         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1 of 1770




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                   
87et al.                       
                                   
              3ODLQWLIIV           
                                   
Y                                     &LYLO$FWLRQ1RFY
                                   
:LOOLDP%DUUet al                 
                                   
                                   
              'HIHQGDQWV           
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB 

              DEFENDANTS’ APPENDIX UNDER LOCAL CIVIL RULE 7(n)(1)

         'HIHQGDQWVVXEPLWWKHIROORZLQJH[FHUSWVRIWKHDGPLQLVWUDWLYHUHFRUGVWKDWDUHFLWHGLQ

'HIHQGDQWV¶ 0HPRUDQGXP RI /DZ LQ 6XSSRUW RI 'HIHQGDQWV¶ &URVV0RWLRQ IRU 6XPPDU\

-XGJPHQW(&)1RSee /&YU Q  0LQXWH2UGHU )HE  SHUPLWWLQJWKHSDUWLHVWR

VXEPLWVHSDUDWHDSSHQGLFHV 


DOCUMENT                                                                                   PAGE

Department of Justice – Record for Interim Final Rule
       
 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ3HQGLQJ6WDWLVWLFV 2FW '2-,)5

 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    3HQGLQJ&DVHV 2FW '2-,)5

 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
    ,PPLJUDWLRQ-XGJH ,- +LULQJ 2FWREHU '2-,)5

 8QLWHG6WDWHV&LWL]HQVKLS ,PPLJUDWLRQ6HUYLFHV&UHGLEOH)HDU
    DQG5HDVRQDEOH)HDU6WDWLVWLFVDQG1DWLRQDOLW\5HSRUW
    )LVFDO<HDUWK4XDUWHU-XO\6HSW 1RY '2-,)5

 8QLWHG6WDWHV&LWL]HQVKLS ,PPLJUDWLRQ6HUYLFHV&UHGLEOH)HDU
    :RUNORDG5HSRUW6XPPDU\-DQXDU\ )HE '2-,)5




                                                              
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 2 of 1770




 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    7RWDO$V\OXP$SSOLFDWLRQV 2FW '2-,)5

 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    $IILUPDWLYH$V\OXP$SSOLFDWLRQV 2FW '2-,)5

 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    'HIHQVLYH$V\OXP$SSOLFDWLRQV 2FW '2-,)5

 ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ,PPLJUDWLRQ-XGJHV ,-V 
    6HUYLQJ 2FWREHU '2-,)5

8QLWHG6WDWHV&LWL]HQVKLS ,PPLJUDWLRQ6HUYLFHV&UHGLEOH)HDU:RUNORDG
    5HSRUW6XPPDU\)<±)<'2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    $V\OXP'HFLVLRQ )LOLQJ5DWHVLQ&DVHV2ULJLQDWLQJ
    ZLWKD&UHGLEOH)HDU&ODLP 2FW '2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    $V\OXP'HFLVLRQ5DWHV 2FW '2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    ³)DPLO\8QLW´'DWDIRU6HOHFW&RXUWV 2FW '2-,)5

$JUHHPHQWEHWZHHQWKH8QLWHG6WDWHVDQG(O6DOYDGRUIRU&RRSHUDWLRQ
    LQWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV'2-,)5

$JUHHPHQWEHWZHHQWKH8QLWHG6WDWHVDQG+RQGXUDVIRU&RRSHUDWLRQ
    LQWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV 6HSW '2-,)5

$JUHHPHQWEHWZHHQWKH8QLWHG6WDWHVDQG*XDWHPDODRQ&RRSHUDWLQJ
    5HJDUGLQJWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV -XO\ '2-,)5

'HSDUWPHQWRI+RPHODQG6HFXULW\0HPRUDQGXPIURP$FWLQJ6HFUHWDU\
    .HYLQ0F$OHHQDQ:KHWKHU*XDWHPDOD¶V5HIXJHH3URWHFWLRQ/DZV
    DQG3URFHGXUHV6DWLVI\WKH³$FFHVVWR)XOODQG)DLU3URFHGXUH´5HTXLUHPHQWV
    RI6HFWLRQ D  $ RIWKH,1$86& D  $  2FW '2-,)5

,PSOHPHQWDWLRQRIWKH$JUHHPHQWEHWZHHQWKH*RYHUQPHQWRI
    WKH8QLWHG6WDWHVRI$PHULFDDQGWKH*RYHUQPHQWRI&DQDGD
    5HJDUGLQJ$V\OXP&ODLPV0DGHLQ7UDQVLWDQGDW/DQG%RUGHU
    3RUWVRI(QWU\ ILQDOUXOH )5 1RY '2-,)5

$V\OXP&ODLPV0DGHE\$OLHQV$UULYLQJIURP&DQDGDDW/DQG%RUGHU
    3RUWVRI(QWU\)5 )LQDO5XOH  1RY '2-,)5




                                                              
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 3 of 1770




,PSOHPHQWDWLRQRIWKH$JUHHPHQWEHWZHHQWKH*RYHUQPHQWRI
    WKH8QLWHG6WDWHVRI$PHULFDDQGWKH*RYHUQPHQWRI&DQDGD
    5HJDUGLQJ$V\OXP&ODLPV0DGHLQ7UDQVLWDQGDW/DQG%RUGHU
    3RUWVRI(QWU\)5 3URSRVHG5XOH  0DUFK '2-,)5

$V\OXP&ODLPV0DGHE\$OLHQV$UULYLQJIURP&DQDGDDW/DQG%RUGHU
    3RUWVRI(QWU\)5 3URSRVHG5XOH  0DUFK '2-,)5

9LVDV'RFXPHQWDWLRQRI1RQLPPLJUDQWVXQGHUWKH,PPLJUDWLRQDQG
    1DWLRQDOLW\$FWDV$PHQGHG)5 )HE '2-,)5

$SSOLFDWLRQIRUD6WD\3HQGLQJ$SSHDOBarr v. East Bay Sanctuary
    Covenant $XJ '2-,)5

&XVWRPVDQG%RUGHU3URWHFWLRQ6RXWKZHVW%RUGHU0LJUDWLRQ)<
    2FW '2-,)5

'HVLJQDWLQJ$OLHQVIRU([SHGLWHG5HPRYDO)5 $XJ '2-,)5

(OLPLQDWLQJ([FHSWLRQ7R([SHGLWHG5HPRYDO$XWKRULW\IRU&XEDQ
    1DWLRQDOV(QFRXQWHUHGLQWKH8QLWHG6WDWHVRU$UULYLQJE\6HD
    )5 -DQ '2-,)5

(OLPLQDWLQJ([FHSWLRQWR([SHGLWHG5HPRYDO$XWKRULW\IRU&XEDQ1DWLRQDOV
    $UULYLQJE\$LU)5 -DQ '2-,)5

*XVWDYR3DOHQFLD 6RILD0HQFKX&HQWUDO$PHULFDQV6XUJH1RUWK
    +RSLQJ7R5HDFK86%HIRUH7UXPS,QDXJXUDWLRQ5HXWHUV 1RY '2-,)5

'HSDUWPHQWRI+RPHODQG6HFXULW\'HIHQVLYH$V\OXP&DVHVDQG0RVW
    &XUUHQW2XWFRPHVE\)LOLQJ'DWH)LVFDO<HDU 2FW '2-,)5

3UHVLGHQW:LOOLDP-HIIHUVRQ&OLQWRQ6WDWHPHQWRQ6LJQLQJWKH
    2PQLEXV$SSURSULDWLRQV$FW 6HSW '2-,)5

'HSDUWPHQWRI+RPHODQG6HFXULW\6HFUHWDU\1LHOVHQ0HHWVZLWK0H[LFDQ
    2IILFLDOVRQ%RUGHU(PHUJHQF\7UDYHOVWR+RQGXUDVWR0HHWZLWK1RUWKHUQ
    7ULDQJOH*RYHUQPHQWVWR$GGUHVV&ULVLVDW6RXUFH 0DUFK '2-,)5

6XVSHQGLQJWKH'D\DQG$QQXDO,QWHUYLHZ5HTXLUHPHQWV
    )URPWKH6SHFLDO5HJLVWUDWLRQ3URFHVVIRU&HUWDLQ1RQLPPLJUDQWV
    )5 'HF '2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ6WDWLVWLFV<HDUERRN)<'2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ6WDWLVWLFV<HDUERRN)<'2-,)5




                                                                 
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 4 of 1770




([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$V\OXP$SSOLFDWLRQV%HIRUH
    DQG$IWHU(IIHFWLYH'DWHRI,,5,5$'2-,)5

5REELH:KHODQ³&HQWUDO$PHULFDQV6XUJHDW%RUGHU%HIRUH7UXPS
    7DNHV2YHU´Wall Street Journal 'HF '2-,)5

'HSDUWPHQWRI+RPHODQG6HFXULW\%RUGHU6HFXULW\
    0HWULFV5HSRUW 0D\ '2-,)5

86&XVWRPVDQG%RUGHU3URWHFWLRQ(QIRUFHPHQW$FWLRQV
    6RXWKZHVW%RUGHU7RWDO$SSUHKHQVLRQVDQG,QDGPLVVLEOH$OLHQV
    E\&RXQWU\RI&LWL]HQVKLS )<±)<7'0D\ '2-,)5

8QLWHG6WDWHV&LWL]HQVKLS ,PPLJUDWLRQ6HUYLFHV&UHGLEOH)HDU
     5HDVRQDEOH)HDU:RUNORDG)<±)<4 0D\ '2-,)5

'HSDUWPHQWRI+RPHODQG6HFXULW\6RXWKZHVW%RUGHU(QFRXQWHUV
    RI1RQ0H[LFDQ$OLHQVE\0RQWKDQG<HDU)<±)<4'2-,)5

86&XVWRPV %RUGHU3URWHFWLRQ6RXWKZHVW%RUGHU(QIRUFHPHQW
    $FWLRQV0DUFK2IILFLDO5HSRUWLQJ $SU '2-,)5

86&XVWRPV %RUGHU3URWHFWLRQ6RXWKZHVW%RUGHU7RWDO$SSUHKHQVLRQV 
    ,QDGPLVVLEOH$OLHQV)<$SULO±6HSWHPEHU3ODQQLQJ3URILOH $SU '2-,)5

'HSDUWPHQWRI+RPHODQG6HFXULW\270&DUDYDQ%UHDNGRZQ
    LQ0H[LFR $SU '2-,)5

86&XVWRPV %RUGHU3URWHFWLRQ6RXWKZHVW%RUGHU$SSUHKHQVLRQV
    E\6HFWRU)LVFDO<HDU -XO\ '2-,)5

860H[LFR-RLQW'HFODUDWLRQ -XQH '2-,)5

3URSRVHG,QWHUGLFWLRQRI+DLWLDQ)ODJ9HVVHOV
    2S2/&  '2-,)5

6WDWHPHQWE\6HFUHWDU\-RKQVRQRQ6RXWKZHVW%RUGHU6HFXULW\2FW'2-,)5

-XDQ0RQWHVMigrant Caravan Crosses Mexico’s Southern Border
    :DOO6W- 2FW '2-,)5

1LFN0LURII &DURO\Q9DQ+RXWHQThe Border Is Tougher To Cross than Ever.
    But There’s Still One Way into America:DVK3RVW 2FW '2-,)5

'HOSKLQH6FKUDQNMexico Offers Plan To Keep U.S.-bound Immigrants
    in Mexico5HXWHUV 2FW '2-,)5

&KULVWRSKHU6KHUPDQ‘We’re Heading North!’ Migrants Nix Offer
    to Stay in Mexico$VVRFLDWHG3UHVV 2FW '2-,)5


                                                               
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 5 of 1770




5HPDUNVE\3UHVLGHQW7UXPSRQWKH,OOHJDO,PPLJUDWLRQ&ULVLV
    DQG%RUGHU6HFXULW\1RY'2-,)5

,PSOHPHQWDWLRQRIWKH$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH
    8QLWHG6WDWHVRI$PHULFDDQGWKH*RYHUQPHQWRI&DQDGD5HJDUGLQJ
    $V\OXP&ODLPV0DGHLQ7UDQVLWDQGDW/DQG%RUGHU3RUWVRI(QWU\
    )5 0DU '2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
    1HZ&DVHVDQG7RWDO&RPSOHWLRQV)<±)<4 2FW '2-,)5

/RXLVH5DGQRIVN\Trump Says Guatemala Is Set To Help Stem
    Migrant Flow:6- -XQ '2-,)5

0HPRUDQGXPIURP3UHVLGHQW'RQDOG-7UXPSWRWKH$WWRUQH\*HQHUDODQG
    6HFUHWDU\RI+RPHODQG6HFXULW\$GGLWLRQDO0HDVXUHVWR(QKDQFH%RUGHU
    6HFXULW\DQG5HVWRUH,QWHJULW\WR2XU,PPLJUDWLRQ6\VWHP $SU '2-,)5

'DUD/LQG7KH%RUGHU,VLQ&ULVLV+HUH¶V+RZ,W*RW7KLV%DG
    9R[ -XQH '2-,)5

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ&UHGLEOH)HDU $V\OXP3URFHVV
    )<±)<4 $SU '2-,)5

86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV
    &UHGLEOH)HDU3URFHVVDWWKH)5&V'2-,)5

7KH:KLWH+RXVH2XU1DWLRQ¶V:HDN$V\OXP/DZV$UH
    (QFRXUDJLQJDQ2YHUZKHOPLQJ,QFUHDVHLQ,OOHJDO,PPLJUDWLRQ
    )DFW6KHHW 1RY '2-,)5

      
Department of Homeland Security – Record for Interim Final Rule

   86&XVWRPVDQG%RUGHU3URWHFWLRQ6RXWKZHVW%RUGHU
      0LJUDWLRQ)<'+6,)5
      
   'HSDUWPHQWRI+RPHODQG6HFXULW\2IILFHRI,PPLJUDWLRQ6WDWLVWLFV
      $QDO\VLVRI'HSDUWPHQWRI-XVWLFH([HFXWLYH2IILFHRI,PPLJUDWLRQ
      5HYLHZ&DVH,QIRDQG3URFHHGLQJ'DWDVHWV'+6,)5
      
   ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ$GMXGLFDWLRQ6WDWLVWLFV
      )<WR)< 7KLUG4XDUWHU '+6,)5
      
   ,PSOHPHQWDWLRQRIWKH$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH
      8QLWHG6WDWHVRI$PHULFDDQGWKH*RYHUQPHQWRI&DQDGD5HJDUGLQJ
      $V\OXP&ODLPV0DGHLQ7UDQVLWDQGDW/DQG%RUGHU3RUWVRI(QWU\
      )HG5HJ 0DU '+6,)5


                                                               
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 6 of 1770




       
    $V\OXP&ODLPV0DGHE\$OLHQV$UULYLQJIURP&DQDGDDW/DQG
       %RUGHU3RUWVRI(QWU\)HG5HJ 0DU '+6,)5
       
    8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV/HJDO&RQVLGHUDWLRQV
       5HJDUGLQJ$FFHVVWR3URWHFWLRQDQGD&RQQHFWLRQEHWZHHQWKH5HIXJHH
       DQGWKH7KLUG&RXQWU\LQWKH&RQWH[WRI5HWXUQRU7UDQVIHUWR6DIH
       7KLUG&RXQWULHV'+6,)5
       
    8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV6XPPDU\
       &RQFOXVLRQVRQWKH&RQFHSWRI³(IIHFWLYH3URWHFWLRQ´LQWKH&RQWH[W
       RI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV'+6,)5
       
    8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV*XLGDQFH1RWHRQ
       %LODWHUDODQGRU0XOWLODWHUDO7UDQVIHU$UUDQJHPHQWVRI$V\OXP6HHNHUV'+6,)5
       
    ,PSOHPHQWDWLRQRIWKH$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH
       8QLWHG6WDWHVRI$PHULFDDQGWKH*RYHUQPHQWRI&DQDGD5HJDUGLQJ
       $V\OXP&ODLPV0DGHLQ7UDQVLWDQGDW/DQG%RUGHU3RUWVRI(QWU\
       )HG5HJ 1RY '+6,)5
       
   3UHVLGHQWLDO0HPRUDQGXPRQ$GGLWLRQDO0HDVXUHVWR(QKDQFH%RUGHU
       6HFXULW\DQG5HVWRUH,QWHJULW\WR2XU,PPLJUDWLRQ6\VWHP $SU '+6,)5
       
   'HSDUWPHQWRI+RPHODQG6HFXULW\6HFUHWDU\1LHOVHQ0HHWVZLWK
       0H[LFDQ2IILFLDOVRQ%RUGHU(PHUJHQF\7UDYHOVWR+RQGXUDVWR
       0HHWZLWK1RUWKHUQ7ULDQJOH*RYHUQPHQWVWR$GGUHVV&ULVLVDW
       6RXUFH 0DU '+6,)5
       
   6XVSHQGLQJWKH'D\DQG$QQXDO,QWHUYLHZ5HTXLUHPHQWV)URP
       WKH6SHFLDO5HJLVWUDWLRQ3URFHVVIRU&HUWDLQ1RQLPPLJUDQWV
       )HG5HJ 'HF '+6,)5
       
   *XVWDYR3DOHQFLDCentral Americans surge north, hoping to reach 
       U.S. before Trump inauguration5HXWHUV 1RY '+6,)5
       
   (OLPLQDWLQJ([FHSWLRQ7R([SHGLWHG5HPRYDO$XWKRULW\IRU&XEDQ
       1DWLRQDOV(QFRXQWHUHGLQWKH8QLWHG6WDWHVRU$UULYLQJE\6HD
       )HG5HJ -DQ '+6,)5
       
   (OLPLQDWLQJ([FHSWLRQWR([SHGLWHG5HPRYDO$XWKRULW\IRU&XEDQ
       1DWLRQDOV$UULYLQJE\$LU)HG5HJ -DQ '+6,)5
       
   Barr v. East Bay Sanctuary Covenant1R$$SSOLFDWLRQ
       IRUD6WD\3HQGLQJ$SSHDO $XJ '+6,)5
       



                                                              
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 7 of 1770




  6WDWHPHQWRQ6LJQLQJWKH2PQLEXV&RQVROLGDWHG$SSURSULDWLRQV$FW
       6HSW '+6,)5
      
  5REELH:KHODQCentral Americans Surge at Border Before Trump 
      Takes Over; Migrants from violence-plagued El Salvador, Honduras,
      and Guatemala push north in anticipation of new administration’s
      tougher border measures:DOO6WUHHW-RXUQDO 2QOLQH  'HF '+6,)5
      
  'DUD/LQGThe border is in crisis. Here’s how it got this bad
      9R[ -XQ '+6,)5
      
  'HFODULQJD1DWLRQDO(PHUJHQF\&RQFHUQLQJWKH6RXWKHUQ%RUGHU
      RIWKH8QLWHG6WDWHV)HG5HJ )HE '+6,)5
      
  )DFW6KHHW2XU1DWLRQ¶V:HDN$V\OXP/DZVDUH(QFRXUDJLQJDQ
      2YHUZKHOPLQJ,QFUHDVHLQ,OOHJDO,PPLJUDWLRQ 1RY '+6,)5
      
  5HPDUNVE\3UHVLGHQW7UXPSRQWKH,OOHJDO,PPLJUDWLRQ&ULVLVDQG
      %RUGHU6HFXULW\ 1RY '+6,)5
      
  $JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG6WDWHVRI$PHULFD
      DQGWKH*RYHUQPHQWRIWKH5HSXEOLFRI*XDWHPDODRQ&RRSHUDWLRQ
      5HJDUGLQJWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV'+6,)5
      
  'HSDUWPHQWRI+RPHODQG6HFXULW\'HFLVLRQ'RFXPHQW 1RY '+6,)5
      
  ,PSOHPHQWLQJ%LODWHUDODQG0XOWLODWHUDO$V\OXP&RRSHUDWLYH
      $JUHHPHQWV8QGHUWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW
      )HG5HJ 1RYHPEHU '+6,)5


Department of Justice – Full-and-Fair-Determination Record
       
 'HSDUWPHQWRI-XVWLFH0HPRUDQGXPIURP*HQH+DPLOWRQ
    &RXQVHORUWRWKH$WWRUQH\*HQHUDO,1$6HFWLRQ D  $ 
    $JUHHPHQWZLWK*XDWHPDOD 1RY '2-))
    
 0HPRUDQGXPIURPWKH$WWRUQH\*HQHUDO:KHWKHU*XDWHPDOD¶V
    5HIXJHH3URWHFWLRQ/DZVDQG3URFHGXUHV6DWLVI\WKH³$FFHVVWRD)XOO
    DQG)DLU3URFHGXUH´5HTXLUHPHQWVRI6HFWLRQ D  $ RIWKH
    ,PPLJUDWLRQDQG1DWLRQDOLW\$FW86& D  $  1RY '2-))
    
 :ULWWHQ5HSUHVHQWDWLRQRIWKH*XDWHPDODQ3URWHFWLRQ6\VWHPIURPWKH
    *RYHUQPHQWRI*XDWHPDOD7UDQVPLWWHGWRWKH86*RYHUQPHQW7KURXJK
    $PEDVVDGRUWRWKH5HSRI*XDWHPDOD/XLV($UUHDJD 2FW '2-))
    



                                                              
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 8 of 1770




 0HPRUDQGXPIRU.HYLQ.0F$OHHQDQ$FWLQJ6HFUHWDU\'+6IURP
    %HUQDUGR3LOORW$FWLQJ'+65HJLRQDO$WWDFKpIRU&HQWUDO$PHULFD
    ,PSOHPHQWDWLRQRI$V\OXP&RRSHUDWLYH$JUHHPHQWZLWKWKH
    *RYHUQPHQWRI*XDWHPDODZLWKDQ$WWDFKHG7LPHOLQHRI'+6
    (QJDJHPHQWZLWK*RYHUQPHQWRI*XDWHPDODUH$V\OXP$JUHHPHQW
    $V\OXP3URFHVVHVDQG3URFHGXUHV 2FW '2-))
    
 0LJUDWLRQ&RGH&RQJUHVVLRQDO'HFUHH1R   *XDW '2-))

 1DWLRQDO,PPLJUDWLRQ$XWKRULW\5HJXODWLRQVRQWKH3URFHGXUHIRUWKH
     3URWHFWLRQ'HWHUPLQDWLRQDQG5HFRJQLWLRQRI5HIXJHH6WDWXVLQWKH
     6WDWHRI*XDWHPDOD2UGHU1R  '2-))
     
 $JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG6WDWHVRI$PHULFDDQG
     WKH*RYHUQPHQWRIWKH5HSXEOLFRI*XDWHPDOD&RQFHUQLQJ&RRSHUDWLRQ
     5HJDUGLQJ([DPLQDWLRQRI3URWHFWLRQ&ODLPV -XO\ '2-))
     
 $QQH[HVWR$JUHHPHQW%HWZHHQ*RYHUQPHQWRIWKH8QLWHG6WDWHVRI$PHULFD
     DQGWKH*RYHUQPHQWRIWKH5HSXEOLFRI*XDWHPDOD&RQFHUQLQJ&RRSHUDWLRQ
     5HJDUGLQJWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV'2-))
     
 'HWHUPLQDWLRQ0HPRUDQGXPIURP.HYLQ.0F$OHHQDQ$FWLQJ6HFUHWDU\
     '+6:KHWKHU*XDWHPDOD¶V5HIXJHH3URWHFWLRQ/DZVDQG3URFHGXUHV
     6DWLVI\WKH³$FFHVVWRD)XOODQG)DLU3URFHGXUH´5HTXLUHPHQWVRI
6HFWLRQ D  $ RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW
     86& D  $  2FW '2-))
         
         
Department of Homeland Security – Full-and-Fair-Determination Record

   $FXHUGR'H$XWRULGDG0LJUDWRULD1DFLRQDO1R'+6))
         
   0LJUDWLRQ&RGH 'HFUHHRIWKH&RQJUHVVRIWKH5HSXEOLFRI
       *XDWHPDOD  2FWREHU  8QRIILFLDO(QJOLVK7UDQVODWLRQ '+6))
         
   1DWLRQDO,PPLJUDWLRQ$XWKRULW\2UGHU1R±5HJXODWLRQVRQWKH
   3URFHGXUH)RUWKH3URWHFWLRQ'HWHUPLQDWLRQDQG5HFRJQLWLRQRI5HIXJHH
   6WDWXV,QWKH6WDWHRI*XDWHPDOD 8QRIILFLDO(QJOLVK7UDQVODWLRQ '+6))
  
   81&RPPLWWHHRQWKH3URWHFWLRQRIWKH5LJKWVRI$OO0LJUDQW:RUNHUV
   DQG0HPEHUVRI7KHLU)DPLOLHV &0: &RQFOXGLQJ2EVHUYDWLRQVRQ
   WKH6HFRQG3HULRGLF5HSRUWRI*XDWHPDOD 0D\ '+6))
  
   &RQYHQWLRQ2Q7KH&UHDWLRQ2I7KH6LQJOH&HQWUDO$PHULFDQ9LVD)RU
   7KH)UHH0RYHPHQW2I)RUHLJQHUV$PRQJ7KH5HSXEOLFV2I(O6DOYDGRU
   *XDWHPDOD+RQGXUDV$QG1LFDUDJXD 8QRIILFLDO(QJOLVK7UDQVODWLRQ '+6))
  


                                                              
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 9 of 1770




 &RQJUHVR'H/D5HS~EOLFD'H*XDWHPDOD'HFUHWR1~PHUR
 (O&RQJUHVR'H/D5HS~EOLFD'H*XDWHPDOD 2FWREHU '+6))

 81+&5+DQGERRNRQ3URFHGXUHVDQG&ULWHULDIRU'HWHUPLQLQJ
 5HIXJHH6WDWXVXQGHUWKH&RQYHQWLRQDQGWKH3URWRFROUHODWLQJ
 WRWKH6WDWXVRI5HIXJHHV -DQXDU\HG '+6))

 ,QWHUQDWLRQDO2UJDQL]DWLRQIRU0LJUDWLRQ ,20 0LJUDWLRQ*RYHUQDQFH
 6QDSVKRW5HSXEOLFRI*XDWHPDOD $XJXVW '+6))

 0,536 &RPSUHKHQVLYH5HJLRQDO3URWHFWLRQDQG6ROXWLRQV)UDPHZRUN '+6))

,QWHU$PHULFDQ&RPPLVVLRQRQ+XPDQ5LJKWV ,$&+5 6LWXDWLRQRI
 +XPDQ5LJKWVLQ*XDWHPDOD 'HFHPEHU '+6))

81+&5)DFW6KHHW*XDWHPDOD $SULO '+6))

81+LJK&RPPLVVLRQHUIRU5HIXJHHV 81+&5 6XEPLVVLRQE\WKH
 8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHVIRUWKH2IILFHRIWKH+LJK
    &RPPLVVLRQHUIRU+XPDQ5LJKWV &RPSLODWLRQ5HSRUW8QLYHUVDO
 3HULRGLF5HYLHZUG&\FOHWK6HVVLRQ*XDWHPDOD'+6))

$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG6WDWHVRI$PHULFD
 DQGWKH*RYHUQPHQWRIWKH5HSXEOLFRI*XDWHPDODRQ&RRSHUDWLRQ
 5HJDUGLQJWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV)HG5HJ
    1RYHPEHU '+6))

81+&5$GYLVRU\2SLQLRQRQWKH([WUDWHUULWRULDO$SSOLFDWLRQRI
 1RQ5HIRXOHPHQW2EOLJDWLRQVXQGHUWKH&RQYHQWLRQUHODWLQJWR
 WKH6WDWXVRI5HIXJHHVDQGLWV3URWRFRO -DQXDU\ '+6))

81+&51RWHRQWKH3ULQFLSOHRI1RQ5HIRXOHPHQW 1RYHPEHU '+6))

81+&5/HJDO&RQVLGHUDWLRQV5HJDUGLQJ$FFHVVWR3URWHFWLRQDQG
 D&RQQHFWLRQ%HWZHHQWKH5HIXJHHDQGWKH7KLUG&RXQWU\LQWKH&RQWH[W
 RI5HWXUQRU7UDQVIHUWR6DIH7KLUG&RXQWULHV $SULO '+6))

'LUHFWLYH(8RIWKH(XURSHDQ3DUOLDPHQWDQGRIWKH&RXQFLO
 RI-XQHRQ&RPPRQ3URFHGXUHVIRU*UDQWLQJDQG:LWKGUDZLQJ
 ,QWHUQDWLRQDO3URWHFWLRQ 5HFDVW  -XQH '+6))

81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI³(IIHFWLYH3URWHFWLRQ´
 LQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG
 $V\OXP6HHNHUV )HEUXDU\ '+6))





                                                            
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 10 of 1770




81+&56WDWHPHQWRQ6DIH&RXQWU\&RQFHSWVDQGWKH5LJKWWRDQ
 (IIHFWLYH5HPHG\LQ$GPLVVLELOLW\3URFHGXUHV 6HSWHPEHU '+6))

'LSORPDWLF1RWHIURPWKH86'HSDUWPHQWRI6WDWHWRWKH0LQLVWU\
 RI)RUHLJQ$IIDLUV -XO\ '+6))

4XHVWLRQV5HJDUGLQJ$FFHVVWR)XOODQG)DLU3URFHGXUHV 'LSORPDWLF1RWH '+6))

)ROORZ8S4XHVWLRQV &RPPXQLFDWLRQVEHWZHHQWKH86*RYHUQPHQW
 DQGWKH*RYHUQPHQWRI*XDWHPDOD '+6))

6HSWHPEHU)XOODQG)DLU4 $5HDG2XW6XPPDU\
    &RPPXQLFDWLRQVEHWZHHQWKH86*RYHUQPHQWDQGWKH*RYHUQPHQWRI
    *XDWHPDOD '+6))

0HPRUDQGXP'HYLPLQ'+6))

8QGHUVWDQGLQJRI)DFWV &RPPXQLFDWLRQVEHWZHHQWKH86*RYHUQPHQW
 DQGWKH*RYHUQPHQWRI*XDWHPDOD '+6))

0HPRUDQGXPUH7UDQVIHURI4XHVWLRQV5HJDUGLQJ$FFHVV7R-XVW$QG&RPSOHWH
    3URFHVVHV,Q6XSSRUW2I7KH&RRSHUDWLRQ$JUHHPHQW&RQFHUQLQJ7KH5HYLHZ2I
    3URWHFWLRQ5HTXHVWV%HWZHHQ7KH*RYHUQPHQW2I*XDWHPDOD$QG7KH
 *RYHUQPHQW2I7KH8QLWHG6WDWHV2I$PHULFD'HYLPLQ
    -XO\  2IILFLDO(QJOLVKWUDQVODWLRQ '+6))

4XHVWLRQVIRU3RVWDERXW*XDWHPDOD¶V$V\OXP6\VWHP &RPPXQLFDWLRQV
 EHWZHHQWKH86*RYHUQPHQWDQGWKH*RYHUQPHQWRI*XDWHPDOD '+6))

(PDLOUH5(4XHVWLRQ*XDWHPDOD$V\OXP -XO\ '+6))

&RPPXQLFDWLRQVEHWZHHQWKH86*RYHUQPHQWDQGWKH*RYHUQPHQW
 RI*XDWHPDOD'+6))

$0(PEDVV\*XDWHPDOD*XDWHPDOD6WDWH
 UH$VVHVVPHQWRIWKH*XDWHPDODQ$V\OXP6\VWHP -XQH '+6))

2IILFLDO(QJOLVKWUDQVODWLRQ /61R 
 RI'HYLPLQ 2FWREHU '+6))

(PDLOUH$VVHVVPHQWRIWKH*XDWHPDODQ$V\OXP6\VWHP -XQH «'+6))

(PDLOUH)ZG$V\OXPVWDIILQJLQ1&$FRXQWULHV 2FWREHU «'+6))

*XDWHPDODQ,PPLJUDWLRQ/DZDQG&XUUHQW&DSDFLW\'+6))




                                                               
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 11 of 1770




  0HHWLQJZLWK*XDWHPDOD,QVWLWXWRGH0LJUDFLRQ 0D\ '+6))
  
  (PDLOUH5(0)$5HVSRQVHWR$&$8QGHUVWDQGLQJRI)DFWV
      2FWREHU '+6))
  
  0HPRUDQGXPIURPWKH6HFUHWDU\UH:KHWKHU*XDWHPDOD V5HIXJHH3URWHFWLRQ
   /DZVDQG3URFHGXUHV6DWLVI\WKH$FFHVVWRD)XOODQG)DLU3URFHGXUH
   5HTXLUHPHQWVRI6HFWLRQ D  $ RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\
   $FW86& D  $  2FWREHU '+6))

USCIS – Guidance Record

   'HSDUWPHQWRI+RPHODQG6HFXULW\3RVVLEOH5HPRYDOWR*XDWHPDODLQ
          $FFRUGDQFHZLWKWKH86*XDWHPDOD$V\OXP&RRSHUDWLRQ$JUHHPHQW
          ,QLWLDO3URFHVVLQJ,QIRUPDWLRQ 2FW 86&,6
          
   86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV6DIH7KLUG&RXQWU\
          7KUHVKROG6FUHHQLQJ/HVVRQ3ODQ 0D\ 86&,6
          
   86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV*XDWHPDOD$&$
          7UDLQLQJ 1RY 86&,6
          
   86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV(PDLO5()25
          ,17(51$/86(21/<,PSOHPHQWDWLRQRIWKH*XDWHPDOD$&$
          83'$7(' 1RY 86&,6
          
   86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV*XDWHPDOD$&$7UDLQLQJ
            -DQ 86&,6
          
   86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV$&$±*XDWHPDOD
          *XLGDQFHDQG3URFHGXUHV -DQ 86&,6
          
   86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV$&$*OREDO&DVH
          0DQDJHPHQW6\VWHP,QVWUXFWLRQV -DQ 86&,6
          




                                                                   
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 12 of 1770


([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ 3$6'
3HQGLQJ6WDWLVWLFV




'DWDLVFXUUHQWDVRI2FWREHU



            3HQGLQJ6WDWLVWLFV             3HQGLQJ
3HQGLQJ                                    
3HQGLQJZLWKDQDV\OXPDSSOLFDWLRQ         
                 *XDWHPDOD                   
                 +RQGXUDV                    
                (O6DOYDGRU                  
$V\OXP0HGLDQ3URFHVVLQJ7LPH LQGD\V         

 , ,,QLWLDO&DVH&RPSOHWLRQV




                                                                                  '2-,)5
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 13 of 1770

             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     ADJUDICATION STATISTICS
                                                         Pending Cases1


       1,200,000



       1,000,000




        800,000


                                                                                                           Pending Cases
        600,000



        400,000




        200,000



                0
                     2008     2009     2010      2011     2012     2013     2014     2015    2016   2017   2018    2019




                                                                      Pending Cases at End of
                                                    FY
                                                                            Fiscal Year
                                                  2008                         186,099
                                                  2009                         223,768
                                                  2010                         262,738
                                                  2011                         298,203
                                                  2012                         327,607
                                                  2013                         356,262
                                                  2014                         430,083
                                                  2015                         460,013
                                                  2016                         521,417
                                                  2017                         655,929
                                                  2018                         795,566
                                                  2019                         987,274




Data Generated: October 7, 2019
1 Pending cases equals removal, deportation, exclusion, asylum-only, and withholding only.

                                                                                                              '2-,)5
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 14 of 1770

            EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                    ADJUDICATION STATISTICS
                                      Immigration Judge (IJ) Hiring


     500


     450


     400


     350


     300


     250


     200


     150


     100


       50


        0
              2010      2011   2012     2013        2014        2015       2016            2017   2018      2019

                                         Total IJs Hired        Total IJs on Board




                                FY                 Total IJs Hired        Total IJs on Board

                               2010                        17                        245
                               2011                        39                        273
                               2012                         4                        267
                               2013                         8                        262
                               2014                         0                        249
                               2015                        20                        254
                               2016                        56                        289
                               2017                        64                        338
                               2018                        81                        395
                               2019                        92                        442




Data Generated: October 2019
                                                                                                         '2-,)5
                                       Credible Fear Workload Report Summary
                                                FY 2018 Total Caseload
                            Totals Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18 May-18 Jun-18   Jul-18 Aug-18 Sep-18
&DVH5HFHLSWV               99,035                         
,QWHUYLHZV&RQGXFWHG        85,018                          
All Decisions               97,728 6,359 7,494 7,164 8,108 6,880 8,640 7,869 10,067 10,080               
)HDU(VWDEOLVKHG <       74,677                          
)HDU1RW(VWDEOLVKHG 1    9,659                                              
&ORVLQJV                  13,392                                

                                                                   Credible Fear Workload Report by Month Total Caseload
                                                OCT. 2017 (FY 2018)                                                                                          NOV. 2017 (FY 2018)
                            Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
&DVH5HFHLSWV                7,296                                                            7,307                                                  
,QWHUYLHZV&RQGXFWHG         5,339                                                              6,365                                                    
All Decisions                6,359    811     68       2    108   4,675   203     50    172    16     49    205             7,494    660      75      1      163   5,809   346      25    160     2     22    231
)HDU(VWDEOLVKHG <        4,797                                                              5,781                                                    
)HDU1RW(VWDEOLVKHG 1      531                                                                          591                                                              
&ORVLQJV                   1,031                                                                       1,122                                                            

                                                DEC. 2017 (FY 2018)                                                                                          JAN. 2018 (FY 2018)
                            Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
&DVH5HFHLSWV                7,462                                                          8,121                                                
,QWHUYLHZV&RQGXFWHG         6,265                                                            6,926                                                    
All Decisions                7,164    632     434     18    152   5,043   288    106    196     0     60    235             8,108    922     357      3       94   5,840   406      42    194     1      69   180
)HDU(VWDEOLVKHG <        5,606                                                            6,171                                                    
)HDU1RW(VWDEOLVKHG 1      669                                                                        715                                                              
&ORVLQJV                     889                                                                    1,222                                                            

                                                FEB. 2018 (FY 2018)                                                                                         MARCH 2018 (FY 2018)
                            Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals   ZAC     ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
&DVH5HFHLSWV                6,621                                                            8,266                                                   
,QWHUYLHZV&RQGXFWHG         5,699                                                            7,280                                                   
All Decisions                6,880    757     149     8     106   4,926    304   142    156    78     99    155             8,640    683     386     8       126   6,615    205     40    180     0     100   297
)HDU(VWDEOLVKHG <        5,134                                                            6,347                                                    
)HDU1RW(VWDEOLVKHG 1      676                                                                        767                                                             
&ORVLQJV                   1,070                                                                    1,526                                                         
                                               APRIL 2018 (FY 2018)                                                                                          MAY 2018 (FY 2018)
                            Totals   ZAC     ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
&DVH5HFHLSWV                8,500                                                          9,968                                               
,QWHUYLHZV&RQGXFWHG         7,142                                                             8,877                                                  
All Decisions                7,869    905     246      9     97   5,249    551    52    174     1     249   336            10,067   1,107    309     35      119   7,279    570     71    170     0     127   280
)HDU(VWDEOLVKHG <        6,175                                                             8,079                                                   
)HDU1RW(VWDEOLVKHG 1      719                                                                        821                                                           
&ORVLQJV                     975                                                                     1,167                                                          
                                                JUNE 2018 (FY 2018)                                                                                          JULY 2018 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
&DVH5HFHLSWV                9,742                                                           6,565                                                
,QWHUYLHZV&RQGXFWHG         8,941                                                            6,065                                                  
All Decisions               10,080   1,034    488     55     37   6,988    566    59    225     1     368   259             7,155     950    287     37      136   4,384    403     72    107     0     395   384
)HDU(VWDEOLVKHG <        7,472                                                            5,246                                                   
)HDU1RW(VWDEOLVKHG 1    1,314                                                                        945                                                          
&ORVLQJV                   1,294                                                                       964                                                          
                                              AUGUST 2018 (FY 2018)                                                                                       SEPTEMBER 2018 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH     ZHN    ZLA    ZMI   ZNK    ZNY    ZOL    ZSF            Totals    ZAC    ZAR    ZBO      ZCH     ZHN    ZLA     ZMI   ZNK    ZNY    ZOL    ZSF
&DVH5HFHLSWV               10,230                                                        8,957                                               
                                                                                                                                                                                                                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 15 of 1770




,QWHUYLHZV&RQGXFWHG         8,066                                                         8,053                                                 
All Decisions                8,755                                                         9,157   1,246    470      8       99   6,375    497     41    114     0     153   154
)HDU(VWDEOLVKHG <        6,639                                                            7,230                                                   
)HDU1RW(VWDEOLVKHG 1    1,082                                                                        829                                                             
&ORVLQJV                   1,034                                                                     1,098                                                           




                                                                                                                                                                                                      '2-,)5
                                      Reasonable Fear Workload Report Summary
                                               FY 2018 Total Caseload
                            Totals   Oct-17 Nov-17 Dec-17 Jan-18 Feb-18 Mar-18 Apr-18 May-18 Jun-18    Jul-18 Aug-18 Sep-18
&DVH5HFHLSWV               11,101                                                
,QWHUYLHZV&RQGXFWHG         7,212                                                    
All Decisions               10,964     896    839    837    786      785   952   910   1,066   1,065    883   1,079    866
)HDU(VWDEOLVKHG <        3,161                                                    
)HDU1RW(VWDEOLVKHG 1    3,826                                                    
&ORVLQJV                   3,977                                                    

                                                                  Reasonable Fear Workload Report Monthly Caseload by Office
                                                OCT. 2017 (FY 2018)                                                                                            NOV. 2017 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK     ZNY    ZOL   ZSF
&DVH5HFHLSWV                 862                                                                       856                                                       
,QWHUYLHZV&RQGXFWHG          579                                                                          528                                                         
All Decisions                 896      135    107     0     52       274    46    15     44     120      27     76              839     147    121      1    53       335    35     19    30       1     39    58
)HDU(VWDEOLVKHG <         273                                                                           229                                                           
)HDU1RW(VWDEOLVKHG 1     306                                                                           283                                                           
&ORVLQJV                    317                                                                              327                                                            

                                                DEC. 2017 (FY 2018)                                                                                                JAN. 2018 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK     ZNY    ZOL   ZSF
&DVH5HFHLSWV                 855                                                                       922                                                      
,QWHUYLHZV&RQGXFWHG          528                                                                          491                                                         
All Decisions                 837      155    101      6    50       339    31    25     34      1       32     63              786     164     80      8    54       302    30     24    36       0     29    59
)HDU(VWDEOLVKHG <         221                                                                            235                                                            
)HDU1RW(VWDEOLVKHG 1     306                                                                             258                                                             
&ORVLQJV                    310                                                                             293                                                           

                                                 FEB. 2018 (FY 2018)                                                                                          MARCH 2018 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK     ZNY    ZOL   ZSF
&DVH5HFHLSWV                 775                                                                       888                                                       
,QWHUYLHZV&RQGXFWHG          480                                                                         642                                                        
All Decisions                 785      141    100     13     52      294    38    19      32     3       41     52              952     123    115     2      53      409    76     30     28     27     33    56
)HDU(VWDEOLVKHG <         244                                                                            313                                                         
)HDU1RW(VWDEOLVKHG 1     249                                                                             313                                                          
&ORVLQJV                    292                                                                            326                                                          

                                                APRIL 2018 (FY 2018)                                                                                               MAY 2018 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK     ZNY    ZOL   ZSF
&DVH5HFHLSWV                 915                                                                      1,041                                                     
,QWHUYLHZV&RQGXFWHG          598                                                                          737                                                       
All Decisions                 910      172     95      7     43      377    59    36      21     8       51     41             1,066    222    147      9     47      418    59     35     26      0     39    64
)HDU(VWDEOLVKHG <         276                                                                              322                                                         
)HDU1RW(VWDEOLVKHG 1     304                                                                             373                                                        
&ORVLQJV                    330                                                                             371                                                         

                                                JUNE 2018 (FY 2018)                                                                                            JULY 2018 (FY 2018)
                            Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK     ZNY    ZOL   ZSF
&DVH5HFHLSWV                  979                                                                       969                                                      
,QWHUYLHZV&RQGXFWHG           746                                                                       546                                                         
All Decisions                1,065     164    165     5      57      422    62    17      25     0       91     57              883     158    110     10     49      362    30     23     35      0     61    45
)HDU(VWDEOLVKHG <          308                                                                          212                                                            
)HDU1RW(VWDEOLVKHG 1      393                                                                         311                                                          
&ORVLQJV                     364                                                                           360                                                           

                                               AUGUST 2018 (FY 2018)                                                                                        SEPTEMBER 2018 (FY 2018)
                                                                                                                                                                                                                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 16 of 1770




                            Totals    ZAC    ZAR    ZBO    ZCH      ZHN    ZLA   ZMI    ZNK    ZNY      ZOL    ZSF            Totals   ZAC    ZAR    ZBO    ZCH      ZHN    ZLA    ZMI   ZNK     ZNY    ZOL   ZSF
&DVH5HFHLSWV                1,125                                                                      914                                                      
,QWHUYLHZV&RQGXFWHG           751                                                                       586                                                        
All Decisions                1,079     185    154     12     48      473    44    18      38     0       63     44              866     170    102     10     43      391    32     21     24      0     48    25
)HDU(VWDEOLVKHG <          287                                                                           241                                                            
)HDU1RW(VWDEOLVKHG 1      435                                                                         295                                                             
&ORVLQJV                     357                                                                            330                                                            


                                                                                                                                                                                                '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 17 of 1770
          Monthly Credible and Reasonable Fear Nationality Reports

        Credible Fear Nationality Report         Reasonable Fear Nationality Report
            October 2017 (FY 2018)                    October 2017 (FY 2018)
          Nationality           Receipts              Nationality          Receipts
1   *8$7(0$/$                    1   0(;,&2                 
2   +21'85$6                    2   +21'85$6                 
3   (/6$/9$'25                    3   *8$7(0$/$                 
4   0(;,&2                      4   (/6$/9$'25                 
5   ,1',$                      5   81.12:1                  
        Credible Fear Nationality Report         Reasonable Fear Nationality Report
           November 2017 (FY 2018)                   November 2017 (FY 2018)
          Nationality           Receipts              Nationality          Receipts
1   *8$7(0$/$                    1   0(;,&2                 
2   +21'85$6                    2   +21'85$6                 
3   (/6$/9$'25                    3   *8$7(0$/$                 
4   ,1',$                      4   (/6$/9$'25                 
5   0(;,&2                      5   %5$=,/                  
        Credible Fear Nationality Report         Reasonable Fear Nationality Report
           December 2017 (FY 2018)                   December 2017 (FY 2018)
          Nationality           Receipts              Nationality          Receipts
1   *8$7(0$/$                    1   0(;,&2                 
2   +21'85$6                    2   *8$7(0$/$                 
3   (/6$/9$'25                    3   +21'85$6                 
4   ,1',$                      4   (/6$/9$'25                 
5   0(;,&2                      5   %5$=,/                  
        Credible Fear Nationality Report         Reasonable Fear Nationality Report
            January 2018 (FY 2018)                    January 2018 (FY 2018)
          Nationality           Receipts              Nationality          Receipts
1   *8$7(0$/$                    1   0(;,&2                 
2   +21'85$6                    2   +21'85$6                 
3   (/6$/9$'25                    3   *8$7(0$/$                 
4   ,1',$                      4   (/6$/9$'25                 
5   0(;,&2                      5   %5$=,/                  
        Credible Fear Nationality Report         Reasonable Fear Nationality Report
           February 2018 (FY 2018)                    February 2018 (FY 2018)
          Nationality           Receipts              Nationality          Receipts
1   *8$7(0$/$                         1   0(;,&2                         
2   +21'85$6                          2   +21'85$6                       
3   (/6$/9$'25                         3   *8$7(0$/$                      
4   0(;,&2                              4   (/6$/9$'25                    
5   &8%$                                5   '20,1,&$15(38%/,&              
        Credible Fear Nationality Report         Reasonable Fear Nationality Report
             March 2018 (FY 2018)                      March 2018 (FY 2018)
          Nationality           Receipts              Nationality          Receipts
1   *8$7(0$/$                         1   0(;,&2                         
2   +21'85$6                          2   +21'85$6                       
3   (/6$/9$'25                         3   *8$7(0$/$                      
4   0(;,&2                              4   (/6$/9$'25                    
5   &8%$                                5   %5$=,/                          
                                                                               '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed
       Credible Fear Nationality Report
                                                 03/27/20 Page 18 of 1770
                                            Reasonable Fear Nationality Report
             April 2018 (FY 2018)                        April 2018 (FY 2018)
         Nationality           Receipts               Nationality           Receipts
1   +21'85$6                           1   0(;,&2                          
2   *8$7(0$/$                          2   +21'85$6                        
3   (/6$/9$'25                          3   *8$7(0$/$                       
4   0(;,&2                               4   (/6$/9$'25                     
5   &8%$                                 5   %5$=,/                           
       Credible Fear Nationality Report           Reasonable Fear Nationality Report
             May 2018 (FY 2018)                         May 2018 (FY 2018)
         Nationality           Receipts               Nationality           Receipts
1   +21'85$6                           1   0(;,&2                          
2   *8$7(0$/$                          2   +21'85$6                        
3   (/6$/9$'25                        3   *8$7(0$/$                       
4   ,1',$                                4   (/6$/9$'25                     
5   0(;,&2                               5   %5$=,/                           
       Credible Fear Nationality Report           Reasonable Fear Nationality Report
            June 2018 (FY 2018)                         June 2018 (FY 2018)
         Nationality           Receipts               Nationality           Receipts
1   +21'85$6                           1   0(;,&2                          
2   *8$7(0$/$                          2   +21'85$6                        
3   (/6$/9$'25                        3   *8$7(0$/$                       
4   ,1',$                                4   (/6$/9$'25                     
5   &8%$                                 5   %5$=,/                           
       Credible Fear Nationality Report           Reasonable Fear Nationality Report
             July 2018 (FY 2018)                        July 2018 (FY 2018)
         Nationality           Receipts               Nationality           Receipts
1   +21'85$6                           1   0(;,&2                          
2   *8$7(0$/$                          2   +21'85$6                        
3   (/6$/9$'25                          3   *8$7(0$/$                       
4   ,1',$                                4   (/6$/9$'25                     
5   &8%$                                 5   %5$=,/                           
       Credible Fear Nationality Report           Reasonable Fear Nationality Report
           August 2018 (FY 2018)                       August 2018 (FY 2018)
         Nationality           Receipts               Nationality           Receipts
1   +21'85$6                           1   0(;,&2                          
2   *8$7(0$/$                          2   +21'85$6                        
3   ,1',$                              3   *8$7(0$/$                       
4   (/6$/9$'25                        4   (/6$/9$'25                     
5   &8%$                                 5   1,&$5$*8$                        
       Credible Fear Nationality Report           Reasonable Fear Nationality Report
          September 2018 (FY 2018)                    September 2018 (FY 2018)
         Nationality           Receipts               Nationality           Receipts
1   +21'85$6                           1   0(;,&2                          
2   *8$7(0$/$                          2   +21'85$6                        
3   (/6$/9$'25                        3   *8$7(0$/$                       
4   ,1',$                                4   (/6$/9$'25                     
5   1,&$5$*8$                            5   1,&$5$*8$                        



                                                                                 '2-,)5
                             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 19 of 1770


                                                                                    ƌĞĚŝďůĞ&ĞĂƌtŽƌŬůŽĂĚZĞƉŽƌƚ^ƵŵŵĂƌǇ
                                                                                             &zϮϬϭϵdŽƚĂůĂƐĞůŽĂĚ

                             dŽƚĂůƐ                        KĐƚͲϭϴ            EŽǀͲϭϴ              ĞĐͲϭϴ            :ĂŶͲϭϵ         &ĞďͲϭϵ            DĂƌͲϭϵ             ƉƌͲϭϵ            DĂǇͲϭϵ                :ƵŶͲϭϵ                :ƵůͲϭϵ           ƵŐͲϭϵ         ^ĞƉͲϭϵ
ĂƐĞZĞĐĞŝƉƚƐ                 ϯϱ͕ϯϭϬ       ϵ͕ϰϰϲ      ϳ͕ϵϭϴ       ϴ͕ϬϳϬ     ϵ͕ϴϳϲ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          Ϯϴ͕ϴϰϳ       ϳ͕ϳϳϯ      ϳ͕ϰϴϳ       ϲ͕ϵϯϯ     ϲ͕ϲϱϰ
ůůĞĐŝƐŝŽŶƐ                 ϯϮ͕ϭϴϴ       ϴ͕ϱϵϯ      ϳ͕ϴϰϴ       ϴ͕ϰϬϱ     ϳ͕ϯϰϮ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        Ϯϱ͕ϬϲϬ       ϲ͕ϵϬϮ      ϲ͕ϬϬϬ       ϲ͕ϰϲϬ     ϱ͕ϲϵϴ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϯ͕ϰϬϯ     ϳϮϭ    ϭ͕ϬϮϴ       ϴϴϭ   ϳϳϯ
  ůŽƐŝŶŐƐ                    ϯ͕ϳϮϱ     ϵϳϬ    ϴϮϬ     ϭ͕Ϭϲϰ     ϴϳϭ



                                                                                                    KĐƚŽďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,             ,E               >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϵ͕ϰϰϲ     ϭ͕ϭϰϬ      ϯϴϱ     ϭϴ ϭϯϯ ϲ͕ϱϬϵ         ϲϬϭ      ϭϯϴ      ϭϯϭ       Ͳ        ϭϯϴ       Ϯϱϯ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϳ͕ϳϳϯ     ϭ͕ϭϵϮ      Ϯϳϯ     ϭϱ ϭϭϯ ϱ͕ϭϭϬ         ϰϵϴ      ϭϭϭ      ϭϮϮ       Ͳ        ϭϮϬ       Ϯϭϵ
ůůĞĐŝƐŝŽŶƐ                 ϴ͕ϱϵϯ     ϭ͕ϭϳϴ      Ϯϱϵ     Ϯϱ ϭϱϴ ϱ͕ϴϮϮ         ϱϬϴ      ϭϰϵ      ϭϯϵ       Ͳ        ϭϱϭ       ϮϬϰ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϵϬϮ     ϴϰϮ    ϭϴϴ     ϮϬ ϭϬϴ ϰ͕ϳϴϮ         ϰϯϱ      ϭϬϰ      ϭϮϬ       Ͳ        ϭϮϰ       ϭϳϵ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϳϮϭ    ϭϰϱ    ϮϮ    ϯ ϯϰ ϰϬϬ     ϱϲ    ϮϮ    ϭϯ     Ͳ        ϭϳ     ϵ
  ůŽƐŝŶŐƐ                    ϵϳϬ    ϭϵϭ    ϰϵ    Ϯ ϭϲ ϲϰϬ     ϭϳ    Ϯϯ    ϲ    Ͳ        ϭϬ     ϭϲ

                                                                                                  EŽǀĞŵďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,              ,E              >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϳ͕ϵϭϴ     ϵϬϵ    Ϯϳϵ     Ϯϯ ϭϵϭ ϱ͕ϰϴϲ         ϰϳϲ      ϭϮϳ      ϴϭ     Ͳ        ϭϮϮ       ϮϮϰ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϳ͕ϰϴϳ     ϵϯϰ    ϭϵϴ     ϮϬ ϭϲϴ ϱ͕Ϯϲϲ         ϰϭϮ      ϭϬϴ      ϴϰ     Ͳ        ϭϬϭ       ϭϵϲ
ůůĞĐŝƐŝŽŶƐ                 ϳ͕ϴϰϴ     ϭ͕ϭϬϵ      Ϯϯϭ     ϮϮ ϭϱϭ ϱ͕ϯϳϲ         ϰϯϲ      ϭϮϰ      ϳϳ     Ͳ        ϭϬϭ       ϮϮϭ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϬϬϬ     ϴϬϯ    ϭϳϴ     ϮϬ ϭϮϬ ϰ͕ϭϬϴ         ϯϱϮ      ϴϰ    ϲϳ     Ͳ        ϴϰ     ϭϴϰ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϭ͕ϬϮϴ     ϭϱϮ    ϭϴ    Ͳ      ϭϰ ϳϰϮ    ϰϵ    Ϯϰ    ϵ    Ͳ        ϰ    ϭϲ
  ůŽƐŝŶŐƐ                    ϴϮϬ    ϭϱϰ    ϯϱ    Ϯ ϭϳ ϱϮϲ     ϯϱ    ϭϲ    ϭ    Ͳ        ϭϯ     Ϯϭ

                                                                                                  ĞĐĞŵďĞƌϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,             ,E               >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϴ͕ϬϳϬ     ϭ͕ϮϭϮ      Ϯϳϳ     ϭϯ ϭϴϵ ϱ͕ϯϲϯ         ϰϯϯ      Ϯϭϱ      ϲϭ     ϵ    ϭϯϯ       ϭϲϱ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϲ͕ϵϯϯ     ϴϰϬ    Ϯϰϲ     ϰ ϭϱϭ ϰ͕ϴϱϴ        ϰϭϭ      ϭϱϬ      ϰϭ     Ͳ        ϭϬϵ       ϭϮϯ
ůůĞĐŝƐŝŽŶƐ                 ϴ͕ϰϬϱ     ϭ͕ϬϬϬ      ϯϭϵ     ϳ ϮϭϬ ϱ͕ϵϮϴ        ϰϰϴ      ϭϴϬ      ϰϵ     Ͳ        ϭϮϮ       ϭϰϮ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϲ͕ϰϲϬ     ϲϴϱ    ϮϯϬ     ϯ ϭϰϮ ϰ͕ϲϳϬ        ϯϲϮ      ϭϮϭ      ϰϭ     Ͳ        ϵϰ     ϭϭϮ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϴϴϭ    ϭϱϮ    ϯϬ    ϭ ϯϭ ϱϱϲ     ϱϯ    Ϯϲ    ϯ    Ͳ        ϭϰ     ϭϱ
  ůŽƐŝŶŐƐ                    ϭ͕Ϭϲϰ     ϭϲϯ    ϱϵ    ϯ ϯϳ ϳϬϮ     ϯϯ    ϯϯ    ϱ    Ͳ        ϭϰ     ϭϱ

                                                                                                    :ĂŶƵĂƌǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K                ,              ,E              >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ                 ϵ͕ϴϳϲ     ϭ͕ϰϯϰ      ϰϲϲ     ϭϰ ϭϲϰ ϲ͕ϱϵϭ         ϰϵϴ      ϭϱϰ      ϲϴ     ϴϭ     ϭϱϮ       Ϯϱϰ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ          ϲ͕ϲϱϰ     ϳϵϲ    Ϯϱϴ     ϱ ϭϰϰ ϰ͕ϱϮϰ        ϯϱϬ      ϭϰϳ      ϲϵ     ϯϯ     ϭϮϮ       ϮϬϲ
ůůĞĐŝƐŝŽŶƐ                 ϳ͕ϯϰϮ     ϵϯϵ    Ϯϴϲ     ϱ ϭϱϲ ϰ͕ϵϭϰ        ϰϬϱ      ϭϲϰ      ϳϴ     ϯϲ     ϭϮϱ       Ϯϯϰ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ        ϱ͕ϲϵϴ     ϲϯϳ    ϭϳϮ     ϱ ϭϬϭ ϯ͕ϵϴϰ        Ϯϵϴ      ϭϭϴ      ϲϬ     ϯϭ     ϵϴ     ϭϵϰ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ    ϳϳϯ    ϭϱϵ    ϰϵ    Ͳ      ϯϲ ϰϮϲ    ϰϲ    Ϯϴ    ϭϬ     Ϯ    ϴ    ϵ
  ůŽƐŝŶŐƐ                    ϴϳϭ    ϭϰϯ    ϲϱ    Ͳ      ϭϵ ϱϬϰ    ϲϭ    ϭϴ    ϴ    ϯ    ϭϵ     ϯϭ

                                                                                                 &ĞďƌƵĂƌǇϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K          ,        ,E                          >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                                                                   DĂƌĐŚϮϬϭϴ;&zϮϬϭϵͿ
                             dŽƚĂůƐ                                Z                 K          ,        ,E                          >                D/                E<                 Ez                 K>                 ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ




                                                                                                                                                                                                                                       '2-,)5
                             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 20 of 1770


                                                          ƉƌŝůϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K          ,        ,E      >   D/   E<   Ez   K>      ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                          DĂǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K        ,        ,E        >   D/   E<   Ez   K>      ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                          :ƵŶĞϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>      ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                           :ƵůǇϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K          ,        ,E      >   D/   E<   Ez   K>      ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                         ƵŐƵƐƚϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>      ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ

                                                        ^ĞƉƚĞŵďĞƌϮϬϭϵ;&zϮϬϭϵͿ
                             dŽƚĂůƐ      Z   K         ,        ,E       >   D/   E<   Ez   K>      ^&
ĂƐĞZĞĐĞŝƉƚƐ
/ŶƚĞƌǀŝĞǁƐŽŶĚƵĐƚĞĚ
ůůĞĐŝƐŝŽŶƐ
  &ĞĂƌƐƚĂďůŝƐŚĞĚ;zͿ
  &ĞĂƌEŽƚƐƚĂďůŝƐŚĞĚ;EͿ
  ůŽƐŝŶŐƐ




                                                                                                                 '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 21 of 1770


            DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌdŽƉϱEĂƚŝŽŶĂůŝƚŝĞƐZĞĐĞŝǀĞĚ
                             &ŝƐĐĂůzĞĂƌϮϬϭϵ

          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                               EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                KĐƚŽďĞƌͲϭϴ                                     EŽǀĞŵďĞƌͲϭϴ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ   ,KEhZ^            Ϯ͕ϱϬϳ     ϭ   ,KEhZ^         ϭ͕ϴϱϳ
Ϯ   'hdD>           ϭ͕ϵϯϲ     Ϯ   'hdD>        ϭ͕ϰϴϮ
ϯ   >^>sKZ         ϭ͕ϯϯϳ     ϯ   >^>sKZ      ϵϵϳ
ϰ   /E/               ϴϱϮ    ϰ   h             ϴϳϬ
ϱ   h                ϳϴϲ    ϱ   /E/            ϳϭϯ

          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                          DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                               EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
              ĞĐĞŵďĞƌͲϭϴ                                        :ĂŶƵĂƌǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ      ZĞĐĞŝƉƚƐ
ϭ   ,KEhZ^            ϭ͕ϴϱϯ     ϭ   ,KEhZ^          ϯ͕ϯϮϳ
Ϯ   'hdD>           ϭ͕ϲϵϱ     Ϯ   'hdD>         ϭ͕ϳϰϳ
ϯ   h                ϭ͕Ϭϵϭ     ϯ   >^>sKZ       ϭ͕ϭϰϱ
ϰ   >^>sKZ         ϵϯϵ    ϰ   h              ϭ͕ϬϬϱ
ϱ   /E/               ϲϰϱ    ϱ   /E/             ϱϬϴ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                &ĞďƌƵĂƌǇͲϭϵ                                      DĂƌĐŚͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ         ZĞĐĞŝƉƚƐ                     EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                ƉƌŝůͲϭϵ                                         DĂǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ    ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                :ƵŶĞͲϭϵ                                          :ƵůǇͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ     ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ

         DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ                           DŽŶƚŚůǇƌĞĚŝďůĞ&ĞĂƌ
           EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ                              EĂƚŝŽŶĂůŝƚǇZĞƉŽƌƚ
                ƵŐƵƐƚͲϭϵ                                     ^ĞƉƚĞŵďĞƌͲϭϵ
    EĂƚŝŽŶĂůŝƚǇ        ZĞĐĞŝƉƚƐ                      EĂƚŝŽŶĂůŝƚǇ    ZĞĐĞŝƉƚƐ
ϭ                                                ϭ
Ϯ                                                Ϯ
ϯ                                                ϯ
ϰ                                                ϰ
ϱ                                                ϱ


                                                                                                  '2-,)5
                                                                  ƌĞĚŝďůĞ&ĞĂƌWƌŽĐĞƐƐŝŶŐdŝŵĞƐ
                                                                  &zϮϬϭϵƚŚƌŽƵŐŚ:ĂŶƵĂƌǇϮϬϭϵ

)<$OO&UHGLEOH)HDUFDVHV       7RWDOV             2&7      129      '(&      -$1    )(%   0$5   $35   0$<   -81(   -8/   $8*      6(3
7RWDO'HFLVLRQV6HUYHG $Q\3HULRG                                                                          
7RWDO&RPSOHWLRQV &ORVLQJV6HUYHG                                                                       
 'D\VRU/HVV                                                                                       
 2YHU'D\V                                                                                          
3HUFHQW7LPHO\&RPSOHWHG                                        
                                                                                                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 22 of 1770




                                                                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 23 of 1770

              EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                      ADJUDICATION STATISTICS
                                                  Total Asylum Applications1


        250,000

                                                                                                                              Filed


        200,000




        150,000




        100,000




         50,000

                                                                                                                              Granted


              Ͳ
                      2008     2009     2010      2011       2012    2013     2014     2015      2016     2017     2018      2019




                                                                                                         Total Receipts :
                      Fiscal Year                    Filed                      Granted
                                                                                                        Total Grants Ratio

                        2008                              42,836                      8,778                   4.87:1
                        2009                              35,812                      8,384                   4.27:1
                        2010                              32,888                      8,234                   3.99:1
                        2011                              41,462                      9,866                    4.2:1
                        2012                              44,578                     10,461                   4.26:1
                        2013                              43,463                      9,692                   4.48:1
                        2014                              47,561                      8,559                   5.55:1
                        2015                              63,657                      8,108                   7.85:1
                        2016                              82,523                      8,684                    9.5:1
                        2017                             144,725                     10,539                  13.73:1
                        2018                             163,454                     13,172                   12.4:1
                        2019                             208,942                     18,809                   11.1:1




Data Generated: October 23, 2019
1 Total (affirmative and defensive) asylum applications filed and total asylum applications granted (initial case completions) in removal,

deportation, exclusion, and asylum-only proceedings.
                                                                                                                        '2-,)5
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 24 of 1770

              EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                      ADJUDICATION STATISTICS
                                             Affirmative Asylum Applications1


          70,000
                                                                                                                             Filed

          60,000



          50,000



          40,000



          30,000



          20,000



          10,000                                                                                                             Granted


                0
                      2008     2009     2010     2011     2012      2013     2014     2015     2016     2017     2018     2019




                                                                                                    Affirmative Receipts :
                     Fiscal Year                     Filed                      Granted
                                                                                                   Affirmative Grants Ratio

                        2008                        29,672                       6,017                       4.93:1
                        2009                        23,636                       6,075                       3.89:1
                        2010                        20,144                       6,052                       3.32:1
                        2011                        23,464                       7,121                       3.29:1
                        2012                        24,636                       7,634                       3.22:1
                        2013                        19,963                       7,103                       2.81:1
                        2014                        16,249                       5,816                       2.79:1
                        2015                        17,276                       4,745                       3.64:1
                        2016                        12,706                       3,835                       3.31:1
                        2017                        22,103                       3,585                       6.16:1
                        2018                        48,922                       4,069                       12.02:1
                        2019                        61,453                       5,372                       11.43:1




Data Generated: October 23, 2019
1 Affirmative asylum applications filed and affirmative asylum applications granted (initial case completions) in removal, deportation,

exclusion, and asylum-only proceedings.
                                                                                                                        '2-,)5
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 25 of 1770

              EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                      ADJUDICATION STATISTICS
                                              Defensive Asylum Applications1

       160,000
                                                                                                                              Filed

       140,000



       120,000



       100,000



        80,000



        60,000



        40,000


                                                                                                                            Granted
        20,000



              0
                    2008     2009      2010     2011     2012      2013     2014      2015     2016     2017      2018     2019



                                                                                                    Defensive Receipts :
                     Fiscal Year                    Filed                      Granted
                                                                                                   Defensive Grants Ratio

                        2008                      13,164                        2,761                       4.76:1
                        2009                      12,176                        2,309                       5.27:1
                        2010                      12,744                        2,182                       5.84:1
                        2011                      17,998                        2,745                       6.55:1
                        2012                      19,942                        2,827                       7.05:1
                        2013                      23,500                        2,589                       9.07:1
                        2014                      31,312                        2,743                      11.41:1
                        2015                      46,381                        3,363                      13.79:1
                        2016                      69,817                        4,849                      14.39:1
                        2017                      122,622                      6,954                       17.63:1
                        2018                      114,532                      9,103                       12.58:1
                        2019                      147,489                      13,437                      10.97:1




Data Generated: October 23, 2019
1 Defensive asylum applications filed and defensive asylum applications granted (initial case completions) in removal, deportation,

exclusion, and asylum-only proceedings.
                                                                                                                      '2-,)5
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 26 of 1770


([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5
,PPLJUDWLRQ-XGJHV ,-V 6HUYLQJ
'DWDLVFXUUHQWDVRI2FWREHU

,PPLJUDWLRQ-XGJHV




                                                                               '2-,)5
                                                           Credible Fear Workload Report
                                                                Summary - FY 09-13

    FY2009 - All Credible Fear cases        Totals        %     OCT      NOV      DEC      JAN      FEB      MAR      APR      MAY     JUNE      JUL      AUG      SEP
    Total Completions (Closings + Served)     5,523              507      349      579      407      584      521      485      346      422      486      429     408
     'D\VRU/HVV                          5,173   93.66%                                                                      
     2YHU'D\V                               350    6.34%                                                                                   
    Percent Timely Completed                93.66%             89.9%    84.5%    92.6%    94.6%    92.8%    97.7%    97.5%    95.4%    84.8%    97.1%    98.1% 97.06%


    FY2010 - All Credible Fear cases         Totals       %     OCT      NOV      DEC       JAN     FEB      MAR      APR      MAY     JUNE       JUL     AUG     SEP
    Total Decisions Served (Any Period)       7,848              402      422      571       476     517      612      694      770      875      704      875     930
    Total Completions (Closings + Served)     8,926                                                                           
     'D\VRU/HVV                          8,656   96.98%                                                                   
     2YHU'D\V                               270    3.02%                                                                                    
    Percent Timely Completed                96.98%             93.2%    93.9%    96.5%    95.8%    98.7%    96.8%    98.0%    98.4%    96.6%    94.9%    99.2% 98.08%


    FY2011 - All Credible Fear cases         Totals       %     OCT      NOV      DEC       JAN     FEB      MAR      APR      MAY     JUNE       JUL     AUG      SEP
    Total Decisions Served (Any Period)      10,667             1038      933      779       846     636      967      911      924      944      788     1092      809
    Total Completions (Closings + Served)    11,716                                                                         
     'D\VRU/HVV                         11,550   98.58%                                                                  
     2YHU'D\V                               166    1.42%                                                                                       
    Percent Timely Completed                98.58%             98.6%    97.7%    98.0%    99.9%    98.3%    99.2%    99.0%    99.2%    99.0%    97.6%    97.4%    99.0%


    FY2012 - All Credible Fear cases         Totals       %     OCT      NOV      DEC       JAN     FEB      MAR      APR      MAY     JUNE       JUL     AUG      SEP
    Total Decisions Served (Any Period)      12,056              667      664      700       473     609      981      674      974     1211     1597     2018     1488
    Total Completions (Closings + Served)    13,607                                                                          
     'D\VRU/HVV                         13,158   96.70%                                                                 
     2YHU'D\V                               449    3.30%                                                                                   
    Percent Timely Completed                96.70%             98.4%    98.6%    99.7%    97.2%    94.7%    98.5%    98.0%    96.2%    97.4%    97.4%    95.8%    92.6%

    FY2013 - All Credible Fear cases         Totals       %     OCT      NOV      DEC       JAN     FEB      MAR      APR      MAY     JUNE       JUL     AUG      SEP
    Total Decisions Served (Any Period)      33,283             1596     1242     1603     1795     1921     2139     3124     3336     3776     4867     4167     3717
    Total Completions (Closings + Served)    36,454                                                                    
     'D\VRU/HVV                         31,318   85.91%                                                             
     2YHU'D\V                             5,136   14.09%                                                                         
    Percent Timely Completed                85.91%             95.1%    69.8%    40.3%    57.9%    78.9%    93.3%    93.8%    82.2%    85.9%    93.3%    95.5%    97.7%

    FY2014 - All Credible Fear cases         Totals       %    OCT    NOV     DEC      JAN     FEB    MAR     APR     MAY JUNE         JUL    AUG      SEP
                                                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 27 of 1770




    Total Decisions Served (Any Period)           0               0       0       0       0       0       0       0       0       0       0       0       0
    Total Completions (Closings + Served)         0                                                                                            
     'D\VRU/HVV                              0 #DIV/0!                                                                                    
     2YHU'D\V                                 0 #DIV/0!                                                                                    
    Percent Timely Completed                #DIV/0!         #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0! #DIV/0!

6RXUFH$3&:./&)                                                                                                                                         30
                                                                                                                                                                  '2-,)5
                                                   Credible Fear Workload Report Summary
                                                            FY 2013 Total Caseload
                            Totals   Oct-12      Nov-12   Dec-12    Jan-13   Feb-13   Mar-13   Apr-13   May-13   Jun-13   Jul-13   Aug-13   Sep-13
&DVH5HFHLSWV               36,035                                                   
,QWHUYLHZV&RQGXFWHG        33,610                                                   
All Decisions               36,174                                                   
)HDU(VWDEOLVKHG <       30,393                                                   
)HDU1RW(VWDEOLVKHG 1    2,587                                                                           
&ORVLQJV                   3,194                                                                           

                                                                    Credible Fear Workload Report by Month Total Caseload
                                              OCT. 2012 (FY 2013)                                                                                    NOV. 2012 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH       ZHN      ZLA        ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                1,873                                                                        1,876                                               
,QWHUYLHZV&RQGXFWHG         1,616                                                                        1,242                                                 
All Decisions                1,772     33           4      1383      248        20      71        0        13              1,355     70        3        968     218         18    66      0    12
)HDU(VWDEOLVKHG <        1,379                                                                         1,042                                                 
)HDU1RW(VWDEOLVKHG 1      199                                                                                140                                                     
&ORVLQJV                     194                                                                                173                                                      

                                              DEC. 2012 (FY 2013)                                                                                    JAN. 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH       ZHN      ZLA        ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                1,803                                                                        1,791                                               
,QWHUYLHZV&RQGXFWHG         1,609                                                                       2,113                                                
All Decisions                1,733     22           7      1182      359        26      85        1        51              2,291     39        6       1861     217         43    104     0    21
)HDU(VWDEOLVKHG <        1,422                                                                         1,793                                                
)HDU1RW(VWDEOLVKHG 1      163                                                                                186                                                      
&ORVLQJV                     148                                                                                 312                                                    

                                              FEB. 2013 (FY 2013)                                                                                MARCH 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH       ZHN      ZLA        ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                2,049                                                                       2,662                                             
,QWHUYLHZV&RQGXFWHG         1,819                                                                        2,280                                              
All Decisions                1,925     16          19      1287      463        57      59        0        24              2,499     48       116      1469     625         72    119     0    50
)HDU(VWDEOLVKHG <        1,535                                                                        2,017                                               
)HDU1RW(VWDEOLVKHG 1      168                                                                               205                                                    
&ORVLQJV                     222                                                                                277                                                   

                                          APRIL 2013 (FY 2013)                                                                                       MAY 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH       ZHN      ZLA        ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                3,748                                                                    3,317                                            
,QWHUYLHZV&RQGXFWHG         3,525                                                                     3,446                                            
All Decisions                3,794      86         63      2234      972       200      153       0        86              3,732     261      52       1964     866        107    400     0    82
)HDU(VWDEOLVKHG <        3,214                                                                      3,226                                             
)HDU1RW(VWDEOLVKHG 1      244                                                                                193                                                     
&ORVLQJV                     336                                                                            313                                                   

                                              JUNE 2013 (FY 2013)                                                                                    JULY 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH       ZHN     ZLA         ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                4,513                                                                  4,566                                           
,QWHUYLHZV&RQGXFWHG         4,064                                                                  4,311                                           
All Decisions                4,307     180         27      2174      1212      142      335       0       237              4,617     68       29       2611    1262        105    263    63   216
)HDU(VWDEOLVKHG <        3,772                                                                  4,054                                           
)HDU1RW(VWDEOLVKHG 1      253                                                                               253                                                     
&ORVLQJV                     282                                                                              310                                                    

                                         AUGUST 2013 (FY 2013)                                                                                SEPTEMBER 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH       ZHN      ZLA        ZMI   ZNK    ZNY   ZSF
                                                                                                                                                                                                                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 28 of 1770




&DVH5HFHLSWV                3,758                                                                   4,079                                          
,QWHUYLHZV&RQGXFWHG         3,829                                                                   3,756                                          
All Decisions                4,110     135         18      2044      948       135      405       9       416              4,039     224      117      2129     884        188    338     6   153
)HDU(VWDEOLVKHG <        3,534                                                                   3,405                                          
)HDU1RW(VWDEOLVKHG 1      248                                                                                335                                                    
&ORVLQJV                     328                                                                              299                                                    




                                                                                                                                                                                                    '2-,)5
                                                Credible Fear Workload Report Summary
                                                        FY 2013 Inland Caseload
                            Totals   Oct-12   Nov-12   Dec-12   Jan-13   Feb-13   Mar-13   Apr-13   May-13   Jun-13   Jul-13   Aug-13   Sep-13
&DVH5HFHLSWV               27,327                                                
,QWHUYLHZV&RQGXFWHG        25,669                                                  
All Decisions               27,568                                                
)HDU(VWDEOLVKHG <       23,252                                                  
)HDU1RW(VWDEOLVKHG 1    1,948                                                                         
&ORVLQJV                   2,368                                                                        

                                                Credible Fear Workload Report by Month Inland Caseload
                                      OCT. 2012 (FY 2013)                                                                         NOV. 2012 (FY 2013)
                            Totals    ZAR      ZCH      ZHN      ZLA       ZMI     ZNK      ZSF              Totals    ZAR      ZCH      ZHN      ZLA     ZMI   ZNK    ZSF
&DVH5HFHLSWV                1,510                                                              1,563                                          
,QWHUYLHZV&RQGXFWHG         1,350                                                                  950                                            
All Decisions                1,471     10        0      1280     150         0      30        1               1,018      3        0       827     129       0    58      1
)HDU(VWDEOLVKHG <        1,150                                                                  805                                            
)HDU1RW(VWDEOLVKHG 1      168                                                                     96                                              
&ORVLQJV                     153                                                                    117                                              
                                      DEC. 2012 (FY 2013)                                                                          JAN. 2013 (FY 2013)
                            Totals    ZAR      ZCH      ZHN      ZLA       ZMI     ZNK      ZSF              Totals    ZAR      ZCH      ZHN      ZLA     ZMI   ZNK    ZSF
&DVH5HFHLSWV                1,377                                                               1,444                                          
,QWHUYLHZV&RQGXFWHG         1,317                                                               1,826                                           
All Decisions                1,398              0      1084     232         0      73        5               1,949      6        0      1723     130       2    87      1
)HDU(VWDEOLVKHG <        1,165                                                                1,566                                           
)HDU1RW(VWDEOLVKHG 1      131                                                                     148                                              
&ORVLQJV                     102                                                                     235                                            
                                      FEB. 2013 (FY 2013)                                                                        MARCH 2013 (FY 2013)
                            Totals    ZAR      ZCH      ZHN      ZLA       ZMI     ZNK      ZSF              Totals    ZAR      ZCH      ZHN      ZLA     ZMI   ZNK    ZSF
&DVH5HFHLSWV                1,592                                                               1,970                                          
,QWHUYLHZV&RQGXFWHG         1,393                                                               1,647                                          
All Decisions                1,475      0        0      1164     257         0      53        1               1,830      5        2      1373     351       1    96      2
)HDU(VWDEOLVKHG <        1,167                                                                1,479                                          
)HDU1RW(VWDEOLVKHG 1      129                                                                    153                                             
&ORVLQJV                     179                                                                    198                                            
                                      APRIL 2013 (FY 2013)                                                                         MAY 2013 (FY 2013)
                            Totals    ZAR      ZCH      ZHN      ZLA       ZMI     ZNK      ZSF              Totals    ZAR      ZCH      ZHN      ZLA     ZMI   ZNK    ZSF
&DVH5HFHLSWV                2,576                                                             2,664                                     
,QWHUYLHZV&RQGXFWHG         2,497                                                             2,784                                     
All Decisions                2,655     21        0      2004     481         3      142       4               3,030     192       7      1875     507      41    360    48
)HDU(VWDEOLVKHG <        2,316                                                             2,606                                     
)HDU1RW(VWDEOLVKHG 1      117                                                                     159                                             
&ORVLQJV                     222                                                                   265                                           

                                      JUNE 2013 (FY 2013)                                                                         JULY 2013 (FY 2013)
                            Totals    ZAR      ZCH      ZHN      ZLA       ZMI     ZNK      ZSF              Totals    ZAR      ZCH      ZHN      ZLA     ZMI   ZNK    ZSF
&DVH5HFHLSWV                3,406                                                       3,402     44                               
,QWHUYLHZV&RQGXFWHG         3,004                                                       3,210     47                                
All Decisions                3,218     155      19      1939     581       107      307     110               3,448     56        9      2385     624      69    208    97
)HDU(VWDEOLVKHG <        2,778                                                        3,004     47                                 
)HDU1RW(VWDEOLVKHG 1      200                                                                    208      2                                       
&ORVLQJV                     240                                                                  236      7                                       

                                     AUGUST 2013 (FY 2013)                                                                     SEPTEMBER 2013 (FY 2013)
                            Totals    ZAR      ZCH      ZHN      ZLA       ZMI     ZNK      ZSF              Totals    ZAR      ZCH      ZHN      ZLA     ZMI   ZNK    ZSF
                                                                                                                                                                                           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 29 of 1770




&DVH5HFHLSWV                2,749     120                                                    3,074     153                              
,QWHUYLHZV&RQGXFWHG         2,832      76                                                   2,859     154                              
All Decisions                3,024      99       9      1831     462       109      314     200               3,052     175      70      1759     541     153    302    52
)HDU(VWDEOLVKHG <        2,627      74                                                   2,589     153                              
)HDU1RW(VWDEOLVKHG 1      183       2                                                             256       2                                     
&ORVLQJV                     214      23                                                            207      20                                      




                                                                                                                                                                             '2-,)5
                                                   Credible Fear Workload Report Summary
                                                    FY 2013 Port of Entry (POE) Caseload

                            Totals   Oct-12      Nov-12   Dec-12    Jan-13   Feb-13   Mar-13   Apr-13   May-13   Jun-13   Jul-13   Aug-13   Sep-13
&DVH5HFHLSWV                8,703                                                                 
,QWHUYLHZV&RQGXFWHG         7,938                                                                     
All Decisions                8,601                                                                   
)HDU(VWDEOLVKHG <        7,138                                                                         
)HDU1RW(VWDEOLVKHG 1      639                                                                                      
&ORVLQJV                     824                                                                                     

                                                            Credible Fear Workload Report by Month Port of Entry (POE) Caseload

                                              OCT. 2012 (FY 2013)                                                                                    NOV. 2012 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH        ZHN     ZLA        ZMI   ZNK   ZNY   ZSF
&DVH5HFHLSWV                 363                                                                           313                                                  
,QWHUYLHZV&RQGXFWHG          266                                                                             292                                                   
All Decisions                 301      23           4       103       98        20      41        0        12               337      67        3         141     89         18     8     0    11
)HDU(VWDEOLVKHG <         229                                                                              237                                                    
)HDU1RW(VWDEOLVKHG 1       31                                                                                   44                                                       
&ORVLQJV                      41                                                                                  56                                                     

                                              DEC. 2012 (FY 2013)                                                                                    JAN. 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH        ZHN     ZLA        ZMI   ZNK   ZNY   ZSF
&DVH5HFHLSWV                 426                                                                           347                                                 
,QWHUYLHZV&RQGXFWHG          292                                                                           287                                                  
All Decisions                 335      18           7        98      127        26      12        1        46               342      33        6         138     87         41    17     0    20
)HDU(VWDEOLVKHG <         257                                                                             227                                                   
)HDU1RW(VWDEOLVKHG 1       32                                                                                   38                                                      
&ORVLQJV                      46                                                                                  77                                                     

                                              FEB. 2013 (FY 2013)                                                                                MARCH 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH        ZHN     ZLA        ZMI   ZNK   ZNY   ZSF
&DVH5HFHLSWV                 457                                                                           692                                               
,QWHUYLHZV&RQGXFWHG          426                                                                            633                                                
All Decisions                 450      16          19       123      206        57       6        0        23               669      43       114         96    274         71    23     0    48
)HDU(VWDEOLVKHG <         368                                                                             538                                                 
)HDU1RW(VWDEOLVKHG 1       39                                                                                  52                                                     
&ORVLQJV                      43                                                                                   79                                                    

                                          APRIL 2013 (FY 2013)                                                                                       MAY 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH        ZHN     ZLA        ZMI   ZNK   ZNY   ZSF
&DVH5HFHLSWV                1,172                                                                        653                                                 
,QWHUYLHZV&RQGXFWHG         1,028                                                                         662                                                 
All Decisions                1,139     65          63       230      491       197      11        0        82               702      69       45         89     359         66    40     0    34
)HDU(VWDEOLVKHG <          898                                                                          620                                                 
)HDU1RW(VWDEOLVKHG 1      127                                                                                  34                                                       
&ORVLQJV                     114                                                                               48                                                      

                                              JUNE 2013 (FY 2013)                                                                                    JULY 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH        ZHN     ZLA        ZMI   ZNK   ZNY   ZSF
&DVH5HFHLSWV                1,107                                                                        1,160                                             
,QWHUYLHZV&RQGXFWHG         1,060                                                                        1,099                                              
All Decisions                1,089     25           8       235      631        35      28        0       127              1,165     12       20         226    638         36    55    59   119
)HDU(VWDEOLVKHG <          994                                                                        1,048                                              
)HDU1RW(VWDEOLVKHG 1       53                                                                                  45                                                      
&ORVLQJV                      42                                                                                 72                                                      
                                                                                                                                                                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 30 of 1770




                                         AUGUST 2013 (FY 2013)                                                                                SEPTEMBER 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN       ZLA       ZMI     ZNK      ZNY       ZSF             Totals    ZAR      ZCH        ZHN     ZLA        ZMI   ZNK   ZNY   ZSF
&DVH5HFHLSWV                1,009                                                                       1,004                                              
,QWHUYLHZV&RQGXFWHG           997                                                                         896                                               
All Decisions                1,086     36           9       213      486        26      91        9       216                986     49       47         370    343         35    36     5   101
)HDU(VWDEOLVKHG <          907                                                                          815                                               
)HDU1RW(VWDEOLVKHG 1       65                                                                                   79                                                      
&ORVLQJV                     114                                                                                 92                                                     




                                                                                                                                                                                                   '2-,)5
                                                 Reasonable Fear Workload Report Summary
                                                          FY 2013 Total Caseload
                            Totals   Oct-12     Nov-12   Dec-12     Jan-13   Feb-13   Mar-13   Apr-13   May-13   Jun-13   Jul-13   Aug-13   Sep-13
&DVH5HFHLSWV                7733                                                                            
,QWHUYLHZV&RQGXFWHG         4373                                                                            
All Decisions                7399                                                                           
)HDU(VWDEOLVKHG <        2324                                                                             
)HDU1RW(VWDEOLVKHG 1    1651                                                                               
&ORVLQJV                   3424                                                                            


                                                           Reasonable Fear Workload Report Monthly Caseload by Office
                                              OCT. 2012 (FY 2013)                                                                               NOV. 2012 (FY 2013)
                            Totals    ZAR         ZCH      ZHN        ZLA      ZMI     ZNK      ZNY       ZSF             Totals     ZAR     ZCH     ZHN    ZLA   ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                 556                                                                           491                                         
,QWHUYLHZV&RQGXFWHG          315                                                                             209                                            
All Decisions                 442      50          23       252        44       16      36        0        21               435       47      15      239    72    16    26      0    20
)HDU(VWDEOLVKHG <         106                                                                                100                                               
)HDU1RW(VWDEOLVKHG 1       85                                                                                   93                                             
&ORVLQJV                    251                                                                             242                                           

                                              DEC. 2012 (FY 2013)                                                                               JAN. 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN        ZLA      ZMI     ZNK      ZNY       ZSF             Totals     ZAR     ZCH     ZHN    ZLA   ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                 418                                                                           568                                         
,QWHUYLHZV&RQGXFWHG          161                                                                              314                                         
All Decisions                 370      41          20       221        29       16      30        0        13               605       61      28      301    70    32    48      0    65
)HDU(VWDEOLVKHG <           93                                                                                142                                              
)HDU1RW(VWDEOLVKHG 1       97                                                                                144                                             
&ORVLQJV                    180                                                                              319                                         

                                              FEB. 2013 (FY 2013)                                                                              MARCH 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN        ZLA      ZMI     ZNK      ZNY       ZSF             Totals     ZAR     ZCH     ZHN    ZLA   ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                 528                                                                           582                                         
,QWHUYLHZV&RQGXFWHG          292                                                                           332                                          
All Decisions                 565      55          31       270        74       25      45        0        65               509       72      18      211    93    40    38      0    37
)HDU(VWDEOLVKHG <         159                                                                              132                                             
)HDU1RW(VWDEOLVKHG 1     150                                                                              130                                             
&ORVLQJV                    256                                                                            247                                          

                                              APRIL 2013 (FY 2013)                                                                               MAY 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN        ZLA      ZMI     ZNK      ZNY       ZSF             Totals     ZAR     ZCH     ZHN    ZLA   ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                 555                                                                           546                                        
,QWHUYLHZV&RQGXFWHG          406                                                                           343                                         
All Decisions                 605      66          28       321        95       14      33        0        48               603       64      26      309    97    25    41      0    41
)HDU(VWDEOLVKHG <         213                                                                             206                                           
)HDU1RW(VWDEOLVKHG 1     142                                                                                146                                              
&ORVLQJV                    250                                                                            251                                          

                                              JUNE 2013 (FY 2013)                                                                               JULY 2013 (FY 2013)
                            Totals    ZAR         ZCH      ZHN        ZLA      ZMI     ZNK      ZNY       ZSF             Totals     ZAR     ZCH     ZHN    ZLA   ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                 797                                                                         950                                       
,QWHUYLHZV&RQGXFWHG          335                                                                             432                                         
All Decisions                 587      71          56       243        71       26      104       1        15               705       98      43      204   106    70    105     3    76
)HDU(VWDEOLVKHG <         171                                                                              236                                           
)HDU1RW(VWDEOLVKHG 1     137                                                                               145                                           
&ORVLQJV                    279                                                                            324                                         

                                         AUGUST 2013 (FY 2013)                                                                              SEPTEMBER 2013 (FY 2013)
                                                                                                                                                                                                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 31 of 1770




                            Totals    ZAR         ZCH      ZHN        ZLA      ZMI     ZNK      ZNY       ZSF             Totals     ZAR     ZCH     ZHN    ZLA   ZMI   ZNK    ZNY   ZSF
&DVH5HFHLSWV                 948                                                                       794                                        
,QWHUYLHZV&RQGXFWHG          636                                                                          598                                       
All Decisions                 967      127         57       288       238       73       49       0       135              1006       107     28      267   259    74    97      0   174
)HDU(VWDEOLVKHG <         360                                                                           406                                          
)HDU1RW(VWDEOLVKHG 1     181                                                                             201                                           
&ORVLQJV                    426                                                                           399                                         




                                                                                                                                                                                           '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 32 of 1770
           Monthly Credible and Reasonable Fear Nationality Reports
                              Top Five Countries
         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               Oct. 2012 (FY 2013)                       Oct. 2012 (FY 2013)
           Nationality           Receipts               Nationality          Receipts
1   (/6$/9$'25                        1   0(;,&2                   
2   +21'85$6                        2   +21'85$6                   
3   *8$7(0$/$                        3   (/6$/9$'25                   
4   0(;,&2                        4   *8$7(0$/$                   
5   (&8$'25                         5   -$0$,&$                    
         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               Nov. 2012 (FY 2013)                       Nov. 2012 (FY 2013)
           Nationality           Receipts               Nationality          Receipts
1   (/6$/9$'25                        1   0(;,&2                   
2   +21'85$6                        2   (/6$/9$'25                    
3   *8$7(0$/$                        3   +21'85$6                    
4   0(;,&2                        4   *8$7(0$/$                   
5   (&8$'25                        5   (&8$'25                    

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               Dec. 2012 (FY 2013)                       Dec. 2012 (FY 2013)
           Nationality           Receipts               Nationality          Receipts
1   (/6$/9$'25                        1   0(;,&2                   
2   +21'85$6                        2   +21'85$6                    
3   *8$7(0$/$                        3   (/6$/9$'25                    
4   0(;,&2                        4   *8$7(0$/$                   
5   (&8$'25                        5   &2/20%,$                     

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               Jan. 2013 (FY 2013)                       Jan. 2013 (FY 2013)
           Nationality           Receipts               Nationality          Receipts
1   (/6$/9$'25                        1   0(;,&2                   
2   +21'85$6                        2   +21'85$6                   
3   *8$7(0$/$                        3   (/6$/9$'25                    
4   (&8$'25                        4   *8$7(0$/$                   
5   0(;,&2                        5   -$0$,&$                    

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               Feb. 2013 (FY 2013)                       Feb. 2013 (FY 2013)
           Nationality           Receipts               Nationality          Receipts
1   (/6$/9$'25                        1   0(;,&2                   
2   *8$7(0$/$                        2   +21'85$6                   
3   +21'85$6                        3   (/6$/9$'25                    
4   (&8$'25                        4   *8$7(0$/$                   
5   0(;,&2                        5   (&8$'25                    

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
              March 2013 (FY 2013)                       March 2013 (FY 2013)
            Nationality          Receipts               Nationality          Receipts
1   (/6$/9$'25                        1   0(;,&2                  
2   +21'85$6                        2   +21'85$6                  
3   *8$7(0$/$                        3   (/6$/9$'25                  
4   ,1',$                        4   *8$7(0$/$                   
5   0(;,&2                        5   %5$=,/                    


                                                                                 '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 33 of 1770
         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               April 2013 (FY 2013)                      April 2013 (FY 2013)
            Nationality          Receipts              Nationality           Receipts
1   (/6$/9$'25                        1   0(;,&2                  
2   +21'85$6                        2   +21'85$6                  
3   *8$7(0$/$                        3   (/6$/9$'25                  
4   ,1',$                        4   *8$7(0$/$                  
5   (&8$'25                        5   (&8$'25                   

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               May 2013 (FY 2013)                        May 2013 (FY 2013)
            Nationality          Receipts              Nationality           Receipts
1   (/6$/9$'25                       1   0(;,&2                  
2   +21'85$6                        2   +21'85$6                  
3   *8$7(0$/$                        3   *8$7(0$/$                  
4   ,1',$                        4   (/6$/9$'25                  
5   (&8$'25                        5   (&8$'25                   

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
              June 2013 (FY 2013)                        June 2013 (FY 2013)
           Nationality           Receipts              Nationality           Receipts
1   (/6$/9$'25                       1   0(;,&2                  
2   +21'85$6                        2   (/6$/9$'25                  
3   ,1',$                        3   +21'85$6                  
4   *8$7(0$/$                        4   *8$7(0$/$                  
5   (&8$'25                        5   1,&$5$*8$                   

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
               July 2013 (FY 2013)                       July 2013 (FY 2013)
           Nationality           Receipts              Nationality           Receipts
1   (/6$/9$'25                       1   0(;,&2                   
2   +21'85$6                        2   +21'85$6                   
3   *8$7(0$/$                        3   (/6$/9$'25                   
4   ,1',$                        4   *8$7(0$/$                   
5   0(;,&2                        5   (&8$'25                    

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
             August 2013 (FY 2013)                      August 2013 (FY 2013)
           Nationality           Receipts              Nationality           Receipts
1   (/6$/9$'25                       1   0(;,&2                  
2   +21'85$6                        2   (/6$/9$'25                  
3   0(;,&2                        3   +21'85$6                  
4   *8$7(0$/$                        4   *8$7(0$/$                  
5   (&8$'25                        5   (&8$'25                   

         Credible Fear Nationality Report          Reasonable Fear Nationality Report
            September 2013 (FY 2013)                   September 2013 (FY 2013)
           Nationality           Receipts              Nationality           Receipts
1   (/6$/9$'25                       1   0(;,&2                   
2   +21'85$6                        2   (/6$/9$'25                   
3   *8$7(0$/$                        3   +21'85$6                   
4   0(;,&2                        4   *8$7(0$/$                   
5   ,1',$                        5   (&8$'25                    


                                                                                 '2-,)5
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 34 of 1770

             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     ADJUDICATION STATISTICS
        Asylum Decision and Filing Rates in Cases Originating with a Credible Fear Claim1
60%



50%
                                                                                                                       Rate of No Asylum
                                                                                                                       Application Filed

40%

                                                                                                                        Denial Rate

30%



20%                                                                                                                       Grant Rate



10%                                                                                                                       Other Rate

                                                                                                                          Admin.
                                                                                                                          Closure Rate
  0%
          2008      2009      2010      2011      2012       2013      2014      2015       2016      2017      2018       2019


                                                                                                             Percentage
                                                                                          Admin No Asylum       of No
                      Grant                  Denial                  Other      Admin
   FY      Grants                Denials                 Other2                           Closure Application Asylum              Total
                      Rate                    Rate                   Rate      Closure3
                                                                                            Rate     Filed   Application
                                                                                                                Filed
 2008      1,002     31.68%        810      25.61%        284        8.98%        63       1.99%    1,004     31.74%             3,163
 2009       990      34.00%        644      22.12%        257        8.83%        53       1.82%     968      33.24%             2,912
 2010       997      37.95%        494      18.80%        219        8.34%        89       3.39%     828      31.52%             2,627
 2011      1,390     28.78%        798      16.53%        337        6.98%        67       1.39%    2,237     46.32%             4,829
 2012      1,498     23.39%        932      14.55%        477        7.45%       176       2.75%    3,322     51.87%             6,405
 2013      1,394     16.44%       1,442     17.01%        599        7.07%       233       2.75%    4,810     56.74%             8,478
 2014      1,686     12.81%       2,675     20.33%       1,261       9.58%       403       3.06%    7,133     54.21%            13,158
 2015      1,947     13.71%       2,761     19.45%       1,338       9.42%      2,041     14.38%    6,110     43.04%            14,197
 2016      2,463     11.99%       3,737     18.20%       1,729       8.42%      3,683     17.93%    8,924     43.46%            20,536
 2017      3,961     13.89%       7,313     25.65%       2,622       9.20%      1,914      6.71%   12,705     44.56%            28,515
 2018      5,577     16.39%       9,999     29.38%       4,747      13.95%       339       1.00%   13,369     39.28%            34,031
 2019      8,457     15.25%      17,621     31.77%       6,203      11.18%        17       0.03%   23,161     41.76%            55,459




Data Generated: October 23, 2019
1 Asylum decisions subsequent to a credible fear book-in at Department of Homeland Security in completed removal, deportation,

exclusion proceedings (initial case completions only) or in proceedings that have been administratively closed.
2 Asylum Others have a decision of abandonment, not adjudicated, other, or withdrawn.
3 Administrative Closure decisions that have not been placed back on the docket (redocketing occurs following an immigration judge’s

grant of a party’s motion to recalendar).
                                                                                                                    '2-,)5
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 35 of 1770

             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     ADJUDICATION STATISTICS
        Asylum Decision and Filing Rates in Cases Originating with a Credible Fear Claim1
                                 and Nationality of El Salvador
90%


80%


70%


60%


50%                                                                                                                      Denial Rate

40%


30%                                                                                                                  Rate of No Asylum
                                                                                                                     Application Filed

20%
                                                                                                                             Other Rate

10%                                                                                                                          Grant Rate
                                                                                                                           Admin.
                                                                                                                           Closure Rate
  0%
          2008      2009      2010     2011       2012      2013      2014      2015      2016      2017      2018      2019


                                                                                                             Percentage
                                                                                          Admin No Asylum       of No
                      Grant                   Denial                 Other      Admin
   FY      Grants                Denials                 Other2                           Closure Application Asylum              Total
                      Rate                     Rate                  Rate      Closure3
                                                                                            Rate     Filed   Application
                                                                                                                Filed
 2008         4       1.71%         19       8.12%         11        4.70%         3       1.28%     197      84.19%              234
 2009         4       1.49%         56      20.90%         21        7.84%         2       0.75%     185      69.03%              268
 2010        22       8.24%         59      22.10%         18        6.74%        0        0.00%     168      62.92%              267
 2011        30       3.87%        115      14.82%         49        6.31%        0        0.00%     582      75.00%              776
 2012        52       4.48%        145      12.48%         80        6.88%        10       0.86%     875      75.30%             1,162
 2013        78       3.66%        314      14.71%        125        5.86%        54       2.53%    1,563     73.24%             2,134
 2014       112       2.95%        669      17.63%        392       10.33%       113       2.98%    2,509     66.11%             3,795
 2015       161       4.43%        564      15.51%        370       10.18%       634      17.44%    1,907     52.45%             3,636
 2016       279       5.16%        813      15.03%        512        9.47%      1,140     21.08%    2,664     49.26%             5,408
 2017       671       9.40%       1,839     25.75%        672        9.41%       622       8.71%    3,338     46.74%             7,142
 2018       938      11.34%       2,923     35.35%       1,431      17.31%       103      1.25%     2,874     34.76%             8,269
 2019      1,189     10.30%       5,042     43.66%       1,496      12.95%        6       0.05%     3,816     33.04%            11,549




Data Generated: October 23, 2019
1 Asylum decisions subsequent to a credible fear book-in at Department of Homeland Security in completed removal, deportation,

exclusion proceedings (initial case completions only) or in proceedings that have been administratively closed.
2 Asylum Others have a decision of abandonment, not adjudicated, other, or withdrawn.
3 Administrative Closure decisions that have not been placed back on the docket (redocketing occurs following an immigration judge’s

grant of a party’s motion to recalendar).
                                                                                                                    '2-,)5
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 36 of 1770

             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     ADJUDICATION STATISTICS
        Asylum Decision and Filing Rates in Cases Originating with a Credible Fear Claim1
                                 and Nationality of Guatemala
80%


70%
                                                                                                                         Rate of No Asylum
                                                                                                                         Application Filed
60%


50%


40%

                                                                                                                           Denial Rate
30%


20%
                                                                                                                            Other Rate

10%
                                                                                                                             Grant Rate
                                                                                                                             Admin.
  0%                                                                                                                         Closure Rate
          2008      2009      2010     2011     2012      2013      2014      2015      2016      2017     2018      2019


                                                                                                             Percentage
                                                                                          Admin No Asylum       of No
                      Grant                   Denial                 Other      Admin
   FY      Grants                Denials                 Other2                           Closure Application Asylum              Total
                      Rate                     Rate                  Rate      Closure3
                                                                                            Rate     Filed   Application
                                                                                                                Filed
 2008         5      3.14%          37        23.27%       18       11.32%         0       0.00%      99      62.26%              159
 2009         8      4.79%          41        24.55%       12        7.19%         2       1.20%     104      62.28%              167
 2010        11      8.21%          37        27.61%       18       13.43%         0       0.00%      68      50.75%              134
 2011        22      7.24%          41        13.49%       17        5.59%         5       1.64%     219      72.04%              304
 2012        50      8.73%          66        11.52%       27        4.71%        11       1.92%     419      73.12%              573
 2013        44      4.26%         135        13.06%       71        6.87%        32       3.09%     752      72.73%             1,034
 2014        97      5.53%         294        16.76%      141        8.04%        59       3.36%    1,163     66.31%             1,754
 2015       119      6.23%         262        13.72%      190       9.95%        391      20.47%     948      49.63%            1,910
 2016       191      6.42%         396        13.31%      255        8.57%       608      20.43%    1,526     51.28%            2,976
 2017       326      8.13%         761        18.97%      360        8.97%       243       6.06%    2,322     57.88%            4,012
 2018       403      7.50%        1,293       24.06%      730       13.58%        43       0.80%    2,905     54.06%            5,374
 2019       637      6.21%        2,803       27.32%      980        9.55%         2       0.02%    5,837     56.90%            10,259




Data Generated: October 23, 2019
1 Asylum decisions subsequent to a credible fear book-in at Department of Homeland Security in completed removal, deportation,

exclusion proceedings (initial case completions only) or in proceedings that have been administratively closed.
2 Asylum Others have a decision of abandonment, not adjudicated, other, or withdrawn.
3 Administrative Closure decisions that have not been placed back on the docket (redocketing occurs following an immigration judge’s

grant of a party’s motion to recalendar).
                                                                                                                    '2-,)5
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 37 of 1770

             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     ADJUDICATION STATISTICS
        Asylum Decision and Filing Rates in Cases Originating with a Credible Fear Claim1
                                  and Nationality of Honduras
90%


80%


70%
                                                                                                                       Rate of No Asylum
                                                                                                                       Application Filed
60%


50%


40%
                                                                                                                             Denial Rate
30%


20%
                                                                                                                               Other Rate
10%                                                                                                                          Grant Rate
                                                                                                                               Admin.
  0%                                                                                                                           Closure Rate
          2008      2009      2010     2011      2012      2013       2014      2015      2016      2017      2018      2019


                                                                                                             Percentage
                                                                                          Admin No Asylum       of No
                      Grant                   Denial                 Other      Admin
   FY      Grants                Denials                 Other2                           Closure Application Asylum               Total
                      Rate                     Rate                  Rate      Closure3
                                                                                            Rate     Filed   Application
                                                                                                                Filed
 2008        14       5.79%         25      10.33%         15        6.20%         2       0.83%     186      76.86%               242
 2009         7       2.54%         36      13.04%         11        3.99%         2       0.72%     220      79.71%               276
 2010        22      10.19%        39       18.06%         24       11.11%        3        1.39%     128      59.26%               216
 2011        24       5.53%         62      14.29%         31        7.14%         1       0.23%     316      72.81%               434
 2012        31       4.20%         79      10.70%         56        7.59%         5       0.68%     567      76.83%               738
 2013        41       2.78%        227      15.37%        116        7.85%        17       1.15%    1,076     72.85%              1,477
 2014        91       3.74%        522      21.48%        262       10.78%        36       1.48%    1,519     62.51%              2,430
 2015       135       6.72%        383      19.06%        220       10.95%       209      10.40%    1,062     52.86%             2,009
 2016       194       5.42%        522      14.59%        259        7.24%       453      12.66%    2,150     60.09%             3,578
 2017       417       7.12%       1,263     21.57%        489        8.35%       219       3.74%    3,468     59.22%              5,856
 2018       524       7.36%       2,018     28.36%        914       12.85%        55       0.77%    3,604     50.65%              7,115
 2019       584       4.45%       3,923     29.90%       1,329      10.13%        5        0.04%    7,280     55.48%             13,121




Data Generated: October 23, 2019
1 Asylum decisions subsequent to a credible fear book-in at Department of Homeland Security in completed removal, deportation,

exclusion proceedings (initial case completions only) or in proceedings that have been administratively closed.
2 Asylum Others have a decision of abandonment, not adjudicated, other, or withdrawn.
3 Administrative Closure decisions that have not been placed back on the docket (redocketing occurs following an immigration judge’s

grant of a party’s motion to recalendar).
                                                                                                                     '2-,)5
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 38 of 1770

             EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                     ADJUDICATION STATISTICS
                                                  Asylum Decision Rates1
    60%



                                                                                                                             Denial Rate
    50%




    40%


                                                                                                                             Other Rate

    30%


                                                                                                                             Grant Rate
    20%




    10%

                                                                                                                             Admin.
                                                                                                                             Closure Rate
     0%
             2008      2009      2010      2011      2012      2013      2014      2015      2016      2017      2018      2019



                                                                                                                Admin
                                                                                                   Admin
    FY          Grants     Grant Rate      Denials    Denial Rate      Other2      Other Rate                   Closure        Total
                                                                                                  Closure3
                                                                                                                 Rate
  2008          8,781         23.71%       11,559        31.21%        14,350       38.75%         2,343         6.33%        37,033
  2009          8,385         24.04%        9,858        28.26%        14,416       41.33%         2,221         6.37%        34,880
  2010          8,234         25.36%        8,355        25.73%        12,548       38.65%         3,332        10.26%        32,469
  2011          9,866         31.23%        9,354        29.61%        10,938       34.62%         1,435         4.54%        31,593
  2012         10,462         30.47%        8,523        24.83%        10,471       30.50%         4,875        14.20%        34,331
  2013          9,692         24.77%        8,880        22.70%        10,684       27.31%         9,867        25.22%        39,123
  2014          8,562         22.64%        9,292        24.57%        10,416       27.55%         9,544        25.24%        37,814
  2015          8,113         18.69%        8,847        20.38%        11,017       25.38%        15,423        35.54%        43,400
  2016          8,685         15.81%       11,735        21.36%        12,886       23.46%        21,632        39.38%        54,938
  2017         10,540         19.58%       17,632        32.76%        14,750       27.41%        10,897        20.25%        53,819
  2018         13,173         20.51%       26,596        41.41%        22,355       34.81%         2,099         3.27%        64,223
  2019         18,813         20.25%       45,352        48.82%        28,606       30.79%          134          0.14%        92,905




Data Generated: October 23, 2019
1 Asylum decisions on affirmative and defensive applications issues in completed removal, deportation, exclusion, and asylum only

proceedings or in proceedings that have been administratively closed. Initial case completions only.
2 Asylum Others have a decision of abandonment, not adjudicated, other, or withdrawn.
3 Administrative closure decisions for cases that have not been placed back on the docket. Redocketing occurs following an immigration

judge’s grant of a party’s motion to recalendar.
                                                                                                                   '2-,)5
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 39 of 1770

              EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                      ADJUDICATION STATISTICS
                                          “Family Unit” Data for Select Courts1




                                                                           Initial Case Completion Decisions
                         Initial  Initial Case
         Court                                                    In Absentia                               Voluntary
                        Receipts Completions Removal                                Relief  Termination                          Other
                                                                   Removal                                  Departure
      ATLANTA            9,270          4,228         4,065          3,508             0          9           154                   0
     BALTIMORE           2,211           972           858            577             76          5            33                   0
      CHICAGO            7,305         3,337         2,328           1,191            75        848            86                   0
       DENVER            3,768         1,596          1,523          1,322             6          8            59                   0
      HOUSTON           19,842          7,139         6,888          5,427            43         18           190                   0
    LOS ANGELES         13,787          3,410         3,248          2,443            57         28            77                   0
        MIAMI           12,242         5,144         4,865           4,078            43         92           144                   0
    NEW ORLEANS          7,541          2,609         2,532          2,418             8          5            64                   0
   NEW YORK CITY        8,752          3,323         3,157           2,584           86          17            62                   1
   SAN FRANCISCO        10,725         1,854         1,390            861            310        122            32                   0
        TOTAL           95,443         33,612        30,854         24,409           704       1,152          901                   1




Data Generated: October 28, 2019
Data for period from September 24, 2018 through October 25, 2019
1 The term “family unit” is an apprehension classification used by the Department of Homeland Security (DHS), and EOIR does not

generally differentiate “family unit” cases from other cases unless they are identified as such by DHS. Accordingly, the “family unit” cases
represented in the chart do not include all cases of “family units” currently in immigration proceedings nationwide.
                                                                                                                        '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 40 of 1770




                                                             '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 41 of 1770




                                                             '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 42 of 1770




                                                             '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 43 of 1770




                                                             '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 44 of 1770




                                                             '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 45 of 1770




                                                             '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 46 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 47 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 48 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 49 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 50 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 51 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 52 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 53 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 54 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 55 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 56 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 57 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 58 of 1770




                                                              '2-,)5
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 59 of 1770



                                                                                            Mon day,
                                                                                            November 29, 2004




                                                                                            Par t III

                                                                                            Depar tmen t of
                                                                                            Homelan d Secur ity
                                                                                            8 CFR Par ts 208, 21 2, an d 235
                                                                                            Implemen tation of th e Agr eemen t
                                                                                            Betw een th e Gover n men t of th e Un ited
                                                                                            States of Amer ica an d th e Gover n men t of
                                                                                            Can ada Regar din g Asylum Claims Made
                                                                                            in Tr an sit an d at Lan d Bor der Por ts-of-
                                                                                            En tr y; Fin al Rule


                                                                                            Depar tmen t of
                                                                                            Justice
                                                                                            8 CFR Par t 1 003 et seq.
                                                                                            Asylum Claims Made by Alien s Ar r ivin g
                                                                                            Fr om Can ada at Lan d Bor der Por ts-of-
                                                                                            En tr y; Fin al Rule




                                                                                                                                     '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00001   Fmt 4737   Sfmt 4737   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 60 of 1770
      69480           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      DEPARTMENT OF HOMELAND                                    v Cost of Processing Returned Asylum                the preamble to those proposed rules,
      SECURITY                                                     Seekers                                          the Agreement allocates resources and
                                                              VII. Monitoring Plans                                 provides for prescreening of asylum and
      8 CFR Parts 208, 212, and 235                           VIII. Agreement Terms Unrelated to                    related claims in certain instances
                                                                   Processing Asylum Seekers Coming to
      [CIS No. 2255–03]                                            the United States from Canada
                                                                                                                    during the expedited removal process,
                                                                v Resettlement under the Agreement                  where the asylum officer would
      RIN 1615–AA91                                                                                                 determine whether any of the
                                                                v Terminating the Agreement
                                                              IX. Miscellaneous                                     Agreement’s exceptions apply or
      Implementation of the Agreement
                                                                v Resolving U.S.-Canadian Differences in            whether aliens should be returned to
      Between the Government of the United                         Interpreting the Agreement                       Canada for consideration of their
      States of America and the Government                      v Defining ‘‘land border port-of-entry’             protection claims. The limited number
      of Canada Regarding Asylum Claims                         v Aliens ‘‘directed back’’ from Canada              of aliens arriving from Canada at land
      Made in Transit and at Land Border                        v Indirect refoulement                              border ports-of-entry or in transit during
      Ports-of-Entry                                          X. Conforming Amendment to Part 235 of
                                                                   Title 8 of the Code of Federal
                                                                                                                    removal by the Canadian government
      AGENCY:  Department of Homeland                              Regulations                                      who are placed in removal proceedings
      Security.                                                                                                     under section 240 of the Act (8 U.S.C.
      ACTION: Final rule.                                     I. Background                                         1229a) (instead of being processed
                                                                 On March 8, 2004, the Secretary of                 through expedited removal procedures)
      SUMMARY:    This rule codifies specific                                                                       would have the Agreement applied to
                                                              Homeland Security and the Attorney
      terms of an agreement between the                                                                             them in the first instance by
                                                              General promulgated proposed rules to
      United States and Canada that permits                                                                         immigration judges of the Executive
                                                              implement terms of the ‘‘Agreement
      the respective governments to manage                                                                          Office for Immigration Review (‘‘EOIR’’),
                                                              Between the Government of the United
      which government decides certain                                                                              as outlined in the DOJ proposed rule at
                                                              States of America and the Government
      aliens’ requests for protection from                                                                          69 FR 10627 et seq. In response to the
                                                              of Canada for Cooperation in the
      persecution or torture pursuant to                                                                            DHS proposed rule, DHS received 7 sets
                                                              Examination of Refugee Status Claims
      domestic implementation of                                                                                    of comments from non-governmental
                                                              from Nationals of Third Countries’
      international treaty obligations. This                                                                        organizations (‘‘NGOs’’) and the Office
                                                              (‘‘Safe Third Country Agreement’’ or
      rule establishes U.S. Citizenship and                                                                         of the United Nations High
                                                              ‘‘Agreement’’), which, consistent with
      Immigration Services (‘‘USCIS’’) asylum                                                                       Commissioner for Refugees (‘‘UNHCR’’).
                                                              section 208(a)(2)(A) of the Immigration
      officers’ authority to make threshold                                                                         While incorporating several of the
                                                              and Nationality Act (‘‘Act’’) (8 U.S.C.
      determinations concerning applicability                                                                       comments, this final rule implements
                                                              1158(a)(2)(A)), provide for the return of
      of this agreement in the expedited                                                                            the basic approach discussed in the
                                                              certain asylum seekers to the ‘‘country
      removal context. In addition, this rule                                                                       March 8 rule proposed by DHS.
                                                              of last presence.’’ 69 FR 10620, 69 FR
      codifies the existing definitions of
                                                              10627. The Agreement is available both                   The following discussion of the
      ‘‘credible fear of persecution’’ and
                                                              on the USCIS Web site, http://                        comments received by DHS corresponds
      ‘‘credible fear of torture’’ without
                                                              www.uscis.gov, and the Web site for the               generally to the variety of issues raised
      altering those definitions.
                                                              U.S. Embassy in Canada, http://                       by commenters and is arranged into the
      DATES: This final rule is effective
                                                              www.usembassycanada.gov/content/                      following categories: Validity of the
      December 29, 2004.                                      can?usa/safethirdfinal?agreement.pdf.                 threshold screening process identified
      FOR FURTHER INFORMATION CONTACT:                           The proposed rules outlined how the                in the proposed rule; issues related to
      Joanna Ruppel, Deputy Director,                         Department of Homeland Security                       detention of asylum seekers; procedural
      Asylum Division, Office of Refugee,                     (DHS) and the Department of Justice                   safeguards under the threshold
      Asylum, and International Operations,                   (DOJ) proposed to address the asylum,                 screening process; adjudication of the
      U.S. Citizenship and Immigration                        withholding of removal, and                           Agreement’s several exceptions to its
      Services, 20 Massachusetts Avenue,                      Convention Against Torture claims                     general rule of returning certain asylum
      NW, Washington, DC 20536; Telephone                     (‘‘protection claims’’) of aliens seeking             seekers to Canada; procedures for
      (202) 272–1663.                                         to enter the U.S. at U.S.-Canada land                 asylum seekers bound for and returned
      SUPPLEMENTARY INFORMATION:                              border ports-of-entry, or in transit                  from Canada; monitoring of the
      Table of Contents                                       through the U.S. during removal by the                Agreement’s implementation and
      I. Background
                                                              Canadian government, in accordance                    impact; and Agreement terms unrelated
      II. Validity of the Threshold Screening                 with the Safe Third Country Agreement.                to processing asylum seekers coming to
            Process                                           The Agreement allocates responsibility                the United States from Canada. Within
      III. Detention Issues                                   between the United States and Canada                  each category, the discussion
      IV. Procedural Safeguards Under the                     whereby one country or the other (but                 summarizes the relevant comments and
            Threshold Screening Interview Process:            not both) will assume responsibility for              offers the Department’s responses,
            Arrivals from Canada                              processing the claims of certain asylum               including an explanation of any changes
         v Screening Process Guarantees
         v Post-Interview Process
                                                              seekers who are traveling from Canada                 made to the rule. Following the
      V. Adjudicating Exceptions to the Agreement             into the United States or from the                    discussion of the comments is an
         v Family-Based Exceptions                            United States into Canada. The                        explanation of one minor conforming
         v Unaccompanied Minor Exception                      Agreement provides for a threshold                    regulatory amendment included in the
         v Public Interest Exception                          determination to be made concerning                   final rule to ensure that existing
         v Valid Visa Exception                               which country will consider the merits                regulations governing the expedited
         v Other Exceptions                                   of an alien’s protection claim,                       removal process are consistent with the
      VI. Procedures for Asylum Seekers Going to              enhancing the two nations’ ability to                 threshold screening interview
            and Being Returned from Canada
         v Process for Asylum Seekers Bound for               manage, in an orderly fashion, asylum                 mechanism adopted in DHS’’ final rule.
            Canada                                            claims brought by persons crossing our                Many commenters took issue with the
         v Process for Asylum Seekers Returned                common border. As discussed in the                    Agreement itself, challenging its
            from Canada                                       SUPPLEMENTARY INFORMATION section in                  wisdom on policy grounds. This

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 61 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                         69481

      Supplementary Information to the final                  United States may apply for asylum in                 commenter advocated a mechanism for
      rule, while endeavoring to address each                 accordance with that section, or where                the Department to refer individuals
      comment as fully as possible, does not                  applicable, section 235(b) of the Act (8              entering the United States or being
      engage in a policy debate about the                     U.S.C. 1225(b)). The following                        returned by Canada under the
      Agreement itself.                                       paragraph, section 208(a)(2)(A) of the                Agreement to NGOs in the United
                                                              Act (8 U.S.C. 1158(a)(2)(A)), however,                States, to facilitate alternatives to
      II. Validity of the Threshold Screening
                                                              creates an exception to this generally                detention. Commenters also expressed
      Process
                                                              permissive asylum filing standard,                    concern about the detention of returnees
         One commenter indicated that                         revealing Congress’ intent that an alien              from Canada. One commenter would
      creating a special process to assess the                may not apply for asylum in accordance                have the rule prohibit detention of this
      applicability of the Agreement and its                  with section 235(b) (8 U.S.C. 1225(b)) if             group under any circumstances, while
      exceptions would result in increased                    the alien ‘‘may be removed, pursuant to               another suggested that the Department
      inefficiency and bureaucracy. The                       a bilateral or multilateral agreement, to             only detain returnees under exceptional
      Department disagrees and, to the                        a country * * * in which the alien’s life             circumstances, and, if detention is
      contrary, believes that the threshold                   or freedom would not be threatened.                   necessary, to avoid detention in local
      screening process is the most efficient                 * * * Section 235(b)(1)(B)(ii) of the Act             and county jails. The Agreement does
      mechanism for implementing the                          (8 U.S.C. 1225(b)(1)(B)(ii)) states that,             not amend the detention authority
      Agreement. It will not create additional                when an alien successfully completes                  under sections 236, 236A and 241 of the
      bureaucracy. The threshold screening                    the credible fear interview process, ‘‘the            Act (8 U.S.C. 1226, 1226a, 1231) or
      process adopts existing processes from                  alien shall be detained for further                   require that DHS alter its current
      the credible fear process, will be a                    consideration of the application for                  detention policies or practices. No
      streamlined determination, and can be                   asylum.’’ (emphasis added). Clearly,                  amendments to the detention
      transitioned seamlessly to the credible                 then, the credible fear interview process             regulations were proposed in the
      fear process if an exception to the                     constitutes the initiation of the asylum              proposed rule, and any changes in these
      Agreement is found.                                     application process described in section              regulations would require a new
         Other commenters argued that the                     208(a)(1) or the Act (8 U.S.C.                        proposed rule. After reviewing the
      new threshold screening process is                      1158(a)(1)). For this reason, and in light            comments, DHS is not convinced that
      legally insufficient, if not contrary to                of section 208(d)(5)(B)’s (8 U.S.C.                   there is any reason to amend the
      existing laws, because it does not occur                1158(d)(5)(B)) authorization to                       detention provisions of the regulations
      as part of the credible fear                            promulgate regulations that impose                    because of the implementation of the
      determination and does not provide for                  ‘‘conditions or limitations on the                    Agreement or this rule. The comments
      independent administrative review of                    consideration of an application for                   do not articulate any legitimate basis for
      negative decisions by immigration                       asylum,’’ as long as they are ‘‘not                   treating aliens without lawful
      judges. These commenters have                           inconsistent with this Act,’’ the                     immigration status in the United States
      concluded that the proposed process                     Department finds the threshold                        who are returned under the Agreement
      does not, therefore, comport with                       screening interview process described                 differently from other asylum seekers in
      statutory expedited removal provisions.                 in the proposed rule to be in accord                  the United States without lawful
      Specifically, the commenters identify                   with the Act.                                         immigration status.
      sections 235(b)(1)(A)(ii) and 235(b)(1)(B)                 A closely related comment raised by
      of the Act (8 U.S.C. 1225(b)(1)(A)(ii),                 some commenters is the request that the               IV. Procedural Safeguards Under the
      1225(b)(1)(B)), which provide that                      rule include an independent review or                 Threshold Screening Interview Process:
      asylum officers shall interview arriving                appeals process for asylum officer                    Arrivals From Canada
      aliens who are inadmissible under                       findings that an alien does not meet one              Screening Process Guarantees
      section 212(a)(6)(C) or 212(a)(7) of the                of the Agreement’s exceptions and is,
      Act (8 U.S.C. 1182(a)(6)(C), 1182(a)(7))                accordingly, ineligible to pursue an                     Several commenters were concerned
      and who indicate either an intention to                 asylum application via the credible fear              that the rule does not specify that
      apply for asylum or a fear of persecution               interview process. The Department                     individuals arriving from Canada would
      in order to determine whether such                      believes that, given the narrow legal and             receive the same procedural safeguards
      aliens have a ‘‘credible fear of                        factual issues present in the threshold               in the threshold screening interview
      persecution,’’ and further provide that                 screening process, review of an asylum                process that are provided to arriving
      negative credible fear determinations                   officer’s threshold determination by a                aliens who receive credible fear
      may be reviewed by immigration judges.                  supervisory asylum officer will                       interviews. In particular, the
      Similarly, arriving aliens who express a                adequately serve to ensure that proper                Department was urged to incorporate, in
      fear of torture are subject to these same               decisions are made on this limited                    the final rule, the following such
      procedures as a matter of regulation. 8                 issue. In light of the comments received,             safeguards: Option to consult with a
      CFR 208.30(e).                                          the requirement that a supervisory                    person of the alien’s choosing; sufficient
         While the Department agrees that                     asylum officer must concur in the                     time to contact a consultant, relative, or
      these provisions generally do call for the              asylum officer’s finding that the alien is            relevant advocates, at no expense to the
      administration of credible fear                         subject to return to Canada under the                 U.S. government; sufficient time to
      interviews to those aliens in expedited                 Agreement has been expressly added to                 prepare for the eligibility interview; an
      removal processing who express an                       the final rule at 8 CFR 208.30(e)(6)(i).              assurance that the interview would not
      intent to apply for asylum or a fear of                                                                       occur sooner than 48 hours after the
      persecution or torture, a careful reading               III. Detention Issues                                 asylum seeker’s arrival at a detention
      of the Act makes clear that credible fear                  Several commenters addressed the                   facility, unless the individual waives
      interviews are not required for aliens                  issue of detention. For instance, some                this preparation period; the ability to
      subject to the Safe Third Country                       commenters suggested adding to the                    request that the threshold screening
      Agreement. Under section 208(a)(1) of                   rule the statement that asylum seekers                interview be postponed, which the
      the Act (8 U.S.C. 1158(a)(1)), any alien                subject to the Agreement generally                    Department should grant if there are
      physically present in or arriving in the                should not be detained. Another                       good reasons to do so; use of an

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 62 of 1770
      69482           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      interpreter; explanation of and guidance                inadmissibility ground under section                  subject of prolonged discussion while
      on the interview procedure; and the                     212(a)(9)(A)(i) of the Act (8 U.S.C.                  negotiating the Agreement. The United
      issuance of a reasoned written decision.                1182(a)(9)(A)(i)). Waivers and                        States delegation advocated and
         The Department has clarified, in the                 exceptions to this inadmissibility                    succeeded in achieving a definition
      final rule, that the same safeguards                    ground do exist and will be considered                much broader than the class of family
      accorded to aliens who are eligible for                 by the Department on a case-by-case                   members recognized for other purposes
      a credible fear determination will be                   basis, consistent with existing                       under United States and Canadian
      accorded to aliens who receive                          regulations and operational directives.               immigration law. During negotiations,
      threshold screening interviews.                         Similarly, discretion exists on the part              both Canada and the United States took
      However, the suggestion that the                        of Customs and Border Protection                      into account the reality that different
      threshold screening interview be                        (‘‘CBP’’) officers to allow aliens to                 cultures define ‘‘family member’’
      postponed upon an alien’s request has                   withdraw their applications for                       differently. Given the specificity of the
      no parallel in the sections of 8 CFR                    admission (so that they would face no                 Agreement’s enumerated relationships
      208.30 outlining the credible fear                      admissibility bar to a subsequent                     in its ‘‘family member’’ definition, the
      process. Also, this suggestion would                    admission to the United States) and this              Department will not now, in effect,
      compromise the principle underlying                     discretion will continue to be used on                unilaterally amend the Agreement’s
      the Agreement that aliens be returned                   a case-by-case basis.                                 definition by means of this rule to
      promptly to the country of last presence;                  Another commenter recommended                      include additional individuals. The
      therefore, it will not be incorporated                  that either the final rule or operating               Department’s position is that using the
      into the final rule. In appropriate cases,              procedures should include a mechanism                 regulatory process to create new
      the Department may exercise its                         for reconsideration by the Department of              definitions at this stage would serve to
      discretion to delay the threshold                       its decision to remove an asylum seeker               undermine the compromise represented
      screening process where the delay is                    to Canada following a decision that he                by this carefully negotiated, bilateral
      justified.                                              or she does not qualify for one of the                agreement.
         One commenter recommended that                       Agreement’s exceptions if new evidence                   Other commenters suggested
      the final rule include a statement                      subsequently becomes available. The                   including ‘‘cousins’’ as part of the
      requiring the Department to                             Department plans to continue working                  ‘‘family member’’ definition in the rule.
      accommodate reasonable requests for                     with its Canadian counterparts to                     As explained above, the Agreement’s
      assistance in securing evidence in                      establish common procedures to resolve                list of who may qualify as an anchor
      support of an asylum seeker’s claim                     matters like these at the local level                 ‘‘family member’’ is not subject to
      arising from the asylum seeker’s                        through operational guidance.                         amendment by the rule. For the same
      detention. For example, an asylum                                                                             reason, the Department will not include,
      seeker may need access to a telephone                   V. Adjudicating Exceptions to the
                                                                                                                    as suggested in a separate comment,
      or fax machine to secure evidence                       Agreement
                                                                                                                    ‘‘other close relatives’’ to the list of
      establishing relationships, a family                      A substantial number of the                         family members.
      member’s legal status, or the asylum                    comments to the proposed rule                            Several commenters recommended
      seeker’s age. The Department currently                  concerned the interpretation and                      that the rule specifically include a
      provides access to telephones to                        adjudication of Agreement exceptions                  ‘‘common-law partners’’ exception, as it
      detained asylum seekers who are subject                 for asylum seekers arriving at land                   is included in the Canadian regulations’
      to expedited removal. If additional                     border ports-of-entry. These comments                 definition of ‘‘family member.’’ Canada
      assistance is needed, such as access to                 corresponded roughly to the specific                  has included common-law partners in
      a fax machine, an asylum officer may be                 exceptions themselves, and can be                     the definition of ‘‘family member’’ in
      able to facilitate such access. However,                addressed with reference to the                       the Canadian regulations implementing
      the Department does not believe it is                   following categories: family unity;                   the Agreement because this relationship
      necessary to incorporate this suggestion                unaccompanied minors; public interest;                has often been recognized as a matter of
      into the final rule, because it is                      validly issued visas; and other                       Canadian law. Article 1 of the
      operational in nature and instead will                  exceptions. Many of the concerns                      Agreement provides that each Party will
      be incorporated into field guidance                     evident from these comments were                      apply the Agreement’s family member
      upon implementation of the rule.                        raised initially at meetings with NGOs,               exceptions in a manner that is
                                                              including a public meeting in August                  consistent with its national law. While
      Post-Interview Process
                                                              2002, before the Agreement was signed.                valid foreign marriages, including
        One commenter suggested that the                      The Department carefully considered                   common law marriages, are generally
      rule should clarify that return to Canada               several of the issues outlined in these               given effect under U.S. immigration law,
      under the Agreement would not render                    comments at that time and incorporated                see Matter of H-, 9 I&N Dec. 640, 641
      a person inadmissible to the United                     many suggestions into the text of the                 (BIA 1962); but see section 101(a)(35) of
      States on that basis. While the                         Agreement.                                            the Act (8 U.S.C. 1101(a)(35)), U.S.
      Agreement does not address matters of                                                                         federal law precludes use of the terms
      inadmissibility, the Department may                     Family-Based Exceptions                               ‘‘marriage’’ or ‘‘spouse’’ to refer to same-
      only remove aliens from the United                        Many commenters believe that the                    sex partnerships. See Defense of
      States using a mechanism provided by                    rule should define ‘‘family member’’                  Marriage Act, Public Law 104–199,
      Congress. Generally, for aliens arriving                broadly and in a more culturally                      section 3, 110 Stat. 2419 (1996)
      in the United States without valid                      sensitive manner that reflects the reality            (providing that, for purposes of federal
      documents required for admission,                       of the refugee experience. For example,               law, ‘‘’marriage’’ means only a legal
      expedited removal under section 235(b)                  one commenter recommended                             union between one man and one woman
      of the Act (8 U.S.C. 1225(b)) is the                    considering ‘‘de facto’’ family members               as husband and wife, and * * *
      removal mechanism provided by                           as eligible anchor relatives within this              ‘spouse’ refers only to a person of the
      Congress. A removal order under                         exception, or, in the alternative, as part            opposite sex who is a husband or a
      section 235(b) of the Act would, as a                   of the public interest exception. The                 wife.’’). Because the Department cannot
      matter of law, constitute a temporary                   definition of ‘‘family member’’ was the               promulgate regulations that are contrary

                                                                                                                                           '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 63 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                         69483

      to law, the Department did not adopt                    the burden of proof concerning the                    proposed by commenters within the
      the commenters’ suggestion to add a                     location of an unaccompanied minor’s                  rule.
      ‘‘common-law partner’’ interpretation of                parents from the unaccompanied minor                     Many commenters, as previously
      the term ‘‘spouse,’’ as used in the                     to the government, requiring the                      stated, urged the Department to consider
      Agreement’s family member exceptions.                   government to demonstrate that the                    ‘‘separated children,’’ who are not with
         A few commenters believe that the                    unaccompanied minor is in the care of                 either parent or with an adult
      rule should eliminate the Agreement’s                   his or her parents or is following to join            responsible for their care, as part of the
      age and immigration status limits on                    them. While the Department                            discretionary public interest exception
      anchor relatives, reasoning that the                    understands the need to proceed with                  under Article 6 of the Agreement. The
      limits result in separating families when               heightened restraint and sensitivity in               Department is sensitive to the unique
      children cannot serve as anchors for                    the cases of unaccompanied minors,                    issues facing unaccompanied minors
      their parents. Both countries have                      there is concern that this                            and will proceed carefully in cases
      expressed their concern for reuniting                   recommendation could adversely affect                 where an unaccompanied minor
      separated families. To that end, both                   the unaccompanied minor by resulting                  arriving in the United States appears to
      intend to work with the UNHCR and                       in fact-finding delays before a final                 be a ‘‘separated child.’’ The Department
      NGOs to monitor the Agreement’s effect,                 determination. The child likely will                  will consider, on a case-by-case basis,
      addressing this potential problem                       have more information than DHS as to                  whether such a child might meet the
      operationally rather than by regulation.                the location of his or her parents and                Agreement’s public interest exception.
      A key reason that age limits were                       therefore it is more appropriate for the
      included in the Agreement’s family                                                                            Public Interest Exception
                                                              child to bear the burden of proof in
      unity exceptions was that neither                       establishing the parents’ locations.                     Many of the commenters
      government wanted to trigger an                         Moreover, aliens in removal                           recommended that the rule should state
      increase in the smuggling and                           proceedings—regardless of age—                        that ‘‘humanitarian concern is a public
      trafficking of minors, sent ahead by                    generally bear the burden of proving                  interest.’’ The Department believes that
      family members for the purpose of                       their admissibility to the United States,             the Agreement’s public interest
      serving as anchors in either country.                   8 U.S.C. 1129a(c)(2), and, similarly,                 exception is best administered through
      Further, the requirement that anchor                    applicants for asylum, withholding of                 operational guidance and on an
      relatives hold lawful, non-visitor                      removal, and protection under the                     individualized, case-by-case basis, but
      immigration status derives from the                     Convention Against Torture, bear the                  does acknowledge that ‘‘humanitarian
      negotiated Agreement terms, see art. 4,                 burden of proof to establish eligibility,             concern’’ is certainly an important
      para. 2(a), which will not be modified                  even in cases where the applicant is a                consideration to factor in to a public
      through the rule-making process.                        child. The commenters did not provide                 interest assessment.
                                                              sound rationales for shifting the burden                 Some commenters suggested that the
      Unaccompanied Minor Exception
                                                              of proof for purposes of establishing that            rule include a non-exhaustive list of
        Some commenters felt that the rule                                                                          categories that would merit
      should expand the Agreement’s                           an exception to the Agreement applies.
                                                                                                                    consideration under the public interest
      definition of ‘‘unaccompanied minor’’ to                   These commenters also suggested that
                                                                                                                    exception. Three of the suggested
      include a minor who is ‘‘separated from                 the rule include a mechanism for
                                                                                                                    categories—common-law spouses, de
      both parents and is not being cared for                 determining a child’s relationship to an
                                                                                                                    facto family members, and separated
      by an adult who by law has the                          accompanying adult or to individuals
                                                                                                                    children with parents or legal guardians
      responsibility to do so.’’ The                          present in the United States or Canada,
                                                                                                                    in the U.S. who are ineligible to serve
      Department declines to incorporate this                 including an interview with a child
                                                                                                                    as anchors—were addressed above in
      change to the Agreement’s definition                    welfare specialist, if the child arrives at
                                                                                                                    the discussion replying to comments
      into the final rule. The Agreement’s                    the border with an individual who is
                                                                                                                    about the proposed rule’s sections
      definition of ‘‘unaccompanied minor,’’                  not his or her legal guardian. The
                                                                                                                    concerning the ‘‘family member’’ and
      as explained in the SUPPLEMENTARY                       mechanism, they suggest, should
                                                                                                                    ‘‘unaccompanied minor’’ exceptions.
      INFORMATION accompanying the                            include procedures to identify potential                 Other categories suggested by
      proposed rule, differs from the                         family members and determine their                    commenters for consideration under the
      definition customarily used for                         suitability to serve as the child’s                   public interest exception include:
      purposes of U.S. immigration                            guardian. The Department agrees that                     a. Cases where effective protection
      processing. As previously explained, the                this is an area requiring further                     cannot be guaranteed in Canada because
      definitions in the Agreement were                       consideration; however, the issues                    of that country’s asylum laws; and,
      carefully negotiated with the Canadian                  surrounding identification of                         similarly, cases where U.S. law and
      government and the Department will                      individuals accompanying alien                        practice are not consistent with
      not use the rule-making process to alter                children and verification of                          Canadian law and practice;
      unilaterally the clear definitions in the               relationships between adults and                         b. Cases in which the anchor relatives
      Agreement. However, by applying DHS’’                   children are broader than the scope of                are under age 18 and have pending
      customary operational definition to                     this rule and are not unique to those                 asylum applications;
      unaccompanied minors seeking asylum                     children subject to this rule. These                     c. Cases of survivors of torture; and
      so that they are generally referred for a               issues may be raised at all borders, and                 d. Cases of individuals with physical
      hearing by an immigration judge in                      all ports-of-entry, even in the case of               and psychological health needs.
      proceedings under section 240 of the                    aliens with lawful status here.                          Issues of minor anchor relatives, past
      Act (8 U.S.C. 1229a), the Department is                 Therefore, these issues would be more                 torture, and health needs are some of
      providing them ample process to                         appropriately addressed systemically, as              the factors that may be considered
      explain whether they meet one of the                    a coordinated effort among the                        under the Agreement’s public interest
      Agreement’s exceptions and to present                   Department’s various agencies to create               exception, along with all other relevant
      their protection claims.                                a uniform approach, rather than within                circumstances, on a case-by-case basis.
        The same commenters also                              this rule. Consequently, the Department               The intent behind this provision of the
      recommended that the rule should shift                  declines to incorporate the process                   Agreement was to allow each

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 64 of 1770
      69484           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      government to make case-by-case                         tourist or business visas were obtained               stop and address individuals leaving the
      determinations with broad discretion.                   by ‘‘fraud’’ because of the visa holder’s             United States to go to Canada. Even if
      Had the parties’ intent been to include                 true intent to seek asylum. For the                   immigration officials were to stop
      the broad categories of individuals                     limited purposes of applying this                     individuals traveling from the United
      listed above, the categories would have                 exception to the Agreement, USCIS will                States into Canada, it is unclear how
      been spelled out in the Agreement in                    construe the term ‘‘validly issued’’ to               they would identify those who intend to
      the same manner as the other                            refer to visas that are genuine (i.e., not            seek asylum in Canada—certainly a
      exceptions.                                             counterfeit) and were issued to the alien             minimal portion of individuals crossing
         For reasons stated in the                            by the U.S. government.                               the border each day—in order to refer
      Supplementary Information to the                                                                              them to an NGO.
      proposed rule, the Department does not                  Other Exceptions
      consider differences in Canadian and                                                                          Process for Asylum Seekers Returned
                                                                 One commenter forwarded comments
      U.S. protection laws germane to                                                                               From Canada
                                                              made in response to a review of an
      decisions made under the Agreement.                     earlier draft of the Agreement in 2002,                  Several commenters expressed a
      The commenters urged, with respect to                   in which it recommended that, to avoid                desire to have the rule clarify the
      this suggestion, that the rule include a                the separation of families and minimize               process affecting those asylum seekers
      mechanism for the UNHCR and NGOs to                     social and economic costs for states, the             who are determined to be ineligible by
      help the Department analyze Canadian                    Agreement add a transit exception.                    Canada and returned to the United
      law and practice, including approval                    Additionally, the commenter suggested                 States—the group anticipated to
      rates by nationality and basis for                      a ‘‘community support contact’’                       constitute the majority of asylum
      approval, to ensure that the Department                 exception, which could include friends                seekers affected by the Agreement. One
      exercises discretion in cases where there               or colleagues willing to submit                       non-governmental organization
      are discrepancies with U.S. law. The                    statements about their willingness to                 recommended that the rule guarantee
      Department will not apply the public                    support the asylum seeker during the                  that these individuals be exempt from
      interest exception in a manner that                     process. A transit exception would                    the expedited removal process.
      would undermine the Agreement’s                         effectively invalidate the Agreement, as                 The Department declines to codify the
      allocation of responsibility for                        the Agreement’s stated purpose is quite               process affecting those returned to the
      adjudication of protection claims. Also,                clearly to return asylum seekers to the               United States under the Agreement,
      as explained in the Supplementary                       ‘‘country of last presence.’’ With respect            because existing regulations already
      Information to the proposed rule,                       to the ‘‘community support contact’’                  govern how they will be treated by DHS.
      differences in our protection systems                   exception, the Department reiterates                  For purposes of U.S. immigration law,
      were contemplated by the United States                  that the exceptions to the Agreement                  these returnees will be in the same
      and Canada during negotiations. In                      were determined through careful                       position they would be in had they not
      either country, asylum seekers will have                negotiations with the Canadian                        left the United States. As the
      their protection claims fully and fairly                government, and that to create                        Department stated in the Supplementary
      considered.                                             additional exceptions through rule-                   Information to the proposed rule,
         Other commenters suggested specific                                                                        individuals returned from Canada to the
                                                              making would serve to undermine the
      procedures in the rule concerning the                                                                         United States, with the rare exception
                                                              process. Therefore, the Department
      exercise of discretion, in the public                                                                         noted below, will not be subject to
                                                              declines to adopt this recommendation.
      interest, to allow an individual to                                                                           expedited removal because they will not
      pursue a protection claim in the United                 VI. Procedures for Asylum Seekers                     meet the definition of ‘‘arriving alien.’’
      States. One recommended explaining                      Going to and Being Returned From                      Depending on the individual’s
      who specifically may exercise this                      Canada                                                immigration status in the United States,
      discretion, and the other called for a                                                                        he or she may be subject to removal
                                                              Process for Asylum Seekers Bound for
      clear procedure between EOIR and DHS                                                                          proceedings under section 240 of the
                                                              Canada
      to ensure that the Department properly                                                                        Act (8 U.S.C. 1229a). However, it is not
      considers cases pending before EOIR for                   Several commenters recommended                      possible, practical or advisable for the
      the public interest exception. In                       that the rule include a mechanism                     Department to codify such a guarantee
      response to these suggestions, the final                whereby the Department could refer                    in this rule. There may be a rare
      rule has been amended at 8 CFR                          Canada-bound asylum seekers to NGOs                   circumstance in which the expedited
      208.30(e)(6)(iii)(F) to specify that the                in the United States for assistance in                removal provisions of the Act would
      Director of USCIS, or the Director’s                    locating relatives and providing advice               apply. For example, someone initially
      designee, will be responsible for DHS                   regarding eligibility before arriving at a            paroled into the United States may
      determinations made under the                           land border port-of-entry. The                        attempt to enter Canada and then be
      Agreement’s public interest exception.                  commenters do not explain how the                     returned to the United States after his or
      Any party wishing to present a case for                 Department would identify these                       her parole period here expired. Such a
      consideration under this exception                      asylum seekers and implement this                     person, as an individual whose parole
      should provide relevant case                            recommendation. While the Department                  period has expired, may be subject to
      information to the Director’s office or                 appreciates the participation of NGOs in              expedited removal. 8 U.S.C.
      that of his or her designee.                            the process to date and will continue to              1182(d)(5)(A), 1225(a)(1)–(b)(1)(A)(i); 8
                                                              seek their assistance to educate                      CFR 1.1(q).
      Valid Visa Exception                                    populations likely to be affected by the                 Many commenters suggested that the
        One commenter noted that the rule                     Agreement, it will not adopt this                     rule include a mechanism to enable
      should define ‘‘validly issued visa’’ so                recommendation, because it would be                   Canada, in the event that it decides that
      as not to link the validity of its issue to             administratively impracticable to                     the Agreement exceptions are
      the asylum seeker’s presumed subjective                 implement and could unnecessarily                     inapplicable to an individual alien, to
      intentions. For example, U.S.                           delay travel for thousands of individuals             address any possible errors in its
      immigration authorities have                            crossing from the United States to                    decision or consider new information
      determined in some instances that valid                 Canada. U.S. officials generally do not               offered by the alien that he or she

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 65 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                        69485

      qualifies for an exception and is eligible              determined that the benefits of the                   concerning smuggling and trafficking
      to present a protection claim in Canada.                Agreement outweigh its costs.                         developments. As stated earlier, the
      DHS regulations do not govern                                                                                 Department is aware of the potential for
                                                              VII. Monitoring Plans
      Canadian authorities. It would be                                                                             increased smuggling and trafficking
      inappropriate for DHS regulations to                       Nearly all of the commenters                       after the Agreement is implemented and
      outline a mechanism for the Canadian                    recommended that the rule explicitly                  intends to monitor these developments.
      authorities to correct errors or address                refer to the UNHCR’s monitoring role, as              The Department does not believe,
      new information. Nonetheless, the                       specified in Article 8 of the Agreement.              however, that it is appropriate to codify
      Canadian and United States                              They added that the rule should specify               such a monitoring plan in regulations
      governments have agreed to consult                      exactly what type of information the                  for the same reasons noted above.
      with each other on these matters and to                 UNHCR will receive, such as numbers
      address them operationally.                             of applicants, their ages, their countries            VIII. Agreement Terms Unrelated to
        One commenter also stressed that, in                  of origin, and the disposition of their               Processing Asylum Seekers Coming to
      this context, the Department should                     eligibility and credibility                           the United States From Canada
      release detainees or provide transport to               determinations. They also                             Resettlement Under the Agreement
      the nearest land border port-of-entry if                recommended that the rule establish a
      Canada agrees to reconsider a claim and                 timetable for the reports, preferably                    Most commenters wanted the rule to
      requires the asylum seeker’s presence at                quarterly or whenever a special                       include details concerning the
      the border. Release of detainees will be                situation warrants one. In addition, the              implementation of the resettlement side
      determined on a case-by-case basis,                     commenters recommended that the rule                  agreement addressed in Article 9 of the
      depending on the facts of the case and                  authorize the UNHCR to monitor                        Agreement. Another commenter
      applicability of immigration laws.                      eligibility and credibility                           recommended that the Department of
      Should an individual be released, the                   determinations and to intercede in cases              State introduce its own proposed rule to
      logistics for how that person will get to               in which it believes erroneous decisions              implement the resettlement agreement.
      the border is best determined on a case-                were made. The same commenters also                      This comment concerns an issue
      by-case basis and through operational,                  felt that the rule should allow NGOs to               separate and distinct from that of
      as opposed to regulatory, guidance.                     operate as the UNHCR’s implementing                   returning asylum seekers to the country
                                                              partners to monitor the Agreement.                    of last presence. The scope of this rule
      Cost of Processing Returned Asylum                         The Department has not incorporated                will remain limited to implementing the
      Seekers                                                 these recommendations into this rule,                 Agreement’s terms as they concern two
         The majority of the commenters                       but plans to take them into                           limited categories of asylum seekers:
      disagreed with the proposed rule’s                      consideration when finalizing its                     Those seeking entry to the United States
      assessment of the costs that will result                arrangements with Canada and the                      at a land border port-of-entry on the
      from the rule’s implementation, as                      UNHCR concerning monitoring of the                    Canadian border and those who seek
      outlined in the proposed rule’s                         Agreement. The Department also would                  protection while being removed from
      determination made under Executive                      welcome the assistance and input of                   Canada and transiting through the
      Order 12866. They allege that certain                   NGOs. It is fully the intent of the                   United States.
      tangible costs—including increases in                   Department to abide by the Agreement,                 Terminating the Agreement
      adjudications, detention, Border Patrol                 which, at Article 8, provides that ‘‘The
      deployment, and criminality—were not                    Parties shall cooperate with UNHCR in                   One commenter suggested that the
      adequately addressed. They argue that,                  the monitoring of this Agreement and                  rule include criteria to determine
      among the intangible costs of this                      seek input from non-governmental                      whether the Agreement should be
      Agreement that were ignored by the                      organizations.’’ The Department values                cancelled because of negative impacts,
      proposed rule, are the increased risks to               the longstanding consultative,                        particularly any increase in smuggling
      life and safety of those seeking to enter               cooperative relationship the UNHCR has                or trafficking. Another made a similar,
      either country outside land border                      had with the U.S. government, which                   though less specific suggestion, that the
      ports-of-entry, and the potential for the               includes monitoring the United States’                rule should include procedures for
      Agreement to attract more smugglers                     application of the Convention Relating                revising or terminating the Agreement,
      and traffickers, which would make this                  to the Status of Refugees, Jul. 28, 1951,             should that prove necessary. One
      land border more dangerous.                             189 U.N.T.S. 150 (‘‘Refugee                           commenter added that the Department
         The costs identified in discussing                   Convention’’). For example, the UNHCR                 of State should propose its own separate
      Executive Order 12866 were the costs                    recently monitored and analyzed the                   rule concerning the procedures for
      associated with implementation of the                   expedited removal process and made                    suspending or terminating the
      provisions proposed in the rule, not the                several useful recommendations for the                Agreement, including adequate or
      costs associated with the Agreement                     Department. However, the Department                   appropriate termination grounds.
      itself. The proposed and final rules are                considers it inappropriate to codify the                With respect to termination
      focused solely on asylum seekers                        nature of this relationship, or the                   procedures, Article 10 of the Agreement
      seeking to enter the United States who                  relationship between the Department                   between the United States and Canada
      may be returned to Canada pursuant to                   and the NGO community, in these rules.                specifically provides that termination
      the Agreement, not those who are                        Details of monitoring plans often change              may occur with six months’ written
      returned from Canada pursuant to the                    and develop over time, as unforeseen                  notice from either party, and that three
      Agreement or who seek to cross the                      events arise, and those involved in the               months’ written notice would result in
      border illegally. As such, those costs                  monitoring plan identify methods,                     suspension. It would be inappropriate
      were properly not considered in                         consistent with evolving events, to                   for the U.S. Government to negotiate an
      addressing Executive Order 12866.                       better gather and analyze data. As such,              Agreement with Canada and then
      However, the United States Government                   it is more appropriate to include details             unilaterally adopt specific criteria that
      carefully considered all of the potential               of such plans in formal action plans and              would result in the Agreement’s
      costs identified by the commenters                      memoranda. One comment suggested                      termination. The efficacy and ongoing
      before it entered into the Agreement and                that the rule include a monitoring plan               commitment to an international

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 66 of 1770
      69486           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      agreement is a matter of foreign policy                 entry may sit on federally owned                      remains an unlawfully present alien
      of the United States, the proper subject                property, while others may be located                 subject to removal from the United
      of diplomacy, and inappropriate for                     on private or municipally owned                       States under sections 212(a)(6)(A)(i) and
      regulation under the Administrative                     property. Similarly, some land ports-of-              240(a) of the Act (8 U.S.C.
      Procedure Act (5 U.S.C. 551–59, 701–06,                 entry border waterways or bridges,                    1182(a)(6)(A)(i), 1229a(a)), just as if an
      1305, 3105, 3344, 5372, 7521).                          while others are located on busy                      immigration officer had apprehended
                                                              highways or railroad tracks, while still              the alien before he or she sought to enter
      IX. Miscellaneous                                       others are situated in remote, rural                  Canada. An alien’s appointment with
      Resolving U.S.-Canadian Differences in                  areas. Given the impracticability of a                Canadian immigration officials, while
      Interpreting the Agreement                              one-size-fits-all definitional approach to            relevant to the Department’s
                                                              ‘‘land border ports-of-entry,’’ the                   prosecutorial discretion concerning any
        Most commenters agreed that the rule
                                                              Department will rely on the current                   decision to place the alien in removal
      should provide a detailed mechanism to
                                                              definitions of 8 CFR 100.4(c)(2) and 19               proceedings, does not confer legal status
      resolve differences between Canada and
                                                              CFR 101.3(b)(1) in implementing the                   upon an unlawfully present alien.
      the United States regarding the
                                                              Agreement. Thus, where an alien arrives
      interpretation and implementation of                                                                          Indirect Refoulment
                                                              at a ‘‘port-of-entry,’’ as designated in
      the Agreement. In accordance with the                                                                            One commenter argued that returning
                                                              one of these regulatory provisions,
      second paragraph of Article 8 of the                                                                          aliens to Canada under the Agreement
                                                              which is located at the shared U.S.-
      Agreement, which provides that                                                                                would constitute ‘‘indirect’’ refoulment,
                                                              Canada border, the alien will be subject
      standard operating procedures ‘‘shall                                                                         and would therefore violate U.S.
                                                              to the Agreement. Aliens apprehended
      include mechanisms for resolving                        in the immediate vicinity of such ports-              obligations under the Refugee
      differences respecting the interpretation               of-entry attempting to avoid inspection               Convention and the Protocol Relating to
      and implementation of the terms of this                 will, where reasonable, be regarded as                the Status of Refugees, Jan. 31, 1967, 19
      Agreement,’’ the Department intends to                  having ‘‘arrive[d] at a land border port              U.S.T.S. 6223 (‘‘Refugee Protocol’’). The
      cooperate with its Canadian colleagues                  of entry’’ and, consequently, be subject              Department disagrees. Article 33 of the
      to address and resolve differences in the               to the Agreement. Finally, the                        Refugee Convention obligates the U.S.,
      same spirit in which the Agreement was                  Department intends to work closely                    through its accession to the Refugee
      negotiated. As reflected in the                         with the Canadian government to                       Protocol, not to ‘‘expel or return
      Agreement itself, resolution of such                    provide operational guidance                          (‘refouler’) a refugee in any manner
      differences is more appropriately                       concerning the Agreement’s                            whatsoever to the frontiers of territories
      addressed through operating procedures                  applicability in marginal cases.                      where his life or freedom would be
      than through the promulgation of                                                                              threatened on account of his race,
      regulations.                                            Aliens ‘‘Directed Back’’ From Canada                  religion, nationality, membership of a
      Defining ‘‘Land Border Port-of-Entry’’                     Two commenters raised the issue of                 particular social group or political
                                                              aliens ‘‘directed back’’ by the Canadian              opinion.’’ (emphasis supplied). Absent
         Over half of the commenters                          government pending an interview by                    some claim that an alien’s life or
      suggested that this rule provide a                      Canadian immigration officials. These                 freedom would be threatened in Canada,
      definition of ‘‘land border port-of-                    commenters explained that, while                      which the commenter did not suggest,
      entry,’’ as that term is used in the                    Canadian authorities generally                        the return of the alien to Canada for a
      Agreement. Prior regulatory attempts to                 interview an alien who requests                       full and fair consideration of his or her
      define ‘‘port-of-entry’’ have done so in                protection at the time he or she seeks to             protection claims is consistent with U.S.
      reference to geographical locations                     enter Canada from the United States,                  obligations.
      where federal officers have authority to                Canadian authorities have had occasion
      perform their official functions. For                                                                         X. Conforming Amendment to 8 CFR
                                                              to direct such aliens back to the U.S. for
      example, in the customs regulations at                                                                        Part 235
                                                              future interview appointments in
      19 CFR 101.1, this term simply ‘‘refer[s]               Canada during periods of increased                       In preparing this final rule, the
      to any place designated by Executive                    attempted migration that outstrip                     Department determined that 8 CFR
      Order of the President, by order of the                 Canadian processing resources.                        235.3(b)(4) must also be amended to
      Secretary of Treasury, or by Act of                     According to these commenters, such an                reflect the proposed rule’s use of a
      Congress, at which a Customs officer is                 increase is possible during the period                threshold screening interview
      authorized to * * * enforce the various                 immediately preceding Agreement                       mechanism preceding the initiation of
      provisions of the Customs and                           implementation. The commenters have                   credible fear interviews for those aliens
      navigation laws.’’ Pursuant to this                     therefore requested that the Department               in expedited removal proceedings who
      approach of port-of-entry designation,                  work to accommodate such aliens’                      are subject to the Safe Third Country
      these regulations enumerate specific                    attempts to enter Canada for a                        Agreement. This existing regulatory
      ports-of-entry that have been designated                consideration of their protection claims.             provision explicitly makes reference to
      as ‘‘Customs port of entry.’’ 19 CFR                    The Department will not adopt this                    a CBP officer’s referral of protection
      101.3(b)(1). Existing immigration                       suggestion. As discussed in the                       claims for a ‘‘credible fear’’
      regulations take a similar approach,                    Supplementary Information to the                      determination under 8 CFR 208.30. As
      defining ‘‘ports-of-entry’’ with an                     proposed rule and, again, earlier in the              aliens subject to expedited removal who
      exhaustive list of locations, broken                    Supplementary Information to this final               are covered by the Agreement must first
      down into three ‘‘classes.’’ 8 CFR                      rule, aliens who unsuccessfully attempt               pass a threshold screening interview to
      100.4(c)(2). These definitional                         to enter Canada do not alter their                    determine whether their protection
      approaches reveal the difficulty of                     immigration status by the attempted                   claims may be considered in the U.S., 8
      providing one uniform definition of                     entry. Thus, if an alien who is present               CFR 235.3(b)(4) has been revised to refer
      ‘‘port-of-entry.’’ Indeed, beyond the fact              in the U.S. without having been                       more generally to 8 CFR 208.30 without
      of CBP officers’ presence, ‘‘ports-of-                  inspected and admitted (or paroled) by                reference to the credible fear process.
      entry’’ can vary in nearly every way                    an immigration officer unsuccessfully                 This amendment ensures that the
      imaginable. For instance, some ports-of-                attempts to enter Canada, then he or she              expedited removal regulations conform

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 67 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                          69487

      to the threshold screening interview                    States, may be returned to Canada                     States government under one of two
      process explained in the proposed rule.                 pursuant to the Agreement. The rule                   scenarios: when arriving at a port-of-
                                                              applies to individuals who are subject to             entry on the United States-Canada land
      Regulatory Flexibility Act
                                                              expedited removal and, under existing                 border; or, when transiting through the
         DHS has reviewed this rule in                        regulations, would receive a credible                 United States as part of the Canadian
      accordance with the Regulatory                          fear interview by an asylum officer. This             government’s effort to remove the alien
      Flexibility Act (5 U.S.C. 605(b)) and by                rule simply provides a preliminary                    to a third country. In either scenario, the
      approving it, DHS certifies that this rule              screening by asylum officers to                       rule provides asylum officers with
      will not have a significant economic                    determine whether the alien is even                   authority to make basic, threshold
      impact on a substantial number of small                 eligible to seek protection in the United             screening determinations about how the
      entities. This rule, which relates to                   States, in which case the asylum officer              Agreement applies to the alien.
      asylum claims, applies to individual                    will then proceed to make the credible                Although additional costs may be
      aliens only. As such, a substantial                     fear determination under existing rules.              incurred as part of the Safe Third
      number of small entities, as that term is               Based on statistical evidence, it is                  Country Agreement between the United
      defined in 5 U.S.C. 601(6), will not be                 anticipated that approximately 200                    States and Canada, the costs discussed
      affected by the rule.                                   aliens may seek to enter the United                   in the Executive Order 12866 are
                                                              States from Canada at a land border                   limited to those costs arising under the
      Unfunded Mandates Reform Act of
                                                              port-of-entry and be placed into                      two scenarios outlined in the rule and
      1995
                                                              expedited removal proceedings. A                      not the cost impact of the overall
        This rule will not result in the                      significant number of these aliens will               Agreement between the two countries.
      expenditure by State, local, and tribal                 be found exempt from the Agreement                       The Agreement provides for a
      governments, in the aggregate, or by the                and eligible to seek protection in the                threshold determination to be made
      private sector, of $100 million or more                 United States after the threshold                     concerning which country will assume
      in any one-year, and it will not                        screening interview proposed in this                  responsibility for processing claims of
      significantly or uniquely affect small                  rule. It is difficult to predict how many             asylum seekers. This rule only clarifies
      governments. Therefore, no actions were                 aliens will be returned to Canada under               the threshold screening determination
      deemed necessary under the provisions                   the Agreement, but the costs incurred in              for a United States asylum officer when
      of the Unfunded Mandates Reform Act                     detaining and transporting them are not               determining whether an alien should be
      of 1995.                                                likely to be substantial. Therefore, the              returned to Canada. It is unclear how
                                                              ‘‘tangible’’ costs of this rulemaking to              many individuals will seek asylum in
      Small Business Regulatory Enforcement
                                                              the U.S. Government are minimal.                      the United States from Canada.
      Fairness Act of 1996
                                                              Applicants who are found to be subject                Similarly, the Agreement permits
         This rule is not a major rule as                     to the Agreement will be returned to                  Canada to return to the United States
      defined by section 804 of the Small                     Canada to seek protection, saving the                 certain asylum seekers attempting to
      Business Regulatory Enforcement Act of                  U.S. Government the cost of                           enter Canada from the United States at
      1996. This rule will not result in an                   adjudicating their asylum claims and, in              a land border port-of-entry. The
      annual effect on the economy of $100                    some cases, the cost of detention                     Department does not know how many
      million or more; a major increase in                    throughout the asylum process.                        asylum seekers Canada will return to
      costs or prices; or significant adverse                    The cost to asylum seekers who,                    the United States. As discussed in the
      effects on competition, employment,                     under the rule, will be returned to                   proposed rule and above, individuals
      investment, productivity, innovation, or                Canada are the costs of pursuing an                   returned from Canada to the United
      on the ability of United States-based                   asylum claim in Canada, as opposed to                 States will be in the same position as
      companies to compete with foreign-                      the United States. There is no fee to                 they would be in had they not sought
      based companies in domestic and                         apply for asylum in Canada and, under                 entry in Canada. This analysis is beyond
      export markets.                                         Canadian law, asylum seekers are                      the purview of the rule. However, the
                                                              provided social benefits that they are                Department will continue to monitor the
      Executive Order 12866
                                                              not eligible for in the United States,                costs associated with handling asylum
         The Department of Homeland                           including access to medical coverage,                 seekers at land border ports-of-entry.
      Security has determined that this rule is               adult public education, and public                       The Department recognizes that there
      a ‘‘significant regulatory action’’ under               benefits. Therefore, the tangible costs of            have been pre-existing periodic costs
      Executive Order 12866, section 3(f),                    seeking asylum in Canada are no greater               associated with the departure of aliens
      Regulatory Planning and Review, and,                    than they are in the United States. The               from the United States to Canada for
      accordingly, this rule has been                         ‘‘intangible’’ costs to asylum seekers                purposes of seeking asylum, particularly
      submitted to the Office of Management                   who would be returned to Canada under                 during the period in which the National
      and Budget for review. In particular, the               the proposed rule are the costs of                    Security Entry-Exit Registration System
      Department has assessed both the costs                  potential separation from support                     (NSEERS) was operating. These costs
      and benefits of this rule as required by                networks they may be seeking to join in               arose when, during a period of
      Executive Order 12866, section 1(b)(6)                  the United States. However, the                       increased attempted migration to
      and has made a reasoned determination                   Agreement contains broad exceptions                   Canada from the United States, the
      that the benefits of this rule justify its              based on principles of family unity that              Government of Canada decided not to
      costs.                                                  would generally allow those with family               admit asylum seekers until they could
         The rule implements a bilateral                      connections in the United States to seek              be scheduled for interview
      agreement that allocates responsibility                 asylum in the United States under                     appointments. The Department
      between the United States and Canada                    existing regulations governing the                    recognizes that many of these costs were
      for processing claims of certain asylum                 credible fear process.                                directly borne by aliens, State and local
      seekers by codifying the process by                        The Executive Order 12866 cost                     agencies, and nonprofit organizations.
      which individuals seeking entry into the                analysis captures the costs which apply               While costs similar to those incurred in
      United States, or being removed by                      to those instances where an alien                     the past may be borne by aliens
      Canada in transit through the United                    requests protection from the United                   attempting to enter Canada before the

                                                                                                                                           '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 68 of 1770
      69488           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      Agreement becomes effective, they are                   published a 60 day notice encouraging                 sponsor someone for immigration to the
      not affected by the terms of this rule.                 the public to submit comments                         United States (although, unlike those
      However, the Department will continue                   specifically to the information                       laws, this Agreement provides only an
      to monitor the costs associated with                    collection requirements contained in 8                opportunity to apply for protection and
      handling asylum seekers at land border                  CFR 208.30. The USCIS did not receive                 does not directly confer an affirmative
      ports-of-entry.                                         any comments on the information                       immigration benefit). Under this rule,
         The rule benefits the United States                  collection requirements. Accordingly,                 family members will be able to reunite
      because it enhances the ability of the                  the USCIS has submitted an information                even if the anchor relative’s status is
      United States and Canada to manage, in                  collection package to OMB in                          less than permanent in the United
      an orderly fashion, asylum claims                       accordance with the PRA and OMB has                   States. Further, on a case-by-case basis,
      brought by persons crossing our                         approved this information collection.                 the Agreement’s ‘‘public interest’’
      common border. By implementing the                                                                            exception can be used to minimize this
      Agreement, the rule furthers U.S. and                   Family Assessment Statement
                                                                                                                    cost.
      Canadian goals, as outlined in the 30-                    The Department has reviewed this
      Point Action Plan under the Smart                       rule and determined that it may affect                List of Subjects
      Border Declaration signed by Secretary                  family well-being as that term is defined             8 CFR Part 208
      Ridge and former Canadian Deputy                        in section 654 of the Treasury General
      Foreign Minister John Manley, to ensure                 Appropriations Act, 1999, Public Law                    Administrative practice and
      a secure flow of people between the two                 105–277, Div. A. Accordingly, the                     procedure, Aliens, Immigration,
      countries while preserving asylum                       Department has assessed this action in                Reporting and recordkeeping
      seekers’ access to a full and fair asylum               accordance with the criteria specified by             requirements.
      process in a manner consistent with                     section 654(c)(1). In this rule, an alien             8 CFR Part 212
      U.S. law and international obligations.                 arriving at a land border port-of-entry
                                                              with Canada may qualify for an                          Administrative practice and
      Executive Order 13132                                   exception to the Safe Third Country                   procedure, Aliens, Immigration,
        This rule will not have substantial                   Agreement, which otherwise requires                   Passports and visas, Reporting and
      direct effects on the States, on the                    individuals to seek protection in the                 recordkeeping requirements.
      relationship between the National                       country of last presence (Canada), by                 8 CFR Part 235
      Government and the States, or on the                    establishing a relationship to a family
      distribution of power and                               member in the United States (‘‘anchor                   Administrative practice and
      responsibilities among the various                      relative’’) who has lawful status in the              procedure, Aliens, Immigration,
      levels of government. Therefore, in                     United States, other than a visitor, or is            Reporting and recordkeeping
      accordance with section 6 of Executive                  18 years of age or older and has an                   requirements.
      Order 13132, it is determined that this                 asylum application pending. This rule                 Amendments to the Regulations
      rule does not have sufficient federalism                incorporates the Agreement’s definition
      implications to warrant the preparation                 of ‘‘family member,’’ which may be a                  ■ Accordingly, chapter I of title 8 of the
      of a federalism summary impact                          spouse, son, daughter, parent, legal                  Code of Federal Regulations is amended
      statement.                                              guardian, sibling, grandparent,                       as follows:
                                                              grandchild, aunt, uncle, niece, or
      Executive Order 12988 Civil Justice                     nephew. The ‘‘family member’’                         PART 208—PROCEDURES FOR
      Reform                                                  definition was intended to be broad in                ASYLUM AND WITHHOLDING OF
        This rule meets the applicable                        scope to promote family unity. This rule              REMOVAL
      standards set forth in sections 3(a) and                thereby strengthens the stability of the
      3(b)(2) of Executive Order 12988.                       family by providing a mechanism to                    ■ 1. The authority citation for part 208
                                                              reunite separated family members in the               continues to read as follows:
      Paperwork Reduction Act
                                                              United States.                                          Authority: 8 U.S.C. 1103, 1158, 1226, 1252,
         The regulations at 8 CFR 208.30                        In some cases, the rule will have a                 1282; 8 CFR part 2.
      require that an asylum officer conduct a                negative effect resulting in the                      ■ 2. Section 208.4 is amended by adding
      threshold screening interview to                        separation of family members. The                     a new paragraph (a)(6) to read as follows:
      determine whether an alien is ineligible                Agreement’s exceptions, as expressed in
      to apply for asylum pursuant to section                 the rule, require an anchor relative to               § 208.4 Filing the application.
      208(a)(2)(A) of the Act (8 U.S.C.                       have either lawful status in the United               *      *    *     *     *
      1158(a)(2)(A)). The threshold screening                 States, other than visitor, or else to be                (a) * * *
      interview is considered an information                  18 years of age or older and have a                      (6) Safe Third Country Agreement.
      collection under the Paperwork                          pending asylum application. Family                    Asylum officers have authority to apply
      Reduction Act (PRA) of 1995. On March                   members who do not meet one of these
                                                                                                                    section 208(a)(2)(A) of the Act, relating
      8, 2004, the Department of Homeland                     conditions, therefore, would be
                                                                                                                    to the determination that the alien may
      Security, published a proposed rule in                  separated under the rule. However, this
                                                                                                                    be removed to a safe country pursuant
      the Federal Register to provide USCIS                   rule’s definition of ‘‘family member,’’
                                                                                                                    to a bilateral or multilateral agreement,
      asylum officers’ with authority to make                 which derives from the exceptions to
                                                                                                                    only as provided in 8 CFR 208.30(e). For
      threshold determinations concerning                     the Agreement, is more generous than
                                                                                                                    provisions relating to the authority of
      applicability of the Agreement Between                  other family-based immigration laws,
                                                                                                                    immigration judges with respect to
      the Government of the United States of                  which require the anchor relative to
                                                                                                                    section 208(a)(2)(A), see 8 CFR
      America and the Government of Canada                    have more permanent status in the
                                                                                                                    1240.11(g).
      regarding asylum claims made in transit                 United States (such as that of citizen,
      and at land border ports-of-entry. In the               lawful permanent resident, asylee or                  *      *    *     *     *
      Supplementary Information in the                        refugee) and which have a more                        ■ 3. Section 208.30 is amended by:
      proposed rule under the heading                         restricted list of the type of family                    a. Redesignating paragraph (e)(4) as
      ‘‘Paperwork Reduction Act’’ the USCIS                   relationships that can be used to                     (e)(7);

                                                                                                                                            '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 69 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                           69489

         b. Redesignating paragraph (e)(2) as                 the U.S. during removal by Canada has                 101(a)(15)(B) of the Act, or whose
      paragraph (e)(4), and by revising newly                 a credible fear of persecution or torture,            relative maintains only visitor status
      redesignated paragraph (e)(4);                          the asylum officer shall conduct a                    based on admission to the United States
         c. Redesignating paragraph (e)(3) as                 threshold screening interview to                      pursuant to the Visa Waiver Program;
      parargaph(e)(5) and by revising newly                   determine whether such an alien is                       (C) Has in the United States a spouse,
      redesignated paragraph (e)(5);                          ineligible to apply for asylum pursuant               son, daughter, parent, legal guardian,
         d. Adding new paragraphs (e)(2),                     to section 208(a)(2)(A) of the Act and                sibling, grandparent, grandchild, aunt,
      (e)(3), and (e)(6);                                     subject to removal to Canada by                       uncle, niece, or nephew who is at least
         e. Revising paragraph (g)(2)(i), and by              operation of the Agreement Between the                18 years of age and has an asylum
         f. Removing paragraphs (g)(2)(iii) and               Government of the United States and                   application pending before U.S.
      (g)(2))(iv).                                            the Government of Canada For                          Citizenship and Immigration Services,
         The additions and revisions read as                  Cooperation in the Examination of                     the Executive Office for Immigration
      follows:                                                Refugee Status Claims from Nationals of               Review, or on appeal in federal court in
                                                              Third Countries (‘‘Agreement’’). In                   the United States;
      § 208.30 Credible fear determinations
                                                              conducting this threshold screening                      (D) Is unmarried, under 18 years of
      involving stowaways and applicants for
      admission found inadmissible pursuant to
                                                              interview, the asylum officer shall apply             age, and does not have a parent or legal
      section 212(a)(6)(C) or 212(a)(7) of the Act.           all relevant interview procedures                     guardian in either Canada or the United
                                                              outlined in paragraph (d) of this section,            States;
      *      *     *     *     *
                                                              provided, however, that paragraph (d)(2)
         (e) * * *                                                                                                     (E) Arrived in the United States with
                                                              of this section shall not apply to aliens
         (2) An alien will be found to have a                                                                       a validly issued visa or other valid
                                                              described in this paragraph. The asylum
      credible fear of persecution if there is a                                                                    admission document, other than for
                                                              officer shall advise the alien of the
      significant possibility, taking into                                                                          transit, issued by the United States to
                                                              Agreement’s exceptions and question
      account the credibility of the statements                                                                     the alien, or, being required to hold a
                                                              the alien as to applicability of any of
      made by the alien in support of the                                                                           visa to enter Canada, was not required
                                                              these exceptions to the alien’s case.
      alien’s claim and such other facts as are                  (i) If the asylum officer, with                    to obtain a visa to enter the United
      known to the officer, the alien can                     concurrence from a supervisory asylum                 States; or
      establish eligibility for asylum under                  officer, determines that an alien does                   (F) The Director of USCIS, or the
      section 208 of the Act or for                           not qualify for an exception under the                Director’s designee, determines, in the
      withholding of removal under section                    Agreement during this threshold                       exercise of unreviewable discretion, that
      241(b)(3) of the Act.                                   screening interview, the alien is                     it is in the public interest to allow the
         (3) An alien will be found to have a                 ineligible to apply for asylum in the                 alien to pursue a claim for asylum,
      credible fear of torture if the alien shows             United States. After the asylum officer’s             withholding of removal, or protection
      that there is a significant possibility that            documented finding is reviewed by a                   under the Convention Against Torture,
      he or she is eligible for withholding of                supervisory asylum officer, the alien                 in the United States.
      removal or deferral of removal under the                shall be advised that he or she will be                  (iv) As used in 8 CFR
      Convention Against Torture, pursuant to                 removed to Canada in order to pursue                  208.30(e)(6)(iii)(B), (C) and (D) only,
      8 CFR 208.16 or 208.17.                                 his or her claims relating to a fear of               ‘‘legal guardian’’ means a person
         (4) In determining whether the alien                 persecution or torture under Canadian                 currently vested with legal custody of
      has a credible fear of persecution, as                  law. Aliens found ineligible to apply for             such an alien or vested with legal
      defined in section 235(b)(1)(B)(v) of the               asylum under this paragraph shall be                  authority to act on the alien’s behalf,
      Act, or a credible fear of torture, the                 removed to Canada.                                    provided that such an alien is both
      asylum officer shall consider whether                      (ii) If the alien establishes by a                 unmarried and less than 18 years of age,
      the alien’s case presents novel or unique               preponderance of the evidence that he                 and provided further that any dispute
      issues that merit consideration in a full               or she qualifies for an exception under               with respect to whether an individual is
      hearing before an immigration judge.                    the terms of the Agreement, the asylum                a legal guardian will be resolved on the
         (5) Except as provided in paragraph                  officer shall make a written notation of              basis of U.S. law.
      (e)(6) of this section, if an alien is able             the basis of the exception, and then                  *       *    *    *      *
      to establish a credible fear of                         proceed immediately to a determination
      persecution or torture but appears to be                                                                         (g) * * *
                                                              concerning whether the alien has a
      subject to one or more of the mandatory                                                                          (2) * * *
                                                              credible fear of persecution or torture
      bars to applying for, or being granted,                 under paragraph (d) of this section.                     (i) Immigration judges will review
      asylum contained in section 208(a)(2)                      (iii) An alien qualifies for an                    negative credible fear findings as
      and 208(b)(2) of the Act, or to                         exception to the Agreement if the alien               provided in 8 CFR 1208.30(g)(2).
      withholding of removal contained in                     is not being removed from Canada in                   *       *    *    *      *
      section 241(b)(3)(B) of the Act, the                    transit through the United States and
      Department of Homeland Security shall                      (A) Is a citizen of Canada or, not                 PART 212—DOCUMENTARY
      nonetheless place the alien in                          having a country of nationality, is a                 REQUIREMENTS; NONIMMIGRANTS;
      proceedings under section 240 of the                    habitual resident of Canada;                          WAIVERS; ADMISSION OF CERTAIN
      Act for full consideration of the alien’s                  (B) Has in the United States a spouse,             INADMISSILE ALIENS; PAROLE
      claim, if the alien is not a stowaway. If               son, daughter, parent, legal guardian,
      the alien is a stowaway, the Department                 sibling, grandparent, grandchild, aunt,               ■ 4. The authority citation for part 212
      shall place the alien in proceedings for                uncle, niece, or nephew who has been                  continues to read as follows:
      consideration of the alien’s claim                      granted asylum, refugee, or other lawful                Authority: 8 U.S.C. 1101 and note, 1102,
      pursuant to 8 CFR 208.2(c)(3).                          status in the United States, provided,                1103, 1182 and note, 1184, 1187, 1223, 1225,
         (6) Prior to any determination                       however, that this exception shall not                1226, 1227.
      concerning whether an alien arriving in                 apply to an alien whose relative                      ■ 5. Section 212.5 is amended by adding
      the United States at a U.S.-Canada land                 maintains only nonimmigrant visitor                   a new paragraph (e)(2)(iii) to read as
      border port-of-entry or in transit through              status, as defined in section                         follows:

                                                                                                                                           '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 70 of 1770
      69490           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      § 212.5 Parole of aliens into the United                DEPARTMENT OF JUSTICE                                 transit through the U.S. during removal
      States.                                                                                                       by the Canadian government and who
      *       *    *     *     *                              8 CFR Parts 1003, 1208, 1212, 1235,                   express a fear of persecution or torture.
                                                              and 1240                                              Subject to several specific exceptions,
         (e) * * *
                                                              [EOIR No. 142F; AG Order No. 2740–2004]               the Agreement provides for the United
         (2) * * *                                                                                                  States to return such arriving aliens to
         (iii) Any alien granted parole into the              RIN 1125–AA46                                         Canada, the country of last presence, to
      United States so that he or she may                                                                           seek protection under Canadian law,
                                                              Asylum Claims Made by Aliens                          rather than applying in the United
      transit through the United States in the                Arriving From Canada at Land Border
      course of removal from Canada shall                                                                           States for the protective claims of
                                                              Ports-of-Entry                                        asylum, withholding of removal, or
      have his or her parole status terminated
      upon notice, as specified in 8 CFR                      AGENCY:  Executive Office for                         protection under the United Nations
      212.5(e)(2)(i), if he or she makes known                Immigration Review, Justice.                          Convention Against Torture and Other
                                                              ACTION: Final rule.                                   Cruel, Inhuman, or Degrading Treatment
      to an immigration officer of the United
                                                                                                                    or Punishment (‘‘Convention Against
      States a fear of persecution or an                                                                            Torture’’ or ‘‘CAT’’). Therefore, aliens
                                                              SUMMARY:    This rule adopts without
      intention to apply for asylum. Upon                     substantial change the proposed rule to               covered by the Agreement will be
      termination of parole, any such alien                   implement the December 5, 2002,                       allowed to seek asylum and related
      shall be regarded as an arriving alien,                 Agreement Between the Government of                   protections in one country or the other,
      and processed accordingly by the                        the United States and the Government                  but not in both.
      Department of Homeland Security.                        of Canada For Cooperation in the                         The Agreement specifically
      *       *    *     *     *                              Examination of Refugee Status Claims                  recognizes that Canada offers a generous
                                                              from Nationals of Third Counties                      system of refugee protection, and has a
      PART 235—INSPECTION OF PERSONS                          (‘‘bilateral Agreement with Canada’’ or               tradition of assisting refugees and
      APPLYING FOR ADMISSION                                  ‘‘Agreement’’). The Agreement bars                    displaced persons abroad. The
                                                              certain aliens who are arriving from                  Agreement also ensures that asylum
      ■ 6. The authority citation for part 235                Canada, or in transit during removal                  seekers returned to Canada will have
      continues to read as follows:                           from Canada, from applying for asylum                 access to a full and fair procedure for
                                                              and related protections in the United                 determining their protection claims
        Authority: 8 U.S.C. 1101 and note, 1103,                                                                    before they can be removed to a third
                                                              States. In the context of expedited
      1183, 1185 (pursuant to E.O. 13323,                                                                           country.
      published January 2, 2004), 1201, 1224, 1225,
                                                              removal proceedings, the Department of
                                                              Homeland Security (‘‘DHS’’) will                         As implemented in the United States,
      1226, 1228, 1365a note, 1379, 1731–32.7.                                                                      the Agreement will operate as follows.
                                                              conduct a threshold screening interview
      ■ 7. Section 235.3 is amended by                        to determine whether the Agreement                    First, a United States Citizenship and
      revising the first sentence of paragraph                applies to an alien. The DHS final rule               Immigration Services (‘‘USCIS’’) asylum
      (b)(4) to read as follows:                              is published elsewhere in this Federal                officer will conduct a threshold
                                                              Register. The role of the Executive                   screening interview in the context of
      § 235.3 Inadmissible aliens and expedited               Office of Immigration Review (‘‘EOIR’’)               expedited removal proceedings. The
      removal.                                                is limited to an evaluation of how the                DHS final rule, published elsewhere in
      *      *    *      *     *                              Agreement applies to aliens whom DHS                  this edition of the Federal Register, and
                                                              has chosen to place in removal                        the DHS proposed rule, published at 69
         (b) * * *                                                                                                  FR 10620 (March 8, 2004), address this
                                                              proceedings.
         (4) * * * If an alien subject to the                                                                       process in more detail. To summarize,
      expedited removal provisions indicates                  DATES: This rule is effective December                the asylum officer will conduct a
      an intention to apply for asylum, or                    29, 2004.                                             threshold screening interview to
      expresses a fear of persecution or                      FOR FURTHER INFORMATION CONTACT:                      determine whether an arriving alien
      torture, or a fear of return to his or her              Mary Beth Keller, General Counsel,                    who is subject to the Agreement meets
      country, the inspecting officer shall not               Executive Office for Immigration                      any of its exceptions, or whether the
      proceed further with removal of the                     Review, 5107 Leesburg Pike, Suite 2600,               alien should be returned to Canada for
      alien until the alien has been referred                 Falls Church, Virginia 22041, telephone               consideration of his or her protection
      for an interview by an asylum officer in                (703) 305–0470.                                       claims in that country.
                                                              SUPPLEMENTARY INFORMATION:                               If the asylum officer determines that
      accordance with 8 CFR 208.30. * * *
                                                                                                                    the alien qualifies for an exception to
      *      *    *      *     *                              Introduction                                          the Agreement, the asylum officer will
        Dated: November 19, 2004.                                On March 8, 2004, the Department of                then proceed immediately to a
      Tom Ridge,                                              Justice (‘‘Department’’) and DHS                      consideration of whether the alien has
                                                              promulgated proposed rules                            a credible fear of persecution or torture
      Secretary of Homeland Security.
                                                              implementing the Agreement. See 69 FR                 if returned to his or her country. The
      [FR Doc. 04–26239 Filed 11–26–04; 8:45 am]              10627 (March 8, 2004). This final rule                existing credible fear process of section
      BILLING CODE 4410–10–P                                  adopts the Department’s proposed rule                 235(b) of the Act will apply to those
                                                              without significant change. The                       aliens, including the potential for
                                                              proposed rule described procedures                    review by an immigration judge.
                                                              implementing the Agreement in removal                    On the other hand, if the asylum
                                                              proceedings under section 240 of the                  officer determines that an arriving alien
                                                              Immigration and Nationality Act                       does not meet an exception to the
                                                              (‘‘Act’’).                                            Agreement and should be returned to
                                                                 The Agreement covers certain aliens                Canada for consideration of his or her
                                                              who are arriving at U.S.-Canada land                  asylum or other protection claims under
                                                              border ports-of-entry or arriving in                  Canadian law, the asylum officer’s

                                                                                                                                         '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 71 of 1770
      69490           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      § 212.5 Parole of aliens into the United                DEPARTMENT OF JUSTICE                                 transit through the U.S. during removal
      States.                                                                                                       by the Canadian government and who
      *       *    *     *     *                              8 CFR Parts 1003, 1208, 1212, 1235,                   express a fear of persecution or torture.
                                                              and 1240                                              Subject to several specific exceptions,
         (e) * * *
                                                              [EOIR No. 142F; AG Order No. 2740–2004]               the Agreement provides for the United
         (2) * * *                                                                                                  States to return such arriving aliens to
         (iii) Any alien granted parole into the              RIN 1125–AA46                                         Canada, the country of last presence, to
      United States so that he or she may                                                                           seek protection under Canadian law,
                                                              Asylum Claims Made by Aliens                          rather than applying in the United
      transit through the United States in the                Arriving From Canada at Land Border
      course of removal from Canada shall                                                                           States for the protective claims of
                                                              Ports-of-Entry                                        asylum, withholding of removal, or
      have his or her parole status terminated
      upon notice, as specified in 8 CFR                      AGENCY:  Executive Office for                         protection under the United Nations
      212.5(e)(2)(i), if he or she makes known                Immigration Review, Justice.                          Convention Against Torture and Other
                                                              ACTION: Final rule.                                   Cruel, Inhuman, or Degrading Treatment
      to an immigration officer of the United
                                                                                                                    or Punishment (‘‘Convention Against
      States a fear of persecution or an                                                                            Torture’’ or ‘‘CAT’’). Therefore, aliens
                                                              SUMMARY:    This rule adopts without
      intention to apply for asylum. Upon                     substantial change the proposed rule to               covered by the Agreement will be
      termination of parole, any such alien                   implement the December 5, 2002,                       allowed to seek asylum and related
      shall be regarded as an arriving alien,                 Agreement Between the Government of                   protections in one country or the other,
      and processed accordingly by the                        the United States and the Government                  but not in both.
      Department of Homeland Security.                        of Canada For Cooperation in the                         The Agreement specifically
      *       *    *     *     *                              Examination of Refugee Status Claims                  recognizes that Canada offers a generous
                                                              from Nationals of Third Counties                      system of refugee protection, and has a
      PART 235—INSPECTION OF PERSONS                          (‘‘bilateral Agreement with Canada’’ or               tradition of assisting refugees and
      APPLYING FOR ADMISSION                                  ‘‘Agreement’’). The Agreement bars                    displaced persons abroad. The
                                                              certain aliens who are arriving from                  Agreement also ensures that asylum
      ■ 6. The authority citation for part 235                Canada, or in transit during removal                  seekers returned to Canada will have
      continues to read as follows:                           from Canada, from applying for asylum                 access to a full and fair procedure for
                                                              and related protections in the United                 determining their protection claims
        Authority: 8 U.S.C. 1101 and note, 1103,                                                                    before they can be removed to a third
                                                              States. In the context of expedited
      1183, 1185 (pursuant to E.O. 13323,                                                                           country.
      published January 2, 2004), 1201, 1224, 1225,
                                                              removal proceedings, the Department of
                                                              Homeland Security (‘‘DHS’’) will                         As implemented in the United States,
      1226, 1228, 1365a note, 1379, 1731–32.7.                                                                      the Agreement will operate as follows.
                                                              conduct a threshold screening interview
      ■ 7. Section 235.3 is amended by                        to determine whether the Agreement                    First, a United States Citizenship and
      revising the first sentence of paragraph                applies to an alien. The DHS final rule               Immigration Services (‘‘USCIS’’) asylum
      (b)(4) to read as follows:                              is published elsewhere in this Federal                officer will conduct a threshold
                                                              Register. The role of the Executive                   screening interview in the context of
      § 235.3 Inadmissible aliens and expedited               Office of Immigration Review (‘‘EOIR’’)               expedited removal proceedings. The
      removal.                                                is limited to an evaluation of how the                DHS final rule, published elsewhere in
      *      *    *      *     *                              Agreement applies to aliens whom DHS                  this edition of the Federal Register, and
                                                              has chosen to place in removal                        the DHS proposed rule, published at 69
         (b) * * *                                                                                                  FR 10620 (March 8, 2004), address this
                                                              proceedings.
         (4) * * * If an alien subject to the                                                                       process in more detail. To summarize,
      expedited removal provisions indicates                  DATES: This rule is effective December                the asylum officer will conduct a
      an intention to apply for asylum, or                    29, 2004.                                             threshold screening interview to
      expresses a fear of persecution or                      FOR FURTHER INFORMATION CONTACT:                      determine whether an arriving alien
      torture, or a fear of return to his or her              Mary Beth Keller, General Counsel,                    who is subject to the Agreement meets
      country, the inspecting officer shall not               Executive Office for Immigration                      any of its exceptions, or whether the
      proceed further with removal of the                     Review, 5107 Leesburg Pike, Suite 2600,               alien should be returned to Canada for
      alien until the alien has been referred                 Falls Church, Virginia 22041, telephone               consideration of his or her protection
      for an interview by an asylum officer in                (703) 305–0470.                                       claims in that country.
                                                              SUPPLEMENTARY INFORMATION:                               If the asylum officer determines that
      accordance with 8 CFR 208.30. * * *
                                                                                                                    the alien qualifies for an exception to
      *      *    *      *     *                              Introduction                                          the Agreement, the asylum officer will
        Dated: November 19, 2004.                                On March 8, 2004, the Department of                then proceed immediately to a
      Tom Ridge,                                              Justice (‘‘Department’’) and DHS                      consideration of whether the alien has
                                                              promulgated proposed rules                            a credible fear of persecution or torture
      Secretary of Homeland Security.
                                                              implementing the Agreement. See 69 FR                 if returned to his or her country. The
      [FR Doc. 04–26239 Filed 11–26–04; 8:45 am]              10627 (March 8, 2004). This final rule                existing credible fear process of section
      BILLING CODE 4410–10–P                                  adopts the Department’s proposed rule                 235(b) of the Act will apply to those
                                                              without significant change. The                       aliens, including the potential for
                                                              proposed rule described procedures                    review by an immigration judge.
                                                              implementing the Agreement in removal                    On the other hand, if the asylum
                                                              proceedings under section 240 of the                  officer determines that an arriving alien
                                                              Immigration and Nationality Act                       does not meet an exception to the
                                                              (‘‘Act’’).                                            Agreement and should be returned to
                                                                 The Agreement covers certain aliens                Canada for consideration of his or her
                                                              who are arriving at U.S.-Canada land                  asylum or other protection claims under
                                                              border ports-of-entry or arriving in                  Canadian law, the asylum officer’s

                                                                                                                                         '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 72 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                         69491

      decision will not be reviewed by an                       Several commenters were concerned                   adequately address the issues that could
      immigration judge. These aliens are not                 about precluding aliens covered by the                arise during the threshold screening
      eligible to apply for asylum via the                    Agreement from applying for                           interview, and that further review by an
      credible fear process, by operation of the              withholding of removal and protection                 immigration judge is unnecessary,
      Agreement and section 208(a)(2)(A) of                   under the Convention Against Torture.                 regardless of whether the ultimate
      the Act.                                                The commenters also raised issues                     determination is positive or negative.
         Finally, this rule recognizes that DHS               related to the administration of the                  Asylum officers are trained personnel
      may choose, in certain cases, to place an               Agreement’s exceptions, procedures for                who must regularly make factual and
      arriving alien into removal proceedings                 asylum seekers returned to the United                 legal determinations. Additionally, the
      under section 240 of the Act, rather than               States under the Agreement, requests for              DHS final rule has been amended to
      expedited removal under section 235 of                  reconsideration of decisions made by                  require that a supervisory asylum officer
      the Act. The immigration judges will                    the Canadian government to return                     must concur in any negative threshold
      apply the terms of the Agreement with                   asylum seekers to the United States, the              determination by an asylum officer.
      respect to the alien. In that case, if the              inadmissibility of aliens subsequent to               These requirements ensure a
      immigration judge determines that the                   removal to Canada, and the possibility                comprehensive review at the screening
      Agreement is applicable and orders the                  of accepting motions to reopen or                     level, and one which comports with due
      alien removed, the alien will be                        reconsider filed by asylum seekers after              process.
      returned to Canada to seek protection                   they are returned to Canada.                             Relatedly, several commenters
      under Canadian law. This rule also                        These and other comments about the                  asserted that any determination under
      provides that aliens whom DHS places                    proposed rule are summarized by                       the Agreement should be part of the
      in removal proceedings and who are                      subject matter and responded to below.                credible fear interview process, and that
      ineligible to apply for protection by                   After careful review and consideration                the proposed screening process would
      operation of the Agreement may,                         of all comments, the Department will                  controvert the existing statutory and
      nevertheless, apply for any other form of               retain the structure of the proposed rule             regulatory scheme governing the
      relief from removal for which they may                  without modification except for a few                 credible fear process. The commenters
      be eligible. See 8 CFR 1240.11(g)(4).                   minor technical changes and                           argue that an assessment under the
                                                              corrections.                                          Agreement is really a question of
      Public Comments
                                                                                                                    eligibility for asylum and related relief,
        The public was provided a 60-day                      A. The Threshold Screening Interview
                                                                                                                    and, under current 8 CFR 208.30(e),
      comment period that ended on May 7,                        As outlined in the DHS proposed rule               once credible fear is established, any
      2004. The Department received                           and summarized above, the Agreement                   question of eligibility for relief must
      comments from the United Nations High                   will be implemented by DHS in                         occur in removal proceedings.
      Commissioner for Refugees, three non-                   expedited removal proceedings by                         The Department has concluded that
      governmental organizations, and an                      means of a ‘‘threshold screening                      the threshold screening interview is not
      interested individual. The comments                     interview.’’ During this interview, an                inconsistent with the Immigration and
      covered a broad range of issues, and                    asylum officer will question aliens who               Nationality Act. See 8 U.S.C.
      included arguments for both expanding                   are subject to the Agreement to                       1158(d)(5)(B). The threshold factual
      the rule, and for making it more                        determine whether they meet one of the                determinations under the Agreement—
      restrictive. The comments also included                 Agreement’s exceptions. See 8 CFR                     e.g., whether the alien is under the age
      some general opposition to the                          208.30(e)(6). Aliens in expedited                     of 18 or has a qualifying relative in the
      Agreement itself.1 The DHS final rule                   removal proceedings who do not meet                   United States—relate only to the
      published elsewhere in this edition of                  one of the exceptions will be returned                applicability of the terms of the
      the Federal Register addresses public                   to Canada without initiation of the                   Agreement, which is expressly
      comments received in response to the                    credible fear process or involvement of               authorized by section 208(a)(2)(A) of the
      DHS proposed rule.                                      the Department’s immigration judges.                  Act, not to a determination whether the
        Several commenters asserted that                      Several commenters asserted that the                  alien has suffered past persecution or
      there should be a provision permitting                  asylum officer’s decision in the                      faces future persecution or torture if
      independent review of an asylum                         threshold screening interview should be               returned to his or her country. In short,
      officer’s negative threshold                            subject to independent review by an                   the purpose of the determinations under
      determination, or that the evaluation                   immigration judge. The Department                     the Agreement is not to evaluate the
      should be conducted as part of the                      declines to adopt this suggestion.                    merits of the alien’s claims for asylum
      credible fear determination, which                         In the supplementary information to                or other protections, but instead relate
      would include review by an                              the Department’s proposed rule, the                   to which forum will consider the merits
      immigration judge. In contrast, one                     Department explained that, compared to                of those claims. There is no requirement
      commenter took the position that                        the myriad of issues that can arise in a              under the Agreement that an
      positive threshold determinations                       credible fear interview, the matters in a             immigration judge review a decision
      should be automatically reviewed by an                  threshold screening interview are                     that an alien is ineligible to apply for
      immigration judge, but there should be                  narrow in scope. See 69 FR at 10630.                  asylum in the United States. An asylum
      no review of negative determinations.                   The commenters contest this                           officer’s determination that the alien
      Other comments related to the                           characterization, and assert that many                should be returned to Canada under the
      procedures to be applied when the                       complicated issues could arise.                       Agreement means that the alien will
      Agreement is applied in removal                         Specifically, the commenters gave                     then pursue his or her protection claims
      proceeding under section 240 of the Act.                examples of age determination of                      in Canada under Canadian law rather
                                                              ‘‘unaccompanied minors,’’ and of                      than in the United States, pursuant to
        1 The Department notes that the public was
                                                              whether an asylum seeker has a                        section 208(a)(2)(A). Although the
      provided an opportunity to express their views          qualifying relative under the relevant                current version of the regulations
      about the proposed Agreement during a meeting at
      the former Immigration and Naturalization Service.      Agreement exceptions.                                 referenced by commenters does not
      See 67 FR 46212 (July 12, 2002). The Agreement is          The Department remains confident                   permit asylum officers to apply the
      now final.                                              that asylum officers will be able to                  asylum bars during the credible fear

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 73 of 1770
      69492           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      process, the threshold screening process                the merits of his or her protection                   Immigration Appeals (‘‘Board’’). The
      created in the DHS rules is separate and                claims under Canadian law.                            Board has jurisdiction to review appeals
      distinct from the credible fear process.                   Finally, as the Department discussed               from all decisions of immigration judges
      Further, with respect to this concern                   in the supplementary information to the               in removal proceedings. See 8 CFR
      about the inconsistency between the                     proposed rule, permitting immigration                 1003.1(b)(3) and 1240.15. This would
      ‘‘threshold screening interview’’ and                   judge review of an asylum officer’s                   include a decision of an immigration
      existing regulatory provisions, the                     determination to return the alien to                  judge concerning the applicability of the
      Department and DHS rules, after notice                  Canada under the Agreement would                      Agreement.
      to the public and opportunity for                       likely result in prolonging the detention
                                                              of arriving aliens who otherwise could                C. Withholding of Removal and
      comment, are amending these existing                                                                          Convention Against Torture Claims
      regulations under authorized                            be returned promptly to Canada to
      rulemaking procedures.                                  pursue their asylum claims there. See 69                 Several commenters challenged the
         The Department also notes that, under                FR at 10630.                                          provision of the proposed rule that
      the DHS rule, once an alien satisfies any                  For the foregoing reasons, the                     states that aliens who are ineligible to
      of the exceptions under the Agreement,                  Department believes that the threshold                apply for asylum in the United States
      an asylum officer will then make a                      screening interview to determine if an                under the Agreement are also precluded
      credible fear determination relating to                 arriving alien should be returned to                  from applying for withholding of
      the alien’s protection claims. See 8 CFR                Canada should remain separate from the                removal or protection under the
                                                              credible fear process, which relates to               Convention Against Torture. The
      208.30(e)(6) and 235.3(b)(4). As with
                                                              the merits of an alien’s claims of past or            commenters assert that section
      any other credible fear determination,
                                                              future persecution. The Department                    208(a)(2)(A) of the Act only provides for
      the alien will be able to seek a review
                                                              acknowledges the legal sufficiency of                 safe third country agreements as a bar to
      of any adverse decision by an
                                                              the threshold screening interview                     asylum, and does not extend to
      immigration judge.
                                                              approach specified in the DHS rule and                withholding of removal or protection
         The commenters also refer to section                 declines to adopt the commenters’                     under CAT.
      235(b)(1)(A)(ii) of the Act, which states               suggested changes to this approach.                      As the Department pointed out in the
      that immigration officers shall refer an                                                                      supplementary information to the
      arriving alien for a credible fear                      B. Consideration of the Agreement in                  proposed rule, there is nothing in
      interview before an asylum officer if                   Removal Proceedings                                   section 241(b)(3)(A) of the Act, or in
      that alien indicates an intention to                       One commenter sought clarification                 Article 3 of CAT, and their respective
      apply for asylum or expresses a fear of                 as to whether certain provisions                      implementing regulations, which
      persecution. The Act generally requires                 normally applicable in removal                        prevents the United States from
      that an arriving alien be given a credible              proceedings would apply to arriving                   removing an alien to a safe third country
      fear interview if the alien expresses                   aliens whom DHS has chosen to place                   so that the alien can pursue his or her
      either an intention to apply for asylum                 in removal proceedings. The                           protection claims in that country. See 69
      under section 208 of the Act or a fear                  Department notes that individuals                     FR at 10631. In this discussion, we
      of persecution. In particular, section                  placed in removal proceedings pursuant                explained that the specific terms of the
      208(a)(1) of the Act recognizes the right               to section 240 of the Act who are subject             Agreement are consistent with the
      of an arriving alien to present a claim                 to the terms of the Agreement will be                 United States’ obligation not to return
      for asylum, specifically by means of the                subject to the usual statutory and                    an individual to a country where the
      credible fear process under section                     regulatory provisions applicable in                   person would face persecution or
      235(b) of the Act. However, section                     removal proceedings before an                         torture. See id.
      208(a)(2)(A) of the Act provides that the               immigration judge.                                       The Department agrees that
      right to apply for asylum as stated in                     The commenter specifically requested               withholding of removal under section
      section 208(a)(1) of the Act shall not                  the issuance of regulatory or field                   241(b)(3)(A) of the Act, and withholding
      apply in the case of an alien who can                   guidance for the immigration judges to                or deferral of removal under CAT, are
      be removed to a safe third country                      make clear that a reasonable request for              mandatory forms of relief for aliens who
      pursuant to a bilateral or multilateral                 a continuance to obtain evidence for                  establish that they are entitled to such
      agreement. That is, aliens who can be                   Agreement-related issues should be                    relief. However, it is essential to keep in
      removed to a safe third country under                   granted. The Department declines to                   mind that, in order to be entitled to such
      this process do not have a right to apply               take this action. The regulations                     relief, an alien must demonstrate that it
      for asylum in the United States. Since,                 governing removal proceedings provide                 is more likely than not that he or she
      as noted in section 208(a)(1) of the Act,               that the immigration judge has the                    would be persecuted, or tortured, in the
      the credible fear process is the means by               discretion to deny a request for a                    particular removal country. That is,
      which arriving aliens present their                     continuance, or to grant one when                     withholding or deferral of removal
      claim for asylum, this necessarily means                ‘‘good cause’’ is shown. See 8 CFR                    relates only to the country as to which
      that aliens who can be removed to a safe                1003.29. This rule would apply to any                 the alien has established a likelihood of
      third country do not have a statutory                   removal proceeding where the                          persecution or torture—the alien may
      right to a credible fear review.                        applicability of the Agreement is at                  nonetheless be returned, consistent with
      Accordingly, an arriving alien who is                   issue. The parties therefore have an                  CAT and section 241(b)(1) and (b)(2) of
      subject to the bilateral Agreement with                 established procedure by which to make                the Act, to other countries where he or
      Canada, and does not qualify for an                     a request for a continuance, and the                  she would not face a likelihood of
      exception to that Agreement, would not                  immigration judge will adjudicate such                persecution or torture.
      have the right to present a claim for                   requests on a case-by-case basis.                        In the context of aliens covered by the
      asylum through the credible fear                           One commenter questioned whether                   Agreement, the United States and
      process, including immigration judge                    individuals placed in removal                         Canada have acknowledged that Canada
      review. Rather, in accord with the Act,                 proceedings will be permitted to appeal               is a safe third country where aliens will
      the alien would be returned to Canada                   the findings of an immigration judge                  have resort to its asylum system, and
      so that Canadian officials can consider                 under the Agreement to the Board of                   where they will have access to a full and

                                                                                                                                           '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 74 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                          69493

      fair procedure for determining their                    ‘‘indirect’’ refoulement in violation the                On the other hand, one commenter
      claims for protection against                           United States’ international obligation               stated that the family unity exceptions
      persecution or torture if returned to any               to protect refugees. The commenter                    in the Agreement are too broad, and that
      country in which they fear such harm.                   argues that returning the asylum seeker               they should include a provision
      Canada is a safe third country, and in                  to Canada may indirectly constitute                   requiring family members to assume full
      the absence of a showing that an alien                  refoulement if Canadian authorities                   financial responsibility for any alien
      would face the likelihood of persecution                subsequently send the alien back to the               falling under an exception. The
      or torture in Canada, the United States                 place of feared persecution. This rule,               commenter also expressed other
      clearly would not be in violation of its                however, only deals with returning an                 objections to the exceptions, arguing for
      international obligations (as those                     individual to Canada pursuant to the                  example that minors should not be
      obligations are codified in the Act and                 terms of the Agreement, where the alien               treated any differently than adults. The
      its implementing regulations) by                        will have a full opportunity to pursue                Department declines to narrow or limit
      returning such an alien to Canada.2                     their claims for protection. As                       any exceptions to the Agreement, just as
      Thus this rule is fully consistent with                 previously stated, returning an alien to              the Department has declined to expand
      the legal requirements under section                    a safe third country is fully consistent              upon them.
      241(b)(3) of the Act and CAT.                           with the United States’ obligations not
         The commenters also assert that                                                                            2. Valid Visa Exception
                                                              to return an individual to a country
      Canada’s mere accession to CAT is an                    where the person would face                              One commenter expressed concern
      insufficient basis to exclude aliens from               persecution or torture.                               about the exception for asylum seekers
      seeking CAT relief, arguing that the                                                                          who arrive in the United States
      Department and DHS rules somehow set                    D. Exceptions to the Agreement                        pursuant to a validly issued United
      a precedent for a ‘‘safe country of                       One commenter expressed several                     States visa or other valid admission
      origin’’ list that is a step beyond the safe            specific concerns about the exceptions                document. The commenter effectively
      third country concept. They argue that                  provided for by the Agreement, and                    noted that DHS may consider such
      adjudication of refugee claims should                   these suggestions will be addressed in                documents, even if genuine, to support
      not be precluded based upon a blanket                   turn. The Department initially points                 a charge of fraud in violation of section
      determination that a country is ‘‘safe.’’               out that the exceptions to the Agreement              212(a)(6)(C) of the Act if they were
      In support of their argument, the                       are found in the DHS final rule at 8 CFR              procured by applicants whose true
      commenters state that aliens presently                  208.30(e)(6)(iii), and are incorporated by            intentions were to enter the United
      seek CAT protection from countries that                 reference into this final rule at 8 CFR               States to apply for asylum. The
      are signatories to CAT, mentioning                      1240.11(g)(3). The DHS rule provides a                commenter sought clarification as to
      those countries by name.                                detailed discussion of the exceptions.                whether such United States visas would
         The Department is not persuaded by                                                                         be considered ‘‘validly issued’’ under
                                                              1. Family Unity Provisions
      this line of argument, because the                                                                            the exception to the Agreement. The
      provisions of this rule only apply with                    The commenter recommended that                     DHS has not amended its rule in this
      respect to a safe third country agreement               under the family unity provisions, the                area; however, the supplementary
      that satisfies all of the requirements of               term ‘‘spouse’’ should be interpreted to              information to the DHS final rule states
      section 208(a)(2)(A) of the Act. At                     include a common-law spouse. DHS has                  that for the limited purposes of applying
      present the only such Agreement is                      not expanded the definition of spouse;                the exception to the Agreement, USCIS
      between the United States and Canada.                   similarly, the Department will not                    will issue and apply operational
      The Agreement was created in                            undertake this action. The Department                 guidance interpreting the term ‘‘validly
      recognition of that country’s                           does point out that the Act and case law              issued’’ without regard to the asylum
      relationship with the United States, and                have addressed the definition of                      seeker’s subjective intent. If an alien is
      other specific factors. These include                   ‘‘spouse’’ under the immigration law.                 placed into removal proceedings under
      Canada’s generous refugee system,                       See, e.g., section 101(a)(35) of the Act;             section 240 of the Act, the parties may
      tradition of assisting refugees and                     Matter of H-, 9 I&N Dec. 640 (BIA 1962)               raise any issues concerning the
      displaced persons, and agreement to                     (recognizing the general rule that the                interpretation of this exception before
      provide each refugee status claimant                    validity of a marriage is determined by               the immigration judge in the course of
      access to a full and fair refugee status                the law of the place where it is                      removal proceedings. The Department
      determination procedure as a means to                   contracted or celebrated). The parties                notes that the factual basis for a possible
      guarantee the protections of the 1951                   are free to present any proper arguments              finding of inadmissibility under section
      Convention Relating to the Status of                    regarding the interpretation of the term              212(a)(6)(C) of the Act will be
      Refugees, the 1967 Protocol Relating to                 ‘‘spouse’’ before the immigration judge               scrutinized, because such a finding may
      the Status of Refugees, and the                         in the course of removal proceedings.                 permanently bar an alien from
      Convention Against Torture.                                The commenter also recommended                     admission. See Matter of Y-G-, 20 I&N
         Additionally, one commenter argued                   that ‘‘de facto’’ relatives be considered             Dec. 794 (BIA 1994).
      that returning an alien to Canada under                 eligible ‘‘anchor’’ relatives if the
                                                              individual serves or has served as the                3. Public Interest Exception
      the Agreement would constitute
                                                              alien’s primary source of emotional or                   One commenter raised several issues
        2 The commenters do not appear to be challenging      material support, regardless of their                 concerning the application of the public
      the designation of Canada as a safe third country.      relationship to the alien. As explained               interest exception for aliens in removal
      We note that Article 2 of the Agreement provides        in the supplementary information to the               proceedings. For example, the
      that the Agreement does not apply to refugee
      claimants who are citizens of Canada or the United
                                                              DHS final rule, the definition of ‘‘family            commenter recommended that minors
      States or to aliens who, not having a country of        member’’ was the subject of much                      who have a parent or legal guardian in
      nationality, are habitual residents of Canada or the    negotiation in the context of the                     the United States and do not meet any
      United States. If an alien has any additional           Agreement, and DHS has declined to                    of the specific exceptions to the
      arguments about why return to Canada is not
      appropriate under the Agreement, they could be
                                                              further expand the definition in its final            Agreement should be considered under
      raised with DHS in the context of the public interest   rule. The Department accordingly                      the public interest exception. The DHS
      exception.                                              declines to make this change.                         rule provides that an asylum officer may

                                                                                                                                           '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 75 of 1770
      69494           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      decide in the public interest to allow an               province of DHS. See, e.g., Matter of                 while they pursue their refugee claims
      alien covered by the Agreement to                       Bahta, 22 I&N Dec. 1381, 1391 (BIA                    in Canada.
      pursue a claim for asylum or other                      2000) (addressing the former                            The Department declines to accept the
      protection even though the alien does                   Immigration and Naturalization                        commenter’s recommendations. Because
      not meet a specific exception to the                    Service’s fundamental authority to                    the Agreement does not contemplate
      Agreement. If the alien is in removal                   exercise procedural discretion on                     that special consideration be given to
      proceedings, DHS may file a written                     whether to commence removal                           such aliens, DHS will in the first
      notice of its decision before the                       proceedings). The supplementary                       instance decide how to deal with these
      immigration judge. See 8 CFR                            information to the DHS final rule                     individuals in the exercise of its
      240.11(g)(3). The Attorney General has                  provides a discussion of how these                    enforcement discretion. If the aliens are
      decided that the decision to invoke this                asylum seekers will be received and                   placed into removal proceedings before
      authority will be left solely within the                processed.                                            an immigration judge, they will have
      discretion of DHS and will not be                          The commenter recommended that, if                 recourse to existing procedures,
      within the discretion of the immigration                DHS decides to detain an asylum seeker                including procedures for custody and
      judges to review or adjudicate in the                   returned under the Agreement,                         bond redeterminations, and requests for
      first instance. The Department therefore                immigration judges should either order                administrative closure. For a more
      declines to expand or amend the public                  the release of the individual or set a low            complete discussion of how these aliens
      interest definition as has been suggested               bond if the person does not pose a                    may be processed should this situation
      by the commenter. We note that the                      danger to the community and his or her                arise, see the SUPPLEMENTARY
      supplementary information to the DHS                    identity has been established.                        INFORMATION section in the DHS final
      rule concluded that the public interest                    The Department declines to adopt                   rule published elsewhere in this Federal
      exception is best administered through                  special rules in this situation. In                   Register.
      operational guidance and on a case-by-                  general, an alien whom DHS has chosen
                                                              to place in removal proceedings before                F. Reconsideration by Canada for
      case basis. In addition, DHS has stated                                                                       Asylum Seekers Returned to the United
      in the preamble to its rule that it will                an immigration judge will be subject to
                                                              the established procedures governing                  States
      be sensitive to the unique issues facing
      minors and will proceed carefully in                    custody and bond determinations. See 8                   One commenter has encouraged
      those cases.                                            CFR 236.1, 1003.19, and 1236.1(d).                    Canada to establish a mechanism to
         The commenter also recommended                       Those procedures do not apply,                        reconsider cases, based on new
      that the proposed rule establish a                      however, with respect to arriving aliens              evidence or changed circumstances,
      procedure between the Department and                    whom DHS has placed in expedited                      after a person has been returned to the
      DHS to ensure that DHS fully considers                  removal under section 235 of the Act.                 United States under the Agreement. The
      the application of the public interest                  See also 8 CFR 235.3(c) (arriving aliens              commenter seeks an explanation as to
      exception in those cases being                          remain subject to detention as arriving               how the Department would assist
      adjudicated before an immigration                       aliens even if they are placed into                   Canadian authorities if such a
      judge. The Department declines to                       removal proceedings under section 240                 reconsideration was sought. The
      accept the commenter’s                                  of the Act, but may be paroled by DHS).               commenter specifically recommends
      recommendation. This rule provides                      An arriving alien’s custody status is not             that, in the event Canadian authorities
      that an immigration judge may consider                  subject to review by an immigration                   seek the alien’s presence at the United
      asylum issues regarding an alien who                    judge. See 8 CFR 1003.19(h)(2)(i)(B);                 States-Canadian border to reconsider a
      otherwise would be barred by the                        Matter of Oseiwusu, 22 I&N Dec. 19 (BIA               claim, the immigration judge should
      Agreement if DHS notifies the                           1998).                                                order the release or appropriately lower
      immigration judge that it has invoked                      The commenter further expressed                    the bond of that alien, and
      the public interest exception. If an issue              concern about a possible surge of                     administratively close the alien’s case if
      arises in removal proceedings related to                asylum seekers to the United States-                  he or she is admitted into Canada to
      the public interest exception, and it is                Canadian ports-of-entry before the                    pursue a refugee claim.
      within the jurisdiction of the                          implementation of the Agreement,                         The Agreement does not address the
      immigration judge to address, the                       which would result in the Canadian                    issue of reconsideration of claims after
      parties may raise the matter during the                 authorities being overwhelmed with                    they are adjudicated by either country.
      proceedings under the existing rules.                   requests and having to ‘‘direct back’’                The Department will not speculate
                                                              aliens to the United States with re-                  about what future developments in this
      E. Procedures for Asylum Seekers                        scheduled Canadian interviews. This                   area might occur. If Canadian officials
      Returned to the United States                           has reportedly happened in the past,                  do seek to reconsider the case of an
         One commenter sought an                              and one consequence was that asylum                   alien who is in removal proceedings, the
      explanation as to how asylum seekers                    seekers were detained in the United                   initial determination on how to respond
      returned to the United States from                      States and unable to return to Canada                 would be made by DHS, not by the
      Canada under the Agreement will be                      for their interviews. The commenter                   immigration judge. The parties to the
      received and processed. The commenter                   recommended that, with respect to                     proceedings may present their positions
      understood that these returnees, without                asylum seekers placed in removal                      concerning the alien’s detention in the
      lawful status in the United States, will                proceedings ‘‘as a result of a Canadian               course of any custody review properly
      be processed as if apprehended in the                   direct-back, and absent any serious                   before the immigration judge. Further,
      interior of the United States and thus                  security concerns,’’ immigration judges               any request for administrative closure of
      will be placed in removal proceedings,                  either release these individuals on their             a removal proceeding should be
      rather than being treated as arriving                   own recognizance or set a low bond so                 addressed on a case-by-case basis. See
      aliens subject to expedited removal.                    that they can return to Canada to attend              generally Matter of Gutierrez, 21 I&N
         The manner in which asylum seekers                   their scheduled hearings. The                         Dec. 479, 480 (BIA 1996) (administrative
      returned to the United States from                      commenter also recommended that the                   closure is used to temporarily remove a
      Canada under the Agreement will be                      removal proceedings of such                           case from the docket, and is not
      received and processed is within the                    individuals be administratively closed                permitted if opposed by either party).

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 76 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                           69495

      The Department therefore declines to                       The commenter requested that, at a                 cross-reference the provisions of the
      accept the commenter’s                                  minimum, individuals returned to                      DHS rule rather than restating them.
      recommendation.                                         Canada be permitted to resubmit asylum                The Department is also correcting a
                                                              claims at the border, assuming they are               typographical error to the part heading
      G. Inadmissibility of Aliens Removed to
                                                              not detained. With respect to an alien                of 8 CFR 1235.
      Canada Under the Agreement                              who already has been returned to
                                                              Canada under the Agreement in order to                Regulatory Flexibility Act
         One commenter recommended that an
      alien who is returned to Canada under                   seek protection under Canadian law,                      The Attorney General, in accordance
      the Agreement should not subsequently                   allowing such an alien to return once                 with the Regulatory Flexibility Act (5
      be found inadmissible to the United                     again to the United States and resubmit               U.S.C. 605(b)), has reviewed this
      States under section 212(a)(9)(A)(i) of                 his or her asylum claims after being                  regulation and, by approving it, certifies
      the Act (providing that any alien who                   denied relief in Canada would                         that this rule will not have a significant
      has been ordered removed under section                  undermine a general premise of the                    economic impact on a substantial
      235(b)(1) of the Act, or at the end of                  Agreement, which is that a covered                    number of small entities. This rule
      removal proceedings under section 240                   alien is able to seek protection in one               affects individual aliens, as it relates to
      of the Act initiated upon the alien’s                   country or the other, but not both. If                claims of asylum. It does not affect
      arrival, is inadmissible for 5 years after              such an alien later returns to a U.S.-                small entities, as that term is defined in
      the date of such removal).                              Canada land border port-of-entry                      5 U.S.C. 601(6).
         The Department notes that the                        seeking protection, he or she would
                                                                                                                    Unfunded Mandates Reform Act of
      applicability of the Agreement does not                 remain subject to the Agreement and be
                                                                                                                    1995
      change the fact that an alien has been                  removed to Canada again unless he or
                                                              she was able to establish an exception                  This rule will not result in the
      ordered removed in the context of
                                                              to the Agreement.                                     expenditure by State, local, and tribal
      expedited removal proceedings or
                                                                                                                    governments, in the aggregate, or by the
      removal proceedings under section 240                   I. Miscellaneous Issues                               private sector, of $100 million or more
      of the Act. The Department finds no
                                                                 The Department also received several               in any one year, and it will not
      reason why section 212(a)(9)(A) of the
                                                              miscellaneous comments from one                       significantly or uniquely affect small
      Act, or any related provisions
                                                              commenter who asserted that the United                governments. Therefore, no actions were
      concerning aliens removed from the                      States has too many illegal immigrants                deemed necessary under the provisions
      United States, would not apply in the                   (which drives up various costs), that                 of the Unfunded Mandates Reform Act
      case of an alien subject to the                         battered women should stay in their                   of 1995.
      Agreement who is subject to expedited                   own countries and work to change laws
      removal or is ordered removed to                        there, and that this rule is a ‘‘major                Small Business Regulatory Enforcement
      Canada by an immigration judge. As for                  rule’’ that will costs taxpayers millions             Fairness Act of 1996
      other arriving aliens who have been                     of dollars.                                             This rule is not a major rule as
      ordered removed, the alien may seek                        In response, it is the Department’s                defined by section 251 of the Small
      DHS’ consent to reapply for admission,                  long-standing position that America is a              Business Regulatory Enforcement Act of
      pursuant to section 212(a)(9)(A)(iii) of                welcoming country to persons who                      1996 (5 U.S.C. 804). This rule will not
      the Act.                                                come here lawfully—whether they come                  result in an annual effect on the
      H. Requests for Reconsideration for                     here as immigrants or non-immigrants                  economy of $100 million or more; a
      Asylum Seekers Returned to Canada                       (including as refugees from human                     major increase in costs or prices; or
                                                              rights abuses)—and that lawful                        significant adverse effects on
        One commenter recommended that                        immigration benefits this country.                    competition, employment, investment,
      the immigration judge and the Board                     However, the Department and other                     productivity, innovation, or on the
      permit requests by the individual                       agencies of the United States                         ability of United States-based
      asylum seeker, or the Canadian                          government vigorously enforce                         companies to compete with foreign-
      government, to reconsider a decision                    American immigration laws against                     based companies in domestic and
      that an alien did not qualify for an                    illegal immigration. The Department                   export markets.
      exception to the Agreement, even after                  disagrees that this rule is a ‘‘major rule’’
      an alien has been removed to Canada.                    under the Small Business Regulatory                   Executive Order 12866
        The Department declines to accept the                 Enforcement Fairness Act or that it is                  The Attorney General has determined
      commenter’s recommendation. The                         ‘‘economically significant’’ within the               that this rule is a ‘‘significant regulatory
      rules governing motions for reopening                   meaning of Executive Order 12866. This                action’’ under Executive Order 12866,
      and reconsideration do not provide                      rule simply implements a statutorily-                 section 3(f), Regulatory Planning and
      authority for third parties, such as the                authorized agreement between the                      Review, and, accordingly, this rule has
      Canadian government, to file motions in                 United States and Canada that allocates               been submitted to the Office of
      proceedings before the immigration                      responsibility between the United States              Management and Budget for review. In
      judge or the Board. See 8 CFR 1003.2(a)                 and Canada for processing claims of                   particular, the Department has assessed
      and 1003.23(b). In addition, the                        certain asylum seekers.                               both the costs and benefits of this rule
      regulations provide that a motion to                       Finally, the Department has added                  as required by Executive Order 12866,
      reopen or reconsider shall not be made                  one minor conforming amendment at 8                   section 1(b)(6), and has made a reasoned
      by or on behalf of a person who is the                  CFR 1235.3(b)(4) to accommodate DHS’                  determination that the benefits of this
      subject of removal, deportation, or                     use of the threshold screening process                regulation justify its costs.
      exclusion proceedings subsequent to his                 in applying the Agreement. For more                     The rule would implement a bilateral
      or her departure from the United States.                details concerning the DHS amendment                  Agreement that allocates responsibility
      See 8 CFR 1003.2(d) and 1003.23(b).                     to 8 CFR 235.3(b)(4), see the DHS final               between the United States and Canada
      The Department declines to make any                     rule also appearing in this Federal                   for processing claims of certain asylum-
      amendments to these existing                            Register. This rule makes a conforming                seekers, enhancing the two nations’
      regulations.                                            amendment to 8 CFR 1235.3(b)(4) to                    ability to manage, in an orderly fashion,

                                                                                                                                           '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 77 of 1770
      69496           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      asylum claims brought by persons                        recordkeeping or reporting                            8 CFR Part 1235
      crossing our common border. The rule                    requirements.
      applies to certain individuals in                                                                               Administrative practice and
                                                              Family Assessment Statement                           procedure, Aliens, Immigration, and
      removal proceedings who apply for
      asylum. This rule simply adds another                      The Attorney General has reviewed                  Reporting and recordkeeping
      factor for immigration judges to                        this regulation and assessed this action              requirements.
      consider in removal proceedings.                        in accordance with the criteria specified             8 CFR Part 1240
      Therefore, the ‘‘tangible’’ costs of this               by section 654(c)(1) of the Treasury
      rulemaking to the U.S. Government are                   General Appropriations Act, 1999,                       Administrative practice and
      minimal. Applicants who are found to                    Public Law 105–277, Div. A. The                       procedure and Aliens.
      be subject to the bilateral Agreement                   Attorney General has determined that it
                                                                                                                    ■ Accordingly, chapter V of title 8 of the
      with Canada will be returned to Canada                  will not affect family well-being as that
                                                                                                                    Code of Federal Regulations is amended
      to seek asylum, saving the U.S.                         term is defined in section 654.
                                                                                                                    as follows:
      Government the cost of adjudicating                        The separate final rule published by
      their asylum claims.                                    the Department of Homeland Security                   PART 1003—EXECUTIVE OFFICE FOR
         The cost to asylum-seekers who,                      explains that an alien arriving at U.S.-              IMMIGRATION REVIEW
      under the rule, will be returned to                     Canada land border port-of-entry may
      Canada are the costs of pursuing an                     qualify for an exception to the bilateral             ■ 1. The authority citation for part 1003
      asylum claim in Canada, as opposed to                   Agreement with Canada, which                          continues to read as follows:
      the United States. There is no fee to                   otherwise requires individuals to seek                  Authority: 5 U.S.C. 301; 8 U.S.C. 1101
      apply for asylum in Canada and, under                   protection in the country of last                     note, 1103, 1252 note, 1252b, 1324b, 1362; 28
      Canadian law, asylum-seekers are                        presence (Canada), by establishing a                  U.S.C. 509, 510, 1746; sec. 2, Reorg. Plan No.
      provided social benefits for which they                 relationship to a family member in the                2 of 1950, 3 CFR, 1949–1953 Comp., p. 1002;
      are not eligible in the United States.                  United States who has lawful status in                section 203 of Pub. L. 105–100, 111 Stat.
      Therefore, the tangible costs of seeking                the United States, other than a visitor,              2196–200; sections 1506 and 1510 of Pub. L.
      asylum in Canada are no greater than                    or is 18 years of age or older and has an             106–386; 114 Stat. 1527–29, 1531–32; section
      they are in the United States. The                      asylum application pending. The DHS                   1505 of Pub. L. 106–554, 114 Stat. 2763A–
      ‘‘intangible’’ costs to asylum-seekers                  proposed rule addresses issues relating               326 to –328.
      who would be returned to Canada under                   to family well-being in connection with
      the rule are the costs of potential                     that rule.                                            ■ 2. Section 1003.42 is amended by
      separation from support networks they                      This rule provides that the                        adding new paragraph (h) to read as
      may be seeking to join in the United                    immigration judges will apply the                     follows:
      States. However, the Agreement                          definition of ‘‘family member’’ used in
      contains broad exceptions based on                      the Agreement and DHS rule, in those                  § 1003.42 Review of credible fear
      principles of family unity that would                                                                         determinations.
                                                              cases where DHS has chosen to place an
      allow many of those with family                         alien who is subject to the Agreement                 *     *     *     *     *
      connections in the United States to seek                into removal proceedings under section                  (h) Safe third country agreement. (1)
      asylum in the United States under                       240 of the Act. However, that is                      Arriving alien. An immigration judge
      existing regulations.                                   expected to occur only very rarely. In                has no jurisdiction to review a
      Executive Order 13132                                   any other case, where DHS does not                    determination by an asylum officer that
                                                              choose to place an arriving alien into                an arriving alien is not eligible to apply
        This rule will not have substantial                   removal proceedings under section 240                 for asylum pursuant to a bilateral or
      direct effects on the States, on the                    of the Act, this rule has no effect on                multilateral agreement (the Agreement)
      relationship between the National                       family well-being, because the                        under section 208(a)(2)(A) of the Act
      Government and the States, or on the                    immigration judges will not be                        and should be returned to a safe third
      distribution of power and                               involved. DHS determinations made                     country to pursue his or her claims for
      responsibilities among the various                      under the Agreement will not be                       asylum or other protection under the
      levels of government. Therefore, in                     reviewed by the Department of Justice.                laws of that country. See 8 CFR
      accordance with section 6 of Executive
                                                              List of Subjects                                      208.30(e)(6). However, in any case
      Order 13132, it is determined that this
                                                                                                                    where an asylum officer has found that
      rule does not have sufficient federalism                8 CFR Part 1003                                       an arriving alien qualifies for an
      implications to warrant the preparation
                                                                Administrative practice and                         exception to the Agreement, an
      of a federalism summary impact
                                                              procedure, Aliens, Immigration, Legal                 immigration judge does have
      statement.
                                                              Services, Organization and function                   jurisdiction to review a negative
      Executive Order 12988 Civil Justice                     (Government agencies).                                credible fear finding made thereafter by
      Reform                                                                                                        the asylum officer as provided in this
                                                              8 CFR Part 1208                                       section.
        This rule meets the applicable
      standards set forth in sections 3(a) and                  Administrative practice and                           (2) Aliens in transit. An immigration
      3(b)(2) of Executive Order 12988.                       procedure, Aliens, Immigration, and                   judge has no jurisdiction to review any
                                                              Reporting and recordkeeping                           determination by DHS that an alien
      Paperwork Reduction Act                                 requirements.                                         being removed from Canada in transit
        The provisions of the Paperwork                                                                             through the United States should be
                                                              8 CFR Part 1212                                       returned to Canada to pursue asylum
      Reduction Act of 1995, Public Law 104–
      13, 44 U.S.C. chapter 35, and its                         Administrative practice and                         claims under Canadian law, under the
      implementing regulations, 5 CFR part                    procedure, Aliens, Immigration,                       terms of a safe third country agreement
      1320, do not apply to this final rule                   Passports and visas, and Reporting and                with Canada.
      because there are no new or revised                     recordkeeping requirements.                           *     *     *     *     *

                                                                                                                                            '2-,)5
VerDate jul<14>2003   17:22 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 78 of 1770
                      Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                         69497

      PART 1208—PROCEDURES FOR                                PART 1212—DOCUMENTARY                                  may be removed to a safe third country
      ASYLUM AND WITHHOLDING OF                               REQUIREMENTS; NONIMMIGRANTS;                           pursuant to a bilateral or multilateral
      REMOVAL                                                 WAIVERS; ADMISSION OF CERTAIN                          agreement (Agreement), in the case of an
                                                              INADMISSIBLE ALIENS; PAROLE                            alien who is subject to the terms of the
      ■  3. The authority citation for part 1208                                                                     Agreement and is placed in proceedings
      is revised to read as follows:                          ■  6. The authority citation for part 1212             pursuant to section 240 of the Act. In an
                                                              is revised to read as follows:                         appropriate case, the immigration judge
        Authority: 8 U.S.C. 1103, 1158, 1226, 1252,                                                                  shall determine whether under the
                                                                   Authority: 8 U.S.C. 1101 and note, 1103.
      1282.                                                                                                          Agreement the alien should be returned
                                                              ■ 7. Section 1212.5 is revised to read as              to the safe third country, or whether the
      ■ 4. Section 1208.4 is amended by                       follows:                                               alien should be permitted to pursue
      adding new paragraph (a)(6) to read as                                                                         asylum or other protection claims in the
      follows:                                                § 1212.5 Parole of aliens into the United
                                                              States.                                                United States.
      § 1208.4 Filing the application.                          Procedures and standards for the                        (2) An alien described in paragraph
                                                              granting of parole by the Department of                (g)(1) of this section is ineligible to
      *     *     *     *     *
                                                              Homeland Security can be found at 8                    apply for asylum, pursuant to section
        (a) * * *                                             CFR 212.5.                                             208(a)(2)(A) of the Act, unless the
        (6) Safe third country agreement.                                                                            immigration judge determines, by
      Immigration judges have authority to                    PART 1235—INSPECTION OF                                preponderance of the evidence, that:
      consider issues under section                           PERSONS APPLYING FOR ADMISSION                            (i) The Agreement does not apply to
      208(a)(2)(A) of the Act, relating to the                                                                       the alien or does not preclude the alien
      determination of whether an alien is                    ■  8. The authority citation for part 1235             from applying for asylum in the United
      ineligible to apply for asylum and                      is revised to read as follows:                         States; or
      should be removed to a safe third                         Authority: 8 U.S.C. 1101 and note; 1103;                (ii) The alien qualifies for an
      country pursuant to a bilateral or                      1183; 1201; 1224; 1225; 1226; 1228.                    exception to the Agreement as set forth
      multilateral agreement, only with                                                                              in paragraph (g)(3) of this section.
                                                              ■ 9. The heading for part 1235 is revised
      respect to aliens whom DHS has chosen                   to read as above.                                         (3) The immigration judge shall apply
      to place in removal proceedings under                                                                          the applicable regulations in deciding
                                                              ■ 10. Section 1235.3 is amended by
      section 240 of the Act, as provided in                                                                         whether the alien qualifies for any
                                                              revising paragraph (b)(4) introductory                 exception under the Agreement that
      8 CFR 1240.11(g). For DHS regulations                   text and paragraph (b)(4)(i) to read as
      relating to determinations by asylum                                                                           would permit the United States to
                                                              follows:                                               exercise authority over the alien’s
      officers on this subject, see 8 CFR
      208.30(e)(6).                                           § 1235.3 Inadmissible aliens and expedited             asylum claim. The exceptions under the
                                                              removal.                                               Agreement are codified at 8 CFR
      *     *     *     *     *                                                                                      208.30(e)(6)(iii). The immigration judge
                                                              *     *      *     *    *
      ■ 5. Section 1208.30 is amended by:                       (b) * * *                                            shall not review, consider, or decide any
      ■ a. Revising paragraphs (a) and (e); and                 (4) Claim of asylum or fear of                       issues pertaining to any discretionary
      by                                                      persecution or torture. (i) The DHS                    determination on whether the alien
                                                              regulations at 8 CFR 235.3(b)(4) provide               should be permitted to pursue an
      ■ b. Removing and reserving paragraphs                                                                         asylum claim in the United States
                                                              for referring an alien to an asylum
      (c), (d), (f), and (g)(1).                              officer if the alien indicates an intention            notwithstanding the general terms of the
         The revisions read as follows:                       to apply for asylum or expresses a fear                Agreement, as such discretionary public
                                                              of persecution or torture or a fear of                 interest determinations are reserved to
      § 1208.30 Credible fear determinations                                                                         DHS. However, an alien in removal
                                                              return to his or her country.
      involving stowaways and applicants for                                                                         proceedings who is otherwise ineligible
      admission found inadmissible pursuant to                *     *      *     *    *
                                                                                                                     to apply for asylum under the
      section 212(a)(6)(C) or 212(a)(7) of the Act.
                                                              PART 1240—PROCEEDINGS TO                               Agreement may apply for asylum if DHS
        (a) Jurisdiction. The provisions of this              DETERMINE REMOVABILITY OF                              files a written notice in the proceedings
      subpart apply to aliens subject to                      ALIENS IN THE UNITED STATES                            before the immigration judge that it has
      sections 235(a)(2) and 235(b)(1) of the                                                                        decided in the public interest to allow
      Act. Pursuant to section 235(b)(1)(B),                  ■  11. The authority citation for part 1240            the alien to pursue claims for asylum or
      asylum officers have exclusive                          is revised to read as follows:                         withholding of removal in the United
      jurisdiction to make credible fear                        Authority: 8 U.S.C. 1103, 1182, 1186a,               States.
      determinations, and the immigration                     1224, 1225, 1226, 1227, 1251, 1252 note,                  (4) An alien who is found to be
      judges have exclusive jurisdiction to                   1252a, 1252b, 1362; secs. 202 and 203, Pub.            ineligible to apply for asylum under
      review such determinations.                             L. 105–100, 111 Stat. 2160, 2193; sec. 902,            section 208(a)(2)(A) of the Act is
                                                              Pub. L. 105–277, 112 Stat. 2681; sec. 1101,            ineligible to apply for withholding of
      *     *     *     *    *                                Pub. L. 107–269, 116 Stat. 2135.                       removal pursuant to section 241(b)(3) of
        (e) Determination. For the standards                                                                         the Act and the Convention against
      and procedures for asylum officers in                   ■ 12. Section 1240.11 is amended by
                                                              adding a new paragraph (g), to read as                 Torture. However, the alien may apply
      conducting credible fear interviews and                                                                        for any other relief from removal for
      in making positive and negative credible                follows:
                                                                                                                     which the alien may be eligible. If an
      fear determinations, see 8 CFR 208.30.                  § 1240.11 Ancillary matters, applications.             alien who is subject to section
      The immigration judges will review                      *     *     *     *    *                               208(a)(2)(A) of the Act is ordered
      such determinations as provided in                        (g) Safe third country agreement. (1)                removed, the alien shall be ordered
      paragraph (g)(2) of this section and 8                  The immigration judge has authority to                 removed to the safe third country in
      CFR 1003.42.                                            apply section 208(a)(2)(A) of the Act,                 which the alien will be able to pursue
      *     *     *     *    *                                relating to a determination that an alien              his or her claims for asylum or

                                                                                                                                          '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000    Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 79 of 1770
      69498           Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      protection against persecution or torture                 Dated: November 22, 2004.
      under the laws of that country.                         John Ashcroft,
                                                              Attorney General.
                                                              [FR Doc. 04–26238 Filed 11–26–04; 8:45 am]
                                                              BILLING CODE 4410–30–P




                                                                                                                                     '2-,)5
VerDate jul<14>2003   13:59 Nov 26, 2004   Jkt 205001   PO 00000   Frm 00020   Fmt 4701   Sfmt 4700   E:\FR\FM\29NOR3.SGM   29NOR3
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 80 of 1770
                                             10620

                                             Proposed Rules                                                                                                Federal Register
                                                                                                                                                           Vol. 69, No. 45

                                                                                                                                                           Monday, March 8, 2004



                                             This section of the FEDERAL REGISTER                    the subject box. Comments are available               of certain asylum seekers who are
                                             contains notices to the public of the proposed          for public inspection at the above                    traveling from Canada into the United
                                             issuance of rules and regulations. The                  address by calling (202) 514–3048 to                  States or from the United States into
                                             purpose of these notices is to give interested          arrange for an appointment.                           Canada. The Agreement provides for a
                                             persons an opportunity to participate in the
                                             rule making prior to the adoption of the final          FOR FURTHER INFORMATION CONTACT:                      threshold determination to be made
                                             rules.                                                  Joanna Ruppel, Deputy Director,                       concerning which country will consider
                                                                                                     Asylum Division, U.S. Citizenship and                 the merits of an alien’s protection claim,
                                                                                                     Immigration Services, Department of                   enhancing the two nations’ ability to
                                             DEPARTMENT OF HOMELAND                                  Homeland Security, 20 Massachusetts                   manage, in an orderly fashion, asylum
                                             SECURITY                                                Ave., NW., Third Floor, Washington, DC                claims brought by persons crossing our
                                                                                                     20536, telephone number (202) 305–                    common border. This Safe Third
                                             8 CFR Parts 208 and 212                                 2663.                                                 Country Agreement between the United
                                             [CIS No. 2255–03]                                       SUPPLEMENTARY INFORMATION:                            States and Canada currently constitutes
                                                                                                                                                           the only agreement, for purposes of
                                             RIN 1615–AA91                                           What Legal Authority Permits USCIS                    section 208(a)(2)(A) of the Act, that
                                                                                                     To Use a Safe Third Country Agreement
                                             Implementation of the Agreement                                                                               would bar an individual in or arriving
                                                                                                     as a Bar To Applying for Asylum?
                                             Between the Government of the United                                                                          at the United States from applying for
                                                                                                        Section 208(a)(1) of the Immigration               asylum.
                                             States of America and the Government
                                                                                                     and Nationality Act (‘‘Act’’) permits any
                                             of Canada Regarding Asylum Claims                                                                                During the bilateral negotiations that
                                                                                                     alien who is physically present in or
                                             Made in Transit and at Land Border                                                                            have resulted in the Safe Third Country
                                                                                                     who arrives at the United States to
                                             Ports-of-Entry                                                                                                Agreement, the delegations of both
                                                                                                     apply for asylum. However, section
                                                                                                                                                           countries acknowledged certain
                                             AGENCY:  Department of Homeland                         208(a)(2)(A) of the Act specifically states
                                                                                                                                                           differences in their respective asylum
                                             Security.                                               that paragraph (1) shall not apply
                                                                                                                                                           systems. However, harmonization of
                                             ACTION: Proposed rule.                                  where, ‘‘pursuant to a bilateral or
                                                                                                                                                           asylum laws and procedures is not a
                                                                                                     multilateral agreement, the alien may be
                                             SUMMARY:    On March 1, 2003, the                                                                             prerequisite to entering into
                                                                                                     removed to a country where the alien’s
                                             Immigration and Naturalization Service                                                                        responsibility-sharing arrangements.
                                                                                                     life or freedom would not be threatened
                                             transferred from the Department of                                                                            The salient factor is whether the
                                                                                                     on account of race, religion, nationality,
                                             Justice to the Department of Homeland                                                                         countries sharing responsibility for
                                                                                                     membership in a particular social group,
                                             Security (DHS), pursuant to the                         or political opinion, and where the alien             refugee protection have laws and
                                             Homeland Security Act of 2002 (Public                   would have access to a full and fair                  mechanisms in place that adhere to
                                             Law 107–296). The responsibility for                    procedure for determining a claim to                  their international obligations to protect
                                             administering the asylum program was                    asylum or equivalent temporary                        refugees. The Executive Committee for
                                             transferred to U.S. Citizenship and                     protection, unless the Attorney General               the Office of the United Nations High
                                             Immigration Services (‘‘USCIS’’) within                 [now deemed to be the Secretary of                    Commissioner for Refugees (UNHCR)
                                             DHS. The terms of a recently signed                     Homeland Security under the Homeland                  has concluded, ‘‘Overall it is UNHCR’s
                                             agreement between the United States                     Security Act] finds that it is in the                 position that, while in principle each
                                             and Canada bar certain categories of                    public interest for the alien to receive              State Party to the 1951 Convention and
                                             aliens arriving from Canada at land                     asylum in the United States.’’                        1967 Protocol has a responsibility to
                                             border ports-of-entry and in transit from                  On December 5th, 2002, the                         examine refugee claims made to it,
                                             Canada from applying for protection in                  governments of the United States and                  ‘‘burden-sharing’’ arrangements
                                             the United States. This proposed rule                   Canada signed the Agreement Between                   allowing for readmission and
                                             would establish USCIS asylum officers’                  the Government of the United States                   determination of status elsewhere are
                                             authority to make threshold                             and the Government of Canada For                      reasonable, provided they always ensure
                                             determinations concerning applicability                 Cooperation in the Examination of                     protection of refugees and solutions to
                                             of the Agreement in the expedited                       Refugee Status Claims from Nationals of               their problems.’’ Background Note on
                                             removal context.                                        Third Countries (‘‘Safe Third Country                 the Safe Country Concept and Refugee
                                             DATES: Written comments must be                         Agreement’’ or ‘‘Agreement’’). The                    Status (EC/SCP/68), July 26, 1991.
                                             submitted on or before May 7, 2004.                     Agreement will take effect when the                   While the asylum systems in Canada
                                             ADDRESSES: Please submit written                        United States has promulgated                         and the U.S. are not identical, both
                                             comments to the Director, Regulations                   implementing regulations and Canada                   country’s asylum systems meet and
                                             and Forms Services Division,                            has completed its own domestic                        exceed international standards and
                                             Department of Homeland Security, 425                    procedures necessary to bring the                     obligations under the 1951 Convention
                                             I Street, NW, Room 4034, Washington,                    Agreement into force. This Agreement                  relating to the Status of Refugees (1951
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             DC 20536. To ensure proper handling                     will be implemented by USCIS asylum                   Refugee Convention) and the 1967
                                             please reference CIS No. 2255–03 on                     officer determinations.                               Protocol relating to the Status of
                                             your correspondence. You may also                          The Agreement allocates                            Refugees (1967 Protocol), and the
                                             submit comments electronically to                       responsibility between the United States              United Nations Convention Against
                                             USCIS at rfs.regs@dhs.gov. When                         and Canada whereby one country or the                 Torture and Other Cruel, Inhuman, or
                                             submitting comments electronically,                     other (but not both) will assume                      Degrading Treatment or Punishment
                                             you must include CIS No. 2255–03 in                     responsibility for processing the claims              (Convention Against Torture).

                                                                                                                                                                                 '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00001   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 81 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10621

                                             What Are the Terms of the Safe Third                    who is currently vested with legal                    How Does This Rule Propose To
                                             Country Agreement Between the United                    custody of the asylum seeker or with the              Implement the Safe Third Country
                                             States and Canada?                                      authority to act on behalf of the asylum              Agreement?
                                                The Agreement permits the United                     seeker, provided that the asylum seeker
                                                                                                     is both unmarried and less than 18 years                 The rule proposes to revise § 208.4
                                             States to remove to Canada certain                                                                            and add a new § 208.30(e)(6) to permit
                                             asylum seekers attempting to enter the                  of age. USCIS will provide field
                                                                                                                                                           asylum officers to conduct a ‘‘threshold
                                             United States from Canada at a land                     guidance to asylum officers to
                                                                                                                                                           screening interview’’ in order to
                                             border port-of-entry and aliens who are                 standardize the approach used in
                                                                                                                                                           determine whether an alien is ineligible
                                             being removed from Canada in transit                    construing other family member
                                                                                                                                                           to apply for asylum under section
                                             through the United States. Similarly, it                relationships relevant to the Agreement
                                                                                                                                                           208(a)(2)(A) of the Act by operation of
                                             permits Canada to return to the United                  but not defined in the Act. Finally, these
                                                                                                                                                           the Safe Third Country Agreement. New
                                             States certain asylum seekers attempting                family members may qualify as anchor
                                                                                                                                                           § 208.30(e)(6)(iii) would codify the
                                             to enter Canada from the United States                  relatives even if they themselves do not
                                                                                                                                                           exceptions to the Agreement. Under this
                                             at a land border port-of-entry and                      possess permanent immigration status
                                                                                                                                                           rule, in any case where an asylum
                                             certain aliens being removed from the                   in the U.S. Aliens in valid immigrant or              officer determines that the alien
                                             United States through Canada. In either                 nonimmigrant status may qualify as                    qualifies for an exception to the
                                             case, the Agreement provides (with                      anchor relatives, with the exception of               Agreement with Canada, the asylum
                                             certain exceptions) that the alien be                   aliens who maintain only nonimmigrant                 officer will proceed immediately to a
                                             returned to the ‘‘country of last                       visitor status under section 101(a)(15)(B)            determination as to whether or not the
                                             presence’’ for consideration of his or her              of the Act or based on admission under                alien has a credible fear of persecution
                                             protection claims, including asylum,                    the Visa Waiver Program, who are                      or torture, as provided under existing
                                             withholding of removal, and protection                  precluded from serving as anchor                      law.
                                             under the Convention Against Torture,                   relatives by the language of the
                                             under the laws of that country.                         Agreement.                                               In § 208.30(e)(6)(i), this proposed rule
                                                For aliens arriving at a land border                                                                       also makes clear that, when an asylum
                                                                                                        More specifically, an alien who                    officer determines that an alien is
                                             port-of-entry, the Agreement provides                   arrives at a land border port-of-entry is
                                             for a number of exceptions. These                                                                             ineligible to pursue his or her protection
                                                                                                     exempt from return under the                          claims in the United States based on the
                                             exceptions are based upon the                           Agreement if the alien:
                                             principles underlying the U.S. position                                                                       applicability of the Safe Third Country
                                             while negotiating the Agreement: (1) To                    (1) Is a citizen of Canada or, not                 Agreement, the alien will be removed to
                                             the extent practicable, the Agreement                   having a country of nationality, is a                 Canada, the country of the alien’s last
                                             should not act to separate families; (2)                habitual resident of Canada;                          presence, in order to pursue his or her
                                             the Agreement must guarantee that                          (2) Has in the United States a spouse,             claims there.
                                             persons subject to it would have their                  son, daughter, parent, legal guardian,                   The rule also proposes to incorporate
                                             protection claims adjudicated in one of                 sibling, grandparent, grandchild, aunt,               the existing definitions of ‘‘credible fear
                                             the two countries; and (3) it would be                  uncle, niece, or nephew who has been                  of persecution’’ and ‘‘credible fear of
                                             applied only in circumstances where it                  granted asylum, refugee, or other lawful              torture’’ in the new § § 208.30(e)(2) and
                                             is indisputable that the alien arrived                  status in the United States, except                   (e)(3). The definition of credible fear of
                                             directly from the other country. These                  visitor status;                                       persecution, derived from section
                                             principles have been achieved by                                                                              235(b)(1)(B)(v) of the Act and existing
                                                                                                        (3) Has in the United States a spouse,
                                             including a robust family unity                                                                               policy that incorporates consideration of
                                                                                                     son, daughter, parent, legal guardian,
                                             exception that allows asylum seekers to                                                                       eligibility for withholding of removal, is
                                                                                                     sibling, grandparent, grandchild, aunt,
                                             join certain family members residing in                                                                       ‘‘a significant possibility, taking into
                                                                                                     uncle, niece, or nephew who is at least
                                             the United States or Canada while they                                                                        account the credibility of the statements
                                                                                                     18 years of age and has an asylum
                                             pursue their protection claims; by                                                                            made by the alien in support of the
                                                                                                     application pending in the United                     alien’s claim and such other facts as are
                                             clearly stipulating that the alien must
                                                                                                     States;                                               known to the officer, the alien can
                                             have his or her claim adjudicated in
                                             either Canada or the United States; and                    (4) Is unmarried, under 18 years of                establish eligibility for asylum under
                                             by limiting the application of the                      age, and does not have a parent or legal              section 208 of the Act or for
                                             Agreement to situations where it is clear               guardian in either Canada or the United               withholding of removal under section
                                             that the alien arrived directly from the                States;                                               241(b)(3) of the Act.’’ The proposed rule
                                             other country; e.g., at land border ports-                 (5) Is applying for admission at a                 incorporates the existing definition of
                                             of-entry or in-transit while being                      United States land border port-of-entry               credible fear of torture provided in the
                                             removed from Canada.                                    with a validly issued visa or other valid             supplementary information to the
                                                The Agreement’s family unity                         admission document, other than for                    interim rule implementing the United
                                             exceptions are particularly generous.                   transit, issued by the United States, or,             States’ obligations under the Convention
                                             The range of family members who may                     being required to hold a visa to enter                Against Torture published in the
                                             qualify as ‘‘anchor’’ relatives due to                  Canada, was not required to obtain a                  Federal Register at 64 FR 8484 on
                                             their presence in the United States is far              visa to enter the United States; or                   February 19, 1999. Under current
                                             broader than those recognized under                                                                           procedures, as provided in the
                                             other provisions of immigration law.                       (6) Has been permitted, as an                      supplementary information to the
                                                                                                     unreviewable exercise of discretion by
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             The list of eligible family members                                                                           interim rule, an alien is found to have
                                             includes spouses, sons, daughters,                      DHS, to pursue a protection claim in the              a credible fear of torture if the alien
                                             parents, legal guardians, siblings,                     United States because it was determined               shows that there is a significant
                                             grandparents, grandchildren, aunts,                     that it is in the public interest to do so.           possibility that he or she is eligible for
                                             uncles, nieces, and nephews. For                           The specific terms of the Safe Third               withholding of removal or deferral of
                                             purposes of the Agreement, a ‘‘legal                    Country Agreement are available on the                removal under the Convention Against
                                             guardian’’ will be construed as someone                 USCIS Web site at http://www.uscis.gov.               Torture. The rule does not propose to

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00002   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 82 of 1770
                                             10622                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             alter current procedures related to these               ‘‘credible fear interview,’’ the asylum               judges for further review of these
                                             existing definitions.                                   officer inquires as to the nature and                 threshold screening determinations. The
                                                Finally, this rule proposes to remove                basis of the alien’s claims relating to               narrow factual issues concerning the
                                             the provisions of 8 CFR 208.30(g)(2)                    past persecution and fear of future                   Agreement’s applicability and
                                             relating to the conduct of credible fear                persecution or torture. The asylum                    exceptions (such as the presence of
                                             review by immigration judges. In view                   officer then determines whether or not                family members in the U.S. or the
                                             of the transfer of the responsibilities of              there is a significant possibility, taking            possession of validly issued visas) do
                                             the former INS to DHS on March 1,                       into account the credibility of the                   not relate to whether an alien has a fear
                                             2003, the Attorney General published a                  statements made by the alien in support               of persecution or torture, and can
                                             rule creating a new chapter V in 8 CFR,                 of the alien’s claims and other facts                 adequately be resolved by asylum
                                             beginning with part 1001 and                            known to the officer, that the alien                  officers. Thus, under this proposed rule,
                                             containing the regulations pertaining to                could establish eligibility for protection            when an asylum officer makes and a
                                             the functions of the Executive Office for               under U.S. law. In the event that the                 supervisor reviews this threshold
                                             Immigration Review (EOIR), which                        asylum officer determines that the alien              determination, there would be no
                                             remains under the authority of Attorney                 has not established a credible fear of                further administrative review of that
                                             General. The Attorney General’s rule                    persecution or torture, the alien may                 decision. Elsewhere in the Federal
                                             was published in the Federal Register at                request review of that determination by               Register, the Department of Justice is
                                             68 FR 9824 on February 28, 2003.                        an immigration judge.                                 publishing a proposed rule to specify
                                             Accordingly, this rule revises §                           For aliens who are subject to the                  the authority of the immigration judges
                                             208.30(g)(2) to remove the previous                     Agreement, however, the threshold                     with respect to issues arising under the
                                             provisions and to substitute a new                      question is whether the alien should be               Agreement.
                                             cross-reference to the current EOIR                     returned to Canada for Canadian                          This method for implementing the
                                             regulations which are now codified at 8                 authorities to consider the merits of the             Safe Third Country Agreement, which
                                             CFR 1208.30(g)(2).                                      alien’s claims, or whether the alien will             bars certain aliens from applying for
                                                                                                     instead be allowed to pursue his or her               asylum in the United States, is within
                                             Why Is USCIS Proposing To Amend the
                                                                                                     protection claims in the United States.               the authority of the Secretary of DHS,
                                             Regulations Governing Credible Fear
                                                                                                     Accordingly, this rule provides for a                 under section 208(a)(2)(A) of the Act
                                             Determinations?
                                                                                                     threshold screening interview by an                   and under section 208(d)(5)(B) of the
                                                The Safe Third Country Agreement                     asylum officer to determine whether an                Act, which provides authority to impose
                                             between the United States and Canada                    alien subject to the Agreement will be                regulatory conditions or limitations on
                                             bars certain aliens from pursuing                       permitted to remain in the U.S. to                    the consideration of an application for
                                             protection claims in the United States if               pursue his or her protection claims,                  asylum not inconsistent with the Act.
                                             they are either arriving from Canada at                 based on the alien’s qualification for one            Section 208(a)(2)(A) of the Act makes an
                                             land border ports-of-entry or are being                 of the Agreement’s exceptions. It is only             alien ineligible to apply for asylum in
                                             removed from Canada in transit through                  after this threshold screening interview              the United States if, pursuant to a
                                             the United States. Instead, those aliens                (i.e., only after the asylum officer has              bilateral agreement, the Secretary
                                             will be returned to Canada to have their                decided that the alien is not going to be             concludes that the alien ‘‘would have
                                             protection claims adjudicated by                        removed to Canada for an adjudication                 access to a full and fair procedure for
                                             Canada. In general, the Agreement will                  of the alien’s claims) that the asylum                determining a claim to asylum or
                                             be applied to such aliens who are                       officer would proceed to promptly                     equivalent temporary protection’’ in a
                                             subject to expedited removal provisions                 consider the alien’s claims for                       safe third country. An alien who is
                                             under section 235(b) of the Act, which                  protection under United States law                    covered by section 208(a)(2)(A) is thus
                                             provides a specific removal mechanism                   through the credible fear determination               not eligible to apply for asylum
                                             for aliens who are inadmissible under                   process. The asylum officer’s notes                   regardless of the statutory means by
                                             sections 212(a)(6)(C) (fraud or willful                 regarding the threshold issues raised by              which he is ordered removed from the
                                             misrepresentation) or 212(a)(7) (failure                the Agreement would then be included                  United States. By this rule, the Secretary
                                             to have proper documents) of the Act.                   in the asylum officer’s written record of             is proposing, in a manner consistent
                                             However, in light of the Safe Third                     the credible fear determination. In those             with the Act, to delegate to asylum
                                             Country Agreement’s purpose in                          instances where an asylum officer                     officers the authority to make the
                                             allowing asylum seekers access to only                  determines, after review by a                         threshold determination whether an
                                             one of the signatory countries’                         supervisory asylum officer, that the                  alien is ineligible to apply for asylum by
                                             protection systems, this rule proposes a                alien has not provided reason to believe,             operation of the Agreement with
                                             modified approach to the expedited                      by a preponderance of the evidence, that              Canada.
                                             removal process in the form of a                        he or she qualifies for any of the                       USCIS thus proposes to amend the
                                             threshold asylum officer screening as to                Agreement’s exceptions, then the                      regulations governing the credible fear
                                             which country (Canada or the United                     asylum officer will advise the alien that             determination in order to implement the
                                             States) will consider an alien’s                        he or she is being returned to Canada                 threshold screening process described
                                             protection claims. Only after this                      based on the terms of the Agreement so                above for aliens subject to the Safe
                                             threshold issue has been resolved in                    that the alien will be able to pursue his             Third Country Agreement, prior to a
                                             favor of allowing the alien to pursue an                or her claims for asylum or protection                credible fear determination. However,
                                             asylum claim in the United States will                  under Canadian law.                                   this rule preserves unchanged the
                                             an asylum officer make a determination                     Given the narrowness of the factual                existing credible fear process itself,
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             as to whether or not the alien has a                    issues relevant to the threshold                      including the availability of a credible
                                             credible fear of persecution or torture.                screening determination that the                      fear review by an immigration judge, in
                                                Under section 235(b), aliens subject to              Agreement and/or its exceptions are                   every case where the asylum officer
                                             expedited removal who seek asylum in                    applicable to an alien, which can                     determines that an alien subject to the
                                             the United States or otherwise express                  readily be considered and adjudicated                 Agreement does satisfy any of the
                                             a fear of persecution or torture are                    by asylum officers, this rule does not                threshold jurisdictional exceptions,
                                             referred to an asylum officer. During a                 provide for referral to immigration                   including a discretionary decision by

                                                                                                                                                                                 '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00003   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 83 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                               10623

                                             DHS to allow the alien to pursue an                     adult; (2) has been convicted or                      not have documents establishing family
                                             asylum claim as a matter in the public                  adjudicated delinquent of an aggravated               relationships with them at the time they
                                             interest. If the asylum officer determines              felony in the United States or any other              seek to enter the United States. Asylum
                                             the alien is not barred by the Agreement                country, and a U.S. Customs and Border                officers receive extensive training in
                                             from pursuing his or her protection                     Protection (CBP) officer has                          evaluating credibility of testimony when
                                             claims in the U.S., the asylum officer                  confirmation of that order; or (3) has                there is little or no documentation in
                                             will then proceed immediately to a                      been formally removed, excluded, or                   support of that testimony. Asylum
                                             credible fear determination on the                      deported previously from the United                   officers will document their findings
                                             merits of the alien’s claims, and, if                   States. Existing guidelines permit                    that the Agreement or its exceptions are
                                             necessary, an immigration judge will                    granting a waiver, deferring the                      applicable to an alien, and in the case
                                             conduct a review of this determination                  inspection, permitting a withdrawal of                of any alien who qualifies for one of the
                                             on the merits, as provided under                        the application for admission, or using               Agreement’s exceptions, will
                                             existing law and regulations.                           other discretionary means to process                  immediately proceed to make a credible
                                                                                                     unaccompanied minors who seek                         fear determination, as described in
                                             How Does This Rule or the Safe Third
                                                                                                     admission to the United States, where                 sections 235(b)(1)(B)(ii) and (iii) of the
                                             Country Agreement Affect
                                                                                                     appropriate. This rule does not propose               Act.
                                             Unaccompanied Minors?
                                                                                                     to change that existing policy. The Safe
                                                In order to understand how this rule                                                                       How Does the Safe Third Country
                                                                                                     Third Country Agreement will be
                                             affects unaccompanied minors, it is                                                                           Agreement Address the Possibility That
                                                                                                     applied in the expedited removal
                                             important to understand that the                                                                              Individuals Will Be Removed Without
                                                                                                     proceedings of unaccompanied minors
                                             definition of an ‘‘unaccompanied                                                                              Having Their Protection Claims Heard?
                                                                                                     only when such other processing of an
                                             minor’’ customarily used in determining                 unaccompanied minor seeking                             An individual referred by either
                                             appropriate immigration processes is                    admission at a land border port-of-entry              Canada or the United States to the other
                                             different than the definition used in the               is not appropriate. When an                           country under the terms of Article 4
                                             Agreement for determining whether an                    unaccompanied minor arrives from                      cannot be removed to a third country
                                             exception to the Agreement applies.                     Canada at a land border port-of-entry                 until an adjudication of the individual’s
                                             While ‘‘unaccompanied minor’’ has not                   and seeks protection, he or she still will            protection claims has been made. The
                                             been formally defined in the Act or in                  be processed according to existing                    Agreement also provides, in Article 3,
                                             regulations, for immigration processing                 guidelines, which often results in                    that an individual returned to the
                                             purposes, an individual who is under                    placing the minor into removal                        country of last presence shall not be
                                             age 18 and is not accompanied by an                     proceedings under section 240 of the                  removed to another country pursuant to
                                             adult relative or guardian is considered                Act. Where the minor is placed into                   any other Safe Third Country
                                             an ‘‘unaccompanied minor.’’ This                        removal proceedings under section 240                 Agreement or regulation.
                                             definition differs from the Agreement’s                 of the Act, the Agreement, including its              How Does the Safe Third Country
                                             language. Article 1(f) of the Agreement                 definition of ‘‘unaccompanied minor,’’                Agreement Affect People Who Are
                                             defines ‘‘unaccompanied minor’’ as ‘‘an                 will be applied by the immigration                    Being Removed From Canada or the
                                             unmarried refugee status claimant who                   judge, as provided in the Department of               United States and Then Seek Protection
                                             has not yet reached his or her eighteenth               Justice proposed rule published in the                While Transiting Through the Other
                                             birthday and does not have a parent or                  Federal Register.                                     Country?
                                             legal guardian in either Canada or the
                                             United States.’’ This rule does not                     What Type of Evidence Will Satisfy                       Pursuant to Article 5(a) of the
                                             propose replacing the customary                         USCIS When Determining Whether an                     Agreement, if an alien is being removed
                                             definition of ‘‘unaccompanied minor’’                   Individual Meets One of the Exceptions                from Canada through the United States
                                             with the Agreement’s definition for                     in the Agreement?                                     and expresses a fear of persecution or
                                             purposes of determining immigration                        As specified in the proposed rule at               torture, the alien will be returned to
                                             issues unrelated to the Agreement.                      § 208.30(e)(6)(ii) and pursuant to a                  Canada for Canada to adjudicate his or
                                             However, in applying the Agreement,                     Statement of Principles concerning the                her protection claims, in accordance
                                             this difference in definitions will result              implementation of the Agreement, the                  with Canada’s protection system.
                                             in finding that some individuals under                  alien bears the burden of proof to                    Generally, individuals being removed
                                             age 18 who are not accompanied by an                    establish by a preponderance of the                   by Canada through the United States are
                                             adult relative or legal guardian when                   evidence that an exception applies, such              pre-inspected in Canada and escorted by
                                             they arrive at a land border port-of-entry              that the alien falls outside the scope of             Canadian immigration officials to their
                                             will not qualify for the unaccompanied                  the Agreement. Asylum officers will use               onward destination. Individuals who
                                             minor exception in the Agreement,                       all available evidence, including the                 make a protection claim during pre-
                                             because they have a parent or legal                     individual’s testimony, affidavits and                inspection will not be allowed to transit
                                             guardian in the United States or Canada.                other documentation, as well as                       through the United States. Individuals
                                                Since August of 1997, the                            available records and databases, to                   being removed by Canada in transit
                                             Immigration and Naturalization                          determine whether an exception to the                 through the United States are
                                             Service’s policy, now DHS’s policy, has                 Agreement applies in each individual’s                considered arriving aliens in parole
                                             been to place unaccompanied minors                      case. Credible testimony alone may be                 status, as described in section 212(d)(5)
                                             into expedited removal proceedings                      sufficient to establish that an exception             of the Act. If such an individual asserts
                                             only under limited circumstances.                       applies, if there is a satisfactory                   a fear of persecution or torture to a U.S.
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             Under existing policy, an                               explanation of why corroborative                      immigration officer, while in transit
                                             unaccompanied minor would be placed                     documentation is not reasonably                       through the United States, the
                                             into expedited removal proceedings                      available. DHS recognizes that computer               individual’s parole status will be
                                             only if he or she (1) in the presence of                systems and DHS records will not be                   terminated pursuant to § 212.5(e)(2)(i),
                                             a DHS immigration officer, engaged in a                 sufficient to verify family relationships             and he or she generally will be placed
                                             crime that would qualify as an                          in all circumstances and that asylum                  in expedited removal proceedings,
                                             aggravated felony if committed by an                    seekers fleeing persecution often will                though there may be some rare instances

                                                                                                                                                                                 '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00004   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 84 of 1770
                                             10624                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             in which the individual will be placed                  removal or deferral of removal to a                   entering the United States from Canada.
                                             in removal proceedings under section                    country where it is more likely than not              The proposed rule is limited only to
                                             240 of the Act. Transit aliens placed in                that the applicant would be subject to                those individuals who are placed in
                                             expedited removal proceedings under                     torture.                                              expedited removal or removal
                                             this provision will be subject to the                     Article 3 of the Agreement provides                 proceedings upon arrival at U.S.-Canada
                                             same asylum officer threshold screening                 that ‘‘the Parties shall not return or                land border ports-of-entry and to those
                                             process as aliens arriving at U.S.-Canada               remove a refugee status claimant                      who are aliens in transit through the
                                             land border ports-of-entry. For those                   referred by either Party under the terms              United States subsequent to removal
                                             rare instances in which such a transit                  of [the Agreement] to another country                 from Canada. Individuals who
                                             alien is placed in removal proceedings                  until an adjudication of the person’s                 previously entered the United States,
                                             pursuant to section 240 of the Act, the                 refugee status claim has been made.’’ In              having come from Canada, and later
                                             Agreement will be applied by the                        Article 1, the Agreement defines a                    apply for asylum affirmatively with
                                             immigration judge as provided in the                    refugee status claim to include a request             USCIS or defensively in removal
                                             Department of Justice proposed rule,                    for protection under the 1951 Refugee                 proceedings before an immigration
                                             published in the Federal Register.                      Convention, 1967 Protocol, or                         judge are not arriving aliens and so will
                                                The effect of the Agreement on an                    Convention Against Torture. Returning                 not be barred from applying for asylum
                                             asylum seeker being removed from the                    any alien to Canada pursuant to the                   by operation of the Agreement.
                                             United States through Canada depends                    terms of the Agreement for a
                                             on whether the United States already                    consideration of the alien’s protection               Regulatory Flexibility Act
                                             has considered any asylum,                              claims, in the absence of any grounds                    DHS has reviewed this regulation in
                                             withholding, or Torture Convention                      for believing that the alien would be                 accordance with the Regulatory
                                             claim(s). If the United States has                      persecuted or tortured in Canada, is                  Flexibility Act (5 U.S.C. 605(b)) and by
                                             considered but denied the alien’s                       consistent with the United States’                    approving it, DHS preliminarily certifies
                                             protection claims, the person will be                   international protection obligations.                 that this rule will not have a significant
                                             permitted onward movement, in                                                                                 economic impact on a substantial
                                                                                                     Does CBP Plan To Place Aliens
                                             accordance with Article 5(c) of the                                                                           number of small entities. This rule
                                                                                                     Returned to the United States From
                                             Agreement. If the United States has not                                                                       affects individual aliens, as it relates to
                                                                                                     Canada Under the Safe Third Country
                                             already adjudicated the alien’s                                                                               claims of asylum. It does not affect
                                                                                                     Agreement Into Expedited Removal
                                             protection claims, the person will be                                                                         small entities, as that term is defined in
                                                                                                     Proceedings?
                                             returned to the United States for such an                                                                     5 U.S.C. 601(6).
                                             adjudication.                                              No. For an alien to be subject to the
                                                                                                     expedited removal provisions, the alien               Unfunded Mandates Reform Act of
                                             How Does the Agreement Affect                           must first meet the definition of arriving            1995
                                             Individuals Who Seek Withholding of                     alien. The Board of Immigration                         This rule will not result in the
                                             Removal or Protection Under the                         Appeals has held that an alien who goes               expenditure by State, local, and tribal
                                             Convention Against Torture?                             abroad but is returned to the United                  governments, in the aggregate, or by the
                                                Article 33 of the 1951 Refugee                       States after having been formally denied              private sector, of $100 million or more
                                             Convention, as supplemented by the                      admission by the foreign country is not               in any one-year, and it will not
                                             1967 Refugee Protocol, requires that                    an applicant for admission, since, in                 significantly or uniquely affect small
                                             signatory states not return persons to                  contemplation of law, the alien did not               governments. Therefore, no actions were
                                             any country where their lives or                        leave the United States. Matter of T, 6               deemed necessary under the provisions
                                             freedom would be threatened on                          I&N Dec. 638 (1955). Those who entered                of the Unfunded Mandates Reform Act
                                             account of their race, religion,                        the United States legally or illegally and            of 1995.
                                             nationality, political opinion, or                      are later denied admission by Canada
                                             membership in a particular social group.                are not arriving aliens and therefore not             Small Business Regulatory Enforcement
                                             The U.S. is a signatory to the 1967                     subject to expedited removal.                         Fairness Act of 1996
                                             Protocol, and Canada is a signatory to                  Depending on their status, they may or                   This rule is not a major rule as
                                             both the 1951 Refugee Convention and                    may not be subject to removal                         defined by section 804 of the Small
                                             the 1967 Protocol. The U.S. implements                  proceedings before an immigration                     Business Regulatory Enforcement Act of
                                             its obligations under the 1967 Protocol                 judge, pursuant to section 240 of the                 1996. This rule will not result in an
                                             in section 241(b)(3) of the Act, which,                 Act, or removal pursuant to sections                  annual effect on the economy of $100
                                             as implemented, prohibits DHS from                      241(a)(5) (reinstatement of a prior order)            million or more; a major increase in
                                             removing aliens to any country where it                 or 238(b) (administrative removal based               costs or prices; or significant adverse
                                             is more likely than not that their lives                on aggravated felony conviction) of the               effects on competition, employment,
                                             or freedom would be threatened on                       Act. For example, this return to the                  investment, productivity, innovation, or
                                             account of the grounds enumerated                       United States would not qualify as an                 on the ability of United States-based
                                             above. Nevertheless, DHS is not                         ‘‘arrival’’ for purposes of determining               companies to compete with foreign-
                                             prevented from removing aliens to                       whether an applicant has filed for                    based companies in domestic and
                                             countries where their lives or freedom                  asylum within one year of the date of                 export markets.
                                             would not be threatened.                                his or her last arrival in the United
                                                Article 3 of the Convention Against                                                                        Executive Order 12866
                                                                                                     States, as required under section
                                             Torture prohibits the return of persons                 208(a)(2)(B) of the Act.                                 The Department of Homeland
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             to any country where there are                                                                                Security has determined that this rule is
                                             substantial grounds for believing that                  How Does This Proposed Rule Affect                    a ‘‘significant regulatory action’’ under
                                             they would be subject to torture. Like                  Individuals Who Enter the United                      Executive Order 12866, section 3(f),
                                             the United States, Canada is a signatory                States Through Canada and Who Then                    Regulatory Planning and Review, and,
                                             to the Convention Against Torture. The                  Apply for Asylum?                                     accordingly, this rule has been
                                             United States implements this                             The proposed rule does not affect any               submitted to the Office of Management
                                             obligation by granting withholding of                   individuals who apply for asylum after                and Budget for review. In particular, the

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00005   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 85 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                               10625

                                             Department has assessed both the costs                  additional costs may include. The                     Paperwork Reduction Act of 1995.
                                             and benefits of this rule as required by                ‘‘intangible’’ costs to asylum seekers                Written comments are encouraged and
                                             Executive Order 12866, section 1(b)(6)                  who would be returned to Canada under                 will be accepted until May 7, 2004.
                                             and has made a reasoned determination                   the proposed rule are the costs of                    When submitting comments on the
                                             that the benefits of this regulation justify            potential separation from support                     information collection, your comments
                                             its costs.                                              networks they may be seeking to join in               should address one or more of the
                                                The proposed rule would implement                    the United States. However, the                       following four points.
                                             a bilateral agreement that allocates                    Agreement contains broad exceptions                     (1) Evaluate whether the collection of
                                             responsibility between the United States                based on principles of family unity that              information is necessary for the proper
                                             and Canada for processing claims of                     would generally allow those with family               performance of the functions of the
                                             certain asylum seekers. The rule applies                connections in the United States to seek              agency, including whether the
                                             to individuals who are subject to                       asylum in the United States under                     information will have practical utility;
                                             expedited removal and, under existing                   existing regulations governing the                      (2) Evaluate the accuracy of the
                                             regulations, would receive a credible                   credible process.                                     agency’s estimate of the burden of the
                                             fear interview by an asylum officer. This                  The proposed rule benefits the United              collection of information, including the
                                             rule simply adds a preliminary                          States because it enhances the ability of             validity of the methodology and
                                             screening by asylum officers to                         the U.S. and Canada to manage, in an                  assumptions used;
                                             determine whether the alien is even                     orderly fashion, asylum claims brought                  (3) Enhance the quality, utility, and
                                             eligible to seek protection in the United               by persons crossing our common border.                clarity of the information to be
                                             States, in which case the asylum officer                By implementing the Agreement, the                    collected; and
                                             will then proceed to make the credible                  proposed rule furthers U.S. and                         (4) Minimize the burden of the
                                             fear determination under existing rules.                Canadian goals, as outlined in the 30-                collection of the information on those
                                             Based on statistical evidence, it is                    Point Action Plan under the Smart                     who are to respond, including through
                                             anticipated that approximately 200                      Border Declaration signed by Secretary                the use of any and all appropriate
                                             aliens may seek to enter the United                     Ridge and former Canadian Deputy                      automated, electronic, mechanical, or
                                             States from Canada at a land border                     Foreign Minister John Manley, to ensure               other technological collection
                                             port-of-entry and be placed into                        a secure flow of people between the two               techniques or other forms of information
                                             expedited removal proceedings. A                        countries while preserving asylum                     technology, e.g., permitting electronic
                                             significant number of these aliens will                 seekers’ access to a full and fair asylum             submission of responses.
                                             be found exempt from the Agreement                      process in a manner consistent with
                                             and eligible to seek protection in the                  U.S. law and international obligations.               Overview of This Information Collection
                                             United States after the threshold                       Further, the Agreement and proposed                      (1) Type of information collection:
                                             screening interview proposed in this                    rule save the U.S. the time and expense               New.
                                             rule. It is difficult to predict how many               of adjudicating protection claims                        (2) Title of Form/Collection: Credible
                                             aliens will be returned to the U.S.-                    brought by asylum seekers who have                    fear threshold screening interview.
                                             Canadian border under the Agreement,                    already had a full and fair opportunity                  (3) Agency form number, if any, and
                                             but the costs incurred in detaining and                 to present their claims in Canada.                    the applicable component of the
                                             transporting them are not likely to be
                                             substantial. Therefore, the ‘‘tangible’’                Executive Order 13132                                 Department of Homeland Security
                                             costs of this rulemaking to the U.S.                                                                          sponsoring the collection: No form
                                                                                                       This rule will not have substantial
                                             Government are minimal. Applicants                                                                            number, U.S. Citizenship and
                                                                                                     direct effects on the States, on the
                                             who are found to be subject to the Safe                                                                       Immigration Services.
                                                                                                     relationship between the National
                                             Third Country Agreement will be                                                                                  (4) Affected public who will be asked
                                                                                                     Government and the States, or on the
                                             returned to Canada to seek protection,                                                                        or required to respond, as well as a brief
                                                                                                     distribution of power and
                                             saving the U.S. Government the cost of                                                                        abstract: Individuals. The information
                                                                                                     responsibilities among the various
                                             adjudicating their asylum claims and, in                                                                      collection is necessary in order for the
                                                                                                     levels of government. Therefore, in
                                             some cases, the cost of detention                                                                             CIS to make a determination whether an
                                                                                                     accordance with section 6 of Executive
                                             throughout the asylum process.                                                                                alien is eligible to apply for asylum
                                                                                                     Order 13132, it is determined that this
                                                The cost to asylum seekers who,                                                                            pursuant to section 208(a)(2)(A) of the
                                                                                                     rule does not have sufficient federalism
                                             under the proposed rule, will be                                                                              Act.
                                                                                                     implications to warrant the preparation
                                             returned to Canada are the costs of                     of a federalism summary impact                           (5) An estimate of the total number of
                                             pursuing an asylum claim in Canada, as                  statement.                                            respondents and the amount of time
                                             opposed to the United States. There is                                                                        estimated for an average respondent to
                                             no fee to apply for asylum in Canada                    Executive Order 12988 Civil Justice                   respond: 200 respondents at 30 minutes
                                             and, under Canadian law, asylum                         Reform                                                per response.
                                             seekers are provided social benefits that                 This rule meets the applicable                         (6) An estimate of the total of public
                                             they are not eligible for in the United                 standards set forth in sections 3(a) and              burden (in hours) associated with the
                                             States, including access to medical                     3(b)(2) of Executive Order 12988.                     collection: Approximately 100 burden
                                             coverage, adult public education, and                                                                         hours.
                                             public benefits. Therefore, the tangible                Paperwork Reduction Act                                  All comments and suggestions or
                                             costs of seeking asylum in Canada are                     The regulations at 8 CFR 208.30                     questions regarding additional
                                             no greater than they are in the United                  require that an asylum officer conduct a              information should be directed to the
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             States. However, because there may be                   threshold screening interview to                      Department of Homeland Security, U.S.
                                             other tangible costs to asylum seekers                  determine whether an alien is ineligible              Citizenship and Immigration Services,
                                             attempting to enter the United States                   to apply for asylum pursuant to section               Regulations and Forms Services
                                             from Canada at a land border port-of-                   208(a)(2)(A) of the Act. The threshold                Division, 425 I Street, NW., Room 4034,
                                             entry (e.g., transportation costs to the                screening interview is considered an                  Washington, DC 20536; Attention:
                                             U.S. border), public comment is invited                 information collection requirement                    Richard A. Sloan, Director, 202–514–
                                             for further consideration of what such                  subject to review by OMB under the                    3291.

                                                                                                                                                                                 '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00006   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 86 of 1770
                                             10626                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             Family Assessment Statement                             List of Subjects                                      significant possibility, taking into
                                                                                                                                                           account the credibility of the statements
                                               DHS has reviewed this regulation and                  8 CFR Part 208
                                                                                                                                                           made by the alien in support of the
                                             determined that it may affect family                      Administrative practice and                         alien’s claim and such other facts as are
                                             well-being as that term is defined in                   procedure, Aliens, Immigration,                       known to the officer, the alien can
                                             section 654 of the Treasury General                     Reporting and recordkeeping                           establish eligibility for asylum under
                                             Appropriations Act, 1999, Public Law                    requirements.                                         section 208 of the Act or for
                                             105–277, Div. A. Accordingly, DHS has                                                                         withholding of removal under section
                                             assessed this action in accordance with                 8 CFR Part 212
                                                                                                                                                           241(b)(3) of the Act.
                                             the criteria specified by section                         Administrative practice and                            (3) An alien will be found to have a
                                             654(c)(1). In this proposed rule, an alien              procedure, Aliens, Immigration,                       credible fear of torture if the alien shows
                                             arriving at a land border port-of-entry                 Passports and visas, Reporting and                    that there is a significant possibility that
                                             with Canada may qualify for an                          recordkeeping requirements.                           he or she is eligible for withholding of
                                             exception to the Safe Third Country                     Proposed Amendments to the                            removal or deferral of removal under the
                                             Agreement, which otherwise requires                     Regulations                                           Convention Against Torture, pursuant to
                                             individuals to seek protection in the                                                                         § § 208.16 or 208.17.
                                             country of last presence (Canada), by                     Accordingly, chapter I of title 8 of the               (4) In determining whether the alien
                                             establishing a relationship to a family                 Code of Federal Regulations is proposed               has a credible fear of persecution, as
                                             member in the United States who has                     to be amended as follows:                             defined in section 235(b)(1)(B)(v) of the
                                             lawful status in the United States, other                                                                     Act, or a credible fear of torture, the
                                                                                                     PART 208—PROCEDURES FOR                               asylum officer shall consider whether
                                             than a visitor, or is 18 years of age or                ASYLUM AND WITHHOLDING OF
                                             older and has an asylum application                                                                           the alien’s case presents novel or unique
                                                                                                     REMOVAL                                               issues that merit consideration in a full
                                             pending. This proposed rule
                                             incorporates the Agreement’s definition                   1. The authority citation for part 208              hearing before an immigration judge.
                                             of ‘‘family member,’’ which may be a                    continues to read as follows:                            (5) Except as provided in paragraph
                                             spouse, son, daughter, parent, legal                                                                          (e)(6) of this section, if an alien is able
                                                                                                       Authority: 8 U.S.C. 1103, 1158, 1226, 1252,         to establish a credible fear of
                                             guardian, sibling, grandparent,                         1282; 8 CFR part 2.
                                             grandchild, aunt, uncle, niece, or                                                                            persecution or torture but appears to be
                                                                                                       2. Section 208.4 is amended by                      subject to one or more of the mandatory
                                             nephew. The ‘‘family member’’
                                                                                                     adding a new paragraph (a)(6) to read as              bars to applying for, or being granted,
                                             definition was intended to be broad in
                                                                                                     follows:                                              asylum contained in section 208(a)(2)
                                             scope, to promote family unity. This
                                             proposed rule thereby strengthens the                                                                         and 208(b)(2) of the Act, or to
                                                                                                     § 208.4 Filing the application.
                                             stability of the family by providing a                                                                        withholding of removal contained in
                                                                                                     *      *     *      *    *                            section 241(b)(3)(B) of the Act, the
                                             mechanism to reunite separated family                      (a) * * *
                                             members in the United States.                                                                                 Department of Homeland Security shall
                                                                                                        (6) Safe Third Country Agreement.                  nonetheless place the alien in
                                               In some cases the proposed rule will                  Asylum officers have authority to apply               proceedings under section 240 of the
                                             have a negative effect resulting in the                 section 208(a)(2)(A) of the Act, relating             Act for full consideration of the alien’s
                                             separation of family members. The                       to the determination that the alien may               claim, if the alien is not a stowaway. If
                                             Agreement’s exceptions, as expressed in                 be removed to a safe country pursuant                 the alien is a stowaway, the Department
                                             the proposed rule, require the family                   to a bilateral or multilateral agreement,             shall place the alien in proceedings for
                                             member to have either lawful status in                  only as provided in § 208.30(e). For                  consideration of the alien’s claim
                                             the United States, other than visitor, or               provisions relating to the authority of               pursuant to § 208.2(c)(3).
                                             else to be 18 years of age or older and                 immigration judges with respect to                       (6) Prior to any determination
                                             have a pending asylum application.                      section 208(a)(2)(A), see 8 CFR                       concerning whether an alien arriving in
                                             Family members who do not meet one                      1240.11(g).                                           the United States at a U.S.-Canada land
                                             of these conditions, therefore, would be                *      *     *      *    *                            border port-of-entry or in transit through
                                             separated under the proposed rule.                         3. Section 208.30 is amended by:                   the U.S. during removal by Canada has
                                             However, this proposed rule’s definition                   a. Redesignating paragraph (e)(4) as               a credible fear of persecution or torture,
                                             of ‘‘family member’’ and the exceptions                 (e)(7);                                               the asylum officer shall conduct a
                                             to the Agreement are more generous                         b. Redesignating paragraphs (e)(2) and             threshold screening interview to
                                             than other family-based immigration                     (e)(3) as (e)(4) and (e)(5) respectively;             determine whether such an alien is
                                             laws, which require the anchor family                      c. Revising newly designated                       ineligible to apply for asylum pursuant
                                             member to have more permanent status                    paragraphs (e)(4) and (e)(5);                         to section 208(a)(2)(A) of the Act and
                                             in the United States (such as citizen,                     d. Adding new paragraphs (e)(2),                   subject to removal to Canada under the
                                             lawful permanent resident, asylee or                    (e)(3), and (e)(6);                                   Agreement Between the Government of
                                             refugee) and which have a more                             e. Revising paragraph (g)(2)(i), and by            the United States and the Government
                                             restricted list of the type of family                      f. Removing paragraphs (g)(2)(iii) and             of Canada For Cooperation in the
                                             relationships that can be used to                       (g)(2)(iv).                                           Examination of Refugee Status Claims
                                             sponsor someone for immigration to the                     The additions and revisions read as
                                                                                                                                                           from Nationals of Third Countries
                                             United States (although, unlike those                   follows:
                                                                                                                                                           (‘‘Agreement’’). In conducting this
                                             laws, this Agreement provides only an                   § 208.30 Credible fear determinations                 threshold screening interview, the
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             opportunity to apply for protection and                 involving stowaways and applicants for                asylum officer shall advise the alien of
                                             does not directly confer an affirmative                 admission found inadmissible pursuant to              the Agreement’s exceptions and
                                             immigration benefit). Under this rule,                  section 212(a)(6)(C) or 212(a)(7) of the Act.         question the alien as to applicability of
                                             family members will be able to reunite                  *     *     *     *    *                              any of these exceptions to the alien’s
                                             even if the anchor relative’s status is                   (e) * * *                                           case.
                                             less than permanent in the United                         (2) An alien will be found to have a                   (i) If the asylum officer determines
                                             States.                                                 credible fear of persecution if there is a            that an alien does not qualify for an

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00007   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 87 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10627

                                             exception under the Agreement during                    Convention Against Torture, in the                    DEPARTMENT OF JUSTICE
                                             this threshold screening interview, the                 United States.
                                             alien is ineligible to apply for asylum in                                                                    8 CFR Parts 1003, 1208, 1212, and 1240
                                                                                                       (iv) As used in § 208.30(e)(6)(iii)(B),
                                             the United States. After review of this                 (C) and (D) only, ‘‘legal guardian’’                  [EOIR No. 142P; AG Order No. 2709–2004]
                                             finding by a supervisory asylum officer,
                                                                                                     means a person currently vested with
                                             the alien shall be advised that he or she                                                                     RIN 1125–AA46
                                                                                                     legal custody of such an alien or vested
                                             will be removed to Canada in order to
                                             pursue his or her claims relating to a                  with legal authority to act on the alien’s            Asylum Claims Made by Aliens
                                             fear of persecution or torture under                    behalf, provided that such an alien is                Arriving from Canada at Land Border
                                             Canadian law. Aliens found ineligible to                both unmarried and less than 18 years                 Ports-of-Entry
                                             apply for asylum under this paragraph                   of age, and provided further that any
                                                                                                     dispute with respect to whether an                    AGENCY:  Executive Office for
                                             shall be removed to Canada.                                                                                   Immigration Review, Justice.
                                                (ii) If the alien establishes by a                   individual is a legal guardian will be
                                             preponderance of the evidence that he                   resolved on the basis of U.S. law.                    ACTION: Proposed rule.
                                             or she qualifies for an exception under                 *      *    *     *     *                             SUMMARY:    The recent Safe Third
                                             the terms of the Agreement, the asylum                                                                        Country agreement between the United
                                             officer shall make a written notation of                  (g) * * *
                                                                                                                                                           States and Canada provides new
                                             the basis of the exception, and then                      (2) * * *
                                                                                                                                                           procedures for dealing with certain
                                             proceed immediately to a determination                    (i) Immigration judges will review                  categories of aliens crossing at land
                                             concerning whether an alien has a                       negative credible fear findings as                    border ports-of-entry between the
                                             credible fear of persecution or torture.                provided in 8 CFR 1208.30(g)(2).                      United States and Canada, or in transit
                                                (iii) An alien qualifies for an
                                                                                                     *      *    *     *     *                             from Canada or the United States, and
                                             exception to the Agreement if the alien
                                                                                                                                                           who express a fear of persecution or
                                             is not being removed from Canada in
                                                                                                     PART 212—DOCUMENTARY                                  torture if returned to the country of their
                                             transit through the United States and:
                                                (A) Is a citizen of Canada or, not                   REQUIREMENTS; NONIMMIGRANTS;                          nationality or habitual residence. The
                                             having a country of nationality, is a                   WAIVERS; ADMISSION OF CERTAIN                         Agreement recognizes that the United
                                             habitual resident of Canada;                            INADMISSIBLE ALIENS; PAROLE                           States and Canada are safe third
                                                (B) Has in the United States a spouse,                                                                     countries, each of which offers full
                                             son, daughter, parent, legal guardian,                    4. The authority citation for part 212              procedures for nationals of other
                                             sibling, grandparent, grandchild, aunt,                 continues to read as follows:                         countries to seek asylum or other
                                             uncle, niece, or nephew who has been                                                                          protection. Accordingly, subject to
                                                                                                       Authority: 8 U.S.C. 1101 and note, 1102,
                                             granted asylum, refugee, or other lawful                                                                      several specific exceptions, the
                                                                                                     1103, 1182 and note, 1184, 1187, 1225, 1226,
                                             status in the United States, provided,                                                                        Agreement provides for the United
                                                                                                     1227, 1228; 8 CFR part 2.
                                             however, that this exception shall not                                                                        States to return such arriving aliens to
                                             apply to an alien whose relative                          5. Section 212.5 is amended by                      Canada, the country of last presence, to
                                             maintains only nonimmigrant visitor                     adding new paragraph (e)(2)(iii) to read              seek protection under Canadian law,
                                             status, as defined in section                           as follows:                                           rather than applying for asylum in the
                                             101(a)(15)(B) of the Act, or whose                                                                            United States. Subject to the stated
                                             relative maintains only visitor status                  § 212.5 Parole of aliens into the United              exceptions, such aliens attempting to
                                                                                                     States.                                               travel from Canada to the United States,
                                             based on admission to the U.S. pursuant
                                             to the Visa Waiver Program;                             *       *    *     *     *                            or vice versa, will be allowed to seek
                                                (C) Has in the United States a spouse,                                                                     asylum or other protection in one
                                                                                                        (e) * * *
                                             son, daughter, parent, legal guardian,                                                                        country or the other, but not in both.
                                             sibling, grandparent, grandchild, aunt,                    (2) * * *                                             Elsewhere in this issue of the Federal
                                             uncle, niece, or nephew who is at least                    (iii) Any alien granted parole into the            Register, the Department of Homeland
                                             18 years of age and has an asylum                       United States so that he or she may                   Security (DHS) is publishing a proposed
                                             application pending before U.S. of                      transit through the United States in the              rule that would, among other things,
                                             Citizenship and Immigration Services,                   course of removal from Canada shall                   give asylum officers the authority to
                                             the Executive Office for Immigration                    have his or her parole status terminated              apply the Agreement with respect to
                                             Review, or on appeal in federal court in                upon notice, as specified in §                        arriving aliens. This proposed rule
                                             the United States;                                      212.5(e)(2)(i), if he or she makes known              provides that the immigration judges
                                                (D) Is unmarried, under 18 years of                  to an immigration officer of the United               will not review the threshold factual
                                             age, and does not have a parent or legal                States a fear of persecution or an                    determinations by asylum officers that
                                             guardian in either Canada or the United                                                                       an alien does not satisfy any of the
                                                                                                     intention to apply for asylum. Upon
                                             States;                                                                                                       exceptions under the Agreement.
                                                                                                     termination of parole, any such alien
                                                (E) Arrived in the United States with                                                                      However, for any alien who the asylum
                                                                                                     shall be regarded as an applicant for                 officer determines is not barred by the
                                             a validly issued visa or other valid
                                                                                                     admission, and processed accordingly                  Agreement, the existing credible fear
                                             admission document, other than for
                                             transit, issued by the United States, or,               by the Department of Homeland                         process under section 235(b) of the
                                             being required to hold a visa to enter                  Security.                                             Immigration and Nationality Act (Act)
                                             Canada, was not required to obtain a                    *       *    *     *     *                            remains unchanged, including the right
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             visa to enter the United States; or                       Dated: January 26, 2004.                            to seek review by an immigration judge.
                                                (F) The Department of Homeland                                                                             Finally, this rule provides authority for
                                                                                                     Tom Ridge,
                                             Security determines, in the exercise of                                                                       an immigration judge to apply the
                                             unreviewable discretion, that it is in the              Secretary of Homeland Security.                       Agreement with respect to aliens whom
                                             public interest to allow the alien to                   [FR Doc. 04–5077 Filed 3–5–04; 8:45 am]               DHS has chosen to place in removal
                                             pursue a claim for asylum, withholding                  BILLING CODE 4410–10–P                                proceedings under section 240 of the
                                             of removal, or protection under the                                                                           Act.

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00008   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 88 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10627

                                             exception under the Agreement during                    Convention Against Torture, in the                    DEPARTMENT OF JUSTICE
                                             this threshold screening interview, the                 United States.
                                             alien is ineligible to apply for asylum in                                                                    8 CFR Parts 1003, 1208, 1212, and 1240
                                                                                                       (iv) As used in § 208.30(e)(6)(iii)(B),
                                             the United States. After review of this                 (C) and (D) only, ‘‘legal guardian’’                  [EOIR No. 142P; AG Order No. 2709–2004]
                                             finding by a supervisory asylum officer,
                                                                                                     means a person currently vested with
                                             the alien shall be advised that he or she                                                                     RIN 1125–AA46
                                                                                                     legal custody of such an alien or vested
                                             will be removed to Canada in order to
                                             pursue his or her claims relating to a                  with legal authority to act on the alien’s            Asylum Claims Made by Aliens
                                             fear of persecution or torture under                    behalf, provided that such an alien is                Arriving from Canada at Land Border
                                             Canadian law. Aliens found ineligible to                both unmarried and less than 18 years                 Ports-of-Entry
                                             apply for asylum under this paragraph                   of age, and provided further that any
                                                                                                     dispute with respect to whether an                    AGENCY:  Executive Office for
                                             shall be removed to Canada.                                                                                   Immigration Review, Justice.
                                                (ii) If the alien establishes by a                   individual is a legal guardian will be
                                             preponderance of the evidence that he                   resolved on the basis of U.S. law.                    ACTION: Proposed rule.
                                             or she qualifies for an exception under                 *      *    *     *     *                             SUMMARY:    The recent Safe Third
                                             the terms of the Agreement, the asylum                                                                        Country agreement between the United
                                             officer shall make a written notation of                  (g) * * *
                                                                                                                                                           States and Canada provides new
                                             the basis of the exception, and then                      (2) * * *
                                                                                                                                                           procedures for dealing with certain
                                             proceed immediately to a determination                    (i) Immigration judges will review                  categories of aliens crossing at land
                                             concerning whether an alien has a                       negative credible fear findings as                    border ports-of-entry between the
                                             credible fear of persecution or torture.                provided in 8 CFR 1208.30(g)(2).                      United States and Canada, or in transit
                                                (iii) An alien qualifies for an
                                                                                                     *      *    *     *     *                             from Canada or the United States, and
                                             exception to the Agreement if the alien
                                                                                                                                                           who express a fear of persecution or
                                             is not being removed from Canada in
                                                                                                     PART 212—DOCUMENTARY                                  torture if returned to the country of their
                                             transit through the United States and:
                                                (A) Is a citizen of Canada or, not                   REQUIREMENTS; NONIMMIGRANTS;                          nationality or habitual residence. The
                                             having a country of nationality, is a                   WAIVERS; ADMISSION OF CERTAIN                         Agreement recognizes that the United
                                             habitual resident of Canada;                            INADMISSIBLE ALIENS; PAROLE                           States and Canada are safe third
                                                (B) Has in the United States a spouse,                                                                     countries, each of which offers full
                                             son, daughter, parent, legal guardian,                    4. The authority citation for part 212              procedures for nationals of other
                                             sibling, grandparent, grandchild, aunt,                 continues to read as follows:                         countries to seek asylum or other
                                             uncle, niece, or nephew who has been                                                                          protection. Accordingly, subject to
                                                                                                       Authority: 8 U.S.C. 1101 and note, 1102,
                                             granted asylum, refugee, or other lawful                                                                      several specific exceptions, the
                                                                                                     1103, 1182 and note, 1184, 1187, 1225, 1226,
                                             status in the United States, provided,                                                                        Agreement provides for the United
                                                                                                     1227, 1228; 8 CFR part 2.
                                             however, that this exception shall not                                                                        States to return such arriving aliens to
                                             apply to an alien whose relative                          5. Section 212.5 is amended by                      Canada, the country of last presence, to
                                             maintains only nonimmigrant visitor                     adding new paragraph (e)(2)(iii) to read              seek protection under Canadian law,
                                             status, as defined in section                           as follows:                                           rather than applying for asylum in the
                                             101(a)(15)(B) of the Act, or whose                                                                            United States. Subject to the stated
                                             relative maintains only visitor status                  § 212.5    Parole of aliens into the United           exceptions, such aliens attempting to
                                                                                                     States.                                               travel from Canada to the United States,
                                             based on admission to the U.S. pursuant
                                             to the Visa Waiver Program;                             *       *    *     *     *                            or vice versa, will be allowed to seek
                                                (C) Has in the United States a spouse,                                                                     asylum or other protection in one
                                                                                                        (e) * * *
                                             son, daughter, parent, legal guardian,                                                                        country or the other, but not in both.
                                             sibling, grandparent, grandchild, aunt,                    (2) * * *                                             Elsewhere in this issue of the Federal
                                             uncle, niece, or nephew who is at least                    (iii) Any alien granted parole into the            Register, the Department of Homeland
                                             18 years of age and has an asylum                       United States so that he or she may                   Security (DHS) is publishing a proposed
                                             application pending before U.S. of                      transit through the United States in the              rule that would, among other things,
                                             Citizenship and Immigration Services,                   course of removal from Canada shall                   give asylum officers the authority to
                                             the Executive Office for Immigration                    have his or her parole status terminated              apply the Agreement with respect to
                                             Review, or on appeal in federal court in                upon notice, as specified in §                        arriving aliens. This proposed rule
                                             the United States;                                      212.5(e)(2)(i), if he or she makes known              provides that the immigration judges
                                                (D) Is unmarried, under 18 years of                  to an immigration officer of the United               will not review the threshold factual
                                             age, and does not have a parent or legal                States a fear of persecution or an                    determinations by asylum officers that
                                             guardian in either Canada or the United                                                                       an alien does not satisfy any of the
                                                                                                     intention to apply for asylum. Upon
                                             States;                                                                                                       exceptions under the Agreement.
                                                                                                     termination of parole, any such alien
                                                (E) Arrived in the United States with                                                                      However, for any alien who the asylum
                                                                                                     shall be regarded as an applicant for                 officer determines is not barred by the
                                             a validly issued visa or other valid
                                                                                                     admission, and processed accordingly                  Agreement, the existing credible fear
                                             admission document, other than for
                                             transit, issued by the United States, or,               by the Department of Homeland                         process under section 235(b) of the
                                             being required to hold a visa to enter                  Security.                                             Immigration and Nationality Act (Act)
                                             Canada, was not required to obtain a                    *       *    *     *     *                            remains unchanged, including the right
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             visa to enter the United States; or                       Dated: January 26, 2004.                            to seek review by an immigration judge.
                                                (F) The Department of Homeland                                                                             Finally, this rule provides authority for
                                                                                                     Tom Ridge,
                                             Security determines, in the exercise of                                                                       an immigration judge to apply the
                                             unreviewable discretion, that it is in the              Secretary of Homeland Security.                       Agreement with respect to aliens whom
                                             public interest to allow the alien to                   [FR Doc. 04–5077 Filed 3–5–04; 8:45 am]               DHS has chosen to place in removal
                                             pursue a claim for asylum, withholding                  BILLING CODE 4410–10–P                                proceedings under section 240 of the
                                             of removal, or protection under the                                                                           Act.

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00008   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 89 of 1770
                                             10628                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             DATES:   Written comments must be                       Canada to return to the United States                 and nephews. There is a separate
                                             submitted on or before May 7, 2004.                     certain aliens seeking protection                     exception for minors who do not have
                                             FOR FURTHER INFORMATION CONTACT:                        attempting to enter Canada from the                   a parent in either the United States or
                                             Chuck Adkins-Blanch, General Counsel,                   United States at land border ports-of-                Canada, though the definition of
                                             Executive Office for Immigration                        entry, and certain aliens being removed               ‘‘unaccompanied minor’’ under the
                                             Review, 5107 Leesburg Pike, Suite 2600,                 from the United States in transit through             Agreement is also different than that
                                             Falls Church, Virginia 22041, telephone                 Canada. In either case, the Agreement                 used in other contexts under the
                                             (703) 305–0470.                                         ensures that the asylum seekers will                  immigration laws.
                                             ADDRESSES: Please submit written                        have access to a full and fair procedure                 The Agreement also has exceptions
                                             comments to Chuck Adkins-Blanch,                        for determining their asylum or other                 for an arriving alien who is a citizen of
                                             General Counsel, Executive Office for                   protection claims, either by the United               Canada (or a habitual resident of Canada
                                             Immigration Review, Office of the                       States or by Canada, before the alien can             not having a country of nationality), as
                                             General Counsel, 5107 Leesburg Pike,                    be returned to the country of his or her              well as for aliens who presented a valid
                                             Suite 2600, Falls Church, Virginia,                     nationality or habitual residence.                    visa or other travel document (other
                                                                                                        The Agreement applies to aliens                    than for transiting the United States) or
                                             22041. To ensure proper handling,
                                                                                                     arriving from Canada who are                          were exempt from the requirement to
                                             please reference RIN No. 1125–AA46 on
                                                                                                     inadmissible under section 212(a)(6)(C)               present a passport.
                                             your correspondence. The public may                                                                              Finally, the Agreement recognizes
                                                                                                     (fraud or willful misrepresentation) or
                                             also submit comments electronically to                                                                        that the United States Government may
                                                                                                     section 212(a)(7) (failure to present
                                             the EOIR at eoir.regs@usdoj.gov. When                                                                         conclude, in its discretion, that it is in
                                                                                                     proper documents) of the Immigration
                                             submitting comments electronically,                                                                           the public interest to allow an arriving
                                                                                                     and Nationality Act (Act), 8 U.S.C.
                                             you must include RIN No.1125–AA46 in                                                                          alien to remain in the United States to
                                                                                                     1182(a)(6)(C), (7). In general, all arriving
                                             the subject box.                                                                                              pursue protection even though the alien
                                                                                                     aliens who are inadmissible on either of
                                             SUPPLEMENTARY INFORMATION: On                           those grounds are subject to expedited                does not meet any of the specific
                                             December 5, 2002, the governments of                    removal pursuant to section 235(b) of                 exceptions under the Agreement. This
                                             the United States and Canada signed the                 the Act. Under 8 CFR 235.3(b)(4), aliens              latter discretionary determination is
                                             Agreement Between the Government of                     subject to expedited removal who seek                 reserved to DHS alone and is not within
                                             the United States and the Government                    asylum in the United States or                        the province of the immigration judges
                                             of Canada For Cooperation in the                        otherwise express a fear of persecution               to review or grant.
                                             Examination of Refugee Status Claims                    or torture are referred to an asylum                     The DHS proposed rule on this
                                             from Nationals of Third Countries                       officer employed by U.S. Citizenship                  subject provides a more complete
                                             (‘‘bilateral Agreement with Canada’’ or                 and Immigration Services, a component                 discussion of the Agreement, and the
                                             ‘‘Agreement’’). The Agreement will not                  of DHS, for a credible fear determination             exceptions under the Agreement that
                                             take effect until the United States has                 in accordance with 8 CFR 208.30.                      would be codified at 8 CFR 208.30. The
                                             promulgated implementing regulations                       As stated last year when the                       specific terms of the bilateral Agreement
                                             and Canada has completed its own                        Agreement was being negotiated, ‘‘Such                with Canada can be found on the DHS
                                             necessary domestic procedures to bring                  an arrangement would limit the access                 Web site at http://www.uscis.gov.
                                             the Agreement into force. The                           of asylum seekers, under appropriate
                                             supplementary information in the                                                                              Legal Authority Permitting the Use of a
                                                                                                     circumstances, to the system of only one
                                             proposed rule of the Department of                                                                            Bilateral Agreement as a Bar to
                                                                                                     of the two countries.’’ 67 FR 46213 (July
                                             Homeland Security published elsewhere                                                                         Applying for Asylum
                                                                                                     12, 2002). Thus, the Agreement provides
                                             in this issue of the Federal Register                   a threshold basis for returning certain                  Section 208(a)(1) of the Act permits
                                             explains in greater detail the goals of the             arriving aliens to Canada to pursue their             any alien who is physically present in
                                             Agreement and the reasons for                           protection claims under Canadian law,                 or who arrives at the United States to
                                             including its particular terms and                      but also provides several specific                    apply for asylum, and specifically
                                             exceptions, and persons commenting on                   exceptions in which arriving aliens                   recognizes the right of arriving aliens to
                                             this rule should keep in mind the                       would be permitted to remain in the                   present claims for asylum through the
                                             discussion of these issues in the DHS                   United States in order to pursue                      credible fear review process under
                                             proposed rule.                                          protection under United States law.                   section 235(b) of the Act. However,
                                                                                                        In particular, the Agreement provides              section 208(a)(2)(A) of the Act states
                                             Terms of the Agreement                                  important exceptions based on concerns                that the right to apply for asylum under
                                                This Agreement permits the United                    for family unity, allowing an arriving                paragraph (1) shall not apply where,
                                             States to return to Canada, the country                 alien to remain in the United States to               ‘‘pursuant to a bilateral or multilateral
                                             of last presence, certain aliens seeking                pursue protection claims if the alien has             agreement, the alien may be removed to
                                             protection who attempt to enter the                     a qualifying family member living in the              a country where the alien’s life or
                                             United States from Canada at a land                     United States and that family member                  freedom would not be threatened on
                                             border port-of-entry, or are being                      either has been granted lawful status in              account of race, religion, nationality,
                                             removed from Canada in transit through                  the United States (other than visitor), or            membership in a particular social group,
                                             the United States. Such aliens are not                  the family member is over the age of 18               or political opinion, and where the alien
                                             eligible to apply for asylum,                           and has filed a pending application for               would have access to a full and fair
                                             withholding of removal, or protection                   asylum. The range of family members                   procedure for determining a claim to
                                             under the Convention Against Torture                    who may qualify as ‘‘anchor’’ relatives               asylum or equivalent temporary
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             in the United States, unless one of the                 due to their presence in the United                   protection, unless the Attorney General
                                             exceptions stated in the Agreement                      States is far broader than those                      [or the Secretary of Homeland Security]
                                             applies. Under the Agreement, those                     recognized under other provisions of                  finds that it is in the public interest for
                                             aliens who are returned to Canada will                  immigration law. It includes spouses,                 the alien to receive asylum in the
                                             have their protection claims adjudicated                sons, daughters, parents, legal                       United States.’’
                                             by Canadian authorities under Canadian                  guardians, siblings, grandparents,                       The bilateral Agreement with Canada
                                             law. Similarly, the Agreement permits                   grandchildren, aunts, uncles, nieces,                 allocates responsibility between the

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00009   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 90 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10629

                                             United States and Canada for processing                 qualifies for an exception under the                  entire text of the parallel provision in 8
                                             claims of certain asylum-seekers,                       Agreement that would allow the alien to               CFR 1212.5 and merely insert a cross-
                                             enhancing the two nations’ ability to                   pursue an asylum or protection claim in               reference to the DHS regulations in 8
                                             manage, in an orderly fashion, asylum                   the United States. The exceptions are                 CFR 212.5.
                                             claims brought by persons crossing our                  listed in 8 CFR 208.30(e)(6)(iii) of the
                                                                                                                                                           Threshold Screening of an Alien’s
                                             common border. At present, it is the                    DHS proposed rule. If the arriving alien
                                                                                                                                                           Eligibility Under the Agreement
                                             only agreement, for purposes of section                 does not qualify for an exception under
                                             208(a)(2)(A) of the Act, that would bar                 the Agreement, there would be no need                    Under section 235(b)(1)(B)(iii)(III) of
                                             an arriving alien from applying for                     for a credible fear determination on the              the Act, an arriving alien who has
                                             asylum in the United States.                            merits of the alien’s asylum claims and,              received a negative credible fear
                                                                                                     accordingly, no right to seek review of               determination by an asylum officer may
                                             Implementation of the Agreement                                                                               request a prompt review by an
                                                                                                     the merits of the asylum claims by an
                                                The DHS rule published elsewhere in                  immigration judge, as discussed below.                immigration judge. The purpose of this
                                             this issue of the Federal Register                      The alien would be returned to Canada                 review by an immigration judge is to
                                             proposes to revise the DHS rules in 8                   to pursue an asylum or protection claim               allay concerns that an arriving alien
                                             CFR chapter I, parts 208 and 212 to                     under Canadian law. If the arriving alien             might be returned to the country of his
                                             implement the provisions of the                         does qualify for an exception to the                  or her nationality or habitual residence
                                             Agreement. This rule proposes revisions                 Agreement, the asylum officer would                   to face persecution or torture, without
                                             to the regulations of the Department of                 proceed promptly to consider the merits               having had an adequate opportunity to
                                             Justice relating to the role of                         of the alien’s claims for protection                  present his or her claims to U.S.
                                             immigration judges in implementing the                  under United States law through the                   immigration officials. The current
                                             Agreement.                                              regular credible fear process. Finally,               regulations governing review of credible
                                                Until February 28, 2003, the                         DHS adopts definitions of ‘‘credible fear             fear determinations by immigration
                                             regulations governing the immigration                   of persecution’’ and ‘‘credible fear of               judges are codified in 8 CFR 1003.42
                                             judges and the Board of Immigration                     torture’’ in the 8 CFR 208.30(e).                     and 1208.30(g)(2). In the credible fear
                                             Appeals (BIA) were also in 8 CFR                           This proposed rule is a companion to               review process, the alien is able to
                                             chapter I because the former                            the DHS rule. Because the immigration                 present any information relating to the
                                             Immigration and Naturalization Service                  judges and the BIA have independent                   likelihood of persecution or torture if
                                             (INS) and the Executive Office for                      authority over asylum and withholding                 the alien were removed to the country
                                             Immigration Review (EOIR) were both                     claims made by aliens in removal                      of his or her nationality or habitual
                                             part of the Department of Justice under                 proceedings, the Attorney General                     residence.
                                             the authority of the Attorney General.                  duplicated all of the provisions of 8 CFR                For aliens who are subject to the
                                             On March 1, 2003, however, the                          part 208 as a new part in 8 CFR chapter               Agreement, however, the threshold
                                             functions of the former INS were                        V, part 1208. While DHS is making                     question is whether the alien should be
                                             transferred from the Department of                      changes to its regulations in part 208                returned to Canada for Canadian
                                             Justice to DHS pursuant to the                          governing the asylum officers, the                    authorities to consider the merits of that
                                             Homeland Security Act (HSA), Public                     Attorney General in this rule is                      alien’s claims, or whether the alien will
                                             Law 107–296, 116 Stat, 2135, 2178                       proposing to make changes to parts 1003               be allowed to pursue protection in the
                                             (2002). That law also provided that                     and 1208, relating to review of negative              United States. Because the threshold
                                             EOIR (including the administrative                      credible fear determinations by                       nature of the issues under the
                                             adjudications conducted by the                          immigration judges, and part 1240,                    Agreement is quite different from the
                                             immigration judges and the BIA)                         relating to the application of the                    issues relating to the merits of an alien’s
                                             remains in the Department of Justice                    Agreement to aliens in removal                        claimed fear of persecution or torture if
                                             under the authority of the Attorney                     proceedings.                                          returned to his or her country of
                                             General. Accordingly, on February 28,                      This rule takes account of the                     nationality, this proposed rule, like the
                                             2003, the Attorney General published a                  proposed changes being made by DHS                    DHS rule, does not provide for an
                                             technical rule that reorganized title 8 of              in 8 CFR part 208, but does not propose               immigration judge to review an asylum
                                             the Code of Federal Regulations to                      to duplicate in part 1208 the full text of            officer’s threshold determination under
                                             reflect the transfer of the functions of                all of those changes. Many of the                     the Agreement that the alien should be
                                             the former INS to DHS while creating a                  changes that DHS is proposing to make                 returned to Canada for a determination
                                             separate set of regulations pertaining to               to 8 CFR 208.30 pertain only to the                   of his or her asylum claims under
                                             EOIR. See Aliens and Nationality;                       actions of the asylum officers, and do                Canadian law.
                                             Homeland Security; Reorganization of                    not directly affect the authority of the                 In the credible fear process, asylum
                                             Regulations, 68 FR 9824 (Feb. 28, 2003).                immigration judges and the BIA. Thus,                 officers consider the merits of the
                                             This technical rule created a new                       in many instances, this rule will remove              claimed fear of persecution or torture in
                                             chapter V in 8 CFR and transferred or                   existing language from 8 CFR part                     making a credible fear determination. If
                                             duplicated certain parts and sections                   1208.30 and simply insert cross-                      the asylum officer makes a negative
                                             from chapter I to the new chapter V and                 references to the provisions of the DHS               credible fear determination, the alien
                                             made other amendments. The                              regulations in part 208.30 rather than                has the right to have an immigration
                                             regulations governing proceedings                       reprinting them in full. In addition,                 judge review the merits of that
                                             before EOIR are now contained in 8 CFR                  because the provisions in 8 CFR 212.5                 determination. In contrast, in the case of
                                             chapter V, beginning with part 1001.                    relating to the granting of parole pertain            an arriving alien from Canada who is
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             The DHS regulations pertaining to the                   to actions by the Department of                       subject to the Agreement and does not
                                             Act remain in 8 CFR chapter I.                          Homeland Security, and do not directly                meet any of the exceptions, the merits
                                                In its rule, DHS proposes to                         affect the authority of the immigration               of the alien’s claims would not even
                                             implement the Agreement by revising 8                   judges and the BIA, this rule does not                arise in any proceedings before an
                                             CFR 208.4 and 208.30 to permit asylum                   attempt to track the changes that DHS is              immigration judge, and there would be
                                             officers to conduct a threshold screening               proposing to make to 8 CFR 212.5.                     no occasion for an immigration judge to
                                             to determine whether or not an alien                    Instead, this rule proposes to remove the             consider or determine whether or not

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00010   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 91 of 1770
                                             10630                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             the alien in fact has a credible fear of                Agreement is applicable. DHS might                       As suggested in the supplementary
                                             facing persecution or torture if returned               decide, in its discretion, to place an                information in the DHS proposed rule,
                                             to the country of his or her nationality                arriving alien into regular removal                   DHS may exercise its discretion to place
                                             or habitual residence. Such issues are                  proceedings, for example, in order to                 certain minors into removal proceedings
                                             irrelevant to a review of the specific                  lodge additional charges of                           under section 240 of the Act, rather than
                                             exceptions under the Agreement (since                   inadmissibility against the alien, or, as             in expedited removal, when they arrive
                                             the public interest exception under the                 suggested in the supplementary                        at a port-of-entry at the United States/
                                             Agreement is for DHS alone to consider,                 information in the DHS draft rule,                    Canadian land border. The Agreement
                                             not an immigration judge). Unless the                   because the alien is a minor. However,                uses a different definition of the term
                                             alien is under the age of 18 and                        if DHS is seeking removal of the alien                ‘‘unaccompanied minor’’ than is used in
                                             unaccompanied, the principal issue for                  upon his or her arrival from Canada at                other contexts under the immigration
                                             DHS to consider under the Agreement                     a United States land border, it does not              laws. An unmarried arriving alien under
                                             as a practical matter in deciding if the                make any legal difference under the                   the age of 18 who does not have a parent
                                             alien meets one of the exceptions will                  Agreement and under section                           either in the United States or Canada
                                             be whether the alien has a qualifying                   208(a)(2)(A) of the Act whether DHS has               will be exempt from the Agreement as
                                             family member living in the United                      decided to use expedited removal                      an ‘‘unaccompanied minor,’’ and will be
                                             States (i.e., a qualifying family member                procedures under section 235 of the Act               permitted to pursue claims for asylum,
                                             who is either in lawful immigration                     or regular removal proceedings under                  withholding of removal, and protection
                                             status in the United states, other than as              section 240 of the Act.                               under the Convention Against Torture
                                             a visitor, or has a pending asylum                         Under this rule, an alien in regular               before the immigration judge. However,
                                             application).                                           removal proceedings who is subject to                 a minor arriving from Canada who does
                                                Given the narrowness of the factual                  the Agreement would not be able to                    have a parent either in the United States
                                             issues, the Department believes that the                pursue an application for asylum,                     or in Canada will not be eligible for the
                                             applicability of the Agreement can                      withholding of removal, or protection                 exception as an unaccompanied minor
                                             readily be considered and adjudicated                   under the Convention Against Torture                  under the terms of the Agreement
                                             by asylum officers. None of the                         before the immigration judge, unless the              (whether or not the alien may be
                                             threshold factual determinations under                  alien satisfies the burden of proof to                considered an unaccompanied minor for
                                             the Agreement has any relationship to                   establish by a preponderance of the                   other purposes under the immigration
                                             the merits of an arriving alien’s asylum                evidence that he or she qualifies for an              laws). Unless such an alien is able to
                                             claims, and none calls for the kind of                                                                        satisfy one of the other exceptions under
                                                                                                     exception to the Agreement, other than
                                             expert judgment exercised by                                                                                  the Agreement—such as having a
                                                                                                     the public interest exception. (As
                                             immigration judges in conducting                                                                              qualifying family member in the United
                                                                                                     previously noted, the decision to invoke
                                             credible fear reviews concerning the                                                                          States who either has been granted
                                                                                                     the public interest exception is solely
                                             merits of an arriving alien’s asylum                                                                          lawful status or has a pending asylum
                                                                                                     within the discretion of DHS. If DHS
                                             claims. In addition, because the law                                                                          application—then the minor would not
                                                                                                     determines that it is in the public
                                             requires that arriving aliens be detained,                                                                    be eligible to apply for asylum,
                                                                                                     interest to allow a covered alien to
                                             providing for reviews by immigration                                                                          withholding of removal, or protection
                                                                                                     pursue a claim for asylum or
                                             judges of these threshold issues under                                                                        under the Convention Against Torture
                                                                                                     withholding of removal in removal
                                             the Agreement through a credible fear                                                                         before the immigration judge. The
                                             review would likely result in prolonging                proceedings, then DHS will file a
                                                                                                     written notice of its decision before the             immigration judge would consider
                                             the detention of such aliens, since the
                                                                                                     immigration judge, as provided in new                 applications for any other forms of relief
                                             law provides that such a credible fear
                                                                                                     8 CFR 1240.11(g)(3).) If the alien does               for which the alien might be eligible
                                             review can occur as late as 7 days after
                                                                                                     not establish an exception, he/she will               and, if the alien is ultimately ordered
                                             the asylum officer’s determination. For
                                                                                                     be returned to Canada (the country of                 removed, he or she would be returned
                                             these reasons, this rule provides that an
                                                                                                     the alien’s last presence) in order to                to Canada in order to pursue claims for
                                             immigration judge will not have
                                                                                                     pursue his or her protection claims                   asylum or refugee protection under
                                             jurisdiction to review an asylum
                                                                                                     there under Canadian law. As provided                 Canadian law.
                                             officer’s threshold determination under
                                             the Agreement that an alien is to be                    in the Agreement, the United States                      For example, if a 15-year-old asylum-
                                             returned to Canada in order to pursue                   cannot remove an arriving alien who is                seeker arrives at a United States/Canada
                                             an adjudication of his or her asylum                    covered by the Agreement to any                       land-border port-of-entry without other
                                             claims under Canadian law.                              country other than Canada in order to                 family members, DHS may choose to
                                                                                                     have recourse to protection under                     place the alien in removal proceedings
                                             Removal Proceedings                                     Canadian law.                                         according to its own policies. In the
                                               New § 1240.11(g) provides rules                          This rule does not affect any other                course of the removal proceedings, the
                                             pertaining to an arriving alien who is                  individuals applying for asylum in                    immigration judge will first determine
                                             subject to the Agreement but DHS, in its                removal proceedings who are not                       whether the minor has a parent or legal
                                             discretion, decides to place the alien                  subject to the Agreement. In particular,              guardian in the United States or Canada,
                                             into removal proceedings under section                  under the terms of the Agreement, an                  in order to determine whether the
                                             240 of the Act, rather than in expedited                alien who is charged with grounds of                  ‘‘unaccompanied minor’’ exception to
                                             removal. Thus, if the immigration judge                 deportability after being found in the                the Agreement applies. If the minor
                                             determines that the alien was placed                    United States will not be subject to the              does have a parent or legal guardian in
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             into removal proceedings in connection                  limitations of the Agreement, even if the             the United States or Canada, the
                                             with his or her arrival at a United States              alien had previously entered the United               immigration judge will determine
                                             port-of-entry on the United States/                     States from Canada, or any alien who                  whether any of the other exceptions to
                                             Canadian land border, the alien would                   arrived in the United States by air or                the Agreement apply. For example, if
                                             not be eligible to apply for asylum                     water, or who entered the United States               the alien’s parent is living in the United
                                             pursuant to section 208(a)(2)(A) of the                 illegally at any point between the                    States, the minor would not be an
                                             Act unless an exception to the                          established land border port-of-entry.                ‘‘unaccompanied minor’’ under the

                                                                                                                                                                                 '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00011   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 92 of 1770
                                                                    Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10631

                                             Agreement, but the parent may be a                       the person would face persecution or                 removed, will be ordered removed to an
                                             qualifying relative if the parent either                 torture.                                             appropriate country of removal.
                                             has been granted lawful status in the                    Individuals Being Removed from                       Regulatory Flexibility Act
                                             United States other than as a visitor or                 Canada Who Seek Protection While in
                                             has a pending asylum application, as                                                                             The Attorney General, in accordance
                                                                                                      Transit Through the United States                    with the Regulatory Flexibility Act (5
                                             provided in other exceptions to the
                                             Agreement.                                                  Pursuant to the Agreement, if a person            U.S.C. 605(b)), has reviewed this
                                                                                                      is being removed from Canada in transit              regulation and, by approving it, certifies
                                                An alien who is found to be ineligible                through the United States and expresses              that this rule will not have a significant
                                             to apply for asylum pursuant to section                  a fear of persecution or torture or an               economic impact on a substantial
                                             208(a)(2)(A) of the Act and the bilateral                intention to apply for asylum, the                   number of small entities. This rule
                                             Agreement with Canada will be                            person will be returned to Canada for                affects individual aliens, as it relates to
                                             removed to Canada to have all of his or                  Canadian authorities to determine the                claims of asylum. It does not affect
                                             her claims for protection adjudicated by                 refugee status claim, in accordance with             small entities, as that term is defined in
                                             Canadian authorities under Canadian                      Canadian law. The inspection of an                   5 U.S.C. 601(6).
                                             law. Accordingly, this rule adds §                       alien who falls into this category is
                                             1240.11(g)(4) to provide that an alien in                explained in the supplementary                       Unfunded Mandates Reform Act of
                                             removal proceedings who is subject to                    information in the DHS proposed rule.                1995
                                             the Agreement is ineligible to apply for                 Generally, an individual being removed                 This rule will not result in the
                                             withholding of removal under section                     from Canada in transit through the                   expenditure by State, local, and tribal
                                             241(b)(3) of the Act and the Convention                  United States will be placed in                      governments, in the aggregate, or by the
                                             Against Torture if it is determined that                 expedited removal proceedings, though                private sector, of $100 million or more
                                             he or she is ineligible to apply for                     there may be some rare instances in                  in any one year, and it will not
                                             asylum based on the Agreement.                           which the individual will be placed in               significantly or uniquely affect small
                                                Section 241(b)(3)(A) of the Act                       removal proceedings under section 240                governments. Therefore, no actions were
                                             prohibits removal of an alien to a                       of the Act. The DHS rule provides that               deemed necessary under the provisions
                                             country where the alien’s life or                        such individuals will receive the same               of the Unfunded Mandates Reform Act
                                             freedom would be threatened on                           threshold screening by an asylum officer             of 1995.
                                             account of race, religion, nationality,                  as an alien who seeks entry to the
                                                                                                      United States at a land border port-of-              Small Business Regulatory Enforcement
                                             membership in a particular social group,                                                                      Fairness Act of 1996
                                             or political opinion. Similarly, Article 3               entry between Canada and the United
                                                                                                      States. However, the exceptions for                    This rule is not a major rule as
                                             of the Convention Against Torture
                                                                                                      unaccompanied minors, qualifying                     defined by section 251 of the Small
                                             prohibits the return of an individual to
                                                                                                      family members, and valid travel                     Business Regulatory Enforcement Act of
                                             another country where there are
                                                                                                      documents do not apply to an alien                   1996 (5 U.S.C. 804). This rule will not
                                             substantial grounds for believing that he
                                                                                                      being removed from Canada in transit                 result in an annual effect on the
                                             or she would be subject to torture. These
                                                                                                      through the United States. Because the               economy of $100 million or more; a
                                             provisions, however, do not prevent the
                                                                                                      Agreement provides no exceptions to                  major increase in costs or prices; or
                                             United States from removing an
                                                                                                      the obligation to return such alien to               significant adverse effects on
                                             individual to any safe third country in
                                                                                                      Canada, except for the public interest               competition, employment, investment,
                                             which the person would not face the
                                                                                                      exception, and the public interest                   productivity, innovation, or on the
                                             threat of persecution or torture.                        exception itself would not be within the             ability of United States-based
                                                Like the United States, Canada is a                   authority of an immigration judge to                 companies to compete with foreign-
                                             signatory to the 1967 Protocol Relating                  consider in any event, there is                      based companies in domestic and
                                             to the Status of Refugees (‘‘Protocol’’) 1               essentially nothing for an immigration               export markets.
                                             and the Convention against Torture.                      judge to review in this context and no
                                             Article 3 of the bilateral Agreement with                purpose to be served by providing for                Executive Order 12866
                                             Canada provides that ‘‘the Parties shall                 such review. For those rare instances in               The Attorney General has determined
                                             not return or remove a refugee status                    which an alien being removed in transit              that this rule is a ‘‘significant regulatory
                                             claimant referred by either Party under                  through the United States is placed in               action’’ under Executive Order 12866,
                                             the terms of [the Agreement] to another                  removal proceedings pursuant to section              section 3(f), Regulatory Planning and
                                             country until an adjudication of the                     240 of the Act, the immigration judge                Review, and, accordingly, this rule has
                                             person’s refugee status claim has been                   will not consider any claims of asylum,              been submitted to the Office of
                                             made.’’ In Article 1, the Agreement                      withholding of removal, or protection                Management and Budget for review. In
                                             defines a refugee status claim to include                under the Convention Against Torture                 particular, the Department has assessed
                                             a request for protection consistent with                 (unless DHS files a written notice in the            both the costs and benefits of this rule
                                             the Protocol and the Convention Against                  proceedings that it has decided it is in             as required by Executive Order 12866,
                                             Torture. Therefore, returning an                         the public interest to allow the alien to            section 1(b)(6) and has made a reasoned
                                             individual to Canada pursuant to the                     pursue those claims in the United                    determination that the benefits of this
                                             terms of the Agreement is consistent                     States), and after completion of the                 regulation justify its costs.
                                             with United States’ obligations not to                   proceedings, if the alien is ordered                   The proposed rule would implement
                                             return an individual to a country where                  removed, the alien will be returned to               a bilateral agreement that allocates
mmaher on DSK3CLS3C1PROD with $$_JOB




                                                                                                      Canada. On the other hand, if DHS files              responsibility between the United States
                                               1 Section 241(b)(3) of the Act is based on Article     a written notice in the proceedings that             and Canada for processing claims of
                                             33 of the Protocol. See INS v Stevic, 467 U.S. 407,      it is in the public interest to allow the            certain asylum-seekers, enhancing the
                                             421 (1984) (‘‘Section 203(e) of the Refugee Act of       alien to pursue protection claims in the             two nations’ ability to manage, in an
                                             1980 amended the language of § 243(h) [currently
                                             § 241(b)(3) of the Act] basically conforming it to the
                                                                                                      United States, then the alien will pursue            orderly fashion, asylum claims brought
                                             language of Article 33 of the United Nations             his or her claim for protection in the               by persons crossing our common border.
                                             Protocol.’’)                                             removal proceedings, and, if ordered                 The rule applies to certain individuals

                                                                                                                                                                                  '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00012   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 93 of 1770
                                             10632                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             in removal proceedings who apply for                    Family Assessment Statement                             Accordingly, chapter V of title 8 of the
                                             asylum. This rule simply adds another                                                                         Code of Federal Regulations is proposed
                                             factor for immigration judges to                           The Attorney General has reviewed                  to be amended as follows:
                                             consider in removal proceedings.                        this regulation and assessed this action
                                             Therefore, the ‘‘tangible’’ costs of this               in accordance with the criteria specified             PART 1003—EXECUTIVE OFFICE FOR
                                             rulemaking to the U.S. Government are                   by section 654(c)(1) of the Treasury                  IMMIGRATION REVIEW
                                             minimal. Applicants who are found to                    General Appropriations Act, 1999,
                                                                                                     Public Law 105–277, Div. A. The                         1. The authority citation for part 1003
                                             be subject to the bilateral Agreement                                                                         continues to read as follows:
                                             with Canada will be returned to Canada                  Attorney General has determined that it
                                             to seek asylum, saving the U.S.                         will not affect family well-being as that               Authority: 5 U.S.C. 301; 8 U.S.C. 1101
                                                                                                     term is defined in section 654.                       note, 1103, 1252 note, 1252b, 1324b, 1362; 28
                                             Government the cost of adjudicating                                                                           U.S.C. 509, 510, 1746; sec. 2, Reorg. Plan No.
                                             their asylum claims.                                       The separate proposed rule published               2 of 1950, 3 CFR, 1949–1953 Comp., p. 1002;
                                                The cost to asylum-seekers who,                      by the Department of Homeland                         section 203 of Pub. L. 105–100, 111 Stat.
                                             under the proposed rule, will be                        Security explains that an alien arriving              2196–200; sections 1506 and 1510 of Pub. L.
                                             returned to Canada are the costs of                     at a land border port-of-entry with                   106–386; 114 Stat. 1527–29, 1531–32; section
                                             pursuing an asylum claim in Canada, as                  Canada may qualify for an exception to                1505 of Pub. L. 106–554, 114 Stat. 2763A–
                                                                                                     the bilateral Agreement with Canada,                  326 to –328.
                                             opposed to the United States. There is
                                             no fee to apply for asylum in Canada                    which otherwise requires individuals to                 2. Section 1003.42 is amended by
                                             and, under Canadian law, asylum-                        seek protection in the country of last                adding new paragraph (h) to read as
                                             seekers are provided social benefits that               presence (Canada), by establishing a                  follows:
                                             they are not eligible for in the United                 relationship to a family member in the
                                                                                                     United States who has lawful status in                § 1003.42 Review of credible fear
                                             States. Therefore, the tangible costs of                                                                      determinations.
                                             seeking asylum in Canada are no greater                 the United States, other than a visitor,
                                                                                                     or is 18 years of age or older and has an             *     *     *     *     *
                                             than they are in the United States. The                                                                         (h) Safe third country agreement—(1)
                                             ‘‘intangible’’ costs to asylum-seekers                  asylum application pending. The DHS
                                                                                                     proposed rule addresses issues relating               Arriving alien. An immigration judge
                                             who would be returned to Canada under                                                                         shall have no jurisdiction to review a
                                             the proposed rule are the costs of                      to family well-being in connection with
                                                                                                     that rule.                                            determination by an asylum officer that
                                             potential separation from support                                                                             an arriving alien is not eligible to apply
                                             networks they may be seeking to join in                    This proposed rule provides that the
                                                                                                                                                           for asylum pursuant to a bilateral or
                                             the United States. However, the                         immigration judges will apply the same
                                                                                                                                                           multilateral agreement (the agreement)
                                             Agreement contains broad exceptions                     administrative guidelines of ‘‘family
                                                                                                                                                           under section 208(a)(2)(A) of the Act
                                             based on principles of family unity that                member’’ in the DHS proposed rule, in
                                                                                                                                                           and should be returned to a safe third
                                             would generally allow those with family                 those cases where DHS has chosen to
                                                                                                                                                           country to pursue his or her asylum
                                             connections in the United States to seek                place an alien who is subject to the
                                                                                                                                                           claims under the laws of that country.
                                             asylum in the United States under                       Agreement into removal proceedings
                                                                                                                                                           See 8 CFR 208.30(e)(6).
                                             existing regulations.                                   under section 240 of the Act. However,                  (2) Aliens in transit. An immigration
                                                                                                     that is expected to occur only very                   judge has no jurisdiction to review any
                                             Executive Order 13132                                   rarely. In any other case, where DHS                  determination by DHS that an alien
                                                                                                     does not choose to place an arriving                  being removed from Canada in transit
                                               This rule will not have substantial
                                                                                                     alien into removal proceedings under                  through the United States should be
                                             direct effects on the States, on the
                                                                                                     section 240 of the Act, this rule has no              returned to Canada to pursue asylum
                                             relationship between the National
                                                                                                     effect on family well-being, because the              claims under Canadian law, under the
                                             Government and the States, or on the
                                                                                                     immigration judges will not be                        terms of a safe third country agreement
                                             distribution of power and
                                                                                                     involved.                                             with Canada.
                                             responsibilities among the various
                                             levels of government. Therefore, in                     List of Subjects                                      *     *     *     *     *
                                             accordance with section 6 of Executive
                                                                                                     8 CFR Part 1003                                       PART 1208—PROCEDURES FOR
                                             Order 13132, it is determined that this
                                             rule does not have sufficient federalism                  Administrative practice and                         ASYLUM AND WITHHOLDING OF
                                             implications to warrant the preparation                 procedure, Aliens, Immigration, Legal                 REMOVAL
                                             of a federalism summary impact                          services, Organization and function                      3. The authority citation for part 1208
                                             statement.                                              (Government agencies).                                is revised to read as follows:
                                             Executive Order 12988 Civil Justice                     8 CFR Part 1208                                         Authority: 8 U.S.C. 1103, 1158, 1226, 1252,
                                             Reform                                                                                                        1282.
                                                                                                       Administrative practice and
                                               This rule meets the applicable                        procedure, Aliens, Immigration, and                     4. Section 1208.4 is amended by
                                             standards set forth in sections 3(a) and                Reporting and recordkeeping                           adding new paragraph (a)(6) to read as
                                             3(b)(2) of Executive Order 12988.                       requirements.                                         follows:

                                             Paperwork Reduction Act                                 8 CFR Part 1212                                       § 1208.4   Filing the application.
                                                                                                                                                           *     *     *     *     *
                                               The provisions of the Paperwork                         Administrative practice and                           (a) * * *
                                                                                                     procedure, Aliens, Immigration,
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             Reduction Act of 1995, Public Law 104–                                                                          (6) Safe third country agreement.
                                             13, 44 U.S.C. chapter 35, and its                       Passports and visas and Reporting and                 Immigration judges have authority to
                                             implementing regulations, 5 CFR part                    recordkeeping requirements.                           consider issues under section
                                             1320, do not apply to this proposed rule                8 CFR Part 1240                                       208(a)(2)(A) of the Act, relating to the
                                             because there are no new or revised                                                                           determination of whether an alien is
                                             recordkeeping or reporting                                Administrative practice and                         ineligible to apply for asylum and
                                             requirements.                                           procedure and Aliens.                                 should be removed to a safe third

                                                                                                                                                                                   '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00013   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 94 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                 10633

                                             country pursuant to a bilateral or                      1252a, 1252b, 1362; secs. 202 and 203, Pub.            withholding of removal in the United
                                             multilateral agreement, only with                       L. 105–100, 111 Stat. 2160, 2193; sec. 902,            States.
                                             respect to aliens whom DHS has chosen                   Pub. L. 105–277, 112 Stat. 2681; sec. 1101,               (4) An alien who is found to be
                                             to place in removal proceedings under                   Pub. L. 107–269, 116 Stat. 2135.                       ineligible to apply for asylum under
                                             section 240 of the Act, as provided in                    9. Section 1240.11 is amended by                     section 208(a)(2)(A) of the Act is
                                             8 CFR 1240.11(g). For DHS regulations                   adding a new paragraph (g), to read as                 ineligible to apply for withholding of
                                             relating to determinations by asylum                    follows:                                               removal pursuant to section 241(b)(3) of
                                             officers on this subject, see 8 CFR                                                                            the Act and the Convention against
                                             208.30(e)(6).                                           § 1240.11        Ancillary matters, applications.      Torture. However, the alien may apply
                                             *      *       *    *     *                             *       *    *     *     *                             for any other relief from removal for
                                                5. Section 1208.30 is amended by:                       (g) Safe third country agreement. (1)               which the alien may be eligible. If an
                                                a. Revising paragraphs (a) and (e); and              The immigration judge has authority to                 alien who is subject to section
                                             by                                                      apply section 208(a)(2)(A) of the Act,                 208(a)(2)(A) of the Act is ordered
                                                b. Removing and reserving paragraphs                 relating to a determination that an alien              removed, the alien shall be ordered
                                             (c), (d), (f) and (g)(1).                               may be removed to a safe third country                 removed to the safe third country in
                                                The revisions read as follows:                       pursuant to a bilateral or multilateral                which the alien will be able to pursue
                                                                                                     agreement, in the case of an alien who                 his or her claims for asylum or
                                             § 1208.30 Credible fear determinations                  is subject to the terms of the agreement               protection under the laws of that
                                             involving stowaways and applicants for                  and is placed in proceedings pursuant                  country.
                                             admission found inadmissible pursuant to
                                             section 212(a)(6)(C) or 212(a)(7) of the Act.
                                                                                                     to section 240 of the Act without being                  Dated: March 1, 2004.
                                                                                                     processed under section 235 of the Act.
                                               (a) Jurisdiction. The provisions of this                                                                     John Ashcroft,
                                                                                                     In an appropriate case, the immigration
                                             subpart apply to aliens subject to                      judge shall determine whether under                    Attorney General.
                                             sections 235(a)(2) and 235(b)(1) of the                 the Agreement the alien should be                      [FR Doc. 04–5065 Filed 3–5–04; 8:45 am]
                                             Act. Pursuant to section 235(b)(1)(B),                  returned to the safe third country, or                 BILLING CODE 4410–30–P
                                             asylum officers have exclusive                          whether the alien should be permitted
                                             jurisdiction to make credible fear                      to pursue asylum or other protection
                                             determinations, and the immigration                     claims in the United States.
                                             judges have exclusive jurisdiction to                                                                          DEPARTMENT OF AGRICULTURE
                                                                                                        (2) An alien described in paragraph
                                             review such determinations.                                                                                    Animal and Plant Health Inspection
                                                                                                     (g)(1) of this section is ineligible to
                                             *     *     *     *       *                             apply for asylum, pursuant to section                  Service
                                               (e) Determination. For the standards                  208(a)(2)(A) of the Act, unless the
                                             and procedures for asylum officers in                   immigration judge determines, by                       9 CFR Parts 93, 94, and 95
                                             conducting credible fear interviews and                 preponderance of the evidence, that:
                                             in making positive and negative credible                   (i) The agreement does not apply to                 [Docket No. 03–080–2]
                                             fear determinations, see 8 CFR                          the alien or does not preclude the alien
                                             208.30(b), (c), (d), (e), (f), and (g)(1). The                                                                 RIN 0579–AB73
                                                                                                     from applying for asylum in the United
                                             immigration judges will review such                     States; or
                                             determinations as provided in                                                                                  Bovine Spongiform Encephalopathy;
                                                                                                        (ii) The alien qualifies for an                     Minimal Risk Regions and Importation
                                             paragraph (g)(2) of this section and 8                  exception to the agreement as set forth
                                             CFR 1003.42.                                                                                                   of Commodities
                                                                                                     in paragraph (g)(3) of this section.
                                             *     *     *     *       *                                (3) The immigration judge shall apply               AGENCY:  Animal and Plant Health
                                                                                                     the applicable regulations in deciding                 Inspection Service, USDA.
                                             PART 1212—DOCUMENTARY                                                                                          ACTION: Proposed rule; reopening of
                                                                                                     whether the alien qualifies for any
                                             REQUIREMENTS; NONIMMIGRANTS;                                                                                   comment period.
                                                                                                     exception under the agreement that
                                             WAIVERS; ADMISSION OF CERTAIN
                                                                                                     would permit the United States to
                                             INADMISSIBLE ALIENS; PAROLE                                                                                    SUMMARY:   We are reopening the
                                                                                                     exercise authority over the alien’s
                                                                                                     asylum claim. The exceptions under the                 comment period for our proposed rule
                                                6. The authority citation for part 1212
                                                                                                     agreement are codified at 8 CFR                        that would amend the regulations
                                             is revised to read as follows:
                                                                                                     208.30(e)(6)(iii). The immigration judge               regarding the importation of animals
                                               Authority: 8 U.S.C. 1101 and note, 1103.                                                                     and animal products to recognize, and
                                                                                                     shall not review, consider, or decide any
                                               7. Section 1212.5 is revised to read as               issues pertaining to any discretionary                 add Canada to, a category of regions that
                                             follows:                                                determination on whether the alien                     present a minimal risk of introducing
                                                                                                     should be permitted to pursue an                       bovine spongiform encephalopathy into
                                             § 1212.5    Parole of aliens into the United                                                                   the United States via live ruminants and
                                             States.                                                 asylum claim in the United States
                                                                                                     notwithstanding the general terms of the               ruminant products. The proposed rule
                                               Procedures and standards for the                                                                             also set out conditions under which we
                                             granting of parole by the Department of                 agreement, as such discretionary public
                                                                                                     interest determinations are reserved to                would allow the importation of certain
                                             Homeland Security can be found at 8                                                                            live ruminants and ruminant products
                                             CFR 212.5.                                              the Department of Homeland Security.
                                                                                                     However, an alien in removal                           and byproducts from such regions. This
                                                                                                     proceedings who is otherwise ineligible                action will allow interested persons
                                             PART 1240—PROCEEDINGS TO                                                                                       additional time to prepare and submit
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             DETERMINE REMOVABILITY OF                               to apply for asylum under the agreement
                                                                                                     may apply for asylum if the Department                 comments.
                                             ALIENS IN THE UNITED STATES
                                                                                                     of Homeland Security files a written                   DATES: We will consider all comments
                                                8. The authority citation for part 1240              notice in the proceedings before the                   that we receive on or before April 7,
                                             is revised to read as follows:                          immigration judge that it has decided in               2004.
                                               Authority: 8 U.S.C. 1103, 1182, 1186a,                the public interest to allow the alien to              ADDRESSES: You may submit comments
                                             1224, 1225, 1226, 1227, 1251, 1252 note,                pursue claims for asylum or                            by any of the following methods:

                                                                                                                                                                                     '2-,)5
                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00014    Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 95 of 1770
                                                  5906              Federal Register / Vol. 81, No. 23 / Thursday, February 4, 2016 / Rules and Regulations

                                                  PART 71—DESIGNATION OF CLASS A,                          DEPARTMENT OF STATE                                   Why is the Department promulgating
                                                  B, C, D, AND E AIRSPACE AREAS; AIR                                                                             this rule?
                                                  TRAFFIC SERVICE ROUTES; AND                              22 CFR Part 41                                           The Department of State (the
                                                  REPORTING POINTS                                                                                               Department) is amending the previous
                                                                                                           [Public Notice: 9428]                                 rule to alleviate fraud and security
                                                  ■ 1. The authority citation for part 71                                                                        concerns that have developed
                                                  continues to read as follows:                            RIN 1400–AD17                                         subsequent to that rule’s publication.
                                                    Authority: 49 U.S.C. 106(f), 106(g); 40103,                                                                  The previous rule, 22 CFR 41.2(e)(1),
                                                  40113, 40120; E.O. 10854, 24 FR 9565, 3 CFR,             Visas: Documentation of                               allowed nationals of certain Caribbean
                                                  1959–1963 Comp., p. 389.                                 Nonimmigrants Under the Immigration                   countries, as well as nationals of certain
                                                                                                           and Nationality Act, as Amended                       other countries who have residence in
                                                  § 71.1 [Amended]                                                                                               such countries’ territories in the
                                                                                                           AGENCY:    Department of State.                       Caribbean, to enter the United States as
                                                  ■ 2. The incorporation by reference in
                                                                                                           ACTION:   Interim final rule.                         temporary agricultural workers without
                                                  14 CFR 71.1 of FAA Order 7400.9Z,
                                                                                                                                                                 visas. The amended rule requires that
                                                  Airspace Designations and Reporting                      SUMMARY:   As a result of this rule, a                temporary workers from these countries
                                                  Points, dated August 6, 2015, effective                  passport and a visa will be required of               obtain H–2A visas to enter the United
                                                  September 15, 2015, is amended as                        a British, French, or Netherlands                     States.
                                                  follows:                                                 national, or of a national of Antigua,
                                                                                                                                                                 What is the current rule?
                                                  Paragraph 6002 Class E Airspace
                                                                                                           Barbados, Grenada, Jamaica, or Trinidad
                                                                                                           and Tobago, who has residence in                        Currently, British, French, and
                                                  designated as surface areas.
                                                                                                           British, French, or Netherlands territory             Netherlands nationals and nationals of
                                                  *      *     *        *      *                                                                                 Antigua, Barbados, Grenada, Jamaica,
                                                                                                           located in the adjacent islands of the
                                                  AGL SD E2        Rapid City, SD (Amended)                Caribbean area, or has residence in                   and Trinidad and Tobago, who have
                                                  Rapid City Regional Airport, SD                          Antigua, Barbados, Grenada, Jamaica, or               their residence in British, French, or
                                                    (Lat. 44o02a43q N., long. 103o03a27q W.)               Trinidad and Tobago, if the alien is                  Netherlands territory located in the
                                                  Ellsworth AFB, SD                                        proceeding to the United States as an                 adjacent islands of the Caribbean area or
                                                    (Lat. 44o08a42q N., long. 103o06a13q W.)               agricultural worker. In light of past                 in Antigua, Barbados, Grenada, Jamaica,
                                                  Rapid City VORTAC                                        experience, and to promote consistency                or Trinidad and Tobago, are not
                                                    (Lat. 43o58a34q N., long. 103o00a44q W.)               of treatment across H–2A agricultural                 required to obtain visas before traveling
                                                    Within a 4.4-mile radius of the Rapid City             workers, prudent border management                    to the United States as H–2A
                                                  Regional Airport, excluding the portion north            requires these temporary workers to                   agricultural workers.
                                                  of a line between the intersection of the                obtain a visa along with most other H–                What will prospective H–2A
                                                  Rapid City Regional Airport 4.4-mile radius              2A agricultural workers.
                                                  and the Ellsworth AFB 4.7-mile radius, and                                                                     agricultural workers be required to do?
                                                  that airspace extending upward from the                    The previous rule allowing temporary                  The amended rule requires these
                                                  surface within 2.6 miles each side of the                workers from these countries to enter                 prospective H–2A agricultural workers
                                                  Rapid City VORTAC 155o/335o. radials                     the United States without a visa                      to obtain a visa prior to traveling to the
                                                  extending from the 4.4-mile radius of the                presented a vulnerability. Temporary                  United States. Any spouses or children
                                                  Rapid City Regional Airport to 7 miles                   workers from these countries now                      of these workers also will have to obtain
                                                  southeast of the VORTAC, excluding that                  require H–2A visas to enter the United                a visa. To obtain a visa, these
                                                  airspace within the Rapid City, SD, Class D              States.                                               nonimmigrant aliens will have to be in
                                                  airspace area.
                                                                                                           DATES: This rule is effective February                possession of a valid passport, submit a
                                                  *      *     *        *      *                           19, 2016. Comment period: The                         visa application to and appear for an
                                                  Paragraph 6004 Class E Airspace Areas                    Department will accept comments until                 interview at a U.S. embassy or
                                                  Designated as an Extension to a Class D or               April 4, 2016.                                        consulate, and undergo the
                                                  Class E Surface Area.
                                                                                                           ADDRESSES:
                                                                                                                                                                 Department’s visa screening process.
                                                  *      *     *        *      *                             v Interested parties may submit                     Will the amended rule ensure that
                                                  AGL SD E4        Rapid City, SD (Amended)                comments at any time by any of the                    prospective H–2A agricultural workers
                                                  Rapid City Regional Airport, SD                          following methods:                                    are properly screened prior to their
                                                    (Lat. 44o02a43q N., long. 103o03a27q W.)                 v Mail: U.S. Department of State, Visa              arrival in the United States?
                                                  Rapid City VORTAC                                        Services, Legislation and Regulations                   Requiring these prospective H–2A
                                                    (Lat. 43o58a34q N., long. 103o00a44q W.)               Division, 600 19th Street NW., Room                   agricultural workers to obtain visas will
                                                    That airspace extending upward from the                12–526B, Washington, DC 20006 ATTN:                   ensure that they are sufficiently
                                                  surface within 2.6 miles each side of the                Paul-Anthony L. Magadia.                              screened prior to arrival in the United
                                                  Rapid City VORTAC 155o/335o radials                        v If you have access to the Internet                States. This will lessen the possibility
                                                  extending from the 4.4-mile radius of the                you may submit comments by going to                   that persons who pose security risks to
                                                  Rapid City Regional Airport to 7 miles                                                                         the United States and other potential
                                                                                                           http://www.regulations.gov/#!home and
                                                  southeast of the VORTAC, excluding that
                                                                                                           searching for Public Notice number                    immigration violators may improperly
                                                  airspace within the Rapid City, SD, Class D
                                                  airspace area.                                           XXXX.                                                 gain admission to the United States. At
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                                                                                                                                 the same time, requiring that these
                                                    Issued in Fort Worth, Texas, on January 27,            FOR FURTHER INFORMATION CONTACT:                      applicants appear before consular
                                                  2016.                                                    Paul-Anthony L. Magadia, U.S.                         officers will provide greater
                                                  Robert W. Beck,                                          Department of State, Visa Services,                   opportunities to prescreen for potential
                                                  Manager, Operations Support Group, ATO                   Legislation and Regulations Division,                 employment fraud and will promote
                                                  Central Service Center.                                  Washington, DC 20006, (202) 485–7641,                 compliance with Department of
                                                  [FR Doc. 2016–02037 Filed 2–3–16; 8:45 am]               Email: magadiapl@state.gov.                           Homeland Security (DHS) and
                                                  BILLING CODE 4910–13–P                                   SUPPLEMENTARY INFORMATION:                            Department of Labor (DOL) H–2A rules.

                                                                                                                                                                                       '2-,)5
                                             VerDate Sep<11>2014    16:15 Feb 03, 2016   Jkt 238001   PO 00000   Frm 00026   Fmt 4700   Sfmt 4700   E:\FR\FM\04FER1.SGM   04FER1
                                                                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 96 of 1770
                                                                   Federal Register / Vol. 81, No. 23 / Thursday, February 4, 2016 / Rules and Regulations                                           5907

                                                  How will the amended rule further the                   U.S.C. 553(b)(B)). There is reasonable                sector. This rule will not result in any
                                                  national security interests of the United               concern that publication of the rule as               such expenditure, nor will it
                                                  States?                                                 a proposed rule, which would permit                   significantly or uniquely affect small
                                                    The Department, in conjunction with                   continuation of the current visa                      governments.
                                                  DHS, has determined that the visa                       exemption, could lead to an increase in
                                                                                                                                                                The Small Business Regulatory
                                                  exemption provided a loophole that                      applications for admission in bad faith
                                                                                                          by persons who would otherwise have                   Enforcement Fairness Act of 1996
                                                  could potentially be exploited by
                                                  terrorists and other persons seeking to                 been denied visas and are seeking to                    This rule is not a major rule as
                                                  engage in unlawful activities in the                    avoid the visa requirement and consular               defined by 5 U.S.C. 804, for purposes of
                                                  United States and threatens the security                screening process during the period                   congressional review of agency
                                                                                                          between the publication of a proposed                 rulemaking under the Small Business
                                                  interests of the United States. This visa
                                                                                                          and a final rule. Accordingly, the                    Regulatory Enforcement Fairness Act of
                                                  exemption is outdated in the post-9/11
                                                                                                          Department finds that it is impracticable             1996, Public Law 104–121.
                                                  environment and inconsistent with the
                                                                                                          and contrary to the public interest to
                                                  visa requirement for other H–2A                                                                               Executive Order 12866: Regulatory
                                                                                                          publish this rule with prior notice and
                                                  agricultural workers from other                                                                               Review
                                                                                                          comment period. Under the good cause
                                                  countries. The Department and DHS
                                                                                                          exception, this rule is exempt from the                 The costs of this rulemaking are
                                                  have determined that eliminating this
                                                                                                          notice and comment and delayed                        discussed in the companion DHS rule,
                                                  visa exemption furthers the national
                                                                                                          effective date requirements of the APA.               RIN 1651–AB09, included elsewhere in
                                                  security interests of the United States.                   In addition, the Department is of the              this edition of the Federal Register.
                                                  How will the amended rule affect the                    opinion that eliminating the visa                     That discussion is incorporated by
                                                  Department’s visa issuance process?                     exemption and requiring a visa for                    reference herein. The Department has
                                                                                                          Caribbean H–2A agricultural workers,                  reviewed the costs and benefits of this
                                                     The application of the general visa
                                                                                                          and the spouses or children                           rule to ensure its consistency with the
                                                  requirement to the class of Caribbean
                                                                                                          accompanying or following these                       regulatory philosophy and principles set
                                                  agricultural workers described above
                                                                                                          workers, is a foreign affairs function of             forth in Executive Order 12866 and has
                                                  will ensure that these applicants for
                                                                                                          the U.S. government. As this rule                     determined that the benefits of this
                                                  admission, like other H–2A agricultural
                                                                                                          implements this function, the                         interim final rule justify its costs.
                                                  workers, are properly screened through                  Department is of the opinion that,
                                                  the Department’s visa issuance process                  pursuant to 5 U.S.C. 553(a)(1), this rule             Executive Order 13563
                                                  prior to arrival in the United States.                  is exempt from the requirements of 5
                                                  This will lessen the possibility that                                                                           The Department has considered this
                                                                                                          U.S.C. 553, including the notice and
                                                  persons who pose security risks to the                                                                        rule in light of Executive Order 13563,
                                                                                                          comment and 30-day delayed effective
                                                  United States and other potential                                                                             dated January 18, 2011, and affirms that
                                                                                                          date requirements. The Department is
                                                  immigration violators may improperly                                                                          this regulation is consistent with the
                                                                                                          nevertheless providing the opportunity
                                                  gain admission to the United States.                                                                          guidance therein.
                                                                                                          for the public to provide comments for
                                                     Moreover, extending the visa                         60 days.                                              Executive Orders 12372 and 13132:
                                                  requirement to these Caribbean H–2A
                                                                                                                                                                Federalism
                                                  agricultural workers will better ensure                 Regulatory Flexibility Act/Executive
                                                  that such workers are protected from                    Order 13272: Small Business                             This regulation will not have
                                                  certain employment and recruitment-                        Because this interim final rule is                 substantial direct effects on the states,
                                                  based abuses. It also will ensure that                  exempt from notice and comment                        on the relationship between the national
                                                  agricultural workers have been                          rulemaking under 5 U.S.C. 553, it is                  government and the states, or the
                                                  informed, and are aware of, their rights                exempt from the regulatory flexibility                distribution of power and
                                                  and responsibilities before departing                   analysis requirements set forth at                    responsibilities among the various
                                                  from their home countries to engage in                  sections 603 and 604 of the Regulatory                levels of government; nor will the rule
                                                  H–2A agricultural work.                                 Flexibility Act (5 U.S.C. 603 and 604).               have federalism implications warranting
                                                                                                          Nonetheless, consistent with section                  the application of Executive Orders
                                                  What other changes is the Department
                                                                                                          605(b) of the Regulatory Flexibility Act              12372 and 13132.
                                                  making in this rule?
                                                                                                          (5 U.S.C. 605(b)), the Department                     Executive Order 13175 Consultation
                                                    Redesignated paragraph (e)(2)(iv) is                  certifies that this rule will not have a
                                                  being amended to reflect that The Royal                                                                       and Coordination With Indian Tribal
                                                                                                          significant economic impact on a                      Governments
                                                  Virgin Islands Police Department has                    substantial number of small entities.
                                                  been renamed the Royal Virgin Islands                   This rulemaking regulates individual                    The Department has determined that
                                                  Police Force.                                           aliens who seek consideration for                     this rulemaking will not have tribal
                                                  Will DHS be publishing a parallel                       nonimmigrant visas and does not affect                implications, will not impose
                                                  amendment?                                              any small entities, as defined in 5 U.S.C.            substantial direct compliance costs on
                                                                                                          601(6).                                               Indian tribal governments, and will not
                                                    DHS is publishing a parallel                                                                                pre-empt tribal law. Accordingly, the
                                                  amendment to 8 CFR 212.1(b).                            The Unfunded Mandates Reform Act of                   requirements of Executive Order 13175
                                                                                                          1995                                                  do not apply to this rulemaking.
                                                  Regulatory Findings
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                                                                             Section 202 of the Unfunded
                                                  Administrative Procedure Act                                                                                  Executive Order 12988: Civil Justice
                                                                                                          Mandates Reform Act of 1995, Public
                                                                                                                                                                Reform
                                                    The publication of this rule as an                    Law 104–4, 109 Stat. 48, 2 U.S.C. 1532,
                                                  interim final rule, with provisions for                 generally requires agencies to prepare a                The Department has reviewed this
                                                  post-promulgation public comments, is                   statement before proposing any rule that              interim final rule in light of Executive
                                                  based on the good cause exception                       may result in an annual expenditure of                Order 12988 to eliminate ambiguity,
                                                  found in section 553 of the                             $100 million or more by state, local, or              minimize litigation, establish clear legal
                                                  Administrative Procedure Act (APA) (5                   tribal governments, or by the private                 standards, and reduce burden.

                                                                                                                                                                                       '2-,)5
                                             VerDate Sep<11>2014   16:15 Feb 03, 2016   Jkt 238001   PO 00000   Frm 00027   Fmt 4700   Sfmt 4700   E:\FR\FM\04FER1.SGM   04FER1
                                                                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 97 of 1770
                                                  5908             Federal Register / Vol. 81, No. 23 / Thursday, February 4, 2016 / Rules and Regulations

                                                  Paperwork Reduction Act                                 DEPARTMENT OF THE TREASURY                            1(b)(4)(viii)(c)(2) requires a partnership
                                                                                                                                                                to assign its income to activities and
                                                    This rule does not impose any new                     Internal Revenue Service                              provides for the grouping of a
                                                  information collections subject to the                                                                        partnership’s activities into one or more
                                                  Paperwork Reduction Act, 44 U.S.C.,                     26 CFR Part 1                                         CFTE categories based generally on
                                                  Chapter 35. The Department anticipates                                                                        whether net income from the activities
                                                  between 100 and 4,100 additional                        [TD 9748]
                                                                                                                                                                is allocated to partners in the same
                                                  nonimmigrant visa applicants per year                   RIN 1545–BM57                                         sharing ratios. Section 1.704–
                                                  as a result of this rulemaking. The                                                                           1(b)(4)(viii)(c)(3) provides rules for
                                                  current burden for this information                     Allocation of Creditable Foreign Taxes                determining the partnership’s net
                                                  collection (OMB Control No. 1405–                                                                             income (for U.S. federal income tax
                                                                                                          AGENCY:  Internal Revenue Service (IRS),
                                                  0182) is 13,875,345 hours, with                                                                               purposes) in a CFTE category, including
                                                                                                          Treasury.
                                                  11,100,276 respondents. The burden per                                                                        rules for allocating and apportioning
                                                  response is 75 minutes. The top                         ACTION: Final and temporary
                                                                                                          regulations.                                          expenses, losses, and other deductions
                                                  estimate for the number of additional                                                                         to gross income. Section 1.704–
                                                  respondents would add approximately                     SUMMARY:    This document contains                    1(b)(4)(viii)(d) assigns CFTEs to the
                                                  5,000 hours to a burden that is almost                  temporary regulations that provide                    CFTE category that includes the related
                                                  14 million hours. Therefore, the                        guidance relating to the allocation by a              income under the principles of § 1.904–
                                                  addition of these respondents does not                  partnership of creditable foreign tax                 6, with certain modifications. In order to
                                                  significantly increase the burden                       expenditures. These temporary                         satisfy the safe harbor, partnership
                                                  associated with this information                        regulations are necessary to improve the              allocations of CFTEs in a CFTE category
                                                  collection.                                             operation of an existing safe harbor rule             must be in proportion to the allocations
                                                  List of Subjects in 22 CFR Part 41                      that is used for determining whether                  of the partnership’s net income in the
                                                                                                          allocations of creditable foreign tax                 CFTE category.
                                                   Aliens, Foreign officials, Immigration,                expenditures are deemed to be in                      I. Effect of Section 743(b) Adjustments
                                                  Nonimmigrants, Passports and visas.                     accordance with the partners’ interests
                                                                                                          in the partnership. The text of these                    Section 1.704–1(b)(4)(viii)(c)(3)(i) of
                                                    For the reasons stated in the                                                                               the current final regulations provides
                                                  preamble, the Department of State is                    temporary regulations also serves as the
                                                                                                          text of the proposed regulations set forth            that a partnership determines its net
                                                  amending 22 CFR part 41 to read as                                                                            income in a CFTE category by taking
                                                  follows:                                                in the notice of proposed rulemaking
                                                                                                          (REG–100861–15) published in the                      into account all partnership items
                                                                                                          Proposed Rules section in this issue of               attributable to the relevant activity or
                                                  PART 41—[AMENDED]
                                                                                                                                                                group of activities, including items of
                                                                                                          the Federal Register. These regulations
                                                                                                                                                                gross income, gain, loss, deduction, and
                                                  ■ 1. The authority citation for part 41 is              affect partnerships that pay or accrue
                                                                                                                                                                expense, and items allocated pursuant
                                                  revised to read as follows:                             foreign income taxes, and their partners.
                                                                                                                                                                to section 704(c). The current final
                                                    Authority: 22 U.S.C. 2651a; 8 U.S.C. 1104;            DATES: Effective Date: These regulations              regulations do not state whether an
                                                  Pub. L. 105–277, 112 Stat. 2681–795 through             are effective on February 4, 2016.                    adjustment under section 743(b) is taken
                                                  2681–801; 8 U.S.C. 1185 note (section 7209                 Applicability Dates: For dates of                  into account in computing the
                                                  of Pub. L. 108–458, as amended by section               applicability, see §§ 1.704–                          partnership’s net income in a CFTE
                                                  546 of Pub. L. 109–295).                                1T(b)(1)(ii)(b)(1) and (b)(1)(ii)(b)(3)(B).           category.
                                                  ■ 2. Amend § 41.2 as follows:                           FOR FURTHER INFORMATION CONTACT:                         In the case of a transfer of a
                                                                                                          Suzanne M. Walsh, (202) 317–4908 (not                 partnership interest that results in an
                                                  ■ a. Remove paragraph (e).
                                                                                                          a toll-free call).                                    adjustment under section 743(b)
                                                  ■ b. Redesignate paragraphs (f) through
                                                                                                          SUPPLEMENTARY INFORMATION:                            (because the partnership has a section
                                                  (m) as paragraphs (e) through (l).                                                                            754 election in effect, or because there
                                                  ■ c. Revise redesignated paragraph                      Background and Explanation of                         is a substantial built-in loss (as defined
                                                  (e)(2)(iv).                                             Provisions                                            in section 743(d)) in the partnership),
                                                     The revisions read as follows:                          Allocations of creditable foreign tax              the partnership must adjust the basis of
                                                                                                          expenditures (‘‘CFTEs’’) do not have                  partnership property with respect to the
                                                  § 41.2 Exemption or waiver by Secretary of              substantial economic effect, and                      transferee partner only (a section 743(b)
                                                  State and Secretary of Homeland Security
                                                                                                          accordingly a CFTE must be allocated in               adjustment). No adjustment is made to
                                                  of passport and/or visa requirements for
                                                  certain categories of nonimmigrants.                    accordance with the partners’ interests               the common basis of partnership
                                                                                                          in the partnership. See § 1.704–                      property, and the section 743(b)
                                                  *      *     *     *    *                               1(b)(4)(viii). Section 1.704–1(b)(4)(viii)            adjustment has no effect on the
                                                     (e) * * *                                            provides a safe harbor under which                    partnership’s computation of any item
                                                     (2) * * *                                            CFTE allocations are deemed to be in                  under section 703. § 1.743–1(j)(1).
                                                     (iv) Presents a current certificate                  accordance with the partners’ interests                  The Treasury Department and the IRS
                                                  issued by the Royal Virgin Islands                      in the partnership. In general, the                   believe that a transferee partner’s
                                                  Police Force indicating that he or she                  purpose of the safe harbor is to match                section 743(b) adjustment with respect
                                                  has no criminal record.                                 allocations of CFTEs with the income to               to its interest in a partnership should
asabaliauskas on DSK5VPTVN1PROD with RULES




                                                  *      *     *     *    *                               which the CFTEs relate.                               not be taken into account in computing
                                                                                                             In order to apply the safe harbor, a               such partnership’s net income in a
                                                    Dated: January 22, 2016.                              partnership must (1) determine the                    CFTE category because the basis
                                                  David T. Donahue,                                       partnership’s ‘‘CFTE categories,’’ (2)                adjustment is unique to the transferee
                                                  Acting Assistant Secretary for Consular                 determine the partnership’s net income                partner and because the basis
                                                  Affairs, Department of State.                           in each CFTE category, and (3) allocate               adjustment ordinarily would not be
                                                  [FR Doc. 2016–02191 Filed 2–3–16; 8:45 am]              the partnership’s CFTEs to each                       taken into account by a foreign
                                                  BILLING CODE 4710–06–P                                  category. Section 1.704–                              jurisdiction in computing its foreign

                                                                                                                                                                                      '2-,)5
                                             VerDate Sep<11>2014   16:15 Feb 03, 2016   Jkt 238001   PO 00000   Frm 00028   Fmt 4700   Sfmt 4700   E:\FR\FM\04FER1.SGM   04FER1
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 98 of 1770



        IN THE SUPREME COURT OF THE UNITED STATES

                       _______________

                        No. 19A-______

WILLIAM P. BARR, ATTORNEY GENERAL OF THE UNITED STATES,
                   ET AL., APPLICANTS

                               v.

            EAST BAY SANCTUARY COVENANT, ET AL.
                      _______________

          APPLICATION FOR A STAY PENDING APPEAL
          TO THE UNITED STATES COURT OF APPEALS
            FOR THE NINTH CIRCUIT AND PENDING
            FURTHER PROCEEDINGS IN THIS COURT
                     _______________

                             NOEL J. FRANCISCO
                              Solicitor General
                                Counsel of Record
                              Department of Justice
                              Washington, D.C. 20530-0001
                              SupremeCtBriefs@usdoj.gov
                              (202) 514-2217




                                                              '2-,)5
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 99 of 1770



                          PARTIES TO THE PROCEEDING

        The applicants (defendants-appellants below) are Matthew T.

Albence,     in    his    official         capacity    as     Acting    Director         of

Immigration and Customs Enforcement; William P. Barr, in his

official    capacity      as    Attorney     General     of   the   United        States;

Kenneth    T.     Cuccinelli,       in    his     official    capacity       as    Acting

Director of U.S. Citizenship and Immigration Services; Executive

Office     for     Immigration           Review;      Immigration       and       Customs

Enforcement; Kevin K. McAleenan, in his official capacity as

Acting Secretary of the U.S. Department of Homeland Security;

James    McHenry,    in   his       official      capacity    as   Director       of    the

Executive Office for Immigration Review; John P. Sanders, in his

official capacity as Acting Commissioner of U.S. Customs and

Border Protection; U.S. Citizenship and Immigration Services;

U.S. Customs and Border Protection; U.S. Department of Justice;

and U.S. Department of Homeland Security.

        The respondents (plaintiffs-appellees below) are East Bay

Sanctuary    Covenant,         Al   Otro    Lado,     Innovation       Law    Lab,      and

Central American Resource Center in Los Angeles.




                                            (I)


                                                                                  '2-,)5
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 100 of 1770


                                   II

                         RELATED PROCEEDINGS

     United States District Court (N.D. Cal.):

          East Bay Sanctuary Covenant v. Barr, No. 19-cv-4073

          (July 24, 2019)

     United States Court of Appeals (9th Cir.):

          East   Bay   Sanctuary   Covenant    v.   Barr,   No.   19-16487

          (Aug. 16, 2019)




                                     



                                                                  '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 101 of 1770



                IN THE SUPREME COURT OF THE UNITED STATES

                                _______________

                                  No. 19A-______

       WILLIAM P. BARR, ATTORNEY GENERAL OF THE UNITED STATES,
                          ET AL., APPLICANTS

                                        v.

                   EAST BAY SANCTUARY COVENANT, ET AL.
                             _______________

                  APPLICATION FOR A STAY PENDING APPEAL
                  TO THE UNITED STATES COURT OF APPEALS
                    FOR THE NINTH CIRCUIT AND PENDING
                    FURTHER PROCEEDINGS IN THIS COURT
                             _______________


       Pursuant to Rule 23 of the Rules of this Court and the All

Writs Act, 28 U.S.C. 1651, the Solicitor General, on behalf of

applicants      William    P.   Barr,   Attorney       General     of   the     United

States,    et    al.,     respectfully       applies    for    a    stay       of    the

injunction issued by the United States District Court for the

Northern     District     of    California,     pending       consideration          and

disposition of the government’s appeal from that injunction to

the United States Court of Appeals for the Ninth Circuit and, if

necessary, pending the filing and disposition of a petition for

a writ of certiorari and any further proceedings in this Court.

       The United States has experienced an unprecedented surge in

the number of aliens who enter the country unlawfully across the

southern border and, if apprehended, claim asylum and remain in

the   country    while    their    claims    are   adjudicated,         with    little




                                                                               '2-,)5



       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 102 of 1770


                                            2

prospect      of        obtaining    that        discretionary    relief.            The

Departments        of    Justice    and     Homeland       Security   have     express

statutory     authority       to    establish      “additional    limitations        and

conditions, consistent with [the asylum statute], under which an

alien shall be ineligible for asylum.”                     8 U.S.C. 1158(b)(2)(C).

Exercising     that      authority,    the       Departments   issued     an   interim

final rule denying asylum to certain aliens who seek asylum in

the United States without having sought protection in a third

country through which they traveled and where such protection

was available.            The rule thus screens out asylum seekers who

declined to request protection at the first opportunity.

        The   rule        serves    important        public    purposes.           Most

importantly, it alleviates a crushing burden on the U.S. asylum

system by prioritizing asylum seekers who most need asylum in

the United States.          The rule also screens out asylum claims that

are less likely to be meritorious by denying asylum to aliens

who refused to seek protection in third countries en route to

the southern border.           In turn, the rule deters aliens without a

genuine need for asylum from making the arduous and potentially

dangerous journey from Central America to the United States.

The risks of that journey and human smuggling threaten harm to

many     aliens,    including       children.        The    Departments      therefore

adopted a rule that encourages asylum-seekers to present their

claims in the first safe country in which they arrive.                             That




                                                                              '2-,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 103 of 1770


                                         3

rule,    which   is   similar   to   a       requirement   in   effect       in    the

European Union, complements restrictions that Congress already

imposed upon other asylum seekers who have elsewhere to turn.

        Respondents -- four organizations that serve aliens -- sued

to enjoin the rule.        No respondent is actually subject to the

rule.     Yet the district court granted their request and issued a

universal injunction barring enforcement of the rule as to any

persons anywhere in the United States -- even though another

district     court    entertaining       a    challenge    to   the     rule       had

previously sided with the government.                 App., infra, 19a-63a.

The government appealed to the Ninth Circuit and sought a stay

of the injunction pending appeal.               The court of appeals denied

the stay insofar as the injunction operates within the Ninth

Circuit, but granted the stay insofar as the injunction operates

outside the Ninth Circuit.       Id. at 1a-9a.         The court stated that

the district court retained jurisdiction to further develop the

record and to re-extend the injunction beyond the Ninth Circuit.

        The injunction now in effect is deeply flawed and should be

stayed pending appeal and pending any further proceedings in

this Court.      All of the relevant factors support a stay.

        First, if the Ninth Circuit upholds the injunction, there

is   a    reasonable    probability          that   this   Court      will      grant

certiorari.      The injunction prohibits the Executive Branch from

implementing an interim final rule adopted to address an ongoing




                                                                            '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 104 of 1770


                                                  4

crisis at the southern border, with significant implications for

ongoing diplomatic negotiations and foreign relations.

        Second, there is more than a fair prospect that the Court

will     vacate        the        injunction.           As    an    initial        matter,        the

injunction was entered at the behest of organizations that do

not     even         have     a     judicially         cognizable          interest         in    its

application to individual aliens.                        Moreover, the Ninth Circuit

denied a full stay solely on the ground that the Departments

likely should not have issued the rule as an interim final rule,

without      advance          notice       and     comment.            The     Administrative

Procedure Act (APA), however, allows an agency to issue a rule

without     notice-and-comment              procedures        if     the    rule    involves         a

“foreign        affairs       function      of    the    United       States.”          5    U.S.C.

553(a)(1).           The rule at hand plainly involves a foreign affairs

function        of    the    United     States:          It    requires       aliens        seeking

asylum in the United States to take certain steps in foreign

countries, in order to protect the integrity of the U.S.-Mexico

border     and        to     facilitate          ongoing      diplomatic       negotiations.

Separately, the APA allows an agency to issue a rule without

notice and comment for good cause.                            The Departments explained

that delaying effectiveness of the rule may prompt an additional

surge      of        asylum        seekers,       further          burdening       an       already

overwhelmed          asylum       system   and     further         undermining      the      United

States’ position in ongoing diplomatic negotiations.




                                                                                           '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 105 of 1770


                                         5

     The   district    court     (though      not    the   Ninth       Circuit)      also

concluded that that the rule exceeds the Departments’ statutory

authority and that the rule is arbitrary and capricious.                            Those

conclusions are also erroneous.               Consistent with its conferral

of broad discretion to grant or deny asylum, the asylum statute

expressly authorizes the Departments to adopt new categorical

bars to asylum, and the bar adopted here is consistent with the

asylum statute’s other provisions.                  And the Departments amply

explained the reasoning underlying the adoption of the bar.

     Third,    the    balance     of    equities       favors      a     stay.         The

injunction impairs the security of our border, perpetuates a

crushing   burden     on   our   asylum       system,      and    impedes        ongoing

diplomatic     negotiations.           At     the     same       time,     respondent

organizations have no cognizable interest in the grant or denial

of asylum to individual aliens, much less equities that could

outweigh the interests served by the rule.                   As for the aliens

the rule covers, it denies them a purely discretionary benefit,

and it allows them to seek other forms of protection, including

withholding    of    removal     in     the    United      States        and     refugee

protection in safe third countries.                 The vast majority of those

aliens’ claims would be unlikely to succeed in the end, but

processing those claims severely strains our asylum system.

     At a minimum, the injunction is vastly overbroad.                                 The

injunction’s    circuit-wide          sweep    --     preventing         the      rule’s




                                                                                '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 106 of 1770


                                       6

application to all aliens in the Ninth Circuit -- violates the

well-settled      rule   that   injunctive    relief   must   be   limited   to

redressing    a   plaintiff’s    own   injuries,   and   unduly    interferes

with the Executive’s authority to establish immigration policy.

The Court should, at the very least, stay the injunction to the

extent that it goes beyond remedying the alleged injury to any

specific aliens respondents identify as actual clients in the

United States subject to the rule.

                                  STATEMENT

     1.      Asylum is a form of discretionary relief under the

Immigration and Nationality Act (INA), 8 U.S.C. 1101 et seq.

See 8 U.S.C. 1158.          As a general matter, asylum protects an

alien from removal, creates a path to lawful permanent residence

and U.S. citizenship, enables the alien to receive authorization

to work, and enables the alien’s family members to seek lawful

immigration status derivatively.           See 8 U.S.C. 1158-1159.

     In order to obtain asylum, an alien generally must clear

three hurdles.      First, the alien must show that he qualifies as

a “refugee” -- i.e., that he is unable or unwilling to return to

his home country “because of persecution or a well-founded fear

of persecution on account of [a protected belief or trait].”                   8

U.S.C. 1101(42) and 1158(b)(1)(A).            Second, the alien must show

that he is not subject to an exception or mandatory bar that

precludes the alien from applying for asylum or the government




                                                                     '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 107 of 1770


                                           7

from granting it.         8 U.S.C. 1158(a)(2) and (b)(2).                    Third, the

alien must demonstrate that he merits a favorable exercise of

the discretion to grant asylum.                See 8 U.S.C. 1158(b)(1)(A).

     The INA denies asylum to certain aliens -- for example,

aliens who have themselves engaged in persecution and certain

aliens     who     have   committed    serious           crimes.       See    8     U.S.C.

1158(b)(2)(A).       The INA also provides that an alien may not even

apply for asylum if he may be removed to a safe third country

pursuant     to      an    international            agreement,      see      8      U.S.C.

1158(a)(2)(A), and that the government may not grant asylum to

an alien who has been firmly resettled in another country before

arriving in the United States, see 8 U.S.C. 1158(b)(2)(A)(vi).

     Consistent       with   its   vesting         of    broad    discretion       in   the

Executive     in    determining      whether        to    grant    asylum,        the   INA

provides that the Attorney General and Secretary of Homeland

Security “may by regulation establish additional limitations and

conditions, consistent with [Section 1158], under which an alien

shall be ineligible for asylum.”                   8 U.S.C. 1158(b)(2)(C); see 6

U.S.C. 552(d); 8 U.S.C. 1103(a)(1).                     Previous Attorneys General

and Secretaries have invoked that authority to establish bars

beyond those required by the statute itself.                       See, e.g., Asylum

Procedures, 65 Fed. Reg. 76,121, 76,126 (Dec. 6, 2000) (denying

asylum to applicants who can safely relocate within their home

countries);      Aliens    Subject    to       a   Bar    on   Entry   Under       Certain




                                                                                 '2-,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 108 of 1770


                                                 8

Presidential Proclamations, 83 Fed. Reg. 55,934 (Nov. 9, 2018)

(denying asylum to applicants subject to certain presidential

proclamations).

        2.     a.        On July 16, 2019, the Departments of Justice and

Homeland       Security      jointly       issued         an    interim     final   rule   that

establishes         an    additional       bar       to   the       discretionary    grant   of

asylum.        See Asylum Eligibility and Procedural Modifications, 84

Fed. Reg. 33,829.            In general, that bar applies to any alien who

(1)   arrives        in    the     United    States            across     the   southern    land

border, (2) has transited through a third country en route from

his home country to the United States, and (3) has failed to

apply    for     protection         from    persecution              or   torture   that     was

available in at least one third country through which the alien

transited.       Id. at 33,835, 33,843.

        The bar, however, is limited in multiple respects.                                First,

it does not apply where “[t]he only countries through which the

alien        transited”      are     not    parties            to    certain    international

treaties (making refugee protection unavailable there).                               84 Fed.

Reg. at 33,843.            Second, the bar does not apply where the alien

applied for protection from persecution or torture in a third

country,       but       “received    a     final         judgment        denying   the    alien

protection in such country.”                     Ibid.          Third, the rule makes an

exception to the bar for certain victims of human trafficking.

Ibid.        Fourth, the bar is prospective; it applies only to aliens




                                                                                     '2-,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 109 of 1770


                                            9

who enter, attempt to enter, or arrive in the United States on

or after the date of the rule’s adoption.                           Ibid.     Finally, the

bar   covers       only   asylum;    it    does       not    affect    eligibility        for

withholding or deferral of removal.                   Id. at 33,830.

       b.        In adopting the rule, the Departments explained the

policy judgment underlying the third-country transit bar.                                   At

the outset, the Departments explained that “[t]he United States

has experienced an overwhelming surge in the number of non-

Mexican aliens crossing the southern border and seeking asylum.”

84 Fed. Reg. at 33,840.              For example, the proportion of aliens

subject      to    expedited    removal         who    had    been     referred       for    a

credible-fear interview (a step in the process of seeking asylum

for certain aliens) had “jumped from approximately 5 percent” a

decade ago “to above 40 percent” now.                         Id. at 33,830-33,831.

And “[i]mmigration courts received over 162,000 asylum [claims]

in FY 2018, a 270 percent increase from five years earlier.”

Id.   at     33,838.      The   Departments           pointed       out,    however,    that

“[o]nly      a    small   minority    of    these       individuals           * * *       are

ultimately granted asylum.”            Id. at 33,831.

       The       Departments    explained        that        this     surge    in     border

crossings and (usually meritless) asylum claims has placed an

“extraordinary” “strain on the nation’s immigration system.”                                84

Fed. Reg. at 33,831.             The “large influx” has “consume[d] an

inordinate amount of resources” of the Department of Homeland




                                                                                   '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 110 of 1770


                                           10

Security, which must “surveil, apprehend, screen, and process

the aliens who enter the country,” “detain many aliens pending

further     proceedings,”      and       “represent          the     United         States     in

immigration      court    proceedings.”              Ibid.         The    surge        has    also

“consume[d] substantial resources” at the Department of Justice,

whose     immigration      judges    adjudicate            asylum    claims         and      whose

officials     prosecute     aliens       who       violate    federal         criminal        law.

Ibid.      For example, the Department of Justice now has “[m]ore

than      436,000”       pending     cases           that      “include           an        asylum

application.”         Ibid.        The    strain          “extends       to   the      judicial

system,” which must handle requests to review denials of asylum

claims, and which “can take years” to reach “[f]inal disposition

of asylum claims, even those that lack merit.”                           Ibid.

        Against that backdrop, the Departments explained that the

third-country transit bar serves several purposes.                                  First, it

helps “alleviate the strain on the U.S. immigration system” by

“prioritizing” the applicants “who need [asylum] most” and “de-

prioritizing” other applicants.                    84 Fed. Reg. at 33,831, 33,839-

33,840.        Applicants     who    cannot          apply     for       asylum      in      third

countries     while   en    route    to    the        United       States      --      or    whose

applications third countries have rejected -- have “nowhere else

to turn,” “have no other option,” and “have no alternative to

U.S.-based     asylum     relief.”        Id.        at    33,831,       33,834      (citation

omitted).      In contrast, applicants covered by the bar do “have




                                                                                       '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 111 of 1770


                                              11

[an] alternative country where they can escape persecution or

torture.”         Id.    at   33,840.         Put     simply,      the    rule    “speed[s]

relief” to applicants who most need asylum here, and at the same

time “mitigates the strain on the country’s immigration system”

by denying relief to others.                 Id. at 33,831, 33,839-33,840.

        Second,    the    third-country            transit    bar   helps       screen    out

(and,      ultimately,          deter)        “meritless        asylum       claims”       by

“restricting the claims of aliens who, while ostensibly fleeing

persecution,       chose      not       to   seek    protection      at    the     earliest

possible opportunity.”              84 Fed. Reg. at 33,831, 33,839.                       “An

alien’s     decision      not      to    apply      for    protection      at    the   first

available opportunity, and instead wait for the most preferred

destination of the United States, raises questions about the

validity and urgency of the alien’s claim.”                         Id. at 33,839.         It

is “reasonable to question” whether such aliens “genuinely fear

persecution or torture, or are simply economic migrants.”                              Ibid.

The Departments determined that it was “justified” to address

that issue through “a new categorical asylum bar” -- rather than

through consideration of the failure to apply for asylum in a

third country as “just one of many factors” when adjudicating an

individual claim -- in light of “the increased numbers                                 * * *

of asylum claims in recent years.”                   Id. at 33,839 n.8.

        Third, the third-country transit bar helps protect children

from     the   dangers        of    migration         to     the    United       States    by




                                                                                   '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 112 of 1770


                                           12

encouraging aliens to seek asylum at the first opportunity.                              The

journey from Central America to the United States is “long and

arduous,”    and   it    “brings    with        it   a    great    risk    of    harm”    to

children.    84 Fed. Reg. at 33,838.                 That risk “could be relieved

if individuals were to more readily avail themselves of legal

protection from persecution in a third country closer to the

child’s country of origin.”          Ibid.

     Fourth, the bar “seeks to curtail the humanitarian crisis

created by human smugglers bringing men, women, and children

across the southern border.”             84 Fed. Reg. at 33,840.                  The bar

accomplishes that objective “[b]y reducing a central incentive

for aliens without a genuine need for asylum to cross the border

-- the hope of a lengthy asylum process that will enable them to

remain in the United States for years despite their statutory

ineligibility for relief.”          Ibid.

     Finally,      the    rule     “will        facilitate        ongoing       diplomatic

negotiations    with     Mexico    and     the       Northern     Triangle       Countries

[i.e.,   Guatemala,       Honduras,        and       El    Salvador]”           regarding

proposals    for    “reduc[ing]      the        flow”      of     aliens    from      those

countries to the United States and for “encourag[ing] aliens to

seek protection at the safest and earliest point of transit

possible.”     84 Fed. Reg. at 33,840, 33,842.                     The rule puts the

United States in a “better [negotiating] position” by improving

the United States’ ability to curtail the flow of aliens across




                                                                                  '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 113 of 1770


                                           13

the southern border.           Id. at 33,831.           In addition, by channeling

asylum claims to countries the aliens first enter, the rule

encourages foreign countries to “partner” with the United States

and to shoulder their share of the burdens of mass migration.

Id. at 33,842 (citation omitted).                       Indeed, the administrative

record before the Departments showed that, in the past, the

United     States      has    successfully           relied    on      its    immigration

initiatives when negotiating agreements with foreign countries.

For example, earlier this year, the United States relied on

another immigration measure, the Migration Protection Protocols,

when    negotiating      an    agreement        under    which      “Mexico    will    take

unprecedented steps to increase enforcement to curb irregular

migration”       and   “to    dismantle    human        smuggling      and    trafficking

organizations.”        A.R. 24; see A.R. 45-50, 138-139, 231-232, 533-

557, 635-637, 676, 698.           In short, the rule “will strengthen the

ability     of   the   United     States        to   address     the    crisis    at    the

southern     border     and    therefore         facilitate      the     likelihood      of

success in future negotiations.”                84 Fed. Reg. at 33,842.

        The Departments also observed that the rule “is in keeping

with the efforts of other liberal democracies to prevent forum-

shopping by directing asylum-seekers to present their claims in

the first safe country in which they arrive.”                          84 Fed. Reg. at

33,840.      For example, under a regulation of the European Union,

an applicant for asylum must ordinarily present his application




                                                                                '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 114 of 1770


                                                14

to the state of first safe entry, and may be transferred back to

that state if he fails to do so.                      Ibid.     The United Nations High

Commissioner            for   Refugees    has        praised    that       protocol       for   its

“commendable efforts to share and allocate the burden of review

of refugee and asylum claims.”                  Ibid. (citation omitted).

        c.        The    Departments      promulgated          the   rule     as    an    interim

final rule, without advance notice and comment.                                 They invoked

the exception to notice-and-comment procedures for rules that

involve       a    “foreign      affairs     function          of    the    United       States.”

5 U.S.C.       553(a)(1).          They    noted       that     “[t]he       flow    of    aliens

across the southern border, unlawfully or without appropriate

travel       documents,        directly    implicates          the    foreign       policy      and

national security interests of the United States.”                                 84 Fed. Reg.

at 33,841.          And they explained that ongoing negotiations “would

be disrupted” by an additional surge of migrants in response to

a proposed rule.              Id. at 33,842.

        The Departments also invoked the good-cause exception to

notice-and-comment procedures, under which an agency may forgo

notice and comment “when the agency for good cause finds                                     * * *

that     notice         and   public   procedure         thereon       are    impracticable,

unnecessary, or contrary to the public interest.”                                        5 U.S.C.

553(b)(3)(B).            They explained that “immediate implementation of

[the] rule is essential to avoid a surge of aliens who would

have strong incentives to seek to cross the border” while the




                                                                                         '2-,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 115 of 1770


                                            15

notice-and-comment process remains ongoing.                              84 Fed. Reg. at

33,841.         They observed that “smugglers encourage migrants to

enter the United States based on changes in U.S. immigration

policy,” and that, “[i]f this rule were published for notice and

comment       before     becoming    effective,            ‘smugglers       might         * * *

communicate       the    Rule’s      potentially           relevant       change     in    U.S.

immigration       policy,    albeit       in       non-technical          terms.’”        Ibid.

(citation omitted).          The resulting “additional surge of aliens,”

they concluded, “would be destabilizing to the region, as well

as to the U.S. immigration system.”                      Ibid.

        3.     Respondents, four organizations that provide services

to    aliens,     challenged      the     rule      in    the     Northern    District       of

California.          The district court entered a preliminary injunction

against enforcement of the rule.                    App., infra, 19a-63a.              First,

the     court    concluded       that     respondents            have     raised     “serious

questions”       regarding     the      government’s         invocation       of     foreign-

affairs        and      good-cause        exceptions             to     notice-and-comment

procedures.          Id. at 48a.        Second, the court concluded that the

rule likely conflicted with the express statutory bars to asylum

for aliens “who may be removed to a ‘safe third country’” and

aliens who are “firmly resettled in another country prior to

arriving in the United States.”                     Id. at 19a-20a.           Finally, the

court        concluded    that      the    rule       was        likely     arbitrary      and

capricious because the government had neither shown that asylum




                                                                                    '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 116 of 1770


                                             16

was “sufficiently available” in third countries nor explained

why “the failure to seek asylum in a third country is so damning

standing alone that the government can reasonably disregard any

alternative reasons why an applicant may have failed to seek

asylum in that country.”              Id. at 51a.

        The       district    court      ordered      the    entry        of   “a    nationwide

injunction,”          App.,    infra,      63a       --    even    though,      a    few     hours

earlier, another district court entertaining a challenge to the

rule had sided with the government and had refused to award any

preliminary relief (nationwide or otherwise) against the rule,

see Capital Area Immigrants’ Rights Coalition v. Trump, No. 19-

2117,    2019       WL    3436501     (D.D.C.        July    24,    2019)      (CAIR).          The

government filed a notice of appeal and moved for a stay of the

injunction pending appeal, but the district court denied the

government’s motion.              App., infra, 14a-18a.

        4.        The government renewed its motion for a stay pending

appeal       in    the   Ninth    Circuit.           See    App.,    infra,         1a-13a.       A

motions       panel      denied    the    motion      for    a     stay    “insofar        as   the

injunction applies within the Ninth Circuit,” reasoning that the

government had not shown a likelihood of success on the merits

with respect to its invocation of the good-cause and foreign-

affairs exceptions to notice-and-comment procedures.                                 Id. at 3a;

see id. at 2a-3a.             The Ninth Circuit stated that the good-cause

exception          “‘should      be   interpreted           narrowly’”         and    that      the




                                                                                       '2-,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 117 of 1770


                                            17

foreign-affairs exception “requires showing that ordinary public

noticing       would     ‘provoke     definitely            undesirable           international

consequences.’”           Ibid. (citation omitted).                      In light of that

conclusion, the Ninth Circuit expressly declined to reach the

district       court’s        alternative           determinations           that       the     rule

exceeded the government’s statutory authority and that the rule

was arbitrary and capricious.               See id. at 3a n.3.

        A    majority    of     the   motions         panel,      however,            granted    the

motion for a stay “insofar as the injunction applies outside the

Ninth       Circuit.”         App.,   infra,         3a.     It    explained            that    “the

nationwide      scope     of    the   injunction            is    not    supported         by    the

record,”       that     the    district     court          “failed      to     undertake        the

analysis necessary before granting such broad relief,” and that

the   district        court     “failed    to        discuss      whether         a    nationwide

injunction is necessary to remedy [respondents’] alleged harm.”

Id. at 3a-5a & n.4.              But the panel stated that, “[w]hile this

appeal       proceeds,    the     district          court    retains         jurisdiction        to

further       develop     the     record        in     support          of    a       preliminary

injunction extending beyond the Ninth Circuit.”                              Id. at 8a-9a.

        Judge Tashima concurred in part and dissented in part.                                   He

would have denied the motion for a stay in its entirety and

allowed the district court’s injunction to remain in effect even

outside the Ninth Circuit.             See App., infra, 10a-13a.




                                                                                         '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 118 of 1770


                                   18

     5.   After the Ninth Circuit’s ruling, respondents filed a

“Motion   to   Consider   Supplemental        Evidence     and   Restore    the

Nationwide Scope of the Injunction” in the district court.                   D.

Ct. Doc. 57 (Aug. 19, 2019).      The district court ordered further

briefing on “the issuance of a nationwide injunction” and set

the matter for a hearing on September 5, 2019.               D. Ct. Doc. 59,

at 1 (Aug. 19, 2019).

                                ARGUMENT

     Under Rule 23 of the Rules of this Court and the All Writs

Act, 28 U.S.C. 1651, a single Justice or the Court may stay a

district-court order pending appeal to a court of appeals.                 See,

e.g., Trump v. International Refugee Assistance Project, 137 S.

Ct. 2080 (2017) (per curiam) (IRAP); see also San Diegans for

the Mt. Soledad Nat’l War Mem’l v. Paulson, 548 U.S. 1301, 1302

(2006) (Kennedy, J., in chambers) (stay factors).                Here, all of

the relevant factors strongly favor a stay.                First, this Court

would likely grant certiorari if the court of appeals affirms a

nationwide (or even circuitwide) injunction against the rule.

Second, respondents have no judicially cognizable interest in

challenging the rule in the first place, and in any event the

rule is a procedurally and substantively lawful exercise of the

Departments’   express    statutory       authority   to   place   additional

limitations on asylum.      Third, there is direct and irreparable

injury to the interests of the government and the public but not




                                                                     '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 119 of 1770


                                                   19

respondents.           At a minimum, the injunction sweeps too broadly

and should be stayed to the extent it goes beyond remedying

injuries to specific aliens that respondents identify as actual

clients in the United States subject to the rule.

        1.   A       stay       is   warranted          because,     if     the    Ninth    Circuit

affirms the injunction, at least “four Justices” would likely

“‘vote to grant certiorari.’”                           San Diegans, 548 U.S. at 1302

(Kennedy,        J.,       in    chambers)       (citation           omitted).            The     rule

enjoined        by     the       district     court           serves      important        national

purposes.            The    rule     seeks    to        protect      “the    integrity      of     our

borders” and to “alleviate” an “extraordinary,” “extreme,” and

“unsustainable” “strain on the nation’s immigration system.”                                       84

Fed.     Reg.     at       33,831,      33,838,          33,840.          It      also    seeks     to

ameliorate a “humanitarian crisis” by discouraging aliens from

making long and dangerous journeys to the United States and by

discouraging human smuggling.                           Id. at 33,831.             Moreover, the

rule is part of a coordinated and ongoing diplomatic effort

regarding       the        recent     surge    in        migration          from    the    Northern

Triangle countries.                  The rule explains that the third-country

transit bar “will facilitate ongoing diplomatic negotiations.”

Id. at 33,840.             Whether the rule is lawful is thus a question of

exceptional importance -- especially in light of the “dramatic

increase”        in    illegal         entries          and    the     “sharp       increase”       in

corresponding asylum claims in recent years.                                See id. at 33,830.




                                                                                           '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 120 of 1770


                                                   20

         Under these circumstances, this Court’s review of a court

of appeals decision affirming the injunction would plainly be

warranted.            Indeed,         this    Court         often    grants       certiorari       to

address           interference        with     executive            policies       that     address

“national security,” Department of the Navy v. Egan, 484 U.S.

518,     520       (1988),      or    with    “federal           power”    over     “the    law    of

immigration and alien status,” Arizona v. United States, 567

U.S. 387, 394 (2012).                   The district court’s injunction causes

both types of interference.

         2.       A stay is also warranted because, if the Ninth Circuit

affirms the injunction and this Court grants review, there is at

least         a   “fair    prospect”          that        this     Court    will        vacate    the

injunction.          Lucas, 486 U.S. at 1304 (Kennedy, J., in chambers).

At   a    minimum         the     Court      would        likely    narrow        the    injunction

because respondents have no basis for obtaining global relief --

or even relief that extends throughout the Ninth Circuit.

         a.       Respondent organizations’ claims fail at the outset

for procedural reasons. See D. Ct. Doc. 28 at 7 (July 19, 2019)

(raising          this     argument         but    acknowledging            contrary        circuit

precedent).              First,      Article      III      requires       the     party    invoking

federal jurisdiction to establish standing -- which means, among

other     requirements,              that    the         party    must     show    that     it    has

suffered an “invasion of a legally protected interest” that is

“concrete and particularized.”                            Gill v. Whitford, 138 S. Ct.




                                                                                           '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 121 of 1770


                                               21

1916, 1929 (2018) (citation omitted).                         A party generally “lacks

a   judicially           cognizable       interest         in     the         prosecution          or

nonprosecution of another,” Linda R.S. v. Richard D., 410 U.S.

614, 619 (1973), or in the “enforcement of the immigration laws”

against      another,      Sure-Tan,      Inc.       v.    NLRB,       467     U.S.       883,    897

(1984).           Respondent       organizations           thus        lack     a     cognizable

interest in the grant or denial of asylum to third parties.

Second, a party ordinarily may bring a challenge under the APA

only if the interest asserted is “arguably within the zone of

interests to be protected or regulated by the statute” at issue.

Clarke       v.   Sec.     Indus.       Ass’n,       479      U.S.      388.        396    (1987).

Respondent        organizations’         interests         in   doing        “business”          with

asylum-seekers,          App.,    infra,       12a,    falls      outside        the       zone    of

interests protected by the asylum statute.

        b.    The Ninth Circuit refused to grant a full stay of the

injunction on the sole ground that the government had failed to

justify its promulgation of the rule as an interim final rule.

App., infra, 2a-3a & n.3.               That conclusion was incorrect.

        First,     the    APA    makes    an    exception         to    notice-and-comment

procedures for rules that involve a “foreign affairs function of

the United States.”             5 U.S.C. ᩿553(a)(1).            That exception applies

here     because         the     rule    is         “linked     intimately            with        the

Government’s overall political agenda concerning relations with

another country.”               American Ass’n of Exps. & Imps. v. United




                                                                                          '2-,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 122 of 1770


                                            22

States,     751    F.2d      1239,   1249        (Fed.     Cir.      1985).         The   rule

addresses “[t]he flow of aliens across the southern border,” a

matter that “directly implicates the foreign policy and national

security    interests        of   the   United      States.”           84    Fed.    Reg.   at

33,841.     In addition, the Departments explained that the rule

“will facilitate ongoing diplomatic negotiations with foreign

countries     regarding       migration          issues,      including       measures      to

control the flow of aliens into the United States.”                                   Id. at

33,842.     By channeling asylum claims to foreign countries, the

rule encourages those countries to shoulder their share of the

burdens imposed by mass migration.                       The rule also gives the

United     States       immediate       leverage         in        ongoing    negotiations

regarding border security and the sharing of migration burdens.

A.R. 537-538, 635-637.

      Conversely, “negotiations would be disrupted if notice-and-

comment procedures preceded the effective date of this rule.”

84 Fed. Reg. at 33,842.              An additional surge of asylum seekers

in response to a proposed rule would “provok[e] a disturbance in

domestic politics in Mexico and the Northern Triangle countries”

and would “erod[e] the sovereign authority of the United States

to   pursue       the   negotiating       strategy            it    deems     to    be    most

appropriate       as    it    engages     its       foreign         partners.”            Ibid.

Moreover, “the longer that the effective date of the interim

rule is delayed, the greater the number of people who will pass




                                                                                    '2-,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 123 of 1770


                                      23

through third countries where they may have otherwise received

refuge and reach the U.S. border.”          Ibid.

        That analysis was well supported by the record, which shows

that the United States has in the past successfully relied on

its   immigration      initiatives   when   negotiating      agreements    with

foreign countries.        For example, earlier this year, the United

States relied on another immigration initiative, the Migration

Protection Protocols, when negotiating an agreement under which

“Mexico will take unprecedented steps to increase enforcement to

curb irregular migration” and “to dismantle human smuggling and

trafficking organizations.”          A.R. 24; see A.R. 45-50, 138-139,

231-232, 533-557, 635-637, 676, 698.

        The courts below asserted that the government had failed to

demonstrate     that    notice-and-comment      procedures     would   “provoke

definitely     undesirable       international      consequences.”        App.,

infra, 2a-3a (citation omitted); see id. at 20a.                 The statute,

however, requires no such showing.           Under its plain terms, the

government need only show that the rule involves a “foreign

affairs function of the United States,” 5 U.S.C. 553(a); it need

not further demonstrate to a court’s satisfaction that notice

and comment would cause undesirable international consequences.

In any event, the government did identify such consequences when

it explained that a delay in the implementation of the rule

would    frustrate     ongoing   negotiations    and   allow    an   additional




                                                                      '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 124 of 1770


                                              24

surge     of    asylum       seekers    before       the   rule   takes    effect.        The

courts below had no basis for second-guessing the Executive’s

assessment of those foreign-policy consequences.                           See Chicago &

S. Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111

(1948) (“[T]he Judiciary has neither aptitude, facilities nor

responsibility” for “decisions as to foreign policy.”).

        Second, the APA also allows an agency to issue an interim

final rule for “good cause.”                 5 U.S.C. 553(b)(3)(B).               Good cause

exists     when       “the    very     announcement”        of    the    rule     could   “be

expected to precipitate activity by affected parties that would

harm the public welfare.”                   Mobil Oil Corp. v. DOE, 728 F.2d

1477, 1492 (Temp. Emer. Ct. App. 1983), cert. denied, 467 U.S.

1255     (1984).         Here,    the      Departments       explained      that     advance

notice and comment could cause aliens to “surge to the border to

enter the United States before the rule took effect.”                               84 Fed.

Reg. at 33,841.           The Departments’ “experience has been that when

public        announcements          are    made      regarding         changes     in    our

immigration laws and procedures, there are dramatic increases in

the numbers of aliens who enter or attempt to enter the United

States.”       Ibid.

        The      record        bears       out       the     Departments’           concern.

Southwestern-border family-unit apprehensions are up 469% from

the same time in 2018, A.R. 223, and there has been a surge of

nearly         four     times        the     number        of     non-Mexican-national




                                                                                   '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 125 of 1770


                                              25

apprehensions from May 2018 to May 2019 (121,151 in May 2019

compared to 32,477 in May 2018).                          A.R. 119.         Numerous news

articles connect that surge to changes in immigration policy.

See A.R. 438-439 (describing how smugglers persuaded migrants to

cross the border after family separation was halted by telling

them to “hurry up before they might start doing so again”); A.R.

452-454       (indicating      that    migrants          refused    offers      to    stay   in

Mexico because their goal is to enter the United States); A.R.

663-665, 683 (indicating that Mexico faced a migrant surge when

it changed its policies).

        The    district       court    questioned          whether      potential      asylum

seekers would be aware of a proposed rule change or would change

their    behavior       in    response.       App.,        infra,    48a.       But    “[t]he

Government,         when     seeking   to     prevent          imminent     harms     in     the

context of international affairs and national security, is not

required       to    conclusively      link        all   the    pieces    in    the    puzzle

before        [the     Court]      grant[s]          weight        to     its        empirical

conclusions.”          Holder v. Humanitarian Law Project, 561 U.S. 1,

35 (2010).           And here, the Departments are plainly in the best

position to make such predictive judgments, and their judgments

were eminently reasonable (and consistent with past practice).

The district court therefore erred in second-guessing them.

        c.     The district court (but not the Ninth Circuit) also

determined that the rule is likely inconsistent with the asylum




                                                                                     '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 126 of 1770


                                                  26

statute, 8 U.S.C. 1158.                     The asylum statute makes it clear that

asylum is always a matter of executive “discretion” and never a

matter of “entitlement.”                    INS v. Cardoza-Fonseca, 480 U.S. 421,

428       n.6    (1987);      see       8   U.S.C.        1158(b)(1)(A)     (providing       that

asylum “may [be] grant[ed]” to an eligible alien).                                 The asylum

statute also makes it clear that the Executive may exercise its

discretion through categorical rules, not just through case-by-

case adjudication.                It provides that the Executive may establish

categorical “limitations and conditions” on asylum eligibility,

beyond those already set out in the statute, so long as they are

“consistent with [Section 1158].”                          8 U.S.C. 1158(b)(2)(C).             The

district court determined that the third-country transit bar was

inconsistent           with       two   statutory         provisions:       the    safe-third-

country          provision,         8 U.S.C.         1158(a)(2)(A),         and    the      firm-

resettlement bar, 8 U.S.C. 1158(b)(2)(A)(vi).                             App., infra, 39a-

45a.            The    district         court’s          analysis   was   mistaken.            The

provisions on which the district court relied merely establish

minimum statutory requirements for the discretionary grant of

asylum;         they    do    not       foreclose         the   Executive      from   imposing

additional, more stringent requirements for that benefit.

          The safe-third-country provision prohibits an alien from

even applying for asylum if the alien “may be removed, pursuant

to    a    bilateral         or    multilateral           agreement,”     to   a   safe     third

country “where the alien would have access to a full and fair




                                                                                        '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 127 of 1770


                                            27

procedure      for     determining      a   claim       to    asylum       or    equivalent

temporary protection.”            8 U.S.C. 1158(a)(2)(A).                 That provision,

by   its     terms,     denies    the   right      to    apply       for    asylum     to    a

particular category of aliens.                   It does not grant asylum to

aliens who fall outside that category, but rather leaves that

decision to the discretion of the Executive.                             It is therefore

consistent      with    the    Executive’s        imposition         of    an    additional

restriction upon the grant of asylum.

        The firm-resettlement bar prohibits granting asylum to an

alien who “was firmly resettled in another country prior to

arriving in the United States.”                    8 U.S.C. 1158(b)(2)(A)(vi).

That     provision,      again,    merely        prohibits         the    Executive     from

granting asylum to a particular category of aliens.                             It does not

require the Executive to grant asylum to aliens outside that

category.       It, too, is consistent with the imposition of an

additional restriction upon the grant of asylum.

        In   reaching    the     contrary    conclusion,           the    district     court

gave the safe-third-country provision and firm-resettlement bar

a kind of field-preemptive effect.                  Under the district court’s

approach,     those     provisions      effectively          set    out    the    exclusive

requirements relating to an asylum seeker’s efforts to obtain

relief in a third country, and they prevent the Executive Branch

from imposing additional requirements addressing that subject.

That reading of the statute is incorrect.                           The asylum statute




                                                                                   '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 128 of 1770


                                             28

expressly        authorizes       the   Executive        to   “establish        additional

limitations           and     conditions”     “by       regulation.”            8     U.S.C.

1158(b)(2)(C).              Thus, the enumerated statutory bars plainly do

not occupy the field, and the Executive enjoys broad discretion

to supplement those bars with additional limitations.                               Indeed,

this Court rejected a similar approach to the INA in Trump v.

Hawaii, 138 S. Ct. 2392 (2018).                     There, the Court determined

that the INA’s express provisions regarding the entry of aliens

“did     not     implicitly       foreclose       the    Executive       from       imposing

tighter restrictions” -- even when the Executive’s restrictions

addressed        a    subject    that   is   “similar”        to   one   that       Congress

“already touch[ed] on in the INA.”                      Id. at 2411-2412.           So also

here, the INA’s enumerated asylum bars do not foreclose the

Executive from imposing tighter bars -- even if those tighter

bars address subjects that are similar to those that Congress

already touched on in the asylum statute.

        Notably, this case differs from Trump v. East Bay Sanctuary

Covenant,        No.    18A615,    where     this   Court     declined     to       stay   an

injunction prohibiting enforcement of a different bar to asylum.

There,     the       relevant    statutory    provision       authorized        aliens     to

apply for asylum “whether or not [they arrive] at a designated

port of arrival,” 8 U.S.C. 1158(a)(1), and the relevant rule

prohibited the grant of asylum to aliens who enter the country

unlawfully, see 83 Fed. Reg. 55,934.                    In this case, by contrast,




                                                                                   '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 129 of 1770


                                               29

nothing in the asylum statute specifically grants the aliens

subject to the third-country transit bar the right to apply for

asylum -- much less the right to receive it.

        d.    Finally,       the      district       court        (but     not     the      Ninth

Circuit)      concluded       that       the   rule       was     likely    arbitrary          and

capricious.      App., infra, 50a-58a.                That, too, was incorrect.

        As explained earlier, the Attorney General and Secretary

explained      that    the        rule    serves      multiple       policy       objectives.

First, it helps “alleviate the strain on the U.S. immigration

system” by “prioritizing” the applicants who have “nowhere else

to turn” and thus “need [asylum] most,” while “de-prioritizing”

other applicants.            84 Fed. Reg. at 33,831, 33,834, 33,839-33,840

(citation      omitted).             Second,        the     rule     helps        screen       out

“meritless asylum claims” by “restricting the claims of aliens

who, while ostensibly fleeing persecution, chose not to seek

protection       at    the    earliest         possible         opportunity.”            Id.    at

33,831,      33,839.         Third,      the   rule       helps    protect       children       by

reducing the incentive for families leaving Central America to

make the “long and arduous” journey through Mexico to the United

States.       Id. at 33,838.             Fourth, the rule helps “curtail the

humanitarian crisis created by human smugglers” by “reducing a

central incentive for aliens without a genuine need for asylum

to cross the border -- the hope of a lengthy asylum process that

will    enable    them       to    remain      in   the    United        States    for      years




                                                                                        '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 130 of 1770


                                        30

despite   their     statutory     ineligibility       for   relief.”       Id.    at

33,840.     Finally, the rule “will facilitate ongoing diplomatic

negotiations with Mexico and the Northern Triangle Countries”

regarding the flow of aliens.           Ibid.

     The district court did not question the soundness of most

of that reasoning.        Indeed, the district court itself recognized

that “the Rule’s intent is to incentivize putative refugees to

seek relief at the first opportunity,” and that “[t]he agency’s

explanation as to how this exhaustion requirement serves its

stated aims is adequate.”          App., infra, 58a.          That should have

been the end of the arbitrary-and-capricious inquiry.

     The district court nevertheless concluded that the rule is

arbitrary    and    capricious    because       the   agencies   had    failed    to

explain why “the failure to seek asylum in a third country is so

damning     standing     alone   that    the     government      can    reasonably

disregard    any    alternative    reasons      why    an   applicant    may     have

failed to seek asylum in that country.”                 App., infra, 51a.         In

the rule, the Departments did not take the position that it is

impossible    for   an   applicant      to   have     alternative      reasons   for

failing to seek asylum at the first opportunity, rather that

such a decision “raises questions about the validity and urgency

of the agency’s claim and may mean that the claim is less likely

to be successful.”         84 Fed. Reg. at 33,839 (emphasis added).

The Departments decided to address that failure by adopting a




                                                                          '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 131 of 1770


                                               31

“categorical asylum bar,” not by treating that failure as “just

one     of    many    factors”      to    be        considered       in    the    course     of

adjudicating the alien’s asylum claim.                      Id. at 33,839 n.8.

        The Departments also explained why they chose a categorical

bar.     First, the third-country transit bar rests on more than a

desire to screen out meritless asylum claims.                             The bar promotes

other     objectives,      such    as     “prioritizing”           the    applicants       “who

need [asylum] most,” 84 Fed. Reg. at 33,831, 33,839-33,840, and

“reduc[ing] a central incentive for aliens without a genuine

need for asylum to cross the border -- the hope of a lengthy

asylum process that will enable them to remain in the United

States       for   years   despite        their          statutory      ineligibility       for

relief,” id. at 33,840.                  Only a categorical rule would fully

serve those purposes.              Second, even with respect to screening

out    meritless      claims,     the     Departments           explained    that    it     was

appropriate          to   adopt     a     bright-line            rule     rather     than     a

multifactor        standard   in    light           of   “the    increased       numbers”   of

asylum claims.            Id. at 33,839 n.8.                    That was a permissible

choice,       particularly        because      the        asylum     statute      explicitly

invites the use of bright-line rules by authorizing the adoption

of categorical bars to asylum.                      See 8 U.S.C. 1158(b)(2)(C); see

also Fong Hook Mak v. INS, 435 F.2d 728, 730 (2d Cir. 1970)

(Friendly, J.) (“The administrator also exercises the discretion

accorded him when          * * *     he determines certain conduct to be so




                                                                                    '2-,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 132 of 1770


                                          32

inimical   to    the    statutory     scheme       that   all   persons    who     have

engaged in it shall be ineligible for favorable consideration,

regardless of other factors.”).

      To be sure, the Departments’ selection of a categorical

rule means that some otherwise meritorious asylum claims will be

channeled to other countries.                   But the Departments reasonably

determined that the benefits of alleviating the strain on the

U.S. asylum system and of speeding asylum to those who most need

it   outweighed       the    costs   of   a      categorical    rule.       And    the

Departments’ policy choice to channel some meritorious asylum

claims   to   other     countries     was       particularly    reasonable        here,

given that the asylum statute’s purpose is not “to grant asylum

to everyone who wishes to            * * *       mov[e] to the United States,”

Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998); the United

States’ asylum system currently faces a crushing burden; and the

U.N. High Commissioner for Refugees has endorsed “efforts to

share and allocate the burden of review of refugee and asylum

claims” among multiple countries, 84 Fed. Reg. at 33,840.                          “By

second-guessing        the     [Departments’]        weighing     of      risks     and

benefits,”      the    Ninth   Circuit    improperly       “substitute[d]         [its]

judgment for that of the agenc[ies].”                Department of Commerce v.

New York, 139 S. Ct. 2551, 2571 (2019).

      The district court also concluded that the rule is flawed

because there was no basis for concluding that “asylum in Mexico




                                                                            '2-,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 133 of 1770


                                             33

is   a   feasible      alternative      to     relief         in    the     United     States.”

App., infra, 51a (citation omitted).                         That conclusion, too, is

incorrect.        First, the rule makes clear that the third-country

transit bar is inapplicable where “[t]he only countries through

which      the     alien     transited”           are       not     parties       to    certain

international treaties and thus do not have any obligation under

those      treaties     to    provide       protection             from    persecution        and

torture.      84 Fed. Reg. at 33,843.               Second, the rule’s rationales

do   not     depend     on    the     particular            details       of   the     refugee-

protection        system      in     Mexico        or        other        third      countries.

Regardless of the ease or difficulty of obtaining protection in

those countries, the very fact that an alien has not even tried

to obtain protection there suggests that the alien’s claim lacks

urgency and merit.            Third, in all events, as even the district

court’s     review     shows,      Mexico    has        a   robust        refugee-protection

system, which it is improving in conjunction with international

partners.         See App., infra, at 53a-55a (citing A.R. 306, 534,

639).      The Departments weighed the totality of the evidence and

determined that it established sufficient capacity in Mexico to

address     the    claims     of     transiting         aliens.           84   Fed.    Reg.   at

33,839-33,840.         The district court erred in second-guessing that

determination:          “it     is   for    the     political         branches,        not    the

Judiciary,        to   assess      practices       in       foreign       countries     and   to

determine national policy in light of those assessments.”                                 Munaf




                                                                                      '2-,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 134 of 1770


                                           34

v. Geren, 553 U.S. 674, 700-701 (2008).                     The district court’s

decision is particularly improper because it “pass[es] judgment

on” Mexico’s legal system “and undermine[s]” our “Government’s

ability to speak with one voice in this area.”                    Id. at 702-703.

      Last, the district court concluded that the rule is flawed

because     it    does     not   “create   an     exception      for     unaccompanied

minors.”         App., infra, 57a.         But no statute requires such an

exception.          When     unaccompanied        minors    are     to    be    treated

differently than adults for purposes of asylum, the INA says so.

E.g., 8 U.S.C. 1158(b)(3)(C).              And the Departments did consider

the specific issues posed by unaccompanied minors, 84 Fed. Reg.

at 33,839 n.7 -- as even the district court recognized, App.,

infra,     57a-58a.        The    Departments      simply       determined     that   no

exception was warranted.              Indeed, they observed that Congress

“did not exempt” unaccompanied minors from various other “bars

to   asylum      eligibility.”        84   Fed.    Reg.    at    33,839    n.7.       The

Departments’ choice was not arbitrary and capricious.

      3.      The balance of harms also favors a stay because the

injunction causes direct, irreparable injury to the government

and the public.            First, the injunction frustrates the “public

interest in effective measures to prevent the entry of illegal

aliens” at the Nation’s borders.                  United States v. Cortez, 449

U.S. 411, 421 n.4 (1981).              The United States has experienced an

“overwhelming       surge”       of   unlawful     crossings      at     the   Nation’s




                                                                              '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 135 of 1770


                                            35

southern     border.      84   Fed.        Reg.   at   33,840.     The    injunction

undermines a coordinated effort by the Executive to curtail that

surge.       Second,    the    injunction         frustrates     the   government’s

strong      interest      in      a    well-functioning          asylum      system.

“Immigration courts received over 162,000 asylum [claims] in FY

2018, a 270 percent increase from five years earlier,”                      and the

current burden is “extreme” and “unsustainable.”                   Id. at 33,831,

33,838.     Third, the injunction undermines “sensitive and weighty

interests of      * * *    foreign affairs,” Humanitarian Law Project,

561 U.S. at 33-34, by preventing the full implementation of a

rule     that    is    designed       to     “facilitate    ongoing       diplomatic

negotiations,” 84 Fed. Reg. at 33,840.

        The district court asserted that the rule harms aliens by

denying them asylum and by “deliver[ing] [them] into the hands

of their persecutors.”            App., infra, 60a (citation omitted).

That assertion is incorrect.                In the first place, asylum is a

discretionary benefit, and it ordinarily makes little sense to

describe the denial of a purely discretionary benefit as an

irreparable harm.         That is especially so when “[o]nly a small

minority” of asylum claims are meritorious to begin with.                          84

Fed. Reg. at 33,831.           In addition, the rule does not “deliver

aliens into the hands of their persecutors,” App., infra, 60a,

because aliens covered by the rule (1) retain the ability to

apply for asylum in third countries, (2) remain eligible for




                                                                           '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 136 of 1770


                                                36

asylum        in    the     United     States          if    the   third       country     denies

protection,          and     (3)     “remain       eligible”        for    other     forms       of

protection besides asylum, such as “withholding of removal” and

“deferral of removal.”               84 Fed. Reg. at 33,831, 33,843.

        The        district        court     also           concluded      that     respondent

organizations             faced    irreparable         harm    through     a    “diversion       of

resources” (respondents must now spend time and money addressing

the effects of the rule) and a “loss of funding” (fewer clients

might     pay       respondents       fees   for        assistance      with      their    asylum

applications).               App.,     infra,          59a.        Even    crediting         those

assertions and assuming that they are proper factors in the

equitable balance, the administrative inconveniences that the

district court identified plainly do not outweigh the harm that

would be imposed by “injunctive relief [that] deeply intrudes

into    the        core    concerns    of    the       executive     branch.”         Adams      v.

Vance, 570 F.2d 950, 954 (D.C. Cir. 1978).

        4.      At a minimum, a stay should be granted because the

universal injunction entered at the behest of respondents is

vastly overbroad (and remains overbroad even after the Ninth

Circuit’s partial stay).               See IRAP, 137 S. Ct. at 2088.

        a.      As a general rule, courts lack the authority to enter

universal injunctions that preclude enforcement of a law or rule

against all persons, rather than against only the plaintiffs.

First, under Article III of the Constitution, “[a] plaintiff’s




                                                                                         '2-,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 137 of 1770


                                            37

remedy must be tailored to redress the plaintiff’s particular

injury.”      Gill, 138 S. Ct. at 1934.                 Because “standing is not

dispensed     in    gross,”       “a    plaintiff     must   demonstrate      standing

separately for each form of relief sought.”                          DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 352-353 (2006) (citations omitted).

A plaintiff may have standing to challenge the application of

the rule to the plaintiff himself, but ordinarily lacks standing

to challenge its application to unrelated third parties.

        Bedrock     rules     of        equity     independently        require      that

injunctions be no broader than “necessary to provide complete

relief to the plaintiffs.”               Madsen v. Women’s Health Ctr., Inc.,

512 U.S. 753, 765 (1994) (citation omitted).                            That principle

applies with even greater force to a preliminary injunction,

which    is   an    equitable      tool     designed     merely    to    preserve     the

status quo during litigation.                University of Tex. v. Camenisch,

451 U.S. 390, 395 (1981).                Moreover, the equitable jurisdiction

of   federal       courts    is    grounded      in    historical       practice,     yet

universal injunctions are a modern invention.                       See Hawaii, 138

S. Ct. at 2425-2429 (Thomas, J., concurring).

        Finally,    universal          injunctions     create   practical     problems

for the federal courts and federal litigants.                      They “take a toll

on the federal court system -- preventing legal questions from

percolating        through    the        federal      courts,     encouraging       forum

shopping, and making every case a national emergency for the




                                                                               '2-,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 138 of 1770


                                               38

courts and for the Executive Branch.”                           Hawaii, 138 S. Ct. at

2425    (Thomas,       J.,     concurring).             They    also    allow    courts      and

parties to circumvent Federal Rule of Civil Procedure 23, which

sets     out    the    prerequisites          for       certifying      a    class   and     for

granting relief to such a class.                       And they create an inequitable

“one-way ratchet” under which a loss by the government precludes

enforcement of the challenged rule everywhere, but a victory by

the     government          does      not     preclude         other        plaintiffs      from

“run[ning] off to the 93 other districts for more bites at the

apple.”        City of Chicago v. Sessions, 888 F.3d 272, 298 (7th

Cir. 2018) (Manion, J., concurring in the judgment in part and

dissenting in part), reh’g en banc granted (No. 17-2991) (June

4, 2018), reh’g en banc vacated as moot (No. 17-2991) (Aug. 10,

2018).      This case illustrates that problem:                         The district court

here     ordered      the    entry      of    “a       nationwide      injunction,”        App.,

infra,      63a,      even      though        another         federal       district       court

entertaining a similar challenge had sided with the government

and had refused to award any preliminary relief at all, see CAIR

v. Trump, No. 19-2117, 2019 WL 3436501 (D.D.C. July 24, 2019).

        Under the principles just discussed, an injunction could be

granted,       at   most,      to    cover    specific         aliens    that    respondents

identify       as     actual        clients    in       the    United       States   who     are

otherwise subject to the rule.                     An injunction could not properly




                                                                                      '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 139 of 1770


                                            39

extend to all aliens throughout the Nation, or even all aliens

in the Ninth Circuit.

        b.    The    Ninth    Circuit      recognized         that      “[a]n    injunction

must be ‘narrowly tailored to remedy the specific harm shown.’”

App.,    infra,      4a    (citation     omitted).            And    it     observed     that

“nationwide injunctions have detrimental consequences.”                             Id. at

5a (citation omitted).              In light of those principles, the Ninth

Circuit       correctly       determined            that     the     district      court’s

“nationwide injunction” was not “justified.”                        Ibid.

        The   Ninth       Circuit    did        not,    however,        follow    its     own

reasoning to its logical conclusion -- i.e., that respondent

organizations        may     receive,      at       most,    an    injunction     that    is

tailored to their own clients.                      The court instead stayed the

injunction      “outside       the      Ninth        Circuit,”       but     allowed      the

injunction      to    remain    in    effect         “within      the   Ninth    Circuit.”

App., infra, at 3a, 6a.                 “Such a solution has no basis in

traditional equity.           On the one hand, equity confined itself to

controlling the defendant’s behavior vis-à-vis the plaintiff.

On the other hand, to protect the plaintiff, equity was willing

to enjoin acts outside [the court’s] territorial jurisdiction.

Equity acts in personam.              Geographical lines are simply not the

stopping      point.”          Samuel      L.        Bray,     Multiple      Chancellors:

Reforming the National Injunction, 131 Harv. L. Rev. 417, 422

n.19 (2017).         Respondents thus have no basis for obtaining an




                                                                                  '2-,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 140 of 1770


                                      40

injunction with respect to aliens who are not their clients --

regardless of whether those aliens are located in the Ninth

Circuit or in some other circuit.

     The   Ninth   Circuit   also    stated         that      “the   district   court

retains jurisdiction to further develop the record in support of

a preliminary injunction extending beyond the Ninth Circuit.”

App., infra, 8a-9a.      Regardless of the factual record, however,

the district court had no authority, as a matter of law, to

issue an injunction that went beyond remedying the alleged harms

to the plaintiffs in this case.                    And any broadening of the

injunction would only increase the harm to the government.

                                  CONCLUSION

     The injunction should be stayed pending appeal and, if the

Ninth Circuit affirms the injunction, pending the filing and

disposition   of   a   petition    for       a    writ   of    certiorari   and   any

further proceedings in this Court.                At a minimum, the injunction

should be stayed as to all persons other than specific aliens

that respondents identify as actual clients in the United States

subject to the rule.

     Respectfully submitted.


                                                 NOEL J. FRANCISCO
                                                   Solicitor General



AUGUST 2019




                                                                           '2-,)5


6RXWKZHVW%RUGHU0LJUDWLRQ)<_86&XVWRPVDQG%RUGHU3URWHFWLRQ  3DJHRI
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 141 of 1770


     Official website of the Department of Homeland Security
      KWWSVZZZIDFHERRNFRP&%3JRY                KWWSVLQVWDJUDPFRPFXVWRPVERUGHU       KWWSVZZZIOLFNUFRPSKRWRVFESSKRWRV         KWWSVWZLWWHUFRPFES
  KWWSVZZZOLQNHGLQFRPFRPSDQ\"WUN W\DK                    KWWSVZZZ\RXWXEHFRPXVHUFXVWRPVERUGHUSURWHFW



                                      U.S. Customs and
                                      Border Protection
                                      (/)
               




6RXWKZHVW%RUGHU0LJUDWLRQ)<




86%RUGHU3DWURO6RXWKZHVW%RUGHU$SSUHKHQVLRQV)<

   86%3            'HPRJUDSKLF              2&7          129       '(&        -$1        )(%      0$5        $35        0$<        -81        -8/       $8*        6(3        7RWDO
                   8QDFFRPSDQLHG
                                                                                                                     
 6RXWKZHVW $OLHQ&KLOG
  %RUGHU    )DPLO\8QLWV                                                                                   

                   6LQJOH$GXOW                                                                            

   6RXWKZHVW%RUGHU7RWDO
                                                                                                          
       $SSUHKHQVLRQV

 )DPLO\8QLWUHSUHVHQWVWKHQXPEHURILQGLYLGXDOV HLWKHUDFKLOGXQGHU\HDUVROGSDUHQWRUOHJDOJXDUGLDQ DSSUHKHQGHGZLWKDIDPLO\PHPEHUE\
WKH86%RUGHU3DWURO

,Q$XJXVWSHRSOHZHUHDSSUHKHQGHGEHWZHHQSRUWVRIHQWU\RQWKH6RXWKZHVW%RUGHUFRPSDUHGZLWKLQWKHPRQWKRI-XO\DQGLQ
-XQH,Q)<DWRWDORILQGLYLGXDOVZHUHDSSUHKHQGHGEHWZHHQSRUWVRIHQWU\RQRXU6RXWKZHVW%RUGHU

)RUEUHDNGRZQE\6HFWRUYLVLW86%36RXWKZHVW%RUGHU$SSUHKHQVLRQVE\6HFWRU QHZVURRPVWDWVVZERUGHUPLJUDWLRQXVESVZERUGHU
DSSUHKHQVLRQV

2IILFHRI)LHOG2SHUDWLRQV6RXWKZHVW%RUGHU,QDGPLVVLEOHV)<
   )LHOG
                    'HPRJUDSKLF              2&7         129        '(&        -$1        )(%     0$5        $35        0$<       -81        -8/       $8*         6(3       7RWDO
 2SHUDWLRQV




                                                                                                                                                             '2-,)5


KWWSVZZZFESJRYQHZVURRPVWDWVVZERUGHUPLJUDWLRQ                                                                                                             
6RXWKZHVW%RUGHU0LJUDWLRQ)<_86&XVWRPVDQG%RUGHU3URWHFWLRQ  3DJHRI
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 142 of 1770


   )LHOG
                'HPRJUDSKLF       2&7     129       '(&       -$1      )(%     0$5       $35      0$<       -81      -8/      $8*      6(3      7RWDO
 2SHUDWLRQV
               8QDFFRPSDQLHG
                                                                                                               
               $OLHQ&KLOG

               )DPLO\8QLWV                                                             
 6RXWKZHVW
  %RUGHU    6LQJOH$GXOWV                                                               

               $FFRPSDQLHG
                                                                                                                          
               0LQRU&KLOG

    6RXWKZHVW%RUGHU7RWDO
                                                                               
        ,QDGPLVVLEOHV

 )DPLO\8QLWUHSUHVHQWVWKHQXPEHURILQGLYLGXDOV HLWKHUDFKLOGXQGHU\HDUVROGSDUHQWRUOHJDOJXDUGLDQ GHHPHGLQDGPLVVLEOHZLWKDIDPLO\
PHPEHUE\WKH2IILFHRI)LHOG2SHUDWLRQV

  $FFRPSDQLHG0LQRU&KLOGUHSUHVHQWVDFKLOGDFFRPSDQLHGE\DSDUHQWRUOHJDOJXDUGLDQDQGWKHSDUHQWRUOHJDOJXDUGLDQLVHLWKHUD86&LWL]HQ
/DZIXO3HUPDQHQW5HVLGHQWRUDGPLVVLEOHDOLHQDQGWKHFKLOGLVGHWHUPLQHGWREHLQDGPLVVLEOH

,Q$XJXVWSHRSOHSUHVHQWLQJWKHPVHOYHVDWSRUWVRIHQWU\RQWKH6RXWKZHVW%RUGHUZHUHGHHPHGLQDGPLVVLEOHFRPSDUHGZLWKLQWKH
PRQWKRI-XO\DQGLQ-XQH,Q)<SHRSOHSUHVHQWLQJWKHPVHOYHVDWSRUWVRIHQWU\RQWKH6RXWKZHVW%RUGHUZHUHGHHPHGLQDGPLVVLEOH

2)2LQDGPLVVLELOLW\PHWULFVLQFOXGHLQGLYLGXDOVHQFRXQWHUHGDWSRUWVRIHQWU\ZKRDUHVHHNLQJODZIXODGPLVVLRQLQWRWKH8QLWHG6WDWHVEXWDUH
GHWHUPLQHGWREHLQDGPLVVLEOHLQGLYLGXDOVSUHVHQWLQJWKHPVHOYHVWRVHHNKXPDQLWDULDQSURWHFWLRQXQGHURXUODZVDQGLQGLYLGXDOVZKRZLWKGUDZDQ
DSSOLFDWLRQIRUDGPLVVLRQDQGUHWXUQWRWKHLUFRXQWULHVRIRULJLQZLWKLQDVKRUWWLPHIUDPH

)RUEUHDNGRZQE\)LHOG2IILFHYLVLW6RXWKZHVW%RUGHU,QDGPLVVLEOHVE\)LHOG2IILFH QHZVURRPVWDWVVZERUGHUPLJUDWLRQRIRVZERUGHU
LQDGPLVVLEOHV 



/DVWPRGLILHG2FWREHU

      6KDUH7KLV3DJH




                                                                                                                                     '2-,)5


KWWSVZZZFESJRYQHZVURRPVWDWVVZERUGHUPLJUDWLRQ                                                                                  
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 143 of 1770
                                 Federal Register / Vol. 69, No. 154 / Wednesday, August 11, 2004 / Notices                                                48877

      (OMB) for review and clearance under                     development process. Sponsors holding                 under the regulations, although the
      the Paperwork Reduction Act of 1995.                     and applicants submitting INDs, NDAs,                 agency encourages the voluntary
      DATES: Fax written comments on the                       or BLAs are subject to FDA                            submission of such data.
      collection of information by September                   requirements in parts 312, 314, and 601                  The guidance describes the voluntary
      10, 2004.                                                (21 CFR 312, 314, and 601) for                        genomic data submission (VGDS) that
      ADDRESSES: OMB is still experiencing                     submitting to the agency data relevant to             can be used for such a voluntary
      significant delays in the regular mail,                  drug safety and efficacy (§§ 312.22,                  submission. The guidance does not
      including first class and express mail,                  312.23, 312.31, 312.33, 314.50, 314.81,               recommend a specific format for the
      and messenger deliveries are not being                   601.2, and 601.12).                                   VGDS, except that such a voluntary
      accepted. To ensure that comments on                        Description of Respondents: Sponsors               submission be designated as a VGDS.
      the information collection are received,                 submitting or holding INDs, NDAs, or                  The data submitted in a VGDS and the
      OMB recommends that written                              BLAs for human drugs and biologics.                   level of detail should be sufficient for
      comments be faxed to the Office of                          Burden Estimate: The guidance                      FDA to be able to interpret the
      Information and Regulatory Affairs,                      interprets FDA regulations for IND,                   information and independently analyze
      OMB, Attn: Fumie Yokota, Desk Officer                    NDA, or BLA submissions, clarifying                   the data, verify results, and explore
      for FDA, FAX: 202–395–6974.                              when the regulations require                          possible genotype-phenotype
      FOR FURTHER INFORMATION CONTACT:                         pharmacogenomics data to be submitted                 correlations across studies. FDA does
      Karen L. Nelson, Office of Management                    and when the submission of such data                  not want the VGDS to be overly
      Programs (HFA–250), Food and Drug                        is voluntary. The pharmacogenomic                     burdensome and time-consuming for the
      Administration, 5600 Fishers Lane,                       data submissions described in the                     sponsor.
      Rockville, MD 20857, 301–827–1482.                       guidance that are required to be
                                                               submitted to an IND, NDA, BLA, or                        FDA has estimated the burden of
      SUPPLEMENTARY INFORMATION: In
                                                               annual report are covered by the                      preparing a voluntary submission
      compliance with 44 U.S.C. 3507, FDA                                                                            described in the guidance that should be
      has submitted the following proposed                     information collection requirements
                                                               under parts 312, 314, and 601 and are                 designated as a VGDS. Based on FDA’s
      collection of information to OMB for                                                                           familiarity with sponsors’ interest in
      review and clearance.                                    approved by OMB under control
                                                               numbers 0910–0014 (part 312—INDs;                     submitting pharmacogenomic data
      Draft Guidance for Industry on                           approved until January 1, 2006); 0910–                during the drug development process,
      Pharmacogenomic Data Submissions                         0001 (part 314—NDAs and annual                        FDA estimates that approximately 20
      (OMB Control Numbers 0910–0014,                          reports; approved until March 31, 2005);              sponsors will submit approximately 80
      0910–0001, and 0910–0338)—Extension                      and 0910–0338 (approved until August                  VGDSs and that, on average, each VGDS
         The guidance provides                                 31, 2005).                                            will take approximately 10 hours to
      recommendations to sponsors                                 The guidance distinguishes between                 prepare and submit to FDA.
      submitting or holding investigational                    pharmacogenomic tests that may be                        In the Federal Register of November
      new drugs (INDs), new drug                               considered valid biomarkers appropriate               4, 2003 (68 FR 62461), FDA published
      applications (NDAs), or biologic                         for regulatory decisionmaking, and                    a 60-day notice requesting public
      liscensing applications (BLAs) on what                   other, less well developed exploratory                comment on the information collection
      pharmacogenomic data should be                           tests. The submission of exploratory                  provisions. No comments were received
      submitted to the agency during the drug                  pharmacogenomic data is not required                  on the information collection estimates.

                                                        TABLE 1.—ESTIMATED ANNUAL REPORTING BURDEN1
                                                                                    Number of
                                                            Number of                                      Total Annual            Hours per
                                                                                  Responses per
                                                           Respondents                                      Responses              Response          Total Hours
                                                                                   Respondent


      Voluntary genomic data submissions                                  20                       4                      80                   10              800
        1 There   are no capital costs or operating and maintenance costs associated with this collection.


        Dated: August 5, 2004.                                 ACTION:    Notice.                                    that they have been physically present
      Jeffrey Shuren,                                                                                                in the U.S. continuously for the
      Assistant Commissioner for Policy.                       SUMMARY:    This notice authorizes the                fourteen-day (14-day) period
      [FR Doc. 04–18360 Filed 8–6–04; 12:04 pm]                Department of Homeland Security to                    immediately prior to the date of
      BILLING CODE 4160–01–S                                   place in expedited removal proceedings                encounter. DHS believes that exercising
                                                               any or all members of the following                   its statutory authority to place these
                                                               class of aliens: Aliens determined to be              individuals in expedited removal
                                                               inadmissible under sections 212(a)(6)(C)              proceedings will enhance national
      DEPARTMENT OF HOMELAND                                   or (7) of the Immigration and                         security and public safety by facilitating
      SECURITY                                                 Nationality Act who are present in the                prompt immigration determinations,
                                                               U.S. without having been admitted or                  enabling DHS to deal more effectively
      Bureau of Customs and Border                             paroled following inspection by an
      Protection                                                                                                     with the large volume of persons
                                                               immigration officer at a designated port-             seeking illegal entry, and ensure
      Designating Aliens For Expedited                         of-entry, who are encountered by an                   removal from the country of those not
      Removal                                                  immigration officer within 100 air miles              granted relief, while at the same time
                                                               of the U.S. international land border,
                                                                                                                     protecting the rights of the individuals
      AGENCY:  Bureau of Customs and Border                    and who have not established to the
                                                                                                                     affected.
      Protection, DHS.                                         satisfaction of an immigration officer

                                                                                                                                                '2-,)5
VerDate jul<14>2003   15:00 Aug 10, 2004   Jkt 203001    PO 00000   Frm 00040   Fmt 4703   Sfmt 4703   E:\FR\FM\11AUN1.SGM     11AUN1
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 144 of 1770
      48878                      Federal Register / Vol. 69, No. 154 / Wednesday, August 11, 2004 / Notices

      DATES:   This notice is effective on                    aliens subject to expedited removal                   land borders, and expanding expedited
      August 11, 2004.                                        under section 235(b)(1)(F) of the Act, 8              removal between ports of entry will
      ADDRESSES: Please submit written                        U.S.C. 1225(b)(1)(F). Second, section                 provide DHS officers with a valuable
      comments to: Regulations Branch,                        235(b)(1)(A)(iii) of the Act, 8 U.S.C.                tool to meet that objective. Presently
      Office of Regulations and Rulings,                      1225(b)(1)(A)(iii), permits the Attorney              DHS officers cannot apply expedited
      Bureau of Customs and Border                            General (now the Secretary of Homeland                removal procedures to the nearly 1
      Protection, 1300 Pennsylvania Avenue,                   Security), in his or her sole and                     million aliens who are apprehended
      NW., Washington, DC 20229. See                          unreviewable discretion, to designate                 each year in close proximity to the
      SUPPLEMENTARY INFORMATION section for                   certain other aliens to whom the                      borders after illegal entry. It is not
      more details on submission of                           expedited removal provisions may be                   logistically possible for DHS to initiate
      comments.                                               applied. Section 235(b)(1)(A)(iii), 8                 formal removal proceedings against all
                                                              U.S.C. 1225(b)(1)(A)(iii), authorizes the             such aliens. This is primarily a problem
      FOR FURTHER INFORMATION CONTACT:
                                                              Secretary to apply (by designation)                   along the southern border, and thus the
      Dana E. Graydon, Acting Associate
                                                              expedited removal proceedings to aliens               majority of such aliens are Mexican
      Chief, Office of Border Patrol, U.S.
                                                              who arrive in, attempt to enter, or have              nationals, who are ‘‘voluntarily’’
      Customs and Border Protection,1300
                                                              entered the U.S. without having been                  returned to Mexico without any formal
      Pennsylvania Ave., NW., Suite 6.5–E,
                                                              admitted or paroled following                         removal order. Based upon anecdotal
      Washington, DC 20229,
                                                              inspection by an immigration officer at               evidence, many of those who are
      dana.graydon@dhs.gov, 202–344–3153.
                                                              a designated port-of-entry, and who                   returned to Mexico seek to reenter the
      SUPPLEMENTARY INFORMATION: Please
                                                              have not established to the satisfaction              U.S. illegally, often within 24 hours of
      submit written comments, original and                   of the immigration officer that they have
      two copies, to the address listed above                                                                       being voluntarily returned (it is not
                                                              been physically present in the U.S.                   uncommon for DHS officers to
      on or before after October 12, 2004.                    continuously for the two-year period
      Submitted comments may be inspected                                                                           apprehend the same individual many
                                                              immediately prior to the date of                      times over a span of several months). On
      at the Office of Regulations and Rulings,               determination of inadmissibility.
      Bureau of Customs and Border                                                                                  the southern land border with Mexico,
                                                                 By statute, an alien present in the U.S.           those aliens who are apprehended who
      Protection, 799 9th Street, NW.,                        who has not been admitted shall be
      Washington, DC, during regular                                                                                are not Mexican nationals cannot be
                                                              deemed for purposes of the Act to be an               returned to Mexico. Currently, non-
      business hours. Arrangements to inspect                 applicant for admission. 8 U.S.C.
      submitted comments should be made in                                                                          Mexican nationals who are inadmissible
                                                              1225(a), section 235(a)(1) of the Act.                may be voluntarily returned to their
      advance by calling Mr. Joseph Clark at                  Once alienage has been established, an
      (202) 572–8768.                                                                                               country of citizenship or nationality via
                                                              alien applicant for admission has the                 aircraft, or placed in formal removal
         Section 302 of the Illegal Immigration               burden of establishing that he or she is
      Reform and Immigrant Responsibility                                                                           proceedings under section 240 of the
                                                              clearly and beyond doubt entitled to be               Act. Because DHS lacks the resources to
      Act of 1996 (IIRIRA), Public Law 104–                   admitted and is not inadmissible under
      208, Div. C, 110 Stat. 3009–546,                                                                              detain all third-country nationals (aliens
                                                              section 212 of this Act. Aliens who have              who are neither nationals of Mexico nor
      amended section 235(b) of the                           not been admitted or paroled and who
      Immigration and Nationality Act                                                                               Canada) who have been apprehended
                                                              are subject to expedited removal under                after illegally crossing into the U.S. from
      (‘‘Act’’), 8 U.S.C. 1225(b), to authorize               this designation have the burden of
      the Attorney General (now the Secretary                                                                       both the northern and southern land
                                                              proof to show affirmatively that they are
      of Homeland Security as designated                                                                            borders, many of these aliens are
                                                              not inadmissible and have maintained
      under the Homeland Security Act of                                                                            released in the U.S. each year with a
                                                              the required continuous physical
      2002) to remove, without a hearing                                                                            notice to appear for removal
                                                              presence in the U.S. Any absence from
      before an immigration judge, aliens                                                                           proceedings. Many of these aliens
                                                              the U.S. shall serve to break the period
      arriving in the U.S. who are                                                                                  subsequently fail to appear for their
                                                              of continuous physical presence. 8 CFR
      inadmissible under sections 212(a)(6)(C)                                                                      removal proceedings, and then
                                                              235.3(b)(1)(ii).
      or 212(a)(7) of the Act, 8 U.S.C.                          Pursuant to 8 CFR 235.3(b)(1)(ii) (62              disappear in the U.S.
      1182(a)(6)(C) and 1182(a)(7). Under                     FR 10312, 10355, March 6, 1997), the                     Without limiting its ability to exercise
      section 235(b)(1) of the Act, 8 U.S.C.                  Attorney General provided that her                    its discretion in the event of a national
      1225(b)(1), expedited removal                           designation authority would be                        emergency, other unforeseen events, or
      proceedings may be applied to two                       exercised by the Commissioner of the                  a change in circumstances, DHS plans
      categories of aliens. First, section                    former Immigration and Naturalization                 under this designation as a matter of
      235(b)(1)(A)(i) of the Act, 8 U.S.C.                    Service (INS). Pursuant to sections                   prosecutorial discretion to apply
      1225(b)(1)(A)(i), permits expedited                     102(a), 441, 1512(d) and 1517 of the                  expedited removal only to (1) third-
      removal proceedings for aliens who are                  Homeland Security Act of 2002, Public                 country nationals and (2) to Mexican
      ‘‘arriving in the United States.’’                      Law 107–296, 116 Stat. 2310, 6 U.S.C.                 and Canadian nationals with histories of
      ‘‘Arriving aliens’’ are defined by                      112, 251, 552(d), 557, and 8 CFR 2.1, the             criminal or immigration violations, such
      regulation to mean ‘‘an applicant for                   authority of the Attorney General and                 as smugglers or aliens who have made
      admission coming or attempting to                       the Commissioner of the INS in                        numerous illegal entries. We recognize
      come into the United States at a port-of-               accordance with 8 U.S.C.                              that certain aliens, including
      entry, or an alien seeking transit through              235(b)(1)(A)(iii) and 8 CFR                           unaccompanied minors, members of the
      the United States at a port-of-entry, or                235.3(b)(1)(ii), respectively, was                    Class Action Settlement in American
      an alien interdicted in international                   transferred to the Secretary of Homeland              Baptist Churches v. Thornburgh, 760 F.
      waters and brought into the United                      Security, and references to the Attorney              Supp. 796 (N.D. Cal. 1991) (which
      States by any means whether or not to                   General or the Commissioner in the                    settled the claims of a class of
      a designated port-of-entry.’’ (8 CFR                    statute and regulations are deemed to                 Salvadorans and Guatemalans regarding
      1.1(q)). Cuban citizens who arrive at                   refer to the Secretary.                               handling of asylum claims), and aliens
      U.S. ports-of-entry by aircraft are                        DHS has a pressing need to improve                 who may be eligible for cancellation of
      exempted from this first category of                    the security and safety of the nation’s               removal under section 240A of the Act,

                                                                                                                                           '2-,)5
VerDate jul<14>2003   15:00 Aug 10, 2004   Jkt 203001   PO 00000   Frm 00041   Fmt 4703   Sfmt 4703   E:\FR\FM\11AUN1.SGM   11AUN1
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 145 of 1770
                                 Federal Register / Vol. 69, No. 154 / Wednesday, August 11, 2004 / Notices                                           48879

      for example, may possess equities that                  criminal prosecution against those                    to administer the expedited removal
      weigh against the use of expedited                      aliens who continue to enter the U.S. in              program will be trained to be alert for
      removal proceedings. Accordingly, in                    violation of law. It will also accelerate             any verbal or non-verbal indications
      appropriate circumstances and as an                     the processing of inadmissible aliens                 that the alien may be afraid to return to
      exercise of prosecutorial discretion,                   because it generally does not require an              his or her homeland.
      officers will be able to permit certain                 appearance before an immigration                         Similarly, all aliens placed into
      aliens described in this notice to return               judge, except in certain circumstances.               expedited removal as a result of this
      voluntarily, withdraw their application                 Deterring future entries and accelerating             designation, who claim lawful
      for admission, or to be placed into                     removals will enhance DHS’s ability to                permanent resident, refugee, asylee
      regular removal proceedings under                       oversee the border, and to focus its                  status, or U.S. citizenship will receive
      section 240 of the Act in lieu of                       resources on threats to public safety and             the same procedures, including the right
      expedited removal proceedings.                          to national security. DHS also believes               to review of any adverse expedited
         In the interests of focusing                         that the use of expedited removal will                removal order by an immigration judge,
      enforcement resources upon unlawful                     likely interfere with human trafficking               that are provided to arriving aliens
      entries that have a close spatial and                   and alien smuggling operations, which                 making similar status claims who are
      temporal nexus to the border, this notice               are growing in sophistication, and                    currently placed in expedited removal
      does not implement the full nationwide                  which induce aliens from all over the                 at ports of entry under 8 CFR 235.3(b).
      expedited removal authority available to                world to cross the country’s borders.                 DHS, with limited exceptions, plans to
      DHS pursuant to section 235 of the Act,                 Alien smuggling organizations have                    detain aliens who are placed in
      8 U.S.C. 1225. Nor does this notice limit               been responsible for numerous violent                 expedited removal under this
      DHS from implementing the full                          crimes, including homicide, hostage-                  designation. Section 235(b)(1)(B)(iii)(IV)
      nationwide enforcement authority of the                 taking, and crimes involving sexual                   of the Act, 8 U.S.C.
      statute through publication of a                        exploitation. DHS expects that the                    1225(b)(1)(B)(iii)(IV), and 8 CFR
      subsequent Federal Register notice. The                 expansion of expedited removal under                  235.3(b)(2)(iii) direct that any alien who
      statute provides DHS with the authority                 this notice will ultimately reduce the                is placed in expedited removal
      to apply expedited removal to aliens                    number of aliens who risk injury or                   proceedings shall be detained pending a
      who cannot establish that they have                     death attempting to enter the U.S.                    final determination of credible fear and,
      maintained a physical presence in the                   through difficult mountainous and                     if found not to have such a fear, such
      U.S. continuously for the two-year                      desert terrain, as well as decrease                   alien shall be detained until removed.
      period immediately prior to the date of                 property crimes in border areas.                      Parole of such alien under 8 CFR
      determination of inadmissibility. The                                                                         235.3(b)(2)(iii) may be permitted only
      statute also does not limit                                All aliens placed into expedited                   when the Secretary determines, in the
      geographically the application of                       removal as a result of this designation               exercise of discretion, that parole is
      expedited removal. At this time, DHS                    will have the same rights to a credible               required to meet a medical emergency
      has elected to assert and implement                     fear screening by an asylum officer, and              or is necessary for a legitimate law
      only that portion of the authority                      the right to review of an adverse                     enforcement objective. Section
      granted by the statute that bears close                 credible fear determination by an                     235(b)(1)(B)(ii) of the Act, 8 U.S.C.
      temporal and spatial proximity to illegal               immigration judge, that are provided to               1225(b)(1)(B)(ii), directs that if a
      entries at or near the border.                          arriving aliens who are currently placed              credible fear has been established, the
      Accordingly, this notice applies only to                into expedited removal after being                    alien shall be detained for further
      aliens encountered within 14 days of                    denied admission at a port of entry. Any              consideration of the protection claim or
      entry without inspection and within 100                 alien who falls within this designation,              claims. Under Department of Justice
      air miles of any U.S. international land                who is placed in expedited removal                    regulations, immigration judge review of
      border.                                                 proceedings, and who indicates an                     custody determinations is permitted
         It is anticipated under this                         intention to apply for asylum or who                  only for bond and custody
      designation that expedited removal will                 asserts a fear of persecution or torture              determinations pursuant to section 236
      be employed against those aliens who                    will be interviewed by an asylum officer              of the Act, 8 U.S.C. 1226, 8 CFR 1236,
      are apprehended immediately                             who will determine whether the alien                  and 8 CFR 1003.19(a). Aliens subject to
      proximate to the land border and have                   has a credible fear as defined in section             expedited removal procedures under
      negligible ties or equities in the U.S.                 235(b)(1)(B)(v) of the Act, 8 U.S.C.                  section 235 of the Act (including those
      Nevertheless, this designation extends                  1225(b)(1)(B)(v). If that standard is met,            aliens who are referred after a positive
      to a 100-mile operational range because                 the alien will be referred to an                      credible fear determination to an
      many aliens will arrive in vehicles that                immigration judge for a removal                       immigration judge for proceedings
      speedily depart the border area, and                    proceeding under section 240 of the Act,              under section 240 of the Act) are not
      because other recent arrivals will find                 sections 235(b)(1)(A)(ii) and (B) of the              eligible for bond, and therefore are not
      their way to near-border locales seeking                Act, 8 U.S.C. 1225(b)(1)(A)(ii) and (B); 8            eligible for a bond redetermination
      transportation to other locations within                CFR 235.3(b)(4). The Forms I–867A and                 before an immigration judge. Parole of
      the interior of the U.S. The 100-mile                   I–867B currently used by officers who                 aliens determined to have a credible fear
      range already has been established by                   process aliens under the expedited                    may be considered in accordance with
      regulation as a reasonable distance from                removal program provide to all aliens in              section 212(d)(5) of the Act, 8 U.S.C.
      the external boundary of the U.S. for the               expedited removal proceedings                         1182(d)(5), and 8 CFR 212.5.
      purpose of preventing the illegal entry                 information concerning the credible fear                 The expedited removal authority
      of aliens into the U.S. See section                     interview, in accordance with the                     implemented in this Notice will not be
      287(a)(3) of the Act; 8 CFR 287.1(a)(2)                 statutory requirement at section                      employed against Cuban citizens
      and (c).                                                235(b)(1)(B)(iv) of the Act, 8 U.S.C.                 because removals to Cuba cannot
         The use of expedited removal orders,                 1225(b)(1)(B)(iv). The forms require that             presently be assured and for other U.S.
      which prohibit reentry for a period of 5                the officer inquire whether the alien has             policy reasons.
      years, will deter unlawful entry, and                   any reason to fear harm if returned to                   The Department has determined that
      make it possible to pursue future                       his or her country. Officers authorized               good cause exists under the

                                                                                                                                          '2-,)5
VerDate jul<14>2003   15:00 Aug 10, 2004   Jkt 203001   PO 00000   Frm 00042   Fmt 4703   Sfmt 4703   E:\FR\FM\11AUN1.SGM   11AUN1
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 146 of 1770
      48880                      Federal Register / Vol. 69, No. 154 / Wednesday, August 11, 2004 / Notices

      Administrative Procedure Act (APA), 5                   national security, diminish the number                212(a)(6)(C) or (7) of the Act, who are
      U.S.C. 553(b)(3)(B) and (d)(3), to exempt               of illegal entries, and impair the ability            physically present in the U.S. without
      this notice from the notice and comment                 of smuggling organizations to operate.                having been admitted or paroled
      requirements under the APA. Delaying                    Accordingly, for the foregoing reasons,               following inspection by an immigration
      the implementation of this notice to                    the Department has determined that                    officer at a designated port-of-entry,
      allow public notice and comment would                   public notice and comment prior to                    who are encountered by an immigration
      be impracticable, unnecessary and                       promulgation of this notice would be                  officer within 100 air miles of any U.S.
      contrary to the public interest.                        impracticable, unnecessary and contrary               international land border, and who have
         Congress explicitly authorized the                   to the public interest as those terms are             not established to the satisfaction of an
      Secretary of Homeland Security to                       used under the APA.                                   immigration officer that they have been
      designate categories of aliens to whom                     Although the Department believes for               physically present in the U.S.
      expedited removal proceedings may be                    the foregoing reasons that pre-                       continuously for the 14-day period
      applied, and made clear that ‘‘[s]uch                   promulgation notice and comment                       immediately prior to the date of
      designation shall be in the sole and                    procedures are not statutorily mandated               encounter. Each alien subject to this
      unreviewable discretion of the Secretary                in this case, DHS is interested in                    notice bears the affirmative burden to
      and may be modified at any time.’’                      receiving comments from the public on                 show to the satisfaction of an
      Section 235(b)(1)(A)(iii)(1) of the Act, 8              all aspects of the expedited removal                  immigration officer that the alien has
      U.S.C. 1225(b)(1)(A)(iii)(I). The large                 program, but especially on the                        been present in the U.S. continuously
      volume of illegal entries, and attempted                effectiveness of the program, problems                for the relevant 14-day period. This
      illegal entries, and the attendant risks to             envisioned by the commenters, and                     notice does not apply to aliens who
      national security presented by these                    suggestions on how to address those                   arrive at U.S. ports-of-entry, as these
      illegal entries, necessitates that DHS                  problems. DHS believes that by                        aliens are already subject to expedited
      expand the expedited removal program                    maintaining a dialogue with interested                removal. This notice will be given effect
      as provided in this designation. DHS is                 parties, DHS can ensure that the                      only with respect to apprehensions
      confident that the experience gained                    program is even more effective in                     made within the CBP Border Patrol
      through implementation of the                           combating and deterring illegal entry,                sectors of (Laredo, McAllen, Del Rio,
      expedited removal program at ports of                   while at the same time protecting the                 Marfa, El Paso, Tucson, Yuma, El
      entry will enable DHS to expand the                     rights of the individuals affected.                   Centro, San Diego, Blaine, Spokane,
      program in a manner that is both                           The expansion of expedited removal                 Havre, Grand Forks, Detroit, Buffalo,
      effective and humane.                                   under this notice will also support the               Swanton, and Houlton).
         There is an urgent need to enhance                   Arizona Border Control Initiative (ABC),                 (2) Any alien who falls within this
      DHS’s ability to improve the safety and                 a program designed to secure and                      designation who indicates an intention
      security of the nation’s land borders, as               protect the Arizona border. Working                   to apply for asylum or who asserts a fear
      well as the need to deter foreign                       with other Federal, State, local and                  of persecution or torture will be
      nationals from undertaking dangerous                    tribal entities, DHS has placed                       interviewed by an asylum officer to
      border crossings, and thereby prevent                   significant personnel and technical                   determine whether the alien has a
      the needless deaths and crimes                          assets on the border to decrease the                  credible fear as defined in section
      associated with human trafficking and                   deaths of illegal immigrants in the                   235(b)(1)(B)(v) of the Act, 8 U.S.C.
      alien smuggling operations. The                         desert; and to lower the rate of violent              1225(b)(1)(B)(v). If that standard is met,
      expansion of expedited removal will                     crime related to illegal border traffic in            the alien will be referred to an
      increase the deterrence of illegal entries              Southern Arizona. The ABC began                       immigration judge for proceedings
      by ensuring that apprehension quickly                   operations in March 2004. For the                     under section 240 of the Act, 8 U.S.C.
      leads to removal. This is especially                    reasons stated above, the ABC’s success               1229a.
      critical because of the environmental                   will rely in part upon the ability of DHS                (3) Any alien who is placed in
      dangers faced by aliens illegally                       officers to place inadmissible aliens                 expedited removal proceedings under
      entering the U.S. across desert or                      apprehended shortly after illegal entry               this designation who claims lawful
      mountainous areas. In the Arizona                       into expedited removal.                               permanent resident, refugee, asylee
      desert alone, since the initiation of the                  Every year, illegal aliens from many               status, or U.S. citizenship will be
      Arizona Border Control Initiative (ABC)                 different countries continue to enter the             processed in accordance with the
      in March of 2004, the Border Patrol has                 U.S. illegally across the nation’s land               procedures provided in 8 CFR 235.3(b)
      rescued hundreds of aliens in distress                  borders. It is critical for public safety             and 8 CFR 1235.3(b).
      and has unfortunately discovered over                   and national security that these aliens                  (4) Any alien who is placed in
      40 aliens who have died in the attempt                  are not released into the U.S. without                expedited removal proceedings under
      to enter the U.S.                                       adequate verification of their identities             this designation will be detained
         This designation is necessary to                     and backgrounds.                                      pursuant to section 235(b) of the Act, 8
      remove quickly from the U.S. aliens                                                                           U.S.C. 1225(b), with certain exceptions,
      who are encountered shortly after                       Notice of Designation of Aliens Subject               until removed. However, aliens
      illegally entering the U.S. across the                  to Expedited Removal Proceedings                      determined to have a credible fear may
      land borders. The ability to detain aliens                 Pursuant to section 235(b)(1)(A)(iii) of           be considered by DHS for parole in
      while admissibility and identity is                     the Immigration and Nationality Act                   accordance with section 212(d)(5) of the
      determined and protection claims are                    (‘‘Act’’) and 8 CFR 235.3(b)(1)(ii), I order          Act and 8 CFR 212.5. Aliens detained
      adjudicated, as well as to quickly                      as follows:                                           pursuant to the expedited removal
      remove aliens without protection claims                    (1) Except as provided in paragraph                provisions under section 235 of the Act
      or claims to lawful status, is a necessity              (5), the Department of Homeland                       (including those aliens who are referred
      for national security and public safety.                Security, through its component                       after a positive credible fear
      As a critical element of a number of                    bureaus, may place in expedited                       determination to an immigration judge
      DHS initiatives to enhance security                     removal proceedings any or all members                for proceedings under section 240 of the
      along the border, the expansion of                      of the following class of aliens: Aliens              Act) are not eligible for bond, and
      expedited removal will increase                         who are inadmissible under sections                   therefore are not eligible for a bond

                                                                                                                                          '2-,)5
VerDate jul<14>2003   15:00 Aug 10, 2004   Jkt 203001   PO 00000   Frm 00043   Fmt 4703   Sfmt 4703   E:\FR\FM\11AUN1.SGM   11AUN1
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 147 of 1770
                                 Federal Register / Vol. 69, No. 154 / Wednesday, August 11, 2004 / Notices                                             48881

      redetermination before an immigration                   /www5.hud.gov:63001/po/i/icbts/                       frequency of response is ‘‘annually,’’
      judge.                                                  collectionsearch.cfm.                                 and the hours per response is 1 hour.
         (5) This notice applies to aliens                    FOR FURTHER INFORMATION CONTACT:
                                                                                                                       Status of the proposed information
      described in paragraph (1) who are                      Lillian Deitzer, Information Technology               collection: Revision of a currently
      encountered within the U.S. beginning                   Specialist, AYO, Department of Housing                approved collection.
      August 11, 2004.                                        and Urban Development, 451 Seventh                      Authority: Section 3506 of the Paperwork
         (6) The expedited removal                            Street, SW., Washington, DC 20410; e-                 Reduction Act of 1995, 44 U.S.C. Chapter 35,
      proceedings contemplated by this notice                 mail Lillian?L?Deitzer@HUD.gov;                       as amended.
      will not be initiated against Cuban                     telephone (202) 708–2374. This is not a                 Dated: August 4, 2004.
      citizens or nationals.                                  toll-free number.                                     Wayne Eddins,
        Dated: August 3, 2004.                                SUPPLEMENTARY INFORMATION: The                        Departmental Reports Management Officer,
      Tom Ridge,                                              Department will submit the proposed                   Office of the Chief Information Officer.
      Secretary of Homeland Security.                         information collection to OMB for                     [FR Doc. 04–18301 Filed 8–10–04; 8:45 am]
      [FR Doc. 04–18469 Filed 8–10–04; 8:45 am]               review, as required by the Paperwork                  BILLING CODE 4210–72–P
      BILLING CODE 4820–02–P                                  Reduction Act of 1995 (44 U.S.C.
                                                              Chapter 35, as amended).
                                                                 This Notice is soliciting comments                 DEPARTMENT OF HOUSING AND
      DEPARTMENT OF HOUSING AND                               from members of the public and                        URBAN DEVELOPMENT
      URBAN DEVELOPMENT                                       affecting agencies concerning the
                                                                                                                    [Docket No. FR–4907–N–26]
                                                              proposed collection of information to:
      [Docket No. FR–4903–N–63]                               (1) Evaluate whether the proposed                     Notice of Proposed Information
                                                              collection of information is necessary                Collection: Comment Request;
      Notice of Proposed Information
                                                              for the proper performance of the                     Automated Clearing House (ACH)
      Collection: Comment Request;
                                                              functions of the agency, including                    Program Application—Title I Insurance
      Contract and Subcontract Activity
                                                              whether the information will have                     Charge Payments System
      AGENCY:  Office of the Chief Information                practical utility; (2) Evaluate the
      Officer, HUD.                                           accuracy of the agency’s estimate of the              AGENCY:  Office of the Assistant
      ACTION: Notice.                                         burden of the proposed collection of                  Secretary for Housing—Federal Housing
                                                              information; (3) Enhance the quality,                 Commissioner, HUD.
      SUMMARY:   The proposed information                     utility, and clarity of the information to            ACTION: Notice.
      collection requirement described below                  be collected; and (4) Minimize the
      will be submitted to the Office of                      burden of the collection of information               SUMMARY:    The proposed information
      Management and Budget (OMB) for                         on those who are to respond; including                collection requirement described below
      review, as required by the Paperwork                    through the use of appropriate                        will be submitted to the Office of
      Reduction Act. The Department is                        automated collection techniques or                    Management and Budget (OMB) for
      soliciting public comments on the                       other forms of information technology,                review, as required by the Paperwork
      subject proposal.                                       e.g., permitting electronic submission of             Reduction Act. The Department is
        This is a request for approval of a                   responses.                                            soliciting public comments on the
      revision to the currently approved                         This Notice also lists the following               subject proposal.
      information collection, which enables                   information:                                          DATES: Comments Due Date: October 12,
      HUD to monitor and evaluate Minority                       Title of Proposal: Contract and                    2004.
      Business Enterprise (MBE) activities                    Subcontract Activity.                                 ADDRESSES: Interested persons are
      against the total program activity and                     OMB Control Number, if applicable:                 invited to submit comments regarding
      the designated MBE goals. Reports are                   2535–pending.                                         this proposal. Comments should refer to
      submitted annually to Congress. This                       Description of the need for the                    the proposal by name and/or OMB
      information collection combines two                     information and proposed use:                         Control Number and should be sent to:
      previously approved collections, OMB                    Information will enable HUD to monitor                Wayne Eddins, Reports Management
      control numbers 2577–0088 and 2502–                     and evaluate Minority Business                        Officer, Department of Housing and
      0355. OMB control number 2535–                          Enterprise (MBE) activities against the               Urban Development, 451 7th Street,
      pending will now be used for this                       total program activity and the                        SW., L’Enfant Plaza Building, Room
      collection.                                             designated MBE goals. Reports are                     8001, Washington, DC 20410 or Wayne
                                                              submitted annually to Congress. This                  Eddins@hud.gov.
      DATES:   Comments due: October 12,
                                                              information collection combines two
      2004.                                                                                                         FOR FURTHER INFORMATION CONTACT:
                                                              previously approved collections, OMB
      ADDRESSES:   Interested persons are                                                                           Lester J. West, Director, Financial
                                                              control numbers 2577–0088 and 2502–
      invited to submit comments regarding                                                                          Operations Center, Department of
                                                              0355. OMB control number 2535–
      this proposal. Comments should refer to                                                                       Housing and Urban Development, 52
                                                              pending will now be used for this
      the proposal by name and/or OMB                                                                               Corporate Circle, Albany, NY 12203,
                                                              collection.
      Control Number and should be sent to:                      Agency form numbers, if applicable:                telephone (518) 464–4200 x4206 (this is
      Wayne Eddins, Reports Management                        HUD 2516.                                             not a toll free number) for copies of the
      Officer, AYO, Department of Housing                        Estimation of the total number of                  proposed forms and other available
      and Urban Development, 451 Seventh                      hours needed to prepare the information               information.
      Street, SW., Washington, DC 20410; e-                   collection including number of                        SUPPLEMENTARY INFORMATION:    The
      mail Wayne?Eddins@HUD.gov;                              respondents, frequency of response, and               Department is submitting the proposed
      telephone (202) 708–2374. This is not a                 hours of response: An estimation of the               information collection to OMB for
      toll-free number. Copies of available                   total numbers of hours needed to                      review, as required by the Paperwork
      documents may be obtained from Mr.                      prepare the information collection is                 Reduction Act of 1995 (44 U.S.C.
      Eddins and at HUD’s Web site at http:/                  5,000, number of respondents is 5,000,                Chapter 35, as amended).

                                                                                                                                             '2-,)5
VerDate jul<14>2003   15:00 Aug 10, 2004   Jkt 203001   PO 00000   Frm 00044   Fmt 4703   Sfmt 4703   E:\FR\FM\11AUN1.SGM   11AUN1
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 148 of 1770
                                                4902                          Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices

                                                DEPARTMENT OF HOMELAND                                  and the docket number for this action.                 IV. Approval of SEP 2016 Meeting Minutes
                                                SECURITY                                                Written comments received will be                      V. Presentations on Future Focus Study
                                                                                                        posted without alteration at                           VI. Public Comment
                                                [Docket No. DHS–2016–0089]                                                                                     VII. Discussion of New NIAC Business
                                                                                                        www.regulations.gov, including any                     VIII. Closing Remarks
                                                National Infrastructure Advisory                        personal information provided.                         IX. Adjournment
                                                Council                                                    Docket: For access to the docket or to
                                                                                                        read background documents or                             Dated: January 4, 2017.
                                                AGENCY:  National Protection and                        comments received by the NIAC, go to                   Ginger Norris,
                                                Programs Directorate, DHS.                              www.regulations.gov. Enter ‘‘NIAC’’ in                 Designated Federal Officer for the NIAC.
                                                ACTION: Committee management; notice                    the search line and the Web site will list             [FR Doc. 2017–00789 Filed 1–13–17; 8:45 am]
                                                of an Open Federal Advisory Committee                   all relevant documents for your review.                BILLING CODE 9110–9–P
                                                meeting.                                                   Members of the public will have an
                                                                                                        opportunity to provide oral comments
                                                SUMMARY:  The National Infrastructure                   on the topics on the meeting agenda                    DEPARTMENT OF HOMELAND
                                                Advisory Council (NIAC) will meet                       below, and on any previous studies                     SECURITY
                                                Thursday, February 16, 2017, at 1331 F                  issued by the NIAC. We request that
                                                Street NW., Suite 1000, Washington, DC                                                                         Office of the Secretary
                                                                                                        comments be limited to the issues and
                                                20004. This meeting will be open to the                 studies listed in the meeting agenda and               [DHS Docket No. DHS–2017–0004]
                                                public.                                                 previous NIAC studies. All previous
                                                DATES: The NIAC will meet on February                   NIAC studies can be located at                         Eliminating Exception To Expedited
                                                16, 2017. The meeting will be held from                 www.dhs.gov/NIAC. Public comments                      Removal Authority for Cuban Nationals
                                                1:30 p.m.–4:30 p.m. EST. The meeting                    may be submitted in writing or                         Encountered in the United States or
                                                may close early if the committee has                    presented in person for the Council to                 Arriving by Sea
                                                completed its business. For additional                  consider. Comments received by Ginger                  AGENCY: Office of the Secretary,
                                                information, please consult the NIAC                    Norris on or after 1:00 p.m. on February               Department of Homeland Security.
                                                Web site, www.dhs.gov/NIAC, or contact                  16, 2017 will still be accepted and                    ACTION: Notice.
                                                the NIAC Secretariat by phone at (703)                  reviewed by the Members, but not
                                                235–2888 or by email at NIAC@                           necessarily at the time of the meeting.                SUMMARY:    This notice concerns the
                                                hq.dhs.gov.                                             In-person presentations will be limited                authority of the Department of
                                                ADDRESSES:    1331 F Street NW., Suite                  to three minutes per speaker, with no                  Homeland Security (DHS or the
                                                1000, Washington, DC 20004. Members                     more than 15 minutes for all speakers.                 Department) to place certain designated
                                                of the public will register at the                      Parties interested in making in-person                 categories of aliens in expedited
                                                registration table prior to entering the                comments should register on the Public                 removal proceedings. On November 13,
                                                meeting room. For information on                        Comment Registration list available at                 2002, the former Immigration and
                                                facilities or services for individuals with             the entrance to the meeting location                   Naturalization Service (INS) of the
                                                disabilities, or to request special                     prior to the beginning of the meeting.                 Department of Justice issued a notice
                                                assistance at the meeting, contact the                  FOR FURTHER INFORMATION CONTACT:                       designating certain aliens who arrive by
                                                person listed under FOR FURTHER                         Ginger Norris, Department of Homeland                  sea, either by boat or other means, as
                                                INFORMATION CONTACT below as soon as                    Security, National Protection and                      eligible for placement in expedited
                                                possible.                                               Programs Directorate, Office of                        removal proceedings, with an exception
                                                   To facilitate public participation, we               Infrastructure Protection, NIAC,                       for Cuban citizens or nationals
                                                are inviting public comment on the                      Designated Federal Officer, 245 Murray                 (hereinafter ‘‘Cuban nationals’’). On
                                                issues to be considered by the Council                  Lane SW., Mail Stop 0607, Washington,                  August 11, 2004, DHS issued a notice
                                                as listed in the ‘‘Summary’’ section                    DC 20598–0607, telephone 202–441–                      designating certain aliens in the United
                                                below. Comments must be submitted in                    5885.                                                  States as eligible for placement in
                                                writing no later than 12:00 p.m. on                                                                            expedited removal proceedings, also
                                                                                                        SUPPLEMENTARY INFORMATION:       Notice of             with an exception for Cuban nationals.
                                                February 13, 2017, in order to be                       this meeting is given under the Federal
                                                considered by the Council in its                                                                               In light of recent changes in the
                                                                                                        Advisory Committee Act, 5 U.S.C.                       relationship between the United States
                                                meeting. The comments must be                           appendix. The NIAC shall provide the
                                                identified by ‘‘DHS–2016–0089,’’ and                                                                           and Cuba, the Department has
                                                                                                        President, through the Secretary of                    determined that the exceptions for
                                                may be submitted by any one of the                      Homeland Security, with advice on the
                                                following methods:                                                                                             Cuban nationals, contained in the
                                                                                                        security and resilience of the Nation’s                designations of November 13, 2002 and
                                                   v Federal eRulemaking Portal: http://                critical infrastructure sectors. The NIAC
                                                www.regulations.gov. Follow the                                                                                August 11, 2004, are no longer
                                                                                                        will meet to discuss issues relevant to                warranted and are thus hereby
                                                instructions for submitting written                     critical infrastructure security and
                                                comments.                                                                                                      eliminated. The rest of the November
                                                                                                        resilience, as directed by the President.              13, 2002 and August 11, 2004
                                                   v Email: NIAC@hq.dhs.gov. Include                      The meeting will commence at 1:00
                                                the docket number (DHS–2016–0089) in                                                                           designations, including any
                                                                                                        p.m. EST. At this meeting, the Council
                                                the subject line of the message.                                                                               implementing policies, are unaffected
                                                                                                        will discuss its newest tasking and
                                                   v Fax: (703)235–9707.                                                                                       by this notice and remain unchanged.
                                                                                                        receive briefings. All presentations will
                                                   v Mail: Ginger Norris, National                                                                             DATE: This notice is effective on January
sradovich on DSK3GMQ082PROD with NOTICES




                                                                                                        be posted prior to the meeting on the
                                                Protection and Programs Directorate,                    Council’s public Web page—                             13, 2017. Interested persons are invited
                                                Department of Homeland Security, 245                    www.dhs.gov/NIAC.                                      to submit written comments on this
                                                Murray Lane SW., Mail Stop 0612,                                                                               notice on or before March 20, 2017.
                                                Washington, DC 20598–0607.                              Public Meeting Agenda                                  ADDRESSES: You may submit comments,
                                                   Instructions: All written submissions                I. Opening of Meeting                                  identified by DHS Docket Number DHS–
                                                received must include the words                         II. Roll Call of Members                               2017–0004, by any one of the following
                                                ‘‘Department of Homeland Security’’                     III. Opening Remarks and Introductions                 methods:

                                                                                                                                                                                         '2-,)5
                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00065   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 149 of 1770
                                                                              Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices                                               4903

                                                   v Federal e-Rulemaking Portal                        remove, without a hearing before an                    will ensure prompt immigration
                                                www.regulations.gov. Follow the Web                     immigration judge, aliens arriving in the              determinations and ensure removal
                                                site instructions for submitting                        United States and certain other                        from the country of those not granted
                                                comments.                                               applicants for admission who are                       relief in those cases, while at the same
                                                   v Mail or Hand Delivery/Courier:                     inadmissible under sections 212(a)(6)(C)               time protecting the rights of the
                                                Please submit all written comments                      or 212(a)(7) of the Act, 8 U.S.C.                      individuals affected.’’ Id. The INS also
                                                (including and CD–ROM submissions)                      1182(a)(6)(C) and 1182(a)(7), for lack of              stated that ‘‘exercising its authority to
                                                to Amanda Baran, Principal Director for                 valid documents necessary for                          detain this class of aliens . . . will assist
                                                Immigration Policy, DHS, 245 Murray                     admission or entry or for procuring or                 in deterring surges in illegal migration
                                                Lane SW., Mail Stop 0445, Washington,                   seeking to procure a visa, other                       by sea, including potential mass
                                                DC 20528.                                               immigration-related documentation,                     migration, and preventing loss of life.’’
                                                   Please submit your comments by only                  admission to the United States, or other               Id. The INS further noted that
                                                one method. Comments received by                        immigration benefit by fraud or willful                preventing illegal migration by sea also
                                                means other than those listed above or                  misrepresentation of a material fact.                  protects national security, as ‘‘[a] surge
                                                received after the comment period has                      Expedited removal proceedings under                 in illegal migration by sea threatens
                                                closed will not be reviewed. All                        section 235(b) of the Act, 8 U.S.C.                    [that] security by diverting valuable
                                                comments received will be posted                        1225(b), may be applied to two                         United States Coast Guard and other
                                                without change on http://                               categories of aliens. First, expedited                 resources from counter-terrorism and
                                                www.regulations.gov. The http://                        removal proceedings may be used for                    homeland security responsibilities.’’ Id.
                                                www.regulations.gov Web site is the                     aliens who are ‘‘arriving in the United                   The November 13, 2002 notice,
                                                Federal e-rulemaking portal and                         States.’’ Section 235(b)(1)(A)(i) of the               however, contained an exception for
                                                comments posted there are available                     Act, 8 U.S.C. 1225(b)(1)(A)(i). Second,                Cuban nationals who are otherwise
                                                and accessible to the public.                           the Secretary, in his or her sole and                  described in the designated class,
                                                Commenters should not include                           unreviewable discretion, may designate                 stating that expedited removal
                                                personal information such as Social                     certain other aliens to whom the                       proceedings would not be initiated
                                                Security Numbers, personal addresses,                   expedited removal provisions may be                    against such Cuban nationals who arrive
                                                telephone numbers, and email addresses                  applied. Section 235(b)(1)(A)(iii) of the              by sea. Id. The INS based this exception
                                                in their comments as such information                   Act, 8 U.S.C. 1225(b)(1)(A)(iii); see 8                on ‘‘longstanding U.S. policy to treat
                                                will become viewable by the public on                   CFR 235.3(b)(1)(ii). Specifically, with                Cubans differently from other aliens,’’
                                                the http://www.regulations.gov Web                      limited exception, the Act authorizes                  citing the Cuban Adjustment Act, Public
                                                site. It is the commenter’s responsibility              the Secretary to apply (by designation)                Law 89–732 (1966) (8 U.S.C. 1255 note),
                                                to safeguard his or her information.                    expedited removal proceedings to all or                as an example of such treatment. Id. The
                                                Comments submitted through http://                      any subset of aliens who (1) have not                  notice also cited section 235(b)(1)(F) of
                                                www.regulations.gov will not include                    been admitted or paroled following                     the Act, 8 U.S.C. 1225(b)(1)(F), which at
                                                the commenter’s email address unless                    inspection by an immigration officer at                the time statutorily exempted Cuban
                                                the commenter chooses to include that                   a designated port-of-entry, and (2) have               nationals who arrived by aircraft at a
                                                information as part of his or her                       not established to the satisfaction of the             U.S. port of entry from being placed into
                                                comment.                                                immigration officer that they have been                expedited removal proceedings because
                                                   Postal delivery in Washington, DC,                   physically present in the United States                of the lack of diplomatic relations
                                                may be delayed due to security                          continuously for the two-year period                   between the United States and Cuba.
                                                concerns. Therefore, DHS encourages                     immediately prior to the date of                       That section expressly provides that
                                                the public to submit comments through                   determination of inadmissibility.                      expedited removal ‘‘shall not apply to
                                                the http://www.regulations.gov Web                      Section 235(b)(1)(A)(iii)(I)–(II), 8 U.S.C.            an alien who is a native or citizen of a
                                                site.                                                   1225(b)(1)(A)(iii)(I)–(II). The Secretary              country in the Western Hemisphere
                                                   Docket: For access to the docket to                  may modify such designations at any                    with whose government the United
                                                read background documents or                            time. Id.                                              States does not have full diplomatic
                                                                                                           On November 13, 2002, the former                    relations and who arrives by aircraft at
                                                comments received, go to the Federal
                                                                                                        INS issued a Federal Register notice                   a port of entry.’’ Section 235(b)(1)(F) of
                                                eRulemaking portal at http://
                                                                                                        announcing that it was exercising its                  the Act, 8 U.S.C. 1225(b)(1)(F).
                                                www.regulations.gov. If you need
                                                                                                        authority under section 235(b)(1)(A)(iii)                 On August 11, 2004, DHS issued a
                                                assistance to review the comments,
                                                                                                        of the Act, 8 U.S.C. 1225(b)(1)(A)(iii), to            similar Federal Register notice
                                                please contact the person identified in
                                                                                                        designate additional aliens who may be                 announcing that it was exercising its
                                                the FOR FURTHER INFORMATION CONTACT
                                                                                                        placed in expedited removal                            authority under section 235(b)(1)(A)(iii),
                                                section below.
                                                                                                        proceedings. 67 FR 68924. Specifically,                8 U.S.C. 1225(b)(1)(A)(iii), to designate
                                                FOR FURTHER INFORMATION CONTACT:                        that notice designated the following                   an additional class of aliens who may be
                                                Amanda Baran, Principal Director for                    class of aliens who may be placed in                   placed in expedited removal
                                                Immigration Policy, 202–282–8805,                       expedited removal proceedings: ‘‘all                   proceedings. 69 FR 48877. That notice
                                                Amanda.baran@hq.dhs.gov.                                aliens who arrive in the United States                 authorized the Department to place in
                                                SUPPLEMENTARY INFORMATION: Section                      by sea, either by boat or other means,                 expedited removal proceedings any or
                                                302 of the Illegal Immigration Reform                   who are not admitted or paroled, and                   all members of the following class of
                                                and Immigrant Responsibility Act of                     who have not been physically present in                aliens: ‘‘Aliens determined to be
                                                1996 (IIRIRA), Public Law 104–208, Div.
sradovich on DSK3GMQ082PROD with NOTICES




                                                                                                        the United States continuously for the                 inadmissible under sections 212(a)(6)(C)
                                                C, 110 Stat. 3009–546, amended section                  two-year period prior to a determination               or (7) of the Immigration and
                                                235(b) of the Immigration and                           of inadmissibility.’’ Id. The INS noted at             Nationality Act who are present in the
                                                Nationality Act (‘‘Act’’), 8 U.S.C.                     the time that ‘‘[p]lacing these                        U.S. without having been admitted or
                                                1225(b), to authorize the Attorney                      individuals in expedited removal                       paroled following inspection by an
                                                General (now the Secretary of Homeland                  proceedings and maintaining detention                  immigration officer at a designated port
                                                Security as designated under the                        for the duration of all immigration                    of entry, who are encountered by an
                                                Homeland Security Act of 2002) to                       proceedings, with limited exceptions,                  immigration officer within 100 air miles

                                                                                                                                                                                       '2-,)5
                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00066   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 150 of 1770
                                                4904                          Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices

                                                of the U.S. international land border,                    DHS also has recently seen a                           As it did for the November 13, 2002
                                                and who have not established to the                     significant increase in attempts by                    and August 11, 2004 notices, and
                                                satisfaction of an immigration officer                  Cuban nationals to illegally enter the                 consistent with implementing
                                                that they have been physically present                  United States. Many of those Cuban                     regulations at 8 CFR 235.3(b)(1)(ii), the
                                                in the U.S. continuously for the                        nationals have taken a dangerous                       Department has determined that good
                                                fourteen-day (14-day) period                            journey through Central America and                    cause exists to exempt this notice from
                                                immediately prior to the date of                        Mexico; others have taken to the high                  the notice-and-comment and 30-day
                                                encounter.’’ Id. DHS noted at the time                  seas in the dangerous attempt to cross                 delayed effective date requirements
                                                that ‘‘exercising its statutory authority to            the Straits of Florida. DHS believes this              under the Administrative Procedure Act
                                                place these individuals in expedited                    increase in attempted migration has                    (APA). See 5 U.S.C. 553(b)(3)(B) and
                                                removal proceedings will enhance                        been driven in part by the perception                  (d)(3). Delaying the implementation of
                                                national security and public safety by                  that there is a limited window before                  this notice to allow public notice and
                                                facilitating prompt immigration                         the United States will eliminate                       comment would be impracticable and
                                                determinations, enabling DHS to deal                    favorable immigration policies for                     contrary to the public interest. Congress
                                                more effectively with the large volume                  Cuban nationals.                                       explicitly authorized the Secretary to
                                                of persons seeking illegal entry, and                     The application of the expedited                     designate categories of aliens to whom
                                                ensure removal from the country of                      removal authorities to Cuban nationals                 expedited removal proceedings may be
                                                those not granted relief, while at the                  must reflect these new realities. First,               applied, and made clear that ‘‘[s]uch
                                                same time protecting the rights of the                  the Department notes that the statutory                designation shall be in the sole and
                                                individuals affected.’’ Id.                             provision categorically barring the use                unreviewable discretion of the Secretary
                                                   Like the November 13, 2002 notice,                   of expedited removal for certain aliens                and may be modified at any time.’’
                                                the August 11, 2004 notice contained an                 who arrive by aircraft at a U.S. port of               Section 235(b)(1)(A)(iii)(I) of the Act, 8
                                                exception for Cuban nationals who are                   entry no longer applies to Cuban                       U.S.C. 1225(b)(1)(A)(iii)(I).
                                                otherwise described in the designated                   nationals, as the United States and Cuba                  Moreover, as with the August 11,
                                                class and stated that expedited removal                 have reestablished full diplomatic                     2004 notice, the designation in this
                                                proceedings would not be initiated                      relations. See section 235(b)(1)(F) of the             notice is necessary to remove quickly
                                                against such nationals encountered in                   Act, 8 U.S.C. 1225(b)(1)(F). In fact, DHS              from the United States aliens who are
                                                                                                        and DOJ are promulgating rules in this                 encountered shortly after illegally
                                                the United States. Id. The notice
                                                                                                                                                               entering across U.S. land borders. The
                                                similarly based this exception on that                  issue of the Federal Register, amending
                                                                                                                                                               ability to detain such aliens while
                                                fact that ‘‘removals to Cuba [could not]                8 CFR 235.3(b)(1)(i) and 1235.3(b)(1)(i)
                                                                                                                                                               admissibility and identity are
                                                presently be assured and for other U.S.                 to strike the regulatory exception for
                                                                                                                                                               determined and protection claims are
                                                policy reasons,’’ id., citing section                   Cuban nationals arriving by aircraft at a
                                                                                                                                                               adjudicated, as well as to quickly
                                                235(b)(1)(F) of the Act, 8 U.S.C.                       U.S. port of entry. Second, the improved
                                                                                                                                                               remove those without protection claims
                                                1225(b)(1)(F), as well.                                 relationship between the United States
                                                                                                                                                               or claims to lawful status, is a necessity
                                                   Since those notices were issued,                     and Cuba, along with Cuba’s agreement
                                                                                                                                                               for national security and public safety.
                                                significant changes in the relationship                 to accept the repatriation of its                         DHS has determined that pre-
                                                between the United States and Cuba                      nationals, has eroded certain U.S. policy              promulgation notice and comment
                                                have occurred. In December 2014,                        justifications for the exception. Finally,             would undermine these interests, while
                                                President Obama announced a historic                    a categorical exception severely impairs               endangering human life and having a
                                                opening between the United States and                   the Government’s ability to remove                     potential destabilizing effect in the
                                                Cuba, as well as an approach for                        unauthorized aliens encountered within                 region. Among other things, such
                                                reestablishing diplomatic relations and                 the United States. For these reasons,                  opportunity for notice and comment
                                                adjusting regulations to facilitate greater             DHS has determined, in consultation                    could result in a surge in migration of
                                                travel, commerce, people-to-people ties,                with the Department of State, that a                   Cuban nationals seeking to travel to and
                                                and the free flow of information to,                    categorical exception from expedited                   enter the United States prior to the
                                                from, and within Cuba. On July 20,                      removal for Cuban nationals is no longer               effectuation of the changes announced
                                                2015, the United States and Cuba                        in the interests of the United States.                 in this notice. Such a surge would
                                                formally reestablished full diplomatic                     Accordingly, this notice eliminates                 threaten national security and public
                                                relations and opened embassies in each                  the categorical exceptions for Cuban                   safety by diverting valuable Government
                                                other’s countries. In the time following                nationals, with respect to both the                    resources from counterterrorism and
                                                the reestablishment of full diplomatic                  November 13, 2002 and August 11, 2004                  homeland security responsibilities. See
                                                relations, the United States and Cuba                   notices, on a prospective basis,                       Matter of D–J-, I. & N. Dec. 572, 579
                                                have taken concrete steps towards                       beginning on January 13, 2017, see 8                   (A.G. 2003). A surge could also have a
                                                enhancing security, building bridges                    CFR 235.3(b)(1)(ii) (designation may be                destabilizing effect on the region, thus
                                                between our peoples, and promoting                      effective as early as the date of                      weakening the security of the United
                                                economic prosperity for citizens of both                issuance). As a result, Cuban nationals                States and threatening its international
                                                countries. And recent migration                         encountered on or after January 13, 2017               relations. Additionally, a surge in
                                                discussions have yielded important                      are included in the classes of aliens                  migration over land or sea could result
                                                changes that will dramatically affect                   subject to expedited removal as                        in significant loss of human life. For the
                                                travel and migration between our two                    designated in the November 13, 2002                    foregoing reasons, the Department has
                                                countries. Among other things, Cuba has                 and August 11, 2004 notices. DHS is not
sradovich on DSK3GMQ082PROD with NOTICES




                                                                                                                                                               determined that public notice and
                                                agreed to accept and facilitate the                     changing any other aspects of those                    comment prior to promulgation of this
                                                repatriation of its nationals who are                   designations and, apart from the                       notice would be impracticable and
                                                ordered removed from the United                         modification described above, will                     contrary to the public interest.
                                                States. This arrangement and other                      continue exercising its expedited                         In addition, the change implemented
                                                changes remain the focus of ongoing                     removal authority as indicated in the                  by this notice is part of a major foreign
                                                diplomatic discussions between the two                  November 13, 2002 and August 11, 2004                  policy initiative announced by the
                                                countries.                                              notices.                                               President, and is central to ongoing

                                                                                                                                                                                     '2-,)5
                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00067   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 151 of 1770
                                                                              Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices                                               4905

                                                diplomatic discussions between the                        Signed: at Washington, DC this 11th of               Web page at http://www.uscis.gov/tps.
                                                United States and Cuba with respect to                  January, 2017.                                         You can find specific information about
                                                travel and migration between the two                    Jeh Charles Johnson,                                   the extension of Somalia’s designation
                                                countries. DHS, in consultation with the                Secretary of Homeland Security.                        for TPS by selecting ‘‘Somalia’’ from the
                                                Department of State, has determined                     [FR Doc. 2017–00914 Filed 1–13–17; 8:45 am]            menu on the left side of the TPS Web
                                                that eliminating the exception from                     BILLING CODE P                                         page.
                                                expedited removal proceedings for                                                                                 v You can also contact Guillermo
                                                Cuban nationals involves a foreign                                                                             Roman-Riefkohl, TPS Program Manager,
                                                affairs function of the United States, 5                DEPARTMENT OF HOMELAND                                 Waivers and Temporary Services
                                                U.S.C. 553(a)(1), and that this notice is               SECURITY                                               Branch, Service Center Operations
                                                                                                                                                               Directorate, U.S. Citizenship and
                                                exempt from APA procedural                              U.S. Citizenship and Immigration                       Immigration Services, Department of
                                                requirements on that basis.                             Services                                               Homeland Security, 20 Massachusetts
                                                   Finally, and for the same reasons                                                                           Avenue NW., Washington, DC 20529–
                                                                                                        [CIS No. 2593–16; DHS Docket No. USCIS–
                                                described above, DHS finds that delay                   2015–USCIS–2013–0006]                                  2060; or by phone at 202–272–1533 (this
                                                caused by publication would adversely                                                                          is not a toll-free number).
                                                affect the interests of the United States               RIN 1615–ZB62
                                                                                                                                                                 Note: The phone number provided here is
                                                and the effective enforcement of the                                                                           solely for questions regarding this TPS
                                                                                                        Extension of the Designation of
                                                immigration laws, and therefore invokes                 Somalia for Temporary Protected                        Notice. It is not for individual case status
                                                8 CFR 235.3(b)(1)(ii) to make this                                                                             inquires.
                                                                                                        Status
                                                designation effective immediately upon                                                                            v Applicants seeking information
                                                placement on public inspection.                         AGENCY: U.S. Citizenship and                           about the status of their individual cases
                                                   Although advance notice and                          Immigration Services, Department of                    can check Case Status Online, available
                                                                                                        Homeland Security.                                     at the USCIS Web site at http://
                                                comment procedures are not in the
                                                interests of the United States with                     ACTION: Notice.                                        www.uscis.gov, or call the USCIS
                                                respect to this notice, DHS is interested                                                                      National Customer Service Center at
                                                                                                        SUMMARY:    The Department of Homeland                 800–375–5283 (TTY 800–767–1833).
                                                in receiving comments from the public                   Security (DHS) announces that the
                                                on the elimination of the categorical                                                                          Service is available in English and
                                                                                                        Secretary of Homeland Security                         Spanish.
                                                exception for Cuban nationals. DHS                      (Secretary) is extending the designation                  v Further information will also be
                                                believes that by maintaining a dialogue                 of Somalia for Temporary Protected                     available at local USCIS offices upon
                                                with interested parties, DHS may be                     Status (TPS) for a period of 18 months,                publication of this Notice.
                                                better positioned to ensure that the                    effective March 18, 2017 through                       SUPPLEMENTARY INFORMATION:
                                                program is even more effective in                       September 17, 2018. This extension
                                                combating and deterring illegal entry,                  allows eligible Somali nationals (and                  Table of Abbreviations
                                                while at the same time protecting the                   aliens having no nationality who last                  BIA—Board of Immigration Appeals
                                                rights of the individuals affected.                     habitually resided in Somalia) to retain               DHS—Department of Homeland Security
                                                                                                        TPS through September 17, 2018, so                     EAD—Employment Authorization Document
                                                Notice of Designation of Aliens Subject                 long as they otherwise continue to meet                FNC—Final Nonconfirmation
                                                to Expedited Removal Proceedings                        the eligibility requirements for TPS. The              Government—U.S. Government
                                                                                                        Secretary has determined that an                       IJ—Immigration Judge
                                                   Pursuant to section 235(b)(1)(A)(iii) of                                                                    INA—Immigration and Nationality Act
                                                                                                        extension is warranted because
                                                the Immigration and Nationality Act (8                                                                         OSC—U.S. Department of Justice, Office of
                                                                                                        conditions in Somalia supporting its
                                                U.S.C. 1225(b)(1)(A)(iii)) and 8 CFR                                                                             Special Counsel for Immigration-Related
                                                                                                        designation for TPS continue to be met.                  Unfair Employment Practices
                                                235.3(b)(1)(ii), I order as follows:
                                                                                                        Through this Notice, DHS also sets forth               SAVE—USCIS Systematic Alien Verification
                                                   (1) With respect to the above-                       procedures necessary for nationals of                    for Entitlements Program
                                                referenced Designation of November 13,                  Somalia (or aliens having no nationality               Secretary—Secretary of Homeland Security
                                                2002, 67 FR 68924, I hereby rescind the                 who last habitually resided in Somalia)                TNC—Tentative Nonconfirmation
                                                provision at numbered paragraph (5),                    to re-register for TPS and to apply for                TPS—Temporary Protected Status
                                                specifying that ‘‘[e]xpedited removal                   renewal of their Employment                            TTY—Text Telephone
                                                proceedings will not be initiated against               Authorization Documents (EAD) with                     USCIS—U.S. Citizenship and Immigration
                                                                                                        U.S. Citizenship and Immigration                         Services
                                                Cuban citizens or nationals who arrive
                                                by sea,’’ and other language of the                     Services (USCIS).                                      What is Temporary Protected Status
                                                Designation referencing or relating to                  DATES: The 18-month extension of the                   (TPS)?
                                                that exception for Cuban citizens or                    TPS designation of Somalia is effective                  v TPS is a temporary immigration
                                                nationals.                                              as of March 18, 2017, and will remain                  status granted to eligible nationals of a
                                                   (2) With respect to the above-                       in effect through September 17, 2018.                  country designated for TPS under the
                                                referenced Designation of August 11,                    The 60-day re-registration period runs                 Immigration and Nationality Act (INA),
                                                                                                        from January 17, 2017 through March                    or to eligible aliens without nationality
                                                2004, 69 FR 48877, I hereby rescind the
                                                                                                        20, 2017. Note: It is important for re-                who last habitually resided in the
                                                provision at numbered paragraph (6),
                                                                                                        registrants to timely re-register during
sradovich on DSK3GMQ082PROD with NOTICES




                                                specifying that ‘‘[t]he expedited removal                                                                      designated country.
                                                                                                        this 60-day period and not to wait until                 v During the TPS designation period,
                                                proceedings contemplated by this notice                 their EADs expire.                                     TPS beneficiaries are eligible to remain
                                                will not be initiated against Cuban
                                                                                                        FOR FURTHER INFORMATION CONTACT:                       in the United States, may not be
                                                citizens or nationals,’’ and other
                                                                                                           v For further information on TPS,                   removed, and are authorized to work
                                                language of the Designation referencing                 including guidance on the application                  and obtain EADs, so long as they
                                                or relating to that exception for Cuban                 process and additional information on                  continue to meet the requirements of
                                                citizens or nationals.                                  eligibility, please visit the USCIS TPS                TPS.

                                                                                                                                                                                       '2-,)5
                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00068   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 152 of 1770
                                                                                                                                                                                                          4769

                                              Rules and Regulations                                                                                          Federal Register
                                                                                                                                                             Vol. 82, No. 10

                                                                                                                                                             Tuesday, January 17, 2017



                                              This section of the FEDERAL REGISTER                    Lane SW., Mail Stop 0445, Washington,                  Homeland Security 1) to remove,
                                              contains regulatory documents having general            DC 20528.                                              without a hearing before an immigration
                                              applicability and legal effect, most of which              Please submit your comments by only                 judge, aliens arriving in the United
                                              are keyed to and codified in the Code of                one method. Comments received by                       States who are inadmissible under
                                              Federal Regulations, which is published under           means other than those listed above or                 sections 212(a)(6)(C) or 212(a)(7) of the
                                              50 titles pursuant to 44 U.S.C. 1510.
                                                                                                      received after the comment period has                  Act, 8 U.S.C. 1182(a)(6)(C) and
                                              The Code of Federal Regulations is sold by              closed will not be reviewed. All                       1182(a)(7), for lack of valid documents
                                              the Superintendent of Documents. Prices of              comments received will be posted                       necessary for admission or entry or for
                                              new books are listed in the first FEDERAL               without change on http://                              procuring or seeking to procure a visa,
                                              REGISTER issue of each week.                            www.regulations.gov. The http://                       other immigration-related
                                                                                                      www.regulations.gov Web site is the                    documentation, admission to the United
                                                                                                      Federal e-rulemaking portal and                        States, or other immigration benefit by
                                              DEPARTMENT OF HOMELAND                                  comments posted there are available                    fraud or willful misrepresentation of a
                                              SECURITY                                                and accessible to the public.                          material fact.
                                                                                                      Commenters should not include                             Expedited removal proceedings under
                                              Office of the Secretary                                 personal information such as Social                    section 235(b) of the Act, 8 U.S.C.
                                                                                                      Security Numbers, personal addresses,                  1225(b), may be applied to two
                                              8 CFR Part 235                                          telephone numbers, and email addresses                 categories of aliens. First, expedited
                                              [DHS Docket No. DHS–2017–0003]                          in their comments as such information                  removal proceedings may be used for
                                                                                                      will become viewable by the public on                  aliens who are ‘‘arriving in the United
                                              RIN 1601–AA81
                                                                                                      the http://www.regulations.gov Web                     States.’’ Section 235(b)(1)(A)(i) of the
                                              Eliminating Exception to Expedited                      site. It is the commenter’s responsibility             Act, 8 U.S.C. 1225(b)(1)(A)(i). Second,
                                              Removal Authority for Cuban Nationals                   to safeguard his or her information.                   the Secretary, in his or her sole and
                                              Arriving by Air                                         Comments submitted through http://                     unreviewable discretion, may designate
                                                                                                      www.regulations.gov will not include                   certain other aliens to whom the
                                              AGENCY:  Office of the Secretary,                       the commenter’s email address unless                   expedited removal provisions may be
                                              Department of Homeland Security.                        the commenter chooses to include that                  applied. Section 235(b)(1)(A)(iii), 8
                                              ACTION: Final rule; request for                         information as part of his or her                      U.S.C. 1225(b)(1)(A)(iii); see 8 CFR
                                              comments.                                               comment.                                               235.3(b)(1)(ii).
                                                                                                         Postal delivery in Washington, DC,                     When it created the expedited
                                              SUMMARY:    This final rule revises                     may be delayed due to security                         removal process, Congress also created
                                              Department of Homeland Security                         concerns. Therefore, DHS encourages                    a limited exception for certain aliens
                                              (DHS) regulations to eliminate the                      the public to submit comments through                  who arrived at a U.S. port of entry by
                                              categorical exception from expedited                    the http://www.regulations.gov Web                     aircraft. Under section 235(b)(1)(F) of
                                              removal proceedings for Cuban                           site.                                                  the Act, 8 U.S.C. 1225(b)(1)(F),
                                              nationals who arrive in the United                         Docket: For access to the docket to                 expedited removal ‘‘shall not apply to
                                              States at a port of entry by aircraft. As               read background documents or                           an alien who is a native or citizen of a
                                              a result of these changes, Cuban                        comments received, go to the Federal                   country in the Western Hemisphere
                                              nationals who arrive in the United                      eRulemaking portal at http://                          with whose government the United
                                              States at a port of entry by aircraft will              www.regulations.gov. If you need                       States does not have full diplomatic
                                              be subject to expedited removal                         assistance to review the comments,                     relations and who arrives by aircraft at
                                              proceedings commensurate with                           please contact the person identified in                a port of entry.’’ For many years, this
                                              nationals of other countries.                           the FOR FURTHER INFORMATION CONTACT                    exception applied to Cuban nationals
                                              DATES: This final rule is effective                     section below.                                         due to the lack of full diplomatic
                                              January 13, 2017. Interested persons are                FOR FURTHER INFORMATION CONTACT:                       relations between the United States and
                                              invited to submit written comments on                   Amanda Baran, Principal Director for                   Cuba. DHS regulations implementing
                                              this final rule on or before March 20,                  Immigration Policy, 202–282–8805,                      section 235(b)(1) of the Act, 8 U.S.C.
                                              2017.                                                   Amanda.baran@hq.dhs.gov.                               1225(b)(1), thus expressly stated that the
                                              ADDRESSES: You may submit comments,                     SUPPLEMENTARY INFORMATION:                             expedited removal provisions apply to
                                              identified by Regulatory Information                                                                           ‘‘[a]rriving aliens, as defined in 8 CFR
                                                                                                      I. Background                                          1.2, except for citizens of Cuba arriving
                                              Number (RIN) 1601–AA81 and DHS
                                              Docket Number DHS–2017–0003, by                            Section 302 of the Illegal Immigration              at a United States port-of-entry by
                                              any one of the following methods:                       Reform and Immigrant Responsibility                    aircraft.’’ 8 CFR 235.3(b)(1)(i); see also 8
                                                 v Federal e-Rulemaking Portal                        Act of 1996 (IIRIRA), Public Law 104–
                                                                                                                                                               1 Under section 1517 of title XV of the Homeland
                                              www.regulations.gov. Follow the Web                     208, Div. C, 110 Stat. 3009–546,
sradovich on DSK3GMQ082PROD with RULES




                                                                                                                                                             Security Act of 2002 (HSA), Public Law 107–296,
                                              site instructions for submitting                        amended section 235(b) of the                          116 Stat. 2135, any reference to the Attorney
                                              comments.                                               Immigration and Nationality Act                        General in a provision of the INA describing
                                                 v Mail or Hand Delivery/Courier:                     (‘‘Act’’), 8 U.S.C. 1225(b), to authorize              functions that were transferred from the Attorney
                                              Please submit all written comments                      what are known as ‘‘expedited removal                  General or other Department of Justice (DOJ) official
                                                                                                                                                             to DHS by the HSA ‘‘shall be deemed to refer to the
                                              (including and CD–ROM submissions)                      proceedings.’’ Specifically, section                   Secretary’’ of Homeland Security. See 6 U.S.C. 557
                                              to Amanda Baran, Principal Director for                 235(b) was amended to authorize the                    (2003) (codifying HSA, tit. XV, sec. 1517); 6 U.S.C.
                                              Immigration Policy, DHS, 245 Murray                     Attorney General (now the Secretary of                 542 note; 8 U.S.C. 1551 note.


                                                                                                                                                                                         '2-,)5
                                         VerDate Sep<11>2014   16:30 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00001   Fmt 4700   Sfmt 4700   E:\FR\FM\17JAR1.SGM   17JAR1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 153 of 1770
                                              4770              Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Rules and Regulations

                                              CFR 1235.3(b)(1)(i) (parallel Department                favorable immigration policies for                     modified at any time.’’ Section
                                              of Justice (DOJ) regulations stating that               Cuban nationals.                                       235(b)(1)(A)(iii)(I) of the Act, 8 U.S.C.
                                              the expedited removal provisions apply                     The application of the expedited                    1225(b)(1)(A)(iii)(I). And this rule is
                                              to ‘‘[a]rriving aliens, as defined in [8                removal authorities to Cuban nationals                 necessary to remove quickly from the
                                              CFR 1001.1(q)], except for citizens of                  must reflect these new realities.                      United States certain Cuban nationals
                                              Cuba arriving at a United States port-of-               Accordingly, DHS is eliminating                        who arrive by air at U.S. ports of entry.
                                              entry by aircraft’’).2                                  provisions in its regulations that                     The ability to detain such aliens while
                                                 Since that regulation was                            categorically exempt Cuban nationals                   admissibility and identity are
                                              promulgated, significant changes in the                 who arrive at a U.S. port of entry by                  determined and protection claims are
                                              relationship between the United States                  aircraft from expedited removal                        adjudicated, as well as to quickly
                                              and Cuba have occurred. In December                     proceedings under 8 CFR 235.3.                         remove those without protection claims
                                              2014, President Obama announced a                       Importantly, the statutory provision                   or claims to lawful status, is a necessity
                                              historic opening between the United                     categorically barring the use of                       for national security and public safety.
                                              States and Cuba, as well as an approach                 expedited removal for certain aliens                      Pre-promulgation notice and
                                              for reestablishing diplomatic relations                 who arrive by air no longer applies to                 comment would undermine these
                                              and adjusting regulations to facilitate                 Cuban nationals, as the United States                  interests, while endangering human life
                                              greater travel, commerce, people-to-                    and Cuba have reestablished full                       and having a potential destabilizing
                                              people ties, and the free flow of                       diplomatic relations. Moreover,                        effect in the region. Specifically, DHS is
                                              information to, from, and within Cuba.                  previous U.S. policy justifications for                concerned that publication of the rule as
                                              On July 20, 2015, the United States and                 exempting Cuban nationals from                         a proposed rule, which would signal a
                                              Cuba formally reestablished full                        expedited removal—including Cuba’s                     significant change in policy while
                                              diplomatic relations and opened                         general refusal to accept the repatriation             permitting continuation of the exception
                                              embassies in each other’s countries. In                 of its nationals—are no longer valid in                for Cuban nationals, could lead to a
                                              the time following the reestablishment                  many respects. Finally, a categorical                  surge in migration of Cuban nationals
                                              of full diplomatic relations, the United                exception severely impairs the                         seeking to travel to and enter the United
                                              States and Cuba have taken concrete                     Government’s ability to remove                         States during the period between the
                                              steps towards enhancing security,                       unauthorized aliens encountered within                 publication of a proposed and a final
                                              building bridges between our peoples,                   the United States. For these reasons,                  rule. Such a surge would threaten
                                              and promoting economic prosperity for                   DHS, in consultation with the                          national security and public safety by
                                              citizens of both countries. And recent                  Department of State, has determined                    diverting valuable Government
                                              migration discussions have yielded                      that a categorical exception from                      resources from counterterrorism and
                                              important changes that will                             expedited removal for Cuban nationals                  homeland security responsibilities. A
                                              dramatically affect travel and migration                is no longer in the interests of the                   surge could also have a destabilizing
                                              between our two countries. Among                        United States. Accordingly, as a result                effect on the region, thus weakening the
                                              other things, Cuba has agreed to accept                 of this final rule, Cuban nationals will               security of the United States and
                                              and facilitate the repatriation of its                  be subject to expedited removal                        threatening its international relations.
                                              nationals who are ordered removed                       proceedings under section 235(b) of the                Additionally, a surge could result in
                                              from the United States. This                            INA and 8 CFR 235.3 like nationals of                  significant loss of human life.
                                              arrangement and other changes remain                    other countries. For the same reasons,                 Accordingly, DHS finds that it would be
                                              the focus of ongoing diplomatic                         DHS is also publishing a notice in this                impracticable and contrary to the public
                                              discussions between the two countries.                  issue of the Federal Register to remove                interest to accept pre-promulgation
                                              DHS, in consultation with the                           the parallel exceptions for expedited                  comments on this rule. For the same
                                              Department of State, has determined                     removal of Cuban nationals who arrive                  reasons, DHS also finds good cause to
                                              that the limitation at section 235(b)(1)(F)             by sea or who are encountered by an                    issue this rule without a 30-day delayed
                                              of the Act, 8 U.S.C. 1225(b)(1)(F) no                   immigration officer within 100 air miles               effective date requirement of the APA,
                                              longer applies with respect to Cuba.                    of the U.S. border.                                    see 5 U.S.C. 553(d).3
                                                 Moreover, DHS has recently seen a                                                                              In addition, the change implemented
                                              significant increase in attempts by                     II. Statutory and Regulatory                           by this rule is part of a major foreign
                                              Cuban nationals to illegally enter the                  Requirements                                           policy initiative announced by the
                                              United States. Many of those Cuban                                                                             President, and is central to ongoing
                                                                                                      A. Administrative Procedure Act
                                              nationals have taken a dangerous                                                                               diplomatic discussions between the
                                              journey through Central America and                        The implementation of this rule as a                United States and Cuba with respect to
                                              Mexico; others have taken to the high                   final rule, with provisions for post-                  travel and migration between the two
                                              seas in the dangerous attempt to cross                  promulgation public comments, is based                 countries. DHS, in consultation with the
                                              the Straits of Florida. DHS believes this               on the good cause exception found in                   Department of State, has determined
                                              increase in attempted migration has                     section 553 of the Administrative                      that eliminating the exception from
                                              been driven in part by the perception                   Procedure Act (APA) (5 U.S.C.                          expedited removal proceedings for
                                              that there is a limited window before                   553(b)(B)). Delaying the implementation                Cuban nationals involves a foreign
                                              the United States will eliminate                        of the change announced in this rule to                affairs function of the United States, 5
                                                                                                      allow pre-promulgation notice and                      U.S.C. 553(a)(1), and is also exempt
                                                2 DOJ initially promulgated 8 CFR 235.3(b)(1)(i) as   comment would be impracticable and                     from the notice and comment and 30-
                                              an exercise of the functions of the former              contrary to the public interest. Congress              day delayed effective date requirements
sradovich on DSK3GMQ082PROD with RULES




                                              Immigration and Naturalization Service (INS) and
                                              the Executive Office for Immigration Review. See 62
                                                                                                      explicitly authorized the Secretary of                 of the APA on that basis. DHS is
                                              FR 10312 (Mar. 6, 1997). Following enactment of         Homeland Security to designate
                                              the HSA, 8 CFR 235.3(b)(1)(i) was transferred to        categories of aliens to whom expedited                    3 In addition, in light of the lack of pre-

                                              DHS, and effectively duplicated in parallel DOJ         removal proceedings may be applied,                    publication notice and comment and a delayed
                                              regulations at 8 CFR 1235.3(b)(1)(i). See 68 FR                                                                effective date for the related notice that DHS has
                                              10349 (Mar. 5, 2003). DOJ is revising its parallel
                                                                                                      and made clear that ‘‘[s]uch designation               published in this issue of the Federal Register, a
                                              regulation by separate rulemaking in this issue of      shall be in the sole and unreviewable                  delay in the effective date of this regulation would
                                              the Federal Register.                                   discretion of the Secretary and may be                 be incongruous and unnecessary.


                                                                                                                                                                                         '2-,)5
                                         VerDate Sep<11>2014   16:30 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00002   Fmt 4700   Sfmt 4700   E:\FR\FM\17JAR1.SGM   17JAR1
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 154 of 1770
                                                                Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Rules and Regulations                                           4771

                                              nevertheless providing the opportunity                    Authority: 8 U.S.C. 1101 and note, 1103,             postmarked on or before that date. The
                                              for the public to comment.                              1183, 1185 (pursuant to E.O. 13323, 69 FR              electronic Federal Docket Management
                                                                                                      241, 3 CFR, 2004 Comp., p. 278), 1201, 1224,           System (FDMS) will accept comments
                                              B. Executive Orders 13563 and 12866                     1225, 1226, 1228, 1365a note, 1365b, 1379,             until midnight Eastern Time at the end
                                                                                                      1731–32; Title VII of Public Law 110–229; 8
                                                 Executive Orders 13563 and 12866                                                                            of that day.
                                                                                                      U.S.C. 1185 note (section 7209 of Pub. L.
                                              direct agencies to assess the costs and                 108–458); Pub. L. 112–54.                              ADDRESSES: Please submit written
                                              benefits of available regulatory                                                                               comments to Jean King, General
                                              alternatives and, if regulation is                      ■ 2. Revise § 235.3(b)(1)(i) to read as
                                                                                                                                                             Counsel, Executive Office for
                                              necessary, to select regulatory                         follows:
                                                                                                                                                             Immigration Review, 5107 Leesburg
                                              approaches that maximize net benefits                   § 235.3 Inadmissible aliens and expedited              Pike, Suite 2600, Falls Church, Virginia
                                              (including potential economic,                          removal.                                               22041. To ensure proper handling,
                                              environmental, public health and safety                 *     *     *     *     *                              please reference RIN No. 1125–AA80 or
                                              effects, distributive impacts, and                        (b) * * *                                            EOIR Docket No. 401 on your
                                              equity). Executive Order 13563                            (1) * * *                                            correspondence. You may submit
                                              emphasizes the importance of                              (i) Arriving aliens, as defined in 8                 comments electronically or view an
                                              quantifying both costs and benefits, of                 CFR 1.2;                                               electronic version of this proposed rule
                                              reducing costs, of harmonizing rules,                                                                          at www.regulations.gov.
                                                                                                      *     *     *     *     *
                                              and of promoting flexibility.                                                                                  FOR FURTHER INFORMATION CONTACT: Jean
                                                 The Office of Management and Budget                    Signed: at Washington, DC, this 11th of
                                                                                                      January 2017.                                          King, General Counsel, Executive Office
                                              has not designated this rule as a                                                                              for Immigration Review, 5107 Leesburg
                                              significant regulatory action under                     Jeh Charles Johnson,
                                                                                                                                                             Pike, Suite 2600, Falls Church, Virginia
                                              section 3(f) of Executive Order 12866.                  Secretary of Homeland Security.
                                                                                                                                                             22041; telephone (703) 605–1744 (not a
                                              Accordingly, the Office of Management                   [FR Doc. 2017–00915 Filed 1–13–17; 8:45 am]
                                                                                                                                                             toll-free call).
                                              and Budget has not reviewed this rule.                  BILLING CODE P
                                                                                                                                                             SUPPLEMENTARY INFORMATION:
                                              C. Regulatory Flexibility Act
                                                                                                                                                             I. Public Participation
                                                 The Regulatory Flexibility Act (5                    DEPARTMENT OF JUSTICE                                    Interested persons are invited to
                                              U.S.C. 601 et seq.), as amended by the
                                                                                                                                                             participate in this rulemaking by
                                              Small Business Regulatory Enforcement                   Executive Office for Immigration                       submitting written data, views, or
                                              and Fairness Act of 1996, requires an                   Review                                                 arguments on all aspects of this rule.
                                              agency to prepare a regulatory flexibility
                                                                                                                                                             EOIR also invites comments that relate
                                              analysis that describes the effect of a                 8 CFR Part 1235                                        to the economic, environmental, or
                                              proposed rule on small entities when
                                                                                                      [AG Order No. 3817–2017; EOIR Docket No.               federalism effects that might result from
                                              the agency is required to publish a                     401]                                                   this rule. To provide the most assistance
                                              general notice of proposed rulemaking.
                                                                                                      RIN 1125–AA80                                          to EOIR, comments should explain the
                                              A small entity may be a small business
                                                                                                                                                             reason for any recommended change,
                                              (defined as any independently owned
                                                                                                      Eliminating Exception to Expedited                     and should include data, information, or
                                              and operated business not dominant in
                                                                                                      Removal Authority for Cuban Nationals                  authority that supports such
                                              its field that qualifies as a small
                                                                                                      Arriving by Air                                        recommended change.
                                              business per the Small Business Act); a                                                                          All comments submitted for this
                                              small not-for-profit organization; or a                 AGENCY:  Executive Office for                          rulemaking should include the agency
                                              small governmental jurisdiction                         Immigration Review, Department of                      name and RIN 1125–AA80 or EOIR
                                              (locality with fewer than 50,000 people).               Justice.                                               Docket No. 401. Please note that all
                                              Because this final rule is exempt from                  ACTION: Final rule; request for                        comments received are considered part
                                              notice-and-comment rulemaking                           comments.                                              of the public record and will be made
                                              requirements under 5 U.S.C. 553, a                                                                             available for public inspection at
                                              regulatory flexibility analysis is not                  SUMMARY:   This final rule revises                     www.regulations.gov., including
                                              required.                                               Executive Office for Immigration                       personally identifiable information
                                                                                                      Review (EOIR) regulations to eliminate                 (such as a person’s name, address, or
                                              Regulatory Amendments
                                                                                                      the categorical exception from                         any other data that might personally
                                              List of Subjects for 8 CFR Part 235                     expedited removal proceedings for                      identify that individual) voluntarily
                                                Administrative practice and                           Cuban nationals who arrive in the                      submitted by the commenter.
                                              procedure, Aliens, Immigration,                         United States at a port of entry by                      If you want to submit personally
                                              Reporting and recordkeeping                             aircraft. This final rule conforms with a              identifiable information as part of your
                                              requirements.                                           parallel Department of Homeland                        comment, but do not want it to be
                                                                                                      Security (DHS) regulation. As a result of              posted online, you must include the
                                              Authority and Issuance                                  these changes, Cuban nationals who                     phrase ‘‘PERSONALLY IDENTIFIABLE
                                                For the reasons stated in the                         arrive in the United States at a port of               INFORMATION’’ in the first paragraph
                                              preamble, part 235 of title 8 of the Code               entry by aircraft will be subject to                   of your comment and identify what
                                              of Federal Regulations is amended as set                expedited removal proceedings                          information you want redacted.
                                              forth below:                                            commensurate with nationals of other                     If you want to submit confidential
sradovich on DSK3GMQ082PROD with RULES




                                                                                                      countries.                                             business information as part of your
                                              8 CFR CHAPTER I
                                                                                                      DATES:  This final rule is effective                   comment, but do not want it to be
                                              PART 235—INSPECTION OF PERSONS                          January 13, 2017. Interested persons are               posted online, you must include the
                                              APPLYING FOR ADMISSION                                  invited to submit written comments on                  phrase ‘‘CONFIDENTIAL BUSINESS
                                                                                                      this final rule on or before March 20,                 INFORMATION’’ in the first paragraph
                                              ■ 1. The authority citation for part 235                2017. Comments received by mail will                   of your comment. You also must
                                              continues to read:                                      be considered timely if they are                       prominently identify confidential

                                                                                                                                                                                   '2-,)5
                                         VerDate Sep<11>2014   16:30 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00003   Fmt 4700   Sfmt 4700   E:\FR\FM\17JAR1.SGM   17JAR1
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 155 of 1770




&HQWUDO$PHULFDQVVXUJHQRUWKKRSLQJWR
UHDFK86EHIRUH7UXPSLQDXJXUDWLRQ
            
%\*XVWDYR3DOHQFLDDQG6RILD0HQFKX
5HXWHUV1RY30


(*8&,*$/3$*8$7(0$/$&,7< 5HXWHUV &HQWUDO$PHULFDQFRXQWULHVZDUQHGRQ
7KXUVGD\WKDWODUJHQXPEHUVRIPLJUDQWVKDYHIOHGWKHLUSRRUYLROHQWKRPHVVLQFH'RQDOG
7UXPS VVXUSULVHHOHFWLRQZLQKRSLQJWRUHDFKWKH8QLWHG6WDWHVEHIRUHKHWDNHVRIILFHQH[W\HDU

7UXPSZRQWKH1RYYRWHE\WDNLQJDKDUGOLQHRQLPPLJUDWLRQWKUHDWHQLQJWRGHSRUWPLOOLRQV
RISHRSOHOLYLQJLOOHJDOO\LQWKH8QLWHG6WDWHVDQGWRHUHFWDZDOODORQJWKH0H[LFDQERUGHU

7UXPS VWRXJKFDPSDLJQUKHWRULFVHQWWUHPRUVWKURXJKWKHVOXPVRI&HQWUDO$PHULFDDQGWKH
FORVHNQLWPLJUDQWFRPPXQLWLHVLQ86FLWLHVZLWKPDQ\FKRRVLQJWRIDVWIRUZDUGWKHLUSODQV
DQGPLJUDWHQRUWKEHIRUH7UXPSWDNHVRIILFHRQ-DQ

'XULQJILVFDO\HDUWKH8QLWHG6WDWHVGHWDLQHGQHDUO\SHRSOHDORQJWKHVRXWKZHVW
ERUGHUZLWK0H[LFRXSDERXWDTXDUWHUIURPWKHSUHYLRXV\HDU7KHYDVWPDMRULW\KDLOIURP
*XDWHPDOD(O6DOYDGRUDQG+RQGXUDV

6LQFH7UXPS VYLFWRU\WKHQXPEHURISHRSOHIORFNLQJQRUWKKDVVXUJHG&HQWUDO$PHULFDQ
RIILFLDOVVD\FRQWULEXWLQJWRDJURZLQJORJMDPDORQJWKHVRXWKHUQ86ERUGHU

:H UHZRUULHGEHFDXVHZH UHVHHLQJDULVHLQWKHIORZRIPLJUDQWVOHDYLQJWKHFRXQWU\ZKRKDYH
EHHQXUJHGWROHDYHE\FR\RWHVWHOOLQJWKHPWKDWWKH\KDYHWRUHDFKWKH8QLWHG6WDWHVEHIRUH
7UXPSWDNHVRIILFH0DULD$QGUHD0DWDPRURV+RQGXUDV GHSXW\IRUHLJQPLQLVWHUWROG5HXWHUV
UHIHUULQJWRSHRSOHVPXJJOHUV

&DUORV5DXO0RUDOHV*XDWHPDOD VIRUHLJQPLQLVWHUWROG5HXWHUVSHRSOHZHUHDOVROHDYLQJ
*XDWHPDODHQPDVVHEHIRUH7UXPSEHFRPHVSUHVLGHQW

7KHFR\RWHVDUHOHDYLQJSHRSOHLQGHEWDQGWDNLQJWKHLUSURSHUW\DVSD\PHQWIRUWKHMRXUQH\
KHVDLGLQDQLQWHUYLHZ

/DVWZHHN86&XVWRPVDQG%RUGHU3URWHFWLRQRSHQHGDWHPSRUDU\KROGLQJIDFLOLW\IRUXSWR
SHRSOHQHDUWKH7H[DQERUGHUZLWK0H[LFRLQZKDWLWVDLGZDVDUHVSRQVHWRDPDUNHGXSWLFN
LQLOOHJDOERUGHUFURVVLQJV

86'HSDUWPHQWRI+RPHODQG6HFXULW\6HFUHWDU\-HK-RKQVRQVDLGHDUOLHUWKLVPRQWK
LPPLJUDWLRQGHWHQWLRQIDFLOLWLHVZHUHKROGLQJDERXWPRUHLQGLYLGXDOVWKDQXVXDODIWHUD
VSLNHLQ2FWREHURIPLJUDQWVLQFOXGLQJXQDFFRPSDQLHGFKLOGUHQIDPLOLHVDQGDV\OXPVHHNHUV



                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 156 of 1770




*$1*9,2/(1&(

8QHPSOR\HGDQGVLFNRIWKHODFNRIRSSRUWXQLWLHVDQGHQGHPLFJDQJYLROHQFHWKDWEOLJKWKLVSRRU
QHLJKERUKRRGLQWKHWRZQRI6DQ0DUFRVVRXWKRI6DQ6DOYDGRU&DUORV*DUFLDVDLGKHZDV
ORRNLQJWRHQWHUWKH8QLWHG6WDWHVEHIRUH7UXPSDVVXPHVSRZHU

7KHUH VRQHWKLQJ, PYHU\FOHDUDERXWKHVDLG,ZDQWWRJHWRXWRIKHUH

*XDWHPDODQ)DUHV5HYRORULRDUULYHGLQWKHQRUWKZHVWHUQ0H[LFDQERUGHUFLW\RI7LMXDQDRQ
:HGQHVGD\DIWHUDJUXHOLQJNLORPHWHU PLOH ZHHNORQJWUHNE\EXV6KHZDV
ZDLWLQJWRFURVVLQWRWKH8QLWHG6WDWHVZKHUHVKHKRSHGWRDSSO\IRUDV\OXP

$FFRPSDQLHGE\KHUWKUHHFKLOGUHQDQGKHUKXVEDQGVKHVDLGVKHOHIW*XDWHPDODDVLWKDG
EHFRPHWRRGDQJHURXV+HUKXVEDQG VEURWKHUZDVNLOOHGWZRPRQWKVDJRDQGORFDOJDQJV
NQRZQDVPDUDVKDGDVVDXOWHGKHUVRQ

7KH\WHOOXVWKHQHZSUHVLGHQWGRHVQ WOLNHLOOHJDOLPPLJUDQWVEXWZHKDYHWRWDNHWKHFKDQFH
VKHVDLGDVVKHVWUXJJOHGWRKROGEDFNWHDUV1RERG\ZDQWVWRGLHLQDKRUULEOHZD\DQGZH
FDQ WEHLQ*XDWHPDODDQ\ORQJHU0\FKLOGUHQDUHJURZLQJXSLQIHDU

'XULQJWKHFDPSDLJQ7UXPSVHWRXWSODQVWRLPSRXQGELOOLRQVRIGROODUVRIUHPLWWDQFHVVR
0H[LFRHQGVXSSD\LQJIRUKLVSURSRVHGZDOORQWKHVRXWKHUQ86ERUGHU,WUHPDLQVXQFOHDULI
KHZLOOVWLFNWRWKHSURSRVDO

+XPEHUWR5RTXH9LOODQXHYD0H[LFR VGHSXW\LQWHULRUPLQLVWHUIRUPLJUDWLRQWROG5HXWHUVWKH
GD\DIWHUWKH86HOHFWLRQWKDW0H[LFRVWDQGVUHDG\WROREE\WKH86&RQJUHVVDQGXVHDOOOHJDO
PHDQVDJDLQVW7UXPS VSODQIRUEORFNLQJUHPLWWDQFHV

9LFWRULD&RUGRYDZKRZDVGHSRUWHGIURPWKH8QLWHG6WDWHVLQVDLG7UXPS VYLFWRU\KDG
VRZQIHDULQKHUSRRUKLOOVLGHVOXPLQWKHFDSLWDO7HJXFLJDOSD

3HRSOHDUHYHU\ZRUULHGEHFDXVHPDQ\RIWKHPKDYHIDPLO\RYHUWKHUHLQWKH8QLWHG6WDWHVDQG
WKH\OLYHRIIWKHUHPLWWDQFHVWKH\VHQGVKHVDLG

7KHIRUHLJQPLQLVWHUVRI0H[LFR(O6DOYDGRU+RQGXUDVDQG*XDWHPDODPHWRQ0RQGD\WR
IRUPXODWHDVWUDWHJ\WRSURWHFWWKHLUPLJUDQWVLQWKH8QLWHG6WDWHVLQDVKRZRIUHJLRQDO
VROLGDULW\

$WWKHPHHWLQJLQ*XDWHPDOD&LW\WKHIRUHLJQPLQLVWHUVDVNHG0H[LFRIRUKHOSWRFUHDWHD
PLJUDQWSURWHFWLRQQHWZRUNOLDLVHIRUFRRUGLQDWLRQZLWK86DXWKRULWLHVDQGWRPHHWUHJXODUO\
IRUUHJLRQDOWDONV

 $GGLWLRQDOUHSRUWLQJE\/L]EHWK'LD]LQ7LMXDQD1HOVRQ5HQWHULDLQ6DQ6DOYDGRUDQG*DEULHO
6WDUJDUGWHULQ0H[LFR&LW\:ULWLQJE\*DEULHO6WDUJDUGWHU(GLWLQJE\)UDQN-DFN'DQLHO 




                                                                                        '2-,)5
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 157 of 1770




'HIHQVLYH$V\OXP&DVHVDQG0RVW&XUUHQW2XWFRPHVE\)LOLQJ'DWH)LVFDO<HDU
         Defensive                                     Voluntary     Proceeding    In
         cases filed        Relief        Removal      Departure     Completion    Proceedings
    2000            5,299         1,465        2,537           164         1,131              2
    2001            6,795         1,879        3,514           257         1,142              3
    2002            8,265         1,847        4,931           382         1,105           -
    2003            8,566         1,801        4,811           764         1,188              2
    2004            8,659         1,788        4,842         1,174           849              6
    2005           11,173         3,887        6,152           903           226              5
    2006           13,870         5,517        7,031         1,019           296              7
    2007           12,984         4,543        6,539         1,392           498             12
    2008           12,247         4,792        5,488         1,173           756             38
    2009           11,685         4,735        4,736         1,101         1,040             73
    2010           12,168         4,984        4,528         1,113         1,340           203
    2011           16,459         5,756        6,188         1,338         2,562           615
    2012           18,252         5,389        6,534         1,336         3,479         1,514
    2013           21,263         5,137        7,451         1,233         4,541         2,901
    2014           27,996         6,035        9,873         1,303         5,538         5,247
    2015           42,554         9,201       15,568         1,326         5,144        11,315
    2016           67,178        10,962       23,385         1,647         3,967        27,217
    2017          119,737        10,411       31,600         2,637         1,746        73,343
    2018          121,671         6,758       19,137         2,432           335        93,009 

6RXUFH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 2IILFHRI,PPLJUDWLRQ6WDWLVWLFV 2,6 
DQDO\VLVRI'HSDUWPHQWRI-XVWLFH '2- ([HFXWLYH2IILFHRI,PPLJUDWLRQ5HYLHZ (2,5 &DVH
,QIRDQG3URFHHGLQJVGDWDVHWV
1RWH'DWDDUHEDVHGRQ'2-(2,5GDWDDVRI0DUFK
7DEOHSUHSDUHGE\'+62,6'HSXW\$VVLVWDQW6HFUHWDU\0DUF5RVHQEOXPZLWKVXSSRUWIURP
2,6'LUHFWRURI'DWD3URFHVVLQJ+RQJZHL=KDQJRQ2FWREHU




                                                                                    '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 158 of 1770




  Administration of William J. Clinton, 1996 / Oct. 1                                           1935

     I am pleased that the Congress dropped          quirements of sections 106 and 107 of Title
  a provision that would have made funding           1 of the United States Code with respect to
  for the nuclear waste management program           any appropriations measure of the 104th
  contingent upon congressional passage of a         Congress that is presented to me after the
  subsequent authorization bill. This language       enactment of H.J. Res. 197. I have done so
  could have led to the immediate suspension         to avoid any confusion as to my ability to act
  of ongoing work at the Yucca Mountain site.        on any form of legislation presented to me
     I am also pleased that the Congress pro-        after certification by the Committee on
  vided $45 million to the International Nu-         House Oversight of the House of Represent-
  clear Safety program, which assists nations        atives that the form is a true enrollment.
  of the former Soviet Union and Eastern Eu-            In signing this joint resolution, I express
  rope in improving the safety of Soviet-de-         no view as to whether it is necessary to waive
  signed nuclear reactors.                           the provisions of Title 1 before I exercise my
     I am disappointed that the Act cuts $93         prerogatives under Article I, section 7 of the
  million from my request for solar and renew-       Constitution where the Congress has pre-
  able energy research programs. Investments         sented to me any form of bill or resolution
  in the development of advanced renewable           it considers to be a true enrollment.
  energy technologies, which have a large po-                                 William J. Clinton
  tential export market, will create new jobs
  and reduce pollution, thereby addressing cli-      The White House,
  mate change and protecting human health            September 30, 1996.
  and the environment. I am also concerned
                                                     NOTE: H.J. Res. 197, approved September 30, was
  by the cuts in funding for DOE departmental        assigned Public Law No. 104–207. This statement
  administration and program direction in civil-     was released by the Office of the Press Secretary
  ian research and defense programs that may         on October 1.
  jeopardize the Department’s ability to per-
  form its missions and maintain its financial
  management responsibilities.                       Statement on Signing the Omnibus
     I am disappointed that the Act includes         Consolidated Appropriations Act,
  over $210 million in unrequested funds for         1997
  Corps’ construction, studies, and operation        September 30, 1996
  and maintenance programs. The Congress
  should have used these funds to restore re-           I have signed into law H.R. 3610, the fiscal
  ductions it made to other priority DOE and         year 1997 omnibus appropriations and immi-
  Corps programs, such as the Corps’ wetlands        gration reform bill.
  regulatory program.                                   This bill is good for America, and I am
                          William J. Clinton         pleased that my Administration could fashion
                                                     it with the Congress on a bipartisan basis.
  The White House,                                   It moves us further down the road toward
  September 30, 1996.                                our goal of a balanced budget while protect-
                                                     ing, not violating, the values we share as
  NOTE: H.R. 3816, approved September 30, was
  assigned Public No. 104–206. This statement was    Americans—opportunity, responsibility, and
  released by the Office of the Press Secretary on   community.
  October 1.                                            Specifically, the legislation restores need-
                                                     ed funds for education and training, the envi-
                                                     ronment, science and technology, and law
  Statement on Signing Legislation                   enforcement; fully funds my anti-drug and
  Waiving Certain Enrollment                         counter-terrorism initiatives; extends the
  Requirements                                       Brady Bill so that those who commit domes-
  September 30, 1996                                 tic violence cannot buy handguns; provides
                                                     needed resources to respond to fires in the
    Today I have signed into law House Joint         western part of the Nation and to the devas-
  Resolution 197, which waives the printing re-      tation brought by Hurricanes Fran and




                                                                                                   '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 159 of 1770




  1936                                      Oct. 1 / Administration of William J. Clinton, 1996

  Hortense; and includes landmark immigra-         am, however, disappointed the Congress did
  tion reform legislation that cracks down on      not adopt my proposal to repeal the 1995
  illegal immigration without punishing legal      salvage timber rider and restore the applica-
  immigrants.                                      tion of environmental laws to salvage logging
     The bill restores substantial sums for edu-   on Federal lands.
  cation and training, furthering my agenda of        For research and technology, the bill pro-
  life-long education to help Americans ac-        motes economic growth by continuing need-
  quire the skills they need to get good jobs      ed Federal support for advanced technology.
  in the new global economy.                       It restores funding for the Commerce De-
     It provides the funds through which Head      partment’s Advanced Technology Program,
  Start can serve an additional 50,000 disadvan-   providing resources for new grants to support
  taged young children; fulfills my request for    innovative technology companies across the
  the Goals 2000 education reform program,         Nation.
  enabling States to more quickly raise their         It also provides a sizeable increase for the
  academic standards and implement innova-         National Institutes of Health, which will en-
  tive reform; increases funding for the Safe      able NIH to expand its critical research into
  and Drug-Free Schools program, helping           new ways to treat breast cancer, AIDS, and
  States reduce violence and drug abuse in         other diseases. I am also pleased that the bill
  schools; provides most of my request for the     provides nearly $1 billion for Ryan White
  Technology Literacy Challenge Fund to help       AIDS treatment grants, including funds to
  States leverage technology funds; fulfills my    help States purchase a new class of AIDS
  request for Title 1, education for the dis-      drugs called ‘‘protease inhibitors’’ and other
  advantaged; and provides the funds to enable     life-extending medications. And the Con-
  well over a half-million young people to par-    gress also fully funded my request for the
  ticipate in the Summer Jobs program.             Department of Housing and Urban Develop-
     For college students, I am pleased that the   ment’s program that provides housing assist-
  bill fulfills my request for the largest Pell    ance for people with AIDS.
  Grant college scholarship awards in history         For law enforcement, the bill provides
  and expands the number of middle- and low-       $1.4 billion to ensure that my program to
  income students who receive aid by               put 100,000 more police on the streets of
  126,000—to 3.8 million. I am also pleased        America’s communities by the year 2000 pro-
  that the bill fully funds my Direct Lending      ceeds on schedule; with this bill, we will have
  program, enabling more students to take ad-      provided funding for 64,000 of the 100,000
  vantage of cheaper and more efficient loans.     that I called for at the start of my Administra-
     For the environment, the bill provides        tion. The bill also increases funds for Justice
  funds to support the Environmental Protec-       Department law enforcement programs, for
  tion Agency’s early implementation of two        the FBI’s crime-fighting efforts, and for new
  major new environmental laws that I signed       Federal prisons. As I had urged, the bill also
  this summer—the Safe Drinking Water Act,         extends the Brady Bill to ensure that those
  and the Pesticide and Food Safety Law. In        who commit domestic violence cannot pur-
  addition, the bill provides additional funds     chase guns. Finally, I am pleased that the
  for energy conservation and to help finish the   Congress provided a modest increase for the
  cleanup of Boston Harbor and help prevent        Legal Services Corporation, which ensures
  beach closures.                                  that those who lack the means still have ac-
     At the same time, the bill does not contain   cess to our legal system.
  any of the riders that would have affected          I am also pleased that the bill provides a
  management of the Tongass National Forest        $1.4 billion increase in funding for anti-drug
  in Alaska, national Native American tribal       programs. It doubles funding for Drug
  rights, the Interior Department’s manage-        Courts, increases funds for drug interdiction
  ment of subsistence fishing in Alaska, long-     efforts by the Defense, Transportation, and
  term management of the Elwha Dam in              Treasury Departments, and provides the re-
  Washington State, and the issuance of emer-      sources to expand the Drug Enforcement
  gency-efficiency standards for appliances. I     Administration’s domestic efforts along the




                                                                                                '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 160 of 1770




  Administration of William J. Clinton, 1996 / Oct. 1                                        1937

  Southwest border and elsewhere. The bill         and reduces them in the future. I continue
  also includes strong language about drug         to believe that my long-range plan is more
  testing that my Administration had proposed,     rational. It provides sufficient funds now
  requiring that localities have drug-testing      while increasing them at the turn of the cen-
  programs in place for their prisoners and pa-    tury when new technologies will become
  rolees in order to qualify for State and local   available.
  prison grants. And it includes funding for the      I am pleased that the Congress has pro-
  drug testing of Federal, State, and local        vided the minimum acceptable levels for cer-
  arrestees.                                       tain key international affairs programs, such
     For counterterrorism, the bill funds my re-   as the U.S. contribution to the International
  quest for over $1.1 billion to fight terrorism   Development Association and the Korean
  and to improve aviation security and safety.     Peninsula Energy Development Organiza-
  It enables the Justice and Treasury Depart-      tion and for international peacekeeping oper-
  ments to better investigate and prosecute ter-   ations and arrears. I also commend the Con-
  rorist acts, and it provides funds to imple-     gress for providing at least a modest increase
  ment the recommendations of Vice President       in funding international family planning pro-
  Gore’s Commission on Aviation Safety and         grams and for dropping misguided Mexico
  Security and the Federal Aviation Adminis-       City restrictions, and for funding bilateral
  tration’s recent 90-day safety review. These     economic assistance without rescinding
  funds will enable us to hire 300 more aviation   prior-year appropriations. In addition, the
  security personnel, deploy new explosive de-     Congress has facilitated the Middle East
  tection teams, and buy high-technology           peace process by authorizing U.S. participa-
  bomb detection equipment to screen lug-          tion in the Middle East Development Bank.
  gage. The bill also gives my Administration      Nevertheless, I must note that the overall
  the authority to study the use of taggants in    funding level for international affairs pro-
  black and smokeless powder; taggant tech-        grams is well below what we need to assure
  nology holds the promise of allowing the de-     that we can achieve our foreign policy objec-
  tection and identification of explosives mate-   tives.
  rial.                                               This bill, however, does more than fund
     I hereby designate as an emergency re-        major portions of the Government for the
  quirement, as the Congress has already done,     next fiscal year. It also includes landmark im-
  the $122.6 million in fiscal 1996 funds and      migration reform legislation that builds on
  the $230.68 million in fiscal 1997 funds for     our progress of the last 3 years. It strengthens
  the Defense Department for antiterrorism,        the rule of law by cracking down on illegal
  counterterrorism, and security enhancement       immigration at the border, in the workplace,
  programs in this Act, pursuant to section        and in the criminal justice system—without
  251(b)(2)(D)(I) of the Balanced Budget and       punishing those living in the United States
  Emergency Deficit Control Act of 1985, as        legally.
  amended.                                            Specifically, the bill requires the sponsors
     This bill also funds the Nation’s defense     of legal immigrants to take added respon-
  program for another year; it fully funds my      sibility for their well-being. And it does not
  defense antiterrorism and counter-narcotics      include the so-called Gallegly amendment,
  efforts as well as the Cooperative Threat Re-    which I strongly opposed and which would
  duction program, and at my insistence it pro-    have allowed States to refuse to educate the
  vides a substantial amount of the funding for    children of illegal immigrants. At my insist-
  my dual-use technology program. But it also      ence the bill does not include the proposed
  provides about $9 billion more than I pro-       onerous provisions against legal immigrants,
  posed for defense, including a substantial       which would have gone beyond the welfare
  amount for weapons that are not even in the      reform law.
  Defense Department’s future plans and were          I am pleased that the Congress provided
  not requested by the service chiefs. This bill   7 additional months of food assistance for
  is part of a plan by the majority in the Con-    needy immigrants, including benefits for
  gress that adds funds for investments now        many elderly and children. This step will pro-




                                                                                                '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 161 of 1770




  1938                                        Oct. 1 / Administration of William J. Clinton, 1996

  vide some help to individuals and States in         stay on for years after they can retire, so
  preparing for the dramatic restriction of ac-       buyouts will serve as an incentive for them
  cess to benefits that legal immigrants will         to leave. Buyouts are an important tool to
  face under the welfare reform bill.                 help Federal managers downsize their agen-
     I am, however, extremely concerned about         cies as we continue to move toward a bal-
  a provision in this bill that could lead to the     anced budget—without relying solely on re-
  Federal Government waiving the Endan-               ductions-in-force (RIFs).
  gered Species Act and the National Environ-            I am disappointed that one of my prior-
  mental Policy Act in order to expeditiously         ities—a ban on physician ‘‘gag rules’’—was
  construct physical barriers and roads on the        not included. Several States have passed
  U.S. border. I know the Attorney General            similar legislation to ensure that doctors have
  shares my commitment to those important             the freedom to inform their patients of the
  environmental laws and will make every ef-          full range of medical treatment options, and
  fort, in consultation with environmental            I am disappointed that the Congress was not
  agencies, to implement the immigration law          able to reach agreement on this measure.
  in compliance with those environmental laws.           Nevertheless, this bill is good for America.
  I am also concerned about a provision that          As I have said, it moves us down the path
  imposes a new ‘‘intent requirement’’ in unfair      toward a balanced budget while protecting
  immigration-related employment cases that           our values. It provides the needed resources
  could place hardships on some U.S. citizens         to fight domestic and international terrorism.
  and permanent residents. I have asked the           And it cracks down on illegal immigration
  Attorney General to take steps to alleviate         while protecting legal immigrants.
  any potential discrimination that this provi-          I am pleased to sign it.
  sion causes against U.S. citizens and author-                                William J. Clinton
  ized workers—particularly Hispanics and
  Asian-Americans who, by their appearance or         The White House,
  accent, may appear to be foreign. Finally, I        September 30, 1996.
  will seek to correct provisions in this bill that
                                                      NOTE: H.R. 3610, approved September 30, was
  are inconsistent with international principles      assigned Public Law No. 104–208. This statement
  of refugee protection, including the imposi-        was released by the Office of the Press Secretary
  tion of rigid deadlines for asylum applica-         on October 1.
  tions.
     The bill also makes important changes in
  the Nation’s banking laws. It assures the con-      Message to the Senate Transmitting
  tinued soundness of the bank and thrift de-         the Inter-American Convention on
  posit insurance system, and it includes sig-        Serving Criminal Sentences Abroad
  nificant regulatory relief for financial institu-   September 30, 1996
  tions. At my insistence, the bill does not
  erode the protection of consumers and com-          To the Senate of the United States:
  munities.                                              With a view to receiving the advice and
     I commend Senators Baucus and Binga-             consent of the Senate to ratification, I trans-
  man for raising the awareness of the issue          mit herewith the Inter-American Convention
  of the proper accounting of highway trust           on Serving Criminal Sentences Abroad,
  fund receipts. In next year’s reauthorization       drawn up by the Committee on Juridical and
  of the Intermodal Surface Transportation            Political Affairs within the Permanent Coun-
  and Efficiency Act, my Administration will          cil of the Organization of American States
  rely on a baseline that treats all States fairly    (OAS) and composed of representatives of
  and equitably.                                      the Member States. The Convention was
     The bill includes a Government-wide pro-         adopted and opened for signature at the
  gram to enable agencies to offer buyouts,           twenty-third regular session of the General
  through December 31, 1997, of up to                 Assembly meeting in Managua, Nicaragua,
  $25,000 to employees eligible for early or          on June 9, 1993, and signed on behalf of the
  regular retirement. Many of these workers           United States at the OAS Headquarters in




                                                                                                    '2-,)5
Secretary Nielsen Meets with Mexican Officials on Border Emergency, ...                         https://www.dhs.gov/news/2019/03/26/secretary-nielsen-meets-mexican-...
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 162 of 1770
                                      Official website of the Department of Homeland Security




                                                                                                                                         '2-,)5


1 of 1                                                                                                                                              11/4/2019, 5:08 PM
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 163 of 1770



                                                                                            Tuesday,
                                                                                            December 2, 2003




                                                                                            Part IV

                                                                                            Department of
                                                                                            Homeland Security
                                                                                            8 CFR Part 264
                                                                                            Suspending the 30-Day and Annual
                                                                                            Interview Requirements From the Special
                                                                                            Registration Process for Certain
                                                                                            Nonimmigrants; Interim Rule




                                                                                                                                     '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00001   Fmt 4717   Sfmt 4717   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 164 of 1770
      67578            Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      DEPARTMENT OF HOMELAND                                  No. 2301–03 on your correspondence.                   the United States. Pursuant to section
      SECURITY                                                Comments may also be submitted                        263(a) of the Act, as well as the general
                                                              electronically to DHS at                              registration authority under section 262
      8 CFR Part 264                                          rfs.regs@dhs.gov. Comments submitted                  of the Act, the former Service
      [ICE No. 2301–3]                                        electronically must include the ICE No.               promulgated 8 CFR 264.1(f), which
                                                              2301–03 in the subject box. Comments                  required that certain nonimmigrant
      RIN 1653–AA29                                           are available for public inspection at the            aliens be registered, fingerprinted, and
                                                              above address by calling (202) 514–3048               photographed by the Service at the port
      Suspending the 30-Day and Annual                        to arrange for an appointment.                        of entry (POE) at the time the
      Interview Requirements From the                                                                               nonimmigrant aliens apply for
                                                              FOR FURTHER INFORMATION CONTACT:
      Special Registration Process for                                                                              admission. See 67 FR 52584 (Aug. 12,
                                                              Robert Schoch, U.S. Immigration and
      Certain Nonimmigrants                                   Customs Enforcement, DHS, 425 I                       2002). Registration at the POEs shall be
      AGENCY:  U.S. Immigration and Customs                   Street, NW., Room 1000, Washington,                   known as ‘‘POE registration’’ for the
      Enforcement, Department of Homeland                     DC 20536, telephone (202) 353–3173.                   purpose of this discussion.
      Security.                                               SUPPLEMENTARY INFORMATION:                            Additionally, pursuant to section 265 of
      ACTION: Interim rule with request for
                                                                                                                    the Act, 8 CFR 264.1(f) directed that
                                                              Background                                            certain nonimmigrant aliens designated
      comments.
                                                              How Does Registration of Aliens Work                  by the Attorney General who were
      SUMMARY:    This rule amends Department                 Under the Existing Statutory and                      already in the United States appear
      of Homeland Security (DHS) regulations                  Regulatory Provisions?                                before the Service for special
      for the registration and monitoring of                                                                        registration. Id. Registration of aliens
                                                                 Section 262(a) of the Immigration and              already present in the United States
      certain nonimmigrant aliens. This rule                  Nationality Act (Act) provides that all
      amends existing regulations by                                                                                shall be known as ‘‘call-in registration’’
                                                              aliens who have not previously been                   for the purpose of this discussion.
      suspending the 30-day and annual re-                    registered and fingerprinted pursuant to
      registration requirements for aliens who                section 221(b) of the Act have a duty to              How Does This Rule Change the Current
      are subject to the National Security                    apply for registration and to be                      Special Registration Requirements?
      Entry-Exit Registration System                          fingerprinted if they remain in the
      (NSEERS) Registration. Instead of                                                                                Currently, 8 CFR 264.1(f)(3) provides
                                                              United States for 30 days or longer.                  that aliens specially registered at a POE
      requiring all aliens subject to NSEERS to               Under the existing regulations at 8 CFR
      appear for 30-day and/or annual re-                                                                           must appear before DHS 30 days after
                                                              264.1(a), DHS registers nonimmigrants                 their admission into the United States
      registration interviews, the DHS will                   using Form I–94 (Arrival-Departure
      utilize a more tailored system in which                                                                       for a continuing registration interview.
                                                              Record). Section 263(a) of the Act also               This rule suspends this automatic 30-
      it will notify individual aliens of future              authorizes the Secretary of DHS to                    day continuing registration requirement.
      registration requirements. This rule also               prescribe special regulations and forms                  As currently written, 8 CFR 264.1(f)(5)
      eliminates the requirement for those                    for the registration of special groups of             requires that all aliens who were subject
      nonimmigrant aliens subject to special                  aliens in the United States. As                       to special registration appear for an
      registration who are also enrolled in the               authorized by section 262(c) of the Act,              annual re-registration interview. This
      Student and Exchange Visitor                            the existing regulations at 8 CFR                     rule also suspends the annual re-
      Information System (SEVIS) to                           264.1(e) contain general provisions                   registration requirement.
      separately notify DHS of changes in                     waiving the fingerprinting requirement                   The suspension of the 30-day and
      educational institutions and addresses.                 for many nonimmigrants. Accordingly,                  annual re-registration requirement
      Additionally, this rule clarifies how                   at the present time, most nonimmigrant                applies to all aliens previously
      nonimmigrant aliens may apply for                       aliens are admitted to the United States              registered under the NSEERS program,
      relief from special registration                        without being either fingerprinted or                 whether call-in or POE registration, as
      requirements and clarifies that certain                 photographed.                                         well as any aliens registered subsequent
      alien crewmen are not subject to the                       Section 214 of the Act authorizes the              to the effective date of this rule. In place
      departure requirements. Finally, certain                Attorney General (now deemed to be the                of these previous requirements that all
      conforming amendments have been                         Secretary of DHS under the HSA) to                    nonimmigrant aliens subject to NSEERS
      made to the existing regulations to                     prescribe conditions for the admission                registration appear for additional 30-
      reflect the fact that the former                        of nonimmigrant aliens. Section 215 of                yday and annual interviews, this rule
      Immigration and Naturalization Service                  the Act provides for departure control                will allow DHS, as a matter of
      (Service) has been abolished and its                    from the United States. In addition,                  discretion, to notify nonimmigrant
      functions transferred from the                          section 265 of the Act requires that all              aliens subject to NSEERS registration to
      Department of Justice to DHS under the                  aliens who remain in the United States                appear for one or more additional
      Homeland Security Act of 2002 (HSA),                    who are required to be registered under               continuing registration interviews in
      Public Law 107–296.                                     the Act must notify the Secretary of                  those particular cases where it may be
      DATES: Effective date: This interim rule                DHS of each change of address within                  necessary to determine whether the
      is effective December 2, 2003.                          ten days from the date of such change                 alien is complying with the conditions
         Comment date: Written comments                       and furnish with such notice additional               of his or her nonimmigrant visa status
      must be submitted on or before February                 information as the Secretary of DHS                   and admission.
      2, 2004.                                                may prescribe.                                           This rule also provides that when an
      ADDRESSES: Please submit written                           Prior to the enactment of the HSA and              alien who is monitored under SEVIS
      comments to the Director, Regulations                   the transfer of the functions of the                  notifies DHS of a change of address or
      and Forms Services Division, U.S.                       former Service from the Department of                 educational institution through SEVIS,
      Citizenship and Immigration Services,                   Justice to DHS, the Service exercised the             it also constitutes a notification for the
      DHS, 425 I Street, NW., Room 4034,                      previously described registration                     purposes of NSEERS registration. It also
      Washington, DC 20536. To ensure                         authority to require that certain classes             clarifies that certain alien crewmen,
      proper handling, please reference ICE                   of aliens be specially registered while in            described at section 101(a)(15)(D) of the

                                                                                                                                           '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 165 of 1770
                       Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations                                       67579

      Act, and are subject to special                         trips to the United States, based upon a              utility of the 30-day and annual
      registration, are exempted from the                     showing of good cause, exigent or                     interviews under the current
      departure control requirements of 8 CFR                 unusual circumstances, the CBP field                  requirements for national security and
      section 264.1(f) (8).                                   office director over the port to which the            immigration enforcement purposes.
         Finally, this rule reflects that the                 alien most frequently arrives in the                  Additionally, DHS is under a
      Service was abolished, and DHS now                      United States may exempt the alien                    congressional mandate set forth in
      performs its functions. Thus, throughout                from future POE registrations. The field              various amendments to the Act to create
      8 CFR 264.1(f), this rule substitutes the               office director or his designee will make             a comprehensive entry-exit system. In
      Secretary of Homeland Security for the                  the determination that the frequency of               carrying out this mandate through the
      Attorney General, and replaces                          arrival warrants relief from the                      establishment of the US–VISIT Program,
      references to the Service with references               registration requirements on a case-by-               DHS has reviewed the use of the special
      to DHS.                                                 case basis. In making this                            registration program for both POE and
         This rule does not eliminate or in any               determination, the field office director              call-in registrations. After considering
      way limit the authority of the Secretary                or his designee will consider the mode                these factors, DHS has determined it is
      of DHS under section 263 of the Act, for                of travel, business and economic
      certain types of aliens, and section 265                                                                      appropriate to suspend the continuing
                                                              concerns, purpose of travel, or other                 registration requirements set out in 8
      of the Act, for any class or group of                   factors as determined by the director. In
      aliens, through notice, to require such                                                                       CFR 264.1(f), that automatically
                                                              seeking such relief, the alien bears the
      aliens to appear for special registration                                                                     required aliens subject to NSEERS
                                                              burden of establishing he or she
      in the future if circumstances so require.                                                                    registration to report for 30-day and/or
                                                              warrants a favorable exercise of
      Additionally, this rule does not limit or               discretion. If granted, relief from POE               annual re-registration interviews.
      alter any other special registration                    registrations also shall include relief               Special registration of aliens at POEs
      requirement under section 263 of the                    from NSEERS registration departure                    has, consistent with the program’s
      Act.                                                    control requirements.                                 intent, provided important law
                                                                 An alien alternatively may seek an                 enforcement benefits, which have
      What Other Changes Are Made by This                                                                           included the identification of a number
      Rule?                                                   exemption from the NSEERS
                                                              registration requirements from the                    of alien terrorists and criminals. This
         This rule also clarifies how                         Department of State by such forms and                 rule is not amending the procedures for
      nonimmigrant aliens subject to NSEERS                   methods as the Department of State may                NSEERS registration at the POE’s. In
      registration may apply for relief from                  prescribe.                                            addition to US–VISIT, which will soon
      registration departure requirements.                       There are no specific forms to request             become operational, DHS has other
      Aliens subject to NSEERS registration                   relief from the NSEERS requirements                   systems available that can help ensure
      are required to register their departure                from DHS; an individual seeking relief                that those aliens who are already subject
      before an immigration officer at a                      should direct a letter to the appropriate             to NSEERS registration remain in
      designated port of departure and depart                 CBP field office director. In such a                  compliance with the terms of their visa
      from that port on the same day. Aliens                  letter, the alien should provide a                    and admission. For example, Congress
      previously could contact the Service                    detailed description of the type of relief            mandated that DHS develop a student
      district director to obtain relief from                 sought, their full name, date-of-birth,               monitoring system. See Illegal
      these departure requirements. However,                  Fingerprint Identification Number                     Immigration Reform and Immigrant
      the abolition of the former Service and                 (which is reflected on the Form I–94), a              Responsibility Act of 1996 (IIRIRA),
      the distribution of its functions to                    1q x 1q passport style photograph, the                Public Law 104–208, section 641;
      various agencies within DHS, such as                    alien’s A-number, if one has been                     ‘‘Uniting and Strengthening America by
      U.S. Citizenship and Immigration                        assigned, and any documents that                      Providing Appropriate Tools Required
      Services (CIS) and U.S. Customs and                     support the relief request. Information               to Intercept and Obstruct Terrorism’’
      Border Protection (CBP), have created                   regarding the relief provisions will be               (USA Patriot Act), Public Law 107–56,
      uncertainties for aliens as to how to seek              provided to aliens upon completion of                 section 416. This system, SEVIS, is now
      such relief. For nonimmigrant aliens                    registration. Copies of these materials,              fully operational. Schools now must
      who have been NSEERS registered, this                   known as the ‘‘walk-away’’ materials,                 report directly to DHS when a student
      regulation clarifies how the alien may                  are also available on the Web site                    or exchange visitor alien changes
      seek a waiver from the departure                        www.ice.gov, in the special registration              schools, fails to appear for classes or
      registration requirements.                              section.                                              otherwise fails to maintain his or her
         First, under the revisions set out in                   This rule further clarifies to aliens              student status following admission into
      this rule, a nonimmigrant alien subject                 applying for relief that, until an                    the United States.
      to the departure registration                           application for relief from the NSEERS
      requirements based upon NSEERS                                                                                   Thus, DHS is now in a position to
                                                              registration requirements is granted, the
      registration may seek relief from these                                                                       suspend the mandatory re-registration
                                                              alien is required to comply with the
      requirements before his or her departure                                                                      interview requirements for those aliens
                                                              registration requirements.
      from an official designated by DHS or                      The decision of any DHS officer or                 who are already subject to NSEERS
      from the CBP field office director for the              official to grant or deny relief from the             registration, which will reduce the
      port from which the alien intends to                    NSEERS registration provisions is done                burden on those required to register
      depart. The alien seeking such relief                   as an exercise of discretion, and as such             under the current regulations, as well as
      must establish to the satisfaction of the               is final and cannot be appealed.                      to DHS. Instead, DHS will be able to
      field office director or designated                        A DHS officer authorized to grant                  schedule re-registration interviews on a
      official that exigent or unusual                        relief also may terminate such relief by              more targeted and effective basis, only
      circumstances exist, and that the alien                 providing notice to the alien.                        in those particular cases where it may
      warrants a favorable exercise of                                                                              be appropriate for additional scrutiny to
      discretion.                                             Why Is This Rule Necessary?                           ensure that an alien remains in
         Additionally, for an alien who has                     The former Service, and now DHS (as                 compliance with the terms of his or her
      been registered and who makes frequent                  of March 1, 2003), have evaluated the                 nonimmigrant visa and admission.

                                                                                                                                          '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 166 of 1770
      67580            Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      Who Is Affected by This Rule?                           requirements will be made on a case-by-               required form, the AR–11 for Special
         Aliens who have been subject to                      case basis. The admission of any                      Registration, is available at DHS offices
      NSEERS registration, whether as a result                nonimmigrant alien subject to NSEERS                  and on the DHS Internet Web site at
      of being registered at a POE upon                       registration is subject to the requirement            http://www.uscis.gov, in the special
      arrival, or as a result of being called in              that, under this rule, he or she may be               registration section.
                                                              required to appear for future continuing                 However, this rule discontinues the
      to register by Federal Register notice,
                                                              re-registration interviews at the                     requirement that student aliens
      are affected by the rule, because it
                                                              discretion of DHS. At the time of                     monitored under SEVIS who are subject
      reduces their current reporting                                                                               to special registration separately notify
                                                              admission, DHS will advise all
      requirements by eliminating the                                                                               DHS of a change in their educational
                                                              nonimmigrant aliens subject to special
      mandatory 30-day and annual re-                                                                               institution or address, if such
                                                              registration that they may be required to
      registration interviews. Additionally,                                                                        information is provided to DHS through
                                                              appear for additional registration
      aliens who hereafter enter the United                                                                         SEVIS. This rule provides that when an
                                                              interviews upon notice. DHS will
      States and are NSEERS registered at a                                                                         alien reports a change of address or
                                                              separately notify those aliens selected to
      POE are affected by this rule. Affected                                                                       educational institution to DHS through
                                                              appear before DHS to comply with the
      aliens have been or will be given a Form                additional re-registration requirements,              SEVIS, that action fulfills his or her
      I–94 documenting their registration,                    which for a small number of aliens may                special registration requirement to
      which will reflect their Fingerprint                    be more frequent than the 30-day and                  notify DHS of changes in address.
      Identification Number (FIN). DHS uses                   annual re-registration requirements set               However, student aliens who are
      the FIN recorded on the Form I–94 to                    out in the prior rule. However, only                  monitored under SEVIS who are subject
      identify the records of an alien subject                aliens who are notified of the re-                    to special registration will still be
      to special registration. Based upon the                 registration requirements will have to                required under 8 CFR 264.1(f)(5) to
      number of aliens who have previously                    appear before DHS for such                            notify DHS of any change of
      registered, DHS estimates that over the                 requirement, and the majority of                      employment which is currently not
      6 month time span from December 2003                    individuals registered will see a                     captured in the SEVIS system.
      through May 2004, approximately                         reduction in the burden of additional
      82,532 aliens will benefit from this                                                                          How Does This Rule Affect Departure
                                                              registration as a result of this rule.                Control Requirements?
      change and will not have to report for                  Notification under these regulations
      either a 30-day or annual re-interview                  may be given to the alien in a manner                    This rule does not change the general
      during that period.                                     reasonably calculated to reach the alien,             requirement that a nonimmigrant alien
      How Does This Rule Affect Registration                  which shall include, but is not limited               subject to NSEERS registration, either
                                                              to, notice by publication in the Federal              POE registration or a prior or future call-
      at POEs?
                                                              Register, a letter sent via standard U.S.             in registration, also report his or her
         This rule does not affect the                        postal mail to the last address provided              actual departure from the United States.
      procedures for the NSEERS registration                  by the alien to DHS using regular mail,               Cessation of departure controls is
      of aliens, including fingerprinting,                    an e-mail to the address the alien                    inconsistent with the congressional
      photographing, and provision of                         provided to DHS during a previous                     mandate requiring that DHS establish a
      information, at POEs. As is obligatory                  NSEERS registration interview, or in-                 comprehensive entry-exit monitoring
      under current regulations,                              person delivery. The nonimmigrant                     system. As DHS develops the larger
      nonimmigrant aliens subject to POE                      alien must appear at the designated U.S.              system mandated by Congress, to be
      registration will still be required,                    Immigration and Customs Enforcement                   called US–VISIT, it will integrate the
      utilizing the information collection                    office location, and on the specified date            NSEERS registration currently in use.
      system in place, to provide routine and                 and time, unless otherwise specified in               This requirement of departure
      readily available information as a                      the notice. DHS will provide the alien                registration means that the alien must
      condition of admission. This includes                   at least ten days, measured from the                  appear at a designated Port of Departure
      such information as is necessary to                     date DHS publishes or sends notice to                 before a departure control officer, i.e., a
      identify the alien in the United States.                the alien, to comply with the re-                     CBP inspector, on the day he or she
      Lists of information that may be                        registration obligation.                              departs the United States to close his or
      required during NSEERS registration                        Notice to an alien of registration or re-          her registration and also depart from
      have previously been issued. See, e.g.,                 registration requirements may be issued               that port. This departure requirement
      67 FR 40581, 40582.                                     by the ICE Assistant Secretary, his                   will ensure that all NSEERS
         Registration at POEs continues to                    designee, or any other such individual                registrations are properly closed.
      allow DHS to determine if an alien’s                    designated by the Secretary of DHS.                      If the departure control requirements
      fingerprints match those of known                                                                             do not continue, registration records for
      terrorists or criminals, and to detain for              How Does This Rule Affect an Alien’s
                                                                                                                    the nonimmigrant aliens subject to
      removal or refuse admission of the alien                Obligation To Notify DHS of a Change
                                                                                                                    NSEERS registration would be left open
      if such an identity match is established.               of Address or Employment?
                                                                                                                    without explanation. This could result
                                                                This rule reiterates, for this distinct             in serious difficulties, including the
      How Will DHS Provide Notice to                          group of nonimmigrant aliens who are
      Individual Aliens That They Must                                                                              possibility of future inadmissibility, for
                                                              subject to NSEERS registration, and who               already registered aliens who depart and
      Appear for an Additional Registration                   remain in the United States for more
      Interview?                                                                                                    attempt to return to the United States.
                                                              than thirty days, the requirement that                   The most recent Federal Register
        In place of the automatic re-                         the nonimmigrant alien notify DHS of                  notice listing Ports of Departure can be
      registration requirements set out in the                any change of address, employment                     found at 68 FR 8967. This rule does not
      original NSEERS registration provisions,                and/or educational institution within 10              alter or amend that list.
      this rule substitutes a more tailored                   days of such change. Affected aliens                     This rule does clarify that certain
      approach to re-registration. The                        may notify DHS by mail, or such other                 alien crewmen described at 101(a) (15)
      determination of whether an alien will                  means as the Secretary of DHS may                     (D) of the Act who are subject to special
      be subject to additional registration                   designate, of a change of address. The                registration requirements are exempt

                                                                                                                                           '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 167 of 1770
                       Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations                                           67581

      from the departure registration                         requirement imposed pursuant to this                  Initial Regulatory Flexibility Act
      requirements of 8 CFR 264(f) (8).                       rule would be removable under section                 Determination
                                                              237(a)(1)(C)(i) of the Act.                              The regulatory Flexibility Act of 1980,
      Does This Rule Change Any of the
      Penalties for Failing To Comply With                    What Is the Effect of an Alien’s Failure              as amended (RFA) was enacted by
      the Special Registration Provisions?                    To Comply With the Departure                          Congress to ensure that small entities
         No. This rule does not change any of                 Reporting Requirements Upon the                       (small businesses, not-for-profit
      the penalties for failing to comply with                Alien’s Subsequent Application for                    organizations, and small governmental
      the special registration provisions.                    Admission?                                            jurisdictions) are not unnecessarily or
      Moreover, this rule does not excuse any                                                                       disproportionately burdened by Federal
                                                                 An alien who is subject to the special             regulations. The RFA requires agencies
      prior failure to comply with special                    registration requirements who has
      registration provisions.                                                                                      to review rules to determine if they have
                                                              failed, without good cause, to report his             ‘‘a significant economic impact on a
         Under section 214(a) of the Act, as                  or her departure with DHS is presumed
      amended by the HSA, the admission of                                                                          substantial number of small entities.’’
                                                              inadmissible to the United States. The                DHS has determined that this interim
      all nonimmigrant aliens to the United                   presumption of inadmissibility arises if
      States ‘‘shall be for such time and under                                                                     final rule will not have a significant
                                                              there was no good cause for the alien’s               economic impact on a substantial
      such conditions as the [Secretary of                    failure to report to DHS at the time of
      DHS] may by regulations prescribe.’’                                                                          number of small entities.
                                                              his or her departure from the United                     This rule will not affect small entities
      The Secretary of DHS may impose
                                                              States. However, an alien may overcome                as defined at 5 U.S.C. 605(b) and will
      conditions on admission that are
                                                              the presumption of inadmissibility by                 relieve cost burdens on individuals.
      rationally related to the maintenance of
                                                              establishing to the Secretary of State and               In accordance with the Regulatory
      nonimmigrant status. See, e.g., Narenji
                                                              the Secretary of DHS that he or she does              Flexibility Act, 5 U.S.C. 605(b), I have
      v. Civiletti, 617 F.2d 745, 747 (D.C. Cir.
                                                              not seek to enter the United States to                reviewed this rule and by approving it,
      1980)(upholding regulation requiring
                                                              engage solely, principally, or                        I certify that this rule will not have a
      Iranians on student visas to report and
                                                              incidentally in any unlawful activity.                significant economic impact on a
      ‘‘provide information as to residence
      and maintenance of nonimmigrant                            An alien who fails to report his or her            substantial number of small entities.
      status’’ or be subject to deportation                   departure may, at the time he or she
                                                              applies for a new nonimmigrant visa                   Executive Order 12866
      proceedings). The regulations that
      currently implement section 214 of the                  abroad, attempt to establish that there                  Executive Order 12866, ‘‘Regulatory
      Act provide in part that one condition                  was good cause for the failure to report              Planning and Review,’’ requires a
      of a nonimmigrant’s continued stay in                   and, in the event that no good cause is               determination whether a regulatory
      the country ‘‘is the full and truthful                  found, that he or she is not inadmissible             action is ‘‘significant’’ and therefore
      disclosure of all information requested’’               under section 212(a)(3)(A)ii) of the Act.             subject to review by the Office of
      by DHS. 8 CFR 214.1(f).                                 If the consular officer, in adjudicating              Management and Budget (OMB) and to
         The NSEERS registration                              the new visa application, finds good                  E.O. 12866’s requirements.
      requirements previously imposed upon                    cause existed for the alien’s failure to                 This rule is considered by DHS to be
      aliens, either through POE registration                 register departure or that the alien is not           a significant regulatory action under
      or call-in registration, were intended in               inadmissible under section                            Executive Order 12866, section 3(f),
      part to ensure that nonimmigrant aliens                 212(a)(3)(A)(ii) of the Act, the inspecting           Regulatory Planning and Review.
      are complying with their nonimmigrant                   officer at the POE, while not bound by                However, it does not have an impact on
      status (e.g., by continuing to be students              the DOS determination, will consider                  the economy of $100 million or more
      or employees, as contemplated at the                    this finding as a significantly favorable             and, therefore, is not economically
      time of the issuance of their visas or                  factor in determining whether the alien               significant. Accordingly, this regulation
      admission). Additionally, 8 CFR 214.1(f)                is inadmissible due to his or her prior               has been submitted to the Office of
      was amended to reflect that a                           failure to register at the time of                    Management and Budget (OMB) for
      nonimmigrant alien’s willful failure to                 departure from the United States.                     review.
      comply with the special registration                                                                             DHS has assessed both the costs and
                                                              Good Cause Exception
      provisions constitutes a failure to                                                                           benefits of this rule as required by
      maintain the relevant nonimmigrant                         Immediate implementation of this                   Executive Order 12866. First, this rule
      status, and would render the alien                      interim rule with provision for post-                 significantly reduces costs to the public
      removable under section 237(a)(1)(C)(i)                 promulgation public comments is based                 by reducing the burden of re-registration
      of the Act.                                             upon the good cause exception found at                and continuing registration
         Although this rule amends the                        5 U.S.C. 553(b)(B). Pursuant to 5 U.S.C.              requirements for aliens present in the
      regulations to eliminate the existing                   553(b)(B), prior notice and opportunity               United States. Without this regulation,
      automatic 30-day and annual re-                         for comment is not necessary where it                 in between December 2003 and May
      registration interview requirements,                    is ‘‘impracticable, unnecessary, or                   2004, an estimated 82,532 aliens would
      aliens who willfully failed to comply                   contrary to the public interest.’’ DHS                be subject to re-registration under prior
      with prior registration requirements,                   estimates that without this regulation                regulations. Assuming that each
      including aliens who failed before                      approximately 82,532 aliens would be                  interview will last 45 minutes, and each
      December 2, 2003 to appear for a                        subject to 30-day or annual re-                       alien will have to prepare
      required initial call-in registration, a 30-            registration interviews between                       approximately 30 minutes for the
      day re-registration interview, or an                    December 2003 and May 2004.                           interview, DHS anticipates that between
      annual re-registration interview, remain                Therefore DHS believes there is an                    December 2003 and May 2004, the
      subject to the penalties outlined above                 urgent need for the immediate                         burden reduction on the public to be a
      and in previous Federal Register                        implementation of this rule suspending                total of over 103,000 hours.
      notices. Additionally, aliens who                       the automatic interview requirements to                  DHS also will experience a burden
      willfully fail to comply with any future                avoid unnecessarily burdening the                     reduction, based upon the reduced costs
      call-in notice or additional registration               public impacted by this rule.                         related to information collection and

                                                                                                                                           '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 168 of 1770
      67582            Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      processing. Based upon the number of                    based companies in domestic and                       suggestions, or questions regarding
      estimated registrations between                         export markets.                                       additional information, to include
      December 2003 and May 2004 and                                                                                obtaining a copy of the information
                                                              Executive Order 12988: Civil Justice
      assuming that each registration lasts                                                                         collection instrument with instructions,
                                                              Reform
      approximately 45 minutes, under this                                                                          should be directed to Mr. Richard A.
      regulation DHS estimates it will be able                  This rule meets the applicable                      Sloan, 202–514–3291, Director,
      to reallocate almost 62,000 work hours.                 standards set forth in sections 3(a) and              Regulations and Forms Services
      DHS is able to shift personnel who                      3(b)(2) of Executive Order 12988.                     Division, Department of Homeland
      would have conducted these re-                          Paperwork Reduction Act of 1995                       Security, Room 4034, 425 I Street, NW.,
      registration interviews to other law                                                                          Washington, DC 20536. Written
      enforcement functions. These resources                     The regulations at 8 CFR 264.1(f)(7)               comments and suggestions from the
                                                              allows an alien who has been registered               public and affected agencies concerning
      also can be better utilized to craft a
                                                              under the provisions of 8 CFR 264.1(f)
      targeted registration process that meets                                                                      the proposed collection of information
                                                              and who has not yet departed from the
      the national security needs of the                                                                            should address one or more of the
                                                              United States, to seek relief from the
      country.                                                                                                      following four points:
                                                              departure control requirement                            (1) Evaluate whether the proposed
         The costs to DHS of not amending the                 contained in 8 CFR 264.1(f)(8) for that
      regulations would be significant.                                                                             collection of information is necessary
                                                              admission. In order to seek relief the                for the proper performance of the
      Because the initial call-in registrations               alien must apply to the U.S. Customs
      by the former Service occurred over a                                                                         functions of the agency, including
                                                              and Border Protection field office                    whether the information will have
      brief period of months, the number of                   director for the port from which the
      aliens appearing for re-registration in a                                                                     practical utility;
                                                              alien intends to depart. In making an                    (2) Evaluate the accuracy of the
      brief period of time will be significant.               application for relief, the alien must
      DHS would be forced to reallocate                                                                             agencies estimate of the burden of the
                                                              establish that exigent or unusual                     proposed collection of information,
      personnel resources from other law-                     circumstances exist and that the alien
      enforcement functions in order to timely                                                                      including the validity of the
                                                              warrants a favorable exercise of                      methodology and assumptions used;
      register aliens.                                        discretion. This request for relief is                   (3) Enhance the quality, utility, and
      Executive Order 13132                                   considered an information collection                  clarity of the information to be
                                                              requirement under the Paperwork                       collected; and
        This rule will not have substantial                   Reduction Act (PRA).                                     (4) Minimize the burden of the
      direct effects on the States, on the                       The Department of Homeland                         collection of information on those who
      relationship between the National                       Security (DHS) and the U.S.                           are to respond, including through the
      Government and the States, or on the                    Immigration and Customs Enforcement                   use of appropriate automated,
      distribution of power and                               (ICE) has submitted an emergency                      electronic, mechanical, or other
      responsibilities among the various                      information collection request (ICR)                  technological collection techniques or
      levels of government. Therefore, in                     utilizing emergency review procedures,                other forms of information technology,
      accordance with section 6 of Executive                  to the Office of Management and Budget                e.g., permitting electronic submission of
      Order 13132, it is determined that this                 (OMB) for review and clearance in                     responses. Overview of this information
      rule does not have sufficient federalism                accordance with section                               collection:
      implications to warrant the preparation                 1320.13(a)(1)(ii) and (a)(2)(iii) of the                 (1) Type of Information Collection:
      of a Federalism summary impact                          Paperwork Reduction Act of 1995. The                  New information collection.
      statement.                                              DHS has determined that it cannot                        (2) Title of the Form/Collection:
      Unfunded Mandates Reform Act of                         reasonably comply with the normal                     Exemption from NSEERS Registration
      1995                                                    clearance procedures under this part                  Requirements.
                                                              because normal clearance procedures                      (3) Agency form number, if any, and
        This rule will not result in the                      are reasonably likely to prevent or                   the applicable component of the
      expenditure by state, local and tribal                  disrupt the collection of information.                Department of Homeland Security
      governments, in the aggregate, or by the                Therefore, immediate OMB approval                     sponsoring the collection: No Agency
      private sector, of $100 million or more                 has been requested. If granted, the                   Form Number. File No. OMB–40. U.S.
      in any one year, and it will not                        emergency approval is only valid for                  Immigration and Customs Enforcement.
      significantly or uniquely affect small                  180 days. ALL comments and/or                            (4) Affected public who will be asked
      governments. Therefore, no actions are                  questions pertaining to this pending                  or required to respond, as well as a brief
      deemed necessary under the provisions                   request for emergency approval must be                abstract: Primary: Individuals and
      of the Unfunded Mandates Reform Act                     directed to OMB, Office of Information                Households. This information collection
      of 1995.                                                and Regulatory Affairs, Attention:                    allows an alien to seek an exemption
      Small Business Regulatory Enforcement                   Department of Homeland Security Desk                  from the NSEERS registration
      Fairness Act of 1996                                    Officer, 725—17th Street, NW., Suite                  requirements by submitting a letter to
                                                              10235, Washington, DC 20503.                          the Department of Homeland Security
        This rule is not a major rule as                         During the first 60 days of this same              containing specific information.
      defined by section 804 of the Small                     period, a regular review of this                         (5) An estimate of the total number of
      Business Regulatory Enforcement Act of                  information collection is also being                  respondents and the amount of time
      1996. This rule will not result in an                   undertaken. During the regular review                 estimated for an average respondent to
      annual effect on the economy of $100                    period, the DHS requests written                      respond: 5,800 responses at 30 minutes
      million or more; a major increase in                    comments and suggestions from the                     (.5 hours) per response.
      costs or prices; or significant adverse                 public and affected agencies concerning                  (6) An estimate of the total public
      effects on competition, employment,                     this information collection. Comments                 burden (in hours) associated with the
      investment, productivity, innovation, or                are encouraged and will be accepted                   collection: 2,900 annual burden hours.
      on the ability of United States-based                   until February 2, 2004. During 60-day                    If additional information is required
      companies to compete with foreign-                      regular review, all comments and                      contact: Mr. Steve Cooper, PRA

                                                                                                                                          '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 169 of 1770
                       Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations                                         67583

      Clearance Officer, Department of            apply, or to any individual                                       documentation confirming compliance
      Homeland Security, Office of Chief          nonimmigrant alien to whom the                                    with the conditions of his or her visa
      Information Officer, Regional Office        Secretary of Homeland Security or the                             status and admission. The Department
      Building 3, 7th and D Streets, SW., Suite   Secretary of State determines it shall not                        of Homeland Security will determine on
      4636–26, Washington, DC 20202.              apply. Completion of special                                      a case-by-case basis which aliens must
         Under the Paperwork Reduction Act        registration pursuant to this paragraph                           appear in person to verify information.
      of 1995, Public Law 104–13, all             (f) is a condition of admission under                             The nonimmigrant alien subject to
      Departments are required to submit to       section 214 of the Act (8 U.S.C. 1184)                            special registration must appear at the
      the Office of Management and Budget         if the inspecting officer determines that                         designated office location, and on the
      (OMB), for review and approval, any         the alien is subject to registration under                        specified date and time, unless
      reporting requirements inherent in a        this paragraph (f) (hereinafter                                   otherwise specified in the notice.
      rule. This rule suspends the 30-day and     ‘‘nonimmigrant alien subject to special                              (ii) At the time of verification of
      annual re-registration requirements for     registration’’).                                                  information for registration pursuant to
      aliens who are subject to NSEERS               (2) Identification of aliens subject to                        paragraph (f)(3)(i) of this section, the
      registration. The OMB information           registration at ports-of-entry.                                   nonimmigrant alien subject to special
      collection number under NSEERS is           Nonimmigrant aliens in the following                              registration shall provide the
      1115–0254. It is estimated that             categories are subject to the                                     Department of Homeland Security with
      approximately 82,000 aliens will no         requirements of paragraph (f)(3) of this                          proof of compliance with the conditions
      longer be subject to the 30-day or annual   section:                                                          of his or her nonimmigrant visa status
      re-registration interviews once this rule      (i) Nonimmigrant aliens who are                                and admission, including, but not
      is implemented. Accordingly, ICE has        nationals or citizens of a country or                             limited to, proof of residence,
      submitted the required Paperwork            territory designated by the Secretary of                          employment, or registration and
      Reduction Change Worksheet (OMB–            Homeland Security, in consultation                                matriculation at an approved school or
      83C) to OMB reflecting the reduction in     with the Secretary of State, by a notice                          educational institution. The
      burden hours for NSEERS.                    in the Federal Register;                                          nonimmigrant alien subject to special
                                                     (ii) Nonimmigrant aliens whom a
      List of Subjects in 8 CFR Part 264                                                                            registration shall provide any additional
                                                  consular officer or an inspecting officer
                                                                                                                    information required by the Department
         Reporting and recordkeeping              has reason to believe are nationals or
                                                  citizens of a country or territory                                of Homeland Security.
      requirements.                                                                                                    (4) Registration of aliens present in
      ■ Accordingly, part 264 of chapter I of     designated by the Secretary of
                                                                                                                    the United States. (i) The Secretary of
      title 8 of the Code of Federal Regulations Homeland Security, in consultation                                 Homeland Security, by publication of a
      is amended as follows:                      with the Secretary of State, by a notice
                                                  in the Federal Register; or                                       notice in the Federal Register, also may
                                                     (iii) Nonimmigrant aliens who meet                             impose such special registration,
      PART 264—REGISTRATION AND
                                                  pre-existing criteria, or whom a consular                         fingerprinting, and photographing
      FINGERPRINTING OF ALIENS IN THE
                                                  officer or the inspecting officer has                             requirements upon nonimmigrant aliens
      UNITED STATES
                                                  reason to believe meet pre-existing                               who are nationals, citizens, or residents
      ■ 1. The authority citation for Part 264    criteria, determined by the Secretary of                          of specified countries or territories (or a
      continues to read as follows:               Homeland Security or the Secretary of                             designated subset of such nationals,
         Authority: 8 U.S.C. 1103, 1201, 1303—    State to indicate that such aliens’                               citizens, or residents) who have already
      1305; 8 CFR part 2.                         presence in the United States warrants                            been admitted to the United States or
                                                  monitoring in the national security                               who are otherwise in the United States.
      ■ 2. Section 264.1(f) is revised to read as
                                                  interests, as defined in section 219 of                           A notice under this paragraph (f)(4)
      follows:
                                                  the Act (8 U.S.C. 1189), or law                                   shall explain the procedures for
      § 264.1 Registration and fingerprinting.    enforcement interests of the United                               appearing in person and providing the
      *      *     *     *     *                  States.                                                           information required by the Department
         (f) Registration, fingerprinting, and       (3) Obligations regarding registration.                        of Homeland Security, providing
      photographing of certain nonimmigrant (i) Any nonimmigrant alien who is                                       fingerprints, photographs, or submitting
      aliens.                                     included in paragraph (f)(2) of this                              supplemental information or
         (1) Registration requirement for         section, and who applies for admission                            documentation.
      certain nonimmigrants.                      to the United States, shall be specially                             (ii) Any nonimmigrant alien who is
      Notwithstanding the provisions in           registered by providing information                               currently subject to special registration
      paragraph (e) of this section,              required by the Department of                                     as a result of the publication of any
      nonimmigrant aliens identified in           Homeland Security, shall be                                       previous Federal Register notice may,
      paragraph (f)(2) of this section are        fingerprinted, and shall be                                       while he or she remains in the United
      subject to special registration,            photographed, by Department of                                    States, upon 10 days notice and at the
      fingerprinting, and photographing           Homeland Security, at the port-of-entry                           Department of Homeland Security’s
      requirements upon arrival in the United at such time the nonimmigrant alien                                   discretion, be required to appear at a
      States. This requirement shall not apply applies for admission to the United                                  Department of Homeland Security
      to those nonimmigrant aliens applying       States. The Department of Homeland                                Office in person to provide additional
      for admission to the United States under Security shall advise the nonimmigrant                               information or documentation
      sections 101(a)(15)(A) (8 U.S.C.            alien subject to special registration that                        confirming compliance with his or her
      1101(a)(15)(A)) or 101(a)(15)(G) (8         the nonimmigrant alien may, upon ten                              visa and admission. The Department of
      U.S.C. 1101(a)(15)(G)) of the Act. In       days notice, and at the Department of                             Homeland Security will determine on a
      addition, this requirement shall not        Homeland Security’s discretion, be                                case-by-case basis which aliens must
      apply to those classes of nonimmigrant      required to appear at a U.S. Immigration                          appear in person to verify information.
      aliens to whom the Secretary of             and Customs Enforcement office in                                 The nonimmigrant alien subject to
      Homeland Security and the Secretary of person to verify information by                                        special registration must appear at the
      State jointly determine it shall not        providing additional information or                               designated office location, and on the

                                                                                                                                           '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 170 of 1770
      67584            Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      specified date and time, unless                         and Border Protection field office                       (ii) Presumption of inadmissibility.
      otherwise specified in the notice.                      director for the port to which the alien              Any nonimmigrant alien subject to
         (5) Obligation to provide updated                    most frequently arrives in the United                 special registration who fails, without
      information. In addition to any                         States. The field office director or his              good cause, to be examined by an
      additional re-registrations that may be                 designee will make the determination                  inspecting officer at the time of his or
      required pursuant to paragraphs (f)(3)                  that the frequency of arrival warrants                her departure and to have his or her
      and (f)(4) of this section, any                         relief from the registration requirements             departure recorded by the inspecting
      nonimmigrant alien subject to special                   on a case-by-case basis, and will                     officer shall thereafter be presumed to
      registration under this paragraph (f) who               consider in this analysis the mode of                 be inadmissible under, but not limited
      remains in the United States for 30 days                travel, business and economic concerns,               to, section 212(a)(3)(A)(ii) of the Act (8
      or more shall notify the Department of                  purpose of travel, or other factors as                U.S.C. 1182(a)(3)(A)(ii)), as an alien
      Homeland Security by mail or other                      determined by the director. In making                 whom the Secretary of Homeland
      such means as determined by the                         an application for relief, the alien must             Security has reasonable grounds to
      Secretary of Homeland Security, using a                 establish that good cause or exigent or               believe, based on the alien’s past failure
      notification form designated by the                     unusual circumstances exist and that                  to conform with the requirements for
      Department of Homeland Security, of                     the alien warrants a favorable exercise               special registration, seeks to enter the
      any change of address, change of                        of discretion.                                        United States to engage in unlawful
      residence, change of employment, or                        (iii) Exemption from registration. At a            activity.
      change of educational institution within                Department of State consular office
      10 days of such change. Notice to the                   abroad, an alien may seek exemption                      (iii) Overcoming inadmissibility. An
      Department of Homeland Security of a                    from these regulations from the                       alien may overcome the presumption of
      change of address, change of residence                  Department of State by such methods as                inadmissibility set out in paragraph
      or change of educational institution                    it may prescribe.                                     (f)(8)(ii) by making a showing that he or
      made within 10 days of such a change                       (iv) For all applications for relief. Any          she satisfies conditions set by the
      through the Student and Exchange                        decision of a Department of Homeland                  Secretary of Homeland Security and the
      Visitor Information System (SEVIS)                      Security officer or official to grant or              Secretary of State. If a consular officer,
      shall constitute notice under this                      deny relief under this paragraph (f)(7) is            in adjudicating a new visa application
      paragraph.                                              final and not appealable. Absent receipt              by an alien that previously failed to
         (6) [Reserved]                                       of a decision exempting or relieving the              register his or her departure from the
         (7) Relief from registration                         nonimmigrant alien from these                         United States, finds good cause existed
      requirements. A nonimmigrant alien                      requirements, he or she shall comply                  for the alien’s failure to register
      subject to special registration may apply               with the special registration                         departure or that the alien is not
      for relief from the registration                        requirements contained in this section.               inadmissible under section
      requirements as follows:                                   (v) Termination of relief. Relief                  212(a)(3)(A)(ii) of the Act, the inspecting
         (i) Relief from departure controls set               granted under paragraphs (f)(7)(i) or (ii)            officer at the port-of-entry, while not
      out in 264.1(f) (8). An alien who has                   of this section may be terminated by                  bound by the consular officer’s decision,
      been registered under the provisions of                 notice to the alien by any field office               will consider this finding as a
      this section (f) and has not yet departed               director or other Department of                       significantly favorable factor in
      the United States may seek relief from                  Homeland Security officer or official                 determining whether the alien is
      the departure control requirement                       authorized to grant such relief.                      admissible.
      contained in paragraph (f)(8) for that                     (8) Departure requirements. (i)
      admission by applying to the U.S.                       General requirements When a                              (9) Completion of registration.
      Customs and Border Protection field                     nonimmigrant alien subject to special                 Registration under this paragraph (f) is
      office director for the port from which                 registration departs from the United                  not deemed to be complete unless all of
      the alien intends to depart. In making an               States (other than nonimmigrant                       the information required by the
      application for relief, the alien must                  crewmen as defined under section                      Department of Homeland Security and
      establish that exigent or unusual                       101(a)(15)(D) of the Act) he or she shall             all requested documents are provided in
      circumstances exist and that the alien                  report to an inspecting officer of the                a timely manner. Any additional re-
      warrants a favorable exercise of                        Department of Homeland Security at                    registration that may be required and
      discretion.                                             any’port-of entry unless the Department               each change of material fact is a
         (ii) Frequent travelers. An alien who                of Homeland Security has, by                          registration that is required under
      previously has been registered and who                  publication of a notice in the Federal                sections 262 and 263 of the Act (8
      would otherwise be subject to                           Register, specified that nonimmigrant                 U.S.C. 1302, 1303). Each change of
      registration at a port of entry under the               aliens subject to special registration may            address required under this paragraph
      provisions of paragraphs (f)(2) and (3) of              not depart from specific ports. This                  (f) is a change of address required under
      this section may seek relief from the                   paragraph (f)(8) applies only to those                section 265 of the Act (8 U.S.C. 1305).
      registration requirements from the                      nonimmigrant aliens who have been                     *       *    *     *     *
      Secretary of Homeland Security after his                registered under paragraph (f)(3) of this               Dated: November 27, 2003.
      initial registration if the alien makes                 section, or who have been required to
                                                                                                                    Tom Ridge,
      frequent trips to the United States. An                 register pursuant to paragraph (f)(4) of
      alien seeking relief under this paragraph               this section, and who have not been                   Secretary of Homeland Security.
      from the Secretary of Homeland                          granted relief from the departure                     [FR Doc. 03–30120 Filed 12–1–03; 8:45 am]
      Security may apply to the U.S. Customs                  requirements under paragraph (f)(7).                  BILLING CODE 4410–10–P




                                                                                                                                             '2-,)5
VerDate jul<14>2003   17:47 Dec 01, 2003   Jkt 203001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\02DER2.SGM   02DER2
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 171 of 1770




                                                 U.S. Department of Justice
                                    Executive Office for Immigration Review





    6WDWLVWLFV<HDUERRN                                                



    )LVFDO<HDU
    Prepared by the Planning, Analysis, & Statistics Division
   










    Contact Information
    Office of Policy
   Communications and Legislative Affairs Division
    5107 Leesburg Pike, Suite 1902
    Falls Church, VA 22041
   (703) 305-0289
    (703) 605-0365 (fax)
    
   Disclaimer
    The Statistics Yearbook has been prepared as a public service by the Executive Office for Immigration
    Review and is strictly informational in nature. In no way should any information in the Statistics Yearbook, in
   whole or in part, be regarded as legal advice or authority, or be understood in any way to enlarge upon, or
    otherwise modify or interpret, any existing legal authority, including, but not limited to, the Immigration and
    Nationality Act and Title 8 of the Code of Federal Regulations.

    





                                                                                                        '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 172 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


TABLE OF CONTENTS

$1RWHRQ)RUPDW
7KH([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
6WDWLVWLFV<HDUERRN.H\'HILQLWLRQV
,PPLJUDWLRQ&RXUWV
  3HQGLQJ&DVHORDG
  7RWDO,0DWWHUV5HFHLYHGDQG&RPSOHWHG
  &DVHV5HFHLYHGDQG&RPSOHWHGE\7\SH
  ,&DVH&RPSOHWLRQVE\'HFLVLRQ
  ,,&&VE\&RXQWU\RI1DWLRQDOLW\
  ,,&&VE\/DQJXDJH
  ,,&&VIRU'HWDLQHG&DVHV
  ,,QVWLWXWLRQDO+HDULQJ3URJUDP&DVHV5HFHLYHGDQG&RPSOHWHG
  ,,&&VZLWK$SSOLFDWLRQVIRU5HOLHI
  $V\OXP&DVHV5HFHLYHGDQG&RPSOHWHG
  $V\OXP&DVHV&RPSOHWHGE\'HFLVLRQ
  $V\OXP*UDQWVE\&RXQWU\RI1DWLRQDOLW\
  &RQYHQWLRQ$JDLQVW7RUWXUH
  ,$SSOLFDWLRQVIRU5HOLHIRWKHUWKDQ$V\OXP
  ,,Q$EVHQWLD2UGHUV
  ,PPLJUDWLRQ-XGJH+LULQJ
%RDUGRI,PPLJUDWLRQ$SSHDOV
  7RWDO&DVHV5HFHLYHGDQG&RPSOHWHG
  &DVHV5HFHLYHGDQG&RPSOHWHGE\7\SH
  $SSHDOVIURP,-'HFLVLRQV&RPSOHWHGE\&RXQWU\RI1DWLRQDOLW\
  $SSHDOVIURP,-'HFLVLRQV , &RPSOHWHGE\5HSUHVHQWDWLRQ6WDWXV
  &DVH$SSHDOVIURP,-'HFLVLRQ ,,&&V &RPSOHWHGIRU'HWDLQHG&DVHV
  ,-'HFLVLRQV ,,&&V $SSHDOHG
2IILFHRIWKH&KLHI$GPLQLVWUDWLYH+HDULQJ2IILFHU
  7RWDO&DVHV5HFHLYHGDQG&RPSOHWHG
)UHHGRPRI,QIRUPDWLRQ$FW )2,$ 
  )2,$5HFHLSWV







                                                                                                                                                      1
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                                   '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 173 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


LISTING OF TABLES

7DEOH,PPLJUDWLRQ&RXUWV3HQGLQJ&DVHV
7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\&RXUW
7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\&RXUWDQG7\SH
7DEOH,PPLJUDWLRQ&RXUW&DVHV5HFHLYHGE\&DVH7\SH
7DEOH,PPLJUDWLRQ&RXUW,QLWLDODQG6XEVHTXHQW&DVH&RPSOHWLRQVE\&DVH7\SH
7DEOH&UHGLEOH)HDU &) DQG5HDVRQDEOH)HDU 5) 5HYLHZ,&&VE\'HFLVLRQ
7DEOH)<,&KDQJHVRI9HQXHDQG7UDQVIHUV
7DEOH,,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\
7DEOH,,&&VE\7RS/DQJXDJHV
7DEOH)<,'HWDLQHG,&&V
7DEOH,,+3,&&VE\'HFLVLRQ
7DEOH)<,,&&VZLWK$SSOLFDWLRQVIRU5HOLHI
7DEOH$V\OXP,&&VE\&RXUWIRU)<
7DEOH$V\OXP'HFLVLRQ5DWHE\,PPLJUDWLRQ&RXUW
7DEOH$V\OXP*UDQWVE\7RS&RXQWULHVRI1DWLRQDOLW\
7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH&DVHVE\'HFLVLRQ
7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH&RPSOHWLRQVE\&RXUW
7DEOH,&DVHV*UDQWVRI5HOLHI
7DEOH,,Q$EVHQWLD2UGHUVDQG,&&VE\5HVSRQGHQW7\SH
7DEOH%,$5HFHLSWVDQG&RPSOHWLRQVE\7\SH
7DEOH%,$$SSHDOVIURP,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\
7DEOH%,$'HWDLQHG&RPSOHWLRQV





                                                                                                                                           2
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 174 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


    LISTING OF FIGURES

)LJXUH2&,-3HQGLQJ&DVHORDG
)LJXUH%,$3HQGLQJ&DVHORDG
)LJXUH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV
)LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\7\SH
)LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\7\SH
)LJXUH,&DVH&RPSOHWLRQV
)LJXUH,,&&VE\'HFLVLRQ
)LJXUH,6XEVHTXHQW&DVH&RPSOHWLRQVE\'HFLVLRQ
)LJXUH$GPLQLVWUDWLYH&ORVXUHV
)LJXUH7RWDO,&KDQJHVRI9HQXHDQG7UDQVIHUV
)LJXUH,,&&VE\1DWLRQDOLW\
)LJXUH,,&&VE\/DQJXDJH
)LJXUH,,&&VE\'HWHQWLRQ6WDWXV
)LJXUH,6WDQGDUG'HWDLQHG,&&V
)LJXUH,,+35HFHLSWVDQG,&&V
)LJXUH,,&&VE\$SSOLFDWLRQ)LOOLQJ6WDWXV
)LJXUH$V\OXP5HFHLSWV
)LJXUH$V\OXP5HFHLSWVDQG,&&V
)LJXUH$V\OXP,&&VE\'HFLVLRQ
)LJXUH$IILUPDWLYHDQG'HIHQVLYH$V\OXP,&&VE\'HFLVLRQ
)LJXUH$GPLQLVWUDWLYH&ORVXUHVRI$V\OXP&DVHV
)LJXUH$V\OXPDQG:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
)LJXUH:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
)LJXUH$V\OXP*UDQWVE\&RXQWU\RI1DWLRQDOLW\
)LJXUH,,Q$EVHQWLD5DWHV
)LJXUH,PPLJUDWLRQ-XGJH+LULQJ
)LJXUH7RWDO%,$&DVHV5HFHLYHGDQG&RPSOHWHG
)LJXUH%,$5HFHLSWVDQG&RPSOHWLRQVE\&DVH7\SH
)LJXUH&RPSOHWHG$SSHDOVIURP,-'HFLVLRQVE\1DWLRQDOLW\
)LJXUH&RPSOHWHG$SSHDOVIURP,-'HFLVLRQV ,&DVHV E\5HSUHVHQWDWLRQ6WDWXV
)LJXUH&RPSOHWH&DVH$SSHDOVIURP,,&&VE\'HWHQWLRQ6WDWXV
)LJXUH,,&&V$SSHDOHGWR%,$
)LJXUH2&$+25HFHLSWVDQG&RPSOHWLRQV
)LJXUH2&$+25HFHLSWVDQG&RPSOHWLRQVE\7\SH
)LJXUH)2,$5HFHLSWV







                                                                                                                                                  3
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                               '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 175 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


$127(21)250$7
6LQFHSXEOLFDWLRQRIWKH([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 ILVFDO\HDU )< 
6WDWLVWLFV<HDUERRN(2,5KDVUHDVVHVVHGWKHIRUPDWRILWVDQQXDO\HDUERRNOHDGLQJWRVRPHGHOD\LQ
WKHUHOHDVHRIWKH)<6WDWLVWLFV<HDUERRN)RUWKH)<<HDUERRN(2,5KDVLPSURYHGWKH
JUDSKLFVDQGWKHOD\RXWWRPDNHWKHGDWDHDVLHUWRXQGHUVWDQG,WKDVDOVRHQGHDYRUHGWRLPSURYHWKH
SUHFLVLRQRIUHSRUWHGVWDWLVWLFVDQGWKHLUXWLOLW\IRURSHUDWLRQVDQGSXEOLFLQWHUHVW)XUWKHU(2,5¶V
RQJRLQJSXEOLFUHOHDVHRIGDWDUHSRUWVPDQ\RIZKLFKKDYHDOUHDG\UHSRUWHG)<GDWDFRQWDLQHGLQ
WKH<HDUERRNDQGWKHSHULRGLFSXEOLFUHOHDVHRI(2,5¶VRYHUDOO&DVH'DWDILOHZKLFKFRQWDLQVDOPRVW
DOOGDWDIURP)<WKDWLVRWKHUZLVHSUHVHQWHGLQWKH<HDUERRNSRWHQWLDOO\UHQGHUWKHUHOHDVHRIDQ
DQQXDO\HDUERRNREVROHWH1HYHUWKHOHVV(2,5DQWLFLSDWHVUHOHDVLQJWKH)<6WDWLVWLFV<HDUERRN
RQDPXFKPRUHH[SHGLWLRXVWLPHWDEOHWKRXJKLWVSULPDU\FRPPLWPHQWZLOOFRQWLQXHWREHXSGDWHVWR
LWVRQOLQHGDWD

3OHDVHUHIHUDQ\TXHVWLRQVRQWKHVHLPSURYHPHQWVWR(2,5¶V2IILFHRI3ROLF\&RPPXQLFDWLRQVDQG
/HJLVODWLYH$IIDLUV'LYLVLRQ





                                                                                                       4
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 176 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


7+((;(&87,9(2)),&()25,00,*5$7,215(9,(:
(2,5LVUHVSRQVLEOHIRUDGMXGLFDWLQJLPPLJUDWLRQFDVHV2QEHKDOIRIWKH$WWRUQH\*HQHUDO(2,5
LQWHUSUHWVDQGDGPLQLVWHUVIHGHUDOLPPLJUDWLRQODZVDQGUHJXODWLRQVWKURXJKLPPLJUDWLRQFRXUWFDVHV
DSSHOODWHUHYLHZVDQGDGPLQLVWUDWLYHKHDULQJVLQFHUWDLQW\SHVRILPPLJUDWLRQUHODWHGFDVHV(2,5
FRQVLVWVRIWKUHHDGMXGLFDWRU\ERGLHV7KH2IILFHRIWKH&KLHI,PPLJUDWLRQ-XGJH 2&,- WKH%RDUGRI
,PPLJUDWLRQ$SSHDOV %,$ DQGWKH2IILFHRIWKH&KLHI$GPLQLVWUDWLYH+HDULQJ2IILFHU 2&$+2 

2&,-SURYLGHVRYHUDOOSURJUDPGLUHFWLRQDQGHVWDEOLVKHVSULRULWLHVIRULPPLJUDWLRQMXGJHV ,- 
ORFDWHGLQLPPLJUDWLRQFRXUWVWKURXJKRXWWKHQDWLRQ7KH%,$KHDUVDSSHDOVIURPFHUWDLQGHFLVLRQV
UHQGHUHGE\,-VDQGE\GLVWULFWGLUHFWRUVRI'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 LQDZLGHYDULHW\
RIFDVHV2&$+2FRQGXFWVKHDULQJVLQFLYLOSHQDOW\FDVHVDULVLQJIURPWKHXQODZIXOHPSOR\PHQWRI
DOLHQVXQIDLULPPLJUDWLRQUHODWHGHPSOR\PHQWSUDFWLFHVDQGFLYLOGRFXPHQWIUDXG

$OWKRXJKWKLV6WDWLVWLFV<HDUERRNDGGUHVVHVHDFKRI(2,5¶VWKUHHDGMXGLFDWRU\ERGLHVPRVWRIWKHGDWD
SUHVHQWHGFRPHVIURPLPPLJUDWLRQFRXUWFDVHV0RVWLPPLJUDWLRQFRXUWFDVHVLQYROYHUHPRYDO
SURFHHGLQJV$UHPRYDOSURFHHGLQJKDVWZRSDUWV)LUVWDQLPPLJUDWLRQMXGJHDVVHVVHVZKHWKHUDQ
DOLHQLVUHPRYDEOHDVFKDUJHGXQGHUWKHDSSOLFDEOHODZ,IDQLPPLJUDWLRQMXGJHGHWHUPLQHVWKDWWKH
DOLHQLVQRWUHPRYDEOHWKHQWKHLPPLJUDWLRQMXGJHZLOOWHUPLQDWHSURFHHGLQJV ,IWKHLPPLJUDWLRQ
MXGJHVXVWDLQVWKHFKDUJHRUFKDUJHVRIUHPRYDELOLW\SURFHHGLQJVFRQWLQXH$ILQGLQJRIUHPRYDELOLW\
E\LWVHOIQHYHUJXDUDQWHHVWKDWDQDOLHQZLOOEHRUGHUHGUHPRYHGRUWKDWWKHDOLHQZLOODFWXDOO\EH
UHPRYHG5DWKHULIWKHDOLHQLVIRXQGUHPRYDEOHWKHMXGJHPXVWDOVRPDNHDVHFRQGGHWHUPLQDWLRQDV
WRZKHWKHUWKHDOLHQLVHOLJLEOHIRUDQ\UHOLHIRUSURWHFWLRQWKDWZRXOGDOORZWKHDOLHQWRUHPDLQLQWKH
8QLWHG6WDWHV([DPSOHVRIVXFKUHOLHIRUSURWHFWLRQLQFOXGHDV\OXPZLWKKROGLQJRIUHPRYDO
SURWHFWLRQXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHDGMXVWPHQWRIVWDWXVFDQFHOODWLRQRIUHPRYDOIRU
ODZIXOSHUPDQHQWUHVLGHQWVFDQFHOODWLRQRIUHPRYDOIRUFHUWDLQQRQSHUPDQHQWUHVLGHQWVDQGFHUWDLQ
ZDLYHUVSURYLGHGE\WKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW 

7KH UHPRYDO SURFHHGLQJ EHJLQV ZKHQ WKH '+6 HLWKHU 86 ,PPLJUDWLRQ DQG &XVWRPV (QIRUFHPHQW
 ,&(  86 &LWL]HQVKLS DQG ,PPLJUDWLRQ 6HUYLFHV 86&,6  RU 86 &XVWRPV DQG %RUGHU 3URWHFWLRQ
 &%3 VHUYHVDQLQGLYLGXDOZLWKDFKDUJLQJGRFXPHQWFDOOHGD1RWLFHWR$SSHDU 17$ DQGILOHVLW
ZLWKDQLPPLJUDWLRQFRXUW

$OLHQVLQUHPRYDOSURFHHGLQJVFDOOHGUHVSRQGHQWVKDYHDULJKWWROHJDOUHSUHVHQWDWLRQDWQRH[SHQVHWR
WKHJRYHUQPHQW(2,5DOVRSURYLGHVDOLVWRISURERQROHJDOVHUYLFHSURYLGHUVWRDQ\UHVSRQGHQWZKR
DSSHDUVLQUHPRYDOSURFHHGLQJVZLWKRXWUHSUHVHQWDWLRQ





 $OWKRXJKDSSOLFDEOHUHJXODWLRQVGLVWLQJXLVKEHWZHHQWKHGLVPLVVDORISURFHHGLQJVDQGWKHWHUPLQDWLRQRISURFHHGLQJV(2,5
FODVVLILHVERWKRIWKHPDV³WHUPLQDWLRQV´IRUVWDWLVWLFDOSXUSRVHVEHFDXVHWKHRXWFRPHVDUHVXEVWDQWLYHO\LGHQWLFDO

 $OWKRXJKUHOLHI HJDV\OXP DQGSURWHFWLRQ HJZLWKKROGLQJRIUHPRYDO DUHOHJDOO\GLVWLQFWRXWFRPHV(2,5FODVVLILHV
ERWKRIWKHPDV³UHOLHI´IRUVWDWLVWLFDOSXUSRVHVEHFDXVHWKHRXWFRPHVDUHVLPLODULQWKDWIRUERWKDQDOLHQLVJHQHUDOO\DOORZHG
WRUHPDLQLQWKH8QLWHG6WDWHV$GGLWLRQDOO\YROXQWDU\GHSDUWXUHLVDIRUPRIUHOLHIIURPUHPRYDOEXWLWFDUULHVDQDOWHUQDWH
RUGHU RI UHPRYDO LI WKH GHSDUWXUH LV QRW WLPHO\ HIIHFWXDWHG &RQVHTXHQWO\ (2,5 FODVVLILHV LW DV D VHSDUDWH RXWFRPH IRU
VWDWLVWLFDOSXUSRVHVDQGGRHVQRWFRXQWLWDVHLWKHUUHOLHIRUDQRUGHURIUHPRYDO

                                                                                                                                         5
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                       '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 177 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:

'XULQJWKHUHPRYDOSURFHHGLQJWKHLPPLJUDWLRQFRXUWVFKHGXOHVDQLQLWLDOKHDULQJUHIHUUHGWRDVDPDVWHU
FDOHQGDU KHDULQJ EHIRUH DQ LPPLJUDWLRQ MXGJH  $W WKLV KHDULQJ WKH LPPLJUDWLRQ MXGJH LQIRUPV WKH
UHVSRQGHQW RI KLV RU KHU ULJKWV DQG DGGUHVVHV UHSUHVHQWDWLRQ 7KH MXGJH PD\ DOVR WDNH SOHDGLQJV
GHWHUPLQHUHPRYDELOLW\DQGDVFHUWDLQDSSDUHQWHOLJLELOLW\IRUDQ\UHOLHIRUSURWHFWLRQSURYLGHGIRU E\
ODZ ,I D MXGJH ILQGV DQ DOLHQ UHPRYDEOH DQG WKH DOLHQ ZLVKHV WR DSSO\ IRU UHOLHI RU SURWHFWLRQ IURP
UHPRYDO WKH MXGJH ZLOO VFKHGXOH DQ LQGLYLGXDO PHULWV KHDULQJ RQ WKH DOLHQ¶V DSSOLFDWLRQ ZKHUH ERWK
SDUWLHV WKHUHVSRQGHQWDQG'+6 PD\SUHVHQWDUJXPHQWVDQGHYLGHQFHUHJDUGLQJWKDWDSSOLFDWLRQ,IWKH
LPPLJUDWLRQMXGJHILQGVWKHDOLHQHOLJLEOHIRUUHOLHIRUSURWHFWLRQIURPUHPRYDOWKHMXGJHZLOOWKHQJUDQW
WKHDSSOLFDWLRQ

,I DQ LPPLJUDWLRQ MXGJH ILQGV DQ DOLHQ LV UHPRYDEOH DQG LQHOLJLEOH IRU DQ\ UHOLHI RU SURWHFWLRQ IURP
UHPRYDOWKHMXGJHZLOORUGHUWKHDOLHQUHPRYHG,&(LVWKHQUHVSRQVLEOHIRUDQ\VXEVHTXHQWGHWHQWLRQ
DQGUHPRYDODFWLYLWLHV7KHLVVXDQFHRIDUHPRYDORUGHUGRHVQRWJXDUDQWHHWKHDFWXDOSK\VLFDOUHPRYDO
RIDQDOLHQIURPWKH8QLWHG6WDWHV

:LWKLQGD\VRIWKHLPPLJUDWLRQMXGJH¶VGHFLVLRQLQDUHPRYDOFDVHHLWKHUSDUW\RUERWKSDUWLHVPD\
DSSHDOWKHGHFLVLRQWRWKH%,$,IWKH%,$GHFLVLRQLVDGYHUVHWRWKHDOLHQWKHDOLHQPD\ILOHDSHWLWLRQ
IRUUHYLHZRIWKDWGHFLVLRQZLWKWKHDSSURSULDWHIHGHUDOFLUFXLWFRXUWRIDSSHDOVZLWKLQGD\V

,QFHUWDLQFLUFXPVWDQFHVDSDUW\WRDUHPRYDOFDVHPD\DOVRILOHDPRWLRQZLWKWKHLPPLJUDWLRQFRXUWWR
UHFRQVLGHURUUHRSHQWKHFDVHDIWHUDQLPPLJUDWLRQMXGJHRUWKH%,$KDVUHQGHUHGDGHFLVLRQ

,QFHUWDLQFLUFXPVWDQFHVIRUDOLHQVGHWDLQHGE\'+6RUDOLHQVUHFHQWO\UHOHDVHGIURPFXVWRG\E\'+6
DQLPPLJUDWLRQMXGJHPD\FRQVLGHUUHTXHVWVWRUHGHWHUPLQHWKHFRQGLWLRQVRIFXVWRG\RUWRDPHOLRUDWH
WKHFRQGLWLRQVRIUHOHDVH$Q\DOLHQPD\PDNHVXFKDUHTXHVWDQGDQLPPLJUDWLRQMXGJHZLOOSUHVLGH
RYHUDKHDULQJRQWKHUHTXHVWFRPPRQO\FDOOHGD³ERQGKHDULQJ´:KHWKHUDQLPPLJUDWLRQMXGJHJUDQWV
WKHUHTXHVWXOWLPDWHO\GHSHQGVRQWKHIDFWVDQGDSSOLFDEOHODZRIHDFKFDVH(LWKHUSDUW\RUERWKSDUWLHV
PD\DSSHDOWKHLPPLJUDWLRQMXGJH¶VERQGGHFLVLRQWRWKH%,$









                                                                                                                     6
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                      '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 178 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


67$7,67,&6<($5%22..(<'(),1,7,216
7KHIROORZLQJGHILQLWLRQVDUHDSSOLFDEOHWRWKH)<<HDUERRN3OHDVHQRWHWKDWSULRU<HDUERRNV
PD\KDYHXWLOL]HGGLIIHUHQWGHILQLWLRQVDQGWKDWVRPHWHUPVPD\KDYHGLIIHUHQWXVDJHVRUGHILQLWLRQV
RXWVLGHWKH<HDUERRNFRQWH[W

,PPLJUDWLRQFRXUWPDWWHUVLQFOXGHFDVHVERQGUHGHWHUPLQDWLRQVDQGPRWLRQVWRUHRSHQUHFRQVLGHU
DQGUHFDOHQGDU

,PPLJUDWLRQFRXUWFDVHVLQFOXGHWZHOYHFDVHW\SHVGLYLGHGLQWRIRXUFDWHJRULHV,FDVHW\SHV
LQFOXGHUHPRYDOGHSRUWDWLRQDQGH[FOXVLRQFDVHV,FDVHW\SHVLQFOXGHDV\OXPRQO\ZLWKKROGLQJ
RQO\FUHGLEOHIHDUUHYLHZUHDVRQDEOHIHDUUHYLHZDQGFODLPHGVWDWXVUHYLHZFDVHV2WKHUFDVHW\SHV
LQFOXGHUHVFLVVLRQQRQUHPRYDO1LFDUDJXDQ$GMXVWPHQWDQG&HQWUDO$PHULFDQ5HOLHI$FW 1$&$5$ 
GHSDUWXUHFRQWURODQGFRQWLQXHGGHWHQWLRQUHYLHZFDVHV

,PPLJUDWLRQFRXUWUHFHLSWVLVWKHWRWDOQXPEHURIFKDUJLQJGRFXPHQWVERQGUHGHWHUPLQDWLRQVDQG
PRWLRQVWRUHRSHQUHFRQVLGHUDQGUHFDOHQGDUUHFHLYHGZLWKLQWKHUHSRUWLQJSHULRG

,PPLJUDWLRQFRXUWPDWWHUFRPSOHWLRQVLVWKHWRWDOQXPEHURILPPLJUDWLRQMXGJHGHFLVLRQVRQFDVHV
DQGERQGUHGHWHUPLQDWLRQVSOXVWKHWRWDOQXPEHURIGHQLHGPRWLRQVWRUHRSHQUHFRQVLGHUDQG
UHFDOHQGDU

,QLWLDOFDVHFRPSOHWLRQ ,&& LVWKHILUVWGLVSRVLWLYHGHFLVLRQUHQGHUHGE\DQLPPLJUDWLRQMXGJH)RU
LQVWDQFHDQ,UHPRYDOFDVHLVFRPSOHWHGE\DQRUGHURIUHPRYDOUHOLHIYROXQWDU\GHSDUWXUH
WHUPLQDWLRQRURWKHU$QRUGHUJUDQWLQJDFRQWLQXDQFHFKDQJLQJYHQXHRUDGPLQLVWUDWLYHO\FORVLQJD
FDVHLVQRWDGLVSRVLWLYHGHFLVLRQDQGWKXVGRHVQRWFRQVWLWXWHDFDVHFRPSOHWLRQ

6XEVHTXHQWFDVHFRPSOHWLRQUHIHUVWRDQ\GLVSRVLWLYHGHFLVLRQE\DQLPPLJUDWLRQMXGJHDIWHUDQ,&&





                                                                                                         7
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                          '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 179 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,00,*5$7,21&28576
3(1',1*&$6(/2$'

    )LJXUH7KHQXPEHU                                     )LJXUH2&,-3HQGLQJ&DVHORDG
    RISHQGLQJLPPLJUDWLRQ
    FRXUWFDVHVKDVJURZQ                 700,000
    E\SHUFHQWVLQFHWKH               600,000
    HQGRI)<DQGE\                500,000
    SHUFHQWVLQFHWKH                  400,000
    HQGRI)<                       300,000
                                           200,000
                                           100,000
                                                   0
                                                           FY 13     FY 14      FY 15      FY 16     FY 17
                                              Pending     356,060   430,062    459,973    521,329   656,067
                                                                                                                  

    )LJXUH7KH%,$¶V                                       )LJXUH%,$3HQGLQJ&DVHORDG
    SHQGLQJFDVHORDG
    GHFUHDVHGSHUFHQW                    25,000
    IURP)<WR)<
                                             20,000
    
                                             15,000

                                             10,000

                                              5,000

                                                   0
                                                           FY 13      FY 14      FY 15     FY 16      FY 17
                                              Pending     22,944     21,872     16,975    13,955     15,638
                                                                                                                  







                                                                                                                      8
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                    '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 180 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                                        7DEOH,PPLJUDWLRQ&RXUWV3HQGLQJ&DVHV
                                           ,PPLJUDWLRQ&RXUW 3H QGLQJ&DVH VDVRI
                                                 $GHODQWR                 
                                                $UOLQJWRQ                
                                                  $WODQWD               
                                                  $XURUD                   
                                                %DOWLPRUH                
                                                  %DWDYLD                  
                                              %ORRPLQJWRQ                 
                                                  %RVWRQ                
                                                  %XIIDOR                 
                                                &KDUORWWH                
                                                 &KLFDJR                
                                                &OHYHODQG                 
                                                   'DOODV                
                                                  'HQYHU                
                                                  'HWURLW                 
                                                 (O3DVR                  
                                               (O3DVR63&                 
                                                (OL]DEHWK                  
                                                   (OR\                   
                                                  )LVKNLOO                 
                                                 )ORUHQFH                  
                                                +DUOLQJHQ                 
                                                 +DUWIRUG                 
                                                 +RQROXOX                  
                                                 +RXVWRQ                
                                              +RXVWRQ63&                 
                                                 ,PSHULDO                 
                                               .DQVDV&LW\                
                                                  .URPH                    
                                                /DV9HJDV                 
                                                  /D6DOOH                  
                                             /RV$QJHOHV 1              
                                             /RV$QJHOHV '                
                                                /RXLVYLOOH                
                                                0HPSKLV                  
                                                  0LDPL                  
                                               1HZ2UOHDQV                
                                             1HZ<RUN&LW\               
                                                  1HZDUN                
                                                 2DNGDOH                   
                                                  2PDKD                   
                                                 2UODQGR                
                                                2WD\0HVD                  
                                                   2WHUR                   
                                                  3HDUVDOO                 
                                               3KLODGHOSKLD               
                                                 3KRHQL[                  
                                                3RUW,VDEHO                
                                                 3RUWODQG                
                                                  6DLSDQ                    
                                              6DOW/DNH&LW\              
                                               6DQ$QWRQLR              
                                                6DQ'LHJR                 
                                              6DQ)UDQFLVFR             
                                                 6DQ-XDQ                  
                                                  6HDWWOH                 
                                                  6WHZDUW                  
                                                 7 DFRPD                   
                                                  7 XFVRQ                  
                                                   8OVWHU                  
                                                  9DULFN                   
                                                   <RUN                    
                                                   7RWDO                                


                                                                                                                 9
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                   '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 181 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


727$/,0$77(565(&(,9('$1'&203/(7('

    )LJXUH7KHQXPEHU                             )LJXUH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV
    RI,PDWWHUVWKH
    LPPLJUDWLRQFRXUWV                               400,000
    UHFHLYHGLQFUHDVHGE\
                                                      300,000
    SHUFHQWEHWZHHQ)<
    DQG)<7KH                            200,000
    QXPEHURI,PDWWHUV                          100,000
    WKHLPPLJUDWLRQFRXUWV                                  0
                                                                 FY 13   FY 14   FY 15   FY 16   FY 17
    FRPSOHWHGLQFUHDVHGE\
                                                    Receipts    271,726 307,017 274,920 316,343 405,947
    SHUFHQWIURP)<
                                                    Completions 217,123 203,325 204,909 207,230 243,128           
    WR)<


    )LJXUH1HZ17$V                      )LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\7\SH
    FRQVWLWXWHWKHEXONRI
    WKHFRXUWV¶ZRUN                             300,000
                                                   200,000
                                                  100,000
                                                         0
                                                              FY 13         FY 14     FY 15     FY 16     FY 17
    
                                                   New NTAs 193,690       226,670   189,676   224,963   291,258
                                                   Bonds     57,673        60,476    60,067    63,421    78,483
                                                   Motions   20,363        19,871    25,177    27,959    36,206
                                                   Total    271,726       307,017   274,920   316,343   405,947
                                                                                                                      

    )LJXUH7KHPDMRULW\                 )LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\7\SH
    RIPDWWHUVFRPSOHWHG
    DUH,,&&V
                                                             120,000
                                                                 80,000
                                                                 40,000
                                                                     0
                                                                           FY 13   FY 14   FY 15   FY 16   FY 17
                                                 Initial Case Completions 137,329 124,649 127,452 128,201 149,581
                                                 Subsequent Case
                                                                          17,511 14,448 13,650 12,433 10,164
                                                    Completions
                                                 Bonds                    57,531 59,852 59,543 62,197 77,278
                                                 Motions (Not Granted)     4,752 4,376 4,264 4,399 6,105
                                                 Total                    217,123 203,325 204,909 207,230 243,128
                                                                                                                          




                                                                                                                              10
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 182 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                       7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\&RXUW
                                )<                  )<                       5DWH RI
               ,PPLJUDWLRQ
                                  7RWDO                                               &KDQJH              .H \
                 &RXUW                   7 RWDO0DWWHUV 1HZ17   $V    %RQGV 0RWLRQV 7RWDO0DWWH UV
                                0DWWH UV
                  $GHODQWR                                                     JURZWK
                 $UOLQJWRQ                                    
                                                                                                      LQ7 RWDO0DWWHUV
                   $WODQWD                                      
                   $XURUD                                                        5HFHLYHG
                 %DOWLPRUH                                                  GH FUH DVH 
                   %DWDYLD                                         
                                                                                                      LQ7 RWDO0DWWHUV
                %ORRPLQJWRQ                                        
                   %RVWRQ                                                    5HFHLYHG
                   %XIIDOR                                                   
                 &KDUORWWH                                           
                  &KLFDJR                                       
                 &OHYHODQG                                           
                    'DOODV                                      
                   'HQYHU                                            
                   'HWURLW                                         
                   (O3DVR                                            
                (O3DVR63&                                        
                  (OL]DEHWK                                         
                    (OR\                                            
                   )LVKNLOO                                                   
                  )ORUHQFH                                         
                 +DUOLQJHQ                                             
                  +DUWIRUG                                           
                  +RQROXOX                                                  
                  +RXVWRQ                                          
                +RXVWRQ63&                                      
                  ,PSHULDO                                          
                .DQVDV&LW\                                        
                   .URPH                                           
                 /DV9HJDV                                         
                   /D6DOOH                                          
              /RV$QJHOHV 1                                     
              /RV$QJHOHV '                                        
                 /RXLVYLOOH                                            
                  0HPSKLV                                           
                   0LDPL                                         
                1HZ2UOHDQV                                            
              1HZ<RUN&LW\                                       
                   1HZDUN                                              
                  2DNGDOH                                           
                   2PDKD                                             
                  2UODQGR                                        
                 2WD\0HVD                                          
                    2WHUR                                              
                  3HDUVDOO                                          
                3KLODGHOSKLD                                           
                  3KRHQL[                                              
                 3RUW,VDEHO                                         
                  3RUWODQG                                            
                   6DLSDQ                                                      
               6DOW/DNH&LW\                                         
                6DQ$QWRQLR                                      
                 6DQ'LHJR                                              
               6DQ)UDQFLVFR                                  
                  6DQ-XDQ                                                 
                   6HDWWOH                                              
                   6WHZDUW                                          
                  7 DFRPD                                            
                   7 XFVRQ                                                  
                    8OVWHU                                                   
                   9DULFN                                            
                    <RUN                                           
                    7RWDO                                                              

                                                                                                                                 11
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                   '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 183 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


               7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\&RXUWDQG7\SH
                       )<                              )<                              5DWH RI
      ,PPLJUDWLRQ
                         7RWDO     7 RWDO ,QLWLDO&DVH 6XEVHTXHQW&DVH        0RWLRQV1RW   &KDQJH             .H \
        &RXUW                                                              %RQGV
                       0DWWH UV    0DWWHUV &RPSOHWLRQV &RPSOHWLRQV                 *UDQWHG     7RWDO0DWWH UV
         $GHODQWR                                                                      JURZWK
        $UOLQJWRQ                                                         
                                                                                                                LQ7 RWDO0DWWHUV
          $WODQWD                                                          
          $XURUD                                                                        &RPSOHWHG
        %DOWLPRUH                                                                    GH FUH DVH 
          %DWDYLD                                                              
                                                                                                                LQ7 RWDO0DWWHUV
       %ORRPLQJWRQ                                                         
          %RVWRQ                                                                        &RPSOHWHG
          %XIIDOR                                                                    
        &KDUORWWH                                                            
         &KLFDJR                                                          
        &OHYHODQG                                                            
           'DOODV                                                         
          'HQYHU                                                              
          'HWURLW                                                          
          (O3DVR                                                               
       (O3DVR63&                                                          
         (OL]DEHWK                                                           
           (OR\                                                             
          )LVKNLOO                                                                      
         )ORUHQFH                                                            
        +DUOLQJHQ                                                              
         +DUWIRUG                                                                
         +RQROXOX                                                                    
         +RXVWRQ                                                              
       +RXVWRQ63&                                                          
         ,PSHULDO                                                              
       .DQVDV&LW\                                                         
          .URPH                                                             
        /DV9HJDV                                                          
          /D6DOOH                                                           
     /RV$QJHOHV 1                                                       
     /RV$QJHOHV '                                                         
        /RXLVYLOOH                                                                     
         0HPSKLV                                                             
          0LDPL                                                              
       1HZ2UOHDQV                                                             
     1HZ<RUN&LW\                                                      
          1HZDUN                                                               
         2DNGDOH                                                            
          2PDKD                                                              
         2UODQGR                                                          
        2WD\0HVD                                                             
           2WHUR                                                                 
         3HDUVDOO                                                           
       3KLODGHOSKLD                                                            
         3KRHQL[                                                               
        3RUW,VDEHO                                                          
         3RUWODQG                                                                    
          6DLSDQ                                                                           
      6DOW/DNH&LW\                                                           
       6DQ$QWRQLR                                                        
        6DQ'LHJR                                                             
      6DQ)UDQFLVFR                                                     
         6DQ-XDQ                                                                   
          6HDWWOH                                                             
          6WHZDUW                                                           
         7 DFRPD                                                            
          7 XFVRQ                                                                      
           8OVWHU                                                                       
          9DULFN                                                               
           <RUN                                                            
           7RWDO                                                                            

                                                                                                                                     12
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 184 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


&$6(65(&(,9('$1'&203/(7('%<7<3(
                                7DEOH,PPLJUDWLRQ&RXUW&DVHV5HFHLYHGE\&DVH7\SH
                            7\SH RI&DVH          )<         )<        )<            )<       )<
                              5HPRYDO                                                  
                            &UHGLEOH)HDU                                                       
                        :LWKKROGLQJ2QO\                                                        
                        5HDVRQDEOH)HDU                                                         
                            $V\OXP2QO\                                                                     
                              5HVFLVVLRQ                                                                        
                            &ODLPHG6WDWXV                                                                       
                   &RQWLQXHG'HWHQWLRQ5HYLHZ                                                                        
                             'HSRUWDWLRQ                                                                             
                              1$&$5$                                                                                 
                                7RWDO                                                  
                                                                                                                                  
            7DEOH,PPLJUDWLRQ&RXUW,QLWLDODQG6XEVHTXHQW&DVH&RPSOHWLRQVE\&DVH7\SH
                                      )<            )<            )<            )<            )<
            7\SH RI&DVH
                                 ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW
            'HSRUWDWLRQ                                                              
             ([FOXVLRQ                                                                              
              5HPRYDO                                       
            &UHGLEOH)HDU                                                                    
           5HDVRQDEOH)HDU                                                                   
           &ODLPHG6WDWXV                                                                                    
            $V\OXP2QO\                                                                           
             5HVFLVVLRQ                                                                                     
     &RQWLQXHG'HWHQWLRQ5HYLHZ                                                                                  
             1$&$5$                                                                                              
          :LWKKROGLQJ2QO\                                                          
                7RWDO                                                       
                                                                                                                                                














                                                                                                                                                13
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                                '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 185 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,&$6(&203/(7,216%<'(&,6,21

    )LJXUH,,&&VLQFUHDVHG                                     )LJXUH,&DVH&RPSOHWLRQV
    SHUFHQWIURP)<WR
    )<                                                           200,000
                                                                        160,000
                                                                        120,000
                                                                        80,000
                                                                         40,000
                                                                              0
                                                                                     FY 13     FY 14    FY 15     FY 16      FY 17
                                                          Subsequent Case
                                                                                    17,511    14,448    13,650   12,433     10,164
                                                            Completion
                                                          Initial Case Completion 137,329 124,649 127,452 128,201 149,581
                                                          Total                   154,840 139,097 141,102 140,634 159,745
                                                                                                                                       

    )LJXUH$OO,FDVH                                           )LJXUH,,&&VE\'HFLVLRQ
    RXWFRPHVH[FHSWWHUPLQDWLRQ
    LQFUHDVHGLQ)<                                          160,000
                                                                    120,000
                                                                     80,000
                                                                     40,000
                                                                           0
                                                                                   FY 13     FY 14     FY 15     FY 16      FY 17
                                                          Other                     499       366       436       481        514
                                                          Removal             75,384         72,715    75,727    75,092     97,457
                                                          Voluntary Departure 17,902         13,666    9,911     9,055      13,603
                                                          Relief              24,456         20,297    17,614    17,248     19,456
                                                          Termination             19,088     17,605    23,764    26,325     18,551
                                                          Total                   137,329 124,649 127,452 128,201 149,581
                                                                                                                                       

    )LJXUH)RU,FDVHV                     )LJXUH,6XEVHTXHQW&DVH&RPSOHWLRQVE\'HFLVLRQ
    VXEVHTXHQWFDVHFRPSOHWLRQV
    KDYHGHFUHDVHGE\DERXWVHYHQ                                   20,000
                                                                     16,000
    SHUFHQWEHWZHHQ)<DQG                                     12,000
    )<                                                         8,000
                                                                      4,000
                                                                          0
                                                                                   FY 13     FY 14     FY 15     FY 16      FY 17
    
                                                          Removal                  6,781     5,824     6,049     4,626      3,988
                                                          Termination              5,381     4,625     4,699     5,006      3,286
                                                          Relief                   3,905     2,897     2,204     2,129      2,166
                                                          Voluntary Departure      1,192      836       507       459        540
                                                          Other                    252        266       191       213        184
                                                          Total                   17,511     14,448    13,650    12,433     10,164
                                                                                                                                       


                                                                                                                                           14
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 186 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:



    )LJXUH$GPLQLVWUDWLYH                                                 )LJXUH$GPLQLVWUDWLYH&ORVXUHV
    FORVXUHVGHFUHDVHGE\DERXW
    SHUFHQWIURP)<WR)<                                           60,000
    
                                                                          50,000

                                                                          40,000

                                                                          30,000

                                                                          20,000

                                                                          10,000

                                                                                    0
                                                                                          FY 13          FY 14         FY 15          FY 16       FY 17
                                                            Administrative Closure       32,545         34,422        46,214         53,736      32,394
                                                                                                                                                                

    )LJXUH)RU,FDVHV                            )LJXUH7RWDO,&KDQJHVRI9HQXHDQG7UDQVIHUV
    FKDQJHVRIYHQXHKDYH
    LQFUHDVHGSHUFHQWVLQFH)<                                     140,000
    DQGWUDQVIHUVKDYH                                           120,000
    LQFUHDVHGSHUFHQWLQWKH                                       100,000
    VDPHSHULRG
                                                                        80,000
                                                                        60,000
                                                                        40,000
                                                                        20,000
                                                                                0
                                                                                        FY 2013       FY 2014     FY 2015           FY 2016     FY 2017
                                                             Changes of Venue           50,909        64,520      50,303            56,239      68,949
                                                             Transfers                  37,826        40,895          37,662        41,868       46,584
                                                             Total                      88,735        105,415         87,965        98,107      115,533
                                                                                                                                                                

                            7DEOH&UHGLEOH)HDU &) DQG5HDVRQDEOH)HDU 5) 5HYLHZ
                                                  ,&&VE\'HFLVLRQ
                                              )<                   )<                   )<                   )<                   )<
                'LVSRVLWLRQ
                                        &)            5)        &)            5)         &)           5)         &)           5)        &)            5)
           $IILUPHG'+6'HFLVLRQ                                                                       
            9DFDWHG'+6'HFLVLRQ                                                                                   
                    2WKHU                                                                                                           
                    7RWDO                                                                            
                                                                                                                                                            




                                                                                                                                                                    15
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                                              '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 187 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                               7DEOH)<,&KDQJHVRI9HQXHDQG7UDQVIHUV
                                      ,PPLJUDWLRQ&RXUW &KDQJH VRI9H QXH 7UDQVIH UV  7RWDO
                                            $GHODQWR                            
                                           $UOLQJWRQ                         
                                             $WODQWD                         
                                             $XURUD                             
                                           %DOWLPRUH                               
                                             %DWDYLD                              
                                         %ORRPLQJWRQ                              
                                             %RVWRQ                              
                                             %XIIDOR                              
                                           &KDUORWWH                               
                                            &KLFDJR                          
                                           &OHYHODQG                              
                                              'DOODV                           
                                             'HQYHU                               
                                             'HWURLW                              
                                             (O3DVR                           
                                          (O3DVR63&                           
                                           (OL]DEHWK                            
                                              (OR\                               
                                             )LVKNLOO                                
                                            )ORUHQFH                            
                                           +DUOLQJHQ                           
                                            +DUWIRUG                              
                                            +RQROXOX                                 
                                            +RXVWRQ                         
                                         +RXVWRQ63&                           
                                            ,PSHULDO                         
                                          .DQVDV&LW\                            
                                             .URPH                             
                                           /DV9HJDV                             
                                             /D6DOOH                           
                                        /RV$QJHOHV 1                         
                                        /RV$QJHOHV '                         
                                           /RXLVYLOOH                             
                                           0HPSKLV                               
                                             0LDPL                              
                                          1HZ2UOHDQV                           
                                        1HZ<RUN&LW\                          
                                             1HZDUN                            
                                            2DNGDOH                              
                                             2PDKD                                
                                            2UODQGR                              
                                           2WD\0HVD                           
                                              2WHUR                                 
                                             3HDUVDOO                          
                                          3KLODGHOSKLD                            
                                            3KRHQL[                             
                                           3RUW,VDEHO                          
                                            3RUWODQG                               
                                             6DLSDQ                                     
                                         6DOW/DNH&LW\                           
                                          6DQ$QWRQLR                        
                                           6DQ'LHJR                           
                                         6DQ)UDQFLVFR                       
                                            6DQ-XDQ                                  
                                             6HDWWOH                                
                                             6WHZDUW                                
                                            7 DFRPD                              
                                             7 XFVRQ                                
                                              8OVWHU                                 
                                             9DULFN                               
                                              <RUN                             
                                              7RWDO                          



                                                                                                                  16
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                    '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 188 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,,&&6%<&28175<2)1$7,21$/,7<
(2,5,-VKHDUFDVHVIURPPDQ\GLIIHUHQWQDWLRQDOLWLHVHDFK\HDU


    )LJXUH$ERXWSHUFHQW                                    )LJXUH,,&&VE\1DWLRQDOLW\
    RI,,&&VLQ)<ZHUH
    FDVHVRIQDWLRQDOVIURP
    0H[LFR*XDWHPDOD+RQGXUDV
    RU(O6DOYDGRU
                                                                 0%        20%          40%         60%          80%        100%
    7DEOH,QWKHODVWILYH\HDUV
    0H[LFR*XDWHPDOD+RQGXUDV                                                     Initial Case Completions
                                                      Mexico                                    47,309
    (O6DOYDGRU&KLQD(FXDGRU
                                                      Guatemala                               25,016
    'RPLQLFDQ5HSXEOLF&XED
                                                      Honduras                                20,834
    DQG,QGLDZHUHQLQHRIWKHWRS
                                                      El Salvador                             19,633
    WHQFRXQWULHVRIQDWLRQDOLW\
                                                      Other                                   36,789
                                                                                                                                       

                                7DEOH,,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\

        5DQN          )<                 )<                )<               )<               )<
                      0H[LFR                  0H[LFR                 0H[LFR                0H[LFR                0H[LFR
                    *XDWHPDOD               *XDWHPDOD               +RQGXUDV             *XDWHPDOD             *XDWHPDOD
                    (O6DOYDGRU              +RQGXUDV              *XDWHPDOD              +RQGXUDV              +RQGXUDV
                     +RQGXUDV               (O6DOYDGRU            (O6DOYDGRU           (O6DOYDGRU           (O6DOYDGRU
                       &KLQD                   &KLQD                  &KLQD                 &KLQD                 &KLQD
                        &XED                    &XED                (FXDGRU               (FXDGRU                  +DLWL
                 'RPLQLFDQ5HSXEOLF      'RPLQLFDQ5HSXEOLF     'RPLQLFDQ5HSXEOLF    'RPLQLFDQ5HSXEOLF        (FXDGRU
                      -DPDLFD                (FXDGRU                  ,QGLD                  &XED           'RPLQLFDQ5HSXEOLF
                      (FXDGRU                  ,QGLD                   &XED                 ,QGLD                  &XED
                       ,QGLD                 -DPDLFD                -DPDLFD               -DPDLFD                 ,QGLD
                    &RORPELD                &RORPELD                 +DLWL               &RORPELD                %UD]LO
                   3KLOLSSLQHV                +DLWL                &RORPELD                +DLWL                -DPDLFD
                       +DLWL               3KLOLSSLQHV                3HUX                 %UD]LO              &RORPELD
                      %UD]LO                   3HUX               3KLOLSSLQHV             6RPDOLD             1LFDUDJXD
                       3HUX                1LFDUDJXD              1LFDUDJXD             1LFDUDJXD              5RPDQLD
                    1LFDUDJXD                 %UD]LO                 %UD]LO                 3HUX                  3HUX
                      1LJHULD                 1HSDO                 6RPDOLD                *KDQD              3KLOLSSLQHV
                      5XVVLD                 1LJHULD                1LJHULD             3KLOLSSLQHV              1HSDO
                      1HSDO                 (WKLRSLD               (WKLRSLD               1LJHULD              3DNLVWDQ
                    3DNLVWDQ                  5XVVLD                 1HSDO               3DNLVWDQ                *KDQD
                    (WKLRSLD                  (J\SW               %DQJODGHVK               1HSDO                1LJHULD
                      .HQ\D                 3DNLVWDQ               3DNLVWDQ             %DQJODGHVK               (ULWUHD
                      &DQDGD                9LHWQDP                  *KDQD                &DQDGD              9HQH]XHOD
                    9LHWQDP                   .HQ\D                9LHWQDP               5RPDQLD                &DQDGD
                      (J\SW                  &DQDGD                 &DQDGD                 (J\SW              &DPHURRQ
                                                                                                                                   


                                                                                                                                           17
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                       '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 189 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,,&&6%</$1*8$*(
,QSDUDOOHOWRWKHPDQ\QDWLRQDOLWLHVWKDWFRPHEHIRUH,-VWKHUHDUHVLPLODUO\KXQGUHGVRIODQJXDJHVLQ
ZKLFKKHDULQJVDUHFRQGXFWHG(2,5SURYLGHVLQWHUSUHWDWLRQVHUYLFHVIRUDOODOLHQVLQSURFHHGLQJVDV
DSSURSULDWH


    )LJXUH$ERXWSHUFHQW                                      )LJXUH,,&&VE\/DQJXDJH
    RI,,&&VLQ)<ZHUH
    FDVHVRI6SDQLVKRU(QJOLVK
    VSHDNLQJDOLHQV

    7DEOH,QWKHODVWILYH\HDUV
                                                                 0%          20%          40%          60%           80%              100%
    VHYHQRIWKHWRSWHQODQJXDJHV
    ZHUH6SDQLVK(QJOLVK                                                              Initial Case Completions
                                                       Spanish                                    111,321
    0DQGDULQ&UHROH3XQMDEL
                                                       English                                   16,383
    $UDELFRU5XVVLDQ
                                                       Mandarin                                  4,486
                                                       Other                                     17,391
                                                                                                                                             

                                         7DEOH,,&&VE\7RS/DQJXDJHV

     5DQN            )<                )<                     )<                  )<                   )<
                     6SDQLVK                6SDQLVK                     6SDQLVK                  6SDQLVK                   6SDQLVK
                     (QJOLVK                (QJOLVK                     (QJOLVK                  (QJOLVK                   (QJOLVK
                   0DQGDULQ                0DQGDULQ                   0DQGDULQ                 0DQGDULQ                  0DQGDULQ
              8QNQRZQ/DQJXDJH         8QNQRZQ/DQJXDJH          8QNQRZQ/DQJXDJH         8QNQRZQ/DQJXDJH                 &UHROH
                     5XVVLDQ                5XVVLDQ                     $UDELF                   $UDELF             8QNQRZQ/DQJXDJH
                     $UDELF                 $UDELF                      5XVVLDQ                  3XQMDEL                   3XQMDEL
                     3XQMDEL                3XQMDEL                     3XQMDEL                  5XVVLDQ                 3RUWXJXHVH
                     &UHROH                 &UHROH                      &UHROH                 3RUWXJXHVH                  $UDELF
                  3RUWXJXHVH                )UHQFK                      6RPDOL                    0DP                      5XVVLDQ
                    )UHQFK               3RUWXJXHVH                    )UHQFK                   &UHROH                     0DP
                    .RUHDQ                 .RUHDQ                   3RUWXJXHVH                  6RPDOL                    )UHQFK
                  )RR&KRZ                 1HSDOL                      4XLFKH                   4XLFKH                    4XLFKH
                    1HSDOL                 6RPDOL                      1HSDOL                   )UHQFK                    1HSDOL
                   $PKDULF               )RR&KRZ                      %HQJDOL                  1HSDOL             7 LJULJQD(ULWUHDQ
                   7 DJDORJ               $PKDULF                       0DP                   )RR&KRZ            5RPDQLDQ0ROGRYDQ
            5RPDQLDQ0ROGRYDQ            9LHWQDPHVH                  )RRFKRZ                   %HQJDOL                  .RQMREDO
                 9LHWQDPHVH                *XMDUDWL                    .RUHDQ                  $PKDULF                    6RPDOL
                   *XMDUDWL                4XLFKH                     $PKDULF                   .RUHDQ                    %HQJDOL
             7 LJULJQD(ULWUHDQ           0DP                     9LHWQDPHVH           7 LJULJQD(ULWUHDQ              8UGX
                     8UGX                  7 DJDORJ             7 LJULJQD(ULWUHDQ           .RQMREDO                 )RR&KRZ
                 ,QGRQHVLDQ                 8UGX                      *XMDUDWL          5RPDQLDQ0ROGRYDQ                 .RUHDQ
                  $UPHQLDQ                $OEDQLDQ                    $OEDQLDQ                   8UGX                    $OEDQLDQ
                    6RPDOL                $UPHQLDQ                    .RQMREDO                 $OEDQLDQ                  $PKDULF
                   $OEDQLDQ              ,QGRQHVLDQ                   7 DJDORJ               9LHWQDPHVH                9LHWQDPHVH
                   7 DPLO             7 LJULJQD(ULWUHDQ             8UGX                   $UPHQLDQ                   *XMDUDWL
                                                                                                                                             

                                                                                                                                                 18
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                           '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 190 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,,&&6)25'(7$,1('&$6(6
'HWHQWLRQORFDWLRQVLQFOXGH'+66HUYLFH3URFHVVLQJ&HQWHUV 63& '+6FRQWUDFWGHWHQWLRQIDFLOLWLHV
VWDWHDQGORFDOJRYHUQPHQWMDLOVDQG%XUHDXRI3ULVRQVLQVWLWXWLRQV)RUWKHSXUSRVHRI)LJXUH
,QVWLWXWLRQDO+HDULQJ3URJUDP ,+3 FDVHVDUHFRQVLGHUHGGHWDLQHGFDVHVDVDUHFDVHVRI
XQDFFRPSDQLHGDOLHQFKLOGUHQ 8$& LQWKHFXVWRG\RIWKH'HSDUWPHQWRI+HDOWKDQG+XPDQ6HUYLFHV


    )LJXUH'HWDLQHG,                                  )LJXUH,,&&VE\'HWHQWLRQ6WDWXV
    ,&&VLQFUHDVHGSHUFHQW
    IURP)<WR)<                                          160,000
                                                                        140,000
                                                                       120,000
                                                                        100,000
                                                                         80,000
                                                                         60,000
                                                                         40,000
                                                                         20,000
                                                                              0
                                                                                    FY 13   FY 14    FY 15     FY 16     FY 17
                                                          Initial Case Completions
                                                                                   58,813   51,145   40,358   39,912    54,098
                                                             for Detained Aliens
                                                          Initial Case Completions
                                                                                   137,329 124,649 127,452 128,201 149,581
                                                                  for All Aliens
                                                          Percent Detained         43%       41%      32%      31%       36%
                                                                                                                                   

    )LJXUH7KHQXPEHURI                                    )LJXUH,6WDQGDUG'HWDLQHG,&&V
    VWDQGDUGGHWDLQHGFRPSOHWLRQV
    ±DOLHQVDWOHDVW\HDUVRIDJH                       60,000
    WKDWDUHQRWDWDQ,+3ORFDWLRQ
    DUHQRW8$&RULQ++6                                   50,000
    FXVWRG\DQGDUHQRW                                    40,000
    FRQVLGHUHGWRKDYHFRPSHWHQF\
    FRQFHUQVRUWREHVXEMHFWWRWKH                        30,000
    )UDQFROLWLJDWLRQ±KDYH
    LQFUHDVHGSHUFHQWIURP)<                            20,000
    WR)<                                        10,000

                                                                  0
                                                                          FY 13     FY 14       FY 15        FY 16      FY 17
                                                          Completions    49,121    42,605      32,104       30,749     42,881
                                                                                                                                   






                                                                                                                                       19
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                     '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 191 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                                           7DEOH)<,'HWDLQHG,&&V
                                                    ,PPLJUDWLRQ&RXUW &RPSOH WLRQV
                                                          $GHODQWR       
                                                         $UOLQJWRQ       
                                                          $WODQWD        
                                                           $XURUD        
                                                         %DOWLPRUH        
                                                          %DWDYLD         
                                                       %ORRPLQJWRQ        
                                                           %RVWRQ         
                                                           %XIIDOR          
                                                         &KDUORWWH          
                                                          &KLFDJR        
                                                         &OHYHODQG        
                                                            'DOODV       
                                                           'HQYHU          
                                                           'HWURLW        
                                                           (O3DVR        
                                                        (O3DVR63&      
                                                         (OL]DEHWK       
                                                            (OR\         
                                                           )LVKNLOO       
                                                          )ORUHQFH        
                                                         +DUOLQJHQ         
                                                          +DUWIRUG        
                                                          +RQROXOX        
                                                          +RXVWRQ          
                                                       +RXVWRQ63&       
                                                          ,PSHULDO        
                                                        .DQVDV&LW\       
                                                           .URPH         
                                                         /DV9HJDV       
                                                           /D6DOOH       
                                                      /RV$QJHOHV 1       
                                                      /RV$QJHOHV '     
                                                         /RXLVYLOOH         
                                                         0HPSKLV           
                                                           0LDPL          
                                                        1HZ2UOHDQV         
                                                      1HZ<RUN&LW\         
                                                          1HZDUN            
                                                          2DNGDOH        
                                                           2PDKD          
                                                          2UODQGR         
                                                         2WD\0HVD        
                                                            2WHUR        
                                                          3HDUVDOO       
                                                        3KLODGHOSKLD       
                                                          3KRHQL[          
                                                         3RUW,VDEHO     
                                                          3RUWODQG          
                                                           6DLSDQ           
                                                       6DOW/DNH&LW\     
                                                        6DQ$QWRQLR       
                                                         6DQ'LHJR         
                                                       6DQ)UDQFLVFR     
                                                          6DQ-XDQ         
                                                           6HDWWOH          
                                                           6WHZDUW       
                                                          7 DFRPD        
                                                           7 XFVRQ        
                                                            8OVWHU        
                                                           9DULFN         
                                                            <RUN         
                                                            7RWDO              


                                                                                                       20
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 192 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,,167,787,21$/+($5,1*352*5$0&$6(65(&(,9('$1'&203/(7('
,+3LVDFRRSHUDWLYHHIIRUWEHWZHHQ(2,5'+6DQGYDULRXVIHGHUDOVWDWHDQGPXQLFLSDOFRUUHFWLRQV
DJHQFLHV,-VDQGFRXUWVWDIIHLWKHUWUDYHOWR,+3IDFLOLWLHVWRFRQGXFW,+3KHDULQJVRUWKH,-VFRQGXFW
WKHKHDULQJVE\YLGHRWHOHFRQIHUHQFLQJ


    )LJXUH1HZ,+3FDVH                                      )LJXUH,,+35HFHLSWVDQG,&&V
    UHFHLSWVGHFOLQHGLQ)<
                                                                           4,500
                                                                          4,000
                                                                           3,500
                                                                           3,000
                                                                           2,500
                                                                           2,000
                                                                           1,500
                                                                           1,000
                                                                            500
                                                                               0
                                                                                     FY 13     FY 14   FY 15   FY 16   FY 17
                                                          New NTAs                   4,048     3,916   2,914   3,568   2,581
                                                          Initial Case Completions   3,385     3,191   2,714   2,973   2,463
                                                                                                                                 

                                            7DEOH,,+3,&&VE\'HFLVLRQ

                               'LVSRVLWLRQ          )<          )<       )<         )<     )<
                                 5HPRYDO                                           
                            9ROXQWDU\'HSDUWXUH                                                    
                               7 HUPLQDWLRQ                                                     
                                   5HOLHI                                                      
                                   2WKHU                                                             
                            7RWDO&RPSOH WLRQV                                     
                                                                                                               





                                                                                                                                     21
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                   '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 193 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,,&&6:,7+$33/,&$7,216)255(/,()

    )LJXUH7KHSHUFHQW                         )LJXUH,,&&VE\$SSOLFDWLRQ)LOOLQJ6WDWXV
    RIFRPSOHWHG,
    FDVHVZLWKDSSOLFDWLRQV
    IRUUHOLHIKDVEHHQ                                  FY 17        37%                                             63%
    URXJKO\FRQVWDQWRYHU
    WKHSDVWILYH\HDUV                                 FY 16        35%                                             65%

                                                          FY 15        32%                                             68%
    
                                                          FY 14        36%                                             64%

                                                          FY 13        37%                                             63%

                                                                  0%         20%        40%        60%        80%        100%
                                                                        FY 13       FY 14      FY 15      FY 16        FY 17
                                            With Applications          50,834      44,974     40,789     45,094       56,035
                                            Without Applications       86,495      79,675     86,663     83,107       93,546
                                            Total                      137,329     124,649    127,452    128,201     149,581
                                                                                                                                  









                                                                                                                                      22
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                    '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 194 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                              7DEOH)<,,&&VZLWK$SSOLFDWLRQVIRU5HOLHI
                                    ,QLWLDO&DVH         1XPEH URI&RPSOH WLRQV 3H UFH QWZLWK
        ,PPLJUDWLRQ&RXUW                                                                                 .H \
                                    &RPSOH WLRQV            ZLWK$SSOLFDWLRQV      $SSOLFDWLRQV
               $GHODQWR                                                                      !RI
              $UOLQJWRQ                                                       
                                                                                                     FRPSOHWLRQVKDG
                $WODQWD                                                       
                $XURUD                                                                      DSSOLFDWLRQV
              %DOWLPRUH                                                                      RI
                %DWDYLD                                                           
                                                                                                     FRPSOHWLRQVKDG
            %ORRPLQJWRQ                                                         
                %RVWRQ                                                                    DSSOLFDWLRQV
                %XIIDOR                                                           
              &KDUORWWH                                                         
               &KLFDJR                                                        
              &OHYHODQG                                                         
                 'DOODV                                                       
                'HQYHU                                                          
                'HWURLW                                                         
                (O3DVR                                                         
             (O3DVR63&                                                        
              (OL]DEHWK                                                         
                 (OR\                                                           
                )LVKNLOO                                                           
               )ORUHQFH                                                           
              +DUOLQJHQ                                                         
               +DUWIRUG                                                           
               +RQROXOX                                                           
               +RXVWRQ                                                        
            +RXVWRQ63&                                                         
               ,PSHULDO                                                           
             .DQVDV&LW\                                                        
                .URPH                                                         
              /DV9HJDV                                                       
                /D6DOOH                                                         
           /RV$QJHOHV 1                                                     
           /RV$QJHOHV '                                                       
              /RXLVYLOOH                                                            
              0HPSKLV                                                         
                0LDPL                                                         
             1HZ2UOHDQV                                                        
           1HZ<RUN&LW\                                                     
                1HZDUN                                                        
               2DNGDOH                                                          
                2PDKD                                                           
               2UODQGR                                                        
              2WD\0HVD                                                           
                 2WHUR                                                          
                3HDUVDOO                                                        
             3KLODGHOSKLD                                                       
               3KRHQL[                                                        
              3RUW,VDEHO                                                       
               3RUWODQG                                                           
                6DLSDQ                                                               
            6DOW/DNH&LW\                                                        
             6DQ$QWRQLR                                                        
              6DQ'LHJR                                                         
            6DQ)UDQFLVFR                                                     
               6DQ-XDQ                                                            
                6HDWWOH                                                         
                6WHZDUW                                                         
               7 DFRPD                                                          
                7 XFVRQ                                                           
                 8OVWHU                                                            
                9DULFN                                                            
                 <RUN                                                           
                 7RWDO                                                     
                                                                                                                        

                                                                                                                            23
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                          '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 195 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


$6</80&$6(65(&(,9('$1'&203/(7('
7KHUHDUHWZRW\SHVRIDV\OXPSURFHVVHV±GHIHQVLYHDQGDIILUPDWLYH7KHGHIHQVLYHDV\OXPSURFHVV
DSSOLHVWRDOLHQVZKRDSSHDUEHIRUH(2,5DQGZKRUHTXHVWDV\OXPEHIRUHDQ,-7KHDIILUPDWLYH
DV\OXPSURFHVVDSSOLHVWRDOLHQVZKRLQLWLDOO\ILOHDQDV\OXPDSSOLFDWLRQZLWK86&,6DQG
VXEVHTXHQWO\KDYHWKDWDSSOLFDWLRQUHIHUUHGE\86&,6WR(2,5


    )LJXUH'HIHQVLYHDV\OXP                                          )LJXUH$V\OXP5HFHLSWV
    UHFHLSWVKDYHLQFUHDVHG
    VLJQLILFDQWO\ SHUFHQW 
                                                          140,000
    IURP)<WR)<,Q
    WKHVDPHSHULRGDIILUPDWLYH                         120,000

    DV\OXPUHFHLSWVKDYHLQFUHDVHG                       100,000
    SHUFHQW                                          80,000
                                                           60,000
                                                          40,000
                                                           20,000
                                                                  0
                                                                         FY 13     FY 14    FY 15    FY 16      FY 17
                                                          Affirmative   19,931    16,267   17,339   12,753     22,252
                                                          Defensive     23,101    30,876   45,884   68,980    120,709
                                                          Total         43,032    47,143   63,223   81,733    142,961
                                                                                                                           

    )LJXUH$V\OXPUHFHLSWV                                       )LJXUH$V\OXP5HFHLSWVDQG,&&V
    LQFUHDVHGSHUFHQWIURP)<
    WR)<FRPSOHWLRQV                           150,000
    LQFUHDVHGE\SHUFHQWRYHU                           130,000
    WKHVDPHSHULRG                                      110,000
                                                             90,000
    
                                                             70,000
                                                             50,000
                                                             30,000
                                                             10,000
                                                             -10,000
                                                                          FY 13    FY 14    FY 15    FY 16     FY 17
                                                          Receipts       43,032   47,143   63,223   81,733    142,961
                                                          Completions    28,623   27,788   27,699   33,116     43,137
                                                                                                                           







                                                                                                                               24
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                             '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 196 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                                       7DEOH$V\OXP,&&VE\&RXUWIRU)<
                                                    ,PPLJUDWLRQ&RXUW &RPSOH WLRQV
                                                          $GHODQWR        
                                                         $UOLQJWRQ       
                                                          $WODQWD         
                                                           $XURUD         
                                                         %DOWLPRUH        
                                                          %DWDYLD         
                                                       %ORRPLQJWRQ        
                                                           %RVWRQ         
                                                           %XIIDOR         
                                                         &KDUORWWH        
                                                          &KLFDJR         
                                                         &OHYHODQG        
                                                            'DOODV        
                                                           'HQYHU         
                                                           'HWURLW        
                                                           (O3DVR         
                                                        (O3DVR63&       
                                                         (OL]DEHWK        
                                                            (OR\          
                                                           )LVKNLOO         
                                                          )ORUHQFH        
                                                         +DUOLQJHQ        
                                                          +DUWIRUG        
                                                          +RQROXOX        
                                                          +RXVWRQ        
                                                       +RXVWRQ63&        
                                                          ,PSHULDO        
                                                        .DQVDV&LW\       
                                                           .URPH         
                                                         /DV9HJDV        
                                                           /D6DOOH        
                                                      /RV$QJHOHV 1     
                                                      /RV$QJHOHV '      
                                                         /RXLVYLOOH        
                                                         0HPSKLV          
                                                           0LDPL         
                                                        1HZ2UOHDQV       
                                                      1HZ<RUN&LW\      
                                                           1HZDUN         
                                                          2DNGDOH         
                                                           2PDKD          
                                                          2UODQGR        
                                                         2WD\0HVD        
                                                            2WHUR         
                                                          3HDUVDOO        
                                                        3KLODGHOSKLD      
                                                          3KRHQL[         
                                                         3RUW,VDEHO      
                                                          3RUWODQG        
                                                           6DLSDQ           
                                                       6DOW/DNH&LW\     
                                                        6DQ$QWRQLR       
                                                         6DQ'LHJR        
                                                       6DQ)UDQFLVFR     
                                                          6DQ-XDQ         
                                                           6HDWWOH        
                                                           6WHZDUW        
                                                          7 DFRPD         
                                                           7 XFVRQ        
                                                            8OVWHU         
                                                           9DULFN         
                                                            <RUN          
                                                            7RWDO       
                                                                                     


                                                                                                       25
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 197 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


$6</80&$6(6&203/(7('%<'(&,6,21
$QDV\OXPDSSOLFDWLRQDOVRJHQHUDOO\VHUYHVDVDQDSSOLFDWLRQIRUZLWKKROGLQJRIUHPRYDOXQGHUVHFWLRQ
 E  RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW ,1$ $VVXFK(2,5UHSRUWVRQWKHVHWZRIRUPVRI
UHOLHIIURPUHPRYDOFRQWHPSRUDQHRXVO\*UDQWUDWHVDUHFDOFXODWHGDVSHUFHQWDJHVRIDOOFRPSOHWHG
FDVHVRIWKHJLYHQW\SH


    )LJXUH,QWKHSDVWILYH                                    )LJXUH$V\OXP,&&VE\'HFLVLRQ
    \HDUVDV\OXPJUDQWVKDYH
    LQFUHDVHGE\DERXWQLQH
    SHUFHQW                                         FY 17
                                                      FY 16
                                                      FY 15
                                                      FY 14
                                                      FY 13

                                                              0%            20%           40%        60%            80%           100%
                                                                    FY 13         FY 14         FY 15        FY 16          FY 17
                                                      Grants        9,753         8,638         8,170        8,730         10,654
                                                      Denials       8,665         9,152         8,752       11,695         17,677
                                                      Other        10,193         9,996         10,775      12,690         14,805
                                                                                                                                         

    )LJXUH7KHGHIHQVLYHJUDQW )LJXUH$IILUPDWLYHDQG'HIHQVLYH$V\OXP,&&VE\'HFLVLRQ
    UDWHLVFRQVLVWHQWO\ORZHUWKDQ
    WKDWRIDIILUPDWLYHDV\OXP      100%
    DSSOLFDWLRQV6LPLODUO\WKH     90%
    GHIHQVLYHGHQLDOUDWHLV         80%
    VLJQLILFDQWO\KLJKHUWKDQWKH    70%
    DIILUPDWLYHDV\OXPGHQLDOUDWH  60%
                                                   50%
                                                   40%
                                                   30%
                                                   20%
                                                   10%
                                                     0%
                                                              FY 13          FY 14         FY 15         FY 16            FY 17

                                                                   Affirmative Grants           Defensive Grants
                                                                   Affirmative Denials          Defensive Denials
                                                                   Affirmative Other Closures   Defensive Other Closures
                                                                                                                                         




                                                                                                                                             26
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                          '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 198 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:



    )LJXUH                                    )LJXUH$GPLQLVWUDWLYH&ORVXUHVRI$V\OXP&DVHV
    $GPLQLVWUDWLYHFORVXUHV
    RIDV\OXPFDVHV                           20,000
    GHFUHDVHGE\DERXW                     15,000
    SHUFHQWIURP)<                      10,000
    WR)<                                5,000
                                                    0
                                                              FY 13           FY 14           FY 15          FY 16         FY 17
                                                  Total      7,568           7,335          12,215         18,630         9,626
                                                                                                                                       

    )LJXUH7KHJUDQW                )LJXUH$V\OXPDQG:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
    UDWHIRUHLWKHUDV\OXP
    RUZLWKKROGLQJRI
                                                                      FY 17
    UHPRYDOKDVGHFUHDVHG                                            FY 16
    DERXWSHUFHQWLQWKH                                          FY 15
    ODVWILYH\HDUV                                                FY 14
                                                                      FY 13
                                                                             0%       20%         40%      60%      80%      100%
                                                                                   FY 13     FY 14       FY 15    FY 16      FY 17
                                                 Asylum Grants                     9,753     8,638       8,170    8,730     10,654
                                                 Withholding of Removal
                                                                                   1,624     1,436       1,138    1,049     1,265
                                                         Grants
                                                 Denials of Asylum and/or
                                                                                   7,298     7,925       7,713    10,728    16,197
                                                  Withholding of Removal
                                                                                                                                       

    )LJXUH7KHZLWKKROGLQJRI                        )LJXUH:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
    UHPRYDOJUDQWUDWHKDV
    GHFUHDVHGDERXWSHUFHQW
                                                      FY 17
    IURP)<WR)<                         FY 16
                                                      FY 15
                                                     FY 14
                                                      FY 13
                                                               0%             20%            40%          60%         80%            100%
                                                                    FY 13            FY 14         FY 15          FY 16        FY 17
                                                      Grants        1,624            1,436         1,138          1,049        1,265
                                                      Denials       9,237            9,529         8,950          12,013      17,684
                                                      Others        12,810          11,677         11,818         13,369      17,040
                                                                                                                                            





                                                                                                                                                27
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                            '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 199 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                                7DEOH$V\OXP'HFLVLRQ5DWHE\,PPLJUDWLRQ&RXUW

                                  *UDQWV                    'H QLDOV            2 WKH U&ORVXUH V   $GPLQLVWUDWLYH &ORVXUH
    ,PPLJUDWLRQ&RXUW                                                                                                         7RWDO
                           1XPEHU          5DWH      1XPEHU            5DWH   1XPEHU         5DWH    1XPEHU         5DWH
          $GHODQWR                                                                                          
         $UOLQJWRQ                                                                                     
          $WODQWD                                                                                           
           $XURUD                                                                                            
         %DOWLPRUH                                                                                      
          %DWDYLD                                                                                             
       %ORRPLQJWRQ                                                                                        
           %RVWRQ                                                                                     
           %XIIDOR                                                                                           
         &KDUORWWH                                                                                          
          &KLFDJR                                                                                      
         &OHYHODQG                                                                                        
            'DOODV                                                                                          
           'HQYHU                                                                                         
           'HWURLW                                                                                        
          (O3DVR                                                                                             
        (O3DVR63&                                                                                             
         (OL]DEHWK                                                                                          
            (OR\                                                                                              
           )LVKNLOO                                                                                                 
          )ORUHQFH                                                                                              
         +DUOLQJHQ                                                                                             
          +DUWIRUG                                                                                        
          +RQROXOX                                                                                            
          +RXVWRQ                                                                                       
       +RXVWRQ63&                                                                                           
          ,PSHULDO                                                                                            
        .DQVDV&LW\                                                                                      
           .URPH                                                                                            
         /DV9HJDV                                                                                        
           /D6DOOH                                                                                             
      /RV$QJHOHV 1                                                                              
      /RV$QJHOHV '                                                                                          
         /RXLVYLOOH                                                                                              
         0HPSKLV                                                                                        
           0LDPL                                                                                       
        1HZ2UOHDQV                                                                                        
      1HZ<RUN&LW\                                                                            
           1HZDUN                                                                                        
          2DNGDOH                                                                                            
           2PDKD                                                                                           
          2UODQGR                                                                                      
         2WD\0HVD                                                                                           
            2WHUR                                                                                            
           3HDUVDOO                                                                                          
        3KLODGHOSKLD                                                                                    
          3KRHQL[                                                                                           
         3RUW,VDEHO                                                                                          
          3RUWODQG                                                                                        
           6DLSDQ                                                                                                     
       6DOW/DNH&LW\                                                                                      
        6DQ$QWRQLR                                                                                      
         6DQ'LHJR                                                                                        
       6DQ)UDQFLVFR                                                                                
          6DQ-XDQ                                                                                                
           6HDWWOH                                                                                     
           6WHZDUW                                                                                            
          7 DFRPD                                                                                          
           7 XFVRQ                                                                                          
            8OVWHU                                                                                                 
           9DULFN                                                                                            
            <RUN                                                                                             
            7RWDO                                                                             



                                                                                                                                       28
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                    '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 200 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


$6</80*5$176%<&28175<2)1$7,21$/,7<

    )LJXUH,Q)<WKHWRS                       )LJXUH$V\OXP*UDQWVE\&RXQWU\RI1DWLRQDOLW\
    IRXUQDWLRQDOLWLHVDFFRXQWHGIRU
    SHUFHQWRIDV\OXPJUDQWV
    &KLQDDORQHDFFRXQWHGIRU
    SHUFHQWRIDOODV\OXPJUDQWV

    7DEOH)RUHDFKRIWKHILYH
    \HDUVVL[RIWKHWRS                                    0%         20%          40%           60%     80%        100%
    FRXQWULHVIURPZKLFKDOLHQV                                                            Asylum Grants
    ZHUHJUDQWHGDV\OXPZHUH                         China                                     2,794
    &KLQD(O6DOYDGRU                              El Salvador                               1,355
    *XDWHPDOD,QGLD1HSDODQG                     Honduras                                   955
    (WKLRSLD                                        Guatemala                                  951
                                                      Other                                     4,599
                                                                                                                                       

                            7DEOH$V\OXP*UDQWVE\7RS&RXQWULHVRI1DWLRQDOLW\

        5DQN           )<               )<                  )<                 )<            )<
                       &KLQD                  &KLQD                   &KLQD                   &KLQD               &KLQD
                       1HSDO                  ,QGLD                 *XDWHPDOD              (O6DOYDGRU         (O6DOYDGRU
                      (WKLRSLD              (WKLRSLD                +RQGXUDV                *XDWHPDOD           +RQGXUDV
                        ,QGLD                 1HSDO                    ,QGLD                +RQGXUDV           *XDWHPDOD
                       (J\SW                  (J\SW                (O6DOYDGRU               0H[LFR              0H[LFR
                  6RYLHW8QLRQ             (O6DOYDGRU                1HSDO                    ,QGLD              ,QGLD
                       (ULWUHD             *XDWHPDOD                 (WKLRSLD                 1HSDO               1HSDO
                       5XVVLD                (ULWUHD                 0H[LFR                  (WKLRSLD            (ULWUHD
                    (O6DOYDGRU          6RYLHW8QLRQ                6RPDOLD                 6RPDOLD           &DPHURRQ
                   *XDWHPDOD               +RQGXUDV              6RYLHW8QLRQ                (ULWUHD           (WKLRSLD
                     0H[LFR                 6RPDOLD                  (J\SW                   (J\SW               6\ULD
                   &DPHURRQ                  5XVVLD                  (ULWUHD             6RYLHW8QLRQ            (J\SW
                     3DNLVWDQ             &DPHURRQ                   5XVVLD                &DPHURRQ           %DQJODGHVK
                    6UL/DQND               0H[LFR                    6\ULD               %DQJODGHVK         6RYLHW8QLRQ
                      *XLQHD               3DNLVWDQ               %DQJODGHVK                $OEDQLD             $OEDQLD
                    +RQGXUDV              9HQH]XHOD                &DPHURRQ                  5XVVLD            3DNLVWDQ
                     6RPDOLD                  ,UDT                   1LJHULD                  6\ULD              +DLWL
                       0DOL                 *DPELD                  $OEDQLD              %XUNLQD)DVR           6RPDOLD
               0ROGDYLD 0ROGRYD           6UL/DQND                  +DLWL                 3DNLVWDQ            *XLQHD
                   9HQH]XHOD          0ROGDYLD 0ROGRYD            &RORPELD                  1LJHULD            (FXDGRU
                    ,QGRQHVLD              &RORPELD                  *DPELD                  *KDQD           %XUNLQD)DVR
                    &RORPELD                 6\ULD                  3DNLVWDQ                   ,UDQ              *KDQD
                      *DPELD                $OEDQLD                    ,UDT          .LUJKL]LD .\UJ\]VWDQ      8NUDLQH
                   %DQJODGHVK            %XUNLQD)DVR            %XUNLQD)DVR                *XLQHD             1LJHULD
                  %XUNLQD)DVR              1LJHULD          .LUJKL]LD .\UJ\]VWDQ          8NUDLQH            9HQH]XHOD
                                                                                                                                   


                                                                                                                                           29
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                     '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 201 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


&219(17,21$*$,167725785(
,QWKH'HSDUWPHQWRI-XVWLFHLPSOHPHQWHGUHJXODWLRQVUHJDUGLQJWKH&RQYHQWLRQ$JDLQVW7RUWXUH
DQG2WKHU&UXHO,QKXPDQRU'HJUDGLQJ7UHDWPHQWRU3XQLVKPHQW &RQYHQWLRQ$JDLQVW7RUWXUHRU
&$7 7KHUHDUHWZRIRUPVRISURWHFWLRQXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHZLWKKROGLQJRI
UHPRYDODQGGHIHUUDORIUHPRYDO

                               7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH&DVHVE\'HFLVLRQ
                       *UDQWH G                                                                       1RW
                                                    'H QLH G   2 WKH U   :LWKGUDZQ   $EDQGRQH G                  7RWDO
        :LWKKROGLQJ       'HIHUUDO       7 RWDO                                                   $GMXGLFDWH G
                                                                                
                                                                                                                          





                                                                                                                              30
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                            '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 202 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                            7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH&RPSOHWLRQVE\&RXUW
                                                    ,PPLJUDWLRQ&RXUW &RPSOH WLRQV
                                                          $GHODQWR       
                                                         $UOLQJWRQ       
                                                          $WODQWD         
                                                           $XURUD         
                                                         %DOWLPRUH        
                                                          %DWDYLD         
                                                       %ORRPLQJWRQ        
                                                           %RVWRQ         
                                                           %XIIDOR        
                                                         &KDUORWWH        
                                                          &KLFDJR         
                                                         &OHYHODQG        
                                                            'DOODV        
                                                           'HQYHU         
                                                           'HWURLW        
                                                           (O3DVR        
                                                        (O3DVR63&       
                                                         (OL]DEHWK        
                                                            (OR\          
                                                           )LVKNLOO        
                                                          )ORUHQFH        
                                                         +DUOLQJHQ        
                                                          +DUWIRUG        
                                                          +RQROXOX        
                                                          +RXVWRQ        
                                                       +RXVWRQ63&        
                                                          ,PSHULDO        
                                                        .DQVDV&LW\       
                                                           .URPH         
                                                         /DV9HJDV        
                                                           /D6DOOH        
                                                      /RV$QJHOHV 1     
                                                      /RV$QJHOHV '      
                                                         /RXLVYLOOH        
                                                         0HPSKLV          
                                                           0LDPL         
                                                        1HZ2UOHDQV       
                                                      1HZ<RUN&LW\      
                                                           1HZDUN         
                                                          2DNGDOH         
                                                           2PDKD          
                                                          2UODQGR        
                                                         2WD\0HVD        
                                                            2WHUR         
                                                          3HDUVDOO        
                                                        3KLODGHOSKLD      
                                                          3KRHQL[         
                                                         3RUW,VDEHO      
                                                          3RUWODQG        
                                                           6DLSDQ           
                                                       6DOW/DNH&LW\     
                                                        6DQ$QWRQLR      
                                                         6DQ'LHJR        
                                                       6DQ)UDQFLVFR     
                                                          6DQ-XDQ         
                                                           6HDWWOH       
                                                           6WHZDUW        
                                                          7 DFRPD        
                                                           7 XFVRQ        
                                                            8OVWHU         
                                                           9DULFN         
                                                            <RUN          
                                                            7RWDO              


                                                                                                       31
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 203 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,$33/,&$7,216)255(/,()27+(57+$1$6</80
,QDGGLWLRQWRDV\OXPWKHUHLVDYDULHW\RIW\SHVRIUHOLHIIURPUHPRYDODYDLODEOHWRDOLHQVLQ
LPPLJUDWLRQSURFHHGLQJV7KHVHLQFOXGHEXWDUHQRWOLPLWHGWRGLIIHUHQWIRUPVRIFDQFHOODWLRQRI
UHPRYDODGMXVWPHQWRIVWDWXVDQGGLIIHUHQWW\SHVRIZDLYHUV

                                            7DEOH,&DVHV*UDQWVRI5HOLHI

                         5H OLH I*UDQWH GWR/DZIXO
                                                                              5H OLH I*UDQWH GWR1RQ/35
                        3H UPDQH QW5H VLGH QWV /35

          )LVFDO<H DU 5HOLHI*UDQWHG                                                              6XEMHFWWR$QQXDO&DSRI
                                                         1RW6XEMHFWWR$QQXDO&DSRI*UDQWV
                                       &DQFHOODWLRQRI                                                         *UDQWV
                       8QGHU6HFWLRQ
                                          5HPRYDO       $GMXVWPHQWRI 6XVSHQVLRQRI &DQFHOODWLRQ 6XVSHQVLRQRI &DQFHOODWLRQ
                            F
                                                        6WDWXVWR/35 'HSRUWDWLRQ       RI5HPRYDO   'HSRUWDWLRQ      RI5HPRYDO
             )<                                                                                    
             )<                                                                                    
             )<                                                                                    
             )<                                                                                    
             )<                                                                                    
                                                                                                                                      





                                                                                                                                          32
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                        '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 204 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,,1$%6(17,$25'(56
:KHQDQDOLHQIDLOVWRDSSHDUIRUDKHDULQJWKH,-PD\FRQGXFWDKHDULQJLQWKHDOLHQ¶VDEVHQFH LQ
DEVHQWLD 7KHLQDEVHQWLDUDWHUHIHUVWRWKHSURSRUWLRQRIDOO,-GHFLVLRQVDWWKH,&&ZKHUHWKHUHPRYDO
RUGHULVLVVXHGLQDEVHQWLD

)LJXUH)URP)<WR)<WKHRYHUDOO,LQDEVHQWLDUDWHLQFUHDVHGE\DERXWHLJKW
SHUFHQW,QWKHVDPHSHULRGWKHQHYHUGHWDLQHGLQDEVHQWLDUDWHLQFUHDVHGSHUFHQW7KHUHOHDVHGUDWH
LQFUHDVHGSHUFHQW

                                               )LJXUH,In Absentia5DWHV

                           All Cases                                                                          14%
                     Never Detained                                                                           20%
                           Released                                                                           31%
             FY 13




                                UAC                                                                           33%
                             Asylum                                                                            6%



                           All Cases                                                                          19%
                     Never Detained                                                                           29%
             FY 14




                           Released                                                                           37%
                                UAC                                                                           53%
                             Asylum                                                                            6%



                           All Cases                                                                          28%
                     Never Detained                                                                           41%
             FY 15




                           Released                                                                           38%
                                UAC                                                                           48%
                             Asylum                                                                            7%



                           All Cases                                                                          26%
                     Never Detained                                                                           37%
             FY 16




                           Released                                                                           36%
                                UAC                                                                           41%
                             Asylum                                                                            9%



                           All Cases                                                                          28%
                     Never Detained                                                                           44%
             FY 17




                           Released                                                                           41%
                                UAC                                                                           49%
                             Asylum                                                                           11%
                                       0%   10%    20%     30%      40%   50%     60%     70%     80%   90%     100%

                                             Decisions Not In Absentia    Decisions In Absentia
                                                                                                                       

                                                                                                                              33
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 205 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                         7DEOH,In Absentia2UGHUVDQG,&&VE\5HVSRQGHQW7\SH
                                                                1H YH U
                                                      $OO                   5H OH DVH G   8$&     $V\OXP
                  )<        'H FLVLRQ6XEVH W                  'H WDLQH G
                                                     &DVH V                   &DVH V        &DVH V    &DVH V
                                                                &DVH V
                            ,Q$EVHQWLD2UGHUV                                   
                 )<
                         ,QLWLDO&DVH&RPSOHWLRQ                             
                            ,Q$EVHQWLD2UGHUV                                 
                 )<
                         ,QLWLDO&DVH&RPSOHWLRQ                             
                            ,Q$EVHQWLD2UGHUV                                
                 )<
                         ,QLWLDO&DVH&RPSOHWLRQ                            
                            ,Q$EVHQWLD2UGHUV                                 
                 )<
                         ,QLWLDO&DVH&RPSOHWLRQ                            
                            ,Q$EVHQWLD2UGHUV                                
                 )<
                         ,QLWLDO&DVH&RPSOHWLRQ                            
                                                                                                               
                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  

                                                                  




                                                                                                                        34
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                          '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 206 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,00,*5$7,21-8'*(+,5,1*
7REHWWHUPDQDJHLWVFDVHORDG(2,5IRFXVHGRQLQFUHDVHGKLULQJRILPPLJUDWLRQMXGJHVLQ)<


    )LJXUH7KHQXPEHU                                    )LJXUH,PPLJUDWLRQ-XGJH+LULQJ
    RI,-VRQERDUG
    LQFUHDVHGSHUFHQWLQ                                   400
    )<
                                                               350

                                                               300

                                                               250

                                                               200

                                                               150

                                                               100

                                                                50

                                                                    0
                                                                         FY   FY   FY   FY   FY   FY   FY   FY
                                                                        2010 2011 2012 2013 2014 2015 2016 2017
                                                  Total IJs Hired        17   39   4    8    0    20   56   64
                                                  Total IJs on Board    245   273   267   262   249   254   289   338
                                                                                                                          







                                                                                                                              35
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                            '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 207 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


%2$5'2),00,*5$7,21$33($/6
727$/&$6(65(&(,9('$1'&203/(7('
7KHPDMRULW\RIFDVHV%,$UHYLHZVDULVHIURPGHFLVLRQV,-VPDNHLQUHPRYDOGHSRUWDWLRQRUH[FOXVLRQ
FDVHV$IXOOOLVWRIFDVHW\SHVKHDUGE\%,$RULJLQDWLQJIURP2&,-LVEHORZ)RUSXUSRVHVRIWKLV
6WDWLVWLFV<HDUERRNWKHVHW\SHVRIFDVHVDUHFROOHFWLYHO\UHIHUUHGWRDVDSSHDOVIURP,-GHFLVLRQV

         &DVHDSSHDOVIURPWKHGHFLVLRQVRI,-VLQUHPRYDOGHSRUWDWLRQDQGH[FOXVLRQFDVHVDWWKHFRXUW
           OHYHO
         $SSHDOVILOHGIURPWKHGHFLVLRQVRI,-VRQPRWLRQVWRUHRSHQ
         0RWLRQVWRUHRSHQDQGRUUHFRQVLGHUILOHGLQFDVHVDOUHDG\GHFLGHGE\WKH%,$
         $SSHDOVSHUWDLQLQJWRERQGSDUROHRUGHWHQWLRQ
         ,QWHUORFXWRU\DSSHDOVDQG
         &DVHV RUDSSHDOV UHPDQGHGIURPWKH)HGHUDO&RXUW

7KH%,$DOVRKDVMXULVGLFWLRQWRUHYLHZDSSHDOVDULVLQJIURPFHUWDLQGHFLVLRQVWKDW'+6RIILFLDOV
UHQGHU7KHVHW\SHVRIDSSHDOVDUHOLVWHGEHORZ)RUSXUSRVHVRIWKLV6WDWLVWLFV<HDUERRNDSSHDOVIURP
WKHVH'+6GHFLVLRQVDUHUHIHUUHGWRDV'+6GHFLVLRQDSSHDOV

         )DPLO\EDVHGYLVDSHWLWLRQVDGMXGLFDWHGE\'+6GLVWULFWGLUHFWRUVRUUHJLRQDOVHUYLFHFHQWHU
           GLUHFWRUV
         :DLYHUVRILQDGPLVVLELOLW\IRUQRQLPPLJUDQWVXQGHU,1$ G  $ LL DQG
         )LQHVDQGSHQDOWLHVLPSRVHGXSRQFDUULHUVIRUYLRODWLRQVRILPPLJUDWLRQODZV
           

    )LJXUH,Q)<                                )LJXUH7RWDO%,$&DVHV5HFHLYHGDQG&RPSOHWHG
    FRPSOHWLRQVGHFUHDVHGVOLJKWO\
    ZKLOHUHFHLSWVLQFUHDVHG                                40,000
    VOLJKWO\                                             35,000
                                                             30,000
    
                                                             25,000
                                                             20,000
                                                             15,000
                                                             10,000
                                                              5,000
                                                                     0
                                                                          FY 13    FY 14    FY 15    FY 16      FY 17
                                                          Receipts       34,808   29,750   29,346   30,221     33,503
                                                          Completions    36,688   30,822   34,243   33,241     31,820
                                                                                                                           





                                                                                                                               36
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                             '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 208 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


&$6(65(&(,9('$1'&203/(7('%<7<3(
%,$KDVMXULVGLFWLRQRYHUDSSHDOVIURP,-GHFLVLRQVDQGFHUWDLQ'+6GHFLVLRQV7KHPDMRULW\RI
DSSHDOVIURP,-GHFLVLRQVDUHIURPFDVHDSSHDOVDQGWKHPDMRULW\RIDSSHDOVIURP'+6GHFLVLRQVDUH
IURPYLVDSHWLWLRQV

)LJXUH$SSHDOVIURP,-GHFLVLRQVPDNHXSPRVWRIWKH%,$¶VZRUN&RPSOHWLRQVRIDSSHDOVIURP
,-GHFLVLRQVLQFUHDVHGDERXWWKUHHSHUFHQWLQ)<&RPSOHWLRQVIURP'+6GHFLVLRQVGHFUHDVHGE\
DERXWSHUFHQW

                                  )LJXUH%,$5HFHLSWVDQG&RPSOHWLRQVE\&DVH7\SH

                                          35,000
                                          30,000
                                          25,000
                                          20,000
                                          15,000
                                          10,000
                                           5,000
                                               0
                                                           FY 13        FY 14            FY 15             FY 16         FY 17
          Receipts: Appeals from DHS Decisions             5,598        4,385            6,480             5,639         3,958
          Receipts: Appeals from IJ Decisions             29,210        25,365           22,866           24,582        29,545
          Receipts: Total Appeals                         34,808        29,750           29,346           30,221        33,503
          Completions: Appeals from DHS
                                                           5,411        3,293            6,641             6,767         4,586
                    Decisions
          Completions: Appeals from IJ Decisions          31,277        27,529           27,602           26,474        27,234
          Completions: Total Appeals                      36,688        30,822           34,243           33,241        31,820
                                                                                                                                          
                                       7DEOH%,$5HFHLSWVDQG&RPSOHWLRQVE\7\SH
                                             )<             )<           )<            )<             )<
              $SSH DO7\SH
                                         5HFHLSWV &RPS      5HFHLSWV &RPS    5HFHLSWV &RPS     5HFHLSWV &RPS      5HFHLSWV &RPS

    7RWDO$SSH DOVIURP,-'H FLVLRQV                                      
    &DVH$SSHDO                                                            
    $SSHDORI,-0RWLRQWR5HRSHQ                                                   
    0RWLRQWR5HRSHQ5HFRQVLGHU%,$                                                 
    %RQG$SSHDO                                                                     
    %RQG075                                                                                                     
    ,QWHUORFXWRU\$SSHDO                                                                               
    )HGHUDO&RXUW5HPDQG                                                                 
    &RQWLQXHG'HWHQWLRQ5HYLHZ                                                                                            
    =HUR%RQG$SSHDO                                                                                                      
    7RWDO$SSH DOVIURP'+6
                                                                                    
    'H FLVLRQV
    'HFLVLRQVRQ9LVD3HWLWLRQV                                                     
     G  $ :DLYHU'HFLVLRQV                                                                                 
    'HFLVLRQVRQ)LQHVDQG3HQDOWLHV                                                                                      
    *UDQG7RWDO                                                               

                                                                                                                                          37
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                      '2-,)5
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 209 of 1770
                  86'(3$570(172)-867,&(
                                                                      67$7,67,&6<($5%22.
                  (;(&87,9(2)),&()25
                                                                                  )<
                  ,00,*5$7,215(9,(:


$33($/6)520,-'(&,6,216&203/(7('%<&28175<2)1$7,21$/,7<
%,$KHDUVDSSHDOVIURP,-GHFLVLRQVLQYROYLQJKXQGUHGVRIQDWLRQDOLWLHV$SSHDOVIURP,-GHFLVLRQV
DULVHSULPDULO\LQFDVHVRIDOLHQVIURP0H[LFRDQG&HQWUDO$PHULFD


    )LJXUH2YHUKDOIRI                    )LJXUH&RPSOHWHG$SSHDOVIURP,-'HFLVLRQVE\1DWLRQDOLW\
    FRPSOHWHGDSSHDOVIURP,-
    GHFLVLRQVLQYROYHDQDOLHQ
    IURPRQHRIWKUHHFRXQWULHV
                                                                0%           20%        40%         60%        80%         100%
    7DEOH)RUWKHSDVWILYH
    \HDUVQLQHFRXQWULHVUDQNHG                                                           Completions
    DPRQJWKHWRSWHQ0H[LFR(O                   Mexico                                   7,737
    6DOYDGRU*XDWHPDOD                            El Salvador                               3,958
    +RQGXUDV&KLQD,QGLD+DLWL                  Guatemala                                 2,857
                                                     Honduras                                  2,584
    -DPDLFDDQG'RPLQLFDQ
                                                     Other                                    10,098
    5HSXEOLF
                                                                                                                                      

                      7DEOH%,$$SSHDOVIURP,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\

         5DQN         )<                )<                   )<              )<              )<
                      0H[LFR                 0H[LFR                    0H[LFR               0H[LFR               0H[LFR
                       &KLQD                  &KLQD                  (O6DOYDGRU          (O6DOYDGRU          (O6DOYDGRU
                    (O6DOYDGRU            (O6DOYDGRU                  &KLQD                &KLQD             *XDWHPDOD
                    *XDWHPDOD              *XDWHPDOD                 *XDWHPDOD            *XDWHPDOD             +RQGXUDV
                     +RQGXUDV               +RQGXUDV                  +RQGXUDV             +RQGXUDV               &KLQD
                       ,QGLD                  ,QGLD                     ,QGLD                ,QGLD                ,QGLD
                     &RORPELD                -DPDLFD                    +DLWL                +DLWL                +DLWL
                      -DPDLFD               &RORPELD                   -DPDLFD              -DPDLFD              -DPDLFD
                     ,QGRQHVLD                +DLWL                   &RORPELD         'RPLQLFDQ5HSXEOLF   'RPLQLFDQ5HSXEOLF
                'RPLQLFDQ5HSXEOLF     'RPLQLFDQ5HSXEOLF        'RPLQLFDQ5HSXEOLF       &RORPELD             (FXDGRU
                      +DLWL                  %UD]LO                    %UD]LO            %DQJODGHVK            &RORPELD
                      %UD]LO               ,QGRQHVLD                  1LJHULD              (FXDGRU            %DQJODGHVK
                     3DNLVWDQ               1LJHULD                   (FXDGRU               %UD]LO               %UD]LO
                     1LJHULD                  3HUX                  3KLOLSSLQHV            1LJHULD              1LJHULD
                   9HQH]XHOD                3DNLVWDQ                    3HUX             3KLOLSSLQHV             *KDQD
                   3KLOLSSLQHV              (FXDGRU                  ,QGRQHVLD               3HUX             3KLOLSSLQHV
                     (FXDGRU              3KLOLSSLQHV               1LFDUDJXD             ,QGRQHVLD            3DNLVWDQ
                       3HUX                  .HQ\D                  %DQJODGHVK            $UPHQLD               6RPDOLD
                      .HQ\D               9HQH]XHOD                  3DNLVWDQ            1LFDUDJXD                3HUX
                   1LFDUDJXD              1LFDUDJXD                    1HSDO                *KDQD             1LFDUDJXD
                    $UPHQLD                  *KDQD                     .HQ\D                1HSDO             9HQH]XHOD
                      1HSDO                  5XVVLD                  $UPHQLD              3DNLVWDQ               .HQ\D
                     $OEDQLD                 1HSDO                  9HQH]XHOD            9HQH]XHOD            &DPHURRQ
                      5XVVLD                $OEDQLD                    5XVVLD               .HQ\D                 &XED
                      *KDQD                $UPHQLD                     *KDQD               $OEDQLD               1HSDO
                                                                                                                                  

                                                                                                                                          38
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                     '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 210 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


$33($/6)520,-'(&,6,216 , &203/(7('%<5(35(6(17$7,2167$786

    )LJXUH5HSUHVHQWDWLRQUDWH              )LJXUH&RPSOHWHG$SSHDOVIURP,-'HFLVLRQV ,&DVHV 
    IRUDSSHDOVKDVUHPDLQHG                                     E\5HSUHVHQWDWLRQ6WDWXV
    URXJKO\FRQVWDQWDFURVVWKH
    SDVWILYH\HDUVUHDFKLQJDKLJK                             25,000
    RISHUFHQWRIFRPSOHWHG
                                                                  20,000
    DSSHDOVIURP,-GHFLVLRQV
    UHSUHVHQWHGLQ)<                                      15,000

                                                                  10,000
    
                                                                   5,000

                                                                      0
                                                                            FY 13    FY 14    FY 15    FY 16      FY 17
                                                          Represented      24,742   20,804   21,130   20,935     21,810
                                                          Unrepresented    6,535    6,725    6,472    5,539       5,424
                                                          Total            31,277   27,529   27,602   26,474     27,234
                                                          % Represented     79%      76%      77%      79%        80%
                                                                                                                             











                                                                                                                                 39
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                               '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 211 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


&$6($33($/6)520,-'(&,6,21 ,,&&6 &203/(7(')25'(7$,1('&$6(6
%,$KDQGOHVGHWDLQHGFDVHV LQFOXGLQJDOLHQVLQ,+3 DVSULRULW\FDVHV)RUWKHSXUSRVHVRI)LJXUH
ILJXUHVIRUGHWDLQHGFDVHVLQFOXGH,+3FDVHVDQGFDVHVRIXQDFFRPSDQLHGDOLHQFKLOGUHQLQWKHFXVWRG\
RIWKH'HSDUWPHQWRI+HDOWKDQG+XPDQ6HUYLFHV


    )LJXUH7KHSHUFHQWRI                        )LJXUH&RPSOHWH&DVH$SSHDOVIURP,,&&VE\
    FRPSOHWHGFDVHDSSHDOVIURP                                        'HWHQWLRQ6WDWXV
    ,&&VLQ,GHWDLQHGFDVHV
    KDVVWD\HGDSSUR[LPDWHO\                                            20,000                                                 31%
    FRQVWDQWRYHUWKHSDVWILYH                                         18,000                                                 30%
                                                                         16,000                                                 29%
    \HDUVZLWKLQDILYHSHUFHQWDJH                                     14,000                                                 28%
    SRLQWVSUHDG                                                       12,000                                                 27%
                                                                         10,000
                                                                          8,000                                                 26%
                                                                          6,000                                                 25%
                                                                          4,000                                                 24%
                                                                          2,000                                                 23%
                                                                              0                                                 22%
                                                                               FY 13      FY 14     FY 15       FY 16   FY 17
                                                          Detained Case Appeal
                                                                               4,589      4,796    4,398        3,577   4,243
                                                                Decisions
                                                          Total Case Appeal
                                                                                  17,933 15,775 15,474 14,563 15,966
                                                              Decisions
                                                          Percent Detained         26%    30%       28%         25%     27%
                                                                                                                                      

7DEOH7KHSHUFHQWRIWRWDOGHWDLQHG,+3FRPSOHWLRQVKDVEHHQFRQVLVWHQWO\EHWZHHQVL[DQGVHYHQ
SHUFHQWIRUWKHSDVWILYH\HDUV

                                             7DEOH%,$'HWDLQHG&RPSOHWLRQV
                                                     7RWDO'H WDLQH G        ,+3        3H UFH QW,+3
                                    )LVFDO<H DU
                                                      &RPSOH WLRQV         &RPSOH WLRQV   &RPSOH WLRQV
                                       )<                                           
                                       )<                                           
                                       )<                                           
                                       )<                                           
                                       )<                                           
                                                                                                            





                                                                                                                                          40
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                        '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 212 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


,-'(&,6,216 ,,&&6 $33($/('

    )LJXUH7KHSHUFHQWDJHRI                                  )LJXUH,,&&V$SSHDOHGWR%,$
    ,&&VEHLQJDSSHDOHGKDV
    IOXFWXDWHGEHWZHHQQLQHDQG                                      150,000                                         14%
    SHUFHQWDFURVVWKHSDVWILYH                                        130,000                                         12%
    ILVFDO\HDUV                                                      110,000                                         10%
                                                                          90,000
                                                                                                                         8%
                                                                         70,000
                                                                                                                         6%
                                                                          50,000
                                                                          30,000                                         4%
                                                                          10,000                                         2%
                                                                         -10,000                                         0%
                                                                                    FY 13 FY 14 FY 15 FY 16 FY 17
                                                          IJ Decisions             137,329124,649127,452128,201149,581
                                                          Case Appeals Received 16,495 13,557 11,475 12,737 17,106
                                                          Percent Appealed       12%    11%     9%    10%    11%
                                                                                                                               





                                                                                                                                   41
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 213 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


2)),&(2)7+(&+,()$'0,1,675$7,9(+($5,1*2)),&(5
727$/&$6(65(&(,9('$1'&203/(7('
2&$+2LVKHDGHGE\WKH&KLHI$GPLQLVWUDWLYH+HDULQJ2IILFHUZKRLVUHVSRQVLEOHIRUWKHJHQHUDO
VXSHUYLVLRQRIDGPLQLVWUDWLYHODZMXGJHV $/-V PDQDJHPHQWRI2&$+2DQGUHYLHZRI$/-
GHFLVLRQVUHODWLQJWRLOOHJDOKLULQJHPSOR\PHQWHOLJLELOLW\YHULILFDWLRQYLRODWLRQVDQGGRFXPHQWIUDXG
2&$+2¶V$/-VKHDUFDVHVDQGDGMXGLFDWHLVVXHVDULVLQJXQGHUSURYLVLRQVRIWKH,1$UHODWLQJWR

         .QRZLQJO\KLULQJUHFUXLWLQJRUUHIHUULQJIRUDIHHXQDXWKRUL]HGDOLHQVRUWKHFRQWLQXHG
           HPSOR\PHQWRIXQDXWKRUL]HGDOLHQVIDLOXUHWRFRPSO\ZLWKHPSOR\PHQWHOLJLELOLW\YHULILFDWLRQ
           UHTXLUHPHQWVDQGRUUHTXLULQJLQGHPQLW\ERQGVIURPHPSOR\HHVLQYLRODWLRQRIVHFWLRQ$
           RIWKH,1$ HPSOR\HUVDQFWLRQVSURYLVLRQV 
         8QIDLULPPLJUDWLRQUHODWHGHPSOR\PHQWSUDFWLFHVLQYLRODWLRQRIVHFWLRQ%RIWKH,1$ DQWL
           GLVFULPLQDWLRQSURYLVLRQV DQG
         ,PPLJUDWLRQUHODWHGGRFXPHQWIUDXGLQYLRODWLRQRIVHFWLRQ&RIWKH,1$ GRFXPHQWIUDXG
           SURYLVLRQV 

(PSOR\HUVDQFWLRQVDQGGRFXPHQWIUDXGFRPSODLQWVDUHEURXJKWE\WKH86'HSDUWPHQWRI+RPHODQG
6HFXULW\$QWLGLVFULPLQDWLRQFRPSODLQWVPD\EHEURXJKWE\WKH86'HSDUWPHQWRI-XVWLFH¶V
,PPLJUDQWDQG(PSOR\HH5LJKWV6HFWLRQRUSULYDWHOLWLJDQWV$OOILQDODJHQF\GHFLVLRQVPD\EH
DSSHDOHGWRWKHDSSURSULDWHIHGHUDOFLUFXLWFRXUWRIDSSHDOV

                                         





                                                                                                            42
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                            '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 214 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:



    )LJXUH                                           )LJXUH2&$+25HFHLSWVDQG&RPSOHWLRQV
    &RPSOHWLRQVFRQWLQXHG
    WRRXWSDFHUHFHLSWVLQ                               140
    )<1RWHWKDW                                   120
    FRPSOHWLRQVPD\KDYH                                 100
                                                           80
    EHHQIRUFDVHVUHFHLYHG                               60
    LQDSULRUILVFDO\HDU                               40
                                                           20
                                                            0
                                                                             FY 16                        FY 17
                                                 Receipts                     84                           74
                                                 Completions                 119                           75
                                                                                                                               

    )LJXUH7KHEXONRI                      )LJXUH2&$+25HFHLSWVDQG&RPSOHWLRQVE\7\SH
    2&$+2¶VZRUNORDGLV
    $DQG%                                              90
    FRPSODLQWV                                               80
                                                                70
                                                                60
                                                                50
                                                                40
                                                                30
                                                                20
                                                                10
                                                                 0
                                                                      274A and
                                                                                                 Requests for     Attorney's
                                                                        274B         Subpoenas
                                                                                                   Review            Fees
                                                                     Complaints
                                              FY 15 Receipts             58             22            5               1
                                              FY 15 Completions         77              22            5               0
                                              FY 16 Receipts            37              21            2               0
                                              FY 16 Completions         56              21            2               1
                                              FY 17 Receipts            58              45            0               0
                                              FY 17 Completions         62              45            0               0
                                                                                                                                   





                                                                                                                                       43
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                  '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 215 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


)5(('202),1)250$7,21$&7 )2,$ 
)2,$5(&(,376

    )LJXUH6LQFH)<                                            )LJXUH)2,$5HFHLSWV
    WKHQXPEHURI
    )2,$UHTXHVWVUHFHLYHG                  50,000
    E\(2,5KDVLQFUHDVHG                   45,000
    E\DERXWSHUFHQW                    40,000
                                             35,000
                                             30,000
                                             25,000
                                             20,000
                                             15,000
                                             10,000
                                              5,000
                                                   0
                                                          FY 2013       FY 2014   FY 2015   FY 2016    FY 2017
                                             Receipts     25,336        26,614    31,513    35,500     43,859
                                                                                                                    





                                                                    

                                                                    






                                                                                                                        44
    '2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                      '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 216 of 1770





                             

                             
                                                 U.S. Department of Justice
                                   Executive Office for Immigration Review
                             




    6WDWLVWLFV<HDUERRN                                                



    )LVFDO<HDU
    Prepared by the Planning, Analysis, & Statistics Division
   










    Contact Information
    Office of Policy
   Communications and Legislative Affairs Division
    5107 Leesburg Pike, Suite 1902
    Falls Church, VA 22041
   (703) 305-0289
    (703) 605-0365 (fax)
    
   Disclaimer
    The Statistics Yearbook has been prepared as a public service by the Executive Office for Immigration
    Review and is strictly informational in nature. In no way should any information in the Statistics Yearbook, in
   whole or in part, be regarded as legal advice or authority, or be understood in any way to enlarge upon, or
    otherwise modify or interpret, any existing legal authority, including, but not limited to, the Immigration and
    Nationality Act and Title 8 of the Code of Federal Regulations.

    





                                                                                                        '2-,)5

             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 217 of 1770
               86'(3$570(172)-867,&(
                                                                   67$7,67,&6<($5%22.
               (;(&87,9(2)),&()25
                                                                               )<
               ,00,*5$7,215(9,(:


TABLE OF CONTENTS

7KH([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
6WDWLVWLFV<HDUERRN.H\'HILQLWLRQV
,PPLJUDWLRQ&RXUWV
  3HQGLQJ&DVHORDG
  ,DQG,1HZ17$¶VDQG7RWDO&RPSOHWLRQV
  7RWDO,0DWWHUV5HFHLYHGDQG&RPSOHWHG
  &DVHV5HFHLYHGDQG&RPSOHWHGE\7\SH
  ,&DVH&RPSOHWLRQVE\'HFLVLRQ
  ,,&&VE\&RXQWU\RI1DWLRQDOLW\
  ,,&&VE\/DQJXDJH
  ,,&&VIRU'HWDLQHG&DVHV
  ,,QVWLWXWLRQDO+HDULQJ3URJUDP&DVHV5HFHLYHGDQG&RPSOHWHG
  ,,&&VZLWK$SSOLFDWLRQVIRU5HOLHI
  ,$V\OXP&DVHV5HFHLYHGDQG,&&V
  ,$V\OXP,&&VE\'HFLVLRQ
  ,,&&$V\OXP*UDQWVE\&RXQWU\RI1DWLRQDOLW\
  &RQYHQWLRQ$JDLQVW7RUWXUH
  ,$SSOLFDWLRQVIRU5HOLHIRWKHUWKDQ$V\OXP
  ,,Q$EVHQWLD2UGHUV
  ,PPLJUDWLRQ-XGJH+LULQJ
%RDUGRI,PPLJUDWLRQ$SSHDOV
  7RWDO&DVHV5HFHLYHGDQG&RPSOHWHG
  &DVHV5HFHLYHGDQG&RPSOHWHGE\7\SH
  $SSHDOVIURP,-'HFLVLRQV&RPSOHWHGE\&RXQWU\RI1DWLRQDOLW\
  $SSHDOVIURP,-'HFLVLRQV , &RPSOHWHGE\5HSUHVHQWDWLRQ6WDWXV
  &DVH$SSHDOVIURP,-'HFLVLRQ ,,&&V &RPSOHWHGIRU'HWDLQHG&DVHV
  ,-'HFLVLRQV ,,&&V $SSHDOHG
2IILFHRIWKH&KLHI$GPLQLVWUDWLYH+HDULQJ2IILFHU
  7RWDO&DVHV5HFHLYHGDQG&RPSOHWHG
)UHHGRPRI,QIRUPDWLRQ$FW )2,$ 
  )2,$5HFHLSWV







                                                                                                                                                      ͳ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                                   '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 218 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


LISTING OF TABLES

7DEOH,PPLJUDWLRQ&RXUWV3HQGLQJ&DVHV
7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\&RXUW
7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\&RXUWDQG7\SH
7DEOH,PPLJUDWLRQ&RXUW&DVHV5HFHLYHGE\&DVH7\SH
7DEOH,PPLJUDWLRQ&RXUW,QLWLDODQG6XEVHTXHQW&DVH&RPSOHWLRQVE\&DVH7\SH
7DEOH&UHGLEOH)HDU &) DQG5HDVRQDEOH)HDU 5) 5HYLHZ,&&VE\'HFLVLRQ
7DEOH,&KDQJHVRI9HQXHDQG7UDQVIHUV
7DEOH,,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\
7DEOH,,&&VE\7RS/DQJXDJHV
7DEOH,'HWDLQHG,&&V
7DEOH,,+3,&&VE\'HFLVLRQ
7DEOH,,&&VZLWK$SSOLFDWLRQVIRU5HOLHI
7DEOH$V\OXP,,&&VE\&RXUWIRU)<
7DEOH,,&&$V\OXP'HFLVLRQ5DWHE\,PPLJUDWLRQ&RXUW
7DEOH$V\OXP,,&&*UDQWVE\7RS&RXQWULHVRI1DWLRQDOLW\
7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH&DVHVE\'HFLVLRQ
7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH&RPSOHWLRQVE\&RXUW
7DEOH,&DVHV*UDQWVRI5HOLHI
7DEOH,,Q$EVHQWLD2UGHUVDQG,&&VE\5HVSRQGHQW7\SH
7DEOH%,$5HFHLSWVDQG&RPSOHWLRQVE\7\SH
7DEOH%,$$SSHDOVIURP,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\
7DEOH%,$'HWDLQHG&RPSOHWLRQV





                                                                                                                                               ʹ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                             '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 219 of 1770
               86'(3$570(172)-867,&(
                                                                   67$7,67,&6<($5%22.
               (;(&87,9(2)),&()25
                                                                               )<
               ,00,*5$7,215(9,(:


    LISTING OF FIGURES

)LJXUH2&,-3HQGLQJ&DVHORDG
)LJXUH1HZ17$¶VDQG7RWDO&RPSOHWLRQV
)LJXUH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV
)LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\7\SH
)LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\7\SH
)LJXUH,&DVH&RPSOHWLRQV
)LJXUH,,&&VE\'HFLVLRQ
)LJXUH,6XEVHTXHQW&DVH&RPSOHWLRQVE\'HFLVLRQ
)LJXUH$GPLQLVWUDWLYH&ORVXUHV
)LJXUH,QDFWLYH3HQGLQJ(QGRI)LVFDO<HDU7RWDOV
)LJXUH7RWDO,&KDQJHVRI9HQXHDQG7UDQVIHUV
)LJXUH,,&&VE\1DWLRQDOLW\
)LJXUH,,&&VE\/DQJXDJH
)LJXUH,,&&VE\'HWHQWLRQ6WDWXV
)LJXUH,6WDQGDUG'HWDLQHG,&&V
)LJXUH,,+35HFHLSWVDQG,&&V
)LJXUH,,&&VE\$SSOLFDWLRQ)LOOLQJ6WDWXV
)LJXUH$V\OXP,5HFHLSWV
)LJXUH$V\OXP,5HFHLSWVDQG,&&V
)LJXUH$V\OXP,,&&VE\'HFLVLRQ
)LJXUH$IILUPDWLYHDQG'HIHQVLYH$V\OXP,,&&VE\'HFLVLRQ
)LJXUH$V\OXP,$GPLQLVWUDWLYH&ORVXUHV,QFOXGLQJ7KRVHZLWKD6XEVHTXHQW*UDQWHG0RWLRQ
WR5HFDOHQGDU
)LJXUH,$V\OXPDQG,:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
)LJXUH,:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
)LJXUH$V\OXP,,&&*UDQWVE\&RXQWU\RI1DWLRQDOLW\
)LJXUH,PPLJUDWLRQ-XGJH+LULQJ
)LJXUH7RWDO%,$&DVHV5HFHLYHGDQG&RPSOHWHG
)LJXUH%,$5HFHLSWVDQG&RPSOHWLRQVE\&DVH7\SH
)LJXUH&RPSOHWHG$SSHDOVIURP,-'HFLVLRQVE\1DWLRQDOLW\
)LJXUH&RPSOHWHG$SSHDOVIURP,-'HFLVLRQV ,&DVHV E\5HSUHVHQWDWLRQ6WDWXV
)LJXUH&RPSOHWH&DVH$SSHDOVIURP,,&&VE\'HWHQWLRQ6WDWXV
)LJXUH,,&&V$SSHDOHGWR%,$
)LJXUH2&$+25HFHLSWVE\7\SH
)LJXUH2&$+2&RPSOHWLRQVE\7\SH
)LJXUH)2,$5HFHLSWV







                                                                                                                                                          ͵
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                                      '2-,)5
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 220 of 1770
                86'(3$570(172)-867,&(
                                                                    67$7,67,&6<($5%22.
                (;(&87,9(2)),&()25
                                                                                )<
                ,00,*5$7,215(9,(:


7+((;(&87,9(2)),&()25,00,*5$7,215(9,(:
(2,5LVUHVSRQVLEOHIRUDGMXGLFDWLQJLPPLJUDWLRQFDVHV2QEHKDOIRIWKH$WWRUQH\*HQHUDO(2,5
LQWHUSUHWVDQGDGPLQLVWHUVIHGHUDOLPPLJUDWLRQODZVDQGUHJXODWLRQVWKURXJKLPPLJUDWLRQFRXUWFDVHV
DSSHOODWHUHYLHZVDQGDGPLQLVWUDWLYHKHDULQJVLQFHUWDLQW\SHVRILPPLJUDWLRQUHODWHGFDVHV(2,5
FRQVLVWVRIWKUHHDGMXGLFDWRU\ERGLHV7KH2IILFHRIWKH&KLHI,PPLJUDWLRQ-XGJH 2&,- WKH%RDUGRI
,PPLJUDWLRQ$SSHDOV %,$ DQGWKH2IILFHRIWKH&KLHI$GPLQLVWUDWLYH+HDULQJ2IILFHU 2&$+2 

2&,-SURYLGHVRYHUDOOSURJUDPGLUHFWLRQDQGHVWDEOLVKHVSULRULWLHVIRURYHULPPLJUDWLRQMXGJHV ,- 
ORFDWHGLQLPPLJUDWLRQFRXUWVDQGWZRLPPLJUDWLRQDGMXGLFDWLRQFHQWHUVWKURXJKRXWWKHQDWLRQ7KH
%,$KHDUVDSSHDOVIURPFHUWDLQGHFLVLRQVUHQGHUHGE\,-VDQGE\GLVWULFWGLUHFWRUVRI'HSDUWPHQWRI
+RPHODQG6HFXULW\ '+6 LQDZLGHYDULHW\RIFDVHV2&$+2FRQGXFWVKHDULQJVLQFLYLOSHQDOW\FDVHV
DULVLQJIURPWKHXQODZIXOHPSOR\PHQWRIDOLHQVXQIDLULPPLJUDWLRQUHODWHGHPSOR\PHQWSUDFWLFHVDQG
FLYLOGRFXPHQWIUDXG

$OWKRXJKWKLV6WDWLVWLFV<HDUERRNDGGUHVVHVHDFKRI(2,5¶VWKUHHDGMXGLFDWRU\ERGLHVPRVWRIWKHGDWD
SUHVHQWHGFRPHVIURPLPPLJUDWLRQFRXUWFDVHV0RVWLPPLJUDWLRQFRXUWFDVHVLQYROYHUHPRYDO
SURFHHGLQJV$UHPRYDOSURFHHGLQJKDVWZRSDUWV)LUVWDQLPPLJUDWLRQMXGJHDVVHVVHVZKHWKHUDQ
DOLHQLVUHPRYDEOHDVFKDUJHGXQGHUWKHDSSOLFDEOHODZ,IDQLPPLJUDWLRQMXGJHGHWHUPLQHVWKDWWKH
DOLHQLVQRWUHPRYDEOHWKHQWKHLPPLJUDWLRQMXGJHZLOOWHUPLQDWHSURFHHGLQJV,IWKHLPPLJUDWLRQ
MXGJHVXVWDLQVWKHFKDUJHRUFKDUJHVRIUHPRYDELOLW\SURFHHGLQJVFRQWLQXH$ILQGLQJRIUHPRYDELOLW\
E\LWVHOIQHYHUJXDUDQWHHVWKDWDQDOLHQZLOOEHRUGHUHGUHPRYHGRUWKDWWKHDOLHQZLOODFWXDOO\EH
UHPRYHG5DWKHULIWKHDOLHQLVIRXQGUHPRYDEOHWKHMXGJHPXVWDOVRPDNHDVHFRQGGHWHUPLQDWLRQDV
WRZKHWKHUWKHDOLHQLVHOLJLEOHIRUDQ\UHOLHIRUSURWHFWLRQWKDWZRXOGDOORZWKHDOLHQWRUHPDLQLQWKH
8QLWHG6WDWHV([DPSOHVRIVXFKUHOLHIRUSURWHFWLRQLQFOXGHDV\OXPZLWKKROGLQJRIUHPRYDO
SURWHFWLRQXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHDGMXVWPHQWRIVWDWXVFDQFHOODWLRQRIUHPRYDOIRU
ODZIXOSHUPDQHQWUHVLGHQWVFDQFHOODWLRQRIUHPRYDOIRUFHUWDLQQRQSHUPDQHQWUHVLGHQWVDQGFHUWDLQ
ZDLYHUVSURYLGHGE\WKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW

7KH UHPRYDO SURFHHGLQJ EHJLQV ZKHQ WKH '+6 HLWKHU 86 ,PPLJUDWLRQ DQG &XVWRPV (QIRUFHPHQW
 ,&(  86 &LWL]HQVKLS DQG ,PPLJUDWLRQ 6HUYLFHV 86&,6  RU 86 &XVWRPV DQG %RUGHU 3URWHFWLRQ
 &%3 VHUYHVDQLQGLYLGXDOZLWKDFKDUJLQJGRFXPHQWFDOOHGD1RWLFHWR$SSHDU 17$ DQGILOHVLW
ZLWKDQLPPLJUDWLRQFRXUW

$OLHQVLQUHPRYDOSURFHHGLQJVFDOOHGUHVSRQGHQWVKDYHDULJKWWROHJDOUHSUHVHQWDWLRQDWQRH[SHQVHWR
WKHJRYHUQPHQW(2,5DOVRSURYLGHVDOLVWRISURERQROHJDOVHUYLFHSURYLGHUVWRDQ\UHVSRQGHQWZKR
DSSHDUVLQUHPRYDOSURFHHGLQJVZLWKRXWUHSUHVHQWDWLRQ

'XULQJWKHUHPRYDOSURFHHGLQJWKHLPPLJUDWLRQFRXUWVFKHGXOHVDQLQLWLDOKHDULQJUHIHUUHGWRDVDPDVWHU
FDOHQGDU KHDULQJ EHIRUH DQ LPPLJUDWLRQ MXGJH $W WKLV KHDULQJ WKH LPPLJUDWLRQ MXGJH LQIRUPV WKH



 $OWKRXJKDSSOLFDEOHUHJXODWLRQVGLVWLQJXLVKEHWZHHQWKHGLVPLVVDORISURFHHGLQJVDQGWKHWHUPLQDWLRQRISURFHHGLQJV(2,5
FODVVLILHVERWKRIWKHPDV³WHUPLQDWLRQV´IRUVWDWLVWLFDOSXUSRVHVEHFDXVHWKHRXWFRPHVDUHVXEVWDQWLYHO\LGHQWLFDO

 9ROXQWDU\GHSDUWXUHLVDIRUPRIUHOLHIIURPUHPRYDOEXWLWFDUULHVDQDOWHUQDWHRUGHURIUHPRYDOLIWKHGHSDUWXUHLVQRW
WLPHO\HIIHFWXDWHG&RQVHTXHQWO\(2,5FODVVLILHVLWDVDVHSDUDWHRXWFRPHIRUVWDWLVWLFDOSXUSRVHVDQGGRHVQRWFRXQWLWDV
HLWKHUUHOLHIRUDQRUGHURIUHPRYDO

                                                                                                                            Ͷ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                            '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 221 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:

UHVSRQGHQW RI KLV RU KHU ULJKWV DQG DGGUHVVHV UHSUHVHQWDWLRQ 7KH MXGJH PD\ DOVR WDNH SOHDGLQJV
GHWHUPLQHUHPRYDELOLW\DQGDVFHUWDLQDSSDUHQWHOLJLELOLW\IRUDQ\UHOLHIRUSURWHFWLRQSURYLGHGIRUE\
ODZ ,I D MXGJH ILQGV DQ DOLHQ UHPRYDEOH DQG WKH DOLHQ ZLVKHV WR DSSO\ IRU UHOLHI RU SURWHFWLRQ IURP
UHPRYDO WKH MXGJH ZLOO VFKHGXOH DQ LQGLYLGXDO PHULWV KHDULQJ RQ WKH DOLHQ¶V DSSOLFDWLRQ ZKHUH ERWK
SDUWLHV WKHUHVSRQGHQWDQG'+6 PD\SUHVHQWDUJXPHQWVDQGHYLGHQFHUHJDUGLQJWKDWDSSOLFDWLRQ,IWKH
LPPLJUDWLRQMXGJHILQGVWKHDOLHQHOLJLEOHIRUUHOLHIRUSURWHFWLRQIURPUHPRYDOWKHMXGJHZLOOWKHQJUDQW
WKHDSSOLFDWLRQ

,I DQ LPPLJUDWLRQ MXGJH ILQGV DQ DOLHQ LV UHPRYDEOH DQG LQHOLJLEOH IRU DQ\ UHOLHI RU SURWHFWLRQ IURP
UHPRYDOWKHMXGJHZLOORUGHUWKHDOLHQUHPRYHG,&(LVWKHQUHVSRQVLEOHIRUDQ\VXEVHTXHQWGHWHQWLRQ
DQGUHPRYDODFWLYLWLHV7KHLVVXDQFHRIDUHPRYDORUGHUGRHVQRWJXDUDQWHHWKHDFWXDOSK\VLFDOUHPRYDO
RIDQDOLHQIURPWKH8QLWHG6WDWHV

:LWKLQGD\VRIWKHLPPLJUDWLRQMXGJH¶VGHFLVLRQLQDUHPRYDOFDVHHLWKHUSDUW\RUERWKSDUWLHVPD\
DSSHDOWKHGHFLVLRQWRWKH%,$,IWKH%,$GHFLVLRQLVDGYHUVHWRWKHDOLHQWKHDOLHQPD\ILOHDSHWLWLRQ
IRUUHYLHZRIWKDWGHFLVLRQZLWKWKHDSSURSULDWHIHGHUDOFLUFXLWFRXUWRIDSSHDOVZLWKLQGD\V

,QFHUWDLQFLUFXPVWDQFHVDSDUW\WRDUHPRYDOFDVHPD\DOVRILOHDPRWLRQZLWKWKHLPPLJUDWLRQFRXUWWR
UHFRQVLGHURUUHRSHQWKHFDVHDIWHUDQLPPLJUDWLRQMXGJHRUWKH%,$KDVUHQGHUHGDGHFLVLRQ

,QFHUWDLQFLUFXPVWDQFHVIRUDOLHQVGHWDLQHGE\'+6RUDOLHQVUHFHQWO\UHOHDVHGIURPFXVWRG\E\'+6
DQLPPLJUDWLRQMXGJHPD\FRQVLGHUUHTXHVWVWRUHGHWHUPLQHWKHFRQGLWLRQVRIFXVWRG\RUWRDPHOLRUDWH
WKHFRQGLWLRQVRIUHOHDVH$Q\DOLHQPD\PDNHVXFKDUHTXHVWDQGDQLPPLJUDWLRQMXGJHZLOOSUHVLGH
RYHUDKHDULQJRQWKHUHTXHVWFRPPRQO\FDOOHGD³ERQGKHDULQJ´:KHWKHUDQLPPLJUDWLRQMXGJHJUDQWV
WKHUHTXHVWXOWLPDWHO\GHSHQGVRQWKHIDFWVDQGDSSOLFDEOHODZRIHDFKFDVH(LWKHUSDUW\RUERWKSDUWLHV
PD\DSSHDOWKHLPPLJUDWLRQMXGJH¶VERQGGHFLVLRQWRWKH%,$









                                                                                                                     ͷ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                      '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 222 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


67$7,67,&6<($5%22..(<'(),1,7,216
7KHIROORZLQJGHILQLWLRQVDUHDSSOLFDEOHWRWKH)<<HDUERRN3OHDVHQRWHWKDWSULRU<HDUERRNV
PD\KDYHXVHGGLIIHUHQWGHILQLWLRQVDQGWKDWVRPHWHUPVPD\KDYHGLIIHUHQWXVDJHVRUGHILQLWLRQV
RXWVLGHWKH<HDUERRNFRQWH[W

,PPLJUDWLRQFRXUWPDWWHUVLQFOXGHFDVHVERQGUHGHWHUPLQDWLRQVDQGPRWLRQVWRUHRSHQUHFRQVLGHU
DQGUHFDOHQGDU

,PPLJUDWLRQFRXUWFDVHVLQFOXGHWZHOYHFDVHW\SHVGLYLGHGLQWRIRXUFDWHJRULHV,FDVHW\SHV
LQFOXGHUHPRYDOGHSRUWDWLRQDQGH[FOXVLRQFDVHV,FDVHW\SHVLQFOXGHDV\OXPRQO\DQG
ZLWKKROGLQJRQO\FDVHV5HYLHZFDVHW\SHVLQFOXGHFUHGLEOHIHDUUHYLHZUHDVRQDEOHIHDUUHYLHZDQG
FODLPHGVWDWXVUHYLHZFDVHV2WKHUFDVHW\SHVLQFOXGHUHVFLVVLRQQRQUHPRYDO1LFDUDJXDQ$GMXVWPHQW
DQG&HQWUDO$PHULFDQ5HOLHI$FW 1$&$5$ GHSDUWXUHFRQWURODQGFRQWLQXHGGHWHQWLRQUHYLHZ
FDVHV

,PPLJUDWLRQFRXUWUHFHLSWVLVWKHWRWDOQXPEHURIFKDUJLQJGRFXPHQWVERQGUHGHWHUPLQDWLRQVDQG
PRWLRQVWRUHRSHQUHFRQVLGHUDQGUHFDOHQGDUUHFHLYHGZLWKLQWKHUHSRUWLQJSHULRG

,PPLJUDWLRQFRXUWPDWWHUFRPSOHWLRQVLVWKHWRWDOQXPEHURILPPLJUDWLRQMXGJHGHFLVLRQVRQFDVHV
DQGERQGUHGHWHUPLQDWLRQVSOXVWKHWRWDOQXPEHURIGHQLHGPRWLRQVWRUHRSHQUHFRQVLGHUDQG
UHFDOHQGDU

,QLWLDOFDVHFRPSOHWLRQ ,&& LVWKHILUVWGLVSRVLWLYHGHFLVLRQUHQGHUHGE\DQLPPLJUDWLRQMXGJH)RU
LQVWDQFHDQ,UHPRYDOFDVHLVFRPSOHWHGE\DQRUGHURIUHPRYDOUHOLHIYROXQWDU\GHSDUWXUH
WHUPLQDWLRQRURWKHU$QRUGHUJUDQWLQJDFRQWLQXDQFHFKDQJLQJYHQXHRUDGPLQLVWUDWLYHO\FORVLQJD
FDVHLVQRWDGLVSRVLWLYHGHFLVLRQDQGWKXVGRHVQRWFRQVWLWXWHDFDVHFRPSOHWLRQ

6XEVHTXHQWFDVHFRPSOHWLRQUHIHUVWRDQ\GLVSRVLWLYHGHFLVLRQE\DQLPPLJUDWLRQMXGJHDIWHUDQ,&&





                                                                                                         ͸
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                         '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 223 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,00,*5$7,21&28576
3(1',1*&$6(/2$'

    )LJXUH7KHQXPEHU                                   )LJXUH2&,-3HQGLQJ&DVHORDG
    RISHQGLQJLPPLJUDWLRQ
    FRXUWFDVHVKDVJURZQ             900,000
    E\SHUFHQWVLQFHWKH           800,000
    HQGRI)<DQGE\            700,000
                                       600,000
    SHUFHQWVLQFHWKH              500,000
    HQGRI)<                   400,000
                                       300,000
                                       200,000
                                       100,000
                                             0
                                                       FY 14         FY 15        FY 16        FY 17      FY 18
                                          Pending     430,078       460,034      521,439      656,369    789,258
                                                                                                                       





,$1',1(:17$¶6$1'727$/&203/(7,216


                                   )LJXUH1HZ17$¶VDQG7RWDO&RPSOHWLRQV

                                     350,000
                                     300,000
                                     250,000
                                     200,000
                                     150,000
                                     100,000
                                       50,000
                                             0
                                                   FY 14      FY 15     FY 16     FY 17     FY 18
                              New NTA's           230,108    192,991   228,452   295,214   308,304
                              Total Completions 142,124      143,717   143,506   163,159   195,571
                                                                                                     
                                                                



                                                                                                                           ͹
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                         '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 224 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


                                    7DEOH,PPLJUDWLRQ&RXUWV3HQGLQJ&DVHV
                                       ,PPLJUDWLRQ&RXUW 3H QGLQJ&DVH VDVRI
                                             $GHODQWR                
                                            $UOLQJWRQ               
                                              $WODQWD               
                                              $XURUD                  
                                            %DOWLPRUH               
                                              %DWDYLD                 
                                          %ORRPLQJWRQ                
                                              %RVWRQ                
                                              %XIIDOR                
                                            &KDUORWWH               
                                             &KLFDJR                
                                            &OHYHODQG               
                                               'DOODV               
                                              'HQYHU                
                                              'HWURLW                
                                              (O3DVR                
                                           (O3DVR63&                
                                            (OL]DEHWK                 
                                               (OR\                   
                                              )LVKNLOO                 
                                             )ORUHQFH                 
                                            +DUOLQJHQ                
                                             +DUWIRUG                
                                             +RQROXOX                 
                                             +RXVWRQ                
                                          +RXVWRQ63&                
                                             ,PSHULDO                
                                           .DQVDV&LW\               
                                              .URPH                   
                                            /DV9HJDV                
                                              /D6DOOH                 
                                         /RV$QJHOHV 1             
                                         /RV$QJHOHV '               
                                            /RXLVYLOOH               
                                            0HPSKLV                 
                                              0LDPL                 
                                           1HZ2UOHDQV              
                                         1HZ<RUN&LW\             
                                             1HZDUN                 
                                             2DNGDOH                  
                                              2PDKD                 
                                             2UODQGR                
                                            2WD\0HVD                 
                                               2WHUR                  
                                             3HDUVDOO                 
                                           3KLODGHOSKLD             
                                             3KRHQL[                 
                                            3RUW,VDEHO               
                                             3RUWODQG                
                                              6DLSDQ                  
                                          6DOW/DNH&LW\             
                                           6DQ$QWRQLR              
                                            6DQ'LHJR                
                                          6DQ)UDQFLVFR             
                                             6DQ-XDQ                 
                                              6HDWWOH               
                                              6WHZDUW                 
                                             7 DFRPD                  
                                              7 XFVRQ                 
                                               8OVWHU                  
                                              9DULFN                  
                                               <RUN                   
                                               7RWDO                                


                                                                                                             ͺ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                               '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 225 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


727$/,0$77(565(&(,9('$1'&203/(7('

    )LJXUH7KHQXPEHU                           )LJXUH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV
    RI,PDWWHUVWKH
                                                      500,000
    LPPLJUDWLRQFRXUWV
    UHFHLYHGLQFUHDVHGE\                            400,000
    VHYHQSHUFHQWEHWZHHQ                            300,000
    )<DQG)<                             200,000
    7KHQXPEHURI,                              100,000
    PDWWHUVWKHLPPLJUDWLRQ                                   0
    FRXUWVFRPSOHWHG                                                FY 14       FY 15       FY 16       FY 17        FY 18
                                                    Receipts        307,024     274,914     316,332     406,092      434,158
    LQFUHDVHGE\SHUFHQW
                                                    Completions     203,338     204,928     207,239     243,276      291,370
    IURP)<WR)<                                                                                                        
    


    )LJXUH1HZ17$V                  )LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\7\SH
    FRQVWLWXWHWKHEXONRI
    WKHFRXUWV¶ZRUN                         300,000
                                               200,000
                                              100,000
                                                        0
                                                               FY 14        FY 15         FY 16       FY 17       FY 18
                                               New NTAs        226,673      189,673       224,959     291,430     304,342
                                               Bonds           60,476         60,066      63,411       78,454       91,291
                                               Motions         19,875         25,175      27,962       36,208       38,525
                                               Total           307,024      274,914       316,332     406,092     434,158
                                                                                                                                   

    )LJXUH7KHPDMRULW\             )LJXUH,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\7\SH
    RIPDWWHUVFRPSOHWHG
    DUH,,&&V
                                                               120,000

                                                                   80,000

                                                                   40,000

                                                                        0
                                                                             FY 14   FY 15   FY 16   FY 17   FY 18
                                            Initial Case Completions        128,464 131,431 130,554 150,757 182,421
                                            Subsequent Case
                                                                            10,629     9,670       10,070   9,049      9,656
                                              Completions
                                            Bonds                           59,869     59,563      62,218   77,387    91,056
                                            Motions (Not Granted)             4,376    4,264        4,397   6,083      8,233
                                            Total                           203,338 204,928 207,239 243,276 291,366
                                                                                                                                       



                                                                                                                                           ͻ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                     '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 226 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


                   7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV5HFHLYHGE\&RXUW
                            )<                  )<                       5DWH RI
           ,PPLJUDWLRQ
                              7RWDO                                               &KDQJH              .H \
             &RXUW                   7 RWDO0DWWHUV 1HZ17   $V    %RQGV 0RWLRQV 7RWDO0DWWH UV
                            0DWWH UV
              $GHODQWR                                                    JURZWK
             $UOLQJWRQ                                    
                                                                                                  LQ7 RWDO0DWWHUV
               $WODQWD                                       
               $XURUD                                                        5HFHLYHG
             %DOWLPRUH                                                  GH FUH DVH 
               %DWDYLD                                           
                                                                                                  LQ7 RWDO0DWWHUV
            %ORRPLQJWRQ                                         
               %RVWRQ                                                   5HFHLYHG
               %XIIDOR                                                 
             &KDUORWWH                                          
               &KLFDJR                                     
             &OHYHODQG                                         
                'DOODV                                      
               'HQYHU                                             
               'HWURLW                                         
               (O3DVR                                              
            (O3DVR63&                                        
              (OL]DEHWK                                         
                (OR\                                           
               )LVKNLOO                                                    
              )ORUHQFH                                           
             +DUOLQJHQ                                           
              +DUWIRUG                                          
              +RQROXOX                                                  
              +RXVWRQ                                        
            +RXVWRQ63&                                      
              ,PSHULDO                                        
            .DQVDV&LW\                                        
               .URPH                                          
             /DV9HJDV                                         
               /D6DOOH                                           
          /RV$QJHOHV 1                                     
          /RV$QJHOHV '                                        
             /RXLVYLOOH                                           
              0HPSKLV                                             
               0LDPL                                         
            1HZ2UOHDQV                                            
          1HZ<RUN&LW\                                     
               1HZDUN                                          
               2DNGDOH                                          
               2PDKD                                           
               2UODQGR                                         
             2WD\0HVD                                         
                2WHUR                                           
               3HDUVDOO                                         
            3KLODGHOSKLD                                          
              3KRHQL[                                            
             3RUW,VDEHO                                        
              3RUWODQG                                            
               6DLSDQ                                                       
           6DOW/DNH&LW\                                         
            6DQ$QWRQLR                                         
             6DQ'LHJR                                             
           6DQ)UDQFLVFR                                   
              6DQ-XDQ                                                 
               6HDWWOH                                              
               6WHZDUW                                          
              7 DFRPD                                           
               7 XFVRQ                                                   
                8OVWHU                                                   
               9DULFN                                          
                <RUN                                           
                7RWDO                                                               

                                                                                                                             ͳͲ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                               '2-,)5
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 227 of 1770
                86'(3$570(172)-867,&(
                                                                    67$7,67,&6<($5%22.
                (;(&87,9(2)),&()25
                                                                                )<
                ,00,*5$7,215(9,(:


              7DEOH7RWDO,,PPLJUDWLRQ&RXUW0DWWHUV&RPSOHWHGE\&RXUWDQG7\SH
                      )<                             )<                              5DWH RI
    ,PPLJUDWLRQ
                        7RWDO    7 RWDO ,QLWLDO&DVH 6XEVHTXHQW&DVH        0RWLRQV1RW   &KDQJH             .H \
      &RXUW                                                              %RQGV
                      0DWWH UV   0DWWHUV &RPSOHWLRQV &RPSOHWLRQV                 *UDQWHG     7RWDO0DWWH UV
        $GHODQWR                                                                     JURZWK
       $UOLQJWRQ                                                         
                                                                                                              LQ7 RWDO0DWWHUV
         $WODQWD                                                        
         $XURUD                                                                       &RPSOHWHG
       %DOWLPRUH                                                                   GH FUH DVH 
         %DWDYLD                                                            
                                                                                                              LQ7 RWDO0DWWHUV
      %ORRPLQJWRQ                                                        
         %RVWRQ                                                                      &RPSOHWHG
         %XIIDOR                                                                    
       &KDUORWWH                                                          
         &KLFDJR                                                        
       &OHYHODQG                                                         
          'DOODV                                                        
         'HQYHU                                                             
         'HWURLW                                                         
         (O3DVR                                                             
      (O3DVR63&                                                        
        (OL]DEHWK                                                          
          (OR\                                                            
         )LVKNLOO                                                                    
        )ORUHQFH                                                            
       +DUOLQJHQ                                                           
        +DUWIRUG                                                              
        +RQROXOX                                                                  
        +RXVWRQ                                                            
      +RXVWRQ63&                                                        
        ,PSHULDO                                                             
      .DQVDV&LW\                                                        
         .URPH                                                           
       /DV9HJDV                                                         
         /D6DOOH                                                          
    /RV$QJHOHV 1                                                        
    /RV$QJHOHV '                                                        
       /RXLVYLOOH                                                               
        0HPSKLV                                                              
         0LDPL                                                             
      1HZ2UOHDQV                                                            
    1HZ<RUN&LW\                                                     
         1HZDUN                                                             
         2DNGDOH                                                          
         2PDKD                                                           
         2UODQGR                                                          
       2WD\0HVD                                                          
          2WHUR                                                            
         3HDUVDOO                                                         
      3KLODGHOSKLD                                                          
        3KRHQL[                                                             
       3RUW,VDEHO                                                        
        3RUWODQG                                                                    
         6DLSDQ                                                                          
     6DOW/DNH&LW\                                                          
      6DQ$QWRQLR                                                          
       6DQ'LHJR                                                            
     6DQ)UDQFLVFR                                                    
        6DQ-XDQ                                                                   
         6HDWWOH                                                              
         6WHZDUW                                                          
        7 DFRPD                                                           
         7 XFVRQ                                                                     
          8OVWHU                                                                      
         9DULFN                                                           
          <RUN                                                             
          7RWDO                                                                            

                                                                                                                                   ͳͳ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                              '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 228 of 1770
               86'(3$570(172)-867,&(
                                                                   67$7,67,&6<($5%22.
               (;(&87,9(2)),&()25
                                                                               )<
               ,00,*5$7,215(9,(:


&$6(65(&(,9('$1'&203/(7('%<7<3(
                              7DEOH,PPLJUDWLRQ&RXUW&DVHV5HFHLYHGE\&DVH7\SH
                          7\SH RI&DVH          )<         )<        )<            )<      )<
                            5HPRYDO                                                 
                          &UHGLEOH)HDU                                                      
                      :LWKKROGLQJ2QO\                                                       
                      5HDVRQDEOH)HDU                                                        
                          $V\OXP2QO\                                                                    
                            5HVFLVVLRQ                                                                       
                          &ODLPHG6WDWXV                                                                       
                           'HSRUWDWLRQ                                                                            
                            1$&$5$                                                                                
                            ([FOXVLRQ                                                                             
                &RQWLQXHG'HWHQWLRQ5HYLHZ                                                                        
                              7RWDO                                                 
                                                                                                                               
          7DEOH,PPLJUDWLRQ&RXUW,QLWLDODQG6XEVHTXHQW&DVH&RPSOHWLRQVE\&DVH7\SH
                                     )<             )<            )<            )<            )<
          7\SH RI&DVH
                                ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW ,QLWLDO 6XEVHTXHQW
           'HSRUWDWLRQ                                                                 
            ([FOXVLRQ                                                                                
             5HPRYDO                                            
           &UHGLEOH)HDU                                                                     
          5HDVRQDEOH)HDU                                                                    
          &ODLPHG6WDWXV                                                                                      
           $V\OXP2QO\                                                                            
            5HVFLVVLRQ                                                                                      
    &RQWLQXHG'HWHQWLRQ5HYLHZ                                                                                   
            1$&$5$                                                                                               
         :LWKKROGLQJ2QO\                                                            
              7RWDO                                                        
                                                                                                                                            














                                                                                                                                            ͳʹ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                             '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 229 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,&$6(&203/(7,216%<'(&,6,21

    )LJXUH,,&&VLQFUHDVHG                                 )LJXUH,&DVH&RPSOHWLRQV
    SHUFHQWIURP)<WR
    )<                                                       200,000
                                                                    160,000
                                                                    120,000
                                                                    80,000
                                                                     40,000
                                                                          0
                                                                               FY 14   FY 15   FY 16   FY 17   FY 18
                                                      Initial Case Completion 128,464 131,431 130,554 150,757 182,421
                                                      Subsequent Case
                                                                              10,629 9,670 10,070 9,049        9,656
                                                          Completion
                                                      Total                     139,093 141,101 140,624 159,806 192,077
                                                                                                                               

    )LJXUH$OO,FDVH                                       )LJXUH,,&&VE\'HFLVLRQ
    RXWFRPHVH[FHSW³RWKHU´
    LQFUHDVHGLQ)<                                      200,000
                                                                160,000
                                                                120,000
                                                                 80,000
                                                                 40,000
                                                                      0
                                                                               FY 14    FY 15    FY 16    FY 17     FY 18
                                                      Removal                 76,061   79,444   77,193   98,451    116,508
                                                      Relief                  20,477   17,648   17,282   19,488    23,710
                                                      Voluntary Departure 13,862       10,023   9,130    13,652    22,189
                                                      Termination         17,691       23,874   26,465   18,653    19,530
                                                      Other                    373      442      484      513        484
                                                      Total                   128,464 131,431 130,554 150,757 182,421
                                                                                                                               

    )LJXUH)RU,FDVHV                 )LJXUH,6XEVHTXHQW&DVH&RPSOHWLRQVE\'HFLVLRQ
    VXEVHTXHQWFDVHFRPSOHWLRQV
    KDYHGHFUHDVHGE\DERXWQLQH
    SHUFHQWEHWZHHQ)<DQG                                    8,000
    )<                                                       4,000
                                                                        0
                                                                               FY 14   FY 15    FY 16    FY 17      FY 18
                                                     Removal                  2,480   2,329    2,526    3,012      3,777
                                                      Relief                   2,718   2,172    2,092    2,159      2,418
                                                      Voluntary Departure      640      395      385      493        709
                                                      Termination              4,532   4,590    4,861    3,204      2,501
                                                      Other                    259      184      206      181        251
                                                      Total                   10,629   9,670    10,070   9,049      9,656
                                                                                                                               


                                                                                                                                   ͳ͵
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                 '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 230 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


    )LJXUH$GPLQLVWUDWLYH                                    )LJXUH$GPLQLVWUDWLYH&ORVXUHV
    FORVXUHVGHFUHDVHGE\DERXW
    SHUFHQWIURP)<WR)<                                    60,000
                                                             50,000
                                                                   40,000
                                                                   30,000
                                                                   20,000
                                                                   10,000
                                                                        0
                                                                               FY 14   FY 15    FY 16      FY 17      FY 18
                                                      Administratively Closed
                                                                              34,437   46,227   53,750     32,408     10,539
                                                              Cases
                                                      Motions to Recalendar
                                                                              6,249    10,602   13,343     17,648     18,784
                                                            Granted
                                                                                                                                 

    )LJXUH7KHUDWHRILQFUHDVH                  )LJXUH,QDFWLYH3HQGLQJ(QGRI)LVFDO<HDU7RWDOV
    RIWKHLQDFWLYHSHQGLQJ
    FDVHORDGKDVVORZHGLQWKHSDVW                       400,000
    WZRILVFDO\HDUV)URP)<
    WR)<WKHLQDFWLYH
    SHQGLQJFDVHORDGRQO\
    LQFUHDVHGE\WKUHHSHUFHQW
                                                           200,000




                                                                  0
                                                                        FY 14     FY 15     FY 16         FY 17       FY 18
                                                      Inactive Pending 204,003   235,327   275,583       299,537     309,016
                                                                                                                                 





                                                                                                                                     ͳͶ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                   '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 231 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


    )LJXUH)RU,FDVHV                  )LJXUH7RWDO,&KDQJHVRI9HQXHDQG7UDQVIHUV
    FKDQJHVRIYHQXHKDYH
    LQFUHDVHGSHUFHQWVLQFH)<                            140,000
    DQGWUDQVIHUVKDYH                                  120,000
    LQFUHDVHGSHUFHQWLQWKH                              100,000
    VDPHSHULRG
                                                               80,000
                                                               60,000
                                                               40,000
                                                               20,000
                                                                          0
                                                                                FY 14       FY 15        FY 16     FY 17      FY 18
                                                      Changes of Venue         64,519      50,303       56,240    68,948     71,125
                                                      Transfers                40,899      37,673       41,889    46,635     55,041
                                                      Total                   105,418      87,976       98,129    115,583    126,166
                                                                                                                                         

                        7DEOH&UHGLEOH)HDU &) DQG5HDVRQDEOH)HDU 5) 5HYLHZ
                                              ,&&VE\'HFLVLRQ

                                    )<              )<                 )<            )<           )<
             'LVSRVLWLRQ
                                  &)        5)         &)          5)          &)        5)      &)        5)       &)        5)
         $IILUPHG'+6'HFLVLRQ                                                  
         9DFDWHG'+6'HFLVLRQ                                                            
                2WKHU                                                                                       
                7RWDO                                                           
                                                                                                                                     





                                                                                                                                             ͳͷ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                           '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 232 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


                                 7DEOH,&KDQJHVRI9HQXHDQG7UDQVIHUV
                                   ,PPLJUDWLRQ&RXUW &KDQJH VRI9H QXH 7UDQVIH UV  7RWDO
                                         $GHODQWR                           
                                        $UOLQJWRQ                         
                                         $WODQWD                          
                                          $XURUD                             
                                        %DOWLPRUH                         
                                         %DWDYLD                               
                                      %ORRPLQJWRQ                           
                                          %RVWRQ                            
                                          %XIIDOR                               
                                        &KDUORWWH                               
                                         &KLFDJR                          
                                        &OHYHODQG                           
                                           'DOODV                           
                                          'HQYHU                                
                                          'HWURLW                           
                                         (O3DVR                            
                                       (O3DVR63&                           
                                        (OL]DEHWK                            
                                           (OR\                               
                                          )LVKNLOO                               
                                         )ORUHQFH                            
                                        +DUOLQJHQ                           
                                         +DUWIRUG                               
                                         +RQROXOX                                
                                         +RXVWRQ                          
                                      +RXVWRQ63&                         
                                         ,PSHULDO                           
                                       .DQVDV&LW\                            
                                          .URPH                             
                                        /DV9HJDV                           
                                          /D6DOOH                               
                                     /RV$QJHOHV 1                         
                                     /RV$QJHOHV '                         
                                        /RXLVYLOOH                             
                                        0HPSKLV                               
                                          0LDPL                              
                                       1HZ2UOHDQV                           
                                     1HZ<RUN&LW\                          
                                         1HZDUN                             
                                         2DNGDOH                              
                                          2PDKD                               
                                         2UODQGR                              
                                        2WD\0HVD                            
                                           2WHUR                                 
                                          3HDUVDOO                          
                                       3KLODGHOSKLD                         
                                         3KRHQL[                             
                                        3RUW,VDEHO                         
                                         3RUWODQG                               
                                          6DLSDQ                                    
                                      6DOW/DNH&LW\                           
                                       6DQ$QWRQLR                       
                                        6DQ'LHJR                             
                                      6DQ)UDQFLVFR                       
                                         6DQ-XDQ                                 
                                          6HDWWOH                               
                                          6WHZDUW                            
                                         7 DFRPD                              
                                          7 XFVRQ                                
                                           8OVWHU                                
                                          9DULFN                              
                                           <RUN                             
                                           7RWDO                          



                                                                                                               ͳ͸
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                 '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 233 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


,,&&6%<&28175<2)1$7,21$/,7<
(2,5,-VKHDUFDVHVIURPPDQ\GLIIHUHQWQDWLRQDOLWLHVHDFK\HDU


    )LJXUH$ERXWSHUFHQW                                )LJXUH,,&&VE\1DWLRQDOLW\
    RI,,&&VLQ)<ZHUH
    FDVHVRIQDWLRQDOVIURP
    0H[LFR*XDWHPDOD+RQGXUDV
    RU(O6DOYDGRU
                                                             0%          20%           40%         60%          80%        100%
    7DEOH,QWKHODVWILYH\HDUV
    0H[LFR*XDWHPDOD+RQGXUDV                                                    Initial Case Completions
                                                  Mexico                                       58,800
    (O6DOYDGRU&KLQD,QGLD
                                                  Guatemala                                  31,286
    (FXDGRUDQG&XEDZHUHHLJKW
                                                  Honduras                                   24,622
    RIWKHWRSWHQFRXQWULHVRI
                                                  El Salvador                                22,712
    QDWLRQDOLW\
                                                  Other                                      45,001
                                                                                                                                     

                            7DEOH,,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\
     5DQN         )<                 )<                   )<                  )<                )<
                  0H[LFR                  0H[LFR                    0H[LFR                   0H[LFR                 0H[LFR
                *XDWHPDOD                +RQGXUDV                 *XDWHPDOD                *XDWHPDOD              *XDWHPDOD
                 +RQGXUDV               *XDWHPDOD                  +RQGXUDV                 +RQGXUDV               +RQGXUDV
                (O6DOYDGRU             (O6DOYDGRU               (O6DOYDGRU              (O6DOYDGRU            (O6DOYDGRU
                   &KLQD                   &KLQD                     &KLQD                    &KLQD                  &KLQD
                    &XED                  (FXDGRU                   (FXDGRU                    +DLWL                  +DLWL
             'RPLQLFDQ5HSXEOLF      'RPLQLFDQ5HSXEOLF        'RPLQLFDQ5HSXEOLF            (FXDGRU                  ,QGLD
                  (FXDGRU                   ,QGLD                     &XED              'RPLQLFDQ5HSXEOLF          (FXDGRU
                    ,QGLD                   &XED                      ,QGLD                    &XED                   &XED
                 -DPDLFD                 -DPDLFD                   -DPDLFD                    ,QGLD                 %UD]LO
                &RORPELD                   +DLWL                  &RORPELD                   %UD]LO           'RPLQLFDQ5HSXEOLF
                   +DLWL                &RORPELD                     +DLWL                  -DPDLFD                -DPDLFD
               3KLOLSSLQHV                 3HUX                     %UD]LO                 &RORPELD               &RORPELD
                   3HUX                3KLOLSSLQHV                 6RPDOLD                 1LFDUDJXD              1LFDUDJXD
                1LFDUDJXD               1LFDUDJXD                 1LFDUDJXD                5RPDQLD                5RPDQLD
                  %UD]LO                  %UD]LO                     3HUX                     3HUX                   3HUX
                 1LJHULD                 6RPDOLD                    *KDQD                    1HSDO                  1HSDO
                  1HSDO                  1LJHULD                 3KLOLSSLQHV              3KLOLSSLQHV            9HQH]XHOD
                (WKLRSLD                (WKLRSLD                    1LJHULD                3DNLVWDQ                 1LJHULD
                  5XVVLD                  1HSDO                   3DNLVWDQ                   *KDQD               %DQJODGHVK
                  (J\SW                %DQJODGHVK                   1HSDO                    1LJHULD              3DNLVWDQ
                3DNLVWDQ                3DNLVWDQ                 %DQJODGHVK                  (ULWUHD                (ULWUHD
                9LHWQDP                   *KDQD                     &DQDGD                   &DQDGD              3KLOLSSLQHV
                  .HQ\D                 9LHWQDP                   5RPDQLD                 9HQH]XHOD              &DPHURRQ
                  &DQDGD                 &DQDGD                     (J\SW                 &DPHURRQ                  5XVVLD
                                                                                                                                         


                                                                                                                                         ͳ͹
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                      '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 234 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


,,&&6%</$1*8$*(
,QSDUDOOHOWRWKHPDQ\QDWLRQDOLWLHVWKDWFRPHEHIRUH,-VWKHUHDUHVLPLODUO\KXQGUHGVRIODQJXDJHVLQ
ZKLFKKHDULQJVDUHFRQGXFWHG(2,5SURYLGHVLQWHUSUHWDWLRQVHUYLFHVIRUDOODOLHQVLQSURFHHGLQJVDV
DSSURSULDWH


    )LJXUH$ERXWSHUFHQW                                    )LJXUH,,&&VE\/DQJXDJH
    RI,,&&VLQ)<ZHUH
    FDVHVRI6SDQLVKRU(QJOLVK
    VSHDNLQJDOLHQV
                                                              0%           20%             40%           60%          80%         100%
    7DEOH,QWKHODVWILYH\HDUV
    VL[RIWKHWRSWHQODQJXDJHV                                                         Initial Case Completions
    ZHUH6SDQLVK(QJOLVK                        Spanish                                         134,611
    0DQGDULQ3XQMDEL$UDELFRU                 English                                        19,498
                                                   Mandarin                                        5,413
    5XVVLDQ
                                                   Other                                          22,899
                                                                                                                                              

                                      7DEOH,,&&VE\7RS/DQJXDJHV
     5DQN          )<                   )<                     )<                     )<                 )<
                   6SDQLVK                   6SDQLVK                     6SDQLVK                     6SDQLVK                 6SDQLVK
                   (QJOLVK                   (QJOLVK                     (QJOLVK                     (QJOLVK                 (QJOLVK
                  0DQGDULQ                 0DQGDULQ                    0DQGDULQ                    0DQGDULQ                0DQGDULQ
              8QNQRZQ/DQJXDJH        8QNQRZQ/DQJXDJH            8QNQRZQ/DQJXDJH                   &UHROH                  &UHROH
                   5XVVLDQ                   $UDELF                      $UDELF               8QNQRZQ/DQJXDJH        8QNQRZQ/DQJXDJH
                   $UDELF                    5XVVLDQ                     3XQMDEL                     3XQMDEL                 3XQMDEL
                   3XQMDEL                   3XQMDEL                     5XVVLDQ                  3RUWXJXHVH               3RUWXJXHVH
                   &UHROH                    &UHROH                    3RUWXJXHVH                    $UDELF                  $UDELF
                   )UHQFK                    6RPDOL                       0DP                        5XVVLDQ                  0DP
                3RUWXJXHVH                  )UHQFK                      6RPDOL                       0DP                    5XVVLDQ
                  .RUHDQ                  3RUWXJXHVH                    &UHROH                      )UHQFK                  4XLFKH
                  1HSDOL                    4XLFKH                      4XLFKH                      4XLFKH                  1HSDOL
                  6RPDOL                    1HSDOL                      )UHQFK                      1HSDOL                  )UHQFK
                )RR&KRZ                     0DP                        1HSDOL               7 LJULJQD(ULWUHDQ          .RQMREDO
                 $PKDULF                    %HQJDOL                   )RR&KRZ              5RPDQLDQ0ROGRYDQ        7 LJULJQD(ULWUHDQ
                9LHWQDPHVH                )RR&KRZ                      %HQJDOL                    .RQMREDO                 %HQJDOL
                 *XMDUDWL                   .RUHDQ                     $PKDULF                      6RPDOL          5RPDQLDQ0ROGRYDQ
                  4XLFKH                   $PKDULF                      .RUHDQ                      %HQJDOL                  8UGX
                   0DP                   9LHWQDPHVH              7 LJULJQD(ULWUHDQ                8UGX                  $OEDQLDQ
                 7 DJDORJ            7 LJULJQD(ULWUHDQ              .RQMREDO                   )RR&KRZ                )RR&KRZ
                                                                                                                       .RQMREDO:HVWHUQ
                    8UGX                  *XMDUDWL               5RPDQLDQ0ROGRYDQ                .RUHDQ
                                                                                                                             $NDWHNR
                  $OEDQLDQ                $OEDQLDQ                      8UGX                     $OEDQLDQ                  *XMDUDWL
                 $UPHQLDQ                 .RQMREDO                    $OEDQLDQ                   $PKDULF                     +LQGL
                 ,QGRQHVLDQ               7 DJDORJ                   9LHWQDPHVH                 9LHWQDPHVH                  6RPDOL
             7 LJULJQD(ULWUHDQ           8UGX                     $UPHQLDQ                     *XMDUDWL                9LHWQDPHVH
                                                                                                                                                  

                                                                                                                                                  ͳͺ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                            '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 235 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


,,&&6)25'(7$,1('&$6(6
'HWHQWLRQORFDWLRQVLQFOXGH'+66HUYLFH3URFHVVLQJ&HQWHUV 63& '+6FRQWUDFWGHWHQWLRQIDFLOLWLHV
VWDWHDQGORFDOJRYHUQPHQWMDLOVDQG%XUHDXRI3ULVRQVLQVWLWXWLRQV)RUWKHSXUSRVHRI)LJXUH
,QVWLWXWLRQDO+HDULQJ3URJUDP ,+3 FDVHVDUHFRQVLGHUHGGHWDLQHGFDVHVDVDUHFDVHVRI
XQDFFRPSDQLHGDOLHQFKLOGUHQ 8$& LQWKHFXVWRG\RIWKH'HSDUWPHQWRI+HDOWKDQG+XPDQ6HUYLFHV


    )LJXUH'HWDLQHG,                              )LJXUH,,&&VE\'HWHQWLRQ6WDWXV
    ,&&VLQFUHDVHGSHUFHQW
    IURP)<WR)<                                      200,000
                                                                    180,000
                                                                    160,000
                                                                   140,000
                                                                    120,000
                                                                    100,000
                                                                     80,000
                                                                     60,000
                                                                     40,000
                                                                     20,000
                                                                          0
                                                                                FY 14   FY 15    FY 16     FY 17      FY 18
                                                      Initial Case Completions
                                                                               51,450   40,627   40,115   54,273     62,676
                                                         for Detained Aliens
                                                      Initial Case Completions
                                                                               128,464 131,431 130,554 150,757 182,421
                                                              for All Aliens
                                                      Percent Detained         40%       31%      31%       36%       34%
                                                                                                                                

    )LJXUH7KHQXPEHURI                                )LJXUH,6WDQGDUG'HWDLQHG,&&V
    VWDQGDUGGHWDLQHGFRPSOHWLRQV
    ±DOLHQVDWOHDVW\HDUVRIDJH                   60,000
    WKDWDUHQRWDWDQ,+3ORFDWLRQ
    DUHQRW8$&RULQ++6                               50,000
    FXVWRG\DQGDUHQRW                                40,000
    FRQVLGHUHGWRKDYHFRPSHWHQF\
    FRQFHUQVRUWREHVXEMHFWWRWKH                    30,000
    )UDQFROLWLJDWLRQ±KDYH
    LQFUHDVHGSHUFHQWIURP)<                        20,000
    WR)<                                    10,000

                                                              0
                                                                      FY 14     FY 15       FY 16        FY 17       FY 18
                                                      Completions    44,864    34,106      32,622       45,569      53,303
                                                                                                                                






                                                                                                                                    ͳͻ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                  '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 236 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


                                             7DEOH,'HWDLQHG,&&V
                                                 ,PPLJUDWLRQ&RXUW &RPSOH WLRQV
                                                       $GHODQWR       
                                                      $UOLQJWRQ       
                                                        $WODQWD       
                                                        $XURUD        
                                                      %DOWLPRUH        
                                                        %DWDYLD        
                                                    %ORRPLQJWRQ        
                                                        %RVWRQ         
                                                        %XIIDOR         
                                                      &KDUORWWH         
                                                       &KLFDJR        
                                                      &OHYHODQG        
                                                         'DOODV       
                                                        'HQYHU         
                                                        'HWURLW       
                                                        (O3DVR        
                                                     (O3DVR63&      
                                                      (OL]DEHWK       
                                                         (OR\         
                                                        )LVKNLOO        
                                                       )ORUHQFH        
                                                      +DUOLQJHQ         
                                                       +DUWIRUG        
                                                       +RQROXOX        
                                                       +RXVWRQ          
                                                    +RXVWRQ63&       
                                                       ,PSHULDO        
                                                     .DQVDV&LW\       
                                                        .URPH         
                                                      /DV9HJDV       
                                                        /D6DOOH       
                                                   /RV$QJHOHV 1       
                                                   /RV$QJHOHV '     
                                                      /RXLVYLOOH        
                                                      0HPSKLV           
                                                        0LDPL           
                                                     1HZ2UOHDQV        
                                                   1HZ<RUN&LW\        
                                                        1HZDUN          
                                                       2DNGDOH        
                                                        2PDKD          
                                                       2UODQGR         
                                                      2WD\0HVD       
                                                         2WHUR        
                                                        3HDUVDOO      
                                                     3KLODGHOSKLD       
                                                       3KRHQL[          
                                                      3RUW,VDEHO     
                                                       3RUWODQG         
                                                        6DLSDQ          
                                                    6DOW/DNH&LW\     
                                                     6DQ$QWRQLR       
                                                      6DQ'LHJR         
                                                    6DQ)UDQFLVFR     
                                                       6DQ-XDQ         
                                                        6HDWWOH         
                                                        6WHZDUW       
                                                       7 DFRPD        
                                                        7 XFVRQ        
                                                         8OVWHU        
                                                        9DULFN        
                                                         <RUN         
                                                         7RWDO              


                                                                                                    ʹͲ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                      '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 237 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


,,167,787,21$/+($5,1*352*5$0&$6(65(&(,9('$1'&203/(7('
,+3LVDFRRSHUDWLYHHIIRUWEHWZHHQ(2,5'+6DQGYDULRXVIHGHUDOVWDWHDQGPXQLFLSDOFRUUHFWLRQV
DJHQFLHV,-VDQGFRXUWVWDIIHLWKHUWUDYHOWR,+3IDFLOLWLHVWRFRQGXFW,+3KHDULQJVRUWKH,-VFRQGXFW
WKHKHDULQJVE\YLGHRWHOHFRQIHUHQFLQJ


    )LJXUH1HZ,+3FDVH                                  )LJXUH,,+35HFHLSWVDQG,&&V
    UHFHLSWVLQFUHDVHGVOLJKWO\RYHU
    )<OHYHOV                                                   4,500
                                                                       4,000
                                                                      3,500
                                                                       3,000
                                                                       2,500
                                                                       2,000
                                                                       1,500
                                                                       1,000
                                                                        500
                                                                           0
                                                                                 FY 14    FY 15   FY 16   FY 17   FY 18
                                                      New NTAs                   3,916    2,914   3,568   2,581   2,790
                                                      Initial Case Completions   3,217    2,737   2,991   2,471   2,450
                                                                                                                            

                                          7DEOH,,+3,&&VE\'HFLVLRQ
                            'LVSRVLWLRQ         )<          )<       )<         )<    )<
                             5HPRYDO                                          
                           7 HUPLQDWLRQ                                                    
                               5HOLHI                                                      
                        9ROXQWDU\'HSDUWXUH                                                   
                               2WKHU                                                             
                        7RWDO&RPSOH WLRQV                                    
                                                                                                          





                                                                                                                                ʹͳ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                              '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 238 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


,,&&6:,7+$33/,&$7,216)255(/,()

    )LJXUH7KHSHUFHQW                     )LJXUH,,&&VE\$SSOLFDWLRQ)LOLQJ6WDWXV
    RIFRPSOHWHG,
    FDVHVZLWKDSSOLFDWLRQV
    IRUUHOLHILQFUHDVHG                             FY 18    44%                                                 56%
    DERXWSHUFHQWVLQFH
    )<                                         FY 17    37%                                                 63%

                                                      FY 16    34%                                                 66%
    
                                                      FY 15    31%                                                 69%

                                                      FY 14    35%                                                 65%

                                                              0%         20%        40%        60%        80%        100%
                                                                    FY 14       FY 15      FY 16      FY 17        FY 18
                                        With Applications          44,805      40,638     44,917     55,729       80,278
                                        Without Applications       83,659      90,793     85,637     95,028      102,143
                                        Total                      128,464     131,431    130,554    150,757     182,421
                                                                                                                              









                                                                                                                                  ʹʹ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 239 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


                                7DEOH,,&&VZLWK$SSOLFDWLRQVIRU5HOLHI
                                ,QLWLDO&DVH         1XPEH URI&RPSOH WLRQV 3H UFH QWZLWK
    ,PPLJUDWLRQ&RXUW                                                                                 .H \
                                &RPSOH WLRQV            ZLWK$SSOLFDWLRQV      $SSOLFDWLRQV
           $GHODQWR                                                                      !RI
          $UOLQJWRQ                                                       
                                                                                                 FRPSOHWLRQVKDG
           $WODQWD                                                        
            $XURUD                                                                      DSSOLFDWLRQV
          %DOWLPRUH                                                                    RI
           %DWDYLD                                                            
                                                                                                 FRPSOHWLRQVKDG
        %ORRPLQJWRQ                                                         
            %RVWRQ                                                                    DSSOLFDWLRQV
            %XIIDOR                                                           
          &KDUORWWH                                                       
           &KLFDJR                                                        
          &OHYHODQG                                                         
             'DOODV                                                       
            'HQYHU                                                          
            'HWURLW                                                         
            (O3DVR                                                         
         (O3DVR63&                                                        
          (OL]DEHWK                                                         
             (OR\                                                           
            )LVKNLOO                                                            
           )ORUHQFH                                                           
          +DUOLQJHQ                                                         
           +DUWIRUG                                                           
           +RQROXOX                                                           
           +RXVWRQ                                                        
        +RXVWRQ63&                                                       
           ,PSHULDO                                                           
         .DQVDV&LW\                                                        
            .URPH                                                         
          /DV9HJDV                                                       
            /D6DOOH                                                         
       /RV$QJHOHV 1                                                     
       /RV$QJHOHV '                                                       
          /RXLVYLOOH                                                        
          0HPSKLV                                                         
            0LDPL                                                         
         1HZ2UOHDQV                                                        
       1HZ<RUN&LW\                                                    
            1HZDUN                                                        
           2DNGDOH                                                          
            2PDKD                                                           
           2UODQGR                                                        
          2WD\0HVD                                                         
             2WHUR                                                          
            3HDUVDOO                                                        
         3KLODGHOSKLD                                                     
           3KRHQL[                                                        
          3RUW,VDEHO                                                       
           3RUWODQG                                                           
            6DLSDQ                                                              
        6DOW/DNH&LW\                                                    
         6DQ$QWRQLR                                                      
          6DQ'LHJR                                                       
        6DQ)UDQFLVFR                                                     
           6DQ-XDQ                                                            
            6HDWWOH                                                       
            6WHZDUW                                                         
           7 DFRPD                                                        
            7 XFVRQ                                                           
             8OVWHU                                                            
            9DULFN                                                          
             <RUN                                                           
             7RWDO                                                     
                                                                                                                    

                                                                                                                        ʹ͵
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                      '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 240 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,$6</80&$6(65(&(,9('$1',&&6
7KHUHDUHWZRW\SHVRIDV\OXPSURFHVVHV±GHIHQVLYHDQGDIILUPDWLYH7KHGHIHQVLYHDV\OXPSURFHVV
DSSOLHVWRDOLHQVZKRDSSHDUEHIRUH(2,5DQGZKRUHTXHVWDV\OXPEHIRUHDQ,-7KHDIILUPDWLYH
DV\OXPSURFHVVDSSOLHVWRDOLHQVZKRLQLWLDOO\ILOHDQDV\OXPDSSOLFDWLRQZLWK86&,6DQG
VXEVHTXHQWO\KDYHWKDWDSSOLFDWLRQUHIHUUHGE\86&,6WR(2,5


    )LJXUH'HIHQVLYHDV\OXP                                    )LJXUH$V\OXP,5HFHLSWV
    UHFHLSWVKDYHLQFUHDVHG
    VLJQLILFDQWO\ SHUFHQW 
                                                      140,000
    IURP)<WR)<,Q
                                                      120,000
    WKHVDPHSHULRGDIILUPDWLYH
    DV\OXPUHFHLSWVKDYHLQFUHDVHG                   100,000
    SHUFHQW                                     80,000
                                                       60,000
                                                      40,000
                                                       20,000
                                                               0
                                                                     FY 14     FY 15    FY 16    FY 17       FY 18
                                                      Affirmative   16,251    17,292   12,721   22,156      49,004
                                                      Defensive     30,886    45,895   69,009   120,815    110,469
                                                      Total         47,137    63,187   81,730   142,971    159,473
                                                                                                                        

    )LJXUH$V\OXPUHFHLSWV                               )LJXUH$V\OXP,5HFHLSWVDQG,&&V
    LQFUHDVHGSHUFHQWIURP)<
    WR)<FRPSOHWLRQV                       150,000
    LQFUHDVHGE\SHUFHQWRYHU                      130,000
    WKHVDPHSHULRG                                  110,000
                                                         90,000
    
                                                         70,000
                                                         50,000
                                                         30,000
                                                         10,000
                                                         -10,000
                                                                      FY 14    FY 15    FY 16    FY 17      FY 18
                                                      Receipts       47,137   63,187   81,730   142,971    159,473
                                                      Completions    27,667   27,590   32,981   42,907      62,382
                                                                                                                        







                                                                                                                            ʹͶ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                          '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 241 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


                               7DEOH$V\OXP,,&&VE\&RXUWIRU)<
                                                 ,PPLJUDWLRQ&RXUW &RPSOH WLRQV
                                                       $GHODQWR        
                                                      $UOLQJWRQ       
                                                        $WODQWD        
                                                        $XURUD         
                                                      %DOWLPRUH       
                                                        %DWDYLD        
                                                    %ORRPLQJWRQ        
                                                        %RVWRQ        
                                                        %XIIDOR        
                                                      &KDUORWWH        
                                                       &KLFDJR        
                                                      &OHYHODQG        
                                                         'DOODV        
                                                        'HQYHU         
                                                        'HWURLW        
                                                        (O3DVR        
                                                     (O3DVR63&       
                                                      (OL]DEHWK        
                                                         (OR\          
                                                        )LVKNLOO        
                                                       )ORUHQFH        
                                                      +DUOLQJHQ        
                                                       +DUWIRUG        
                                                       +RQROXOX        
                                                       +RXVWRQ        
                                                    +RXVWRQ63&        
                                                       ,PSHULDO        
                                                     .DQVDV&LW\       
                                                        .URPH          
                                                      /DV9HJDV        
                                                        /D6DOOH        
                                                   /RV$QJHOHV 1     
                                                   /RV$QJHOHV '      
                                                      /RXLVYLOOH       
                                                      0HPSKLV         
                                                        0LDPL         
                                                     1HZ2UOHDQV       
                                                   1HZ<RUN&LW\     
                                                        1HZDUN        
                                                       2DNGDOH         
                                                        2PDKD          
                                                       2UODQGR        
                                                      2WD\0HVD        
                                                         2WHUR         
                                                        3HDUVDOO       
                                                     3KLODGHOSKLD      
                                                       3KRHQL[         
                                                      3RUW,VDEHO      
                                                       3RUWODQG        
                                                        6DLSDQ          
                                                    6DOW/DNH&LW\     
                                                     6DQ$QWRQLR      
                                                      6DQ'LHJR        
                                                    6DQ)UDQFLVFR     
                                                       6DQ-XDQ         
                                                        6HDWWOH        
                                                        6WHZDUW        
                                                       7 DFRPD         
                                                        7 XFVRQ        
                                                         8OVWHU         
                                                        9DULFN         
                                                         <RUN          
                                                         7RWDO       
                                                                                  


                                                                                                    ʹͷ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                      '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 242 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


,$6</80,&&6%<'(&,6,21
$QDV\OXPDSSOLFDWLRQDOVRJHQHUDOO\VHUYHVDVDQDSSOLFDWLRQIRUZLWKKROGLQJRIUHPRYDOXQGHUVHFWLRQ
 E  RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW ,1$ $VVXFK(2,5UHSRUWVRQWKHVHWZRIRUPVRI
UHOLHIDQGSURWHFWLRQIURPUHPRYDOFRQWHPSRUDQHRXVO\


    )LJXUH,QWKHSDVWILYH                           )LJXUH$V\OXP,,&&VE\'HFLVLRQ
    \HDUVDV\OXPJUDQWVKDYH
    LQFUHDVHGE\DERXWSHUFHQW
    ,QWKHVDPHSHULRGGHQLDOV                  FY 18

    LQFUHDVHGSHUFHQW                       FY 17
                                                  FY 16
                                                  FY 15
                                                  FY 14

                                                          0%           20%           40%         60%            80%        100%
                                                               FY 14         FY 15          FY 16        FY 17          FY 18
                                                 Grants        8,637         8,168          8,728       10,663         13,248
                                                 Denials       9,121         8,727          11,676      17,641         26,689
                                                 Other         9,909         10,695         12,577      14,603         22,445
                                                                                                                                    

    )LJXUH7KHGHIHQVLYH                 )LJXUH$IILUPDWLYHDQG'HIHQVLYH$V\OXP,,&&VE\
    JUDQWUDWHLVFRQVLVWHQWO\ORZHU                                  'HFLVLRQ
    WKDQWKDWRIDIILUPDWLYHDV\OXP
    DSSOLFDWLRQV                           100%
                                               90%
                                               80%
                                               70%
                                               60%
                                               50%
                                               40%
                                               30%
                                               20%
                                               10%
                                                0%
                                                          FY 13         FY 14          FY 15           FY 16          FY 17

                                                               Affirmative Grants           Defensive Grants
                                                               Affirmative Denials          Defensive Denials
                                                               Affirmative Other Closures   Defensive Other Closures
                                                                                                                                    




                                                                                                                                        ʹ͸
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                      '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 243 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:



    )LJXUH                      )LJXUH$V\OXP,$GPLQLVWUDWLYH&ORVXUHV,QFOXGLQJ7KRVH
    $GPLQLVWUDWLYH                          ZLWKD6XEVHTXHQW*UDQWHG0RWLRQWR5HFDOHQGDU
    FORVXUHVRIDV\OXP
    FDVHVGHFUHDVHGE\                                   20,000
    DERXWSHUFHQWIURP                                15,000
    )<WR)<                                  10,000
                                                           5,000
                                                               0
                                                                    FY 2014          FY 2015      FY 2016      FY 2017     FY 2018
                                          Asylum Administrative
                                                                       9,595         15,489       21,764       10,982       2,109
                                                Closures
                                                                                                                                         


    )LJXUH7KHJUDQW           )LJXUH,$V\OXPDQG,:LWKKROGLQJRI5HPRYDO,&&VE\
    UDWHIRUHLWKHUDV\OXP                                      'HFLVLRQ
    RUZLWKKROGLQJRI
    UHPRYDOKDVGHFUHDVHG
                                                                FY 18
    DERXWSHUFHQWLQWKH                                    FY 17
    ODVWILYH\HDUV                                          FY 16
                                                                FY 15
                                                                FY 14
    
                                                                        0%          20%        40%      60%       80%      100%
                                                                             FY 14        FY 15      FY 16     FY 17      FY 18
                                             Asylum Grants                   8,637        8,168      8,728    10,663     13,248
                                             Withholding of Removal
                                                                             1,464        1,153      1,056     1,274     1,746
                                                     Grants
                                             Denials of Asylum and/or
                                                                             7,905        7,693      10,711   16,167     24,730
                                              Withholding of Removal
                                             Grant Rate                       56%         55%         48%      42%        38%
                                                                                                                                     

    )LJXUH7KHZLWKKROGLQJRI             )LJXUH,:LWKKROGLQJRI5HPRYDO,&&VE\'HFLVLRQ
    UHPRYDOJUDQWUDWHKDV
    GHFUHDVHGDERXWSHUFHQW
                                                  FY 18
    IURP)<WR)<                     FY 17
                                                  FY 16
                                                 FY 15
                                                  FY 14
                                                          0%            20%            40%            60%         80%            100%
                                                               FY 14           FY 15            FY 16         FY 17        FY 18
                                                 Grants        1,464           1,153            1,056         1,274        1,746
                                                 Denials       9,639           9,055           12,094         17,738       26,906
                                                 Others        11,978          12,063          13,593         17,143       25,989
                                                                                                                                         


                                                                                                                                             ʹ͹
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                         '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 244 of 1770
                 86'(3$570(172)-867,&(
                                                                     67$7,67,&6<($5%22.
                 (;(&87,9(2)),&()25
                                                                                 )<
                 ,00,*5$7,215(9,(:


                         7DEOH,,&&$V\OXP'HFLVLRQ5DWHE\,PPLJUDWLRQ&RXUW
                                 *UDQWV                'H QLDOV            2 WKH U& ORVXUH V   $GPLQLVWUDWLYH &ORVXUH
    ,PPLJUDWLRQ& RXUW                                                                                                    7RWDO
                          1XPEHU          5DWH   1XPEHU           5DWH   1XPEHU          5DWH    1XPEHU         5DWH
          $GHODQWR                                                                                    
         $UOLQJWRQ                                                                                  
           $WODQWD                                                                                      
           $XURUD                                                                                       
         %DOWLPRUH                                                                                  
           %DWDYLD                                                                                       
       %ORRPLQJWRQ                                                                                    
           %RVWRQ                                                                                 
           %XIIDOR                                                                                       
         &KDUORWWH                                                                                     
          &KLFDJR                                                                                   
         &OHYHODQG                                                                                    
            'DOODV                                                                                     
           'HQYHU                                                                                    
           'HWURLW                                                                                      
           (O3DVR                                                                                        
        (O3DVR63&                                                                                     
         (OL]DEHWK                                                                                      
            (OR\                                                                                        
           )LVKNLOO                                                                                            
          )ORUHQFH                                                                                        
         +DUOLQJHQ                                                                                        
          +DUWIRUG                                                                                     
          +RQROXOX                                                                                      
          +RXVWRQ                                                                               
       +RXVWRQ63&                                                                                     
          ,PSHULDO                                                                                      
        .DQVDV&LW\                                                                                    
           .URPH                                                                                        
         /DV9HJDV                                                                                    
           /D6DOOH                                                                                        
      /RV$QJHOHV 1                                                                           
      /RV$QJHOHV '                                                                                   
         /RXLVYLOOH                                                                                      
         0HPSKLV                                                                                      
           0LDPL                                                                                
        1HZ2UOHDQV                                                                                   
      1HZ<RUN&LW\                                                                          
           1HZDUN                                                                                   
          2DNGDOH                                                                                        
           2PDKD                                                                                       
          2UODQGR                                                                                    
         2WD\0HVD                                                                                      
            2WHUR                                                                                         
           3HDUVDOO                                                                                     
        3KLODGHOSKLD                                                                                 
          3KRHQL[                                                                                     
         3RUW,VDEHO                                                                                     
          3RUWODQG                                                                                   
           6DLSDQ                                                                                              
       6DOW/DNH&LW\                                                                                 
        6DQ$QWRQLR                                                                                 
         6DQ'LHJR                                                                                     
       6DQ)UDQFLVFR                                                                           
          6DQ-XDQ                                                                                             
           6HDWWOH                                                                                   
           6WHZDUW                                                                                       
          7 DFRPD                                                                                     
           7 XFVRQ                                                                                      
            8OVWHU                                                                                            
           9DULFN                                                                                       
            <RUN                                                                                        
            7RWDO                                                                          



                                                                                                                                   ʹͺ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                               '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 245 of 1770
               86'(3$570(172)-867,&(
                                                                   67$7,67,&6<($5%22.
               (;(&87,9(2)),&()25
                                                                               )<
               ,00,*5$7,215(9,(:


,,&&$6</80*5$176%<&28175<2)1$7,21$/,7<

    )LJXUH,Q)<WKHWRS )LJXUH$V\OXP,,&&*UDQWVE\&RXQWU\RI1DWLRQDOLW\
    IRXUQDWLRQDOLWLHVDFFRXQWHGIRU
    SHUFHQWRIDV\OXPJUDQWV
    &KLQDDORQHDFFRXQWHGIRU
    SHUFHQWRIDOODV\OXPJUDQWV

    7DEOH)RUHDFKRIWKHILYH
    \HDUVVL[RIWKHWRS                                0%         20%        40%          60%       80%          100%
    FRXQWULHVIURPZKLFKDOLHQV                                                    Asylum Grants
    ZHUHJUDQWHGDV\OXPZHUH                     China                                 3,061
    &KLQD(O6DOYDGRU+RQGXUDV                El Salvador                            1,786
    *XDWHPDOD,QGLDDQG1HSDO                 Honduras                               1,188
                                                  Guatemala                              1,021
                                                  Other                                  6,192
                                                                                                                                  

                 7DEOH$V\OXP,,&&*UDQWVE\7RS&RXQWULHVRI1DWLRQDOLW\
      5DQN         )<                )<                 )<             )<               )<
                    &KLQD                  &KLQD                   &KLQD               &KLQD                 &KLQD
                    ,QGLD               *XDWHPDOD               (O6DOYDGRU         (O6DOYDGRU           (O6DOYDGRU
                  (WKLRSLD               +RQGXUDV               *XDWHPDOD            +RQGXUDV              +RQGXUDV
                    1HSDO               (O6DOYDGRU              +RQGXUDV           *XDWHPDOD             *XDWHPDOD
                    (J\SW                  ,QGLD                 0H[LFR              0H[LFR                  ,QGLD
                 (O6DOYDGRU               1HSDO                   ,QGLD               ,QGLD                0H[LFR
                 *XDWHPDOD               (WKLRSLD                  1HSDO               1HSDO                 1HSDO
                   (ULWUHD                0H[LFR                 (WKLRSLD             (ULWUHD             &DPHURRQ
               6RYLHW8QLRQ               6RPDOLD                 6RPDOLD           &DPHURRQ              %DQJODGHVK
                 +RQGXUDV             6RYLHW8QLRQ               (ULWUHD            (WKLRSLD               (ULWUHD
                  6RPDOLD                 (J\SW                   (J\SW               6\ULD                $OEDQLD
                   5XVVLD                (ULWUHD              6RYLHW8QLRQ            (J\SW                 (J\SW
                &DPHURRQ                  6\ULD                &DPHURRQ            %DQJODGHVK               &XED
                  0H[LFR                  5XVVLD               %DQJODGHVK         6RYLHW8QLRQ              6\ULD
                 3DNLVWDQ              &DPHURRQ                  $OEDQLD             $OEDQLD              3DNLVWDQ
                9HQH]XHOD              %DQJODGHVK                 5XVVLD            3DNLVWDQ              (WKLRSLD
                    ,UDT                 1LJHULD                  6\ULD               +DLWL              9HQH]XHOD
                  *DPELD                 $OEDQLD                3DNLVWDQ             6RPDOLD              (FXDGRU
                 6UL/DQND                +DLWL               %XUNLQD)DVR           *XLQHD                 5XVVLD
            0ROGDYLD 0ROGRYD           &RORPELD                 1LJHULD          %XUNLQD)DVR          6RYLHW8QLRQ
                &RORPELD                3DNLVWDQ                 *KDQD              (FXDGRU                8NUDLQH
                  6\ULD                  *DPELD                   ,UDQ              *KDQD                   *XLQHD
                 $OEDQLD                   ,UDT          .LUJKL]LD .\UJ\]VWDQ      1LJHULD                   ,UDT
               %XUNLQD)DVR          %XUNLQD)DVR                *XLQHD             8NUDLQH         .LUJKL]LD .\UJ\]VWDQ
                 1LJHULD         .LUJKL]LD .\UJ\]VWDQ          8NUDLQH            9HQH]XHOD             %XUNLQD)DVR
                                                                                                                              


                                                                                                                                      ʹͻ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 246 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


&219(17,21$*$,167725785(
,QWKH'HSDUWPHQWRI-XVWLFHLPSOHPHQWHGUHJXODWLRQVUHJDUGLQJWKH&RQYHQWLRQ$JDLQVW7RUWXUH
DQG2WKHU&UXHO,QKXPDQRU'HJUDGLQJ7UHDWPHQWRU3XQLVKPHQW &RQYHQWLRQ$JDLQVW7RUWXUHRU
&$7 7KHUHDUHWZRIRUPVRISURWHFWLRQXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHZLWKKROGLQJRI
UHPRYDODQGGHIHUUDORIUHPRYDO

     7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH,,QLWLDODQG6XEVHTXHQW&DVH&RPSOHWLRQVE\
                                            'HFLVLRQ
                   *UDQWH G                                                                       1RW
                                                'H QLH G   2 WKH U   :LWKGUDZQ   $EDQGRQH G                   7RWDO
    :LWKKROGLQJ       'HIHUUDO       7 RWDO                                                   $GMXGLFDWH G
                                                                     
                                                                                                                       





                                                                                                                           ͵Ͳ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                         '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 247 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


    7DEOH&RQYHQWLRQ$JDLQVW7RUWXUH,,QLWLDODQG6XEVHTXHQW&DVH&RPSOHWLRQVE\&RXUW
                                                 ,PPLJUDWLRQ&RXUW &RPSOH WLRQV
                                                       $GHODQWR       
                                                      $UOLQJWRQ       
                                                        $WODQWD       
                                                        $XURUD         
                                                      %DOWLPRUH       
                                                        %DWDYLD        
                                                    %ORRPLQJWRQ        
                                                        %RVWRQ         
                                                        %XIIDOR        
                                                      &KDUORWWH       
                                                       &KLFDJR        
                                                      &OHYHODQG        
                                                         'DOODV        
                                                        'HQYHU         
                                                        'HWURLW        
                                                        (O3DVR        
                                                     (O3DVR63&       
                                                      (OL]DEHWK        
                                                         (OR\          
                                                        )LVKNLOO        
                                                       )ORUHQFH        
                                                      +DUOLQJHQ        
                                                       +DUWIRUG        
                                                       +RQROXOX        
                                                       +RXVWRQ        
                                                    +RXVWRQ63&        
                                                       ,PSHULDO       
                                                     .DQVDV&LW\       
                                                        .URPH          
                                                      /DV9HJDV       
                                                        /D6DOOH        
                                                   /RV$QJHOHV 1     
                                                   /RV$QJHOHV '      
                                                      /RXLVYLOOH       
                                                      0HPSKLV         
                                                        0LDPL         
                                                     1HZ2UOHDQV       
                                                   1HZ<RUN&LW\      
                                                       1HZDUN         
                                                       2DNGDOH         
                                                        2PDKD          
                                                       2UODQGR        
                                                      2WD\0HVD       
                                                         2WHUR         
                                                       3HDUVDOO        
                                                     3KLODGHOSKLD     
                                                       3KRHQL[         
                                                      3RUW,VDEHO      
                                                       3RUWODQG        
                                                        6DLSDQ          
                                                    6DOW/DNH&LW\     
                                                     6DQ$QWRQLR      
                                                      6DQ'LHJR       
                                                    6DQ)UDQFLVFR     
                                                       6DQ-XDQ         
                                                        6HDWWOH       
                                                        6WHZDUW        
                                                       7 DFRPD        
                                                        7 XFVRQ        
                                                         8OVWHU         
                                                        9DULFN         
                                                         <RUN          
                                                         7RWDO              


                                                                                                    ͵ͳ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                      '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 248 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,$33/,&$7,216)255(/,()27+(57+$1$6</80
,QDGGLWLRQWRDV\OXPWKHUHLVDYDULHW\RIW\SHVRIUHOLHIIURPUHPRYDODYDLODEOHWRDOLHQVLQ
LPPLJUDWLRQSURFHHGLQJV7KHVHLQFOXGHEXWDUHQRWOLPLWHGWRGLIIHUHQWIRUPVRIFDQFHOODWLRQRI
UHPRYDODGMXVWPHQWRIVWDWXVDQGGLIIHUHQWW\SHVRIZDLYHUV

                                        7DEOH,&DVHV*UDQWVRI5HOLHI

                     5H OLH I*UDQWH GWR/DZIXO
                                                                           5H OLH I*UDQWH GWR1RQ/35
                    3H UPDQH QW5H VLGH QWV /35

       )LVFDO<H DU 5HOLHI*UDQWHG                                                                    6XEMHFWWR$QQXDO&DS
                                                       1RW6XEMHFWWR$QQXDO&DSRI*UDQWV
                                    &DQFHOODWLRQRI                                                      RI*UDQWV
                    8QGHU6HFWLRQ
                                       5HPRYDO       $GMXVWPHQWRI 6XVSHQVLRQRI &DQFHOODWLRQ   6XVSHQVLRQRI &DQFHOODWLRQ
                         F
                                                     6WDWXVWR/35 'HSRUWDWLRQ        RI5HPRYDO    'HSRUWDWLRQ     RI5HPRYDO
          )<                                                                                     
          )<                                                                                     
          )<                                                                                     
          )<                                                                                     
          )<                                                                                     
                                                                                                                                  





                                                                                                                                      ͵ʹ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                     '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 249 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,,1$%6(17,$25'(56
:KHQDQDOLHQIDLOVWRDSSHDUIRUDKHDULQJWKH,-PD\FRQGXFWDKHDULQJLQWKHDOLHQ¶VDEVHQFH LQ
DEVHQWLD 7KHLQDEVHQWLDUDWHUHIHUVWRWKHSURSRUWLRQRIDOO,-GHFLVLRQVDWWKH,&&ZKHUHWKHUHPRYDO
RUGHULVLVVXHGLQDEVHQWLD

                                                              

                     7DEOH,In Absentia2UGHUVDQG,&&VE\5HVSRQGHQW7\SH
                                                            1H YH U
                                                   $OO                  5H OH DVH G   8$&     $V\OXP
              )<        'H FLVLRQ6XEVH W                  'H WDLQH G
                                                  &DVH V                  &DVH V        &DVH V    &DVH V
                                                            &DVH V
                        ,Q$EVHQWLD2UGHUV                                
             )<
                     ,QLWLDO&DVH&RPSOHWLRQ                             
                        ,Q$EVHQWLD2UGHUV                                
             )<
                     ,QLWLDO&DVH&RPSOHWLRQ                            
                        ,Q$EVHQWLD2UGHUV                                 
             )<
                     ,QLWLDO&DVH&RPSOHWLRQ                            
                        ,Q$EVHQWLD2UGHUV                                
             )<
                     ,QLWLDO&DVH&RPSOHWLRQ                            
                        ,Q$EVHQWLD2UGHUV                                
             )<
                     ,QLWLDO&DVH&RPSOHWLRQ                            
                                                                                                           
                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                              

                                                                                                                   ͵͵
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                     '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 250 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,00,*5$7,21-8'*(+,5,1*
7REHWWHUPDQDJHLWVFDVHORDG(2,5IRFXVHGRQLQFUHDVHGKLULQJRILPPLJUDWLRQMXGJHVLQ)<
DQG)<


    )LJXUH7KH                                     )LJXUH,PPLJUDWLRQ-XGJH+LULQJ
    QXPEHURI,-VRQ
    ERDUGLQFUHDVHG                                 450
    SHUFHQWIURP)<                                    400
    WR)<
                                                        350
                                                        300
                                                        250
                                                        200
                                                        150
                                                        100
                                                         50
                                                             0
                                                                  FY   FY   FY   FY   FY   FY   FY   FY   FY
                                                                 2010 2011 2012 2013 2014 2015 2016 2017 2018
                                           Total IJs Hired        17   39   4    8    0    20   56   64   81
                                           Total IJs on Board 245     273   267   262   249   254   289   338   395
                                                                                                                        







                                                                                                                            ͵Ͷ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                          '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 251 of 1770
               86'(3$570(172)-867,&(
                                                                   67$7,67,&6<($5%22.
               (;(&87,9(2)),&()25
                                                                               )<
               ,00,*5$7,215(9,(:


%2$5'2),00,*5$7,21$33($/6
727$/&$6(65(&(,9('$1'&203/(7('
7KHPDMRULW\RIFDVHV%,$UHYLHZVDULVHIURPGHFLVLRQV,-VPDNHLQUHPRYDOGHSRUWDWLRQRUH[FOXVLRQ
FDVHV$IXOOOLVWRIFDVHW\SHVKHDUGE\%,$RULJLQDWLQJIURP2&,-LVEHORZ)RUSXUSRVHVRIWKLV
6WDWLVWLFV<HDUERRNWKHVHW\SHVRIFDVHVDUHFROOHFWLYHO\UHIHUUHGWRDVDSSHDOVIURP,-GHFLVLRQV

         &DVHDSSHDOVIURPWKHGHFLVLRQVRI,-VLQUHPRYDOGHSRUWDWLRQDQGH[FOXVLRQFDVHVDWWKHFRXUW
           OHYHO
         $SSHDOVILOHGIURPWKHGHFLVLRQVRI,-VRQPRWLRQVWRUHRSHQ
         0RWLRQVWRUHRSHQDQGRUUHFRQVLGHUILOHGLQFDVHVDOUHDG\GHFLGHGE\WKH%,$
         $SSHDOVSHUWDLQLQJWRERQGSDUROHRUGHWHQWLRQ
         ,QWHUORFXWRU\DSSHDOVDQG
         &DVHV RUDSSHDOV UHPDQGHGIURPWKH)HGHUDO&RXUW

7KH%,$DOVRKDVMXULVGLFWLRQWRUHYLHZDSSHDOVDULVLQJIURPFHUWDLQGHFLVLRQVWKDW'+6RIILFLDOV
UHQGHU7KHVHW\SHVRIDSSHDOVDUHOLVWHGEHORZ)RUSXUSRVHVRIWKLV6WDWLVWLFV<HDUERRNDSSHDOVIURP
WKHVH'+6GHFLVLRQVDUHUHIHUUHGWRDV'+6GHFLVLRQDSSHDOV

         )DPLO\EDVHGYLVDSHWLWLRQVDGMXGLFDWHGE\'+6GLVWULFWGLUHFWRUVRUUHJLRQDOVHUYLFHFHQWHU
           GLUHFWRUV
         :DLYHUVRILQDGPLVVLELOLW\IRUQRQLPPLJUDQWVXQGHU,1$ G  $ LL DQG
         )LQHVDQGSHQDOWLHVLPSRVHGXSRQFDUULHUVIRUYLRODWLRQVRILPPLJUDWLRQODZV
           

    )LJXUH,Q)<                            )LJXUH7RWDO%,$&DVHV5HFHLYHGDQG&RPSOHWHG
    FRPSOHWLRQVGHFUHDVHGVOLJKWO\
    ZKLOHUHFHLSWVLQFUHDVHGE\                         60,000
    DERXWSHUFHQW
                                                         50,000
                                                        40,000

                                                         30,000

                                                         20,000

                                                         10,000

                                                                 0
                                                                      FY 14    FY 15    FY 16    FY 17      FY 18
                                                      Receipts       29,750   29,347   30,224   33,556     49,522
                                                      Completions    30,821   34,240   33,241   31,820     29,788
                                                                                                                       





                                                                                                                           ͵ͷ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                         '2-,)5
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 252 of 1770
                  86'(3$570(172)-867,&(
                                                                      67$7,67,&6<($5%22.
                  (;(&87,9(2)),&()25
                                                                                  )<
                  ,00,*5$7,215(9,(:


&$6(65(&(,9('$1'&203/(7('%<7<3(
%,$KDVMXULVGLFWLRQRYHUDSSHDOVIURP,-GHFLVLRQVDQGFHUWDLQ'+6GHFLVLRQV7KHPDMRULW\RI
DSSHDOVIURP,-GHFLVLRQVDUHIURPFDVHDSSHDOVDQGWKHPDMRULW\RIDSSHDOVIURP'+6GHFLVLRQVDUH
IURPYLVDSHWLWLRQV

)LJXUH$SSHDOVIURP,-GHFLVLRQVPDNHXSPRVWRIWKH%,$¶VZRUN&RPSOHWLRQVRIDSSHDOVIURP
,-GHFLVLRQVZHUHURXJKO\FRQVWDQWIURP)<WR)<&RPSOHWLRQVIURP'+6GHFLVLRQV
GHFUHDVHGE\DERXWSHUFHQW

                                     )LJXUH%,$5HFHLSWVDQG&RPSOHWLRQVE\&DVH7\SH

                                          35,000
                                          30,000
                                          25,000
                                          20,000
                                          15,000
                                          10,000
                                           5,000
                                               0
                                                           FY 14             FY 15              FY 16              FY 17             FY 18
          Receipts: Appeals from DHS Decisions             4,382             6,480              5,638              3,957             2,075
          Receipts: Appeals from IJ Decisions              17,329            15,423            17,548              23,001           39,028
          Receipts: Board Cases                            8,039             7,444              7,038              6,598             8,419
          Receipts: Total Appeals                          29,750            29,347            30,224              33,556           49,522
          Completions: Appeals from DHS Decisions          3,292             6,638              6,767              4,586             2,251
          Completions: Appeals from IJ Decisions           19,626            19,569            19,287              21,454           20,986
          Completions: Board Cases                         7,903             8,033              7,187              5,780             6,551
          Completions: Total Appeals                       30,821            34,240            33,241              31,820           29,788
                                                                                                                                                      
                                         7DEOH%,$5HFHLSWVDQG&RPSOHWLRQVE\7\SH
                                                    )<             )<            )<              )<               )<
                  $SSHDO7\SH
                                                5HFHLSWV &RPS      5HFHLSWV &RPS     5HFHLSWV &RPS       5HFHLSWV &RPS        5HFHLSWV &RPS
    7RWDO$SSHDOVIURP,-'HFLVLRQV                                                    
    &DVH$SSHDO                                                                        
    $SSHDORI,-0RWLRQWR5HRSHQ                                                               
    %RQG$SSHDO                                                                                 
    ,QWHUORFXWRU\$SSHDO                                                                                           
    &RQWLQXHG'HWHQWLRQ5HYLHZ                                                                                                        
    =HUR%RQG$SSHDO                                                                                                                  
    7RWDO$SSHDOVIURP'+6'HFLVLRQV                                                            
    'HFLVLRQVRQ9LVD3HWLWLRQV                                                                 
     G  $ :DLYHU'HFLVLRQV                                                                                             
    'HFLVLRQVRQ)LQHVDQG3HQDOWLHV                                                                                                  
    %RDUG&DVHV                                                                                 
    0RWLRQWR5HRSHQ5HFRQVLGHU%,$                                                             
    %RQG075                                                                                                                
    )HGHUDO&RXUW5HPDQG                                                                               
    *UDQG7RWDO                                                                        
                                                                                                                                                      


                                                                                                                                                      ͵͸
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                                  '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 253 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


$33($/6&203/(7('%<&28175<2)1$7,21$/,7<
%,$KHDUVDSSHDOVLQYROYLQJKXQGUHGVRIQDWLRQDOLWLHV$SSHDOVDULVHSULPDULO\LQFDVHVRIDOLHQVIURP
0H[LFRDQG&HQWUDO$PHULFD


    )LJXUH2YHUKDOIRI                   )LJXUH&RPSOHWHG$SSHDOV H[FOXGLQJ'+6'HFLVLRQV E\
    FRPSOHWHGDSSHDOVLQYROYHDQ                                     1DWLRQDOLW\
    DOLHQIURPRQHRIWKUHH
    FRXQWULHV

    7DEOH)RUWKHSDVWILYH                               0%               20%      40%             60%        80%           100%
    \HDUVQLQHFRXQWULHVUDQNHG                                                            Completions
    DPRQJWKHWRSWHQ0H[LFR(O                  Mexico                                     7,405
    6DOYDGRU*XDWHPDOD                           El Salvador                                  4,047
    +RQGXUDV&KLQD+DLWL,QGLD                 Guatemala                                    3,125
    -DPDLFDDQG'RPLQLFDQ                         Honduras                                     2,838
    5HSXEOLF                                     Other                                       10,122
                                                                                                                                            

                   7DEOH%,$$SSHDOVIURP,&&VE\7RS&RXQWULHVRI1DWLRQDOLW\
    5DQN        )<               )<                    )<               )<                 )<
               0H[LFR                0H[LFR                      0H[LFR               0H[LFR                  0H[LFR
                &KLQD              (O6DOYDGRU                (O6DOYDGRU           (O6DOYDGRU             (O6DOYDGRU
             (O6DOYDGRU              &KLQD                      &KLQD               *XDWHPDOD               *XDWHPDOD
              *XDWHPDOD             *XDWHPDOD                 *XDWHPDOD              +RQGXUDV                +RQGXUDV
              +RQGXUDV              +RQGXUDV                    +RQGXUDV               &KLQD                   &KLQD
                 ,QGLD                 ,QGLD                      ,QGLD                 ,QGLD                  +DLWL
               -DPDLFD                 +DLWL                      +DLWL                 +DLWL                  ,QGLD
              &RORPELD               -DPDLFD                    -DPDLFD               -DPDLFD                 -DPDLFD
                 +DLWL              &RORPELD             'RPLQLFDQ5HSXEOLF      'RPLQLFDQ5HSXEOLF      'RPLQLFDQ5HSXEOLF
         'RPLQLFDQ5HSXEOLF   'RPLQLFDQ5HSXEOLF             &RORPELD                (FXDGRU                 (FXDGRU
               %UD]LO                %UD]LO                  %DQJODGHVK             &RORPELD                  %UD]LO
             ,QGRQHVLD              1LJHULD                    (FXDGRU              %DQJODGHVK                 ,UDT
              1LJHULD               (FXDGRU                     %UD]LO                %UD]LO                &RORPELD
                3HUX               3KLOLSSLQHV                  1LJHULD              1LJHULD                 1LJHULD
              3DNLVWDQ                3HUX                   3KLOLSSLQHV              *KDQD                  6RPDOLD
              (FXDGRU              ,QGRQHVLD                     3HUX               3KLOLSSLQHV              3DNLVWDQ
             3KLOLSSLQHV           1LFDUDJXD                   ,QGRQHVLD             3DNLVWDQ               %DQJODGHVK
               .HQ\D              %DQJODGHVK                   $UPHQLD                 3HUX                 1LFDUDJXD
             9HQH]XHOD              3DNLVWDQ                 1LFDUDJXD               6RPDOLD                   3HUX
             1LFDUDJXD               1HSDO                      *KDQD               1LFDUDJXD               ,QGRQHVLD
               *KDQD                 .HQ\D                      1HSDO               9HQH]XHOD               9HQH]XHOD
               5XVVLD               $UPHQLD                    3DNLVWDQ               .HQ\D                   *KDQD
               1HSDO               9HQH]XHOD                 9HQH]XHOD              &DPHURRQ                &DPHURRQ
              $OEDQLD                5XVVLD                     .HQ\D                  &XED                   &XED
              $UPHQLD                *KDQD                     $OEDQLD                1HSDO                   *XLQHD

                                                                                                                                                ͵͹
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                              '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 254 of 1770
              86'(3$570(172)-867,&(
                                                                  67$7,67,&6<($5%22.
              (;(&87,9(2)),&()25
                                                                              )<
              ,00,*5$7,215(9,(:


$33($/6&203/(7('%<5(35(6(17$7,2167$786

    )LJXUH5HSUHVHQWDWLRQUDWH           )LJXUH&RPSOHWHG$SSHDOV H[FOXGLQJ'+6'HFLVLRQV E\
    IRUDSSHDOVKDVUHPDLQHG                                   5HSUHVHQWDWLRQ6WDWXV
    URXJKO\FRQVWDQWDFURVVWKH
    SDVWILYH\HDUVUHDFKLQJDKLJK                         25,000
    RISHUFHQWRIFRPSOHWHG
                                                              20,000
    DSSHDOVUHSUHVHQWHGLQ)<
                                                        15,000

                                                              10,000
    
                                                               5,000

                                                                  0
                                                                        FY 14    FY 15    FY 16    FY 17      FY 18
                                                      Represented      20,802   21,129   20,944   21,808     21,672
                                                      Unrepresented    6,727    6,473    5,530    5,426       5,865
                                                      Total            27,529   27,602   26,474   27,234     27,537
                                                      % Represented     76%      77%      79%      80%        79%
                                                                                                                         











                                                                                                                             ͵ͺ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                           '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 255 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


&$6($33($/6&203/(7(')25'(7$,1('&$6(6
%,$KDQGOHVGHWDLQHGFDVHV LQFOXGLQJDOLHQVLQ,+3 DVSULRULW\FDVHV)RUWKHSXUSRVHVRI)LJXUH
ILJXUHVIRUGHWDLQHGFDVHVLQFOXGH,+3FDVHVDQGFDVHVRIXQDFFRPSDQLHGDOLHQFKLOGUHQLQWKHFXVWRG\
RIWKH'HSDUWPHQWRI+HDOWKDQG+XPDQ6HUYLFHV


    )LJXUH7KHSHUFHQWRI                    )LJXUH&RPSOHWH&DVH$SSHDOVE\'HWHQWLRQ6WDWXV
    FRPSOHWHGFDVHDSSHDOVWKDW
    ZHUHGHWDLQHGLQFUHDVHGDERXW                                   18,000                                                  40%
    SHUFHQWIRUP)<WR                                      16,000                                                  35%
                                                                     14,000                                                  30%
    )<                                                        12,000                                                  25%
                                                                     10,000
                                                                                                                             20%
                                                                      8,000
                                                                      6,000                                                  15%
                                                                      4,000                                                  10%
                                                                      2,000                                                  5%
                                                                          0                                                  0%
                                                                                FY 14   FY 15    FY 16       FY 17   FY 18
                                                      Detained Case Appeal
                                                                           4,796        4,398    3,577       4,243   5,336
                                                            Decisions
                                                      Total Case Appeal
                                                                               15,775 15,474 14,563 15,966 14,464
                                                          Decisions
                                                      Percent Detained           30%    28%       25%        27%     37%
                                                                                                                                   

7DEOH7KHSHUFHQWRIWRWDOGHWDLQHG,+3FRPSOHWLRQVKDVEHHQFRQVLVWHQWO\EHWZHHQIRXUDQGVHYHQ
SHUFHQWIRUWKHSDVWILYH\HDUV

                                         7DEOH%,$'HWDLQHG&RPSOHWLRQV
                                                 7RWDO'H WDLQH G          ,+3        3H UFH QW,+3
                                )LVFDO<H DU
                                                  &RPSOH WLRQV           &RPSOH WLRQV   &RPSOH WLRQV
                                   )<                                             
                                   )<                                             
                                   )<                                             
                                   )<                                             
                                   )<                                             
                                                                                                         
                                                                     

                                                                     

                                                                     

                                                                     

                                                                     



                                                                                                                                       ͵ͻ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                                     '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 256 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


,-'(&,6,216 ,,&&6 $33($/('



                      )LJXUH,,&&V$SSHDOHGWR%,$

                                            200,000                                         20%
                                            180,000                                         18%
                                            160,000                                         16%
                                            140,000                                         14%
                                            120,000                                         12%
                                            100,000                                         10%
                                             80,000                                         8%
                                             60,000                                         6%
                                             40,000                                         4%
                                             20,000                                         2%
                                                  0                                         0%
                                                       FY 14 FY 15 FY 16 FY 17 FY 18
                             IJ Decisions             128,464131,431130,554150,757182,421
                             Case Appeals Received 13,558 11,475 12,738 17,136 31,902
                             Percent Appealed       11%     9%    10%    11%    17%
                                                                                                  





                                                                                                                    ͶͲ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                      '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 257 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


2)),&(2)7+(&+,()$'0,1,675$7,9(+($5,1*2)),&(5
727$/&$6(65(&(,9('$1'&203/(7('
2&$+2LVKHDGHGE\WKH&KLHI$GPLQLVWUDWLYH+HDULQJ2IILFHUZKRLVUHVSRQVLEOHIRUWKHJHQHUDO
VXSHUYLVLRQRIDGPLQLVWUDWLYHODZMXGJHV $/-V PDQDJHPHQWRI2&$+2DQGUHYLHZRI$/-
GHFLVLRQVUHODWLQJWRLOOHJDOKLULQJHPSOR\PHQWHOLJLELOLW\YHULILFDWLRQYLRODWLRQVDQGGRFXPHQWIUDXG
2&$+2¶V$/-VKHDUFDVHVDQGDGMXGLFDWHLVVXHVDULVLQJXQGHUSURYLVLRQVRIWKH,1$UHODWLQJWR

     .QRZLQJO\KLULQJUHFUXLWLQJRUUHIHUULQJIRUDIHHXQDXWKRUL]HGDOLHQVRUWKHFRQWLQXHG
       HPSOR\PHQWRIXQDXWKRUL]HGDOLHQVIDLOXUHWRFRPSO\ZLWKHPSOR\PHQWHOLJLELOLW\YHULILFDWLRQ
       UHTXLUHPHQWVDQGRUUHTXLULQJLQGHPQLW\ERQGVIURPHPSOR\HHVLQYLRODWLRQRIVHFWLRQ$
       RIWKH,1$ HPSOR\HUVDQFWLRQVSURYLVLRQV 
     8QIDLULPPLJUDWLRQUHODWHGHPSOR\PHQWSUDFWLFHVLQYLRODWLRQRIVHFWLRQ%RIWKH,1$ DQWL
       GLVFULPLQDWLRQSURYLVLRQV DQG
     ,PPLJUDWLRQUHODWHGGRFXPHQWIUDXGLQYLRODWLRQRIVHFWLRQ&RIWKH,1$ GRFXPHQWIUDXG
       SURYLVLRQV 

(PSOR\HUVDQFWLRQVDQGGRFXPHQWIUDXGFRPSODLQWVDUHEURXJKWE\WKH86'HSDUWPHQWRI+RPHODQG
6HFXULW\$QWLGLVFULPLQDWLRQFRPSODLQWVPD\EHEURXJKWE\WKH86'HSDUWPHQWRI-XVWLFH¶V
,PPLJUDQWDQG(PSOR\HH5LJKWV6HFWLRQRUSULYDWHOLWLJDQWV$OOILQDODJHQF\GHFLVLRQVPD\EH
DSSHDOHGWRWKHDSSURSULDWHIHGHUDOFLUFXLWFRXUWRIDSSHDOV

                                     





                                                                                                            Ͷͳ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                            '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 258 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


    )LJXUH7KH                                    )LJXUH2&$+25HFHLSWVE\7\SH
    EXONRI2&+$2
    UHFHLSWVDUH$               50
    DQG%                        45
    FRPSODLQWV1RWH                40
    WKDW2&$+2                      35
                                     30
    EHJDQPRQLWRULQJ
                                     25
    UHPDQGUHFHLSWVLQ              20
    )<WKHUH                  15
    PD\KDYHEHHQ                   10
    UHPDQGUHFHLSWVLQ               5
    SULRU\HDUV                     0
                                           274A       274B                Requests Attorney's
                                                               Subpoenas                        Remands      Total
                                         Complaints Complaints           for Review   Fees
                                   FY 15    41         17         22          5        1          0           86
                                   FY 16    29          8         21          2        0          0           60
                                   FY 17    12         46         45          0        0          0          103
                                   FY 18    47         18         20          0        0          1           86
                                                                                                                        

    )LJXUH7KH                                   )LJXUH2&$+2&RPSOHWLRQVE\7\SH
    EXONRI2&$+2¶V
    FRPSOHWLRQVDUH                 60
    $DQG%
                                     50
    FRPSODLQWV1RWH
    WKDWFRPSOHWLRQV                40
    PD\KDYHEHHQIRU
                                     30
    FDVHVUHFHLYHGLQ
    SULRU\HDUV                    20
    )XUWKHU2&$+2
                                     10
    EHJDQPRQLWRULQJ
    UHPDQG                           0
                                           274A       274B                Requests Attorney's
    FRPSOHWLRQVLQ)<                                         Subpoenas                        Remands      Total
                                         Complaints Complaints           for Review   Fees
    WKHUHPD\               FY 15    57         20         22          5        0          0          104
    KDYHEHHQUHPDQG              FY 16    37         19         21          2        1          0           80
    FRPSOHWLRQVLQ                FY 17    26         36         45          0        0          0          107
    SULRU\HDUV                  FY 18    32         27         20          0        0          1           80
                                                                                                                        





                                                                                                                            Ͷʹ
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                          '2-,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 259 of 1770
             86'(3$570(172)-867,&(
                                                                 67$7,67,&6<($5%22.
             (;(&87,9(2)),&()25
                                                                             )<
             ,00,*5$7,215(9,(:


)5(('202),1)250$7,21$&7 )2,$ 
)2,$5(&(,376

    )LJXUH6LQFH)<                                        )LJXUH)2,$5HFHLSWV
    WKHQXPEHURI
    )2,$UHTXHVWVUHFHLYHG               60,000
    E\(2,5KDVLQFUHDVHG
    E\DERXWSHUFHQW                50,000

                                          40,000

                                          30,000

                                          20,000

                                          10,000

                                                 0
                                                      FY 2013   FY 2014   FY 2015   FY 2016   FY 2017    FY 2018
                                          Receipts    25,336    26,614    31,513    35,500    43,859     52,432
                                                                                                                      





                                                                

                                                                






                                                                                                                          Ͷ͵
'2-([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ (2,5 

                                                                                                        '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 260 of 1770




                        ([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
             $V\OXP$SSOLFDWLRQV%HIRUHDQG$IWHU(IIHFWLYH'DWHRI,,5,5$




          Weekly asylum applications, March 28, 1994 through September 10, 2001




4500
                           week of April 1, 1997
4000


3500


3000


2500


2000


1500


1000


500


  0




                                                                                  '2-,)5
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 261 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR0DUFK $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



,QLWLDO$V\OXP5HFHLSWVE\:HHN

                :HHN                   727$/
   :HHN2I0DUFK $SULO
                                        
     LV)ULGD\RIWKLVZHHN
        :HHN2I$SULO           
       :HHN2I$SULO           
       :HHN2I$SULO           
       :HHN2I$SULO           
        :HHN2I0D\             
        :HHN2I0D\             
        :HHN2I0D\            
        :HHN2I0D\            
        :HHN2I0D\            
        :HHN2I-XQH            
        :HHN2I-XQH           
        :HHN2I-XQH           
        :HHN2I-XQH           
         :HHN2I-XO\           
        :HHN2I-XO\           
        :HHN2I-XO\           
        :HHN2I-XO\           
       :HHN2I$XJXVW           
       :HHN2I$XJXVW           
       :HHN2I$XJXVW          
       :HHN2I$XJXVW          
       :HHN2I$XJXVW          
      :HHN2I6HSWHPEHU         
     :HHN2I6HSWHPEHU         
     :HHN2I6HSWHPEHU         
     :HHN2I6HSWHPEHU         
       :HHN2I2FWREHU          
      :HHN2I2FWREHU          
      :HHN2I2FWREHU          
      :HHN2I2FWREHU          
      :HHN2I2FWREHU          
      :HHN2I1RYHPEHU          



                                                                                    '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 262 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR0DUFK $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
       :HHN2I$SULO      
       :HHN2I$SULO     
       :HHN2I$SULO     
       :HHN2I$SULO     
       :HHN2I0D\        
       :HHN2I0D\        
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I-XQH       
       :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
        :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 263 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR0DUFK $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



       :HHN2I-XO\      
       :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
      :HHN2I2FWREHU     
      :HHN2I2FWREHU     
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
       :HHN2I$SULO      
       :HHN2I$SULO      




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 264 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR0DUFK $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



       :HHN2I$SULO     
       :HHN2I$SULO     
       :HHN2I$SULO     
        :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
        :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
        :HHN2I-XO\      
        :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
      :HHN2I2FWREHU     
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 265 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR0DUFK $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



     :HHN2I'HFHPEHU    
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      

              727$/              




                                                                                  '2-,)5
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 266 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



,QLWLDO$V\OXP5HFHLSWVE\:HHN

                :HHN                   727$/
   :HHN2I0DUFK $SULO
                                        
    LV7XHVGD\RIWKLVZHHN
        :HHN2I$SULO           
       :HHN2I$SULO           
       :HHN2I$SULO           
       :HHN2I$SULO           
        :HHN2I0D\            
        :HHN2I0D\           
        :HHN2I0D\           
        :HHN2I0D\            
        :HHN2I-XQH           
        :HHN2I-XQH           
        :HHN2I-XQH          
        :HHN2I-XQH          
        :HHN2I-XQH          
         :HHN2I-XO\          
        :HHN2I-XO\          
        :HHN2I-XO\          
        :HHN2I-XO\          
       :HHN2I$XJXVW          
       :HHN2I$XJXVW          
       :HHN2I$XJXVW         
       :HHN2I$XJXVW         
      :HHN2I6HSWHPEHU         
      :HHN2I6HSWHPEHU        
     :HHN2I6HSWHPEHU        
     :HHN2I6HSWHPEHU        
     :HHN2I6HSWHPEHU        
       :HHN2I2FWREHU         
      :HHN2I2FWREHU         
      :HHN2I2FWREHU         
      :HHN2I2FWREHU         
      :HHN2I1RYHPEHU         
     :HHN2I1RYHPEHU         



                                                                                    '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 267 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
       :HHN2I$SULO      
       :HHN2I$SULO     
       :HHN2I$SULO     
       :HHN2I$SULO     
        :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
        :HHN2I-XQH      
        :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
        :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 268 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



       :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
      :HHN2I2FWREHU     
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
       :HHN2I$SULO      
       :HHN2I$SULO     




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 269 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



       :HHN2I$SULO     
       :HHN2I$SULO     
        :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
        :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
        :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I$XJXVW     
       :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
      :HHN2I2FWREHU     
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 270 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
       :HHN2I$SULO      
       :HHN2I$SULO     
       :HHN2I$SULO     
       :HHN2I$SULO     
        :HHN2I0D\       
        :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
        :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
        :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU   




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 271 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



     :HHN2I6HSWHPEHU   
     :HHN2I6HSWHPEHU   
      :HHN2I2FWREHU     
      :HHN2I2FWREHU     
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
      :HHN2I2FWREHU    
     :HHN2I1RYHPEHU     
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I1RYHPEHU    
     :HHN2I'HFHPEHU     
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
     :HHN2I'HFHPEHU    
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\     
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I-DQXDU\    
      :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
     :HHN2I)HEUXDU\    
       :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
      :HHN2I0DUFK      
       :HHN2I$SULO      
       :HHN2I$SULO      
       :HHN2I$SULO     
       :HHN2I$SULO     
       :HHN2I$SULO     
        :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       
       :HHN2I0D\       




                                                                                  '2-,)5
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 272 of 1770

([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZ
3ODQQLQJ$QDO\VLVDQG6WDWLVWLFV'LYLVLRQ

3$6'
,QLWLDO$V\OXP5HFHLSWVE\:HHN
'DWH5DQJH$SULOWR6HSWHPEHU $V\OXP5HFHLSW'DWH
'DWHRI'DWD5XQ$SULO



        :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
       :HHN2I-XQH      
        :HHN2I-XO\       
        :HHN2I-XO\       
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I-XO\      
       :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
      :HHN2I$XJXVW     
     :HHN2I6HSWHPEHU    
     :HHN2I6HSWHPEHU    

              727$/               




                                                                                  '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 273 of 1770



   Central Americans Surge at Border Before Trump Takes Over; Migrants
 from violence-plagued El Salvador, Honduras and Guatemala push north in
       anticipation of new administration's tougher border measures
                                                 The Wall Street Journal Online
                                                       December 23, 2016


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




Copyright 2016 Dow Jones & Company, Inc. All Rights Reserved.




Section: WORLD
Length: 983 words
Byline: By Robbie Whelan

Body


GRANJENO, Texas-Central Americans are crossing illegally into the U.S. at the fastest rate in years, many of them
hoping to sneak in before Donald Trump's presidential inauguration and the heightened border-security measures
he has promised.

The U.S. Border Patrol apprehended 47,214 migrants along the southwest U.S. border in November, an increase of
44% compared with November 2015. It was the Border Patrol's busiest month since June of 2014, when illegal
entries from Central America were cresting.

Over the past six months, Border Patrol agents have caught nearly 240,000 migrants, an average of more than
1,300 a day-30% more than the same period a year earlier.

"Right now we're trending toward 2014 numbers, which was our high-water mark," said José Villareal, chief of
operations for the Border Patrol's Rio Grande Valley sector and a 31-year veteran of the agency.

While the number of illegal migrants from Mexico to the U.S. has steadily declined in the past decade, migration
from Central America has risen, mostly because of gang-related violence. Honduras, El Salvador and Guatemala
have among the world's highest murder rates .

"It's a humanitarian crisis, a drug crisis, a security crisis. We're going to have to deal with that issue immediately,"
said a member of Mr. Trump's transition team.

While most migrants are fleeing poverty and violence at home, the wild-card factor in recent months has been Mr.
Trump's ultimately successful presidential campaign, which focused heavily on deporting millions of illegal
immigrants , curbing migration and building a wall to seal off the Mexican border.




                                                                                                      '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 274 of 1770
                                                                                               Page 2 of 3
   Central Americans Surge at Border Before Trump Takes Over; Migrants from violence-plagued El Salvador,
                        Honduras and Guatemala push north in anticipation of new....

"Some migrants have talked about how President Trump is going to seal off the border," said Mr. Villareal. "There's
definitely a percentage of folks who believed that they can beat the clock" by reaching the U.S. before the new
president takes office.

So they can charge more, smugglers often spread rumors to make it seem more urgent for migrants to get to the
U.S., said Maureen Meyer, senior associate with the Washington Office on Latin America, a human-rights nonprofit
organization. In 2014, for example, smugglers promulgated stories throughout Central America that the U.S. was
doling out "permisos"-or permission slips-for migrants to cross.

"For a lot of people, they're running from crime or extortion and threats of violence, so it might be a now-or-never
mind-set," Ms. Meyer said. "But a lot of them seem to be aware Trump and the possibility of a wall or other changes
that would affect them."

Alex Pérez, age 18, left his home in rural Honduras in early September, at one point stowing away in the back of a
lime truck in an attempt to reach Texas and eventually meet up with a friend in Los Angeles.

He hasn't made it. Since early this month, Mr. Pérez has been living in a transit shelter run by an evangelical
Christian group in the Mexican border city of Reynosa. Without money to pay smugglers to cross the Rio Grande in
a raft, he is trying to figure out how to reach the U.S. and wonders if time is running short.

"With the new U.S. president that is coming, a lot of people are going to come. They say this is the only month we
have to get across," he said in an interview at the shelter.

After crossing the river, many migrants end up on an overgrown slice of floodplain known as Rincón Corner in
Granjeno, just outside of McAllen, Texas. Out of roughly 315 miles of border in the Rio Grande Valley sector, only
54 miles have a border fence, making the area especially porous. The sector, which encompasses 34,000 square
miles of U.S. territory from the Gulf of Mexico to McAllen, accounts for more than half of all migrant apprehensions
each year.

The surge is straining Border Patrol resources. Just before Thanksgiving, the Department of Homeland Security
deployed 150 additional Border Patrol agents from other sectors to work here on monthlong shifts. Two weeks ago,
the border agency set up a 500-bed tent facility in Donna, Texas, to handle detainees, a job usually handled by
Immigration and Customs Enforcement, another federal agency.

The Border Patrol says it has tightened security measures, including beefing up the number of agents and
increasing the collection of biometric data, to discourage migrants from making repeated tries at the border. None of
it has deterred thousands seeking to escape the threat of violence in their home countries.

Last week, José Maltez Castro, a 34-year-old motorcycle salesman from Usulután, El Salvador, successfully
crossed the Rio Grande in a raft with his 3-year-old son and 5-year-old daughter, only to be immediately caught,
along with 26 other Salvadoran migrants, by the Border Patrol.

Mr. Maltez said he fled El Salvador after local gang members repeatedly threatened to kidnap an older daughter
and force her into the sex trade, adding he intended to send for her and his wife once he got to the U.S. So far, he
said, he had spent $1,500 and 24 days in transit to the U.S.-Mexico border.

"My neighbors told me that once you get to America, the government supports you," Mr. Maltez said. "I was very
afraid that we wouldn't be able to cross because of what happened with the election."

On a recent cloudy Friday afternoon, U.S. Border Patrol agent Isaac Villegas crouched in the underbrush on the
bank of the Rio Grande, waiting for an inflatable raft piloted by a smuggler and filled with eight migrants to enter the
water.

Then he jumped out shouting, forcing the raft to turn back toward the Mexican bank of the river and causing the
smuggler, in a panic, to tumble into the waist-deep water.

                                                                                                      '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 275 of 1770
                                                                                               Page 3 of 3
   Central Americans Surge at Border Before Trump Takes Over; Migrants from violence-plagued El Salvador,
                        Honduras and Guatemala push north in anticipation of new....

"He'll probably try again at a different landing further down the river," Mr. Villegas said. But nonetheless, he added,
"I want to disrupt this mind-set the smugglers have that they can just cross this river whenever they please."

Dudley Althaus contributed to this article.

Write to Robbie Whelan at robbie.whelan@wsj.com



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: May 16, 2018


  End of Document




                                                                                                      '2-,)5
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 276 of 1770




Department of
Homeland Security
Border Security
Metrics Report
May 1, 2018




                                                                 '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 277 of 1770




0HVVDJHIURP+RPHODQG6HFXULW\
                                           0D\

7KH³'HSDUWPHQWRI+RPHODQG6HFXULW\%RUGHU6HFXULW\0HWULFV5HSRUW´LVVXEPLWWHGSXUVXDQW
WRWKH)LVFDO<HDU )< 1DWLRQDO'HIHQVH$XWKRUL]DWLRQ$FW 1'$$ ZKLFKGLUHFWVWKDW
³1RWODWHUWKDQGD\VDIWHUWKHGDWHRIWKHHQDFWPHQWRIWKLVVHFWLRQWKH6HFUHWDU\ RI
+RPHODQG6HFXULW\ VKDOOGHYHORSPHWULFVLQIRUPHGE\VLWXDWLRQDODZDUHQHVVWRPHDVXUHWKH
HIIHFWLYHQHVVRIVHFXULW\EHWZHHQSRUWVRIHQWU\DWSRUWVRIHQWU\LQWKHPDULWLPHHQYLURQPHQW
DQGWRPHDVXUHWKHHIIHFWLYHQHVVRIWKHDYLDWLRQDVVHWVDQGRSHUDWLRQVRI$LUDQG0DULQH
2SHUDWLRQVRI86&XVWRPVDQG%RUGHU3URWHFWLRQ´ 7KH$FWIXUWKHUGLUHFWVWKH6HFUHWDU\WR
DQQXDOO\DVVHVVUHSRUWDQGLPSOHPHQWWKHVSHFLILHGPHWULFV

7KHRXWFRPHEDVHGSHUIRUPDQFHPHDVXUHVFDOOHGIRUE\WKH$FWDUHWKHPRVWFRPSUHKHQVLYH
ULJRURXVVHWRIERUGHUVHFXULW\PHWULFVUHTXLUHGRIWKH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 
WRGDWH7KURXJKSUHYLRXVHIIRUWV'+6KDVHVWDEOLVKHGSURFHVVHVDQGSURFHGXUHVWRFROOHFWDQG
DQDO\]HHVVHQWLDOGDWDWRPHHW PRVWEXWQRWDOORIWKH$FW¶VUHTXLUHPHQWV7KLVLQLWLDOUHSRUW
LGHQWLILHVZKLFKPHDVXUHVDUHVWLOOXQDYDLODEOH'+6FRPPLWVWRFRQWLQXLQJHIIRUWVWRSURGXFHDOO
WKHPHDVXUHVUHTXLUHGE\WKH$FWQRODWHUWKDQVXEPLVVLRQRIWKHQH[WDQQXDOUHSRUW

'+6FRQVLGHUVWKLVUHSRUWWREHWKHEHJLQQLQJRIDFRQVHTXHQWLDOGLDORJXHZLWK&RQJUHVVDQGWKH
$PHULFDQSXEOLFZKHUHLQGHIHQVLEOHGDWDFUHDWHWKHIRXQGDWLRQIRUGLVFXVVLRQVRIERUGHUVHFXULW\
SROLFLHVDQGVWUDWHJLHV7KLVLQLWLDOUHSRUWIRFXVHVRQSURYLGLQJGDWDDQGLQIRUPDWLRQRQ'+6
PHWKRGRORJLFDODSSURDFKHV,QDFFRUGDQFHZLWKWKH$FWIXWXUHDQQXDOUHSRUWVZLOOLQFOXGHWUHQG
DQDO\VLVRIWKHPHDVXUHVEHLQJUHSRUWHG

7KDQN\RXIRU\RXUFRQWLQXLQJVXSSRUWDQGFRPPLWPHQWWRVWUHQJWKHQLQJWKHRSHUDWLQJ
HIIHFWLYHQHVVRI'+6

3XUVXDQWWRFRQJUHVVLRQDOUHTXLUHPHQWVWKLVQRWLILFDWLRQLVEHLQJSURYLGHGWRWKHIROORZLQJ
0HPEHUVRI&RQJUHVV

       7KH+RQRUDEOH5RQ-RKQVRQ
       &KDLUPDQ6HQDWH&RPPLWWHHRQ+RPHODQG6HFXULW\DQG*RYHUQPHQWDO$IIDLUV

       7KH+RQRUDEOH&ODLUH0F&DVNLOO
       5DQNLQJ0HPEHU6HQDWH&RPPLWWHHRQ+RPHODQG6HFXULW\DQG*RYHUQPHQWDO$IIDLUV

       7KH+RQRUDEOH0LFKDHO0F&DXO
       &KDLUPDQ+RXVH&RPPLWWHHRQ+RPHODQG6HFXULW\

       7KH+RQRUDEOH%HQQLH7KRPSVRQ
       5DQNLQJ0HPEHU+RXVH&RPPLWWHHRQ+RPHODQG6HFXULW\

,QTXLULHVUHODWLQJWRWKLVUHSRUWPD\EHGLUHFWHGWRWKH'+62IILFHRI/HJLVODWLYH$IIDLUVDW  



                                                 
                                                                                         '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 278 of 1770




                              6LQFHUHO\




                              -DPHV:0F&DPHQW
                              'HSXW\8QGHU6HFUHWDU\
                              2IILFHRI6WUDWHJ\3ROLF\DQG3ODQV




                                 
                                                                       '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 279 of 1770




                        '+6%RUGHU6HFXULW\0HWULFV5HSRUW
7DEOHRI&RQWHQWV
,      /HJLVODWLYH/DQJXDJH 

,,     ,QWURGXFWLRQ

,,,    6(&%25'(56(&85,7<0(75,&6

 E 0(75,&6)256(&85,1*7+(%25'(5%(7:((1325762)(175< 

 F 0(75,&6)256(&85,1*7+(%25'(5$7325762)(175<

 G 0(75,&6)256(&85,1*7+(0$5,7,0(%25'(5 

 H $,5$1'0$5,1(6(&85,7<0(75,&6,17+(/$1''20$,1 

 J  ' 2WKHU$SSURSULDWH,QIRUPDWLRQ

,9     &RQFOXVLRQ

$SSHQGL[$± 5HSHDWHG7ULDOV0RGHO0HWKRGRORJ\

$SSHQGL[%± 'UXJV6HL]XUHV± $OO3RUWVRI(QWU\




                                                                     
                                                                                                                               '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 280 of 1770




, /HJLVODWLYH/DQJXDJH
6HFWLRQRIWKH)<1DWLRQDO'HIHQVH$XWKRUL]DWLRQ$FW 1'$$ VLJQHGLQWRODZ
'HFHPEHUGLUHFWVWKH6HFUHWDU\RI+RPHODQG6HFXULW\WRSURYLGHDQQXDOO\WRWKH
&RPPLWWHHRQ+RPHODQG6HFXULW\RIWKH+RXVHRI5HSUHVHQWDWLYHVDQGWKH&RPPLWWHHRQ
+RPHODQG6HFXULW\DQG*RYHUQPHQWDO$IIDLUVRIWKH6HQDWHVSHFLILF³0HWULFVIRU6HFXULQJWKH
%RUGHU%HWZHHQ3RUWVRI(QWU\´³0HWULFVIRU6HFXULQJWKH%RUGHU$W3RUWVRI(QWU\´³0HWULFV
IRU6HFXULQJWKH0DULWLPH%RUGHU´ DQG³$LUDQG0DULQH6HFXULW\0HWULFVLQWKH/DQG'RPDLQ´
7KH1'$$IXUWKHUGLUHFWVWKDWWKH6HFUHWDU\³LQDFFRUGDQFHZLWKDSSOLFDEOHSULYDF\ODZVPDNH
GDWDUHODWHGWRDSSUHKHQVLRQVLQDGPLVVLEOHDOLHQVGUXJVHL]XUHVDQGRWKHUHQIRUFHPHQWDFWLRQV
DYDLODEOHWRWKHSXEOLFODZHQIRUFHPHQWFRPPXQLWLHVDQGDFDGHPLFUHVHDUFKFRPPXQLWLHV´




                                                
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 281 of 1770




,, ,QWURGXFWLRQ
$V3UHVLGHQW'RQDOG7UXPSLQGLFDWHGLQ([HFXWLYH2UGHU³%RUGHU6HFXULW\DQG
,PPLJUDWLRQ(QIRUFHPHQW,PSURYHPHQWV´ -DQXDU\ ERUGHUVHFXULW\LVFULWLFDOO\
LPSRUWDQWWRWKHQDWLRQDOVHFXULW\RIWKH8QLWHG6WDWHV 7KH'HSDUWPHQW¶VDELOLW\WRPHDVXUHLWV
ERUGHUVHFXULW\LQSXWVDFWLYLWLHVRXWSXWVDQGRXWFRPHVLVHVVHQWLDOWRWKHHIIHFWLYHDQGHIILFLHQW
PDQDJHPHQWRIWKH'HSDUWPHQWLQFOXGLQJPDQDJHPHQWRIWKHQHZDFWLYLWLHVDQGLQYHVWPHQWV
GLUHFWHGE\WKH3UHVLGHQW¶V ([HFXWLYH2UGHUVRQERUGHUVHFXULW\DQGLPPLJUDWLRQHQIRUFHPHQW

&RPSUHKHQVLYHDQGULJRURXVSHUIRUPDQFHPDQDJHPHQWGDWDSURYLGH'+6OHDGHUVKLSZLWKWKH
IRXQGDWLRQWRVXSSRUWUHVSRQVLEOHHYLGHQFHEDVHGGHFLVLRQPDNLQJIRUUHVRXUFHDOORFDWLRQDQG
LQYHVWPHQWVDQGIRURSHUDWLRQDODQGPLVVLRQPDQDJHPHQW )XUWKHU'+6LPSOHPHQWDWLRQRIWKLV
DSSURDFKSURYLGHVDSDLURIXQLI\LQJERUGHUVHFXULW\JRDOVXQGHUWKH'HSDUWPHQW¶VPLVVLRQWR
VHFXUHDQGPDQDJH86ERUGHUV $VVXPPDUL]HGLQWKH'+64XDGUHQQLDO+RPHODQG6HFXULW\
5HYLHZ 4+65 WKH'HSDUWPHQW¶V ILUVWWZRJRDOVXQGHUWKHERUGHUVHFXULW\PLVVLRQDUHDDUHWR
³6HFXUH86$LU/DQGDQG6HD%RUGHUVDQG$SSURDFKHV´E\SUHYHQWLQJLOOHJDOHQWU\ DQGWR
³6DIHJXDUGDQG([SHGLWH/DZIXO7UDYHODQG7UDGH´E\VDIHJXDUGLQJNH\QRGHVFRQYH\DQFHV
DQGSDWKZD\VDQGE\PDQDJLQJWKHULVNRISHRSOHDQGJRRGVLQWUDQVLW 8OWLPDWHO\WKHERUGHU
VHFXULW\PHWULFVGHVFULEHGLQWKLVUHSRUWDUHGHVLJQHGWRDVVHVVWKHDELOLW\RIWKH'HSDUWPHQW¶V
ERUGHUVHFXULW\SROLFLHVDQGLQYHVWPHQWVWRDFKLHYHWKHVHRXWFRPHV

)RUDQDO\WLFSXUSRVHVWKHPHWULFVLQFOXGHGLQWKLVUHSRUWPD\EHGLYLGHGLQWRIRXUFDWHJRULHV
   x       ,QSXWV 5HVRXUFHVDFTXLUHGRUH[SHQGHGWRVHFXUHWKHERUGHU ([DPSOHVRIERUGHU
           VHFXULW\LQSXWVLQFOXGHWKHQXPEHURI86&XVWRPVDQG%RUGHU3URWHFWLRQ &%3 
           2IILFHRI)LHOG2SHUDWLRQV 2)2 RIILFHUVDQG86%RUGHU3DWURO 86%3 DJHQWV
           GHSOR\HGPLOHVRIIHQFLQJDQGRWKHUERUGHULQIUDVWUXFWXUHDQGQXPEHUVRIDLUFUDIW
           FRPPLWWHGWRWKHERUGHUVHFXULW\PLVVLRQ
   x       $FWLYLWLHV 6SHFLILFDFWLRQVWDNHQWRVHFXUHWKHERUGHU ([DPSOHVRIERUGHUVHFXULW\
           DFWLYLWLHVLQFOXGHLOOHJDOERUGHUFURVVHUVDSSUHKHQGHGWUDYHOHUVDGPLWWHGRUGHQLHG
           DGPLVVLRQDWSRUWVRIHQWU\ 32( DQGSRXQGVRIQDUFRWLFVVHL]HG
   x       2XWSXWV ,PPHGLDWHUHVXOWVRIHQIRUFHPHQWDFWLYLWLHVDVWKH\UHODWHWRWKHERUGHU
           VHFXULW\JRDOV ([DPSOHVRIERUGHUVHFXULW\RXWSXWVLQFOXGHWKHUDWHDWZKLFK
           LQWHQGLQJXQODZIXOERUGHUFURVVHUVDUHDSSUHKHQGHGRULQWHUGLFWHGDQGWKHDFFXUDF\
           RIVFUHHQLQJUHVXOWVIRUWUDYHOHUVDQGJRRGVDW32(V
   x       2XWFRPHV 7KHXOWLPDWHLPSDFWVRIERUGHUVHFXULW\SROLFLHV $VGHILQHGE\WKH
           4+65WKHPRVWLPSRUWDQWERUGHUVHFXULW\RXWFRPHVDUHWKHQXPEHUVRILOOHJDO
           PLJUDQWVDQGTXDQWLWLHVRILOOHJDOJRRGVHQWHULQJWKH8QLWHG6WDWHV *RDO DQGWKH
           HDVHZLWKZKLFKODZIXOWUDYHOHUVDQGJRRGVSDVVWKURXJK32(V *RDO 

,QJHQHUDOERUGHUVHFXULW\LQSXWVDQGDFWLYLWLHVDUHGLUHFWO\REVHUYDEOHDQGFDQEHPHDVXUHGZLWK
DKLJKGHJUHHRIUHOLDELOLW\ 3ROLF\PDNHUVKDYHGLUHFWFRQWURORYHUUHVRXUFHDOORFDWLRQDQGGDWD
RQLQSXWVDUHDYDLODEOHLQEXGJHWDQGDFTXLVLWLRQVGRFXPHQWV 2SHUDWLRQDODJHQFLHVDOVRWUDFN
HQIRUFHPHQWDFWLYLWLHVDVSDUWRIWKHLUFDVHPDQDJHPHQWSURFHVV ,QVKRUWWKH'HSDUWPHQWNQRZV
H[DFWO\KRZPDQ\DJHQWVLWGHSOR\VKRZPDQ\PLOHVRIIHQFHLWHUHFWVKRZPDQ\DOLHQVLW
DSSUHKHQGVDQGKRZPDQ\WUDYHOHUVLWDGPLWV ,QSXWDQGDFWLYLW\PHDVXUHVWHQGWRSURYLGH
LQVLJKWLQWRWKHOHYHODQGW\SHRIHQIRUFHPHQWHIIRUWXQGHUWDNHQ²ZKDWWKH'HSDUWPHQWLV


                                                  
                                                                                           '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 282 of 1770




GRLQJ²WKDWDUHXVHIXOIRUZRUNORDGPDQDJHPHQWDQGWDFWLFDOGHFLVLRQPDNLQJEXWLQDQGRI
WKHPVHOYHVWKHVHPHWULFVW\SLFDOO\SURYLGHOLPLWHGLQVLJKWLQWRWKHVWDWHRIERUGHUVHFXULW\

2XWFRPHDQGRXWSXWPHDVXUHVRIWHQSURYLGHPRUHLQVLJKWWKDQLQSXWVDQGDFWLYLWLHVZKHQLW
FRPHVWRHYDOXDWLQJERUGHUVHFXULW\DQGPD\EHSRZHUIXOWRROVIRUSROLF\DQGSURJUDP
HYDOXDWLRQ <HWPDQ\RXWSXWDQGRXWFRPHPHWULFVDUHGLIILFXOWWRPHDVXUHGLUHFWO\EHFDXVH
LOOHJDOERUGHUFURVVHUVDFWLYHO\VHHNWRHYDGHGHWHFWLRQDQGVRPHIORZVDUHXQGHWHFWHGDQG
WKHUHIRUHFDQQHYHUEHPHDVXUHGGLUHFWO\ 7KLVFKDOOHQJHLVQHDUO\XQLYHUVDOZKHQPHDVXULQJ
LOOHJDODFWLYLWLHVZKLFKLVZK\ODZHQIRUFHPHQWDJHQFLHVW\SLFDOO\UHO\RQFULPHUHSRUWVDV
LQGLFDWRUVRIWRWDOFULPLQDODFWLYLWLHVIRUH[DPSOH 0HDVXULQJERUGHUVHFXULW\RXWSXWVDQG
RXWFRPHVLVDOVRGLIILFXOWEHFDXVHRIWKHGLYHUVLW\DQGFRPSOH[LW\RIWKHHQIRUFHPHQWPLVVLRQ
DORQJWKH8QLWHG6WDWHV¶PLOHVRIODQGERUGHUVPLOHVRIFRDVWOLQHDQG32(V
0RUHRYHUHQIRUFHPHQWRXWFRPHVRQO\SDUWLDOO\GHSHQGRQERUGHUVHFXULW\SROLFLHVVLQFH
LPPLJUDWLRQIORZVDOVRUHIOHFWQXPHURXVIDFWRUVRXWVLGHHQIRUFHPHQWDJHQFLHV¶ FRQWURO
LQFOXGLQJWKHEURDGHUVHWRI86LPPLJUDWLRQSROLFLHVDQGQXPHURXVHFRQRPLFGHPRJUDSKLF
DQGRWKHUVWUXFWXUDOIDFWRUV

+LVWRULFDOO\'+6DQGWKHOHJDF\,PPLJUDWLRQDQG1DWXUDOL]DWLRQ6HUYLFHDGGUHVVHGWKHVH
PHDVXUHPHQWFKDOOHQJHVE\UHO\LQJRQDOLHQDSSUHKHQVLRQV DQDFWLYLW\PHWULF DVDSUR[\
PHDVXUHRILOOHJDOLPPLJUDWLRQEHWZHHQ32(V DQRXWFRPHPHWULF  0RUHUHFHQWO\&%3DQG
'+6KDYHLQLWLDWHGDQXPEHURIQHZHVWLPDWLRQVWUDWHJLHVWREHWWHUPRGHOXQNQRZQIORZV 7KHVH
HIIRUWVKDYHIRFXVHGSULPDULO\RQERUGHUVHFXULW\EHWZHHQ32(VLQWKHODQGGRPDLQ 1'$$
 E DGRPDLQWKDWKDVEHHQLGHQWLILHGE\&RQJUHVVDQGWKHODVWVHYHUDO$GPLQLVWUDWLRQVDVD
WRSHQIRUFHPHQWSULRULW\ 6RPHRIWKLVUHVHDUFKUHPDLQVDZRUNLQSURJUHVVDV'+6LVQRW\HW
DEOHWRYDOLGDWHFHUWDLQPRGHOLQJDVVXPSWLRQVRUWRTXDQWLI\WKHXQFHUWDLQW\DURXQGLWVQHZ
HVWLPDWLRQWHFKQLTXHV ,QDGGLWLRQPDQ\RIWKHPHWULFVLQWKLVUHSRUWUHPDLQOLPLWHGWRWKH
VRXWKZHVWERUGHU 7KH'HSDUWPHQW¶VIXWXUHZRUNRQERUGHUPHWULFVZLOOFRQWLQXHWRUHILQHWKHVH
QHZLQGLFDWRUVRIERUGHUVHFXULW\EHWZHHQ32(VDQGH[SDQGGDWDFROOHFWLRQDQGPHWKRGRORJLHV
WRWKHQRUWKHUQERUGHUZKLOHDOVRGHYHORSLQJDGGLWLRQDOLQGLFDWRUVRIERUGHUVHFXULW\LQFOXGLQJ
WKRVHLGHQWLILHGDVLQFRPSOHWHLQWKLVUHSRUW

3XUVXDQWWRWKH1'$$WKLVUHSRUWFRYHUVDPL[RILQSXWDFWLYLW\RXWSXWDQGRXWFRPHPHWULFV
EHWZHHQ32(VDW32(VLQWKHPDULWLPHGRPDLQDQGZLWKUHVSHFWWRDLUDQGPDULQHVHFXULW\LQ
WKHODQGGRPDLQ :KLOHPRVWRIWKHVHPHDVXUHVLQYROYHGDWDWKH'HSDUWPHQWKDVWUDFNHGIRU
PDQ\\HDUVVRPHUHPDLQXQGHUGHYHORSPHQWRUIDOORXWVLGHWKHVFRSHRIWKH'HSDUWPHQW¶V
H[LVWLQJPHDVXUHPHQWPHWKRGRORJLHV 7KLVUHSRUWLQFOXGHVWKHIROORZLQJLQIRUPDWLRQIRUHDFK
ERUGHUVHFXULW\PHWULF
     x 'HILQLWLRQRIWKHPHWULFDQGEULHIGHVFULSWLRQRIKRZWKHPHWULFFRQWULEXWHVWRWKH
        'HSDUWPHQW¶VXQGHUVWDQGLQJRIERUGHUVHFXULW\
     x 'LVFXVVLRQRIWKH'HSDUWPHQW¶VFXUUHQWPHWKRGRORJ\IRUSURGXFLQJWKHPHWULFDQG
        UHODWHGPHWKRGRORJLFDOOLPLWDWLRQVDQG
     x $YDLODEOHGDWDLQFOXGLQJKLVWRULFDOGDWDZKHUHSRVVLEOHDQGEULHIGLVFXVVLRQRI
        LPSOLFDWLRQVIRUWKHFXUUHQWVWDWHRIERUGHUVHFXULW\

7KHIROORZLQJVHFWLRQVRIWKLVUHSRUWSURYLGHWKLVLQIRUPDWLRQIRUHDFKPHWULFGLUHFWHGE\WKH
1'$$ ,QDGGLWLRQWRWKHVSHFLILFPHWULFVLGHQWLILHGLQVHFWLRQV E ± H WKLVUHSRUW


                                                 
                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 283 of 1770




LQFOXGHVVXSSOHPHQWDOPHDVXUHVWKDWLQIRUPWKH'HSDUWPHQW¶VDVVHVVPHQWRIWKHVWDWHRIERUGHU
VHFXULW\EHWZHHQ32(VDVGLUHFWHGE\1'$$ J  ' 




                                               
                                                                                     '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 284 of 1770




,,, 6(&%25'(56(&85,7<0(75,&6
 E 0HWULFVIRU6HFXULQJWKH%RUGHUEHWZHHQ3RUWVRI
(QWU\

 E  $ L $WWHPSWHG8QODZIXO%RUGHU&URVVHU$SSUHKHQVLRQ
5DWH
'HILQLWLRQ

,QJHQHUDOWKHDWWHPSWHGXQODZIXOERUGHUFURVVHUDSSUHKHQVLRQUDWHLVGHILQHGDVWKHSURSRUWLRQ
RIDWWHPSWHGERUGHUFURVVHUVWKDWLVDSSUHKHQGHGE\86%3

                                                    ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬
                      ‫ ݁ݐܴܽ ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ൌ
                                                ܷ݈݊ܽ‫ݏݐ݌݉݁ݐݐܣ ݕݎݐ݊ܧ ݈ݑ݂ݓ‬

:KLOH86%3KDVUHOLDEOHDGPLQLVWUDWLYHGDWDRQDSSUHKHQVLRQVWKH'HSDUWPHQWGRHVQRWKDYHDQ
H[DFWFRXQWRIXQODZIXOHQWU\DWWHPSWVVLQFHDQXQNQRZQQXPEHURILOOHJDOERUGHUFURVVHUVHYDGH
GHWHFWLRQ $VDUHVXOWRIWKLVVRFDOOHG³GHQRPLQDWRUSUREOHP´ WKH'HSDUWPHQWPXVWHVWLPDWH
WKHDSSUHKHQVLRQUDWH &XUUHQWPHWKRGRORJLHVDOORZ'+6WRSURGXFHWZRDSSUHKHQVLRQUDWH
HVWLPDWHV

0RGHOEDVHG$SSUHKHQVLRQ5DWH $50RGHOEDVHG ± %DVHGRQVWDWLVWLFDOPRGHOLQJWKHHVWLPDWHG
VKDUHRIDOODWWHPSWHGXQODZIXOERUGHUFURVVHUVEHWZHHQODQG32(VWKDWLVDSSUHKHQGHG

2EVHUYDWLRQDO$SSUHKHQVLRQ5DWH $52EVHUYDWLRQDO ± %DVHGRQGLUHFW XQODZIXOERUGHUFURVVHUV
REVHUYHGE\86%3 DQGLQGLUHFW UHVLGXDOHYLGHQFHRIDERUGHUFURVVHULHIRRWSULQWV 
REVHUYDWLRQVRIDWWHPSWHGXQODZIXOERUGHUFURVVHUVWKHHVWLPDWHGVKDUHRIREVHUYHGDWWHPSWHG
XQODZIXOERUGHUFURVVHUVWKDWLVDSSUHKHQGHG

7KHDSSUHKHQVLRQUDWHLVDQRXWSXWPHDVXUHWKDWGHVFULEHVWKHGLIILFXOW\RILOOHJDOO\FURVVLQJWKH
ERUGHUVXFFHVVIXOO\

$FRQFHSWXDOOLPLWDWLRQRIDSSUHKHQVLRQUDWHGDWDLVWKDWWKH\LQFOXGHLQIRUPDWLRQDERXWERUGHU
DSSUHKHQVLRQVEXWH[FOXGHLQIRUPDWLRQDERXWWXUQEDFNV VHHVHFWLRQ E  $ LY IRU
GHILQLWLRQ ZKLFKDUHDNH\HOHPHQWRI86%3¶VHQIRUFHPHQWVWUDWHJ\ZLWKXQGHUO\LQJ
RSHUDWLRQDOLPSOLFDWLRQV ,QWKLVVHQVHPHDVXUHVRIWKHDSSUHKHQVLRQUDWHXQGHUVWDWH86%3¶V
RYHUDOOHQIRUFHPHQWVXFFHVVUDWH 2QWKHRWKHUKDQGVRPHDQDO\VWVFRQVLGHULQIRUPDWLRQDERXW
WXUQEDFNVGLIILFXOWWRLQWHUSUHWVLQFHDQXQNQRZQVKDUHRIWXUQEDFNVPDNHDGGLWLRQDOHQWU\
DWWHPSWV




                                                 
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 285 of 1770




0HWKRGRORJ\DQG/LPLWDWLRQV

0RGHOEDVHG$SSUHKHQVLRQ5DWH

7KH0RGHOEDVHG$SSUHKHQVLRQ5DWHLVEDVHGRQWKHUHSHDWHGWULDOVPRGHO 570 PHWKRGRORJ\
$VH[SODLQHGLQGHWDLOLQ$SSHQGL[$WKH570PHWKRGRORJ\\LHOGVDQHVWLPDWHGSDUWLDO
DSSUHKHQVLRQUDWH 3$5 IRUVRXWKZHVWERUGHUFURVVHUVZKLFKIRFXVHVRQDUHODWLYHO\VPDOOVKDUH
RIDWWHPSWHGXQODZIXOERUGHUFURVVHUV )ROORZLQJWKHFDOFXODWLRQRIWKH3$5WKH$50RGHOEDVHG
PHWKRGRORJ\FRQVLVWVRIIRXUDGGLWLRQDOVWHSV

)LUVWDOODWWHPSWHGXQODZIXOERUGHUFURVVHUVDUHGLYLGHGLQWRWZRJURXSVZKLFKDUHODEHOHG
³LPSDFWDEOH´DQG³QRQLPSDFWDEOH´E\WUDGLWLRQDO'+6HQIRUFHPHQWSROLFLHV ,PSDFWDEOHERUGHU
FURVVHUVLQFOXGHDGXOWVZLWKRXWFKLOGUHQZKRDUHQRWDV\OXPVHHNHUVDQG SULRUWR DUHQRW
IURP&XED $OLHQVLQWKLVJURXSDUHGHVFULEHGDVLPSDFWDEOHEHFDXVHWKH\DUHJHQHUDOO\VXEMHFW
WRWKHIXOOUDQJHRI'+6DQG'HSDUWPHQWRI-XVWLFH '2- HQIRUFHPHQWFRQVHTXHQFHVDQG
WKHUHIRUHSRWHQWLDOO\LPSDFWHGE\H[LVWLQJERUGHUHQIRUFHPHQW 1RQLPSDFWDEOHERUGHUFURVVHUV
LQFOXGHXQDFFRPSDQLHGPLQRUVIDPLO\XQLWVLQGLYLGXDOVZKRUHTXHVWDV\OXPDQG SULRUWR
 &XEDQV $OLHQVLQWKLVJURXSDUHGHVFULEHGDVQRQLPSDFWDEOHEHFDXVHKLVWRULFDOO\WKH\
KDYHXVXDOO\EHHQUHOHDVHGLQWRWKH8QLWHG6WDWHVZLWKD1RWLFHWR$SSHDULQLPPLJUDWLRQFRXUW
IRUOHJDOSURFHHGLQJVRQDIXWXUHGDWHUDWKHUWKDQEHLQJVXEMHFWWRLPPHGLDWH'+6HQIRUFHPHQW
FRQVHTXHQFHV7KHVHDOLHQVDUHDVVXPHGJHQHUDOO\WREH³QRQLPSDFWDEOH´E\WUDGLWLRQDO'+6
HQIRUFHPHQWDFWLYLWLHVDWWKHERUGHUEHFDXVHHYHQLIWKH\DUHDSSUHKHQGHGWKH\DUHW\SLFDOO\
XQOLNHO\WREHLPPHGLDWHO\UHPRYHGRUUHWXUQHG

6HFRQGWKH$50RGHOEDVHG PHWKRGRORJ\DVVXPHVDQDSSUHKHQVLRQUDWHIRUHDFKRIWKHVHWZR
JURXSV  DOODWWHPSWHGXQODZIXOERUGHUFURVVHUVLQWKHLPSDFWDEOHSRSXODWLRQDUHDVVXPHGWREH
DSSUHKHQGHGDWWKHSDUWLDODSSUHKHQVLRQUDWHJHQHUDWHGE\WKH570PHWKRGRORJ\DQG DOO
XQODZIXOERUGHUFURVVHUVLQWKHQRQLPSDFWDEOHSRSXODWLRQDUHDVVXPHGWRLQWHQWLRQDOO\SUHVHQW
WKHPVHOYHVWRD86%3DJHQWRU2)2RIILFHUDQGWKHUHIRUHWRKDYHDSHUFHQWDSSUHKHQVLRQ
UDWH 1RWDEO\WKHVHDVVXPSWLRQVGRQRWUHIOHFWWKHDFWXDOEHKDYLRURIDOOERUGHUFURVVHUVDV
QRWHGEHORZEXWWKH\VHUYHWRFRQVWUXFWDSUREDELOLW\PRGHO

7KLUGWKH3DUWLDO$SSUHKHQVLRQ5DWHLVXVHGWRFDOFXODWHWKHWRWDOQXPEHURILPSDFWDEOHDOLHQV
PDNLQJLOOHJDOHQWU\DWWHPSWV 7KHPHWKRGRORJ\DVVXPHV LQWKHSUHYLRXVVWHS WKDWDOO
LPSDFWDEOHDOLHQVDUHDSSUHKHQGHGDWWKH3$5UDWHJHQHUDWHGE\WKH570PHWKRGRORJ\

                                            ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ூ௠௣௔௖௧௔௕௟௘
                                   ܲ‫ ܴܣ‬ൌ
                                              ‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘





 &XEDQVZHUHFRQVLGHUHG³QRQLPSDFWDEOH´EHWZHHQ DQG-DQXDU\EHFDXVHWKH\ZHUHURXWLQHO\JUDQWHG
SDUROHLQWRWKH8QLWHG6WDWHVLIWKH\UHDFKHG86VRLOXQGHUWKHZHWIRRWGU\IRRWSROLF\ 7KH2EDPD
$GPLQLVWUDWLRQWHUPLQDWHGWKHVSHFLDOSDUROHFRPSRQHQWRIWKHZHWIRRWGU\IRRWSROLF\LQ-DQXDU\


                                                     
                                                                                                 '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 286 of 1770




0DWKHPDWLFDOO\WKLVHTXDWLRQFDQEHUHDUUDQJHGWRGHILQHWKHWRWDOQXPEHURILPSDFWDEOHDOLHQV
PDNLQJDQLOOHJDOHQWU\DWWHPSWDVIROORZV

                                               ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬ூ௠௣௔௖௧௔௕௟௘
                       ‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ൌ
                                                       ܲ‫ܴܣ‬

6LQFHQRQLPSDFWDEOHDOLHQVDUHDVVXPHGWRKDYHDDSSUHKHQVLRQUDWHWKHQXPEHURIHQWU\
DWWHPSWVRIQRQLPSDFWDEOHDOLHQVLVHTXDOWRWKHQXPEHURIWKHLUDSSUHKHQVLRQV

)LQDOO\WKH7RWDO$SSUHKHQVLRQ5DWHLVFDOFXODWHGDVDZHLJKWHGDYHUDJHRIWKHWRWDOQXPEHUVRI
LPSDFWDEOHDQGQRQLPSDFWDEOHDOLHQVDWWHPSWLQJXQODZIXOHQWU\WLPHVWKHLUUHVSHFWLYH
DSSUHKHQVLRQUDWHV

                       ൫‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ‫ܴܣܲ כ‬൯ ൅ ሺ‫ݏݐ݌݉݁ݐݐܣ‬ே௢௡ି௜௠௣௔௖௧௔௕௟௘ ‫ͲͲͳ כ‬Ψሻ
    ‫ܴܣ‬ெ௢ௗ௘௟ି௕௔௦௘ௗ ൌ
                                ൫‫ݏݐ݌݉݁ݐݐܣ‬ூ௠௣௔௖௧௔௕௟௘ ൅ ‫ݏݐ݌݉݁ݐݐܣ‬ே௢௡ି௜௠௣௔௖௧௔௕௟௘ ൯

7KHFXUUHQW$50RGHOEDVHG PHWKRGRORJ\PDNHVDQXPEHURIDVVXPSWLRQVWKDWFDQQRWEHIXOO\
YDOLGDWHG )LUVWWKH$50RGHOEDVHG PHWKRGRORJ\EXLOGVRQWKH570¶VSDUWLDODSSUHKHQVLRQUDWH
DQGVRLQFRUSRUDWHVDOORIWKH570PRGHOLQJDVVXPSWLRQVDQGDVVRFLDWHGOLPLWDWLRQVGLVFXVVHGLQ
$SSHQGL[$ ,QDGGLWLRQWKHFXUUHQW$50RGHOEDVHG PHWKRGRORJ\DOVRDVVXPHV WKDWWKHHQWLUH
FRKRUWRIERUGHUFURVVHUVFDQEHGLYLGHGLQWRLPSDFWDEOHDQGQRQLPSDFWDEOHJURXSVWKDWWKH
HQWLUHLPSDFWDEOHJURXSLVDSSUHKHQGHGDWWKHVDPHUDWHDV570DOLHQVLQFOXGHGLQWKH3$5
DQDO\VLVDQGWKDWWKHHQWLUHQRQLPSDFWDEOHJURXSLVDSSUHKHQGHGSHUFHQWRIWKHWLPH (DFK
RIWKHVHDGGLWLRQDODVVXPSWLRQVLQWURGXFHVSRWHQWLDOELDVHVLQWRWKHHVWLPDWHGDSSUHKHQVLRQUDWH

7KH'HSDUWPHQWKDVQRWSUHFLVHO\TXDQWLILHGWKHLPSDFWRIWKHVHDVVXPSWLRQVRQWKH$50RGHOEDVHG
HVWLPDWHV )RUWKHVHUHDVRQV'+6FRQVLGHUVWKH$50RGHOEDVHG PHWKRGRORJ\WREHDZRUNLQ
SURJUHVV '+6LVZRUNLQJWRUHILQHWKH$50RGHOEDVHG PHWKRGRORJ\WRDGGUHVVWKHVHOLPLWDWLRQV
DQGWRPRUHSUHFLVHO\GHVFULEHWKHLULPSDFWRQWKH$50RGHOEDVHG HVWLPDWH 7KHHVWLPDWHG
DSSUHKHQVLRQUDWHVUHSRUWHGKHUHPD\EHXSGDWHGLQWKHIXWXUHDVWKH'HSDUWPHQWFRQWLQXHVWR
UHILQHWKHPRGHOEDVHGHVWLPDWLRQPHWKRGRORJ\

2EVHUYDWLRQDO$SSUHKHQVLRQ5DWH

7KH2EVHUYDWLRQDO$SSUHKHQVLRQ5DWHLVFDOFXODWHGDVWKHUDWLRRI86%3DSSUHKHQVLRQVWRWKH
VXPRIDSSUHKHQVLRQVDQGREVHUYHG GLUHFWO\RULQGLUHFWO\ JRWDZD\V

                                                ‫ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬
                       ‫ܴܣ‬ை௕௦௘௥௩௔௧௜௢௡௔௟ ൌ
                                           ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ‫ݏݕܽݓܣ ݐ݋ܩ‬

³*RWDZD\V´ DUHGHILQHGDVVXEMHFWVDWWKHVRXWKZHVWERUGHUZKRDIWHUPDNLQJDQLOOHJDOHQWU\
DUHQRWWXUQHGEDFNRUDSSUHKHQGHGDQGDUHQRORQJHUEHLQJDFWLYHO\SXUVXHGE\86%3DJHQWV

6LQFH86%3KDVLPSOHPHQWHGDVWDQGDUGVRXWKZHVWERUGHUZLGHPHWKRGRORJ\IRU
GHWHUPLQLQJZKHQWRUHSRUWDVXEMHFWDVDJRWDZD\ 6RPHVXEMHFWVDUHREVHUYHGGLUHFWO\DV
HYDGLQJDSSUHKHQVLRQRUWXUQLQJEDFNRWKHUVDUHDFNQRZOHGJHGDVJRWDZD\VRUWXUQEDFNVDIWHU


                                               
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 287 of 1770




DJHQWVIROORZHYLGHQFHWKDWLQGLFDWHHQWULHVKDYHRFFXUUHGVXFKDVIRRWVLJQ LHWUDFNV VHQVRU
DFWLYDWLRQVLQWHUYLHZVZLWKDSSUHKHQGHGVXEMHFWVFDPHUDYLHZVDQGFRPPXQLFDWLRQEHWZHHQ
DQGDPRQJVWDWLRQVDQGVHFWRUV 7KHVFRSHRIWKHVHGDWDLQFOXGHVDOODUHDVRIWKHVRXWKZHVWODQG
ERUGHUDWRUEHORZWKHQRUWKHUQPRVWODZHQIRUFHPHQWSRVWXUH W\SLFDOO\D86%3FKHFNSRLQW 
ZLWKLQDJLYHQDUHDRIUHVSRQVLELOLW\DQGWKRVHLQGLYLGXDOVDSSUHKHQGHGOHVVWKDQGD\VDIWHU
HQWHULQJWKH8QLWHG6WDWHV

,QDQHIIRUWWRPDLQWDLQUHOLDEOHEHVWSUDFWLFHVFRPPDQGVWDIIDWDOOVRXWKHUQERUGHUVWDWLRQV
HQVXUHDOODJHQWVDUHDZDUHRIDQGXWLOL]HSURSHUGHILQLWLRQVIRUDSSUHKHQVLRQVJRWDZD\VDQG
WXUQEDFNVDWWKHLUUHVSHFWLYHVWDWLRQV 7KH\DOVRHQVXUHWKHQHFHVVDU\FRPPXQLFDWLRQWDNHV
SODFHEHWZHHQDQGDPRQJVHFWRUVDQGVWDWLRQVWRPLQLPL]HGRXEOHFRXQWLQJZKHQVXEMHFWVFURVV
PRUHWKDQRQHVWDWLRQ¶VDUHDRIUHVSRQVLELOLW\,QDGGLWLRQWRVWDWLRQOHYHOVDIHJXDUGVGHVLJQDWHG
86%3+HDGTXDUWHUVFRPSRQHQWVYDOLGDWHGDWDLQWHJULW\E\XWLOL]LQJYDULRXVGDWDTXDOLW\UHSRUWV

7KHSULPDU\OLPLWDWLRQWR$52EVHUYDWLRQDO LVWKDWWKHGHQRPLQDWRUH[FOXGHVDQXQNQRZQQXPEHURI
XQREVHUYHGJRWDZD\V 2YHUWKHSDVWVHYHUDO\HDUV'+6KDVLQYHVWHGPLOOLRQVRIGROODUVLQ
WHFKQRORJ\WKDWKDVIDFLOLWDWHGWKHDELOLW\WRVHHDQGGHWHFWPRUHDWWKHERUGHU ,PSURYHPHQWVLQ
VLWXDWLRQDODZDUHQHVVJLYH'+6DQHYHULQFUHDVLQJUHDOWLPHDELOLW\WRXQGHUVWDQGKRZPXFK
LOOHJDODFWLYLW\DJHQWVDUHHQFRXQWHULQJDWWKHLPPHGLDWHERUGHUDQGWKHLUDELOLW\WRUHVSRQG $VD
UHVXOWGHVSLWHWKHIDFWWKDWRYHUDOOERUGHUHQWULHVDUHVXEVWDQWLDOO\ORZHUWRGD\WKDQLQDQ\
SUHYLRXVILVFDO\HDUDJHQWVDUHFXUUHQWO\LQWHUGLFWLQJVOLJKWO\ORZHUSHUFHQWDJHVRIWKHWRWDO
NQRZQIORZ 7KLVREVHUYDWLRQUHIOHFWV86%3¶VLQFUHDVHGGRPDLQDZDUHQHVV²LHWKDWWKURXJK
WHFKQRORJLFDODGYDQFHVWKHDJHQF\KDVLPSURYHGLWVDZDUHQHVVRILOOHJDOHQWU\DWWHPSWV NQRZQ
JRWDZD\V ²UDWKHUWKDQH[SHULHQFHGDGURSLQHQIRUFHPHQWHIIHFWLYHQHVV ,QFUHDVLQJVLWXDWLRQDO
DZDUHQHVVQDUURZVWKHJDSEHWZHHQWKHNQRZQDQGXQNQRZQIORZDQGSXWV'+6LQDSRVLWLRQWR
EXLOGHYHUEHWWHUREVHUYDWLRQDOHVWLPDWHVRIERUGHUVHFXULW\ 7KH'HSDUWPHQWZLOOFRQWLQXHWR
UHILQHWKHVHREVHUYDWLRQDOHVWLPDWHVDQGLVFXUUHQWO\ZRUNLQJRQDPHWKRGRORJ\WRHVWLPDWHWKHLU
VWDWLVWLFDOUHOLDELOLW\

$QDGGLWLRQDOPHWKRGRORJLFDOOLPLWDWLRQLVWKDWWKHHVWLPDWHGFRXQWRIJRWDZD\VDJJUHJDWHV
SRWHQWLDOO\VXEMHFWLYHREVHUYDWLRQVIURPWKRXVDQGVRILQGLYLGXDODJHQWV 86%3KDVWDNHQD
QXPEHURIVWHSVWRHVWDEOLVKUHOLDEOHWXUQEDFNDQGJRWDZD\PHWKRGRORJLHVDVGLVFXVVHGDERYH

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOHSURYLGHVWKHHVWLPDWHGPRGHOEDVHGDSSUHKHQVLRQVUDWHIRU)<± )<DQGWKH
HVWLPDWHGREVHUYDWLRQDODSSUHKHQVLRQUDWHIRU)<VWKH\HDUVIRUZKLFKWKHVHGDWDDUH
DYDLODEOH




                                                 
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 288 of 1770




      7DEOH 0RGHO%DVHGDQG2EVHUYDWLRQDO$SSUHKHQVLRQ5DWHV)<± )<
                )LVFDO<HDU      0RGHOEDVHG             2EVHUYDWLRQDO
                                $SSUHKHQVLRQ5DWH      $SSUHKHQVLRQ5DWH
                                                      1$
                                                      1$
                                                      1$
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     

6LQFH)<WKHPRGHOEDVHGDSSUHKHQVLRQUDWHKDVFOLPEHGIURPOHVVWKDQSHUFHQWWR
QHDUO\SHUFHQWLQ)< 7KHVHLQFUHDVHVUHIOHFWDKLJKHUDSSUHKHQVLRQUDWHIRU
³LPSDFWDEOH´ERUGHUFURVVHUVDVZHOODVDQLQFUHDVHLQWKHVKDUHRIERUGHUFURVVHUVZKRDUH³QRQ
LPSDFWDEOH´ DQGWKHUHIRUHDVVXPHGWREHDSSUHKHQGHGSHUFHQWRIWKHWLPH

7KHREVHUYDWLRQDODSSUHKHQVLRQUDWHKDVDOVRVKRZQLPSURYHPHQWVVLQFH)< 'HVSLWHLWV
OLPLWDWLRQVWKHXSZDUGWUHQGLQ$52EVHUYDWLRQDO LVQRWHZRUWK\EHFDXVHLWLQGHSHQGHQWO\UHLQIRUFHV
WKHXSZDUGWUHQGREVHUYHGLQWKHPRGHOEDVHGHVWLPDWH 0RUHRYHUZLWKLQFUHDVLQJVLWXDWLRQDO
DZDUHQHVVDORQJWKHERUGHUGXULQJWKLVSHULRGLWLVOLNHO\WKDW&%3GHWHFWVDQLQFUHDVLQJVKDUHRI
WRWDOJRWDZD\VRYHUWLPH $VDUHVXOWWKHXSZDUGWUHQGLQ$52EVHUYDWLRQDO OLNHO\XQGHUHVWLPDWHV
WKHDFWXDOLQFUHDVHLQWKHWRWDOVKDUHRIDWWHPSWHGERUGHUFURVVHUVWKDWLVDSSUHKHQGHG


 E  $ LL 'HWHFWHGXQODZIXOHQWULHV

'HILQLWLRQ

'HWHFWHGXQODZIXOHQWULHV± 7KHWRWDOQXPEHURIDWWHPSWHGXQODZIXOERUGHUFURVVHUVEHWZHHQ
ODQG32(VZKRDUHGLUHFWO\RULQGLUHFWO\REVHUYHGRUGHWHFWHGE\86%3

'HWHFWHGXQODZIXOHQWULHVLVDQRXWFRPHPHDVXUHWKDWGHVFULEHVWKHQXPEHUVRIPLJUDQWVGHWHFWHG
FURVVLQJRUDWWHPSWLQJWRFURVVWKHERUGHUXQODZIXOO\ 'HWHFWHGXQODZIXOHQWULHVLVQRWD
FRPSUHKHQVLYHRXWFRPHPHDVXUHVLQFHLWH[FOXGHVXQGHWHFWHGXQODZIXOHQWULHVDVGLVFXVVHG
EHORZ 7KHUDWLRRIGHWHFWHGWRXQGHWHFWHGXQODZIXOHQWULHVDOVRGLVFXVVHGEHORZLVDQRXWSXW
PHDVXUHWKDWGHVFULEHVWKH'HSDUWPHQW¶VDELOLW\WRGHWHFWXQODZIXOHQWULHV




                                                 
                                                                                          '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 289 of 1770




0HWKRGRORJ\DQG/LPLWDWLRQV

7KHQXPEHURIGHWHFWHGXQODZIXOHQWULHVLVFDOFXODWHGDVWKHVXPRIWXUQEDFNVJRWDZD\VDQG
DSSUHKHQVLRQV 7XUQEDFNVDUHGHILQHGDVVXEMHFWVZKRDIWHUPDNLQJDQLOOHJDOHQWU\LQWRWKH
8QLWHG6WDWHVUHWXUQWRWKHFRXQWU\IURPZKLFKWKH\HQWHUHGQRWUHVXOWLQJLQDQDSSUHKHQVLRQRU
JRWDZD\ *RWDZD\VDUHGHILQHGDVVXEMHFWVZKRDIWHUPDNLQJDQLOOHJDOHQWU\DUHQRWWXUQHG
EDFNRUDSSUHKHQGHGDQGDUHQRORQJHUEHLQJDFWLYHO\SXUVXHGE\86%3DJHQWV $SSUHKHQVLRQV
DUHGHILQHGDVUHPRYDEOHDOLHQVDUUHVWHGE\86%3

7XUQEDFNVDQGJRWDZD\VDUHREVHUYDWLRQDOHVWLPDWHV86%3UHFRUGVWRWDODQGE\VHFWRU
HVWLPDWHVRIWXUQEDFNVDQGJRWDZD\VEDVHGRQGLUHFWDQGLQGLUHFWREVHUYDWLRQVDVGHVFULEHG
DERYH $SSUHKHQVLRQVDUHFDOFXODWHGEDVHGRQQDWLRQZLGH'+6DGPLQLVWUDWLYHGDWDDQGDUHQRW
OLPLWHGWRWKHVRXWKZHVWERUGHU86%3DSSUHKHQVLRQGDWDDUHFRQVLGHUHGDUHOLDEOHFRXQWRI
DSSUHKHQVLRQV

7KHSULPDU\OLPLWDWLRQWRGHWHFWHGXQODZIXOHQWULHVLVWKDWWKLVPHWULFLQFRUSRUDWHVWXUQEDFNDQG
JRWDZD\HVWLPDWHVWKDWDJJUHJDWHSRWHQWLDOO\VXEMHFWLYHREVHUYDWLRQVIURPWKRXVDQGVRI
LQGLYLGXDODJHQWV 86%3KDVWDNHQDQXPEHURIVWHSVWRDGGUHVVWKLVSUREOHPE\HVWDEOLVKLQJ
FRQVLVWHQWDQGUHOLDEOHWXUQEDFNDQGJRWDZD\PHWKRGRORJLHVDVGLVFXVVHGDERYH

$YDLODEOH'DWDDQG'LVFXVVLRQ

)LJXUHGHSLFWVDYDLODEOHGDWDRQHVWLPDWHGGHWHFWHGXQODZIXOHQWULHVIRU)<± )<
WKH\HDUVIRUZKLFKGDWDDUHDYDLODEOH $VWKHILJXUHLQGLFDWHVHVWLPDWHGGHWHFWHGXQODZIXO
HQWULHV WKHVXPRIDSSUHKHQVLRQVWXUQEDFNVDQGJRWDZD\V IHOOIURPPLOOLRQWR
WKRXVDQGGXULQJWKLVSHULRGDSHUFHQWGHFUHDVH

)LJXUH (VWLPDWHG'HWHFWHG8QODZIXO(QWULHV1DWLRQZLGH%HWZHHQ32(V)<± )<
            2,500,000



            2,000,000



            1,500,000



            1,000,000



              500,000



                   0
                        2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016




                                                
                                                                                        '2-,)5
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 290 of 1770




 E  $ LLL (VWLPDWHGXQGHWHFWHGXQODZIXOHQWULHV

'HILQLWLRQ

8QGHWHFWHGXQODZIXOHQWULHV± $QHVWLPDWHRIWKHQXPEHURIDWWHPSWHGXQODZIXOERUGHUFURVVHUV
EHWZHHQODQG32(VZKRDUHQRWGLUHFWO\RULQGLUHFWO\REVHUYHGRUGHWHFWHGE\86%3 %\
DVVXPSWLRQXQGHWHFWHGXQODZIXOHQWULHVHYDGHDSSUHKHQVLRQDQGHQWHUWKH8QLWHG6WDWHV
XQODZIXOO\

8QGHWHFWHGXQODZIXOHQWULHVLVDQRXWFRPHPHDVXUHWKDWGHVFULEHWKHQXPEHUVRIPLJUDQWVZKR
FRPSOHWHO\HYDGHGHWHFWLRQDQGVXFFHVVIXOO\HQWHUWKH8QLWHG6WDWHVXQODZIXOO\ 8QGHWHFWHG
XQODZIXOHQWULHVLVQRWDFRPSUHKHQVLYHRXWFRPHPHDVXUHVLQFHLWH[FOXGHVGHWHFWHGXQODZIXO
HQWULHVGLVFXVVHGDERYH 7KHUDWLRRIGHWHFWHGWRWRWDOXQODZIXOHQWULHV LHWKHSUREDELOLW\RI
GHWHFWLRQ LVDQRXWSXWPHDVXUHWKDWGHVFULEHVWKH'HSDUWPHQW¶VDELOLW\WRGHWHFWXQODZIXOHQWULHV
DVGLVFXVVHGEHORZ$WSUHVHQWWKLVPHWKRGRORJ\RQO\H[LVWVIRUWKHVRXWKZHVWODQGERUGHU
EHWZHHQSRUWVRIHQWU\5HVHDUFKLVXQGHUZD\RQPHWKRGVWRSURGXFHWKLVHVWLPDWHIRUWKH
QRUWKHUQERUGHU

0HWKRGRORJ\DQG/LPLWDWLRQV

&XUUHQWO\WKH'HSDUWPHQW¶VEHVWDYDLODEOHPHWKRGRORJ\IRUHVWLPDWLQJXQGHWHFWHGXQODZIXO
HQWULHVEXLOGVRQWKHUHSHDWHGWULDOVPRGHO 570 PHWKRGRORJ\WRSURGXFHDPRGHOEDVHG
HVWLPDWHRIWRWDOVXFFHVVIXOXQODZIXOHQWULHV 7KHHVWLPDWHGQXPEHURIXQGHWHFWHGXQODZIXO
HQWULHVLVFDOFXODWHGDVWKHGLIIHUHQFHEHWZHHQWKHPRGHOEDVHGHVWLPDWHRIWRWDOVXFFHVVIXO
XQODZIXOHQWULHVDQGWKHHVWLPDWHGQXPEHURIJRWDZD\V LHGHWHFWHGVXFFHVVIXOXQODZIXO
HQWULHV 

           ܷ݊݀݁‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݀݁ݐܿ݁ݐ‬
                       ൌ ܶ‫ ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݈ݑ݂ݏݏ݁ܿܿݑܵ ݈ܽݐ݋‬െ ‫ݏݕܽݓܣ ݐ݋ܩ ݀݁ݐܿ݁ݐ݁ܦ‬

$VH[SODLQHGLQGHWDLOLQ$SSHQGL[$WKH570PHWKRGRORJ\\LHOGVDQHVWLPDWHGSDUWLDO
DSSUHKHQVLRQUDWH 3$5 IRUVRXWKZHVWERUGHUFURVVHUV )ROORZLQJWKHFDOFXODWLRQRIWKH3$5
WKHPHWKRGRORJ\IRUHVWLPDWLQJWRWDOVXFFHVVIXOXQODZIXOHQWULHVFRQVLVWVRIWKUHHDGGLWLRQDO
VWHSV

)LUVWDVLQWKHFDOFXODWLRQRIWKHPRGHOEDVHGDSSUHKHQVLRQUDWHGLVFXVVHGDERYHDOODWWHPSWHG
XQODZIXOERUGHUFURVVHUVDUHGLYLGHGLQWR³LPSDFWDEOH´DQG³QRQLPSDFWDEOH´JURXSV 6HFRQG
WKH3$5LVXVHGWRHVWLPDWHWKHRGGVRIVXFFHVVIXOHQWU\IRUDOLHQVZLWKLQWKHLPSDFWDEOH
SRSXODWLRQJURXS 7KLUGWKHQXPEHURIVXFFHVVIXOXQODZIXOHQWULHVLVHVWLPDWHGEDVHGRQWKH
RGGVRIVXFFHVVIXOHQWU\DPRQJWKLVJURXSWLPHVWKHDSSUHKHQVLRQFRXQWDPRQJLPSDFWDEOH
DOLHQV %HFDXVHQRQLPSDFWDEOHDOLHQVDUHDVVXPHGWREHDSSUHKHQGHGSHUFHQWRIWKHWLPH
RQO\LPSDFWDEOHDOLHQVFRQWULEXWHWRWKHHVWLPDWHGFRXQWRIWRWDOVXFFHVVIXOXQODZIXOHQWULHV



                                              ଵି௉஺ோ
     0DWKHPDWLFDOO\‫ ݕݎݐ݊݁ ݈ݑ݂ݏݏ݁ܿܿݑݏ ݂݋ ݏ݀݀݋‬ൌ ቀ         ቁ
                                                    ௉஺ோ



                                                          
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 291 of 1770




   ܶ‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݈ݑ݂ݏݏ݁ܿܿݑܵ ݈ܽݐ݋‬
                ൌ ܱ݀݀‫ݏ݈݊݁݅ܣ ݈ܾ݁ܽݐܿܽ݌݉ܫ ݂݋ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ כ ݕݎݐ݊ܧ ݈ݑ݂ݏݏ݁ܿܿݑܵ ݂݋ ݏ‬

7KHHVWLPDWHGQXPEHURIXQGHWHFWHGXQODZIXOHQWULHVLVGHULYHGIURPWKHREVHUYDWLRQDOHVWLPDWH
RIGHWHFWHGXQODZIXOHQWULHVZLWKOLPLWDWLRQVGLVFXVVHGDERYHDQGWKHPRGHOEDVHGHVWLPDWHRI
WRWDOVXFFHVVIXOXQODZIXOHQWULHVZKLFKLQWXUQLVGHULYHGIURPWKH570PHWKRGRORJ\DQGWKH
PRGHOEDVHGDSSUHKHQVLRQUDWHZLWKDGGLWLRQDOOLPLWDWLRQVGLVFXVVHGDERYH '+6LVZRUNLQJWR
UHILQHERWKWKHREVHUYDWLRQDODQGPRGHOEDVHGPHWKRGRORJLHVDQGWRPRUHSUHFLVHO\GHVFULEHWKH
LPSDFWRIWKHVHOLPLWDWLRQVRQHVWLPDWHVRIWRWDODQGXQGHWHFWHGXQODZIXOHQWULHV

$YDLODEOH'DWDDQG'LVFXVVLRQ

)LJXUHGHSLFWVDYDLODEOHGDWDRQHVWLPDWHGXQGHWHFWHGXQODZIXOHQWULHVIRU)<± )<
WKH\HDUVIRUZKLFKGDWDDUHDYDLODEOH$VWKHILJXUHLQGLFDWHVHVWLPDWHGXQGHWHFWHGXQODZIXO
HQWULHVIHOOIURPDSSUR[LPDWHO\WRQHDUO\GXULQJWKLVSHULRGDSHUFHQW
GHFUHDVH

   )LJXUH (VWLPDWHG6RXWKZHVW%RUGHU8QGHWHFWHG8QODZIXO(QWULHV)<± )<




 E  $ LY 7XUQEDFNV

'HILQLWLRQ

7XUQEDFNV±$QHVWLPDWHRIWKHQXPEHURIVXEMHFWVZKRDIWHUPDNLQJDQLOOHJDOHQWU\LQWRWKH
8QLWHG6WDWHVUHWXUQWRWKHFRXQWU\IURPZKLFKWKH\HQWHUHGQRWUHVXOWLQJLQDQDSSUHKHQVLRQRU
JRWDZD\

7XUQEDFNVDUHDQDFWLYLW\PHDVXUHWKDW86%3XVHVIRUWDFWLFDOGHFLVLRQPDNLQJ


                                                
                                                                                       '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 292 of 1770




7XUQEDFNVDOVRFRQWULEXWHWRVHYHUDORWKHUERUGHUVHFXULW\PHWULFVLQFOXGLQJ'HWHFWHG8QODZIXO
(QWULHVGLVFXVVHGDERYHDQGWKH8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWHGLVFXVVHG
EHORZ

0HWKRGRORJ\DQG/LPLWDWLRQV

7XUQEDFNVDUHDQDWLRQZLGHREVHUYDWLRQDOHVWLPDWH86%3UHFRUGVWRWDODQGE\VHFWRUHVWLPDWHV
RIWXUQEDFNVEDVHGRQGLUHFWDQGLQGLUHFWREVHUYDWLRQVDVGHVFULEHGDERYH

7KHSULPDU\OLPLWDWLRQWRGHWHFWHGWXUQEDFNVLVWKDWWKHHVWLPDWHDJJUHJDWHVSRWHQWLDOO\
VXEMHFWLYHREVHUYDWLRQVIURPWKRXVDQGVRILQGLYLGXDODJHQWV 86%3KDVWDNHQDQXPEHURIVWHSV
WRDGGUHVVWKLVSUREOHPE\HVWDEOLVKLQJFRQVLVWHQWDQGUHOLDEOHWXUQEDFNDQGJRWDZD\
PHWKRGRORJLHVDVGLVFXVVHGDERYH ,QDGGLWLRQVRPHXQODZIXOERUGHUFURVVHUVPD\HQWHUWKH
8QLWHG6WDWHVWRGURSRIIGUXJORDGVRUWRDFWDVGHFR\VWROXUHDJHQWVDZD\IURPDFHUWDLQDUHD
DQGWKHQUHWXUQWR0H[LFRDQGWKHUHIRUHPD\EHPLVLGHQWLILHGDVWXUQEDFNV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH 6RXWKZHVW%RUGHU7XUQ%DFNVEHWZHHQ32(V)<± )<
     )< )< )< )< )< )< )< )< )<                   )<

                       

7KHQXPEHURIWXUQEDFNVKDVGHFUHDVHGE\PRUHWKDQSHUFHQWVLQFH)<7KLVGHFUHDVH
LVFRQVLVWHQWZLWKQXPHURXVRWKHUEHWZHHQ32(PHWULFVWKDQVXJJHVWDGHFUHDVHLQIORZRYHUWKH
SDVW\HDUV



 E  $ Y *RWDZD\V

'HILQLWLRQ

*RWDZD\V± $QHVWLPDWHRIWKHQXPEHURIVXEMHFWVZKRDIWHUPDNLQJDQLOOHJDOHQWU\DUHQRW
WXUQHGEDFNRUDSSUHKHQGHGDQGDUHQRORQJHUEHLQJDFWLYHO\SXUVXHGE\86%3DJHQWV

7RWDO6XFFHVVIXO8QODZIXO(QWULHV± $QHVWLPDWHRIWKHWRWDOQXPEHURIVXEMHFWVZKRFURVVWKH
ERUGHUXQODZIXOO\DQGZKRHQWHUWKH8QLWHG6WDWHVZLWKRXWEHLQJDSSUHKHQGHG

0HWKRGRORJ\DQG/LPLWDWLRQV

*RW$ZD\V



 86*RYHUQPHQW$FFRXQWDELOLW\2IILFH³%RUGHU3DWURO*RDOVDQG0HDVXUHV1RW<HWLQ3ODFHWR,QIRUP%RUGHU
6HFXULW\6WDWXVDQG5HVRXUFH1HHGV´*$27)HEUXDU\S


                                                      
                                                                                                  '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 293 of 1770




*RWDZD\VDUHDQREVHUYDWLRQDOHVWLPDWH86%3UHFRUGVWRWDODQGE\VHFWRUHVWLPDWHVRIJRW
DZD\VEDVHGRQGLUHFWDQGLQGLUHFWREVHUYDWLRQVDVGHVFULEHGDERYH :KLOHJRWDZD\VDUH
UHFRUGHGE\86%3DWDOOERUGHUVJRWDZD\VLQWKLVVHFWLRQUHIHUWRWKHVRXWKZHVWERUGHUEHWZHHQ
SRUWVRIHQWU\RQO\

7KHSULPDU\PHWKRGRORJLFDOOLPLWDWLRQRIJRWDZD\VLVWKDWWKHHVWLPDWHDJJUHJDWHVSRWHQWLDOO\
VXEMHFWLYHREVHUYDWLRQVIURPWKRXVDQGVRILQGLYLGXDODJHQWV 86%3KDVWDNHQDQXPEHURIVWHSV
WRDGGUHVVWKLVSUREOHPE\HVWDEOLVKLQJFRQVLVWHQWDQGUHOLDEOHWXUQEDFNDQGJRWDZD\
PHWKRGRORJLHVDVGLVFXVVHGDERYH

&RQFHSWXDOO\WKHJRWDZD\VPHWULFLVOLPLWHGWRREVHUYHG GLUHFWO\RULQGLUHFWO\ IORZVLWLVQRWD
FRPSUHKHQVLYHPHDVXUHRIVXFFHVVIXOXQODZIXOHQWULHV 86%3¶V UHFHQWZRUNWRLQFUHDVH
VLWXDWLRQDODZDUHQHVVLQFOXGLQJWKURXJKWKHXVHRI*HRVSDWLDO,QWHOOLJHQFHJLYHVWKH'HSDUWPHQW
JURZLQJFRQILGHQFHLQLWVJRWDZD\FRXQW $VVLWXDWLRQDODZDUHQHVVFRQWLQXHVWRLPSURYH
REVHUYHGJRWDZD\VZLOOEHFRPHDQLQFUHDVLQJO\FRPSUHKHQVLYHPHDVXUHRIVXFFHVVIXOXQODZIXO
HQWULHV 86%3DQG'+6DUHZRUNLQJWRUHILQH86%3¶VREVHUYDWLRQDOPHWKRGRORJ\DQGWRPRUH
SUHFLVHO\GHVFULEHWKHJDSEHWZHHQREVHUYHGDQGXQREVHUYHGJRWDZD\V

7RWDO6XFFHVVIXO8QODZIXO(QWULHV

7KHFXUUHQWPHWKRGRORJ\IRUHVWLPDWLQJWRWDOVXFFHVVIXOXQODZIXOHQWULHVLVEDVHGRQWKHUHSHDWHG
WULDOVPRGHO 570 PHWKRGRORJ\ $VH[SODLQHGLQGHWDLOLQ$SSHQGL[$WKH570PHWKRGRORJ\
\LHOGVDQHVWLPDWHGSDUWLDODSSUHKHQVLRQUDWH 3$5 IRUVRXWKZHVWERUGHUFURVVLQJVZKLFK
IRFXVHVRQDUHODWLYHO\VPDOOVKDUHRIDWWHPSWHGXQODZIXOERUGHUFURVVHUV )ROORZLQJWKH
FDOFXODWLRQRIWKH3$5WKHPHWKRGRORJ\IRUHVWLPDWLQJWRWDOVXFFHVVIXOXQODZIXOHQWULHVFRQVLVWV
RIWKUHHDGGLWLRQDOVWHSVDVGHVFULEHGDERYH DWWHPSWHGERUGHUFURVVHUVDUHGLYLGHGLQWR
LPSDFWDEOHDQGQRQLPSDFWDEOHJURXSVWKH3$5LVXVHGWRHVWLPDWHWKHRGGVRIVXFFHVVIXOHQWU\
DQGWKHQXPEHURIVXFFHVVIXOXQODZIXOHQWULHVLVHVWLPDWHGEDVHGRQWKHRGGVRIVXFFHVVIXOHQWU\
DPRQJWKLVJURXSWLPHVWKHQXPEHURIDSSUHKHQVLRQVRILPSDFWDEOHDOLHQV

7KH570PHWKRGRORJ\WRHVWLPDWHWKH3$5FRQIURQWVDQXPEHURIPHWKRGRORJLFDOOLPLWDWLRQV
DVGLVFXVVHGLQ$SSHQGL[$ (DFKRIWKHDGGLWLRQDODVVXPSWLRQVLQYROYHGLQXVLQJWKH3$5WR
HVWLPDWHWRWDOVXFFHVVIXOXQODZIXOHQWULHVLQWURGXFHVDGGLWLRQDOPHWKRGRORJLFDOOLPLWDWLRQVDQG
SRWHQWLDOELDVHV '+6LVZRUNLQJWRUHILQHWKHPRGHOEDVHGPHWKRGRORJ\DQGWRPRUHSUHFLVHO\
GHVFULEHWKHLPSDFWRIWKHVHOLPLWDWLRQVRQHVWLPDWHVRIWRWDOVXFFHVVIXOXQODZIXOHQWULHV

$YDLODEOH'DWDDQG'LVFXVVLRQ

)LJXUHGHSLFWVVRXWKZHVWERUGHUEHWZHHQSRUWVRIHQWU\GHWHFWHGJRWDZD\VIRU)<± )<
DQGHVWLPDWHGWRWDOVXFFHVVIXOXQODZIXOHQWULHVIRU)<± )<WKH\HDUVIRUZKLFK
GDWDDUHDYDLODEOH $VWKHILJXUHLOOXVWUDWHVHVWLPDWHGWRWDOVXFFHVVIXOXQODZIXOHQWULHVGHFOLQHG
IURPPLOOLRQWREHWZHHQ)<DQG)<DSHUFHQWGHFUHDVH (VWLPDWHG
JRWDZD\VGHFOLQHGIURPWREHWZHHQ)<DQG)<DQSHUFHQW
GHFUHDVH




                                                 
                                                                                          '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 294 of 1770




   )LJXUH 6RXWKZHVW%RUGHU*RW$ZD\VDQG(VWLPDWHG7RWDO6XFFHVVIXO8QODZIXO(QWULHV
                             EHWZHHQ32(V)<± )<




1RWDEO\WKHPRGHOEDVHGHVWLPDWHRIWRWDOVXFFHVVIXOXQODZIXOHQWULHVGHFOLQHGDWDIDVWHUUDWH
WKDQREVHUYHGJRWDZD\VZLWKWKHPRGHOEDVHGHVWLPDWHIDOOLQJSHUFHQWEHWZHHQ)<DQG
)< WKHSHULRGIRUZKLFKERWKGDWDVHULHVDUHDYDLODEOH YHUVXVDQSHUFHQWGHFUHDVHIRU
GHWHFWHGJRWDZD\VGXULQJWKLVSHULRG 5HODWHGO\WKHWZRVHULHVKDYHVXEVWDQWLDOO\FRQYHUJHG
RYHUWKLVWLPHSHULRGZLWKREVHUYHGJRWDZD\VDFFRXQWLQJIRUSHUFHQWRIWRWDOHVWLPDWHG
VXFFHVVIXOXQODZIXOHQWULHVLQ)<YHUVXVSHUFHQWLQ)< 7KHVHIDFWVVXJJHVWWKDW
86%3GHWHFWVDQLQFUHDVLQJO\FRPSUHKHQVLYHVKDUHRIDOODWWHPSWHGXQODZIXOERUGHUFURVVHUV


 E  % $PHDVXUHPHQWRIVLWXDWLRQDODZDUHQHVVDFKLHYHGLQ
HDFK86%RUGHU3DWUROVHFWRU

'HILQLWLRQ

6LWXDWLRQDODZDUHQHVV± .QRZOHGJHDQGXQGHUVWDQGLQJRIFXUUHQWXQODZIXOFURVVERUGHUDFWLYLW\

6LWXDWLRQDODZDUHQHVVLVDQRXWSXWPHDVXUH WKDWGHVFULEHVWKH'HSDUWPHQW¶VDZDUHQHVV RI
XQODZIXOFURVVERUGHUDFWLYLW\

0HWKRGRORJ\DQG/LPLWDWLRQV

'+6LVLQWKHSURFHVVRIGHYHORSLQJDGHIHQVLEOHDQDO\WLFDOO\VRXQGPHDVXUHIRUVLWXDWLRQDO
DZDUHQHVVIRUHDFK86%3VHFWRUWKDWPHHWVWKHLQWHQWRIWKH1'$$ E  % '+6
DQWLFLSDWHVWKLVPHDVXUHZLOOEHUHSRUWHGLQWKHDQQXDOUHSRUWGXHWR&RQJUHVVLQ1RYHPEHU
,QWKHLQWHULPDQXPEHURIWKH'HSDUWPHQW¶VH[LVWLQJPHWULFVDUHLQIRUPHGE\WKH'HSDUWPHQW¶V


                                               
                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 295 of 1770




DZDUHQHVVRIPLJUDQWVDQGRWKHUWKUHDWVLQWKHQHDUERUGHUUHJLRQV &%3KDVRSHUDWLRQDO
MXULVGLFWLRQZLWKLQPLOHVRI86ERUGHUV DQGLQWKHDSSURDFKHV>6HH E  $ LLWRY 
DQG E  ' @


 E  & 8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWH

'HILQLWLRQ

8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWH± 7KHHVWLPDWHGSHUFHQWDJHRIDOODWWHPSWHG
XQODZIXOERUGHUFURVVHUVWKDWLVLQWHUGLFWHGE\86%3ZKHUHLQWHUGLFWLRQVLQFOXGHDSSUHKHQVLRQV
DQGWXUQEDFNV

7KH8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWHLVDQRXWSXWPHDVXUHWKDWGHVFULEHVKRZ
GLIILFXOWLWLVIRUXQODZIXOERUGHUFURVVHUVWRHQWHUWKH8QLWHG6WDWHVZLWKRXWEHLQJLQWHUGLFWHG

0HWKRGRORJ\DQG/LPLWDWLRQV

7KH8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWHLVFDOFXODWHGE\GLYLGLQJWKHQXPEHURI
DSSUHKHQVLRQVDQGWXUQEDFNVEHWZHHQODQG32(VE\WKHVXPRIWKHQXPEHURIDSSUHKHQVLRQV
WXUQEDFNVDQGWRWDOHVWLPDWHGVXFFHVVIXOXQODZIXOHQWULHV


                                           ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ܶ‫ݏܾ݇ܿܽ ݊ݎݑ‬
  ‫ ݁ݐܴܽ ݏݏ݁݊݁ݒ݅ݐ݂݂ܿ݁ܧ‬ൌ
                             ‫ ݏ݊݋݅ݏ݄݊݁݁ݎ݌݌ܣ‬൅ ܶ‫ ݏܾ݇ܿܽ ݊ݎݑ‬൅ ܵ‫ݏ݁݅ݎݐ݊݁ ݈ݑ݂ݓ݈ܽ݊ݑ ݈ݑ݂ݏݏ݁ܿܿݑ‬


7KH1'$$FDOOVIRUDQHIIHFWLYHQHVVUDWH WKDWLQFRUSRUDWHV86%3¶VREVHUYDWLRQDOHVWLPDWHRI
WXUQEDFNVDQG'+6¶VFXUUHQWPRGHOEDVHGHVWLPDWHRIWRWDOHVWLPDWHGVXFFHVVIXOXQODZIXO
HQWULHV 7KLVPHDVXUHZRXOGFRQIURQWDOORIWKHPHWKRGRORJLFDOFKDOOHQJHVDVVRFLDWHGZLWKHDFK
RILWVFRPSRQHQWSDUWVDVGLVFXVVHGDERYH

7KH8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWHLVFRQFHSWXDOO\VLPLODUWR86%3¶V,QWHUGLFWLRQ
(IIHFWLYHQHVV5DWH ,(5 ZKLFK86%3UHSRUWVLQLWV$QQXDO3HUIRUPDQFH5HSRUWSXUVXDQWWRWKH
*RYHUQPHQW3HUIRUPDQFHDQG5HVXOWV0RGHUQL]DWLRQ$FW *350$ RI 7KH8QODZIXO
%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWHGLIIHUVIURPWKH,(5LQWKDWWKHIRUPHULQFOXGHVWRWDO
HVWLPDWHGVXFFHVVIXOXQODZIXOHQWULHVLQLWVGHQRPLQDWRUDQG,(5LQFOXGHVNQRZQJRWDZD\V

7KH8QODZIXO%RUGHU&URVVLQJ(IIHFWLYHQHVV5DWHLVDOVRFRQFHSWXDOO\VLPLODUWRWKHHVWLPDWHG
DSSUHKHQVLRQUDWHZLWKWKHGLIIHUHQFHEHLQJWKDWWKH(IIHFWLYHQHVV5DWHLQFOXGHVGDWDRQWXUQ
EDFNVDQGDSSUHKHQVLRQVZKLOHWKHDSSUHKHQVLRQUDWHIRFXVHVH[FOXVLYHO\RQDSSUHKHQVLRQV $Q
DGYDQWDJHWRH[DPLQLQJWKHHIIHFWLYHQHVVUDWHUDWKHUWKDQWKHDSSUHKHQVLRQUDWHLVWKDW
HIIHFWLYHQHVVUDWHPRUHFRPSOHWHO\FDSWXUHV86%3¶VDFWXDOHQIRUFHPHQWSUDFWLFHVZKLFKLQFOXGH
HIIRUWVWRWXUQEDFNERUGHUFURVVHUVLQDGGLWLRQWRHIIRUWVWRDSSUHKHQGWKHP 2QWKHRWKHUKDQG
VRPHDQDO\VWVFRQVLGHUWKHHIIHFWLYHQHVVUDWH DORQJZLWK,(5 WREHDQDPELJXRXVLQGLFDWRURI
HQIRUFHPHQWVXFFHVVVLQFHDQXQNQRZQVKDUHRIWXUQEDFNVPDNHDGGLWLRQDOHQWU\DWWHPSWV


                                                 
                                                                                           '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 296 of 1770




'HVSLWHLWVVKRUWFRPLQJVDVDQDQDO\WLFWRROWRGDWHRQO\WKH,(5LVDYDLODEOHIRUDQDO\VLVDWWKH
VHFWRUOHYHO :KLOHDVRXWKZHVWERUGHUZLGHHVWLPDWHKDVEHHQGHYHORSHGVHFWRUOHYHOHVWLPDWHV
RIXQODZIXOHQWULHVDQGDWWHPSWVKDYHQRW\HWEHHQSURGXFHGDQGYDOLGDWHGE\'+67KHVH
HVWLPDWHVDUHSURMHFWHGWREHDYDLODEOHIRUWKHUHSRUW

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH ,QWHUGLFWLRQ(IIHFWLYHQHVV5DWHE\6RXWKZHVW%RUGHU6HFWRU)<± )<
                                                                     5LR
               %LJ                 (/        (/                              6DQ
                       'HO5LR                         /DUHGR   *UDQGH              7XFVRQ      <XPD
              %HQG               &HQWUR   3DVR                           'LHJR
                         7;                               7;      9DOOH\               $=          $=
               7;                  &$        7;                              &$
                                                                     7;
 )<                                                               
 )<                                                               
 )<                                                               


,(5RIWHQYDU\IURP\HDUWR\HDUDQGE\VHFWRU 2QHSRLQWRIQRWHIRU)<LVWKHSHUFHQW
,(5IRU<XPD$=ZKLFKRIWHQVFRUHVWKHKLJKHVWUDWLQJ 'HO5LRUHSRUWHGWKHODUJHVWLQFUHDVH
LQDOOVHFWRUVFOLPELQJVL[SHUFHQWDJHSRLQWVLQ)<WRSHUFHQW %LJ%HQGUHSRUWHGWKH
ODUJHVWORVVLQ)<GHFUHDVLQJE\VHYHQSHUFHQWDJHSRLQWVWRSHUFHQW 'XHWRWKHVPDOO
QXPEHURIDWWHPSWHGDQGVXFFHVVIXOHQWULHVDORQJWKH1RUWKHUQ%RUGHUD1RUWKHUQ%RUGHU,(5
KDVQRWEHHQGHYHORSHG


 E  ' 3UREDELOLW\RI'HWHFWLRQ5DWH

'HILQLWLRQ

(VWLPDWHGSUREDELOLW\RIGHWHFWLRQ 7KHHVWLPDWHGSUREDELOLW\WKDW'+6GHWHFWVDWWHPSWHG
XQODZIXOERUGHUFURVVHUVEHWZHHQODQG32(V

7KHHVWLPDWHGSUREDELOLW\RIGHWHFWLRQLVDQRXWSXWPHDVXUHWKDWGHVFULEHVWKHDELOLW\RI
DWWHPSWHGXQODZIXOERUGHUFURVVHUVWRHQWHUZLWKRXWEHLQJGHWHFWHG%HFDXVHVXFFHVVIXOXQODZIXO
HQWU\HVWLPDWHLVDYDLODEOHRQO\IRUWKHVRXWKZHVWERUGHUEHWZHHQSRUWVRIHQWU\GDWDLQWKLV
VHFWLRQUHIHUH[FOXVLYHO\WRWKLVUHJLRQ

0HWKRGRORJ\DQG/LPLWDWLRQV

7KHHVWLPDWHGSUREDELOLW\RIGHWHFWLRQLVGHILQHGDVWKHUDWLRRIGHWHFWHGXQODZIXOHQWULHVWR
HVWLPDWHGWRWDOXQODZIXOHQWULHV

                                                      ‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݀݁ݐܿ݁ݐ݁ܦ‬
               ܲ‫ ݊݋݅ݐܿ݁ݐ݁ܦ ݂݋ ݕݐ݈ܾܾ݅݅ܽ݋ݎ‬ൌ
                                                  ‫ݏ݁݅ݎݐ݊ܧ ݈ݑ݂ݓ݈ܷܽ݊ ݈ܽݐ݋ܶ ݀݁ݐܽ݉݅ݐݏܧ‬




                                                       
                                                                                                    '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 297 of 1770




$VGHVFULEHGDERYHWKHQXPEHURIGHWHFWHGXQODZIXOHQWULHVLVFDOFXODWHGDVWKHVXPRIWXUQ
EDFNVJRWDZD\VDQGDSSUHKHQVLRQVDPL[RIREVHUYDWLRQDOHVWLPDWHVDQGDGPLQLVWUDWLYHGDWD
7KHSULPDU\OLPLWDWLRQWRGHWHFWHGXQODZIXOHQWULHVLVWKDWWKLVPHWULFLQFRUSRUDWHVWXUQEDFNDQG
JRWDZD\HVWLPDWHVWKDWDJJUHJDWHSRWHQWLDOO\VXEMHFWLYHREVHUYDWLRQVIURPWKRXVDQGVRI
LQGLYLGXDODJHQWV86%3KDVWDNHQDQXPEHURIVWHSVWRDGGUHVVWKLVSUREOHPE\HVWDEOLVKLQJ
FRQVLVWHQWDQGUHOLDEOHWXUQEDFNDQGJRWDZD\PHWKRGRORJLHVDVGLVFXVVHGDERYH

(VWLPDWHGWRWDOXQODZIXOHQWULHVLVFDOFXODWHGDVWKHVXPRIWXUQEDFNVDSSUHKHQVLRQVDQGWKH
PRGHOEDVHGHVWLPDWHRIWRWDOVXFFHVVIXOXQODZIXOHQWULHV $VGHVFULEHGDERYHWKHPHWKRGRORJ\
IRUHVWLPDWLQJWRWDOVXFFHVVIXOXQODZIXOHQWULHVEHJLQVZLWKWKH570PHWKRGRORJ\¶VSDUWLDO
DSSUHKHQVLRQUDWHGLVFXVVHGLQGHWDLOLQ$SSHQGL[$ )ROORZLQJWKHFDOFXODWLRQRIWKH3$5WKH
PHWKRGRORJ\IRUHVWLPDWLQJWRWDOVXFFHVVIXOXQODZIXOHQWULHVFRQVLVWVRIWKUHHDGGLWLRQDOVWHSV
DWWHPSWHGERUGHUFURVVHUVDUHGLYLGHGLQWRLPSDFWDEOHDQGQRQLPSDFWDEOHJURXSVWKH3$5LV
XVHGWRHVWLPDWHWKHRGGVRIVXFFHVVIXOHQWU\DQGWKHQXPEHURIVXFFHVVIXOXQODZIXOHQWULHVLV
HVWLPDWHGEDVHGRQWKHRGGVRIVXFFHVVIXOHQWU\DPRQJWKLVJURXSWLPHVWKHDSSUHKHQVLRQFRXQW
DPRQJLPSDFWDEOHDOLHQV

7KH570PHWKRGRORJ\WRHVWLPDWHWKH3$5FRQIURQWVDQXPEHURIPHWKRGRORJLFDOOLPLWDWLRQV
DVGLVFXVVHGLQ$SSHQGL[$ (DFKRIWKHDGGLWLRQDODVVXPSWLRQVLQYROYHGLQXVLQJWKH3$5WR
HVWLPDWHWRWDOVXFFHVVIXOXQODZIXOHQWULHVLQWURGXFHVDGGLWLRQDOPHWKRGRORJLFDOOLPLWDWLRQVDQG
SRWHQWLDOELDVHV '+6LVZRUNLQJWRUHILQHWKHPRGHOEDVHGPHWKRGRORJ\DQGWRPRUHSUHFLVHO\
GHVFULEHWKHLPSDFWRIWKHVHOLPLWDWLRQVRQHVWLPDWHVRIWRWDOVXFFHVVIXOXQODZIXOHQWULHVLQIXWXUH
6WDWHRIWKH%RUGHUUHSRUWV

$YDLODEOH'DWDDQG'LVFXVVLRQ

)LJXUHGHSLFWVWKHHVWLPDWHGSUREDELOLW\RIGHWHFWLRQIRU)<± )<WKH\HDUVIRU
ZKLFKGDWDDUHDYDLODEOH $VWKHILJXUHLQGLFDWHVWKHHVWLPDWHGSUREDELOLW\LQFUHDVHGIURP
SHUFHQWLQ)< ZKHQDQHVWLPDWHGPLOOLRQXQODZIXOERUGHUFURVVHUVZHUHGHWHFWHGRXWRI
DQHVWLPDWHGPLOOLRQWRWDOXQODZIXOERUGHUFURVVHUV WRSHUFHQWLQ)< 
GHWHFWHGRXWRIWRWDOHVWLPDWHGXQODZIXOERUGHUFURVVHUV 

  )LJXUH 6RXWKZHVW%RUGHU%HWZHHQ3RUWVRI(QWU\(VWLPDWHG3UREDELOLW\RI'HWHFWLRQ)<
                                     ± )<




                                                 
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 298 of 1770




 E  ( $SSUHKHQVLRQVLQ(DFK86%RUGHU3DWURO6HFWRU

'HILQLWLRQ

$SSUHKHQVLRQ The arrest of a removable alien by DHS USBP.

Apprehensions are activity measures that provide information used for program planning and
operational purposes, among other uses. Historically, the Department has also used
apprehensions as a proxy indicator of illegal entries, an outcome measure.

For many years, DHS and the legacy Immigration and Naturalization Service also used
apprehensions as a proxy indicator of successful unlawful border crossings, i.e., an outcome
measure. Over the long-term and across multiple locations, apprehensions are a problematic
indicator of enforcement outcomes since the relationship between apprehensions and
successful unlawful entries depends on the apprehension rate, which changes over time and
may also differ by location. But in the short-term and in a fixed geographic area, DHS continues
to view changes in apprehensions as a useful outcome indicator because short term changes in
apprehensions are more likely to be driven by changes in the number of unlawful border
crossing attempts than by changes in the apprehension rate.

0HWKRGRORJ\DQG/LPLWDWLRQV

$SSUHKHQVLRQVDUHUHFRUGHGLQDGPLQLVWUDWLYHUHFRUGV\VWHPVZLWKDXQLTXHLGHQWLILHUFUHDWHGIRU
HDFKDSSUHKHQVLRQ 86%3¶VFRXQWRIDSSUHKHQVLRQVLVFRQVLGHUHGUHOLDEOH

$SSUHKHQVLRQVGLVSOD\HGEHORZDUHHYHQWFRXQWVPHDQLQJHDFKDSSUHKHQVLRQRIWKHVDPHDOLHQ
LQDILVFDO\HDULVFRXQWHGVHSDUDWHO\ 7KHVHGDWDGRQRWUHSUHVHQWDFRXQWRIXQLTXHDOLHQV
DSSUHKHQGHG

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH6RXWKZHVW%RUGHU$SSUHKHQVLRQE\86%3VHFWRU)<± )<
 6HFWRU      )< )< )< )< )< )< )< )< )< )<
 %LJ%HQG
 7;                                                
 'HO5LR
 7;                                       
 (/
 &HQWUR
 &$                                       
 (/3DVR
 7;                                        
 /DUHGR
 7;                                       
 5LR
 *UDQGH                             




                                                      
                                                                                                '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 299 of 1770



     9DOOH\
     7;
     6DQ
     'LHJR&$                           
     7XFVRQ
     $=                              
     <XPD$=                            
     7RWDO             


$SSUHKHQVLRQQXPEHUVRIWHQYDU\FRQVLGHUDEO\IURP\HDUWR\HDUDQGE\VHFWRU 6LQFH)<
WKH5LR*UDQGH9DOOH\ 5*9 VHFWRUKDVGLVSODFHGWKH7XFVRQVHFWRUDVWKHOHDGHULQ
DSSUHKHQVLRQVZLWKRYHUPRUHDSSUHKHQVLRQVWKDQWKHQH[WOHDGLQJVHFWRULQ)<
$SSUHKHQVLRQVZHUHXSDFURVVWKHERDUGLQ)<ZLWKHDFKVHFWRUUHSRUWLQJLQFUHDVHV 7KH
ODUJHVWQXPHULFLQFUHDVHZDVVHHQLQ5*9ZLWKDOPRVWPRUHDSSUHKHQVLRQVLQ)<
WKDQLQ)<KRZHYHUWKHODUJHVWSHUFHQWLQFUHDVHZDVVHHQLQ<XPDZKHUHWKH
DSSUHKHQVLRQFRXQWURXJKO\GRXEOHG 7XFVRQDQG6DQ'LHJRKLVWRULFDOO\PDMRUVHFWRUVIRU
DSSUHKHQVLRQVFRQWLQXHWRUHSRUWFRQVLGHUDEO\ORZHUQXPEHUVWKDQHDUOLHU\HDUVVKRZQLQWKH
FKDUWZLWK7XFVRQUHSRUWLQJDSSUHKHQVLRQVLQ)<DVFRPSDUHGWRLQ)<



 E  ) $SSUHKHQVLRQVRI8QDFFRPSDQLHG$OLHQ&KLOGUHQ

'HILQLWLRQ

8QDFFRPSDQLHGDOLHQFKLOG 8$&  RQHZKRKDVQRODZIXOLPPLJUDWLRQVWDWXVLQWKH8QLWHG
6WDWHVKDVQRWDWWDLQHG\HDUVRIDJHDQGZLWKUHVSHFWWRZKRP WKHUHLVQRSDUHQWRUOHJDO
JXDUGLDQLQWKH8QLWHG6WDWHVRU QRSDUHQWRUOHJDOJXDUGLDQLQWKH8QLWHG6WDWHVLVDYDLODEOHWR
SURYLGHFDUHDQGSK\VLFDOFXVWRG\>86& J  @

UAC apprehensions are an activity measure that provide information used for program planning
and operational purposes, among other uses. Historically, the Department has also used
apprehensions as a proxy indicator of illegal entries, an outcome measure.

0HWKRGRORJ\DQG/LPLWDWLRQV

$SSUHKHQVLRQVDUHUHFRUGHGLQDGPLQLVWUDWLYHUHFRUGV\VWHPVZLWKDXQLTXHLGHQWLILHUFUHDWHGIRU
HDFKDSSUHKHQVLRQ 6LQFH86%3V\VWHPVKDYHLQFOXGHGDIODJIRUFKLOGUHQZKRDUHIRXQG
WRPHHWWKHOHJDOGHILQLWLRQRID8$& 86%3¶VFRXQWRIDSSUHKHQVLRQVLVFRQVLGHUHGUHOLDEOHEXW
VRPHRXWVLGHDQDO\VWVKDYHUDLVHGTXHVWLRQVDERXWDJHQWV¶DELOLW\WRUHOLDEO\GLVWLQJXLVKDPRQJ
ROGHUFKLOGUHQDQG\RXQJDGXOWV HJWRGLVWLQJXLVKEHWZHHQDQG\HDUROGV DQGWRFRQILUP
ZKHWKHUFKLOGUHQDUHWUDYHOLQJDORQHRULQIDPLO\JURXSV



 2,*'HSDUWPHQWRI+RPHODQG6HFXULW\2IILFHRI,QVSHFWRU*HQHUDO$JH'HWHUPLQDWLRQ3UDFWLFHVIRU
8QDFFRPSDQLHG$OLHQ&KLOGUHQLQ,&(&XVWRG\ 1RYHPEHU


                                                     
                                                                                                  '2-,)5
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 300 of 1770




86%3EHJDQFROOHFWLQJGDWDRQ8$&VLQ)<GDWDDUHXQDYDLODEOHIRUHDUOLHU\HDUV

'DWDDQG'LVFXVVLRQ

7DEOHVD± GSURYLGHFRXQWVRI8$&DSSUHKHQVLRQVE\FLWL]HQVKLSDQGE\86%3VHFWRUIRU)<
WKURXJK)<WKH\HDUVIRUZKLFKGDWDDUHDYDLODEOH

7DEOHD 7RWDO6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI8$&V)<± )<
 6HFWRU       )< )< )< )< )< )< )< )<            )<
 %LJ%HQG7;                                               
 'HO5LR7;                                
 (/&HQWUR
                                                           
 &$
 (/3DVR7;                                      
 /DUHGR7;                                 
 5LR*UDQGH
                                      
 9DOOH\7;
 6DQ'LHJR
                                                       
 &$
 7XFVRQ$=                              
 <XPD$=                                               
 7RWDO                            


7DEOHE 6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI8$&VIURP0H[LFR)<± )<
 6HFWRU       )< )< )< )< )< )< )< )<            )<
 %LJ%HQG7;                                               
 'HO5LR7;                                            
 (/&HQWUR
                                                           
 &$
 (/3DVR7;                                            
 /DUHGR7;                                   
 5LR*UDQGH
                                             
 9DOOH\7;
 6DQ'LHJR
                                                         
 &$
 7XFVRQ$=                                 
 <XPD$=                                                  
 7RWDO                            

7DEOHF 6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI8$&VIURP1RUWKHUQ7ULDQJOH&RXQWULHV)<
± )<
 6HFWRU       )< )< )< )< )< )< )< )<            )<
 %LJ%HQG7;                                                     
 'HO5LR7;                                        
 (/&HQWUR
                                                                
 &$
 (/3DVR7;                                                    
 /DUHGR7;                                       
 5LR*UDQGH
                                       
 9DOOH\7;




                                              
                                                                                    '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 301 of 1770



 6DQ'LHJR
                                                                                   
 &$
 7XFVRQ$=                                                   
 <XPD$=                                                                        
 7RWDO                                                
1RWH 1RUWKHUQ7ULDQJOH&RXQWULHVUHIHUVWR(O6DOYDGRU*XDWHPDODDQG+RQGXUDV


7DEOHG 6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI8$&VIURP$OO2WKHU&RXQWULHV)<± )<

 6HFWRU       )< )< )< )< )< )< )< )<                            )<
 %LJ%HQG7;                                                                              
 'HO5LR7;                                                                             
 (/&HQWUR
                                                                                           
 &$
 (/3DVR7;                                                                             
 /DUHGR7;                                                                       
 5LR*UDQGH
                                                                             
 9DOOH\7;
 6DQ'LHJR
                                                                                            
 &$
 7XFVRQ$=                                                                    
 <XPD$=                                                                                
 7RWDO                                                                   

$IWHUDYHUDJLQJSHU\HDUIURP)<± )<8$&DSSUHKHQVLRQVLQFUHDVHGDQ
DYHUDJHRIPRUHWKDQSHUFHQWSHU\HDULQ)<± )<SHDNLQJDWLQ)<
8$&QXPEHUVUHWXUQHGWRWKHLU)<OHYHOLQ)<EXWWKHQFOLPEHGWRLQ)<
 0RUHWKDQKDOIRIDOO8$&VZHUHUHSRUWHGLQ5*9  PRVWRIZKRPZHUHIURPWKH
1RUWKHUQ7ULDQJOHFRXQWULHVRI+RQGXUDV*XDWHPDODDQG(O6DOYDGRU  


 E  * $SSUHKHQVLRQVRI)DPLO\8QLWV

'HILQLWLRQ

)DPLO\XQLW WKHQXPEHURILQGLYLGXDOVDSSUHKHQGHGZLWKDIDPLO\PHPEHUE\WKH86%3 )RU
H[DPSOHDPRWKHUDQGFKLOGDSSUHKHQGHGWRJHWKHUDUHFRXQWHGDVWZRIDPLO\XQLWV

)DPLO\XQLWDSSUHKHQVLRQV )08$ DUHDFWLYLW\PHDVXUHVWKDWSURYLGHLQIRUPDWLRQXVHGIRU
SURJUDPSODQQLQJDQGRSHUDWLRQDOSXUSRVHVDPRQJRWKHUXVHV +LVWRULFDOO\WKH'HSDUWPHQWKDV
DOVRXVHGDSSUHKHQVLRQVDVDSUR[\LQGLFDWRURILOOHJDOHQWULHVDQRXWFRPHPHDVXUH.

0HWKRGRORJ\DQG/LPLWDWLRQV

$SSUHKHQVLRQVDUHUHFRUGHGLQDGPLQLVWUDWLYHUHFRUGV\VWHPVZLWKDXQLTXHLGHQWLILHUFUHDWHGIRU
HDFKDSSUHKHQVLRQ 86%3¶VFRXQWRIDSSUHKHQVLRQVLVFRQVLGHUHGUHOLDEOHEXWDJHQWVPD\QRW
DOZD\VEHDEOHWRUHOLDEO\LGHQWLI\IDPLO\XQLWV



                                                       
                                                                                                        '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 302 of 1770




86%3EHJDQFROOHFWLQJGDWDRQIDPLO\XQLWVLQ)<GDWDRQIDPLO\XQLWDSSUHKHQVLRQVDUH
XQDYDLODEOHIRUHDUOLHU\HDUV

'DWDDQG'LVFXVVLRQ

7DEOHD 7RWDO6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI)08$V)<± )<
                                                                           5LR
               %LJ                   (/                                              6DQ
                         'HO5LR              (/3DVR      /DUHGR   *UDQGH               7XFVRQ   <XPD
              %HQG                 &HQWUR                                         'LHJR                       7RWDO
                           7;                    7;            7;      9DOOH\                $=       $=
               7;                    &$                                              &$
                                                                           7;
 )<                                                               
 )<                                                                
 )<                                                             
 )<                                                         
 )<                                                     


7DEOHE 6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI)08$VIURP0H[LFR)<± )<
                                                                           5LR
               %LJ                   (/                                              6DQ
                         'HO5LR              (/3DVR      /DUHGR   *UDQGH               7XFVRQ   <XPD
              %HQG                 &HQWUR                                         'LHJR                       7RWDO
                           7;                    7;            7;      9DOOH\                $=       $=
               7;                    &$                                              &$
                                                                           7;
 )<                                                                 
 )<                                                                 
 )<                                                                    
 )<                                                                        
 )<                                                                        


7DEOHF 6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI)08$VIURP1RUWKHUQ7ULDQJOH&RXQWULHV)<
± )<
                                                                           5LR
               %LJ                   (/                                              6DQ
                         'HO5LR              (/3DVR      /DUHGR   *UDQGH               7XFVRQ   <XPD
              %HQG                 &HQWUR                                         'LHJR                       7RWDO
                           7;                    7;            7;      9DOOH\                $=       $=
               7;                    &$                                              &$
                                                                           7;
 )<                                                                              
 )<                                                                            
 )<                                                               
 )<                                                              
 )<                                                       
1RWH 1RUWKHUQ7ULDQJOH&RXQWULHVUHIHUVWR(O6DOYDGRU*XDWHPDODDQG+RQGXUDV




                                                         
                                                                                                     '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 303 of 1770




7DEOHG 6RXWKZHVW%RUGHU$SSUHKHQVLRQVRI)08$VIURP$OO2WKHU&RXQWULHV)<±
)<
                                                                         5LR
               %LJ                 (/                                             6DQ
                       'HO5LR              (/3DVR      /DUHGR   *UDQGH              7XFVRQ   <XPD
              %HQG               &HQWUR                                        'LHJR                       7RWDO
                         7;                    7;            7;      9DOOH\               $=       $=
               7;                  &$                                             &$
                                                                         7;
 )<                                                                               
 )<                                                                               
 )<                                                                           
 )<                                                                               
 )<                                                                          


)URPWR)08$QXPEHUVLQFUHDVHGFRQVLGHUDEO\DFURVVDOOVHFWRUV 6LPLODUWRWKH
8$&WUHQGREVHUYHGLQWKHVHWZR\HDUVWRWDO)08$VQHDUO\GRXEOHGLQDQGPRUHWKDQ
GRXEOHGLQVRPHVHFWRUV <XPDUHSRUWHGRQO\)08$VLQEXWLQ(O3DVR
VDZDVLPLODUWUHQG /LNHWKH8$&VPRVW)08$V RI ZHUHIURP1RUWKHUQ
7ULDQJOHFRXQWULHV ,QIDFWGHVSLWHWKHRYHUDOOLQFUHDVHLQ)08$VWKHWRWDOFRXQWRI)08$V
IURP0H[LFRGHFUHDVHGE\SHUFHQWLQ


 E  + %HWZHHQWKH3RUWV,OOLFLW'UXJV6HL]XUH5DWH

'HILQLWLRQ

%HWZHHQWKH3RUWV,OOLFLW'UXJ6HL]XUH5DWH± )RUHDFKW\SHRILOOLFLWGUXJVHL]HGE\86%3
EHWZHHQ32(VWKHUDWLRRIWKHDPRXQWRILOOLFLWGUXJVVHL]HGLQDQ\ILVFDO\HDUUHODWLYHWRWKH
DYHUDJHDPRXQWVHL]HGLQWKHLPPHGLDWHO\SUHFHGLQJILYH)<V

7KH,OOLFLW'UXJ6HL]XUH5DWHLVDQDFWLYLW\PHDVXUHZKLFKFRPSDUHVWUHQGVLQDFWLYLW\GDWDRYHU
WLPH

0HWKRGRORJ\DQG/LPLWDWLRQV

%HWZHHQWKHSRUWVGUXJVHL]XUHGDWDDUHREWDLQHGIURP86%3DGPLQLVWUDWLYHUHFRUGV 7KHVHGDWD
DUHFRQVLGHUHGUHOLDEOH

3XUVXDQWWRWKHGHILQLWLRQRIWKH,OOLFLW'UXJ6HL]XUH5DWHGLUHFWHGE\1'$$ E  + 
WKHGUXJVHL]XUHUDWHGHVFULEHVWKHUDWLRRIHDFK\HDU¶VVHL]XUHVUHODWLYHWRLOOLFLWGUXJVVHL]XUHVLQ
WKHSUHFHGLQJILYH\HDUVWKHPHDVXUHGRHVQRWGHVFULEHWKHUDWHDWZKLFKLOOLFLWGUXJVDUHVHL]HG

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH ,OOLFLW'UXJV6HL]HG5HODWLYHWR3UHFHGLQJ)LYH<HDUV ³,OOLFLW'UXJ 6HL]XUH5DWH´
EHWZHHQ32(V)<± )<



                                                       
                                                                                                  '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 304 of 1770




 'UXJ7\SH                          )<       )<     )<      )<      )<

                          5DWH                                          
 0DULMXDQD
                       /EVVHL]HG               
                          5DWH                                          
 &RFDLQH
                       /EVVHL]HG                               
                          5DWH                                       
 +HURLQ
                       2]VHL]HG                                  
                          5DWH                                       
 0HWKDPSKHWDPLQHV
                       /EVVHL]HG                                 


'UXJVHL]XUHWUHQGVYDULHGLQ)<E\W\SHRILOOLFLWGUXJ0DULMXDQDDQGFRFDLQHERWKVDZ
GHFOLQHVLQ)<DVFRPSDUHGWRWKHSUHYLRXVILYH\HDUV SHUFHQWDQGSHUFHQWRIWKH
SUHYLRXVILYH\HDUDYHUDJHUHVSHFWLYHO\  7KLVLVDFRQWLQXRXVWUHQGIRUPDULMXDQDVHL]XUHV
ZKLFKKDYHEHHQRQWKHGHFOLQHVLQFH)< &RFDLQHVHL]XUHVKDGEHHQGHFOLQLQJXQWLO)<
LQZKLFK\HDUDUHVXUJHQFHLQVHL]XUHVZDVREVHUYHG +HURLQDQGPHWKDPSKHWDPLQHV
VHL]XUHVFRQWLQXHWRLQFUHDVHDVWKH\KDYHLQHDFK\HDUDWOHDVWVLQFH)<


 E  , (VWLPDWHVRIWKH,PSDFWRIWKH&RQVHTXHQFH'HOLYHU\
6\VWHPRQ5HFLGLYLVP

'HILQLWLRQ

&RQVHTXHQFH'HOLYHU\6\VWHP &'6 ± DSURFHVVLPSOHPHQWHGE\86%3WRXQLTXHO\HYDOXDWH
HDFKDSSUHKHQGHGVXEMHFWDQGWRLGHQWLI\WKHPRVWHIIHFWLYHDQGHIILFLHQWFRQVHTXHQFHVWRGHOLYHU
WRLPSHGHDQGGHWHUIXUWKHULOOHJDODFWLYLW\

5HFLGLYLVW5DWH± 7KHVKDUHRIVXEMHFWVDSSUHKHQGHGE\86%3ZKRDUHDSSUHKHQGHGPRUHWKDQ
RQFHLQWKHVDPHILVFDO\HDU

7KHDQQXDOUHFLGLYLVWUDWHLVDQRXWSXWPHDVXUHWKDWRIIHUVLQVLJKWLQWRZKDWVKDUHRIGHSRUWHHV
DUHGHWHUUHGIURPPDNLQJDGGLWLRQDOXQODZIXOHQWU\DWWHPSWVWKRXJKQRWDFFRXQWLQJIRU
XQNQRZQDWWHPSWVHQWULHV 86%3XVHWKHDQQXDOUHFLGLYLVWUDWHDVRQHRILWVPHWULFVRIWKH
HIIHFWLYHQHVVRIHQIRUFHPHQWFRQVHTXHQFHVXQGHUWKH&'6

0HWKRGRORJ\DQG/LPLWDWLRQV

6LQFH86%3KDVFROOHFWHGELRPHWULFGDWD LQFOXGLQJILQJHUSULQWVDQGGLJLWDOSKRWRJUDSKV 
IURPPRVWXQODZIXOERUGHUFURVVHUVLWDSSUHKHQGV 7KHVHGDWDDUHXVHGWRLGHQWLI\VXEMHFWV
DSSUHKHQGHGPRUHWKDQRQFHLQDJLYHQILVFDO\HDU 86%3GDWDRQUHDSSUHKHQVLRQVLQWKHVDPH
ILVFDO\HDULVFRQVLGHUHGUHOLDEOH 7KHDQQXDOUHFLGLYLVWUDWHLVGHILQHGDVWKHQXPEHURIXQLTXH
VXEMHFWVDSSUHKHQGHGPXOWLSOHWLPHVLQDILVFDO\HDUGLYLGHGE\WKHWRWDOQXPEHURIXQLTXH
VXEMHFWVLQWKHILVFDO\HDU


                                                  
                                                                                           '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 305 of 1770



                                         ܰ‫ݏ݁݉݅ܶ ݈݁݌݅ݐ݈ݑܯ ݄݀݁݀݊݁݁ݎ݌݌ܣ ݏݐ݆ܾܿ݁ݑܵ ݁ݑݍܷ݅݊ ݂݋ ݎܾ݁݉ݑ‬
         ‫ ݁ݐܴܽ ݐݏ݅ݒܴ݅݀݅ܿ݁ ݈ܽݑ݊݊ܣ‬ൌ
                                                   ܶ‫ݏݐ݆ܾܿ݁ݑܵ ݁ݑݍܷ݅݊ ݂݋ ݎܾ݁݉ݑܰ ݈ܽݐ݋‬

7KHDQQXDOUHFLGLYLVPUDWHLVDYDOLGLQGLFDWRURIWKHSUREDELOLW\WKDWGHSRUWHHVPDNHVXEVHTXHQW
DWWHPSWVDWUHDSSUHKHQVLRQVLQWKDWDGURSLQWKHDQQXDOUHFLGLYLVPUDWHYHU\OLNHO\UHIOHFWVD
GURSLQXQODZIXOUHHQWU\DWWHPSWV 7KHPHDVXUHKDVWKHIXUWKHUDGYDQWDJHVWKDW86%3FDQ
FDOFXODWHDQQXDOUHFLGLYLVPEDVHGVWULFWO\RQLWVRZQDSSUHKHQVLRQGDWDDQGWKDWLWFDQUHOLDEO\EH
FDOFXODWHGDWWKHHQGRIHDFKILVFDO\HDU 7KHVHIHDWXUHVPDNHWKHDQQXDOUHFLGLYLVPUDWHDXVHIXO
PHDVXUHIRU86%3SHUIRUPDQFHPDQDJHPHQW

1RQHWKHOHVVDVWKH86*RYHUQPHQW$FFRXQWDELOLW\2IILFH *$2 KDVDUJXHGLIWKHJRDOLVWR
DFFXUDWHO\GHVFULEHWKHVKDUHRIGHSRUWHHVZKRPDNHDGGLWLRQDOXQODZIXOHQWU\DWWHPSWVWKH
FXUUHQWPHDVXUHRIUHFLGLYLVPFRXOGEHVWUHQJWKHQHGLQDWOHDVWWZRZD\V  FRXQWUH
DSSUHKHQVLRQVEDVHGRQWKHGDWHRQZKLFKDVXEMHFWLVUHPRYHGRUUHWXUQHGUDWKHUWKDQWKDWWKH
GDWHRIDSSUHKHQVLRQ FRXQWUHDSSUHKHQVLRQVWKDWRFFXUZLWKLQDIL[HGSHULRGRIWLPHGHILQHG
E\WKHVXEMHFW¶VUHSDWULDWLRQGDWHUDWKHUWKDQE\WKHILVFDO\HDU :KHQEDVHGRQDRQH\HDU
ZLQGRZWKHVHUHILQHPHQWV\LHOGDPRUHH[SDQVLYHGHILQLWLRQRIWKHUHFLGLYLVPUDWHWKDW'+6
UHIHUVWRDVWKH³7RWDO2QH<HDU5HFLGLYLVP5DWH´IXWXUHYHUVLRQVRIWKLVUHSRUWZLOO LQFOXGH
HVWLPDWHVRIWKHLPSDFWRI&'6RQERWKWKHDQQXDOUHFLGLYLVPUDWHDQGDORQJHUWHUPUHFLGLYLVP
UDWH

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH&'65HFLGLYLVP5DWH&KDQJHE\6HFWRU
                                                     $YHUDJH$QQXDO          $YHUDJH$QQXDO
     6RXWKZHVW%RUGHU        <HDU&'6
                                                     5HFLGLYLVP5DWHLQ      5HFLGLYLVP5DWHLQ
     6HFWRU                  ,PSOHPHQWHG
                                                     3ULRU<HDUV          6XEVHTXHQW<HDUV
            6DQ'LHJR              )<
                                                                                  
             (O&HQWUR             )<                                      
              <XPD                 )<                                      
              7XFVRQ               )<
                                                                                  
              (O3DVR              )<                                      
             %LJ%HQG              )<                                      
              'HO5LR              )<
                                                                                   
              /DUHGR               )<                                      
         5LR*UDQGH9DOOH\         )<                                      
     
       5HIHUVWRWKH\HDUVSULRUWR&'6EHLQJLPSOHPHQWHGLQWKDWVHFWRU
     
       5HIHUVWRWKH\HDUVDIWHU&'6ZDVLPSOHPHQWHGLQWKDWVHFWRU

:LWKWKHH[FHSWLRQRIWKH(O3DVRVHFWRUZKHUHUDWHVUHPDLQHGXQFKDQJHGWKHDQQXDOUHFLGLYLVP
UDWHVGURSSHGDFURVVWKHERDUGIROORZLQJWKHLPSOHPHQWDWLRQRI&'6 :KLOHFKDQJHVLQ


 86*RYHUQPHQW$FFRXQWDELOLW\2IILFH³%RUGHU3DWURO$FWLRQV1HHGHGWR,PSURYH2YHUVLJKWRI3RVW
$SSUHKHQVLRQ&RQVHTXHQFHV´*$2-DQXDU\SS


                                                             
                                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 306 of 1770




UHFLGLYLVPVKRXOGQRWEHLQWHUSUHWHGVROHO\DVDIXQFWLRQRI&'6JLYHQWKDWERUGHUHQIRUFHPHQWLV
DFRPSOH[G\QDPLFV\VWHPVRPHVHFWRUVVKRZHGQRWLFHDEOHLPSURYHPHQWVLQUHFLGLYLVPUDWHV
VXFKDVWKH7XFVRQDQG(O&HQWURVHFWRUVZKLFKVDZVL[SHUFHQWGURSVDIWHU&'6DQG6DQ'LHJR
ZKLFKVDZDVHYHQSHUFHQWGURS 2WKHUVHFWRUVZKLFKDOUHDG\KDGWKHORZHVWUHFLGLYLVPUDWHV
VDZVPDOOHULPSURYHPHQWV 5HFLGLYLVPGDWDDUHQRWDYDLODEOHWRFDOFXODWHWKHLPSDFWRI&'6DW
WKH1RUWKHUQ%RUGHUGXHWRWKHVPDOOQXPEHURIDWWHPSWHGLOOHJDOHQWULHVDORQJWKH1RUWKHUQ
%RUGHU


 E  - ([DPLQDWLRQRI(DFK&RQVHTXHQFHXQGHUWKH&'6

'HILQLWLRQ

&RQVHTXHQFH± $QDGPLQLVWUDWLYHSURJUDPPDWLFRUFULPLQDOMXVWLFHSURFHVVLPSRVHGRQD
VXEMHFWIROORZLQJWKHVXEMHFW¶VDSSUHKHQVLRQ &'6LVGHVLJQHGWRLGHQWLI\IRUDQ\JLYHQVXEMHFW
WKHLGHDOFRQVHTXHQFHVWRGHOLYHUWRLPSHGHDQGGHWHUIXUWKHULOOHJDODFWLYLW\

0HWKRGRORJ\DQG/LPLWDWLRQV

86%3¶V FXUUHQWPHWKRGRORJ\IRUDVVHVVLQJWKH&'6LQYROYHVDQDO\]LQJWKHHIIHFWLYHQHVVDQG
HIILFLHQF\RIHDFKHQIRUFHPHQWFRQVHTXHQFH 2QHRIWKHNH\HIIHFWLYHQHVVPHWULFVLVWKHDQQXDO
UHFLGLYLVPUDWHZKLFKLVFDOFXODWHGVHSDUDWHO\IRUHDFKHQIRUFHPHQWFRQVHTXHQFH

8QGHUWKH&'686%3VSHFLILFDOO\WDUJHWVDOLHQVZLWKPRUHH[WHQVLYHUHFRUGVRIXQODZIXOERUGHU
FURVVLQJEHKDYLRUIRUFRQVHTXHQFHVWKDWDUHGHVLJQHGWRKDYHDJUHDWHUGHWHUUHQWLPSDFW )RU
H[DPSOHWKH7DUJHW(QIRUFHPHQW,QLWLDWLYHXWLOL]HVSDUWQHUVKLSVZLWKWKH86'HSDUWPHQWRI
-XVWLFHWRSULRULWL]HDQGSURVHFXWHLQGLYLGXDOVZLWKVL[RUPRUHDSSUHKHQVLRQV $VDUHVXOW
GLIIHUHQFHVLQUHFLGLYLVPUDWHVE\HQIRUFHPHQWFRQVHTXHQFHPD\UHIOHFWGLIIHUHQFHVLQWKH
SURSHQVLW\RIWKHWDUJHWHGSRSXODWLRQWRPDNHIXUWKHUUHHQWU\DWWHPSWVLQDGGLWLRQWRWKH
SRVVLEOHLPSDFWRIHDFKFRQVHTXHQFHRQUHFLGLYLVP

$QDGGLWLRQDOOLPLWDWLRQRIFXUUHQWO\DYDLODEOHGDWDLVWKDWWKH\DUHEDVHGRQDSSUHKHQVLRQGDWD
IRUDJLYHQILVFDO\HDUQRWUHSDWULDWLRQGDWD 'HSHQGLQJRQWKHFRQVHTXHQFHDQGWKHWLPLQJRI
WKHDSSUHKHQVLRQVRPHLQGLYLGXDOVPD\QRWEHUHSDWULDWHGWRWKHLUFRXQWU\RIRULJLQGXULQJWKH
ILVFDO\HDURIWKHLUDSSUHKHQVLRQDQGWKHUHIRUHPD\QRWKDYHDQRSSRUWXQLW\WRDWWHPSWUHHQWU\
'+6DQG&%3DUHZRUNLQJWRUHILQHWKHLUDQDO\VLVRI&'6DQGZLOOVHHNWRDGGUHVVWKHVH
OLPLWDWLRQVLQWKH)<YHUVLRQRIWKLVUHSRUW

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH $QQXDO5HFLGLYLVP5DWHE\&RQVHTXHQFH)<± )<




                                                
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 307 of 1770



&RQVHTXHQFH          )<        )<            )<            )<            )<
9ROXQWDU\ 5HWXUQ                                                          
:DUUDQW RI $UUHVW
                                                                              
1RWLFH WR$SSHDU
([SHGLWHG5HPRYDO                                                         
5HLQVWDWHPHQW RI
                                                                          
5HPRYDO
$OLHQ 7UDQVIHU ([LW
                                                                          
3URJUDP
&ULPLQDO
&RQVHTXHQFH                                                                 
3URJUDP
6WDQGDUG
                                                                             
3URVHFXWLRQ
2SHUDWLRQ $JDLQVW
6PXJJOHUV ,QLWLDWLYH
                                                                          
RQ6DIHW\ DQG
6HFXULW\


:KLOHWKHVHGDWDVKRXOGEHLQWHUSUHWHGZLWKFDXWLRQIRUWKHUHDVRQVLGHQWLILHGDERYHVRPHWUHQGV
DUH QRWHZRUWK\ )RUH[DPSOHWKHPRUHSXQLWLYHFRQVHTXHQFHSURJUDPVVXFKDV&&3DQG
VWDQGDUGSURVHFXWLRQJHQHUDOO\VKRZHGORZHUUHFLGLYLVPUDWHV SHUFHQWSHUFHQW WKDQ
OHVVSXQLWLYHSURJUDPVOLNHYROXQWDU\UHWXUQ SHUFHQW RUH[SHGLWHGUHPRYDO 
SHUFHQW  $WWKHVDPHWLPHUHFLGLYLVPUDWHVDUHQRWDEO\KLJKDPRQJLQGLYLGXDOVLQWKH2SHUDWLRQ
$JDLQVW6PXJJOHUV,QLWLDWLYHRQ6DIHW\DQG6HFXULW\ 2$6,66 FRQVHTXHQFHJURXSWKLVILQGLQJ
OLNHO\UHIOHFWVWKHIDFWWKDWWKHSRSXODWLRQVHOHFWHGIRU2$6,66²VXVSHFWHGVPXJJOHUV²URXWLQHO\
PDNHPXOWLSOHFURVVLQJDWWHPSWV




                                                     
                                                                                             '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 308 of 1770




 F 0HWULFVIRU6HFXULQJWKH%RUGHUDW3RUWVRI(QWU\

 F  $ L 7RWDO,QDGPLVVLEOH7UDYHOHUVDW3RUWVRI(QWU\

'HILQLWLRQ

,QDGPLVVLEOH$OLHQ± $QDOLHQVHHNLQJDGPLVVLRQDWD32(ZKRGRHVQRWPHHWWKHFULWHULDLQWKH
,1$IRUDGPLVVLRQ

.QRZQ,QDGPLVVLEOH$OLHQV± $OLHQVVHHNLQJDGPLVVLRQDWD32(ZKRDUHIRXQGE\2)2WREH
LQDGPLVVLEOH

7RWDO$WWHPSWHG,QDGPLVVLEOH$OLHQV± 7KHHVWLPDWHGQXPEHURILQDGPLVVLEOHDOLHQVZKRDWWHPSW
WRHQWHUWKH8QLWHG6WDWHV 7RWDODWWHPSWHGLQDGPLVVLEOHDOLHQVLQFOXGHNQRZQLQDGPLVVLEOH
DOLHQVDQGVXFFHVVIXOXQODZIXOHQWULHVDW32(V

,QDGPLVVLEOHDOLHQVDQGNQRZQLQDGPLVVLEOHDOLHQVDUHDFWLYLW\PHDVXUHVWKDWGHVFULEHV2)2
RIILFHUZRUNORDG .QRZQLQDGPLVVLEOHDOLHQVPD\DOVREHXVHGDVDSUR[\LQGLFDWRURIWRWDO
DWWHPSWHGLQDGPLVVLEOHDOLHQVZKLFKLVDQRXWFRPHPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

.QRZQLQDGPLVVLEOHDOLHQVDUHUHFRUGHGLQ2)2DGPLQLVWUDWLYHUHFRUGVZLWKDXQLTXHLGHQWLILHU
FUHDWHGIRUHDFKLQDGPLVVLELOLW\GHWHUPLQDWLRQ 2)2¶VFRXQW RINQRZQLQDGPLVVLEOHDOLHQVLV
FRQVLGHUHGUHOLDEOH

7KH'HSDUWPHQWGRHVQRWFXUUHQWO\KDYHDPHWKRGRORJ\LQSODFHWRHVWLPDWHWKHQXPEHURI
DWWHPSWHGLQDGPLVVLEOHDOLHQV '+6DQG&%3DUHZRUNLQJWRHVWDEOLVKDPHWKRGRORJ\WRSURGXFH
VXFKDQHVWLPDWHLQWLPHWREHLQFOXGHGLQWKH6WDWHRIWKH%RUGHU5HSRUW

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH.QRZQ,QDGPLVVLEOH$OLHQVDW3RUWVRI(QWU\)< )<
 )< )< )< )< )<        )<   )<   )<   )<   )<
                         


)URPWKHUHFHQWORZLQ)<WKHQXPEHURIDOLHQVLGHQWLILHGDVLQDGPLVVLEOHDW32(VKDV
FRQWLQXHWRFOLPE,Q)<DOLHQVZHUHGHHPHGLQDGPLVVLEOHDW32(VWKHKLJKHVW
QXPEHUWKLVGHFDGH7KH)<FRXQWUHSUHVHQWVDQLQFUHDVHRISHUFHQWRYHUWKH
LQDGPLVVLEOHDOLHQVLQ)<



 F  $ LL 5HIXVDODQG,QWHUGLFWLRQ5DWHVDW3RUWVRI(QWU\


                                               
                                                                                          '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 309 of 1770




'HILQLWLRQ

5HIXVDO5DWH± 7KHVKDUHRIDOOSDVVHQJHUVVHHNLQJDGPLVVLRQDWDSRUWRIHQWU\WKDWLVIRXQG
LQDGPLVVLEOH 5HIXVDO5DWHLVDQDFWLYLW\PHDVXUHWKDWGHVFULEHV2)2RIILFHUZRUNORDG

3RUWRI(QWU\,QWHUGLFWLRQ5DWH± 7KHVKDUHRIDWWHPSWHGLQDGPLVVLEOHDOLHQVWKDWLVIRXQG
LQDGPLVVLEOH 32(,QWHUGLFWLRQ5DWHLVDQRXWSXWPHDVXUHWKDWGHVFULEHVWKHGLIILFXOW\RI
HQWHULQJWKH8QLWHG6WDWHVXQODZIXOO\WKURXJKDSRUWRIHQWU\

0HWKRGRORJ\DQG/LPLWDWLRQV

7KHUHIXVDOUDWHLVFDOFXODWHGE\GLYLGLQJNQRZQLQDGPLVVLEOHDOLHQV LHDOLHQVIRXQG
LQDGPLVVLEOHE\2)2RIILFHUVDW32(V E\WKHWRWDOQXPEHURISDVVHQJHUVVHHNLQJDGPLVVLRQDW
SRUWVRIHQWU\

                                         ‫ݏ݊݋݅ݐܽ݊݅݉ݎ݁ݐ݁ܦ ݕݐ݈ܾ݅݅݅ݏݏ݅݉݀ܽ݊ܫ‬
                      ܴ݂݁‫ ݁ݐܴܽ ݈ܽݏݑ‬ൌ
                                                ‫ݏܧܱܲ ݐܽ ݏ݈ܽݒ݅ݎܣ‬


'DWDRQLQDGPLVVLELOLW\GHWHUPLQDWLRQVDQGWRWDOSDVVHQJHUVLVREWDLQHGIURP2)2DGPLQLVWUDWLYH
UHFRUGVWKHVHGDWDDUHFRQVLGHUHGUHOLDEOH

7KH'HSDUWPHQWGRHVQRWKDYHDPHWKRGRORJ\LQSODFHWRFDOFXODWHWRWDODWWHPSWHGLQDGPLVVLEOH
DOLHQVDQGWKHUHIRUHFXUUHQWO\FDQQRWFDOFXODWHD32(LQWHUGLFWLRQUDWH

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH,QDGPLVVLEOH$OLHQVDQG5HIXVDO5DWHDW3RUWVRI(QWU\)< )<
                3DVVHQJHUV    ,QDGPLVVLEOH 5HIXVDO5DWH
 )<                     
 )<                     
 )<                     
 )<                     
 )<                     
 )<                     
 )<                     
 )<                     
 )<                     
 )<                     

6LQFHWKHQXPEHURISDVVHQJHUVDW32(VKDVLQFUHDVHGSHUFHQW IURPWR
PLOOLRQ ZKLOHWKHQXPEHURINQRZQLQDGPLVVLEOHSDVVHQJHUVKDVLQFUHDVHGSHUFHQW IURP
WR UHVXOWLQJLQDSHUFHQWLQFUHDVHLQWKHUHIXVDOUDWH IURPXQGHU


                                                 
                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 310 of 1770




SHUFHQWWRRYHUSHUFHQW  7KLVLQFUHDVHPD\LQGLFDWHWKDWLQDGPLVVLEOHDOLHQVUHSUHVHQWDQ
LQFUHDVLQJO\ODUJHVKDUHRISDVVHQJHUVWKDW2)2LVEHWWHUDEOHWRGHWHFWLQDGPLVVLEOHDOLHQVRU
ERWK :LWKDQ)<UHIXVDOUDWHRISHUFHQWKRZHYHUWKHQXPEHURINQRZQ
LQDGPLVVLEOHDOLHQVLVVWLOODYHU\VPDOOVKDUHRISDVVHQJHUVFRPLQJWKURXJK32(V


 F  $ LLL 8QODZIXO(QWULHVDW3RUWVRI(QWU\
'HILQLWLRQ

6XFFHVVIXO8QODZIXO(QWULHV 7KHHVWLPDWHGQXPEHURILQDGPLVVLEOHDOLHQVZKRXQODZIXOO\HQWHU
WKH8QLWHG6WDWHVWKURXJK32(V

6XFFHVVIXOXQODZIXOHQWULHVLVDQRXWFRPHPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

7KH'HSDUWPHQWGRHVQRWFXUUHQWO\KDYHDPHWKRGRORJ\WRUHOLDEO\HVWLPDWHWKHQXPEHURI
VXFFHVVIXOXQODZIXOHQWULHVWKURXJK32(V '+6DQG&%3DUHZRUNLQJWRHVWDEOLVKD
PHWKRGRORJ\WRSURGXFHVXFKDQHVWLPDWHLQWLPHWREHLQFOXGHGLQWKH6WDWHRIWKH%RUGHU
5HSRUW


 F  % ,OOLFLW'UXJV6HL]HGDW3RUWVRI(QWU\
'HILQLWLRQ

'UXJ6HL]XUHV± 6HL]XUHVRILOOLFLWGUXJVE\&%3RIILFHUVDW32(V

'UXJ6HL]XUHVDUHDQDFWLYLW\PHDVXUH 'UXJVHL]XUHVPD\DOVREHLQWHUSUHWHGDVDSUR[\
LQGLFDWRURILOOLFLWGUXJLQIORZVWKURXJK32(VDQRXWFRPHPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

'UXJVVHL]XUHGDWDDUHREWDLQHGIURP2)2DGPLQLVWUDWLYHUHFRUGVPHDVXUHGLQNLORJUDPV 7KHVH
GDWDDUHFRQVLGHUHGUHOLDEOH

$YDLODEOH'DWDDQG'LVFXVVLRQ

'UXJVHL]XUHVDW32(VLVFRQWDLQHGLQ$SSHQGL[% $WRWDORINLORVRILOOLFLWGUXJV
ZHUHVHL]HGDW32(VLQ)<ZKLFKUHSUHVHQWVDQLQHSHUFHQWGHFOLQHIURPDWRWDORI
NLORVLQ)<EXWLVVWLOOKLJKHUWKDQWKHSUHYLRXVILYH\HDUDYHUDJHRI
NLORV




                                                 
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 311 of 1770




 F  & 3RUWRI(QWU\,OOLFLW'UXJ6HL]XUH5DWH

'HILQLWLRQ

3RUWRI(QWU\,OOLFLW'UXJ6HL]XUH5DWH± )RUHDFKW\SHRILOOLFLWGUXJVHL]HGE\2)2DW32(VWKH
UDWLRRIWKHDPRXQWRILOOLFLWGUXJVVHL]HGLQDQ\ILVFDO\HDUWRWKHDYHUDJHRIWKHDPRXQWVHL]HGLQ
WKHLPPHGLDWHO\SUHFHGLQJILYHILVFDO\HDUV

0HWKRGRORJ\DQG/LPLWDWLRQV

$WSRUWVRIHQWU\GUXJVHL]XUHGDWDDUHREWDLQHGIURP2)2DGPLQLVWUDWLYHUHFRUGV 7KHVHGDWD
DUHFRQVLGHUHGUHOLDEOH

3XUVXDQWWRWKHGHILQLWLRQRIWKHLOOLFLWGUXJVHL]XUHUDWHGLUHFWHGE\1'$$ F  & WKH
GUXJVHL]XUHUDWHGHVFULEHVUHFHQWVHL]XUHWUHQGV LHFXUUHQW\HDUFRPSDUHGWRILYHSUHYLRXV
\HDUV WKHPHDVXUHGRHVQRWGHVFULEHWKHUDWHDWZKLFKLOOLFLWGUXJVDUHVHL]HG

7KH'UXJ6HL]XUH5DWHLVDQDFWLYLW\PHDVXUHZKLFKFRPSDUHVWUHQGVLQDFWLYLW\GDWDRYHUWLPH
'UXJVHL]XUHVPD\DOVREHLQWHUSUHWHGDVDSUR[\LQGLFDWRURILOOLFLWGUXJLQIORZVWKURXJK32(V
DQRXWFRPHPHDVXUH

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH3RUWRI(QWU\,OOLFLW'UXJ6HL]XUH5DWH)<± )<
 'UXJ7\SH                       )<    )<    )<    )<    )<
 0DULMXDQD            5DWH                                  
                     .JVHL]HG               
 &RFDLQH              5DWH                                   
                     .JVHL]HG                        
 +HURLQ               5DWH                               
                     .JVHL]HG                        
 0HWKDPSKHWDPLQHV     5DWH                               
                     .JVHL]HG                       

8QOLNHUHFHQWWUHQGVLQGUXJVHL]XUHVEHWZHHQ32(VPDULMXDQDDQGFRFDLQHVHL]XUHVDW32(V
KHOGIDLUO\FRQVWDQWLQ)<DVFRPSDUHGWRWKHSUHYLRXVILYH\HDUDYHUDJH WZRSHUFHQWDQG
WKUHHSHUFHQWLQFUHDVHUHVSHFWLYHO\  1RWDEO\KRZHYHUVHL]XUHVRIPDULMXDQDDQGFRFDLQHKDYH
IDOOHQLQUHFHQW\HDUVDQGWKHYROXPHRIVHL]XUHVLQ)<ZHUHVWLOOUHODWLYHO\ORZE\UHFHQW
KLVWRULFDOVWDQGDUGV +HURLQDQGPHWKDPSKHWDPLQHVKRZHYHUFRQWLQXHGWKHLULQFUHDVHVLQWR)<
ZLWKKHURLQLQFUHDVLQJVL[SHUFHQWRYHUDFRQVWDQWO\JURZLQJILYH\HDUDYHUDJHDQG
PHWKDPSKHWDPLQHVPRUHWKDQGRXEOLQJLWVSUHYLRXVILYH\HDUDYHUDJHHDFKRIWKHSDVWILYH\HDUV


 F  ' 0DMRU,QIUDFWLRQVDW3RUWVRI(QWU\
'HILQLWLRQ


                                                 
                                                                                          '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 312 of 1770




0DMRU,QIUDFWLRQV± 2)2FRQVLGHUVPDMRULQIUDFWLRQVWRLQFOXGHDOODUUHVWVLQFOXGLQJDUUHVWV
UHODWHGWRWHUURULVPGUXJVFULPLQDODOLHQ>LQFOXGLQJ]HURWROHUDQFH =7 DUUHVWV@FXUUHQF\
PHUFKDQGLVHDJULFXOWXUHSURGXFWV1DWLRQDO&ULPH,QIRUPDWLRQ&HQWHU 1&,& KLWVDQG7HUURULVW
6FUHHQLQJ'DWDEDVH 76'% KLWVDPRQJRWKHUV

.QRZQ0DMRU,QIUDFWLRQV± 7KHQXPEHURIPDMRULQIUDFWLRQVLQWHUGLFWHGE\2)2

8QGHWHFWHG0DMRU,QIUDFWLRQV± 7KHHVWLPDWHGQXPEHURIPDMRULQIUDFWLRQVQRWLQWHUGLFWHGE\
2)2

.QRZQ0DMRU,QIUDFWLRQVDUHDQDFWLYLW\PHDVXUH 8QGHWHFWHGPDMRULQIUDFWLRQVDUHDQRXWFRPH
PHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

7KHVHGDWDDUHUHFRUGHGLQ2)2DGPLQLVWUDWLYHUHFRUGVDQGDUHFRQVLGHUHGUHOLDEOH

7KH'HSDUWPHQWGRHVQRWFXUUHQWO\KDYHDPHWKRGRORJ\WRHVWLPDWHWKHQXPEHURIXQGHWHFWHG
PDMRULQIUDFWLRQV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH .QRZQ0DMRU,QIUDFWLRQVDW3RUWVRI(QWU\)<± )<
            3DVVHQJHUV       0DMRU,QIUDFWLRQV   ,QIUDFWLRQ5DWH
 )<                             
 )<                             
 )<                            
 )<                            
 )<                            
 )<                            
 )<                            
 )<                            
 )<                            
 )<                            


2)2RIILFHUVLQWHUGLFWHGSDVVHQJHUVEDVHGRQPDMRULQIUDFWLRQVDWSRUWVRIHQWU\LQ)<
 7KHQXPEHURIPDMRULQIUDFWLRQVZDVDOPRVWXQFKDQJHGIURP)<DQGVLPLODUWRWKH
QXPEHUHDFK\HDUVLQFH)< :LWKWKHQXPEHURISDVVHQJHUVLQFUHDVLQJVOLJKWO\RYHUWKLV
SHULRGWKHLQIUDFWLRQUDWHIHOOVOLJKWO\IURPSHUFHQWLQ)<WRSHUFHQWLQ)<
2YHUWKHODVW\HDUV LHVLQFH)< ERWKWKHQXPEHURIWRWDOVHL]XUHVDQGWKHLQIUDFWLRQ
UDWHERWKVKRZHGPRGHVWLQFUHDVHV




                                                   
                                                                                        '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 313 of 1770




 F  ( &RFDLQH6HL]XUH(IIHFWLYHQHVV5DWH
'HILQLWLRQ

&RFDLQHVHL]XUHHIIHFWLYHQHVVUDWH± ,QFRQVXOWDWLRQZLWKWKH2IILFHRI1DWLRQDO'UXJ&RQWURO
3ROLF\ 21'&3 WKHDPRXQWRIFRFDLQHVHL]HGE\2)2DWODQG32(VFRPSDUHGWRWKHWRWDO
HVWLPDWHGIORZRIFRFDLQHWKURXJKODQG32(V

&RFDLQHVHL]XUHVLVDQDFWLYLW\PHDVXUH 6HL]XUHVPD\DOVREHXVHGDVDSUR[\LQGLFDWRURIWRWDO
DWWHPSWVWRLPSRUWFRFDLQHDQRXWFRPHPHDVXUH 6HL]XUHHIIHFWLYHQHVVUDWH LHFRFDLQHVHL]HG
DVFRPSDUHGWRWKHWRWDOHVWLPDWHFRFDLQHIORZ LVDQRXWSXWPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

6HL]XUHGDWDLVREWDLQHGIURP2)2DGPLQLVWUDWLYHUHFRUGVDQGLVFRQVLGHUHGUHOLDEOH (VWLPDWHV
RIWKHWRWDOFRFDLQHIORZDUHSURYLGHGE\21'&3 7KH86*RYHUQPHQWGRHVQRWKDYHDQ
HVWLPDWHRIWKHVKDUHRIWKHWRWDOFRFDLQHIORZWKDWSDVVHVWKURXJKODQG32(VEXWWKH86'UXJ
(QIRUFHPHQW$JHQF\¶V1DWLRQDO'UXJ7KUHDW$VVHVVPHQWVWDWHVWKDW WKHVRXWKZHVWERUGHU
UHPDLQVWKHNH\HQWU\SRLQWIRUWKHPDMRULW\RIWKHFRFDLQHHQWHULQJWKH8QLWHV6WDWHV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH (VWLPDWHVRI&RFDLQH6HL]XUHDW/DQG3RUWVRI(QWU\)<± )<
                   )<     )<    )<     )<     )<
 (VWLPDWHG)ORZ                                     
 6HL]XUHV             
 6HL]XUH
 (IIHFWLYHQHVV
 5DWH                                           
1RWHV (VWLPDWHGIORZLVPHDVXUHLQPHWULFWRQV&RFDLQHVHL]XUHHVWLPDWHVUHSRUWHGLQSRXQGV(VWLPDWHGFRFDLQH
IORZVDUHEDVHGRQWKH,$&0PLGSRLQWHVWLPDWHIRUDQGEDVHGRQFRQILUPHGDQGVXEVWDQWLDWHG&&'%
HVWLPDWHIRU



 F  ) L $YHUDJH:DLW7LPHVDQG7UDIILF9ROXPH
'HILQLWLRQ

$YHUDJH:DLW7LPH± $YHUDJHPLQXWHZDLWWLPHIRUYHKLFOHVWRSDVVWKURXJKDODQG32(

3ULYDWH9HKLFOH9ROXPH± 7KHQXPEHURISULYDWHYHKLFOHVSDVVLQJWKURXJKDODQG32(SHU\HDU

&RPPHUFLDO9HKLFOH9ROXPH± 7KHQXPEHURIFRPPHUFLDOYHKLFOHVSDVVLQJWKURXJKDODQG32(
SHU\HDU




                                                        
                                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 314 of 1770




$YHUDJHZDLWWLPHLVDQRXWSXWPHDVXUHGHVFULELQJWKHHDVHRIFURVVLQJWKHERUGHU 9HKLFOH
YROXPHLVDQDFWLYLW\PHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

2)2FDOFXODWHVDYHUDJHZDLWWLPHVIRUHDFK32(E\DYDULHW\RIPHWKRGVVRPHDXWRPDWHGXVLQJ
5DGLR)UHTXHQF\,GHQWLILFDWLRQDQGRWKHUVPDQXDOO\XVLQJHLWKHUVXUYH\LQJRUOLQHRIVLJKW
GHWHUPLQDWLRQV )RUPDQXDOZDLWWLPHGHWHUPLQDWLRQV2)2RIILFHUVUHFRUGDYHUDJHPLQXWHZDLW
WLPHVLQWKH%RUGHU:DLW7LPHWRROIRUDXWRPDWHGZDLWWLPHVWKHWLPHLVUHFRUGHGDXWRPDWLFDOO\
HYHU\PLQXWHV:DLWWLPHGDWDLVQRWDYDLODEOHIRUDOO32(VSDUWLFXODUO\VPDOOQRUWKHUQ
ERUGHU32(VZLWKQHJOLJLEOHZDLWWLPHV2)2OHDGHUVKLSGLUHFWHG32(VWRSURYLGHZDLWWLPHVLQ
0DUFK7KHSROLF\LVFXUUHQWO\XQGHUUHYLHZDQGQHZJXLGDQFHZLOOEHLVVXHGLQWKHQHDU
IXWXUHWRDFFRXQWIRUWKHLPSURYHPHQWVLQDXWRPDWLRQDQGUHFRUGLQJ

2)2UHFRUGVFRXQWVRI3HUVRQDOO\2ZQHG9HKLFOHV 329 DVDGPLQLVWUDWLYHGDWDLQLWV
2SHUDWLRQV0DQDJHPHQW5HSRUW 205 WKHVHGDWDDUHFRQVLGHUHGUHOLDEOH

$YDLODEOH'DWDDQG'LVFXVVLRQ

'DWDRQ$YHUDJH:DLW7LPHVDQGFRXQWVRISULYDWHDQGFRPPHUFLDOYHKLFOHVIRUHDFKODQG32(
IRUZKLFKGDWDDUHDYDLODEOHDUHFRQWDLQHGLQ$SSHQGL[&$SSHQGL[&FRQWDLQVODZHQIRUFHPHQW
VHQVLWLYHLQIRUPDWLRQDQGKDVEHHQUHGDFWHGIURPWKLVSXEOLFUHSRUW


 F  ) LL ,QIUDVWUXFWXUH&DSDFLW\8WLOL]DWLRQ5DWH

'HILQLWLRQ

,QIUDVWUXFWXUH&DSDFLW\8WLOL]DWLRQ5DWH± $YHUDJHQXPEHURIYHKLFOHVSURFHVVHGSHUERRWKSHU
KRXUDWHDFKODQG32(

7KH,QIUDVWUXFWXUH&DSDFLW\8WLOL]DWLRQ5DWHLVDQRXWSXWPHDVXUHWKDWGHVFULEHV2)2¶VDELOLW\WR
SURFHVVWUDIILFUHODWLYHWRWKHSK\VLFDODQGVWDIILQJFDSDFLW\

0HWKRGRORJ\DQG/LPLWDWLRQV

'DWDDUHREWDLQHGIURP2)2DGPLQLVWUDWLYHUHFRUGV 7KHGDWDFRPHVIURP&%3V\VWHPVZLWK
ERRWKKRXUVDQGWKURXJKSXWDVFDOFXODWHGILHOGV 7KHKRXUVVHUYHDVDSUR[\PHDVXUHIRUWKH
QXPEHURI&%3RIILFHUKRXUVVSHQWSURFHVVLQJDQGDUHPHDVXUHGRQDRQHIRURQHEDVLV
7KURXJKSXWLVWKHQFDOFXODWHGE\VXPPLQJDOOYHKLFOHVWKDWSDVVHGWKURXJKDVLWHLQD\HDUDQG
WKHQGLYLGLQJLWE\WRWDOERRWKKRXUV

$YDLODEOH'DWDDQG'LVFXVVLRQ

,QIUDVWUXFWXUHFDSDFLW\XWLOL]DWLRQUDWHGDWDLVFRQWDLQHGLQ$SSHQGL['$SSHQGL['FRQWDLQVODZ
HQIRUFHPHQWVHQVLWLYHLQIRUPDWLRQDQGKDVEHHQUHGDFWHGIURPWKLVSXEOLFUHSRUW


                                               
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 315 of 1770




(DFK2)2ODQG32(LVXQLTXHLQWHUPVRIVWDIILQJDXWKRUL]DWLRQVDQGSK\VLFDOOD\RXWV/DQG
32(VPD\EHSK\VLFDOO\FRQVWUDLQHGE\WKHDYDLODEOHVSDFHDURXQGWKHPDQGVRXQDEOHWRH[SDQG
WR\LHOGJUHDWHUFDSDFLW\/DQG32(VLQWKH8QLWHG6WDWHVDUHDOVRLPSDFWHGE\WKHDGMRLQLQJ
&DQDGLDQDQG0H[LFDQODQG32(PDQDJHPHQWGHFLVLRQVRQVWDIILQJDQGSK\VLFDOOD\RXWV%RWK
WKH2)20LVVLRQ6XSSRUW)DFLOLWLHV'LYLVLRQDQGWKH&%32IILFHRI)DFLOLWLHVDQG$VVHW
0DQDJHPHQWDUHZRUNLQJRQHVWDEOLVKLQJPHWKRGVWRGHWHUPLQHUHVRXUFLQJGHFLVLRQVIRUODQG
32(V

,QIUDVWUXFWXUHFDSDFLW\XWLOL]DWLRQUDWHYDULHVE\ORFDWLRQDQG\HDU ,QJHQHUDOWKHVRXWKHUQ
ERUGHUUHSRUWVKLJKHUXWLOL]DWLRQUDWHVEHFDXVHRIKLJKHUIORZVWKURXJKWKH32(V 7KHRYHUDOO
XWLOL]DWLRQUDWHLQFUHDVHGLQ)<RYHUWKHSUHYLRXV\HDUGXHWRDFRPELQDWLRQRILQFUHDVHG
HIILFLHQF\DQGLQFUHDVHGWUDIILFGHPDQGIRUDIL[HGQXPEHURISURFHVVLQJODQHV &%3SURFHVVHG
DQDYHUDJHRIYHKLFOHVSHUODQHSHUKRXULQ)< RQWKHQRUWKHUQERUGHURQ
WKHVRXWKHUQERUGHU 

7DEOH $YHUDJHLQIUDVWUXFWXUHFDSDFLW\XWLOL]DWLRQUDWH)<± )<
 %RUGHU        )<   )<   )<   )<   )<
 1RUWKHUQ
 %RUGHU                                   
 6RXWKHUQ
 %RUGHU                                   
 7RWDO                                  



 F  ) LLL 6HFRQGDU\([DPLQDWLRQ5DWH
'HILQLWLRQ

6HFRQGDU\([DPLQDWLRQ5DWH± 3HUFHQWDJHRISDVVHQJHUVVXEMHFWWRVHFRQGDU\LQVSHFWLRQDWHDFK
ODQG32(

6HFRQGDU\([DPLQDWLRQ5DWHLVDQDFWLYLW\PHDVXUHWKDWGHVFULEHV2)2ZRUNORDGDQGSUDFWLFHV

0HWKRGRORJ\DQG/LPLWDWLRQV

'DWDDUHREWDLQHGIURP2)2DGPLQLVWUDWLYHUHFRUGV6HFRQGDU\H[DPLQDWLRQUDWHLVGHWHUPLQHG
E\WKHUHFRUGHGQXPEHURISDVVHQJHUVVHQWIRUVHFRQGDU\LQVSHFWLRQYHUVXVWKHWRWDOQXPEHURI
UHFRUGHGSDVVHQJHUV

$YDLODEOH'DWDDQG'LVFXVVLRQ

)UHTXHQF\RIVHFRQGDU\LQVSHFWLRQVGDWDLVFRQWDLQHGLQ$SSHQGL[($SSHQGL[(FRQWDLQVODZ
HQIRUFHPHQWVHQVLWLYHLQIRUPDWLRQDQGKDVEHHQUHGDFWHGIURPWKLVSXEOLFUHSRUW




                                                 
                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 316 of 1770




6HFRQGDU\LQVSHFWLRQUDWHVYDU\FRQVLGHUDEO\DPRQJWKHYDULRXV32(V $PRQJWKHQRUWKHUQ
ERUGHU32(VWKHUDWHRIVHFRQGDU\LQVSHFWLRQGHFOLQHGIURPSHUFHQWLQ)<WR
SHUFHQWLQ)< 7KHVRXWKHUQERUGHU6HFRQGDU\,QVSHFWLRQ5DWHUHPDLQHGVWDEOHRYHUWKH
SDVWIRXU\HDUVZLWKSHUFHQWRISDVVHQJHUVUHFHLYLQJVHFRQGDU\LQVSHFWLRQLQ)<
7KLVQXPEHULVGRZQIURPWKHSULRUWKUHH\HDUDYHUDJHIURP)<WR)<ZKHQFORVHU
WRSHUFHQWRISDVVHQJHUVUHFHLYHGVHFRQGDU\LQVSHFWLRQ 7KHKLJKHVWVHFRQGDU\LQVSHFWLRQ
UDWHVZHUHQRUWKHUQERUGHU32(VVXFKDV6W-RKQ SHUFHQW DQG9DQFHERUR 
SHUFHQW  &HUWDLQVPDOOHUODQG32(VKDYHKLJKVHFRQGDU\H[DPLQDWLRQUDWHVGXHWRORZYROXPH
RIWUDIILFWKDWDOORZRIILFHUVLQFUHDVHGWLPHWRWKRURXJKO\H[DPLQHDODUJHUVKDUHRISDVVHQJHUV


 F  ) LY 6HFRQGDU\([DPLQDWLRQV(IIHFWLYHQHVV5DWH
7KLVPHDVXUHLVXQGHUUHYLHZ 2)2GRHVQRWSUHVHQWO\PHDVXUHWKHHIIHFWLYHQHVVRIVHFRQGDU\
H[DPLQDWLRQVDWWKHHQWHUSULVHOHYHO


 F  * L 1XPEHURI3RWHQWLDOO\³+LJK5LVN´ &DUJR&RQWDLQHUV
'HILQLWLRQ

3RWHQWLDOO\+LJK5LVN&DUJR&RQWDLQHUV± 6KLSSLQJFRQWDLQHUVFDUU\LQJFDUJRVKLSPHQWV
LGHQWLILHGDVSRWHQWLDOO\KLJKULVNXVLQJ1DWLRQDO7DUJHWLQJ&HQWHU 17& VHFXULW\FULWHULD

3RWHQWLDOO\+LJK5LVN&DUJR&RQWDLQHUVLVDQDFWLYLW\PHDVXUHWKDWGHVFULEHV2)2ZRUNORDG

0HWKRGRORJ\DQG/LPLWDWLRQV

$OOLQWHUQDWLRQDOFDUJRVKLSPHQWVFRPLQJWRWKH8QLWHG6WDWHVYLDWKHVHDODQGDQGDLUPRGHVRI
WUDQVSRUWDWLRQDUHVFUHHQHGE\WKH17&XVLQJWKH$XWRPDWHG7DUJHWLQJ6\VWHP $76 WRLGHQWLI\
WKRVHVKLSPHQWVWKDWPD\EHFRQVLGHUHGSRWHQWLDOO\KLJKULVNDFFRUGLQJWR17&VHFXULW\FULWHULD
$Q\FDUJRFRQWDLQHUFDUU\LQJDVKLSPHQWLGHQWLILHGDVSRWHQWLDOO\KLJKULVNLVLGHQWLILHGIRU
LPPHGLDWHUHYLHZDQGDVVHVVHGRUVFDQQHGSULRUWRODGLQJDWD&RQWDLQHU6HFXULW\,QLWLDWLYH &6, 
PHPEHUIRUHLJQSRUWRIRULJLQRUDWDUULYDODWD8632( $VVHVVLQJUHVROYLQJDQGZKHQ
UHTXLUHGVFDQQLQJDQGSK\VLFDOO\LQVSHFWLQJFDUJRIRXQGWREHSRWHQWLDOO\KLJKULVNHQVXUHVWKH
VDIHW\RIWKHSXEOLFDQGPLQLPL]HVWKHLPSDFWWRWKHWUDGHWKURXJKWKHHIIHFWLYHXVHRIULVN
IRFXVHGWDUJHWLQJ

7KH17&SHULRGLFDOO\UHILQHVLPSURYHVDQGUHYLVHVWKHVHFXULW\FULWHULDDSSOLHGE\WKH
$XWRPDWHG7DUJHWLQJ6\VWHPZKLFKLQWXUQLPSURYHVWKHIRFXVRIWKHULVNDVVHVVPHQWDSSOLHG
DQGVRPHZKDWUHGXFHVWKHRYHUDOOQXPEHURIFDUJRVKLSPHQWVLGHQWLILHGDVSRWHQWLDOO\KLJKULVN
7KLVSURFHVVRIFRQWLQXDOUHYLHZDQGUHILQHPHQWLQWKHVHFXULW\FULWHULDDSSOLHGDQG$76
PHWKRGRORJ\KDVOHGWRVLJQLILFDQWUHGXFWLRQVLQWKHWRWDOQXPEHURIFDUJRFRQWDLQHUVLGHQWLILHG
DVSRWHQWLDOO\KLJKULVN\HDUWR\HDUHYHQWKRXJKWKHWRWDODPRXQWRIFDUJRDUULYLQJDW86
32(VKDVLQFUHDVHGRYHUWKHVDPHWLPHSHULRG



                                                
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 317 of 1770




$YDLODEOH'DWHDQG'LVFXVVLRQ

7DEOH 3RWHQWLDOO\+LJK5LVN&DUJR&RQWDLQHUVDW6HDSRUWV)<± )<
 )< )< )<      )<
         


7KHQXPEHURISRWHQWLDOO\KLJKULVNFDUJRFRQWDLQHUVGHFOLQHGLQIRUWKHWKLUG\HDULQDURZ
2YHUDOOWKHQXPEHURISRWHQWLDOO\KLJKULVNFRQWDLQHUVIHOOIURPLQ)<WRLQ
)<DSHUFHQWGHFUHDVH



 F  * LL 5DWLRRI3RWHQWLDOO\+LJK5LVN&DUJR&RQWDLQHUV
6FDQQHG5HODWLYHWR+LJK5LVN&RQWDLQHUV(QWHULQJLQ3UHYLRXV)LVFDO
<HDU
'HILQLWLRQ

5DWLRRI3RWHQWLDOO\+LJK5LVN&RQWDLQHUV6FDQQHG± 7KHUDWLRRISRWHQWLDOO\KLJKULVNFRQWDLQHUV
VFDQQHGUHODWLYHWRWKHQXPEHURISRWHQWLDOO\KLJKULVNFRQWDLQHUVHQWHULQJLQWKHSUHYLRXVILVFDO
\HDU

3HUFHQWDJHRI3RWHQWLDOO\+LJK5LVN&RQWDLQHUV6FDQQHG± 7KHSHUFHQWDJHRISRWHQWLDOO\KLJK
ULVNFRQWDLQHUVVFDQQHGUHODWLYHWRWKHWRWDOQXPEHURISRWHQWLDOO\KLJKULVNFRQWDLQHUVHQWHULQJLQ
WKHVDPHILVFDO\HDU

7KHUDWLRRISRWHQWLDOO\KLJKULVNFRQWDLQHUVVFDQQHGLVDQDFWLYLW\PHDVXUHZKLFKFRPSDUHV
WUHQGVLQDFWLYLW\GDWDRYHUWLPH5DWLRRI+LJK5LVN&RQWDLQHUVPD\DOVREHLQWHUSUHWHGDVD
SUR[\LQGLFDWRURIKLJKULVNFRQWDLQHUVVXFFHVVIXOO\EHVFDQQHGDQGHQWHULQJWKURXJKSRUWVRI
HQWU\DQRXWFRPHPHDVXUH

7KHSHUFHQWDJHRISRWHQWLDOO\KLJKULVNFRQWDLQHUVVFDQQHGLVDQRXWSXWPHDVXUHZKLFKGHVFULEHV
&%3¶VDELOLW\WRVFDQFRQWDLQHUVLGHQWLILHGDVEHLQJSRWHQWLDOO\KLJKULVN

0HWKRGRORJ\DQG/LPLWDWLRQV

,QVSHFWLRQGDWDDUHREWDLQHGIURP2)2DGPLQLVWUDWLYHUHFRUGV 7KHVHGDWDLQFOXGHSRWHQWLDOO\
KLJKULVNFDUJRFRQWDLQHUVUHYLHZHGDVVHVVHGRUVFDQQHG 7KHVHWKUHHPHWKRGVRILQVSHFWLRQDUH
QRWFXUUHQWO\GLVWLQJXLVKDEOHZLWKDYDLODEOHGDWDVRXUFHV

7KHUDWLRFRPSDUHVSRWHQWLDOO\KLJKULVNFRQWDLQHUVLQRQH\HDUWRWKHQXPEHUHQWHULQJLQWKH
SUHYLRXV\HDUDQGVKRXOGQRWEHFRQIXVHGZLWKWKHSHUFHQWDJHRISRWHQWLDOO\KLJKULVNFRQWDLQHUV
VFDQQHGUHODWLYHWRWKHQXPEHUHQWHULQJLQWKHFXUUHQW\HDU




                                                 
                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 318 of 1770




$FRQWDLQHULVFRQVLGHUHG³KLJKULVN´LIHYHQRQHVKLSPHQWZLWKLQLWLVGHVLJQDWHGKLJKULVN 2QH
FRQWDLQHUPD\KDYHPXOWLSOHKLJKULVNVKLSPHQWVZLWKLQLWZKLFKFRXOGFDXVHWKHVDPHFRQWDLQHU
WREHUHYLHZHGRUVFDQQHGPXOWLSOHWLPHV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7KHUDWLRRISRWHQWLDOO\KLJKULVNFRQWDLQHUVUHYLHZHGDVVHVVHGRUVFDQQHGUHODWLYHWRSUHYLRXV
\HDUV¶ HQWULHVDORQJZLWKWKHSHUFHQWDJHVFDQQHGLQWKHFXUUHQW\HDUDUHFRQWDLQHGLQ$SSHQGL[)
$SSHQGL[)FRQWDLQVODZHQIRUFHPHQWVHQVLWLYHLQIRUPDWLRQDQGKDVEHHQUHGDFWHGIURPWKLV
SXEOLFUHSRUW

:LWKUHVSHFWWRWKHSHUFHQWDJHVFDQQHGQHDUO\DOOVHD32(VUHSRUWHGSHUFHQWVFDQQLQJRI
KLJKULVNFDUJRFRQWDLQHUVLQ)<RULQGLFDWHGWKDWQRKLJKULVNFRQWDLQHUVSDVVHGWKURXJK
WKH32( 7KHIHZ32(VWKDWUHSRUWHGORZHUWKDQDSHUFHQWVFDQQLQJUDWHUHSRUWHGDWOHDVWD
SHUFHQWUDWH


 F  * LLL 3RWHQWLDOO\+LJK5LVN&DUJR&RQWDLQHUV6FDQQHG
8SRQ$UULYDODWD8632(
7KLVPHDVXUHLVXQGHUUHYLHZDQGZLOOEHSURYLGHGLQWKH)<UHSRUW



 F  * LY 3RWHQWLDOO\+LJK5LVN&DUJR&RQWDLQHUV6FDQQHG
%HIRUH$UULYDODWD8632(
7KLVPHDVXUHLVXQGHUUHYLHZDQGZLOOEHSURYLGHGLQWKH)<UHSRUW




                                                
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 319 of 1770




 G 0HWULFVIRU6HFXULQJWKH0DULWLPH%RUGHU

 G  $ 6LWXDWLRQDO$ZDUHQHVVLQWKH0DULWLPH(QYLURQPHQW

'HILQLWLRQ

7KH1'$$FDOOVIRU'+6WRGHYHORSDPHDVXUHIRUVLWXDWLRQDODZDUHQHVVEDVHGRQ³NQRZOHGJH
DQGXQGHUVWDQGLQJRIFXUUHQWXQODZIXOFURVVERUGHUDFWLYLW\LQFOXGLQJWKHIROORZLQJ $ 
7KUHDWVDQGWUHQGVFRQFHUQLQJLOOLFLWWUDIILFNLQJDQGXQODZIXOFURVVLQJV % 7KHDELOLW\WR
IRUHFDVWIXWXUHVKLIWVLQVXFKWKUHDWVDQGWUHQGV & 7KHDELOLW\WRHYDOXDWHVXFKWKUHDWVDQG
WUHQGVDWDOHYHOVXIILFLHQWWRFUHDWHDFWLRQDEOHSODQVDQG ' 7KHRSHUDWLRQDOFDSDELOLW\WR
FRQGXFWSHUVLVWHQWDQGLQWHJUDWHGVXUYHLOODQFHRIWKHLQWHUQDWLRQDOERUGHUVRIWKH8QLWHG6WDWHV´

6LWXDWLRQDODZDUHQHVVLVDQRXWSXWPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

'+6LVLQWKHPXOWL\HDUSURFHVVRIGHYHORSLQJDGHIHQVLEOHDQDO\WLFDOO\VRXQGPHDVXUHIRU
VLWXDWLRQDODZDUHQHVVLQWKHPDULWLPHGRPDLQWKDWPHHWVWKHLQWHQWRIWKH1'$$

,QWKHLQWHULPWKH'HSDUWPHQWUHSRUWVRQWKHIROORZLQJRSHUDWLRQDODFWLYLWLHVFRQWULEXWLQJWR
PDULWLPHGRPDLQVLWXDWLRQDODZDUHQHVV
    x &%3$LUFUDIW+RXUV)ORZQIRU6LWXDWLRQDO$ZDUHQHVVRU,QWHUGLFWLRQ6XSSRUW
    x 86&*$LUFUDIW+RXUV)ORZQIRU6LWXDWLRQDO$ZDUHQHVVRU,QWHUGLFWLRQ6XSSRUW
    x 86&*&XWWHU+RXUV&RQWULEXWLQJWR6LWXDWLRQDO$ZDUHQHVVRU,QWHUGLFWLRQ
    x &%3%RDW+RXUV&RQWULEXWLQJWR6LWXDWLRQDO$ZDUHQHVVRU,QWHUGLFWLRQ
    x 86&*%RDW+RXUV&RQWULEXWLQJWR6LWXDWLRQDO$ZDUHQHVVRU,QWHUGLFWLRQ
    x &%37HWKHUHG$HURVWDW5DGDU6\VWHP 7$56 5DGDU2SHUDWLQJ+RXUV
    x 1XPEHURI9HVVHO0DQLIHVWV6FUHHQHGE\&RDVWZDWFK

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOHD &%3$LUFUDIW)OLJKW+RXUV:LWKLQ2XWVLGH7UDQVLW=RQH)<
                     )<
 ,QVLGH7UDQVLW
 =RQH &%3          
 2XWVLGH7UDQVLW
 =RQH± &%3          

7DEOHE 86&*$LUFUDIW)OLJKW+RXUV:LWKLQ2XWVLGH7UDQVLW=RQH)<± )<
                    )<     )<   )<         )<   )<
 ,QVLGH7UDQVLW
 =RQH± 86&*                                
 2XWVLGH7UDQVLW
 =RQH± 86&*                           




                                                    
                                                                                         '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 320 of 1770




86&*UHSRUWHGDGHFUHDVHLQWKHQXPEHURIIOLJKWKRXUVERWKLQVLGHDQGRXWVLGHWKHWUDQVLW]RQH
LQ)< %HWZHHQ)<DQG)<DQDYHUDJHRIKRXUVZHUHIORZQLQVLGHWKH
WUDQVLW]RQHZKLOHRQO\ZHUHIORZQLQ)<± WKHORZHVWUHFRUGHGIOLJKWKRXUVLQWKH
ODVWILYH\HDUV 6LPLODUO\KRXUVZHUHIORZQRXWVLGHWKHWUDQVLW]RQHLQ)<DV
FRPSDUHGWRWKH)<DYHUDJHRI 7KLV)<WRWDOZDVDOVRWKHORZHVW
QXPEHURIKRXUVIORZQRXWVLGHWKHWUDQVLW]RQHLQWKHODVWILYH\HDUV

7DEOH 86&*&XWWHUXQGHUZD\KRXUVZLWKLQRXWVLGHWUDQVLW]RQH)<± )<
                     )<       )<      )<       )<        )<
 ,QVLGH7UDQVLW
 =RQH                                           
 2XWVLGH7UDQVLW
 =RQH                                       

7DEOHD 86&*%RDWXQGHUZD\KRXUVZLWKLQRXWVLGHWUDQVLW]RQH)<± )<
                     )<       )<      )<       )<        )<
 ,QVLGH7UDQVLW                                                   
 =RQH
 2XWVLGH7UDQVLW                                
 =RQH

7DEOHE &%3%RDWXQGHUZD\KRXUVZLWKLQRXWVLGHWUDQVLW]RQH)<
                     )<
 ,QVLGH7UDQVLW        
       =RQH
 2XWVLGH7UDQVLW     
       =RQH
1RWH &%3PDULWLPHKRXUVLQFOXGH$LUDQG0DULQH2SHUDWLRQVYHVVHOXQGHUZD\KRXUV

7DEOH 7RWDORSHUDWLRQDOKRXUVIRU7$56UDGDUV)<± )<
                        )< )<          )<      )<         )<
    &XGMRH.H\)/                                    
      /DMDV35                                            

   7$56VLWHDW/DMDV3XHUWR5LFRFUDVKHGLQ&%3UHHVWDEOLVKHGRSHUDWLRQVLQ0D\
6RXUFH &%3DGPLQLVWUDWLYHUHFRUGV

&%3¶V $LUDQG0DULQH2SHUDWLRQV $02 XVHV7$56WRSURYLGHORQJUDQJHGHWHFWLRQRIORZ
DOWLWXGHDLUFUDIWDWWKHUDGDU¶VPD[LPXPUDQJH 7KHHOHYDWHGVHQVRUPLWLJDWHVFXUYDWXUHRIWKH
HDUWKDQGWHUUDLQPDVNLQJOLPLWDWLRQV 7KHQXPEHURI7$56RSHUDWLRQDOKRXUVGHFOLQHGIRUERWK
ORFDWLRQVLQ)< &XGMRH.H\VDZDKRXUGHFUHDVHLQKRXUV SHUFHQWGHFUHDVHIURP
)<  /DMDVUHSRUWHGDKRXUGHFUHDVH SHUFHQWGHFUHDVHIURP)<  )<
VDZDQLQFUHDVHLQVHYHUHWURSLFDOZHDWKHUWKURXJKRXWWKHVWRUPVHDVRQEHFDXVHRID/D1LxD
HIIHFWZKLFKLPSDFWHGRSHUDWLRQV ,QDGGLWLRQWRWKHZHDWKHU$02VZLWFKHGRXWWKHDHURVWDW
HQYHORSHRIWKH7$56LQ&XGMRH.H\RYHU0DUFKDQG$SULO

7DEOH 9HVVHO0DQLIHVWV6FUHHQHGE\&RDVWZDWFKIRU1DWLRQDO6HFXULW\&RQFHUQV3ULRUWR
$UULYDODW8632()<± )<
 )< )< )< )< )<
     




                                                        
                                                                                                  '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 321 of 1770




 G  % .QRZQ0DULWLPH0LJUDQW)ORZ5DWH

'HILQLWLRQ

.QRZQ0DULWLPH)ORZ 7RWDOPDULWLPHPLJUDQWIORZLQWHUGLFWHGLGHQWLILHGGLUHFWO\RULQGLUHFWO\
EXWQRWLQWHUGLFWHGRURWKHUZLVHEHOLHYHGWRKDYHXQODZIXOO\HQWHUHGWKH8QLWHG6WDWHV

.QRZQ0DULWLPH)ORZLVDQRXWFRPHPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

0LJUDQWIORZGDWDDUHREWDLQHGIURP86&*DQG&%3DGPLQLVWUDWLYHUHFRUGV 7KH86&*
PDLQWDLQVDUREXVWDFFRXQWLQJRI86&*LQWHUQDWLRQDOSDUWQHUDQGGRPHVWLFSDUWQHULQWHUGLFWLRQV
DQGVLJKWLQJVRIXQGRFXPHQWHGPDULWLPHPLJUDQWV 7KH86&*UHOLHVXSRQLWVSDUWQHUVWRUHSRUW
WKHLULQWHUGLFWLRQVWRWKH86&*IRUFRPSLODWLRQLQWKHGDWDEDVH $WWLPHVXQGRFXPHQWHG
PDULWLPHPLJUDQWVDUHFRXQWHGE\ERWK86&*DQG&%3 RURWKHUSDUWQHUV ZKHQLQWHUGLFWHGDV
DJHQFLHVRIWHQFRRSHUDWHGXULQJWKHVHRSHUDWLRQV ,QFHUWDLQOLPLWHGFDVHVXQGRFXPHQWHG
PDULWLPHPLJUDQWLQWHUGLFWLRQVE\SDUWQHUVDUHQRWUHSRUWHGWRWKH86&*DQGWKHVHFDVHVDUHQRW
DFFRXQWHGIRULQWKHILJXUHVEHORZ $GGLWLRQDOO\ZKLOHSDUWQHUVUHSRUWFDVHVWRWKH86&*ZKHQ
XQGRFXPHQWHGPDULWLPHPLJUDQWVDUHDSSUHKHQGHGRQVKRUHRUHYLGHQFHLVIRXQGRIWKHLUDUULYDO
RQVKRUHVRPHPLJUDQWVDUULYHZLWKRXWEHLQJDSSUHKHQGHGDQGOHDYHQRHYLGHQFH 7KHVHFDVHV
DUHQHYHUUHSRUWHGDQGDUHDOVRH[FOXGHGIURPWKHNQRZQPDULWLPHPLJUDQWIORZILJXUHVEHORZ

7DEOH 0LJUDQWVLQWHUGLFWHGLQWKHPDULWLPHGRPDLQE\'+6&RPSRQHQW)<± )<
                                      '+6DQG
            86&*        &%3         3DUWQHUV
 )<                 1$            1$
 )<                 1$            1$
 )<                 1$            1$
 )<                 1$            1$
 )<                 1$            1$
 )<                 1$            1$
 )<                 1$            1$
 )<                 1$       
 )<                 1$       
  )<                  
1RWH 6RPHLQWHUGLFWLRQVPD\EHFRXQWHGE\ERWK86&*DQG&%3DVVRPHPLJUDQWLQWHUGLFWLRQVLQYROYHDVVHWV
IURPERWKDJHQFLHV ,QWHUGLFWLRQVE\'+6DQGSDUWQHUVPD\LQFOXGHLQWHUQDWLRQDOSDUWQHUV

7DEOH .QRZQPDULWLPHPLJUDQWIORZ)<± )<
 )< )< )< )< )< )< )< )< )< )<
                                           




                                                              
                                                                                                    '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 322 of 1770




 G  & ,OOLFLW'UXJ5HPRYDO5DWH

7HUPV
,OOLFLW'UXJV5HPRYDO5DWH±7KHUDWLRRILOOLFLWGUXJVUHPRYHGE\'+6PDULWLPHVHFXULW\LQDQ\
ILVFDO\HDULQFOXGLQJGUXJVDEDQGRQHGDWVHDUHODWLYHWRWKHDYHUDJHDPRXQWUHPRYHGRU
DEDQGRQHGLQWKHLPPHGLDWHO\SUHFHGLQJILYHILVFDO\HDUV

7KH,OOLFLW'UXJ5HPRYDO5DWHLVDQDFWLYLW\PHDVXUHZKLFKFRPSDUHVWUHQGVLQDFWLYLW\GDWD
RYHUWLPH

0HWKRGRORJ\DQG/LPLWDWLRQV
'UXJUHPRYDOVDUHREWDLQHGIURP86&*DQG&%3DGPLQLVWUDWLYHUHFRUGVWKHVHGDWDDUH
FRQVLGHUHGUHOLDEOH

3XUVXDQWWRWKHGHILQLWLRQRIWKH,OOLFLW'UXJ5HPRYDO5DWHGLUHFWHGE\1'$$ G  & 
WKH'UXJ5HPRYDO5DWHGHVFULEHVUHFHQWWUHQGVLQGUXJVUHPRYHGRUDEDQGRQHGDWVHD LH
FXUUHQW\HDUFRPSDUHGWRILYHSUHYLRXV\HDUV WKHPHDVXUHGRHVQRWGHVFULEHWKHUDWHDWZKLFK
LOOLFLWGUXJVDUHUHPRYHG

1RQFRPPHUFLDOPDULWLPHGUXJUHPRYDOVLQFOXGHVWKRVHVHL]HGE\WKH86&*&%3RWKHUODZ
HQIRUFHPHQWDJHQFLHVDQGLQWHUQDWLRQDOSDUWQHUVDVZHOODVWKRVHGLVUXSWHGRUDEDQGRQHGE\
GUXJWUDIILFNLQJRUJDQL]DWLRQV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH 5DWLRRI'UXJV5HPRYHGRU$EDQGRQHGDW6HD5HODWLYHWR3UHYLRXV)LYH)LVFDO<HDUV
 ³,OOLFLW'UXJ5HPRYDO5DWH´ )<± )<
     'UXJ7\SH                          )<    )<    )<    )<      )<

                            5DWH                                   
     0DULMXDQD
                          4XDQWLW\
                                                         
                          5HPRYHG
                            5DWH                                     
 0HWKDPSKHWDPLQH
                          4XDQWLW\
                                                                        
                          5HPRYHG
                            5DWH                                      
       +HURLQ
                           4XDQWLW\
                                                                             
                          5HPRYHG
1RWH 0DULMXDQDPHDVXUHGLQSRXQGVDPSKHWDPLQHVDQGKHURLQPHDVXUHGLQNLORJUDPV
'DWDRQO\LQFOXGHVUHPRYDOVE\86&*




                                                     
                                                                                                 '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 323 of 1770




 G  ' &RFDLQH5HPRYDO(IIHFWLYHQHVV5DWH
'HILQLWLRQ

&RFDLQH5HPRYDO(IIHFWLYHQHVV5DWH± ,QFRQVXOWDWLRQZLWK21'&3WKHDPRXQWRIFRFDLQH
UHPRYHGE\'+6LQVLGHDQGRXWVLGHWKHPDULWLPHWUDQVLW]RQHFRPSDUHGWRWRWDOHVWLPDWHGIORZ
RIFRFDLQHWKURXJKWKHPDULWLPHGRPDLQ
&RFDLQH5HPRYDOVLVDQDFWLYLW\PHDVXUH 5HPRYDOVPD\DOVREHXVHGDVDSUR[\LQGLFDWRURI
WRWDODWWHPSWVWRLPSRUWFRFDLQHDQRXWFRPHPHDVXUH &RFDLQH5HPRYDO(IIHFWLYHQHVVUDWH LH
FRFDLQHVHL]HGDVFRPSDUHGWRWKHWRWDOHVWLPDWHFRFDLQHIORZ LVDQRXWSXWPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

'UXJUHPRYDOGDWDDUHREWDLQHGIURP21'&3-,$7)6&%3DQG86&*DGPLQLVWUDWLYHUHFRUGV
WKURXJKWKH&RQVROLGDWHG&RXQWHU'UXJ'DWDEDVH &&'% DQGDUHFRQVLGHUHGUHOLDEOH)ORZ
TXDQWLWLHVDUHWKHEHVWHVWLPDWHVDYDLODEOHEDVHGRQLQWHOOLJHQFHUHSRUWLQJDQGFDVHGDWD
$GGLWLRQDOO\ZKLOHRWKHUJRYHUQPHQWHVWLPDWHVIRUSURGXFWLRQLQPDMRUFRFDLQHSURGXFLQJ
FRXQWULHVLQ6RXWK$PHULFDDQGFRQVXPSWLRQRIFRFDLQHZLWKLQ$PHULFDGRQRWDOLJQZLWKWKH
HVWLPDWHGQRQFRPPHUFLDOPDULWLPHIORZILJXUHVLQVLGHWKHWUDQVLW]RQHGHULYHGIURPWKH&&'%
WKLVPHWULFZDVGHULYHGEDVHGXSRQWKHQRQFRPPHUFLDOPDULWLPHIORZHVWLPDWHV

)RUWKHSXUSRVHVRIWKLVPHWULFEDVHGXSRQZKHUHWKHGDWDZDVJDWKHUHGWKHWUDQVLW]RQHLV
GHILQHGE\WKH-RLQW,QWHUDJHQF\7DVN)RUFH6RXWKDUHDRIUHVSRQVLELOLW\1RQFRPPHUFLDO
PDULWLPHGUXJUHPRYDOVLQFOXGHWKRVHVHL]HGE\86&*&%3RWKHUODZHQIRUFHPHQWDJHQFLHV
DQGLQWHUQDWLRQDOSDUWQHUVDVZHOODVWKRVHGLVUXSWHGE\DQWLGUXJWUDIILFNLQJRSHUDWLRQV 7KH
FRFDLQHUHPRYDOUDWHLVEDVHGRQHVWLPDWHVRIQRQFRPPHUFLDOPDULWLPHFRFDLQHIORZIURPWKH
&&'%2XWVLGHWKHWUDQVLW]RQHGDWDLVQRWFRQVLGHUHGDVUREXVWZLWKUHJDUGWRLQWHOOLJHQFHRQ
IORZ$VDUHVXOWWKHLQWHUGLFWLRQUDWHIRUFRFDLQHRXWVLGHWKHWUDQVLW]RQHLVQRWFRQVLGHUHG
UHOLDEOH

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH &RFDLQH5HPRYHGE\'+65HODWLYHWRWKH7RWDO(VWLPDWHG)ORZLQWKH0DULWLPH7UDQVLW
=RQH)<± )<
 /RFDWLRQ                            )< )< )< )< )<
             5DWH                                                    
 ,QVLGH                                                     
 7UDQVLW    4XDQWLW\5HPRYHG
 =RQH       (VWLPDWHG)ORZ                             

           5DWH                                                      
 2XWVLGH                                                           
 7UDQVLW  4XDQWLW\5HPRYHG
 =RQH     (VWLPDWHG)ORZ                                        
1RWH5HPRYDODQGHVWLPDWHGIORZTXDQWLWLHVPHDVXUHGLQPHWULFWRQV

   )LJXUH )ORZDQG5HPRYDORI&RFDLQHLQWKH0DULWLPH7UDQVLW=RQH)<± )<



                                                      
                                                                                              '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 324 of 1770




                                                     3000




              Metric Tons of Noncommercial Cocaine
                                                     2500

                                                     2000

                                                     1500

                                                     1000

                                                     500

                                                       0
                                                             2012          2013           2014       2015            2016

                                                            USCG Removed      Partner Removed    Landed or Aborted



7KHIORZRIFRFDLQHLVHVWLPDWHGWRKDYHULVHQLQWRRYHUPHWULFWRQVEDVHGRQWKH
GHFUHDVHLQDHULDOHUDGLFDWLRQRIFRFDLQHFURSVLQ&RORPELDDQGLPSURYHGLQWHOOLJHQFHUHSRUWLQJ
WKURXJKRXWWKH7UDQVLW=RQH


 G  ( '+60DULWLPH7KUHDW5HVSRQVH5DWH
'HILQLWLRQ

'+60DULWLPH7KUHDW5HVSRQVH5DWH± 7KHDELOLW\RI'+6PDULWLPHVHFXULW\FRPSRQHQWVWR
UHVSRQGWRDQGUHVROYHNQRZQPDULWLPHWKUHDWVZKHWKHULQVLGHRURXWVLGHDWUDQVLW]RQHE\
SODFLQJDVVHWVRQVFHQHUHODWLYHWRWKHWRWDOQXPEHURINQRZQWKUHDWV

0HWKRGRORJ\DQG/LPLWDWLRQV

&XUUHQWO\WKLVGDWDRQO\H[LVWVDVVRFLDWHGZLWKFRFDLQHUHVSRQVHDFWLYLW\ )XUWKHU'+6GDWDLV
SDUWRIDODUJHUVHWRILQWHUDJHQF\GDWDDQGPD\QRWEHDEOHWREHVHSDUDWHGIURPWKHODUJHU
LQWHUDJHQF\GDWDVHWZKLFKLVFXUUHQWO\DVVHVVHGDQGUHFRQFLOHGRQDF\FOHDQGSURFHVVRXWVLGHRI
'+6WKDWGRHVQRWVXSSRUWVXEPLVVLRQDWWKLVWLPH '+6LQFRRSHUDWLRQZLWKLQWHUDJHQF\
SDUWQHUVLQWHQGVWRH[SORUHRSWLRQVWRFROOHFWUHVSRQVHGDWDIRUQRQFRFDLQHUHVSRQVHHYHQWVDV
ZHOODVRSWLRQVWRSURYLGHWKHUHVSRQVHUDWHPHDVXUHVGDWDWRPHHWWKHLQWHQWRIWKH$FWDQGKRSHV
WRSURYLGHDQXSGDWHLQWKH1RYHPEHUUHSRUW


 G  ) ,QWHUJRYHUQPHQWDO0DULWLPH7KUHDW5HVSRQVH5DWH

'HILQLWLRQ




                                                                                    
                                                                                                                            '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 325 of 1770




,QWHUJRYHUQPHQWDO0DULWLPH7KUHDW5HVSRQVH5DWH± 7KHDELOLW\RI'+6PDULWLPHVHFXULW\
FRPSRQHQWVRURWKHU86*RYHUQPHQWHQWLWLHVWRUHVSRQGWRDQGUHVROYHNQRZQPDULWLPHWKUHDWV
ZKHWKHULQVLGHRURXWVLGHDWUDQVLW]RQHE\SODFLQJDVVHWVRQVFHQHUHODWLYHWRWKHWRWDOQXPEHU
RINQRZQWKUHDWV

0HWKRGRORJ\DQG/LPLWDWLRQV

&XUUHQWO\WKLVGDWDRQO\H[LVWVDVVRFLDWHGZLWKFRFDLQHUHVSRQVHDFWLYLW\ )XUWKHU'+6GDWDLV
SDUWRIDODUJHUVHWRILQWHUDJHQF\GDWDDQGPD\QRWEHDEOHWREHVHSDUDWHGIURPWKHODUJHU
LQWHUDJHQF\GDWDVHWZKLFKLVFXUUHQWO\DVVHVVHGDQGUHFRQFLOHGRQDF\FOHDQGSURFHVVRXWVLGHRI
'+6WKDWGRHVQ WVXSSRUWVXEPLVVLRQDWWKLVWLPH '+6LQFRRSHUDWLRQZLWKLQWHUDJHQF\
SDUWQHUVLQWHQGVWRH[SORUHRSWLRQVWRFROOHFWUHVSRQVHGDWDIRUQRQFRFDLQHUHVSRQVHHYHQWVDV
ZHOODVRSWLRQVWRSURYLGHWKHUHVSRQVHUDWHPHDVXUHVGDWDWRPHHWWKHLQWHQWRIWKH$FWDQGKRSHV
WRSURYLGHDQXSGDWHLQWKH1RYHPEHUUHSRUW




                                                
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 326 of 1770




 H $LUDQG0DULQH6HFXULW\0HWULFVLQWKH/DQG'RPDLQ

 H  $ )OLJKW+RXU(IIHFWLYHQHVV5DWH
'HILQLWLRQ

)OLJKW+RXU(IIHFWLYHQHVV5DWHLQWKH/DQG'RPDLQ± 1XPEHURIIOLJKWKRXUVIORZQE\'+6$LU
DQG0DULQH2SHUDWLRQVLQWKH/DQG'RPDLQDVDSHUFHQWDJH RI$02¶VXQFRQVWUDLQHGDQG
XQIXQGHGIOLJKWKRXUUHTXLUHPHQWV

)OLJKW+RXU(IIHFWLYHQHVV5DWHLVDQRXWSXWPHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

7KLV)OLJKW+RXU(IIHFWLYHQHVV5DWHLVGHWHUPLQHGE\GLYLGLQJWKHWRWDOKRXUVIORZQE\WKH
QXPEHURIIOLJKWKRXUVGHWHUPLQHGGXULQJWKHDQQXDOFROOHFWLRQSURFHVV7KHIOLJKWKRXU
UHTXLUHPHQWVIRUWKHVXEVHTXHQWILVFDO\HDUDUHFROOHFWHGE\$02RSHUDWLQJORFDWLRQVEDVHGRQ
XQFRQVWUDLQHGUHTXLUHPHQWVFROOHFWHGIURP86%3,&(DQGRWKHUSDUWQHUDJHQFLHVDVZHOODV
LQWHUQDO$02UHTXLUHPHQWV,Q)<$02FROOHFWHGWKHIROORZLQJXQFRQVWUDLQHGIOLJKWKRXU
UHTXLUHPHQWVIURPWKHVHSDUWQHUDJHQFLHVLQWKH/DQG'RPDLQ86%3± KRXUV,&(±
KRXUV2)2 KRXUVDQGKRXUVIRUDOORWKHUHQIRUFHPHQWDQGQRQ
HQIRUFHPHQW/DQG'RPDLQPLVVLRQV 866HFUHW6HUYLFHHYHQWVHFXULW\ORFDO/DZ(QIRUFHPHQW
FRRUGLQDWLRQWUDLQLQJPDLQWHQDQFHHWF ,Q$02¶VXQFRQVWUDLQHGIOLJKWKRXU
UHTXLUHPHQWLQWKH/DQG'RPDLQWRWDOHGKRXUV+RZHYHUDIWHULQFRUSRUDWLQJWKH
DSSURYHGIXQGLQJIRU)<WKHWRWDOIXQGHGIOLJKWKRXUVLQWKH/DQG'RPDLQZDVUHGXFHGWR
SURJUDPPHGKRXUV

$YDLODEOH'DWDDQG'LVFXVVLRQ

$02FRPSOHWHGSHUFHQWRIWKHXQFRQVWUDLQHGIOLJKWKRXUUHTXLUHPHQWGXULQJ)<ZLWK
KRXUVIORZQDJDLQVWWKHXQFRQVWUDLQHGKRXUV 'DWDIURPSUHYLRXV\HDUVDUHQRW
DYDLODEOHIRUDQDO\VLV


 H  % )XQGHG)OLJKW+RXU(IIHFWLYHQHVV5DWH

'HILQLWLRQ

)XQGHG)OLJKW+RXU(IIHFWLYHQHVV5DWH± 1XPEHURIIOLJKWKRXUVIORZQE\$LUDQG0DULQH
2SHUDWLRQVDVDSHUFHQWDJHRIWKHQXPEHURIIOLJKWKRXUVIXQGHGE\&RQJUHVV

)XQGHG)OLJKW+RXU(IIHFWLYHQHVV5DWHLVDQRXWSXWPHDVXUH


0HWKRGRORJ\DQG/LPLWDWLRQV


                                              
                                                                                     '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 327 of 1770




)OLJKWKRXUGDWDDUHREWDLQHGIURP$02DGPLQLVWUDWLYHUHFRUGV 7KLVUDWHLVGHWHUPLQHGE\
GLYLGLQJWKHWRWDOKRXUVIORZQE\WKHQXPEHURIIOLJKWKRXUVIXQGHGE\&RQJUHVV

$YDLODEOH'DWDDQG'LVFXVVLRQ

$02¶V)OLJKW+RXU(IIHFWLYHQHVV5DWHZDVSHUFHQWLQ)<ZLWKKRXUVIORZQ
DJDLQVWIXQGHGKRXUV'DWDIURPSUHYLRXV\HDUVDUHQRWDYDLODEOHIRUDQDO\VLV



 H  & $025HDGLQHVV5DWH

'HILQLWLRQ

$025HDGLQHVV5DWH 7KHSHUFHQWDJHRIPLVVLRQUHTXHVWVWKDW$02ZDVDEOHWRIXOILOO
H[FOXGLQJWKRVHUHTXHVWVWKDWFRXOGQRWEHIXOILOOHGGXHWRUHDVRQVEH\RQG$02¶VFRQWURO

$025HDGLQHVV5DWHLVDQDFWLYLW\PHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

0LVVLRQVGDWDDUHREWDLQHGIURP$02DGPLQLVWUDWLYHUHFRUGV7KHUDWHLVGHWHUPLQHGE\
GLYLGLQJWKHPLVVLRQVIORZQE\WKHWRWDOQXPEHURIPLVVLRQUHTXHVWV QXPEHURIPLVVLRQVIORZQ
SOXVWKHQXPEHURIPLVVLRQVFDQFHOOHGGXHWRFDXVHVZLWKLQ$02FRQWUROVXFKDVPDLQWHQDQFH
SHUVRQQHODQGDVVHWDYDLODELOLW\ 

7DEOH $020LVVLRQV&DQFHOOHGDQG5HDGLQHVV5DWH)<
                                                     )<
 7RWDO1RQ&DQFHOOHG0LVVLRQV                       
 0LVVLRQVFDQFHOOHG DVVHWDYDLODELOLW\             
 0LVVLRQVFDQFHOOHG FUHZDYDLODELOLW\              
 7RWDOFDQFHOOHGPLVVLRQVZLWKLQ$02FRQWURO         
 5HDGLQHVVUDWHGXHWRFDXVHVZLWKLQ$02FRQWURO     

$02¶VUHDGLQHVVUDWHZDVSHUFHQWLQ)<ZLWKRXWRI  SODQQHGPLVVLRQV
FDQFHOOHGGXHWRFDXVHVZLWKLQ$02FRQWURO'DWDIURPSUHYLRXV\HDUVDUHQRWDYDLODEOHIRU
DQDO\VLV


 H  ' $02:HDWKHU5HODWHG&DQFHODWLRQ5DWH
'HILQLWLRQ

$02:HDWKHU5HODWHG&DQFHODWLRQ5DWH 7KHQXPEHURIPLVVLRQVFDQFHOOHGE\$02GXHWR
ZHDWKHUDVDSHUFHQWDJHRIWRWDOSODQQHG$02PLVVLRQV



                                                    
                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 328 of 1770




$02:HDWKHUUHODWHGFDQFHODWLRQUDWHLVDQDFWLYLW\PHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

0LVVLRQGDWDDUHREWDLQHGIURP$02DGPLQLVWUDWLYHUHFRUGV7KH:HDWKHU5HODWHG&DQFHODWLRQ
5DWHLVFDOFXODWHGE\GLYLGLQJWKHQXPEHURIPLVVLRQVFDQFHOOHGGXHWRZHDWKHUE\WKHWRWDO
QXPEHURIPLVVLRQVUHTXHVWHGE\$02¶VSDUWQHUDJHQFLHV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH$02:HDWKHU5HODWHG&DQFHODWLRQ5DWH)<
 7RWDO0LVVLRQV5HTXHVWHGE\3DUWQHU$JHQFLHV              
 0LVVLRQV&DQFHOOHG± :HDWKHU                               
 &DQFHOODWLRQ5DWHGXHWR:HDWKHU                             


'DWDIURPSUHYLRXV\HDUVDUHQRWDYDLODEOHIRUDQDO\VLV


 H  ( $02,QGLYLGXDOV'HWHFWHG

'HILQLWLRQ

$02,QGLYLGXDOV'HWHFWHG± 1XPEHURILQGLYLGXDOVGHWHFWHGE\&%3$02WKURXJKWKHXVHRI
XQPDQQHGDHULDOV\VWHPVDQGPDQQHGDLUFUDIW

$02,QGLYLGXDOV'HWHFWHGLVDQDFWLYLW\PHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

'DWDDUHREWDLQHGIURP$02DGPLQLVWUDWLYHUHFRUGV7KH'HSDUWPHQW¶VFXUUHQWO\DYDLODEOHGDWD
RQGHWHFWLRQVE\XQPDQQHGDLUFUDIWDUHOLPLWHGWRWKHQXPEHURI9$'(5GHWHFWLRQVDQGFXUUHQW
GDWDRQGHWHFWLRQVIURPPDQQHGDLUFUDIWDUHOLPLWHGWRGHWHFWLRQVOHDGLQJWRDSSUHKHQVLRQVDQG
DUUHVWV

7KHVHGDWDH[FOXGHFHUWDLQGHWHFWLRQVEHFDXVH$02GRHVQRWSUHVHQWO\WUDFNGDWDIURPDOO
VHQVRUVRQXQPDQQHGDQGPDQQHGDLUFUDIW)RUWKLVUHDVRQWKH'HSDUWPHQWFRQVLGHUVWKHFXUUHQW
$02,QGLYLGXDOV'HWHFWHGPHDVXUHWREHDZRUNLQSURJUHVVDQGH[SHFWVWRSURYLGHPRUH
FRPSUHKHQVLYHGDWDRQ$02GHWHFWLRQVDVSDUWRIWKH)<6WDWHRIWKH%RUGHU5HSRUW

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH ,QGLYLGXDOV'HWHFWHGE\$02E\$LUFUDIW7\SH
 $LUFUDIW7\SH      )<
 0DQQHG             
 8QPDQQHG            




                                                 
                                                                                     '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 329 of 1770




'DWDIURPSUHYLRXV\HDUVDUHQRWDYDLODEOHIRUDQDO\VLV


 H  ) $02$SSUHKHQVLRQV$VVLVWHG
'HILQLWLRQ

$02$SSUHKHQVLRQV$VVLVWHG± 86%3DSSUHKHQVLRQVDVVLVWHGE\$02WKURXJKWKHXVHRI
XQPDQQHGDHULDOV\VWHPVDQGPDQQHGDLUFUDIW

$02$SSUHKHQVLRQV$VVLVWHGLVDQDFWLYLW\PHDVXUH

0HWKRGRORJ\DQG/LPLWDWLRQV

'DWDDUHREWDLQHGIURP$02DGPLQLVWUDWLYHUHFRUGV7KHPHWULFFRQVLVWVRIDSSUHKHQVLRQVDQG
DUUHVWVWKDWDUHDWWULEXWHGWRPDQQHGDQGXQPDQQHGDLUFUDIWRSHUDWLRQV7KHVHGDWDDUHEDVHGRQ
$LUFUDIW(QIRUFHPHQW+RXUV QRQPDULWLPH WKHUHIRUHH[FOXGLQJ'+&3DQG0($DLUFUDIW
RSHUDWLRQVRFFXUULQJLQWKHPDULWLPHGRPDLQ

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH $SSUHKHQVLRQV$VVLVWHGE\$02E\$LUFUDIW7\SHDQG)OLJKW+RXUV
                             )<
                  (QIRUFHPHQW
 $LUFUDIW7\SH   )OLJKW+RXUV $SSUHKHQVLRQV
 0DQQHG                    
 8QPDQQHG                     


'DWDIURPSUHYLRXV\HDUVDUHQRWDYDLODEOHIRUDQDO\VLV


 H  * ,OOLFLW'UXJ6HL]XUHV$VVLVWHGE\$02
'HILQLWLRQ

,OOLFLW'UXJ6HL]XUHV$VVLVWHGE\$02 7KHQXPEHUDQGTXDQWLW\RILOOLFLWGUXJVHL]XUHVDVVLVWHG
E\$02WKURXJKWKHXVHRIXQPDQQHGDHULDOV\VWHPVDQGPDQQHGDLUFUDIW

,OOHJDO'UXJ6HL]XUHV$VVLVWHGLVDQDFWLYLW\PHDVXUH




0HWKRGRORJ\DQG/LPLWDWLRQV




                                                 
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 330 of 1770




'UXJVHL]XUHGDWDDUHREWDLQHGIURP$02DGPLQLVWUDWLYHUHFRUGV7KHPHWULFFRQVLVWVRIWKH
WRWDOQXPEHURIHYHQWVDQGTXDQWLW\LQSRXQGVRIGUXJVHL]XUHVXVLQJPDQQHGDQGXQPDQQHG
V\VWHPV$³GUXJHYHQW´LVGHILQHGDVDVLQJOHODZHQIRUFHPHQWDFWLRQUHVXOWLQJLQDGUXJ
VHL]XUH V 7KLVLVEDVHGRQ$LUFUDIW(QIRUFHPHQW+RXUV QRQPDULWLPH WKHUHIRUHH[FOXGLQJ
'+&3DQG0($DLUFUDIWRSHUDWLRQVRFFXUULQJLQWKHPDULWLPHGRPDLQ

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH ,OOLFLW'UXJ6HL]XUHVDQG'UXJ(YHQWVE\$02E\$LUFUDIW7\SHDQG)OLJKW+RXUV
                                  )<
                  (QIRUFHPHQW     'UXJ        'UXJ
 $LUFUDIW7\SH   )OLJKW+RXUV   (YHQWV   6HL]XUHV OEV 
 0DQQHG                         
 8QPDQQHG                            

'DWDIURPSUHYLRXV\HDUVDUHQRWDYDLODEOHIRUDQDO\VLV


 H  + $02$FWLRQDEOH,QWHOOLJHQFH

'HILQLWLRQ

$02$FWLRQDEOH,QWHOOLJHQFH 7KHQXPEHURIWLPHVWKDWDFWLRQDEOHLQWHOOLJHQFHUHODWHGWRERUGHU
VHFXULW\ZDVREWDLQHGWKURXJKWKHXVHRIXQPDQQHGDHULDOV\VWHPVDQGPDQQHGDLUFUDIW

7KLVPHDVXUHLVXQGHUUHYLHZDQGZLOOEHSURYLGHGLQWKH)<6WDWHRIWKH%RUGHUUHSRUW




                                                   
                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 331 of 1770




 J  ' 2WKHU$SSURSULDWH,QIRUPDWLRQ
3XUVXDQWWR1'$$ J  ' WKLVVHFWLRQSURYLGHVWKUHHDGGLWLRQDOPHWULFVRIERUGHU
VHFXULW\EHWZHHQSRUWVRIHQWU\  VHOHFWHGFKDUDFWHULVWLFVRI86%3DSSUHKHQVLRQV WKH
HVWLPDWHGDWWKHERUGHUGHWHUUHQFHUDWHDQG HVWLPDWHGERUGHUFURVVLQJFRVWV

6HOHFWHG&KDUDFWHULVWLFVRI5HFHQW86%3$SSUHKHQVLRQV
'HILQLWLRQ

+LVWRULFDOO\WKHRYHUZKHOPLQJPDMRULW\RILQGLYLGXDOVDSSUHKHQGHGEHWZHHQ32(VDORQJWKH
VRXWKZHVWERUGHUKDYHEHHQ0H[LFDQDGXOWVDQGYHU\IHZRIWKHPKDYHVRXJKWDV\OXPRURWKHU
IRUPVRIKXPDQLWDULDQUHOLHIIURPUHPRYDO 7KHSURILOHRI86%3DSSUHKHQVLRQVKDVFKDQJHGLQ
LPSRUWDQWZD\VLQUHFHQW\HDUVDVJURZLQJVKDUHVRILQGLYLGXDOVDSSUHKHQGHGDUH D IURP
FRXQWULHVRWKHUWKDQ0H[LFR SULPDULO\WKH1RUWKHUQ7ULDQJOHRI&HQWUDO$PHULFDFRXQWULHVRI(O
6DOYDGRU*XDWHPDODDQG+RQGXUDV E 8$&VRUFKLOGUHQDQGDGXOWVWUDYHOLQJWRJHWKHUDV
)08$VDQGRUF VHHNLQJDV\OXPE\FODLPLQJFUHGLEOHRUUHDVRQDEOHIHDURIEHLQJUHWXUQHGWR
WKHLUFRXQWULHVRIFLWL]HQVKLSZKHQSRWHQWLDOO\VXEMHFWWRH[SHGLWHGUHPRYDO

7KHVHVKLIWLQJFKDUDFWHULVWLFVKDYHDQLPSRUWDQWLPSDFWRQERUGHUVHFXULW\DQG86%3ERUGHU
HQIRUFHPHQWEHFDXVHH[LVWLQJHQIRUFHPHQWSROLFLHVZHUHODUJHO\GHVLJQHGZLWKWKHPRUH
WUDGLWLRQDODOLHQSURILOHLQPLQG)RUH[DPSOHPDQ\FRQVHTXHQFHVXQGHU&%3¶V&RQVHTXHQFH
'HOLYHU\3URJUDPVXFKDVWKH$OLHQ7UDQVIHU([LW3URJUDPDQGWKH0H[LFDQ,QWHULRU5HSDWULDWLRQ
3URJUDPDUHRQO\DSSOLFDEOHWR0H[LFDQQDWLRQDOV$QG8$&V)08$VDQGDOLHQVPDNLQJ
VXFFHVVIXOFUHGLEOHUHDVRQDEOHIHDUFODLPVDUHJHQHUDOO\QRWVXEMHFWWRH[SHGLWHGUHPRYDODQG
KDYHEHHQFRQVLGHUHG³QRWLPSDFWDEOH´E\WUDGLWLRQDO86%3 HQIRUFHPHQWHIIRUWVEHFDXVHXSRQ
DSSUHKHQVLRQWKH\KDYHW\SLFDOO\EHHQUHOHDVHGLQWRWKH8QLWHG6WDWHVZLWKD1RWLFHWR$SSHDULQ
LPPLJUDWLRQFRXUWRQDIXWXUHGDWH0RUHJHQHUDOO\WKHGULYHUVRIPLJUDWLRQIURPFRXQWULHV
RWKHUWKDQ0H[LFRDQGIRUDOLHQVZKRPD\VHHNKXPDQLWDULDQUHOLHIIURPUHPRYDOPD\EH
GLIIHUHQWIURPWKRVHWKDWPRWLYDWHGHDUOLHUJHQHUDWLRQVRIXQODZIXOERUGHUFURVVHUVSRWHQWLDOO\
FDXVLQJ86SROLF\PDNHUVWRUHWKLQNWKHLUSROLF\UHVSRQVH

7RPRQLWRUWKHVHFKDQJLQJG\QDPLFVWKH'HSDUWPHQWWUDFNVWZRPDLQVHWVRIFKDUDFWHULVWLFV

$SSUHKHQVLRQVE\&LWL]HQVKLS± 7KHVKDUHRIDOLHQVDSSUHKHQGHGE\86%3IURP0H[LFR(O
6DOYDGRU*XDWHPDOD+RQGXUDVDQGDOORWKHUFRXQWULHV

$SSUHKHQVLRQVE\3RWHQWLDO+XPDQLWDULDQ(TXLWLHV± 7KHVKDUHRIDOLHQVDSSUHKHQGHGE\86%3
ZKRDUHXQDFFRPSDQLHGFKLOGUHQDUHDSSUHKHQGHGDVSDUWRIDIDPLO\XQLWDQGRUZKRPDNH
VXFFHVVIXOFUHGLEOHRUUHDVRQDEOHIHDUFODLPV

$SSUHKHQVLRQVLVDQDFWLYLW\PHDVXUH




                                               
                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 332 of 1770




0HWKRGRORJ\DQG/LPLWDWLRQV

$SSUHKHQVLRQVDUHUHFRUGHGLQDGPLQLVWUDWLYHUHFRUGV\VWHPVZLWKDXQLTXHLGHQWLILHUFUHDWHGIRU
HDFKDSSUHKHQVLRQ $SSUHKHQVLRQVE\FLWL]HQVKLSE\8$&VWDWXVDQGE\IDPLO\XQLWVWDWXVDUH
JHQHUDOO\FRQVLGHUHGUHOLDEOHWKRXJKDJHQWVPD\QRWDOZD\VEHDEOHWRLGHQWLI\8$&VRUIDPLO\
XQLWV

$YDLODEOH'DWDDQG'LVFXVVLRQ

7DEOH 86%36RXWKZHVW%RUGHU$SSUHKHQVLRQVE\&LWL]HQVKLS)<± )<
 &RXQWU\                                                                
 0H[LFR                                      
 (O
                                                       
 6DOYDGRU
 *XDWHPDOD                                            
 +RQGXUDV                                             
 $OO2WKHU                                                 
 7RWDO                                       


,QUHFHQW\HDUVDSSUHKHQVLRQVKDYHVWDUWHGWRVKLIWIURPFRQVLVWLQJRYHUZKHOPLQJO\RI0H[LFDQ
QDWLRQDOVWRDQHTXDOVKDUHRI0H[LFDQQDWLRQDOVDQGERUGHUFURVVHUVIURPRWKHUDUHDVPRVWO\
1RUWKHUQ7ULDQJOHFRXQWULHV ,QDQGVRXWKZHVWERUGHUDSSUHKHQVLRQVSHDNHGPRVW
QRWLFHDEO\IRU1RUWKHUQ7ULDQJOHFRXQWULHV ,QRQO\SHUFHQWRIVRXWKZHVWERUGHU
DSSUHKHQVLRQVZHUH0H[LFDQQDWLRQDOVZKLOHSHUFHQWZHUHIURP1RUWKHUQ7ULDQJOHFRXQWULHV
$SSUHKHQVLRQVRIERUGHUFURVVHUVIURPDOORWKHUFRXQWULHVDOVRURVHFRQVLGHUDEO\LQ
LQFUHDVLQJE\PRUHWKDQSHUFHQW

7DEOH 86%36RXWKZHVW%RUGHU$SSUHKHQVLRQVE\3RWHQWLDO+XPDQLWDULDQ&ODLP)<±
)<
                                                                       
 )08$               1$          1$          1$        1$                     
 8$&                                                  
 &UHGLEOH
 5HDVRQDEOH
 )HDU&ODLP          7,454     8,627     12,499 13,994 22,087 44,380 57,936 47,117                           87,585
 7RWDO
 $SSUHKHQVLRQV                               
1RWH7DEOHURZVDUHQRWPXWXDOO\H[FOXVLYHFDWHJRULHVVRPHLQGLYLGXDOVDUHFRXQWHGDV)08$DQG
FUHGLEOHUHDVRQDEOHIHDU

&RQVLVWHQWZLWKWKHVXUJHRIDSSUHKHQVLRQVVHHQLQWKHQXPEHURIIDPLO\XQLW
DSSUHKHQVLRQVDQG8$&DSSUHKHQVLRQVURVHLQZLWKIDPLO\XQLWQXPEHUVURXJKO\GRXEOLQJ
IURPDQG8$&DSSUHKHQVLRQVLQFUHDVLQJSHUFHQW &UHGLEOHIHDUFODLPVDOVRURVH
VXEVWDQWLDOO\LQZLWKDQSHUFHQWLQFUHDVHRYHUWKHSUHYLRXV\HDU$OOWKUHHRIWKHVH³QRQ
LPSDFWDEOH´IORZVKDYHLQFUHDVHGGUDPDWLFDOO\RYHUWKHSDVWGHFDGH $VFRPSDUHGWR
FUHGLEOHIHDUUHDVRQDEOHIHDUFODLPVKDYHLQFUHDVHGHOHYHQIROGZKLOH8$&QXPEHUVKDYH


                                                          
                                                                                                      '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 333 of 1770




LQFUHDVHGVHYHQIROGDQG)08$DSSUHKHQVLRQVKDYHLQFUHDVHGVHYHQIROGVLQFH WKHILUVW
\HDUIRUZKLFKGDWDDUHDYDLODEOH 



$WWKH%RUGHU'HWHUUHQFH
'HILQLWLRQ
'HWHUUHQFH WKHHVWLPDWHGVKDUHRIPLJUDQWVZKRIROORZLQJDIDLOHGXQODZIXOHQWU\DWWHPSWDUH
GHWHUUHGIURPPDNLQJDVXEVHTXHQWUHHQWU\DQGGHFLGHLQVWHDGWRUHWXUQKRPHRURWKHUZLVH
UHPDLQLQ0H[LFR

7KHGHWHUUHQFHUDWHLVDQRXWSXWPHDVXUHDVVRFLDWHGZLWKWKHGLIILFXOW\RIFURVVLQJWKHERUGHU
XQODZIXOO\EHFDXVHLWUHIOHFWVGHFLVLRQVE\SHRSOHZKRKDYHDOUHDG\GHFLGHGWRPLJUDWHLOOHJDOO\
WRDEDQGRQWKHLUHIIRUW

0HWKRGRORJ\DQG/LPLWDWLRQV

$VZLWKWKHDSSUHKHQVLRQRULQWHUGLFWLRQUDWHGHWHUUHQFHFDQQRWEHREVHUYHGGLUHFWO\

'+6FXUUHQWO\HVWLPDWHVGHWHUUHQFHEDVHGRQPLJUDQWVXUYH\VWKH'HSDUWPHQWEHOLHYHVVXUYH\V
RULQWHUYLHZVDUHRQHRIWKHRQO\ZD\VWRGLUHFWO\PHDVXUHGHSRUWHHV¶LQWHQWLRQVWRPDNHDIXUWKHU
LOOHJDOHQWU\DWWHPSW 7KHPRVWLPSRUWDQWVXUYH\GDWDRQGHWHUUHQFHFRPHVIURPWKH&ROHJLRGH
OD)URQWHUD1RUWH,QWHUQDWLRQDO%RUGHU6XUYH\ (0,) ZKLFKLQWHUYLHZVGHSRUWHHVLPPHGLDWHO\
DWUHSDWULDWLRQIDFLOLWLHVXSRQWKHLUUHWXUQWR0H[LFRDQGDVNVWKHPDERXWWKHLULQWHQWLRQVWRUHWXUQ
WRWKH8QLWHG6WDWHVZLWKLQWKHQH[WGD\V ,QZRUNIRU'+6WKH,QVWLWXWHIRU'HIHQVH
$QDO\VHV ,'$ &RUSRUDWLRQXVHGDFRPELQDWLRQRI(0,)DQG&%3GDWDWREXLOGDQHFRQRPHWULF
PRGHORIGD\GHWHUUHQFHIRUDOO86%3DSSUHKHQVLRQVVLQFH

,QDGGLWLRQWRWKHVWDQGDUGFRQFHUQVDERXWWKHYDOLGLW\RIVXUYH\VDPSOHVDQGVXUYH\LQVWUXPHQWV
TXHVWLRQVDERXWGHWHUUHQFHDUHHVSHFLDOO\KDUGWRPHDVXUHDFFXUDWHO\JLYHQWKHHYHUHYROYLQJ
HQIRUFHPHQWHQYLURQPHQW $IXUWKHUOLPLWDWLRQLVWKDWWKH(0,)GDWDLVUHVWULFWHGWR0H[LFDQ
QRUWKHUQERUGHUGHSRUWHHVDQGFDQQRWEHDVVXPHGWRDSSO\WRPLJUDQWVIURPRWKHU
UHJLRQVFRXQWULHVEHFDXVHWKH\IDFHGLIIHUHQWWUDGHRIIVDQGJHRJUDSKLFEDUULHUVZKHQ
FRQVLGHULQJDUHHQWU\DWWHPSW

$YDLODEOH'DWDDQG'LVFXVVLRQ

     )LJXUH $WWKH%RUGHU'HWHUUHQFHIRU0H[LFDQ%RUGHU'HSRUWHHV)<± )<





 -RKQ:%DLOH\HWDO³$VVHVVLQJ6RXWKHUQ%RUGHU6HFXULW\´,QVWLWXWHIRU'HIHQVH$QDO\VHV,'$3DSHU163
0D\


                                                       
                                                                                                     '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 334 of 1770




                           90
                           80
                           70
                           60

              % Deterred   50
                           40
                           30
                           20
                           10
                           0
                                1994
                                1995
                                1993



                                1996
                                1997
                                1998
                                1999
                                2000
                                2001
                                2002
                                2003
                                2004
                                2005
                                2006
                                2007
                                2008
                                2009
                                2010
                                2011
                                2012
                                2013
                                2014
                                2015
                                2016
                                                         Year

                                7 day Deterrence   90 day EMIF weights   90 day IDA weights




7KHGDWDGHVFULEHUHODWLYHO\OLPLWHGGHWHUUHQFHOHYHOVSULRUWR SHUFHQWLQWKHVHYHQ
GD\VXUYH\DQGSHUFHQWLQWKHGD\PRGHO DQGVXEVWDQWLDOJURZWKLQWKHGHWHUUHQFHUDWH
VLQFHWKDWWLPH (VWLPDWHGVHYHQGD\GHWHUUHQFHUDWHVKDYHH[FHHGHGSHUFHQWHYHU\\HDUVLQFH
DQGHVWLPDWHGGD\GHWHUUHQFHUDWHVKRYHUHGDURXQGSHUFHQWLQWKURXJK


%RUGHU&URVVLQJ&RVWV
'HILQLWLRQ

3HUFHQWKLULQJVPXJJOHU± WKHVKDUHRIPLJUDQWVZKRKLUHDVPXJJOHU

%RUGHUFURVVLQJFRVWV WKHDYHUDJHIHHVWKDWVPXJJOHUVFKDUJH

6PXJJOLQJXVDJHDQGDYHUDJHVPXJJOLQJIHHVDUHRXWSXWPHDVXUHVDVVRFLDWHGZLWKWKHGLIILFXOW\
RIFURVVLQJWKHERUGHUXQODZIXOO\ 0LJUDQWVZLOORQO\WROHUDWHKLJKHUIHHVWRWKHH[WHQWWKDW
VPXJJOHUVSURYLGHDQHVVHQWLDODQGVXFFHVVIXOVHUYLFH 6PXJJOHUVDOVRFRPSHWHWRDWWUDFW
FXVWRPHUVE\RIIHULQJWKHLUVHUYLFHVDWWKHORZHVWSURILWDEOHUDWHVRKLJKHUIHHVLQGLFDWHULVLQJ
FRVWVWRVPXJJOHUV 5LVLQJVPXJJOLQJIHHVDOVRUHIOHFWDQLQFUHDVHGULVNWRVPXJJOHUVRID
FULPLQDOFRQYLFWLRQVPXJJOHUVSDVVWKLVULVNDORQJWRFXVWRPHUVLQWKHIRUPRIKLJKHUIHHV

0HWKRGRORJ\DQG/LPLWDWLRQV

7KHRQO\DYDLODEOHGDWDRQVPXJJOLQJIHHVFRPHIURPPLJUDQWVXUYH\VDQG86%3FXVWRGLDO
LQWHUYLHZV 7KHVHGDWDPD\EHVXEMHFWWRUHVSRQVHELDVLIPLJUDQWVDUHUHOXFWDQWWRDGPLWWR
KLULQJDVPXJJOHUEXWVXFKELDVVKRXOGEHEURDGO\FRQVLVWHQWRYHUWLPHVRFKDQJHVLQ
VXUYH\LQWHUYLHZGDWDVKRXOGUHIOHFWFKDQJHVLQWKHGLIILFXOW\RIFURVVLQJWKHERUGHU




                                                        
                                                                                              '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 335 of 1770




$YDLODEOH'DWDDQG'LVFXVVLRQ

2QHILQGLQJDFURVVPXOWLSOHVXUYH\VLVWKDWVPXJJOHUXVDJHUDWHVKDYHLQFUHDVHGVWHDGLO\RYHUWKH
ODVWILYHGHFDGHV 3UHYLRXVUHVHDUFKE\WKH2IILFHRI,PPLJUDWLRQ6WDWLVWLFVIRXQGWKDWVPXJJOHU
XVDJHUDWHVFOLPEHGIURPSHUFHQWGXULQJWKHVWRSHUFHQWLQWKHODWHVDQG
HDUO\VSHUFHQWLQWKHVWRVWRSHUFHQWLQWKHVWRVDQG
SHUFHQWIRUILUVWWLPHFURVVHUVVXUYH\HGLQ 6LPLODUO\DFFRUGLQJWR86%3LQWHUYLHZV
UHODWLYHO\IHZLOOHJDOERUGHUFURVVHUVKLUHGDVPXJJOHUSULRUWREXWXVDJHUDWHVFOLPEHGWR
SHUFHQWDPRQJDSSUHKHQGHGERUGHUFURVVHUVLQ

                                                               )LJXUH %RUGHU&URVVLQJ&RVW(VWLPDWHV)<± )<
                                                      


                                                      
        Average Smuggler Fee (TY$, excluding zeros)




                                                      


                                                      


                                                      


                                                      


                                                      


                                                      


                                                       


                                                         




                                                        (0,)5HWXUQHG0RGXOH   (0,))URP860RGXOH     (0,))URP6RXWK0RGXOH   $SSUHKHQVLRQ5HFRUGV

       6RXUFH 86%RUGHU3DWURODSSUHKHQVLRQUHFRUGV(O&ROHJLRGHOD)URQWHUD1RUWH(QFXHVWDVVREUH
       0LJUDFLRQHQODV)URQWHUDV1RUWH\6XUGH0H[LFR (0,) 

6XUYH\UHVXOWVDOVRLQGLFDWHVWHDG\LQFUHDVHVLQIHHVSDLGWRPLJUDQWVPXJJOHUV $YHUDJLQJ
DFURVVWKHDYDLODEOHVRXUFHVGHSLFWHGLQ)LJXUH;VPXJJOLQJIHHVLQFUHDVHGE\ILYHSHUFHQWSHU
\HDUGXULQJWKHVSHUFHQWSHU\HDUGXULQJWKHVDQGQLQHSHUFHQWSHU\HDUGXULQJWKH
GHFDGHHQGLQJLQ

&XVWRGLDOLQWHUYLHZVFRQGXFWHGE\86%3KDYHIRXQGWKDWVPXJJOLQJIHHVDUHRIWHQSDLGLQ
VWDJHV ,QLWLDOIHHVUHTXLUHGWRDSSURDFKVWDJLQJORFDWLRQVDORQJWKHERUGHUZHUHRIWHQORZHUWKDQ
SULRUWRWKHODWHVDQGDQDGGLWLRQDOLQIHHVZHUHFKDUJHGXSRQGHOLYHU\
WRWKHILQDOGHVWLQDWLRQ 0RUHUHFHQWO\VPXJJOLQJIHHVIRU0H[LFDQVDQG&HQWUDO$PHULFDQV
UHSRUWHGO\KDYHEHHQDVKLJKDVIRUWKHLQLWLDOVWDJLQJSD\PHQWDQGXSWRDWWKH
ILQDOGHVWLQDWLRQ &XVWRGLDOLQWHUYLHZVDOVRILQGHYLGHQFHRIDQLQFUHDVHLQDOWHUQDWLYHIRUPVRI
SD\PHQWLQH[FKDQJHIRUSDVVDJHLQFOXGLQJPLJUDQWVEHLQJUHTXLUHGWRSDUWLFLSDWHLQVPXJJOLQJ
FRQWUROOHGVXEVWDQFHVRURWKHULOOLFLWLWHPVDFURVVWKHERUGHURUWRZRUNRIIGHEWVXSRQDUULYDOLQ



                                                                                                 
                                                                                                                                                 '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 336 of 1770




WKH8QLWHG6WDWHVDVZHOODVUHSRUWVRIKDUVKQHJRWLDWLRQVFRQFHUQLQJSD\PHQWSODQVZLWKIDPLO\
PHPEHUV




                                               
                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 337 of 1770




,9 &RQFOXVLRQ
'+6UHFRJQL]HVWKDWLWVDELOLW\WRDFFXUDWHO\PHDVXUHLWVERUGHUVHFXULW\RXWFRPHVRXWSXWV
DFWLYLWLHVDQGLQSXWVLVHVVHQWLDOWRWKHHIIHFWLYHDQGHIILFLHQWPDQDJHPHQWRIWKH'HSDUWPHQW
7KHPHWULFVFRQWDLQHGLQWKLVUHSRUWZLOOEHWKHEDVHOLQHWKDW'+6XVHVWRPHDVXUHLWVSURJUHVV
WRZDUGVPHHWLQJWKHJRDOVFRQWDLQHGLQWKH([HFXWLYH2UGHURQ%RUGHU6HFXULW\DQG,PPLJUDWLRQ
(QIRUFHPHQW,PSURYHPHQW $VVXFKWKH'HSDUWPHQWZLOOFRQWLQXHWRUHILQHWKHVHPHWULFV
WKURXJKLQWHUQDODQGH[WHUQDOHQJDJHPHQWDQGFROODERUDWLRQLQFOXGLQJZLWK&RQJUHVV'+6
ORRNVIRUZDUGWRXSGDWLQJ&RQJUHVVRQWKLVSURJUHVVWKURXJKSHULRGLFEULHILQJVDQGIRUPDOO\
ZLWKWKHVXEPLVVLRQRIIXWXUH6WDWHRIWKH%RUGHU5HSRUWV




                                               
                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 338 of 1770




$SSHQGL[$± 5HSHDWHG7ULDOV0RGHO0HWKRGRORJ\
7KH'HSDUWPHQW¶VFXUUHQWPRGHOEDVHGHVWLPDWHVRIWKH$SSUHKHQVLRQ5DWHRIWKHWRWDOQXPEHU
RIVXFFHVVIXOXQODZIXOHQWULHVDQGRIUHODWHGPHDVXUHVVXFKDVXQGHWHFWHGXQODZIXOHQWULHVEXLOG
RQUHVHDUFKFRQGXFWHGIRU'+6E\WKH,QVWLWXWHIRU'HIHQVH$QDO\VHV ,'$ EDVHGRQORQJ
VWDQGLQJVRFLDOVFLHQFHUHVHDUFKRQWKH5HSHDWHG7ULDOV0HWKRGRORJ\ 570  7KH'HSDUWPHQW
YLHZVVRPHRI,'$¶VDVVXPSWLRQVDV SUREOHPDWLFDQGLVVWLOOZRUNLQJWRYDOLGDWHDQGUHILQHWKH
PRGHOLQJPHWKRGRORJ\ )RUWKLVUHDVRQZKLOHWKLVUHSRUW LQFOXGHVPHWULFVEDVHGRQ,'$¶V
PRGHOEDVHGDSSURDFK'+6YLHZVWKHPRGHOLWVHOIDVDZRUNLQSURJUHVVDQGIXWXUHUHSRUWVZLOO
XSGDWHUHVXOWLQJPHWULFVDVWKH'HSDUWPHQWFRQWLQXHVWRLPSURYHLWVRZQPRGHOLQJDELOLW\

7KHSULPDU\EXLOGLQJEORFNIRUWKHPRGHOEDVHG$SSUHKHQVLRQ5DWHDQGWRWDOHVWLPDWHG
VXFFHVVIXOXQODZIXOHQWULHVLVDQHVWLPDWHGDSSUHKHQVLRQUDWHIRUDSDUWLFXODUVXEVHWRIERUGHU
FURVVHUVWKDW'+6UHIHUVWRDVDSDUWLDODSSUHKHQVLRQUDWH 3$5  7KHDSSURDFKIRFXVHVRQ
LOOHJDOERUGHUFURVVHUVZKRDUHDSSUHKHQGHGDQGGHSRUWHGWRWKH0H[LFDQERUGHUDQGZKRPDNHD
VXEVHTXHQWUHHQWU\DWWHPSW 7KHORJLFRIWKH3$5LVWRXVH86%3ELRPHWULFGDWDWRDVVHVVZKDW
VKDUHRIPLJUDQWVZKRPDNHUHSHDWHGHQWU\DWWHPSWVLVVXEVHTXHQWO\UHDSSUHKHQGHG

7KH3$5PHWKRGRORJ\FRQVLVWVRIWKUHHPDLQVWHSV VHH)LJXUH  )LUVWWKHPRGHOLGHQWLILHVD
VXEVHWRILOOHJDOERUGHUFURVVHUVZKRDUHFDQGLGDWHVWRDWWHPSWUHHQWU\WKHVRFDOOHG570
SRSXODWLRQ 8QGHU,'$¶VPHWKRGRORJ\WKLVJURXSH[FOXGHVDOOQRQ0H[LFDQVWKRVHGHSRUWHGWR
WKH0H[LFDQLQWHULRURUUHPRWHO\WKURXJKWKH$OLHQ7UDQVIHUDQG([LW3URJUDPDOLHQVZKRKDYH
HYHUUHTXHVWHGDV\OXPWKRVHIDFLQJFULPLQDOFKDUJHVDQGFKLOGUHQXQGHU\HDUVROG





   )RUDIXOOGLVFXVVLRQRI,'$¶VPRGHOEDVHGHVWLPDWHVHH-RKQ:%DLOH\HWDO³$VVHVVLQJ6RXWKHUQ%RUGHU
6HFXULW\´,QVWLWXWHIRU'HIHQVH$QDO\VHV,'$3DSHU1630D\ $OVRVHH7KRPDV-(VSHQVKDGH
³8VLQJ,16%RUGHU$SSUHKHQVLRQ'DWDWR0HDVXUHWKH)ORZRI 8QGRFXPHQWHG0LJUDQWV&URVVLQJWKH 860H[LFR
)URQWLHU´ ,QWHUQDWLRQDO0LJUDWLRQ5HYLHZ  -RVHSK&KDQJ³&%3$SSUHKHQVLRQVDWWKH%RUGHU´
+RPHODQG6HFXULW\6WXGLHVDQG$QDO\VLV,QVWLWXWH


                                                     
                                                                                                  '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 339 of 1770




                            )LJXUH 3DUWLDO$SSUHKHQVLRQ5DWH0HWKRGRORJ\




6RXUFH '+62IILFHRI,PPLJUDWLRQ6WDWLVWLFVDGDSWDWLRQRI%DLOH\HWDO

7KHVHFRQGVWHSLQFDOFXODWLQJWKH3$5LVWRGLVWLQJXLVKEHWZHHQGHSRUWHHVZKRJLYHXSDQG
UHWXUQKRPHRURWKHUZLVHUHPDLQLQ0H[LFRYHUVXVWKRVHZKRDWWHPSWWRUHHQWHUWKH8QLWHG
6WDWHV ,'$HVWLPDWHVWKLVVKDUHEDVHGRQDQDQDO\VLVRIDVXUYH\RIUHFHQWGHSRUWHHVFRQGXFWHG
E\WKH&ROOHJHRIWKH1RUWKHUQ%RUGHUWKHVRFDOOHG(0,)VXUYH\

7KLUGE\GHILQLWLRQ570DVVXPHVGHSRUWHHVZKRDUHQRWGHWHUUHGIROORZLQJDQDSSUHKHQVLRQ
DOZD\VPDNHDVXEVHTXHQWUHHQWU\DWWHPSW 7KXVE\REVHUYLQJLQ'+6DGPLQLVWUDWLYHUHFRUGV
KRZPDQ\PLJUDQWVIURPWKH570SRSXODWLRQDUHUHDSSUHKHQGHGWKHPRGHOLQIHUVWKHQXPEHU
WKDWVXFFHVVIXOO\UHHQWHUV 7KHUDWLRRIUHDSSUHKHQVLRQVWRVXFFHVVIXOUHHQWULHVLVXVHGWR
HVWLPDWHWKHSDUWLDODSSUHKHQVLRQUDWH

7KH3$5PRGHOFRQIURQWVLPSRUWDQWOLPLWDWLRQVDWHDFKSRLQWLQWKHPRGHOLQJSURFHVV 7KHPRVW
QRWDEOHDQGFKDOOHQJLQJWRRYHUFRPHLVWKHDVVXPSWLRQRIWKH570WKDWVXEMHFWVZKRDUHQRW
GHWHUUHGZLOODOZD\VDWWHPSWUHHQWU\XQWLOVXFFHVVIXO 2QHSUREOHPZLWKWKLVDVVXPSWLRQLVWKH
ODFNRIUHOLDEOHGDWDRQZKRLVGHWHUUHG ,'$UHOLHVSULPDULO\RQWKH(0,)VXUYH\WRHVWLPDWHWKH
GHWHUUHQFHUDWH $QGZKLOHWKH(0,)LVZLGHO\UHFRJQL]HGDVRQHRIWKHEHVWPLJUDQWVXUYH\V
DYDLODEOHLWVUHVXOWVDUHVWLOOGHSHQGHQWRQWKHFKDUDFWHULVWLFVRIWKHVDPSOHWKHTXDOLW\RIWKH
VXUYH\LQVWUXPHQWDQGWKHKRQHVW\RIWKHUHVSRQGHQWV 0RUHIXQGDPHQWDOO\WKH(0,)VXUYH\
DVNVUHFHQWGHSRUWHHVDERXWWKHLULQWHQWLRQVWRUHHQWHUWKH8QLWHG6WDWHVDQGLWWKHUHIRUHGRHVQRW
WDNHDFFRXQWRIVKLIWLQJERUGHUHQIRUFHPHQWHIIRUWVSRWHQWLDOFKDQJHVLQEHKDYLRUE\LQGLYLGXDOV
ZKRKDYHEHHQH[SRVHGWRFRQVHTXHQFHSURJUDPVRURWKHUGHWHUUHQWIDFWRUVDORQJWKHERUGHU
7KHVWUXFWXUHRIWKH570PRGHOPHDQVWKDWDQ\UHVXOWLQJXQGHUFRXQWLQWKHHVWLPDWHRIWKH
GHWHUUHGSRSXODWLRQUHVXOWVLQDGRZQZDUGELDVLQWKH3$5

6HFRQGWKH570SRSXODWLRQUHSUHVHQWVDVKULQNLQJVKDUHRIVRXWKZHVWERUGHUDSSUHKHQVLRQV
0H[LFDQDGXOWVTXLFNO\GHSRUWHGWRWKHQHDUHVWERUGHUDFFRXQWHGIRUDERXWSHUFHQWRI
DSSUHKHQVLRQVZKHQWKH570PHWKRGRORJ\ZDVGHYHORSHGLQWKHV %XWFKDQJHVLQWKH
FRPSRVLWLRQRIERUGHUIORZV LHULVLQJQXPEHUVRI&HQWUDO$PHULFDQVDQGDV\OXPVHHNHUV 


                                                         
                                                                                          '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 340 of 1770




FKDQJHVLQ&%3VHQIRUFHPHQWVWUDWHJ\WRHPSKDVL]HFULPLQDOFKDUJHVODWHUDOUHSDWULDWLRQDQG
RWKHUHQIRUFHPHQWFRQVHTXHQFHV DQG,'$¶VUHVWULFWLYHPRGHOLQJFKRLFHVPHDQWKDWDVIHZDV
SHUFHQWRI86%RUGHU3DWURO 86%3 DSSUHKHQVLRQVLQUHFHQW\HDUVDUHXVHGWRHVWLPDWHWKH
3$5 ,QDGGLWLRQEHFDXVHWKH570VDPSOHH[FOXGHVDOLHQVZKRDUHPRUHOLNHO\WRVXUUHQGHUWR
86%3 LHDOLHQVZLWKDKLJKHUDSSUHKHQVLRQUDWH WKH3$5LVELDVHGGRZQZDUGVDVDQLQGLFDWRU
RIWKHRYHUDOODSSUHKHQVLRQUDWHWKLVELDVPD\EHVXEVWDQWLDOJLYHQWKHQXPEHURIDOLHQVH[FOXGHG
IURPWKH570VDPSOH

7KLUG,'$PDNHVVRPHZKDWUHVWULFWLYHDVVXPSWLRQVDERXWZKLFKUHDSSUHKHQVLRQVWRLQFOXGHLQ
WKHILQDOVWDJHRIWKH3$5FDOFXODWLRQ,QSDUWLFXODU,'$H[FOXGHVDSSUHKHQVLRQVRFFXUULQJDW
FKHFNSRLQWVDQGRWKHUUHPRWHORFDWLRQVDQGWKRVHRFFXUULQJPRUHWKDQIRXUGD\VDIWHUDQLOOHJDO
HQWU\ *LYHQ86%3¶VGHIHQVHLQGHSWKVWUDWHJ\ZKLFKSODFHVUHVRXUFHVDWDQGEHKLQGWKH
ERUGHUWKHVHDVVXPSWLRQVUHVXOWLQDVOLJKWIXUWKHUGRZQZDUGELDVLQWKH3$5

'HVSLWHWKHVHOLPLWDWLRQVWKH'HSDUWPHQWYLHZVWKH570PHWKRGRORJ\DVDSURPLVLQJDSSURDFK
WRHVWLPDWLQJDQDSSUHKHQVLRQUDWHWKDWWDNHVJUHDWDGYDQWDJHRI86%3¶VFROOHFWLRQRI ELRPHWULF
GDWDVLQFH '+6LVFXUUHQWO\ZRUNLQJWRUHOD[FHUWDLQDVSHFWVRI,'$¶V PRGHOLQJ
DVVXPSWLRQVDQGWRPRUHIXOO\GHVFULEHWKHLPSDFWRIHDFKDVVXPSWLRQRQWKH3$5DQGRQUHODWHG
PRGHOEDVHGPHWULFVUHSRUWHGDERYH




                                               
                                                                                       '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 341 of 1770




       $SSHQGL[%± 'UXJV6HL]XUHV± $OO3RUWVRI(QWU\
       2)2'UXJ6HL]XUHVDW3RUWVRI(QWU\)<WR)<
                  '58*                      )<      )<      )<      )<        )<
                              *UDQG7RWDO                 
&2&$352'8&767($%$*625/,4825                                                                         
&2&$,1(                                                        
&5<67$/0(7+$03+(7$0,1(6                                                        
',+<'52&2'(,121( +<'52&2'21(                                                                   
(&67$6<                                                                       
(3+('5,1(                                                             
)(1(7+<//,1( &$37$*21
$03+(7$0,1( 
*$00$+<'52;<%87<5$7(                                                             
+$6+/,48,' +$6+2,/                                                                    
+$6+,6+                                                                        
+(52,1                                                                    
.(7$0,1(                                                                         
.+$7 &$7+$('8/,6                                            
/6'                                                                                    
0$5,-8$1$                                                 
0$5,-8$1$3/$176                                                                                           
0'39
0(7+</(1(',2;<3<529$/(521( 
0(3+('521(                                                                                   
0(7+$03+(7$0,1(                                                     
0(7+</21(                                                                                                    
0(7+</3+(1,'$7( 5,7$/,1                                                           
0253+,1(                                                                                 
1%(1=</3,3(5$=,1( %=37$%/(76                                                      
1(;86&%                                                                                         
23,80                                                                          
27+(5'58*635(6&5,37,216
                                                                     
&+(0,&$/6
2;<&2'21( 2;<&217,1                                                                     
3$5$0(7+2;<$03+(7$0,1(                                                                                 
35(&85625&+(0,&$/6(;&(37
                                                                     
(3+('5,1(
36,/2&<12536,/2&<%,1086+52206                                                      
52+<312/                                                                                
67(52,'6                                                                    


                                                     
                                                                                             '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 342 of 1770




6<17+(7,&&$11$%,12,'6 $//7<3(6                                                                    
<$%$                                                                                          
                 '58*                      )<      )<        )<      )<        )<
                             *UDQG7RWDO                   
&2&$352'8&767($%$*625/,4825                                              
&2&$,1(                                                         
&5<67$/0(7+$03+(7$0,1(6                                             
',+<'52&2'(,121( +<'52&2'21(                                                          
(&67$6<                                                                         
(3+('5,1(                                                                            
)(1(7+<//,1( &$37$*21
                                                                                                              
$03+(7$0,1( 
)(17$1</                                                                                                   
*$00$+<'52;<%87<5$7(                                                            
+$6+/,48,' +$6+2,/                                                                   
+$6+,6+                                                                             
+(52,1                                                               
.(7$0,1(                                                                           
.+$7 &$7+$('8/,6                                              
/6'                                                                                        
0$5,-8$1$                                                  
0$5,-8$1$3/$176                                                                         
0'39
                                                                                  
0(7+</(1(',2;<3<529$/(521( 
0(3+('521(                                                                              
0(7+$03+(7$0,1(                                                    
0(7+</21(                                                                        
0(7+</3+(1,'$7( 5,7$/,1                                                             
0253+,1(                                                                           
1%(1=</3,3(5$=,1( %=37$%/(76                                                         
1(;86&%                                                                               
23,80                                                                    
27+(5'58*635(6&5,37,216
                                                                    
&+(0,&$/6
2;<&2'21( 2;<&217,1                                                                 
3$5$0(7+2;<$03+(7$0,1(                           
35(&85625&+(0,&$/6(;&(37
                                                                          
(3+('5,1(
36,/2&<12536,/2&<%,1086+52206                                                    
52+<312/                                                                                    




                                                    
                                                                                              '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 343 of 1770




67(52,'6                                                                              
6<17+(7,&&$11$%,12,'6 $//7<3(6                                            
<$%$                                                                                                      
     1RWH7HDEDJVLQFOXGHGLQWKLVWDEOHDUHWKRVHXVHGWRFDUU\FRFDSURGXFWV




                                                              
                                                                                                     '2-,)5
                                                                                                                                                     




                                                                                          86&XVWRPV DQG %RUGHU3URWHFWLRQ (QIRUFHPHQW $FWLRQV 6RXWKZHVW %RUGHU
                                                                                            7RWDO $SSUHKHQVLRQV DQG ,QDGPLVVLEOH $OLHQVE\&RXQWU\ RI&LWL]HQVKLS
                                                                                                                   )<  7'WKURXJK 0D\
        

        

        

        

        

        

        

        

        

         

            
                  2FW 1RY 'HF -DQ )HE 0DU $SU 0D\ -XQ -XO $XJ 6HS 2FW 1RY 'HF -DQ )HE 0DU $SU 0D\ -XQ -XO $XJ 6HS 2FW 1RY 'HF -DQ )HE 0DU $SU 0D\

    (O6DOYDGRU                                                                                                                           
    *XDWHPDOD                                                                                                               
    +RQGXUDV                                                                                                                         
    0H[LFR                                                                                                     
    2WKHU                                                                                                                                   




     2WKHU7KDQ0H[LFR                                                                                                                                                                                                                                                                                           )<7'
 (QIRUFHPHQW$FWLRQV±&%3                           2&7               129               '(&              -$1               )(%               0$5                   $35                0$<                -81              -8/              $8*               6(37                 7RWDO            0$< 
           7RWDO                                                                                                                                                                                                                                                                                                 7RWDO
)<                                                                                                                                                                                                                
)<                                                                                                                                                                                         
)<                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 344 of 1770




                                                                                                                                                     
                                                                                                                                                                                                                                                                              '2-,)5
&UHGLEOH)HDU&DVHV                )<     )<     )<     )<   )<   )<   )< )<4
5HIHUUDOVIURP&%3RU,&(                                     
&RPSOHWHG                                                     
&))RXQG                                                   
&)1RW)RXQG                                                      
&ORVHG                                                            
2IFDVHVGHFLGHGRQWKHPHULWV
ZKHUH&)ZDVIRXQG                                          
2IDOOUHIHUUHGFDVHVZKHUH
&)ZDVIRXQG                                                  



5HDVRQDEOH)HDU&DVHV              )<     )<     )<     )<     )<     )<     )< )<4
5HIHUUDOV                                                                   
&RPSOHWHG                                                                     
5))RXQG                                                                            
5)1RW)RXQG                                                                        
&ORVHG                                                                         
2IFDVHVGHFLGHGRQWKHPHULWV
ZKHUH5)ZDVIRXQG                                          
2IDOOUHIHUUHGFDVHVZKHUH
5)ZDVIRXQG                                                  
                                                                                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 345 of 1770




                                                                                                                 '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 346 of 1770



Table 1. Southwest Border Encounters of non-Mexican Aliens
by Month and Year (FY 2013 to FY 2019Q2)

Month            Apprehensions       Inadmissibles        Total Encounters
2&72%(5                                                       
                                                                                               OTM Apprehensions at SW Border, FY2013 - FY2019Q2
129(0%(5                                                         80,000
'(&(0%(5                                                          70,000
-$18$5<                                                           60,000
                                                                                      50,000
)(%58$5<                                                     
                                                                                      40,000
0$5&+                                                        
                                                                                      30,000
$35,/                                                        
                                                                                      20,000
0$<                                                             10,000
-81(                                                                 0
-8/<                                                         




                                                                                               JANUARY 2013




                                                                                               JANUARY 2014




                                                                                               JANUARY 2015




                                                                                               JANUARY 2016




                                                                                               JANUARY 2017




                                                                                               JANUARY 2018




                                                                                               JANUARY 2019
                                                                                               OCTOBER 2012



                                                                                                   JULY 2013
                                                                                               OCTOBER 2013



                                                                                                   JULY 2014
                                                                                               OCTOBER 2014



                                                                                                   JULY 2015
                                                                                               OCTOBER 2015



                                                                                                   JULY 2016
                                                                                               OCTOBER 2016



                                                                                                   JULY 2017
                                                                                               OCTOBER 2017



                                                                                                   JULY 2018
                                                                                               OCTOBER 2018
                                                                                                  APRIL 2013




                                                                                                  APRIL 2014




                                                                                                  APRIL 2015




                                                                                                  APRIL 2016




                                                                                                  APRIL 2017




                                                                                                  APRIL 2018
$8*867                                                       
6(37(0%(5                                                    
2&72%(5                                                      
129(0%(5                                                     
'(&(0%(5                                                     
-$18$5<                                                                   OTM Encounters at SW Border, FY2013-FY2019Q2
)(%58$5<                                                     
                                                                                      90,000
0$5&+                                                           80,000
$35,/                                                           70,000
0$<                                                             60,000
                                                                                      50,000
-81(                                                         
                                                                                      40,000
-8/<                                                            30,000
$8*867                                                          20,000
6(37(0%(5                                                       10,000
2&72%(5                                                              0




                                                                                               JANUARY 2013




                                                                                               JANUARY 2014




                                                                                               JANUARY 2015




                                                                                               JANUARY 2016




                                                                                               JANUARY 2017




                                                                                               JANUARY 2018




                                                                                               JANUARY 2019
                                                                                               OCTOBER 2012



                                                                                                   JULY 2013
                                                                                               OCTOBER 2013



                                                                                                   JULY 2014
                                                                                               OCTOBER 2014



                                                                                                   JULY 2015
                                                                                               OCTOBER 2015



                                                                                                   JULY 2016
                                                                                               OCTOBER 2016



                                                                                                   JULY 2017
                                                                                               OCTOBER 2017



                                                                                                   JULY 2018
                                                                                               OCTOBER 2018
                                                                                                  APRIL 2013




                                                                                                  APRIL 2014




                                                                                                  APRIL 2015




                                                                                                  APRIL 2016




                                                                                                  APRIL 2017




                                                                                                  APRIL 2018
129(0%(5                                                     
'(&(0%(5                                                     
-$18$5<                                                       
)(%58$5<                                                      
0$5&+                                                        
$35,/                                                        
0$<                                                          
-81(                                                         
-8/<                                                         
$8*867                                                       
6(37(0%(5                                                    
2&72%(5                                                      
129(0%(5                                                     
'(&(0%(5                                                     
-$18$5<                                                      
)(%58$5<                                                     
0$5&+                                                        
$35,/                                                        
0$<                                                          
-81(                                                         
-8/<                                                         
$8*867                                                       
6(37(0%(5                                                   
2&72%(5                                                     
129(0%(5                                                    
'(&(0%(5                                                    
-$18$5<                                                      
)(%58$5<                                                      
0$5&+                                                          
$35,/                                                          
0$<                                                            
-81(                                                           
-8/<                                                          
$8*867                                                       
6(37(0%(5                                                    
2&72%(5                                                      
129(0%(5                                                     
'(&(0%(5                                                     
-$18$5<                                                      
)(%58$5<                                                     
0$5&+                                                        
$35,/                                                        
0$<                                                          
-81(                                                         
-8/<                                                         
$8*867                                                       
6(37(0%(5                                                    
2&72%(5                                                      




                                                                                                                                            '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 347 of 1770



129(0%(5              
'(&(0%(5              
-$18$5<          5456      
)(%58$5<         5027      
0$5&+            5570      




                                                                          '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 348 of 1770

                              81&/$66,),(')252)),&,$/86(21/<

                                                                                                  $SULO
                                                                                                                
6RXWKZHVW%RUGHU(QIRUFHPHQW$FWLRQV0DUFK2IILFLDO5HSRUWLQJ

.H\2EVHUYDWLRQV
    x 0DUFKWRWDOHQIRUFHPHQWDFWLRQVLQFUHDVHGFRPSDUHGWR)HEUXDU\7KLVUDWHRILQFUHDVHLV
       FRQVLVWHQWZLWKSUHYLRXV\HDUVIRU0DUFK
           o 2YHUDOO0DUFKLVKLJKHU  WKDQ)HEUXDU\  ODVW)<0DUFKZDV
               KLJKHUDQGIURP)<±)<LWDYHUDJHGKLJKHU
           o &%3WRWDOHQIRUFHPHQWDFWLRQVWKLV0DUFKDUHKLJKHUWKDQWKHODVW\HDU0DUFKDYHUDJH
               DQGKLJKHUWKDQ0DUFKRI)<
                     8$&LQFUHDVHGLQ0DUFKFRPSDUHGWR)HEUXDU\ODVW0DUFKLQFUHDVHG
                     )08$LQFUHDVHGLQ0DUFKFRPSDUHGWR)HEUXDU\ODVW0DUFKLQFUHDVHG
    x 7KHODVWWLPHWKDWWKLV0DUFK¶VOHYHOZDVREVHUYHG RYHUDOO ZDV0DUFK)<  DQG$SULO)<
         
           o $SULORI)<ZDVWKHODVWWLPH86%3DSSUHKHQVLRQVH[FHHGHG
    x *XDWHPDODUHPDLQVWKHKLJKHVWFRXQWU\RIRULJLQFLWL]HQVKLS
           o *XDWHPDODQWRWDOHQIRUFHPHQWDFWLRQVLQFUHDVHG
           o +RQGXUDQWRWDOHQIRUFHPHQWDFWLRQVLQFUHDVHG
           o (O6DOYDGRUWRWDOHQIRUFHPHQWDFWLRQVLQFUHDVHG
           o 0H[LFRLQFUHDVHG
    x ,Q0DUFK8$&DQG)08$DUHRIWRWDO&%3(QIRUFHPHQW$FWLRQV)08$DORQHDUH
           o )<7'8$&DQG)08$DUHRIWRWDO&%3(QIRUFHPHQW$FWLRQV)08$DORQHDUH
    x ,Q0DUFK270HQIRUFHPHQWDFWLRQVDUHRIWKHWRWDO1RUWKHUQ7ULDQJOH
           o )<7'270HQIRUFHPHQWDFWLRQVDUHRIWKHWRWDO1RUWKHUQ7ULDQJOH
    x )RU)<7'&%3LVRQWUDFNWRH[FHHGPLOOLRQDSSUHKHQVLRQVDQGLQDGPLVVLEOHDOLHQVDORQJWKH
       VRXWKZHVWERUGHU±DOHYHOQRWVHHQVLQFH)<

86%3
   x 86%3$SSUHKHQVLRQVWKURXJK0DUFK  H[FHHGILVFDO\HDUWRWDOVIRU)<)<)<DQG
      )<RIWKHODVW\HDUV
   x 86%3)08$>DORQH@WKLV0DUFKDUHKLJKHUWKDQ86%37RWDO$SSUHKHQVLRQVODVW0DUFK
   x $WWKHHQGRI0DUFK )<PLGSRLQW 
          o 86%3ZLOOKDYHDSSUHKHQGHGRIWKHYROXPHRIDOORIODVWILVFDO\HDULQVL[PRQWKV¶WLPH
          o )08$WKLV)<DUHKLJKHUWKDQDOORIODVW)<IRU86%3)08$
   x 86%3WRWDODSSUHKHQVLRQVLQFUHDVHGLQ0DUFKFRPSDUHGWR)HEUXDU\7KLVLVWKHVHFRQG
      FRQVHFXWLYHPRQWKZLWKJURZWK
   x 270DSSUHKHQVLRQVDFFRXQWIRURI0DUFKDSSUHKHQVLRQV
          o 1RUWKHUQ7ULDQJOHFRXQWULHVDUHRIWRWDODSSUHKHQVLRQV
   x )RUWKHODVWPRQWKSHDNDSSUHKHQVLRQVKDYHRFFXUUHGRQRIWKHODVW7XHVGD\V RIODVW 
          o 7XHVGD\DSSHDUVWREHWKHPRVWFRPPRQSHDNGD\IRU8$&DQG)08$DSSUHKHQVLRQV
          o )RUWKHODVWZHHNVVLQJOHDGXOWVKDYHSHDNHGRQ7XHVGD\:HGQHVGD\RU7KXUVGD\WLPHV
              HDFK
   x $VDSHUFHQWRIWRWDODSSUHKHQVLRQVLQFUHDVHVDUHREVHUYHGLQWKH(O3DVR6HFWRU,Q2FWREHU(O3DVR
      DSSUHKHQVLRQVZHUHRIWKHWRWDO,Q0DUFKWKH\DFFRXQWIRURIDSSUHKHQVLRQV
          o &RQYHUVHO\LQ2FWREHU5*9DSSUHKHQVLRQVZHUHRIWKHWRWDO±LQ0DUFKWKH\DUH


                              81&/$66,),(')252)),&,$/86(21/<                           '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 349 of 1770

                             81&/$66,),(')252)),&,$/86(21/<
2)2
  x ,QDGPLVVLEOHDSSUHKHQVLRQVWKLV)<DUHWUDFNLQJMXVWEHORZODVW)< YV 0DUFKLV
     KLJKHUWKDQ)HEUXDU\
  x ,QDGPLVVLEOH8$&GHFUHDVHG
  x )08$DWWKHSRUWVRIHQWU\UHPDLQHGQHDUO\WKHVDPH  DV-DQXDU\DQG)HEUXDU\
  x 6LQJOHDGXOWVDWWKHSRUWVDUHKLJKHUWKDQ)HEUXDU\






                             81&/$66,),(')252)),&,$/86(21/<                         '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17

                                              )<3ODQQLQJ3URILOHEDVHGRQGDWDWKURXJK$SULO





                                                           %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH
                                                           ±ULJKWLQWKHPLGGOHRIWKHHDUOLHUPRGHO


                                                                                                                    

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO
                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 350 of 1770





                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17







                                                       %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH
                                                       ±MXVWEHORZWKHORZHUERXQGRIWKHHDUOLHUPRGHO


                                                                                                                             

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO

                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 351 of 1770






                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                   35('(&,6,21$/'(/,%(5$7,9('2&80(17





                                                            %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH
                                                            ±ULJKWLQWKHPLGGOHRIWKHHDUOLHUPRGHO


                                                                                                                             


$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO


                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 352 of 1770






                                             35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17






                                                        %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH
                                                        ±KLJKHUWKDQWKHHDUOLHUPRGHO


                                                                                                                             

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO


                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 353 of 1770






                                             35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17






                                                         1RLQWHULPXSGDWHLVDYDLODEOHIRUWKLVVOLGH



                                                                                                                            

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 354 of 1770




3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO

                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17







                                                            %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH
                                                            ±WRZDUGWKHORZHUERXQGRIWKHHDUOLHUPRGHO


                                                                                                                             

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO

                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 355 of 1770






                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17








                                                       %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH
                                                       ±ORZHUWKDQWKHHDUOLHUPRGHODQG0DUFKWRWDOV

                                                                                                                            

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO
                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 356 of 1770






                                             35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                 35('(&,6,21$/'(/,%(5$7,9('2&80(17







                                                          %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH±
                                                          LQUDQJHRIWKHHDUOLHUPRGHOWRZDUGORZHUERXQG


                                                                                                                            

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 357 of 1770




3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO

                                             35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
                                                  35('(&,6,21$/'(/,%(5$7,9('2&80(17









                                                    %DVHGRQGDWDWKURXJK$SULO$SULOLVSURMHFWHGWREH±
                                                    LQWKHPLGGOHRIWKHHDUOLHUPRGHO

                                                                                                                             

$SULOLVEDVHGRQ$SULOGDWDWKURXJKWKHWK

3URMHFWLRQ$SULOWKURXJK6HSWHPEHUDUHEDVHGRQWKHDYHUDJHUDWHRIFKDQJHRFFXUULQJGXULQJ)<V3URMHFWHGWRWDO

                                                                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 358 of 1770




3URMHFWLRQ$SULOWKURXJK6HSWHPEHULVEDVHGRQWKHPRQWKO\UDWHRIFKDQJHREVHUYHG)<3URMHFWHGWRWDO

                                                  35('(&,6,21$/'(/,%(5$7,9('2&80(17


                                                                                                                                  '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 359 of 1770




                                                                     '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 360 of 1770




86%RUGHU3DWURO6RXWKZHVW%RUGHU
$SSUHKHQVLRQVE\6HFWRU)LVFDO<HDU
KWWSVZZZFESJRYQHZVURRPVWDWVVZERUGHUPLJUDWLRQXVESVZERUGHUDSSUHKHQVLRQV

6RXWKZHVW%RUGHU8QDFFRPSDQLHG$OLHQ&KLOGUHQ \UROG 
$SSUHKHQVLRQV
&RPSDULVRQVEHORZUHIOHFW)LVFDO<HDU7R'DWHFRPSDUHGWR)LVFDO<HDU7R'DWH

                  8QDFFRPSDQLHG$OLHQ&KLOGUHQ$SSUHKHQVLRQVE\6HFWRU
                                                                             &KDQJH
    6HFWRU                      )<7'-81          )<7'-81         )<7'-81WR
                                                                            )<7'-81
    Big Bend                         850                   581                  -32%
    Del Rio                          998                  2,701                 171%
    El Centro                       1,921                 2,286                  19%
    El Paso                         3,978                14,593                 267%
    Laredo                          2,137                 2,058                  -4%
    Rio Grande                     17,392                27,837                  60%
    San Diego                       1,692                 2,861                  69%
    Tucson                          3,983                 4,055                   2%
    Yuma                            4,421                 6,652                  50%
    86%36RXWKZHVW%RUGHU
                                                                     
    7RWDO


                            




                                                                                    '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 361 of 1770




6RXWKZHVW%RUGHU)DPLO\8QLW $SSUHKHQVLRQV
&RPSDULVRQVEHORZUHIOHFW)LVFDO<HDU7R'DWHFRPSDUHGWR)LVFDO<HDU7R'DWH
                            )DPLO\8QLW $SSUHKHQVLRQVE\6HFWRU
                                                                           &KDQJH
    6HFWRU                        )<7'-81     )<7' -81             )<7'-81WR
                                                                          )<7'-81
    Big Bend                         566             1,754                    210%
    Del Rio                         1,829           22,423                   1,126%
    El Centro                       1,976            7,464                    278%
    El Paso                         6,326           117,612                  1,759%
    Laredo                           411              778                      89%
    Rio Grande                     42,188           165,950                   293%
    San Diego                       2,392           14,996                    527%
    Tucson                          3,164           11,614                    267%
    Yuma                            9,689           47,717                    392%
 86%36RXWKZHVW%RUGHU
                                                                 
 7RWDO
 1RWH)DPLO\8QLWUHSUHVHQWVWKHQXPEHURILQGLYLGXDOV HLWKHUDFKLOGXQGHU\HDUVROG
SDUHQWRUOHJDOJXDUGLDQ DSSUHKHQGHGZLWKDIDPLO\PHPEHUE\WKH86%RUGHU3DWURO
                             




                                                                                      '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 362 of 1770




6RXWKZHVW%RUGHU6LQJOH$GXOW$SSUHKHQVLRQV
&RPSDULVRQVEHORZUHIOHFW)LVFDO<HDU7R'DWHFRPSDUHGWR)LVFDO<HDU7R'DWH
                             6LQJOH$GXOW$SSUHKHQVLRQVE\6HFWRU
                                                                         &KDQJH
    6HFWRU                         )<7'-81     )<7'-81           )<7'-81WR
                                                                        )<7'-81
    Big Bend                          5,043            4,792                 -5%
    Del Rio                           8,772            15,583                78%
    El Centro                        17,033            18,500                9%
    El Paso                          10,412            23,595                127%
    Laredo                           21,953            27,192                24%
    Rio Grande                       54,958            72,649                32%
    San Diego                        24,972            29,981                24%
    Tucson                           33,121            34,715                5%
    Yuma                              4,793            7,436                 55%
    86%36RXWKZHVW%RUGHU
                                                               
    7RWDO



6RXWKZHVW%RUGHU8QDFFRPSDQLHG$OLHQ&KLOGUHQ
$SSUHKHQVLRQVE\&RXQWU\
1XPEHUVEHORZUHIOHFW)LVFDO<HDUVDQG7'
                  8QDFFRPSDQLHG$OLHQ&KLOGUHQ$SSUHKHQVLRQVE\&RXQWU\
    &RXQWU\        )<         )<        )<      )<      )<    )<7'-81
    El Salvador    16,404         9,389    17,512         9,143   4,949             
    Guatemala      17,057         13,589   18,913        14,827   22,327            
    Honduras       18,244         5,409    10,468         7,784   10,913            
    Mexico         15,634         11,012   11,926         8,877   10,136            


                             



                                                                                     '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 363 of 1770




6RXWKZHVW%RUGHU)DPLO\8QLW $SSUHKHQVLRQVE\&RXQWU\
1XPEHUVEHORZUHIOHFW)LVFDO<HDUVDQG7'
                          )DPLO\8QLWV $SSUHKHQVLRQVE\&RXQWU\
    &RXQWU\              )<              )<              )<          )<7'-81
    El Salvador          27,114             24,122            13,669              44,198
    Guatemala            23,067             24,657            50,401               
    Honduras             20,226             22,366            39,439               
 Mexico                    3,481            2,271             2,261                
 1RWH)DPLO\8QLWUHSUHVHQWVWKHQXPEHURILQGLYLGXDOV HLWKHUDFKLOGXQGHU\HDUVROG
SDUHQWRUOHJDOJXDUGLDQ DSSUHKHQGHGZLWKDIDPLO\PHPEHUE\WKH86%RUGHU3DWURO


6RXWKZHVW%RUGHU6LQJOH$GXOW$SSUHKHQVLRQVE\&RXQWU\
1XPEHUVEHORZUHIOHFW)LVFDO<HDUVDQG7'
                           6LQJOH$GXOW$SSUHKHQVLRQVE\&RXQWU\
    &RXQWU\              )<              )<              )<          )<7'-81
    El Salvador          27,222             16,495            12,751               
    Guatemala            32,621             26,387            42,994               
    Honduras             22,258             17,110            26,161               
    Mexico              175,353            116,790            139,860              






                                                                                      '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 364 of 1770




6RXWKZHVW%RUGHU)DPLO\8QLW6XEMHFW8QDFFRPSDQLHG$OLHQ
&KLOGUHQDQG6LQJOH$GXOW$SSUHKHQVLRQV)LVFDO<HDU%\
0RQWK
)08$)DPLO\8QLW$SSUHKHQVLRQV
8$&8QDFFRPSDQLHG$OLHQ&KLOGUHQ
6$6LQJOH$GXOW

)<2FWREHU

                             )08$           8$&            6$          727$/
    6HFWRU               )<2&7      )<2&7   )<2&7   )<2&7
    Big Bend                     17             37             501           555
    Del Rio                     548             145           1,309          2,002
    El Centro                   782             256           2,205          3,243
    El Paso                    5,180            830           1,325          7,335
    Laredo                      121             265           3,063          3,449
    Rio Grande                11,525           2,307          6,923         20,755
    San Diego                  1,156            227           2,844          4,227
    Tucson                     1,163            469           4,196          5,828
    Yuma                       2,623            429            561           3,613
    6RXWKZHVW%RUGHU
                                                            
    7RWDO

                                 




                                                                               '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 365 of 1770




)<1RYHPEHU

                        )08$           8$&            6$          727$/
    6HFWRU             )<129   )<129   )<129   )<129
    Big Bend                31             36             381            448
    Del Rio                 831            146           1,111          2,088
    El Centro               914            273           2,002          3,189
    El Paso                6,435          1,038          1,395          8,868
    Laredo                  49             181           2,439          2,669
    Rio Grande            11,487          2,310          6,916         20,713
    San Diego              1,495           310           2,771          4,576
    Tucson                  754            465           3,842          5,061
    Yuma                   3,168           500            575           4,243
    6RXWKZHVW%RUGHU
                                                       
    7RWDO


)<'HFHPEHU

                        )08$           8$&            6$          727$/
    6HFWRU             )<'(&   )<'(&   )<'(&   )<'(&
    Big Bend                122            74             425            621
    Del Rio                 919            155            949           2,023
    El Centro              1,012           211           1,493          2,716
    El Paso                7,336           970           1,144          9,450
    Laredo                  74             148           1,837          2,059
    Rio Grande            10,630          1,881          5,861         18,372
    San Diego              2,413           356           3,046          5,815
    Tucson                 1,310           408           3,193          4,911
    Yuma                   3,691           550            539           4,780
    6RXWKZHVW%RUGHU
                                                       
    7RWDO

                           




                                                                          '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 366 of 1770




)<-DQXDU\

                        )08$           8$&            6$          727$/
    6HFWRU             )<-$1   )<-$1   )<-$1   )<-$1
    Big Bend                91             59            438            588
    Del Rio               1,009           192           1,323          2,524
    El Centro              808            236           1,417          2,461
    El Paso               6,838          1,013          1,287          9,138
    Laredo                  73            191           2,368          2,632
    Rio Grande            9,942          2,183          5,586          17,711
    San Diego             1,118           283           2,723          4,124
    Tucson                 670            357           3,069          4,096
    Yuma                  3,640           593            473           4,706
    6RXWKZHVW%RUGHU
                                                       
    7RWDO

)<)HEUXDU\

                        )08$           8$&            6$          727$/
    6HFWRU             )<)(%   )<)(%   )<)(%   )<)(%
    Big Bend               186             61             598           845
    Del Rio                2,262           239           1,512          4,013
    El Centro              1,189           336           1,794          3,319
    El Paso               10,892          1,522          1,759         14,173
    Laredo                  61             249           2,812          3,122
    Rio Grande            14,430          2,910          8,026         25,366
    San Diego              2,036           383           3,029          5,448
    Tucson                 1,024           438           3,449          4,911
    Yuma                   4,451           679            557           5,687
    6RXWKZHVW%RUGHU
                                                       
    7RWDO

                           




                                                                          '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 367 of 1770




)<0DUFK

                        )08$           8$&            6$          727$/
    6HFWRU             )<0$5   )<0$5 )<0$5     )<0$5
    Big Bend                197            80             665            942
    Del Rio                2,831           435           2,297          5,563
    El Centro              1,139           299           2,125          3,563
    El Paso               16,966          2,188          3,071         22,225
    Laredo                  106            300           3,787          4,193
    Rio Grande            20,943          3,714          9,106         33,763
    San Diego              2,504           429           3,947          6,880
    Tucson                 1,824           600           4,833          7,257
    Yuma                   6,696           918            835           8,449
    6RXWKZHVW%RUGHU
                                                       
    7RWDO


)<$SULO

                        )08$           8$&            6$          727$/
    6HFWRU             )<$35   )<$35   )<$35   )<$35
    Big Bend               224             61            657             942
    Del Rio                3,440          395            2,014          5,849
    El Centro              741            256            2,390          3,387
    El Paso               20,642          2,465          3,980         27,087
    Laredo                 101            259            3,612          3,972
    Rio Grande            22,895          3,759         10,074         36,728
    San Diego              2,106          366            3,726          6,198
    Tucson                 1,533          396            3,992          5,921
    Yuma                   7,034          936            1,236          9,206
    6RXWKZHVW%RUGHU
                                                       
    7RWDO

                           




                                                                          '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 368 of 1770




)<0D\

                              )08$         8$&            6$          727$/
    6HFWRU                )<0$<    )<0$<   )<0$<   )<0$<
    Big Bend                     732           117            710           1,559
    Del Rio                     5,272          569           2,721          8,562
    El Centro                    576           243           2,666          3,485
    El Paso                     29,815        3,256          5,575         38,646
    Laredo                       110           266           3,736          4,112
    Rio Grande                  33,933        4,870         11,028         49,831
    San Diego                   1,366          308           4,212          5,886
    Tucson                      1,773          510           4,592          6.875
    Yuma                        10,914        1,350          1,660         13,924
    6RXWKZHVW%RUGHU
                                                         
    7RWDO


)<-XQH

                              )08$         8$&            6$          727$/
    6HFWRU                 )<-81   )<-81   )<-81   )<-81
    Big Bend                     154           56             417            627
    Del Rio                     5,311          425           2,347          8,083
    El Centro                    303           176           2,408          2,887
    El Paso                     13,508        1,311          4,059         18,878
    Laredo                        83           199           3,538          3,820
    Rio Grande                  30,165        3,903          9,129         43,197
    San Diego                    802           199           3,683          4,684
    Tucson                      1,563          412           3,549          5,524
    Yuma                        5,500          697           1,000          7,197
    6RXWKZHVW%RUGHU
                                                           
    7RWDO

/DVWPRGLILHG-XO\




                                                                              '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 369 of 1770




                                 U.S. DEPARTMENT OF STATE
                                    Office of the Spokesperson


)RU,PPHGLDWH5HOHDVH


                                          MEDIA NOTE


-XQH

860H[LFR-RLQW'HFODUDWLRQ

7KH8QLWHG6WDWHVDQG0H[LFRPHWWKLVZHHNWRDGGUHVVWKHVKDUHGFKDOOHQJHVRILUUHJXODU
PLJUDWLRQWRLQFOXGHWKHHQWU\RIPLJUDQWVLQWRWKH8QLWHG6WDWHVLQYLRODWLRQRI86ODZ*LYHQ
WKHGUDPDWLFLQFUHDVHLQPLJUDQWVPRYLQJIURP&HQWUDO$PHULFDWKURXJK0H[LFRWRWKH8QLWHG
6WDWHVERWKFRXQWULHVUHFRJQL]HWKHYLWDOLPSRUWDQFHRIUDSLGO\UHVROYLQJWKHKXPDQLWDULDQ
HPHUJHQF\DQGVHFXULW\VLWXDWLRQ7KH*RYHUQPHQWVRIWKH8QLWHG6WDWHVDQG0H[LFRZLOOZRUN
WRJHWKHUWRLPPHGLDWHO\LPSOHPHQWDGXUDEOHVROXWLRQ


$VDUHVXOWRIWKHVHGLVFXVVLRQVWKH8QLWHG6WDWHVDQG0H[LFRFRPPLWWR


0H[LFDQ(QIRUFHPHQW6XUJH


0H[LFRZLOOWDNHXQSUHFHGHQWHGVWHSVWRLQFUHDVHHQIRUFHPHQWWRFXUELUUHJXODUPLJUDWLRQWR
LQFOXGHWKHGHSOR\PHQWRILWV1DWLRQDO*XDUGWKURXJKRXW0H[LFRJLYLQJSULRULW\WRLWVVRXWKHUQ
ERUGHU0H[LFRLVDOVRWDNLQJGHFLVLYHDFWLRQWRGLVPDQWOHKXPDQVPXJJOLQJDQGWUDIILFNLQJ
RUJDQL]DWLRQVDVZHOODVWKHLULOOLFLWILQDQFLDODQGWUDQVSRUWDWLRQQHWZRUNV$GGLWLRQDOO\WKH
8QLWHG6WDWHVDQG0H[LFRFRPPLWWRVWUHQJWKHQELODWHUDOFRRSHUDWLRQLQFOXGLQJLQIRUPDWLRQ
VKDULQJDQGFRRUGLQDWHGDFWLRQVWREHWWHUSURWHFWDQGVHFXUHRXUFRPPRQERUGHU


0LJUDQW3URWHFWLRQ3URWRFROV


7KH8QLWHG6WDWHVZLOOLPPHGLDWHO\H[SDQGWKHLPSOHPHQWDWLRQRIWKHH[LVWLQJ0LJUDQW
3URWHFWLRQ3URWRFROVDFURVVLWVHQWLUH6RXWKHUQ%RUGHU7KLVPHDQVWKDWWKRVHFURVVLQJWKH86




                                                                                           '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 370 of 1770




6RXWKHUQ%RUGHUWRVHHNDV\OXPZLOOEHUDSLGO\UHWXUQHGWR0H[LFRZKHUHWKH\PD\DZDLWWKH
DGMXGLFDWLRQRIWKHLUDV\OXPFODLPV


,QUHVSRQVH0H[LFRZLOODXWKRUL]HWKHHQWUDQFHRIDOORIWKRVHLQGLYLGXDOVIRUKXPDQLWDULDQ
UHDVRQVLQFRPSOLDQFHZLWKLWVLQWHUQDWLRQDOREOLJDWLRQVZKLOHWKH\DZDLWWKHDGMXGLFDWLRQRI
WKHLUDV\OXPFODLPV0H[LFRZLOODOVRRIIHUMREVKHDOWKFDUHDQGHGXFDWLRQDFFRUGLQJWRLWV
SULQFLSOHV


7KH8QLWHG6WDWHVFRPPLWVWRZRUNWRDFFHOHUDWHWKHDGMXGLFDWLRQRIDV\OXPFODLPVDQGWR
FRQFOXGHUHPRYDOSURFHHGLQJVDVH[SHGLWLRXVO\DVSRVVLEOH


)XUWKHU$FWLRQV


%RWKSDUWLHVDOVRDJUHHWKDWLQWKHHYHQWWKHPHDVXUHVDGRSWHGGRQRWKDYHWKHH[SHFWHGUHVXOWV
WKH\ZLOOWDNHIXUWKHUDFWLRQV7KHUHIRUHWKH8QLWHG6WDWHVDQG0H[LFRZLOOFRQWLQXHWKHLU
GLVFXVVLRQVRQWKHWHUPVRIDGGLWLRQDOXQGHUVWDQGLQJVWRDGGUHVVLUUHJXODUPLJUDQWIORZVDQG
DV\OXPLVVXHVWREHFRPSOHWHGDQGDQQRXQFHGZLWKLQGD\VLIQHFHVVDU\


2QJRLQJ5HJLRQDO6WUDWHJ\


7KH8QLWHG6WDWHVDQG0H[LFRUHLWHUDWHWKHLUSUHYLRXVVWDWHPHQWRI'HFHPEHUWKDWERWK
FRXQWULHVUHFRJQL]HWKHVWURQJOLQNVEHWZHHQSURPRWLQJGHYHORSPHQWDQGHFRQRPLFJURZWKLQ
VRXWKHUQ0H[LFRDQGWKHVXFFHVVRISURPRWLQJSURVSHULW\JRRGJRYHUQDQFHDQGVHFXULW\LQ
&HQWUDO$PHULFD7KH8QLWHG6WDWHVDQG0H[LFRZHOFRPHWKH&RPSUHKHQVLYH'HYHORSPHQW
3ODQODXQFKHGE\WKH*RYHUQPHQWRI0H[LFRLQFRQFHUWZLWKWKH*RYHUQPHQWVRI(O6DOYDGRU
*XDWHPDODDQG+RQGXUDVWRSURPRWHWKHVHJRDOV7KH8QLWHG6WDWHVDQG0H[LFRZLOOOHDGLQ
ZRUNLQJZLWKUHJLRQDODQGLQWHUQDWLRQDOSDUWQHUVWREXLOGDPRUHSURVSHURXVDQGVHFXUH&HQWUDO
$PHULFDWRDGGUHVVWKHXQGHUO\LQJFDXVHVRIPLJUDWLRQVRWKDWFLWL]HQVRIWKHUHJLRQFDQEXLOG
EHWWHUOLYHVIRUWKHPVHOYHVDQGWKHLUIDPLOLHVDWKRPH






                                                                                         '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 371 of 1770




                     3URSRVHG,QWHUGLFWLRQRI+DLWLDQ)ODJ9HVVHOV

     3URSRVHG H[HFXWLYH DJUHHPHQW EHWZHHQ WKH JRYHUQPHQW RI +DLWL DQG WKH 8QLWHG 6WDWHV
       E\ Z KLFK WKH 86 &RDVW * XDUG LV WR VWRS DQG ERDUG +DLWLDQ IODJ YHVVHOV RQ WKH KLJK
       VHDV LQ RUGHU WR SUHYHQW +DLWLDQV IURP HQWHULQJ WKH 8QLWHG 6WDWHV LOOHJDOO\ LV DXWKRUL]HG
       ERWK E\ WKH 86 LPPLJUDWLRQ ODZV DQG E\ WKH 3UHVLGHQW¶V LQKHUHQW FRQVWLWXWLRQDO
       SRZ HU WR SURWHFW WKH 1DWLRQ DQG WR FRQGXFW IRUHLJQ UHODWLRQV
     $ XWKRULW\ IRU SURYLVLRQ LQ SURSRVHG DJUHHPHQW ZLWK +DLWL E\ ZKLFK WKH &RDVW * XDUG
       ZLOO GHWDLQ +DLWLDQV HPLJUDWLQJ LQ YLRODWLRQ RI +DLWLDQ ODZ DQG UHWXUQ WKHP WR +DLWL
       GHULYHV IURP WKH 3UHVLGHQW¶V VWDWXWRU\ SRZ HU WR JXDUG WKH ERUGHUV DJDLQVW LOOHJDO HQWU\
       RI DOLHQV DQG IURP KLV LQKHUHQW FRQVWLWXWLRQDO SRZHU LQ WKH ILHOG R I IRUHLJQ UHODWLRQV

                                                                                                 $XJXVW  
      0(025$1'8023,1,21 )257+ ($77251(< *(1(5$/

        7KLV UHVSRQGV WR \RXU LQTXLU\ FRQFHUQLQJ WKH LPSOHPHQWDWLRQ RIWKH
     SURSRVHG LQWHUGLFWLRQ RI +DLWLDQ IODJ YHVVHOV $V SUHVHQWO\ IRUPXODWHG
     WKH JRYHUQPHQW RI +DLWL DQG WKH 8QLWHG 6WDWHV ZLOO HQWHU LQWR DQ
     DJUHHPHQW WKH $JUHHPHQW  SHUPLWWLQJ WKH 8QLWHG 6WDWHV &RDVW *XDUG
     WR VWRS +DLWLDQ IODJ YHVVHOV ERDUG WKHP DQG DVFHUWDLQ ZKHWKHU DQ\ RI
     WKH +DLWLDQV DERDUG KDYH OHIW +DLWL LQ YLRODWLRQ RI LWV WUDYHO ODZV DQG
     ZKHWKHU WKH\ LQWHQG WR WUDYHO WR WKH 8QLWHG 6WDWHV LQ YLRODWLRQ RI86
     LPPLJUDWLRQ ODZV ,QGLYLGXDOV ZKR DUH GHWHUPLQHG WR KDYH OHIW +DLWL
     LOOHJDOO\ ZLOO EH UHWXUQHG WR +DLWL SXUVXDQW WR WKH 3UHVLGHQW¶V DXWKRULW\
     LQ WKH ILHOG RI IRUHLJQ UHODWLRQV LQ RUGHU WR DVVLVW +DLWL LQ WKH HQIRUFH
     PHQW RILWVHPLJUDWLRQ ODZV 7KRVH ZKR KDYH OHIW +DLWL ZKHWKHUOHJDOO\
     RU LOOHJDOO\ LQ DQ DWWHPSW WR HQWHU WKH 8QLWHG 6WDWHV LOOHJDOO\ ZLOO EH
     UHWXUQHG WR +DLWL SXUVXDQW WR WKH 3UHVLGHQW¶V DXWKRULW\ XQGHU  86&
        DQG  D   WR HQIRUFH 86 LPPLJUDWLRQ ODZV WR SURWHFW
     RXU VRYHUHLJQW\ DQG DV DQ H[HUFLVH RIKLV SRZHU LQ WKH ILHOG RIIRUHLJQ
     UHODWLRQV
        7KH &RDVW *XDUG SODQV WR LQWHUFHSW WKH +DLWLDQ YHVVHOV LQ WKH :LQG
     ZDUG 3DVVDJH RQ WKH KLJK VHDV EXW UHODWLYHO\ FORVH WR +DLWL $W WKDW

         :H QRWH WKDW WKH $JUHHPHQW GRHV QRW FRYHU 8QLWHG 6WDWHV YHVVHOV HLWKHU ZKLOH WKH\ DUH LQ +DLWLDQ
     Z DWHUV R U ZKLOH WKH\ DUH RQ WKH KLJK VHDV 7KHUHIRUH WKH $JUHHPHQW GRHV QRW FRQWHPSODWH WKH UHWXUQ
     R IWKH +DLWLDQVRQ ERDUG VXFK YHVVHOV WR +DLWL
         3ODFLQJ WKH &RDVW *XDUG YHVVHOV FORVHU WR WKH 8QLWHG 6WDWHV LV DSSDUHQWO\ QRW SRVVLEOH EHFDXVH RI
     WKH LQFUHDVHG GLIILFXOWLHV DQG FRVWV RI GHWHFWLQJ DQG LQWHUGLFWLQJ YHVVHOV IURP +DLWL RQFH WKH\ KDYH
     WUDYHOHG IDU IURP +DLWL DQG WKH SUDFWLFDO SUREOHPVR IFDULQJ IRU WKH +DLWLDQVGXULQJ WKHGD\ YR\DJH
     EDFN WR +DLWL

                                                             


                                                                                       '2-,)5
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 372 of 1770

SRLQW +DLWLDQV ZLOO EH KHDGHG WRZDUG HLWKHU WKH 8QLWHG 6WDWHV RU WKH
%DKDPDV $OWKRXJK H[SHULHQFH VXJJHVWV WKDW WZRWKLUGV RI WKH YHVVHOV
DUH KHDGHG WRZDUG WKH 8QLWHG 6WDWHV LW LV SUREDEOH WKDW DV WKH LQWHUGLF
WLRQ FRQWLQXHV DQ HYHULQFUHDVLQJ QXPEHU ZLOO FODLP WKH\ DUH JRLQJ WR
WKH %DKDPDV 8QOHVV WKH +DLWLDQV DGPLW WKH\ DUH FRPLQJ WR WKH 8QLWHG
6WDWHV HVWDEOLVKLQJ WKHLU LQWHQGHG GHVWLQDWLRQ PD\ EHFRPH PRUH GLIIL
FXOW
    Effect o f the Immigration and Nationality Act (INA). 7KH LQWHUGLF
WLRQ ZLOO QRW EH DIIHFWHG E\ WKH SURYLVLRQV RI WKH ,1$ $OLHQV DUH
HQWLWOHG WR H[FOXVLRQ SURFHHGLQJV RQO\ ZKHQ WKH\ DUULYH ³E\ ZDWHU RU
E\ DLU DW DQ\ SRUW ZLWKLQ WKH 8QLWHG 6WDWHV´  86&   D  7KH\
DUH HQWLWOHG WR GHSRUWDWLRQ SURFHHGLQJV RQO\ LI WKH\ DUH ³ZLWKLQ WKH
8QLWHG 6WDWHV´  86&   $V\OXP FODLPV PD\ RQO\ EH ILOHG E\
WKRVH ³SK\VLFDOO\ SUHVHQW LQ WKH 8QLWHG 6WDWHV RU DW D ODQG ERUGHU RU
SRUW RIHQWU\´ 7KH 5HIXJHH $FW RI  3XE / 1R   E 
 6WDW  WREHFRGLILHG DW  86&   D  6LQFH WKH LQWHUGLFWLRQ
ZLOO EH WDNLQJ SODFH RQ WKH KLJK VHDV ZKLFK LV QRW SDUW RI WKH 8QLWHG
6WDWHV  86&   D   QRQH RI WKHVH SURYLVLRQV ZLOO DSSO\
    Coast Guard Authority to Enforce United States Laws. 7KH &RDVW
*XDUG LV DXWKRUL]HG WR VWRS VKLSV XSRQ WKH KLJK VHDV LQ RUGHU WR GHWHFW
YLRODWLRQVRI$PHULFDQ ODZV 86&  D 7KH LQWHUGLFWLRQ DW VHDV
RID IRUHLJQ IODJ YHVVHO UHTXLUHV WKH SHUPLVVLRQ RIWKH IODJ VWDWH ZKLFK
WKH FRQWHPSODWHG $JUHHPHQW H[SUHVVO\ JUDQWV 7KH DXWKRULW\ IRU UH
WXUQLQJ WKH +DLWLDQV ZKR DUH DWWHPSWLQJ WR HQWHU WKH 8QLWHG 6WDWHV
LOOHJDOO\ PD\ EH IRXQG LQ ERWK VWDWXWRU\ DXWKRULW\ DQG LPSOLHG FRQVWLWX
WLRQDO DXWKRULW\ XQGHU $UWLFOH ,, 7KH WZR VWDWXWHV DUH  86&
  I DQG  D   7KH ILUVW  86&    VWDWHV
         :KHQHYHU WKH 3UHVLGHQW ILQGV WKDW WKH HQWU\ RIDQ\ DOLHQV
         RU RIDQ\ FODVV RIDOLHQV LQWR WKH 8QLWHG 6WDWHV ZRXOG EH
         GHWULPHQWDO WR WKH LQWHUHVWV RI WKH 8QLWHG 6WDWHV KH PD\

   7KLVVHFWLRQ VWDWHV
            7KH &RDVW *XDUG PD\ PDNH LQTXLULHV H[DPLQDWLRQV LQVSHFWLRQV VHDUFKHV VHL]XUHV
            DQG DUUHVWV XSRQ WKH KLJK VHDV     IRU WKH SUHYHQWLRQ GHWHFWLRQ DQG VXSSUHVVLRQ RI
            YLRODWLRQV RI ODZV RIWKH 8QLWHG 6WDWHV )RU VXFK SXUSRVHV FRPPLVVLRQHG ZDUUDQW
            DQG SHWW\ RIILFHUV PD\ DW DQ\ WLPH JR RQ ERDUG RI DQ\ YHVVHO VXEMHFW WR WKH
            MXULVGLFWLRQ RU WR WKHRSHUDWLRQ RIDQ\ ODZ RIWKH 8QLWHG 6WDWHV DGGUHVV LQTXLULHV WR
            WKRVH RQ ERDUG H[DPLQH WKH VKLS V GRFXPHQWV DQG SDSHUV DQG H[DPLQH LQVSHFW DQG
            VHDUFK WKH YHVVHO DQG XVH DOO QHFHVVDU\ IRUFH WRFRPSHO FRPSOLDQFH :KHQ IURP VXFK
            LQTXLULHV H[DPLQDWLRQ LQVSHFWLRQ RU VHDUFK LW DSSHDUV WKDW D EUHDFK RIWKH ODZV RI
            WKH 8QLWHG 6WDWHV UHQGHULQJ D SHUVRQ OLDEOH WRDUUHVW LV EHLQJ RU KDV EHHQFRPPLWWHG
            E\ DQ\ SHUVRQ VXFK SHUVRQ VKDOO EH DUUHVWHG RU LI HVFDSLQJ WR VKRUH VKDOO EH
            LPPHGLDWHO\ SXUVXHG DQG DUUHVWHG RQ VKRUH RU RWKHU ODZIXO DQG DSSURSULDWH DFWLRQ
            VKDOO EH WDNHQ RU LILW VKDOO DSSHDU WKDW D EUHDFK RIWKH ODZVRIWKH 8QLWHG 6WDWHV KDV
            EHHQ FRPPLWWHG VRDV WR UHQGHU VXFK YHVVHO RU WKH PHUFKDQGLVH RU DQ\ SDUW WKHUHRI
            RQ ERDUG RI RU EURXJKW LQWR WKH 8QLWHG 6WDWHVE\ VXFK YHVVHO OLDEOH WR IRUIHLWXUH RU
            VR DV WR UHQGHU VXFK YHVVHO OLDEOH WRD ILQH RU SHQDOW\ DQG LIQHFHVVDU\ WRVHFXUH VXFK
            ILQH RUSHQDOW\ VXFK YHVVHO RUVXFK PHUFKDQGLVH RU ERWK VKDOO EHVHL]HG
   7KH FRQWLQXLQJ MXULVGLFWLRQ RI D FRXQWU\ RYHU YHVVHOV IO\LQJ LWV IODJ RQ WKH KLJK VHDV LV D EDVLF
SULQFLSOH RILQWHUQDWLRQDO ODZ  / 2SSHQKHLP ,QWHUQDWLRQDO /DZ  WK HG   7KLV SULQFLSOH
KDV EHHQ FRGLILHG LQ WKH &RQYHQWLRQ RQ WKH +LJK 6HDV $SU   DUW   867  7,$6
1R  6KLSV IO\LQJ QR IODJ PD\ DOVR EH VWRSSHG WRGHWHUPLQH LIWKH\ DUHVWDWHOHVV

                                                        


                                                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 373 of 1770

           E\ SURFODPDWLRQ DQG IRU VXFK SHULRG DV KH VKDOO GHHP
           QHFHVVDU\ VXVSHQG WKH HQWU\ RI DOO DOLHQV RU DQ\ FODVV RI
           DOLHQV DV LPPLJUDQWV RU QRQLPPLJUDQWV RU LPSRVH RQ WKH
           HQWU\ RIDOLHQV DQ\ UHVWULFWLRQV KH PD\ GHHP WR EH DSSUR
           SULDWH
     7KHVHFRQG  86&   D   SURYLGHV
                 D  8QWLO RWKHUZLVH RUGHUHGE\ WKH 3UHVLGHQWRU&RQJUHVV LW VKDOO
                EHXQODZIXO²
                      IRUDQ\DOLHQ WR    DWWHPSWWR    HQWHUWKH8QLWHG 6WDWHV
                   H[FHSW XQGHU VXFK UHDVRQDEOH UXOHV UHJXODWLRQV DQG RUGHUV
                   DQG VXEMHFW WR VXFK OLPLWDWLRQV DQG H[FHSWLRQV DV WKH 3UHVLGHQW
                   PD\ SUHVFULEH   
        8QGHU   I  WKH3UHVLGHQWZRXOG PDNH D ILQGLQJ WKDWWKHHQWU\RI
     DOO +DLWLDQV ZLWKRXWSURSHUGRFXPHQWDWLRQLVGHWULPHQWDO WRWKHLQWHUHVWV
     RIWKH 8QLWHG 6WDWHVDQG LVVXH D SURFODPDWLRQ VXVSHQGLQJ WKHLU HQWU\ ,W
     FRXOG EH DUJXHG WKDWWKH HQWU\RILOOHJDO DOLHQV +DLWLDQV RURWKHUZLVH LV
     DOUHDG\ ³VXVSHQGHG´ VLQFH LW LV DOUHDG\ LOOHJDO IRU WKHP WR FRPH DQG
     WKDW WKH VHFWLRQ LV GLUHFWHG DJDLQVW WKRVH ZKR DUH RWKHUZLVH HOLJLEOH
     7KH VHFWLRQ KRZHYHU LV QRW OLPLWHG E\ LWV WHUPV WR GRFXPHQWHG DOLHQV
     DQG WKH OHJLVODWLYH KLVWRU\ LV VLOHQW RQ WKLV SRLQW 6LQFH WKH VHFWLRQ
     GHOHJDWHV WR WKH 3UHVLGHQW WKH DXWKRULW\ WR H[FOXGH HQWLUHO\ FHUWDLQ
     FODVVHV RIDOLHQV ZH EHOLHYH WKDW D UHWXUQ RIWKH +DLWLDQV FDQ EH EDVHG
     RQ WKH &RDVW *XDUG¶V SRZHU WR HQIRUFH IHGHUDO ODZV  86&  D 
     /LNHZLVH   D   PDNHV LW XQODZIXO IRU DQ\ DOLHQ WR HQWHU WKH
     FRXQWU\ XQOHVV LQ FRPSOLDQFH ZLWK WKH UXOHV DQG OLPLWDWLRQV VHW E\ WKH
     3UHVLGHQW $OO RI WKH XQGRFXPHQWHG +DLWLDQV ZKR DUH DWWHPSWLQJ WR
     HQWHU WKH FRXQWU\ DUHWKHUHIRUH GRLQJ VR LQ YLRODWLRQ RIWKLVVHFWLRQ See
     also   86&   $WWRUQH\ *HQHUDO¶V GXW\ WR FRQWURO DQG JXDUG WKH
     ERUGHUV  E x parte Siebold, 86    
        ,PSOLHG FRQVWLWXWLRQDO SRZHU LV OHVV FOHDU :KHUH &RQJUHVV KDV DFWHG
     WKH UHJXODWLRQ RI LPPLJUDWLRQ LV DQ DUHD LQ ZKLFK &RQJUHVV H[HUFLVHV
     SOHQDU\ SRZHU Kleindienst Y Mandel,  86     SRZHU
     WR H[FOXGH DOLHQV SUHYDLOV RYHU )LUVW $PHQGPHQW LQWHUHVWV RI FLWL]HQV 
     7KHUH KDV EHHQ UHFRJQLWLRQ KRZHYHU WKDW WKH VRYHUHLJQW\ RI WKH
     1DWLRQ ZKLFK LV WKH EDVLV RIRXU DELOLW\ WR H[FOXGH DOO DOLHQV LV ORGJHG
     LQ ERWK SROLWLFDO EUDQFKHV RIWKH JRYHUQPHQW See Ekiu  Y United States,
     86     $QH[SOLFLW GLVFXVVLRQ LVIRXQG LQ United States
     ex rel. K n a u ff Y Shaughnessy,  86    5HMHFWLQJ D FODLP
     WKDW LW VKRXOG UHYLHZ UHJXODWLRQV ZKLFK H[FOXGHG D *HUPDQ ZDU EULGH
     WKH&RXUWVWDWHG

        1HLWKHU WKLV 2IILFH QRU WKH ,PPLJUDWLRQ DQG 1DWXUDOL]DWLRQ 6HUYLFH ,16  LV DZDUH RI DQ\ WLPH
     Z KHQ WKHSRZ HU JUDQWHGE\WKLV VHFWLRQDGGHGLQ 6KDVEHHQ XVHG
         * LYHQ WKH GHVSHUDWH SK\VLFDO FRQGLWLRQ RIPDQ\ R IWKH +DLWLDQV IRXQG RQ WKH KLJK VHDV WKH &RDVW
     * XDUG PD\ LQ SDUWLFXODU VLWXDWLRQV DOVR EH DFWLQJ SXUVXDQW WR LWV GXW\ WR UHQGHU DLG WR GLVWUHVVHG
     SHUVRQVDQG YHVVHOV  86&  

                                                            



                                                                                     '2-,)5
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 374 of 1770

             3HWLWLRQHU FRQWHQGV WKDW WKH  $FW DQG WKH UHJXOD
          WLRQV WKHUHXQGHU DUH YRLG WR WKH H[WHQW WKDW WKH\ FRQWDLQ
          XQFRQVWLWXWLRQDO GHOHJDWLRQV RI OHJLVODWLYH SRZHU %XW
          WKHUH LV QR TXHVWLRQ RILQDSSURSULDWH GHOHJDWLRQ RIOHJLVOD
          WLYH SRZHU LQYROYHG KHUH 7KH H[FOXVLRQ RI DOLHQV LV D
          IXQGDPHQWDO DFW RIVRYHUHLJQW\ 7KH ULJKW WR GR VR VWHPV
          QRW DORQH IURP OHJLVODWLYH SRZHU EXW LV inherent in the
          executive power WR FRQWURO WKH IRUHLJQ DIIDLUV RIWKH QDWLRQ
          United States  Y Curtiss- Wright Export Corp.,  86 
          Fong Yue Ting Y United States,  86   :KHQ
          &RQJUHVV SUHVFULEHV D SURFHGXUH FRQFHUQLQJ WKH DGPLVVL
          ELOLW\ RI DOLHQV LW LV QRW GHDOLQJ DORQH ZLWK D OHJLVODWLYH
          SRZHU ,W LV LPSOHPHQWLQJ DQ LQKHUHQW H[HFXWLYH SRZHU
Id. DW  FLWDWLRQV RPLWWHG HPSKDVLV DGGHG  See also Savelis Y
 Vlachos,  ) 6XSS   (' 9D   affd,   )G  WK
&LU   GLFWXP 
   7KH 3UHVLGHQW LQ WKH H[HUFLVH RI WKLV LQKHUHQW DXWKRULW\ ZRXOG EH
DFWLQJ WR SURWHFW WKH 8QLWHG 6WDWHV IURP PDVVLYH LOOHJDO LPPLJUDWLRQ
+LV SRZHU WR SURWHFW WKH 1DWLRQ RU $PHULFDQ FLWL]HQV RU SURSHUW\ WKDW
DUH WKUHDWHQHG HYHQ ZKHUH WKHUH LV QR H[SUHVV VWDWXWH IRU KLP WR
H[HFXWH ZDV UHFRJQL]HG LQ In re Neagle,  86     See
also In re Debs,  86     United States ex rel. Martinez-
Angosto Y Mason, )G   G &LU   )ULHQGO\ - FRQFXU
ULQJ   86&   :DU 3RZHUV 5HVROXWLRQ  $ UHFHQW 6XSUHPH
&RXUW GHFLVLRQ SRLQWV RXW WKDW LQ WKH DEVHQFH RI OHJLVODWLRQ LW ZDV D
FRPPRQ SHUFHSWLRQ WKDW WKH 3UHVLGHQW FRXOG FRQWURO WKH LVVXDQFH RI
SDVVSRUWV WR FLWL]HQV FLWLQJ WKH IRUHLJQ UHODWLRQV SRZHU Haig  Y Agee,
 86    
   7KH 3UHVLGHQW PD\ DOVR DFW WR UHWXUQ WKH ERDWV ZLWK WKH IODJ VWDWH¶V
SHUPLVVLRQ DV DQH[HUFLVH RIKLV SRZHU LQ WKH ILHOG RIIRUHLJQ UHODWLRQV D
ILHOG LQ ZKLFK ³ZLWK LWV LPSRUWDQW FRPSOLFDWHG GHOLFDWH DQG PDQLIROG
SUREOHPV WKH 3UHVLGHQW DORQH KDV WKH SRZHU WR VSHDN RU OLVWHQ DV D
UHSUHVHQWDWLYH RI WKH QDWLRQ´ United States  Y Curtiss-Wright Export
Corp.,  86     See also Narenji Y Civiletti,  )G
  '& &LU   cert denied,  86    UHJXOD
WLRQ RI ,UDQLDQ VWXGHQWV  Chicago & Southern A ir Lines, Inc. Y Water-
man S.S. Corp.,  86    UHJXODWLRQ RIIRUHLJQDLUOLQHV  7KH
3UHVLGHQW¶V SRZHU LV VWURQJHVW ZKHUH KH KDV ZHOO UHFRJQL]HG FRQVWLWX
WLRQDO SRZHUV IRUHLJQ DIIDLUV  WR ZKLFK &RQJUHVV KDV DGGHG VWDWXWRU\
GHOHJDWLRQ  86&     

    7KLV2IILFH KDV UHOLHG XSRQ VXFK LQKHUHQW DXWKRULW\ LQ DQ RSLQLRQ VWDWLQJ WKDW WKH 3UHVLGHQW FRXOG
DFW WR SUHYHQW DLUSODQH KLMDFNLQJV E\ SODFLQJ PDUVKDOV RQ ERDUG HYHQ LQ WKH DEVHQFH R I H[SUHVV
DXWKRULW\ WR WDNH VXFK SUHYHQWLYH PHDVXUHV 0HPRUDQGXP IRU WKH 'LUHFWRU 8QLWHG 6WDWHV 0DUVKDOV
6HUYLFH IURP /HRQ 8OPDQ 'HSXW\ $VVLVWDQW $WWRUQH\ *HQHUDO 2IILFH RI /HJDO &RXQVHO  6HSW
  

                                                       


                                                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 375 of 1770

          Coast Guard Authority to Enforce Haitian Law Pursuant to an
      Agreement Entered into by the Executive. 7KH &RDVW *XDUG KDV VXEPLW
      WHG D GUDIW $JUHHPHQW WKDW ZRXOG SHUPLW WKH &RDVW *XDUG WR ERDUG
      +DLWLDQ YHVVHOV LQ RUGHU WR GHWHUPLQH ZKHWKHU DQ\ DOLHQ LV FRPPLWWLQJ
      DQ RIIHQVH DJDLQVW +DLWLDQ HPLJUDWLRQ ODZV 7KH LVVXH ZKLFK DULVHV LV
      ZKHWKHU WKH ([HFXWLYH FDQ HQWHU LQWR DQ DJUHHPHQW XQGHU ZKLFK WKH
      8QLWHG 6WDWHV DJUHHV WR GHWDLQ +DLWLDQV ZKR DUH HPLJUDWLQJ LQ YLRODWLRQ
      RI+DLWLDQ ODZ LQ RUGHU WR UHWXUQ WKHP WR +DLWL 7KH 3UHVLGHQW¶VDXWKRU
      LW\ WR HQWHU LQWR H[HFXWLYH DJUHHPHQWV ZLWK IRUHLJQ QDWLRQV PD\ EH
      H[HUFLVHG HLWKHU XQGHU FRQJUHVVLRQDO DXWKRUL]DWLRQ RU WKH 3UHVLGHQW¶V
      LQKHUHQW DXWKRULW\ 7KH 3UHVLGHQW¶V SRZHU WR HQWHU LQWR VXFK DJUHH
      PHQWV RQ KLV RZQ DXWKRULW\ FDQ DULVH IURP ³WKDW FRQWURO RI IRUHLJQ
      UHODWLRQV ZKLFK WKH &RQVWLWXWLRQ YHVWV LQ WKH 3UHVLGHQW DV D SDUW RIWKH
      ([HFXWLYH IXQFWLRQ´  2S $WW¶\ *HQ     7KH OLPLWV RQ
      SUHVLGHQWLDO SRZHU WR HQWHU LQWR WKHVH DJUHHPHQWV DUH QRW VHWWOHG DQG
      KDYH DURXVHG FRQWURYHUV\ IURP WKH HDUOLHVW GD\V RI RXU 5HSXEOLF
          :H EHOLHYH WKDWDXWKRULW\ WR HQWHU LQWR WKH $JUHHPHQW LVSURYLGHG E\
      WZR VRXUFHV²WKH SRZHU GHOHJDWHG E\ &RQJUHVV WR WKH 3UHVLGHQW
      WKURXJK WKH$WWRUQH\*HQHUDO WR JXDUG WKH ERUGHUV  86&   D 
      DQG WKH 3UHVLGHQW¶VDXWKRULW\ LQ WKH ILHOG RIIRUHLJQ UHODWLRQV 7KHDUUHVW
      RI +DLWLDQ FLWL]HQV DV DQ DLG WR +DLWL¶V HQIRUFHPHQW RI LWV HPLJUDWLRQ
      ODZV ZLOO HQDEOH WKH 3UHVLGHQW WR FXUWDLO WKH IORZ RI +DLWLDQV LQ WKH
      IXUWKHUDQFHRIKLV ³SRZHUDQGGXW\ WRFRQWURO DQG JXDUG WKHERXQGDULHV
      DQG WKH ERUGHUV RIWKH 8QLWHG 6WDWHV DJDLQVW WKH LOOHJDO HQWU\ RIDOLHQV´
      Id. 7KH EUHDGWK RI WKH 3UHVLGHQW¶V DXWKRULW\ LQ WKH ILHOG RI IRUHLJQ
      UHODWLRQV LV H[WUHPHO\ EURDG DV LOOXVWUDWHG E\ WKH QXPHURXV H[HFXWLYH
      DJUHHPHQWV WKDW KDYH EHHQ QHJRWLDWHG DQG XSKHOG E\ WKH FRXUWV See
      United States  Y Pink,  86    /LWYLQRY $JUHHPHQW  United
      States  Y Belmont,  86    VDPH  Tucker Y Alexandroff,
       86     0H[LFDQ8QLWHG 6WDWHV DJUHHPHQW WR SHUPLW
      ERWK FRXQWULHV WR FURVV WKH ERUGHU LQ SXUVXLW RIPDUDXGLQJ ,QGLDQV 
      Dole  Y Carter,  ) 6XSS   ' .DQVDV  motion denied,
       )G  WK &LU   UHWXUQ RI WKH &URZQ RI 6W 6WHSKHQ 
          $Q DJUHHPHQW WRDLG WKH HQIRUFHPHQW RIWKH ODZV RIDQRWKHU FRXQWU\
      LV QRW ZLWKRXW SUHFHGHQW ,Q  WKH 8QLWHG 6WDWHV DQG *UHDW %ULWDLQ
      HQWHUHG LQWR DQ H[HFXWLYH DJUHHPHQW SURKLELWLQJ IRURQH \HDU WKH NLOOLQJ
      RIVHDOV LQ WKH %HULQJ 6HD Modus Vivendi Respecting the Fur-Seal Fish-
      eries in Behring Sea,  : 0DOOR\ 7UHDWLHV &RQYHQWLRQV ,QWHUQDWLRQDO

         ( &RUZLQ 7 KH 3UHVLGHQW¶V& RQWURO RI)RUHLJQ 5HODWLRQV    &RUZLQ 
         $JUHHPHQWV H[HFXWHG E\ YDULRXV 3UHVLGHQWV IRU WKH VHWWOHPHQW RIFODLPV R I8QLWHG 6WDWHV FLWL]HQV
      DJDLQVW IRUHLJQ JRYHUQPHQWV DUH H[DPSOHV 6HH 'DPHV  0RRUH Y 5HJDQ  86   
         ( &RUZLQ 7 KH 3UHVLGHQW  G HG   GHEDWH EHWZHHQ +DPLOWRQ DQG 0DGLVRQ RYHU
      WKH FRQVWLWXWLRQDOLW\ R I:DVKLQJWRQ¶V 3URFODPDWLRQ RI1HXWUDOLW\  / +HQNLQ )RUHLJQ $IIDLUV DQG WKH
      &RQVWLWXWLRQ    +HQNLQ 
          +HQNLQVXSUD DW 
           : 0DOOR\ 7UHDWLHV &RQYHQWLRQV ,QWHUQDWLRQDO $FWV 3URWRFROV DQG $JUHHPHQWV   
       0DOOR\ 

                                                            



                                                                                    '2-,)5
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 376 of 1770

$FWV 3URWRFROV DQG $JUHHPHQWV    0DOOR\  7KLV DJUHHPHQW
SHUPLWWHG WKH VHL]XUH RI RIIHQGLQJ YHVVHOV DQG SHUVRQV LI ³RXWVLGH WKH
RUGLQDU\ WHUULWRULDO OLPLWV RIWKH 8QLWHG 6WDWHV´ E\ WKH QDYDO DXWKRULWLHV
RIHLWKHU FRXQWU\ Id., $UW ,,, ³7KH\ VKDOO EH KDQGHG RYHU DV VRRQ DV
SUDFWLFDEOH WR WKH DXWKRULWLHV RI WKH QDWLRQ WR ZKLFK WKH\ UHVSHFWLYHO\
EHORQJ    ´ Id. $V WKHUH ZDV QR VWDWXWRU\ DXWKRULW\ IRU WKLV DJUHH
PHQW WKH 3UHVLGHQW DFWHG SXUVXDQW WRKLV LQKHUHQW DXWKRULW\ LQ WKH ILHOG
RIIRUHLJQ DIIDLUV
  %HWZHHQ  DQG  3UHVLGHQWV 5RRVHYHOW DQG 7DIWHQWHUHG LQWR D
VHULHV RI H[HFXWLYH DJUHHPHQWV WKDW SHUPLWWHG WKH 8QLWHG 6WDWHV WR
RSHUDWH WKH FXVWRPV DGPLQLVWUDWLRQ RI ERWK 6DQWR 'RPLQJR QRZ WKH
'RPLQLFDQ 5HSXEOLF DQG /LEHULD
          >7KLV ILUVWDJUHHPHQW@ SURYLGHG LQ EULHI IRU   D UHFHLYHU RIµWKH
          UHYHQXHV RI DOO WKH FXVWRPV KRXVHV¶ WR EH GHVLJQDWHG E\ WKH
          3UHVLGHQW RIWKH 8QLWHG 6WDWHV DQG VDWLVIDFWRU\ WR WKH 'RPLQLFDQ
          3UHVLGHQW   WKH GHSRVLW LQ D 1HZ <RUN EDQN IRU WKH EHQHILW RI
          FUHGLWRUV RI DOO UHFHLSWV DERYH  SHUFHQW ZKLFK ZDV WR EH
          WXUQHG RYHU WR WKH 'RPLQLFDQ 5HSXEOLF IRU WKH H[SHQVHV RI
          JRYHUQPHQW DGPLQLVWUDWLRQ DQG WKH QHFHVVDU\ H[SHQVHV RIFROOHF
          WLRQ DQG   WKH HYHQWXDO GLVWULEXWLRQ RI WKH IXQGV LQ WKH SD\
          PHQWRI'RPLQLFDQ GHEWV
: 0F&OXUH ,QWHUQDWLRQDO ([HFXWLYH $JUHHPHQWV    $ FXVWRPV
DGPLQLVWUDWLRQ LQ +DLWL ZDV HVWDEOLVKHG E\ WUHDW\ LQ  EXW DQ HODER
UDWH VHULHV RI H[HFXWLYH DJUHHPHQWV ZHUH VLJQHG ³ERWK H[WHQGLQJ DQG
WHUPLQDWLQJ YDULRXV SKDVHV RI $PHULFDQ LQWHUYHQWLRQ DQG DVVLVWDQFH LQ
WKHILQDQFLDO PHGLFDO DQG PLOLWDU\ DIIDLUVRI+DLWL´ 
   0DQ\ DXWKRULWLHV KDYH QRWHG WKDW D 3UHVLGHQW¶V H[HUFLVH RIKLV DXWKRU
LW\ LQ WKLV DUHD LV ³D SUREOHP RI SUDFWLFDO VWDWHPDQVKLS UDWKHU WKDQ RI
&RQVWLWXWLRQDO /DZ´ ( &RUZLQ 7KH 3UHVLGHQW¶V &RQWURO RI )RUHLJQ
5HODWLRQV    7KH 6XSUHPH &RXUW KDV XSKHOG D YDULHW\ RI
H[HFXWLYH DJUHHPHQWVEDVHG XSRQ D QXPEHU RIWKHRULHV DQG LW LVGLIILFXOW
WR GHOLQHDWH ZLWK FHUWDLQW\ WKH OLPLWV RIWKH 3UHVLGHQW¶V DXWKRULW\ ZKHQ
KH HQWHUV LQWR VXFK DJUHHPHQWV EDVHG VROHO\ RQ KLV LQKHUHQW H[HFXWLYH
DXWKRULW\ But see R eid  Y Covert,  86     DJUHHPHQW
FDQQRW GHQ\ FLYLOLDQ KLV ULJKW WR D WULDO E\ MXU\  %HFDXVH WKLV $JUHH

     : 0DOOR\ VXSUD DW  6HH DOVR 0F'RXJDO  /DQV 7UHDWLHV DQG &RQJUHVVLRQDO([HFXWLYH RU
3UHVLGHQWLDO $JUHHPHQWV  <DOH /-     1 6PDOO 6RPH 3UHVLGHQWLDO ,QWHUSUHWDWLRQV RI
WKH 3UHVLGHQF\    7KH DUUDQJHPHQW ZDV EDVHG RQ D IHDU WKDW WKHVH FRXQWULHV  GHEWV ZRXOG A
EH XVHG E\ (XURSHDQ FRXQWULHVDVDJURXQGV IRUPLOLWDU\LQWHUYHQWLRQ
    0F'RXJDO VXSUD  <DOH /- DW  7KH ILQDO RQHZDVVLJQHG LQ 
   &RPPLWPHQW R I ILQDQFLDO UHVRXUFHV RYHUVHDV GHSHQG>V@ GLUHFWO\ DQG LPPHGLDWHO\ RQ DSSURSULD
WLRQV IURP &RQJUHVV    :KLOH WKH LVVXH RI 3UHVLGHQWLDI SRZHU WR PDNH H[HFXWLYH DJUHHPHQWV RU
FRPPLWPHQWV KDV QR OHJDO VROXWLRQ SROLWLFDO IRUFHV KDYH PLWLJDWHG LWV WKHRUHWLFDO ULJRUV 7 KH 3UHVLGHQW
KDV WR JHW DORQJ ZLWK &RQJUHVV DQG ZLWK WKH 6HQDWH LQ SDUWLFXODU DQG KH ZLOO QRW OLJKWO\ ULVN
DQWDJRQL]LQJ LW E\ GLVUHJDUGLQJ ZKDW LW EHOLHYHV DUH LWV FRQVWLWXWLRQDO SUHURJDWLYHV +HQNLQ VXSUD DW
 6HH DOVR . +ROORZD\ 0RGHP 7UHQGV LQ 7UHDW\ /DZ    0F&OXUH VXSUD DW 
5HVWDWHPHQW 6HFRQG RIWKH )RUHLJQ 5HODWLRQV /DZR IWKH8QLWHG 6WDWHV  

                                                       



                                                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 377 of 1770

     PHQW ZLOO EH EDVHG ERWK RQ GHOHJDWHG DQG LQKHUHQW DXWKRULW\ ZH EH
     OLHYHWKDW LWLVFRQVWLWXWLRQDO
         Obligations Under the United Nations Protocol Relating to the Status
     o f Refugees, Jan. 31, 1967, United Nations, Protocol, 19 U.S.T. 6223,
     7,$6 1R  $UWLFOH   867   RI WKH 3URWRFRO WR
     ZKLFK WKH 8QLWHG 6WDWHV LV DSDUW\ SURYLGHVWKDW ³1R&RQWUDFWLQJ 6WDWH
     VKDOO    UHWXUQ ³ refouler´ DUHIXJHH LQ DQ\ PDQQHU ZKDWVRHYHU WRWKH
     IURQWLHUVRIWHUULWRULHVZKHUHKLV OLIH RU IUHHGRP ZRXOGEHWKUHDWHQHG RQ
     DFFRXQW RI KLV UDFH UHOLJLRQ QDWLRQDOLW\ PHPEHUVKLS RI D SDUWLFXODU
     VRFLDO JURXS RU SROLWLFDO RSLQLRQ´ ,QGLYLGXDOV ZKR FODLP WKDW WKH\ ZLOO
     EH SHUVHFXWHG IRU RQHRIWKHVH UHDVRQV PXVW EH JLYHQ DQ RSSRUWXQLW\ WR
     VXEVWDQWLDWH WKHLU FODLPV 7KH 3URWRFRO GRHV QRW KRZHYHU PDQGDWH DQ\
     SDUWLFXODU NLQG RI SURFHGXUH :H KDYH UHYLHZHG WKH SODQ RXWOLQHG LQ
     WKH GUDIW SUHSDUHG E\ ,16 DQG EHOLHYH WKDW LW FRPSRUWV ZLWK WKH
     3URWRFRO
         Effect o f the Foreign Assistance A ct o f 1961, 22 U.S.C. 2151-2151d
     (Supp. I l l 1979). :H NQRZ RI QR SURYLVLRQ RI WKH $FW WKDW ZRXOG
     SURKLELW WKH LQWHUGLFWLRQ VLQFH QR IRUHLJQ DLG IXQGV DUH EHLQJ XVHG
         Formal Implementation o f the Interdiction. 7KHUH DUH WKUHH IRUPDO
     VWHSV VWLOO WR EH WDNHQ EHIRUH WKH LQWHUGLFWLRQ FDQ EHJLQ 7KH ILUVW LV
     FOHDUDQFH RIWKH $JUHHPHQW E\ WKH 'HSDUWPHQW RI6WDWH 7KH VHFRQG LV
     WKH VLJQLQJ RIWKH $JUHHPHQWE\ WKH 8QLWHG 6WDWHVDQG WKH JRYHUQPHQW
     RI+DLWL 7KH WKLUG LV WKH LVVXDQFH RID SURFODPDWLRQ E\ WKH 3UHVLGHQW
     SXUVXDQW WR  86&   I  7KH SURFODPDWLRQ ZRXOG FRQWDLQ D ILQG
     LQJ WKDW WKH HQWU\ RI +DLWLDQ QDWLRQDOV ZKR GR QRW SRVVHVV SURSHU
     GRFXPHQWDWLRQ IRU HQWU\ LQWR WKH 8QLWHG 6WDWHV LV GHWULPHQWDO WR WKH
     LQWHUHVWV RI WKH 8QLWHG 6WDWHV 7KH SURFODPDWLRQ ZRXOG WKHQ VXVSHQG
     WKH HQWU\ RIDOO VXFK +DLWLDQ QDWLRQDOV ,IDGHFLVLRQ LV PDGH QRW WR UHO\
     XSRQ  86&    QR SURFODPDWLRQ LV QHFHVVDU\ +RZHYHU WKH
     YDOLGLW\ RI WKH 3UHVLGHQW¶V DFWLRQ ZLOO FHUWDLQO\ EH VWUHQJWKHQHG E\
     UHO\LQJ RQ ERWK VWDWXWRU\ SURYLVLRQV ZKLFK SURYLGH VXSSRUW IRU WKH
     FRQWHPSODWHG DFWLRQ
        7KH &RDVW *XDUG LV SUHVHQWO\ XQGHU WKH DXWKRULW\ RIWKH 'HSDUWPHQW
     RI7UDQVSRUWDWLRQ  86&   7KH $WWRUQH\ *HQHUDO LV LQ FKDUJH RI
     HQIRUFLQJ WKH LPPLJUDWLRQ ODZV  86&   7KH &RDVW *XDUG ZLOO
     EH HQIRUFLQJ ERWK WKH LPPLJUDWLRQ ODZV DQG WKH ODZV RI+DLWL SXUVXDQW
     WR WKH $JUHHPHQW :KLOH D PHPRUDQGXP RI XQGHUVWDQGLQJ VLJQHG E\
     WKH &RDVW *XDUG ,16 DQG WKH 'HSDUWPHQW RI 6WDWH ZRXOG IDFLOLWDWH
     RSHUDWLRQV  86&   D SUHVLGHQWLDO RUGHU WR WKH 6HFUHWDU\ RI
     7UDQVSRUWDWLRQ WR KDYH WKH &RDVW *XDUG DFW WR HQIRUFH ERWK SDUWV RI
     WKH $JUHHPHQW ZLOODYRLG DQ\TXHVWLRQ DERXW WKH&RDVW *XDUG¶VDXWKRU
     LW\ WR DFW

         7 KH $JUHHPHQW VKRXOG EH WUDQVPLWWHG WR &RQJUHVV ZLWKLQ  GD\V  86&  E D  6XSS ,OO
       

                                                            



                                                                                    '2-,)5
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 378 of 1770

   Coast G uard’s Authority to Operate in Haitian Waters: 8QGHU WKH
$JUHHPHQW +DLWL ZLOO JUDQW WKH &RDVW *XDUG SHUPLVVLRQ WR HQWHU LWV
ZDWHUVWR UHWXUQ +DLWLDQ QDWLRQDOV 7KH&RDVW *XDUG¶VDXWKRULW\ WRHQWHU
WKH ZDWHUV ZLOO EH SXUVXDQW WR WKH $JUHHPHQW %\ SHUPLWWLQJ WKH
&RDVW *XDUG WR HQWHU LWV ZDWHUV +DLWL LV JUDQWLQJ IUHH SDVVDJH WR RXU
VKLSV DQG FUHZV 6RYHUHLJQ QDWLRQV RIWHQ JUDQW SHUPLVVLRQ IRU WKH SDV
VDJH RIIRUHLJQ IRUFHV Tucker Y Alexandroff,  86    
Schooner Exchange Y McFaddon,  86      -
0RRUH $ 'LJHVW RI ,QWHUQDWLRQDO /DZ    :H VXJJHVW D
PRGLILFDWLRQ WR WKH $JUHHPHQW WR PDNH LW FOHDU WKDW +DLWL ZLOO QRW
H[HUFLVH MXULVGLFWLRQ RYHU WKH &RDVW *XDUG VKLSV RU KHU FUHZV ZKLOH
WKH\ DUH LQ +DLWLDQ ZDWHUV Schooner Exchange,  86 DW  

                                                             7K   HR G R U H      % 2 O V R Q 
                                                           Assistant Attorney General
                                                            Office o f Legal Counsel




    ,W ZLOO QRW EH SXUVXDQW WR  86&  D  EHFDXVH WKH ZDWHUV RI +DLWL DUH QRW ZLWKLQ WKH
MXULVGLFWLRQ RIWKH 8QLWHG 6WDWHV 8QLWHG6WDWHV Y &RQUR\  )G   WK &LU   6HFWLRQ
 D  KRZHYHU GRHV QRW OLPLW WKH DXWKRQW\ RIWKH &RDVW *XDUG WR DFW SXUVXDQW WR DQRWKHU SURYLVLRQ
RIODZ²LQ WKLVFDVH WKH $JUHHPHQW  86&  F 

                                                      


                                                                                             '2-,)5
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 379 of 1770




Statement by Secretary Johnson on
Southwest Border Security
5HOHDVH'DWH
2FWREHU
)RU,PPHGLDWH5HOHDVH
'+63UHVV2IILFH
&RQWDFW

,Q)LVFDO<HDUWRWDODSSUHKHQVLRQVE\WKH%RUGHU3DWURORQRXUVRXWKZHVWERUGHU
EHWZHHQSRUWVRIHQWU\QXPEHUHG7KLVUHSUHVHQWVDQLQFUHDVHRYHU)<EXW
ZDVORZHUWKDQ)<DQG)<DQGDIUDFWLRQRIWKHQXPEHURIDSSUHKHQVLRQVURXWLQHO\
REVHUYHGIURPWKHVWKURXJK$SSUHKHQVLRQVDUHDQLQGLFDWRURIWRWDODWWHPSWV
WRFURVVWKHERUGHULOOHJDOO\0HDQZKLOHWKHGHPRJUDSKLFVRILOOHJDOPLJUDWLRQRQRXU
VRXWKHUQERUGHUKDVFKDQJHGVLJQLILFDQWO\RYHUWKHODVW\HDUV±IDUIHZHU0H[LFDQVDQG
VLQJOHDGXOWVDUHDWWHPSWLQJWRFURVVWKHERUGHUZLWKRXWDXWKRUL]DWLRQEXWPRUHIDPLOLHV
DQGXQDFFRPSDQLHGFKLOGUHQDUHIOHHLQJSRYHUW\DQGYLROHQFHLQ&HQWUDO$PHULFD,Q
&HQWUDO$PHULFDQVDSSUHKHQGHGRQWKHVRXWKHUQERUGHURXWQXPEHUHG0H[LFDQVIRU
WKHILUVWWLPH,QLWKDSSHQHGDJDLQ

                      6RXWKZHVW%RUGHU$SSUHKHQVLRQV)<)<
          &DWHJRU\                   )<      )<      )<      )<
          8QDFFRPSDQLHGFKLOGUHQ                 
          )DPLO\PHPEHUV                         
          ,QGLYLGXDOV                   
          7RWDO                         


8QDFFRPSDQLHGFKLOGUHQDQGIDPLOLHVKDYHSUHVHQWHGQHZFKDOOHQJHVLQRXULPPLJUDWLRQ
V\VWHP,KDYHWUDYHOHGWRWKHVRXWKZHVWERUGHUWLPHVRYHUWKHODVWPRQWKVDV
6HFUHWDU\DQGKDYHVHHQWKLVSHUVRQDOO\:HDUHGHWHUPLQHGWRWUHDWPLJUDQWVLQD
KXPDQHPDQQHU$WWKHVDPHWLPHZHPXVWHQIRUFHRXULPPLJUDWLRQODZVFRQVLVWHQW



                                                                                 '2-,)5
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 380 of 1770




ZLWKRXUHQIRUFHPHQWSULRULWLHV7KLVKDVLQFOXGHGDQGZLOOFRQWLQXHWRLQFOXGH
SURYLGLQJLQGLYLGXDOVZLWKDQRSSRUWXQLW\WRDVVHUWFODLPVIRUDV\OXPDQGRWKHUIRUPVRI
KXPDQLWDULDQUHOLHI

$WWKHVDPHWLPHZHDUHSURYLGLQJDVDIHDOWHUQDWLYHSDWKVWRRXUFRXQWU\IRULQGLYLGXDOV
LQQHHGRIKXPDQLWDULDQSURWHFWLRQ(DUOLHUWKLV\HDUWKH*RYHUQPHQWRI&RVWD5LFD
DQQRXQFHGLWVDJUHHPHQWWRHQWHULQWRDSURWHFWLRQWUDQVIHUDUUDQJHPHQWZLWKWKH81
+LJK&RPPLVVLRQHUIRU5HIXJHHVDQGWKH,QWHUQDWLRQDO2UJDQL]DWLRQIRU0LJUDWLRQWR
KHOSDGGUHVVWKH&HQWUDO$PHULFDQPLJUDWLRQFKDOOHQJH:H¶UHDOVRHVWDEOLVKLQJDQLQ
FRXQWU\UHIHUUDOSURJUDPLQFRXQWULHVRIRULJLQLQFOXGLQJ+RQGXUDV(O6DOYDGRUDQG
*XDWHPDOD7KLVSURJUDPHQDEOHVYXOQHUDEOHUHVLGHQWVLQWKHUHJLRQWREHFRQVLGHUHGIRU
UHIXJHHSURWHFWLRQLQWKH8QLWHG6WDWHVDIWHUEHLQJVFUHHQHGDQGLQWHUYLHZHGE\'+6
RIILFHUV:HKDYHDOVRDQQRXQFHGDQH[SDQVLRQRIWKHFDWHJRULHVRILQGLYLGXDOVHOLJLEOH
IRUSDUWLFLSDWLRQLQRXU&HQWUDO$PHULFDQ0LQRUVSURJUDPZKHQDFFRPSDQLHGE\D
TXDOLILHGFKLOG:HSURPRWHDQGHQFRXUDJHXVHRIWKHVHSURJUDPV

%RUGHUVHFXULW\DORQHFDQQRWRYHUFRPHWKHSRZHUIXOSXVKIDFWRUVRISRYHUW\DQGYLROHQFH
WKDWH[LVWLQ&HQWUDO$PHULFD:DOOVDORQHFDQQRWSUHYHQWLOOHJDOPLJUDWLRQ8OWLPDWHO\
WKHVROXWLRQLVORQJWHUPLQYHVWPHQWLQ&HQWUDO$PHULFDWRDGGUHVVWKHXQGHUO\LQJSXVK
IDFWRUVLQWKHUHJLRQ:HFRQWLQXHWRZRUNFORVHO\ZLWKRXUIHGHUDOSDUWQHUVDQGWKH
JRYHUQPHQWVLQWKHUHJLRQDQGDUHSOHDVHGZLWKWKHPLOOLRQ&RQJUHVVDSSURYHGLQ
)<IRUVXSSRUWDQGDLGWR&HQWUDO$PHULFD:HXUJH&RQJUHVVWRSURYLGHDGGLWLRQDO
UHVRXUFHVLQ)<

%XWWKHUHLVPRUHWRGRIRUERUGHUVHFXULW\,XUJHWKHQH[W$GPLQLVWUDWLRQDQGWKHQH[W
&RQJUHVVWRFRQWLQXHWRPDNHVPDUWLQYHVWPHQWVLQERUGHUVHFXULW\WHFKQRORJ\
HTXLSPHQWDQGRWKHUUHVRXUFHV7KLVLVZKDWRXUH[SHUWVRQWKHERUGHUWKRVHRQWKH
IURQWOLQHVHYHU\GD\FKDUJHGZLWKWKHUHVSRQVLELOLW\RISURWHFWLQJRXUERUGHUV±WHOOPH
HDFKWLPH,DVNWKHP

$WDOOWLPHVWKURXJKRXW3UHVLGHQW2EDPD¶VDGPLQLVWUDWLRQZHKDYHHQGHDYRUHGWR
HQIRUFHWKHLPPLJUDWLRQODZVLQDIDLUDQGKXPDQHZD\FRQVLVWHQWZLWKWKHLPPLJUDWLRQ
V\VWHPZHKDYH%XWWKHUHDOLW\LVWKHV\VWHPLVEURNHQDQGEDGO\QHHGRI
FRPSUHKHQVLYHLPPLJUDWLRQUHIRUPWKDWRQO\&RQJUHVVFDQSURYLGH)RURQHWKLQJZH
PXVWUHFNRQZLWKWKHPLOOLRQVRIXQGRFXPHQWHGLPPLJUDQWVZKROLYHLQWKHVKDGRZVLQ
WKLVFRXQWU\ZKR¶YHEHHQKHUHIRU\HDUVDQGZKRVKRXOGEHJLYHQWKHRSSRUWXQLW\WR




                                                                                  '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 381 of 1770




FRPHIRUZDUGDQGJHWULJKWZLWKWKHODZ,WLVP\SURIRXQGKRSHWKDWWKHQH[W&RQJUHVV
ZLOOILQDOO\DGGUHVVWKLVDQGRWKHULVVXHVDQGHQDFWFRPSUHKHQVLYHLPPLJUDWLRQUHIRUP

2WKHUSRLQWV

x   7KHQHZLPPLJUDWLRQHQIRUFHPHQWSULRULWLHV3UHVLGHQW2EDPDDQG,DQQRXQFHGLQ
     1RYHPEHUZKLFKIRFXVRQVHULRXVFRQYLFWHGFULPLQDOVDQGWKRVH
     DSSUHKHQGHGDWWKHERUGHUDUHEHLQJLPSOHPHQWHGHIIHFWLYHO\E\RXULPPLJUDWLRQ
     HQIRUFHPHQWSHUVRQQHO2XUSULRULWLHVDUHUHIOHFWHGLQDFWXDOUHVXOWV7RGD\RYHU
     RIWKRVHLQLPPLJUDWLRQGHWHQWLRQILWZLWKLQRQHRIRXUHQIRUFHPHQWSULRULWLHV
     DQGDURXQGDUHZLWKLQWKHWRSSULRULW\IRUUHPRYDO,QMXVWRIWKRVH
     GHSRUWHGE\,&(ZHUHFRQYLFWHGFULPLQDOVWRGD\WKDWSHUFHQWDJHLVDERXW
     (QIRUFHPHQWDFWLRQVWKDWEHJDQHDUO\WKLV\HDUIRFXVHGRQIDPLOLHVDQG
     XQDFFRPSDQLHGFKLOGUHQQRZRYHUWKDWZHUHDSSUHKHQGHGDWWKHERUGHU
x   (DUOLHUWKLVZHHN,SDLGP\VL[WKYLVLWWR0H[LFRDV6HFUHWDU\RI+RPHODQG
     6HFXULW\2QWKLVYLVLW,PHWZLWK3UHVLGHQW3HxD1LHWRP\FRXQWHUSDUWWKH
     6HFUHWDU\RI*RYHUQPHQW0LJXHO2VRULR&KRQJ6HFUHWDU\RI)RUHLJQ$IIDLUV
     &ODXGLD5XL]0DVVLHX6HFUHWDU\RI)LQDQFH-RVH$QWRQLR0HDGHDQG$WWRUQH\
     *HQHUDO$UHO\*RPH]*RQ]DOH]2XUZRUNLQJUHODWLRQVKLSLVVWURQJDQGZH¶YH
     FRPPLWWHGWRGRHYHQPRUHIRURXUPXWXDOERUGHUVHFXULW\LQWHUHVWV$GGLWLRQDOO\
     ZH¶YHUHVROYHGWRFUHDWHDVWDQGLQJ860H[LFDQZRUNLQJJURXSVWDIIHGODUJHO\
     ZLWKFDUHHURIILFLDOVWRHQVXUHDSHUPDQHQWGLDORJXHRQVHFXULW\LVVXHVWKDWZLOO
     VXVWDLQLWVHOISDVWWKH2EDPDDQG3HxD1LHWR$GPLQLVWUDWLRQV
x   ,QUHFHQWPRQWKVZH¶YHVHHQDQLQIOX[RI+DLWLDQQDWLRQDOVRQRXUVRXWKHUQERUGHU
     SULQFLSDOO\DWFHUWDLQODQGSRUWVRIHQWU\2Q6HSWHPEHU,DQQRXQFHGZHZRXOG
     UHVXPHUHPRYDOVRI+DLWLDQQDWLRQDOVLQDFFRUGDQFHZLWKRXUH[LVWLQJHQIRUFHPHQW
     SULRULWLHV,QOLJKWRI+XUULFDQH0DWWKHZZKLFKVWUXFN+DLWLRQ2FWREHU
     UHPRYDOIOLJKWVWR+DLWLKDYHEHHQVXVSHQGHGWHPSRUDULO\:RUNLQJZLWKWKH
     *RYHUQPHQWRI+DLWL'+6LQWHQGVWRUHVXPHUHPRYDOIOLJKWVDVVRRQDV
     SRVVLEOH'+6DQGWKH'HSDUWPHQWRI6WDWHDUHZRUNLQJZLWKWKH*RYHUQPHQWRI
     +DLWLDQGRWKHUNH\SDUWQHUVWRHQVXUHWKDWUHPRYDOVRFFXULQDVKXPDQHDQG
     PLQLPDOO\GLVUXSWLYHDPDQQHUDVSRVVLEOH7KHSROLF\FKDQJH,DQQRXQFHGRQ
     6HSWHPEHUUHPDLQVLQHIIHFW+DLWLDQVDWWHPSWLQJWRHQWHUWKH8QLWHG6WDWHV
     ZLWKRXWDXWKRUL]DWLRQZLOOFRQWLQXHWREHSODFHGLQWRLPPLJUDWLRQGHWHQWLRQ
x   :LWKRXULQWHUDJHQF\SDUWQHUV'+6FRQWLQXHVWRDJJUHVVLYHO\WDUJHWDQGGLVPDQWOH
     WKHWUDQVQDWLRQDOFULPLQDORUJDQL]DWLRQVWKDWVPXJJOHDQGH[SORLWPLJUDQWV2QH


                                                                                  '2-,)5
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 382 of 1770




UHFHQWH[DPSOHLV³2SHUDWLRQ$//,1´7KLVRSHUDWLRQUHVXOWHGLQWKH
DSSUHKHQVLRQRILQGLYLGXDOVQRZIDFLQJIHGHUDOSURVHFXWLRQDWHLWKHUWKH
IHGHUDOVWDWHRUORFDOOHYHO7KRVHDUUHVWHGDVSDUWRI2SHUDWLRQ$//,1LQFOXGH
VPXJJOHUVDVZHOODVJDQJPHPEHUVDQGVH[RIIHQGHUV




                                                                              '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 383 of 1770



Migrant Caravan Crosses Mexico's Southern Border; Nation's police hold at
 bay in a standoff the group fleeing violence-prone Central America for the
                                     U.S.
                                                 7KH:DOO6WUHHW-RXUQDO2QOLQH
                                                         2FWREHU


&RS\ULJKW)DFWLYDIURP'RZ-RQHV
$OO5LJKWV5HVHUYHG




&RS\ULJKW'RZ-RQHV &RPSDQ\,QF$OO5LJKWV5HVHUYHG




6HFWLRQ:25/'
/HQJWKZRUGV
%\OLQH%\-XDQ0RQWHV

%RG\


7(&8180$1*XDWHPDOD$ FDUDYDQ RIVHYHUDO WKRXVDQG +RQGXUDQ PLJUDQWVRQ WKHLUZD\WRWKH 86EUHDFKHG
0H[LFR VVRXWKHUQERUGHUZLWK*XDWHPDODRQ)ULGD\EXWZHUHKHOGDWED\E\KXQGUHGVRI0H[LFDQSROLFHLQDWHQVH
VWDQGRIIGHHSHQLQJDUHJLRQDOPLJUDWLRQFULVLV

7KH UXVK DW WKH ERUGHU FDPH DIWHU 0H[LFDQ RIILFLDOV VDLG WKH\ ZRXOG JUDQW DV\OXP WR WKH FDUDYDQ RI DERXW 
PLJUDQWVIOHHLQJYLROHQFHSURQH&HQWUDO$PHULFD%XWWKH0H[LFDQVVDLGWKH\ZRXOGOHWLQRQO\WRPLJUDQWVD
GD\EHFDXVHWKH\FRXOGQ WSURFHVVDV\OXPFODLPVPRUHTXLFNO\

'HVSLWHWKHRIIHUWKHPDMRULW\RI+RQGXUDQVJUHZUHVWLYHDWWKHSURVSHFWRIZDLWLQJIRUGD\VRUZHHNVIROORZLQJGD\V
RIZDONLQJIURPWKHLUKRPHWRZQVWR0H[LFR+XQGUHGVRIPLJUDQWVPRVWO\\RXQJPHQEHJDQSXOOLQJGRZQDIHQFH
RQWKH*XDWHPDODQVLGHRIWKHERUGHUDQGVRRQRYHUZKHOPHGWKHKDQGIXORI*XDWHPDODQSROLFH

2QHRIWKHPLJUDQWV DGGUHVVHGWKH FURZGIURPDKRXVHLQWKLV*XDWHPDODQ ERUGHUWRZQ,I WKH\GRQ WOHWXVFURVV
QRZZH OO FURVV E\ WKHULYHUKHVDLG

0LJUDQWVWKHQUXVKHGDFURVVWKHEULGJHWKDWVHSDUDWHVWKHWZRFRXQWULHVDQGWULHGWRRYHUZKHOPVRPHIHGHUDO
SROLFHPDQQLQJDWKLQIHQFH$WRQHSRLQWVRPHLQWKHFURZGWKUHZERWWOHVDQGVWRQHVDWWKHSROLFHZKRUHVSRQGHG
ZLWKVHYHUDOYROOH\VRIZKDWDSSHDUHGWREHWHDUJDV$KHOLFRSWHUURDPHGLQWKHVNLHV

6RPH PLJUDQWV FDUULHG EDELHV LQ WKHLU DUPV RWKHUV SXVKHG EDE\ FDUULDJHV DQG QHDUO\ HYHU\RQH FDUULHG WKHLU
EHORQJLQJVLQEDFNSDFNVDQGKDQGEDJV2QO\DIHZZRPHQZLWKFKLOGUHQZHUHDOORZHGWRHQWHU0H[LFR

$IWHULWEHFDPHFOHDUWKH0H[LFDQSROLFHZRXOGQ WOHWWKHPDMRULW\RIWKHFURZGWKURXJKGR]HQVRI\RXQJPHQEHJDQ
FOLPELQJ WKH IHQFH RQ WKH EULGJH DQG WKURZLQJ WKHPVHOYHV LQWR WKH VKDOORZ ULYHU W\LQJ VHYHUDO PDNHVKLIW UDIWV
WRJHWKHULQDQDWWHPSWWRFURVVLOOHJDOO\WRWKH0H[LFDQVLGH



                                                                                                        '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 384 of 1770
                                                                                                     3DJHRI
  0LJUDQW &DUDYDQ&URVVHV0H[LFR V 6RXWKHUQ%RUGHU1DWLRQ VSROLFHKROGDWED\LQDVWDQGRIIWKHJURXSIOHHLQJ
                                YLROHQFHSURQH&HQWUDO$PHULFDIRUWKH86

0H[LFR V,QWHULRU0LQLVWHU$OIRQVR1DYDUUHWHFODLPHGWKDWFDUDYDQOHDGHUVSXWSUHJQDQWZRPHQDQGFKLOGUHQDWWKH
IURQW RI WKH JURXS +H VDLG VHYHUDO 0H[LFDQ SROLFH ZHUH LQMXUHG DV WKH\ FRQWDLQHG FURZGV IURP FURVVLQJ LQWR
0H[LFDQWHUULWRU\

7KH FDUDYDQ KDV GUDZQ WKH LUH RI 3UHVLGHQW 7UXPS  0U 7UXPS KDV IHDWXUHG WKH FDUDYDQ DQG WKH EURDGHU
LPPLJUDWLRQ LVVXH LQSROLWLFDO UDOOLHV DURXQG WKH86RQEHKDOIRI 5HSXEOLFDQ FDQGLGDWHV LQ 1RYHPEHU V PLGWHUP
HOHFWLRQV

0RVW RI WKH PLJUDQWVSODQ WR JR WRWKH86DQG DVN IRU DV\OXP RUWU\WR FURVV WKHERUGHULOOHJDOO\0U7UXPS KDV
YRZHGWKH\ZLOOEHVHQWEDFN

0U7UXPS KDV ORQJ FODLPHG WKH86LVKREEOHG E\OD[LPPLJUDWLRQ ODZVLQFOXGLQJ DVRFDOOHG FDWFKDQGUHOHDVH
SROLF\ LQ ZKLFK LPPLJUDQWV UHTXHVWLQJ DV\OXP DUH UHOHDVHG LQWR WKH FRPPXQLW\ ZKLOH WKH\ DZDLW D KHDULQJ WR
GHWHUPLQHWKHLUVWDWXV

7KH SUHVLGHQW VDLG WKDW DWKLV UHTXHVW 0H[LFRZDVWU\LQJWRKHOSFRQWUROWKHIORZRILPPLJUDQWV IURP QHLJKERULQJ
FRXQWULHVEXWWKDWKHZDVSUHSDUHGWRXVH86PLOLWDU\IRUFHLIQHFHVVDU\

$GGLQJ WR SUHVVXUHRQ0H[LFRWRSUHYHQWWKHPLJUDQWV IURP UHDFKLQJ WKH 86ERUGHU86 6HFUHWDU\ RI 6WDWH 0LNH
3RPSHRPHWZLWK0H[LFDQDXWKRULWLHVLQ0H[LFR&LW\RQ)ULGD\7KHPLJUDQWFDUDYDQZDVDWWKHWRSRIWKHDJHQGD

:H UH SUHSDUHG WR GR DOO WKDW ZH FDQ WR VXSSRUW WKH GHFLVLRQV WKDW 0H[LFR PDNHV DERXW KRZ WKH\ UH JRLQJ WR
DGGUHVV WKLV YHU\ VHULRXV DQG LPSRUWDQW LVVXH WR WKHLU FRXQWU\ 0U 3RPSHR WROG UHSRUWHUV DIWHU PHHWLQJ ZLWK
3UHVLGHQW(QULTXH3HD1LHWR

0H[LFDQRIILFLDOV KDGKRSHG WKH RIIHU RI DV\OXPZRXOG EUHDN XS WKHODUJHFDUDYDQDQGSHUVXDGH PDQ\ PLJUDQWV WR
VWD\LQ0H[LFRUDWKHUWKDQFURVV WKHFRXQWU\ DQGWU\WRHQWHUWKH86LOOHJDOO\

0H[LFR LV LQ D ELQG VDLG 0LFKDHO 6KLIWHU SUHVLGHQW RI WKH ,QWHU$PHULFDQ 'LDORJXH D :DVKLQJWRQEDVHG WKLQN
WDQN 0H[LFR LV VD\LQJ LW V GRLQJ WKLV IRU LWV RZQ LQWHUHVW DQG WKDW V WUXH EXW WKH 86 LV DOVR SXWWLQJ D ORW RI
SUHVVXUHDQG0H[LFRKDVWRDOVRPDLQWDLQLWVUHODWLRQVKLSZLWKWKH86

(DUOLHU LQ WKH GD\0H[LFR VDPEDVVDGRU WR*XDWHPDOD /XLV0DQXHO/SH]0RUHQR PHWZLWKPLJUDQWVLQWKHFHQWUDO
VTXDUHRIWKLVWRZQ+HWROGWKHH[KDXVWHGWUDYHOHUVWKDWWKH\ZRXOGEHDOORZHGWRHQWHULQDQRUGHUO\PDQQHU

7KH ERUGHU LV QRW FORVHG :HDUH RSHQWRUHFHLYHWKHPZLWKRUGHU DQG DFFRUGLQJ WR WKHODZ0U/ SH] 0RUHQR VDLG
LQDQLQWHUYLHZ

6RPHRIWKHPLJUDQWVUHFHLYHGWKHQHZVZLWKFKHHUV7KDQN*RG7KDQN*RG:HWKDQN0H[LFRIRULWVJHQHURVLW\
DQG VROLGDULW\ VDLG .DULVVD 5RPHUR D \HDUROG ZRPDQ ZKR MRLQHG WKH FDUDYDQ RQ 6XQGD\ LQ +RQGXUDV ZLWK
WZRRIKHUFKLOGUHQ

0H[LFR KDV D ORQJUHFRUGRI GHIHQGLQJ WKH ULJKWV RI LWV RZQPLJUDQWV LQWKH86 ,PDJHV RI WKH +RQGXUDQ PLJUDQWV
EHLQJSXVKHGEDFNE\0H[LFDQSROLFHZHUHVKDUSO\FULWLFL]HG E\ VRPHLQ0H[LFR

0H[LFR V LQWHULRU PLQLVWHU0U1DYDUUHWHVDLG0H[LFRZLOOFRQWLQXH ZLWK HIIRUWV WR FRQYLQFHWKHOHDGHUVRIWKHJURXS
WRDVVLVWZLWKWKHRUGHUO\HQWU\RIPLJUDQWVLQWR0H[LFRDQGUHVSHFWWKHFRXQWU\ VODZVKHWROG0H[LFDQWHOHYLVLRQ

7KHUHLVQRSRVVLELOLW\WKDWZH OODFWLQDFRHUFLYHZD\KXUWLQJDYXOQHUDEOHJURXSKHDGGHG

7KHFDUDYDQEHJDQODVWZHHNLQ+RQGXUDVDQGTXLFNO\JUHZLQVL]H$WWKHEHJLQQLQJLWZDVDJURXSRISHRSOH
ZKR DJUHHG RQ VRFLDO PHGLD WR WUDYHO WRJHWKHU WR HQVXUH WKHLU VDIHW\ WKURXJK VRPH RI WKH ZRUOG V PRVW YLROHQW
FRXQWULHV%XWLWVRRQJUHZTXLFNO\5HVLGHQWVDQGPLJUDQWVVD\WKH\MRLQHGWKHFDUDYDQEHFDXVHWKH\GLGQ WKDYHWR
SD\WKRXVDQGVRIGROODUVIRUDFR\RWHVPXJJOHUWRJHWWKHPLQWKH86



                                                                                                                '2-,)5
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 385 of 1770
                                                                                                     3DJHRI
  0LJUDQW&DUDYDQ&URVVHV0H[LFR V6RXWKHUQ%RUGHU1DWLRQ VSROLFHKROGDWED\LQDVWDQGRIIWKHJURXSIOHHLQJ
                                YLROHQFHSURQH&HQWUDO$PHULFDIRUWKH86

:HMXVWZDQWWRVHHNDEHWWHUIXWXUH,Q+RQGXUDV\RXZRUNWRVXUYLYHDQGWKDW VQRWDZRUWK\OLIHVDLG'DQLD/
SH]DGLYRUFHGZRPDQZKRDUULYHGZLWKKHUWKUHHFKLOGUHQ6KHVDLGVKHHDUQHGMXVWDZHHN7KHMRXUQH\
LVUHDOO\GLIILFXOW0\VRQWROGPHWKLVPRUQLQJ0RPOHW VSD\DWD[LVKHDGGHGLQWHDUVZKLOHKXJJLQJKHUILYH\HDU
ROGVRQ$ULHO

0H[LFR V HIIRUW WR RIIHU DV\OXP PDUNV D GHSDUWXUH IURP LWV KDQGOLQJ RI SUHYLRXV FDUDYDQV ZKHQ PLJUDQWV ZHUH
VRPHWLPHVJLYHQWUDQVLWYLVDVDOORZLQJWKHPWRSDVVWKURXJK0H[LFRRQWKHLUZD\WRWKH86

$XURUD 9HJD VSRNHVZRPDQ IRU 0H[LFR V JRYHUQPHQW PLJUDWLRQ DJHQF\ VDLG PLJUDQWV ZRXOG KDYH WR VWD\ DW D
JRYHUQPHQWUXQVKHOWHUIRUWKHILUVWGD\VRIWKHLUVWD\ZKLOH0H[LFDQRIILFLDOVUHYLHZWKHLUDSSOLFDWLRQVDQGHQVXUH
WKHUHDUHQRFULPLQDOVRUWHUURULVWVDPRQJWKHP0H[LFR VDV\OXPDJHQF\ZLOOWKHQGHFLGHZKHWKHUWRDSSURYHWKH
UHTXHVWVRIWKRVHZKRSDVVWKDWILUVWVFUHHQLQJ7KHDV\OXPDSSOLFDWLRQSURFHVVW\SLFDOO\WDNHVFORVHWRZRUNLQJ
GD\V

7KH\ DUH QRW IUHH WR URDP WKH FRXQWU\ ZKHQ WKH\ ILUVW DUULYH DQG LI VRPHRQH LV FDXJKW GRLQJ VR WKH\ ZLOO EH
GHSRUWHGVKHVDLG7KDWPHDQVWKHFDUDYDQLVXQOLNHO\WRUHJURXSDQ\WLPHVRRQVKHVDLG

'XULQJ WKDW WLPH PLJUDQWV FDQ FKRRVH ZKHWKHU WR VWD\ DW D JRYHUQPHQWUXQ VKHOWHU RU JR WR RQH UXQ E\ FKDULW\
JURXSV0V9HJDVDLG,IWKH\OHDYHWRZQGXULQJWKDWSHULRGWKHDV\OXPUHTXHVWLVFDQFHOHGDQGDSSOLFDQWVZLOOEH
VXEMHFWWRGHSRUWDWLRQ

$V\OXP VHHNHUV LQ WKH 86 DOVR IDFH D OHQJWK\ DQG FRPSOLFDWHG OHJDO SURFHVV )RU WKRVH ZKR SDVV DQ LQLWLDO
LQWHUYLHZ WKH VRFDOOHG FUHGLEOH IHDU EDU ZLOO KDYH WR SURYH WR DQ LPPLJUDWLRQ MXGJH WKDW WKH\ DUH OLNHO\ WR IDFH
SHUVHFXWLRQLQWKHLUKRPHFRXQWU\EHFDXVHRIWKHLUPHPEHUVKLSLQDSDUWLFXODUVRFLDOJURXSDQGWKHLUJRYHUQPHQWLV
HLWKHUXQZLOOLQJRUXQDEOHWRSURWHFWWKHP

0DQ\DV\OXPVHHNHUVIURP&HQWUDO$PHULFDKDYHVDLGWKH\DUHIOHHLQJJDQJVGRPHVWLFYLROHQFHDQGRWKHUFULPH
(DUOLHU WKLV \HDU $WWRUQH\ *HQHUDO  -HII 6HVVLRQV LVVXHG D UXOLQJ  WKDW VDLG GRPHVWLF YLROHQFH DQG WKUHDWV IURP
JDQJVDUHJHQHUDOO\QRWJURXQGVIRUZLQQLQJDV\OXPLQWKH86+HVDLGVXFKWKUHDWVZHUHSULYDWHYLROHQFH

1RQHWKHOHVVWKRVHZKRGRSDVVWKHFUHGLEOHIHDUEDUDQGDUHUHOHDVHGIURPLPPLJUDWLRQMDLOVZLOOIDFHD\HDUVORQJ
ZDLWIRUWKHLUFDVHWREHGHFLGHG0RUHWKDQFDVHVDUHFXUUHQWO\SHQGLQJLQIHGHUDOLPPLJUDWLRQFRXUWV

:KLOH LPPLJUDQWV ZDLW WKH\ FDQ DSSO\ IRU D ZRUN SHUPLW WR EH DOORZHG WR OHJDOO\ ZRUN ZKLOH WKHLU FDVH LV EHLQJ
GHFLGHG

&RXUWQH\0F%ULGH$OLFLD&DOGZHOODQG9LYLDQ6DODPDFRQWULEXWHGWRWKLVDUWLFOH

:ULWHWR-XDQ0RQWHVDW juan.montes@wsj.com

5HODWHG$UWLFOHV

  7UXPS7KUHDWHQVWR&XW2II$LGWR+RQGXUDV2YHU,PPLJUDWLRQ&DUDYDQ

  ,PPLJUDQW&KLOGUHQ$UH6WD\LQJ/RQJHULQ&XVWRG\

  ,QVLGHWKH7H[DV7HQW&LW\+RXVLQJ0RUH7KDQ0LJUDQW7HHQV

  $V0LJUDWLRQ)URP*XDWHPDOD6XUJHV862IILFLDOV6HHN$QVZHUV 2FW

  1DIWD5HZULWH:RQ W%RRVW86*URZWK(FRQRPLVWV6D\

  ,Q%UD]LO%LJ3ODQVDQG1R0RQH\ 2FW

  /DWLQ$PHULFD,VWKH0XUGHU&DSLWDORIWKH:RUOG 6HSW


                                                                                                                   '2-,)5
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 386 of 1770
                                                                                                     3DJHRI
  0LJUDQW&DUDYDQ&URVVHV0H[LFR V6RXWKHUQ%RUGHU1DWLRQ VSROLFHKROGDWED\LQDVWDQGRIIWKHJURXSIOHHLQJ
                                YLROHQFHSURQH&HQWUDO$PHULFDIRUWKH86



1RWHV

38%/,6+(5'RZ-RQHV &RPSDQ\,QF

&ODVVLILFDWLRQ
/DQJXDJH(1*/,6+


3XEOLFDWLRQ7\SH:HE3XEOLFDWLRQ


-RXUQDO&RGH:6-2


6XEMHFW,00,*5$7,21  7(55,725,$/ 1$7,21$/%25'(56  32/,7,&$/$6</80  
0,*5$7,21,668(6  63(&,$/,19(67,*$7,9()25&(6  32/,&()25&(6  
,00,*5$7,21/$:  (/(&7,216  ,1)$176 72''/(56  &$03$,*16 (/(&7,216
  :20(1 6+($/7+  35(*1$1&< &+,/'%,57+  :281'6 ,1-85,(6  
*29(510(17$'9,6256 0,1,67(56  0,'7(50(/(&7,216  32/,7,&$/&$1','$7(6
  JLPP+XPDQ0LJUDWLRQJSLU3ROLWLFV,QWHUQDWLRQDO5HODWLRQVJYH[H([HFXWLYH%UDQFKJFDW3ROLWLFDO*HQHUDO
1HZVJSRO'RPHVWLF3ROLWLFVJYERG*RYHUQPHQW%RGLHV3529,'(57(5062/$0


3HUVRQ'21$/'75803 


*HRJUDSKLF0(;,&2  *8$7(0$/$  81,7('67$7(6  +21'85$6  &(175$/
$0(5,&$  XVD8QLWHG6WDWHVPH[0H[LFRJXDW*XDWHPDODFDP]&HQWUDO$PHULFDODP]/DWLQ$PHULFD
QDP]1RUWK$PHULFDGHYJFR](PHUJLQJ0DUNHW&RXQWULHVGYSFR]'HYHORSLQJ(FRQRPLHV
,3&RGHV*(;(1*(113/75&0(5*75/7050;510(586
,3'HVFULSWRUV:6-:6-FRP:6-FRP6LWH6HDUFK:6-$VLD:6-(XURSH:6--DSDQHVH2QOLQH:6-352
:6-FRP&$5$9$1+21'85$1&$5$9$1+21'85$10,*5$176,//(*$/,00,*5$7,21/,%(57<
$1'5()281'$7,213$57<0(;,&2%25'(50,'7(50(/(&7,2163203(20((7,1*6$13('52
68/$6%/SH]'DQLD1DYDUUHWH$OIRQVR3HD1LHWR
(QULTXH3RPSHR0LNH6<1'&2'(6B5(9,(:('/DWLQ$PHULFD1HZV


/RDG'DWH2FWREHU


  (QGRI'RFXPHQW




                                                                                                  '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 387 of 1770
              -  +   -*                                         ) ')&,&0   



  The Washington Post



  The border is tougher to cross than ever. But there’s still one
  way into America.
  By Nick Miroff and
  Carolyn Van Houten
  October 24

  [This story has been optimized for offline reading on our apps. For a richer experience, you can
  find the full version of this story here. An Internet connection is required.]

  HIDALGO COUNTY, Tex. — Crouched low in the brush along the riverbank, Border Patrol agent
  Robert Rodriguez watched the Mexican side of the Rio Grande, waiting. A norteño ballad drifted
  from a radio somewhere on a nearby farm, and two pigs cooled themselves at the water's edge,
  wading to their bellies. For a moment, one of the border's busiest places for illegal crossings looked
  placid.

  Then a raft appeared.

  Within seconds it was in the water, a teenage guide steering the current while his boss, an older
  man, stood watch on the bank. In less than a minute, the teenager delivered a woman and a boy to
  the U.S. side and they climbed out, shoes sinking in the wet silt.

  Rodriguez stepped onto the path to stop them, but the woman and the boy did not run. They wanted
  to be captured. This is how it works now.

  The era of mass migration by Mexican laborers streaming into California and the deserts of Arizona
  is over. Billions spent on fencing, sensors, agents and drones have hardened the border and made it
  tougher than ever to sneak into the United States. The migrants coming today are increasingly
  Central Americans seeking asylum or some form of humanitarian protection, bearing stories of
  torture, gang recruitment, abusive spouses, extortionists and crooked police.

  They know the quickest path to a better life in the United States is now an administrative one — not
  through mountains or canyons but through the front gates of the country’s immigration


/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $           

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 388 of 1770
              -  +   -*                                         ) ')&,&0   



  bureaucracy.

  Last year, U.S. immigration courts received nearly 120,000 asylum claims from migrants facing
  deportation, a fourfold increase from 2014. Those filings have pushed the number of pending cases
  before U.S. immigration courts to more than 750,000, collapsing the system and upending President
  Trump’s sweeping promises to lock down the border.

  The extraordinary surge of asylum seekers is testing the limits of whom, exactly, the United States is
  willing to protect, challenging the stone-carved ideal of America as the place that welcomes the tired
  and poor, “yearning to breathe free.”

  It has also presented Trump with one of the most vexing policy challenges of his presidency, and
  virtually every measure taken so far has made the problem worse.

  Trump this spring deployed a nuclear option — separating parents from their children — in an
  attempt to stop families from coming. It backfired. The controversy generated by the policy and its
  abrupt rollback six weeks later handed smuggling guides across Central America a potent sales pitch.
  They now tell potential customers the Americans do not jail parents who bring children — and to
  hurry up before they might start doing so again.

  Families asking for mercy constitute a greater-than-ever portion of those taken into custody. More
  than half of all arrests along the Mexican border last month were migrant family members or
  unaccompanied minors, up from 13 percent in 2013.

  This spring, Trump fixated on a caravan of asylum seekers traveling through Mexico, about 300 of
  whom eventually crossed into the United States. Now, a much larger procession of as many as 7,000
  Central Americans is trekking north toward the border, despite threats from the president to stop
  them with U.S. troops and sever aid to their countries.

  There is a sinking feeling, among Department of Homeland Security officials, that more caravans are
  yet to come and that they will only get larger.

  Families are coming in caravans and on their own because it works. Only 1.4 percent of migrant
  family members from Guatemala, Honduras and El Salvador who crossed the border illegally in

/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $           

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 389 of 1770
              -  +   -*                                         ) ')&,&0   



  2017 have been deported to their home countries, according to DHS officials.

  The United States has neither the detention space nor the legal authority to hold children long
  enough to process their parents’ claims, so families are typically released from custody to await court
  hearings that could be months, even years, into the future.

  Trump has long derisively referred to this as "catch and release" and used it as an attack line against
  Democrats. But in the months since ending family separation, Trump has now made it his de facto
  policy.

  The administration has drafted plans to add thousands of detention beds in an attempt to hold
  parents with children longer. DHS officials have also proposed new rules that would allow the
  government to withdraw from a 1997 federal court agreement limiting the amount of time children
  can be held in immigration jails to 20 days.

  But in the meantime, so many families are coming through high-volume corridors such as the Rio
  Grande Valley that Rodriguez and other agents have come to describe them as “non-impactables,”
  because they say there is nothing they can do to stop them.

  As Rodriguez radioed another agent to pick up the woman and the boy, she handed him her
  Honduran identification card. Cecilia Ulloa was 25. Darwin, her son, was 13. The math took a
  moment to sink in, and Ulloa appeared to recognize a familiar look of confusion.

  “My stepfather,” she said. “It started when I was 10.”

  After a decade in prison for rape, her stepfather was free now, stalking them, blaming her for ruining
  his life, Ulloa said. “He’s going to kill us.”

  Police in Honduras had told her there was nothing they could do, she said, so she and her son left for
  the United States. They wanted asylum.

  Chances were they would be denied. But it could take months, or longer, for the U.S. immigration
  system to determine whether Ulloa and her son deserve protection. They would probably not be sent
  back to Honduras anytime soon.


/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         ! 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 390 of 1770
              -  +   -*                                         ) ')&,&0   



  Credible fear


  Some migrants’ stories of gang threats and police indifference have a rehearsed quality, suggesting
  they are concocted. The smuggling guides who charge $10,000 or more for the trip provide
  transportation and meals, but also coaching, including the key words migrants should say to
  convince U.S. asylum officers that their fears meet credibility standards.

  But there are many with no need to make things up. The countries they are running from have some
  of the highest murder rates in the world. Their criminal justice systems barely function. Some have
  been victimized already.

  Lisa Brodyaga, an immigration lawyer in South Texas who has worked with Central American
  migrants since the late 1970s, said adult asylum seekers who appear before immigration judges “are
  almost all being deported.”

  "I think judges felt freer to follow their gut under Obama than they do now," she said.

  Migrants have adapted just as quickly. As asylum officers and immigration judges reject more
  claims, the number of single adults who arrive claiming fear of persecution is dropping. The fastest-
  growing portion comprises parents coming with children, preventing their long-term detention and
  significantly reducing the likelihood they will be deported.

  Last month, border agents arrested 16,658 individuals who arrived as members of “family units,” an
  all-time high, up from 9,247 in July.

  Migrant advocates have documented cases of rejected asylum applicants being killed after they were
  sent back. But a full picture is difficult to obtain because U.S. government statistics do not track
  what happens to deportees once they leave the United States.

  DHS officials point to improving public-safety statistics from Central America as evidence that the
  asylum trend is not driven by worsening violence.

  Those fleeing lawlessness and crime are also lured north by job opportunities and the desire to
  reunite with parents, siblings and other relatives already living here. The United States offers not
  only safety but also a chance at a dramatically better life.

/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         " 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 391 of 1770
              -  +   -*                                         ) ')&,&0   



  And with the U.S. unemployment rate at a 50-year low and employers across the Midwest desperate
  for labor, the Trump-era economy is undermining the Trump-era immigration agenda.

  “Migrants from Central America seek asylum in the U.S. to escape gangs, violence and lack of
  opportunity,” said Doris Meissner, who is policy director at the Migration Policy Institute and ran
  the U.S. immigration system under President Bill Clinton. “This mixture of humanitarian and
  economic migration is happening in other parts of the world, too.”

  “However, only some of those in peril are actually eligible for asylum,” said Meissner, co-author of
  the new report “The U.S. Asylum System in Crisis.” “Granting them protection but keeping asylum
  systems from being overwhelmed or misused requires broad solutions, including attacking the
  reasons people flee.”

  For people like Ulloa and her son, here’s how it works.

  Those who cross the border and turn themselves in are interviewed by a U.S. asylum officer to
  determine whether they have a “credible fear” of facing persecution back home. The Supreme Court
  has ruled that an asylum-seeker’s fear is considered “well-founded” if there is a 10 percent chance
  they will face persecution, and those who potentially qualify are referred to an immigration judge.

  Between Oct. 1, 2017 — the start of the 2018 fiscal year — and June 30, the period for which the most
  recent statistics are available, the government received more than 73,000 credible-fear claims, up
  from 5,000 during all of 2009. Of those 73,000 who were interviewed, 76 percent were found to
  have a credible fear of return.

  The finding does not mean that a judge will eventually grant asylum. Justice Department statistics
  show that fewer than 10 percent of Central American applicants are awarded asylum, but the process
  of applying offers a shield from deportation and a toehold, however tenuous, in the United States.

  Trump officials view this as a too-permissive approach to asylum claims that amounts to a mile-wide
  loophole in the American immigration system. U.S. generosity is being exploited by smugglers and
  cheats, they say, and the dysfunction encourages more to make a dangerous journey.

  Under Trump, asylum denial rates have reached their highest levels in more than a decade. But

/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         # 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 392 of 1770
              -  +   -*                                         ) ')&,&0   



  nearly half of those rulings are issued in absentia, because the applicant does not appear in court.

  That is the breach Trump officials see: If asylum seekers think their case is likely to be denied, they
  can drop out of the court system and disappear, remaining in the United States illegally. The latest
  Justice Department figures show U.S. courts issued more than 40,000 removal orders in
  absentia during the government’s 2017 fiscal year, nearly twice as many as in 2014.

  “Saying a few simple words — claiming a fear of return — has transformed a straightforward arrest
  for illegal entry and immediate return too often into a prolonged legal process, where an alien may
  be released from custody into the United States and possibly never show up for an immigration
  hearing,” Attorney General Jeff Sessions said in a September speech to a group of 44 newly hired
  immigration judges that he said was the largest class in history.

  “Our system was not designed to handle thousands of new asylum claims every month from
  individuals who illegally flood across the border,” he said. “But that is what has been happening, and
  it has overwhelmed the system.”


  'Private' violence


  In the absence of a physical wall, the Trump administration is laying down new legal barriers to the
  asylum process. The U.S. immigration court system is a branch of the Justice Department, not the
  judiciary, and the attorney general effectively functions as a one-man Supreme Court. In June,
  Sessions issued a sweeping ruling that overturned the case of a Guatemalan domestic-violence
  victim who had demonstrated that police failed to protect her from spousal abuse and rape.

  Sessions’s ruling said asylum laws are meant to shelter those facing persecution for political or
  religious beliefs, or their membership in a well-defined social group, not those fleeing what he called
  “private” forms of violence.

  “The mere fact that a country may have problems effectively policing certain crimes — such as
  domestic violence or gang violence — or that certain populations are more likely to be victims of
  crime, cannot itself establish an asylum claim,” Sessions wrote.

  Under Sessions, the Justice Department has attempted to reduce the court backlog by adding dozens

/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         $ 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 393 of 1770
              -  +   -*                                         ) ')&,&0   



  of immigration judges and imposing quotas that compel them to process more cases. It has taken
  steps to prioritize the claims of the most recent arrivals, as a way to discourage asylum seekers from
  taking advantage of the court backlog. And it has instructed judges and asylum officers to take a
  more adversarial approach to migrants’ claims.

  U.S. asylum laws were shaped in the aftermath of World War II, when the United States and other
  Western nations developed international treaties based on the principle of “non-refoulement” — that
  those fleeing persecution should not be sent back to places where they are likely to killed or
  persecuted.

  Applicants who reached U.S. soil could prove eligibility for asylum on the basis of past persecution
  or a fear of future abuse on the basis of their “race, religion, nationality, membership in a particular
  social group or political opinion.”

  In practice, historians and immigration scholars say, political considerations have often superseded
  humanitarian ones. During the Cold War, refugees fleeing communist and left-wing governments in
  Vietnam, Cuba and Nicaragua were welcomed in large numbers, while those escaping U.S.-friendly
  military dictatorships in El Salvador and Guatemala were denied.

  "The United States has never solely pursued asylum on the basis of humanitarian principles," said
  Roberto Suro, a migration expert at the University of Southern California and former director of the
  Pew Hispanic Center. "American approaches have always been ad hoc and driven largely by foreign
  policy concerns and domestic policy concerns."

  Sessions has directed judges and asylum officers to adhere to a narrower definition of “membership
  in a social group” — the category had been used in recent years to grant protection to victims of
  domestic violence.

  “An alien may suffer threats and violence in a foreign country for any number of reasons relating to
  her social, economic, family or other personal circumstances,” Sessions wrote. “Yet the asylum
  statute does not provide redress for all misfortune.”

  The president demonstrated even less patience this spring, when a large group of asylum-seeking
  Central American families formed a caravan to travel northward. Trump took their journey as a

/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         % 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 394 of 1770
              -  +   -*                                         ) ')&,&0   



  personal affront.

  “We cannot allow all of these people to invade our Country,” he wrote on Twitter. “When somebody
  comes in, we must immediately, with no Judges or Court Cases, bring them back from where they
  came.”

  More than 400 caravan members eventually crossed, according to DHS statistics. Among them was
  Carlos Aldana, who now lives with his partner and young daughters outside Seattle, waiting to see a
  judge. The monitoring device strapped to his leg has been on so long he barely notices it anymore.

  “We go to the park. We go to church and the grocery store,” Aldana said. “It’s beautiful here.”

  His family’s asylum claim epitomizes the intertwined push-and-pull factors that bring Central
  Americans to the United States — and that make it unlikely he, his partner and their two daughters
  will be allowed to stay.

  The family had a small farm near the Caribbean coast, on land purchased with money sent home by
  a brother working in the United States. When traces of gold were found on the property, Aldana
  said, he and his siblings invested in mining equipment and began digging.

  Then a local crime boss found out about their discovery. He showed up at the property with a
  carload of men, offering to “go into business together,” Aldana said. Aldana’s family declined, and
  the man returned and said he had heard others were planning to kill them. He offered protection.
  Again, Aldana and his siblings refused.

  The threats worsened. Then one of Aldana’s brothers was killed. Aldana said his family was too
  scared to go to the police. “They work for him,” he said of the gangster.

  The family fled to another part of Honduras and attempted to start over, but a year later the man
  found them and the threats resumed, Aldana said.

  This time Aldana and his family fled to southern Mexico. They were arrested by Mexican authorities
  and sent back to Honduras. They tried to start over again.

  Worried that he was putting the whole family in danger, another of Aldana’s brothers bid farewell

/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         & 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 395 of 1770
              -  +   -*                                         ) ')&,&0   



  and left. His body was found a few months later, tortured and mutilated. Aldana reported the crime
  to police, but they made no arrests, he said.

  Aldana fled with his family to Mexico a second time, then found out about the caravan. Like others
  who joined, they saw it as a safe, affordable way to reach the border.

  Along the journey, the caravan’s legal advisers warned Aldana he would probably not qualify for
  asylum because he had been deported from the United States once before, in 2008, when he
  attempted to come illegally at age 19.

  But he crossed anyway, and like so many Central Americans, his urge to flee is hard to separate from
  the desire for a better life in the United States.

  “I feel safe here. I just want to be able to stay, so my girls don’t have to grow up in a place like that,”
  he said of Honduras. “I don’t ever want to go back.”


  'The most horrifying stories'


  Asylum seekers who make their claims at official border crossings — not on the banks of the Rio
  Grande — are not breaking the law. But U.S. agents have to let them cross the bridge first.

  On a recent morning in South Texas, immigration lawyer Jennifer Harbury walked across the river
  into Mexico under a blazing sun, waiting for a nun to pick her up. They drove to a Reynosa migrant
  shelter in a bullet-scarred neighborhood full of cartel lookouts and stash houses used by smugglers
  to stage illegal crossings.

  Harbury is an irritant to U.S. border officials as well as the cartels. She provides free legal advice and
  assistance to asylum seekers, so the nuns who run the shelter call her often to see whether she can
  help migrant families desperate for legal advice. Harbury’s pro bono work takes profits away from
  traffickers, because they charge a “tax” of several hundred dollars to those who cross illegally along
  the river. They earn nothing from the migrants Harbury escorts to the official border crossing.

  Harbury is one of the activists who also help asylum seekers stranded in the no man’s land on the
  pedestrian bridge over the river. In recent months, U.S. officers have been turning migrants away,


/))-- ) )*      )  *.&&" *   * &*& " *   $! "#!&2-(2 1-   "!&   $         ' 

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 396 of 1770
              -  +   -*                                         ) ')&,&0   



  telling them to come back later. Harbury and others have criticized the practice as unlawful, but
  DHS officials say that port officers have multiple responsibilities and that busy border crossings
  have capacity limits.

  It was Harbury who provided ProPublica with the surreptitious audio recording of a child screaming
  for her mother that dealt a severe blow to the family-separation policy. She has absorbed the stories
  of thousands of asylum seekers over the decades and increasingly views her job with the urgency of
  an emergency responder. She intends to help as many asylum seekers enter the United States as
  possible, because she believes she is saving their lives.

  “These people have the most horrifying stories I have ever heard,” she said. “I don’t think people
  have better claims than those running from the cartels.”

  The shelter in Reynosa was crowded with newly deported Mexicans, many still carrying their
  belongings in plastic bags provided by the U.S. government. Immigration and Customs Enforcement
  had dropped off 85 deportees the previous night, and several complained harshly of bad food and
  abysmal conditions in U.S. detention.

  The nuns had asked Harbury to help a young mother stranded for more than a week, Maria
  Magdalena Gonzalez, 21, and her son, Emiliano, 3. A gangster in Gonzalez’s home state of Guerrero
  was threatening to kill her for rejecting his advances, she said. But when she and her son tried to
  approach the U.S. border crossing a few days earlier to seek asylum, they had been turned away.

  With more and more Central Americans showing up at the port of entry, U.S. officers had set up an
  impromptu checkpoint over the middle of the Rio Grande, blocking them from setting foot on the
  U.S. side to start the asylum process.

  Those who fail to cross are put at risk, because cartel lookouts ply the Mexican side of the bridge,
  watching for Central Americans who have been turned away. The migrants are prime targets for
  kidnapping because criminal groups assume they have relatives living in the United States with
  enough money to pay a ransom.

  Harbury was there to make sure Gonzalez and her son weren’t rejected again.


/))-- ) )*      )  *.&&" *   * &*& " *    $! "#!&2-(2 1-   "!&   $         

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 397 of 1770
              -  +   -*                                         ) ')&,&0   



  A nun drove them to the bridge over the river, and Harbury walked alongside them until a Mexican
  immigration official stood in the way. He had been looking for asylum seekers from Central America,
  but Gonzalez and her son were Mexican, so there was nothing he could do to detain them.

  He told Harbury the U.S. agents had not been letting asylum seekers through, or were making others
  wait three or four days to be allowed to approach the American side.

  Harbury, Gonzalez and the boy continued walking until three American officers blocked them
  halfway across the bridge. “We want asylum,” Gonzalez said softly, more a question than a demand.
  An agent told her to stand aside and wait.

  Harbury asked how long, and the officers said it could be several hours, perhaps days. She sat down
  on the pavement with Gonzalez and the boy. “We’ll wait,” she said.

  The officers appeared to notice a reporter taking notes and called a supervisor. He arrived and
  waved everyone through.

  Gonzalez reached the inspection booth and pushed her paperwork forward. Harbury gave her a hug
  and an invitation to dinner. Then the officers directed Gonzalez and her son to an adjacent waiting
  room.

  “They made it,” Harbury said.

  She waved goodbye through the glass. The room wasn’t full, not even close. There were more than
  60 chairs in the waiting area, and all but two were empty.




/))-- ) )*      )  *.&&" *   * &*& " *    $! "#!&2-(2 1-   "!&   $          

                                                                                                                                   '2-,)5
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 398 of 1770
              -  +   -*                                         ) ')&,&0   



                 Nick Miroff
                 Nick Miroff covers immigration enforcement, drug trafficking and the Department of Homeland
                 Security on The Washington Post’s National Security desk. He was a Post foreign correspondent in
                 Latin America from 2010 to 2017, and has been a staff writer since 2006. Follow 



                 Carolyn Van Houten
                 Carolyn Van Houten is a staff photojournalist at the Washington Post. Previously, she worked at the
                 San Antonio Express-News and held internships at National Geographic, The Tampa Bay Times, and
                 The Chicago Tribune, among others. She studied journalism at the University of North Carolina at
                 Chapel Hill. Follow 




                                                                   Thank you.
                                           Your subscription supports journalism that matters.




/))-- ) )*      )  *.&&" *   * &*& " *    $! "#!&2-(2 1-   "!&   $          

                                                                                                                                   '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 399 of 1770




:RUOG1HZV2FWREHU30


0H[LFRRIIHUVSODQWRNHHS86ERXQG
PLJUDQWVLQ0H[LFR
'HOSKLQH6FKUDQN

3,-,-,$3$10H[LFR 5HXWHUV 0H[LFRRQ)ULGD\RIIHUHGWHPSRUDU\LGHQWLILFDWLRQSDSHUVDQG
MREVWRPLJUDQWVZKRUHJLVWHUIRUDV\OXPLQWKHFRXQWU\VWHSSLQJXSHIIRUWVWRKDOWWKHDGYDQFHRI
D86ERXQG&HQWUDO$PHULFDQFDUDYDQWKDWKDVDQJHUHG:DVKLQJWRQ

863UHVLGHQW'RQDOG7UXPSKDVWKUHDWHQHGWRFORVHWKH860H[LFRERUGHUDQGFXWDLGWR
&HQWUDO$PHULFDWRWU\WRVWRSWKHFDUDYDQRIVHYHUDOWKRXVDQGSHRSOH86RIILFLDOVKDYHVDLG
WKDWXSWRWURRSVPD\EHVHQWWRWKH86VRXWKHUQERUGHUWRSUHYHQWWKHPLJUDQWVIURP
FURVVLQJ

0DNLQJUHIHUHQFHWRWKHFDUDYDQ0H[LFDQ3UHVLGHQW(QULTXH3HQD1LHWRVDLGWKDWPLJUDQWV
ZLVKLQJWRREWDLQWHPSRUDU\LGHQWLILFDWLRQGRFXPHQWVMREVRUHGXFDWLRQIRUWKHLUFKLOGUHQFRXOG
GRVRE\UHJLVWHULQJIRUDV\OXPLQVRXWKHUQ0H[LFR

³7KLVSODQLVRQO\IRUWKRVHZKRFRPSO\ZLWK0H[LFDQODZVDQGLW¶VDILUVWVWHSWRZDUGVD
SHUPDQHQWVROXWLRQIRUWKRVHZKRDUHJUDQWHGUHIXJHHVWDWXVLQ0H[LFR´3HQD1LHWRVDLGLQD
SUHUHFRUGHGDGGUHVVEURDGFDVWRQ)ULGD\DIWHUQRRQ

7RTXDOLI\IRUWKHVFKHPHKHFDOOHG³(VWDVHQ7X&DVD´ µ0DNH<RXUVHOIDW+RPH¶ PLJUDQWVKDG
WREHLQWKHVRXWKHUQVWDWHVRI&KLDSDVDQG2D[DFD3HQD1LHWRVDLG

7HPSRUDU\ZRUNLQWKHVWDWHVZRXOGEHH[WHQGHGVRDVDOVRWREHQHILW0H[LFDQVVDLG3HQD1LHWR
ZKROHDYHVRIILFHRQ1RY

7KHFDUDYDQZKLFKLVPRYLQJWKURXJK&KLDSDVRQWKHERUGHURI*XDWHPDODKDVHQDEOHG7UXPS
WRFDPSDLJQKDUGRQLOOHJDOLPPLJUDWLRQDKHDGRIPLGWHUPFRQJUHVVLRQDOHOHFWLRQVRQ1RYLQ
ZKLFK5HSXEOLFDQVDUHEDWWOLQJWRNHHSFRQWURORI&RQJUHVV

0H[LFDQRIILFLDOVKDYHVDLGWKRVHPLJUDQWVZKRGRQRWTXDOLI\IRUUHIXJHHVWDWXVDUHOLDEOHWREH
GHSRUWHG

0H[LFR¶VJRYHUQPHQWKDVVDLGWKDWPRUHWKDQSHRSOHLQWKHFRQYR\KDYHUHJLVWHUHGIRU
DV\OXPZKLOHRWKHUVKDYHUHWXUQHGKRPH(VWLPDWHVRQWKHVL]HRIWKHJURXSYDU\

$OGHQ5LYHUDWKH+RQGXUDQDPEDVVDGRUWR0H[LFRWROG0H[LFDQUDGLRRQ)ULGD\WKDWWKH
FDUDYDQFRXOGUHDFK0H[LFR&LW\E\QH[W)ULGD\+HSXWDQ³RIILFLDO´KHDGFRXQWDW
HVWLPDWLQJWKDWDWOHDVWWZRWKLUGVRIWKHPZHUH+RQGXUDQV




                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 400 of 1770




7KHFDUDYDQVHWRIILQ+RQGXUDVQHDUO\WZRZHHNVDJRDQGKDVSLFNHGXSRWKHU&HQWUDO
$PHULFDQVHQURXWH

$OH[DQGHU)HUQDQGH]D+RQGXUDQWUDYHOLQJLQWKHFDUDYDQVDLGSHRSOHEHJDQOHDYLQJWKHWRZQ
RI3LMLMLDSDQDWDERXWDPWRKHDGIRU$UULDJDDWRZQLQWKHZHVWRI&KLDSDV

$EDQQHUKDQJLQJRYHUDEULGJHRQWKHPLJUDQWV¶SDWKUHDG³<RXUKHDUWVDUHEUDYHGRQ¶WJLYH
XS´

7HQVRIWKRXVDQGVRI&HQWUDO$PHULFDQVVHWRIIIRUWKH8QLWHG6WDWHVHYHU\\HDUORRNLQJWR
HVFDSHYLROHQFHDQGSRYHUW\+RQGXUDQV*XDWHPDODQVDQG6DOYDGRUDQVPDNHXSWKHEXONRI
LOOHJDOLPPLJUDQWVDSSUHKHQGHGDWWKH86ERUGHU

2Q7KXUVGD\QLJKWWKRXVDQGVRISHRSOHWRRNUHIXJHXQGHUVPDOOWHQWVRUWHHSHHVPDGHIURP
JDUEDJHEDJVLQ3LMLMLDSDQ¶VWRZQVTXDUH0DQ\SHRSOHUXVKHGWRDQHDUE\ULYHULQWKHDIWHUQRRQ
WRZDVKRIIWKHVZHDWRIWUDYHODQGH[WUHPHKHDW

$:KLWH+RXVHRIILFLDOVDLGRQ7KXUVGD\WKDW³DZLGHUDQJHRIDGPLQLVWUDWLYHOHJDODQG
OHJLVODWLYHRSWLRQV´ZHUHEHLQJFRQVLGHUHGUHJDUGLQJWKHPLJUDQWV

$GGLWLRQDOUHSRUWLQJE\9HURQLFD*RPH]LQ0H[LFR&LW\(GLWLQJE\'DYH*UDKDPDQG7RP
%URZQ

2XU6WDQGDUGV7KH7KRPVRQ5HXWHUV7UXVW3ULQFLSOHV




                                                                                      '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 401 of 1770




µ:H¶UHKHDGLQJQRUWK¶0LJUDQWVQL[RIIHUWR
VWD\LQ0H[LFR
%\&+5,6723+(56+(50$12FWREHU

$55,$*$0H[LFR $3 ²+XQGUHGVRI0H[LFDQIHGHUDORIILFHUVFDUU\LQJSODVWLFVKLHOGV
EORFNHGD&HQWUDO$PHULFDQFDUDYDQIURPDGYDQFLQJWRZDUGWKH8QLWHG6WDWHVRQ6DWXUGD\DIWHU
DJURXSRIVHYHUDOWKRXVDQGPLJUDQWVWXUQHGGRZQWKHFKDQFHWRDSSO\IRUUHIXJHHVWDWXVDQG
REWDLQD0H[LFDQRIIHURIEHQHILWV

0H[LFDQ3UHVLGHQW(QULTXH3HQD1LHWRKDVDQQRXQFHGZKDWKHFDOOHGWKH³<RXDUHDWKRPH´
SODQRIIHULQJVKHOWHUPHGLFDODWWHQWLRQVFKRROLQJDQGMREVWR&HQWUDO$PHULFDQVLQ&KLDSDVDQG
2D[DFDVWDWHVLIPLJUDQWVDSSO\FDOOLQJLWDILUVWVWHSWRZDUGSHUPDQHQWUHIXJHHVWDWXV
$XWKRULWLHVVDLGPRUHWKDQKDGDOUHDG\DSSOLHGIRUUHIXJHHVWDWXV

%XWDVWDQGRIIXQIROGHGDVIHGHUDOSROLFHRIILFHUVEORFNHGWKHKLJKZD\VD\LQJWKHUHZDVDQ
RSHUDWLRQXQGHUZD\WRVWRSWKHFDUDYDQ7KRXVDQGVRIPLJUDQWVZDLWHGWRDGYDQFHYRZLQJWR
FRQWLQXHWKHLUORQJWUHNWRZDUGWKH86ERUGHU

$WDPHHWLQJEURNHUHGE\0H[LFR¶V1DWLRQDO+XPDQ5LJKWV&RPPLVVLRQSROLFHVDLGWKH\ZRXOG
UHRSHQWKHKLJKZD\DQGRQO\ZDQWHGDQRSSRUWXQLW\IRUIHGHUDODXWKRULWLHVWRH[SODLQWKH
SURSRVDOWRPLJUDQWVZKRKDGUHMHFWHGLWWKHSUHYLRXVHYHQLQJ0LJUDQWVFRXQWHUHGWKDWWKH
PLGGOHRIDKLJKZD\ZDVQRSODFHWRQHJRWLDWHDQGVDLGWKH\ZDQWHGWRDWOHDVWDUULYHVDIHO\WR
0H[LFR&LW\WRGLVFXVVWKHWRSLFZLWKDXWKRULWLHVDQG0H[LFDQODZPDNHUV

7KH\DJUHHGWRUHOD\LQIRUPDWLRQEDFNWRWKHLUUHVSHFWLYHVLGHVDQGVDLGWKH\ZRXOGUHFRQYHQH

2UEHOLQD2UHOODQDDPLJUDQWIURP6DQ3HGUR6XOD+RQGXUDVVDLGVKHDQGKHUKXVEDQGOHIWWKUHH
FKLOGUHQEHKLQGDQGKDGGHFLGHGWRFRQWLQXHQRUWKRQHZD\RUDQRWKHU

³2XUGHVWLQ\LVWRJHWWRWKHERUGHU´2UHOODQDVDLG

6KHZDVVXVSLFLRXVRIWKHJRYHUQPHQW¶VSURSRVDODQGVDLGWKDWVRPH+RQGXUDQVZKRKDGDSSOLHG
IRUOHJDOVWDWXVKDGDOUHDG\EHHQVHQWEDFN+HUFODLPVFRXOGQRWEHYHULILHGEXWPLJUDQWV¶
UHSUHVHQWDWLYHVLQWKHWDONVDVNHGWKH0H[LFDQJRYHUQPHQWWRSURYLGHDOLVWRIDQ\RQHZKRKDG
EHHQIRUFHGWRUHWXUQ

7KHVWDQGRIIFRPHVDIWHURQHRIWKHFDUDYDQ¶VORQJHVWGD\VRIZDONLQJDQGKDQJLQJIURPSDVVLQJ
WUXFNVRQDPLOH NLORPHWHU MRXUQH\WRWKHFLW\RI$UULDJD

7KHEXONRIWKHPLJUDQWVZHUHERLVWHURXV)ULGD\HYHQLQJLQWKHLUUHIXVDOWRDFFHSWDQ\WKLQJOHVV
WKDQVDIHSDVVDJHWRWKH86ERUGHU




                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 402 of 1770




³7KDQN\RX´WKH\\HOOHGDVWKH\YRWHGWRUHMHFWWKHRIIHULQDVKRZRIKDQGV7KH\WKHQDGGHG
³1RZH¶UHKHDGLQJQRUWK´

6LWWLQJDWWKHHGJHRIWKHHGJHRIWKHWRZQVTXDUH\HDUROG2VFDU6RVDRI6DQ3HGUR6XOD
+RQGXUDVFRQFXUUHG

³2XUJRDOLVQRWWRUHPDLQLQ0H[LFR´6RVDVDLG³2XUJRDOLVWRPDNHLWWRWKH 86 :HZDQW
SDVVDJHWKDW¶VDOO´

6WLOOPLOHV NLORPHWHUV IURPWKHQHDUHVW86ERUGHUFURVVLQJDW0F$OOHQ7H[DVWKH
MRXUQH\FRXOGEHWZLFHDVORQJLIWKHJURXSRIVRPHPLJUDQWVKHDGVIRUWKH7LMXDQD6DQ
'LHJRIURQWLHUDVDQRWKHUFDUDYDQGLGHDUOLHUWKLV\HDU2QO\DERXWLQWKDWJURXSPDGHLWWR
WKHERUGHU

:KLOHVXFKPLJUDQWFDUDYDQVKDYHWDNHQSODFHUHJXODUO\RYHUWKH\HDUVSDVVLQJODUJHO\
XQQRWLFHGWKH\KDYHUHFHLYHGZLGHVSUHDGDWWHQWLRQWKLV\HDUDIWHUILHUFHRSSRVLWLRQIURP86
3UHVLGHQW'RQDOG7UXPS

2Q)ULGD\WKH3HQWDJRQDSSURYHGDUHTXHVWIRUDGGLWLRQDOWURRSVDWWKHVRXWKHUQERUGHUOLNHO\WR
WRWDOVHYHUDOKXQGUHGWRKHOSWKH86%RUGHU3DWURODV7UXPSVHHNVWRWUDQVIRUPFRQFHUQVDERXW
LPPLJUDWLRQDQGWKHFDUDYDQLQWRHOHFWRUDOJDLQVLQWKH1RYPLGWHUPV

'HIHQVH6HFUHWDU\-LP0DWWLVVLJQHGRIIRQWKHUHTXHVWIRUKHOSIURPWKH'HSDUWPHQWRI
+RPHODQG6HFXULW\DQGDXWKRUL]HGWKHPLOLWDU\VWDIIWRZRUNRXWGHWDLOVVXFKDVWKHVL]H
FRPSRVLWLRQDQGHVWLPDWHGFRVWRIWKHGHSOR\PHQWVDFFRUGLQJWRD86RIILFLDOZKRVSRNHRQ
FRQGLWLRQRIDQRQ\PLW\WRGLVFXVVSODQQLQJWKDWKDVQRW\HWEHHQSXEOLFO\DQQRXQFHG

6WRNLQJIHDUVDERXWWKHFDUDYDQDQGLOOHJDOLPPLJUDWLRQWRUDOO\KLV5HSXEOLFDQEDVHWKH
SUHVLGHQWLQVLQXDWHGWKDWJDQJPHPEHUVDQG³0LGGOH(DVWHUQHUV´DUHPL[HGLQZLWKWKHJURXS
WKRXJKKHODWHUDFNQRZOHGJHGWKHUHZDVQRSURRIRIWKDW

$WDFKXUFKLQ$UULDJDWKDWRSHQHGLWVJURXQGVWRZRPHQDQGFKLOGUHQ)ULGD\$QD*ULVHOGD
+HUQDQGH]RI0DSDOD+RQGXUDVVDLGVKHDQGWZRIULHQGVWUDYHOLQJZLWKFKLOGUHQKDG
GHFLGHGWRSD\IRUDEXVULGHIURP3LMLMLDSDQEHFDXVHWKH\HDUROGDQG\HDUROGZRXOGKDYH
QHYHUFRYHUHGWKHPLOHGLVWDQFH

³,W¶VGLIILFXOWEHFDXVHWKH\ZDONYHU\VORZO\´VKHVDLG6KHSRLQWHGRXWVFDEEHGRYHUEOLVWHUVRQ
KHUIHHWDWHVWDPHQWWRWKHIDFWWKH\KDGZDONHGRUKLWFKHGULGHVVLQFHOHDYLQJWKHLUFRXQWU\

7KHFDUDYDQLVQRZWU\LQJWRVWULNHRXWIRU7DSDQDWHSHFDERXWPLOHV NLORPHWHUV DZD\

8SXQWLOQRZ0H[LFR¶VJRYHUQPHQWKDVDOORZHGWKHPLJUDQWVWRPDNHWKHLUZD\RQIRRWEXWKDV
QRWSURYLGHGWKHPZLWKIRRGVKHOWHURUEDWKURRPVUHVHUYLQJDQ\DLGIRUWKRVHZKRWXUQ
WKHPVHOYHVLQ




                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 403 of 1770




3ROLFHKDYHDOVREHHQHMHFWLQJSDLGPLJUDQWSDVVHQJHUVRIIEXVHVHQIRUFLQJDQREVFXUHURDG
LQVXUDQFHUHJXODWLRQWRPDNHLWWRXJKHUIRUWKHPWRWUDYHOWKDWZD\

2Q)ULGD\DXWKRULWLHVZHUHFUDFNLQJGRZQRQVPDOOHUJURXSVWU\LQJWRFDWFKXSZLWKWKHPDLQ
FDUDYDQGHWDLQLQJDERXW+RQGXUDQVDQG*XDWHPDODQVZKRFURVVHGWKH0H[LFRERUGHU
LOOHJDOO\VDLGDQRIILFLDOZLWKWKHQDWLRQDOLPPLJUDWLRQDXWKRULW\

0LJUDQWVZKRHQWHU0H[LFRLOOHJDOO\HYHU\GD\XVXDOO\ULGHLQVPXJJOHUV¶WUXFNVRUEXVHVRU
ZDONDWQLJKWWRDYRLGGHWHFWLRQ7KHIDFWWKDWWKHJURXSRIDERXWVWUDJJOHUVZDVZDONLQJLQ
EURDGGD\OLJKWVXJJHVWVWKH\ZHUHDGRSWLQJWKHWDFWLFVRIWKHPDLQFDUDYDQZKLFKLVODUJH
HQRXJKWREHRXWLQWKHRSHQZLWKRXWIHDURIPDVVGHWHQWLRQ

+RZHYHULWQRZDSSHDUVVXFKVPDOOHUJURXSVZLOOEHSLFNHGRIIE\LPPLJUDWLRQDXWKRULWLHV
NHHSLQJWKHPIURPVZHOOLQJWKHFDUDYDQ¶VUDQNV

2Q)ULGD\HYHQLQJ,ULQHR0XMLFDZKRVHRUJDQL]DWLRQ3HRSOHZLWKRXW%RUGHUVLVVXSSRUWLQJWKH
FDUDYDQDFFXVHG0H[LFDQLPPLJUDWLRQDJHQWVRIKDUDVVPHQWDQGXUJHGPLJUDQWVWRWUDYHOFORVHO\
WRJHWKHU

³7KH\DUHWHUURUL]LQJXV´KHVDLG

Associated Press writers Mark Stevenson and Peter Orsi in Mexico City contributed to this report.




                                                                                             '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 404 of 1770




5HPDUNVE\3UHVLGHQW7UXPSRQWKH,OOHJDO
,PPLJUDWLRQ&ULVLVDQG%RUGHU6HFXULW\
,VVXHGRQ1RYHPEHU

5RRVHYHOW5RRP

30('7

7+(35(6,'(17:HOOWKDQN\RXYHU\PXFKHYHU\RQH$SSUHFLDWHLW$QGJRRGDIWHUQRRQ,
ZRXOGOLNHWRSURYLGHDQXSGDWHWRWKH$PHULFDQSHRSOHUHJDUGLQJWKHFULVLVRQRXUVRXWKHUQ
ERUGHU²DQGFULVLVLWLV

,OOHJDOLPPLJUDWLRQDIIHFWVWKHOLYHVRIDOO$PHULFDQV,OOHJDOLPPLJUDWLRQKXUWV$PHULFDQ
ZRUNHUVEXUGHQV$PHULFDQWD[SD\HUVDQGXQGHUPLQHVSXEOLFVDIHW\DQGSODFHVHQRUPRXVVWUDLQ
RQORFDOVFKRROVKRVSLWDOVDQGFRPPXQLWLHVLQJHQHUDOWDNLQJSUHFLRXVUHVRXUFHVDZD\IURPWKH
SRRUHVW$PHULFDQVZKRQHHGWKHPPRVW,OOHJDOLPPLJUDWLRQFRVWVRXUFRXQWU\ELOOLRQVDQG
ELOOLRQVRIGROODUVHDFK\HDU

$PHULFDLVDZHOFRPLQJFRXQWU\$QGXQGHUP\OHDGHUVKLSLW¶VDZHOFRPLQJFRXQWU\:HOHDG
WKHZRUOGLQKXPDQLWDULDQSURWHFWLRQDQGDVVLVWDQFHE\IDU7KHUH¶VQRERG\HYHQFORVH:HKDYH
WKHODUJHVWDQGPRVWH[SDQVLYHLPPLJUDWLRQSURJUDPVDQ\ZKHUHRQWKHSODQHW

:H¶YHLVVXHGPLOOLRQJUHHQFDUGVVLQFHZKLFKPHDQVWKHSHUPDQHQWUHVLGHQF\DQGD
SDWKWRFLWL]HQVKLSIRUPDQ\PDQ\SHRSOH%XWZHZLOOQRWDOORZRXUJHQHURVLW\WREHDEXVHGE\
WKRVHZKRZRXOGEUHDNRXUODZVGHI\RXUUXOHVYLRODWHRXUERUGHUVEUHDNLQWRRXUFRXQWU\
LOOHJDOO\:HZRQ¶WDOORZLW

0DVVXQFRQWUROOHGLPPLJUDWLRQLVHVSHFLDOO\XQIDLUWRWKHPDQ\ZRQGHUIXOODZDELGLQJ
LPPLJUDQWVDOUHDG\OLYLQJKHUHZKRIROORZHGWKHUXOHVDQGZDLWHGWKHLUWXUQ6RPHKDYHEHHQ
ZDLWLQJIRUPDQ\\HDUV6RPHKDYHEHHQZDLWLQJIRUDORQJWLPH7KH\¶YHGRQHHYHU\WKLQJ
SHUIHFWO\$QGWKH\¶UHJRLQJWRFRPHLQ$WVRPHSRLQWWKH\¶UHJRLQJWRFRPHLQ,QPDQ\FDVHV
YHU\VRRQ:HQHHGWKHPWRFRPHLQEHFDXVHZHKDYHFRPSDQLHVFRPLQJLQWRRXUFRXQWU\WKH\
QHHGZRUNHUV%XWWKH\KDYHWRFRPHLQRQDPHULWEDVLVDQGWKH\ZLOOFRPHLQRQDPHULWEDVLV

7KHFRPPXQLWLHVDUHRIWHQOHIWWREHDUWKHFRVWDQGWKHLQIOX[RISHRSOHWKDWFRPHLQLOOHJDOO\
:HFDQ¶WDOORZWKDW

7KHUH¶VDOLPLWWRKRZPDQ\SHRSOHDQDWLRQFDQUHVSRQVLEO\DEVRUELQWRWKHLUVRFLHWLHV(YHU\
GD\DERYHDQGEH\RQGRXUH[LVWLQJODZIXODGPLVVLRQSURJUDPVURXJKO\WRSHRSOH
WU\FURVVLQJRXUERUGHUVLOOHJDOO\:HGRDYHU\JRRGMREFRQVLGHULQJWKHODZVDUHVREDG
7KH\¶UHQRWDUFKDLFWKH\¶UHLQFRPSHWHQW,W¶VQRWWKDWWKH\¶UHROGWKH\¶UHMXVWEDG$QGZHFDQ¶W
JHWDQ\'HPRFUDWYRWHVWRFKDQJHWKHP,W¶VRQO\WKH5HSXEOLFDQVWKDWDUH²LQXQLVRQWKH\




                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 405 of 1770




ZDQWWRFKDQJHWKHP7KH\ZDQWWRPDNHVWURQJERUGHUVZDQWWRJHWULGRIDQ\FULPHEHFDXVHRI
WKHERUGHUVRIZKLFKWKHUH¶VDORW

$QGZH¶YHGRQHDJUHDWMREZLWKWKHODZVWKDWZHKDYH:H¶UHPRYLQJLQWUHPHQGRXVQXPEHUVRI
SHRSOHWRJHWRXWWKH06JDQJVDQGRWKHUVJDQJVWKDWLOOHJDOO\FRPHLQWRRXUFRXQWU\$QG
ZH¶UHJHWWLQJWKHPRXWE\WKHWKRXVDQGV

%XWWKLVLVDSHULORXVVLWXDWLRQDQGLWWKUHDWHQVWREHFRPHHYHQPRUHKD]DUGRXVDVRXUHFRQRP\
JHWVEHWWHUDQGEHWWHU$ORWRIWKHFDXVHRIWKLVSUREOHPLVWKHIDFWWKDWZHULJKWQRZKDYHWKH
KRWWHVWHFRQRP\DQ\ZKHUHLQWKHZRUOG,W¶VGRLQJEHWWHUWKDQDQ\HFRQRP\LQWKHZRUOG-REV
XQHPSOR\PHQW²\RXORRNDWDQ\QXPEHU

5LJKWQRZZHKDYHPRUHZRUNHUVWKDQDQ\WLPHLQWKHKLVWRU\RIRXUFRXQWU\:HKDYHPRUH
SHRSOHZRUNLQJZKLFKLVDWUHPHQGRXVVWDWHPHQW0RUHSHRSOHZRUNLQJWKDQDWDQ\WLPHLQWKH
KLVWRU\RIRXUFRXQWU\$QGSHRSOHZDQWWRFRPHLQDQGLQVRPHFDVHVWKH\ZDQWWRWDNH
DGYDQWDJHRIWKDWDQGWKDW¶VRND\$QGZHZDQWWKHPWRFRPHLQEXWWKH\KDYHWRFRPHLQ
WKURXJKPHULW7KH\KDYHWRFRPHLQOHJDOO\

$WWKLVYHU\PRPHQWODUJHZHOORUJDQL]HGFDUDYDQVRIPLJUDQWVDUHPDUFKLQJWRZDUGVRXU
VRXWKHUQERUGHU6RPHSHRSOHFDOOLWDQ³LQYDVLRQ´,W¶VOLNHDQLQYDVLRQ7KH\KDYHYLROHQWO\
RYHUUXQWKH0H[LFDQERUGHU<RXVDZWKDWWZRGD\VDJR7KHVHDUHWRXJKSHRSOHLQPDQ\FDVHV
$ORWRI\RXQJPHQVWURQJPHQ$QGDORWRIPHQWKDWPD\EHZHGRQ¶WZDQWLQRXUFRXQWU\%XW
DJDLQZH¶OOILQGWKDWRXWWKURXJKWKHOHJDOSURFHVV

%XWWKH\¶YHRYHUUXQWKH0H[LFDQSROLFHDQGWKH\¶YHRYHUUXQDQGKXUWEDGO\0H[LFDQVROGLHUV
6RWKLVLVQ¶WDQLQQRFHQWJURXSRISHRSOH,W¶VDODUJHQXPEHURISHRSOHWKDWDUHWRXJK7KH\¶YH
LQMXUHGWKH\¶YHDWWDFNHGDQGWKH0H[LFDQSROLFHDQGPLOLWDU\KDVDFWXDOO\VXIIHUHG$QG,
DSSUHFLDWHZKDW0H[LFRLVWU\LQJWRGR

6ROHWPHEHJLQE\VWDWLQJWKDWWKHVHLOOHJDOFDUDYDQVZLOOQRWEHDOORZHGLQWRWKH8QLWHG6WDWHV
DQGWKH\VKRXOGWXUQEDFNQRZEHFDXVHWKH\¶UHZDVWLQJWKHLUWLPH7KH\VKRXOGDSSO\WRFRPH
LQWRRXUFRXQWU\:HZDQWWKHPWRFRPHLQWRRXUFRXQWU\YHU\PXFK:HQHHGSHRSOHWRKHOSXV
ZLWKDOORIWKHVHFRPSDQLHVWKDWDUHFRPLQJLQ:H¶YHQHYHUKDGDQ\WKLQJOLNHWKLV:HKDYHFDU
FRPSDQLHVFRPLQJLQ:HKDYH)R[FRQQ²VRLQYROYHGZLWKWKHPDQXIDFWXULQJRI$SSOH
SURGXFWV²FRPLQJLQLQ:LVFRQVLQ:HKDYHDORWRIFRPSDQLHVFRPLQJLQEXWWKH\KDYHWR
DSSO\DQGWKH\KDYHWREHZRQGHUIXOSHRSOHWKDWDUHJRLQJWRORYHRXUFRXQWU\DQGZRUNKDUG

$QGZH¶YHDOUHDG\GLVSDWFKHGIRUWKHERUGHUWKH8QLWHG6WDWHVPLOLWDU\$QGWKH\ZLOOGRWKH
MRE7KH\DUHVHWWLQJXSULJKWQRZDQGWKH\¶UHSUHSDULQJ:HKRSHQRWKLQJKDSSHQV%XWLILW
GRHVZHDUHWRWDOO\SUHSDUHG*UHDWHVWPLOLWDU\DQ\ZKHUHLQWKHZRUOGDQGLW¶VJRLQJWREHDQG
LVQRZLQJUHDWVKDSH1RORQJHUGHSOHWHGOLNHLWZDVZKHQ,WRRNRYHUDVWKH3UHVLGHQWRIWKH
8QLWHG6WDWHV

7KHJRYHUQPHQWRI0H[LFRKDVJHQHURXVO\RIIHUHGDV\OXPMREVHGXFDWLRQDQGPHGLFDOFDUHIRU
SHRSOHZLWKLQWKHFDUDYDQEXWPDQ\PHPEHUVRIWKHFDUDYDQKDYHUHIXVHGWKHVHRIIHUVZKLFK
GHPRQVWUDWHWKDWWKHVHPLJUDQWVDUHQRWOHJLWLPDWHDV\OXPVHHNHUV7KH\¶UHQRWORRNLQJIRU



                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 406 of 1770




SURWHFWLRQ%HFDXVHLIWKH\ZHUHWKH\¶GEHDEOHWRJHWLWIURP0H[LFR0H[LFRKDVDJUHHGWRWDNH
WKHPLQDQGHQFRXUDJHGWKHPWRVWD\%XWWKH\GRQ¶WZDQWWRVWD\WKH\ZDQWWRFRPHLQWRWKH
8QLWHG6WDWHV6RWKLVLVQRORQJHUVDIHW\DQGDV\OXPLVDERXWVDIHW\

$V\OXPLVQRWDSURJUDPIRUWKRVHOLYLQJLQSRYHUW\7KHUHDUHELOOLRQVRISHRSOHLQWKHZRUOG
OLYLQJDWWKHSRYHUW\OHYHO7KH8QLWHG6WDWHVFDQQRWSRVVLEO\DEVRUEWKHPDOO$V\OXPLVDYHU\
VSHFLDOSURWHFWLRQLQWHQGHGRQO\IRUWKRVHIOHHLQJJRYHUQPHQWSHUVHFXWLRQEDVHGRQUDFH
UHOLJLRQDQGRWKHUSURWHFWHGVWDWXV

7KHVHFDUDYDQVDQGLOOHJDOPLJUDQWVDUHGUDZQWRRXUFRXQWU\E\'HPRFUDWEDFNHGODZVDQGOHIW
ZLQJMXGLFLDOUXOLQJV:H¶UHJHWWLQJUXOLQJVWKDWDUHVRULGLFXORXVVREDG7KH\¶UHZULWLQJWKH
ODZV&DQ¶WGRWKDW&ROOHFWLYHO\NQRZQDV²DVDQH[DPSOHFDWFKDQGUHOHDVH,W¶VDGLVJUDFH
WKDWZHKDYHWRSXWXSZLWKLW

7KHVHSROLFLHVOHDGWRWKHUHOHDVHRILOOHJDODOLHQVLQWRRXUFRPPXQLWLHVDIWHUWKH\¶YHEHHQ
DSSUHKHQGHG%XWZH¶UHQRWUHOHDVLQJDQ\PRUH%LJFKDQJHDVRIDFRXSOHRIGD\VDJR:H¶UH
JRLQJWRQRORQJHUUHOHDVH:H¶UHJRLQJWRFDWFKZH¶UHQRWJRLQJWRUHOHDVH7KH\¶UHJRLQJWR
VWD\ZLWKXVXQWLOWKHGHSRUWDWLRQKHDULQJRUWKHDV\OXPKHDULQJWDNHVSODFH6RZH¶UHQRW
UHOHDVLQJWKHPLQWRWKHFRPPXQLW\

:HKDYHPLOOLRQVRISHRSOHWKDWRYHUWKH\HDUVKDYHEHHQUHOHDVHGLQWRWKHFRPPXQLW\7KH\
QHYHUVKRZXSIRUWKHWULDOV7KH\QHYHUFRPHEDFN7KH\¶UHQHYHUVHHQDJDLQ$QGWKRVHSHRSOH
WKH\NQRZZKRWKH\DUH$QGZHNQRZDORWRIZKHUHWKH\DUHZKRWKH\DUH$QGWKRVHSHRSOH
ZLOOEHGHSRUWHGGLUHFWO\GHSRUWHG

7KHELJJHVWORRSKROHGUDZLQJLOOHJDODOLHQVWRRXUERUGHUVLVWKHXVHRIIUDXGXOHQWRUPHULWOHVV
DV\OXPFODLPVWRJDLQHQWU\LQWRRXUJUHDWFRXQWU\$QDOLHQVLPSO\FURVVHVWKHERUGHULOOHJDOO\
ILQGVD%RUGHU3DWURODJHQWDQGXVLQJZHOOFRDFKHGODQJXDJH²E\ODZ\HUVDQGRWKHUVWKDWVWDQG
WKHUHWU\LQJWRJHWIHHVRUZKDWHYHUWKH\FDQJHW²WKH\¶UHJLYHQDSKUDVHWRUHDG7KH\QHYHU
KHDUGRIWKHSKUDVHEHIRUH7KH\GRQ¶WEHOLHYHLQWKHSKUDVH%XWWKH\¶UHJLYHQDOLWWOHOHJDO
VWDWHPHQWWRUHDGDQGWKH\UHDGLW$QGQRZDOORIDVXGGHQWKH\¶UHVXSSRVHGWRTXDOLI\%XW
WKDW¶VQRWWKHUHDVRQWKH\¶UHKHUH

7KLVPHUHO\DVVHUWVWKHQHHGIRUDV\OXPDQGWKHQRIWHQUHOHDVHGLQWRWKH8QLWHG6WDWHVDQGWKH\
DZDLWDOHQJWK\FRXUWSURFHVV7KHFRXUWSURFHVVZLOOWDNHV\HDUVVRPHWLPHVIRUWKHPWRDWWHQG
:HOOZH¶UHQRWUHOHDVLQJWKHPLQWRRXUFRXQWU\DQ\ORQJHU7KH\¶OOZDLWIRUORQJSHULRGVRIWLPH
:H¶UHSXWWLQJXSPDVVLYHFLWLHVRIWHQWV7KHPLOLWDU\LVKHOSLQJXVLQFUHGLEO\ZHOO

,ZDQWWRWKDQNWKH$UP\&RUSVRI(QJLQHHUV7KH\¶YHEHHQVRHIILFLHQWVRJRRGVRWDOHQWHG
$QGZHKDYHWKRXVDQGVRIWHQWV:HKDYHDORWRIWHQWVZHKDYHDORWRIHYHU\WKLQJ:H¶UHJRLQJ
WRKROGWKHPULJKWWKHUH:H¶UHQRWOHWWLQJWKHPLQWRRXUFRXQWU\$QGWKHQWKH\QHYHUVKRZXS
²DOPRVW,W¶VOLNHDOHYHORISHUFHQW7KH\QHYHUVKRZXSIRUWKHWULDO6RE\WKHWLPHWKHLU
WULDOFRPHVWKH\¶UHJRQH1RERG\NQRZVZKHUHWKH\DUH%XWZHNQRZZKHUHDORWRIWKHPDUH
DQGWKH\¶UHJRLQJWREHGHSRUWHG




                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 407 of 1770




7KHUHDUHQRZQHDUO\DOLHQVLQVLGHWKH8QLWHG6WDWHVDZDLWLQJDGMXGLFDWLRQRIWKHLU
FODLPV0RVWRIWKHVHSHRSOHZHKDYHQRLGHDKRZWKH\JRWWKHUHZK\WKH\JRWWKHUH$QGWKH
QXPEHULVDFWXDOO\JRLQJWREHDPXFKODUJHUQXPEHUDVZHORRNDWDOORIWKHGDWD6RLI\RXORRN
DWMXVWDWDPLQLPDOQXPEHULW¶VWKHVL]HRI9HUPRQWRUELJJHU$QGWKHRYHUDOOQXPEHUFRXOGEH
PLOOLRQSHRSOHLWFRXOGEHPLOOLRQSHRSOHLWFRXOGEHPLOOLRQSHRSOH7KHUHFRUG
NHHSLQJIURPSDVWDGPLQLVWUDWLRQVKDVQRWH[DFWO\EHHQYHU\JRRG

$VKXPDQVPXJJOHUVDQGWUDIILFNHUVKDYHOHDUQHGKRZWKHJDPHLVSOD\HGDQGKRZWRJDPHWKH
V\VWHPZHKDYHZLWQHVVHGDVWDJJHULQJ>SHUFHQW@LQFUHDVHLQDV\OXPFODLPVVLQFHWKH\HDU
7KH\XQGHUVWDQGWKHODZEHWWHUWKDQWKHODZ\HUVXQGHUVWDQGWKHODZ<RXKDYHDORWRI
SURIHVVLRQDOLVPWKHUH<RXKDYHDORWRISURIHVVLRQDOLVPLQYROYHGZLWKVHWWLQJXSWKHFDUDYDQV
<RXWDNHDORRNDWWKHZD\WKDW¶VKDSSHQLQJ(YHQWKHFRXQWULHV²\RXORRNDW+RQGXUDVDQG(O
6DOYDGRUDQG\RXORRNDWZKDW¶VKDSSHQLQJDWWKHGLIIHUHQWOHYHOVDQGGLIIHUHQWFRXQWULHVDQG
ZKDW¶VKDSSHQLQJRQWKHVWUHHWV7KHUH¶VDORWRISURIHVVLRQDOLVPWDNLQJSODFHDQGWKHUHVHHPVWR
EHDORWRIPRQH\SDVVLQJ$QGWKHQDOORIDVXGGHQRXWRIWKHEOXHWKHVHELJFDUDYDQVDUH
IRUPHGDQGWKH\VWDUWPDUFKLQJXS7KH\JRWDORQJZD\WRJR

2QDYHUDJHRQFHUHOHDVHGDQDV\OXPFDVHWDNHVWKUHHDQGKDOI\HDUVWRFRPSOHWH7KLQNRILW
6RPHERG\ZDONVLQWRRXUFRXQWU\UHDGVDVWDWHPHQWJLYHQE\DODZ\HUDQGZHKDYHDWKUHHDQG
DKDOI\HDUFRXUWFDVHIRURQHSHUVRQZKHUHDVRWKHUSHRSOHWHOOWKHP³2XW*HWRXW-XVWJHW
RXW´2WKHUFRXQWULHV²³*HWRXW:HKDYHDERUGHU*HWRXW´

:HJRWKURXJK\HDUVDQG\HDUVRIOLWLJDWLRQEHFDXVHRIWKH'HPRFUDWVDQGWKHLQFRPSHWHQWYHU\
YHU\VWXSLGODZVWKDWZHKDYH7KH\¶UHWKHODXJKLQJVWRFNDOORYHUWKHZRUOGLQFOXGLQJWKHSHRSOH
WKDWDUHPDUFKLQJXS7KH\XQGHUVWDQG%XWWKHGLIIHUHQFHLVZH¶UHQRWDOORZLQJWKHPLQDQG
ZH¶UHQRWUHOHDVLQJDQGZH¶UHQRWGRLQJDQ\RIWKHWKLQJVWKDWZHUHGRQHIRUVRPDQ\\HDUVWKDW
UHDOO\DUHWHUULEOHIRURXUFRXQWU\

7KHRYHUZKHOPLQJPDMRULW\RIFODLPVDUHUHMHFWHGE\WKHFRXUWVEXWE\WKDWWLPHWKHDOLHQKDV
XVXDOO\ORQJVLQFHGLVDSSHDUHGLQWRRXUFRXQWU\6RWKH\QHYHUJHWWRVHHWKHMXGJH7KH\QHYHU
JHWWRKDYHDUXOLQJ7KH\GRQ¶WFDUHEHFDXVHWKH\¶UHLQWKHFRXQWU\DQGQRERG\NQRZVZKHUH
WKH\DUH

$OOWROGWKHUHDUHDSSUR[LPDWHO\PLOOLRQDOLHQVZKRKDYHUHFHLYHGILQDORUGHUVRIUHPRYDO
7KH\¶YHDFWXDOO\JRWILQDORUGHUVRIUHPRYDO<RXGRQ¶WKDYHWRJRWRFRXUWDQ\PRUH7KHFRXUWV
KDYHDOUHDG\LVVXHGWKHRUGHUVRIUHPRYDODQGZH¶YHJRWWHQDORWRIWKHP%XWZKRUHPDLQDW
ODUJHLQRXUFRXQWU\6RZH¶YHPRYLQJWKHPRXW

7KLVHQGHPLFDEXVHRIWKHDV\OXPV\VWHPPDNHVDPRFNHU\RIRXULPPLJUDWLRQV\VWHP
GLVSODFLQJOHJLWLPDWHDV\OXPVHHNHUV²DQGWKHUHDUHOHJLWLPDWHDV\OXPVHHNHUV²ZKLOH
UHZDUGLQJWKRVHZKRDEXVHRUGHIUDXGRXUV\VWHPZKLFKLVDOPRVWHYHU\ERG\(YHU\ERG\LV
DEXVLQJLWDQGMXVWGRLQJWKLQJVWRRXUV\VWHPZKLFKZHUHXQWKLQNDEOH,¶PVXUHHYHQE\WKH
'HPRFUDWVZKRZHUHODUJHO\UHVSRQVLEOHIRUJHWWLQJLWGRQH

7KHVHLQGLYLGXDOVGLVUHVSHFWWKHIRXQGDWLRQVRI$PHULFDQJRYHUQPHQWE\YROXQWDULO\FKRRVLQJWR
EUHDNWKHODZDVWKHLUILUVWDFWRQ$PHULFDQVRLO



                                                                                       '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 408 of 1770




)XUWKHUPRUHFRQWDLQHGZLWKLQWKLVJLDQWIORZRILOOHJDOPLJUDWLRQWRRXUVRXWKZHVWERUGHULVWKH
PRYHPHQWRILOOLFLWDQGGHDGO\QDUFRWLFV,W¶VLQWKHVRXWKZHVWPRVWRILWFRPHVLQ1HDUO\
SHUFHQWRIKHURLQLQWKH8QLWHG6WDWHVHQWHUVWKURXJKWKHVRXWKHUQERUGHU±WKLQNRIWKDW
SHUFHQWDOPRVWRIKHURLQFRPHVLQWKURXJKWKHVRXWKHUQERUGHUDORQJZLWKURXJKO\SHUFHQW
RIFRFDLQHDQGWKHPDMRULW\RIPHWKDQGDVXEVWDQWLDOSRUWLRQRIWKHXOWUDOHWKDOIHQWDQ\ONLOOLQJ
RXU\RXWK)HQWDQ\OLVNLOOLQJRXU\RXWK

7KHVHGUXJVGHVWUR\WKHOLYHVDQGNLOOPXFKPRUHWKDQ$PHULFDQVHYHU\VLQJOH\HDU$QG
WKHQXPEHUJRHVXS,WJRHVXSDQGXSDQGXSEHFDXVHZHDUHVRIRROLVKZLWKRXUODZVWKDWZH
DOORZWKLVWRKDSSHQ$GHDWKWROOHTXLYDOHQWRIWKHVL]HRIDQHQWLUH$PHULFDQFLW\HYHU\\HDU
7KHFXUUHQWLQIOX[LIQRWKDOWHGWKUHDWHQVWRRYHUZKHOPRXULPPLJUDWLRQV\VWHPDQGRXU
FRPPXQLWLHVDQGSRVHVXQDFFHSWDEOHGDQJHUVWRWKHHQWLUHQDWLRQ:HKDYHWRKDYHRXUERUGHUV
&DQ¶WOHWGUXJVFRPHLQ1RWMXVW²LW¶VQRWMXVWSHRSOH,W¶VSHRSOHLW¶VGUXJV,W¶VKXPDQ
WUDIILFNHUV

+XPDQWUDIILFNLQJLVQRZDWWKHKLJKHVWOHYHOLQWKHZRUOGWKDWLW¶VHYHUEHHQ$QGWKDW¶VEHFDXVH
RIWKH,QWHUQHW7KLQNRILW²KXPDQWUDIILFNLQJ<RXWKLQNEDFN\HDUV\HDUV+XPDQ
WUDIILFNLQJ²ZKHUHWKH\VWHDOFKLOGUHQLQPDQ\FDVHVZRPHQXQIRUWXQDWHO\7KH\VWHDO
ZRPHQ7KHKXPDQWUDIILFNHUVWKHORZHVWVFXPRQ(DUWK7KHORZHVWVFXPRQ(DUWK$QGLW¶VDW
DOHYHOWKDWLW¶VQHYHUEHHQ:RUOGZLGH²QHYHUEHHQDWDOHYHOOLNHWKLV

,IWKHVHFDUDYDQVDUHDOORZHGLQWRRXUFRXQWU\RQO\ELJJHUDQGPRUHHPEROGHQHGFDUDYDQVZLOO
IROORZ$QG\RXVHHWKDW¶VZKDW¶VKDSSHQLQJQRZ:HKDYHRQHWKDW¶VFRPLQJXSDQGLW¶VEHLQJ
VRPHZKDWGLVVLSDWHGDVWKH\PDUFK%XWWKHQRWKHUSHRSOHDUHMRLQLQJLW$QGWKHQLWJHWVELJJHU
$QGQRZLI\RXORRNEDFNDW+RQGXUDVDQGLI\RXORRNDW(O6DOYDGRURWKHURQHVDUHVROYLQJ
DQGWKH\¶UHIRUPLQJ7KH\¶UHIRUPLQJ<RXKDYHQHZRQHVWKDWDUHIRUPLQJ$QGZHFDOOLW
³FDUDYDQQXPEHUWZR´LVXQEHOLHYDEO\URXJKSHRSOH9HU\YHU\KDUGIRUWKHPLOLWDU\WRVWRSLW
2XUPLOLWDU\ZLOOKDYHQRSUREOHP%XWYHU\YHU\KDUG0H[LFRLVKDYLQJDYHU\YHU\KDUGWLPH
ZLWKLW

2QFHWKH\DUULYHWKH'HPRFUDW3DUW\¶VYLVLRQLVWRRIIHUWKHPIUHHKHDOWKFDUHIUHHZHOIDUHIUHH
HGXFDWLRQDQGHYHQWKHULJKWWRYRWH<RXDQGWKHKDUGZRUNLQJWD[SD\HUVRIRXUFRXQWU\ZLOOEH
DVNHGWRSLFNXSWKHHQWLUHWDE$QGWKDW¶VZKDW¶VKDSSHQLQJ²PHGLFDODQGLQPDQ\FDVHV
WKH\¶YHJRWVRPHELJPHGLFDOSUREOHPVEHIRUHWKH\JHWKHUH

1RQDWLRQFDQDOORZLWVHOIWREHRYHUZKHOPHGE\XQFRQWUROOHGPDVVHVRISHRSOHUXVKLQJWKHLU
ERUGHU7KDW¶VZKDW¶VKDSSHQLQJ7KH\DUHUXVKLQJRXUERUGHU7KH\DUHFRPLQJXS$QGHYHQ
EHIRUH\RXJHWWRWKHFDUDYDQMXVWRQDGDLO\EDVLVSHRSOHFRPLQJLQ$QGLW¶VDYHU\EDGWKLQJ
IRURXUFRXQWU\,W¶VVDGLQPDQ\ZD\VEXWLW¶VDYHU\EDGWKLQJIRURXUFRXQWU\$QGDJDLQFRVWV
XVELOOLRQVDQGELOOLRQVDQGELOOLRQVRIGROODUVD\HDU

$QG,ZLOOWKHUHIRUHWDNHHYHU\ODZIXODFWLRQDWP\GLVSRVDOWRDGGUHVVWKLVFULVLV$QGWKDW¶V
ZKDWZH¶UHGRLQJ7KH8QLWHG6WDWHVPLOLWDU\JUHDWSHRSOH

0\DGPLQLVWUDWLRQLVILQDOL]LQJDSODQWRHQGWKHUDPSDQWDEXVHRIRXUDV\OXPV\VWHP²LW¶V
DEXVHG²WRKDOWWKHGDQJHURXVLQIOX[DQGWRHVWDEOLVKFRQWURORYHU$PHULFD¶VVRYHUHLJQ



                                                                                          '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 409 of 1770




ERUGHUV:HJRWERUGHUV$QGRQFHWKDWFRQWUROLVVHWDQGVWDQGDUGL]HGDQGPDGHYHU\VWURQJ²
LQFOXGLQJWKHEXLOGLQJRIWKHZDOOZKLFKZH¶YHDOUHDG\VWDUWHGELOOLRQVSHQWODVW\HDU
ELOOLRQWKLV\HDU:HKDYHDQRWKHU>ELOOLRQ@WKDWZLOOEHFRPLQJEXWZHZDQWWREXLOGLWDW
RQHWLPH$OOLWGRHVLVWXUQSHRSOHLQDGLIIHUHQWGLUHFWLRQLI\RXGRQ¶W:HZDQWWREXLOGLWDWRQH
WLPH

8QGHUWKLVSODQWKHLOOHJDODOLHQVZLOOQRORQJHUJHWDIUHHSDVVLQWRRXUFRXQWU\E\ORGJLQJ
PHULWOHVVFODLPVLQVHHNLQJDV\OXP,QVWHDGPLJUDQWVVHHNLQJDV\OXPZLOOKDYHWRSUHVHQW
WKHPVHOYHVODZIXOO\DWDSRUWRIHQWU\6RWKH\¶UHJRLQJWRKDYHWRODZIXOO\SUHVHQWWKHPVHOYHVDW
DSRUWRIHQWU\7KRVHZKRFKRRVHWREUHDNRXUODZVDQGHQWHULOOHJDOO\ZLOOQRORQJHUEHDEOHWR
XVHPHULWOHVVFODLPVWRJDLQDXWRPDWLFDGPLVVLRQLQWRRXUFRXQWU\:HZLOOKROGWKHP²IRUD
ORQJWLPHLIQHFHVVDU\

7KHRQO\ORQJWHUPVROXWLRQWRWKHFULVLVDQGWKHRQO\ZD\WRHQVXUHWKHHQGXUDQFHRIRXUQDWLRQ
DVDVRYHUHLJQFRXQWU\LVIRU&RQJUHVVWRRYHUFRPHRSHQERUGHUVREVWUXFWLRQ7KDW¶VH[DFWO\
ZKDWLWLV,W¶VRSHQERUGHUREVWUXFWLRQ1RYRWHV<RXFDQFRPHXSZLWKWKHJUHDWHVWERUGHUSODQ
WKHJUHDWHVWLPPLJUDWLRQSODQ<RXZRQ¶WJHWRQHYRWHIURPD'HPRFUDW7KH\KDYHWHUULEOH
SROLF\,QPDQ\FDVHVWKH\¶UHWHUULEOHSROLWLFLDQV%XWWKHRQHWKLQJ,JLYHWKHPJUHDWFUHGLWIRU
7KH\YRWHDVDEORF7KH\VWLFNWRJHWKHU

$QGZHZLOOHQGFDWFKDQGUHOHDVH:H¶UHQRWUHOHDVLQJDQ\ORQJHU:HDOVRPXVWILQLVKWKHMRE
WKDWZHVWDUWHGE\EHLQJVWURQJDWWKHERUGHU:KHQZH¶UHVWURQJDWWKHERUGHUSHRSOHZLOOWXUQ
DZD\DQGWKH\ZRQ¶WERWKHU<RXZLOOVHHLQD\HDUIURPQRZRULQFHUWDLQO\DSHULRGRIWLPH
IURPQRZGHVSLWHRXUYHU\JRRGHFRQRP\ZKLFKVRPHRIWKHPFRPHIRUWKDW²,FDQ¶WEODPH
WKHPIRUWKDW\RXKDYHWRGRLWOHJDOO\²EXW\RXZLOOVHHWKDWWKHQXPEHUVRISHRSOHWU\LQJWR
JHWLQZLOOEHJUHDWO\UHGXFHG

%XWWKDWFDQRQO\KDSSHQLIZH¶UHVWURQJDWWKHERUGHU$QGWKHVRXWKHUQERUGHULVDELJSUREOHP
DQGLW¶VDWUHPHQGRXVSUREOHPIRUGUXJVSRXULQJLQDQGGHVWUR\LQJRXU\RXWKDQGUHDOO\
GHVWUR\LQJWKHIDEULFRIRXUFRXQWU\7KHUH¶VQHYHUEHHQDGUXJSUREOHPOLNHZHKDYHWRGD\$QG
DV,VDLGPXFKRILWFRPHVIURPWKHVRXWKHUQERUGHU

6RLQWKHPHDQWLPH,ZLOOIXOILOOP\VDFUHGREOLJDWLRQWRSURWHFWRXUFRXQWU\DQGGHIHQGWKH
8QLWHG6WDWHVRI$PHULFD$QGWKLVLVDGHIHQVHRIRXUFRXQWU\:HKDYHQRFKRLFH:HKDYHQR
FKRLFH:HZLOOGHIHQGRXUERUGHUVZHZLOOGHIHQGRXUFRXQWU\

7KDQN\RXYHU\PXFK

40U3UHVLGHQWZKDWKDSSHQVWRWKHFKLOGUHQWKHQ",I\RX¶UHHQGLQJFDWFKDQGUHOHDVHZKDW
KDSSHQVWRWKRVHFKLOGUHQ"'RWKH\VWD\LQWKHVHWHQWFLWLHV"2UZKDWKDSSHQV"

7+(35(6,'(17:H¶UHZRUNLQJRQDV\VWHPZKHUHWKH\VWD\WRJHWKHU%XW,ZLOOVD\WKDWE\
GRLQJWKDWWUHPHQGRXVQXPEHUV²\RXNQRZXQGHUWKH2EDPDSODQ\RXFRXOGVHSDUDWH
FKLOGUHQ7KH\QHYHUGLGDQ\WKLQJDERXWWKDW1RERG\WDONVDERXWWKDW%XWXQGHU3UHVLGHQW
2EDPDWKH\VHSDUDWHGFKLOGUHQIURPWKHSDUHQWV:HDFWXDOO\SXWLWVRWKDWWKDWGLGQ¶WKDSSHQ




                                                                                           '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 410 of 1770




%XWZKDWKDSSHQVZKHQ\RXGRWKDWLV\RXJHWWUHPHQGRXVQXPEHUVRISHRSOHFRPLQJ,W¶V
DOPRVWOLNHDQLQFHQWLYHWR²ZKHQWKH\KHDUWKH\¶UHQRWJRLQJWREHVHSDUDWHGWKH\FRPHPDQ\
PDQ\WLPHVRYHU%XW3UHVLGHQW2EDPDVHSDUDWHGWKHFKLOGUHQWKHSDUHQWV$QGQRERG\
FRPSODLQHG:KHQZHFRQWLQXHGWKHH[DFWVDPHODZWKLVFRXQWU\ZHQWFUD]\

6RZHDUHJRLQJWRFRQWLQXHDQGWU\WRFRQWLQXHZKDWZH¶UHGRLQJ%XWLWLVDWUHPHQGRXV
LQFHQWLYHIRUSHRSOHWRWU\%XWLW¶VJRLQJWREHYHU\YHU\KDUGIRUSHRSOHWRFRPHLQWRRXU
FRXQWU\6RZHWKLQNZH¶OOEHDEOHWRGRWKDW

4:LWKWKHPLOLWDU\GR\RXHQYLVLRQWKHPILULQJXSRQDQ\RIWKHVHSHRSOH"

7+(35(6,'(17,KRSHQRW

4&RXOG\RXVHHWKHPLOLWDU\ LQDXGLEOH "

7+(35(6,'(17,KRSHQRW,W¶VWKHPLOLWDU\²,KRSH²,KRSHWKHUHZRQ¶WEHWKDW%XW,
ZLOOWHOO\RXWKLV$Q\ERG\WKURZLQJVWRQHVURFNV²OLNHWKH\GLGWR0H[LFRDQGWKH0H[LFDQ
PLOLWDU\0H[LFDQSROLFHZKHUHWKH\EDGO\KXUWSROLFHDQGVROGLHUVRI0H[LFR²ZHZLOO
FRQVLGHUWKDWDILUHDUP%HFDXVHWKHUH¶VQRWPXFKGLIIHUHQFHZKHUH\RXJHWKLWLQWKHIDFHZLWKD
URFN²ZKLFKDV\RXNQRZLWZDVYHU\YLROHQWDIHZGD\VDJR²YHU\YHU\YLROHQW²WKDW
EUHDNLQ,WZDVDEUHDNLQRIDFRXQWU\7KH\EURNHLQWR0H[LFR

$QG\RXORRNDWZKDW¶VKDSSHQLQJLQ*XDWHPDODMXVWWRPHQWLRQ*XDWHPDODDORQJZLWK(O
6DOYDGRUDQG+RQGXUDV,W¶VGLVJUDFHIXOWKDWWKRVHFRXQWULHVDUHQ¶WDEOHWRVWRSWKLV%HFDXVHWKH\
VKRXOGEHDEOHWRVWRSLWEHIRUHLWVWDUWV

$QGWKH8QLWHG6WDWHVSD\VWKHPDIRUWXQHDQGZH¶UHORRNLQJDWQRWGRLQJWKDWDQ\PRUH
%HFDXVHZK\VKRXOGZHEHGRLQJWKDWZKHQWKH\GRQRWKLQJIRUXV"

-HII-HIIJRDKHDG

40U3UHVLGHQWKRZLVWKLVSODQJRLQJWREHOHJDOFRQVLGHULQJWKHFXUUHQWODZ"

7+(35(6,'(172KWKLVLVWRWDOO\OHJDO1R7KLVLVOHJDO:HDUHVWRSSLQJSHRSOHDWWKH
ERUGHU7KLVLVDQLQYDVLRQDQGQRERG\LVHYHQTXHVWLRQLQJWKDW

4%XWLQWHUPVRI\RXUSODQVWRFKDQJHDV\OXPDUH\RXJRLQJWRGRWKLVYLDH[HFXWLYHRUGHU"

7+(35(6,'(171RQR\RXGRQ¶WKDYHWR²\RXGRQ¶WKDYHWRUHOHDVH<RXKDYH²\RXFDQ
KROG7KHSUREOHPLVWRKROGSHRSOH\RXQHHGPDVVLYHIDFLOLWLHV,W¶VWKHPRVWULGLFXORXVWKLQJ
,¶YHHYHUKHDUG$QRWKHUFRXQWU\VD\V³6RUU\\RXFDQ¶WFRPHLQ´:LWKXVZHWDNHWKHLUQDPH
WDNHWKHLUSKRQHQXPEHUWDNHWKHLUHYHU\WKLQJDQGVD\³*RRGOXFN´2QO\EHFDXVHZHGRQ¶W
KDYHWKHIDFLOLWLHVWRKROGSHRSOH%XWZH¶UHEXLOGLQJWKHIDFLOLWLHVQRZ:H¶UHEXLOGLQJPDVVLYH
QXPEHUVRIWHQWVDQGZHZLOOKROGWKHPLQWHQWV%XW\RXGRQ¶WKDYHWRUHOHDVHWKHP7KH\
UHOHDVHGWKHPRQO\EHFDXVHWKH\GLGQ¶WKDYHWKHIDFLOLWLHVWRKROGWKHP




                                                                                         '2-,)5
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 411 of 1770




40U3UHVLGHQWLVWKHUHOLNHDQH[HFXWLYHRUGHUWKDW\RX¶UHJRLQJWREHUHOHDVLQJWRGD\"

7+(35(6,'(172KZHZLOOEHGRLQJDQH[HFXWLYHRUGHUVRPHWLPHQH[WZHHN\HV

4 ,QDXGLEOH H[HFXWLYHRUGHUGHDOLQJZLWKHQGLQJFDWFKDQGUHOHDVHDQGDV\OXP"

7+(35(6,'(17,W¶VJRLQJWRHQG²LW¶VJRLQJWREHWDONLQJDERXWHYHU\WKLQJ,W¶OOEHTXLWH
FRPSUHKHQVLYH0DQ\RIWKHWKLQJVZH¶YHWDONHGDERXWWRGD\

40U3UHVLGHQWVR\RX¶UH²VRMXVWWRFODULI\\RXDUHVSHDNLQJRILQWKHWHQWVWKHVHIDPLO\
XQLWVWKDWZRXOGDUULYH LQDXGLEOH WKHFKLOGUHQ"

7+(35(6,'(17:HOOZHKDYHRWKHUIDFLOLWLHVDOVR%XWZKDW¶VKDSSHQHGLVZHDUHKROGLQJVR
PDQ\IDFLOLWLHV²VRPDQ\SHRSOHWKDWRXUIDFLOLWLHVDUHEHLQJRYHUUXQ7KH\¶UHEHLQJRYHUUXQ
$QGZHDUHSXWWLQJXSWHPSRUDU\IDFLOLWLHV(YHQWXDOO\SHRSOHZRQ¶WEHFRPLQJKHUHDQ\PRUH
ZKHQWKH\UHDOL]HWKH\FDQ¶WJHWWKURXJK

46RWKH\ZLOOKROGWKHFKLOGUHQLQWKRVHWHQWVZLWKWKHLUSDUHQWV"

7+(35(6,'(17:HZLOOEHKROGLQJWKHIDPLO\DQGWKHFKLOGUHQWRJHWKHU5HPHPEHUWKLV
3UHVLGHQW2EDPDVHSDUDWHGFKLOGUHQIURPIDPLOLHV$QGDOO,GLGZDVWDNHWKHVDPHODZDQGWKHQ
,VRIWHQHGWKHODZ%XWE\VRIWHQLQJWKHODZPDQ\SHRSOHFRPHXSWKDWZRXOGQRWKDYHFRPHXS
LIWKHUHZDVVHSDUDWLRQ

40U3UHVLGHQWZKDWGR\RXVD\WRWKHFULWLFVZKRWKLQNWKLVLVDSROLWLFDOWKLQJEHIRUHWKH
PLGWHUPV"

7+(35(6,'(177KHUH¶VQRWKLQJSROLWLFDODERXWDFDUDYDQRIWKRXVDQGVRISHRSOHDQGQRZ
RWKHUVIRUPLQJSRXULQJXSLQWRRXUFRXQWU\:HKDYHQRLGHDZKRWKH\DUH$OOZHNQRZLV
WKH\¶UHSUHWW\WRXJKSHRSOHZKHQWKH\FDQEODVWWKURXJKWKH0H[LFDQPLOLWDU\DQG0H[LFDQ
SROLFH7KH\¶UHSUHWW\WRXJKSHRSOH(YHQ0H[LFRVDLG³:RZWKHVHDUHWRXJKSHRSOH´,GRQ¶W
ZDQWWKHPLQRXUFRXQWU\$QGZRPHQGRQ¶WZDQWWKHPLQRXUFRXQWU\:RPHQZDQWVHFXULW\
0HQGRQ¶WZDQWWKHPLQRXUFRXQWU\%XWWKHZRPHQGRQRWZDQWWKHP:RPHQZDQWVHFXULW\
<RXORRNDWZKDWWKHZRPHQDUHORRNLQJIRU7KH\ZDQWWRKDYHVHFXULW\7KH\GRQ¶WZDQWWR
KDYHWKHVHSHRSOHLQRXUFRXQWU\$QGWKH\¶UHQRWJRLQJWREHLQRXUFRXQWU\,W¶VDYHU\ELJ
WKLQJ

<HV

40U3UHVLGHQWZKHQ\RXWDONDERXWILQDOL]LQJDSODQWRHQGDV\OXPLVWKLVDSODQWKDWZRXOGEH
LQFOXGHGLQWKDWH[HFXWLYHRUGHU"

7+(35(6,'(172KQRSHRSOHDUHJRLQJWRKDYHDFKDQFHWRJRIRUDV\OXP%XWLI\RXORRN
DWWKHUHFRUGVQRWYHU\PDQ\SHRSOHDUHDOORZHGWRVWD\RQFHWKH\JRWRFRXUW%XWZKDWKDSSHQV
LVWKH\¶GJRLQWR²WKH\ZHUHXVLQJDV\OXP²ILUVWRIDOOWKH\ZHUHWROGZKDWWRVD\E\ODZ\HUV




                                                                                          '2-,)5
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 412 of 1770




DQGRWKHUV³5HDGWKLVVWDWHPHQW´<RXUHDGWKHVWDWHPHQWDQGQRZ\RX¶UHVHHNLQJDV\OXP7KH
ZKROHWKLQJLVULGLFXORXV$QGZHZRQ¶WSXWXSZLWKLWDQ\ORQJHU

43UHVLGHQW7UXPS86ODZDQGLQWHUQDWLRQDOODZVD\VWKDWSHRSOHZKRKDYHYDOLGFODLPVKDYH
DULJKWWRVHHNDV\OXP

7+(35(6,'(177KDW¶VULJKW

46RZK\ZRXOG²ZK\ZRXOGWKH\EH²

7+(35(6,'(17:HOOWKH\¶UHJRLQJWRJRWRFRXUW7KH\¶UHJRLQJWRJRWRFRXUWDVFUD]\DVLW
VRXQGV7KH\¶UHJRLQJWRJR²

4%XWWKHODZVD\WKDWWKH\GRQ¶W²WKH\¶UHQRW²

7+(35(6,'(17([FXVHPH([FXVHPH5HDG\"7KH\¶UHJRLQJWRJRWRFRXUWDQGDMXGJHLV
JRLQJWRGHWHUPLQH%XWXVXDOO\ZKHQWKH\JRWRFRXUWWKH\¶UHGHSRUWHG,WMXVWVHHPVWKDWPRVW
RIWKHSHRSOHDUHGHSRUWHGRQFHWKH\JR7KHSUREOHPLVWKH\QHYHUHQGXSJRLQJWRFRXUW
EHFDXVHZKHQWKH\FRPHLQWKH\¶UHWROGWRFRPHEDFNLQD\HDUIRUDFRXUWFDVHDQGWKH\
GLVDSSHDULQWRWKH8QLWHG6WDWHVQHYHUWREHVHHQDJDLQ

%XWZH¶UHJRLQJWREH²

4%XWWKHFXUUHQWODZVGRHVQ¶WVD\DERXWKROGLQJSHRSOHLQWHQWFLWLHV

7+(35(6,'(17$QGWKH\¶UHJLYHQGHSRUWDWLRQQRWLFHV:HZLOOEHGHSRUWLQJWKRVHSHRSOH

40U3UHVLGHQW\RX¶UHVD\LQJURFNVDUH²URFNWKURZLQJOLNHKDSSHQHGLQ0H[LFRZLOOEH
FRQVLGHUHG²

7+(35(6,'(17:HZLOOFRQVLGHUWKDWWKHPD[LPXPWKDWZHFDQFRQVLGHUWKDWEHFDXVH
WKH\¶UHWKURZLQJURFNVYLFLRXVO\DQGYLROHQWO\<RXVDZWKDWWKUHHGD\VDJR5HDOO\KXUWLQJWKH
PLOLWDU\:H¶UHQRWJRLQJWRSXWXSZLWKWKDW,IWKH\ZDQWWRWKURZURFNVDWRXUPLOLWDU\RXU
PLOLWDU\ILJKWVEDFN:H¶UHJRLQJWRFRQVLGHU²DQG,WROGWKHPFRQVLGHULWDULIOH:KHQWKH\
WKURZURFNVOLNHWKH\GLGDWWKH0H[LFRPLOLWDU\DQGSROLFH,VD\FRQVLGHULWDULIOH

-HII"

4$VHSDUDWHWRSLFVLU'LG\RXRIIHU+HDWKHU1DXHUWWKHMRERI81$PEDVVDGRU"

7+(35(6,'(17:HOOVKH¶VXQGHUYHU\VHULRXVFRQVLGHUDWLRQ6KH¶VH[FHOOHQW6KH¶VEHHQ
ZLWKXVDORQJWLPH6KH¶VEHHQDVXSSRUWHUIRUDORQJWLPH$QGVKH¶VUHDOO\H[FHOOHQW6RVKH¶V
XQGHUYHU\VHULRXV²ZH¶OOSUREDEO\PDNHDGHFLVLRQQH[WZHHN:HKDYHDORWRISHRSOHWKDW
ZDQWWKHMREDQGWKHUHDUHDORWRIUHDOO\JUHDWSHRSOH%XWZH¶OOEHWDONLQJDERXWWKDWQH[WZHHN
VRPHWLPH




                                                                                         '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 413 of 1770




4'LG\RXVHH2SUDK:LQIUH\¶VFRPPHQWVWRGD\"

7+(35(6,'(17,GLGQ¶W:KDWGLGVKHVD\"

46KHZDVFDPSDLJQLQJLQ*HRUJLDDWWKHVDPHWLPHWKDW9LFH3UHVLGHQW3HQFHZDV

7+(35(6,'(17$WWKHVDPHWLPHDVZKR"

4([FXVHPHDWWKHVDPHWLPH9LFH3UHVLGHQW3HQFHZDVHQFRXUDJLQJSHRSOHWRYRWHDQG²

7+(35(6,'(17:HOOWKDW¶VRND\,PHDQ,ZDVRQ2SUDK¶VODVWZHHN²WKHODVWZHHNRIKHU
VKRZ2SUDKOLNHGPHYHU\PXFK,¶YHDOZD\VOLNHG2SUDK<RXNQRZ2SUDKLVJRRG%XWWKH
ZRPDQWKDWVKH¶VVXSSRUWLQJLVQRWTXDOLILHGWREHWKHJRYHUQRURI*HRUJLDE\DQ\VWUHWFKRIWKH
LPDJLQDWLRQ

$QG,¶OOEHLQ*HRUJLDWKHQH[WIHZGD\V²WKHQH[WIHZGD\V²DQGZHKDYHDWUHPHQGRXV²
DURXQG0DFRQ²ZHKDYHDWUHPHQGRXVFURZGDOUHDG\1RERG\KDVDFURZGOLNHZHKDYH
EHFDXVHSHRSOHZDQWWRVHHDJUHDWJRYHUQRURI*HRUJLD$QG,WKLQN%ULDQLVJRLQJWREHDJUHDW
JRYHUQRURI*HRUJLD,WKLQNKH¶OOEHDIDQWDVWLFJRYHUQRU+H¶VWRWDOO\TXDOLILHG

6KHLVQRWTXDOLILHGWREHWKHJRYHUQRURI*HRUJLD6KH¶VQRWTXDOLILHG$QG*HRUJLDLVDJUHDW
VWDWH²

4:K\LVVKHQRWTXDOLILHG"

7+(35(6,'(17²LW¶VDJUHDWJUHDWVWDWH7DNHD²WDNHDORRN7DNHDORRNDWKHUSDVW
7DNHDORRNDWKHUKLVWRU\7DNHDORRNDWZKDWVKHZDQWVWRGRDQGZKDWVKHKDVLQPLQGIRUWKH
VWDWH7KDWVWDWHZLOOEHLQELJELJWURXEOHYHU\TXLFNO\$QGWKHSHRSOHRI*HRUJLDGRQ¶WZDQW
WKDW

4XHVWLRQ"

40U3UHVLGHQWUHDOO\TXLFNO\MXVWRQHOHFWLRQLQWHJULW\"&DQ\RXVD\IRUDIDFWWKDWRXU
HOHFWLRQVDUHVHFXUHQH[WZHHN":KDWFDQ\RXWHOOXV"

7+(35(6,'(17<HDK\HDK,MXVWPHWZLWK²,MXVWPHWZLWKWKH)%,ZLWK&KULVDQGWKH
-XVWLFH'HSDUWPHQWDQGZLWK6HFUHWDU\1LHOVHQ$QGWKH\¶YHVSHQWDORWRIWLPHDQGHIIRUWDQG
VRPHPRQH\RQPDNLQJVXUHWKDWHYHU\WKLQJZLWKUHVSHFWWRWKHHOHFWLRQFRPLQJXSLQILYHGD\V
LVJRLQJWREHSHUIHFWDQGVDIH7KHUHZLOOEHKRSHIXOO\QRPHGGOLQJQRWDPSHULQJQRQRWKLQJ
$QGZHVSHQWDORW²

1RZ3UHVLGHQW2EDPDKDGWKHFKDQFHWRGRWKDWLQ6HSWHPEHUEHIRUH¶EXWKHFKRVHQRWWRGR
WKDWEHFDXVHKHWKRXJKW+LOODU\&OLQWRQZDVJRLQJWRZLQ$QGZKLOHHYHU\ERG\DJUHHVLWGLGQ¶W
DIIHFWWKHYRWHDWDOOQHYHUWKHOHVVKHFRXOGKDYHGRQHWKLQJVWKDWSUREDEO\ZRXOGKDYHPDGHLWD
OLWWOHPRUHREYLRXVDOLWWOHFOHDUHU%XWKHZDVWROGE\WKH)%,LQ6HSWHPEHUEHIRUHWKHHOHFWLRQ




                                                                                          '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 414 of 1770




LQ¶DERXWSRWHQWLDOPHGGOLQJRUSRWHQWLDO5XVVLDQPHGGOLQJDQGKHGLGQRWKLQJDERXWLW+H
GLGQ¶WGRWKDWEHFDXVHKHWKRXJKWWKDW+LOODU\&OLQWRQZRXOGZLQ

$OOULJKWRQHPRUH

4$UH\RXRSWLPLVWLFWKDW\RXFDQVWLOOJHWWKHFRQWLQXLQJUHVROXWLRQWKURXJK'HFHPEHUWKIRU
+RPHODQG6HFXULW\IXQGHGHYHQLIWKH'HPRFUDWVWDNHWKH+RXVH"

7+(35(6,'(17,WKLQNLI²,WKLQNZH¶UHJRLQJWRGRYHU\ZHOOLQWKHHOHFWLRQ,PXVWWHOO
\RX,I\RXORRNDWWKHUDFHVLI\RXORRNDWWKH6HQDWHZKLFKLVYHU\LPSRUWDQWREYLRXVO\,¶P
OHDYLQJWRGD\,¶OOEHLQ0LVVRXUL$QG,¶OOEHWRXFKLQJGRZQDWDQXPEHURISODFHVRYHUWKHQH[W
ILYHGD\V%XW,WKLQNZH¶UHGRLQJYHU\ZHOOLQWKH6HQDWHDQG,WKLQNZH¶UHGRLQJYHU\ZHOOLQ
WKH+RXVH

7KHRQO\SUREOHPLVZLWKWKH+RXVHWKHUH¶VVRPDQ\SHRSOH,¶GOLNHWRVWRSIRUHYHU\RQHRI
WKHPEXWWKHUH¶VVRPDQ\SHRSOH%XW,WKLQNZH¶UHGRLQJYHU\ZHOOLQWKH+RXVH,WKLQNSHRSOH
ZDQWWRVHHVWURQJERUGHUV,WKLQNWKH\ZDQWWRVHHVHFXULW\7KH\ZDQWWRVHHJRRGKHDOWKFDUH
7KH\ZDQWWRVHHWKHWKLQJVWKDWZH¶UHSURYLGLQJ7KH\GRQ¶WZDQWWRKDYHWKHLUWD[HVLQFUHDVHG
:H¶UHGHFUHDVLQJWKHLUWD[HV

:HMXVWDQQRXQFHG\HVWHUGD\\RXSUREDEO\KHDUG².HYLQ%UDG\SXWLWRXW²DUHGXFWLRQRI
WD[:H¶UHJRLQJIRUDUHGXFWLRQRIPLGGOHLQFRPHWD[RUSHUFHQW7KH'HPRFUDWVZDQWWR,
PHDQGRXEOHXS\RXUWD[HV,QVRPHFDVHV\RX¶OOKDYHWRSD\WKUHHWLPHVZKDW\RX¶UHSD\LQJ
ULJKWQRZLQRUGHUWRJHWEDGKHDOWKFDUH

$QGVRZKDWZH¶UHGRLQJLVVRPHWKLQJWKDW,WKLQNWKHSHRSOHZDQWDQG,WKLQNZH¶UHJRLQJWRGR
YHU\ZHOOLQWKHHOHFWLRQHYHQWKRXJKKLVWRU\VD\VWKDWZKRHYHU3UHVLGHQWLW²ZKRHYHUWKH
3UHVLGHQWPD\EHLWWUHQGVWKHRWKHUZD\,WFHUWDLQO\GRHVVHHPWKDWZD\

%XWQRERG\KDVHYHUEHHQ3UHVLGHQWWKDWKDVWKHJUHDWHVWHFRQRP\LQWKHKLVWRU\RIRXUFRXQWU\
7KLVLVWKHJUHDWHVWHFRQRP\LQWKHKLVWRU\RIRXUFRXQWU\7KHVHDUHWKHJUHDWHVWXQHPSOR\PHQW
DQGHPSOR\PHQWQXPEHUVLQWKHKLVWRU\RIRXUFRXQWU\1RERG\KDVHYHUKDGWKDWWRFDPSDLJQ
ZLWK6R,GR

7KDQN\RXDOOYHU\PXFK,DSSUHFLDWHLW7KDQN\RX

(1'

30('7




                                                                                       '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 415 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 416 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 417 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 418 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 419 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 420 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 421 of 1770




                                                              '2-,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 422 of 1770




                                                              '2-,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 423 of 1770

              EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                      ADJUDICATION STATISTICS
                                            New Cases and Total Completions

      500,000
                                                                                                                        Initial Receipts
      450,000

      400,000

      350,000

      300,000                                                                                                         Total Completions

      250,000

      200,000

      150,000

      100,000

        50,000

               0
                    2008      2009     2010      2011      2012     2013      2014     2015      2016   2017     2018    2019


                                                                  Average                                           Average
           Fiscal Year             Initial Receipts1          Initial Receipts        Total Completions2       Total Completions
                                                                per Month                                          per Month
              2008                     225,871                    18,823                    230,595                  19,216
              2009                     255,036                    21,253                    232,675                  19,390
              2010                     247,186                    20,599                    223,349                  18,612
              2011                     238,159                    19,847                    220,016                  18,335
              2012                     212,936                    17,745                    186,758                  15,563
              2013                     196,627                    16,386                    156,571                  13,048
              2014                     230,150                    19,179                    142,118                  11,843
              2015                     193,001                    16,083                    143,720                  11,977
              2016                     228,457                    19,038                    143,509                  11,959
              2017                     295,222                    24,602                    163,176                  13,598
              2018                     315,290                    26,274                    195,696                  16,308
              2019                     443,729                    36,977                    275,552                  22,963




Data Generated: October 7, 2019
1 Initial receipts equals removal, deportation, exclusions, asylum-only, and withholding only cases.
2 Total completions equals initial case completions plus subsequent case completions.

                                                                                                                    '2-,)5
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 424 of 1770

7KLVFRS\LVIRU\RXUSHUVRQDOQRQFRPPHUFLDOXVHRQO\7RRUGHUSUHVHQWDWLRQUHDG\FRSLHVIRUGLVWULEXWLRQWR\RXUFROOHDJXHVFOLHQWVRUFXVWRPHUVYLVLW
KWWSVZZZGMUHSULQWVFRP

KWWSVZZZZVMFRPDUWLFOHVWUXPSVD\VJXDWHPDODLVVHWWRKHOSVWHPPLJUDQWIORZ


LATIN AMERICA

Trump Says Guatemala Is Set to Help Stem
Migrant Flow
President also says U.S. will increase deportation efforts




  People look through a section of the U.S.-Mexico border barrier on the beach in Tijuana, Mexico, on June 9. On Monday, President
  Trump said Guatemala was ready to sign a ‘Safe-Third Agreement’ to accept asylum seekers and prevent them from coming to
  the U.S. PHOTO: CESAR RODRIGUEZ`BLOOMBERG NEWS


By Louise Radnofsky
June 18, 2019 1244 am ET

WASHINGTON—President Trump praised Mexico’s eﬀorts to intercept Central American
asylum seekers and said that Guatemala was getting ready to sign an agreement that would
make it a final refuge for people fleeing poverty and violence in the region.

In a pair of tweets Monday night, Mr. Trump said that Guatemala was preparing to sign a “Safe-
Third Agreement,” in an apparent reference to a legal designation that would require Central
American migrants that cross into Guatemala to claim asylum there, blocking those migrants
from lodging claims elsewhere.

Oﬃcials from Guatemala’s Foreign Ministry didn’t immediately respond to requests for
comment, and the White House declined to immediately provide further details.

Mr. Trump also said Monday night that U.S. Immigration and Customs Enforcement would
increase its eﬀorts to remove people in the U.S. without authorization.         '2-,)5
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 425 of 1770
“Next week ICE will begin the process of removing the millions of illegal aliens who have illicitly
found their way into the United States. They will be removed as fast as they come in,” wrote Mr.
Trump.

An administration oﬃcial said there were more than one million immigrants who were subject
to final deportation orders but the orders hadn’t yet been enforced. The administration oﬃcial
said late Monday that enforcing the orders would be a top priority for ICE.

Many of the families who have been traveling through Mexico to the U.S. border have been
coming from Guatemala as well as Honduras and El Salvador. Many say they are fleeing a
combination of endemic poverty, violence and corruption in the region.

    The issue of “safe third country” status remains a major point of contention between the
    U.S. and Mexico, even as the two countries have reached a deal to attempt to stem a flow of
Central American adults and children that U.S. authorities say have brought the southwest
border to a breaking point by arriving each day in the thousands.




Mexico had long resisted U.S. requests that it accept the safe third country status, insisting that
it lacked the resources to uphold such a commitment—but as part of its agreement with the
U.S., Mexico pledged last week that it would take steps to declare itself a safe third country if its
other eﬀorts failed to reduce migrant numbers.

Mexico has said that its ability to uphold its asylum commitments would depend on whether
Guatemala and other Central American countries would also agree to grant asylum to migrants.

Mr. Trump’s tweets on Monday night suggested that the regional framework that Mexico has
been pressing for could be advancing.

“Mexico, using their strong immigration laws, is doing a very good job of stopping people long
before they get to our Southern Border,” wrote Mr. Trump. “Guatemala is getting ready to sign a
Safe-Third Agreement.”

But migrant rights groups have raised significant concerns over Guatemala’s ability to provide
shelter and assistance to asylum seekers crossing into the country from Honduras and El

                                                                                         '2-,)5
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 426 of 1770
Salvador. Charities and civic groups currently provide most of the funding and resources for
such assistance right now.

U.S. oʄcials say the American immigration system is ill-equipped to receive Central American
families seeking asylum, from the moment they turn themselves in to the court adjudication of
their claims. which can take years amid heavy backlogs.

Write to Louise Radnofsky at louise.radnofsky@wsj.com

Appeared in the June 18, 2019, print edition as 'Trump Says Guatemala Is Set to Stem Flow.'



&RS\ULJKW'RZ-RQHV &RPSDQ\,QF$OO5LJKWV5HVHUYHG

7KLVFRS\LVIRU\RXUSHUVRQDOQRQFRPPHUFLDOXVHRQO\7RRUGHUSUHVHQWDWLRQUHDG\FRSLHVIRUGLVWULEXWLRQWR\RXUFROOHDJXHVFOLHQWVRUFXVWRPHUVYLVLW
KWWSVZZZGMUHSULQWVFRP




                                                                                                                                            '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 427 of 1770




                             35(6,'(17,$/0(025$1'$



 3UHVLGHQWLDO0HPRUDQGXPRQ$GGLWLRQDO
 0HDVXUHVWR(QKDQFH%RUGHU6HFXULW\DQG
5HVWRUH,QWHJULW\WR2XU,PPLJUDWLRQ6\VWHP
                                    ,VVXHGRQ$SULO

0(025$1'80)257+($77251(<*(1(5$/
7+(6(&5(7$5<2)+20(/$1'6(&85,7<

68%-(&7$GGLWLRQDO0HDVXUHVWR(QKDQFH%RUGHU6HFXULW\
DQG5HVWRUH,QWHJULW\WR2XU,PPLJUDWLRQ6\VWHP

%\WKHDXWKRULW\YHVWHGLQPHDV3UHVLGHQWE\WKH&RQVWLWXWLRQDQGWKHODZVRIWKH8QLWHG6WDWHV
RI$PHULFDDQGWRHQVXUHWKHVDIHW\DQGWHUULWRULDOLQWHJULW\RIWKH8QLWHG6WDWHVDVZHOODVWR
HQVXUHWKDWWKH1DWLRQ¶VLPPLJUDWLRQODZVDUHIDLWKIXOO\H[HFXWHGLWLVKHUHE\RUGHUHGDVIROORZV

6HFWLRQ3XUSRVH$VQRWHGLQ3URFODPDWLRQVDQGRI1RYHPEHUDQG
)HEUXDU\UHVSHFWLYHO\RXULPPLJUDWLRQDQGDV\OXPV\VWHPLVLQFULVLVDVDFRQVHTXHQFH
RIWKHPDVVPLJUDWLRQRIDOLHQVDFURVVRXUVRXWKHUQERUGHU,Q3URFODPDWLRQRI)HEUXDU\
,GHFODUHGDQDWLRQDOHPHUJHQF\WRDGGUHVVWKHVHFXULW\DQGKXPDQLWDULDQFULVLVDWWKDW
ERUGHU7KDWHPHUJHQF\FRQWLQXHVWRJURZLQFUHDVLQJO\VHYHUH,Q0DUFKPRUHWKDQ
LQDGPLVVLEOHDOLHQVZHUHHQFRXQWHUHGVHHNLQJHQWU\LQWRWKH8QLWHG6WDWHV0DQ\DOLHQVWUDYHOLQ
ODUJHFDUDYDQVRURWKHUODUJHRUJDQL]HGJURXSVDQGPDQ\WUDYHOZLWKFKLOGUHQ7KHH[WHQVLYH
UHVRXUFHVUHTXLUHGWRSURFHVVDQGFDUHIRUWKHVHLQGLYLGXDOVSXOOV86&XVWRPVDQG%RUGHU
3URWHFWLRQSHUVRQQHODZD\IURPVHFXULQJRXU1DWLRQ¶VERUGHUV$GGLWLRQDOO\LOOLFLW
RUJDQL]DWLRQVEHQHILWILQDQFLDOO\E\VPXJJOLQJLOOHJDODOLHQVLQWRWKH8QLWHG6WDWHVDQG
HQFRXUDJLQJDEXVHRIRXUDV\OXPSURFHGXUHV7KLVVWUDWHJLFH[SORLWDWLRQRIRXU1DWLRQ¶V
KXPDQLWDULDQSURJUDPVXQGHUPLQHVRXU1DWLRQ¶VVHFXULW\DQGVRYHUHLJQW\7KHSXUSRVHRIWKLV
PHPRUDQGXPLVWRVWUHQJWKHQDV\OXPSURFHGXUHVWRVDIHJXDUGRXUV\VWHPDJDLQVWUDPSDQWDEXVH
RIRXUDV\OXPSURFHVV

6HF3ROLF\,WLVWKHSROLF\RIWKHH[HFXWLYHEUDQFKWRPDQDJHRXUKXPDQLWDULDQLPPLJUDWLRQ
SURJUDPVLQDVDIHRUGHUO\PDQQHUWKDWSURYLGHVDFFHVVWRUHOLHIRUSURWHFWLRQIURPUHPRYDOIURP
WKH8QLWHG6WDWHVIRUDOLHQVZKRTXDOLI\DQGWKDWSURPSWO\GHQLHVEHQHILWVWRDQGIDFLOLWDWHVWKH
UHPRYDORIWKRVHZKRGRQRW

6HF)XUWKHU6WHSVWR(QKDQFHWKH,QWHJULW\DQG(IILFLHQF\RIWKH([LVWLQJ$V\OXP
6\VWHP:LWKLQGD\VRIWKHGDWHRIWKLVPHPRUDQGXPWKH$WWRUQH\*HQHUDODQGWKH6HFUHWDU\
RI+RPHODQG6HFXULW\DVDSSOLFDEOHVKDOOWDNHDOODSSURSULDWHDFWLRQVWR



                                                                                        '2-,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 428 of 1770




 D SURSRVHUHJXODWLRQVWRHQVXUHWKDWDOLHQVZKRUHFHLYHSRVLWLYHIHDUGHWHUPLQDWLRQVSXUVXDQWWR
VHFWLRQ E  RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW ,1$  86& E  RUVHFWLRQ
RIWKH)RUHLJQ$IIDLUV5HIRUPDQG5HVWUXFWXULQJ$FWRI 86&QRWH DUH
SODFHGLQSURFHHGLQJVFRQGXFWHGXQGHU&)5 F  DQG F  RULIQRWHOLJLEOHIRU
DV\OXPDUHSODFHGLQSURFHHGLQJVFRQGXFWHGXQGHU&)5 F  DQG F  

 E SURSRVHUHJXODWLRQVWRHQVXUHWKDWDEVHQWH[FHSWLRQDOFLUFXPVWDQFHVDOODV\OXPDSSOLFDWLRQV
DGMXGLFDWHGLQLPPLJUDWLRQFRXUWSURFHHGLQJVUHFHLYHILQDODGPLQLVWUDWLYHDGMXGLFDWLRQQRW
LQFOXGLQJDGPLQLVWUDWLYHDSSHDOZLWKLQGD\VRIILOLQJLQDFFRUGDQFHZLWKVHFWLRQ
 G  $ LLL RIWKH,1$ 86& G  $ LLL 

 F SURSRVHUHJXODWLRQVVHWWLQJDIHHIRUDQDV\OXPDSSOLFDWLRQQRWWRH[FHHGWKHFRVWVRI
DGMXGLFDWLQJWKHDSSOLFDWLRQDVDXWKRUL]HGE\VHFWLRQ G  RIWKH,1$ 86& G  
DQGRWKHUDSSOLFDEOHVWDWXWHVDQGVHWWLQJDIHHIRUDQLQLWLDODSSOLFDWLRQIRUHPSOR\PHQW
DXWKRUL]DWLRQIRUWKHSHULRGDQDV\OXPFODLPLVSHQGLQJDQG

 G SURSRVHUHJXODWLRQVXQGHUVHFWLRQ G  RIWKH,1$ 86& G  DQGRWKHU
DSSOLFDEOHVWDWXWHVWREDUDOLHQVZKRKDYHHQWHUHGRUDWWHPSWHGWRHQWHUWKH8QLWHG6WDWHV
XQODZIXOO\IURPUHFHLYLQJHPSOR\PHQWDXWKRUL]DWLRQEHIRUHDQ\DSSOLFDEOHDSSOLFDWLRQIRUUHOLHI
RUSURWHFWLRQIURPUHPRYDOKDVEHHQJUDQWHGDQGWRHQVXUHLPPHGLDWHUHYRFDWLRQRIHPSOR\PHQW
DXWKRUL]DWLRQIRUDOLHQVZKRDUHGHQLHGDV\OXPRUEHFRPHVXEMHFWWRDILQDORUGHURIUHPRYDO

6HF$OORFDWLRQRI,PPLJUDWLRQ2IILFHUV7KH6HFUHWDU\RI+RPHODQG6HFXULW\VKDOO
UHSULRULWL]HWKHDVVLJQPHQWRILPPLJUDWLRQRIILFHUVDQGDQ\RWKHUHPSOR\HHVRIWKH'HSDUWPHQW
DVWKH6HFUHWDU\GHHPVQHFHVVDU\DQGDSSURSULDWHWRLPSURYHWKHLQWHJULW\RIDGMXGLFDWLRQVRI
FUHGLEOHDQGUHDVRQDEOHIHDUFODLPVWRVWUHQJWKHQWKHHQIRUFHPHQWRIWKHLPPLJUDWLRQODZVDQG
WRHQVXUHFRPSOLDQFHZLWKWKHODZE\WKRVHDOLHQVZKRKDYHILQDORUGHUVRIUHPRYDO

6HF*HQHUDO3URYLVLRQV D 1RWKLQJLQWKLVPHPRUDQGXPVKDOOEHFRQVWUXHGWRLPSDLURU
RWKHUZLVHDIIHFW

L WKHDXWKRULW\JUDQWHGE\ODZWRDQH[HFXWLYHGHSDUWPHQWRUDJHQF\RUWKHKHDGWKHUHRIRU

 LL WKHIXQFWLRQVRIWKH'LUHFWRURIWKH2IILFHRI0DQDJHPHQWDQG%XGJHWUHODWLQJWREXGJHWDU\
DGPLQLVWUDWLYHRUOHJLVODWLYHSURSRVDOV

 E 7KLVPHPRUDQGXPVKDOOEHLPSOHPHQWHGLQDPDQQHUFRQVLVWHQWZLWKDSSOLFDEOHODZDQG
VXEMHFWWRWKHDYDLODELOLW\RIDSSURSULDWLRQV

 F 7KLVPHPRUDQGXPLVQRWLQWHQGHGWRDQGGRHVQRWFUHDWHDQ\ULJKWRUEHQHILWVXEVWDQWLYHRU
SURFHGXUDOHQIRUFHDEOHDWODZRULQHTXLW\E\DQ\SDUW\DJDLQVWWKH8QLWHG6WDWHVLWV
GHSDUWPHQWVDJHQFLHVRUHQWLWLHVLWVRIILFHUVHPSOR\HHVRUDJHQWVRUDQ\RWKHUSHUVRQ

                                      '21$/'-75803




                                                                                        '2-,)5
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 1 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 429 of 1770




  A Guatemalan woman and her three daughters at the border fence after crossing into El Paso, Texas, from Ciudad
  Juarez, Mexico. | David Peinado/NurPhoto via Getty Images




  The border is in crisis. Here’s
  how it got this bad.
  There really is something unprecedented — and deadly — happening at
  the US-Mexico border right now. But the threat is to migrants
  themselves.
  By Dara Lind    dara@vox.com       Updated Jun 5, 2019, 1:47pm EDT



  President Trump’s constant temper tantrums about the US-Mexico border have
  become the background noise of his administration. Even as he reaches for
  more and more drastic threats to try to “stop” the flow of unauthorized migrants
  into the US — like the threat of a 5 percent tariff on all goods coming into the US
  from Mexico — it seems that the public (including fellow Republican politicians)
  have an ever harder time taking him seriously.

  But as Trump has raged, something genuinely unprecedented has started
  happening at the border.

                                                                                                       '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 2 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 430 of 1770


  The past several months have seen a huge spike in unauthorized migration,
  especially of families, into the US.

  The government’s capacity to handle an influx of large groups of children and
  families was already under serious strain at the end of 2018. By March,
  politicians of both parties were recognizing it as a humanitarian crisis. And the
  numbers of people coming just keep rising — with 132,887 migrants
  apprehended by Border Patrol after crossing the US-Mexico border (committing
  the misdemeanor of illegal entry) in May 2019.

  This isn’t a manufactured crisis, or a politically engineered one, as some
  Democrats and progressives have argued. If it were, it would be easier to solve.

  What’s happening at the border is the result of a regional crisis in which — if
  current rates continue — close to 1 percent of the entire population of
  Guatemala and Honduras will attempt to immigrate to the US this year. The
  Mexican government, meanwhile, is vacillating between humanitarian rhetoric
  and militarized crackdowns, US border officials are openly begging for help, and
  Trump himself is throwing the mother of all temper tantrums.

  Trump’s threats will likely cause massive collateral damage throughout North
  America and aren’t even likely to stop people from arriving at the US-Mexico
  border, his stated goal. But that doesn’t mean there isn’t a problem here, or
  even a crisis. It just means it’s not one that’s going to be solved anytime soon.

  1) Is there an unprecedented surge of unauthorized
  migration into the US?
  Yes — or at least, probably. But of a specific kind.

  Three things are simultaneously true:

    • The total number of people coming into the US without papers is still lower than it was
      for most of the 20th century, and substantially lower than its turn-of-the-century peak.

    • The total number of people coming into the US without papers is now higher than it’s
      been since early 2007, before the Great Recession.


                                                                                    '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 3 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 431 of 1770


    • The number of people coming into the US without papers who can’t simply be
      detained and deported — children, families, and asylum seekers — is almost certainly
      unprecedented.




                                                                         (https://
                                                                         url=http
                                                                           3A%
                                                                           2F%
                                                                         2Fwww
                                                                         2F2019
                                                                          2F4%
                                                                         2F11%
                                                                         2F1829
                                                                         2Fbord
                                                                         immigra
                                                                          illegal-
                                                                         asylum
                                                                         central-          嗯
                                                                         america(https://(http://w
                                                                         mexicou=httpsurl=http
                                                                         trump% 3A%       3A%
                                                                         3Futm_ 2F%       2F%
                                                                         3Dsocia2Fwww2Fwww
                                                                         26utm_2F20192F2019
                                                                         3Dtwitte2F4% 2F4%
                                                                           3A% 2F11%2F11%
                                                                         20Bord2F18292F1829
                                                                         20Patro2Fbord2Fbord
                                                                         20apprimmigraimmigra
                                                                           2C% illegal- illegal-
                                                                         20Octoasylumasylum
                                                                         202011central-central-
                                                                         presentamericaamerica
                                                                           3A%       i       i




                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 4 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 432 of 1770


  By this point, it’s not just that there are more children and families coming than
  have in recent years. There is substantial evidence that the raw number of
  children and families entering the US is higher than it’s ever been.

  We don’t have apples-to-apples data. Right now, DHS separately counts
  “unaccompanied alien children” who come without their parents, and migrants
  who come in “family units” of one or more parents with one or more children.
  Before 2011, though, it combined juveniles who came with parents and juveniles
  who came without them — and simply counted parents traveling with their
  children as adults.

  We do know, however, that very few of all migrants apprehended were juveniles
  in the early 2000s compared to today — so even during peak unauthorized
  migration, rarely more than 100,000 juveniles a year were crossing. And the
  majority of those were coming without their parents. So if the statistics had been
  kept in the same way in the early 2000s that they are now, they almost certainly
  wouldn’t have shown more than 150,000 unaccompanied children and family
  units coming into the US even during peak years.

  So far in fiscal year 2019, with four months to go, nearly 390,000 children and
  parents have been apprehended. Nearly 96,000 unaccompanied children and
  family members were apprehended in the month of May alone.

  2) Why can’t all border crossers simply be deported?
  The US border enforcement system is built to apprehend people who are trying
  to sneak into the US, and return them to their home country as quickly as
  possible.

  For most of US history, apprehended migrants were just informally returned to
  Mexico. In the mid-2000s, the US started formally deporting apprehended
  migrants instead — using “expedited removal,” which allowed people who got
  caught entering the US to get deported without going before an immigration
  judge. Typically, a migrant would be apprehended by Border Patrol officials,




                                                                                    '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 5 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 433 of 1770


  transferred to Immigration and Customs Enforcement (ICE) custody within 72
  hours, and deported once a deportation order could be signed.

  But there are extra legal protections built into US law and policy for asylum
  seekers — who can’t simply be deported — and for vulnerable groups, including
  children and families, who can’t simply be detained.

  Asylum seekers — whether they have presented themselves at a port of entry to
  ask for asylum (breaking no US law) or crossed into the US between ports of
  entry (committing the misdemeanor of illegal entry) and evoked their right to
  asylum after being apprehended by a Border Patrol officer — can’t be deported
  until they’ve been screened by an asylum officer to see if they have a “credible
  fear” of persecution. Unaccompanied children from non-Mexican countries have
  to be transferred to the care of the Department of Health and Human Services
  within 72 hours and are guaranteed immigration court hearings. Families, under
  a 2015 court ruling, can’t be detained indefinitely; generally, the government has
  to release them after about 20 days.

  In all three cases, the “detain, then deport” system doesn’t work. The system is
  overloaded with people it wasn’t designed to handle.

  3) Why are people coming to the United States to begin
  with?
  The simplest answer is probably the truest: because things are bad enough for
  them in their home countries of Guatemala, Honduras, and El Salvador that
  they’ve decided to risk the journey to the US, and whatever treatment awaits
  them here, for a chance in America.




                                                                                    '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 6 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 434 of 1770




  A group of Hondurans sleep as they wait to board a bus that will take them out of Honduras in April 2019. Unless
  stopped by Mexican authorities — which is plausible — many will likely head to the United States, as previous
  “caravans” of Honduran migrants have. | Orlando Sierra/AFP/Getty Images




  US law slices migrants into categories. People seeking to migrate for economic
  reasons or to reunite with family might have a way to migrate to the US legally,
  but they’re not allowed legal status if they arrive without papers. People fleeing
  persecution have the right once on US soil to apply for asylum, whether they
  have papers or not.

  The Trump administration claims that very few of the people coming to the US
  now are genuine asylum seekers, pointing to the fairly low rate of success of
  asylum claims in immigration court (10 to 15 percent for Northern Triangle
  countries) as evidence that these aren’t “real” asylees, or even to claim that
  most of them are outright frauds.

  In practice, though, it’s often hard to determine a single reason that a given
  migrant is leaving — much less a group of hundreds of them, or a monthly flow
  of tens of thousands. The same people facing dire poverty can also be
  persecuted by their governments for their political views; someone might decide
  to leave because their crops are failing, but decide when to leave based on a
  threat to their lives.

  The most pressing problem in Honduras and El Salvador continues to be
  violence, specifically gang violence. (El Salvador has reduced its homicide rate
  substantially, and migration to the US has declined sharply since last summer.)
  Victimization by gangs isn’t as solid a basis for an asylum claim as victimization


                                                                                                           '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 7 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 435 of 1770


  by the government, and the Trump administration is trying to make it even
  harder to claim asylum due to gang violence.

  Guatemala, which has seen the biggest increase in migration to the US in the
  current surge, is generally more beset by crushing poverty than gang violence.
  (Domestic violence is endemic in all three countries.) Poverty, no matter how
  dire, isn’t grounds to seek asylum. But it’s hard to disentangle the poverty of the
  Guatemalan highlands from concerns about the government’s treatment of
  indigenous peoples, or the poor situation of the region’s farmers from
  oppression of community and environmental activists challenging the
  government’s land use policies.

  Many of these migrants are choosing to come to the US rather than staying in
  Mexico because the US offers them a better opportunity to make money and
  support their families, in addition to being substantially safer, and US law allows
  asylum claims from migrants who pass through Mexico. (Asylum seekers who
  try to enter the US from Canada have to stay in Canada.) Many asylum seekers
  also have relatives in the US already. That doesn’t mean they don’t also have
  valid asylum claims.

  Further complicating all of this, migrants themselves don’t necessarily know
  what asylum is or why they might or might not qualify for it. Some migrants I’ve
  spoken to believed you could get asylum simply by having a relative in the US
  — or that if you had no family in the US, you couldn’t get asylum. (Neither is the
  case.) People traveling in the “caravan” last fall often told reporters they were
  coming to the US to work.

  To the US government (and immigration hawks), both of these are indicators
  that these aren’t “real” asylum seekers. To advocates and immigration lawyers,
  they’re evidence that people move between countries for complex reasons, and
  that some who might qualify for asylum might not even know it without help from
  a lawyer.

  4) Why are more people coming now?


                                                                                    '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 8 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 436 of 1770


  Trump’s first few months in office set records for how few people were caught
  trying to enter the US from Mexico, something he continued to brag about even
  as apprehension levels began to rise again in summer and fall 2017. (The claim
  made by Trump critics that unauthorized migration is at “historic lows” is based
  on the fact that yearly apprehension rates are still low in comparison to the pre-
  recession era, but apprehensions have been rising pretty much every month
  since April 2017.) And building on a trend that had become noticeable since the
  border crisis of summer 2014, the people who were coming were
  unaccompanied children and, increasingly, families.

  By September 2018, DHS officials were raising alarms about the number of
  children and families coming into the US, and warning that the system was
  overwhelmed. Apprehensions continued to climb through the fall. Then in
  February, they skyrocketed.




  Large groups, like this group of 100, have become increasingly common at the US/Mexico border — contributing to the
  rapid spike in apprehensions of migrants in the past few months. | David Peinado/NurPhoto via Getty Images




                                                                                                        '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 9 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 437 of 1770


  The rapid increase from the beginning of 2019 to now still isn’t fully understood.
  It appears to stem from a shift in smuggling tactics and capacity. (While human
  smuggling is illegal, it’s used by asylum seekers who feel they have no other
  choice as well as people migrating for economic reasons.)

  The rise of “express route” buses that can take hundreds of migrants at a time
  through Mexico in five or six days appears to be a factor. Many migrants who
  might have felt the chance of arriving in the US wasn’t worth the risks of a
  grueling and dangerous journey on foot through Mexico may be changing their
  calculus now that the risk is lower. Similarly, anecdotal reports indicate that
  smugglers are offering discounts for migrants who bring their children.

  The other factor is Mexico. The government of Andrés Manuel López Obrador
  (who took office in December) has tried to marry rhetoric about a new
  humanitarian approach to migration with a desire to stay on the Trump
  administration’s good side. In December, Mexico made it much easier for
  Central American migrants seeking to travel to the US to get temporary
  “humanitarian visas” that allowed them 90 days of legal status in Mexico.

  The Mexican government wasn’t prepared for how many Central Americans
  would seek the visas, and shut down the program rapidly. But American officials
  suspect the humanitarian visas made it much easier for Central Americans
  already in Mexico to come to the US, and may have influenced more to come.

  5) Is the US system stretched to the “breaking point”?
  It is apparent that the needs of migrants in custody have overwhelmed DHS
  capacity.

  The department is redirecting resources from other things to the border, much
  like it would in a natural disaster. Customs and Border Protection has detailed a
  few hundred port officers to help Border Patrol agents care for families and
  children — slowing down the processing of people and vehicles at ports of entry
  accordingly, and causing hours-long lines across some international bridges.
  The department has called for volunteers from other agencies to help.


                                                                                    '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 10 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 438 of 1770


  But they’re still swamped. On a call in June, one Customs and Border Protection
  official said, “when we have 4,000 people in custody, we consider that high.
  When we have 6,000, we consider it a crisis. Right now, we have 19,000 people
  in custody. It’s just off the charts.”

  In May, DHS’s inspector general office found that as many as 900 people
  were being held in a Border Patrol facility built for 125 people. One cell, with a
  listed maximum capacity of 12 people, held 76.

  In March, CBP agents in El Paso kept some families in a temporary holding pen
  under a bridge, with some families claiming they were kept there for several
  days. The holding pen was shut down at the end of March, after pictures of it
  attracted widespread shock and outrage, but CBP agents encouraged reporters
  to get pictures of it — pointing to it as an example of what they were forced to
  do because they had no other choice.

  It’s difficult to determine whether that’s true, because it’s really about
  counterfactuals — what else the Trump administration could have done in the
  past to prepare for this, or what other things it could be doing now. (A world in
  which Trump spent as much time and money on processing centers for migrant
  families as he spent on a wall would look very different.)

  CBP has warned for months that it isn’t able to house and process the current
  population coming into the US, and that it has nowhere to put people between
  when they turn themselves in to Border Patrol agents and when they are
  released.

  The deaths of several children in Border Patrol custody have highlighted the
  lack of appropriate care in Border Patrol facilities. Congress included funds in its
  February appropriations bill to help Border Patrol provide food and shelter for
  migrant families in El Paso, but there are far more families and children coming
  now than the February bill anticipated.

  Releasing asylum seekers from custody isn’t as easy as letting them out. Unlike
  immigrants who are arrested by ICE while living in the United States, many


                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 11 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 439 of 1770


  newly arrived asylum seekers aren’t familiar with the US, often speak neither
  English nor Spanish, and may not have appropriate clothing or funds for bus
  fare. They are usually released with instructions to check in with an ICE agent at
  a field office that could be states away. There are nonprofit organizations that
  can help acclimate families and get them to their destination, but that too
  requires advance notification and effort. When the government simply dumps
  people outside bus stations, they end up lost, cold, and confused.

  6) Have the Trump administration’s actions contributed to
  the crisis?
  Trump and DHS officials say that “legitimate” asylum seekers ought to have no
  reason to enter illegally, and even attempted to ban people who crossed
  between ports of entry from seeking asylum. (The ban was quickly struck down
  in court). But since last summer, the administration has restricted asylum
  seekers trying to present themselves at ports of entry, allowing in only a fraction
  each day of the people who are waiting — a policy called “metering” or “queue
  management.”




                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 12 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 440 of 1770



  This Honduran woman and her children wait in one of the shelters in Tijuana for migrants trying to cross into the United
  States. Hundreds of migrants are waiting to be allowed to present themselves legally to claim asylum at the port of entry
  at San Ysidro. Under the Trump administration’s “metering” policy, the wait has sometimes taken months. | Mario
  Tama/Getty Images




  Metering varies from port to port (see this article to read about the policy in
  depth), but at the most popular ports of entry, it’s forced migrants to wait weeks
  or months before they can step onto US soil and exercise their right to claim
  asylum. Faced with such a wait — sometimes in dangerous Mexican border
  towns — it’s logical that a migrant might choose to cross illegally to present their
  asylum claim instead.

  As the number of people caught coming into the US between ports of entry
  illegally has spiked, the number of “inadmissible” migrants, who come to a port
  of entry and are found not to have valid legal status, has stayed flat. Many
  Trump critics point to metering as the root of the discrepancy — and accuse
  Trump of manufacturing a crisis by forcing people to cross illegally, then
  panicking when they do.

  It’s clear that at least some migrants are crossing illegally only because they
  can’t cross legally, but it’s extremely likely that the number of illegal entries
  would be climbing even without the metering policy.

  There have always been many fewer asylum seekers coming to ports of entry
  than crossing between them. That’s especially true in the Rio Grande Valley,
  which has been the epicenter of child and family migration for the past decade.

  Where migrants cross into the US isn’t usually their choice to make; it’s the
  choice of the smuggler facilitating their arrival. The emergence of new drop-off
  points for large groups of migrants like Antelope Wells, New Mexico, and
  Lukeville, Arizona, isn’t the result of democratic decision-making by migrants —
  those locations are the endpoints of smuggling routes. And they’re between, not
  at, ports of entry.




                                                                                                             '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 13 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 441 of 1770


  7) Is Trump right that Mexico and the Northern Triangle
  countries aren’t doing anything to stop migrants from
  reaching the US?
  No.




  Mexican soldiers help string wire across the border fence in Juarez — part of the Mexican government’s broader
  cooperation with the Trump administration in deterring and interdicting migrants. | David Peinado/NurPhoto via Getty
  Images




  Trump appears to be mad that Northern Triangle countries aren’t doing more to
  stop their citizens from leaving, which is not a thing that governments are
  supposed to do under general human rights principles, and also, more to the
  point, not a thing that governments can do without a massive investment of
  time, personnel, and infrastructure. Trump is asking governments that can’t
  even guarantee the safety and well-being of their citizens to monitor those
  citizens’ whereabouts perfectly.



                                                                                                           '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 14 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 442 of 1770


  Guatemala, Honduras, and El Salvador have cooperated with the US on
  security measures; a new “compact” allowing joint policing operations between
  the four countries was signed by then-Homeland Security Secretary Kirstjen
  Nielsen and her Central American counterparts in April — shortly before Nielsen
  was fired.

  The Mexican situation is more complicated. The Mexican government’s brief
  expansion of humanitarian visas in December really did make it easier for
  Central Americans to enter and move through Mexico to the US, so it would
  make sense for the Trump administration to be mad at them over that.

  But the Mexican government reversed its visa policy as soon as it became clear
  how many migrants were coming in. And since then, it’s been extremely
  cooperative — even deferential — with the US.

  Metering only works because of Mexican officials stopping asylum seekers
  before they can set foot on US soil. Under the “Migrant Protection Protocols,”
  Mexican officials have allowed the US to force nearly 9,000 Central Americans
  to return to Mexico and wait for their asylum cases to be resolved.

  In January, as a large caravan of migrants prepared to cross into a US port in
  Texas, a group of Mexican law enforcement officials surrounded them and
  detained them at an empty factory, letting out only a few a day to seek asylum;
  when unrest broke out at the factory, the asylum seekers were dispersed on
  buses to towns farther from the border.

  On a couple of occasions, Mexican officials have even deployed the military to
  the isthmus connecting Mexico and Guatemala to “contain” migrants.

  Trump administration officials not named Donald Trump generally acknowledge
  Mexico’s cooperation, even if they say they’d like Mexico to do more. Trump
  himself, however, appears to be unshakable in the belief he’s held since 2015:
  that the government of Mexico is at fault for anyone arriving in the US without
  papers.



                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 15 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 443 of 1770


  8) Will cutting off aid to the Northern Triangle countries
  help?
  Almost certainly not.

  It’s not exactly clear what the parameters of the State Department’s Saturday
  announcement that it was cutting off aid actually are — in particular, there
  seems to be confusion about whether it applies to contracts that have already
  been signed. But because the State Department (reportedly under pressure
  from the Office of Management and Budget, under Trump’s acting Chief of Staff
  Mick Mulvaney) had been slow-walking aid from 2018, not to mention 2019,
  that’s still hundreds of millions of dollars potentially lost.

  Aid is traditionally seen as an important way to curb emigration, under the logic
  that people will be less likely to leave their countries if they’re safer and more
  able to make a living there. (In practice, improving someone’s financial situation
  can in the short term make them more likely to migrate, but security aid that
  reduces violence in a country has been shown to decrease emigration.)

  Even Trump administration officials have endorsed this point of view — from
  former Homeland security secretary and Chief of Staff John Kelly, who bragged
  that the Trump administration was doing more than previous administrations to
  help the region, to CBP Commissioner Kevin McAleenan — now acting
  secretary of DHS — who responded to a previous Trump threat to cut off aid by
  telling CBS that the US needed to invest in Central America.




                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 16 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 444 of 1770




  A father waits with his daughter to board a bus that will take them out of Honduras to Guatemala — and from there to
  Mexico and (possibly) the United States. According to some estimates, the number of Hondurans and Guatemalans
  apprehended at the US/Mexico border this year will reach almost 1 percent of those countries’ populations.
  Sierra/AFP/Getty Images




  If the aid cutoff includes security aid, that would likely be immediately
  counterproductive, because it would make it much harder for the US to conduct
  anti-smuggling and anti-trafficking operations in the region — and much harder
  for the governments of the Northern Triangle countries to do that themselves.

  The aid cutoff also threatens to damage the US-Mexico relationship. The López
  Obrador government has maintained a rhetorical commitment to a “Marshall
  Plan”-style investment in Central America — and the US’s rhetorical agreement
  that such development was necessary helped justify Mexico’s cooperation on
  immigration crackdowns. With the aid cutoff, the Trump administration is
  sending the message that it doesn’t actually agree with Mexico’s vision for the
  region — just as it ramps up pressure on Mexico to do more to target Central
  American migrants as a way to help Trump.

  9) What are other solutions?
  The answer to this question depends on what you see as the problem.
  Immigration hawks see it as too many people coming into the US without papers
  whose asylum claims won’t ultimately prevail; immigration doves see the
  problem as the conditions in Central America that migrants are fleeing, and the
  conditions in which they’re held while in the US.

  There are plenty of ideas in the former category. The problem is that the ideas
  are not getting the support they would need to actually happen.

                                                                                                           '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 17 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 445 of 1770


  The US would like to get Mexico to sign a “safe third country” agreement that
  would allow the US to deny asylum to Central Americans, but Mexico has no
  interest in that. The Trump administration wants to get Congress to deport
  Central American children without hearings and override the court settlement
  that prevents long-term family detention, but House Democrats aren’t biting. The
  White House wants to change the intentionally generous “credible fear”
  standard in asylum screening interviews so that fewer people are allowed to
  stay and apply for asylum (increasing the risk that legitimate asylum claimants
  will get returned to danger), but the legal concerns about that are so intense that
  it might have to purge generally like-minded officials from the Department of
  Homeland Security to carry out the plan.

  In the latter category, it’s easy to point to things that the administration should
  stop doing, like keeping families outdoors in cage-like holding pens. A
  humanitarian agenda could also include more case management outside of
  detention, to increase the odds that families show up to hearings, or even
  broader access to counsel in immigration proceedings (which isn’t guaranteed
  under current law).

  But it’s not clear how much money the administration would need to invest in
  order to take proper care of the families coming in now, or how quickly that
  could be done — and it’s not clear how many more families are going to come in
  the coming months.

  The old consensus that the US needed to help address the “root causes” of
  migration, by investing in the Northern Triangle countries and making it more
  appealing for people to stay, was never supposed to be an immediate solution
  to anything. Of course, Trump’s view of migration makes it less likely that
  anyone will be able to start work on long-term solutions that might bear fruit
  down the road. It is almost certainly, in the meantime, going to get worse before
  it gets better.




                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox Page 18 of 18
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 446 of 1770




    EXPLAINERS                                        EXPLAINERS


    The House just passed a                           Trump’s racist tirades
    $15 minimum wage. It                              against “the Squad,”
    would be the first                                explained
    increase in a decade.



    EXPLAINERS


    The controversy over whether the media should call
    Trump’s racist tweets “racist,” explained



                                  View all stories in Explainers




                                                                                     '2-,)5


https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
               EXECUTIVE         OFFICE
                 Case 1:20-cv-00116-EGS    FOR85IMMIGRATION
                                        Document                       RofEVIEW
                                                 Filed 03/27/20 Page 447   1770
                              ADJUDICATION STATISTICS
                                           Credible Fear and Asylum Process:
                                       Fiscal Year (FY) 2008 – FY 2019 Quarter 2
    Out of 100 aliens who were to claim a credible fear…1

                                                    OPTION FOR EOIR TO REVIEW A NEGATIVE FEAR FINDING
 CREDIBLE FEAR INTERVIEW                            7 cases are closed3
 United States Citizenship and                      3 credible fear claimants would not request review by                       Alien Is
 Immigration Services (USCIS)                       an immigration judge (IJ)
                                                                                                                                Removed
 would refer 81 credible fear
 claimants to EOIR                                  9 credible fear claimants
 (81% of claims referred to   EOIR)2                would request review by an IJ


                                                    CREDIBLE FEAR REVIEW (CFR)4
                                                    IJs would find credible fear for
                                                    2 credible fear claimants
                                                    (IJs find credible fear in 21% of CFRs)
 REMOVAL PROCEEDINGS
 EOIR would receive and
 complete 83 I-862 cases5                                                … only 14 out of 100 would be granted asylum.
 originating from credible
 fear claims
                                                                                                                  Never Referred
                                                                                                                  to EOIR


                                                                                                                  Referred, but
 ASYLUM APPLICATION                                                                                               Never Filed Asylum
 44 credible fear claimants
 would file for asylum
                                                          ? ? ? ? ? ? ? ?                                         (24 ordered
                                                                                                                  removed in
 (Of completed I-862 cases originating from a
 credible fear claim made to USCIS, 53 percent of
 aliens filed for asylum)
                                                      ? ? ? ? ? ? ? ? ? ?                                         absentia)


                                                      ? ? ? ? ? ?
                                                                                                                  Referred & Filed,
                                                                                                                  but Not Granted (4
 ASYLUM DECISION                                                                                                  ordered removed in
 IJs would grant asylum to only                                                                                   absentia)
 14 credible fear claimants and
 would not grant asylum to 30
 credible fear claimants                                           ? ? ? ?                                        Referred, Filed, &
 (Of completed I-862 cases originating from a                                                                     Granted Asylum
 credible fear claim made to USCIS, IJs grant
 asylum 17 percent of the time)
EOIR Data Generated: April 23, 2019                                      withdrawn or an alien is found to be ineligible for the credible fear
1 Percentages used in assessing this population may change as more       process.
cases are completed over time and because some cases may be              4 If USCIS finds that an alien has not established a credible fear, the

reopened.                                                                alien may request review of that finding by an IJ. If the IJ finds that an
2 Based on USCIS data (generated April 26, 2019). Includes claims        alien has established a credible fear, then the alien (unless the alien
referred to EOIR in which USCIS did not make a credible fear finding                                             '2-,)5
                                                                         is a stowaway) is placed in removal proceedings.
because it could not obtain an interpreter.                              5 Includes completed removal, exclusion, and deportation case types.
3 Closed cases include those in which a claim is dissolved or
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 448 of 1770




                                                                     '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 449 of 1770




                                            )$&76+((76


    2XU1DWLRQ¶V:HDN$V\OXP/DZVDUH
  (QFRXUDJLQJDQ2YHUZKHOPLQJ,QFUHDVH,Q
            ,OOHJDO,PPLJUDWLRQ
                                           ,00,*5$7,21

                                      ,VVXHGRQ1RYHPEHU

³:HZLOOQRWUHVWXQWLORXUERUGHULVVHFXUHRXUFLWL]HQVDUHVDIHDQGZHILQDOO\HQGWKH
LPPLJUDWLRQFULVLVRQFHDQGIRUDOO´

President Donald J. Trump

0,686('$6</80/$:6)ODZVLQRXUDV\OXPV\VWHPDOORZLOOHJDODOLHQVZLWKPHULWOHVV
FODLPVWRFURVVRXUERUGHUVDQGUHPDLQKHUHIRU\HDUV

   x    2XU1DWLRQ¶VDV\OXPODZVKDYHDOORZHGLOOHJDODOLHQVZLWKPHULWOHVVFODLPVWRHDVLO\HQWHUDQG
        VWD\LQWKH8QLWHG6WDWHVZKLOHDZDLWLQJOHJDOSURFHHGLQJV
   x    $V\OXPVHHNHUVDWWKHERUGHURQO\KDYHWRPHHWWKHORZEDUIRUHVWDEOLVKLQJD³FUHGLEOHIHDU´RI
        UHWXUQLQJXQGHUZKLFKWKH\PXVWVKRZD³SRVVLELOLW\´WRTXDOLI\IRUDV\OXP
            o   $OLHQVZKRFODLPDFUHGLEOHIHDURIUHWXUQLQJGRQRWKDYHWRSURYLGHDQ\YHULILFDWLRQRU
                FRUURERUDWLRQRIWKHLUFODLPVLQRUGHUWRUHFHLYHDSRVLWLYHGHWHUPLQDWLRQDQGEHUHOHDVHG
                LQWRWKHLQWHULRURIWKH8QLWHG6WDWHV
   x    $VDUHVXOWLOOHJDODOLHQVZLWKPHULWOHVVFDVHVWKDWDUHUHOHDVHGIURPGHWHQWLRQDUHDEOHWRUHPDLQ
        LQRXUFRPPXQLWLHVIRU\HDUVZKLOHWKHLUFDVHVDUHOLWLJDWHGLQLPPLJUDWLRQFRXUWV


$129(5:+(/0,1*685*(2XUFRXQWU\IDFHVDJURZLQJDQGRYHUZKHOPLQJVXUJHRI
LOOHJDODOLHQVVHHNLQJWRWDNHDGYDQWDJHRIRXUZHDNDV\OXPODZV

   x    7RGD\DSSUR[LPDWHO\RQHLQLOOHJDODOLHQVDUULYLQJDWRXUVRXWKHUQERUGHUFODLPVDFUHGLEOH
        IHDURIUHWXUQXSIURPRQHRXWRIHYHU\SULRUWR
            o   6LQFHWKHVHFODLPVKDYHVSLNHGE\SHUFHQW




                                                                                                  '2-,)5
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 450 of 1770



            o   7KLVVWDJJHULQJLQFUHDVHKDVFRQWULEXWHGWRDEDFNORJRIKXQGUHGVRIWKRXVDQGVRIFDVHV
                LQRXULPPLJUDWLRQFRXUWV
   x    7KLVVXUJHLVRQO\JURZLQJZLWKUHSRUWVVKRZLQJWKDWDV\OXPUHTXHVWVDWWKHVRXWKHUQERUGHUKDYH
        UHFHQWO\LQFUHDVHGIURPSHUZHHNWRDSSUR[LPDWHO\SHUZHHN
   x    86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV 86&,6 SURFHVVHGDSSUR[LPDWHO\FUHGLEOH
        IHDUFODLPVWKLVODVWILVFDO\HDU )< VXUSDVVLQJWKHUHFRUGVHWLQ)<
            o   ,Q)<86&,6UHFHLYHGDSSUR[LPDWHO\QHZDV\OXPUHTXHVWVIURPWKRVH
                DGPLWWHGOHJDOO\FRPSDUHGWRRQO\LQ
            o   ,PPLJUDWLRQFRXUWVUHFHLYHGDSSUR[LPDWHO\DV\OXPUHTXHVWVLQ)<
                FRPSDUHGWRRQO\LQ)<


$'5,9,1*)$&725,1,//(*$/,00,*5$7,217KHVWDQGDUGVWKDWDSSO\WRWKH
FUHGLEOHIHDUSURFHVVLVDPDMRUGULYHURIRXU1DWLRQ¶VLPPLJUDWLRQFULVLV

   x    :KLOHWKHUHKDVEHHQDQHQRUPRXVVSLNHLQFUHGLEOHIHDULQLWLDWHGFODLPVUHODWLYHO\IHZDV\OXP
        FODLPVKDYHXOWLPDWHO\EHHQIRXQGWREHPHULWRULRXV
   x    $SSUR[LPDWHO\SHUFHQWRIDOLHQVDUULYLQJIURP*XDWHPDOD+RQGXUDVDQG(O6DOYDGRUSDVVHG
        LQLWLDOFUHGLEOHIHDUVFUHHQLQJVEXWRQO\SHUFHQWRIWKRVHZHUHJUDQWHGDV\OXP
   x    7KHUHKDVEHHQDPDMRULQFUHDVHLQWKHQXPEHURILOOHJDODOLHQIDPLO\XQLWVDUULYLQJDWRXUERUGHU
        DQGIDPLO\XQLWVQRZPDNHXSDVLJQLILFDQWSHUFHQWDJHRIFUHGLEOHIHDUFODLPV
            o   7KHQXPEHURIIDPLO\XQLWVDSSUHKHQGHGE\86&XVWRPVDQG%RUGHU3URWHFWLRQKDV
                LQFUHDVHGSHUFHQWGXULQJWKHSDVWILYH\HDUV
            o   )DPLO\XQLWVPDNHXSDERXWSHUFHQWRIDOOFUHGLEOHIHDULQLWLDWHGDV\OXPFODLPV
            o   $VDUHVXOWRIORRSKROHVQHDUO\DOODV\OXPVHHNHUVLQIDPLO\XQLWVDUHSHUPLWWHGE\WKH
                'HSDUWPHQWRI+RPHODQG6HFXULW\WRUHPDLQLQWKH8QLWHG6WDWHVSHQGLQJWKHLUDV\OXP
                KHDULQJ




                                                                                                '2-,)5
6RXWKZHVW%RUGHU0LJUDWLRQ)<_86&XVWRPVDQG%RUGHU3URWHFWLRQ  3DJHRI
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 451 of 1770


     Official website of the Department of Homeland Security
      KWWSVZZZIDFHERRNFRP&%3JRY                KWWSVLQVWDJUDPFRPFXVWRPVERUGHU       KWWSVZZZIOLFNUFRPSKRWRVFESSKRWRV         KWWSVWZLWWHUFRPFES
  KWWSVZZZOLQNHGLQFRPFRPSDQ\"WUN W\DK                    KWWSVZZZ\RXWXEHFRPXVHUFXVWRPVERUGHUSURWHFW



                                      U.S. Customs and
                                      Border Protection
                                      (/)
               




6RXWKZHVW%RUGHU0LJUDWLRQ)<




86%RUGHU3DWURO6RXWKZHVW%RUGHU$SSUHKHQVLRQV)<

   86%3            'HPRJUDSKLF              2&7          129       '(&        -$1        )(%      0$5        $35        0$<        -81        -8/       $8*        6(3        7RWDO
                   8QDFFRPSDQLHG
                                                                                                                     
 6RXWKZHVW $OLHQ&KLOG
  %RUGHU    )DPLO\8QLWV                                                                                   

                   6LQJOH$GXOW                                                                            

   6RXWKZHVW%RUGHU7RWDO
                                                                                                          
       $SSUHKHQVLRQV

 )DPLO\8QLWUHSUHVHQWVWKHQXPEHURILQGLYLGXDOV HLWKHUDFKLOGXQGHU\HDUVROGSDUHQWRUOHJDOJXDUGLDQ DSSUHKHQGHGZLWKDIDPLO\PHPEHUE\
WKH86%RUGHU3DWURO

,Q$XJXVWSHRSOHZHUHDSSUHKHQGHGEHWZHHQSRUWVRIHQWU\RQWKH6RXWKZHVW%RUGHUFRPSDUHGZLWKLQWKHPRQWKRI-XO\DQGLQ
-XQH,Q)<DWRWDORILQGLYLGXDOVZHUHDSSUHKHQGHGEHWZHHQSRUWVRIHQWU\RQRXU6RXWKZHVW%RUGHU

)RUEUHDNGRZQE\6HFWRUYLVLW86%36RXWKZHVW%RUGHU$SSUHKHQVLRQVE\6HFWRU QHZVURRPVWDWVVZERUGHUPLJUDWLRQXVESVZERUGHU
DSSUHKHQVLRQV

2IILFHRI)LHOG2SHUDWLRQV6RXWKZHVW%RUGHU,QDGPLVVLEOHV)<
   )LHOG
                    'HPRJUDSKLF              2&7         129        '(&        -$1        )(%     0$5        $35        0$<       -81        -8/       $8*         6(3       7RWDO
 2SHUDWLRQV




                                                                                                                                                          '+6,)5
KWWSVZZZFESJRYQHZVURRPVWDWVVZERUGHUPLJUDWLRQ                                                                                                             
6RXWKZHVW%RUGHU0LJUDWLRQ)<_86&XVWRPVDQG%RUGHU3URWHFWLRQ  3DJHRI
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 452 of 1770


   )LHOG
                'HPRJUDSKLF       2&7     129       '(&       -$1      )(%     0$5       $35      0$<       -81      -8/      $8*      6(3      7RWDO
 2SHUDWLRQV
               8QDFFRPSDQLHG
                                                                                                               
               $OLHQ&KLOG

               )DPLO\8QLWV                                                             
 6RXWKZHVW
  %RUGHU    6LQJOH$GXOWV                                                               

               $FFRPSDQLHG
                                                                                                                          
               0LQRU&KLOG

    6RXWKZHVW%RUGHU7RWDO
                                                                               
        ,QDGPLVVLEOHV

 )DPLO\8QLWUHSUHVHQWVWKHQXPEHURILQGLYLGXDOV HLWKHUDFKLOGXQGHU\HDUVROGSDUHQWRUOHJDOJXDUGLDQ GHHPHGLQDGPLVVLEOHZLWKDIDPLO\
PHPEHUE\WKH2IILFHRI)LHOG2SHUDWLRQV

  $FFRPSDQLHG0LQRU&KLOGUHSUHVHQWVDFKLOGDFFRPSDQLHGE\DSDUHQWRUOHJDOJXDUGLDQDQGWKHSDUHQWRUOHJDOJXDUGLDQLVHLWKHUD86&LWL]HQ
/DZIXO3HUPDQHQW5HVLGHQWRUDGPLVVLEOHDOLHQDQGWKHFKLOGLVGHWHUPLQHGWREHLQDGPLVVLEOH

,Q$XJXVWSHRSOHSUHVHQWLQJWKHPVHOYHVDWSRUWVRIHQWU\RQWKH6RXWKZHVW%RUGHUZHUHGHHPHGLQDGPLVVLEOHFRPSDUHGZLWKLQWKH
PRQWKRI-XO\DQGLQ-XQH,Q)<SHRSOHSUHVHQWLQJWKHPVHOYHVDWSRUWVRIHQWU\RQWKH6RXWKZHVW%RUGHUZHUHGHHPHGLQDGPLVVLEOH

2)2LQDGPLVVLELOLW\PHWULFVLQFOXGHLQGLYLGXDOVHQFRXQWHUHGDWSRUWVRIHQWU\ZKRDUHVHHNLQJODZIXODGPLVVLRQLQWRWKH8QLWHG6WDWHVEXWDUH
GHWHUPLQHGWREHLQDGPLVVLEOHLQGLYLGXDOVSUHVHQWLQJWKHPVHOYHVWRVHHNKXPDQLWDULDQSURWHFWLRQXQGHURXUODZVDQGLQGLYLGXDOVZKRZLWKGUDZDQ
DSSOLFDWLRQIRUDGPLVVLRQDQGUHWXUQWRWKHLUFRXQWULHVRIRULJLQZLWKLQDVKRUWWLPHIUDPH

)RUEUHDNGRZQE\)LHOG2IILFHYLVLW6RXWKZHVW%RUGHU,QDGPLVVLEOHVE\)LHOG2IILFH QHZVURRPVWDWVVZERUGHUPLJUDWLRQRIRVZERUGHU
LQDGPLVVLEOHV 



/DVWPRGLILHG2FWREHU

      6KDUH7KLV3DJH




                                                                                                                                '+6,)5
KWWSVZZZFESJRYQHZVURRPVWDWVVZERUGHUPLJUDWLRQ                                                                                 
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 453 of 1770




(2,5'HIHQVLYH$V\OXP&DVHVDQG0RVW&XUUHQW2XWFRPHVE\)LOLQJ'DWH)LVFDO<HDU
         Defensive                                     Voluntary     Proceeding    In
         cases filed        Relief        Removal      Departure     Completion    Proceedings
    2000            5,299         1,465        2,537           164         1,131              2
    2001            6,795         1,879        3,514           257         1,142              3
    2002            8,265         1,847        4,931           382         1,105           -
    2003            8,566         1,801        4,811           764         1,188              2
    2004            8,659         1,788        4,842         1,174           849              6
    2005           11,173         3,887        6,152           903           226              5
    2006           13,870         5,517        7,031         1,019           296              7
    2007           12,984         4,543        6,539         1,392           498             12
    2008           12,247         4,792        5,488         1,173           756             38
    2009           11,685         4,735        4,736         1,101         1,040             73
    2010           12,168         4,984        4,528         1,113         1,340           203
    2011           16,459         5,756        6,188         1,338         2,562           615
    2012           18,252         5,389        6,534         1,336         3,479         1,514
    2013           21,263         5,137        7,451         1,233         4,541         2,901
    2014           27,996         6,035        9,873         1,303         5,538         5,247
    2015           42,554         9,201       15,568         1,326         5,144        11,315
    2016           67,178        10,962       23,385         1,647         3,967        27,217
    2017          119,737        10,411       31,600         2,637         1,746        73,343
    2018          121,671         6,758       19,137         2,432           335        93,009 

6RXUFH'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 2IILFHRI,PPLJUDWLRQ6WDWLVWLFV 2,6 
DQDO\VLVRI'HSDUWPHQWRI-XVWLFH '2- ([HFXWLYH2IILFHRI,PPLJUDWLRQ5HYLHZ (2,5 &DVH
,QIRDQG3URFHHGLQJVGDWDVHWV
1RWH'DWDDUHEDVHGRQ'2-(2,5GDWDDVRI0DUFK
7DEOHSUHSDUHGE\'+62,6'HSXW\$VVLVWDQW6HFUHWDU\0DUF5RVHQEOXPZLWKVXSSRUWIURP
2,6'LUHFWRURI'DWD3URFHVVLQJ+RQJZHL=KDQJRQ2FWREHU




                                                                                   '+6,)5
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 454 of 1770

              EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                      ADJUDICATION STATISTICS
                                                   Asylum Decision Rates1

  45%
                                                                                                                            Denial Rate
  40%


  35%                                                                                                                        Other Rate


  30%


  25%

                                                                                                                             Grant Rate
  20%


  15%


  10%


   5%
                                                                                                                             Admin.
                                                                                                                             Closure Rate
   0%
           2008       2009       2010       2011       2012       2013       2014       2015       2016       2017       2018


                                                                                                                Admin
                                                                                                   Admin
    FY          Grants     Grant Rate      Denials    Denial Rate      Other2       Other Rate                  Closure         Total
                                                                                                  Closure3
                                                                                                                 Rate
  2008          8,781        23.71%        11,559        31.21%        14,350        38.75%        2,341         6.32%        37,031
  2009          8,385        24.04%         9,857        28.26%        14,416        41.33%        2,222         6.37%        34,880
  2010          8,234        25.36%         8,354        25.73%        12,549        38.65%        3,332        10.26%        32,469
  2011          9,866        31.23%         9,354        29.61%        10,935        34.62%        1,435         4.54%        31,590
  2012         10,461        30.47%         8,523        24.83%        10,470        30.50%        4,875        14.20%        34,329
  2013          9,690        24.77%         8,880        22.70%        10,682        27.31%        9,866        25.22%        39,118
  2014          8,562        22.64%         9,292        24.57%        10,416        27.55%        9,543        25.24%        37,813
  2015          8,113        18.69%         8,847        20.38%        11,018        25.39%       15,425        35.54%        43,403
  2016          8,685        15.81%        11,737        21.36%        12,886        23.46%       21,628        39.37%        54,936
  2017         10,539        19.58%        17,632        32.76%        14,751        27.41%       10,893        20.24%        53,815
  2018         13,172        20.51%        26,598        41.42%        22,348        34.80%        2,098         3.27%        64,216
2019 (Third
               12,942        20.64%        30,504        48.66%        19,171        30.58%          73          0.12%        62,690
 Quarter4)

Data Generated: July 24, 2019
1 Asylum decisions on affirmative and defensive applications issues in completed removal, deportation, exclusion, and asylum only

proceedings or in proceedings that have been administratively closed. Initial case completions only.
2 Asylum Others have a decision of abandonment, not adjudicated, other, or withdrawn.
3 Administrative closure decisions for cases that have not been placed back on the docket. Redocketing occurs following an immigration

judge’s grant of a party’s motion to recalendar.
4 FY 2019 Third Quarter through June 30, 2019.


                                                                                                                 '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 455 of 1770
                                             10620

                                             Proposed Rules                                                                                                Federal Register
                                                                                                                                                           Vol. 69, No. 45

                                                                                                                                                           Monday, March 8, 2004


                                             This section of the FEDERAL REGISTER                    the subject box. Comments are available               of certain asylum seekers who are
                                             contains notices to the public of the proposed          for public inspection at the above                    traveling from Canada into the United
                                             issuance of rules and regulations. The                  address by calling (202) 514–3048 to                  States or from the United States into
                                             purpose of these notices is to give interested          arrange for an appointment.                           Canada. The Agreement provides for a
                                             persons an opportunity to participate in the
                                             rule making prior to the adoption of the final          FOR FURTHER INFORMATION CONTACT:                      threshold determination to be made
                                             rules.                                                  Joanna Ruppel, Deputy Director,                       concerning which country will consider
                                                                                                     Asylum Division, U.S. Citizenship and                 the merits of an alien’s protection claim,
                                                                                                     Immigration Services, Department of                   enhancing the two nations’ ability to
                                             DEPARTMENT OF HOMELAND                                  Homeland Security, 20 Massachusetts                   manage, in an orderly fashion, asylum
                                             SECURITY                                                Ave., NW., Third Floor, Washington, DC                claims brought by persons crossing our
                                                                                                     20536, telephone number (202) 305–                    common border. This Safe Third
                                             8 CFR Parts 208 and 212                                 2663.                                                 Country Agreement between the United
                                             [CIS No. 2255–03]                                       SUPPLEMENTARY INFORMATION:                            States and Canada currently constitutes
                                                                                                                                                           the only agreement, for purposes of
                                             RIN 1615–AA91                                           What Legal Authority Permits USCIS                    section 208(a)(2)(A) of the Act, that
                                                                                                     To Use a Safe Third Country Agreement
                                             Implementation of the Agreement                                                                               would bar an individual in or arriving
                                                                                                     as a Bar To Applying for Asylum?
                                             Between the Government of the United                                                                          at the United States from applying for
                                                                                                        Section 208(a)(1) of the Immigration               asylum.
                                             States of America and the Government
                                                                                                     and Nationality Act (‘‘Act’’) permits any
                                             of Canada Regarding Asylum Claims                                                                                During the bilateral negotiations that
                                                                                                     alien who is physically present in or
                                             Made in Transit and at Land Border                                                                            have resulted in the Safe Third Country
                                                                                                     who arrives at the United States to
                                             Ports-of-Entry                                                                                                Agreement, the delegations of both
                                                                                                     apply for asylum. However, section
                                                                                                                                                           countries acknowledged certain
                                             AGENCY:  Department of Homeland                         208(a)(2)(A) of the Act specifically states
                                                                                                                                                           differences in their respective asylum
                                             Security.                                               that paragraph (1) shall not apply
                                                                                                                                                           systems. However, harmonization of
                                             ACTION: Proposed rule.                                  where, ‘‘pursuant to a bilateral or
                                                                                                                                                           asylum laws and procedures is not a
                                                                                                     multilateral agreement, the alien may be
                                             SUMMARY:    On March 1, 2003, the                                                                             prerequisite to entering into
                                                                                                     removed to a country where the alien’s
                                             Immigration and Naturalization Service                                                                        responsibility-sharing arrangements.
                                                                                                     life or freedom would not be threatened
                                             transferred from the Department of                                                                            The salient factor is whether the
                                                                                                     on account of race, religion, nationality,
                                             Justice to the Department of Homeland                                                                         countries sharing responsibility for
                                                                                                     membership in a particular social group,
                                             Security (DHS), pursuant to the                         or political opinion, and where the alien             refugee protection have laws and
                                             Homeland Security Act of 2002 (Public                   would have access to a full and fair                  mechanisms in place that adhere to
                                             Law 107–296). The responsibility for                    procedure for determining a claim to                  their international obligations to protect
                                             administering the asylum program was                    asylum or equivalent temporary                        refugees. The Executive Committee for
                                             transferred to U.S. Citizenship and                     protection, unless the Attorney General               the Office of the United Nations High
                                             Immigration Services (‘‘USCIS’’) within                 [now deemed to be the Secretary of                    Commissioner for Refugees (UNHCR)
                                             DHS. The terms of a recently signed                     Homeland Security under the Homeland                  has concluded, ‘‘Overall it is UNHCR’s
                                             agreement between the United States                     Security Act] finds that it is in the                 position that, while in principle each
                                             and Canada bar certain categories of                    public interest for the alien to receive              State Party to the 1951 Convention and
                                             aliens arriving from Canada at land                     asylum in the United States.’’                        1967 Protocol has a responsibility to
                                             border ports-of-entry and in transit from                  On December 5th, 2002, the                         examine refugee claims made to it,
                                             Canada from applying for protection in                  governments of the United States and                  ‘‘burden-sharing’’ arrangements
                                             the United States. This proposed rule                   Canada signed the Agreement Between                   allowing for readmission and
                                             would establish USCIS asylum officers’                  the Government of the United States                   determination of status elsewhere are
                                             authority to make threshold                             and the Government of Canada For                      reasonable, provided they always ensure
                                             determinations concerning applicability                 Cooperation in the Examination of                     protection of refugees and solutions to
                                             of the Agreement in the expedited                       Refugee Status Claims from Nationals of               their problems.’’ Background Note on
                                             removal context.                                        Third Countries (‘‘Safe Third Country                 the Safe Country Concept and Refugee
                                             DATES: Written comments must be                         Agreement’’ or ‘‘Agreement’’). The                    Status (EC/SCP/68), July 26, 1991.
                                             submitted on or before May 7, 2004.                     Agreement will take effect when the                   While the asylum systems in Canada
                                             ADDRESSES: Please submit written                        United States has promulgated                         and the U.S. are not identical, both
                                             comments to the Director, Regulations                   implementing regulations and Canada                   country’s asylum systems meet and
                                             and Forms Services Division,                            has completed its own domestic                        exceed international standards and
                                             Department of Homeland Security, 425                    procedures necessary to bring the                     obligations under the 1951 Convention
                                             I Street, NW, Room 4034, Washington,                    Agreement into force. This Agreement                  relating to the Status of Refugees (1951
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             DC 20536. To ensure proper handling                     will be implemented by USCIS asylum                   Refugee Convention) and the 1967
                                             please reference CIS No. 2255–03 on                     officer determinations.                               Protocol relating to the Status of
                                             your correspondence. You may also                          The Agreement allocates                            Refugees (1967 Protocol), and the
                                             submit comments electronically to                       responsibility between the United States              United Nations Convention Against
                                             USCIS at rfs.regs@dhs.gov. When                         and Canada whereby one country or the                 Torture and Other Cruel, Inhuman, or
                                             submitting comments electronically,                     other (but not both) will assume                      Degrading Treatment or Punishment
                                             you must include CIS No. 2255–03 in                     responsibility for processing the claims              (Convention Against Torture).


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00001   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 456 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10621

                                             What Are the Terms of the Safe Third                    who is currently vested with legal                    How Does This Rule Propose To
                                             Country Agreement Between the United                    custody of the asylum seeker or with the              Implement the Safe Third Country
                                             States and Canada?                                      authority to act on behalf of the asylum              Agreement?
                                                The Agreement permits the United                     seeker, provided that the asylum seeker
                                                                                                     is both unmarried and less than 18 years                 The rule proposes to revise § 208.4
                                             States to remove to Canada certain                                                                            and add a new § 208.30(e)(6) to permit
                                             asylum seekers attempting to enter the                  of age. USCIS will provide field
                                                                                                                                                           asylum officers to conduct a ‘‘threshold
                                             United States from Canada at a land                     guidance to asylum officers to
                                                                                                                                                           screening interview’’ in order to
                                             border port-of-entry and aliens who are                 standardize the approach used in
                                                                                                                                                           determine whether an alien is ineligible
                                             being removed from Canada in transit                    construing other family member
                                                                                                                                                           to apply for asylum under section
                                             through the United States. Similarly, it                relationships relevant to the Agreement
                                                                                                                                                           208(a)(2)(A) of the Act by operation of
                                             permits Canada to return to the United                  but not defined in the Act. Finally, these
                                                                                                                                                           the Safe Third Country Agreement. New
                                             States certain asylum seekers attempting                family members may qualify as anchor
                                                                                                                                                           § 208.30(e)(6)(iii) would codify the
                                             to enter Canada from the United States                  relatives even if they themselves do not
                                                                                                                                                           exceptions to the Agreement. Under this
                                             at a land border port-of-entry and                      possess permanent immigration status
                                                                                                                                                           rule, in any case where an asylum
                                             certain aliens being removed from the                   in the U.S. Aliens in valid immigrant or              officer determines that the alien
                                             United States through Canada. In either                 nonimmigrant status may qualify as                    qualifies for an exception to the
                                             case, the Agreement provides (with                      anchor relatives, with the exception of               Agreement with Canada, the asylum
                                             certain exceptions) that the alien be                   aliens who maintain only nonimmigrant                 officer will proceed immediately to a
                                             returned to the ‘‘country of last                       visitor status under section 101(a)(15)(B)            determination as to whether or not the
                                             presence’’ for consideration of his or her              of the Act or based on admission under                alien has a credible fear of persecution
                                             protection claims, including asylum,                    the Visa Waiver Program, who are                      or torture, as provided under existing
                                             withholding of removal, and protection                  precluded from serving as anchor                      law.
                                             under the Convention Against Torture,                   relatives by the language of the
                                             under the laws of that country.                         Agreement.                                               In § 208.30(e)(6)(i), this proposed rule
                                                For aliens arriving at a land border                                                                       also makes clear that, when an asylum
                                                                                                        More specifically, an alien who                    officer determines that an alien is
                                             port-of-entry, the Agreement provides                   arrives at a land border port-of-entry is
                                             for a number of exceptions. These                                                                             ineligible to pursue his or her protection
                                                                                                     exempt from return under the                          claims in the United States based on the
                                             exceptions are based upon the                           Agreement if the alien:
                                             principles underlying the U.S. position                                                                       applicability of the Safe Third Country
                                             while negotiating the Agreement: (1) To                    (1) Is a citizen of Canada or, not                 Agreement, the alien will be removed to
                                             the extent practicable, the Agreement                   having a country of nationality, is a                 Canada, the country of the alien’s last
                                             should not act to separate families; (2)                habitual resident of Canada;                          presence, in order to pursue his or her
                                             the Agreement must guarantee that                          (2) Has in the United States a spouse,             claims there.
                                             persons subject to it would have their                  son, daughter, parent, legal guardian,                   The rule also proposes to incorporate
                                             protection claims adjudicated in one of                 sibling, grandparent, grandchild, aunt,               the existing definitions of ‘‘credible fear
                                             the two countries; and (3) it would be                  uncle, niece, or nephew who has been                  of persecution’’ and ‘‘credible fear of
                                             applied only in circumstances where it                  granted asylum, refugee, or other lawful              torture’’ in the new § § 208.30(e)(2) and
                                             is indisputable that the alien arrived                  status in the United States, except                   (e)(3). The definition of credible fear of
                                             directly from the other country. These                  visitor status;                                       persecution, derived from section
                                             principles have been achieved by                                                                              235(b)(1)(B)(v) of the Act and existing
                                                                                                        (3) Has in the United States a spouse,
                                             including a robust family unity                                                                               policy that incorporates consideration of
                                                                                                     son, daughter, parent, legal guardian,
                                             exception that allows asylum seekers to                                                                       eligibility for withholding of removal, is
                                                                                                     sibling, grandparent, grandchild, aunt,
                                             join certain family members residing in                                                                       ‘‘a significant possibility, taking into
                                                                                                     uncle, niece, or nephew who is at least
                                             the United States or Canada while they                                                                        account the credibility of the statements
                                                                                                     18 years of age and has an asylum
                                             pursue their protection claims; by                                                                            made by the alien in support of the
                                                                                                     application pending in the United                     alien’s claim and such other facts as are
                                             clearly stipulating that the alien must
                                                                                                     States;                                               known to the officer, the alien can
                                             have his or her claim adjudicated in
                                             either Canada or the United States; and                    (4) Is unmarried, under 18 years of                establish eligibility for asylum under
                                             by limiting the application of the                      age, and does not have a parent or legal              section 208 of the Act or for
                                             Agreement to situations where it is clear               guardian in either Canada or the United               withholding of removal under section
                                             that the alien arrived directly from the                States;                                               241(b)(3) of the Act.’’ The proposed rule
                                             other country; e.g., at land border ports-                 (5) Is applying for admission at a                 incorporates the existing definition of
                                             of-entry or in-transit while being                      United States land border port-of-entry               credible fear of torture provided in the
                                             removed from Canada.                                    with a validly issued visa or other valid             supplementary information to the
                                                The Agreement’s family unity                         admission document, other than for                    interim rule implementing the United
                                             exceptions are particularly generous.                   transit, issued by the United States, or,             States’ obligations under the Convention
                                             The range of family members who may                     being required to hold a visa to enter                Against Torture published in the
                                             qualify as ‘‘anchor’’ relatives due to                  Canada, was not required to obtain a                  Federal Register at 64 FR 8484 on
                                             their presence in the United States is far              visa to enter the United States; or                   February 19, 1999. Under current
                                             broader than those recognized under                                                                           procedures, as provided in the
                                             other provisions of immigration law.                       (6) Has been permitted, as an                      supplementary information to the
                                                                                                     unreviewable exercise of discretion by
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             The list of eligible family members                                                                           interim rule, an alien is found to have
                                             includes spouses, sons, daughters,                      DHS, to pursue a protection claim in the              a credible fear of torture if the alien
                                             parents, legal guardians, siblings,                     United States because it was determined               shows that there is a significant
                                             grandparents, grandchildren, aunts,                     that it is in the public interest to do so.           possibility that he or she is eligible for
                                             uncles, nieces, and nephews. For                           The specific terms of the Safe Third               withholding of removal or deferral of
                                             purposes of the Agreement, a ‘‘legal                    Country Agreement are available on the                removal under the Convention Against
                                             guardian’’ will be construed as someone                 USCIS Web site at http://www.uscis.gov.               Torture. The rule does not propose to


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00002   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 457 of 1770
                                             10622                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             alter current procedures related to these               ‘‘credible fear interview,’’ the asylum               judges for further review of these
                                             existing definitions.                                   officer inquires as to the nature and                 threshold screening determinations. The
                                                Finally, this rule proposes to remove                basis of the alien’s claims relating to               narrow factual issues concerning the
                                             the provisions of 8 CFR 208.30(g)(2)                    past persecution and fear of future                   Agreement’s applicability and
                                             relating to the conduct of credible fear                persecution or torture. The asylum                    exceptions (such as the presence of
                                             review by immigration judges. In view                   officer then determines whether or not                family members in the U.S. or the
                                             of the transfer of the responsibilities of              there is a significant possibility, taking            possession of validly issued visas) do
                                             the former INS to DHS on March 1,                       into account the credibility of the                   not relate to whether an alien has a fear
                                             2003, the Attorney General published a                  statements made by the alien in support               of persecution or torture, and can
                                             rule creating a new chapter V in 8 CFR,                 of the alien’s claims and other facts                 adequately be resolved by asylum
                                             beginning with part 1001 and                            known to the officer, that the alien                  officers. Thus, under this proposed rule,
                                             containing the regulations pertaining to                could establish eligibility for protection            when an asylum officer makes and a
                                             the functions of the Executive Office for               under U.S. law. In the event that the                 supervisor reviews this threshold
                                             Immigration Review (EOIR), which                        asylum officer determines that the alien              determination, there would be no
                                             remains under the authority of Attorney                 has not established a credible fear of                further administrative review of that
                                             General. The Attorney General’s rule                    persecution or torture, the alien may                 decision. Elsewhere in the Federal
                                             was published in the Federal Register at                request review of that determination by               Register, the Department of Justice is
                                             68 FR 9824 on February 28, 2003.                        an immigration judge.                                 publishing a proposed rule to specify
                                             Accordingly, this rule revises §                           For aliens who are subject to the                  the authority of the immigration judges
                                             208.30(g)(2) to remove the previous                     Agreement, however, the threshold                     with respect to issues arising under the
                                             provisions and to substitute a new                      question is whether the alien should be               Agreement.
                                             cross-reference to the current EOIR                     returned to Canada for Canadian                          This method for implementing the
                                             regulations which are now codified at 8                 authorities to consider the merits of the             Safe Third Country Agreement, which
                                             CFR 1208.30(g)(2).                                      alien’s claims, or whether the alien will             bars certain aliens from applying for
                                                                                                     instead be allowed to pursue his or her               asylum in the United States, is within
                                             Why Is USCIS Proposing To Amend the
                                                                                                     protection claims in the United States.               the authority of the Secretary of DHS,
                                             Regulations Governing Credible Fear
                                                                                                     Accordingly, this rule provides for a                 under section 208(a)(2)(A) of the Act
                                             Determinations?
                                                                                                     threshold screening interview by an                   and under section 208(d)(5)(B) of the
                                                The Safe Third Country Agreement                     asylum officer to determine whether an                Act, which provides authority to impose
                                             between the United States and Canada                    alien subject to the Agreement will be                regulatory conditions or limitations on
                                             bars certain aliens from pursuing                       permitted to remain in the U.S. to                    the consideration of an application for
                                             protection claims in the United States if               pursue his or her protection claims,                  asylum not inconsistent with the Act.
                                             they are either arriving from Canada at                 based on the alien’s qualification for one            Section 208(a)(2)(A) of the Act makes an
                                             land border ports-of-entry or are being                 of the Agreement’s exceptions. It is only             alien ineligible to apply for asylum in
                                             removed from Canada in transit through                  after this threshold screening interview              the United States if, pursuant to a
                                             the United States. Instead, those aliens                (i.e., only after the asylum officer has              bilateral agreement, the Secretary
                                             will be returned to Canada to have their                decided that the alien is not going to be             concludes that the alien ‘‘would have
                                             protection claims adjudicated by                        removed to Canada for an adjudication                 access to a full and fair procedure for
                                             Canada. In general, the Agreement will                  of the alien’s claims) that the asylum                determining a claim to asylum or
                                             be applied to such aliens who are                       officer would proceed to promptly                     equivalent temporary protection’’ in a
                                             subject to expedited removal provisions                 consider the alien’s claims for                       safe third country. An alien who is
                                             under section 235(b) of the Act, which                  protection under United States law                    covered by section 208(a)(2)(A) is thus
                                             provides a specific removal mechanism                   through the credible fear determination               not eligible to apply for asylum
                                             for aliens who are inadmissible under                   process. The asylum officer’s notes                   regardless of the statutory means by
                                             sections 212(a)(6)(C) (fraud or willful                 regarding the threshold issues raised by              which he is ordered removed from the
                                             misrepresentation) or 212(a)(7) (failure                the Agreement would then be included                  United States. By this rule, the Secretary
                                             to have proper documents) of the Act.                   in the asylum officer’s written record of             is proposing, in a manner consistent
                                             However, in light of the Safe Third                     the credible fear determination. In those             with the Act, to delegate to asylum
                                             Country Agreement’s purpose in                          instances where an asylum officer                     officers the authority to make the
                                             allowing asylum seekers access to only                  determines, after review by a                         threshold determination whether an
                                             one of the signatory countries’                         supervisory asylum officer, that the                  alien is ineligible to apply for asylum by
                                             protection systems, this rule proposes a                alien has not provided reason to believe,             operation of the Agreement with
                                             modified approach to the expedited                      by a preponderance of the evidence, that              Canada.
                                             removal process in the form of a                        he or she qualifies for any of the                       USCIS thus proposes to amend the
                                             threshold asylum officer screening as to                Agreement’s exceptions, then the                      regulations governing the credible fear
                                             which country (Canada or the United                     asylum officer will advise the alien that             determination in order to implement the
                                             States) will consider an alien’s                        he or she is being returned to Canada                 threshold screening process described
                                             protection claims. Only after this                      based on the terms of the Agreement so                above for aliens subject to the Safe
                                             threshold issue has been resolved in                    that the alien will be able to pursue his             Third Country Agreement, prior to a
                                             favor of allowing the alien to pursue an                or her claims for asylum or protection                credible fear determination. However,
                                             asylum claim in the United States will                  under Canadian law.                                   this rule preserves unchanged the
                                             an asylum officer make a determination                     Given the narrowness of the factual                existing credible fear process itself,
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             as to whether or not the alien has a                    issues relevant to the threshold                      including the availability of a credible
                                             credible fear of persecution or torture.                screening determination that the                      fear review by an immigration judge, in
                                                Under section 235(b), aliens subject to              Agreement and/or its exceptions are                   every case where the asylum officer
                                             expedited removal who seek asylum in                    applicable to an alien, which can                     determines that an alien subject to the
                                             the United States or otherwise express                  readily be considered and adjudicated                 Agreement does satisfy any of the
                                             a fear of persecution or torture are                    by asylum officers, this rule does not                threshold jurisdictional exceptions,
                                             referred to an asylum officer. During a                 provide for referral to immigration                   including a discretionary decision by


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00003   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 458 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                               10623

                                             DHS to allow the alien to pursue an                     adult; (2) has been convicted or                      not have documents establishing family
                                             asylum claim as a matter in the public                  adjudicated delinquent of an aggravated               relationships with them at the time they
                                             interest. If the asylum officer determines              felony in the United States or any other              seek to enter the United States. Asylum
                                             the alien is not barred by the Agreement                country, and a U.S. Customs and Border                officers receive extensive training in
                                             from pursuing his or her protection                     Protection (CBP) officer has                          evaluating credibility of testimony when
                                             claims in the U.S., the asylum officer                  confirmation of that order; or (3) has                there is little or no documentation in
                                             will then proceed immediately to a                      been formally removed, excluded, or                   support of that testimony. Asylum
                                             credible fear determination on the                      deported previously from the United                   officers will document their findings
                                             merits of the alien’s claims, and, if                   States. Existing guidelines permit                    that the Agreement or its exceptions are
                                             necessary, an immigration judge will                    granting a waiver, deferring the                      applicable to an alien, and in the case
                                             conduct a review of this determination                  inspection, permitting a withdrawal of                of any alien who qualifies for one of the
                                             on the merits, as provided under                        the application for admission, or using               Agreement’s exceptions, will
                                             existing law and regulations.                           other discretionary means to process                  immediately proceed to make a credible
                                                                                                     unaccompanied minors who seek                         fear determination, as described in
                                             How Does This Rule or the Safe Third
                                                                                                     admission to the United States, where                 sections 235(b)(1)(B)(ii) and (iii) of the
                                             Country Agreement Affect
                                                                                                     appropriate. This rule does not propose               Act.
                                             Unaccompanied Minors?
                                                                                                     to change that existing policy. The Safe
                                                In order to understand how this rule                                                                       How Does the Safe Third Country
                                                                                                     Third Country Agreement will be
                                             affects unaccompanied minors, it is                                                                           Agreement Address the Possibility That
                                                                                                     applied in the expedited removal
                                             important to understand that the                                                                              Individuals Will Be Removed Without
                                                                                                     proceedings of unaccompanied minors
                                             definition of an ‘‘unaccompanied                                                                              Having Their Protection Claims Heard?
                                                                                                     only when such other processing of an
                                             minor’’ customarily used in determining                 unaccompanied minor seeking                             An individual referred by either
                                             appropriate immigration processes is                    admission at a land border port-of-entry              Canada or the United States to the other
                                             different than the definition used in the               is not appropriate. When an                           country under the terms of Article 4
                                             Agreement for determining whether an                    unaccompanied minor arrives from                      cannot be removed to a third country
                                             exception to the Agreement applies.                     Canada at a land border port-of-entry                 until an adjudication of the individual’s
                                             While ‘‘unaccompanied minor’’ has not                   and seeks protection, he or she still will            protection claims has been made. The
                                             been formally defined in the Act or in                  be processed according to existing                    Agreement also provides, in Article 3,
                                             regulations, for immigration processing                 guidelines, which often results in                    that an individual returned to the
                                             purposes, an individual who is under                    placing the minor into removal                        country of last presence shall not be
                                             age 18 and is not accompanied by an                     proceedings under section 240 of the                  removed to another country pursuant to
                                             adult relative or guardian is considered                Act. Where the minor is placed into                   any other Safe Third Country
                                             an ‘‘unaccompanied minor.’’ This                        removal proceedings under section 240                 Agreement or regulation.
                                             definition differs from the Agreement’s                 of the Act, the Agreement, including its              How Does the Safe Third Country
                                             language. Article 1(f) of the Agreement                 definition of ‘‘unaccompanied minor,’’                Agreement Affect People Who Are
                                             defines ‘‘unaccompanied minor’’ as ‘‘an                 will be applied by the immigration                    Being Removed From Canada or the
                                             unmarried refugee status claimant who                   judge, as provided in the Department of               United States and Then Seek Protection
                                             has not yet reached his or her eighteenth               Justice proposed rule published in the                While Transiting Through the Other
                                             birthday and does not have a parent or                  Federal Register.                                     Country?
                                             legal guardian in either Canada or the
                                             United States.’’ This rule does not                     What Type of Evidence Will Satisfy                       Pursuant to Article 5(a) of the
                                             propose replacing the customary                         USCIS When Determining Whether an                     Agreement, if an alien is being removed
                                             definition of ‘‘unaccompanied minor’’                   Individual Meets One of the Exceptions                from Canada through the United States
                                             with the Agreement’s definition for                     in the Agreement?                                     and expresses a fear of persecution or
                                             purposes of determining immigration                        As specified in the proposed rule at               torture, the alien will be returned to
                                             issues unrelated to the Agreement.                      § 208.30(e)(6)(ii) and pursuant to a                  Canada for Canada to adjudicate his or
                                             However, in applying the Agreement,                     Statement of Principles concerning the                her protection claims, in accordance
                                             this difference in definitions will result              implementation of the Agreement, the                  with Canada’s protection system.
                                             in finding that some individuals under                  alien bears the burden of proof to                    Generally, individuals being removed
                                             age 18 who are not accompanied by an                    establish by a preponderance of the                   by Canada through the United States are
                                             adult relative or legal guardian when                   evidence that an exception applies, such              pre-inspected in Canada and escorted by
                                             they arrive at a land border port-of-entry              that the alien falls outside the scope of             Canadian immigration officials to their
                                             will not qualify for the unaccompanied                  the Agreement. Asylum officers will use               onward destination. Individuals who
                                             minor exception in the Agreement,                       all available evidence, including the                 make a protection claim during pre-
                                             because they have a parent or legal                     individual’s testimony, affidavits and                inspection will not be allowed to transit
                                             guardian in the United States or Canada.                other documentation, as well as                       through the United States. Individuals
                                                Since August of 1997, the                            available records and databases, to                   being removed by Canada in transit
                                             Immigration and Naturalization                          determine whether an exception to the                 through the United States are
                                             Service’s policy, now DHS’s policy, has                 Agreement applies in each individual’s                considered arriving aliens in parole
                                             been to place unaccompanied minors                      case. Credible testimony alone may be                 status, as described in section 212(d)(5)
                                             into expedited removal proceedings                      sufficient to establish that an exception             of the Act. If such an individual asserts
                                             only under limited circumstances.                       applies, if there is a satisfactory                   a fear of persecution or torture to a U.S.
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             Under existing policy, an                               explanation of why corroborative                      immigration officer, while in transit
                                             unaccompanied minor would be placed                     documentation is not reasonably                       through the United States, the
                                             into expedited removal proceedings                      available. DHS recognizes that computer               individual’s parole status will be
                                             only if he or she (1) in the presence of                systems and DHS records will not be                   terminated pursuant to § 212.5(e)(2)(i),
                                             a DHS immigration officer, engaged in a                 sufficient to verify family relationships             and he or she generally will be placed
                                             crime that would qualify as an                          in all circumstances and that asylum                  in expedited removal proceedings,
                                             aggravated felony if committed by an                    seekers fleeing persecution often will                though there may be some rare instances


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00004   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 459 of 1770
                                             10624                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             in which the individual will be placed                  removal or deferral of removal to a                   entering the United States from Canada.
                                             in removal proceedings under section                    country where it is more likely than not              The proposed rule is limited only to
                                             240 of the Act. Transit aliens placed in                that the applicant would be subject to                those individuals who are placed in
                                             expedited removal proceedings under                     torture.                                              expedited removal or removal
                                             this provision will be subject to the                     Article 3 of the Agreement provides                 proceedings upon arrival at U.S.-Canada
                                             same asylum officer threshold screening                 that ‘‘the Parties shall not return or                land border ports-of-entry and to those
                                             process as aliens arriving at U.S.-Canada               remove a refugee status claimant                      who are aliens in transit through the
                                             land border ports-of-entry. For those                   referred by either Party under the terms              United States subsequent to removal
                                             rare instances in which such a transit                  of [the Agreement] to another country                 from Canada. Individuals who
                                             alien is placed in removal proceedings                  until an adjudication of the person’s                 previously entered the United States,
                                             pursuant to section 240 of the Act, the                 refugee status claim has been made.’’ In              having come from Canada, and later
                                             Agreement will be applied by the                        Article 1, the Agreement defines a                    apply for asylum affirmatively with
                                             immigration judge as provided in the                    refugee status claim to include a request             USCIS or defensively in removal
                                             Department of Justice proposed rule,                    for protection under the 1951 Refugee                 proceedings before an immigration
                                             published in the Federal Register.                      Convention, 1967 Protocol, or                         judge are not arriving aliens and so will
                                                The effect of the Agreement on an                    Convention Against Torture. Returning                 not be barred from applying for asylum
                                             asylum seeker being removed from the                    any alien to Canada pursuant to the                   by operation of the Agreement.
                                             United States through Canada depends                    terms of the Agreement for a
                                             on whether the United States already                    consideration of the alien’s protection               Regulatory Flexibility Act
                                             has considered any asylum,                              claims, in the absence of any grounds                    DHS has reviewed this regulation in
                                             withholding, or Torture Convention                      for believing that the alien would be                 accordance with the Regulatory
                                             claim(s). If the United States has                      persecuted or tortured in Canada, is                  Flexibility Act (5 U.S.C. 605(b)) and by
                                             considered but denied the alien’s                       consistent with the United States’                    approving it, DHS preliminarily certifies
                                             protection claims, the person will be                   international protection obligations.                 that this rule will not have a significant
                                             permitted onward movement, in                                                                                 economic impact on a substantial
                                                                                                     Does CBP Plan To Place Aliens
                                             accordance with Article 5(c) of the                                                                           number of small entities. This rule
                                                                                                     Returned to the United States From
                                             Agreement. If the United States has not                                                                       affects individual aliens, as it relates to
                                                                                                     Canada Under the Safe Third Country
                                             already adjudicated the alien’s                                                                               claims of asylum. It does not affect
                                                                                                     Agreement Into Expedited Removal
                                             protection claims, the person will be                                                                         small entities, as that term is defined in
                                                                                                     Proceedings?
                                             returned to the United States for such an                                                                     5 U.S.C. 601(6).
                                             adjudication.                                              No. For an alien to be subject to the
                                                                                                     expedited removal provisions, the alien               Unfunded Mandates Reform Act of
                                             How Does the Agreement Affect                           must first meet the definition of arriving            1995
                                             Individuals Who Seek Withholding of                     alien. The Board of Immigration                         This rule will not result in the
                                             Removal or Protection Under the                         Appeals has held that an alien who goes               expenditure by State, local, and tribal
                                             Convention Against Torture?                             abroad but is returned to the United                  governments, in the aggregate, or by the
                                                Article 33 of the 1951 Refugee                       States after having been formally denied              private sector, of $100 million or more
                                             Convention, as supplemented by the                      admission by the foreign country is not               in any one-year, and it will not
                                             1967 Refugee Protocol, requires that                    an applicant for admission, since, in                 significantly or uniquely affect small
                                             signatory states not return persons to                  contemplation of law, the alien did not               governments. Therefore, no actions were
                                             any country where their lives or                        leave the United States. Matter of T, 6               deemed necessary under the provisions
                                             freedom would be threatened on                          I&N Dec. 638 (1955). Those who entered                of the Unfunded Mandates Reform Act
                                             account of their race, religion,                        the United States legally or illegally and            of 1995.
                                             nationality, political opinion, or                      are later denied admission by Canada
                                             membership in a particular social group.                are not arriving aliens and therefore not             Small Business Regulatory Enforcement
                                             The U.S. is a signatory to the 1967                     subject to expedited removal.                         Fairness Act of 1996
                                             Protocol, and Canada is a signatory to                  Depending on their status, they may or                   This rule is not a major rule as
                                             both the 1951 Refugee Convention and                    may not be subject to removal                         defined by section 804 of the Small
                                             the 1967 Protocol. The U.S. implements                  proceedings before an immigration                     Business Regulatory Enforcement Act of
                                             its obligations under the 1967 Protocol                 judge, pursuant to section 240 of the                 1996. This rule will not result in an
                                             in section 241(b)(3) of the Act, which,                 Act, or removal pursuant to sections                  annual effect on the economy of $100
                                             as implemented, prohibits DHS from                      241(a)(5) (reinstatement of a prior order)            million or more; a major increase in
                                             removing aliens to any country where it                 or 238(b) (administrative removal based               costs or prices; or significant adverse
                                             is more likely than not that their lives                on aggravated felony conviction) of the               effects on competition, employment,
                                             or freedom would be threatened on                       Act. For example, this return to the                  investment, productivity, innovation, or
                                             account of the grounds enumerated                       United States would not qualify as an                 on the ability of United States-based
                                             above. Nevertheless, DHS is not                         ‘‘arrival’’ for purposes of determining               companies to compete with foreign-
                                             prevented from removing aliens to                       whether an applicant has filed for                    based companies in domestic and
                                             countries where their lives or freedom                  asylum within one year of the date of                 export markets.
                                             would not be threatened.                                his or her last arrival in the United
                                                Article 3 of the Convention Against                                                                        Executive Order 12866
                                                                                                     States, as required under section
                                             Torture prohibits the return of persons                 208(a)(2)(B) of the Act.                                 The Department of Homeland
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             to any country where there are                                                                                Security has determined that this rule is
                                             substantial grounds for believing that                  How Does This Proposed Rule Affect                    a ‘‘significant regulatory action’’ under
                                             they would be subject to torture. Like                  Individuals Who Enter the United                      Executive Order 12866, section 3(f),
                                             the United States, Canada is a signatory                States Through Canada and Who Then                    Regulatory Planning and Review, and,
                                             to the Convention Against Torture. The                  Apply for Asylum?                                     accordingly, this rule has been
                                             United States implements this                             The proposed rule does not affect any               submitted to the Office of Management
                                             obligation by granting withholding of                   individuals who apply for asylum after                and Budget for review. In particular, the


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00005   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 460 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                               10625

                                             Department has assessed both the costs                  additional costs may include. The                     Paperwork Reduction Act of 1995.
                                             and benefits of this rule as required by                ‘‘intangible’’ costs to asylum seekers                Written comments are encouraged and
                                             Executive Order 12866, section 1(b)(6)                  who would be returned to Canada under                 will be accepted until May 7, 2004.
                                             and has made a reasoned determination                   the proposed rule are the costs of                    When submitting comments on the
                                             that the benefits of this regulation justify            potential separation from support                     information collection, your comments
                                             its costs.                                              networks they may be seeking to join in               should address one or more of the
                                                The proposed rule would implement                    the United States. However, the                       following four points.
                                             a bilateral agreement that allocates                    Agreement contains broad exceptions                     (1) Evaluate whether the collection of
                                             responsibility between the United States                based on principles of family unity that              information is necessary for the proper
                                             and Canada for processing claims of                     would generally allow those with family               performance of the functions of the
                                             certain asylum seekers. The rule applies                connections in the United States to seek              agency, including whether the
                                             to individuals who are subject to                       asylum in the United States under                     information will have practical utility;
                                             expedited removal and, under existing                   existing regulations governing the                      (2) Evaluate the accuracy of the
                                             regulations, would receive a credible                   credible process.                                     agency’s estimate of the burden of the
                                             fear interview by an asylum officer. This                  The proposed rule benefits the United              collection of information, including the
                                             rule simply adds a preliminary                          States because it enhances the ability of             validity of the methodology and
                                             screening by asylum officers to                         the U.S. and Canada to manage, in an                  assumptions used;
                                             determine whether the alien is even                     orderly fashion, asylum claims brought                  (3) Enhance the quality, utility, and
                                             eligible to seek protection in the United               by persons crossing our common border.                clarity of the information to be
                                             States, in which case the asylum officer                By implementing the Agreement, the                    collected; and
                                             will then proceed to make the credible                  proposed rule furthers U.S. and                         (4) Minimize the burden of the
                                             fear determination under existing rules.                Canadian goals, as outlined in the 30-                collection of the information on those
                                             Based on statistical evidence, it is                    Point Action Plan under the Smart                     who are to respond, including through
                                             anticipated that approximately 200                      Border Declaration signed by Secretary                the use of any and all appropriate
                                             aliens may seek to enter the United                     Ridge and former Canadian Deputy                      automated, electronic, mechanical, or
                                             States from Canada at a land border                     Foreign Minister John Manley, to ensure               other technological collection
                                             port-of-entry and be placed into                        a secure flow of people between the two               techniques or other forms of information
                                             expedited removal proceedings. A                        countries while preserving asylum                     technology, e.g., permitting electronic
                                             significant number of these aliens will                 seekers’ access to a full and fair asylum             submission of responses.
                                             be found exempt from the Agreement                      process in a manner consistent with
                                             and eligible to seek protection in the                  U.S. law and international obligations.               Overview of This Information Collection
                                             United States after the threshold                       Further, the Agreement and proposed                     (1) Type of information collection:
                                             screening interview proposed in this                    rule save the U.S. the time and expense               New.
                                             rule. It is difficult to predict how many               of adjudicating protection claims                       (2) Title of Form/Collection: Credible
                                             aliens will be returned to the U.S.-                    brought by asylum seekers who have                    fear threshold screening interview.
                                             Canadian border under the Agreement,                    already had a full and fair opportunity                  (3) Agency form number, if any, and
                                             but the costs incurred in detaining and                 to present their claims in Canada.                    the applicable component of the
                                             transporting them are not likely to be
                                                                                                     Executive Order 13132                                 Department of Homeland Security
                                             substantial. Therefore, the ‘‘tangible’’
                                             costs of this rulemaking to the U.S.                                                                          sponsoring the collection: No form
                                                                                                       This rule will not have substantial
                                             Government are minimal. Applicants                                                                            number, U.S. Citizenship and
                                                                                                     direct effects on the States, on the
                                             who are found to be subject to the Safe                                                                       Immigration Services.
                                                                                                     relationship between the National
                                             Third Country Agreement will be                                                                                  (4) Affected public who will be asked
                                                                                                     Government and the States, or on the
                                             returned to Canada to seek protection,                                                                        or required to respond, as well as a brief
                                                                                                     distribution of power and
                                             saving the U.S. Government the cost of                                                                        abstract: Individuals. The information
                                                                                                     responsibilities among the various
                                             adjudicating their asylum claims and, in                                                                      collection is necessary in order for the
                                                                                                     levels of government. Therefore, in
                                             some cases, the cost of detention                                                                             CIS to make a determination whether an
                                                                                                     accordance with section 6 of Executive
                                             throughout the asylum process.                                                                                alien is eligible to apply for asylum
                                                                                                     Order 13132, it is determined that this
                                                The cost to asylum seekers who,                                                                            pursuant to section 208(a)(2)(A) of the
                                                                                                     rule does not have sufficient federalism
                                             under the proposed rule, will be                                                                              Act.
                                                                                                     implications to warrant the preparation
                                             returned to Canada are the costs of                     of a federalism summary impact                           (5) An estimate of the total number of
                                             pursuing an asylum claim in Canada, as                  statement.                                            respondents and the amount of time
                                             opposed to the United States. There is                                                                        estimated for an average respondent to
                                             no fee to apply for asylum in Canada                    Executive Order 12988 Civil Justice                   respond: 200 respondents at 30 minutes
                                             and, under Canadian law, asylum                         Reform                                                per response.
                                             seekers are provided social benefits that                 This rule meets the applicable                         (6) An estimate of the total of public
                                             they are not eligible for in the United                 standards set forth in sections 3(a) and              burden (in hours) associated with the
                                             States, including access to medical                     3(b)(2) of Executive Order 12988.                     collection: Approximately 100 burden
                                             coverage, adult public education, and                                                                         hours.
                                             public benefits. Therefore, the tangible                Paperwork Reduction Act                                  All comments and suggestions or
                                             costs of seeking asylum in Canada are                     The regulations at 8 CFR 208.30                     questions regarding additional
                                             no greater than they are in the United                  require that an asylum officer conduct a              information should be directed to the
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             States. However, because there may be                   threshold screening interview to                      Department of Homeland Security, U.S.
                                             other tangible costs to asylum seekers                  determine whether an alien is ineligible              Citizenship and Immigration Services,
                                             attempting to enter the United States                   to apply for asylum pursuant to section               Regulations and Forms Services
                                             from Canada at a land border port-of-                   208(a)(2)(A) of the Act. The threshold                Division, 425 I Street, NW., Room 4034,
                                             entry (e.g., transportation costs to the                screening interview is considered an                  Washington, DC 20536; Attention:
                                             U.S. border), public comment is invited                 information collection requirement                    Richard A. Sloan, Director, 202–514–
                                             for further consideration of what such                  subject to review by OMB under the                    3291.


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00006   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 461 of 1770
                                             10626                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             Family Assessment Statement                             List of Subjects                                      significant possibility, taking into
                                                                                                                                                           account the credibility of the statements
                                               DHS has reviewed this regulation and                  8 CFR Part 208
                                                                                                                                                           made by the alien in support of the
                                             determined that it may affect family                      Administrative practice and                         alien’s claim and such other facts as are
                                             well-being as that term is defined in                   procedure, Aliens, Immigration,                       known to the officer, the alien can
                                             section 654 of the Treasury General                     Reporting and recordkeeping                           establish eligibility for asylum under
                                             Appropriations Act, 1999, Public Law                    requirements.                                         section 208 of the Act or for
                                             105–277, Div. A. Accordingly, DHS has                                                                         withholding of removal under section
                                             assessed this action in accordance with                 8 CFR Part 212
                                                                                                                                                           241(b)(3) of the Act.
                                             the criteria specified by section                         Administrative practice and                            (3) An alien will be found to have a
                                             654(c)(1). In this proposed rule, an alien              procedure, Aliens, Immigration,                       credible fear of torture if the alien shows
                                             arriving at a land border port-of-entry                 Passports and visas, Reporting and                    that there is a significant possibility that
                                             with Canada may qualify for an                          recordkeeping requirements.                           he or she is eligible for withholding of
                                             exception to the Safe Third Country                     Proposed Amendments to the                            removal or deferral of removal under the
                                             Agreement, which otherwise requires                     Regulations                                           Convention Against Torture, pursuant to
                                             individuals to seek protection in the                                                                         § § 208.16 or 208.17.
                                             country of last presence (Canada), by                     Accordingly, chapter I of title 8 of the               (4) In determining whether the alien
                                             establishing a relationship to a family                 Code of Federal Regulations is proposed               has a credible fear of persecution, as
                                             member in the United States who has                     to be amended as follows:                             defined in section 235(b)(1)(B)(v) of the
                                             lawful status in the United States, other                                                                     Act, or a credible fear of torture, the
                                                                                                     PART 208—PROCEDURES FOR                               asylum officer shall consider whether
                                             than a visitor, or is 18 years of age or                ASYLUM AND WITHHOLDING OF
                                             older and has an asylum application                                                                           the alien’s case presents novel or unique
                                                                                                     REMOVAL                                               issues that merit consideration in a full
                                             pending. This proposed rule
                                             incorporates the Agreement’s definition                   1. The authority citation for part 208              hearing before an immigration judge.
                                             of ‘‘family member,’’ which may be a                    continues to read as follows:                            (5) Except as provided in paragraph
                                             spouse, son, daughter, parent, legal                                                                          (e)(6) of this section, if an alien is able
                                                                                                       Authority: 8 U.S.C. 1103, 1158, 1226, 1252,         to establish a credible fear of
                                             guardian, sibling, grandparent,                         1282; 8 CFR part 2.
                                             grandchild, aunt, uncle, niece, or                                                                            persecution or torture but appears to be
                                                                                                       2. Section 208.4 is amended by                      subject to one or more of the mandatory
                                             nephew. The ‘‘family member’’
                                                                                                     adding a new paragraph (a)(6) to read as              bars to applying for, or being granted,
                                             definition was intended to be broad in
                                                                                                     follows:                                              asylum contained in section 208(a)(2)
                                             scope, to promote family unity. This
                                             proposed rule thereby strengthens the                                                                         and 208(b)(2) of the Act, or to
                                                                                                     § 208.4    Filing the application.
                                             stability of the family by providing a                                                                        withholding of removal contained in
                                                                                                     *      *     *      *    *                            section 241(b)(3)(B) of the Act, the
                                             mechanism to reunite separated family                      (a) * * *
                                             members in the United States.                                                                                 Department of Homeland Security shall
                                                                                                        (6) Safe Third Country Agreement.                  nonetheless place the alien in
                                               In some cases the proposed rule will                  Asylum officers have authority to apply               proceedings under section 240 of the
                                             have a negative effect resulting in the                 section 208(a)(2)(A) of the Act, relating             Act for full consideration of the alien’s
                                             separation of family members. The                       to the determination that the alien may               claim, if the alien is not a stowaway. If
                                             Agreement’s exceptions, as expressed in                 be removed to a safe country pursuant                 the alien is a stowaway, the Department
                                             the proposed rule, require the family                   to a bilateral or multilateral agreement,             shall place the alien in proceedings for
                                             member to have either lawful status in                  only as provided in § 208.30(e). For                  consideration of the alien’s claim
                                             the United States, other than visitor, or               provisions relating to the authority of               pursuant to § 208.2(c)(3).
                                             else to be 18 years of age or older and                 immigration judges with respect to                       (6) Prior to any determination
                                             have a pending asylum application.                      section 208(a)(2)(A), see 8 CFR                       concerning whether an alien arriving in
                                             Family members who do not meet one                      1240.11(g).                                           the United States at a U.S.-Canada land
                                             of these conditions, therefore, would be                *      *     *      *    *                            border port-of-entry or in transit through
                                             separated under the proposed rule.                         3. Section 208.30 is amended by:                   the U.S. during removal by Canada has
                                             However, this proposed rule’s definition                   a. Redesignating paragraph (e)(4) as               a credible fear of persecution or torture,
                                             of ‘‘family member’’ and the exceptions                 (e)(7);                                               the asylum officer shall conduct a
                                             to the Agreement are more generous                         b. Redesignating paragraphs (e)(2) and             threshold screening interview to
                                             than other family-based immigration                     (e)(3) as (e)(4) and (e)(5) respectively;             determine whether such an alien is
                                             laws, which require the anchor family                      c. Revising newly designated                       ineligible to apply for asylum pursuant
                                             member to have more permanent status                    paragraphs (e)(4) and (e)(5);                         to section 208(a)(2)(A) of the Act and
                                             in the United States (such as citizen,                     d. Adding new paragraphs (e)(2),                   subject to removal to Canada under the
                                             lawful permanent resident, asylee or                    (e)(3), and (e)(6);                                   Agreement Between the Government of
                                             refugee) and which have a more                             e. Revising paragraph (g)(2)(i), and by            the United States and the Government
                                             restricted list of the type of family                      f. Removing paragraphs (g)(2)(iii) and             of Canada For Cooperation in the
                                             relationships that can be used to                       (g)(2)(iv).                                           Examination of Refugee Status Claims
                                             sponsor someone for immigration to the                     The additions and revisions read as
                                                                                                                                                           from Nationals of Third Countries
                                             United States (although, unlike those                   follows:
                                                                                                                                                           (‘‘Agreement’’). In conducting this
                                             laws, this Agreement provides only an                   § 208.30 Credible fear determinations                 threshold screening interview, the
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             opportunity to apply for protection and                 involving stowaways and applicants for                asylum officer shall advise the alien of
                                             does not directly confer an affirmative                 admission found inadmissible pursuant to              the Agreement’s exceptions and
                                             immigration benefit). Under this rule,                  section 212(a)(6)(C) or 212(a)(7) of the Act.         question the alien as to applicability of
                                             family members will be able to reunite                  *     *     *     *    *                              any of these exceptions to the alien’s
                                             even if the anchor relative’s status is                   (e) * * *                                           case.
                                             less than permanent in the United                         (2) An alien will be found to have a                   (i) If the asylum officer determines
                                             States.                                                 credible fear of persecution if there is a            that an alien does not qualify for an


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00007   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                                '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 462 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10627

                                             exception under the Agreement during                    Convention Against Torture, in the                    DEPARTMENT OF JUSTICE
                                             this threshold screening interview, the                 United States.
                                             alien is ineligible to apply for asylum in                                                                    8 CFR Parts 1003, 1208, 1212, and 1240
                                                                                                       (iv) As used in § 208.30(e)(6)(iii)(B),
                                             the United States. After review of this                 (C) and (D) only, ‘‘legal guardian’’                  [EOIR No. 142P; AG Order No. 2709–2004]
                                             finding by a supervisory asylum officer,
                                                                                                     means a person currently vested with
                                             the alien shall be advised that he or she                                                                     RIN 1125–AA46
                                                                                                     legal custody of such an alien or vested
                                             will be removed to Canada in order to
                                             pursue his or her claims relating to a                  with legal authority to act on the alien’s            Asylum Claims Made by Aliens
                                             fear of persecution or torture under                    behalf, provided that such an alien is                Arriving from Canada at Land Border
                                             Canadian law. Aliens found ineligible to                both unmarried and less than 18 years                 Ports-of-Entry
                                             apply for asylum under this paragraph                   of age, and provided further that any
                                                                                                     dispute with respect to whether an                    AGENCY:  Executive Office for
                                             shall be removed to Canada.                                                                                   Immigration Review, Justice.
                                                (ii) If the alien establishes by a                   individual is a legal guardian will be
                                             preponderance of the evidence that he                   resolved on the basis of U.S. law.                    ACTION: Proposed rule.
                                             or she qualifies for an exception under                 *      *    *     *     *                             SUMMARY:    The recent Safe Third
                                             the terms of the Agreement, the asylum                                                                        Country agreement between the United
                                             officer shall make a written notation of                  (g) * * *
                                                                                                                                                           States and Canada provides new
                                             the basis of the exception, and then                      (2) * * *
                                                                                                                                                           procedures for dealing with certain
                                             proceed immediately to a determination                    (i) Immigration judges will review                  categories of aliens crossing at land
                                             concerning whether an alien has a                       negative credible fear findings as                    border ports-of-entry between the
                                             credible fear of persecution or torture.                provided in 8 CFR 1208.30(g)(2).                      United States and Canada, or in transit
                                                (iii) An alien qualifies for an
                                                                                                     *      *    *     *     *                             from Canada or the United States, and
                                             exception to the Agreement if the alien
                                                                                                                                                           who express a fear of persecution or
                                             is not being removed from Canada in
                                                                                                     PART 212—DOCUMENTARY                                  torture if returned to the country of their
                                             transit through the United States and:
                                                (A) Is a citizen of Canada or, not                   REQUIREMENTS; NONIMMIGRANTS;                          nationality or habitual residence. The
                                             having a country of nationality, is a                   WAIVERS; ADMISSION OF CERTAIN                         Agreement recognizes that the United
                                             habitual resident of Canada;                            INADMISSIBLE ALIENS; PAROLE                           States and Canada are safe third
                                                (B) Has in the United States a spouse,                                                                     countries, each of which offers full
                                             son, daughter, parent, legal guardian,                    4. The authority citation for part 212              procedures for nationals of other
                                             sibling, grandparent, grandchild, aunt,                 continues to read as follows:                         countries to seek asylum or other
                                             uncle, niece, or nephew who has been                                                                          protection. Accordingly, subject to
                                                                                                       Authority: 8 U.S.C. 1101 and note, 1102,
                                             granted asylum, refugee, or other lawful                                                                      several specific exceptions, the
                                                                                                     1103, 1182 and note, 1184, 1187, 1225, 1226,
                                             status in the United States, provided,                                                                        Agreement provides for the United
                                                                                                     1227, 1228; 8 CFR part 2.
                                             however, that this exception shall not                                                                        States to return such arriving aliens to
                                             apply to an alien whose relative                          5. Section 212.5 is amended by                      Canada, the country of last presence, to
                                             maintains only nonimmigrant visitor                     adding new paragraph (e)(2)(iii) to read              seek protection under Canadian law,
                                             status, as defined in section                           as follows:                                           rather than applying for asylum in the
                                             101(a)(15)(B) of the Act, or whose                                                                            United States. Subject to the stated
                                             relative maintains only visitor status                  § 212.5    Parole of aliens into the United           exceptions, such aliens attempting to
                                                                                                     States.                                               travel from Canada to the United States,
                                             based on admission to the U.S. pursuant
                                             to the Visa Waiver Program;                             *       *    *     *     *                            or vice versa, will be allowed to seek
                                                (C) Has in the United States a spouse,                                                                     asylum or other protection in one
                                                                                                        (e) * * *
                                             son, daughter, parent, legal guardian,                                                                        country or the other, but not in both.
                                             sibling, grandparent, grandchild, aunt,                    (2) * * *                                             Elsewhere in this issue of the Federal
                                             uncle, niece, or nephew who is at least                    (iii) Any alien granted parole into the            Register, the Department of Homeland
                                             18 years of age and has an asylum                       United States so that he or she may                   Security (DHS) is publishing a proposed
                                             application pending before U.S. of                      transit through the United States in the              rule that would, among other things,
                                             Citizenship and Immigration Services,                   course of removal from Canada shall                   give asylum officers the authority to
                                             the Executive Office for Immigration                    have his or her parole status terminated              apply the Agreement with respect to
                                             Review, or on appeal in federal court in                upon notice, as specified in §                        arriving aliens. This proposed rule
                                             the United States;                                      212.5(e)(2)(i), if he or she makes known              provides that the immigration judges
                                                (D) Is unmarried, under 18 years of                  to an immigration officer of the United               will not review the threshold factual
                                             age, and does not have a parent or legal                States a fear of persecution or an                    determinations by asylum officers that
                                             guardian in either Canada or the United                                                                       an alien does not satisfy any of the
                                                                                                     intention to apply for asylum. Upon
                                             States;                                                                                                       exceptions under the Agreement.
                                                                                                     termination of parole, any such alien
                                                (E) Arrived in the United States with                                                                      However, for any alien who the asylum
                                                                                                     shall be regarded as an applicant for                 officer determines is not barred by the
                                             a validly issued visa or other valid
                                                                                                     admission, and processed accordingly                  Agreement, the existing credible fear
                                             admission document, other than for
                                             transit, issued by the United States, or,               by the Department of Homeland                         process under section 235(b) of the
                                             being required to hold a visa to enter                  Security.                                             Immigration and Nationality Act (Act)
                                             Canada, was not required to obtain a                    *       *    *     *     *                            remains unchanged, including the right
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             visa to enter the United States; or                       Dated: January 26, 2004.                            to seek review by an immigration judge.
                                                (F) The Department of Homeland                                                                             Finally, this rule provides authority for
                                                                                                     Tom Ridge,
                                             Security determines, in the exercise of                                                                       an immigration judge to apply the
                                             unreviewable discretion, that it is in the              Secretary of Homeland Security.                       Agreement with respect to aliens whom
                                             public interest to allow the alien to                   [FR Doc. 04–5077 Filed 3–5–04; 8:45 am]               DHS has chosen to place in removal
                                             pursue a claim for asylum, withholding                  BILLING CODE 4410–10–P                                proceedings under section 240 of the
                                             of removal, or protection under the                                                                           Act.


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00008   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 463 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10627

                                             exception under the Agreement during                    Convention Against Torture, in the                    DEPARTMENT OF JUSTICE
                                             this threshold screening interview, the                 United States.
                                             alien is ineligible to apply for asylum in                                                                    8 CFR Parts 1003, 1208, 1212, and 1240
                                                                                                       (iv) As used in § 208.30(e)(6)(iii)(B),
                                             the United States. After review of this                 (C) and (D) only, ‘‘legal guardian’’                  [EOIR No. 142P; AG Order No. 2709–2004]
                                             finding by a supervisory asylum officer,
                                                                                                     means a person currently vested with
                                             the alien shall be advised that he or she                                                                     RIN 1125–AA46
                                                                                                     legal custody of such an alien or vested
                                             will be removed to Canada in order to
                                             pursue his or her claims relating to a                  with legal authority to act on the alien’s            Asylum Claims Made by Aliens
                                             fear of persecution or torture under                    behalf, provided that such an alien is                Arriving from Canada at Land Border
                                             Canadian law. Aliens found ineligible to                both unmarried and less than 18 years                 Ports-of-Entry
                                             apply for asylum under this paragraph                   of age, and provided further that any
                                                                                                     dispute with respect to whether an                    AGENCY:  Executive Office for
                                             shall be removed to Canada.                                                                                   Immigration Review, Justice.
                                                (ii) If the alien establishes by a                   individual is a legal guardian will be
                                             preponderance of the evidence that he                   resolved on the basis of U.S. law.                    ACTION: Proposed rule.
                                             or she qualifies for an exception under                 *      *    *     *     *                             SUMMARY:    The recent Safe Third
                                             the terms of the Agreement, the asylum                                                                        Country agreement between the United
                                             officer shall make a written notation of                  (g) * * *
                                                                                                                                                           States and Canada provides new
                                             the basis of the exception, and then                      (2) * * *
                                                                                                                                                           procedures for dealing with certain
                                             proceed immediately to a determination                    (i) Immigration judges will review                  categories of aliens crossing at land
                                             concerning whether an alien has a                       negative credible fear findings as                    border ports-of-entry between the
                                             credible fear of persecution or torture.                provided in 8 CFR 1208.30(g)(2).                      United States and Canada, or in transit
                                                (iii) An alien qualifies for an
                                                                                                     *      *    *     *     *                             from Canada or the United States, and
                                             exception to the Agreement if the alien
                                                                                                                                                           who express a fear of persecution or
                                             is not being removed from Canada in
                                                                                                     PART 212—DOCUMENTARY                                  torture if returned to the country of their
                                             transit through the United States and:
                                                (A) Is a citizen of Canada or, not                   REQUIREMENTS; NONIMMIGRANTS;                          nationality or habitual residence. The
                                             having a country of nationality, is a                   WAIVERS; ADMISSION OF CERTAIN                         Agreement recognizes that the United
                                             habitual resident of Canada;                            INADMISSIBLE ALIENS; PAROLE                           States and Canada are safe third
                                                (B) Has in the United States a spouse,                                                                     countries, each of which offers full
                                             son, daughter, parent, legal guardian,                    4. The authority citation for part 212              procedures for nationals of other
                                             sibling, grandparent, grandchild, aunt,                 continues to read as follows:                         countries to seek asylum or other
                                             uncle, niece, or nephew who has been                                                                          protection. Accordingly, subject to
                                                                                                       Authority: 8 U.S.C. 1101 and note, 1102,
                                             granted asylum, refugee, or other lawful                                                                      several specific exceptions, the
                                                                                                     1103, 1182 and note, 1184, 1187, 1225, 1226,
                                             status in the United States, provided,                                                                        Agreement provides for the United
                                                                                                     1227, 1228; 8 CFR part 2.
                                             however, that this exception shall not                                                                        States to return such arriving aliens to
                                             apply to an alien whose relative                          5. Section 212.5 is amended by                      Canada, the country of last presence, to
                                             maintains only nonimmigrant visitor                     adding new paragraph (e)(2)(iii) to read              seek protection under Canadian law,
                                             status, as defined in section                           as follows:                                           rather than applying for asylum in the
                                             101(a)(15)(B) of the Act, or whose                                                                            United States. Subject to the stated
                                             relative maintains only visitor status                  § 212.5    Parole of aliens into the United           exceptions, such aliens attempting to
                                                                                                     States.                                               travel from Canada to the United States,
                                             based on admission to the U.S. pursuant
                                             to the Visa Waiver Program;                             *       *    *     *     *                            or vice versa, will be allowed to seek
                                                (C) Has in the United States a spouse,                                                                     asylum or other protection in one
                                                                                                        (e) * * *
                                             son, daughter, parent, legal guardian,                                                                        country or the other, but not in both.
                                             sibling, grandparent, grandchild, aunt,                    (2) * * *                                             Elsewhere in this issue of the Federal
                                             uncle, niece, or nephew who is at least                    (iii) Any alien granted parole into the            Register, the Department of Homeland
                                             18 years of age and has an asylum                       United States so that he or she may                   Security (DHS) is publishing a proposed
                                             application pending before U.S. of                      transit through the United States in the              rule that would, among other things,
                                             Citizenship and Immigration Services,                   course of removal from Canada shall                   give asylum officers the authority to
                                             the Executive Office for Immigration                    have his or her parole status terminated              apply the Agreement with respect to
                                             Review, or on appeal in federal court in                upon notice, as specified in §                        arriving aliens. This proposed rule
                                             the United States;                                      212.5(e)(2)(i), if he or she makes known              provides that the immigration judges
                                                (D) Is unmarried, under 18 years of                  to an immigration officer of the United               will not review the threshold factual
                                             age, and does not have a parent or legal                States a fear of persecution or an                    determinations by asylum officers that
                                             guardian in either Canada or the United                                                                       an alien does not satisfy any of the
                                                                                                     intention to apply for asylum. Upon
                                             States;                                                                                                       exceptions under the Agreement.
                                                                                                     termination of parole, any such alien
                                                (E) Arrived in the United States with                                                                      However, for any alien who the asylum
                                                                                                     shall be regarded as an applicant for                 officer determines is not barred by the
                                             a validly issued visa or other valid
                                                                                                     admission, and processed accordingly                  Agreement, the existing credible fear
                                             admission document, other than for
                                             transit, issued by the United States, or,               by the Department of Homeland                         process under section 235(b) of the
                                             being required to hold a visa to enter                  Security.                                             Immigration and Nationality Act (Act)
                                             Canada, was not required to obtain a                    *       *    *     *     *                            remains unchanged, including the right
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             visa to enter the United States; or                       Dated: January 26, 2004.                            to seek review by an immigration judge.
                                                (F) The Department of Homeland                                                                             Finally, this rule provides authority for
                                                                                                     Tom Ridge,
                                             Security determines, in the exercise of                                                                       an immigration judge to apply the
                                             unreviewable discretion, that it is in the              Secretary of Homeland Security.                       Agreement with respect to aliens whom
                                             public interest to allow the alien to                   [FR Doc. 04–5077 Filed 3–5–04; 8:45 am]               DHS has chosen to place in removal
                                             pursue a claim for asylum, withholding                  BILLING CODE 4410–10–P                                proceedings under section 240 of the
                                             of removal, or protection under the                                                                           Act.


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00008   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 464 of 1770
                                             10628                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             DATES:   Written comments must be                       Canada to return to the United States                 and nephews. There is a separate
                                             submitted on or before May 7, 2004.                     certain aliens seeking protection                     exception for minors who do not have
                                             FOR FURTHER INFORMATION CONTACT:                        attempting to enter Canada from the                   a parent in either the United States or
                                             Chuck Adkins-Blanch, General Counsel,                   United States at land border ports-of-                Canada, though the definition of
                                             Executive Office for Immigration                        entry, and certain aliens being removed               ‘‘unaccompanied minor’’ under the
                                             Review, 5107 Leesburg Pike, Suite 2600,                 from the United States in transit through             Agreement is also different than that
                                             Falls Church, Virginia 22041, telephone                 Canada. In either case, the Agreement                 used in other contexts under the
                                             (703) 305–0470.                                         ensures that the asylum seekers will                  immigration laws.
                                             ADDRESSES: Please submit written                        have access to a full and fair procedure                 The Agreement also has exceptions
                                             comments to Chuck Adkins-Blanch,                        for determining their asylum or other                 for an arriving alien who is a citizen of
                                             General Counsel, Executive Office for                   protection claims, either by the United               Canada (or a habitual resident of Canada
                                             Immigration Review, Office of the                       States or by Canada, before the alien can             not having a country of nationality), as
                                             General Counsel, 5107 Leesburg Pike,                    be returned to the country of his or her              well as for aliens who presented a valid
                                             Suite 2600, Falls Church, Virginia,                     nationality or habitual residence.                    visa or other travel document (other
                                                                                                        The Agreement applies to aliens                    than for transiting the United States) or
                                             22041. To ensure proper handling,
                                                                                                     arriving from Canada who are                          were exempt from the requirement to
                                             please reference RIN No. 1125–AA46 on
                                                                                                     inadmissible under section 212(a)(6)(C)               present a passport.
                                             your correspondence. The public may                                                                              Finally, the Agreement recognizes
                                                                                                     (fraud or willful misrepresentation) or
                                             also submit comments electronically to                                                                        that the United States Government may
                                                                                                     section 212(a)(7) (failure to present
                                             the EOIR at eoir.regs@usdoj.gov. When                                                                         conclude, in its discretion, that it is in
                                                                                                     proper documents) of the Immigration
                                             submitting comments electronically,                                                                           the public interest to allow an arriving
                                                                                                     and Nationality Act (Act), 8 U.S.C.
                                             you must include RIN No.1125–AA46 in                                                                          alien to remain in the United States to
                                                                                                     1182(a)(6)(C), (7). In general, all arriving
                                             the subject box.                                                                                              pursue protection even though the alien
                                                                                                     aliens who are inadmissible on either of
                                             SUPPLEMENTARY INFORMATION: On                           those grounds are subject to expedited                does not meet any of the specific
                                             December 5, 2002, the governments of                    removal pursuant to section 235(b) of                 exceptions under the Agreement. This
                                             the United States and Canada signed the                 the Act. Under 8 CFR 235.3(b)(4), aliens              latter discretionary determination is
                                             Agreement Between the Government of                     subject to expedited removal who seek                 reserved to DHS alone and is not within
                                             the United States and the Government                    asylum in the United States or                        the province of the immigration judges
                                             of Canada For Cooperation in the                        otherwise express a fear of persecution               to review or grant.
                                             Examination of Refugee Status Claims                    or torture are referred to an asylum                     The DHS proposed rule on this
                                             from Nationals of Third Countries                       officer employed by U.S. Citizenship                  subject provides a more complete
                                             (‘‘bilateral Agreement with Canada’’ or                 and Immigration Services, a component                 discussion of the Agreement, and the
                                             ‘‘Agreement’’). The Agreement will not                  of DHS, for a credible fear determination             exceptions under the Agreement that
                                             take effect until the United States has                 in accordance with 8 CFR 208.30.                      would be codified at 8 CFR 208.30. The
                                             promulgated implementing regulations                       As stated last year when the                       specific terms of the bilateral Agreement
                                             and Canada has completed its own                        Agreement was being negotiated, ‘‘Such                with Canada can be found on the DHS
                                             necessary domestic procedures to bring                  an arrangement would limit the access                 Web site at http://www.uscis.gov.
                                             the Agreement into force. The                           of asylum seekers, under appropriate
                                             supplementary information in the                                                                              Legal Authority Permitting the Use of a
                                                                                                     circumstances, to the system of only one
                                             proposed rule of the Department of                                                                            Bilateral Agreement as a Bar to
                                                                                                     of the two countries.’’ 67 FR 46213 (July
                                             Homeland Security published elsewhere                                                                         Applying for Asylum
                                                                                                     12, 2002). Thus, the Agreement provides
                                             in this issue of the Federal Register                   a threshold basis for returning certain                  Section 208(a)(1) of the Act permits
                                             explains in greater detail the goals of the             arriving aliens to Canada to pursue their             any alien who is physically present in
                                             Agreement and the reasons for                           protection claims under Canadian law,                 or who arrives at the United States to
                                             including its particular terms and                      but also provides several specific                    apply for asylum, and specifically
                                             exceptions, and persons commenting on                   exceptions in which arriving aliens                   recognizes the right of arriving aliens to
                                             this rule should keep in mind the                       would be permitted to remain in the                   present claims for asylum through the
                                             discussion of these issues in the DHS                   United States in order to pursue                      credible fear review process under
                                             proposed rule.                                          protection under United States law.                   section 235(b) of the Act. However,
                                                                                                        In particular, the Agreement provides              section 208(a)(2)(A) of the Act states
                                             Terms of the Agreement                                  important exceptions based on concerns                that the right to apply for asylum under
                                                This Agreement permits the United                    for family unity, allowing an arriving                paragraph (1) shall not apply where,
                                             States to return to Canada, the country                 alien to remain in the United States to               ‘‘pursuant to a bilateral or multilateral
                                             of last presence, certain aliens seeking                pursue protection claims if the alien has             agreement, the alien may be removed to
                                             protection who attempt to enter the                     a qualifying family member living in the              a country where the alien’s life or
                                             United States from Canada at a land                     United States and that family member                  freedom would not be threatened on
                                             border port-of-entry, or are being                      either has been granted lawful status in              account of race, religion, nationality,
                                             removed from Canada in transit through                  the United States (other than visitor), or            membership in a particular social group,
                                             the United States. Such aliens are not                  the family member is over the age of 18               or political opinion, and where the alien
                                             eligible to apply for asylum,                           and has filed a pending application for               would have access to a full and fair
                                             withholding of removal, or protection                   asylum. The range of family members                   procedure for determining a claim to
                                             under the Convention Against Torture                    who may qualify as ‘‘anchor’’ relatives               asylum or equivalent temporary
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             in the United States, unless one of the                 due to their presence in the United                   protection, unless the Attorney General
                                             exceptions stated in the Agreement                      States is far broader than those                      [or the Secretary of Homeland Security]
                                             applies. Under the Agreement, those                     recognized under other provisions of                  finds that it is in the public interest for
                                             aliens who are returned to Canada will                  immigration law. It includes spouses,                 the alien to receive asylum in the
                                             have their protection claims adjudicated                sons, daughters, parents, legal                       United States.’’
                                             by Canadian authorities under Canadian                  guardians, siblings, grandparents,                       The bilateral Agreement with Canada
                                             law. Similarly, the Agreement permits                   grandchildren, aunts, uncles, nieces,                 allocates responsibility between the


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00009   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 465 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10629

                                             United States and Canada for processing                 qualifies for an exception under the                  entire text of the parallel provision in 8
                                             claims of certain asylum-seekers,                       Agreement that would allow the alien to               CFR 1212.5 and merely insert a cross-
                                             enhancing the two nations’ ability to                   pursue an asylum or protection claim in               reference to the DHS regulations in 8
                                             manage, in an orderly fashion, asylum                   the United States. The exceptions are                 CFR 212.5.
                                             claims brought by persons crossing our                  listed in 8 CFR 208.30(e)(6)(iii) of the
                                                                                                                                                           Threshold Screening of an Alien’s
                                             common border. At present, it is the                    DHS proposed rule. If the arriving alien
                                                                                                                                                           Eligibility Under the Agreement
                                             only agreement, for purposes of section                 does not qualify for an exception under
                                             208(a)(2)(A) of the Act, that would bar                 the Agreement, there would be no need                    Under section 235(b)(1)(B)(iii)(III) of
                                             an arriving alien from applying for                     for a credible fear determination on the              the Act, an arriving alien who has
                                             asylum in the United States.                            merits of the alien’s asylum claims and,              received a negative credible fear
                                                                                                     accordingly, no right to seek review of               determination by an asylum officer may
                                             Implementation of the Agreement                                                                               request a prompt review by an
                                                                                                     the merits of the asylum claims by an
                                                The DHS rule published elsewhere in                  immigration judge, as discussed below.                immigration judge. The purpose of this
                                             this issue of the Federal Register                      The alien would be returned to Canada                 review by an immigration judge is to
                                             proposes to revise the DHS rules in 8                   to pursue an asylum or protection claim               allay concerns that an arriving alien
                                             CFR chapter I, parts 208 and 212 to                     under Canadian law. If the arriving alien             might be returned to the country of his
                                             implement the provisions of the                         does qualify for an exception to the                  or her nationality or habitual residence
                                             Agreement. This rule proposes revisions                 Agreement, the asylum officer would                   to face persecution or torture, without
                                             to the regulations of the Department of                 proceed promptly to consider the merits               having had an adequate opportunity to
                                             Justice relating to the role of                         of the alien’s claims for protection                  present his or her claims to U.S.
                                             immigration judges in implementing the                  under United States law through the                   immigration officials. The current
                                             Agreement.                                              regular credible fear process. Finally,               regulations governing review of credible
                                                Until February 28, 2003, the                         DHS adopts definitions of ‘‘credible fear             fear determinations by immigration
                                             regulations governing the immigration                   of persecution’’ and ‘‘credible fear of               judges are codified in 8 CFR 1003.42
                                             judges and the Board of Immigration                     torture’’ in the 8 CFR 208.30(e).                     and 1208.30(g)(2). In the credible fear
                                             Appeals (BIA) were also in 8 CFR                           This proposed rule is a companion to               review process, the alien is able to
                                             chapter I because the former                            the DHS rule. Because the immigration                 present any information relating to the
                                             Immigration and Naturalization Service                  judges and the BIA have independent                   likelihood of persecution or torture if
                                             (INS) and the Executive Office for                      authority over asylum and withholding                 the alien were removed to the country
                                             Immigration Review (EOIR) were both                     claims made by aliens in removal                      of his or her nationality or habitual
                                             part of the Department of Justice under                 proceedings, the Attorney General                     residence.
                                             the authority of the Attorney General.                  duplicated all of the provisions of 8 CFR                For aliens who are subject to the
                                             On March 1, 2003, however, the                          part 208 as a new part in 8 CFR chapter               Agreement, however, the threshold
                                             functions of the former INS were                        V, part 1208. While DHS is making                     question is whether the alien should be
                                             transferred from the Department of                      changes to its regulations in part 208                returned to Canada for Canadian
                                             Justice to DHS pursuant to the                          governing the asylum officers, the                    authorities to consider the merits of that
                                             Homeland Security Act (HSA), Public                     Attorney General in this rule is                      alien’s claims, or whether the alien will
                                             Law 107–296, 116 Stat, 2135, 2178                       proposing to make changes to parts 1003               be allowed to pursue protection in the
                                             (2002). That law also provided that                     and 1208, relating to review of negative              United States. Because the threshold
                                             EOIR (including the administrative                      credible fear determinations by                       nature of the issues under the
                                             adjudications conducted by the                          immigration judges, and part 1240,                    Agreement is quite different from the
                                             immigration judges and the BIA)                         relating to the application of the                    issues relating to the merits of an alien’s
                                             remains in the Department of Justice                    Agreement to aliens in removal                        claimed fear of persecution or torture if
                                             under the authority of the Attorney                     proceedings.                                          returned to his or her country of
                                             General. Accordingly, on February 28,                      This rule takes account of the                     nationality, this proposed rule, like the
                                             2003, the Attorney General published a                  proposed changes being made by DHS                    DHS rule, does not provide for an
                                             technical rule that reorganized title 8 of              in 8 CFR part 208, but does not propose               immigration judge to review an asylum
                                             the Code of Federal Regulations to                      to duplicate in part 1208 the full text of            officer’s threshold determination under
                                             reflect the transfer of the functions of                all of those changes. Many of the                     the Agreement that the alien should be
                                             the former INS to DHS while creating a                  changes that DHS is proposing to make                 returned to Canada for a determination
                                             separate set of regulations pertaining to               to 8 CFR 208.30 pertain only to the                   of his or her asylum claims under
                                             EOIR. See Aliens and Nationality;                       actions of the asylum officers, and do                Canadian law.
                                             Homeland Security; Reorganization of                    not directly affect the authority of the                 In the credible fear process, asylum
                                             Regulations, 68 FR 9824 (Feb. 28, 2003).                immigration judges and the BIA. Thus,                 officers consider the merits of the
                                             This technical rule created a new                       in many instances, this rule will remove              claimed fear of persecution or torture in
                                             chapter V in 8 CFR and transferred or                   existing language from 8 CFR part                     making a credible fear determination. If
                                             duplicated certain parts and sections                   1208.30 and simply insert cross-                      the asylum officer makes a negative
                                             from chapter I to the new chapter V and                 references to the provisions of the DHS               credible fear determination, the alien
                                             made other amendments. The                              regulations in part 208.30 rather than                has the right to have an immigration
                                             regulations governing proceedings                       reprinting them in full. In addition,                 judge review the merits of that
                                             before EOIR are now contained in 8 CFR                  because the provisions in 8 CFR 212.5                 determination. In contrast, in the case of
                                             chapter V, beginning with part 1001.                    relating to the granting of parole pertain            an arriving alien from Canada who is
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             The DHS regulations pertaining to the                   to actions by the Department of                       subject to the Agreement and does not
                                             Act remain in 8 CFR chapter I.                          Homeland Security, and do not directly                meet any of the exceptions, the merits
                                                In its rule, DHS proposes to                         affect the authority of the immigration               of the alien’s claims would not even
                                             implement the Agreement by revising 8                   judges and the BIA, this rule does not                arise in any proceedings before an
                                             CFR 208.4 and 208.30 to permit asylum                   attempt to track the changes that DHS is              immigration judge, and there would be
                                             officers to conduct a threshold screening               proposing to make to 8 CFR 212.5.                     no occasion for an immigration judge to
                                             to determine whether or not an alien                    Instead, this rule proposes to remove the             consider or determine whether or not


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00010   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 466 of 1770
                                             10630                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             the alien in fact has a credible fear of                Agreement is applicable. DHS might                       As suggested in the supplementary
                                             facing persecution or torture if returned               decide, in its discretion, to place an                information in the DHS proposed rule,
                                             to the country of his or her nationality                arriving alien into regular removal                   DHS may exercise its discretion to place
                                             or habitual residence. Such issues are                  proceedings, for example, in order to                 certain minors into removal proceedings
                                             irrelevant to a review of the specific                  lodge additional charges of                           under section 240 of the Act, rather than
                                             exceptions under the Agreement (since                   inadmissibility against the alien, or, as             in expedited removal, when they arrive
                                             the public interest exception under the                 suggested in the supplementary                        at a port-of-entry at the United States/
                                             Agreement is for DHS alone to consider,                 information in the DHS draft rule,                    Canadian land border. The Agreement
                                             not an immigration judge). Unless the                   because the alien is a minor. However,                uses a different definition of the term
                                             alien is under the age of 18 and                        if DHS is seeking removal of the alien                ‘‘unaccompanied minor’’ than is used in
                                             unaccompanied, the principal issue for                  upon his or her arrival from Canada at                other contexts under the immigration
                                             DHS to consider under the Agreement                     a United States land border, it does not              laws. An unmarried arriving alien under
                                             as a practical matter in deciding if the                make any legal difference under the                   the age of 18 who does not have a parent
                                             alien meets one of the exceptions will                  Agreement and under section                           either in the United States or Canada
                                             be whether the alien has a qualifying                   208(a)(2)(A) of the Act whether DHS has               will be exempt from the Agreement as
                                             family member living in the United                      decided to use expedited removal                      an ‘‘unaccompanied minor,’’ and will be
                                             States (i.e., a qualifying family member                procedures under section 235 of the Act               permitted to pursue claims for asylum,
                                             who is either in lawful immigration                     or regular removal proceedings under                  withholding of removal, and protection
                                             status in the United states, other than as              section 240 of the Act.                               under the Convention Against Torture
                                             a visitor, or has a pending asylum                         Under this rule, an alien in regular               before the immigration judge. However,
                                             application).                                           removal proceedings who is subject to                 a minor arriving from Canada who does
                                                Given the narrowness of the factual                  the Agreement would not be able to                    have a parent either in the United States
                                             issues, the Department believes that the                pursue an application for asylum,                     or in Canada will not be eligible for the
                                             applicability of the Agreement can                      withholding of removal, or protection                 exception as an unaccompanied minor
                                             readily be considered and adjudicated                   under the Convention Against Torture                  under the terms of the Agreement
                                             by asylum officers. None of the                         before the immigration judge, unless the              (whether or not the alien may be
                                             threshold factual determinations under                  alien satisfies the burden of proof to                considered an unaccompanied minor for
                                             the Agreement has any relationship to                   establish by a preponderance of the                   other purposes under the immigration
                                             the merits of an arriving alien’s asylum                evidence that he or she qualifies for an              laws). Unless such an alien is able to
                                             claims, and none calls for the kind of                                                                        satisfy one of the other exceptions under
                                                                                                     exception to the Agreement, other than
                                             expert judgment exercised by                                                                                  the Agreement—such as having a
                                                                                                     the public interest exception. (As
                                             immigration judges in conducting                                                                              qualifying family member in the United
                                                                                                     previously noted, the decision to invoke
                                             credible fear reviews concerning the                                                                          States who either has been granted
                                                                                                     the public interest exception is solely
                                             merits of an arriving alien’s asylum                                                                          lawful status or has a pending asylum
                                                                                                     within the discretion of DHS. If DHS
                                             claims. In addition, because the law                                                                          application—then the minor would not
                                                                                                     determines that it is in the public
                                             requires that arriving aliens be detained,                                                                    be eligible to apply for asylum,
                                                                                                     interest to allow a covered alien to
                                             providing for reviews by immigration                                                                          withholding of removal, or protection
                                                                                                     pursue a claim for asylum or
                                             judges of these threshold issues under                                                                        under the Convention Against Torture
                                                                                                     withholding of removal in removal
                                             the Agreement through a credible fear                                                                         before the immigration judge. The
                                             review would likely result in prolonging                proceedings, then DHS will file a
                                                                                                     written notice of its decision before the             immigration judge would consider
                                             the detention of such aliens, since the
                                                                                                     immigration judge, as provided in new                 applications for any other forms of relief
                                             law provides that such a credible fear
                                                                                                     8 CFR 1240.11(g)(3).) If the alien does               for which the alien might be eligible
                                             review can occur as late as 7 days after
                                                                                                     not establish an exception, he/she will               and, if the alien is ultimately ordered
                                             the asylum officer’s determination. For
                                                                                                     be returned to Canada (the country of                 removed, he or she would be returned
                                             these reasons, this rule provides that an
                                                                                                     the alien’s last presence) in order to                to Canada in order to pursue claims for
                                             immigration judge will not have
                                                                                                     pursue his or her protection claims                   asylum or refugee protection under
                                             jurisdiction to review an asylum
                                                                                                     there under Canadian law. As provided                 Canadian law.
                                             officer’s threshold determination under
                                             the Agreement that an alien is to be                    in the Agreement, the United States                      For example, if a 15-year-old asylum-
                                             returned to Canada in order to pursue                   cannot remove an arriving alien who is                seeker arrives at a United States/Canada
                                             an adjudication of his or her asylum                    covered by the Agreement to any                       land-border port-of-entry without other
                                             claims under Canadian law.                              country other than Canada in order to                 family members, DHS may choose to
                                                                                                     have recourse to protection under                     place the alien in removal proceedings
                                             Removal Proceedings                                     Canadian law.                                         according to its own policies. In the
                                               New § 1240.11(g) provides rules                          This rule does not affect any other                course of the removal proceedings, the
                                             pertaining to an arriving alien who is                  individuals applying for asylum in                    immigration judge will first determine
                                             subject to the Agreement but DHS, in its                removal proceedings who are not                       whether the minor has a parent or legal
                                             discretion, decides to place the alien                  subject to the Agreement. In particular,              guardian in the United States or Canada,
                                             into removal proceedings under section                  under the terms of the Agreement, an                  in order to determine whether the
                                             240 of the Act, rather than in expedited                alien who is charged with grounds of                  ‘‘unaccompanied minor’’ exception to
                                             removal. Thus, if the immigration judge                 deportability after being found in the                the Agreement applies. If the minor
                                             determines that the alien was placed                    United States will not be subject to the              does have a parent or legal guardian in
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             into removal proceedings in connection                  limitations of the Agreement, even if the             the United States or Canada, the
                                             with his or her arrival at a United States              alien had previously entered the United               immigration judge will determine
                                             port-of-entry on the United States/                     States from Canada, or any alien who                  whether any of the other exceptions to
                                             Canadian land border, the alien would                   arrived in the United States by air or                the Agreement apply. For example, if
                                             not be eligible to apply for asylum                     water, or who entered the United States               the alien’s parent is living in the United
                                             pursuant to section 208(a)(2)(A) of the                 illegally at any point between the                    States, the minor would not be an
                                             Act unless an exception to the                          established land border port-of-entry.                ‘‘unaccompanied minor’’ under the


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00011   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                               '+6,)5
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 467 of 1770
                                                                    Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                10631

                                             Agreement, but the parent may be a                       the person would face persecution or                 removed, will be ordered removed to an
                                             qualifying relative if the parent either                 torture.                                             appropriate country of removal.
                                             has been granted lawful status in the                    Individuals Being Removed from                       Regulatory Flexibility Act
                                             United States other than as a visitor or                 Canada Who Seek Protection While in
                                             has a pending asylum application, as                                                                             The Attorney General, in accordance
                                                                                                      Transit Through the United States                    with the Regulatory Flexibility Act (5
                                             provided in other exceptions to the
                                             Agreement.                                                  Pursuant to the Agreement, if a person            U.S.C. 605(b)), has reviewed this
                                                                                                      is being removed from Canada in transit              regulation and, by approving it, certifies
                                                An alien who is found to be ineligible                through the United States and expresses              that this rule will not have a significant
                                             to apply for asylum pursuant to section                  a fear of persecution or torture or an               economic impact on a substantial
                                             208(a)(2)(A) of the Act and the bilateral                intention to apply for asylum, the                   number of small entities. This rule
                                             Agreement with Canada will be                            person will be returned to Canada for                affects individual aliens, as it relates to
                                             removed to Canada to have all of his or                  Canadian authorities to determine the                claims of asylum. It does not affect
                                             her claims for protection adjudicated by                 refugee status claim, in accordance with             small entities, as that term is defined in
                                             Canadian authorities under Canadian                      Canadian law. The inspection of an                   5 U.S.C. 601(6).
                                             law. Accordingly, this rule adds §                       alien who falls into this category is
                                             1240.11(g)(4) to provide that an alien in                explained in the supplementary                       Unfunded Mandates Reform Act of
                                             removal proceedings who is subject to                    information in the DHS proposed rule.                1995
                                             the Agreement is ineligible to apply for                 Generally, an individual being removed                 This rule will not result in the
                                             withholding of removal under section                     from Canada in transit through the                   expenditure by State, local, and tribal
                                             241(b)(3) of the Act and the Convention                  United States will be placed in                      governments, in the aggregate, or by the
                                             Against Torture if it is determined that                 expedited removal proceedings, though                private sector, of $100 million or more
                                             he or she is ineligible to apply for                     there may be some rare instances in                  in any one year, and it will not
                                             asylum based on the Agreement.                           which the individual will be placed in               significantly or uniquely affect small
                                                Section 241(b)(3)(A) of the Act                       removal proceedings under section 240                governments. Therefore, no actions were
                                             prohibits removal of an alien to a                       of the Act. The DHS rule provides that               deemed necessary under the provisions
                                             country where the alien’s life or                        such individuals will receive the same               of the Unfunded Mandates Reform Act
                                             freedom would be threatened on                           threshold screening by an asylum officer             of 1995.
                                             account of race, religion, nationality,                  as an alien who seeks entry to the
                                                                                                      United States at a land border port-of-              Small Business Regulatory Enforcement
                                             membership in a particular social group,                                                                      Fairness Act of 1996
                                             or political opinion. Similarly, Article 3               entry between Canada and the United
                                                                                                      States. However, the exceptions for                    This rule is not a major rule as
                                             of the Convention Against Torture
                                                                                                      unaccompanied minors, qualifying                     defined by section 251 of the Small
                                             prohibits the return of an individual to
                                                                                                      family members, and valid travel                     Business Regulatory Enforcement Act of
                                             another country where there are
                                                                                                      documents do not apply to an alien                   1996 (5 U.S.C. 804). This rule will not
                                             substantial grounds for believing that he
                                                                                                      being removed from Canada in transit                 result in an annual effect on the
                                             or she would be subject to torture. These
                                                                                                      through the United States. Because the               economy of $100 million or more; a
                                             provisions, however, do not prevent the
                                                                                                      Agreement provides no exceptions to                  major increase in costs or prices; or
                                             United States from removing an
                                                                                                      the obligation to return such alien to               significant adverse effects on
                                             individual to any safe third country in
                                                                                                      Canada, except for the public interest               competition, employment, investment,
                                             which the person would not face the
                                                                                                      exception, and the public interest                   productivity, innovation, or on the
                                             threat of persecution or torture.                        exception itself would not be within the             ability of United States-based
                                                Like the United States, Canada is a                   authority of an immigration judge to                 companies to compete with foreign-
                                             signatory to the 1967 Protocol Relating                  consider in any event, there is                      based companies in domestic and
                                             to the Status of Refugees (‘‘Protocol’’) 1               essentially nothing for an immigration               export markets.
                                             and the Convention against Torture.                      judge to review in this context and no
                                             Article 3 of the bilateral Agreement with                purpose to be served by providing for                Executive Order 12866
                                             Canada provides that ‘‘the Parties shall                 such review. For those rare instances in               The Attorney General has determined
                                             not return or remove a refugee status                    which an alien being removed in transit              that this rule is a ‘‘significant regulatory
                                             claimant referred by either Party under                  through the United States is placed in               action’’ under Executive Order 12866,
                                             the terms of [the Agreement] to another                  removal proceedings pursuant to section              section 3(f), Regulatory Planning and
                                             country until an adjudication of the                     240 of the Act, the immigration judge                Review, and, accordingly, this rule has
                                             person’s refugee status claim has been                   will not consider any claims of asylum,              been submitted to the Office of
                                             made.’’ In Article 1, the Agreement                      withholding of removal, or protection                Management and Budget for review. In
                                             defines a refugee status claim to include                under the Convention Against Torture                 particular, the Department has assessed
                                             a request for protection consistent with                 (unless DHS files a written notice in the            both the costs and benefits of this rule
                                             the Protocol and the Convention Against                  proceedings that it has decided it is in             as required by Executive Order 12866,
                                             Torture. Therefore, returning an                         the public interest to allow the alien to            section 1(b)(6) and has made a reasoned
                                             individual to Canada pursuant to the                     pursue those claims in the United                    determination that the benefits of this
                                             terms of the Agreement is consistent                     States), and after completion of the                 regulation justify its costs.
                                             with United States’ obligations not to                   proceedings, if the alien is ordered                   The proposed rule would implement
                                             return an individual to a country where                  removed, the alien will be returned to               a bilateral agreement that allocates
mmaher on DSK3CLS3C1PROD with $$_JOB




                                                                                                      Canada. On the other hand, if DHS files              responsibility between the United States
                                               1 Section 241(b)(3) of the Act is based on Article     a written notice in the proceedings that             and Canada for processing claims of
                                             33 of the Protocol. See INS v Stevic, 467 U.S. 407,      it is in the public interest to allow the            certain asylum-seekers, enhancing the
                                             421 (1984) (‘‘Section 203(e) of the Refugee Act of       alien to pursue protection claims in the             two nations’ ability to manage, in an
                                             1980 amended the language of § 243(h) [currently
                                             § 241(b)(3) of the Act] basically conforming it to the
                                                                                                      United States, then the alien will pursue            orderly fashion, asylum claims brought
                                             language of Article 33 of the United Nations             his or her claim for protection in the               by persons crossing our common border.
                                             Protocol.’’)                                             removal proceedings, and, if ordered                 The rule applies to certain individuals


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00012   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                                '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 468 of 1770
                                             10632                 Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules

                                             in removal proceedings who apply for                    Family Assessment Statement                             Accordingly, chapter V of title 8 of the
                                             asylum. This rule simply adds another                                                                         Code of Federal Regulations is proposed
                                             factor for immigration judges to                           The Attorney General has reviewed                  to be amended as follows:
                                             consider in removal proceedings.                        this regulation and assessed this action
                                             Therefore, the ‘‘tangible’’ costs of this               in accordance with the criteria specified             PART 1003—EXECUTIVE OFFICE FOR
                                             rulemaking to the U.S. Government are                   by section 654(c)(1) of the Treasury                  IMMIGRATION REVIEW
                                             minimal. Applicants who are found to                    General Appropriations Act, 1999,
                                                                                                     Public Law 105–277, Div. A. The                         1. The authority citation for part 1003
                                             be subject to the bilateral Agreement                                                                         continues to read as follows:
                                             with Canada will be returned to Canada                  Attorney General has determined that it
                                             to seek asylum, saving the U.S.                         will not affect family well-being as that               Authority: 5 U.S.C. 301; 8 U.S.C. 1101
                                                                                                     term is defined in section 654.                       note, 1103, 1252 note, 1252b, 1324b, 1362; 28
                                             Government the cost of adjudicating                                                                           U.S.C. 509, 510, 1746; sec. 2, Reorg. Plan No.
                                             their asylum claims.                                       The separate proposed rule published               2 of 1950, 3 CFR, 1949–1953 Comp., p. 1002;
                                                The cost to asylum-seekers who,                      by the Department of Homeland                         section 203 of Pub. L. 105–100, 111 Stat.
                                             under the proposed rule, will be                        Security explains that an alien arriving              2196–200; sections 1506 and 1510 of Pub. L.
                                             returned to Canada are the costs of                     at a land border port-of-entry with                   106–386; 114 Stat. 1527–29, 1531–32; section
                                             pursuing an asylum claim in Canada, as                  Canada may qualify for an exception to                1505 of Pub. L. 106–554, 114 Stat. 2763A–
                                                                                                     the bilateral Agreement with Canada,                  326 to –328.
                                             opposed to the United States. There is
                                             no fee to apply for asylum in Canada                    which otherwise requires individuals to                 2. Section 1003.42 is amended by
                                             and, under Canadian law, asylum-                        seek protection in the country of last                adding new paragraph (h) to read as
                                             seekers are provided social benefits that               presence (Canada), by establishing a                  follows:
                                             they are not eligible for in the United                 relationship to a family member in the
                                                                                                     United States who has lawful status in                § 1003.42 Review of credible fear
                                             States. Therefore, the tangible costs of                                                                      determinations.
                                             seeking asylum in Canada are no greater                 the United States, other than a visitor,
                                                                                                     or is 18 years of age or older and has an             *     *     *     *     *
                                             than they are in the United States. The                                                                         (h) Safe third country agreement—(1)
                                             ‘‘intangible’’ costs to asylum-seekers                  asylum application pending. The DHS
                                                                                                     proposed rule addresses issues relating               Arriving alien. An immigration judge
                                             who would be returned to Canada under                                                                         shall have no jurisdiction to review a
                                             the proposed rule are the costs of                      to family well-being in connection with
                                                                                                     that rule.                                            determination by an asylum officer that
                                             potential separation from support                                                                             an arriving alien is not eligible to apply
                                             networks they may be seeking to join in                    This proposed rule provides that the
                                                                                                                                                           for asylum pursuant to a bilateral or
                                             the United States. However, the                         immigration judges will apply the same
                                                                                                                                                           multilateral agreement (the agreement)
                                             Agreement contains broad exceptions                     administrative guidelines of ‘‘family
                                                                                                                                                           under section 208(a)(2)(A) of the Act
                                             based on principles of family unity that                member’’ in the DHS proposed rule, in
                                                                                                                                                           and should be returned to a safe third
                                             would generally allow those with family                 those cases where DHS has chosen to
                                                                                                                                                           country to pursue his or her asylum
                                             connections in the United States to seek                place an alien who is subject to the
                                                                                                                                                           claims under the laws of that country.
                                             asylum in the United States under                       Agreement into removal proceedings
                                                                                                                                                           See 8 CFR 208.30(e)(6).
                                             existing regulations.                                   under section 240 of the Act. However,                  (2) Aliens in transit. An immigration
                                                                                                     that is expected to occur only very                   judge has no jurisdiction to review any
                                             Executive Order 13132                                   rarely. In any other case, where DHS                  determination by DHS that an alien
                                                                                                     does not choose to place an arriving                  being removed from Canada in transit
                                               This rule will not have substantial
                                                                                                     alien into removal proceedings under                  through the United States should be
                                             direct effects on the States, on the
                                                                                                     section 240 of the Act, this rule has no              returned to Canada to pursue asylum
                                             relationship between the National
                                                                                                     effect on family well-being, because the              claims under Canadian law, under the
                                             Government and the States, or on the
                                                                                                     immigration judges will not be                        terms of a safe third country agreement
                                             distribution of power and
                                                                                                     involved.                                             with Canada.
                                             responsibilities among the various
                                             levels of government. Therefore, in                     List of Subjects                                      *     *     *     *     *
                                             accordance with section 6 of Executive
                                                                                                     8 CFR Part 1003                                       PART 1208—PROCEDURES FOR
                                             Order 13132, it is determined that this
                                             rule does not have sufficient federalism                  Administrative practice and                         ASYLUM AND WITHHOLDING OF
                                             implications to warrant the preparation                 procedure, Aliens, Immigration, Legal                 REMOVAL
                                             of a federalism summary impact                          services, Organization and function                      3. The authority citation for part 1208
                                             statement.                                              (Government agencies).                                is revised to read as follows:
                                             Executive Order 12988 Civil Justice                     8 CFR Part 1208                                         Authority: 8 U.S.C. 1103, 1158, 1226, 1252,
                                             Reform                                                                                                        1282.
                                                                                                       Administrative practice and
                                               This rule meets the applicable                        procedure, Aliens, Immigration, and                     4. Section 1208.4 is amended by
                                             standards set forth in sections 3(a) and                Reporting and recordkeeping                           adding new paragraph (a)(6) to read as
                                             3(b)(2) of Executive Order 12988.                       requirements.                                         follows:

                                             Paperwork Reduction Act                                 8 CFR Part 1212                                       § 1208.4   Filing the application.
                                                                                                                                                           *     *     *     *     *
                                               The provisions of the Paperwork                         Administrative practice and                           (a) * * *
                                                                                                     procedure, Aliens, Immigration,
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             Reduction Act of 1995, Public Law 104–                                                                          (6) Safe third country agreement.
                                             13, 44 U.S.C. chapter 35, and its                       Passports and visas and Reporting and                 Immigration judges have authority to
                                             implementing regulations, 5 CFR part                    recordkeeping requirements.                           consider issues under section
                                             1320, do not apply to this proposed rule                8 CFR Part 1240                                       208(a)(2)(A) of the Act, relating to the
                                             because there are no new or revised                                                                           determination of whether an alien is
                                             recordkeeping or reporting                                Administrative practice and                         ineligible to apply for asylum and
                                             requirements.                                           procedure and Aliens.                                 should be removed to a safe third


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00013   Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                                 '+6,)5
                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 469 of 1770
                                                                   Federal Register / Vol. 69, No. 45 / Monday, March 8, 2004 / Proposed Rules                                                 10633

                                             country pursuant to a bilateral or                      1252a, 1252b, 1362; secs. 202 and 203, Pub.            withholding of removal in the United
                                             multilateral agreement, only with                       L. 105–100, 111 Stat. 2160, 2193; sec. 902,            States.
                                             respect to aliens whom DHS has chosen                   Pub. L. 105–277, 112 Stat. 2681; sec. 1101,               (4) An alien who is found to be
                                             to place in removal proceedings under                   Pub. L. 107–269, 116 Stat. 2135.                       ineligible to apply for asylum under
                                             section 240 of the Act, as provided in                    9. Section 1240.11 is amended by                     section 208(a)(2)(A) of the Act is
                                             8 CFR 1240.11(g). For DHS regulations                   adding a new paragraph (g), to read as                 ineligible to apply for withholding of
                                             relating to determinations by asylum                    follows:                                               removal pursuant to section 241(b)(3) of
                                             officers on this subject, see 8 CFR                                                                            the Act and the Convention against
                                             208.30(e)(6).                                           § 1240.11        Ancillary matters, applications.      Torture. However, the alien may apply
                                             *      *       *    *     *                             *       *    *     *     *                             for any other relief from removal for
                                                5. Section 1208.30 is amended by:                       (g) Safe third country agreement. (1)               which the alien may be eligible. If an
                                                a. Revising paragraphs (a) and (e); and              The immigration judge has authority to                 alien who is subject to section
                                             by                                                      apply section 208(a)(2)(A) of the Act,                 208(a)(2)(A) of the Act is ordered
                                                b. Removing and reserving paragraphs                 relating to a determination that an alien              removed, the alien shall be ordered
                                             (c), (d), (f) and (g)(1).                               may be removed to a safe third country                 removed to the safe third country in
                                                The revisions read as follows:                       pursuant to a bilateral or multilateral                which the alien will be able to pursue
                                                                                                     agreement, in the case of an alien who                 his or her claims for asylum or
                                             § 1208.30 Credible fear determinations                  is subject to the terms of the agreement               protection under the laws of that
                                             involving stowaways and applicants for                  and is placed in proceedings pursuant                  country.
                                             admission found inadmissible pursuant to
                                             section 212(a)(6)(C) or 212(a)(7) of the Act.
                                                                                                     to section 240 of the Act without being                  Dated: March 1, 2004.
                                                                                                     processed under section 235 of the Act.
                                               (a) Jurisdiction. The provisions of this                                                                     John Ashcroft,
                                                                                                     In an appropriate case, the immigration
                                             subpart apply to aliens subject to                      judge shall determine whether under                    Attorney General.
                                             sections 235(a)(2) and 235(b)(1) of the                 the Agreement the alien should be                      [FR Doc. 04–5065 Filed 3–5–04; 8:45 am]
                                             Act. Pursuant to section 235(b)(1)(B),                  returned to the safe third country, or                 BILLING CODE 4410–30–P
                                             asylum officers have exclusive                          whether the alien should be permitted
                                             jurisdiction to make credible fear                      to pursue asylum or other protection
                                             determinations, and the immigration                     claims in the United States.
                                             judges have exclusive jurisdiction to                                                                          DEPARTMENT OF AGRICULTURE
                                                                                                        (2) An alien described in paragraph
                                             review such determinations.                                                                                    Animal and Plant Health Inspection
                                                                                                     (g)(1) of this section is ineligible to
                                             *     *     *     *       *                             apply for asylum, pursuant to section                  Service
                                               (e) Determination. For the standards                  208(a)(2)(A) of the Act, unless the
                                             and procedures for asylum officers in                   immigration judge determines, by                       9 CFR Parts 93, 94, and 95
                                             conducting credible fear interviews and                 preponderance of the evidence, that:
                                             in making positive and negative credible                   (i) The agreement does not apply to                 [Docket No. 03–080–2]
                                             fear determinations, see 8 CFR                          the alien or does not preclude the alien
                                             208.30(b), (c), (d), (e), (f), and (g)(1). The                                                                 RIN 0579–AB73
                                                                                                     from applying for asylum in the United
                                             immigration judges will review such                     States; or
                                             determinations as provided in                                                                                  Bovine Spongiform Encephalopathy;
                                                                                                        (ii) The alien qualifies for an                     Minimal Risk Regions and Importation
                                             paragraph (g)(2) of this section and 8                  exception to the agreement as set forth
                                             CFR 1003.42.                                                                                                   of Commodities
                                                                                                     in paragraph (g)(3) of this section.
                                             *     *     *     *       *                                (3) The immigration judge shall apply               AGENCY:  Animal and Plant Health
                                                                                                     the applicable regulations in deciding                 Inspection Service, USDA.
                                             PART 1212—DOCUMENTARY                                                                                          ACTION: Proposed rule; reopening of
                                                                                                     whether the alien qualifies for any
                                             REQUIREMENTS; NONIMMIGRANTS;                                                                                   comment period.
                                                                                                     exception under the agreement that
                                             WAIVERS; ADMISSION OF CERTAIN
                                                                                                     would permit the United States to
                                             INADMISSIBLE ALIENS; PAROLE                                                                                    SUMMARY:   We are reopening the
                                                                                                     exercise authority over the alien’s
                                                                                                     asylum claim. The exceptions under the                 comment period for our proposed rule
                                                6. The authority citation for part 1212
                                                                                                     agreement are codified at 8 CFR                        that would amend the regulations
                                             is revised to read as follows:
                                                                                                     208.30(e)(6)(iii). The immigration judge               regarding the importation of animals
                                               Authority: 8 U.S.C. 1101 and note, 1103.                                                                     and animal products to recognize, and
                                                                                                     shall not review, consider, or decide any
                                               7. Section 1212.5 is revised to read as               issues pertaining to any discretionary                 add Canada to, a category of regions that
                                             follows:                                                determination on whether the alien                     present a minimal risk of introducing
                                                                                                     should be permitted to pursue an                       bovine spongiform encephalopathy into
                                             § 1212.5    Parole of aliens into the United                                                                   the United States via live ruminants and
                                             States.                                                 asylum claim in the United States
                                                                                                     notwithstanding the general terms of the               ruminant products. The proposed rule
                                               Procedures and standards for the                                                                             also set out conditions under which we
                                             granting of parole by the Department of                 agreement, as such discretionary public
                                                                                                     interest determinations are reserved to                would allow the importation of certain
                                             Homeland Security can be found at 8                                                                            live ruminants and ruminant products
                                             CFR 212.5.                                              the Department of Homeland Security.
                                                                                                     However, an alien in removal                           and byproducts from such regions. This
                                                                                                     proceedings who is otherwise ineligible                action will allow interested persons
                                             PART 1240—PROCEEDINGS TO                                                                                       additional time to prepare and submit
mmaher on DSK3CLS3C1PROD with $$_JOB




                                             DETERMINE REMOVABILITY OF                               to apply for asylum under the agreement
                                                                                                     may apply for asylum if the Department                 comments.
                                             ALIENS IN THE UNITED STATES
                                                                                                     of Homeland Security files a written                   DATES: We will consider all comments
                                                8. The authority citation for part 1240              notice in the proceedings before the                   that we receive on or before April 7,
                                             is revised to read as follows:                          immigration judge that it has decided in               2004.
                                               Authority: 8 U.S.C. 1103, 1182, 1186a,                the public interest to allow the alien to              ADDRESSES: You may submit comments
                                             1224, 1225, 1226, 1227, 1251, 1252 note,                pursue claims for asylum or                            by any of the following methods:


                                       VerDate Mar 15 2010   22:52 Sep 02, 2011   Jkt 223001   PO 00000   Frm 00014    Fmt 4702   Sfmt 4702   E:\FEDREG\08MRP1.LOC   08MRP1
                                                                                                                                                                                     '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 470 of 1770




 Legal Considerations regarding access to protection and a connection
 between the refugee and the third country in the context of return or transfer to
 safe third countries
 
 Introduction
      7KLVSDSHUDLPVWRVXPPDULVH81+&5¶VSRVLWLRQUHIOHFWLQJLQWHUQDWLRQDOODZ
 DQG SUDFWLFH RQ DFFHVV WR SURWHFWLRQ DQG ULJKWV LQ WKH FRQWH[W RI WUDQVIHU WR µILUVW
 FRXQWULHVRIDV\OXP¶DQGµVDIHWKLUGFRXQWULHV¶,WH[DPLQHVLQSDUWLFXODUWKHUHOHYDQFH
 RIDFRQQHFWLRQEHWZHHQWKHUHIXJHHDQGWKHWKLUGFRXQWU\LQWKHDSSOLFDWLRQRIVXFK
 FRQFHSWVDQGWKHLVVXHRIDFFHVVWRDQGOHYHORISURWHFWLRQWKDWQHHGVWREHJXDUDQWHHG
 E\WKHWKLUGFRXQWU\7KHHYROXWLRQRI81+&5¶VSRVLWLRQDQGWKHGRFXPHQWVLQZKLFKLW
 KDVEHHQH[SUHVVHGDUHVHWRXWLQWKHUHIHUHQFHV
 
      ,Q OLQH ZLWK JHQHUDO VWDWH SUDFWLFH DQG LQWHUQDWLRQDO ODZ HQVXULQJ UHIXJHH
 SURWHFWLRQDQGDFFHVVWRKXPDQULJKWVIRULQGLYLGXDOUHIXJHHVLVWKHUHVSRQVLELOLW\RI
 WKHVWDWHZKHUHWKHUHIXJHHVDUHRUZKLFKRWKHUZLVHKDVMXULVGLFWLRQRYHUWKHP7KLV
 UHIOHFWVWKHSULPDU\UHVSRQVLELOLW\IRUSURWHFWLRQRIWKHVWDWHLQZKLFKDSHUVRQDUULYHV
 DQG VHHNV LQWHUQDWLRQDO SURWHFWLRQ $W WKH VDPH WLPH UHIXJHHV GR QRW KDYH DQ
 XQIHWWHUHGULJKWWRFKRRVHWKHLUµDV\OXPFRXQWU\¶7KHLULQWHQWLRQVKRZHYHURXJKWWR
 EHWDNHQLQWRDFFRXQW 5HIXJHHVPD\EHUHWXUQHGRUWUDQVIHUUHGWRDVWDWHZKHUHWKH\
 KDGIRXQGFRXOGKDYHIRXQGRUSXUVXDQWWRDIRUPDODJUHHPHQWFDQILQGLQWHUQDWLRQDO
 SURWHFWLRQ 7KH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV DQG LWV 
 3URWRFROGRQRWSURKLELWVXFKUHWXUQRUWUDQVIHU$FFRUGLQJWRUHOHYDQWFRQFOXVLRQVRI
 81+&5¶V ([HFXWLYH &RPPLWWHH ZKHUH UHIXJHHV DQG DV\OXPVHHNHUV PRYH LQ DQ
 LUUHJXODUPDQQHUIURPDFRXQWU\ZKHUHWKH\KDYHDOUHDG\IRXQGSURWHFWLRQWKH\PD\
 EH UHWXUQHG WR WKDW FRXQWU\  )XUWKHUPRUH DFFRUGLQJ WR UHOHYDQW FRQFOXVLRQV RI
 81+&5¶V ([HFXWLYH &RPPLWWHH ZKHUH LW DSSHDUV WKDW D SHUVRQ EHIRUH UHTXHVWLQJ
 DV\OXP DOUHDG\ KDV D FRQQHFWLRQ RU FORVH OLQNV ZLWK DQRWKHU VWDWH VKH PD\ LI LW
 DSSHDUVIDLUDQGUHDVRQDEOHEHFDOOHGXSRQILUVWWRUHTXHVWDV\OXPIURPWKDWVWDWH
 
 General considerations on applying the first country of asylum and safe third
 country concepts
     7KH µILUVW FRXQWU\ RI DV\OXP¶ FRQFHSW LV JHQHUDOO\ DSSOLHG LQ FDVHV ZKHUH D
 SHUVRQKDVDOUHDG\LQDSUHYLRXVVWDWHIRXQGLQWHUQDWLRQDOSURWHFWLRQWKDWFRQWLQXHV
 WREHDFFHVVLEOHDQGHIIHFWLYHIRUWKHLQGLYLGXDOFRQFHUQHG$SSOLFDWLRQRIWKHFRQFHSW
 UHTXLUHVDQLQGLYLGXDODVVHVVPHQWRIZKHWKHUWKHUHIXJHHZLOOEHUHDGPLWWHGWRWKHµILUVW
 FRXQWU\RIDV\OXP¶JUDQWHGODZIXOVWD\WKHUHDQGEHDFFRUGHGVWDQGDUGVRIWUHDWPHQW
 FRPPHQVXUDWH ZLWK WKH  &RQYHQWLRQ DQG LWV  3URWRFRO DQG LQWHUQDWLRQDO
 KXPDQULJKWVVWDQGDUGVLQFOXGLQJ±EXWQRWOLPLWHGWR±SURWHFWLRQIURPUHIRXOHPHQW

 
  81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
  L  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO 81+&5 6XPPDU\ &RQFOXVLRQV RQ WKH &RQFHSW RI (IIHFWLYH
 3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW5RXQGWDEOH
 'HFHPEHU )HEUXDU\SDUDKWWSZZZUHIZRUOGRUJGRFLGIHHKWPO
 
  ,ELG(;&20&RQFOXVLRQ1R ;;; SDUD K  LLL 
 
  (;&20&RQFOXVLRQ1R ;/ SDUD I 
 
  (;&20&RQFOXVLRQ1R ;;; SDUD K  LY 
 
  µ/DZIXOVWD\¶PHDQVDSHUPLWWHGUHJXODUL]HGVWD\RIVRPHGXUDWLRQLQWHJUDOWRWKHUHIXJHHV¶HQMR\PHQWRIULJKWVDQG
 QHFHVVDU\LIDVWDWHLVWRLPSOHPHQWLWVREOLJDWLRQVXQGHUWKH&RQYHQWLRQVHH 81+&5/DZIXOO\6WD\LQJ$
 1RWHRQ,QWHUSUHWDWLRQ0D\SDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGDGKWPO
 
  (;&20&RQFOXVLRQ1R ;/ SDUD I DQG(;&20&RQFOXVLRQ1R ;/,; SDUD DD 81+&5
 6XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHV
 DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD 
 KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN
 $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\ (&*&SDUDV  DQG 
 KWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&581+&53ROLF\RQ5HIXJHH3URWHFWLRQDQG6ROXWLRQVLQ8UEDQ



                                                                                                                     
                                                                                                           '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 471 of 1770



 
       7KH µVDIH WKLUG FRXQWU\ FRQFHSW¶ KDV EHHQ DSSOLHG LQ FDVHV ZKHUH D SHUVRQ
 FRXOGKDYHRUFDQILQGSURWHFWLRQLQDWKLUGVWDWHHLWKHULQUHODWLRQWRDVSHFLILFLQGLYLGXDO
 FDVH RU SXUVXDQW WR D IRUPDO EL RU PXOWLODWHUDO DJUHHPHQW EHWZHHQ VWDWHV RQ WKH
 WUDQVIHU RI DV\OXPVHHNHUV 3ULRU WR WUDQVIHU LW LV LPSRUWDQW NHHSLQJ ZLWK UHOHYDQW
 LQWHUQDWLRQDOODZVWDQGDUGVLQGLYLGXDOO\WRDVVHVVZKHWKHUWKHWKLUGVWDWHZLOO
      x UH DGPLWWKHSHUVRQ
      x JUDQWWKHSHUVRQDFFHVVWRDIDLUDQGHIILFLHQWSURFHGXUHIRUGHWHUPLQDWLRQRI
           UHIXJHHVWDWXVDQGRWKHULQWHUQDWLRQDOSURWHFWLRQQHHGV
      x SHUPLWWKHSHUVRQWRUHPDLQZKLOHDGHWHUPLQDWLRQLVPDGHDQG
      x DFFRUG WKH SHUVRQ VWDQGDUGV RI WUHDWPHQW FRPPHQVXUDWH ZLWK WKH 
           &RQYHQWLRQ DQG LQWHUQDWLRQDO KXPDQ ULJKWV VWDQGDUGV LQFOXGLQJ ± EXW QRW
           OLPLWHGWR±SURWHFWLRQIURPUHIRXOHPHQW
      x :KHUHVKHRUKHLVGHWHUPLQHGWREHDUHIXJHHVKHVKRXOGEHUHFRJQL]HGDV
           VXFKDQGEHJUDQWHGODZIXOVWD\
 
       ,QVRPHFLUFXPVWDQFHVWUDQVIHUVRUUHORFDWLRQRIUHIXJHHVRUDV\OXPVHHNHUV
 XQGHUDELODWHUDORUPXOWLODWHUDODUUDQJHPHQWKDVEHHQFDUULHGRXWLQWKHDEVHQFHRIDQ
 LQGLYLGXDODVVHVVPHQW7KLVZRXOGUHTXLUHERWKWKHH[LVWHQFHDQGDYDLODELOLW\RIFHUWDLQ
 REMHFWLYHVWDQGDUGVRISURWHFWLRQLQWKHWKLUGVWDWHDVZHOODVILUPXQGHUWDNLQJVE\WKDW
 FRXQWU\WKDWWKRVHUHWXUQHGZLOOKDYHDFFHVVWRSURWHFWLRQDVVLVWDQFHDQGVROXWLRQVLQ
 OLQH ZLWK WKH JXDUDQWHHV VHW RXW DERYH LQ SDUDJUDSK  3UHWUDQVIHU LQGLYLGXDO
 DVVHVVPHQWV KRZHYHU DUH QRQHWKHOHVV QHFHVVDU\ IRU YXOQHUDEOH JURXSV LQFOXGLQJ
 XQDFFRPSDQLHGDQGVHSDUDWHGFKLOGUHQZLWKWKHEHVWLQWHUHVWVRIWKHFKLOGEHLQJJLYHQ
 SULPDU\FRQVLGHUDWLRQ

 Connection with the third country
       $FFRUGLQJWRUHOHYDQWFRQFOXVLRQVRI81+&5¶V([HFXWLYH&RPPLWWHHUHJDUG
 VKRXOGEHKDGWRWKHFRQFHSWWKDWDV\OXPVKRXOGQRWEHUHIXVHGVROHO\RQWKHJURXQG
 WKDWLWFRXOGEHVRXJKWIURPDQRWKHUVWDWH:KHUHKRZHYHULWDSSHDUVWKDWDSHUVRQ
 EHIRUHUHTXHVWLQJDV\OXPDOUHDG\KDVDFRQQHFWLRQRUFORVHOLQNVZLWKDQRWKHUVWDWH
 VKHPD\LILWDSSHDUVIDLUDQGUHDVRQDEOHEHFDOOHGXSRQILUVWWRUHTXHVWDV\OXPIURP


 $UHDV6HSWHPEHUSDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGDEHIKWPO81+&5*XLGDQFH1RWH
 RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL 
 KWWSZZZUHIZRUOGRUJGRFLGDIKWPO 81+&5&RQVLGHUDWLRQV RQ WKH 6DIH 7KLUG &RXQWU\ &RQFHSW -XO\
 KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO
 
  81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
 KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
 
  (;&20&RQFOXVLRQ1R ;/,; SDUD DD 81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH
 3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW5RXQGWDEOH
  'HFHPEHU   )HEUXDU\ SDUD  KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO 81+&5 *OREDO
 &RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP3URFHGXUHV 
 0D\(&*&SDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&581+&53ROLF\RQ
 5HIXJHH 3URWHFWLRQ DQG 6ROXWLRQV LQ 8UEDQ $UHDV 6HSWHPEHU  SDUDV  DQG
 KWWSZZZUHIZRUOGRUJGRFLGDEHIKWPO 81+&5*XLGDQFH 1RWH RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU
 DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
 81+&5&RQVLGHUDWLRQV           RQ      WKH     6DIH       7KLUG     &RXQWU\    &RQFHSW     -XO\       
 KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO
 
  81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI
 5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD 
 KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO81+&581+&53ROLF\RQ5HIXJHH3URWHFWLRQDQG6ROXWLRQVLQ8UEDQ
 $UHDV 6HSWHPEHU  SDUD KWWSZZZUHIZRUOGRUJGRFLGDEHIKWPO 81+&5*XLGDQFH 1RWH RQ
 ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL 
 KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
 
   6HHHJ$UWLFOHRIWKH&RQYHQWLRQRQWKH5LJKWVRIWKH&KLOG 6HSWHPEHU 817681+&581+&5
 *XLGHOLQHVRQ'HWHUPLQLQJWKH%HVW,QWHUHVWVRIWKH&KLOG0D\KWWSZZZUHIZRUOGRUJGRFLGFKWPO
 DQG81&RPPLWWHHRQWKH5LJKWVRIWKH&KLOG &5& *HQHUDOFRPPHQW1R  7UHDWPHQWRI8QDFFRPSDQLHG
 DQG      6HSDUDWHG         &KLOGUHQ     2XWVLGH      WKHLU     &RXQWU\     RI    2ULJLQ          6HSWHPEHU
 &5&*&KWWSZZZUHIZRUOGRUJGRFLGGGEKWPO



                                                                                                                       
                                                                                                            '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 472 of 1770



 WKDW VWDWH5HTXLULQJ D FRQQHFWLRQ EHWZHHQ WKH UHIXJHH RU DV\OXPVHHNHU DQG WKH
 WKLUGVWDWHLVQRWPDQGDWRU\XQGHULQWHUQDWLRQDOODZ7KHSHUVRQPD\ZHOOEHUHWXUQHG
 WRDFRXQWU\WKURXJKZKLFKVKHPD\KDYHSDVVHGHQURXWHRUWKHSHUVRQPD\EH
 WUDQVIHUUHGWRDFRXQWU\WRZKLFKVKHKDVQHYHUEHHQEXWWKDWKDVDJUHHGE\ZD\RI
 D IRUPDO DUUDQJHPHQW WR EH UHVSRQVLEOH  ,Q IROORZ XS WR UHOHYDQW FRQFOXVLRQV RI
 81+&5¶V([HFXWLYH&RPPLWWHH81+&5WKRXJKKDVFRQVLVWHQWO\EHHQDGYRFDWLQJIRU
 DPHDQLQJIXOOLQNRUFRQQHFWLRQWRH[LVWWKDWZRXOGPDNHLWUHDVRQDEOHDQGVXVWDLQDEOH
 IRUDSHUVRQWRVHHNDV\OXPLQDQRWKHUVWDWH7DNLQJLQWRDFFRXQWWKHGXUDWLRQDQG
 QDWXUHRIDQ\VRMRXUQDQGFRQQHFWLRQVEDVHGRQIDPLO\RURWKHUFORVHWLHVLQFUHDVHV
 WKHYLDELOLW\RIWKHUHWXUQRUWUDQVIHUIURPWKHYLHZSRLQWRIERWKWKHLQGLYLGXDODQGWKH
 VWDWH$VVXFKLWUHGXFHVWKHULVNRILUUHJXODURQZDUGPRYHPHQWSUHYHQWVWKHFUHDWLRQ
 RI µRUELW¶ VLWXDWLRQV  DQG DGYDQFHV LQWHUQDWLRQDO FRRSHUDWLRQ DQG UHVSRQVLELOLW\
 VKDULQJ ,Q WKLV FRQWH[W WUDQVIHUV WR WKLUG FRXQWULHV VKRXOG EH DLPHG DW HQKDQFLQJ
 EXUGHQDQGUHVSRQVLELOLW\VKDULQJDQGLQWHUQDWLRQDOUHJLRQDOFRRSHUDWLRQDQGQRWEH
 EXUGHQVKLIWLQJ7UDQVIHUVWRWKLUGFRXQWULHVQHHGWRFRQWULEXWHWRWKHHQKDQFHPHQWRI
 WKH RYHUDOO SURWHFWLRQ VSDFH LQ WKH WUDQVIHUULQJ VWDWH WKH UHFHLYLQJ VWDWH DQGRU WKH
 UHJLRQDVDZKROH
 
 Access to and level of protection in the third country
      $V D SUHFRQGLWLRQ WR UHWXUQ RU WUDQVIHU RI DQ DV\OXPVHHNHU RU UHIXJHH WR
 DQRWKHU FRXQWU\ LW LV FUXFLDO WR HVWDEOLVK WKDW VKH KDV DFFHVV LQ WKDW FRXQWU\ WR
 VWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH&RQYHQWLRQLWV3URWRFRODQG
 LQWHUQDWLRQDO KXPDQ ULJKWV VWDQGDUGV :KLOH SURWHFWLRQ IURP UHIRXOHPHQW LV DW WKH
 FHQWUHRIUHIXJHHSURWHFWLRQSULQFLSOHVWKHVWDQGDUGVRIWUHDWPHQWWRZKLFKUHIXJHHV
 DQGDV\OXPVHHNHUVKDYHDULJKWXQGHUWKH&RQYHQWLRQLWV3URWRFRODQG
 LQWHUQDWLRQDOKXPDQULJKWVODZJREH\RQGSURWHFWLRQIURPUHIRXOHPHQW

 
   (;&20&RQFOXVLRQ1R ;;; SDUD K  LY 
 
   81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP
 3URFHGXUHV 0D\(&*&SDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO
 
   81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
 KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
 
        81+&5       &RQVLGHUDWLRQV        RQ      WKH  6DIH     7KLUG     &RXQWU\      &RQFHSW       -XO\    
 KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN
 $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\ (&*&SDUD  ILQDO VHQWHQFH 
 KWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQ
 LQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW5RXQGWDEOH'HFHPEHU
  )HEUXDU\SDUDKWWSZZZUHIZRUOGRUJGRFLGIHHKWPO
 
   81+&5KDVLGHQWLILHGVXFKWLHVDVLQFOXGLQJIDPLO\UHODWLRQVSUHYLRXVO\DFTXLUHGULJKWVLQWKHVWDWHVXFKDVSUHYLRXV
 UHVLGHQFHRUORQJWHUPYLVLWVDQGOLQJXLVWLFFXOWXUDORURWKHUVLPLODUWLHV6HHIRUH[DPSOH81+&5&RQVLGHUDWLRQVRQ
 WKH 6DIH 7KLUG &RXQWU\ &RQFHSW -XO\  KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO 81+&5 ,PSURYLQJ
 $V\OXP3URFHGXUHV&RPSDUDWLYH$QDO\VLVDQG5HFRPPHQGDWLRQVIRU/DZDQG3UDFWLFH'HWDLOHG5HVHDUFKRQ.H\
 $V\OXP3URFHGXUHV'LUHFWLYH3URYLVLRQV0DUFKSKWWSZZZUHIZRUOGRUJGRFLGFHGKWPO
 
   (;&20&RQFOXVLRQ1R ;/,9 SDUD N 
 
   81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
  LY KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
 
   (;&20&RQFOXVLRQ1R / SDUD O $FFRUGLQJWRZKLFKDV\OXPVHHNHUVDQGUHIXJHHVPXVWEHWUHDWPHQW
 LQDFFRUGDQFHZLWKWKHKLJKHVWSRVVLEOHVWDQGDUGVRISURWHFWLRQ
 
   (;&20&RQFOXVLRQ1R ;/,; SDUD DD VWUHVVLQJWKDWDV\OXPVHHNHUVZKRDUHUHWXUQHGWRDWKLUGFRXQWU\
 ZLOOEHWUHDWHGLQDFFRUGDQFHZLWKDFFHSWHGLQWHUQDWLRQDOVWDQGDUGVZLOOEHSURWHFWHGIURPUHIRXOHPHQWDQGZLOOEHDEOH
 WRVHHNDQGHQMR\DV\OXP81*HQHUDO$VVHPEO\1RWHRQ,QWHUQDWLRQDO3URWHFWLRQ-XO\$$&SDUD
  KWWSZZZUHIZRUOGRUJGRFLGDHGEKWPO FRQVLGHULQJ WKDW QR DV\OXPVHHNHU VKRXOG EH UHWXUQHG WR D WKLUG
 FRXQWU\IRUGHWHUPLQDWLRQRIWKHFODLPZLWKRXWVXIILFLHQWJXDUDQWHHVLQHDFKLQGLYLGXDOFDVHWKDWWKHSHUVRQZLOOEH
 UHDGPLWWHGWRWKDWFRXQWU\ZLOOHQMR\WKHUHHIIHFWLYHSURWHFWLRQDJDLQVWUHIRXOHPHQWZLOOKDYHWKHSRVVLELOLW\WRVHHNDQG
 HQMR\DV\OXPDQGZLOOEHWUHDWHGLQDFFRUGDQFHZLWKDFFHSWHGLQWHUQDWLRQDOVWDQGDUGV81+&5*OREDO&RQVXOWDWLRQV
 RQ ,QWHUQDWLRQDO 3URWHFWLRQ7KLUG 7UDFN $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\
 (&*&SDUD  KWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO LQGLFDWLQJ WKDW VHFXULQJ ³HIIHFWLYH
 SURWHFWLRQ´UHTXLUHVWKHIXOODQGGXUDEOHHQMR\PHQWRIULJKWV81+LJK&RPPLVVLRQHUIRU5HIXJHHV 81+&5 *XLGDQFH
 1RWH RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL 
 KWWSZZZUHIZRUOGRUJGRFLGDIKWPO81+&57KH&RQFHSWRIµ3URWHFWLRQ(OVHZKHUH¶,-5/  S
 LQZKLFK81+&5µZHOFRPHVWKHIDFWWKDWWKHGHILQLWLRQRIµVDIH¶QRZLQFOXGHVQRWRQO\SURWHFWLRQIURPUHIRXOHPHQW
 EXW DOVR WKH DEVHQFH RI µRWKHU YLRODWLRQV RI IXQGDPHQWDO KXPDQ ULJKWV¶ LQ UHVSRQVH WR D 1RWH VXEPLWWHG E\ WKH
 JRYHUQPHQWRIWKH8QLWHG.LQJGRPWRWKH,QWHU*RYHUQPHQWDO&RQVXOWDWLRQVRQµ6HQGLQJ$V\OXP6HHNHUVWR6DIH7KLUG
 &RXQWULHV¶



                                                                                                                               
                                                                                                                    '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 473 of 1770



 
          5HIXJHHVZKRKDYHEHHQVRUHFRJQL]HGDQGIRXQGSURWHFWLRQLQDWKLUGVWDWH
 QHHG WR KDYH WKH RSSRUWXQLW\ WR UHDYDLO WKHPVHOYHV RI WKH SURWHFWLRQ SUHYLRXVO\
 DIIRUGHGWRWKHPDVUHIXJHHV8SRQUHWXUQWKH\QHHGWREHJUDQWHGODZIXOVWD\LQWKH
 FRXQWU\DQGDVVXFKEHHQWLWOHGWRWKHFRUUHVSRQGLQJULJKWVRIWKH&RQYHQWLRQ
 LH DOO ULJKWV DSSOLFDEOHWR UHIXJHHVJHQHUDOO\ LQFOXGLQJ SURWHFWLRQIURP UHIRXOHPHQW
 DQGDFFHVVWRWKHOHJDOULJKWWRSXUVXHJDLQIXOHPSOR\PHQWLQDFFRUGDQFHZLWK$UWLFOHV
 DQGRIWKH&RQYHQWLRQLQRUGHUWRHQDEOHWKHSURJUHVVLYHDFKLHYHPHQW
 RIVHOIUHOLDQFH
 
          :KHQ LW KDV QRW \HW EHHQ GHWHUPLQHG E\ WKH WKLUG VWDWH ZKHWKHU WKH SHUVRQ
 VHHNLQJSURWHFWLRQLVDUHIXJHHRURWKHUZLVHLQQHHGRILQWHUQDWLRQDOSURWHFWLRQXSRQ
 UHWXUQRUWUDQVIHUWRWKHWKLUGFRXQWU\WKHSHUVRQQHHGVWREHJUDQWHGDFFHVVWRDIDLU
 DQGHIILFLHQWDV\OXPSURFHGXUHDQGEHDXWKRUL]HGWRUHPDLQLQWKHFRXQWU\XQWLODQG
 XQOHVV D ILQDO QHJDWLYH GHWHUPLQDWLRQ RI WKH DV\OXPVHHNHU¶V FODLP WR UHIXJHH
 SURWHFWLRQ LV UHQGHUHG 'XULQJ WKLV WLPH WKH DV\OXPVHHNHU LV ODZIXOO\ LQ WKH VWDWH
 3URWHFWLYH REOLJDWLRQV XQGHU WKH  &RQYHQWLRQ DSSOLFDEOH WR UHIXJHHV JHQHUDOO\
 LQFOXGLQJ SURWHFWLRQ IURP UHIRXOHPHQW WR UHIXJHHV SUHVHQW LQ WKH WHUULWRU\ DQG WR
 UHIXJHHVµODZIXOO\LQ¶DUHUHOHYDQW7KLVLQFOXGHVWKHUHTXLUHPHQWIRUWKHWKLUGVWDWHWR
 SURYLGH DV\OXPVHHNHUV DFFHVV WR PHDQV RI VXEVLVWHQFH VXIILFLHQW WR PDLQWDLQ DQ
 DGHTXDWH VWDQGDUG RI OLYLQJ  DQG WR XQGHUWDNH VWHSV WR HQDEOH WKH SURJUHVVLYH
 DFKLHYHPHQW RI VHOIUHOLDQFH$V VXFK DOWKRXJK WKH HQMR\PHQW RI WKH ULJKW WR VHOI
 HPSOR\PHQW XQGHU $UWLFOH  RI WKH  &RQYHQWLRQ PD\ EH GHOD\HG IRU D OLPLWHG
 SHULRGRIWLPHLWFDQQRWEHGHQLHGRYHUWKHORQJWHUPEHFDXVHRIJRYHUQPHQWGHOD\V
 LQWKHDV\OXPSURFHGXUHV2QFHLWLVGHWHUPLQHGWKHSHUVRQLVDUHIXJHHVKHVKRXOG
 EH JUDQWHG ODZIXO VWD\ DQG KDYH DFFHVV WR WKH FRUUHVSRQGLQJ ULJKWV RI WKH 
 &RQYHQWLRQDVPHQWLRQHGDERYHLQSDUDJUDSK
 
         :KHWKHUVWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH&RQYHQWLRQLWV
  3URWRFRO DQG LQWHUQDWLRQDO KXPDQ ULJKWV VWDQGDUGV DUH DYDLODEOH FDQQRW EH
 DQVZHUHGZLWKRXWORRNLQJDWWKHVWDWH¶VLQWHUQDWLRQDOOHJDOREOLJDWLRQVLWVGRPHVWLFODZV
 DQGWKHDFWXDOSUDFWLFHRILPSOHPHQWDWLRQ7RHQVXUHDFFHVVWRSURWHFWLRQLVHIIHFWLYH
 DQGHQGXULQJEHLQJDVWDWHSDUW\WRWKH&RQYHQWLRQDQGRULWV3URWRFRODQG
 EDVLFKXPDQULJKWVLQVWUXPHQWVZLWKRXWDQ\OLPLWDWLRQVLVDFULWLFDOLQGLFDWRU$FFHVV

 
   81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI
 5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD  J 
 KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO
 
    81+&5 *XLGHOLQHV RQ WKH $SSOLFDEOH &ULWHULD DQG 6WDQGDUGV UHODWLQJ WR WKH 'HWHQWLRQ RI $V\OXP6HHNHUV DQG
 $OWHUQDWLYHV WR 'HWHQWLRQ SDUD  KWWSZZZUHIZRUOGRUJGRFLGEKWPO 81+&5 /DZIXOO\
 6WD\LQJ$1RWHRQ,QWHUSUHWDWLRQ0D\KWWSZZZUHIZRUOGRUJGRFLGDGKWPO
 
   $UWLFOH,QWHUQDWLRQDO&RYHQDQWRQ(FRQRPLF6RFLDODQG&XOWXUDO5LJKWV
 
    81+&5 ,PSURYLQJ $V\OXP 3URFHGXUHV &RPSDUDWLYH $QDO\VLV DQG 5HFRPPHQGDWLRQV IRU /DZ DQG 3UDFWLFH 
 'HWDLOHG 5HVHDUFK RQ .H\ $V\OXP 3URFHGXUHV 'LUHFWLYH 3URYLVLRQV 0DUFK S 
 KWWSZZZUHIZRUOGRUJGRFLGFHGKWPO
 
    81+&5 ([SHUWRSLQLRQRI81+&5RQLVVXHVRIWKHULJKWWRZRUNIRUUHIXJHHVDQGDV\OXPVHHNHUVLQWKHFDVHRI
 >6RXWK$IULFDQ6RPDOL$VVRFLDWLRQYV/LPSRSR'HSDUWPHQWRI(FRQRPLF'HYHORSPHQW(QYLURQPHQWDQG7RXULVP@LQ
 WKH 1RUWK *DXWHQJ +LJK &RXUW 3UHWRULD 6RXWK $IULFD  0DUFK +&556$$'0
 KWWSZZZUHIZRUOGRUJGRFLGGKWPO
 
   81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP
 3URFHGXUHV 0D\(&*&SDUDKWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&5,PSURYLQJ
 $V\OXP3URFHGXUHV&RPSDUDWLYH$QDO\VLVDQG5HFRPPHQGDWLRQVIRU/DZDQG3UDFWLFH'HWDLOHG5HVHDUFKRQ.H\
 $V\OXP3URFHGXUHV'LUHFWLYH3URYLVLRQV0DUFKSKWWSZZZUHIZRUOGRUJGRFLGFHGKWPO81+&5
 6XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHV
 DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD  H 
 KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO 81+&5*XLGDQFH 1RWH RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU
 DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  LLL  DQG  YLLL  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
 81+&5&RQVLGHUDWLRQV           RQ     WKH       6DIH      7KLUG      &RXQWU\        &RQFHSW        -XO\   
 KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO
 
   81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI
 5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\  SDUD
  H KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO,WVKRXOGEHQRWHGWKDWWKHFRQFOXVLRQFRQVLGHUVDFFHVVLRQWRDQG



                                                                                                                           
                                                                                                                '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 474 of 1770



 WRKXPDQULJKWVVWDQGDUGVDQGVWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH
 &RQYHQWLRQ DQG LWV  3URWRFRO PD\ RQO\ EH HIIHFWLYHO\ DQG GXUDEO\ JXDUDQWHHG
 ZKHQWKHVWDWHLVREOLJHGWRSURYLGHVXFKDFFHVVXQGHULQWHUQDWLRQDOWUHDW\ODZKDV
 DGRSWHGQDWLRQDOODZVWRLPSOHPHQWWKHUHOHYDQWWUHDWLHVDQGFDQUHO\RQDFWXDOSUDFWLFH
 LQGLFDWLQJFRQVLVWHQWFRPSOLDQFHE\WKHVWDWHZLWKLWVLQWHUQDWLRQDOOHJDOREOLJDWLRQV

                                                                                                                   UNHCR
                                                                                                                 April 2018




 FRPSOLDQFH ZLWK WKH  &RQYHQWLRQ DQGRU LWV  3URWRFRO WR EH HVVHQWLDO XQOHVV WKH GHVWLQDWLRQ FRXQWU\ FDQ
 GHPRQVWUDWHLWKDVGHYHORSHGDSUDFWLFHDNLQWRWKH&RQYHQWLRQDQGRULWV3URWRFRO



                                                                                                                               
                                                                                                                    '+6,)5
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 475 of 1770




                                    Lisbon Expert Roundtable
                                    9 and 10 December 2002

                  organised by the United Nations High Commissioner for Refugees
                                  and the Migration Policy Institute
                     hosted by the Luso-American Foundation for Development

  Summary Conclusions on the Concept of “Effective Protection” in the Context of Secondary
                       Movements of Refugees and Asylum-Seekers


1. The December 2002 Lisbon expert roundtable reviewed the concept of “effective protection”
in the context of secondary movements of asylum-seekers and refugees. The question of what
constitutes effective protection in a third country usually arises in the implementation of what is
commonly referred to as the concept of first country of asylum, ”safety elsewhere” or the “safe”
third country concept. The discussion was based on a background paper by Prof. Dr Stephen
Legomsky, Washington University in St. Louis, United States, entitled “Returning Asylum-
Seekers to Third Countries: The Requirements of Effective Protection”. Participants included 30
experts from 18 countries, drawn from governments, NGOs, academia, the judiciary and the
legal profession.

2. The roundtable is in direct follow-up of the “Agenda for Protection” (A/AC.96/965/Add.1 of
26 June 2002), which defines as one of its six goals “protecting refugees within broader
migration movements”. One of the activities foreseen to work towards this goal is: “Bearing in
mind ExCom Conclusion No. 58 (XL) of 1989 on the Problem of Refugees and Asylum-Seekers
Who Move in an Irregular Manner from a Country in which They had already Found Protection,
UNHCR, in co-operation with relevant partners, to analyse the reasons for such movements, and
propose strategies to address them in specific situations, predicated on a more precisely
articulated understanding of what constitutes effective protection in countries of first asylum,
and taking into account international solidarity and burden-sharing.”

3. The objective of this roundtable was to identify the principles, grounded in law, around which
policy parameters could be built to address issues concerning the secondary movement of
asylum-seekers and refugees and which would have a practical value for decision- and policy-
makers. The principles should be practical and holistic, that is, they should take account of
physical, material and legal safety considerations.

4. The following Summary Conclusions do not represent the individual views of each participant
or necessarily of UNHCR, but reflect broadly the understandings emerging from the discussion.

Overall context

5. The rationale behind examining “effective protection” in the context of the return of asylum-
seekers and refugees to third countries is fourfold:
    x      to enhance international co-operation to share the burdens and responsibilities of
            admitting and hosting refugees;
    x      to strengthen protection capacities in host countries;
    x      to foster international solidarity and support for generating solutions;
    x      to address issues related to “irregular movement”, including people smuggling,
            people trafficking, multiple applications and “orbit” cases.




                                                                                             
                                                                                     '+6,)5
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 476 of 1770



6. The causes of secondary movements are manifold and include lack of durable solutions;
limited capacity to host refugees and provide effective protection for protracted periods of time;
as well as lack of access to legal migration opportunities. It was recommended that such causes
required further careful study in relation to specific situations to provide a clearer understanding
on which to build comprehensive strategies to reduce such movements.

7. Return to a third country of asylum is only one element in an interrelated comprehensive
framework, aimed at reducing (the need for) secondary movement. Other elements of such an
integrated framework were identified as including: addressing root causes of forced
displacement; strengthening protection capacities in host countries; enabling access to durable
solutions, including local integration and enhanced resettlement; concluding responsibility-
sharing agreements; opening up more channels for regular entry in the context of resettlement,
labour migration and, importantly, family reunification; as well as criminal law enforcement
measures.

8. Operationalising international solidarity and international co-operation to share the burdens
and responsibilities of hosting refugees is crucial to effecting the return of asylum-seekers and
refugees to third countries under certain circumstances. Hosting large numbers of refugees is a
major contribution by developing countries, which should be properly recognised when
considering the removal of persons who could have sought protection there.

Framework considerations

9. While the 1951 Convention relating to the Status of Refugees and its 1967 Protocol
constitute the core framework, other sources of rights and obligations in international law may
be relevant for informing the appreciation of whether or not it is permissible to return an asylum-
seeker or refugee to a third country. It is important not to exclude any source of law (treaty
obligations, customary international obligations, interpretative guidance such as Executive
Committee Conclusions) and to appreciate the specific circumstances of a case. An assessment
of effective protection requires an individualised case-by-case examination.

10. From the point of view of identifying the elements of effective protection in the context of
return to third countries, the distinction between the so-called “safe” third country and the
country of first asylum concepts is not relevant.1 The distinction is, however, relevant when it
comes to an appreciation of the links between an asylum-seeker or refugee and the destination
country, in which the person is now applying for asylum, or the third country, as well as for
procedural issues in destination countries. In addition, readmission obligations are clearer in
respect of countries that have already provided effective protection to an individual.

11. There is no obligation under international law for a person to seek international protection at
the first effective opportunity. On the other hand, asylum-seekers and refugees do not have an
unfettered right to choose the country that will determine their asylum claim in substance and
provide asylum. Their intentions, however, ought to be taken into account.2

12. States could craft bi- or multilateral arrangements, consistent with international refugee and
human rights law standards, according to which asylum-seekers would be encouraged and
enabled to seek international protection at the first available opportunity. This could be done by
agreeing to mechanisms and criteria to allocate responsibilities for the determination of asylum
applications and the provision of effective protection. Such arrangements should take account of
meaningful links, such as family connections and other close ties, between an asylum-seeker and
a particular country. They should also include procedural safeguards, including for example, a
notification to the receiving country that an asylum application has not been examined on its

1
  See, UNHCR, “Asylum Processes (Fair and Efficient Asylum Procedures)”, EC/GC/01/12, 31 May 2001,
paragraphs 10–18.
2
  Executive Committee Conclusion No. 15 (XXX) 1979, Refugees without an Asylum Country, paragraph
(h) (iii).


                                                                                              
                                                                                      '+6,)5
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 477 of 1770



merits. The effectiveness of such arrangements needs careful assessment and regular review
both in terms of their operational efficiency and their resource implications.

13. Besides considerations of burden-sharing with countries hosting large numbers of refugees,
several participants questioned the appropriateness, from a protection perspective, of returns
outside the context of countries with equivalent asylum systems. In this regard, the wide
disparity and poor levels of protection in many countries were noted.

14. Family and other links between a person seeking asylum and the destination country or the
third State are important and should be given weight. The protection of the family as the natural
and fundamental group unit of society is a widely recognised principle of human rights.

Critical factors for the appreciation of “effective protection” in the context of return to third
States

15. The following elements, while not exhaustive, are critical factors for the appreciation of
“effective protection” in the context of return to third countries:

a) The person has no well-founded fear of persecution in the third State on any of the 1951
    Convention grounds.

b) There will be respect for fundamental human rights in the third State in accordance with
    applicable international standards, including but not limited to the following:

         i there is no real risk that the person would be subjected to torture or to cruel,
            inhuman or degrading treatment or punishment in the third State;

         i there is no real risk to the life of the person in the third State;

         i there is no real risk that the person would be deprived of his or her liberty in the third
            State without due process.

c) There is no real risk that the person would be sent by the third State to another State in
    which he or she would not receive effective protection or would be at risk of being sent from
    there on to any other State where such protection would not be available.

d) While respecting data protection principles during the notification process, the third State
    has explicitly agreed to readmit the person as an asylum-seeker or, as the case may be, a
    refugee.

e) While accession to international refugee instruments and basic human rights instruments is a
    critical indicator, the actual practice of States and their compliance with these instruments is
    key to the assessment of the effectiveness of protection. Where the return of an asylum-
    seeker to a third State is involved, accession to and compliance with the 1951 Convention
    and/or 1967 Protocol are essential, unless the destination country can demonstrate that the
    third State has developed a practice akin to the 1951 Convention and/or its 1967 Protocol.

f)    The third State grants the person access to fair and efficient procedures for the
      determination of refugee status, which includes – as the basis of recognition of refugee
      status – grounds that would be recognised in the destination country. In cases, however,
      where the third State provides prima facie recognition of refugee status, the examination
      must establish that the person can avail him- or herself of such recognition and the ensuing
      protection.

g) The person has access to means of subsistence sufficient to maintain an adequate standard
    of living. Following recognition as a refugee, steps are undertaken by the third State to



                                                                                                
                                                                                        '+6,)5
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 478 of 1770



   enable the progressive achievement of self-reliance, pending the realisation of durable
   solutions.

h) The third State takes account of any special vulnerabilities of the person concerned and
    maintains the privacy interests of the person and his or her family.

i) If the person is recognised as a refugee, effective protection will remain available until a
    durable solution can be found.


Department of International Protection
Office of the United Nations High Commissioner for Refugees (UNHCR)
February 2003




                                                                                          
                                                                                  '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 479 of 1770
 

                                                                        

                                       *XLGDQFH1RWHRQ
            ELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV
                                                         
  ,WLV81+&5¶VSRVLWLRQWKDWDV\OXPVHHNHUVDQGUHIXJHHVVKRXOGRUGLQDULO\EHSURFHVVHG
      LQ WKH WHUULWRU\ RI WKH 6WDWH ZKHUH WKH\ DUULYH RU ZKLFK RWKHUZLVH KDV MXULVGLFWLRQ RYHU
      WKHP 7KLV LV DOVR LQ OLQH ZLWK JHQHUDO 6WDWH SUDFWLFH 7KH SULPDU\ UHVSRQVLELOLW\ WR
      SURYLGHSURWHFWLRQUHVWVZLWKWKH6WDWHZKHUHDV\OXPLVVRXJKW
      
  1RQHWKHOHVVWKHUHDUHDQLQFUHDVLQJQXPEHURILQLWLDWLYHVLQYDULRXVUHJLRQVLQYROYLQJWKH
      WUDQVIHU RI DV\OXPVHHNHUV IURP RQH FRXQWU\ WR DQRWKHU IRU WKH SXUSRVH RI SURFHVVLQJ
      WKHLU DV\OXP FODLPV 6XFK DUUDQJHPHQWV KDYHW\SLFDOO\ LQYROYHG WKH WUDQVIHU RI DV\OXP
      VHHNHUVHLWKHU D WRWKH6WDWHZKHUHWKH\ILUVWVRXJKW RUFRXOGKDYHVRXJKW DV\OXPRU
        E WRRWKHUFRXQWULHVZLWKZKLFKWKHDV\OXPVHHNHUKDVQRSUHYLRXVOLQNV7KH\KDYHDOVR
      LQYROYHGERWKELODWHUDODQGRUPXOWLODWHUDO UHJLRQDO DUUDQJHPHQWV
 
  7KH OHJDOLW\ DQGRU DSSURSULDWHQHVV RI DQ\ VXFK DUUDQJHPHQW QHHG WR EH DVVHVVHG RQ D
      FDVHE\FDVHEDVLVVXEMHFWWRLWVSDUWLFXODUPRGDOLWLHVDQGOHJDOSURYLVLRQV+RZHYHUWKLV
      DVVHVVPHQWLVWREHJXLGHGE\WKHIROORZLQJSULQFLSOHV
 
    L  7KHUH LV QR REOLJDWLRQ IRU DV\OXPVHHNHUV WR VHHN DV\OXP DW WKH ILUVW HIIHFWLYH
           RSSRUWXQLW\\HWDWWKHVDPHWLPHWKHUHLVQRXQIHWWHUHGULJKWWRFKRRVHRQH¶VFRXQWU\
           RI DV\OXP 7KH LQWHQWLRQV RI DQ DV\OXPVHHNHU KRZHYHU RXJKW WR EH WDNHQ LQWR
           DFFRXQWWRWKHH[WHQWSRVVLEOH
    
    LL  ,WLVJHQHUDOO\UHFRJQL]HGWKDWD6WDWHKDVMXULVGLFWLRQDQGFRQVHTXHQWO\LVERXQGE\
           UHOHYDQWLQWHUQDWLRQDODQGUHJLRQDOUHIXJHHDQGKXPDQULJKWVODZREOLJDWLRQVLILWKDV
           GH MXUH DQGRU HIIHFWLYH GH IDFWR FRQWURO RYHU D WHUULWRU\ RU RYHU SHUVRQV 7KLV
           LQFOXGHVVLWXDWLRQVZKHUHD6WDWHH[HUFLVHVMXULVGLFWLRQRXWVLGHLWVWHUULWRU\
 
    LLL  ,QSULQFLSOH6WDWHVLQYROYHGLQELODWHUDORU PXOWLODWHUDOWUDQVIHUDUUDQJHPHQWV VKRXOG
           EH SDUWLHV WR WKH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV 
           &RQYHQWLRQ  DQGRU LWV  3URWRFRO RU RWKHUZLVH SDUW\ WR UHOHYDQW UHIXJHH DQG
           KXPDQULJKWVLQVWUXPHQWV<HWZKLOHEHLQJSDUW\WRLQWHUQDWLRQDODQGUHJLRQDOUHIXJHH
           DQG KXPDQ ULJKWV LQVWUXPHQWV LV DQ LPSRUWDQW LQGLFDWRU DV WR ZKHWKHU WKH UHFHLYLQJ
           6WDWHPHHWVWKHFULWHULDRXWOLQHGLQWKLV*XLGDQFH1RWHUHYLHZRIWKHDFWXDOSUDFWLFHRI


 
 ͳ 81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 3URWHFWLRQ 3ROLF\ 3DSHU 0DULWLPH LQWHUFHSWLRQ RSHUDWLRQV DQG WKH SURFHVVLQJ RI

 LQWHUQDWLRQDOSURWHFWLRQFODLPVOHJDOVWDQGDUGVDQGSROLF\FRQVLGHUDWLRQVZLWKUHVSHFWWRH[WUDWHUULWRULDOSURFHVVLQJ1RYHPEHU
 DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGFGGDKWPO
 
   7KHWHUPµWUDQVIHU¶LVXVHGLQWKLV*XLGDQFH1RWHWRUHIHUWRWKHUDQJHRIPHWKRGVDQGSURFHVVHVE\ZKLFKDV\OXPVHHNHUVDUH
 PRYHG IURP RQH FRXQWU\ WR DQRWKHU XQGHU VSHFLDO ELODWHUDO DQGRU PXOWLODWHUDO 6WDWH DUUDQJHPHQWV ,W H[FOXGHV UHWXUQ WR RQH¶V
 FRXQWU\RIRULJLQ7KLV*XLGDQFH1RWHGRHVQRWDGGUHVVRWKHUOHJDOSURFHVVHVUHODWLQJWRWKHGHSRUWDWLRQH[SXOVLRQRUH[WUDGLWLRQ
 RIDV\OXPVHHNHUVDQGRUUHIXJHHVFDUULHGRXWRQDQLQGLYLGXDOEDVLV
 
    81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 6XPPDU\ &RQFOXVLRQV RQ WKH &RQFHSW RI (IIHFWLYH 3URWHFWLRQ LQ WKH &RQWH[W RI
 6HFRQGDU\ 0RYHPHQWV RI 5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\
 DYDLODEOH DW KWWSZZZXQKFURUJUHIZRUOGGRFLGIHHKWPO SDUD  81+&5 ([HFXWLYH &RPPLWWHH &RQFOXVLRQ
 1R ;;;  5HIXJHHVZLWKRXWDQ$V\OXP&RXQWU\   SDUDV K LLL DQG K LY 
 
    81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 3URWHFWLRQ 3ROLF\ 3DSHU 0DULWLPH LQWHUFHSWLRQ RSHUDWLRQV DQG WKH SURFHVVLQJ RI
 LQWHUQDWLRQDOSURWHFWLRQFODLPVOHJDOVWDQGDUGVDQGSROLF\FRQVLGHUDWLRQVZLWKUHVSHFWWRH[WUDWHUULWRULDOSURFHVVLQJ1RYHPEHU
 DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGFGGDKWPOSDUDV
 ͷ+LUVL-DPDDDQG2WKHUVY,WDO\$SSOLFDWLRQQR&RXQFLORI(XURSH(XURSHDQ&RXUWRI+XPDQ5LJKWV)HEUXDU\

  DYDLODEOH DW KWWSZZZXQKFURUJUHIZRUOGGRFLGIKWPO 81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 3URWHFWLRQ
 3ROLF\ 3DSHU 0DULWLPH LQWHUFHSWLRQ RSHUDWLRQV DQG WKH SURFHVVLQJ RI LQWHUQDWLRQDO SURWHFWLRQ FODLPV OHJDO VWDQGDUGV DQG
 SROLF\    FRQVLGHUDWLRQV      ZLWK    UHVSHFW    WR     H[WUDWHUULWRULDO     SURFHVVLQJ      1RYHPEHU       DYDLODEOH      DW
 KWWSZZZXQKFURUJUHIZRUOGGRFLGFGGDKWPO
 
   &RQYHQWLRQUHODWLQJWRWKH6WDWXVRI5HIXJHHV8176HQWU\LQWRIRUFH$SULO3URWRFRO5HODWLQJ
 WRWKH6WDWXVRI5HIXJHH8176HQWU\LQWRIRUFH2FWREHU




                                                                                                                                '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 480 of 1770



            WKH 6WDWH DQG LWV FRPSOLDQFH ZLWK WKHVH LQVWUXPHQWV LV DQ HVVHQWLDO SDUW RI WKLV
            DVVHVVPHQW
            
      LY  $UUDQJHPHQWV VKRXOG EH DLPHG DW HQKDQFLQJ EXUGHQ DQG UHVSRQVLELOLW\VKDULQJ DQG
            LQWHUQDWLRQDOUHJLRQDO FRRSHUDWLRQ DQG QRW EH EXUGHQ VKLIWLQJ 6XFK DUUDQJHPHQWV
            VKRXOG LGHDOO\ FRQWULEXWH WR WKH HQKDQFHPHQW RI WKH RYHUDOO SURWHFWLRQ VSDFH LQ WKH
            WUDQVIHUULQJ6WDWHWKHUHFHLYLQJ6WDWHDQGRUWKHUHJLRQDVDZKROH
            
      Y  $QDUUDQJHPHQWEHWZHHQ6WDWHVIRUWKHWUDQVIHURIDV\OXPVHHNHUVLVEHVWJRYHUQHGE\
            DOHJDOO\ELQGLQJLQVWUXPHQWFKDOOHQJHDEOHDQGHQIRUFHDEOHLQDFRXUWRIODZE\WKH
            DIIHFWHG DV\OXPVHHNHUV 7KH DUUDQJHPHQW ZRXOG QHHG WR FOHDUO\ VWLSXODWH WKH ULJKWV
            DQGREOLJDWLRQVRIHDFK6WDWHDQGWKHULJKWVDQGGXWLHVRIDV\OXPVHHNHUV
            
      YL  7KHWUDQVIHUDUUDQJHPHQWQHHGVWRJXDUDQWHHWKDWHDFKDV\OXPVHHNHU
                 x ZLOOEHLQGLYLGXDOO\DVVHVVHGDVWRWKHDSSURSULDWHQHVVRIWKHWUDQVIHUVXEMHFW
                     WR SURFHGXUDO VDIHJXDUGV SULRU WR WUDQVIHU 3UHWUDQVIHU DVVHVVPHQWV DUH
                     SDUWLFXODUO\ LPSRUWDQW IRU YXOQHUDEOH JURXSV LQFOXGLQJ XQDFFRPSDQLHG DQG
                     VHSDUDWHG FKLOGUHQ 7KH EHVW LQWHUHVW RI WKH FKLOG PXVW EH D SULPDU\
                     FRQVLGHUDWLRQ
                 x ZLOOEHDGPLWWHGWRWKHSURSRVHGUHFHLYLQJ6WDWH
                 x ZLOOEHSURWHFWHGDJDLQVWUHIRXOHPHQW
                 x ZLOO KDYH DFFHVV WR IDLU DQG HIILFLHQW SURFHGXUHV IRU WKH GHWHUPLQDWLRQ RI
                     UHIXJHHVWDWXVDQGRURWKHUIRUPVRILQWHUQDWLRQDOSURWHFWLRQ
                 x ZLOO EH WUHDWHG LQ DFFRUGDQFH ZLWK DFFHSWHG LQWHUQDWLRQDO VWDQGDUGV IRU
                     H[DPSOHDSSURSULDWHUHFHSWLRQDUUDQJHPHQWVDFFHVVWRKHDOWKHGXFDWLRQDQG
                     EDVLF VHUYLFHV VDIHJXDUGV DJDLQVW DUELWUDU\ GHWHQWLRQ SHUVRQV ZLWK VSHFLILF
                     QHHGVDUHLGHQWLILHGDQGDVVLVWHG DQG
                 x LI UHFRJQL]HG DV EHLQJ LQ QHHG RI LQWHUQDWLRQDO SURWHFWLRQ ZLOO EH DEOH WR
                     HQMR\DV\OXPDQGRUDFFHVVDGXUDEOHVROXWLRQ
                 
      YLL  :KHUH WKHVH JXDUDQWHHV FDQQRW EH DJUHHG WR RU PHW WKHQ WUDQVIHU ZRXOG QRW EH
            DSSURSULDWH
            
 
 
    81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 6XPPDU\ &RQFOXVLRQV RQ WKH &RQFHSW RI (IIHFWLYH 3URWHFWLRQ LQ WKH &RQWH[W RI
 6HFRQGDU\ 0RYHPHQWV RI 5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\
 DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGIHHKWPOSDUD H 6HHDOVRHJ+LUVL-DPDDDQG2WKHUVY
 ,WDO\$SSOLFDWLRQ QR &RXQFLO RI (XURSH (XURSHDQ &RXUW RI +XPDQ 5LJKWV )HEUXDU\  DYDLODEOH DW
 KWWSZZZXQKFURUJUHIZRUOGGRFLGIKWPODQG066Y%HOJLXPDQG*UHHFH$SSOLFDWLRQQR&RXQFLORI
 (XURSH(XURSHDQ&RXUWRI+XPDQ5LJKWV-DQXDU\DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGGEFI
 
   81+LJK&RPPLVVLRQHUIRU5HIXJHHV([SHUW0HHWLQJRQ,QWHUQDWLRQDO&RRSHUDWLRQWR6KDUH%XUGHQVDQG5HVSRQVLELOLWLHV
 -XQHDYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGHIHGKWPOSDUD
 
    81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 3URWHFWLRQ 3ROLF\ 3DSHU 0DULWLPH LQWHUFHSWLRQ RSHUDWLRQV DQG WKH SURFHVVLQJ RI
 LQWHUQDWLRQDOSURWHFWLRQFODLPVOHJDOVWDQGDUGVDQGSROLF\FRQVLGHUDWLRQVZLWKUHVSHFWWRH[WUDWHUULWRULDOSURFHVVLQJ1RYHPEHU
 DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGFGGDKWPOSDUD
 
     6HH HJ 81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV *OREDO &RQVXOWDWLRQV RQ ,QWHUQDWLRQDO 3URWHFWLRQ7KLUG 7UDFN $V\OXP
 3URFHVVHV          )DLU       DQG   (IILFLHQW     $V\OXP        3URFHGXUHV            0D\      (&*&DYDLODEOH        DW
 KWWSZZZXQKFURUJUHIZRUOGGRFLGEIIFDKWPOSDUD
 
     6HH HJ $UWLFOH  &RQYHQWLRQ RQ WKH 5LJKWV RI WKH &KLOG  8176  HQWU\ LQWR IRUFH  6HSWHPEHU  81 +LJK
 &RPPLVVLRQHU IRU 5HIXJHHV 81+&5 *XLGHOLQHV RQ 'HWHUPLQLQJ WKH %HVW ,QWHUHVWV RI WKH &KLOG 0D\ DYDLODEOH DW
 KWWSZZZXQKFURUJUHIZRUOGGRFLGFKWPO 6HH DOVR HJ 81 &RPPLWWHH RQ WKH 5LJKWV RI WKH &KLOG &5&  &5&
 *HQHUDO &RPPHQW 1R    7UHDWPHQW RI 8QDFFRPSDQLHG DQG 6HSDUDWHG &KLOGUHQ 2XWVLGH WKHLU &RXQWU\ RI 2ULJLQ 
 6HSWHPEHU&5&*&DYDLODEOHDWKWWSZZZUHIZRUOGRUJGRFLGGGEKWPO
 
    ([&RP&RQFOXVLRQ1R ;;9,,,  'HWHUPLQDWLRQRI5HIXJHH6WDWXV   81+LJK&RPPLVVLRQHUIRU5HIXJHHV*OREDO
 &RQVXOWDWLRQV RQ ,QWHUQDWLRQDO 3URWHFWLRQ7KLUG 7UDFN $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\
 (&*&DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGEIIFDKWPO
 
     6HH IXUWKHU HJ ([&RP &RQFOXVLRQ 1R  ;/,;  &RQFOXVLRQ RQ ,QWHUQDWLRQDO 3URWHFWLRQ    SDUD DD  ([&RP
 &RQFOXVLRQ1R ;/  3UREOHPRI5HIXJHHVDQG$V\OXP6HHNHUVZKRPRYHLQDQLUUHJXODUPDQQHUIURPDFRXQWU\LQZKLFK
 WKH\ KDG DOUHDG\ IRXQG SURWHFWLRQ    SDUD I  81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 6XPPDU\ &RQFOXVLRQV RQ WKH
 &RQFHSW RI (IIHFWLYH 3URWHFWLRQ LQ WKH &RQWH[W RI 6HFRQGDU\ 0RYHPHQWV RI 5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW
 5RXQGWDEOH'HFHPEHU )HEUXDU\DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGIHHKWPO
                                                                                                                                                   

                                                                                                                                                 

                                                                                                                                    '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 481 of 1770



      YLLL 7KHREOLJDWLRQWRHQVXUHWKDWFRQGLWLRQVLQWKHUHFHLYLQJ6WDWHPHHWWKHVHUHTXLUHPHQWV
            LQSUDFWLFHUHVWVZLWKWKHWUDQVIHUULQJ6WDWHSULRUWRHQWHULQJLQWRVXFKDUUDQJHPHQWV
            $VLQGLFDWHGDERYHLWLVQRWHQRXJKWRPHUHO\DVVXPHWKDWDQDV\OXPVHHNHUZRXOGEH
            WUHDWHG LQ FRQIRUPLW\ ZLWK WKHVH VWDQGDUGV ± HLWKHU EHFDXVH WKH UHFHLYLQJ 6WDWH LV D
            SDUW\WRWKH&RQYHQWLRQRURWKHUUHIXJHHRUKXPDQULJKWVLQVWUXPHQWVRURQWKH
            EDVLVRIDQRQJRLQJDUUDQJHPHQWRUSDVWSUDFWLFH5HJXODUPRQLWRULQJDQGRUUHYLHZ
            E\ WKH WUDQVIHUULQJ 6WDWH RI WKH WUDQVIHUV DQG WKH FRQGLWLRQV LQ WKH UHFHLYLQJ 6WDWH
            ZRXOGDOVREHUHTXLUHGWRHQVXUHWKH\FRQWLQXHWRPHHWLQWHUQDWLRQDOVWDQGDUGV
 
  ,Q WHUPV RI 6WDWH UHVSRQVLELOLW\ SRVWWUDQVIHU DW D PLQLPXP DQG UHJDUGOHVV RI WKH
     DUUDQJHPHQW WKH WUDQVIHUULQJ 6WDWH UHPDLQV LQWHU DOLD VXEMHFW WR WKH REOLJDWLRQ RI QRQ
     UHIRXOHPHQW ,Q DGGLWLRQ WKH WUDQVIHUULQJ 6WDWH PD\ UHWDLQ UHVSRQVLELOLW\ IRU RWKHU
     REOLJDWLRQVDULVLQJXQGHULQWHUQDWLRQDODQGRUUHJLRQDOUHIXJHHDQGKXPDQULJKWVODZ7KLV
     ZRXOGEHWKHFDVHIRUH[DPSOHZKHUHWKHUHFHSWLRQDQGRUSURFHVVLQJRIDV\OXPVHHNHUV
     LQWKHUHFHLYLQJ6WDWHLVHIIHFWLYHO\XQGHUWKHFRQWURORUGLUHFWLRQRIWKHWUDQVIHUULQJ6WDWH
     
  7KH UHFHLYLQJ 6WDWH LQ H[HUFLVLQJ WHUULWRULDO MXULVGLFWLRQ ZLOO OLNHZLVH EH VXEMHFW WR
     DSSOLFDEOH UHIXJHH DQG KXPDQ ULJKWV ODZ REOLJDWLRQV ,W FDQQRW XVH WKH WUDQVIHU
     DUUDQJHPHQWDVDQH[FXVHWROLPLWLWVUHVSRQVLELOLWLHVIRUSHUVRQVRQLWVWHUULWRU\
 
  ,QVXPPDU\WUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUVIRUDV\OXPSURFHVVLQJQHHGWRWDNH
     LQWRDFFRXQWDQGHQVXUHWKDWDSSOLFDEOHUHIXJHHDQGKXPDQULJKWVODZVWDQGDUGVDUHPHW
     DV RXWOLQHG DW SDUDJUDSK   UHIXJHH VWDWXV DQGRU RWKHU SURFHVVLQJ IRU LQWHUQDWLRQDO
     SURWHFWLRQ QHHGV WDNHV SODFH IDLUO\ DQG HIILFLHQWO\ DFFHVV WR DV\OXP DQGRU GXUDEOH
     VROXWLRQVDUHSURYLGHGZLWKLQDUHDVRQDEOHWLPHDQGRUWKHDUUDQJHPHQWLPSURYHVDV\OXP
     VSDFH LQ WKH UHFHLYLQJ 6WDWH WKH WUDQVIHUULQJ 6WDWH DQGRU WKH UHJLRQ DV D ZKROH 6XFK
     DUUDQJHPHQWVZRXOGQRWEHDSSURSULDWHZKHUHWKH\UHSUHVHQWDQDWWHPSWLQZKROHRUSDUW
     E\D&RQYHQWLRQ6WDWHSDUW\WRGLYHVWLWVHOIRIUHVSRQVLELOLW\RUWKH\DUHXVHGDVDQ
     H[FXVH WR GHQ\ RU OLPLW MXULVGLFWLRQ DQG UHVSRQVLELOLW\ XQGHU LQWHUQDWLRQDO UHIXJHH DQG
     KXPDQULJKWVODZ
 
 
 'LYLVLRQRI,QWHUQDWLRQDO3URWHFWLRQ
 0D\




 
 
    81+LJK&RPPLVVLRQHUIRU5HIXJHHV*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLU
 DQG          (IILFLHQW      $V\OXP       3URFHGXUHV                    0D\          (&*&DYDLODEOH           DW
 KWWSZZZXQKFURUJUHIZRUOGGRFLGEIIFDKWPOSDUD81+LJK&RPPLVVLRQHUIRU5HIXJHHV6XPPDU\&RQFOXVLRQVRQ
 WKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW
 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ DYDLODEOH DW KWWSZZZXQKFURUJUHIZRUOGGRFLGIHHKWPO SDUD
  H  066 Y %HOJLXP DQG *UHHFH$SSOLFDWLRQ QR &RXQFLO RI (XURSH (XURSHDQ &RXUW RI +XPDQ 5LJKWV
 -DQXDU\DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGGEFISDUD
 
    066Y%HOJLXPDQG*UHHFH$SSOLFDWLRQQR&RXQFLORI(XURSH(XURSHDQ&RXUWRI+XPDQ5LJKWV-DQXDU\
 DYDLODEOHDWKWWSZZZXQKFURUJUHIZRUOGGRFLGGEFI
 
     6HH JHQHUDOO\ 81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV $GYLVRU\ 2SLQLRQ RQ WKH ([WUDWHUULWRULDO $SSOLFDWLRQ RI 1RQ
 5HIRXOHPHQW 2EOLJDWLRQV XQGHU WKH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV DQG LWV  3URWRFRO  -DQXDU\
 DYDLODEOH DW KWWSZZZXQKFURUJUHIZRUOGGRFLGIDDKWPO 81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 3URWHFWLRQ
 3ROLF\ 3DSHU 0DULWLPH LQWHUFHSWLRQ RSHUDWLRQV DQG WKH SURFHVVLQJ RI LQWHUQDWLRQDO SURWHFWLRQ FODLPV OHJDO VWDQGDUGV DQG
 SROLF\     FRQVLGHUDWLRQV    ZLWK   UHVSHFW    WR    H[WUDWHUULWRULDO     SURFHVVLQJ    1RYHPEHU       DYDLODEOH     DW
 KWWSZZZXQKFURUJUHIZRUOGGRFLGFGGDKWPO
                                                                                                                                         

                                                                                                                                       

                                                                                                                           '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 482 of 1770



                                                                                             Mon day,
                                                                                             November 29, 2004




                                                                                             Par t III

                                                                                             Depar tmen t of
                                                                                             Homelan d Secur ity
                                                                                             8 CFR Par ts 208, 21 2, an d 235
                                                                                             Implemen tation of th e Agr eemen t
                                                                                             Betw een th e Gover n men t of th e Un ited
                                                                                             States of Amer ica an d th e Gover n men t of
                                                                                             Can ada Regar din g Asylum Claims Made
                                                                                             in Tr an sit an d at Lan d Bor der Por ts-of-
                                                                                             En tr y; Fin al Rule


                                                                                             Depar tmen t of
                                                                                             Justice
                                                                                             8 CFR Par t 1 003 et seq.
                                                                                             Asylum Claims Made by Alien s Ar r ivin g
                                                                                             Fr om Can ada at Lan d Bor der Por ts-of-
                                                                                             En tr y; Fin al Rule




9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                      '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 483 of 1770
      69480            Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      '(3$570(172)+20(/$1'                                    v Cost of Processing Returned Asylum                the preamble to those proposed rules,
      6(&85,7<                                                      Seekers                                          the Agreement allocates resources and
                                                               VII. Monitoring Plans                                 provides for prescreening of asylum and
      &)53DUWVDQG                           VIII. Agreement Terms Unrelated to                    related claims in certain instances
                                                                    Processing Asylum Seekers Coming to
      >&,61R±@                                            the United States from Canada
                                                                                                                     during the expedited removal process,
                                                                 v Resettlement under the Agreement                  where the asylum officer would
      5,1±$$                                                                                                 determine whether any of the
                                                                 v Terminating the Agreement
                                                               IX. Miscellaneous                                     Agreement’s exceptions apply or
      ,PSOHPHQWDWLRQRIWKH$JUHHPHQW
                                                                 v Resolving U.S.-Canadian Differences in            whether aliens should be returned to
      %HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG                         Interpreting the Agreement                       Canada for consideration of their
      6WDWHVRI$PHULFDDQGWKH*RYHUQPHQW                      v Defining ‘‘land border port-of-entry’             protection claims. The limited number
      RI&DQDGD5HJDUGLQJ$V\OXP&ODLPV                         v Aliens ‘‘directed back’’ from Canada              of aliens arriving from Canada at land
      0DGHLQ7UDQVLWDQGDW/DQG%RUGHU                        v Indirect refoulement                              border ports-of-entry or in transit during
      3RUWVRI(QWU\                                           X. Conforming Amendment to Part 235 of
                                                                    Title 8 of the Code of Federal
                                                                                                                     removal by the Canadian government
      $*(1&<  Department of Homeland                               Regulations                                      who are placed in removal proceedings
      Security.                                                                                                      under section 240 of the Act (8 U.S.C.
      $&7,21 Final rule.                                      I. Background                                         1229a) (instead of being processed
                                                                  On March 8, 2004, the Secretary of                 through expedited removal procedures)
      6800$5<    This rule codifies specific                                                                        would have the Agreement applied to
                                                               Homeland Security and the Attorney
      terms of an agreement between the                                                                              them in the first instance by
                                                               General promulgated proposed rules to
      United States and Canada that permits                                                                          immigration judges of the Executive
                                                               implement terms of the ‘‘Agreement
      the respective governments to manage                                                                           Office for Immigration Review (‘‘EOIR’’),
                                                               Between the Government of the United
      which government decides certain                                                                               as outlined in the DOJ proposed rule at
                                                               States of America and the Government
      aliens’ requests for protection from                                                                           69 FR 10627 et seq. In response to the
                                                               of Canada for Cooperation in the
      persecution or torture pursuant to                                                                             DHS proposed rule, DHS received 7 sets
                                                               Examination of Refugee Status Claims
      domestic implementation of                                                                                     of comments from non-governmental
                                                               from Nationals of Third Countries’
      international treaty obligations. This                                                                         organizations (‘‘NGOs’’) and the Office
                                                               (‘‘Safe Third Country Agreement’’ or
      rule establishes U.S. Citizenship and                                                                          of the United Nations High
                                                               ‘‘Agreement’’), which, consistent with
      Immigration Services (‘‘USCIS’’) asylum                                                                        Commissioner for Refugees (‘‘UNHCR’’).
                                                               section 208(a)(2)(A) of the Immigration
      officers’ authority to make threshold                                                                          While incorporating several of the
                                                               and Nationality Act (‘‘Act’’) (8 U.S.C.
      determinations concerning applicability                                                                        comments, this final rule implements
                                                               1158(a)(2)(A)), provide for the return of
      of this agreement in the expedited                                                                             the basic approach discussed in the
                                                               certain asylum seekers to the ‘‘country
      removal context. In addition, this rule                                                                        March 8 rule proposed by DHS.
                                                               of last presence.’’ 69 FR 10620, 69 FR
      codifies the existing definitions of
                                                               10627. The Agreement is available both                   The following discussion of the
      ‘‘credible fear of persecution’’ and
                                                               on the USCIS Web site, http://                        comments received by DHS corresponds
      ‘‘credible fear of torture’’ without
                                                               www.uscis.gov, and the Web site for the               generally to the variety of issues raised
      altering those definitions.
                                                               U.S. Embassy in Canada, http://                       by commenters and is arranged into the
      '$7(6 This final rule is effective
                                                               www.usembassycanada.gov/content/                      following categories: Validity of the
      December 29, 2004.                                       can?usa/safethirdfinal?agreement.pdf.                 threshold screening process identified
      )25 )857+(5 ,1)250$7,21 &217$&7                            The proposed rules outlined how the                in the proposed rule; issues related to
      Joanna Ruppel, Deputy Director,                          Department of Homeland Security                       detention of asylum seekers; procedural
      Asylum Division, Office of Refugee,                      (DHS) and the Department of Justice                   safeguards under the threshold
      Asylum, and International Operations,                    (DOJ) proposed to address the asylum,                 screening process; adjudication of the
      U.S. Citizenship and Immigration                         withholding of removal, and                           Agreement’s several exceptions to its
      Services, 20 Massachusetts Avenue,                       Convention Against Torture claims                     general rule of returning certain asylum
      NW, Washington, DC 20536; Telephone                      (‘‘protection claims’’) of aliens seeking             seekers to Canada; procedures for
      (202) 272–1663.                                          to enter the U.S. at U.S.-Canada land                 asylum seekers bound for and returned
      6833/(0(17$5< ,1)250$7,21                               border ports-of-entry, or in transit                  from Canada; monitoring of the
      Table of Contents                                        through the U.S. during removal by the                Agreement’s implementation and
      I. Background
                                                               Canadian government, in accordance                    impact; and Agreement terms unrelated
      II. Validity of the Threshold Screening                  with the Safe Third Country Agreement.                to processing asylum seekers coming to
            Process                                            The Agreement allocates responsibility                the United States from Canada. Within
      III. Detention Issues                                    between the United States and Canada                  each category, the discussion
      IV. Procedural Safeguards Under the                      whereby one country or the other (but                 summarizes the relevant comments and
            Threshold Screening Interview Process:             not both) will assume responsibility for              offers the Department’s responses,
            Arrivals from Canada                               processing the claims of certain asylum               including an explanation of any changes
         v Screening Process Guarantees
         v Post-Interview Process
                                                               seekers who are traveling from Canada                 made to the rule. Following the
      V. Adjudicating Exceptions to the Agreement              into the United States or from the                    discussion of the comments is an
         v Family-Based Exceptions                             United States into Canada. The                        explanation of one minor conforming
         v Unaccompanied Minor Exception                       Agreement provides for a threshold                    regulatory amendment included in the
         v Public Interest Exception                           determination to be made concerning                   final rule to ensure that existing
         v Valid Visa Exception                                which country will consider the merits                regulations governing the expedited
         v Other Exceptions                                    of an alien’s protection claim,                       removal process are consistent with the
      VI. Procedures for Asylum Seekers Going to               enhancing the two nations’ ability to                 threshold screening interview
            and Being Returned from Canada
         v Process for Asylum Seekers Bound for                manage, in an orderly fashion, asylum                 mechanism adopted in DHS’’ final rule.
            Canada                                             claims brought by persons crossing our                Many commenters took issue with the
         v Process for Asylum Seekers Returned                 common border. As discussed in the                    Agreement itself, challenging its
            from Canada                                        6833/(0(17$5< ,1)250$7,21 section in                  wisdom on policy grounds. This


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 484 of 1770
                       Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                         69481

      Supplementary Information to the final                   United States may apply for asylum in                 commenter advocated a mechanism for
      rule, while endeavoring to address each                  accordance with that section, or where                the Department to refer individuals
      comment as fully as possible, does not                   applicable, section 235(b) of the Act (8              entering the United States or being
      engage in a policy debate about the                      U.S.C. 1225(b)). The following                        returned by Canada under the
      Agreement itself.                                        paragraph, section 208(a)(2)(A) of the                Agreement to NGOs in the United
                                                               Act (8 U.S.C. 1158(a)(2)(A)), however,                States, to facilitate alternatives to
      II. Validity of the Threshold Screening
                                                               creates an exception to this generally                detention. Commenters also expressed
      Process
                                                               permissive asylum filing standard,                    concern about the detention of returnees
         One commenter indicated that                          revealing Congress’ intent that an alien              from Canada. One commenter would
      creating a special process to assess the                 may not apply for asylum in accordance                have the rule prohibit detention of this
      applicability of the Agreement and its                   with section 235(b) (8 U.S.C. 1225(b)) if             group under any circumstances, while
      exceptions would result in increased                     the alien ‘‘may be removed, pursuant to               another suggested that the Department
      inefficiency and bureaucracy. The                        a bilateral or multilateral agreement, to             only detain returnees under exceptional
      Department disagrees and, to the                         a country * * * in which the alien’s life             circumstances, and, if detention is
      contrary, believes that the threshold                    or freedom would not be threatened.                   necessary, to avoid detention in local
      screening process is the most efficient                  * * * Section 235(b)(1)(B)(ii) of the Act             and county jails. The Agreement does
      mechanism for implementing the                           (8 U.S.C. 1225(b)(1)(B)(ii)) states that,             not amend the detention authority
      Agreement. It will not create additional                 when an alien successfully completes                  under sections 236, 236A and 241 of the
      bureaucracy. The threshold screening                     the credible fear interview process, ‘‘the            Act (8 U.S.C. 1226, 1226a, 1231) or
      process adopts existing processes from                   alien shall be detained for further                   require that DHS alter its current
      the credible fear process, will be a                     consideration of the application for                  detention policies or practices. No
      streamlined determination, and can be                    asylum.’’ (emphasis added). Clearly,                  amendments to the detention
      transitioned seamlessly to the credible                  then, the credible fear interview process             regulations were proposed in the
      fear process if an exception to the                      constitutes the initiation of the asylum              proposed rule, and any changes in these
      Agreement is found.                                      application process described in section              regulations would require a new
         Other commenters argued that the                      208(a)(1) or the Act (8 U.S.C.                        proposed rule. After reviewing the
      new threshold screening process is                       1158(a)(1)). For this reason, and in light            comments, DHS is not convinced that
      legally insufficient, if not contrary to                 of section 208(d)(5)(B)’s (8 U.S.C.                   there is any reason to amend the
      existing laws, because it does not occur                 1158(d)(5)(B)) authorization to                       detention provisions of the regulations
      as part of the credible fear                             promulgate regulations that impose                    because of the implementation of the
      determination and does not provide for                   ‘‘conditions or limitations on the                    Agreement or this rule. The comments
      independent administrative review of                     consideration of an application for                   do not articulate any legitimate basis for
      negative decisions by immigration                        asylum,’’ as long as they are ‘‘not                   treating aliens without lawful
      judges. These commenters have                            inconsistent with this Act,’’ the                     immigration status in the United States
      concluded that the proposed process                      Department finds the threshold                        who are returned under the Agreement
      does not, therefore, comport with                        screening interview process described                 differently from other asylum seekers in
      statutory expedited removal provisions.                  in the proposed rule to be in accord                  the United States without lawful
      Specifically, the commenters identify                    with the Act.                                         immigration status.
      sections 235(b)(1)(A)(ii) and 235(b)(1)(B)                  A closely related comment raised by
      of the Act (8 U.S.C. 1225(b)(1)(A)(ii),                  some commenters is the request that the               IV. Procedural Safeguards Under the
      1225(b)(1)(B)), which provide that                       rule include an independent review or                 Threshold Screening Interview Process:
      asylum officers shall interview arriving                 appeals process for asylum officer                    Arrivals From Canada
      aliens who are inadmissible under                        findings that an alien does not meet one              Screening Process Guarantees
      section 212(a)(6)(C) or 212(a)(7) of the                 of the Agreement’s exceptions and is,
      Act (8 U.S.C. 1182(a)(6)(C), 1182(a)(7))                 accordingly, ineligible to pursue an                     Several commenters were concerned
      and who indicate either an intention to                  asylum application via the credible fear              that the rule does not specify that
      apply for asylum or a fear of persecution                interview process. The Department                     individuals arriving from Canada would
      in order to determine whether such                       believes that, given the narrow legal and             receive the same procedural safeguards
      aliens have a ‘‘credible fear of                         factual issues present in the threshold               in the threshold screening interview
      persecution,’’ and further provide that                  screening process, review of an asylum                process that are provided to arriving
      negative credible fear determinations                    officer’s threshold determination by a                aliens who receive credible fear
      may be reviewed by immigration judges.                   supervisory asylum officer will                       interviews. In particular, the
      Similarly, arriving aliens who express a                 adequately serve to ensure that proper                Department was urged to incorporate, in
      fear of torture are subject to these same                decisions are made on this limited                    the final rule, the following such
      procedures as a matter of regulation. 8                  issue. In light of the comments received,             safeguards: Option to consult with a
      CFR 208.30(e).                                           the requirement that a supervisory                    person of the alien’s choosing; sufficient
         While the Department agrees that                      asylum officer must concur in the                     time to contact a consultant, relative, or
      these provisions generally do call for the               asylum officer’s finding that the alien is            relevant advocates, at no expense to the
      administration of credible fear                          subject to return to Canada under the                 U.S. government; sufficient time to
      interviews to those aliens in expedited                  Agreement has been expressly added to                 prepare for the eligibility interview; an
      removal processing who express an                        the final rule at 8 CFR 208.30(e)(6)(i).              assurance that the interview would not
      intent to apply for asylum or a fear of                                                                        occur sooner than 48 hours after the
      persecution or torture, a careful reading                III. Detention Issues                                 asylum seeker’s arrival at a detention
      of the Act makes clear that credible fear                   Several commenters addressed the                   facility, unless the individual waives
      interviews are not required for aliens                   issue of detention. For instance, some                this preparation period; the ability to
      subject to the Safe Third Country                        commenters suggested adding to the                    request that the threshold screening
      Agreement. Under section 208(a)(1) of                    rule the statement that asylum seekers                interview be postponed, which the
      the Act (8 U.S.C. 1158(a)(1)), any alien                 subject to the Agreement generally                    Department should grant if there are
      physically present in or arriving in the                 should not be detained. Another                       good reasons to do so; use of an


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 485 of 1770
      69482            Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      interpreter; explanation of and guidance                 inadmissibility ground under section                  subject of prolonged discussion while
      on the interview procedure; and the                      212(a)(9)(A)(i) of the Act (8 U.S.C.                  negotiating the Agreement. The United
      issuance of a reasoned written decision.                 1182(a)(9)(A)(i)). Waivers and                        States delegation advocated and
         The Department has clarified, in the                  exceptions to this inadmissibility                    succeeded in achieving a definition
      final rule, that the same safeguards                     ground do exist and will be considered                much broader than the class of family
      accorded to aliens who are eligible for                  by the Department on a case-by-case                   members recognized for other purposes
      a credible fear determination will be                    basis, consistent with existing                       under United States and Canadian
      accorded to aliens who receive                           regulations and operational directives.               immigration law. During negotiations,
      threshold screening interviews.                          Similarly, discretion exists on the part              both Canada and the United States took
      However, the suggestion that the                         of Customs and Border Protection                      into account the reality that different
      threshold screening interview be                         (‘‘CBP’’) officers to allow aliens to                 cultures define ‘‘family member’’
      postponed upon an alien’s request has                    withdraw their applications for                       differently. Given the specificity of the
      no parallel in the sections of 8 CFR                     admission (so that they would face no                 Agreement’s enumerated relationships
      208.30 outlining the credible fear                       admissibility bar to a subsequent                     in its ‘‘family member’’ definition, the
      process. Also, this suggestion would                     admission to the United States) and this              Department will not now, in effect,
      compromise the principle underlying                      discretion will continue to be used on                unilaterally amend the Agreement’s
      the Agreement that aliens be returned                    a case-by-case basis.                                 definition by means of this rule to
      promptly to the country of last presence;                   Another commenter recommended                      include additional individuals. The
      therefore, it will not be incorporated                   that either the final rule or operating               Department’s position is that using the
      into the final rule. In appropriate cases,               procedures should include a mechanism                 regulatory process to create new
      the Department may exercise its                          for reconsideration by the Department of              definitions at this stage would serve to
      discretion to delay the threshold                        its decision to remove an asylum seeker               undermine the compromise represented
      screening process where the delay is                     to Canada following a decision that he                by this carefully negotiated, bilateral
      justified.                                               or she does not qualify for one of the                agreement.
         One commenter recommended that                        Agreement’s exceptions if new evidence                   Other commenters suggested
      the final rule include a statement                       subsequently becomes available. The                   including ‘‘cousins’’ as part of the
      requiring the Department to                              Department plans to continue working                  ‘‘family member’’ definition in the rule.
      accommodate reasonable requests for                      with its Canadian counterparts to                     As explained above, the Agreement’s
      assistance in securing evidence in                       establish common procedures to resolve                list of who may qualify as an anchor
      support of an asylum seeker’s claim                      matters like these at the local level                 ‘‘family member’’ is not subject to
      arising from the asylum seeker’s                         through operational guidance.                         amendment by the rule. For the same
      detention. For example, an asylum                                                                              reason, the Department will not include,
      seeker may need access to a telephone                    V. Adjudicating Exceptions to the
                                                                                                                     as suggested in a separate comment,
      or fax machine to secure evidence                        Agreement
                                                                                                                     ‘‘other close relatives’’ to the list of
      establishing relationships, a family                       A substantial number of the                         family members.
      member’s legal status, or the asylum                     comments to the proposed rule                            Several commenters recommended
      seeker’s age. The Department currently                   concerned the interpretation and                      that the rule specifically include a
      provides access to telephones to                         adjudication of Agreement exceptions                  ‘‘common-law partners’’ exception, as it
      detained asylum seekers who are subject                  for asylum seekers arriving at land                   is included in the Canadian regulations’
      to expedited removal. If additional                      border ports-of-entry. These comments                 definition of ‘‘family member.’’ Canada
      assistance is needed, such as access to                  corresponded roughly to the specific                  has included common-law partners in
      a fax machine, an asylum officer may be                  exceptions themselves, and can be                     the definition of ‘‘family member’’ in
      able to facilitate such access. However,                 addressed with reference to the                       the Canadian regulations implementing
      the Department does not believe it is                    following categories: family unity;                   the Agreement because this relationship
      necessary to incorporate this suggestion                 unaccompanied minors; public interest;                has often been recognized as a matter of
      into the final rule, because it is                       validly issued visas; and other                       Canadian law. Article 1 of the
      operational in nature and instead will                   exceptions. Many of the concerns                      Agreement provides that each Party will
      be incorporated into field guidance                      evident from these comments were                      apply the Agreement’s family member
      upon implementation of the rule.                         raised initially at meetings with NGOs,               exceptions in a manner that is
                                                               including a public meeting in August                  consistent with its national law. While
      Post-Interview Process
                                                               2002, before the Agreement was signed.                valid foreign marriages, including
        One commenter suggested that the                       The Department carefully considered                   common law marriages, are generally
      rule should clarify that return to Canada                several of the issues outlined in these               given effect under U.S. immigration law,
      under the Agreement would not render                     comments at that time and incorporated                see Matter of H-, 9 I&N Dec. 640, 641
      a person inadmissible to the United                      many suggestions into the text of the                 (BIA 1962); but see section 101(a)(35) of
      States on that basis. While the                          Agreement.                                            the Act (8 U.S.C. 1101(a)(35)), U.S.
      Agreement does not address matters of                                                                          federal law precludes use of the terms
      inadmissibility, the Department may                      Family-Based Exceptions                               ‘‘marriage’’ or ‘‘spouse’’ to refer to same-
      only remove aliens from the United                         Many commenters believe that the                    sex partnerships. See Defense of
      States using a mechanism provided by                     rule should define ‘‘family member’’                  Marriage Act, Public Law 104–199,
      Congress. Generally, for aliens arriving                 broadly and in a more culturally                      section 3, 110 Stat. 2419 (1996)
      in the United States without valid                       sensitive manner that reflects the reality            (providing that, for purposes of federal
      documents required for admission,                        of the refugee experience. For example,               law, ‘‘’marriage’’ means only a legal
      expedited removal under section 235(b)                   one commenter recommended                             union between one man and one woman
      of the Act (8 U.S.C. 1225(b)) is the                     considering ‘‘de facto’’ family members               as husband and wife, and * * *
      removal mechanism provided by                            as eligible anchor relatives within this              ‘spouse’ refers only to a person of the
      Congress. A removal order under                          exception, or, in the alternative, as part            opposite sex who is a husband or a
      section 235(b) of the Act would, as a                    of the public interest exception. The                 wife.’’). Because the Department cannot
      matter of law, constitute a temporary                    definition of ‘‘family member’’ was the               promulgate regulations that are contrary


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                          '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 486 of 1770
                       Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                         69483

      to law, the Department did not adopt                     the burden of proof concerning the                    proposed by commenters within the
      the commenters’ suggestion to add a                      location of an unaccompanied minor’s                  rule.
      ‘‘common-law partner’’ interpretation of                 parents from the unaccompanied minor                     Many commenters, as previously
      the term ‘‘spouse,’’ as used in the                      to the government, requiring the                      stated, urged the Department to consider
      Agreement’s family member exceptions.                    government to demonstrate that the                    ‘‘separated children,’’ who are not with
         A few commenters believe that the                     unaccompanied minor is in the care of                 either parent or with an adult
      rule should eliminate the Agreement’s                    his or her parents or is following to join            responsible for their care, as part of the
      age and immigration status limits on                     them. While the Department                            discretionary public interest exception
      anchor relatives, reasoning that the                     understands the need to proceed with                  under Article 6 of the Agreement. The
      limits result in separating families when                heightened restraint and sensitivity in               Department is sensitive to the unique
      children cannot serve as anchors for                     the cases of unaccompanied minors,                    issues facing unaccompanied minors
      their parents. Both countries have                       there is concern that this                            and will proceed carefully in cases
      expressed their concern for reuniting                    recommendation could adversely affect                 where an unaccompanied minor
      separated families. To that end, both                    the unaccompanied minor by resulting                  arriving in the United States appears to
      intend to work with the UNHCR and                        in fact-finding delays before a final                 be a ‘‘separated child.’’ The Department
      NGOs to monitor the Agreement’s effect,                  determination. The child likely will                  will consider, on a case-by-case basis,
      addressing this potential problem                        have more information than DHS as to                  whether such a child might meet the
      operationally rather than by regulation.                 the location of his or her parents and                Agreement’s public interest exception.
      A key reason that age limits were                        therefore it is more appropriate for the
      included in the Agreement’s family                                                                             Public Interest Exception
                                                               child to bear the burden of proof in
      unity exceptions was that neither                        establishing the parents’ locations.                     Many of the commenters
      government wanted to trigger an                          Moreover, aliens in removal                           recommended that the rule should state
      increase in the smuggling and                            proceedings—regardless of age—                        that ‘‘humanitarian concern is a public
      trafficking of minors, sent ahead by                     generally bear the burden of proving                  interest.’’ The Department believes that
      family members for the purpose of                        their admissibility to the United States,             the Agreement’s public interest
      serving as anchors in either country.                    8 U.S.C. 1129a(c)(2), and, similarly,                 exception is best administered through
      Further, the requirement that anchor                     applicants for asylum, withholding of                 operational guidance and on an
      relatives hold lawful, non-visitor                       removal, and protection under the                     individualized, case-by-case basis, but
      immigration status derives from the                      Convention Against Torture, bear the                  does acknowledge that ‘‘humanitarian
      negotiated Agreement terms, see art. 4,                  burden of proof to establish eligibility,             concern’’ is certainly an important
      para. 2(a), which will not be modified                   even in cases where the applicant is a                consideration to factor in to a public
      through the rule-making process.                         child. The commenters did not provide                 interest assessment.
                                                               sound rationales for shifting the burden                 Some commenters suggested that the
      Unaccompanied Minor Exception
                                                               of proof for purposes of establishing that            rule include a non-exhaustive list of
        Some commenters felt that the rule                                                                           categories that would merit
      should expand the Agreement’s                            an exception to the Agreement applies.
                                                                                                                     consideration under the public interest
      definition of ‘‘unaccompanied minor’’ to                    These commenters also suggested that
                                                                                                                     exception. Three of the suggested
      include a minor who is ‘‘separated from                  the rule include a mechanism for
                                                                                                                     categories—common-law spouses, de
      both parents and is not being cared for                  determining a child’s relationship to an
                                                                                                                     facto family members, and separated
      by an adult who by law has the                           accompanying adult or to individuals
                                                                                                                     children with parents or legal guardians
      responsibility to do so.’’ The                           present in the United States or Canada,
                                                                                                                     in the U.S. who are ineligible to serve
      Department declines to incorporate this                  including an interview with a child
                                                                                                                     as anchors—were addressed above in
      change to the Agreement’s definition                     welfare specialist, if the child arrives at
                                                                                                                     the discussion replying to comments
      into the final rule. The Agreement’s                     the border with an individual who is
                                                                                                                     about the proposed rule’s sections
      definition of ‘‘unaccompanied minor,’’                   not his or her legal guardian. The
                                                                                                                     concerning the ‘‘family member’’ and
      as explained in the 6833/(0(17$5<                        mechanism, they suggest, should
                                                                                                                     ‘‘unaccompanied minor’’ exceptions.
      ,1)250$7,21 accompanying the                             include procedures to identify potential                 Other categories suggested by
      proposed rule, differs from the                          family members and determine their                    commenters for consideration under the
      definition customarily used for                          suitability to serve as the child’s                   public interest exception include:
      purposes of U.S. immigration                             guardian. The Department agrees that                     a. Cases where effective protection
      processing. As previously explained, the                 this is an area requiring further                     cannot be guaranteed in Canada because
      definitions in the Agreement were                        consideration; however, the issues                    of that country’s asylum laws; and,
      carefully negotiated with the Canadian                   surrounding identification of                         similarly, cases where U.S. law and
      government and the Department will                       individuals accompanying alien                        practice are not consistent with
      not use the rule-making process to alter                 children and verification of                          Canadian law and practice;
      unilaterally the clear definitions in the                relationships between adults and                         b. Cases in which the anchor relatives
      Agreement. However, by applying DHS’’                    children are broader than the scope of                are under age 18 and have pending
      customary operational definition to                      this rule and are not unique to those                 asylum applications;
      unaccompanied minors seeking asylum                      children subject to this rule. These                     c. Cases of survivors of torture; and
      so that they are generally referred for a                issues may be raised at all borders, and                 d. Cases of individuals with physical
      hearing by an immigration judge in                       all ports-of-entry, even in the case of               and psychological health needs.
      proceedings under section 240 of the                     aliens with lawful status here.                          Issues of minor anchor relatives, past
      Act (8 U.S.C. 1229a), the Department is                  Therefore, these issues would be more                 torture, and health needs are some of
      providing them ample process to                          appropriately addressed systemically, as              the factors that may be considered
      explain whether they meet one of the                     a coordinated effort among the                        under the Agreement’s public interest
      Agreement’s exceptions and to present                    Department’s various agencies to create               exception, along with all other relevant
      their protection claims.                                 a uniform approach, rather than within                circumstances, on a case-by-case basis.
        The same commenters also                               this rule. Consequently, the Department               The intent behind this provision of the
      recommended that the rule should shift                   declines to incorporate the process                   Agreement was to allow each


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 487 of 1770
      69484            Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      government to make case-by-case                          tourist or business visas were obtained               stop and address individuals leaving the
      determinations with broad discretion.                    by ‘‘fraud’’ because of the visa holder’s             United States to go to Canada. Even if
      Had the parties’ intent been to include                  true intent to seek asylum. For the                   immigration officials were to stop
      the broad categories of individuals                      limited purposes of applying this                     individuals traveling from the United
      listed above, the categories would have                  exception to the Agreement, USCIS will                States into Canada, it is unclear how
      been spelled out in the Agreement in                     construe the term ‘‘validly issued’’ to               they would identify those who intend to
      the same manner as the other                             refer to visas that are genuine (i.e., not            seek asylum in Canada—certainly a
      exceptions.                                              counterfeit) and were issued to the alien             minimal portion of individuals crossing
         For reasons stated in the                             by the U.S. government.                               the border each day—in order to refer
      Supplementary Information to the                                                                               them to an NGO.
      proposed rule, the Department does not                   Other Exceptions
      consider differences in Canadian and                                                                           Process for Asylum Seekers Returned
                                                                  One commenter forwarded comments
      U.S. protection laws germane to                                                                                From Canada
                                                               made in response to a review of an
      decisions made under the Agreement.                      earlier draft of the Agreement in 2002,                  Several commenters expressed a
      The commenters urged, with respect to                    in which it recommended that, to avoid                desire to have the rule clarify the
      this suggestion, that the rule include a                 the separation of families and minimize               process affecting those asylum seekers
      mechanism for the UNHCR and NGOs to                      social and economic costs for states, the             who are determined to be ineligible by
      help the Department analyze Canadian                     Agreement add a transit exception.                    Canada and returned to the United
      law and practice, including approval                     Additionally, the commenter suggested                 States—the group anticipated to
      rates by nationality and basis for                       a ‘‘community support contact’’                       constitute the majority of asylum
      approval, to ensure that the Department                  exception, which could include friends                seekers affected by the Agreement. One
      exercises discretion in cases where there                or colleagues willing to submit                       non-governmental organization
      are discrepancies with U.S. law. The                     statements about their willingness to                 recommended that the rule guarantee
      Department will not apply the public                     support the asylum seeker during the                  that these individuals be exempt from
      interest exception in a manner that                      process. A transit exception would                    the expedited removal process.
      would undermine the Agreement’s                          effectively invalidate the Agreement, as                 The Department declines to codify the
      allocation of responsibility for                         the Agreement’s stated purpose is quite               process affecting those returned to the
      adjudication of protection claims. Also,                 clearly to return asylum seekers to the               United States under the Agreement,
      as explained in the Supplementary                        ‘‘country of last presence.’’ With respect            because existing regulations already
      Information to the proposed rule,                        to the ‘‘community support contact’’                  govern how they will be treated by DHS.
      differences in our protection systems                    exception, the Department reiterates                  For purposes of U.S. immigration law,
      were contemplated by the United States                   that the exceptions to the Agreement                  these returnees will be in the same
      and Canada during negotiations. In                       were determined through careful                       position they would be in had they not
      either country, asylum seekers will have                 negotiations with the Canadian                        left the United States. As the
      their protection claims fully and fairly                 government, and that to create                        Department stated in the Supplementary
      considered.                                              additional exceptions through rule-                   Information to the proposed rule,
         Other commenters suggested specific                                                                         individuals returned from Canada to the
                                                               making would serve to undermine the
      procedures in the rule concerning the                                                                          United States, with the rare exception
                                                               process. Therefore, the Department
      exercise of discretion, in the public                                                                          noted below, will not be subject to
                                                               declines to adopt this recommendation.
      interest, to allow an individual to                                                                            expedited removal because they will not
      pursue a protection claim in the United                  VI. Procedures for Asylum Seekers                     meet the definition of ‘‘arriving alien.’’
      States. One recommended explaining                       Going to and Being Returned From                      Depending on the individual’s
      who specifically may exercise this                       Canada                                                immigration status in the United States,
      discretion, and the other called for a                                                                         he or she may be subject to removal
                                                               Process for Asylum Seekers Bound for
      clear procedure between EOIR and DHS                                                                           proceedings under section 240 of the
                                                               Canada
      to ensure that the Department properly                                                                         Act (8 U.S.C. 1229a). However, it is not
      considers cases pending before EOIR for                    Several commenters recommended                      possible, practical or advisable for the
      the public interest exception. In                        that the rule include a mechanism                     Department to codify such a guarantee
      response to these suggestions, the final                 whereby the Department could refer                    in this rule. There may be a rare
      rule has been amended at 8 CFR                           Canada-bound asylum seekers to NGOs                   circumstance in which the expedited
      208.30(e)(6)(iii)(F) to specify that the                 in the United States for assistance in                removal provisions of the Act would
      Director of USCIS, or the Director’s                     locating relatives and providing advice               apply. For example, someone initially
      designee, will be responsible for DHS                    regarding eligibility before arriving at a            paroled into the United States may
      determinations made under the                            land border port-of-entry. The                        attempt to enter Canada and then be
      Agreement’s public interest exception.                   commenters do not explain how the                     returned to the United States after his or
      Any party wishing to present a case for                  Department would identify these                       her parole period here expired. Such a
      consideration under this exception                       asylum seekers and implement this                     person, as an individual whose parole
      should provide relevant case                             recommendation. While the Department                  period has expired, may be subject to
      information to the Director’s office or                  appreciates the participation of NGOs in              expedited removal. 8 U.S.C.
      that of his or her designee.                             the process to date and will continue to              1182(d)(5)(A), 1225(a)(1)–(b)(1)(A)(i); 8
                                                               seek their assistance to educate                      CFR 1.1(q).
      Valid Visa Exception                                     populations likely to be affected by the                 Many commenters suggested that the
        One commenter noted that the rule                      Agreement, it will not adopt this                     rule include a mechanism to enable
      should define ‘‘validly issued visa’’ so                 recommendation, because it would be                   Canada, in the event that it decides that
      as not to link the validity of its issue to              administratively impracticable to                     the Agreement exceptions are
      the asylum seeker’s presumed subjective                  implement and could unnecessarily                     inapplicable to an individual alien, to
      intentions. For example, U.S.                            delay travel for thousands of individuals             address any possible errors in its
      immigration authorities have                             crossing from the United States to                    decision or consider new information
      determined in some instances that valid                  Canada. U.S. officials generally do not               offered by the alien that he or she


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 488 of 1770
                       Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                        69485

      qualifies for an exception and is eligible               determined that the benefits of the                   concerning smuggling and trafficking
      to present a protection claim in Canada.                 Agreement outweigh its costs.                         developments. As stated earlier, the
      DHS regulations do not govern                                                                                  Department is aware of the potential for
                                                               VII. Monitoring Plans
      Canadian authorities. It would be                                                                              increased smuggling and trafficking
      inappropriate for DHS regulations to                        Nearly all of the commenters                       after the Agreement is implemented and
      outline a mechanism for the Canadian                     recommended that the rule explicitly                  intends to monitor these developments.
      authorities to correct errors or address                 refer to the UNHCR’s monitoring role, as              The Department does not believe,
      new information. Nonetheless, the                        specified in Article 8 of the Agreement.              however, that it is appropriate to codify
      Canadian and United States                               They added that the rule should specify               such a monitoring plan in regulations
      governments have agreed to consult                       exactly what type of information the                  for the same reasons noted above.
      with each other on these matters and to                  UNHCR will receive, such as numbers
      address them operationally.                              of applicants, their ages, their countries            VIII. Agreement Terms Unrelated to
        One commenter also stressed that, in                   of origin, and the disposition of their               Processing Asylum Seekers Coming to
      this context, the Department should                      eligibility and credibility                           the United States From Canada
      release detainees or provide transport to                determinations. They also                             Resettlement Under the Agreement
      the nearest land border port-of-entry if                 recommended that the rule establish a
      Canada agrees to reconsider a claim and                  timetable for the reports, preferably                    Most commenters wanted the rule to
      requires the asylum seeker’s presence at                 quarterly or whenever a special                       include details concerning the
      the border. Release of detainees will be                 situation warrants one. In addition, the              implementation of the resettlement side
      determined on a case-by-case basis,                      commenters recommended that the rule                  agreement addressed in Article 9 of the
      depending on the facts of the case and                   authorize the UNHCR to monitor                        Agreement. Another commenter
      applicability of immigration laws.                       eligibility and credibility                           recommended that the Department of
      Should an individual be released, the                    determinations and to intercede in cases              State introduce its own proposed rule to
      logistics for how that person will get to                in which it believes erroneous decisions              implement the resettlement agreement.
      the border is best determined on a case-                 were made. The same commenters also                      This comment concerns an issue
      by-case basis and through operational,                   felt that the rule should allow NGOs to               separate and distinct from that of
      as opposed to regulatory, guidance.                      operate as the UNHCR’s implementing                   returning asylum seekers to the country
                                                               partners to monitor the Agreement.                    of last presence. The scope of this rule
      Cost of Processing Returned Asylum                          The Department has not incorporated                will remain limited to implementing the
      Seekers                                                  these recommendations into this rule,                 Agreement’s terms as they concern two
         The majority of the commenters                        but plans to take them into                           limited categories of asylum seekers:
      disagreed with the proposed rule’s                       consideration when finalizing its                     Those seeking entry to the United States
      assessment of the costs that will result                 arrangements with Canada and the                      at a land border port-of-entry on the
      from the rule’s implementation, as                       UNHCR concerning monitoring of the                    Canadian border and those who seek
      outlined in the proposed rule’s                          Agreement. The Department also would                  protection while being removed from
      determination made under Executive                       welcome the assistance and input of                   Canada and transiting through the
      Order 12866. They allege that certain                    NGOs. It is fully the intent of the                   United States.
      tangible costs—including increases in                    Department to abide by the Agreement,                 Terminating the Agreement
      adjudications, detention, Border Patrol                  which, at Article 8, provides that ‘‘The
      deployment, and criminality—were not                     Parties shall cooperate with UNHCR in                   One commenter suggested that the
      adequately addressed. They argue that,                   the monitoring of this Agreement and                  rule include criteria to determine
      among the intangible costs of this                       seek input from non-governmental                      whether the Agreement should be
      Agreement that were ignored by the                       organizations.’’ The Department values                cancelled because of negative impacts,
      proposed rule, are the increased risks to                the longstanding consultative,                        particularly any increase in smuggling
      life and safety of those seeking to enter                cooperative relationship the UNHCR has                or trafficking. Another made a similar,
      either country outside land border                       had with the U.S. government, which                   though less specific suggestion, that the
      ports-of-entry, and the potential for the                includes monitoring the United States’                rule should include procedures for
      Agreement to attract more smugglers                      application of the Convention Relating                revising or terminating the Agreement,
      and traffickers, which would make this                   to the Status of Refugees, Jul. 28, 1951,             should that prove necessary. One
      land border more dangerous.                              189 U.N.T.S. 150 (‘‘Refugee                           commenter added that the Department
         The costs identified in discussing                    Convention’’). For example, the UNHCR                 of State should propose its own separate
      Executive Order 12866 were the costs                     recently monitored and analyzed the                   rule concerning the procedures for
      associated with implementation of the                    expedited removal process and made                    suspending or terminating the
      provisions proposed in the rule, not the                 several useful recommendations for the                Agreement, including adequate or
      costs associated with the Agreement                      Department. However, the Department                   appropriate termination grounds.
      itself. The proposed and final rules are                 considers it inappropriate to codify the                With respect to termination
      focused solely on asylum seekers                         nature of this relationship, or the                   procedures, Article 10 of the Agreement
      seeking to enter the United States who                   relationship between the Department                   between the United States and Canada
      may be returned to Canada pursuant to                    and the NGO community, in these rules.                specifically provides that termination
      the Agreement, not those who are                         Details of monitoring plans often change              may occur with six months’ written
      returned from Canada pursuant to the                     and develop over time, as unforeseen                  notice from either party, and that three
      Agreement or who seek to cross the                       events arise, and those involved in the               months’ written notice would result in
      border illegally. As such, those costs                   monitoring plan identify methods,                     suspension. It would be inappropriate
      were properly not considered in                          consistent with evolving events, to                   for the U.S. Government to negotiate an
      addressing Executive Order 12866.                        better gather and analyze data. As such,              Agreement with Canada and then
      However, the United States Government                    it is more appropriate to include details             unilaterally adopt specific criteria that
      carefully considered all of the potential                of such plans in formal action plans and              would result in the Agreement’s
      costs identified by the commenters                       memoranda. One comment suggested                      termination. The efficacy and ongoing
      before it entered into the Agreement and                 that the rule include a monitoring plan               commitment to an international


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                        '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 489 of 1770
      69486            Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      agreement is a matter of foreign policy                  entry may sit on federally owned                      remains an unlawfully present alien
      of the United States, the proper subject                 property, while others may be located                 subject to removal from the United
      of diplomacy, and inappropriate for                      on private or municipally owned                       States under sections 212(a)(6)(A)(i) and
      regulation under the Administrative                      property. Similarly, some land ports-of-              240(a) of the Act (8 U.S.C.
      Procedure Act (5 U.S.C. 551–59, 701–06,                  entry border waterways or bridges,                    1182(a)(6)(A)(i), 1229a(a)), just as if an
      1305, 3105, 3344, 5372, 7521).                           while others are located on busy                      immigration officer had apprehended
                                                               highways or railroad tracks, while still              the alien before he or she sought to enter
      IX. Miscellaneous                                        others are situated in remote, rural                  Canada. An alien’s appointment with
      Resolving U.S.-Canadian Differences in                   areas. Given the impracticability of a                Canadian immigration officials, while
      Interpreting the Agreement                               one-size-fits-all definitional approach to            relevant to the Department’s
                                                               ‘‘land border ports-of-entry,’’ the                   prosecutorial discretion concerning any
        Most commenters agreed that the rule
                                                               Department will rely on the current                   decision to place the alien in removal
      should provide a detailed mechanism to
                                                               definitions of 8 CFR 100.4(c)(2) and 19               proceedings, does not confer legal status
      resolve differences between Canada and
                                                               CFR 101.3(b)(1) in implementing the                   upon an unlawfully present alien.
      the United States regarding the
                                                               Agreement. Thus, where an alien arrives
      interpretation and implementation of                                                                           Indirect Refoulment
                                                               at a ‘‘port-of-entry,’’ as designated in
      the Agreement. In accordance with the                                                                             One commenter argued that returning
                                                               one of these regulatory provisions,
      second paragraph of Article 8 of the                                                                           aliens to Canada under the Agreement
                                                               which is located at the shared U.S.-
      Agreement, which provides that                                                                                 would constitute ‘‘indirect’’ refoulment,
                                                               Canada border, the alien will be subject
      standard operating procedures ‘‘shall                                                                          and would therefore violate U.S.
                                                               to the Agreement. Aliens apprehended
      include mechanisms for resolving                         in the immediate vicinity of such ports-              obligations under the Refugee
      differences respecting the interpretation                of-entry attempting to avoid inspection               Convention and the Protocol Relating to
      and implementation of the terms of this                  will, where reasonable, be regarded as                the Status of Refugees, Jan. 31, 1967, 19
      Agreement,’’ the Department intends to                   having ‘‘arrive[d] at a land border port              U.S.T.S. 6223 (‘‘Refugee Protocol’’). The
      cooperate with its Canadian colleagues                   of entry’’ and, consequently, be subject              Department disagrees. Article 33 of the
      to address and resolve differences in the                to the Agreement. Finally, the                        Refugee Convention obligates the U.S.,
      same spirit in which the Agreement was                   Department intends to work closely                    through its accession to the Refugee
      negotiated. As reflected in the                          with the Canadian government to                       Protocol, not to ‘‘expel or return
      Agreement itself, resolution of such                     provide operational guidance                          (‘refouler’) a refugee in any manner
      differences is more appropriately                        concerning the Agreement’s                            whatsoever to the frontiers of territories
      addressed through operating procedures                   applicability in marginal cases.                      where his life or freedom would be
      than through the promulgation of                                                                               threatened on account of his race,
      regulations.                                             Aliens ‘‘Directed Back’’ From Canada                  religion, nationality, membership of a
      Defining ‘‘Land Border Port-of-Entry’’                      Two commenters raised the issue of                 particular social group or political
                                                               aliens ‘‘directed back’’ by the Canadian              opinion.’’ (emphasis supplied). Absent
         Over half of the commenters                           government pending an interview by                    some claim that an alien’s life or
      suggested that this rule provide a                       Canadian immigration officials. These                 freedom would be threatened in Canada,
      definition of ‘‘land border port-of-                     commenters explained that, while                      which the commenter did not suggest,
      entry,’’ as that term is used in the                     Canadian authorities generally                        the return of the alien to Canada for a
      Agreement. Prior regulatory attempts to                  interview an alien who requests                       full and fair consideration of his or her
      define ‘‘port-of-entry’’ have done so in                 protection at the time he or she seeks to             protection claims is consistent with U.S.
      reference to geographical locations                      enter Canada from the United States,                  obligations.
      where federal officers have authority to                 Canadian authorities have had occasion
      perform their official functions. For                                                                          X. Conforming Amendment to 8 CFR
                                                               to direct such aliens back to the U.S. for
      example, in the customs regulations at                                                                         Part 235
                                                               future interview appointments in
      19 CFR 101.1, this term simply ‘‘refer[s]                Canada during periods of increased                       In preparing this final rule, the
      to any place designated by Executive                     attempted migration that outstrip                     Department determined that 8 CFR
      Order of the President, by order of the                  Canadian processing resources.                        235.3(b)(4) must also be amended to
      Secretary of Treasury, or by Act of                      According to these commenters, such an                reflect the proposed rule’s use of a
      Congress, at which a Customs officer is                  increase is possible during the period                threshold screening interview
      authorized to * * * enforce the various                  immediately preceding Agreement                       mechanism preceding the initiation of
      provisions of the Customs and                            implementation. The commenters have                   credible fear interviews for those aliens
      navigation laws.’’ Pursuant to this                      therefore requested that the Department               in expedited removal proceedings who
      approach of port-of-entry designation,                   work to accommodate such aliens’                      are subject to the Safe Third Country
      these regulations enumerate specific                     attempts to enter Canada for a                        Agreement. This existing regulatory
      ports-of-entry that have been designated                 consideration of their protection claims.             provision explicitly makes reference to
      as ‘‘Customs port of entry.’’ 19 CFR                     The Department will not adopt this                    a CBP officer’s referral of protection
      101.3(b)(1). Existing immigration                        suggestion. As discussed in the                       claims for a ‘‘credible fear’’
      regulations take a similar approach,                     Supplementary Information to the                      determination under 8 CFR 208.30. As
      defining ‘‘ports-of-entry’’ with an                      proposed rule and, again, earlier in the              aliens subject to expedited removal who
      exhaustive list of locations, broken                     Supplementary Information to this final               are covered by the Agreement must first
      down into three ‘‘classes.’’ 8 CFR                       rule, aliens who unsuccessfully attempt               pass a threshold screening interview to
      100.4(c)(2). These definitional                          to enter Canada do not alter their                    determine whether their protection
      approaches reveal the difficulty of                      immigration status by the attempted                   claims may be considered in the U.S., 8
      providing one uniform definition of                      entry. Thus, if an alien who is present               CFR 235.3(b)(4) has been revised to refer
      ‘‘port-of-entry.’’ Indeed, beyond the fact               in the U.S. without having been                       more generally to 8 CFR 208.30 without
      of CBP officers’ presence, ‘‘ports-of-                   inspected and admitted (or paroled) by                reference to the credible fear process.
      entry’’ can vary in nearly every way                     an immigration officer unsuccessfully                 This amendment ensures that the
      imaginable. For instance, some ports-of-                 attempts to enter Canada, then he or she              expedited removal regulations conform


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 490 of 1770
                       Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                          69487

      to the threshold screening interview                     States, may be returned to Canada                     States government under one of two
      process explained in the proposed rule.                  pursuant to the Agreement. The rule                   scenarios: when arriving at a port-of-
                                                               applies to individuals who are subject to             entry on the United States-Canada land
      Regulatory Flexibility Act
                                                               expedited removal and, under existing                 border; or, when transiting through the
         DHS has reviewed this rule in                         regulations, would receive a credible                 United States as part of the Canadian
      accordance with the Regulatory                           fear interview by an asylum officer. This             government’s effort to remove the alien
      Flexibility Act (5 U.S.C. 605(b)) and by                 rule simply provides a preliminary                    to a third country. In either scenario, the
      approving it, DHS certifies that this rule               screening by asylum officers to                       rule provides asylum officers with
      will not have a significant economic                     determine whether the alien is even                   authority to make basic, threshold
      impact on a substantial number of small                  eligible to seek protection in the United             screening determinations about how the
      entities. This rule, which relates to                    States, in which case the asylum officer              Agreement applies to the alien.
      asylum claims, applies to individual                     will then proceed to make the credible                Although additional costs may be
      aliens only. As such, a substantial                      fear determination under existing rules.              incurred as part of the Safe Third
      number of small entities, as that term is                Based on statistical evidence, it is                  Country Agreement between the United
      defined in 5 U.S.C. 601(6), will not be                  anticipated that approximately 200                    States and Canada, the costs discussed
      affected by the rule.                                    aliens may seek to enter the United                   in the Executive Order 12866 are
                                                               States from Canada at a land border                   limited to those costs arising under the
      Unfunded Mandates Reform Act of
                                                               port-of-entry and be placed into                      two scenarios outlined in the rule and
      1995
                                                               expedited removal proceedings. A                      not the cost impact of the overall
        This rule will not result in the                       significant number of these aliens will               Agreement between the two countries.
      expenditure by State, local, and tribal                  be found exempt from the Agreement                       The Agreement provides for a
      governments, in the aggregate, or by the                 and eligible to seek protection in the                threshold determination to be made
      private sector, of $100 million or more                  United States after the threshold                     concerning which country will assume
      in any one-year, and it will not                         screening interview proposed in this                  responsibility for processing claims of
      significantly or uniquely affect small                   rule. It is difficult to predict how many             asylum seekers. This rule only clarifies
      governments. Therefore, no actions were                  aliens will be returned to Canada under               the threshold screening determination
      deemed necessary under the provisions                    the Agreement, but the costs incurred in              for a United States asylum officer when
      of the Unfunded Mandates Reform Act                      detaining and transporting them are not               determining whether an alien should be
      of 1995.                                                 likely to be substantial. Therefore, the              returned to Canada. It is unclear how
                                                               ‘‘tangible’’ costs of this rulemaking to              many individuals will seek asylum in
      Small Business Regulatory Enforcement
                                                               the U.S. Government are minimal.                      the United States from Canada.
      Fairness Act of 1996
                                                               Applicants who are found to be subject                Similarly, the Agreement permits
         This rule is not a major rule as                      to the Agreement will be returned to                  Canada to return to the United States
      defined by section 804 of the Small                      Canada to seek protection, saving the                 certain asylum seekers attempting to
      Business Regulatory Enforcement Act of                   U.S. Government the cost of                           enter Canada from the United States at
      1996. This rule will not result in an                    adjudicating their asylum claims and, in              a land border port-of-entry. The
      annual effect on the economy of $100                     some cases, the cost of detention                     Department does not know how many
      million or more; a major increase in                     throughout the asylum process.                        asylum seekers Canada will return to
      costs or prices; or significant adverse                     The cost to asylum seekers who,                    the United States. As discussed in the
      effects on competition, employment,                      under the rule, will be returned to                   proposed rule and above, individuals
      investment, productivity, innovation, or                 Canada are the costs of pursuing an                   returned from Canada to the United
      on the ability of United States-based                    asylum claim in Canada, as opposed to                 States will be in the same position as
      companies to compete with foreign-                       the United States. There is no fee to                 they would be in had they not sought
      based companies in domestic and                          apply for asylum in Canada and, under                 entry in Canada. This analysis is beyond
      export markets.                                          Canadian law, asylum seekers are                      the purview of the rule. However, the
                                                               provided social benefits that they are                Department will continue to monitor the
      Executive Order 12866
                                                               not eligible for in the United States,                costs associated with handling asylum
         The Department of Homeland                            including access to medical coverage,                 seekers at land border ports-of-entry.
      Security has determined that this rule is                adult public education, and public                       The Department recognizes that there
      a ‘‘significant regulatory action’’ under                benefits. Therefore, the tangible costs of            have been pre-existing periodic costs
      Executive Order 12866, section 3(f),                     seeking asylum in Canada are no greater               associated with the departure of aliens
      Regulatory Planning and Review, and,                     than they are in the United States. The               from the United States to Canada for
      accordingly, this rule has been                          ‘‘intangible’’ costs to asylum seekers                purposes of seeking asylum, particularly
      submitted to the Office of Management                    who would be returned to Canada under                 during the period in which the National
      and Budget for review. In particular, the                the proposed rule are the costs of                    Security Entry-Exit Registration System
      Department has assessed both the costs                   potential separation from support                     (NSEERS) was operating. These costs
      and benefits of this rule as required by                 networks they may be seeking to join in               arose when, during a period of
      Executive Order 12866, section 1(b)(6)                   the United States. However, the                       increased attempted migration to
      and has made a reasoned determination                    Agreement contains broad exceptions                   Canada from the United States, the
      that the benefits of this rule justify its               based on principles of family unity that              Government of Canada decided not to
      costs.                                                   would generally allow those with family               admit asylum seekers until they could
         The rule implements a bilateral                       connections in the United States to seek              be scheduled for interview
      agreement that allocates responsibility                  asylum in the United States under                     appointments. The Department
      between the United States and Canada                     existing regulations governing the                    recognizes that many of these costs were
      for processing claims of certain asylum                  credible fear process.                                directly borne by aliens, State and local
      seekers by codifying the process by                         The Executive Order 12866 cost                     agencies, and nonprofit organizations.
      which individuals seeking entry into the                 analysis captures the costs which apply               While costs similar to those incurred in
      United States, or being removed by                       to those instances where an alien                     the past may be borne by aliens
      Canada in transit through the United                     requests protection from the United                   attempting to enter Canada before the


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 491 of 1770
      69488            Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

      Agreement becomes effective, they are                    published a 60 day notice encouraging                 sponsor someone for immigration to the
      not affected by the terms of this rule.                  the public to submit comments                         United States (although, unlike those
      However, the Department will continue                    specifically to the information                       laws, this Agreement provides only an
      to monitor the costs associated with                     collection requirements contained in 8                opportunity to apply for protection and
      handling asylum seekers at land border                   CFR 208.30. The USCIS did not receive                 does not directly confer an affirmative
      ports-of-entry.                                          any comments on the information                       immigration benefit). Under this rule,
         The rule benefits the United States                   collection requirements. Accordingly,                 family members will be able to reunite
      because it enhances the ability of the                   the USCIS has submitted an information                even if the anchor relative’s status is
      United States and Canada to manage, in                   collection package to OMB in                          less than permanent in the United
      an orderly fashion, asylum claims                        accordance with the PRA and OMB has                   States. Further, on a case-by-case basis,
      brought by persons crossing our                          approved this information collection.                 the Agreement’s ‘‘public interest’’
      common border. By implementing the                                                                             exception can be used to minimize this
      Agreement, the rule furthers U.S. and                    Family Assessment Statement
                                                                                                                     cost.
      Canadian goals, as outlined in the 30-                     The Department has reviewed this
      Point Action Plan under the Smart                        rule and determined that it may affect                List of Subjects
      Border Declaration signed by Secretary                   family well-being as that term is defined             8 CFR Part 208
      Ridge and former Canadian Deputy                         in section 654 of the Treasury General
      Foreign Minister John Manley, to ensure                  Appropriations Act, 1999, Public Law                    Administrative practice and
      a secure flow of people between the two                  105–277, Div. A. Accordingly, the                     procedure, Aliens, Immigration,
      countries while preserving asylum                        Department has assessed this action in                Reporting and recordkeeping
      seekers’ access to a full and fair asylum                accordance with the criteria specified by             requirements.
      process in a manner consistent with                      section 654(c)(1). In this rule, an alien             8 CFR Part 212
      U.S. law and international obligations.                  arriving at a land border port-of-entry
                                                               with Canada may qualify for an                          Administrative practice and
      Executive Order 13132                                    exception to the Safe Third Country                   procedure, Aliens, Immigration,
        This rule will not have substantial                    Agreement, which otherwise requires                   Passports and visas, Reporting and
      direct effects on the States, on the                     individuals to seek protection in the                 recordkeeping requirements.
      relationship between the National                        country of last presence (Canada), by                 8 CFR Part 235
      Government and the States, or on the                     establishing a relationship to a family
      distribution of power and                                member in the United States (‘‘anchor                   Administrative practice and
      responsibilities among the various                       relative’’) who has lawful status in the              procedure, Aliens, Immigration,
      levels of government. Therefore, in                      United States, other than a visitor, or is            Reporting and recordkeeping
      accordance with section 6 of Executive                   18 years of age or older and has an                   requirements.
      Order 13132, it is determined that this                  asylum application pending. This rule                 Amendments to the Regulations
      rule does not have sufficient federalism                 incorporates the Agreement’s definition
      implications to warrant the preparation                  of ‘‘family member,’’ which may be a                  ■ Accordingly, chapter I of title 8 of the
      of a federalism summary impact                           spouse, son, daughter, parent, legal                  Code of Federal Regulations is amended
      statement.                                               guardian, sibling, grandparent,                       as follows:
                                                               grandchild, aunt, uncle, niece, or
      Executive Order 12988 Civil Justice                      nephew. The ‘‘family member’’                         3$57²352&('85(6)25
      Reform                                                   definition was intended to be broad in                $6</80$1':,7++2/',1*2)
        This rule meets the applicable                         scope to promote family unity. This rule              5(029$/
      standards set forth in sections 3(a) and                 thereby strengthens the stability of the
      3(b)(2) of Executive Order 12988.                        family by providing a mechanism to                    ■ 1. The authority citation for part 208
                                                               reunite separated family members in the               continues to read as follows:
      Paperwork Reduction Act
                                                               United States.                                          Authority: 8 U.S.C. 1103, 1158, 1226, 1252,
         The regulations at 8 CFR 208.30                         In some cases, the rule will have a                 1282; 8 CFR part 2.
      require that an asylum officer conduct a                 negative effect resulting in the                      ■ 2. Section 208.4 is amended by adding
      threshold screening interview to                         separation of family members. The                     a new paragraph (a)(6) to read as follows:
      determine whether an alien is ineligible                 Agreement’s exceptions, as expressed in
      to apply for asylum pursuant to section                  the rule, require an anchor relative to                 )LOLQJWKHDSSOLFDWLRQ
      208(a)(2)(A) of the Act (8 U.S.C.                        have either lawful status in the United               *      *    *     *     *
      1158(a)(2)(A)). The threshold screening                  States, other than visitor, or else to be                (a) * * *
      interview is considered an information                   18 years of age or older and have a                      (6) Safe Third Country Agreement.
      collection under the Paperwork                           pending asylum application. Family                    Asylum officers have authority to apply
      Reduction Act (PRA) of 1995. On March                    members who do not meet one of these
                                                                                                                     section 208(a)(2)(A) of the Act, relating
      8, 2004, the Department of Homeland                      conditions, therefore, would be
                                                                                                                     to the determination that the alien may
      Security, published a proposed rule in                   separated under the rule. However, this
                                                                                                                     be removed to a safe country pursuant
      the Federal Register to provide USCIS                    rule’s definition of ‘‘family member,’’
                                                                                                                     to a bilateral or multilateral agreement,
      asylum officers’ with authority to make                  which derives from the exceptions to
                                                                                                                     only as provided in 8 CFR 208.30(e). For
      threshold determinations concerning                      the Agreement, is more generous than
                                                                                                                     provisions relating to the authority of
      applicability of the Agreement Between                   other family-based immigration laws,
                                                                                                                     immigration judges with respect to
      the Government of the United States of                   which require the anchor relative to
                                                                                                                     section 208(a)(2)(A), see 8 CFR
      America and the Government of Canada                     have more permanent status in the
                                                                                                                     1240.11(g).
      regarding asylum claims made in transit                  United States (such as that of citizen,
      and at land border ports-of-entry. In the                lawful permanent resident, asylee or                  *      *    *     *     *
      Supplementary Information in the                         refugee) and which have a more                        ■ 3. Section 208.30 is amended by:
      proposed rule under the heading                          restricted list of the type of family                    a. Redesignating paragraph (e)(4) as
      ‘‘Paperwork Reduction Act’’ the USCIS                    relationships that can be used to                     (e)(7);


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                          '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 492 of 1770
                       Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations                                           69489

         b. Redesignating paragraph (e)(2) as                  the U.S. during removal by Canada has                 101(a)(15)(B) of the Act, or whose
      paragraph (e)(4), and by revising newly                  a credible fear of persecution or torture,            relative maintains only visitor status
      redesignated paragraph (e)(4);                           the asylum officer shall conduct a                    based on admission to the United States
         c. Redesignating paragraph (e)(3) as                  threshold screening interview to                      pursuant to the Visa Waiver Program;
      parargaph(e)(5) and by revising newly                    determine whether such an alien is                       (C) Has in the United States a spouse,
      redesignated paragraph (e)(5);                           ineligible to apply for asylum pursuant               son, daughter, parent, legal guardian,
         d. Adding new paragraphs (e)(2),                      to section 208(a)(2)(A) of the Act and                sibling, grandparent, grandchild, aunt,
      (e)(3), and (e)(6);                                      subject to removal to Canada by                       uncle, niece, or nephew who is at least
         e. Revising paragraph (g)(2)(i), and by               operation of the Agreement Between the                18 years of age and has an asylum
         f. Removing paragraphs (g)(2)(iii) and                Government of the United States and                   application pending before U.S.
      (g)(2))(iv).                                             the Government of Canada For                          Citizenship and Immigration Services,
         The additions and revisions read as                   Cooperation in the Examination of                     the Executive Office for Immigration
      follows:                                                 Refugee Status Claims from Nationals of               Review, or on appeal in federal court in
                                                               Third Countries (‘‘Agreement’’). In                   the United States;
        &UHGLEOHIHDUGHWHUPLQDWLRQV
                                                               conducting this threshold screening                      (D) Is unmarried, under 18 years of
      LQYROYLQJVWRZDZD\VDQGDSSOLFDQWVIRU
      DGPLVVLRQIRXQGLQDGPLVVLEOHSXUVXDQWWR
                                                               interview, the asylum officer shall apply             age, and does not have a parent or legal
      VHFWLRQ D  & RU D  RIWKH$FW               all relevant interview procedures                     guardian in either Canada or the United
                                                               outlined in paragraph (d) of this section,            States;
      *      *     *     *     *
                                                               provided, however, that paragraph (d)(2)
         (e) * * *                                                                                                      (E) Arrived in the United States with
                                                               of this section shall not apply to aliens
         (2) An alien will be found to have a                                                                        a validly issued visa or other valid
                                                               described in this paragraph. The asylum
      credible fear of persecution if there is a                                                                     admission document, other than for
                                                               officer shall advise the alien of the
      significant possibility, taking into                                                                           transit, issued by the United States to
                                                               Agreement’s exceptions and question
      account the credibility of the statements                                                                      the alien, or, being required to hold a
                                                               the alien as to applicability of any of
      made by the alien in support of the                                                                            visa to enter Canada, was not required
                                                               these exceptions to the alien’s case.
      alien’s claim and such other facts as are                   (i) If the asylum officer, with                    to obtain a visa to enter the United
      known to the officer, the alien can                      concurrence from a supervisory asylum                 States; or
      establish eligibility for asylum under                   officer, determines that an alien does                   (F) The Director of USCIS, or the
      section 208 of the Act or for                            not qualify for an exception under the                Director’s designee, determines, in the
      withholding of removal under section                     Agreement during this threshold                       exercise of unreviewable discretion, that
      241(b)(3) of the Act.                                    screening interview, the alien is                     it is in the public interest to allow the
         (3) An alien will be found to have a                  ineligible to apply for asylum in the                 alien to pursue a claim for asylum,
      credible fear of torture if the alien shows              United States. After the asylum officer’s             withholding of removal, or protection
      that there is a significant possibility that             documented finding is reviewed by a                   under the Convention Against Torture,
      he or she is eligible for withholding of                 supervisory asylum officer, the alien                 in the United States.
      removal or deferral of removal under the                 shall be advised that he or she will be                  (iv) As used in 8 CFR
      Convention Against Torture, pursuant to                  removed to Canada in order to pursue                  208.30(e)(6)(iii)(B), (C) and (D) only,
      8 CFR 208.16 or 208.17.                                  his or her claims relating to a fear of               ‘‘legal guardian’’ means a person
         (4) In determining whether the alien                  persecution or torture under Canadian                 currently vested with legal custody of
      has a credible fear of persecution, as                   law. Aliens found ineligible to apply for             such an alien or vested with legal
      defined in section 235(b)(1)(B)(v) of the                asylum under this paragraph shall be                  authority to act on the alien’s behalf,
      Act, or a credible fear of torture, the                  removed to Canada.                                    provided that such an alien is both
      asylum officer shall consider whether                       (ii) If the alien establishes by a                 unmarried and less than 18 years of age,
      the alien’s case presents novel or unique                preponderance of the evidence that he                 and provided further that any dispute
      issues that merit consideration in a full                or she qualifies for an exception under               with respect to whether an individual is
      hearing before an immigration judge.                     the terms of the Agreement, the asylum                a legal guardian will be resolved on the
         (5) Except as provided in paragraph                   officer shall make a written notation of              basis of U.S. law.
      (e)(6) of this section, if an alien is able              the basis of the exception, and then                  *       *    *    *      *
      to establish a credible fear of                          proceed immediately to a determination
      persecution or torture but appears to be                                                                          (g) * * *
                                                               concerning whether the alien has a
      subject to one or more of the mandatory                                                                           (2) * * *
                                                               credible fear of persecution or torture
      bars to applying for, or being granted,                  under paragraph (d) of this section.                     (i) Immigration judges will review
      asylum contained in section 208(a)(2)                       (iii) An alien qualifies for an                    negative credible fear findings as
      and 208(b)(2) of the Act, or to                          exception to the Agreement if the alien               provided in 8 CFR 1208.30(g)(2).
      withholding of removal contained in                      is not being removed from Canada in                   *       *    *    *      *
      section 241(b)(3)(B) of the Act, the                     transit through the United States and
      Department of Homeland Security shall                       (A) Is a citizen of Canada or, not                 3$57²'2&80(17$5<
      nonetheless place the alien in                           having a country of nationality, is a                 5(48,5(0(176121,00,*5$176
      proceedings under section 240 of the                     habitual resident of Canada;                          :$,9(56$'0,66,212)&(57$,1
      Act for full consideration of the alien’s                   (B) Has in the United States a spouse,             ,1$'0,66,/($/,(163$52/(
      claim, if the alien is not a stowaway. If                son, daughter, parent, legal guardian,
      the alien is a stowaway, the Department                  sibling, grandparent, grandchild, aunt,               ■ 4. The authority citation for part 212
      shall place the alien in proceedings for                 uncle, niece, or nephew who has been                  continues to read as follows:
      consideration of the alien’s claim                       granted asylum, refugee, or other lawful                Authority: 8 U.S.C. 1101 and note, 1102,
      pursuant to 8 CFR 208.2(c)(3).                           status in the United States, provided,                1103, 1182 and note, 1184, 1187, 1223, 1225,
         (6) Prior to any determination                        however, that this exception shall not                1226, 1227.
      concerning whether an alien arriving in                  apply to an alien whose relative                      ■ 5. Section 212.5 is amended by adding
      the United States at a U.S.-Canada land                  maintains only nonimmigrant visitor                   a new paragraph (e)(2)(iii) to read as
      border port-of-entry or in transit through               status, as defined in section                         follows:


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                          '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 493 of 1770
      69490            Federal Register / Vol. 69, No. 228 / Monday, November 29, 2004 / Rules and Regulations

        3DUROHRIDOLHQVLQWRWKH8QLWHG                '(3$570(172)-867,&(                                 transit through the U.S. during removal
      6WDWHV                                                                                                        by the Canadian government and who
      *       *    *     *     *                               &)53DUWV                  express a fear of persecution or torture.
                                                               DQG                                             Subject to several specific exceptions,
         (e) * * *
                                                               >(2,51R)$*2UGHU1R±@               the Agreement provides for the United
         (2) * * *                                                                                                   States to return such arriving aliens to
         (iii) Any alien granted parole into the               5,1±$$                                         Canada, the country of last presence, to
      United States so that he or she may                                                                            seek protection under Canadian law,
                                                               $V\OXP&ODLPV0DGHE\$OLHQV                         rather than applying in the United
      transit through the United States in the                 $UULYLQJ)URP&DQDGDDW/DQG%RUGHU
      course of removal from Canada shall                                                                            States for the protective claims of
                                                               3RUWVRI(QWU\                                        asylum, withholding of removal, or
      have his or her parole status terminated
      upon notice, as specified in 8 CFR                       $*(1&<  Executive Office for                         protection under the United Nations
      212.5(e)(2)(i), if he or she makes known                 Immigration Review, Justice.                          Convention Against Torture and Other
                                                               $&7,21 Final rule.                                   Cruel, Inhuman, or Degrading Treatment
      to an immigration officer of the United
                                                                                                                     or Punishment (‘‘Convention Against
      States a fear of persecution or an
                                                    6800$5< This rule adopts without                                Torture’’ or ‘‘CAT’’). Therefore, aliens
      intention to apply for asylum. Upon           substantial change the proposed rule to                          covered by the Agreement will be
      termination of parole, any such alien         implement the December 5, 2002,                                  allowed to seek asylum and related
      shall be regarded as an arriving alien,       Agreement Between the Government of                              protections in one country or the other,
      and processed accordingly by the              the United States and the Government                             but not in both.
      Department of Homeland Security.              of Canada For Cooperation in the                                    The Agreement specifically
      *       *    *     *     *                    Examination of Refugee Status Claims                             recognizes that Canada offers a generous
                                                    from Nationals of Third Counties                                 system of refugee protection, and has a
      3$57²,163(&7,212)3(56216 (‘‘bilateral Agreement with Canada’’ or                                        tradition of assisting refugees and
      $33/<,1*)25$'0,66,21                        ‘‘Agreement’’). The Agreement bars                               displaced persons abroad. The
                                                    certain aliens who are arriving from                             Agreement also ensures that asylum
      ■ 6. The authority citation for part 235      Canada, or in transit during removal                             seekers returned to Canada will have
      continues to read as follows:                 from Canada, from applying for asylum                            access to a full and fair procedure for
                                                    and related protections in the United                            determining their protection claims
         Authority: 8 U.S.C. 1101 and note, 1103,                                                                    before they can be removed to a third
                                                    States. In the context of expedited
      1183, 1185 (pursuant to E.O. 13323,                                                                            country.
      published January 2, 2004), 1201, 1224, 1225,
                                                    removal proceedings, the Department of
                                                    Homeland Security (‘‘DHS’’) will                                    As implemented in the United States,
      1226, 1228, 1365a note, 1379, 1731–32.7.                                                                       the Agreement will operate as follows.
                                                    conduct a threshold screening interview
      ■ 7. Section 235.3 is amended by              to determine whether the Agreement                               First, a United States Citizenship and
      revising the first sentence of paragraph      applies to an alien. The DHS final rule                          Immigration Services (‘‘USCIS’’) asylum
      (b)(4) to read as follows:                    is published elsewhere in this Federal                           officer will conduct a threshold
                                                    Register. The role of the Executive                              screening interview in the context of
        ,QDGPLVVLEOHDOLHQVDQGH[SHGLWHG Office of Immigration Review (‘‘EOIR’’)                             expedited removal proceedings. The
      UHPRYDO                                      is limited to an evaluation of how the                           DHS final rule, published elsewhere in
      *      *      *       *  *                    Agreement applies to aliens whom DHS                             this edition of the Federal Register, and
                                                    has chosen to place in removal                                   the DHS proposed rule, published at 69
         (b) * * *                                                                                                   FR 10620 (March 8, 2004), address this
                                                    proceedings.
         (4) * * * If an alien subject to the                                                                        process in more detail. To summarize,
      expedited removal provisions indicates        '$7(6 This rule is effective December                           the asylum officer will conduct a
      an intention to apply for asylum, or          29, 2004.                                                        threshold screening interview to
      expresses a fear of persecution or            )25  )857+(5 ,1)250$7,21 &217$&7                                determine whether an arriving alien
      torture, or a fear of return to his or her    Mary Beth Keller, General Counsel,                               who is subject to the Agreement meets
      country, the inspecting officer shall not     Executive Office for Immigration                                 any of its exceptions, or whether the
      proceed further with removal of the           Review, 5107 Leesburg Pike, Suite 2600,                          alien should be returned to Canada for
      alien until the alien has been referred       Falls Church, Virginia 22041, telephone                          consideration of his or her protection
      for an interview by an asylum officer in      (703) 305–0470.                                                  claims in that country.
                                                    6833/(0(17$5< ,1)250$7,21                                          If the asylum officer determines that
      accordance with 8 CFR 208.30. * * *
                                                                                                                     the alien qualifies for an exception to
      *      *      *       *  *                    Introduction                                                     the Agreement, the asylum officer will
         Dated: November 19, 2004.                     On March 8, 2004, the Department of                           then proceed immediately to a
      Tom Ridge,                                    Justice  (‘‘Department’’) and DHS                                consideration of whether the alien has
                                                    promulgated proposed rules                                       a credible fear of persecution or torture
      Secretary of Homeland Security.
                                                    implementing the Agreement. See 69 FR                            if returned to his or her country. The
      [FR Doc. 04–26239 Filed 11–26–04; 8:45 am]    10627 (March 8, 2004). This final rule                           existing credible fear process of section
      %,//,1* &2'( ±±3                      adopts the Department’s proposed rule                            235(b) of the Act will apply to those
                                                    without significant change. The                                  aliens, including the potential for
                                                    proposed rule described procedures                               review by an immigration judge.
                                                    implementing the Agreement in removal                               On the other hand, if the asylum
                                                    proceedings under section 240 of the                             officer determines that an arriving alien
                                                    Immigration and Nationality Act                                  does not meet an exception to the
                                                    (‘‘Act’’).                                                       Agreement and should be returned to
                                                       The Agreement covers certain aliens                           Canada for consideration of his or her
                                                    who are arriving at U.S.-Canada land                             asylum or other protection claims under
                                                    border ports-of-entry or arriving in                             Canadian law, the asylum officer’s


9HU'DWHMXO!   1RY   -NW   32   )UP   )PW   6IPW   (?)5?)0?1256*0   125
                                                                                                                                        '+6,)5
Presidential Memorandum on Additional Measures to Enhance Border Security and Resto... Page 1 of 4
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 494 of 1770




                                  PRESIDENTIAL MEMORANDA



      Presidential Memorandum on Additional Measures to
      Enhance Border Security and Restore Integrity to Our
                      Immigration System
                                            IMMIGRATION

                                     Issued on: April 29, 2019


                                           մ մ մ


     MEMORANDUM FOR THE ATTORNEY GENERAL
     THE SECRETARY OF HOMELAND SECURITY


     SUBJECT: £ £ Additional Measures to Enhance Border Security
     and£Restore Integrity to Our Immigration System


     By the authority vested in me as President by the Constitution and the laws of the
     United States of America, and to ensure the safety and territorial integrity of the
     United States as well as to ensure that the Nation’s immigration laws are faithfully
     executed, it is hereby ordered as follows:


     Section 1. £Purpose. £As noted in Proclamations 9822 and 9842 of November 9,
     2018, and February 7, 2019, respectively, our immigration and asylum system is in
     crisis as a consequence of the mass migration of aliens across our southern border.
     £In Proclamation 9844 of February 15, 2019, I declared a national emergency to
     address the security and humanitarian crisis at that border. £That emergency
     continues to grow increasingly severe. £In March, more than 100,000 inadmissible


                                                                                  '+6,)5
https://www.whitehouse.gov/presidential-actions/presidential-memorandum-additional-me... 11/4/2019
Presidential Memorandum on Additional Measures to Enhance Border Security and Resto... Page 2 of 4
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 495 of 1770


     aliens were encountered seeking entry into the United States. £Many aliens travel in
     large caravans or other large organized groups, and many travel with children. £The
     extensive resources required to process and care for these individuals pulls U.S.
     Customs and Border Protection personnel away from securing our Nation’s borders.
     £Additionally, illicit organizations benefit financially by smuggling illegal aliens into
     the United States and encouraging abuse of our asylum procedures. £This strategic
     exploitation of our Nation’s humanitarian programs undermines our Nation’s
     security and sovereignty. £The purpose of this memorandum is to strengthen
     asylum procedures to safeguard our system against rampant abuse of our asylum
     process.


     Sec. 2. £Policy. £It is the policy of the executive branch to manage our humanitarian
     immigration programs in a safe, orderly manner that provides access to relief or
     protection from removal from the United States for aliens who qualify, and that
     promptly denies benefits to and facilitates the removal of those who do not.


     Sec. 3. £Further Steps to Enhance the Integrity and Efficiency of the Existing Asylum
     System. £Within 90 days of the date of this memorandum, the Attorney General and
     the Secretary of Homeland Security, as applicable, shall take all appropriate actions
     to:


     (a) £propose regulations to ensure that aliens who receive positive fear
     determinations pursuant to section 235(b)(1) of the Immigration and Nationality Act
     (INA) (8 U.S.C. 1225(b)(1)) or section 2242 of the Foreign Affairs Reform and
     Restructuring Act of 1998 (8 U.S.C. 1231 note) are placed in proceedings conducted
     under 8 CFR 208.2(c)(1) and 1208.2(c)(1) or, if not eligible for asylum, are placed in
     proceedings conducted under 8 CFR 208.2(c)(2) and 1208.2(c)(2);


     (b) £propose regulations to ensure that, absent exceptional circumstances, all
     asylum applications adjudicated in immigration court proceedings receive final
     administrative adjudication, not including administrative appeal, within 180 days of




                                                                                     '+6,)5
https://www.whitehouse.gov/presidential-actions/presidential-memorandum-additional-me... 11/4/2019
Presidential Memorandum on Additional Measures to Enhance Border Security and Resto... Page 3 of 4
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 496 of 1770


     filing, in accordance with section 208(d)(5)(A)(iii) of the INA (8 U.S.C. 1158(d)(5)(A)
     (iii));


     (c) £propose regulations setting a fee for an asylum application not to exceed the
     costs of adjudicating the application, as authorized by section 208(d)(3) of the INA
     (8 U.S.C. 1158(d)(3)) and other applicable statutes, and setting a fee for an initial
     application for employment authorization for the period an asylum claim is
     pending; and


     (d) £propose regulations under section 208(d)(2) of the INA (8 U.S.C. 1158(d)(2)) and
     other applicable statutes to bar aliens who have entered or attempted to enter the
     United States unlawfully from receiving employment authorization before any
     applicable application for relief or protection from removal has been granted, and
     to ensure immediate revocation of employment authorization for aliens who are
     denied asylum or become subject to a final order of removal.


     Sec. 4. £Allocation of Immigration Officers. £The Secretary of Homeland Security
     shall reprioritize the assignment of immigration officers and any other employees of
     the Department as the Secretary deems necessary and appropriate to improve the
     integrity of adjudications of credible and reasonable fear claims, to strengthen the
     enforcement of the immigration laws, and to ensure compliance with the law by
     those aliens who have final orders of removal.


     Sec. 5. £General Provisions. £(a) £Nothing in this memorandum shall be construed to
     impair or otherwise affect:


     (i) £ the authority granted by law to an executive department or agency, or the head
     thereof; or


     (ii) £the functions of the Director of the Office of Management and Budget relating
     to budgetary, administrative, or legislative proposals.




                                                                                    '+6,)5
https://www.whitehouse.gov/presidential-actions/presidential-memorandum-additional-me... 11/4/2019
Presidential Memorandum on Additional Measures to Enhance Border Security and Resto... Page 4 of 4
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 497 of 1770


     (b) £This memorandum shall be implemented in a manner consistent with applicable
     law and subject to the availability of appropriations.


     (c) £This memorandum is not intended to, and does not, create any right or benefit,
     substantive or procedural, enforceable at law or in equity by any party against the
     United States, its departments, agencies, or entities, its officers, employees, or
     agents, or any other person.


                                       DONALD J. TRUMP




                                                                                    '+6,)5
https://www.whitehouse.gov/presidential-actions/presidential-memorandum-additional-me... 11/4/2019
Secretary Nielsen Meets with Mexican Officials on Border Emergency, ...                         https://www.dhs.gov/news/2019/03/26/secretary-nielsen-meets-mexican-...
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 498 of 1770
                                      Official website of the Department of Homeland Security




                                                                                                                                       '+6,)5
1 of 1                                                                                                                                              11/4/2019, 5:08 PM
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 499 of 1770



                                                                                             Tuesday,
                                                                                             December 2, 2003




                                                                                             Part IV

                                                                                             Department of
                                                                                             Homeland Security
                                                                                             8 CFR Part 264
                                                                                             Suspending the 30-Day and Annual
                                                                                             Interview Requirements From the Special
                                                                                             Registration Process for Certain
                                                                                             Nonimmigrants; Interim Rule




9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                      '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 500 of 1770
      67578             Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      '(3$570(172)+20(/$1'                                  No. 2301–03 on your correspondence.                   the United States. Pursuant to section
      6(&85,7<                                                 Comments may also be submitted                        263(a) of the Act, as well as the general
                                                               electronically to DHS at                              registration authority under section 262
      &)53DUW                                          rfs.regs@dhs.gov. Comments submitted                  of the Act, the former Service
      >,&(1R±@                                        electronically must include the ICE No.               promulgated 8 CFR 264.1(f), which
                                                               2301–03 in the subject box. Comments                  required that certain nonimmigrant
      5,1±$$                                           are available for public inspection at the            aliens be registered, fingerprinted, and
                                                               above address by calling (202) 514–3048               photographed by the Service at the port
      6XVSHQGLQJWKH'D\DQG$QQXDO                        to arrange for an appointment.                        of entry (POE) at the time the
      ,QWHUYLHZ5HTXLUHPHQWV)URPWKH
                                                               )25 )857+(5 ,1)250$7,21 &217$&7                      nonimmigrant aliens apply for
      6SHFLDO5HJLVWUDWLRQ3URFHVVIRU                                                                              admission. See 67 FR 52584 (Aug. 12,
                                                               Robert Schoch, U.S. Immigration and
      &HUWDLQ1RQLPPLJUDQWV                                    Customs Enforcement, DHS, 425 I                       2002). Registration at the POEs shall be
      $*(1&<  U.S. Immigration and Customs                    Street, NW., Room 1000, Washington,                   known as ‘‘POE registration’’ for the
      Enforcement, Department of Homeland                      DC 20536, telephone (202) 353–3173.                   purpose of this discussion.
      Security.                                                6833/(0(17$5< ,1)250$7,21                            Additionally, pursuant to section 265 of
      $&7,21 Interim rule with request for
                                                                                                                     the Act, 8 CFR 264.1(f) directed that
                                                               Background                                            certain nonimmigrant aliens designated
      comments.
                                                               How Does Registration of Aliens Work                  by the Attorney General who were
      6800$5<    This rule amends Department                  Under the Existing Statutory and                      already in the United States appear
      of Homeland Security (DHS) regulations                   Regulatory Provisions?                                before the Service for special
      for the registration and monitoring of                                                                         registration. Id. Registration of aliens
                                                                  Section 262(a) of the Immigration and              already present in the United States
      certain nonimmigrant aliens. This rule                   Nationality Act (Act) provides that all
      amends existing regulations by                                                                                 shall be known as ‘‘call-in registration’’
                                                               aliens who have not previously been                   for the purpose of this discussion.
      suspending the 30-day and annual re-                     registered and fingerprinted pursuant to
      registration requirements for aliens who                 section 221(b) of the Act have a duty to              How Does This Rule Change the Current
      are subject to the National Security                     apply for registration and to be                      Special Registration Requirements?
      Entry-Exit Registration System                           fingerprinted if they remain in the
      (NSEERS) Registration. Instead of                                                                                 Currently, 8 CFR 264.1(f)(3) provides
                                                               United States for 30 days or longer.                  that aliens specially registered at a POE
      requiring all aliens subject to NSEERS to                Under the existing regulations at 8 CFR
      appear for 30-day and/or annual re-                                                                            must appear before DHS 30 days after
                                                               264.1(a), DHS registers nonimmigrants                 their admission into the United States
      registration interviews, the DHS will                    using Form I–94 (Arrival-Departure
      utilize a more tailored system in which                                                                        for a continuing registration interview.
                                                               Record). Section 263(a) of the Act also               This rule suspends this automatic 30-
      it will notify individual aliens of future               authorizes the Secretary of DHS to                    day continuing registration requirement.
      registration requirements. This rule also                prescribe special regulations and forms                  As currently written, 8 CFR 264.1(f)(5)
      eliminates the requirement for those                     for the registration of special groups of             requires that all aliens who were subject
      nonimmigrant aliens subject to special                   aliens in the United States. As                       to special registration appear for an
      registration who are also enrolled in the                authorized by section 262(c) of the Act,              annual re-registration interview. This
      Student and Exchange Visitor                             the existing regulations at 8 CFR                     rule also suspends the annual re-
      Information System (SEVIS) to                            264.1(e) contain general provisions                   registration requirement.
      separately notify DHS of changes in                      waiving the fingerprinting requirement                   The suspension of the 30-day and
      educational institutions and addresses.                  for many nonimmigrants. Accordingly,                  annual re-registration requirement
      Additionally, this rule clarifies how                    at the present time, most nonimmigrant                applies to all aliens previously
      nonimmigrant aliens may apply for                        aliens are admitted to the United States              registered under the NSEERS program,
      relief from special registration                         without being either fingerprinted or                 whether call-in or POE registration, as
      requirements and clarifies that certain                  photographed.                                         well as any aliens registered subsequent
      alien crewmen are not subject to the                        Section 214 of the Act authorizes the              to the effective date of this rule. In place
      departure requirements. Finally, certain                 Attorney General (now deemed to be the                of these previous requirements that all
      conforming amendments have been                          Secretary of DHS under the HSA) to                    nonimmigrant aliens subject to NSEERS
      made to the existing regulations to                      prescribe conditions for the admission                registration appear for additional 30-
      reflect the fact that the former                         of nonimmigrant aliens. Section 215 of                yday and annual interviews, this rule
      Immigration and Naturalization Service                   the Act provides for departure control                will allow DHS, as a matter of
      (Service) has been abolished and its                     from the United States. In addition,                  discretion, to notify nonimmigrant
      functions transferred from the                           section 265 of the Act requires that all              aliens subject to NSEERS registration to
      Department of Justice to DHS under the                   aliens who remain in the United States                appear for one or more additional
      Homeland Security Act of 2002 (HSA),                     who are required to be registered under               continuing registration interviews in
      Public Law 107–296.                                      the Act must notify the Secretary of                  those particular cases where it may be
      '$7(6 Effective date: This interim rule                 DHS of each change of address within                  necessary to determine whether the
      is effective December 2, 2003.                           ten days from the date of such change                 alien is complying with the conditions
         Comment date: Written comments                        and furnish with such notice additional               of his or her nonimmigrant visa status
      must be submitted on or before February                  information as the Secretary of DHS                   and admission.
      2, 2004.                                                 may prescribe.                                           This rule also provides that when an
      $''5(66(6 Please submit written                            Prior to the enactment of the HSA and              alien who is monitored under SEVIS
      comments to the Director, Regulations                    the transfer of the functions of the                  notifies DHS of a change of address or
      and Forms Services Division, U.S.                        former Service from the Department of                 educational institution through SEVIS,
      Citizenship and Immigration Services,                    Justice to DHS, the Service exercised the             it also constitutes a notification for the
      DHS, 425 I Street, NW., Room 4034,                       previously described registration                     purposes of NSEERS registration. It also
      Washington, DC 20536. To ensure                          authority to require that certain classes             clarifies that certain alien crewmen,
      proper handling, please reference ICE                    of aliens be specially registered while in            described at section 101(a)(15)(D) of the


9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                          '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 501 of 1770
                        Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations                                       67579

      Act, and are subject to special                          trips to the United States, based upon a              utility of the 30-day and annual
      registration, are exempted from the                      showing of good cause, exigent or                     interviews under the current
      departure control requirements of 8 CFR                  unusual circumstances, the CBP field                  requirements for national security and
      section 264.1(f) (8).                                    office director over the port to which the            immigration enforcement purposes.
         Finally, this rule reflects that the                  alien most frequently arrives in the                  Additionally, DHS is under a
      Service was abolished, and DHS now                       United States may exempt the alien                    congressional mandate set forth in
      performs its functions. Thus, throughout                 from future POE registrations. The field              various amendments to the Act to create
      8 CFR 264.1(f), this rule substitutes the                office director or his designee will make             a comprehensive entry-exit system. In
      Secretary of Homeland Security for the                   the determination that the frequency of               carrying out this mandate through the
      Attorney General, and replaces                           arrival warrants relief from the                      establishment of the US–VISIT Program,
      references to the Service with references                registration requirements on a case-by-               DHS has reviewed the use of the special
      to DHS.                                                  case basis. In making this                            registration program for both POE and
         This rule does not eliminate or in any                determination, the field office director              call-in registrations. After considering
      way limit the authority of the Secretary                 or his designee will consider the mode                these factors, DHS has determined it is
      of DHS under section 263 of the Act, for                 of travel, business and economic
      certain types of aliens, and section 265                                                                       appropriate to suspend the continuing
                                                               concerns, purpose of travel, or other                 registration requirements set out in 8
      of the Act, for any class or group of                    factors as determined by the director. In
      aliens, through notice, to require such                                                                        CFR 264.1(f), that automatically
                                                               seeking such relief, the alien bears the
      aliens to appear for special registration                                                                      required aliens subject to NSEERS
                                                               burden of establishing he or she
      in the future if circumstances so require.                                                                     registration to report for 30-day and/or
                                                               warrants a favorable exercise of
      Additionally, this rule does not limit or                discretion. If granted, relief from POE               annual re-registration interviews.
      alter any other special registration                     registrations also shall include relief               Special registration of aliens at POEs
      requirement under section 263 of the                     from NSEERS registration departure                    has, consistent with the program’s
      Act.                                                     control requirements.                                 intent, provided important law
                                                                  An alien alternatively may seek an                 enforcement benefits, which have
      What Other Changes Are Made by This                                                                            included the identification of a number
      Rule?                                                    exemption from the NSEERS
                                                               registration requirements from the                    of alien terrorists and criminals. This
         This rule also clarifies how                          Department of State by such forms and                 rule is not amending the procedures for
      nonimmigrant aliens subject to NSEERS                    methods as the Department of State may                NSEERS registration at the POE’s. In
      registration may apply for relief from                   prescribe.                                            addition to US–VISIT, which will soon
      registration departure requirements.                        There are no specific forms to request             become operational, DHS has other
      Aliens subject to NSEERS registration                    relief from the NSEERS requirements                   systems available that can help ensure
      are required to register their departure                 from DHS; an individual seeking relief                that those aliens who are already subject
      before an immigration officer at a                       should direct a letter to the appropriate             to NSEERS registration remain in
      designated port of departure and depart                  CBP field office director. In such a                  compliance with the terms of their visa
      from that port on the same day. Aliens                   letter, the alien should provide a                    and admission. For example, Congress
      previously could contact the Service                     detailed description of the type of relief            mandated that DHS develop a student
      district director to obtain relief from                  sought, their full name, date-of-birth,               monitoring system. See Illegal
      these departure requirements. However,                   Fingerprint Identification Number                     Immigration Reform and Immigrant
      the abolition of the former Service and                  (which is reflected on the Form I–94), a              Responsibility Act of 1996 (IIRIRA),
      the distribution of its functions to                     1q x 1q passport style photograph, the                Public Law 104–208, section 641;
      various agencies within DHS, such as                     alien’s A-number, if one has been                     ‘‘Uniting and Strengthening America by
      U.S. Citizenship and Immigration                         assigned, and any documents that                      Providing Appropriate Tools Required
      Services (CIS) and U.S. Customs and                      support the relief request. Information               to Intercept and Obstruct Terrorism’’
      Border Protection (CBP), have created                    regarding the relief provisions will be               (USA Patriot Act), Public Law 107–56,
      uncertainties for aliens as to how to seek               provided to aliens upon completion of                 section 416. This system, SEVIS, is now
      such relief. For nonimmigrant aliens                     registration. Copies of these materials,              fully operational. Schools now must
      who have been NSEERS registered, this                    known as the ‘‘walk-away’’ materials,                 report directly to DHS when a student
      regulation clarifies how the alien may                   are also available on the Web site                    or exchange visitor alien changes
      seek a waiver from the departure                         www.ice.gov, in the special registration              schools, fails to appear for classes or
      registration requirements.                               section.                                              otherwise fails to maintain his or her
         First, under the revisions set out in                    This rule further clarifies to aliens              student status following admission into
      this rule, a nonimmigrant alien subject                  applying for relief that, until an                    the United States.
      to the departure registration                            application for relief from the NSEERS
      requirements based upon NSEERS                                                                                    Thus, DHS is now in a position to
                                                               registration requirements is granted, the
      registration may seek relief from these                                                                        suspend the mandatory re-registration
                                                               alien is required to comply with the
      requirements before his or her departure                                                                       interview requirements for those aliens
                                                               registration requirements.
      from an official designated by DHS or                       The decision of any DHS officer or                 who are already subject to NSEERS
      from the CBP field office director for the               official to grant or deny relief from the             registration, which will reduce the
      port from which the alien intends to                     NSEERS registration provisions is done                burden on those required to register
      depart. The alien seeking such relief                    as an exercise of discretion, and as such             under the current regulations, as well as
      must establish to the satisfaction of the                is final and cannot be appealed.                      to DHS. Instead, DHS will be able to
      field office director or designated                         A DHS officer authorized to grant                  schedule re-registration interviews on a
      official that exigent or unusual                         relief also may terminate such relief by              more targeted and effective basis, only
      circumstances exist, and that the alien                  providing notice to the alien.                        in those particular cases where it may
      warrants a favorable exercise of                                                                               be appropriate for additional scrutiny to
      discretion.                                              Why Is This Rule Necessary?                           ensure that an alien remains in
         Additionally, for an alien who has                      The former Service, and now DHS (as                 compliance with the terms of his or her
      been registered and who makes frequent                   of March 1, 2003), have evaluated the                 nonimmigrant visa and admission.


9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                        '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 502 of 1770
      67580             Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      Who Is Affected by This Rule?                            requirements will be made on a case-by-               required form, the AR–11 for Special
         Aliens who have been subject to                       case basis. The admission of any                      Registration, is available at DHS offices
      NSEERS registration, whether as a result                 nonimmigrant alien subject to NSEERS                  and on the DHS Internet Web site at
      of being registered at a POE upon                        registration is subject to the requirement            http://www.uscis.gov, in the special
      arrival, or as a result of being called in               that, under this rule, he or she may be               registration section.
                                                               required to appear for future continuing                 However, this rule discontinues the
      to register by Federal Register notice,
                                                               re-registration interviews at the                     requirement that student aliens
      are affected by the rule, because it
                                                               discretion of DHS. At the time of                     monitored under SEVIS who are subject
      reduces their current reporting                                                                                to special registration separately notify
                                                               admission, DHS will advise all
      requirements by eliminating the                                                                                DHS of a change in their educational
                                                               nonimmigrant aliens subject to special
      mandatory 30-day and annual re-                                                                                institution or address, if such
                                                               registration that they may be required to
      registration interviews. Additionally,                                                                         information is provided to DHS through
                                                               appear for additional registration
      aliens who hereafter enter the United                                                                          SEVIS. This rule provides that when an
                                                               interviews upon notice. DHS will
      States and are NSEERS registered at a                                                                          alien reports a change of address or
                                                               separately notify those aliens selected to
      POE are affected by this rule. Affected                                                                        educational institution to DHS through
                                                               appear before DHS to comply with the
      aliens have been or will be given a Form                 additional re-registration requirements,              SEVIS, that action fulfills his or her
      I–94 documenting their registration,                     which for a small number of aliens may                special registration requirement to
      which will reflect their Fingerprint                     be more frequent than the 30-day and                  notify DHS of changes in address.
      Identification Number (FIN). DHS uses                    annual re-registration requirements set               However, student aliens who are
      the FIN recorded on the Form I–94 to                     out in the prior rule. However, only                  monitored under SEVIS who are subject
      identify the records of an alien subject                 aliens who are notified of the re-                    to special registration will still be
      to special registration. Based upon the                  registration requirements will have to                required under 8 CFR 264.1(f)(5) to
      number of aliens who have previously                     appear before DHS for such                            notify DHS of any change of
      registered, DHS estimates that over the                  requirement, and the majority of                      employment which is currently not
      6 month time span from December 2003                     individuals registered will see a                     captured in the SEVIS system.
      through May 2004, approximately                          reduction in the burden of additional
      82,532 aliens will benefit from this                                                                           How Does This Rule Affect Departure
                                                               registration as a result of this rule.                Control Requirements?
      change and will not have to report for                   Notification under these regulations
      either a 30-day or annual re-interview                   may be given to the alien in a manner                    This rule does not change the general
      during that period.                                      reasonably calculated to reach the alien,             requirement that a nonimmigrant alien
      How Does This Rule Affect Registration                   which shall include, but is not limited               subject to NSEERS registration, either
                                                               to, notice by publication in the Federal              POE registration or a prior or future call-
      at POEs?
                                                               Register, a letter sent via standard U.S.             in registration, also report his or her
         This rule does not affect the                         postal mail to the last address provided              actual departure from the United States.
      procedures for the NSEERS registration                   by the alien to DHS using regular mail,               Cessation of departure controls is
      of aliens, including fingerprinting,                     an e-mail to the address the alien                    inconsistent with the congressional
      photographing, and provision of                          provided to DHS during a previous                     mandate requiring that DHS establish a
      information, at POEs. As is obligatory                   NSEERS registration interview, or in-                 comprehensive entry-exit monitoring
      under current regulations,                               person delivery. The nonimmigrant                     system. As DHS develops the larger
      nonimmigrant aliens subject to POE                       alien must appear at the designated U.S.              system mandated by Congress, to be
      registration will still be required,                     Immigration and Customs Enforcement                   called US–VISIT, it will integrate the
      utilizing the information collection                     office location, and on the specified date            NSEERS registration currently in use.
      system in place, to provide routine and                  and time, unless otherwise specified in               This requirement of departure
      readily available information as a                       the notice. DHS will provide the alien                registration means that the alien must
      condition of admission. This includes                    at least ten days, measured from the                  appear at a designated Port of Departure
      such information as is necessary to                      date DHS publishes or sends notice to                 before a departure control officer, i.e., a
      identify the alien in the United States.                 the alien, to comply with the re-                     CBP inspector, on the day he or she
      Lists of information that may be                         registration obligation.                              departs the United States to close his or
      required during NSEERS registration                         Notice to an alien of registration or re-          her registration and also depart from
      have previously been issued. See, e.g.,                  registration requirements may be issued               that port. This departure requirement
      67 FR 40581, 40582.                                      by the ICE Assistant Secretary, his                   will ensure that all NSEERS
         Registration at POEs continues to                     designee, or any other such individual                registrations are properly closed.
      allow DHS to determine if an alien’s                     designated by the Secretary of DHS.                      If the departure control requirements
      fingerprints match those of known                                                                              do not continue, registration records for
      terrorists or criminals, and to detain for               How Does This Rule Affect an Alien’s
                                                                                                                     the nonimmigrant aliens subject to
      removal or refuse admission of the alien                 Obligation To Notify DHS of a Change
                                                                                                                     NSEERS registration would be left open
      if such an identity match is established.                of Address or Employment?
                                                                                                                     without explanation. This could result
                                                                 This rule reiterates, for this distinct             in serious difficulties, including the
      How Will DHS Provide Notice to                           group of nonimmigrant aliens who are
      Individual Aliens That They Must                                                                               possibility of future inadmissibility, for
                                                               subject to NSEERS registration, and who               already registered aliens who depart and
      Appear for an Additional Registration                    remain in the United States for more
      Interview?                                                                                                     attempt to return to the United States.
                                                               than thirty days, the requirement that                   The most recent Federal Register
        In place of the automatic re-                          the nonimmigrant alien notify DHS of                  notice listing Ports of Departure can be
      registration requirements set out in the                 any change of address, employment                     found at 68 FR 8967. This rule does not
      original NSEERS registration provisions,                 and/or educational institution within 10              alter or amend that list.
      this rule substitutes a more tailored                    days of such change. Affected aliens                     This rule does clarify that certain
      approach to re-registration. The                         may notify DHS by mail, or such other                 alien crewmen described at 101(a) (15)
      determination of whether an alien will                   means as the Secretary of DHS may                     (D) of the Act who are subject to special
      be subject to additional registration                    designate, of a change of address. The                registration requirements are exempt


9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 503 of 1770
                        Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations                                           67581

      from the departure registration                          requirement imposed pursuant to this                  Initial Regulatory Flexibility Act
      requirements of 8 CFR 264(f) (8).                        rule would be removable under section                 Determination
                                                               237(a)(1)(C)(i) of the Act.                              The regulatory Flexibility Act of 1980,
      Does This Rule Change Any of the
      Penalties for Failing To Comply With                     What Is the Effect of an Alien’s Failure              as amended (RFA) was enacted by
      the Special Registration Provisions?                     To Comply With the Departure                          Congress to ensure that small entities
         No. This rule does not change any of                  Reporting Requirements Upon the                       (small businesses, not-for-profit
      the penalties for failing to comply with                 Alien’s Subsequent Application for                    organizations, and small governmental
      the special registration provisions.                     Admission?                                            jurisdictions) are not unnecessarily or
      Moreover, this rule does not excuse any                                                                        disproportionately burdened by Federal
                                                                  An alien who is subject to the special             regulations. The RFA requires agencies
      prior failure to comply with special                     registration requirements who has
      registration provisions.                                                                                       to review rules to determine if they have
                                                               failed, without good cause, to report his             ‘‘a significant economic impact on a
         Under section 214(a) of the Act, as                   or her departure with DHS is presumed
      amended by the HSA, the admission of                                                                           substantial number of small entities.’’
                                                               inadmissible to the United States. The                DHS has determined that this interim
      all nonimmigrant aliens to the United                    presumption of inadmissibility arises if
      States ‘‘shall be for such time and under                                                                      final rule will not have a significant
                                                               there was no good cause for the alien’s               economic impact on a substantial
      such conditions as the [Secretary of                     failure to report to DHS at the time of
      DHS] may by regulations prescribe.’’                                                                           number of small entities.
                                                               his or her departure from the United                     This rule will not affect small entities
      The Secretary of DHS may impose
                                                               States. However, an alien may overcome                as defined at 5 U.S.C. 605(b) and will
      conditions on admission that are
                                                               the presumption of inadmissibility by                 relieve cost burdens on individuals.
      rationally related to the maintenance of
                                                               establishing to the Secretary of State and               In accordance with the Regulatory
      nonimmigrant status. See, e.g., Narenji
                                                               the Secretary of DHS that he or she does              Flexibility Act, 5 U.S.C. 605(b), I have
      v. Civiletti, 617 F.2d 745, 747 (D.C. Cir.
                                                               not seek to enter the United States to                reviewed this rule and by approving it,
      1980)(upholding regulation requiring
                                                               engage solely, principally, or                        I certify that this rule will not have a
      Iranians on student visas to report and
                                                               incidentally in any unlawful activity.                significant economic impact on a
      ‘‘provide information as to residence
      and maintenance of nonimmigrant                             An alien who fails to report his or her            substantial number of small entities.
      status’’ or be subject to deportation                    departure may, at the time he or she
                                                               applies for a new nonimmigrant visa                   Executive Order 12866
      proceedings). The regulations that
      currently implement section 214 of the                   abroad, attempt to establish that there                  Executive Order 12866, ‘‘Regulatory
      Act provide in part that one condition                   was good cause for the failure to report              Planning and Review,’’ requires a
      of a nonimmigrant’s continued stay in                    and, in the event that no good cause is               determination whether a regulatory
      the country ‘‘is the full and truthful                   found, that he or she is not inadmissible             action is ‘‘significant’’ and therefore
      disclosure of all information requested’’                under section 212(a)(3)(A)ii) of the Act.             subject to review by the Office of
      by DHS. 8 CFR 214.1(f).                                  If the consular officer, in adjudicating              Management and Budget (OMB) and to
         The NSEERS registration                               the new visa application, finds good                  E.O. 12866’s requirements.
      requirements previously imposed upon                     cause existed for the alien’s failure to                 This rule is considered by DHS to be
      aliens, either through POE registration                  register departure or that the alien is not           a significant regulatory action under
      or call-in registration, were intended in                inadmissible under section                            Executive Order 12866, section 3(f),
      part to ensure that nonimmigrant aliens                  212(a)(3)(A)(ii) of the Act, the inspecting           Regulatory Planning and Review.
      are complying with their nonimmigrant                    officer at the POE, while not bound by                However, it does not have an impact on
      status (e.g., by continuing to be students               the DOS determination, will consider                  the economy of $100 million or more
      or employees, as contemplated at the                     this finding as a significantly favorable             and, therefore, is not economically
      time of the issuance of their visas or                   factor in determining whether the alien               significant. Accordingly, this regulation
      admission). Additionally, 8 CFR 214.1(f)                 is inadmissible due to his or her prior               has been submitted to the Office of
      was amended to reflect that a                            failure to register at the time of                    Management and Budget (OMB) for
      nonimmigrant alien’s willful failure to                  departure from the United States.                     review.
      comply with the special registration                                                                              DHS has assessed both the costs and
                                                               Good Cause Exception
      provisions constitutes a failure to                                                                            benefits of this rule as required by
      maintain the relevant nonimmigrant                          Immediate implementation of this                   Executive Order 12866. First, this rule
      status, and would render the alien                       interim rule with provision for post-                 significantly reduces costs to the public
      removable under section 237(a)(1)(C)(i)                  promulgation public comments is based                 by reducing the burden of re-registration
      of the Act.                                              upon the good cause exception found at                and continuing registration
         Although this rule amends the                         5 U.S.C. 553(b)(B). Pursuant to 5 U.S.C.              requirements for aliens present in the
      regulations to eliminate the existing                    553(b)(B), prior notice and opportunity               United States. Without this regulation,
      automatic 30-day and annual re-                          for comment is not necessary where it                 in between December 2003 and May
      registration interview requirements,                     is ‘‘impracticable, unnecessary, or                   2004, an estimated 82,532 aliens would
      aliens who willfully failed to comply                    contrary to the public interest.’’ DHS                be subject to re-registration under prior
      with prior registration requirements,                    estimates that without this regulation                regulations. Assuming that each
      including aliens who failed before                       approximately 82,532 aliens would be                  interview will last 45 minutes, and each
      December 2, 2003 to appear for a                         subject to 30-day or annual re-                       alien will have to prepare
      required initial call-in registration, a 30-             registration interviews between                       approximately 30 minutes for the
      day re-registration interview, or an                     December 2003 and May 2004.                           interview, DHS anticipates that between
      annual re-registration interview, remain                 Therefore DHS believes there is an                    December 2003 and May 2004, the
      subject to the penalties outlined above                  urgent need for the immediate                         burden reduction on the public to be a
      and in previous Federal Register                         implementation of this rule suspending                total of over 103,000 hours.
      notices. Additionally, aliens who                        the automatic interview requirements to                  DHS also will experience a burden
      willfully fail to comply with any future                 avoid unnecessarily burdening the                     reduction, based upon the reduced costs
      call-in notice or additional registration                public impacted by this rule.                         related to information collection and


9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 504 of 1770
      67582             Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      processing. Based upon the number of                     based companies in domestic and                       suggestions, or questions regarding
      estimated registrations between                          export markets.                                       additional information, to include
      December 2003 and May 2004 and                                                                                 obtaining a copy of the information
                                                               Executive Order 12988: Civil Justice
      assuming that each registration lasts                                                                          collection instrument with instructions,
                                                               Reform
      approximately 45 minutes, under this                                                                           should be directed to Mr. Richard A.
      regulation DHS estimates it will be able                   This rule meets the applicable                      Sloan, 202–514–3291, Director,
      to reallocate almost 62,000 work hours.                  standards set forth in sections 3(a) and              Regulations and Forms Services
      DHS is able to shift personnel who                       3(b)(2) of Executive Order 12988.                     Division, Department of Homeland
      would have conducted these re-                           Paperwork Reduction Act of 1995                       Security, Room 4034, 425 I Street, NW.,
      registration interviews to other law                                                                           Washington, DC 20536. Written
      enforcement functions. These resources                      The regulations at 8 CFR 264.1(f)(7)               comments and suggestions from the
                                                               allows an alien who has been registered               public and affected agencies concerning
      also can be better utilized to craft a
                                                               under the provisions of 8 CFR 264.1(f)
      targeted registration process that meets                                                                       the proposed collection of information
                                                               and who has not yet departed from the
      the national security needs of the                                                                             should address one or more of the
                                                               United States, to seek relief from the
      country.                                                                                                       following four points:
                                                               departure control requirement                            (1) Evaluate whether the proposed
         The costs to DHS of not amending the                  contained in 8 CFR 264.1(f)(8) for that
      regulations would be significant.                                                                              collection of information is necessary
                                                               admission. In order to seek relief the                for the proper performance of the
      Because the initial call-in registrations                alien must apply to the U.S. Customs
      by the former Service occurred over a                                                                          functions of the agency, including
                                                               and Border Protection field office                    whether the information will have
      brief period of months, the number of                    director for the port from which the
      aliens appearing for re-registration in a                                                                      practical utility;
                                                               alien intends to depart. In making an                    (2) Evaluate the accuracy of the
      brief period of time will be significant.                application for relief, the alien must
      DHS would be forced to reallocate                                                                              agencies estimate of the burden of the
                                                               establish that exigent or unusual                     proposed collection of information,
      personnel resources from other law-                      circumstances exist and that the alien
      enforcement functions in order to timely                                                                       including the validity of the
                                                               warrants a favorable exercise of                      methodology and assumptions used;
      register aliens.                                         discretion. This request for relief is                   (3) Enhance the quality, utility, and
      Executive Order 13132                                    considered an information collection                  clarity of the information to be
                                                               requirement under the Paperwork                       collected; and
        This rule will not have substantial                    Reduction Act (PRA).                                     (4) Minimize the burden of the
      direct effects on the States, on the                        The Department of Homeland                         collection of information on those who
      relationship between the National                        Security (DHS) and the U.S.                           are to respond, including through the
      Government and the States, or on the                     Immigration and Customs Enforcement                   use of appropriate automated,
      distribution of power and                                (ICE) has submitted an emergency                      electronic, mechanical, or other
      responsibilities among the various                       information collection request (ICR)                  technological collection techniques or
      levels of government. Therefore, in                      utilizing emergency review procedures,                other forms of information technology,
      accordance with section 6 of Executive                   to the Office of Management and Budget                e.g., permitting electronic submission of
      Order 13132, it is determined that this                  (OMB) for review and clearance in                     responses. Overview of this information
      rule does not have sufficient federalism                 accordance with section                               collection:
      implications to warrant the preparation                  1320.13(a)(1)(ii) and (a)(2)(iii) of the                 (1) Type of Information Collection:
      of a Federalism summary impact                           Paperwork Reduction Act of 1995. The                  New information collection.
      statement.                                               DHS has determined that it cannot                        (2) Title of the Form/Collection:
      Unfunded Mandates Reform Act of                          reasonably comply with the normal                     Exemption from NSEERS Registration
      1995                                                     clearance procedures under this part                  Requirements.
                                                               because normal clearance procedures                      (3) Agency form number, if any, and
        This rule will not result in the                       are reasonably likely to prevent or                   the applicable component of the
      expenditure by state, local and tribal                   disrupt the collection of information.                Department of Homeland Security
      governments, in the aggregate, or by the                 Therefore, immediate OMB approval                     sponsoring the collection: No Agency
      private sector, of $100 million or more                  has been requested. If granted, the                   Form Number. File No. OMB–40. U.S.
      in any one year, and it will not                         emergency approval is only valid for                  Immigration and Customs Enforcement.
      significantly or uniquely affect small                   180 days. ALL comments and/or                            (4) Affected public who will be asked
      governments. Therefore, no actions are                   questions pertaining to this pending                  or required to respond, as well as a brief
      deemed necessary under the provisions                    request for emergency approval must be                abstract: Primary: Individuals and
      of the Unfunded Mandates Reform Act                      directed to OMB, Office of Information                Households. This information collection
      of 1995.                                                 and Regulatory Affairs, Attention:                    allows an alien to seek an exemption
      Small Business Regulatory Enforcement                    Department of Homeland Security Desk                  from the NSEERS registration
      Fairness Act of 1996                                     Officer, 725—17th Street, NW., Suite                  requirements by submitting a letter to
                                                               10235, Washington, DC 20503.                          the Department of Homeland Security
         This rule is not a major rule as                         During the first 60 days of this same              containing specific information.
      defined by section 804 of the Small                      period, a regular review of this                         (5) An estimate of the total number of
      Business Regulatory Enforcement Act of                   information collection is also being                  respondents and the amount of time
      1996. This rule will not result in an                    undertaken. During the regular review                 estimated for an average respondent to
      annual effect on the economy of $100                     period, the DHS requests written                      respond: 5,800 responses at 30 minutes
      million or more; a major increase in                     comments and suggestions from the                     (.5 hours) per response.
      costs or prices; or significant adverse                  public and affected agencies concerning                  (6) An estimate of the total public
      effects on competition, employment,                      this information collection. Comments                 burden (in hours) associated with the
      investment, productivity, innovation, or                 are encouraged and will be accepted                   collection: 2,900 annual burden hours.
      on the ability of United States-based                    until February 2, 2004. During 60-day                    If additional information is required
      companies to compete with foreign-                       regular review, all comments and                      contact: Mr. Steve Cooper, PRA


9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 505 of 1770
                        Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations                                         67583

      Clearance Officer, Department of            apply, or to any individual                                        documentation confirming compliance
      Homeland Security, Office of Chief          nonimmigrant alien to whom the                                     with the conditions of his or her visa
      Information Officer, Regional Office        Secretary of Homeland Security or the                              status and admission. The Department
      Building 3, 7th and D Streets, SW., Suite   Secretary of State determines it shall not                         of Homeland Security will determine on
      4636–26, Washington, DC 20202.              apply. Completion of special                                       a case-by-case basis which aliens must
         Under the Paperwork Reduction Act        registration pursuant to this paragraph                            appear in person to verify information.
      of 1995, Public Law 104–13, all             (f) is a condition of admission under                              The nonimmigrant alien subject to
      Departments are required to submit to       section 214 of the Act (8 U.S.C. 1184)                             special registration must appear at the
      the Office of Management and Budget         if the inspecting officer determines that                          designated office location, and on the
      (OMB), for review and approval, any         the alien is subject to registration under                         specified date and time, unless
      reporting requirements inherent in a        this paragraph (f) (hereinafter                                    otherwise specified in the notice.
      rule. This rule suspends the 30-day and     ‘‘nonimmigrant alien subject to special                               (ii) At the time of verification of
      annual re-registration requirements for     registration’’).                                                   information for registration pursuant to
      aliens who are subject to NSEERS               (2) Identification of aliens subject to                         paragraph (f)(3)(i) of this section, the
      registration. The OMB information           registration at ports-of-entry.                                    nonimmigrant alien subject to special
      collection number under NSEERS is           Nonimmigrant aliens in the following                               registration shall provide the
      1115–0254. It is estimated that             categories are subject to the                                      Department of Homeland Security with
      approximately 82,000 aliens will no         requirements of paragraph (f)(3) of this                           proof of compliance with the conditions
      longer be subject to the 30-day or annual   section:                                                           of his or her nonimmigrant visa status
      re-registration interviews once this rule      (i) Nonimmigrant aliens who are                                 and admission, including, but not
      is implemented. Accordingly, ICE has        nationals or citizens of a country or                              limited to, proof of residence,
      submitted the required Paperwork            territory designated by the Secretary of                           employment, or registration and
      Reduction Change Worksheet (OMB–            Homeland Security, in consultation                                 matriculation at an approved school or
      83C) to OMB reflecting the reduction in     with the Secretary of State, by a notice                           educational institution. The
      burden hours for NSEERS.                    in the Federal Register;                                           nonimmigrant alien subject to special
                                                     (ii) Nonimmigrant aliens whom a
      List of Subjects in 8 CFR Part 264                                                                             registration shall provide any additional
                                                  consular officer or an inspecting officer
                                                                                                                     information required by the Department
         Reporting and recordkeeping              has reason to believe are nationals or
                                                  citizens of a country or territory                                 of Homeland Security.
      requirements.                                                                                                     (4) Registration of aliens present in
      ■ Accordingly, part 264 of chapter I of     designated by the Secretary of
                                                                                                                     the United States. (i) The Secretary of
      title 8 of the Code of Federal Regulations Homeland Security, in consultation                                  Homeland Security, by publication of a
      is amended as follows:                      with the Secretary of State, by a notice
                                                  in the Federal Register; or                                        notice in the Federal Register, also may
                                                     (iii) Nonimmigrant aliens who meet                              impose such special registration,
      3$57²5(*,675$7,21$1'
                                                  pre-existing criteria, or whom a consular                          fingerprinting, and photographing
      ),1*(535,17,1*2)$/,(16,17+(
                                                  officer or the inspecting officer has                              requirements upon nonimmigrant aliens
      81,7('67$7(6
                                                  reason to believe meet pre-existing                                who are nationals, citizens, or residents
      ■ 1. The authority citation for Part 264    criteria, determined by the Secretary of                           of specified countries or territories (or a
      continues to read as follows:               Homeland Security or the Secretary of                              designated subset of such nationals,
         Authority: 8 U.S.C. 1103, 1201, 1303—    State to indicate that such aliens’                                citizens, or residents) who have already
      1305; 8 CFR part 2.                         presence in the United States warrants                             been admitted to the United States or
                                                  monitoring in the national security                                who are otherwise in the United States.
      ■ 2. Section 264.1(f) is revised to read as
                                                  interests, as defined in section 219 of                            A notice under this paragraph (f)(4)
      follows:
                                                  the Act (8 U.S.C. 1189), or law                                    shall explain the procedures for
        5HJLVWUDWLRQDQGILQJHUSULQWLQJ    enforcement interests of the United                                appearing in person and providing the
      *      *     *     *     *                  States.                                                            information required by the Department
         (f) Registration, fingerprinting, and       (3) Obligations regarding registration.                         of Homeland Security, providing
      photographing of certain nonimmigrant (i) Any nonimmigrant alien who is                                        fingerprints, photographs, or submitting
      aliens.                                     included in paragraph (f)(2) of this                               supplemental information or
         (1) Registration requirement for         section, and who applies for admission                             documentation.
      certain nonimmigrants.                      to the United States, shall be specially                              (ii) Any nonimmigrant alien who is
      Notwithstanding the provisions in           registered by providing information                                currently subject to special registration
      paragraph (e) of this section,              required by the Department of                                      as a result of the publication of any
      nonimmigrant aliens identified in           Homeland Security, shall be                                        previous Federal Register notice may,
      paragraph (f)(2) of this section are        fingerprinted, and shall be                                        while he or she remains in the United
      subject to special registration,            photographed, by Department of                                     States, upon 10 days notice and at the
      fingerprinting, and photographing           Homeland Security, at the port-of-entry                            Department of Homeland Security’s
      requirements upon arrival in the United at such time the nonimmigrant alien                                    discretion, be required to appear at a
      States. This requirement shall not apply applies for admission to the United                                   Department of Homeland Security
      to those nonimmigrant aliens applying       States. The Department of Homeland                                 Office in person to provide additional
      for admission to the United States under Security shall advise the nonimmigrant                                information or documentation
      sections 101(a)(15)(A) (8 U.S.C.            alien subject to special registration that                         confirming compliance with his or her
      1101(a)(15)(A)) or 101(a)(15)(G) (8         the nonimmigrant alien may, upon ten                               visa and admission. The Department of
      U.S.C. 1101(a)(15)(G)) of the Act. In       days notice, and at the Department of                              Homeland Security will determine on a
      addition, this requirement shall not        Homeland Security’s discretion, be                                 case-by-case basis which aliens must
      apply to those classes of nonimmigrant      required to appear at a U.S. Immigration                           appear in person to verify information.
      aliens to whom the Secretary of             and Customs Enforcement office in                                  The nonimmigrant alien subject to
      Homeland Security and the Secretary of person to verify information by                                         special registration must appear at the
      State jointly determine it shall not        providing additional information or                                designated office location, and on the


9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                         '+6,)5
                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 506 of 1770
      67584             Federal Register / Vol. 68, No. 231 / Tuesday, December 2, 2003 / Rules and Regulations

      specified date and time, unless                          and Border Protection field office                       (ii) Presumption of inadmissibility.
      otherwise specified in the notice.                       director for the port to which the alien              Any nonimmigrant alien subject to
         (5) Obligation to provide updated                     most frequently arrives in the United                 special registration who fails, without
      information. In addition to any                          States. The field office director or his              good cause, to be examined by an
      additional re-registrations that may be                  designee will make the determination                  inspecting officer at the time of his or
      required pursuant to paragraphs (f)(3)                   that the frequency of arrival warrants                her departure and to have his or her
      and (f)(4) of this section, any                          relief from the registration requirements             departure recorded by the inspecting
      nonimmigrant alien subject to special                    on a case-by-case basis, and will                     officer shall thereafter be presumed to
      registration under this paragraph (f) who                consider in this analysis the mode of                 be inadmissible under, but not limited
      remains in the United States for 30 days                 travel, business and economic concerns,               to, section 212(a)(3)(A)(ii) of the Act (8
      or more shall notify the Department of                   purpose of travel, or other factors as                U.S.C. 1182(a)(3)(A)(ii)), as an alien
      Homeland Security by mail or other                       determined by the director. In making                 whom the Secretary of Homeland
      such means as determined by the                          an application for relief, the alien must             Security has reasonable grounds to
      Secretary of Homeland Security, using a                  establish that good cause or exigent or               believe, based on the alien’s past failure
      notification form designated by the                      unusual circumstances exist and that                  to conform with the requirements for
      Department of Homeland Security, of                      the alien warrants a favorable exercise               special registration, seeks to enter the
      any change of address, change of                         of discretion.                                        United States to engage in unlawful
      residence, change of employment, or                         (iii) Exemption from registration. At a            activity.
      change of educational institution within                 Department of State consular office
      10 days of such change. Notice to the                    abroad, an alien may seek exemption                      (iii) Overcoming inadmissibility. An
      Department of Homeland Security of a                     from these regulations from the                       alien may overcome the presumption of
      change of address, change of residence                   Department of State by such methods as                inadmissibility set out in paragraph
      or change of educational institution                     it may prescribe.                                     (f)(8)(ii) by making a showing that he or
      made within 10 days of such a change                        (iv) For all applications for relief. Any          she satisfies conditions set by the
      through the Student and Exchange                         decision of a Department of Homeland                  Secretary of Homeland Security and the
      Visitor Information System (SEVIS)                       Security officer or official to grant or              Secretary of State. If a consular officer,
      shall constitute notice under this                       deny relief under this paragraph (f)(7) is            in adjudicating a new visa application
      paragraph.                                               final and not appealable. Absent receipt              by an alien that previously failed to
         (6) [Reserved]                                        of a decision exempting or relieving the              register his or her departure from the
         (7) Relief from registration                          nonimmigrant alien from these                         United States, finds good cause existed
      requirements. A nonimmigrant alien                       requirements, he or she shall comply                  for the alien’s failure to register
      subject to special registration may apply                with the special registration                         departure or that the alien is not
      for relief from the registration                         requirements contained in this section.               inadmissible under section
      requirements as follows:                                    (v) Termination of relief. Relief                  212(a)(3)(A)(ii) of the Act, the inspecting
         (i) Relief from departure controls set                granted under paragraphs (f)(7)(i) or (ii)            officer at the port-of-entry, while not
      out in 264.1(f) (8). An alien who has                    of this section may be terminated by                  bound by the consular officer’s decision,
      been registered under the provisions of                  notice to the alien by any field office               will consider this finding as a
      this section (f) and has not yet departed                director or other Department of                       significantly favorable factor in
      the United States may seek relief from                   Homeland Security officer or official                 determining whether the alien is
      the departure control requirement                        authorized to grant such relief.                      admissible.
      contained in paragraph (f)(8) for that                      (8) Departure requirements. (i)
      admission by applying to the U.S.                        General requirements When a                              (9) Completion of registration.
      Customs and Border Protection field                      nonimmigrant alien subject to special                 Registration under this paragraph (f) is
      office director for the port from which                  registration departs from the United                  not deemed to be complete unless all of
      the alien intends to depart. In making an                States (other than nonimmigrant                       the information required by the
      application for relief, the alien must                   crewmen as defined under section                      Department of Homeland Security and
      establish that exigent or unusual                        101(a)(15)(D) of the Act) he or she shall             all requested documents are provided in
      circumstances exist and that the alien                   report to an inspecting officer of the                a timely manner. Any additional re-
      warrants a favorable exercise of                         Department of Homeland Security at                    registration that may be required and
      discretion.                                              any’port-of entry unless the Department               each change of material fact is a
         (ii) Frequent travelers. An alien who                 of Homeland Security has, by                          registration that is required under
      previously has been registered and who                   publication of a notice in the Federal                sections 262 and 263 of the Act (8
      would otherwise be subject to                            Register, specified that nonimmigrant                 U.S.C. 1302, 1303). Each change of
      registration at a port of entry under the                aliens subject to special registration may            address required under this paragraph
      provisions of paragraphs (f)(2) and (3) of               not depart from specific ports. This                  (f) is a change of address required under
      this section may seek relief from the                    paragraph (f)(8) applies only to those                section 265 of the Act (8 U.S.C. 1305).
      registration requirements from the                       nonimmigrant aliens who have been                     *       *    *     *     *
      Secretary of Homeland Security after his                 registered under paragraph (f)(3) of this               Dated: November 27, 2003.
      initial registration if the alien makes                  section, or who have been required to
                                                                                                                     Tom Ridge,
      frequent trips to the United States. An                  register pursuant to paragraph (f)(4) of
      alien seeking relief under this paragraph                this section, and who have not been                   Secretary of Homeland Security.
      from the Secretary of Homeland                           granted relief from the departure                     [FR Doc. 03–30120 Filed 12–1–03; 8:45 am]
      Security may apply to the U.S. Customs                   requirements under paragraph (f)(7).                  %,//,1* &2'( ±±3




9HU'DWHMXO!   'HF   -NW   32   )UP   )PW   6IPW   (?)5?)0?'(56*0   '(5
                                                                                                                                                '+6,)5
Central Americans surge north, hoping to reach U.S. before Trump inauguration - Reuters Page 1 of 6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 507 of 1770


    Discover Thomson Reuters                              Directory of sites    Login   Contact   Support


                           Business   Markets    World   Politics     TV       More




     WORLD NEWS          NOVEMBER 24, 2016 / 6:01 PM / 3 YEARS AGO




     Central Americans surge north,
     hoping to reach U.S. before
     Trump inauguration
     Gustavo Palencia, Sofia Menchu                                   5 MIN READ




     TEGUCIGALPA/GUATEMALA CITY (Reuters) - Central American
     countries warned on Thursday that large numbers of migrants have
     fled their poor, violent homes since Donald Trump’s surprise election
     win, hoping to reach the United States before he takes office next
     year.




                                                                                            '+6,)5
https://www.reuters.com/article/us-usa-trump-immigration-centralamerica/central-america... 11/5/2019
Central Americans surge north, hoping to reach U.S. before Trump inauguration - Reuters Page 2 of 6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 508 of 1770




     Immigrants from Central America and Mexican citizens, who are fleeing
     from violence and poverty, queue to cross into the U.S. to apply for
     asylum at the new border crossing of El Chaparral in Tijuana, Mexico,
     November 24, 2016. REUTERS/Jorge Duenes



     Trump won the Nov. 8 vote by taking a hard line on immigration,
     threatening to deport millions of people living illegally in the United
     States and to erect a wall along the Mexican border.

     Trump’s tough campaign rhetoric sent tremors through the slums of
     Central America and the close-knit migrant communities in U.S.
     cities, with many choosing to fast-forward their plans and migrate
     north before Trump takes office on Jan. 20.

     During fiscal year 2016, the United States detained nearly 410,000
     people along the southwest border with Mexico, up about a quarter
     from the previous year. The vast majority hail from Guatemala, El
     Salvador and Honduras.

     Since Trump’s victory, the number of people flocking north has
     surged, Central American officials say, contributing to a growing
     logjam along the southern U.S. border.

     “We’re worried because we’re seeing a rise in the flow of migrants
     leaving the country, who have been urged to leave by coyotes telling


                                                                                    '+6,)5
https://www.reuters.com/article/us-usa-trump-immigration-centralamerica/central-america... 11/5/2019
Central Americans surge north, hoping to reach U.S. before Trump inauguration - Reuters Page 3 of 6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 509 of 1770



     them that they have to reach the United States before Trump takes
     office,” Maria Andrea Matamoros, Honduras’ deputy foreign
     minister, told Reuters, referring to people smugglers.




     Carlos Raul Morales, Guatemala’s foreign minister, told Reuters
     people were also leaving Guatemala en masse before Trump becomes
     president.

     “The coyotes are leaving people in debt, and taking their property as
     payment for the journey,” he said in an interview.

     Last week, U.S. Customs and Border Protection opened a temporary
     holding facility for up to 500 people near the Texan border with
     Mexico, in what it said was a response to a marked uptick in illegal
     border crossings.

     U.S. Department of Homeland Security Secretary Jeh Johnson said
     earlier this month immigration detention facilities were holding about
     10,000 more individuals than usual, after a spike in October of
     migrants including unaccompanied children, families and asylum
     seekers.



     GANG VIOLENCE




                                                                                    '+6,)5
https://www.reuters.com/article/us-usa-trump-immigration-centralamerica/central-america... 11/5/2019
Central Americans surge north, hoping to reach U.S. before Trump inauguration - Reuters Page 4 of 6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 510 of 1770



     Unemployed and sick of the lack of opportunities and endemic gang
     violence that blight his poor neighborhood in the town of San Marcos,
     south of San Salvador, Carlos Garcia, 25, said he was looking to enter
     the United States before Trump assumes power.




     “There’s one thing I’m very clear about,” he said. “I want to get out
     of here.”

     Guatemalan Fares Revolorio, 27, arrived in the northwestern Mexican
     border city of Tijuana on Wednesday after a grueling 4,200-kilometer
     (2,610-mile), week-long trek by bus. She was waiting to cross into the
     United States, where she hoped to apply for asylum.

     Accompanied by her three children and her husband, she said she left
     Guatemala as it had become too dangerous. Her husband’s brother
     was killed two months ago, and local gangs, known as “maras,” had
     assaulted her son.

     “They tell us the new president doesn’t like illegal immigrants, but we
     have to take the chance,” she said, as she struggled to hold back tears.
     “Nobody wants to die in a horrible way, and we can’t be in
     Guatemala any longer. My children are growing up in fear.”

     During the campaign, Trump set out plans to impound billions of
     dollars of remittances so Mexico ends up paying for his proposed wall



                                                                                    '+6,)5
https://www.reuters.com/article/us-usa-trump-immigration-centralamerica/central-america... 11/5/2019
Central Americans surge north, hoping to reach U.S. before Trump inauguration - Reuters Page 5 of 6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 511 of 1770



     on the southern U.S. border. It remains unclear if he will stick to the
     proposal.

     Humberto Roque Villanueva, Mexico’s deputy interior minister for
     migration, told Reuters the day after the U.S. election that Mexico
     stands ready to lobby the U.S. Congress and use all legal means
     against Trump’s plan for blocking remittances.

     Victoria Cordova, who was deported from the United States in 2014,
     said Trump’s victory had sown fear in her poor hillside slum in the
     capital Tegucigalpa.

                                              “People are very worried because
                                              many of them have family over there
                                              in the United States, and they live off
                                              the remittances they send,” she said.

                                              The foreign ministers of Mexico, El
     Slideshow (3 Images)
                                              Salvador, Honduras and Guatemala
                                              met on Monday to formulate a
     strategy to protect their migrants in the United States, in a show of
     regional solidarity.

     At the meeting in Guatemala City, the foreign ministers asked Mexico
     for help to create a migrant protection network, liaise for coordination
     with U.S. authorities, and to meet regularly for regional talks.




                                                                                    '+6,)5
https://www.reuters.com/article/us-usa-trump-immigration-centralamerica/central-america... 11/5/2019
Central Americans surge north, hoping to reach U.S. before Trump inauguration - Reuters Page 6 of 6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 512 of 1770


     Additional reporting by Lizbeth Diaz in Tijuana, Nelson Renteria in San Salvador and
     Gabriel Stargardter in Mexico City; Writing by Gabriel Stargardter; Editing by Frank Jack
     Daniel
     Our Standards: The Thomson Reuters Trust Principles.




     Apps Newsletters Advertise with Us         Advertising Guidelines    Cookies
     Terms of Use Privacy




     All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and
     delays.
     © 2019 Reuters. All Rights Reserved.




                                                                                       '+6,)5
https://www.reuters.com/article/us-usa-trump-immigration-centralamerica/central-america... 11/5/2019
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 513 of 1770
                                                4902                          Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices

                                                DEPARTMENT OF HOMELAND                                  and the docket number for this action.                 IV. Approval of SEP 2016 Meeting Minutes
                                                SECURITY                                                Written comments received will be                      V. Presentations on Future Focus Study
                                                                                                        posted without alteration at                           VI. Public Comment
                                                [Docket No. DHS–2016–0089]                                                                                     VII. Discussion of New NIAC Business
                                                                                                        www.regulations.gov, including any                     VIII. Closing Remarks
                                                National Infrastructure Advisory                        personal information provided.                         IX. Adjournment
                                                Council                                                    Docket: For access to the docket or to
                                                                                                        read background documents or                             Dated: January 4, 2017.
                                                AGENCY:  National Protection and                        comments received by the NIAC, go to                   Ginger Norris,
                                                Programs Directorate, DHS.                              www.regulations.gov. Enter ‘‘NIAC’’ in                 Designated Federal Officer for the NIAC.
                                                ACTION: Committee management; notice                    the search line and the Web site will list             [FR Doc. 2017–00789 Filed 1–13–17; 8:45 am]
                                                of an Open Federal Advisory Committee                   all relevant documents for your review.                BILLING CODE 9110–9–P
                                                meeting.                                                   Members of the public will have an
                                                                                                        opportunity to provide oral comments
                                                SUMMARY:  The National Infrastructure                   on the topics on the meeting agenda                    DEPARTMENT OF HOMELAND
                                                Advisory Council (NIAC) will meet                       below, and on any previous studies                     SECURITY
                                                Thursday, February 16, 2017, at 1331 F                  issued by the NIAC. We request that
                                                Street NW., Suite 1000, Washington, DC                                                                         Office of the Secretary
                                                                                                        comments be limited to the issues and
                                                20004. This meeting will be open to the                 studies listed in the meeting agenda and               [DHS Docket No. DHS–2017–0004]
                                                public.                                                 previous NIAC studies. All previous
                                                DATES: The NIAC will meet on February                   NIAC studies can be located at                         Eliminating Exception To Expedited
                                                16, 2017. The meeting will be held from                 www.dhs.gov/NIAC. Public comments                      Removal Authority for Cuban Nationals
                                                1:30 p.m.–4:30 p.m. EST. The meeting                    may be submitted in writing or                         Encountered in the United States or
                                                may close early if the committee has                    presented in person for the Council to                 Arriving by Sea
                                                completed its business. For additional                  consider. Comments received by Ginger                  AGENCY: Office of the Secretary,
                                                information, please consult the NIAC                    Norris on or after 1:00 p.m. on February               Department of Homeland Security.
                                                Web site, www.dhs.gov/NIAC, or contact                  16, 2017 will still be accepted and                    ACTION: Notice.
                                                the NIAC Secretariat by phone at (703)                  reviewed by the Members, but not
                                                235–2888 or by email at NIAC@                           necessarily at the time of the meeting.                SUMMARY:    This notice concerns the
                                                hq.dhs.gov.                                             In-person presentations will be limited                authority of the Department of
                                                ADDRESSES:    1331 F Street NW., Suite                  to three minutes per speaker, with no                  Homeland Security (DHS or the
                                                1000, Washington, DC 20004. Members                     more than 15 minutes for all speakers.                 Department) to place certain designated
                                                of the public will register at the                      Parties interested in making in-person                 categories of aliens in expedited
                                                registration table prior to entering the                comments should register on the Public                 removal proceedings. On November 13,
                                                meeting room. For information on                        Comment Registration list available at                 2002, the former Immigration and
                                                facilities or services for individuals with             the entrance to the meeting location                   Naturalization Service (INS) of the
                                                disabilities, or to request special                     prior to the beginning of the meeting.                 Department of Justice issued a notice
                                                assistance at the meeting, contact the                  FOR FURTHER INFORMATION CONTACT:                       designating certain aliens who arrive by
                                                person listed under FOR FURTHER                         Ginger Norris, Department of Homeland                  sea, either by boat or other means, as
                                                INFORMATION CONTACT below as soon as                    Security, National Protection and                      eligible for placement in expedited
                                                possible.                                               Programs Directorate, Office of                        removal proceedings, with an exception
                                                   To facilitate public participation, we               Infrastructure Protection, NIAC,                       for Cuban citizens or nationals
                                                are inviting public comment on the                      Designated Federal Officer, 245 Murray                 (hereinafter ‘‘Cuban nationals’’). On
                                                issues to be considered by the Council                  Lane SW., Mail Stop 0607, Washington,                  August 11, 2004, DHS issued a notice
                                                as listed in the ‘‘Summary’’ section                    DC 20598–0607, telephone 202–441–                      designating certain aliens in the United
                                                below. Comments must be submitted in                    5885.                                                  States as eligible for placement in
                                                writing no later than 12:00 p.m. on                                                                            expedited removal proceedings, also
                                                                                                        SUPPLEMENTARY INFORMATION:       Notice of             with an exception for Cuban nationals.
                                                February 13, 2017, in order to be                       this meeting is given under the Federal
                                                considered by the Council in its                                                                               In light of recent changes in the
                                                                                                        Advisory Committee Act, 5 U.S.C.                       relationship between the United States
                                                meeting. The comments must be                           appendix. The NIAC shall provide the
                                                identified by ‘‘DHS–2016–0089,’’ and                                                                           and Cuba, the Department has
                                                                                                        President, through the Secretary of                    determined that the exceptions for
                                                may be submitted by any one of the                      Homeland Security, with advice on the
                                                following methods:                                                                                             Cuban nationals, contained in the
                                                                                                        security and resilience of the Nation’s                designations of November 13, 2002 and
                                                   v Federal eRulemaking Portal: http://                critical infrastructure sectors. The NIAC
                                                www.regulations.gov. Follow the                                                                                August 11, 2004, are no longer
                                                                                                        will meet to discuss issues relevant to                warranted and are thus hereby
                                                instructions for submitting written                     critical infrastructure security and
                                                comments.                                                                                                      eliminated. The rest of the November
                                                                                                        resilience, as directed by the President.              13, 2002 and August 11, 2004
                                                   v Email: NIAC@hq.dhs.gov. Include                      The meeting will commence at 1:00
                                                the docket number (DHS–2016–0089) in                                                                           designations, including any
                                                                                                        p.m. EST. At this meeting, the Council
                                                the subject line of the message.                                                                               implementing policies, are unaffected
                                                                                                        will discuss its newest tasking and
                                                   v Fax: (703)235–9707.                                                                                       by this notice and remain unchanged.
                                                                                                        receive briefings. All presentations will
                                                   v Mail: Ginger Norris, National                                                                             DATE: This notice is effective on January
sradovich on DSK3GMQ082PROD with NOTICES




                                                                                                        be posted prior to the meeting on the
                                                Protection and Programs Directorate,                    Council’s public Web page—                             13, 2017. Interested persons are invited
                                                Department of Homeland Security, 245                    www.dhs.gov/NIAC.                                      to submit written comments on this
                                                Murray Lane SW., Mail Stop 0612,                                                                               notice on or before March 20, 2017.
                                                Washington, DC 20598–0607.                              Public Meeting Agenda                                  ADDRESSES: You may submit comments,
                                                   Instructions: All written submissions                I. Opening of Meeting                                  identified by DHS Docket Number DHS–
                                                received must include the words                         II. Roll Call of Members                               2017–0004, by any one of the following
                                                ‘‘Department of Homeland Security’’                     III. Opening Remarks and Introductions                 methods:


                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00065   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                                                                                                                                       '+6,)5
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 514 of 1770
                                                                              Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices                                               4903

                                                   v Federal e-Rulemaking Portal                        remove, without a hearing before an                    will ensure prompt immigration
                                                www.regulations.gov. Follow the Web                     immigration judge, aliens arriving in the              determinations and ensure removal
                                                site instructions for submitting                        United States and certain other                        from the country of those not granted
                                                comments.                                               applicants for admission who are                       relief in those cases, while at the same
                                                   v Mail or Hand Delivery/Courier:                     inadmissible under sections 212(a)(6)(C)               time protecting the rights of the
                                                Please submit all written comments                      or 212(a)(7) of the Act, 8 U.S.C.                      individuals affected.’’ Id. The INS also
                                                (including and CD–ROM submissions)                      1182(a)(6)(C) and 1182(a)(7), for lack of              stated that ‘‘exercising its authority to
                                                to Amanda Baran, Principal Director for                 valid documents necessary for                          detain this class of aliens . . . will assist
                                                Immigration Policy, DHS, 245 Murray                     admission or entry or for procuring or                 in deterring surges in illegal migration
                                                Lane SW., Mail Stop 0445, Washington,                   seeking to procure a visa, other                       by sea, including potential mass
                                                DC 20528.                                               immigration-related documentation,                     migration, and preventing loss of life.’’
                                                   Please submit your comments by only                  admission to the United States, or other               Id. The INS further noted that
                                                one method. Comments received by                        immigration benefit by fraud or willful                preventing illegal migration by sea also
                                                means other than those listed above or                  misrepresentation of a material fact.                  protects national security, as ‘‘[a] surge
                                                received after the comment period has                      Expedited removal proceedings under                 in illegal migration by sea threatens
                                                closed will not be reviewed. All                        section 235(b) of the Act, 8 U.S.C.                    [that] security by diverting valuable
                                                comments received will be posted                        1225(b), may be applied to two                         United States Coast Guard and other
                                                without change on http://                               categories of aliens. First, expedited                 resources from counter-terrorism and
                                                www.regulations.gov. The http://                        removal proceedings may be used for                    homeland security responsibilities.’’ Id.
                                                www.regulations.gov Web site is the                     aliens who are ‘‘arriving in the United                   The November 13, 2002 notice,
                                                Federal e-rulemaking portal and                         States.’’ Section 235(b)(1)(A)(i) of the               however, contained an exception for
                                                comments posted there are available                     Act, 8 U.S.C. 1225(b)(1)(A)(i). Second,                Cuban nationals who are otherwise
                                                and accessible to the public.                           the Secretary, in his or her sole and                  described in the designated class,
                                                Commenters should not include                           unreviewable discretion, may designate                 stating that expedited removal
                                                personal information such as Social                     certain other aliens to whom the                       proceedings would not be initiated
                                                Security Numbers, personal addresses,                   expedited removal provisions may be                    against such Cuban nationals who arrive
                                                telephone numbers, and email addresses                  applied. Section 235(b)(1)(A)(iii) of the              by sea. Id. The INS based this exception
                                                in their comments as such information                   Act, 8 U.S.C. 1225(b)(1)(A)(iii); see 8                on ‘‘longstanding U.S. policy to treat
                                                will become viewable by the public on                   CFR 235.3(b)(1)(ii). Specifically, with                Cubans differently from other aliens,’’
                                                the http://www.regulations.gov Web                      limited exception, the Act authorizes                  citing the Cuban Adjustment Act, Public
                                                site. It is the commenter’s responsibility              the Secretary to apply (by designation)                Law 89–732 (1966) (8 U.S.C. 1255 note),
                                                to safeguard his or her information.                    expedited removal proceedings to all or                as an example of such treatment. Id. The
                                                Comments submitted through http://                      any subset of aliens who (1) have not                  notice also cited section 235(b)(1)(F) of
                                                www.regulations.gov will not include                    been admitted or paroled following                     the Act, 8 U.S.C. 1225(b)(1)(F), which at
                                                the commenter’s email address unless                    inspection by an immigration officer at                the time statutorily exempted Cuban
                                                the commenter chooses to include that                   a designated port-of-entry, and (2) have               nationals who arrived by aircraft at a
                                                information as part of his or her                       not established to the satisfaction of the             U.S. port of entry from being placed into
                                                comment.                                                immigration officer that they have been                expedited removal proceedings because
                                                   Postal delivery in Washington, DC,                   physically present in the United States                of the lack of diplomatic relations
                                                may be delayed due to security                          continuously for the two-year period                   between the United States and Cuba.
                                                concerns. Therefore, DHS encourages                     immediately prior to the date of                       That section expressly provides that
                                                the public to submit comments through                   determination of inadmissibility.                      expedited removal ‘‘shall not apply to
                                                the http://www.regulations.gov Web                      Section 235(b)(1)(A)(iii)(I)–(II), 8 U.S.C.            an alien who is a native or citizen of a
                                                site.                                                   1225(b)(1)(A)(iii)(I)–(II). The Secretary              country in the Western Hemisphere
                                                   Docket: For access to the docket to                  may modify such designations at any                    with whose government the United
                                                read background documents or                            time. Id.                                              States does not have full diplomatic
                                                                                                           On November 13, 2002, the former                    relations and who arrives by aircraft at
                                                comments received, go to the Federal
                                                                                                        INS issued a Federal Register notice                   a port of entry.’’ Section 235(b)(1)(F) of
                                                eRulemaking portal at http://
                                                                                                        announcing that it was exercising its                  the Act, 8 U.S.C. 1225(b)(1)(F).
                                                www.regulations.gov. If you need
                                                                                                        authority under section 235(b)(1)(A)(iii)                 On August 11, 2004, DHS issued a
                                                assistance to review the comments,
                                                                                                        of the Act, 8 U.S.C. 1225(b)(1)(A)(iii), to            similar Federal Register notice
                                                please contact the person identified in
                                                                                                        designate additional aliens who may be                 announcing that it was exercising its
                                                the FOR FURTHER INFORMATION CONTACT
                                                                                                        placed in expedited removal                            authority under section 235(b)(1)(A)(iii),
                                                section below.
                                                                                                        proceedings. 67 FR 68924. Specifically,                8 U.S.C. 1225(b)(1)(A)(iii), to designate
                                                FOR FURTHER INFORMATION CONTACT:                        that notice designated the following                   an additional class of aliens who may be
                                                Amanda Baran, Principal Director for                    class of aliens who may be placed in                   placed in expedited removal
                                                Immigration Policy, 202–282–8805,                       expedited removal proceedings: ‘‘all                   proceedings. 69 FR 48877. That notice
                                                Amanda.baran@hq.dhs.gov.                                aliens who arrive in the United States                 authorized the Department to place in
                                                SUPPLEMENTARY INFORMATION: Section                      by sea, either by boat or other means,                 expedited removal proceedings any or
                                                302 of the Illegal Immigration Reform                   who are not admitted or paroled, and                   all members of the following class of
                                                and Immigrant Responsibility Act of                     who have not been physically present in                aliens: ‘‘Aliens determined to be
                                                1996 (IIRIRA), Public Law 104–208, Div.
sradovich on DSK3GMQ082PROD with NOTICES




                                                                                                        the United States continuously for the                 inadmissible under sections 212(a)(6)(C)
                                                C, 110 Stat. 3009–546, amended section                  two-year period prior to a determination               or (7) of the Immigration and
                                                235(b) of the Immigration and                           of inadmissibility.’’ Id. The INS noted at             Nationality Act who are present in the
                                                Nationality Act (‘‘Act’’), 8 U.S.C.                     the time that ‘‘[p]lacing these                        U.S. without having been admitted or
                                                1225(b), to authorize the Attorney                      individuals in expedited removal                       paroled following inspection by an
                                                General (now the Secretary of Homeland                  proceedings and maintaining detention                  immigration officer at a designated port
                                                Security as designated under the                        for the duration of all immigration                    of entry, who are encountered by an
                                                Homeland Security Act of 2002) to                       proceedings, with limited exceptions,                  immigration officer within 100 air miles


                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00066   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                                                                                                                                    '+6,)5
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 515 of 1770
                                                4904                          Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices

                                                of the U.S. international land border,                    DHS also has recently seen a                           As it did for the November 13, 2002
                                                and who have not established to the                     significant increase in attempts by                    and August 11, 2004 notices, and
                                                satisfaction of an immigration officer                  Cuban nationals to illegally enter the                 consistent with implementing
                                                that they have been physically present                  United States. Many of those Cuban                     regulations at 8 CFR 235.3(b)(1)(ii), the
                                                in the U.S. continuously for the                        nationals have taken a dangerous                       Department has determined that good
                                                fourteen-day (14-day) period                            journey through Central America and                    cause exists to exempt this notice from
                                                immediately prior to the date of                        Mexico; others have taken to the high                  the notice-and-comment and 30-day
                                                encounter.’’ Id. DHS noted at the time                  seas in the dangerous attempt to cross                 delayed effective date requirements
                                                that ‘‘exercising its statutory authority to            the Straits of Florida. DHS believes this              under the Administrative Procedure Act
                                                place these individuals in expedited                    increase in attempted migration has                    (APA). See 5 U.S.C. 553(b)(3)(B) and
                                                removal proceedings will enhance                        been driven in part by the perception                  (d)(3). Delaying the implementation of
                                                national security and public safety by                  that there is a limited window before                  this notice to allow public notice and
                                                facilitating prompt immigration                         the United States will eliminate                       comment would be impracticable and
                                                determinations, enabling DHS to deal                    favorable immigration policies for                     contrary to the public interest. Congress
                                                more effectively with the large volume                  Cuban nationals.                                       explicitly authorized the Secretary to
                                                of persons seeking illegal entry, and                     The application of the expedited                     designate categories of aliens to whom
                                                ensure removal from the country of                      removal authorities to Cuban nationals                 expedited removal proceedings may be
                                                those not granted relief, while at the                  must reflect these new realities. First,               applied, and made clear that ‘‘[s]uch
                                                same time protecting the rights of the                  the Department notes that the statutory                designation shall be in the sole and
                                                individuals affected.’’ Id.                             provision categorically barring the use                unreviewable discretion of the Secretary
                                                   Like the November 13, 2002 notice,                   of expedited removal for certain aliens                and may be modified at any time.’’
                                                the August 11, 2004 notice contained an                 who arrive by aircraft at a U.S. port of               Section 235(b)(1)(A)(iii)(I) of the Act, 8
                                                exception for Cuban nationals who are                   entry no longer applies to Cuban                       U.S.C. 1225(b)(1)(A)(iii)(I).
                                                otherwise described in the designated                   nationals, as the United States and Cuba                  Moreover, as with the August 11,
                                                class and stated that expedited removal                 have reestablished full diplomatic                     2004 notice, the designation in this
                                                proceedings would not be initiated                      relations. See section 235(b)(1)(F) of the             notice is necessary to remove quickly
                                                against such nationals encountered in                   Act, 8 U.S.C. 1225(b)(1)(F). In fact, DHS              from the United States aliens who are
                                                                                                        and DOJ are promulgating rules in this                 encountered shortly after illegally
                                                the United States. Id. The notice
                                                                                                                                                               entering across U.S. land borders. The
                                                similarly based this exception on that                  issue of the Federal Register, amending
                                                                                                                                                               ability to detain such aliens while
                                                fact that ‘‘removals to Cuba [could not]                8 CFR 235.3(b)(1)(i) and 1235.3(b)(1)(i)
                                                                                                                                                               admissibility and identity are
                                                presently be assured and for other U.S.                 to strike the regulatory exception for
                                                                                                                                                               determined and protection claims are
                                                policy reasons,’’ id., citing section                   Cuban nationals arriving by aircraft at a
                                                                                                                                                               adjudicated, as well as to quickly
                                                235(b)(1)(F) of the Act, 8 U.S.C.                       U.S. port of entry. Second, the improved
                                                                                                                                                               remove those without protection claims
                                                1225(b)(1)(F), as well.                                 relationship between the United States
                                                                                                                                                               or claims to lawful status, is a necessity
                                                   Since those notices were issued,                     and Cuba, along with Cuba’s agreement
                                                                                                                                                               for national security and public safety.
                                                significant changes in the relationship                 to accept the repatriation of its                         DHS has determined that pre-
                                                between the United States and Cuba                      nationals, has eroded certain U.S. policy              promulgation notice and comment
                                                have occurred. In December 2014,                        justifications for the exception. Finally,             would undermine these interests, while
                                                President Obama announced a historic                    a categorical exception severely impairs               endangering human life and having a
                                                opening between the United States and                   the Government’s ability to remove                     potential destabilizing effect in the
                                                Cuba, as well as an approach for                        unauthorized aliens encountered within                 region. Among other things, such
                                                reestablishing diplomatic relations and                 the United States. For these reasons,                  opportunity for notice and comment
                                                adjusting regulations to facilitate greater             DHS has determined, in consultation                    could result in a surge in migration of
                                                travel, commerce, people-to-people ties,                with the Department of State, that a                   Cuban nationals seeking to travel to and
                                                and the free flow of information to,                    categorical exception from expedited                   enter the United States prior to the
                                                from, and within Cuba. On July 20,                      removal for Cuban nationals is no longer               effectuation of the changes announced
                                                2015, the United States and Cuba                        in the interests of the United States.                 in this notice. Such a surge would
                                                formally reestablished full diplomatic                     Accordingly, this notice eliminates                 threaten national security and public
                                                relations and opened embassies in each                  the categorical exceptions for Cuban                   safety by diverting valuable Government
                                                other’s countries. In the time following                nationals, with respect to both the                    resources from counterterrorism and
                                                the reestablishment of full diplomatic                  November 13, 2002 and August 11, 2004                  homeland security responsibilities. See
                                                relations, the United States and Cuba                   notices, on a prospective basis,                       Matter of D–J-, I. & N. Dec. 572, 579
                                                have taken concrete steps towards                       beginning on January 13, 2017, see 8                   (A.G. 2003). A surge could also have a
                                                enhancing security, building bridges                    CFR 235.3(b)(1)(ii) (designation may be                destabilizing effect on the region, thus
                                                between our peoples, and promoting                      effective as early as the date of                      weakening the security of the United
                                                economic prosperity for citizens of both                issuance). As a result, Cuban nationals                States and threatening its international
                                                countries. And recent migration                         encountered on or after January 13, 2017               relations. Additionally, a surge in
                                                discussions have yielded important                      are included in the classes of aliens                  migration over land or sea could result
                                                changes that will dramatically affect                   subject to expedited removal as                        in significant loss of human life. For the
                                                travel and migration between our two                    designated in the November 13, 2002                    foregoing reasons, the Department has
                                                countries. Among other things, Cuba has                 and August 11, 2004 notices. DHS is not
sradovich on DSK3GMQ082PROD with NOTICES




                                                                                                                                                               determined that public notice and
                                                agreed to accept and facilitate the                     changing any other aspects of those                    comment prior to promulgation of this
                                                repatriation of its nationals who are                   designations and, apart from the                       notice would be impracticable and
                                                ordered removed from the United                         modification described above, will                     contrary to the public interest.
                                                States. This arrangement and other                      continue exercising its expedited                         In addition, the change implemented
                                                changes remain the focus of ongoing                     removal authority as indicated in the                  by this notice is part of a major foreign
                                                diplomatic discussions between the two                  November 13, 2002 and August 11, 2004                  policy initiative announced by the
                                                countries.                                              notices.                                               President, and is central to ongoing


                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00067   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                                                                                                                                   '+6,)5
                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 516 of 1770
                                                                              Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Notices                                               4905

                                                diplomatic discussions between the                        Signed: at Washington, DC this 11th of               Web page at http://www.uscis.gov/tps.
                                                United States and Cuba with respect to                  January, 2017.                                         You can find specific information about
                                                travel and migration between the two                    Jeh Charles Johnson,                                   the extension of Somalia’s designation
                                                countries. DHS, in consultation with the                Secretary of Homeland Security.                        for TPS by selecting ‘‘Somalia’’ from the
                                                Department of State, has determined                     [FR Doc. 2017–00914 Filed 1–13–17; 8:45 am]            menu on the left side of the TPS Web
                                                that eliminating the exception from                     BILLING CODE P                                         page.
                                                expedited removal proceedings for                                                                                 v You can also contact Guillermo
                                                Cuban nationals involves a foreign                                                                             Roman-Riefkohl, TPS Program Manager,
                                                affairs function of the United States, 5                DEPARTMENT OF HOMELAND                                 Waivers and Temporary Services
                                                U.S.C. 553(a)(1), and that this notice is               SECURITY                                               Branch, Service Center Operations
                                                                                                                                                               Directorate, U.S. Citizenship and
                                                exempt from APA procedural                              U.S. Citizenship and Immigration                       Immigration Services, Department of
                                                requirements on that basis.                             Services                                               Homeland Security, 20 Massachusetts
                                                   Finally, and for the same reasons                                                                           Avenue NW., Washington, DC 20529–
                                                                                                        [CIS No. 2593–16; DHS Docket No. USCIS–
                                                described above, DHS finds that delay                   2015–USCIS–2013–0006]                                  2060; or by phone at 202–272–1533 (this
                                                caused by publication would adversely                                                                          is not a toll-free number).
                                                affect the interests of the United States               RIN 1615–ZB62
                                                                                                                                                                 Note: The phone number provided here is
                                                and the effective enforcement of the                                                                           solely for questions regarding this TPS
                                                                                                        Extension of the Designation of
                                                immigration laws, and therefore invokes                 Somalia for Temporary Protected                        Notice. It is not for individual case status
                                                8 CFR 235.3(b)(1)(ii) to make this                                                                             inquires.
                                                                                                        Status
                                                designation effective immediately upon                                                                            v Applicants seeking information
                                                placement on public inspection.                         AGENCY: U.S. Citizenship and                           about the status of their individual cases
                                                   Although advance notice and                          Immigration Services, Department of                    can check Case Status Online, available
                                                                                                        Homeland Security.                                     at the USCIS Web site at http://
                                                comment procedures are not in the
                                                interests of the United States with                     ACTION: Notice.                                        www.uscis.gov, or call the USCIS
                                                respect to this notice, DHS is interested                                                                      National Customer Service Center at
                                                                                                        SUMMARY:    The Department of Homeland                 800–375–5283 (TTY 800–767–1833).
                                                in receiving comments from the public                   Security (DHS) announces that the
                                                on the elimination of the categorical                                                                          Service is available in English and
                                                                                                        Secretary of Homeland Security                         Spanish.
                                                exception for Cuban nationals. DHS                      (Secretary) is extending the designation                  v Further information will also be
                                                believes that by maintaining a dialogue                 of Somalia for Temporary Protected                     available at local USCIS offices upon
                                                with interested parties, DHS may be                     Status (TPS) for a period of 18 months,                publication of this Notice.
                                                better positioned to ensure that the                    effective March 18, 2017 through                       SUPPLEMENTARY INFORMATION:
                                                program is even more effective in                       September 17, 2018. This extension
                                                combating and deterring illegal entry,                  allows eligible Somali nationals (and                  Table of Abbreviations
                                                while at the same time protecting the                   aliens having no nationality who last                  BIA—Board of Immigration Appeals
                                                rights of the individuals affected.                     habitually resided in Somalia) to retain               DHS—Department of Homeland Security
                                                                                                        TPS through September 17, 2018, so                     EAD—Employment Authorization Document
                                                Notice of Designation of Aliens Subject                 long as they otherwise continue to meet                FNC—Final Nonconfirmation
                                                to Expedited Removal Proceedings                        the eligibility requirements for TPS. The              Government—U.S. Government
                                                                                                        Secretary has determined that an                       IJ—Immigration Judge
                                                   Pursuant to section 235(b)(1)(A)(iii) of                                                                    INA—Immigration and Nationality Act
                                                                                                        extension is warranted because
                                                the Immigration and Nationality Act (8                                                                         OSC—U.S. Department of Justice, Office of
                                                                                                        conditions in Somalia supporting its
                                                U.S.C. 1225(b)(1)(A)(iii)) and 8 CFR                                                                             Special Counsel for Immigration-Related
                                                                                                        designation for TPS continue to be met.                  Unfair Employment Practices
                                                235.3(b)(1)(ii), I order as follows:
                                                                                                        Through this Notice, DHS also sets forth               SAVE—USCIS Systematic Alien Verification
                                                   (1) With respect to the above-                       procedures necessary for nationals of                    for Entitlements Program
                                                referenced Designation of November 13,                  Somalia (or aliens having no nationality               Secretary—Secretary of Homeland Security
                                                2002, 67 FR 68924, I hereby rescind the                 who last habitually resided in Somalia)                TNC—Tentative Nonconfirmation
                                                provision at numbered paragraph (5),                    to re-register for TPS and to apply for                TPS—Temporary Protected Status
                                                specifying that ‘‘[e]xpedited removal                   renewal of their Employment                            TTY—Text Telephone
                                                proceedings will not be initiated against               Authorization Documents (EAD) with                     USCIS—U.S. Citizenship and Immigration
                                                                                                        U.S. Citizenship and Immigration                         Services
                                                Cuban citizens or nationals who arrive
                                                by sea,’’ and other language of the                     Services (USCIS).                                      What is Temporary Protected Status
                                                Designation referencing or relating to                  DATES: The 18-month extension of the                   (TPS)?
                                                that exception for Cuban citizens or                    TPS designation of Somalia is effective                  v TPS is a temporary immigration
                                                nationals.                                              as of March 18, 2017, and will remain                  status granted to eligible nationals of a
                                                   (2) With respect to the above-                       in effect through September 17, 2018.                  country designated for TPS under the
                                                referenced Designation of August 11,                    The 60-day re-registration period runs                 Immigration and Nationality Act (INA),
                                                                                                        from January 17, 2017 through March                    or to eligible aliens without nationality
                                                2004, 69 FR 48877, I hereby rescind the
                                                                                                        20, 2017. Note: It is important for re-                who last habitually resided in the
                                                provision at numbered paragraph (6),
                                                                                                        registrants to timely re-register during
sradovich on DSK3GMQ082PROD with NOTICES




                                                specifying that ‘‘[t]he expedited removal                                                                      designated country.
                                                                                                        this 60-day period and not to wait until                 v During the TPS designation period,
                                                proceedings contemplated by this notice                 their EADs expire.                                     TPS beneficiaries are eligible to remain
                                                will not be initiated against Cuban
                                                                                                        FOR FURTHER INFORMATION CONTACT:                       in the United States, may not be
                                                citizens or nationals,’’ and other
                                                                                                           v For further information on TPS,                   removed, and are authorized to work
                                                language of the Designation referencing                 including guidance on the application                  and obtain EADs, so long as they
                                                or relating to that exception for Cuban                 process and additional information on                  continue to meet the requirements of
                                                citizens or nationals.                                  eligibility, please visit the USCIS TPS                TPS.


                                           VerDate Sep<11>2014   18:21 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00068   Fmt 4703   Sfmt 4703   E:\FR\FM\17JAN1.SGM   17JAN1
                                                                                                                                                                                    '+6,)5
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 517 of 1770
                                                                                                                                                                                                          4769

                                              Rules and Regulations                                                                                          Federal Register
                                                                                                                                                             Vol. 82, No. 10

                                                                                                                                                             Tuesday, January 17, 2017


                                              This section of the FEDERAL REGISTER                    Lane SW., Mail Stop 0445, Washington,                  Homeland Security 1) to remove,
                                              contains regulatory documents having general            DC 20528.                                              without a hearing before an immigration
                                              applicability and legal effect, most of which              Please submit your comments by only                 judge, aliens arriving in the United
                                              are keyed to and codified in the Code of                one method. Comments received by                       States who are inadmissible under
                                              Federal Regulations, which is published under           means other than those listed above or                 sections 212(a)(6)(C) or 212(a)(7) of the
                                              50 titles pursuant to 44 U.S.C. 1510.
                                                                                                      received after the comment period has                  Act, 8 U.S.C. 1182(a)(6)(C) and
                                              The Code of Federal Regulations is sold by              closed will not be reviewed. All                       1182(a)(7), for lack of valid documents
                                              the Superintendent of Documents. Prices of              comments received will be posted                       necessary for admission or entry or for
                                              new books are listed in the first FEDERAL               without change on http://                              procuring or seeking to procure a visa,
                                              REGISTER issue of each week.                            www.regulations.gov. The http://                       other immigration-related
                                                                                                      www.regulations.gov Web site is the                    documentation, admission to the United
                                                                                                      Federal e-rulemaking portal and                        States, or other immigration benefit by
                                              DEPARTMENT OF HOMELAND                                  comments posted there are available                    fraud or willful misrepresentation of a
                                              SECURITY                                                and accessible to the public.                          material fact.
                                                                                                      Commenters should not include                             Expedited removal proceedings under
                                              Office of the Secretary                                 personal information such as Social                    section 235(b) of the Act, 8 U.S.C.
                                                                                                      Security Numbers, personal addresses,                  1225(b), may be applied to two
                                              8 CFR Part 235                                          telephone numbers, and email addresses                 categories of aliens. First, expedited
                                              [DHS Docket No. DHS–2017–0003]                          in their comments as such information                  removal proceedings may be used for
                                                                                                      will become viewable by the public on                  aliens who are ‘‘arriving in the United
                                              RIN 1601–AA81
                                                                                                      the http://www.regulations.gov Web                     States.’’ Section 235(b)(1)(A)(i) of the
                                              Eliminating Exception to Expedited                      site. It is the commenter’s responsibility             Act, 8 U.S.C. 1225(b)(1)(A)(i). Second,
                                              Removal Authority for Cuban Nationals                   to safeguard his or her information.                   the Secretary, in his or her sole and
                                              Arriving by Air                                         Comments submitted through http://                     unreviewable discretion, may designate
                                                                                                      www.regulations.gov will not include                   certain other aliens to whom the
                                              AGENCY:  Office of the Secretary,                       the commenter’s email address unless                   expedited removal provisions may be
                                              Department of Homeland Security.                        the commenter chooses to include that                  applied. Section 235(b)(1)(A)(iii), 8
                                              ACTION: Final rule; request for                         information as part of his or her                      U.S.C. 1225(b)(1)(A)(iii); see 8 CFR
                                              comments.                                               comment.                                               235.3(b)(1)(ii).
                                                                                                         Postal delivery in Washington, DC,                     When it created the expedited
                                              SUMMARY:    This final rule revises                     may be delayed due to security                         removal process, Congress also created
                                              Department of Homeland Security                         concerns. Therefore, DHS encourages                    a limited exception for certain aliens
                                              (DHS) regulations to eliminate the                      the public to submit comments through                  who arrived at a U.S. port of entry by
                                              categorical exception from expedited                    the http://www.regulations.gov Web                     aircraft. Under section 235(b)(1)(F) of
                                              removal proceedings for Cuban                           site.                                                  the Act, 8 U.S.C. 1225(b)(1)(F),
                                              nationals who arrive in the United                         Docket: For access to the docket to                 expedited removal ‘‘shall not apply to
                                              States at a port of entry by aircraft. As               read background documents or                           an alien who is a native or citizen of a
                                              a result of these changes, Cuban                        comments received, go to the Federal                   country in the Western Hemisphere
                                              nationals who arrive in the United                      eRulemaking portal at http://                          with whose government the United
                                              States at a port of entry by aircraft will              www.regulations.gov. If you need                       States does not have full diplomatic
                                              be subject to expedited removal                         assistance to review the comments,                     relations and who arrives by aircraft at
                                              proceedings commensurate with                           please contact the person identified in                a port of entry.’’ For many years, this
                                              nationals of other countries.                           the FOR FURTHER INFORMATION CONTACT                    exception applied to Cuban nationals
                                              DATES: This final rule is effective                     section below.                                         due to the lack of full diplomatic
                                              January 13, 2017. Interested persons are                FOR FURTHER INFORMATION CONTACT:                       relations between the United States and
                                              invited to submit written comments on                   Amanda Baran, Principal Director for                   Cuba. DHS regulations implementing
                                              this final rule on or before March 20,                  Immigration Policy, 202–282–8805,                      section 235(b)(1) of the Act, 8 U.S.C.
                                              2017.                                                   Amanda.baran@hq.dhs.gov.                               1225(b)(1), thus expressly stated that the
                                              ADDRESSES: You may submit comments,                     SUPPLEMENTARY INFORMATION:                             expedited removal provisions apply to
                                              identified by Regulatory Information                                                                           ‘‘[a]rriving aliens, as defined in 8 CFR
                                                                                                      I. Background                                          1.2, except for citizens of Cuba arriving
                                              Number (RIN) 1601–AA81 and DHS
                                              Docket Number DHS–2017–0003, by                            Section 302 of the Illegal Immigration              at a United States port-of-entry by
                                              any one of the following methods:                       Reform and Immigrant Responsibility                    aircraft.’’ 8 CFR 235.3(b)(1)(i); see also 8
                                                 v Federal e-Rulemaking Portal                        Act of 1996 (IIRIRA), Public Law 104–
                                                                                                                                                               1 Under section 1517 of title XV of the Homeland
                                              www.regulations.gov. Follow the Web                     208, Div. C, 110 Stat. 3009–546,
sradovich on DSK3GMQ082PROD with RULES




                                                                                                                                                             Security Act of 2002 (HSA), Public Law 107–296,
                                              site instructions for submitting                        amended section 235(b) of the                          116 Stat. 2135, any reference to the Attorney
                                              comments.                                               Immigration and Nationality Act                        General in a provision of the INA describing
                                                 v Mail or Hand Delivery/Courier:                     (‘‘Act’’), 8 U.S.C. 1225(b), to authorize              functions that were transferred from the Attorney
                                              Please submit all written comments                      what are known as ‘‘expedited removal                  General or other Department of Justice (DOJ) official
                                                                                                                                                             to DHS by the HSA ‘‘shall be deemed to refer to the
                                              (including and CD–ROM submissions)                      proceedings.’’ Specifically, section                   Secretary’’ of Homeland Security. See 6 U.S.C. 557
                                              to Amanda Baran, Principal Director for                 235(b) was amended to authorize the                    (2003) (codifying HSA, tit. XV, sec. 1517); 6 U.S.C.
                                              Immigration Policy, DHS, 245 Murray                     Attorney General (now the Secretary of                 542 note; 8 U.S.C. 1551 note.



                                         VerDate Sep<11>2014   16:30 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00001   Fmt 4700   Sfmt 4700   E:\FR\FM\17JAR1.SGM   17JAR1
                                                                                                                                                                                      '+6,)5
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 518 of 1770
                                              4770              Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Rules and Regulations

                                              CFR 1235.3(b)(1)(i) (parallel Department                favorable immigration policies for                     modified at any time.’’ Section
                                              of Justice (DOJ) regulations stating that               Cuban nationals.                                       235(b)(1)(A)(iii)(I) of the Act, 8 U.S.C.
                                              the expedited removal provisions apply                     The application of the expedited                    1225(b)(1)(A)(iii)(I). And this rule is
                                              to ‘‘[a]rriving aliens, as defined in [8                removal authorities to Cuban nationals                 necessary to remove quickly from the
                                              CFR 1001.1(q)], except for citizens of                  must reflect these new realities.                      United States certain Cuban nationals
                                              Cuba arriving at a United States port-of-               Accordingly, DHS is eliminating                        who arrive by air at U.S. ports of entry.
                                              entry by aircraft’’).2                                  provisions in its regulations that                     The ability to detain such aliens while
                                                 Since that regulation was                            categorically exempt Cuban nationals                   admissibility and identity are
                                              promulgated, significant changes in the                 who arrive at a U.S. port of entry by                  determined and protection claims are
                                              relationship between the United States                  aircraft from expedited removal                        adjudicated, as well as to quickly
                                              and Cuba have occurred. In December                     proceedings under 8 CFR 235.3.                         remove those without protection claims
                                              2014, President Obama announced a                       Importantly, the statutory provision                   or claims to lawful status, is a necessity
                                              historic opening between the United                     categorically barring the use of                       for national security and public safety.
                                              States and Cuba, as well as an approach                 expedited removal for certain aliens                      Pre-promulgation notice and
                                              for reestablishing diplomatic relations                 who arrive by air no longer applies to                 comment would undermine these
                                              and adjusting regulations to facilitate                 Cuban nationals, as the United States                  interests, while endangering human life
                                              greater travel, commerce, people-to-                    and Cuba have reestablished full                       and having a potential destabilizing
                                              people ties, and the free flow of                       diplomatic relations. Moreover,                        effect in the region. Specifically, DHS is
                                              information to, from, and within Cuba.                  previous U.S. policy justifications for                concerned that publication of the rule as
                                              On July 20, 2015, the United States and                 exempting Cuban nationals from                         a proposed rule, which would signal a
                                              Cuba formally reestablished full                        expedited removal—including Cuba’s                     significant change in policy while
                                              diplomatic relations and opened                         general refusal to accept the repatriation             permitting continuation of the exception
                                              embassies in each other’s countries. In                 of its nationals—are no longer valid in                for Cuban nationals, could lead to a
                                              the time following the reestablishment                  many respects. Finally, a categorical                  surge in migration of Cuban nationals
                                              of full diplomatic relations, the United                exception severely impairs the                         seeking to travel to and enter the United
                                              States and Cuba have taken concrete                     Government’s ability to remove                         States during the period between the
                                              steps towards enhancing security,                       unauthorized aliens encountered within                 publication of a proposed and a final
                                              building bridges between our peoples,                   the United States. For these reasons,                  rule. Such a surge would threaten
                                              and promoting economic prosperity for                   DHS, in consultation with the                          national security and public safety by
                                              citizens of both countries. And recent                  Department of State, has determined                    diverting valuable Government
                                              migration discussions have yielded                      that a categorical exception from                      resources from counterterrorism and
                                              important changes that will                             expedited removal for Cuban nationals                  homeland security responsibilities. A
                                              dramatically affect travel and migration                is no longer in the interests of the                   surge could also have a destabilizing
                                              between our two countries. Among                        United States. Accordingly, as a result                effect on the region, thus weakening the
                                              other things, Cuba has agreed to accept                 of this final rule, Cuban nationals will               security of the United States and
                                              and facilitate the repatriation of its                  be subject to expedited removal                        threatening its international relations.
                                              nationals who are ordered removed                       proceedings under section 235(b) of the                Additionally, a surge could result in
                                              from the United States. This                            INA and 8 CFR 235.3 like nationals of                  significant loss of human life.
                                              arrangement and other changes remain                    other countries. For the same reasons,                 Accordingly, DHS finds that it would be
                                              the focus of ongoing diplomatic                         DHS is also publishing a notice in this                impracticable and contrary to the public
                                              discussions between the two countries.                  issue of the Federal Register to remove                interest to accept pre-promulgation
                                              DHS, in consultation with the                           the parallel exceptions for expedited                  comments on this rule. For the same
                                              Department of State, has determined                     removal of Cuban nationals who arrive                  reasons, DHS also finds good cause to
                                              that the limitation at section 235(b)(1)(F)             by sea or who are encountered by an                    issue this rule without a 30-day delayed
                                              of the Act, 8 U.S.C. 1225(b)(1)(F) no                   immigration officer within 100 air miles               effective date requirement of the APA,
                                              longer applies with respect to Cuba.                    of the U.S. border.                                    see 5 U.S.C. 553(d).3
                                                 Moreover, DHS has recently seen a                                                                              In addition, the change implemented
                                              significant increase in attempts by                     II. Statutory and Regulatory                           by this rule is part of a major foreign
                                              Cuban nationals to illegally enter the                  Requirements                                           policy initiative announced by the
                                              United States. Many of those Cuban                                                                             President, and is central to ongoing
                                                                                                      A. Administrative Procedure Act
                                              nationals have taken a dangerous                                                                               diplomatic discussions between the
                                              journey through Central America and                        The implementation of this rule as a                United States and Cuba with respect to
                                              Mexico; others have taken to the high                   final rule, with provisions for post-                  travel and migration between the two
                                              seas in the dangerous attempt to cross                  promulgation public comments, is based                 countries. DHS, in consultation with the
                                              the Straits of Florida. DHS believes this               on the good cause exception found in                   Department of State, has determined
                                              increase in attempted migration has                     section 553 of the Administrative                      that eliminating the exception from
                                              been driven in part by the perception                   Procedure Act (APA) (5 U.S.C.                          expedited removal proceedings for
                                              that there is a limited window before                   553(b)(B)). Delaying the implementation                Cuban nationals involves a foreign
                                              the United States will eliminate                        of the change announced in this rule to                affairs function of the United States, 5
                                                                                                      allow pre-promulgation notice and                      U.S.C. 553(a)(1), and is also exempt
                                                2 DOJ initially promulgated 8 CFR 235.3(b)(1)(i) as   comment would be impracticable and                     from the notice and comment and 30-
                                              an exercise of the functions of the former              contrary to the public interest. Congress              day delayed effective date requirements
sradovich on DSK3GMQ082PROD with RULES




                                              Immigration and Naturalization Service (INS) and
                                              the Executive Office for Immigration Review. See 62
                                                                                                      explicitly authorized the Secretary of                 of the APA on that basis. DHS is
                                              FR 10312 (Mar. 6, 1997). Following enactment of         Homeland Security to designate
                                              the HSA, 8 CFR 235.3(b)(1)(i) was transferred to        categories of aliens to whom expedited                    3 In addition, in light of the lack of pre-

                                              DHS, and effectively duplicated in parallel DOJ         removal proceedings may be applied,                    publication notice and comment and a delayed
                                              regulations at 8 CFR 1235.3(b)(1)(i). See 68 FR                                                                effective date for the related notice that DHS has
                                              10349 (Mar. 5, 2003). DOJ is revising its parallel
                                                                                                      and made clear that ‘‘[s]uch designation               published in this issue of the Federal Register, a
                                              regulation by separate rulemaking in this issue of      shall be in the sole and unreviewable                  delay in the effective date of this regulation would
                                              the Federal Register.                                   discretion of the Secretary and may be                 be incongruous and unnecessary.



                                         VerDate Sep<11>2014   16:30 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00002   Fmt 4700   Sfmt 4700   E:\FR\FM\17JAR1.SGM   17JAR1
                                                                                                                                                                                      '+6,)5
                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 519 of 1770
                                                                Federal Register / Vol. 82, No. 10 / Tuesday, January 17, 2017 / Rules and Regulations                                          4771

                                              nevertheless providing the opportunity                    Authority: 8 U.S.C. 1101 and note, 1103,             postmarked on or before that date. The
                                              for the public to comment.                              1183, 1185 (pursuant to E.O. 13323, 69 FR              electronic Federal Docket Management
                                                                                                      241, 3 CFR, 2004 Comp., p. 278), 1201, 1224,           System (FDMS) will accept comments
                                              B. Executive Orders 13563 and 12866                     1225, 1226, 1228, 1365a note, 1365b, 1379,             until midnight Eastern Time at the end
                                                                                                      1731–32; Title VII of Public Law 110–229; 8
                                                 Executive Orders 13563 and 12866                                                                            of that day.
                                                                                                      U.S.C. 1185 note (section 7209 of Pub. L.
                                              direct agencies to assess the costs and                 108–458); Pub. L. 112–54.                              ADDRESSES: Please submit written
                                              benefits of available regulatory                                                                               comments to Jean King, General
                                              alternatives and, if regulation is                      ■ 2. Revise § 235.3(b)(1)(i) to read as
                                                                                                                                                             Counsel, Executive Office for
                                              necessary, to select regulatory                         follows:
                                                                                                                                                             Immigration Review, 5107 Leesburg
                                              approaches that maximize net benefits                   § 235.3 Inadmissible aliens and expedited              Pike, Suite 2600, Falls Church, Virginia
                                              (including potential economic,                          removal.                                               22041. To ensure proper handling,
                                              environmental, public health and safety                 *     *     *     *     *                              please reference RIN No. 1125–AA80 or
                                              effects, distributive impacts, and                        (b) * * *                                            EOIR Docket No. 401 on your
                                              equity). Executive Order 13563                            (1) * * *                                            correspondence. You may submit
                                              emphasizes the importance of                              (i) Arriving aliens, as defined in 8                 comments electronically or view an
                                              quantifying both costs and benefits, of                 CFR 1.2;                                               electronic version of this proposed rule
                                              reducing costs, of harmonizing rules,                                                                          at www.regulations.gov.
                                                                                                      *     *     *     *     *
                                              and of promoting flexibility.                                                                                  FOR FURTHER INFORMATION CONTACT: Jean
                                                 The Office of Management and Budget                    Signed: at Washington, DC, this 11th of
                                                                                                      January 2017.                                          King, General Counsel, Executive Office
                                              has not designated this rule as a                                                                              for Immigration Review, 5107 Leesburg
                                              significant regulatory action under                     Jeh Charles Johnson,
                                                                                                                                                             Pike, Suite 2600, Falls Church, Virginia
                                              section 3(f) of Executive Order 12866.                  Secretary of Homeland Security.
                                                                                                                                                             22041; telephone (703) 605–1744 (not a
                                              Accordingly, the Office of Management                   [FR Doc. 2017–00915 Filed 1–13–17; 8:45 am]
                                                                                                                                                             toll-free call).
                                              and Budget has not reviewed this rule.                  BILLING CODE P
                                                                                                                                                             SUPPLEMENTARY INFORMATION:
                                              C. Regulatory Flexibility Act
                                                                                                                                                             I. Public Participation
                                                 The Regulatory Flexibility Act (5                    DEPARTMENT OF JUSTICE                                    Interested persons are invited to
                                              U.S.C. 601 et seq.), as amended by the
                                                                                                                                                             participate in this rulemaking by
                                              Small Business Regulatory Enforcement                   Executive Office for Immigration                       submitting written data, views, or
                                              and Fairness Act of 1996, requires an                   Review                                                 arguments on all aspects of this rule.
                                              agency to prepare a regulatory flexibility
                                                                                                                                                             EOIR also invites comments that relate
                                              analysis that describes the effect of a                 8 CFR Part 1235                                        to the economic, environmental, or
                                              proposed rule on small entities when
                                                                                                      [AG Order No. 3817–2017; EOIR Docket No.               federalism effects that might result from
                                              the agency is required to publish a                     401]                                                   this rule. To provide the most assistance
                                              general notice of proposed rulemaking.
                                                                                                      RIN 1125–AA80                                          to EOIR, comments should explain the
                                              A small entity may be a small business
                                                                                                                                                             reason for any recommended change,
                                              (defined as any independently owned
                                                                                                      Eliminating Exception to Expedited                     and should include data, information, or
                                              and operated business not dominant in
                                                                                                      Removal Authority for Cuban Nationals                  authority that supports such
                                              its field that qualifies as a small
                                                                                                      Arriving by Air                                        recommended change.
                                              business per the Small Business Act); a                                                                          All comments submitted for this
                                              small not-for-profit organization; or a                 AGENCY:  Executive Office for                          rulemaking should include the agency
                                              small governmental jurisdiction                         Immigration Review, Department of                      name and RIN 1125–AA80 or EOIR
                                              (locality with fewer than 50,000 people).               Justice.                                               Docket No. 401. Please note that all
                                              Because this final rule is exempt from                  ACTION: Final rule; request for                        comments received are considered part
                                              notice-and-comment rulemaking                           comments.                                              of the public record and will be made
                                              requirements under 5 U.S.C. 553, a                                                                             available for public inspection at
                                              regulatory flexibility analysis is not                  SUMMARY:   This final rule revises                     www.regulations.gov., including
                                              required.                                               Executive Office for Immigration                       personally identifiable information
                                                                                                      Review (EOIR) regulations to eliminate                 (such as a person’s name, address, or
                                              Regulatory Amendments
                                                                                                      the categorical exception from                         any other data that might personally
                                              List of Subjects for 8 CFR Part 235                     expedited removal proceedings for                      identify that individual) voluntarily
                                                Administrative practice and                           Cuban nationals who arrive in the                      submitted by the commenter.
                                              procedure, Aliens, Immigration,                         United States at a port of entry by                      If you want to submit personally
                                              Reporting and recordkeeping                             aircraft. This final rule conforms with a              identifiable information as part of your
                                              requirements.                                           parallel Department of Homeland                        comment, but do not want it to be
                                                                                                      Security (DHS) regulation. As a result of              posted online, you must include the
                                              Authority and Issuance                                  these changes, Cuban nationals who                     phrase ‘‘PERSONALLY IDENTIFIABLE
                                                For the reasons stated in the                         arrive in the United States at a port of               INFORMATION’’ in the first paragraph
                                              preamble, part 235 of title 8 of the Code               entry by aircraft will be subject to                   of your comment and identify what
                                              of Federal Regulations is amended as set                expedited removal proceedings                          information you want redacted.
                                              forth below:                                            commensurate with nationals of other                     If you want to submit confidential
sradovich on DSK3GMQ082PROD with RULES




                                                                                                      countries.                                             business information as part of your
                                              8 CFR CHAPTER I
                                                                                                      DATES:  This final rule is effective                   comment, but do not want it to be
                                              PART 235—INSPECTION OF PERSONS                          January 13, 2017. Interested persons are               posted online, you must include the
                                              APPLYING FOR ADMISSION                                  invited to submit written comments on                  phrase ‘‘CONFIDENTIAL BUSINESS
                                                                                                      this final rule on or before March 20,                 INFORMATION’’ in the first paragraph
                                              ■ 1. The authority citation for part 235                2017. Comments received by mail will                   of your comment. You also must
                                              continues to read:                                      be considered timely if they are                       prominently identify confidential


                                         VerDate Sep<11>2014   16:30 Jan 13, 2017   Jkt 241001   PO 00000   Frm 00003   Fmt 4700   Sfmt 4700   E:\FR\FM\17JAR1.SGM   17JAR1
                                                                                                                                                                                '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 520 of 1770



         IN THE SUPREME COURT OF THE UNITED STATES

                        _______________

                        No. 19A-______

 WILLIAM P. BARR, ATTORNEY GENERAL OF THE UNITED STATES,
                    ET AL., APPLICANTS

                               v.

            EAST BAY SANCTUARY COVENANT, ET AL.
                      _______________

           APPLICATION FOR A STAY PENDING APPEAL
           TO THE UNITED STATES COURT OF APPEALS
             FOR THE NINTH CIRCUIT AND PENDING
             FURTHER PROCEEDINGS IN THIS COURT
                      _______________

                              NOEL J. FRANCISCO
                               Solicitor General
                                 Counsel of Record
                               Department of Justice
                               Washington, D.C. 20530-0001
                               SupremeCtBriefs@usdoj.gov
                               (202) 514-2217




                                                            '+6,)5
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 521 of 1770



                          PARTIES TO THE PROCEEDING

        The applicants (defendants-appellants below) are Matthew T.

Albence,     in    his    official         capacity    as     Acting    Director        of

Immigration and Customs Enforcement; William P. Barr, in his

official    capacity      as    Attorney     General     of   the   United        States;

Kenneth    T.     Cuccinelli,       in    his     official    capacity       as    Acting

Director of U.S. Citizenship and Immigration Services; Executive

Office     for     Immigration           Review;      Immigration       and       Customs

Enforcement; Kevin K. McAleenan, in his official capacity as

Acting Secretary of the U.S. Department of Homeland Security;

James    McHenry,    in   his       official      capacity    as   Director       of   the

Executive Office for Immigration Review; John P. Sanders, in his

official capacity as Acting Commissioner of U.S. Customs and

Border Protection; U.S. Citizenship and Immigration Services;

U.S. Customs and Border Protection; U.S. Department of Justice;

and U.S. Department of Homeland Security.

        The respondents (plaintiffs-appellees below) are East Bay

Sanctuary    Covenant,         Al   Otro    Lado,     Innovation       Law    Lab,     and

Central American Resource Center in Los Angeles.




                                            (I)


                                                                              '+6,)5
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 522 of 1770


                                   II

                         RELATED PROCEEDINGS

     United States District Court (N.D. Cal.):

          East Bay Sanctuary Covenant v. Barr, No. 19-cv-4073

          (July 24, 2019)

     United States Court of Appeals (9th Cir.):

          East   Bay   Sanctuary   Covenant    v.   Barr,   No.   19-16487

          (Aug. 16, 2019)




                                     



                                                                  '+6,)5
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 523 of 1770



                IN THE SUPREME COURT OF THE UNITED STATES

                                _______________

                                  No. 19A-______

       WILLIAM P. BARR, ATTORNEY GENERAL OF THE UNITED STATES,
                          ET AL., APPLICANTS

                                        v.

                   EAST BAY SANCTUARY COVENANT, ET AL.
                             _______________

                  APPLICATION FOR A STAY PENDING APPEAL
                  TO THE UNITED STATES COURT OF APPEALS
                    FOR THE NINTH CIRCUIT AND PENDING
                    FURTHER PROCEEDINGS IN THIS COURT
                             _______________


       Pursuant to Rule 23 of the Rules of this Court and the All

Writs Act, 28 U.S.C. 1651, the Solicitor General, on behalf of

applicants      William    P.   Barr,   Attorney       General     of   the     United

States,    et    al.,     respectfully       applies    for    a    stay       of   the

injunction issued by the United States District Court for the

Northern     District     of    California,     pending       consideration         and

disposition of the government’s appeal from that injunction to

the United States Court of Appeals for the Ninth Circuit and, if

necessary, pending the filing and disposition of a petition for

a writ of certiorari and any further proceedings in this Court.

       The United States has experienced an unprecedented surge in

the number of aliens who enter the country unlawfully across the

southern border and, if apprehended, claim asylum and remain in

the   country    while    their    claims    are   adjudicated,         with    little




                                                                           '+6,)5

       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 524 of 1770


                                            2

prospect      of        obtaining    that        discretionary    relief.           The

Departments        of    Justice    and     Homeland       Security   have      express

statutory     authority       to    establish      “additional    limitations       and

conditions, consistent with [the asylum statute], under which an

alien shall be ineligible for asylum.”                     8 U.S.C. 1158(b)(2)(C).

Exercising     that      authority,    the       Departments   issued     an    interim

final rule denying asylum to certain aliens who seek asylum in

the United States without having sought protection in a third

country through which they traveled and where such protection

was available.            The rule thus screens out asylum seekers who

declined to request protection at the first opportunity.

        The   rule        serves    important        public    purposes.           Most

importantly, it alleviates a crushing burden on the U.S. asylum

system by prioritizing asylum seekers who most need asylum in

the United States.          The rule also screens out asylum claims that

are less likely to be meritorious by denying asylum to aliens

who refused to seek protection in third countries en route to

the southern border.           In turn, the rule deters aliens without a

genuine need for asylum from making the arduous and potentially

dangerous journey from Central America to the United States.

The risks of that journey and human smuggling threaten harm to

many     aliens,    including       children.        The    Departments      therefore

adopted a rule that encourages asylum-seekers to present their

claims in the first safe country in which they arrive.                             That




                                                                              '+6,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 525 of 1770


                                         3

rule,    which   is   similar   to   a       requirement   in   effect       in   the

European Union, complements restrictions that Congress already

imposed upon other asylum seekers who have elsewhere to turn.

        Respondents -- four organizations that serve aliens -- sued

to enjoin the rule.        No respondent is actually subject to the

rule.     Yet the district court granted their request and issued a

universal injunction barring enforcement of the rule as to any

persons anywhere in the United States -- even though another

district     court    entertaining       a    challenge    to   the     rule      had

previously sided with the government.                 App., infra, 19a-63a.

The government appealed to the Ninth Circuit and sought a stay

of the injunction pending appeal.               The court of appeals denied

the stay insofar as the injunction operates within the Ninth

Circuit, but granted the stay insofar as the injunction operates

outside the Ninth Circuit.       Id. at 1a-9a.         The court stated that

the district court retained jurisdiction to further develop the

record and to re-extend the injunction beyond the Ninth Circuit.

        The injunction now in effect is deeply flawed and should be

stayed pending appeal and pending any further proceedings in

this Court.      All of the relevant factors support a stay.

        First, if the Ninth Circuit upholds the injunction, there

is   a    reasonable    probability          that   this   Court      will     grant

certiorari.      The injunction prohibits the Executive Branch from

implementing an interim final rule adopted to address an ongoing




                                                                        '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 526 of 1770


                                                  4

crisis at the southern border, with significant implications for

ongoing diplomatic negotiations and foreign relations.

        Second, there is more than a fair prospect that the Court

will     vacate        the        injunction.           As    an    initial        matter,       the

injunction was entered at the behest of organizations that do

not     even         have     a     judicially         cognizable          interest         in   its

application to individual aliens.                        Moreover, the Ninth Circuit

denied a full stay solely on the ground that the Departments

likely should not have issued the rule as an interim final rule,

without      advance          notice       and     comment.            The     Administrative

Procedure Act (APA), however, allows an agency to issue a rule

without     notice-and-comment              procedures        if     the    rule    involves       a

“foreign        affairs       function      of    the    United       States.”          5    U.S.C.

553(a)(1).           The rule at hand plainly involves a foreign affairs

function        of    the    United     States:          It    requires       aliens        seeking

asylum in the United States to take certain steps in foreign

countries, in order to protect the integrity of the U.S.-Mexico

border     and        to     facilitate          ongoing      diplomatic       negotiations.

Separately, the APA allows an agency to issue a rule without

notice and comment for good cause.                            The Departments explained

that delaying effectiveness of the rule may prompt an additional

surge      of        asylum        seekers,       further          burdening       an       already

overwhelmed          asylum       system   and     further         undermining      the      United

States’ position in ongoing diplomatic negotiations.




                                                                                       '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 527 of 1770


                                         5

     The   district    court     (though      not    the   Ninth       Circuit)     also

concluded that that the rule exceeds the Departments’ statutory

authority and that the rule is arbitrary and capricious.                          Those

conclusions are also erroneous.               Consistent with its conferral

of broad discretion to grant or deny asylum, the asylum statute

expressly authorizes the Departments to adopt new categorical

bars to asylum, and the bar adopted here is consistent with the

asylum statute’s other provisions.                  And the Departments amply

explained the reasoning underlying the adoption of the bar.

     Third,    the    balance     of    equities       favors      a     stay.       The

injunction impairs the security of our border, perpetuates a

crushing   burden     on   our   asylum       system,      and    impedes        ongoing

diplomatic     negotiations.           At     the     same       time,     respondent

organizations have no cognizable interest in the grant or denial

of asylum to individual aliens, much less equities that could

outweigh the interests served by the rule.                   As for the aliens

the rule covers, it denies them a purely discretionary benefit,

and it allows them to seek other forms of protection, including

withholding    of    removal     in     the    United      States        and     refugee

protection in safe third countries.                 The vast majority of those

aliens’ claims would be unlikely to succeed in the end, but

processing those claims severely strains our asylum system.

     At a minimum, the injunction is vastly overbroad.                               The

injunction’s    circuit-wide          sweep    --     preventing         the     rule’s




                                                                              '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 528 of 1770


                                       6

application to all aliens in the Ninth Circuit -- violates the

well-settled      rule   that   injunctive    relief   must   be   limited   to

redressing    a   plaintiff’s    own   injuries,   and   unduly    interferes

with the Executive’s authority to establish immigration policy.

The Court should, at the very least, stay the injunction to the

extent that it goes beyond remedying the alleged injury to any

specific aliens respondents identify as actual clients in the

United States subject to the rule.

                                  STATEMENT

     1.      Asylum is a form of discretionary relief under the

Immigration and Nationality Act (INA), 8 U.S.C. 1101 et seq.

See 8 U.S.C. 1158.          As a general matter, asylum protects an

alien from removal, creates a path to lawful permanent residence

and U.S. citizenship, enables the alien to receive authorization

to work, and enables the alien’s family members to seek lawful

immigration status derivatively.           See 8 U.S.C. 1158-1159.

     In order to obtain asylum, an alien generally must clear

three hurdles.      First, the alien must show that he qualifies as

a “refugee” -- i.e., that he is unable or unwilling to return to

his home country “because of persecution or a well-founded fear

of persecution on account of [a protected belief or trait].”                  8

U.S.C. 1101(42) and 1158(b)(1)(A).            Second, the alien must show

that he is not subject to an exception or mandatory bar that

precludes the alien from applying for asylum or the government




                                                                    '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 529 of 1770


                                           7

from granting it.         8 U.S.C. 1158(a)(2) and (b)(2).                    Third, the

alien must demonstrate that he merits a favorable exercise of

the discretion to grant asylum.                See 8 U.S.C. 1158(b)(1)(A).

     The INA denies asylum to certain aliens -- for example,

aliens who have themselves engaged in persecution and certain

aliens     who     have   committed    serious           crimes.       See    8     U.S.C.

1158(b)(2)(A).       The INA also provides that an alien may not even

apply for asylum if he may be removed to a safe third country

pursuant     to      an    international            agreement,      see      8      U.S.C.

1158(a)(2)(A), and that the government may not grant asylum to

an alien who has been firmly resettled in another country before

arriving in the United States, see 8 U.S.C. 1158(b)(2)(A)(vi).

     Consistent       with   its   vesting         of    broad    discretion       in   the

Executive     in    determining      whether        to    grant    asylum,        the   INA

provides that the Attorney General and Secretary of Homeland

Security “may by regulation establish additional limitations and

conditions, consistent with [Section 1158], under which an alien

shall be ineligible for asylum.”                   8 U.S.C. 1158(b)(2)(C); see 6

U.S.C. 552(d); 8 U.S.C. 1103(a)(1).                     Previous Attorneys General

and Secretaries have invoked that authority to establish bars

beyond those required by the statute itself.                       See, e.g., Asylum

Procedures, 65 Fed. Reg. 76,121, 76,126 (Dec. 6, 2000) (denying

asylum to applicants who can safely relocate within their home

countries);      Aliens    Subject    to       a   Bar    on   Entry   Under       Certain




                                                                                '+6,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 530 of 1770


                                                 8

Presidential Proclamations, 83 Fed. Reg. 55,934 (Nov. 9, 2018)

(denying asylum to applicants subject to certain presidential

proclamations).

        2.     a.        On July 16, 2019, the Departments of Justice and

Homeland       Security      jointly       issued         an    interim     final   rule   that

establishes         an    additional       bar       to   the       discretionary    grant   of

asylum.        See Asylum Eligibility and Procedural Modifications, 84

Fed. Reg. 33,829.            In general, that bar applies to any alien who

(1)   arrives        in    the     United    States            across     the   southern    land

border, (2) has transited through a third country en route from

his home country to the United States, and (3) has failed to

apply    for     protection         from    persecution              or   torture   that     was

available in at least one third country through which the alien

transited.       Id. at 33,835, 33,843.

        The bar, however, is limited in multiple respects.                                First,

it does not apply where “[t]he only countries through which the

alien        transited”      are     not    parties            to    certain    international

treaties (making refugee protection unavailable there).                               84 Fed.

Reg. at 33,843.            Second, the bar does not apply where the alien

applied for protection from persecution or torture in a third

country,       but       “received    a     final         judgment        denying   the    alien

protection in such country.”                     Ibid.          Third, the rule makes an

exception to the bar for certain victims of human trafficking.

Ibid.        Fourth, the bar is prospective; it applies only to aliens




                                                                                    '+6,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 531 of 1770


                                            9

who enter, attempt to enter, or arrive in the United States on

or after the date of the rule’s adoption.                           Ibid.     Finally, the

bar   covers       only   asylum;    it    does       not    affect    eligibility       for

withholding or deferral of removal.                   Id. at 33,830.

       b.        In adopting the rule, the Departments explained the

policy judgment underlying the third-country transit bar.                                   At

the outset, the Departments explained that “[t]he United States

has experienced an overwhelming surge in the number of non-

Mexican aliens crossing the southern border and seeking asylum.”

84 Fed. Reg. at 33,840.              For example, the proportion of aliens

subject      to    expedited    removal         who    had    been     referred       for    a

credible-fear interview (a step in the process of seeking asylum

for certain aliens) had “jumped from approximately 5 percent” a

decade ago “to above 40 percent” now.                         Id. at 33,830-33,831.

And “[i]mmigration courts received over 162,000 asylum [claims]

in FY 2018, a 270 percent increase from five years earlier.”

Id.   at     33,838.      The   Departments           pointed       out,    however,    that

“[o]nly      a    small   minority    of    these       individuals           * * *      are

ultimately granted asylum.”            Id. at 33,831.

       The       Departments    explained        that        this     surge    in     border

crossings and (usually meritless) asylum claims has placed an

“extraordinary” “strain on the nation’s immigration system.”                                84

Fed. Reg. at 33,831.             The “large influx” has “consume[d] an

inordinate amount of resources” of the Department of Homeland




                                                                                '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 532 of 1770


                                           10

Security, which must “surveil, apprehend, screen, and process

the aliens who enter the country,” “detain many aliens pending

further     proceedings,”      and       “represent          the     United         States     in

immigration      court    proceedings.”              Ibid.         The    surge        has    also

“consume[d] substantial resources” at the Department of Justice,

whose     immigration      judges    adjudicate            asylum    claims         and      whose

officials     prosecute     aliens       who       violate    federal         criminal        law.

Ibid.      For example, the Department of Justice now has “[m]ore

than      436,000”       pending     cases           that      “include           an        asylum

application.”         Ibid.        The    strain          “extends       to   the      judicial

system,” which must handle requests to review denials of asylum

claims, and which “can take years” to reach “[f]inal disposition

of asylum claims, even those that lack merit.”                           Ibid.

        Against that backdrop, the Departments explained that the

third-country transit bar serves several purposes.                                  First, it

helps “alleviate the strain on the U.S. immigration system” by

“prioritizing” the applicants “who need [asylum] most” and “de-

prioritizing” other applicants.                    84 Fed. Reg. at 33,831, 33,839-

33,840.        Applicants     who    cannot          apply     for       asylum      in      third

countries     while   en    route    to    the        United       States      --      or    whose

applications third countries have rejected -- have “nowhere else

to turn,” “have no other option,” and “have no alternative to

U.S.-based     asylum     relief.”        Id.        at    33,831,       33,834      (citation

omitted).      In contrast, applicants covered by the bar do “have




                                                                                      '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 533 of 1770


                                              11

[an] alternative country where they can escape persecution or

torture.”         Id.    at   33,840.         Put     simply,      the    rule    “speed[s]

relief” to applicants who most need asylum here, and at the same

time “mitigates the strain on the country’s immigration system”

by denying relief to others.                 Id. at 33,831, 33,839-33,840.

        Second,    the    third-country            transit    bar   helps       screen    out

(and,      ultimately,          deter)        “meritless        asylum       claims”       by

“restricting the claims of aliens who, while ostensibly fleeing

persecution,       chose      not       to   seek    protection      at    the     earliest

possible opportunity.”              84 Fed. Reg. at 33,831, 33,839.                       “An

alien’s     decision      not      to    apply      for    protection      at    the   first

available opportunity, and instead wait for the most preferred

destination of the United States, raises questions about the

validity and urgency of the alien’s claim.”                         Id. at 33,839.        It

is “reasonable to question” whether such aliens “genuinely fear

persecution or torture, or are simply economic migrants.”                              Ibid.

The Departments determined that it was “justified” to address

that issue through “a new categorical asylum bar” -- rather than

through consideration of the failure to apply for asylum in a

third country as “just one of many factors” when adjudicating an

individual claim -- in light of “the increased numbers                                 * * *

of asylum claims in recent years.”                   Id. at 33,839 n.8.

        Third, the third-country transit bar helps protect children

from     the   dangers        of    migration         to     the    United       States    by




                                                                                 '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 534 of 1770


                                           12

encouraging aliens to seek asylum at the first opportunity.                              The

journey from Central America to the United States is “long and

arduous,”    and   it    “brings    with        it   a    great    risk    of    harm”    to

children.    84 Fed. Reg. at 33,838.                 That risk “could be relieved

if individuals were to more readily avail themselves of legal

protection from persecution in a third country closer to the

child’s country of origin.”          Ibid.

     Fourth, the bar “seeks to curtail the humanitarian crisis

created by human smugglers bringing men, women, and children

across the southern border.”             84 Fed. Reg. at 33,840.                  The bar

accomplishes that objective “[b]y reducing a central incentive

for aliens without a genuine need for asylum to cross the border

-- the hope of a lengthy asylum process that will enable them to

remain in the United States for years despite their statutory

ineligibility for relief.”          Ibid.

     Finally,      the    rule     “will        facilitate        ongoing       diplomatic

negotiations    with     Mexico    and     the       Northern     Triangle       Countries

[i.e.,   Guatemala,       Honduras,        and       El    Salvador]”           regarding

proposals    for    “reduc[ing]      the        flow”      of     aliens    from    those

countries to the United States and for “encourag[ing] aliens to

seek protection at the safest and earliest point of transit

possible.”     84 Fed. Reg. at 33,840, 33,842.                     The rule puts the

United States in a “better [negotiating] position” by improving

the United States’ ability to curtail the flow of aliens across




                                                                                '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 535 of 1770


                                           13

the southern border.           Id. at 33,831.           In addition, by channeling

asylum claims to countries the aliens first enter, the rule

encourages foreign countries to “partner” with the United States

and to shoulder their share of the burdens of mass migration.

Id. at 33,842 (citation omitted).                       Indeed, the administrative

record before the Departments showed that, in the past, the

United     States      has    successfully           relied    on      its    immigration

initiatives when negotiating agreements with foreign countries.

For example, earlier this year, the United States relied on

another immigration measure, the Migration Protection Protocols,

when    negotiating      an    agreement        under    which      “Mexico    will    take

unprecedented steps to increase enforcement to curb irregular

migration”       and   “to    dismantle    human        smuggling      and    trafficking

organizations.”        A.R. 24; see A.R. 45-50, 138-139, 231-232, 533-

557, 635-637, 676, 698.           In short, the rule “will strengthen the

ability     of   the   United     States        to   address     the    crisis    at    the

southern     border     and    therefore         facilitate      the     likelihood      of

success in future negotiations.”                84 Fed. Reg. at 33,842.

        The Departments also observed that the rule “is in keeping

with the efforts of other liberal democracies to prevent forum-

shopping by directing asylum-seekers to present their claims in

the first safe country in which they arrive.”                          84 Fed. Reg. at

33,840.      For example, under a regulation of the European Union,

an applicant for asylum must ordinarily present his application




                                                                                '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 536 of 1770


                                                14

to the state of first safe entry, and may be transferred back to

that state if he fails to do so.                      Ibid.     The United Nations High

Commissioner            for   Refugees    has        praised    that       protocol       for   its

“commendable efforts to share and allocate the burden of review

of refugee and asylum claims.”                  Ibid. (citation omitted).

        c.        The    Departments      promulgated          the   rule     as    an    interim

final rule, without advance notice and comment.                                 They invoked

the exception to notice-and-comment procedures for rules that

involve       a    “foreign      affairs     function          of    the    United       States.”

5 U.S.C.       553(a)(1).          They    noted       that     “[t]he       flow    of    aliens

across the southern border, unlawfully or without appropriate

travel       documents,        directly    implicates          the    foreign       policy      and

national security interests of the United States.”                                 84 Fed. Reg.

at 33,841.          And they explained that ongoing negotiations “would

be disrupted” by an additional surge of migrants in response to

a proposed rule.              Id. at 33,842.

        The Departments also invoked the good-cause exception to

notice-and-comment procedures, under which an agency may forgo

notice and comment “when the agency for good cause finds                                    * * *

that     notice         and   public   procedure         thereon       are    impracticable,

unnecessary, or contrary to the public interest.”                                        5 U.S.C.

553(b)(3)(B).            They explained that “immediate implementation of

[the] rule is essential to avoid a surge of aliens who would

have strong incentives to seek to cross the border” while the




                                                                                        '+6,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 537 of 1770


                                            15

notice-and-comment process remains ongoing.                              84 Fed. Reg. at

33,841.         They observed that “smugglers encourage migrants to

enter the United States based on changes in U.S. immigration

policy,” and that, “[i]f this rule were published for notice and

comment       before     becoming    effective,            ‘smugglers       might         * * *

communicate       the    Rule’s      potentially           relevant       change     in    U.S.

immigration       policy,    albeit       in       non-technical          terms.’”        Ibid.

(citation omitted).          The resulting “additional surge of aliens,”

they concluded, “would be destabilizing to the region, as well

as to the U.S. immigration system.”                      Ibid.

        3.     Respondents, four organizations that provide services

to    aliens,     challenged      the     rule      in    the     Northern    District       of

California.          The district court entered a preliminary injunction

against enforcement of the rule.                    App., infra, 19a-63a.              First,

the     court    concluded       that     respondents            have     raised     “serious

questions”       regarding     the      government’s         invocation       of     foreign-

affairs        and      good-cause        exceptions             to     notice-and-comment

procedures.          Id. at 48a.        Second, the court concluded that the

rule likely conflicted with the express statutory bars to asylum

for aliens “who may be removed to a ‘safe third country’” and

aliens who are “firmly resettled in another country prior to

arriving in the United States.”                     Id. at 19a-20a.           Finally, the

court        concluded    that      the    rule       was        likely     arbitrary      and

capricious because the government had neither shown that asylum




                                                                                    '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 538 of 1770


                                             16

was “sufficiently available” in third countries nor explained

why “the failure to seek asylum in a third country is so damning

standing alone that the government can reasonably disregard any

alternative reasons why an applicant may have failed to seek

asylum in that country.”              Id. at 51a.

        The       district    court      ordered      the    entry        of   “a    nationwide

injunction,”          App.,    infra,      63a       --    even    though,      a    few     hours

earlier, another district court entertaining a challenge to the

rule had sided with the government and had refused to award any

preliminary relief (nationwide or otherwise) against the rule,

see Capital Area Immigrants’ Rights Coalition v. Trump, No. 19-

2117,    2019       WL    3436501     (D.D.C.        July    24,    2019)      (CAIR).          The

government filed a notice of appeal and moved for a stay of the

injunction pending appeal, but the district court denied the

government’s motion.              App., infra, 14a-18a.

        4.        The government renewed its motion for a stay pending

appeal       in    the   Ninth    Circuit.           See    App.,    infra,         1a-13a.       A

motions       panel      denied    the    motion      for    a     stay    “insofar        as   the

injunction applies within the Ninth Circuit,” reasoning that the

government had not shown a likelihood of success on the merits

with respect to its invocation of the good-cause and foreign-

affairs exceptions to notice-and-comment procedures.                                 Id. at 3a;

see id. at 2a-3a.             The Ninth Circuit stated that the good-cause

exception          “‘should      be   interpreted           narrowly’”         and    that      the




                                                                                      '+6,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 539 of 1770


                                            17

foreign-affairs exception “requires showing that ordinary public

noticing       would     ‘provoke     definitely            undesirable           international

consequences.’”           Ibid. (citation omitted).                      In light of that

conclusion, the Ninth Circuit expressly declined to reach the

district       court’s        alternative           determinations           that       the     rule

exceeded the government’s statutory authority and that the rule

was arbitrary and capricious.               See id. at 3a n.3.

        A    majority    of     the   motions         panel,      however,            granted    the

motion for a stay “insofar as the injunction applies outside the

Ninth       Circuit.”         App.,   infra,         3a.     It    explained            that    “the

nationwide      scope     of    the   injunction            is    not    supported         by    the

record,”       that     the    district     court          “failed      to     undertake        the

analysis necessary before granting such broad relief,” and that

the   district        court     “failed    to        discuss      whether         a    nationwide

injunction is necessary to remedy [respondents’] alleged harm.”

Id. at 3a-5a & n.4.              But the panel stated that, “[w]hile this

appeal       proceeds,    the     district          court    retains         jurisdiction        to

further       develop     the     record        in     support          of    a       preliminary

injunction extending beyond the Ninth Circuit.”                              Id. at 8a-9a.

        Judge Tashima concurred in part and dissented in part.                                   He

would have denied the motion for a stay in its entirety and

allowed the district court’s injunction to remain in effect even

outside the Ninth Circuit.             See App., infra, 10a-13a.




                                                                                        '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 540 of 1770


                                   18

     5.   After the Ninth Circuit’s ruling, respondents filed a

“Motion   to   Consider   Supplemental        Evidence     and   Restore   the

Nationwide Scope of the Injunction” in the district court.                   D.

Ct. Doc. 57 (Aug. 19, 2019).      The district court ordered further

briefing on “the issuance of a nationwide injunction” and set

the matter for a hearing on September 5, 2019.               D. Ct. Doc. 59,

at 1 (Aug. 19, 2019).

                                ARGUMENT

     Under Rule 23 of the Rules of this Court and the All Writs

Act, 28 U.S.C. 1651, a single Justice or the Court may stay a

district-court order pending appeal to a court of appeals.                 See,

e.g., Trump v. International Refugee Assistance Project, 137 S.

Ct. 2080 (2017) (per curiam) (IRAP); see also San Diegans for

the Mt. Soledad Nat’l War Mem’l v. Paulson, 548 U.S. 1301, 1302

(2006) (Kennedy, J., in chambers) (stay factors).                Here, all of

the relevant factors strongly favor a stay.                First, this Court

would likely grant certiorari if the court of appeals affirms a

nationwide (or even circuitwide) injunction against the rule.

Second, respondents have no judicially cognizable interest in

challenging the rule in the first place, and in any event the

rule is a procedurally and substantively lawful exercise of the

Departments’   express    statutory       authority   to   place   additional

limitations on asylum.      Third, there is direct and irreparable

injury to the interests of the government and the public but not




                                                                   '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 541 of 1770


                                                   19

respondents.           At a minimum, the injunction sweeps too broadly

and should be stayed to the extent it goes beyond remedying

injuries to specific aliens that respondents identify as actual

clients in the United States subject to the rule.

        1.   A       stay       is   warranted          because,     if     the    Ninth    Circuit

affirms the injunction, at least “four Justices” would likely

“‘vote to grant certiorari.’”                           San Diegans, 548 U.S. at 1302

(Kennedy,        J.,       in    chambers)       (citation           omitted).            The     rule

enjoined        by     the       district     court           serves      important        national

purposes.            The    rule     seeks    to        protect      “the    integrity      of     our

borders” and to “alleviate” an “extraordinary,” “extreme,” and

“unsustainable” “strain on the nation’s immigration system.”                                       84

Fed.     Reg.     at       33,831,      33,838,          33,840.          It      also    seeks     to

ameliorate a “humanitarian crisis” by discouraging aliens from

making long and dangerous journeys to the United States and by

discouraging human smuggling.                           Id. at 33,831.             Moreover, the

rule is part of a coordinated and ongoing diplomatic effort

regarding       the        recent     surge    in        migration          from    the    Northern

Triangle countries.                  The rule explains that the third-country

transit bar “will facilitate ongoing diplomatic negotiations.”

Id. at 33,840.             Whether the rule is lawful is thus a question of

exceptional importance -- especially in light of the “dramatic

increase”        in    illegal         entries          and    the     “sharp       increase”       in

corresponding asylum claims in recent years.                                See id. at 33,830.




                                                                                          '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 542 of 1770


                                                   20

         Under these circumstances, this Court’s review of a court

of appeals decision affirming the injunction would plainly be

warranted.            Indeed,         this    Court         often    grants       certiorari       to

address           interference        with     executive            policies       that     address

“national security,” Department of the Navy v. Egan, 484 U.S.

518,     520       (1988),      or    with    “federal           power”    over     “the    law    of

immigration and alien status,” Arizona v. United States, 567

U.S. 387, 394 (2012).                   The district court’s injunction causes

both types of interference.

         2.       A stay is also warranted because, if the Ninth Circuit

affirms the injunction and this Court grants review, there is at

least         a   “fair    prospect”          that        this     Court    will        vacate    the

injunction.          Lucas, 486 U.S. at 1304 (Kennedy, J., in chambers).

At   a    minimum         the     Court      would        likely    narrow        the    injunction

because respondents have no basis for obtaining global relief --

or even relief that extends throughout the Ninth Circuit.

         a.       Respondent organizations’ claims fail at the outset

for procedural reasons. See D. Ct. Doc. 28 at 7 (July 19, 2019)

(raising          this     argument         but    acknowledging            contrary        circuit

precedent).              First,      Article      III      requires       the     party    invoking

federal jurisdiction to establish standing -- which means, among

other     requirements,              that    the         party    must     show    that     it    has

suffered an “invasion of a legally protected interest” that is

“concrete and particularized.”                            Gill v. Whitford, 138 S. Ct.




                                                                                          '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 543 of 1770


                                               21

1916, 1929 (2018) (citation omitted).                         A party generally “lacks

a   judicially           cognizable       interest         in     the         prosecution          or

nonprosecution of another,” Linda R.S. v. Richard D., 410 U.S.

614, 619 (1973), or in the “enforcement of the immigration laws”

against      another,      Sure-Tan,      Inc.       v.    NLRB,       467     U.S.       883,    897

(1984).           Respondent       organizations           thus        lack     a     cognizable

interest in the grant or denial of asylum to third parties.

Second, a party ordinarily may bring a challenge under the APA

only if the interest asserted is “arguably within the zone of

interests to be protected or regulated by the statute” at issue.

Clarke       v.   Sec.     Indus.       Ass’n,       479      U.S.      388.        396    (1987).

Respondent        organizations’         interests         in   doing        “business”          with

asylum-seekers,          App.,    infra,       12a,    falls      outside        the       zone    of

interests protected by the asylum statute.

        b.    The Ninth Circuit refused to grant a full stay of the

injunction on the sole ground that the government had failed to

justify its promulgation of the rule as an interim final rule.

App., infra, 2a-3a & n.3.               That conclusion was incorrect.

        First,     the    APA    makes    an    exception         to    notice-and-comment

procedures for rules that involve a “foreign affairs function of

the United States.”             5 U.S.C. ᩿553(a)(1).            That exception applies

here     because         the     rule    is         “linked     intimately            with        the

Government’s overall political agenda concerning relations with

another country.”               American Ass’n of Exps. & Imps. v. United




                                                                                         '+6,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 544 of 1770


                                            22

States,     751    F.2d      1239,   1249        (Fed.     Cir.      1985).         The   rule

addresses “[t]he flow of aliens across the southern border,” a

matter that “directly implicates the foreign policy and national

security    interests        of   the   United      States.”           84    Fed.    Reg.   at

33,841.     In addition, the Departments explained that the rule

“will facilitate ongoing diplomatic negotiations with foreign

countries     regarding       migration          issues,      including       measures      to

control the flow of aliens into the United States.”                                   Id. at

33,842.     By channeling asylum claims to foreign countries, the

rule encourages those countries to shoulder their share of the

burdens imposed by mass migration.                       The rule also gives the

United     States       immediate       leverage         in        ongoing    negotiations

regarding border security and the sharing of migration burdens.

A.R. 537-538, 635-637.

      Conversely, “negotiations would be disrupted if notice-and-

comment procedures preceded the effective date of this rule.”

84 Fed. Reg. at 33,842.              An additional surge of asylum seekers

in response to a proposed rule would “provok[e] a disturbance in

domestic politics in Mexico and the Northern Triangle countries”

and would “erod[e] the sovereign authority of the United States

to   pursue       the   negotiating       strategy            it    deems     to    be    most

appropriate       as    it    engages     its       foreign         partners.”            Ibid.

Moreover, “the longer that the effective date of the interim

rule is delayed, the greater the number of people who will pass




                                                                                   '+6,)5


      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 545 of 1770


                                      23

through third countries where they may have otherwise received

refuge and reach the U.S. border.”          Ibid.

        That analysis was well supported by the record, which shows

that the United States has in the past successfully relied on

its   immigration      initiatives   when   negotiating      agreements    with

foreign countries.        For example, earlier this year, the United

States relied on another immigration initiative, the Migration

Protection Protocols, when negotiating an agreement under which

“Mexico will take unprecedented steps to increase enforcement to

curb irregular migration” and “to dismantle human smuggling and

trafficking organizations.”          A.R. 24; see A.R. 45-50, 138-139,

231-232, 533-557, 635-637, 676, 698.

        The courts below asserted that the government had failed to

demonstrate     that    notice-and-comment      procedures     would   “provoke

definitely     undesirable       international      consequences.”        App.,

infra, 2a-3a (citation omitted); see id. at 20a.                 The statute,

however, requires no such showing.           Under its plain terms, the

government need only show that the rule involves a “foreign

affairs function of the United States,” 5 U.S.C. 553(a); it need

not further demonstrate to a court’s satisfaction that notice

and comment would cause undesirable international consequences.

In any event, the government did identify such consequences when

it explained that a delay in the implementation of the rule

would    frustrate     ongoing   negotiations    and   allow    an   additional




                                                                      '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 546 of 1770


                                              24

surge     of    asylum       seekers    before       the   rule   takes    effect.        The

courts below had no basis for second-guessing the Executive’s

assessment of those foreign-policy consequences.                           See Chicago &

S. Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111

(1948) (“[T]he Judiciary has neither aptitude, facilities nor

responsibility” for “decisions as to foreign policy.”).

        Second, the APA also allows an agency to issue an interim

final rule for “good cause.”                 5 U.S.C. 553(b)(3)(B).               Good cause

exists     when       “the    very     announcement”        of    the    rule     could   “be

expected to precipitate activity by affected parties that would

harm the public welfare.”                   Mobil Oil Corp. v. DOE, 728 F.2d

1477, 1492 (Temp. Emer. Ct. App. 1983), cert. denied, 467 U.S.

1255     (1984).         Here,    the      Departments       explained      that     advance

notice and comment could cause aliens to “surge to the border to

enter the United States before the rule took effect.”                               84 Fed.

Reg. at 33,841.           The Departments’ “experience has been that when

public        announcements          are    made      regarding         changes     in    our

immigration laws and procedures, there are dramatic increases in

the numbers of aliens who enter or attempt to enter the United

States.”       Ibid.

        The      record        bears       out       the     Departments’           concern.

Southwestern-border family-unit apprehensions are up 469% from

the same time in 2018, A.R. 223, and there has been a surge of

nearly         four     times        the     number        of     non-Mexican-national




                                                                                  '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 547 of 1770


                                              25

apprehensions from May 2018 to May 2019 (121,151 in May 2019

compared to 32,477 in May 2018).                          A.R. 119.         Numerous news

articles connect that surge to changes in immigration policy.

See A.R. 438-439 (describing how smugglers persuaded migrants to

cross the border after family separation was halted by telling

them to “hurry up before they might start doing so again”); A.R.

452-454       (indicating      that    migrants          refused    offers      to    stay   in

Mexico because their goal is to enter the United States); A.R.

663-665, 683 (indicating that Mexico faced a migrant surge when

it changed its policies).

        The    district       court    questioned          whether      potential      asylum

seekers would be aware of a proposed rule change or would change

their    behavior       in    response.       App.,        infra,    48a.       But    “[t]he

Government,         when     seeking   to     prevent          imminent     harms     in     the

context of international affairs and national security, is not

required       to    conclusively      link        all   the    pieces    in    the    puzzle

before        [the     Court]      grant[s]          weight        to     its        empirical

conclusions.”          Holder v. Humanitarian Law Project, 561 U.S. 1,

35 (2010).           And here, the Departments are plainly in the best

position to make such predictive judgments, and their judgments

were eminently reasonable (and consistent with past practice).

The district court therefore erred in second-guessing them.

        c.     The district court (but not the Ninth Circuit) also

determined that the rule is likely inconsistent with the asylum




                                                                                    '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 548 of 1770


                                                  26

statute, 8 U.S.C. 1158.                     The asylum statute makes it clear that

asylum is always a matter of executive “discretion” and never a

matter of “entitlement.”                    INS v. Cardoza-Fonseca, 480 U.S. 421,

428       n.6    (1987);      see       8   U.S.C.        1158(b)(1)(A)     (providing    that

asylum “may [be] grant[ed]” to an eligible alien).                                 The asylum

statute also makes it clear that the Executive may exercise its

discretion through categorical rules, not just through case-by-

case adjudication.                It provides that the Executive may establish

categorical “limitations and conditions” on asylum eligibility,

beyond those already set out in the statute, so long as they are

“consistent with [Section 1158].”                          8 U.S.C. 1158(b)(2)(C).         The

district court determined that the third-country transit bar was

inconsistent           with       two   statutory         provisions:       the    safe-third-

country          provision,         8 U.S.C.         1158(a)(2)(A),         and    the    firm-

resettlement bar, 8 U.S.C. 1158(b)(2)(A)(vi).                             App., infra, 39a-

45a.            The    district         court’s          analysis   was   mistaken.         The

provisions on which the district court relied merely establish

minimum statutory requirements for the discretionary grant of

asylum;         they    do    not       foreclose         the   Executive      from   imposing

additional, more stringent requirements for that benefit.

          The safe-third-country provision prohibits an alien from

even applying for asylum if the alien “may be removed, pursuant

to    a    bilateral         or    multilateral           agreement,”     to   a   safe   third

country “where the alien would have access to a full and fair




                                                                                     '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 549 of 1770


                                            27

procedure      for     determining      a   claim       to    asylum       or    equivalent

temporary protection.”            8 U.S.C. 1158(a)(2)(A).                 That provision,

by   its     terms,     denies    the   right      to    apply       for    asylum    to   a

particular category of aliens.                   It does not grant asylum to

aliens who fall outside that category, but rather leaves that

decision to the discretion of the Executive.                             It is therefore

consistent      with    the    Executive’s        imposition         of    an    additional

restriction upon the grant of asylum.

        The firm-resettlement bar prohibits granting asylum to an

alien who “was firmly resettled in another country prior to

arriving in the United States.”                    8 U.S.C. 1158(b)(2)(A)(vi).

That     provision,      again,    merely        prohibits         the    Executive    from

granting asylum to a particular category of aliens.                             It does not

require the Executive to grant asylum to aliens outside that

category.       It, too, is consistent with the imposition of an

additional restriction upon the grant of asylum.

        In   reaching    the     contrary    conclusion,           the    district    court

gave the safe-third-country provision and firm-resettlement bar

a kind of field-preemptive effect.                  Under the district court’s

approach,     those     provisions      effectively          set    out    the    exclusive

requirements relating to an asylum seeker’s efforts to obtain

relief in a third country, and they prevent the Executive Branch

from imposing additional requirements addressing that subject.

That reading of the statute is incorrect.                           The asylum statute




                                                                                 '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 550 of 1770


                                             28

expressly        authorizes       the   Executive        to   “establish        additional

limitations           and     conditions”     “by       regulation.”            8     U.S.C.

1158(b)(2)(C).              Thus, the enumerated statutory bars plainly do

not occupy the field, and the Executive enjoys broad discretion

to supplement those bars with additional limitations.                                Indeed,

this Court rejected a similar approach to the INA in Trump v.

Hawaii, 138 S. Ct. 2392 (2018).                     There, the Court determined

that the INA’s express provisions regarding the entry of aliens

“did     not     implicitly       foreclose       the    Executive       from       imposing

tighter restrictions” -- even when the Executive’s restrictions

addressed        a    subject    that   is   “similar”        to   one   that       Congress

“already touch[ed] on in the INA.”                      Id. at 2411-2412.            So also

here, the INA’s enumerated asylum bars do not foreclose the

Executive from imposing tighter bars -- even if those tighter

bars address subjects that are similar to those that Congress

already touched on in the asylum statute.

        Notably, this case differs from Trump v. East Bay Sanctuary

Covenant,        No.    18A615,    where     this   Court     declined     to       stay   an

injunction prohibiting enforcement of a different bar to asylum.

There,     the       relevant    statutory    provision       authorized        aliens     to

apply for asylum “whether or not [they arrive] at a designated

port of arrival,” 8 U.S.C. 1158(a)(1), and the relevant rule

prohibited the grant of asylum to aliens who enter the country

unlawfully, see 83 Fed. Reg. 55,934.                    In this case, by contrast,




                                                                                   '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 551 of 1770


                                               29

nothing in the asylum statute specifically grants the aliens

subject to the third-country transit bar the right to apply for

asylum -- much less the right to receive it.

        d.    Finally,       the      district       court        (but     not     the     Ninth

Circuit)      concluded       that       the   rule       was     likely    arbitrary          and

capricious.      App., infra, 50a-58a.                That, too, was incorrect.

        As explained earlier, the Attorney General and Secretary

explained      that    the        rule    serves      multiple       policy       objectives.

First, it helps “alleviate the strain on the U.S. immigration

system” by “prioritizing” the applicants who have “nowhere else

to turn” and thus “need [asylum] most,” while “de-prioritizing”

other applicants.            84 Fed. Reg. at 33,831, 33,834, 33,839-33,840

(citation      omitted).             Second,        the     rule     helps        screen       out

“meritless asylum claims” by “restricting the claims of aliens

who, while ostensibly fleeing persecution, chose not to seek

protection       at    the    earliest         possible         opportunity.”            Id.    at

33,831,      33,839.         Third,      the   rule       helps    protect       children       by

reducing the incentive for families leaving Central America to

make the “long and arduous” journey through Mexico to the United

States.       Id. at 33,838.             Fourth, the rule helps “curtail the

humanitarian crisis created by human smugglers” by “reducing a

central incentive for aliens without a genuine need for asylum

to cross the border -- the hope of a lengthy asylum process that

will    enable    them       to    remain      in   the    United        States    for     years




                                                                                   '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 552 of 1770


                                        30

despite   their     statutory     ineligibility       for   relief.”       Id.    at

33,840.     Finally, the rule “will facilitate ongoing diplomatic

negotiations with Mexico and the Northern Triangle Countries”

regarding the flow of aliens.           Ibid.

     The district court did not question the soundness of most

of that reasoning.        Indeed, the district court itself recognized

that “the Rule’s intent is to incentivize putative refugees to

seek relief at the first opportunity,” and that “[t]he agency’s

explanation as to how this exhaustion requirement serves its

stated aims is adequate.”          App., infra, 58a.          That should have

been the end of the arbitrary-and-capricious inquiry.

     The district court nevertheless concluded that the rule is

arbitrary    and    capricious    because       the   agencies   had    failed    to

explain why “the failure to seek asylum in a third country is so

damning     standing     alone   that    the     government      can    reasonably

disregard    any    alternative    reasons      why    an   applicant    may     have

failed to seek asylum in that country.”                 App., infra, 51a.         In

the rule, the Departments did not take the position that it is

impossible    for   an   applicant      to   have     alternative      reasons   for

failing to seek asylum at the first opportunity, rather that

such a decision “raises questions about the validity and urgency

of the agency’s claim and may mean that the claim is less likely

to be successful.”         84 Fed. Reg. at 33,839 (emphasis added).

The Departments decided to address that failure by adopting a




                                                                         '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 553 of 1770


                                               31

“categorical asylum bar,” not by treating that failure as “just

one     of    many    factors”      to    be        considered       in    the    course     of

adjudicating the alien’s asylum claim.                      Id. at 33,839 n.8.

        The Departments also explained why they chose a categorical

bar.     First, the third-country transit bar rests on more than a

desire to screen out meritless asylum claims.                             The bar promotes

other     objectives,      such    as     “prioritizing”           the    applicants       “who

need [asylum] most,” 84 Fed. Reg. at 33,831, 33,839-33,840, and

“reduc[ing] a central incentive for aliens without a genuine

need for asylum to cross the border -- the hope of a lengthy

asylum process that will enable them to remain in the United

States       for   years   despite        their          statutory      ineligibility       for

relief,” id. at 33,840.                  Only a categorical rule would fully

serve those purposes.              Second, even with respect to screening

out    meritless      claims,     the     Departments           explained    that    it     was

appropriate          to   adopt     a     bright-line            rule     rather     than     a

multifactor        standard   in    light           of   “the    increased       numbers”   of

asylum claims.            Id. at 33,839 n.8.                    That was a permissible

choice,       particularly        because      the        asylum     statute      explicitly

invites the use of bright-line rules by authorizing the adoption

of categorical bars to asylum.                      See 8 U.S.C. 1158(b)(2)(C); see

also Fong Hook Mak v. INS, 435 F.2d 728, 730 (2d Cir. 1970)

(Friendly, J.) (“The administrator also exercises the discretion

accorded him when          * * *     he determines certain conduct to be so




                                                                                   '+6,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 554 of 1770


                                          32

inimical   to    the    statutory     scheme       that   all   persons    who     have

engaged in it shall be ineligible for favorable consideration,

regardless of other factors.”).

      To be sure, the Departments’ selection of a categorical

rule means that some otherwise meritorious asylum claims will be

channeled to other countries.                   But the Departments reasonably

determined that the benefits of alleviating the strain on the

U.S. asylum system and of speeding asylum to those who most need

it   outweighed       the    costs   of   a      categorical    rule.       And    the

Departments’ policy choice to channel some meritorious asylum

claims   to   other     countries     was       particularly    reasonable        here,

given that the asylum statute’s purpose is not “to grant asylum

to everyone who wishes to            * * *       mov[e] to the United States,”

Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998); the United

States’ asylum system currently faces a crushing burden; and the

U.N. High Commissioner for Refugees has endorsed “efforts to

share and allocate the burden of review of refugee and asylum

claims” among multiple countries, 84 Fed. Reg. at 33,840.                          “By

second-guessing        the     [Departments’]        weighing     of      risks     and

benefits,”      the    Ninth   Circuit    improperly       “substitute[d]         [its]

judgment for that of the agenc[ies].”                Department of Commerce v.

New York, 139 S. Ct. 2551, 2571 (2019).

      The district court also concluded that the rule is flawed

because there was no basis for concluding that “asylum in Mexico




                                                                           '+6,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 555 of 1770


                                             33

is   a   feasible      alternative      to     relief         in    the     United     States.”

App., infra, 51a (citation omitted).                         That conclusion, too, is

incorrect.        First, the rule makes clear that the third-country

transit bar is inapplicable where “[t]he only countries through

which      the     alien     transited”           are       not     parties       to    certain

international treaties and thus do not have any obligation under

those      treaties     to    provide       protection             from    persecution        and

torture.      84 Fed. Reg. at 33,843.               Second, the rule’s rationales

do   not     depend     on    the     particular            details       of   the     refugee-

protection        system      in     Mexico        or        other        third      countries.

Regardless of the ease or difficulty of obtaining protection in

those countries, the very fact that an alien has not even tried

to obtain protection there suggests that the alien’s claim lacks

urgency and merit.            Third, in all events, as even the district

court’s     review     shows,      Mexico    has        a   robust        refugee-protection

system, which it is improving in conjunction with international

partners.         See App., infra, at 53a-55a (citing A.R. 306, 534,

639).      The Departments weighed the totality of the evidence and

determined that it established sufficient capacity in Mexico to

address     the    claims     of     transiting         aliens.           84   Fed.    Reg.   at

33,839-33,840.         The district court erred in second-guessing that

determination:          “it     is   for    the     political         branches,        not    the

Judiciary,        to   assess      practices       in       foreign       countries     and   to

determine national policy in light of those assessments.”                                 Munaf




                                                                                      '+6,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 556 of 1770


                                           34

v. Geren, 553 U.S. 674, 700-701 (2008).                     The district court’s

decision is particularly improper because it “pass[es] judgment

on” Mexico’s legal system “and undermine[s]” our “Government’s

ability to speak with one voice in this area.”                    Id. at 702-703.

      Last, the district court concluded that the rule is flawed

because     it    does     not   “create   an     exception      for     unaccompanied

minors.”         App., infra, 57a.         But no statute requires such an

exception.          When     unaccompanied        minors    are     to    be    treated

differently than adults for purposes of asylum, the INA says so.

E.g., 8 U.S.C. 1158(b)(3)(C).              And the Departments did consider

the specific issues posed by unaccompanied minors, 84 Fed. Reg.

at 33,839 n.7 -- as even the district court recognized, App.,

infra,     57a-58a.        The    Departments      simply       determined     that   no

exception was warranted.              Indeed, they observed that Congress

“did not exempt” unaccompanied minors from various other “bars

to   asylum      eligibility.”        84   Fed.    Reg.    at    33,839    n.7.       The

Departments’ choice was not arbitrary and capricious.

      3.      The balance of harms also favors a stay because the

injunction causes direct, irreparable injury to the government

and the public.            First, the injunction frustrates the “public

interest in effective measures to prevent the entry of illegal

aliens” at the Nation’s borders.                  United States v. Cortez, 449

U.S. 411, 421 n.4 (1981).              The United States has experienced an

“overwhelming       surge”       of   unlawful     crossings      at     the   Nation’s




                                                                              '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 557 of 1770


                                            35

southern     border.      84   Fed.        Reg.   at   33,840.     The    injunction

undermines a coordinated effort by the Executive to curtail that

surge.       Second,    the    injunction         frustrates     the   government’s

strong      interest      in      a    well-functioning          asylum      system.

“Immigration courts received over 162,000 asylum [claims] in FY

2018, a 270 percent increase from five years earlier,”                      and the

current burden is “extreme” and “unsustainable.”                   Id. at 33,831,

33,838.     Third, the injunction undermines “sensitive and weighty

interests of      * * *    foreign affairs,” Humanitarian Law Project,

561 U.S. at 33-34, by preventing the full implementation of a

rule     that    is    designed       to     “facilitate    ongoing       diplomatic

negotiations,” 84 Fed. Reg. at 33,840.

        The district court asserted that the rule harms aliens by

denying them asylum and by “deliver[ing] [them] into the hands

of their persecutors.”            App., infra, 60a (citation omitted).

That assertion is incorrect.                In the first place, asylum is a

discretionary benefit, and it ordinarily makes little sense to

describe the denial of a purely discretionary benefit as an

irreparable harm.         That is especially so when “[o]nly a small

minority” of asylum claims are meritorious to begin with.                         84

Fed. Reg. at 33,831.           In addition, the rule does not “deliver

aliens into the hands of their persecutors,” App., infra, 60a,

because aliens covered by the rule (1) retain the ability to

apply for asylum in third countries, (2) remain eligible for




                                                                          '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 558 of 1770


                                                36

asylum        in    the     United     States          if    the   third       country    denies

protection,          and     (3)     “remain       eligible”        for    other     forms    of

protection besides asylum, such as “withholding of removal” and

“deferral of removal.”               84 Fed. Reg. at 33,831, 33,843.

        The        district        court     also           concluded      that     respondent

organizations             faced    irreparable         harm    through     a    “diversion    of

resources” (respondents must now spend time and money addressing

the effects of the rule) and a “loss of funding” (fewer clients

might     pay       respondents       fees   for        assistance      with      their   asylum

applications).               App.,     infra,          59a.        Even    crediting       those

assertions and assuming that they are proper factors in the

equitable balance, the administrative inconveniences that the

district court identified plainly do not outweigh the harm that

would be imposed by “injunctive relief [that] deeply intrudes

into    the        core    concerns    of    the       executive     branch.”         Adams   v.

Vance, 570 F.2d 950, 954 (D.C. Cir. 1978).

        4.      At a minimum, a stay should be granted because the

universal injunction entered at the behest of respondents is

vastly overbroad (and remains overbroad even after the Ninth

Circuit’s partial stay).               See IRAP, 137 S. Ct. at 2088.

        a.      As a general rule, courts lack the authority to enter

universal injunctions that preclude enforcement of a law or rule

against all persons, rather than against only the plaintiffs.

First, under Article III of the Constitution, “[a] plaintiff’s




                                                                                     '+6,)5


     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 559 of 1770


                                            37

remedy must be tailored to redress the plaintiff’s particular

injury.”      Gill, 138 S. Ct. at 1934.                 Because “standing is not

dispensed     in    gross,”       “a    plaintiff     must   demonstrate      standing

separately for each form of relief sought.”                          DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 352-353 (2006) (citations omitted).

A plaintiff may have standing to challenge the application of

the rule to the plaintiff himself, but ordinarily lacks standing

to challenge its application to unrelated third parties.

        Bedrock     rules     of        equity     independently        require      that

injunctions be no broader than “necessary to provide complete

relief to the plaintiffs.”               Madsen v. Women’s Health Ctr., Inc.,

512 U.S. 753, 765 (1994) (citation omitted).                            That principle

applies with even greater force to a preliminary injunction,

which    is   an    equitable      tool     designed     merely    to    preserve    the

status quo during litigation.                University of Tex. v. Camenisch,

451 U.S. 390, 395 (1981).                Moreover, the equitable jurisdiction

of   federal       courts    is    grounded      in    historical       practice,    yet

universal injunctions are a modern invention.                       See Hawaii, 138

S. Ct. at 2425-2429 (Thomas, J., concurring).

        Finally,    universal          injunctions     create   practical     problems

for the federal courts and federal litigants.                      They “take a toll

on the federal court system -- preventing legal questions from

percolating        through    the        federal      courts,     encouraging       forum

shopping, and making every case a national emergency for the




                                                                            '+6,)5


       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 560 of 1770


                                               38

courts and for the Executive Branch.”                           Hawaii, 138 S. Ct. at

2425    (Thomas,       J.,     concurring).             They    also    allow    courts      and

parties to circumvent Federal Rule of Civil Procedure 23, which

sets     out    the    prerequisites          for       certifying      a    class   and     for

granting relief to such a class.                       And they create an inequitable

“one-way ratchet” under which a loss by the government precludes

enforcement of the challenged rule everywhere, but a victory by

the     government          does      not     preclude         other        plaintiffs      from

“run[ning] off to the 93 other districts for more bites at the

apple.”        City of Chicago v. Sessions, 888 F.3d 272, 298 (7th

Cir. 2018) (Manion, J., concurring in the judgment in part and

dissenting in part), reh’g en banc granted (No. 17-2991) (June

4, 2018), reh’g en banc vacated as moot (No. 17-2991) (Aug. 10,

2018).      This case illustrates that problem:                         The district court

here     ordered      the    entry      of    “a       nationwide      injunction,”        App.,

infra,      63a,      even      though        another         federal       district       court

entertaining a similar challenge had sided with the government

and had refused to award any preliminary relief at all, see CAIR

v. Trump, No. 19-2117, 2019 WL 3436501 (D.D.C. July 24, 2019).

        Under the principles just discussed, an injunction could be

granted,       at   most,      to    cover    specific         aliens    that    respondents

identify       as     actual        clients    in       the    United       States   who     are

otherwise subject to the rule.                     An injunction could not properly




                                                                                    '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 561 of 1770


                                            39

extend to all aliens throughout the Nation, or even all aliens

in the Ninth Circuit.

        b.    The    Ninth    Circuit      recognized         that      “[a]n    injunction

must be ‘narrowly tailored to remedy the specific harm shown.’”

App.,    infra,      4a    (citation     omitted).            And    it     observed     that

“nationwide injunctions have detrimental consequences.”                             Id. at

5a (citation omitted).              In light of those principles, the Ninth

Circuit       correctly       determined            that     the     district      court’s

“nationwide injunction” was not “justified.”                        Ibid.

        The   Ninth       Circuit    did        not,    however,        follow    its     own

reasoning to its logical conclusion -- i.e., that respondent

organizations        may     receive,      at       most,    an    injunction     that    is

tailored to their own clients.                      The court instead stayed the

injunction      “outside       the      Ninth        Circuit,”       but     allowed      the

injunction      to    remain    in    effect         “within      the   Ninth    Circuit.”

App., infra, at 3a, 6a.                 “Such a solution has no basis in

traditional equity.           On the one hand, equity confined itself to

controlling the defendant’s behavior vis-à-vis the plaintiff.

On the other hand, to protect the plaintiff, equity was willing

to enjoin acts outside [the court’s] territorial jurisdiction.

Equity acts in personam.              Geographical lines are simply not the

stopping      point.”          Samuel      L.        Bray,     Multiple      Chancellors:

Reforming the National Injunction, 131 Harv. L. Rev. 417, 422

n.19 (2017).         Respondents thus have no basis for obtaining an




                                                                                 '+6,)5


    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 562 of 1770


                                      40

injunction with respect to aliens who are not their clients --

regardless of whether those aliens are located in the Ninth

Circuit or in some other circuit.

     The   Ninth   Circuit   also    stated         that      “the   district   court

retains jurisdiction to further develop the record in support of

a preliminary injunction extending beyond the Ninth Circuit.”

App., infra, 8a-9a.      Regardless of the factual record, however,

the district court had no authority, as a matter of law, to

issue an injunction that went beyond remedying the alleged harms

to the plaintiffs in this case.                    And any broadening of the

injunction would only increase the harm to the government.

                                  CONCLUSION

     The injunction should be stayed pending appeal and, if the

Ninth Circuit affirms the injunction, pending the filing and

disposition   of   a   petition    for       a    writ   of    certiorari   and   any

further proceedings in this Court.                At a minimum, the injunction

should be stayed as to all persons other than specific aliens

that respondents identify as actual clients in the United States

subject to the rule.

     Respectfully submitted.


                                                 NOEL J. FRANCISCO
                                                   Solicitor General



AUGUST 2019




                                                                           '+6,)5


Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 563 of 1770




  Administration of William J. Clinton, 1996 / Oct. 1                                           1935

     I am pleased that the Congress dropped          quirements of sections 106 and 107 of Title
  a provision that would have made funding           1 of the United States Code with respect to
  for the nuclear waste management program           any appropriations measure of the 104th
  contingent upon congressional passage of a         Congress that is presented to me after the
  subsequent authorization bill. This language       enactment of H.J. Res. 197. I have done so
  could have led to the immediate suspension         to avoid any confusion as to my ability to act
  of ongoing work at the Yucca Mountain site.        on any form of legislation presented to me
     I am also pleased that the Congress pro-        after certification by the Committee on
  vided $45 million to the International Nu-         House Oversight of the House of Represent-
  clear Safety program, which assists nations        atives that the form is a true enrollment.
  of the former Soviet Union and Eastern Eu-            In signing this joint resolution, I express
  rope in improving the safety of Soviet-de-         no view as to whether it is necessary to waive
  signed nuclear reactors.                           the provisions of Title 1 before I exercise my
     I am disappointed that the Act cuts $93         prerogatives under Article I, section 7 of the
  million from my request for solar and renew-       Constitution where the Congress has pre-
  able energy research programs. Investments         sented to me any form of bill or resolution
  in the development of advanced renewable           it considers to be a true enrollment.
  energy technologies, which have a large po-                                 William J. Clinton
  tential export market, will create new jobs
  and reduce pollution, thereby addressing cli-      The White House,
  mate change and protecting human health            September 30, 1996.
  and the environment. I am also concerned
                                                     NOTE: H.J. Res. 197, approved September 30, was
  by the cuts in funding for DOE departmental        assigned Public Law No. 104–207. This statement
  administration and program direction in civil-     was released by the Office of the Press Secretary
  ian research and defense programs that may         on October 1.
  jeopardize the Department’s ability to per-
  form its missions and maintain its financial
  management responsibilities.                       Statement on Signing the Omnibus
     I am disappointed that the Act includes         Consolidated Appropriations Act,
  over $210 million in unrequested funds for         1997
  Corps’ construction, studies, and operation        September 30, 1996
  and maintenance programs. The Congress
  should have used these funds to restore re-           I have signed into law H.R. 3610, the fiscal
  ductions it made to other priority DOE and         year 1997 omnibus appropriations and immi-
  Corps programs, such as the Corps’ wetlands        gration reform bill.
  regulatory program.                                   This bill is good for America, and I am
                          William J. Clinton         pleased that my Administration could fashion
                                                     it with the Congress on a bipartisan basis.
  The White House,                                   It moves us further down the road toward
  September 30, 1996.                                our goal of a balanced budget while protect-
                                                     ing, not violating, the values we share as
  NOTE: H.R. 3816, approved September 30, was
  assigned Public No. 104–206. This statement was    Americans—opportunity, responsibility, and
  released by the Office of the Press Secretary on   community.
  October 1.                                            Specifically, the legislation restores need-
                                                     ed funds for education and training, the envi-
                                                     ronment, science and technology, and law
  Statement on Signing Legislation                   enforcement; fully funds my anti-drug and
  Waiving Certain Enrollment                         counter-terrorism initiatives; extends the
  Requirements                                       Brady Bill so that those who commit domes-
  September 30, 1996                                 tic violence cannot buy handguns; provides
                                                     needed resources to respond to fires in the
    Today I have signed into law House Joint         western part of the Nation and to the devas-
  Resolution 197, which waives the printing re-      tation brought by Hurricanes Fran and




                                                                                                 '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 564 of 1770




  1936                                      Oct. 1 / Administration of William J. Clinton, 1996

  Hortense; and includes landmark immigra-         am, however, disappointed the Congress did
  tion reform legislation that cracks down on      not adopt my proposal to repeal the 1995
  illegal immigration without punishing legal      salvage timber rider and restore the applica-
  immigrants.                                      tion of environmental laws to salvage logging
     The bill restores substantial sums for edu-   on Federal lands.
  cation and training, furthering my agenda of        For research and technology, the bill pro-
  life-long education to help Americans ac-        motes economic growth by continuing need-
  quire the skills they need to get good jobs      ed Federal support for advanced technology.
  in the new global economy.                       It restores funding for the Commerce De-
     It provides the funds through which Head      partment’s Advanced Technology Program,
  Start can serve an additional 50,000 disadvan-   providing resources for new grants to support
  taged young children; fulfills my request for    innovative technology companies across the
  the Goals 2000 education reform program,         Nation.
  enabling States to more quickly raise their         It also provides a sizeable increase for the
  academic standards and implement innova-         National Institutes of Health, which will en-
  tive reform; increases funding for the Safe      able NIH to expand its critical research into
  and Drug-Free Schools program, helping           new ways to treat breast cancer, AIDS, and
  States reduce violence and drug abuse in         other diseases. I am also pleased that the bill
  schools; provides most of my request for the     provides nearly $1 billion for Ryan White
  Technology Literacy Challenge Fund to help       AIDS treatment grants, including funds to
  States leverage technology funds; fulfills my    help States purchase a new class of AIDS
  request for Title 1, education for the dis-      drugs called ‘‘protease inhibitors’’ and other
  advantaged; and provides the funds to enable     life-extending medications. And the Con-
  well over a half-million young people to par-    gress also fully funded my request for the
  ticipate in the Summer Jobs program.             Department of Housing and Urban Develop-
     For college students, I am pleased that the   ment’s program that provides housing assist-
  bill fulfills my request for the largest Pell    ance for people with AIDS.
  Grant college scholarship awards in history         For law enforcement, the bill provides
  and expands the number of middle- and low-       $1.4 billion to ensure that my program to
  income students who receive aid by               put 100,000 more police on the streets of
  126,000—to 3.8 million. I am also pleased        America’s communities by the year 2000 pro-
  that the bill fully funds my Direct Lending      ceeds on schedule; with this bill, we will have
  program, enabling more students to take ad-      provided funding for 64,000 of the 100,000
  vantage of cheaper and more efficient loans.     that I called for at the start of my Administra-
     For the environment, the bill provides        tion. The bill also increases funds for Justice
  funds to support the Environmental Protec-       Department law enforcement programs, for
  tion Agency’s early implementation of two        the FBI’s crime-fighting efforts, and for new
  major new environmental laws that I signed       Federal prisons. As I had urged, the bill also
  this summer—the Safe Drinking Water Act,         extends the Brady Bill to ensure that those
  and the Pesticide and Food Safety Law. In        who commit domestic violence cannot pur-
  addition, the bill provides additional funds     chase guns. Finally, I am pleased that the
  for energy conservation and to help finish the   Congress provided a modest increase for the
  cleanup of Boston Harbor and help prevent        Legal Services Corporation, which ensures
  beach closures.                                  that those who lack the means still have ac-
     At the same time, the bill does not contain   cess to our legal system.
  any of the riders that would have affected          I am also pleased that the bill provides a
  management of the Tongass National Forest        $1.4 billion increase in funding for anti-drug
  in Alaska, national Native American tribal       programs. It doubles funding for Drug
  rights, the Interior Department’s manage-        Courts, increases funds for drug interdiction
  ment of subsistence fishing in Alaska, long-     efforts by the Defense, Transportation, and
  term management of the Elwha Dam in              Treasury Departments, and provides the re-
  Washington State, and the issuance of emer-      sources to expand the Drug Enforcement
  gency-efficiency standards for appliances. I     Administration’s domestic efforts along the




                                                                                              '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 565 of 1770




  Administration of William J. Clinton, 1996 / Oct. 1                                        1937

  Southwest border and elsewhere. The bill         and reduces them in the future. I continue
  also includes strong language about drug         to believe that my long-range plan is more
  testing that my Administration had proposed,     rational. It provides sufficient funds now
  requiring that localities have drug-testing      while increasing them at the turn of the cen-
  programs in place for their prisoners and pa-    tury when new technologies will become
  rolees in order to qualify for State and local   available.
  prison grants. And it includes funding for the      I am pleased that the Congress has pro-
  drug testing of Federal, State, and local        vided the minimum acceptable levels for cer-
  arrestees.                                       tain key international affairs programs, such
     For counterterrorism, the bill funds my re-   as the U.S. contribution to the International
  quest for over $1.1 billion to fight terrorism   Development Association and the Korean
  and to improve aviation security and safety.     Peninsula Energy Development Organiza-
  It enables the Justice and Treasury Depart-      tion and for international peacekeeping oper-
  ments to better investigate and prosecute ter-   ations and arrears. I also commend the Con-
  rorist acts, and it provides funds to imple-     gress for providing at least a modest increase
  ment the recommendations of Vice President       in funding international family planning pro-
  Gore’s Commission on Aviation Safety and         grams and for dropping misguided Mexico
  Security and the Federal Aviation Adminis-       City restrictions, and for funding bilateral
  tration’s recent 90-day safety review. These     economic assistance without rescinding
  funds will enable us to hire 300 more aviation   prior-year appropriations. In addition, the
  security personnel, deploy new explosive de-     Congress has facilitated the Middle East
  tection teams, and buy high-technology           peace process by authorizing U.S. participa-
  bomb detection equipment to screen lug-          tion in the Middle East Development Bank.
  gage. The bill also gives my Administration      Nevertheless, I must note that the overall
  the authority to study the use of taggants in    funding level for international affairs pro-
  black and smokeless powder; taggant tech-        grams is well below what we need to assure
  nology holds the promise of allowing the de-     that we can achieve our foreign policy objec-
  tection and identification of explosives mate-   tives.
  rial.                                               This bill, however, does more than fund
     I hereby designate as an emergency re-        major portions of the Government for the
  quirement, as the Congress has already done,     next fiscal year. It also includes landmark im-
  the $122.6 million in fiscal 1996 funds and      migration reform legislation that builds on
  the $230.68 million in fiscal 1997 funds for     our progress of the last 3 years. It strengthens
  the Defense Department for antiterrorism,        the rule of law by cracking down on illegal
  counterterrorism, and security enhancement       immigration at the border, in the workplace,
  programs in this Act, pursuant to section        and in the criminal justice system—without
  251(b)(2)(D)(I) of the Balanced Budget and       punishing those living in the United States
  Emergency Deficit Control Act of 1985, as        legally.
  amended.                                            Specifically, the bill requires the sponsors
     This bill also funds the Nation’s defense     of legal immigrants to take added respon-
  program for another year; it fully funds my      sibility for their well-being. And it does not
  defense antiterrorism and counter-narcotics      include the so-called Gallegly amendment,
  efforts as well as the Cooperative Threat Re-    which I strongly opposed and which would
  duction program, and at my insistence it pro-    have allowed States to refuse to educate the
  vides a substantial amount of the funding for    children of illegal immigrants. At my insist-
  my dual-use technology program. But it also      ence the bill does not include the proposed
  provides about $9 billion more than I pro-       onerous provisions against legal immigrants,
  posed for defense, including a substantial       which would have gone beyond the welfare
  amount for weapons that are not even in the      reform law.
  Defense Department’s future plans and were          I am pleased that the Congress provided
  not requested by the service chiefs. This bill   7 additional months of food assistance for
  is part of a plan by the majority in the Con-    needy immigrants, including benefits for
  gress that adds funds for investments now        many elderly and children. This step will pro-




                                                                                              '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 566 of 1770




  1938                                        Oct. 1 / Administration of William J. Clinton, 1996

  vide some help to individuals and States in         stay on for years after they can retire, so
  preparing for the dramatic restriction of ac-       buyouts will serve as an incentive for them
  cess to benefits that legal immigrants will         to leave. Buyouts are an important tool to
  face under the welfare reform bill.                 help Federal managers downsize their agen-
     I am, however, extremely concerned about         cies as we continue to move toward a bal-
  a provision in this bill that could lead to the     anced budget—without relying solely on re-
  Federal Government waiving the Endan-               ductions-in-force (RIFs).
  gered Species Act and the National Environ-            I am disappointed that one of my prior-
  mental Policy Act in order to expeditiously         ities—a ban on physician ‘‘gag rules’’—was
  construct physical barriers and roads on the        not included. Several States have passed
  U.S. border. I know the Attorney General            similar legislation to ensure that doctors have
  shares my commitment to those important             the freedom to inform their patients of the
  environmental laws and will make every ef-          full range of medical treatment options, and
  fort, in consultation with environmental            I am disappointed that the Congress was not
  agencies, to implement the immigration law          able to reach agreement on this measure.
  in compliance with those environmental laws.           Nevertheless, this bill is good for America.
  I am also concerned about a provision that          As I have said, it moves us down the path
  imposes a new ‘‘intent requirement’’ in unfair      toward a balanced budget while protecting
  immigration-related employment cases that           our values. It provides the needed resources
  could place hardships on some U.S. citizens         to fight domestic and international terrorism.
  and permanent residents. I have asked the           And it cracks down on illegal immigration
  Attorney General to take steps to alleviate         while protecting legal immigrants.
  any potential discrimination that this provi-          I am pleased to sign it.
  sion causes against U.S. citizens and author-                                William J. Clinton
  ized workers—particularly Hispanics and
  Asian-Americans who, by their appearance or         The White House,
  accent, may appear to be foreign. Finally, I        September 30, 1996.
  will seek to correct provisions in this bill that
                                                      NOTE: H.R. 3610, approved September 30, was
  are inconsistent with international principles      assigned Public Law No. 104–208. This statement
  of refugee protection, including the imposi-        was released by the Office of the Press Secretary
  tion of rigid deadlines for asylum applica-         on October 1.
  tions.
     The bill also makes important changes in
  the Nation’s banking laws. It assures the con-      Message to the Senate Transmitting
  tinued soundness of the bank and thrift de-         the Inter-American Convention on
  posit insurance system, and it includes sig-        Serving Criminal Sentences Abroad
  nificant regulatory relief for financial institu-   September 30, 1996
  tions. At my insistence, the bill does not
  erode the protection of consumers and com-          To the Senate of the United States:
  munities.                                              With a view to receiving the advice and
     I commend Senators Baucus and Binga-             consent of the Senate to ratification, I trans-
  man for raising the awareness of the issue          mit herewith the Inter-American Convention
  of the proper accounting of highway trust           on Serving Criminal Sentences Abroad,
  fund receipts. In next year’s reauthorization       drawn up by the Committee on Juridical and
  of the Intermodal Surface Transportation            Political Affairs within the Permanent Coun-
  and Efficiency Act, my Administration will          cil of the Organization of American States
  rely on a baseline that treats all States fairly    (OAS) and composed of representatives of
  and equitably.                                      the Member States. The Convention was
     The bill includes a Government-wide pro-         adopted and opened for signature at the
  gram to enable agencies to offer buyouts,           twenty-third regular session of the General
  through December 31, 1997, of up to                 Assembly meeting in Managua, Nicaragua,
  $25,000 to employees eligible for early or          on June 9, 1993, and signed on behalf of the
  regular retirement. Many of these workers           United States at the OAS Headquarters in




                                                                                                  '+6,)5
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 567 of 1770






(JSYWFQ&RJWNHFSX8ZWLJFY'TWIJW'JKTWJ9WZRU
9FPJX4[JW 2NLWFSYXKWTR[NTQJSHJUQFLZJI*Q
8FQ[FITW-TSIZWFXFSI,ZFYJRFQFUZXMSTWYMNS
FSYNHNUFYNTSTKSJ\FIRNSNXYWFYNTS XYTZLMJW
GTWIJWRJFXZWJX

:KHODQ5REELH:DOO6WUHHW-RXUQDO
                                     2QOLQH 1HZ<RUN1<>1HZ<RUN1<@'HFQD

     3UR4XHVWGRFXPHQWOLQN




)8//7(;7
b
*5$1-(127H[DV&HQWUDO$PHULFDQVDUHFURVVLQJLOOHJDOO\LQWRWKH86DWWKHIDVWHVWUDWHLQ\HDUVPDQ\RIWKHP
KRSLQJWRVQHDNLQEHIRUH'RQDOG7UXPS VSUHVLGHQWLDOLQDXJXUDWLRQDQGWKHKHLJKWHQHGERUGHUVHFXULW\PHDVXUHV
KHKDVSURPLVHG

7KH86%RUGHU3DWURODSSUHKHQGHGPLJUDQWVDORQJWKHVRXWKZHVW86ERUGHULQ1RYHPEHUDQLQFUHDVHRI
FRPSDUHGZLWK1RYHPEHU,WZDVWKH%RUGHU3DWURO VEXVLHVWPRQWKVLQFH-XQHRIZKHQLOOHJDO
HQWULHVIURP&HQWUDO$PHULFDZHUHFUHVWLQJ

2YHUWKHSDVWVL[PRQWKV%RUGHU3DWURODJHQWVKDYHFDXJKWQHDUO\PLJUDQWVDQDYHUDJHRIPRUHWKDQ
DGD\PRUHWKDQWKHVDPHSHULRGD\HDUHDUOLHU

5LJKWQRZZH UHWUHQGLQJWRZDUGQXPEHUVZKLFKZDVRXUKLJKZDWHUPDUNVDLG-RV«9LOODUHDOFKLHIRI
RSHUDWLRQVIRUWKH%RUGHU3DWURO V5LR*UDQGH9DOOH\VHFWRUDQGD\HDUYHWHUDQRIWKHDJHQF\

:KLOHWKHQXPEHURILOOHJDOPLJUDQWVIURP0H[LFRWRWKH86KDVVWHDGLO\GHFOLQHGLQWKHSDVWGHFDGHPLJUDWLRQ
IURP&HQWUDO$PHULFDKDVULVHQPRVWO\EHFDXVHRIJDQJUHODWHGYLROHQFH+RQGXUDV(O6DOYDGRUDQG*XDWHPDOD
KDYHDPRQJWKHZRUOG VKLJKHVWPXUGHUUDWHV

,W VDKXPDQLWDULDQFULVLVDGUXJFULVLVDVHFXULW\FULVLV:H UHJRLQJWRKDYHWRGHDOZLWKWKDWLVVXHLPPHGLDWHO\
VDLGDPHPEHURI0U7UXPS VWUDQVLWLRQWHDP

:KLOHPRVWPLJUDQWVDUHIOHHLQJSRYHUW\DQGYLROHQFHDWKRPHWKHZLOGFDUGIDFWRULQUHFHQWPRQWKVKDVEHHQ0U
7UXPS VXOWLPDWHO\VXFFHVVIXOSUHVLGHQWLDOFDPSDLJQZKLFKIRFXVHGKHDYLO\RQGHSRUWLQJPLOOLRQVRILOOHJDO
LPPLJUDQWVFXUELQJPLJUDWLRQDQGEXLOGLQJDZDOOWRVHDORIIWKH0H[LFDQERUGHU

6RPHPLJUDQWVKDYHWDONHGDERXWKRZ3UHVLGHQW7UXPSLVJRLQJWRVHDORIIWKHERUGHUVDLG0U9LOODUHDO7KHUH V
GHILQLWHO\DSHUFHQWDJHRIIRONVZKREHOLHYHGWKDWWKH\FDQEHDWWKHFORFNE\UHDFKLQJWKH86EHIRUHWKHQHZ
SUHVLGHQWWDNHVRIILFH

6RWKH\FDQFKDUJHPRUHVPXJJOHUVRIWHQVSUHDGUXPRUVWRPDNHLWVHHPPRUHXUJHQWIRUPLJUDQWVWRJHWWRWKH

                                                                                                    '+6,)5
                           3')*(1(5$7('%<6($5&+35248(67&20                                               3DJHRI
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 568 of 1770

86VDLG0DXUHHQ0H\HUVHQLRUDVVRFLDWHZLWKWKH:DVKLQJWRQ2IILFHRQ/DWLQ$PHULFDDKXPDQULJKWVQRQSURILW
RUJDQL]DWLRQ,QIRUH[DPSOHVPXJJOHUVSURPXOJDWHGVWRULHVWKURXJKRXW&HQWUDO$PHULFDWKDWWKH86ZDV
GROLQJRXWSHUPLVRVRUSHUPLVVLRQVOLSVIRUPLJUDQWVWRFURVV

)RUDORWRISHRSOHWKH\ UHUXQQLQJIURPFULPHRUH[WRUWLRQDQGWKUHDWVRIYLROHQFHVRLWPLJKWEHDQRZRUQHYHU
PLQGVHW0V0H\HUVDLG%XWDORWRIWKHPVHHPWREHDZDUH7UXPSDQGWKHSRVVLELOLW\RIDZDOORURWKHU
FKDQJHVWKDWZRXOGDIIHFWWKHP

$OH[3«UH]DJHOHIWKLVKRPHLQUXUDO+RQGXUDVLQHDUO\6HSWHPEHUDWRQHSRLQWVWRZLQJDZD\LQWKHEDFNRID
OLPHWUXFNLQDQDWWHPSWWRUHDFK7H[DVDQGHYHQWXDOO\PHHWXSZLWKDIULHQGLQ/RV$QJHOHV

+HKDVQ WPDGHLW6LQFHHDUO\WKLVPRQWK0U3«UH]KDVEHHQOLYLQJLQDWUDQVLWVKHOWHUUXQE\DQHYDQJHOLFDO
&KULVWLDQJURXSLQWKH0H[LFDQERUGHUFLW\RI5H\QRVD:LWKRXWPRQH\WRSD\VPXJJOHUVWRFURVVWKH5LR*UDQGHLQ
DUDIWKHLVWU\LQJWRILJXUHRXWKRZWRUHDFKWKH86DQGZRQGHUVLIWLPHLVUXQQLQJVKRUW

:LWKWKHQHZ86SUHVLGHQWWKDWLVFRPLQJDORWRISHRSOHDUHJRLQJWRFRPH7KH\VD\WKLVLVWKHRQO\PRQWKZH
KDYHWRJHWDFURVVKHVDLGLQDQLQWHUYLHZDWWKHVKHOWHU

$IWHUFURVVLQJWKHULYHUPDQ\PLJUDQWVHQGXSRQDQRYHUJURZQVOLFHRIIORRGSODLQNQRZQDV5LQFµQ&RUQHULQ
*UDQMHQRMXVWRXWVLGHRI0F$OOHQ7H[DV2XWRIURXJKO\PLOHVRIERUGHULQWKH5LR*UDQGH9DOOH\VHFWRURQO\
PLOHVKDYHDERUGHUIHQFHPDNLQJWKHDUHDHVSHFLDOO\SRURXV7KHVHFWRUZKLFKHQFRPSDVVHVVTXDUH
PLOHVRI86WHUULWRU\IURPWKH*XOIRI0H[LFRWR0F$OOHQDFFRXQWVIRUPRUHWKDQKDOIRIDOOPLJUDQWDSSUHKHQVLRQV
HDFK\HDU

7KHVXUJHLVVWUDLQLQJ%RUGHU3DWUROUHVRXUFHV-XVWEHIRUH7KDQNVJLYLQJWKH'HSDUWPHQWRI+RPHODQG6HFXULW\
GHSOR\HGDGGLWLRQDO%RUGHU3DWURODJHQWVIURPRWKHUVHFWRUVWRZRUNKHUHRQPRQWKORQJVKLIWV7ZRZHHNV
DJRWKHERUGHUDJHQF\VHWXSDEHGWHQWIDFLOLW\LQ'RQQD7H[DVWRKDQGOHGHWDLQHHVDMREXVXDOO\KDQGOHGE\
,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWDQRWKHUIHGHUDODJHQF\

7KH%RUGHU3DWUROVD\VLWKDVWLJKWHQHGVHFXULW\PHDVXUHVLQFOXGLQJEHHILQJXSWKHQXPEHURIDJHQWVDQG
LQFUHDVLQJWKHFROOHFWLRQRIELRPHWULFGDWDWRGLVFRXUDJHPLJUDQWVIURPPDNLQJUHSHDWHGWULHVDWWKHERUGHU1RQH
RILWKDVGHWHUUHGWKRXVDQGVVHHNLQJWRHVFDSHWKHWKUHDWRIYLROHQFHLQWKHLUKRPHFRXQWULHV

/DVWZHHN-RV«0DOWH]&DVWURD\HDUROGPRWRUF\FOHVDOHVPDQIURP8VXOXW£Q(O6DOYDGRUVXFFHVVIXOO\
FURVVHGWKH5LR*UDQGHLQDUDIWZLWKKLV\HDUROGVRQDQG\HDUROGGDXJKWHURQO\WREHLPPHGLDWHO\FDXJKW
DORQJZLWKRWKHU6DOYDGRUDQPLJUDQWVE\WKH%RUGHU3DWURO

0U0DOWH]VDLGKHIOHG(O6DOYDGRUDIWHUORFDOJDQJPHPEHUVUHSHDWHGO\WKUHDWHQHGWRNLGQDSDQROGHUGDXJKWHU
DQGIRUFHKHULQWRWKHVH[WUDGHDGGLQJKHLQWHQGHGWRVHQGIRUKHUDQGKLVZLIHRQFHKHJRWWRWKH866RIDUKH
VDLGKHKDGVSHQWDQGGD\VLQWUDQVLWWRWKH860H[LFRERUGHU

0\QHLJKERUVWROGPHWKDWRQFH\RXJHWWR$PHULFDWKHJRYHUQPHQWVXSSRUWV\RX0U0DOWH]VDLG,ZDVYHU\
DIUDLGWKDWZHZRXOGQ WEHDEOHWRFURVVEHFDXVHRIZKDWKDSSHQHGZLWKWKHHOHFWLRQ

2QDUHFHQWFORXG\)ULGD\DIWHUQRRQ86%RUGHU3DWURODJHQW,VDDF9LOOHJDVFURXFKHGLQWKHXQGHUEUXVKRQWKH
EDQNRIWKH5LR*UDQGHZDLWLQJIRUDQLQIODWDEOHUDIWSLORWHGE\DVPXJJOHUDQGILOOHGZLWKHLJKWPLJUDQWVWRHQWHU
WKHZDWHU

                                                                                                  '+6,)5
                          3')*(1(5$7('%<6($5&+35248(67&20                                              3DJHRI
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 569 of 1770


7KHQKHMXPSHGRXWVKRXWLQJIRUFLQJWKHUDIWWRWXUQEDFNWRZDUGWKH0H[LFDQEDQNRIWKHULYHUDQGFDXVLQJWKH
VPXJJOHULQDSDQLFWRWXPEOHLQWRWKHZDLVWGHHSZDWHU

+H OOSUREDEO\WU\DJDLQDWDGLIIHUHQWODQGLQJIXUWKHUGRZQWKHULYHU0U9LOOHJDVVDLG%XWQRQHWKHOHVVKHDGGHG
,ZDQWWRGLVUXSWWKLVPLQGVHWWKHVPXJJOHUVKDYHWKDWWKH\FDQMXVWFURVVWKLVULYHUZKHQHYHUWKH\SOHDVH

'XGOH\$OWKDXVFRQWULEXWHGWRWKLVDUWLFOH

:ULWHWR5REELH:KHODQDWUREELHZKHODQ#ZVMFRP

&UHGLW%\5REELH:KHODQ



'(7$,/6

     3HRSOH                         7UXPS'RQDOG-

     3XEOLFDWLRQWLWOH              :DOO6WUHHW-RXUQDO 2QOLQH 1HZ<RUN1<

     3DJHV                          QD

     3XEOLFDWLRQ\HDU               

     3XEOLFDWLRQGDWH               'HF

     6HFWLRQ                        :RUOG

     3XEOLVKHU                      'RZ-RQHV &RPSDQ\,QF

     3ODFHRISXEOLFDWLRQ           1HZ<RUN1<

     &RXQWU\RISXEOLFDWLRQ         8QLWHG6WDWHV1HZ<RUN1<

     3XEOLFDWLRQVXEMHFW            %XVLQHVV$QG(FRQRPLFV

     6RXUFHW\SH                    1HZVSDSHUV

     /DQJXDJHRISXEOLFDWLRQ        (QJOLVK

     'RFXPHQWW\SH                  1HZV

     3UR4XHVWGRFXPHQW,'           

     'RFXPHQW85/                   KWWSVVHDUFKSURTXHVWFRPGRFYLHZ"DFFRXQWLG 

     &RS\ULJKW                       F 'RZ-RQHV &RPSDQ\,QF5HSURGXFHGZLWKSHUPLVVLRQRIFRS\ULJKWRZQHU
                                     )XUWKHUUHSURGXFWLRQRUGLVWULEXWLRQLVSURKLELWHGZLWKRXWSHUPLVVLRQ




                                                                                                  '+6,)5
                                3')*(1(5$7('%<6($5&+35248(67&20                                         3DJHRI
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 570 of 1770

 /DVWXSGDWHG                 

 'DWDEDVH                     861HZVVWUHDP


/,1.6
&KHFNIRUIXOOWH[WYLD/LQN




'DWDEDVHFRS\ULJKW©3UR4XHVW//&$OOULJKWVUHVHUYHG

7HUPVDQG&RQGLWLRQV     &RQWDFW3UR4XHVW




                                                                   '+6,)5
                          3')*(1(5$7('%<6($5&+35248(67&20           3DJHRI
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 1 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 137 of 175    571  of 1770




  A Guatemalan woman and her three daughters at the border fence after crossing into El Paso, Texas, from Ciudad
  Juarez, Mexico. | David Peinado/NurPhoto via Getty Images




  The border is in crisis. Here’s
  how it got this bad.
  There really is something unprecedented — and deadly — happening at
  the US-Mexico border right now. But the threat is to migrants
  themselves.
  By Dara Lind    dara@vox.com       Updated Jun 5, 2019, 1:47pm EDT



  President Trump’s constant temper tantrums about the US-Mexico border have
  become the background noise of his administration. Even as he reaches for
  more and more drastic threats to try to “stop” the flow of unauthorized migrants
  into the US — like the threat of a 5 percent tariff on all goods coming into the US
  from Mexico — it seems that the public (including fellow Republican politicians)
  have an ever harder time taking him seriously.

  But as Trump has raged, something genuinely unprecedented has started
  happening at the border.

                                                                                                       $5
                                                                                                     '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 2 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 138 of 175    572  of 1770


  The past several months have seen a huge spike in unauthorized migration,
  especially of families, into the US.

  The government’s capacity to handle an influx of large groups of children and
  families was already under serious strain at the end of 2018. By March,
  politicians of both parties were recognizing it as a humanitarian crisis. And the
  numbers of people coming just keep rising — with 132,887 migrants
  apprehended by Border Patrol after crossing the US-Mexico border (committing
  the misdemeanor of illegal entry) in May 2019.

  This isn’t a manufactured crisis, or a politically engineered one, as some
  Democrats and progressives have argued. If it were, it would be easier to solve.

  What’s happening at the border is the result of a regional crisis in which — if
  current rates continue — close to 1 percent of the entire population of
  Guatemala and Honduras will attempt to immigrate to the US this year. The
  Mexican government, meanwhile, is vacillating between humanitarian rhetoric
  and militarized crackdowns, US border officials are openly begging for help, and
  Trump himself is throwing the mother of all temper tantrums.

  Trump’s threats will likely cause massive collateral damage throughout North
  America and aren’t even likely to stop people from arriving at the US-Mexico
  border, his stated goal. But that doesn’t mean there isn’t a problem here, or
  even a crisis. It just means it’s not one that’s going to be solved anytime soon.

  1) Is there an unprecedented surge of unauthorized
  migration into the US?
  Yes — or at least, probably. But of a specific kind.

  Three things are simultaneously true:

    • The total number of people coming into the US without papers is still lower than it was
      for most of the 20th century, and substantially lower than its turn-of-the-century peak.

    • The total number of people coming into the US without papers is now higher than it’s
      been since early 2007, before the Great Recession.


                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 3 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 139 of 175    573  of 1770


    • The number of people coming into the US without papers who can’t simply be
      detained and deported — children, families, and asylum seekers — is almost certainly
      unprecedented.




                                                                            (https://
                                                                            url=http
                                                                              3A%
                                                                              2F%
                                                                            2Fwww
                                                                            2F2019
                                                                             2F4%
                                                                            2F11%
                                                                            2F1829
                                                                            2Fbord
                                                                            immigra
                                                                             illegal-
                                                                            asylum
                                                                            central-          嗯
                                                                            america(https://(http://w
                                                                            mexicou=httpsurl=http
                                                                            trump% 3A%       3A%
                                                                            3Futm_ 2F%       2F%
                                                                            3Dsocia2Fwww2Fwww
                                                                            26utm_2F20192F2019
                                                                            3Dtwitte2F4% 2F4%
                                                                              3A% 2F11%2F11%
                                                                            20Bord2F18292F1829
                                                                            20Patro2Fbord2Fbord
                                                                            20apprimmigraimmigra
                                                                              2C% illegal- illegal-
                                                                            20Octoasylumasylum
                                                                            202011central-central-
                                                                            presentamericaamerica
                                                                              3A%        i      i




                                                                                          $5
                                                                                        '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 4 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 140 of 175    574  of 1770


  By this point, it’s not just that there are more children and families coming than
  have in recent years. There is substantial evidence that the raw number of
  children and families entering the US is higher than it’s ever been.

  We don’t have apples-to-apples data. Right now, DHS separately counts
  “unaccompanied alien children” who come without their parents, and migrants
  who come in “family units” of one or more parents with one or more children.
  Before 2011, though, it combined juveniles who came with parents and juveniles
  who came without them — and simply counted parents traveling with their
  children as adults.

  We do know, however, that very few of all migrants apprehended were juveniles
  in the early 2000s compared to today — so even during peak unauthorized
  migration, rarely more than 100,000 juveniles a year were crossing. And the
  majority of those were coming without their parents. So if the statistics had been
  kept in the same way in the early 2000s that they are now, they almost certainly
  wouldn’t have shown more than 150,000 unaccompanied children and family
  units coming into the US even during peak years.

  So far in fiscal year 2019, with four months to go, nearly 390,000 children and
  parents have been apprehended. Nearly 96,000 unaccompanied children and
  family members were apprehended in the month of May alone.

  2) Why can’t all border crossers simply be deported?
  The US border enforcement system is built to apprehend people who are trying
  to sneak into the US, and return them to their home country as quickly as
  possible.

  For most of US history, apprehended migrants were just informally returned to
  Mexico. In the mid-2000s, the US started formally deporting apprehended
  migrants instead — using “expedited removal,” which allowed people who got
  caught entering the US to get deported without going before an immigration
  judge. Typically, a migrant would be apprehended by Border Patrol officials,




                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 5 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 141 of 175    575  of 1770


  transferred to Immigration and Customs Enforcement (ICE) custody within 72
  hours, and deported once a deportation order could be signed.

  But there are extra legal protections built into US law and policy for asylum
  seekers — who can’t simply be deported — and for vulnerable groups, including
  children and families, who can’t simply be detained.

  Asylum seekers — whether they have presented themselves at a port of entry to
  ask for asylum (breaking no US law) or crossed into the US between ports of
  entry (committing the misdemeanor of illegal entry) and evoked their right to
  asylum after being apprehended by a Border Patrol officer — can’t be deported
  until they’ve been screened by an asylum officer to see if they have a “credible
  fear” of persecution. Unaccompanied children from non-Mexican countries have
  to be transferred to the care of the Department of Health and Human Services
  within 72 hours and are guaranteed immigration court hearings. Families, under
  a 2015 court ruling, can’t be detained indefinitely; generally, the government has
  to release them after about 20 days.

  In all three cases, the “detain, then deport” system doesn’t work. The system is
  overloaded with people it wasn’t designed to handle.

  3) Why are people coming to the United States to begin
  with?
  The simplest answer is probably the truest: because things are bad enough for
  them in their home countries of Guatemala, Honduras, and El Salvador that
  they’ve decided to risk the journey to the US, and whatever treatment awaits
  them here, for a chance in America.




                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 6 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 142 of 175    576  of 1770




  A group of Hondurans sleep as they wait to board a bus that will take them out of Honduras in April 2019. Unless
  stopped by Mexican authorities — which is plausible — many will likely head to the United States, as previous
  “caravans” of Honduran migrants have. | Orlando Sierra/AFP/Getty Images




  US law slices migrants into categories. People seeking to migrate for economic
  reasons or to reunite with family might have a way to migrate to the US legally,
  but they’re not allowed legal status if they arrive without papers. People fleeing
  persecution have the right once on US soil to apply for asylum, whether they
  have papers or not.

  The Trump administration claims that very few of the people coming to the US
  now are genuine asylum seekers, pointing to the fairly low rate of success of
  asylum claims in immigration court (10 to 15 percent for Northern Triangle
  countries) as evidence that these aren’t “real” asylees, or even to claim that
  most of them are outright frauds.

  In practice, though, it’s often hard to determine a single reason that a given
  migrant is leaving — much less a group of hundreds of them, or a monthly flow
  of tens of thousands. The same people facing dire poverty can also be
  persecuted by their governments for their political views; someone might decide
  to leave because their crops are failing, but decide when to leave based on a
  threat to their lives.

  The most pressing problem in Honduras and El Salvador continues to be
  violence, specifically gang violence. (El Salvador has reduced its homicide rate
  substantially, and migration to the US has declined sharply since last summer.)
  Victimization by gangs isn’t as solid a basis for an asylum claim as victimization


                                                                                                           $5
                                                                                                         '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 7 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 143 of 175    577  of 1770


  by the government, and the Trump administration is trying to make it even
  harder to claim asylum due to gang violence.

  Guatemala, which has seen the biggest increase in migration to the US in the
  current surge, is generally more beset by crushing poverty than gang violence.
  (Domestic violence is endemic in all three countries.) Poverty, no matter how
  dire, isn’t grounds to seek asylum. But it’s hard to disentangle the poverty of the
  Guatemalan highlands from concerns about the government’s treatment of
  indigenous peoples, or the poor situation of the region’s farmers from
  oppression of community and environmental activists challenging the
  government’s land use policies.

  Many of these migrants are choosing to come to the US rather than staying in
  Mexico because the US offers them a better opportunity to make money and
  support their families, in addition to being substantially safer, and US law allows
  asylum claims from migrants who pass through Mexico. (Asylum seekers who
  try to enter the US from Canada have to stay in Canada.) Many asylum seekers
  also have relatives in the US already. That doesn’t mean they don’t also have
  valid asylum claims.

  Further complicating all of this, migrants themselves don’t necessarily know
  what asylum is or why they might or might not qualify for it. Some migrants I’ve
  spoken to believed you could get asylum simply by having a relative in the US
  — or that if you had no family in the US, you couldn’t get asylum. (Neither is the
  case.) People traveling in the “caravan” last fall often told reporters they were
  coming to the US to work.

  To the US government (and immigration hawks), both of these are indicators
  that these aren’t “real” asylum seekers. To advocates and immigration lawyers,
  they’re evidence that people move between countries for complex reasons, and
  that some who might qualify for asylum might not even know it without help from
  a lawyer.

  4) Why are more people coming now?


                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 8 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 144 of 175    578  of 1770


  Trump’s first few months in office set records for how few people were caught
  trying to enter the US from Mexico, something he continued to brag about even
  as apprehension levels began to rise again in summer and fall 2017. (The claim
  made by Trump critics that unauthorized migration is at “historic lows” is based
  on the fact that yearly apprehension rates are still low in comparison to the pre-
  recession era, but apprehensions have been rising pretty much every month
  since April 2017.) And building on a trend that had become noticeable since the
  border crisis of summer 2014, the people who were coming were
  unaccompanied children and, increasingly, families.

  By September 2018, DHS officials were raising alarms about the number of
  children and families coming into the US, and warning that the system was
  overwhelmed. Apprehensions continued to climb through the fall. Then in
  February, they skyrocketed.




  Large groups, like this group of 100, have become increasingly common at the US/Mexico border — contributing to the
  rapid spike in apprehensions of migrants in the past few months. | David Peinado/NurPhoto via Getty Images




                                                                                                        $5
                                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox     Page 9 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 145 of 175    579  of 1770


  The rapid increase from the beginning of 2019 to now still isn’t fully understood.
  It appears to stem from a shift in smuggling tactics and capacity. (While human
  smuggling is illegal, it’s used by asylum seekers who feel they have no other
  choice as well as people migrating for economic reasons.)

  The rise of “express route” buses that can take hundreds of migrants at a time
  through Mexico in five or six days appears to be a factor. Many migrants who
  might have felt the chance of arriving in the US wasn’t worth the risks of a
  grueling and dangerous journey on foot through Mexico may be changing their
  calculus now that the risk is lower. Similarly, anecdotal reports indicate that
  smugglers are offering discounts for migrants who bring their children.

  The other factor is Mexico. The government of Andrés Manuel López Obrador
  (who took office in December) has tried to marry rhetoric about a new
  humanitarian approach to migration with a desire to stay on the Trump
  administration’s good side. In December, Mexico made it much easier for
  Central American migrants seeking to travel to the US to get temporary
  “humanitarian visas” that allowed them 90 days of legal status in Mexico.

  The Mexican government wasn’t prepared for how many Central Americans
  would seek the visas, and shut down the program rapidly. But American officials
  suspect the humanitarian visas made it much easier for Central Americans
  already in Mexico to come to the US, and may have influenced more to come.

  5) Is the US system stretched to the “breaking point”?
  It is apparent that the needs of migrants in custody have overwhelmed DHS
  capacity.

  The department is redirecting resources from other things to the border, much
  like it would in a natural disaster. Customs and Border Protection has detailed a
  few hundred port officers to help Border Patrol agents care for families and
  children — slowing down the processing of people and vehicles at ports of entry
  accordingly, and causing hours-long lines across some international bridges.
  The department has called for volunteers from other agencies to help.


                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 10 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 146 of 175    580  of 1770


  But they’re still swamped. On a call in June, one Customs and Border Protection
  official said, “when we have 4,000 people in custody, we consider that high.
  When we have 6,000, we consider it a crisis. Right now, we have 19,000 people
  in custody. It’s just off the charts.”

  In May, DHS’s inspector general office found that as many as 900 people
  were being held in a Border Patrol facility built for 125 people. One cell, with a
  listed maximum capacity of 12 people, held 76.

  In March, CBP agents in El Paso kept some families in a temporary holding pen
  under a bridge, with some families claiming they were kept there for several
  days. The holding pen was shut down at the end of March, after pictures of it
  attracted widespread shock and outrage, but CBP agents encouraged reporters
  to get pictures of it — pointing to it as an example of what they were forced to
  do because they had no other choice.

  It’s difficult to determine whether that’s true, because it’s really about
  counterfactuals — what else the Trump administration could have done in the
  past to prepare for this, or what other things it could be doing now. (A world in
  which Trump spent as much time and money on processing centers for migrant
  families as he spent on a wall would look very different.)

  CBP has warned for months that it isn’t able to house and process the current
  population coming into the US, and that it has nowhere to put people between
  when they turn themselves in to Border Patrol agents and when they are
  released.

  The deaths of several children in Border Patrol custody have highlighted the
  lack of appropriate care in Border Patrol facilities. Congress included funds in its
  February appropriations bill to help Border Patrol provide food and shelter for
  migrant families in El Paso, but there are far more families and children coming
  now than the February bill anticipated.

  Releasing asylum seekers from custody isn’t as easy as letting them out. Unlike
  immigrants who are arrested by ICE while living in the United States, many


                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 11 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 147 of 175    581  of 1770


  newly arrived asylum seekers aren’t familiar with the US, often speak neither
  English nor Spanish, and may not have appropriate clothing or funds for bus
  fare. They are usually released with instructions to check in with an ICE agent at
  a field office that could be states away. There are nonprofit organizations that
  can help acclimate families and get them to their destination, but that too
  requires advance notification and effort. When the government simply dumps
  people outside bus stations, they end up lost, cold, and confused.

  6) Have the Trump administration’s actions contributed to
  the crisis?
  Trump and DHS officials say that “legitimate” asylum seekers ought to have no
  reason to enter illegally, and even attempted to ban people who crossed
  between ports of entry from seeking asylum. (The ban was quickly struck down
  in court). But since last summer, the administration has restricted asylum
  seekers trying to present themselves at ports of entry, allowing in only a fraction
  each day of the people who are waiting — a policy called “metering” or “queue
  management.”




                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 12 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 148 of 175    582  of 1770



  This Honduran woman and her children wait in one of the shelters in Tijuana for migrants trying to cross into the United
  States. Hundreds of migrants are waiting to be allowed to present themselves legally to claim asylum at the port of entry
  at San Ysidro. Under the Trump administration’s “metering” policy, the wait has sometimes taken months. | Mario
  Tama/Getty Images




  Metering varies from port to port (see this article to read about the policy in
  depth), but at the most popular ports of entry, it’s forced migrants to wait weeks
  or months before they can step onto US soil and exercise their right to claim
  asylum. Faced with such a wait — sometimes in dangerous Mexican border
  towns — it’s logical that a migrant might choose to cross illegally to present their
  asylum claim instead.

  As the number of people caught coming into the US between ports of entry
  illegally has spiked, the number of “inadmissible” migrants, who come to a port
  of entry and are found not to have valid legal status, has stayed flat. Many
  Trump critics point to metering as the root of the discrepancy — and accuse
  Trump of manufacturing a crisis by forcing people to cross illegally, then
  panicking when they do.

  It’s clear that at least some migrants are crossing illegally only because they
  can’t cross legally, but it’s extremely likely that the number of illegal entries
  would be climbing even without the metering policy.

  There have always been many fewer asylum seekers coming to ports of entry
  than crossing between them. That’s especially true in the Rio Grande Valley,
  which has been the epicenter of child and family migration for the past decade.

  Where migrants cross into the US isn’t usually their choice to make; it’s the
  choice of the smuggler facilitating their arrival. The emergence of new drop-off
  points for large groups of migrants like Antelope Wells, New Mexico, and
  Lukeville, Arizona, isn’t the result of democratic decision-making by migrants —
  those locations are the endpoints of smuggling routes. And they’re between, not
  at, ports of entry.




                                                                                                            $5
                                                                                                          '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 13 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 149 of 175    583  of 1770


  7) Is Trump right that Mexico and the Northern Triangle
  countries aren’t doing anything to stop migrants from
  reaching the US?
  No.




  Mexican soldiers help string wire across the border fence in Juarez — part of the Mexican government’s broader
  cooperation with the Trump administration in deterring and interdicting migrants. | David Peinado/NurPhoto via Getty
  Images




  Trump appears to be mad that Northern Triangle countries aren’t doing more to
  stop their citizens from leaving, which is not a thing that governments are
  supposed to do under general human rights principles, and also, more to the
  point, not a thing that governments can do without a massive investment of
  time, personnel, and infrastructure. Trump is asking governments that can’t
  even guarantee the safety and well-being of their citizens to monitor those
  citizens’ whereabouts perfectly.



                                                                                                          $5
                                                                                                        '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 14 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 150 of 175    584  of 1770


  Guatemala, Honduras, and El Salvador have cooperated with the US on
  security measures; a new “compact” allowing joint policing operations between
  the four countries was signed by then-Homeland Security Secretary Kirstjen
  Nielsen and her Central American counterparts in April — shortly before Nielsen
  was fired.

  The Mexican situation is more complicated. The Mexican government’s brief
  expansion of humanitarian visas in December really did make it easier for
  Central Americans to enter and move through Mexico to the US, so it would
  make sense for the Trump administration to be mad at them over that.

  But the Mexican government reversed its visa policy as soon as it became clear
  how many migrants were coming in. And since then, it’s been extremely
  cooperative — even deferential — with the US.

  Metering only works because of Mexican officials stopping asylum seekers
  before they can set foot on US soil. Under the “Migrant Protection Protocols,”
  Mexican officials have allowed the US to force nearly 9,000 Central Americans
  to return to Mexico and wait for their asylum cases to be resolved.

  In January, as a large caravan of migrants prepared to cross into a US port in
  Texas, a group of Mexican law enforcement officials surrounded them and
  detained them at an empty factory, letting out only a few a day to seek asylum;
  when unrest broke out at the factory, the asylum seekers were dispersed on
  buses to towns farther from the border.

  On a couple of occasions, Mexican officials have even deployed the military to
  the isthmus connecting Mexico and Guatemala to “contain” migrants.

  Trump administration officials not named Donald Trump generally acknowledge
  Mexico’s cooperation, even if they say they’d like Mexico to do more. Trump
  himself, however, appears to be unshakable in the belief he’s held since 2015:
  that the government of Mexico is at fault for anyone arriving in the US without
  papers.



                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 15 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 151 of 175    585  of 1770


  8) Will cutting off aid to the Northern Triangle countries
  help?
  Almost certainly not.

  It’s not exactly clear what the parameters of the State Department’s Saturday
  announcement that it was cutting off aid actually are — in particular, there
  seems to be confusion about whether it applies to contracts that have already
  been signed. But because the State Department (reportedly under pressure
  from the Office of Management and Budget, under Trump’s acting Chief of Staff
  Mick Mulvaney) had been slow-walking aid from 2018, not to mention 2019,
  that’s still hundreds of millions of dollars potentially lost.

  Aid is traditionally seen as an important way to curb emigration, under the logic
  that people will be less likely to leave their countries if they’re safer and more
  able to make a living there. (In practice, improving someone’s financial situation
  can in the short term make them more likely to migrate, but security aid that
  reduces violence in a country has been shown to decrease emigration.)

  Even Trump administration officials have endorsed this point of view — from
  former Homeland security secretary and Chief of Staff John Kelly, who bragged
  that the Trump administration was doing more than previous administrations to
  help the region, to CBP Commissioner Kevin McAleenan — now acting
  secretary of DHS — who responded to a previous Trump threat to cut off aid by
  telling CBS that the US needed to invest in Central America.




                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 16 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 152 of 175    586  of 1770




  A father waits with his daughter to board a bus that will take them out of Honduras to Guatemala — and from there to
  Mexico and (possibly) the United States. According to some estimates, the number of Hondurans and Guatemalans
  apprehended at the US/Mexico border this year will reach almost 1 percent of those countries’ populations.
  Sierra/AFP/Getty Images




  If the aid cutoff includes security aid, that would likely be immediately
  counterproductive, because it would make it much harder for the US to conduct
  anti-smuggling and anti-trafficking operations in the region — and much harder
  for the governments of the Northern Triangle countries to do that themselves.

  The aid cutoff also threatens to damage the US-Mexico relationship. The López
  Obrador government has maintained a rhetorical commitment to a “Marshall
  Plan”-style investment in Central America — and the US’s rhetorical agreement
  that such development was necessary helped justify Mexico’s cooperation on
  immigration crackdowns. With the aid cutoff, the Trump administration is
  sending the message that it doesn’t actually agree with Mexico’s vision for the
  region — just as it ramps up pressure on Mexico to do more to target Central
  American migrants as a way to help Trump.

  9) What are other solutions?
  The answer to this question depends on what you see as the problem.
  Immigration hawks see it as too many people coming into the US without papers
  whose asylum claims won’t ultimately prevail; immigration doves see the
  problem as the conditions in Central America that migrants are fleeing, and the
  conditions in which they’re held while in the US.

  There are plenty of ideas in the former category. The problem is that the ideas
  are not getting the support they would need to actually happen.


                                                                                                           $5
                                                                                                         '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 17 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 153 of 175    587  of 1770


  The US would like to get Mexico to sign a “safe third country” agreement that
  would allow the US to deny asylum to Central Americans, but Mexico has no
  interest in that. The Trump administration wants to get Congress to deport
  Central American children without hearings and override the court settlement
  that prevents long-term family detention, but House Democrats aren’t biting. The
  White House wants to change the intentionally generous “credible fear”
  standard in asylum screening interviews so that fewer people are allowed to
  stay and apply for asylum (increasing the risk that legitimate asylum claimants
  will get returned to danger), but the legal concerns about that are so intense that
  it might have to purge generally like-minded officials from the Department of
  Homeland Security to carry out the plan.

  In the latter category, it’s easy to point to things that the administration should
  stop doing, like keeping families outdoors in cage-like holding pens. A
  humanitarian agenda could also include more case management outside of
  detention, to increase the odds that families show up to hearings, or even
  broader access to counsel in immigration proceedings (which isn’t guaranteed
  under current law).

  But it’s not clear how much money the administration would need to invest in
  order to take proper care of the families coming in now, or how quickly that
  could be done — and it’s not clear how many more families are going to come in
  the coming months.

  The old consensus that the US needed to help address the “root causes” of
  migration, by investing in the Northern Triangle countries and making it more
  appealing for people to stay, was never supposed to be an immediate solution
  to anything. Of course, Trump’s view of migration makes it less likely that
  anyone will be able to start work on long-term solutions that might bear fruit
  down the road. It is almost certainly, in the meantime, going to get worse before
  it gets better.




                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
Border: The migration crisis and the Trump administration’s response, explained - Vox    Page 18 of 18
         Case  1:20-cv-00116-EGS        Document   85   Filed 03/27/20    Page
         Case 4:19-cv-04073-JST Document 29-8 Filed 07/19/19 Page 154 of 175    588  of 1770




    EXPLAINERS                                         EXPLAINERS


    The House just passed a                            Trump’s racist tirades
    $15 minimum wage. It                               against “the Squad,”
    would be the first                                 explained
    increase in a decade.



    EXPLAINERS


    The controversy over whether the media should call
    Trump’s racist tweets “racist,” explained



                                   View all stories in Explainers




                                                                                        $5
                                                                                      '+6,)5
https://www.vox.com/2019/4/11/18290677/border-immigration-illegal-asylum-central-ame... 7/18/2019
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 589 of 1770
                                                                                                                                                 4949

     Federal Register                                    Presidential Documents
     Vol. 84, No. 34

     Wednesday, February 20, 2019



     Title 3—                                            Proclamation 9844 of February 15, 2019

     The President                                       Declaring a National Emergency Concerning the Southern
                                                         Border of the United States

                                                         By the President of the United States of America

                                                         A Proclamation
                                                         The current situation at the southern border presents a border security
                                                         and humanitarian crisis that threatens core national security interests and
                                                         constitutes a national emergency. The southern border is a major entry
                                                         point for criminals, gang members, and illicit narcotics. The problem of
                                                         large-scale unlawful migration through the southern border is long-standing,
                                                         and despite the executive branch’s exercise of existing statutory authorities,
                                                         the situation has worsened in certain respects in recent years. In particular,
                                                         recent years have seen sharp increases in the number of family units entering
                                                         and seeking entry to the United States and an inability to provide detention
                                                         space for many of these aliens while their removal proceedings are pending.
                                                         If not detained, such aliens are often released into the country and are
                                                         often difficult to remove from the United States because they fail to appear
                                                         for hearings, do not comply with orders of removal, or are otherwise difficult
                                                         to locate. In response to the directive in my April 4, 2018, memorandum
                                                         and subsequent requests for support by the Secretary of Homeland Security,
                                                         the Department of Defense has provided support and resources to the Depart-
                                                         ment of Homeland Security at the southern border. Because of the gravity
                                                         of the current emergency situation, it is necessary for the Armed Forces
                                                         to provide additional support to address the crisis.
                                                         NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me
                                                         by the Constitution and the laws of the United States of America, including
                                                         sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601
                                                         et seq.), hereby declare that a national emergency exists at the southern
                                                         border of the United States, and that section 12302 of title 10, United
                                                         States Code, is invoked and made available, according to its terms, to the
                                                         Secretaries of the military departments concerned, subject to the direction
                                                         of the Secretary of Defense in the case of the Secretaries of the Army,
                                                         Navy, and Air Force. To provide additional authority to the Department
                                                         of Defense to support the Federal Government’s response to the emergency
                                                         at the southern border, I hereby declare that this emergency requires use
                                                         of the Armed Forces and, in accordance with section 301 of the National
                                                         Emergencies Act (50 U.S.C. 1631), that the construction authority provided
                                                         in section 2808 of title 10, United States Code, is invoked and made available,
                                                         according to its terms, to the Secretary of Defense and, at the discretion
                                                         of the Secretary of Defense, to the Secretaries of the military departments.
                                                         I hereby direct as follows:
                                                         Section 1. The Secretary of Defense, or the Secretary of each relevant military
                                                         department, as appropriate and consistent with applicable law, shall order
                                                         as many units or members of the Ready Reserve to active duty as the
                                                         Secretary concerned, in the Secretary’s discretion, determines to be appro-
                                                         priate to assist and support the activities of the Secretary of Homeland
                                                         Security at the southern border.
                                                         Sec. 2. The Secretary of Defense, the Secretary of the Interior, the Secretary
                                                         of Homeland Security, and, subject to the discretion of the Secretary of
                                                         Defense, the Secretaries of the military departments, shall take all appropriate


VerDate Sep<11>2014   09:19 Feb 19, 2019   Jkt 000000   PO 00000   Frm 00001   Fmt 4705   Sfmt 4790   E:\FR\FM\20FED0.SGM   20FED0
                                                                                                                                     '+6,)5
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 590 of 1770
     4950             Federal Register / Vol. 84, No. 34 / Wednesday, February 20, 2019 / Presidential Documents

                                                         actions, consistent with applicable law, to use or support the use of the
                                                         authorities herein invoked, including, if necessary, the transfer and accept-
                                                         ance of jurisdiction over border lands.
                                                         Sec. 3. This proclamation is not intended to, and does not, create any
                                                         right or benefit, substantive or procedural, enforceable at law or in equity
                                                         by any party against the United States, its departments, agencies, or entities,
                                                         its officers, employees, or agents, or any other person.
                                                         IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day
                                                         of February, in the year of our Lord two thousand nineteen, and of the
                                                         Independence of the United States of America the two hundred and forty-
                                                         third.




     [FR Doc. 2019–03011
     Filed 2–19–19; 8:45 am]
     Billing code 3295–F9–P




                                                                                                                                                 Trump.EPS</GPH>




VerDate Sep<11>2014   09:19 Feb 19, 2019   Jkt 000000   PO 00000   Frm 00002   Fmt 4705   Sfmt 4790   E:\FR\FM\20FED0.SGM   20FED0
                                                                                                                                     '+6,)5
       Case
        Case1:20-cv-00116-EGS
             4:19-cv-04073-JST Document
                               Document 85
                                        29-9Filed  03/27/20
                                               Filed 07/19/19Page 591
                                                               Page 77ofof1770
                                                                           78



                                            )$&76+((76


    2XU1DWLRQ¶V:HDN$V\OXP/DZVDUH
  (QFRXUDJLQJDQ2YHUZKHOPLQJ,QFUHDVH,Q
            ,OOHJDO,PPLJUDWLRQ
                                           ,00,*5$7,21

                                      ,VVXHGRQ1RYHPEHU

³:HZLOOQRWUHVWXQWLORXUERUGHULVVHFXUHRXUFLWL]HQVDUHVDIHDQGZHILQDOO\HQGWKH
LPPLJUDWLRQFULVLVRQFHDQGIRUDOO´

President Donald J. Trump

0,686('$6</80/$:6)ODZVLQRXUDV\OXPV\VWHPDOORZLOOHJDODOLHQVZLWKPHULWOHVV
FODLPVWRFURVVRXUERUGHUVDQGUHPDLQKHUHIRU\HDUV

   x    2XU1DWLRQ¶VDV\OXPODZVKDYHDOORZHGLOOHJDODOLHQVZLWKPHULWOHVVFODLPVWRHDVLO\HQWHUDQG
        VWD\LQWKH8QLWHG6WDWHVZKLOHDZDLWLQJOHJDOSURFHHGLQJV
   x    $V\OXPVHHNHUVDWWKHERUGHURQO\KDYHWRPHHWWKHORZEDUIRUHVWDEOLVKLQJD³FUHGLEOHIHDU´RI
        UHWXUQLQJXQGHUZKLFKWKH\PXVWVKRZD³SRVVLELOLW\´WRTXDOLI\IRUDV\OXP
            o   $OLHQVZKRFODLPDFUHGLEOHIHDURIUHWXUQLQJGRQRWKDYHWRSURYLGHDQ\YHULILFDWLRQRU
                FRUURERUDWLRQRIWKHLUFODLPVLQRUGHUWRUHFHLYHDSRVLWLYHGHWHUPLQDWLRQDQGEHUHOHDVHG
                LQWRWKHLQWHULRURIWKH8QLWHG6WDWHV
   x    $VDUHVXOWLOOHJDODOLHQVZLWKPHULWOHVVFDVHVWKDWDUHUHOHDVHGIURPGHWHQWLRQDUHDEOHWRUHPDLQ
        LQRXUFRPPXQLWLHVIRU\HDUVZKLOHWKHLUFDVHVDUHOLWLJDWHGLQLPPLJUDWLRQFRXUWV


$129(5:+(/0,1*685*(2XUFRXQWU\IDFHVDJURZLQJDQGRYHUZKHOPLQJVXUJHRI
LOOHJDODOLHQVVHHNLQJWRWDNHDGYDQWDJHRIRXUZHDNDV\OXPODZV

   x    7RGD\DSSUR[LPDWHO\RQHLQLOOHJDODOLHQVDUULYLQJDWRXUVRXWKHUQERUGHUFODLPVDFUHGLEOH
        IHDURIUHWXUQXSIURPRQHRXWRIHYHU\SULRUWR
            o   6LQFHWKHVHFODLPVKDYHVSLNHGE\SHUFHQW




                                                                                                 $5
                                                                                               '+6,)5
       Case
        Case1:20-cv-00116-EGS
             4:19-cv-04073-JST Document
                               Document 85
                                        29-9Filed  03/27/20
                                               Filed 07/19/19Page 592
                                                               Page 78ofof1770
                                                                           78



            o   7KLVVWDJJHULQJLQFUHDVHKDVFRQWULEXWHGWRDEDFNORJRIKXQGUHGVRIWKRXVDQGVRIFDVHV
                LQRXULPPLJUDWLRQFRXUWV
   x    7KLVVXUJHLVRQO\JURZLQJZLWKUHSRUWVVKRZLQJWKDWDV\OXPUHTXHVWVDWWKHVRXWKHUQERUGHUKDYH
        UHFHQWO\LQFUHDVHGIURPSHUZHHNWRDSSUR[LPDWHO\SHUZHHN
   x    86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV 86&,6 SURFHVVHGDSSUR[LPDWHO\FUHGLEOH
        IHDUFODLPVWKLVODVWILVFDO\HDU )< VXUSDVVLQJWKHUHFRUGVHWLQ)<
            o   ,Q)<86&,6UHFHLYHGDSSUR[LPDWHO\QHZDV\OXPUHTXHVWVIURPWKRVH
                DGPLWWHGOHJDOO\FRPSDUHGWRRQO\LQ
            o   ,PPLJUDWLRQFRXUWVUHFHLYHGDSSUR[LPDWHO\DV\OXPUHTXHVWVLQ)<
                FRPSDUHGWRRQO\LQ)<


$'5,9,1*)$&725,1,//(*$/,00,*5$7,217KHVWDQGDUGVWKDWDSSO\WRWKH
FUHGLEOHIHDUSURFHVVLVDPDMRUGULYHURIRXU1DWLRQ¶VLPPLJUDWLRQFULVLV

   x    :KLOHWKHUHKDVEHHQDQHQRUPRXVVSLNHLQFUHGLEOHIHDULQLWLDWHGFODLPVUHODWLYHO\IHZDV\OXP
        FODLPVKDYHXOWLPDWHO\EHHQIRXQGWREHPHULWRULRXV
   x    $SSUR[LPDWHO\SHUFHQWRIDOLHQVDUULYLQJIURP*XDWHPDOD+RQGXUDVDQG(O6DOYDGRUSDVVHG
        LQLWLDOFUHGLEOHIHDUVFUHHQLQJVEXWRQO\SHUFHQWRIWKRVHZHUHJUDQWHGDV\OXP
   x    7KHUHKDVEHHQDPDMRULQFUHDVHLQWKHQXPEHURILOOHJDODOLHQIDPLO\XQLWVDUULYLQJDWRXUERUGHU
        DQGIDPLO\XQLWVQRZPDNHXSDVLJQLILFDQWSHUFHQWDJHRIFUHGLEOHIHDUFODLPV
            o   7KHQXPEHURIIDPLO\XQLWVDSSUHKHQGHGE\86&XVWRPVDQG%RUGHU3URWHFWLRQKDV
                LQFUHDVHGSHUFHQWGXULQJWKHSDVWILYH\HDUV
            o   )DPLO\XQLWVPDNHXSDERXWSHUFHQWRIDOOFUHGLEOHIHDULQLWLDWHGDV\OXPFODLPV
            o   $VDUHVXOWRIORRSKROHVQHDUO\DOODV\OXPVHHNHUVLQIDPLO\XQLWVDUHSHUPLWWHGE\WKH
                'HSDUWPHQWRI+RPHODQG6HFXULW\WRUHPDLQLQWKH8QLWHG6WDWHVSHQGLQJWKHLUDV\OXP
                KHDULQJ




                                                                                                 $5
                                                                                               '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page593
                                                               175ofof1770
                                                                       187




5HPDUNVE\3UHVLGHQW7UXPSRQWKH,OOHJDO
,PPLJUDWLRQ&ULVLVDQG%RUGHU6HFXULW\
,VVXHGRQ1RYHPEHU

5RRVHYHOW5RRP

30('7

7+(35(6,'(17:HOOWKDQN\RXYHU\PXFKHYHU\RQH$SSUHFLDWHLW$QGJRRGDIWHUQRRQ,
ZRXOGOLNHWRSURYLGHDQXSGDWHWRWKH$PHULFDQSHRSOHUHJDUGLQJWKHFULVLVRQRXUVRXWKHUQ
ERUGHU²DQGFULVLVLWLV

,OOHJDOLPPLJUDWLRQDIIHFWVWKHOLYHVRIDOO$PHULFDQV,OOHJDOLPPLJUDWLRQKXUWV$PHULFDQ
ZRUNHUVEXUGHQV$PHULFDQWD[SD\HUVDQGXQGHUPLQHVSXEOLFVDIHW\DQGSODFHVHQRUPRXVVWUDLQ
RQORFDOVFKRROVKRVSLWDOVDQGFRPPXQLWLHVLQJHQHUDOWDNLQJSUHFLRXVUHVRXUFHVDZD\IURPWKH
SRRUHVW$PHULFDQVZKRQHHGWKHPPRVW,OOHJDOLPPLJUDWLRQFRVWVRXUFRXQWU\ELOOLRQVDQG
ELOOLRQVRIGROODUVHDFK\HDU

$PHULFDLVDZHOFRPLQJFRXQWU\$QGXQGHUP\OHDGHUVKLSLW¶VDZHOFRPLQJFRXQWU\:HOHDG
WKHZRUOGLQKXPDQLWDULDQSURWHFWLRQDQGDVVLVWDQFHE\IDU7KHUH¶VQRERG\HYHQFORVH:HKDYH
WKHODUJHVWDQGPRVWH[SDQVLYHLPPLJUDWLRQSURJUDPVDQ\ZKHUHRQWKHSODQHW

:H¶YHLVVXHGPLOOLRQJUHHQFDUGVVLQFHZKLFKPHDQVWKHSHUPDQHQWUHVLGHQF\DQGD
SDWKWRFLWL]HQVKLSIRUPDQ\PDQ\SHRSOH%XWZHZLOOQRWDOORZRXUJHQHURVLW\WREHDEXVHGE\
WKRVHZKRZRXOGEUHDNRXUODZVGHI\RXUUXOHVYLRODWHRXUERUGHUVEUHDNLQWRRXUFRXQWU\
LOOHJDOO\:HZRQ¶WDOORZLW

0DVVXQFRQWUROOHGLPPLJUDWLRQLVHVSHFLDOO\XQIDLUWRWKHPDQ\ZRQGHUIXOODZDELGLQJ
LPPLJUDQWVDOUHDG\OLYLQJKHUHZKRIROORZHGWKHUXOHVDQGZDLWHGWKHLUWXUQ6RPHKDYHEHHQ
ZDLWLQJIRUPDQ\\HDUV6RPHKDYHEHHQZDLWLQJIRUDORQJWLPH7KH\¶YHGRQHHYHU\WKLQJ
SHUIHFWO\$QGWKH\¶UHJRLQJWRFRPHLQ$WVRPHSRLQWWKH\¶UHJRLQJWRFRPHLQ,QPDQ\FDVHV
YHU\VRRQ:HQHHGWKHPWRFRPHLQEHFDXVHZHKDYHFRPSDQLHVFRPLQJLQWRRXUFRXQWU\WKH\
QHHGZRUNHUV%XWWKH\KDYHWRFRPHLQRQDPHULWEDVLVDQGWKH\ZLOOFRPHLQRQDPHULWEDVLV

7KHFRPPXQLWLHVDUHRIWHQOHIWWREHDUWKHFRVWDQGWKHLQIOX[RISHRSOHWKDWFRPHLQLOOHJDOO\
:HFDQ¶WDOORZWKDW

7KHUH¶VDOLPLWWRKRZPDQ\SHRSOHDQDWLRQFDQUHVSRQVLEO\DEVRUELQWRWKHLUVRFLHWLHV(YHU\
GD\DERYHDQGEH\RQGRXUH[LVWLQJODZIXODGPLVVLRQSURJUDPVURXJKO\WRSHRSOH
WU\FURVVLQJRXUERUGHUVLOOHJDOO\:HGRDYHU\JRRGMREFRQVLGHULQJWKHODZVDUHVREDG
7KH\¶UHQRWDUFKDLFWKH\¶UHLQFRPSHWHQW,W¶VQRWWKDWWKH\¶UHROGWKH\¶UHMXVWEDG$QGZHFDQ¶W
JHWDQ\'HPRFUDWYRWHVWRFKDQJHWKHP,W¶VRQO\WKH5HSXEOLFDQVWKDWDUH²LQXQLVRQWKH\




                                                                                         $5
                                                                                       '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page594
                                                               176ofof1770
                                                                       187



ZDQWWRFKDQJHWKHP7KH\ZDQWWRPDNHVWURQJERUGHUVZDQWWRJHWULGRIDQ\FULPHEHFDXVHRI
WKHERUGHUVRIZKLFKWKHUH¶VDORW

$QGZH¶YHGRQHDJUHDWMREZLWKWKHODZVWKDWZHKDYH:H¶UHPRYLQJLQWUHPHQGRXVQXPEHUVRI
SHRSOHWRJHWRXWWKH06JDQJVDQGRWKHUVJDQJVWKDWLOOHJDOO\FRPHLQWRRXUFRXQWU\$QG
ZH¶UHJHWWLQJWKHPRXWE\WKHWKRXVDQGV

%XWWKLVLVDSHULORXVVLWXDWLRQDQGLWWKUHDWHQVWREHFRPHHYHQPRUHKD]DUGRXVDVRXUHFRQRP\
JHWVEHWWHUDQGEHWWHU$ORWRIWKHFDXVHRIWKLVSUREOHPLVWKHIDFWWKDWZHULJKWQRZKDYHWKH
KRWWHVWHFRQRP\DQ\ZKHUHLQWKHZRUOG,W¶VGRLQJEHWWHUWKDQDQ\HFRQRP\LQWKHZRUOG-REV
XQHPSOR\PHQW²\RXORRNDWDQ\QXPEHU

5LJKWQRZZHKDYHPRUHZRUNHUVWKDQDQ\WLPHLQWKHKLVWRU\RIRXUFRXQWU\:HKDYHPRUH
SHRSOHZRUNLQJZKLFKLVDWUHPHQGRXVVWDWHPHQW0RUHSHRSOHZRUNLQJWKDQDWDQ\WLPHLQWKH
KLVWRU\RIRXUFRXQWU\$QGSHRSOHZDQWWRFRPHLQDQGLQVRPHFDVHVWKH\ZDQWWRWDNH
DGYDQWDJHRIWKDWDQGWKDW¶VRND\$QGZHZDQWWKHPWRFRPHLQEXWWKH\KDYHWRFRPHLQ
WKURXJKPHULW7KH\KDYHWRFRPHLQOHJDOO\

$WWKLVYHU\PRPHQWODUJHZHOORUJDQL]HGFDUDYDQVRIPLJUDQWVDUHPDUFKLQJWRZDUGVRXU
VRXWKHUQERUGHU6RPHSHRSOHFDOOLWDQ³LQYDVLRQ´,W¶VOLNHDQLQYDVLRQ7KH\KDYHYLROHQWO\
RYHUUXQWKH0H[LFDQERUGHU<RXVDZWKDWWZRGD\VDJR7KHVHDUHWRXJKSHRSOHLQPDQ\FDVHV
$ORWRI\RXQJPHQVWURQJPHQ$QGDORWRIPHQWKDWPD\EHZHGRQ¶WZDQWLQRXUFRXQWU\%XW
DJDLQZH¶OOILQGWKDWRXWWKURXJKWKHOHJDOSURFHVV

%XWWKH\¶YHRYHUUXQWKH0H[LFDQSROLFHDQGWKH\¶YHRYHUUXQDQGKXUWEDGO\0H[LFDQVROGLHUV
6RWKLVLVQ¶WDQLQQRFHQWJURXSRISHRSOH,W¶VDODUJHQXPEHURISHRSOHWKDWDUHWRXJK7KH\¶YH
LQMXUHGWKH\¶YHDWWDFNHGDQGWKH0H[LFDQSROLFHDQGPLOLWDU\KDVDFWXDOO\VXIIHUHG$QG,
DSSUHFLDWHZKDW0H[LFRLVWU\LQJWRGR

6ROHWPHEHJLQE\VWDWLQJWKDWWKHVHLOOHJDOFDUDYDQVZLOOQRWEHDOORZHGLQWRWKH8QLWHG6WDWHV
DQGWKH\VKRXOGWXUQEDFNQRZEHFDXVHWKH\¶UHZDVWLQJWKHLUWLPH7KH\VKRXOGDSSO\WRFRPH
LQWRRXUFRXQWU\:HZDQWWKHPWRFRPHLQWRRXUFRXQWU\YHU\PXFK:HQHHGSHRSOHWRKHOSXV
ZLWKDOORIWKHVHFRPSDQLHVWKDWDUHFRPLQJLQ:H¶YHQHYHUKDGDQ\WKLQJOLNHWKLV:HKDYHFDU
FRPSDQLHVFRPLQJLQ:HKDYH)R[FRQQ²VRLQYROYHGZLWKWKHPDQXIDFWXULQJRI$SSOH
SURGXFWV²FRPLQJLQLQ:LVFRQVLQ:HKDYHDORWRIFRPSDQLHVFRPLQJLQEXWWKH\KDYHWR
DSSO\DQGWKH\KDYHWREHZRQGHUIXOSHRSOHWKDWDUHJRLQJWRORYHRXUFRXQWU\DQGZRUNKDUG

$QGZH¶YHDOUHDG\GLVSDWFKHGIRUWKHERUGHUWKH8QLWHG6WDWHVPLOLWDU\$QGWKH\ZLOOGRWKH
MRE7KH\DUHVHWWLQJXSULJKWQRZDQGWKH\¶UHSUHSDULQJ:HKRSHQRWKLQJKDSSHQV%XWLILW
GRHVZHDUHWRWDOO\SUHSDUHG*UHDWHVWPLOLWDU\DQ\ZKHUHLQWKHZRUOGDQGLW¶VJRLQJWREHDQG
LVQRZLQJUHDWVKDSH1RORQJHUGHSOHWHGOLNHLWZDVZKHQ,WRRNRYHUDVWKH3UHVLGHQWRIWKH
8QLWHG6WDWHV

7KHJRYHUQPHQWRI0H[LFRKDVJHQHURXVO\RIIHUHGDV\OXPMREVHGXFDWLRQDQGPHGLFDOFDUHIRU
SHRSOHZLWKLQWKHFDUDYDQEXWPDQ\PHPEHUVRIWKHFDUDYDQKDYHUHIXVHGWKHVHRIIHUVZKLFK
GHPRQVWUDWHWKDWWKHVHPLJUDQWVDUHQRWOHJLWLPDWHDV\OXPVHHNHUV7KH\¶UHQRWORRNLQJIRU




                                                                                        $5
                                                                                      '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page595
                                                               177ofof1770
                                                                       187



SURWHFWLRQ%HFDXVHLIWKH\ZHUHWKH\¶GEHDEOHWRJHWLWIURP0H[LFR0H[LFRKDVDJUHHGWRWDNH
WKHPLQDQGHQFRXUDJHGWKHPWRVWD\%XWWKH\GRQ¶WZDQWWRVWD\WKH\ZDQWWRFRPHLQWRWKH
8QLWHG6WDWHV6RWKLVLVQRORQJHUVDIHW\DQGDV\OXPLVDERXWVDIHW\

$V\OXPLVQRWDSURJUDPIRUWKRVHOLYLQJLQSRYHUW\7KHUHDUHELOOLRQVRISHRSOHLQWKHZRUOG
OLYLQJDWWKHSRYHUW\OHYHO7KH8QLWHG6WDWHVFDQQRWSRVVLEO\DEVRUEWKHPDOO$V\OXPLVDYHU\
VSHFLDOSURWHFWLRQLQWHQGHGRQO\IRUWKRVHIOHHLQJJRYHUQPHQWSHUVHFXWLRQEDVHGRQUDFH
UHOLJLRQDQGRWKHUSURWHFWHGVWDWXV

7KHVHFDUDYDQVDQGLOOHJDOPLJUDQWVDUHGUDZQWRRXUFRXQWU\E\'HPRFUDWEDFNHGODZVDQGOHIW
ZLQJMXGLFLDOUXOLQJV:H¶UHJHWWLQJUXOLQJVWKDWDUHVRULGLFXORXVVREDG7KH\¶UHZULWLQJWKH
ODZV&DQ¶WGRWKDW&ROOHFWLYHO\NQRZQDV²DVDQH[DPSOHFDWFKDQGUHOHDVH,W¶VDGLVJUDFH
WKDWZHKDYHWRSXWXSZLWKLW

7KHVHSROLFLHVOHDGWRWKHUHOHDVHRILOOHJDODOLHQVLQWRRXUFRPPXQLWLHVDIWHUWKH\¶YHEHHQ
DSSUHKHQGHG%XWZH¶UHQRWUHOHDVLQJDQ\PRUH%LJFKDQJHDVRIDFRXSOHRIGD\VDJR:H¶UH
JRLQJWRQRORQJHUUHOHDVH:H¶UHJRLQJWRFDWFKZH¶UHQRWJRLQJWRUHOHDVH7KH\¶UHJRLQJWR
VWD\ZLWKXVXQWLOWKHGHSRUWDWLRQKHDULQJRUWKHDV\OXPKHDULQJWDNHVSODFH6RZH¶UHQRW
UHOHDVLQJWKHPLQWRWKHFRPPXQLW\

:HKDYHPLOOLRQVRISHRSOHWKDWRYHUWKH\HDUVKDYHEHHQUHOHDVHGLQWRWKHFRPPXQLW\7KH\
QHYHUVKRZXSIRUWKHWULDOV7KH\QHYHUFRPHEDFN7KH\¶UHQHYHUVHHQDJDLQ$QGWKRVHSHRSOH
WKH\NQRZZKRWKH\DUH$QGZHNQRZDORWRIZKHUHWKH\DUHZKRWKH\DUH$QGWKRVHSHRSOH
ZLOOEHGHSRUWHGGLUHFWO\GHSRUWHG

7KHELJJHVWORRSKROHGUDZLQJLOOHJDODOLHQVWRRXUERUGHUVLVWKHXVHRIIUDXGXOHQWRUPHULWOHVV
DV\OXPFODLPVWRJDLQHQWU\LQWRRXUJUHDWFRXQWU\$QDOLHQVLPSO\FURVVHVWKHERUGHULOOHJDOO\
ILQGVD%RUGHU3DWURODJHQWDQGXVLQJZHOOFRDFKHGODQJXDJH²E\ODZ\HUVDQGRWKHUVWKDWVWDQG
WKHUHWU\LQJWRJHWIHHVRUZKDWHYHUWKH\FDQJHW²WKH\¶UHJLYHQDSKUDVHWRUHDG7KH\QHYHU
KHDUGRIWKHSKUDVHEHIRUH7KH\GRQ¶WEHOLHYHLQWKHSKUDVH%XWWKH\¶UHJLYHQDOLWWOHOHJDO
VWDWHPHQWWRUHDGDQGWKH\UHDGLW$QGQRZDOORIDVXGGHQWKH\¶UHVXSSRVHGWRTXDOLI\%XW
WKDW¶VQRWWKHUHDVRQWKH\¶UHKHUH

7KLVPHUHO\DVVHUWVWKHQHHGIRUDV\OXPDQGWKHQRIWHQUHOHDVHGLQWRWKH8QLWHG6WDWHVDQGWKH\
DZDLWDOHQJWK\FRXUWSURFHVV7KHFRXUWSURFHVVZLOOWDNHV\HDUVVRPHWLPHVIRUWKHPWRDWWHQG
:HOOZH¶UHQRWUHOHDVLQJWKHPLQWRRXUFRXQWU\DQ\ORQJHU7KH\¶OOZDLWIRUORQJSHULRGVRIWLPH
:H¶UHSXWWLQJXSPDVVLYHFLWLHVRIWHQWV7KHPLOLWDU\LVKHOSLQJXVLQFUHGLEO\ZHOO

,ZDQWWRWKDQNWKH$UP\&RUSVRI(QJLQHHUV7KH\¶YHEHHQVRHIILFLHQWVRJRRGVRWDOHQWHG
$QGZHKDYHWKRXVDQGVRIWHQWV:HKDYHDORWRIWHQWVZHKDYHDORWRIHYHU\WKLQJ:H¶UHJRLQJ
WRKROGWKHPULJKWWKHUH:H¶UHQRWOHWWLQJWKHPLQWRRXUFRXQWU\$QGWKHQWKH\QHYHUVKRZXS
²DOPRVW,W¶VOLNHDOHYHORISHUFHQW7KH\QHYHUVKRZXSIRUWKHWULDO6RE\WKHWLPHWKHLU
WULDOFRPHVWKH\¶UHJRQH1RERG\NQRZVZKHUHWKH\DUH%XWZHNQRZZKHUHDORWRIWKHPDUH
DQGWKH\¶UHJRLQJWREHGHSRUWHG




                                                                                       $5
                                                                                     '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page596
                                                               178ofof1770
                                                                       187



7KHUHDUHQRZQHDUO\DOLHQVLQVLGHWKH8QLWHG6WDWHVDZDLWLQJDGMXGLFDWLRQRIWKHLU
FODLPV0RVWRIWKHVHSHRSOHZHKDYHQRLGHDKRZWKH\JRWWKHUHZK\WKH\JRWWKHUH$QGWKH
QXPEHULVDFWXDOO\JRLQJWREHDPXFKODUJHUQXPEHUDVZHORRNDWDOORIWKHGDWD6RLI\RXORRN
DWMXVWDWDPLQLPDOQXPEHULW¶VWKHVL]HRI9HUPRQWRUELJJHU$QGWKHRYHUDOOQXPEHUFRXOGEH
PLOOLRQSHRSOHLWFRXOGEHPLOOLRQSHRSOHLWFRXOGEHPLOOLRQSHRSOH7KHUHFRUG
NHHSLQJIURPSDVWDGPLQLVWUDWLRQVKDVQRWH[DFWO\EHHQYHU\JRRG

$VKXPDQVPXJJOHUVDQGWUDIILFNHUVKDYHOHDUQHGKRZWKHJDPHLVSOD\HGDQGKRZWRJDPHWKH
V\VWHPZHKDYHZLWQHVVHGDVWDJJHULQJ>SHUFHQW@LQFUHDVHLQDV\OXPFODLPVVLQFHWKH\HDU
7KH\XQGHUVWDQGWKHODZEHWWHUWKDQWKHODZ\HUVXQGHUVWDQGWKHODZ<RXKDYHDORWRI
SURIHVVLRQDOLVPWKHUH<RXKDYHDORWRISURIHVVLRQDOLVPLQYROYHGZLWKVHWWLQJXSWKHFDUDYDQV
<RXWDNHDORRNDWWKHZD\WKDW¶VKDSSHQLQJ(YHQWKHFRXQWULHV²\RXORRNDW+RQGXUDVDQG(O
6DOYDGRUDQG\RXORRNDWZKDW¶VKDSSHQLQJDWWKHGLIIHUHQWOHYHOVDQGGLIIHUHQWFRXQWULHVDQG
ZKDW¶VKDSSHQLQJRQWKHVWUHHWV7KHUH¶VDORWRISURIHVVLRQDOLVPWDNLQJSODFHDQGWKHUHVHHPVWR
EHDORWRIPRQH\SDVVLQJ$QGWKHQDOORIDVXGGHQRXWRIWKHEOXHWKHVHELJFDUDYDQVDUH
IRUPHGDQGWKH\VWDUWPDUFKLQJXS7KH\JRWDORQJZD\WRJR

2QDYHUDJHRQFHUHOHDVHGDQDV\OXPFDVHWDNHVWKUHHDQGKDOI\HDUVWRFRPSOHWH7KLQNRILW
6RPHERG\ZDONVLQWRRXUFRXQWU\UHDGVDVWDWHPHQWJLYHQE\DODZ\HUDQGZHKDYHDWKUHHDQG
DKDOI\HDUFRXUWFDVHIRURQHSHUVRQZKHUHDVRWKHUSHRSOHWHOOWKHP³2XW*HWRXW-XVWJHW
RXW´2WKHUFRXQWULHV²³*HWRXW:HKDYHDERUGHU*HWRXW´

:HJRWKURXJK\HDUVDQG\HDUVRIOLWLJDWLRQEHFDXVHRIWKH'HPRFUDWVDQGWKHLQFRPSHWHQWYHU\
YHU\VWXSLGODZVWKDWZHKDYH7KH\¶UHWKHODXJKLQJVWRFNDOORYHUWKHZRUOGLQFOXGLQJWKHSHRSOH
WKDWDUHPDUFKLQJXS7KH\XQGHUVWDQG%XWWKHGLIIHUHQFHLVZH¶UHQRWDOORZLQJWKHPLQDQG
ZH¶UHQRWUHOHDVLQJDQGZH¶UHQRWGRLQJDQ\RIWKHWKLQJVWKDWZHUHGRQHIRUVRPDQ\\HDUVWKDW
UHDOO\DUHWHUULEOHIRURXUFRXQWU\

7KHRYHUZKHOPLQJPDMRULW\RIFODLPVDUHUHMHFWHGE\WKHFRXUWVEXWE\WKDWWLPHWKHDOLHQKDV
XVXDOO\ORQJVLQFHGLVDSSHDUHGLQWRRXUFRXQWU\6RWKH\QHYHUJHWWRVHHWKHMXGJH7KH\QHYHU
JHWWRKDYHDUXOLQJ7KH\GRQ¶WFDUHEHFDXVHWKH\¶UHLQWKHFRXQWU\DQGQRERG\NQRZVZKHUH
WKH\DUH

$OOWROGWKHUHDUHDSSUR[LPDWHO\PLOOLRQDOLHQVZKRKDYHUHFHLYHGILQDORUGHUVRIUHPRYDO
7KH\¶YHDFWXDOO\JRWILQDORUGHUVRIUHPRYDO<RXGRQ¶WKDYHWRJRWRFRXUWDQ\PRUH7KHFRXUWV
KDYHDOUHDG\LVVXHGWKHRUGHUVRIUHPRYDODQGZH¶YHJRWWHQDORWRIWKHP%XWZKRUHPDLQDW
ODUJHLQRXUFRXQWU\6RZH¶YHPRYLQJWKHPRXW

7KLVHQGHPLFDEXVHRIWKHDV\OXPV\VWHPPDNHVDPRFNHU\RIRXULPPLJUDWLRQV\VWHP
GLVSODFLQJOHJLWLPDWHDV\OXPVHHNHUV²DQGWKHUHDUHOHJLWLPDWHDV\OXPVHHNHUV²ZKLOH
UHZDUGLQJWKRVHZKRDEXVHRUGHIUDXGRXUV\VWHPZKLFKLVDOPRVWHYHU\ERG\(YHU\ERG\LV
DEXVLQJLWDQGMXVWGRLQJWKLQJVWRRXUV\VWHPZKLFKZHUHXQWKLQNDEOH,¶PVXUHHYHQE\WKH
'HPRFUDWVZKRZHUHODUJHO\UHVSRQVLEOHIRUJHWWLQJLWGRQH

7KHVHLQGLYLGXDOVGLVUHVSHFWWKHIRXQGDWLRQVRI$PHULFDQJRYHUQPHQWE\YROXQWDULO\FKRRVLQJWR
EUHDNWKHODZDVWKHLUILUVWDFWRQ$PHULFDQVRLO




                                                                                       $5
                                                                                     '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page597
                                                               179ofof1770
                                                                       187



)XUWKHUPRUHFRQWDLQHGZLWKLQWKLVJLDQWIORZRILOOHJDOPLJUDWLRQWRRXUVRXWKZHVWERUGHULVWKH
PRYHPHQWRILOOLFLWDQGGHDGO\QDUFRWLFV,W¶VLQWKHVRXWKZHVWPRVWRILWFRPHVLQ1HDUO\
SHUFHQWRIKHURLQLQWKH8QLWHG6WDWHVHQWHUVWKURXJKWKHVRXWKHUQERUGHU±WKLQNRIWKDW
SHUFHQWDOPRVWRIKHURLQFRPHVLQWKURXJKWKHVRXWKHUQERUGHUDORQJZLWKURXJKO\SHUFHQW
RIFRFDLQHDQGWKHPDMRULW\RIPHWKDQGDVXEVWDQWLDOSRUWLRQRIWKHXOWUDOHWKDOIHQWDQ\ONLOOLQJ
RXU\RXWK)HQWDQ\OLVNLOOLQJRXU\RXWK

7KHVHGUXJVGHVWUR\WKHOLYHVDQGNLOOPXFKPRUHWKDQ$PHULFDQVHYHU\VLQJOH\HDU$QG
WKHQXPEHUJRHVXS,WJRHVXSDQGXSDQGXSEHFDXVHZHDUHVRIRROLVKZLWKRXUODZVWKDWZH
DOORZWKLVWRKDSSHQ$GHDWKWROOHTXLYDOHQWRIWKHVL]HRIDQHQWLUH$PHULFDQFLW\HYHU\\HDU
7KHFXUUHQWLQIOX[LIQRWKDOWHGWKUHDWHQVWRRYHUZKHOPRXULPPLJUDWLRQV\VWHPDQGRXU
FRPPXQLWLHVDQGSRVHVXQDFFHSWDEOHGDQJHUVWRWKHHQWLUHQDWLRQ:HKDYHWRKDYHRXUERUGHUV
&DQ¶WOHWGUXJVFRPHLQ1RWMXVW²LW¶VQRWMXVWSHRSOH,W¶VSHRSOHLW¶VGUXJV,W¶VKXPDQ
WUDIILFNHUV

+XPDQWUDIILFNLQJLVQRZDWWKHKLJKHVWOHYHOLQWKHZRUOGWKDWLW¶VHYHUEHHQ$QGWKDW¶VEHFDXVH
RIWKH,QWHUQHW7KLQNRILW²KXPDQWUDIILFNLQJ<RXWKLQNEDFN\HDUV\HDUV+XPDQ
WUDIILFNLQJ²ZKHUHWKH\VWHDOFKLOGUHQLQPDQ\FDVHVZRPHQXQIRUWXQDWHO\7KH\VWHDO
ZRPHQ7KHKXPDQWUDIILFNHUVWKHORZHVWVFXPRQ(DUWK7KHORZHVWVFXPRQ(DUWK$QGLW¶VDW
DOHYHOWKDWLW¶VQHYHUEHHQ:RUOGZLGH²QHYHUEHHQDWDOHYHOOLNHWKLV

,IWKHVHFDUDYDQVDUHDOORZHGLQWRRXUFRXQWU\RQO\ELJJHUDQGPRUHHPEROGHQHGFDUDYDQVZLOO
IROORZ$QG\RXVHHWKDW¶VZKDW¶VKDSSHQLQJQRZ:HKDYHRQHWKDW¶VFRPLQJXSDQGLW¶VEHLQJ
VRPHZKDWGLVVLSDWHGDVWKH\PDUFK%XWWKHQRWKHUSHRSOHDUHMRLQLQJLW$QGWKHQLWJHWVELJJHU
$QGQRZLI\RXORRNEDFNDW+RQGXUDVDQGLI\RXORRNDW(O6DOYDGRURWKHURQHVDUHVROYLQJ
DQGWKH\¶UHIRUPLQJ7KH\¶UHIRUPLQJ<RXKDYHQHZRQHVWKDWDUHIRUPLQJ$QGZHFDOOLW
³FDUDYDQQXPEHUWZR´LVXQEHOLHYDEO\URXJKSHRSOH9HU\YHU\KDUGIRUWKHPLOLWDU\WRVWRSLW
2XUPLOLWDU\ZLOOKDYHQRSUREOHP%XWYHU\YHU\KDUG0H[LFRLVKDYLQJDYHU\YHU\KDUGWLPH
ZLWKLW

2QFHWKH\DUULYHWKH'HPRFUDW3DUW\¶VYLVLRQLVWRRIIHUWKHPIUHHKHDOWKFDUHIUHHZHOIDUHIUHH
HGXFDWLRQDQGHYHQWKHULJKWWRYRWH<RXDQGWKHKDUGZRUNLQJWD[SD\HUVRIRXUFRXQWU\ZLOOEH
DVNHGWRSLFNXSWKHHQWLUHWDE$QGWKDW¶VZKDW¶VKDSSHQLQJ²PHGLFDODQGLQPDQ\FDVHV
WKH\¶YHJRWVRPHELJPHGLFDOSUREOHPVEHIRUHWKH\JHWKHUH

1RQDWLRQFDQDOORZLWVHOIWREHRYHUZKHOPHGE\XQFRQWUROOHGPDVVHVRISHRSOHUXVKLQJWKHLU
ERUGHU7KDW¶VZKDW¶VKDSSHQLQJ7KH\DUHUXVKLQJRXUERUGHU7KH\DUHFRPLQJXS$QGHYHQ
EHIRUH\RXJHWWRWKHFDUDYDQMXVWRQDGDLO\EDVLVSHRSOHFRPLQJLQ$QGLW¶VDYHU\EDGWKLQJ
IRURXUFRXQWU\,W¶VVDGLQPDQ\ZD\VEXWLW¶VDYHU\EDGWKLQJIRURXUFRXQWU\$QGDJDLQFRVWV
XVELOOLRQVDQGELOOLRQVDQGELOOLRQVRIGROODUVD\HDU

$QG,ZLOOWKHUHIRUHWDNHHYHU\ODZIXODFWLRQDWP\GLVSRVDOWRDGGUHVVWKLVFULVLV$QGWKDW¶V
ZKDWZH¶UHGRLQJ7KH8QLWHG6WDWHVPLOLWDU\JUHDWSHRSOH

0\DGPLQLVWUDWLRQLVILQDOL]LQJDSODQWRHQGWKHUDPSDQWDEXVHRIRXUDV\OXPV\VWHP²LW¶V
DEXVHG²WRKDOWWKHGDQJHURXVLQIOX[DQGWRHVWDEOLVKFRQWURORYHU$PHULFD¶VVRYHUHLJQ




                                                                                          $5
                                                                                        '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page598
                                                               180ofof1770
                                                                       187



ERUGHUV:HJRWERUGHUV$QGRQFHWKDWFRQWUROLVVHWDQGVWDQGDUGL]HGDQGPDGHYHU\VWURQJ²
LQFOXGLQJWKHEXLOGLQJRIWKHZDOOZKLFKZH¶YHDOUHDG\VWDUWHGELOOLRQVSHQWODVW\HDU
ELOOLRQWKLV\HDU:HKDYHDQRWKHU>ELOOLRQ@WKDWZLOOEHFRPLQJEXWZHZDQWWREXLOGLWDW
RQHWLPH$OOLWGRHVLVWXUQSHRSOHLQDGLIIHUHQWGLUHFWLRQLI\RXGRQ¶W:HZDQWWREXLOGLWDWRQH
WLPH

8QGHUWKLVSODQWKHLOOHJDODOLHQVZLOOQRORQJHUJHWDIUHHSDVVLQWRRXUFRXQWU\E\ORGJLQJ
PHULWOHVVFODLPVLQVHHNLQJDV\OXP,QVWHDGPLJUDQWVVHHNLQJDV\OXPZLOOKDYHWRSUHVHQW
WKHPVHOYHVODZIXOO\DWDSRUWRIHQWU\6RWKH\¶UHJRLQJWRKDYHWRODZIXOO\SUHVHQWWKHPVHOYHVDW
DSRUWRIHQWU\7KRVHZKRFKRRVHWREUHDNRXUODZVDQGHQWHULOOHJDOO\ZLOOQRORQJHUEHDEOHWR
XVHPHULWOHVVFODLPVWRJDLQDXWRPDWLFDGPLVVLRQLQWRRXUFRXQWU\:HZLOOKROGWKHP²IRUD
ORQJWLPHLIQHFHVVDU\

7KHRQO\ORQJWHUPVROXWLRQWRWKHFULVLVDQGWKHRQO\ZD\WRHQVXUHWKHHQGXUDQFHRIRXUQDWLRQ
DVDVRYHUHLJQFRXQWU\LVIRU&RQJUHVVWRRYHUFRPHRSHQERUGHUVREVWUXFWLRQ7KDW¶VH[DFWO\
ZKDWLWLV,W¶VRSHQERUGHUREVWUXFWLRQ1RYRWHV<RXFDQFRPHXSZLWKWKHJUHDWHVWERUGHUSODQ
WKHJUHDWHVWLPPLJUDWLRQSODQ<RXZRQ¶WJHWRQHYRWHIURPD'HPRFUDW7KH\KDYHWHUULEOH
SROLF\,QPDQ\FDVHVWKH\¶UHWHUULEOHSROLWLFLDQV%XWWKHRQHWKLQJ,JLYHWKHPJUHDWFUHGLWIRU
7KH\YRWHDVDEORF7KH\VWLFNWRJHWKHU

$QGZHZLOOHQGFDWFKDQGUHOHDVH:H¶UHQRWUHOHDVLQJDQ\ORQJHU:HDOVRPXVWILQLVKWKHMRE
WKDWZHVWDUWHGE\EHLQJVWURQJDWWKHERUGHU:KHQZH¶UHVWURQJDWWKHERUGHUSHRSOHZLOOWXUQ
DZD\DQGWKH\ZRQ¶WERWKHU<RXZLOOVHHLQD\HDUIURPQRZRULQFHUWDLQO\DSHULRGRIWLPH
IURPQRZGHVSLWHRXUYHU\JRRGHFRQRP\ZKLFKVRPHRIWKHPFRPHIRUWKDW²,FDQ¶WEODPH
WKHPIRUWKDW\RXKDYHWRGRLWOHJDOO\²EXW\RXZLOOVHHWKDWWKHQXPEHUVRISHRSOHWU\LQJWR
JHWLQZLOOEHJUHDWO\UHGXFHG

%XWWKDWFDQRQO\KDSSHQLIZH¶UHVWURQJDWWKHERUGHU$QGWKHVRXWKHUQERUGHULVDELJSUREOHP
DQGLW¶VDWUHPHQGRXVSUREOHPIRUGUXJVSRXULQJLQDQGGHVWUR\LQJRXU\RXWKDQGUHDOO\
GHVWUR\LQJWKHIDEULFRIRXUFRXQWU\7KHUH¶VQHYHUEHHQDGUXJSUREOHPOLNHZHKDYHWRGD\$QG
DV,VDLGPXFKRILWFRPHVIURPWKHVRXWKHUQERUGHU

6RLQWKHPHDQWLPH,ZLOOIXOILOOP\VDFUHGREOLJDWLRQWRSURWHFWRXUFRXQWU\DQGGHIHQGWKH
8QLWHG6WDWHVRI$PHULFD$QGWKLVLVDGHIHQVHRIRXUFRXQWU\:HKDYHQRFKRLFH:HKDYHQR
FKRLFH:HZLOOGHIHQGRXUERUGHUVZHZLOOGHIHQGRXUFRXQWU\

7KDQN\RXYHU\PXFK

40U3UHVLGHQWZKDWKDSSHQVWRWKHFKLOGUHQWKHQ",I\RX¶UHHQGLQJFDWFKDQGUHOHDVHZKDW
KDSSHQVWRWKRVHFKLOGUHQ"'RWKH\VWD\LQWKHVHWHQWFLWLHV"2UZKDWKDSSHQV"

7+(35(6,'(17:H¶UHZRUNLQJRQDV\VWHPZKHUHWKH\VWD\WRJHWKHU%XW,ZLOOVD\WKDWE\
GRLQJWKDWWUHPHQGRXVQXPEHUV²\RXNQRZXQGHUWKH2EDPDSODQ\RXFRXOGVHSDUDWH
FKLOGUHQ7KH\QHYHUGLGDQ\WKLQJDERXWWKDW1RERG\WDONVDERXWWKDW%XWXQGHU3UHVLGHQW
2EDPDWKH\VHSDUDWHGFKLOGUHQIURPWKHSDUHQWV:HDFWXDOO\SXWLWVRWKDWWKDWGLGQ¶WKDSSHQ




                                                                                           $5
                                                                                         '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page599
                                                               181ofof1770
                                                                       187



%XWZKDWKDSSHQVZKHQ\RXGRWKDWLV\RXJHWWUHPHQGRXVQXPEHUVRISHRSOHFRPLQJ,W¶V
DOPRVWOLNHDQLQFHQWLYHWR²ZKHQWKH\KHDUWKH\¶UHQRWJRLQJWREHVHSDUDWHGWKH\FRPHPDQ\
PDQ\WLPHVRYHU%XW3UHVLGHQW2EDPDVHSDUDWHGWKHFKLOGUHQWKHSDUHQWV$QGQRERG\
FRPSODLQHG:KHQZHFRQWLQXHGWKHH[DFWVDPHODZWKLVFRXQWU\ZHQWFUD]\

6RZHDUHJRLQJWRFRQWLQXHDQGWU\WRFRQWLQXHZKDWZH¶UHGRLQJ%XWLWLVDWUHPHQGRXV
LQFHQWLYHIRUSHRSOHWRWU\%XWLW¶VJRLQJWREHYHU\YHU\KDUGIRUSHRSOHWRFRPHLQWRRXU
FRXQWU\6RZHWKLQNZH¶OOEHDEOHWRGRWKDW

4:LWKWKHPLOLWDU\GR\RXHQYLVLRQWKHPILULQJXSRQDQ\RIWKHVHSHRSOH"

7+(35(6,'(17,KRSHQRW

4&RXOG\RXVHHWKHPLOLWDU\ LQDXGLEOH "

7+(35(6,'(17,KRSHQRW,W¶VWKHPLOLWDU\²,KRSH²,KRSHWKHUHZRQ¶WEHWKDW%XW,
ZLOOWHOO\RXWKLV$Q\ERG\WKURZLQJVWRQHVURFNV²OLNHWKH\GLGWR0H[LFRDQGWKH0H[LFDQ
PLOLWDU\0H[LFDQSROLFHZKHUHWKH\EDGO\KXUWSROLFHDQGVROGLHUVRI0H[LFR²ZHZLOO
FRQVLGHUWKDWDILUHDUP%HFDXVHWKHUH¶VQRWPXFKGLIIHUHQFHZKHUH\RXJHWKLWLQWKHIDFHZLWKD
URFN²ZKLFKDV\RXNQRZLWZDVYHU\YLROHQWDIHZGD\VDJR²YHU\YHU\YLROHQW²WKDW
EUHDNLQ,WZDVDEUHDNLQRIDFRXQWU\7KH\EURNHLQWR0H[LFR

$QG\RXORRNDWZKDW¶VKDSSHQLQJLQ*XDWHPDODMXVWWRPHQWLRQ*XDWHPDODDORQJZLWK(O
6DOYDGRUDQG+RQGXUDV,W¶VGLVJUDFHIXOWKDWWKRVHFRXQWULHVDUHQ¶WDEOHWRVWRSWKLV%HFDXVHWKH\
VKRXOGEHDEOHWRVWRSLWEHIRUHLWVWDUWV

$QGWKH8QLWHG6WDWHVSD\VWKHPDIRUWXQHDQGZH¶UHORRNLQJDWQRWGRLQJWKDWDQ\PRUH
%HFDXVHZK\VKRXOGZHEHGRLQJWKDWZKHQWKH\GRQRWKLQJIRUXV"

-HII-HIIJRDKHDG

40U3UHVLGHQWKRZLVWKLVSODQJRLQJWREHOHJDOFRQVLGHULQJWKHFXUUHQWODZ"

7+(35(6,'(172KWKLVLVWRWDOO\OHJDO1R7KLVLVOHJDO:HDUHVWRSSLQJSHRSOHDWWKH
ERUGHU7KLVLVDQLQYDVLRQDQGQRERG\LVHYHQTXHVWLRQLQJWKDW

4%XWLQWHUPVRI\RXUSODQVWRFKDQJHDV\OXPDUH\RXJRLQJWRGRWKLVYLDH[HFXWLYHRUGHU"

7+(35(6,'(171RQR\RXGRQ¶WKDYHWR²\RXGRQ¶WKDYHWRUHOHDVH<RXKDYH²\RXFDQ
KROG7KHSUREOHPLVWRKROGSHRSOH\RXQHHGPDVVLYHIDFLOLWLHV,W¶VWKHPRVWULGLFXORXVWKLQJ
,¶YHHYHUKHDUG$QRWKHUFRXQWU\VD\V³6RUU\\RXFDQ¶WFRPHLQ´:LWKXVZHWDNHWKHLUQDPH
WDNHWKHLUSKRQHQXPEHUWDNHWKHLUHYHU\WKLQJDQGVD\³*RRGOXFN´2QO\EHFDXVHZHGRQ¶W
KDYHWKHIDFLOLWLHVWRKROGSHRSOH%XWZH¶UHEXLOGLQJWKHIDFLOLWLHVQRZ:H¶UHEXLOGLQJPDVVLYH
QXPEHUVRIWHQWVDQGZHZLOOKROGWKHPLQWHQWV%XW\RXGRQ¶WKDYHWRUHOHDVHWKHP7KH\
UHOHDVHGWKHPRQO\EHFDXVHWKH\GLGQ¶WKDYHWKHIDFLOLWLHVWRKROGWKHP




                                                                                         $5
                                                                                       '+6,)5
        Case 1:20-cv-00116-EGS Document
        Case 4:19-cv-04073-JST Document29-4
                                        85 Filed
                                            Filed03/27/20
                                                  07/19/19 Page
                                                            Page600
                                                                 182ofof1770
                                                                         187



40U3UHVLGHQWLVWKHUHOLNHDQH[HFXWLYHRUGHUWKDW\RX¶UHJRLQJWREHUHOHDVLQJWRGD\"

7+(35(6,'(172KZHZLOOEHGRLQJDQH[HFXWLYHRUGHUVRPHWLPHQH[WZHHN\HV

4 ,QDXGLEOH H[HFXWLYHRUGHUGHDOLQJZLWKHQGLQJFDWFKDQGUHOHDVHDQGDV\OXP"

7+(35(6,'(17,W¶VJRLQJWRHQG²LW¶VJRLQJWREHWDONLQJDERXWHYHU\WKLQJ,W¶OOEHTXLWH
FRPSUHKHQVLYH0DQ\RIWKHWKLQJVZH¶YHWDONHGDERXWWRGD\

40U3UHVLGHQWVR\RX¶UH²VRMXVWWRFODULI\\RXDUHVSHDNLQJRILQWKHWHQWVWKHVHIDPLO\
XQLWVWKDWZRXOGDUULYH LQDXGLEOH WKHFKLOGUHQ"

7+(35(6,'(17:HOOZHKDYHRWKHUIDFLOLWLHVDOVR%XWZKDW¶VKDSSHQHGLVZHDUHKROGLQJVR
PDQ\IDFLOLWLHV²VRPDQ\SHRSOHWKDWRXUIDFLOLWLHVDUHEHLQJRYHUUXQ7KH\¶UHEHLQJRYHUUXQ
$QGZHDUHSXWWLQJXSWHPSRUDU\IDFLOLWLHV(YHQWXDOO\SHRSOHZRQ¶WEHFRPLQJKHUHDQ\PRUH
ZKHQWKH\UHDOL]HWKH\FDQ¶WJHWWKURXJK

46RWKH\ZLOOKROGWKHFKLOGUHQLQWKRVHWHQWVZLWKWKHLUSDUHQWV"

7+(35(6,'(17:HZLOOEHKROGLQJWKHIDPLO\DQGWKHFKLOGUHQWRJHWKHU5HPHPEHUWKLV
3UHVLGHQW2EDPDVHSDUDWHGFKLOGUHQIURPIDPLOLHV$QGDOO,GLGZDVWDNHWKHVDPHODZDQGWKHQ
,VRIWHQHGWKHODZ%XWE\VRIWHQLQJWKHODZPDQ\SHRSOHFRPHXSWKDWZRXOGQRWKDYHFRPHXS
LIWKHUHZDVVHSDUDWLRQ

40U3UHVLGHQWZKDWGR\RXVD\WRWKHFULWLFVZKRWKLQNWKLVLVDSROLWLFDOWKLQJEHIRUHWKH
PLGWHUPV"

7+(35(6,'(177KHUH¶VQRWKLQJSROLWLFDODERXWDFDUDYDQRIWKRXVDQGVRISHRSOHDQGQRZ
RWKHUVIRUPLQJSRXULQJXSLQWRRXUFRXQWU\:HKDYHQRLGHDZKRWKH\DUH$OOZHNQRZLV
WKH\¶UHSUHWW\WRXJKSHRSOHZKHQWKH\FDQEODVWWKURXJKWKH0H[LFDQPLOLWDU\DQG0H[LFDQ
SROLFH7KH\¶UHSUHWW\WRXJKSHRSOH(YHQ0H[LFRVDLG³:RZWKHVHDUHWRXJKSHRSOH´,GRQ¶W
ZDQWWKHPLQRXUFRXQWU\$QGZRPHQGRQ¶WZDQWWKHPLQRXUFRXQWU\:RPHQZDQWVHFXULW\
0HQGRQ¶WZDQWWKHPLQRXUFRXQWU\%XWWKHZRPHQGRQRWZDQWWKHP:RPHQZDQWVHFXULW\
<RXORRNDWZKDWWKHZRPHQDUHORRNLQJIRU7KH\ZDQWWRKDYHVHFXULW\7KH\GRQ¶WZDQWWR
KDYHWKHVHSHRSOHLQRXUFRXQWU\$QGWKH\¶UHQRWJRLQJWREHLQRXUFRXQWU\,W¶VDYHU\ELJ
WKLQJ

<HV

40U3UHVLGHQWZKHQ\RXWDONDERXWILQDOL]LQJDSODQWRHQGDV\OXPLVWKLVDSODQWKDWZRXOGEH
LQFOXGHGLQWKDWH[HFXWLYHRUGHU"

7+(35(6,'(172KQRSHRSOHDUHJRLQJWRKDYHDFKDQFHWRJRIRUDV\OXP%XWLI\RXORRN
DWWKHUHFRUGVQRWYHU\PDQ\SHRSOHDUHDOORZHGWRVWD\RQFHWKH\JRWRFRXUW%XWZKDWKDSSHQV
LVWKH\¶GJRLQWR²WKH\ZHUHXVLQJDV\OXP²ILUVWRIDOOWKH\ZHUHWROGZKDWWRVD\E\ODZ\HUV




                                                                                          $5
                                                                                        '+6,)5
         Case 1:20-cv-00116-EGS Document
         Case 4:19-cv-04073-JST Document29-4
                                         85 Filed
                                             Filed03/27/20
                                                   07/19/19 Page
                                                             Page601
                                                                  183ofof1770
                                                                          187



DQGRWKHUV³5HDGWKLVVWDWHPHQW´<RXUHDGWKHVWDWHPHQWDQGQRZ\RX¶UHVHHNLQJDV\OXP7KH
ZKROHWKLQJLVULGLFXORXV$QGZHZRQ¶WSXWXSZLWKLWDQ\ORQJHU

43UHVLGHQW7UXPS86ODZDQGLQWHUQDWLRQDOODZVD\VWKDWSHRSOHZKRKDYHYDOLGFODLPVKDYH
DULJKWWRVHHNDV\OXP

7+(35(6,'(177KDW¶VULJKW

46RZK\ZRXOG²ZK\ZRXOGWKH\EH²

7+(35(6,'(17:HOOWKH\¶UHJRLQJWRJRWRFRXUW7KH\¶UHJRLQJWRJRWRFRXUWDVFUD]\DVLW
VRXQGV7KH\¶UHJRLQJWRJR²

4%XWWKHODZVD\WKDWWKH\GRQ¶W²WKH\¶UHQRW²

7+(35(6,'(17([FXVHPH([FXVHPH5HDG\"7KH\¶UHJRLQJWRJRWRFRXUWDQGDMXGJHLV
JRLQJWRGHWHUPLQH%XWXVXDOO\ZKHQWKH\JRWRFRXUWWKH\¶UHGHSRUWHG,WMXVWVHHPVWKDWPRVW
RIWKHSHRSOHDUHGHSRUWHGRQFHWKH\JR7KHSUREOHPLVWKH\QHYHUHQGXSJRLQJWRFRXUW
EHFDXVHZKHQWKH\FRPHLQWKH\¶UHWROGWRFRPHEDFNLQD\HDUIRUDFRXUWFDVHDQGWKH\
GLVDSSHDULQWRWKH8QLWHG6WDWHVQHYHUWREHVHHQDJDLQ

%XWZH¶UHJRLQJWREH²

4%XWWKHFXUUHQWODZVGRHVQ¶WVD\DERXWKROGLQJSHRSOHLQWHQWFLWLHV

7+(35(6,'(17$QGWKH\¶UHJLYHQGHSRUWDWLRQQRWLFHV:HZLOOEHGHSRUWLQJWKRVHSHRSOH

40U3UHVLGHQW\RX¶UHVD\LQJURFNVDUH²URFNWKURZLQJOLNHKDSSHQHGLQ0H[LFRZLOOEH
FRQVLGHUHG²

7+(35(6,'(17:HZLOOFRQVLGHUWKDWWKHPD[LPXPWKDWZHFDQFRQVLGHUWKDWEHFDXVH
WKH\¶UHWKURZLQJURFNVYLFLRXVO\DQGYLROHQWO\<RXVDZWKDWWKUHHGD\VDJR5HDOO\KXUWLQJWKH
PLOLWDU\:H¶UHQRWJRLQJWRSXWXSZLWKWKDW,IWKH\ZDQWWRWKURZURFNVDWRXUPLOLWDU\RXU
PLOLWDU\ILJKWVEDFN:H¶UHJRLQJWRFRQVLGHU²DQG,WROGWKHPFRQVLGHULWDULIOH:KHQWKH\
WKURZURFNVOLNHWKH\GLGDWWKH0H[LFRPLOLWDU\DQGSROLFH,VD\FRQVLGHULWDULIOH

-HII"

4$VHSDUDWHWRSLFVLU'LG\RXRIIHU+HDWKHU1DXHUWWKHMRERI81$PEDVVDGRU"

7+(35(6,'(17:HOOVKH¶VXQGHUYHU\VHULRXVFRQVLGHUDWLRQ6KH¶VH[FHOOHQW6KH¶VEHHQ
ZLWKXVDORQJWLPH6KH¶VEHHQDVXSSRUWHUIRUDORQJWLPH$QGVKH¶VUHDOO\H[FHOOHQW6RVKH¶V
XQGHUYHU\VHULRXV²ZH¶OOSUREDEO\PDNHDGHFLVLRQQH[WZHHN:HKDYHDORWRISHRSOHWKDW
ZDQWWKHMREDQGWKHUHDUHDORWRIUHDOO\JUHDWSHRSOH%XWZH¶OOEHWDONLQJDERXWWKDWQH[WZHHN
VRPHWLPH




                                                                                         $5
                                                                                       '+6,)5
      Case 1:20-cv-00116-EGS Document
      Case 4:19-cv-04073-JST Document29-4
                                      85 Filed
                                          Filed03/27/20
                                                07/19/19 Page
                                                          Page602
                                                               184ofof1770
                                                                       187



4'LG\RXVHH2SUDK:LQIUH\¶VFRPPHQWVWRGD\"

7+(35(6,'(17,GLGQ¶W:KDWGLGVKHVD\"

46KHZDVFDPSDLJQLQJLQ*HRUJLDDWWKHVDPHWLPHWKDW9LFH3UHVLGHQW3HQFHZDV

7+(35(6,'(17$WWKHVDPHWLPHDVZKR"

4([FXVHPHDWWKHVDPHWLPH9LFH3UHVLGHQW3HQFHZDVHQFRXUDJLQJSHRSOHWRYRWHDQG²

7+(35(6,'(17:HOOWKDW¶VRND\,PHDQ,ZDVRQ2SUDK¶VODVWZHHN²WKHODVWZHHNRIKHU
VKRZ2SUDKOLNHGPHYHU\PXFK,¶YHDOZD\VOLNHG2SUDK<RXNQRZ2SUDKLVJRRG%XWWKH
ZRPDQWKDWVKH¶VVXSSRUWLQJLVQRWTXDOLILHGWREHWKHJRYHUQRURI*HRUJLDE\DQ\VWUHWFKRIWKH
LPDJLQDWLRQ

$QG,¶OOEHLQ*HRUJLDWKHQH[WIHZGD\V²WKHQH[WIHZGD\V²DQGZHKDYHDWUHPHQGRXV²
DURXQG0DFRQ²ZHKDYHDWUHPHQGRXVFURZGDOUHDG\1RERG\KDVDFURZGOLNHZHKDYH
EHFDXVHSHRSOHZDQWWRVHHDJUHDWJRYHUQRURI*HRUJLD$QG,WKLQN%ULDQLVJRLQJWREHDJUHDW
JRYHUQRURI*HRUJLD,WKLQNKH¶OOEHDIDQWDVWLFJRYHUQRU+H¶VWRWDOO\TXDOLILHG

6KHLVQRWTXDOLILHGWREHWKHJRYHUQRURI*HRUJLD6KH¶VQRWTXDOLILHG$QG*HRUJLDLVDJUHDW
VWDWH²

4:K\LVVKHQRWTXDOLILHG"

7+(35(6,'(17²LW¶VDJUHDWJUHDWVWDWH7DNHD²WDNHDORRN7DNHDORRNDWKHUSDVW
7DNHDORRNDWKHUKLVWRU\7DNHDORRNDWZKDWVKHZDQWVWRGRDQGZKDWVKHKDVLQPLQGIRUWKH
VWDWH7KDWVWDWHZLOOEHLQELJELJWURXEOHYHU\TXLFNO\$QGWKHSHRSOHRI*HRUJLDGRQ¶WZDQW
WKDW

4XHVWLRQ"

40U3UHVLGHQWUHDOO\TXLFNO\MXVWRQHOHFWLRQLQWHJULW\"&DQ\RXVD\IRUDIDFWWKDWRXU
HOHFWLRQVDUHVHFXUHQH[WZHHN":KDWFDQ\RXWHOOXV"

7+(35(6,'(17<HDK\HDK,MXVWPHWZLWK²,MXVWPHWZLWKWKH)%,ZLWK&KULVDQGWKH
-XVWLFH'HSDUWPHQWDQGZLWK6HFUHWDU\1LHOVHQ$QGWKH\¶YHVSHQWDORWRIWLPHDQGHIIRUWDQG
VRPHPRQH\RQPDNLQJVXUHWKDWHYHU\WKLQJZLWKUHVSHFWWRWKHHOHFWLRQFRPLQJXSLQILYHGD\V
LVJRLQJWREHSHUIHFWDQGVDIH7KHUHZLOOEHKRSHIXOO\QRPHGGOLQJQRWDPSHULQJQRQRWKLQJ
$QGZHVSHQWDORW²

1RZ3UHVLGHQW2EDPDKDGWKHFKDQFHWRGRWKDWLQ6HSWHPEHUEHIRUH¶EXWKHFKRVHQRWWRGR
WKDWEHFDXVHKHWKRXJKW+LOODU\&OLQWRQZDVJRLQJWRZLQ$QGZKLOHHYHU\ERG\DJUHHVLWGLGQ¶W
DIIHFWWKHYRWHDWDOOQHYHUWKHOHVVKHFRXOGKDYHGRQHWKLQJVWKDWSUREDEO\ZRXOGKDYHPDGHLWD
OLWWOHPRUHREYLRXVDOLWWOHFOHDUHU%XWKHZDVWROGE\WKH)%,LQ6HSWHPEHUEHIRUHWKHHOHFWLRQ




                                                                                          $5
                                                                                        '+6,)5
       Case 1:20-cv-00116-EGS Document
       Case 4:19-cv-04073-JST Document29-4
                                       85 Filed
                                           Filed03/27/20
                                                 07/19/19 Page
                                                           Page603
                                                                185ofof1770
                                                                        187



LQ¶DERXWSRWHQWLDOPHGGOLQJRUSRWHQWLDO5XVVLDQPHGGOLQJDQGKHGLGQRWKLQJDERXWLW+H
GLGQ¶WGRWKDWEHFDXVHKHWKRXJKWWKDW+LOODU\&OLQWRQZRXOGZLQ

$OOULJKWRQHPRUH

4$UH\RXRSWLPLVWLFWKDW\RXFDQVWLOOJHWWKHFRQWLQXLQJUHVROXWLRQWKURXJK'HFHPEHUWKIRU
+RPHODQG6HFXULW\IXQGHGHYHQLIWKH'HPRFUDWVWDNHWKH+RXVH"

7+(35(6,'(17,WKLQNLI²,WKLQNZH¶UHJRLQJWRGRYHU\ZHOOLQWKHHOHFWLRQ,PXVWWHOO
\RX,I\RXORRNDWWKHUDFHVLI\RXORRNDWWKH6HQDWHZKLFKLVYHU\LPSRUWDQWREYLRXVO\,¶P
OHDYLQJWRGD\,¶OOEHLQ0LVVRXUL$QG,¶OOEHWRXFKLQJGRZQDWDQXPEHURISODFHVRYHUWKHQH[W
ILYHGD\V%XW,WKLQNZH¶UHGRLQJYHU\ZHOOLQWKH6HQDWHDQG,WKLQNZH¶UHGRLQJYHU\ZHOOLQ
WKH+RXVH

7KHRQO\SUREOHPLVZLWKWKH+RXVHWKHUH¶VVRPDQ\SHRSOH,¶GOLNHWRVWRSIRUHYHU\RQHRI
WKHPEXWWKHUH¶VVRPDQ\SHRSOH%XW,WKLQNZH¶UHGRLQJYHU\ZHOOLQWKH+RXVH,WKLQNSHRSOH
ZDQWWRVHHVWURQJERUGHUV,WKLQNWKH\ZDQWWRVHHVHFXULW\7KH\ZDQWWRVHHJRRGKHDOWKFDUH
7KH\ZDQWWRVHHWKHWKLQJVWKDWZH¶UHSURYLGLQJ7KH\GRQ¶WZDQWWRKDYHWKHLUWD[HVLQFUHDVHG
:H¶UHGHFUHDVLQJWKHLUWD[HV

:HMXVWDQQRXQFHG\HVWHUGD\\RXSUREDEO\KHDUG².HYLQ%UDG\SXWLWRXW²DUHGXFWLRQRI
WD[:H¶UHJRLQJIRUDUHGXFWLRQRIPLGGOHLQFRPHWD[RUSHUFHQW7KH'HPRFUDWVZDQWWR,
PHDQGRXEOHXS\RXUWD[HV,QVRPHFDVHV\RX¶OOKDYHWRSD\WKUHHWLPHVZKDW\RX¶UHSD\LQJ
ULJKWQRZLQRUGHUWRJHWEDGKHDOWKFDUH

$QGVRZKDWZH¶UHGRLQJLVVRPHWKLQJWKDW,WKLQNWKHSHRSOHZDQWDQG,WKLQNZH¶UHJRLQJWRGR
YHU\ZHOOLQWKHHOHFWLRQHYHQWKRXJKKLVWRU\VD\VWKDWZKRHYHU3UHVLGHQWLW²ZKRHYHUWKH
3UHVLGHQWPD\EHLWWUHQGVWKHRWKHUZD\,WFHUWDLQO\GRHVVHHPWKDWZD\

%XWQRERG\KDVHYHUEHHQ3UHVLGHQWWKDWKDVWKHJUHDWHVWHFRQRP\LQWKHKLVWRU\RIRXUFRXQWU\
7KLVLVWKHJUHDWHVWHFRQRP\LQWKHKLVWRU\RIRXUFRXQWU\7KHVHDUHWKHJUHDWHVWXQHPSOR\PHQW
DQGHPSOR\PHQWQXPEHUVLQWKHKLVWRU\RIRXUFRXQWU\1RERG\KDVHYHUKDGWKDWWRFDPSDLJQ
ZLWK6R,GR

7KDQN\RXDOOYHU\PXFK,DSSUHFLDWHLW7KDQN\RX

(1'

30('7




                                                                                       $5
                                                                                     '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 604 of 1770




                                                            '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 605 of 1770




                                                            '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 606 of 1770




                                                            '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 607 of 1770




                                                            '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 608 of 1770




                                                            '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 609 of 1770




                                                            '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 610 of 1770
                                              63994            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              DEPARTMENT OF HOMELAND                                  DATES:                                                regulations to provide for the
                                              SECURITY                                                   Effective date: This rule is effective             implementation of agreements that the
                                                                                                      November 19, 2019.                                    United States enters into pursuant to
                                              U.S. Citizenship and Immigration                           Submission of public comments:                     section 208(a)(2)(A) of the INA. 8 U.S.C.
                                              Services                                                Comments must be submitted on or                      1158(a)(2)(A). Such agreements—
                                                                                                      before December 19, 2019.                             referred to by the Departments as
                                              8 CFR Part 208                                          ADDRESSES: You may submit comments,                   Asylum Cooperative Agreements and
                                                                                                      identified by Docket Numbers USCIS–                   alternatively described as safe third
                                              [USCIS Docket No. USCIS–2019–0021]
                                                                                                      2019–0021 and EOIR Docket No. 19–                     country agreements in existing
                                              RIN 1615–AC49                                           0021, through the Federal eRulemaking                 regulations—are formed between the
                                                                                                      Portal: http://www.regulations.gov. If                United States and foreign countries
                                              DEPARTMENT OF JUSTICE                                   you cannot submit your material by                    where aliens removed to those countries
                                                                                                      using https://www.regulations.gov,                    would have access to a full and fair
                                              Executive Office for Immigration                        contact the person in the FOR FURTHER                 procedure for determining a claim to
                                              Review                                                  INFORMATION CONTACT section of this                   asylum or equivalent temporary
                                                                                                      document for alternate instructions.                  protection.1 In certain circumstances, an
                                              8 CFR Parts 1003, 1208, and 1240                        FOR FURTHER INFORMATION CONTACT:                      ACA, in conjunction with section
                                                                                                         USCIS: Andrew Davidson, Chief,                     208(a)(2)(A), bars an alien subject to the
                                              [EOIR Docket No. 19–0021; A.G. Order No.
                                              4581–2019]
                                                                                                      Asylum Division, Refugee Asylum and                   agreement from applying for asylum in
                                                                                                      International Operations, U.S.                        the United States and provides for the
                                              RIN 1125–AA98                                           Citizenship & Immigration Services, 20                removal of the alien, pursuant to the
                                                                                                      Massachusetts Avenue NW, Suite 1100,                  agreement, to a country that will
                                              Implementing Bilateral and Multilateral                 Washington, DC 20529–2140;                            provide access to a full and fair
                                              Asylum Cooperative Agreements                           Telephone (202) 272–8377 (not a toll-
                                              Under the Immigration and Nationality                                                                         procedure for determining the alien’s
                                                                                                      free call).                                           protection claim. Removal pursuant to
                                              Act                                                        EOIR: Lauren Alder Reid, Assistant
                                                                                                                                                            these agreements will be ordered within
                                                                                                      Director, Office of Policy, Executive
                                              AGENCY:   Executive Office for                                                                                ER proceedings or, in certain instances,
                                                                                                      Office for Immigration Review, 5107
                                              Immigration Review, Department of                       Leesburg Pike, Suite 2616, Falls Church,              within INA section 240 removal
                                              Justice; U.S. Citizenship and                           VA 22041; Telephone (703) 305–0289                    proceedings. But because the underlying
                                              Immigration Services, Department of                     (not a toll-free call).                               purpose of section 208(a)(2)(A) is to
                                              Homeland Security.                                                                                            provide asylum seekers with access to
                                                                                                      SUPPLEMENTARY INFORMATION:
                                              ACTION: Interim final rule; request for                                                                       only one of the ACA signatory
                                              comment.                                                I. Public Participation                               countries’ protection systems, this rule
                                                                                                         Interested persons are invited to                  adopts a modified approach to the ER
                                              SUMMARY:     The Department of Justice                  participate in this rulemaking by                     and section 240 processes in the form of
                                              (‘‘DOJ’’) and the Department of                         submitting written data, views, or                    a threshold screening as to which
                                              Homeland Security (‘‘DHS’’)                             arguments on all aspects of this rule.                country will consider the alien’s claim.
                                              (collectively, ‘‘the Departments’’) are                 The Departments also invite comments                  This rule will apply to all ACAs
                                              adopting an interim final rule (‘‘IFR’’ or              that relate to the potential economic or              between the United States and countries
                                              ‘‘rule’’) to modify existing regulations to             federalism effects that might result from             other than Canada. In 2002, the United
                                              provide for the implementation of                       this rule. To provide the most assistance             States and Canada entered into a
                                              Asylum Cooperative Agreements                           to the Departments, comments should                   bilateral ACA, titled the ‘‘Agreement
                                              (‘‘ACAs’’) that the United States enters                reference a specific portion of the rule;             Between the Government of the United
                                              into pursuant to section 208(a)(2)(A) of                explain the reason for any                            States and the Government of Canada
                                              the Immigration and Nationality Act                     recommended change; and include data,                 for Cooperation in the Examination of
                                              (‘‘INA’’ or ‘‘Act’’). Because the                       information, or authority that supports               Refugee Status Claims from Nationals of
                                              underlying purpose of section                           the recommended change. Comments                      Third Countries,’’ which the
                                              208(a)(2)(A) is to provide asylum                       received will be considered and                       Departments implemented by regulation
                                              seekers with access to only one of the                  addressed in the process of drafting the              in 2004.
                                              ACA signatory countries’ protection                     final rule.                                              Although various recent regulatory
                                              systems, this rule adopts a modified                       All comments submitted for this                    reforms have reduced the burdens
                                              approach to the expedited removal                       rulemaking should include the agency                  associated with adjudicating asylum
                                              (‘‘ER’’) and section 240 processes in the               names and Docket Numbers USCIS–                       claims (and others hold out promise to
                                              form of a threshold screening as to                     2019–0021 and EOIR Docket No. 19–                     do so should injunctions on their
                                              which country will consider the alien’s                 0021. Please note that all comments                   implementation be lifted), the U.S.
                                              claim. This rule will apply to all ACAs                 received are considered part of the                   asylum system remains overtaxed.
                                              in force between the United States and                  public record and made available for                  Hundreds of thousands of migrants have
                                              countries other than Canada, including                  public inspection at https://                         reached the United States in recent
                                              bilateral ACAs recently entered into                    www.regulations.gov. Such information                 years and have claimed a fear of
                                              with El Salvador, Guatemala, and                        includes personally identifiable                      persecution 2 or torture. They often do
                                              Honduras in an effort to share the
khammond on DSKJM1Z7X2PROD with RULES3




                                                                                                      information (such as a person’s name,
                                              distribution of hundreds of thousands of                address, or any other data that might                   1 For ease of reference, this rule refers to an
                                              asylum claims. The rule will apply only                 personally identify that individual) that             asylum claim in the third country as alternatively
                                              prospectively to aliens who arrive at a                 the commenter voluntarily submits.                    encompassing ‘‘equivalent temporary protection’’
                                              U.S. port of entry, or enter or attempt to                                                                    consistent with INA section 208(a)(2)(A), 8 U.S.C.
                                                                                                      II. Executive Summary                                 1158(a)(2)(A).
                                              enter the United States between ports of                                                                        2 ‘‘Fear of persecution’’ as used in this document
                                              entry, on or after the effective date of the               The Departments are adopting an                    describes persecution ‘‘on account of race, religion,
                                              rule.                                                   interim final rule to modify existing                 nationality, membership in a particular social



                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                     '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 611 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                        63995

                                              not ultimately establish legal                          States between ports of entry, on or after            individuals, combined with individuals
                                              qualification for such relief or even                   the effective date of the rule.                       who filed for asylum while in section
                                              actually applying for protection after                                                                        240 removal proceedings, resulted in
                                                                                                      III. Purpose of This Interim Final Rule
                                              being released into the United States,                                                                        23,500 defensive asylum applications
                                              which has contributed to a backlog of                      Asylum is a discretionary                          filed with DOJ in FY2013. Additionally,
                                              987,198 cases before the Executive                      immigration benefit that generally can                in FY2013, 19,963 affirmative asylum
                                              Office for Immigration Review                           be sought by eligible aliens who are                  applications were also referred to DOJ.
                                              (including 474,327 asylum cases), each                  physically present or arriving in the                    This has led to a backlog that, as of
                                              taking an average of 816 days to                        United States. See INA 208(a)(1), 8                   October 11, 2019, included more than
                                              complete. Asylum claims by aliens from                  U.S.C. 1158(a)(1). Throughout the past                476,000 asylum cases before DOJ’s
                                              El Salvador, Guatemala, and Honduras                    decade, the United States has                         Executive Office for Immigration
                                              account for over half of the pending                    experienced a significant increase in the             Review (‘‘EOIR’’). The backlog of
                                              asylum cases.                                           number of aliens encountered at or near               affirmative asylum applications pending
                                                 To help alleviate those burdens and                  its borders, particularly the southern                with USCIS sits at 340,810, as of the end
                                              promote regional migration cooperation,                 land border with Mexico, as described                 of FY2019. Historically, only a small
                                              the United States recently signed                       by the Departments’ recent joint rule                 minority of the individuals claiming a
                                              bilateral ACAs with El Salvador,                        requiring certain aliens seeking to apply             fear of return on the basis of persecution
                                              Guatemala, and Honduras in an effort to                 for asylum to have first applied for                  or torture were ultimately granted
                                              share the distribution of asylum claims.3               equivalent protection in at least one                 asylum or had even applied for it.
                                              Pending the Department of State’s                       country through which they transited en               Indeed, over the years, many aliens who
                                              publication of the ACAs in the United                   route to the United States, see Asylum                initially claimed a fear of return upon
                                              States Treaties and Other International                 Eligibility and Procedural                            entry or arrival abandoned those claims
                                              Agreements series in accordance with 1                  Modifications, 84 FR 33829, 33830 (July               altogether.
                                              U.S.C. 112a, the agreements will be                     16, 2019). This increase has been                        Immigration detention centers have
                                              published in a document in the Federal                  accompanied by a sharp increase in the                often been pushed to capacity, making
                                              Register. This rule will establish the                  number and percentage of aliens                       even temporary detention for arriving
                                              authority of DHS asylum officers to                     requesting asylum or claiming a fear of               aliens difficult to sustain. Or aliens have
                                              make threshold determinations as to                     persecution or torture when                           been released into the interior of the
                                              whether aliens are ineligible to apply for              apprehended or encountered by DHS.                    country, after which they often fail to
                                              asylum under those three ACAs, and                      As noted by the third-country-transit                 appear for their removal proceedings, or
                                              any future ones, in the course of ER                    rule, for example, over the past decade               unlawfully abscond after receiving
                                              proceedings under section 235(b)(1) of                  the percentage of aliens referred for                 removal orders, becoming fugitives. To
                                              the Act, 8 U.S.C. 1225(b)(1), once the                  credible fear interviews within ER                    help ease some of the burden on the
                                              agreements enter into force. As a                       proceedings jumped from                               immigration detention system and to
                                              practical matter, this rule will also                   approximately 5 percent to above 40                   reduce the numbers of aliens illegally
                                              establish the authority of immigration                  percent. Id. at 33830–31. The number of               entering the country, the Administration
                                              judges (‘‘IJs’’) to make such                           asylum cases filed with DOJ also rose                 has worked with Mexico to permit
                                              determinations in the context of                        sharply, more than tripling between                   people attempting to enter the United
                                              removal proceedings under INA section                   2013 and 2018. Id. at 33831. During that              States from Mexico on land to remain in
                                              240, 8 U.S.C. 1229a. To the extent that                 same period, the filing of affirmative                Mexico while awaiting their removal
                                              an alien in ER proceedings is rendered                  asylum applications rose from 44,453 in               proceedings, pursuant to section
                                              ineligible to apply for asylum by more                  2013 to 106,147 in 2018.                              235(b)(2)(C) of the INA, 8 U.S.C.
                                              than one ACA, the immigration officer                      This increase reflects high rises in               1225(b)(2)(C).
                                              will assess which agreement is most                     both defensive asylum claims (i.e.,                      Arresting the significant number of
                                              appropriately applicable to the alien.                  asylum claims raised after removal                    aliens who illegally enter the United
                                              Immigration officers may exercise                       proceedings have begun) and affirmative               States or arrive at ports of entry without
                                                                                                      asylum claims (i.e., asylum claims                    the necessary documents to enter the
                                              discretion in making such
                                                                                                      raised apart from or before removal                   United States legally, and processing
                                              determinations as authorized by the
                                                                                                      proceedings have begun). In Fiscal Year               and adjudicating their fear of return
                                              Secretary of Homeland Security
                                                                                                      (‘‘FY’’) 2018, 110,136 individuals in ER              claims for ER, and processing and
                                              (‘‘Secretary’’) via field guidance. To the
                                                                                                      proceedings raised claims of                          adjudicating their asylum claims in
                                              extent that an alien in section 240
                                                                                                      persecution or torture and were referred              removal proceedings under INA section
                                              proceedings is rendered ineligible to
                                                                                                      for credible fear interviews (99,035                  240, consumes a tremendous amount of
                                              apply for asylum by more than one
                                                                                                      individuals) or reasonable fear                       resources within the Departments of
                                              ACA, the immigration judge shall enter
                                                                                                      interviews (11,101 individuals). These                Justice and Homeland Security. After
                                              alternate orders of removal to each
                                                                                                      individuals, combined with individuals                surveilling and arresting aliens, DHS
                                              country that is a signatory to an                       who filed for asylum while in INA                     must devote significant resources
                                              applicable ACA. DHS immigration                         section 240 removal proceedings,                      towards detaining many aliens pending
                                              officers may exercise discretion when                   resulted in 114,532 defensive asylum                  further proceedings, process (and in the
                                              selecting from among the alternate                      applications filed with DOJ in FY2018.                context of ER) adjudicate their claims
                                              orders, again, as authorized by the                     Additionally, in FY2018, 48,922                       (which are subject to potentially
                                              Secretary via field guidance. The rule                  affirmative asylum applications were                  multiple layers of review), and represent
khammond on DSKJM1Z7X2PROD with RULES3




                                              will apply only prospectively to aliens                 also referred to DOJ. By contrast, in                 the United States during removal
                                              who arrive at a U.S. port of entry, or                  FY2013, 43,768 individuals in ER                      proceedings before EOIR.
                                              enter or attempt to enter the United                    proceedings raised claims of                             The large number of aliens seeking
                                                                                                      persecution or torture and were referred              relief in the United States also
                                              group, or political opinion.’’ INA 208(a)(2)(A), 8
                                              U.S.C. 1158(a)(2)(A).                                   for credible fear interviews (36,035                  consumes substantial DOJ resources.
                                                3 None of these agreements have yet entered into      individuals) or reasonable fear                       Within DOJ, IJs adjudicate aliens’
                                              force.                                                  interviews (7,733 individuals). These                 asylum claims in INA section 240


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 612 of 1770
                                              63996            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              proceedings, prosecutors and law                        an alien from applying for asylum in the              that third country ‘‘on account of race,
                                              enforcement officials must prosecute                    United States where, pursuant to a                    religion, nationality, membership in a
                                              and maintain custody of aliens who                      bilateral or multilateral agreement, the              particular social group, or political
                                              violate Federal criminal law, and DOJ                   alien may be removed to a third country               opinion’’; and (iv) that third country
                                              attorneys represent the United States in                (i.e., a country other than the alien’s               provides aliens removed there pursuant
                                              civil cases involving immigration and                   country of nationality or last habitual               to the agreement ‘‘access to a full and
                                              detention issues. Despite DOJ deploying                 residence, see INA 208(a)(2)(A), 8 U.S.C.             fair procedure for determining a claim
                                              80% more immigration judges than in                     1158(a)(2)(A)), that affords the alien                to asylum or equivalent temporary
                                              2010, and completing nearly double the                  access to a full and fair procedure for               protection.’’ 4 Even if all of these
                                              number of asylum cases in FY2018 as in                  determining claims for asylum or                      elements are satisfied, the Secretary
                                              FY2010, more than 476,000 asylum                        equivalent temporary protection.                      nonetheless may determine in his
                                              cases remain pending before the                         Consistent with the President’s                       discretion ‘‘that it is in the public
                                              immigration courts. Further,                            extensive foreign affairs authority, see,             interest for the alien to receive asylum
                                              immigration courts have an additional                   e.g., Zivotofsky v. Kerry, 135 S. Ct. 2076,           in the United States.’’ INA 208(a)(2)(A),
                                              caseload that stems from cases that are                 2084–94 (2015); United States v.                      8 U.S.C. 1158(a)(2)(A).
                                              not related to asylum. This significantly               Curtiss-Wright Exp. Corp., 299 U.S. 304,                 This interim rule will amend DHS
                                              increased backlog is due in part to the                 319 (1936) (emphasizing the President’s               and DOJ regulations implementing
                                              sharp increase in the numbers of filed                  extensive role representing U.S.                      section 208(a)(2)(A) to effectuate ACAs
                                              asylum applications. Between 2010 and                   interests in relations with foreign                   other than the agreement already formed
                                              2018, there was a nearly nine-fold                      nations), section 208(a)(2)(A), by its                with Canada in 2002 and implemented
                                              increase in defensive asylum cases and                  terms, provides substantial flexibility to            by regulation in 2004. See
                                              the number of affirmative asylum cases                  the Executive Branch in negotiating and               Implementation of the Agreement
                                              referred to EOIR more than doubled.                     implementing ACAs. Accord INA                         Between the Government of the United
                                                 The large majority of fear of                        208(d)(5)(B), 8 U.S.C. 1158(d)(5)(B)                  States of America and the Government
                                              persecution or torture claims raised by                 (authorizing the Attorney General and                 of Canada Regarding Asylum Claims
                                              those arrested at the southern border                   Secretary to ‘‘provide by regulation for              Made in Transit and at Land Border
                                              either have not led to actual claims for                any other conditions or limitations on                Ports-of-Entry, 69 FR 69480 ((Nov. 29,
                                              asylum or have been ultimately                          the consideration of an application for               2004) (DHS) Asylum Claims Made by
                                              determined to be without legal merit.                   asylum not inconsistent with this                     Aliens Arriving from Canada at Land
                                              For example, in FY2018, 34,031                          chapter’’); see also Youngstown Sheet &               Border Ports-of-Entry, 69 FR 69490
                                              individuals who had received credible                   Tube Co. v. Sawyer, 343 U.S. 579, 635                 (Nov. 29, 2004) (DOJ).
                                              fear interviews before asylum officers                  (Jackson, J., concurring) (‘‘When the                    In particular, this rule will broaden
                                              were referred to DOJ for asylum                         President acts pursuant to an express or              the procedures (implemented in ER and
                                              hearings. Approximately 39%, or                         implied authorization of Congress, his                INA section 240 proceedings) for
                                              13,369, of these individuals failed to file             authority is at its maximum, for it                   determining whether an alien is subject
                                              an asylum application, and thus                         includes all that he possesses in his own             to an ACA or within one of its
                                              abandoned their claims. Only 5,577                      right plus all that Congress can                      exceptions to account for ACAs other
                                              individuals were granted asylum, a                      delegate.’’); id. at 637 (observing that an           than the U.S.-Canada Agreement.
                                              number equal to 16.4% of all                            exercise of federal affairs power                     Additionally, this rule will establish a
                                              individuals referred to DOJ after                                                                             screening mechanism to evaluate
                                                                                                      ‘‘pursuant to an Act of congress would
                                              credible fear interviews, or 27% of                                                                           whether an alien who would otherwise
                                                                                                      be supported by the strongest of
                                              individuals who were referred to DOJ                                                                          be removable to a third country under
                                                                                                      presumptions and the widest latitude of
                                              following a credible fear interview and                                                                       an ACA other than the U.S.-Canada
                                                                                                      judicial interpretation’’).
                                              filed an asylum application. The success                                                                      Agreement can establish that it is more
                                              rate declines when one looks at all                        In contrast to statutory and regulatory            likely than not that he or she would be
                                              asylum applications adjudicated by                      bars providing that certain aliens are                persecuted on account of race, religion,
                                              DOJ. In FY2018, 64,223 asylum                           ineligible to receive asylum, see, e.g.,              nationality, membership in a particular
                                              applications were adjudicated by DOJ’s                  INA 208(b)(2)(A), (C), 8 U.S.C.                       social group, or political opinion, or
                                              immigration judges. Only 13,173, or                     1158(b)(2)(A), (C), the ACA bar relates to            would be tortured in that third country.
                                              20.5%, were granted. The strain on the                  whether an alien may even apply for                   This rule consequently will provide a
                                              U.S. immigration system, and the wait                   asylum. Unlike the restrictions on                    general mechanism for implementation
                                              times for aliens seeking to process                     asylum eligibility, application of the                of all existing and future ACAs not
                                              legitimate claims through the U.S.                      ACA bar does not involve an evaluation                previously implemented.5 In sum, this
                                              asylum system, is extreme. This delay                   of whether an alien would ultimately
                                              extends to the immigration court                        receive asylum relief if able to apply, or               4 Unaccompanied alien children, as defined by 6

                                              system, where cases involving related                   even whether the alien has made a                     U.S.C. 279(g), are categorically exempted from the
                                              immigration and detention issues have                   preliminary showing of a significant                  ACA bar. See INA 208(a)(2)(E), 8 U.S.C.
                                                                                                      possibility that the alien would be                   1158(a)(2)(E).
                                              caused significant docket backlogs.                                                                              5 This interim rule leaves in place the regulatory
                                                 In section 208(a)(2)(A) of the INA, 8                eligible for asylum. Rather, section                  structure specific to the U.S.-Canada Agreement so
                                              U.S.C. 1158(a)(2)(A), Congress provided                 208(a)(2)(A) bars an alien from applying              as to avoid disruption to long-standing processes
                                              a mechanism to help ease this strain on                 for asylum in the United States when                  and expectations concerning implementation of that
                                              the immigration system by authorizing                   the following four requirements are                   agreement. This rule will allow for implementation
khammond on DSKJM1Z7X2PROD with RULES3




                                                                                                                                                            of ACAs that have a broader scope of applicability
                                              the Executive Branch to enter into                      satisfied: (i) The United States has                  than the U.S.-Canada Agreement and, consequently,
                                              agreements with other countries to                      entered into a requisite ‘‘bilateral or               provides for a more robust threshold screening
                                              distribute the burdens associated with                  multilateral agreement’’; (ii) at least one           mechanism for evaluating whether an alien is
                                              adjudicating claims for asylum or                       of the signatory countries to the                     properly removed subject to an ACA other than the
                                                                                                                                                            U.S.-Canada Agreement, which is narrowly directed
                                              equivalent temporary protection.                        agreement is a ‘‘third country’’ with                 to third country nationals seeking to enter the
                                              Specifically, section 208(a)(2)(A)                      respect to the alien; (iii) ‘‘the alien’s life        United States at a U.S.-Canada land border port of
                                              authorizes the Executive Branch to bar                  or freedom would not be threatened’’ in               entry.



                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                     '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 613 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                         63997

                                              rule implements a screening mechanism                   Salvador, Guatemala, and Honduras)                    may not apply for asylum if the
                                              to determine: (i) Whether an alien falls                regarding migration issues in general,                Attorney General and the Secretary
                                              within the terms of a bilateral or                      and related measures employed to                      determine that the alien may be
                                              multilateral ACA formed under section                   curtail the irregular flow of aliens into             removed, pursuant to a bilateral or
                                              208(a)(2)(A), other than the previously                 the United States.                                    multilateral agreement, to a country
                                              implemented U.S.-Canada Agreement,                                                                            (other than the country of the alien’s
                                              (ii) whether an alien within an ACA’s                   IV. Background and Legal Basis for                    nationality or, in the case of an alien
                                              plain terms nonetheless falls under one                 Regulatory Changes                                    having no nationality, the country of the
                                              of the agreement’s exceptions, and (iii)                A. DOJ and DHS Authority To                           alien’s last habitual residence) in which
                                              whether an alien within an ACA’s scope                  Promulgate This Rule                                  the alien’s life or freedom would not be
                                              but not subject to an exception                                                                               threatened on account of race, religion,
                                                                                                         The Attorney General and the
                                              nonetheless demonstrates that it is more                                                                      nationality, membership in a particular
                                                                                                      Secretary publish this joint IFR
                                              likely than not that the alien’s life or                                                                      social group, or political opinion, and
                                                                                                      pursuant to their respective authorities
                                              freedom would be threatened or the                                                                            where the alien would have access to a
                                                                                                      concerning asylum determinations. The
                                              alien would be tortured in the third                                                                          full and fair procedure for determining
                                                                                                      Homeland Security Act of 2002
                                              country.                                                                                                      a claim to asylum or equivalent
                                                 ACAs entered pursuant to section                     (‘‘HSA’’), Public Law 107–296, 116 Stat.
                                                                                                                                                            temporary protection, unless the
                                              208(a)(2)(A) will be published in the                   2135, as amended, created DHS and
                                                                                                                                                            Secretary finds that it is in the public
                                              Federal Register. Prior to                              transferred to it many functions related
                                                                                                                                                            interest for the alien to receive asylum
                                              implementation of an ACA, the                           to the execution of Federal immigration
                                                                                                                                                            in the United States.
                                              Attorney General and the Secretary of                   law. The Secretary was charged ‘‘with                    By operation of the HSA, the
                                              Homeland Security (‘‘Secretary’’) will                  the administration and enforcement of                 reference to ‘‘Attorney General’’ is
                                              evaluate and make a categorical                         this chapter and all other laws relating              understood to also encompass the
                                              determination whether a country to                      to the immigration and naturalization of              Secretary, depending on whether the
                                              which aliens would be removed under                     aliens,’’ INA 103(a)(1), 8 U.S.C.                     alien is in immigration proceedings
                                              such an agreement provides ‘‘access to                  1103(a)(1), and granted the power to                  before DHS or DOJ. Thus,
                                              a full and fair procedure for determining               take all actions ‘‘necessary for carrying             determinations as to whether an alien’s
                                              a claim to asylum or equivalent                         out’’ his authority under the                         asylum application is barred by INA
                                              temporary protection.’’ INA                             immigration laws, INA 103(a)(3), 8                    section 208(a)(2)(A), in conjunction
                                              208(a)(2)(A), 8 U.S.C. 1158(a)(2)(A).                   U.S.C. 1103(a)(3).                                    with an ACA, fall within the scope of
                                              Section 208(a)(2)(A) of the INA also                       The HSA thus transferred to DHS                    both DHS and DOJ authority, as each
                                              requires a determination that an alien’s                some authority to adjudicate asylum                   department bears responsibility for
                                              life and freedom would not be                           applications, including the authority to              adjudicating asylum applications. In
                                              threatened on account of a protected                    conduct ‘‘credible fear’’ interviews in               addition, section 208(d)(5)(B) of the INA
                                              ground in a third country with which                    the context of ER. INA 235(b)(1)(B), 8                authorizes the Secretary and the
                                              the United States has entered into an                   U.S.C. 1225(b)(1)(B); see also HSA                    Attorney General to ‘‘provide by
                                              ACA. This rule effectuates such a                       451(b), 116 Stat. at 2196 (providing for              regulation for any other conditions or
                                              determination via individualized                        the transfer of adjudication of asylum                limitations on the consideration of an
                                              threshold screening that provides an                    and refugee applications from the                     application for asylum not inconsistent
                                              opportunity for an alien to establish fear              Commissioner of Immigration and                       with this chapter.’’ 8 U.S.C.
                                              of persecution in the third country to                  Naturalization to the Director of the                 1158(d)(5)(B); see Implementation of the
                                              which he would be removed pursuant to                   Bureau of Citizenship and Immigration                 Agreement Between the Government of
                                              an ACA.                                                 Services). That authority has been                    the United States of America and the
                                                 The INA’s ACA provision provides                     delegated within DHS to USCIS. See 8                  Government of Canada Regarding
                                              authority to pursue significant policy                  CFR 208.2(a), 208.30.                                 Asylum Claims Made in Transit and at
                                              interests by entering into bilateral or                    In addition, under the HSA, the                    Land Border Ports-of-Entry, 69 FR
                                              multilateral agreements allowing for                    Attorney General retained authority                   10620, 10622 (Mar. 8, 2004) (DHS)
                                              burden-sharing between the United                       over individual immigration                           (proposed rule) (relying in part on INA
                                              States and other countries with respect                 adjudications (including certain                      208(d)(5)(B) to establish threshold
                                              to refugee-protection claims.                           adjudications related to asylum                       screening for applicability of INA
                                                 Consistent with this compelling                      applications) conducted within EOIR.                  208(a)(2)(A) in relation to the U.S.-
                                              policy aim, this interim rule is intended               See HSA 1101(a), 6 U.S.C. 521; INA                    Canada Agreement). This broad division
                                              to aid the United States in its                         103(g), 8 U.S.C. 1103(g). IJs within DOJ              of functions and authorities informs the
                                              negotiations with foreign nations on                    continue to adjudicate all asylum                     background of this interim rule.
                                              migration issues. Specifically, the rule                applications made by aliens during the
                                              will aid the United States as it seeks to               removal process, and they also review                 B. Adjudication of Asylum Applications
                                              develop a regional framework with                       asylum applications referred by USCIS                 and the Section 208(a)(2)(A) Bar
                                              other countries to more equitably                       to the immigration court. See INA                        Asylum is a form of discretionary
                                              distribute the burden of processing the                 101(b)(4), 240(a)(1), 8 U.S.C. 1101(b)(4),            relief under section 208 of the INA, 8
                                              protection claims of the hundreds of                    1229a(a)(1); 8 CFR 1208.2(b), 1240.1(a).              U.S.C. 1158. Under that provision,
                                              thousands of irregular migrants who                     Additionally, the INA provides that                   aliens applying for asylum must
                                              now seek to enter the United States                     ‘‘determination and ruling by the                     establish (i) that they meet the
khammond on DSKJM1Z7X2PROD with RULES3




                                              every year and claim a fear of return.                  Attorney General with respect to all                  definition of a ‘‘refugee’’ set forth at INA
                                              Addressing the eligibility for asylum of                questions of law shall be controlling.’’              101(a)(42)(A), 8 U.S.C. 1101(a)(42)(A);
                                              aliens who enter or attempt to enter the                INA 103(a)(1), 8 U.S.C. 1103(a)(1).                   (ii) that they are not subject to a bar to
                                              United States will better position the                     This rule specifically concerns                    either applying for asylum or receiving
                                              United States as it engages in ongoing                  implementation of section 208(a)(2)(A)                asylum; and (iii) that they merit a
                                              diplomatic negotiations with Mexico                     of the INA, 8 U.S.C. 1158(a)(2)(A),                   favorable exercise of discretion. INA
                                              and the Northern Triangle countries (El                 which generally provides that an alien                208(a)–(b), 8 U.S.C. 1158(a)–(b).


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                 '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 614 of 1770
                                              63998            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              1. Removal Under ER and INA Section                     a fear of persecution.’’ INA                          States pursuant to an ACA, 8 U.S.C.
                                              240 Proceedings                                         235(b)(1)(A)(i), 8 U.S.C. 1225(b)(1)(A)(i).           1158(a)(2)(A). This rule will provide a
                                                 When aliens indicate an intention to                 If, however, such an alien ‘‘indicates                mechanism for the operation of these
                                              apply for asylum, or express a fear of                  either an intention to apply for asylum               threshold screenings. Under this rule,
                                              persecution or torture, or a fear of                    . . . or a fear of persecution’’ (or, by              an asylum officer or IJ will determine
                                              removal to their country in the context                 regulation, a fear of torture), the alien             whether an alien is subject to an ACA,
                                              of ER proceedings, they are evaluated in                must instead be referred ‘‘for an                     and, if so, in those instances in which
                                              ER proceedings by immigration officers                  interview by an asylum officer.’’ INA                 the alien affirmatively states a fear of
                                              through a credible fear interview                       235(b)(1)(A)(ii), 8 U.S.C.                            removal to a country that is a signatory
                                              designed to determine whether there is                  1225(b)(1)(A)(ii); see also 8 CFR                     to the agreement, whether the alien can
                                              a significant possibility that the alien                235.3(b)(4).                                          affirmatively establish it is more likely
                                              would be eligible for asylum, statutory                    Generally, in that interview, the                  than not that the alien would be
                                              withholding of removal, or protection                   asylum officer determines whether the                 persecuted or tortured in that country.
                                              under the regulations issued pursuant to                alien has ‘‘a credible fear of persecution            If the alien is subject to the ACA but
                                              legislation implementing the                            or torture’’—that is, whether there is a              fails to demonstrate it is more likely
                                              Convention Against Torture and Other                    ‘‘significant possibility’’ that the alien            than not that he or she would be subject
                                              Cruel, Inhuman or Degrading Treatment                   could succeed on the merits of his or                 to persecution on account of a protected
                                              or Punishment (‘‘CAT’’), December 10,                   her claims for asylum, statutory                      ground or to torture in that country, the
                                              1984, 1465 U.N.T.S. 84, S. Treaty Doc.                  withholding of removal, or protection                 ER or section 240 proceeding would be
                                              No. 100–20 (1988). INA 235(b)(1)(B), 8                  under the CAT regulations. 8 CFR                      completed without an adjudication of
                                              U.S.C. 1225(b)(1)(B), 8 CFR 208.30,                     208.30(d), (e)(2)–(3). If the officer makes           any claims relating to a fear of
                                              235.3(b)(4). Section 235(a)(3) of the INA               a positive credible fear determination,               persecution or torture in the alien’s
                                              provides that ‘‘[a]ll aliens . . . who are              the officer must refer the alien ‘‘for full           home country.
                                              applicants for admission . . . shall be                 consideration of [the alien’s claim(s) for               Under this rule, however, an alien
                                              inspected by immigration officers.’’ 8                  relief or protection] in proceedings                  may voluntarily abandon his or her
                                              U.S.C. 1225(a)(3). As part of initial                   under section 240 of the Act.’’ Id.                   asylum claim prior to removal pursuant
                                              inspections, immigration officers must                  208.30(f). If the asylum officer makes a              to an ACA, choosing instead to accept
                                              assess whether an alien is inadmissible.                negative determination, and a                         a removal order without pursuing any
                                              Aliens who cannot establish ‘‘clearly                   supervisory officer concurs, the asylum               application for asylum. Cf.
                                              and beyond a doubt’’ that they are                      officer ‘‘shall order the alien removed,’’            Implementation of the Agreement
                                              ‘‘entitled to be admitted’’ will be                     subject to review by an IJ at the request             Between the Government of the United
                                              examined for removal, as a matter of                    of the alien of the negative credible fear            States of America and the Government
                                              discretion, under the jurisdictional                    determination. Id. 208.30(g)(1)(i)–(ii).              of Canada Regarding Asylum Claims
                                                                                                         Similarly, in section 240 removal                  Made in Transit and at Land Border
                                              framework of either ER (if they are
                                                                                                      proceedings, an IJ first determines                   Ports-of-Entry, 69 FR at 69482 (DHS)
                                              eligible) 6 or section 240 removal
                                                                                                      whether the alien is inadmissible or                  (noting that immigration officers can use
                                              proceedings (or, in certain
                                                                                                      deportable. See INA 240(c)(2)–(3), 8                  their discretion to permit aliens subject
                                              circumstances, other removal
                                                                                                      U.S.C. 1229a(c)(2)–(3); 8 CFR 1240.8(a)–              to removal under ACAs to withdraw
                                              proceedings). See INA 235(b)(2)(A), 8
                                                                                                      (c). If the IJ determines that the alien is           their applications for admission so that
                                              U.S.C. 1225(b)(2)(A) (‘‘Subject to
                                                                                                      inadmissible or deportable, the alien                 they do not face an admissibility bar to
                                              subparagraphs (B) and (C), in the case of
                                                                                                      then bears the burden to demonstrate                  a subsequent admission to the United
                                              an alien who is an applicant for
                                                                                                      that he or she should receive any form                States). Further, application of an ACA
                                              admission, if the examining
                                                                                                      of relief or protection from removal—                 remains within the discretion of the
                                              immigration officer determines that an
                                                                                                      e.g., asylum. See INA 240(c)(4), 8 U.S.C.             screening officer and DHS, which may
                                              alien seeking admission is not clearly
                                                                                                      1229a(c)(4); 8 CFR 1240.8(d). If the alien            conclude nonetheless that ‘‘it is in the
                                              and beyond a doubt entitled to be
                                                                                                      does so, the IJ grants the alien’s                    public interest for the alien to receive
                                              admitted, the alien shall be detained for
                                                                                                      application for relief or protection; if              asylum in the United States.’’ 7 INA
                                              a proceeding under section [240].’’); INA
                                                                                                      not, the IJ orders the alien removed,
                                              235(b)(2)(B), 8 U.S.C. 1225(b)(2)(B)                                                                          208(a)(2)(A), 1158(a)(2)(A); see Asylum
                                                                                                      subject to potential review by the Board
                                              (providing that crewmen, stowaways,                                                                           Claims Made by Aliens Arriving from
                                                                                                      of Immigration Appeals (‘‘BIA’’) and a
                                              and aliens subject to ER need not                                                                             Canada at Land Border Ports-of-Entry,
                                                                                                      federal court of appeals. See INA
                                              receive section 240 hearings).                                                                                69 FR 10627, 10628 (DOJ) (proposed
                                                                                                      240(c)(1), (5), 8 U.S.C. 1229a(c)(1), (5);
                                                 In the ER process, if a DHS                                                                                rule) (recognizing that ‘‘the United
                                                                                                      INA 242, 8 U.S.C. 1252; 8 CFR
                                              immigration officer determines that an                                                                        States Government may conclude, in its
                                                                                                      1003.1(b)(3), 1240.1(a)(1).
                                              alien is inadmissible on one of two                                                                           discretion, that it is in the public
                                              specified grounds, and meets certain                    2. Removals to Third Countries                        interest to allow an arriving alien to
                                              other criteria, the alien generally must                Consistent With the ACA Provision of                  remain in the United States to pursue
                                              be ‘‘removed from the United States                     INA Section 208(a)(2)(A)
                                              without further hearing or review unless                   Directly upon an initial
                                                                                                                                                               7 As in the case of the U.S.-Canada Agreement, if

                                              the alien indicates either an intention to                                                                    there are unique considerations that the individual
                                                                                                      inadmissibility or deportability                      would like DHS to consider with respect to the
                                              apply for asylum under [section 208] or                 determination within either an ER                     ‘‘public interest’’ exception to application of an
                                                                                                      proceeding or a section 240 proceeding,               ACA, the individual should timely bring them to
khammond on DSKJM1Z7X2PROD with RULES3




                                                6 See INA 235(b)(1)(A), 8 U.S.C. 1225(b)(1)(A)                                                              the officer’s attention. Cf. Implementation of the
                                              (authorizing screening by immigration officers to
                                                                                                      see, e.g., INA 235(b)(1)(A)(ii), 240(c)(2)–           Agreement Between the Government of the United
                                              determine whether aliens are eligible for ER            (3), 8 U.S.C. 1225(b)(1)(A)(ii),                      States of America and the Government of Canada
                                              because they are inadmissible for engaging in fraud     1229a(c)(2)–(3), section 208(a)(2)(A)                 Regarding Asylum Claims Made in Transit and at
                                              or willful misrepresentation related to a visa, other   authorizes an asylum officer or IJ to                 Land Border Ports-of-Entry, 69 FR at 69483 (DHS)
                                              documentation, or admission, or for falsely                                                                   (noting that the Agreement’s public interest
                                              claiming U.S. citizenship, INA 212(a)(6)(C), 8 U.S.C.
                                                                                                      conduct a threshold screening to                      exception is ‘‘best administered through operational
                                              1182(a)(6)(C), or for not possessing valid entry        determine whether an alien is barred                  guidance and on an individualized, case-by-case
                                              documents, INA 212(a)(7), 8 U.S.C. 1182(a)(7)).         from applying for asylum in the United                basis’’).



                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                    '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 615 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                                   63999

                                              protection’’ even if the alien is subject               General and Secretary must determine                      nationality, political opinion, or
                                              to an ACA and that this ‘‘discretionary                 that an alien’s life or freedom will not                  membership in a particular social group.
                                              determination is reserved to DHS’’).                    be threatened on account of a protected                   Consistent with these obligations,
                                                 Section 208(a)(1) generally establishes              ground in the third country. As the                       Congress has precluded removal of an
                                              that ‘‘[a]ny alien who is physically                    relevant text of section 208(a)(2)(A)                     alien to a third country under section
                                              present in . . . or who arrives in the                  (‘‘the alien’s life or freedom would not                  208(a)(2)(A) if ‘‘the alien’s life or
                                              United States . . . may apply for                       be threatened [in the third country] on                   freedom would . . . be threatened on
                                              asylum.’’ 8 U.S.C. 1158(a)(1). But                      account of race, religion, nationality,                   account of race, religion, nationality,
                                              section 208(a)(2) places limitations on                 membership in a particular social group,                  membership in a particular social group,
                                              those applications. Most of the section                 or political opinion’’) mirrors the                       or political opinion.’’ 8 U.S.C.
                                              208(a)(2) application limitations are                   standard for protection contained in the                  1158(a)(2)(A).
                                              procedural, such as the stipulation that                INA’s withholding-of-removal                                 The United States has also undertaken
                                              asylum applications must generally be                   provision, INA 241(b)(3)(A), 8 U.S.C.                     certain non-refoulement obligations
                                              filed within one year of arrival in the                 1231(b)(3)(A), this regulation adopts the                 under CAT, which are effectuated by
                                              United States. INA 208(a)(2)(B), 8 U.S.C.               burden of proof that applies in the                       DHS and DOJ regulations that prohibit
                                              1158(a)(2)(B). But section 208(a)(2)(A)                 withholding-of-removal context. And                       the removal of an alien to a country
                                              provides a more substantive                             the withholding-of-removal provision                      where he or she would more likely than
                                              limitation—establishing that, in certain                has long been construed to call for a                     not be tortured. See 8 CFR 208.16(c),
                                              circumstances, an alien covered by an                   determination as to whether the alien                     1208.16(c).9 Removing an alien to a
                                              ACA is prohibited from applying for                     can show that it is ‘‘more likely than                    third country pursuant to an ACA for
                                              asylum in the United States.                            not’’ that he or she would be persecuted                  consideration of the alien’s protection
                                                 Specifically, an alien’s asylum                      on account of a protected ground in the                   claim in that country is consistent with
                                              application is barred if the following                  country of removal. See INS v. Cardoza-                   U.S. obligations under CAT, in the
                                              four conditions are satisfied: (i) The                  Fonseca, 480 U.S. 421, 423 (1987); INS                    absence of grounds for believing that the
                                              United States has entered ‘‘a bilateral or              v. Stevic, 467 U.S. 407, 429–30 (1984);                   alien would be persecuted on account of
                                              multilateral agreement’’ under which                    see also 8 CFR 1208.16(b)(2).                             a protected ground or tortured in the
                                              certain aliens may be removed—that is,                  Accordingly, under the threshold                          third country. See Implementation of
                                              an ACA; (ii) the alien is subject to the                screening implemented by this rule, an                    the Agreement Between the Government
                                              ACA, and one of the signatory countries                 alien will not be removed to a third                      of the United States of America and the
                                              is a ‘‘third country’’ with respect to the              country under INA section 208(a)(2)(A)                    Government of Canada Regarding
                                              alien; (iii) ‘‘the alien’s life or freedom              if the alien establishes that it is more                  Asylum Claims Made in Transit and at
                                              would not be threatened’’ in that third                 likely than not that the alien would be                   Land Border Ports-of-Entry, 69 FR at
                                              country ‘‘on account of race, religion,                 persecuted on account of a protected                      10624 (DHS) (proposed rule) (explaining
                                              nationality, membership in a particular                 ground in that country.                                   the interaction between CAT obligations
                                              social group, or political opinion’’; and                  The United States has undertaken                       and the application of the U.S.-Canada
                                              (iv) that third country will provide the                certain non-refoulement (non-return)                      Agreement).
                                              alien with ‘‘access to a full and fair                  obligations under the 1967 Protocol                          Congress enacted section 208(a)(2)(A)
                                              procedure for determining a claim to                    relating to the Status of Refugees (‘‘1967                as a mechanism for countries to burden-
                                              asylum or equivalent temporary                          Protocol’’), which incorporates Articles                  share the responsibility for providing
                                              protection.’’ INA 208(a)(2)(A), 8 U.S.C.                2–34 of the 1951 Convention relating to                   protection to refugees. Such agreements
                                              1158(a)(2)(A). The INA provides that                    the Status of Refugees (‘‘1951                            allocate responsibility between the
                                              ‘‘[n]o court shall have jurisdiction’’ to               Convention’’).8 Article 33 of the 1951                    United States and the third country with
                                              review any determination of the                         Refugee Convention, as understood in                      which it has formed an ACA whereby
                                              Attorney General or Secretary made                      U.S. law, generally precludes state                       one country or the other (but not both)
                                              under any of the provisions within                      parties from removing individuals to                      will bear responsibility for processing
                                              section 208(a)(2). INA 208(a)(3), 8 U.S.C.              any country where their lives or                          the asylum and other protection claims
                                              1158(a)(3).                                                                                                       of refugees subject to the terms of the
                                                                                                      freedom would be threatened on
                                              3. Protection Screening With Respect to                 account of their race, religion,                          ACA. See id. at 10620 (explaining the
                                              Removal to the Third Country                                                                                      legal authority for applying cooperative
                                                                                                         8 The United States is a party to the 1967             agreements rather than permitting
                                                 Where section 208(a)(2)(A) applies, it               Protocol, but not the 1951 Convention. Stevic, 467        applications for asylum or other relief in
                                              bars an alien from applying for asylum                  U.S. at 416 & n.9. The Protocol is not self-executing     the United States); see also Asylum
                                              in the United States and authorizes the                 in the United States. See Khan v. Holder, 584 F.3d
                                                                                                                                                                Claims Made by Aliens Arriving from
                                              removal of the alien to a third country                 773, 783 (9th Cir. 2009). But the United States has
                                                                                                      implemented Article 34 of the 1951 Convention—            Canada at Land Border Ports-of-Entry,
                                              that will provide procedures for asylum                 which provides that party states ‘‘shall as far as        69 FR at 10628 (DOJ) (proposed rule)
                                              or equivalent temporary protection in                   possible facilitate the assimilation and                  (providing that aliens subject to the
                                              the place of the United States. This rule,              naturalization of refugees’’—through the INA’s
                                                                                                                                                                U.S.-Canada Agreement are ‘‘not eligible
                                              however, provides that if an alien states               asylum provision, section 208. See Cardoza-
                                                                                                      Fonseca, 480 U.S. at 441 (internal quotation marks        to apply for asylum, withholding of
                                              a fear of persecution or torture in, or                 omitted). As the Supreme Court has recognized,            removal, or protection under [CAT] in
                                              removal to, the third country, an asylum                Article 34 is ‘‘precatory’’ and ‘‘does not require [an]   the United States’’). The salient factor
                                              officer will determine whether ‘‘the                    implementing authority actually to grant asylum to
                                                                                                                                                                for the formulation and application of a
                                              alien’s life or freedom would . . . be                  all’’ persons determined to be refugees. Id. Thus,
khammond on DSKJM1Z7X2PROD with RULES3




                                                                                                      Congress’s decision to bar certain classes of aliens      section 208(a)(2)(A) agreement is
                                              threatened on account of race, religion,                from applying for asylum does not contravene              whether the country sharing
                                              nationality, membership in a particular                 Article 34. See Garcia v. Sessions, 856 F.3d 27, 42       responsibility with the United States for
                                              social group, or political opinion.’’ INA               (1st Cir. 2017) (Article 34 does not ‘‘preclude[ ] a
                                                                                                                                                                refugee protection has laws and
                                              208(a)(2)(A), 8 U.S.C. 1158(a)(2)(A). The               contracting State from imposing a limitation on the
                                                                                                      eligibility of an alien to seek asylum’’); see also R–
                                              terms of section 208(a)(2)(A) do not                    S–C– v. Sessions, 869 F.3d 1176, 1188 (10th Cir.            9 CAT is also not self-executing in the United
                                              specify the precise procedural                          2017) (similar); Cazun v. U.S. Att’y Gen., 856 F.3d       States. See Auguste v. Ridge, 395 F.3d 123, 132 (3d
                                              mechanism by which the Attorney                         249, 257 & n.16 (3d Cir. 2017) (similar).                 Cir. 2005).



                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700    E:\FR\FM\19NOR3.SGM     19NOR3
                                                                                                                                                                                         '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 616 of 1770
                                              64000            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              mechanisms in place that adhere to                      the possibility of removal to the alien’s             Examining an Application for
                                              international treaty obligations to                     home country, ‘‘[n]othing . . . [would]               International Protection Lodged in One
                                              protect refugees. See Implementation of                 prevent the [United States] from                      of the Member States by a Third-
                                              the Agreement Between the Government                    removing [the] alien to a third                       Country National or a Stateless Person
                                              of the United States of America and the                 country’’—including a country that is a               (Recast), 2013 O.J. (L 180) 31, 37.
                                              Government of Canada Regarding                          signatory to an applicable ACA. 8 CFR                    UNHCR likewise generally has
                                              Asylum Claims made in Transit and at                    208.16(f), 1208.16(f). Because the alien              accepted the safe third country concept
                                              Land Border Ports-of-Entry, 69 FR at                    could be removed to a third country                   as consonant with international refugee
                                              10620 (DHS) (proposed rule).                            pursuant to an ACA regardless of the                  law principles. UNHCR, Legal
                                                 Accordingly, this interim rule                       eventual outcome of his or her                        Considerations Regarding Access to
                                              provides that an alien who will                         withholding-of-removal or CAT                         Protection and a Connection Between
                                              potentially be subject to an ACA will be                protection claims, Congress cannot have               the Refugee and the Third Country in
                                              advised that he or she may be removed                   intended to require DHS and DOJ to                    the Context of Return or Transfer to Safe
                                              to a third country pursuant to a bilateral              adjudicate those claims before                        Third Countries (Apr. 2018), available
                                              or multilateral agreement. If the alien                 effectuating such a removal. See Asylum               at http://www.refworld.org/pdfid/
                                              affirmatively states a fear of removal to               Claims Made by Aliens Arriving from                   5acb33ad4.pdf. According to UNHCR,
                                              or persecution or torture in that third                 Canada at Land Border Ports-of-Entry,                 ‘‘refugees do not have an unfettered
                                              country, a DHS asylum officer will                      69 FR at 69492–93 (DOJ) (for similar                  right to choose their ‘asylum country.’ ’’
                                              interview the alien to determine                        reasons, concluding that, if the U.S.-                Id. at 1 & n.1 (citing UNHCR, Guidance
                                              whether it is more likely than not that                 Canada Agreement bars an alien from                   Note on bilateral and/or multilateral
                                              the alien would be persecuted on                        applying for asylum in the United                     transfer arrangements of asylum-
                                              account of a protected ground or                        States, the alien is also barred from                 seekers, May 2013, para. 3(i), http://
                                              tortured in the third country. See 8 CFR                applying for withholding of removal                   www.refworld.org/docid/
                                              208.30. DOJ immigration judges will                     and CAT protection).                                  51af82794.html; UNHCR, Summary
                                              apply a similar procedure to determine                                                                        Conclusions on the Concept of
                                              whether a removal pursuant to an ACA                    C. Consistency With International                     ‘‘Effective Protection’’ in the Context of
                                              cannot proceed because the individual                   Practice                                              Secondary Movements of Refugees and
                                              has established that it is more likely                     The INA’s ACA provision embodies                   Asylum-Seekers (Lisbon Expert
                                              than not that he or she would be                        the policy aim of entering into bilateral             Roundtable, 9–10 December 2002), Feb.
                                              persecuted on account of a protected                    or multilateral agreements to promote                 2003, para. 11, http://www.refworld.org/
                                              ground or tortured in the third country.                burden-sharing between the United                     docid/3fe9981e4.html). Instead,
                                              See id. 1240.11.                                        States and other countries with respect               ‘‘[r]efugees may be returned or
                                                                                                      to refugee protection. The U.S. efforts to            transferred to a state where they had
                                              4. Additional Consequences of the                       formulate ACAs with foreign countries                 found, could have found or, pursuant to
                                              Applicability of Section 208(a)(2)(A) to                is in keeping with the efforts of other               a formal agreement, can find
                                              an Alien’s Asylum Application                           liberal democracies to formulate                      international protection. The 1951
                                                 If an asylum officer or IJ determines                cooperative arrangements in which                     Convention relating to the Status of
                                              that an alien is barred from applying for               multiple countries agree to share the                 Refugees and its 1967 Protocol do not
                                              asylum under section 208(a)(2)(A), then                 review of refugee claims for protection.              prohibit such return or transfer.’’ 10 Id. at
                                              the alien is also barred from applying                     For example, in 1990, European                     1.
                                              for withholding of removal under                        countries adopted the Dublin Regulation
                                              section 241(b)(3)(A) of the INA, 8 U.S.C.               in response to an asylum crisis as                    D. The U.S-Canada Agreement and Its
                                              1231(b)(3)(A), and protection under the                 refugees and economic migrants fled                   Implementing Regulations
                                              regulations implementing CAT. The                       communism at the end of the Cold War;                    Section 208(a)(2)(A) itself does not
                                              purpose of section 208(a)(2)(A)—and an                  it came into force in 1997. See                       mandate a particular set of procedures
                                              agreement between the United States                     Convention Determining the State                      for determining whether the section’s
                                              and another country formed                              Responsible for Examining Applications                requirements are satisfied—and thus
                                              thereunder—is to vest ‘‘one country or                  for Asylum Lodged in One of the                       whether an alien is barred from
                                              the other (but not both) [with the]                     Member States of the European                         applying for asylum. The ample
                                              responsibility for processing’’ an alien’s              Communities, 1997 O.J. (C 254). The                   regulatory flexibility that section
                                              claims related to fear of persecution or                United Nations High Commissioner for                  208(a)(2)(A) affords the Departments has
                                              torture in the alien’s home country.                    Refugees (‘‘UNHCR’’) praised the Dublin               been utilized in the regulations
                                              Implementation of the Agreement                         Regulation’s ‘‘commendable efforts to                 implementing the U.S.-Canada
                                              Between the Government of the United                    share and allocate the burden of review               Agreement.
                                              States of America and the Government                    of refugee and asylum claims.’’ UNHCR                    In those regulations, the Attorney
                                              of Canada Regarding Asylum Claims                       Position on Conventions Recently                      General and Secretary made an across-
                                              Made in Transit and at Land Border                      Concluded in Europe (Dublin and                       the-board determination that all aliens
                                              Ports-of-Entry, 69 FR at 10620 (DHS)                    Schengen Conventions), 3 Eur. Series 2,               removed to Canada pursuant to the U.S.-
                                              (proposed rule). That purpose would be                  385 (1991). Now in its third iteration,               Canada Agreement would have ‘‘access
                                              defeated if, even when section                          the Dublin III Regulation sets asylum                 to a full and fair procedure’’ for
                                              208(a)(2)(A) and an ACA made another                    criteria and protocol for the European                adjudicating their asylum claims within
                                              country responsible for adjudicating an                 Union (‘‘EU’’). It instructs that asylum              the meaning of INA section 208(a)(2)(A).
khammond on DSKJM1Z7X2PROD with RULES3




                                              alien’s asylum claim, the United States                 claims ‘‘shall be examined by a single                In reaching that across-the-board
                                              remained responsible for adjudicating                   Member State.’’ Regulation (EU) No.                   finding, the Departments clarified that
                                              his or her claims for withholding of                    604/2013 of the European Parliament
                                                                                                                                                              10 Formal advisory opinions of UNHCR are not
                                              removal and CAT protection. Moreover,                   and of the Council of 26 June 2013,
                                                                                                                                                            binding on the United States, but they have been
                                              even if the United States granted an                    Establishing the Criteria and                         recognized as useful aids in interpreting the 1951
                                              alien’s claims to withholding of removal                Mechanisms for Determining the                        Convention and 1967 Protocol. See, e.g., INS v.
                                              or CAT protection, thereby eliminating                  Member State Responsible for                          Aguirre-Aguirre, 526 U.S. 415, 427–28 (1999).



                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                     '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 617 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                      64001

                                              ‘‘harmonization of asylum laws and                      United States. And if the alien is so                 entry along the U.S. border with
                                              procedures is not a prerequisite to                     barred, he or she can be removed to                   Canada. In contrast, this generalized
                                              entering into responsibility-sharing                    Canada without any further                            rule for the implementation of all ACAs
                                              arrangements’’ under INA section                        administrative review by an IJ or the                 (with countries other than Canada) will
                                              208(a)(2)(A). Implementation of the                     BIA. Asylum Claims Made by Aliens                     cover ACAs to the full extent permitted
                                              Agreement Between the Government of                     Arriving From Canada at Land Border                   by section 208(a)(2)(A), which contains
                                              the United States of America and the                    Ports-of-Entry, 69 FR at 69496 (DOJ)                  no limitation to only those aliens who
                                              Government of Canada Regarding                          (codified at 8 CFR 1003.42(h)).                       have transited through the relevant third
                                              Asylum Claims Made in Transit and at                       The regulations governing INA                      country or who arrive at ports of entry.
                                              Land Border Ports-of-Entry, 69 FR at                    section 240 proceedings are similar.                  To accommodate for the expanded
                                              10620 (DHS) (proposed rule). Rather,                    They require an IJ—after determining                  applicability of the ACAs implemented
                                              ‘‘[t]he salient factor is whether the                   that an alien is inadmissible or                      under this current rule beyond the
                                              countries sharing responsibility for                    deportable, but before assessing the                  narrower class of aliens subject to the
                                              refugee protection have laws and                        merits of the alien’s claims for asylum,              U.S.-Canada Agreement after traveling
                                              mechanisms in place that adhere to                      withholding of removal, or protection                 through Canada, this rule expands the
                                              their international obligations to protect              under the regulations implementing                    threshold screening of aliens potentially
                                              refugees.’’ Id.                                         CAT—to determine whether the U.S.-                    subject to ACAs other than the U.S.-
                                                 In contrast to the categorical finding               Canada Agreement ‘‘appl[ies] to the                   Canada Agreement. The rule gives
                                              on the full-and-fair-procedure                          alien’’ and whether ‘‘[t]he alien qualifies           aliens subject to an ACA an
                                              requirement in the 2004 rule, the                       for an exception to the Agreement.’’ Id.              opportunity, during threshold
                                              implementing regulations for the U.S.-                  at 69497 (codified at 8 CFR                           screening, to establish that it would be
                                              Canada Agreement call for                               1240.11(g)(2)(i)–(ii)). If the Agreement              ‘‘more likely than not’’ that the alien’s
                                              individualized determinations as to                     does not apply, or the alien meets an                 life or freedom would be threatened in
                                              whether an alien falls within the terms                 exception, the IJ assesses the alien’s                the third country on account of a
                                              of the Agreement, and, if so, whether                   claims for relief as usual. Id. (codified             protected ground or that the alien would
                                              the alien qualifies for one of the                      at 8 CFR 1240.11(g)(1)). But if the                   be tortured in the third country. If DHS
                                              Agreement’s exceptions. Specifically,                   Agreement applies, and the alien does                 officers or IJs determine that an alien
                                              with respect to ER, the regulations                     not meet an exception, the IJ does not                establishes such a fear by a
                                              provide that, when an alien seeks to                    assess the merits of any potential                    preponderance of the evidence, the
                                              apply for asylum, the asylum officer                    statutory withholding-of-removal or                   alien will not be removed to the third
                                              must first determine whether the alien                  CAT claim and instead may order the                   country pursuant to the ACA formed
                                              falls within one of the classes generally               alien removed, with the proviso that the              with that particular country. Cf. INA
                                              subject to the Agreement—that is,                       alien may apply for any other relief from             208(a)(2)(A), 8 U.S.C. 1158(a)(2)(A)
                                              ‘‘whether [the] alien arriv[ed] in the                  removal for which the alien may be                    (eliminating the opportunity to apply
                                              United States at a U.S.-Canada land                     eligible. Id. (codified at 8 CFR                      for asylum in the United States ‘‘if the
                                              border port-of-entry or in transit through              1240.11(g)(4)).                                       Attorney General [or Secretary]
                                              the U.S. during removal by Canada.’’                                                                          determines that the alien may be
                                              Implementation of the Agreement                         V. Detailed Discussion of Regulatory
                                                                                                      Changes                                               removed, pursuant to a bilateral or
                                              Between the Government of the United                                                                          multilateral agreement, to a country
                                              States of America and the Government                    A. Summary of the New and Amended                     (other than the country of the alien’s
                                              of Canada Regarding Asylum Claims                       Regulatory Provisions and Their Import                nationality or, in the case of an alien
                                              Made in Transit and at Land Border
                                                                                                         Despite the existence of regulations               having no nationality, the country of the
                                              Ports-of-Entry, 69 FR at 69489 (DHS)
                                                                                                      effectuating the U.S.-Canada Agreement                alien’s last habitual residence) in which
                                              (codified at 8 CFR 208.30(e)(6)). If so,
                                                                                                      within the ER and INA section 240                     the alien’s life or freedom would not be
                                              the asylum officer must then determine
                                                                                                      frameworks, this rule is necessary                    threatened on account of race, religion,
                                              whether ‘‘the alien [can] establish[] by a
                                                                                                      because several of the current                        nationality, membership in a particular
                                              preponderance of the evidence that he
                                                                                                      implementing regulations are specific to              social group, or political opinion,’’
                                              or she qualifies for an exception under
                                                                                                      the U.S.-Canada Agreement, see                        among other required determinations
                                              the terms of the Agreement’’—including
                                                                                                      Implementation of the Agreement                       described elsewhere in this rule).
                                              the exception applicable where certain
                                              DHS officials have determined that it is                Between the Government of the United                     In contrast to many of the countries
                                              in the public interest for the alien to                 States of America and the Government                  listed as potential countries of removal
                                              have his asylum claim heard in the                      of Canada Regarding Asylum Claims                     in section 241(b) of the INA, the third
                                              United States. Id. (codified at 8 CFR                   Made in Transit and at Land Border                    country to which an alien would be
                                              208.30(e)(6)(ii), (iii)(F)).                            Ports-of-Entry, 69 FR at 10620 (DHS)                  removed under an ACA is a country to
                                                 If the asylum officer determines that                (proposed rule); id. at 69480 (DHS), and              which an alien does not necessarily
                                              the alien is not subject to the                         Canada is specially situated in a number              have preexisting ties or any preexisting
                                              Agreement, or meets an exception, the                   of ways including its shared border with              reason to fear persecution or torture.
                                              asylum officer proceeds to conduct a                    the United States. In addition, this rule             Compare INA 208(a)(2)(A), 8 U.S.C.
                                              credible fear interview. Id. (codified at               provides for individualized screening of              1158(a)(2)(A), with INA 241(b)(1)–(2), 8
                                              8 CFR 208.30(e)(6)(ii)). But if the asylum              claims by aliens that they will face                  U.S.C. 1231(b)(1)–(2). Moreover, unlike
                                              officer determines that the alien is                    persecution or torture in the third                   the countries to which aliens typically
khammond on DSKJM1Z7X2PROD with RULES3




                                              subject to the Agreement, and does not                  country to which they would be                        would be removed under section 241(b)
                                              meet an exception, the asylum officer                   removed pursuant to an ACA other than                 of the INA, these third countries of
                                              submits his or her findings to a                        the U.S.-Canada Agreement.                            removal would have pre-committed, per
                                              ‘‘supervisory asylum officer.’’ Id.                        The scope of the U.S.-Canada                       binding agreements with the United
                                              (codified at 8 CFR 208.30(e)(6)(i)). If that            Agreement, and, consequently, the U.S.-               States, to provide access to a ‘‘full and
                                              supervisory officer concurs, the alien is               Canada Agreement regulations, is                      fair procedure’’ for the alien to acquire
                                              barred from applying for asylum in the                  limited to aliens arriving at ports of                ‘‘asylum or equivalent temporary


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                               '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 618 of 1770
                                              64002            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              protection,’’ INA 208(a)(2)(A), 8 U.S.C.                exception is ‘‘solely within the                      B. New 8 CFR 208.30(e)(7)
                                              1158(a)(2)(A). Aliens subject to an ACA                 discretion of DHS.’’ Asylum Claims                       The regulations at 8 CFR 208.30
                                              thus would have an avenue for                           Made by Aliens Arriving from Canada at                govern interviews, conducted by DHS
                                              protection in the third country of                      Land Border Ports-of-Entry, 69 FR at                  asylum officers, of stowaways and
                                              removal not necessarily available in an                 10628, 10630 (DOJ) (proposed rule); see               aliens subject to ER. See 8 CFR
                                              INA section 241(b) country of removal—                  also INA 208(a)(3), 8 U.S.C. 1158(a)(3)               208.30(a). New paragraph (e)(7) requires
                                              a country that may not have entered a                   (‘‘No court shall have jurisdiction to                an asylum officer, in an appropriate
                                              binding agreement to provide the alien                  review any determination of the                       case, to make several threshold
                                              procedures for requesting safe haven                    Attorney General [or Secretary] under                 screening determinations before
                                              and that may have originally prompted                   paragraph (2).’’).                                    assessing the merits of an alien’s claims
                                              the alien’s flight and application for                     As with the regulations implementing               for asylum, withholding of removal, or
                                              asylum.                                                 the U.S.-Canada Agreement, this rule                  CAT protection. First, the asylum officer
                                                 This rule retains the existing                       will implement the statutory                          must determine whether the alien is
                                              regulations implementing the U.S.-                      requirements into its threshold                       subject to one or more ACAs. Second, if
                                              Canada Agreement, while also crafting a                 screening mechanism for evaluating                    so, the officer must determine whether
                                              new regulatory framework under which                    which aliens are barred from applying                 the alien meets any exception to the
                                              other ACAs will be implemented. Even                    for asylum under an ACA. The                          applicable agreement(s)—including the
                                              though the regulatory framework for                     applicability of any additional                       public-interest exception, which, under
                                              implementation of the new ACAs will                     limitations on the categories of aliens               section 208(a)(2)(A), all ACAs must
                                              differ in some significant respects from                subject to the terms of a particular ACA              contain. If the alien is not subject to any
                                              the earlier 2004 regulations, in part for               will also be assessed during the initial              ACA, or the alien meets an exception to
                                              the reasons described above, this rule                  screening. If an ACA is determined to be              each applicable agreement, the asylum
                                              also replicates several key aspects of                  applicable to an alien applying for                   officer will assess the merits of the
                                              implementation of the U.S.-Canada                       asylum, and the alien does not                        alien’s claims for relief as usual—that is,
                                              Agreement. First, as with the regulatory                demonstrate that his life or freedom will             assess whether the alien has a credible
                                              scheme for the U.S.-Canada Agreement,                   more likely than not be threatened in                 fear of persecution or torture under
                                              prior to implementation of an ACA                       the third country, the immigration                    existing paragraphs (e)(2) and (3). But if
                                              subject to this rule, the Departments                   officer may proceed to order removal                  the alien is subject to an ACA, and does
                                              will make a generalized determination                   without consideration of asylum,                      not meet any exception, the asylum
                                              as to whether the third country grants                  withholding-of-removal, or CAT claims,                officer will inform the alien that he or
                                              asylum seekers ‘‘access to a full and fair              analogous to the U.S.-Canada                          she is potentially subject to removal to
                                              procedure’’ within the meaning of INA                   Agreement removal arrangements. See                   the third country signatory to the
                                              208(a)(2)(A). This finding is required by               Implementation of the Agreement                       relevant ACA, and that the third
                                              the text of section 208(a)(2)(A), and the               Between the Government of the United                  country, rather than the United States,
                                              Departments will make the ‘‘full and                    States of America and the Government                  will provide access to a full and fair
                                              fair’’ third country determination                      of Canada Regarding Asylum Claims                     procedure for adjudication of the alien’s
                                              separate and apart from the regulatory                  Made in Transit and at Land Border                    claims.
                                              provisions provided for here, to address                Ports-of-Entry, 69 FR at 69481 (DHS)                     After identifying the third country or
                                              this threshold statutory element that                   (‘‘[A] careful reading of the Act makes               countries to which the alien may be
                                              must be satisfied before any section                    clear that credible fear interviews are               removed, if the alien does not
                                              208(a)(2)(A) bilateral or multilateral                  not required for aliens subject to                    affirmatively state a fear of persecution
                                              agreement is effectuated. Second, under                 [ACAs].’’).                                           or torture in, or removal to, the country
                                              this rule, there will be an individualized                 The U.S.-Canada Agreement applies                  or countries, the asylum officer will
                                              screening process within the preexisting                only to aliens who had arrived in the                 refer the determination—i.e., that the
                                              ER and INA section 240 frameworks to                    United States to seek asylum after                    alien is barred from applying for
                                              evaluate whether an alien falls within                  traveling through Canada. However, the                asylum, withholding of removal, and
                                              the terms of an agreement and, if so,                   terms of section 208(a)(2)(A) do not                  CAT protection in the United States,
                                              whether the alien nonetheless meets one                 limit the applicability of ACAs to aliens             and subject to removal to the third
                                              of its exceptions. The statute also                     who have traveled through the third                   country or countries—to a supervisory
                                              provides an exception to the terms of an                country in transit to the United States.              officer for review. If the supervisory
                                              ACA in the event that the Secretary                     Consequently, in contrast to the U.S.-                asylum officer disagrees, that officer
                                              determines in the Secretary’s discretion                Canada provisions, this rule provides                 will remand the case to the asylum
                                              that ‘‘it is in the public interest for the             that the screening procedures for ACAs                officer for a credible fear interview.
                                              alien to receive asylum in the United                   with countries other than Canada                         If, on the other hand, the alien
                                              States.’’ INA 208(a)(2)(A), 8 U.S.C.                    (which, with one possible exception,                  affirmatively states a fear of persecution
                                              1158(a)(2)(A). As under the U.S.-Canada                 would not be contiguous to the United                 or torture in, or removal to, the third
                                              Agreement, the public interest                          States) will afford aliens an opportunity             country or countries, the asylum officer
                                              exception is to be applied on a case-by-                to establish that it is more likely than              will then determine whether the alien
                                              case basis, as a matter of discretion, to               not that they would be persecuted or                  can establish, by a preponderance of the
                                              permit certain individuals to pursue                    tortured if removed to the applicable                 evidence, that, if the alien were
                                              applications for asylum or withholding                  third country. It provides an additional              removed to the third country or
khammond on DSKJM1Z7X2PROD with RULES3




                                              of removal in the United States, where                  screening component enabling asylum                   countries, it is more likely than not that
                                              the Secretary or his immigration officers               officers and IJs to assess whether an                 he or she would be persecuted on
                                              ‘‘find[] that it is in the public interest for          alien who affirmatively states a fear of              account of a protected ground or
                                              the alien to receive asylum in the                      removal to the signatory country under                tortured. If the officer determines the
                                              United States.’’ See INA 208(a)(2)(A), 8                an applicable ACA would more likely                   alien has met that burden, given that the
                                              U.S.C. 1158(a)(2)(A); cf. 8 CFR                         than not be persecuted or tortured in                 alien has already been placed into ER
                                              208.30(e)(6)(iii)(F). Application of the                such country.                                         proceedings, the officer will assess the


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 619 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                          64003

                                              merits of the alien’s claims for relief and             69482 (DHS) (providing a minimal                        whether an alien is entitled to
                                              protection as usual—i.e., conduct a                     consultation period but emphasizing                     withholding of removal under INA
                                              normal credible fear interview. But if                  that the consultation period would not                  241(b)(3) or evaluating a claim for
                                              the officer determines the alien has not                permit the postponement of the                          protection under the regulations
                                              met that burden, the officer will refer                 threshold screening interview process                   implementing CAT, an IJ addresses
                                              the determination to a supervisory                      so as not to ‘‘compromise the principle                 whether an alien has established the
                                              asylum officer for review.                              underlying the Agreement that aliens be                 relevant fear by a preponderance of the
                                                 The threshold screening                              returned promptly to the country of last                evidence. See 8 CFR 1208.16(b)–(c). It is
                                              determinations under the U.S.-Canada                    presence’’). Rather, this rule expands                  therefore reasonable to require an alien
                                              Agreement regulatory procedures                         the threshold screening process itself to               to show, by a preponderance of the
                                              similarly incorporate a preponderance-                  allow for an alien to demonstrate that he               evidence, that he or she meets an
                                              of-the-evidence standard. See 8 CFR                     or she is ‘‘more likely than not’’ to be                exception to an otherwise applicable
                                              208.30(e)(6)(ii). As under the U.S.-                    subject to persecution on account of a                  ACA, and that he or she would face
                                              Canada screening procedures, in making                  protected ground or torture in the                      harm in the third country. See
                                              the threshold determinations discussed                  receiving country under the ACA.                        Implementation of the Agreement
                                              above, asylum officers ‘‘will use all                      The bilateral ACAs that the United                   Between the Government of the United
                                              available evidence, including the                       States has signed as of the effective date              States of America and the Government
                                              individual’s testimony, affidavits and                  of this rule include agreements with El                 of Canada Regarding Asylum Claims
                                              other documentation, as well as                         Salvador, Guatemala, and Honduras and                   Made in Transit and at Land Border
                                              available records and databases.’’                      incorporate fewer and less complex                      Ports-of-Entry, 69 FR at 69483 (DHS)
                                              Implementation of the Agreement                         exceptions than the U.S.-Canada                         (reasoning that, because ‘‘applicants for
                                              Between the Government of the United                    Agreement, eliminating the need for a                   asylum, withholding of removal, and
                                              States of America and the Government                    consultation period analogous to the                    protection under [CAT] bear the burden
                                              of Canada Regarding Asylum Claims                       consultation period permitted by the                    of proof,’’ it is reasonable for aliens to
                                              Made in Transit and at Land Border                      U.S.-Canada Agreement.11 Further, this                  bear ‘‘the burden of proof for purposes
                                              Ports-of-Entry, 69 FR at 10623 (DHS)                    rule’s expansion of the underlying                      of establishing that an exception to the
                                              (proposed rule); see also id. at 69482                  threshold screening procedures to                       [U.S.-Canada] Agreement applies’’).
                                              (DHS) (‘‘The Department has clarified,                  provide an opportunity for aliens to
                                              in the final rule, that the same                        establish ‘‘more likely than not’’                      C. Amended 8 CFR 1003.42(h)(1)–(2)
                                              safeguards accorded to aliens who are                   persecution or torture in the receiving                 and New 8 CFR 1003.42(h)(3)–(4)
                                              eligible for a credible fear determination              country provides additional process                        This rule will amend 8 CFR
                                              will be accorded to aliens who receive                  beyond that which is available under                    1003.42(h) to reflect the implementation
                                              threshold screening interviews.’’). In the              the regulations implementing the U.S.-                  of ACAs other than the U.S.-Canada
                                              asylum officer’s discretion, ‘‘[c]redible               Canada Agreement.                                       Agreement. In particular, the rule will
                                              testimony alone may be sufficient’’ to                     Although section 208(a)(2)(A) is silent              make technical amendments to 8 CFR
                                              meet the alien’s burden ‘‘if there is a                 with respect to which party bears the                   1003.42(h)(1) and (2) to clarify that
                                              satisfactory explanation of why                         burden of showing the applicability (or                 those paragraphs apply to only the
                                              corroborative documentation is not                      inapplicability) of the bar and the                     preexisting U.S.-Canada Agreement. The
                                              reasonably available.’’ Implementation                  appropriate standard of proof for such a                rule creates new 8 CFR 1003.42(h)(3)
                                              of the Agreement Between the                            showing, section 208(b)(1) indicates that               and (4) to reflect the distinction that the
                                              Government of the United States of                      the ultimate burden of proof in                         threshold officer screening in the non-
                                              America and the Government of Canada                    establishing asylum eligibility is on the               Canada ACAs includes an opportunity
                                              Regarding Asylum Claims Made in                         applicant. See INA 208(b)(1)(A)–(B), 8                  for the alien to establish that it is more
                                              Transit and at Land Border Ports-of-                    U.S.C. 1158(b)(1)(A)–(B) (authorizing a                 likely than not that he or she would be
                                              Entry, 69 FR at 10623 (DHS) (proposed                   grant of asylum to an alien who meets                   persecuted on account of a protected
                                              rule). Asylum officers have received                    the burden of establishing that he or she               ground or tortured. Under the new
                                              ‘‘extensive training in evaluating                      is a refugee). Moreover, the section                    paragraph (h)(3), an IJ is prohibited from
                                              credibility of testimony when there is                  208(a)(2)(A) language regarding                         reviewing an officer’s determination
                                              little or no documentation in support of                protection against harm from the third                  that section 208(a)(2)(A) bars an alien
                                              that testimony,’’ id., and will apply that              country of removal is parallel to the                   from applying for asylum. But an IJ
                                              training to the threshold determination                 section 241(b)(3) language establishing                 acquires jurisdiction to review a
                                              of whether an alien falls within the                    withholding-of-removal protection with                  negative credible fear finding in any
                                              terms of an ACA or an exception and                     respect to the typical potential countries              case where an alien either establishes
                                              whether the alien has established a clear               of removal specified by INA sections                    that he or she qualifies for an ACA
                                              probability of persecution or torture in                241(b)(1) and (2). When evaluating                      exception, or establishes more-likely-
                                              the third country.                                                                                              than-not harm in the relevant third
                                                 In contrast to the final rule                           11 Applicability of the exceptions at issue in the   country, thus prohibiting the
                                              implementing the U.S.-Canada                            non-Canada ACAs generally can be evaluated              application of the ACA to that alien. (In
                                                                                                      through records checks and by asking
                                              Agreement that provided an alien with                   straightforward biographic questions. Conversely,
                                                                                                                                                              such a case, the asylum officer would
                                              a minimal consultation period prior to                  the exceptions to the U.S.-Canada Agreement             apply typical credible fear screening to
                                              the threshold screening interview to                    required more detailed information from the alien,      the alien, giving an IJ jurisdiction to
                                              determine the applicability of the                      such as whether certain family members of the           review a negative finding by that
khammond on DSKJM1Z7X2PROD with RULES3




                                                                                                      applicant are present in the United States, the
                                              Agreement, this rule does not mandate                   immigration status of those family members, and
                                                                                                                                                              officer.) The new (h)(4) clarifies that an
                                              such a period. See Implementation of                    whether the family members have pending asylum          alien subject to removal under an ACA
                                              the Agreement Between the Government                    applications. See 8 CFR 208.30(e)(6)(iii)(A)–(F).       is ineligible to apply for withholding-of-
                                              of the United States of America and the                 Should the U.S. enter into additional ACAs in the       removal and CAT relief in the United
                                                                                                      future having exceptions that mirror the complexity
                                              Government of Canada Regarding                          of those contained in the U.S.-Canada Agreement,
                                                                                                                                                              States, along with asylum, as explained
                                              Asylum Claims Made in Transit and at                    DHS could choose to establish consultation periods      in the detailed legal background section
                                              Land Border Ports-of-Entry, 69 FR at                    as needed.                                              of the rule.


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                  '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 620 of 1770
                                              64004            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                                 This IFR preserves the general review                country of removal did not prompt the                 asylum application, the officer will then
                                              framework currently underlying 8 CFR                    alien’s claim, the process for                        proceed immediately to a credible fear
                                              1003.42(h)(1), which provides that an IJ                determining simply whether to send the                determination. If necessary, as required
                                              lacks jurisdiction to review an asylum                  alien to a third country for that                     by statute and preexisting regulations,
                                              officer’s determination that the U.S.-                  consideration is reasonably more                      an IJ will conduct a review of this
                                              Canada Agreement bars an alien from                     minimalistic than the requisite                       determination.
                                              applying for asylum in the United States                procedures for deciding asylum and
                                              and makes them removable to Canada                      withholding of removal claims on the                  D. Amended 8 CFR 1240.11(g) and New
                                              for adjudication of his or her claim for                merits.                                               8 CFR 1240.11(h)
                                              asylum or equivalent protection. In                        Finally, Congress chose not to
                                                                                                      mandate IJ review of decisions as to                    This rule will amend 8 CFR
                                              proposing a framework for                                                                                     1240.11(g) to reflect that the section will
                                              implementing the U.S.-Canada                            whether an alien is subject to an ACA.
                                                                                                      Yet, in the same legislation creating                 now apply only to the U.S.-Canada
                                              Agreement, DOJ noted that, in a given
                                                                                                      section 208(a)(2)(A), Congress created                Agreement. The rule will also create a
                                              case, the asylum officer would be
                                                                                                      the ER process. See Illegal Immigration               new 8 CFR 1240.11(h) to provide for the
                                              making an individualized determination
                                                                                                      Reform and Immigrant Responsibility                   implementation of all other existing and
                                              only as to whether the Agreement (or
                                                                                                      Act of 1996, Public Law 104–208, sec.                 future ACAs within the context of
                                              any of its exceptions) applied to the
                                                                                                      302 and 604, 110 Stat. 3009–546, –579,                section 240 proceedings. Similar to the
                                              alien. Asylum Claims Made by Aliens
                                              Arriving from Canada at Land Border                     –690. And in that process, Congress                   threshold determinations that asylum
                                              Ports-of-Entry, 69 FR at 10630 (DOJ)                    expressly mandated IJ review (at the                  officers must make in ER proceedings,
                                              (proposed rule). Given the ‘‘narrowness                 request of the alien) of a negative                   as described above, this new regulatory
                                              of the factual issues’’ underlying such a               credible fear determination by an                     section will require IJs to determine
                                              determination, DOJ determined that                      asylum officer. Compare INA                           whether an alien falls within an
                                              review by an IJ was unnecessary. Id.                    208(a)(2)(A), 8 U.S.C. 1158(a)(2)(A) with             exception to an otherwise applicable
                                                                                                      INA 235(b)(1)(B)(iii)(III), 8 U.S.C.                  ACA, and will authorize IJs to provide
                                                 DOJ suggested the analysis might be
                                                                                                      1225(b)(1)(B)(iii)(III). That difference              an alien subject to the terms of an ACA
                                              different if an asylum officer were
                                                                                                      strongly suggests that Congress did not               an opportunity to establish that it is
                                              evaluating ‘‘the merits of an . . . alien’s
                                                                                                      intend to require IJ review of decisions              more likely than not that the alien
                                              asylum claims.’’ Id. And under this IFR,                by asylum officers as to whether aliens
                                              an asylum officer does need to                                                                                would be persecuted on account of a
                                                                                                      are barred from applying for asylum                   protected ground or tortured in the
                                              determine whether the alien would                       under section 208(a)(2)(A).
                                              more likely than not be persecuted or                                                                         applicable third country.
                                                                                                         Therefore, it is unnecessary—and
                                              tortured in the third country to which                  indeed would be inconsistent with the                 VI. Regulatory Requirements
                                              he or she would be removed under an                     INA removal statutory scheme—to
                                              ACA. But when evaluating an asylum                                                                            A. Administrative Procedure Act
                                                                                                      mandate IJ review of a determination
                                              claim on the merits, an asylum officer                  that section 208(a)(2)(A) bars an alien                  The Departments’ decision to
                                              or IJ is often forced to make a complex                 from applying for asylum. In section                  promulgate the regulations
                                              assessment as to whether wrongs done                    208(a)(2)(A), Congress authorized the                 implementing the U.S.-Canada
                                              to the asylum seeker (or those similarly                Executive Branch to operate within the                Agreement through formal notice-and-
                                              situated) in the asylum seeker’s home                   President’s foreign affairs authority to
                                              country were motivated by animus                                                                              comment rulemaking does not obligate
                                                                                                      enter international agreements more                   the Departments to do so here. See, e.g.,
                                              against a protected group or some other                 evenly distributing the load of providing
                                              factor. In contrast, evaluating whether                                                                       Hoctor v. U.S. Dep’t of Agric., 82 F.3d
                                                                                                      access to potential asylum for                        165, 171–72 (7th Cir. 1996) (observing
                                              an asylum seeker would face                             international refugees and asylees. By
                                              persecution or torture in a country to                                                                        that courts should ‘‘attach no weight’’ to
                                                                                                      its terms, section 208(a)(2)(A) preserves             an agency’s varied approaches to the use
                                              which he has no substantial connections                 flexibility for the Executive Branch in
                                              is more straightforward. The third                                                                            of notice-and-comment rulemaking
                                                                                                      entering such agreements. The provision
                                              country with which the United States                                                                          involving similar rules and that ‘‘there
                                                                                                      imposes two clear requirements,
                                              has formed an ACA is, by definition, not                                                                      is nothing in the [Administrative
                                                                                                      limiting such international agreements
                                              an alien’s country of nationality or last               only to countries that provide access to              Procedure Act (‘‘APA’’)] to forbid an
                                              habitual residence. See INA                             full and fair protection procedures and               agency to use the notice and comment
                                              208(a)(2)(A), 8 U.S.C. 1158(a)(2)(A)                    are places in which an alien’s life or                procedure in cases in which it is not
                                              (authorizing ACA removal only to                        freedom would not be harmed on                        required to do so’’); Indep. Living Res.
                                              countries other than that of the alien’s                account of a protected ground. Beyond                 v. Or. Arena Corp., 982 F. Supp. 698,
                                              nationality or last habitual residence, if              those specifications, the Executive                   744 n.62 (D. Or. 1997) (‘‘There are many
                                              the alien has no nationality). And, thus,               Branch’s utilization of its statutory                 reasons why an agency may voluntarily
                                              the country of removal under an ACA is                  authority under section 208(a)(2)(A) is               elect to utilize notice and comment
                                              not the country originally prompting the                subject to no express procedural                      rulemaking . . . .’’). For the reasons
                                              asylum seeker’s claim, unlike the                       stipulations.                                         that follow, the Departments are issuing
                                              potential countries of removal under                       In any event, this rule preserves                  this rule as an interim final rule
                                              section 241(b)(1)–(2) to which section                  unchanged the existing credible fear                  pursuant to the APA’s exemption from
                                              241(b)(3) withholding of removal claims                 process itself, including the statutorily             notice-and-comment requirements for
khammond on DSKJM1Z7X2PROD with RULES3




                                              are directed, see 8 U.S.C. 1231(b)(1)–(2)               required availability of review by an IJ.             rules involving ‘‘foreign affairs
                                              (providing, e.g., for an alien to be                    So, if an asylum officer determines that              function[s]’’ and the ‘‘good cause’’
                                              removed to the country in which he or                   an alien subject to the terms of an ACA               exception for rules with respect to
                                              she boarded a vessel or aircraft to reach               bar would more likely than not be                     which ‘‘notice and public procedure’’ is
                                              the United States or the country in                     persecuted or tortured in the third                   ‘‘impracticable, unnecessary, or contrary
                                              which he or she is a citizen or was born                country or, for any reason, that the ACA              to the public interest.’’ 5 U.S.C.
                                              or has a residence). Because the ACA                    does not prohibit the alien’s U.S.                    553(a)(1), (b)(B).


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 621 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                                 64005

                                              1. Foreign Affairs Exemption                            officials remain in negotiations with                 urgent U.S. priority. Cf. E. Bay
                                                 The Departments may forgo notice-                    other nations to enter into additional                Sanctuary Covenant v. Trump, 932 F.3d
                                              and-comment procedures and a delay in                   ACAs. Delaying the implementation of                  742, 776 (9th Cir. 2018) (‘‘East Bay I’’)
                                              the effective date of this rule because                 the rule due to notice-and-comment                    (‘‘Hindering the President’s ability to
                                              the rule involves a ‘‘foreign affairs                   rulemaking could impact the ability of                implement a new policy in response to
                                              function of the United States,’’ and thus               the United States to negotiate by                     a current foreign affairs crisis is the type
                                              is exempt from the procedural                           creating uncertainty about the                        of ‘definitely undesirable international
                                              requirements of 5 U.S.C. 553. See id.                   regulatory framework that the United                  consequence’ that warrants invocation
                                              553(a)(1). This rule puts into effect                   States will have in place to carry out                of the foreign affairs exception.’’).
                                                                                                      such agreements. See East Bay I, 909                     Similarly, a delayed effective date for
                                              ACAs already negotiated with El
                                                                                                      F.3d at 1252–53 (suggesting that                      the rule may weaken the facility of the
                                              Salvador, Guatemala, and Honduras,
                                                                                                      reliance on the exemption is justified                United States to pursue the negotiating
                                              and will remove obstacles to
                                                                                                      where the Government ‘‘explain[s] how                 strategy it deems to be most appropriate
                                              successfully negotiating ACAs with
                                                                                                      immediate publication of the Rule,                    as it engages its foreign partners. See,
                                              other countries. This rule is thus similar                                                                    e.g., Am. Ass’n of Exps. & Imps.-Textile
                                              to others that courts have determined                   instead of announcement of a proposed
                                                                                                      rule followed by a thirty-day period of               & Apparel Grp. v. United States, 751
                                              are within the scope of the foreign                                                                           F.2d 1239, 1249 (Fed. Cir. 1985) (the
                                              affairs exemption and is likewise                       notice and comment’’ is necessary in
                                                                                                      light of the Government’s foreign affairs             foreign affairs exemption facilitates
                                              exempt from notice-and-comment                                                                                ‘‘more cautious and sensitive
                                              rulemaking requirements and the                         efforts). Potential signatories to such
                                                                                                      agreements may be more hesitant to                    consideration of those matters which so
                                              required delay in the effective date. See,                                                                    affect relations with other Governments
                                              e.g., Int’l Bhd. of Teamsters v. Peña, 17              negotiate with the United States and to
                                                                                                      rely on a commitment by the United                    that . . . public rule-making provisions
                                              F.3d 1478, 1486 (D.C. Cir. 1994)                                                                              would provoke definitely undesirable
                                              (holding that a Federal Highway                         States to meet the terms of negotiated
                                                                                                      agreements if the regulatory framework                international consequences’’ (internal
                                              Administration rule ‘‘implement[ing] an                                                                       quotation marks omitted)). In addition,
                                              agreement between the United States                     to carry out such agreements is
                                                                                                      uncertain and not yet in place.                       addressing this crisis will be more
                                              and Mexico’’ was necessary for the                                                                            effective and less disruptive to long-
                                              United States to avoid ‘‘reneging on [its]                 The terms of some of the current
                                                                                                                                                            term U.S. relations with Mexico 12 and
                                              international obligations’’ and thus was                ACAs have been contingent on the
                                                                                                                                                            the Northern Triangle countries the
                                              appropriately promulgated under the                     signing countries exchanging diplomatic
                                                                                                                                                            sooner that this interim final rule is in
                                              foreign affairs exemption of the APA);                  notes certifying that each country has                place, as it will help address the
                                              City of New York v. Permanent Mission                   put in place the legal framework                      enormous flow of aliens through these
                                              of India to United Nations, 618 F.3d                    necessary to effectuate and                           countries to the southern border, where
                                              172, 201 (2d Cir. 2010) (quoting the                    operationalize the agreement. The                     aliens seeking ultimately meritless
                                              description of the purpose of the foreign               United States will have a stronger                    asylum claims continue to strain
                                              affairs exemption in H.R. Rep. No. 79–                  negotiating position in entering                      resources and contribute to a national
                                              1980, at 23 (1946)).                                    additional agreements if a domestic                   security and humanitarian crisis. Cf. id.
                                                 This rule will facilitate ongoing                    regulatory framework is already in effect             (‘‘The timing of an announcement of
                                              diplomatic negotiations with foreign                    during the negotiations. The                          new consultations or quotas may be
                                              countries regarding migration issues,                   circumstances of the U.S.-Canada                      linked intimately with the
                                              including measures to control the flow                  Agreement underscore this reality, as a               Government’s overall political agenda
                                              of aliens into the United States. See City              period of nearly two years passed                     concerning relations with another
                                              of New York, 618 F.3d at 201 (finding                   between the formation of the agreement                country.’’). Further, the efficient
                                              that rules related to diplomacy with a                  and its effectuation through the                      implementation of this interim rule will
                                              potential impact on U.S. relations with                 promulgation of final rules. That delay               improve the ability of the United States
                                              specific other countries fall within the                was not as problematic in the context of              to negotiate successfully with these and
                                              scope of the foreign affairs exemption).                U.S.-Canada relations, as comparatively               potentially other countries. See Rajah v.
                                              Those ongoing discussions relate to                     few aliens are subject to the U.S.-Canada             Mukasey, 544 F.3d 427, 438 (2d Cir.
                                              proposals for increased efforts by third                Agreement. In contrast, a far greater                 2008) (finding that the notice-and-
                                              countries to help reduce the flow of                    number of aliens arriving at the                      comment process can be ‘‘slow and
                                              illegal aliens north to the United States               southern border will be affected by the               cumbersome,’’ which can negatively
                                              and to join the United States in                        non-Canada ACAs currently under                       affect efforts to secure U.S. national
                                              shouldering the load of providing                       development. To bring the numbers of                  interests, thereby justifying application
                                              asylum procedures, and possible relief                  U.S. asylum applicants to a more                      of the foreign affairs exemption).
                                              or protection, to the migrants from                     manageable level, and to have a strong                   This rule supports the President’s
                                              around the world flocking to U.S.                       negotiating position with other potential             foreign policy with respect to Mexico,
                                              borders. See Yassini v. Crosland, 618                   third countries, the United States needs              the Northern Triangle countries, and
                                              F.2d 1356, 1361 (9th Cir. 1980) (per                    the flexibility to effectuate the current             other potential partner countries in this
                                              curiam) (because an immigration                         ACAs much more rapidly than the two-                  area and thus is exempt from the notice-
                                              directive ‘‘was implementing the                        year time period that transpired                      and-comment and delayed-effective-
                                              President’s foreign policy,’’ the action                between the signing and execution of
                                              ‘‘fell within the foreign affairs function              the U.S.-Canada Agreement. Further,                     12 The United States and Mexico have been
khammond on DSKJM1Z7X2PROD with RULES3




                                              and good cause exceptions to the notice                 countries that sign ACAs with the                     engaged in ongoing discussions regarding both
                                                                                                                                                            regional and bilateral approaches to asylum. See,
                                              and comment requirements of the                         United States may be deterred from                    e.g., Secretary Nielsen Meets with Mexican Officials
                                              APA’’).                                                 sustaining their commitments to the                   on Border Emergency, Travels to Honduras to Meet
                                                 In the latter half of 2019, U.S. officials           agreements if the United States                       with Northern Triangle Governments to Address
                                              entered into agreements with El                         materially delays its operationalization              Crisis at Source (Mar. 26, 2019), available at http://
                                                                                                                                                            www.dhs.gov/news/2019/03/26/secretary-nielsen-
                                              Salvador, Guatemala, and Honduras                       after representing to those countries that            meets-mexican-officials-border-emergency-travels-
                                              pursuant to INA 208(a)(2)(A). U.S.                      their entry into these agreements is an               honduras-meet.



                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                      '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 622 of 1770
                                              64006            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              date requirements in 5 U.S.C. 553. See                  20 Cl. Ct. 324, 333 (1990), aff’d, 925                   activity by affected parties that would
                                              Am. Ass’n of Exps. & Imps.-Textile &                    F.2d 1454 (Fed. Cir. 1991); see also Nat’l               harm the public welfare’’); see also id.
                                              Apparel Grp., 751 F.2d at 1249; Yassini,                Fed’n of Fed. Emps. v. Devine, 671 F.2d                  (collecting cases).
                                              618 F.2d at 1361.                                       607, 611–12 (D.C. Cir. 1982); United                        Here, the announcement that the
                                                 Invoking the APA’s foreign affairs                   States v. Dean, 604 F.3d 1275, 1279                      United States has arranged for other
                                              exemption is also consistent with past                  (11th Cir. 2010). On multiple occasions,                 countries to consider certain protection
                                              rulemakings. In 2016, for example, in                   agencies have relied on this exception to                applications, in lieu of any ability to
                                              response to diplomatic developments                     promulgate immigration-related interim                   apply for protection within the United
                                              between the United States and Cuba,                     rules.13                                                 States itself, would create a perceived
                                              DHS changed its regulations concerning                     The Departments have concluded that                   urgency for aliens to enter the United
                                              flights to and from the island via an                   the good cause exceptions in 5 U.S.C.                    States illegally or apply for admission
                                              immediately effective interim final rule.               553(b)(B) and (d)(3) apply to this rule.                 without proper documentation before
                                              Flights to and From Cuba, 81 FR 14948,                  Delaying implementation of this rule                     the ACAs take effect. The
                                              14952 (Mar. 21, 2016). In a similar vein,               until the conclusion of notice-and-                      implementation of ACAs would require
                                              DHS, in consultation with the                           comment procedures and the 30-day                        significant numbers of aliens to file
                                              Department of State, recently provided                  delayed effective date would be                          applications for protection in third
                                              notice that it was eliminating an                       impracticable and contrary to the public                 countries rather than the United States.
                                              exception to expedited removal for                      interest. In rejecting challenges to the                 Recent events have shown that
                                              certain Cuban nationals. The document                   prior use of interim rules, courts have                  knowledge of this kind of impending
                                              explained that the change in policy was                 cited evidence that pre-publication of a                 change is highly likely to cause a
                                              consistent with the foreign affairs                     significant change in asylum procedures                  dramatic increase in the numbers of
                                              exemption for rules subject to notice-                  will cause migrants to rush to U.S.                      aliens who enter or attempt to enter the
                                              and-comment requirements because the                    borders. See East Bay I, 354 F. Supp. 3d                 United States to file asylum applications
                                              change was central to ongoing                           1094, 1115 (N.D. Cal. 2018) (concluding                  before the effective date of the change.
                                              negotiations between the two countries.                 that the Government was ‘‘likely to                      For example, over a one-year period
                                              Eliminating Exception To Expedited                      prevail on its claim regarding the good                  from 2018 to 2019, southwestern-border
                                              Removal Authority for Cuban Nationals                   cause exception’’ in the context of a                    family-unit apprehensions rose 469
                                              Encountered in the United States or                     November 2018 interim rule barring                       percent. See Application for a Stay
                                              Arriving by Sea, 82 FR 4902, 4904–05                    asylum eligibility for aliens who, in                    Pending Appeal at 24, Barr v. East Bay
                                              (Jan. 17, 2017).                                        violation of a Presidential proclamation,
                                                                                                                                                               Sanctuary Covenant, No. 19A230 (U.S.
                                                 Some courts have layered onto the                    enter between ports of entry); cf. Barr v.
                                                                                                                                                               Aug. 26, 2019) (‘‘Stay Application, East
                                              foreign affairs exemption a requirement                 East Bay Sanctuary Covenant, (‘‘East
                                                                                                                                                               Bay II’’) (citing Administrative Record at
                                              that the agency show not merely that the                Bay II’’), No. 19A230, 588 U.S. ll
                                              rule implicates foreign affairs, but also                                                                        233, East Bay Sanctuary Covenant v.
                                                                                                      (Sept. 11, 2019) (granting, without
                                              that the use of notice-and-comment                                                                               Barr, No. 19–cv–04073–JST (N.D. Cal.
                                                                                                      explanation, a stay on appeal from a
                                              procedures would ‘‘provoke definitely                                                                            2019) (‘‘A.R., East Bay II’’). And
                                                                                                      circuit court order that had concluded,
                                              undesirable international                                                                                        numerous news articles connect such
                                                                                                      in part, that the Government had
                                              consequences.’’ See, e.g., East Bay I, 932                                                                       recent surges to changes in immigration
                                                                                                      inadequately justified reliance on the
                                              F.3d at 775–76 (internal quotation                                                                               policy. See Stay Application, East Bay
                                                                                                      good cause and foreign affairs APA
                                              marks omitted). As explained above,                     exemptions in promulgating an IFR).                      II, at 25 (citing A.R., East Bay II, at 438–
                                              even this constraint on application of                  Would-be asylum applicants have a                        39 (describing how smugglers
                                              the APA foreign affairs exemption is                    strong incentive to intensify their efforts              persuaded migrants to cross the border
                                              satisfied here, as a delayed effective date             to rapidly reach the U.S. border when                    after family separation was halted by
                                              for this rule could have far-reaching                   the United States announces a                            telling the migrants to ‘‘hurry up before
                                              consequences for the strength of the                    regulatory change that will impact                       they might start doing so again’’); id. at
                                              negotiating position of the United States               asylum applications. See, e.g., Mobil Oil                452–54 (indicating that migrants refused
                                              in relation to potential signatories of                 Corp. v. Dep’t of Energy, 728 F.2d 1477,                 offers to stay in Mexico because their
                                              future ACAs.                                            1492 (Temp. Emer. Ct. App. 1983)                         goal is to enter the United States); id. at
                                                                                                      (concluding that good cause exists when                  663–665, 683 (indicating that Mexico
                                              2. Good Cause Exception                                                                                          faced a migrant surge when it changed
                                                                                                      ‘‘the very announcement’’ of a rule
                                                 Alternatively, the Departments may                   could ‘‘be expected to precipitate                       its policies)).
                                              forgo notice-and-comment rulemaking                                                                                 Further, as courts have recognized,
                                              and a delayed effective date while this                   13 See, e.g., Visas: Documentation of                  smugglers encourage migrants to enter
                                              rulemaking is published in the Federal                  Nonimmigrants Under the Immigration and                  the United States based on changes in
                                              Register for public comment, because                    Nationality Act, as Amended, 81 FR 5906, 5907            U.S. immigration policy, and, in fact,
                                                                                                      (Feb. 4, 2016) (interim rule citing good cause to
                                              the APA provides an exception from                      immediately require a passport and visa from             ‘‘the number of asylum seekers entering
                                              those requirements when an agency ‘‘for                 certain H2–A Caribbean agricultural workers to           as families has risen’’ in a way that
                                              good cause finds . . . that notice and                  avoid ‘‘an increase in applications for admission in     ‘‘suggests a link to knowledge of those
                                              public procedure thereon are                            bad faith by persons who would otherwise have            policies.’’ East Bay, 354 F. Supp. 3d at
                                                                                                      been denied visas and are seeking to avoid the visa
                                              impracticable, unnecessary, or contrary                 requirement and consular screening process during        1115. If this rule were published for
                                              to the public interest.’’ 5 U.S.C.                      the period between the publication of a proposed         notice and comment before becoming
                                              553(b)(B); see 5 U.S.C. 553(d)(3). This                 and a final rule’’); Suspending the 30-Day and           effective, ‘‘smugglers might similarly
khammond on DSKJM1Z7X2PROD with RULES3




                                              exception relieves agencies of notice-                  Annual Interview Requirements From the Special           communicate th[is] Rule’s potentially
                                                                                                      Registration Process for Certain Nonimmigrants, 68
                                              and-comment requirements in urgent                      FR 67578, 67581 (Dec. 2, 2003) (interim rule             relevant change in U.S. immigration
                                              situations, or in circumstances where                   claiming the good cause exception for suspending         policy,’’ id., and the risk of a surge in
                                              ‘‘the delay created by the notice and                   certain automatic registration requirements for          migrants hoping to enter the country
                                                                                                      nonimmigrants because ‘‘without [the] regulation
                                              comment requirements would result in                    approximately 82,532 aliens would be subject to 30-
                                                                                                                                                               before the rule becomes effective
                                              serious damage to important interests.’’                day or annual re-registration interviews’’ over a six-   supports a finding of good cause under
                                              Woods Psychiatric Inst. v. United States,               month period).                                           5 U.S.C. 553.


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM    19NOR3
                                                                                                                                                                                    '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 623 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                        64007

                                                 Past experience shows that                           Omnibus Appropriations Act, 1997                      and deter dangerous migrant travel. See,
                                              individuals inside and outside of the                   (Sept. 30, 1996), but did not take effect             e.g., Designating Aliens For Expedited
                                              United States change their behavior in                  until April 1, 1997. Data shows a large               Removal, 69 FR 48877 (Aug. 11, 2004);
                                              anticipation of changes to U.S.                         spike in asylum applications filed just               see also, e.g., Visas: Documentation of
                                              immigration laws. For example, Central                  before IIRIRA went into effect and a                  Nonimmigrants Under the Immigration
                                              American officials reported that after                  large dip the week it went into effect.               and Nationality Act, as Amended, 81 FR
                                              President Donald Trump’s victory in the                 See Initial Asylum Receipts by Week,                  at 5907 (finding the good cause
                                              November 2016 election, Central                         April 1, 1994, to March 31, 1997, PASD                exception applicable because of similar
                                              Americans began ‘‘crossing illegally into               #19–227, Planning, Analysis, and                      concerns).
                                              the U.S. at the fastest rate in years, many             Statistics Division, EOIR (recording 52                  DOJ and DHS raised similar concerns
                                              of them hoping to sneak in before                       successive weeks with fewer than 3,000                and drew similar conclusions in the July
                                              Donald Trump’s presidential                             total ‘‘[i]nitial [a]sylum [r]eceipts,’’              2019 joint interim final rule that limited
                                              inauguration and the heightened border-                 spiking to an intake of 4,448 new                     asylum eligibility for aliens who had
                                              security measures he has promised.’’                    asylum cases the week of Monday,                      transited to the United States through a
                                              Robbie Whelan, Central Americans                        March 24, 1997, and then dipping back                 third country without applying for
                                              Surge at Border Before Trump Takes                      down to just 1,099 new cases the week                 available asylum relief. Asylum
                                              Over, Wall Street Journal (Dec. 23,                     of March 31, 1997). This suggests that                Eligibility and Procedural
                                              2016), http://www.wsj.com/articles/                     some asylum seekers that would have                   Modifications, 84 FR 33829, 33840–41
                                              central-americans-surge-at-border-                      otherwise applied in April may have                   (July 16, 2019); see also, e.g., Aliens
                                              before-trump-takes-over-1482489047.                     instead applied in March to avoid                     Subject to a Bar on Entry Under Certain
                                              Honduras’s deputy foreign minister                      IIRIRA’s new rules on asylum.                         Presidential Proclamations; Procedures
                                              attested, ‘‘We’re worried because we’re                    In addition to the factual basis for               for Protection Claims, 83 FR 55934,
                                              seeing a rise in the flow of migrants                   reliance on the good cause exception                  55950–51 (Nov. 9, 2018) (also relying on
                                              leaving the country, who have been                      here, in light of these numerous                      the good cause exception). As noted
                                              urged to leave by coyotes telling them                  examples in which announcements of                    above, the Supreme Court granted
                                              that they have to reach the United States               U.S. immigration policy changes                       (without explanation) a stay of a lower
                                              before Trump takes office.’’ Gustavo                    immediately impacted migrant                          court decision that had ruled against use
                                              Palencia & Sofia Menchu, Central                        behavior, application of the exception                of an IFR to promulgate the third-
                                              Americans Surge North, Hoping To                        here comports with repeated agency                    country-transit requirement.
                                              Reach U.S. Before Trump Inauguration,                   practice. For example, in January 2017,                  These same concerns apply to this
                                              Reuters (Nov. 24, 2016), http://                        DHS concluded that it was imperative to               rule to an even greater extent. Pre-
                                                                                                      give immediate effect to a rule                       promulgation notice and comment, or a
                                              www.reuters.com/article/us-usa-trump-
                                                                                                      designating Cuban nationals arriving by               delay in the effective date, would
                                              immigration-centralamerica/central-
                                                                                                      air as eligible for expedited removal                 jeopardize the lives and welfare of
                                              americans-surge-north-hoping-to-reach-
                                                                                                      because ‘‘[p]re-promulgation notice and               aliens who could surge to the border to
                                              u-s-before-trump-inauguration-
                                                                                                      comment would . . . endanger[ ] human                 enter the United States before the rule
                                              idUSKBN13J2A7 (internal quotation
                                                                                                      life and hav[e] a potential destabilizing             limiting asylum applications took effect.
                                              marks omitted). Guatemala’s foreign
                                                                                                      effect in the region.’’ Eliminating                   See East Bay I, 354 F. Supp. 3d at 1115
                                              minister similarly stated that people
                                                                                                      Exception to Expedited Removal                        (citing a newspaper article suggesting
                                              were ‘‘leaving Guatemala en masse
                                                                                                      Authority for Cuban Nationals Arriving                that such a rush to the border occurred
                                              before Trump becomes president.’’ Id.
                                                                                                      by Air, 82 FR 4769, 4770 (Jan. 17, 2017).             due to knowledge of a pending
                                                 The enactment of the Illegal                         DHS cited the prospect that                           regulatory change in immigration law).
                                              Immigration Reform and Immigration                      ‘‘publication of the rule as a proposed               Furthermore, an additional surge of
                                              Responsibility Act (‘‘IIRIRA’’), Public                 rule, which would signal a significant                aliens seeking to enter via the southern
                                              Law 104–208, div. C, 110 Stat. 3009–546                 change in policy while permitting                     border prior to the effective date of this
                                              (1996), similarly prompted immigrants                   continuation of the exception for Cuban               rule would be destabilizing to the
                                              to change their behavior and seek to                    nationals, could lead to a surge in                   region, as well as to the U.S.
                                              take advantage of the pre-IIRIRA rules.                 migration of Cuban nationals seeking to               immigration system. In recent years,
                                              IIRIRA made several changes to asylum                   travel to and enter the United States                 there has been a massive increase in the
                                              law. For example, it added three                        during the period between the                         number of aliens who assert a fear of
                                              categorical bars to asylum: (1) Aliens                  publication of a proposed and a final                 persecution. This massive increase is
                                              who can be removed to a safe third                      rule.’’ Id. DHS found that ‘‘[s]uch a                 overwhelming the U.S. immigration
                                              country pursuant to bilateral or                        surge would threaten national security                system as a result of a variety of factors,
                                              multilateral agreement; (2) aliens who                  and public safety by diverting valuable               including the extraordinary proportion
                                              failed to apply for asylum within one                   Government resources from                             of aliens who are initially found to have
                                              year of arriving in the United States; and              counterterrorism and homeland security                a credible fear and therefore are referred
                                              (3) aliens who have previously applied                  responsibilities. A surge could also have             to full removal proceedings in
                                              for asylum and had the application                      a destabilizing effect on the region, thus            immigration court; a lack of detention
                                              denied. INA 208(a)(2)(A)–(C), 8 U.S.C.                  weakening the security of the United                  space; and the resulting high rate of
                                              1158(a)(2)(A)–(C). IIRIRA also provided                 States and threatening its international              release into the interior of the United
                                              that aggravated felonies, defined in INA                relations.’’ Id. DHS concluded that ‘‘a               States of aliens with a positive credible
                                              101(a)(43), 8 U.S.C. 1101(a)(43), would                 surge could result in significant loss of             fear determination, many of whom then
khammond on DSKJM1Z7X2PROD with RULES3




                                              be considered ‘‘particularly serious                    human life.’’ Id.                                     abscond without pursuing their asylum
                                              crime[s]’’ that render an alien ineligible                 Reliance on the good cause exception               claims to a final conclusion and become
                                              for asylum. INA 208(b)(2)(B)(i), 8 U.S.C.               in effecting immediate changes in                     difficult to locate and remove. Recent
                                              1158(b)(2)(B)(i). IIRIRA was signed into                immigration policy is not a new                       initiatives to track family-unit cases in
                                              law on September 30, 1996, see                          practice. In 2004, for example, DHS                   10 cities and from Sept. 24, 2018,
                                              President William Jefferson Clinton,                    relied on the exception to immediately                through October 25, 2019, revealed that
                                              Statement on Signing H.R. 3610, the                     expand ER to further national security                79 percent of removal orders were


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 624 of 1770
                                              64008            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                              issued in absentia—i.e., were issued to                 Order 12866, it is not subject to                     PART 208—PROCEDURES FOR
                                              an alien who had absconded. A large                     Executive Order 13771.                                ASYLUM AND WITHHOLDING OF
                                              additional influx of aliens who intend to                                                                     REMOVAL
                                              enter illegally or to apply for admission               F. Executive Order 13132 (Federalism)
                                              without proper documentation would                                                                            ■ 1. The authority citation for part 208
                                                                                                        This rule will not have substantial
                                              exacerbate this crisis. This concern is                                                                       continues to read as follows
                                                                                                      direct effects on the States, on the
                                              particularly acute in the current climate               relationship between the national                       Authority: 8 U.S.C. 1101, 1103, 1158,
                                              in which illegal immigration flows                                                                            1226, 1252, 1282; Title of Public Law 110–
                                                                                                      government and the States, or on the
                                              fluctuate significantly in response to                                                                        229, 8 CFR part 2.
                                                                                                      distribution of power and
                                              news events. Therefore, this interim                                                                          ■ 2. Section 208.4 is amended by
                                                                                                      responsibilities among the various
                                              final rule is a practical and necessary                                                                       revising paragraph (a)(6) to read as
                                              means to address the time-sensitive                     levels of government. Therefore, in
                                                                                                      accordance with section 6 of Executive                follows:
                                              influx of aliens and avoid creating an
                                              even larger short-term influx.                          Order 13132, it is determined that this               § 208.4    Filing the application.
                                                                                                      rule does not have sufficient federalism              *      *    *     *     *
                                              B. Regulatory Flexibility Act                           implications to warrant the preparation                  (a) * * *
                                                The Regulatory Flexibility Act, 5                     of a federalism summary impact                           (6) Asylum Cooperative Agreements.
                                              U.S.C. 601 et seq., as amended by the                   statement.                                            Immigration officers have authority to
                                              Small Business Regulatory Enforcement                   G. Executive Order 12988 (Civil Justice               apply section 208(a)(2)(A) of the Act,
                                              Fairness Act of 1996, requires an agency                Reform)                                               relating to the determination that the
                                              to prepare and make available to the                                                                          alien may be removed to a third country
                                              public a regulatory flexibility analysis                  This rule meets the applicable                      pursuant to a bilateral or multilateral
                                              that describes the effect of the rule on                standards set forth in section 3(a) and               agreement, as provided in § 208.30(e).
                                              small entities (i.e., small businesses,                 3(b)(2) of Executive Order 12988.                     For provisions relating to the authority
                                              small organizations, and small                                                                                of immigration judges with respect to
                                              governmental jurisdictions). A                          H. Paperwork Reduction Act                            section 208(a)(2)(A), see 8 CFR
                                              regulatory flexibility analysis is not                                                                        1240.11(g) and (h).
                                                                                                        This rule does not propose new, or
                                              required when a rule is exempt from                                                                           *      *    *     *     *
                                                                                                      revisions to existing, ‘‘collection[s] of
                                              notice-and-comment rulemaking.                                                                                ■ 3. Section 208.30 is amended by
                                                                                                      information’’ as that term is defined
                                              C. Unfunded Mandates Reform Act of                      under the Paperwork Reduction Act of                  revising paragraph (e)(7) and adding
                                              1995                                                    1995, Public Law 104–13, 44 U.S.C.                    paragraph (e)(8) to read as follows:
                                                 This interim final rule will not result              chapter 35, and its implementing                      § 208.30 Credible fear determinations
                                              in the expenditure by state, local, and                 regulations, 5 CFR part 1320.                         involving stowaways and applicants for
                                              tribal governments, in the aggregate, or                                                                      admission who are found inadmissible
                                                                                                      List of Subjects                                      pursuant to section 212(a)(6)(C) or 212(a)(7)
                                              by the private sector, of $100 million or
                                                                                                      8 CFR Part 208                                        of the Act, whose entry is limited or
                                              more in any one year, and it will not                                                                         suspended under section 212(f) or 215(a)(1)
                                              significantly or uniquely affect small                                                                        of the Act, or who failed to apply for
                                              governments. Therefore, no actions were                   Administrative practice and
                                                                                                                                                            protection from persecution in a third
                                              deemed necessary under the provisions                   procedure, Aliens, Immigration,
                                                                                                                                                            country where potential relief is available
                                              of the Unfunded Mandates Reform Act                     Reporting and recordkeeping                           while en route to the United States.
                                              of 1995.                                                requirements.
                                                                                                                                                            *      *    *     *     *
                                              D. Congressional Review Act                             8 CFR Part 1003                                          (e) * * *
                                                                                                                                                               (7) When an immigration officer has
                                                 This interim final rule is not a major                 Administrative practice and                         made an initial determination that an
                                              rule as defined by section 804 of the                   procedure, Aliens, Immigration, Legal                 alien, other than an alien described in
                                              Congressional Review Act. 5 U.S.C. 804.                 Services, Organization and functions                  paragraph (e)(6) of this section and
                                              This rule will not result in an annual                  (Government agencies).                                regardless of whether the alien is
                                              effect on the economy of $100 million                                                                         arriving at a port of entry, appears to be
                                              or more; a major increase in costs or                   8 CFR Part 1208                                       subject to the terms of an agreement
                                              prices; or significant adverse effects on                 Administrative practice and                         authorized by section 208(a)(2)(A) of the
                                              competition, employment, investment,                    procedure, Aliens, Immigration,                       Act, and seeks the alien’s removal
                                              productivity, innovation, or on the                     Reporting and recordkeeping                           consistent with this provision, prior to
                                              ability of United States-based                                                                                any determination concerning whether
                                                                                                      requirements.
                                              companies to compete with foreign-                                                                            the alien has a credible fear of
                                              based companies in domestic and                         8 CFR Part 1240                                       persecution or torture, the asylum
                                              export markets.                                                                                               officer shall conduct a threshold
                                                                                                        Administrative practice and procure,                screening interview to determine
                                              E. Executive Order 12866, Executive                     Aliens.
                                              Order 13563, and Executive Order                                                                              whether the alien is ineligible to apply
                                              13771 (Regulatory Planning and Review)                  Regulatory Amendments                                 for asylum in the United States and is
                                                                                                                                                            subject to removal to a country
khammond on DSKJM1Z7X2PROD with RULES3




                                                 This rule is not subject to Executive                DEPARTMENT OF HOMELAND                                (‘‘receiving country’’) that is a signatory
                                              Order 12866 as it is implicates a foreign               SECURITY                                              to the applicable agreement authorized
                                              affairs function of the United States                                                                         by section 208(a)(2)(A) of the Act, other
                                              relating to ongoing discussions with                      Accordingly, for the reasons set forth              than the U.S.-Canada Agreement
                                              implications for a set of specified                     in the preamble, the Secretary of                     effectuated in 2004. In conducting this
                                              international relationships. As this is                 Homeland Security amends 8 CFR part                   threshold screening interview, the
                                              not a regulatory action under Executive                 208 as follows:                                       asylum officer shall apply all relevant


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM    19NOR3
                                                                                                                                                                                    '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 625 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                          64009

                                              interview procedures outlined in                        persecuted on account of a protected                  not be persecuted on account of a
                                              paragraph (d) of this section, except that              ground delineated in section                          protected ground or tortured in another
                                              paragraphs (d)(2) and (4) of this section               208(a)(2)(A) of the Act or tortured in the            receiving country. If another section
                                              shall not apply to aliens described in                  receiving country, the asylum officer                 208(a)(2)(A) agreement may not be
                                              this paragraph (e)(7). The asylum officer               shall make a written notation to that                 applied to the alien, the officer should
                                              shall advise the alien of the applicable                effect, and may then proceed to                       immediately proceed to a credible fear
                                              agreement’s exceptions and question the                 determine whether any other agreement                 interview.
                                              alien as to applicability of any of these               is applicable to the alien under the                     (8) An asylum officer’s determination
                                              exceptions to the alien’s case. The alien               procedures set forth in this paragraph                shall not become final until reviewed by
                                              shall be provided written notice that if                (e)(7). If the alien establishes by a                 a supervisory asylum officer.
                                              he or she fears removal to the                          preponderance of the evidence that he                 *      *    *    *      *
                                              prospective receiving country because                   or she qualifies for an exception under
                                              of the likelihood of persecution on                     the terms of each of the applicable                   Department of Justice
                                              account of a protected ground or torture                agreements, or would more likely than                   Accordingly, for the reasons set forth
                                              in that country and wants the officer to                not be persecuted on account of a                     in the preamble, the Attorney General
                                              determine whether it is more likely than                protected ground or tortured in each of               amends 8 CFR parts 1003, 1208, and
                                              not that the alien would be persecuted                  the prospective receiving countries, the              1240 as follows:
                                              on account of a protected ground or                     asylum officer shall make a written
                                              tortured in that country, the alien                     notation to that effect, and then proceed             PART 1003—EXECUTIVE OFFICE FOR
                                              should affirmatively state to the officer               immediately to a determination                        IMMIGRATION REVIEW
                                              such a fear of removal. If the alien                    concerning whether the alien has a
                                                                                                                                                            ■ 4. The authority citation for part 1003
                                              affirmatively states such a fear, the                   credible fear of persecution or torture
                                                                                                                                                            continues to read as follows:
                                              asylum officer will determine whether                   under paragraph (d) of this section.
                                              the individual has demonstrated that it                    (iii) An exception to an applicable                  Authority: 5 U.S.C. 301; 6 U.S.C 521; 8
                                              is more likely than not that he or she                  agreement is defined under the terms of               U.S.C. 1101, 1103, 1154, 1155, 1158, 1182,
                                                                                                      the agreement itself. Each agreement,                 1226, 1229, 1229a, 1229b, 1229c, 1231,
                                              would be persecuted on account of a
                                                                                                                                                            1254a, 1255, 1324d, 1330, 1361, 1362; 28
                                              protected ground or tortured in that                    including any exceptions, will be                     U.S.C. 509, 510, 1746; sec. 2 Reorg. Plan No.
                                              country.                                                announced in a Federal Register                       2 of 1950; 3 CFR, 1949–1953 Comp., p. 1002;
                                                 (i)(A) If the asylum officer, with                   document. If the asylum officer                       section 203 of Pub. L. 105–100, 111 Stat.
                                              concurrence from a supervisory asylum                   determines that an alien is within one                2196–200; sections 1506 and 1510 of Pub. L.
                                              officer, determines during the threshold                of the classes covered by a section                   106–386, 114 Stat. 1527–29, 1531–32; section
                                              screening interview that an alien does                  208(a)(2)(A) agreement, the officer shall             1505 of Pub. L. 106–554, 114 Stat. 2763A–
                                              not qualify for an exception under the                  next determine whether the alien meets                326 to –328.
                                              applicable agreement, and, if applicable,               any of the applicable agreement’s                     ■ 5. Section 1003.42 is amended by
                                              that the alien has not demonstrated that                exceptions. Regardless of whether the                 revising paragraph (h) to read as
                                              it is more likely than not that he or she               text of the applicable agreement                      follows:
                                              would be persecuted on account of a                     provides for the following exceptions,
                                              protected ground or tortured in the                     all such agreements, by operation of                  § 1003.42 Review of credible fear
                                              receiving country, the alien is ineligible              section 208(a)(2)(A) of the Act, and as               determination.
                                              to apply for asylum in the United States.               applicable to the United States, are                  *     *     *     *     *
                                              Subject to paragraph (e)(7)(i)(B) of this               deemed to contain the following                         (h) Asylum cooperative agreement—
                                              section, after the asylum officer’s                     provisions:                                           (1) Arriving alien. An asylum judge has
                                              documented finding is reviewed by a                        (A) No alien may be removed,                       no jurisdiction to review a
                                              supervisory asylum officer, the alien                   pursuant to an agreement authorized by                determination by an immigration officer
                                              shall be advised that he or she will be                 section 208(a)(2)(A), to the alien’s                  that an arriving alien is not eligible to
                                              removed to the receiving country, as                    country of nationality, or, if the alien              apply for asylum pursuant to the 2002
                                              appropriate under the applicable                        has no nationality, to the alien’s country            U.S.-Canada Agreement formed under
                                              agreement, in order to pursue his or her                of last habitual residence; and                       section 208(a)(2)(A) of the Act and
                                              claims relating to a fear of persecution                   (B) No alien may be removed,                       should be returned to Canada to pursue
                                              or torture under the law of the receiving               pursuant to an agreement authorized by                his or her claims for asylum or other
                                              country. Prior to removal to a receiving                section 208(a)(2)(A), where the Director              protection under the laws of Canada.
                                              country under an agreement authorized                   of USCIS, or the Director’s designee,                 See 8 CFR 208.30(e)(6). However, in any
                                              by section 208(a)(2)(A), the alien shall                determines, in the exercise of                        case where an asylum officer has found
                                              be informed that, in the receiving                      unreviewable discretion, that it is in the            that an arriving alien qualifies for an
                                              country, the alien will have an                         public interest for the alien to receive              exception to that Agreement, an
                                              opportunity to pursue the alien’s claim                 asylum in the United States, and that                 immigration judge does have
                                              for asylum or equivalent temporary                      the alien therefore may apply for                     jurisdiction to review a negative
                                              protection.                                             asylum, withholding of removal, or                    credible fear finding made thereafter by
                                                 (B) Aliens found ineligible to apply                 protection under the Convention                       the asylum officer as provided in this
                                              for asylum under this paragraph (e)(7)                  Against Torture, in the United States.                section.
                                              shall be removed to the receiving                          (iv) If the asylum officer determines                (2) Aliens in transit. An immigration
                                              country, depending on the applicable                    the alien meets an exception under the                judge has no jurisdiction to review any
khammond on DSKJM1Z7X2PROD with RULES3




                                              agreement, unless the alien voluntarily                 applicable agreement, or would more                   determination by DHS that an alien
                                              withdraws his or her request for asylum.                likely than not be persecuted on account              being removed from Canada in transit
                                                 (ii) If the alien establishes by a                   of a protected ground or tortured in the              through the United States should be
                                              preponderance of the evidence that he                   prospective receiving country, the                    returned to Canada to pursue asylum
                                              or she qualifies for an exception under                 officer may consider whether the alien                claims under Canadian law, under the
                                              the terms of the applicable agreement,                  is subject to another agreement and its               terms of the 2002 U.S.-Canada
                                              or would more likely than not be                        exceptions or would more likely than                  Agreement.


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                 '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 626 of 1770
                                              64010            Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations

                                                 (3) Applicants for admission. An                     PART 1240—EXECUTIVE OFFICE FOR                        agreement and is placed in proceedings
                                              immigration judge has no jurisdiction to                IMMIGRATION REVIEW                                    pursuant to section 240 of the Act. In an
                                              review a determination by an asylum                                                                           appropriate case, the immigration judge
                                              officer that an alien is not eligible to                ■ 8. The authority citation for part 1240             shall determine whether under the
                                              apply for asylum pursuant to a bilateral                continues to read as follows:                         relevant agreement the alien should be
                                              or multilateral agreement with a third                    Authority: 8 U.S.C. 1103, 1158, 1182,               removed to the third country, or
                                              country under section 208(a)(2)(A) of                   1186a, 1186b, 1225, 1226, 1227, 1228, 1229a,          whether the alien should be permitted
                                                                                                      1229b, 1229c, 1252 note, 1361, 1362; secs.            to pursue asylum or other protection
                                              the Act and should be removed to the                    202 and 203, Pub. L. 105–100 (111 Stat. 2160,
                                              third country to pursue his or her claims                                                                     claims in the United States. If more than
                                                                                                      2193); sec. 902, Pub. L. 105–277 (112 Stat.           one agreement applies to the alien and
                                              for asylum or other protection under the                2681).
                                                                                                                                                            the alien is ordered removed, the
                                              laws of that country. See 8 CFR                         ■ 9. Section 1240.11 is amended by                    immigration judge shall enter alternate
                                              208.30(e)(7). However, if the asylum                    revising the paragraph (g) subject                    orders of removal to each relevant
                                              officer has determined that the alien                   heading and paragraphs (g)(1) and (4)                 country.
                                              may not or should not be removed to a                   and adding paragraph (h) to read as                      (2) An alien described in paragraph
                                              third country under section 208(a)(2)(A)                follows:                                              (h)(1) of this section is ineligible to
                                              of the Act and subsequently makes a                                                                           apply for asylum pursuant to section
                                              negative credible fear determination, an                § 1240.11    Ancillary matters, applications.
                                                                                                                                                            208(a)(2)(A) of the Act, or for
                                              immigration judge has jurisdiction to                   *      *     *     *    *                             withholding of removal or CAT
                                              review the negative credible fear finding                  (g) U.S.-Canada safe third country                 protection in the United States, unless
                                              as provided in this section.                            agreement. (1) The immigration judge                  the immigration judge determines, by a
                                                                                                      has authority to apply section                        preponderance of the evidence, that:
                                                 (4) Aliens in transit through the                    208(a)(2)(A) of the Act, relating to a                   (i) The relevant agreement does not
                                              United States from countries other than                 determination that an alien may be                    apply to the alien or does not preclude
                                              Canada. An immigration judge has no                     removed to Canada pursuant to the 2002                the alien from applying for asylum in
                                              jurisdiction to review any determination                Agreement Between the Government of                   the United States;
                                              by DHS that an alien being removed                      the United States of America and the                     (ii) The alien qualifies for an
                                              from a receiving country in transit                     Government of Canada For Cooperation                  exception to the relevant agreement as
                                              through the United States should be                     in the Examination of Refugee Status                  set forth in paragraph (h)(3) of this
                                              returned to pursue asylum claims under                  Claims from Nationals of Third                        section and the Federal Register
                                              the receiving country’s law, under the                  Countries (‘‘Agreement’’), in the case of             document specifying the exceptions
                                              terms of the applicable cooperative                     an alien who is subject to the terms of               particular to the relevant agreement; or
                                              agreement. See 8 CFR 208.30(e)(7).                      the Agreement and is placed in                           (iii) The alien has demonstrated that
                                                                                                      proceedings pursuant to section 240 of                it is more likely than not that he or she
                                              PART 1208—EXECUTIVE OFFICE FOR                          the Act. In an appropriate case, the                  would be persecuted on account of a
                                              IMMIGRATION REVIEW                                      immigration judge shall determine                     protected ground or tortured in the third
                                                                                                      whether under that Agreement the alien                country.
                                              ■ 6. The authority citation for part 1208               should be returned to Canada, or                         (3) The immigration judge shall apply
                                              continues to read as follows:                           whether the alien should be permitted                 the applicable regulations in deciding
                                                                                                      to pursue asylum or other protection                  whether an alien described in paragraph
                                                Authority: 8 U.S.C. 1101, 1103, 1158,                 claims in the United States.                          (h)(1) of this section qualifies for an
                                              1226, 1252, 1282; Title of Public Law 110–                                                                    exception under the relevant agreement
                                                                                                      *      *     *     *    *
                                              229, 8 CFR part 2.                                                                                            that would permit the United States to
                                                                                                         (4) An alien who is found to be
                                              ■ 7. Section 1208.4 is amended by                       ineligible to apply for asylum under                  exercise authority over the alien’s
                                              revising paragraph (a)(6) to read as                    section 208(a)(2)(A) of the Act is                    asylum claim. The exceptions for
                                              follows:                                                ineligible to apply for withholding of                agreements with countries other than
                                                                                                      removal pursuant to section 241(b)(3) of              Canada are further explained by the
                                              § 1208.4   Filing the application.                      the Act and the Convention against                    applicable published Federal Register
                                              *     *     *     *     *                               Torture. However, the alien may apply                 document setting out each Agreement
                                                                                                      for any other relief from removal for                 and its exceptions. The immigration
                                                (a) * * *                                                                                                   judge shall not review, consider, or
                                                                                                      which the alien may be eligible. If an
                                                (6) Asylum cooperative agreements.                    alien who is subject to the Agreement                 decide any issues pertaining to any
                                              Immigration judges have authority to                    and section 208(a)(2)(A) of the Act is                discretionary determination on whether
                                              consider issues under section                           ordered removed, the alien shall be                   an alien described in paragraph (h)(1) of
                                              208(a)(2)(A) of the Act, relating to the                ordered removed to Canada, in which                   this section should be allowed to pursue
                                              determination of whether an alien is                    the alien will be able to pursue his or               an application for asylum in the United
                                              ineligible to apply for asylum and                      her claims for asylum or protection                   States notwithstanding the general
                                              should be removed to a third country                    against persecution or torture under the              terms of an agreement, as section
                                              pursuant to a bilateral or multilateral                 laws of Canada.                                       208(a)(2)(A) of the Act reserves to the
                                              agreement, only with respect to aliens                     (h) Other asylum cooperative                       Secretary or his delegates the
                                              whom DHS has chosen to place in                         agreements. (1) The immigration judge                 determination whether it is in the
                                                                                                      has authority to apply section                        public interest for the alien to receive
khammond on DSKJM1Z7X2PROD with RULES3




                                              removal proceedings under section 240
                                              of the Act, as provided in 8 CFR                        208(a)(2)(A) of the Act, relating to a                asylum in the United States. However,
                                              1240.11(g) and (h). For DHS regulations                 determination that an alien may be                    an alien in removal proceedings who is
                                              relating to determinations by                           removed to a third country pursuant to                otherwise ineligible to apply for asylum
                                                                                                      a bilateral or multilateral agreement—                under an agreement may apply for
                                              immigration officers on this subject, see
                                                                                                      other than the 2002 U.S.-Canada                       asylum if DHS files a written notice in
                                              8 CFR 208.30(e)(6) and (7).
                                                                                                      Agreement—in the case of an alien who                 the proceedings before the immigration
                                              *     *     *     *     *                               is subject to the terms of the relevant               judge that DHS has decided in the


                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                               '+6,)5
                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 627 of 1770
                                                               Federal Register / Vol. 84, No. 223 / Tuesday, November 19, 2019 / Rules and Regulations                                            64011

                                              public interest that the alien may pursue               the alien is ineligible to apply for                  protection against persecution or torture
                                              an application for asylum or                            withholding of removal pursuant to                    under the laws of that country.
                                              withholding of removal in the United                    section 241(b)(3) of the Act and the                    Approved:
                                              States.                                                 Convention Against Torture
                                                (4) If the immigration judge                          notwithstanding any other provision in                  Dated: November 14, 2019.
                                              determines that an alien described in                   this chapter. However, the alien may                  Chad F. Wolf,
                                              paragraph (h)(1) of this section is subject             apply for any other relief from removal               Acting Secretary of Homeland Security.
                                              to the terms of agreements formed                       for which the alien may be eligible. If an              Approved:
                                              pursuant to section 208(a)(2)(A) of the                 alien who is subject to section                         Dated: November 14, 2019.
                                              Act, and that the alien has failed to                   208(a)(2)(A) of the Act is ordered
                                                                                                                                                            William P. Barr,
                                              demonstrate that it is more likely than                 removed, the alien shall be ordered
                                              not that the alien would be persecuted                  removed to the relevant third country in              Attorney General.
                                              on account of a protected ground or                     which the alien will be able to pursue                [FR Doc. 2019–25137 Filed 11–18–19; 8:45 am]
                                              tortured in those third countries, then                 his or her claims for asylum or                       BILLING CODE 9111–97–P; 4410–30–P
khammond on DSKJM1Z7X2PROD with RULES3




                                         VerDate Sep<11>2014   17:08 Nov 18, 2019   Jkt 250001   PO 00000   Frm 00019   Fmt 4701   Sfmt 9990   E:\FR\FM\19NOR3.SGM   19NOR3
                                                                                                                                                                                   '+6,)5
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 628 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 629 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 630 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 631 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 632 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 633 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 634 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 635 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 636 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 637 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 638 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 639 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 640 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 641 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 642 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 643 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 644 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 645 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 646 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 647 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 648 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 649 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 650 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 651 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 652 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 653 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 654 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 655 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 656 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 657 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 658 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 659 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 660 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 661 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 662 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 663 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 664 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 665 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 666 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 667 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 668 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 669 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 670 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 671 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 672 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 673 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 674 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 675 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 676 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 677 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 678 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 679 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 680 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 681 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 682 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 683 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 684 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 685 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 686 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 687 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 688 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 689 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 690 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 691 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 692 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 693 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 694 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 695 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 696 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 697 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 698 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 699 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 700 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 701 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 702 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 703 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 704 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 705 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 706 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 707 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 708 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 709 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 710 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 711 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 712 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 713 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 714 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 715 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 716 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 717 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 718 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 719 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 720 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 721 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 722 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 723 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 724 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 725 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 726 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 727 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 728 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 729 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 730 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 731 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 732 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 733 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 734 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 735 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 736 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 737 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 738 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 739 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 740 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 741 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 742 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 743 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 744 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 745 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 746 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 747 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 748 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 749 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 750 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 751 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 752 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 753 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 754 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 755 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 756 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 757 of 1770




                                                                     '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 758 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 759 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 760 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 761 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 762 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 763 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 764 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 765 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 766 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 767 of 1770




                           '2-))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 768 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 769 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 770 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 771 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 772 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 773 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 774 of 1770




                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 775 of 1770




                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 776 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


                                        MIGRATION CODE

                                            VOLUME I
                                          General Rights

                                              Part I
                         The right to migrate and the rights of migrants

                                             Chapter I
                                              Rights

Article 1. Right to migrate. The State of Guatemala recognizes each person’s right to emigrate
or immigrate, whereby migrants may enter, remain in, transit through, leave, and return to
Guatemalan territory, pursuant to national legislation.

Article 2. Access to government agencies. The State guarantees the right of all persons in
Guatemalan national territory to enjoy equal access to public safety, health, education,
employment, housing, and other services necessary for the fulfillment of their lives, pursuant to
the Political Constitution of the Republic, the present Code, and other applicable standards.

Foreign citizens may access government agencies in order to carry out their activities and assert
their legal rights. No government official may deny anyone assistance and service due to the
fact that they are not Guatemalan citizens.

Article 3. Right to Guatemalan nationality. The right of foreign citizens to obtain Guatemalan
nationality is recognized, pursuant to the Nationality Law in force.

Article 4. Right to family. The State of Guatemala recognizes the right of foreign citizens to
settle in Guatemala with their families, either with the intention of starting a new family or
reunifying family members within national territory, pursuant to the Political Constitution of
the Republic, this Code, and other applicable standards.

Article 5. Right to property and investment. Any foreign citizen, with the exception of
limitations set by the Political Constitution of the Republic and other laws, has the right to
obtain property within national territory, and to invest in lawful businesses, companies, and
entities, pursuant to national legislation.

Article 6. Right to work. Any foreign citizen has the right to work, in line with the provisions of
this Code, national legislation in force, and international law.

Article 7. Right to education. Any foreign citizen has the right to education under the national
and higher education systems, pursuant to the provisions of this Code and specific legislative
provisions with regard to education.




                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 777 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 8. Rights of the individual. Rights and guarantees granted by Guatemalan laws and
international conventions and treaties ratified by Guatemala are to be considered incorporated,
even if they do not expressly appear in this Code.

Article 9. Non-discrimination. Migrants shall enjoy equal treatment, and may not be
discriminated against for reasons of sex, sexual orientation, race, color, language, religion or
creed, political or other opinions, ethnic or social origin, nationality, age, economic situation,
wealth, marital status, birth, or any other personal characteristic.

                                            Chapter II
                                   Rights and special conditions

Article 10. Right to protection by the State. The State of Guatemala is required to protect the
personal integrity, life, and liberty of all Guatemalan and foreign citizens in national territory,
without discrimination of any type.

State institutions may not demand identification documents or any other requirements in
exchange for providing a foreign citizen with required protection. In all cases, necessary and
available means shall be used in order to provide him or her with immediate care.

Persons have the right to freely decide where to settle within national territory.

Article 11. Rights of migrant children or adolescents who are unaccompanied or separated
from their families. Migrant children and adolescents of other nationalities who are
unaccompanied or separated from their families, pregnant girls or adolescents, girls or
adolescents with their own children, and married couples who are minors with or without their
own children have the right to receive services from specialized and differentiated outpatient
programs or inpatient programs at specially designed shelters provided or authorized by the
State to this end, pursuant to the specific principles identified in this Code.

The relevant authorities shall consider a differentiated response for the protection of refugee
children, particularly those who are unaccompanied or have been separated from their parents
or guardians, in order to appropriately meet their specific protection and service needs. In no
case may children or adolescents who are unaccompanied or separated from their families be
denied entry at the border.

Children and adolescents may not be deported, as this does not serve their best interest.

Specific due diligence and procedures shall be carried out in line with this Code and its
regulations.

“Children or adolescents who are unaccompanied or separated from their families” shall be
defined as children or adolescents who are not under the care and protection of their father,




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 778 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


mother, or an adult who according to law or custom is their usual caregiver, even when these
children are accompanied by other persons.

Article 12. Protection from violence, torture, and cruel, inhumane, or degrading treatment.
The State guarantees migrants’ dignity and rights within national territory, and ensures that
they are not subjected to any form of violence, torture, or cruel, inhumane, or degrading
treatment.

Migrants who report being victims of violence, sexual or labor violence, torture, or cruel,
inhumane, or degrading treatment at the hands of one or more persons, for profit or not, shall
receive immediate services in line with measures to safeguard their integrity, health, and lives.

Article 13. Maternity and sexual health. Female migrants with or without identification
documents to remain in Guatemala, have the right to access public sexual and reproductive
health services on equal footing with Guatemalan citizens. This is to include gynecological
services, maternity care for the time frame necessary to preserve their lives and that of their
newborns, as well as family planning services.

All female migrants and their children have equal rights with Guatemalan citizens to receive
immunization vaccinations against the main infectious diseases found in the community, as well
as ordinary disease, in line with national health policies.

Article 14. Elderly persons. All elderly migrants in vulnerable situations in national territory
have the right to care and shelter, as well as special services as necessary due to their age.

Article 15. Family. Migrants and their families have the right to remain together at all times. If,
for administrative reasons and on a strictly exceptional basis they must be separated, that
separation period shall only last as long as required to complete the administrative step, and
family members shall be informed of where the individual is, what administrative steps must
take place, and the authority requiring the temporary separation. Children and adolescents may
be separated from their families in strictly exceptional circumstances, and only when that
separation serves their best interest.

Family members have the right to file a writ of habeas corpus with the competent authority,
and their access to this right shall always be facilitated.

Government officials who fail to comply with the provisions of this article shall be subject to
penalties in line with Guatemalan criminal legislation.

Article 16. Right to shelter and temporary care. The Guatemalan Migration Institute has the
exclusive authority to authorize entities providing migrants with temporary shelter and
services. These entities must comply with regulatory provisions regarding their location and
operations.




                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 779 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Guatemalan citizens who have returned from other countries may request that Guatemalan
authorities provide them with temporary shelter and services, in order to provide them with a
place to spend the night for 48 hours, and return to their place of origin. Authorities shall
ensure that living conditions at these centers are acceptable and appropriate.

Article 17. Right to information and documentation. All foreign citizens or returning
Guatemalan citizen have the right to receive necessary information regarding their situation,
administrative steps to take place, and anything regarding their status or person.

Authorities may not confiscate, withhold, destroy, change, alter, hide, or pretend to lose
migrants’ identification, travel, or personal documents. Altering or including any false
information on foreign migrants’ or returning Guatemalan citizens’ personal identification or
travel documents is also prohibited.

Article 18. Slavery or servitude. No migrant in national territory may be subjected to conditions
of slavery, servitude, or forced labor.

Article 19. Right to communication and family contact. Migrants in specialized shelters,
housing centers, and temporary care centers authorized by the Guatemalan Migration Institute
may request, based on available resources, support communicating abroad in order to speak
with family members and consular assistance.

In the case of children and adolescents who are unaccompanied and/or separated from their
families, communication shall be encouraged whenever necessary, in order to serve the
children’s best interest. Minors may also communicate with their consular authorities at any
time. Exceptions include cases of asylum applicants or those requesting any other type of
international protection system.

Article 20. Right to be returned to one’s country of origin or home country. Migrants have the
right to ask Guatemalan authorities to return them to their countries of origin or provenance.
To that end, when migrants cannot bear the costs of their return, they must speak with their
consular authorities, or with their country of origin provenance in order to arrange the best
mechanism for their return. Guatemalan authorities shall verify that travel to these countries
has been completed successfully.

                                          Chapter III
                          Rights of migrant workers and their families

Article 21. Recognition. The State of Guatemala guarantees that all migrant workers’ rights and
the rights of their families are recognized in the Political Constitution of the Republic, national
legislation, and international law duly recognized in Guatemala.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 780 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 22. Indubio Pro Operario. As is the case with Guatemalan citizens, any interpretation or
scope of the legal, regulatory, or contractual provisions regarding migrant workers shall be that
which is most favorable to workers.

Stipulations involving the relinquishment, reduction, misrepresentation, or limitation of rights
recognized by national or international legislation and any public or private provision are null
and void, and may not be used to compel migrant workers.

Article 23. Minimum social rights. The following are minimum social rights which underpin
labor legislation specific to migrant workers and the operations of State administrative entities
and courts:
        a) The right to freely select one’s work and enjoy satisfactory economic conditions
            guaranteeing the worker and his or her family a dignified existence.
        b) Equal pay, to be no less than the minimum wage in force, and in legal currency;
            employees may reach an agreement with employers to be paid in the current legal
            currency of another country.
        c) The unseizability of one’s salary in cases determined by the national labor law in
            force; this also applies to personal work equipment or tools.
        d) Respect for workdays, vacation time, leave, compensation, and other rights
            recognized by national labor legislation.
        e) Overtime payment pursuant to national legislation in force or in line with an
            agreement reached between the employee and employer.
        f) Female workers’ right to special maternity protections.
        g) Children and adolescents may not be employed, except as provided as an exception
            pursuant to national and international law.
        h) Payment of economic benefits for one’s family in case of death, in line with the
            provisions for each case, pursuant to national legislation and internal regulations at
            the worker’s place of employment.

Article 24. Social security. Migrant workers and their beneficiary families have the right to
services and benefits from the Guatemalan Social Security Institute [IGSS]. To receive these
benefits, they must be registered and pay contributions in line with IGSS standards.

The IGSS must issue administrative provisions to register migrant workers and their
beneficiaries.

Article 25. Pensions. Migrant workers who work for Guatemalan state agencies, including
independent or decentralized agencies, have the right to make contributions pursuant to the
specific pension law.

Migrant workers who have fulfilled the law’s requirements have the right to receive a pension
in line with their service and contributions.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 781 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 26. Categories of migrant workers. For the purposes of implementing this Code, a
“migrant worker” is defined as any foreign citizen who carries out remunerated activities in
Guatemalan territory. These workers are classified in the following categories:

       a) Cross-border and itinerant workers: A cross-border worker is a person who resides
          in the territory of a neighboring State and returns home at the conclusion of his or
          her workday, or at least once per week; itinerant workers carry out the same activity
          and transit between Guatemala and Belize, until the Territorial, Insular, and
          Maritime Differendum is resolved by the International Court of Justice.
       b) Temporary workers: Persons whose activities depend on the season, or due to the
          nature of their work, are only carried out for a specific period during the year.
       c) Consultant, advisor, or specialized technician: A person who carries out his or her
          activities for a period of no more than 365 days, and whose services are required by
          a specific contractor, as a consultant, advisor, or specialized technician, and who is
          not required to request permanent residence.
       d) Self-employed worker: Any worker who carries out industrial or commercial
          activities independently or with his or her family members, and who is authorized to
          carry out remunerated activities within national territory.

The Guatemalan Migration Institute may suggest expanding these categories and proposing
regulations and conditions, as circumstances require.

Article 27. Family members and companions. Blood relatives, as defined by law, who depend
on the migrant worker, may settle in Guatemala for the duration of the migrant worker’s labor
activities. This also applies to the migrant worker’s spouse or cohabitant. In all cases,
corresponding authorizations shall be provided, and managed in line with this Code and
national legislation.

Family members or companions accompanying a migrant worker may carry out labor activities,
and to that end, obtain a migrant worker category classification. They may also carry out
educational activities in the national education system, and access the Guatemalan health
system.

Article 28. Information with one’s country’s representatives. For no reason may migrant
workers or their family members or companions be denied or prevented from communicating
with their country’s consular or diplomatic representatives. In case of death, accident, or any
other situation requiring communication with one’s country, immediate communication shall
one’s respective consular or diplomatic representative shall be facilitated.

Article 29. Cultural and religious identity. Diplomatic representations in Guatemala may
promote their countries’ own cultural and religious activities among their fellow nationals
working in Guatemala. This right shall be exercised within the framework of Guatemala’s laws,
and with respect for the cultures, languages, religions, beliefs, and customs of persons who live
in national territory.



                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 782 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 30. Entry and exit. During their stay in Guatemala, migrant workers and their families or
companions may enter and leave the country so long as is necessary, in line with standards set
forth by this Code and its regulation.

Article 31. Assets and properties. Migrant workers or their family members or companions
who acquire assets or properties in Guatemala shall be the owners of that property, even when
they no longer carry out remunerated activities in the country. They may avail themselves of
their property in line with their interests and national legislation in force.

When a migrant worker is arrested or convicted of a crime or offense, he or she does not lose
rights to his or her legally and legitimately acquired assets or property, unless, pursuant to
Guatemalan legislation, the property is found to be subject to forfeiture or seizure.

Article 32. Transfer of assets and funds. Once they have concluded their period of stay in
Guatemala, migrant workers and their families have the right to take their securities or assets
of their legal and legitimately required property, and to transfer money in line with authorized
bank procedures.

They may also bring their assets into the country and transfer money from accounts in other
countries into duly accredited accounts in the Guatemalan banking system.

Limitations to this right are with regard to health, legal proceedings preventing the exit of
assets or money, or forfeiture proceedings.

No government official may encumber or limit this right, for any reason outside of what has
previously been established by legislative and administrative provisions, or court order.

Article 33. Requests to exercise one’s right to vote. Diplomatic offices in Guatemala
representing countries in which citizens may exercise their right to vote from abroad, may
request, through the Ministry of Foreign Relations, that Government authorities provide
assistance from the Guatemalan Migration Institute, as well as any support necessary to obtain
a list of persons of their nationality residing in Guatemala.

Article 34. Right to cooperatives. Migrant workers or their family members or companions may
be members of cooperatives. To this effect, cooperatives shall have their own standards to
establish methods and levels of participation.

Article 35. Taxes. Migrant workers are subject to paying taxes, levies, arbitration, and fines
established in general and specific national legislation. They must also comply with
administrative requirements, as set by the Tax Administration Superintendence for each case.

Tax breaks, exemptions, or any other benefit shall be in line with administrative or legislative
provisions, which may be issued for each case and at any time.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 783 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 36. Resignations or dismissals. Employers of migrant workers holding valid
authorization in Guatemala shall inform the Guatemalan Migration Institute whenever foreign
employees are dismissed or have resigned, and the migrant worker may be required to pay for
his or her services, pursuant to Guatemalan labor law.

Article 37. Labor justice. All migrant workers have the right to access administrative authorities
and labor courts in Guatemala, and to file cases in line with national laws in force.

                                             Chapter IV
                             Rights of victims of trafficking in persons

Article 38. Rights. Migrants who are the victims of trafficking in persons have the following
rights, in addition to the regulations in Article 11 of the Law Against Sexual Violence,
Exploitation, and Trafficking in Persons [Ley Contra la Violencia Sexual, Explotación y Trata de
Personas], Decree Number 9-2009 of the Congress of the Republic:
         a) Access to available resources. In cases involving children and adolescents,
            proceedings shall recognize victims’ special needs, which include being able to
            complete their full development process.
         b) To not be subjected to confrontation with accused perpetrators.
         c) That protection measures from applicable laws do not entail imprisonment.
         d) To testify, in special conditions providing protection and care.

Article 39. Protection and shelter hostels. Protection and shelter hostels and specialized
programs providing comprehensive care for adult migrants who are victims of sexual violence,
exploitation, and trafficking in persons, are under the Secretariat for Sexual Violence,
Exploitation, and Trafficking, and support services are provided by the Ministry of Public Health
and Social Assistance, Ministry of Labor and Social Security, as well as the Ministry of Social
Development, in line with their mandates. Services shall be managed in coordination with the
Division of Migrant Services and Protection of Fundamental Rights, along with other State
agencies, in line with current policies and legislation.

Children and adolescents who are victims of sexual violence, exploitation, and trafficking in
persons, including Guatemalan children or migrants of other nationalities, shall enjoy
specialized and differentiated care through programs under the Office of the Presidential
Secretariat for Social Welfare as the governing body providing essential services and special
protection to children and adolescents whose rights have been threatened or violated. The
Secretariat shall coordinate its activities through the National Council for Services and
Protection of which it is a part, as well as other State institutions, and provide services through
its department headquarters.

State institutions identified in this article shall set standards for various care services and
programs provided at protection and shelter hostels.




                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 784 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 40. Immigration controls. Pursuant to Article 14 of the Law Against Sexual Violence,
Exploitation, and Trafficking in Persons [Ley Contra la Violencia Sexual, Explotación y Trata de
Personas], Decree number 9-2009 of the Congress of the Republic, the Guatemalan Migration
Institute, the Ministry of the Interior, and the Public Ministry shall issue protocols and joint
provisions regarding steps to take in each circumstance.

All provisions issued shall comply with respect for human rights. Additionally, victims shall be
informed about the protection and service system, and if the victim is a child or adolescent, the
Solicitor General’s Office shall be informed in order to begin the protection process.

Article 41. Repatriation of migrant victims. Migrant victims of trafficking in persons shall be
repatriated pursuant to Articles 16, 17, and 18 of the Law Against Sexual Violence, Exploitation,
and Trafficking in Persons, Decree number 9-2009 of the Congress of the Republic.

Within those proceedings, the right of the victims to not be repatriated due to violence or fear
of violence shall be considered, without prejudice to applications for asylum, refugee status, or
residency for humanitarian reasons, or any reason regulated in this Code or in line with
international practice.

When a person is in the national territory of his or her blood relatives as defined by law, or has
a credible fear that returning to his or her country of origin will present a serious risk to his or
her life or personal integrity, non-repatriation shall be considered.

Article 42. Protocols. Interinstitutional protocols regulated in section b. of Article 19 of the Law
Against Sexual Violence, Exploitation, and Trafficking in Persons, Decree number 9-2009 of the
Congress of the Republic, as well as those of institutions described in the same text of the
aforementioned article, shall include the Guatemalan Migration Institute.

                                           Chapter V
     Right to recognition of refugee status, political asylum, and humanitarian assistance

Article 43. Refugee. Foreign citizens may request that the State of Guatemala grant them
refugee status upon entry into Guatemala at an official immigration checkpoint.

The process for obtaining refugee status shall be laid out in the respective regulation, pursuant
to legislation in force and international instruments to which Guatemala is a party.

Article 44. Asylum. Guatemala may grant asylum at the discretion of the State of Guatemala, in
line with the Political Constitution of the Republic of Guatemala.

Article 45. Refugee. For a person with refugee status, recognizing that status involves certain
rights and duties as established in the Political Constitution of the Republic, international
instruments, and other Guatemalan laws, submitted to the jurisdiction and competence of the
State of Guatemala.



                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 785 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



The procedure for requesting, obtaining, or denying refugee status shall be established in
regulations, in line with legislation in force and international standards.

Article 46. Non-refoulement. If an individual is denied refugee status or asylum, he or she may
not be returned to his or her country when there is a credible reason to fear serious danger to
his or her life, physical integrity, and freedom. Prior to refoulement, the State of Guatemala
shall ensure that the Office of the United Nations High Commissioner on Refugees (UNHCR) has
been informed of the person’s situation.

Article 47. Denial of refugee status. Refugee status may not be granted to a person:
        1. Who has committed a crime against peace, war crimes, or a crime against humanity,
            as defined by international instruments drafted to adopt provisions with respect to
            those crimes;
        2. Who has committed a particularly serious crime outside of his or her country of
            refuge, prior to being admitted as a refugee, or when the claim has been made in
            order to evade justice in another country;
        3. Who is guilty of acts contrary to the purposes and principles of the United Nations
            set out in international treaties and conventions.

Article 48. Temporary resident status for children, adolescents, and adults recognized as
having refugee status or political asylum. Children, adolescents, and men and women
recognized as having political refugee status or political asylum under the scope of territorial
asylum, shall immediately be granted temporary residence and receive appropriate
documentation, which may be used prior to the issuance of a final decision, in order to access
their basic rights, such as freedom of movement, access to health services, education, legal
information and guidance, access to justice, among other fundamental rights established by
national legislation and international law.

Article 49. Special protection for migrants fleeing sexual violence. When the reasons for
requesting refugee status or asylum are serious suffering from sexual violence or the threat of
such violence, migrants, whether children, adolescents, or adults, shall be protected, and
special, appropriate protection measures shall be adopted in accordance with the migrant’s
situation, in order to provide comprehensive services, particularly healthcare.

Article 50. Penalty. Failure to produce identification and travel documents, or failure to comply
with administrative requirements for entering, remaining in, or transiting through Guatemala
do not justify the imposition of a criminal penalty. However, the person in question is required
to pay for any administrative costs incurred, pursuant to regulations, and he or she shall be
returned to his or her country of origin.

Article 51. Equality. Applicants for refugee status, political asylum, and asylum under the scope
of territorial asylum who have entered Guatemalan territory legally shall enjoy all of the rights
and obligations set out in Guatemalan legislation, particularly the Political Constitution of the



                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 786 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Republic and this Code, as well as those recognized and guaranteed by international treaties
and conventions ratified by the State of Guatemala.

Article 52. Confidentiality. The presence of applicants for recognition of refugee status,
refugees, applicants for political asylum, or political asylum recipients in Guatemalan territory,
as well as the respective documents and applications to recognize their condition or status shall
be managed with respect the principle of confidentiality, in order to protect their lives,
integrity, and freedom.

Article 53. Identity. While awaiting resolution of their cases, applicants for recognition of
refugee status or political asylum under the scope of territorial asylum shall have the right to a
special identification document, in order to access education and health services, and the
document shall be considered valid for the purpose of obtaining remunerated employment, in
line with legislation in force.

Refugees and political asylum recipients shall also be granted a special identification document.

Article 54. Humanitarian assistance. The State of Guatemala may facilitate the ability of legally
established national and international entities providing humanitarian assistance to carry out
their activities within Guatemalan territory. Migrants shall have the right to access these
assistance entities for humanitarian reasons.

Article 55. Unified registry of humanitarian assistance entities. The State of Guatemala,
through its immigration authorities, shall register entities providing humanitarian assistance for
migrants.

Mandated international bodies may carry out activities providing care and protection to
migrants.

                                            Part II
                                        Immigration Law

                                            Chapter I
                                        General provisions

Article 56. Immigration law. Guatemalan immigration law regulates the freedom of persons to
enter, remain in, transit through, and exit national territory, in line with the fundamental rights
of persons recognized in the Political Constitution of the Republic, national legislation, and
international instruments.

Article 57. Purpose. The purpose of immigration law is to guarantee the right to migrate,
through the provisions issued in this Code and its regulations, as well as any administrative or
regulatory provisions issued by the Guatemalan Migration Institute.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 787 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 58. Interpretation. Immigration standards are to be interpreted in favor of the rights of
migrants.

Article 59. Limitations. The right to migrate shall only be limited in cases described by this Code
and its regulations, or based on provisions regarding health, security, or public order, personal
safety, or via a court order or ruling.

Article 60. Principles. The Guatemalan Migration Institute is guided by the following principles:
legality, integrity, honesty, non-discrimination, due diligence, protection of persons, family
reunification, confidentiality, professionalization, and due process.

                                           Chapter II
                            Obligations and prohibitions for migrants

Article 61. Obligations of Guatemalan citizens. In order for Guatemalan citizens to travel
abroad, they must meet the following requirements:

       a) Hold a valid Guatemalan passport or identification document, in line with
          requirements of the destination country and Guatemala’s own requirements for that
          State.
       b) In the case of children and adolescents, in order to travel alone or in the company of
          a third country, they must carry authorization in writing from both parents, or
          whomever has parental authority, custody, or guardianship of them. Failure to
          comply with this requirement may lead to denial of exit from Guatemala. Should one
          or both parents be located abroad, that authorization in writing may be presented
          to the Guatemalan consulate accredited abroad.
       c) Depending on the country of destination, travelers must comply with immigration
          authorities’ requirements in order to enter and remain in that national territory.
       d) Comply with tax declarations and payments imposed by the Tax Administration
          Superintendence on any assets they wish to bring into or out of the country.

No government authority may deny Guatemalan citizens their right to enter national territory.

Article 62. Obligations. Foreign citizens in Guatemala are required to respect the Political
Constitution of the Republic of Guatemala, laws in force in Guatemala, and various worldviews
and cultural and religious identities living together in national territory, as is consistent with a
multiethnic, multilingual, and multicultural country.

Article 63. Mandatory compliance. Compliance with the provisions of Decree number 10-2015
of the Congress of the Republic of Guatemala is mandatory.

Article 64. General rules. Failure to comply with foreign citizens’ obligations in Guatemala shall
lead to administrative responsibility, and potentially being asked to leave the country




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 788 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


immediately, or, when justified, removal. However, when foreign citizens have committed a
crime, authorities shall proceed in line with criminal legislation in force.

Criteria for the denial of entry, suspension of residence, and rejection of applications for entry
are governed by the regulations of this Code.

Immigration inspection checkpoints at maritime ports, airports, and land borders shall have the
space necessary in order to disseminate information on obligations contained in this Code and
general prohibitions contained in national legislation with regard to immigration. Companies
transporting persons and international cargo, whether by sea, land or air, shall be provided
with immigration forms to be distributed among passengers traveling to Guatemala.

                                           Chapter III
                            Entry of foreign citizens into Guatemala

Article 65. Regular entry of foreign citizens into national territory. Foreign citizens wishing to
enter Guatemala via air, land, or sea shall comply with requirements for their nationality, as
established in the respective regulation.

Exceptions are made for persons who enter Guatemala legally for humanitarian reasons or in
need of international protection, as is the case for persons applying for recognition of refugee
status or political asylum under the scope of territorial asylum.

Persons who present themselves at immigration inspection checkpoints at maritime ports,
airports, and land borders without required official documents may be denied entry into
national territory.

Article 66. Hindrances to entry. In addition to the administrative provisions issued by the
Guatemalan Migration Institute, the following are hindrances to entering the country:
        a) In the interest of public order and security.
        b) Being designated as having committed a crime contained in the Rome Statute of the
            International Criminal Court.
        c) Being criminally prosecuted for ordinary crimes against life, liberty, and property.
        d) Being subject to an international arrest warrant.

Article 67. Entry of Central American citizens. Central American citizens may enter Guatemala
as tourists upon presentation of their original national identification document or valid
passport, on the basis of the principle of reciprocity, for a period of up to 90 days, renewable
one time only.
Guatemala may enter into rules and agreements issued jointly among Central American nations
in order to facilitate their citizens’ entry and exit within the region.

Article 68. Entry of persons for humanitarian reasons. Foreign citizens may enter Guatemala
for the following humanitarian reasons:



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 789 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       a) Due to natural disaster in neighboring countries, which force persons or groups of
          persons to save their lives.
       b) Due to medical emergencies or to save persons’ lives, on aircraft or maritime
          vessels.
       c) Due to armed conflict, pursuant to international law.
       d) Following a cooperation request from another State or bodies created by
          International Law to bring equipment, vessels, or persons working in medicine, aid,
          or emergency services.
       e) To repatriate the remains of family members who have died in Guatemala.

The stay of these persons or vessels shall be governed by the provisions of this Code and its
regulations.

Article 69. Entry at the request of competent authorities. Foreign citizens required to testify as
witnesses, victims, or expert witnesses in proceedings in the Guatemalan justice system, and
those required by legal or executive authorities to make personal representations, may obtain a
special entry permit.

The corresponding form shall be defined in the regulations.

Article 70. Temporary entry due to transport. For the purpose of maritime, air, or land
transport, entry may be authorized for staff and crew members of legal entities, or individual
persons carrying lawful cargo within the framework of normal trade.

Such authorizations may be expedited by the immigration inspection checkpoint chief officer, in
coordination with the Port Captaincy, National Civil Aviation Administration, or Transport
Department, so long as the corresponding requirements are fulfilled and the authorized fee
established by corresponding regulation has been paid. The authorization is valid for a period of
48 hours in cases of air or land entry, and 72 hours in cases of maritime vessels.

When a legal entity or individual person works transporting persons or goods and requires
permanent authorization, that person or entity shall be subject to civil and trade law as well as
the provisions of this Code.

Article 71. Unforeseeable circumstances. When a person appears at Guatemalan Migration
Institute facilities or its head office and requests official entry into Guatemala without fulfilling
the regulations of this Code or other legal provisions, the Institute shall send that person to
previously authorized institutions in order to provide him or her with temporary shelter. The
employee or government official shall follow the following criteria:
        a) If the person indicates that he or she is being persecuted in his or her country of
            origin, the victim of threats of violence, or the victim of violence, an application for
            refugee status or territorial political asylum, or entry for humanitarian purposes shall
            be required, and the person shall be provided with shelter and temporary services.




                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 790 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       b) If the person is a child or adolescent, he or she shall be cared for in line with legal
          provisions in force and the provisions of this Code.
       c) Female migrants who indicate they are the victims of sexual violence or are being
          persecuted to that end, or are victims of domestic violence shall be provided with
          healthcare services, in line with the stipulations of specific laws. The right to not be
          returned to one’s country of origin or provenance shall prevail, given the serious
          threat of becoming a victim of sexual violence in any form.
       d) Should a family unit appear, in line with the provisions of this Code, the Deputy
          Director of Migrant Services and Protection of Fundamental Rights shall provide care
          and follow-up on cases involving family reunification and protection and care for
          children and adolescents, in line with the minors’ best interest, or in line with the
          principles governing the specific case.

                                            Chapter IV
                The stay of foreign citizens and their regular immigration status

Article 72. Stay. Foreign citizens may remain in Guatemala for as long as is authorized, pursuant
to their regular or extraordinary immigration status granted based on the provisions of this
Code.

Persons with extraordinary immigration status may remain in Guatemala, pursuant to this
Code.

Article 73. Regular immigration status. Regular immigration status is an immigration category
granted to foreign citizens due to their entry and stay in national territory, in line with the
following classifications:

       a) Tourist or traveler.
       b) Temporary resident.
       c) Permanent resident.

Article 74. Tourists or travelers. Tourists or travelers are foreign citizens who have legally
entered Guatemala for legal purposes, without intentions of obtaining temporary or permanent
residence, for a period of no more than 90 days, which may be renewed once.

Persons with technical, professional, scientific, cultural, athletic, or religious vocations whose
skills are required by public or private institutions may stay in Guatemala and conduct
remunerated consulting or advisory activities for a period of no more than 80 days.

Article 75. Temporary residents. Temporary residence is granted to persons to whom the
Guatemalan Migration Institute has extended a document recognizing them as temporary
residents, as defined below:
        a) Migrant workers: Foreign citizens who have been authorized to remain in
            Guatemala in order to conduct a legal, remunerated activity, under the dependence



                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 791 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


            and direction of an employer. Migrant workers may request temporary residence for
            a period of one to five years.
       b)   Students: Foreign citizens authorized to live in Guatemala for the purpose of
            studying at any educational level. Temporary residence is authorized for students for
            the period of their educational cycle or the duration of their corresponding
            university courses, pursuant to the regulations established by this Code.
       c)   Athletes and artists: Foreign citizens hired by legal entities or individual persons,
            and who provide their specialized services as athletes or artists, may be granted
            temporary resident status for the period of their specific contract, or for up to a
            maximum period of five years, in line with applicable national legislation in force.
       d)   Investors: Foreign citizens who invest in Guatemala shall be granted residence for a
            period of no more than five years.
       e)   Intellectuals, researchers, and scientists: Persons dedicated to scientific, research,
            and academic activities who have been hired by entities to carry out work based on
            their knowledge and skills shall be granted temporary resident status for a period of
            no more than five years.
       f)   Clergy and religious leaders: Foreign religious leaders and clergy belonging to a
            religious entity that has formally been recognized by the State may obtain
            temporary residence for a period of no more than five years.

The description of requirements to fulfill in order to recognize temporary resident status are
established in the regulations of this Code.

Article 76. General rules on temporary resident status. Persons wishing to obtain temporary
resident status may begin the process at Guatemalan consular missions, or, if they are legally in
Guatemala, at the Guatemalan Migration Institute.

All time periods set out in the article above may be extended on consideration of the
Guatemalan Migration Institute. Status may be revoked at the request of the interested party,
or for administrative offenses involving revocation of that status.

Temporary resident status does not deprive holders of that status of their right to enter and
leave Guatemala without restrictions, other than those set by this Code and others defined in
national legislation in force.

Article 77. Special rules for temporary resident status for studies. The children of persons who
have requested temporary resident status in any of the categories described in this Code may
acquire student status at any level of the national education system, with a declaration from
their mother or father, a letter of acceptance from an educational center where they are
enrolled, and indication of the course levels they will complete, in line with the provisions of
the corresponding educational center.




                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 792 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


While awaiting status, children and adolescents may attend the corresponding educational
center with a document issued by the Guatemalan Migration Institute indicating that their
immigration status is pending.

Foreign citizens requesting that status for higher education studies, and who have completed
their secondary education in Guatemala, must request an extension of their resident status.
Foreign citizens who require student resident status for the first time for university level studies
shall provide an original acceptance letter from the university and proof of enrollment in the
higher education institution.

Article 78. Permanent residents. Permanent residents are persons who, in addition to fulfilling
other legal requirements, wish to establish residence in Guatemala, in line with requirements
established in the corresponding regulation, and are within the following criteria:

       a) Temporary residence in Guatemala for a period equal to or greater than five years.
       b) Having been married to or in a declared common-law relationship with a
          Guatemalan citizen for over one year.
       c) Citizens of another nationality, who are close relatives as defined by law of a
          Guatemalan citizen.
       d) Those born in another Central American country who have been temporary
          residents of Guatemala for a period of one year.
       e) Investors or pensioners who have been authorized to reside in Guatemala and have
          permanent, legal income originating abroad.

           As a special rule for permanent resident status for investors or pensioners, it is
           understood that all benefits and exonerations governed by the specific regulation
           for these cases shall be applicable to persons of Guatemalan origin who have
           naturalized in other countries and return with pensions from foreign governments
           or private entities.

Article 79. Administrative provisions. The Guatemalan Migration Institute shall issue
corresponding regulation regarding procedures, forms, and fees to be completed and paid in
order to grant, revoke, and extend immigration status, along with other effects required for
regular immigration status.

Article 80. Registries. The Guatemalan Migration Institute shall maintain an updated registry of
persons to whom it has granted temporary and permanent resident status, and may issue
statements and certifications to interested parties.

The database of persons with regular permanent immigration status shall be shared with the
National Registry of Persons in order to issue identification documents extended to resident
foreign citizens. Procedures to carry out those steps, coordination between both institutions,
and other issues related to procedure and defining requirements shall be contained in the
specific regulation to be issued to that effect.



                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 793 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


                                           Chapter V
                                Extraordinary immigration status

Article 81. Extraordinary permanent status. Unlike regular immigration statuses identified in
this Code, extraordinary permanent circumstances allowing a foreign citizen into Guatemalan
territory are recognized as follows:

       a) Provisional permanent status.
       b) Special service permanent status.
       c) Permanent status for humanitarian reasons.

Article 82. Provisional permanent status. Provisional permanent status is the stay of one or
more foreign residents in Guatemalan territory, and is granted in the following cases:

       a) Via court order in order for a person to appear in court as a witness, expert witness,
          or victim, limited to the time strictly necessary to do so.
       b) At the request of Guatemalan authorities for steps requiring the person’s physical
          presence, for the time strictly necessary to complete those steps.
       c) Via application for refugee status, for a period of 30 days, which may be renewed.

Article 83. Categories of special service permanent status. This status may be granted to
foreign citizens who have been the victims of torture, trafficking in persons, sexual violence,
women in special circumstances, children who are unaccompanied or separated from their
families, elderly persons, persons suffering from psychological disorders, and others.

When refugee status is granted, the Guatemalan Migration Institute and National Registry of
Persons shall issue the provisions for obtaining an identification document, pursuant to Articles
53 and 104 of this Code.

Article 84. Temporary residence for applicants for refugee status. Temporary resident status
shall be granted to children and adolescents who have applied for refugee status in line with
Article 48 of this Code.
The Guatemalan Migration Institute and National Registry of Persons shall issue the provisions
for obtaining an identification document, in line with Article 104 of this Code.

Article 85. Permanent status for humanitarian reasons. When foreign citizens enter Guatemala
for reasons outlined in Article 68 of this Code, they shall be granted permanent status for
humanitarian reasons, when those reasons are proven.

Persons must be identified via special cards which they must carry at all times, and which shall
contain personal identification information, information on whether they have entered with
their family members or any blood relatives, the reasons why status has been granted, and the
signature and seal of the Subdirector of Migrant Services and Protection of Fundamental Rights
and the General Director of the Guatemalan Migration Institute.



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 794 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



The Subdirector of Migrant Services and Protection of Fundamental Rights shall create a single,
updated registry with information on all persons who have been granted this status.

Article 86. International bodies. When permanent status has been granted for humanitarian
reasons, the General Director may request that bodies of the United Nations and the
International Committee of the Red Cross provide their collaboration, support, and
strengthening measures with regard to experience in humanitarian assistance.

                                             Chapter VI
                                    Special immigration status

Article 87. Special status. Special status shall be granted to persons who, due to their activities
or situation, do not fall into any of the regular or extraordinary status definitions.

Special status shall be defined as follows:

       a) Cross-border and itinerant workers.
       b) Workers in line with section b) or Article 13 of the Labor Code. In these cases, the
          Ministry of Labor and Welfare shall communicate the corresponding information.
       c) Diplomatic, consular, and international organization staff governed by the provisions
          of corresponding international conventions to which Guatemala is a party.
       d) Special guests of State Bodies and their dependencies, or of autonomous and
          decentralized bodies, which shall communicate the steps that shall be taken for the
          delegations accompanying their guests.
       e) Artistic, cultural, religious, athletic, or educational groups traveling together under
          the responsibility of a specific person.

The Division of Immigration Control shall be responsible for categorizing and granting that
status in the case of persons who do not fall into any regular or extraordinary category.
Exceptions shall be made for officials listed in section c), as they are to be handled exclusively
by the Ministry of Foreign Relations.

                                            Chapter VII
                             Exit of foreign citizens from Guatemala

Article 88. Regular exit of foreign citizens from Guatemala. Exit from Guatemala shall be
conducted via official immigration inspection checkpoints in the country, in compliance with
the corresponding documentation, requirements, and security formalities indicated for each
situation.

Exit may be denied to foreign citizens who fail to comply with the requirements indicated, or
when there is reason for denying the person exit.




                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 795 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 89. Immigration impediments to exiting the country. The following persons may not
exit the country:

       a) Children and adolescents who are unaccompanied and do not possess required
          official documentation to travel alone or in the company of persons who are not
          legally authorized.
       b) Persons who have requested refugee status, political asylum, or permanent status
          for humanitarian reasons and who have not given the notice or justification required
          by the Guatemalan Migration Institute.
       c) Persons who are not permitted to leave the country due to a court order.

The Guatemalan Migration Institute shall issue the provisions necessary regarding official
documents to be presented, as well as with regard to coordination with taxation bodies,
maritime port administrators, airports, and other bodies required for effective compliance and
control of standards regarding impediments to exiting the country.

                                           Chapter VII
                              Identification and travel documents

                                             Section I
                                    Identification documents

Article 90. Travel documents. Travel documents for migrants or Guatemalan travelers are
issued by the Guatemalan Migration Institute, in order for persons to travel pursuant to their
internationally-recognized immigration status.

Migrants’ or travelers’ travel documents also include those issued by immigration authorities in
other countries, in order for their nationals to be allowed to enter, stay in, and exit Guatemala,
pursuant to national immigration laws in force.

For both Guatemalan and foreign citizens, the use of other identification documents as travel
documents is recognized when there are bilateral or multilateral agreements with the
respective countries validating the use of other documents.

The only exception to the use of a passport shall be when there is a bilateral or multilateral
agreement or convention allowing the entry into another country’s territory using another
identification document.

A passport is the identification document issued for Guatemalan citizens abroad, and it shall be
issued exclusively by the Guatemalan Migration Institute.

Article 91. Obtaining a passport. Passports are issued by the Guatemalan Migration Institute,
and may be obtained at locations established for this purpose.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 796 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Guatemalan citizens abroad may obtain a passport from Guatemalan diplomatic or consular
offices.

The Guatemalan Migration Institute shall transfer 25% of net income collected by consular
missions for the issuance of passports abroad to the Ministry of Foreign Relations; those funds
shall be used exclusively for strengthening and expanding the consular network for the purpose
of protecting and serving Guatemalan migrants abroad.

Considering the best interest of children and adolescents, in order to obtain a Guatemalan
passport, minors must have authorization from the person representing them, in line with the
Civil Code. Should one or both parents be abroad, authorization may be given via Guatemala’s
respective consular officials. Should one or both parents be in Guatemala while the minor child
is abroad, authorization may be given at the Ministry of Foreign Relations.

Article 92. Types of passports. Passports are classified as:

       a) Regular: Those issued to persons of Guatemalan nationality with no restrictions
          other than those laid out in this Code and national legislation.
       b) Official: Those issued to State officials who travel abroad on official missions.
       c) Diplomatic: Passports issued to the President of the Republic, the Vice President of
          the Republic, Members of Congress of the Republic and Supreme Court Judges.
          Diplomatic officials serving abroad, and career diplomatic officials in service at the
          Ministry of Foreign Relations headquarters, holding the rank of Minister, Vice
          Minister, or head of some Ministry Bureau divisions.

Article 93. Special Travel Document. A Special Travel Document shall be issued to persons
whose refugee status has been recognized by the State of Guatemala, in line with the
provisions of this Code and international conventions ratified by Guatemala. The Special Travel
Document shall indicate that the holder is not a Guatemalan national, but that due to the
special conditions of his or her status, he or she has been granted a temporary identification
document in order to enter and leave the country one time, when there is a fully justified
reason.

The Special Travel Document shall include the following statement:

“This Special Travel Document was issued by the State of Guatemala to the person whose
identification information is contained herein. However, the bearer has been warned that this
document does not guarantee his or her entry into the territory of another State, which has the
faculties to deny him or her entry, transit, and residence, pursuant to its own laws and
immigration provisions.”

Article 94. Passport features and validity. Passport features shall be in line with agreements
made at the regional level by Heads of State and Government of countries in the Central
American Integration System (SICA).



                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 797 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



Passport covers shall indicate the type of passport and name of the Republic of Guatemala.
Regular passports shall be valid for five to 10 years, and may be issued for shorter time periods,
when stated expressly by this Code or governing regulation.

Diplomatic and official passports shall be valid for time periods in line with the period of
government in which the passport was issued, or until the official has completed his or her
public duties. State institutions requesting official or diplomatic passports shall inform the
Guatemalan Migration Institute within a period of no more than 30 days when the official has
concluded his or her duties.

Regulation of this code shall define other passport features, such as special conditions to
facilitate obtaining renewals or changes, the Division of International Identification and Travel
Documents shall issue rules regarding passport security and authenticity, in line with continuing
advancements and recommendations from the International Civil Aviation Organization.

Article 95. Invalidity and voidability. Passports are invalid when they are not issued by the
Guatemalan Migration Institute, do not comply with features defined in this Code or its
regulation, and when they have false visas from other countries.

Passports may be voided when they are declared void via corresponding report for theft,
robbery, loss, damage, or other reasons. A passport is void when information required by this
Code and its regulation is altered, or when information on the person it identifies or its forms
have been altered, or when the passport has expired due to having completed its period of
validity.

Article 96. Reports. When a passport has been lost, stolen, or robbed, its holder must provide a
proof of report issued by the corresponding authority, in order to obtain a new passport.
When passports have been damaged or destroyed, a letter signed by the holder and
presentation of the original document is sufficient.

The procedure below shall be governed by the corresponding regulation.

Guatemalan citizens shall file a report with competent authorities in the countries where they
are, if conditions allow. In all cases, consular offices shall issue a travel document valid for a 90-
day period.

Article 97. Verification for protective purposes. When a travel document is requested outside
the country for an unaccompanied child or adolescent, the Guatemalan consular official shall
verify via communication with the Solicitor General’s Office that the minor has not been
reported disappeared, kidnapped, or missing. Issuance of this document shall proceed in line
with Article 91 of this Code.

Consular offices shall act in accordance with the best interests of the minor.



                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 798 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



Article 98. Special rights to diplomatic passports. Diplomatic officials in service abroad and
career diplomatic officials at the Ministry of Foreign Relations headquarters with the rank of
Minister, Vice Minister, or the heads of some Bureau divisions at the Ministry, their spouses,
and minor children shall have rights to diplomatic passports.

Article 99. Right to identification documents outside of Guatemala. Guatemalan citizens in
other countries whose passports have expired, been damaged, robbed, stolen, or lost have the
right to request a new passport at corresponding consular offices.

Article 100. Identification of temporary and permanent residents. Persons who have obtained
temporary or permanent resident status shall identify themselves with the personal
identification document issued to them by the National Registry of Persons, pursuant to the
specific regulations issued by that Registry.

For the purposes of the personal identification document, temporary residents shall be
considered as foreign residents, in application of section b) of Article 55 of Decree number 90-
2005 of the Congress of the Republic, National Registry of Persons Act.

Article 101. Identification of extraordinary immigration status. In the case of persons with
provisional resident status, a passport shall serve as an identification document.

In the case of persons holding special care resident status, the following shall apply:

       a) The bearer of a passport from his or her country of origin shall use that passport as a
          valid form of identification until it has expired; then, he or she shall temporarily be
          authorized for the National Registry of Persons.
       b) In the case of persons applying for recognition of refugee status, the special
          document shall be authorized by the National Registry of Persons, in line with the
          Guatemalan Migration Institute. This shall be considered valid for the purpose of
          obtaining work and exercising one’s right to education and health care while
          awaiting a final decision.
       c) Persons with resident status for humanitarian reasons shall use the corresponding
          card as defined by this Code.

Article 102. Identification of persons with special immigration status. As a general rule, the
existence of a passport shall apply. In the case of border workers, a regular cross-border visitor
card shall be issued, which shall note the bearer’s activity and, if applicable, the name of the
legal entity or individual person employing him or her, or the commercial or public name of
where he or she generally conducts business.

                                            Section II
                                        Travel documents




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 799 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 103. Travel documents. Travel documents include those extended to Guatemalan
citizens by the Guatemalan Migration Institute to allow persons to obtain corresponding
authorizations, as well as register entries, residence, and exits in other countries.

Travel documents also include those extended by immigration authorities from other countries,
allowing nationals of that country to register authorization, entry, residence, and exit in
Guatemalan territory.

Article 104. Travel documents for asylum recipients or refugees, refuge, or for humanitarian
reasons. Persons recognized as refugees or asylum recipients who do not have travel
documents may request that the Guatemalan Migration Institute issue a special travel
document, consistent with a document described with the features listed in the article in this
Code referring to Special Travel Documents.

That Special Travel Document shall be valid for one single entry and exit.

Article 105. Visas. Visas issued by Guatemala to foreign citizens authorize that person to enter,
transit through, remain in, and exit Guatemala for the time indicated on the document itself.
The time period may be changed due to changes in the bearer’s immigration status, in line with
the status categories identified in this Code.

National immigration authorities may issue periodic information regarding which nationalities
require a visa in order to enter Guatemalan territory.

Procedures for obtaining a Guatemalan visa, as well as its form, duration, and other
requirements shall be governed by the specific regulation regarding visas.

                                         Chapter IX
                               Immigration Regularization Plans

Article 106. Regularization plans. Plans for regularization are those through which the State of
Guatemala allows foreign citizens irregularly present in Guatemalan territory to obtain regular
immigration status, according to the regulations in this Code.

Article 107. Foreigners irregularly present. A foreign citizen irregularly present is defined as a
person who entered or lives in national territory in good faith and peacefully, but who does not
have any of the regular immigration statuses defined by this Code.

Article 108. Issuance of regularization plans. The Executive Body, at the request of the National
Immigration Authority, shall, via Governmental Agreement, issue the terms of regularization
plans, to include objectives, a period of operation, and specific procedures to follow.

The Guatemalan Migration Institute shall always be the governing body responsible for carrying
out such plans. Specific procedures must be within the general rules issued by this Code.



                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 800 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



Article 109. Requesting regularization plans. Only the National Immigration Authority may
request that the Executive Body issue such plans, along with a corresponding technical study
recognized by the Guatemalan Migration Institute.

Article 110. Beneficiaries. Regularization plans may also be issued in the following
circumstances:

       a) There is a high number of Guatemalans requesting to regain their citizenship.
       b) The presumption, based on relevant data and statistics, of a high number of persons
          from other countries from Central America present in Guatemala.
       c) A high number of children of Guatemalan citizens born abroad who wish to obtain
          documentation as Guatemalan nationals.

Article 111. Features. Regularization plans are temporary, with specific time frames, and are to
be used for the regularization of persons who have entered the country during a specific time
period, and therefore, are extraordinary procedures which shall be adjusted for each situation
and condition, in line with the general rules of this Code. In the case of Guatemalans,
regularization plans shall be permanent and their procedures shall be governed by regulation.

Procedures may be taxed via the corresponding Governmental Agreement, be free of charge,
fines may be reduced, and aimed at connecting persons with a direct relationship with the
State of Guatemala as residents, in the framework of their fundamental rights.

                                          VOLUME II
                                Immigration System and Policies

                                           Part I
                               Guatemalan Immigration System

                                        Chapter I
                   Guatemalan Immigration System and Immigration Policy

Article 112. Guatemalan Immigration System. The Guatemalan Immigration System has been
created as a body of state institutions which serve migrants and ensure appropriate and
effective regulation of Guatemalan and foreign citizens’ entry into and exit from Guatemala,
and foreign citizens’ transit and stay in Guatemala, in a framework of respect for, protection of,
and safeguarding human rights, and contributing to national development and protection of
Guatemala’s inhabitants.

The Guatemalan Immigration System shall act with due diligence at all times, observing the
following principles:

       a) Professionalism: Officials or employees shall conduct their duties professionally.



                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 801 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       b) Timeliness: Officials or employees shall proactively seek to conduct all of their duties
          within reasonable time frames.
       c) Independence and impartiality: All acts, resolutions, and decisions made or issued
          by Guatemalan Immigration System officials and employees shall be based on law, in
          line with legality and human rights.
       d) Transparency: Immigration activities shall guarantee access to public information
          under the parameters established by national legislation.

Article 113. Composition. The Guatemalan Immigration System shall be comprised of:

       a) The National Immigration Authority.
       b) The Guatemalan Migration Institute
       c) National Migrant Services Council of Guatemala.

The entities that comprise the Guatemalan Immigration System shall meet at least once per
year, or as needed, in order to share information, best practices, or any other matter related to
migrants.

Article 114. Immigration Policy. Immigration Policy is a set of standards, institutions,
procedures, programs, plans, budgets, and actions by the State of Guatemala in order to serve
persons’ right to migrate.

The Immigration Policy shall be issued by the National Immigration Authority, and implemented
by the Guatemalan Migration Institute, jointly with its divisions. The Policy shall also coordinate
policy actions with other State institutions, based on their mandates and competencies.

The institutions mentioned in this Code and in Guatemalan national legislation, and which have
a direct link with the implementation of immigration policy shall, as part of their operations,
handle issues required the policy and national legislation.

Article 115. Immigration Policy Principles. The Immigration Policy is designed and comprised of
the following principles:
        a) Respect for human rights.
        b) Guarantee the right to migrate, the rights of migrants, and immigration law as
           distinct but complementary categories.
        c) Exclusive competence over matter of the Guatemalan Migration Institute.
        d) Integrating Guatemala’s immigration commitments undertaken with the
           International Community.
        e) The security of migrants during origin, transit, destination, and return.
        f) The preservation of national territory.

                                           Chapter II
                                National Immigration Authority




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 802 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 116. National Immigration Authority. The National Immigration Authority is created
and responsible for drafting, creating, and supervising Immigration Policy and security in the
area of migration.

Article 117. Integration. The National Immigration Authority is comprised of the Vice President
of the Republic, the Minister of Foreign Relations, the Minister of Social Development, the
Minister of Labor and Welfare, the Minister of the Interior, the Director of the Guatemalan
Migration Institute, and the Executive Secretary of the National Migrant Services Council of
Guatemala.

The Vice President of the Republic is responsible for managing the National Immigration
Authority. The Director of the Guatemalan Migration Institute shall act as Technical Secretary of
the National Immigration Authority, which shall have a voice but no voting power at sessions,
and the operation of which shall be governed by specific regulation.

The National Immigration Authority shall meet at least once every three months, in regular
sessions, and in special sessions as necessary.

Article 118. Functions. The functions of the National Immigration Authority are:

       1) Issue Immigration Policy.
       2) Supervise policy compliance.
       3) Amend policy in line with requirements of the President of the Republic, members of
           the Authority, Congress of the Republic, or any other Government body which
           justifies the change.
       4) Request approval by the President of the Republic, in the Council of Ministers, for
           immigration regularization plans described in this Code.
       5) Approve the Guatemalan Migration Institute draft budget.
       6) Approve regulations issued by the Guatemalan Migration Institute.
       7) Request technical reports from the Guatemalan Migration Institute.
       8) Request Immigration Policy execution and implementation reports.
       9) Approve the annual and strategic plan of the Guatemalan Migration Institute.
       10) Promote the signature and ratification of international conventions, treaties, and
           agreements.
       11) Request technical, statistical, and academic studies, or any study considered
           necessary in order to appropriately address the needs of persons exercising their
           right to migrate.
       12) Delegate special committees to its members, in line with their duties.
       13) Request state entities provide reports considered necessary in order to guarantee
           the right to migrate.
       14) All functions indicated in this Code and national legislation.

Article 119. International policy leadership. In matters related to foreign or international
immigration policy, the National Immigration Authority shall act in coordination with the



                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 803 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Ministry of Foreign Relations and in line with international policy as defined by the President of
the Republic.

                                          Chapter III
                                 Guatemalan Migration Institute

Article 120. Creation and decentralization. The Guatemalan Migration Institute is created as a
decentralized agency of the Executive Body.

The Guatemalan Migration Institute has exclusive authority for the implementation of
Immigration Policy, the direct and indirect management of state provisions aimed at managing
the right to migrate, execution of the approved budget to this effect, and other provisions
considered within Guatemala’s national legislation.

In order to comply with its mandate and implement its activities, the Guatemalan Migration
Institute has authority throughout national territory, with sufficient capacity to administer its
financial, technical, human, and administrative resources, as well as fulfill its rights and
obligations.

Article 121. Mission. The mission of the Guatemalan Migration Institute is to ensure respect for
the human right to migrate, guaranteed via appropriate administration of immigration law, and
providing timely services and protection for foreign or national migrants, as required. The
Institute shall also act as a decentralized body providing public immigration services, focusing
its activities on respect for human rights.

Article 122. Functions. In addition to the functions governing regulations in this Code and
national legislation, the Guatemalan Migration Institute is also responsible for the following:

       a) Ensure migrants’ rights.
       b) Establish administrative offices as necessary in order to provide services to migrants
          in Guatemalan territory and abroad.
       c) Implement Immigration Policy issued by the National Immigration Authority.
       d) Integrate the National Immigration Authority via the General Director.
       e) Conduct technical, statistical, and any other reports in order to continually update
          administrative provisions, as well as whenever required by the National Immigration
          Authority or the President of the Republic.
       f) Coordinate specific activities for the service, assistance, and protection of migrants
          with State Secretariats and Ministries, and provide Immigration Policy results and
          target compliance follow-up.
       g) Coordinate the administration of migrant services with State Secretariats and
          Ministries.
       h) Integrate specific divisions created to provide services in special situations.
       i) Propose the creation of temporary high-level committees to the National
          Immigration Authority in order to address specific situations.



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 804 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       j) Propose that the National Immigration Authority request the issuance of
          regularization plans, in line with the provisions of this Code.
       k) Provide divisions in order to provide service, assistance, and protection of migrants
          requesting asylum, refuge, and humanitarian assistance.
       l) Direct and monitor implementation of provisions regarding the entry of foreign
          citizens into national territory, as well as their stay and exit.
       m) Direct and monitor implementation of the provisions for regular, extraordinary, and
          special immigration status, in line with this Code, Immigration Policy, international
          practices, and national legislation.
       n) Direct, monitor, and administer the issuance and granting of international
          identification and travel documents, in line with this Code and other administrative
          provisions issued to this end.
       o) Implement and guarantee respect for administrative procedures regulated by this
          Code.
       p) Guarantee respect for labor rights and promote the professionalization of the
          Guatemalan Migration Institute’s human resources.
       q) Exclusively manage, and be responsible for databases described in this Code, though
          said databases are the property of the State of Guatemala.

Article 123. Financial resources. The Guatemalan Migration Institute shall rely on the financial
resources allocated to it in the General Budget of Income and Expenditures of the State, along
with those resources from the following sources:

       a) Fines imposed for infractions pursuant to regulations in this Code;
       b) The amount charged for travel documents requested in Guatemalan territory and
          abroad, which are issued and authorized by the Guatemalan Migration Institute;
       c) The amount charged for Guatemalan visas for persons from States where a visa is
          required;
       d) The amount charged for obtaining, extending, or changing various immigration
          categories and statuses;
       e) Income from regularization plan fees;
       f) Income from charges for foreign citizens exiting Guatemalan territory. The
          provisions and corresponding amount shall be governed by regulation;
       g) Contributions from public and private entities; and
       h) Any other income obtained via any lawful charges.

Financial resources from sources listed above are exclusive to the Guatemalan Migration
Institute, and therefore, shall be exclusively earmarked for staff professional development,
infrastructure, equipment, maintenance, operational costs, and migrant services.

                                           Section I
                                        General Director




                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 805 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 124. General Director. The Guatemalan Migration Institute is managed by a General
Director, who shall manage the Institute with total independence of judgement, and entirely
under his or her responsibility, pursuant to national legislation, without prejudice to directives
and guidelines set by the National Immigration Authority for the effective implementation of
national immigration policy.

The General Director is responsible for any claim of damages due to acts or omissions incurred
during his or her mandate.

The General Director may sign conventions on immigration matters with national and
international entities, as well as with similar immigration and security institutions abroad, in
order to share and consult information.

Article 125. Selection. The President of the Republic is responsible for nominating a person to
act as Director of the Guatemalan Migration Institute, in line with the qualities expressed in this
Code, who shall be nominated for a five-year period which may be extended.

If the Director position becomes vacant, the new nominee shall begin a new five-year mandate,
which may be extended.

Article 126. General Director qualities. The qualities required for the General Director of the
Guatemalan Migration Institute are the same as required for any State Minister.

Article 127. Prohibitions on being General Director. Individuals fulfilling the following criteria
may not be nominated as General Director of the Guatemalan Migration Institute:
        a) Being the provider, provider representative, director, or trusted employee of a
           service or goods provider contracted by the State in any of its agencies.
        b) Being a member of the clergy or a religious leader.
        c) Having a pending criminal case for any of the crimes laid out in national legislation.
        d) Having been convicted for crimes against public administration, life, liberty, sexual
           integrity, or personal integrity. Having been found to have violated or threatened to
           violate the human rights of children and adolescents.

Article 128. Suspension of duties. The General Director shall be suspended from duty when,
due to duly justified temporary situations, he or she requests permission from the National
Immigration Authority, for a specific period of time.

Article 129. Removal from office. The General Director may be removed from office by the
President of the Republic, at the request of the National Immigration Authority, if he or she
incurs the following factors:

       1. Committing acts that are fraudulent, illegal, or clearly contrary to the functions or
          interests of the Guatemalan Migration Institute or the State in General.
       2. Being convicted by a final judgement of having committed intentional crimes.



                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 806 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       3. Speaking in favor of a political party or presenting one’s self as a candidate for a
          popularly elected post.

Article 130. Replacement. The Deputy Director shall replace the General Director of the
Guatemalan Migration Institute in the following cases:

       1. Temporary absence or illness;
       2. Suspension from duty;
       3. Having been declared by a competent authority of being physically or mentally unfit
          for duty;
       4. Removal;
       5. Resignation;
       6. Death; and
       7. Abandonment.

In cases c) through g), the Deputy Director shall temporarily replace the General Director until a
new Director has been named.

Article 131. General duties. The general duties of the General Director, in addition to those
listed in other legal instruments, are as follows:

       1. At all times, seek to ensure free access to all persons’ right to migrate, and impose
           no greater limits than those established by national legislation, as well as by treaties
           and conventions in the areas of human rights, rights of refugees, humanitarian law,
           and international criminal law, which have been approved and ratified by
           Guatemala.
       2. Manage the Guatemalan Migration Institute, pursuant to national immigration
           policy, this Code, and national legislation.
       3. Implement the National Immigration Policy and establish administrative provisions
           for this purpose.
       4. Legally represent the Guatemalan Migration Institute.
       5. Submit the Guatemalan Migration Institute strategic and annual plan and annual
           draft budget for consideration and approval of the Immigration Authority.
       6. Issue general and specific regulation for approval by the National Immigration
           Authority.
       7. Acquire goods and services for the Guatemalan Migration Institute.
       8. Sign contracts for the purpose of fulfilling the aims of the Guatemalan Migration
           Institute.
       9. Sign agreements, MOUs, and conventions with civil cooperation, national, or
           international institutions.
       10. Nominate and remove deputy directors of immigration.
       11. Integrate the National Immigration Authority.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 807 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 132. Specific duties. In addition to those laid out in other legal instruments, the
following are specific duties of the General Director:

       1. Issue internal human resources policy and its administration via the corresponding
          internal entity, including the professional immigration career path.
       2. Approve programs, projects, and plans for each division and administrative units of
          the Guatemalan Migration Institute.
       3. Supervise execution of the budget and approve internal adjustments, in line with
          corresponding plans, projects, and programs.
       4. Issue general and specific orders regarding service and exercise of duty.
       5. Integrate the National Institute for Statistics in provisions regarding collecting
          statistics.
       6. With the Deputy Director, coordinate bodies for administrative procedures
          governed by this Code and regulations.

Article 133. Representation. Legal representation carried out by the General Director may be
delegated expressly, in order to act on behalf of the General Director in corresponding
administrative or legal processes, in carrying out the functions attributed to the Guatemalan
Migration Institute by this Code, its regulations, and national legislation.

                                            Section II
                                         Deputy Director

Article 134. Deputy Director. Anyone nominated as Deputy Director must hold the same
qualities established by this Code for the General Director. The Deputy Director shall be named
by the General Director.

Article 135. Duties of the Deputy Director. The Deputy Director shall replace the General
Director in situations described in Article 130 of this Code. He or she shall exercise the duties
assigned to him or her by the internal regulations and provisions of the Guatemalan Migration
Institute, in addition to the following:

               a) Manage and coordinate the drafting, design, implementation, and evaluation
                  of modernization and institutional strengthening projects aimed at improving
                  efficiency and efficacy, which shall be submitted to the General Director for
                  approval.
               b) Act as the central coordinator with immigration division directors with regard
                  to administrative procedures governed by this Code and its regulations.
               c) Represent the Guatemalan Migration Institute before national authorities or
                  international entities when requested by the General Director.
               d) Manage the immigration professionalization studies unit, in line with the
                  provisions issued by the General Director and in coordination with the
                  corresponding internal units.




                                                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 808 of 1770

              UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


        e) Integrate the Service and Protection Council and implement the provisions
           adopted by that Council, in coordination with immigration divisions and in
           line with the General Director.
        f) Other duties as assigned by the General Director of the Guatemalan
           Migration Institute.

                                         Chapter IV
                                          Divisions

 Article 136. Divisions. The Divisions shall be structured and organized based on
 efficiency and efficacy criteria, in line with the competencies, duties, and attributes
 assigned by this Code and internal regulation of the Guatemalan Migration Institute.

 The duties assigned to the divisions may be delegated to units established by the
 Guatemalan Migration Institute in regions or departments of the Republic for the
 purpose of carrying out its work.

 Article 137. Division authority and hierarchy. The divisions shall be managed by a
 Division Director, who is the highest authority within each division.

 He or she is responsible for compliance with the duties and attributes assigned to the
 respective divisions, pursuant to this Code, regulations, and provisions issued by the
 General Director and national legislation.

 Article 138. Nominations. The division directors are nominated by the General Director,
 in line with the qualities and requirements established by regulation.

 However, nominees shall be professional university graduates, active members of
 professional associations, at least 30 years of age, with greater merit given to candidates
 with government career experience in immigration.

 Article 139. Division organic structure. The Guatemalan Migration Institute is headed
 by the General Director, a position which may be carried out by the Deputy Director, in
 line with the provisions of this Code. However, the following organic division structure is
 in place in order to ensure efficient and effective operations of the attributes assigned
 to the Institute:

        a) Substantive and Operational Structure

        a)   Division of Migrant Services and Protection of Fundamental Rights.
        b)   Alien Division.
        c)   Immigration Control Division.
        d)   Division of Personal Identification and Travel Documents.
        e)   Immigration Policy Division.



                                                                               '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 809 of 1770

                      UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



               b) Technical Support Structure

       a)   Planning Division.
       b)   Legal Affairs Division.
       c)   Professional Responsibility Division.
       d)   International Immigration Relations Division.
       e)   User Services Division.

               c) Administrative Structure

       a)   Financial Affairs Division.
       b)   Human Resources and Staff Professionalization Division.
       c)   Administrative and Logistical Support Division.
       d)   Technological, Communications, and IT Resources Division.

Article 140. Definition of administrative and operational structures. The administrative and
operational structure of the Guatemalan Migration Institute is comprised of five divisions,
which are defined as follows:

       a) Division of Migrant Services and Protection of Fundamental Rights. This division is
          responsible for the following:

               a.1     Taking necessary steps to serve and protect migrants by the State of
                       Guatemala, particularly unaccompanied children and adolescents,
                       families, and pregnant female migrants.

               a.2.    Assist applicants for recognition of refugee status, refugees, applicants
                       for political asylum under territorial or diplomatic asylum, political
                       asylum recipients under territorial or diplomatic asylum, and those
                       holding extraordinary immigration status governed by this Code.

               a.3.    Support procedures for providing temporary care and shelter, family
                       communication and contact, and requests by foreign citizens to be
                       returned to their country of origin or provenance.

               a.4.    Provide, regulate, and authorize the operations, features, and conditions
                       of dignity, security, trustworthiness, and supervision of special homes for
                       protection, shelter, and care for foreign migrants, as well as returned
                       Guatemalan citizens.

       b) Alien Division: This division is responsible for issuing, registering, and monitoring
          visas and residence permits, after verifying the veracity and validity of information




                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 810 of 1770

               UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


    and documents required in line with the categories defined in this Code and
    regulation provisions. The Alien Division is also responsible for the following:

        b.1.    During the process of evaluating, analyzing, and approving visa and
                residence applications and renewals, collecting biographical and
                biometric information on applicants, to be verified using public security
                databases.
                In the case of visa applications from persons in whose country Guatemala
                does not have consular representation, biographical and biometric
                information shall be verified upon the person’s appearance at an
                immigration checkpoint in Guatemala.
                Requirements for obtaining visas and residence are laid out in the
                regulations of this Code.

        b.2.    Inform foreign residents in Guatemala of the expiration of residence
                permits granted, as well as managing any changes to the foreigners’
                registry.

        b.3.    Propose immigration regularization plans to the General Director as
                needed.

        The Alien Division shall have an immigration verification field unit. Staff at this
        unit shall be periodically evaluated via reliability testing.

 c) Immigration Control Division: This division is responsible for controlling and
    registering the entry and exit of foreign citizens and nationals in Guatemalan
    territory, pursuant to the provisions of this Code and national legislation in force, via
    national border checkpoints in air, land, and maritime routes. For foreign citizens,
    this involves ensuring compliance with legal provisions with regard to their entry,
    exit, stay, and activities in Guatemala, with the exception of border checkpoints
    between countries with which Guatemala has signed or subscribed to free
    movement treaties or conventions. Through its verification field unit, this division is
    responsible for verifying the immigration situation of persons who hold immigration
    status in line with the categories set out in this Code and its regulation, throughout
    Guatemalan territory.

    Immigration control at entry and exit border checkpoints shall collect biographical
    and biometric information on checkpoint users, with the exception of land border
    checkpoints, which are governed by free movement conventions.

    The Immigration Control Division shall also have a verification field unit, to ensure
    that all individual persons or legal entities providing transportation services submit
    Advanced Passenger Information data (API). The field unit is also responsible for
    verifying information contained in APIs. Transporters which fail to submit this



                                                                                 '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 811 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


           information shall be subject to any corresponding penalties, which are governed by
           the regulation of this Code.

           Field unit staff shall be evaluated periodically, through reliability tests, and in their
           duties continuously assist the National Civil Police agency responsible for citizens’
           security in ports, airports, and air, land, and maritime border checkpoints.

       d) Division of Personal Identification and Travel Documents: This division is
          responsible for establishing the processes and systems necessary to safely,
          efficiently, diligently, and consistently issue identification and travel documents for
          Guatemalan and foreign citizens, as stipulated in this Code, as well as persons
          holding extraordinary and special immigration status.

       d) Immigration Policy Division: Increasing migration and the challenges it presents
          require generating and systematizing statistics in order to measure migration flows
          originating in, with destination to, transiting through, and returning to Guatemalan
          territory.
          In line with its attributes, the Immigration Policy Division of the Guatemalan
          Migration Institute shall produce information, with collaboration from institutions it
          considers pertinent, with regard to migration flow trends, scope, and features,
          based on administrative registries generated at various entry points, immigration
          checkpoints, Guatemalan Migration Institute offices, or any other relevant source.

           The Division shall also drive ongoing immigration surveys at borders, in order to
           contribute to creating immigration policies with greater social awareness of the
           migration phenomenon.

The General Director of the Institute and each of its division directors shall jointly be
responsible for the integrity and safeguard of the respective databases.

Article 141. Technical support structure. The technical support structure is comprised of five
divisions, which are defined as follows:
        a) Planning Division: This division is responsible for coordinating the planning,
            programming, and evaluation process for annual and strategic plans, in order to
            ensure implementation of the national immigration policy and allocated budget.

       b) Legal Affairs Division: This division is responsible for knowing decisions in cases
          involving applications for asylum, refugee status, and extraordinary immigration
          status, and making suggestions to the General Director regarding those decisions.
          This division shall also provide ongoing support to the entire organic structure of the
          Guatemalan Migration Institute.

       c) Professional Responsibility Division: This division is responsible for due diligence
          upon receiving complaints against employees and officials, investigating them, and



                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 812 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


           determining whether disciplinary administrative procedures need to be opened.
           Should it be determined that crimes have been committed, the division shall inform
           the General Director in order to file a report with the Public Ministry.

       d) International Immigration Relations Division: This division is responsible for
          coordinating with the Guatemalan National Migrant Services Council in advising
          other divisions on immigration-related matters in international relations, in order to
          serve the rights of Guatemalan citizens abroad.

       e) User Services Division: This division is responsible for monitoring and registering all
          applications filed with the Guatemalan Migration Institute and its divisions, with the
          aim of centralizing the system for receiving applications, documentation, and
          notification of resolutions. This division shall receive, collect, manage, classify, and
          distribute applications and forms accordingly. It is also responsible for providing
          users with information, legal requirements, processing times, and anything else
          related with immigration procedures. The User Services Division shall also institute
          the public information access office pursuant to national legislation.

Article 142. Administrative structure. The administrative structure is comprised of four
divisions, identified as follows:
        a) Financial Affairs Division: This division is responsible for managing financial
             resources, in line with the principles of transparency, efficiency, effectiveness, and
             optimal administration, as well as budgetary and accounting operations. It is
             responsible for coordinating budget execution and annual planning supervision with
             the Planning Division.

       b) Human Resources and Staff Professionalization Division: This division is responsible
          for executing human resources policy, pursuant to the guidelines of the General
          Director, and managing human resources at the Guatemalan Migration Institute, in
          line with the objectives of achieving full enjoyment of labor rights, staff integration,
          and professional development through a career aimed at service in institutional
          development.

       c) Administrative and Logistics Support Division: This division is responsible for
          providing the General Director, Deputy Director, divisions, departments, units,
          immigration centers, and any other institutional entities with support in order to
          ensure they have the equipment, goods, supplies, and services they need, as well as
          coordinating logistics processes in order for them to comply with their mandates.

       d) Technological, Communications, and IT Resources Division: This division is
          responsible for managing all matters related to databases, networks, IT equipment,
          telecommunications, and IT systems necessary for the appropriate, modern, and
          optimal operation of the Guatemalan Migration Institute’s automated systems and
          components.



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 813 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



           The databases shall be uniform and standardized in order for internal consultations
           to be shared with national security institutions, with the exception of sensitive
           information as established by law.

Article 143. Extension, creation, modification, and merging. The General Director may extend,
create, modify, or merge the number of divisions, based on the needs of the Institute, however,
the extension, creation, modification, and merging of these structures must be justified and
authorized by the National Immigration Authority.

Regulation of such shall not require amendments to this Code, but rather shall be carried out
via specific regulations to be issued.

Article 144. Internal Audit Division. The Internal Audit Division is responsible for carrying out
objective and systematic studies of financial, administrative, technical, and operational
operations of all agencies of the Guatemalan Migration Institute, with the aim of evaluating
procedures, internal controls, and registries, as well as to endure compliance with laws,
regulations, standards, and manuals governing the Institute, and suggest measures for
preventive and corrective steps in order to optimize the use of resources.

                                           Chapter V
                      Advisory Bodies of the Institute General Directorate

Article 145. Advisory bodies. The Guatemalan Migration Institute has advisory bodies named as
departments, which are:
        a) Social Communication;
        b) Immigration Policies and Studies; and
        c) Statistics and Archives.

Article 146. Naming and department authority. The departments are to be managed by
leadership named by the General Directorate, to be the maximum authority within each
department.

Article 147. Function. The heads of the advisory bodies have the special task of advising the
General Director, the Deputy Directory, and organic structures defined by this Code.

They shall be structured and organized in the interest of efficiency and effectiveness, in line
with their competencies, functions, and attributes assigned by internal regulation of the
Guatemalan Migration Institute.

Article 148. Extension. The General Director may extend the number of departments based on
the Institute’s needs, however, the creation of such a structure must be justified, and shall be
authorized by the National Immigration Authority.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 814 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Legal regulation of such a structure does not require amending this Code, but shall be carried
out via specific regulation to be issued.

                                          Chapter VI
                                    Immigration career path

Article 149. Immigration career path. A career in immigration is a profession recognized by the
State, to include the processes of selection, education, training, professionalization, evaluation,
promotion, suspension, and dismissal, through which immigration administration ensures its
staff is duly qualified, with a dedication to service and ethical performance of their duties.

For the purposes of creating and strengthening an immigration career path and profession, the
Guatemalan Migration Institute shall promote the creation of university studies programs in
immigration at Guatemalan universities, or institutions in general.

All new or promoted staff at the Guatemalan Migration Institute shall be subject to periodic
reliability tests governed by the regulations in this Code, prior to beginning employment or
their contract.

Article 150. Manual. Staff shall abide by a manual classifying positions and salaries, which shall
lay out conditions for promotions, transfers, and dismissal, considering qualifications on merit
and ongoing performance evaluations.

Additionally, the manual shall contain, at a minimum, the denomination, specializations,
functions, responsibilities, and requirements of each position, its hierarchy, and corresponding
salary.

Article 151. Opposition. An opposition system shall be established for promotions and
nominations to positions, to be regulated as appropriate and developed in the specific manual.

Article 152. Management. The Deputy Director shall be responsible for approving and
managing implementation of the professional career path plans presented by the
Professionalization Studies Unit for immigration staff. The unit shall be ascribed to the Human
Resources and Staff Professionalization Division.

                                           Chapter VII
                                   Inter-institutional relations

Article 153. Relations with human rights bodies. In the interest of effective compliance with its
mandates, the Guatemalan Migration Institute may, at any time, enter into inter-institutional
cooperation agreements, conventions, mechanisms, and projects with the Human Rights
Ombudsman and the National Office for the Prevention of Torture and Other Cruel, Inhumane,
and Degrading Treatment.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 815 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 154. Relations with the Migrants Commission of the Congress of the Republic. The
Guatemalan Migration Institute shall establish a relationship of close cooperation with the
Migrants Commission of the Congress of the Republic, in order to maintain ongoing dialogue
regarding the needs of migrants and necessary legislative measures.

During the second half of January of each year, the Guatemalan Migration Institute must also
present an annual report on its work, in writing, to the Migrants Commission of the Congress of
the Republic.

Article 155. Relationships with international bodies. The Guatemalan Migration Institute may
develop relations of cooperation, assistance, and ongoing work with its counterparts.

At no time may the Guatemalan Migration Institute act as a representative of the State of
Guatemala before international bodies in the area of international policy, and shall turn to the
competent authorities to this end.

Article 156. Relationships with other civil society entities. The Guatemalan Migration Institute
may develop relations of cooperation, assistance, and ongoing work with civil society entities,
and may enter into agreements or conventions.

In no case may the Institute agree to the transfer of funds from the Guatemalan Migration
Institute to nonprofit, for-profit, business, or commercial civil society organizations.

The functions of the Guatemalan Migration Institute may not be delegated.

Article 157. Relations with other State agencies. The Guatemalan Migration Institute shall
maintain close relations with other decentralized or autonomous State agencies, with regard to
their competencies, functions, and legal prerogatives.

                                        Chapter VIII
   Guatemalan Migration Institute and the National Migrant Services Council of Guatemala

Article 158. Complementarity. The Guatemalan Migration Institute shall maintain
complementary relations with the National Migrant Services Council of Guatemala.
Complementarity shall be understood as cooperation and integration of activities aimed at
servicing and protecting Guatemalan citizens’ human rights and individual guarantees abroad.

Article 159. Mutual strengthening. With the aim of not duplicating budgets and government
activities, both institutions shall jointly review their strategic and annual plans, respect their
specific functions, determine cooperation activities, and establishing areas where they must
mutually strengthen each other.




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 816 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 160. Joint activities. In addition to cooperation activities defined as a result of mutual
strengthening and within national legislation, both institutions shall cooperate with the
Ministry of Foreign Relations in:
        1. Providing necessary assistance to Guatemalan citizens abroad in order to obtain
           official immigration and personal identification, or documents that legally must be
           managed by consulates.
        2. Maintaining ongoing dialogue with authorities in foreign countries regarding the
           conditions, treatment, care, and health of Guatemalan citizens in immigration
           centers or during deportation or return processes.
        3. Coordinate with shelters in order to provide shelter and temporary protection to
           Guatemalans requesting assistance returning to Guatemala.
        4. Manage Guatemalan citizens’ requests for assistance returning to Guatemala.

                                                 Chapter IX
                                       Service and Protection Council

Article 161. Service and Protection Council. The Service and Protection Council is created as an
entity of the National Immigration Authority, and responsible for the following activities:

       1. Managing prevention and information campaigns on the risks of migration and the
          rights of migrants.
       2. Creating awareness programs in the educational sector in order to address the issue
          of migration, particularly among children and adolescents.
       3. Promoting reporting on human rights violations.
       4. Creating health awareness campaigns for deportees or returnees.
       5. Serving the families of migrants presumed disappeared during migration, and
          creating contact mechanisms with foreign authorities.
       6. Carrying out any activities necessary to prevent migration risks, service for
          deportees or returnees, search relief, and family member identification.

The Director of the Guatemalan Migration Institute, via the Service and Protection Council, and
in coordination with the National Migrant Service Council of Guatemala, may build links to
coordinate and manage with associations of returnees and migrants, both abroad and in
Guatemala, and coordinating mechanisms on harnessing and investing remittances. Other
activities include promoting and participating in private initiatives, communities, local
cooperatives, and nonprofit civil associations, for the purpose of creating employability and
productivity programs for returnees, family members, and migrant communities. The Director
may always urge these activities to prioritize communities, municipalities, and departments
with higher rates of underdevelopment and migration.

Article 162. Composition. The Service and Protection Council shall be comprised of the
following institutions:




                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 817 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       1. The General Director of the Guatemalan Migration Institute, who presides the
           Council.
       2. The Executive Secretary of the National Migrant Service Council of Guatemala.
       3. A Vice Minister of the Ministry of Education.
       4. A Vice Minister from the Ministry of Public Health and Social Services.
       5. A Vice Minister of the Ministry of Labor and Social Welfare.
       6. A Vice Minister of the Ministry of the Interior.
       7. A Vice Minister of the Ministry of Foreign Relations.
       8. A Vice Minister of the Ministry of Economy.
       9. A Vice Minister of the Ministry of Social Development.
       10. A Representative delegated by the Solicitor General of the Nation.
       11. The Director of the Division of Protection and Fostering of Childhood and
           Adolescence, under the Presidential Secretariat for Social Welfare.
       12. The Representative delegated by the Human Rights Ombudsman.

In order to comply with its mandate, the Service and Protection Council may invite state
entities or international bodies it deems relevant based on their specialties to regular or special
meetings, in order to identify plans or specific programs.

Article 163. Integration. During the first six months of this Code’s entry into force, the Service
and Protection Council shall meet in order to establish a working agenda allowing it to have,
within a year, meeting as often as necessary, a definition of procedures to follow for cases
described in the activities with which it has been tasked by this Code.

A definition of those proceedings shall be presented to the National Immigration Authority for
validation and integration in the National Immigration Policy.

Article 164. Regular and special sessions. Once it has determined its procedures to be
followed, the Service and Protection Council shall hold regular meetings once every six months,
and special meetings as often as necessary.

Article 165. Distribution of responsibilities. The General Director shall be responsible for
coordinating and implementing the procedures, with the support of state institutions
comprising the Council, in order to establish responsibilities as part of that definition, in line
with the exclusive scope of each institution.

                                             Chapter X
                               Security at immigration checkpoints

Article 166. Security. Security at immigration checkpoints shall always be aimed at ensuring the
protection of persons and their rights.




                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 818 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


When the National Civil Police must intervene, they shall always seek to have a minimal impact
on individual persons, and establish mechanisms for the proportional and necessary use of
force and weapons, in line with special procedures.

The Director of the Guatemalan Migration Institute shall encourage the Ministry of the Interior
to ensure that the National Civil Police includes special training on serving the human rights of
migrants in its curriculum, along with components of international human rights and
humanitarian law. It shall also encourage the designation of National Civil Police officers and
agents for security at immigration centers and checkpoints, who display the highest human
qualities, and engage in continuing education on provisions aimed at guaranteeing the
provisions of Article 167 of this Code.

Article 167. Coordination. The Guatemalan Migration Institute shall coordinate immigration
checkpoint security activities with the Ministry of the Interior. These activities shall be aimed at:

       a) Ensuring the security of persons at immigration checkpoints, so that they are not
          victims of acts of violence against their integrity or property.
       b) Establishing mechanisms for detaining persons who attempt to leave the country
          and are subject to an arrest warrant.
       c) Establishing mechanisms for arresting persons in flagrante.
       d) Competencies in cases of a disruption of public order at immigration checkpoints.
       e) Any activity necessary to safeguard the security of persons.

Article 168. Detention. The National Civil Police is the authority authorized to detain persons. In
such cases, the immigration checkpoint employee or officer shall immediately alert the National
Civil Police in order for this procedure to be conducted according to protocol.

Detained persons may not be deprived of their liberty inside immigration checkpoints.

                                              Part II
                                            Procedures

                                          Chapter I
     Procedures for the protection of unaccompanied children and adolescents and those
                                separated from their families

Article 169. Unaccompanied child migrants and those who have been separated from their
families. Unaccompanied child migrants and those separated from their families are defined as
children and adolescents who are separated from their mother, father, or both parents, or from
other relatives, and are not under the care of an adult who, by law or custom, assumes that
responsibility.

Article 170. Principles. The procedure for serving and protecting unaccompanied children and
adolescents is governed by the following principles:



                                                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 819 of 1770

             UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


 a) The child’s best interest. Decisions shall guarantee strict compliance with this
    principle. Authorities are required to determine the best interest of the child or
    adolescent, which requires a clear and substantial assessment of the migrant child’s
    identity, particularly his or her nationality, parents, and ethnic, cultural, and
    linguistic background, as well as any vulnerabilities and special protection needs. In
    cases in which it is impossible to establish whether the child is a minor or his or her
    age, or there is reasonable doubt as to his or her age or the veracity of his or her
    documents, he or she shall be presumed to be a minor.

 b) Non-discrimination. Unaccompanied children and adolescents or those who have
    been separated from their families shall not be discriminated against for being
    unaccompanied or separated from their families, refugee status, or status as an
    applicant for refugee status or political asylum, or immigration status, nationality,
    belonging to an ethnic group, or sexual status. This principle includes differentiated
    treatment based on protection needs, such as those associated with age, sexual
    diversity, and gender.

 c) Family unit and the right to family reunification. Authorities shall take all measures
    to ensure that unaccompanied children or adolescents or those who have been
    separated from their families are reunited with their mother or father, both parents,
    guardian, or whomever has custody of them, either in the receiving country, or
    country of origin or provenance, except when the best interest of the child requires
    prolonging that separation. In line with this principle, authorities shall favor not
    separating siblings or relatives.

 d) Communication and preservation of personal relationships and direct contact
    between children and parents. Children and adolescents have a right to know the
    whereabouts of their relatives, particularly their mother, father, and siblings. This
    principle includes the right to locating one’s mother, father, or family members and
    facilitating communication with them, whether in the country of origin or receiving
    country.

 e) Non-violence and dignified treatment. The dignity of child and adolescent migrants
    shall be protected, particularly in the case of unaccompanied minors, and the
    authorities shall ensure that they are not subjected to conditions contrary to their
    personal integrity, such as torture, cruel, inhumane, or degrading treatment.

 f) Protection and security. No administrative decision or decision by the authorities
    may put the security of children or adolescents at risk. To this end, authorities shall
    seek to protect minors using the various mechanisms considered appropriate, while
    coordinating with authorities in other States to ensure the dignified and safe
    repatriation of child and adolescent migrants. Places provided for minors’ care and
    shelter shall be pleasant, safe, and friendly environments.




                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 820 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       g) Legality and due process. Any decision taken on the status of children and
          adolescents, particularly those who are unaccompanied and separated, shall be
          done so with full respect for the right to defense and due process.

       h) Confidentiality of registries and protection of one’s private life. Authorities shall
          seek to not endanger sensitive information or information on the identity of children
          or adolescents, or their families. Dissemination of this information is restricted,
          except when sharing it is in the best interest of the child in order to find his or her
          family members or seek family reunification. Authorities shall maintain the
          confidentiality of unaccompanied children and adolescents, as well as that of their
          families. They shall ensure that the information collected and exchanged in order to
          protect the minor is not used for other purposes.

       i) Specialization of officers and staff responsible for immigration management,
          protection, repatriation, transfer, and family and social reunification of
          unaccompanied child migrants. Professionals responsible for these procedures and
          serving children and adolescents shall have specialized training in the human rights
          of children and adolescents, allowing them to provide multidisciplinary service in the
          areas of psychology, social work, health, and legal matters.

       j) Principle of non-return when there is a risk to personal integrity. No child or
          adolescent shall be transferred to another country if there is a risk that he or she
          may suffer serious human rights violations, particularly violations of the right to life,
          liberty, and physical integrity.

       k) Right to life, survival, and development. Children and adolescents, particularly
          those who are unaccompanied or separated, shall be protected from violence and
          exploitation.

       l) Right to freely express one’s opinion. The desires and opinion of unaccompanied or
          separated children and adolescents shall be duly noted and taken into consideration.
          Following informed expression of such desires and opinions, they shall be provided
          with al information on their rights, existing services, means of communication,
          procedures to request refugee status or asylum, the location of their families, and
          the situation in their country of origin. With regard to guardianship, custody,
          housing, and legal representation, the opinions of the child or adolescent shall also
          be taken into account. The information mentioned above shall be provided in a
          fashion pursuant to the minor’s maturity level and ability to understand. Given that
          participation depends on reliable communication, interpretation shall be provided in
          all phases of the procedure.

Article 171. Child Protection Officers Unit. The Guatemalan Migration Institute, via the Division
of Migrant Services and Protection of Fundamental Rights, shall create a specialized unit for
serving and protecting child migrants, which shall bring together teams of multidisciplinary



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 821 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


professionals in serving, assisting, protecting, and managing the rights of children and
adolescents. Professionals from this unit shall be known as child protection officers.

The specialized child migrant service and protection unit shall work in close coordination with
the Office of the Solicitor General of the Nation within the scope of its competence, as well as
in agencies comprising the National Child and Adolescent Protective Services System.

Article 172. Support and assistance at consulates. Child protection officers working in
Guatemalan territory may be commissioned to provide support and assistance at consulates
when consulates make such a request.

At all times, they shall interact and coordinate in order to effectively protect Guatemalan
children and adolescents abroad.

Article 173. Unaccompanied and separated children and adolescents in Guatemala, outside
the country of their nationality. Pursuant to the provisions of this Code, foreign citizen children
and adolescents who are unaccompanied or separated from their families have the right to
service by specialized staff. The authorities shall plan on adopting special protection measures,
adapted to reflect the situation of vulnerability in which the minor may find him or herself.

Generally speaking, unaccompanied children and adolescents, or those separated from their
families, shall not be deprived of their liberty.
During the immigration process, the Office of the Presidential Secretariat for Social Welfare
shall implement child or adolescent protection programs, with a priority on:

       a) Housing with a relative in Guatemala, regardless of his or her immigration status,
          who is able to ensure the minor’s care;
       b) Temporary family placement; and
       c) Other open-ended housing options, aimed at protecting children and families; these
          measures may be adopted in line with the administrative procedure to be carried
          out in the respective regulations. Exceptionally, and for a briefly as possible, the
          minor may be housed in a residential shelter.

Through an initial evaluation, should the Office of the Presidential Secretariat for Social Welfare
identify foreign child or adolescent migrants likely to be recognized as refugees or receive
asylum, any other international protective measure, or family reunification, the Office shall
immediately inform the Guatemalan Migration Institute’s Division of Migrant Services and
Protection of Fundamental Rights in order to take steps toward adopting special protection.

The Division of Migrant Services and Protection of Fundamental Rights, through the specialized
unit for child migrant protection and service, can and shall follow the following procedure:

       a) Immediately inform the General Director of the case in order to grant temporary
          status, so as to protect the minor’s fundamental rights and ensure that he or she is



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 822 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


          not returned to his or her country of origin until his or her situation can be
          determined.
       b) Take steps to identify and inform the minor of his or her rights, insuring that this is
          done so in his or her language, and in line with his or her age and maturity.
       c) Communicate with the Solicitor General’s Office with regard to cases requiring
          special protection measures for children and adolescents who will begin the
          procedure, pursuant to its regulations.
       d) Maintain close contact with the Office of the Presidential Secretariat for Social
          Welfare and the Ministry of Foreign Relations through its consular network.

Throughout the procedure, contact or communication with family members shall be ensured, in
line with the best interests of the child. If the child or adolescent requests assistance returning
to his or her country of origin, the authorities shall ensure this does not run the risk of
jeopardizing the minor’s fundamental rights. In the case of family reunification, the Guatemalan
Migration Institute shall ensure that the child or adolescent and his or her family have an
immigration status facilitating immigration regularization in Guatemala.

Such situations and steps taken may be communicated to the Office of the United Nations High
Commissioner for Refugees or other international bodies with a mandate aimed at service and
protection.

Article 174. Unaccompanied Guatemalan child and adolescent migrants. It is in national
interest to serve and protect the fundamental rights of Guatemalan child and adolescent
migrants who are unaccompanied in foreign countries.

Consulates are the authorities responsible for taking necessary steps to serve and protect the
fundamental rights of Guatemalan children and adolescents abroad.

Consuls may request support from child protection officers or the representative of the
National Migrant Services Council of Guatemala.

Institutions comprising the Service and Protection Council shall design and manage databases
on foreign child and adolescent migrants or unaccompanied nationals, whose data shall be
reserved and used solely for the purpose of drafting immigration policies focused on protecting
rights.

Article 175. Receiving children or adolescents. The Service and Protection Council, in defining
its respective procedures, shall observe the following guidelines for receiving children or
adolescents who have been repatriated, returned, or deported to Guatemala:

       a) The Guatemalan Migration Institute’s Division of Migrant Services and Protection of
          Fundamental Rights is responsible for receiving children and adolescents.
       b) Institutions comprising the Service and Protection Council shall gradually participate
          in the process of receiving the minor.



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 823 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       c) At all times, a representative of the Office of the Solicitor General shall be present in
          order to monitor the family reunification process or judicial proceedings.
       d) The child or adolescent received shall be sent immediately to temporary care and
          shelter.
       e) A spokesperson from the Guatemalan Migration Institute may provide information
          and give details on the return of children or adolescents, but at no time may they be
          shown to the media during the reception of the minor, and the names and identities
          of the minors in question may not be shared.
       f) The media may be informed after a time period during which it has been
          determined that such a mechanism may help locate family members.
       g) Family reunification shall proceed once it has been determined that the minor’s
          family, guardian, or custodian present no threats or human rights violations to the
          child.
       h) The social services process shall establish a support program for social insertion, to
          provide follow-up on education, technical education, and professional insertion, in
          line with national legislation and other specific situations. The goal of these follow-
          up programs is to ensure that family reunification is permanent.

With the information shared by consuls or psychosocial support teams, the Guatemalan
authorities shall ensure that special protection measures are adopted, and adapted to the
situation of vulnerability in which the unaccompanied child or adolescent may find him or
herself. For this purpose, the authorities may promote programs aimed at protecting children
and families, as well as social protection programs, which it shall coordinate with other State
and civil society institutions. During the investigation in the interest of family reunification, the
child or adolescent may be placed in temporary housing, for as briefly as possible.

Article 176. Legal protection process. In line with the best interest of the child, if a threat or
violation of the rights of the child or adolescent impedes family reunification, the Solicitor
General shall initiate a legal protection process within the child and adolescent justice system.

                                        Chapter II
Procedure for the protection and determination of Refugee Status in the State of Guatemala

Article 177. Competent authority. The National Immigration Authority shall be the competent
authority to resolve all applications for refugee status.

The National Immigration Authority shall create the National Refugees Commission, to be
comprised of a technical representative of the Ministries of Foreign Relations, Labor and Social
Welfare, the Interior, and the Guatemalan Migration Institute.

The National Refugees Commission shall act as an advisory body, and its main functions shall be
studying the foundation of refugee status applications, issuing recommendations, opinions, and
suggestions.




                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 824 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


The Office of the United Nations High Commissioner for Refugees or its representative, in line
with its mandate and functions, may participate as an advisor as part of the Commission.

Article 178. Application. The application for refugee status may be submitted in writing or
verbally to the Guatemalan Migration Institute, or in Guatemala’s immigration border
checkpoints, in line with the provisions in the regulation of this Code.

Article 179. Special application. Foreign citizens legally present in Guatemalan territory may
also apply for recognition of refugee status at the Guatemalan Migration Institute, when
motivating causes subsequently occur in their country of origin.

Article 180. Legal representation and interpreter. The right of applicants for refugee status to
be provided with legal assistance and an interpreter or translator at all phases of the procedure
for determining whether refugee status shall be recognized.

Article 181. Confidentiality. The confidentiality of the application, documentation, and
personal information of persons applying for recognition of refugee status shall be recognized,
in order to avoid any risk of life, integrity, liberty, or any other rights of the applicant.

Article 182. Resources. Applicants for recognition of refugee status may file an appeal with the
National Immigration Authority of any negative decisions on their application, within 10 days of
notification of that decision. In such cases, the National Immigration Authority shall issue a
permanent decision within no more than five days.

Article 183. Final refusal. Upon issuing a final decision rejecting an application for recognition
of refugee status, the Office of the United Nations High Commissioner for Refugees may, if it
considers it in line with its mandate, request that the applicant be granted a reasonable period
of time in Guatemalan territory in order to obtain admission in another country.

In all such cases, the time period shall be agreed upon by the National Immigration Authority,
and communicated to the Office of the United Nations High Commissioner for Refugees and the
Guatemalan Migration Institute.

Article 184. Cessation of refugee status. The National Immigration Authority shall declare the
cessation of refugee status if the person in question is found to be in any of the following
situations:

       a) He or she voluntarily renounces his or her refugee status;
       b) If he or she has voluntarily turned to the protection of the country of his or her
          nationality;
       c) If, having lost his or her nationality, he or she voluntarily recovers it;
       d) If he or she has acquired a new nationality or new refugee status and has protection
          from the country his or her new nationality or new refugee status;




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 825 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


       e) If he or she has voluntarily moved back to the country which he or she had
          abandoned, or outside of which he or she had remained due to fear of persecution;
          and
       f) If the circumstances on which the decision to recognize refugee status was based
          have ended, he or she cannot continue to refuse to turn to the protection of the
          country of his or her nationality.

In the case of f) of this article, the National Refugees Commission, prior to issuing its decision,
shall schedule a hearing for the interested party to take place in 10 days’ time, in order for him
or her to exercise his or her right to defense in evaluating the preponderance of arguments in
favor of continuing to receive international protection as a refugee. With or without a response,
the Commission shall resolve whether or not to issue a cessation of refugee status, and this
decision shall be considered final. The State shall have the burden of proof to demonstrate that
there is a valid cause for cessation of refugee status.

The National Immigration Authority shall have the faculty to resolve situations or cases not
outlined in this article, with regard to cessation of refugee status.

Article 185. Residency option. A person in line d) of Article 78 of this Code may apply for
permanent residence, pursuant to the provisions established to that effect.

Obtaining temporary or permanent residence, or international protection to which a person
may be subject shall not be grounds for losing refugee status.

Article 186. Streamlining procedures. In very special circumstances, such as children or
adolescents who are victims of sexual violence, among others, the National Refugees
Commission may take administrative steps in order to streamline the process for issuing a
resolution granting refugee status.

Article 187. Regulation. Corresponding regulation governing procedures regarding refugee
status shall be issued.

                                           Chapter III
               General criteria for regularization procedures for foreign citizens

Article 188. General procedures. The regularization process shall begin with the submission of
an application to the Guatemalan Migration Institute, with the exception of the provisions in
Articles 181 and 182 of this Code, in line with requirements, and including documents
established in each case.

Article 189. Time periods. The regularization procedure shall conclude within 90 days following
the submission of an application.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 826 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


If procedures are already in place, the Guatemalan Migration Institute shall set a time limit of
30 days in order to rectify the applications, within the 90 regular-day period. This step may be
extended by 30 days.

Article 190. Appeals. Applicants may file an appeal of decisions issued in this matter, as
outlined in Article 182 of this Code.

Article 191. Regulation. When a regularization plan is issued pursuant to the provisions of this
code, specific regulation shall be issued, in line with the special provisions governing each
specific case for which the plan has been issued.

                                          Chapter IV
                                 Migrant offenses and penalties

Article 192. Penalization. The Guatemalan Migration Institute has the power to impose
penalties pursuant to the regulations of this chapter and exclusively within its scope of
competence.

Article 193. Offenses. The following shall be considered as administrative offenses that may be
committed by foreign citizens:

       a) Failure to present one’s international travel identification document to the
          Guatemalan authorities. The principle of non-penalization shall be observed with
          regard to applicants for recognition of refugee status or political asylum who are not
          carrying personal identification documents.
       b) Remaining in Guatemala for longer than authorized, without a pending extension
          application.
       c) Failure to inform the authorities of changes to one’s address or domicile, as
          appropriate.
       d) In the case of temporary residents, failure to present a certificate of tax solvency to
          the Guatemalan Migration Institute.
       e) Being caught conducting commercial activities without proper authorization,
          pursuant to national legislation.
       f) Entering Guatemala via unauthorized checkpoints or locations, or having no proof of
          legal entry.

Article 194. Penalties. The offenses listed are subject to the following financial penalties:

       a) For failure to present one’s international identification and travel document, a fine
          of 200 quetzals.
       b) For remaining in Guatemala longer than authorized, without a pending application
          for extension, a fine of 15 quetzals per day.
       c) For failure to present a certificate of tax solvency, a fine of 2,000 quetzals.




                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 827 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


        d) For being found to have conducted commercial activities without proper
            authorization, a fine of 5,000 quetzals and cease and desist order.
All fines may be paid in United States dollars, using the current valid exchange rate on the day
of payment, as calculated by the Bank of Guatemala.

Article 195. Penalty of immediate removal from Guatemala. Should foreign citizens fail to
comply with the obligations identified in this Code, in addition to financial penalties, they may
be required to leave Guatemala within a period of no more than 10 days.

This administrative penalty shall be imposed by the Guatemalan Migration Institute, via its
competent body.

Article 196. Appeals. Persons subject to penalty shall have the right to appeal the decision
pursuant to Article 182 of this Code.

Article 197. Independent procedure. Administrative penalties here are distinct from the
administrative penalties imposed by the Tax Administration Superintendence.

Administrative penalties are also distinct from criminal penalties imposed for crimes
committed, and resulting from a criminal proceeding established in Guatemalan legislation, by
the corresponding authorities.

                                          Chapter V
            Procedure for serving families reported disappeared due to migration

Article 198. Report of disappearance. Any family members or individuals in general who do not
know the whereabouts or destination of a person who is known to have migrated to another
country, either regularly or irregularly, has the right to report this person as missing.

Article 199. Institutional service. The missing person’s report shall be filed with the
Guatemalan Migration Institute, which shall share it with the Service and Protection Council, in
order for appropriate steps to be taken, in line with the procedures that the Council has
determined for this purpose.

Article 200. Search mechanism. The Service and Protection Council shall establish a procedure
to facilitate contact and information exchange with the authorities in countries where it is
presumed that the person may be, either in transit or as the country of destination.

This procedure shall be established in order to obtain information on deceased persons who
have been buried unidentified in those countries, persons deprived of liberty, and persons who
may be at healthcare centers, hospitals, morgues, or other places in transit or receiving
countries, for the purpose of providing migrants with care and shelter. This function shall be
coordinated via Guatemala’s consular missions.




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 828 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Guatemala’s consular mission shall request the support of local authorities in the countries
where the disappearance of Guatemalan citizens was reported, in order to begin search
mechanisms in order to locate the Guatemalan citizen who was reported missing. The mission
shall request information on places where criminal entities dedicated to sexual exploitation and
trafficking in persons are known to operate, in order to investigate the possibility of finding
Guatemalan citizens who have been victims of those or related crimes.

Article 201. Facilitating transfers. Should a person reported as missing be found, the Service
and Protection Council may support a blood relative, preferably the mother, father, or sibling,
in order to visit the country where the person reported missing has been located.

In these cases, authorities shall provide the logistic, legal, and social work support necessary for
the situation that the family member will encounter, in coordination with other agencies.

Article 202. Repatriation of remains. The Ministry of Foreign Relations is responsible for
ensuring appropriate repatriation of persons who, after being reported disappeared or missing,
were found deceased in the territory of another State.

 Article 203. Foreign migrants assumed to be disappeared in Guatemalan territory. The
Service and Protection Council shall coordinate with the Public Ministry, National Civil Police,
Penitentiary System, National Institute of Forensic Sciences, and the Ministry of Public Health
and Social Services with regard to public hospitals and cemetery management, in order to avail
them with the mechanisms to search for, identify, and locate foreign citizens reported as
missing in Guatemalan territory.

These institutions shall have a database allowing for real time information exchange in line with
international standards for the identification of persons reported missing.

In the case of unidentified deceased persons, the National Institute of Forensic Science and the
Ministry of Public Health and Social Assistance shall coordinate the adaptation of unified
registries in order to have precise information on the location where the person has been
buried at various cemeteries, as well as ante mortem and post mortem information obtained
during the forensic process.

Article 204. Prohibition of cremation. The authorities have prohibited authorization of
cremation of the bodies of foreign migrants in order for them to be repatriated to their country
of origin.

Guatemalan authorities have prohibited authorization of cremation of the bodies of
Guatemalan citizens who died abroad prior to their repatriation to Guatemala.

Article 205. Constitutional relief and habeas corpus. Any person, whether a Guatemalan
citizen or not, may file for constitutional relief or a writ of habeas corpus on behalf of foreign
migrants, in order to restore the migrant’s rights or cease violations of those rights, in order for



                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 829 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


the migrant to be presented by the authorities, should he or she be in their facilities or under
their guard, shelter, care, or custody.

Article 206. Facilitating search mechanisms. The Service and Protection Council may promote
free access to State agencies at various State authorities for the family members of foreign
migrants who have been reported missing in Guatemalan territory.

Additionally, access to sources of information shall be managed on a case by case basis.

Article 207. Search for unaccompanied child or adolescent migrants reported missing. The
Service and Protection Council shall support the Solicitor General in the national and
international search for, location, and safeguard of unaccompanied child or adolescent
migrants, or those who have been separated from their families and have gone missing.

The Alba-Keneth Alert System Law [Ley del Sistema de Alerta Alba-Keneth] shall apply as
appropriate.

                                            Part III
                                       Means of transport

                                            Chapter I
                                 Criteria and general regulation

Article 208. Supervision. Upon entry and exit, all means of international transport, whether via
air, sea, or land, shall be scrutinized for immigration control of passengers, crew members, or
staff. The Guatemalan Migration Institute shall determine where this verification takes place.
The entry of passengers, crew members, or staff shall be contingent on compliance with
documentation as established in Guatemalan legislation.

Article 209. Service and protection. Employees of the Guatemalan Migration Institute shall
determine whether or not they need to provide service and protection to persons requiring
medical attention or any other emergency service during the immigration verification process.

Article 210. Private cooperation. Private entities or private transportation companies, whether
maritime, air, or land, shall cooperate with the immigration control procedure, ensuring that
their passengers’ and crew members’ documentation are in compliance. Corresponding
provisions shall be issued to that effect.

Article 211. Prohibition. Aircraft, vessels, and land vehicles may not leave Guatemala before
their passengers, crew members, and staff have undergone an immigration control procedure.

Failure to comply with this standard shall lead to the penalty of a fine equivalent to ten
thousand United States dollars (US$10,000.00).




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 830 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 212. Joint responsibility. The owner, captain, commander, supervisor, or officer of any
international means of transport, and companies, entities or agencies, representative,
operators, or co-signing parties of international means of transport are jointly responsible for
the transfer, care, and custody of passengers, crew members, and staff, until their admission
into Guatemala, pursuant to the conditions set forth by this Code, its regulation, and other
immigration-related provisions.

Article 213. Obligations. In addition to the corresponding transfer, companies, entities or
agencies, representatives, operators, or co-signing parties of international means of transport
shall all jointly bear any financial penalties resulting from the competent authorities rejecting
passengers or crew members who do not fulfill entry and stay requirements established by this
Code and its regulations. This includes any expenses incurred when foreign citizens must
remain in Guatemala solely for the time necessary for denial of entry into Guatemala.

Failure to comply with this provision shall be subject to the penalty of a fine equivalent to ten
thousand United States dollars (US$10,000.00).

Article 214. Immigration checkpoint. Within border, port, and airport facilities, immigration
checkpoints shall be installed for the purpose of conducting immigration verification.

Article 215. Transportation employees. The Guatemalan Migration Institute shall govern the
obligations and other provisions to be fulfilled with regard to documentation and immigration
verifications for international transportation employees.

                                            Chapter II
                                          Authorizations

Article 216. Manifests. The port captain, General Direction of Civil Aviation, and General
Direction of Transportation may not authorize the entry or exit of vessels, ships, aircraft, and
land vehicles into Guatemalan territory if they do not comply with the shipping provisions with
regard to passenger, staff, and crew manifests.

Article 217. Passengers in transit. Passengers in transit are considered tourists or travelers.

                                             Volume III
                            Final, transitory, and repealed provisions

                                               Part I
                                         Final provisions

Article 218. Guatemalan migrant workers and recruiters. Guatemalan migrant workers may
access temporary worker programs abroad, either individually or through legal recruitment
entities, which have been previously authorized and duly registered by the Ministry of Labor
and Social Welfare of Guatemala, with collaboration from the Ministry of Foreign Relations.



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 831 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



To this end, in addition to the provisions of Article 34 of the Labor Code, recruitment agencies
or individual recruiters shall specify in the respective forms approved by the Ministry of Labor
and Social welfare, which public or private entities require services abroad, as well as the class,
category, and type of work to be completed.

Article 219. Assistance and services for Guatemalan migrant workers. The Ministry of Labor
and Social Welfare shall create a system for coordinating with the Ministry of Foreign Relations
in order to provide Guatemalan migrant workers abroad with assistance and services.

The Ministry of Foreign Relations shall promote diplomatic relations with the receiving country
in order to verify the respect of labor rights and the conditions of the specific contracts.

                                            Chapter II
                                   Transition and labor rights

Article 220. Non-impingement on labor rights. The transition process from the General
Direction of Migration under the Ministry of the Interior, to the Guatemalan Migration Institute
as a decentralized agency with exclusive competence, shall not affect existing labor contracts to
the workers’ detriment.

The Ministry of Labor and Social Welfare, via its corresponding agency, shall be responsible for
ensuring that workers’ rights are not mischaracterized, reduced, or violated during the
transition process.

Article 221. Unions. The unions of the General Direction of Migration shall not be undermined
in their capacities as legal persons during the transition process to the Guatemalan Migration
Institute.

Article 222. Collective agreement. The Collective Labor Agreement signed between the General
Direction of Migration Workers’ Union and the General Direction of Migration remains in force
in light of the creation of the Guatemalan Migration Institute.

Article 223. Career path. All public employees of the General Direction of Migration shall join
the professional career development system during the transition process, with a view of
consolidating the administrative management of the Guatemalan Migration Institute’s
functions.

Any labor proceedings between the General Direction of Migration and any public employee or
officer in progress before the legal authorities shall continue their processes.

Article 224. Full enjoyment of rights. The rights to leave, vacation, prenatal and maternity
leave, work days, remuneration, and other labor rights remain in force and shall continue as
normal.



                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 832 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



Article 225. Pensioners. Employees of the Guatemalan Migration Institute may continue
contributing to the Guatemalan civil pension system, in line with the voluntary incorporation
procedure established in the specific law.

                                            Chapter III
                                       Transitory provisions

Article 226. Beginning activities. The Guatemalan Migration Institute, created by this Code,
shall begin its operations from the moment the President of the Republic names a General
Director, in line with the provisions of this Code.

Upon beginning its operations, all competencies, rights, attributes, functions, representations,
and delegations governed by laws, regulations, and other regulatory instruments in favor of or
under the responsibility of the General Direction of Migration, shall be exercised by the
Guatemalan Migration Institute, as shall all rights and obligations contained in national or
international conventions, contracts, or other legal instruments.

Real estate and moveable property, equipment, and furniture, as well as other assets and
liabilities of the General Direction of Migration shall be transferred to the institutional equity of
the Guatemalan Migration Institute.

Article 227. Following creation of the National Immigration Authority and naming of the
Director of the Guatemalan Migration Institute. The National Immigration Authority shall be
formed within 60 days of the entry into force of this Code, in order to begin issuing regulations
and the transition plan, to be issued within a period of six to 12 months.

The President of the Republic shall name the Director of the Guatemalan Migration Institute,
once the transition plan presented by the National Immigration Authority has been approved.

The person acting as General Director of Immigration shall remain in his or her post until the
transition plan has been presented and approved.

Article 228. Gradual transition. Once the transition plan presented by the National Immigration
Authority to the President of the Republic has been approved, the President shall name the
Director of the Guatemalan Migration Institute, in order for him or her to begin jointly
implementing that plan with the National Immigration Authority, a representative from the
Ministry of the Interior, and a Vice Minister from the Ministry of Public Finance, within a
maximum period of two years.

During this process, the Ministry of the Interior shall abandon the functions it carried out, until
the Guatemalan Migration Institute remains as a decentralized agency with exclusive
competence.




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 833 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


Article 229. Support from the Comptroller General’s Office. As part of its duties, the
Comptroller General’s Office shall support the transition process in order to ensure an effective
transfer and management of public funds administrated by the former General Direction of
Migration.

Article 230. Files. All files shall be technically transferred, in line with the archiving rules
provided by the Central American Archives.

Prior to the transfer, standards shall be issued on assessing files, in order to:

1.      Determine which documents shall be transferred to Central American Archives due to
        its historic or cultural value.

2.      Determine which documents shall be kept at the Department of Statistics and Archives
        due to their administrative value and information on persons.

3.      Determine which documents shall be sent to national libraries, the Ministry of
        Education, or Universidad de San Carlos de Guatemala due to their academic value.

4.      Determine the procedure for preserving, handling, and storing any information that will
        remain in the corresponding migration archive.

5.      Establish a sequence for document review, issuing assessments, and digitalizing
        documents.

6.      Determining what material may be recycled.

It shall also be determined what technical aspects are necessary in order to correctly manage
the information and later make it available to the public, pursuant to the Law on Access to
Public Information [Ley de Accesso a la Información Pública].

Article 231. Budget. The Ministry of the Interior shall transfer funds allocated to the General
Direction of Migration to the Guatemalan Migration Institute. Additionally, the General State
Income and Expenditure Budget shall include an initial allocation in order to cover initial costs
for establishment, organization, and operations.

The same General State Income and Expenditure Budget shall include specific line items for
state institutions providing protection to returned Guatemalan migrants or foreign citizens
requiring specialized protection based on violations of their rights.

Article 232. Transfer of property. All physical assets, furniture, and real estate of the General
Direction of Migration which are necessary for operations shall be transferred to the
Guatemalan Migration Institute. That transfer shall take place pursuant to the provisions of the




                                                                                           '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 834 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


State Procurement Law [Ley de Contrataciones del Estado] and other applicable provisions. The
Ministry of Public Finance shall grant its approval for this transfer.

Article 233. Immigration checkpoints. Immigration checkpoints established prior to the entry
into force of this Code shall continue normal operations in line with their established functions.

Article 234. Sole regularization plan. 180 days following the entry into force of this Code, a
time period of 180 days shall be granted for foreign migrants irregularly present in Guatemala
to apply for immigration regularization.

Article 235. Regularization of residents. Documents granting persons temporary or permanent
resident status shall remain in force. The General Director of the Institute shall convene the
beginning of changes to status or in order to update status pursuant to the regulations of this
Code.

Article 236. Validity of applications, procedures, and documentation. All applications,
procedures, and documentation existing prior to the entry into force of this Code shall be
resolved pursuant to Decree number 95-98 of the Congress of the Republic.

Article 237. Strengthening the consular protection network. In order to strengthen the
network of consular protection and services for Guatemalan citizens abroad, the Ministry of
Foreign Relations shall increase the number of consular representations, within a period of no
more than five years, in cities abroad where a large number of Guatemalan migrants reside.

In order to fulfill the provisions of this article, the Ministry of Public Finance shall create the
budget line items necessary within the State Income and Expenditure Budget each year, in
order to allocate the necessary funds.

Article 238. Regulation. The general regulation and other regulations in this Code shall be
approved during the first year following the creation of the National Immigration Authority.

                                         Chapter IV
                         Amendments and repeals to National Legislation

Article 239. The first paragraph shall be amended, and lines j) and k) of Article 36 of the
Executive Agency Law [Ley del Organismo Ejecutivo], Decree number 114-97 of the Congress of
the Republic shall be repealed, to read as follows:

       “Article 36. Ministry of the Interior. The Ministry of the Interior shall be responsible for
       drafting policies, complying, and enforcing the legal framework regarding maintaining
       public order, the security of persons and their property, guaranteeing of their rights,
       implementing court orders and legal resolutions, and endorsing the nominations of
       State Ministers, including whoever replaces him or her; to this end, the Ministry shall be
       responsible for the following functions:”



                                                                                          '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 835 of 1770

                    UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION



Article 240. Article 8 of Decree number 46-2007 of the Congress of the Republic, Law on the
National Migrant Service Council of Guatemala [Ley del Consejo Nacional de Atención al
Migrante de Guatemala] shall be amended, adding line g) with the following text:

       “g) a representative delegated by the General Director of the Guatemalan Migration
       Institute.”

Article 241. The following from decree number 95-98 of the Congress of the Republic, Law on
Migration [Ley de Migración] shall be repealed:

       a) Part I, Sole Chapter, and Articles 1 and 2.
       b) Part II, Chapters I and II, and Articles 3 to 11.
       c) Part III, Chapters I, II, III, IV, Sections One and Two and Chapter V and Articles 12 to
       45.
       d) Part IV, Sole Chapter, and articles 46 to 48.
       e) Part V, Chapters I and II, Sections One through Four, and Articles 49 to 69.
       f) Part VI, Chapters I to III and Articles 70 to 86.
       g) Part VII, Chapters I to III and Articles 87 to 96.
       h) Part VIII, Sole Chapter, Articles 97 and 98.
       i) Part IX, Articles 99 to 102.
       j) Part X, Chapter II and Articles 109 to 115.
       k) Part XI and Article 116.
       l) Part XII, Articles 117 to 120.

Article 242. Governmental Agreement 383-2001, Regulation for the Protection and
Determination of Refugee Status in the territory of the State of Guatemala [Reglamento para la
Protección y Determinación del Estatuto de Refugiado en el territorio del Estado de Guatemala]
is repealed.

Article 243. All legal and regulatory provisions in national legislation referring to the matters
governed by this Code are repealed. Additionally, provisions in other regulatory bodies
attributing functions or duties to the General Direction of Migration are hereby repealed, and
understood to fall under the purview of the Guatemalan Migration Institute.

Article 244. Headings of the articles of this Code do not represent an official interpretation.

Article 245. Special validity. As the transition to the Guatemalan Migration Institute is
completed, the provisions of numeral 2 of Article 61 and the last paragraph of Article 91 of this
Code shall be functions under the aegis of the General Direction of Migration, entering into
force on the day of its publication in the Official Legal Journal.

Article 246. Validity. This Decree was approved by a favorable vote by at least two-thirds of the
total number of representatives in the Congress of the Republic, and shall enter into force 60



                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 836 of 1770

                     UNREVIEWED TRANSLATION – NOT FOR DISTRIBUTION


days following its publication in the Official Legal Journal, with the exception of this article,
which shall enter into force as of the day of its publication.

      TO BE SUBMITTED TO THE EXECUTIVE BRANCH FOR ITS RATIFICATION, ENACTMENT,
AND PUBLICATION.

     ISSUED AT THE PALACE OF THE LEGISLATIVE BRANCH, IN GUATEMALA CITY, THE
TWENTIETH OF SEPTEMBER TWO-THOUSAND AND SIXTEEN.

                                        [signature]
                                   MARIO TARACENA DIAZ-SOL
                                          PRESIDENT

                                                                  [stamp]: Congress of the Republic
                                                                                     of Guatemala

[signature]                                            [signature]
LUIS ALBERTO CONTRERAS COLINDRES                       OSCAR STUARDO CHINCHILLA GUZMAN
SECRETARY                                              SECRETARY




                                                                                         '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 837 of 1770




                          NATIONAL IMMIGRATION AUTHORITY
                                        -AMN-
              ORDER No. 2-2019 OF THE NATIONAL IMMIGRATION AUTHORITY:


                                              WHEREAS:

The Constitution of the Republic of Guatemala establishes the general principle that, in the area of human
rights, treaties and conventions accepted and ratified by Guatemala take precedence over domestic law.

                                              WHEREAS:

The State of Guatemala is a party to the Convention relating to the Status of Refugees adopted in Geneva
on July 28, 1951 and the Protocol relating to the Status of Refugees signed in New York on January 31,
1967; the American Convention on Human Rights of 1969; the Convention on the Rights of the Child of
1989; the Convention on the Elimination of All Forms of Discrimination against Women of 1979; the
Inter-American Convention on the Prevention, Punishment and Eradication of Violence against Women
(Convention of Belém do Pará), and the Cartagena Declaration of 1984.

                                              WHEREAS:

Article 8 of the Immigration Code, Decree No. 44-2016 of the Congress of the Republic of Guatemala,
establishes that although the Code does not include rights and guarantees granted by international
conventions and treaties ratified by Guatemala, they are considered to be incorporated therein.
Therefore, regulations on the procedure for the protection, determination, and recognition of refugee
status must recognize and harmonize with the content of the aforementioned international instruments.

                                             THEREFORE:

In the exercise of the functions conferred by Articles 43, 118(f), and 187 of the Immigration Code, Decree
Number 44-2016 of the Congress of the Republic of Guatemala,

                                              IT ORDERS:

The adoption of the following:




                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 838 of 1770




REGULATIONS ON THE PROCEDURE FOR THE PROTECTION, DETERMINATION, AND
                           RECOGNITION OF REFUGEE STATUS
                               IN THE STATE OF GUATEMALA


                                            TITLE I
                                       SOLE CHAPTER
                                   GENERAL PROVISIONS
Article 1. Purpose. The purpose of these regulations is to define the Procedure for the
Protection, Determination, and Recognition of Refugee Status in the State of Guatemala
established in Article 43 of the Immigration Code.

Article 2. Acronyms and definitions. For the purpose of effective compliance with these
Regulations, the following definitions will apply:

a. AMN: National Immigration Authority [Autoridad Migratoria Nacional];

b. CONARE: National Refugee Commission [Comisión Nacional para Refugiados];

c. Institute: Guatemalan Migration Institute [Instituto Guatemalteco de Migración];

d. UNHCR: United Nations High Commissioner for Refugees;

e. Grounds: The facts and events that give rise to the well-founded fear of persecution, which
   must constitute violations of fundamental human rights;

f.   Extension of Refugee Status: Concept whereby the spouse and family members of an
     applicant for refugee status or a recognized refugee, to the degrees of kinship permitted by
     law, may be extended the right to apply for refugee status or be recognized as a refugee;

g. Family reunification: Principle whereby an unaccompanied or separated child or
   adolescent is to be reunited with his or her mother or father, or with both parents, or with a
   guardian or custodian;

h. Cessation of refugee status: Condition that arises when the refugee loses the
   international protection granted by the State of Guatemala due to his or her circumstances;

i.   Well-founded fear: Those reasons and events that gave rise to persecution and which,
     because of their nature, repetition, or the cumulative actions of a third party, endanger or
     could endanger a person’s life, safety, or freedom;

j.   Refugee status: Extraordinary immigration status of a foreign national who, under the
     circumstances established in the Immigration Code, is recognized as a refugee by the
     National Immigration Authority;

k. Applicant for refugee status: A foreign national who formally applies to the National
   Immigration Authority for recognition of refugee status.



                                                                                    '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 839 of 1770




 l.   Country of origin: The country of nationality or habitual residence of the applicant for
      recognition of refugee status.

Article 3. Principles of Interpretation and Application. The provisions of these Regulations
will be interpreted and applied in accordance with the humanitarian and apolitical principles of
nondiscrimination, confidentiality, and family reunification, in keeping with the rights and
obligations established in the Constitution of the Republic of Guatemala applicable to refugees
and the international arrangements to which the State of Guatemala is a party.

Article 4. Refugee Profile. The following persons may apply for refugee status:

a.    Any person who, owing to a well-founded fear of being persecuted for reasons of race,
      religion, nationality, membership of a particular social group or political opinion, is in the
      country and is unable, or owing to such fear, is unwilling to avail himself or herself of the
      protection of the country of his or her nationality;

b.    Persons who have fled their country because their lives, safety, or freedom have been
      threatened by generalized violence, foreign aggression, internal conflicts, massive violation
      of human rights or other circumstances which have seriously disturbed public order;

c.    Persons who suffer persecution through sexual violence or other forms of persecution based
      on gender or sexual orientation resulting from violations of human rights contained in
      international agreements to which the State of Guatemala is a party.

Article 5. Exclusion. Refugee status may not be granted to persons who fall within the grounds
set forth in Article 47 of the Immigration Code.

The grounds for exclusion are individualized and do not affect family members. When the principal
applicant is excluded from refugee status, he or she cannot invoke extension or family
reunification.

Article 6. Special Personal Identification Document. Applicants for refugee status will be
entitled to a Special Personal Identification Document, which will be issued by the competent
authority. Persons recognized by the State of Guatemala as refugees will also have this document
in accordance with the provisions of the Immigration Code.

Article 7. Special Travel Document. Persons with refugee status have the right to leave and
return to the territory of Guatemala with a Special Travel Document issued for this purpose, in
order to travel to any country except the country where the reasons for the application for refugee
status arose; for this, they must have a Special Travel Document issued by the Division of Personal
Identification and Travel Documents of the Institute. Refugees must request the proper
authorization, and are advised that if they leave the country without it, they will lose their refugee
status.

Each Special Travel Document will be valid for one departure and one entry.




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 840 of 1770




Article 8. Right to Work. Under Articles 6, 48, 53, 84, and 101 of the Immigration Code,
applicants for refugee status and persons granted refugee status are entitled to work in the
country, with the proper authorization of the Ministry of Labor and Social Welfare.

Article 9. Right to Education. Under Articles 48, 53, 84, and 101 of the Immigration Code,
applicants for refugee status are entitled to enroll in education programs and curricula at all levels,
upon presentation of their Special Personal Identification Document, subject to compliance with
the requirements established by the competent institutions.

Article 10. Protection of Children and Adolescents. Unaccompanied or separated migrant
children and adolescents will enjoy, inter alia, the rights set forth in Article 11 of the Immigration
Code.

In addition, they will not be turned away at the border, deported, or repatriated prior to an
assessment of their international protection needs.



                                              TITLE II

                                            CHAPTER I

                      THE NATIONAL IMMIGRATION AUTHORITY AND

                           THE NATIONAL REFUGEE COMMISSION

Article 11. Competent Authority. Under Article 177 of the Immigration Code, the AMN will be
competent to adjudicate all refugee status applications and declare the cessation of refugee status
pursuant to Article 184 of the Immigration Code.

Article 12. The Commission. The National Refugee Commission, hereinafter referred to as
CONARE, is created as an advisory body to the AMN, and is composed of a technical
representative, incumbent, and alternate delegate from the Ministry of Foreign Relations, Ministry
of Labor and Social Welfare, Ministry of the Interior, and the Guatemalan Migration Institute. The
individuals who comprise CONARE must be public servants.

In order to implement the refugee status procedure, CONARE will establish the guidelines to be
followed by support staff.

Article 13. Support Staff. The Institute will designate support staff to receive refugee status
applications, conduct interviews, and manage files during the refugee status recognition process,
so that CONARE can perform its functions.

These staff members will report to the Institute and must have the necessary technical and
professional capacity to handle and follow up on refugee status applications.

Article 14. Functions of the National Refugee Commission. In addition to the functions
regulated in the Immigration Code, CONARE will exercise the following functions:




                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 841 of 1770




a.   Verify that applicants comply with the provisions of Articles 4 and 27 of these Regulations,
     as well as with the elements and grounds established in the national legislation and
     international arrangements to which Guatemala is a party, relating to the recognition and
     protection of refugees;

b.   Report refugee status applications to the Institute’s Division of Migrant Services and
     Protection of Fundamental Rights and to the Institute’s Alien Affairs Division in the case of
     children and adolescents, for the appropriate purposes;

c.   Notify the Institute’s Alien Affairs Division of persons who have been granted refugee status,
     for the appropriate purposes;

d.   Issue recommendations, opinions, and suggestions to the AMN regarding the grounds and
     arguments for refugee status applications and extension requests;

e.   Issue recommendations, opinions, and suggestions to the AMN regarding the cessation of
     refugee status;

f.   Adjudicate the cessation of refugee status in cases governed by Article 184(f) of the
     Immigration Code;

g.   Notify the AMN of any case files that have not been acted upon for more than six months by
     the applicant, in order for the appropriate action to be taken;

h.   Forward refugee status application files to the AMN, through the Technical Secretariat, for
     its information and the respective adjudication;

i.   Safeguard files relating to refugee status;

j.   Issue the appropriate records regarding refugee status;

k.   Perform all functions as required by law or at the request of the National Immigration
     Authority.

Article 15. Advice. CONARE may request the collaboration, training, and advice of UNHCR.

Article 16. Sessions. CONARE will hold regular sessions twice a month and extraordinary
sessions when necessary.

CONARE will meet at the headquarters of the Institute or at a place determined by the AMN.

CONARE will define, through the appropriate instrument, the terms of its official notice of
meetings, quorum, sessions, and other matters related to its operation and powers.

                                          CHAPTER II

               PROCEDURE FOR THE RECOGNITION OF REFUGEE STATUS




                                                                                      '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 842 of 1770




Article 17. Procedure. Applications for refugee status may be made in person, in writing or
orally, at an immigration checkpoint or at the Institute’s Division of Migrant Services and
Protection of Fundamental Rights. The procedure will be carried out as follows:

1. Application. The application may be made:

     x    Before the Migration Control Division at the Institute’s immigration checkpoints, where an
          agent will receive the initial request orally or in writing, forwarding it immediately in writing
          to CONARE support staff, or;

     x    Before the Institute’s Division of Migrant Services and Protection of Fundamental Rights,
          where the initial request will be received orally or in writing and immediately forwarded in
          writing to CONARE support staff.

Upon receipt of the application, CONARE support staff will:

a)        Provide guidance for the applicant to obtain information on the regulatory procedure for
          acquiring refugee status.

b)        Receive the formal application, for which the applicant must complete the consecutively
          numbered form provided by CONARE. The applicant must state the reasons for the
          application and the departure from his or her country of origin. The applicant may attach
          any personal identification document(s) that he or she may possess and any other
          evidence deemed relevant in support of the application.

c)        Notify the Division of Migrant Services and Protection of Fundamental Rights of temporary
          stay status.

d)        Notify the Alien Affairs Division of refugee status applications for children and adolescents,
          for the granting of temporary residence.

e)        Set a date and time for the interview, which will be not more than 15 days from the filing
          of the formal application form.

If the applicant fails to appear for the personal interview on the date specified, and the 30 days
of temporary stay status have elapsed, the competent divisions will be notified for the appropriate
purposes.

2.        Personal Interview:

On the day and time set for the interview, there will be a specific area in which to interview
applicants for the determination of refugee status. This area will be properly equipped with video
and audio devices to document the proceedings conducted. Each interview must also be attended
by a psychologist, who will issue a psychological report based on the interview conducted. If
necessary, the parties will be assisted by a translator or interpreter, who will sign the document
produced as a result of the interview. The interview will be conducted in keeping with the
following requirements:




                                                                                             '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 843 of 1770




2.1.    Applicants must be served individually by CONARE support staff who will provide a
        specialized, comprehensive, and differentiated approach.

2.2.    Unaccompanied or separated children and adolescents will be cared for in special areas
        by trained personnel, meeting their specific protection needs in accordance with current
        national legislation with support from the Office of the Solicitor General in order to provide
        them with special attention.

2.3.    The interview will be conducted in Spanish; if the refugee applicant does not speak
        Spanish, the assistance of a translator or interpreter will be provided.

In the case of family groups, these interviews will be conducted on an individual basis, and will
take place within a period of not more than 30 days.

3.   Investigation of the case and issuance of recommendation, opinion, or
suggestion:

Upon receipt of the formal application for refugee status, CONARE support staff will begin the
investigation of the case, using the appropriate means to complete the file.

Once the investigation of the case has concluded, CONARE will take cognizance of and examine
the file at the earliest possible session, so that CONARE may subsequently, and within a period
of not more than 30 days, recommend, advise, or suggest to the AMN that it consider granting
or denying refugee status.

4.      Decision of the National Immigration Authority and notice thereof:

Upon receipt of the file containing CONARE’s recommendations, opinions, and suggestions
pursuant to Article 177 of the Immigration Code, the AMN will proceed to adjudicate the
application, granting or denying refugee status.

If the decision is favorable, CONARE will provide notice to the applicant. The refugee must
continue with the respective legal procedures before the Institute.

Article 18. Denial and Motion for Reconsideration. Once the applicant for refugee status
has received proper notice from CONARE of the decision to deny refugee status, the applicant
may file a motion for reconsideration.

Said motion must be filed with the AMN at the headquarters of its Technical Secretariat within 10
days, counting from the day following the date of notice, and will be adjudicated within a period
of not more than 5 days.

Prior to adjudicating the case, the AMN may take any action it deems necessary to revoke, amend,
or uphold the decision on appeal.

Once the decision denying the application for refugee status becomes final, the applicant must
regularize his or her immigration status in the country, without prejudice to the application of
Article 195 of the Immigration Code.




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 844 of 1770




Article 19. Withdrawal of Application. Applicants may withdraw their applications if they
consider that it is not in their personal interest to continue with the proceeding. This must be
stated in writing to the support staff, who will communicate it to CONARE.

The AMN will issue a decision approving the withdrawal and subsequent closure of the case file.
The applicant for refugee status will be notified of this decision and informed that he or she must
regularize his or her immigration status or leave the country, as appropriate.

Article 20. Closure of File without Action. CONARE will inform the AMN of the abandonment
of those files in which refugee status applicants have taken no action for more than six months.
The AMN will then declare the applications abandoned and order the closure of the files.

                                          CHAPTER III

                 PROCEDURE FOR THE CESSATION OF REFUGEE STATUS

Article 21. Cessation of refugee status. It is incumbent upon the AMN to declare the
cessation of refugee status when the refugee falls within the circumstances set forth in
subparagraphs (a), (b), (c), (d), (e), and the final paragraph of Article 184 of the Immigration
Code, and those established in the 1951 Refugee Convention adopted in Geneva on July 28, 1951.

Article 22. General procedure for the cessation of refugee status. When any of the
grounds provided in the preceding article arise, CONARE will proceed as follows:

a)   Knowledge of the situation leading to cessation of refugee status: When CONARE
     becomes aware of any of the situations mentioned in Article 184(a), (b), (c), (d), (e) and the
     final paragraph thereof, it will examine the case and ex officio issue a detailed report to the
     AMN with the respective opinion, recommendation, or suggestion.

b)   Decision on cessation of refugee status: Upon receipt of CONARE’s detailed report, the
     AMN will issue a decision declaring the cessation of refugee status if it deems it appropriate.

c)   Notice of decision: Should the AMN issue a decision declaring the cessation of refugee
     status, notice of that decision must be provided by CONARE to the person whose refugee
     status has ceased. This notice must be served personally by the means determined by the
     competent authority, guaranteeing the principle of confidentiality and informing the person
     of the effects of the decision and steps to be taken.

Article 23. Procedure for the cessation of refugee status under Article 184(f) of the
Immigration Code. Once CONARE is aware that the circumstances under which a foreign
national was recognized as a refugee by the State of Guatemala have ceased to exist, that person
may no longer refuse to avail himself of the protection of the country of his or her citizenship.
Accordingly, CONARE is responsible for adjudicating the cessation in accordance with the
following procedure:




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 845 of 1770




a)   Hearing and notice: When CONARE becomes aware of the above circumstances, it will
     examine the case, gathering ex officio all the evidence it deems pertinent. It will then inform
     the interested party, serving notice of a hearing within ten days of the day following the date
     of notice, so that the interested party may exercise his or her right to a defense in the
     assessment of the reasons that warrant continued international protection as a refugee.

b)   Decision on cessation of refugee status: Once the deadline for the hearing granted to
     the interested party has expired, with or without a reply, CONARE will decide whether
     cessation of refugee status is appropriate. This determination will be deemed a final decision,
     notice of which will be served on the interested party by CONARE support staff, who will also
     inform him or her of the effects of the cessation.

Article 24. Effects of cessation of refugee status. When CONARE declares the cessation of
refugee status, CONARE will immediately notify the Institute that it may grant a reasonable period
of time for the person whose refugee status has ceased to regularize his or her immigration status
within a period of not more than 30 days or leave the country, as appropriate, at which time the
provisions of the regulations in force will apply.




                                                                                      '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 846 of 1770




         Jafeth Ernesto Cabrera Franco           Enrique Antonio Degenhart Asturias
Vice President of the Republic of Guatemala           Minister of the Interior
 Director, National Immigration Authority     Member, National Immigration Authority




     Francisco Abraham Sandoval García               Sandra Erica Jovel Polanco
 Deputy Minister for Labor Administration         Minister of Foreign Relations
               Bureau Chief                   Member, National Immigration Authority




         Carlos Velásquez Monge                      Carlos Rolando Narez Noriega
    Minister of Social Development                      Executive Secretary
 Member, National Immigration Authority         National Migrant Services Council of
                                                             Guatemala
                                              Member, National Immigration Authority




                               Carlos Emilio Morales Cancino
                    Director of the Guatemalan Migration Institute
               Technical Secretary of the National Immigration Authority




                                                                           '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 847 of 1770




                                         CHAPTER IV

                                    SPECIAL PROVISIONS

Article 25. Identification of children and adolescents for refugee status recognition.
Should the Presidential Secretariat for Social Welfare identify foreign migrant children and
adolescents through an initial assessment and determine that they are eligible for international
protection measures, it will inform the Division of Migrant Services and Protection of Fundamental
Rights so that proceedings may continue before CONARE.

Article 26. Procedure for requesting extension of refugee status recognition. Persons
recognized as refugees by the State of Guatemala will have the right to request the extension of
recognition. This request will be presented to the support personnel, who will conduct the
respective procedure, and CONARE will subsequently transfer the file in order to make
recommendations, opinions, or suggestions to the AMN as appropriate. The procedure for a
declaration of extension is as follows:

a)   Formal request. Upon receipt of the initial request for extension, CONARE will provide a
     form to be completed by the applicant in his or her capacity as a refugee in the State of
     Guatemala. The applicant’s refugee status will be evidenced by the original Special Personal
     Identification Document and a photocopy thereof.

b)   Interviews. Once CONARE support staff conducts the interview in accordance with Article
     17(2) of these Regulations and verifies the applicant’s profile, it will notify CONARE so that
     CONARE may issue the recommendation, opinion, or suggestion to the AMN, as appropriate.

c)   Decision. The AMN will issue a decision granting or denying the request for extension.

Persons recognized under the status procedure governed by this article will have the same rights
as the primary refugee.

Article 27. Obligations of the refugee status applicant and the refugee.

Applicants for refugee status and refugees have duties toward the host country which, in
particular, include the obligation to abide by its laws and regulations, as well as measures taken
to maintain public order.

Article 28. Notices. Any notice, summons, or subpoena addressed to the AMN must be served
through its Technical Secretariat.

Article 29. Unforeseen cases. Cases not provided for in these regulations will be adjudicated
by the AMN taking into account suggestions, opinions, or recommendations made by CONARE.



                                        TITLE III
                                     SOLE CHAPTER
                                TRANSITIONAL PROVISIONS




                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 848 of 1770




Article 30. Validity of applications, procedures, and administrative formalities. All
applications, procedures, and administrative formalities existing prior to the entry into force of
the Immigration Code will be adjudicated within the temporal scope of validity of the law, as
established in the Judiciary Act and Article 236 of the Immigration Code.

Transitional Article 31. All applications filed after the entry into force of the Immigration Code
will be adjudicated by the AMN in accordance with the procedure set forth in these Regulations.

Transitional Article 32. Files containing applications submitted prior to the entry into force of
the Immigration Code that have been finally adjudicated will be turned over by the National
Refugee Commission established by Government Order 383-2001 to CONARE as provided in the
Immigration Code for closure and safekeeping.

Transitional Article 33. During the transition process and while the Institute is being
established administratively, the National Migration Bureau will continue to handle matters
concerning refugee status through the Office of International Migration Affairs.

Article 34. Operation. These regulations will enter into force thirty days after their publication
in the Official Gazette [Diario de Centro América].

Done in Guatemala City, on March fourth, two thousand nineteen.




                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 849 of 1770

               8QLWHG1DWLRQV                                                                      &0:&*70&2
                ,QWHUQDWLRQDO&RQYHQWLRQRQWKH                                            'LVWU*HQHUDO
                                                                                            0D\
                3URWHFWLRQRIWKH5LJKWVRI                                                (QJOLVK
                $OO0LJUDQW:RUNHUVDQG                                                    2ULJLQDO6SDQLVK

                0HPEHUVRI7KHLU)DPLOLHV



&RPPLWWHHRQWKH3URWHFWLRQRIWKH5LJKWVRI$OO
0LJUDQW:RUNHUVDQG0HPEHUVRI7KHLU)DPLOLHV

             &RQFOXGLQJREVHUYDWLRQVRQWKHVHFRQGSHULRGLFUHSRUWRI
               *XDWHPDOD 
                     7KH&RPPLWWHHFRQVLGHUHGWKHVHFRQGSHULRGLFUHSRUWRI*XDWHPDOD &0:&*70 
               DW LWV WK DQG WK PHHWLQJV &0:&65 DQG &0:&65  KHOG RQ  DQG 
               $SULO$WLWVWKPHHWLQJKHOGRQ$SULOLWDGRSWHGWKHSUHVHQWFRQFOXGLQJ
               REVHUYDWLRQV


      $ ,QWURGXFWLRQ
                    7KH&RPPLWWHHZHOFRPHVWKHVXEPLVVLRQRIWKH6WDWHSDUW\¶VVHFRQGSHULRGLFUHSRUW
               ZKLFK ZDV SUHSDUHG LQ UHVSRQVH WR WKH OLVW RI LVVXHV SULRU WR VXEPLVVLRQ RI WKH UHSRUW
                &0:&*70435 DVZHOODVWKHDGGLWLRQDOLQIRUPDWLRQSURYLGHGGXULQJWKHGLDORJXH
               E\WKHKLJKOHYHOGHOHJDWLRQZKLFKZDVKHDGHGE\WKH&KDLURIWKH3UHVLGHQWLDO&RPPLVVLRQ
               IRU WKH &RRUGLQDWLRQ RI +XPDQ 5LJKWV 3ROLF\ -RUJH /XLV %RUUD\R 5H\HV DQG FRPSULVHG
               UHSUHVHQWDWLYHVRIWKH0LQLVWU\RI/DERXUDQG6RFLDO:HOIDUHWKH6RFLDO:HOIDUH6HFUHWDULDW
               RIWKH2IILFHRIWKH)LUVW/DG\WKH6RFLDO:HOIDUH6HFUHWDULDWWKH0LQLVWU\RI)RUHLJQ$IIDLUV
               WKH0LQLVWU\RIWKH,QWHULRUWKH0LQLVWU\RI+HDOWKDQG6RFLDO:HOIDUHWKH&RQJUHVVLRQDO
               &RPPLVVLRQRQ0LJUDQWVWKH1DWLRQDO&RXQFLOIRU$VVLVWDQFHWR*XDWHPDODQ0LJUDQWVWKH
               1DWLRQDO,QVWLWXWHRI)RUHQVLF6FLHQFHVWKH*XDWHPDODQ0LJUDWLRQ,QVWLWXWHWKH3UHVLGHQWLDO
               &RPPLVVLRQIRUWKH&RRUGLQDWLRQRI+XPDQ5LJKWV3ROLF\WKH0LQLVWU\RI(FRQRPLF$IIDLUV
               DQGWKH3HUPDQHQW0LVVLRQRI*XDWHPDODWRWKH8QLWHG1DWLRQV2IILFHDW*HQHYD
                   7KH &RPPLWWHH DSSUHFLDWHV WKH RSHQ DQG FRQVWUXFWLYH GLDORJXH KHOG ZLWK WKH
               GHOHJDWLRQ7KH&RPPLWWHHFRPPHQGVWKH6WDWHSDUW\IRUWKHWLPHO\VXEPLVVLRQRILWVUHSRUW
               DQGIRULWVKLJKTXDOLW\FRQWHQWZKLFKGHPRQVWUDWHVWKH6WDWHSDUW\¶VLQWHUHVWLQVKDULQJWKH
               ZRUNLWKDVGRQHWRLPSOHPHQWWKH&RQYHQWLRQ
                    7KH &RPPLWWHH DFNQRZOHGJHV WKDW *XDWHPDOD DV D FRXQWU\ RI RULJLQ RI PLJUDQW
               ZRUNHUVKDVPDGHSURJUHVVLQSURWHFWLQJWKHULJKWVRILWVQDWLRQDOVZRUNLQJDEURDG+RZHYHU
               WKH&RPPLWWHHDOVRQRWHVWKDWDVDFRXQWU\RIRULJLQWUDQVLWGHVWLQDWLRQDQGUHWXUQWKH6WDWH
               SDUW\ LV IDFLQJ DQ XQSUHFHGHQWHG VLWXDWLRQ RZLQJ WR PL[HG PLJUDWRU\ PRYHPHQWV LQ
               SDUWLFXODU PDVV PLJUDWLRQV NQRZQ DV ³PLJUDQW FDUDYDQV´ KHDGHG IRU WKH 8QLWHG 6WDWHV RI
               $PHULFDDQG0H[LFRDQGWKDWWKLVPDNHVLWGLIILFXOWIRU*XDWHPDODWRIXOILOLWVREOLJDWLRQWR
               SURWHFWWKHULJKWVRIPLJUDQWZRUNHUVDQGPHPEHUVRIWKHLUIDPLOLHVXQGHULWVMXULVGLFWLRQ
                   7KH&RPPLWWHHQRWHVWKDWDODUJHSDUWRIWKHSRSXODWLRQLQ*XDWHPDODVXIIHUVIURP
               DGYHUVHOLYLQJFRQGLWLRQVDVDUHVXOWRIKLJKUDWHVRISRYHUW\FRUUXSWLRQYLROHQFHDQGFULPH
               VRFLDOH[FOXVLRQRIFHUWDLQJURXSVDQGXQGHUHPSOR\PHQWDQGQDWXUDOGLVDVWHUVDQGFOLPDWH
               FKDQJHLQSDUWLFXODULQDUHDVRIWKHVRFDOOHG³GU\FRUULGRU´7KHVHDUHDOVRWKHVWUXFWXUDO
                           

           $GRSWHGE\WKH&RPPLWWHHDWLWVWKLUWLHWKVHVVLRQ ±$SULO 

*( ( 


                                                                                                      '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 850 of 1770

&0:&*70&2


          FDXVHVWKDWOHDGWRIRUFHGPLJUDWLRQ7KH&RPPLWWHHQRWHVWKDWWKHIRUHJRLQJKDVDKLJKHU
          LPSDFWRQWKHPRVWYXOQHUDEOHVHFWRUVRIWKHSRSXODWLRQVXFKDVLQGLJHQRXVSHRSOHVSHDVDQW
          IDUPHUVDQGSRRUSHRSOH7KH&RPPLWWHHWDNHVQRWHRIWKH6WDWHSDUW\¶VHIIRUWVWRUHYHUVHWKLV
          VLWXDWLRQDQGXSKROGWKHLUSHRSOH¶VULJKWWRPLJUDWHRUQRWWREHIRUFHGWRPLJUDWH
             7KH &RPPLWWHH QRWHV WKDW VRPH FRXQWULHV ZKHUH *XDWHPDODQ PLJUDQW ZRUNHUV DUH
          HPSOR\HG DUH QRW SDUWLHV WR WKH &RQYHQWLRQ ZKLFK PD\ FRQVWLWXWH DQ REVWDFOH WR WKH
          HQMR\PHQWE\PLJUDQWZRUNHUVRIWKHLUULJKWVXQGHUWKH&RQYHQWLRQDQGWKDWLQVSLWHRIWKLV
          *XDWHPDODKDVFRQWLQXHGWRVXSSRUWLWVQDWLRQDOVLQWKRVHFRXQWULHV


     % 3RVLWLYHDVSHFWV

               7KH&RPPLWWHHZHOFRPHVWKHDGRSWLRQRIWKHIROORZLQJOHJLVODWLYHPHDVXUHV
           D  &RQJUHVVLRQDO'HFUHH1RDPHQGPHQWVWRWKH0LJUDWLRQ$FW &RQJUHVVLRQDO
          'HFUHH1R 
           E  (OHFWLRQVDQG3ROLWLFDO3DUWLHV$FW&RQJUHVVLRQDO'HFUHH1RHVWDEOLVKLQJ
          WKHULJKWWRYRWHIRU*XDWHPDODQVOLYLQJDEURDG
          F     &RQJUHVVLRQDO'HFUHH1RRQWKHDGRSWLRQRIWKH0LJUDWLRQ&RGH
           G  &RQJUHVVLRQDO 'HFUHH 1R  RQ WKH DGRSWLRQ RI DQ DPHQGPHQW WR WKH
          &RQVWLWXWLRQRIWKH,QWHUQDWLRQDO2UJDQL]DWLRQIRU0LJUDWLRQ
               7KH&RPPLWWHHDOVRZHOFRPHVWKHIROORZLQJLQVWLWXWLRQDODQGSROLF\PHDVXUHV
           D  7KH DGRSWLRQ RI WKH 6WDWH 3ROLF\ WR &RPEDW 7UDIILFNLQJ LQ 3HUVRQV DQG 3URYLGH
          &RPSUHKHQVLYH3URWHFWLRQIRU9LFWLPV±RIWKH6HFUHWDULDWDJDLQVW6H[XDO9LROHQFH
          ([SORLWDWLRQDQG7UDIILFNLQJLQ3HUVRQV
           E  7KHDGRSWLRQRIWKH±1DWLRQDO'HFHQW(PSOR\PHQW3ROLF\RIWKH0LQLVWU\
          RI/DERXUDQG6RFLDO:HOIDUHRIZKLFKWKH0LJUDWLRQIRU'HYHORSPHQW3URJUDPPHLVDSDUW
           F  7KHDGRSWLRQRIWKH6WDWH3ROLF\DQG$FWLRQ3ODQIRUWKH&RPSUHKHQVLYH3URWHFWLRQ
          RI &KLOGUHQ DQG $GROHVFHQWV ±  RI WKH 6HFUHWDULDW DJDLQVW 6H[XDO 9LROHQFH
          ([SORLWDWLRQ DQG 7UDIILFNLQJ LQ 3HUVRQV ZKLFK LQFOXGHV D FRPSRQHQW RQ XQDFFRPSDQLHG
          PLJUDQWFKLOGUHQDQGDGROHVFHQWV
           G  $GRSWLRQ RI WKH ³0LJUDQWV %HFRPH (QWUHSUHQHXUV´ SURJUDPPH RI WKH 0LQLVWU\ RI
          (FRQRPLF$IIDLUV
           H  7KHUHVWUXFWXULQJRIWKH2IILFHRIWKH$GYRFDWHIRU&KLOGUHQDQG$GROHVFHQWVRIWKH
          $WWRUQH\ *HQHUDO¶V 2IILFH ZKLFK UHVXOWHG LQ WKH FUHDWLRQ RI WKH 0LJUDQW &KLOGUHQ DQG
          $GROHVFHQWVDQG,QWHUQDWLRQDO$EGXFWLRQ8QLW
          I    7KH HVWDEOLVKPHQW RI WKH &RPPLVVLRQ IRU WKH &RPSUHKHQVLYH &DUH RI 0LJUDQW
          &KLOGUHQDQG$GROHVFHQWVE\*RYHUQPHQW2UGHU1R
              7KH&RPPLWWHHDOVRQRWHVZLWKVDWLVIDFWLRQWKHLQYLWDWLRQVH[WHQGHGE\WKH6WDWHSDUW\
          WRWKH8QLWHG1DWLRQVVSHFLDOSURFHGXUHVLQFOXGLQJ
           D  7KH6SHFLDO5DSSRUWHXURQWKHVDOHDQGVH[XDOH[SORLWDWLRQRIFKLOGUHQLQFOXGLQJFKLOG
          SURVWLWXWLRQ FKLOG SRUQRJUDSK\ DQG RWKHU FKLOG VH[XDO DEXVH PDWHULDO 
            $+5&$GG 
           E  7KH 6SHFLDO 5DSSRUWHXU RQ WKH ULJKW RI HYHU\RQH WR WKH HQMR\PHQW RI WKH KLJKHVW
          DWWDLQDEOHVWDQGDUGRISK\VLFDODQGPHQWDOKHDOWK $+5&$GG 
           F  7KH 6SHFLDO 5DSSRUWHXU RQ WKH ULJKWV RI LQGLJHQRXV SHRSOHV 
            $+5&$GG 
           7KH&RPPLWWHHFRQVLGHUVLWSRVLWLYHWKDWWKH6WDWHSDUW\YRWHGLQIDYRXURIWKH*OREDO
          &RPSDFWIRU6DIH2UGHUO\DQG5HJXODU0LJUDWLRQDGRSWHGE\WKH*HQHUDO$VVHPEO\LQLWV
          UHVROXWLRQRI'HFHPEHUDQGUHFRPPHQGVWKDWWKH6WDWHSDUW\ZRUNWRZDUGV
          IXOO\LPSOHPHQWLQJWKH&RQYHQWLRQ



                                                                                                         *(
                                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 851 of 1770

                                                                                                                   &0:&*70&2


                7KH&RPPLWWHHZLVKHVWRKLJKOLJKWWKHHVWDEOLVKPHQWRIDQGWKHDFWLYLWLHVFDUULHGRXW
               E\DQXPEHURIFROOHJLDWHERGLHVVXFKDVFRXQFLOVZRUNLQJJURXSVDQGFRPPLWWHHVWKDWKDYH
               ZRUNHG LQ D FRRUGLQDWHG PDQQHU RQ SURJUDPPHV DQG SURMHFWV GHYRWHG WR PLJUDQWV DQG LW
               DFNQRZOHGJHV WKH 6WDWH SDUW\¶V HIIRUWV WR FRRUGLQDWH WKH DFWLYLWLHV RI DOO LWV LQVWLWXWLRQV WR
               FRPSO\ZLWKLWVREOLJDWLRQVXQGHUWKH&RQYHQWLRQ


       & 3ULQFLSDOVXEMHFWVRIFRQFHUQDQGUHFRPPHQGDWLRQV

           *HQHUDOPHDVXUHVRILPSOHPHQWDWLRQ DUWVDQG 

             /HJLVODWLRQDQGDSSOLFDWLRQ
                7KH&RPPLWWHHQRWHVZLWKDSSUHFLDWLRQWKHYDULRXVODZVSROLFLHVSURJUDPPHVDQG
               RWKHULQLWLDWLYHVLQWURGXFHGWRSURWHFWWKHULJKWVRIPLJUDQWZRUNHUVLQWKH6WDWHSDUW\DQGRI
               LWVFLWL]HQVDEURDGSDUWLFXODUO\VLQFHWKHDGRSWLRQRIWKHQHZ0LJUDWLRQ&RGH 'HFUHH1R
                ZKLFKHQWHUHGLQWRIRUFHRQ0D\7KH&RPPLWWHHLVKRZHYHUFRQFHUQHG
               DWWKHOHQJWK\LPSOHPHQWDWLRQRIWKH&RGHDQGLWVVHFRQGDU\OHJLVODWLRQ7KH&RPPLWWHHDOVR
               H[SUHVVHVLWVFRQFHUQDERXWWKHFRQWHQWRIDUWLFOHVDQGRIWKH&RGHZLWKUHJDUGWR
               YDULRXVULJKWVRIWKH&RQYHQWLRQDQGWKHSULQFLSOHRIQRQUHIRXOHPHQW
                7KH &RPPLWWHH UHFRPPHQGV WKDW WKH 6WDWH SDUW\ SXW LQWR SUDFWLFH
               VXSSOHPHQWDU\ UHJXODWLRQV WR HIIHFWLYHO\ LPSOHPHQW WKH 0LJUDWLRQ &RGH VXFK
               UHJXODWLRQV VKRXOG EH LQ OLQH ZLWK WKH &RQYHQWLRQ DQG WKH &RPPLWWHH¶V JHQHUDO
               FRPPHQWV:KHQDOOVXFKUHJXODWLRQVKDYHEHHQDGRSWHGWKH&RPPLWWHHUHFRPPHQGV
               WKDWWKH6WDWHSDUW\IROORZXSRQWKHLUDSSOLFDWLRQVRDVWRDOLJQZLWKWKH&RQYHQWLRQ
               DQ\ SURYLVLRQV WKDW PLJKW EH LQFRQVLVWHQW ZLWK LW ,W DOVR LQYLWHV WKH 6WDWH SDUW\ WR
               SURYLGHLQLWVWKLUGSHULRGLFUHSRUWPRUHLQIRUPDWLRQUHJDUGLQJWKHDSSOLFDWLRQRIWKH
               &RQYHQWLRQ DQG RI WKH &RPPLWWHH¶V JHQHUDO FRPPHQWV E\ GRPHVWLF FRXUWV 7KH
               &RPPLWWHHUHFRPPHQGVDPHQGLQJDUWLFOHVDQGRIWKH&RGHVRDVWRIXOO\
               JXDUDQWHHWKHULJKWWRQRQUHIRXOHPHQWDVZHOODVWKHSURKLELWLRQRIGHQLDORIHQWU\DW
               WKHERUGHURULQGLUHFWUHIRXOHPHQWLQDFFRUGDQFHZLWKSDUDJUDSKVDQGRIJHQHUDO
               FRPPHQW1R  RQWKHULJKWVRIPLJUDQWZRUNHUVLQDQLUUHJXODUVLWXDWLRQDQG
               PHPEHUVRIWKHLUIDPLOLHVDQGDUWLFOHRIWKH&RQYHQWLRQ

             5DWLILFDWLRQRIUHOHYDQWLQVWUXPHQWV
                7KH&RPPLWWHHQRWHVWKDWWKH6WDWHSDUW\KDVUDWLILHGDOPRVWDOOWKHPDMRUKXPDQULJKWV
               WUHDWLHV DV ZHOO DV D QXPEHU RI ,QWHUQDWLRQDO /DERXU 2UJDQL]DWLRQ ,/2  FRQYHQWLRQV
               1HYHUWKHOHVVWKH&RPPLWWHHQRWHVWKDWWKH6WDWHSDUW\KDVQRW\HWUDWLILHGWKH,QWHUQDWLRQDO
               &RQYHQWLRQ IRU WKH 3URWHFWLRQ RI $OO 3HUVRQV IURP (QIRUFHG 'LVDSSHDUDQFH WKH 6HFRQG
               2SWLRQDO3URWRFROWRWKH,QWHUQDWLRQDO&RYHQDQWRQ&LYLODQG3ROLWLFDO5LJKWVDLPLQJDWWKH
               DEROLWLRQ RI WKH GHDWK SHQDOW\ WKH 2SWLRQDO 3URWRFRO WR WKH ,QWHUQDWLRQDO &RYHQDQW RQ
               (FRQRPLF6RFLDODQG&XOWXUDO5LJKWVWKH2SWLRQDO3URWRFROWRWKH&RQYHQWLRQRQWKH5LJKWV
               RI3HUVRQVZLWK'LVDELOLWLHVWKH2SWLRQDO3URWRFROWRWKH&RQYHQWLRQRQWKH5LJKWVRIWKH
               &KLOGRQDFRPPXQLFDWLRQVSURFHGXUHWKH,/20LJUDQW:RUNHUV 6XSSOHPHQWDU\3URYLVLRQV 
               &RQYHQWLRQ 1R DQGWKH,/2'RPHVWLF:RUNHUV&RQYHQWLRQ 1R 
                7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\FRQVLGHUUDWLI\LQJRUDFFHGLQJ
               WRWKHDERYHLQVWUXPHQWVDVVRRQDVSRVVLEOH

             &RPSUHKHQVLYHSROLF\RQPLJUDWLRQ
                7KH&RPPLWWHHQRWHVWKHHIIRUWVPDGHE\WKH6WDWHSDUW\WRDGGUHVVYDULRXVPLJUDWLRQ
               UHODWHG LVVXHV +RZHYHU WKH &RPPLWWHH LV FRQFHUQHG WKDW WKH FRPSUHKHQVLYH SROLF\ RQ
               PLJUDWLRQKDVQRW\HWEHHQLPSOHPHQWHG:KLOHWKH&RPPLWWHHFRQVLGHUVWKHUHVWUXFWXULQJRI
               WKH6WDWHSDUW\¶VLQVWLWXWLRQVDVDSRVLWLYHVWHSWRZDUGVLPSURYLQJPDQDJHPHQWRIPLJUDWLRQ
               PDWWHUVLWLVQHYHUWKHOHVVFRQFHUQHGDERXWWKHWLPHWKDWWKLVLVWDNLQJDQGDERXWWKHIDFWWKDW
               WKHGHOD\LVKDYLQJDZHDNHQLQJHIIHFWRQLQVWLWXWLRQV
                7KH &RPPLWWHH UHFRPPHQGV WKDW WKH 6WDWH SDUW\ JLYHSULRULW\ WR LQVWLWXWLRQDO
               UHIRUP DQG DOORFDWH DGHTXDWH UHVRXUFHV WRZDUGV LPSOHPHQWLQJ WKH FRPSUHKHQVLYH


*(                                                                                                                    
                                                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 852 of 1770

&0:&*70&2


           SROLF\RQPLJUDWLRQLQOLQHZLWKWKH&RQYHQWLRQDQGWKH0LJUDWLRQ&RGHVZLIWO\DQG
           HIIHFWLYHO\LQUHVSHFWRIDOOWKHHQWLWLHVLQYROYHG,QDGGLWLRQWKH&RPPLWWHHUHFRPPHQGV
           WKDWWKH6WDWHSDUW\HPSKDVL]HWKHQHHGWRDGGUHVVJHQGHUUHODWHGLVVXHVDQGKXPDQ
           ULJKWVDSSURDFKHVLQDOOWKHLQVWLWXWLRQVWKDWGHDOZLWKPLJUDWLRQ7KH&RPPLWWHHDOVR
           UHFRPPHQGV WKDW WKH ILQDOL]HG YHUVLRQ RI WKH SROLF\ RQ PLJUDWLRQ EH ZLGHO\
           GLVVHPLQDWHGDPRQJ*XDWHPDODQVVRDVWRHQVXUHLWVHIIHFWLYHLPSOHPHQWDWLRQDQGWKDW
           LW LQYROYH FLYLO VRFLHW\ DQG FOHDUO\ GHILQH WKH UROHV RI HDFK LQVWLWXWLRQ WKDW GHDOV ZLWK
           PLJUDWLRQDWWKHQDWLRQDOGHSDUWPHQWDODQGORFDOOHYHOVPDNLQJVXUHWKDWWKHUHLVQR
           RYHUODS RI IXQFWLRQV DQG WKDW VHFXULW\ DJHQFLHV GR QRW WDNH RYHU IXQFWLRQV RI WKH
           0LJUDWLRQ ,QVWLWXWH 7KH &RPPLWWHH UHFRPPHQGV WKDW WKH 6WDWH SDUW\ WDNH WKH
           QHFHVVDU\ PHDVXUHV WR HQVXUH WKDW WKH FRPSUHKHQVLYH SROLF\ RQ PLJUDWLRQ WDNHV D
           KXPDQULJKWVDSSURDFK

         &RRUGLQDWLRQ
            7KH &RPPLWWHH QRWHV WKDW DFFRUGLQJ WR WKH 0LJUDWLRQ &RGH WKH QHZ 0LJUDWLRQ
           ,QVWLWXWHZLOOEHWKHKLJKHVWPLJUDWLRQDXWKRULW\LQWKH6WDWHSDUW\DQGZLOOKDYHEURDGSRZHUV
           WR PDQDJH PLJUDWLRQ LQ WKH 6WDWH SDUW\ ZKLOH KROGLQJ D IXQGDPHQWDO UROH LQ WKH
           LPSOHPHQWDWLRQRIWKH&RQYHQWLRQ
              7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
            D  7DNHWKHQHFHVVDU\PHDVXUHVWRHQVXUHWKDWWKH0LJUDWLRQ,QVWLWXWHLVSURYLGHG
           ZLWK WKH QHFHVVDU\ KXPDQ WHFKQLFDO DQG ILQDQFLDO UHVRXUFHV IRU LW WR EHDQ HIILFLHQW
           WUDQVSDUHQWHQWLW\ZLWKDKXPDQULJKWVSHUVSHFWLYHDQGIRULWWRKLUHKLJKO\TXDOLILHG
           VWDIIZKRKDYHUHFHLYHGKXPDQULJKWVWUDLQLQJDUHGHGLFDWHGWRSXEOLFVHUYLFHDQGDUH
           IDPLOLDUZLWKJHQGHUDQGFKLOGSURWHFWLRQLVVXHV
            E  $GRSW WKH QHFHVVDU\ GRPHVWLF OHJLVODWLRQ RQFH ILQDOL]HG LQ FRQQHFWLRQ ZLWK
           ZKLFKWKH&RPPLWWHHKLJKOLJKWVWKHLPSRUWDQFHIRUWKHQHZ0LJUDWLRQ,QVWLWXWHWRPRYH
           DZD\IURPSXEOLFVHFXULW\EDVHGDSSURDFKHVRUWKHFULPLQDOL]DWLRQRIPLJUDWLRQZKLOH
           SUHSDULQJWRPDQDJHLQGLYLGXDOPLJUDWLRQPDVVPLJUDWLRQDQGFRQWLQJHQFLHVEDVHGRQ
           WKHOHVVRQVOHDUQHGLQUHFHQWPRQWKV
            F  (QVXUH FROODERUDWLRQ DQG FRRSHUDWLRQ DPRQJ WKH LQVWLWXWLRQV WKDW GHDO ZLWK
           PLJUDWLRQDQGRSWLPL]HWKHZRUNRIHQWLWLHVVXFKDVWKH1DWLRQDO&RXQFLOIRU$VVLVWDQFH
           WR*XDWHPDODQ0LJUDQWVE\ERRVWLQJVXSSRUWIRUWKHLURIILFHVORFDWHGLQERUGHUDUHDV

         'DWDFROOHFWLRQ
            7KH &RPPLWWHH LV FRQFHUQHG DERXW WKH LQVXIILFLHQW GLVDJJUHJDWHG VWDWLVWLFV RQ
           PLJUDWLRQIORZVLQWRRXWRIDQGWKURXJKWKH6WDWHSDUW\LQSDUWLFXODURQPLJUDQWZRUNHUVDQG
           PHPEHUVRIWKHLUIDPLOLHVLQDQLUUHJXODUVLWXDWLRQDVZHOODVRWKHUPLJUDWLRQLVVXHVVXFKDV
           PLJUDQW ZRUNHUVLQGHWHQWLRQLQWKH6WDWHSDUW\ PLJUDQW ZRUNHUV ZKRDUHQDWLRQDOVRIWKH
           6WDWH SDUW\ DQG ZKR DUH LQ GHWHQWLRQ LQ WKH 6WDWH RI GHVWLQDWLRQ DQG WKH QXPEHU RI
           XQDFFRPSDQLHGPLJUDQWFKLOGUHQLQWKH6WDWHSDUW\
            7KH &RPPLWWHH UHFRPPHQGV WKDW LQ OLQH ZLWK WDUJHW  RI WKH 6XVWDLQDEOH
           'HYHORSPHQW*RDOVDQGIROORZLQJDQDSSURDFKEDVHGRQKXPDQULJKWVJHQGHUHTXDOLW\
           DQGQRQGLVFULPLQDWLRQWKH6WDWHSDUW\
            D  6WUHQJWKHQ WKH GDWD FROOHFWLRQ V\VWHP IRU DOO HQWLWLHV WKDW SURYLGH VHUYLFHV WR
           PLJUDQWZRUNHUVDQGPHPEHUVRIWKHLUIDPLOLHV
            E  &RQGXFWDV\VWHPDWLFDVVHVVPHQWRIWKHVLWXDWLRQRIPLJUDQWZRUNHUVLQDUHJXODU
           RULUUHJXODUVLWXDWLRQDQGUHSRUWWKHUHRQWRWKH&RPPLWWHHLQLWVQH[WSHULRGLFUHSRUW
            F  9HULI\ WKH LQIRUPDWLRQ RQ GHWDLQHG PLJUDQWV DQG RQ XQDFFRPSDQLHG PLJUDQW
           FKLOGUHQ DQG FRPSDUH WKLV LQIRUPDWLRQ ZLWK WKDW RI QHLJKERXULQJ FRXQWULHV DQG
           GHVWLQDWLRQFRXQWULHV 0H[LFRDQGWKH8QLWHG6WDWHV LQFRQQHFWLRQZLWKZKLFKLWDOVR
           UHFRPPHQGVWKDWWKH6WDWHSDUW\WDNHVWHSVWRHQVXUHWKDWPHDVXUHVZLOOEHWDNHQIRU
           WKH LPPHGLDWH DVVLVWDQFH DQG SURWHFWLRQ RI WKRVH JURXSV RI PLJUDQW ZRUNHUV DQG
           PHPEHUVRIWKHLUIDPLOLHV



                                                                                                              *(
                                                                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 853 of 1770

                                                                                                                   &0:&*70&2


             7UDLQLQJRQDQGGLVVHPLQDWLRQRIWKH&RQYHQWLRQ
                7KH &RPPLWWHH WDNHV QRWH RI WKH PHDVXUHV DGRSWHG E\ YDULRXV *RYHUQPHQW
               LQVWLWXWLRQVWRGLVVHPLQDWHWKH&RQYHQWLRQDQGWRWUDLQVRPHVWDIIZKRDUHUHVSRQVLEOHIRU
               SURWHFWLQJPLJUDQWZRUNHUV¶ULJKWV+RZHYHUWKH&RPPLWWHHLVFRQFHUQHGWKDWWKHUHLVVWLOO
               QR FRQWLQXRXV WUDLQLQJ RQ WKH &RQYHQWLRQ DQG WKDW HIIRUWV WR SURYLGH WUDLQLQJ RQ WKH
               &RQYHQWLRQWRDOOUHOHYDQWVWDNHKROGHUVUHPDLQLQVXIILFLHQW
                7KH &RPPLWWHH UHLWHUDWHV LWV SUHYLRXV UHFRPPHQGDWLRQ &0:&*70&2
               SDUD WKDWWKH6WDWHSDUW\
                D  ,PSURYH DQG H[SDQG HGXFDWLRQ DQG WUDLQLQJ SURJUDPPHV RQ WKH ULJKWV
               HQVKULQHGLQWKH&RQYHQWLRQDQGUHODWHGGRPHVWLFOHJLVODWLRQZLWKDYLHZWRHVWDEOLVKLQJ
               WKHP DV RQJRLQJ SURJUDPPHV WKDW DGRSW D JHQGHU SHUVSHFWLYH VXFK SURJUDPPHV
               VKRXOG WDUJHW DOO SXEOLF LQVWLWXWLRQV IRU DZDUHQHVVUDLVLQJ SXUSRVHV DQG VKRXOG EH
               FRPSXOVRU\ IRU VWDII DW LQVWLWXWLRQV UHVSRQVLEOH IRU PDWWHUV UHODWLQJ WR PLJUDWLRQ
               LQFOXGLQJ ODZ HQIRUFHPHQW DQG ERUGHU DXWKRULWLHV MXGJHV SURVHFXWRUV DQG ORFDO
               DXWKRULWLHV
                E  8VHHIIHFWLYHPHFKDQLVPVWRHYDOXDWHWKHLPSDFWRIVXFKWUDLQLQJIRULQVWDQFH
               KRZPDQ\WULEXQDOVDSSO\WKH&RQYHQWLRQLQFDVHVLQYROYLQJPLJUDQWVDQGKRZPDQ\
               FHQWUHV IRU PLQRUV KDYH WDNHQ DFWLRQ LQ IROORZXS WR WKH UHFRPPHQGDWLRQV RI MRLQW
               JHQHUDOFRPPHQWV1RVDQG  RIWKH&RPPLWWHHRQWKH3URWHFWLRQRIWKH5LJKWV
               RI$OO0LJUDQW:RUNHUVDQG0HPEHUVRI7KHLU)DPLOLHVDQG1RVDQG  RI
               WKH&RPPLWWHHRQWKH5LJKWVRIWKH&KLOGRQWKHKXPDQULJKWVRIFKLOGUHQLQWKHFRQWH[W
               RILQWHUQDWLRQDOPLJUDWLRQLQFRXQWULHVRIRULJLQWUDQVLWGHVWLQDWLRQDQGUHWXUQ
                F  7RLQFUHDVHLWVFRRSHUDWLRQZLWKXQLYHUVLWLHVFLYLOVRFLHW\RUJDQL]DWLRQVDQGWKH
               PHGLD WR GLVVHPLQDWH LQIRUPDWLRQ DERXW WKH &RQYHQWLRQ DQG HQFRXUDJH PLJUDQW
               ZRUNHUVDQG PHPEHUVRIWKHLUIDPLOLHVWRGHPDQGUHVSHFWIRUWKHLUULJKWVXQGHUWKH
               &RQYHQWLRQ

             3DUWLFLSDWLRQRIFLYLOVRFLHW\
                7KH&RPPLWWHHQRWHVWKDWWKH0LJUDWLRQ&RGHFRQWDLQVDSURYLVLRQRQFRRSHUDWLRQ
               DVVLVWDQFHDQGMRLQWDFWLYLWLHVLQYROYLQJFLYLOVRFLHW\+RZHYHUWKH&RPPLWWHHKDVUHFHLYHG
               LQIRUPDWLRQDERXWDSURSRVDOIRUOHJDOUHIRUPWKDWFRXOGOLPLWWKHDXWRQRP\DQGIXQFWLRQDOLW\
               RIWKHZRUNRIFLYLOVRFLHW\RUJDQL]DWLRQVLQFOXGLQJWKRVHZRUNLQJIRUWKHULJKWVRIPLJUDQW
               ZRUNHUV
                7KH &RPPLWWHH HQFRXUDJHV WKH 6WDWH SDUW\ WR HQVXUH WKH FRQWLQXHG EURDG
               SDUWLFLSDWLRQRI*XDWHPDODQPLJUDQWV¶RUJDQL]DWLRQVDEURDGQRWDEO\LQ&DQDGDWKH
               8QLWHG6WDWHVDQG0H[LFRWKHKXPDQULJKWVRUJDQL]DWLRQVRIPLJUDQWVLQ*XDWHPDOD
               DQGRUJDQL]DWLRQVDQGFRPPLWWHHVRIIDPLO\PHPEHUVRIPLJUDQWVIURPRWKHUFRXQWULHV
               LQ&HQWUDO$PHULFD7KH&RPPLWWHHDOVRUHFRPPHQGVWKDWDQ\QHZVWDQGDUGVEHLVVXHG
               LQ FRPSOLDQFH ZLWK WKH &RQYHQWLRQ ZLWKRXW HURGLQJ DFTXLUHG ULJKWV DQG ZLWKRXW
               OLPLWLQJ WKH IXQFWLRQDOLW\ RI WKH ZRUN RI FLYLO VRFLHW\ RUJDQL]DWLRQV WKDW SURPRWH WKH
               ULJKWVRIPLJUDQWZRUNHUVDQGPHPEHUVRIWKHLUIDPLOLHV

           *HQHUDOSULQFLSOHV DUWVDQG 

             1RQGLVFULPLQDWLRQ
                7KH&RPPLWWHHQRWHVWKDWWKH6WDWHSDUW\¶VFRQVWLWXWLRQDODQGOHJLVODWLYHIUDPHZRUN
               LQFOXGHVSURYLVLRQVWRFRPEDWGLVFULPLQDWLRQDQG[HQRSKRELDDQGUHFRJQL]HVWKHHTXDOULJKWV
               DQG GLJQLW\ RI DOO LQGLYLGXDOV LQ WKH WHUULWRU\ RI WKH 6WDWH SDUW\ ZKHWKHU RU QRW WKH\ DUH
               QDWLRQDOV+RZHYHUWKH&RPPLWWHHLVFRQFHUQHGDERXWWKHIROORZLQJ
                D  'LVFULPLQDWRU\ DWWLWXGHV RQ WKH SDUW RI VRPH SXEOLF RIILFLDOV WKH PLVWUHDWPHQW RI
               ZRPHQDQGOHVELDQJD\ELVH[XDOWUDQVJHQGHUDQGLQWHUVH[SHUVRQVDVZHOODV[HQRSKRELF
               UHVSRQVHVLQERUGHUDUHDVRI*XDWHPDOD
                E  7KH PDUJLQDOLW\ DQG SRYHUW\ IDFHG E\ LQGLJHQRXV SHRSOHV DQG SHDVDQWIDUPHU
               FRPPXQLWLHVLQWKH6WDWHSDUW\ZKREHFDXVHRIWKHLUVLWXDWLRQDUHIUHTXHQWO\VXEMHFWHGWR


*(                                                                                                                    
                                                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 854 of 1770

&0:&*70&2


            HYLFWLRQVDQGGLVSODFHPHQWIURPWKHLUDQFHVWUDOODQGVRUWKHSODFHVZKHUHWKH\KDYHOLYHGDQG
            ZRUNHGIRU\HDUVDQGPDQ\RIZKRPKDYHEHHQIRUFHGWRPLJUDWHWRRWKHUFRXQWULHV
               7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
             D  )XUWKHUSURPRWHWKHKRVSLWDOLW\DQGVROLGDULW\IRUZKLFK*XDWHPDODQVDUHZHOO
            NQRZQDQGDGYRFDWHLQPLJUDQWKRVWFRPPXQLWLHVDFXOWXUHRISHDFHDQGGLDORJXHLQ
            RWKHUZRUGVWKHSHDFHIXOUHVROXWLRQRIFRQIOLFWVDQGWKHDSSUHFLDWLRQRIGLYHUVLW\LQ
            RUGHUWRPHHWWKHFKDOOHQJHVRIPLJUDWLRQDQGWKHPDVVPRYHPHQWRISHUVRQV
             E  *LYH ORFDO JRYHUQPHQWV WKH VXSSRUW WKH\ QHHG WR PDQDJH PLJUDWLRQ LQ WKHLU
            GLVWULFWVZLWKRXWUHVRUWLQJWRWKHXVHRIODZHQIRUFHPHQW
             F  $GRSW VSHFLILF OHJLVODWLRQ FODVVLI\LQJ DV D SXQLVKDEOH DFW WKH YDULRXV IRUPV RI
            GLVFULPLQDWLRQLQDFFRUGDQFHZLWKDUWLFOHRIWKH&RQYHQWLRQDQGWRDPHQGQDWLRQDO
            OHJLVODWLRQZKHUHQHFHVVDU\WREULQJLWLQWROLQHZLWKWKH&RQYHQWLRQ
             G  )RFXVRQFRPEDWLQJVRFLDOVWLJPDWL]DWLRQDQGVDQFWLRQ DOOIRUPVRIDJJUHVVLRQ
            DQGYLROHQFHDJDLQVWPLJUDQWVZLWKSDUWLFXODUHPSKDVLVRQSURWHFWLQJZRPHQOHVELDQ
            JD\ELVH[XDOWUDQVJHQGHUDQGLQWHUVH[SHUVRQVDQGFKLOGUHQYLFWLPVRIDVVDXOWDQG
            GHYHORS FDPSDLJQV DJDLQVW PDFKLVPR DQG KRPRSKRELD DQG SURPRWH VRFLDO LQFOXVLRQ
            DQGUHVSHFWIRUGLYHUVLW\
             H  7DNH XUJHQW PHDVXUHV WR SURWHFW LQGLJHQRXV FRPPXQLWLHV WKDW DUH IRUFHG WR
            PLJUDWHDQGJUDQWWKHPDFFHVVWREDVLFVHUYLFHVDJRRGHGXFDWLRQDQGKHDOWKFDUH
            I   ,QWURGXFH D VSHFLDO SURJUDPPH WR SURYLGH PLJUDWLRQ JXLGDQFH WR LQGLJHQRXV
            FRPPXQLWLHVZLWKWKHLUYROXQWDU\FRQVHQWVRWKDWWKH\DUHIDPLOLDUZLWKWKHLUULJKWV
            DQGREOLJDWLRQVLQWKHLURZQODQJXDJHDQGDUH PDGHDZDUHRIWKHVXSSRUWWKDWWKHLU
            FRXQWU\FDQRIIHUWKHPDVPLJUDQWVRXWVLGH*XDWHPDOD

        +XPDQULJKWVRIDOOPLJUDQWZRUNHUVDQGPHPEHUVRIWKHLUIDPLOLHV DUWV± 

          3URWHFWLRQIURPYLROHQFHSK\VLFDOLQMXU\WKUHDWVDQGLQWLPLGDWLRQ
             7KH&RPPLWWHHQRWHVZLWKFRQFHUQUHSRUWVWKDW*XDWHPDODQPLJUDQWZRUNHUVDQGRU
            PHPEHUVRIWKHLUIDPLOLHVWUDYHOOLQJDORQJWKHPLJUDWRU\URXWHWRZDUGVWKHQRUWKKDYHEHHQ
            WKHYLFWLPVDWWKH KDQGVRIRUJDQL]HGFULPHJURXSV JDQJV PDUDV DQGHYHQVRPHSROLFH
            RIILFHUV LPPLJUDWLRQ RIILFHUV DQG RWKHU FLYLO VHUYDQWV RI FULPHV LQFOXGLQJ NLGQDSSLQJ
            H[WRUWLRQUREEHU\IRUFHGUHFUXLWPHQWVH[XDODEXVHSK\VLFDOYLROHQFHDQGRWKHUIRUPVRILOO
            WUHDWPHQW 7KH &RPPLWWHH LV DOVR FRQFHUQHG DERXW WKH ODFN RI LQIRUPDWLRQ IURP WKH 6WDWH
            SDUW\RQWKHLQFLGHQWVLQTXHVWLRQDQGWKHODFNRIHIIHFWLYHPHFKDQLVPVIRUILOLQJFRPSODLQWV
            VXSSRUWLQJ YLFWLPV DQG IDFLOLWDWLQJ DFFHVV WR MXVWLFH DQG RWKHU IRUPV RI UHSDUDWLRQ 7KH
            &RPPLWWHHQRWHVZLWKFRQFHUQWKHLQIRUPDWLRQLWKDVUHFHLYHGRQDFWVRIH[WRUWLRQFDUULHGRXW
            E\RIILFHUVRIWKH1DWLRQDO&LYLO3ROLFHGXULQJLPPLJUDWLRQFRQWUROVDQGSURFHHGLQJVDFWV
            WKDWKDYHLQWHQVLILHGZLWKWKHGHWHQWLRQRIEXVHVWUDQVSRUWLQJPLJUDQWZRUNHUVLQERUGHUDUHDV
            VXFKDV6DQ0DUFRV+XHKXHWHQDQJR(O4XLFKp3HWpQ&KLTXLPXODDQG-XWLDSD,WLVDOVR
            FRQFHUQHGDERXWWKHYXOQHUDELOLW\RIWKHSHUVRQDOGDWDRIPLJUDQWZRUNHUVDQGWKHLUIDPLOLHV
            ZKHQWKH\VHHNVRFLDOVHUYLFHVIURPLQVWLWXWLRQV
               7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
             D  6WUHQJWKHQ PHFKDQLVPV IRU SURWHFWLQJ PLJUDQWV ZKR IDOO YLFWLP WR FULPHV RU
            DEXVHFRPPLWWHGE\RUJDQL]HGFULPHJURXSVRUDXWKRULWLHVDORQJWKHPLJUDWRU\URXWH
            WRZDUGV WKH QRUWK SDUWLFXODUO\ LQ 0H[LFR LQFOXGLQJ WKH VSHFLILF PHDVXUHV WDNHQ WR
            HQVXUHPLJUDQWZRUNHUV¶DFFHVVWRMXVWLFHVXFKDVIDFLOLWDWLQJWKHILOLQJRIFRPSODLQWV
            GXH SURFHVV WKH SURWHFWLRQ RI ZLWQHVVHV DQG FRPSUHKHQVLYH UHSDUDWLRQ RI WKH ULJKWV
            FRQFHUQHG
             E  6LJQSDUWQHUVKLSDJUHHPHQWVLQYROYLQJWKHMXGLFLDODXWKRULWLHVRI*XDWHPDODDQG
            0H[LFR
             F  (VWDEOLVK D SURWRFRO RI FRRSHUDWLRQ RQ OHJDO DLG IRU YLFWLPV DQG PDLQWDLQ DQ
            RQJRLQJGLDORJXHZLWKWKH1DWLRQDO+XPDQ5LJKWV&RPPLVVLRQRI0H[LFR



                                                                                                            *(
                                                                                                          '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 855 of 1770

                                                                                                            &0:&*70&2


                G  7DNHPHDVXUHVWRHQVXUHWKDWWKHXVHRIIRUFHLQPLJUDWLRQRSHUDWLRQVLVJRYHUQHG
               E\WKHSULQFLSOHVRIOHJDOLW\DEVROXWHQHFHVVLW\DQGSURSRUWLRQDOLW\DQGWKDWLWKDVD
               OHJLWLPDWHDLP
                H  7DNH PHDVXUHV WR LQYHVWLJDWH SURVHFXWH DQG SXQLVK DGPLQLVWUDWLYHO\ DQG
               FULPLQDOO\ FDVHV LQYROYLQJ H[WRUWLRQ DQG RWKHU RIIHQFHV FRPPLWWHG E\ RIILFHUV RI WKH
               1DWLRQDO&LYLO3ROLFHDJDLQVWPLJUDQWZRUNHUV
               I    7DNHPHDVXUHVWRHVWDEOLVK³ILUHZDOOV´ SURWHFWLRQRISHUVRQDOLQIRUPDWLRQDQG
               GDWD EHWZHHQPLJUDWLRQFRQWURODXWKRULWLHVDQGSXEOLFLQVWLWXWLRQVVXFKDVWKHSROLFH
               DQGWKHDXWKRULWLHVUHVSRQVLEOHIRUDGPLQLVWHULQJMXVWLFHKHDOWKFDUHDQGHGXFDWLRQIRU
               DOOPLJUDQWZRUNHUVDQGPHPEHUVRIWKHLUIDPLOLHVUHJDUGOHVVRIWKHLUPLJUDWLRQVWDWXV
                7KH &RPPLWWHH WDNHV QRWH RI WKH LQLWLDWLYHV LQWURGXFHG WR VXSSRUW IDPLOLHV DQG WKH
               PHFKDQLVPV FUHDWHG LQ UHVSHFW RI WKH VHDUFK RI PLVVLQJ RU GLVDSSHDUHG PLJUDQWV DQG
               UHFRJQL]HVWKHHIIRUWVPDGHWRWKDWHQGE\WKH6WDWHSDUW\LQFOXGLQJLQFRUSVHLGHQWLILFDWLRQ
               UHFRUGNHHSLQJ IRUHQVLF DQDO\VLV DQG WKH FROODERUDWLRQ HVWDEOLVKHG ZLWK RWKHU 6WDWHV 7KH
               &RPPLWWHH H[SUHVVHV LWV FRQFHUQ DERXW WKH DFWLYLWLHV RI RUJDQL]HG FULPH JURXSV DQG WKH
               SRVVLEOH LQYROYHPHQW RI SXEOLF RIILFLDOV LQ WKHVH GLVDSSHDUDQFHV WKURXJK FRPSOLFLW\ RU
               DFTXLHVFHQFH
                  7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
                D  0DNHHYHU\HIIRUWWRVHDUFKIRUOLYLQJPLJUDQWVZKRDUHPLVVLQJRUKDYHEHHQ
               GLVDSSHDUHG
                E  6WUHQJWKHQ WKH IOH[LEOH PHFKDQLVP IRU FRQWDFWLQJ VHDUFKLQJ IRU DQG QRWLI\LQJ
               WKHIDPLO\PHPEHUVRIPLVVLQJGHFHDVHGDQGRUPXUGHUHGPLJUDQWVWKURXJKDVLQJOH
               SURFHGXUH WKDW IDFLOLWDWHV WKH UHSRUWLQJ RI FDVHV DQG IRU UHSDWULDWLQJ DQG UHWXUQLQJ
               WKHLUUHPDLQVZKHQQHFHVVDU\
                F  8SKROGWKHULJKWVRIWKHIDPLOLHVRIGLVDSSHDUHGPLJUDQWYLFWLPVWRMXVWLFHDQGWR
               WKH WUXWK DERXW WKH IDWH RI WKHLU UHODWLYHV DQG WR FRPSUHKHQVLYH DSSURSULDWH DQG
               HIIHFWLYHUHSDUDWLRQ

             %RUGHUPDQDJHPHQWDQGPLJUDQWVLQWUDQVLW
                7KH &RPPLWWHH WDNHV QRWH RI WKH 6WDWH SDUW\¶V HIIRUWV WR IDFLOLWDWH WKH WUDQVLW RI
               PLJUDQWV WKURXJK LWV WHUULWRU\ DQG DFNQRZOHGJHV WKDW WKRVH ZKR SDVV WKURXJK LWV WHUULWRU\
               DORQJWKHPLJUDWRU\URXWHWRZDUGVWKHQRUWKDUHQRWLVRODWHGRUSXQLVKHG7KH&RPPLWWHHLV
               FRQFHUQHGDWWKHVORZUHVSRQVHIURPWKH6WDWHSDUW\¶VDXWKRULWLHVWRWKHILUVW³PLJUDQWFDUDYDQ´
               LQ2FWREHUDQGDWWKHODFNRIDSHUPDQHQWVWUDWHJ\WRGHDOZLWKWKHPDVVPRYHPHQWV
               WKDWKDYHFRQWLQXHGVLQFHWKHQ7KH&RPPLWWHHWDNHVQRWHRIWKHPHPRUDQGXPRIFRRSHUDWLRQ
               RQERUGHUVHFXULW\VLJQHGRQ0DUFKE\*XDWHPDODWKH8QLWHG6WDWHV(O6DOYDGRU
               DQG +RQGXUDV 7KH &RPPLWWHH H[SUHVVHV LWV FRQFHUQ DERXW WKH IDFW WKDW WKH ELODWHUDO DQG
               PXOWLODWHUDODJUHHPHQWVRQERUGHUVHFXULW\DQGLPPLJUDWLRQFRQWUROWKDWKDYHEHHQVLJQHG
               ZLWK FRXQWULHV LQ WKH UHJLRQ PD\ EH FRQWUDU\ WR WKH &RQYHQWLRQ DQG RWKHU LQVWUXPHQWV RI
               LQWHUQDWLRQDOKXPDQULJKWVODZ
                ,QOLQHZLWKWKH5HFRPPHQGHG3ULQFLSOHVDQG*XLGHOLQHVRQ+XPDQ5LJKWVDW
               ,QWHUQDWLRQDO %RUGHUV RI WKH 2IILFH RI WKH 8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU IRU
               +XPDQ5LJKWVWKH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
                D  5HVSHFWWKHKXPDQULJKWVRIPLJUDQWVDORQJWKHHQWLUHPLJUDWLRQURXWHDQGDW
               ERUGHUFURVVLQJV
                E  (QVXUHWKDWERUGHUPDQDJHPHQWLQFOXGHVWKHGHYHORSPHQWDQGRYHUVLJKWRIMRLQW
               SODQVZLWKQHLJKERXULQJFRXQWULHVHVSHFLDOO\0H[LFRIRUWKHVDIHDQGRUGHUO\SDVVDJH
               RIPLJUDQWFDUDYDQV
                F  &RPEDWDOOIRUPVRIYLROHQFHDQGHQIRUFHWKHSULQFLSOHRIQRQUHIRXOHPHQWDQG
               WKHSURKLELWLRQRIDUELWUDU\DQGFROOHFWLYHH[SXOVLRQVRIPLJUDQWV
                G  )LQDOL]HDQGH[HFXWHWKHVWUDWHJ\WRGHDOZLWKPDVVPRYHPHQWVRISHRSOHZLWK
               WKH SDUWLFLSDWLRQ RI ORFDO JRYHUQPHQWV FLYLO VRFLHW\ KXPDQ ULJKWV GHIHQGHUV DQG
               FRQVXODWHVLQWKHFRXQWULHVRIRULJLQRISHRSOHZKRWUDYHOLQPLJUDQWFDUDYDQV

*(                                                                                                             
                                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 856 of 1770

&0:&*70&2


            H  7DNH WKH QHFHVVDU\ PHDVXUHV WR HQVXUH WKDW DQ\ ELODWHUDO DQG PXOWLODWHUDO
           DJUHHPHQW RQ PLJUDWLRQ DV ZHOO DV LWV LPSOHPHQWDWLRQ LV LQ FRQIRUPLW\ ZLWK WKH
           &RQYHQWLRQ DQG LQ SDUWLFXODU WKDW VXFK DJUHHPHQW GRHV QRW LQYROYH WKH UHWXUQ
           H[SXOVLRQ RU GHSRUWDWLRQ RI PLJUDQW ZRUNHUV WR WKHLU FRXQWULHV RI RULJLQ RU WR WKLUG
           FRXQWULHV ZKHUH WKHLU ULJKW WR OLIH RU SK\VLFDO LQWHJULW\ PD\ EH YLRODWHG ZKHUH WKH
           SULQFLSOH RI QRQUHIRXOHPHQW LV QRW UHVSHFWHG RU ZKHUH WRUWXUH DQG RWKHU FUXHO
           LQKXPDQRUGHJUDGLQJWUHDWPHQWLVQRWSURKLELWHG

         /DERXUH[SORLWDWLRQDQGRWKHUIRUPVRILOOWUHDWPHQW
            7KH &RPPLWWHH WDNHV QRWH RI WKH 6WDWH SDUW\¶V HIIRUWV WR SUHYHQW IRUFHG ODERXU LQ
           SDUWLFXODU WKURXJK LQVSHFWLRQV FDUULHG RXW E\ WKH 0LQLVWU\ RI /DERXU DQG 6RFLDO :HOIDUH
           +RZHYHU LW QRWHV ZLWK FRQFHUQ DOOHJDWLRQV WKDW PLJUDQW ZRUNHUV HVSHFLDOO\ WKRVH LQ DQ
           LUUHJXODU VLWXDWLRQ ZRUNLQJ LQ WKH 6WDWH SDUW\ DUH RIWHQ VXEMHFWHG WR ODERXU H[SORLWDWLRQ
           LQFOXGLQJIRUFHGODERXU
            7DNLQJLQWRDFFRXQWLWVJHQHUDOFRPPHQW1RWKH&RPPLWWHHUHFRPPHQGVWKDW
           WKH6WDWHSDUW\LQOLQHZLWKWKH6XVWDLQDEOH'HYHORSPHQW*RDOV WDUJHWVDQG 
           LQFUHDVHODERXULQVSHFWLRQVDQGSURVHFXWHSXQLVKDQGVDQFWLRQDOOSHUVRQVRUJURXSV
           WKDWH[SORLWGRFXPHQWHGRUXQGRFXPHQWHGPLJUDQWZRUNHUVLQFOXGLQJFKLOGPLJUDQW
           ZRUNHUVRUVXEMHFWWKHPWRIRUFHGODERXURUDEXVH
            7KH &RPPLWWHH ZHOFRPHV WKH SURYLVLRQ RI GDWD RQ UHPLWWDQFHV IURP *XDWHPDODQ
           PLJUDQWZRUNHUVDEURDGDQGQRWHVWKHHFRQRPLFVWUDWHJLHVWKDWDUHEHLQJGHYHORSHGWRSURWHFW
           PLJUDQWZRUNHUV¶UHVRXUFHVDQGHQVXUHWKHIUHHIORZRIWKHLUKRXVHKROGLQFRPH1HYHUWKHOHVV
           LWFRQVLGHUVWKDWWKHUHLVQRFRPSUHKHQVLYHDSSURDFKWRSURWHFWLQJWKHLQWHUHVWVRIPLJUDQWV
           DQGVHHNLQJRSSRUWXQLWLHVLQWKHPDQDJHPHQWRIUHPLWWDQFHV
            %HDULQJLQPLQGWKHYDVWQXPEHURIUHPLWWDQFHVWKDW*XDWHPDODUHFHLYHVDQGWKH
           VLJQLILFDQW LQFUHDVH LQ WKDW QXPEHU LQ UHFHQW \HDUV WKH &RPPLWWHH UHFRPPHQGV
           HVWDEOLVKLQJUHJXODWLRQVRQWKHWUDQVIHURIUHVRXUFHVWR*XDWHPDODDQGHQVXULQJWKDW
           UDWHVDUHUHDVRQDEOHDQGFRQGLWLRQVVDIH,WDOVRUHFRPPHQGVDGRSWLQJDSXEOLFSROLF\
           WR FKDQQHO UHPLWWDQFHV WRZDUGV LPSURYLQJ SHRSOH¶V TXDOLW\ RI OLIH ZHOOEHLQJ DQG
           HGXFDWLRQDQGWRZDUGVSURGXFWLYHHQWHUSULVHVZKLOHHQVXULQJWKDWWKHVHUHVRXUFHVGR
           QRW IDOO LQWR WKH KDQGV RI FULPLQDO RUJDQL]DWLRQV DQG WKHLU DFFRPSOLFHV E\ PHDQV RI
           H[WRUWLRQEODFNPDLORUPLJUDQWVPXJJOLQJWUDIILFNLQJ

         'XHSURFHVVGHWHQWLRQDQGHTXDOLW\EHIRUHWKHFRXUWV
            7KH&RPPLWWHHLVFRQFHUQHGDWPLJUDQWV¶ODFNRIDFFHVVWRMXVWLFHOLPLWDWLRQVRQWKH
           DELOLW\RIPLJUDQWVLQWUDQVLWWRILOHFRPSODLQWVWKHIHDUWKDWPLJUDQWVKDYHRIEHLQJDUUHVWHG
           LIWKH\EULQJDQDFWLRQEHIRUHWKHFRXUWVEHFDXVHWKH\DUHLQDQLUUHJXODUVLWXDWLRQDQGWKH
           MXVWLFH DXWKRULWLHV¶ ODFN RI NQRZOHGJH RI PLJUDWLRQ UHJXODWLRQV WKH &RQYHQWLRQ DQG WKH
           PDQQHULQZKLFKLWVKRXOGEHDSSOLHGLQWKHKDQGOLQJRIFDVHVLQFRXUW
            7KH &RPPLWWHH UHFRPPHQGV FUHDWLQJ SURVHFXWRU¶V RIILFHV WKDW VSHFLDOL]H LQ
           FULPHVDJDLQVWPLJUDQWVDQGVXJJHVWVHVWDEOLVKLQJVLPSOLILHGSURFHVVHVIRUUHJLVWHULQJ
           FRPSODLQWV DQG FROOHFWLQJ WHVWLPRQLHV IURP PLJUDQWV VR WKDW LQYHVWLJDWLRQV FDQ EH
           ODXQFKHGDJDLQVWFULPLQDORUJDQL]DWLRQVWKDWSUH\RQPLJUDQWVWKURXJKYDULRXVIRUPV
           RIH[WRUWLRQH[SORLWDWLRQDQGYLRODWLRQRIWKHLUULJKWV,WDOVRUHFRPPHQGVWKDWMXVWLFH
           EHVHUYHGUHJDUGOHVVRIZKHWKHUDPLJUDQWKDVOHIWWKHWHUULWRU\RI*XDWHPDODDQGWKDW
           MXVWLFHEHGHPDQGHGIRU*XDWHPDODQVDEURDGZKRKDYHEHHQYLFWLPVRIVXFKFULPHV

         'HSULYDWLRQRIOLEHUW\DQGFRQGLWLRQVRIGHWHQWLRQ
            7KH&RPPLWWHHLVFRQFHUQHGDWWKHODFNRIGHWDLOHGVWDWLVWLFDOLQIRUPDWLRQRQYDULRXV
           PDWWHUVWKDWKDYHEHHQSXWWRWKH6WDWHSDUW\SUHYLRXVO\UHODWLQJWRWKHGHWHQWLRQRIPLJUDQWV
           LQFOXGLQJ PLJUDQW ZRUNHUV LQ *XDWHPDOD DQG DW WKH LQIRUPDWLRQ UHFHLYHG UHJDUGLQJ WKH
           DGPLQLVWUDWLYHGHWHQWLRQRIPLJUDQWVSULRUWRH[SXOVLRQLQFOXGLQJLQDLUSRUWV
            7KH &RPPLWWHH UHFRPPHQGV SKDVLQJ RXW DOO PLJUDWLRQUHODWHG PHDVXUHV RI
           GHSULYDWLRQRIOLEHUW\DQGPDNLQJDQ\GHSULYDWLRQRIOLEHUW\DEVROXWHO\SURKLELWHGIRU
           FKLOGUHQDQGDGROHVFHQWV7KH&RPPLWWHHDOVRUHFRPPHQGVWKDWWKH6WDWHSDUW\DSSO\


                                                                                                              *(
                                                                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 857 of 1770

                                                                                                               &0:&*70&2


               DOWHUQDWLYHPHDVXUHVIRUXQDFFRPSDQLHGPLQRUVDQGWKDWLWSODFHWKHPLQFDUHFHQWUHV
               UXQE\SHUVRQQHOVSHFLDOL]LQJLQFKLOGUHQLQOLQHZLWKMRLQWJHQHUDOFRPPHQWV1RV
               DQG  RIWKH&RPPLWWHHRQWKH3URWHFWLRQRIWKH5LJKWVRI$OO0LJUDQW:RUNHUV
               DQG 0HPEHUV RI 7KHLU )DPLOLHV DQG 1RV  DQG   RIWKH &RPPLWWHH RQ WKH
               5LJKWVRIWKH&KLOG

             &RQVXODUDVVLVWDQFH
                7KH&RPPLWWHHWDNHVQRWHRIWKHSURJUHVVPDGHE\WKH6WDWHSDUW\LQLPSURYLQJDQG
               H[SDQGLQJWKHFRQVXODUVHUYLFHVDYDLODEOHWR*XDWHPDODQPLJUDQWZRUNHUVDQGPHPEHUVRI
               WKHLUIDPLOLHVLQFOXGLQJWKURXJKLWVHPEDVVLHVZLWKFRQVXODUVHFWLRQVFRQVXODWHVDQG
               KRQRUDU\FRQVXODWHV7KH&RPPLWWHHDOVRDSSUHFLDWHVWKHXVHRIPRELOHFRQVXODWHVWREULQJ
               VHUYLFHVFORVHUWRFLWL]HQVDQGWKHFRRSHUDWLRQZLWKRWKHU6WDWHVWRJUDQWDFFHVVWRFRQVXODU
               DVVLVWDQFHLQPLVVLRQVLQRWKHUFRXQWULHVZKHUHLWLVQRWSRVVLEOHWRVHWXSD*XDWHPDODQRIILFH
               +RZHYHULWFRQVLGHUVWKDWWKHUHLVDODFNRIFLYLOVRFLHW\LQYROYHPHQW
                  7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
                D  &RQWLQXH EXLOGLQJ WKH FDSDFLW\ RI LWV FRQVXODWHV DQG HPEDVVLHV WR SURYLGH
               DGYLVRU\VHUYLFHVOHJDODVVLVWDQFHDQGSURWHFWLRQWR*XDWHPDODQPLJUDQWZRUNHUVDQG
               PHPEHUV RI WKHLU IDPLOLHV ZKR OLYH DEURDG DQG LPSOHPHQW WKH 3URWRFRO IRU 5LJKWV
               %DVHG&RQVXODU$VVLVWDQFHLQWKHSURYLVLRQRIDOOFRQVXODUVHUYLFHV
                E  ,QYROYH FLYLO VRFLHW\ RUJDQL]DWLRQV DVVRFLDWLRQV YROXQWHHU RUJDQL]DWLRQV DQG
               FKXUFKHV LQ WKH PDQDJHPHQW DQG FDUH RI PLJUDQWV LQ FRXQWULHV RI ERWK RULJLQ DQG
               GHVWLQDWLRQLQRUGHUWRHQMR\WKHVXSSRUWDQGVROLGDULW\RILWVRZQQDWLRQDOV

           3URPRWLRQRIVRXQGHTXLWDEOHKXPDQHDQGODZIXOFRQGLWLRQVLQFRQQHFWLRQZLWK
               LQWHUQDWLRQDOPLJUDWLRQRIZRUNHUVDQGPHPEHUVRIWKHLUIDPLOLHV DUWV± 

             &KLOGUHQLQVLWXDWLRQVRILQWHUQDWLRQDOPLJUDWLRQ
                7KH &RPPLWWHH QRWHV WKH VWHSV WDNHQ E\ WKH 6WDWH SDUW\ WR SURWHFW FKLOGUHQ DQG
               DGROHVFHQWV LQ WKH FRQWH[W RI PLJUDWLRQ DQG WKH SURYLVLRQV RI WKH 0LJUDWLRQ &RGH LQ WKLV
               UHVSHFW7KH&RPPLWWHHDSSUHFLDWHVWKHHIIRUWV PDGHWRHQDEOHWKHIDPLO\UHXQLILFDWLRQRI
               DOPRVW*XDWHPDODQPLJUDQWFKLOGUHQZLWKWKHLUSDUHQWVLQGHVWLQDWLRQFRXQWULHV7KH
               &RPPLWWHH ZHOFRPHV WKH DGRSWLRQ RI WKH  3URWRFRO IRU 3V\FKRVRFLDO 6XSSRUW LQ WKH
               5HFHSWLRQRI8QDFFRPSDQLHG0LJUDQW&KLOGUHQDQG $GROHVFHQWV ZKLFKLVEHLQJ XSGDWHG
               DQGRIWKH3URWRFROIRUWKH5HFHSWLRQDQG&DUHRI0LJUDQW&KLOGUHQDQG$GROHVFHQWV
               ZKLFK LW UHFRJQL]HV DV H[DPSOHV RI JRRG SUDFWLFH DOWKRXJK WKH\ KDYH EHHQ LPSOHPHQWHG
               XQHYHQO\WKXVIDU7KH&RPPLWWHH LVFRQFHUQHGDWWKHVLWXDWLRQRIFKLOGUHQ¶VULJKWVLQ WKH
               6WDWHSDUW\ZKLFKOHDGVWKHPWRPLJUDWHWRRWKHUFRXQWULHVWKHULVHLQWKHQXPEHURIPLJUDQW
               ZRUNHUVDQGWKHLUFKLOGUHQDQGRIXQDFFRPSDQLHGPLQRUVZKRDUHGHSULYHGRIWKHLUOLEHUW\
               DQG WKH ODFN RI FRPSUHKHQVLYH PHDVXUHV WR SURWHFW WKH ULJKWV RI FKLOGUHQ LQ H[SXOVLRQ
               SURFHHGLQJV
                ,QOLQHZLWKMRLQWJHQHUDOFRPPHQWV1RVDQG  RIWKH&RPPLWWHHRQWKH
               3URWHFWLRQRIWKH5LJKWVRI$OO0LJUDQW:RUNHUVDQG0HPEHUVRI7KHLU)DPLOLHVDQG
               1RV  DQG    RI WKH &RPPLWWHH RQ WKH 5LJKWV RI WKH &KLOG WKH &RPPLWWHH
               UHFRPPHQGVWKDWWKH6WDWHSDUW\
                D  (QVXUH WKDW SURFHGXUHV LQYROYLQJ XQDFFRPSDQLHG FKLOGUHQ QHFHVVDULO\ WDNH
               DFFRXQWRIWKHEHVWLQWHUHVWVRIWKHFKLOGZLWKDYLHZWRDGRSWLQJVKRUWDQGORQJWHUP
               VROXWLRQVVXFKDVIDPLO\UHXQLILFDWLRQLQWHJUDWLRQLQWKHKRVWFRXQWU\UHSDWULDWLRQWR
               WKHFRXQWU\RIRULJLQRUUHVHWWOHPHQWLQDWKLUGFRXQWU\
                E  *XDUDQWHHWKDWQRFKLOGRUDGROHVFHQWLVUHSDWULDWHGZLWKRXWSULRUMXVWLILHGDQG
               FDVHE\FDVHYHULILFDWLRQWKDWWKHPHDVXUHLVLQKLVRUKHUEHVWLQWHUHVWVDQGWKDWKLVRU
               KHUOLIHZLOOQRWEHHQGDQJHUHG
                F  )ROORZXSRQSHQGLQJFDVHVLQYROYLQJ*XDWHPDODQPRWKHUVDQGIDWKHUVGHSRUWHG
               IURPWKH8QLWHG6WDWHVDQGFKLOGUHQDQGDGROHVFHQWVZKRWUDYHOOHGDORQHDQGDUHLQWKH
               FXVWRG\RIWKH8QLWHG6WDWHVDXWKRULWLHV



*(                                                                                                                
                                                                                                                '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 858 of 1770

&0:&*70&2


          ,QWHUQDWLRQDOFRRSHUDWLRQZLWKFRXQWULHVRIWUDQVLWDQGGHVWLQDWLRQ
             7KH&RPPLWWHHQRWHVWKHH[LVWHQFHRIELODWHUDODJUHHPHQWVZLWK0H[LFRDQG%HOL]H
            DQG WKH UHJLRQDO LQLWLDWLYHV DGRSWHG ZLWK QHLJKERXULQJ FRXQWULHV RU LQ WKH FRQWH[W RI WKH
            5HJLRQDO&RQIHUHQFHRQ0LJUDWLRQ,WDOVRWDNHVQRWHRIWKH&HQWUDO$PHULFDQ%RUGHU&RQWURO
            $JUHHPHQW EHWZHHQ (O 6DOYDGRU +RQGXUDV 1LFDUDJXD DQG *XDWHPDOD DQG WKH ODERXU
            PLJUDWLRQSURJUDPPHGUDZQXSZLWK&DQDGD7KH&RPPLWWHHXQGHUVWDQGVWKDWWKHKROLVWLF
            YLVLRQRIWKH3ODQRIWKH$OOLDQFHIRU3URVSHULW\LQWKH1RUWKHUQ7ULDQJOHEHWZHHQ*XDWHPDOD
            (O 6DOYDGRU DQG +RQGXUDV LV WR DGGUHVV WKH VWUXFWXUDO FDXVHV RI PLJUDWLRQ DQG SUHYHQW
            LUUHJXODU PLJUDWLRQ +RZHYHU LW FRQVLGHUV WKDW LPSOHPHQWDWLRQ LV LQHIILFLHQW DQG WKDW WKH
            DFWLRQVXQGHUVRPHRIWKHVHSODQVGRQRWUHDFKWKHPRVWYXOQHUDEOHSRSXODWLRQJURXSVZKR
            DUHIRUFHGWRPLJUDWH)XUWKHUPRUHVLQFHWKHVHPHFKDQLVPVZHUHVHWXSSULRUWRWKHPDVV
            PLJUDWLRQVWKH\DUHLOOVXLWHGWRWKLVQHZUHDOLW\DQGWRWKHQHHGVRIWKHJURXSVLQYROYHG
             7KH &RPPLWWHH UHFRPPHQGV WKDW WKH 6WDWH SDUW\ UHGRXEOH LWV HIIRUWV WR UDLVH
            DZDUHQHVVRIDQGLPSOHPHQWWKH&HQWUDO$PHULFDQ%RUGHU&RQWURO$JUHHPHQWVHWXS
            D PHFKDQLVP WR DVVHVV WKH LPSDFW RI WKH 3ODQ RI WKH $OOLDQFH IRU 3URVSHULW\ LQ WKH
            1RUWKHUQ7ULDQJOHDQGFRQVLGHUDGMXVWLQJRUVXSSOHPHQWLQJWKHVHLQLWLDWLYHVLQRUGHU
            WRGHDOZLWKWKHFXUUHQWPLJUDWLRQVLWXDWLRQDQGWRDGGUHVVDQ\LQFRQVLVWHQFLHVZLWKWKH
            &RQYHQWLRQ7KH&RPPLWWHHDOVRUHFRPPHQGVWKDWWKH6WDWHSDUW\FRQWLQXHWRSURPRWH
            DWWKHELODWHUDODQGUHJLRQDOOHYHOVLQLWLDWLYHVDQGDJUHHPHQWVDLPHGDWVDIHJXDUGLQJ
            WKHULJKWVDQGJXDUDQWHHVFRQWDLQHGLQWKH&RQYHQWLRQLQUHVSHFWRIPLJUDQWZRUNHUV
            DQG PHPEHUV RI WKHLU IDPLOLHV VXFK DV IDLU ZDJHV DQG DFFHVV WR VRFLDO VHFXULW\
            UHJDUGOHVVRIWKHLUPLJUDWLRQVWDWXV

          3ULYDWHUHFUXLWPHQWDJHQFLHV
             7KH&RPPLWWHHQRWHVWKHVWHSVEHLQJWDNHQWRUHJXODWHDQGPRQLWRUSULYDWHUHFUXLWPHQW
            DJHQFLHV LQFOXGLQJ WKH HIIRUWV RI WKH 0LQLVWU\ RI /DERXU WR DGRSW UHJXODWLRQV RQ WKH
            UHJLVWUDWLRQDXWKRUL]DWLRQDQGRSHUDWLRQRIUHFUXLWHUVUHFUXLWPHQWDJHQFLHVDQGSODFHPHQW
            DJHQFLHVRI*XDWHPDODQZRUNHUVLQVLGHDQGRXWVLGH*XDWHPDODWKHSXUSRVHRIZKLFKLVWR
            JUDQWDXWKRUL]DWLRQWRDQGUHJLVWHUDJHQFLHVWKDWUHFUXLWSHRSOHIRUZRUNDEURDG
             ,Q DFFRUGDQFH ZLWK WKH 8QLWHG 1DWLRQV *XLGLQJ 3ULQFLSOHV RQ %XVLQHVV DQG
            +XPDQ5LJKWVWKH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\
             D  6WUHQJWKHQWKHOHJDODQGUHJXODWRU\IUDPHZRUNDSSOLFDEOHWRSULYDWHUHFUXLWPHQW
            DJHQFLHV
             E  6WUHQJWKHQ UHFUXLWPHQW PRQLWRULQJ DQG LQVSHFWLRQV WR SUHYHQW SULYDWH
            UHFUXLWPHQWDJHQFLHVIURPFKDUJLQJIHHVIRUWKHLUVHUYLFHVWRPLJUDQWZRUNHUVDQGIURP
            DFWLQJDVLQWHUPHGLDULHVIRUDEXVLYHIRUHLJQUHFUXLWHUV
             F  (QVXUH WKDW SULYDWH UHFUXLWPHQW DJHQFLHV SURYLGH FRPSOHWH LQIRUPDWLRQ WR
            LQGLYLGXDOV VHHNLQJ HPSOR\PHQW DEURDG DQG WKDW WKH\ JXDUDQWHH WKH HIIHFWLYH
            HQMR\PHQW RI DOO DJUHHG HPSOR\PHQW EHQHILWV LQ SDUWLFXODU IDLU ZDJHV DQG GHFHQW
            ZRUNLQJFRQGLWLRQV
             G  3XWLQSODFHDQHDVLO\DFFHVVLEOHFRPSODLQWVPHFKDQLVPWRHQDEOHPLJUDQWVZKR
            FRQVLGHUWKDWWKH\KDYHEHHQDIIHFWHGE\WKHDFWLRQVRIUHFUXLWPHQWDJHQFLHVWRDFFHVV
            MXVWLFHDQGUHFHLYHIUHHOHJDODLGLQFOXGLQJZKHQLWLVWKHIDPLO\PHPEHUVRIPLJUDQW
            ZRUNHUVZKRPDNHWKHFRPSODLQWV

          5HWXUQDQGUHLQWHJUDWLRQ
             7KH &RPPLWWHH WDNHV QRWHV RI WKH ZRUN RI WKH LQWHULQVWLWXWLRQDO FRRUGLQDWLQJ
            FRPPLWWHHIRUWKHUHFHSWLRQRIPLJUDQWVZKRKDYHEHHQIRUFHGWRUHWXUQWR*XDWHPDODDQG
            WKHYDULRXVVXSSRUWSURJUDPPHVLQSODFHIRUUHWXUQLQJPLJUDQWVLQFOXGLQJWKH³$0LJUDQW¶V
            7UDFH´VWUDWHJ\WKH³6WD\´DQG³0LJUDQWV%HFRPH(QWUHSUHQHXUV´SURJUDPPHVDQGWKH³
            [´SURMHFWZKLFKSURYLGHIRULQLWLDWLYHVVXFKDVWKHGHFHQWUHFHSWLRQRIUHWXUQLQJPLJUDQWV
            YRFDWLRQDO WUDLQLQJ ODERXUPDUNHW LQWHJUDWLRQ DQG VHOIHPSOR\PHQW DQG HQWUHSUHQHXUVKLS
            VFKHPHV1HYHUWKHOHVVWKH&RPPLWWHHLVFRQFHUQHGDWWKHVFDQWLQIRUPDWLRQSURYLGHGDERXW
            WKHLPSDFWRIWKHVHSURJUDPPHVRQWKHHIIHFWLYHUHLQWHJUDWLRQRIUHWXUQLQJPLJUDQWZRUNHUV



                                                                                                             *(
                                                                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 859 of 1770

                                                                                                            &0:&*70&2


                7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\LQDFFRUGDQFHZLWKDUWLFOH
               RI WKH &RQYHQWLRQ DQG WKH 6XVWDLQDEOH 'HYHORSPHQW *RDOV WDUJHW   WR LQWHQVLI\
               LQLWLDWLYHV WR VXSSRUW PLJUDQWV ± ZLWK D IRFXV RQ JHQGHU DQG FXOWXUDO UHOHYDQFH ± LQ
               UHWXUQLQJWRWKHLUSODFHVRIRULJLQDQGWRH[SDQGPHDVXUHVIRUWKHGXUDEOHUHLQWHJUDWLRQ
               RI GHSRUWHG SHUVRQV RU UHWXUQHG SHUVRQV ,W DOVR UHFRPPHQGV RIIHULQJ SV\FKRVRFLDO
               DVVLVWDQFH WR WKRVH ZKRVH KXPDQ ULJKWV KDYH EHHQ YLRODWHG GXULQJ WKH SURFHVVHV RI
               OHDYLQJWUDQVLWPLJUDWLRQRUUHWXUQ

             7UDIILFNLQJLQSHUVRQV
                7KH &RPPLWWHH QRWHV WKH DGRSWLRQ RI WKH 6WDWH 3ROLF\ WR &RPEDW 7UDIILFNLQJ LQ
               3HUVRQVDQG3URYLGH&RPSUHKHQVLYH3URWHFWLRQIRU9LFWLPV±RIWKH6HFUHWDULDW
               DJDLQVW6H[XDO9LROHQFH([SORLWDWLRQDQG7UDIILFNLQJLQ3HUVRQVDQGWKHQHZUHJXODWLRQV
               HVWDEOLVKLQJWKH0LJUDWLRQ&RGH7KH&RPPLWWHHLVFRQFHUQHGDWWKHODFNRILQIRUPDWLRQRQ
               WKHVFDOHRIWUDIILFNLQJLQSHUVRQVLQWKH6WDWHSDUW\WKHODFNRIVXIILFLHQWKXPDQWHFKQLFDO
               DQG ILQDQFLDO UHVRXUFHV WR SUHYHQW VXFK WUDIILFNLQJ WKH ODFN RI WUDLQLQJ IRU RIILFLDOV
               UHVSRQVLEOH IRU WKH LPSOHPHQWDWLRQ RI DQWLWUDIILFNLQJ OHJLVODWLRQ DQG WKH OLPLWHG
               DGPLQLVWUDWLRQRIMXVWLFHIRUWUDIILFNLQJYLFWLPV
                7KH&RPPLWWHHUHFRPPHQGVWKDWWKH6WDWHSDUW\VWHSXSLWVHIIRUWVWRFRPEDW
               WUDIILFNLQJLQSHUVRQVLQOLQHZLWKWKH6XVWDLQDEOH'HYHORSPHQW*RDOV WDUJHW DQG
               LQSDUWLFXODUWKDWLW
                D  (IIHFWLYHO\LPSOHPHQWWKHOHJLVODWLRQDQGSXEOLFSROLFLHVWRFRPEDWWUDIILFNLQJLQ
               SHUVRQVDQGSURYLGHFRPSUHKHQVLYHSURWHFWLRQIRUYLFWLPVIRUWKHSHULRG±
               LQFOXGLQJ E\ HVWDEOLVKLQJ FOHDUO\ GHILQHG JRDOV UHJXODU HYDOXDWLRQV WKH FROOHFWLRQ RI
               UHOLDEOHVWDWLVWLFVDQGWKHDOORFDWLRQRIDQDGHTXDWHEXGJHW
                E  ,PSURYH WKH WUDLQLQJ RI SROLFH RIILFHUV DQG RWKHU ODZ HQIRUFHPHQW RIILFLDOV
               ERUGHUJXDUGVMXGJHVSURVHFXWRUVODERXULQVSHFWRUVWHDFKHUVKHDOWKFDUHSHUVRQQHO
               DQGWKH6WDWHSDUW\¶VHPEDVV\DQGFRQVXODUSHUVRQQHOLQRUGHUWRFRPEDWWUDIILFNLQJLQ
               SHUVRQV
                F  (QKDQFH LQWHUQDWLRQDO UHJLRQDO DQG ELODWHUDO FRRSHUDWLRQ E\ FRQFOXGLQJ
               DJUHHPHQWV ZLWK FRXQWULHV RI RULJLQ WUDQVLW DQG GHVWLQDWLRQ RQ WKH SUHYHQWLRQ RI
               WUDIILFNLQJ LQ SHUVRQV DQG WKH GHWHFWLRQ RI RUJDQL]HG FULPH QHWZRUNV DQG FRRSHUDWH
               ZLWKSXEOLFSURVHFXWRU¶VRIILFHVWRDUUHVWSURVHFXWHDQGSXQLVKFULPLQDOV

           'LVVHPLQDWLRQDQGIROORZXS

             'LVVHPLQDWLRQ
                7KH&RPPLWWHHUHTXHVWVWKH6WDWHSDUW\WRHQVXUHWKHWLPHO\GLVVHPLQDWLRQRIWKH
               SUHVHQW FRQFOXGLQJ REVHUYDWLRQV LQ WKH RIILFLDO ODQJXDJHV RI WKH 6WDWH SDUW\ WR WKH
               UHOHYDQW 6WDWH LQVWLWXWLRQV LQFOXGLQJ WR JRYHUQPHQW PLQLVWULHV WKH OHJLVODWXUH WKH
               MXGLFLDU\DQGUHOHYDQWORFDODXWKRULWLHVDVZHOODVWRQRQJRYHUQPHQWDORUJDQL]DWLRQV
               DQGRWKHUPHPEHUVRIFLYLOVRFLHW\7KH6WDWHSDUW\LVHQFRXUDJHGWRPDNHWKHV\VWHP
               IRU IROORZXS WR WKH &RPPLWWHH¶V UHFRPPHQGDWLRQV D IOH[LEOH WRRO WR EH XSGDWHG
               UHJXODUO\DQGDFFHVVLEOHWRWKHSXEOLFDORQJVLGHWKHV\VWHPDOUHDG\VHWXSE\WKH6WDWH
               SDUW\
                7KH&RPPLWWHHUHFRPPHQGVDGGUHVVLQJWKHLPSOHPHQWDWLRQRIWKH&RQYHQWLRQ
               LQSDUWLFXODUWKHSUHVHQWREVHUYDWLRQVDQGFRQFOXVLRQVIRUWKH6WDWHSDUW\WRJHWKHUZLWK
               FLYLOVRFLHW\RUJDQL]DWLRQVDQGWKDWWKH\H[SORUHWKHSURSRVDOVPDGHE\FLYLOVRFLHW\ZLWK
               UHVSHFWWRVSHFLILFPLJUDWLRQSUREOHPVLQ*XDWHPDODJLYHQWKHLUGHHSXQGHUVWDQGLQJRI
               WKHGDLO\UHDOLW\RIPLJUDQWV

             7HFKQLFDODVVLVWDQFH
                7KH &RPPLWWHH UHFRPPHQGV WKDW WKH 6WDWH SDUW\ DYDLO LWVHOI RI WHFKQLFDO
               FRRSHUDWLRQ IURP WKH LQWHUQDWLRQDO FRPPXQLW\ LQ RUGHU WR IROORZ XS RQ WKH
               UHFRPPHQGDWLRQV FRQWDLQHG LQ WKH SUHVHQW FRQFOXGLQJ REVHUYDWLRQV LQ OLQH ZLWK WKH
               $JHQGDIRU6XVWDLQDEOH'HYHORSPHQW


*(                                                                                                            
                                                                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 860 of 1770

&0:&*70&2


          )ROORZXSWRFRQFOXGLQJREVHUYDWLRQV
             7KH&RPPLWWHHUHTXHVWVWKH6WDWHSDUW\WRSURYLGHZLWKLQWZR\HDUV WKDWLVE\
             0D\   ZULWWHQ LQIRUPDWLRQ RQ WKH LPSOHPHQWDWLRQ RI WKH UHFRPPHQGDWLRQV
            FRQWDLQHGLQSDUDJUDSKVDQGDERYH

          1H[WSHULRGLFUHSRUW
             7KH&RPPLWWHHUHTXHVWVWKH6WDWHSDUW\WRVXEPLWLWVWKLUGSHULRGLFUHSRUWE\
            0D\  7KH &RPPLWWHH HQFRXUDJHV WKH 6WDWH SDUW\ WR FRQWLQXH WR IROORZ WKH
            VLPSOLILHGUHSRUWLQJSURFHGXUHLQWKDWUHJDUG7KH&RPPLWWHHGUDZVWKH6WDWHSDUW\¶V
            DWWHQWLRQWRLWVKDUPRQL]HGWUHDW\VSHFLILFJXLGHOLQHV +5,*(15HY 

                                                            




                                                                                                *(
                                                                                               '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 861 of 1770




    &219(17,21217+(&5($7,212)7+(6,1*/(&(175$/$0(5,&$19,6$)25
                    7+()5((029(0(172))25(,*1(56
                                  $021*7+(5(38%/,&62)
               (/6$/9$'25*8$7(0$/$+21'85$6$1'1,&$5$*8$

7KH*RYHUQPHQWVRIWKH5HSXEOLFVRI(O6DOYDGRU*XDWHPDOD+RQGXUDVDQG1LFDUDJXD
KHUHLQDIWHUUHIHUUHGWRDVWKH3DUWLHV
                                             &RQVLGHULQJ
7KDWKLVWRULFDOO\WKH&HQWUDO$PHULFDQFRXQWULHVKDYHH[SUHVVHGWKHLUZLOOWRKDUPRQL]H
OHJLVODWLRQDQGUHJLRQDOPLJUDWRU\V\VWHPV
7KDWPXOWLSOHEHQHILWVKDYHEHHQDFKLHYHGPDLQO\IRUWKHQDWLRQDOVRIWKH3DUWLHVDVDUHVXOWRI
WKHH[HFXWLRQRIPLJUDWRU\PHDVXUHVWKDWKDYHIDFLOLWDWHGWKHSDVVDJHRISHUVRQVDPRQJWKHLU
UHVSHFWLYHWHUULWRULHV
7KDWDWWKH([WUDRUGLQDU\6XPPLWRIWKH+HDGVRI6WDWHDQGRIWKH*RYHUQPHQWRIWKH&RXQWULHV
RI&HQWUDO$PHULFDQ,QWHJUDWLRQ6\VWHP 6,&$ JDWKHUHGWKHVHLQWKH5HSXEOLFRI*XDWHPDODRQ
)HEUXDU\DJUHHGDPRQJRWKHUSRLQWVWRFHOHEUDWHWKHGHFLVLRQRIWKH3UHVLGHQWVRI(O
6DOYDGRU*XDWHPDOD+RQGXUDVDQG1LFDUDJXDWRDSSURYHWKH3ODQRI&HQWUDO$PHULFDQ
0LJUDWRU\,QWHJUDWLRQZKLFKZLOORVWHQVLEO\IDFLOLWDWHWKHIUHHWUDQVLWRISHUVRQV
7KDWZLWKLQWKHIUDPHZRUNRIWKDW6XPPLWWKH*RYHUQPHQW0LQLVWHUVRIWKH3DUWLHVVLJQHGWKH
GRFXPHQWFDOOHG&RPPLVVLRQRI:RUNIRU)UHHGRPRI0RYHPHQWLQZKLFKWKH\GHFLGHGWRWDNH
MRLQWDFWLRQLQRUGHUWRXQLI\HIIRUWVLQPLJUDWLRQPDWWHUVWRH[HFXWHWKHIUHHPRYHPHQWRI
SHUVRQVLQWKHWHUULWRU\RIWKH3DUWLHV
7KHIROORZLQJKDYHEHHQDJUHHG
                                               $UWLFOH,
'HILQLWLRQV
)RUWKHSXUSRVHVRIWKHSUHVHQW&RQYHQWLRQLWLVXQGHUVWRRGWKDW
        D   ,QWHULRUPLJUDWLRQGHOHJDWLRQV2IILFLDOO\HQDEOHGPLJUDWLRQIRUH[HUFLVLQJFRQWURORI
            SDVVHQJHUVRULJLQDWLQJIURPDQGGHVWLQHGH[FOXVLYHO\IRUWKHWHUULWRULHVRIWKH3DUWLHV
        E 3HULSKHUDOPLJUDWRU\GHOHJDWLRQV2IILFLDOO\DXWKRUL]HGLPPLJUDWLRQSRVLWLRQVIRU
            H[HUFLVLQJFRQWURORISDVVHQJHUVZLWKRUGHVWLQHGIURPDWKLUGVWDWH
        F 7KLUG6WDWH$Q\6WDWHWKDWLVQRWRQHRIWKH3DUWLHV
        G )RUHLJQHU$Q\SHUVRQZKRLVDQDWLRQDORIDWKLUG6WDWH
        H ,PPLJUDWLRQ&RQWURO7KHYHULILFDWLRQRIUHTXLUHPHQWVHVWDEOLVKHGLQWKHQDWLRQDO
OHJLVODWLRQRIWKH3DUWLHVIRUWKHHQWU\SHUPDQHQWUHVLGHQF\DQGGHSDUWXUHRIQDWLRQDOVDQG
)RUHLJQHUVFDUULHGRXWLQWKHPLJUDWRU\GHOHJDWLRQV



                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 862 of 1770




        I 3HUPDQHQW5HVLGHQF\SHUPLW$Q\DXWRUL]DWLRQLVVXHGWRD)RUHLJQHUE\WKH3HULSKHUDO
PLJUDWLRQGHOHJDWLRQVIRUWKHLUSHUPDQHQWUHVLGHQFHDQGIUHHPRYHPHQWLQWKHWHUULWRULHVRIWKH
3DUWLHVIRUDJLYHQSHULRG
       J 6LQJOH&HQWUDO$PHULFDQ9LVD7KHDXWKRUL]DWLRQWKDWHPSRZHUVDIRUHLJQHUWRDSSO\
IRU3HULSKHUDOLPPLJUDWLRQGHOHJDWLRQWKHLULQFRPHDQGSHUPDQHQFHLQDQ\RIWKHWHUULWRULHVRI
WKH3DUWLHVH[WHQGHGLQDFFRUGDQFHZLWKWKLV&RQYHQWLRQDQGWKHUHVSHFWLYHQDWLRQDOOHJLVODWLRQ
        K )UHHGRPRIPRYHPHQW,WLVWKHIDFLOLW\WKDWLVJUDQWHGWRDFLWL]HQRIDWKLUGSDUW\ZKR
KDYHDYLVDWRHQWHUDQ\RIWKHWHUULWRULHVRIWKHFRXQWULHV3DUW\PD\PRELOL]HWKHRWKHUFRXQWULHV
SDUWZLWKRXWDGGLWLRQDOYLVDUHTXLUHPHQWVDOZD\VWKDWLWKDVQRWH[SLUHGVXEMHFWWRWKHDJUHHG
PLJUDWRU\SURFHGXUHV
                                             $UWLFOH,,
                                         2EMHFWDQG1DWXUH
7KHSXUSRVHRIWKLV&RQYHQWLRQLVWRFUHDWHWKHVLQJOH&HQWUDO$PHULFDQ9LVDDQGDOORZWKHIUHH
PRYHPHQWRIIRUHLJQHUVLQWKHWHUULWRU\RIHLWKHU3DUW\)RUWKHVHSXUSRVHVWKH3DUWLHVDJUHHWR
DSSURYHWKHFODVVLILFDWLRQLQWHUPVRIH[WHQVLRQDQGFRPSXOVRU\YLVDUHTXLUHPHQWVDQG
SURFHGXUHVIRU\RXUREWHQFLQDQGIUHHPRYHPHQW
                                             $UWLFOH,,,
                       &KDUDFWHULVWLFVRIWKHVLQJOH&HQWUDO$PHULFDQ9LVD
7KHVLQJOH&HQWUDO$PHULFDQ9LVDZLOOKDYHWKHFKDUDFWHULVWLFVDQGFRVWVDSSURYHGDQG
DXWKRUL]HGE\WKH3DUWLHV
                                             $UWLFOH,9
                                           &ODVVLILFDWLRQ
7KH3DUWLHVDJUHHWRDSSURYHWKHIROORZLQJFODVVLILFDWLRQIRUWKHSXUSRVHRIH[WHQVLRQDQG
REOLJDWRU\YLVDLQWKUHHFDWHJRULHVDFFRUGLQJWRWKHRULJLQDQGQDWXUHRIWKHGRFXPHQW
&DWHJRU\³$´([HPSWIURPYLVD
&DWHJRU\³%´&RQVXODUYLVDRUZLWKRXWFRQVXOWDWLRQ
&DWHJRU\³&´&RQVXOWHGYLVD
7KHOLVWRIFRXQWULHVDQGRWKHUVQRWUHFRJQL]HGDVLQWHUQDWLRQDORUJDQL]DWLRQVWKDWPDNHXSDOOWKH
DERYHPHQWLRQHGZLOOEHDJUHHGDQGFRPPXQLFDWHGE\WKHFRUUHVSRQGLQJGLSORPDWLFDQG
FRQVXODUPLVVLRQV
7KHOLVWWKDWPDNHVUHIHUHQFHVWRWKHGLIIHUHQWFDWHJRULHVZLOOEHLQFRUSRUDWHGDV$QQH[,
                                             $UWLFOH9
                                           5HTXLUHPHQWV




                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 863 of 1770





7KH7HTXLVLWRVIRUWKHREWDLQLQJRIDYLVDE\WKHIRUHLJQHUVFDUULHUVRIDWUDYHOGRFXPHQWLQWKH
&DWHJRULHV%DQG&VKDOOEHHVWDEOLVKHGLQDJUHHPHQWZLWKWKH3DUWVLQDVLQJOHIRUPZKLFK
ZLOOEHFRQWHPSODWHGLQDPDQXDORISURFHGXUHVWKDWZLOOEHUHYLVHGSHULRGLFDOO\
                                             $UWLFOH9,
)RUHLJQHUVLQFOXGHGLQWKHFDWHJRU\$PD\HQWHUWKHWHUULWRULHVRIWKHEUHDGVE\DQ\RIWKH
PLJUDWRU\GHOHJDWLRQVSHULSKHUDODQGPRELOL]HIUHHO\LQWKHVHFURVVLQJWKURXJKDQ\RIWKHLQQHU
PLJUDWRU\GHOHJDWLRQV
)RUHLJQHUVLQFOXGHGLQWKHFDWHJRU\%LQFOXGLQJWKRVHZKRDFFRUGLQJWRWKHVSHFLDOSURYLVLRQV
RIYLVDKDYHEHHQIDYRUHGZLWK
&KDQJHLQFDWHJRU\RIFRQVXOWHGYLVD&WRYLVDFRQVXODURUZLWKRXW4XHU\%ZLWKDYLVD
JUDQWHGE\DQ\RIWKH3DUWLHVPD\HQWHUWKHWHUULWRULHVRIWKHVHE\DQ\RIWKHSHULSKHUDOPLJUDWRU\
GHOHJDWLRQVDQGPRYHZLWKLQWKHVHWHUULWRULHVFURVVLQJE\DQ\RIWKHGHOHJDWLRQVLQWHUQDO
PLJUDWRU\EDVHGRQWKHDSSURYHGOLVWRIYLVDV
)RUHLJQHUVLQFOXGHGLQWKHFDWHJRU\&ZLWKYLVDJUDQWHGE\DQ\RIWKH3DUWLHVRQO\PD\HQWHU
DQGPRYHZLWKLQWKHWHUULWRU\RIWKH3DUW\WKDWEHVWRZHGWKHYLVD
                                             $UWLFOH9,,
                               &RQGLWLRQVRI,QJUHVVDQGSHUPDQHQFH
$Q\DOLHQZKRHQWHUVWKHWHUULWRU\RIDQ\RIWKH3DUWLHVVKDOOEHDXWKRUL]HGWRKLVVWD\LQ
DFFRUGDQFHZLWKWKH0DQXDORISURFHGXUHV
,WPD\SURKLELWHQWU\RUVXVSHQGWKHSHUPDQHQFHRIIRUHLJQHUVLQWKHWHUULWRULHVRIWKH3DUWLHVIRU
UHDVRQVRISXEOLFRUGHUQDWLRQDOLQWHUHVWRUVHFXULW\RIWKHVWDWHRIHDFKSDUWDQGUHJLRQ,WZRXOG
DOVRSURKLELWWKHLQJUHVVRISHUVRQVZKRKDYHEHHQH[SHOOHGDQGRUUHSDWULDWHG
7KHVLQJOH&HQWUDO$PHULFDQ9LVDGRHVQRWLPSO\WKHWHPSRUDU\RUSHUPDQHQWUHVLGHQFHLQWKH
7HUULWRU\RIWKH3DUWLHV&RQVHTXHQWO\IRUHLJQHUVZLVKLQJWRHQMR\DVWDWXVRWKHUWKDQLQFRPH
PXVWFRPSO\ZLWKWKHUHTXLUHPHQWVHVWDEOLVKHGE\WKHOHJLVODWLRQRIHDFKRIWKH3DUWLHV
                                             $UWLFOH9,,,
                                               0DQXDO
7KH3DUWLHVDJUHHWKDWWKHWHFKQLFDODQGRSHUDWLRQDOPHDVXUHVWRFRPSO\ZLWKWKLV&RQYHQWLRQ
VKDOOEHUHJXODWHGLQWZRPDQXDOVRQHIRUWKH0LQLVWULHVRI*RYHQPHQWIRUWKH*HQHUDO
'LUHFWRUDWHVRI0LJUDWLRQDQGDQRWKHUIRUWKH0LQLVWULHVRI)RUHLJQ$IIDLUVWKDWLQFOXGHVWKH
IRUHLJQVHUYLFHIRUWKHHPLVVLRQRIYLVDVZKLFKZLOOEHHODERUDWHGE\WKHUHVSHFWLYH0LQLVWULHV
7KH&RQVXODU0DQXDOIRUWKHHPLVVLRQRIYLVDVDQGWKHOLVWRIFODVVLILFDWLRQIRUSXUSRVHVRI
H[HPSWDQGREOLJDWRU\YLVDVPD\EHUHYLHZHGDQGDPHQGHGWRSHWLWLRQRQHRIWKH3DUWLHVLQ
RUGHUWRDGDSWLWWRWKHFLUFXPVWDQFHVRIWKH&HQWUDO$PHULFDQUHJLRQ



                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 864 of 1770




                                             $UWLFOH,;
                                        ,QIRUPDWLRQ6\VWHPV
7KHPLJUDWLRQDXWKRULWLHVRIWKH3DUWLHVZLOOGHYHORS85DVWUDWHJ\WKDWDOORZVWKHXQLILFDWLRQRI
WHFKQRORJ\DQGWKHH[FKDQJHRILQIRUPDWLRQEDVHGRQWKHEDVLFVRIVHFXULW\DQGIDFLOLWDWLRQRIWKH
PLJUDWLRQPDQDJHPHQWLQOLQHZLWKWKHDJUHHPHQWVWKDWDUHZLWKLQWKHIUDPHZRUNRIWKH
&RPPLVVLRQ&HQWUDO$PHULFDQ'LUHFWRUVRI0LJUDWLRQ 2&$0 
                                              $UWLFOH;
                                             6DIHJXDUGV
1RWKLQJLQWKLV&RQYHQWLRQVKDOOEHFRQVWUXHGDVDWRWDOZDLYHURUSDUWRIWKHVRYHUHLJQW\RQDQ\
ODQGLQVXODUULYHUDLUDQGRUFODLPE\DQ\RIWKH3DUWLHVDQGGRHVQRWJRWRWKHGHWULPHQWRIDQ\
ULJKWRIVXFKWHUULWRU\QRUZRXOGLWFRQVWLWXWHDSUHFHGHQWIRUWKHVWUHQJWKHQLQJRUZHDNHQLQJRI
WKHUHFODPDWLRQRIDQ\RIWKHPRQDQ\WHUULWRU\
                                             $UWLFOH;,
                          9LVD6XSSUHVVLRQ$JUHHPHQWVZLWKWKLUG6WDWHV
1RSDUW\ZLOOVXEVFULEHWRWKLUG6WDWHDJUHHPHQWVUHODWLQJWRWKHVLPSOLILFDWLRQRUVXSSUHVVLRQRI
YLVDVWKDWFRQWUDGLFWWKHFODVVLILFDWLRQUHIHUUHGWRLQWKH$UWLFOH,9RIWKLV&RQYHQWLRQ
                                             $UWLFOH;,,
                                            5HVHUYDWLRQV
7KHSUHVHQW&RQYHQWLRQGRHVQRWDOORZUHVHUYDWLRQV
                                            $UWLFOH;,,,
                                          )LQDOSURYLVLRQV
    7KLV&RQYHQWLRQVKDOOEHDSSURYHGDQGUDWLILHGE\HDFK3DUW\LQDFFRUGDQFHZLWKLWV
      FRQVWLWXWLRQDOUXOHVHQWHULQJLQWRIRUFHWHQGD\VDIWHUWKHGDWHRIWKHGHSRVLWRIWKHVHFRQG
      LQVWUXPHQWRIUDWLILFDWLRQDQGZLOOKDYHDQLQGHILQLWHGXUDWLRQ
      
    7KLV&RQYHQWLRQDQGLWVLQVWUXPHQWVRIUDWLILFDWLRQVKDOOEHGHSRVLWHGLQWKH6HFUHWDU\
      *HQHUDORIWKH&HQWUDO$PHULFDQ,QWHJUDWLRQV\VWHP 6*6,&$ 
      
    7KH6HFUHWDU\*HQHUDORIWKH&HQWUDO$PHULFDQ,QWHJUDWLRQ6\VWHPVKDOOQRWLI\WKH
      3DUWLHVRIWKHGDWHRIWKHGHSRVLWRIWKHODVWLQVWUXPHQWRIUDWLILFDWLRQDQGWKHHQWU\LQWR
      IRUFHRIWKH&RQYHQWLRQ
      
    7KLV&RQYHQWLRQPD\DFFHGHWRDQ\RWKHU0HPEHU6WDWHRIWKHV\VWHPRIWKH&HQWUDO
      $PHULFDQ,QWHJUDWLRQ6\VWHPDQGHQWHUHGLQWRIRUFHIRUWKRVH6WDWHVWHQGD\VDIWHUWKH
      GDWHRIWKHGHSRVLWRIWKHLUUHVSHFWLYHLQVWUXPHQWRURIDFFHVVLRQ
      



                                                                                        '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 865 of 1770




     7KLV&RQYHQWLRQPD\EHDPHQGHGDWWKHUHTXHVWRIRQHRIWKH3DUWLHVDQGIRULWV
       DSSURYDOZLOOEHUHTXLUHGIURPWKHFRQVHQVXVRIDOO3DUWLHV7KHPRGLILFDWLRQVWRWKH
       SUHVHQW&RQYHQWLRQVKDOOEHVXEMHFWWRUDWLILFDWLRQE\HDFK3DUW\LQDFFRUGDQFHZLWKWKH
       FRQVWLWXWLRQDOSURFHGXUHVDQGHQWHULQWRIRUFHWHQGD\VDIWHUWKHGHSRVLWRIWKHODVW
       LQVWUXPHQWRIUDWLILFDWLRQ
       
     $Q\SDUW\PD\DWDQ\PRPHQWGHQRXQFHWKLV&RQYHQWLRQE\PHDQVRIDQRWLILFDWLRQ
       SOHDVHZULWHWRWKHGHSRVLWDU\YLD'LSORPDWLFDZKRZLOOFRPPXQLFDWHLWWRWKHRWKHU
       3DUWLHV6XFKGHQXQFLDWLRQVKDOOWDNHHIIHFWWZHOYHPRQWKVDIWHUWKHGDWHRIQRWLILFDWLRQ
6XEVFULEHGLQWKHFLW\RI7HJXFLJDOSD0'&5HSXEOLFRI+RQGXUDVWKHWKLUWLHWKGD\RI-XQHRI
WKH\HDU7ZR7KRXVDQG)LYHLQILYHRULJLQDOH[HPSODUV
VLJQHG
5,&$5'20$'8523UHVLGHQWRIWKH5HSXEOLFRI+RQGXUDV
(/,$6$1721,26$&$*21=$/(=3UHVLGHQWRIWKH5HSXEOLFRI(O6DOYDGRU
(15,48(%2/$1263UHVLGHQWRIWKH5HSXEOLFRI1LFDUDJXD
-25*(%5,=$%8/$5$&+0LQLVWHURI)RUHLJQ$IIDLUVRI*XDWHPDOD

                             




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 866 of 1770



                                                          Annex I
                                         Visa Homologation List Countries CA-4
                                               Classification Category “A”
No.          Country                  Ordinary Passport            Official Diplomatic Passport         Observations
                                                                            and Service
1     Germany                   (A) Exempt from Visa              (A) Exempt from Visa
2     Andorra                   (A) Exempt from Visa              (A) Exempt from Visa
3     Antigua and Barbados      (A) Exempt from Visa              (A) Exempt from Visa
4     Argentina                 (A) Exempt from Visa              (A) Exempt from Visa
5     Australia                 (A) Exempt from Visa              (A) Exempt from Visa
6     Austria                   (A) Exempt from Visa              (A) Exempt from Visa
7     Bahamas                   (A) Exempt from Visa              (A) Exempt from Visa
8     Bahrain                   (A) Exempt from Visa              (A) Exempt from Visa
9     Barbados                  (A) Exempt from Visa              (A) Exempt from Visa
10    Belgium                   (A) Exempt from Visa              (A) Exempt from Visa
11    Belize                    (A) Exempt from Visa              (A) Exempt from Visa
12    Brazil                    (A) Exempt from Visa              (A) Exempt from Visa
13    Brunei-Darussal           (A) Exempt from Visa              (A) Exempt from Visa
14    Bulgaria                  (A) Exempt from Visa              (A) Exempt from Visa
15    Canada                    (A) Exempt from Visa              (A) Exempt from Visa
16    Chile                     (A) Exempt from Visa              (A) Exempt from Visa
17    Taiwan                    (A) Exempt from Visa              (A) Exempt from Visa
18    Cyprus                    (A) Exempt from Visa              (A) Exempt from Visa
19    Republic of South Korea   (A) Exempt from Visa              (A) Exempt from Visa
20    Costa Rica                (A) Exempt from Visa              (A) Exempt from Visa
21    Croatia                   (A) Exempt from Visa              (A) Exempt from Visa
22    Denmark                   (A) Exempt from Visa              (A) Exempt from Visa
23    El Salvador               (A) Exempt from Visa              (A) Exempt from Visa
24    Slovakia                  (A) Exempt from Visa              (A) Exempt from Visa
25    Slovenia                  (A) Exempt from Visa              (A) Exempt from Visa
26    Spain                     (A) Exempt from Visa              (A) Exempt from Visa
27    USA                       (A) Exempt from Visa              (A) Exempt from Visa
28    Estonia                   (A) Exempt from Visa              (A) Exempt from Visa
29    Finland                   (A) Exempt from Visa              (A) Exempt from Visa
30    France                    (A) Exempt from Visa              (A) Exempt from Visa            Those originating in the
                                                                                                  other French territories
                                                                                                  will be given visa-exempt
                                                                                                  treatment
31    Greece                    (A) Exempt from Visa             (A) Exempt from Visa
32    Guam                      (A) Exempt from Visa             (A) Exempt from Visa
33    Guatemala                 (A) Exempt from Visa             (A) Exempt from Visa
34    Honduras                  (A) Exempt from Visa             (A) Exempt from Visa
35    Hungary                   (A) Exempt from Visa             (A) Exempt from Visa
36    Ireland                   (A) Exempt from Visa             (A) Exempt from Visa
37    Iceland                   (A) Exempt from Visa             (A) Exempt from Visa
38    Marshall Islands          (A) Exempt from Visa             (A) Exempt from Visa
39    Solomon Islands           (A) Exempt from Visa             (A) Exempt from Visa
40    Israel                    (A) Exempt from Visa             (A) Exempt from Visa
41    Italy                     (A) Exempt from Visa             (A) Exempt from Visa
42    Japan                     (A) Exempt from Visa             (A) Exempt from Visa
43    Kuwait                    (A) Exempt from Visa             (A) Exempt from Visa
44    Latvia                    (A) Exempt from Visa             (A) Exempt from Visa
45    Liechtenstein             (A) Exempt from Visa             (A) Exempt from Visa
46    Lithuania                 (A) Exempt from Visa             (A) Exempt from Visa
47    Luxembourg                (A) Exempt from Visa             (A) Exempt from Visa
48    Macedonia                 (A) Exempt from Visa             (A) Exempt from Visa




                                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 867 of 1770



49   Madagascar              (A) Exempt from Visa        (A) Exempt from Visa
50   Malaysia                (A) Exempt from Visa        (A) Exempt from Visa
51   Malta                   (A) Exempt from Visa        (A) Exempt from Visa
52   Mexico                  (A) Exempt from Visa        (A) Exempt from Visa
53   Monaco                  (A) Exempt from Visa        (A) Exempt from Visa
54   Nicaragua               (A) Exempt from Visa        (A) Exempt from Visa
55   Norway                  (A) Exempt from Visa        (A) Exempt from Visa
56   New Zealand             (A) Exempt from Visa        (A) Exempt from Visa
57   Panama                  (A) Exempt from Visa        (A) Exempt from Visa
58   Paraguay                (A) Exempt from Visa        (A) Exempt from Visa
59   Poland                  (A) Exempt from Visa        (A) Exempt from Visa
60   Portugal                (A) Exempt from Visa        (A) Exempt from Visa
61   Qatar                   (A) Exempt from Visa        (A) Exempt from Visa
62   The Netherlands         (A) Exempt from Visa        (A) Exempt from Visa   To the natives of Aruba
                                                                                and the Dutch Antilles will
                                                                                be given the same
                                                                                treatment.
63   The United Kingdom of   (A) Exempt from Visa        (A) Exempt from Visa   (*) British passport
     Great Britain and                                                          carriers, originating in
     Northern Ireland and                                                       Hong Kong, whose
     the Administrative                                                         interior is read
     Regions                                                                     "British Nationality” will
                                                                                be given Visa treatment
                                                                                “A”. In cases not
                                                                                indicating the above in
                                                                                the British passport that
                                                                                the bearer is some native
                                                                                of Hong Kong, it will be
                                                                                given consulted visa
                                                                                treatment “C”.
64   Czech Republic          (A) Exempt from Visa        (A) Exempt from Visa
65   Romania                 (A) Exempt from Visa        (A) Exempt from Visa
66   St Kitts and Nevis      (A) Exempt from Visa        (A) Exempt from Visa
67   San Marino              (A) Exempt from Visa        (A) Exempt from Visa
68   Saint Vincente and      (A) Exempt from Visa        (A) Exempt from Visa
     Granadina
69   Saint Lucia             (A) Exempt from Visa        (A) Exempt from Visa
70   The Holy See (Vatican   (A) Exempt from Visa        (A) Exempt from Visa
     City)
71   Sao Tome and Principe   (A) Exempt from Visa        (A) Exempt from Visa
72   Singapore               (A) Exempt from Visa        (A) Exempt from Visa
73   South Africa            (A) Exempt from Visa        (A) Exempt from Visa
74   Sweden                  (A) Exempt from Visa        (A) Exempt from Visa
75   Switzerland             (A) Exempt from Visa        (A) Exempt from Visa
76   Trinidad and Tobago     (A) Exempt from Visa        (A) Exempt from Visa
77   Turkey                  (A) Exempt from Visa        (A) Exempt from Visa
78   Tuvalu                  (A) Exempt from Visa        (A) Exempt from Visa
79   Uruguay                 (A) Exempt from Visa        (A) Exempt from Visa
80   Vanuatu                 (A) Exempt from Visa        (A) Exempt from Visa
81   Venzuela                (A) Exempt from Visa        (A) Exempt from Visa
     International                                  Passport                    Observations
     Organizations
82   Organization of         (A) Exempt from Visa
     American States
83   United Nations          (A) Exempt from Visa
84   European Commission     (A) Exempt from Visa




                                                                                           '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 868 of 1770



                                            Classification Category “B”
No.              Country           Ordinary Passport              Official Diplomatic and         Observations
                                                                     Service Passport
1     Saudi Arabia           (B) Consular or without          (B) Consular or without
                             consultation                     consultation
2     Azerbaijan             (B) Consular or without          (B) Consular or without
                             consultation                     consultation
3     Belorussia             (B) Consular or without          (A) Exempt from Visa
                             consultation
4     Benin                  (B) Consular or without          (B) Consular or without
                             consultation                     consultation
5     Bhutan                 (B) Consular or without          (B) Consular or without
                             consultation                     consultation
6     Bolivia                (B) Consular or without          (A) Exempt from Visa
                             consultation
7     Burkina Faso           (B) Consular or without          (B) Consular or without
                             consultation                     consultation
8     Burundi                (B) Consular or without          (B) Consular or without
                             consultation                     consultation
9     Capo Verdi             (B) Consular or without          (B) Consular or without
                             consultation                     consultation
10    Cambodia               (B) Consular or without          (B) Consular or without
                             consultation                     consultation
11    Cameroon               (B) Consular or without          (B) Consular or without
                             consultation                     consultation
12    Chad                   (B) Consular or without          (B) Consular or without
                             consultation                     consultation
13    Colombia               (B) Consular or without          (A) Exempt from Visa          * Until New Order
                             consultation                                                   Honduras Dara Trato
                                                                                            Cateqoria "C "
14    Comoros                (B) Consular or without          (B) Consular or without
                             consultation                     consultation
15    Ivory Coast            (B) Consular or without          (B) Consular or without
                             consultation                     consultation
16    Djibouti               (B) Consular or without          (B) Consular or without
                             consultation                     consultation
17    Dominica               (B) Consular or without          (B) Consular or without
                             consultation                     consultation
18    Ecuador                (B) Consular or without
                             consultation
19    Egypt                  (B) Consular or without          (B) Consular or without
                             consultation                     consultation
20    United Arab Emirates   (B) Consular or without          (B) Consular or without
                             consultation                     consultation
21    Fiji                   (B) Consular or without          (B) Consular or without
                             consultation                     consultation
22    Philippines            (B) Consular or without          (A) Exempt from Visa
                             consultation
23    Gabon                  (B) Consular or without          (B) Consular or without
                             consultation                     consultation
24    Gambia                 (B) Consular or without          (B) Consular or without
                             consultation                     consultation
25    Georgia                (B) Consular or without          (B) Consular or without
                             consultation                     consultation
26    Granada                (B) Consular or without          (A) Exempt from Visa
                             consultation




                                                                                                      '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 869 of 1770



27   Guinea                     (B) Consular or without   (B) Consular or without
                                consultation              consultation
28   Guinea Bissau              (B) Consular or without   (B) Consular or without
                                consultation              consultation
29   Guinea Ecuat.              (B) Consular or without   (B) Consular or without
                                consultation              consultation
30   Guyana                     (B) Consular or without   (A) Exempt from Visa
                                consultation
31   Jamaica                    (B) Consular or without   (A) Exempt from Visa
                                consultation
32   Kazakhstan                 (B) Consular or without   (B) Consular or without
                                consultation              consultation
33   Kenya                      (B) Consular or without   (A) Exempt from Visa
                                consultation
34   Kyrgyzstan                 (B) Consular or without   (B) Consular or without
                                consultation              consultation
35   Kiribati                   (B) Consular or without   (B) Consular or without
                                consultation              consultation
36   Leshoto                    (B) Consular or without   (B) Consular or without
                                consultation              consultation
37   Malawi                     (B) Consular or without   (B) Consular or without
                                consultation              consultation
38   Maldives                   (B) Consular or without   (B) Consular or without
                                consultation              consultation
39   Morocco                    (B) Consular or without   (A) Exempt from Visa
                                consultation
40   Mauricio                   (B) Consular or without   (B) Consular or without
                                consultation              consultation
41   Mauritania                 (B) Consular or without   (B) Consular or without
                                consultation              consultation
42   Micronesia                 (B) Consular or without   (B) Consular or without
                                consultation              consultation
43   Moldova                    (B) Consular or without   (B) Consular or without
                                consultation              consultation
44   Myanmar                    (B) Consular or without   (B) Consular or without
                                consultation              consultation
45   Namibia                    (B) Consular or without   (B) Consular or without
                                consultation              consultation
46   Nauru                      (B) Consular or without   (B) Consular or without
                                consultation              consultation
47   Niger                      (B) Consular or without   (B) Consular or without
                                consultation              consultation
48   Palau                      (B) Consular or without   (B) Consular or without
                                consultation              consultation
49   Papa New Guinea            (B) Consular or without   (B) Consular or without
                                consultation              consultation
50   Peru                       (B) Consular or without   (A) Exempt from Visa
                                consultation
51   Central African Republic   (B) Consular or without   (B) Consular or without
                                consultation              consultation
52   Dominican Republic         (B) Consular or without   (A) Exempt from Visa
                                consultation
53   Rwanda                     (B) Consular or without   (B) Consular or without
                                consultation              consultation
54   Russian Federation         (B) Consular or without   (A) Exempt from Visa
                                consultation




                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 870 of 1770



55   Samoa                   (B) Consular or without   (B) Consular or without
                             consultation              consultation
56   Senegal                 (B) Consular or without   (B) Consular or without
                             consultation              consultation
57   Serbia and Montenegro   (B) Consular or without   (A) Exempt from Visa
                             consultation
58   Seychelles              (B) Consular or without   (B) Consular or without
                             consultation              consultation
59   Suriname                (B) Consular or without   (B) Consular or without
                             consultation              consultation
60   Swaziland               (B) Consular or without   (B) Consular or without
                             consultation              consultation
61   Thailand                (B) Consular or without   (B) Consular or without
                             consultation              consultation
62   Tanzania                (B) Consular or without   (B) Consular or without
                             consultation              consultation
63   Tajikistan              (B) Consular or without   (B) Consular or without
                             consultation              consultation
64   Togo                    (B) Consular or without   (B) Consular or without
                             consultation              consultation
65   Tonga                   (B) Consular or without   (B) Consular or without
                             consultation              consultation
66   Tunisia                 (B) Consular or without   (B) Consular or without
                             consultation              consultation
67   Turkmenistan            (B) Consular or without   (B) Consular or without
                             consultation              consultation
68   Ukraine                 (B) Consular or without   (A) Exempt from Visa
                             consultation
69   Uganda                  (B) Consular or without   (B) Consular or without
                             consultation              consultation
70   Uzbekistan              (B) Consular or without   (B) Consular or without
                             consultation              consultation
71   Zambia                  (B) Consular or without   (B) Consular or without
                             consultation              consultation
72   Zimbabwe                (B) Consular or without   (B) Consular or without
                             consultation              consultation




                                                                                 '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 871 of 1770



                                              Classification Category “C”
No.          Country                 Ordinary Passport          Official Diplomatic Passport          Observations
                                                                         and Service
1     Afghanistan              (C) Consulted                    (C) Consulted
2     Albania                  (C) Consulted                    (C) Consulted
3     Angola                   (C) Consulted                    (C) Consulted
4     Algeria                  (C) Consulted                    (C) Consulted
5     Armenia                  (C) Consulted                    (C) Consulted
6     Eritrea                  (C) Consulted                    (C) Consulted
7     Bangladesh               (C) Consulted                    (C) Consulted
8     Bosnia and Herzegovina   (C) Consulted                    (C) Consulted
9     Botswana                 (C) Consulted                    (C) Consulted
10    Peoples Republic of      (C) Consulted                    (C) Consulted                  British Passport carriers,
      China                                                                                    originating in Hong Kong in
                                                                                               whose interior is read
                                                                                               "Nationality British citizen
                                                                                               (British citizenship), will be
                                                                                               given a visa-exempt
                                                                                               treatment (A). In the case
                                                                                               that the above is not
                                                                                               indicated in the British
                                                                                               passport that the bearer
                                                                                               originates from Hong Kong
                                                                                               (where it reads Overseas)
                                                                                               will be given visa treatment
                                                                                               consulted (C)
11    Congo                    (C) Consulted                   (C) Consulted
12    Democratic Republic of   (C) Consulted                   (C) Consulted
      Congo
13    North Korea              (C) Consulted                   (C) Consulted
14    Cuba                     (C) Consulted                   (B) Consular or without         (*) Until new order,
                                                               consultation*                   Guatemala and Nicaragua
                                                                                               will continue giving visa-
                                                                                               exempt treatment (A)
15    Ethiopia                 (C) Consulted                   (C) Consulted
16    Ghana                    (C) Consulted                   (C) Consulted
17    Haiti                    (C) Consulted                   (C) Consulted
18    India                    (C) Consulted                   (C) Consulted
19    Indonesia                (C) Consulted                   (C) Consulted
20    Iraq                     (C) Consulted                   (C) Consulted
21    Iran                     (C) Consulted                   (C) Consulted
22    Jordan                   (C) Consulted                   (C) Consulted
23    Laos                     (C) Consulted                   (C) Consulted
24    Lebanon                  (C) Consulted                   (C) Consulted
25    Liberia                  (C) Consulted                   (C) Consulted
26    Libya                    (C) Consulted                   (C) Consulted
27    Mali                     (C) Consulted                   (C) Consulted
28    Mongolia                 (C) Consulted                   (C) Consulted
29    Mozambique               (C) Consulted                   (C) Consulted
30    Nepal                    (C) Consulted                   (C) Consulted
31    Nigeria                  (C) Consulted                   (C) Consulted
32    Oman                     (C) Consulted                   (C) Consulted
33    Pakistan                 (C) Consulted                   (C) Consulted
34    Sierra Leone             (C) Consulted                   (C) Consulted
35    Syria                    (C) Consulted                   (C) Consulted
36    Somalia                  (C) Consulted                   (C) Consulted
37    Sri Lanka                (C) Consulted                   (C) Consulted




                                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 872 of 1770



38   Sudan                      (C) Consulted                   (C) Consulted
39   East Timor                 (C) Consulted                   (C) Consulted
40   Vietnam                    (C) Consulted                   (C) Consulted
41   Yemen                      (C) Consulted                   (C) Consulted
      Entities or Authorities            Passport or other Valid Travel Document   Observations
       Not Recognized as a
               State
1    Palestinian Authority,     (C) Consulted                 (C) Consulted
     Passport carriers or
     other valid travel
     document issued by
     Palestinian Authority
2    Democratic Arab            (C) Consulted                 (C) Consulted
     Republic of Sahrawi




                                                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 873 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 874 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 875 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 876 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 877 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 878 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 879 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 880 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 881 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 882 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 883 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 884 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 885 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 886 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 887 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 888 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 889 of 1770




                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 890 of 1770




                                                           '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 891 of 1770




                                                             

                                   Handbook
                          on Procedures and Criteria
                       for Determining Refugee Status
                          under the 1951 Convention
                             and the 1967 Protocol
                      relating to the Status of Refugees

                                      HCR/IP/4/Eng/REV.1
                                          Reedited,
                                     Geneva, January 1992,
                                         UNHCR 1979

FOREWORD
,      5HIXJHHVWDWXVRQWKHXQLYHUVDOOHYHOLVJRYHUQHGE\WKH&RQYHQWLRQDQGWKH
3URWRFROUHODWLQJWRWKH6WDWXVRI5HIXJHHV7KHVHWZRLQWHUQDWLRQDOOHJDOLQVWUXPHQWVKDYHEHHQ
DGRSWHG ZLWKLQ WKH IUDPHZRUN RI WKH 8QLWHG 1DWLRQV $W WKH WLPH RI UHSXEOLVKLQJ WKLV +DQGERRN
VWDWHVKDYHEHFRPHSDUWLHVWRWKH&RQYHQWLRQRUWRWKH3URWRFRORUWRERWKLQVWUXPHQWV
,,      7KHVHWZRLQWHUQDWLRQDOOHJDOLQVWUXPHQWVDUHDSSOLFDEOHWRSHUVRQVZKRDUHUHIXJHHVDV
WKHUHLQGHILQHG7KHDVVHVVPHQWDVWRZKRLVDUHIXJHHLHWKHGHWHUPLQDWLRQRIUHIXJHHVWDWXV
XQGHU WKH  &RQYHQWLRQ DQG WKH  3URWRFRO LV LQFXPEHQW XSRQ WKH &RQWUDFWLQJ 6WDWH LQ
ZKRVHWHUULWRU\WKHUHIXJHHDSSOLHVIRUUHFRJQLWLRQRIUHIXJHHVWDWXV
,,,    %RWK WKH  &RQYHQWLRQ DQG WKH  3URWRFRO SURYLGH IRU FRRSHUDWLRQ EHWZHHQ WKH
&RQWUDFWLQJ 6WDWHV DQG WKH 2IILFH RI WKH 8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU IRU 5HIXJHHV7KLV
FRRSHUDWLRQH[WHQGVWRWKHGHWHUPLQDWLRQRIUHIXJHHVWDWXVDFFRUGLQJWRDUUDQJHPHQWVPDGHLQ
YDULRXV&RQWUDFWLQJ6WDWHV
,9      7KH ([HFXWLYH &RPPLWWHH RI WKH +LJK &RPPLVVLRQHU V 3URJUDPPH DW LWV WZHQW\HLJKWK
VHVVLRQUHTXHVWHGWKH2IILFHRIWKH+LJK&RPPLVVLRQHU³WRFRQVLGHUWKHSRVVLELOLW\RILVVXLQJ±IRU
WKH JXLGDQFH RI *RYHUQPHQWV ± D KDQGERRN UHODWLQJ WR SURFHGXUHV DQG FULWHULD IRU GHWHUPLQLQJ
UHIXJHHVWDWXV´7KHILUVWHGLWLRQRIWKH+DQGERRNZDVLVVXHGE\P\'LYLVLRQLQ6HSWHPEHU
LQ UHVSRQVH WR WKLV UHTXHVW E\ WKH ([HFXWLYH &RPPLWWHH 6LQFH WKHQ WKH +DQGERRN KDV EHHQ
UHJXODUO\ UHSULQWHG WR PHHW WKH LQFUHDVLQJ GHPDQGV RI JRYHUQPHQW RIILFLDOV DFDGHPLFV DQG
ODZ\HUV FRQFHUQHG ZLWK UHIXJHH SUREOHPV 7KH SUHVHQW HGLWLRQ XSGDWHV LQIRUPDWLRQ FRQFHUQLQJ
DFFHVVLRQV WR WKH LQWHUQDWLRQDO UHIXJHH LQVWUXPHQWV LQFOXGLQJ GHWDLOV RI GHFODUDWLRQV RQ WKH
JHRJUDSKLFDODSSOLFDELOLW\RIWKH&RQYHQWLRQDQG3URWRFRO
9       7KHVHJPHQWRIWKLV+DQGERRNRQWKHFULWHULDIRUGHWHUPLQLQJUHIXJHHVWDWXVEUHDNVGRZQ
DQGH[SODLQVWKHYDULRXVFRPSRQHQWVRIWKHGHILQLWLRQRIUHIXJHHVHWRXWLQWKH&RQYHQWLRQ
DQGWKH3URWRFRO7KHH[SODQDWLRQVDUHEDVHGRQWKHNQRZOHGJHDFFXPXODWHGE\WKH+LJK
&RPPLVVLRQHU V2IILFHRYHUVRPH\HDUVVLQFHWKHHQWU\LQWRIRUFHRIWKH&RQYHQWLRQRQ
$SULO7KHSUDFWLFHRI6WDWHVLVWDNHQLQWRDFFRXQWDVDUHH[FKDQJHVRIYLHZVEHWZHHQ
WKH2IILFHDQGWKHFRPSHWHQWDXWKRULWLHVRI&RQWUDFWLQJ6WDWHVDQGWKHOLWHUDWXUHGHYRWHGWRWKH
VXEMHFW RYHU WKH ODVW TXDUWHU RI D FHQWXU\ $V WKH +DQGERRN KDV EHHQFRQFHLYHG DV D SUDFWLFDO




                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 892 of 1770



JXLGH DQG QRW DV D WUHDWLVH RQ UHIXJHH ODZ UHIHUHQFHV WR OLWHUDWXUH HWF KDYH SXUSRVHO\ EHHQ
RPLWWHG
9,     :LWK UHVSHFW WR SURFHGXUHV IRU WKH GHWHUPLQDWLRQ RI UHIXJHH VWDWXV WKH ZULWHUV RI WKH
+DQGERRN KDYH EHHQ JXLGHG FKLHIO\ E\ WKH SULQFLSOHV GHILQHG LQ WKLV UHVSHFW E\ WKH ([HFXWLYH
&RPPLWWHH LWVHOI 8VH KDV QDWXUDOO\ DOVR EHHQ PDGH RI WKH NQRZOHGJH DYDLODEOH FRQFHUQLQJ WKH
SUDFWLFHRI6WDWHV
9,,     7KH +DQGERRN LV PHDQW IRU WKH JXLGDQFH RI JRYHUQPHQW RIILFLDOV FRQFHUQHG ZLWK WKH
GHWHUPLQDWLRQRIUHIXJHHVWDWXVLQWKHYDULRXV&RQWUDFWLQJ6WDWHV,WLVKRSHGWKDWLWZLOODOVREHRI
LQWHUHVWDQGXVHIXOWRDOOWKRVHFRQFHUQHGZLWKUHIXJHHSUREOHPV

0LFKHO0RXVVDOOL
'LUHFWRURI,QWHUQDWLRQDO3URWHFWLRQ
2IILFHRIWKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV





                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 893 of 1770





INTRODUCTION – International instruments defining the term “refugee”
A. Early instruments (1921-1946)
      (DUO\ LQ WKH WZHQWLHWK FHQWXU\ WKH UHIXJHH SUREOHP EHFDPH WKH FRQFHUQ RI WKH
LQWHUQDWLRQDO FRPPXQLW\ ZKLFK IRU KXPDQLWDULDQ UHDVRQV EHJDQ WR DVVXPH UHVSRQVLELOLW\ IRU
SURWHFWLQJDQGDVVLVWLQJUHIXJHHV
      7KHSDWWHUQRILQWHUQDWLRQDODFWLRQRQEHKDOIRIUHIXJHHVZDVHVWDEOLVKHGE\WKH/HDJXH
RI 1DWLRQV DQG OHG WR WKH DGRSWLRQ RI D QXPEHU RI LQWHUQDWLRQDO DJUHHPHQWV IRU WKHLU EHQHILW
7KHVHLQVWUXPHQWVDUHUHIHUUHGWRLQ$UWLFOH$  RIWKH&RQYHQWLRQUHODWLQJWRWKH6WDWXV
RI5HIXJHHV VHHSDUDJUDSKEHORZ 
       7KH GHILQLWLRQV LQ WKHVH LQVWUXPHQWV UHODWH HDFK FDWHJRU\ RI UHIXJHHV WR WKHLU QDWLRQDO
RULJLQWRWKHWHUULWRU\WKDWWKH\OHIWDQGWRWKHODFNRIGLSORPDWLFSURWHFWLRQE\WKHLUIRUPHUKRPH
FRXQWU\:LWKWKLVW\SHRIGHILQLWLRQ³E\FDWHJRULHV´LQWHUSUHWDWLRQZDVVLPSOHDQGFDXVHGQRJUHDW
GLIILFXOW\LQDVFHUWDLQLQJZKRZDVDUHIXJHH
     $OWKRXJKIHZSHUVRQVFRYHUHGE\WKHWHUPVRIWKHHDUO\LQVWUXPHQWVDUHOLNHO\WRUHTXHVW
DIRUPDOGHWHUPLQDWLRQRIUHIXJHHVWDWXVDWWKHSUHVHQWWLPHVXFKFDVHVFRXOGRFFDVLRQDOO\DULVH
7KH\ DUH GHDOW ZLWK EHORZ LQ &KDSWHU ,, $ 3HUVRQV ZKR PHHW WKH GHILQLWLRQV RI LQWHUQDWLRQDO
LQVWUXPHQWVSULRUWRWKH&RQYHQWLRQDUHXVXDOO\UHIHUUHGWRDV³VWDWXWRU\UHIXJHHV´
B. 1951 Convention relating to the Status of Refugees
      6RRQDIWHUWKH6HFRQG:RUOG:DUDVWKHUHIXJHHSUREOHPKDGQRWEHHQVROYHGWKHQHHG
ZDVIHOWIRUDQHZLQWHUQDWLRQDOLQVWUXPHQWWRGHILQHWKHOHJDOVWDWXVRIUHIXJHHV,QVWHDGRIDGKRF
DJUHHPHQWVDGRSWHGLQUHODWLRQWRVSHFLILFUHIXJHHVLWXDWLRQVWKHUHZDVDFDOOIRUDQLQVWUXPHQW
FRQWDLQLQJDJHQHUDOGHILQLWLRQRIZKRZDVWREHFRQVLGHUHGDUHIXJHH7KH&RQYHQWLRQUHODWLQJWR
WKH6WDWXVRI5HIXJHHVZDVDGRSWHGE\D&RQIHUHQFHRI3OHQLSRWHQWLDULHVRIWKH8QLWHG1DWLRQV
RQ-XO\DQGHQWHUHGLQWRIRUFHRQ$SULO,QWKHIROORZLQJSDUDJUDSKVLWLVUHIHUUHG
WRDV³WKH&RQYHQWLRQ´ 7KHWH[WRIWKH&RQYHQWLRQZLOOEHIRXQGLQ$QQH[,, 
C. Protocol relating to the Status of Refugees
    $FFRUGLQJ WR WKH JHQHUDO GHILQLWLRQ FRQWDLQHG LQ WKH  &RQYHQWLRQ D UHIXJHH LV
DSHUVRQZKR
    ³$V D UHVXOW RI HYHQWV RFFXUULQJ EHIRUH  -DQXDU\  DQG RZLQJ WR ZHOOIRXQGHG IHDU RI
    EHLQJSHUVHFXWHGLVRXWVLGHKLVFRXQWU\RIQDWLRQDOLW\´
    7KHGDWHOLQHRULJLQDWHGLQWKHZLVKRI*RYHUQPHQWVDWWKHWLPHWKH&RQYHQWLRQZDV
DGRSWHGWROLPLWWKHLUREOLJDWLRQVWRUHIXJHHVLWXDWLRQVWKDWZHUHNQRZQWRH[LVWDWWKDWWLPHRUWR
WKRVHZKLFKPLJKWVXEVHTXHQWO\DULVHIURPHYHQWVWKDWKDGDOUHDG\RFFXUUHG
     :LWK WKH SDVVDJH RI WLPH DQG WKH HPHUJHQFH RI QHZ UHIXJHH VLWXDWLRQV WKH QHHG ZDV
LQFUHDVLQJO\IHOWWRPDNHWKHSURYLVLRQVRIWKH&RQYHQWLRQDSSOLFDEOHWRVXFKQHZUHIXJHHV
$VDUHVXOWD3URWRFROUHODWLQJWRWKH6WDWXVRI5HIXJHHVZDVSUHSDUHG$IWHUFRQVLGHUDWLRQE\WKH
*HQHUDO$VVHPEO\RIWKH8QLWHG1DWLRQVLWZDVRSHQHGIRUDFFHVVLRQRQ-DQXDU\DQG
HQWHUHGLQWRIRUFHRQ2FWREHU
          %\DFFHVVLRQWRWKH3URWRFRO6WDWHVXQGHUWDNHWRDSSO\WKHVXEVWDQWLYHSURYLVLRQV
RIWKH&RQYHQWLRQWRUHIXJHHVDVGHILQHGLQWKH&RQYHQWLRQEXWZLWKRXWWKHGDWHOLQH
$OWKRXJK UHODWHG WR WKH &RQYHQWLRQ LQ WKLV ZD\ WKH 3URWRFRO LV DQ LQGHSHQGHQW LQVWUXPHQW
DFFHVVLRQWRZKLFKLVQRWOLPLWHGWR6WDWHVSDUWLHVWRWKH&RQYHQWLRQ


 7KH&RQYHQWLRQDOVRSURYLGHVIRUWKHSRVVLELOLW\RILQWURGXFLQJDJHRJUDSKLFOLPLWDWLRQ VHH
SDUDJUDSKVWREHORZ 




                                                                                                  '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 894 of 1770



    ,Q WKH IROORZLQJ SDUDJUDSKV WKH  3URWRFRO UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV LV
UHIHUUHGWRDV³WKH3URWRFRO´ 7KHWH[WRIWKH3URWRFROZLOOEHIRXQGLQ$QQH[,,, 
    $W WKH WLPH RI ZULWLQJ  6WDWHV DUH SDUWLHV WR WKH  &RQYHQWLRQ RU WR WKH 
3URWRFRORUWRERWKLQVWUXPHQWV $OLVWRIWKH6WDWHVSDUWLHVZLOOEHIRXQGLQ$QQH[,9 
D. Main provisions of the 1951 Convention and the 1967 Protocol
        7KH&RQYHQWLRQDQGWKH3URWRFROFRQWDLQWKUHHW\SHVRISURYLVLRQV
 L     3URYLVLRQV JLYLQJ WKH EDVLF GHILQLWLRQ RI ZKR LV DQG ZKR LV QRW  D UHIXJHH DQG ZKR
KDYLQJ EHHQ D UHIXJHH KDV FHDVHG WR EH RQH 7KH GLVFXVVLRQ DQG LQWHUSUHWDWLRQ RI WKHVH
SURYLVLRQVFRQVWLWXWHWKHPDLQERG\RIWKHSUHVHQW+DQGERRNLQWHQGHGIRUWKHJXLGDQFHRIWKRVH
ZKRVHWDVNLWLVWRGHWHUPLQHUHIXJHHVWDWXV
 LL    3URYLVLRQV WKDW GHILQH WKH OHJDO VWDWXV RI UHIXJHHV DQG WKHLU ULJKWV DQG GXWLHV LQ WKHLU
FRXQWU\RIUHIXJH$OWKRXJKWKHVHSURYLVLRQVKDYHQRLQIOXHQFHRQWKHSURFHVVRIGHWHUPLQDWLRQRI
UHIXJHHVWDWXVWKHDXWKRULW\HQWUXVWHGZLWKWKLVSURFHVVVKRXOGEHDZDUHRIWKHPIRULWVGHFLVLRQ
PD\LQGHHGKDYHIDUUHDFKLQJHIIHFWVIRUWKHLQGLYLGXDORUIDPLO\FRQFHUQHG
 LLL     2WKHU SURYLVLRQV GHDOLQJ ZLWK WKH LPSOHPHQWDWLRQ RI WKH LQVWUXPHQWV IURP WKH
DGPLQLVWUDWLYHDQGGLSORPDWLFVWDQGSRLQW$UWLFOHRIWKH&RQYHQWLRQDQG$UWLFOHRIWKH
3URWRFROFRQWDLQDQXQGHUWDNLQJE\&RQWUDFWLQJ6WDWHVWRFRRSHUDWHZLWKWKH2IILFHRIWKH
8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHVLQWKHH[HUFLVHRILWVIXQFWLRQVDQGLQSDUWLFXODU
WRIDFLOLWDWHLWVGXW\RIVXSHUYLVLQJWKHDSSOLFDWLRQRIWKHSURYLVLRQVRIWKHVHLQVWUXPHQWV
E. Statute of the Office of the United Nations High Commissioner for Refugees
    7KH LQVWUXPHQWV GHVFULEHG DERYH XQGHU $& GHILQH WKH SHUVRQV ZKR DUH WR EH
FRQVLGHUHG UHIXJHHV DQG UHTXLUH WKH SDUWLHV WR DFFRUG D FHUWDLQ VWDWXV WR UHIXJHHV LQ WKHLU
UHVSHFWLYHWHUULWRULHV
      3XUVXDQW WR D GHFLVLRQ RI WKH *HQHUDO $VVHPEO\ WKH 2IILFH RI WKH 8QLWHG 1DWLRQV +LJK
&RPPLVVLRQHUIRU5HIXJHHV ³81+&5´ ZDVHVWDEOLVKHGDVRI-DQXDU\7KH6WDWXWHRIWKH
2IILFH LV DQQH[HG WR 5HVROXWLRQ  9  DGRSWHG E\ WKH *HQHUDO $VVHPEO\ RQ  'HFHPEHU
 $FFRUGLQJ WR WKH 6WDWXWH WKH +LJK &RPPLVVLRQHU LV FDOOHG XSRQ ± LQWHU DOLD ± WR SURYLGH
LQWHUQDWLRQDO SURWHFWLRQ XQGHU WKH DXVSLFHV RI WKH 8QLWHG 1DWLRQV WR UHIXJHHV IDOOLQJ ZLWKLQ WKH
FRPSHWHQFHRIKLV2IILFH
    7KH 6WDWXWH FRQWDLQV GHILQLWLRQV RI WKRVH SHUVRQV WR ZKRP WKH +LJK &RPPLVVLRQHU V
FRPSHWHQFHH[WHQGVZKLFKDUHYHU\FORVHWRWKRXJKQRWLGHQWLFDOZLWKWKHGHILQLWLRQFRQWDLQHGLQ
WKH  &RQYHQWLRQ %\ YLUWXH RI WKHVH GHILQLWLRQV WKH +LJK &RPPLVVLRQHU LV FRPSHWHQW IRU
UHIXJHHVLUUHVSHFWLYHRIDQ\GDWHOLQHRUJHRJUDSKLFOLPLWDWLRQ
    7KXVDSHUVRQZKRPHHWVWKHFULWHULDRIWKH81+&56WDWXWHTXDOLILHVIRUWKHSURWHFWLRQ
RIWKH8QLWHG1DWLRQVSURYLGHGE\WKH+LJK&RPPLVVLRQHUUHJDUGOHVVRIZKHWKHURUQRWKHLVLQ
DFRXQWU\WKDWLVDSDUW\WRWKH&RQYHQWLRQRUWKH3URWRFRORUZKHWKHURUQRWKHKDV
EHHQ UHFRJQL]HG E\ KLV KRVW FRXQWU\ DV D UHIXJHH XQGHU HLWKHU RI WKHVH LQVWUXPHQWV 6XFK
UHIXJHHV EHLQJ ZLWKLQ WKH +LJK &RPPLVVLRQHU V PDQGDWH DUH XVXDOO\ UHIHUUHG WR DV ³PDQGDWH
UHIXJHHV´
    )URPWKHIRUHJRLQJLWZLOOEHVHHQWKDWDSHUVRQFDQVLPXOWDQHRXVO\EHERWKDPDQGDWH
UHIXJHHDQGDUHIXJHHXQGHUWKH&RQYHQWLRQRUWKH3URWRFRO+HPD\KRZHYHUEHLQ
D FRXQWU\ WKDW LV QRW ERXQG E\ HLWKHU RI WKHVH LQVWUXPHQWV RU KH PD\ EH H[FOXGHG IURP
UHFRJQLWLRQ DV D &RQYHQWLRQ UHIXJHH E\ WKH DSSOLFDWLRQ RI WKH GDWHOLQH RU WKH JHRJUDSKLF


 6HHSDUDJUDSKVDQGEHORZ


 6HHSDUDJUDSKVDQGEHORZ




                                                                                                    '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 895 of 1770



OLPLWDWLRQ,QVXFKFDVHVKHZRXOGVWLOOTXDOLI\IRUSURWHFWLRQE\WKH+LJK&RPPLVVLRQHUXQGHUWKH
WHUPVRIWKH6WDWXWH
     7KH DERYH PHQWLRQHG 5HVROXWLRQ  9  DQG WKH 6WDWXWH RI WKH +LJK &RPPLVVLRQHU V
2IILFHFDOOIRUFRRSHUDWLRQEHWZHHQ*RYHUQPHQWVDQGWKH+LJK&RPPLVVLRQHU V2IILFHLQGHDOLQJ
ZLWK UHIXJHH SUREOHPV 7KH +LJK &RPPLVVLRQHU LV GHVLJQDWHG DV WKH DXWKRULW\ FKDUJHG ZLWK
SURYLGLQJLQWHUQDWLRQDOSURWHFWLRQWRUHIXJHHVDQGLVUHTXLUHGLQWHUDOLDWRSURPRWHWKHFRQFOXVLRQ
DQGUDWLILFDWLRQRILQWHUQDWLRQDOFRQYHQWLRQVIRUWKHSURWHFWLRQRIUHIXJHHVDQGWRVXSHUYLVHWKHLU
DSSOLFDWLRQ
    6XFKFRRSHUDWLRQFRPELQHGZLWKKLVVXSHUYLVRU\IXQFWLRQIRUPVWKHEDVLVIRUWKH+LJK
&RPPLVVLRQHU VIXQGDPHQWDOLQWHUHVWLQWKHSURFHVVRIGHWHUPLQLQJUHIXJHHVWDWXVXQGHUWKH
&RQYHQWLRQ DQG WKH  3URWRFRO 7KH SDUW SOD\HG E\ WKH +LJK &RPPLVVLRQHU LV UHIOHFWHG WR
YDU\LQJ GHJUHHV LQ WKH SURFHGXUHV IRU WKH GHWHUPLQDWLRQ RI UHIXJHH VWDWXV HVWDEOLVKHG E\ D
QXPEHURI*RYHUQPHQWV
F. Regional instruments relating to refugees
    ,QDGGLWLRQWRWKH&RQYHQWLRQDQGWKH3URWRFRODQGWKH6WDWXWHRIWKH2IILFHRI
WKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHVWKHUHDUHDQXPEHURIUHJLRQDODJUHHPHQWV
FRQYHQWLRQV DQG RWKHU LQVWUXPHQWV UHODWLQJ WR UHIXJHHV SDUWLFXODUO\ LQ $IULFD WKH $PHULFDV DQG
(XURSH 7KHVH UHJLRQDO LQVWUXPHQWV GHDO ZLWK VXFK PDWWHUV DV WKH JUDQWLQJ RI DV\OXP WUDYHO
GRFXPHQWV DQG WUDYHO IDFLOLWLHV HWF 6RPH DOVR FRQWDLQ D GHILQLWLRQ RI WKH WHUP ³UHIXJHH´ RU RI
SHUVRQVHQWLWOHGWRDV\OXP
    ,Q/DWLQ$PHULFDWKHSUREOHPRIGLSORPDWLFDQGWHUULWRULDODV\OXPLVGHDOWZLWKLQDQXPEHU
RIUHJLRQDOLQVWUXPHQWVLQFOXGLQJWKH7UHDW\RQ,QWHUQDWLRQDO3HQDO/DZ 0RQWHYLGHR WKH
$JUHHPHQW RQ ([WUDGLWLRQ &DUDFDV   WKH &RQYHQWLRQ RQ $V\OXP +DYDQD   WKH
&RQYHQWLRQ RQ 3ROLWLFDO $V\OXP 0RQWHYLGHR   WKH &RQYHQWLRQ RQ 'LSORPDWLF $V\OXP
 &DUDFDV DQGWKH&RQYHQWLRQRQ7HUULWRULDO$V\OXP &DUDFDV 
     $ PRUH UHFHQW UHJLRQDO LQVWUXPHQWLVWKH&RQYHQWLRQ*RYHUQLQJWKH6SHFLILF$VSHFWVRI
5HIXJHH3UREOHPVLQ$IULFDDGRSWHGE\WKH$VVHPEO\RI+HDGVRI6WDWHDQG*RYHUQPHQWRIWKH
2UJDQL]DWLRQRI$IULFDQ8QLW\RQ6HSWHPEHU7KLV&RQYHQWLRQFRQWDLQVDGHILQLWLRQRIWKH
WHUP ³UHIXJHH´ FRQVLVWLQJ RI WZR SDUWV WKH ILUVW SDUW LV LGHQWLFDO ZLWK WKH GHILQLWLRQ LQ WKH 
3URWRFRO LHWKHGHILQLWLRQLQWKH&RQYHQWLRQZLWKRXWWKHGDWHOLQHRUJHRJUDSKLFOLPLWDWLRQ 
7KHVHFRQGSDUWDSSOLHVWKHWHUP³UHIXJHH´WR
³HYHU\ SHUVRQ ZKR RZLQJ WR H[WHUQDO DJJUHVVLRQ RFFXSDWLRQ IRUHLJQ GRPLQDWLRQ RU HYHQWV
VHULRXVO\GLVWXUELQJSXEOLFRUGHULQHLWKHUSDUWRUWKHZKROHRIKLVFRXQWU\RIRULJLQRUQDWLRQDOLW\LV
FRPSHOOHG WR OHDYH KLV SODFH RI KDELWXDO UHVLGHQFH LQ RUGHU WR VHHN UHIXJH LQ DQRWKHU SODFH
RXWVLGHKLVFRXQWU\RIRULJLQRUQDWLRQDOLW\´
     7KHSUHVHQW+DQGERRNGHDOVRQO\ZLWKWKHGHWHUPLQDWLRQRIUHIXJHHVWDWXVXQGHUWKHWZR
LQWHUQDWLRQDOLQVWUXPHQWVRIXQLYHUVDOVFRSHWKH&RQYHQWLRQDQGWKH3URWRFRO
G. Asylum and the treatment of refugees
    7KH +DQGERRN GRHV QRW GHDO ZLWK TXHVWLRQV FORVHO\ UHODWHG WR WKH GHWHUPLQDWLRQ RI
UHIXJHHVWDWXVHJWKHJUDQWLQJRIDV\OXPWRUHIXJHHVRUWKHOHJDOWUHDWPHQWRIUHIXJHHVDIWHUWKH\
KDYHEHHQUHFRJQL]HGDVVXFK
     $OWKRXJK WKHUH DUH UHIHUHQFHV WR DV\OXP LQ WKH )LQDO $FW RI WKH &RQIHUHQFH RI
3OHQLSRWHQWLDULHVDVZHOODVLQWKH3UHDPEOHWRWKH&RQYHQWLRQWKHJUDQWLQJRIDV\OXPLVQRWGHDOW
ZLWKLQWKH&RQYHQWLRQRUWKH3URWRFRO7KH+LJK&RPPLVVLRQHUKDVDOZD\VSOHDGHG
IRUDJHQHURXVDV\OXPSROLF\LQWKHVSLULWRIWKH8QLYHUVDO'HFODUDWLRQRI+XPDQ5LJKWVDQGWKH
'HFODUDWLRQRQ7HUULWRULDO$V\OXPDGRSWHGE\WKH*HQHUDO$VVHPEO\RIWKH8QLWHG1DWLRQVRQ
'HFHPEHUDQGRQ'HFHPEHUUHVSHFWLYHO\




                                                                                                        '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 896 of 1770



    :LWK UHVSHFW WR WKH WUHDWPHQW ZLWKLQ WKH WHUULWRU\ RI 6WDWHV WKLV LV UHJXODWHG DV UHJDUGV
UHIXJHHVE\WKHPDLQSURYLVLRQVRIWKH&RQYHQWLRQDQG3URWRFRO VHHSDUDJUDSK LL 
DERYH )XUWKHUPRUHDWWHQWLRQVKRXOGEHGUDZQWR5HFRPPHQGDWLRQ(FRQWDLQHGLQWKH)LQDO$FW
RIWKH&RQIHUHQFHRI3OHQLSRWHQWLDULHVZKLFKDGRSWHGWKH&RQYHQWLRQ
   ³7KH&RQIHUHQFH
   ([SUHVVHVWKHKRSHWKDWWKH&RQYHQWLRQUHODWLQJWRWKH6WDWXVRI5HIXJHHVZLOOKDYHYDOXHDV
   DQH[DPSOHH[FHHGLQJLWVFRQWUDFWXDOVFRSHDQGWKDWDOOQDWLRQVZLOOEHJXLGHGE\LWLQJUDQWLQJ
   VRIDUDVSRVVLEOHWRSHUVRQVLQWKHLUWHUULWRU\DVUHIXJHHVDQGZKRZRXOGQRWEHFRYHUHGE\
   WKHWHUPVRIWKH&RQYHQWLRQWKHWUHDWPHQWIRUZKLFKLWSURYLGHV´
   7KLVUHFRPPHQGDWLRQHQDEOHV6WDWHVWRVROYHVXFKSUREOHPVDVPD\DULVHZLWKUHJDUGWR
SHUVRQVZKRDUHQRWUHJDUGHGDVIXOO\VDWLVI\LQJWKHFULWHULDRIWKHGHILQLWLRQRIWKHWHUP³UHIXJHH´




                                                                                                     '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 897 of 1770





PART ONE – Criteria for the Determination of Refugee Status
CHAPTER I – GENERAL PRINCIPLES
      $SHUVRQLVDUHIXJHHZLWKLQWKHPHDQLQJRIWKH&RQYHQWLRQDVVRRQDVKHIXOILOVWKH
FULWHULD FRQWDLQHG LQ WKH GHILQLWLRQ 7KLV ZRXOG QHFHVVDULO\ RFFXU SULRU WR WKH WLPH DW ZKLFK KLV
UHIXJHHVWDWXVLVIRUPDOO\GHWHUPLQHG5HFRJQLWLRQRIKLVUHIXJHHVWDWXVGRHVQRWWKHUHIRUHPDNH
KLPDUHIXJHHEXWGHFODUHVKLPWREHRQH+HGRHVQRWEHFRPHDUHIXJHHEHFDXVHRIUHFRJQLWLRQ
EXWLVUHFRJQL]HGEHFDXVHKHLVDUHIXJHH
   'HWHUPLQDWLRQRIUHIXJHHVWDWXVLVDSURFHVVZKLFKWDNHVSODFHLQWZRVWDJHV)LUVWO\LWLV
QHFHVVDU\ WR DVFHUWDLQ WKH UHOHYDQW IDFWV RI WKH FDVH 6HFRQGO\ WKH GHILQLWLRQV LQ WKH 
&RQYHQWLRQDQGWKH3URWRFROKDYHWREHDSSOLHGWRWKHIDFWVWKXVDVFHUWDLQHG
   7KHSURYLVLRQVRIWKH&RQYHQWLRQGHILQLQJZKRLVDUHIXJHHFRQVLVWRIWKUHHSDUWV
ZKLFKKDYHEHHQWHUPHGUHVSHFWLYHO\³LQFOXVLRQ´³FHVVDWLRQ´DQG³H[FOXVLRQ´FODXVHV
    7KH LQFOXVLRQ FODXVHV GHILQH WKH FULWHULD WKDW D SHUVRQ PXVW VDWLVI\ LQ RUGHU WR EH D
UHIXJHH 7KH\ IRUP WKH SRVLWLYH EDVLV XSRQ ZKLFK WKH GHWHUPLQDWLRQ RI UHIXJHH VWDWXV LV PDGH
7KHVRFDOOHGFHVVDWLRQDQGH[FOXVLRQFODXVHVKDYHDQHJDWLYHVLJQLILFDQFHWKHIRUPHULQGLFDWH
WKH FRQGLWLRQV XQGHU ZKLFK D UHIXJHH FHDVHV WR EH D UHIXJHH DQG WKH ODWWHU HQXPHUDWH WKH
FLUFXPVWDQFHV LQ ZKLFK D SHUVRQ LV H[FOXGHG IURP WKH DSSOLFDWLRQ RI WKH  &RQYHQWLRQ
DOWKRXJKPHHWLQJWKHSRVLWLYHFULWHULDRIWKHLQFOXVLRQFODXVHV
CHAPTER II – INCLUSION CLAUSES
A.        Definitions
(1) Statutory Refugees
   $UWLFOH  $   RI WKH  &RQYHQWLRQ GHDOV ZLWK VWDWXWRU\ UHIXJHHV LH SHUVRQV
FRQVLGHUHG WR EH UHIXJHHV XQGHU WKH SURYLVLRQV RI LQWHUQDWLRQDO LQVWUXPHQWV SUHFHGLQJ WKH
&RQYHQWLRQ7KLVSURYLVLRQVWDWHVWKDW
     ³)RUWKHSXUSRVHVRIWKHSUHVHQW&RQYHQWLRQWKHWHUP UHIXJHH VKDOODSSO\WRDQ\SHUVRQZKR
        +DV EHHQ FRQVLGHUHG D UHIXJHH XQGHU WKH $UUDQJHPHQWV RI  0D\  DQG  -XQH
     RUXQGHUWKH&RQYHQWLRQVRI2FWREHUDQG)HEUXDU\WKH3URWRFRORI
     6HSWHPEHURUWKH&RQVWLWXWLRQRIWKH,QWHUQDWLRQDO5HIXJHH2UJDQL]DWLRQ
'HFLVLRQVRIQRQHOLJLELOLW\WDNHQE\WKH,QWHUQDWLRQDO5HIXJHH2UJDQL]DWLRQGXULQJWKHSHULRGRILWV
DFWLYLWLHV VKDOO QRW SUHYHQW WKH VWDWXV RI UHIXJHHV EHLQJ DFFRUGHG WR SHUVRQV ZKR IXOILO WKH
FRQGLWLRQVRISDUDJUDSKRIWKLVVHFWLRQ´
     7KHDERYHHQXPHUDWLRQLVJLYHQLQRUGHUWRSURYLGHDOLQNZLWKWKHSDVWDQGWRHQVXUHWKH
FRQWLQXLW\ RI LQWHUQDWLRQDO SURWHFWLRQ RI UHIXJHHV ZKR EHFDPH WKH FRQFHUQ RI WKH LQWHUQDWLRQDO
FRPPXQLW\ DW YDULRXV HDUOLHU SHULRGV $V DOUHDG\ LQGLFDWHG SDUD  DERYH  WKHVH LQVWUXPHQWV
KDYH E\ QRZ ORVW PXFK RI WKHLU VLJQLILFDQFH DQG D GLVFXVVLRQ RI WKHP KHUH ZRXOG EH RI OLWWOH
SUDFWLFDOYDOXH+RZHYHUDSHUVRQZKRKDVEHHQFRQVLGHUHGDUHIXJHHXQGHUWKHWHUPVRIDQ\RI
WKHVHLQVWUXPHQWVLVDXWRPDWLFDOO\DUHIXJHHXQGHUWKH&RQYHQWLRQ7KXVDKROGHURIDVR
FDOOHG ³1DQVHQ 3DVVSRUW´ RU D ³&HUWLILFDWH RI (OLJLELOLW\´ LVVXHG E\ WKH ,QWHUQDWLRQDO 5HIXJHH
2UJDQL]DWLRQ PXVW EH FRQVLGHUHG D UHIXJHH XQGHU WKH  &RQYHQWLRQ XQOHVV RQH RI WKH
FHVVDWLRQFODXVHVKDVEHFRPHDSSOLFDEOHWRKLVFDVHRUKHLVH[FOXGHGIURPWKHDSSOLFDWLRQRIWKH
&RQYHQWLRQE\RQHRIWKHH[FOXVLRQFODXVHV7KLVDOVRDSSOLHVWRDVXUYLYLQJFKLOGRIDVWDWXWRU\
UHIXJHH


  1DQVHQ 3DVVSRUW D FHUWLILFDWH RI LGHQWLW\ IRU XVH DV D WUDYHO GRFXPHQW LVVXHG WR UHIXJHHV
XQGHUWKHSURYLVLRQVRISUHZDULQVWUXPHQWV




                                                                                                     '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 898 of 1770



(2) General definition in the 1951 Convention
   $FFRUGLQJWR$UWLFOH$  RIWKH&RQYHQWLRQWKHWHUP³UHIXJHH´VKDOODSSO\WRDQ\
SHUVRQZKR
     ³$VDUHVXOWRIHYHQWVRFFXUULQJEHIRUH-DQXDU\DQGRZLQJWRZHOOIRXQGHGIHDURIEHLQJ
     SHUVHFXWHGIRUUHDVRQVRIUDFHUHOLJLRQQDWLRQDOLW\PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSRU
     SROLWLFDORSLQLRQLVRXWVLGHWKHFRXQWU\RIKLVQDWLRQDOLW\DQGLVXQDEOHRURZLQJWRVXFKIHDULV
     XQZLOOLQJWRDYDLOKLPVHOIRIWKHSURWHFWLRQRIWKDWFRXQWU\RUZKRQRWKDYLQJDQDWLRQDOLW\DQG
     EHLQJRXWVLGHWKHFRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFHDVDUHVXOWRIVXFKHYHQWVLVXQDEOH
     RURZLQJWRVXFKIHDULVXQZLOOLQJWRUHWXUQWRLW´
7KLVJHQHUDOGHILQLWLRQLVGLVFXVVHGLQGHWDLOEHORZ

B.        Interpretation of terms
(1) “Events occurring before 1 January 1951”
    7KHRULJLQRIWKLVGDWHOLQHLVH[SODLQHGLQSDUDJUDSKRIWKH,QWURGXFWLRQ$VDUHVXOW
RIWKH3URWRFROWKLVGDWHOLQHKDVORVWPXFKRILWVSUDFWLFDOVLJQLILFDQFH$QLQWHUSUHWDWLRQRI
WKHZRUG³HYHQWV´LVWKHUHIRUHRILQWHUHVWRQO\LQWKHVPDOOQXPEHURI6WDWHVSDUWLHVWRWKH
&RQYHQWLRQWKDWDUHQRWDOVRSDUW\WRWKH3URWRFRO
     7KH ZRUG ³HYHQWV´ LV QRW GHILQHG LQ WKH  &RQYHQWLRQ EXW ZDV XQGHUVWRRG WR PHDQ
³KDSSHQLQJV RI PDMRU LPSRUWDQFH LQYROYLQJ WHUULWRULDO RU SURIRXQG SROLWLFDO FKDQJHV DV ZHOO DV
V\VWHPDWLFSURJUDPPHVRISHUVHFXWLRQZKLFKDUHDIWHUHIIHFWVRIHDUOLHUFKDQJHV´7KHGDWHOLQH
UHIHUVWR³HYHQWV´DVDUHVXOWRIZKLFKDQGQRWWRWKHGDWHRQZKLFKDSHUVRQEHFRPHVDUHIXJHH
QRW GRHV LW DSSO\ WR WKH GDWH RQ ZKLFK KH OHIW KLV FRXQWU\ $ UHIXJHH PD\ KDYH OHIW KLV FRXQWU\
EHIRUHRUDIWHUWKHGDWHOLQHVSURYLGHGWKDWKLVIHDURISHUVHFXWLRQLVGXHWR³HYHQWV´WKDWRFFXUUHG
EHIRUHWKHGDWHOLQHRUWRDIWHUHIIHFWVRFFXUULQJDWDODWHUGDWHDVDUHVXOWRIVXFKHYHQWV
(2) “well founded fear of being persecuted”
(a) General analysis
      7KHSKUDVH³ZHOOIRXQGHGIHDURIEHLQJSHUVHFXWHG´LVWKHNH\SKUDVHRIWKHGHILQLWLRQ,W
UHIOHFWV WKH YLHZV RI LWV DXWKRUV DV WR WKH PDLQ HOHPHQWV RI UHIXJHH FKDUDFWHU ,W UHSODFHV WKH
HDUOLHUPHWKRGRIGHILQLQJUHIXJHHVE\FDWHJRULHV LHSHUVRQVRIDFHUWDLQRULJLQQRWHQMR\LQJWKH
SURWHFWLRQ RI WKHLU FRXQWU\  E\ WKH JHQHUDO FRQFHSW RI ³IHDU´ IRU D UHOHYDQW PRWLYH 6LQFH IHDU LV
VXEMHFWLYHWKHGHILQLWLRQLQYROYHVDVXEMHFWLYHHOHPHQWLQWKHSHUVRQDSSO\LQJIRUUHFRJQLWLRQDV
DUHIXJHH 'HWHUPLQDWLRQ RI UHIXJHH VWDWXV ZLOO WKHUHIRUH SULPDULO\ UHTXLUH DQ HYDOXDWLRQ RI WKH
DSSOLFDQW VVWDWHPHQWVUDWKHUWKDQDMXGJHPHQWRQWKHVLWXDWLRQSUHYDLOLQJLQKLVFRXQWU\RIRULJLQ
     7R WKH HOHPHQW RI IHDU ± D VWDWH RI PLQG DQG D VXEMHFWLYH FRQGLWLRQ ± LV DGGHG WKH
TXDOLILFDWLRQ ³ZHOOIRXQGHG´ 7KLV LPSOLHV WKDW LW LV QRW RQO\ WKH IUDPH RI PLQG RI WKH SHUVRQ
FRQFHUQHGWKDWGHWHUPLQHVKLVUHIXJHHVWDWXVEXWWKDWWKLVIUDPHRIPLQGPXVWEHVXSSRUWHGE\
DQ REMHFWLYH VLWXDWLRQ 7KH WHUP ³ZHOOIRXQGHG IHDU´ WKHUHIRUH FRQWDLQV D VXEMHFWLYH DQG DQ
REMHFWLYH HOHPHQW DQG LQ GHWHUPLQLQJ ZKHWKHU ZHOOIRXQGHG IHDU H[LVWV ERWKHOHPHQWV PXVW EH
WDNHQLQWRFRQVLGHUDWLRQ
         ,W PD\ EH DVVXPHG WKDW XQOHVV KH VHHNV DGYHQWXUH RU MXVW ZLVKHV WR VHH WKH ZRUOG
DSHUVRQ ZRXOG QRW QRUPDOO\ DEDQGRQ KLV KRPH DQG FRXQWU\ ZLWKRXW VRPH FRPSHOOLQJ UHDVRQ
7KHUH PD\EHPDQ\UHDVRQVWKDWDUHFRPSHOOLQJDQGXQGHUVWDQGDEOHEXWRQO\ RQHPRWLYHKDV


 6HH$QQH[,9


81'RFXPHQW(SDJH


/RFFLW




                                                                                                      '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 899 of 1770



EHHQ VLQJOHG RXW WR GHQRWH D UHIXJHH 7KH H[SUHVVLRQ ³RZLQJ WR ZHOOIRXQGHG IHDU RI EHLQJ
SHUVHFXWHG´ ± IRU WKH UHDVRQV VWDWHG ± E\ LQGLFDWLQJ D VSHFLILF PRWLYH DXWRPDWLFDOO\ PDNHV DOO
RWKHUUHDVRQVIRUHVFDSHLUUHOHYDQWWRWKHGHILQLWLRQ,WUXOHVRXWVXFKSHUVRQVDVYLFWLPVRIIDPLQH
RUQDWXUDOGLVDVWHUXQOHVVWKH\DOVRKDYHZHOOIRXQGHGIHDURISHUVHFXWLRQIRURQHRIWKHUHDVRQV
VWDWHG 6XFK RWKHU PRWLYHV PD\ QRW KRZHYHU EH DOWRJHWKHU LUUHOHYDQW WR WKH SURFHVV RI
GHWHUPLQLQJUHIXJHHVWDWXVVLQFHDOOWKHFLUFXPVWDQFHVQHHGWREHWDNHQLQWRDFFRXQWIRUDSURSHU
XQGHUVWDQGLQJRIWKHDSSOLFDQW VFDVH
    $Q HYDOXDWLRQ RI WKH VXEMHFWLYH HOHPHQW LV LQVHSDUDEOH IURP DQ DVVHVVPHQW RI WKH
SHUVRQDOLW\RIWKHDSSOLFDQWVLQFHSV\FKRORJLFDOUHDFWLRQVRIGLIIHUHQWLQGLYLGXDOVPD\QRWEHWKH
VDPH LQ LGHQWLFDO FRQGLWLRQV 2QH SHUVRQ PD\ KDYH VWURQJ SROLWLFDO RU UHOLJLRXV FRQYLFWLRQV WKH
GLVUHJDUGRIZKLFKZRXOGPDNHKLVOLIHLQWROHUDEOHDQRWKHUPD\KDYHQRVXFKVWURQJFRQYLFWLRQV
2QHSHUVRQPD\PDNHDQLPSXOVLYHGHFLVLRQWRHVFDSHDQRWKHUPD\FDUHIXOO\SODQKLVGHSDUWXUH
     'XH WR WKH LPSRUWDQFH WKDW WKH GHILQLWLRQ DWWDFKHV WR WKH VXEMHFWLYH HOHPHQW DQ
DVVHVVPHQWRIFUHGLELOLW\LVLQGLVSHQVDEOHZKHUHWKHFDVHLVQRWVXIILFLHQWO\FOHDUIURPWKHIDFWVRQ
UHFRUG ,W ZLOO EH QHFHVVDU\ WR WDNH LQWR DFFRXQW WKH SHUVRQDO DQG IDPLO\ EDFNJURXQG RI WKH
DSSOLFDQW KLV PHPEHUVKLS RI D SDUWLFXODU UDFLDO UHOLJLRXV QDWLRQDO VRFLDO RU SROLWLFDO JURXS KLV
RZQLQWHUSUHWDWLRQRIKLVVLWXDWLRQDQGKLVSHUVRQDOH[SHULHQFHV±LQRWKHUZRUGVHYHU\WKLQJWKDW
PD\ VHUYH WR LQGLFDWH WKDW WKH SUHGRPLQDQW PRWLYH IRU KLV DSSOLFDWLRQ LV IHDU )HDU PXVW EH
UHDVRQDEOH ([DJJHUDWHG IHDU KRZHYHU PD\ EH ZHOOIRXQGHG LI LQ DOOWKH FLUFXPVWDQFHV RI WKH
FDVHVXFKDVWDWHRIPLQGFDQEHUHJDUGHGDVMXVWLILHG
      $VUHJDUGVWKHREMHFWLYHFOHPHQWLWLVQHFHVVDU\WRHYDOXDWHWKHVWDWHPHQWVPDGHE\WKH
DSSOLFDQW 7KH FRPSHWHQW DXWKRULWLHV WKDW DUH FDOOHG XSRQ WR GHWHUPLQH UHIXJHH VWDWXV DUH QRW
UHTXLUHG WR SDVV MXGJHPHQW RQ FRQGLWLRQV LQ WKH DSSOLFDQW V FRXQWU\ RI RULJLQ 7KH DSSOLFDQW V
VWDWHPHQWVFDQQRWKRZHYHUEHFRQVLGHUHGLQWKHDEVWUDFWDQGPXVWEHYLHZHGLQWKHFRQWH[WRI
WKHUHOHYDQWEDFNJURXQGVLWXDWLRQ$NQRZOHGJHRIFRQGLWLRQVLQWKHDSSOLFDQW VFRXQWU\RIRULJLQ±
ZKLOHQRWDSULPDU\REMHFWLYH±LVDQLPSRUWDQWHOHPHQWLQDVVHVVLQJWKHDSSOLFDQW VFUHGLELOLW\,Q
JHQHUDO WKH DSSOLFDQW V IHDU VKRXOG EH FRQVLGHUHG ZHOOIRXQGHG LI KH FDQ HVWDEOLVK WR
DUHDVRQDEOH GHJUHH WKDW KLV FRQWLQXHG VWD\ LQ KLV FRXQWU\ RI RULJLQ KDV EHFRPH LQWROHUDEOH WR
KLP IRU WKH UHDVRQV VWDWHG LQ WKH GHILQLWLRQ RU ZRXOG IRU WKH VDPH UHDVRQV EH LQWROHUDEOH LI KH
UHWXUQHGWKHUH
     7KHVH FRQVLGHUDWLRQV QHHG QRW QHFHVVDULO\ EH EDVHG RQ WKH DSSOLFDQW V RZQ SHUVRQDO
H[SHULHQFH:KDWIRUH[DPSOHKDSSHQHGWRKLVIULHQGVDQGUHODWLYHVDQGRWKHUPHPEHUVRIWKH
VDPHUDFLDORUVRFLDOJURXSPD\ZHOOVKRZWKDWKLVIHDUWKDWVRRQHURUODWHUKHDOVRZLOOEHFRPHD
YLFWLP RI SHUVHFXWLRQ LV ZHOOIRXQGHG 7KH ODZV RI WKH FRXQWU\ RI RULJLQ DQG SDUWLFXODUO\ WKH
PDQQHULQZKLFKWKH\DUHDSSOLHGZLOOEHUHOHYDQW7KHVLWXDWLRQRIHDFKSHUVRQPXVWKRZHYHU
EH DVVHVVHG RQ LWV RZQ PHULWV ,Q WKH FDVH RI D ZHOONQRZQ SHUVRQDOLW\ WKH SRVVLELOLW\ RI
SHUVHFXWLRQ PD\ EH JUHDWHU WKDQ LQ WKH FDVH RI D SHUVRQ LQ REVFXULW\ $OO WKHVH IDFWRUV HJ
DSHUVRQ VFKDUDFWHUKLVEDFNJURXQGKLVLQIOXHQFHKLVZHDOWKRUKLVRXWVSRNHQQHVVPD\OHDGWR
WKHFRQFOXVLRQWKDWKLVIHDURISHUVHFXWLRQLV³ZHOOIRXQGHG´
     :KLOHUHIXJHHVWDWXVPXVWQRUPDOO\EHGHWHUPLQHGRQDQLQGLYLGXDOEDVLVVLWXDWLRQVKDYH
DOVR DULVHQ LQ ZKLFK HQWLUH JURXSV KDYH EHHQ GLVSODFHG XQGHU FLUFXPVWDQFHV LQGLFDWLQJ WKDW
PHPEHUVRIWKHJURXSFRXOGEHFRQVLGHUHGLQGLYLGXDOO\DVUHIXJHHV,QVXFKVLWXDWLRQVWKHQHHG
WR SURYLGH DVVLVWDQFH LV RIWHQ H[WUHPHO\ XUJHQW DQG LW PD\ QRW EH SRVVLEOH IRU SXUHO\ SUDFWLFDO
UHDVRQVWRFDUU\RXWDQLQGLYLGXDOGHWHUPLQDWLRQRIUHIXJHHVWDWXVIRUHDFKPHPEHURIWKHJURXS
5HFRXUVHKDVWKHUHIRUHEHHQKDGWRVRFDOOHG³JURXSGHWHUPLQDWLRQ´RIUHIXJHHVWDWXVZKHUHE\
HDFK PHPEHU RI WKH JURXS LV UHJDUGHG SULPD IDFLH LH LQ WKH DEVHQFH RI HYLGHQFH WR WKH
FRQWUDU\ DVDUHIXJHH
     $SDUWIURPWKHVLWXDWLRQVRIWKHW\SHUHIHUUHGWRLQWKHSUHFHGLQJSDUDJUDSKDQDSSOLFDQW
IRUUHIXJHHVWDWXVPXVWQRUPDOO\VKRZJRRGUHDVRQZK\KHLQGLYLGXDOO\IHDUVSHUVHFXWLRQ,WPD\
EHDVVXPHGWKDWDSHUVRQKDVZHOOIRXQGHGIHDURIEHLQJSHUVHFXWHGLIKHKDVDOUHDG\EHHQWKH
YLFWLPRI SHUVHFXWLRQ IRU RQH RI WKHUHDVRQVHQXPHUDWHGLQWKH&RQYHQWLRQ+RZHYHUWKH




                                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 900 of 1770



ZRUG³IHDU´UHIHUVQRWRQO\WRSHUVRQVZKRKDYHDFWXDOO\EHHQSHUVHFXWHGEXWDOVRWRWKRVHZKR
ZLVKWRDYRLGDVLWXDWLRQHQWDLOLQJWKHULVNRISHUVHFXWLRQ
     7KH H[SUHVVLRQV ³IHDU RI SHUVHFXWLRQ´ RU HYHQ ³SHUVHFXWLRQ´ DUH XVXDOO\ IRUHLJQ WR
DUHIXJHH V QRUPDO YRFDEXODU\ $ UHIXJHH ZLOO LQGHHG RQO\ UDUHO\ LQYRNH ³IHDU RI SHUVHFXWLRQ´ LQ
WKHVH WHUPV WKRXJK LW ZLOO RIWHQ EH LPSOLFLW LQ KLV VWRU\ $JDLQ ZKLOH D UHIXJHH PD\ KDYH YHU\
GHILQLWHRSLQLRQVIRUZKLFKKHKDVKDGWRVXIIHUKHPD\QRWIRUSV\FKRORJLFDOUHDVRQVEHDEOHWR
GHVFULEHKLVH[SHULHQFHVDQGVLWXDWLRQLQSROLWLFDOWHUPV
     $W\SLFDOWHVWRIWKHZHOOIRXQGHGQHVVRIIHDUZLOODULVHZKHQDQDSSOLFDQWLVLQSRVVHVVLRQ
RI D YDOLG QDWLRQDO SDVVSRUW ,W KDV VRPHWLPHV EHHQ FODLPHG WKDW SRVVHVVLRQ RI D SDVVSRUW
VLJQLILHV WKDW WKH LVVXLQJ DXWKRULWLHV GR QRW LQWHQG WR SHUVHFXWH WKH KROGHU IRU RWKHUZLVH WKH\
ZRXOGQRWKDYHLVVXHGDSDVVSRUWWRKLP7KRXJKWKLVPD\EHWUXHLQVRPHFDVHVPDQ\SHUVRQV
KDYH XVHG D OHJDO H[LW IURP WKHLU FRXQWU\ DV WKH RQO\ PHDQV RI HVFDSH ZLWKRXW HYHU KDYLQJ
UHYHDOHGWKHLUSROLWLFDORSLQLRQVDNQRZOHGJHRIZKLFKPLJKWSODFHWKHPLQDGDQJHURXVVLWXDWLRQ
YLVjYLVWKHDXWKRULWLHV
     3RVVHVVLRQRIDSDVVSRUWFDQQRWWKHUHIRUHDOZD\VEHFRQVLGHUHGDVHYLGHQFHRIOR\DOW\
RQ WKH SDUW RI WKH KROGHU RU DV DQ LQGLFDWLRQ RI WKH DEVHQFH RI IHDU $ SDVVSRUW PD\ HYHQ EH
LVVXHGWRDSHUVRQZKRLVXQGHVLUHGLQKLVFRXQWU\RIRULJLQZLWKWKHVROHSXUSRVHRIVHFXULQJKLV
GHSDUWXUHDQGWKHUHPD\DOVREHFDVHVZKHUHDSDVVSRUWKDVEHHQREWDLQHGVXUUHSWLWLRXVO\,Q
FRQFOXVLRQ WKHUHIRUH WKH PHUH SRVVHVVLRQ RI D YDOLG QDWLRQDO SDVVSRUW LV QR EDU WR UHIXJHH
VWDWXV
    ,I RQ WKH RWKHU KDQG DQ DSSOLFDQW ZLWKRXW JRRG UHDVRQ LQVLVWV RQ UHWDLQLQJ D YDOLG
SDVVSRUWRIDFRXQWU\RIZKRVHSURWHFWLRQKHLVDOOHJHGO\XQZLOOLQJWRDYDLOKLPVHOIWKLVPD\FDVW
GRXEWRQWKHYDOLGLW\RIKLVFODLPWRKDYH³ZHOOIRXQGHGIHDU´2QFHUHFRJQL]HGDUHIXJHHVKRXOG
QRWQRUPDOO\UHWDLQKLVQDWLRQDOSDVVSRUW
     7KHUHPD\KRZHYHUEHH[FHSWLRQDOVLWXDWLRQVLQZKLFKDSHUVRQIXOILOOLQJWKHFULWHULDRI
UHIXJHHVWDWXVPD\UHWDLQKLVQDWLRQDOSDVVSRUWRUEHLVVXHGZLWKDQHZRQHE\WKHDXWKRULWLHVRI
KLV FRXQWU\ RI RULJLQ XQGHU VSHFLDO DUUDQJHPHQWV 3DUWLFXODUO\ ZKHUH VXFK DUUDQJHPHQWV GR QRW
LPSO\ WKDW WKH KROGHU RI WKH QDWLRQDO SDVVSRUW LV IUHH WR UHWXUQ WR KLV FRXQWU\ ZLWKRXW SULRU
SHUPLVVLRQWKH\PD\QRWEHLQFRPSDWLEOHZLWKUHIXJHHVWDWXV
(b) Persecution
    7KHUH LV QR XQLYHUVDOO\ DFFHSWHG GHILQLWLRQ RI ³SHUVHFXWLRQ´ DQG YDULRXV DWWHPSWV WR
IRUPXODWHVXFKDGHILQLWLRQKDYHPHWZLWKOLWWOHVXFFHVV)URP$UWLFOHRIWKH&RQYHQWLRQLW
PD\EHLQIHUUHG WKDW D WKUHDW WROLIHRUIUHHGRPRQDFFRXQWRIUDFHUHOLJLRQQDWLRQDOLW\SROLWLFDO
RSLQLRQRUPHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSLVDOZD\VSHUVHFXWLRQ2WKHUVHULRXVYLRODWLRQV
RIKXPDQULJKWV±IRUWKHVDPHUHDVRQV±ZRXOGDOVRFRQVWLWXWHSHUVHFXWLRQ
     :KHWKHURWKHUSUHMXGLFLDODFWLRQVRUWKUHDWVZRXOGDPRXQWWRSHUVHFXWLRQZLOOGHSHQGRQ
WKH FLUFXPVWDQFHV RI HDFK FDVH LQFOXGLQJ WKH VXEMHFWLYH HOHPHQW WR ZKLFK UHIHUHQFH KDV EHHQ
PDGHLQWKHSUHFHGLQJSDUDJUDSKV7KHVXEMHFWLYHFKDUDFWHURIIHDURISHUVHFXWLRQUHTXLUHVDQ
HYDOXDWLRQ RI WKH RSLQLRQV DQG IHHOLQJV RI WKH SHUVRQ FRQFHUQHG ,W LV DOVR LQ WKH OLJKW RI VXFK
RSLQLRQV DQG IHHOLQJV WKDW DQ\ DFWXDO RU DQWLFLSDWHG PHDVXUHV DJDLQVW KLP PXVW QHFHVVDULO\ EH
YLHZHG'XHWRYDULDWLRQVLQWKHSV\FKRORJLFDOPDNHXSRILQGLYLGXDOVDQGLQWKHFLUFXPVWDQFHVRI
HDFKFDVHLQWHUSUHWDWLRQVRIZKDWDPRXQWVWRSHUVHFXWLRQDUHERXQGWRYDU\
     ,QDGGLWLRQDQDSSOLFDQWPD\KDYHEHHQVXEMHFWHGWRYDULRXVPHDVXUHVQRWLQWKHPVHOYHV
DPRXQWLQJ WR SHUVHFXWLRQ HJ GLVFULPLQDWLRQ LQ GLIIHUHQW IRUPV  LQ VRPH FDVHV FRPELQHG ZLWK
RWKHU DGYHUVH IDFWRUV HJ JHQHUDO DWPRVSKHUH RI LQVHFXULW\ LQ WKH FRXQWU\ RI RULJLQ  ,Q VXFK
VLWXDWLRQVWKHYDULRXVHOHPHQWVLQYROYHGPD\LIWDNHQWRJHWKHUSURGXFHDQHIIHFWRQWKHPLQGRI
WKH DSSOLFDQW WKDW FDQ UHDVRQDEO\ MXVWLI\ D FODLP WR ZHOOIRXQGHG IHDU RI SHUVHFXWLRQ RQ
³FXPXODWLYH JURXQGV´ 1HHGOHVV WR VD\ LW LV QRW SRVVLEOH WR OD\ GRZQ D JHQHUDO UXOH DV WR ZKDW
FXPXODWLYHUHDVRQVFDQJLYHULVHWRDYDOLGFODLPWRUHIXJHHVWDWXV7KLVZLOOQHFHVVDULO\GHSHQG
RQDOOWKHFLUFXPVWDQFHVLQFOXGLQJWKHSDUWLFXODUJHRJUDSKLFDOKLVWRULFDODQGHWKQRORJLFDOFRQWH[W




                                                                                                     '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 901 of 1770



(c) Discrimination
      'LIIHUHQFHV LQ WKH WUHDWPHQW RI YDULRXV JURXSV GR LQGHHG H[LVW WR D JUHDWHU RU OHVVHU
H[WHQW LQ PDQ\ VRFLHWLHV 3HUVRQV ZKR UHFHLYH OHVV IDYRXUDEOH WUHDWPHQW DV D UHVXOW RI VXFK
GLIIHUHQFHV DUH QRW QHFHVVDULO\ YLFWLPV RI SHUVHFXWLRQ ,W LV RQO\ LQ FHUWDLQ FLUFXPVWDQFHV WKDW
GLVFULPLQDWLRQZLOODPRXQWWRSHUVHFXWLRQ7KLVZRXOGEHVRLIPHDVXUHVRIGLVFULPLQDWLRQOHDGWR
FRQVHTXHQFHV RI D VXEVWDQWLDOO\ SUHMXGLFLDO QDWXUH IRU WKH SHUVRQ FRQFHUQHG HJ VHULRXV
UHVWULFWLRQV RQ KLV ULJKW WR HDUQ KLV OLYHOLKRRG KLV ULJKW WR SUDFWLVH KLV UHOLJLRQ RU KLV DFFHVV WR
QRUPDOO\DYDLODEOHHGXFDWLRQDOIDFLOLWLHV
    :KHUH PHDVXUHV RI GLVFULPLQDWLRQ DUH LQ WKHPVHOYHV QRW RI D VHULRXV FKDUDFWHU WKH\
PD\QHYHUWKHOHVVJLYHULVHWRDUHDVRQDEOHIHDURISHUVHFXWLRQLIWKH\SURGXFHLQWKHPLQGRIWKH
SHUVRQ FRQFHUQHG D IHHOLQJ RI DSSUHKHQVLRQ DQG LQVHFXULW\ DV UHJDUGV KLV IXWXUH H[LVWHQFH
:KHWKHU RU QRW VXFK PHDVXUHV RI GLVFULPLQDWLRQ LQ WKHPVHOYHV DPRXQW WR SHUVHFXWLRQ PXVW EH
GHWHUPLQHGLQWKHOLJKWRIDOOWKHFLUFXPVWDQFHV$ FODLPWRIHDURISHUVHFXWLRQZLOORIFRXUVHEH
VWURQJHUZKHUHDSHUVRQKDVEHHQWKHYLFWLPRIDQXPEHURIGLVFULPLQDWRU\PHDVXUHVRIWKLVW\SH
DQGZKHUHWKHUHLVWKXVDFXPXODWLYHHOHPHQWLQYROYHG
(d) Punishment
     3HUVHFXWLRQPXVWEHGLVWLQJXLVKHGIURPSXQLVKPHQWIRUDFRPPRQODZRIIHQFH3HUVRQV
IOHHLQJIURPSURVHFXWLRQRUSXQLVKPHQWIRUVXFKDQRIIHQFHDUHQRWQRUPDOO\UHIXJHHV,WVKRXOG
EHUHFDOOHGWKDWDUHIXJHHLVDYLFWLP±RUSRWHQWLDOYLFWLP±RILQMXVWLFHQRWDIXJLWLYHIURPMXVWLFH
     7KH DERYH GLVWLQFWLRQ PD\ KRZHYHU RFFDVLRQDOO\ EH REVFXUHG ,Q WKH ILUVW SODFH
DSHUVRQ JXLOW\ RI D FRPPRQ ODZ RIIHQFH PD\ EH OLDEOH WR H[FHVVLYH SXQLVKPHQW ZKLFK PD\
DPRXQW WR SHUVHFXWLRQ ZLWKLQ WKH PHDQLQJ RI WKH GHILQLWLRQ 0RUHRYHU SHQDO SURVHFXWLRQ IRU
DUHDVRQPHQWLRQHGLQWKHGHILQLWLRQ IRUH[DPSOHLQUHVSHFWRI³LOOHJDO´UHOLJLRXVLQVWUXFWLRQJLYHQ
WRDFKLOG PD\LQLWVHOIDPRXQWWRSHUVHFXWLRQ
    6HFRQGO\ WKHUH PD\ EH FDVHV LQ ZKLFK D SHUVRQ EHVLGHV IHDULQJ SURVHFXWLRQ RU
SXQLVKPHQWIRUDFRPPRQODZFULPHPD\DOVRKDYH³ZHOOIRXQGHGIHDURISHUVHFXWLRQ´,QVXFK
FDVHVWKHSHUVRQFRQFHUQHGLVDUHIXJHH,WPD\KRZHYHUEHQHFHVVDU\WRFRQVLGHUZKHWKHUWKH
FULPHLQTXHVWLRQLVQRWRIVXFKDVHULRXVFKDUDFWHUDVWREULQJWKHDSSOLFDQWZLWKLQWKHVFRSHRI
RQHRIWKHH[FOXVLRQFODXVHV
      ,Q RUGHU WR GHWHUPLQH ZKHWKHU SURVHFXWLRQ DPRXQWV WR SHUVHFXWLRQ LW ZLOO DOVR EH
QHFHVVDU\ WR UHIHU WR WKH ODZV RI WKH FRXQWU\ FRQFHUQHG IRU LW LV SRVVLEOH IRU D ODZ QRW WR EH LQ
FRQIRUPLW\ZLWKDFFHSWHGKXPDQULJKWVVWDQGDUGV0RUHRIWHQKRZHYHULWPD\QRWEHWKHODZEXW
LWV DSSOLFDWLRQ WKDW LV GLVFULPLQDWRU\ 3URVHFXWLRQ IRU DQ RIIHQFH DJDLQVW ³SXEOLF RUGHU´ HJ IRU
GLVWULEXWLRQRISDPSKOHWVFRXOGIRUH[DPSOHEHDYHKLFOHIRUWKHSHUVHFXWLRQRIWKHLQGLYLGXDORQ
WKHJURXQGVRIWKHSROLWLFDOFRQWHQWRIWKHSXEOLFDWLRQ
     ,Q VXFK FDVHV GXH WR WKH REYLRXV GLIILFXOW\ LQYROYHG LQ HYDOXDWLQJ WKH ODZV RI DQRWKHU
FRXQWU\ QDWLRQDO DXWKRULWLHV PD\ IUHTXHQWO\ KDYH WR WDNH GHFLVLRQV E\ XVLQJ WKHLU RZQ QDWLRQDO
OHJLVODWLRQDVD\DUGVWLFN0RUHRYHUUHFRXUVHPD\XVHIXOO\EHKDGWRWKHSULQFLSOHVVHWRXWLQWKH
YDULRXV LQWHUQDWLRQDO LQVWUXPHQWV UHODWLQJ WR KXPDQ ULJKWV LQ SDUWLFXODU WKH ,QWHUQDWLRQDO
&RYHQDQWVRQ+XPDQ5LJKWVZKLFKFRQWDLQELQGLQJFRPPLWPHQWVIRUWKH6WDWHVSDUWLHVDQGDUH
LQVWUXPHQWVWRZKLFKPDQ\6WDWHVSDUWLHVWRWKH&RQYHQWLRQKDYHDFFHGHG
(e) Consequences of unlawful departure or unauthorized stay outside country of origin
    7KHOHJLVODWLRQRIFHUWDLQ6WDWHVLPSRVHVVHYHUHSHQDOWLHVRQQDWLRQDOVZKRGHSDUWIURP
WKHFRXQWU\LQDQXQODZIXOPDQQHURUUHPDLQDEURDGZLWKRXWDXWKRUL]DWLRQ:KHUHWKHUHLVUHDVRQ



 6HHDOVRSDUDJUDSK


 6HHSDUDJUDSKVWR




                                                                                                           '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 902 of 1770



WREHOLHYHWKDWDSHUVRQGXHWRKLVLOOHJDOGHSDUWXUHRUXQDXWKRUL]HGVWD\DEURDGLVOLDEOHWRVXFK
VHYHUHSHQDOWLHVKLVUHFRJQLWLRQDVDUHIXJHHZLOOEHMXVWLILHGLILWFDQEHVKRZQWKDWKLVPRWLYHV
IRUOHDYLQJRUUHPDLQLQJRXWVLGHWKHFRXQWU\DUHUHODWHGWRWKHUHDVRQVHQXPHUDWHGLQ$UWLFOH$
  RIWKH&RQYHQWLRQ VHHSDUDJUDSKEHORZ 
(f) Economic migrants distinguished from refugees
     $ PLJUDQW LV D SHUVRQ ZKR IRU UHDVRQV RWKHU WKDQ WKRVH FRQWDLQHG LQ WKH GHILQLWLRQ
YROXQWDULO\OHDYHVKLVFRXQWU\LQRUGHUWRWDNHXSUHVLGHQFHHOVHZKHUH+HPD\EHPRYHGE\WKH
GHVLUHIRUFKDQJHRUDGYHQWXUHRUE\IDPLO\RURWKHUUHDVRQVRIDSHUVRQDOQDWXUH,IKHLVPRYHG
H[FOXVLYHO\E\HFRQRPLFFRQVLGHUDWLRQVKHLVDQHFRQRPLFPLJUDQWDQGQRWDUHIXJHH
     7KH GLVWLQFWLRQ EHWZHHQ DQ HFRQRPLF PLJUDQW DQG D UHIXJHH LV KRZHYHU VRPHWLPHV
EOXUUHG LQ WKH VDPH ZD\ DV WKH GLVWLQFWLRQ EHWZHHQ HFRQRPLF DQG SROLWLFDO PHDVXUHV LQ DQ
DSSOLFDQW VFRXQWU\RIRULJLQLVQRWDOZD\VFOHDU%HKLQGHFRQRPLFPHDVXUHVDIIHFWLQJDSHUVRQ V
OLYHOLKRRGWKHUHPD\EHUDFLDOUHOLJLRXVRUSROLWLFDODLPVRULQWHQWLRQVGLUHFWHGDJDLQVWDSDUWLFXODU
JURXS:KHUHHFRQRPLFPHDVXUHVGHVWUR\WKHHFRQRPLFH[LVWHQFHRIDSDUWLFXODUVHFWLRQRIWKH
SRSXODWLRQ HJ ZLWKGUDZDO RI WUDGLQJ ULJKWV IURP RU GLVFULPLQDWRU\ RU H[FHVVLYH WD[DWLRQ RI
DVSHFLILF HWKQLF RU UHOLJLRXV JURXS  WKH YLFWLPV PD\ DFFRUGLQJ WR WKH FLUFXPVWDQFHV EHFRPH
UHIXJHHVRQOHDYLQJWKHFRXQWU\
      :KHWKHUWKHVDPHZRXOGDSSO\WRYLFWLPVRIJHQHUDOHFRQRPLFPHDVXUHV LHWKRVHWKDW
DUHDSSOLHGWRWKHZKROHSRSXODWLRQZLWKRXWGLVFULPLQDWLRQ ZRXOGGHSHQGRQWKHFLUFXPVWDQFHVRI
WKH FDVH 2EMHFWLRQV WR JHQHUDO HFRQRPLF PHDVXUHV DUH QRW E\ WKHPVHOYHV JRRG UHDVRQV IRU
FODLPLQJ UHIXJHH VWDWXV 2Q WKH RWKHU KDQG ZKDW DSSHDUV DW ILUVW VLJKW WR EH SULPDULO\ DQ
HFRQRPLFPRWLYHIRUGHSDUWXUHPD\LQUHDOLW\DOVRLQYROYHDSROLWLFDOHOHPHQWDQGLWPD\EHWKH
SROLWLFDO RSLQLRQV RI WKH LQGLYLGXDO WKDW H[SRVH KLP WR VHULRXV FRQVHTXHQFHV UDWKHU WKDQ KLV
REMHFWLRQVWRWKHHFRQRPLFPHDVXUHVWKHPVHOYHV
(g) Agents of persecution
     3HUVHFXWLRQ LV QRUPDOO\ UHODWHG WR DFWLRQ E\ WKH DXWKRULWLHV RI D FRXQWU\ ,W PD\ DOVR
HPDQDWH IURP VHFWLRQV RI WKH SRSXODWLRQ WKDW GR QRW UHVSHFW WKH VWDQGDUGV HVWDEOLVKHG E\ WKH
ODZV RI WKH FRXQWU\ FRQFHUQHG $ FDVH LQ SRLQW PD\ EH UHOLJLRXV LQWROHUDQFH DPRXQWLQJ WR
SHUVHFXWLRQLQDFRXQWU\RWKHUZLVHVHFXODUEXWZKHUHVL]HDEOHIUDFWLRQVRIWKHSRSXODWLRQGRQRW
UHVSHFWWKHUHOLJLRXVEHOLHIVRIWKHLUQHLJKERXUV:KHUHVHULRXVGLVFULPLQDWRU\RURWKHURIIHQVLYH
DFWV DUH FRPPLWWHG E\ WKH ORFDO SRSXODFH WKH\ FDQ EH FRQVLGHUHG DV SHUVHFXWLRQ LI WKH\ DUH
NQRZLQJO\ WROHUDWHG E\ WKH DXWKRULWLHV RU LI WKH DXWKRULWLHV UHIXVH RU SURYH XQDEOH WR RIIHU
HIIHFWLYHSURWHFWLRQ
(3) “for reasons of race, religion, nationality, membership of a particular social group or
political opinion”
(a) General analysis
     ,Q RUGHU WR EH FRQVLGHUHG D UHIXJHH D SHUVRQ PXVW VKRZ ZHOOIRXQGHG IHDU RI
SHUVHFXWLRQIRURQHRIWKHUHDVRQVVWDWHGDERYH,WLVLPPDWHULDOZKHWKHUWKHSHUVHFXWLRQDULVHV
IURP DQ\VLQJOHRQHRIWKHVHUHDVRQVRUIURPDFRPELQDWLRQRIWZRRU PRUHRIWKHP2IWHQWKH
DSSOLFDQWKLPVHOIPD\QRWEHDZDUHRIWKHUHDVRQVIRUWKHSHUVHFXWLRQIHDUHG,WLVQRWKRZHYHU
KLVGXW\WRDQDO\]HKLVFDVHWRVXFKDQH[WHQWDVWRLGHQWLI\WKHUHDVRQVLQGHWDLO
    ,WLVIRUWKHH[DPLQHUZKHQLQYHVWLJDWLQJWKHIDFWVRIWKHFDVHWRDVFHUWDLQWKHUHDVRQRU
UHDVRQVIRUWKHSHUVHFXWLRQIHDUHGDQGWRGHFLGHZKHWKHUWKHGHILQLWLRQLQWKH&RQYHQWLRQLV
PHW ZLWK LQ WKLV UHVSHFW ,W LV HYLGHQW WKDW WKH UHDVRQV IRU SHUVHFXWLRQ XQGHU WKHVH YDULRXV
KHDGLQJV ZLOO IUHTXHQWO\ RYHUODS 8VXDOO\ WKHUH ZLOO EH PRUH WKDQ RQH FOHPHQW FRPELQHG LQ RQH
SHUVRQ HJ D SROLWLFDO RSSRQHQW ZKR EHORQJV WR D UHOLJLRXV RU QDWLRQDO JURXS RU ERWK DQG WKH
FRPELQDWLRQRIVXFKUHDVRQVLQKLVSHUVRQPD\EHUHOHYDQWLQHYDOXDWLQJKLVZHOOIRXQGHGIHDU





                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 903 of 1770



(b) Race
     5DFH LQ WKH SUHVHQW FRQQH[LRQ KDV WR EH XQGHUVWRRG LQ LWV ZLGHVW VHQVH WR LQFOXGH DOO
NLQGV RI HWKQLF JURXSV WKDW DUH UHIHUUHG WR DV ³UDFHV´ LQ FRPPRQ XVDJH )UHTXHQWO\ LW ZLOO DOVR
HQWDLOPHPEHUVKLSRIDVSHFLILFVRFLDOJURXSRIFRPPRQGHVFHQWIRUPLQJDPLQRULW\ZLWKLQDODUJHU
SRSXODWLRQ'LVFULPLQDWLRQIRUUHDVRQVRIUDFHKDVIRXQGZRUOGZLGHFRQGHPQDWLRQDVRQHRIWKH
PRVWVWULNLQJYLRODWLRQVRIKXPDQULJKWV5DFLDOGLVFULPLQDWLRQWKHUHIRUHUHSUHVHQWVDQLPSRUWDQW
HOHPHQWLQGHWHUPLQLQJWKHH[LVWHQFHRISHUVHFXWLRQ
      'LVFULPLQDWLRQRQUDFLDOJURXQGVZLOOIUHTXHQWO\DPRXQWWRSHUVHFXWLRQLQWKHVHQVHRIWKH
&RQYHQWLRQ7KLVZLOOEHWKHFDVHLIDVDUHVXOWRIUDFLDOGLVFULPLQDWLRQDSHUVRQ VKXPDQ
GLJQLW\ LV DIIHFWHG WR VXFK DQ H[WHQW DV WR EH LQFRPSDWLEOH ZLWK WKH PRVW HOHPHQWDU\ DQG
LQDOLHQDEOH KXPDQ ULJKWV RU ZKHUH WKH GLVUHJDUG RI UDFLDO EDUULHUV LV VXEMHFW WR VHULRXV
FRQVHTXHQFHV
    7KH PHUH IDFW RI EHORQJLQJ WR D FHUWDLQ UDFLDO JURXS ZLOO QRUPDOO\ QRW EH HQRXJK WR
VXEVWDQWLDWHDFODLPWRUHIXJHHVWDWXV7KHUHPD\KRZHYHUEHVLWXDWLRQVZKHUHGXHWRSDUWLFXODU
FLUFXPVWDQFHV DIIHFWLQJ WKH JURXS VXFK PHPEHUVKLS ZLOO LQ LWVHOI EH VXIILFLHQW JURXQG WR IHDU
SHUVHFXWLRQ
(c) Religion
     7KH 8QLYHUVDO 'HFODUDWLRQ RI +XPDQ 5LJKWV DQG WKH +XPDQ 5LJKWV &RYHQDQW SURFODLP
WKH ULJKW WR IUHHGRP RI WKRXJKW FRQVFLHQFH DQG UHOLJLRQ ZKLFK ULJKW LQFOXGHV WKH IUHHGRP RI D
SHUVRQ WR FKDQJH KLV UHOLJLRQ DQG KLV IUHHGRP WR PDQLIHVW LW LQ SXEOLF RU SULYDWH LQ WHDFKLQJ
SUDFWLFHZRUVKLSDQGREVHUYDQFH
     3HUVHFXWLRQ IRU ³UHDVRQV RI UHOLJLRQ´ PD\ DVVXPH YDULRXV IRUPV HJ SURKLELWLRQ RI
PHPEHUVKLSRIDUHOLJLRXVFRPPXQLW\RIZRUVKLSLQSULYDWHRULQSXEOLFRIUHOLJLRXVLQVWUXFWLRQRU
VHULRXV PHDVXUHV RI GLVFULPLQDWLRQ LPSRVHG RQ SHUVRQV EHFDXVH WKH\ SUDFWLVH WKHLU UHOLJLRQ RU
EHORQJWRDSDUWLFXODUUHOLJLRXVFRPPXQLW\
   0HUH PHPEHUVKLS RI D SDUWLFXODU UHOLJLRXV FRPPXQLW\ ZLOO QRUPDOO\ QRW EH HQRXJK WR
VXEVWDQWLDWH D FODLP WR UHIXJHH VWDWXV 7KHUH PD\ KRZHYHU EH VSHFLDO FLUFXPVWDQFHV ZKHUH
PHUHPHPEHUVKLSFDQEHDVXIILFLHQWJURXQG
(d) Nationality
     7KHWHUP³QDWLRQDOLW\´LQWKLVFRQWH[WLVQRWWREHXQGHUVWRRGRQO\DV³FLWL]HQVKLS´,WUHIHUV
DOVRWRPHPEHUVKLSRIDQHWKQLFRUOLQJXLVWLFJURXSDQGPD\RFFDVLRQDOO\RYHUODSZLWKWKHWHUP
³UDFH´ 3HUVHFXWLRQ IRU UHDVRQV RI QDWLRQDOLW\ PD\ FRQVLVW RI DGYHUVH DWWLWXGHV DQG PHDVXUHV
GLUHFWHG DJDLQVW D QDWLRQDO HWKQLF OLQJXLVWLF  PLQRULW\ DQG LQ FHUWDLQ FLUFXPVWDQFHV WKH IDFW RI
EHORQJLQJWRVXFKDPLQRULW\PD\LQLWVHOIJLYHULVHWRZHOOIRXQGHGIHDURISHUVHFXWLRQ
      7KH FRH[LVWHQFH ZLWKLQ WKH ERXQGDULHV RI D 6WDWH RI WZR RU PRUH QDWLRQDO HWKQLF
OLQJXLVWLF JURXSVPD\FUHDWHVLWXDWLRQVRIFRQIOLFWDQGDOVRVLWXDWLRQVRISHUVHFXWLRQRUGDQJHURI
SHUVHFXWLRQ ,W PD\ QRW DOZD\V EH HDV\ WR GLVWLQJXLVK EHWZHHQ SHUVHFXWLRQ IRU UHDVRQV RI
QDWLRQDOLW\ DQG SHUVHFXWLRQ IRU UHDVRQV RI SROLWLFDO RSLQLRQ ZKHQ D FRQIOLFW EHWZHHQ QDWLRQDO
JURXSVLVFRPELQHGZLWKSROLWLFDOPRYHPHQWVSDUWLFXODUO\ZKHUHDSROLWLFDOPRYHPHQWLVLGHQWLILHG
ZLWKDVSHFLILF³QDWLRQDOLW\´
    :KHUHDV LQ PRVW FDVHV SHUVHFXWLRQ IRU UHDVRQ RI QDWLRQDOLW\ LV IHDUHG E\ SHUVRQV
EHORQJLQJ WR D QDWLRQDO PLQRULW\ WKHUH KDYH EHHQ PDQ\ FDVHV LQ YDULRXV FRQWLQHQWV ZKHUH
DSHUVRQEHORQJLQJWRDPDMRULW\JURXSPD\IHDUSHUVHFXWLRQE\DGRPLQDQWPLQRULW\
(e) Membership of a particular social group
     $ ³SDUWLFXODU VRFLDO JURXS´ QRUPDOO\ FRPSULVHV SHUVRQV RI VLPLODU EDFNJURXQG KDELWV RU
VRFLDO VWDWXV $ FODLP WR IHDU RI SHUVHFXWLRQ XQGHU WKLV KHDGLQJ PD\ IUHTXHQWO\ RYHUODS ZLWK
DFODLPWRIHDURISHUVHFXWLRQRQRWKHUJURXQGVLHUDFHUHOLJLRQRUQDWLRQDOLW\




                                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 904 of 1770



     0HPEHUVKLSRIVXFKDSDUWLFXODUVRFLDOJURXSPD\EHDWWKHURRWRISHUVHFXWLRQEHFDXVH
WKHUHLVQRFRQILGHQFHLQWKHJURXS VOR\DOW\WRWKH*RYHUQPHQWRUEHFDXVHWKHSROLWLFDORXWORRN
DQWHFHGHQWV RU HFRQRPLF DFWLYLW\ RI LWV PHPEHUV RU WKH YHU\ H[LVWHQFH RI WKH VRFLDO JURXS DV
VXFKLVKHOGWREHDQREVWDFOHWRWKH*RYHUQPHQW VSROLFLHV
    0HUHPHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSZLOOQRWQRUPDOO\EHHQRXJKWRVXEVWDQWLDWH
D FODLP WR UHIXJHH VWDWXV 7KHUH PD\ KRZHYHU EH VSHFLDO FLUFXPVWDQFHV ZKHUH PHUH
PHPEHUVKLSFDQEHDVXIILFLHQWJURXQGWRIHDUSHUVHFXWLRQ
(f) Political opinion
      +ROGLQJSROLWLFDORSLQLRQVGLIIHUHQWIURPWKRVHRIWKH*RYHUQPHQWLVQRWLQLWVHOIDJURXQG
IRU FODLPLQJ UHIXJHH VWDWXV DQG DQ DSSOLFDQW PXVW VKRZ WKDW KH KDV D IHDU RI SHUVHFXWLRQ IRU
KROGLQJ VXFK RSLQLRQV 7KLV SUHVXSSRVHV WKDW WKH DSSOLFDQW KROGV RSLQLRQV QRW WROHUDWHG E\ WKH
DXWKRULWLHVZKLFKDUHFULWLFDORIWKHLUSROLFLHVRUPHWKRGV,WDOVRSUHVXSSRVHVWKDWVXFKRSLQLRQV
KDYHFRPHWRWKHQRWLFHRIWKHDXWKRULWLHVRUDUHDWWULEXWHGE\WKHPWRWKHDSSOLFDQW7KHSROLWLFDO
RSLQLRQVRIDWHDFKHURUZULWHUPD\EHPRUHPDQLIHVWWKDQWKRVHRIDSHUVRQLQDOHVVH[SRVHG
SRVLWLRQ7KHUHODWLYHLPSRUWDQFHRUWHQDFLW\RIWKHDSSOLFDQW VRSLQLRQV±LQVRIDUDVWKLVFDQEH
HVWDEOLVKHGIURPDOOWKHFLUFXPVWDQFHVRIWKHFDVH±ZLOODOVREHUHOHYDQW
      :KLOH WKH GHILQLWLRQ VSHDNV RI SHUVHFXWLRQ ³IRU UHDVRQV RI SROLWLFDO RSLQLRQ´ LW PD\ QRW
DOZD\V EH SRVVLEOH WR HVWDEOLVK D FDXVDO OLQN EHWZHHQ WKH RSLQLRQ H[SUHVVHG DQG WKH UHODWHG
PHDVXUHV VXIIHUHG RU IHDUHG E\ WKH DSSOLFDQW 6XFK PHDVXUHV KDYH RQO\ UDUHO\ EHHQ EDVHG
H[SUHVVO\ RQ ³RSLQLRQ´ 0RUH IUHTXHQWO\ VXFK PHDVXUHV WDNH WKH IRUP RI VDQFWLRQV IRU DOOHJHG
FULPLQDODFWVDJDLQVWWKHUXOLQJSRZHU,WZLOOWKHUHIRUHEHQHFHVVDU\WRHVWDEOLVKWKHDSSOLFDQW V
SROLWLFDORSLQLRQZKLFKLVDWWKHURRWRIKLVEHKDYLRXUDQGWKHIDFWWKDWLWKDVOHGRUPD\OHDGWR
WKHSHUVHFXWLRQWKDWKHFODLPVWRIHDU
      $VLQGLFDWHGDERYHSHUVHFXWLRQ³IRUUHDVRQVRISROLWLFDORSLQLRQ´LPSOLHVWKDWDQDSSOLFDQW
KROGVDQRSLQLRQWKDWHLWKHUKDVEHHQH[SUHVVHGRUKDVFRPHWRWKHDWWHQWLRQRIWKHDXWKRULWLHV
7KHUHPD\KRZHYHUDOVREHVLWXDWLRQVLQZKLFKWKHDSSOLFDQWKDVQRWJLYHQDQ\H[SUHVVLRQWRKLV
RSLQLRQV'XHWRWKHVWUHQJWKRIKLVFRQYLFWLRQVKRZHYHULWPD\EHUHDVRQDEOHWRDVVXPHWKDW
KLVRSLQLRQVZLOOVRRQHURUODWHUILQGH[SUHVVLRQDQGWKDWWKHDSSOLFDQWZLOODVDUHVXOWFRPHLQWR
FRQIOLFW ZLWK WKH DXWKRULWLHV :KHUH WKLV FDQ UHDVRQDEO\ EH DVVXPHG WKH DSSOLFDQW FDQ EH
FRQVLGHUHGWRKDYHIHDURISHUVHFXWLRQIRUUHDVRQVRISROLWLFDORSLQLRQ
     $QDSSOLFDQWFODLPLQJIHDURISHUVHFXWLRQEHFDXVHRISROLWLFDORSLQLRQQHHGQRWVKRZWKDW
WKH DXWKRULWLHV RI KLV FRXQWU\ RI RULJLQ NQHZ RI KLV RSLQLRQV EHIRUH KH OHIW WKH FRXQWU\ +H PD\
KDYHFRQFHDOHG KLV SROLWLFDO RSLQLRQ DQG QHYHU KDYHVXIIHUHGDQ\GLVFULPLQDWLRQRUSHUVHFXWLRQ
+RZHYHU WKH PHUH IDFW RI UHIXVLQJ WR DYDLO KLPVHOI RI WKH SURWHFWLRQ RI KLV *RYHUQPHQW RU
DUHIXVDO WR UHWXUQ PD\ GLVFORVH WKH DSSOLFDQW V WUXH VWDWH RI PLQG DQG JLYH ULVH WR IHDU RI
SHUVHFXWLRQ ,Q VXFK FLUFXPVWDQFHV WKH WHVW RI ZHOOIRXQGHG IHDU ZRXOG EH EDVHG RQ DQ
DVVHVVPHQW RI WKH FRQVHTXHQFHV WKDW DQ DSSOLFDQW KDYLQJ FHUWDLQ SROLWLFDO GLVSRVLWLRQV ZRXOG
                                                                                                       
KDYHWRIDFHLIKHUHWXUQHG7KLVDSSOLHVSDUWLFXODUO\WRWKHVRFDOOHGUHIXJHH³VXUSODFH´ 
       :KHUH D SHUVRQ LV VXEMHFW WR SURVHFXWLRQ RU SXQLVKPHQW IRU D SROLWLFDO RIIHQFH
DGLVWLQFWLRQPD\KDYHWREHGUDZQDFFRUGLQJWRZKHWKHUWKHSURVHFXWLRQLVIRUSROLWLFDORSLQLRQRU
IRU SROLWLFDOO\PRWLYDWHG DFWV ,I WKH SURVHFXWLRQ SHUWDLQV WR D SXQLVKDEOH DFW FRPPLWWHG RXW RI
SROLWLFDO PRWLYHV DQG LI WKH DQWLFLSDWHG SXQLVKPHQW LV LQ FRQIRUPLW\ ZLWK WKH JHQHUDO ODZ RI WKH
FRXQWU\FRQFHUQHGIHDURIVXFKSURVHFXWLRQZLOOQRWLQLWVHOIPDNHWKHDSSOLFDQWDUHIXJHH
         :KHWKHUDSROLWLFDORIIHQGHUFDQDOVREHFRQVLGHUHGDUHIXJHHZLOOGHSHQGXSRQYDULRXV
RWKHU IDFWRUV 3URVHFXWLRQIRUDQRIIHQFHPD\GHSHQGLQJXSRQWKHFLUFXPVWDQFHVEHDSUHWH[W
IRUSXQLVKLQJWKHRIIHQGHUIRUKLVSROLWLFDORSLQLRQVRUWKHH[SUHVVLRQWKHUHRI$JDLQWKHUHPD\EH
UHDVRQWREHOLHYHWKDWDSROLWLFDORIIHQGHUZRXOGEHH[SRVHGWRH[FHVVLYHRUDUELWUDU\SXQLVKPHQW
IRUWKHDOOHJHGRIIHQFH6XFKH[FHVVLYHRUDUELWUDU\SXQLVKPHQWZLOODPRXQWWRSHUVHFXWLRQ


   6HHSDUDJUDSKVWR




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 905 of 1770



      ,Q GHWHUPLQLQJ ZKHWKHU D SROLWLFDO RIIHQGHU FDQ EH FRQVLGHUHG D UHIXJHH UHJDUG VKRXOG
DOVREHKDGWRWKHIROORZLQJHOHPHQWVSHUVRQDOLW\RIWKHDSSOLFDQWKLVSROLWLFDORSLQLRQWKHPRWLYH
EHKLQG WKH DFW WKH QDWXUH RI WKH DFW FRPPLWWHG WKH QDWXUH RI WKH SURVHFXWLRQ DQG LWV PRWLYHV
ILQDOO\DOVRWKHQDWXUHRIWKHODZRQZKLFKWKHSURVHFXWLRQLVEDVHG7KHVHHOHPHQWVPD\JRWR
VKRZWKDWWKHSHUVRQFRQFHUQHGKDVDIHDURISHUVHFXWLRQDQGQRWPHUHO\DIHDURISURVHFXWLRQ
DQGSXQLVKPHQW±ZLWKLQWKHODZ±IRUDQDFWFRPPLWWHGE\KLP
(4) “is outside the country of his nationality”
(a) General analysis
     ,Q WKLV FRQWH[W ³QDWLRQDOLW\´ UHIHUV WR ³FLWL]HQVKLS´ 7KHSKUDVH³LVRXWVLGHWKHFRXQWU\RI
KLVQDWLRQDOLW\´UHODWHVWRSHUVRQVZKRKDYHDQDWLRQDOLW\DVGLVWLQFWIURPVWDWHOHVVSHUVRQV,QWKH
PDMRULW\RIFDVHVUHIXJHHVUHWDLQWKHQDWLRQDOLW\RIWKHLUFRXQWU\RIRULJLQ
    ,WLVDJHQHUDOUHTXLUHPHQWIRUUHIXJHHVWDWXVWKDWDQDSSOLFDQWZKRKDVDQDWLRQDOLW\EH
RXWVLGHWKHFRXQWU\RIKLVQDWLRQDOLW\7KHUHDUHQRH[FHSWLRQVWRWKLVUXOH,QWHUQDWLRQDOSURWHFWLRQ
FDQQRW FRPH LQWR SOD\ DV ORQJ DV D SHUVRQ LV ZLWKLQ WKH WHUULWRULDO MXULVGLFWLRQ RI KLV KRPH
FRXQWU\
     :KHUHWKHUHIRUHDQDSSOLFDQWDOOHJHVIHDURISHUVHFXWLRQLQUHODWLRQWRWKHFRXQWU\RIKLV
QDWLRQDOLW\ LW VKRXOG EH HVWDEOLVKHG WKDW KH GRHV LQ IDFW SRVVHVV WKH QDWLRQDOLW\ RI WKDW FRXQWU\
7KHUHPD\KRZHYHUEHXQFHUWDLQW\DVWRZKHWKHUDSHUVRQKDVDQDWLRQDOLW\+HPD\QRWNQRZ
KLPVHOI RU KH PD\ ZURQJO\ FODLP WR KDYH D SDUWLFXODU QDWLRQDOLW\ RU WR EH VWDWHOHVV :KHUH KLV
QDWLRQDOLW\ FDQQRW EH FOHDUO\ HVWDEOLVKHG KLV UHIXJHH VWDWXV VKRXOG EH GHWHUPLQHG LQ D VLPLODU
PDQQHUWRWKDWRIDVWDWHOHVVSHUVRQLHLQVWHDGRIWKHFRXQWU\RIKLVQDWLRQDOLW\WKHFRXQWU\RI
KLV IRUPHU KDELWXDO UHVLGHQFH ZLOO KDYH WR EH WDNHQ LQWR DFFRXQW 6HH SDUDJUDSKV  WR 
EHORZ 
      $VPHQWLRQHGDERYHDQDSSOLFDQW VZHOOIRXQGHGIHDURISHUVHFXWLRQPXVWEHLQUHODWLRQ
WR WKH FRXQWU\ RI KLV QDWLRQDOLW\ $V ORQJ DV KH KDV QR IHDU LQ UHODWLRQ WR WKH FRXQWU\ RI KLV
QDWLRQDOLW\KHFDQEHH[SHFWHGWRDYDLOKLPVHOIRIWKDWFRXQWU\ VSURWHFWLRQ+HLVQRWLQQHHGRI
LQWHUQDWLRQDOSURWHFWLRQDQGLVWKHUHIRUHQRWDUHIXJHH
      7KH IHDU RI EHLQJ SHUVHFXWHG QHHG QRW DOZD\V H[WHQG WR WKH ZKROH WHUULWRU\ RI WKH
UHIXJHH VFRXQWU\RIQDWLRQDOLW\7KXVLQHWKQLFFODVKHVRULQFDVHVRIJUDYHGLVWXUEDQFHVLQYROYLQJ
FLYLOZDUFRQGLWLRQVSHUVHFXWLRQRIDVSHFLILFHWKQLFRUQDWLRQDOJURXSPD\RFFXULQRQO\RQHSDUW
RI WKH FRXQWU\ ,Q VXFK VLWXDWLRQV D SHUVRQ ZLOO QRW EH H[FOXGHG IURP UHIXJHH VWDWXV PHUHO\
EHFDXVH KH FRXOG KDYH VRXJKW UHIXJH LQ DQRWKHU SDUW RI WKH VDPH FRXQWU\ LI XQGHU DOO WKH
FLUFXPVWDQFHVLWZRXOGQRWKDYHEHHQUHDVRQDEOHWRH[SHFWKLPWRGRVR
   7KHVLWXDWLRQRISHUVRQVKDYLQJPRUHWKDQRQHQDWLRQDOLW\LVGHDOWZLWKLQSDUDJUDSKV
DQGEHORZ
     1DWLRQDOLW\PD\EHSURYHGE\WKHSRVVHVVLRQRIDQDWLRQDOSDVVSRUW3RVVHVVLRQRIVXFK
DSDVVSRUWFUHDWHVDSULPDIDFLHSUHVXPSWLRQWKDWWKHKROGHULVDQDWLRQDORIWKHFRXQWU\RILVVXH
XQOHVV WKH SDVVSRUW LWVHOI VWDWHV RWKHUZLVH $ SHUVRQ KROGLQJ D SDVVSRUW VKRZLQJ KLP WR EH
DQDWLRQDO RI WKH LVVXLQJ FRXQWU\ EXW ZKR FODLPV WKDW KH GRHV QRW SRVVHVV WKDW FRXQWU\ V
QDWLRQDOLW\PXVWVXEVWDQWLDWHKLVFODLPIRUH[DPSOHE\VKRZLQJWKDWWKHSDVVSRUWLVDVRFDOOHG
³SDVVSRUWRIFRQYHQLHQFH´ DQDSSDUHQWO\UHJXODUQDWLRQDOSDVVSRUWWKDWLVVRPHWLPHVLVVXHGE\D
QDWLRQDO DXWKRULW\ WR QRQQDWLRQDOV  +RZHYHU D PHUH DVVHUWLRQ E\ WKH KROGHU WKDW WKH SDVVSRUW


   ,QFHUWDLQFRXQWULHVSDUWLFXODUO\LQ/DWLQ$PHULFDWKHUHLVDFXVWRPRIGLSORPDWLFDV\OXPLH
JUDQWLQJUHIXJHWRSROLWLFDOIXJLWLYHVLQIRUHLJQHPEDVVLHV:KLOHDSHUVRQWKXVVKHOWHUHGPD\EH
FRQVLGHUHG WR EH RXWVLGH KLV FRXQWU\ V MXULVGLFWLRQ KH LV QRW RXWVLGH LWV WHUULWRU\ DQG FDQQRW
WKHUHIRUH EH FRQVLGHUHG XQGHU WKH WHUPV RI WKH  &RQYHQWLRQ 7KH IRUPHU QRWLRQ RI WKH
H[WUDWHUULWRULDOLW\ RI HPEDVVLHV KDV ODWHO\ EHHQ UHSODFHG E\ WKH WHUP LQYLRODELOLW\ XVHG LQ WKH
9LHQQD&RQYHQWLRQRQ'LSORPDWLF5HODWLRQV




                                                                                                      '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 906 of 1770



ZDVLVVXHGWRKLPDVDPDWWHURIFRQYHQLHQFHIRUWUDYHOSXUSRVHVRQO\LVQRWVXIILFLHQWWRUHEXWWKH
SUHVXPSWLRQ RI QDWLRQDOLW\ ,Q FHUWDLQ FDVHV LW PLJKW EH SRVVLEOH WR REWDLQ LQIRUPDWLRQ IURP WKH
DXWKRULW\WKDWLVVXHGWKHSDVVSRUW,IVXFKLQIRUPDWLRQFDQQRWEHREWDLQHGRUFDQQRWEHREWDLQHG
ZLWKLQ UHDVRQDEOH WLPH WKH H[DPLQHU ZLOO KDYH WR GHFLGH RQ WKH FUHGLELOLW\ RI WKH DSSOLFDQW V
DVVHUWLRQLQZHLJKLQJDOORWKHUHOHPHQWVRIKLVVWRU\
(b) Refugees “sur place”
    7KH UHTXLUHPHQW WKDW D SHUVRQ PXVW EH RXWVLGH KLV FRXQWU\ WR EH D UHIXJHH GRHV QRW
PHDQWKDWKHPXVWQHFHVVDULO\KDYHOHIWWKDWFRXQWU\LOOHJDOO\RUHYHQWKDWKHPXVWKDYHOHIWLWRQ
DFFRXQW RI ZHOOIRXQGHG IHDU +H PD\ KDYH GHFLGHG WRDVNIRUUHFRJQLWLRQRIKLVUHIXJHHVWDWXV
DIWHUKDYLQJDOUHDG\EHHQDEURDGIRUVRPHWLPH$SHUVRQZKRZDVQRWDUHIXJHHZKHQKHOHIWKLV
FRXQWU\EXWZKREHFRPHVDUHIXJHHDWDODWHUGDWHLVFDOOHGDUHIXJHH “sur place”
     $ SHUVRQ EHFRPHV D UHIXJHH ³VXU SODFH´ GXH WR FLUFXPVWDQFHV DULVLQJ LQ KLV FRXQWU\RI
RULJLQ GXULQJ KLV DEVHQFH 'LSORPDWV DQG RWKHU RIILFLDOV VHUYLQJ DEURDG SULVRQHUV RI ZDU
VWXGHQWV PLJUDQW ZRUNHUV DQG RWKHUV KDYH DSSOLHG IRU UHIXJHH VWDWXV GXULQJ WKHLU UHVLGHQFH
DEURDGDQGKDYHEHHQUHFRJQL]HGDVUHIXJHHV
     $ SHUVRQ PD\ EHFRPH D UHIXJHH ³VXU SODFH´ DV D UHVXOW RI KLV RZQ DFWLRQV VXFK DV
DVVRFLDWLQJ ZLWK UHIXJHHV DOUHDG\ UHFRJQL]HG RU H[SUHVVLQJ KLV SROLWLFDO YLHZV LQ KLV FRXQWU\ RI
UHVLGHQFH:KHWKHUVXFKDFWLRQVDUHVXIILFLHQWWRMXVWLI\DZHOOIRXQGHGIHDURISHUVHFXWLRQPXVW
EHGHWHUPLQHGE\DFDUHIXOH[DPLQDWLRQRIWKHFLUFXPVWDQFHV5HJDUGVKRXOGEHKDGLQSDUWLFXODU
WRZKHWKHUVXFKDFWLRQVPD\KDYHFRPHWRWKHQRWLFHRIWKHDXWKRULWLHVRIWKHSHUVRQ VFRXQWU\RI
RULJLQDQGKRZWKH\DUHOLNHO\WREHYLHZHGE\WKRVHDXWKRULWLHV
(5) “and is unable or, owing to such fear, is unwilling to avail himself of the protection of
that country”
    8QOLNHWKHSKUDVHGHDOWZLWKXQGHU  EHORZWKHSUHVHQWSKUDVHUHODWHVWRSHUVRQVZKR
KDYH D QDWLRQDOLW\ :KHWKHU XQDEOH RU XQZLOOLQJ WR DYDLO KLPVHOI RI WKH SURWHFWLRQ RI KLV
*RYHUQPHQWDUHIXJHHLVDOZD\VDSHUVRQZKRGRHVQRWHQMR\VXFKSURWHFWLRQ
       %HLQJ XQDEOH WR DYDLO KLPVHOI RI VXFK SURWHFWLRQ LPSOLHV FLUFXPVWDQFHV WKDW DUH EH\RQG
WKH ZLOO RI WKH SHUVRQ FRQFHUQHG 7KHUH PD\ IRU H[DPSOH EH D VWDWH RI ZDU FLYLO ZDU RU RWKHU
JUDYHGLVWXUEDQFHZKLFKSUHYHQWVWKHFRXQWU\RIQDWLRQDOLW\IURPH[WHQGLQJSURWHFWLRQRUPDNHV
VXFKSURWHFWLRQLQHIIHFWLYH3URWHFWLRQE\WKHFRXQWU\RIQDWLRQDOLW\PD\DOVRKDYHEHHQGHQLHGWR
WKH DSSOLFDQW 6XFK GHQLDO RI SURWHFWLRQ PD\ FRQILUP RU VWUHQJWKHQ WKH DSSOLFDQW V IHDU RI
SHUVHFXWLRQDQGPD\LQGHHGEHDQHOHPHQWRISHUVHFXWLRQ
      :KDW FRQVWLWXWHV D UHIXVDO RI SURWHFWLRQ PXVW EH GHWHUPLQHG DFFRUGLQJ WR WKH
FLUFXPVWDQFHVRIWKHFDVH,ILWDSSHDUVWKDWWKHDSSOLFDQWKDVEHHQGHQLHGVHUYLFHV HJUHIXVDO
RI D QDWLRQDO SDVVSRUW RU H[WHQVLRQ RI LWV YDOLGLW\ RU GHQLDO RI DGPLWWDQFH WR WKH KRPH WHUULWRU\ 
QRUPDOO\ DFFRUGHG WR KLV FRQDWLRQDOV WKLV PD\ FRQVWLWXWH D UHIXVDO RI SURWHFWLRQ ZLWKLQ WKH
GHILQLWLRQ
 7KH WHUP XQZLOOLQJ UHIHUV WR UHIXJHHV ZKR UHIXVH WR DFFHSW WKH SURWHFWLRQ RI WKH
                                                
*RYHUQPHQWRIWKHFRXQWU\RIWKHLUQDWLRQDOLW\ ,WLVTXDOLILHGE\WKHSKUDVH³RZLQJWRVXFKIHDU´
:KHUHDSHUVRQLVZLOOLQJWRDYDLOKLPVHOIRIWKHSURWHFWLRQRIKLVKRPHFRXQWU\VXFKZLOOLQJQHVV
ZRXOGQRUPDOO\EHLQFRPSDWLEOHZLWKDFODLPWKDWKHLVRXWVLGHWKDWFRXQWU\³RZLQJWRZHOOIRXQGHG
IHDURISHUVHFXWLRQ´:KHQHYHUWKHSURWHFWLRQRIWKHFRXQWU\RIQDWLRQDOLW\LVDYDLODEOHDQGWKHUH
LVQRJURXQGEDVHGRQZHOOIRXQGHGIHDUIRUUHIXVLQJLWWKHSHUVRQFRQFHUQHGLVQRWLQQHHGRI
LQWHUQDWLRQDOSURWHFWLRQDQGLVQRWDUHIXJHH





   81'RFXPHQW(S




                                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 907 of 1770



(6) “or who, not having a nationality and being outside the country of his former habitual
residence as a result of such events, is unable or, owing to such fear, is unwilling to return
to it”
 7KLV SKUDVH ZKLFK UHODWHV WR VWDWHOHVV UHIXJHHV LV SDUDOOHO WR WKH SUHFHGLQJ SKUDVH
ZKLFKFRQFHUQVUHIXJHHVZKRKDYHDQDWLRQDOLW\,QWKHFDVHRIVWDWHOHVVUHIXJHHVWKH³FRXQWU\RI
QDWLRQDOLW\´ LV UHSODFHG E\ ³WKH FRXQWU\ RI KLV IRUPHU KDELWXDO UHVLGHQFH´ DQG WKH H[SUHVVLRQ
³XQZLOOLQJWRDYDLOKLPVHOIRIWKHSURWHFWLRQ´LVUHSODFHGE\WKHZRUGV³XQZLOOLQJWRUHWXUQWRLW´,Q
WKH FDVH RI D VWDWHOHVV UHIXJHH WKH TXHVWLRQ RI ³DYDLOPHQW RI SURWHFWLRQ´ RI WKH FRXQWU\ RI KLV
IRUPHU KDELWXDO UHVLGHQFH GRHV QRW RI FRXUVH DULVH 0RUHRYHU RQFH D VWDWHOHVV SHUVRQ KDV
DEDQGRQHGWKHFRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFHIRUWKHUHDVRQVLQGLFDWHGLQWKHGHILQLWLRQ
KHLVXVXDOO\XQDEOHWRUHWXUQ
 ,W ZLOO EH QRWHG WKDW QRW DOO VWDWHOHVV SHUVRQV DUH UHIXJHHV WKH\ PXVW EH RXWVLGH WKH
FRXQWU\RIWKHLUIRUPHUKDELWXDOUHVLGHQFHIRUWKHUHDVRQVLQGLFDWHGLQWKHGHILQLWLRQ:KHUHWKHVH
UHDVRQVGRQRWH[LVWWKHVWDWHOHVVSHUVRQLVQRWDUHIXJHH
 6XFKUHDVRQVPXVWEHH[DPLQHGLQUHODWLRQWRWKHFRXQWU\RI³IRUPHUKDELWXDOUHVLGHQFH´
LQUHJDUGWRZKLFKIHDULVDOOHJHG7KLVZDVGHILQHGE\WKHGUDIWHUVRIWKH&RQYHQWLRQDV³WKH
FRXQWU\LQZKLFKKHKDGUHVLGHGDQGZKHUHKHKDGVXIIHUHGRUIHDUVKHZRXOGVXIIHUSHUVHFXWLRQLI
KHUHWXUQHG´
 $VWDWHOHVVSHUVRQPD\KDYHPRUHWKDQRQHFRXQWU\RIIRUPHUKDELWXDOUHVLGHQFHDQGKH
PD\ KDYH D IHDU RI SHUVHFXWLRQ LQ UHODWLRQ WR PRUH WKDQ RQH RI WKHP 7KH GHILQLWLRQ GRHV QRW
UHTXLUHWKDWKHVDWLVILHVWKHFULWHULDLQUHODWLRQWRDOORIWKHP
 2QFHDVWDWHOHVVSHUVRQKDVEHHQGHWHUPLQHGDUHIXJHHLQUHODWLRQWR³WKHFRXQWU\RIKLV
IRUPHUKDELWXDOUHVLGHQFH´DQ\IXUWKHUFKDQJHRIFRXQWU\RIKDELWXDOUHVLGHQFHZLOOQRWDIIHFWKLV
UHIXJHHVWDWXV
(7) Dual or multiple nationality
$UWLFOH$  SDUDJUDSKRIWKH&RQYHQWLRQ
     ³,Q WKH FDVH RI D SHUVRQ ZKR KDV PRUH WKDQ RQH QDWLRQDOLW\ WKH WHUP ³WKH FRXQWU\ RI KLV
     QDWLRQDOLW\´VKDOOPHDQHDFKRIWKHFRXQWULHVRIZKLFKKHLVDQDWLRQDODQGDSHUVRQVKDOOQRW
     EH GHHPHG WR EH ODFNLQJ WKH SURWHFWLRQ RI WKH FRXQWU\ RI KLV QDWLRQDOLW\ LI ZLWKRXW DQ\ YDOLG
     UHDVRQEDVHGRQZHOOIRXQGHGIHDUKHKDVQRWDYDLOHGKLPVHOIRIWKHSURWHFWLRQRIRQHRIWKH
     FRXQWULHVRIZKLFKKHLVDQDWLRQDO´
 7KLVFODXVHZKLFKLVODUJHO\VHOIH[SODQDWRU\LVLQWHQGHGWRH[FOXGHIURPUHIXJHHVWDWXV
DOOSHUVRQVZLWKGXDORUPXOWLSOHQDWLRQDOLW\ZKRFDQDYDLOWKHPVHOYHVRIWKHSURWHFWLRQRIDWOHDVW
RQH RI WKH FRXQWULHV RI ZKLFK WKH\ DUH QDWLRQDOV :KHUHYHU DYDLODEOH QDWLRQDO SURWHFWLRQ WDNHV
SUHFHGHQFHRYHULQWHUQDWLRQDOSURWHFWLRQ
 ,Q H[DPLQLQJ WKH FDVH RI DQ DSSOLFDQW ZLWK GXDO RU PXOWLSOH QDWLRQDOLW\ LW LV QHFHVVDU\
KRZHYHU WR GLVWLQJXLVK EHWZHHQ WKH SRVVHVVLRQ RI D QDWLRQDOLW\ LQ WKH OHJDO VHQVH DQG WKH
DYDLODELOLW\RISURWHFWLRQE\WKHFRXQWU\FRQFHUQHG7KHUHZLOOEHFDVHVZKHUHWKHDSSOLFDQWKDV
WKH QDWLRQDOLW\ RI D FRXQWU\ LQ UHJDUG WR ZKLFK KH DOOHJHV QR IHDU EXW VXFK QDWLRQDOLW\ PD\ EH
GHHPHGWREHLQHIIHFWLYHDVLWGRHVQRWHQWDLOWKHSURWHFWLRQQRUPDOO\JUDQWHGWRQDWLRQDOV,QVXFK
FLUFXPVWDQFHV WKH SRVVHVVLRQ RI WKH VHFRQG QDWLRQDOLW\ZRXOGQRWEHLQFRQVLVWHQWZLWKUHIXJHH
VWDWXV$VDUXOHWKHUHVKRXOGKDYHEHHQDUHTXHVWIRUDQGDUHIXVDORISURWHFWLRQEHIRUHLWFDQ
EH HVWDEOLVKHG WKDW D JLYHQ QDWLRQDOLW\ LV LQHIIHFWLYH ,I WKHUH LV QR H[SOLFLW UHIXVDO RI SURWHFWLRQ
DEVHQFHRIDUHSO\ZLWKLQUHDVRQDEOHWLPHPD\EHFRQVLGHUHGDUHIXVDO




   /RFFLW




                                                                                                         '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 908 of 1770



(8) Geographical scope
 $WWKHWLPHZKHQWKH&RQYHQWLRQZDVGUDIWHGWKHUHZDVDGHVLUHE\DQXPEHURI
6WDWHVQRWWRDVVXPHREOLJDWLRQVWKHH[WHQWRIZKLFKFRXOGQRWEHIRUHVHHQ7KLVGHVLUHOHGWRWKH
LQFOXVLRQRIWKHGDWHOLQHWRZKLFKUHIHUHQFHKDVDOUHDG\EHHQPDGH SDUDJUDSKVDQG
DERYH  ,Q UHVSRQVH WR WKH ZLVK RI FHUWDLQ *RYHUQPHQWV WKH  &RQYHQWLRQ DOVR JDYH WR
&RQWUDFWLQJ6WDWHVWKHSRVVLELOLW\RIOLPLWLQJWKHLUREOLJDWLRQVXQGHUWKH&RQYHQWLRQWRSHUVRQVZKR
KDGEHFRPHUHIXJHHVDVDUHVXOWRIHYHQWVRFFXUULQJLQ(XURSH
     $FFRUGLQJO\$UWLFOH%RIWKH&RQYHQWLRQVWDWHVWKDW
     ³  )RUWKHSXUSRVHVRIWKLV&RQYHQWLRQWKHZRUGV³HYHQWVRFFXUULQJEHIRUH-DQXDU\´
     LQ$UWLFOH6HFWLRQ$VKDOOEHXQGHUVWRRGWRPHDQHLWKHU
     D ³HYHQWVRFFXUULQJLQ(XURSHEHIRUH-DQXDU\´RU
     E ³HYHQWVRFFXUULQJLQ(XURSHDQGHOVHZKHUHEHIRUH-DQXDU\´
     DQG HDFK &RQWUDFWLQJ 6WDWH VKDOO PDNH D GHFODUDWLRQ DW WKH WLPH RI VLJQDWXUH UDWLILFDWLRQ RU
     DFFHVVLRQ VSHFLI\LQJ ZKLFK RI WKHVH PHDQLQJV LW DSSOLHV IRU WKH SXUSRVHV RI LWV REOLJDWLRQV
     XQGHUWKLV&RQYHQWLRQ
        $Q\ &RQWUDFWLQJ 6WDWH ZKLFK KDV DGRSWHG DOWHUQDWLYH D  PD\ DW DQ\ WLPH H[WHQG LWV
     REOLJDWLRQVE\DGRSWLQJDOWHUQDWLYH E E\PHDQVRIDQRWLILFDWLRQDGGUHVVHGWRWKH6HFUHWDU\
     *HQHUDORIWKH8QLWHG1DWLRQV´
 2I WKH 6WDWHV SDUWLHV WR WKH  &RQYHQWLRQ DW WKH WLPH RI ZULWLQJ  VWLOO DGKHUH WR
DOWHUQDWLYH D  ³HYHQWV RFFXUULQJ LQ (XURSH´ :KLOH UHIXJHHV IURP RWKHU SDUWV RI WKH ZRUOG
IUHTXHQWO\ REWDLQ DV\OXP LQ VRPH RI WKHVH FRXQWULHV WKH\ DUH QRW QRUPDOO\ DFFRUGHG UHIXJHH
VWDWXVXQGHUWKH&RQYHQWLRQ
CHAPTER III – CESSATION CLAUSES

A.        General
 7KHVRFDOOHG³FHVVDWLRQFODXVHV´ $UWLFOH&  WR  RIWKH&RQYHQWLRQ VSHOORXW
WKH FRQGLWLRQV XQGHU ZKLFK D UHIXJHH FHDVHV WR EH D UHIXJHH 7KH\ DUH EDVHG RQ WKH
FRQVLGHUDWLRQWKDWLQWHUQDWLRQDOSURWHFWLRQVKRXOGQRWEHJUDQWHGZKHUHLWLVQRORQJHUQHFHVVDU\
RUMXVWLILHG
 2QFH D SHUVRQ V VWDWXV DV D UHIXJHH KDV EHHQ GHWHUPLQHG LW LV PDLQWDLQHG XQOHVV KH
FRPHV ZLWKLQ WKH WHUPV RI RQH RI WKH FHVVDWLRQ FODXVHV 7KLV VWULFW DSSURDFK WRZDUGV WKH
GHWHUPLQDWLRQRIUHIXJHHVWDWXVUHVXOWVIURPWKHQHHGWRSURYLGHUHIXJHHVZLWKWKHDVVXUDQFHWKDW
WKHLU VWDWXV ZLOO QRW EH VXEMHFW WR FRQVWDQW UHYLHZ LQ WKH OLJKW RI WHPSRUDU\ FKDQJHV ± QRW RI
DIXQGDPHQWDOFKDUDFWHU±LQWKHVLWXDWLRQSUHYDLOLQJLQWKHLUFRXQWU\RIRULJLQ
     $UWLFOH&RIWKH&RQYHQWLRQSURYLGHVWKDW
     ³7KLV&RQYHQWLRQVKDOOFHDVHWRDSSO\WRDQ\SHUVRQIDOOLQJXQGHUWKHWHUPVRIVHFWLRQ$LI
      +HKDVYROXQWDULO\UHDYDLOHGKLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\RU
      +DYLQJORVWKLVQDWLRQDOLW\KHKDVYROXQWDULO\UHDFTXLUHGLWRU
        +H KDV DFTXLUHG D QHZ QDWLRQDOLW\ DQG HQMR\V WKH SURWHFWLRQ RI WKH FRXQWU\ RI KLV QHZ
     QDWLRQDOLW\RU


   6HH$QQH[,9


  ,Q VRPH FDVHV UHIXJHH VWDWXV PD\ FRQWLQXH HYHQ WKRXJK WKH UHDVRQV IRU VXFK VWDWXV KDYH
HYLGHQWO\FHDVHGWRH[LVW&IVXEVHFWLRQV  DQG   SDUDJUDSKVWREHORZ 




                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 909 of 1770



       +HKDVYROXQWDULO\UHHVWDEOLVKHGKLPVHOILQWKHFRXQWU\ZKLFKKHOHIWRURXWVLGHZKLFKKH
     UHPDLQHGRZLQJWRIHDURISHUVHFXWLRQRU
        +H FDQ QR ORQJHU EHFDXVH WKH FLUFXPVWDQFHV LQ FRQQH[LRQ ZLWK ZKLFK KH KDV EHHQ
     UHFRJQL]HG DV D UHIXJHH KDYH FHDVHG WR H[LVW FRQWLQXH WR UHIXVH WR DYDLO KLPVHOI RI WKH
     SURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\
     3URYLGHG WKDW WKLV SDUDJUDSK VKDOO QRW DSSO\ WR D UHIXJHH IDOOLQJ XQGHU 6HFWLRQ $   RI WKLV
     $UWLFOH ZKR LV DEOH WR LQYRNH FRPSHOOLQJ UHDVRQV DULVLQJ RXW RI SUHYLRXV SHUVHFXWLRQ IRU
     UHIXVLQJWRDYDLOKLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIQDWLRQDOLW\
       %HLQJDSHUVRQZKRKDVQRQDWLRQDOLW\KHLVEHFDXVHWKHFLUFXPVWDQFHVLQFRQQH[LRQZLWK
     ZKLFKKHKDVEHHQUHFRJQL]HGDVDUHIXJHHKDYHFHDVHGWRH[LVWDEOHWRUHWXUQWRWKHFRXQWU\
     RIKLVIRUPHUKDELWXDOUHVLGHQFH
     3URYLGHG WKDW WKLV SDUDJUDSK VKDOO QRW DSSO\ WR D UHIXJHH IDOOLQJ XQGHU VHFWLRQ $   RI WKLV
     $UWLFOH ZKR LV DEOH WR LQYRNH FRPSHOOLQJ UHDVRQV DULVLQJ RXW RI SUHYLRXV SHUVHFXWLRQ IRU
     UHIXVLQJWRUHWXUQWRWKHFRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFH´
 2IWKHVL[FHVVDWLRQFODXVHVWKHILUVWIRXUUHIOHFWDFKDQJHLQWKHVLWXDWLRQRIWKHUHIXJHH
WKDWKDVEHHQEURXJKWDERXWE\KLPVHOIQDPHO\
        YROXQWDU\UHDYDLOPHQWRIQDWLRQDOSURWHFWLRQ
        YROXQWDU\UHDFTXLVLWLRQRIQDWLRQDOLW\
        DFTXLVLWLRQRIDQHZQDWLRQDOLW\
        YROXQWDU\UHHVWDEOLVKPHQWLQWKHFRXQWU\ZKHUHSHUVHFXWLRQZDVIHDUHG
 7KH ODVW WZR FHVVDWLRQ FODXVHV   DQG   DUH EDVHG RQ WKH FRQVLGHUDWLRQ WKDW
LQWHUQDWLRQDO SURWHFWLRQ LV QR ORQJHU MXVWLILHG RQ DFFRXQW RI FKDQJHV LQ WKH FRXQWU\ ZKHUH
SHUVHFXWLRQZDVIHDUHGEHFDXVHWKHUHDVRQVIRUDSHUVRQEHFRPLQJDUHIXJHHKDYHFHDVHGWR
H[LVW
 7KHFHVVDWLRQFODXVHVDUHQHJDWLYHLQFKDUDFWHUDQGDUHH[KDXVWLYHO\HQXPHUDWHG7KH\
VKRXOG WKHUHIRUH EH LQWHUSUHWHG UHVWULFWLYHO\ DQG QR RWKHU UHDVRQV PD\ EH DGGXFHG E\ ZD\ RI
DQDORJ\ WR MXVWLI\ WKH ZLWKGUDZDO RI UHIXJHH VWDWXV 1HHGOHVV WR VD\ LI D UHIXJHH IRU ZKDWHYHU
UHDVRQVQRORQJHUZLVKHVWREHFRQVLGHUHGDUHIXJHHWKHUHZLOOEHQRFDOOIRUFRQWLQXLQJWRJUDQW
KLPUHIXJHHVWDWXVDQGLQWHUQDWLRQDOSURWHFWLRQ
 $UWLFOH  & GRHV QRW GHDO ZLWK WKH FDQFHOODWLRQ RI UHIXJHH VWDWXV &LUFXPVWDQFHV PD\
KRZHYHU FRPH WR OLJKW WKDW LQGLFDWH WKDW D SHUVRQ VKRXOG QHYHU KDYH EHHQ UHFRJQL]HG DV
DUHIXJHH LQ WKH ILUVW SODFH HJ LI LW VXEVHTXHQWO\ DSSHDUV WKDW UHIXJHH VWDWXV ZDV REWDLQHG E\
DPLVUHSUHVHQWDWLRQRIPDWHULDOIDFWVRUWKDWWKHSHUVRQFRQFHUQHGSRVVHVVHVDQRWKHUQDWLRQDOLW\
RU WKDW RQH RI WKH H[FOXVLRQ FODXVHV ZRXOG KDYH DSSOLHG WR KLP KDG DOO WKH UHOHYDQW IDFWV EHHQ
NQRZQ,QVXFKFDVHVWKHGHFLVLRQE\ZKLFKKHZDVGHWHUPLQHGWREHDUHIXJHHZLOOQRUPDOO\EH
FDQFHOOHG

B.        Interpretation of terms
(1) Voluntary re-availment of national protection
$UWLFOH&  RIWKH&RQYHQWLRQ
³+HKDVYROXQWDULO\UHDYDLOHGKLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\´
 7KLVFHVVDWLRQFODXVHUHIHUVWRDUHIXJHHSRVVHVVLQJDQDWLRQDOLW\ZKRUHPDLQVRXWVLGH
WKHFRXQWU\RIKLVQDWLRQDOLW\ 7KHVLWXDWLRQRIDUHIXJHHZKRKDVDFWXDOO\UHWXUQHGWRWKHFRXQWU\
RIKLVQDWLRQDOLW\LVJRYHUQHGE\WKHIRXUWKFHVVDWLRQFODXVHZKLFKVSHDNVRIDSHUVRQKDYLQJ³UH
HVWDEOLVKHG´KLPVHOILQWKDWFRXQWU\ $UHIXJHHZKRKDVYROXQWDULO\UHDYDLOHGKLPVHOIRIQDWLRQDO




                                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 910 of 1770



SURWHFWLRQ LV QR ORQJHU LQ QHHG RI LQWHUQDWLRQDO SURWHFWLRQ +H KDV GHPRQVWUDWHG WKDW KH LV QR
ORQJHU³XQDEOHRUXQZLOOLQJWRDYDLOKLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\´
    7KLVFHVVDWLRQFODXVHLPSOLHVWKUHHUHTXLUHPHQWV
D       YROXQWDULQHVVWKHUHIXJHHPXVWDFWYROXQWDULO\
 E     LQWHQWLRQWKHUHIXJHHPXVWLQWHQGE\KLVDFWLRQWRUHDYDLOKLPVHOIRIWKHSURWHFWLRQRIWKH
FRXQWU\RIKLVQDWLRQDOLW\
F       UHDYDLOPHQWWKHUHIXJHHPXVWDFWXDOO\REWDLQVXFKSURWHFWLRQ
 ,IWKHUHIXJHHGRHVQRWDFWYROXQWDULO\KHZLOOQRWFHDVHWREHDUHIXJHH,IKHLVLQVWUXFWHG
E\DQDXWKRULW\HJRIKLVFRXQWU\RIUHVLGHQFHWRSHUIRUPDJDLQVWKLVZLOODQDFWWKDWFRXOGEH
LQWHUSUHWHGDVDUHDYDLOPHQWRIWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\VXFKDVDSSO\LQJWR
KLV&RQVXODWHIRUDQDWLRQDOSDVVSRUWKHZLOOQRWFHDVHWREHDUHIXJHHPHUHO\EHFDXVHKHREH\V
VXFKDQLQVWUXFWLRQ+HPD\DOVREHFRQVWUDLQHGE\FLUFXPVWDQFHVEH\RQGKLVFRQWUROWRKDYH
UHFRXUVHWRDPHDVXUHRISURWHFWLRQIURPKLVFRXQWU\RIQDWLRQDOLW\+HPD\IRULQVWDQFHQHHGWR
DSSO\ IRU D GLYRUFH LQ KLV KRPH FRXQWU\ EHFDXVH QR RWKHU GLYRUFH PD\ KDYH WKH QHFHVVDU\
LQWHUQDWLRQDO UHFRJQLWLRQ 6XFK DQ DFW FDQQRW EH FRQVLGHUHG WR EH D ³YROXQWDU\ UHDYDLOPHQW RI
SURWHFWLRQ´DQGZLOOQRWGHSULYHDSHUVRQRIUHIXJHHVWDWXV
 ,QGHWHUPLQLQJZKHWKHUUHIXJHHVWDWXVLVORVWLQWKHVHFLUFXPVWDQFHVDGLVWLQFWLRQVKRXOG
EHGUDZQEHWZHHQDFWXDOUHDYDLOPHQWRISURWHFWLRQDQGRFFDVLRQDODQGLQFLGHQWDOFRQWDFWVZLWK
WKHQDWLRQDODXWKRULWLHV,IDUHIXJHHDSSOLHVIRUDQGREWDLQVDQDWLRQDOSDVVSRUWRULWVUHQHZDOLW
ZLOOLQWKHDEVHQFHRISURRIWRWKHFRQWUDU\EHSUHVXPHGWKDWKHLQWHQGVWRDYDLOKLPVHOIRIWKH
SURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\2QWKHRWKHUKDQGWKHDFTXLVLWLRQRIGRFXPHQWVIURP
WKHQDWLRQDODXWKRULWLHVIRUZKLFKQRQQDWLRQDOVZRXOGOLNHZLVHKDYHWRDSSO\±VXFKDVDELUWKRU
PDUULDJHFHUWLILFDWH±RUVLPLODUVHUYLFHVFDQQRWEHUHJDUGHGDVDUHDYDLOPHQWRISURWHFWLRQ
 $UHIXJHHUHTXHVWLQJSURWHFWLRQIURPWKHDXWKRULWLHVRIWKHFRXQWU\RIKLVQDWLRQDOLW\KDV
RQO\³UHDYDLOHG´KLPVHOIRIWKDWSURWHFWLRQZKHQKLVUHTXHVWKDVDFWXDOO\EHHQJUDQWHG7KHPRVW
IUHTXHQW FDVH RI ³UHDYDLOPHQW RI SURWHFWLRQ´ ZLOO EH ZKHUH WKH UHIXJHH ZLVKHV WR UHWXUQ WR KLV
FRXQWU\RIQDWLRQDOLW\+HZLOOQRWFHDVHWREHDUHIXJHHPHUHO\E\DSSO\LQJIRUUHSDWULDWLRQ2QWKH
RWKHUKDQGREWDLQLQJDQHQWU\SHUPLWRUDQDWLRQDOSDVVSRUWIRUWKHSXUSRVHVRIUHWXUQLQJZLOOLQ
                                                                                               
WKH DEVHQFH RI SURRI WR WKH FRQWUDU\ EH FRQVLGHUHG DV WHUPLQDWLQJ UHIXJHH VWDWXV  7KLV GRHV
QRWKRZHYHUSUHFOXGHDVVLVWDQFHEHLQJJLYHQWR WKHUHSDWULDQW±DOVRE\81+&5±LQRUGHUWR
IDFLOLWDWHKLVUHWXUQ
 $ UHIXJHH PD\ KDYH YROXQWDULO\ REWDLQHG D QDWLRQDO SDVVSRUW LQWHQGLQJ HLWKHU WR DYDLO
KLPVHOIRIWKHSURWHFWLRQRIKLVFRXQWU\RIRULJLQZKLOHVWD\LQJRXWVLGHWKDWFRXQWU\RUWRUHWXUQWR
WKDW FRXQWU\ $V VWDWHG DERYH ZLWK WKH UHFHLSW RI VXFK D GRFXPHQW KH QRUPDOO\ FHDVHV WR EH
DUHIXJHH ,I KH VXEVHTXHQWO\ UHQRXQFHV HLWKHU LQWHQWLRQ KLV UHIXJHH VWDWXV ZLOO QHHG WR EH
GHWHUPLQHGDIUHVK+HZLOOQHHGWRH[SODLQZK\KHFKDQJHGKLVPLQGDQGWRVKRZWKDWWKHUHKDV
EHHQQREDVLFFKDQJHLQWKHFRQGLWLRQVWKDWRULJLQDOO\PDGHKLPDUHIXJHH
 2EWDLQLQJ D QDWLRQDO SDVVSRUW RU DQ H[WHQVLRQ RI LWV YDOLGLW\ PD\ XQGHU FHUWDLQ
H[FHSWLRQDOFRQGLWLRQVQRWLQYROYHWHUPLQDWLRQRIUHIXJHHVWDWXV VHHSDUDJUDSKDERYH 7KLV
FRXOGIRUH[DPSOHEHWKHFDVHZKHUHWKHKROGHURIDQDWLRQDOSDVVSRUWLVQRWSHUPLWWHGWRUHWXUQWR
WKHFRXQWU\RIKLVQDWLRQDOLW\ZLWKRXWVSHFLILFSHUPLVVLRQ
 :KHUH D UHIXJHH YLVLWV KLV IRUPHU KRPH FRXQWU\ QRW ZLWK D QDWLRQDO SDVVSRUW EXW IRU
H[DPSOHZLWKDWUDYHOGRFXPHQWLVVXHGE\KLVFRXQWU\RIUHVLGHQFHKHKDVEHHQFRQVLGHUHGE\
FHUWDLQ6WDWHVWRKDYHUHDYDLOHGKLPVHOIRIWKHSURWHFWLRQRIKLVIRUPHUKRPHFRXQWU\DQGWRKDYH
ORVWKLVUHIXJHHVWDWXVXQGHUWKHSUHVHQWFHVVDWLRQFODXVH&DVHVRIWKLVNLQGVKRXOGKRZHYHUEH


   7KHDERYHDSSOLHVWRDUHIXJHHZKRLVVWLOORXWVLGHKLVFRXQWU\,WZLOOEHQRWHGWKDWWKHIRXUWK
FHVVDWLRQFODXVHSURYLGHVWKDWDQ\UHIXJHHZLOOFHDVHWREHDUHIXJHHZKHQKHKDVYROXQWDULO\UH
HVWDEOLVKHGKLPVHOILQKLVFRXQWU\RIQDWLRQDOLW\RUIRUPHUKDELWXDOUHVLGHQFH




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 911 of 1770



MXGJHGRQWKHLULQGLYLGXDOPHULWV9LVLWLQJDQROGRUVLFNSDUHQWZLOOKDYHDGLIIHUHQWEHDULQJRQWKH
UHIXJHH VUHODWLRQWRKLVIRUPHUKRPHFRXQWU\WKDQUHJXODUYLVLWVWRWKDWFRXQWU\VSHQWRQKROLGD\V
RUIRUWKHSXUSRVHRIHVWDEOLVKLQJEXVLQHVVUHODWLRQV
(2) Voluntary re-acquisition of nationality
$UWLFOH&  RIWKH&RQYHQWLRQ
³+DYLQJORVWKLVQDWLRQDOLW\KHKDVYROXQWDULO\UHDFTXLUHGLW´
 7KLVFODXVHLVVLPLODUWRWKHSUHFHGLQJRQH,WDSSOLHVWRFDVHVZKHUHDUHIXJHHKDYLQJ
ORVWWKHQDWLRQDOLW\RIWKHFRXQWU\LQUHVSHFWRIZKLFKKHZDVUHFRJQL]HGDVKDYLQJZHOOIRXQGHG
IHDURISHUVHFXWLRQYROXQWDULO\UHDFTXLUHVVXFKQDWLRQDOLW\
 :KLOHXQGHUWKHSUHFHGLQJFODXVH $UWLFOH&  DSHUVRQKDYLQJDQDWLRQDOLW\FHDVHVWR
EH D UHIXJHH LI KH UHDYDLOV KLPVHOI RI WKH SURWHFWLRQ DWWDFKLQJ WR VXFK QDWLRQDOLW\ XQGHU WKH
SUHVHQW FODXVH $UWLFOH  &   KH ORVHV KLV UHIXJHH VWDWXV E\ UHDFTXLULQJ WKH QDWLRQDOLW\
SUHYLRXVO\ORVW
 7KH UHDFTXLVLWLRQ RI QDWLRQDOLW\ PXVW EH YROXQWDU\ 7KH JUDQWLQJ RI QDWLRQDOLW\ E\
RSHUDWLRQ RI ODZ RU E\ GHFUHH GRHV QRW LPSO\ YROXQWDU\ UHDFTXLVLWLRQ XQOHVV WKH QDWLRQDOLW\ KDV
EHHQH[SUHVVO\RULPSOLHGO\DFFHSWHG$SHUVRQGRHVQRWFHDVHWREHDUHIXJHHPHUHO\EHFDXVH
KH FRXOG KDYH UHDFTXLUHG KLV IRUPHU QDWLRQDOLW\ E\ RSWLRQ XQOHVV WKLV RSWLRQ KDV DFWXDOO\ EHHQ
H[HUFLVHG,IVXFKIRUPHUQDWLRQDOLW\LVJUDQWHGE\RSHUDWLRQRIODZVXEMHFWWRDQRSWLRQWRUHMHFWLW
ZLOO EH UHJDUGHG DV D YROXQWDU\ UHDFTXLVLWLRQ LI WKH UHIXJHH ZLWK IXOO NQRZOHGJH KDV QRW
H[HUFLVHGWKLVRSWLRQXQOHVVKHLVDEOHWRLQYRNHVSHFLDOUHDVRQVVKRZLQJWKDWLWZDVQRWLQIDFW
KLVLQWHQWLRQWRUHDFTXLUHKLVIRUPHUQDWLRQDOLW\
(3) Acquisition of a new nationality and protection
$UWLFOH&  RIWKH&RQYHQWLRQ
³+H KDV DFTXLUHG D QHZ QDWLRQDOLW\ DQG HQMR\V WKH SURWHFWLRQ RI WKH FRXQWU\ RI KLV QHZ
QDWLRQDOLW\´
 $VLQWKHFDVHRIWKHUHDFTXLVLWLRQRIQDWLRQDOLW\WKLVWKLUGFHVVDWLRQFODXVHGHULYHVIURP
WKH SULQFLSOH WKDW D SHUVRQ ZKR HQMR\V QDWLRQDO SURWHFWLRQ LV QRW LQ QHHG RI LQWHUQDWLRQDO
SURWHFWLRQ
 7KH QDWLRQDOLW\ WKDW WKH UHIXJHH DFTXLUHV LVXVXDOO\ WKDW RIWKH FRXQWU\ RI KLV UHVLGHQFH
$UHIXJHHOLYLQJLQRQHFRXQWU\PD\KRZHYHULQFHUWDLQFDVHVDFTXLUHWKHQDWLRQDOLW\RIDQRWKHU
FRXQWU\,IKHGRHVVRKLVUHIXJHHVWDWXVZLOODOVRFHDVHSURYLGHGWKDWWKHQHZQDWLRQDOLW\DOVR
FDUULHV WKH SURWHFWLRQ RI WKH FRXQWU\ FRQFHUQHG 7KLV UHTXLUHPHQW UHVXOWV IURP WKH SKUDVH ³DQG
HQMR\VWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQHZQDWLRQDOLW\´
 ,I D SHUVRQ KDV FHDVHG WR EH D UHIXJHH KDYLQJ DFTXLUHG D QHZ QDWLRQDOLW\ DQG WKHQ
FODLPVZHOOIRXQGHGIHDULQUHODWLRQWRWKHFRXQWU\RIKLVQHZQDWLRQDOLW\WKLVFUHDWHVDFRPSOHWHO\
QHZVLWXDWLRQDQGKLVVWDWXVPXVWEHGHWHUPLQHGLQUHODWLRQWRWKHFRXQWU\RIKLVQHZQDWLRQDOLW\
 :KHUH UHIXJHH VWDWXV KDV WHUPLQDWHG WKURXJK WKH DFTXLVLWLRQ RI D QHZ QDWLRQDOLW\ DQG
VXFKQHZQDWLRQDOLW\KDVEHHQORVWGHSHQGLQJRQWKHFLUFXPVWDQFHVRIVXFKORVVUHIXJHHVWDWXV
PD\EHUHYLYHG






   ,QWKHPDMRULW\RIFDVHVDUHIXJHHPDLQWDLQVWKHQDWLRQDOLW\RIKLVIRUPHUKRPHFRXQWU\6XFK
QDWLRQDOLW\PD\EHORVWE\LQGLYLGXDORUFROOHFWLYHPHDVXUHVRIGHSULYDWLRQRIQDWLRQDOLW\/RVVRI
QDWLRQDOLW\ VWDWHOHVVQHVV LVWKHUHIRUHQRWQHFHVVDULO\LPSOLFLWLQUHIXJHHVWDWXV




                                                                                                   '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 912 of 1770



(4) Voluntary re-establishment in the country where persecution was feared
$UWLFOH&  RIWKH&RQYHQWLRQ
³+H KDV YROXQWDULO\ UHHVWDEOLVKHG KLPVHOI LQ WKH FRXQWU\ ZKLFK KH OHIW RU RXWVLGH ZKLFK KH
UHPDLQHGRZLQJWRIHDURISHUVHFXWLRQ´
 7KLV IRXUWK FHVVDWLRQ FODXVH DSSOLHV ERWK WR UHIXJHHV ZKR KDYH D QDWLRQDOLW\ DQG WR
VWDWHOHVV UHIXJHHV ,W UHODWHV WR UHIXJHHV ZKR KDYLQJ UHWXUQHG WR WKHLU FRXQWU\ RI RULJLQ RU
SUHYLRXV UHVLGHQFH KDYH QRW SUHYLRXVO\ FHDVHG WR EH UHIXJHHV XQGHU WKH ILUVW RU VHFRQG
FHVVDWLRQFODXVHVZKLOHVWLOOLQWKHLUFRXQWU\RIUHIXJH
 7KH FODXVH UHIHUV WR ³YROXQWDU\ UHHVWDEOLVKPHQW´ 7KLV LV WR EH XQGHUVWRRG DV UHWXUQ WR
WKHFRXQWU\RIQDWLRQDOLW\RUIRUPHUKDELWXDOUHVLGHQFHZLWKDYLHZWRSHUPDQHQWO\UHVLGLQJWKHUH
$WHPSRUDU\ YLVLW E\ D UHIXJHH WR KLVIRUPHUKRPHFRXQWU\QRWZLWKDQDWLRQDOSDVVSRUWEXWIRU
H[DPSOH ZLWK D WUDYHO GRFXPHQW LVVXHG E\ KLV FRXQWU\ RI UHVLGHQFH GRHV QRW FRQVWLWXWH ³UH
HVWDEOLVKPHQW´DQGZLOOQRWLQYROYHORVVRIUHIXJHHVWDWXVXQGHUWKHSUHVHQWFODXVH
(5) Nationals whose reasons for becoming a refugee have ceased to exist
$UWLFOH&  RIWKH&RQYHQWLRQ
³+HFDQQRORQJHUEHFDXVHWKHFLUFXPVWDQFHVLQFRQQH[LRQZLWKZKLFKKHKDVEHHQUHFRJQL]HG
DV D UHIXJHH KDYH FHDVHG WR H[LVW FRQWLQXH WR UHIXVH WR DYDLO KLPVHOI RI WKH SURWHFWLRQ RI WKH
FRXQWU\RIKLVQDWLRQDOLW\
3URYLGHGWKDWWKLVSDUDJUDSKVKDOOQRWDSSO\WRDUHIXJHHIDOOLQJXQGHUVHFWLRQ$  RIWKLV$UWLFOH
ZKRLVDEOHWRLQYRNHFRPSHOOLQJUHDVRQVDULVLQJRXWRISUHYLRXVSHUVHFXWLRQIRUUHIXVLQJWRDYDLO
KLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIQDWLRQDOLW\´
 &LUFXPVWDQFHV´UHIHUWRIXQGDPHQWDOFKDQJHVLQWKHFRXQWU\ZKLFKFDQEHDVVXPHGWR
UHPRYH WKH EDVLV RI WKH IHDU RI SHUVHFXWLRQ $ PHUH ± SRVVLEO\WUDQVLWRU\ ± FKDQJH LQ WKH IDFWV
VXUURXQGLQJ WKH LQGLYLGXDO UHIXJHH V IHDU ZKLFK GRHV QRW HQWDLO VXFK PDMRU FKDQJHV RI
FLUFXPVWDQFHV LV QRW VXIILFLHQW WR PDNH WKLV FODXVH DSSOLFDEOH $ UHIXJHH V VWDWXV VKRXOG QRW LQ
SULQFLSOH EH VXEMHFW WR IUHTXHQW UHYLHZ WR WKH GHWULPHQW RI KLV VHQVH RI VHFXULW\ ZKLFK
LQWHUQDWLRQDOSURWHFWLRQLVLQWHQGHGWRSURYLGH
 7KH VHFRQG SDUDJUDSK RI WKLV FODXVH FRQWDLQV DQ H[FHSWLRQ WR WKH FHVVDWLRQ SURYLVLRQ
FRQWDLQHGLQWKHILUVWSDUDJUDSK,WGHDOVZLWKWKHVSHFLDOVLWXDWLRQZKHUHDSHUVRQPD\KDYHEHHQ
VXEMHFWHG WR YHU\ VHULRXV SHUVHFXWLRQ LQ WKH SDVW DQG ZLOO QRW WKHUHIRUH FHDVH WR EH D UHIXJHH
HYHQLIIXQGDPHQWDOFKDQJHVKDYHRFFXUUHGLQKLVFRXQWU\RIRULJLQ7KHUHIHUHQFHWR$UWLFOH$
   LQGLFDWHV WKDW WKH H[FHSWLRQ DSSOLHV WR ³VWDWXWRU\ UHIXJHHV´ $W WKH WLPH ZKHQ WKH 
&RQYHQWLRQ ZDV HODERUDWHG WKHVH IRUPHG WKH PDMRULW\ RI UHIXJHHV 7KH H[FHSWLRQ KRZHYHU
UHIOHFWVDPRUHJHQHUDOKXPDQLWDULDQSULQFLSOHZKLFKFRXOGDOVREHDSSOLHGWRUHIXJHHVRWKHUWKDQ
VWDWXWRU\UHIXJHHV,WLVIUHTXHQWO\UHFRJQL]HGWKDWDSHUVRQZKR±RUZKRVHIDPLO\±KDVVXIIHUHG
XQGHU DWURFLRXV IRUPV RI SHUVHFXWLRQ VKRXOG QRW EH H[SHFWHG WR UHSDWULDWH (YHQ WKRXJK WKHUH
PD\ KDYH EHHQ D FKDQJH RI UHJLPH LQ KLV FRXQWU\ WKLV PD\ QRW DOZD\V SURGXFH D FRPSOHWH
FKDQJHLQWKHDWWLWXGHRIWKHSRSXODWLRQQRULQYLHZRIKLVSDVWH[SHULHQFHVLQWKHPLQGRIWKH
UHIXJHH
(6) Stateless persons whose reasons for becoming a refugee have ceased to exist
$UWLFOH&  RIWKH&RQYHQWLRQ
     ³%HLQJ D SHUVRQ ZKR KDV QR QDWLRQDOLW\ KH LV EHFDXVH WKH FLUFXPVWDQFHV LQ FRQQH[LRQ ZLWK
     ZKLFKKHKDVEHHQUHFRJQL]HGDVDUHIXJHHKDYHFHDVHGWRH[LVWDEOHWRUHWXUQWRWKHFRXQWU\
     RIKLVIRUPHUKDELWXDOUHVLGHQFH



   6HHSDUDJUDSKDERYH




                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 913 of 1770



     3URYLGHG WKDW WKLV SDUDJUDSK VKDOO QRW DSSO\ WR D UHIXJHH IDOOLQJ XQGHU VHFWLRQ $   RI WKLV
     $UWLFOH ZKR LV DEOH WR LQYRNH FRPSHOOLQJ UHDVRQV DULVLQJ RXW RI SUHYLRXV SHUVHFXWLRQ IRU
     UHIXVLQJWRUHWXUQWRWKHFRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFH´
 7KLV VL[WK DQG ODVW FHVVDWLRQ FODXVH LV SDUDOOHO WR WKH ILIWK FHVVDWLRQ FODXVH ZKLFK
FRQFHUQV SHUVRQV ZKR KDYH D QDWLRQDOLW\ 7KH SUHVHQW FODXVH GHDOV H[FOXVLYHO\ ZLWK VWDWHOHVV
SHUVRQVZKRDUHDEOHWRUHWXUQWRWKHFRXQWU\RIWKHLUIRUPHUKDELWXDOUHVLGHQFH
 ³&LUFXPVWDQFHV´ VKRXOG EH LQWHUSUHWHG LQ WKH VDPH ZD\ DV XQGHU WKH ILIWK FHVVDWLRQ
FODXVH
 ,WVKRXOGEHVWUHVVHGWKDWDSDUWIURPWKHFKDQJHGFLUFXPVWDQFHVLQKLVFRXQWU\RIIRUPHU
KDELWXDO UHVLGHQFH WKH SHUVRQ FRQFHUQHG PXVW EH DEOH WR UHWXUQ WKHUH 7KLV LQ WKH FDVH RI
DVWDWHOHVVSHUVRQPD\QRWDOZD\VEHSRVVLEOH
CHAPTER IV – EXCLUSION CLAUSES

A.        General
 7KH &RQYHQWLRQLQ6HFWLRQV'(DQG)RI$UWLFOHFRQWDLQVSURYLVLRQVZKHUHE\
SHUVRQVRWKHUZLVHKDYLQJWKHFKDUDFWHULVWLFVRIUHIXJHHVDVGHILQHGLQ$UWLFOH6HFWLRQ$DUH
H[FOXGHG IURP UHIXJHH VWDWXV 6XFK SHUVRQV IDOO LQWR WKUHH JURXSV 7KH ILUVW JURXS $UWLFOH  ' 
FRQVLVWVRISHUVRQVDOUHDG\UHFHLYLQJ8QLWHG1DWLRQVSURWHFWLRQRUDVVLVWDQFHWKHVHFRQGJURXS
 $UWLFOH( GHDOVZLWKSHUVRQVZKRDUHQRWFRQVLGHUHGWREHLQQHHGRILQWHUQDWLRQDOSURWHFWLRQ
DQGWKHWKLUGJURXS $UWLFOH) HQXPHUDWHVWKHFDWHJRULHVRISHUVRQVZKRDUHQRWFRQVLGHUHGWR
EHGHVHUYLQJRILQWHUQDWLRQDOSURWHFWLRQ
 1RUPDOO\ LW ZLOO EH GXULQJ WKH SURFHVV RI GHWHUPLQLQJ D SHUVRQ V UHIXJHH VWDWXV WKDW WKH
IDFWV OHDGLQJ WR H[FOXVLRQ XQGHU WKHVH FODXVHV ZLOO HPHUJH ,W PD\ KRZHYHU DOVR KDSSHQ WKDW
IDFWV MXVWLI\LQJ H[FOXVLRQ ZLOO EHFRPH NQRZQ RQO\ DIWHU D SHUVRQ KDV EHHQ UHFRJQL]HG DV
DUHIXJHH ,Q VXFK FDVHV WKH H[FOXVLRQ FODXVH ZLOO FDOO IRU D FDQFHOODWLRQ RI WKH GHFLVLRQ
SUHYLRXVO\WDNHQ

B.        Interpretation of terms
(1) Persons already receiving United Nations protection or assistance
$UWLFOH'RIWKH&RQYHQWLRQ
     ³7KLV &RQYHQWLRQ VKDOO QRW DSSO\ WR SHUVRQV ZKR DUH DW SUHVHQW UHFHLYLQJ IURP RUJDQV RU
     DJHQFLHV RI WKH 8QLWHG 1DWLRQV RWKHU WKDQ WKH 8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU IRU
     5HIXJHHVSURWHFWLRQRUDVVLVWDQFH´
     ³:KHQVXFKSURWHFWLRQRUDVVLVWDQFHKDVFHDVHGIRUDQ\UHDVRQZLWKRXWWKHSRVLWLRQRIVXFK
     SHUVRQV EHLQJ GHILQLWLYHO\ VHWWOHG LQDFFRUGDQFHZLWKWKHUHOHYDQWUHVROXWLRQVDGRSWHGE\WKH
     *HQHUDO $VVHPEO\ RI WKH 8QLWHG 1DWLRQV WKHVH SHUVRQV VKDOO LSVR IDFWR EH HQWLWOHG WR WKH
     EHQHILWVRIWKLV&RQYHQWLRQ´
 ([FOXVLRQ XQGHU WKLV FODXVH DSSOLHV WR DQ\ SHUVRQ ZKR LV LQ UHFHLSW RI SURWHFWLRQ RU
DVVLVWDQFH IURP RUJDQV RU DJHQFLHV RI WKH 8QLWHG 1DWLRQV RWKHU WKDQ WKH 8QLWHG 1DWLRQV +LJK
&RPPLVVLRQHU IRU 5HIXJHHV 6XFK SURWHFWLRQ RU DVVLVWDQFH ZDV SUHYLRXVO\ JLYHQ E\ WKH IRUPHU
8QLWHG 1DWLRQV .RUHDQ 5HFRQVWUXFWLRQ $JHQF\ 81.5$  DQG LV FXUUHQWO\ JLYHQ E\ WKH 8QLWHG
1DWLRQV 5HOLHI DQG :RUNV $JHQF\ IRU 3DOHVWLQH 5HIXJHHV ,Q WKH 1HDU (DVW 815:$  7KHUH
FRXOGEHRWKHUVLPLODUVLWXDWLRQVLQWKHIXWXUH
 :LWK UHJDUG WR UHIXJHHV IURP 3DOHVWLQH LW ZLOO EH QRWHG WKDW 815:$ RSHUDWHV RQO\ LQ
FHUWDLQDUHDV RI WKH 0LGGOH (DVW DQGLWLVRQO\WKHUHWKDWLWVSURWHFWLRQRUDVVLVWDQFHDUHJLYHQ
7KXVDUHIXJHHIURP3DOHVWLQHZKRILQGVKLPVHOIRXWVLGHWKDWDUHDGRHVQRWHQMR\WKHDVVLVWDQFH
PHQWLRQHGDQGPD\EHFRQVLGHUHGIRUGHWHUPLQDWLRQRIKLVUHIXJHHVWDWXVXQGHUWKHFULWHULDRIWKH
 &RQYHQWLRQ ,W VKRXOG QRUPDOO\ EH VXIILFLHQW WR HVWDEOLVK WKDW WKH FLUFXPVWDQFHV ZKLFK
RULJLQDOO\PDGHKLPTXDOLI\IRUSURWHFWLRQRUDVVLVWDQFHIURP815:$VWLOOSHUVLVWDQGWKDWKHKDV



                                                                                                      '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 914 of 1770



QHLWKHU FHDVHG WR EH D UHIXJHH XQGHU RQH RI WKH FHVVDWLRQ FODXVHV QRU LV H[FOXGHG IURP WKH
DSSOLFDWLRQRIWKH&RQYHQWLRQXQGHURQHRIWKHH[FOXVLRQFODXVHV
(2) Persons not considered to be in need of international protection
$UWLFOH(RIWKH&RQYHQWLRQ
     ³7KLV&RQYHQWLRQVKDOOQRWDSSO\WRDSHUVRQZKRLVUHFRJQL]HGE\WKHFRPSHWHQWDXWKRULWLHVRI
     WKH FRXQWU\ LQ ZKLFK KH KDV WDNHQ UHVLGHQFH DV KDYLQJ WKH ULJKWV DQG REOLJDWLRQV ZKLFK DUH
     DWWDFKHGWRWKHSRVVHVVLRQRIWKHQDWLRQDOLW\RIWKDWFRXQWU\´
 7KLVSURYLVLRQUHODWHVWRSHUVRQVZKRPLJKWRWKHUZLVHTXDOLI\IRUUHIXJHHVWDWXVDQGZKR
KDYH EHHQ UHFHLYHG LQ D FRXQWU\ ZKHUH WKH\ KDYH EHHQ JUDQWHG PRVW RI WKH ULJKWV QRUPDOO\
HQMR\HG E\ QDWLRQDOV EXW QRW IRUPDO FLWL]HQVKLS 7KH\ DUH IUHTXHQWO\ UHIHUUHG WR DV ³QDWLRQDO
UHIXJHHV´ 7KHFRXQWU\WKDWKDVUHFHLYHGWKHPLVIUHTXHQWO\RQHZKHUHWKHSRSXODWLRQLVRIWKH
VDPHHWKQLFRULJLQDVWKHPVHOYHV
 7KHUHLVQRSUHFLVHGHILQLWLRQRI³ULJKWVDQGREOLJDWLRQV´WKDWZRXOGFRQVWLWXWHDUHDVRQIRU
H[FOXVLRQ XQGHU WKLV FODXVH ,W PD\ KRZHYHU EH VDLG WKDW WKH H[FOXVLRQ RSHUDWHV LI D SHUVRQ V
VWDWXV LV ODUJHO\ DVVLPLODWHG WR WKDW RI D QDWLRQDO RI WKH FRXQWU\ ,Q SDUWLFXODU KH PXVW OLNH
DQDWLRQDOEHIXOO\SURWHFWHGDJDLQVWGHSRUWDWLRQRUH[SXOVLRQ
 7KHFODXVHUHIHUVWRDSHUVRQZKRKDV³WDNHQUHVLGHQFH´LQWKHFRXQWU\FRQFHUQHG7KLV
LPSOLHVFRQWLQXHGUHVLGHQFHDQGQRWDPHUHYLVLW$SHUVRQZKRUHVLGHVRXWVLGHWKHFRXQWU\DQG
GRHVQRWHQMR\WKHGLSORPDWLFSURWHFWLRQRIWKDWFRXQWU\LVQRWDIIHFWHGE\WKHH[FOXVLRQFODXVH
(3) Persons considered not to be deserving of international protection
$UWLFOH)RIWKH&RQYHQWLRQ
     ³7KHSURYLVLRQVRIWKLV&RQYHQWLRQVKDOOQRWDSSO\WRDQ\SHUVRQZLWKUHVSHFWWRZKRPWKHUH
     DUHVHULRXVUHDVRQVIRUFRQVLGHULQJWKDW
      D  KH KDV FRPPLWWHG D FULPH DJDLQVW SHDFH D ZDU FULPH RU D FULPH DJDLQVW KXPDQLW\ DV
     GHILQHGLQWKHLQWHUQDWLRQDOLQVWUXPHQWVGUDZQXSWRPDNHSURYLVLRQLQUHVSHFWRIVXFKFULPHV
      E  KH KDV FRPPLWWHG D VHULRXV QRQSROLWLFDO FULPH RXWVLGH WKH FRXQWU\ RI UHIXJH SULRU WR KLV
     DGPLVVLRQWRWKDWFRXQWU\DVDUHIXJHH
     F KHKDVEHHQJXLOW\RIDFWVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQV´
 7KH SUHZDU LQWHUQDWLRQDO LQVWUXPHQWV WKDW GHILQHG YDULRXV FDWHJRULHV RI UHIXJHHV
FRQWDLQHGQRSURYLVLRQVIRUWKHH[FOXVLRQRIFULPLQDOV,WZDVLPPHGLDWHO\DIWHUWKH6HFRQG:RUOG
:DU WKDW IRU WKH ILUVW WLPH VSHFLDO SURYLVLRQV ZHUH GUDZQ XS WR H[FOXGH IURP WKH ODUJH JURXS RI
WKHQDVVLVWHGUHIXJHHVFHUWDLQSHUVRQVZKRZHUHGHHPHGXQZRUWK\RILQWHUQDWLRQDOSURWHFWLRQ
 $W WKH WLPH ZKHQ WKH &RQYHQWLRQ ZDV GUDIWHG WKH PHPRU\ RI WKH WULDOV RI PDMRU ZDU
FULPLQDOV ZDV VWLOO YHU\ PXFK DOLYH DQG WKHUH ZDV DJUHHPHQW RQ WKH SDUW RI 6WDWHV WKDW ZDU
FULPLQDOV VKRXOG QRW EH SURWHFWHG 7KHUH ZDV DOVR D GHVLUH RQ WKH SDUW RI 6WDWHV WR GHQ\
DGPLVVLRQWRWKHLUWHUULWRULHVRIFULPLQDOVZKRZRXOGSUHVHQWDGDQJHUWRVHFXULW\DQGSXEOLFRUGHU
 7KH FRPSHWHQFH WR GHFLGH ZKHWKHU DQ\ RI WKHVH H[FOXVLRQ FODXVHV DUH DSSOLFDEOH LV
LQFXPEHQW XSRQ WKH &RQWUDFWLQJ 6WDWH LQ ZKRVH WHUULWRU\ WKH DSSOLFDQW VHHNV UHFRJQLWLRQ RI KLV
UHIXJHH VWDWXV )RU WKHVH FODXVHV WR DSSO\ LW LV VXIILFLHQW WR HVWDEOLVK WKDW WKHUH DUH ³VHULRXV
UHDVRQV IRU FRQVLGHULQJ´ WKDW RQH RI WKH DFWV GHVFULEHG KDV EHHQ FRPPLWWHG )RUPDO SURRI RI
SUHYLRXV SHQDO SURVHFXWLRQ LV QRW UHTXLUHG &RQVLGHULQJ WKH VHULRXV FRQVHTXHQFHV RI H[FOXVLRQ



    ,Q HODERUDWLQJ WKLV H[FOXVLRQ FODXVH WKH GUDIWHUV RI WKH &RQYHQWLRQ KDG SULQFLSDOO\ LQ PLQG
UHIXJHHV RI *HUPDQ H[WUDFWLRQ KDYLQJ DUULYHG LQ WKH )HGHUDO 5HSXEOLF RI *HUPDQ\ ZKR ZHUH
UHFRJQL]HGDVSRVVHVVLQJWKHULJKWVDQGREOLJDWLRQVDWWDFKLQJWR*HUPDQQDWLRQDOLW\




                                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 915 of 1770



IRU WKH SHUVRQ FRQFHUQHG KRZHYHU WKH LQWHUSUHWDWLRQ RI WKHVH H[FOXVLRQ FODXVHV PXVW EH
UHVWULFWLYH
(a) War crimes, etc.
³ D  KH KDV FRPPLWWHG D FULPH DJDLQVW SHDFH D ZDU FULPH RU D FULPH DJDLQVW KXPDQLW\ DV
GHILQHGLQWKHLQWHUQDWLRQDOLQVWUXPHQWVGUDZQXSWRPDNHSURYLVLRQLQUHVSHFWRIVXFKFULPHV´
 ,Q PHQWLRQLQJ FULPHV DJDLQVW SHDFH ZDU FULPHV RU FULPHV DJDLQVW KXPDQLW\ WKH
&RQYHQWLRQUHIHUVJHQHUDOO\WR³LQWHUQDWLRQDOLQVWUXPHQWVGUDZQXSWRPDNHSURYLVLRQLQUHVSHFWRI
VXFKFULPHV´ 7KHUH DUH D FRQVLGHUDEOHQXPEHURIVXFKLQVWUXPHQWVGDWLQJIURPWKHHQGRIWKH
6HFRQG :RUOG :DU XS WR WKH SUHVHQW WLPH $OO RI WKHP FRQWDLQ GHILQLWLRQV RI ZKDW FRQVWLWXWH
³FULPHV DJDLQVW SHDFH ZDU FULPHV DQG FULPHV DJDLQVW KXPDQLW\´ 7KH PRVW FRPSUHKHQVLYH
GHILQLWLRQ ZLOO EH IRXQG LQ WKH  /RQGRQ $JUHHPHQW DQG &KDUWHU RI WKH ,QWHUQDWLRQDO 0LOLWDU\
WULEXQDO7KHGHILQLWLRQVFRQWDLQHGLQWKHDERYHPHQWLRQHG/RQGRQ$JUHHPHQWDQGDOLVWRIRWKHU
SHUWLQHQWLQVWUXPHQWVDUHJLYHQLQ$QQH[HV9DQG9,
(b) Common crimes
³ E  KH KDV FRPPLWWHG D VHULRXV QRQSROLWLFDO FULPH RXWVLGH WKH FRXQWU\ RI UHIXJH SULRU WR KLV
DGPLVVLRQWRWKDWFRXQWU\DVDUHIXJHH´
 7KHDLPRIWKLVH[FOXVLRQFODXVHLVWRSURWHFWWKHFRPPXQLW\RIDUHFHLYLQJFRXQWU\IURP
WKHGDQJHURIDGPLWWLQJDUHIXJHHZKRKDVFRPPLWWHGDVHULRXVFRPPRQFULPH,WDOVRVHHNVWR
UHQGHUGXHMXVWLFHWRDUHIXJHHZKRKDVFRPPLWWHGDFRPPRQFULPH RUFULPHV RIDOHVVVHULRXV
QDWXUHRUKDVFRPPLWWHGDSROLWLFDORIIHQFH
 ,Q GHWHUPLQLQJ ZKHWKHU DQ RIIHQFH LV ³QRQSROLWLFDO´ RU LV RQ WKH FRQWUDU\ D ³SROLWLFDO´
FULPHUHJDUGVKRXOGEHJLYHQLQWKHILUVWSODFHWRLWVQDWXUHDQGSXUSRVHLHZKHWKHULWKDVEHHQ
FRPPLWWHG RXW RI JHQXLQH SROLWLFDO PRWLYHV DQG QRW PHUHO\ IRU SHUVRQDO UHDVRQV RU JDLQ 7KHUH
VKRXOGDOVREHDFORVHDQGGLUHFWFDXVDOOLQNEHWZHHQWKHFULPHFRPPLWWHGDQGLWVDOOHJHGSROLWLFDO
SXUSRVH DQG REMHFW 7KH SROLWLFDO HOHPHQW RI WKH RIIHQFH VKRXOG DOVR RXWZHLJK LWV FRPPRQODZ
FKDUDFWHU7KLVZRXOGQRWEHWKHFDVHLIWKHDFWVFRPPLWWHGDUHJURVVO\RXWRISURSRUWLRQWRWKH
DOOHJHGREMHFWLYH7KHSROLWLFDOQDWXUHRIWKHRIIHQFHLVDOVRPRUHGLIILFXOWWRDFFHSWLILWLQYROYHV
DFWVRIDQDWURFLRXVQDWXUH
 2QO\ D FULPH FRPPLWWHG RU SUHVXPHG WR KDYH EHHQ FRPPLWWHG E\ DQDSSOLFDQW ³RXWVLGH
WKHFRXQWU\RIUHIXJHSULRUWRKLVDGPLVVLRQWRWKDWFRXQWU\DVDUHIXJHH´LVDJURXQGIRUH[FOXVLRQ
7KHFRXQWU\RXWVLGHZRXOGQRUPDOO\EHWKHFRXQWU\RIRULJLQEXWLWFRXOGDOVREHDQRWKHUFRXQWU\
H[FHSWWKHFRXQWU\RIUHIXJHZKHUHWKHDSSOLFDQWVHHNVUHFRJQLWLRQRIKLVUHIXJHHVWDWXV
 $UHIXJHHFRPPLWWLQJDVHULRXVFULPHLQWKHFRXQWU\RIUHIXJHLVVXEMHFWWRGXHSURFHVVRI
ODZ LQ WKDW FRXQWU\ ,Q H[WUHPH FDVHV $UWLFOH  SDUDJUDSK  RI WKH &RQYHQWLRQ SHUPLWV
DUHIXJHH V H[SXOVLRQ RU UHWXUQ WR KLV IRUPHU KRPH FRXQWU\ LI KDYLQJ EHHQ FRQYLFWHG E\ D ILQDO
MXGJHPHQWRID³SDUWLFXODUO\VHULRXV´FRPPRQFULPHKHFRQVWLWXWHVDGDQJHUWRWKHFRPPXQLW\RI
KLVFRXQWU\RIUHIXJH
 :KDWFRQVWLWXWHVD³VHULRXV´QRQSROLWLFDOFULPHIRUWKHSXUSRVHVRIWKLVH[FOXVLRQFODXVH
LVGLIILFXOWWRGHILQHHVSHFLDOO\VLQFHWKHWHUP³FULPH´KDVGLIIHUHQWFRQQRWDWLRQVLQGLIIHUHQWOHJDO
V\VWHPV LQ VRPH FRXQWULHV WKH ZRUG ³FULPH´ GHQRWHV RQO\ RIIHQFHV RI D VHULRXV FKDUDFWHU ,Q
RWKHU FRXQWULHV LW PD\ FRPSULVH DQ\WKLQJ IURP SHWW\ ODUFHQ\ WR PXUGHU ,Q WKH SUHVHQW FRQWH[W
KRZHYHUD³VHULRXV´FULPHPXVWEHDFDSLWDOFULPHRUDYHU\JUDYHSXQLVKDEOHDFW0LQRURIIHQFHV
SXQLVKDEOH E\ PRGHUDWH VHQWHQFHV DUH QRW JURXQGV IRU H[FOXVLRQ XQGHU $UWLFOH  ) E  HYHQ LI
WHFKQLFDOO\UHIHUUHGWRDV³FULPHV´LQWKHSHQDOODZRIWKHFRXQWU\FRQFHUQHG
 ,Q DSSO\LQJ WKLV H[FOXVLRQ FODXVH LW LV DOVR QHFHVVDU\ WR VWULNH D EDODQFH EHWZHHQ WKH
QDWXUH RI WKH RIIHQFH SUHVXPHG WR KDYH EHHQ FRPPLWWHG E\ WKH DSSOLFDQW DQG WKH GHJUHH RI
SHUVHFXWLRQIHDUHG,IDSHUVRQKDVZHOOIRXQGHGIHDURIYHU\VHYHUHSHUVHFXWLRQHJSHUVHFXWLRQ
HQGDQJHULQJ KLV OLIH RU IUHHGRP D FULPH PXVW EH YHU\ JUDYH LQ RUGHU WR H[FOXGH KLP ,I WKH
SHUVHFXWLRQIHDUHGLVOHVVVHULRXVLWZLOOEHQHFHVVDU\WRKDYHUHJDUGWRWKHQDWXUHRIWKHFULPHRU




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 916 of 1770



FULPHV SUHVXPHG WR KDYH EHHQ FRPPLWWHG LQ RUGHU WR HVWDEOLVK ZKHWKHU WKH DSSOLFDQW LV QRW LQ
UHDOLW\DIXJLWLYHIURPMXVWLFHRUZKHWKHUKLVFULPLQDOFKDUDFWHUGRHVQRWRXWZHLJKKLVFKDUDFWHUDV
DERQDILGHUHIXJHH
 ,QHYDOXDWLQJWKHQDWXUHRIWKHFULPHSUHVXPHGWRKDYHEHHQFRPPLWWHGDOOWKHUHOHYDQW
IDFWRUV ± LQFOXGLQJ DQ\ PLWLJDWLQJ FLUFXPVWDQFHV ± PXVW EH WDNHQ LQWR DFFRXQW ,W LV DOVR
QHFHVVDU\ WR KDYH UHJDUG WR DQ\ DJJUDYDWLQJ FLUFXPVWDQFHV DV IRU H[DPSOH WKH IDFW WKDW WKH
DSSOLFDQW PD\ DOUHDG\ KDYH D FULPLQDO UHFRUG 7KH IDFW WKDW DQ DSSOLFDQW FRQYLFWHGRI D VHULRXV
QRQSROLWLFDO FULPH KDV DOUHDG\ VHUYHG KLV VHQWHQFH RU KDV EHHQ JUDQWHG D SDUGRQ RU KDV
EHQHILWHG IURP DQ DPQHVW\ LV DOVR UHOHYDQW ,Q WKH ODWWHU FDVH WKHUH LV D SUHVXPSWLRQ WKDW WKH
H[FOXVLRQ FODXVH LV QR ORQJHU DSSOLFDEOH XQOHVV LW FDQ EH VKRZQ WKDW GHVSLWH WKH SDUGRQ RU
DPQHVW\WKHDSSOLFDQW VFULPLQDOFKDUDFWHUVWLOOSUHGRPLQDWHV
 &RQVLGHUDWLRQV VLPLODU WR WKRVH PHQWLRQHG LQ WKH SUHFHGLQJ SDUDJUDSKV ZLOO DSSO\ ZKHQ
DFULPH±LQWKHZLGHVWVHQVH±KDVEHHQFRPPLWWHGDVDPHDQVRIRUFRQFRPLWDQWZLWKHVFDSH
IURP WKH FRXQWU\ ZKHUH SHUVHFXWLRQ ZDV IHDUHG 6XFK FULPHV PD\ UDQJH IURP WKH WKHIW RI
DPHDQV RI ORFRPRWLRQ WR HQGDQJHULQJ RU WDNLQJ WKH OLYHV RI LQQRFHQW SHRSOH :KLOH IRU WKH
SXUSRVHVRIWKHSUHVHQWH[FOXVLRQFODXVHLWPD\EHSRVVLEOHWRRYHUORRNWKHIDFWWKDWDUHIXJHH
QRWILQGLQJDQ\RWKHUPHDQVRIHVFDSHPD\KDYHFUDVKHGWKHERUGHULQDVWROHQFDUGHFLVLRQV
ZLOOEHPRUHGLIILFXOWZKHUHKHKDVKLMDFNHGDQDLUFUDIWLHIRUFHGLWVFUHZXQGHUWKUHDWRIDUPVRU
ZLWKDFWXDOYLROHQFHWRFKDQJHGHVWLQDWLRQLQRUGHUWREULQJKLPWRDFRXQWU\RIUHIXJH
 $V UHJDUGV KLMDFNLQJ WKH TXHVWLRQ KDV DULVHQ DV WR ZKHWKHU LI FRPPLWWHG LQ RUGHU WR
HVFDSH IURP SHUVHFXWLRQ LW FRQVWLWXWHV D VHULRXV QRQSROLWLFDO FULPH ZLWKLQ WKH PHDQLQJ RI WKH
SUHVHQW H[FOXVLRQ FODXVH *RYHUQPHQWV KDYH FRQVLGHUHG WKH XQODZIXO VHL]XUH RI DLUFUDIW RQ
VHYHUDO RFFDVLRQV ZLWKLQ WKH IUDPHZRUN RI WKH 8QLWHG 1DWLRQV DQG D QXPEHU RI LQWHUQDWLRQDO
FRQYHQWLRQV KDYH EHHQ DGRSWHG GHDOLQJ ZLWK WKH VXEMHFW 1RQH RI WKHVH LQVWUXPHQWV PHQWLRQV
UHIXJHHV+RZHYHURQHRIWKHUHSRUWVOHDGLQJWRWKHDGRSWLRQRIDUHVROXWLRQRQWKHVXEMHFWVWDWHV
WKDW³WKHDGRSWLRQRIWKHGUDIW5HVROXWLRQFDQQRWSUHMXGLFHDQ\LQWHUQDWLRQDOOHJDOULJKWVRUGXWLHV
RI 6WDWHV XQGHU LQVWUXPHQWV UHODWLQJ WR WKH VWDWXV RI UHIXJHHV DQG VWDWHOHVV SHUVRQV´ $QRWKHU
UHSRUW VWDWHV WKDW ³WKH DGRSWLRQ RI WKH GUDIW 5HVROXWLRQ FDQQRW SUHMXGLFH DQ\ LQWHUQDWLRQDO OHJDO
                                                        
ULJKWVRUGXWLHVRI6WDWHVZLWKUHVSHFWWRDV\OXP´ 
 7KH YDULRXV FRQYHQWLRQV DGRSWHG LQ WKLV FRQQH[LRQ GHDO PDLQO\ ZLWK WKH PDQQHU LQ
ZKLFKWKH SHUSHWUDWRUV RI VXFK DFWV KDYH WREHWUHDWHG7KH\LQYDULDEO\JLYH&RQWUDFWLQJ6WDWHV
WKHDOWHUQDWLYHRIH[WUDGLWLQJVXFKSHUVRQVRULQVWLWXWLQJSHQDOSURFHHGLQJVIRUWKHDFWRQWKHLURZQ
WHUULWRU\ZKLFKLPSOLHVWKHULJKWWRJUDQWDV\OXP
 :KLOHWKHUHLVWKXVDSRVVLELOLW\RIJUDQWLQJDV\OXPWKHJUDYLW\RIWKHSHUVHFXWLRQRIZKLFK
WKHRIIHQGHUPD\KDYHEHHQLQIHDUDQGWKHH[WHQWWRZKLFKVXFKIHDULVZHOOIRXQGHGZLOOKDYHWR
EH GXO\ FRQVLGHUHG LQ GHWHUPLQLQJ KLV SRVVLEOH UHIXJHH VWDWXV XQGHU WKH  &RQYHQWLRQ 7KH
TXHVWLRQ RI WKH H[FOXVLRQ XQGHU $UWLFOH  ) E  RI DQ DSSOLFDQW ZKR KDV FRPPLWWHG DQ XQODZIXO
VHL]XUHRIDQDLUFUDIWZLOODOVRKDYHWREHFDUHIXOO\H[DPLQHGLQHDFKLQGLYLGXDOFDVH
(c) Acts contrary to the purposes and principles of the United Nations
³ F KHKDVEHHQJXLOW\RIDFWVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQV´
 ,W ZLOO EH VHHQ WKDW WKLV YHU\ JHQHUDOO\ZRUGHG H[FOXVLRQ FODXVH RYHUODSV ZLWK WKH
H[FOXVLRQ FODXVH LQ $UWLFOH  ) D  IRU LW LV HYLGHQW WKDW D FULPH DJDLQVW SHDFH D ZDU FULPH RU


   5HSRUWVRIWKH6L[WK&RPPLWWHHRQ*HQHUDO$VVHPEO\UHVROXWLRQV ;;9 8QLWHG1DWLRQV
GRFXPHQW$DQG ;;,9 8QLWHG1DWLRQVGRFXPHQW$


  &RQYHQWLRQ RQ 2IIHQFHV DQG &HUWDLQ 2WKHU $FWV &RPPLWWHG RQ %RDUG $LUFUDIW 7RN\R 
6HSWHPEHU&RQYHQWLRQIRUWKH6XSSUHVVLRQRI8QODZIXO6HL]XUHRI$LUFUDIWWKH+DJXH
'HFHPEHU  &RQYHQWLRQ IRU WKH 6XSSUHVVLRQ RI 8QODZIXO $FWV DJDLQVW WKH 6DIHW\ RI &LYLO
$YLDWLRQ0RQWUHDO6HSWHPEHU




                                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 917 of 1770



DFULPH DJDLQVW KXPDQLW\ LV DOVR DQ DFW FRQWUDU\ WR WKH SXUSRVHV DQG SULQFLSOHV RI WKH 8QLWHG
1DWLRQV:KLOH$UWLFOH) F GRHVQRWLQWURGXFHDQ\VSHFLILFQHZHOHPHQWLWLVLQWHQGHGWRFRYHU
LQDJHQHUDOZD\VXFKDFWVDJDLQVWWKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQVWKDWPLJKW
QRWEHIXOO\FRYHUHGE\WKHWZRSUHFHGLQJH[FOXVLRQFODXVHV7DNHQLQFRQMXQFWLRQZLWKWKHODWWHU
LWKDVWREHDVVXPHGDOWKRXJKWKLVLVQRWVSHFLILFDOO\VWDWHGWKDWWKHDFWVFRYHUHGE\WKHSUHVHQW
FODXVHPXVWDOVREHRIDFULPLQDOQDWXUH
 7KH SXUSRVHV DQG SULQFLSOHV RI WKH 8QLWHG 1DWLRQV DUH VHW RXW LQ WKH 3UHDPEOH DQG
$UWLFOHVDQGRIWKH&KDUWHURIWKH8QLWHG1DWLRQV7KH\HQXPHUDWHIXQGDPHQWDOSULQFLSOHVWKDW
VKRXOG JRYHUQ WKH FRQGXFW RI WKHLU PHPEHUV LQ UHODWLRQ WR HDFK RWKHU DQG LQ UHODWLRQ WR WKH
LQWHUQDWLRQDOFRPPXQLW\DVDZKROH)URPWKLVLWFRXOGEHLQIHUUHGWKDWDQLQGLYLGXDOLQRUGHUWR
KDYH FRPPLWWHG DQ DFW FRQWUDU\ WR WKHVH SULQFLSOHV PXVW KDYH EHHQ LQ D SRVLWLRQ RI SRZHU LQ
DPHPEHU 6WDWH DQG LQVWUXPHQWDO WR KLV 6WDWH V LQIULQJLQJ WKHVH SULQFLSOHV +RZHYHU WKHUH DUH
KDUGO\DQ\SUHFHGHQWVRQUHFRUGIRUWKHDSSOLFDWLRQRIWKLVFODXVHZKLFKGXHWRLWVYHU\JHQHUDO
FKDUDFWHUVKRXOGEHDSSOLHGZLWKFDXWLRQ
CHAPTER V – SPECIAL CASES

A.         War refugees
 3HUVRQVFRPSHOOHGWROHDYHWKHLUFRXQWU\RIRULJLQDVDUHVXOWRILQWHUQDWLRQDORUQDWLRQDO
DUPHG FRQIOLFWV DUH QRW QRUPDOO\ FRQVLGHUHG UHIXJHHV XQGHU WKH  &RQYHQWLRQ RU 
3URWRFRO7KH\GRKRZHYHUKDYHWKHSURWHFWLRQSURYLGHGIRULQRWKHULQWHUQDWLRQDOLQVWUXPHQWV
HJ WKH *HQHYD &RQYHQWLRQV RI  RQ WKH 3URWHFWLRQ RI :DU 9LFWLPV DQG WKH  3URWRFRO
DGGLWLRQDOWRWKH*HQHYD&RQYHQWLRQVRIUHODWLQJWRWKHSURWHFWLRQRI9LFWLPVRI,QWHUQDWLRQDO
$UPHG&RQIOLFWV
 +RZHYHU IRUHLJQ LQYDVLRQ RU RFFXSDWLRQ RI DOO RU SDUW RI D FRXQWU\ FDQ UHVXOW ± DQG
RFFDVLRQDOO\KDVUHVXOWHG±LQSHUVHFXWLRQIRURQHRUPRUHRIWKHUHDVRQVHQXPHUDWHGLQWKH
&RQYHQWLRQ,QVXFKFDVHVUHIXJHHVWDWXVZLOOGHSHQGXSRQZKHWKHUWKHDSSOLFDQWLVDEOHWRVKRZ
WKDW KH KDV D ³ZHOOIRXQGHG IHDU RI EHLQJ SHUVHFXWHG´ LQ WKH RFFXSLHG WHUULWRU\ DQG LQ DGGLWLRQ
XSRQ ZKHWKHU RU QRW KH LV DEOH WR DYDLO KLPVHOI RI WKH SURWHFWLRQ RI KLV JRYHUQPHQW RU RI
DSURWHFWLQJ SRZHU ZKRVH GXW\ LW LV WR VDIHJXDUG WKH LQWHUHVWV RI KLV FRXQWU\ GXULQJ WKH DUPHG
FRQIOLFWDQGZKHWKHUVXFKSURWHFWLRQFDQEHFRQVLGHUHGWREHHIIHFWLYH
 3URWHFWLRQ PD\ QRW EH DYDLODEOH LI WKHUH DUH QR GLSORPDWLF UHODWLRQV EHWZHHQ WKH
DSSOLFDQW V KRVW FRXQWU\ DQG KLV FRXQWU\ RI RULJLQ ,I WKH DSSOLFDQW V JRYHUQPHQW LVLWVHOILQH[LOH
WKHHIIHFWLYHQHVVRIWKHSURWHFWLRQWKDWLWLVDEOHWRH[WHQGPD\EHRSHQWRTXHVWLRQ7KXVHYHU\
FDVHKDVWREHMXGJHGRQLWVPHULWVERWKLQUHVSHFWRIZHOOIRXQGHGIHDURISHUVHFXWLRQDQGRIWKH
DYDLODELOLW\RIHIIHFWLYHSURWHFWLRQRQWKHSDUWRIWKHJRYHUQPHQWRIWKHFRXQWU\RIRULJLQ

B.         Deserters and persons avoiding military service
 ,QFRXQWULHVZKHUHPLOLWDU\VHUYLFHLVFRPSXOVRU\IDLOXUHWRSHUIRUPWKLVGXW\LVIUHTXHQWO\
SXQLVKDEOHE\ODZ0RUHRYHUZKHWKHUPLOLWDU\VHUYLFHLVFRPSXOVRU\RUQRWGHVHUWLRQLVLQYDULDEO\
FRQVLGHUHG D FULPLQDO RIIHQFH 7KH 3HQDOWLHV PD\ YDU\ IURP FRXQWU\ WR FRXQWU\ DQG DUH QRW
QRUPDOO\ UHJDUGHG DV SHUVHFXWLRQ )HDU RI SURVHFXWLRQ DQG SXQLVKPHQW IRU GHVHUWLRQ RU GUDIW
HYDVLRQ GRHV QRW LQ LWVHOI FRQVWLWXWH ZHOOIRXQGHG IHDU RI SHUVHFXWLRQ XQGHU WKH GHILQLWLRQ
'HVHUWLRQRUGUDIWHYDVLRQGRHVQRWRQWKHRWKHUKDQGH[FOXGHDSHUVRQIURPEHLQJDUHIXJHH
DQGDSHUVRQPD\EHDUHIXJHHLQDGGLWLRQWREHLQJDGHVHUWHURUGUDIWHYDGHU




    ,Q UHVSHFW RI $IULFD KRZHYHU VHH WKH GHILQLWLRQ LQ $UWLFOH    RI WKH 2$8 &RQYHQWLRQ
FRQFHUQLQJWKH6SHFLILF$VSHFWVRI5HIXJHH3UREOHPVLQ$IULFDTXRWHGLQSDUDJUDSKDERYH


     6HH$QQH[9,LWHPV  DQG  




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 918 of 1770



 $ SHUVRQ LV FOHDUO\ QRW D UHIXJHH LI KLV RQO\ UHDVRQ IRU GHVHUWLRQ RU GUDIWHYDVLRQ LV KLV
GLVOLNH RI PLOLWDU\ VHUYLFH RU IHDU RI FRPEDW +H PD\ KRZHYHU EH D UHIXJHH LI KLV GHVHUWLRQ RU
HYDVLRQ RI PLOLWDU\ VHUYLFH LV FRQFRPLWDQW ZLWK RWKHU UHOHYDQW PRWLYHV IRU OHDYLQJ RU UHPDLQLQJ
RXWVLGHKLV FRXQWU\ RULIKHRWKHUZLVHKDVUHDVRQVZLWKLQWKHPHDQLQJRIWKHGHILQLWLRQWRIHDU
SHUVHFXWLRQ
 $GHVHUWHURUGUDIWHYDGHUPD\DOVREHFRQVLGHUHGDUHIXJHHLILWFDQEHVKRZQWKDWKH
ZRXOGVXIIHUGLVSURSRUWLRQDWHO\VHYHUHSXQLVKPHQWIRUWKHPLOLWDU\RIIHQFHRQDFFRXQWRIKLVUDFH
UHOLJLRQQDWLRQDOLW\PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSRUSROLWLFDORSLQLRQ7KHVDPHZRXOG
DSSO\LILWFDQEHVKRZQWKDWKHKDVZHOOIRXQGHGIHDURISHUVHFXWLRQRQWKHVHJURXQGVDERYHDQG
EH\RQGWKHSXQLVKPHQWIRUGHVHUWLRQ
 7KHUHDUHKRZHYHUDOVRFDVHVZKHUHWKHQHFHVVLW\WRSHUIRUPPLOLWDU\VHUYLFHPD\EH
WKHVROHJURXQGIRUDFODLPWRUHIXJHHVWDWXVLHZKHQDSHUVRQFDQVKRZWKDWWKHSHUIRUPDQFH
RIPLOLWDU\VHUYLFHZRXOGKDYHUHTXLUHGKLVSDUWLFLSDWLRQLQPLOLWDU\DFWLRQFRQWUDU\WRKLVJHQXLQH
SROLWLFDOUHOLJLRXVRUPRUDOFRQYLFWLRQVRUWRYDOLGUHDVRQVRIFRQVFLHQFH
 1RW HYHU\ FRQYLFWLRQ JHQXLQH WKRXJK LW PD\ EH ZLOO FRQVWLWXWH D VXIILFLHQW UHDVRQ IRU
FODLPLQJ UHIXJHH VWDWXV DIWHU GHVHUWLRQ RU GUDIWHYDVLRQ ,W LV QRW HQRXJK IRU D SHUVRQ WR EH LQ
GLVDJUHHPHQW ZLWK KLV JRYHUQPHQW UHJDUGLQJ WKH SROLWLFDO MXVWLILFDWLRQ IRU D SDUWLFXODU PLOLWDU\
DFWLRQ:KHUHKRZHYHUWKHW\SHRIPLOLWDU\DFWLRQZLWKZKLFKDQLQGLYLGXDOGRHVQRWZLVKWREH
DVVRFLDWHG LV FRQGHPQHG E\ WKH LQWHUQDWLRQDO FRPPXQLW\ DV FRQWUDU\ WR EDVLF UXOHV RI KXPDQ
FRQGXFWSXQLVKPHQWIRUGHVHUWLRQRUGUDIWHYDVLRQFRXOGLQWKHOLJKWRIDOORWKHUUHTXLUHPHQWVRI
WKHGHILQLWLRQLQLWVHOIEHUHJDUGHGDVSHUVHFXWLRQ
 5HIXVDO WR SHUIRUP PLOLWDU\ VHUYLFH PD\ DOVR EH EDVHG RQ UHOLJLRXV FRQYLFWLRQV ,I DQ
DSSOLFDQWLVDEOHWRVKRZWKDWKLVUHOLJLRXVFRQYLFWLRQVDUHJHQXLQHDQGWKDWVXFKFRQYLFWLRQVDUH
QRWWDNHQLQWRDFFRXQWE\WKHDXWKRULWLHVRIKLVFRXQWU\LQUHTXLULQJKLPWRSHUIRUPPLOLWDU\VHUYLFH
KH PD\ EH DEOH WR HVWDEOLVK D FODLP WR UHIXJHH VWDWXV 6XFK D FODLP ZRXOG RI FRXUVH EH
VXSSRUWHG E\ DQ\ DGGLWLRQDO LQGLFDWLRQV WKDW WKH DSSOLFDQW RU KLV IDPLO\ PD\ KDYH HQFRXQWHUHG
GLIILFXOWLHVGXHWRWKHLUUHOLJLRXVFRQYLFWLRQV
 7KH TXHVWLRQ DV WR ZKHWKHU REMHFWLRQ WR SHUIRUPLQJ PLOLWDU\ VHUYLFH IRU UHDVRQV RI
FRQVFLHQFHFDQJLYHULVHWRDYDOLGFODLPWRUHIXJHHVWDWXVVKRXOGDOVREHFRQVLGHUHGLQWKHOLJKW
RI PRUH UHFHQW GHYHORSPHQWV LQ WKLV ILHOG $Q LQFUHDVLQJ QXPEHU RI 6WDWHV KDYH LQWURGXFHG
OHJLVODWLRQ RU DGPLQLVWUDWLYH UHJXODWLRQV ZKHUHE\ SHUVRQV ZKR FDQ LQYRNH JHQXLQH UHDVRQV RI
FRQVFLHQFH DUH H[HPSWHG IURP PLOLWDU\ VHUYLFH HLWKHU HQWLUHO\ RU VXEMHFW WR WKHLU SHUIRUPLQJ
DOWHUQDWLYH LHFLYLOLDQ VHUYLFH7KHLQWURGXFWLRQRIVXFKOHJLVODWLRQRUDGPLQLVWUDWLYHUHJXODWLRQV
                                                                                  
KDVDOVR EHHQ WKH VXEMHFW RI UHFRPPHQGDWLRQVE\LQWHUQDWLRQDODJHQFLHV ,QWKHOLJKWRIWKHVH
GHYHORSPHQWV LW ZRXOG EH RSHQ WR &RQWUDFWLQJ 6WDWHV WR JUDQW UHIXJHH VWDWXV WR SHUVRQV ZKR
REMHFWWRSHUIRUPLQJPLOLWDU\VHUYLFHIRUJHQXLQHUHDVRQVRIFRQVFLHQFH
 7KHJHQXLQHQHVVRIDSHUVRQ VSROLWLFDOUHOLJLRXVRUPRUDOFRQYLFWLRQVRURIKLVUHDVRQV
RIFRQVFLHQFHIRUREMHFWLQJWRSHUIRUPLQJPLOLWDU\VHUYLFHZLOORIFRXUVHQHHGWREHHVWDEOLVKHGE\
DWKRURXJKLQYHVWLJDWLRQRIKLVSHUVRQDOLW\DQGEDFNJURXQG7KHIDFWWKDWKHPD\KDYHPDQLIHVWHG
KLVYLHZVSULRUWREHLQJFDOOHGWRDUPVRUWKDWKHPD\DOUHDG\KDYHHQFRXQWHUHGGLIILFXOWLHVZLWK
WKH DXWKRULWLHV EHFDXVH RI KLV FRQYLFWLRQV DUH UHOHYDQW FRQVLGHUDWLRQV :KHWKHU KH KDV EHHQ
GUDIWHGLQWR FRPSXOVRU\ VHUYLFH RUMRLQHGWKHDUP\DVDYROXQWHHUPD\DOVREHLQGLFDWLYHRIWKH
JHQXLQHQHVVRIKLVFRQYLFWLRQV






    &I 5HFRPPHQGDWLRQ    RQ WKH 5LJKW RI &RQVFLHQWLRXV 2EMHFWLRQ WR 0LOLWDU\ 6HUYLFH
DGRSWHG DW WKH 3DUOLDPHQWDU\ $VVHPEO\ RI WKH &RXQFLO RI (XURSH DW LWV 7ZHQW\QLQWK 2UGLQDU\
6HVVLRQ 2FWREHU 




                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 919 of 1770




C.    Persons having resorted to force or committed acts of
violence
 $SSOLFDWLRQVIRUUHIXJHHVWDWXVDUHIUHTXHQWO\PDGHE\SHUVRQVZKRKDYHXVHGIRUFHRU
FRPPLWWHG DFWV RI YLROHQFH 6XFK FRQGXFW LV IUHTXHQWO\ DVVRFLDWHG ZLWK RU FODLPHG WR EH
DVVRFLDWHG ZLWK SROLWLFDO DFWLYLWLHV RU SROLWLFDO RSLQLRQV 7KH\ PD\ EH WKH UHVXOW RI LQGLYLGXDO
LQLWLDWLYHVRUPD\KDYHEHHQFRPPLWWHGZLWKLQWKHIUDPHZRUNRIRUJDQL]HGJURXSV7KHODWWHUPD\
HLWKHUEHFODQGHVWLQHJURXSLQJVRUSROLWLFDOFXPPLOLWDU\RUJDQL]DWLRQVWKDWDUHRIILFLDOO\UHFRJQL]HG
RUZKRVHDFWLYLWLHVDUHZLGHO\DFNQRZOHGJHG$FFRXQWVKRXOGDOVREHWDNHQRIWKHIDFWWKDWWKH
XVH RI IRUFH LV DQ DVSHFW RI WKH PDLQWHQDQFH RI ODZ DQG RUGHU DQG PD\ ± E\ GHILQLWLRQ ± EH
ODZIXOO\UHVRUWHGWRE\WKHSROLFHDQGDUPHGIRUFHVLQWKHH[HUFLVHRIWKHLUIXQFWLRQV
 $QDSSOLFDWLRQIRUUHIXJHHVWDWXVE\DSHUVRQKDYLQJ RUSUHVXPHGWRKDYH XVHGIRUFHRU
WRKDYHFRPPLWWHGDFWVRIYLROHQFHRIZKDWHYHUQDWXUHDQGZLWKLQZKDWHYHUFRQWH[WPXVWLQWKH
ILUVWSODFH±OLNHDQ\RWKHUDSSOLFDWLRQ±EHH[DPLQHGIURPWKHVWDQGSRLQWRIWKHLQFOXVLRQFODXVHV
LQWKH&RQYHQWLRQ SDUDJUDSKVDERYH 
 :KHUHLWKDVEHHQGHWHUPLQHGWKDWDQDSSOLFDQWIXOILOVWKHLQFOXVLRQFULWHULDWKHTXHVWLRQ
PD\DULVHDVWRZKHWKHULQYLHZRIWKHDFWVLQYROYLQJWKHXVHRIIRUFHRUYLROHQFHFRPPLWWHGE\
KLP KH PD\ QRW EH FRYHUHG E\ WKH WHUPV RI RQH RU PRUH RI WKH H[FOXVLRQ FODXVHV 7KHVH
H[FOXVLRQFODXVHVZKLFKILJXUHLQ$UWLFOH) D WR F RIWKH&RQYHQWLRQKDYHDOUHDG\EHHQ
H[DPLQHG SDUDJUDSKVWRDERYH 
 7KH H[FOXVLRQ FODXVH LQ $UWLFOH  ) D  ZDV RULJLQDOO\ LQWHQGHG WR H[FOXGH IURP UHIXJHH
VWDWXV DQ\ SHUVRQ LQ UHVSHFW RI ZKRP WKHUH ZHUH VHULRXV UHDVRQV IRU FRQVLGHULQJ WKDW KH KDV
³FRPPLWWHG D FULPH DJDLQVW SHDFH D ZDU FULPH RU D FULPH DJDLQVW KXPDQLW\´ LQ DQ RIILFLDO
FDSDFLW\7KLVH[FOXVLRQFODXVHLVKRZHYHUDOVRDSSOLFDEOHWRSHUVRQVZKRKDYHFRPPLWWHGVXFK
FULPHV ZLWKLQ WKH IUDPHZRUN RI YDULRXV QRQJRYHUQPHQWDO JURXSLQJV ZKHWKHU RIILFLDOO\
UHFRJQL]HGFODQGHVWLQHRUVHOIVW\OHG
 7KHH[FOXVLRQFODXVHLQ$UWLFOH) E ZKLFKUHIHUVWR³DVHULRXVQRQSROLWLFDOFULPH´LV
QRUPDOO\QRWUHOHYDQWWRWKHXVHRIIRUFHRUWRDFWVRIYLROHQFHFRPPLWWHGLQDQRIILFLDOFDSDFLW\
7KHLQWHUSUHWDWLRQRIWKLVH[FOXVLRQFODXVHKDVDOUHDG\EHHQGLVFXVVHG7KHH[FOXVLRQFODXVHLQ
$UWLFOH) F KDVDOVREHHQFRQVLGHUHG$VSUHYLRXVO\LQGLFDWHGEHFDXVHRILWVYDJXHFKDUDFWHU
LWVKRXOGEHDSSOLHGZLWKFDXWLRQ
 ,W ZLOO DOVR EH UHFDOOHG WKDW GXH WR WKHLU QDWXUH DQG WKH VHULRXV FRQVHTXHQFHV RI WKHLU
DSSOLFDWLRQ WR D SHUVRQ LQ IHDU RI SHUVHFXWLRQ WKH H[FOXVLRQ FODXVHV VKRXOG EH DSSOLHG LQ
DUHVWULFWLYHPDQQHU
CHAPTER VI – THE PRINCIPLE OF FAMILY UNITY
 %HJLQQLQJZLWKWKH8QLYHUVDO'HFODUDWLRQRI+XPDQ5LJKWVZKLFKVWDWHVWKDW³WKHIDPLO\LV
WKHQDWXUDODQGIXQGDPHQWDOJURXSXQLWRIVRFLHW\DQGLVHQWLWOHGWRSURWHFWLRQE\VRFLHW\DQGWKH
6WDWH´PRVWLQWHUQDWLRQDOLQVWUXPHQWVGHDOLQJZLWKKXPDQULJKWVFRQWDLQVLPLODUSURYLVLRQVIRUWKH
SURWHFWLRQRIWKHXQLWRIDIDPLO\
    7KH)LQDO$FWRIWKH&RQIHUHQFHWKDWDGRSWHGWKH&RQYHQWLRQ
   ³5HFRPPHQGV *RYHUQPHQWV WR WDNH WKH QHFHVVDU\ PHDVXUHV IRU WKH SURWHFWLRQ RI WKH
   UHIXJHH VIDPLO\HVSHFLDOO\ZLWKDYLHZWR




    $ QXPEHU RI OLEHUDWLRQ PRYHPHQWV ZKLFK RIWHQ LQFOXGH DQ DUPHG ZLQJ KDYH EHHQ RIILFLDOO\
UHFRJQL]HG E\ WKH *HQHUDO $VVHPEO\ RI WKH 8QLWHG 1DWLRQV 2WKHU OLEHUDWLRQ PRYHPHQWV KDYH
RQO\ EHHQ UHFRJQL]HG E\ D OLPLWHG QXPEHU RI JRYHUQPHQWV 2WKHUV DJDLQ KDYH QR RIILFLDO
UHFRJQLWLRQ




                                                                                                   '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 920 of 1770



        (QVXULQJWKDWWKHXQLW\RIWKHUHIXJHH VIDPLO\LVPDLQWDLQHGSDUWLFXODUO\LQFDVHVZKHUH
     WKH KHDG RI WKH IDPLO\ KDV IXOILOOHG WKH QHFHVVDU\ FRQGLWLRQV IRU DGPLVVLRQ WR D SDUWLFXODU
     FRXQWU\
        7KH SURWHFWLRQ RI UHIXJHHV ZKR DUH PLQRUV LQ SDUWLFXODU XQDFFRPSDQLHG FKLOGUHQ DQG
     JLUOVZLWKVSHFLDOUHIHUHQFHWRJXDUGLDQVKLSDQGDGRSWLRQ´ 
 7KH&RQYHQWLRQGRHVQRWLQFRUSRUDWHWKHSULQFLSOHRIIDPLO\XQLW\LQWKHGHILQLWLRQRI
WKHWHUPUHIXJHH7KHDERYHPHQWLRQHG5HFRPPHQGDWLRQLQWKH)LQDO$FWRIWKH&RQIHUHQFHLV
KRZHYHUREVHUYHGE\WKHPDMRULW\RI6WDWHVZKHWKHURUQRWSDUWLHVWRWKH&RQYHQWLRQRUWR
WKH3URWRFRO
 ,I WKH KHDG RI D IDPLO\ PHHWV WKH FULWHULD RI WKH GHILQLWLRQ KLV GHSHQGDQWV DUH QRUPDOO\
JUDQWHG UHIXJHH VWDWXV DFFRUGLQJ WR WKH SULQFLSOH RI IDPLO\ XQLW\ ,W LV REYLRXV KRZHYHU WKDW
IRUPDO UHIXJHH VWDWXV VKRXOG QRW EH JUDQWHG WR D GHSHQGDQW LI WKLV LV LQFRPSDWLEOH ZLWK KLV
SHUVRQDO OHJDO VWDWXV 7KXV D GHSHQGDQW PHPEHU RI D UHIXJHH IDPLO\ PD\ EH D QDWLRQDO RI WKH
FRXQWU\ RI DV\OXP RU RI DQRWKHU FRXQWU\ DQG PD\ HQMR\ WKDW FRXQWU\ V SURWHFWLRQ 7R JUDQW KLP
UHIXJHHVWDWXVLQVXFKFLUFXPVWDQFHVZRXOGQRWEHFDOOHGIRU
 $VWRZKLFKIDPLO\PHPEHUVPD\EHQHILWIURPWKHSULQFLSOHRIIDPLO\XQLW\WKHPLQLPXP
UHTXLUHPHQWLVWKHLQFOXVLRQRIWKHVSRXVHDQGPLQRUFKLOGUHQ,QSUDFWLFHRWKHUGHSHQGDQWVVXFK
DVDJHGSDUHQWVRIUHIXJHHVDUHQRUPDOO\FRQVLGHUHGLIWKH\DUHOLYLQJLQWKHVDPHKRXVHKROG2Q
WKHRWKHUKDQGLIWKHKHDGRIWKHIDPLO\LVQRWDUHIXJHHWKHUHLVQRWKLQJWRSUHYHQWDQ\RQHRIKLV
GHSHQGDQWV LI WKH\ FDQ LQYRNH UHDVRQV RQ WKHLU RZQ DFFRXQW IURP DSSO\LQJ IRU UHFRJQLWLRQ DV
UHIXJHHVXQGHUWKH&RQYHQWLRQRUWKH3URWRFRO,QRWKHUZRUGVWKHSULQFLSOHRIIDPLO\
XQLW\RSHUDWHVLQIDYRXURIGHSHQGDQWVDQGQRWDJDLQVWWKHP
 7KH SULQFLSOH RI WKH XQLW\ RI WKH IDPLO\GRHVQRWRQO\RSHUDWHZKHUHDOOIDPLO\PHPEHUV
EHFRPH UHIXJHHV DW WKH VDPH WLPH ,W DSSOLHV HTXDOO\ WR FDVHV ZKHUH D IDPLO\ XQLW KDV EHHQ
WHPSRUDULO\GLVUXSWHGWKURXJKWKHIOLJKWRIRQHRUPRUHRILWVPHPEHUV
 :KHUH WKH XQLW\ RI D UHIXJHH V IDPLO\ LV GHVWUR\HG E\ GLYRUFH VHSDUDWLRQ RU GHDWK
GHSHQGDQWV ZKR KDYH EHHQ JUDQWHG UHIXJHH VWDWXV RQ WKH EDVLV RI IDPLO\ XQLW\ ZLOO UHWDLQ VXFK
UHIXJHH VWDWXV XQOHVV WKH\ IDOO ZLWKLQ WKH WHUPV RI D FHVVDWLRQ FODXVH RU LI WKH\ GR QRW KDYH
UHDVRQVRWKHUWKDQWKRVHRISHUVRQDOFRQYHQLHQFHIRUZLVKLQJWRUHWDLQUHIXJHHVWDWXVRULIWKH\
WKHPVHOYHVQRORQJHUZLVKWREHFRQVLGHUHGDVUHIXJHHV
 ,I WKH GHSHQGDQW RI D UHIXJHH IDOOV ZLWKLQ WKH WHUPV RI RQH RI WKH H[FOXVLRQ FODXVHV
UHIXJHHVWDWXVVKRXOGEHGHQLHGWRKLP





6HH$QQH[




                                                                                                    '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 921 of 1770





PART TWO – Procedures for the Determination of Refugee Status
A. GENERAL
 ,WKDVEHHQVHHQWKDWWKH&RQYHQWLRQDQGWKH3URWRFROGHILQHZKRLVDUHIXJHH
IRU WKH SXUSRVHV RI WKHVH LQVWUXPHQWV ,W LV REYLRXV WKDW WR HQDEOH 6WDWHV SDUWLHV WR WKH
&RQYHQWLRQ DQG WR WKH 3URWRFRO WR LPSOHPHQW WKHLU SURYLVLRQV UHIXJHHV KDYH WR EH LGHQWLILHG
6XFK LGHQWLILFDWLRQ LH WKH GHWHUPLQDWLRQ RI UHIXJHH VWDWXV DOWKRXJK PHQWLRQHG LQ WKH 
&RQYHQWLRQ FI $UWLFOH   LV QRW VSHFLILFDOO\ UHJXODWHG ,Q SDUWLFXODU WKH &RQYHQWLRQ GRHV QRW
LQGLFDWHZKDWW\SHRISURFHGXUHVDUHWREHDGRSWHGIRUWKHGHWHUPLQDWLRQRIUHIXJHHVWDWXV,WLV
WKHUHIRUH OHIW WR HDFK &RQWUDFWLQJ 6WDWH WR HVWDEOLVK WKH SURFHGXUH WKDW LW FRQVLGHUV PRVW
DSSURSULDWHKDYLQJUHJDUGWRLWVSDUWLFXODUFRQVWLWXWLRQDODQGDGPLQLVWUDWLYHVWUXFWXUH
 ,W VKRXOG EH UHFDOOHG WKDW DQ DSSOLFDQW IRU UHIXJHH VWDWXV LV QRUPDOO\ LQ D SDUWLFXODUO\
YXOQHUDEOH VLWXDWLRQ +H ILQGV KLPVHOI LQ DQ DOLHQ HQYLURQPHQW DQG PD\ H[SHULHQFH VHULRXV
GLIILFXOWLHV WHFKQLFDO DQG SV\FKRORJLFDO LQ VXEPLWWLQJ KLV FDVH WR WKH DXWKRULWLHV RI D IRUHLJQ
FRXQWU\RIWHQLQDODQJXDJHQRWKLVRZQ+LVDSSOLFDWLRQVKRXOGWKHUHIRUHEHH[DPLQHGZLWKLQWKH
IUDPHZRUN RI VSHFLDOO\ HVWDEOLVKHG SURFHGXUHV E\ TXDOLILHG SHUVRQQHO KDYLQJ WKH QHFHVVDU\
NQRZOHGJH DQG H[SHULHQFH DQG DQ XQGHUVWDQGLQJ RI DQ DSSOLFDQW V SDUWLFXODU GLIILFXOWLHV DQG
QHHGV
 'XH WR WKH IDFW WKDW WKH PDWWHU LV QRW VSHFLILFDOO\ UHJXODWHG E\ WKH  &RQYHQWLRQ
SURFHGXUHV DGRSWHG E\ 6WDWHV SDUWLHV WR WKH  &RQYHQWLRQ DQG WR WKH  3URWRFRO YDU\
FRQVLGHUDEO\ ,Q D QXPEHU RI FRXQWULHV UHIXJHH VWDWXV LV GHWHUPLQHG XQGHU IRUPDO SURFHGXUHV
VSHFLILFDOO\ HVWDEOLVKHG IRU WKLV SXUSRVH ,Q RWKHU FRXQWULHV WKH TXHVWLRQ RI UHIXJHH VWDWXV LV
FRQVLGHUHGZLWKLQWKHIUDPHZRUNRIJHQHUDOSURFHGXUHVIRUWKHDGPLVVLRQRIDOLHQV,Q\HWRWKHU
FRXQWULHV UHIXJHH VWDWXV LV GHWHUPLQHG XQGHU LQIRUPDO DUUDQJHPHQWV RU DG KRF IRU VSHFLILF
SXUSRVHVVXFKDVWKHLVVXDQFHRIWUDYHOGRFXPHQWV
 ,Q YLHZ RI WKLV VLWXDWLRQ DQG RI WKH XQOLNHOLKRRG WKDW DOO 6WDWHV ERXQG E\ WKH 
&RQYHQWLRQDQGWKH3URWRFROFRXOGHVWDEOLVKLGHQWLFDOSURFHGXUHVWKH([HFXWLYH&RPPLWWHH
RI WKH +LJK &RPPLVVLRQHU V 3URJUDPPH DW LWV WZHQW\HLJKWK VHVVLRQ LQ 2FWREHU 
UHFRPPHQGHG WKDW SURFHGXUHV VKRXOG VDWLVI\ FHUWDLQ EDVLF UHTXLUHPHQWV 7KHVH EDVLF
UHTXLUHPHQWV ZKLFK UHIOHFW WKH VSHFLDO VLWXDWLRQ RI WKH DSSOLFDQW IRU UHIXJHH VWDWXV WR ZKLFK
UHIHUHQFH KDV EHHQ PDGH DERYH DQG ZKLFK ZRXOG HQVXUH WKDW WKH DSSOLFDQW LV SURYLGHG ZLWK
FHUWDLQHVVHQWLDOJXDUDQWHHVDUHWKHIROORZLQJ
 L      7KH FRPSHWHQW RIILFLDO HJ LPPLJUDWLRQ RIILFHU RU ERUGHU SROLFH RIILFHU  WR ZKRP WKH
DSSOLFDQW DGGUHVVHV KLPVHOI DW WKH ERUGHU RU LQ WKH WHUULWRU\ RI D &RQWUDFWLQJ 6WDWH VKRXOG KDYH
FOHDU LQVWUXFWLRQV IRU GHDOLQJ ZLWK FDVHV ZKLFK PLJKW FRPH ZLWKLQ WKH SXUYLHZ RI WKH UHOHYDQW
LQWHUQDWLRQDO LQVWUXPHQWV +H VKRXOG EH UHTXLUHG WR DFW LQDFFRUGDQFHZLWKWKHSULQFLSOHRI QRQ
UHIRXOHPHQWDQGWRUHIHUVXFKFDVHVWRDKLJKHUDXWKRULW\
    LL    7KHDSSOLFDQWVKRXOGUHFHLYHWKHQHFHVVDU\JXLGDQFHDVWRWKHSURFHGXUHWREHIROORZHG
 LLL    7KHUHVKRXOGEHDFOHDUO\LGHQWLILHGDXWKRULW\ZKHUHYHUSRVVLEOHDVLQJOHFHQWUDODXWKRULW\
ZLWK UHVSRQVLELOLW\ IRU H[DPLQLQJ UHTXHVWV IRU UHIXJHH VWDWXV DQG WDNLQJ D GHFLVLRQ LQ WKH ILUVW
LQVWDQFH
 LY    7KH DSSOLFDQW VKRXOG EH JLYHQ WKH QHFHVVDU\ IDFLOLWLHV LQFOXGLQJ WKH VHUYLFHV RI
DFRPSHWHQW LQWHUSUHWHU IRU VXEPLWWLQJ KLV FDVH WR WKH DXWKRULWLHV FRQFHUQHG $SSOLFDQWV VKRXOG
DOVREHJLYHQWKHRSSRUWXQLW\RIZKLFKWKH\VKRXOGEHGXO\LQIRUPHGWRFRQWDFWDUHSUHVHQWDWLYH
RI81+&5
Y      ,IWKHDSSOLFDQWLVUHFRJQL]HGDVDUHIXJHHKHVKRXOGEHLQIRUPHGDFFRUGLQJO\DQGLVVXHG
ZLWKGRFXPHQWDWLRQFHUWLI\LQJKLVUHIXJHHVWDWXV




                                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 922 of 1770



 YL    ,I WKH DSSOLFDQW LV QRW UHFRJQL]HG KH VKRXOG EH JLYHQ D UHDVRQDEOH WLPH WR DSSHDO IRU
DIRUPDO UHFRQVLGHUDWLRQ RI WKH GHFLVLRQ HLWKHU WR WKH VDPH RU WR D GLIIHUHQW DXWKRULW\ ZKHWKHU
DGPLQLVWUDWLYHRUMXGLFLDODFFRUGLQJWRWKHSUHYDLOLQJV\VWHP
 YLL     7KH DSSOLFDQW VKRXOG EH SHUPLWWHG WR UHPDLQ LQ WKH FRXQWU\ SHQGLQJ D GHFLVLRQ RQ KLV
LQLWLDOUHTXHVWE\WKHFRPSHWHQWDXWKRULW\UHIHUUHGWRLQSDUDJUDSK LLL DERYHXQOHVVLWKDVEHHQ
HVWDEOLVKHG E\ WKDW DXWKRULW\ WKDW KLV UHTXHVW LV FOHDUO\ DEXVLYH +HVKRXOG DOVREH SHUPLWWHGWR
UHPDLQ LQ WKH FRXQWU\ ZKLOH DQ DSSHDO WR D KLJKHU DGPLQLVWUDWLYH DXWKRULW\ RU WR WKH FRXUWV LV
SHQGLQJ
 7KH ([HFXWLYH &RPPLWWHH DOVR H[SUHVVHG WKH KRSH WKDW DOO 6WDWHV SDUWLHV WR WKH 
&RQYHQWLRQ DQG WKH  3URWRFRO WKDW KDG QRW \HW GRQH VR ZRXOG WDNH DSSURSULDWH VWHSV WR
HVWDEOLVK VXFK SURFHGXUHV LQ WKH QHDU IXWXUH DQG JLYH IDYRXUDEOH FRQVLGHUDWLRQ WR 81+&5
SDUWLFLSDWLRQLQVXFKSURFHGXUHVLQDSSURSULDWHIRUP
 'HWHUPLQDWLRQ RI UHIXJHH VWDWXV ZKLFK LV FORVHO\ UHODWHG WR TXHVWLRQV RI DV\OXP DQG
DGPLVVLRQ LV RI FRQFHUQ WR WKH +LJK &RPPLVVLRQHU LQ WKH H[HUFLVH RI KLV IXQFWLRQ WR SURYLGH
LQWHUQDWLRQDO SURWHFWLRQ IRU UHIXJHHV ,Q D QXPEHU RI FRXQWULHV WKH 2IILFH RI WKH +LJK
&RPPLVVLRQHUSDUWLFLSDWHVLQYDULRXVIRUPVLQSURFHGXUHVIRUWKHGHWHUPLQDWLRQRIUHIXJHHVWDWXV
6XFKSDUWLFLSDWLRQLVEDVHGRQ$UWLFOHRIWKH&RQYHQWLRQDQGWKHFRUUHVSRQGLQJ$UWLFOH
RI WKH  3URWRFRO ZKLFK SURYLGH IRU FRRSHUDWLRQ E\ WKH &RQWUDFWLQJ 6WDWHV ZLWK WKH +LJK
&RPPLVVLRQHU V2IILFH
B. ESTABLISHING THE FACTS

(1) Principles and methods
 7KHUHOHYDQWIDFWVRIWKHLQGLYLGXDOFDVHZLOOKDYHWREHIXUQLVKHGLQWKHILUVWSODFHE\WKH
DSSOLFDQW KLPVHOI ,W ZLOO WKHQ EH XS WR WKH SHUVRQ FKDUJHG ZLWK GHWHUPLQLQJ KLV VWDWXV WKH
H[DPLQHU WRDVVHVVWKHYDOLGLW\RIDQ\HYLGHQFHDQGWKHFUHGLELOLW\RIWKHDSSOLFDQW VVWDWHPHQWV
 ,W LV D JHQHUDO OHJDO SULQFLSOH WKDW WKH EXUGHQ RI SURRI OLHV RQ WKH SHUVRQ VXEPLWWLQJ
DFODLP2IWHQKRZHYHUDQDSSOLFDQWPD\QRWEHDEOHWRVXSSRUWKLVVWDWHPHQWVE\GRFXPHQWDU\
RURWKHUSURRIDQGFDVHVLQZKLFKDQDSSOLFDQWFDQSURYLGHHYLGHQFHRIDOOKLVVWDWHPHQWVZLOOEH
WKH H[FHSWLRQ UDWKHU WKDQ WKH UXOH ,Q PRVW FDVHV D SHUVRQ IOHHLQJ IURP SHUVHFXWLRQ ZLOO KDYH
DUULYHGZLWKWKHEDUHVWQHFHVVLWLHVDQGYHU\IUHTXHQWO\HYHQZLWKRXWSHUVRQDOGRFXPHQWV7KXV
ZKLOHWKHEXUGHQRISURRILQSULQFLSOHUHVWVRQWKHDSSOLFDQWWKHGXW\WRDVFHUWDLQDQGHYDOXDWHDOO
WKH UHOHYDQW IDFWV LV VKDUHG EHWZHHQ WKH DSSOLFDQW DQG WKH H[DPLQHU,QGHHG LQVRPH FDVHVLW
PD\EHIRUWKHH[DPLQHUWRXVHDOOWKHPHDQVDWKLVGLVSRVDOWRSURGXFHWKHQHFHVVDU\HYLGHQFH
LQ VXSSRUW RI WKH DSSOLFDWLRQ (YHQ VXFK LQGHSHQGHQW UHVHDUFK PD\ QRW KRZHYHU DOZD\V EH
VXFFHVVIXODQGWKHUHPD\DOVREHVWDWHPHQWVWKDWDUHQRWVXVFHSWLEOHRISURRI,QVXFKFDVHVLI
WKH DSSOLFDQW V DFFRXQW DSSHDUV FUHGLEOH KH VKRXOG XQOHVV WKHUH DUH JRRG UHDVRQV WR WKH
FRQWUDU\EHJLYHQWKHEHQHILWRIWKHGRXEW
 7KHUHTXLUHPHQWRIHYLGHQFHVKRXOGWKXVQRWEHWRRVWULFWO\DSSOLHGLQYLHZRIWKHGLIILFXOW\
RI SURRI LQKHUHQW LQ WKH VSHFLDO VLWXDWLRQ LQ ZKLFK DQ DSSOLFDQW IRU UHIXJHH VWDWXV ILQGV KLPVHOI
$OORZDQFH IRU VXFK SRVVLEOH ODFN RI HYLGHQFH GRHV QRW KRZHYHU PHDQ WKDW XQVXSSRUWHG
VWDWHPHQWVPXVWQHFHVVDULO\EHDFFHSWHGDVWUXHLIWKH\DUHLQFRQVLVWHQWZLWKWKHJHQHUDODFFRXQW
SXWIRUZDUGE\WKHDSSOLFDQW
 $ SHUVRQ ZKR EHFDXVH RI KLV H[SHULHQFHV ZDV LQ IHDU RI WKH DXWKRULWLHV LQ KLV RZQ
FRXQWU\PD\VWLOOIHHODSSUHKHQVLYHYLVjYLVDQ\DXWKRULW\+HPD\WKHUHIRUHEHDIUDLGWRVSHDN
IUHHO\DQGJLYHDIXOODQGDFFXUDWHDFFRXQWRIKLVFDVH




    2IILFLDO 5HFRUGV RI WKH *HQHUDO $VVHPEO\ 7KLUW\VHFRQG 6HVVLRQ 6XSSOHPHQW 1R 
 $$GG SDUDJUDSK   H 




                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 923 of 1770



 :KLOH DQ LQLWLDO LQWHUYLHZ VKRXOG QRUPDOO\ VXIILFH WR EULQJ DQ DSSOLFDQW V VWRU\ WR OLJKW LW
PD\ EH QHFHVVDU\ IRU WKH H[DPLQHU WR FODULI\ DQ\ DSSDUHQW LQFRQVLVWHQFLHV DQG WR UHVROYH DQ\
FRQWUDGLFWLRQV LQ D IXUWKHU LQWHUYLHZ DQG WR ILQG DQ H[SODQDWLRQ IRU DQ\ PLVUHSUHVHQWDWLRQ RU
FRQFHDOPHQWRIPDWHULDOIDFWV8QWUXHVWDWHPHQWVE\WKHPVHOYHVDUHQRWDUHDVRQIRUUHIXVDORI
UHIXJHHVWDWXVDQGLWLVWKHH[DPLQHU VUHVSRQVLELOLW\WRHYDOXDWHVXFKVWDWHPHQWVLQWKHOLJKWRIDOO
WKHFLUFXPVWDQFHVRIWKHFDVH
 $Q H[DPLQDWLRQ LQ GHSWK RI WKH GLIIHUHQW PHWKRGV RI IDFWILQGLQJ LV RXWVLGH WKH VFRSH RI
WKHSUHVHQW+DQGERRN,WPD\EHPHQWLRQHGKRZHYHUWKDWEDVLFLQIRUPDWLRQLVIUHTXHQWO\JLYHQ
LQWKHILUVWLQVWDQFHE\FRPSOHWLQJDVWDQGDUGTXHVWLRQQDLUH6XFKEDVLFLQIRUPDWLRQZLOOQRUPDOO\
QRWEHVXIILFLHQWWRHQDEOHWKHH[DPLQHUWRUHDFKDGHFLVLRQDQGRQHRUPRUHSHUVRQDOLQWHUYLHZV
ZLOOEHUHTXLUHG ,W ZLOO EH QHFHVVDU\ IRU WKH H[DPLQHU WRJDLQ WKHFRQILGHQFH RI WKHDSSOLFDQWLQ
RUGHU WR DVVLVW WKH ODWWHU LQ SXWWLQJ IRUZDUG KLV FDVH DQG LQ IXOO\ H[SODLQLQJ KLV RSLQLRQV DQG
IHHOLQJV,QFUHDWLQJVXFKDFOLPDWHRIFRQILGHQFHLWLVRIFRXUVHRIWKHXWPRVWLPSRUWDQFHWKDWWKH
DSSOLFDQW VVWDWHPHQWVZLOOEHWUHDWHGDVFRQILGHQWLDODQGWKDWKHEHVRLQIRUPHG
 9HU\ IUHTXHQWO\ WKH IDFWILQGLQJ SURFHVV ZLOO QRW EH FRPSOHWH XQWLO D ZLGH UDQJH RI
FLUFXPVWDQFHVKDVEHHQDVFHUWDLQHG7DNLQJLVRODWHGLQFLGHQWVRXWRIFRQWH[WPD\EHPLVOHDGLQJ
7KHFXPXODWLYHHIIHFWRIWKHDSSOLFDQW VH[SHULHQFHPXVWEHWDNHQLQWRDFFRXQW:KHUHQRVLQJOH
LQFLGHQW VWDQGV RXW DERYH WKH RWKHUV VRPHWLPHV D VPDOO LQFLGHQW PD\ EH ³WKH ODVW VWUDZ´ DQG
DOWKRXJK QR VLQJOH LQFLGHQW PD\ EH VXIILFLHQW DOO WKH LQFLGHQWV UHODWHG E\ WKH DSSOLFDQW WDNHQ
WRJHWKHUFRXOGPDNHKLVIHDU³ZHOOIRXQGHG´ VHHSDUDJUDSKDERYH 
 6LQFHWKHH[DPLQHU VFRQFOXVLRQRQWKHIDFWVRIWKHFDVHDQGKLVSHUVRQDOLPSUHVVLRQRI
WKHDSSOLFDQWZLOOOHDGWRDGHFLVLRQWKDWDIIHFWVKXPDQOLYHVKHPXVWDSSO\WKHFULWHULDLQDVSLULW
RI MXVWLFH DQG XQGHUVWDQGLQJ DQG KLV MXGJHPHQW VKRXOG QRW RI FRXUVH EH LQIOXHQFHG E\ WKH
SHUVRQDOFRQVLGHUDWLRQWKDWWKHDSSOLFDQWPD\EHDQ³XQGHVHUYLQJFDVH´

(2) Benefit of the doubt
 $IWHUWKHDSSOLFDQWKDVPDGHDJHQXLQHHIIRUWWRVXEVWDQWLDWHKLVVWRU\WKHUHPD\VWLOOEH
DODFNRIHYLGHQFHIRUVRPHRIKLVVWDWHPHQWV$VH[SODLQHGDERYH SDUDJUDSK LWLVKDUGO\
SRVVLEOHIRUDUHIXJHHWR³SURYH´HYHU\SDUWRIKLVFDVHDQGLQGHHGLIWKLVZHUHDUHTXLUHPHQWWKH
PDMRULW\ RI UHIXJHHV ZRXOG QRW EH UHFRJQL]HG ,W LV WKHUHIRUH IUHTXHQWO\ QHFHVVDU\ WR JLYH WKH
DSSOLFDQWWKHEHQHILWRIWKHGRXEW
 7KHEHQHILWRIWKHGRXEWVKRXOGKRZHYHURQO\EHJLYHQZKHQDOODYDLODEOHHYLGHQFHKDV
EHHQ REWDLQHG DQG FKHFNHG DQG ZKHQ WKH H[DPLQHU LV VDWLVILHG DV WR WKH DSSOLFDQW V JHQHUDO
FUHGLELOLW\7KHDSSOLFDQW VVWDWHPHQWVPXVWEHFRKHUHQWDQGSODXVLEOHDQGPXVWQRWUXQFRXQWHU
WRJHQHUDOO\NQRZQIDFWV

(3) Summary
 7KH SURFHVV RI DVFHUWDLQLQJ DQG HYDOXDWLQJ WKH IDFWV FDQ WKHUHIRUH EH VXPPDUL]HG DV
IROORZV
D       7KHDSSOLFDQWVKRXOG
L       7HOOWKHWUXWKDQGDVVLVWWKHH[DPLQHUWRWKHIXOOLQHVWDEOLVKLQJWKHIDFWVRIKLVFDVH
 LL     0DNH DQ HIIRUW WR VXSSRUW KLV VWDWHPHQWV E\ DQ\ DYDLODEOH HYLGHQFH DQG JLYH
DVDWLVIDFWRU\ H[SODQDWLRQ IRU DQ\ ODFN RI HYLGHQFH ,I QHFHVVDU\ KH PXVW PDNH DQ HIIRUW WR
SURFXUHDGGLWLRQDOHYLGHQFH
 LLL    6XSSO\ DOO SHUWLQHQW LQIRUPDWLRQ FRQFHUQLQJ KLPVHOI DQG KLV SDVW H[SHULHQFH LQ DV PXFK
GHWDLODVLVQHFHVVDU\WRHQDEOHWKHH[DPLQHUWRHVWDEOLVKWKHUHOHYDQWIDFWV+HVKRXOGEHDVNHG
WRJLYHDFRKHUHQWH[SODQDWLRQRIDOOWKHUHDVRQVLQYRNHGLQVXSSRUWRIKLVDSSOLFDWLRQIRUUHIXJHH
VWDWXVDQGKHVKRXOGDQVZHUDQ\TXHVWLRQVSXWWRKLP




                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 924 of 1770



E 7KHH[DPLQHUVKRXOG
 L    (QVXUH WKDW WKH DSSOLFDQW SUHVHQWV KLV FDVH DV IXOO\ DV SRVVLEOH DQG ZLWK DOO DYDLODEOH
HYLGHQFH
 LL     $VVHVV WKH DSSOLFDQW V FUHGLELOLW\ DQG HYDOXDWH WKH HYLGHQFH LI QHFHVVDU\ JLYLQJ WKH
DSSOLFDQWWKHEHQHILWRIWKHGRXEW LQRUGHUWRHVWDEOLVKWKHREMHFWLYHDQGWKHVXEMHFWLYHHOHPHQWV
RIWKHFDVH
 LLL   5HODWHWKHVHHOHPHQWVWRWKHUHOHYDQWFULWHULDRIWKH&RQYHQWLRQLQRUGHUWRDUULYHDW
DFRUUHFWFRQFOXVLRQDVWRWKHDSSOLFDQW VUHIXJHHVWDWXV
C. CASES GIVING RISE TO SPECIAL PROBLEMS IN ESTABLISHING THE FACTS

(1) Mentally disturbed persons
 ,WKDVEHHQVHHQWKDWLQGHWHUPLQLQJUHIXJHHVWDWXVWKHVXEMHFWLYHHOHPHQWRIIHDUDQGWKH
REMHFWLYHHOHPHQWRILWVZHOOIRXQGHGQHVVQHHGWREHHVWDEOLVKHG
 ,WIUHTXHQWO\KDSSHQVWKDWDQH[DPLQHULVFRQIURQWHGZLWKDQDSSOLFDQWKDYLQJPHQWDORU
HPRWLRQDO GLVWXUEDQFHV WKDW LPSHGH D QRUPDO H[DPLQDWLRQ RI KLV FDVH $ PHQWDOO\ GLVWXUEHG
SHUVRQPD\KRZHYHUEHDUHIXJHHDQGZKLOHKLVFODLPFDQQRWWKHUHIRUHEHGLVUHJDUGHGLWZLOO
FDOOIRUGLIIHUHQWWHFKQLTXHVRIH[DPLQDWLRQ
 7KH H[DPLQHU VKRXOG LQ VXFK FDVHV ZKHQHYHU SRVVLEOH REWDLQ H[SHUW PHGLFDO DGYLFH
7KH PHGLFDO UHSRUW VKRXOG SURYLGH LQIRUPDWLRQ RQ WKH QDWXUH DQG GHJUHH RI PHQWDO LOOQHVV DQG
VKRXOGDVVHVVWKHDSSOLFDQW VDELOLW\WRIXOILOWKHUHTXLUHPHQWVQRUPDOO\H[SHFWHGRIDQDSSOLFDQWLQ
SUHVHQWLQJ KLV FDVH VHH SDUDJUDSK  D  DERYH  7KH FRQFOXVLRQV RI WKH PHGLFDO UHSRUW ZLOO
GHWHUPLQHWKHH[DPLQHU VIXUWKHUDSSURDFK
 7KLVDSSURDFKKDVWRYDU\DFFRUGLQJWRWKHGHJUHHRIWKHDSSOLFDQW VDIIOLFWLRQDQGQRULJLG
UXOHVFDQEHODLGGRZQ7KHQDWXUHDQGGHJUHHRIWKHDSSOLFDQW V³IHDU´PXVWDOVREHWDNHQLQWR
FRQVLGHUDWLRQVLQFHVRPHGHJUHHRIPHQWDOGLVWXUEDQFHLVIUHTXHQWO\IRXQGLQSHUVRQVZKRKDYH
EHHQH[SRVHGWRVHYHUHSHUVHFXWLRQ:KHUHWKHUHDUHLQGLFDWLRQVWKDWWKHIHDUH[SUHVVHGE\WKH
DSSOLFDQW PD\ QRW EH EDVHG RQ DFWXDO H[SHULHQFH RU PD\ EH DQ H[DJJHUDWHG IHDU LW PD\ EH
QHFHVVDU\ LQ DUULYLQJ DW D GHFLVLRQ WR OD\ JUHDWHU HPSKDVLV RQ WKH REMHFWLYH FLUFXPVWDQFHV
UDWKHUWKDQRQWKHVWDWHPHQWVPDGHE\WKHDSSOLFDQW
 ,WZLOOLQDQ\HYHQWEHQHFHVVDU\WROLJKWHQWKHEXUGHQRISURRIQRUPDOO\LQFXPEHQWXSRQ
WKHDSSOLFDQWDQGLQIRUPDWLRQWKDWFDQQRWHDVLO\EHREWDLQHGIURPWKHDSSOLFDQWPD\KDYHWREH
VRXJKW HOVHZKHUH HJ IURP IULHQGV UHODWLYHV DQG RWKHU SHUVRQV FORVHO\ DFTXDLQWHG ZLWK WKH
DSSOLFDQW RU IURP KLV JXDUGLDQ LI RQH KDV EHHQ DSSRLQWHG ,W PD\ DOVR EH QHFHVVDU\ WR GUDZ
FHUWDLQFRQFOXVLRQVIURPWKHVXUURXQGLQJFLUFXPVWDQFHV,IIRULQVWDQFHWKHDSSOLFDQWEHORQJVWR
DQGLVLQWKHFRPSDQ\RIDJURXSRIUHIXJHHVWKHUHLVDSUHVXPSWLRQWKDWKHVKDUHVWKHLUIDWHDQG
TXDOLILHVLQWKHVDPHPDQQHUDVWKH\GR
 ,Q H[DPLQLQJ KLV DSSOLFDWLRQ WKHUHIRUH LW PD\ QRW EH SRVVLEOH WR DWWDFK WKH VDPH
LPSRUWDQFHDVLVQRUPDOO\DWWDFKHGWRWKHVXEMHFWLYHHOHPHQWRI³IHDU´ZKLFKPD\EHOHVVUHOLDEOH
DQGLWPD\EHQHFHVVDU\WRSODFHJUHDWHUHPSKDVLVRQWKHREMHFWLYHVLWXDWLRQ
 ,Q YLHZ RI WKH DERYH FRQVLGHUDWLRQV LQYHVWLJDWLRQ LQWR WKH UHIXJHH VWDWXV RI D PHQWDOO\
GLVWXUEHGSHUVRQZLOODVDUXOHKDYHWREHPRUHVHDUFKLQJWKDQLQD³QRUPDO´FDVHDQGZLOOFDOO
IRU D FORVH H[DPLQDWLRQ RI WKH DSSOLFDQW V SDVW KLVWRU\ DQG EDFNJURXQG XVLQJ ZKDWHYHU RXWVLGH
VRXUFHVRILQIRUPDWLRQPD\EHDYDLODEOH

(2) Unaccompanied minors
 7KHUH LV QR VSHFLDO SURYLVLRQ LQ WKH  &RQYHQWLRQ UHJDUGLQJ WKH UHIXJHH VWDWXV RI
SHUVRQVXQGHUDJH7KHVDPHGHILQLWLRQRIDUHIXJHHDSSOLHVWRDOOLQGLYLGXDOVUHJDUGOHVVRIWKHLU
DJH:KHQLWLVQHFHVVDU\WRGHWHUPLQHWKHUHIXJHHVWDWXVRIDPLQRUSUREOHPVPD\DULVHGXHWR
WKHGLIILFXOW\RIDSSO\LQJWKHFULWHULDRI³ZHOOIRXQGHGIHDU´LQKLVFDVH,IDPLQRULVDFFRPSDQLHG



                                                                                                 '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 925 of 1770



E\ RQH RU ERWK  RI KLV SDUHQWV RU DQRWKHU IDPLO\ PHPEHU RQ ZKRP KH LV GHSHQGHQW ZKR
UHTXHVWV UHIXJHH VWDWXV WKH PLQRU V RZQ UHIXJHH VWDWXV ZLOO EH GHWHUPLQHG DFFRUGLQJ WR WKH
SULQFLSOHRIIDPLO\XQLW\ SDUDJUDSKVWRDERYH 
 7KHTXHVWLRQRIZKHWKHUDQXQDFFRPSDQLHGPLQRUPD\TXDOLI\IRUUHIXJHHVWDWXVPXVWEH
GHWHUPLQHGLQWKHILUVWLQVWDQFHDFFRUGLQJWRWKHGHJUHHRIKLVPHQWDOGHYHORSPHQWDQGPDWXULW\
,QWKHFDVHRIFKLOGUHQLWZLOOJHQHUDOO\EHQHFHVVDU\WRHQUROWKHVHUYLFHVRIH[SHUWVFRQYHUVDQW
ZLWKFKLOGPHQWDOLW\$FKLOG±DQGIRUWKDWPDWWHUDQDGROHVFHQW±QRWEHLQJOHJDOO\LQGHSHQGHQW
VKRXOGLIDSSURSULDWHKDYHDJXDUGLDQDSSRLQWHGZKRVHWDVNLWZRXOGEHWRSURPRWHDGHFLVLRQ
WKDW ZLOO EH LQ WKH PLQRU V EHVW LQWHUHVWV ,Q WKH DEVHQFH RI SDUHQWV RU RI D OHJDOO\ DSSRLQWHG
JXDUGLDQLWLVIRUWKHDXWKRULWLHVWRHQVXUHWKDWWKHLQWHUHVWVRIDQDSSOLFDQWIRUUHIXJHHVWDWXVZKR
LVDPLQRUDUHIXOO\VDIHJXDUGHG
 :KHUH D PLQRU LV QR ORQJHU D FKLOG EXW DQ DGROHVFHQW LW ZLOO EH HDVLHU WR GHWHUPLQH
UHIXJHHVWDWXVDVLQWKHFDVHRIDQDGXOWDOWKRXJKWKLVDJDLQZLOOGHSHQGXSRQWKHDFWXDOGHJUHH
RI WKH DGROHVFHQW V PDWXULW\ ,W FDQ EH DVVXPHG WKDW ± LQ WKH DEVHQFH RI LQGLFDWLRQV WR WKH
FRQWUDU\±DSHUVRQRIRURYHUPD\EHUHJDUGHGDVVXIILFLHQWO\PDWXUHWRKDYHDZHOOIRXQGHG
IHDURISHUVHFXWLRQ0LQRUVXQGHU\HDUVRIDJHPD\QRUPDOO\EHDVVXPHGQRWWREHVXIILFLHQWO\
PDWXUH 7KH\ PD\ KDYH IHDU DQG D ZLOO RI WKHLU RZQ EXW WKHVH PD\ QRW KDYH WKH VDPH
VLJQLILFDQFHDVLQWKHFDVHRIDQDGXOW
 ,WVKRXOGKRZHYHUEHVWUHVVHGWKDWWKHVHDUHRQO\JHQHUDOJXLGHOLQHVDQGWKDWDPLQRU V
PHQWDO PDWXULW\ PXVW QRUPDOO\ EH GHWHUPLQHG LQ WKH OLJKW RI KLV SHUVRQDO IDPLO\ DQG FXOWXUDO
EDFNJURXQG
 :KHUH WKH PLQRU KDV QRW UHDFKHG D VXIILFLHQW GHJUHH RI PDWXULW\ WR PDNH LW SRVVLEOH WR
HVWDEOLVKZHOOIRXQGHGIHDULQWKHVDPHZD\DVIRUDQDGXOWLWPD\EHQHFHVVDU\WRKDYHJUHDWHU
UHJDUGWRFHUWDLQREMHFWLYHIDFWRUV7KXVLIDQXQDFFRPSDQLHGPLQRUILQGVKLPVHOILQWKHFRPSDQ\
RIDJURXSRIUHIXJHHVWKLVPD\±GHSHQGLQJRQWKHFLUFXPVWDQFHV±LQGLFDWHWKDWWKHPLQRULV
DOVRDUHIXJHH
 7KHFLUFXPVWDQFHVRIWKHSDUHQWVDQGRWKHUIDPLO\PHPEHUVLQFOXGLQJWKHLUVLWXDWLRQLQ
WKHPLQRU VFRXQWU\RIRULJLQZLOOKDYHWREHWDNHQLQWRDFFRXQW,IWKHUHLVUHDVRQWREHOLHYHWKDW
WKHSDUHQWVZLVKWKHLUFKLOGWREHRXWVLGHWKHFRXQWU\RIRULJLQRQJURXQGVRIZHOOIRXQGHGIHDURI
SHUVHFXWLRQWKHFKLOGKLPVHOIPD\EHSUHVXPHGWRKDYHVXFKIHDU
 ,IWKHZLOORIWKHSDUHQWVFDQQRWEHDVFHUWDLQHGRULIVXFKZLOOLVLQGRXEWRULQFRQIOLFWZLWK
WKHZLOORIWKHFKLOGWKHQWKHH[DPLQHULQFRRSHUDWLRQZLWKWKHH[SHUWVDVVLVWLQJKLPZLOOKDYHWR
FRPHWRDGHFLVLRQDVWRWKHZHOOIRXQGHGQHVVRIWKHPLQRU VIHDURQWKHEDVLVRIDOOWKHNQRZQ
FLUFXPVWDQFHVZKLFKPD\FDOOIRUDOLEHUDODSSOLFDWLRQRIWKHEHQHILWRIWKHGRXEW

CONCLUSION
 ,QWKHSUHVHQW+DQGERRNDQDWWHPSWKDVEHHQPDGHWRGHILQHFHUWDLQJXLGHOLQHVWKDWLQ
WKHH[SHULHQFHRI81+&5KDYHSURYHGXVHIXOLQGHWHUPLQLQJUHIXJHHVWDWXVIRUWKHSXUSRVHVRI
WKH  &RQYHQWLRQ DQG WKH  3URWRFRO UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV ,Q VR GRLQJ
SDUWLFXODUDWWHQWLRQKDVEHHQSDLGWRWKHGHILQLWLRQVRIWKHWHUP³UHIXJHH´LQWKHVHWZRLQVWUXPHQWV
DQGWRYDULRXVSUREOHPVRILQWHUSUHWDWLRQDULVLQJRXWRIWKHVHGHILQLWLRQV,WKDVDOVREHHQVRXJKW
WRVKRZKRZWKHVHGHILQLWLRQVPD\EHDSSOLHGLQFRQFUHWHFDVHVDQGWRIRFXVDWWHQWLRQRQYDULRXV
SURFHGXUDOSUREOHPVDULVLQJLQUHJDUGWRWKHGHWHUPLQDWLRQRIUHIXJHHVWDWXV
 7KH 2IILFH RI WKH +LJK &RPPLVVLRQHU LV IXOO\ DZDUH RI WKH VKRUWFRPLQJV LQKHUHQW LQ D
+DQGERRNRIWKLVQDWXUHEHDULQJLQPLQGWKDWLWLVQRWSRVVLEOHWRHQFRPSDVVHYHU\VLWXDWLRQLQ
ZKLFKDSHUVRQPD\DSSO\IRUUHIXJHHVWDWXV6XFKVLWXDWLRQVDUHPDQLIROGDQGGHSHQGXSRQWKH
LQILQLWHO\ YDULHG FRQGLWLRQV SUHYDLOLQJ LQ FRXQWULHV RI RULJLQ DQG RQ WKH VSHFLDO SHUVRQDO IDFWRUV
UHODWLQJWRWKHLQGLYLGXDODSSOLFDQW




                                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 926 of 1770



 7KH H[SODQDWLRQV JLYHQ KDYH VKRZQ WKDW WKH GHWHUPLQDWLRQ RI UHIXJHH VWDWXV LV E\ QR
PHDQV D PHFKDQLFDO DQG URXWLQH SURFHVV 2Q WKH FRQWUDU\ LW FDOOV IRU VSHFLDOL]HG NQRZOHGJH
WUDLQLQJ DQG H[SHULHQFH DQG ± ZKDW LV PRUH LPSRUWDQW ± DQ XQGHUVWDQGLQJ RI WKH SDUWLFXODU
VLWXDWLRQRIWKHDSSOLFDQWDQGRIWKHKXPDQIDFWRUVLQYROYHG
 :LWKLQ WKH DERYH OLPLWV LW LV KRSHG WKDW WKH SUHVHQW +DQGERRN PD\ SURYLGH VRPH
JXLGDQFHWRWKRVHZKRLQWKHLUGDLO\ZRUNDUHFDOOHGXSRQWRGHWHUPLQHUHIXJHHVWDWXV




                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 927 of 1770





Annex I
EXCERPT FROM THE FINAL ACT OF THE UNITED NATIONS CONFERENCE
OF PLENIPOTENTIARIES ON THE STATUS OF REFUGEES AND
STATELESS PERSONS 
IV
7KH&RQIHUHQFHDGRSWHGXQDQLPRXVO\WKHIROORZLQJUHFRPPHQGDWLRQV
A.
³7+(&21)(5(1&(
³&RQVLGHULQJ WKDW WKH LVVXH DQG UHFRJQLWLRQ RI WUDYHO GRFXPHQWV LV QHFHVVDU\ WR IDFLOLWDWH WKH
PRYHPHQWRIUHIXJHHVDQGLQSDUWLFXODUWKHLUUHVHWWOHPHQW
³8UJHV*RYHUQPHQWVZKLFKDUHSDUWLHVWRWKH,QWHU*RYHUQPHQWDO$JUHHPHQWRQ5HIXJHH7UDYHO
'RFXPHQWV VLJQHG LQ /RQGRQ  2FWREHU  RU ZKLFK UHFRJQL]H WUDYHO GRFXPHQWV LVVXHGLQ
DFFRUGDQFHZLWKWKH$JUHHPHQWWRFRQWLQXHWRLVVXHRUWRUHFRJQL]HVXFKWUDYHOGRFXPHQWVDQG
WR H[WHQG WKH LVVXH RI VXFK GRFXPHQWV WR UHIXJHHV DV GHILQHG LQ DUWLFOH  RI WKH &RQYHQWLRQ
UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV RU WR UHFRJQL]H WKH WUDYHO GRFXPHQWV VR LVVXHG WR VXFK
SHUVRQVXQWLOWKH\VKDOOKDYHXQGHUWDNHQREOLJDWLRQVXQGHUDUWLFOHRIWKHVDLG&RQYHQWLRQ´
B.
³7+(&21)(5(1&(
³&RQVLGHULQJ WKDW WKH XQLW\ RI WKH IDPLO\ WKH QDWXUDO DQG IXQGDPHQWDO JURXS RI VRFLHW\ LV DQ
HVVHQWLDOULJKWRIWKHUHIXJHHDQGWKDWVXFKXQLW\LVFRQVWDQWO\WKUHDWHQHGDQG
³1RWLQJ ZLWK VDWLVIDFWLRQ WKDW DFFRUGLQJ WR WKH RIILFLDO FRPPHQWDU\ RI WKH DG KRF &RPPLWWHH RQ
6WDWHOHVVQHVVDQG5HODWHG3UREOHPVWKHULJKWVJUDQWHGWRDUHIXJHHDUHH[WHQGHGWRPHPEHUVRI
KLVIDPLO\
³5HFRPPHQGV *RYHUQPHQWV WR WDNH WKH QHFHVVDU\ PHDVXUH SURWHFWLRQ RI WKH UHIXJHH V IDPLO\
HVSHFLDOO\ZLWKDYLHZWR
³    (QVXULQJWKDWWKHXQLW\RIWKHUHIXJHH VIDPLO\LVPDLQWDLQHGSDUWLFXODUO\LQFDVHVZKHUH
WKHKHDGRIWKHIDPLO\KDVIXOILOOHGWKHQHFHVVDU\FRQGLWLRQVIRUDGPLVVLRQWRDSDUWLFXODUFRXQWU\
³       7KH SURWHFWLRQ RI UHIXJHHV ZKR DUH PLQRUV LQ SDUWLFXODU XQDFFRPSDQLHG FKLOGUHQ DQG
JLUOVZLWKVSHFLDOUHIHUHQFHWRJXDUGLDQVKLSDQGDGRSWLRQ´
C.
³7+(&21)(5(1&(
³&RQVLGHULQJ WKDW LQ WKH PRUDO OHJDO DQG PDWHULDO VSKHUHV UHIXJHHV QHHG WKH KHOS RI VXLWDEOH
ZHOIDUHVHUYLFHVHVSHFLDOO\WKDWRIDSSURSULDWHQRQJRYHUQPHQWDORUJDQL]DWLRQV
³5HFRPPHQGV*RYHUQPHQWVDQGLQWHUJRYHUQPHQWDOERGLHVWRIDFLOLWDWHHQFRXUDJHDQGVXVWDLQ
WKHHIIRUWVRISURSHUO\TXDOLILHGRURUJDQL]DWLRQV´





8QLWHG1DWLRQV7UHDW\6HULHVYROS




                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 928 of 1770



D.
³7+(&21)(5(1&(
³&RQVLGHULQJWKDWPDQ\SHUVRQVVWLOOOHDYHWKHLUFRXQWU\RIRULJLQIRUUHDVRQVRISHUVHFXWLRQDQG
DUHHQWLWOHGWRVSHFLDOSURWHFWLRQRQDFFRXQWRIWKHLUSRVLWLRQ
³5HFRPPHQGVWKDW*RYHUQPHQWVFRQWLQXHWRUHFHLYHUHIXJHHVLQWKHLUWHUULWRULHVDQGWKDWWKH\DFW
LQ FRQFHUW LQ D WUXH VSLULW RI LQWHUQDWLRQDO FRRSHUDWLRQ LQ RUGHU WKDW WKHVH UHIXJHHV PD\ ILQG
DV\OXPDQGWKHSRVVLELOLW\RIUHVHWWOHPHQW´
E.
³7+(&21)(5(1&(
³([SUHVVHVWKHKRSHWKDWWKH&RQYHQWLRQUHODWLQJWRWKH6WDWXVRI5HIXJHHVZLOOKDYHYDOXHDVDQ
H[DPSOHH[FHHGLQJLWVFRQWUDFWXDOVFRSHDQGWKDWDOOQDWLRQVZLOOEHJXLGHGE\LWLQJUDQWLQJVRIDU
DVSRVVLEOHWRSHUVRQVLQWKHLUWHUULWRU\DVUHIXJHHVDQGZKRZRXOGQRWEHFRYHUHGE\WKHWHUPVRI
WKH&RQYHQWLRQWKHWUHDWPHQWIRUZKLFKLWSURYLGHV´




                                                                                                   '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 929 of 1770





Annex II
1951 CONVENTION RELATING TO THE STATUS OF REFUGEES 
PREAMBLE
7+(+,*+&2175$&7,1*3$57,(6
&RQVLGHULQJ WKDW WKH &KDUWHU RI WKH 8QLWHG 1DWLRQV DQG WKH 8QLYHUVDO 'HFODUDWLRQ RI +XPDQ
5LJKWVDSSURYHGRQ'HFHPEHUE\WKH*HQHUDO$VVHPEO\KDYHDIILUPHGWKHSULQFLSOHWKDW
KXPDQEHLQJVVKDOOHQMR\IXQGDPHQWDOULJKWVDQGIUHHGRPVZLWKRXWGLVFULPLQDWLRQ
&RQVLGHULQJWKDWWKH8QLWHG1DWLRQVKDVRQYDULRXVRFFDVLRQVPDQLIHVWHGLWVSURIRXQGFRQFHUQ
IRU UHIXJHHV DQG HQGHDYRUHG WR DVVXUH UHIXJHHV WKH ZLGHVW SRVVLEOH H[HUFLVH RI WKHVH
IXQGDPHQWDOULJKWVDQGIUHHGRPV
&RQVLGHULQJ WKDW LW LV GHVLUDEOH WR UHYLVH DQG FRQVROLGDWH SUHYLRXV LQWHUQDWLRQDO DJUHHPHQWV
UHODWLQJWRWKHVWDWXVRIUHIXJHHVDQGWRH[WHQGWKHVFRSHRIDQGWKHSURWHFWLRQDFFRUGHGE\VXFK
LQVWUXPHQWVE\PHDQVRIDQHZDJUHHPHQW
&RQVLGHULQJWKDWWKHJUDQWRIDV\OXPPD\SODFHXQGXO\KHDY\EXUGHQVRQFHUWDLQFRXQWULHVDQG
WKDW D VDWLVIDFWRU\ VROXWLRQ RI D SUREOHP RI ZKLFK WKH 8QLWHG 1DWLRQV KDV UHFRJQL]HG WKH
LQWHUQDWLRQDO VFRSH DQG QDWXUH WKH FDQQRW WKHUHIRUH EH DFKLHYHG ZLWKRXW LQWHUQDWLRQDO FR
RSHUDWLRQ
([SUHVVLQJWKHZLVKWKDWDOO6WDWHVUHFRJQL]LQJWKHVRFLDODQGKXPDQLWDULDQQDWXUHRIWKHSUREOHP
RIUHIXJHHVZLOOGRHYHU\WKLQJZLWKLQWKHLUSRZHUWRSUHYHQWWKLVSUREOHPIURPEHFRPLQJDFDXVH
RIWHQVLRQEHWZHHQ6WDWHV
1RWLQJ WKDW WKH 8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU IRU 5HIXJHHV LV FKDUJHG ZLWK WKH WDVN RI
VXSHUYLVLQJ LQWHUQDWLRQDO FRQYHQWLRQV SURYLGLQJ IRU WKH SURWHFWLRQ RI 5HIXJHHV DQG UHFRJQL]LQJ
WKDWWKHHIIHFWLYHFRRUGLQDWLRQRIPHDVXUHVWDNHQWRGHDOZLWKWKLVSUREOHPZLOOGHSHQGXSRQWKH
FRRSHUDWLRQRI6WDWHVZLWKWKH+LJK&RPPLVVLRQHU
+DYHDJUHHGDVIROORZV
CHAPTER I – GENERAL PROVISIONS

Article 1
Definition of the term “Refugee”
$)RUWKHSXUSRVHVRIWKHSUHVHQW&RQYHQWLRQWKHWHUP³UHIXJHH´VKDOODSSO\WRDQ\SHUVRQZKR
      +DV EHHQ FRQVLGHUHG D UHIXJHH XQGHU WKH $UUDQJHPHQWV RI  0D\  DQG  -XQH
 RU XQGHU WKH &RQYHQWLRQV RI  2FWREHU  DQG  )HEUXDU\  WKH 3URWRFRO RI 
6HSWHPEHURUWKH&RQVWLWXWLRQRIWKH,QWHUQDWLRQDO5HIXJHH2UJDQL]DWLRQ
'HFLVLRQVRIQRQHOLJLELOLW\WDNHQE\WKH,QWHUQDWLRQDO5HIXJHH2UJDQL]DWLRQGXULQJWKHSHULRGRILWV
DFWLYLWLHV VKDOO QRW SUHYHQW WKH VWDWXV RI UHIXJHH EHLQJ DFFRUGHG WR SHUVRQV ZKR IXOILO WKH
FRQGLWLRQVRISDUDJUDSKRIWKLVVHFWLRQ
        $VDUHVXOWRIHYHQWVRFFXUULQJEHIRUH-DQXDU\DQGRZLQJWRZHOOIRXQGHGIHDURI
EHLQJSHUVHFXWHGIRUUHDVRQVRIUDFHUHOLJLRQQDWLRQDOLW\PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXS
RUSROLWLFDORSLQLRQLVRXWVLGHWKHFRXQWU\RIKLVQDWLRQDOLW\DQGLVXQDEOHRURZLQJWRVXFKIHDULV
XQZLOOLQJ WR DYDLO KLPVHOI RI WKH SURWHFWLRQ RI WKDW FRXQWU\ RU ZKR QRW KDYLQJ D QDWLRQDOLW\ DQG


8QLWHG1DWLRQV7UHDW\6HULHVYROS




                                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 930 of 1770



EHLQJRXWVLGHWKHFRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFHDVDUHVXOWRIVXFKHYHQWVLVXQDEOHRU
RZLQJWRVXFKIHDULVXQZLOOLQJWRUHWXUQWRLW
,Q WKH FDVH RI D SHUVRQ ZKR KDV PRUH WKDQ RQH QDWLRQDOLW\ WKH WHUP ³WKH FRXQWU\ RI KLV
QDWLRQDOLW\´VKDOOPHDQHDFKRIWKHFRXQWULHVRIZKLFKKHLVDQDWLRQDODQGDSHUVRQVKDOOQRWEH
GHHPHGWREHODFNLQJWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\LIZLWKRXWDQ\YDOLGUHDVRQ
EDVHGRQZHOOIRXQGHGIHDUKHKDVQRWDYDLOHGKLPVHOIRIWKHSURWHFWLRQRIRQHRIWKHFRXQWULHVRI
ZKLFKKHLVDQDWLRQDO
B.   )RUWKHSXUSRVHVRIWKLV&RQYHQWLRQWKHZRUGV³HYHQWVRFFXUULQJEHIRUH-DQXDU\´
LQ$UWLFOH6HFWLRQ$VKDOOEHXQGHUVWRRGWRPHDQHLWKHU
D       ³HYHQWVRFFXUULQJLQ(XURSHEHIRUH-DQXDU\´RU
E       ³HYHQWVRFFXUULQJLQ(XURSHRUHOVHZKHUHEHIRUH-DQXDU\´
DQG HDFK &RQWUDFWLQJ 6WDWH VKDOO PDNH D GHFODUDWLRQ DW WKH WLPH RI VLJQDWXUH UDWLILFDWLRQ RU
DFFHVVLRQVSHFLI\LQJZKLFKRIWKHVHPHDQLQJVLWDSSOLHVIRUWKHSXUSRVHRILWVREOLJDWLRQVXQGHU
WKLV&RQYHQWLRQ
       $Q\ &RQWUDFWLQJ 6WDWH ZKLFK KDV DGRSWHG DOWHUQDWLYH D  PD\ DW DQ\ WLPH H[WHQG LWV
REOLJDWLRQV E\ DGRSWLQJ DOWHUQDWLYH E  E\ PHDQV RI D QRWLILFDWLRQ DGGUHVVHG WR WKH 6HFUHWDU\
*HQHUDORIWKH8QLWHG1DWLRQV
C. 7KLV&RQYHQWLRQVKDOOFHDVHWRDSSO\WRDQ\SHUVRQIDOOLQJXQGHUWKHWHUPVRI6HFWLRQ$LI
       +HKDVYROXQWDULO\UHDYDLOHGKLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIKLVQDWLRQDOLW\RU
       +DYLQJORVWKLVQDWLRQDOLW\KHKDVYROXQWDULO\UHDFTXLUHGLWRU
      +H KDV DFTXLUHG D QHZ QDWLRQDOLW\ DQG HQMR\V WKH SURWHFWLRQ RI WKH FRXQWU\ RI KLV QHZ
QDWLRQDOLW\RU
     +HKDVYROXQWDULO\UHHVWDEOLVKHGKLPVHOILQWKHFRXQWU\ZKLFKKHOHIWRURXWVLGHZKLFKKH
UHPDLQHGRZLQJWRIHDURISHUVHFXWLRQRU
       +H FDQ QR ORQJHU EHFDXVH WKH FLUFXPVWDQFHV LQ FRQQH[LRQ ZLWK ZKLFK KH KDV EHHQ
UHFRJQL]HGDVDUHIXJHHKDYHFHDVHGWRH[LVWFRQWLQXHWRUHIXVHWRDYDLOKLPVHOIRIWKHSURWHFWLRQ
RIWKHFRXQWU\RIKLVQDWLRQDOLW\
3URYLGHGWKDWWKLVSDUDJUDSKVKDOOQRWDSSO\WRDUHIXJHHIDOOLQJXQGHUVHFWLRQ$  RIWKLV$UWLFOH
ZKRLVDEOHWRLQYRNHFRPSHOOLQJUHDVRQVDULVLQJRXWRISUHYLRXVSHUVHFXWLRQIRUUHIXVLQJWRDYDLO
KLPVHOIRIWKHSURWHFWLRQRIWKHFRXQWU\RIQDWLRQDOLW\
      %HLQJ D SHUVRQ ZKR KDV QR QDWLRQDOLW\ KH LV EHFDXVH WKH FLUFXPVWDQFHV LQ FRQQH[LRQ
ZLWK ZKLFK KH KDV EHHQ UHFRJQL]HG DV D UHIXJHH KDYH FHDVHG WR H[LVW DEOH WR UHWXUQ WR WKH
FRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFH
3URYLGHGWKDWWKLVSDUDJUDSKVKDOOQRWDSSO\WRDUHIXJHHIDOOLQJXQGHUVHFWLRQ$  RIWKLV$UWLFOH
ZKRLVDEOHWRLQYRNHFRPSHOOLQJUHDVRQVDULVLQJRXWRISUHYLRXVSHUVHFXWLRQIRUUHIXVLQJWRUHWXUQ
WRWKHFRXQWU\RIKLVIRUPHUKDELWXDOUHVLGHQFH
D. 7KLV &RQYHQWLRQ VKDOO QRW DSSO\ WR SHUVRQV ZKR DUH DW SUHVHQW UHFHLYLQJ IURP RUJDQV RU
DJHQFLHVRIWKH8QLWHG1DWLRQVRWKHUWKDQWKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV
SURWHFWLRQRUDVVLVWDQFH
:KHQ VXFK SURWHFWLRQ RU DVVLVWDQFH KDV FHDVHG IRU DQ\ UHDVRQ ZLWKRXW WKH SRVLWLRQ RI VXFK
SHUVRQV EHLQJ GHILQLWLYHO\ VHWWOHG LQ DFFRUGDQFH ZLWK WKH UHOHYDQW UHVROXWLRQV DGRSWHG E\ WKH
*HQHUDO$VVHPEO\RIWKH8QLWHG1DWLRQVWKHVHSHUVRQVVKDOOLSVRIDFWREHHQWLWOHGWRWKHEHQHILWV
RIWKLV&RQYHQWLRQ




                                                                                                  '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 931 of 1770



E.7KLV&RQYHQWLRQVKDOOQRWDSSO\WRDSHUVRQZKRLVUHFRJQL]HGE\WKHFRPSHWHQWDXWKRULWLHVRI
WKH FRXQWU\ LQ ZKLFK KH KDV WDNHQ UHVLGHQFH DV KDYLQJ WKH ULJKWV DQG REOLJDWLRQV ZKLFK DUH
DWWDFKHGWRWKHSRVVHVVLRQRIWKHQDWLRQDOLW\RIWKDWFRXQWU\
F.7KHSURYLVLRQVRIWKLV&RQYHQWLRQVKDOOQRWDSSO\WRDQ\SHUVRQZLWKUHVSHFWWRZKRPWKHUHDUH
VHULRXVUHDVRQVIRUFRQVLGHULQJWKDW
 D     KHKDVFRPPLWWHGDFULPHDJDLQVWSHDFHDZDUFULPHRUDFULPHDJDLQVWKXPDQLW\DV
GHILQHGLQWKHLQWHUQDWLRQDOLQVWUXPHQWVGUDZQXSWRPDNHSURYLVLRQLQUHVSHFWRIVXFKFULPHV
 E    KHKDVFRPPLWWHGDVHULRXVQRQSROLWLFDOFULPHRXWVLGHWKHFRXQWU\RIUHIXJHSULRUWRKLV
DGPLVVLRQWRWKDWFRXQWU\DVDUHIXJHH
F      KHKDVEHHQJXLOW\RIDFWVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQV

Article 2
General obligations
(YHU\UHIXJHHKDVGXWLHVWRWKHFRXQWU\LQZKLFKKHILQGVKLPVHOIZKLFKUHTXLUHLQSDUWLFXODUWKDW
KHFRQIRUPWRLWVODZVDQGUHJXODWLRQVDVZHOODVWRPHDVXUHVWDNHQIRUWKHPDLQWHQDQFHRISXEOLF
RUGHU

Article 3
Non-Discrimination
7KH &RQWUDFWLQJ 6WDWHV VKDOO DSSO\ WKH SURYLVLRQV RI WKLV &RQYHQWLRQ WR UHIXJHHV ZLWKRXW
GLVFULPLQDWLRQDVWRUDFHUHOLJLRQRUFRXQWU\RIRULJLQ

Article 4
Religion
7KH &RQWUDFWLQJ 6WDWHV VKDOO DFFRUG WR UHIXJHHV ZLWKLQ WKHLU WHUULWRULHV WUHDWPHQW DW OHDVW DV
IDYRUDEOHDVWKDWDFFRUGHGWRWKHLUQDWLRQDOVZLWKUHVSHFWWRIUHHGRPWRSUDFWLFHWKHLUUHOLJLRQDQG
IUHHGRPDVUHJDUGVWKHUHOLJLRXVHGXFDWLRQRIWKHLUFKLOGUHQ

Article 5
Rights granted apart from this Convention
1RWKLQJ LQ WKLV &RQYHQWLRQ VKDOO EH GHHPHG WR LPSDLU DQ\ ULJKWV DQG EHQHILWV JUDQWHG E\ D
&RQWUDFWLQJ6WDWHWRUHIXJHHVDSDUWIURPWKLV&RQYHQWLRQ

Article 6
The term “in the same circumstances”
)RU WKH SXUSRVH RI WKLV &RQYHQWLRQ WKH WHUP ³LQ WKH VDPH FLUFXPVWDQFHV´ LPSOLHV WKDW DQ\
UHTXLUHPHQWV LQFOXGLQJUHTXLUHPHQWVDVWROHQJWKDQGFRQGLWLRQVRIVRMRXUQRUUHVLGHQFH ZKLFK
WKHSDUWLFXODULQGLYLGXDOZRXOGKDYHWRIXOILOIRUWKHHQMR\PHQWRIWKHULJKWLQTXHVWLRQLIKHZHUH
QRWDUHIXJHHPXVWEHIXOILOOHGE\KLPZLWKWKHH[FHSWLRQRIUHTXLUHPHQWVZKLFKE\WKHLUQDWXUHD
UHIXJHHLVLQFDSDEOHRIIXOILOOLQJ




                                                                                                '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 932 of 1770





Article 7
Exemption from reciprocity
     ([FHSW ZKHUH WKLV &RQYHQWLRQ FRQWDLQV PRUH IDYRUDEOH SURYLVLRQV D &RQWUDFWLQJ 6WDWH
VKDOODFFRUGWRUHIXJHHVWKHVDPHWUHDWPHQWDVLVDFFRUGHGWRDOLHQVJHQHUDOO\
       $IWHU D SHULRG RI WKUHH \HDUV  UHVLGHQFH DOO UHIXJHHV VKDOO HQMR\ H[HPSWLRQ IURP
OHJLVODWLYHUHFLSURFLW\LQWKHWHUULWRU\RIWKH&RQWUDFWLQJ6WDWHV
     (DFK &RQWUDFWLQJ 6WDWH VKDOO FRQWLQXH WR DFFRUG WR UHIXJHHV WKH ULJKWV DQG EHQHILWV WR
ZKLFKWKH\ZHUHDOUHDG\HQWLWOHGLQWKHDEVHQFHRIUHFLSURFLW\DWWKHGDWHRIHQWU\LQWRIRUFHRI
WKLV&RQYHQWLRQIRUWKDW6WDWH
     7KH&RQWUDFWLQJ6WDWHVVKDOOFRQVLGHUIDYRUDEO\WKHSRVVLELOLW\RIDFFRUGLQJWRUHIXJHHVLQ
WKHDEVHQFHRIUHFLSURFLW\ULJKWVDQGEHQHILWVEH\RQGWKRVHWRZKLFKWKH\DUHHQWLWOHGDFFRUGLQJ
WRSDUDJUDSKVDQGDQGWRH[WHQGLQJH[HPSWLRQIURPUHFLSURFLW\WRUHIXJHHVZKRGRQRWIXOILO
WKHFRQGLWLRQVSURYLGHGIRULQSDUDJUDSKVDQG
       7KHSURYLVLRQVRISDUDJUDSKVDQGDSSO\ERWKWRWKHULJKWVDQGEHQHILWVUHIHUUHGWRLQ
DUWLFOHV     DQG  RI WKLV &RQYHQWLRQ DQG WR ULJKWV DQG EHQHILWV IRU ZKLFK WKLV
&RQYHQWLRQGRHVQRWSURYLGH

Article 8
Exemption from exceptional measures
:LWK UHJDUG WR H[FHSWLRQDO PHDVXUHV ZKLFK PD\ EH WDNHQ DJDLQVW WKH SHUVRQ SURSHUW\ RU
LQWHUHVWVRIQDWLRQDOVRIDIRUHLJQ6WDWHWKH&RQWUDFWLQJ6WDWHVVKDOOQRWDSSO\VXFKPHDVXUHVWRD
UHIXJHH ZKR LV IRUPDOO\ D QDWLRQDO RI WKH VDLG 6WDWH VROHO\ RQ DFFRXQW RI VXFK QDWLRQDOLW\
&RQWUDFWLQJ 6WDWHV ZKLFK XQGHU WKHLU OHJLVODWLRQ DUH SUHYHQWHG IURP DSSO\LQJ WKH JHQHUDO
SULQFLSOHH[SUHVVHGLQWKLVDUWLFOHVKDOOLQDSSURSULDWHFDVHVJUDQWH[HPSWLRQVLQIDYRURIVXFK
UHIXJHHV

Article 9
Provisional measures
1RWKLQJ LQ WKLV &RQYHQWLRQ VKDOO SUHYHQW D &RQWUDFWLQJ 6WDWH LQ WLPH RI ZDU RU RWKHU JUDYH DQG
H[FHSWLRQDOFLUFXPVWDQFHVIURPWDNLQJSURYLVLRQDOO\PHDVXUHVZKLFKLWFRQVLGHUVWREHHVVHQWLDO
WR WKH QDWLRQDO VHFXULW\ LQ WKH FDVH RI D SDUWLFXODU SHUVRQ SHQGLQJ D GHWHUPLQDWLRQ E\ WKH
&RQWUDFWLQJ6WDWHWKDWSHUVRQLVLQIDFWDUHIXJHHDQGWKDWWKHFRQWLQXDQFHRIVXFKPHDVXUHVLV
QHFHVVDU\LQKLVFDVHLQWKHLQWHUHVWVRIQDWLRQDOVHFXULW\

Article 10
Continuity of residence
      :KHUHDUHIXJHHKDVEHHQIRUFLEO\GLVSODFHGGXULQJWKH6HFRQG:RUOG:DUDQGUHPRYHG
WRWKHWHUULWRU\RID&RQWUDFWLQJ6WDWHDQGLVUHVLGHQWWKHUHWKHSHULRGRIVXFKHQIRUFHGVRMRXUQ
VKDOOEHFRQVLGHUHGWRKDYHEHHQODZIXOUHVLGHQFHZLWKLQWKDWWHUULWRU\
       :KHUH D UHIXJHH KDV EHHQ IRUFLEO\ GLVSODFHG GXULQJ WKH 6HFRQG :RUOG :DU IURP WKH
WHUULWRU\ RI D &RQWUDFWLQJ 6WDWH DQG KDV SULRU WR WKH GDWH RI HQWU\ LQWR IRUFH RI WKLV &RQYHQWLRQ
UHWXUQHGWKHUHIRUWKHSXUSRVHWDNLQJXSUHVLGHQFHWKHSHULRGRIUHVLGHQFHEHIRUHDQGDIWHUVXFK
HQIRUFHGGLVSODFHPHQWVKDOOEHUHJDUGHGDVRQHXQLQWHUUXSWHGSHULRGIRUDQ\SXUSRVHVIRUZKLFK
XQLQWHUUXSWHGUHVLGHQFHLVUHTXLUHG




                                                                                                        '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 933 of 1770




Article 11
Refugee seamen
,Q WKH FDVH RI UHIXJHHV UHJXODUO\ VHUYLQJ DV FUHZ PHPEHUV RQ ERDUG D VKLS IO\LQJ WKH IODJ RID
&RQWUDFWLQJ 6WDWH WKDW VWDWH VKDOO JLYH V\PSDWKHWLF FRQVLGHUDWLRQ WR WKHLU HVWDEOLVKPHQW RQ LWV
WHUULWRU\DQGWKHLVVXHRIWUDYHOGRFXPHQWVWRWKHPRQWKHLUWHPSRUDU\DGPLVVLRQVWRLWVWHUULWRU\
SDUWLFXODUO\ZLWKDYLHZWRIDFLOLWDWLQJWKHLUHVWDEOLVKPHQWLQDQRWKHUFRXQWU\
CHAPTER II – JURIDICAL STATUS

Article 12
Personal status
     7KH SHUVRQDO VWDWXV RI D UHIXJHH VKDOO EH JRYHUQHG E\ WKH ODZ RI WKH FRXQWU\ RI KLV
GRPLFLOHRULIKHKDVQRGRPLFLOHE\WKHODZRIWKHFRXQWU\RIKLVUHVLGHQFH
      5LJKWV SUHYLRXVO\ DFTXLUHG E\ D UHIXJHH DQG GHSHQGHQW RQ SHUVRQDO VWDWXV PRUH
SDUWLFXODUO\ ULJKWV DWWDFKLQJ WR PDUULDJH VKDOO EH UHVSHFWHG E\ D &RQWUDFWLQJ 6WDWH VXEMHFW WR
FRPSOLDQFHLIWKLVEHQHFHVVDU\ZLWKWKHIRUPDOLWLHVUHTXLUHGE\WKHODZRIWKDW6WDWHSURYLGHG
WKDWWKHULJKWLQTXHVWLRQLVRQHZKLFKZRXOGKDYHEHHQUHFRJQL]HGE\WKHODZRIWKDW6WDWHKDG
KHQRWEHFRPHDUHIXJHH

Article 13
Movable and immovable property
7KH&RQWUDFWLQJ6WDWHVVKDOODFFRUGWRDUHIXJHHWUHDWPHQWDVIDYRUDEOHDVSRVVLEOHDQGLQDQ\
HYHQW QRW OHVV IDYRUDEOH WKDQ WKDW DFFRUGHG WR DOLHQV JHQHUDOO\ LQ WKH VDPH FLUFXPVWDQFHV DV
UHJDUGV WKH DFTXLVLWLRQ RI PRYDEOH DQG LPPRYDEOH SURSHUW\ DQG RWKHU ULJKWV SHUWDLQLQJ WKHUHWR
DQGWROHDVHVDQGRWKHUFRQWUDFWVUHODWLQJWRPRYDEOHDQGLPPRYDEOHSURSHUW\

Article 14
Artistic rights and industrial property
,Q UHVSHFW RI WKH SURWHFWLRQ RI LQGXVWULDO SURSHUW\ VXFK DV LQYHQWLRQV GHVLJQV RU PRGHOV WUDGH
PDUNV WUDGH QDPHV DQG RI ULJKWV LQ OLWHUDU\ DUWLVWLF DQG VFLHQWLILF ZRUNV D UHIXJHH VKDOO EH
DFFRUGHG LQ WKH FRXQWU\ LQ ZKLFK KH KDV KLV KDELWXDO UHVLGHQFH WKH VDPH SURWHFWLRQ DV LV
DFFRUGHGWRQDWLRQDOVRIWKDWFRXQWU\,QWKHWHUULWRU\RIDQ\RWKHU&RQWUDFWLQJ6WDWHKHVKDOOEH
DFFRUGHGWKHVDPHSURWHFWLRQDVLVDFFRUGHGLQWKDWWHUULWRU\WRQDWLRQDOVRIWKHFRXQWU\LQZKLFK
KHKDVKDELWXDOUHVLGHQFH

Article 15
Right of association
$V UHJDUGV QRQSROLWLFDO DQG QRQSURILWPDNLQJ DVVRFLDWLRQV DQG WUDGH XQLRQV WKH &RQWUDFWLQJ
6WDWHV VKDOO DFFRUG WR UHIXJHHV ODZIXOO\ VWD\LQJ LQ WKHLU WHUULWRU\ WKH PRVW IDYRUDEOH WUHDWPHQW
DFFRUGHGWRQDWLRQDOVRIDIRUHLJQFRXQWU\LQWKHVDPHFLUFXPVWDQFHV

Article 16
Access to courts
      $ UHIXJHH VKDOO KDYH IUHH DFFHVV WR WKH FRXUWV RI ODZ RQ WKH WHUULWRU\ RI DOO &RQWUDFWLQJ
6WDWHV




                                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 934 of 1770



     $UHIXJHHVKDOOHQMR\LQWKH&RQWUDFWLQJ6WDWHLQZKLFKKHKDVKLVKDELWXDOUHVLGHQFHWKH
VDPH WUHDWPHQW DV D QDWLRQDO LQ PDWWHUV SHUWDLQLQJ WR DFFHVV WR WKH &RXUWV LQFOXGLQJ OHJDO
DVVLVWDQFHDQGH[HPSWLRQIURPFDXWLRMXGLFDWXPVROYL
      $UHIXJHHVKDOOEHDFFRUGHGLQWKHPDWWHUVUHIHUUHGWRLQSDUDJUDSKLQFRXQWULHVRWKHU
WKDQWKDWLQZKLFKKHKDVKLVKDELWXDOUHVLGHQFHWKHWUHDWPHQWJUDQWHGWRDQDWLRQDORIWKHFRXQWU\
RIKLVKDELWXDOUHVLGHQFH
CHAPTER III – GAINFUL EMPLOYMENT

Article 17
Wage-earning employment
     7KH&RQWUDFWLQJ6WDWHVKDOODFFRUGWRUHIXJHHVODZIXOO\VWD\LQJLQWKHLUWHUULWRU\WKHPRVW
IDYRUDEOH WUHDWPHQW DFFRUGHG WR QDWLRQDOV RI D IRUHLJQ FRXQWU\ LQ WKH VDPH FLUFXPVWDQFHV DV
UHJDUGVWKHULJKWWRHQJDJHLQZDJHHDUQLQJHPSOR\PHQW
      ,QDQ\FDVHUHVWULFWLYHPHDVXUHVLPSRVHGRQDOLHQVRUWKHHPSOR\PHQWRIDOLHQVIRUWKH
SURWHFWLRQRIWKHQDWLRQDOODERXUPDUNHWVKDOOQRWEHDSSOLHGWRDUHIXJHHZKRZDVDOUHDG\H[HPSW
IURPWKHPDWWKHGDWHRIHQWU\LQWRIRUFHRIWKLV&RQYHQWLRQIRUWKH&RQWUDFWLQJ6WDWHVFRQFHUQHG
RUZKRIXOILOOVRQHRIWKHIROORZLQJFRQGLWLRQV
D       +HKDVFRPSOHWHGWKUHH\HDUVUHVLGHQFHLQWKHFRXQWU\
 E     +HKDVDVSRXVHSRVVHVVLQJWKHQDWLRQDOLW\RIWKHFRXQWU\RIUHVLGHQFH$UHIXJHHPD\
QRWLQYRNHWKHEHQHILWVRIWKLVSURYLVLRQLIKHKDVDEDQGRQHGKLVVSRXVH
F       +HKDVRQHRUPRUHFKLOGUHQSRVVHVVLQJWKHQDWLRQDOLW\RIWKHFRXQWU\RIUHVLGHQFH
       7KH&RQWUDFWLQJ6WDWHVVKDOOJLYHV\PSDWKHWLFFRQVLGHUDWLRQWRDVVLPLODWLQJWKHULJKWVRI
DOO UHIXJHHV ZLWK UHJDUG WR ZDJHHDUQLQJ HPSOR\PHQW WR WKRVH RI QDWLRQDOV DQG LQ SDUWLFXODU RI
WKRVHUHIXJHHVZKRKDYHHQWHUHGWKHLUWHUULWRU\SXUVXDQWWRSURJUDPPHVRIODERXUUHFUXLWPHQWRU
XQGHULPPLJUDWLRQVFKHPHV

Article 18
Self-employment
7KH&RQWUDFWLQJ6WDWHVVKDOODFFRUGWRDUHIXJHHODZIXOO\LQWKHLUWHUULWRU\WUHDWPHQWDVIDYRUDEOH
DV SRVVLEOH DQG LQ DQ\ HYHQW QRW OHVV IDYRUDEOH WKDQ WKDW DFFRUGHG WR DOLHQV JHQHUDOO\ LQ WKH
VDPHFLUFXPVWDQFHVDVUHJDUGVWKHULJKWWRHQJDJHRQKLVRZQDFFRXQWLQDJULFXOWXUHLQGXVWU\
KDQGLFUDIWVDQGFRPPHUFHDQGWRHVWDEOLVKFRPPHUFLDODQGLQGXVWULDOFRPSDQLHV

Article 19
Liberal professions
      (DFK&RQWUDFWLQJ6WDWHVKDOODFFRUGWRUHIXJHHVODZIXOO\VWD\LQJLQWKHLUWHUULWRU\ZKRKROG
GLSORPDV UHFRJQL]HG E\ WKH FRPSHWHQW DXWKRULWLHV RI WKDW 6WDWH DQG ZKR DUH GHVLURXV RI
SUDFWLVLQJ D OLEHUDO SURIHVVLRQ WUHDWPHQW DV IDYRUDEOH DV SRVVLEOH DQG LQ DQ\ HYHQW QRW OHVV
IDYRUDEOHWKDQWKDWDFFRUGHGWRDOLHQVJHQHUDOO\LQWKHVDPHFLUFXPVWDQFHV
      7KH &RQWUDFWLQJ 6WDWHVVKDOOXVHWKHLUEHVWHQGHDYRXUVFRQVLVWHQWO\ZLWKWKHLUODZVDQG
FRQVWLWXWLRQV WR VHFXUH WKH VHWWOHPHQW RI VXFK UHIXJHHV LQ WKH WHUULWRULHV RWKHU WKDQ WKH
PHWURSROLWDQWHUULWRU\IRUZKRVHLQWHUQDWLRQDOUHODWLRQVWKH\DUHUHVSRQVLEOH




                                                                                                    '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 935 of 1770




CHAPTER IV – WELFARE

Article 20
Rationing
:KHUH D UDWLRQLQJ V\VWHP H[LVWV ZKLFK DSSOLHV WR WKH SRSXODWLRQ DW ODUJH DQG UHJXODWHV WKH
JHQHUDOGLVWULEXWLRQRISURGXFWVLQVKRUWVXSSO\UHIXJHHVVKDOOEHDFFRUGHGWKHVDPHWUHDWPHQWDV
QDWLRQDOV

Article 21
Housing
$V UHJDUGV KRXVLQJ WKH &RQWUDFWLQJ 6WDWHV LQ VR IDU DV WKH PDWWHU LV UHJXODWHG E\ ODZV RU
UHJXODWLRQV RU LV VXEMHFW WR WKH FRQWURO RI SXEOLF DXWKRULWLHV VKDOO DFFRUG WR UHIXJHHV ODZIXOO\
VWD\LQJLQWKHLUWHUULWRU\WUHDWPHQWDVIDYRUDEOHDVSRVVLEOHDQGLQDQ\HYHQWQRWOHVVIDYRUDEOH
WKDQWKDWDFFRUGHGWRDOLHQVJHQHUDOO\LQWKHVDPHFLUFXPVWDQFHV

Article 22
Public education
     7KH &RQWUDFWLQJ 6WDWHV VKDOO DFFRUG WR UHIXJHHV WKH VDPH WUHDWPHQW DV LV DFFRUGHG WR
QDWLRQDOVZLWKUHVSHFWWRHOHPHQWDU\HGXFDWLRQ
      7KH&RQWUDFWLQJ6WDWHVVKDOODFFRUGWRUHIXJHHVWUHDWPHQWDVIDYRUDEOHDVSRVVLEOHDQG
LQDQ\HYHQWQRWOHVVIDYRUDEOHWKDQWKDWDFFRUGHGWRDOLHQVJHQHUDOO\LQWKHVDPHFLUFXPVWDQFHV
ZLWKUHVSHFWWRHGXFDWLRQRWKHUWKDQHOHPHQWDU\HGXFDWLRQDQGLQSDUWLFXODUDVUHJDUGVDFFHVVWR
VWXGLHVWKHUHFRJQLWLRQRIIRUHLJQVFKRROFHUWLILFDWHVGLSORPDVDQGGHJUHHVWKHUHPLVVLRQRIIHHV
DQGFKDUJHVDQGWKHDZDUGRIVFKRODUVKLSV

Article 23
Public relief
7KH &RQWUDFWLQJ 6WDWHV VKDOO DFFRUG WR UHIXJHHV ODZIXOO\ VWD\LQJ LQ WKHLU WHUULWRU\ WKH VDPH
WUHDWPHQWZLWKUHVSHFWWRSXEOLFUHOLHIDQGDVVLVWDQFHDVLVDFFRUGHGWRWKHLUQDWLRQDOV

Article 24
Labour legislation and social security
    7KH&RQWUDFWLQJ6WDWHVVKDOODFFRUGWRUHIXJHHVODZIXOO\VWD\LQJLQWKHLUWHUULWRU\WKHVDPH
WUHDWPHQWDVLVDFFRUGHGWRQDWLRQDOVLQUHVSHFWRIWKHIROORZLQJPDWWHUV
 D    ,QVRIDUDVVXFKPDWWHUVDUHJRYHUQHGE\ODZVRUUHJXODWLRQVRUDUHVXEMHFWWRWKHFRQWURO
RIDGPLQLVWUDWLYHDXWKRULWLHVUHPXQHUDWLRQLQFOXGLQJIDPLO\DOORZDQFHVZKHUHWKHVHIRUPSDUWRI
UHPXQHUDWLRQ KRXUV RI ZRUN RYHUWLPH DUUDQJHPHQWV KROLGD\V ZLWK SD\ UHVWULFWLRQV RQ KRPH
ZRUNPLQLPXPDJHRIHPSOR\PHQWDSSUHQWLFHVKLSDQGWUDLQLQJZRPHQ VZRUNDQGWKHZRUNRI
\RXQJSHUVRQVDQGWKHHQMR\PHQWRIWKHEHQHILWVRIFROOHFWLYHEDUJDLQLQJ
 E     6RFLDOVHFXULW\ OHJDOSURYLVLRQVLQUHVSHFWRIHPSOR\PHQWLQMXU\RFFXSDWLRQDOGLVHDVHV
PDWHUQLW\ VLFNQHVV GLVDELOLW\ ROG DJH GHDWK XQHPSOR\PHQW IDPLO\ UHVSRQVLELOLWLHV DQG DQ\
RWKHUFRQWLQJHQF\ZKLFKDFFRUGLQJWRQDWLRQDOODZVRUUHJXODWLRQVLVFRYHUHGE\DVRFLDOVHFXULW\
VFKHPH VXEMHFWWRWKHIROORZLQJOLPLWDWLRQV




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 936 of 1770



 L     7KHUH PD\ EH DSSURSULDWH DUUDQJHPHQWV IRU WKH PDLQWHQDQFH RI DFTXLUHG ULJKWV DQG
ULJKWVLQFRXUVHRIDFTXLVLWLRQ
 LL    1DWLRQDO ODZV RU UHJXODWLRQV RI WKH FRXQWU\ RI UHVLGHQFH PD\ SUHVFULEH VSHFLDO
DUUDQJHPHQWVFRQFHUQLQJEHQHILWVRUSRUWLRQVRIEHQHILWVZKLFKDUHSD\DEOHZKROO\RXWRISXEOLF
IXQGV DQG FRQFHUQLQJ DOORZDQFHV SDLG WR SHUVRQV ZKR GR QRW IXOILO WKH FRQWULEXWLRQ FRQGLWLRQV
SUHVFULEHGIRUWKHDZDUGRIDQRUPDOSHQVLRQ
     7KHULJKWWRFRPSHQVDWLRQIRUWKHGHDWKRIDUHIXJHHUHVXOWLQJIURPHPSOR\PHQWLQMXU\RU
IURPRFFXSDWLRQDOGLVHDVHVKDOOQRWEHDIIHFWHGE\WKHIDFWWKDWWKHUHVLGHQFHRIWKHEHQHILFLDU\LV
RXWVLGHWKHWHUULWRU\RIWKH&RQWUDFWLQJ6WDWH
     7KH &RQWUDFWLQJ 6WDWHV VKDOO H[WHQG WR UHIXJHHV WKH EHQHILWV RI DJUHHPHQWV FRQFOXGHG
EHWZHHQ WKHP RU ZKLFK PD\ EH FRQFOXGHG EHWZHHQ WKHP LQ WKH IXWXUH FRQFHUQLQJ WKH
PDLQWHQDQFHRIDFTXLUHGULJKWVDQGULJKWVLQWKHSURFHVVRIDFTXLVLWLRQLQUHJDUGWRVRFLDOVHFXULW\
VXEMHFWRQO\WRWKHFRQGLWLRQVZKLFKDSSO\WRQDWLRQDOVRIWKH6WDWHVVLJQDWRU\WRWKHDJUHHPHQWV
LQTXHVWLRQ
       7KH &RQWUDFWLQJ 6WDWHV ZLOO JLYH V\PSDWKHWLF FRQVLGHUDWLRQ WR H[WHQGLQJ WR UHIXJHHV VR
IDU DV SRVVLEOH WKH EHQHILWV RI VLPLODU DJUHHPHQWV ZKLFK PD\ DW DQ\ WLPH EH LQ IRUFH EHWZHHQ
VXFK&RQWUDFWLQJ6WDWHVDQGQRQFRQWUDFWLQJ6WDWHV
CHAPTER V – ADMINISTRATIVE MEASURES

Article 25
Administrative assistance
      :KHQ WKH H[HUFLVH RI D ULJKW E\ D UHIXJHH ZRXOG QRUPDOO\ UHTXLUH WKH DVVLVWDQFH RI
DXWKRULWLHV RI D IRUHLJQ FRXQWU\ WR ZKRP KH FDQQRW KDYH UHFRXUVH WKH &RQWUDFWLQJ 6WDWHV LQ
ZKRVHWHUULWRU\KHLVUHVLGLQJVKDOODUUDQJHWKDWVXFKDVVLVWDQFHEHDIIRUGHGWRKLPE\WKHLURZQ
DXWKRULWLHVRUE\DQLQWHUQDWLRQDODXWKRULW\
     7KH DXWKRULW\ RU DXWKRULWLHV PHQWLRQHG LQ SDUDJUDSK  VKDOO GHOLYHU RU FDXVH WR EH
GHOLYHUHGXQGHUWKHLUVXSHUYLVLRQWRUHIXJHHVVXFKGRFXPHQWVRUFHUWLILFDWLRQVDVZRXOGQRUPDOO\
EHGHOLYHUHGWRDOLHQVE\RUWKURXJKWKHLUQDWLRQDODXWKRULWLHV
     'RFXPHQWVRUFHUWLILFDWLRQVVRGHOLYHUHGVKDOOVWDQGLQWKHVWHDGRIWKHRIILFLDOLQVWUXPHQWV
GHOLYHUHG WR DOLHQV E\ RU WKURXJK WKHLU QDWLRQDO DXWKRULWLHV DQG VKDOO EH JLYHQ FUHGHQFH LQ WKH
DEVHQFHRISURRIWRWKHFRQWUDU\
    6XEMHFWWRVXFKH[FHSWLRQDOWUHDWPHQWDVPD\EHJUDQWHGWRLQGLJHQWSHUVRQVIHHVPD\
EH FKDUJHG IRU WKH VHUYLFHV PHQWLRQHG KHUHLQ EXW VXFK IHHV VKDOO EH PRGHUDWH DQG
FRPPHQVXUDWHZLWKWKRVHFKDUJHGWRQDWLRQDOVIRUVLPLODUVHUYLFHV
      7KHSURYLVLRQVRIWKLVDUWLFOHVKDOOEHZLWKRXWSUHMXGLFHWRDUWLFOHVDQG

Article 26
Freedom of movement
(DFK &RQWUDFWLQJ 6WDWH VKDOO DFFRUG WR UHIXJHHV ODZIXOO\ LQ LWV WHUULWRU\ WKH ULJKW WR FKRRVH WKHLU
SODFHRIUHVLGHQFHDQGWRPRYHIUHHO\ZLWKLQLWVWHUULWRU\VXEMHFWWRDQ\UHJXODWLRQVDSSOLFDEOHWR
DOLHQVJHQHUDOO\LQWKHVDPHFLUFXPVWDQFHV

Article 27
Identity papers
7KH&RQWUDFWLQJ6WDWHVVKDOOLVVXHLGHQWLW\SDSHUVWRDQ\UHIXJHHLQWKHLUWHUULWRU\ZKRGRHVQRW
SRVVHVVDYDOLGWUDYHOGRFXPHQW




                                                                                                      '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 937 of 1770




Article 28
Travel documents
      7KH &RQWUDFWLQJ 6WDWHV VKDOO LVVXH WR UHIXJHHV ODZIXOO\ VWD\LQJ LQ WKHLU WHUULWRU\ WUDYHO
GRFXPHQWVIRUWKHSXUSRVHRIWUDYHORXWVLGHWKHLUWHUULWRU\XQOHVVFRPSHOOLQJUHDVRQVRIQDWLRQDO
VHFXULW\RUSXEOLFRUGHURWKHUZLVHUHTXLUHDQGWKHSURYLVLRQVRIWKH6FKHGXOHWRWKLV&RQYHQWLRQ
VKDOO DSSO\ ZLWK UHVSHFW WR VXFK GRFXPHQW 7KH &RQWUDFWLQJ 6WDWHV PD\ LVVXH VXFK D WUDYHO
GRFXPHQW WR DQ\ RWKHU UHIXJHH LQ WKHLU WHUULWRU\ WKH\ VKDOO LQ SDUWLFXODU JLYH V\PSDWKHWLF
FRQVLGHUDWLRQWRWKHLVVXHRIVXFKDWUDYHOGRFXPHQWWRUHIXJHHVLQWKHLUWHUULWRU\ZKRDUHXQDEOH
WRREWDLQDWUDYHOGRFXPHQWIURPWKHFRXQWU\RIWKHLUODZIXOUHVLGHQFH
     7UDYHOGRFXPHQWVLVVXHGWRUHIXJHHVXQGHUSUHYLRXVLQWHUQDWLRQDODJUHHPHQWVE\SDUWLHV
WKHUHWRVKDOOEHUHFRJQL]HGDQGWUHDWHGE\WKH&RQWUDFWLQJ6WDWHVLQWKHVDPHZD\DVLIWKH\KDG
EHHQLVVXHGSXUVXDQWWRWKLVDUWLFOH

Article 29
Fiscal charges
      7KH&RQWUDFWLQJ6WDWHVVKDOOQRWLPSRVHXSRQUHIXJHHVGXWLHVFKDUJHVRUWD[HVRIDQ\
GHVFULSWLRQZKDWVRHYHURWKHURUKLJKHUWKDQWKRVHZKLFKDUHRUPD\EHOHYLHGRQWKHLUQDWLRQDOV
LQVLPLODUVLWXDWLRQV
      1RWKLQJLQWKHDERYHSDUDJUDSKVKDOOSUHYHQWWKHDSSOLFDWLRQWRUHIXJHHVRIWKHODZVDQG
UHJXODWLRQV FRQFHUQLQJ FKDUJHV LQ UHVSHFW RI WKH LVVXH WR DOLHQV RI DGPLQLVWUDWLYH GRFXPHQWV
LQFOXGLQJLGHQWLW\SDSHUV

Article 30
Transfer of assets
      $&RQWUDFWLQJ6WDWHVKDOOLQFRQIRUPLW\ZLWKLWVODZVDQGUHJXODWLRQVSHUPLWUHIXJHHVWR
WUDQVIHU DVVHWV ZKLFK WKH\ KDYH EURXJKW LQWR LWV WHUULWRU\ WR DQRWKHU FRXQWU\ ZKHUH WKH\ KDYH
EHHQDGPLWWHGIRUWKHSXUSRVHVRIUHVHWWOHPHQW
     $&RQWUDFWLQJ6WDWHVKDOOJLYHV\PSDWKHWLFFRQVLGHUDWLRQWRWKHDSSOLFDWLRQRIUHIXJHHVIRU
SHUPLVVLRQ WR WUDQVIHU DVVHWV ZKHUHYHU WKH\ PD\ EH DQG ZKLFK DUH QHFHVVDU\ IRU WKHLU
UHVHWWOHPHQWLQDQRWKHUFRXQWU\WRZKLFKWKH\KDYHEHHQDGPLWWHG

Article 31
Refugees unlawfully in the country of refuge
      7KH &RQWUDFWLQJ 6WDWHV VKDOO QRW LPSRVH SHQDOWLHV RQ DFFRXQW RI WKHLU LOOHJDO HQWU\ RU
SUHVHQFH RQ UHIXJHHV ZKR FRPLQJ GLUHFWO\ IURP D WHUULWRU\ ZKHUH WKHLU OLIH RU IUHHGRP ZDV
WKUHDWHQHG LQ WKH VHQVH RI $UWLFOH  HQWHU RU DUH SUHVHQW LQ WKHLU WHUULWRU\ ZLWKRXW DXWKRUL]DWLRQ
SURYLGHGWKH\SUHVHQWWKHPVHOYHVZLWKRXWGHOD\WRWKHDXWKRULWLHVDQGVKRZJRRGFDXVHIRUWKHLU
LOOHJDOHQWU\RUSUHVHQFH
       7KH &RQWUDFWLQJ 6WDWHV VKDOO QRW DSSO\ WR WKH PRYHPHQWV RI VXFK UHIXJHHV UHVWULFWLRQV
RWKHUWKDQWKRVHZKLFKDUHQHFHVVDU\DQGVXFKUHVWULFWLRQVVKDOORQO\EHDSSOLHGXQWLOWKHLUVWDWXV
LQ WKH FRXQWU\ LV UHJXODUL]HG RU WKH\ REWDLQ DGPLVVLRQ LQWR DQRWKHU FRXQWU\ 7KH &RQWUDFWLQJ
6WDWHV VKDOO DOORZ VXFK UHIXJHHV D UHDVRQDEOH SHULRG DQG DOO WKH QHFHVVDU\ IDFLOLWLHV WR REWDLQ
DGPLVVLRQLQWRDQRWKHUFRXQWU\




                                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 938 of 1770





Article 32
Expulsion
      7KH&RQWUDFWLQJ6WDWHVVKDOOQRWH[SHODUHIXJHHODZIXOO\LQWKHLUWHUULWRU\VDYHRQJURXQGV
RIQDWLRQDOVHFXULW\RUSXEOLFRUGHU
     7KH H[SXOVLRQ RI VXFK D UHIXJHH VKDOO EH RQO\ LQ SXUVXDQFH RI D GHFLVLRQ UHDFKHG LQ
DFFRUGDQFH ZLWK GXH SURFHVV RI ODZ ([FHSW ZKHUH FRPSHOOLQJ UHDVRQV RI QDWLRQDO VHFXULW\
RWKHUZLVH UHTXLUH WKH UHIXJHH VKDOO EH DOORZHG WR FOHDU KLPVHOI DQG WR DSSHDO WR DQG EH
UHSUHVHQWHG IRU WKH SXUSRVH EHIRUH FRPSHWHQW DXWKRULW\ RU D SHUVRQ RU SHUVRQV VSHFLDOO\
GHVLJQDWHGE\WKHFRPSHWHQWDXWKRULW\
     7KH &RQWUDFWLQJ 6WDWHV VKDOO DOORZ VXFK D UHIXJHH D UHDVRQDEOH SHULRG ZLWKLQ ZKLFK WR
VHHN OHJDO DGPLVVLRQ LQWR DQRWKHU FRXQWU\ 7KH &RQWUDFWLQJ 6WDWHV UHVHUYH WKH ULJKW WR DSSO\
GXULQJWKDWSHULRGVXFKLQWHUQDOPHDVXUHVDVWKH\PD\GHHPQHFHVVDU\

Article 33
Prohibition of expulsion or return (“refoulement”)
      1R &RQWUDFWLQJ 6WDWH VKDOO H[SHO RU UHWXUQ “refouler”  D UHIXJHH LQ DQ\ PDQQHU
ZKDWVRHYHUWRWKHIURQWLHUVRIWHUULWRULHVZKHUHKLVOLIHRUIUHHGRPZRXOGEHWKUHDWHQHGRQDFFRXQW
RIKLVUDFHUHOLJLRQQDWLRQDOLW\PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSRUSROLWLFDORSLQLRQ
      7KH EHQHILW RI WKH SUHVHQW SURYLVLRQ PD\ QRW KRZHYHU EH FODLPHG E\ D UHIXJHH ZKRP
WKHUHDUHUHDVRQDEOHJURXQGVIRUUHJDUGLQJDVDGDQJHUWRWKHVHFXULW\RIWKHFRXQWU\LQZKLFKKH
LVRUZKRKDYLQJEHHQFRQYLFWHGE\DILQDOMXGJPHQWRIDSDUWLFXODUO\VHULRXVFULPHFRQVWLWXWHVD
GDQJHUWRWKHFRPPXQLW\RIWKDWFRXQWU\

Article 34
Naturalization
7KH &RQWUDFWLQJ 6WDWHV VKDOO DV IDU DV SRVVLEOH IDFLOLWDWH WKH DVVLPLODWLRQ DQG QDWXUDOL]DWLRQ RI
UHIXJHHV7KH\VKDOOLQSDUWLFXODUPDNHHYHU\HIIRUWWRH[SHGLWHQDWXUDOL]DWLRQSURFHHGLQJVDQGWR
UHGXFHDVIDUDVSRVVLEOHWKHFKDUJHVDQGFRVWRIVXFKSURFHHGLQJV
CHAPTER VI – EXECUTORY AND TRANSITORY PROVISIONS

Article 35
Co-operation of the national authorities with the United Nations
        7KH &RQWUDFWLQJ 6WDWHV XQGHUWDNH WR FRRSHUDWH ZLWK WKH 2IILFH RI WKH 8QLWHG 1DWLRQV
+LJK&RPPLVVLRQHUIRU5HIXJHHVRUDQ\RWKHUDJHQF\RIWKH8QLWHG1DWLRQVZKLFKPD\VXFFHHG
LW LQ WKH H[HUFLVH RI LWV IXQFWLRQV DQG VKDOO LQ SDUWLFXODU IDFLOLWDWH LWV GXW\ RI VXSHUYLVLQJ WKH
DSSOLFDWLRQRIWKHSURYLVLRQVRIWKLV&RQYHQWLRQ
      ,QRUGHUWRHQDEOHWKH2IILFHRIWKH+LJK&RPPLVVLRQHURUDQ\RWKHUDJHQF\RIWKH8QLWHG
1DWLRQVZKLFK PD\ VXFFHHG LW WR PDNH UHSRUWV WRWKHFRPSHWHQWRUJDQVRIWKH8QLWHG1DWLRQV
WKH &RQWUDFWLQJ 6WDWHV XQGHUWDNH WR SURYLGH WKHP LQ WKH DSSURSULDWH IRUP ZLWK LQIRUPDWLRQ DQG
VWDWLVWLFDOGDWDUHTXHVWHGFRQFHUQLQJ
    D   WKHFRQGLWLRQRIUHIXJHHV
    E   WKHLPSOHPHQWDWLRQRIWKLV&RQYHQWLRQDQG




                                                                                                        '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 939 of 1770



 F    ODZV UHJXODWLRQV DQG GHFUHHV ZKLFK DUH RU PD\ KHUHDIWHU EH LQ IRUFH UHODWLQJ WR
UHIXJHHV

Article 36
Information on national legislation
7KH &RQWUDFWLQJ 6WDWHV VKDOO FRPPXQLFDWH WR WKH 6HFUHWDU\*HQHUDO RI WKH 8QLWHG 1DWLRQV WKH
ODZVDQGUHJXODWLRQVZKLFKWKH\PD\DGRSWWRHQVXUHWKHDSSOLFDWLRQRIWKLV&RQYHQWLRQ

Article 37
Relation to previous conventions
:LWKRXW SUHMXGLFH WR DUWLFOH  3DUDJUDSK  RI WKLV &RQYHQWLRQ WKLV &RQYHQWLRQ UHSODFHV DV
EHWZHHQ SDUWLHV WR LW WKH $UUDQJHPHQWV RI  -XO\   0D\   0D\   -XQH
DQG-XO\WKH&RQYHQWLRQVRI2FWREHUDQG)HEUXDU\WKH3URWRFRO
RI6HSWHPEHUDQGWKH$JUHHPHQWRI2FWREHU
CHAPTER VII – FINAL CLAUSES
Article 38
Settlement of disputes
$Q\GLVSXWHEHWZHHQSDUWLHVWRWKLV&RQYHQWLRQUHODWLQJWRLWVLQWHUSUHWDWLRQRUDSSOLFDWLRQZKLFK
FDQQRW EH VHWWOHG E\ RWKHU PHDQV VKDOO EH UHIHUUHG WR WKH ,QWHUQDWLRQDO &RXUW RI -XVWLFH DW WKH
UHTXHVWRIDQ\RQHRIWKHSDUWLHVWRWKHGLVSXWH

Article 39
Signature, ratification and accession
      7KLV&RQYHQWLRQVKDOOEHRSHQHGIRUVLJQDWXUHDW*HQHYDRQ-XO\VKDOOWKHUHDIWHU
EHGHSRVLWHGZLWKWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV,WVKDOOEHRSHQIRUVLJQDWXUHDW
WKH(XURSHDQRIILFHRIWKH8QLWHG1DWLRQVIURP-XO\WR$XJXVWDQGVKDOOEHUHRSHQHG
IRUVLJQDWXUHDWWKH+HDGTXDUWHUVRIWKH8QLWHG1DWLRQVIURP6HSWHPEHUWR'HFHPEHU

       7KLV&RQYHQWLRQVKDOOEHRSHQIRUVLJQDWXUHRQEHKDOIRIDOO6WDWHVPHPEHUVRIWKH8QLWHG
1DWLRQV DQG DOVR RQ EHKDOI RI DQ\ RWKHU 6WDWH LQYLWHG WR DWWHQG WKH &RQIHUHQFH RI
3OHQLSRWHQWLDULHV RQ WKH 6WDWXV RI 5HIXJHHV DQG 6WDWHOHVV 3HUVRQV RU WR ZKLFK DQ LQYLWDWLRQ WR
VLJQZLOOKDYHEHHQDGGUHVVHGE\WKH*HQHUDO$VVHPEO\,WVKDOOEHUDWLILHGDQGWKHLQVWUXPHQWVRI
UDWLILFDWLRQVKDOOEHGHSRVLWHGZLWKWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV
      7KLV&RQYHQWLRQVKDOOEHRSHQIURP-XO\IRUDFFHVVLRQE\WKH6WDWHVUHIHUUHGWR
LQ SDUDJUDSK  RI WKLV $UWLFOH $FFHVVLRQ VKDOO EH HIIHFWHG E\ WKH GHSRVLW RI DQ LQVWUXPHQW RI
DFFHVVLRQZLWKWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV

Article 40
Territorial application clause
     $Q\ 6WDWH PD\ DW WKH WLPH RI VLJQDWXUH UDWLILFDWLRQ RU DFFHVVLRQ GHFODUH WKDW WKLV
&RQYHQWLRQVKDOOH[WHQGWRDOORUDQ\RIWKHWHUULWRULHVIRUWKHLQWHUQDWLRQDOUHODWLRQVRIZKLFKLWLV
UHVSRQVLEOH 6XFK D GHFODUDWLRQ VKDOO WDNH HIIHFW ZKHQ WKH &RQYHQWLRQ HQWHUV LQWR IRUFH IRU WKH
6WDWHVFRQFHUQHG
    $WDQ\WLPHWKHUHDIWHUDQ\VXFKH[WHQVLRQVKDOOEHPDGHE\QRWLILFDWLRQDGGUHVVHGWRWKH
6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQVDQGVKDOOWDNHHIIHFWDVIURPWKHQLQHWLHWKGD\DIWHUWKH




                                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 940 of 1770



GD\RIUHFHLSWE\WKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQVRIWKLVQRWLILFDWLRQRUDVIURPWKH
GDWHRIHQWU\LQWRIRUFHRIWKH&RQYHQWLRQIRUWKH6WDWHFRQFHUQHGZKLFKHYHULVWKHODWHU
       :LWK UHVSHFW WR WKRVH WHUULWRULHV WRZKLFKWKLV&RQYHQWLRQLVQRWH[WHQGHGDWWKHWLPHRI
VLJQDWXUHUDWLILFDWLRQRUDFFHVVLRQHDFK6WDWHFRQFHUQHGVKDOOFRQVLGHUWKHSRVVLELOLW\RIWDNLQJ
WKH QHFHVVDU\ VWHSV LQ RUGHU WR H[WHQG WKH DSSOLFDWLRQ RI WKLV &RQYHQWLRQ WR VXFK WHUULWRULHV
VXEMHFW ZKHUH QHFHVVDU\ IRU FRQVWLWXWLRQDO UHDVRQV WR WKH FRQVHQW RI WKH JRYHUQPHQWV RI VXFK
WHUULWRULHV

Article 41
Federal clause
,QWKHFDVHRID)HGHUDORUQRQXQLWDU\6WDWHWKHIROORZLQJSURYLVLRQVVKDOODSSO\
 D       :LWK UHVSHFW WR WKRVH DUWLFOHV RI WKLV &RQYHQWLRQ WKDW FRPH ZLWKLQ WKH OHJLVODWLYH
MXULVGLFWLRQRIWKHIHGHUDOOHJLVODWLYHDXWKRULW\WKHREOLJDWLRQVRIWKH)HGHUDO*RYHUQPHQWVKDOOWR
WKLVH[WHQWEHWKHVDPHDVWKRVHRI3DUWLHVZKLFKDUHQRW)HGHUDO6WDWHV
 E       :LWK UHVSHFW WR WKRVH DUWLFOHV RI WKLV &RQYHQWLRQ WKDW FRPH ZLWKLQ WKH OHJLVODWLYH
MXULVGLFWLRQ RI FRQVWLWXHQW 6WDWHV SURYLQFHV RU FDQWRQV ZKLFK DUH QRW XQGHU WKH FRQVWLWXWLRQDO
V\VWHP RI WKH IHGHUDWLRQ ERXQG WR WDNH OHJLVODWLYH DFWLRQ WKH )HGHUDO *RYHUQPHQW VKDOO EULQJ
VXFK DUWLFOHV ZLWK D IDYRUDEOH UHFRPPHQGDWLRQ WR WKH QRWLFH RI WKH DSSURSULDWH DXWKRULWLHV RI
6WDWHVSURYLQFHVRUFDQWRQVDWWKHHDUOLHVWSRVVLEOHPRPHQW
 F      $ )HGHUDO 6WDWH 3DUW\ WR WKLV &RQYHQWLRQ VKDOO DW WKH UHTXHVW RI DQ\ RWKHU &RQWUDFWLQJ
6WDWHWUDQVPLWWHGWKURXJKWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQVVXSSO\DVWDWHPHQWRIWKH
ODZDQGSUDFWLFHRIWKH)HGHUDWLRQDQGLWVFRQVWLWXHQWXQLWVLQUHJDUGWRDQ\SDUWLFXODUSURYLVLRQRI
WKH&RQYHQWLRQVKRZLQJWKHH[WHQWWRZKLFKHIIHFWKDVEHHQJLYHQWRWKDWSURYLVLRQE\OHJLVODWLYH
RURWKHUDFWLRQ

Article 42
5HVHUYDWLRQV
      $W WKH WLPH RI VLJQDWXUH UDWLILFDWLRQ RU DFFHVVLRQ DQ\ 6WDWH PD\ PDNH UHVHUYDWLRQV WR
DUWLFOHVRIWKH&RQYHQWLRQRWKHUWKDQWRDUWLFOHV  WRLQFOXVLYH
      $Q\6WDWHPDNLQJDUHVHUYDWLRQLQDFFRUGDQFHZLWKSDUDJUDSKRIWKLVDUWLFOHPD\DWDQ\
WLPH ZLWKGUDZ WKH UHVHUYDWLRQ E\ D FRPPXQLFDWLRQ WR WKDW HIIHFW DGGUHVVHG WR WKH 6HFUHWDU\
*HQHUDORIWKH8QLWHG1DWLRQV

Article 43
Entry into force
      7KLV&RQYHQWLRQVKDOOFRPHLQWRIRUFHRQWKHQLQHWLHWKGD\IROORZLQJWKHGD\RIGHSRVLWRI
WKHVL[WKLQVWUXPHQWRIUDWLILFDWLRQRUDFFHVVLRQ
     )RU HDFK 6WDWH UDWLI\LQJ RU DFFHGLQJ WR WKH &RQYHQWLRQ DIWHU WKH GHSRVLW RI WKH VL[WK
LQVWUXPHQWRIUDWLILFDWLRQRUDFFHVVLRQWKH&RQYHQWLRQVKDOOHQWHULQWRIRUFHRQWKHQLQHWLHWKGD\
IROORZLQJWKHGD\RIGHSRVLWE\VXFK6WDWHRILWVLQVWUXPHQWRIUDWLILFDWLRQRUDFFHVVLRQ

Article 44
Denunciation
    $Q\ &RQWUDFWLQJ 6WDWH PD\ GHQRXQFH WKLV &RQYHQWLRQ DW DQ\ WLPH E\ D QRWLILFDWLRQ
DGGUHVVHGWRWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV




                                                                                                   '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 941 of 1770



     6XFK GHQXQFLDWLRQ VKDOO WDNH HIIHFW IRU WKH &RQWUDFWLQJ 6WDWH FRQFHUQHG RQH \HDU IURP
WKHGDWHXSRQZKLFKLWLVUHFHLYHGE\WKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV
       $Q\6WDWHZKLFKKDVPDGHDGHFODUDWLRQRUQRWLILFDWLRQXQGHUDUWLFOHPD\DWDQ\WLPH
WKHUHDIWHU E\ D QRWLILFDWLRQ WR WKH 6HFUHWDU\*HQHUDO RI WKH 8QLWHG 1DWLRQV GHFODUH WKDW WKH
&RQYHQWLRQ VKDOO FHDVH WR H[WHQG WR VXFK WHUULWRU\ RQH \HDU DIWHU WKH GDWH RI UHFHLSW RI WKH
QRWLILFDWLRQE\WKH6HFUHWDU\*HQHUDO

Article 45
Revision
       $Q\ &RQWUDFWLQJ 6WDWH PD\ UHTXHVW UHYLVLRQ RI WKLV &RQYHQWLRQ DW DQ\ WLPH E\ D
QRWLILFDWLRQDGGUHVVHGWRWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV
     7KH *HQHUDO $VVHPEO\ RI WKH 8QLWHG 1DWLRQV VKDOO UHFRPPHQG WKH VWHSV LI DQ\ WR EH
WDNHQLQUHVSHFWRIVXFKUHTXHVW

Article 46
Notifications by the Secretary-General of the United Nations
7KH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQVVKDOOLQIRUPDOO0HPEHUVRIWKH8QLWHG1DWLRQVDQG
QRQPHPEHU6WDWHVUHIHUUHGWRLQDUWLFOH
D       RIGHFODUDWLRQVDQGQRWLILFDWLRQVLQDFFRUGDQFHZLWK6HFWLRQ%RI$UWLFOH
E       RIVLJQDWXUHVUDWLILFDWLRQVDQGDFFHVVLRQVLQDFFRUGDQFHZLWKDUWLFOH
F       RIGHFODUDWLRQVDQGQRWLILFDWLRQVLQDFFRUGDQFHZLWKDUWLFOH
G       RIUHVHUYDWLRQVDQGZLWKGUDZDOVLQDFFRUGDQFHZLWKDUWLFOH
H       RIWKHGDWHRQZKLFKWKLV&RQYHQWLRQZLOOFRPHLQWRIRUFHLQDFFRUGDQFHZLWKDUWLFOH
I       RIGHQXQFLDWLRQVDQGQRWLILFDWLRQVLQDFFRUGDQFHZLWKDUWLFOH
J       RIUHTXHVWVIRUUHYLVLRQLQDFFRUGDQFHZLWKDUWLFOH
,QIDLWKZKHUHRIWKHXQGHUVLJQHGGXO\DXWKRUL]HGKDYHVLJQHGWKLV&RQYHQWLRQRQEHKDOIRIWKHLU
UHVSHFWLYH*RYHUQPHQWV
'RQH DW *HQHYD WKLV WZHQW\HLJKWK GD\ RI -XO\ RQH WKRXVDQG QLQH KXQGUHG DQG ILIW\RQH LQ D
VLQJOHFRS\RIZKLFKWKH(QJOLVKDQG)UHQFKWH[WVDUHHTXDOO\DXWKHQWLFDQGZKLFKVKDOOUHPDLQ
GHSRVLWHG LQ WKH DUFKLYHV RI WKH 8QLWHG 1DWLRQV DQG FHUWLILHG WUXH FRSLHV RI ZKLFK VKDOO EH
GHOLYHUHGWRDOO0HPEHUVRIWKH8QLWHG1DWLRQVDQGWRWKHQRQPHPEHU6WDWHVUHIHUUHGWRLQDUWLFOH

SCHEDULE
Paragraph 1
    7KH WUDYHO GRFXPHQW UHIHUUHG WR LQ DUWLFOH  RI WKLV &RQYHQWLRQ VKDOO EH VLPLODU WR WKH
VSHFLPHQDQQH[HGKHUHWR
     7KH GRFXPHQW VKDOO EH PDGH RXW LQ DW OHDVW WZR ODQJXDJHV RQH RI ZKLFK VKDOO EH LQ
(QJOLVKRU)UHQFK

Paragraph 2
6XEMHFWWRWKHUHJXODWLRQVREWDLQLQJLQWKHFRXQWU\RILVVXHFKLOGUHQPD\EHLQFOXGHGLQWKHWUDYHO
GRFXPHQWRIDSDUHQWRULQH[FHSWLRQDOFLUFXPVWDQFHVRIDQRWKHUDGXOWUHIXJHH




                                                                                                   '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 942 of 1770




Paragraph 3
7KH IHHV FKDUJHG IRU LVVXH RI WKH GRFXPHQW VKDOO QRW H[FHHG WKH ORZHVW VFDOH RI FKDUJHV IRU
QDWLRQDOSDVVSRUWV

Paragraph 4
6DYHLQVSHFLDORUH[FHSWLRQDOFDVHVWKHGRFXPHQWVKDOOEHPDGHYDOLGIRUWKHODUJHVWSRVVLEOH
QXPEHURIFRXQWULHV

Paragraph 5
7KH GRFXPHQW VKDOO KDYH D YDOLGLW\ RI HLWKHU RQH RU WZR \HDUV DW WKH GLVFUHWLRQ RI WKH LVVXLQJ
DXWKRULW\

Paragraph 6
     7KH UHQHZDO RU H[WHQVLRQ RI WKH YDOLGLW\ RI WKH GRFXPHQW LV D PDWWHU IRU WKH DXWKRULW\
ZKLFKLVVXHGLWVRORQJDVWKHKROGHUKDVQRWHVWDEOLVKHGODZIXOUHVLGHQFHLQDQRWKHUWHUULWRU\DQG
UHVLGHVODZIXOO\LQWKHWHUULWRU\RIWKHVDLGDXWKRULW\7KHLVVXHRIDQHZGRFXPHQWLVXQGHUWKH
VDPHFRQGLWLRQVDPDWWHUIRUWKHDXWKRULW\ZKLFKLVVXHGWKHIRUPHUGRFXPHQW
     'LSORPDWLF RU FRQVXODU DXWKRULWLHV VSHFLDOO\ DXWKRUL]HG IRU WKH SXUSRVH VKDOO EH
HPSRZHUHG WR H[WHQG IRU D SHULRG QRW H[FHHGLQJ VL[ PRQWKV WKH YDOLGLW\ RI WUDYHO GRFXPHQWV
LVVXHGE\WKH*RYHUQPHQWV
       7KH&RQWUDFWLQJ6WDWHVVKDOOJLYHV\PSDWKHWLFFRQVLGHUDWLRQWRUHQHZLQJRUH[WHQGLQJWKH
YDOLGLW\RIWUDYHOGRFXPHQWVRULVVXLQJQHZGRFXPHQWVWRUHIXJHHVQRORQJHUODZIXOO\UHVLGHQWLQ
WKHLU WHUULWRU\ ZKR DUH XQDEOH WR REWDLQ D WUDYHO GRFXPHQW IURP WKH FRXQWU\ RI WKHLU ODZIXO
UHVLGHQFH

Paragraph 7
7KH&RQWUDFWLQJ6WDWHVVKDOOUHFRJQL]HWKHYDOLGLW\RIWKHGRFXPHQWVLVVXHGLQDFFRUGDQFHZLWK
WKHSURYLVLRQVRIDUWLFOHRIWKLV&RQYHQWLRQ

Paragraph 8
7KHFRPSHWHQWDXWKRULWLHVRIWKHFRXQWU\WRZKLFKWKHUHIXJHHGHVLUHVWRSURFHHGVKDOOLIWKH\DUH
SUHSDUHGWRDGPLWKLPDQGLIDYLVDLVUHTXLUHGDIIL[DYLVDRQWKHGRFXPHQWRIZKLFKKHLVWKH
KROGHU

Paragraph 9
      7KH &RQWUDFWLQJ 6WDWHV XQGHUWDNH WR LVVXH WUDQVLW YLVDV WR UHIXJHHV ZKR KDYH REWDLQHG
YLVDVIRUDWHUULWRU\RIILQDOGHVWLQDWLRQ
     7KHLVVXHRIVXFKYLVDVPD\EHUHIXVHGRQJURXQGVZKLFKZRXOGMXVWLI\UHIXVDORIDYLVD
WRDQ\DOLHQ

Paragraph 10
7KHIHHVIRUWKHLVVXHRIH[LWHQWU\RUWUDQVLWYLVDVVKDOOQRWH[FHHGWKHORZHVWVFDOHRIFKDUJHV
IRUYLVDVRQIRUHLJQSDVVSRUWV

Paragraph 11
:KHQDUHIXJHHKDVODZIXOO\WDNHQXSUHVLGHQFHLQWKHWHUULWRU\RIDQRWKHU&RQWUDFWLQJ6WDWHWKH
UHVSRQVLELOLW\IRUWKHLVVXHRIDQHZGRFXPHQWXQGHUWKHWHUPVDQGFRQGLWLRQVRIDUWLFOHVKDOO
EHWKDWRIWKHFRPSHWHQWDXWKRULW\RIWKDWWHUULWRU\WRZKLFKWKHUHIXJHHVKDOOEHHQWLWOHGWRDSSO\




                                                                                                     '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 943 of 1770




Paragraph 12
7KHDXWKRULW\LVVXLQJDQHZGRFXPHQWVKDOOZLWKGUDZWKHROGGRFXPHQWDQGVKDOOUHWXUQLWWRWKH
FRXQWU\ RI LVVXH LI LW LV VWDWHG LQ WKH GRFXPHQW WKDW LW VKRXOG EH VR UHWXUQHG RWKHUZLVH LW VKDOO
ZLWKGUDZDQGFDQFHOWKHGRFXPHQW

Paragraph 13
     (DFK &RQWUDFWLQJ 6WDWH XQGHUWDNHV WKDW WKH KROGHU RI D WUDYHO GRFXPHQW LVVXHG E\ LW LQ
DFFRUGDQFHZLWKDUWLFOHRIWKLV&RQYHQWLRQVKDOOEHUHDGPLWWHGWRLWVWHUULWRU\DWDQ\WLPHGXULQJ
WKHSHULRGRILWVYDOLGLW\
       6XEMHFW WR WKH SURYLVLRQV RI WKH SUHFHGLQJ VXESDUDJUDSK D &RQWUDFWLQJ 6WDWH PD\
UHTXLUHWKHKROGHURIWKHGRFXPHQWWRFRPSO\ZLWKVXFKIRUPDOLWLHVDVPD\EHSUHVFULEHGLQUHJDUG
WRH[LWIURPRUUHWXUQWRLWVWHUULWRU\
     7KH &RQWUDFWLQJ 6WDWHV UHVHUYH WKH ULJKW LQ H[FHSWLRQDO FDVHV RU LQ FDVHV ZKHUH WKH
UHIXJHH VVWD\LVDXWKRUL]HGIRUDVSHFLILFSHULRGZKHQLVVXLQJWKHGRFXPHQWWROLPLWWKHSHULRG
GXULQJZKLFKWKHUHIXJHHPD\UHWXUQWRDSHULRGRIQRWOHVVWKDQWKUHHPRQWKV

Paragraph 14
6XEMHFW RQO\ WR WKH WHUPV RI SDUDJUDSK  WKH SURYLVLRQV RI WKLV 6FKHGXOH LQ QR ZD\ DIIHFW WKH
ODZV DQG UHJXODWLRQV JRYHUQLQJ WKH FRQGLWLRQV RI DGPLVVLRQ WR WUDQVLW WKURXJK UHVLGHQFH DQG
HVWDEOLVKPHQWLQDQGGHSDUWXUHIURPWKHWHUULWRULHVRIWKH&RQWUDFWLQJ6WDWHV

Paragraph 15
1HLWKHUWKHLVVXHRIWKHGRFXPHQWQRUWKHHQWULHVPDGHWKHUHRQGHWHUPLQHRUDIIHFWWKHVWDWXVRI
WKHKROGHUSDUWLFXODUO\DVUHJDUGVQDWLRQDOLW\

Paragraph 16
7KH LVVXH RI WKH GRFXPHQW GRHV QRW LQ DQ\ ZD\ HQWLWOH WKH KROGHU WR WKH SURWHFWLRQ RI WKH
GLSORPDWLFRUFRQVXODUDXWKRULWLHVRIWKHFRXQWU\RILVVXHDQGGRHVQRWFRQIHURQWKHVHDXWKRULWLHV
DULJKWRISURWHFWLRQ

ANNEX – Specimen Travel Document
>QRWUHSURGXFHGKHUH@




                                                                                                         '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 944 of 1770





Annex III
1967 PROTOCOL RELATING TO THE STATUS OF REFUGEES 
The States PartiesWRWKHSUHVHQW3URWRFRO
&RQVLGHULQJ WKDW WKH &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHVGRQHDW*HQHYDRQ-XO\
 KHUHLQDIWHU UHIHUUHG WR DV WKH &RQYHQWLRQ  FRYHUV RQO\ WKRVH SHUVRQV ZKR KDYH EHFRPH
UHIXJHHVDVDUHVXOWRIHYHQWVRFFXUULQJEHIRUH-DQXDU\
&RQVLGHULQJWKDWQHZUHIXJHHVLWXDWLRQVKDYHDULVHQVLQFHWKH&RQYHQWLRQZDVDGRSWHGDQGWKDW
WKHUHIXJHHVFRQFHUQHGPD\WKHUHIRUHQRWIDOOZLWKLQWKHVFRSHRIWKH&RQYHQWLRQ
&RQVLGHULQJWKDWLWLVGHVLUDEOHWKDWHTXDOVWDWXVVKRXOGEHHQMR\HGE\DOOUHIXJHHVFRYHUHGE\WKH
GHILQLWLRQLQWKH&RQYHQWLRQLUUHVSHFWLYHRIWKHGDWHOLQH-DQXDU\
+DYHDJUHHGDVIROORZV

Article I
General provision
    7KH6WDWHV3DUWLHVWRWKHSUHVHQW3URWRFROXQGHUWDNHWRDSSO\DUWLFOHVWRLQFOXVLYHRI
WKH&RQYHQWLRQWRUHIXJHHVDVKHUHLQDIWHUGHILQHG
      )RUWKHSXUSRVHRIWKHSUHVHQW3URWRFROWKHWHUP³UHIXJHH´VKDOOH[FHSWDVUHJDUGVWKH
DSSOLFDWLRQRISDUDJUDSKRIWKLVDUWLFOHPHDQDQ\SHUVRQZLWKLQWKHGHILQLWLRQRIDUWLFOHRIWKH
&RQYHQWLRQDVLIWKHZRUGV³$VDUHVXOWRIHYHQWVRFFXUULQJEHIRUH-DQXDU\DQG´DQGWKH
ZRUGV³DVDUHVXOWRIVXFKHYHQWV´LQDUWLFOH$  ZHUHRPLWWHG
      7KH SUHVHQW 3URWRFRO VKDOO EH DSSOLHG E\ WKH 6WDWHV 3DUWLHV KHUHWR ZLWKRXW DQ\
JHRJUDSKLF OLPLWDWLRQ VDYH WKDW H[LVWLQJ GHFODUDWLRQV PDGH E\ 6WDWHV DOUHDG\ 3DUWLHV WR WKH
&RQYHQWLRQLQDFFRUGDQFHZLWKDUWLFOH%   D RIWKH&RQYHQWLRQVKDOOXQOHVVH[WHQGHGXQGHU
DUWLFOH%  WKHUHRIDSSO\DOVRXQGHUWKHSUHVHQW3URWRFRO

Article II
Co-operation of the national authorities with the United Nations
     7KH6WDWHV3DUWLHVWRWKHSUHVHQW3URWRFROXQGHUWDNHWRFRRSHUDWHZLWKWKH2IILFHRIWKH
8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU IRU 5HIXJHHV RU DQ\ RWKHU DJHQF\ RI WKH 8QLWHG 1DWLRQV
ZKLFKPD\VXFFHHGLWLQWKHH[HUFLVHRILWVIXQFWLRQVDQGVKDOOLQSDUWLFXODUIDFLOLWDWHLWVGXW\RI
VXSHUYLVLQJWKHDSSOLFDWLRQRIWKHSURYLVLRQVRIWKHSUHVHQW3URWRFRO
      ,QRUGHUWRHQDEOHWKH2IILFHRIWKH+LJK&RPPLVVLRQHURUDQ\RWKHUDJHQF\RIWKH8QLWHG
1DWLRQVZKLFK PD\ VXFFHHG LW WR PDNH UHSRUWV WRWKHFRPSHWHQWRUJDQVRIWKH8QLWHG1DWLRQV
WKH 6WDWHV 3DUWLHV WR WKH SUHVHQW 3URWRFRO XQGHUWDNH WR SURYLGH WKHP ZLWK WKH LQIRUPDWLRQ DQG
VWDWLVWLFDOGDWDUHTXHVWHGLQWKHDSSURSULDWHIRUPFRQFHUQLQJ
    D 7KHFRQGLWLRQRIUHIXJHHV
    E 7KHLPSOHPHQWDWLRQRIWKHSUHVHQW3URWRFRO
    F /DZVUHJXODWLRQVDQGGHFUHHVZKLFKDUHRUPD\KHUHDIWHUEHLQIRUFHUHODWLQJWRUHIXJHHV



8QLWHG1DWLRQV7UHDW\6HULHVYROS




                                                                                                '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 945 of 1770




Article III
Information on national legislation
7KH 6WDWHV 3DUWLHV WR WKH SUHVHQW 3URWRFRO VKDOO FRPPXQLFDWH WR WKH 6HFUHWDU\*HQHUDO RI WKH
8QLWHG 1DWLRQV WKH ODZV DQG UHJXODWLRQV ZKLFK WKH\ PD\ DGRSW WR HQVXUH WKH DSSOLFDWLRQ RI WKH
SUHVHQW3URWRFRO

Article IV
Settlement of disputes
$Q\GLVSXWHEHWZHHQ6WDWHV3DUWLHVWRWKHSUHVHQW3URWRFROZKLFKUHODWHVWRLWVLQWHUSUHWDWLRQRU
DSSOLFDWLRQ DQG ZKLFK FDQQRW EH VHWWOHG E\ RWKHU PHDQV VKDOO EH UHIHUUHG WR WKH ,QWHUQDWLRQDO
&RXUWRI-XVWLFHDWWKHUHTXHVWRIDQ\RQHRIWKHSDUWLHVWRWKHGLVSXWH

Article V
Accession
7KHSUHVHQW3URWRFROVKDOOEHRSHQIRUDFFHVVLRQRQEHKDOIRIDOO6WDWHV3DUWLHVWRWKH&RQYHQWLRQ
DQG RI DQ\ RWKHU 6WDWH 0HPEHU RI WKH 8QLWHG 1DWLRQV RU PHPEHU RI DQ\ RI WKH VSHFLDOL]HG
DJHQFLHVRUWRZKLFKDQLQYLWDWLRQWRDFFHGHPD\KDYHEHHQDGGUHVVHGE\WKH*HQHUDO$VVHPEO\
RIWKH8QLWHG1DWLRQV$FFHVVLRQVKDOOEHHIIHFWHGE\WKHGHSRVLWRIDQLQVWUXPHQWRIDFFHVVLRQ
ZLWKWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV

Article VI
Federal clause
,QWKHFDVHRID)HGHUDORUQRQXQLWDU\6WDWHWKHIROORZLQJSURYLVLRQVVKDOODSSO\
 D       :LWKUHVSHFWWRWKRVHDUWLFOHVRIWKH&RQYHQWLRQWREHDSSOLHGLQDFFRUGDQFHZLWKDUWLFOH,
SDUDJUDSK  RI WKH SUHVHQW 3URWRFRO WKDW FRPH ZLWKLQ WKH OHJLVODWLYH MXULVGLFWLRQ RI WKH IHGHUDO
OHJLVODWLYHDXWKRULW\WKHREOLJDWLRQVRIWKH)HGHUDO*RYHUQPHQWVKDOOWRWKLVH[WHQWEHWKHVDPHDV
WKRVHRI6WDWHV3DUWLHVZKLFKDUHQRW)HGHUDO6WDWHV
 E      :LWKUHVSHFWWRWKRVHDUWLFOHVRIWKH&RQYHQWLRQWREHDSSOLHGLQDFFRUGDQFHZLWKDUWLFOH,
SDUDJUDSK  RI WKH SUHVHQW 3URWRFRO WKDW FRPH ZLWKLQ WKH OHJLVODWLYH MXULVGLFWLRQ RI FRQVWLWXHQW
6WDWHV SURYLQFHV RU FDQWRQV ZKLFK DUH QRW XQGHU WKH FRQVWLWXWLRQDO V\VWHP RI WKH IHGHUDWLRQ
ERXQG WR WDNH OHJLVODWLYH DFWLRQ WKH )HGHUDO *RYHUQPHQW VKDOO EULQJ VXFK DUWLFOHV ZLWK D
IDYRXUDEOH UHFRPPHQGDWLRQ WR WKH QRWLFH RI WKH DSSURSULDWH DXWKRULWLHV RI 6WDWHV SURYLQFHV RU
FDQWRQVDWWKHHDUOLHVWSRVVLEOHPRPHQW
 F       $ )HGHUDO 6WDWH 3DUW\ WR WKH SUHVHQW 3URWRFRO VKDOO DW WKH UHTXHVW RI DQ\ RWKHU 6WDWH
3DUW\KHUHWRWUDQVPLWWHGWKURXJKWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQVVXSSO\DVWDWHPHQW
RI WKH ODZ DQG SUDFWLFH RI WKH )HGHUDWLRQ DQG LWV FRQVWLWXHQW XQLWV LQ UHJDUG WR DQ\ SDUWLFXODU
SURYLVLRQRIWKH&RQYHQWLRQWREHDSSOLHGLQDFFRUGDQFHZLWKDUWLFOHSDUDJUDSKRIWKHSUHVHQW
3URWRFRO VKRZLQJ WKH H[WHQW WR ZKLFK HIIHFW KDV EHHQ JLYHQ WR WKDW SURYLVLRQ E\ OHJLVODWLYH RU
RWKHUDFWLRQ

Article VII
Reservations and Declarations
     $WWKHWLPHRIDFFHVVLRQDQ\6WDWHPD\PDNHUHVHUYDWLRQVLQUHVSHFWRIDUWLFOH,9RIWKH
SUHVHQW 3URWRFRO DQG LQ UHVSHFW RI WKH DSSOLFDWLRQ LQ DFFRUGDQFH ZLWK DUWLFOH , RI WKH SUHVHQW
3URWRFRORIDQ\SURYLVLRQVRIWKH&RQYHQWLRQRWKHUWKDQWKRVHFRQWDLQHGLQDUWLFOHV  




                                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 946 of 1770



DQGWKHUHRISURYLGHGWKDWLQWKHFDVHRID6WDWH3DUW\WRWKH&RQYHQWLRQUHVHUYDWLRQVPDGH
XQGHUWKLVDUWLFOHVKDOOQRWH[WHQGWRUHIXJHHVLQUHVSHFWRIZKRPWKH&RQYHQWLRQDSSOLHV
      5HVHUYDWLRQV PDGH E\ 6WDWHV 3DUWLHV WR WKH &RQYHQWLRQ LQ DFFRUGDQFH ZLWK DUWLFOH 
WKHUHRI VKDOO XQOHVV ZLWKGUDZQ EH DSSOLFDEOH LQ UHODWLRQ WR WKHLU REOLJDWLRQV XQGHU WKH SUHVHQW
3URWRFRO
      $Q\6WDWHPDNLQJDUHVHUYDWLRQLQDFFRUGDQFHZLWKSDUDJUDSKRIWKLVDUWLFOHPD\DWDQ\
WLPH ZLWKGUDZ VXFK UHVHUYDWLRQ E\ D FRPPXQLFDWLRQ WR WKDW HIIHFW DGGUHVVHG WR WKH 6HFUHWDU\
*HQHUDORIWKH8QLWHG1DWLRQV
      'HFODUDWLRQV PDGH XQGHU DUWLFOH  SDUDJUDSKV  DQG  RI WKH &RQYHQWLRQ E\ D 6WDWH
3DUW\WKHUHWRZKLFKDFFHGHVWRWKHSUHVHQW3URWRFROVKDOOEHGHHPHGWRDSSO\LQUHVSHFWRIWKH
SUHVHQW3URWRFROXQOHVVXSRQDFFHVVLRQDQRWLILFDWLRQWRWKHFRQWUDU\LVDGGUHVVHGE\WKH6WDWH
3DUW\ FRQFHUQHG WR WKH 6HFUHWDU\*HQHUDO RI WKH 8QLWHG 1DWLRQV 7KH SURYLVLRQV RI DUWLFOH 
SDUDJUDSKVDQGDQGRIDUWLFOHSDUDJUDSKRIWKH&RQYHQWLRQVKDOOEHGHHPHGWRDSSO\
PXWDWLVPXWDQGLVWRWKHSUHVHQW3URWRFRO

Article VIII
Entry into force
    7KHSUHVHQW3URWRFROVKDOOFRPHLQWRIRUFHRQWKHGD\RIGHSRVLWRIWKHVL[WKLQVWUXPHQWRI
DFFHVVLRQ
     )RU HDFK 6WDWH DFFHGLQJ WR WKH 3URWRFRO DIWHU WKH GHSRVLW RI WKH VL[WK LQVWUXPHQW RI
DFFHVVLRQ WKH 3URWRFRO VKDOO FRPH LQWR IRUFH RQ WKH GDWH RI GHSRVLW E\ VXFK 6WDWH RI LWV
LQVWUXPHQWRIDFFHVVLRQ

Article IX
Denunciation
    $Q\ 6WDWH 3DUW\ KHUHWR PD\ GHQRXQFH WKLV 3URWRFRO DW DQ\ WLPH E\ D QRWLILFDWLRQ
DGGUHVVHGWRWKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV
    6XFKGHQXQFLDWLRQVKDOOWDNHHIIHFWIRUWKH6WDWH3DUW\FRQFHUQHGRQH\HDUIURPWKHGDWH
RQZKLFKLWLVUHFHLYHGE\WKH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQV

Article X
Notifications by the Secretary-General of the United Nations
7KH6HFUHWDU\*HQHUDORIWKH8QLWHG1DWLRQVVKDOOLQIRUPWKH6WDWHVUHIHUUHGWRLQDUWLFOH9DERYH
RI WKH GDWH RI HQWU\ LQWR IRUFH DFFHVVLRQV UHVHUYDWLRQV DQG ZLWKGUDZDOV RI UHVHUYDWLRQV WR DQG
GHQXQFLDWLRQVRIWKHSUHVHQW3URWRFRODQGRIGHFODUDWLRQVDQGQRWLILFDWLRQVUHODWLQJKHUHWR

Article XI
Deposit in the Archives of the Secretariat of the United Nations
$FRS\RIWKHSUHVHQW3URWRFRORIZKLFKWKH&KLQHVH(QJOLVK)UHQFK5XVVLDQDQG6SDQLVKWH[WV
DUH HTXDOO\ DXWKHQWLF VLJQHG E\ WKH 3UHVLGHQW RI WKH *HQHUDO $VVHPEO\ DQG E\ WKH 6HFUHWDU\
*HQHUDORIWKH8QLWHG1DWLRQVVKDOOEHGHSRVLWHGLQWKHDUFKLYHVRIWKH6HFUHWDULDWRIWKH8QLWHG
1DWLRQV7KH6HFUHWDU\*HQHUDOZLOOWUDQVPLWFHUWLILHGFRSLHVWKHUHRIWRDOO6WDWHV0HPEHUVRIWKH
8QLWHG1DWLRQVDQGWRWKHRWKHU6WDWHVUHIHUUHGWRLQDUWLFOH9DERYH




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 947 of 1770





Annex IV
LIST OF STATES PARTIES
&219(17,215(/$7,1*727+(67$7862)5()8*((62)-8/<
    (QWU\LQWRIRUFH$SULO 
35272&2/5(/$7,1*727+(67$7862)5()8*((62)-$18$5<
    (QWU\LQWRIRUFH2FWREHU 

6WDWHVSDUWLHVWRWKH81&RQYHQWLRQ               

6WDWHVSDUWLHVWRWKH3URWRFRO                    

6WDWHVSDUWLHVWRERWKWKH&RQYHQWLRQDQG 
WKH3URWRFRO

6WDWHV SDUWLHV WR HLWKHU RQH ERWK RI WKHVH 
LQVWUXPHQWV


,$)5,&$                                                     

$OJHULD                               *DERQ                 1LJHU

$QJROD                                *DPELD                  1LJHULD

%HQLQ                                 *KDQD                  5ZDQGD

%RWVZDQD                              *XLQHD                 6DR7RPHDQG3ULQFLSH

%XUNLQD)DVR                          *XLQHD%LVVDX          6HQHJDO

%XUXQGL                               ,YRU\&RDVW            6H\FKHOOHV

&DPHURRQ                              .HQ\D                  6LHUUD/HRQH

&DSH9HUGH 3                          /HVRWKR                6RPDOLD

&HQWUDO$IULFDQ                                               

5HSXEOLF                              /LEHULD                6XGDQ

&KDG                                  0DGDJDVFDU &          6ZD]LODQG 3 

&RQJR                                 0DODZL                 7RJR

'MLERXWL                              0DOL                   7XQLVLD




                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 948 of 1770




(J\SW                        0DXULWDQLD           8JDQGD

(TXDWRULDO*XLQHD             0RURFFR              8QLWHG5HSXEOLFRI7DQ]DQLD

(WKLRSLD                     0R]DPELTXH           =DLUH

=DPELD                       =LPEDEZH              

,,$0(5,&$6                                       

$UJHQWLQD                    'RPLQLFDQ5HSXEOLF   3DQDPD

%HOL]H                       (FXDGRU              3DUDJXD\

%ROLYLD                      (O6DOYDGRU          3HUX

%UD]LO                       *XDWHPDOD            6XULQDPH

&DQDGD                       +DLWL                8QLWHG6WDWHVRI$PHULFD 3 

&KLOH                        -DPDLFD              8UXJXD\

&RORPELD                     1LFDUDJXD            9HQH]XHOD 3 

&RVWD5LFD                                        

,,,$6,$                                          

&KLQD                        ,VUDHO              3KLOLSSLQHV

,UDQ ,VODPLF5HSXEOLFRI    -DSDQ                 <HPHQ

,9(8523(                                         

$XVWULD                      +XQJDU\              3RODQG

%HOJLXP                      ,FHODQG              3RUWXJDO

&\SUXV                       ,UHODQG              5RPDQLD

&]HFRVORYDNLD                ,WDO\                6SDLQ

'HQPDUN                    /LHFKWHQVWHLQ        6ZHGHQ

)LQODQG                      /X[HPERXUJ           6ZLW]HUODQG

)UDQFH                     0DOWD                7XUNH\ 

*HUPDQ\)HGHUDO5HSRI    0RQDFR &            8QLWHG.LQJGRP 




                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 949 of 1770




*UHHFH                              1HWKHUODQGV                        <XJRVODYLD

+RO\6HH                            1RUZD\                                

92&($1,$                                                                

$XVWUDOLD                         1HZ=HDODQG                          6DPRD & 

)LML3DSXD                          1HZ*XLQHD                           7XYDOX

   7KH ILYH 6WDWHV PDUNHG ZLWK DQ DVWHULVN +XQJDU\ 0DGDJDVFDU 0DOWD 0RQDFR DQG 7XUNH\
KDYHPDGH D GHFODUDWLRQ LQ DFFRUGDQFH ZLWK $UWLFOH , %  ,RI WKH &RQYHQWLRQ WR WKHHIIHFW
WKDW WKH ZRUGV HYHQWV RFFXUULQJ EHIRUH  -DQXDU\  LQ $UWLFOH  6HFWLRQ $ VKRXOG EH
XQGHUVWRRGWRPHDQHYHQWVRFFXUULQJLQ(XURSHEHIRUH-DQXDU\$OORWKHU6WDWHV3DUWLHV
DSSO\ WKH &RQYHQWLRQ ZLWKRXW JHRJUDSKLFDO OLPLWDWLRQ 7KH IROORZLQJ WZR 6WDWHV KDYH H[SUHVVO\
PDLQWDLQHGWKHLUGHFODUDWLRQVRIJHRJUDSKLFDOOLPLWDWLRQZLWKUHJDUGWRWKH&RQYHQWLRQXSRQ
DFFHGLQJWRWKH3URWRFRO0DOWDDQG7XUNH\0DGDJDVFDUDQG0RQDFRKDYHQRW\HWDGKHUHG
WRWKH3URWRFRO
 & WKHWKUHH6WDWHVPDUNHGZLWKD&DUH3DUWLHVWRWKH&RQYHQWLRQRQO\
 3 WKHIRXU6WDWHVPDUNHGZLWKD3DUH3DUWLHVWRWKH3URWRFRORQO\
$XVWUDOLDH[HQGHGDSSOLFDWLRQRIWKH&RQYHQWLRQWR1RUIRON,VODQG
'HQPDUNGHFODUHGWKDWWKH&RQYHQWLRQZDVDOVRDSSOLFDEOHWR*UHHQODQG
 )UDQFH GHFODUHG WKDW WKH &RQYHQWLRQ DSSOLHG WR DOO WHUULWRULHV IRU WKH LQWHUQDWLRQDO UHODWLRQV RI
ZKLFK)UDQFHZDVUHVSRQVLEOH
7KH)HGHUDO5HSXEOLFRI*HUPDQ\PDGHDVHSDUDWHGHFODUDWLRQVWDWLQJWKDWWKH&RQYHQWLRQDQG
WKH3URWRFRODOVRDSSOLHGWR/DQG%HUOLQ
7KH1HWKHUODQGVH[WHQGHGDSSOLFDWLRQRIWKH3URWRFROWR$UXED
7KH8QLWHG.LQJGRPH[WHQGHGDSSOLFDWLRQRIWKH&RQYHQWLRQWRWKHIROORZLQJWHUULWRULHVIRUWKH
FRQGXFWRIZKRVHLQWHUQDWLRQDOUHODWLRQVWKH*RYHUQPHQWRIWKH8QLWHG.LQJGRPLVUHVSRQVLEOH
&KDQQHO,VODQGV)DONODQG,VODQGV 0DOYLQDV ,VOHRI0DQ6W+HOHQD
7KH 8QLWHG .LQJGRP GHFODUHG WKDW LWV DFFHVVLRQ WR WKH 3URWRFRO GLG QRW DSSO\ WR -HUVH\ EXW
H[WHQGHGLWVDSSOLFDWLRQWR0RQWVHUUDW




                                                                                                     '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 950 of 1770





Annex V
EXCERPT FROM THE CHARTER OF THE INTERNATIONAL MILITARY
TRIBUNAL 
Article 6
³7KH 7ULEXQDO HVWDEOLVKHG E\ WKH $JUHHPHQW UHIHUUHG WR LQ $UWLFOH  KHUHRI IRU WKH WULDO DQG
SXQLVKPHQWRIWKHPDMRUZDUFULPLQDOVRIWKH(XURSHDQ$[LVFRXQWULHVVKDOOKDYHWKHSRZHUWRWU\
DQG SXQLVK SHUVRQV ZKR DFWLQJ LQ WKH LQWHUHVWV RI WKH (XURSHDQ $[LV FRXQWULHV ZKHWKHU DV
LQGLYLGXDOVRUDVPHPEHUVRIRUJDQLVDWLRQVFRPPLWWHGDQ\RIWKHIROORZLQJFULPHV
³7KHIROORZLQJDFWVRUDQ\RIWKHPDUHFULPHVFRPLQJZLWKLQWKHMXULVGLFWLRQRIWKH7ULEXQDOIRU
ZKLFKWKHUHVKDOOEHLQGLYLGXDOUHVSRQVLELOLW\
 D  &ULPHV DJDLQVW SHDFH QDPHO\ SODQQLQJ SUHSDUDWLRQ LQLWLDWLRQ RU ZDJLQJ RI D ZDU RI
DJJUHVVLRQ RU D ZDU LQ YLRODWLRQ RI LQWHUQDWLRQDO WUHDWLHV DJUHHPHQWV RU DVVXUDQFHV RU
SDUWLFLSDWLRQLQDFRPPRQSODQRUFRQVSLUDF\IRUWKHDFFRPSOLVKPHQWRIDQ\RIWKHIRUHJRLQJ
 E :DUFULPHV QDPHO\ YLRODWLRQV RI WKH ODZV RU FXVWRPV RIZDU6XFKYLRODWLRQVVKDOOLQFOXGH
EXWQRWEHOLPLWHGWRPXUGHULOOWUHDWPHQWRUGHSRUWDWLRQWRVODYHODERXURUIRUDQ\RWKHUSXUSRVH
RI FLYLOLDQ SRSXODWLRQ RI RU LQ RFFXSLHG WHUULWRU\ PXUGHU RU LOOWUHDWPHQW RI SULVRQHUV RI ZDU RU
SHUVRQVRQWKHVHDVNLOOLQJRIKRVWDJHVSOXQGHURISXEOLFRUSULYDWHSURSHUW\ZDQWRQGHVWUXFWLRQ
RIFLWLHVWRZQVRUYLOODJHVRUGHYDVWDWLRQQRWMXVWLILHGE\PLOLWDU\QHFHVVLW\
 F &ULPHVDJDLQVWKXPDQLW\QDPHO\PXUGHUH[WHUPLQDWLRQHQVODYHPHQWGHSRUWDWLRQDQGRWKHU
LQKXPDQH DFWV FRPPLWWHG DJDLQVW DQ\ FLYLOLDQ SRSXODWLRQ EHIRUH RU GXULQJ WKH ZDU RU
SHUVHFXWLRQV RQ SROLWLFDO UDFLDO RU UHOLJLRXV JURXQGV LQ H[HFXWLRQ RI RU LQ FRQQHFWLRQ ZLWK DQ\
FULPHZLWKLQWKHMXULVGLFWLRQRIWKH7ULEXQDOZKHWKHURUQRWLQYLRODWLRQRIWKHGRPHVWLFODZRIWKH
FRXQWU\ZKHUHSHUSHWUDWHG
³/HDGHUVRUJDQLVHUVLQVWLJDWRUVDQGDFFRPSOLFHVSDUWLFLSDWLQJLQWKHIRUPXODWLRQRUH[HFXWLRQRI
DFRPPRQSODQRUFRQVSLUDF\WRFRPPLWDQ\RIWKHIRUHJRLQJFULPHVDUHUHVSRQVLEOHIRUDOODFWV
SHUIRUPHGE\DQ\SHUVRQVLQH[HFXWLRQRIVXFKSODQ´





6HH7KH&KDUWHUDQG-XGJPHQWRIWKH1UQEHUJ7ULEXQDO+LVWRU\DQG$QDO\VLV$SSHQGL[,,±
8QLWHG 1DWLRQV *HQHUDO $VVHPEO\,QWHUQDWLRQDO /DZ &RPPLVVLRQ  $&1 RI  0DUFK
 




                                                                                                     '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 951 of 1770





Annex VI
INTERNATIONAL INSTRUMENTS RELATING TO ARTICLE 1 F(a) OF THE
1951 CONVENTION
7KHPDLQLQWHUQDWLRQDOLQVWUXPHQWVZKLFKSHUWDLQWR$UWLFOH) D RIWKH&RQYHQWLRQDUHDV
IROORZV
      7KH /RQGRQ $JUHHPHQW RI  $XJXVW  DQG &KDUWHU RI WKH ,QWHUQDWLRQDO 0LOLWDU\
7ULEXQDO
      /DZ1RRIWKH&RQWURO&RXQFLOIRU*HUPDQ\RI'HFHPEHUIRUWKH3XQLVKPHQW
RI3HUVRQV*XLOW\RI:DU&ULPHV&ULPHVDJDLQVW3HDFHDQG&ULPHVDJDLQVW+XPDQLW\
      8QLWHG1DWLRQV*HQHUDO$VVHPEO\5HVROXWLRQ  RI)HEUXDU\DQG  RI
'HFHPEHUZKLFKFRQILUPZDUFULPHVDQGFULPHVDJDLQVWKXPDQLW\DVWKH\DUHGHILQHGLQWKH
&KDUWHURIWKH,QWHUQDWLRQDO0LOLWDU\7ULEXQDORI$XJXVW
        &RQYHQWLRQRQWKH3UHYHQWLRQDQG3XQLVKPHQWRIWKH&ULPHRI*HQRFLGHRI $UWLFOH
,,,  HQWHUHGLQWRIRUFH-DQXDU\ 
      &RQYHQWLRQ RI WKH 1RQ$SSOLFDELOLW\ RI 6WDWXWRU\ /LPLWDWLRQV RI :DU &ULPHV DQG &ULPHV
$JDLQVW+XPDQLW\RI HQWHUHGLQWRIRUFH1RYHPEHU 
       *HQHYD&RQYHQWLRQVIRUWKHSURWHFWLRQRIYLFWLPVRIZDURI$XJXVW &RQYHQWLRQ
IRUWKHSURWHFWLRQRIWKHZRXQGHGDQGVLFN$UWLFOH&RQYHQWLRQIRUWKHSURWHFWLRQRIZRXQGHG
VLFNDQGVKLSZUHFNHG$UWLFOH&RQYHQWLRQUHODWLYHWRWKHWUHDWPHQWRISULVRQHUVRIZDU$UWLFOH
&RQYHQWLRQUHODWLYHWRWKHSURWHFWLRQRIFLYLOLDQSHUVRQV$UWLFOH 
       $GGLWLRQDO 3URWRFRO WR WKH *HQHYD &RQYHQWLRQV RI  $XJXVW  5HODWLQJ WR WKH
3URWHFWLRQRI9LFWLPVRI,QWHUQDWLRQDO$UPHG&RQIOLFWV $UWLFOHRQWKHUHSUHVVLRQRIEUHDFKHVRI
WKLV3URWRFRO 





                                                                                             '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 952 of 1770




Migration Governance Snapshot: Republic of Guatemala
August 2018
In 2015, the International Organization for Migration (IOM) developed a Migration Governance Framework
(MiGOF) to help countries define what “well-managed migration policy” might look like at the national level.
The MiGOF was welcomed by IOM’s Member States in the same year. The Migration Governance Indicators
(MGI)1 were developed to assist countries operationalize the MiGOF by using a standard set of approximately
90 indicators that could be applied across six key policy domains.

The MGI is a tool based on policy inputs, which offers insights on policy levers that countries can use to develop
their migration governance. The MGI is not intended to function as a measurement of outcomes related to
migration policies and institutions. Instead, it operates as an input-based benchmarking framework that offers
insights on policy measures that countries can use to strengthen migration governance. The MGI is not meant
to rank countries in the assessment of the comprehensiveness of their migration policies. The MGI aims to
assist countries while advancing the conversation on migration governance by clarifying what “well-governed
migration” might look like in the context of the Sustainable Development Goal Target 10.7, “Facilitate orderly,
safe, regular and responsible migration and mobility of people, including through the implementation of
planned and well-managed migration policies.”

This country snapshot presents a summary of well-governed areas of the Republic of Guatemala’s (hereafter
referred to as Guatemala) migration governance structures, as well as the areas with potential for further
development, as assessed by the MGI.




1
 The MGI initiative is a policy-benchmarking programme led by IOM and implemented with the support of the
Economist Intelligence Unit. Funding is provided by IOM’s Member States.

The opinions expressed in this report are those of the authors and do not necessarily reflect the views of IOM Member
States or IOM. The designations employed and the presentation of material throughout the report do not imply the
expression of any opinion whatsoever on the part of IOM concerning the legal status of any country, territory, city or
area, or of its authorities, or concerning its frontiers or boundaries.



With research and analysis by




Y:\MPD\MGI Project(s)\Country profiles\Guatemala\20180923_ MGI Guatemala EN.docx



                                                                                                    '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 953 of 1770

Key findings

1. Adherence to international standards and the fulfilment of migrants’
   rights
      1.1.       International conventions ratified

The table below follows a standard format and looks at the ratification of specific international conventions.
The list of conventions covered is by no means exhaustive.

 Name of the convention                                                    Ratification
 Migration for Employment Convention (Revised), 1949 (No. 97)              Yes (1952)
 Convention on the Status of Refugees, 1951                                Yes (1983)
 Convention relating to the Status of Stateless Persons, 1954              Yes (2000)
 Convention on the Reduction of Statelessness, 1961                        Yes (2001)
 Migrant Workers (Supplementary Provisions) Convention, 1975 (No.
                                                                           No
 143)
 Convention on the Rights of the Child, 1989                               Yes (1990)
 International Convention on the Protection of the Rights of All Migrant
                                                                           Yes (2003)
 Workers and Members of Their Families, 1990



      1.2.       Migration governance: Examples of well-developed areas

The Government of Guatemala gives priority to the rights of immigrants and has enacted legislation to ensure
access to basic public services such as education, healthcare and security, on an equal footing with
Guatemalan nationals.

In 2016, the Congress of the Republic of Guatemala adopted the Migration Code through Decree 44-2016,
which took effect in May 2017 and is now being implemented. Article 2 of the Code guarantees access for
immigrants to security, health services, education, employment and housing, among other things. Immigrants’
rights are also enshrined in the Constitution. Under Article 71, for example, the State is required to provide
and facilitate education for its citizens free of discrimination, while Article 100 guarantees the right to the
services and benefits available from the Guatemalan Social Security Institute.

There are options for obtaining permanent residency and citizenship. A person with temporary resident status
may obtain permanent residency after living in Guatemala and demonstrating to the immigration authorities
that their situation is stable. To obtain citizenship, immigrants must first obtain "domiciled alien" status after
two years of legal residence in Guatemala, or if they have Guatemalan children or parents, or are married to
a Guatemalan national. Applicants from non-Central American countries must hold the "domiciled alien"
status for five or more years in order to obtain citizenship. Spanish nationals are an exception to this, as they
are treated in the same way as Central American citizens in virtue of a signed agreement. For persons from
Central America (Belize, Costa Rica, El Salvador, Honduras and Nicaragua), a period of three years’ residence
in the country is required.

      1.3.       Areas with potential for further development

Currently, only two types of residence permits allow access to the job market: employment may be sought
only in the specific cases of being married to a Guatemalan national or having a Guatemalan child. Moreover,
Article 13 of the Labour Code prohibits companies from employing more than 10 per cent of immigrants and
from paying them more than 15 per cent of their respective total wage bills, subject to the provisions of any
special laws in this regard.



                                                                                                                



                                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 954 of 1770

In the case of the public sector, the National Civil Service Office (ONSEC) is the body that regulates hiring in
centralized and decentralized entities, and under the law, immigrants are hired when there are no nationals
with the requisite skills. There are no restrictions on autonomous and semi-autonomous entities. Self-
employed workers must fulfil the requirements laid down by the Tax Administration Supervisory Authority
(SAT), which are similar for nationals and immigrants.

The Migration Code contains the concept of family reunification, though cases are currently being handled on
an ad hoc basis, in other words, on a case-by-case basis, except for investors, pensioners or people of
independent means, whose permits of residence include their family members. Family members eligible for
reunification are parents, spouses and children of less than 18 years old or unmarried children and persons
below 25 years of age. There are no restrictions on family reunification based on certain personal
characteristics (such as gender).

No pension portability agreements have been signed with other countries.

Under the Constitution, the right to vote in local elections is reserved for citizens of Guatemala. It is important
for specific mechanisms for civil participation to exist so that immigrants can be included as active members
of society.



2. Formulates policy using evidence and whole of government approach
    2.1.         Migration governance: Examples of well-developed areas

Guatemala has domestic legislation regulating immigration and emigration. In 2016, the Congress of the
Republic of Guatemala adopted the Migration Code, which addresses the rights and duties of migrants.

There are government bodies with different migration-related responsibilities. The Ministry of the Interior is
responsible for formulating the country's migration policy. The General Directorate of Migration (DGM) is a
branch of the Ministry of the Interior and is specifically charged with implementing migration policy. The
Government is implementing the new Migration Code, on the basis of which the National Migration Authority
(AMN) was set up and tasked with formulating migration policy.

Guatemala has been striving for greater horizontal and vertical migration policy coherence. The National
Migration Authority is expected to act as the principal interministerial coordination body. The AMN comprises
the Office of the Vice-President of the Republic, the Guatemalan Migration Institute (now the DGM), the
Guatemalan National Council for Attention to Migrants (CONAMIGUA) and the Ministries of Foreign Affairs,
Social Development, Labour and Social Welfare and of the Interior.

CONAMIGUA is a body set up in 2007 through Decree 46-2007, comprising the Guatemalan State authorities
responsible for monitoring and protecting the human rights and individual guarantees of Guatemalans living
abroad. However, it remained inactive for about eight months prior to the start of 2018, for lack of authorities.
CONAMIGUA has been re-activated and has begun operational interministerial coordination and now
participates in technical sessions with AMN as well as other institutions. The new Migration Code establishes
interinstitutional coordination bodies such as the AMN, which is tasked with formulating, creating and
overseeing migration policy and migration-related security. Likewise, the Council for Attention and Protection
created under the Migration Code is now meeting and coordinating the preparation and adoption of
regulations.

There are currently other coordinating bodies in operation. For example, there is a coordinating body for
matters relating to migrant children and adolescents pursuant to Government Decision 146-2014, and others



                                                                                                                 



                                                                                                '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 955 of 1770

such as the Inter-Agency Commission against Trafficking in Persons (CIT) and the National Commission for
Refugees (CONARE). This latter body is currently suspended now that the AMN has been set up.

There are institutions in Guatemala that assist nationals residing abroad (embassies, consulates, labour
attachés, ministries/offices for diaspora issues). According to the Ministry of Foreign Affairs (MINEX), there
are 41 embassies or consulates in countries around the world.

As regards data collection and the availability of information, the DGM web portal periodically publishes
figures on the number of persons returning by air and land, breaking down adults, children and adolescents
by gender. In addition, the 2002 census included five questions on migration. It is also confirmed that the 2018
census likewise includes a module on migration.

    2.2.        Areas with potential for further development

The recent Migration Code has not been operationalized.

The country is now transitioning towards implementation of the measures laid out in the recent Migration
Code, which is not yet operational, a fact that is impeding the determination of future actions. Once the
transition process is complete, AMN will need to table a draft working agenda. Furthermore, the DGM will
become the Guatemalan Migration Institute, a decentralized body that will be charged with ensuring respect
for the human right to migrate and safeguarding it through the proper administration of migration law, as well
as providing timely assistance and protection for immigrants in Guatemala and Guatemalan emigrants who
need these services.

The MINEX has proposed fundamental measures such as expanding diplomatic and consular representation
abroad, strengthening channels of communication through which to offer support for Guatemalans living
abroad, including their associations and leaders. Nevertheless, there are still no formal programmes for
working with Guatemalans in the diaspora.

Civil participation by Guatemalans abroad is limited. The electoral law was nevertheless amended in 2017 to
allow for voting abroad and work is now progressing on the mechanisms to be used. The Supreme Electoral
Tribunal issued Decree 274-2016 on the regulations governing voting abroad, but its implementation is still at
the planning stage.

3. Engages with partners to address migration and related issues

    31. Migration governance: Examples of well-developed areas

Guatemala participates in several Regional Consultative Processes on Migration (RCPs). Besides, the country
is a member of the Regional Conference on Migration or Puebla Process (RCM) and also participates in the
Central American Commission of Directors of Migration (OCAM). Guatemala is also a participant in the Global
Forum on Migration and Development (GFMD), inter alia.

The Governments of Mexico and Guatemala have signed over 40 agreements and memorandums of
understanding, a reflection of the rapid evolution of their relations over recent years and the commitment of
both countries to strengthening cooperation such that it translates into greater development, prosperity and
security, especially for those living in the border area. Furthermore, in May 2018 the Ministry of Labour signed
an Agreement on Labour Cooperation with Mexico in order to strengthen ties of cooperation and foster
information sharing between both countries.

The Government is working formally with the private sector and civil society in getting to grips with migration
issues. It was announced in June 2017 that the Inter-American Development Bank (IDB), the Governments of



                                                                                                              



                                                                                             '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 956 of 1770

El Salvador, Guatemala and Honduras, as well as the private sector will invest US$750 million in energy,
transport, water and tourism projects. The plan is to create economic and job opportunities in order to
discourage migration towards the north of the continent. Meanwhile, the United Nations High Commissioner
for Refugees (UNHCR) is undertaking institutional capacity building for the benefit of government officials
responsible for refugee matters and is working with migration authorities to ensure compliance with the
principles of international protection (IDB, 2017).

There are also initiatives such as the “GUATE TE INCLUYE” (Guatemala includes you) programme, which is an
interinstitutional and intersectoral coordination initiative designed to ensure the participation of all
stakeholders, thereby furthering social and job market inclusion for returning migrants. Participating in this
initiative are private sector and civil society institutions as well as government bodies such as the MINEX, the
Social Welfare Secretariat, the General Directorate of Migration, and the Ministry of Labour, among others.

Since 2005, Guatemala has been a party to the Convention on the creation of the single Central American visa
for the free movement of foreign nationals between the Republics of El Salvador, Honduras, Guatemala and
Nicaragua (CA4). The single visa permits free movement for foreign nationals on the territory of any of the
Member States.

     3.2.       Areas with potential for further development

Currently, there are agreements such as the CA4 on the free movement of aliens, as well as customs
agreements in place between Honduras, Guatemala and El Salvador, but so far none has addressed the topic
of labour mobility.

Although Guatemala is a member of the Executive Committee of the Comprehensive Regional Protection and
Solutions Framework (MIRPS) and an Observing Member of the UNHCR Executive Committee, it does not form
part of the governing body of the International Organization for Migration (IOM).

The country maintains regular interaction with Guatemalan communities abroad through the consular
missions of the MINEX. This notwithstanding, there are no forums for formal collaboration with members of
the diaspora and expatriate communities for devising migration programmes and implementing migration
policy.



4. Advances the socioeconomic well-being of migrants and society

     4.1.    Migration governance: Examples of well-developed areas

As a receiving country, Guatemala has drawn up regulations promoting ethical practices in the hiring of
immigrants. In 2016 the Congress of the Republic of Guatemala approved the Migration Code, which
guarantees that all persons present on the national territory will enjoy equal access to public employment
services, pursuant to the Constitution of the Republic, the Migration Code and other applicable norms.
Besides, the Migration Code lays down the minimum social rights and entitlements in terms of security and
assets and properties for everyone, irrespective of migration status. The provisions of the Code are currently
in transition, but reflect the country's determination to guarantee the rights of migrants.

In 2014 Mexico and Guatemala signed an agreement to create instruments to furnish quantitative and
qualitative information on the characteristics of migrant workers, which would feed into the elaboration of
active labour policies. As an offshoot of the agreement, a campaign was mounted to inform the Guatemalan
population about working in southern Mexico and about their labour rights. Guatemala also signed an
agreement with Belize aimed at establishing a general framework for implementing a seasonal workers
programme.


                                                                                                              



                                                                                             '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 957 of 1770

Guatemala allows unrestricted and equal access to primary and secondary education for international
students. Fees charged by national universities are different for Guatemalan and international students,
however.

Guatemala has formally adopted accreditation criteria for the recognition of foreign qualifications (degrees
and/or diplomas, skills and expertise). Article 87 of the Constitution states that the University of San Carlos of
Guatemala is the only one entitled to approve the credentials of professionals who are graduates of foreign
universities and to set the preliminary requirements that must be met to that end, as well as to recognize
university-level titles and diplomas covered by international treaties.

Moreover, the National Policy on Decent Work 2017-2032 provides for Priority Action 2, National Migration
for Development Programme, specific aim of focal point 1, "Job creation", and for Priority Action 9, Job skills
certification programme, specific objective of focal point 2, "Promoting labour certification of people with on-
the-job training and of returning migrants in the framework of the National Vocational Training System", inter
alia.

In the case of the Directorate-General for Extracurricular Education (DIGEEX), when distance learning or virtual
courses are involved, the place of study must be certified and the relevant documents must be apostilled.
DIGEEX also recognizes education and training acquired in other countries, provided that verification is
possible.

     4.2.    Areas with potential for further development

Guatemala compiles information on the labour market broken down by migration status, but the data are not
published online. On its official website, however, the MINEX does publish data on Guatemalan migrant
workers abroad who register with that institution.

Demand for immigrant workers is not monitored in Guatemala, for example by means of lists of occupations
facing human resource shortages. Likewise, Guatemala does not have different types of visas for attracting
persons with specific professional skills nor has there been any national evaluation to gauge the effects of
outmigration on the domestic labour market.

In Guatemala there are the National Policy for the Promotion and Integral Development of Women (PNPDIM)
and the Equal Opportunity Plan 2008-2023 (PEO), being promoted by the Presidential Secretariat for Women
(SEPREM), yet there are no specific measures to promote gender equality for immigrants on the job market.

A work permit must be obtained in Guatemala in order to engage in any kind of paid activity. International
students holding residence permits for study purposes must apply for work permits. There are no provisions
or regulations allowing or forbidding students to work during their studies. The only constraint for obtaining
a work permit is that applicants must have a job offer to back up their application. No work permit is required,
however, if a migrant worker is providing consulting or advisory services.

Although there is a substantial flow of remittances to Guatemala, there is no government scheme that actively
encourages the sending of remittances. The Bank of Guatemala (BANGUAT) uses the IOM Migration and
Remittances Survey to estimate the average cost of making remittances to Guatemala, as there is no official
source of information. The country has a system for internally gauging aggregate remittance flows, which is
fed with aggregate figures provided by private banks.




                                                                                                                



                                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 958 of 1770

5. Effectively addresses the mobility dimensions of crises

     5.1.    Migration governance: Examples of well-developed areas

The Government has an emergency plan for managing large movements of people in times of crisis. In 2017,
the National Disaster Reduction Coordination Office (CONRED) issued the National Response Plan (PNR) which
covers the entire resident population in Guatemala, irrespective of migration status.

The country has communication systems for receiving information regarding the evolution of a crisis,
communicating the needs of the population and providing information on ways of accessing assistance. Public
alerts are effected using a colour-coded system (from green to red) that is declared by CONRED, addressed to
the population at large irrespective of migration status, and describe specific activities. Alerts are transmitted
by radio, telephone, television and the Internet.

The Government has arrangements in place to assist Guatemalan nationals abroad in times of crisis (through
consular assistance). For example, there is a call centre in Guatemala that offers assistance and provides
information regarding consular protection for Guatemalan citizens living abroad. The registration of nationals
residing abroad takes place on a voluntary basis. The number of Guatemalans abroad is estimated on the basis
of consular actions as reported by the consular services.

The Ministry of Foreign Affairs has furthermore instructed its consular and diplomatic missions accredited
abroad to draw up contingency plans to serve as action guidelines for the protection of the migrant
Guatemalan population in crisis situations. There are currently 73 contingency plans.

     5.2.    Areas with potential for further development

The Government has a disaster response strategy (the PNR), though it contains no provisions addressing
migration and displacement issues. The standards for disaster reduction also do not specifically address the
migrant population, but are generally intended to benefit everyone.

Guatemala has no strategies for dealing with migration flows triggered by the adverse effects of environmental
degradation or climate change (planned resettlement programmes, for example), nor are there any reports
published on climate change adaptation plans.

The national development policy “K’atun Nuestra Guatemala 2032" (K'atun 2032 National Development Plan)
does not address measures relating to displacement (for example, provisions on refugees, internally displaced
persons or the reintegration of migrants returning voluntarily or involuntarily).



6. Ensures that migration takes place in a safe, orderly and dignified manner
     6.1.    Migration governance: Examples of well-developed areas

There is an entity in Guatemala specifically tasked with comprehensive border control and security. The
Guatemalan Migration Institute is currently in transition from being a department of the Ministry of the
Interior and is responsible for controlling, and for verifying and ensuring that nationals and immigrants are
able to enter, remain on, as well as exit Guatemalan territory. Besides, border control personnel receive
specific and regular training.

The Guatemalan Government has a website operated by the DGM, which lays out residency and visa options
in a clear and easily understandable manner.



                                                                                                                



                                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 959 of 1770

Similarly, with IOM assistance, the Guatemalan Government has improved its systems for receiving returnees,
whether adults, children or adolescents. For example, a facility has been set up at La Aurora International
Airport to receive unaccompanied migrant children and adolescents as well as returning families and better
streamline the assistance provided following their return. As pertains to reintegration, the Returned Migrants
Entrepreneurship Programme helps returnees find employment.

The Secretariat against Sexual Violence, Exploitation and Trafficking of Persons (SVET) is Guatemala’s steering,
coordinating and advisory body in matters of prevention, attention, prosecution and punishment of the crimes
of sexual violence, exploitation and human trafficking. In the framework of the Inter-Agency Commission
against Trafficking in Persons (CIT), the SVET compiles statistical information regarding preventive action as
well as the care and repatriation of victims of human trafficking. Besides, the SVET receives monthly statistics
on human trafficking from the Office of the Public Prosecutor, the Judiciary, the National Civil Police and the
Attorney General of the Nation. At the regional level, Guatemala forms part of the Regional Coalition against
Human Trafficking, which comprises Belize, Costa Rica, the Dominican Republic, El Salvador, Guatemala,
Honduras, Nicaragua, Mexico and Panama.

National statistical data on human trafficking is also shared in this regional technical forum pertaining to the
aspects of prevention, attention, and repatriation of victims as well as the prosecution and punishment of this
crime.

     6.2.    Areas with potential for further development

The Government of Guatemala has improved its process of registering and providing immediate care for
returnees both in reception centres and by creating training centres under the Quédate (Stay) programme
being run by the Social Welfare Secretariat (SBS). These centres provide technical training for returning
adolescents or those at risk of migrating, offering them tools and opportunities for becoming employable or
self-employed in their departments of origin. Nevertheless, much remains to be done with respect to
reintegration in the territories. This is crucial, as it empowers and protects returnees by giving them the tools
and the assistance needed to become socially reintegrated in their country of origin.

Besides, there is no official programme or special government policy in Guatemala designed to attract people
who have emigrated by encouraging them to return voluntarily. As things stand, this issue has so far had a
very low profile on the Government’s agenda.




                                                                                                               



                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 960 of 1770

Key sources
Inter-American Development Bank (IDB)

       2017    The IDB Group is contributing US$750 million for key infrastructure projects in the Northern
               Triangle. Available from: https://www.iadb.org/es/noticias/comunicados-de-prensa/2017-
               06-14/triangulo-norte-en-iniciativa-de-infraestructura%2C11824.html

Congress of the Republic of Guatemala

       N.d.    Decree 114-97, Executive Branch Organic Law. Available from:
               http://www.wipo.int/edocs/lexdocs/laws/es/gt/gt009es.pdf

       2018    Ministerial Agreement 10-2018. Available from: https://goo.gl/tTebKL

       2016    Migration Code. Available from:
               www.acnur.org/Įleadmin/scripts/doc.php?Įle=Įleadmin/Documentos/BDL/2017/10978

       2016    Congress of the Republic of Guatemala, Political Constitution of the Republic of Guatemala.
               Available from: http://MGI.gob.gt/marco-legal/

       2009    Law against trafficking in persons 9-2009 Chapter VI. Available from:
               http://svet.gob.gt/leyes/ley-contra-la-violencia-sexual-explotaci%C3%B3n-y-trata-de-
               personas

       2005    Amendments to the National Migration Law, Decree 10-2005. Available from:
               https://goo.gl/rjDuwP

       2003    Decree 1441 Labour Code of Guatemala. Available from:
               http://biblioteca.oj.gob.gt/digitales/36036.pdf

       2003    Regulations on work permits for foreign nationals GOVERNMENT DECISION No. 528.
               Available from: https://goo.gl/XQ3dbA

       1998    Migration Law, No. 95-98. Available from: https://goo.gl/MR74cx

National Disaster Reduction Coordination Office

       2017    National Response Plan (PNR). Available from:
               https://conred.gob.gt/site/documentos/planes/Plan-Nacional-de-Respuesta.pdf

Government of Guatemala

       2016    CONRED, Standards for disaster reduction. Available from:
               https://conred.gob.gt/site/Normas-para-la-Reduccion-de-Desastres

       2016    Decree 274-2016 on Regulations governing voting abroad. Available from:
               http://www.tse.org.gt/images/Acuerdos2016/274-2016.pdf

       2016    Office of the Public Prosecutor, Gender Policy. Available from:
               https://www.mp.gob.gt/noticias/politica-de-genero/

       2014    National Development Policy – K'atun 2032. Available from:
               http://www.katunguatemala2032.com/




                                                                                                             



                                                                                          '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 961 of 1770



       2008    National policy for the promotion and integral development of women (PNPDIM) and Equal
               opportunity plan 2008-2023 (PEO). Available from: https://goo.gl/uyYhSJ

International Organization for Migration (IOM)

       2006    Derecho Internacional sobre Migración N°7 - Glosario sobre Migración. Available from:
               http://publications.iom.int/system/Įles/pdf/iml_7_sp.pdf




                                                                                                       



                                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 962 of 1770




                                                            '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 963 of 1770


Index
                                       Part 1 ..................................................... 1


                                        MIRPS: Regional Context and Comprehensive
                                        Approach............................................................................. 1.1


                                        National Chapters of MIRPS Countries……………….. 1.2



                                          Belize




                                          Costa Rica



                                          Guatemala




                                          Honduras



                                          Mexico




                                          Panama




                                           Part 2 ......... …………………………………….2

                                          Contributions from Cooperation Actors………….…. 2.1

                                          Contributions from Regional and International
                                          Organisations and from Regional
                                          Networks……………………………………………..……..…..... 2.2




                                                                                         '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 964 of 1770




NOTICE / DISCLAIMER:


The present MIRPS document is a transcript of the national chapters
and comments to general chapters sent by the countries that are part
of the MIRPS process, as well as the contributions of other countries,
organizations, institutions and regional and international organizations
at the close of Thursday 20 October 2017.


Following the celebration of the San Pedro Sula Conference on October
26, 2017, the content of the chapters or contributions could be
modified and revised by the entities and States concerned in order to
update content and / or modify the proposed action plans.


The most up-to-date version of the document will be available on the
website www.mirps-hn.org




                                                                '+6))
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 965 of 1770




                       PART 1




UNHCR / Tito Herrera

                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 966 of 1770



1.1. MIRPS: Regional Context and Comprehensive Approach




                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 967 of 1770




                                                 have been provided on both national and
Regional Context                                 regional levels. This increase in forced
A large scale movement of people has been        displacement has led to the adoption of
registered in North and Central America; the     numerous commitments such as the 2014
reasons for their leaving are multiple and       Brazil Declaration and Plan of Action and the
complex, including socioeconomic factors as      2016 San José Action Statement in order to
well as violence and insecurity – mainly         strengthen protection and encourage
caused by organized crime –, forcing             solutions for those affected, addressing the
populations to move both inside and outside      underlying causes through the promotion of
of the region. In recent years, a significant    a stable environment that guarantees safety,
increase in the number of asylum seekers,        economic development and prosperity. This
refugees and other persons in need of            regional response requires collaboration from
international protection has been noted. All     other stakeholders, along with support from
countries in the region have been affected –     the international community, to ensure the
as countries of origin, transit, asylum and/or   effectiveness of the responsibility sharing
return; and sometimes all these at the same      arrangements.
time – and that is why protection responses




                                                                                 '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 968 of 1770




                                                  countries and communities; and (iv) expand
The New York Declaration                          opportunities for durable solutions.
and the Global Compact
on Refugees                                       The CRRF proposes the participation of
                                                  multiple stakeholders through greater
In the New York Declaration on Refugees and       coordination and it recognises the important
Migrants, adopted in the High-level Plenary       role that they could and should play in
Meeting on Addressing Large Movements of          responding to a situation of displacement.
Refugees and Migrants, held in the seventy-       Furthermore, it proposes closer collaboration
first session of the UN General Assembly in       with development agencies from the start.
September 2016, the States reaffirmed the         This approach is fully in line with the
relevance of the international and regional       Sustainable Development Goals of the 2030
protection      systems;    ratified   their      Agenda – with its commitment to leaving no-
commitment to protecting persons who have         one behind – and with the shared
been forced to flee from violence and             responsibilities agreed upon in the World
persecution; and committed to supporting          Humanitarian Summit 2016 and the national
the countries of origin in addressing the         development programmes.
underlying causes of displacement and re-
establishing suitable conditions for the          In the New York Declaration, the General
dignified and safe return of their citizens.      Assembly of the United Nations invited the
They also recognised the need to develop a        United Nations High Commissioner for
more equitable and predictable global             Refugees to include a proposal for a Global
approach to address large movements.              Compact on Refugees in his annual report to
                                                  the General Assembly in 2017, for
Annex I of the New York Declaration calls for     consideration at its seventy-third session.
the creation of a Comprehensive Refugee           This Global Compact will be based on the
Response Framework (CRRF). The objective          application of the CRRF in the different
of the CRRF is to mobilise from the very          regions – including Central America and
beginning a wide range of relevant                Mexico. As part of this process, the UNHCR
stakeholders including States, national and       will support the States in the realisation of
regional organisations, the United Nations        broad consultations and practical initiatives
system, international and regional financial      for the implementation of the CRRF, to be
institutions, the private sector, civil society   carried out over 2017 and 2018.
and the affected populations.

This comprehensive response is focused on
four priority areas: (i) improving reception
and admission mechanisms; (ii) offering a
timely response to the basic immediate needs
of the population (at the humanitarian and
protection levels); (iii) supporting host




                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 969 of 1770 UNHCR / Boris Heger




                                                  cooperation to address the needs for
Regional Cooperation and                          protection in Central America. The "San José
Solidarity Processes                              Action Statement" establishes a series of
                                                  commitments from the States and other
En las Américas existe una larga tradición en     relevant stakeholders to respond to the
cooperation in the Americas. In December          multiple dimensions of the situation,
2014, the governments of Latin America and        including    prevention,     addressing   the
the Caribbean held a meeting in Brazil to         structural causes, protection in the countries
celebrate the 30th anniversary of the 1984        of origin and international protection for
Cartagena Declaration on Refugees. On that        asylum seekers and refugees, from a
occasion, 28 countries and 3 territories from     perspective of solidarity and shared
Latin America and the Caribbean adopted the       responsibility on a regional level.
Brazil Declaration and Plan of Action,
establishing a broad set of operational           The Brazil Declaration and Plan of Action and
priorities for the protection of refugees,        the San José Action Statement are
asylum seekers, internally displaced persons      considered important regional strategic
and stateless persons in the Americas. There      frameworks for cooperation and shared
was also a specific chapter on "Solidarity with   responsibility in the promotion of regional
the Northern Triangle of Central America in       solutions to the challenges of protection,
Seeking     and      Implementing     Durable     which paved the way to the New York
Solutions."                                       Declaration and the Global Compact.

Subsequently, in July 2016, Costa Rica
hosted the High-Level Round Table –
organised by the UNHCR and the General
Secretariat of the Organisation of American
States (OAS), with support from the Central
American Integration System (SICA, by its
acronym in Spanish) – with the aim of
promoting new opportunities for strategic



                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 970 of 1770


There is a long tradition of regional
cooperation in the Americas.

The Brazil Declaration and Plan of
Action and the San José Action
Statement paved the way to the New
York Declaration and the Global
Compact.




MIRPS: visión and scope                           The goal of the MIRPS is to make existing
                                                  commitments operational and to promote
In the New York Declaration, the States           new initiatives to address situations of
committed      to    applying   this   new        displacement from a comprehensive and
comprehensive response framework and              regional approach – linked with countries of
invited   the     United    Nations    High       origin, transit and destination – and involving
Commissioner for Refugees to engage with          a wide range of relevant stakeholders on a
them and to consult with all relevant             regional, national and international level.
stakeholders with a view to evaluating the
                                                  In this respect, through the Declaration of
detailed practical application of the
                                                  San Pedro Sula, the countries agreed to take
comprehensive refugee response framework.
                                                  part in the Comprehensive Regional
The objective would be to ease pressures on
                                                  Protection and Solutions Framework
host countries, to enhance refugee self-
                                                  (MIRPS), understood as a dynamic and
reliance, to support the conditions in
                                                  collaborative process – as reflected in this
countries of origin and to expand access to
                                                  practical, detailed and living document. They
third-country solutions.
                                                  also committed to the adoption and
By making use of their long tradition of          implementation of their respective national
regional cooperation in matters of protection,    chapters.      Furthermore,       participating
six countries of the region – Belize, Costa       countries confirmed their intention to work
Rica, Guatemala, Honduras, Mexico,                together to strengthen regional cooperation
Panama– expressed before the High                 and shared responsibility mechanisms, with
Commissioner their intention to work on a         participation from        all   the   relevant
regional, practical and detailed application of   stakeholders.
the CRRF through the adoption and
                                                  As stated in Annex I of the New York
implementation of a "Comprehensive
                                                  Declaration, the MIRPS will be presented as
Regional     Protection      and     Solutions
                                                  a detailed practical application of the region
Framework (MIRPS, by its acronym in
                                                  in the development of the Global Compact on
Spanish).
                                                  Refugees.




                                                                                   '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 971 of 1770




                Therefore, in the spirit of the New York Declaration for Refugees and Migrants, the
                Comprehensive Regional Protection and Solutions Framework will have the following scope:

                x STRENGTHEN         the    national  and        the region in the bilateral and multilateral
                   international protection systems in all        cooperation agenda;
                   MIRPS countries;                            x ESTABLISH spaces for coordination,
                x ENGAGE development actors in the               monitoring and the exchange of good
                   prevention, assistance and solutions of        practices within the framework of the
                   displacement;                                  OAS and other regional forums; and
                x STRENGTHEN shared responsibility            x DOCUMENT the lessons learned and
                   mechanisms between the stakeholders            good practices of this process and other
                   taking part in the MIRPS;                      previous      processes       of    shared
                x PRIORITISE prevention, protection and          responsibility, in order to inform the
                   solutions programmes for countries of          construction process of the Global
                                                                  Compact




                MIRPS: Metodología y

UNHCR / Tito Herrera




                                                                                                '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 972 of 1770




                                                   On a national level, each country
Methodology and                                    participating in the MIRPS developed a
Consultation Processes                             National Action Plan that identifies a series of
                                                   specific and executable actions within the
The MIRPS is a process led by the States and       four pillars of the CRRF in the 2018 to 2020
based on the regional dynamics and the             period. These include an analysis of the
existing commitments of each country,              scopes and challenges and they also identify
including those acquired in the Brazil Plan of     the programmes, priority actions and the
Action and the San José Action Statement.          resources needed to:
Additionally, the MIRPS is based on the
collective realisation that the region is facing   x Strengthen the reception, protection and
a changing reality with shared elements,              care systems,
challenges and priorities.                         x Promote prevention measures, and
                                                   x Enhance comprehensive and durable
                                                      solutions.




                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 973 of 1770




Government-led coordination mechanisms                  The MIRPS is a living document and work will
were established in these consultation                  continue on the development of various
processes which had ample participation                 strategic core ideas, on the definition of
from State institutions (those concerned with           programmes and actions, and also on the
matters of protection and socio-economic                quantification of needs and responses. In this
insertion), civil society, the United Nations           respect, the San Pedro Sula Regional
System (led by the Resident Coordinators),              Conference will serve as a space for the
the private sector, as well as asylum seekers,          exchange of good practices between the
refugees, displaced and/or deported persons             States and other relevant stakeholders, in
in need of international protection.                    order to complete and perfect the MIRPS
                                                        over the course of 2017 and 2018.
Depending on the characteristics of each
country, these plans focused on asylum                  In the spirit of encouraging wide participation
seekers, refugees, internally displaced                 from society and the international
persons, deportees in need of protection and            community, specific annexes with specific
also the population affected by violence and            proposals from relevant stakeholders on a
insecurity.                                             regional and international level will be
                                                        developed.

From April 2017, a series of national consultations for the MIRPS began in the countries involved: Belize,
Costa Rica, Guatemala, Honduras, Mexico and Panama.




                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 974 of 1770




                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 975 of 1770




                                                    REGIONAL AND INTERNATIONAL
                                                   ORGANISATIONS
TO HIGHLIGHT THE IMPORTANCE OF
ENCOURAGING AMPLE PARTICIPATION FROM
SOCIETY   AND    THE    INTERNATIONAL
COMMUNITY, SPECIFIC PROPOSALS WILL BE             In order to strengthen this regional and
INCLUDED FROM RELEVANT STAKEHOLDERS               comprehensive dynamic, various regional and
ON A REGIONAL AND INTERNATIONAL LEVEL             international organisations have joined this
                                                  process. They have developed multilateral
                                                  proposals in support of the existing national
                                                  plans as well as regional initiatives from the
  BILATERAL                                       States and the civil society. These proposals
  COOPERATION                                     include support programmes in prevention,
                                                  protection, care and solutions, which must be
One of the objectives of the MIRPS is to          implemented in the countries participating in
strengthen South-South cooperation and            the MIRPS.
international cooperation. As a result,
proposals from the States and the relevant
stakeholders that have and continue to
manifest their commitment to increasing              REGIONAL NETWORKS FOR
cooperation with the region will be included.        PROTECTION AND ASSISTANCE
This cooperation may reflect through              Similarly, invitations to participate in the
financial commitments or technical support        process have been extended to relevant
for one or more of the priority plans of MIRPS    society stakeholders who operate within
countries, whether this is on a national or a     regional networks. These regional networks
regional level. Said countries may also           will present operational proposals in
present specific programmes for the               protection and care for refugees, asylum
resettlement of persons in need of                seekers, internally displaced persons and
protection, as well as complementary forms        deportees in need of protection, as well as
of protection and solutions, such as              other affected populations. These proposals
humanitarian visas, the Protection Transfer       have regional coverage and will be
Arrangement,       assistance      in    family   implemented in countries of origin, transit,
reunification and other means to promote          destination and return.
orderly, safe and regular migration.




                                                                                  '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 976 of 1770

           1.2 National Chapters of MIRPS Countries




                                                                                   '+6))
UNHCR / Tito Herrera
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 977 of 1770
    Belize




UNHCR / Daniele Volpe                                                        '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 978 of 1770




Introduction
Belize has a rich history of ensuring refugee            continuing commitment to providing refugee
protection and solutions for persons fleeing             protection.
persecution. During the 1980s and 90s,
                                                         In this context, and illustrative of the
Belize experienced a significant inflow of
                                                         country’s desire to increase engagement in
refugees from Central America due to civil
                                                         international cooperation on these critical
wars ravaging the region. Although a young
                                                         issues, Belize participated in a number of
nation itself, Belize—with the support of the
                                                         international and regional forums related to
international community, most notably
                                                         refugee protection, including the Brazil
through the CIREFCA initiative1—managed to
                                                         Declaration and Plan of Action (2014) and
respond to the situation in a manner that
                                                         the San Jose High-Level Roundtable (2016).
provided comprehensive protection and
                                                         Importantly, in the context of the San Jose
solutions.
                                                         Action Statement, Belize expanded further
Refugees who believed it was safe to return              on the core statement regarding root causes,
home were able to do so voluntarily, while               refugee protection, and regional cooperation,
Belize incorporated integration options for              by committing specifically to:
those who decided to stay. Belize allowed
refugees to naturalize—ensuring durable
                                                         x Continue recognizing the historical and
solutions and paving the way for these
                                                            current humanitarian efforts offered to
persons to contribute to Belize’s economy
                                                            refugees of Central America in the provision
and society. After ensuring this solution,
                                                            of a safe haven from displacement due to
Belize downsized its asylum processes at the
                                                            insecurity and violence in their countries of
end of the 1990s, while the national
                                                            origin;
Refugees Act remained valid and one officer
                                                         x Strengthening, through cooperation and
at the Immigration Department was tasked
                                                            collaboration with UNHCR and other
with receiving asylum applications.
                                                            stakeholders, the Refugee Eligibility
When increasing levels of violence started to               Committee for the Protection of Refugees
affect its neighboring countries of the north               and national officials in charge of reviewing
of Central America in the 2010s, Belize began               asylum applications and ensuring the
to experience a new wave of persons seeking                 protection of refugees;
the safety of its borders. To better respond             x Continue working with all stakeholders in
to the new arrivals, Belize reinitiated its                 order to address the protection needs of
Refugee Eligibility Committee in mid-2015,                  refugees in a collective manner from a
and reestablished the Refugees Department                   regional approach;
a year later. Both organs have engaged in                x Strengthening efforts to build technical
significant capacity building exercises and                 capacity and institutional strengthening at
have allowed Belize to illustrate its                       our main points of entry;

1 CIREFCA is the Spanish acronym for the International   established to create and encourage durable solutions
Conference on Central American Refugees, Returnees       to the widespread forced displacement that occurred
and Displaced Persons. This regional initiative was      due to the civil wars in Central America in the 1980s.




                                                                                               '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 979 of 1770




x Continue making efforts to implement an                Government of Belize. Moreover, Belizean
   effective asylum system, including by                  authorities (most notably the Refugees
   participating in the Quality Assurance                 Department and Ministry of Human
   Initiative for refugee status determination;           Development) have continued to engage in
x Fostering dialogue towards the formulation             one-on-one case handling of persons of
   of coordinated efforts and mechanism,                  concern,    which  has      provided     the
   under the principle of responsibility-sharing,         Government with additional insights into the
   in regional and hemispheric forums.2                   issues of concern to asylum-seekers and
                                                          refugees.
The Government welcomed UNHCR’s return
to Belize with a permanent presence in 2016,              Within the context of the CRPSF, on October
and has appreciated the close cooperation                 10, 2017, Belize held a national
and coordination, including technical,                    consultation—hosted by the Ministry of
financial, and capacity building support.                 Immigration, with the support of UNHCR.
                                                          The consultation comprised approximately
Over the past two years, persons of concern               25 persons representing various Government
have been engaged through consultation                    departments (Foreign Affairs, Education,
processes to better understand their                      Health, Police/Intelligence, Immigration,
experiences, and to map out the current                   Labor, and Attorney General's Office), the
services and activities that exist for persons            Ombudsman, UNDP, the clergy, civil society,
of concern, as well as the gaps and needs that            academia, and persons of concern.
remain. Belize and its international partners
have carried out formal and informal                      The prioritization of the issues discussed in
assessments in various refugee-hosting                    the consultation remains a work in progress.
communities. The concerns and issues raised               However, some of the issues which are
in these sessions have been communicated                  agreed by all to be of concern, are described
to the relevant authorities of the                        herein.




2 San Jose Action Statement, of the High Level Round      to the San Jose Action Statement, p. 4, available at:
Table “Call to Action: Protection Needs in the Northern   http://www.refworld.org/docid/57a8a4854.html
Triangle of Central America,” Accompanying Statements     (listing Belize’s particular commitments).




                                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 980 of 1770




Protection and Solutions: Overarching Gaps and Needs
Belize has a positive legislative framework      Belize has harnessed its regional “Multi
that generally provides for the legal            Sectoral Development Framework” under
protection of refugees. Moreover, the            the Agenda 2030, the MSDF, by including
Government has recently participated in and      and mainstreaming a number of refugee and
made commitments within international and        migration related activities in pursuit of
regional forums to ensure even greater           various Sustainable Development Goals,
protections for persons of concern. Belize       which apply regardless of a person’s
now welcomes the opportunity to                  migration status. In order to “leave nobody
complement the existing protections and          behind,” Belize has notably committed to
gaps, as identified through the various          specific action under several Sustainable
consultations, through the CRPSF framework       Development Goals,, as reflected in the
and international cooperation to take            recently      adopted    MSDF       Country
advantage of these opportunities to ensure       Implementation Plan for 2017. Further
full implementation of international human       development and implementation of these
rights and refugee principles to guarantee       plans will be ongoing
protection and solutions for all persons of
concern.                                         As a result of the robust discussions during
                                                 the national consultation held on October 10,
The stocktaking of Belize’s current refugee      the multi-stakeholder group was able to
protection scheme is a work in progress that     determine a number of points of general
will continue to be updated. Refugees            agreement. While detailed gaps and needs
generally have legal rights to access a          are    more     fully   discussed    in   the
panoply of social services that are offered to   recommendations section, herein, the
the population at large, including education     description of needs in all four pillars were
and health. The reality of implementation is     cross-cutting, falling within these broad
more complicated, however. Further               categories. The group determined that there
sensitization of relevant authorities and        is a need for:
mechanisms for ongoing collaboration on
refugee concerns are needed to ensure full       x greater knowledge about persons of
inclusion of persons of concern into social         concern and their needs, including
services, thus guaranteeing access to               through carrying out a mapping or
protection and solutions. Given this scenario,      profiling process, and other data
one priority action of the Government will be       collection procedures that will provide
to ensure that future consultations are held        better support for public policy creation
and      that     ongoing     comprehensive         and other protection and solution
coordination mechanisms are created to              responses;
ensure proper follow up and monitoring of        x wider sensitization, information-sharing,
these issues.                                       and capacity-building, including with
                                                    persons of concern, Government




                                                                                 '+6))
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 981 of 1770




             agencies, other stakeholders, and the           responsiveness to the needs of refugees;
             general public;                                 and
          x development of comprehensive multi-          x greater engagement with other countries
             sectorial public policies on refugees           in the region, particularly other asylum
             (ensuring access to education, health, and      countries, to share best practices on
             other basic rights) and creating                protection, facilitation of integration,
             coordination    mechanisms       between        protection-sensitive security protocols,
             relevant Ministries/Departments and             responsibility-sharing, and other themes
             UNHCR to ensure better cohesion and             of relevance




UNHCR / Daniele Volpe                                                                   '+6))
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 982 of 1770




        Protection and Solutions: Recommendations and Plan of
        Action
        In addition to gaps acknowledgement and              multi-annual National Action Plan for
        recommendations within each of the four              Protection and Solutions for refugees.
        pillar areas, the consultation identified       x   Belize will engage with other CRPSF
        several overarching issues and related               States to exchange information and
        recommendations/agreements that could be             discuss      responsibility-sharing,     best
        utilized to move forward in Belize’s plan of         practices, and other opportunities for
        action even while ongoing discussions                protection improvements in the areas
        continue.                                            outlined above;
                                                        x   Belize will support protection-sensitive
        OVERARCHING RECOMMENDATIONS                          mapping         and      data      collection
        FOR PLAN OF ACTION:                                  opportunities, and the consider the public
                                                             policy recommendations that arise from
        x Belize will work to complete stocktaking          such efforts;
           of existing programmes and activities to     x   Belize will consider joining the Quality
           address protection and solutions needs,           Assurance Initiative (QAI) in order to
           and will continue engaging in regular             promote strengthening of its asylum
           organized consultations with UN and civil         process, in line with the commitment
           society on refugee protection and                 made at the San Jose high-level
           solution issues.                                  roundtable in 2016; and
        x To continue this national dialogue, a next   x   Capacity building and public information
           round of consultations will be held within        of all stakeholders will be prioritized, to
           the first quarter of 2018, to take stock          include all relevant authorities, persons of
           and follow-up on the outcomes of the              concern, and sensitization of the public at
           national consultation and to prepare a            large.




UNHCR / Daniele Volpe                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 983 of 1770




In addition to the overarching priorities             reporting on border admissions and
identified through the national consultation          rejections for persons claiming to have a
process, additional protection gaps and               fear of return; as well as data sharing by
general recommendations were identified in            the Refugees Department on persons
each of the four areas of the CRPSF pillars.          who applied for asylum, and those who
                                                      were rejected from application due to
PILLAR   I:  RECEPTION                    AND
                                                      administrative deadlines or other
ADMISSION MEASURES                                    screening rationale; and
This pillar refers to the admission to territory   x Consideration of participation in the
and to asylum processes. Gaps have been               Quality Assurance Initiative (QAI), in line
identified in both areas, and solutions and           with the commitment made at the San
needs were discussed to rectify these                 Jose high-level roundtable in 2016.
concerns. Some of the main points
                                                   PILLAR II: SUPPORT FOR IMMEDIATE
acknowledged include needs for:
                                                   AND ONGOING NEEDS
x Further sensitization of and capacity
                                                   Areas of concern in this pillar include issues
   building for Government authorities at all
                                                   relating to the immediate provision of social
   levels, with an initial prioritization of
                                                   assistance to persons of concern, as well as
   those who are the gatekeepers to
                                                   allowing for access to livelihoods options to
   accessing territory and asylum processes,
                                                   provide for immediate self-sustainability, and
   respectively;
                                                   greater       integration        opportunities.
x Incorporation of protection-sensitive
                                                   Discussions in this area identified needs for:
   screening protocols that ensure the
   security of Belize while safeguarding the       x Closer     collaboration      with    the
   rights and protection of persons of                international community and other
   concern;                                           donors     to     create     development
x Provision of regular and comprehensive             opportunities that will allow quicker and
   information to persons of concern about            more robust opportunities for refugee
   their rights and obligations, particularly in      integration;
   relation to admission to territory and          x Ensuring closer coordination mechanisms
   asylum processes;                                  between Government Ministries and
x Adoption of clear SOPs for referral                Departments to ensure asylum-seekers
   pathways from the point of entry to                can access all benefits to which they are
   territory throughout the asylum process,           entitled – including education, health,
   and for access to related rights; although         and other relevant social services.
   potentially      encompassing          other
                                                   PILLAR III: SUPPORT FOR HOST
   Ministries/Departments, this would
   initially include Immigration, Police,          COUNTRIES AND COMMUNITIES
   Refugees Department, and Human                  This pillar incorporates issues such as
   Development authorities;                        burden-sharing among communities hosting
x Creation of a data collection and analysis      persons of concern, as well as crime
   system that includes regular transparent




                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 984 of 1770




prevention, and creating resilience of            PILLAR      IV:             ENHANCED
communities. Needs in this area included:         OPPORTUNITIES           FOR   DURABLE
x Supporting the implementation of               SOLUTIONS
   mapping        and      data     collection    The most relevant durable solution, at this
   opportunities to ensure that persons of        time, would be local integration, given the
   concern and host communities are               lack of safety in the main countries of origin
   analyzed      and    their   needs      and    of the refugee population. Resettlement may
   opportunities are identified;                  also be a possibility in some situations of
x Greater      engagement       in     public    vulnerabilities    or   specific   protection
   information       campaigns,     providing     concerns. Needs identified in this area
   accurate and holistic information, in order    include:
   to sensitize the general population to the
   reality    of     refugees    and      their   x Supporting       more      comprehensive
   contributions/ needs in Belize;                   integration        and       contribution
x Ensuring that development planning fully          opportunities, including ensuring access
   incorporates the needs of these                   to work authorization and livelihoods,
   communities and persons of concern,               such     as    education    opportunities,
   including education, health, and other            language learning, and other skills
   public services;                                  training;
                                                  x Ideally within the context of the QAI,
                                                     ensuring an even more fair and efficient
                                                     refugee adjudication system so persons
                                                     of concern receive legal certainty more
                                                     quickly, and they can be fully supported
                                                     on the path to integration;
                                                  x Greater engagement in communication
                                                     with counterparts in the international
                                                     community to secure options for
                                                     resettlement for urgent protection or
                                                     vulnerable cases, and consider additional
                                                     responsibility-sharing in the future,
                                                     including     resettlement    or    other
                                                     complementary pathways.

                                                  Belize is committed to continuing to support
                                                  the CRPSF process and looks forward to the
                                                  opportunity to engage further with its
                                                  regional and international partners to
                                                  respond to the needs inherent in full
                                                  implementation     of     these    important
 UNHCR / Daniele Volpe
                                                  protection and solutions opportunities




                                                                                  '+6))
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 985 of 1770

   Costa Rica




UNHCR / Ricardo Ramírez Arriola
                                                                               '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 986 of 1770




Introduction

Costa Rica has a long history of respecting       the Resident Coordinator of the United
human rights and welcoming refugees. Upon         Nations System (UNS) in Costa Rica, and with
adopting the New York Declaration, the            support from UNHCR as the Technical
Government of the Republic confirmed its          Secretariat.
commitment to solidarity with refugees and
on June 1, 2017 it decided to develop a           The primary responsibility of the Executive
national chapter of the Comprehensive             Committee was to appoint, within their
Refugee Response Framework, known locally         respective ministries, focal points who might
as MINARE.                                        drive the national consultation process. This
                                                  second work team was the MINARE
In a single document, MINARE brings               Technical Team, formed of officials with
together and unifies national policies            knowledge of the subject matter and with
concerning refugees; identifying gaps and         good judgement to propose actions to
proposing solutions for a comprehensive and       strengthen Costa Rica’s asylum system.
more efficient response to the situation of
refugees in Costa Rica. The effective             The National Consultations took place in two
implementation of MINARE constitutes a            phases: first, a series of thematic meetings of
model of protection and integration for urban     the Technical Team raised the relevant topics
refugees in middle-income countries in            and captured the State’s outlook as regards
accordance with international law and best        the challenges facing the national asylum
practices.                                        system. The second phase involved two
                                                  extended consultation workshops with the
Pursuant to Annex I of the New York               various sectors of society and its objective
Declaration, MINARE was developed                 was the proposal of inter-agency agreements
through a process of national consultations       with concrete actions to be implemented
with the most relevant stakeholders. To that      between 2018 and 2020.
effect, the Vice-President of the Republic
formed the MINARE Executive Committee,            The relevant topics were determined based
an ad hoc work team composed of the heads         on an analysis of Costa Rica's progress in the
of five ministries that are key in attending to   implementation of its commitments on an
the refugee population in Costa Rica: the         international level, particularly the Ministerial
Ministry of Foreign Affairs and Worship           Inter-governmental Event on Refugees and
(MRREEyC), the Ministry of the Interior and       Stateless Persons held in Geneva in 2011, the
Police (MGyP), The Ministry of Labour and         adoption of the 2014 Brazil Declaration and
Social Security (MTSS), the Ministry of           Plan of Action, the San Jose Action Statement
Human Development and Social Inclusion            (2016), the Leaders’ Summit on Refugees
(MDHIS), the Ministry of Planning and             (2016) and the New York
Economic      Policy     (MIDEPLAN),       with
participation from




                                                                                     '+6))
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 987 of 1770




        Declaration (2016). Also taken into
        consideration were the reports from the          three thematic roundtables: (1) legal matters
        UNHCR partner agencies in Costa Rica on          and protection, (2) social affairs and
        recurrent cases and the preliminary data for     vulnerable persons, and (3) integration and
        the pilot “Survey for Refugees in Costa Rica”    livelihoods. Each roundtable was lead by the
        which had a sample group of 310                  corresponding leader in coordination with
        questionnaires.                                  the relevant focal point in the Technical Team

        The national consultation workshops took         The result of the national consultation was an
        place on July 27 and August 10, 2017 in San      inventory of 64 agreements for concrete
        Jose, with participation from representatives    actions which shape MINARE 2018 – 2020.
        of 11 Ministries, 13 autonomous institutions     The Government of Costa Rica will
        of the State, 7 civil society organisations, 4   implement these agreements through greater
        agencies from the United Nations System, 3       inter-institutional     coordination.     The
        chambers of commerce, 2 national                 international community is also expected to
        universities and a confessional group –          help through greater technical and financial
        making a total of 95 participants. The work      cooperation.
        was organised into




64 agreements for
 concrete actions
   which shape
 MINARE 2018-
      2020




UNHCR / Andrés Loor




                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 988 of 1770




Protection and Solutions: Overarching Gaps and Needs

 COMMITMENTS            MADE       BY
 COSTA RICA
                                                  Sub-process as the first instance, and a
                                                  fourth with the Administrative Migration
Consistent with its tradition of guaranteeing     Tribunal (TAM, by its in acronym Spanish) as
human rights, Costa Rica has honoured the         the second instance for appeal. Furthermore,
commitments it assumed in the various             Country of Origin Information (COI) visits
International Forums on the protection of         have been made with officials of the first and
refugees and stateless persons.                   second instances. In accordance with the
                                                  caseload, trips were organized to El Salvador,
Pursuant to the adoption of the Brazil Plan of
                                                  Honduras and Colombia.
Action in 2014, the Government of Costa Rica
(GCR) has worked hard to maintain the             Within the framework of the Borders of
highest standards of protection for refugees      Solidarity and Safety Programme, and with
and to implement innovative solutions for         support from UNHCR and the IOM, the GCR
their integration in Costa Rica. In terms of      established two Migrant in Transit Temporary
public policies, the National Council on          Care Centres (CATEM, by their acronym in
Migration agreed3 to incorporate the              Spanish) to cover the basic needs of persons
principles and guidelines of the Brazil Plan of   in mixed migration flows. CATEMs have
Action     (BPA)      into   the   2013-2023      become a solid alternative to administrative
Comprehensive Policy on Migration for Costa       detention and safe spaces for immediate care
Rica. The implementation of the BPA was           and relevant referral to the governmental
materialised through a series of Memoranda        instances for persons in need of international
of Understanding and in the implementation        protection.
of work plans with UNHCR, the private
                                                  In   line    with the Local Integration
sector, civil society and academia.
                                                  Programme, two UNHCR initiatives have
Since 2014, Costa Rica has been part of the       been developed in coordination with the
Quality Assurance Initiative (QAI) regional       GCR, civil society and the private sector in
programme, which aims to improve eligibility      order to promote refugee access to the
procedures, strengthen the capacity and           labour market and to livelihood projects for
knowledge of eligibility bodies, and introduce    those who live in poverty. The “Living
efficient concepts of management and              Integration” Programme is a corporate social
handling of procedures. In practice, four QAI     responsibility scheme that encourages
evaluation exercises have taken place: three      training, mentoring and job-placement plans
with the Refugee                                  for refugees.




                                                                                  '+6))
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 989 of 1770



             The second initiative, “The Graduation             and in support of the regional efforts to
             Approach” is a mechanism that seeks to             create alternative responses to the main
             contribute to the self-reliance of refugees in     protection needs of persons originating from
             situations of extreme poverty and it does so       northern Central American countries, the
             through their participation in various             GCR, UNHCR and IOM signed a
             components: psychosocial support, creation         Memorandum of Understanding to establish
             of networks, generation of savings,                a Protection Transfer Arrangement, through
             temporary economic subsidies, improvement          which Costa Rica is used as a transit country
             of soft skills, design of an action plan for the   for those who have suffered violence in
             generation of livelihoods, vocational training     northern Central America and who have been
             and seed capital for cases of self-                identified for resettlement in a third country.
             employment,         among       others.     This   In turn, through the Chiriticos Project in
             programme was included in the 2015-2018            collaboration with the Civil Registry of
             National Development Plan, strengthening           Panama and the Northern Border Project, the
             the sustainability of the refugee integration      GCR has addressed the risk of statelessness
             programmes.                                        through a joint work plan between the Civil
             A Legal Integration Programme aimed at             Registry of Costa Rica and UNHCR for
             facilitating changes in migration status was       addressing the birth sub-register of
             developed so that refugees could become            indigenous populations and transnational
             temporary residents or obtain naturalisation       migrants born in Costa Rica of foreign
             through more agile and relevant procedures.        parents. The implementation of these
                                                                projects will allow Costa Rica to be declared
             As part of the efforts made in the                 free from the risk of statelessness in 2018.
             implementation of Chapter IV of the BPA




UNHCR/ Markel Redondo
                                                                                                 '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 990 of 1770




The following table contains a summary of the specific actions that were driven forward by Costa
Rica in the implementation of the commitments made by the country in the various international
forums and which serve as the basis for MINARE and the national chapter of MIRPS..


                                 STOCKTAKING EXERCISE
                       PILLAR 1 – Reception and Admission
 Commitment
    x   Brazil Plan of Action

 Supervisors                              General Directorate of Migration and Aliens (DGME, by its acronym
                                          in Spanish), MGyP.

 Existing Activity                        In December 2015, the National Council on Migration incorporated
                                          the principles of the Brazil Plan of Action (BPA) into the
                                          Comprehensive Policy on Migration for Costa Rica.

 Commitment
    x   Inter-ministerial 2011
    x   PA Chap. 2 Quality Assurance Initiative
    x   San Jose Action Statement (SJAS)

 Supervisors                              Refugee Sub-process (First Instance for recommendation of
                                          applications), Administrative Migration Tribunal (Second Instance for
                                          appeals), Restricted Visas and Refugee Commission (CVRR, by its
                                          acronym in Spanish), Ministry of the Interior and Police.

 Existing Activity                        Implementation of Phases I, II and III of the QAI with first instances
                                          (Refugee Sub-process) and Phase IV with second instances (TAM).
                                          Monthly meetings with the Coordination Team of the eligibility
                                          bodies in the Process for Refugee Status Determination (Refugee
                                          Sub-process and CVRR - first instance -, TAM, MGyP with UNHCR
                                          support).

                                          At the time of creating this document, an agreement has been made
                                          for the Refugee Appeal Division of the Immigration Refugee Board
                                          of Canada to visit the TAM from October 16 to October 26, 2017,
                                          as a bilateral programme for mentoring, training and the exchange of
                                          best practices facilitated by UNHCR.

 Commitment
    x   Inter-ministerial 2011
    x   BPA Chap. 2
    x   SJAS
    x   Leader’s Summit on Refugees (2016)

 Supervisors                              Refugee Sub-process, TAM, Ministry of the Interior and Police




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 991 of 1770




Existing Activity                         Project for the reduction and prevention of delays in first and second
                                          instances through the additional assignment of specialist staff, with
                                          technical and financial support from UNHCR.

Commitment
   x   Inter-ministerial 2011
   x   BPA Chap. 2 Quality Assurance Initiative

Supervisors                               Refugee Sub-process, TAM, Ministry of the Interior and Police

Existing Activity                         Country of Origin Information: compilation of country of origin
                                          information provided by UNHCR for the purposes of supporting
                                          asylum applications. Visits to countries of origin for sensitization of
                                          adjudicators and for obtaining first-hand information about the
                                          protection and safety situation in said countries. Two visits were
                                          made to Colombia, two to Honduras and one to El Salvador, with
                                          adjudicators from the Refugee Sub-process, Refugee Commissioners
                                          and TAM Judges. All of this resulted in resolutions that are fairer and
                                          conform better to international protection standards, as well as a
                                          significant increase in recognition rates.

Commitment
   x   Inter-ministerial 2011
   x   BPA Chap. 2
   x   QAI Programme
   x   SJAS

Supervisors                               General Directorate of Migration and Aliens, National Council on
                                          Migration.

Existing Activity                         Directive from the National Council on Migration so that all DGME
                                          employees include age, gender and diversity (AGD) and Sexual
                                          Orientation and Gender Identity (SOGI) perspectives in their daily
                                          work.

Commitment
   x   Inter-ministerial 2011
   x   BPA Chap. 2
   x   SJAS
   x   Leader’s Summit on Refugees (2016)

Supervisors                               General Directorate of Migration and Aliens, HIAS

Existing Activity                         The presence of two border control officials for the early
                                          identification of persons in need of international protection, the
                                          application of categorisation forms and the scheduling of interview
                                          appointments in the Refugee Sub-process.

Commitment
   x   Inter-ministerial 2011
   x   BPA Chap. 6 Statelessness




                                                                                                      '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 992 of 1770



   x   San Jose Action Statement

Supervisors                         Civil Registry of Costa Rica, the Municipalities of Tarrazú, León
                                    Cortes and Dota – Electoral Tribunal of Panama.

                                    Ministry of Foreign Affairs and Worship

Existing Activity                   The Chiriticos Project and the Northern Borders Project: facilitating
                                    the late registration of births for indigenous populations and
                                    transnational migrants born in Costa Rica of foreign parents.

                                    The Ministry of Foreign Affairs and Worship manages the
                                    administrative statelessness determination procedure.


                 PILLAR 2 – Immediate and ongoing needs
Compromiso
   x   Inter-ministerial 2011
   x   BPA Chap. 2
   x   Borders of Solidarity
   x   SJAS

Supervisors                         DGME, National Institute for Women (INAMU, by its acronym in
                                    Spanish), Ministry of Health (MINSAL, by its acronym in Spanish),
                                    Municipality of La Cruz, IOM, Permanent Commission for the
                                    Protection and Assistance of Vulnerable Migrants (COPPAMI, by its
                                    acronym in Spanish).

Existing Activity                   Continuous training for governmental border officials in human
                                    rights, international protection, international and national refugee
                                    law, gender-based violence prevention and response, HIV
                                    prevention, prevention and response to cases of the trafficking of
                                    undocumented migrants and human trafficking.

Commitment
   x   BPA Chap. 2
   x   Borders of Solidarity
   x   SJAS

Supervisors                         MGyP, DGME, Ministry of Health, National Commission of
                                    Emergencies (CNE, by its acronym in Spanish), Red Cross, IOM,
                                    UNHCR

Existing Activity                   Establishment of two Migrant in Transit Temporary Care Centres
                                    (CATEMs) as an alternative to administrative detention in response to
                                    the increasing mixed migration flows.

Commitment
   x   Inter-ministerial 2011
   x   SJAS
   x   BPA Chap. 3.




                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 993 of 1770




Supervisors                             Joint Social Aid Institute (IMAS, by its acronym in Spanish), UNHCR,
                                        DGME

Existing Activity                       Memorandum of Understanding between IMAS and UNHCR for the
                                        inclusion of Populations of Interest (PoI) in national poverty reduction
                                        programmes, giving them the same rights as nationals, with dedicated
                                        staff for PoI

Compromiso
   x   BPA Chap. 3 Local Integration
   x   SJAS

Supervisors                             Ministry of Labour and Social Security (MTSS)

Existing Activity                       Presidential Executive Decree for the inclusion of refugees as
                                        beneficiaries of the Social Development and Family Allocations Fund
                                        (FODESAF, by its acronym in Spanish) of the MTSS (2016).

Commitment
   x   BPA Chap. 3 Local Integration
   x   SJAS

Supervisors                             Ministry of the Presidency

                                        DGME

Existing Activity                       Memorandum of Understanding with support from the Social
                                        Presidential Council (2016) to facilitate refugees’ access to national
                                        social development programmes (2016)

Commitment
   x   BPA Chap. 4
   x   SJAS

Supervisors                             CENDEROS

Existing Activity                       Establishment of two shelters for survivors of gender violence and
                                        members of LGBTI communities from countries of northern Central
                                        America.


    PILLAR 4 – Enhance opportunities for durable solutions
Commitment
   x   BPA Chap. 3
   x   SJAS

Supervisors                             Ministry of Public Education (MEP, by its acronym in Spanish) -
                                        UNHCR

Existing Activity                       Memorandum of Understanding for access to primary and secondary
                                        education and the recognition of qualifications (2014) for refugees
                                        and asylum seekers.




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 994 of 1770




Commitment
   x   BPA Chap. 3
   x   SJAS

Supervisors                             National Institute for Apprenticeships (INA, by its acronym in
                                        Spanish) - UNHCR

Existing Activity                       Memorandum of Understanding for access to vocational training and
                                        the certification of skills (2015) for refugees and asylum seekers.

Commitment
   x   BPA Chap. 3
   x   SJAS

Supervisors                             National Council of Rectors (CONARE, by its in acronym Spanish)

Existing Activity                       Memorandum of Understanding for the equalisation of university
                                        studies from countries of origin (2015)

Commitment
   x   Inter-ministerial 2011
   x   SJAS
   x   BPA Chap. 3

Supervisors                             Costa Rica Chamber of Commerce, DGME, the Fundación Mujer
                                        and the Association of Consultants and International Advisors
                                        (ACAI, by its acronym in Spanish)

Existing Activity                       The Living Integration programme: a corporate social responsibility
                                        scheme for the integration of PoI into the local labour market through
                                        job opportunities, skills certification, and training.

Commitment
   x   BPA Chap. 3 Local Integration

Supervisors                             Ministry of Labour and Social Security (MTSS)

Existing Activity                       Memorandum of Understanding for the integration of refugees in
                                        national employment programmes and vocational training (2017)

Commitment
   x   BPA Chap. 3 Local Integration
   x   SJAS

Supervisors                             MEP, Supreme Court of Elections (TSE, by its acronym in Spanish),
                                        Jesuit Service for Migrants

Existing Activity                       Legal Integration Programme: an agreement with the TSE for making
                                        requirements for naturalisation more flexible.

                                        Protocol for providing naturalisation exams for refugees.




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 995 of 1770




 Commitment
     x   BPA Chap. 3 Local Integration
     x   SJAS
     x   Leader’s Summit on Refugees (2016)

 Supervisors                               DGME, Ministry of Culture and Youth, Ministry of the Presidency,
                                           Ministry of Economy, UNHCR

 Existing Activity                         Project to promote the intercultural integration of refugees and
                                           cohabitation spaces with host communities. Among others, the
                                           Integrarte Festival, mass media campaigns and trade fairs.




 GAPS IDENTIFIED BY THE
 MINARE          NATIONAL                                    Within the “Reception and admission
 CONSULTATION PROCESS                                        measures” pillar, protection gaps were
                                                             identified in the following aspects: early
                                                             identification of people in need of
Costa Rica has been making significant                       international protection; effective access to
efforts to provide protection and solutions to               the refugee status determination process;
persons in need of international protection                  effective access to documentation and
such as refugees, persons in mixed migration                 alternative mechanisms of international
flows, persons at risk of statelessness and                  protection.
stateless persons. However, in some cases
                                                             In Costa Rica, many of the people who enter
these efforts may prove to be insufficient in
                                                             through the border crossing points do not
the face of the challenges the country is
                                                             know about the refugee protection system. It
facing due to the continued increase in new
                                                             is therefore necessary to take steps to
applications and the complexity of the
                                                             identify and immediately register refugee
economic and social dynamics that affect
                                                             status applications at the border crossing
refugee integration. Furthermore, the
                                                             points; and to identify persons in vulnerable
challenges arising from the fiscal deficit have
                                                             situations so that the assistance protocols
resulted in a government hiring freeze policy,
                                                             can be applied and referrals to the relevant
which in some cases may compromise the
                                                             governmental       institutions    can       be
sustainability of the responses made by each
                                                             coordinated. If this is not done, there is a
of      the      corresponding      ministerial
                                                             risk that proper and timely protection will not
departments. Within the framework of
                                                             be provided to those who are entitled to it
MINARE, the aim is to put together national
                                                             and in turn, the State loses the opportunity
level comprehensive responses the following
                                                             to exercise the corresponding controls.
identified gaps:




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 996 of 1770



In terms of effective access to the refugee       The refugee identity document is not an
status     determination     process,       the   equivalent of the documentation provided to
adjudication times do not fulfil the provisions   nationals as it is not free. As of October 2017,
of the General Migration and Aliens Act and       the document costs 68 USD per person. The
international standards, due to the               same charge is applied to the bi-annual
continuous increase in asylum applications in     renewal process of said document and this is
combination with the current hiring freeze. In    in addition to being up-to-date on payments
turn, applicants do not have access to free       to the Costa Rican Social Security Fund
legal assistance from the State for refugee       (CCSS, by its acronym in Spanish). This
status determination processes or for second      charge and administrative requirement,
instance appeals, potentially limiting their      obligatory for refugees in order to obtain the
right to a defence.                               document, may represent an obstacle for
                                                  economically vulnerable refugees, with large
Applicants receive a free provisional
                                                  and single-parent families being particularly
document in accordance with international
                                                  affected. Additionally, the travel document
standards; however, based on current
                                                  for refugees, with the requirements and
regulations said document must be handed
                                                  standards established by the International
back at the moment of filing an application.
                                                  Civil Aviation Organisation (ICAO) is costly
In practice, if the person made their
                                                  and therefore actions need to be put into
application at the border, the document is
                                                  place to make issuing it sustainable for the
received later after at least three
                                                  General Directorate of Migration and Aliens
appearances and this means that the
                                                  (DGME).
applicant may be undocumented for a period
of one to four months. The provisional            There are cases of people in Costa Rica who,
document has an identification number             despite     not    fulfilling  the    eligibility
corresponding to the file number assigned by      requirements for being recognised as
the Refugee Sub-process. However, the             refugees (i.e. their persecution has no causal
number of digits in that number is not the        link to any of the reasons of the 1951
same as in the Foreign Immigrant                  Convention), cannot return to their country
Identification Document (DIMEX, by its            of origin because there is a reasonable
acronym in Spanish), making it incompatible       possibility of them being harmed in doing so.
with the computer systems used by public          Currently, there is no complementary
and private institutions, particularly banking    protection mechanism in Costa Rica to
systems. As a result, applicants do not have      respond to this type of situation. The General
immediate access to the social programmes         Migration and Aliens Act only regulates one
and services offered by the State and to          special migration category for humanitarian
which they are entitled by virtue of their        reasons based on Article 94 Subparagraph
status.                                           12, the granting of which is at the discretion
                                                  of the DGME.




                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 997 of 1770



                                                 Gaps were identified in the following areas
                                                 specifically: identification of populations of
In "Support for immediate and ongoing
                                                 interest in public institutions of the social
needs”: Costa Rica has solid legislation,
                                                 sector for the application of the relevant care
institutions and public services to care for
                                                 protocols and ensuring access to national
nationals in vulnerable situations and
                                                 social programmes for the aforementioned
recognises that being an asylum seeker or a
                                                 groups and populations.
refugee can worsen existing vulnerabilities or
create new ones.
                                                 For the sake of gathering information in
                                                 order to create care protocols that reduce at-
                                                 window rejection and improve effective
                                                 access to national services for refugees and
                                                 asylum seekers, the statistics collection
                                                 variable of said populations needs to be
                                                 included in the information files of all social
                                                 care institutions.

                                                 According to the Migration Authority, 59% of
                                                 refugees in Costa Rica are women. Up until
                                                 now, the National Institute for Women
                                                 (INAMU) has provided support in isolated
                                                 cases. However, there is no strategy for
                                                 comprehensive care for women seeking
                                                 asylum or for female refugees which provides
                                                 access to the entire range of INAMU
                                                 programmes. Said strategy should include
                                                 care protocols for women, particularly those
                                                 who are the heads of single-parent families,
Within the framework of the national             teenage mothers, survivors of gender
consultations, a need to take actions with the   violence and women who are in Care
following populations of refugees and            Facilities due to conflict with the law.
applicants was identified: children, women,      Additionally, the need to create protection
single-parent families, teenage mothers,         and integration mechanisms for LGBTI
persons     in   situations    of   economic     populations in countries of northern Central
vulnerability and/or extreme poverty,            America was identified.
survivors of gender-based violence, the
LGBTI population and persons in need of
special care such as the elderly, disabled
persons and persons with problematic use of
psychoactive substances.




                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 998 of 1770



In the case of those in a situation of socio-   skills, providing references from previous
economic vulnerability from among the           jobs, and they even face situations of
population of refugees and asylum seekers,      discrimination and xenophobia. Furthermore,
the need to offer comprehensive care            many refugees have gone through exclusion
programmes that go beyond the temporary         processes before arriving in the country and
care offered by UNHCR through its partner       they do not have the necessary certificates
organisations     was     identified.    Said   to obtain jobs. Therefore, it has become
programmes should aim at addressing             necessary to promote training in vocational
immediate needs and also at establishing the    skills, the certification of previously acquired
basis of early and sustainable integration.     skills, the use of information and
Similarly, access to national programmes        communication technology and labour
needs to be guaranteed for refugees with        mediation programmes.
special care needs, such as the elderly,
disabled persons and persons with
                                                The process of certifying higher education
problematic use of psychoactive substances.
                                                qualifications from countries of origin is
                                                complex and depends on a series of
In the “Development of opportunities to
                                                requirements which refugees very often find
reach durable solutions” pillar, gaps were
                                                impossible     to    fulfil.   The      regular
identified in: access to the right to work,
                                                administrative channels used to obtain the
support for refugee entrepreneurship, socio-
                                                necessary documents and to fulfil the
cultural integration programmes and access
                                                requirements cannot always be used by
to decent housing.
                                                refugees. Not addressing this situation in
                                                good time can result in a barrier to accessing
With regard to accessing the right to work,     their right to work and therefore limit their
applicants reported constant difficulties in    contribution to the Costa Rican social security
the effective recognition of their identity     system.
document by potential employers and public
officials at service windows. The lack of       Some refugees in Costa Rica have the
information about the validity and scope of     opportunity to undertake entrepreneurial
the provisional document for those seeking      projects. These projects need to be included
refugee status who have a work permit,          in the support programmes of the Ministry of
constitutes an actual barrier to effective      Economy, Industry and Commerce (MEIC, by
access to decent work.                          its acronym in Spanish), with the aim of
                                                facilitating the incorporation of the
Many refugees in Costa Rica have to             companies, the commercialisation processes
overcome various challenges to join the         and the attainment of securities and
labour market. Unlike nationals, refugees       guarantees for access to credit.
very often have problems in certifying their




                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 999 of 1770




Access to decent and permanent housing is a      solidarity and cooperation under the principle
fundamental pillar in integration processes.     of shared responsibility. To that effect, there
The Government of Costa Rica, through the        is a need to create a permanent monitoring,
Ministry of Housing and Human Settlement,        evaluation and fundraising mechanism that
recognises the need to develop affirmative       will ensure the sustainability of the
actions which allow refugees to benefit from     implementation of the agreements within the
national housing programmes.                     MINARE framework.

In the “Support for host countries and           During the national consultations, it was
communities” pillar, Costa Rica makes a          suggested that there is a need to use a
substantial contribution to the situation of     methodology for the quantification of the
refugees. MINARE summarises Costa Rica’s         State’s contribution in response to the
efforts in favour of refugees and asylum         situation of refugees; one which puts Costa
seekers and sets out a series of actions which   Rica’s contributions into perspective based
will improve the Costa Rican asylum system.      on the regional challenges, creating a baseline
However, the sustainability of these             for the planning of future projects and
responses requires international support,        guiding public policy decisions.




 UNHCR / G. Menezes




                                                                                  '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1000 of 1770




Protection and Solutions: Plan of Action

                           PILLAR 1 – Reception and Admission
Prioritised Need                                             Early identification of people in need of
                                                             international protection
 Priority Action                                              Implementing        Schedule     Commitment
                                                              parties                          (SJAS, BAP,
                                                                                               others)
 Border presence: reinforce the existing agreement            DGME, Ministry      2018         BPA Chap. 2
 between the DGME and UNHCR, maintaining the                  of the Interior
 current presence of liaison officers in the border                                            San Jose Action
                                                              and Police,
 migration points of Peñas Blancas, Los Chiles and                                             Statement
                                                              HIAS, UNHCR
 Tablillas in the north and Paseo Canoas in the south, as
 well as extending said presence to at least one person
 in the ports of Golfito, Limón and Caldera and in both
 international airports.
 Regionalisation of the Refugee Sub-process: make             DGME, Ministry      2018,        BPA Chap. 2
 progress in the regionalisation of the Refugee Sub-          of the Interior     2019,
 process in the offices of Upala, Liberia, Paso Canoas and    and Police          2020         Quality Assurance
 Limón, with the objective of said offices being able to                                       Initiative
 provide appointments for interviews, fix the signalling
 methods and handle the provision of documents.                                                San Jose Action
                                                                                               Statement
 Strengthening the CATEMs: guarantee the allocation of        MGyP, DGME,         2018,        BPA Chap. 2
 funds for the maintenance of the infrastructure,             MINSAL, CNE,        2019,
 equipment and administration of the CATEMs as best                               2020         Borders of
 regional practice for an alternative to administrative       Red Cross, IOM,
 detention.                                                   UNHCR                            Solidarity SJAS

 Free legal assistance for RSD: modify the Creation of        DGME, Unidad        2018,        BPA Chap. 2
 Public Defence Act to create governmental structures         de Sub-refugio,                  San Jose Action
 guaranteeing free legal assistance and sponsorship to        TAM.                2019,        Statement
 asylum seekers for procedures of Refugee Status                                  2020
 Determination.
 Prioritised Need                                             Effective access to the refugee status
                                                              determination procedure
 Priority Action                                              Implementing        Schedule     Commitment
                                                              parties                          (SJAS, BAP,
                                                                                               others)
 Project for preventing delay: increase the number of         DGME, Sub-          2018,        BPA Chap. 2
 adjudicators specialising in refugees by at least six in     refuge Unit,        2019,        San Jose Action
 each instance.                                               TAM.                2020         Statement
 Strengthening of the CVRR: reinforce the organic             DGME, MRREEyC,      2018, 2019   BPA Chap. 2
 structure of the Restricted Visas and Refugee                MTSS, Ministry of                Quality Assurance
 Commission (CVRR) through the designation of a full-         Security                         Initiative
 time Specialist Legal Consultant for each Commissioner,
 employed by the respective Ministries, for the purposes                                       San Jose Action
 of assisting in the review of files received through the                                      Statement
 Refugee Sub-process, and in the creation of draft
 resolutions of the CVRR.
 Modernisation of the TAM: establish the Administrative       Ministry of the     2018          BPA Chap. 2
 Migration Tribunal (TAM) as a body with two specialised      Interior and
 sections: one to address refugees and another for            Police, TAM                       Quality




                                                                                               '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1001 of 1770



migration, with the subsequent legislative reforms.                                               Assurance
                                                                                                  Initiative
Prioritised Need                                            Effective access to documentation
Priority Action                                              Implementing         Schedule       Commitment
                                                             Parties                             (SJAS, BPA,
                                                                                                 others)
Documentation for asylum seekers: provide the                Sub-Refugee          2018, 2019       BPA Chap.2
provisional identification document with DIMEX               Unit, DGME
numbering and a temporary work permit at the moment                                                Quality
of filing the seeking asylum.                                                                      Assurance
                                                                                                   Initiative

                                                                                                   San Jose Action
                                                                                                   Statement
Make documentation free for refugees: create a               General              2018,            Recommendatio
Technical Committee formed of the Ministry of the            Directorate of       2019, 2020       n of the
Presidency, the National Council for Migration and the       Migration and                         Committee of
General Directorate of Migration and Aliens for the          Aliens, Ministry                      Economic Social
purposes of guaranteeing that documentation is free for      of the                                and Cultural
refugees and so that it is equal to that of nationals.       Presidency,                           Rights
                                                             National Council                      Report V,
                                                                                                   Paragraphs 42
                                                             on Migration
                                                                                                   and 43
Prioritised Need                                             Supplementary mechanism for international
                                                             protection
Priority Action                                              Implementing         Schedule       Commitment
                                                             Parties                             (SJAS, BPA,
                                                                                                 others)
Complementary protection mechanism: Establish a              Presidency of the    2018           BPA Chap. 2
complementary protection mechanism for persons who           Republic,                           Borders of
do not fulfil the requirements to be recognised as           Ministry of                         Solidarity and
refugees but who should not be returned to their             Foreign Affairs,                    Security
country of origin as doing so would result in a              Ministry of the
reasonable risk of them suffering harm.                      Interior and
                                                             Police, DGME

                      PILLAR 2 – Immediate and ongoing needs
Prioritised Need                                             Access to solidarity services for refugees in
                                                             extreme poverty and at risk of destitution
Priority Action                                              Implementing         Schedule       Commitment
                                                             Parties                             (SJAS, BPA,
                                                                                                 others)
Inclusion of the category of refugee in the information      MDHIS/IMAS,          2018, 2019       BPA Chap. 3
files of the social sector: the Ministry of Human            PANI, CANAPAM,                        San Jose Action
Development and Social Inclusion will instruct               IAFA, CONAPDIS,                       Statement
institutions of the social sector and the National System    INAMU, IMAS,
of the Single Registry of State Beneficiaries (SINIRUBE,     DESAF
by its acronym in Spanish) to include the categories of
Refugee and Person Seeking Refugee Status in their
information files.
Protocols for refugee care in the social sector: the         MDHIS/IMAS,          2018           BPA Chap. 3
Ministry of Human Development and Social Inclusion           PANI, CANAPAM,                      San Jose Action
will provide technical support to all institutions of the    IAFA, CONAPDIS,                     Statement
Social Sector in the establishment of protocols which        INAMU, IMAS,
allow the standardisation of the assistance given to         DESAF
refugees and those seeking refugee status, and also the
implementation of internal sensitization processes that
guarantee the application of said protocols at all levels




                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1002 of 1770



 in the institution.
 State programmes for the reduction of poverty: the              MDHIS/IMAS,            2018          BPA Chap. 3
 Ministry of Human Development and Social Inclusion              UNHCR                                San Jose Action
 will instruct the National System of the Single Registry                                             Statement
 of State Beneficiaries (SINIRUBE) to include refugees
 and those seeking refugee status in the poverty
 reduction programmes of the Joint Social Aid Institute,
 giving them the same rights as nationals.
 Prioritised Need                                                Women, teenage mothers, survivors of gender-
                                                                 based violence and the LGBTI population
 Priority Action                                                 Implementing           Schedule      Commitment
                                                                 Parties                              (SJAS, BPA,
                                                                                                      others)
 Protocol for female refugee care: INAMU, along with             INAMU, DGME,           2018,         BPA Chap. 3
 the DGME, the National Board of Infancy (PANI, by its           PANI, Penitentiary     2019, 2020
 acronym in Spanish) and UNHCR, will develop a                   System, UNHCR                        San Jose Action
 protocol for assisting women, teenage mothers and                                                    Statement
 survivors of gender-based violence, enabling the
 coordination and articulation of the assistance given to
 cases of female refugees and asylum seekers in Costa
 Rica; including women who are in Care Facilities due to
 conflict with the law.
 Project for the access of LGBTI populations to the              Ministry of Human      2018,         BPA Chap. 3
 labour market: the Ministry of Human Development and            Development and        2019, 2020    Local Integration
 Social Inclusion, in coordination with the Diverse              Social Inclusion,
 Chamber of Commerce of Costa Rica and with support              Diverse Chamber                      San Jose Action
 from UNHCR, will develop a programme for the training           of Commerce                          Statement
 and job placement of LGBTI refugees.
 Prioritised Need                                                Children refugees or asylum seekers
 Priority Action                                                 Implementing           Schedule      Commitment
                                                                 Parties                              (SJAS, BPA,
                                                                                                      others)
 Protocol for the protection and care of refugee children:       PANI, DGME,            2018          BPA CHAP. 3
 PANI, with support from UNHCR and DGME, will                    UNHCR
 update the protection, care and reference protocol for
 refugee children, following the international standards.
 Said protocol must include actions for the protection of
 unaccompanied or separated children and children at
 risk of statelessness.
 Fund for DNA testing: PANI will develop a project for           PANI, Supreme          2018 –        BPA Chap. 3
 the creation of a fund to perform DNA testing of                Court of Elections     2019
 refugee families or asylum-seeking families when there
 is doubt over the filiation, in order to prevent trafficking
 and other types of activities harmful to children.
 Prioritised Need                                                Refugees and asylum seekers with special
                                                                 care needs (the elderly, disabled persons
                                                                 and persons with problematic use of
                                                                 psychoactive substances)
 Priority Action                                                 Implementing           Schedule      Commitment
                                                                 parties                              (SJAS, BPA,
                                                                                                      others)
Protocol for elderly refugees: the Ministry of Human            Ministry of Human      2018, 2019    BPA Chap. 3
Development and Social Inclusion undertakes to manage,          Development and
under the National Council for the Elderly (CONAPAM, by         Social    Inclusion,
its in acronym Spanish), the development of a specialised       CONAPAM
care protocol for elderly refugees, providing access to
public services and the right to healthcare.




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1003 of 1770



 Protocol for assistance for refugees with problematic        Institute for          2018, 2019     BPA Chap. 3
 use of psychoactive substances: the IAFA will develop        Alcoholism and
 a care protocol for the refugee population in                Drug Dependency
 rehabilitation centres for persons with addictions           (IAFA, by its
 which are under supervision from the Institute.              acronym in
                                                              Spanish), MDHI
 Adaptation of RSD Procedures for disabled persons:           CONAPDIS,              2018, 2019     BPA Chap. 3
 the National Council for Disabled Persons (CONAPDIS,         DGME
 by its acronym in Spanish) will advise the DGME in the
 development of a mechanism for assisting asylum
 seekers who have cognitive, physical or sensorial
 disabilities in the procedures for refugee status
 determination in order to guarantee due process.
 Prioritised Need                                             Solidarity networks of and for refugees
Acción Prioritaria                                           Partes Ejecutoras       Cronograma    Compromiso (DASJ,
                                                                                                   PAB, otros)

Solidarity networks for refugees: the Ministry of Human      Ministry           of   2018, 2019,   BPA Chap. 3
Development and Social inclusion with collaboration from     Development and         202           San Jose Action
UNHCR will promote the participation of civil society in     Social     Inclusion,                 Statement
assisting refugees through research and professional         Public and Private
practice initiatives with public and private universities.   Universities,
                                                             UNHCR




          PILLAR 3 – Support for host countries and communities
 Prioritised Need                                             Information about State expenditure on
                                                              matters of refugees
 Priority Action                                              Implementing            Schedule      Commitment
                                                              Parties                               (SJAS, BPA,
                                                                                                    others)
 Methodology of quantifying the State contribution to         MIDEPLAN,               2018,         BPA Chap. 3
 refugees: the Ministry of Planning and National Policy       OEDC, UNHCR             2019,
 (MIDEPLAN, by its acronym in Spanish) will develop a                                 2020
 methodology for quantifying the amount the State
 spends on refugee matters, with technical support from
 the OEDC.
 Prioritised Need                                             Mechanism enabling the sustainability of the
                                                              implementation of MINARE agreements
 Priority Action                                              Implementing            Schedule      Commitment
                                                              Parties                               (SJAS, BPA,
                                                                                                    others)
 Permanent MINARE team: the MINARE Technical Team             MGyP,                   2018,         BPA Chap. 3
 will become a permanent monitoring, evaluation and           MRREEyC,                2019,
 fundraising mechanism that will ensure the                   MTSS, IMAS,             2020
 sustainability of the implementation the framework. The      MIDEPLAN,
 team will be chaired by the Ministry of the Interior and     DGME, UNHCR
 Police and it will meet monthly. UNHCR will participate
 as the technical secretariat.




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1004 of 1770




           PILLAR 4 – Enhance opportunities for durable solutions
 Prioritised Need                                                     Refugee access to the right to work
 Priority Action                                                      Implementing            Schedule    Commitment
                                                                      Parties                             (SJAS, BPA,
                                                                                                          others)
The Digital Consultation of Work Permits Project: the                 MTSS, DGME,             2018,       BPA Chap. 3
DGME, in coordination with the Ministry of Labour and                 UNHCR                   2019
Social Security and with support from UNHCR, will create                                                  San Jose Action
a digital consultation mechanism enabling refugees to                                                     Statement
certify the validity of their work permit with potential
employers.
Labour mediation programme for refugees: the Ministry of             MTSS, DGME           2018, 2019,    BPA Chap. 3
Labour and Social Security will provide the PoI with                                      2020
effective access to labour mediation programmes such as                                                  San Jose      Action
www.buscoempleo.go.cr, the EMPLEATE Programme, Mi                                                        Statement
Primer Empleo and PRONAE 4x4; in addition to micro-
business support programmes. The National Labour
Inspectorate will take into consideration in its procedures
the specific nature of refugees, with the objective of
ensuring that their labour rights and the employer’s
obligations are recognised as equal to those of nationals.
Also, informative actions will be carried out on current
legislation so as to improve the recognition of the identity
documents of PoI and to reduce discrimination and
xenophobia during recruitment and staff selection
processes.
Project for making academic requirements more flexible:              INA, Chamber of      2018, 2019,    BPA Chap. 3
the INA will develop an alternative mechanism for checking           Commerce,            2020
the academic requirements and/or the equivalency of the              Chamber        of                   San   Jose    Action
technical skills of refugees who wish to enrol on vocational         Industry, Diverse                   Statement
training courses. Additionally, it will carry out joint actions      Chamber        of
with the private sector for the promotion of internships             Commerce
and the certification of skills through dual training
opportunities.
Prioritised Need                                                     Recognition of studies from countries of origin
Priority Action                                                      Implementing         Schedule       Commitment
                                                                     parties                             (SJAS, BPA,
                                                                                                         others)
Project for the provision of alternative proof for the recognition   CONARE, Ministry     2018, 2019     BPA Chap. 3
of academic qualifications: CONARE will incorporate the              of Foreign Affairs
Consular Section of the Ministry of Foreign Affairs and Worship      and       Worship,                  San Jose      Action
into the understanding agreement with UNHCR for the                  UNHCR                               Statement
provision of alternative proof or evidence in the formalisation
of applications for the recognition and equalisation of refugees’
academic and professional qualifications from countries of
origin.
Prioritised Need                                                     Technological literacy
Priority Action                                                      Implementing         Schedule       Commitment
                                                                     parties                             (SJAS, BPA,
                                                                                                         others)




                                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1005 of 1770



 Technological Literacy Project: the Ministry of Culture and   Ministry of Culture   2018, 2019,   BPA Chap. 3
 the IMAS will promote technological literacy to refugees      and Youth, SINABI,    2020
 through the “Digital Costa Rica” National Strategy (access    IMAS                                San Jose      Action
 to computers) and the literacy activities of the National                                         Statement
 system of Libraries (SINABI, by its acronym in Spanish).
 Prioritised Need                                              Encouragement of entrepreneurialism
 Priority Action                                               Implementing          Schedule      Commitment
                                                               parties                             (SJAS, BPA,
                                                                                                   others)
 Project for the encouragement of entrepreneurialism: the      MEIC, ACNUR           2018, 2019,   BPA Chap. 3
 Ministry of Economy, Industry and Commerce will include                             2020          Local Integration
 business ventures lead by refugees in the Register of                                             Programme
 Entrepreneurs and will encourage their participation in
 entrepreneurial events and other activities organised by                                          San Jose      Action
 the Ministry to strengthen micro- and small enterprises.                                          Statement
 Prioritised Need                                              Socio-cultural integration
 Priority Action                                               Implementing          Schedule      Commitment
                                                               parties                             (SJAS, BPA,
                                                                                                   others)
 Project for valuation of the population’s contribution to     Ministry of Culture   2018, 2019,   BPA Chap. 3
 the culture of host communities: the Ministry of Culture      and Youth, local      2020          Local Integration
 and Youth will strengthen information and training            governments,                        Programme
 processes of the cultural advisors of local governments       UNHCR
 who are carrying out activities with the population of                                            San Jose Action
 interest, with the objective of emphasising refugees’                                             Statement
 contribution to the cultural dynamic of host communities.
 SINEM Refugee Children Project: the National System of        SINEM, ACNUR          2018, 2019,   BPA Chap. 3 Local
 Musical Education (SINEM, by its acronym in Spanish) will                           2020          Integration
 give refugee children free access to musical education,                                           Programme
 including free access to musical instruments.
                                                                                                   San Jose Action
                                                                                                   Statement
 Prioritised Need                                              Access to decent housing
 Priority Action                                               Implementing          Schedule      Commitment
                                                               parties                             (SJAS, BPA,
                                                                                                   others)
 Project for access to dignified housing for refugees: the     Ministry of Housing   2018          BPA Chap. 3 Local
 Ministry of Housing and Human Settlement will consult         and           Human                 Integration
 with the legal department on the possible modifications of    Settlement, UNHCR                   Programme
 Law 7052 and its Regulations, with the objective of
 guaranteeing refugees’ access to housing programmes and                                           San   Jose    Action
 subsidies.                                                                                        Statement




Información más Detallada

If you require more detailed information about Costa Rica’s national chapter, please visit the
following website: http://www.mirps-hn.org




                                                                                                   '+6))
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1006 of 1770




        “Next Steps”

        With the objective of ensuring the execution     cooperation agencies in Costa Rica, with
        of the agreements made by each of the            support from UNHCR. During this meeting, at
        competent ministries and institutions, the       least ten project profiles based on the
        President of the Republic has decided that       agreements included in MINARE will be
        MINARE will be subject to agreements from        presented, with the objective of measuring
        the National Council on Migration and the        the interest of the cooperating agencies and
        Social Presidential Council; and it will be      raising funds for the implementation of the
        presented to the Cabinet. Additionally, the      first projects. Bilateral monitoring meetings
        President of the Republic is considering its     will also be held.
        formalisation through an Executive Decree.
                                                         The Vice-President of the Republic will
        The Ministry of Foreign Affairs and Worship      participate in the Dialogue on Protection
        and the Ministry of Planning and Economic        Challenges with the High Commissioner in
        Policy will present the results of the MINARE    December, which will focus this year on the
        national consultations to the diplomatic corps   Comprehensive Refugee Response Framework.
        and representatives of the accredited


        .




UNHCR                                                                                    '+6))
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1007 of 1770




Acronyms

       AGD               Age, Gender and Diversity
       BOCOS             Branch Office Costa Rica

       BPA               Brazil Plan of Action
       CATEM             Migrant in Transit Temporary Care Centre
       CNE               National Commission of Emergencies

       CNM               National Council on Migration

       COI               Country of Origin Information

       CONAPDIS          National Council for Disabled Persons
       CONARE            National Council of Rectors
       FODESAF           Social Development and Family Allocations Fund
       GCR               Government of Costa Rica
       IMAS              Joint Social Aid Institute
       IOM               International Organization for Migration
       MDHIS             Ministry of Human Development and Social Inclusion
       MGyP              Ministry of the Interior and Police
       MIDEPLAN          Ministry of Planning and Economic Policy
       MINARE            Framework for Protection and Solutions in Response to the Situation of Refugees in Costa Rica
       MINSAL            Ministry of Health

       MRREEyC           Ministry of Foreign Affairs and Worship
       MTSS              Ministry of Labour and Social Security
       PoI               Population of interest
       QAI               Quality Assurance Initiative

       SOGI              Sexual Orientation and Gender Identity

       TAM               Administrative Migration Tribunal
       UNHCR             United Nations High Commissioner for Refugees
       UNS               United Nations System




  UNHCR / Tito Herrera

                                                                                                  '+6))
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1008 of 1770


      Guatemala




UNHCR / Ricardo Ramírez Arriola                                                   '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1009 of 1770




Introduction

Since 1983, Guatemala has been a signatory      With the objective of designing its own
of the main international treaties on human     chapter of the MIRPS and therefore
rights and the international protection of      contributing inputs to the development of
refugees – the 1951 Convention and the          the Global Compact on Refugees, Guatemala
1967 Protocol relating to the Status of         created an Executive Committee formed of
Refugees. Guatemala adopted the 1984            the Ministry of Foreign Affairs, UNHCR,
Cartagena Declaration and, in 2014 on the       UNDP, OAS and the UN Resident
30th anniversary of said declaration, it        Coordinator in Guatemala. The functions of
adopted the Brazil Declaration and Plan of      the Committee consisted of approving the
Action alongside 28 other Latin American        design of a methodology and the format of a
countries. Guatemala also participated in the   matrix that would allow the development of
regional forums on international protection     a national operational plan for the actions
including the High Level Round Table            required to provide a comprehensive
discussing the "Call to Action: Protection      response to refugees. The Committee will
Needs in the Northern Triangle of Central       also review the progress of this process.
America,” held in 2016 in San Jose, Costa
                                                In May 2017, Guatemala officially started a
Rica. In that same year, it adopted the New
                                                series of rounds of national inter-sectoral
York Declaration for Refugees and Migrants,
                                                consultations for adding information to the
the first Annex of which is the
                                                matrix. Six consultations took place in this
"Comprehensive Regional Protection and
                                                regard.
Solutions Framework for the Americas"
(MIRPS).




ACNUR / Pablo Villagran

                                                                               '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1010 of 1770




               It is of the utmost importance to highlight the   the Interior, the Ministry of Foreign Affairs,
               fact that in order to facilitate this work, the   the Ministry of Education, the Secretariat of
               subject was approached from the framework         Social Welfare of the First Lady, the Office of
               of three national level collaborative groups      the Attorney General of the Nation and the
               that work on specific issues of migration: the    Secretariat of Social Works of the First Lady.
               National       Commission      for    Refugees    The objective of this Commission is to
               (CONARE, by its Spanish acronym), the             coordinate, evaluate, promote and monitor
               Commission for the Comprehensive Care of          compliance with the strategic plans and the
               Migrant Children and Adolescents, and the         institutional or inter-agency programmes
               Committee of Labour Mobility..                    linked to migrant children and adolescents.

               The National Commission for Refugees is           In turn, the so-called “Committee of Labour
               formed of the Ministry of Foreign Affairs, the    Mobility” is a collaborative body formed of
               Ministry of the Interior, the Ministry of         the Ministry of Labour and Social Security
               Labour and Social Security and the General        and the Ministry of Foreign Affairs, and its
               Directorate of Migration. The National            purpose is to address matters relating to
               Commission for Refugees is the body               migrant workers abroad and their return to
               responsible for applying the provisions of the    Guatemala.
               Convention and Protocol relating to the
                                                                 In order for each of the aforementioned
               Status of Refugees, as well as any other
                                                                 groups to progress in the consolidation of a
               regulations concerning the recognition,
                                                                 comprehensive line of work, there was
               protection and care of refugees, and the rules
                                                                 participation from civil society actors with
               and provisions contained in its regulations, in
                                                                 whom strategic partnerships were formed to
               accordance with Governmental Agreement
                                                                 address specific matters.
               383-2001.
                                                                 Shown below is a table summarizing the
               The Commission for the Comprehensive Care
                                                                 objectives and participants of each of the six
               of Migrant Children and Adolescents was
                                                                 consultations that took place from May
               created through Governmental Agreement
                                                                 2017:
               146-2014 and it is formed of the Ministry of




                                                                                                  '+6))
UNHCR / Boris Heger
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1011 of 1770



      First Consultation                      Second Consultation                         Third Consultation
Participants: CONARE                     Participants: CONARE, the Committee         Participants:    CONARE,     the
                                         of Labour Mobility and the Commission       Committee of Labour Mobility and
Objectives: Develop the Preparation      for the Comprehensive Care of Migrant       the     Commission      for  the
Matrix for the Comprehensive             Children and Adolescents.                   Comprehensive Care of Migrant
Regional Protection and Solutions                                                    Children and Adolescents.
Framework (MIRPS) of Guatemala.          Objectives: Dissemination of the MIRPS
                                         Matrix of Guatemala and the                 Objectives: Filling the Matrix with
Progress: Formulation of the Matrix;     methodology for filling it with data.       information that will help to
Definition of Prioritised Subjects                                                   consolidate National Inputs for
under the four pillars of MIRPS, based   Progress: Scheduling of meetings with       MIRPS.
on the context of Guatemala.             the     aforementioned      Technical
                                         Roundtables and the dissemination of        Progress: Constant meetings with
                                         the methodology to be used to fill the      the    aforementioned     Technical
                                         Matrix.                                     Roundtables for filling the Matrix
                                                                                     with information.
    Fourth Consultation                         Fifth Consultation                        Sixth Consultation
Participants:    CONARE,         the     Participants: CONARE, the Committee         Participants:    CONARE,     the
Committee of Labour Mobility and the     of Labour Mobility and the Commission       Committee of Labour Mobility and
Commission for the Comprehensive         for the Comprehensive Care of Migrant       the     Commission      for  the
Care of Migrant Children and             Children and Adolescents.                   Comprehensive Care of Migrant
Adolescents.                                                                         Children and Adolescents.
                                         Objectives: Presentation of the
Objectives: Revision of the new          matrices created by the consultants         Objectives: Finalise the substantive
MIRPS Matrix proposal, as provided       hired by UNHCR on the headings in the       information that each national
by UNHCR, incorporating the              Annual Operational Plans of the various     institution has inserted in the matrix.
recommendations of Ms. Reem              national institutions that may contribute
Alsalem, Consultant of the UNHCR         to the financing of MIRPS activities.       Progress:   Validation of  the
Bureau for the Americas on MIRPS                                                     substantive part of the MIRPS
and the Global Compact on Refugees,      Progress: Dissemination of the matrices     matrix.
regarding the need to quantify           created by the consultants hired by
resources and reformulate some of        UNHCR to the planning officials at the
the prioritised activities.              institutions of the Roundtables.

Progress: Dissemination of the new
MIRPS       Matrix     with     the
aforementioned             Technical
Roundtables, to incorporate their
observations and comments before
approval.




                                                                                                      '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1012 of 1770




               Protection and Solutions: Overarching Gaps and Needs
               The protection, solutions, needs and gaps      Pillar 4, Solutions
               discussed within the framework of the
               country as a place of origin, transit,         New proposals are needed to provide
               destination and return are developed around    protection for the populations most at risk.
               four pillars:                                  Shown below are the activities promoted by
                                                              the Government of Guatemala to cover
               Pillar 1, Reception and Admission
                                                              ratified commitments such as the 1951
               Referring to the measures that ensure the      Convention, its 1967 Protocol, the 1984
               identification of persons in need of           Cartagena Declaration, the 2014 Brazil
               protection, as well as measures that protect   Declaration and the 2016 San Jose Call to
               the Guatemalan population and address the      Action and other regional agreements and
               causes of risk.                                national legislations that are aligned with the
                                                              international framework:




UNHCR/ Tito Herrera




                                                                                               '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1013 of 1770




                             STOCKTAKING EXERCISE
                     PILLAR 1 – Reception and Admission
Commitment
   x   Cartagena 84
   x   Brazil Declaration
Supervisors                       CONARE
Existing Activity                 Care for 786 asylum seekers from 41 different countries in the period
                                  between 2002 and 2017, with a recognition rate of between 97%
                                  and 100%.
Commitment
   x   Brazil Declaration
   x   Cartagena 84
Supervisors                       CONARE
Existing Activity                 Recognition of one case of a person from the LGBTI community.
Commitment
   x   Cartagena 84
   x   Brazil Declaration
Supervisors                       General Directorate of Migration (DGM, by its Spanish acronym)
Existing Activity                 Policy of non-detention of persons in transit and asylum seekers, as
                                  provided for by Migration Act 95-98.
Commitment
   x   Brazil Declaration
   x   Cartagena 84
Supervisors                       Commission for the Comprehensive Care of Migrant Children and
                                  Adolescents
Existing Activity                 Teams specialising in the reception of Migrant Children and
                                  Adolescents (MCA) and family units in the centres in Tecún Umán, in
                                  the Casa Nuestras Raíces shelters and in the Guatemalan Air Force.

                PILLAR 2 – Immediate and ongoing needs
Commitment
   x   Cartagena 84
   x   Brazil Declaration
Supervisors                       DGM
Existing Activity                 Issue of Refugee Documents to persons recognised as such, ensuring
                                  their right to identity
Commitment
   x   Cartagena 84
Supervisors                       CONARE
Existing Activity                 Support for the protection and the generation of livelihoods for
                                  refugees and asylum seekers, in coordination with UNHCR
                                  implementing partners in Guatemala – Pastoral Group of Human
                                  Mobility.
Commitment
   x   Brazil Declaration
Supervisors                       Ministry of Foreign Affairs (MINEX, by its Spanish acronym)
Existing Activity                 Training the consular corps in assisting MCA




                                                                                            '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1014 of 1770




    PILLAR 3 - Support for host countries and communities
Commitment
   x   Brazil Declaration
   x   San Jose Call to Action
Supervisors                       MINEX

Actividad Existente               Request to UNHCR through the High Level Round Table
                                  “Call to Action: Protection Needs in the Northern Triangle
                                  of Central America.” Support for the improvement of the
                                  Tecún Umán adult reception centre in the Department of
                                  San Marcos and the reception of unaccompanied MCA in
                                  the specialised centres in Quetzaltenango and Guatemala
                                  City.
Commitment
   x   Cartagena 84
   x   Brazil Declaration
Supervisors                       MINEX, Ministry of Labour (MINTRAB, by its Spanish
                                  acronym), Ministry of Education (MINEDUC, by its Spanish
                                  acronym) and others
Actividad Existente               Launching, on March 7, 2017 of the “Guate te incluye”
                                  programme, aimed at generating a national approach to the
                                  social and labour inclusion of the returned migrant
                                  population of Guatemala.
Commitment
   x   Brazil Declaration
Supervisors                       MINEX

Actividad Existente               Signing of a letter of understanding to strengthen the
                                  relationship between MINEX and UNHCR, including support
                                  for MINEX in the implementation of a “protection transfer
                                  arrangement” as an exceptional protection measure for
                                  persons who are at high risk, in order to provide a safe and
                                  legal alternative for accessing international protection.

    PILLAR 4 – Enhance opportunities for durable solutions
Commitment

Supervisors
Actividad Existente               Approval and coming into force of Decree 44-2016 of the
                                  Migration Code, whose Chapter V of which establishes the
                                  recognition of refugee status, political asylum and
                                  humanitarian assistance. Also, the creation of the new
                                  Institute of Migration.




                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1015 of 1770




Despite the significant progress and the best                   penalisation for the irregular entry of
practices recently put into use, gaps related                   asylum seekers and refugees.
to the following issues have been identified:                x Strengthen            inter-insitutional
    x Review the provisions established in                     coordination by involving the
        the new Migration Code concerning                       judiciary in the detection, care,
        compliance with the principle of non-                   protection and monitoring of cases of
        refoulement and the principle of non-                   unaccompanied children who wish to
                                                                seek asylum.



Protection and Solutions: Action Plan
Identify the main needs and the priority                 Government commitments for the 2018-
actions for each pillar, as identified in the            2020 period.
national consultations.



                         PILLAR 1 – Reception and Admission
 Prioritised Need                                            Identify persons in need of
                                                             international protection
 Priority Action                                             Institutions Responsible
  Strengthen the institutional capacity of the General        DGM/IGM, National Migration Authority
  Directorate of Migration/Guatemalan Institute of
  Migration, particularly in matters of care and
  protection.

  Raise awareness and train migration delegates, the          DGM/IGM, National Migration Authority, Care
  National Civil Police Force, the Army, Jurisdictional       and Protection Council
  Bodies and security personnel at borders and airports in
  matters of international protection.
  Include in the curricula of training schools for            DGM/IGM, Ministry of the Interior, Ministry of
  authorities involved in matters of migration, topics        Defence, the Judiciary (OJ, by its Spanish
  concerning national protection systems for migrants, as     acronym), The Office of the Attorney General
  provided by the Migration Code, the Comprehensive           of the Nation (PGN, by its Spanish acronym),
  Protection of Migrant Children and Adolescents Act,         Public Prosecutor (MP, by its Spanish acronym),
  the right of asylum and other international protection      Secretariat of Social Welfare (SBS, by its
  measures, in addition to regional level protection          Spanish acronym), Secretariat of Social Works
  agreements.                                                 of the President’s Wife (SOSEP, by its Spanish
                                                              acronym), Human Rights Ombudsman (PDH, by
                                                              its Spanish acronym), MINEDUC, MINEX,
                                                              MINTRAB (other institutions may be added in
                                                              any phase)
  Draw up the regulations and update the current              DGM/IGM, Migration Authority, Care and
  protocols in matters of care and protection in              Protection Council and other institutions
  accordance with the Migration Code, ensuring that the
  processes include access to the application for asylum
  or other international protection measures such as the




                                                                                            '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1016 of 1770



 humanitarian visa and any other measures the State
 may adopt.
 Strengthen awareness raising and training processes for      DGM/IGM, National Migration Authority
 migration delegates at the border for the purpose of
 identifying persons in need of protection.
 Create and disseminate informational materials               DGM/IGM, Ministry of the Interior, Ministry of
 regarding the access to asylum and other protection          Foreign Affairs, Ministry of Labour (CONARE),
 and assistance systems for migrants.                         PDH, OJ, Municipalities and other institutions
Prioritised Need                                             Identify specific protection needs based
                                                             on age, gender and diversity
Priority Action                                              Institutions Responsible
 Strengthen Deportee Reception Centres for the (in situ)      DGM/IGM, MINEX, SOSEP (family groups),
 identification of Guatemalan returnees in need of            SBS (unaccompanied MCA), PGN
 protection whose rights have been violated in the
 deportation process.
 Train and raise awareness of officials working with          DGM/IGM, Ministry of the Interior, Ministry of
 migrant populations, for a comprehensive approach            Defence, the Judiciary, PGN, MP, SBS, SOSEP,
 that takes into consideration the age, gender and            MINTRAB, MINEX and other institutions
 diversity of persons, paying special attention to
 unaccompanied children and adolescents, women at
 risk, the LGBTI population, victims of human trafficking,
 elderly persons and disabled persons.
 Strengthen the leading institutions in the protection of     PGN, SBS, SOSEP, OJ, DGM/IGM
 children and adolescents, especially in border areas.
Prioritised Need                                             Guarantee safe transit
 Priority Action                                              Institutions Responsible
 Develop the continuity of the persons in transit permit      DGM/IGM, National Migration Authority
 mechanism, as defined in the Migration Code
 regulations, with the objective of ensuring regular
 transit through the country.
 Design, create and implement a mechanism for                 Human rights, PGN, MP, the Judiciary, PNC,
 registering cases and reports of human rights violations     DGM/IGM
 committed against migrants in transit through
 Guatemalan territory.
 Create and/or improve suitable spaces with interview         DGM/IGM
 rooms guaranteeing the confidentiality of information
 shared by asylum seekers, as well as specialised and
 friendly spaces for children and adolescents.
 Expand the teams of eligibility officials who process        DGM/IGM
 asylum applications in the General Directorate of
 Migration/Guatemalan Institute of Migration.
 Initiate the process for creating a multi-disciplinary       DGM/IGM
 team for the care and protection of refuges and asylum
 seekers.
Prioritised Need                                             Offer specialised, differentiated, safe
                                                             and dignified reception conditions, with
                                                             special attention to persons with
                                                             specific needs
Priority Action                                              Institutions Responsible
 Formulate a diagnosis for the creation of decent, open       Care and Protection Council and other
 shelters that are specialised for the population in need     institutions
 of international protection, involving specialised and




                                                                                           '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1017 of 1770



 trained teams.
 Restructure the Temporary Family Placement                      SBS, National Adoptions Council, DGM/IGM,
 Programme, for the assistance of children and                   PGN
 adolescents in need of protection who have returned or
 are in transit.
                      PILLAR 2 – Immediate and ongoing needs
Prioritised Need                                                Provide healthcare, education, social
                                                                services and protection to children
Priority Action                                                 Institutions Responsible
Strengthen the Migrant Care Directorate at the Ministry         Ministry of Public Health and Social Welfare
of Public Health and Social Welfare.
 Negotiate and implement regional and international
 agreements for the recognition of academic                      Ministry of Education, MINEX
 qualifications, paying special attention to the specific
 needs and difficulties refugees face when presenting
 documentation from their countries of origin.
 Include in the Institutional Strategic Plans, Multi-Annual
 Plan and Annual Operational Plan, the provision of
 fundamental basic services for persons in need of
 international protection.
 Coordinate actions with local education authorities and         Ministry of Education
 institutions throughout the country for the inclusion
 and integration of MCA and youths into the national
 education system. These actions include awareness
 raising campaigns about the risks and consequences of
 migration routes, and the dissemination of the guide for
 bringing internal and external migration to the attention
 of the student population. Formulation and
 implementation of a road map for the provision of care
 to the Guatemalan migrant population in the process
 for the accreditation and certification of labour skills.
 Implementation and dissemination of Ministerial
 Agreement 696-2017 that mandates to “Validate the
 studies of Guatemalan deportees who will continue
 their training in the National Education System."
Prioritised Need                                                Ensure close cooperation and encourage
                                                                joint planning
Priority Action                                                 Institutions Responsible
Strengthen inter-agency and inter-sectoral coordination         All institutions
in order to increase the basic services options for asylum
seekers and refugees.
          PILLAR 4 – Enhance opportunities for durable solutions
Prioritised Need                                                Encourage self-reliance in refugees
                                                                through work opportunities
Priority Action                                                 Institutions Responsible
Propose the modification of the labour regulations so as        Ministry of Labour and Social Security
to enable refugees and asylum seekers to access
occupational training programmes.
Design awareness raising campaigns aimed at the                 Ministry of Education, National Migration
business sector and public officials as regards the rights of   Authority, Ministry of Labour and Social Security
refugees, especially in terms of the labour market and




                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1018 of 1770



 access to services (information kiosks and job fairs).
 Strengthen information campaigns about labour rights
 and access to the labour market, aimed at the general
 public and including refugees and asylum seekers.
 Prioritise the processing and resolution of applications
 for work permits from refugees and asylum seekers.
 Facilitate access to Spanish language courses for asylum
 seekers and refugees.
 Through public-private partnerships, facilitate processes
 allowing asylum seekers and refuges to return to
 employment, using tools such as the National
 Employment Service.
 Prioritised Need                                            Provide protection alternatives to persons
                                                             at high risk and returnees with specific
                                                             needs
 Priority Action                                             Institutions Responsible
 Ensure the continuity of statistical studies and improve    DGM/IGM, Ministry of Labour and Social
 registration systems so as to learn about the profiles of   Security
 returnees, refugees and asylum seekers, including their
 occupations, with a view to their safe reintegration and
 internal relocation, if necessary.
 Create an inter-sectoral mechanism for the                  Ministry of Labour and Social Security, Ministry
 establishment of routes and implement the national          of Foreign Affairs, General Directorate of
 strategy for the return to employment of Guatemalan         Migration/Guatemalan Institute of Migration,
 migrant returnees with or without international             Ministry of Education, Ministry of Economy,
 protection needs.                                           Ministry of the Interior, Technical Institute of
                                                             Training and Productivity (INTECAP, by its
                                                             Spanish acronym), the Business Sector
 Create the Protection Transfer Arrangement for persons      MINEX, UNHCR
 at high risk who need support for safe and regular access
 to asylum countries.



More Detailed Information
If you require more detailed information about the Guatemala’s national chapter, please send an
email to the following focal point: digracom@minex.go.gt; dami@minex.gob.gt




Next Steps

In order to determine the steps to take, two             also that it represents the systematisation of
issues must be born in mind: firstly, that the           Guatemala’s commitment to strengthening
consolidation of this operational plan will              its refugee protection system and creating
become an input for the construction of the              actions in their benefit.
Global Compact on Refugees in 2018; and



                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1019 of 1770




In this regard, actions visible in the short and   its institutions need to be carried out in order
medium term that have already been                 to fill in that information.
identified consist of the verification of the
                                                   It is important to note that at this stage of the
budgets of each of the institutions.
                                                   process the Financial and Planning Units of
With the national consultations process,           each of the institutions need to be involved.
Guatemala has concluded the substantive
                                                   Subsequently, it will be necessary to carry out
part of the MIRPS matrix and it is pending the
                                                   a new national consultation for the
integration of the information of the financial
                                                   discussion and integration of the information
part. However, in light of the seventh MIRPS
                                                   gathered by each of the institutions.
national consultation on October 18, 2017,
the governmental institutions involved in          Another fundamental action anticipated for
elaborating the MIRPS matrix anticipated the       the realisation of this operational plan is
need to add two columns to the financial part      based on its dissemination at all levels, with
of the matrix: one referring to the                the objective of making asylum visible on a
Institutional Strategic Plan and another           national level, setting it up for the fulfilment
referring to the Annual Operational Plan. In       of all the designated actions and then
virtue thereof, internal consultations within      monitoring them.




                                                                                      '+6))
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1020 of 1770




  UNHCR / Tito Herrera




       ACRÓNIMOS

      CONARE                      Comisión Nacional para Refugiados
      MINGOB                      Ministerio de Gobernación
      MINEX                       Ministerio de Relaciones Exteriores
      MINTRAB                      Ministerio de Trabajo y Previsión Social
      DGM                         Dirección General de Migración
      PMH                         Pastoral de Movilidad Humana
      MINEDUC                     Ministerio de Educación
      MIDES                       Ministerio de Desarrollo Social
      SBS                         Secretaría de Bienestar Social
      PGN                         Procuraduría General de la Nación
      SOSEP                       Secretaría de Obras Sociales de la Esposa del Presidente
      OEA                         Organización de Estados Americanos
      ACNUR                       Alto Comisionado de las Naciones Unidas para los Refugiados




UNHCR / Ricardo Ramirez Arriola
                                                                                                '+6))
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1021 of 1770


       Honduras




UNHCR / Ricardo Ramírez Arriola

                                                                                '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1022 of 1770




Introduction
In March 2017, the Government of Honduras
notified   the    United      Nations    High        asylum seekers in Honduran territory;
Commissioner for Refugees (UNHCR) of its             returned Honduran migrants in need of
acceptance of the invitation to participate in       protection; Hondurans abroad; and internally
the construction process of the CRRF. In             displaced persons. The pilot CRRF process
doing so, Honduras became the first pilot            consisted of a series of national consultations
CRRF country in America. This pioneering             aimed at a broad range of stakeholders and it
action reflects the State’s commitment to            served to consolidate existing response
comprehensively improve its protection               efforts and drive new forms of inter-
systems from the roots, as a country of origin,      insitutional collaboration and cooperation.
providing a response to refugees and



The piloting of Honduras
After the dissemination of the New York              responses and define a plan of action; and 3)
Declaration and the CRRF to the State                consultation with civil society and
institutions, a technical team was formed of         international community actors for the
the following institutions to lead the national      identification of complementary actions.
consultation process: the National Institute
of Migration (INM, by its acronym in Spanish),       In total, 338 people were consulted based on
the Ministry of Foreign Affairs and                  four profiles: 1) refugees and asylum seekers,
International Cooperation (SRECI, by its             2) returnees in need of protection, 3)
acronym in Spanish), the Ministry of Human           Hondurans abroad, and 4) internally
Rights,     Justice,    the     Interior   and       displaced persons. Reports from the National
Decentralisation, the Ministry of General            Commission of Human Rights (CONADEH,
Coordination of the Government (SCGG, by             by its acronym in Spanish) were used as a
its acronym in Spanish) and the Directorate          reference in order to define the consulted
of Children, Adolescents and Family (DINAF,          sectors, alongside the recommendations of
by its acronym in Spanish).                          the report of the UN Special Rapporteur on
                                                     the Human Rights of Internally Displaced
With the support of UNHCR, the technical             Persons on his 2015 mission to Honduras
team planned activities in three phases: 1)          (CONADEH)3 were used as a reference in
consultations with the concerned population          order to define the consulted sectors,
sectors for the identification of needs; 2)          alongside the recommendations of the report
consultation with State institutions to              of the UN Special Rapporteur on the Human
prioritise needs, identify existing State            Rights of Internally Displaced Persons on his

3
  Comisionado Nacional de los Derechos Humanos       Casos en los Registros de Quejas en Cinco Oficinas del
(CONADEH),    Boletín   Estadístico   sobre     el   CONADEH (junio 2017).
Desplazamiento Forzado Interno: Identificación de



                                                                                           '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1023 of 1770




                2015 mission to Honduras. The groups                from 35 representatives to present the needs
                defined as particularly at risk were: boys, girls   of the population identified in the
                and youths; women; traders; transport               consultations. The result was a mapping of
                workers; educators; LGBTI persons; and              the State response, prioritising the needs
                farmers. The consultation methodology               linked to their mandates and competencies.
                included interviews and focus groups from           The third stage in the consultation process
                July 2017 in Tegucigalpa, San Pedro Sula, El        took place at the end of September and was
                Progreso and abroad.                                aimed at civil society organisations in order to
                                                                    identify the priorities and potential
                In September 2017, a consultation was held          complementarities of their social solutions.
                with 23 State institutions and participation




                                                                                                      '+6))
UNHCR/ Ricardo Ramírez Arriola
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1024 of 1770




National achievements in compliance with international
commitments

The regional processes for the protection of
displaced persons, the population in transit in
                                                    The second commitment refers to the
need of protection and refugees have
                                                    adoption of a legal framework on internal
boosted the strengthening of the national
                                                    displacement and therefore since 2016, a
response. Based on the 2014 Brazil Plan of
                                                    highly participative and constructive process
Action, Honduras managed to: 1) strengthen
                                                    has    been     developed     with    various
the asylum system with the creation in 2015
                                                    governmental institutions, resulting in the
of the Internal Commission for the revision,
                                                    formulation of the bill for a “Law for the
analysis and resolution of applications
                                                    Prevention, Care and Protection of Internally
presented to the National Institute of
                                                    Displaced Persons” which is in the process of
Migration (Asylum Commission); 2) establish
                                                    being presented before National Congress.
guidelines for the identification, reception
and referral of persons in need of protection       The third commitment refers to the
in the process of reception of returned             establishment of a protection and assistance
nationals; and 3) expand the initiatives and        roadmap for persons who are displaced or at
projects directed at the protection of              risk of being displaced, formulated under the
internally displaced persons. Other efforts         leadership     of    the     Inter-institutional
include regional cooperation initiatives with       Commission for the Protection of Persons
Colombia in matters of victim attention and         Displaced by Violence (CIPPDV, by its
land protection.                                    acronym in Spanish) since 2016. The draft
                                                    thereof, which is currently being finalised,
Within the framework of the San Jose Action
                                                    proposes the design of a humanitarian
Statement, the Government of Honduras
                                                    assistance mechanism that focuses on
committed to developing six concrete actions
                                                    people's needs and human rights and
to reinforce the national response and since
                                                    combines the current institutional services to
July 2016 it has made significant progress in
                                                    care, protect and foster solutions.
this respect. In compliance with the first
commitment regarding the establishment of           The fourth commitment refers to the
an information system on internal                   strengthening of the CIPPDV, as achieved
displacement, 2017 saw the start of a process       through the planning and execution of
for updating the diagnostic on internal             actions     aligned     with      international
displacement,        offering      a       more     commitments and recommendations, along
comprehensive vision of the problem in              with the allocation of financial and technical
terms of causes, magnitude, profiles and            resources for its operation. The national
impact on the population concerned. In turn,        response capacity will be reinforced with the
it will enable the identification of criteria for   creation from January 1, 2018 of the Ministry
the creation of a displaced population              of Human Rights. The Directorate will have
registration system.



                                                                                      '+6))
                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1025 of 1770




                departments for the reception of cases and      in the CIPPDV’s work plan since 2016. This
                risk analysis; the implementation and           has been achieved through the establishment
                monitoring of protection, prevention and        of spaces for dialogue and training with
                protection measures; and for registration and   officials and civil servants of different State
                information. This will complement the           institutions, local governments and civil
                CIPPDV’s efforts as an operational body for     society. Lastly, and in line with the sixth
                the implementation of response measures         commitment,        the    establishment      of
                and mechanisms. Similarly, the promotion of     methodologies for allowing for a close
                awareness campaigns and political advocacy      relationship with displaced persons and
                around internal displacement, as provided in    communities was included as a priority action
                the fifth commitment of the San Jose Action     in 2017, appearing in the framework of the
                Statement, has been a fundamental element       CRRF consultation activities.




UNHCR / Sebastian Rich




                                                                                                 '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1026 of 1770




Although many activities have been adopted by national institutions pursuant to these
commitments, it is worth highlighting some which are particularly important based on the four
pillars of the CRRF, as shown in Table 1.


                                  STOCKTAKING EXERCISE
                          PILLAR 1 – Reception and Admission
                                       Refugees and asylum-seekers
  Supervisors                             National Institute of Migration
  Existing Activity                          x   Creation of the Department of Human Rights, which provides
                                                  specialised care to refugees and asylum seekers.
                                             x   Creation of the Asylum Commission as a multi-sectoral space for
                                                  case analysis and resolution.
                                             x   Creation of Care Centres for Irregular Migrants and a Medical
                                                  Clinic for migrant care in order to provide humanitarian care and
                                                  assistance.
                                             x   Promotion of refugee and asylum seeker participation processes
                                                  through the Asylum Commission.
                                      Returnees in need of protection
 Commitment
    x    Brazil Plan of Action
 Supervisors                              Ministry of Foreign Affairs and International Cooperation; Directorate
                                          of Children, Adolescents and Family
 Existing Activity                        Establishment of differentiated mechanisms for the reception of
                                          children, families and adults who have returned by sea or air; and an
                                          identification, protection and referral procedure in the Care Centres for
                                          Returned Migrants in San Pedro Sula, La Lima and Omoa.

                      PILLAR 2 – Immediate and ongoing needs
                                      Returnees in need of protection
 Supervisors                             Ministry of Foreign Affairs and International Cooperation
 Existing Activity                           x   Opening of Municipal Returnee Care Units in prioritised
                                                  municipalities to facilitate effective reintegration on a local level.
                                             x   Already operational, the Consular and Migration Observatory of
                                                  Honduras (CONMIGHO, by its acronym in Spanish) contributes
                                                  to the decision-making process and the design of public policies
                                                  on migration.
                                             x   Already operational and with extended coverage, the “ALHO
                                                  VOZ” Call Centre provides an information and guidance service
                                                  to Hondurans abroad.
                                             x   Already operational, the Care Centres for Returned Migrants are
                                                  national response focal points through specialised care,
                                                  identifying and referring persons in need of protection.
 Commitment
     x   Brazil Plan of Action
    x    San Jose Action Statement
 Supervisors                              Ministry of Foreign Affairs and International Cooperation
 Existing Activity                        Training and guidance programmes for returned migrants, leading to
                                          their access to the labour market through the Honduran Migrant
                                          Solidarity Fund.
                                            Hondurans abroad
 Supervisors                              Ministry of Foreign Affairs and International Cooperation
 Existing Activity                           x   Already operational, the Consular Centres for the Protection of




                                                                                                        '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1027 of 1770



                                                Honduran Migrants in Houston (USA) and Mexico City (Mexico),
                                                with an approach based on respect for the Human Rights of our
                                                migrant population abroad, aiming at providing guidance and
                                                assistance to nationals seeking asylum.
                                          x    Implementation of the consulate capacity strengthening
                                                strategy for the protection of Hondurans abroad.
                                      Internally dispalced persons
Commitment
   x   Brazil Plan of Action
   x   San Jose Action Statement
Supervisors                           Ministry of Human Rights, Justice, the Interior and Decentralisation
Existing Activity                          x    Finalisation of the bill for a law for the prevention, care and
                                                 protection of internally displaced persons, which will be
                                                 presented before National Congress.
                                           x    Allocation of financial resources for the implementation of the
                                                 2017 CIPPDV work plan.
Commitment
   x   San Jose Action Statement
Supervisors                            Ministry of Human Rights, Justice, the Interior and Decentralisation
Existing Activity                         x    Allocation of financial resources for the implementation of the
                                                2017 CIPPDV work plan.
Commitment
   x   San Jose Action Statement
Supervisors                            Ministry of Human Rights
Existing Activity                         x    Creation of the Secretariat of State in the Office of Human
                                                Rights by way of Executive Decree PCM-055-2017 which will
                                                come into force on January 1, 2018.
                                          x    Creation of the Directorate for the Protection of Persons
                                                Internally Displaced by Violence within the structure of the new
                                                Secretariat of State in the Office of Human Rights.
Commitment
   x   San Jose Action Statement
Supervisors                            Inter-institutional Commission for the Protection of Persons Internally
                                       Displaced by Violence
Existing Activity                         x Design of a protection plan for displaced or at-risk persons,
                                               including returnees in need of protection.
Commitment
   x   Brazil Plan of Action
Supervisors                            Directorate of Children, Adolescents and Family
Existing Activity                         x    Establishment of temporary protection homes or centres, as an
                                                alternative form of care for boys, girls and adolescents in
                                                vulnerable situations.
                                          x    Design and implementation of the Comprehensive System for
                                                Guaranteeing the Rights of Children and Adolescents of
                                                Honduras.

        PILLAR 4 – Enhance opportunities for durable solutions
                                    Refugees and asylum seekers
Supervisors                           National Institute of Migration
Existing Activity                         x Finalisation of the Bill for a Law on Migration, harmonising
                                               national legislation with international standards in matters of
                                               refugees.




                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1028 of 1770




The Commitments of Honduras
Based on the measures adopted in                  for the Revision, Analysis and Resolution of
compliance with international commitments,        Asylum Applications in May 2015. However,
along with the information compiled in the        the consulted refugees and asylum seekers
population needs consultations, ongoing           highlighted the need to provide more
challenges were identified in each of the         information and guidance about their rights
pillars. In Pillar 1, Reception and admission:    and the procedure. In response to their
                                                  needs, Honduras commits to building INM
reinforce the protection measures aimed at
                                                  and National Police capacities in the
the       prevention      of     displacement,
                                                  identification of persons in need of
differentiated by population sector or cause
                                                  international protection.
of risk. Pillar 2, Immediate and ongoing needs:
combine the current national responses            PILLAR 2: IMMEDIATE AND ONGOING
through a single mechanism focusing               NEEDS
attention, care and protection in accordance
                                                  The INM provides humanitarian care and
with the programmes and services identified
                                                  legal guidance to persons in transit in need of
and quantified by the State, including
                                                  protection, as well as humanitarian care to
measures to protect property and homes.
                                                  asylum seekers. Honduras commits to
Pillar 3, Host community: create a
                                                  continuing to strengthen humanitarian care
dissemination mechanism to sensitise and
                                                  and legal guidance mechanisms.
empower communities about the rights of
displaced persons, in order to allow their
                                                  PILLAR 3: HIST COMMUNITY
integration. Pillar 4, Durable solutions:
promote the active participation of displaced     The refugee population expressed its
persons in the national protection framework      difficulties in integrating into Honduran
consolidation processes as well as in             society, such as problems stemming from the
programmes allowing them to progressively         lack of documentation facilitating access to
overcome their displacement.                      the country’s employment and education
                                                  system. Although the INM issues refugee
The priorities of the Government of               identity documents, there are difficulties in
Honduras were implemented through a               getting it recognised in some institutions,
series of specific commitments, developed         thus delaying access to rights. Honduras
according to population sector and based on       commits to fostering a mechanism to
the CRRF pillars, as detailed below.              guarantee the recognition of the refugee
                                                  identity document and to strengthen the
Profilel 1: Refugees and asylum-seekers           institutional response.

PILLAR   1:          RECEPTION           AND      PILLAR 4: DURABLE SOLUTIONS
ADMISSION
                                                  The INM ran a participative diagnosis which
The procedure for applying for international      resulted in the identification of the needs of
protection in Honduras was strengthened
                                                  the refugee and asylum-seeking population,
after the creation of the Internal Commission



                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1029 of 1770




ensuring that their experiences and needs are     their needs for shelter, food and healthcare
taken into consideration and addressed.           in the short and medium term.
Honduras commits to including refugee
interests in its institutional actions and to     PILLAR 3: HOST COMMUNITY
keep strengthening the capacities of its
                                                  The Task Force for Migrant Children is the
groups and organisations through the
                                                  high-level     inter-agency     coordination
Asylum Commission.
                                                  authority that has fostered programmes and
Profile 2:     Returnees      in   need     of    strengthened response in the attention, care
protection                                        and protection of migrants, involving local
                                                  stakeholders. More coordination is required
PILLAR   1:          RECEPTION           AND      with local level stakeholders to guarantee a
ADMISSION                                         response consistent with the needs of the
                                                  persons concerned. Honduras commits to
The Care Centres for Returned Migrants
                                                  including this population in the prevention
(CAMR, by their Spanish acronym),
                                                  and protection mechanisms in the
strengthened and created since the adoption
                                                  communities concerned.
of the Protection of Honduran Migrants and
their Families Act, identify persons in need of   PILLAR 4: DURABLE SOLUTIONS
protection and provide differentiated care in
                                                  The adoption of the Protection of Honduran
the reception of returnees through processes
                                                  Migrants and their Families Act enabled the
and facilities suited to the care of children
                                                  development of self-reliance projects for
and family units. Some of those identified as
                                                  returned migrants with protection needs.
in need of protection explained that they left
                                                  Additionally, access to employment and
the country due to threats and risks to their
lives. In cases where the risk remains upon       decent and suitable livelihoods has been
their return to the country, assistance and       facilitated through the Municipal Returnee
support is required to protect their lives.       Assistance Units (UMAR, by their acronym in
Honduras commits to improving the                 Spanish). The persons consulted talked about
identification of returned migrants in need of    the need to access employment and gain
protection so as to guarantee a                   more opportunities for their reinsertion.
comprehensive and inter-agency response.          Honduras commits to promoting priority
                                                  access to returned migrants in existing
                                                  labour reintegration programmes..
PILLAR 2: IMMEDIATE AND ONGOING
NEEDS                                             Profile 3: Hondurans abroad
Currently, returned migrants receive support      PILLAR   1:         RECEPTION           AND
to cover their basic needs for shelter, food,     ADMISSION
clothing and basic healthcare services; these
measures need to be sustained and                 The Consular Centre for the Protection of
strengthened.    Honduras      commits     to     Honduran Migrants identifies Hondurans in
improving the care provided to returned           need of protection abroad and in the process
migrants in need of protection so as to cover     of being deported; it also provides monitoring




                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1030 of 1770




through referral     to   the   corresponding
authorities.
                                                   2) providing protection measures which
The need to have legal guidance and                address the collective impact of internal
assistance for nationals seeking protection        displacement and which take into
abroad was identified. Honduras commits to         consideration the specific needs of transport
strengthening the capacities of consular           workers, traders, persons at risk of being
officials for the identification and referral of   deprived of their lands and homes, women
cases of persons in need of protection             and girls, lesbian, gay, bisexual, transgender
abroad.                                            and intersex (LGBTI) persons and returnees in
                                                   need of protection; 3) adopting measures for
PILLAR   2:   IMMEDIATE                   AND
                                                   safeguarding and protecting education
PERSISTENT NEEDS                                   centres against risks associated with
Access and refusal to protection systems is        organised      crime     and    strengthening
governed by the legislation of the destination     community and family support spaces; and 4)
country. Honduras commits to strengthening         providing alternate means of transport and
its referral and legal advice mechanisms           transfer mechanisms to other education
abroad.                                            centres aimed at educators. Honduras
                                                   commits to keep strengthening State
Profile 4: Internally displaced persons            presence in communities at risk, developing
                                                   prevention and protection programmes that
and those at risk of displacement
                                                   are differentiated by risk causes and profiles
PILLAR   1:          RECEPTION            AND      and that include prioritised access to
ADMISSION                                          documentation, and to keeping up-to-date
                                                   information on displacement for an
The creation of the Directorate for the            appropriate response.
Protection of Persons Internally Displaced by
Violence provided an institutional focal point     PILLAR 3: HOST COMMUNITY
to respond to the internally displaced             In the consultations, some people mentioned
population.      Honduras       commits      to    obstacles in their integration into host
implementing a care and protection plan that       communities, referring to the stigmatization
facilitates the reception, care and referral of    and discrimination associated with their
cases, and to strengthen the technical and         status as displaced persons. The Government
financial capacities of the Directorate for the    of Honduras commits to developing a
Protection of Persons Internally Displaced         communication and awareness raising
by Violence.                                       strategy on the rights of internally displaced
PILLAR 2: IMMEDIATE AND ONGOING                    persons in collaboration with local
                                                   governments.
NEEDS
The consultations highlighted the importance
of strengthening the national response as
regards: 1) improving State presence in
communities at risk;



                                                                                   '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1031 of 1770




              PILLAR 4: DURABLE SOLUTIONS                      protection system for internally displaced
                                                               persons, to progressing in the adoption of a
              The consultations served to shed light on the
                                                               mechanism       to     register    abandoned
              impact of displacement in terms of its effect
                                                               properties, to facilitating displaced persons’
              on the lives, safety, livelihoods and property
                                                               access to vocational training programmes
              of the persons concerned; their protection
                                                               and income generation initiatives, and to
              plays a fundamental role in the search for
                                                               promoting spaces for dialogue and
              medium and long-term solutions. Honduras
                                                               consultation with the displaced population..
              commits to implementing a national




                                                                                               '+6))
UNHCR/ Tito Herrera
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1032 of 1770




             Priority Action                       Implementing parties               Implementation
                                                   (Coordinating authority in bold)
                                                                                          Period
                            Profile 1: Refugees and asylum seekers
Pillar 1: Reception and admission
Carry out training processes for public           National Institute of               By the 2nd half of 2018
migration officials at border points in order     Migration
to strengthen international protection
identification capacities.
Provide guidance materials in central             National Institute of               By the 2nd half of 2018
institutional offices and border crossing         Migration
points.
Create an identification protocol for             National Institute of               By the 2nd half of 2018
persons in need of protection in Care             Migration
Centres for Irregular Migrants (CAMI, by
their Spanish acronym).

Pillar 2: Immediate and ongoing needs
Provide humanitarian aid and legal guidance       National Institute of               By 2020
in the CAMIs on a national level.                 Migration
Develop an awareness campaign for                 National       Institute      of    By 2020
authorities and the private sector on the         Migration,               Asylum
migration category of refugees and asylum         Commission
seekers, and their rights.
Pillar 3: Host community
Establish a dialogue with the Ministry of         National      Institute     of      By 2020
Labour and the Ministry of Education for          Migration, Ministry of Labour,
the removal of obstacles in access to             Ministry of Education, Asylum
employment and education by refugees and          Commission
asylum seekers.
Pillar 4: Durable Solutions
Foster initiatives for the participation of the   National Institute of               By 2020
Refugees Committee so as to incorporate           Migration
their needs into the decision-making
process through the Asylum Commission.
                          Profile 2: Returnees in need of protection
Pillar 1: Reception and admission
Standardise the guidelines and specialise         Ministry of Foreign Affairs         By 2018
public officials in the identification of         and International Cooperation
returned migrants in need of protection.          (SRECI),    Directorate    of
                                                  Children, Adolescents and
                                                  Family (DINAF)
Develop the case reception and referral           Ministry of Foreign Affairs         By 2020
mechanism in the Consular Protection              and International Cooperation
Centres abroad to provide an effective,           (SRECI)
comprehensive and inter-agency response.

Pillar 2: Immediate and ongoing needs
Increase the existing humanitarian                Ministry of Foreign Affairs         By 2020
assistance coverage in the reintegration          and International Cooperation
process.                                          (SRECI)




                                                                                                '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1033 of 1770




Pillar 3: Host Community
Establish spaces for dialogue to include the    Ministry of Human Rights          By 2019
population in the prevention and protection
mechanisms.
Pillar 4: Durable Solutions
Train consular representatives in               Ministry of Foreign Affairs        By 2019
international protection.                       and International Cooperation
                                                (SRECI)
                                    Profile 3: Hondurans abroad
Pillar 1: Reception and admission
Train consular representatives in               Ministry of Foreign Affairs       By 2019
international protection.                       and International Cooperation
                                                (SRECI)
Pillar 2: Immediate and ongoing needs
Establish partnerships with free legal          Ministry of Foreign Affairs       By 2019
representatives abroad to provide effective     and International Cooperation
assistance.                                     (SRECI)
Train officials to provide better assistance    Ministry of Foreign Affairs       By 2019
and guidance in consulates.                     and International Cooperation
                                                (SRECI)
                           Profile 4: Internally displaced persons
Pillar 1: Reception and admission
Organise awareness raising workshops for        Inter-institutional               By 2020
decision-makers to raise their awareness of     Commission          for     the
internal displacement and the care and          Protection      of      Persons
protection plan.                                Internally     Displaced     by
                                                Violence
Strengthen the technical and operational        Ministry of Human Rights,         By 2018
capacities of the Directorate for the           Secretariat      of     General
Protection of Persons Internally Displaced      Coordination         of     the
by Violence.                                    Government, Ministry of
                                                Finance
                                                 Support: UNHCR
Pillar 2: Immediate and ongoing needs
Formulate a contingency plan for collective     Inter-institutional               By 2018
displacement caused by violence.                Commission          for     the
                                                Protection      of      Persons
                                                Internally     Displaced     by
                                                Violence
Progress     in    the    formulation     and   Ministry of Education             By 2020
implementation of a prevention and
protection strategy for schools.
Develop strategies aimed at preventing and      Inter-institutional               By 2020
addressing the specific risks of women and      Commission          for     the
girls, transport workers, traders, persons at   Protection      of      Persons
risk of losing their lands, returnees in need   Internally     Displaced     by
of protection, and lesbian, gay, bisexual,      Violence, Ministry of Human
transgender and intersex (LGBTI) persons.       Rights
Implement a humanitarian assistance             Ministry of Human Rights,         By 2018
mechanism in coordination with the existing     Ministry of Development and
national response.                              Social Inclusion, Ministry of




                                                                                             '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1034 of 1770



                                             Labour, Ministry of Education,
                                             Ministry of Health, Ministry of
                                             Security, National Women’s
                                             Institute,     Directorate       of
                                             Children, Adolescents and
                                             Family, National Institute of
                                             Vocational Training.
Update the diagnostic study on internal      Inter-institutional                   By 2018
displacement.                                Commission          for       the
                                             Protection       of      Persons
                                             Internally     Displaced       by
                                             Violence, Ministry of Human
                                             Rights
Establish an information mechanism about     Ministry of Human Rights,             By 2018
displacement, periodically generating data   Ministry of Foreign Affairs and
on displacement causes and trends, as well   International      Cooperation;
as on expulsion and arrival sites.           Ministry of Development and
                                             Social Inclusion, National
                                             Women’s                 Institute,
                                             Directorate      of     Children,
                                             Adolescents      and      Family,
                                             National     Commission         of
                                             Human Rights
Promote measures that facilitate access to   Ministry of Human Rights,             By 2020
personal identification documents.           National Registry of Persons
Pillar 3: Host Community
Develop an information and awareness         Inter-institutional Commission        By 2019
raising campaign around the rights of        for the Protection of Persons
internally displaced persons.                Internally     Displaced    by
                                             Violence, Ministry of Human
                                             Rights
Design methodologies enabling a close        Inter-institutional Commission        By 2019
relationship between internally displaced    for the Protection of Persons
persons     and     communities, without     Internally     Displaced    by
increasing their level of risk.              Violence, Ministry of Human
                                             Rights
Pillar 4: Durable Solutions
Promote spaces for dialogue between          Inter-institutional                   By 2020
national institutions and groups of          Commission          for     the
displaced persons and persons at risk.       Protection      of      Persons
                                             Internally     Displaced     by
                                             Violence
Create a confidential system for the         Institute of Property,                By 2020
registration of abandoned property and       National Agrarian Institute
homes.
Facilitate access to vocational training     Inter-institutional                   By 2020
programmes and income generation             Commission          for     the
initiatives.                                 Protection      of      Persons
                                             Internally     Displaced     by
                                             Violence, Ministry of Human
                                             Rights,        Ministry      of
                                             Development       and     Social
                                             Inclusion, Ministry of Labour,




                                                                                             '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1035 of 1770



                                                           National      Institute   of
                                                           Vocational Training.




                Siguientes Pasos

                In order to assure the effective implementation of the national plan, the following measures need
                to be adopted:

                1. Continue       with the    process     of       2. Complete the mapping of the national
                    consultations with actors and entities of           response and determine the costs of the
                    the international community and the                 projects and programmes in order to
                    private sector so as to be able to                  identify the required social investment
                    coordinate and identify complementarity             and sources of funding.
                    possibilities.




                                                                                                    '+6))
UNHCR / Tito Herrera
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1036 of 1770




      ACRONYMS


      CAMR                        Care Centres for the Returned Migrant
      CIPPDV                      Inter-institutional Commission for the Protection of Persons Displaced by Violence
      CONADEH                     National Commission of Human Rights
      CRRF                        Comprehensive Refugee Response Framework
      DINAF                       Directorate of Children, Adolescents and Family
      INAM                        National Women’s Institute
      INFOP                       National Institute of Vocational Training
      INM                         National Institute of Migration
      RNP                         National Registry of Persons
      SEDIS                       Ministry of Development and Social Inclusion
      SRECI                       Ministry of Foreign Affairs and International Cooperation
      UNHCR                       United Nations High Commissioner for Refugees




UNHCR / Rocardo Ramirez Arriola
                                                                                                              '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1037 of 1770


Mexico




                                                                '+6))
                                                                 ACNUR / Roland Schonbauer
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1038 of 1770




Introduction
On May 23, 2017, the Government of                of     federal     entities,   civil    society
Mexico expressed its willingness to              representatives, international organisations
participate in the development of a              and members of academia. There was also a
Comprehensive Regional Protection and            national consultation with representatives
Solutions Framework (MIRPS), under the           from the six cities, federal authorities and the
leadership of the Ministry of the Interior       legislature.
through the Mexican Commission for
                                                 Each of the participatory consultations
Refugee Assistance (COMAR, by its Spanish
                                                 benefited from the assistance of members of
acronym), accompanied by the Ministry of
                                                 civil society, international organisations,
Foreign Affairs (SRE, by its Spanish acronym).
                                                 academia and government institutions;
In July and August 2017, local participatory     during the national consultation, the
consultations were held in six cities across     legislature was also represented.
Mexico, with participation from authorities


                          NATIONAL AND LOCAL CONSULTATIONS




                                                                                   '+6))
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1039 of 1770




UNHCR/ J. Morland



               The methodology followed during the six           made by the          different   stakeholders
               local participatory consultations revolved        throughout the      six local    participatory
               around the four CRRF thematic pillars. The        consultations
               different stakeholders participated within the    As a result of the local participatory
               scope of their competencies, experience and       consultations and the national consultation,
               knowledge:                                        COMAR, supported by the Technical
                                                                 Secretariat, worked on a document for
               Table 1: Reception and Admission
                                                                 identifying    protection      gaps      and
               Table 2: Immediate and Ongoing Needs
                                                                 recommendations, to serve as the basis of the
               Table 3: Support for Host Countries and           Mexican chapter.
               Communities
               Table 4: Durable Solutions                        Said chapter evaluates the actions to be
                                                                 promoted and implemented, ideally within a
               To foster dialogue enriched with proposals        period of 24 months.
               and the real identification of protection         For Mexico, the commitments emanating
               needs, each of the roundtables was given a        from the generation of MIRPS do not
               list of discussion-guiding questions.             suppose the establishment of actions parallel
               In the case of the national participatory         to those marked out by previously assumed
               consultation, the methodology followed had        commitments on a national and regional
               two slight variations in that it was a            level, but rather the practical integration of
               continuation of the table discussions but         durable solutions. The intention is for MIRPS
               open questions were not posed to obtain           to specifically strengthen the commitments
               specific inputs; rather, comments were            of the Brazil Declaration and Plan of Action.
               proffered on the viability of the contributions




                                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1040 of 1770




Map of Mexico and locations of COMAR offices

 COMAR currently has a physical presence in four Mexican states, through two Federal Delegations
 in the states of Chiapas and Veracruz, one office in Mexico City and one representative in Tabasco.
 Shown below are the locations of said offices:




                                                                                      '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1041 of 1770




General Statistics

 TOTAL APPLICATIONS IN MEXICO FOR INTERNATIONAL PROTECTION AND RECOGNITION
 OF REFUGEE STATUS AND COMPLEMENTARY PROTECTION, 2013 – AUGUST 31, 2017

 Mexico faces increasing flows of persons,                        international protection to 37% of
 mainly from Central America, who may be                          applicants, in 2014 it was granted to 39%,
 in need of international protection.                             in 2015 to 46% and in 2016 protection
 However, in the last two years there has                         was granted to 62%.
 been an increase in applicants from
 Venezuela, North Africa, Asia and the Latin                      Between 2013 and August 31, 2017,
 American Caribbean.                                              Mexico granted international protection
                                                                  to 7,565 people, amongst whom 6,107
 Since 2013, the number of asylum seekers in                      were refugees and 1,458 were
 Mexico has increased exponentially. There                        beneficiaries    of     complementary
                                                                  protection.
 was a 678% increase in applications
 received in 2016 compared to 2013.                               The COMAR delegation in Chiapas is the
                                                                  office that receives the most applications
 The recognition rate of the asylum seeking                       for asylum, followed by the COMAR office
 population is one of the highest in the                          in Mexico City, and the COMAR
 Americas. In 2013, Mexico granted                                delegation in Vera Cruz is in third position.



                             RECOGNITIONS AND COMPLEMENTARY PROTECTION


                                                                            3905


                                                               3223




 Cifras totales sin considerar
 abandonos ni desistimientos
                                                                                                1691


                                                        1112                       1193
                                            951
                                                                      682
                                      544                                                 498
                           460
    280         313
                                 84               161
          33




                                                                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1042 of 1770




             TOTAL APPLICATIONS FOR ASYLUM IN MEXICO,
                 ACCORDING TO PROCESSING OFFICE
                    January 2016 - August 31, 2017




                                           289
                                           3%

                                                 982
     1.485     1.641
                                                 10%
     17%       19%
                                                           3.905
                                                           41%



          5.670                                  4.475
          64%                                    46%




  CDMX             CHIAPAS            VERACRUZ             TABASCO




                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1043 of 1770




Protection and Solutions: Overarching Gaps and Needs
Stocktaking of the existing activities in 2017, based on the Mexico’s International Protection
commitments.

                             STOCKTAKING EXERCISE
                       PILLAR 1 - Reception and Admission
 Commitment
     x Brazil Declaration and Plan of Action
     x San Jose Action Statement
 Supervisors                                COMAR
 Existing Activity                          In order to comply with the Brazil Action Plan objectives and to
                                            drive the commitments of the San Jose Action Statement, COMAR,
                                            in collaboration with UNHCR and civil organisations, has formed
                                            the Borders of Solidarity and Security Working Group, promoting
                                            information on the southern Mexican border about the right to
                                            seek asylum in secure conditions and with access to rights.
 Commitment
     x Commitments of the Leaders’ Summit on Refugees: Reinforce eligibility procedures based on
        international standards.
    x Brazil Plan of Action.
 Supervisors                           COMAR / UNHCR
 Existing Activity                        Revision of the eligibility procedures through a Specific Cooperation
                                          Agreement between the Ministry of the Interior and UNHCR
                                          (Quality Assurance Initiative), enabling the identification of
                                          opportunities for strengthening the various stages of the refugee
                                          status determination procedure.
                                          By August 2017, COMAR had addressed a total of 60 of the 97
                                          UNHCR recommendations in matters of registering and interviewing
                                          applicants and issuing resolutions.
 Commitment
     x Commitments of the Leaders’ Summit on Refugees: Reinforce eligibility procedures, based on
        international standards.
    x Brazil Plan of Action.
 Supervisors                           COMAR / UNHCR
 Existing Activity                        In August 2017, the Handbook for Determining the Recognition of
                                          Refugee Status in Mexico, the first of its type in Latin America, was
                                          completed, governing the performance of Protection Officials.
 Commitment
     x Commitments of the Leaders’ Summit on Refugees: Reinforce the presence of COMAR in places where
        the highest number of applications are registered.
 Supervisors                               COMAR / UNHCR
 Existing Activity                        From November 2016 and with support from UNHCR, 29 new
                                          positions were created to support the operations of the Mexican
                                          Commission for Refugee Assistance and 9 additional persons were
                                          recruited in 2017.
                                          These recruitments have directly favoured the offices in Mexico
                                          City, the Chiapas Delegation, the Veracruz Delegation and the
                                          establishment of a Liaison Office in Tenosique, Tabasco
 Commitment
     x   Commitments of the Leaders’ Summit on Refugees: Promote information campaigns to disseminate
          information about the right to seek refuge




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1044 of 1770




Supervisors                               COMAR / UNHCR.
Existing Activity                           In collaboration with UNHCR, the Ministry of the Interior (SEGOB,
                                            by its Spanish acronym) has prepared dissemination information
                                            about the right to seek asylum, the determination procedure in
                                            Mexico and how to follow the permanent residence procedure. It
                                            also prepared a video explaining the various stages of the
                                            procedure, to be circulated in COMAR and UNHCR offices.
Commitment
    x  Leaders’ Summit on Refugees: Apply protocols identifying the need for international protection of
        unaccompanied Children and Adolescents.
Supervisors                               INM / COMAR / National System for Integral Family Development
                                          (SNDIF, by its Spanish acronym)
Existing Activity                         Through the INM, SEGOB has driven the training of 2,705 officials
                                          of the National Institute of Migration and the SNDIF as regards the
                                          Initial Evaluation Protocol for the Identification of Signs of
                                          International Protection Needs.
Commitment
    x  Brazil Plan of Action, San Jose Action Statement
    x  Commitments of the Leaders’ Summit on Refugees
Supervisors                                COMAR / National System for the Comprehensive Protection of
                                           Children and Adolescents (SIPINNA, by its Spanish acronym) /
                                           UNHCR
Existing Activity                          Strengthening the office of the Federal Attorney for the Protection
                                           of Children, through training strategies and technical support.

                  PILLAR 2 - Immediate and ongoing needs
Commitment (Pillars 1 and 2)
    x Commitments of the Leaders’ Summit on Refugees: Strengthen dialogue with the authorities in Central
       American countries and the United States and Canada.
Supervisors                              COMAR / UNHCR
Existing Activity                         COMAR has participated in joint missions with UNHCR to learn first-
                                          hand about the situation in the main countries of origin of asylum
                                          seekers. In 2017, missions took place in San Pedro Sula and
                                          Tegucigalpa in Honduras. Since 2015, authorities from Mexico, the
                                          United States and Canada, with the support of UNHCR, began a
                                          dialogue about international protection. The objective of the work
                                          sessions has been to address procedures in an attempt to identify
                                          actions that might strengthen refugee protection schemes. The last
                                          session was held in June 2017 in Montreal, Canada.
                                          In July 2017, COMAR Officials attended a personalised training
                                          session on eligibility.
                                          In September 2017, COMAR participated in the mission to Honduras
                                          to explain the refugee status determination procedure in Mexico.
Commitment (Pillars 1 and 2)
    x Leaders’ Summit on Refugees: Promote alternatives to prevent the administrative detention of asylum
       seekers
Supervisors                            INM / COMAR / UNHCR
Existing Activity                         Since July of last year, 1,527 asylum seekers have benefited from
                                          alternative accommodation, a measure that is applied generally to
                                          all applicants, highlighting the effort made to avoid unaccompanied
                                          children and adolescents staying in administrative accommodation.
Commitment
    x Brazil Declaration and Plan of Action
    x San Jose Action Statement
    x Commitments of the Leaders’ Summit on Refugees
Supervisors                              COMAR




                                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1045 of 1770




 Existing Activity                        Guidance and referral to social care programmes through the
                                          strengthening of the care and institutional liaison department.

      PILLAR 3 - Support for host countries and communities
  Commitment
     x   Brazil Declaration and Plan of Action
 Supervisors                                SEGOB
 Existing Activity                        The “Prosperous Border” component of the Southern Border
                                          Programme, including inter-agency coordination to provide
                                          humanitarian care and enhance security in border municipalities.
                                          Improvement of infrastructure and institutional strengthening.

      PILLAR 4 - Enhance opportunities for durable solutions
  Commitment
     x  Leaders’ Summit on Refugees: Promote the socio-economic inclusion of those recognised as refugees.
 Supervisors                             COMAR / Migration Policy Unit (UPM, by its Spanish acronym) /
                                         UNHCR
 Existing Activity                       In June 2017, SEGOB and UNHCR announced the launch of the
                                         second Refugee Population Survey in Mexico, in an attempt to
                                         obtain a socio-economic and demographic diagnosis and therefore
                                         identify opportunities to help refugees and persons with
                                         complementary protection.


Main protection gaps and solutions identified


  PILLAR 1. RECEPTION AND ADMISSION                         mechanisms was identified with the intention
                                                            of improving the conditions of access to the
                                                            refugee status determination procedure.
Identified Protection Gaps (1)
Strengthening access               and      rights          Identified protection solutions:
protection mechanisms              for     asylum
                                                            1. Strengthen          the         permanent
seekers
                                                                communication mechanism between the
The growing number of asylum seekers in                         Mexican Commission for Refugee
Mexico represents a series of constant                          Assistance (COMAR) and the National
challenges to institutional capacities. The                     Institute of Migration (INM) in migration
respect of the fundamental principles of non-                   stations and at places designated for the
refoulement and non-penalisation for                            international transit of persons; as well as
irregular entry have taken precedence among                     between the competent authorities in
the actions fostered in the interest of                         order to facilitate the identification and
safeguarding      international   protection                    referral of persons in need of
principles to which Mexico has adhered                          international protection.
through international treaties and national                 2. Continue to increase the number of
laws.                                                           alternatives       to        administrative
                                                                accommodation for asylum seekers,
However,     the     need     to    continue                    primarily for unaccompanied children and
strengthening inter-insitutional coordination                   adolescents (CA), families, persons in a
                                                                vulnerable situation, the elderly and



                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1046 of 1770




   persons in need of medical and health              commencement of procedures before
   care.                                              COMAR and the monitoring of the
                                                      refugee status determination procedure.
Identified protection gaps (2)
Promoting access to the country through            Identified protection gaps (4)
places designated for the international            Age, gender and diversity approach in the
transit of persons                                 admission to the refugee status
                                                   determination process

The Law on Refugees, Complementary                 Protection and Political Asylum envisages
Protection and Political Asylum and the            institutional support for the asylum seekers
Migration Law recognise the right of all           who require it. This includes pregnant
foreigners to seek asylum in Mexico,
regardless of their migration status, as long as   women, children and adolescents (CA), the
the irregular entry in the country does not        elderly, disabled persons, persons with
constitute a crime.                                chronic conditions and victims of torture or
                                                   other cruel, inhuman or degrading treatment
Therefore, the ability to seek asylum by           or punishment, victims of sexual abuse,
persons fleeing persecution should be              gender violence or human trafficking; and
prioritised when they enter the country            any others who may be in a vulnerable
through places designated for the                  situation.
international transit points of persons.
                                                   COMAR has developed actions favouring the
Identified protection solution:                    swift    identification     of    international
                                                   protection needs, as is the case of CA and
3. Increase the efficiency of the reception of    those with specific vulnerabilities, through
    asylum applications in places in the           contact with the registration department.
    country designated for the international       However, the protection responses based on
    transit of persons.                            the needs of the most vulnerable groups
                                                   show      opportunities       for     continual
Identified protection gaps (3)                     improvement. These include prioritised
Agile    and    efficient  issuing of              assistance for the reception of applications;
documentation concerning the refugee               swift procedural referral for medical or safety
status determination procedure                     reasons; temporary transfer permits between
                                                   federative entities in the event of
It was deemed essential to reduce the time it      emergencies;       ensuring        face-to-face
takes to issue proof of procedure                  interviews for children and adolescents, and
commencement,          replacements     and/or     gender-sensitive care for victims of sexual or
updates of validity, as well as documents          gender violence.
proving the filing of a review appeal. The goal
is to ensure that applicants have a valid          Identified protection solutions:
document that entitles them to an INM
condition of stay.                                 5. Strengthen actions for the early
                                                       identification of specific needs that will
Identified protection solution:                        activate     differentiated    protection
                                                       mechanisms for especially vulnerable
4. Strengthen    coordination   between               asylum seekers.
    COMAR and the INM to favour the agile
    issue of documentation concerning the



                                                                                    '+6))
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1047 of 1770




UNHCR / Christian Laverde




              PILLAR 2. IMMEDIATE AND ONGOIN                     Identified protection gaps (6)
              NEEDS                                              Processing of cases by COMAR in
                                                                 coordination with INM in the children,
              Identified protection gaps (5)
                                                                 protection, health and justice systems
              Care for asylum seekers
              Regardless of their migration status,
                                                                 Given the increase in applications and the
              foreigners in Mexico have the right to receive
                                                                 diversity of profiles, the need to increase the
              healthcare services, education and access to
                                                                 number of institutional liaison spaces was
              justice.
                                                                 identified in order to offer differentiated care
              The care given to asylum seekers should            schemes.
              continue to ensure that the population
              concerned has the necessary means to access        Identified protection solution:
              those services and the justice system.
                                                                 10.Strengthening the coordination between
              Identified protection solutions:                       COMAR and the INM must also include a
                                                                     permanent communication mechanism
              6. Inform registration staff in the Seguro            with the child protection, health and
                  Popular health coverage system of the              justice systems.
                  right to access that service by asylum
                  seekers and refugees.                          Identified protection gaps (7)
              7. Strengthen COMAR’s referral capabilities       Greater dissemination of the rights,
                  in order to accelerate the issue in favour
                                                                 obligations and needs of asylum seekers
                  of asylum seekers of a condition of stay
                  for humanitarian reasons                       and refugees, and the powers of COMAR
              8. Strengthen access to healthcare and            Due to the growing number of asylum
                  mental health services, particularly for
                                                                 seekers, branches of the government, civil
                  victims of crime.
                                                                 society organisations, the private sector,
              9. Inform healthcare staff of foreigners’
                  rights to access this service, regardless of   academia, asylum seekers and local
                  their migration status and of their            populations in host and integration
                  registration with Seguro Popular.              communities need to have information about
                                                                 asylum seekers and refugees in Mexico,




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1048 of 1770




about their rights and obligations, and about    may be in a situation of vulnerability receive
the existence of a federal branch with the       institutional care.
power to provide them with protection and
                                                 Therefore, the Mexican Government
care.
                                                 recognises the importance of having
Identified protection solutions:                 sufficient and appropriate administrative
                                                 structure and human resources to address
11.Development of an information campaign       the needs of women, the elderly, victims of
    aimed at public institutions and officials
                                                 extreme or gender-based violence, children
    to promote sensitive care for asylum
                                                 and adolescents and LGBTI persons.
    seekers, refugees and complementary
    protection beneficiaries.                    Identified protection solutions:
12.A clear and commonly accessible record
    of the national and local level              13.Increase human, material and financial
    programmes and services for asylum               resources in order to provide mental
    seekers.                                         healthcare for the treatment of victims of
                                                     extreme, sexual or gender-based
                                                     violence, trafficking or addictions at the
Identified protection gaps (8)                       places with the highest concentration of
Age, gender and diversity based care for             asylum       seekers,     refugees      and
asylum seekers and refugees                          complementary protection beneficiaries.
                                                 14.Prioritise the provision of basic needs and
During the refugee status determination              the integration of the elderly population
procedure, necessary measures must be                in the inter-agency care coordination
taken to guarantee that asylum seekers who           mechanisms.




                                                                                  '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1049 of 1770




UNHCR/ Tito Herrera




                PILLAR 3. SUPPORT FOR HOST                     refugees, considering both the needs of that
                COUNTRIES AND COMMUNITIES                      population and the infrastructure (social and
                                                               administrative) of the municipalities. The
              Identified protection gaps (9)                   Mexican State understands the importance
              Characterisation of asylum seekers in            of impact studies with periodic evaluations in
              host communities and of refugees in              the generation and implementation of
              integration communities                          development projects that are sustainable in
                                                               the medium and long term, and that avoid the
              There is an opportunity to strengthen
                                                               loss of successive funding opportunities in
              institutional and administrative capacities to
                                                               the event that the results obtained are
              better address the situation of refugees on a
                                                               ineffective.
              national and local level. Up-to-date
              information needs to be given on the social,     Identified protection solutions:
              economic and governmental spending impact
              that asylum seekers, refugees and                15.Impact studies aimed at discovering the
                                                                   characteristics of the population,
              beneficiaries of complementary protection
                                                                   immediate needs, location and capacities
              have on first reception and integration
                                                                   of local communities
              communities.                                     16.A development funding programme in
              Planning the budget and liaisons for the             the framework of strengthening cities of
              cooperation requires an analysis of the              solidarity and integration.
              impact of local communities since their
              reception of groups of asylum seekers and



                                                                                               '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1050 of 1770




Identified protection gaps (10)                 required to promote self-reliance and socio-
Local government through the creation           economic integration in host communities.
and institutionalisation of spaces for
dialogue in order to generate responses         Identified protection solution:
to the needs of local communities and           17. In host communities, establish and
refugees.                                            institutionalise spaces for dialogue with
                                                     the competent stakeholders, enabling
                                                     the joint formulation and addressing of
Considering the importance of the range of           needs in terms of the social and
nationalities of refugees and asylum seekers,        economic integration of refugees and
Mexico estimates that joint responses are            asylum seekers.




                                                                                            UNHCR / Tito Herrera




                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1051 of 1770




  PILLAR 4. DURABLE SOLUTIONS
                                                   opportunity for government branches to
                                                   work jointly in order to achieve the
Identified protection gaps (11)
                                                   integration of the refugee population in
Refugee integration in Mexico                      Mexico.

Refugee integration in Mexico requires             Identified protection gaps (12)
coordinated and inter-sectoral action as well
                                                   Documentation issued to refugees and
as involvement from the private sector and
                                                   complementary beneficiaries in Mexico
civil society.
                                                   Due to the existing misinformation about the
COMAR has prioritised the search for
                                                   rights and obligations of refugees and
durable solutions through the integration of
                                                   recipients of complementary protection
refugees and complementary protection
                                                   about permanent residency in Mexico, all
beneficiaries into communities. Specifically, it
                                                   government and private sector stakeholders
aims to facilitate access to the goods and
                                                   involved in the integration process need to be
services offered in the country by public
                                                   given more information on these matters.
institutions. Furthermore, COMAR has made
significant progress through cooperation           Identified protection solutions:
with other government branches to promote
and accelerate refugee integration in Mexico.      19. Provide all authorities, officials and the
                                                   private sector with information about the
However, there are still challenges to refugee     value of the permanent residency card as an
integration in all states of the republic.         official identification document and sole
                                                   requirement of refugees and recipients of
Identified protection solution:
                                                   complementary protection, in terms of
18. Strengthen spaces for dialogue with the        access to social welfare, private services and
private sector and society in an attempt to        governmental development programmes.
fortify the ability to identify areas of




                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1052 of 1770




Protection and Solutions: Plan of Action
Based on the information gathered during the participatory consultations with the various
stakeholders, this Plan of Action highlights the resulting actions with the purpose of favouring
the attainment of the identified protection solutions.

                              PILLAR 1 – Reception and Admission
  Prioritised Need                                      Continue to increase the number of alternatives to
                                                        administrative accommodation for asylum seekers,
                                                        primarily unaccompanied children and adolescents (CA),
                                                        families, persons in a vulnerable situation, the elderly and
                                                        persons in need of medical and health care.
  Priority Action                                       Implementin     Schedule           Commitment (SJAS, BAP,
                                                        g parties                          others)
 The Federal Attorney for the Protection of CA          Federal         2018-2020            San Jose Action Statement
 will formalise the alternate care legal entity that    Attorney
 is being developed as an alternative to                for the
 administrative         accommodation            for    Protection
 unaccompanied CA, therefore avoiding their             of CA (PFP,
 stay in migration stations.                            by its
                                                        Spanish
                                                        acronym)
 Alongside UNHCR, INM and COMAR will look               INM/            2018-2020            San Jose Action Statement
 to enhance capacities for alternatives to              COMAR
 administrative accommodation, particularly in          /
 the case of family groups.                             UNHCR
 Prioritised Need                                      Instrumentalise the reception of asylum applications at
                                                       places in the country designated for the international transit
                                                       of persons.
  Priority Action                                       Implementin     Schedule          Commitment (SJAS, BAP,
                                                        g parties                         others)
  Replicate the federal coordination mechanisms          COMAR /        2018-2020        San Jose Action Statement,
  on a state level among the authorities covering          INM /                         Brazil Declaration and Plan of
  unaccompanied CA (COMAR, INM, SIPINNA),                 SIPINNA                        Action,
  in a manner that favours the reception of CA                                           Commitments of the Leaders’
  applications at places designated for                                                  Summit on Refugees
  international transit, favouring the principle of
  family unity.
 Prioritised Need                                      Strengthen coordination between COMAR and the INM to
                                                       favour the agile issue of documentation concerning the
                                                       commencement of procedures before COMAR and the
                                                       monitoring of the refugee status determination procedure.
 Priority Action                                       Implementing    Schedule          Commitment (SJAS, BAP,
                                                       parties                           others)

 Increase COMAR presence in the Migration              INM /           2018-2020         San Jose Action Statement,
 Stations with the highest number of asylum            COMAR                             Brazil Declaration and Plan of
 seekers.                                                                                Action,
                                                                                         Commitments of the Leaders’
                                                                                         Summit on Refugees




                                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1053 of 1770



Replicate on a state level the coordination          INM /             2018-2020     San Jose Action Statement,
existing between INM and COMAR on a federal          COMAR                           Brazil Declaration and Plan of
level, with its operational features adapted to                                      Action,
each regulatory framework, particularly in                                           Commitments of the Leaders’
matters of CA protection and care.                                                   Summit on Refugees
Prioritised Need                                     Strengthen actions for the early identification of specific
                                                     needs for the activation of differentiated protection
                                                     mechanisms for especially vulnerable asylum seekers.
Priority Action                                      Implementing      Schedule      Commitment (SJAS, BPA,
                                                     parties                         others)
Foster      simple,   permanent       information    COMAR        /    2018-2020     San Jose Action Statement,
campaigns in a language understandable to            UPM / INM /                     Brazil Declaration and Plan of
migrants, informing them of their rights and the     UNHCR                           Action,
possibility of seeking asylum or complementary                                       Commitments of the Leaders’
protection.                                                                          Summit on Refugees
Constant training and awareness raising              COMAR         /   2018-2020     San Jose Action Statement,
programmes aimed at public officials who assist      UPM                             Brazil Declaration and Plan of
or work directly with the population concerned,                                      Action,
in order to permanently ensure decent and                                            Commitments of the Leaders’
respectful service that is closely linked to fully                                   Summit on Refugees
respecting their human rights.
Evaluate the protocols for detecting the signs       COMAR         /   2018-2020     San Jose Action Statement,
that international protection is needed by CA.       UPM                             Brazil Declaration and Plan of
Identify best practices in order to disseminate                                      Action,
them and replicate them in border locations. This                                    Commitments of the Leaders’
will continue the evaluation of their impact on                                      Summit on Refugees
the refugee population.
Increase the CA PFP presence in states with the      SIPINNA /         2018-2020     San Jose Action Statement,
biggest refugee and migrant populations,              PFP                            Brazil Declaration and Plan of
particularly in border states. Additionally,                                         Action,
generate coordination mechanisms for state and                                       Commitments of the Leaders’
municipal attorneys’ offices in order to                                             Summit on Refugees
standardise criteria of restitution plans and
special protection measures between the PFP
and state attorneys’ offices.
Coordinate       the    Law     on      Refugees,    SIPINNA       /   2018-2020     San Jose Action Statement,
Complementary Protection and Political Asylum        UPM                             Brazil Declaration and Plan of
and the Migration Law with the General Law on                                        Action,
the Rights of Children and Adolescents.                                              Commitments of the Leaders’
                                                                                     Summit on Refugees
Promote the “El Jaguar” information and              COMAR /           2018-2020     San Jose Action Statement,
awareness raising campaign which is run in the       UNHCR                           Brazil Declaration and Plan of
areas with the greatest transit and reception of                                     Action,
asylum seekers and refugees. The objective is to                                     Commitments of the Leaders’
provide clear and accurate information on the                                        Summit on Refugees
right to seek asylum and to promote the exercise
of their rights.
Sign Collaboration Platforms to increase             COMAR /           2018-2020     San Jose Action Statement,
affiliation to Seguro Popular by the National        Seguro                          Brazil Declaration and Plan of
Commission of Healthcare Protection, by              Popular                         Action,
recognising COMAR-issued documents.                                                  Commitments of the Leaders’
                                                                                     Summit on Refugees
Incorporate refugees and recipients of               COMAR /           2018-2020     San Jose Action Statement,
complementary protection into the scaled care        Ministry of                     Brazil Declaration and Plan of
mental health scheme. This involves a training       Health                          Action,
process for officials who provide federal level                                      Commitments of the Leaders’
healthcare services, promoting their awareness                                       Summit on Refugees
of the subject.




                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1054 of 1770




                        PILLAR 2 - Immediate and ongoing needs
Prioritised Need                                     Strengthening the coordination between COMAR and the
                                                     INM must also include a permanent communication
                                                     mechanism with the child protection, health and justice
                                                     systems.
Priority Action                                      Implementing    Schedule          Commitment (SJAS, BPA,
                                                     parties                           others)
Standardisation of the CA interview format, with     SIPINNA /       2018-2020         San Jose Action Statement,
the objective of avoiding interviews that            COMAR                             Brazil Declaration and Plan of
victimise unaccompanied CA.                                                            Action,
                                                                                       Commitments of the Leaders’
                                                                                       Summit on Refugees
Prioritised Need                                     Development of an information campaign aimed at public
                                                     institutions and officials to promote sensitive care for asylum
                                                     seekers,     refugees     and    complementary       protection
                                                     beneficiaries.
Priority Action                                      Implementing    Schedule          Commitment (SJAS, BPA,
                                                     parties                           others)
Constant training and awareness raising              COMAR /         2018-2020         San Jose Action Statement,
programmes aimed at public officials who assist      UPM                               Brazil Declaration and Plan of
or work directly with the population concerned,                                        Action,
in order to permanently ensure decent and                                              Commitments of the Leaders’
respectful service that is closely linked to fully                                     Summit on Refugees
respecting their human rights.
Prioritised Need                                     A clear and commonly accessible record of the state and
                                                     local level programmes and services for asylum seekers.

Priority Action                                      Implementing    Schedule          Commitment (SJAS, BPA,
                                                     parties                           others)
MIRPS institutions will share with COMAR and         COMAR           2018-2020         San Jose Action Statement,
UNHCR materials describing the programmes            / UNHCR                           Brazil Declaration and Plan of
and activities undertaken, so that they will be                                        Action,
included in the record.                                                                Commitments of the Leaders’
                                                                                       Summit on Refugees
Prioritised Need                                     Increase human, material and financial resources in order to
                                                     provide mental healthcare to treat victims of extreme, sexual
                                                     or gender-based violence, trafficking or addictions at the
                                                     places with the highest concentration of asylum seekers,
                                                     refugees and complementary protection beneficiaries.
Priority Action                                      Implementing    Schedule          Commitment (SJAS, BPA,
                                                     parties                           others)
UNICEF will create and share support materials       COMAR           2018-2020         San Jose Action Statement,
in CA-appropriate language, to be used during        /                                 Brazil Declaration and Plan of
eligibility interviews, and it will also support     UNICEF                            Action,
COMAR and the Federal Attorney for the                                                 Commitments of the Leaders’
Protection of CA in the adaptation of the                                              Summit on Refugees
language used in the surveys for that population.
Inclusion of the refugee population as a target      National        2018-2020         San Jose Action Statement,
group of the work strategy of the national           Institute of                      Brazil Declaration and Plan of
community work and labour guidance network,          Adult                             Action,
which involves 200 organisations. It will also       Education                         Commitments of the Leaders’
provide      information      spaces     for the     (INEA, by                         Summit on Refugees
dissemination of refugee matters on TV UNAM          its Spanish
and it will share its directory of shelters.         acronym)
                                                     /COMAR
Programmes for the strengthening of refugees’        INEA /          2018-2020         San Jose Action Statement,




                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1055 of 1770



vocational skills, in addition to training as        COMAR                              Brazil Declaration and Plan of
“educational consultants” for staff in migrant                                          Action,
shelters.                                                                               Commitments of the Leaders’
                                                                                        Summit on Refugees
INEA will open the “Education without Borders”       INEA /          2018-2020          San Jose Action Statement,
programme not just to returnees but also to          COMAR                              Brazil Declaration and Plan of
refugees, seeing as it has modules on admission                                         Action,
into the country.                                                                       Commitments of the Leaders’
                                                                                        Summit on Refugees
Prioritised Need                                     Prioritise care covering the basic needs and integration of the
                                                     elderly population in the inter-agency care coordination
                                                     mechanisms.
Priority Action                                      Implementing    Priority Action    Implementing parties
                                                     parties
Inform state delegations of the possibility of       COMAR /         2018-2020          San Jose Action Statement,
issuing an INAPAM Card (National Institute of        INAPAM                             Brazil Declaration and Plan of
the Elderly discount card) to asylum seekers,                                           Action,
refugees and complementary protection                                                   Commitments of the Leaders’
beneficiaries.                                                                          Summit on Refugees
Special protocol for refugee care so that the        INAPAM /        2018-2020          San Jose Action Statement,
INAPAM card is issued upon presentation of the       COMAR                              Brazil Declaration and Plan of
documentation issued by COMAR and INM.                                                  Action,
                                                                                        Commitments of the Leaders’
                                                                                        Summit on Refugees

           PILLAR 3 - Support for host countries and communities
Prioritised Need                                     Impact studies aimed at discovering the characteristics of the
                                                     population, immediate needs, location and capacities of the
                                                     local communities.
Priority Action                                      Implementing parties   Schedule         Commitment (SJAS,
                                                                                             BPA, others)
The Ministry of Population, Migration and            COMAR / UPM            2018-2020        San      Jose    Action
Religious Matters – Ministry of the Interior                                                 Statement,
(SPMAR-SEGOB, by its Spanish acronym) will                                                   Brazil Declaration and
share their generated statistical information with                                           Plan of Action,
actors on all three governmental levels. The                                                 Commitments of the
objective is to learn about the characteristics of                                           Leaders’ Summit on
the populations and to identify opportunities                                                Refugees
and the impact of their inclusion in various
programmes and services.
The National Council to Prevent Discrimination       COMAR /                2018-2020        San      Jose    Action
(CONAPRED, by its acronym in Spanish) will           CONAPRED                                Statement,
support COMAR in the realisation of a host                                                   Brazil Declaration and
communities diagnosis to bolster their target                                                Plan of Action,
population reception capacities.                                                             Commitments of the
                                                                                             Leaders’ Summit on
                                                                                             Refugees
The UPM will promote synergies and effort-           UPM                    2018-2020        San      Jose    Action
optimisation among governmental and academic                                                 Statement,
institutions and civil society organisations, in                                             Brazil Declaration and
order to generate studies and information linked                                             Plan of Action,
to the design and evaluation of public policy                                                Commitments of the
caring for asylum seekers and recipients of                                                  Leaders’ Summit on
complementary protection.                                                                    Refugees
COMAR, in association with UPM, will drive the       COMAR / UPM            2018-2020        San      Jose    Action
development of campaigns which disseminate                                                   Statement,
and make visible the contributions of                                                        Brazil Declaration and
international protection beneficiaries in Mexico,                                            Plan of Action,




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1056 of 1770



so as to prevent stereotypes and as a way to                                                  Commitments of the
combat the xenophobia shown to foreigners.                                                    Leaders’ Summit on
                                                                                              Refugees
Include      refugees    and     recipients   of    National Institute of   2018-2020         San      Jose    Action
complementary protection in the social mandate      Social Development                        Statement,
of institutions, in order to create relevant and    (INDESOL, by its                          Brazil Declaration and
sustainable development policies.                   acronym in Spanish)                       Plan of Action,
                                                    / COMAR                                   Commitments of the
                                                                                              Leaders’ Summit on
                                                                                              Refugees
Identify states and municipalities with the         INAPAM / COMAR          2018-2020         San      Jose    Action
highest concentration of elderly asylum seekers,                                              Statement,
refugees and recipients of complementary                                                      Brazil Declaration and
protection, to promote their inclusion in the                                                 Plan of Action,
Clubs for the Elderly Programme, focusing on                                                  Commitments of the
the entities where they are located.                                                          Leaders’ Summit on
                                                                                              Refugees
Prioritised Need                                    In host communities, establish and institutionalise spaces for
                                                    dialogue with the competent stakeholders, enabling joint
                                                    collaboration and the addressing of needs in terms of the
                                                    social and economic inclusion of refugees and asylum
                                                    seekers.
Priority Action                                     Implementing parties    Priority Action   Implementing parties
Establish coordination mechanisms in joint          UPM / CONAPRED          2018-2020         San      Jose    Action
UPM/CONAPRED initiatives to include matters                                                   Statement,
of refugee population inclusion in their                                                      Brazil Declaration and
campaigns and programmes.                                                                     Plan of Action,
                                                                                              Commitments of the
                                                                                              Leaders’ Summit on
                                                                                              Refugees
UNHCR will realise three projects a year, aimed     UNHCR / COMAR /         2018-2020         San      Jose    Action
at peaceful coexistence in the three main asylum    Municipal                                 Statement,
seeker reception locations.                         Governments                               Brazil Declaration and
                                                                                              Plan of Action,
                                                                                              Commitments of the
                                                                                              Leaders’ Summit on
                                                                                              Refugees
Foster spaces for cultural exchange and learning    COMAR / UPM /           2018-2020         San      Jose    Action
in host communities, favouring the integration of   UNHCR                                     Statement,
refugees and foreigners.                                                                      Brazil Declaration and
                                                                                              Plan of Action,
                                                                                              Commitments of the
                                                                                              Leaders’ Summit on
                                                                                              Refugees
UNHCR is mobilising the population of asylum        UNHCR                   2018-2020         San      Jose    Action
seekers and recognised refugees to support                                                    Statement,
reconstruction efforts in the migration route                                                 Brazil Declaration and
areas affected by the earthquakes of September                                                Plan of Action,
2017.                                                                                         Commitments of the
                                                                                              Leaders’ Summit on
                                                                                              Refugees
UNDP is identifying opportunities for creating a    UNDP                    2018-2020         San      Jose    Action
finance programme for the development of                                                      Statement,
border cities of solidarity and integration.                                                  Brazil Declaration and
                                                                                              Plan of Action,
                                                                                              Commitments of the
                                                                                              Leaders’ Summit on
                                                                                              Refugees




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1057 of 1770




           PILLAR 4 - Enhance opportunities for durable solutions
Prioritised Need                                   Strengthen spaces for dialogue with the private sector and
                                                   civil society in an attempt to fortify the ability to identify
                                                   areas of opportunity to work jointly with government
                                                   branches in favour of the integration of the Mexican refugee
                                                   population.
Priority Action                                    Implementing    Schedule          Commitment (SJAS, BPA,
                                                   parties                           others)
Coordination of labour inclusion mechanisms        Ministry of     2018-2020         San Jose Action Statement,
aimed at asylum seekers, refugees and recipiens    Labour and                        Brazil Declaration and Plan of
of complementary protection who have a             Social                            Action,
Unique Population Registry Code (CURP, by its      Welfare                           Commitments of the Leaders’
acronym in Spanish).                               (STPS, by its                     Summit on Refugees
                                                   acronym in
                                                   Spanish) /
                                                   COMAR
Creation of a guide or handbook and subsequent     STPS /          2018-2020         San Jose Action Statement,
training in the National Employment System         COMAR                             Brazil Declaration and Plan of
(SNE, by its acronym in Spanish) to facilitate                                       Action,
access to services and benefits such as grants,                                      Commitments of the Leaders’
training, internships and support for self-                                          Summit on Refugees
employment.
Evaluation of programmes that facilitate refugee   National        2018-2020         San Jose Action Statement,
access to housing programmes.                      Housing                           Brazil Declaration and Plan of
                                                   Commission                        Action,
                                                   (CONAVI, by                       Commitments of the Leaders’
                                                   its acronym                       Summit on Refugees
                                                   in Spanish) /
                                                   COMAR
Revision of the rules of operation of housing      Ministry of     2018-2020         San Jose Action Statement,
programmes, adding a specific annex for            Agrarian,                         Brazil Declaration and Plan of
refugees and complementary protection              Territorial                       Action,
beneficiaries.                                     and Urban                         Commitments of the Leaders’
                                                   Development                       Summit on Refugees
                                                   (SEDATU, by
                                                   its acronym
                                                   in Spanish) /
                                                   COMAR
Prioritised Need                                   Provide all authorities, officials and the private sector with
                                                   information about the value of the permanent residency card
                                                   as an official identification document and sole requirement of
                                                   refugees and beneficiaries of complementary protection, in
                                                   terms of access to social care and private services, and
                                                   governmental development programmes.
Priority Action                                    Implementin     Schedule          Commitment (SJAS, BPA,
                                                   g parties                         others)
Promotion before the Executive Committee of        National        2018-2020         San Jose Action Statement,
the Association of Mexican Banks to raise banks’   Banking and                       Brazil Declaration and Plan of
awareness of the situation of refugees and the     Securities                        Action,
importance of refugee access to financial          Commission                        Commitments of the Leaders’
services through the permanent residency card      (CNBV, by its                     Summit on Refugees
issued by the INM.                                 acronym in
                                                   Spanish) /
                                                   COMAR /
                                                   UNHCR
Resume collaboration between the Ministry of        COMAR /         2018-2020        San Jose Action Statement,
Social Development (SEDESOL, by its acronym         SEDESOL                          Brazil Declaration and Plan of




                                                                                                '+6))
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1058 of 1770



              in Spanish) and COMAR to go further in                             Action,
              providing access to social programmes                              Commitments of the Leaders’
              accessible by refugees in Mexico.                                  Summit on Refugees




            Next Steps
             Having set out its national chapter, Mexico   At the same time, a monitoring mechanism
            eagerly awaits the Regional Framework          must be put into place to address the
            document and how it will serve as an input     activities set out in the Plan of Action with
            for the Global Compact.                        the various stakeholders and with support
                                                           from the relevant international agencies.




                                                                                           '+6))
UNHCR / G. Menezes
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1059 of 1770




           ACRONYMS



           CA                Children and adolescents
           CNBV              National Banking and Securities Commission
           COMAR             Mexican Commission for Refugee Assistance
           CONAPRED          National Council to Prevent Discrimination
           CONAVI            National Housing Commission
           DIF               National System for Integral Family Development
           INAPAM            National Institute of the Elderly
           INEA              National Institute of Adult Education
           INM               National Institute of Migration
           PFP               Federal Attorney for the Protection of Children and Adolescents
           SEDATU            Ministry of Agrarian, Territorial and Urban Development
           SEDESOL           Ministry of Social Development

           SEGOB             Ministry of the Interior
           SER               Ministry of Foreign Affairs
           SIPINNA           National System for the Comprehensive Protection of children and adolescents
           SNE               National Employment System
           STPS              Ministry of Labour and Social Security
           UPM               Migration Policy Unit

ACNUR / Gabrielle Menezes




     UNHCR/ Santiago Escobar Jaramillo

                                                                                                    '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1060 of 1770


             Panamá




UNHCR / Tito Herrera                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1061 of 1770




Introduction

Panama confirmed its participation in the         According to statistics from the National
Comprehensive Regional Protection and             Office for the Attention of Refugees
Solutions Framework for Central America           (ONPAR, by its acronym in Spanish), Panama
and Mexico (MIRPS) in July 2017. The              recognised 2,474 refugees between 1990
Ministry of Government considered it key to       and the first half of 2017.
implement comprehensive responses for
refugees.                                         The Panama chapter of the MIRPS process
Panama as a host country, along with other        was developed through a national
countries of the region, committed through        consultation process to take stock of the
the 2014 Brazil Plan of Action5 and the 2016      progress and achievements made in the face
San Jose Action Statement6 to improving           of previously assumed commitments (the
international protection for asylum seekers       Brazil Plan of Action, San Jose Action
and refugees fleeing their countries of origin.   Statement, Ministry of Government –
This commitment was ratified by Panama in         UNHCR Memorandum of Understanding). It
the High Level Meeting on Refugees and            also identifies the ongoing gaps in protection,
Migrants of the General Assembly of the           priorities, resources and national capacities
United Nations on September 19, 2016,             for a comprehensive response to asylum
which resulted in the adoption of the New         seekers and refugees. The national
York Declaration on Refugees and Migrants         consultations      involve     national    and
and the Comprehensive Refugee Response            governmental institutions, United Nations
Framework - CRRF7.                                agencies, civil society organisations, the
                                                  private sector and donors. Similarly,
Through this MIRPS exercise, Panama               consultations were held with the population
assumed leadership for defining a National        of concern in Panama
Operational Plan, the design of which will        (with a total of 12 focus groups and 113
include strategies, programmes and actions        persons of concern consulted in Panama City
needed for the strengthening of protection        and Colón), to identify, from their
and solutions for asylum-seekers and              perspective, progress, risks, protection needs
refugees on Panamanian territory..                and/or ongoing gaps in order to take their
                                                  priorities and proposed solutions into
In recent years, Panama has undergone             consideration.
changes in the dynamic of asylum
applications, with an increase in the number      These will be the basis for the design of the
of applications from persons and/or family        response and improvement strategies in the
units fleeing from violence in search of          National Operational Plan, which is still work
international protection, who come mainly         in progress. Likewise, bilateral consultation
from northern Central American countries,         roundtables were held during the process to
Colombia and Venezuela and choose Panama          complement the information and possible
as their host country.                            responses.



                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1062 of 1770




Methodology

When working on its national plan and             Para la consulta con población, se utilizó la
MIRPS chapter, Panama held a series of local      herramienta del ACNUR para realizar
consultations through thematic roundtables        diagnósticos participativos, para lo cual se
formed of governmental institutions, civil        diseñaron preguntas orientadoras previas,
society and the United Nations and                con base en los ejes del MIRPS.
coordinated by the Ministry of Government
and the Ministry of Foreign Affairs, with         In the consultation with the population, a
support from UNHCR.                               UNHCR tool was used for making
                                                  participatory      diagnostics. Guidance
In order to use a comprehensive approach          questions based on the CRRF pillars were
during the consultation process, various          designed for this.
entities were contacted (Panama City
Council, Colón City Council, National             In the consultations with entities, two
Institute of Professional Training for Human      roundtables were held to discuss the first
Development [INADEH, by its acronym in            three pillars, with participation from
Spanish], HIAS, Pastoral Group of Human           government        entities   (Ministry   of
Mobility, NRC, Red Cross, RET, Chamber of         Government – MINGOB, Ministry of Foreign
Commerce, United Nations System, and              Affairs – MINREX, Ministry of Labour –
others still being registered) so as to include   MITRADEL, Ministry of Education –
an institutional outlook and a mapping of the     MEDUCA, Ministry of Health – MINSA,
current situation of existing policies            Ministry of Security – MINSEG, Ministry of
concerning the MIRPS pillars (which is now        Social Development – MIDES, National
underway and/or being processed, along            Migration Service – SNM, National Border
with the main gaps).                              Service – SENAFRONT, National Secretariat
                                                  for Children, Adolescents and Family –
In this regard, it was deemed that two            SENNIAF, Office of the Ombudsman,
processes needed to be developed:                 Electoral Tribunal, National Institute for
                                                  Women – INAMU, Institute for Training and
x A local consultation with the population       Development of Human Resources –
   of concern through a participatory             IFARHU, [all acronyms from the Spanish]),
   diagnostic, with the support of a              civil society (Red Cross of Panama, Pastoral
   consultant.                                    Group of Human Mobility, HIAS, RET, NRC)
x Institutional consultation roundtables         and United Nations agencies (UNICEF,
   (with national entities, agencies from the     UNDP, FAO, UNHCR).
   United Nations System and civil society
   organisations) on previously identified        The International Cooperation roundtable is
   commitments and priorities.                    also going to be developed, seeking
                                                  complementary actions to integrate asylum
                                                  seekers and refugees into society. Similarly, a




                                                                                   '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1063 of 1770




               technical roundtable on shared responsibility   x Ministry of Foreign Affairs
               will be established to identify Panama´s        x UNHCR (with a specific duty as technical
               commitments with the countries of the              secretariat).
               region.
                                                               This Executive Board will have two levels: a
               In terms of coordination, it is important to    technical level and a political level for the
               mention that an Executive Board has been        final approval and validation of Panama's
               formed consisting of:                           operational plan and commitments.
               x Ministry of Interior




UNHCR / María Jesús Vega




                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1064 of 1770




Protection and Solutions: Overarching Gaps and Needs

Panama has made prior commitments in the           Refugee Assistance (ONPAR), the office
San Jose Action Statement (SJAS), the              in charge of processing asylum
Memorandum of Understanding (MoU)                  applications,  and     analyzing    the
between the Ministry of Government and             mechanisms to ease the procedure, as far
UNHCR, the recommendations of the various          as possible. To this effect, Panama
phases of the QAI Programme and the words          continues counting on the support of
that the President of the Republic of Panama,
                                                   UNHCR (SJAS 6).
His Excellency Juan Carlos Varela, spoke
before the General Assembly of the United
Nations in September 2016. The following        x Providing international protection to all
commitments for the MIRPS process should           those persons that fulfil the requirements
be highlighted from among those mentioned          established by the 1951 Convention as
above:                                             well as by the Panamanian Law
                                                   established to that effect. Panama will
x Continuing capacity building of state           continue adopting actions directed at
   officials posted in border areas on the         strengthening its asylum system to
   rights and profiles of the asylum seeking       ensure that its protection is effective
   populations (SJAS 1).                           (SJAS 7).
x Developing a protocol for the assistance
   of girls, boys and adolescents in need of    x Continuing working with the various
   international protection, whether they          state institutions, private enterprises and
   are accompanied or not (SJAS 2).                civil society in the campaign for the
x Ensuring the participation of girls, boys       integration of refugees, which includes
   and adolescents in their refugee status         information around the realities they are
   determination procedures, guaranteeing          facing in order not to be discriminated
   that they will receive the necessary            against and promoting access to
   assistance (SJAS 3).                            livelihoods, public services and other
                                                   aspects necessary to satisfy their needs,
x Strengthening the capacity of state             which is essential to obtain an adequate
   officials in charge of determining asylum       standard of living in Panama (SJAS 8).
   applications and of the members of the
                                                x Developing public policies within the
   National Commission for the Protection
                                                   scope of its competencies and adapting
   of Refugees (SJAS 4).
                                                   existing ones so that they favour the
                                                   inclusion, integration and durable
x Continuing working with UNHCR in the            solutions for the population of interest,
   implementation of the Quality Assurance         in close coordination with Government
   Initiative    for    refugee       status       Institutions whose mandates may favour
   determination, as Panama considers it           the population of interest. This public
   fundamental that all asylum seekers             policy will be focused on inclusion and
   should be able to access due process
                                                   Human Rights (MoU 1).
   respecting their human rights (SJAS 5).
x Continuing    strengthening technical
   capacities of the National Office for



                                                                                '+6))
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1065 of 1770




        x Identify, establish and consolidate              the country of asylum without prejudice
           specific mechanisms enabling refugees            to their own cultural traditions (MoU 5).
           and asylum seekers to access the
           country’s public and social policies that     x Refugees have the same right to access
           facilitate their local integration (MoU 2).      public services as the local population.
                                                            The interaction between refugees and
        x Access to banking services by refugees           the local community enables the former
           (MoU 3).                                         to participate in the social life of their
        x Effective access to school and university        new     country,    without     fear   of
           education: MEDUCA protocol, validation           discrimination or hostility (MoU 6).
           of qualifications. Sensitisation within the   x Information   campaigns    to    raise
           education      sector      (schools    and       awareness about who refugees are and
           universities). Access by refugees and            what their obligations and rights are
           asylum seekers to vocational courses and         (MoU 7).
           training provided by governmental
           institutions (MoU 4).                         x Recognition of the identification card as a
                                                            valid     document      by    government
        x Initiate and formalise a Durable Solutions       institutions and officials. Removal of the
           Process for Local Integration in Panama.         word “refugee” from identity documents
           Allow the refugee population to become           (MoU 8).
           gradually integrated into the culture of




UNHCR

                                                                                         '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1066 of 1770




Listed below are the actions that Panama has or is currently carrying out for the implementation
of these commitments:



                              STOCKTAKING EXERCISE
    Responsible
   Ministry/Office                    Existing Activity                            Commitment
  /National Partner
                         Pillar 1: Legal Matters and Protection
 Access to the country and its RSD procedures (at the border) and prevention of refoulement
 MINGOB/ONPAR,             Short training sessions on Effective Access   Continue capacity building for state
 SENAFRONT, SNM            to the Right of Asylum and Applicable         officials posted in border areas on the
                           National Legislation, reinforcing the         rights and profiles of the asylum-
                           application of non-penalisation for           seeking and refugee populations
                           irregular entry.                              (SJAS).

 MINGOB/ONPAR,             Provide SNM and SENAFRONT with
 SENAFRONT, SNM            informational material about the refugee
                           status determination procedure.
 ONPAR                     Sporadic ONPAR missions to border areas
                           and presence of an ONPAR official in Guna
                           Yala.
 OMBUDSMAN                 Ombudsman presence in land border areas,
                           creating the possibility of providing
                           support in guiding refugees and local
                           authorities in refugee law.
 SENNIAF, ONPAR            Draft Protocol on Assistance for              Develop a protocol for the assistance
                           Unaccompanied         and/or    Separated     of girls, boys and adolescents in need
                           Children and Adolescents (CA) in need of      of international protection, whether
                           protection, with SENNIAF.                     they are accompanied or not (SJAS).
 Fair and efficient refugee status determination procedures
 UNHCR, MINGOB /           Since    2012,     UNHCR       has    been    Continue working with UNHCR in the
 ONPAR                     collaborating with MINGOB and ONPAR           implementation of the Quality
                           for the implementation of the QAI             Assurance Initiative for refugee
                           programme:      the majority of         the   status determination, as Panama
                           recommendations have been implemented,        considers it fundamental that all
                           the quality of resolutions and analysis has   asylum seekers should be able to
                           been improved, and procedures have been       access due process respecting their
                           adapted for persons with specific needs.      human rights (SJAS).
 MINGOB/ONPAR,             Increase the number of National
 NATIONAL COMMISSION       Commission for Refugee Protection
                           meetings per year, in order to process
                           more cases.
 MINGOB/ONPAR              Adaptation of the procedure: more child-      Ensure the participation of girls, boys
                           friendly measures (adapted format of the      and adolescents in their refugee
                           sworn statement) and training officials in    status determination procedures,
                           interviewing children.                        guaranteeing that they will receive
                                                                         the necessary care (SJAS).
 MINGOB/ONPAR              Make improvements in the motivation of        Strengthen the capacity of state
                           resolutions and RSD analysis processes:       officials in charge of determining
                           composition, inclusion of information and     asylum applications and of the
                           structure.                                    members of the National Commission
                                                                         for the Protection of Refugees (SJAS).
 Documentation for recognised refugees
 MINGOB/ONPAR,             Passing of Law No. 74 of October 15,          Develop public policies within the




                                                                                                  '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1067 of 1770



MITRADEL                  2013, establishing requirements so that         scope of its competencies and
                          refugees can apply for permanent                adapting existing ones so that they
                          residency.                                      favour the inclusion, integration and
                                                                          durable solutions for the population of
Regulation                                                                interest, in close coordination with
MINGOB/ONPAR              Current revision of Decree No. 23 of 1998.      Government       Institutions   whose
                                                                          mandates may favour the population
                                                                          of interest. This public policy will be
                                                                          focused on inclusion and Human
                                                                          Rights (MoU).

                           Pillar 2: Access to Basic Needs
Access to basic services (healthcare, shelter, food, safety) and immediate responses
NGO                       Civil society organisations are providing       Refugees have the same right to
                          Humanitarian      Assistance     through        access public services as the local
                          programmes or projects funded mainly by         population. The interaction between
                          UNHCR or the Bureau of Population,              refugees and the local community
                          Refugee and Migration at the US                 enables the former to participate in
                          Department of State (PRM).                      the social life of their new country,
                                                                          without fear of discrimination or
                                                                          hostility (MoU).
PANAMA MUNICIPALITY       The Panama City Council has a Refugee
                          Care Programme. It also provides a small
                          amount of assistance (through an
                          agreement)      to     the    Hogar     Luisa
                          Comprehensive Accompaniment Centre of
                          the Pastoral Group of Human Mobility
                          (PMH, by its acronym in Spanish) as regards
                          shelter (the only instance in the country for
                          this population).
NGO, MINSA                Civil society organisations, through            Identify, establish and consolidate
                          advocacy in healthcare centres or               specific     mechanisms      enabling
                          hospitals, support the persons of interest in   refugees and asylum seekers to
                          their access to the public or private           access the country’s public and social
                          healthcare system. When necessary they          policies that facilitate their local
                          also provide support in the funding of          integration (MoU).
                          medical and medicinal costs.
MINSA                     It is worth highlighting the care provided at
                          Santo      Tomás      Hospital:    checkups,
                          appointments, examinations and childbirth
                          care, among other services, even waiving
                          payments       or     accepting     minimum
                          agreements.
INAMU                     Within the Equal Opportunities for
                          Women Policy, INAMU provides care for
                          female refugees and asylum seekers.
                      Pillar 3: Local Integration and Livelihoods
 Generation of income / livelihoods
ONPAR/MINGOB,             Law 74 of 2013 establishes that refugees        Develop public policies within the
MITRADEL                  who gain permanent residency can obtain an      scope of its competencies and
                          indefinite work permit, reducing the risk of    adapting existing ones so that they
                          losing jobs due to delays caused by the         favour the inclusion, integration and
                          annual renewal of work permits.                 durable solutions for the population of
                                                                          interest, in close coordination with
                                                                          Government       Institutions   whose
                                                                          mandates may favour the population
                                                                          of interest. This public policy will be
                                                                          focused on inclusion and Human
                                                                          Rights (SJAS).




                                                                                                  '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1068 of 1770



SUPERINTENDENCE OF            The Superintendence of Banks, the body      Access to banking services by
BANKS                         that governs the Panamanian banking         refugees and asylum seekers (MoU).
                              system, issued a General Resolution to
                              guide banks in providing access to bank
                              accounts to refugees with permanent
                              residency.
Education
MEDUCA,                      Progress in the signing and implementation   Effective access to school and
ONPAR/MINGOB                 of MEDUCA Decree No. 1225 to reduce          university    education:   MEDUCA
                             the processing time of the qualification     protocol, validation of qualifications.
                             validation and enrolment of CA asylum        Sensitisation within the education
                             seekers arriving in Panama (progress is      sector (schools and universities).
                             currently being made in the design of a      Access by refugees and asylum
                             Guide and Procedural Handbook for the        seekers to vocational courses and
                             nationwide implementation of the Decree).    training provided by governmental
                                                                          institutions (MoU).
INADEH                       INADEH is admitting refugees (permanent
                             residents) into its training programmes.
Socio-cultural integration
MITRADEL                     The identification document in work          Removal of the word “refugee” from
                             permits for recognised refugees no longer    identity documents (MoU).
                             contains the word “refugee”.
MINGOB/ONPAR, UNS,           Sensitisation campaigns (schools) and        Sensitisation campaigns to raise
NGO                          commemorative acts (World Refugee Day -      awareness about who refugees are
                             WRD) that influence public opinion.          and what their obligations and rights
                                                                          are (MoU).




                                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1069 of 1770




The following gaps were identified in the       Fair and efficient refugee              status
Panama Chapter of the MIRPS consultation        determination procedures
exercise, including the conclusions of the
work carried out with refugees and asylum       The following gaps were identified as
seekers, organised by pillar and thematic       priorities within this subject: the delaying of
area:                                           cases due to the level of applications
                                                exceeding ONPAR’s capacity, leading to
                                                delays in registration/interviews and
PILLAR 1. LEGAL MATTERS AND
                                                resolution processes; the physical limitations
PROTECTION                                      of the building that houses ONPAR, hindering
                                                the practical possibility of guaranteeing
Access to territory and to RSD procedures       confidentiality during interviews, thus
(at the border) and prevention of               potentially distorting the interview results;
refoulement                                     practical difficulties in ensuring the right to
                                                legal representation of applicants in
                                                preventive detention shelters as well as in
Among others, the gaps identified in this       guaranteeing the availability of qualified
thematic area are: the limited presence of      interpreters if required; limited alternatives
ONPAR in border areas and in Tocumen            to the detention of asylum seekers in
airport; the absence of Protocols on the        preventive detention shelters; Panama’s
Referral and Identification of Cases that       documentation-related        difficulties  with
guarantee access to ONPAR, SNM and              asylum seekers (issue of documentation at
SENAFRONT procedures that ensure the            the moment of filing the application and
receiving authority’s obligatory referral       recognition of ONPAR-issued documents);
mandated in Decree No. 23/1998 and that         the need for an agile and practical
guarantee an active role of the safety          information management system, facilitating
departments in the identification of persons    the production of statistics that would
in need of international protection; the high   support the decisions made on various topics
rotation of SNM and SENAFRONT staff at          related to the protection of refugees and
border crossing points, hindering the           enable the automatic checking of the
permanence of staff trained in the              progress of the process, improving internal
identification of persons in need of            management and information to applicants;
international protection, despite the efforts   and the lack of an administrative appeal
of ONPAR, SENAFRONT and SNM to                  before a higher body in the event of
organise training sessions on refugee law and   resolutions of non-admittance, as well as the
international protection; and the lack of
                                                very short deadlines for the filing of appeals
detailed statistical information on persons
                                                for cases of non-admission (they can only be
who were denied entry, categorised by
                                                sent for reconsideration and appeals cannot
nationality, age and gender (SNM).
                                                be made).




                                                                                 '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1070 of 1770




Documentation of recognised refugees              limitation in guaranteeing emergency shelter
(temporary residency, permanent residency,        for asylum seekers and refugees (the only
naturalization and work permits)                  option is the Hogar Luisa Shelter of PMH);
                                                  the inadequate access to psychological and
Identified among the gaps of this thematic        psychiatric care for the persons concerned
area were, above all: the administrative          who may also have mental health issues due
difficulties related to the renewal process of    to the long refugee status determination
various documents, sometimes putting              process; the need for decent housing (the
people at risk due to missing the protection      high cost of rent and the impossibility of
granted by said document during the process,      regular work without the due permit means
the risk of being fined, or the need to provide   that asylum seekers live in overcrowded,
documentation that is hard to attain for          insanitary and insecure homes); and the poor
refugees; and the fact that naturalisation is     communications in the referral and care of
not identified as the natural conclusion of       women refugees and asylum seekers who
integration as a durable solution, due to the     have been victims of gender-based violence
high cost involved for refugees, thus making      (GBV).
integration difficult in the host country.
                                                  PILLAR 3. SOCIO-CULTURAL
Regulation
                                                  INTEGRATION         AND
Lastly, the gaps identified in the first pillar   LIVELIHOODS
include, for example: the inability of asylum
seekers to access a temporary work permit,        Generation of income / livelihoods
thus wasting human capital and the
                                                  In pillar three, the gaps identified in the first
experience, training and expertise of asylum
                                                  thematic area include: the inability to access
seekers and refugees in Panama; and the
                                                  a work permit by asylum seekers who are not
non-recognition of the broad definition of
                                                  only in situations of economic and social risk
refugee (Cartagena Declaration) in current
                                                  but also suffering labour abuse and
Executive Decree No. 23/1998, putting
                                                  exploitation by their employers; the extreme
persons with a well-founded fear of
                                                  difficulties of asylum seekers and refugees in
generalised violence in their countries of
                                                  the opening of bank accounts and in the
origin at risk of losing their rights.
                                                  recognition of their identification documents
PILLAR 2. ACCESS TO BASIC                         for banking procedures; difficulty in
                                                  obtaining decent work with the same rights
NEEDS
                                                  as nationals, due to the stigmatisation of the
Access to basic services (healthcare, shelter,    persons concerned; and limitations when
food, safety) and immediate responses             accessing        micro-credits      due        to
                                                  documentation (asylum seekers) and
Within this Pillar, the identified prioritised    requirements/costs (refugees).
gaps were as follows: the lack of national
emergency food provision programmes               Education
(coupons, discounts, soup kitchens, etc.) for
                                                  In terms of education, the main gaps are: the
refugees and asylum seekers; the serious
                                                  ignorance of Decree 1225 in some regional



                                                                                     '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1071 of 1770




MEDUCA offices, delaying the qualification       As regards socio-cultural integration, the
validation and enrolment of CA asylum            gaps identified were, among others: bullying
seekers (delays or possible overage); the        and discrimination in schools by both
need to develop the Decree 1225 Procedural       teachers and students; in some cases, the
Handbook, along with the proof of location,      failure to recognise their identification due to
bringing the Decree into force nationwide;       a lack of knowledge of their rights and
difficulties in accessing higher education due   identification documents; a lack of
to the required documentation (proof of all      information about the rights and obligations
prior studies); and the limited stay of CA       of the refugee and asylum-seeking
refugees and asylum seekers in schools and       population, both in the general population
other education centres, due to not having       and the institutions, and that might raise
access to the Universal Grant, among other       awareness on the situation of those persons;
reasons.                                         and a lack of spaces for consensus-building
                                                 between refugees / asylum seekers and
Socio-cultural integration
                                                 public institutions.




UNHCR / Tito Herrera




                                                                                   '+6))
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1072 of 1770




                                                                                    Implemen-
           Prioritised Need                          Prioritised Action             ting parties     Schedule    Commitment
                                                                                    (Coordinati                   (SJAS, BPA,
                                                                                     ng agency                        etc.)
                                                                                      in bold)8
                                        Pillar 1: Legal Matters and Protection
Access to the country and its RSD procedures (at the border) and prevention of refoulement
Strengthen the training processes of         Formulate a training plan in various   SENAFRONT,     Before the    SJAS 1
public officials at the borders              border institutions (SENAFRONT,        SENAN,         year’s end
(especially those of SENAFRONT,              SENAN, National Police, SNM) for       NATIONAL
National Air and Naval Service               the provision by ONPAR of training     POLICE, SNM,
[SENAN, by its acronym in Spanish] and       programmes to officials, with          ONPAR/MIN
SNM) in refugee matters, in order to         UNHCR support.                         GOB, UNHCR
increase the identification and referral
capacity of border officials in direct
contact with migrants and persons in
need of international protection (PNIP).
Include, in the curriculum of the            Establish a dialogue working group     SENAFRONT,     During 2018   SJAS 1
National Migration Service Academy, a        with the Academic Departments of       SNM,
module about International Law and           SENAFRONT and SNM on the               ONPAR/MIN
Persons in Need of International             possible     development    of   a     GOB, UNHCR
Protection, so that graduated officials      programme subject about refugees
already know about the subject and can       within the curriculum of each
learn more depending on their job            institution.
destination. Revise and update the
subjects included in the SENAFRONT
curriculum.
Subscribe to action protocols for the        Revision of the previously drafted     SNM, ONPAR,    During 2018   SJAS 7
due identification and referral of           protocol (ONPAR - SNM) for its         UNHCR
persons in need of international             validation and possible signature.
protection or who have expressed the
desire to be recognised as refugees.
This will be done between ONPAR and
SNM to ensure the receiving
authority’s      obligatory       referral
mandated in Decree No. 23/1998, and
to guarantee an active role of the safety
departments in the identification of
persons in need of international
protection. (Draft Protocol between
SNM and ONPAR).
Create a guide for the identification and    Create     a    guide aimed at         SENAFRONT,     During 2018   SJAS 7
referral of persons in need of               SENAFRONT staff, based on the          ONPAR/MIN
international protection or who have         draft protocol.                        GOB, UNHCR
expressed the desire to be recognised
as refugees, based on the draft protocol
between SENAFRONT and ONPAR,
and       ensure     its     widespread
dissemination amongst staff.
Sign an Assistance Protocol for              SENNIAF and ONPAR will validate        SENNIAF,       Before the    SJAS 2
Unaccompanied and/or Separated CA            and sign the Assistance Protocol for   ONPAR          year’s end
in Need of Protection, between               Unaccompanied and/or Separated                        (2017)
SENNIAF and ONPAR.                           CA in Need of Protection.
Fair and efficient refugee status determination procedures
Need to revise Executive Decree No.          Revision by ONPAR and MINGOB           ONPAR,         Before the    MoU 1
23/1998, producing the modification          of the current Decree, based on        MINGOB         year’s end
and signature of a new Decree that           international law and the needs                       (2017)
includes new procedures such as:             identified for improving the




                                                                                                            '+6))
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1073 of 1770



reduce the status determination             protection system, and its approval.
process time, increase the efficiency of
the documentation process and
expedite processes if the requirements
are fulfilled (based on due process).
Efficient registration system for the       Work on the implementation of a          ONPAR,           Before the       SJAS 6
procedure: better data exchange in the      new ONPAR database, enabling the         United Nations   year’s end
database and an application that            more efficient management of files,      System           (2017)
enables any public institution (i.e.        improving the production of
security) device to check on the            statistics, and enabling the simple
progress of a person’s refugee status       checking of the progress of a
determination file, without the need to     person’s        refugee        status
exchange        information    between      determination application (QR
institutions.                               technology).
Overcome         weaknesses    in     the   Coordinate a technical roundtable        ONPAR, SNM,      November         SJAS 8
documentation         process:     other    formed of MINGOB/ONPAR and               UNHCR            2017
institutions’ failure to recognise          SNM, with technical support from
ONPAR-issued documentation, the             UNHCR, to address various
numbering of documents by ONPAR             subjects in the jurisdiction of both
and SNM, etc.                               institutions, particularly those
                                            linked       to      documentation
                                            (recognition      of     documents,
                                            standardisation and improvement
                                            of criteria/documents), as well as
                                            those related to asylum seekers’
                                            administrative detention, in order
                                            to prevent it through the
                                            implementation of alternative
                                            measures and the improvement of
                                            identification and verification tools.
Provide ONPAR with more human and           Recruitment of more ONPAR staff          MINGOB,          During 2018      SJAS 4, SJAS 6
financial resources so that it has          in response to the growing number        occasional
sufficient capacity to respond to the       of applications and to avoid delays.     support from
growing number of applications.                                                      UNHCR
Guarantee a suitable space for the          Adapt ONPAR facilities so that they      MINGOB,          Before the       SJAS 6
current volume of files and a private,      are suitable for covering the needs      occasional       year’s end
confidential, safe and trustworthy          of the interview process and file        support from     (2017)
setting for interviews.                     archiving, maintaining the principle     UNHCR
                                            of confidentiality.
Ensure the regular holding of meetings      Ensure that the reform of Decree         MINGOB,          The holding of   SJAS 4
of the National Commission for the          No.     23/1998     modifies    the      ONPAR,           annual
Protection of Refugees: at least once a     frequency        of     Commission       COMMISSION       extraordinary
month in order to review as many files      meetings, changing it to bi-monthly                       meetings shall
as possible per year.                       ordinary meetings with the option                         continue.
                                            of     additional     extraordinary
                                            meetings.
                                            Hold extraordinary Commission
                                            meetings until the reform of the
                                            Decree enables the holding of
                                            ordinary bi-monthly meetings.
Seek free legal representation in           Subscribe to agreements with
various procedures for asylum seekers       Universities (that teach Law
and refugees.                               degrees) or other types of entities
                                            that can provide free legal
                                            consultancy and representation to
                                            asylum seekers and refugees.

Documentation for recognised refugees (temporary residency, permanent residency, naturalisation and
work permits)
Reduction of the issue and renewal          Dialogue with MITRADEL to                MITRADEL,        Before the       SJAS 8
times of work permits so that people        analyse the possible reduction of        MINGOB           year’s end       MoU 2
are not left unprotected when said          the issue and renewal times of work




                                                                                                               '+6))
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1074 of 1770



documents are not valid.                    permits for refugees.
Regulation
Drive the reform of Decree no. 23,          Decree 23 revision exercise, based      MINGOB,      During 2018   SJAS 7
incorporating priority pillars of the       on the foregoing.                       ONPAR                      MoU 1
Brazil Plan of Action so that it can be
signed sooner.
Pursuant to adhesion to the 1954            Seek alternatives to work on a          MINREX,      During 2018   SJAS 7
Convention relating to the Status of        Decree that governs the procedure       MINGOB                     MoU 1
Stateless Persons (in 2011), establish      for recognising statelessness in
an internal procedure for the               Panama.
recognition of stateless persons in
Panama.
                                            Pillar 2: Access to Basic Needs
Access to basic services (healthcare, shelter, food, safety) and immediate responses
Learn about the real situation of           Development of socio-economic           MINGO        During 2018   MoU 2
refugees and asylum seekers in terms        profiles and mapping of the             B,
of their basic needs.                       population concerned (their places      ONPAR,
                                            of residence, location, etc.)           UNHCR,
                                                                                    NGOs
Explore alternative emergency food          An approach, through a meeting          MINGOB       Before the    SJAS 8
programmes for the concerned                with the National Secretariat for the   (ONPAR),     year’s end    MoU 2
population.                                 Food and Nutritional Safety Plan        MIDES
                                            (SEDAPAN, by its acronym in             (SEDAPAN),
                                            Spanish) (of MIDES) that explores       UNHCR
                                            the possible inclusion of the
                                            population concerned in food
                                            programmes.
                                            Advocacy through FAO for the            FAO,         During 2018
                                            inclusion of refugee matters in the     MINGOB,
                                            Draft Law on the Right to Food.         UNHCR
Create     inter-agency     coordination    Creation of an inter-agency             MINSEG,      During 2018   SJAS 8
which provides a national outlook on        roundtable on PNIP care: on a           MINGOB,                    MoU 2
the situation and alternative care of the   ministerial and municipal level         MINREX,
population concerned, based on its          (Panama City), with the creation of     MINSA,
needs.                                      specific care programmes for the        MEDUCA,
                                            concerned population.                   MIVIOT,
                                                                                    MIDES,
                                                                                    MUNICIPA
                                                                                    LITY OF
                                                                                    PANAMA,
                                                                                    UNHCR
Include the population concerned in         Meeting with the Inter-sectoral         MINSA,       Before the    MoU 2
mental health programmes due to their       Mental Health Network (MINSA, by        MINGOB       year’s end
profiles of anxiety and post-traumatic      it acronym in Spanish) for the          (ONPAR),
stress.                                     possible and agile provision of         UNHCR
                                            mental healthcare to asylum seekers
                                            and refugees.
Create identification and referral          Meeting with INAMU to formulate a       MINGO        During 2018   MoU 2
mechanisms for cases of GBV against         proposal on care for GBV victims        B
female refugees and asylum seekers.         (ONPAR – INAMU – UNHCR), for            (ONPAR
                                            the creation of an identification and   ),
                                            referral road map that will be          INAMU,
                                            disseminated and developed in the       UNHCR,
                                            Protection in Panama Roundtable, in     NGO
                                            order to shed light on the
                                            mechanisms for the identification
                                            and referral of these cases.




                                                                                                          '+6))
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1075 of 1770




                                     Pillar 3: Local Integration and Livelihoods
Generation of income / livelihoods
Search       for     income-generating     Meeting with the Ministry of             MIDA,      Before the         MoU 2
alternatives that enable asylum seekers    Agriculture      and      Livestock      MINGO      year’s end
to produce food.                           Development      (MIDA,    by its        B
                                           acronym in Spanish) to explore the       (ONPAR
                                           possibility of providing access to       ),
                                           food production (for consumption         UNHCR,
                                           and sale) programmes to asylum           FAO
                                           seekers and refugees.
Awareness       raising  of     private    Hold a roundtable with the private       MINGOB     During 2018        SJAS 8
enterprises     about   the    refugee     sector to analyse programmes for         (ONPAR),
population and the obstacles they face     access to work and generation of         UNHCR,
in the search for employment and           income, and revise CSR programmes        PRIVATE
family livelihoods.                        and/or partnerships with hotels and      SECTOR
                                           restaurants for the management of
                                           unused food.
Alternatives to bank micro-credits so      Hold meetings to analyse the             UNDP,      Before the         MoU 2
that refugees and asylum seekers can       possibility of including asylum          MINGO      year’s end
obtain small loans to start-up their       seekers and refugees in the Small        B
enterprises.                               Grants Programme (SGP) of the            (ONPAR
                                           UNDP.                                    )
Education
Provide      Regional     Education        Meetings and workshops with the          MEDUCA     Before the         MoU 4
Directorates and education centres         various national-level Regional                     year’s end
with more information about Decree         Education Directorates for the
1225.                                      presentation of Decree 1225.
Develop the Guide, Procedural              Development of a Guide to the            MEDUCA     Before the         MoU 4
Handbook and proofs of location for        Procedural Handbook, providing                      year’s end
the full, nationwide application of        some initial, standardised guidelines
Decree 1225 in a uniform and               for the implementation of the
standardised manner.                       Decree.
                                           Development of a Procedural                         For the start of
                                           Handbook based on the guidelines of                 2018
                                           the Ministry, as established in Decree
                                           1225.
                                           Creation of a Proofs of Location                    For the start of
                                           system by the Ministry, to be put into              2018
                                           practice by the area supervisors of
                                           the    Regional     Directorates    of
                                           Education.
Explore effective and agile alternatives   Re-establish contact with the            MINGOB     Before the         MoU 4
for access to higher education.            Council of Rectors so as to present      (ONPAR),   year’s end
                                           the possibility of improving access      COUNCIL
                                           to higher education for asylum           OF
                                           seekers and/or recognised refugees.      RECTORS
Socio-cultural integration
Sensitisation campaigns aimed at the       Sensitisation    workshops   and         MINGOB,    During 2018        MoU 7
general public, institutions, schools,     actions aimed at schools, the            (ONPAR),
the private sector, the media, etc.        private     sector,  the   media,        UNHCR,
about non-discrimination and the           Government/Municipalities    and         NGOs
specific measures needed by asylum         the general public about non-
seekers and refugees due to their          discrimination and the specific
condition.                                 protection measures needed by
                                           asylum seekers and refugees.
Development of widely disseminated         Design of informational material         MINGOB     During 2018        MoU 7
informational material about the           and its dissemination to specific        (ONPAR),
specific protection condition of the       target populations.                      UNHCR.




                                                                                                         '+6))
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1076 of 1770



refugee population.                                                           ONGs
Establishment of spaces for consensus      Creation of ongoing spaces for     MINGOB         During 2018    MoU 5
building and participation between the     consensus     building    with     (ONPAR),
population of interest and institutions,   institutions.                      OMBSMAN,
as well as feedback processes from the                                        REFUGEE
consultation     process     for    this                                      AND
procedure.                                                                    ASYLUM
                                                                              SEEKER
                                                                              POPULATIO
                                                                              N
                                           Information feedback to focus      MINGOB         Before the
                                           groups     participating in  the   (ONPAR),       year’s end
                                                                              CONSULTED
                                           participatory diagnostic process   REFUGEES
                                           (MIRPS process).                   AND ASYLUM
                                                                              SEEKERS



       More Detailed Information

       x   Matrix of Panama´s commitments                          x Results of the shared responsibility
            expanded and complemented work plan                        meeting (in process).
            stemming      from    bilateral    and/or
            prioritised work meetings (in process).


       Next Steps

       x Plan resource mobilisation with key                          relevance of holding bilateral meetings
          stakeholders, based on the actions                           with various entities (prioritised agencies)
          identified as priorities.                                    to continue establishing specific actions
       x Hold a series of additional consultations                    to include the target population in
          on the items identified in the roundtables,                  existing programmes in Panama.
          such as the sub-group for documentation                   x Organise, as a short term action within
          evaluation     (Migration     –   ONPAR,                     the process, the meeting/sub-committee
          technical support from UNHCR); and hold                      on shared responsibility (Ministry of
          a Government – Private Sector meeting                        Foreign Affairs, ONPAR, Ministry of
          to analyse their engagement in local                         Government, UNHCR and the Resident
          integration, social responsibility and                       Coordinator) to analyse Panama’s
          employment programmes.                                       possible actions/commitments with
       x Hold bilateral meetings with prioritised                     countries in the region, in matters of
          municipal councils, for the protection and                   asylum and/or persons in need of
          care of refugees and asylum seekers,                         protection.
          including Panama City, Colón, David and                   x Once the results of this process have
          the Darién area. Similarly and throughout                    been validated, organise a meeting on
          the rest of the process, examine the                         international      cooperation,        with




                                                                                                      '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1077 of 1770




                   participation from the Government of       complementary and support actions for
                   Panama, agencies from the United           the    implementation of   Panama’s
                   Nations System and other international     operational plan for protection and
                   organisations, in order to identify        solutions.




                                                                                       '+6))
UNHCR / Tito Herrera
                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1078 of 1770




      ACRONYMS

       CA                Children and adolescents
       ED                Executive Decree

         FAO             Food and Agriculture Organisation of the United Nations
         GBV             Gender Based Violence
         HIAS            A global humanitarian organisation which protects refugees
         IFARHU          Institute for Training and Development of Human Resources
         INADEH          National Institute for Vocational Training and Human Development
         INAMU           National Institute for Women
         MEDUCA          Ministry of Education
         MIDA            Ministry of Agriculture and Livestock Development
         MIDES           Ministry of Social Development
         MINGOB          Ministry of Government
         MINREX          Ministry of Foreign Affairs
         MINSA           Ministry of Health
         MINSEG          Ministry of Security
         MITRADEL        Ministry of Labour and Social Development
         NRC             Norwegian Council for Refugees
         ONPAR           National Office for the Attention of Refugees
         PGHM            Pastoral Group of Human Mobility, Archdiocese of Panama
         PNIP            Persons in Need of International Protection
         PRC             Panamanian Red Cross
         PRM             Bureau of Populations Refugees and Migrations of the US Department of State
         QR Technology   Quick Response Code
         RET
ACNUR / Tito Herrera     International social organisation which supports persons in need of international protection
         RSD             Refugee Status Determination
         SEDAPAN         National Secretariat for the Food and Nutritional Safety Plan
         SENAFRONT       National Border Service
         SENAN           National Naval Aviation Service
         SENNIAF         National Secretariat of Children, Adolescents and Family
         SGP             Small Grants Programme - UNDP
       SNM               National Migration Service
       UNDP              United Nations Development Programme
       UNHCR             United Nations High Commissioner for Refugees
       UNICEF            United Nations Children’s Fund
       UNS               United Nations System
       WRD               World Refugee Day




                                                                                             '+6))
                                                                                            UNHCR / Santiago Escobar Jaramillo
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1079 of 1770




       PART 2




UNHCR / Mark Henley



                                                                               '+6))
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1080 of 1770




           2.1. Contributions from Cooperating Actors




                                                                               '+6))
UNHCR / Boris Heger
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1081 of 1770




         Cooperating Actors
         One of the objectives of the Comprehensive         Cooperating states may offer resettlement
         Regional      Protection      and     Solutions    programmes to those in need of international
         Framework is to strengthen cooperation both        protection, along with other complementary
         on the level of regional actors and states, and    forms of accessing countries, such as the
         also internationally. This cooperation is          concession of humanitarian visas, the
         reflected in different ways, including financial   Protection Transfer Arrangement, family
         contributions, technical assistance for direct     reunification   programmes     and    other
         support of MIRPS countries’ implementation         pathways which promote regular, safe and
         of their national plans or existing regional       orderly migration.
         initiatives.




UNHCR / Helena Christensen
                                                                                           '+6))
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1082 of 1770




              ARGENTINA
              Pillar #4 Durable Solutions
                This pillar includes issues such as: local integration, resettlement and complementary pathways, as
                well as addressing root causes in countries of origin
                AREA OF SUPPORT                                NEW COMMITMENT 2018-2020
                Financial or technical assistance to       Guarantee the same rights as nationals, without
                support local integration through access   discrimination, to all refugees and residents in Argentina,
                to self-reliance measures and the labour   including those who come from Central America through
                market.                                    a temporary humanitarian admission programme.
                Start private sponsorship programmes       Together with civil society, the private sector, local
                enabling communities or enterprises        organisations and UNHCR, explore mechanisms for
                to sponsor Central American refugees.      contributing to the protection of victims of forced
                                                           displacement in Central America. Such mechanisms could
                                                           be based on humanitarian admission programmes, with
                                                           private sponsorship, and with the support from the
                                                           Emerging Resettlement Countries Joint Support
                                                           Mechanism (ERCM).
                Start family reunification programmes      Guarantee the right to family reunification to all
                for Central American refugees.             refugees and residents in Argentina, including those
                                                           who come from Central America through a temporary
                                                           humanitarian admission programme.




UNHCR / Markel Redondo




                                                                                                          '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1083 of 1770




BRAZIL
Within this framework, we intend to contribute to MIRPS in the following areas:
 AREA OF SUPPORT             Existing commitment that can                 New commitment within
                             be continued in 2018                         2018-2020 timeframe
 PILLAR 4 – Durable solutions
 This pillar includes issues such as: local integration, resettlement and complementary pathways, as well
 as addressing root causes in countries of origin
 Participation in the          In light of its commitment to create a      The Government of Brazil
 humanitarian                  state-funded resettlement programme         commits to holding a regional
 evacuation programme          for refugees from the NTCA, as made in      consultation       meeting        to
 for Central American          the 2016 UN Summit on Refugees and          consolidate the position of Latin
 persons at heightened         Migrants, Brazil undertook to allocate      America and the Caribbean in the
 risk, the Protection          public funds for the development and        context of negotiations on the
 Transfer Arrangement          implementation of its first traditional     Global Compact on Refugees that
 (PTA), either as a            resettlement programme from January         will be approved in 2018, as
 destination       country     2018, through the PTA and in line with      stipulated in the New York
 with         resettlement     its commitments within the Brazil Plan      Declaration for Refugees and
 spaces or as a transit        of Action (2014-2024) and the 2016          Migrants (A/RES/71/1).         The
 country with spaces for       San Jose Action Statement.                  regional event will also provide an
 refugees in transit per                                                   opportunity to present the
 year.                                                                     triennial UNHCR report on the
                                                                           implementation of the Brazil Plan
                                                                           of Action (BPA) that was adopted
                                                                           in the Cartagena +30 regional
                                                                           meeting held in Brasilia in 2014.
                                                                          Event name:
                                                                          Regional Meeting of Latin America
                                                                          and the Caribbean – Consultations
                                                                          for the Global Compact on
                                                                          Refugees.
                                                                          Place:
                                                                          Itamaraty Palace, San Tiago
                                                                          Dantas Room, Brasilia, Brazil..

                                                                          Fechas:
                                                                          February 19 and 20, 2018

                                                                          Organisation:
                                                                          Ministry of Foreign Affairs -
                                                                          United    Nations    Division  /
                                                                          Alexandre de Gusmão Foundation
                                                                          (FUNAG, by its acronym in
                                                                          Portuguese), with support from
                                                                          UNHCR and the Ministry of
                                                                          Justice / National Committee for
                                                                          Refugees (CONARE, by its
                                                                          acronym in Portuguese).

                                                                          Participants (estimated):




                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1084 of 1770



                                                   Approximately 30 countries from
                                                  Latin America and the Caribbean
                                                  (two representatives per country),
                                                  observers (civil society) and
                                                  international organisations.
Start           private                           The Government of Brazil has
sponsorship                                       already started working with
programmes enabling                               UNHCR to create the legal
communities          or                           framework for the Brazil
enterprises to sponsor                            resettlement programme. The
Central       American                            programme will not only involve
refugees.                                         private sponsorship but also
                                                  government sponsorship or
                                                  combined sponsorship.

                                                  In addition to this, Brazil intends
                                                  to provide legal certainty to all
                                                  those involved in the
                                                  resettlement, including potential
                                                  enterprises, NGOs,
                                                  communities, civil society, the
                                                  government and the refugees.




                                                                         '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1085 of 1770




CANADA
Within this framework, we intend to contribute to the MIRPS in the following areas.

 AREA           OF Existing commitment that can be continued New commitment
 SUPPORT             into 2018                               within 2018-2020
                                                             time frame
 Pillar #1---Reception and Admission
 This pillar includes issues such as: identification of persons in need of international protection as
 refugees; documentation; registration; adequate, safe and dignified reception conditions; alternatives
 to detention; as well as an appropriate governance framework in countries of origin
 Financial or technical   In 2014, Canada, the U.S. and Mexico, in partnership     Building upon the Joint
 assistance          to   with UNHCR, created a Joint Plan of Action on            Plan of Action on
 strengthen Refugee       Promoting International Protection in North America.     Promoting International
 Status Determination     Canada continues to work with the United States and      Protection in North
 processes                UNHCR to support the Government of Mexico in             America, Canada will
                          strengthening its capacity to handle a growing volume    continue    to   work,
                          of asylum claims. The 2017-2018 Plan of Action was       together with UNHCR
                          developed around four key themes: training; country      and state partners, on
                          of origin information; translation/interpretation; and   efforts to strengthen
                          case management. $40,000 CAD in new funding was          asylum systems across
                          secured in October 2017 to advance this work,            the region.
                          specifically to conduct a “needs analysis” study and
                          assessment of off-the-shelf IT solutions to help
                          manage the increased asylum caseload.
 Financial or technical   Under its Anti-Crime Capacity Building Program
 assistance          to   (ACCBP), Canada is providing CAD $839,597 from
 strengthen     border    2016-2018 to the UN Office on Drugs and Crime
 management               (UNODC) to support regional coordination and
 capacity                 capacity building for border security in Central
                          America.

                          Under its Anti-Crime Capacity Building Program
                          (ACCBP) Canada is providing CAD $405,000 from
                          2016-2018 to strengthen the capacity of Mexican
                          immigration and law enforcement authorities to
                          counter the growing phenomenon of migrant
                          smuggling by sea along Mexico’s borders.

 Pillar #2---Meeting Basic Needs
 This pillar includes issues such as: identification of needs, support for humanitarian response, joint
 planning between humanitarian and development actors
 Financial or technical   In 2017, Canada is providing $5.05 million in
 assistance         for   humanitarian assistance funding to the United Nations
 humanitarian             High Commissioner for Refugees (UNHCR), the
 assistance          to   International Committee of the Red Cross (ICRC), the
 vulnerable     asylum    United Nations Office for the Coordination of
 seekers and refugees     Humanitarian Affairs (OCHA), and the World Food
                          Programme (WFP) in 2017 to support their operations
                          in Central America and the Americas. This funding is
                          being provided in response to these organizations’




                                                                                             '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1086 of 1770



                         annual appeals for the region. Activities will include
                         general food and nutrition assistance, and other efforts
                         to reach vulnerable affected people in Guatemala,
                         Honduras, and Nicaragua.
Pillar #4---Durable Solutions
This pillar includes issues such as: local integration, resettlement and complementary pathways, as
well as addressing root causes in countries of origin
Financial or technical   Canada, through Immigration Refugees and                   Canada has a Call for
assistance          to   Citizenship Canada (IRCC) contributes CAD $15,000          Proposals        process
improve conditions       annually to support the Regional Conference on             underway in order to
to allow for the         Migration (RCM) /Puebla Process to assist with the         select    partners     to
voluntary return of      voluntary return of regional migrants in particularly      implement        projects
refugees and other       vulnerable situations. Canada through IRCC also            under the planned CAD
displaced     persons    provides USD $75,000/year to the RCM as our annual         $12.75 million “Green
(development             membership contribution.                                   and Inclusive Economic
programmes        that                                                              Growth for Indigenous
improve security and     Under its Peace and Stabilization Operations Program       Women and Youth”
governance, as well      (PSOPs), Canada is providing CAD $461,075 from             project in Guatemala.
as    socio-economic     2017-2019 to support youth violence prevention in El       This project is expected
conditions)              Salvador, and to address the root causes and               to run from 2019-2024.
                         grievances of youth at risk of perpetrating violence.

                         Under its Peace and Stabilization Operations Program
                         (PSOPs), Canada is providing CAD $889,560 in
                         Guatemala and Honduras from 2017-2021 to prevent
                         criminality and violence in Guatemala and Honduras
                         by addressing democratic inclusion and citizen security
                         at the municipal level.

                         Canada is providing CAD $19.5 million in Honduras
                         from 2016-2021 for the Canadian Support from Child
                         Protection and Juvenile Justice Refom in Honduras
                         (“PRONIÑEZ”) project. This project, implemented
                         through a partnership led by UNICEF, aims to
                         strengthen the capacity of the Honduran national child
                         protection institute, DINAF, to develop an effective
                         national framework that will better protect children
                         and youth from violence, exploitation, abuse and
                         discrimination. It will also enhance the protective
                         environment of 870,000 boys, girls and adolescents in
                         35 municipalities of Honduras.

                         Canada is providing CAD $5 million from 2016-2018
                         in Honduras for the “Fight against corruption and
                         impunity      in   Honduras      (MACCIH)”      project.
                         Implemented by the OAS, this project focusses on:
                         preventing and combating corruption; reforming the
                         Honduran criminal justice system; reforming the
                         political and electoral system; and public security.

Financial or technical   Under its Anti-Crime Capacity Building Program
assistance         for   (ACCBP), Canada is providing CAD $1.024 million in El
strengthening            Salvador from 2017-2019 to build a case management




                                                                                               '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1087 of 1770



institutional             tool for forced disappearances and torture cases
response         for      related to organized crime in El Salvador.
displaced victims of
violence                  Canada is providing CAD $18 million in Guatemala
                          from 2008-2019 in support for the International
                          Commission Against Impunity in Guatemala (CICIG).
                          The CICIG seeks to help increase the rule of law in
                          Guatemala, thereby reducing impunity and homicide
                          rates.

Participation in the      Canada, through Immigration Refugees and
humanitarian              Citizenship Canada (IRCC), is piloting and evaluating
evacuation                the Protection Transfer Arrangement (PTA) to explore
programme           for   future options for the resettlement of refugees from
Central      American     the NCA region.
persons              at
heightened risk, the
Protection Transfer
Arrangement (PTA),
either as a country of
destination with X
resettlement spaces
or as a country of
transit with X spaces
for refugees in transit
per year.
Encourage           the   Canada has an ongoing commitment to resettlement           Canada has an ongoing
development          of   through Immigration Refugees and Citizenship               commitment           to
private sponsorship       Canada’s Private Sponsorship of Refugees program.          resettlement through
or community based        This program has led to the resettlement in Canada of      the Private Sponsorship
resettlement              275,000 refugees since 1979.                               of Refugees program.
programmes         that
may            expand     Canada also is committed to expanding global refugee       Canada also has an
resettlement space        resettlement spaces, including in the Americas,            ongoing commitment to
for Central American      through the Global Refugee Sponsorship Initiative          expand global refugee
refugees                  (GRSI). Launched in Ottawa in December 2016, GRSI          resettlement     spaces,
                          is led by the Government of Canada, UNHCR, the             including    in      the
                          Open Society Foundations, the Radcliffe Foundation,        Americas, through the
                          and the University of Ottawa. GRSI aims to build on        Global         Refugee
                          Canada’s private sponsorship model to promote and          Sponsorship Initiative.
                          support the development of new community-based
                          sponsorship programs in other countries.


Start    a    family      Refugees and asylum claimants in Canada may include
Reunification             immediate non-accompanying family members on
programmes        for     their application for status. Canada has programs for
Central     American      the family reunification of refugees, including the “One
refugees                  Year Window” for resettled refugees, and processing
                          of dependents of refugees for asylum claimants.

                          Once refugees become permanent residents of
                          Canada, they may sponsor other family members, such
                          as spouses, partners, children, parents, and




                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1088 of 1770



                          grandparents, through Canada’s normal immigration
                          programs for family reunification.
Financial or technical    Canada is providing CAD $15.2 million from 2016-
assistance           to   2020 in Guatemala, Honduras, El Salvador, Nicaragua,
improve conditions        and Mexico for the “Prevention of irregular child
for at-risk groups in     migration in Central America” project. Implemented
countries of origin in    through the Christian Children Fund of Canada (CCFC),
order to address the      the project will target the underlying root causes of
drivers     of     and    violence, unemployment and lack of education in
prevent       irregular   deprived urban and rural communities, leading to the
migration.                dangerous migration of children out of the Americas
                          region.




                                                                                  '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1089 of 1770




COLOMBIA
Pillar #4 Durable Solutions
This pillar includes issues such as: local integration, resettlement and complementary pathways, as
well as addressing root causes in countries of origin
AREA OF SUPPORT               EXISTING COMMITMENT THAT CAN BE CONTINUED IN 2018
Financial or technical       Technical Assistance through the sharing of best practices in Colombia, in
assistance to improve        terms of:
conditions to allow for       x Registration of victims abroad in the National Register of Victims.
the voluntary return of       x Programmes for the dissemination of the Colombian governmental
refugees     and   other          services for victims abroad.
displaced        persons      x Provision of individual administrative reparations for victims and
(development                      refugees.
programmes           that     x Coordination between the services of the Unit for Comprehensive
improve security and              Assistance and Reparation for Victims (UARIV, by its acronym in
governance, as well as            Spanish) and the "Colombia Unites Us” programme, designed to assist
socio-economic                    and unite Colombians abroad and to make them the subject of public
conditions).                      policy and, among other things, to attend returning Colombians.
                              x Possible coordination actions between UNHCR and UARIV for the
                                  provision of information about the state services for refugees in
                                  certain countries of interest.

Financial or technical       Technical Assistance through the sharing of best practices in Colombia, in
assistance             for   terms of:
strengthening                 x Progress in the implementation of the peace agreement between the
institutional response for        FARC and the government of President Juan Manuel Santos, as a
displaced     victims   of        strategy of return, lands and the guarantee of the rights to truth (with
violence.                         the Truth Commission), justice, (with the Special Jurisdiction for
                                  Peace), reparation (through the reform processes of Law 1448) and
                                  non-repetition (with the surrender and handover of arms and the
                                  reincorporation of ex-combatants into society).
                              x Progress in individual administrative reparation processes and a
                                  mechanism that includes the displaced population as part of the
                                  guarantee of reparation.
                              x Progress in collaboration with local authorities (governments and
                                  councils) for the allocation of free housing for the displaced
                                  population, in coordination with the Ministry of Housing.
                              x Partnerships with the international cooperation in legalisation
                                  processes of settlements with large displaced populations in urban
                                  areas, facilitating their local integration (the UNHCR legalisations
                                  programme, for example).
Financial or technical       Technical Assistance through the sharing of best practices in Colombia, in
assistance to support        terms of:
local integration through     x Progress with local institutions and private businesses to create
access to self-reliance           income-generation and employability actions, in coordination with
measures and the labour           national authorities.
market.




                                                                                             '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1090 of 1770




SPAIN

The Spanish Cooperation (CE, by its acronym                     in terms of cooperation for development,
in Spanish) has a long-term commitment to                       Spain is analysing the possibility of starting a
Central America, both at a regional level and                   migration-based programme in the area,
with each of the countries individually. A                      including this objective as a priority and
permanent aspect of its work has been                           potentially combining various actions. In
humanitarian action, with priorities that have                  these efforts, Spain is working closely with
evolved alongside changes in the context. A                     UNHCR, ICRC, EU and different national
current approach in Spain’s humanitarian                        organisations and regional and international
work is to mitigate the impact caused by                        civil society organisations. Within this
Other Forms of Violence in the Northern                         framework, we intend to start contributing to
Triangle of Central America. Furthermore and                    MIRPS in the following areas:



            Area of support                  Existing commitment that                  New commitment
                                             can be continued in 2018                    2018-2020
 Pillar 1: Reception and admission
 This pillar includes issues such as: identification of persons in need of international protection as refugees;
 documentation; registration; adequate, safe and dignified reception conditions; alternatives to detention; as
 well as an appropriate governance framework in countries of origin
 Financial or technical assistance to        Technical consultancy is being       This is a line that can be
 strengthen        Refugee         Status    provided to persons in transit in    maintained, depending on the
 Determination processes.                    Costa Rica.                          needs of the country.
 Financial or technical assistance to        In this objective, Mexico is being   We      expect      to     continue
 improve reception conditions for asylum     provided support for refugees        supporting this objective in the
 seekers and refugees.                       from the Northern Triangle.          future, depending on the
                                                                                  evolution of the situation,
                                                                                  availability of resources, etc.
 Pillar 2: Meeting basic needs
 This pillar includes issues such as: identification of needs, support for humanitarian response, joint planning
 between humanitarian and development actors.
 Financial or technical assistance to        Contributions are made to this       We expect to begin an
 strengthen the safe spaces network that     objective through interventions      intervention based on persons
 provides    humanitarian     care    and    that support child victims of        forcibly displaced by other forms
 comprehensive        services     (legal,   violence (Guatemala).                of    violence    in   Honduras,
 psychosocial and for victims of sexual                                           especially in terms of access to
 and gender-based violence) to refugees                                           basic services.
 in transit.
 PILLAR 3: Support for host countries and communities
 This pillar includes issues such as: creation of protection and care networks, support of the international
 community
 Financial or technical assistance to        Contributions are made to this       We      expect   to     continue
 strengthen the community response to        objective through interventions      supporting this objective in the
 displaced victims of violence.              that support child victims of        future.
                                             violence (Guatemala).
 Pillar 4: Durable solutions
 This pillar includes issues such as: local integration, resettlement and complementary pathways, as well as
 addressing root causes in countries of origin
 Strengthen the institutional response to    In this objective, Mexico is being   This support will be increased in
 displaced victims of violence.              provided support for refugees        the future, both in Mexico and in




                                                                                                        '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1091 of 1770



                                           from the Northern Triangle.         countries of the Northern
                                                                               Triangle.
Financial or technical assistance to       For number of years, a              This line shall be maintained.
support local integration through access   programme in Honduras has
to self-reliance measures and the labour   been focused on supporting
market.                                    social integration of young
                                           returnees and particularly in the
                                           fostering of employment.




                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1092 of 1770




SWITZERLAND
Switzerland’s     international   cooperation             In Central America, the SDC helps to find and
efforts are aimed at reducing poverty and                 implement solutions for persons at risk of
global risks, alleviating suffering and                   forced displacement, refugees and stateless
promoting peace and respect for human                     persons, with special focus on children and
rights. Migration and protection are a part of            adolescents. It undertakes to extend this
the strategic priorities in the "Dispatch on              commitment even further in the near future
Switzerland's International Cooperation                   through the following actions: deployment of
2017-2020". The Swiss Agency for                          Swiss experts (to United Nations partners),
Development and Cooperation (SDC) centres                 dialogue/promotion of policies and financial
its humanitarian aid efforts on assisting the             support (bilateral, multi-bi and core
civil population most affected, particularly              contributions). Currently, the SDC’s strategic
refugees and internally displaced persons,                response in Central America is focused on
helping to satisfy their most basic needs.                ensuring that children in areas affected by
                                                          other forms of violence have access to
                                                          education.


Within this framework, we intend to contribute to MIRPS in the following areas:
 AREA OF SUPPORT                        Existing commitment that can be continued in 2018
 PILLAR 3 - Support for host countries and communities
 This pillar includes issues such as: the creation of protection and care networks, and support of the
 international community
 Financial or technical assistance to      The Swiss Agency for Development and Cooperation is
 strengthen the community                  supporting the Norwegian Refugee Council in its efforts to
 response to displaced victims of          promote access to education for young persons at risk in El
 violence.                                 Salvador and Honduras.
 PILLAR 4 – Durable solutions
 This pillar includes issues such as: local integration, resettlement and complementary pathways, as well
 as addressing root causes in countries of origin
 Financial or technical assistance to      The Swiss Agency for Development and Cooperation will soon
 support local integration through         deploy an expert in UNHCR operations in Mexico to support
 access to livelihoods and the             the agency’s cash-based livelihood programme.
 labour market.




                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1093 of 1770




URUGUAY
Pillar #4 Durable Solutions
This pillar includes issues such as: local integration, resettlement and complementary
pathways, as well as addressing root causes in countries of origin
AREA OF SUPPORT                              EXISTING                  NEW COMMITMENT
                                             COMMITMENT THAT           2018-2020
                                             CAN BE CONTINUED
                                             IN 2018
Financial or technical assistance to          Provision of free           Facilitate access to social
support local integration through access      accommodation to 10         programmes on
to self-reliance measures and the labour      families / 50 persons for   employment, education,
market.                                       two years.                  health and accommodation
                                                                          for refugees, in the same
                                                                          conditions as nationals.
Participation in the humanitarian             Receive 10 families /
evacuation programme for Central              50 persons as a
American persons at heightened risk, the      resettlement country.
Protection Transfer Arrangement (PTA),
either as a country of destination with
resettlement spaces or as a country of
transit with spaces for refugees in transit
per year.
Start a family reunification programme for    Facilitate the family       Facilitate the family
Central American refugees.                    reunification of Central    reunification of Central
                                              American families in        American families in Uruguay,
                                              Uruguay, with support       with support from UNHCR.
                                              from UNHCR.




  UNHCR / Santiago Escobar Jaramillo




                                                                                           '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1094 of 1770




                Spanish Committee for UNHCR (Spain with UNHCR)
                The Spanish Committee for UNHCR (Spain          approach, towards the Global Compact on
                with UNHCR or ECA, by its acronym in            Refugees and in support of the regional
                Spanish) is a Spanish non-governmental          initiatives that are being developed is crucial,
                organisation that has been working shoulder-    due to the record levels of forced
                to-shoulder with UNHCR since 1993 on            displacement. For many years, ECA has
                sensitisation and fund-raising in support of    supported       UNHCR       Latin   American
                UNHCR operations throughout the world.
                                                                programmes that benefit refugees and
                Declared as an organization ‘Of Public
                                                                internally displaced persons, through the
                Interest’, the ECA team is proud to be the
                                                                private sector and decentralised cooperation,
                current main UNHCR National Association
                                                                including the 2016 and 2017 operations in
                for fund-raising, with 450,000 members and
                donors, without whose help the needs of         Central America. We rate the regional
                thousands of the most vulnerable refugees       fostering of the MIRPS initiative very
                and displaced persons could not be fulfilled.   positively and therefore the Spanish
                                                                Committee for UNHCR commits to keep
                With its ample experience with the private      making economic contributions in the region
                sector, ECA believes that the challenge of      in 2018, through MIRPS.
                working together, using a “multi-actor”




UNHCR / Ricardo Ramirez Arriola                                                                   '+6))
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1095 of 1770
2.2. Contributions from Regional and International
Organisations and from Regional Networks




   UNHCR




                                                                        '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1096 of 1770




The Organisation of American States

Introduction
The Organisation of American States (OAS)          the focus on rights to be enacted, especially
brings together the 35 independent states of       in the promotion and protection of the most
the Americas and constitutes the main              vulnerable groups.
governmental, political, legal and social forum
                                                   Along this line of work, one of its priorities is
in the hemisphere. In turn, the General
                                                   to address migration and displacement,
Secretariat of the Organisation of American
                                                   including refugees and asylum seekers.
States (GS/OAS) is the central and
                                                   Through SARE/DSI, the GS/OAS is lending
permanent organ that exercises the
                                                   support as General Secretariat in the work of
mandates entrusted to it by the General
                                                   the OAS Committee on Migration Issues
Assembly, the Meeting of Consultation of
                                                   (CAM, by its acronym in Spanish) and the
Ministers of Foreign Affairs, the Permanent
                                                   Working Group of the Protocol of San
Council and the Inter-American Council for
                                                   Salvador. Furthermore, it is leading the
Comprehensive Development. Among its
                                                   Continuous Reporting System on International
duties are the promotion of political dialogue
                                                   Migration in the Americas (SICREMI, by its
and the establishment of cooperation
                                                   acronym in Spanish), the region’s sole
relations.
                                                   information mechanism on migration flows to
Given the increase in migration flows in the       and from the Americas in intercensal periods,
Americas and the transcendence of the              revealing general trends in migration
various political, economic, social and cultural   movements. It also presents key information
aspects included in migration, these issues        about regulatory frameworks, policies and
were incorporated into the political agenda        programmes on international migration. The
of the Organisation in 2007 through a              work of SICREMI is based on contributions
resolution of the General Assembly of the          from a Network of National Correspondents
OAS. This was done for the purposes of             designated by OAS Member States.
analysing the challenges of human mobility
and migration flows from a comprehensive           Since 2007, the GS/OAS has promoted and
perspective and in various entities of its         facilitated     dialogue,        international
structure, given their transversal nature.         cooperation and the search for solutions
                                                   through a number of actions such as research
Various dimensions of migration are
                                                   and thematic forums on specific migration
incorporated into the work of the Secretariat
                                                   issues (extra-continental mixed migration
for Access to Rights and Equity (SARE) of
                                                   flows, migrant trafficking, return migration,
GS/OAS and its commitments include,
                                                   migration and gender, migrant workers, and
through its Department of Social Inclusion
                                                   refugees, among others); the development of
(DSI), supporting the efforts of the Member
                                                   information systems for reporting on the
States in the formulation, implementation
                                                   situation of international migration in the
and monitoring of public policies that enable



                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1097 of 1770




Americas (immigration and emigration);           the phenomenon of forced migration since
diagnoses of gender-based migration              2015, by establishing a line of cooperation
information systems; the creation and            with the Office of the United Nations High
implementation of projects such as the           Commissioner for Refugees (UNHCR). In
“Comprehensive Care Model for Women              cooperation with UNHCR, the Central
Victims of Violence in the Tijuana area,         American Integration System (SICA, by its
Mexico” and “Education of Migrant Children       Spanish acronym) and the Government of
and Youth in the Americas: Current Situation     Costa Rica, the GS/OAS organised the High
and Challenges”, among others.                   Level Round Table titled “Call to Action:
                                                 Protection Needs in the Northern Triangle of
As previously mentioned, in matters of the       Central America”, held in San Jose, Costa Rica
promotion and monitoring of regulatory           on July 6 and 7, 2016. One of the main
frameworks in the hemisphere, the                achievements of that Round Table was the
Department of Social Inclusion is the            approval of the “San Jose Action Statement”
Technical Secretariat of the Working Group       through which governments of the region
of the Protocol of San Salvador, committed       and international agencies agreed on a joint
to providing specific tools for monitoring and   work plan for the protection of refugees and
improving public policies on issues of           migrants in the region.
economic, social and cultural rights. In this
line, the Member States developed and            The goal of the Comprehensive Regional
approved the “Progress Indicators for            Protection and Solutions Framework (MIRPS)
Measuring Rights under the Protocol of San       is to make existing commitments operational
Salvador” document, including migration in       and to promote new initiatives to address
their analyses4.                                 situations   of    displacement    from     a
                                                 comprehensive and regional approach –
In this last year, the OAS has worked            linked with countries of origin, transit and
together with the International Organization     destination – and involving a wide range of
for Migration (IOM) and with the                 relevant stakeholders at a regional, national
International Committee of the Red Cross         and international level. At the same time, it
(ICRC) on the creation of the “Irregular         seeks to organise a comprehensive approach
Migration Flows to the Americas from Africa,     to address the identified needs of these
Asia and the Caribbean” regional report; with    populations in countries of origin, transit,
the World Food Programme (WFP) on the            return and destination, and it prioritises
“Migration and Food Security in the Dry          shared responsibility on the level of each
Corridor of the Northern Triangle of Central     region.
America” study; and with the Organisation
for Economic Cooperation and Development         With its structure, its many years of work on
(OECD on the “International Migration in the     multiple aspects linked to human mobility
Americas: 2016” report.                          and the results obtained, the OAS is an
                                                 organisation with unique characteristics for
Along these lines of work, the OAS General       the support of the MIRPS process,
Secretariat has prioritised the addressing of    particularly as a monitoring mechanism for

4For more information, visit:
http://www.oas.org/es/sadye/inclusion-
social/protocolo-ssv/.




                                                                                 '+6))
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1098 of 1770




            the agreements made and in order to build       specific issues; and (c) facilitating access to
            capacities for evidence-based decision-         governmental authorities in charge of these
            making.                                         issues, among other things. More specifically,
                                                            the GS/OAS will prioritise its support for
            Based on its comparative advantages and as      MIRPS around two lines of work: on the one
            a key political partner of UNHCR and of all     hand, by contributing to existing efforts to
            the key stakeholders driving this agenda, the   advance the systematisation of information
            GS/OAS makes its political platform available   about the situation of refugees and asylum
            to the Americas for: (a) promoting political    seekers in Member States; and on the other,
            dialogue in support of the implementation of    by supporting regional solidarity and shared
            MIRPS; (b) generating synergies and spaces      responsibility mechanisms, through its
            for meetings between key stakeholders on        current political bodies.




UNHCR / Markel Redondo




                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1099 of 1770




Main Needs
The increase in forced migration,             the different international regulatory
particularly since 2014, has been a           instruments on global and regional levels
challenge for the states of the Americas,     (Protocol of San Salvador, Convention on
regardless of whether they are countries      the Rights of the Child, Belém do Pará
of migrant origin, transit or destination.    Convention, etc.); these mechanisms
By its very nature, migration involves        have led to great progress in the
more than one country, whether it is a        implementation of the respective
country of origin, transit or destination,    instruments.
and therefore the challenges posed by
the management of ever-increasing             Furthermore, upon recognising that the
migration flows in the Americas and the       magnitude of the migration flows in the
world have never been and will never be       region recently reached historic levels,
resolved unilaterally. For that reason, the   one of the main regional needs is also
search for durable solutions must have a      recognising the number of refugees
hemispherical approach that includes all      involved in human mobility in the region.
of the Americas through regional              From there stems the understanding of
dialogue focused on the shared                the    protection  needs      of those
responsibility of the states, and with        populations.
collaborative efforts that must prioritise
the protection, welfare and care of           For a more precise definition of the
migrants.                                     phenomenon of human mobility in the
                                              Americas, it is essential to acknowledge
The authorities of the countries in the       the    lack    of   information:    from
region face difficulties in responding to     documenting the flows to revealing
these migration flows, in terms of the        hidden migration routes, in addition to
provision of protection and care and also     mapping the populations in a situation of
in the application of their regulations on    vulnerability. Indeed, the available
migration. The San Pedro Sula                 information on the vulnerabilities of
Declaration and its Comprehensive             persons in need of protection must be
Regional Protection and Solutions             documented so as to provide a
Framework (MIRPS), shared by various          collaborative and more solid response.
states, is a specific response to the
protection needs that forced migration        Similarly, one of the main challenges is to
demands.                                      build the capacities of governmental
                                              actors and representatives of civil society
A MIRPS monitoring mechanism is               organisations, with the aim of generating
essential for decision-making and for its     strategic information and creating care
implementation by the states, enabling        protocols for the populations concerned
the visualisation not only of any progress    as well, particularly women, children,
made but also of any challenges that are      disabled persons and others who require
still to be addressed. States have            special care.
developed monitoring mechanisms for



                                                                            '+6))
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1100 of 1770




             Gender and age considerations, in terms                  persons      in      their     countries
             of     risk   and    protection   needs                  recommendations to improve their
             (differentiated problems), must be a                     information      systems     for    the
             central theme in the assessment of                       formulation,            implementation,
             actions and solutions.                                   monitoring      and    evaluation     of
                                                                      policies/programmes for the protection
             If it had the required resources, the                    of victims of forced displacement and
             GS/OAS could contribute to the                           returnees.
             following needs:
                                                              III.   Enabling national institutions in charge
                                                                      of documenting the flows of persons in
            I.   A monitoring mechanism for the                      their country to share information about
                  commitments made in MIRPS (stock                    information-gathering systems on
                  taking meetings, sessions with the OAS              victims of forced displacement and
                  political bodies, monitoring through a              returnees and about actions for their
                  virtual     OAS-UNHCR          platform),           protection.
                  supporting a participatory process with
                  the states, UNHCR and other entities for    IV.    Giving government agencies and civil
                  the creation of instruments to measure              society        representatives       new
                  the progress made and to detect                     opportunities to share experiences and
                  unresolved challenges, thus contributing            continue building their capacities for the
                  to guiding policies and programmes with             design and implementation of care
                  the aim of analysing progress and trends            protocols for victims of forced
                  in MIRPS compliance as regards the                  displacement in situations of heightened
                  protection needs of victims of forced               vulnerability, such as women, children
                  displacement.                                       and disabled persons.

           II.   Giving the national institutions in
                  charge of documenting mixed flows of




UNHCR / Sebastian Rich
                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1101 of 1770




Plan of Action
With the purpose of institutionalising a           the OAS, presenting         a   MIRPS
monitoring mechanism to analyse the                progress report.
progress     and    trends   in   MIRPS
implementation as regards the protection        With the purpose of contributing to the
needs of victims of forced displacement,        national institutions in charge of
and to facilitate cooperation among             documenting the phenomena of mixed
States Parties, the following activities        flows in their countries having the best
could be initiated:                             information systems for the formulation,
                                                implementation,      monitoring     and
1) Creation of general principles and          evaluation of policies/programmes for
    ways of working in the MIRPS                the protection of victims of forced
    monitoring         mechanism,          in   displacement, and sharing information
    collaboration with the States Parties.      about their experiences, the following
2) Design of MIRPS implementation-             tasks would be carried out:
    measuring instruments that could
    include      information       on:     a)   1) Organisation of a Workshop (I) on
    Regulations,      b)     Policies    and        information systems for documenting
    Programmes, c) Qualitative and                  human mobility; dissemination of the
    Quantitative      Indicators.      These        Continuous Reporting System on
    activities will be carried out in the           International Migration in the
    framework of a Technical Work                   Americas (SICREMI) as the base
    Group (technical representatives) for           model       for     continuing     the
    monitoring the agreement, composed              institutionalisation of information-
    of experts from each of the                     gathering and to share experiences of
    participating countries, UNHCR,                 current information systems.
    GS/OAS and other countries or               2) Asesoría Técnica por país (que
    entities that wish to support this              solicite) para hacer un diagnóstico de
    technical process. In turn, the work            necesidades de los sistemas de
    carried out by the Technical Group              información, y proponer mejoras.
    would be approved by the States             3) Organisation of a Workshop (II) on the
    Parties through a group formed of the           use of information systems for the
    representatives of all those states and         formulation,          implementation,
    participants that have the authority            monitoring and evaluation of public
    and      general     responsibility   to        policies/programmes and to share the
    implement the mechanism (political              experiences of these policies.
    representation).
3) Creation of an annual report with           To support work already in progress on
    inputs generated by measurement             building the capacities of governments
    and other relevant instruments.             and civil society, and to generate
4) An annual meeting of the Committee          opportunities for sharing experiences of
    on Juridical and Political Affairs          assisting populations in a situation of
    (CAJP, by its acronym in Spanish) of        vulnerability, work will be carried out on:



                                                                              '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1102 of 1770




1. Systemising/mapping the various                       practices,        costs,    differences,
    protocols or models used for                          similarities, strengths and weaknesses
    assisting victims of forced migration                 in existing protocols.
    in situations of heightened                       3. Based on this analysis, a proposal for
    vulnerability, such as women,                         a guide, model or reference for
    children and disabled persons                         assisting the populations concerned.
                                                      4. Validation of the protocol/model with
2. Comparative analysis of protocols,
                                                          strategic actors, publication and
    focusing on best practices, worst
                                                          launch.



                    Operational Plan Regional Consultations
                              OAS 2018 - 2020
                                                                   OAS          Resources
                   Activity                     Total Cost
                                                                (In Kind)       Required
 Management, supervision and monitoring         $ 763,317       $ 397,022       $ 366,295

 Reinforced information systems                  $ 208,700      $       -       $ 208,700
 Published protocol for assisting population
 in a situation of vulnerability                 $ 112,160      $       -       $ 112,160
                                    Subtotal    $1,084,177      $ 397,022            $
                                                                                 687,155
                                   ICR (13%)     $ 89,330                        $ 89,330


                           Total Project Cost   $1,173,508     $ 397,022        $ 776,485




                                                                                     '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1103 of 1770




The Inter-American Commission on
Human Rights (IACHR)

The Inter-American Commission on Human              requests     for     presentation     of
Rights (IACHR) is the main organ of the             provisional measures before the
Organisation of American States (OAS) and           Inter-American Court of Human
is responsible for promoting the                    Rights and disseminating Inter-
observance and defence of human rights in           American standards in these matters;
the Americas, serving as the advisory organ    x   Monitoring the human rights
of the Organisation in these matters. The
                                                    situation of people in the context of
work of the IACHR rests on three main
                                                    human       mobility     and    making
pillars: the individual petition system; the
                                                    recommendations to the states as
monitoring of the human rights situation in
                                                    regards the violations of those rights;
the Member States; and technical
consultancy and cooperation with the           x   Contributing      to     prevent    the
states.                                             violations of those rights;
                                               x   Providing technical assistance to
The IACHR Rapporteur on the Rights of
                                                    political organs of the OAS, providing
Migrants has a mandate focused on
                                                    technical consultancy to member
respecting and guaranteeing the rights of
                                                    states and recommending the
migrants and their families, asylum seekers,
refugees, stateless persons, victims of             adoption of measures that contribute
human trafficking, internally displaced             to the protection of the human rights
persons and other vulnerable groups of              of that population;
persons in the context of human mobility       x   Drawing up specialised reports and
(hereinafter persons in the context of              studies;
human mobility). Its functions include:        x   Promoting human rights and the
                                                    visibility of the human rights of
x Fostering the       promotion      and
                                                    people in the context of human
   protection of the human rights of
                                                    mobility, in connection with other
   people in the context of human
                                                    historic grounds for discrimination
   mobility;
                                                    (sex,     gender,     race,   ethnicity,
x A Acting on petitions, cases, amicable
                                                    deprivation of liberty, disability, age
   solutions, precautionary measures,
                                                    and poverty, among others).




                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1104 of 1770



The Rapporteur on Migrants has outlined         in order to ensure the greatest possible
four large areas of prioritised needs for the   efficiency of the responses and technical
upcoming years in the promotion and             assistance provided to the states.
protection of the rights of internally
displaced         persons,         refugees,    CREATION OF THEMATIC REPORTS
complementary protection beneficiaries
and stateless persons:                          The Rapporteur on the Rights of Migrants
                                                has identified numerous, very different
MONITORING IN CRISIS SITUATIONS                 systems and procedures that provide
                                                international protection in the region, but
In recent years, various countries of the       very often fall below the minimum
region have witnessed crisis situations that    standards established in the regulations and
can occur as a consequence of the               standards developed by the Inter-American
unforeseen     or    sudden      large-scale    System. In this respect, the Rapporteur has
displacement of persons moving in mixed         identified that there is very little discussion
migration flows.                                about durable solutions in the region,
                                                specifically in terms of what occurs once
The IACHR believes that, for the states in      persons are recognised as refugees and
the region and for the greater protection of    need to become integrated into their new
the rights of persons affected by               country. Lastly, the Rapporteur has
humanitarian migration crisis situations, the   observed the worrying increase of
creation of an impartial and independent        detentions and deportations of persons to
mechanism for a rapid and effective             their countries of origin, even when they
response would be highly important. This        often require international protection. The
would result in an Inter-Agency Rapid           return of those persons is usually carried
Response Group for Monitoring in Crisis         out without any precise public policies
Situations with internally displaced            focused on their reintegration in their
persons,      refugees,     complementary       countries of origin and on the protection
protection beneficiaries and stateless          and security which they sometimes need.
persons. The group could be formed of
officials from bodies such as the IACHR         In this regard, the Rapporteur proposes the
Rapporteur on the Rights of Migrants,           drawing up of the following reports for the
UNHCR and OHCHR, among others, as well          purposes of establishing the state of
as independent experts in the matter. The       matters, identifying protection gaps and
purpose of this group would be to change        best practices, developing standards, and
the late and ineffective responses of           formulating recommendations that might
various national, inter-American and            help the states of the region in the policies,
international bodies into a coordination        laws and actions to be carried out in the
that enables work to be carried out more        following issues:
appropriately and efficiently, guaranteeing
responses that assume a human rights            1) The situation of persons returned or
approach.                                           deported to their countries, highlighting
                                                    standards and best practices for
In view of the above, it is fundamental for         assisting returnees and guaranteeing
the team that forms said group to be                their rights; and
trained in advanced monitoring techniques,



                                                                                 '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1105 of 1770



2) Local integration policies in destination    TRAINING AND DIALOGUE WITH
    countries, highlighting standards and        STATE AUTHORITIES
    best practices so as to guarantee access
    to rights and to make local integration a    The IACHR has noted that one of the
    durable solution. This report will be        biggest challenges in the region is the need
    drawn up as a continuation of the            for state official and authorities to know
    report on Guarantees of Due Process          about the inter-American regulations and
    and Legal Protection in the Context of       standards on human rights applicable to
    Refugee       Status      Determination      people in the context of human mobility.
    Procedures, Complementary Protection         That is why the Rapporteur on the Rights of
    and     Statelessness,    currently     in   Migrants has prepared a Training
    preparation;                                 Programme on IACHR Human Mobility
                                                 Standards, addressing the human rights
These last two lines of research, legal          regulations and standards of migrants,
development         and     public      policy   refugees, stateless persons, victims of
development (the situation of returnees          human trafficking, internally displaced
and integration policies) prioritise and draw    persons and victims of forced expulsion.
attention to the importance of the states’       This programme includes a roadmap of the
shared responsibility in the face of the         content of the workshop, a significant
situation of human mobility in the region,       bibliography that should be studied and
and the importance of improving national         also interactive materials and presentations
systems for assisting the population that        on all the topics addressed during the
requires protection. Additionally, the           training and practical exercises. With the
creation of such reports will be focused on      developments to be promoted by the
identifying best practices and concrete          special work group for cases (this being the
policies so as to better protect persons in      fourth and next element of this proposal)
the context of human mobility, with a view       and in the research and dissemination of
to     supporting     the    creation     and    the thematic reports, we hope to increase
improvement of national protection plans,        the impact of the training and dissemination
for example. The comparative research            of standards and best practices that the
which drives the two reports will also shape     Rapporteur of the Rights of Migrants will
an important factual information database        impart.
to directly promote, with the states, the
improvement of national systems and
policies in the region.

Lastly, the drawing up of said reports will
serve as the basis for discussion and
involvement in regional spaces for action,
such as the space developed by the
Comprehensive Regional Protection and
Solutions Framework (MIRPS), and the
initiatives fostered in the region in matters
of shared responsibility.




                                                                               '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1106 of 1770



                                                  In order to be able to provide a better
                                                  response to this challenge, the IACHR
                                                  Rapporteur on the Rights of Migrants
                                                  proposes the creation of a special work
                                                  group for the processing of representative
                                                  cases related to internally displaced
                                                  persons,       refugees,      complementary
                                                  protection beneficiaries and stateless
                                                  persons. This group, formed of 2-3
                                                  additional team members will support the
                                                  Petitions and Cases Department of the
                                                  IACHR. These additional three persons
                                                  could form a group that is completely
                                                  integrated      with     the      Registration,
                                                  Admissibility,      Merits      and      Court
                                                  departments, potentially facilitating the
                                                  advancement of cases through their
                                                  processing before the IACHR and after they
                                                  have been sent before the Inter-American
                                                  Court of Human Rights. In turn, it would be
 UNHCR / Ricardo Ramírez Arriola
                                                  very beneficial to replicate this type of
                                                  initiative on the level of the Inter-American
ACCESS    TO   INTERNATIONAL                      Court.
JUSTICE AND DEVELOPMENT OF
LEGAL STANDARDS                                   The group would focus on assessing
                                                  petitions in the preliminary assessment
One of the greatest challenges for                stage and creating reports in the
internally         displaced         persons,     admissibility and merits stages and in their
complementary protection beneficiaries            presentation before the Inter-American
and stateless persons in the region is            Court of Human Rights, guaranteeing
related to their lack of access to justice and    specialist opinions in representative cases
the obstacles they face in this regard. In this   which may affect the development of new
respect, the Inter-American Commission            standards in matters of international
represents the entry point for individuals        protection and in terms of more structural
and states reporting human rights                 changes or reforms. Similarly, the group
violations to present individual or inter-        would work on increasing the visibility and
state petitions before the organs of regional     disseminating information about the new
system of human rights. The Inter-                standards developed through innovative
American System represents a real and very        dissemination materials that are mainly
often the only opportunity to obtain justice      focused on the elaboration of thematic
and reparation for cases of human rights          factsheets with the development of
violations, and to develop legal standards        jurisprudence and standards of the Inter-
which may impact the public policies and          American System, on issues such as asylum,
laws of the states in the region.                 immigration          detention,       internal
                                                  displacement and statelessness, among
                                                  others. It will also work on the creation of a



                                                                                   '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1107 of 1770



more user-friendly electronic ‘case-        instruments of international law on
analyser’ for seeking inter-American        refugees, stateless persons and internally
jurisprudence, materials on social media,   displaced     persons     would    provide
and other matters.                          fundamental support for the strengthening
                                            of states’ capacities to comply with their
The creation of more precise standards on   obligations in matters of the human rights
the scope and contents of the rights        of internally displaced persons, refugees,
recognised    in    inter-American    and   complementary protection beneficiaries
international   instruments    and    the   and stateless persons.




                                                                            UNHCR / Sebastian Rich




                                                                         '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1108 of 1770




Plan of Action
        Prioritised Activity                             Resources Required                        Project
                                                                                                  Schedule
Need 1: Monitoring in crisis situations
Creation of a special mechanism for          Permanently available funds for on-site trips -     From 2018
rapid response to migration crisis           $25,000 per year plus 13% ICR. Staff: IACHR
situations in the region, with a high        Consultant - $75,862
capacity for on-site monitoring and
responding to urgent situations within
days.
Need 2: Creation of thematic reports
Creation of a Report on the Situation of     Staff to create the report            $75,862.00    2018-2019
Persons Returned or Deported to their        3 trips to gather information         $5,400.00
Countries, highlighting standards and        2 consultations with experts to       $20,000.00
best practices for assisting returnees and   discuss the content of the report
guaranteeing their rights. This would        Publication 100ag EN/ES               $13,000.00
ideally include visits to countries in the   Translation 100p                      $9,500.00
region with large or growing populations     Cover design                          $1,500.00
of persons returned to their countries of    Social media campaign for the         $5,000.00
origin.                                      report
                                             Micro-site                            $10,000.00
                                             2 EN/ES banners                       $2,000.00
                                             Launch event                          $10,000.00
                                             ICR                                   $26,583.00
                                             Total                                 $204,482.76
Local integration policies in destination    Staff to create the report            $75,862.00    2019-2020
countries, highlighting standards and        3 trips to gather information         $5,400.00
best practices so as to guarantee access     2 consultations with experts to       $20,000.00
to rights and to make local integration a    discuss the content of the report
durable solution. This would ideally         Publication 100ag EN/ES               $13,000.00
include visits to countries in the region    Translation 100p                      $9,500.00
with large or growing populations of         Cover design                          $1,500.00
migrants, such as Canada, USA, Mexico,       Social media campaign for report      $5,000.00
Ecuador, Brazil and Chile or Argentina, so   Micro-site                            $10,000.00
as to evaluate and highlight best
                                             2 EN/ES banners                       $2,000.00
practices in the matter.
                                             Launch event                          $10,000.00
                                             ICR                                   $26,583.00
                                             Total                                 $204,482.76
Need 3: Training for authorities and civil society
Training authorities on the created          Travel expenses - $12,000.00 per training course.   2019-2020
reports. Ideally, regarding the Report on    One per year. Total $24,000
Returnees: Mexico, Guatemala, El
Salvador     and     Honduras.    Ideally,
regarding the Report on Integration:
United     States,    Canada,     Mexico,
Argentina and Colombia.

Need 4: Access to Inter-American Justice
Formation of a special work group for        Ideally, 3 persons to work in the Registration,     From 2018
the processing of representative cases in    Admissibility and Merits Departments.
matters of human mobility, before the          Cost per person: $75,862 x 3 = $227,587
IACHR.




                                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1109 of 1770




Inter-American Court of Human Rights
Corte Interamericana de Derechos Humanos
Corte Interamericana de Direitos Humanos
Cour Interamericaine des Droits de l’homme


The Inter-American Court of Human Rights is
the “autonomous judicial institution” of the          In its advisory role, the Court responds to
Organisation of the American States (OAS)             consultations made by OAS Member States
and was formally established on September             or its organs about the construction of the
3, 1979, when the American Convention on              American Convention or other treaties
Human Rights came into force. Its main                concerning the protection of human rights in
purpose is to apply and construe that treaty          the American states. Additionally, upon the
with binding authority. As the sole organ with        request of an OAS Member State, the Court
regional-wide jurisdiction, the work of the           can issue an opinion on the compatibility
Inter-American Court falls within the                 between internal regulations and the
framework of the mandate delimited by the             instruments of the Inter-American System.
Convention, in accordance with which it               To date, the Court has issued 22 advisory
exercises contentious competence, it has the          opinions, giving it the opportunity to make
power to issue provisional measures and it            statements about issues concerning the
plays an advisory role.                               protection of human rights in general and
                                                      those of persons in need of international
In its contentious function, the Court                protection in particular.
determines, in the cases under its jurisdiction,
whether a state that has accepted its                 Through its convention-mandated functions,
jurisdiction has failed in its international          the Inter-American Court has made
obligations through a violation of a right            authorised interpretation of the international
recognised in the American Convention or in           regulations on human rights, setting and
other applicable treaties of the Inter-               developing binding legal criteria on the
American System and, if necessary, the Court          protection of human rights for the region,
will rule on the necessary measures to make           within the framework of human mobility.
reparations for the consequences of this              Those standards are related to various rights
violation of rights.                                  recognised both in the American Declaration
                                                      of the Rights and Duties of Man and in the
The power granted by the convention to                American Convention on Human Rights,
order provisional protection measures                 particularly the right to seek and receive/be
addresses the objective of guaranteeing the           granted asylum (Article XXVII and Article
rights of certain persons or groups of persons        22.7), non-refoulement (Article 22.8),
who are in a situation of extreme danger and          personal liberty (Articles I and XXV and
urgency and when necessary to avoid                   Article 7), the guarantees of due process and
irreparable damage. This mainly concerns the          the right to justice (Article XVIII and Articles
right to life or to personal integrity, and also,     8 and 22.6), the prohibition of collective
in certain matters, the right to freedom of           expulsions (Article 9) and the right to
movement5.

5 Systematization of the resolutions of provisional   http://www.corteidh.or.cr/sitios/libros/todos/docs/Si
measures issued by the Inter-American Court.          stematizacion.pdf (in Spanish).
Available in:




                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1110 of 1770




nationality (Article XIX and Article 20), among   Opinion OC-4/84 on the Proposed
others.                                           Amendments of the Naturalization Provisions of
                                                  the Constitution of Costa Rica and Advisory
The objective of this jurisprudence is to guide   Opinion OC-21/14 on the Rights and
the actions of the states in matters of           guarantees of children in the context of
protecting the rights of asylum seekers,          migration and/or in need of international
refugees, stateless persons and internally        protection).
displaced persons, in such a way that the
focus on human rights is integrated into the      Additionally, the standards regarding internal
specific    framework       of    international   displacement and the protection of the
protection. The relevant standards in terms of    persons affected by these matters have been
the identification and protection of asylum       addressed both in contentious jurisprudence
seekers and refugees derive both from             (Case of the Moiwana Community Vs.
individual contentious cases (Case of the         Suriname, Case of the Ituango Massacres Vs.
Pacheco Tineo Family Vs. Bolivia) and from        Colombia, Case of the Mapiripán Massacre Vs.
advisory opinions (Advisory Opinion OC-           Colombia, Case of Chitay Nech et al. Vs.
21/14 on the Rights and guarantees of children    Guatemala, Case of the Río Negro Massacres
in the context of migration and/or in need of     Vs. Guatemala, Case of the Santo Domingo
international protection). Similarly, the         Massacre Vs. Colombia, Case of the Massacres
standards regarding the right to nationality      of El Mozote and nearby places Vs. El Salvador,
and the correlative obligation of the states to   Case of the Afro-descendant communities
identify, prevent and reduce statelessness        displaced from the Cacarica River Basin
and to protect stateless persons were also        (Operation Genesis) Vs. Columbia, and Case of
developed during the exercise of its              Human Rights Defender et al. Vs. Guatemala)
contentious functions (Case of Ivcher             and provisional measures (Matter of the
Bronstein Vs. Peru, Case of the Girls Yean and    Kankuamo Indigenous People with regard to
Bosico Vs. Dominican Republic, Case of            Colombia and Matter of the Peace Community
Gelman Vs. Uruguay, and Case of Expelled          of San José de Apartadó with regard to
Dominicans and Haitians Vs. Dominican             Colombia)..
Republic) and its advisory role (Advisory




                                                                                   '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1111 of 1770




In regional forums, states have expressed            situation, ordered solely for this reason,
their commitment and determination to                is arbitrary and that consequently we
implement the developed standards, leading           must make progress in adopting
to the General Assembly of the OAS stressing         alternatives to detention, aimed at its
the importance of bearing in mind the                prohibition, that promote their care and
content of Advisory Opinion OC-21/14 so              welfare with a view to their full
that countries of the region adopt their             protection in light of their particular
respective    regulatory     frameworks       in     vulnerabilities, taking into account
accordance with its provisions (Press Release        Advisory Opinion 21/14 of the Inter-
e-427/14)6.                                          American Court of Human Rights, as
Furthermore, the 2014 Brazil Declaration and         appropriate.
Plan of Action7 certifies the regional position
of recognising and supporting the criteria           The core aspects addressed by the Inter-
developed by the Inter-American Court                American Court in jurisprudence are closely
through its jurisprudence on the matter, in          related to the objectives established in Annex
the following terms:                                 I of the New York Declaration, referring to
                                                     reception and admission and to support for
We recognize developments in the                     immediate and ongoing needs. They
jurisprudence and doctrine of the Inter-             particularly refer to: i) the mechanisms for
American Court of Human Rights, in                   identifying protection needs, bearing in mind
those countries in which they apply,                 the new contexts of displacement in the
regarding the content and scope of the               region; ii) access to fair and efficient
right to seek and be granted asylum                  procedures to determine international
enshrined in the regional human rights               protection needs and particularly access to
instruments, their relationship to                   refugee status determination procedures and
international refugee instruments, the               stateless person determination procedures,
jus cogens character of the principle of             so that the due guarantees are provided; iii)
non-refoulement,        including  non-              the non-detention of children and
rejection at borders and indirect                    adolescents based on their migration status
refoulement, and the integration of due              or that of their parents; iv) non-refoulement,
process guarantees in refugee status                 including non-rejection at the border; v) the
determination procedures, so that they               need to progress in the recognition of forms
are fair and efficient.                              of complementary protection; vi) the
                                                     adaptation of procedures to the specific
THEY AGREED                                          needs of children and adolescents.

To recognize that the deprivation of
liberty of migrant children in an irregular




6                                                    7
    Available at:                                     Available at:
oas.org/en/media_center/press_release.asp?scodigo=   http://www.acnur.org/t3/fileadmin/Documentos/BD
e-427/14                                             L/2014/9865.pdf



                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1112 of 1770




The effective implementation of those            offices, national offices for the protection of
standards needs to be ensured at a regulatory    human rights, national institutions for
level, along with the administrative and         women, comprehensive child protection
judicial practices of countries of the region.   mechanisms, etc.

Within the framework of the identified           Additionally, it is deemed important to also
challenges and alongside the UNHCR’s             include civil society. Therefore, key
Regional Legal Unit, the Inter-American          institutions, actors and officials will be
Court of Human Rights proposes to organise       identified in each national context.
regional and national courses with the
countries involved in the Comprehensive          Given the delicate financial situation of the
Regional Protection and Solutions Framework      Inter-American Court of Human Rights, it
(MIRPS) to train all relevant state              does not have the resources to cover the
stakeholders in the international legal          aforementioned training activities, and
obligations that stem from the regional          therefore it will need to turn to donors to
human rights instruments, as well as in the      finance them. It is estimated that the regional
Inter-American Court’s construction of said      course will cost 50,000 dollars, and it expects
regulations when setting the aforementioned      each training course in the countries
standards. This capacity building will address   participating in the Comprehensive Regional
inter-American       jurisprudence        and    Protection and Solutions Framework (MIRPS) to
international standards in matters of            cost 25,000 dollars. Therefore, considering
international protection and the rights of       that the proposal contemplates the
asylum seekers, refugees, stateless persons      realisation of training courses in Mexico,
and internally displaced persons. It should      Guatemala, Honduras, El Salvador, Costa
cover the entire spectrum of state officials     Rica, Panama and Belize, the estimated cost
who may come into contact with persons in        is 175,000 dollars. Additionally, the estimate
need of international protection, including      needs to include a sum of 5,000 dollars to
those from migration and border services,        cover the academic planning and logistics of
administrative    organs     charged      with   the courses. To sum up, the total cost of the
determining refugee or stateless person          proposed activities is 230,000 dollars.
status, the judiciary and ombudsperson




                                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1113 of 1770




General Secretariat of the Central
American Integration System

Collaborating on the shaping of a region of    We are dedicated to their enjoyment of all
peace,     freedom,     democracy       and    of their rights and to improving their quality
development is the inspiration for the work    of life on equal footing with others, taking
of SICA. This commitment was assumed           into consideration the domestic situation
through the adoption of the Tegucigalpa        prevailing in each country. This forms part
Protocol in December 1991, when                of the spirit found in Article 23 of the
unfettered respect for human rights was        aforementioned treaty.
committed to, as our guidance going
                                               We understand the challenges in addressing
forward.
                                               the remaining regional challenges in the
The spirit of solidarity has been present in   protection of the victims of violence. This is
our security model since our origins and it    reflected in the Collaboration Agreement
feeds on a comprehensive outlook. The          that SICA and UNHCR signed in April 2014,
model firmly believes that strengthening       forging the path that we now walk on in the
the region is only possible if it works        design of joint strategies that reduce the
alongside civil society, in the search to      impact generated by the actions of
overcome extreme poverty, to increase          transnational organised crime and other
social justice and to promote sustainable      forms of violence.
development. It involves taking firm and
                                               We use our cooperation to address issues
decided steps throughout the region
                                               related to the protection of refugees,
towards the eradication of violence and in
                                               asylum seekers and other persons who may
the fight against corruption and the
                                               require    regional     and    international
trafficking of drugs and arms. This
                                               protection. Our efforts are intertwined for
unavoidable task cannot be done without
                                               the promotion of prevention policies
the drive of a broad range of freedoms that
                                               whose overall results ensure institutional
ensure the full development of persons,
                                               strengthening in all aspects.
nations and societies as a whole.
                                               Laying the foundations of the common
In 1995 and with this tenor, the Framework     roadmap in the region, we have reaffirmed
Treaty on Democratic Security in Central       our commitment to frank dialogue. We
America ratified the construction of the       have     examined      trends    in   forced
Central American Democratic Security Model.    displacement in Mesoamerica, along with
The raison d’être of this model is the         the national and international protection
respect for, promotion of and protection of    systems that address mixed movements.
all human rights; and the solidarity and the   We have also examined the specific
security of all the peoples and governments    protection needs of boys, girls and
of Central America. We are strongly            adolescents. These efforts were crystallised
committed to the prevention and joint          in the Sub-regional Consultations in
settlement of common problems on this          Mesoamerica, held with UNHCR in July
topic; to guaranteeing the conditions for      2014 in Managua (Nicaragua), on the
the voluntary and peaceful return of           occasion of the commemoration of the
refugees, displaced persons and stateless      thirtieth anniversary of the Cartagena
persons to their territories.                  Declaration on Refugees. Thanks to the
                                                                               '+6))
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1114 of 1770



            determination of the SICA states, inputs       in Brasilia six months later, the progress of
            from the sub-regions were identified for       which is currently being evaluated. .
            the Brazil Plan of Action that was adopted




UNHCR / Jordan Hay


            Their conviction has inspired partnerships     x “Recognise new forms of forced
            between governments, the United Nations           displacement.”
            System, the Inter-American Development         x “Acknowledge an increase in the
            Bank, the Organisation of American States         migration of unaccompanied children to
            and the Central American Integration              the U.S., leading to a humanitarian
            System; as well as with civil society,            crisis, due to the fragility of the human
            academia, the private sector, religious           rights      and      child       protection
            organisations, refugees and asylum seekers.       mechanisms.”
            This was the overwhelming call to action of    x “Undertake regional workshops to train
            the final declaration of the High Level           and raise awareness on forced
            Round Table held in San Jose (Costa Rica) in      displacement         and         protection
            July 2016.                                        frameworks, based on the cooperation
                                                              agreement signed between SICA and
            This effort corresponded to a joint
                                                              UNHCR.”
            commitment between UNHCR, OAS and
                                                           x “Promote regional policies on refugee
            the Costa Rican government, calling us to:
                                                              protection as part of the discussions for


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1115 of 1770



   the adoption of a comprehensive           and Solutions Framework.” We are proud
   migration policy for Central America.”    to play an active role in this historic
x “Promote spaces for cooperation and       milestone towards integration that is
   exchange of good practices at regional    feeding the discussion for the Global
   and national level, including for the     Compact on Refugees.
   creation of an early warning system
                                             We would like to take this opportunity to
   with emphasis on prevention of
                                             renew our efforts and to make
   displacement and the establishment of
                                             contributions that build the capacities of
   an observatory on displacement.”
                                             the different governments so that they can
                                             assist the affected persons in coordination
As an integration mechanism and within the   with international bodies.
framework of our competencies, we
                                             These efforts are leading us to the
promote the commitments of the San Jose
                                             consolidation of peace. We are heading
Action Statement and the New York
                                             towards democratic security, particularly as
Declaration for Refugees and Migrants.
                                             regards the victims of violence and the
Now is the time to take a qualitative leap
                                             coordinated actions for the persecution of
towards the protection of persons stuck in
                                             crime. Today we reaffirm that, with the
the cycle of displacement, including the
                                             concurrence and adoption of the decisions
victims of violence and persecution in the
                                             of the competent organs and institutions of
SICA region. Today we celebrate the drive
                                             SICA, we can build a region of
of the “Comprehensive Regional Protection
                                             opportunities. This is living integration.




                                                                           '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1116 of 1770




Secretariat of the Central American Social
Integration System (SISCA)

The Central American Integration System               American Social Integration System (CIS and
(SICA, by its acronym in Spanish) is currently        SISCA, by their acronyms in Spanish) were
formed of Belize, Guatemala, El Salvador,             founded as fundamental parts of the regional
Honduras, Nicaragua, Costa Rica, Panama and           institutions responsible for organising efforts
the Dominican Republic and its main objective         in these matters. The function of CIS is to
is to foster peace, freedom, democracy and            coordinate and drive the SICA Social
development in the region. In 1995, as part of        Subsystem and it designated SISCA as the
a new stage in the regional integration process       technical and administrative organ charged
that began with the creation of the Central           with implementing its mandates, with the
American Integration System, the member               capacity to make proposals and playing its
states subscribed to the Central American             role of a technical organ that drives the
Social Integration Treaty (TISCA, by its              coordination of the inter-sectoral social
acronym in Spanish), as a legal instrument            policies between SICA Member States and
complementing the provisions of the                   integration authorities, establishing regional
Tegucigalpa Protocol (1991), through which            agendas to address common challenges in
they sought to position social matters as a           sustainable development in Central America
central aspect of the work of integrationist          and the Dominican Republic.
efforts.
                                                      The Central American region and the
In recognition of the unique aspects of               Dominican Republic have improved a number
working on social matters in a regional               of their social indicators since the 1990s,
integration framework, TISCA included the             although some obstinate dynamics of
fundamental premise that human beings are             exclusion and inequality still exist. This
the centre and fundamental subject of                 situation, far from discouraging regional
development. Furthermore, it seeks the                efforts, should lead us to the realisation that
substantive improvement of people’s quality           now more than ever there is a need to
of life. Likewise, it establishes that states are     increase the pace and make significant
committed        to       promoting        greater    contributions to the achievement of the
opportunities and a better quality of life and        Sustainable Development Goals (SDG). In
work, under the inalienable principle of non-         particular, the phenomena of migration and
discrimination for reasons of nationality, race,      forced displacement in Central American
ethnicity, age, illness, disability, religion, sex,   societies     present    two     fundamental
ideology, marital or family status or any other       challenges. One of these is the institutional
types of social exclusion. With these                 weakness generated in part by the economic
objectives in mind, the Social Integration            growth model adopted in the eighties,
Council and the Secretariat of Central                assuming the reduction of certain basic




                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1117 of 1770




functions performed by the states and the         (those forcibly displaced) and the population
transfer of a sizable number of them to the       at risk have suffered from a lack of effective
private sector. On the other hand, the focus      social (in the case of internal forced
on social policies to the detriment of            displacement) and international (when there
universal policies, alongside institutional       is forced displacement across of borders)
fragmentation or dispersion, have hindered        protection mechanisms. Faced with this lack
the response to the multi-dimensional needs       of protection, the population hides, flees and
and demands of the sectors with the most          looks to join and blend in the population
difficulties. These reductions generate social    migrating north due to socio-economic
exclusion and instability and impact              reasons and on occasion, they do not apply
humanitarian issues and visible human rights,     directly for international protection as
forming a barrier to the sustainable              refugees for fear of repercussions from
development of countries and generating           criminal organisations.
high levels of forced displacement that need
                                                  In this regard, the main challenge is in
to be addressed.
                                                  creating public policies and particularly local
It is worth mentioning that the Central           integration policies that contribute to in-
American       Observatory       for   Social     transit and returned migrants, refugees and
Development of the Secretariat of Central         asylum seekers being able to integrate fully
American      Social    Integration   System      into the destination society and then, if they
(OCADES/SISCA) has identified challenges          wish, to return voluntarily, safely and with
and    needs     for the comprehensive            dignity into their society of origin.
management of international migration in          Furthermore, there is also the challenge of
Central America and the Dominican Republic.       implementing structural transformation
SISCA believes that the comprehensive             policies so that persons can exercise their
addressing of the phenomenon of migration         right not to migrate and obtain, in their place
in SICA countries must be founded on a            of origin, the same welfare and protection
rights-based approach that simultaneously         opportunities while efforts are focused on
brings together the right to migrate and the      combating the structural determinants of
right not to migrate, with the implementation     “expulsion.”
of comprehensive public policies affecting
                                                  The strategic vision of the SICA Social
both sides, thus avoiding the duplication of
                                                  Subsystem points to the need to reinforce
care systems
                                                  the legitimate social inclusion mechanisms in
Also,   the     phenomenon        of     forced   both origin and destination countries,
displacement in the region is closely linked to   assuming that this capacity building requires
the presence of organised crime, as               structural transformations that must be made
evidenced by the extortions, murders, forced      at a regional level, based on three lines of
recruitment, strategic control of territories,    action: the management of knowledge for
widespread fear within the population, the        addressing     common        challenges;    the
increase in indicators of violence and the        organisation of permanent political and
weakening of state structures. Due to the         technical dialogue between institutions; and
actions of organised crime, both the victims      the mobilisation of resources. This will have a




                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1118 of 1770




national influence in the generation of inter-    accountability and for the improvement of
institutional, and inter-sectoral coordination    the services provided that have a direct
tools     for    improved       service,    the   effect on the promotion and protection of
encouragement           of       public-private   the fundamental rights of in-transit or
partnerships, and the strengthening of            returned migrants, refugees, and asylum
technical-operational      instruments      for   seekers.




                                                                                  UNHCR / Markel Redondo




                                                                               '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1119 of 1770




            Table of results and proposed activities for the SISCA-UNHCR
                        Collaboration Agreement (2014-2020)
                                      OBJECTIVE 1
Strengthening of the regional collaboration of the SICA Social Subsystem for the analysis
  and care of in-transit and returned migrants, refugees and asylum seekers, within the
                                     SDG framework
                                            Result 1
 SISCA will promote the implementation of comprehensive care actions for in-transit and returned
 migrants, refugees and asylum seekers, among the institutions of the SICA Social Subsystem and
                                       other institutions.
                                With the aim of defining, positioning and endorsing the activities of the SISCA-UNHCR
                                Collaboration Agreement (and other related efforts), approval must be obtained
                                periodically from the highest institutional level of CIS (Central American Social
                                Integration Council) and, when necessary, from the stakeholders linked with the activities
                                being carried out and with the healthcare, education or cultural sectors, or any other
                                institutions of the Social Subsystem.
R1.A1: Hold high level
inter-sectoral meetings of
                                For example, inter-sectoral coordination can be carried out within the framework of the
the SICA Social Subsystem.
                                Alliance of Secretariats and Authorities of the SICA Social Subsystem, favouring their
                                strengthening and supporting compliance with the Sustainable Development Goals and
                                other current mechanisms.

                                Also proposed are spaces for bilateral coordination between SISCA/UNHCR and other
                                SICA and Social Subsystem regional institutions, on specific subjects of interest.
                                The space for coordination in technical aspects will be tasked with composing, under the
                                leadership of SISCA, the proposals that will be subsequently validated at a political level
                                in order to guarantee a participatory process in the creation of a Social Subsystem
                                regional agenda for the analysis and care of in-transit and returned migrants, refugees
                                and asylum seekers.
R1.A2: Hold institutional
technical meetings.
                                Likewise, the proposal is for these technical spaces to be inter-sectoral and/or bilateral
                                when the subjects of the proposals so require. In addition to coordination with SICA and
                                Social Subsystem institutions, it is deemed strategic to organise work agendas between
                                the General Directorates of Migration, the authorities responsible for the integration and
                                protection of refugees and the Ministries of Social Development.
                                               Result 2
     Strengthened institutional capacities for addressing, planning and evaluating interventions
            concerning in-transit and returned migrants, refugees and asylum seekers.
                                The aim of this activity is to make efforts to train persons working for the Ministries of
                                Social Development, strengthening their capacities and knowledge.

                                These training activities or courses will be directed at operational staff deployed on site,
                                based on their differentiated needs for knowledge about special care in crises,
R2.A1: Design and
                                international legislation on the rights of migrants and asylum seekers, and mechanisms
execution of a regional plan
                                to avoid re-victimisation, among others.
for the capacity building of
staff in Ministries of Social
                                Furthermore, the proposal also includes the organisation of regional courses to improve
Development.
                                capacities in the design and evaluation of interventions aimed at the heads of Ministries
                                of Social Development, where networks for the peer-based exchange of experience and
                                information can be created.
R2.A2: Creation of more         To complement and enable the institutionalisation of the capacity building activities for
efficient organisational        persons working in Ministries of Social Development, work will be done in improving
frameworks for the care of      their organisational frameworks (action protocols, care processes, measurement of




                                                                                                        '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1120 of 1770



    in-transit and returned                    results, strategic planning, etc.) with the aim of providing better services to the target
    migrants, refugees and                     population group in the long term.
    asylum seekers.
                                          OBJECTIVE 2
       Support the conceptualisation, design and implementation of a model for generating
                        economies of scale in knowledge management.
                                                Result 3
        Strengthen OCADES so that it can further the analysis and exposure of migration and forced
                                    displacement in SICA countries.

    R3.A1: Development and                     Within the framework of its institutional work as a tool for the generation of knowledge
    dissemination of research                  that develops learning and innovation dynamics to address key social challenges in
    on the reality of migration                Central America and the Dominican Republic, OCADES must have, in upcoming years,
    and forced displacement in                 more technical and human resources to identify bottlenecks in the regional provision of
    the region.                                services to in-transit and returned migrants, refugees and asylum seekers.
    R3.A2: Generation of
    transnational social                       The aim is to produce transnational social protection models as regional public assets,
    protection models in which                 especially in transborder areas where, due to their interaction dynamics, it is necessary
    migrants and forcibly                      to generate specific response capacities for the dignified and safe mobility of migrants
    displaced persons will be a                and displaced persons.
    target population.
                                                   Result 4
       Institutionalise lessons learned and best practices through information management systems.
                                               Attending national and/or regional events can generate spaces for the exchange of
                                               regional best practices that can be extrapolated to other countries with the intention of
                                               improving existing care systems for in-transit and returned migrants, refugees and
                                               asylum seekers, and to not generate parallel systems.
    R4.A: Organisation of
    forums and events for the                  Furthermore, they may also include other countries’ experiences and ways of working
    identification and                         that are relevant to the Central American migrant and refugee situation, Mexico for
    dissemination of best                      example. Also, these spaces for exchange serve to generate institutional synergies.
    practices.
                                               It is important to mention that in order to facilitate the institutionalisation of lessons
                                               learned, best practices must be addressed with the consideration that information on
                                               experiences needs to be gathered, lessons learned should be extracted, discoveries must
                                               be published and mechanisms for institutional innovation have to be found.
                                      OBJECTIVE 3
    Implementation of comprehensive public policies aimed at prioritised population groups.
                                               Result 5
    Support the comprehensive strategy of sustainable livelihoods to aid prioritised population groups
                                            in the region.
                                               Within the framework of this Collaboration Agreement, SISCA will work with UNHCR on
                                               the implementation of actions identified for the institutions and programmes, supporting
                                               or potentially supporting the development of sustainable livelihoods8, and on the
    R5.A1: Drive support actions               creation of economic opportunities for transit and/or host countries such as Guatemala,
    for the local integration of               Panama, Costa Rica and Belize, and for returned persons.
    refugees, asylum seekers and
    persons in transit in selected             This will contribute to the implementation of the Regional Plan of Action on Poverty and
    countries.                                 Social Protection and the Regional Inter-sectoral Agenda on Social Protection and
                                               Productive Inclusion. It will particularly improve the strengthening of national capacities
                                               for labour mediation, the fostering of employability, the development of productive


8
  Sustainable livelihoods are understood as an approach that links poverty reduction strategies, the sustainability of interventions and empowerment processes.
From the perspective of sustainable livelihoods, the right to work is the most important fundamental right, having direct consequences on refugees. Access to land,
property and housing is also essential to sustainable livelihoods, as are other supporting rights such as access to healthcare and education. In this respect, families




                                                                                                                                                  '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1121 of 1770



                                              enterprises, financial inclusion, and other productive inclusion initiatives, ensuring access
                                              for in-transit and returned migrants, refugees and asylum seekers. Furthermore,
 R5.A2: Drive support actions
                                              coordination mechanisms will be established for better documentation services for
 for returnees in need of
                                              employment.
 protection, through the
 organisation of alternatives
                                              It is also worth mentioning that coordination and organisation actions will be fostered
 in the country of return, in
                                              with projects and initiatives from other donor partners, in order to generate work
 selected countries.
                                              synergies, to avoid the duplication of efforts and to increase the coverage of the care.




and individuals at greatest risk who qualify for social care must be identified during the evaluation of needs and they must be supported with the ultimate aim,
when applicable, of integrating them into national social security systems. Promotion and institutional capacity building must be used to improve refugees’ access
to the public and private services and institutions that can drive the development of sustainable livelihoods and self-reliance.




                                                                                                                                               '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1122 of 1770




Inter-American Development Bank

Introduction/vision
                                                   In this context, the IDB is committed to
The Inter-American Development Bank (IDB)
                                                   supporting strategies and initiatives for the
is the main international financial institution
                                                   socio-economic reintegration of deportees
dedicated to the support and funding of
                                                   through the generation of knowledge,
inclusive economic development in NCA
                                                   regional technical assistance and the
countries. We work to improve the quality of
                                                   inclusion of this phenomenon in the
life in Latin America and the Caribbean. We
                                                   preparation of its projects.
support institutional programmes to improve
healthcare, education and infrastructure
                                                   Furthermore, the IDB is committed to
through the financial and technical support of
                                                   supporting the Alliance for Prosperity in the
countries that are working on reducing
                                                   countries of the Northern Triangle. This
poverty and inequality. Our objective is to
                                                   regional approach seeks to generate
achieve development in a way that is
                                                   opportunities through strategic projects and
sustainable     and     respectful   of     the
                                                   investments        that      improve        the
environment. We therefore provide loans,
                                                   competitiveness of the region and its
grants and technical assistance, and we
                                                   integration, closing gaps in the development
conduct extensive research on these matters.
                                                   of human capital, healthcare services and
We maintain a strong commitment to
                                                   particularly care for pregnant women and
achieving measurable results and the highest
                                                   infants; improving citizen security through
standards      of      increased      integrity,
                                                   violence        prevention       programmes;
transparency, and accountability.
                                                   strengthening an independent judicial system
                                                   capable of reducing impunity; and building
The current focus areas of the Bank include
                                                   institutional      capacity,       particularly:
three development challenges – social
                                                   transparency in acquisition processes and the
inclusion and equality; productivity and
                                                   modernisation         and        technological
innovation; and economic integration – and
                                                   advancement       of    tax    and    customs
three cross-cutting issues – gender equality;
                                                   administrations.
climate      change     and     environmental
sustainability; and institutional capacity and
the rule of law.




                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1123 of 1770




Priority Actions
x The IDB commits to keep working on              x The identification of common work areas
   individual and joint initiatives of NCA            to strengthen the IDB projects on these
   countries to overcome the challenge of             matters in NCA countries.
   insecurity, human trafficking and
                                                   x Cooperation in the design of a
   extortion, particularly initiatives that
                                                      programme for the efficient management
   prioritise the fight against violence
                                                      of migrants and refugees at border
   towards women and children.
                                                      crossing points (Mexico, Costa Rica,
x To do this, the IDB will continue                  Panama and the Dominican Republic).
   supporting NCA countries in the
                                                   x Management of the approval of regional
   strengthening of their institutions, the
                                                      technical cooperation so as to provide
   professionalization of their police
                                                      tools which guarantee an efficient and
   departments and the strengthening of
                                                      effective border management system in
   their public ministries.
                                                      the Central American countries with the
x The IDB will also keep supporting NCA              greatest flows of all types of migration,
   countries in urban development projects,           especially those of asylum seekers and
   including the restoration of urban areas at        stateless persons.
   high risk of violence, through initiatives in
                                                   JULIE T. KATZMAN WORDS AT THE G7
   education, healthcare, public spaces and
   housing.                                        ON THIS REGARD.

x The IDB will continue to support NCA            The Inter-American Development Bank, at the
   countries in initiatives for the socio-         request of the governments of Guatemala,
   economic reintegration of deportees and         Honduras and El Salvador, has supported the
   displaced persons.                              design and implementation of the Plan of the
                                                   Alliance for Prosperity in the Northern Triangle
Additionally, the IDB intends to strengthen        to respond to the increasing flows of
its partnership with UNHCR to explore and          undocumented          migrants      (particularly
develop new initiatives on the prevention of       unaccompanied children). This Plan, focused
displacement,     the    strengthening    of       on growth and security, has been
protection systems and the promotion of            implemented along 4 strategic pillars: (i)
solutions through:                                 fostering the productive sector to create
x The hiring of staff for coordination            economic opportunities; (ii) development of
   between the entities.                           human capital; (iii) improving citizen security
                                                   and access to justice; and (iv) strengthening
x The development of studies, the                 institutions to increase public trust in the
   gathering of data and the analysis of           State. The Bank has provided technical and
   factors that drive migration and/or             financial support, facilitated national and
   generate displacement.                          regional      dialogues,      and     promoted
                                                   coordination between different government
                                                   agencies and private sector and civil society




                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1124 of 1770




representatives.[1] Furthermore, the IADB has                job opportunities);[2] data collection and
been fostering the dialogue among all                        sharing, including data of deported migrants;
stakeholders at all levels, including other                  prevention      campaigns;[3]    and    legal
donors, UN agencies and NGOs. In addition,                   instruments (such as the design and
to promote South-South cooperation and                       implementation of joint protocols). This
share best practices, the Bank designed with                 Program is currently under consideration to
the Northern Triangle Countries (NTCs) and                   be expanded with other countries’ best
México a “Consular and Migration Cooperation                 practices in the region, such as Costa Rica’s
Program” which includes: comprehensive                       management of refugees and Ecuador’s
economic and social reintegration of                         experience       implementing      returnees’
returnees (including reception, inland                       economic and social reintegration programs.
transportation and reintegration assistance,




                                                                                                               ACNUR / Tito Herrera




[1]                                                          [2] México recently launched a
                                                                                         program called “Todos somos
   In this regard, the IADB Group has been promoting a
dialogue with the NTC’s private sector to curb migration     Mexicanos” including fiscal incentives, education and
through the generation of opportunities and employment.      health support for returnees; the NTCs have similar
This includes the development of infrastructure funds, and   programs which could be further enhanced.
                                                             [3] The campaigns produced by US agencies like Customs
an IADB Group Public-Private Facility (PPF) for project
preparation and upstream work.                               and Border Protection (CBP) —Dangers of the Journey and
                                                             Know the Facts— will be taken into account.




                                                                                                    '+6))
                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1125 of 1770



                                                                                                                                     DATA,
PROJECT/TA TITLE          COUNTRY           AMOUNT             SECTOR(S)         OBJECTIVE(S)               SHORT
                                                                                                                                   EVIDENCE
                                                                                                          DESCRIPTION
                                                                                                                                    PROJECT
                                                                                                                                   PREP. RES.
                                                                                                                                 LIMITATIONS
The IDB in the           Regional:        As of June        Four strategic     To support the         IDB support to the         The IDB in the
Northern Triangle        Northern         2017, 40 loan     pillars:           implementation of      implementation of the      Northern
                         Triangle         operations are                       the Plan of the        Plan of the Alliance for   Triangle
                         countries (El    in execution,     Productive         Alliance for the       Prosperity:                document[4]
                         Salvador,        with an           sector;            Prosperity of the
                         Guatemala        available         Human capital;     Northern Triangle,     Provide technical and
                         and              balance of        Citizen security   endorsed by the        financial assistance in
                         Honduras)        about US$1.6      and access to      governments of El      the implementation of
                                          billion for the   justice;           Salvador,              the four strategic
                                          public sector     Institutions and   Guatemala and          pillars
                                                            transparency       Honduras with the
                                          81 non-                              aim of achieving       Facilitate national and
                                          reimbursable                         social inclusion,      regional dialogues
                                          financing                            equality and
                                          operations for                       promotion of           Promote coordination
                                          US$29.3                              productivity and       between different
                                          million                              innovation             government agencies,
                                          approved                                                    private sector and civil
                                          between 2015                                                society
                                          and June 2017                                               representatives


Consular and             Regional:        N/A -             Consular and       To strengthen the      IDB designed with the
Migration                Northern                           migration multi-   capacities of public   Northern Triangle
Cooperation              Triangle-                          sectoral issues    officials to promote   Countries and Mexico
Program                  Mexico                                                effective              a “Consular and
                                                                               management to          Migration Cooperation
                                                                               assist returnees       Program” which
                                                                               and improve the        includes:
                                                                               protection of rights
                                                                               and assistance to      Comprehensive
                                                                               migrants. As well      economic and social
                                                                               as promoting           reintegration of
                                                                               consulate              returnees, including
                                                                               coordination,          reception, inland
                                                                               establishing joint     transportation and
                                                                               working agendas        reintegration
                                                                                                      assistance, job
                                                                                                      opportunities;

                                                                                                      Data collection and
                                                                                                      sharing, including data
                                                                                                      of deported migrants,
                                                                                                      regional information
                                                                                                      systems and
                                                                                                      prevention campaigns;

                                                                                                      Legal instruments,
                                                                                                      such as the design and
                                                                                                      implementation of
                                                                                                      joint protocols;



            [4]
                  https://goo.gl/d7pHT9




                                                                                                                     '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1126 of 1770



                                                                                               Knowledge exchange:
                                                                                               this Program is
                                                                                               currently under
                                                                                               consideration to be
                                                                                               expanded with the
                                                                                               experiences of other
                                                                                               countries in the region
                                                                                               implementing
                                                                                               economic and social
                                                                                               reintegration programs
                                                                                               for returnees.


Knowledge               Regional:     Approx.          Knowledge        Add value to           To conduct a survey in
products                              US$1.2 million   generation and   immigration data       the U.S. which aims to
in the context of the                                  sharing          available in order     help understand the
Alliance for                                                            to design and          motivations of
Prosperity and                                                          provide better         migration and
management of                                                           solutions/proposals    characterize the
refugees:                                                               to address root        migratory experience
                                                                        causes of migration    in general
Survey on migrants      Northern
from El Salvador,       Triangle
Honduras and
Guatemala living in                                                                            Assess the cost-
certain metropolitan                                                                           effectiveness of
areas in the U.S.                                                                              support to skipped-
                                                                                               generation households
Project on              Northern      US$0.5 million                    To help officials in   with social coping
education policy        Triangle                                        educational            strategies (Group I)
responses. Phase I:                                                     agencies promote       vis-à-vis social coping
Children raised by                                                      the education          strategy support
grandparents in the                                                     attainment and         combined with
Northern Triangle                                                       achievement of         parental training
                                                                        children in skipped-   (Group II). The project
                                                                        generation             will be evaluated
                                                                        households.            through a Randomized
                                                                                               Control Trial (RCT),
                                                                                               contrasting any
In design:              Mexico,       TBD – IN                          Support countries      changes in learning of
Immigration and         Costa Rica,   PREPARATION                       receiving              children in the
Refugee Border          Panama and                                      increasing flows of    treatment groups with
Management              Dominican                                       migrants of all        children from a group
Program (Mexico,        Republic                                        categories,            of comparison
Costa Rica, Panama                                                      particularly asylum    households.
and Dominican                                                           seekers and the
Republic)                                                               stateless with tools
                                                                        to ensure an
                                                                        efficient border
                                                                        management
                                                                        system




                                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1127 of 1770




The United Nations Development
Group for Latin America and the
Caribbean (UNDG LAC)
Joint Initiative for the prevention, protection and addressing of
violence
Northern Central American (NCA) countries          According to statistics compiled by the
have managed to consolidate democratic             United Nations and the governments of the
regimes      with     peaceful      transitions.   region, forced displacement numbers are
Furthermore, in the economic sphere, the           rising in the region. At the end of 2016, there
three countries have managed to grow and           were around 190,000 refugees and asylum
stabilise their macro-economic accounts,           seekers in Northern Central American (NCA)
expanding their range of products and              countries. This figure is ten times higher than
services. Despite these advancements, the          five years ago. Likewise, there were 174,000
countries still present high levels of violence    internally displaced        persons    in    20
and insecurity.                                    municipalities in Honduras between 2004
                                                   and 2014.
There are various forms of violence in the
sub-region, in addition to violence related to     Additionally, 217,000 nationals from El
organised crime, and they affect all levels of     Salvador, Honduras and Guatemala were
society   –     individuals,   families,   the     deported from the United States and Mexico
community, businesses and the state – with         in 2016. The migration from this sub-region
their impact being especially notable on           is defined as “mixed” seeing as it is caused by
women, children and adolescents.
                                                   three main, widely documented factors: the
From 2010 to 2016, 108,797 homicides were          search for opportunities, family reunification
registered    in   the    three     countries,     and the high levels of violence in countries of
representing 8 out of every 10 homicides in        origin.
Central America. In 2016 alone, 14,950
homicides took place and 2,448 of the              UNDG LAC recognises the enormous efforts
victims were boys, girls or adolescents.           made by the countries in this region to deal
Homicide is the most extreme manifestation         with these challenges. However, there are
of violence but other forms include extortion,     still multiple difficulties in the provision of
robberies and attacks on property, gender-         effective and comprehensive protection and
based crimes such as femicide, sexual crimes       an appropriate humanitarian response to the
and domestic violence, a large proportion of
                                                   immediate consequences and long-term
which goes unpunished. All of the foregoing
                                                   effects of violence that endanger the
leads to, among other things, 43 out of every
                                                   progress made by these countries.
100 people citing violence, insecurity and
gangs as the main problems faced by their          Alongside the Resident Coordinators (RC)
countries in 2016.                                 and the NCA country teams of the United
Forced displacement is another of the most         Nations System (UNS), UNDG LAC is
evident consequences of this situation.            developing a new Joint Initiative within the
                                                   protection priorities of the Secretary-General



                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1128 of 1770




of the United Nations, applying the “New            United Nations System and national and sub-
Way of Working” agreed upon in the World            national governments.
Humanitarian Summit.
                                                    Along these lines, the Joint Initiative will
The main objective of this Joint Initiative is to   generate a regular cooperative analysis of the
reduce the levels of violence, prioritising         context and trends in the sub-region,
actions for prevention, protection and care         consolidating      existing    evidence     and
for persons affected by violence and those          identifying the critical information gaps to be
most vulnerable.                                    resolved. This will require gathering data and
It also seeks to promote and support the            itemising it into groups such as age, ethnicity,
implementation of comprehensive public              gender, geographic region, poverty quintiles
policies that respond to the causes and             and other pertinent categories, in order to
effects of the multiple forms of violence           reach a holistic understanding of the dynamics
present in the sub-region, on a basis of equity     of violence, so as to be able to respond
and with a focus on gender and human rights         effectively and correctly.
throughout the life cycle.                          Lastly, the Joint Initiative recognises the
Faithful to our commitment to “Leave No-            importance of increasing the regional and
one Behind” and in accordance with the              global visibility of the unique aspects of this
common framework of results established in          sub-regional context in order to foster a
the    2030     Agenda     for   Sustainable        better understanding and to obtain support
Development,       we    acknowledge     the        from various sectors, contributing to the
importance of a comprehensive approach by           search for sustainable solutions for the
humanitarian and development agencies in            eradication of violence and full respect,
the provision of a simultaneous response to         protection and exercise of human rights, with
the deep-rooted causes and challenges of            a focus on equality.
violence, and to immediate protection needs.        As Regional Directors of the United Nations
In line with the current reform of the United       agencies in Guatemala, Honduras and El
Nations, we are seeking to overcome the             Salvador, UNDG LAC ensures that our
fragmentation in efforts through more               Country Teams have access to all the
coordinated action that enables us to work          technical capacity of the United Nations
together with the states of those countries,        System, so as to be able to provide the
within a shared comprehensive vision.               support you need to eradicate violence in
Eradicating the multiple forms of violence,         your countries and to achieve sustainable
with all their complexities, and avoiding           development in our region, leaving no-one
reductionist views and strategies will require      behind.
the combined efforts of all the sectors of the




                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1129 of 1770




Resident Coordinators of the United Nations
System in Honduras, Guatemala and El
Salvador
Over the last 25 years, the population in        The lessons learned in our cooperation in
Northern Central American countries has          the three countries highlighted the need for
undergone a positive evolution in many           a comprehensive approach to public safety
aspects. At the same time, the problem of        so as to resolve the problems of violence in
violence still affects, to a lesser or greater   Central America. Prevention and the
extent, the full enjoyment of rights and the     assistance and protection of the victims of
achievement of sustainable development           violence need to be prioritised above all.
for thousands of people in the three
countries.                                       This requires rigorous planning based on
                                                 available evidence and the ability to
The       comprehensive       programming        demonstrate tangible and verifiable results.
framework for the United Nations agencies
working in the Northern Central American         In order for the comprehensive approaches
countries is the 2030 Agenda together with       to have an impact, they need to continue
the SDG. Therefore, our outlook on               over time so as to ensure the funding of the
population protection and the search for         prevention,      care    and     protection
durable solutions is guided by this broad,       programmes and investment in institutional
multilateral,   sustainable   development        capacity building and coordination between
framework that was adopted in 2015. This         state and non-state entities at a national
means that we address issues of protection       and local level.
and     violence    with    comprehensive
programmes and joint actions, ensuring           The impact of a comprehensive public
that we leave no-one behind.                     safety policy depends on the capacity of
                                                 the states to maintain political support,
Different regional reports from the United       investment and the implementation of
Nations Development Programme (UNDP)             programmes and projects in the long term.
and the Organisation of American States          In other words: the comprehensive
(OAS) on violence and public safety in Latin     approach      needs  to    go     beyond
America and the Caribbean have shown             governmental administrations and become
that, in order to guarantee a sustainable        state policy.
reduction in violence in the Northern
Central America countries, it is essential to    To achieve sustainable changes, public
implement multi-sectoral approaches in           safety comprehensive policies also need to
public safety policies.                          be consistently implemented in the




                                                                                 '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1130 of 1770



countries, i.e. inside and alongside           ensures that they can contribute to the
municipal authorities and communities.         sustainable   development    of    their
                                               respective countries.
As a result, the core of our cooperation has
been and is still centred on support for the   This includes strengthening migrant
various initiatives that are fostered in the   assistance desks; the development of
three countries and that are aimed at          protocols that optimise their reception and
finding comprehensive security policies,       reintegration; and the expansion of
focused on prevention and care and             economic reintegration projects, with
protection for the victims, combined with      psychosocial care for returned migrants in
the encouragement of local development         situations of vulnerability and in need of
and citizen participation.                     protection.

The UN country teams of Honduras,              It also includes   the creation of micro-
Guatemala and El Salvador currently            enterprises and    the provision of seed
cooperate with governments and societies       capital in order    to provide a durable
by providing technical support and specific    solution    for     returnees   in  their
projects in areas such as:                     communities.

Expansion of care and protection services      Advice and assistance to improve
for persons internally displaced by            registration, processing and information
violence.                                      analysis systems, along with inter-
                                               agency coordination
As institutional actions are deployed to re-
establish the rights of victims of violence,   Through various initiatives in these
they also address some of the recurring,       matters, we are trying to contribute to an
deep-rooted causes in the cycles of            increasingly bigger and better capacity in
violence and help to avoid re-victimisation.   the generation of information and its
                                               analysis, so as to better understand the
Specifically, we support the improvement       problem of violence in Northern Central
of facilities that receive victims of          American countries and therefore make
violence, ensuring confidentiality and         decisions and design and implement public
specialised care for men, women and            policies.
children.
                                               We also contribute to the creation of
Driving     economic     and     social        national registration systems of cases of
opportunities for the reintegration of         victims of violence.
returnees
                                               Strengthening human rights protection
The aim is to strengthen the capacity of       mechanisms
the country to absorb returnees in an
atmosphere of peace and solidarity. This



                                                                               '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1131 of 1770



Solving the problem of violence in             also of the violence in their domestic
democratic societies poses a challenge in      environments, including their homes,
that it must be done within a framework of     schools, communities or work places
unconditional respect for human rights,
both of the victims and the aggressors.        In this regard, we have supported
                                               initiatives that are aimed at both
Being one of the foundational pillars of the   increasing the visibility of this particular
UN, the defence and promotion of human         problem        and        addressing       it
rights is at the centre of our actions and     comprehensively as a priority; the
therefore we are supporting the three          adoption of legal frameworks; and the
nations in initiatives aimed at ensuring       creation of institutional systems.
human rights.
                                               Support for dialogue in the search for
This includes for example, strengthening       consensus     and    the    concerted
the internal and external controls of public   participation of different sectors of
security forces, in view of their permanent    society and the various levels of
exposure to violence and the other
                                               government
abhorrent forms it has taken on. The
general objective of this cooperation is to
                                               The challenge of violence, such as that
guarantee that the various security agents
                                               faced by the countries and societies of
involved in the prosecution of crime
                                               northern Central America, can only be
observe the rules that govern their actions,
                                               addressed with the participation of the
so as to ensure unconditional respect for
                                               various sectors of society.
the human rights of all the persons
involved.
                                               We therefore support initiatives directed
                                               at gaining the participation of the different
Protection, prevention and reduction of        sectors of society and that of the various
gender-based violence against girls and        levels of government.
women
                                               These spaces favour broad dialogue in
Sadly, the increase of violence affects        search of consensus and the sum of the
certain sectors of the population more         efforts made by the various sectors of
than others, namely those who have been        society to resolve the problem of violence.
historically    subjected      to     more
discrimination, marginalisation and abuse.     We put special emphasis on collaborating
                                               with local governments for the enactment
Women and girls are the population             of public policies
sectors that suffer the highest amount of
violence stemming directly and indirectly      We are committed to expanding our
from the actions of criminal groups, seeing    cooperation in these areas. We are ready
as they are the objects not only of the        to adapt and focus our joint work as the
violence perpetrated by said groups but        United Nations System on the sub-




                                                                                 '+6))
                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1132 of 1770



                regional and national priorities that the    and addressing of violence. We are also
                governments     participating    in   this   following the “New Way of Working” with
                conference deem important for the            development and humanitarian agencies
                improvement of the protection of persons     working together, as was agreed in the
                affected by violence, including refugees     World Humanitarian Summit.
                and displaced persons.
                                                             Finally and based on our work and
                To be able to make this commitment           experiences in the countries with whom
                effective and relevant, we have started to   we cooperate, we would like to once more
                cooperate closely with the three Resident    emphasise our conviction that public
                Coordinators and the UN country teams        safety policies must prioritise prevention
                of Guatemala, Honduras and El Salvador.      and protection; and that prevention and
                In this work we are counting on the ample    the protection of persons affected by
                support of the Regional United Nations       violence is the way to create safe and
                Development Group for Latin America and      prosperous countries and the path
                the Caribbean, through their Joint           towards sustainable development.
                Initiative for the prevention, protection




UNHCR / Roland Schonbauer




                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1133 of 1770




International Committee of the
Red Cross

                                                   become internally displaced or migrate across
Analysis of the problem                            borders so as to flee from the violence.

1. GENERAL    PROBLEMS                      OF     Public spaces are often abandoned and
   HUMANITARIAN CONCERN                            infrastructure is damaged, resulting in limited
                                                   state services (particularly those providing
According to public information, it is clear       healthcare and education). Generalised
that despite the notable reduction in the          mistrust within communities has led to the
number of deaths in Central America and the        tearing of the social fabric and to a lack of
signs of improvement over this last year, the      solidarity, leaving those affected to fend for
region still continues to register some of the     themselves. Areas prone to violence are
highest global homicide rates, ranking among       often      stigmatised,    increasing      their
the most violent countries in the world. The       marginalisation from society.
most violent areas are characterised by high
levels of extreme violence and large numbers       To escape chronic armed violence and its
of deaths, restriction of movement,                economic and social consequences, people
displacement, chronic impunity, unofficial         continue to move throughout the region,
curfews/self-confinement,                forced    either inside or outside their countries. The
recruitment, insufficient reporting of crimes      migration movement to the north has slowed
for fear of repercussions, kidnappings, few or     down in recent months, in part due to the
no state institutions in areas under the           migration policies announced by the United
influence of criminal groups (cartels or gangs),   States. Even if migration is not as continuous
high levels of sexual violence and femicide, a     and systematic as internal displacement,
lack of access to basic services, etc. The list    many persons still decide to cross borders,
of humanitarian consequences is long,              given that they cannot find the necessary
forcing some of the most vulnerable to             stability and safety in their own countries.




                                                                                     '+6))
                                                                                          UNHCR / Sebastian Rich
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1134 of 1770




2. INTERNALLY DISPLACED PERSONS                   (to Mexico, the United States and more
   (IDPS)                                         recently Costa Rica).

Despite the absence of reliable and complete      The needs of internally displaced persons to
data, internal displacement is a reality in the   a greater extent stem from these patterns
majority of the countries affected by the high    and are complicated by the weakness or
levels of violence in the region. Internal        absence of official government response
displacement as the consequence of armed          mechanisms: the need for immediate safety
violence takes on various forms. Mass             and safe haven, access to healthcare services,
displacements of entire communities or            support for mental health issues, economic
extended families occur in targeted areas,        income, legal advice, access to education and
mainly caused by conflicts and persecution        sensitisation on existing support and
by the armed element in those communities.        protection mechanisms. Networks of civil
Smaller flows of families or individuals          society organisations have responded to
represent the majority of the current internal    these needs by providing immediate relief to
displacements: those fleeing from direct          internally   displaced    persons     through
threats, extortion or attempts at recruitment.    structures that temporarily guarantee safety,
The displacement of persons who wish to           food and refuge until they complete their
remain in the country often continues to be       refugee status determination procedure and
secretive, so as to avoid being found again or    can move abroad. Moreover, the prevention
due to general mistrust of the ability of the     of internal displacement has not been duly
authorities to protect them. The internally       discussed or addressed by various states,
displaced persons who turn to civil society       mainly due to the lack of clarity on the
actors in search of help have generally           phenomenon and the absence of state
exhausted all other alternatives and ask for      polices and concrete measures.
support as a last resort in their move abroad




                                                                                  '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1135 of 1770




Despite the pressure being exerted by                             2017 compared to 2016, as did the
various stakeholders on the governments                           deportations from Mexico in that period.
concerned with the recognition and
                                                                  Despite the reduced flow, the general risks
addressing     of   internal     displacement,
                                                                  for in-transit migrants continue to be the
Honduras is only country that officially
                                                                  same, seeing as people continue to migrate
recognised the issue in 2016, creating a
                                                                  irregularly. To avoid being apprehended,
commission charged with organising an inter-
                                                                  migrants use isolated/alternative routes and
agency response in coordination with civil
                                                                  therefore face greater risks: extreme climatic
society and international organisations,
                                                                  and geographic conditions, deficient sanitary
including the ICRC and UNHCR. Even though
                                                                  conditions, hunger, dehydration, illness,
the commission managed to produce a draft
                                                                  physical      trauma,     endemic     diseases,
bill that hopes to recognise the status of
                                                                  kidnapping, sexual violence, extortion and
internally displaced persons and respond to
                                                                  disappearance. According to the IOM, the
their needs, a specific institutional response
                                                                  number of persons who die whilst attempting
has yet to be formulated and implemented. In
                                                                  to cross the border between the United
Mexico, two states - Chiapas and Guerrero -
                                                                  States and Mexico has increased by 17%. The
have adopted a law for the protection and
                                                                  criminal groups present on the northern
care of internally displaced persons, and
                                                                  border of Mexico represent a greater risk to
other instruments refer to the problem of
                                                                  migrants (trafficking, kidnapping). Migrants
internal displacement, including the General
                                                                  also continue to fall from freight trains or
Law on Victims.
                                                                  they have automobile accidents and they
                                                                  suffer serious injuries or amputations as a
                                                                  consequence (by August of 2017, 74
3. MIGRATION   AND     RELATED
                                                                  migrants      with serious      injuries    and
   HUMANITARIAN NEEDS9
                                                                  amputations were treated by the ICRC).
Although there are multiple reasons for                           Additionally,      migrants    have      limited
immigrating from Central America and                              possibilities in timely and needs-based access
Mexico to the United States (economic                             to healthcare.
reasons or family reunification), the                             Even though many migrants have been
percentage of persons escaping from armed                         observed to own smartphones and use social
violence has increased in recent years. The                       media, many of them still lack the means to
migration flow towards the United States                          contact their families along the way. Many
decreased substantially in the first months of                    actors provide communication services but
                                                                  they cannot cover the needs of all migrants;


9
  Like the rest of the International Red Cross and Red Crescent   asylum seekers, receive the protection to which they are
Movement, the ICRC uses a deliberately broad description of       entitled by virtue of international and national law, but we
“migrants” so as to include all those who abandon or flee from    approve of an inclusive description that reflects our
their homes in search of security or better prospects and may     operational practice and we would stress that all migrants are
be in danger and need protection or humanitarian assistance.      protected by various legal instruments.
Migrants can be workers, students and/or foreigners deemed
to be irregular by the public authorities. They can also be
refugees, asylum seekers and/or stateless persons. We also
attempt to guarantee that all migrants, including refugees and




                                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1136 of 1770




theft, loss and confiscation of personal          terms of respecting and processing the rights
phones also contribute to the loss of family      of migrants at a regional level, negative
contact.                                          discourses about migrants are feeding a
                                                  growing stigmatisation towards them, and
Within the region, deportation/ repatriation
                                                  various countries are labelling repatriated
processes continue to be the main practice,
                                                  persons with a “criminal stamp,” having a
along with systematic detention, the possible
                                                  negative effect on their social reintegration
failure to respect the principle of non-
                                                  process.
refoulement, and the failure to inform
migrants of asylum seeking procedures, their      4. DISAPPEARED MIGRANTS
related rights and the status of their
                                                  Within the region, a significant and
application. These processes are often used
                                                  underestimated number of people have
as a dissuasive policy in order to deter
                                                  disappeared, either in transit or in destination
migrants from coming back (often accepting
                                                  countries (the IOM counted 400 dead
voluntary return and refusing to seek
                                                  migrants along the Mexico-United States
asylum). Additionally, migrants who have just
                                                  border in 2016 and 175 in Central America,
been deported to their countries of origin
                                                  whilst admitting that these figures are
often face limited access to social support
                                                  incomplete). Migrants disappear in a variety
and healthcare services, in addition to the
                                                  of circumstances. For example, they
safety issues.
                                                  disappear when they cannot establish
Although the reception mechanisms for             contact with families, even though they may
deported/returned migrants are considered         still be alive. Migrants disappear when they
to be satisfactory and have improved in           are detained with no access to means of
recent     years     thanks     to    adapted     communication, or when they or their
infrastructures and processes, the practice of    families decide not to seek help to stay in
systematic            deportation/repatriation    contact, fearing that this may lead to
continues to be the main concern, along with      deportation. Migrants also disappear when
the reintegration of migrants into their          they perish during dangerous journeys by
country/community.        The      institutions   land (and more recently by sea), or even in the
responsible for supporting the repatriation       destination country.
processes of migrant children and their
                                                  Their remains may never be found and even
families have not been able to provide
                                                  if they are found, they may never be duly
suitable assistance either.
                                                  documented and identified. Kidnappings,
The countries of the region have adopted          human trafficking and encounters with
specific laws in favour of the rights of          criminal elements can also lead to their
migrants,     particularly for  vulnerable        disappearance along the way.
categories such as children. Even though
these laws generally provide good legal
                                                  For each disappeared migrant, there is a
frameworks for prevention and addressing
                                                  family that lives with uncertainty – not
the needs of migrants, they are neither
                                                  knowing whether their family member is alive
exhaustive nor systematic. Even when
                                                  or dead. Many families invest all their efforts
significant advancements have been made in



                                                                                    '+6))
                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1137 of 1770




         and money in trying to find information about       the fragmentation and duplication of
         their disappeared family member. The search         processes. Consulates continue to be key
         itself can also cause significant suffering,        stakeholders in the crossroads between
         especially if the families are actively following   official searches (that are not trusted by the
         a number of trails simultaneously through the       families) and search mechanisms lead by civil
         efforts of local stakeholders. Along with the       society. The increased participation of the
         emotional distress, the             families of     United States border patrol in these
         disappeared migrants face a series of               processes has had a positive impact whilst
         additional practical difficulties: issues such as   simultaneously        increasing     the       risks
         access to social services, the sale or              associated with the blurring of roles and the
         management of property or inheritances,             duplication of data. The Border Project
         remarriage or the exercise of parental rights.      includes a single transnational database of
         This hinders their ability to resume their lives    genetic profiles and ante-mortem data about
         and to find their place in the community, all       families of disappeared persons (1,045 open
         the while looking for answers about the fate        cases for disappeared migrants in El Salvador,
         of their disappeared family member.                 Honduras and Chiapas) and it is jointly
         Ultimately, it also affects their dignity, adding   managed by the Argentine Forensic
         a new dimension to the already heavy                Anthropology Team (EAAF, by its acronym in
         humanitarian toll of migration.                     Spanish) and the authorities. This project
                                                             continues to be a promising model that has
         Various interested parties participate in           yet to reach its full potential, due to its limited
         national, bilateral and even regional               recognition by the federal systems of the
         initiatives that, to date, have not overcome        United States and Mexico.



UNHCR / Sonia Aguilar




                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1138 of 1770




Objectives of the ICRC
For internally displaced persons, the ICRC        To reduce the basic needs of migrants along
will:                                             the migration routes, the ICRC will:

Ensure that its operations and        policies    Support the efforts of National Society and
continue to be relevant to            internal    civil society so as to provide an immediate
displacement, migration and their     possible    response to vulnerable migrants, referring
connection,   following   these        general    them to the appropriate structures,
principles:                                       particularly those who are injured, victims of
                                                  violence          (treatment,       remission,
Adopt a comprehensive approach to the
                                                  rehabilitation), separated families (Restoring
challenges of internal displacement and
                                                  Family Links services – RFL) and
migration, where there is continuity between
                                                  unaccompanied children (reintegration into
the two. The ICRC will focus on maximising
                                                  communities of origin and respect for the
the protection and care for both internally
                                                  rights of the child).
displaced persons and migrants, bearing in
mind the negative effects accumulated by
                                                  Support public efforts in the deployment of
persons who are displaced more than once.
                                                  basic services for the reduction of the risks
                                                  for migrants along transit routes.
The ICRC will attempt to influence the
broadest debate on internal displacement
                                                  Raise awareness of migrants on the risks
and migration, sensitising public opinion and
                                                  along migration routes, through awareness
governments on its specific concerns. The
                                                  campaigns (in countries of origin and transit).
need for a greater focus on common and
differentiated policies for the two groups of
people will be emphasised. The ICRC will          In matters of the detention of migrants, the
argue that internal displacement should be        ICRC wishes to:
considered a critical humanitarian issue in its
own right and that the specific situation of      Remind authorities that the detention of
internally displaced persons should be            immigrants must only be used as a last resort
recognised and addressed as a priority.           and that it must continue to be exceptional
                                                  and limited, persuading them to develop
For migrants in need of protection, the ICRC      alternatives to the detention of migrants,
will:                                             especially the most vulnerable groups;

                                                  Improve the recognition of the problems and
Ensure that its operations and polices            challenges related to the systematic
continue to be relevant to migrants, their        detention of migrants, when used as a way of
communities and the authorities responsible,      regulating migration flows;
following these general lines of action:
                                                  Improve the recognition of the negative
                                                  effects of detention on migration, especially



                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1139 of 1770




for the most vulnerable groups, such as
unaccompanied children, families, victims of      Standardise the national and transnational
sexual violence, victims of torture or human      gathering of data about disappeared migrants
trafficking, persons with physical disability,    and their bodies; establishing clear channels
the elderly and the LGBTI community.              for the compilation, access and sharing of
                                                  data, with the sole humanitarian purpose of
Influence states in the development and           clarifying the destination and whereabouts of
application of sustainable models and, if         disappeared migrants; and informing their
necessary, change regulations and practices       families, in accordance with internationally
in order to favour a comprehensive approach       accepted standards on data protection and
to    these    groups,   encouraging     the      forensics.
development of alternatives to detention.
                                                  Ensure that the remains of deceased migrants
For disappeared migrants, the ICRC is             are treated with dignity, taking all the
willing to support the states and interested      necessary measures to facilitate their
parties to:                                       immediate or future identification and their
                                                  immediate repatriation as well.
AVOID MIGRANTS DISAPPEARING:
                                                  ADDRESS THE SPECIFIC NEEDS OF
Recognise that migration policies and laws        FAMILIES OF DISAPPEARED MIGRANTS:
may have an impact on the risk of migrants
disappearing and periodically revise them to      Support for the families of disappeared
reduce said risk, ensuring that they are          migrants throughout the search and
adapted to international legal obligations.       identification process.


Allow migrants and their families to establish,   Guarantee that the families of disappeared
re-establish and maintain contact, if they        migrants can exercise their rights and access
wish, along migration routes, in destinations     existing services and other types of support
and even in detention places.                     to satisfy their specific needs, even clarifying
                                                  the legal situation of those disappeared
FACILITATE THE SEARCH AND                         migrants.
IDENTIFICATION OF DISAPPEARED
MIGRANTS:




                                                                                    '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1140 of 1770




Human Rights Institutions

 The Central American Council of Human           places people in a situation of particular
 Rights Ombudsmen and the National               vulnerability.
 Human Rights Commission of Mexico:
                                                 Acknowledging the current need for the
 Taking into account that the National           promotion of better responses in Central
 Human Rights Institutions that form the         American countries and in Mexico as
 Central American Council have similar           regards persons fleeing for fear of the
 mandates to prevent, defend, promote and        violence, insecurity and poverty that
 safeguard respect for human rights, and to      forces them to migrate.
 drive advocacy actions for their full
                                                 Building on the Brazil Declaration and Plan
 effectiveness.
                                                 of Action and the commitments made in
 Recognising the adoption of institutional       the San Jose Action Statement, as the
 measures for the protection, prevention,        basis for strengthening the protection of
 defence and promotion of the exercise of        refugees and displaced persons in Central
 human rights, along with the monitoring         America, and for promoting durable
 thereof, with the support and consensus         solutions for displacement in the Northern
 of the Central American Council.                Triangle of Central America.
 Considering that, historically, many            Taking into account the New York
 inhabitants of the Northern Triangle of         Declaration for Refugees and Migrants
 Central America have been displaced and         and the need to promote a comprehensive
 have migrated, seeking to establish a life in   and sustainable regional protection
 another country due to multiple reasons,        response for internally displaced persons,
 and that this situation has affected their      migrants, refugees and returnees.
 enjoyment of their human rights, including
                                                 Considering that this “Joint Strategy to
 the rights to physical integrity and non-
                                                 Address the Reality of Migration, with
 discrimination.
                                                 protection actions in favour of displaced
 Concerned that these effects are being          persons in transit, refugees and returnees,”
 currently worsened by people being              has support and assistance from the Office
 forced to emigrate without the                  of the United Nations High Commissioner
 corresponding migration permits, without        for Human Rights (OHCHR), the United
 sufficient    information     about    the      Nations High Commissioner for Refugees
 mechanisms for protecting their rights,         (UNHCR), the International Organization
 and without the necessary assistance from       for Migration (IOM), and any other
 public and private institutions.                institution within the framework of their
                                                 priority strategies for Latin America.
 Taking into account that migration as a
 consequence of the failure of the states to
 fulfil their obligations to protect, respect
 and guarantee the right to human security,



                                                                                  '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1141 of 1770



In view of the foregoing, we hereby sign
this Letter of Commitment for the
coordination, creation and implementation
of a “Joint Strategy to Address the Reality
of Migration, with protection actions in
favour of displaced persons in transit,
refugees and returnees.” This strategy
must contain at least the following actions:
1. Carry out actions for the research,
    monitoring and verification of the
    reality of migration and its effects on
    human rights.

2. Evaluate the policies, programmes,
    regulations, institutional functions and
    allocated budgets in countries in the
    region to address the protection needs
    of migrants, displaced persons,
    returnees and refugees.

3. Issue statements, resolutions and
    reports on migration and the search for
    possible    durable    solutions     or
    reparations for the prevention of
    human rights violations.

4. Recommend measures for the
    prevention of mass migration and also
    establish measures that address the
    human rights violations of migrants,
    returnees and refugees in countries of
    transit and destination.



                                               UNHCR / Achilleas Zavallis




                                                                            '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1142 of 1770



5. Implement         awareness       raising      in a situation of particular vulnerability
    campaigns          about      protection       and asylum seekers and refugees
    mechanisms and the exercise of the
    human rights of migrants in countries       7. Provide monitoring and measuring
    of origin, transit and destination.             mechanisms for the results of the joint
                                                    actions.
6. Carry out actions for the humanitarian,
    psychosocial and legal assistance of        8. Any other actions that the undersigned
    victims of human rights violations and          institutions agree to carry out in
    their families in countries of origin,          accordance with the established
    transit and destination, mainly persons         considerations.




                                                                                    UNHCR / Ricardo Ramírez Arriola


                                                                                 '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1143 of 1770




Latin American and Caribbean
Eclesiastic Network of Migration,
Displacement, Asylum and
Human Trafficking - CLAMOR
Introduction
1. Without a doubt, one of the most               We want to act within the four fundamental
    problematic realities of our continent is      pillars, approaches or perspectives proposed
    the situation of millions of brothers and      by Pope Francis in the “20-Point Action Plan”
    sisters who are forced to flee from their      presented by the Dicastery for Promoting
    countries and seek asylum in another           Comprehensive Human Development:
    nation, where they yearn to find an
    opportunity to live in dignity.                   x WELCOMING:
                                                         We seek to multiply secure and legal
   Each refugee is much more than a                      routes for migration and asylum.
                                                      x PROTECTING:
   statistic filling up the documents of
                                                         We want to strengthen the fight for
   official organs, they are human beings
                                                         the defence of the rights and dignity
   who must be respected and whose                       of migrants and refugees.
   dignity and rights should be promoted.             x PROMOTING:
                                                         We commit to contributing to the
2. The Catholic Church Organisations that               fostering of the comprehensive
    assist and defend the lives of refugees are          human development of migrants and
    concerned to witness the harsh realities             refugees.
                                                      x INTEGRATING:
    they face. This is a CLAMOR which must
                                                         We seek greater participation from
    be heeded by both the states and                     migrants and refugees, who make
    societies of countries of expulsion, transit         harmonious coexistence possible and
    and reception.                                       enrich the local host, transit and
                                                         asylum communities.




                                                                                   '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1144 of 1770




WELCOMING

We aim to direct our internal efforts in           can access procedures and therefore avoid
pastoral action towards:                           any arbitrary or collective expulsion.

The principle of non-refoulement:                  Identify the profiles and protection needs of
                                                   vulnerable persons or victims of violence
3. It is important to respect the principle of     (individual and paradigmatic case studies).
non-refoulement,       which     entails     the
avoidance of collective and arbitrary              6. Migration and security actors should have
expulsion of migrants and refugees. This           the capacity and political will to identify the
intervention must be based on the                  profiles of vulnerable persons who are
humanitarian considerations of persons who         displaced by violence.
flee due to violence in their countries, so that
they are not abusively returned to a place         Safe and voluntary           relocation     or
considered a risk to their personal integrity.     resettlement:

4. As reiterated by the Jesuit Refugee             Promote welcoming and solidarity in
Service:                                           communities (acceptance and spirit of
                                                   coexistence) with refugees, in safe and
“There are useful alternatives such as             decent places.
humanitarian visas that guarantee the
protection of persons who do not formally          Promote adaptation (of mechanisms, forms
fulfil the legal requirements to be considered     and accessibility) in terms of the multiplicity
refugees; family reunification visas (including    of legal channels with humanitarian criteria
siblings, grandparents and grandchildren);         for safe and voluntary migration and
temporary visas for those fleeing conflicts in     relocation.
neighbouring countries; the creation of
humanitarian       corridors;   and     refugee    Promote or strengthen safe humanitarian
relocation programmes in host communities,         corridors for refugees, through national and
instead      of    concentrating    them      in   regional support networks, providing
settlements.”                                      protection and assistance for safe referral.

5.   In this regard, we propose:                   Urge states of the region to respect the right
                                                   to family reunification, especially that of
Monitor and promote the guarantee of               boys, girls and adolescents with their fathers,
access to countries at borders, ports and          mothers and other family members.
airports, through the humanitarian networks
of the Church.                                     Promote     alternative   programmes     to
                                                   confinement and detention during the
Campaign     for     provisions concerning         migration regularization and refugee status
safeguards against collective or arbitrary         determination processes.
expulsion to be reflected in laws and
regulations on the issue.                          Fulfil the applicable commitments of the
                                                   Brazil Plan of Action as regards matters of
Provide assistance and legal advice to victims     comprehensive,      complementary      and
forcibly displaced by violence so that they        sustainable solutions that ensure the local




                                                                                    '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1145 of 1770




             integration of solidarity relocations and      promotion of the Borders of Solidarity and
             labour mobility in favour of refugees.         Safety programmes.

             The value of security for everyone:            Encourage states and governments in the
                                                            region to implement "open borders of
             Disseminate and promote an awareness and       solidarity and safety for refugees”
             appropriation of the commitments made by       programmes, guaranteeing access to a border
             the states of the region as regards the        environment that provides vital services for
             “Borders of Solidarity and Safety” programme   their stay (safety, medical care, legal advice
             of the Brazil Plan of Action.                  and information offices, in accordance with
                                                            the provisions of the Brazil Plan of Action.)
             Promote the involvement of parishes and
             church entities in border areas in the




UNHCR / Boris Heger




                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1146 of 1770




PROTECTING                                        the reporting or prevention of actions against
                                                  the right to decent and safe work, pursuant
7. It is important for immigrants, asylum         to laws and treaties in force.
seekers and refugees to be able to benefit
from the necessary protection from host           Urge the national authorities responsible for
countries in order to prevent situations that     the right to decent work (Human Rights
threaten their dignity, such as sexual            Ombudsmen, Ministries of Labour, Labour
exploitation, forced labour and human             Courts and others) to guarantee the access
trafficking.                                      and protection of refugees’ right to decent
                                                  work in equal conditions and from the
8. The refugee population must have full          moment when they file for refugee status
enjoyment of their rights, in equal conditions    recognition, as part of their local integration
to the national population. Migrants and
refugees face multiple obstacles, particularly    Encourage the states in the region to comply
legal vacuums, due to the lack of regulation      with the BPA commitments on refugees’
                                                  access to justice.
and clear guidelines; many of them have legal
difficulties when accessing basic goods and
                                                  Asylum seekers and refugees should be
services (banks, schools, hospitals, work,        allowed to make use of their abilities and
housing etc.).                                    skills for their own welfare.

9. We assert the need to protect the family       Develop dialogue and coordination processes
units of refugees, especially so that children    with education entities, ensuring the
and adolescents (CA) are not left                 continuity of studies of refugees in the
unprotected.                                      country.

The right to be protected by one’s country        In partnership with the Sub-commission of
of origin.                                        the Educational Pastoral Group of the
                                                  Episcopal Conference, promote strategies
Strengthen and expand the Network of              and actions that ensure the continuity of the
Service and Information and the Detection of      studies of refugees.
Persons in Need of Protection of the Pastoral
Group of Human Mobility, especially on            Strengthen         regional     inter-agency
migration routes.                                 cooperation through the Network, so as to
                                                  locate, obtain and transfer the education
Countries must guarantee the existence and        certificates of migrants who need to continue
implementation of permanent and reliable          their studies in the country.
information and prevention programmes
concerning the right to migrate or not            Promote processes for the certification of
migrate of their populations (for those           skills and technical abilities of refugees,
leaving and those returning).                     ensuring their local, social and labour
                                                  integration.
The right to be protected by one’s country of
destination or arrival to prevent exploitation,   Standardise admission and incorporation
forced labour and human trafficking.              procedures in national education systems, for
                                                  refugees who wish to continue their studies
Assist refugees or asylum seekers in matters      in the host country.
of labour rights and human dignity, enabling




                                                                                   '+6))
                  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1147 of 1770




            Urge public universities to waive higher          Encourage states to guarantee the “Right to
            education fees for refugees.                      an Identity and non-separation from their
                                                              mother” of all children when they are born,
            Unaccompanied and separated children              regardless of whether the father and/or
            must be addressed in accordance with the          mother has a personal identification
            International Convention on the Rights of         document.
            the Child.
                                                              The right to access social security, respecting
            Continue strengthening and participating in       to right to health and basic healthcare.
            local and regional protection networks for
            children and adolescents (CA).                    Ensure the continuity of the monitoring and
                                                              creation of shadow reports, UPRs created
            Make use of information made available            jointly with other similar institutions.
            through the Pastoral Group Network to
            disseminate it and advocate in state circles so   Promote the application of and compliance
            that they take actions to benefit CA.             with the current applicable conventions,
                                                              treaties, laws and regulations by states of the
            All child migrants and asylum seekers should      region.
            be protected




UNHCR / Helene Caux




                                                                                               '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1148 of 1770




PROMOCION

9. It is urgent to promote the comprehensive      Promote the certification of vocational
human development of migrants and                 training and the validation of certifications or
refugees. We cannot be satisfied with             qualifications of all types and levels.
measures that only provide welfare or
humanitarian assistance in case of                Social and professional inclusión of migrants,
emergencies: these are necessary but must         asylum seekers and refugees within local
be accompanied by programmes and policies         communities.
that enable comprehensive development “of
the whole man and of every man”                   Promote the right to safe, informed and free
(Populorum Progressio 42)                         asylum for all.

10. We call on states to generate responsible     Monitor and follow up cases.
and comprehensive public policies that
promote the social inclusion of refugees so       Ensure compliance with the commitments
that they can practise their trades in host       assumed by the states in matters of the right
communities. It is therefore necessary to         to local integration.
assume less restrictive policies that
guarantee both equality and a broader             Adapt informational materials and resources
possibility to exercise citizenship, and human    to the local languages and contexts of the
promotion in host places.                         communities.

11. Agile responses need to be generated for      Influence authorities and businesses to make
the recognition of migrant status, especially     it possible for refugees to access
of those who require international                employment, financial services and other
protection,     and       the       appropriate   types of services.
documentation that enables access to
employment, housing, healthcare and               Demand that the states adapt informational
education services. Similarly, it is paramount    resources to local languages and the cultural
that this documentation is recognised and         context of the region or community.
acknowledged       by     all    governmental
authorities and private institutions.             Promote programmes for coordination
                                                  between states and the business sector in
12. Similarly, the following cannot be            order to facilitate the employment of
delayed:                                          migrants, refugees and asylum seekers, along
                                                  with their involvement in the generation of
The skills of migrants, asylum seekers and        new enterprises.
refugees.
                                                  Family integrity and welfare should always
Encourage greater coordination and joint          be protected and promoted, independently
support with education ministries and with        of legal status.
education entities or networks of the Church
and the private sector, so as to guarantee        Provide       comprehensive         assistance
access to learning or training programmes.        (psychological, legal, human, spiritual and
                                                  solidarity) for those who, due to forced
                                                  displacement,     have     suffered     family
                                                  disintegration and require reunification.



                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1149 of 1770




Fortalecer los esfuerzos encaminados             ecumenical approach that favours diversity
organizar, movilizar y acompañar la búsqueda     of religion and belief.
de personas desaparecidas al huir de sus
comunidades o países de origen y                 Strengthen the spaces for inclusion and
documentar casos.                                ecumenism within pastoral groups and other
                                                 church authorities, ensuring that doors are
Strengthen efforts aimed at organising,          open to everyone whose work is protecting
mobilising and supporting the search for         life.
persons who disappear when fleeing from
their communities or countries of origin, and    INTEGRATION
document the cases.
                                                 13. We seek greater participation from
Encourage the states to implement                migrants and refugees so as to enrich the
registration, search, identification and/or      local communities
repatriation systems for persons who
disappear whilst fleeing from generalised        14. One priority is to adopt a language that
violence.                                        encourages solidarity and hospitality towards
                                                 migrants, asylum seekers and refugees,
Encourage the states of the region to            avoiding seeing them as competition or as a
implement permanent family reunification         threat in countries of transit and destination.
programmes, especially for children in order     The media ant political leaders play a
to avoid the trafficking of CA.                  fundamental role to transform this imaginary
                                                 collective.
Migrants, asylum seekers and refugees with
special needs should be trated the same as       15. Spaces for sharing between those arriving
citizens.                                        and those welcoming must help to favour a
                                                 cultural meeting point that leads to an
From within care centres, promote                understanding of the benefits of integration.
programmes for the identification of the         This is a bi-directional process that may take
specific needs of disabled persons so as to      time but must recognise and value the
implement responses that are adapted to          importance of multiculturalism that forms
their situation.                                 part of Latin America and the Caribbean. In
                                                 virtue of this cultural richness, we can learn
Enact policies that promote swift access to      to coexist, benefitting from our differences
special education or vocational training, and    and enjoying them.
policies that provide medical attention to
unaccompanied or separated children and          16. Assumptions and discourses that
disabled adults.                                 continue to intrinsically stigmatise and
                                                 criminalise migrants and refugees must be
Increase    funnding     for     international   avoided. In contrast, there is a need to
development and humanitarian aid aimed at        recognise the contributions that these
countries that receive a significant influx of   populations make to the local economy, for
fleeing refugees and migrants so that needs      example. Integration processes that involve
of the recently arrived and resident             mutual learning to share available resources
populations can be satisfied                     are essential in this.

Continue to provide care and protection          17. We propose to work more closely with
services to victims of violence with an          the children born of foreigners in the host




                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1150 of 1770




country, so as to prevent various forms of          Implement community-level and solidarity-
violence from violating their fundamental           based welcome and reception campaigns in
rights and to contribute to a healthy process       favour of refugees and asylum seekers.
of healthy coexistence. “Integration is a
fundamental component that can produce              Fight to ensure that the states do not
new life projects and promote the                   implement campaigns that foster terror, fear
overcoming of the needs and vulnerabilities         and the criminalisation or stereotyping of
of migrants and refugees” (Jesuit Refugee           asylum seekers and refugees.
Service. Proposals for the Global Compact on
Migration. 2017).                                   Promote campaigns that avoid a culture of
                                                    xenophobia, discrimination or exclusion.
Promote integration as a bi-directional
process that recognises and values the              Persons who are forced to flee from
richness of both cultures.                          humanitarian crises and who are then
                                                    evacuated or registeed in assisted
Recognise citizenship at birth (jus soli); giving   repatriation programmes must be given the
nationality to all refugees without delay,          appropriate conditions for reintegration into
independently of financial requirements or          their countries of origin.
linguistic knowledge (at least for adults over
50).                                                Promote protection and temporary care
                                                    centres for refugees and displaced persons.
Promote a positive narrative of solidarity
towards immigrants, asylum seekers and              Implement   promotion  and   solidarity
refugees.                                           campaigns for refugees and repatriated
                                                    persons.
Promote programmes for the integration of
refugees into local communities through             Encourage the states of the region to
pastoral groups.                                    implement programmes for the safe and
                                                    dignified relocation and reintegration of
Continue to document best practices in              refugees and asylum seekers.
actions for solidarity and community
integration in favour of refugees and asylum        Encourage local authorities and governments
seekers.                                            to allocate funds to support the dignified
                                                    relocation or resettlement of refugees and
                                                    displaced persons.




                                                                                    '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1151 of 1770




             Conclusion
             With these inputs, as created from the guide    approaches: pastoral actions and advocacy
             provided by the Migrants and Refugees           actions for the countries of the region.
             Department of the Vatican Dicastery for
             Promoting      Comprehensive         Human      The Latin American and Caribbean
             Development, we wish to express some of         Ecclesiastic   Network      of    Migration,
             the features and needs in our regional          Displacement,     Asylum      and    Human
             context.                                        Trafficking – CLAMOR, is happy to join the
                                                             spaces for dialogue, analysis, proposals and
             C As can be seen, the document has four         commitments that shed new light on the
             pillars and general lines and in each line we   comprehensive and humane means of
             wished to provide two operational               addressing and governing migration and
                                                             forced displacement.




UNHCR / Boris Heger




                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1152 of 1770




Regional Network of Civil                                          Society
Organisations for Migration
  REGIONAL CONSULTATION MEETING
  SYSTEMATIZATION OF INPUTS ON THE GLOBAL COMPACTS
  ON MIGRATION AND REFUGEES
  GUATEMALA, OCTOBER 10 AND 11, 2017



Introduction
The Regional Network of Civil Society            features and situations. The global compact
Organisations for Migration (RROCM, by its       processes involved the acknowledgement of
acronym in Spanish) is a space for networks      large gaps in the international legal system
of civil organisations and individuals from 11   and in the structure of inter-governmental
countries in the region of Central America,      bodies in the co-dependency process
the Caribbean and North America, with            between nations. The challenge for civil
representatives from Canada, the United          society organisations is how to reconcile this
States, Mexico, Guatemala, Belize, El            conflicting reality of co-dependency with the
Salvador, Honduras, Nicaragua, Costa Rica,       concept of national sovereignty.
Panama and the Dominican Republic.
RROCM was created in 1996 within the             The context of the global compacts is a
framework of the Regional Conference on          valuable opportunity for civil society
Migration, in response to the need to            organisations and networks to discuss their
organise a common front capable of dialogue      advocacy and lobbying agenda based on the
with the countries of the region.                current challenges and the political,
                                                 economic and social situation in the region.
In September 2016, within the framework of
the General Assembly of the United Nations,      Within this context, RRCOM organised
states agreed to move forward in a               national meetings in Canada, USA,
negotiation process for the approval of a        Guatemala,     Honduras,      El    Salvador,
Global Compact for Safe, Orderly and             Nicaragua, Costa Rica, Panama and the
Regular Migration and a Global Compact on        Dominican Republic between September 25
Refugees in 2018.                                and October 6, 2017, with the objective of
                                                 formulating proposals on organising the
This negotiation process took place in the       regional contribution of civil society to the
context of meetings for the discussion of        global compacts on migration and asylum.
specific aspects of migration and asylum at a
global scale and for the analysis of regional




                                                                                 '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1153 of 1770




These national meetings resulted in a            for sharing and       the   strengthening    of
Regional Civil Society Meeting held in           partnerships.
Guatemala on October 10 and 11 with the
objective of sharing the proposals discussed     Based on a multi-dimensional and multi-
previously in the national meetings, using       sectoral view of the role of civil society as
them as the basis for the collective             regards complying with the Global Compact
formulation of arguments and proposals           on Refugees (New York Declaration) and the
within the context of the global compacts.       development and implementation of actions
This    meeting     also    contributed     to   and responses, with an emphasis of the
strengthening relationships between civil        participation of “all of society”, civil society
society organisations that belong to different   intends to identify gaps and generate
networks and groups whose work concerns          regional advocacy about the key dynamics
migration and asylum in countries in North       associated     with     the    comprehensive
and Central America.                             protection of refugees, asylum seekers,
                                                 stateless persons and beneficiaries of other
Through this process, RROCM and its              complementary forms of international
regional civil society organisations garnered    protection. It will do this by promoting and
more knowledge and became more involved          facilitating    compliance        with       the
with the global compacts process, gaining the    commitments assumed by the states in order
opportunity to define national, regional and     to definitively focus on improving and
global advocacy strategies related to the two    anticipating the needs of refugees in the
compacts through the organisation of spaces      region.




 UNHCR / Danilo Rivera




                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1154 of 1770




Background
RROCM’s view on the Global Compact on
Refugees is that it should be focused on           The creation of the Global Compact must
actual people, on persons in a situation of        reaffirm existing international commitments
vulnerability and on those affected by forced      in matters of asylum. There should be a
displacement.                                      ratification of the fundamental principle of
                                                   non-refoulement and the right to seek asylum,
The individual consideration of a single           this being intrinsically linked with the right to
person in an insecure situation tends to           enjoy a comprehensive migration status that
become lost when the focus of discussion is        allows refugees to achieve socio-economic
on the mass movement of vulnerable                 integration.
persons: boys, girls, adolescents and youths
(especially when unaccompanied); women;            Over and above the foregoing, the Global
the LGTBI community; native, indigenous and        Compact should address the following
afro-descendant peoples; or any persons            problems:
affected by gender, disability or old age.         a. The separation between migration and
                                                       asylum does not coincide with the reality
The inter-determination between abuse and              of mixed migration flows nor with the
vulnerability should not be forgotten. People          efforts of the states in the region, those
whose rights are not respected in their                of the inter-governmental bodies or
society of origin are forced to move away and          those of the members of civil society
they are then vulnerable to becoming                   involved in the issue.
refugees. What’s more, the rights of refugees      b. The complexity of the thematic
are not respected either and their                     consultation process and the capacity of
vulnerability to violence, abuse, exploitation         civil society organisations and states to
and human trafficking is compounded.                   participate in the multiple topics of
                                                       discussion.
We have to acknowledge that the fight              c. The absence of interest and commitment
against xenophobia and racism must include             of many states in this process and the lack
an analysis of the causes of forced                    of protection for defenders of human
displacement and the way in which refugees             rights.
are treated. This includes the legacy of           d. The participation of civil society
colonialism     and     slavery.    When      a        organisations is particularly difficult and
comprehensive approach to this problem is              has generated a process in which the
promoted, we should not forget the states’             large, traditional organisations take the
great responsibility in all of these ideological       lead in voicing positions and the spaces
dynamics. In this respect, the principle of            themselves, to the detriment of smaller
additionality should be applied to the search          organisations that have knowledge,
for safe and durable solutions for refugees,           experience and work directly with the
underlining the importance of their                    subjects of the compacts.
enjoyment of permanent status.



                                                                                      '+6))
                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1155 of 1770




                e. The    non-participation   of    refugee        impact on the future protection and
                    communities in the formulation of actions       building of those communities.
                    and responses that have a fundamental




UNHCR / Santiago Escobar Jaramillo




                Contextualisation of the Refugee Compact
                Many people are forced by violence and           The population in the Central American
                insecurity to flee their homes and undertake     region faces growing forced displacement
                a journey that puts their lives in danger and    caused by increased social inequality, public
                infringes on their rights. Refugees, stateless   insecurity, mistrust of the institutions that
                persons and beneficiaries of other               apply and oversee human rights, the influx of
                complementary forms of international             groups of organised criminals and drug
                protection continue to die whilst fleeing,       traffickers, the preponderance of corruption,
                families are separated, borders are closed,      and the operational and administrative
                people are deprived of their freedom, they       negligence in responses to the needs of
                are discriminated against for belonging to       victims of forced displacement. This situation
                certain ethnic groups and they are victims of    affects a broad range of persons but has a
                the xenophobia that continues to rise in the     more significant impact on the most
                region, in the same way that legal               vulnerable population groups such as boys,
                frameworks exclude the LGBTI population.         girls, adolescents and youths, women,
                                                                 disabled persons, the elderly and the LGBTI
                All this means that many people in the feel      population. The phenomenon represents a
                anxious, threatened and left behind.             social, political and economic challenge in the
                                                                 region, given that there is insufficient




                                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1156 of 1770




capacity to handle a situation or crisis of       enable the states to enact compliance with
growing magnitude.                                international commitments. Also, the
                                                  displaced    populations     need     to    be
Furthermore, the region is also facing            categorised, the comprehensive care
situations of mass expulsions of indigenous       channels are insufficient and on occasion, the
persons, due to interests on land ownership       states are known to use institutional
and the exploitation of resources (mining,        discretion in the application of international
agricultural mega-projects and touristic          regulations.
projects, etc.), as well as the displacement
associated with the effects of climate            Although progress has been made at a
variability and change and the high               regional level in recent years, this has been
vulnerability of many communities at risk         insufficient compared to the social damage
from disasters.                                   generated by factors associated with
                                                  violence in the communities and cities of the
Victims of forced displacement that flee their    region. The population has limited access to
countries must then face the militarisation of    special and differential treatments in line with
borders, country admission restrictions and       their problems and therefore a greater effort
police    detentions      and   deportations,     and a more precise and direct contribution
increasing the risk of their falling into the     are needed to reinforce trust in the states,
hands of organised crime, criminal gangs and      these being the main guides and actors in
human trafficking networks. They also             decision-making in these matters.
become easy victims of theft, assault,
extortion and additional episodes of violence.    Civil society plays an important role in the
Additionally, this population travels without     defence and protection of the rights of
any information about their rights that may       displaced persons, refugees, asylum seekers,
assist them and how to access the refugee         stateless persons and those in need of
status determination procedures. In some          international protection. It can provide
cases, the solidarity of the wider population     support in the design and implementation of
with migrants and refugees is criminalised        public policies that ensure compliance with
and punished as a crime.                          the commitments the states made as regards
                                                  protection. Moreover, it plays an important
In view of this situation, there is a lingering   role in monitoring compliance with the
lack of public policies and legal frameworks      commitments and obligations of the state in
that effectively respond and contribute to        matters of international human rights law,
the needs of victims of forced internal           international    humanitarian      law    and
displacement, refugees, asylum seekers,           international refugee law, and if necessary it
stateless persons and those in need of            should report their non-compliance
international protection, given that there is
no effective commitment that establishes          Although the MIRPS multi-sectoral and “all-
political will through the availability of        of-society” approach incorporates, to a
sufficient institutional capacities and           certain extent, organised civil society and
budgetary and administrative resources that       other international cooperation actors in the




                                                                                    '+6))
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1157 of 1770




             generation and implementation of the                protection response, the main organisational
             initiatives that provide a comprehensive            responsibility falls to the states. Civil society
             protection response, the main organisational        organisations believe that the states.
             responsibility falls to the states. Civil society
             organisations believe that the states of the        It is also clear that within the phenomenon of
             Although the MIRPS multi-sectoral and “all-         forced displacement, not all people are
             of-society” approach incorporates, to a             looking to leave their country of origin and it
             certain extent, organised civil society and         is therefore imperative that the adopted
             other international cooperation actors in the       measures include relocation alternatives for
             generation and implementation of the                those who exercise their right not to migrate.
             initiatives that provide a comprehensive




                                                                                                    '+6))
UNHCR / Ricardo Ramírez Arriola
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1158 of 1770




Civil society believes that the following            with this is the need to cover the gaps in
points and views should be included in the           programmes        aimed     at    providing
Global Compact on Refugees:                          information and awareness raising in
                                                     host communities on how to facilitate
a. The Global Compact on Refugees should            integration so that they can understand
    be centred on refugees, asylum seekers           and contribute to resolving the problem.
    and       beneficiaries       of     other   f. Asylum seekers, refugees, stateless
    complementary forms of international             persons and beneficiaries of other forms
    protection, as well as on their human            of international protection contribute to
    dignity.                                         the societies of countries of origin,
b. The respect, guarantee and protection of         transit and destination. Refugees are
    the human rights of asylum seekers,              agents of social, economic and cultural
    refugees,     stateless    persons     and       development. The right to participate
    beneficiaries of other complementary             must be ensured for organised
    forms of international protection,               communities of refugees, asylum seekers
    regardless of their migration status.            and their families.
c. Migration control should only be             g. Actions that respond to specific
    exercised by authorised officials who are        protection needs must be based on the
    duly trained to do this duty, which should       recognition       of    the       particular
    in turn include a guarantee of non-              vulnerabilities of boys, girls, adolescents
    refoulement and the identification of the        and youths; women; the elderly;
    population      of    interest,   avoiding       indigenous peoples; afro-descendents;
    violations of human rights and of the            LGBTI; and disabled persons, based on
    international commitments subscribed             the mainstreaming of their profiles
    by countries shielded by national            h. The definition of possibilities and
    security policies.                               mechanisms for the recognition of
d. Countries of origin, transit, destination        refugee status and other forms of
    and return of refugees have a shared             international protection is essential.
    international responsibility based on            Punitive approaches towards migration
    international instruments. International         flows are damaging, ineffective and a
    cooperation is fundamental for building          waste of resources. The status of
    the capacities of these countries.               ‘irregular migrant' creates greater
e. The eradication of racism, discrimination,       vulnerabilities and does not stop
    exclusion and xenophobia is essential to         displacement.
    the political, social and economic           i. The definitions of ‘refugee’ must be
    integration and inclusion of asylum              expanded to include the concepts
    seekers, refugees, stateless persons and         expressed in the 1984 Cartagena
    beneficiaries of other forms of                  Declaration, natural disasters, and climate
    international protection. There is a need        change and development mega-projects.
    to address the problems of social            j. Programmes for the reintegration of
    injustice, discrimination and political          persons who were deported or who
    matters in countries of origin. Linked




                                                                                   '+6))
                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1159 of 1770




                   voluntarily returned to their countries of
                   origin must include the local population.




UNHCR / Edu Leon




             The RRCOM Regional Plan of Action as Contribution to the
             Comprehensive Regional Protection and Solutions
             Framework (MIRPS)
             Assist in the strengthening of existing
             regional mechanisms and in development for         Promote initiatives for the accountability of
             the monitoring and follow-up of the                states in their implementation of the
             commitments assumed by states through the          commitments assumed through the MIRPS
             MIRPS and Global Compact on Refugees               and Global Compact on Refugees processes.
             processes.
                                                                Support the joint initiative being worked on
             Contribute to the construction and                 by UNHCR and the Organisation of American
             application of key indicator measurement           States (OAS), through its Committee on
             systems that enable the measuring of the           Juridical and Political Affairs, for the
             states’ progress in the protection and             establishment of a follow up mechanism for
             inclusion of asylum seekers, refugees,             states’ commitments to strengthening
             stateless persons and beneficiaries of other       comprehensive protection and solutions for
             forms of international protection in all           refugees, asylum seekers, stateless persons
             spheres: political, social, economic and           and beneficiaries of other complementary
             cultural.                                          forms of international protection.




                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1160 of 1770




IN THE PILLAR ON RECEPTION AND                    IN THE PILLAR ON SUPPORT FOR
ADMISSION                                         IMMEDIATE AND ONGOING NEEDS

x Maintain and expand international              x Share successful strategies that address
   networks with other organisations in              humanitarian       needs      within    the
   order to share successful experiences in          Comprehensive        Regional     Response
   technical, legal and psychosocial advice          Framework for asylum seekers, refugees,
   for asylum seekers.                               stateless persons and beneficiaries of
x Create protection mechanisms for to               other     complementary        forms      of
   allow for victims of human rights                 international protection.
   violations to leave the country.               x Promote       regional    proposals      for
x Develop       awareness       raising   and       strengthening national regulatory and
   information campaigns on the risks of             referential frameworks for the protection
   migration routes, in order to provide             of victims of forced displacement who
   protection and asylum spaces.                     exercise the right not to migrate.
x Share best practices in the creation of        x Create     regional     partnerships     for
   mechanisms to identify refugees and               humanitarian assistance for victims of
   beneficiaries of other complementary              displacement,      through      information
   forms of international protection at entry        sharing mechanisms on migration routes
   points into countries and when                    and on the profiles of persons with
   addressing mixed migration flows, so that         specific needs, etc.
   specific protection needs are fulfilled.       x Strengthen networks of specialised care
x Generate information in countries of              shelters and safe houses for persons in
   origin, contributing to the asylum seeking        need      of     protection,     generating
   process (regional collaboration between           information about safe migration routes
   civil society organisations).                     at a regional level.
x Promote the incorporation into legal           x Strengthen other existing regional
   practice of shorter lengths of time for           networks for the protection of victims of
   refugee status determination procedures           forced internal displacement, asylum
   and other specialised procedures for              seekers, refugees, stateless persons and
   especially vulnerable cases.                      beneficiaries of other complementary
x Advocate for a monitoring system for              forms of international protection.
   compliance with state obligations,             x Develop and elaborate on bi-national and
   enshrining such monitoring in law.                regional agreements for psychosocial care
x Guarantee due process for CA,                     and support programmes for women,
   particularly with regard to legal                 adolescent women, girls, indigenous
   representation        throughout         the      women,        afro-descendent       women,
   procedure.                                        pregnant       women,      afro-descendent
                                                     women, pregnant women, mothers,
                                                     adolescent mothers and transsexual
                                                     women        along     migration     routes.
                                                     Furthermore, civil society must monitor




                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1161 of 1770




   states’ sensitive use of age and gender           complementary forms of international
   criteria when addressing refugee status           protection. This roadmap will guide key
   determination procedures, ensuring that           processes and determine the necessary
   they are consistent with the relevant             resources, establishing a regional
   UNHCR guidelines.                                 framework of minimum indicators that
x Generate a prevention and care strategy           will facilitate civil society’s monitoring of
   that includes taking responsibility for the       states’ compliance with commitments
   allocation of a percentage of the GDP to          and obligations in matters of international
   humanitarian protection of the most               human        rights     law,     international
   vulnerable populations (asylum seekers,           humanitarian law and international
   refugees,     stateless   persons      and        refugees law, and reporting their non-
   beneficiaries of other complementary              compliance if applicable.
   forms of international protection),            x Encourage participation from organised
   ensuring the inclusion of the population          communities of refugees, asylum seekers
   in decisions that concern them.                   and their families in the planning and
                                                     supporting of the implementation of the
IN THE PILLAR OF SUPPORT TO HOST                     comprehensive response.
COUNTRIES AND COMMUNITIES                         x Develop an information and regional
                                                     awareness raising campaign regarding the
x Support public policies that ensure               rights of asylum seekers, refugees,
   compliance with national commitments in           stateless persons and beneficiaries of
   matters      of    protection,       through      other       complementary         forms     of
   strengthening      planning       in     the      international protection, highlighting
   comprehensive humanitarian response               them as agents of social, economic and
   for the implementation of MIRPS,                  cultural development in host countries.
   including the local communities in
   countries of transit and acknowledging
   the specific vulnerabilities of children and   IN THE PILLAR OF DURABLE SOLUTIONS
   adolescents; youths; women; the elderly;       x Share success stories about the local
   indigenous peoples, afro-descendents;              integration of refugees and advocacy in
   LGBTI; and disabled persons. This should           public policies.
   include the establishment of actions that      x Drive bi-national and trans-national
   avoid discrimination and barriers in               framework agreements that facilitate
   access to work for refugees, asylum                repatriation and resettlement through a
   seekers,     stateless      persons      and       humanitarian and durable solutions
   beneficiaries of other complementary               approach.
   forms of international protection.             x Within the Regional Conference on
x Assist in the design and implementation            Migration, drive the creation of an asylum
   of a Regional Roadmap for the                      network, promoting the formation of an
   comprehensive protection response for              ad hoc group on asylum in the upcoming
   asylum seekers, refugees, stateless                San Pedro Sula meeting so that the
   persons and beneficiaries of other




                                                                                     '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1162 of 1770




   addressing of this matter is not just       generation of commitments from popular
   circumstantial.                             election candidates as part of the
x Foster the inclusion of asylum and          strengthening and sustainable solutions
   migration affairs in spaces for political   strategies. This point is a strategy to
   planning and management and for             cover an anticipated gap, as in some cases
   addressing the SDGs.                        it is not actually the states but rather the
x Promote advocacy spaces for the             current governments who are subscribing
   formulation of an “Electoral Compact on     the commitments of the New York
   Refugees”       that    promotes     the    Declaration, meaning that later on in
   appropriation of shared international       upcoming electoral processes, these
   responsibility    through    access    to   commitments have a high risk of not
   information, awareness raising and the      being understood or accepted.




 UNHCR/ Ricardo Ramírez Arriola




                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1163 of 1770




Risk, Emergency & Disaster Working
Group for Latin America and the
Caribbean (REDLAC)

Introduction
1. In September 2016, the organisations of    responds appropriately to the protection
REDLAC celebrated the adoption by the         and humanitarian needs of the affected
General Assembly of the United Nations of     communities.
the New York Declaration for Refugees
                                              3. Assuming that the states are the main
and Migrants, as well as the invitation for
                                              parties responsible for protecting human
the United Nations High Commissioner for
                                              rights and for providing humanitarian
Refugees to develop a proposal for a
                                              responses, we urge them to make use of
Global Compact on Refugees in his 2018
                                              the region’s long-standing tradition of
annual report to the General Assembly.
                                              protecting asylum seekers, refugees and
2. We thank the commitment of various         displaced persons, leveraging the regional
countries of the region to this initiative    frameworks that cover them: from the
that stems from the New York                  1984 Cartagena Declaration to the 2014
Declaration,    to     establishing      a    Brazil Plan of Action and the subsequent
“Comprehensive Regional Protection and        2016 San Jose Action Statement.
Solutions Framework” (MIRPS) that

                                                                                UNHCR / Tito Herrera




                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1164 of 1770




REDLAC’s joint view of the situation and insecurity in
the NCA
4. We are concerned about the worsening         6. Through our work in the region, we are
of the humanitarian and protection crisis       contributing to addressing the crisis by
that is affecting countries of origin as well   filling the gaps in protection and human
as countries of transit and destination.        assistance that the states can’t reach. In
Restrictive policies towards the rights of      this respect we are showing our will to
persons affected by violence – both             contribute to durable and decent solutions
confined communities and persons in a           for those affected by violence, forced
situation of human mobility – and so-           displacement and the search for
called “mano dura” (firm hand) policies are     international protection. Similarly, we are
aggravating the situation of the most           reiterating our commitment to migrants.
vulnerable communities. We face big
                                                7. Our activities span from the prevention
challenges: the       response      to the
                                                of displacement and the provision of
population’s basic and immediate needs
                                                humanitarian assistance in countries of
(humanitarian and protection) against
                                                origin, transit and destination, to the
extremely violent backdrops in which
                                                addressing and promotion of access to
there is a systematic violation of human
                                                basic rights such as healthcare,
rights; the protection of children and the
                                                psychosocial care, education, shelter and
population affected by displacement;
                                                legal assistance, among other things.
support for the victims of gender-based
                                                Additionally, we support national social
violence; and of course, the ability to
                                                protection systems and assist different
contribute to durable solutions.
                                                service suppliers – particularly for
5. As a result of the humanitarian and          healthcare and education – whose
regional protection crisis, men, women,         protection is fundamental so that they can
youths, girls and boys run extreme risks to     keep playing their part.
seek international protection, taking
                                                8. We believe it is necessary to respond to
dangerous and clandestine routes due to a
                                                the gaps in protection – with the
lack of better options. Many of them
                                                application of a differential and gender-
encounter locked doors and are deported,
                                                sensitive approach –, seeking to reduce
facing persecution and violence once
                                                the deficits in responses by fostering an
more. Even though we acknowledge the
                                                increase in the presence of humanitarian
importance of supporting governments in
                                                organisations in high-risk areas and
their work on security and the prevention
                                                promoting the capacity building of local
of     the    deep-rooted      causes    of
                                                institutions and affected communities.
displacement, we believe that the states
need to intensify their efforts and provide     9. It is vital that states develop protection
legal channels that guarantee safety            mechanisms for deportees and families
through resettlement, family reunification      whose safety is at risk. Public policies must
and humanitarian visas; guarantee               be used to also address the various causes
alternatives to detention; and respect of       of this type of displacement – violence,
the right of “non-refoulement”.                 poverty, food insecurity, climate change –
                                                combining a humanitarian approach with a



                                                                                  '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1165 of 1770




focus on development. Public social             regional protection responses through the
protection programmes must incorporate          adoption and implementation of the
aspects of food security and responses to       Comprehensive Regional Protection and
emergencies, particularly those resulting       Solutions Framework (MIRPS), will make
situations of human mobility.                   decisions that also persuade and involve
                                                other regional and national stakeholders,
10. Due to the foregoing, we have high
                                                such as donors, the private sector and
expectations that the states, who are
                                                multilateral bodies, among others, to make
inspiring us with their commitment to
                                                MIRPS a reality.




Joint Plan of Action
The REDLAC organisations hereby propose         Drive joint actions aimed at making the
two lines of work which we believe are          humanitarian and protection needs of the
fundamental:                                    vulnerable communities more visible, seeking
                                                to attract support from donors and other key
Develop a closer collaboration for
                                                actors.
coordination and information sharing with
REDLAC agencies and other potentially           Lastly, the REDLAC organisations wish to
interested actors, in order to:                 stress our belief that the practical application
                                                of the Comprehensive Refugee Response
   a. Produce a common reading of the
                                                Framework (CRRF) offers Central America a
       violent situation and protection needs
                                                unique opportunity to make the protection
       in NCA through the gathering,
                                                crisis in NCA more recognised and visible and
       compilation and analysis of the
                                                to link this crisis to broader global discussions
       information handled by the member
                                                on the protection of victims of forced
       organisations of REDLAC, so that the
                                                displacement. We hope that this translates
       analysis of the impact of violence and
                                                into a greater and fairer response for those
       the population’s humanitarian needs
                                                who are obliged to flee in order to safeguard
       can be improved.
                                                their lives and physical integrity.
   b. Create synergies in our efforts.




                                                                                   '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1166 of 1770




   Specialised Regional Group of Academics who
   Support the Comprehensive Regional
   Protection and Solutions Framework
   (Great MIRPS)

1. The 2016 New York Declaration on Refugees          the development of MIRPS, on September 4
    and Migrants (Res. 71/1) ordered the Office        and 5, 2017, the Legal Support Network for
    of the United Nations High Commissioner for        Refugees in the Americas (RALRA, by its
    Refugees (UNHCR), in consultation with the         acronym in Spanish), alongside the Inter-
    states and other interested parties, to            American Institute for Human rights (IIHR)
    develop and implement a Global Compact for         and UNHCR, invited 25 Central and North
    each situation of mass movement, including         American experts to San Jose in Costa Rica to
    them in the annual report of the                   share their perspectives and experiences of
    Commissioner to the General Assembly of            matters of refugees and displaced persons in
    the United Nations in 2018. The Global             the regional context, and to develop
    Compact on Refugees will be based on the           initiatives and proposals that could be
    best     practices    gathered    in   the         incorporated into MIRPS.
    implementation, in various countries and
                                                    4. The participants agreed to form the
    regions, of the Comprehensive Refugee
                                                        Specialised Regional Group of Academics
    Response Framework (CRRF) featured in
                                                        who support MIRPS (GREAT MIRPS, by its
    Annex I of the New York Declaration.
                                                        acronym in Spanish). The group will be
2. In the Americas, given the uniqueness of its        coordinated as a sub-group of RALRA and it
    displacements and migrations, some states           will be focused on MIRPS for Central and
    are formulating a CRRF for Central and North        Northern America.
    America called the Comprehensive Regional
                                                    5. The working sub-group highlighted the
    Protection and Solutions Framework
                                                        unique situation arising in Central and North
    (MIRPS). This will be adopted in the High
                                                        America, where Northern Central American
    Level Meeting held in Tegucigalpa, Honduras
                                                        (NCA) countries are experiencing socio-
    on October 26, 2017. MIRPS will include
                                                        economic turbulence and high levels of
    national plans of action prepared by
                                                        violence that lead to multi-causal movements
    governments and also regional plans of action
                                                        of persons throughout the region, including
    developed by various stakeholders working
                                                        internally displaced persons, asylum seekers,
    on the issue at a regional level.
                                                        refugees and migrants, as well as deported
3. With the aim of involving members of                persons in need of protection.
    academia and relevant experts in this process
                                                    6. Host countries are seeing an increasingly
    and to present a proposal that contributes to
                                                        large number of asylum seekers and persons



                                                                                        '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1167 of 1770




   in need of other forms of international              displacement through publications and
   protection and this generates pressures at a         comparative research, particularly:
   national and regional level. Countries of
   origin need to address the humanitarian
   consequences of violence by confronting the         x Develop        a     multi-disciplinary
   underlying causes, so as to create conditions          comparative study to understand the
   that avoid forced displacement, protect those          (multiple) causes and effects of forced
   in vulnerable situations and favour eventual           displacement, bearing in mind the
   voluntary return. Addressing this complex              differences between the patterns and
   situation requires a combination of                    perpetrators of violence in the
   humanitarian and security measures, socio-             various areas of reference and the
   economic incentives and economic support.              profiles of the victims, including
                                                          differences due to gender and age in
7. With the purpose of contributing to this task,
                                                          the analysis, in order to suggest
   GREAT MIRPS commits to strengthening and
                                                          appropriate protection measures.
   developing the following activities related to
   the implementation of MIRPS, under the              x Study the categories and forms of
   coordination of and with secretarial support           forced internal displacement caused
   from RALRA.                                            by organised crime and violence,
                                                          establishing thresholds (humanitarian,
8. GREAT MIRPS recognises the lack of
                                                          socio-economic and other indicators)
   harmonised and comparative diagnoses that
                                                          so as to determine when they qualify
   allow the displacement situation to be
                                                          as such, for the purpose of linking
   evaluated from a regional (NCA) perspective,
                                                          them to guidelines that allow the
   and the information needed to propose
                                                          provision     of   the     appropriate
   possible responses. Therefore, the group
                                                          protection and solution responses;
   recommends contributing to the following
   areas in 2018-2020:

   Develop comprehensive and multi-                 iii) Within GREAT MIRPS, create working
   disciplinary studies on the situation in               sub-groups that specialise in the distinct
                                                          aspects of forced migration with the aim
   Central America and its impact on North
                                                          of elaborating on the diagnoses of the
   America.
                                                          situation so as to:
    i)   Create a platform enabling the
                                                       x improve the gathering of statistical
          systematisation of existing studies and
                                                          information;
          diagnoses on displacement in Central
                                                       x document cases that illustrate the
          and North America;
                                                          complexity of migration,
                                                       x guarantee    the    monitoring    of
    ii) Disseminate the applicability of the             situations of violence and the
         relevant   international    regulatory           dynamics of displacement, as well as
         instruments and frameworks and the               of situations of forced return that
         study of the phenomenon of                       may violate the principle of non-
                                                          refoulement. This will enable the



                                                                                      '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1168 of 1770




          examination of trends and the                  their regulatory frameworks, their
          suggestion of advocacy actions in              structures and existing programmes for
          public policies.                               assisting displaced persons, in order to
                                                         propose      standardised    operational
In the pillar on recepción and admission in              processes and training and advocacy
host and transit countries:                              pilot projects that are adapted to the
                                                         situations causing displacement;
      i) Prepare a comparative study that
          analyses national and regional legal
          frameworks, and identifies possible      iii) Through a study, analyse alternative
          protection responses (asylum, human            models to the current systems of
          rights, complementary protection) in           shelters and safe houses in the region,
          transit and host countries;                    so as to evaluate the possibility of
                                                         creating other safe spaces and to
                                                         propose different protection networks.
ii) Through existing and future legal clinics
     and consultancies, strengthen the legal
     representation of asylum seekers and          In the pillar on support for host countries
     the legal advice that assures them better     and communities:
     protection and better access to justice;
                                                   i)   Create models and other options to
                                                         strengthen community responses for
iii) Propose alternative models and options             the protection of forced displacement
      to detention;                                      victims, stimulating support from the
                                                         diaspora of nationals from NCA
                                                         countries and the involvement of civil
iv) Use representative cases as precedents              society stakeholders.
     in national and regional courts so as to
     advance protection standards, fill gaps       In the pillar on durable solutions:
     and correct human rights violations.          i)   Prepare a comparative study of
                                                         complementary protection models,
In the pillar on support for immediate                   considering the possible applications
                                                         and developing practical tools for
needs:
                                                         alternative protection measures such as
i)     Strengthen networks of legal clinics and         humanitarian visas or other measures
        consultancies that assist victims of             for the legalisation of stays, along with
        violence displaced or at risk of                 family reunification in transit and host
        displacement, including the channelling          countries;
        of psychosocial care to guarantee
        mental health;
                                                   ii) Establish criteria and indicators to
                                                        determine potential conditions of
ii) Promote a comparative study of the                 voluntary return for refugees, based on
     national protection system institutions,



                                                                                    '+6))
               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1169 of 1770




               legal, material and community security,   iii) Develop school and university grant
               and integration opportunities of                programmes for persons in need of
               returned persons into the productive,           international protection, with the aim of
               labour or educational fabric;                   guaranteeing their stays in the host
                                                               country and to provide them with higher
                                                               education that increases their chances
                                                               of local integration.




UNHCR / A. Zavallis




                                                                                          '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1170 of 1770




Integrarse Network
(Corporate Social
Responsibility)
The Central American Integration for Corporate Social Responsibility (INTEGRARSE) Network is a partnership of
organisations promoting Corporate Social Responsibility and Sustainability in Central America and the
Caribbean. It seeks to promote a permanent culture of Corporate Social Responsibility within the region’s
business community and contribute effectively to sustainable development and regional integration.

The organisations are:

    x   Costa Rica: AED (Entrepreneurial Association for Development)
    x   El Salvador: FUNDEMAS (Entrepreneurial Foundation for Social Action)
    x   Guatemala: CENTRARSE (Corporate Social Responsibility Action Centre in Guatemala)
    x   Honduras: FUNDAHRSE (Honduran Foundation for Corporate Social Responsibility)
    x   Nicaragua: uniRSE (Nicaraguan Union for Corporate Social Responsibility)
    x   Panama: Sumarse (Non-profit organisation whose main focus is CSR)
    x   Dominican Republic: ECORED (National Environmental Protection Support Network)

Among all these organisations, the INTEGRARSE Network brings together over 690 businesses of all sizes in the
region: from small and medium enterprises to large, national and international corporations, in order to promote
a business model based on the threefold generation of value: economic, social and environmental. To maximise
their impact, all the relevant stakeholders of society need to be involved through multi-sectoral partnerships:
businesses, civil society organisations, governments and international bodies.



We know that in recent years the countries                 increasing their ability to identify persons
in our region have experienced high levels                 with hidden skills, many of which go
of violence and social and economic                        unnoticed and wasted due to prejudice.
instability, thus becoming places of origin,               One example of this are repatriated persons
transit, destination and return. The causes                who have experience and skills in certain
of this mobility are diverse and therefore                 jobs, meaning that business productivity
the Integrarse Network recognises that the                 could be increased and that returnees could
solutions must be addressed through                        be given more opportunities to apply for
multiple actors, including the private sector.             currently vacant jobs. As part of this
This is why our network has undertaken                     programme, working roundtables took
programmes and initiatives on the matter                   place on labour inclusion and mechanism
with private sector participation.                         implementation guides on how to design
                                                           and implement inclusion policies in
In Guatemala in 2016 and 2017, through
                                                           businesses.
the    CENTRARSE     organisation,    the
“Diversity   and    Labour     Inclusion”                  In 2013 in Costa Rica, the Entrepreneurial
programme was brought about with                           Association for Development (AED, by its
support from the Avina and Cammina                         acronym in Spanish), alongside UNHCR, the
Foundations, with the purpose of                           General Directorate of Migration and
increasing knowledge of the participating                  Aliens (DGME), the Chamber of Commerce
businesses on the matter, in addition to                   of Costa Rica, and the Association of




                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1171 of 1770



Consultants and International Advisors           of returned migrants and refugees through
(ACAI) brought about the “Living                relevant training, awareness raising and
Integration” Programme that promoted the        calls for action among the business sector.
insertion of refugees into the labour market    We will do this with an approach based on
and, through this, their integration into       the principles of human rights and the
Costa Rican society                             objectives of the Sustainable Development
                                                Goals, through initiatives and programmes
The programme provided a support
                                                that support the solutions of the situation
framework for businesses to develop
                                                in our region.
Corporate Social Responsibility (CSR)
programmes that would favour the
integration of refugees in Costa Rica. Under
this programme, a Tool Box was published
in 2015 with 4 modules to provide
businesses with elements for the refugee
labour integration process. It can be
accessed through the www.acnur.org
website (in Spanish).

In Honduras, the Honduran Foundation for
Corporate         Social       Responsibility
(FUNDAHRSE, by its acronym in Spanish)
lobbied more than 100 businesses so that
many of them participated in supporting
the violence prevention programmes and
employment        and      entrepreneurship
programmes that are currently being
developed in the country by friendly
governments, international cooperation
organisations and local NGOs, with the aim
of joining the actions for the prevention of
emigration and providing care to returnees
and refugees.

Our commitment at the Integrarse
Network is to continue supporting matters




                                                UNHCR / Markel Redondo




                                                                              '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1172 of 1770




For more information visit:
www.mirps-hn.org




                                                                            '+6))
                                       UNHCR / Santiago Escobar Jaramillo
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1173 of 1770




                                                   OEA/Ser.L/V/II.
                                                   Doc. 208/17
                                                   31 December 2017
                                                   Original: Spanish




           INTER-AMERICAN COMMISSION ON HUMAN RIGHTS

        Situation of Human Rights
               in Guatemala




                                2017
                              iachr.org



                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1174 of 1770




                            OAS Cataloging-in-Publication Data

  Inter-American Commission on Human Rights

         Situation of Human Rights in Guatemala : Country report : Approved by the
  Inter-American Commission on Human Rights on December 31, 2017.

  v. ; cm. (OAS. Official records ; OEA/Ser.L/V/II)

  ISBN XXX-0-XXXX-XXXX-X

      1.   Human rights--Guatemala 2. Civil rights--Guatemala. 4. Rule of law--
           Guatemala. I. Title. II. Title: Sixth report on the human rights situation in
           Guatemala. III. Series.

                                                           OEA/Ser.L/V/II. Doc.208/17




                                               .




                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1175 of 1770




    INTER-AMERICAN COMMISSION ON HUMAN RIGHTS



Members

Francisco José Eguiguren Praeli

Margarette May Macaulay

Esmeralda Arosemena Bernal de Troitiño

José de Jesús Orozco Henríquez

Paulo Vannuchi

James L. Cavallaro

Luis Ernesto Vargas Silva



Executive Secretary

Paulo Abrão


Assistant Executive Secretary for Cases, Petitions, and
Precautionary Measures

Elizabeth Abi-Mershed

Assistant Executive Secretary for Monitoring, Promotion, and
Technical Cooperation in Human Rights

María Claudia Pulido




                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1176 of 1770




Approved by the Inter-American Commission on Human Rights on December 31, 2017.




                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1177 of 1770




TABLE OF CONTENTS


EXECUTIVE SUMMARY                                                                      9


CHAPTER 1 | INTRODUCTION                                                              17
A. The Legacy of the Armed Conflict                                                   25
B. Poverty, Inequality, and Exclusion                                                 26


CHAPTER 2 | ADMINISTRATION OF JUSTICE                                                 37
A.   Access to justice and impunity                                                   37
B.   The requirements of independence and impartiality: The Public Prosecution
     Service and judicial reforms                                                     47
C.   Access to Justice for Different Groups                                           53

     1.   Women                                                                       53
     2.   Indigenous Peoples                                                          58
     3.   Children and Adolescents                                                    63
     4.   Lesbian, Gay, Bisexual, Trans and Intersex Persons (LGBTI)                  66
     5.   People of African Descent                                                   68
D. Transitional justice and reparations to victims of the internal armed conflict     69


CHAPTER 3 | SITUATION OF HUMAN RIGHTS DEFENDERS
           AND JUSTICE OPERATORS                                                      81
A.   Human Rights Defenders                                                           81

     1.   Intimidation, Threats, Attacks and Murders                                  83
     2.   Stigmatization and Smear Campaigns                                          85
     3.   Criminalization                                                             90
          a)   Measures Adopted by the State: Protection Mechanism                    96
B.   Justice Operators                                                              101

     1.   Acts Limiting or Hampering Performance of their Work                      102



                                                                          '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1178 of 1770



CHAPTER 4 | INTERNALLY DISPLACED PERSONS, MIGRANTS,
           ASYLUM-SEEKERS, REFUGEES, AND VICTIMS
           OF HUMAN TRAFFICKING IN GUATEMALA                                        109
A.   Internal Displacement                                                          110
B.   Forced Evictions                                                               112
C.   International Migration: Migrants, Asylum-Seekers and Refugees                 122
D. Returned or Deported Migrants                                                    126
E.   Human Trafficking                                                              127


CHAPTER 5 | SITUATION OF FREEDOM OF EXPRESSION                                      133
A.   Situation of journalists and attacks to freedom of expression                  133

     1.   Murders of Journalists and Reporters, and Impunity for these Crimes       135
     2.   Threats, Arrests, Harassment, and Attacks on Journalists and Media Outlets 140

     3.   Censorship                                                                144
     4.   Program for the Protection of Journalists and Media Workers               145
B.   Situation of broadcasting                                                      150

     1.   Community Broadcasting                                                    150
     2.   Improper concentration of media ownership                                 155
     3.   Government Advertising                                                    158
C.   Excesive Use of Force at Social Protests                                       161
D. Access to Public Information                                                     168


CHAPTER 6 | CITIZEN SECURITY                                                        173
A.   General Situation of Violence: Types, Areas of Highest Concentration,
     Actors Involved                                                                173

     1.   Homicides and other violent deaths                                        173
     2.   Other Types of Violence and Insecurity                                    176
     3.   State’s Response                                                          178
B.   Effects on Particular Groups and Effectiveness of State Policies               182

     1.   Women                                                                     182
     2.   Children and Adolescents                                                  185




                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1179 of 1770



     3.   Indigenous Peoples                                                        189
     4.   LGBTI Persons                                                             191
C.   Death Penalty                                                                  193


CHAPTER 7 | SITUATION OF PERSONS UNDER STATE CUSTODY                                199
A.   Persons Deprived of Liberty                                                    199

     1.   Overcrowding and excessive use of pre-trial detention                     200
          a)   General considerations                                               200
          b)   Major challenges to reducing pretrial detention                      202
          c)   Alternative measures to pretrial detention                           207
     2.   Conditions of Detention                                                   210
     3.   Acts of Violence Occurring at Prison Facilities                           213
     4.   Depravation of Liberty at Police Stations and on Military Bases           214
     5.   Imposition of Fines for Money Laundering Convictions                      216
B.   Adolescent Care and Detention Facilities                                       217
C.   Persons with Disabilities at mental Health Institutions                        229
     1.   General considerations                                                    229
     2.   Conditions of Detention                                                   230
     3.   Indefinite Institutionalization because of a Lack of Community Services   234


CHAPTER 8 | CONCLUSIONS AND RECOMMENDATIONS                                         241
A.   General Recommendations                                                        242
B.   Recommendations regarding administration of justice                            242
C.   Recommendations regarding Transitional Justice and Reparation to Victims
     of the Internal Armed Conflict                                                 243
D. Recommendations regarding the Situation of Citizen Security                      243
E.   Recommendations regarding Specific Segments of the Population                  244




                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1180 of 1770




          EXECUTIVE SUMMARY




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1181 of 1770

                                                                        Executive Summary | 9




EXECUTIVE SUMMARY

1.   This report addresses the human rights situation of Guatemala, and
     provides recommendations aimed at assisting the State of Guatemala in
     strengthening its efforts to protect and guarantee human rights in the
     country.

2.   The Interamerican Commission on Human Rights (IACHR, Commission)
     conducted an on-site visit to Guatemala from July 31 to August 4, 2017, for
     the purpose of observing on the ground the human rights situation in the
     country. The Commission is grateful to President Jimmy Morales and his
     Government for the invitation to conduct his visit, and for all the logistical
     assistance provided in order to complete the visit satisfactorily.

3.   The IACHR has followed with special attention the situation of human
     rights in Guatemala since its early years of operation, particularly in
     response to the serious violations of human rights perpetrated during the
     internal armed conflict that took place between 1960 and 1996. The
     information received consistently by the Commission during the visit
     indicates that, fundamentally, more than twenty years after the signing of
     the Peace Accords, several of the reasons that generated the internal armed
     conflict persist: an economy based on the concentration of economic power
     in few hands persists, a weak State structure, with few resources due to
     scarce fiscal collection and high levels of corruption. Structural problems
     also persist, such as racial discrimination, social inequality, entrenched
     poverty and exclusion, and lack of access to justice, which constitute an
     obstacle to full respect for human rights in Guatemala. In addition, the
     IACHR received repeated information about the persistence of parallel
     power structures that prevent the fight against impunity, corruption and
     the consolidation of the rule of law.

4.   The socioeconomic situation in Guatemala is still characterized by poverty,
     racism, exclusion, violence and impunity. As an example, the extreme
     poverty rate is three times higher among the indigenous population than
     among the non-indigenous population. Guatemala has become the country
     most affected by chronic malnutrition in Latin America, and is one of the
     countries with the highest rates of chronic malnutrition worldwide. This
     dire situation is framed in a weak State structure, institutions with


                                            Inter-American Commission on Human Rights | IACHR


                                                                       '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1182 of 1770

10 | Situation of Human Righsts in Guatemala



        insufficient resources, and a persistent problem of corruption and high
        levels of violence. The low levels of tax collection in Guatemala hinders the
        State’s ability to provide basic public services and adopt public policies that
        guarantee the rights of the most resource-strapped sectors.

5.      During the on site visit, the IACHR noted that the problem of impunity
        derives from the lack of capacity of the Guatemalan State to provide an
        adequate and efficient system of administration of justice, and an
        independent and impartial justice in cases from the past as well as the
        present. Historically marginalized sectors of the population, such as
        women, indigenous peoples and communities, children and adolescents,
        LGBTI persons and afrodescendants, among others, face particular
        obstacles that limit their effective access to justice.

6.      In relation to the cases arising from the internal armed conflict, progress
        has been made in some cases, but they are limited compared to the number
        of human rights violations perpetrated during the conflict and the
        obligations of the State to protect the rights to truth, justice and reparation
        for the victims. During the visit, the Commission was informed of the
        abusive use of amparo proceedings as a delaying strategy in some criminal
        proceedings, requests for amnesty and prescription, as delaying tactics to
        protect the accused. Also, some justice operators who are aware of these
        matters are subject to constant threats, intimidation, and even criminal
        complaints levied against them.

7.      The Commission notes that the Guatemalan State has made progress in the
        fight against impunity in recent years, thanks to the work of the
        International Commission against Impunity in Guatemala (CICIG), which
        together with the Public Prosecutor's Office has played a key role in the
        fight against corruption and impunity in the country. The contribution of
        CICIG has been significant, both in its research work and in support of
        training and promotion of legal reforms aimed at improving the efficiency
        of the administration of justice. These advances have come with reports,
        even from the highest levels of the State, on pressures directed to the CICIG
        Commissioner, Iván Velásquez, as well as Attorney General, Thelma Aldana.
        After the visit, events took place in the country that unleashed institutional
        instability. The IACHR highlights the declaration of persona non grata as to
        Iván Velásquez, issued by the President of Guatemala, as well as the order
        for his immediate expulsion from the country. On that occasion, the
        decision taken by the President was rendered null and void through an
        appeal granted by the Constitutional Court.

8.      This serious situation led the IACHR to issue a resolution on human rights
        and the fight against corruption and impunity, wherein the Commission


Organization of American States | OAS


                                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1183 of 1770

                                                                      Executive Summary | 11



      reaffirmed the importance of the fight against corruption to combat
      impunity through a strengthened, independent and impartial system of
      justice; as well as the fundamental importance of the full exercise of the
      rights to freedom of expression and access to public information, and the
      rights to peaceful association and assembly, for the investigation and
      denunciation of corruption. The IACHR called for the independent exercise
      of the Public Powers in order to guarantee the Rule of Law and urged the
      State of Guatemala to take the necessary measures to ensure compliance
      with the order of the Constitutional Court and, consequently, allow
      Commissioner Velásquez to continue carrying out his duties with the
      required guarantees. The IACHR reiterates its recognition of the work of
      CICIG and the Public Prosecutor's Office regarding the measures and efforts
      to combat corruption and impunity in Guatemala over the past three years,
      a process in which society and international cooperation have played a
      fundamental role.

9.    The Commission also highlights the importance of the judicial reform,
      currently pending in the Guatemalan Congress, regarding the organization
      of the work of the Supreme Court of Justice the processes for the selection
      and appointment of judges and magistrates, among other topics. Various
      sectors of civil society, specialized organizations, academics, and even
      members of the Executive, Legislative and Judicial Branches have spoken in
      favor of this reform. However, as of the date of approval of this report, it
      was still not approved.

10.   In the framework of access to justice in relation to prior consultation, the
      IACHR recalls that it is the obligation of the State of Guatemala to abide by
      the standards of the Inter-American Commission and Court in matters of
      justice for indigenous peoples in general, and prior consultation in
      particular. The participation of indigenous peoples and communities in the
      processes, in accordance with their uses, customs and methods of
      participation, is fundamental to ensure that they achieve full access to
      justice in Guatemala. In a country where more than half of the population
      identifies as indigenous, the importance of complying with these standards
      becomes even more of a priority.

11.   During the visit, the IACHR verified the serious situation faced by human
      rights defenders in Guatemala. The Commission was informed of acts of
      violence and aggressions to which they are constantly subject, ranging
      from murders, threats, harassment, criminalization, arbitrary arrests and
      harassment. Another important cause of concern in the country is the
      stigmatization and defamation of human rights defenders, which
      undermines their public reputation and delegitimizes social justice work.
      The IACHR highlights the importance of preventing and punishing attacks


                                            Inter-American Commission on Human Rights | IACHR


                                                                       '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1184 of 1770

12 | Situation of Human Righsts in Guatemala



        and intimidation against human rights defenders, in light of the valuable
        work they perform and given the multiplying impact that such attacks have
        on the protection of human rights in the country.

12.     The IACHR received extensive information on the actions of forced
        evictions and the risk faced by a significant number of peasant and
        indigenous communities of being evicted by the Guatemalan State in the
        course of the execution of judicial orders. According to the information
        gathered during the visit, behind the execution of the evictions there are
        often interests of corporations and private companies that have various
        investment projects such as monocultures, mining, hydroelectric projects,
        oil, or tourism, among others. During recent years it has been observed
        how legal and illegal interests have forced the population to be displaced or
        to resist and defend their territories. The Commission was informed of the
        existence of the large number of eviction requests that exist, especially in
        the Petén department. The IACHR notes that evictions affect people who
        are most vulnerable and intensify inequality, social conflicts, segregation
        and the creation of ghettos. Forced evictions are often linked to the lack of
        legal certainty about the land, which is an essential element of the right to
        adequate housing.

13.     In relation to violence and insecurity, the situation of women, children,
        indigenous peoples, afrodescendants, human rights defenders, LGBTI
        persons and journalists is of concern. Despite having had a slight decrease
        in the last ten years, the overall homicide rate in the country remains one
        of the highest in Latin America and the Caribbean. Most of the crimes are
        attributed to gangs, drug cartels and organized crime, which represent one
        of the most important security problems in the country. The IACHR hopes
        that with the installation of the Inter-Institutional Technical Board formed
        by the Public Prosecutor's Office, the INACIF, the PNC and other
        institutions that administer statistical information in the security and
        justice system, standardized figures will be generated on violent deaths
        and other crimes in the country to facilitate temporal, regional and
        disaggregated analysis of crime trends in Guatemala.

14.     Regarding the situation of journalists, the IACHR observed that Guatemala
        is undergoing a context of violence, characterized by murders, threats and
        a discourse that seeks to stigmatize media and communicators committed
        to combating corruption and abuse of power. Accoring to the information
        received, especially in the interior of the country, journalists and social
        communicators are in a “high degree of vulnerability” to practice their
        profession. The IACHR highlights the announcement made by President
        Jimmy Morales during the on-site visit regarding a Program to Protect
        Journalists and Social Communicators, which would be approved shortly


Organization of American States | OAS


                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1185 of 1770

                                                                      Executive Summary | 13



      and which is reportedly being worked on in consultation with journalists’
      organizations. Nonetheless, the Commission notes with concern that since
      the date of that announcement, there has been no tangible progress in the
      creation of said program.

15.   Regarding persons deprived of liberty, the Inter-American Commission
      observed that the Guatemalan prison system is mainly characterized by
      overcrowding, the excessive use of preventive detention, and the delay of
      justice. Furthermore, it is characterized by the deplorable conditions of
      detention, the high levels of violence, the lack of effective programs for
      social reintegration, corruption, and the absence of effective control of the
      authorities at the interior of the detention centers.

16.   The rights of children and adolescents in the country received special
      attention during 2017 after the tragedy in the Virgen de la Asunción Home,
      where 41 girls and adolescents died in State custody. This tragedy brought
      to light the insecure conditions of the homes where children are housed, as
      well as the deplorable situation of detention centers for children and
      adolescents in contact or conflict with the criminal justice system. The
      Commission visited some of these centers and verified these conditions.
      The IACHR notes that the serious situation of children and adolescents in
      Guatemala stems from the weakness and disarticulation among the
      institutions in charge of children's rights, as well as from the lack of a
      National Public Policy that focuses on guaranteeing the rights of children,
      girls and adolescents that is neither reductionist nor protectionist.

17.   In light of the human right situation observed, the Commission
      recommends the State, as immediate measures, to double down on its
      commitment to continue with the fight against impunity, violence,
      intolerance and corruption, through policies and programs of prevention
      and respect for human rights, as well as a strengthened, independent and
      impartial justice system. Similarly, the State must deepen its efforts to
      adopt laws, policies and programs in order to close the gap of persistent
      inequality and exclusion, so that all persons, particularly those who have
      been historically excluded, can exercise their human rights. The
      Commission expresses its willingness and disposition to contribute and
      collaborate with the State of Guatemala in the implementation of a human
      rights agenda aimed at guaranteeing and protecting the rights of all its
      inhabitants. In this context, the IACHR makes a series of recommendations
      to the State of Guatemala.

18.   This report is divided into eight chapters. The first contains the
      introduction to the report. Chapter Two analyzes the system of
      administration of justice in Guatemala. The third chapter addresses the


                                            Inter-American Commission on Human Rights | IACHR


                                                                       '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1186 of 1770

14 | Situation of Human Righsts in Guatemala



        situation of human rights defenders and justice operators in the country.
        The fourth chapter addresses ….The fifth chapter looks at the situation of
        freedom of expression. Chapter Six deals with citizen security issues.
        Chapter Seven covers the situation of people in State custody. Chapter
        Eight contains the report's conclusions and recommendations. The
        Commission offers a series of recommendations intended to assist the
        Guatemalan State in its efforts to ensure human rights in the country.




Organization of American States | OAS


                                                                   '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1187 of 1770




                        CHAPTER 1
                  INTRODUCTION




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1188 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1189 of 1770

                                                                                   Chapter 1: Introduction | 17




INTRODUCTION

19.   The Commission has monitored the human rights situation in Guatemala
      with particularly close attention since its inception, especially in response
      to the gross human rights violations perpetrated during the internal armed
      conflict. As a result, it has been the subject of the most on-site visits and
      country reports by the IACHR.

20.   After the armed conflict began in 1962, the Commission started receiving
      many communications denouncing alleged violations of fundamental
      individual rights. The Commission's monitoring of the situation during the
      early years of the conflict led to the publication in 1966 of its “Requests for
      Information Conveyed to the Government of Guatemala.” The
      Commission's monitoring of the situation in the country continued both
      during and after the conflict with the publication of 9 special country
      reports 1 and 16 follow-up reports on the overall situation. 2 The
      Commission has made a total of 11 on-site visits to Guatemala since 1982,
      and has processed and published in its annual reports many reports on
      individual cases, among other activities. The most recent report, entitled
      Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion,
      was adopted by the IACHR on December 31, 2015, with a follow-up report
      published in 2016.

21.   On February 26, 2016, the State of Guatemala extended an invitation for
      the Commission to visit the country. In Guatemala City on March 14, 2016,
      Commissioners James Cavallaro and Enrique Gil Botero presented the
      IACHR report Situation of Human Rights in Guatemala: Diversity, Inequality
      and Exclusion. During that visit, the President of the Republic, Jimmy
      Morales, who took office on January 14, 2016, reiterated to the
      commissioners the invitation for the IACHR to visit Guatemala. Owing to
      the financial crisis afflicting the Commission, the IACHR had to postpone
      the visit.

22.   In its observations on the implementation of the recommendations of the
      IACHR in the 2015 country report, which were presented on October 10,
      2016, the State of Guatemala renewed the invitation for the IACHR to visit
1
      In 1981, 1983, 1985, 1993, 1994, 1996, 2001, 2003, and 2015.
2
      Every year between 1983 and 1991, and in 1993, 1994, 1996, 1997, 2002, 2004, y 2016.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                        '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1190 of 1770

18 | Situation of Human Righsts in Guatemala



        the country in the course of 2017, which was, in turn, reiterated in a
        communication dated January 13, 2017. On January 18, 2017, the IACHR
        accepted and advised the State of the proposed dates of the visit.

23.     The IACHR visited the country from July 31 to August 4, 2017. The IACHR
        observed the situation of human rights in the country firsthand, giving
        attention to issues relating to justice, citizen security, inequality,
        discrimination, the legacy of the internal armed conflict, and freedom of
        expression. The Commission also received information on the situation of
        indigenous peoples, human rights defenders, and justice operators, as well
        as on persons deprived of their liberty and persons in other state
        institutions.

24.     The delegation was led by the President of the IACHR, Francisco José
        Eguiguren Praeli; the First Vice President, Margarette May Macaulay; the
        Second Vice President, Esmeralda Arosemena de Troitiño; and
        Commissioners José de Jesús Orozco Henríquez, Paulo Vannuchi, James
        Cavallaro, and Luis Ernesto Vargas Silva. Other members of the delegation
        included the IACHR Executive Secretary, Paulo Abrão; the Special
        Rapporteur for Freedom of Expression, Edison Lanza; and specialists from
        the Executive Secretariat.

25.     The Inter-American Commission had meetings with officials from all the
        three branches of government, representatives of civil society, human
        rights defenders, indigenous authorities, autonomous organs, international
        agencies, scholars, and journalists. The Commission also gathered
        testimony from victims of human rights violations and their family
        members. In the course the visit, the IACHR was able to visit various parts
        of the country without restrictions, including Alta Verapaz, Petén, and
        Huehuetenango. It also visited prisons and other facilities under state
        custody. The IACHR visited the Aleluya Children's Home; the Male Juvenile
        Detention Center (CEJUPLIV “Etapa II”) in San José Pinula; the Female
        Juvenile Detention Center (CEJUPLIM-“Gorriones”); the jails located in
        Basement 1 of the Courts of Justice; Santa Teresa Pretrial Detention Center
        for Women; the Women's Guidance Center (COF); Pavón Criminal
        Rehabilitation Unit; and Federico Mora National Mental Health Hospital. It
        also visited the Regional Command for Training in Peacekeeping
        Operations (CREOMPAZ) and the National Police Historical Archive.

26.     The IACHR met with the the President of the Republic of Guatemala, Jimmy
        Morales Cabrera; the Minister of Foreign Affairs, Carlos Raul Morales
        Moscoso; the Minister of the Interior, Francisco Rivas Lara, and the Deputy
        Minister of the Interior, Ricardo Guzmán; the Minister of Defense, Williams
        Mansilla; the Deputy Minister of Public Health and Social Assistance, Adrián


Organization of American States | OAS


                                                                     '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1191 of 1770

                                                                 Chapter 1: Introduction | 19



     Estuardo Chávez; the President of the Presidential Coordinating
     Commission for Executive Policy on Human Rights (COPREDEH), Víctor
     Hugo Godoy; the Secretary of Communication of the Office of the President,
     Alfredo Brito, and the Deputy Secretary of Communication, Luz Arminda
     Barrios; the Secretary for Social Welfare, Cándida Rabanales, and staff from
     that agency; Supreme Court Justices Delia Marina Dávila Salazar, María
     Eugenia Morales de Sierra, and Josué Felipe Baquiax Baquiax; the President
     of the Constitutional Court, José Francisco de Mata Vela; Constitutional
     Court Judges Dina Ochoa, Gloria Porras, María Consuelo Porras, María
     Cristina Fernández, Bonerge Mejía, Neftaly Aldana, Henry Comte, and José
     Mynor Par; the President of the Congress of the Republic, Óscar Chinchilla;
     the Second Vice-President, Eduardo Ramiro de Matta; the Third Vice-
     President of Congress, Marvin Orellana; the President of the congressional
     Human Rights Commission, Patricia Sandoval; Deputies Nineth
     Montenegro, Sandra Móran, Amílcar de Jesús Pop Ac, Boris España, Jaime
     José Regalado, and Oliverio García Rodas; the Attorney General of the
     Republic, Thelma Aldana Hernández; the Human Rights Prosecutor in the
     Public Prosecutor’s Office, Hilda Pineda; the Human Rights Ombudsman,
     José Eduardo de León Duque; the Ombudsman-elect, Jordan Rodas, and
     Staff from the Office of the Human Rights Ombdusman; the Rapporteur for
     the National Mechanism for the Prevention of Torture, Silvia Villalta; the
     head of the Defender’s Office for Indigenous Women, María Roselia Pop Cal,
     and staff from that agency; the Deputy Secretary for Peace, Hugo Rigoberto
     Casasola; the Deputy Secretary for Planning, Luis Ovando; the Interim
     Director of the Prison System, Mirna Fajardo; the Director of the General
     Archive of Central America, Anna Carla Ericastilla; the Executive Secretary
     of the PDH Commission on Access to Public Information, Violeta
     Mazariegos; the Superintendent of Telecommunications, José Raúl Solares
     Chiu, and staff from his agency; the Coordinator of the National Police
     Historical Archive, Gustavo Meoño; the Executive Director of the National
     Reparations Program, Rodolfo Martínez Mérida; prosecutors Rosa Lidia
     Navarro and Luis Daniel Ordoñez; Congressman Leocadio Juracán; and the
     Director of the Public Criminal Defense Institute (IDPP), Nydia Arévalo
     Flores Abril. The Commission also met with staff from the Ministry of the
     Environment and Natural Resources; the Ministry of Education; the
     Ministry of Energy and Mines; the Ministry of Public Health and Social
     Assistance; the Ministry of Labor; the Secretariat for Food and Nutritional
     Security of the Office of the President; the Presidential Secretariat for
     Women; the Secretariat against Sexual Violence, Exploitation, and Human
     Trafficking; the Executive Secretariat of the Commission against Drug
     Addiction and Illegal Drug Trafficking; the National Council of Protected
     Areas; the Presidential Commission against Discrimination and Racism; the
     National Commission on Children and Adolescents; the National Adoption
     Council; the Registry of Cadastral Information; the General Registry of


                                           Inter-American Commission on Human Rights | IACHR


                                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1192 of 1770

20 | Situation of Human Righsts in Guatemala



        Property; and the Secretariat for Agrarian Affairs, as well as judges who
        enforce sentences for adolescent offenders. The Commission also met with
        prosecutors from the Unit for Crimes against Journalists in the Office of the
        Public Prosecutor.

27.     In its visits to departments of Guatemala, the IACHR met with the following
        authorities: the Governor of Alta Verapaz, Estela Ventura; the Governor of
        Huehuetenango, Ramiro Estuardo Varillas; the Mayor of Cobán, Koky
        Córdoba; the Mayor of San Andrés, Milton Méndez; the Municipal
        Corporation of Santa Eulalia; the District Prosecutor of Alta Verapaz, Lauro
        Oliver Ruiz; Iliana Alvarado, the head of COPREDEH for Huehuetenango;
        Miriam Judith Juárez, the head of COPREDEH for Petén; members of the
        Municipal Corporation of Santa Eulalia; and personnel from the Armed
        Forces of Guatemala, the National Civilian Police, and the National Council
        of Protected Areas.

28.     The IACHR also met with the following civil society organizations: 8Tijax,
        12 Comunidades San Juan Sacatepéquez, A.B.J.P. Rabinal, AAICAVCAI
        Cobán, Abogados Moyoy, Acoguate, Aconapamy, Actenesta Social,
        ActionAid Guatemala, Actividad Central, ADICI, ADICAV, AFAIDEL,
        AFAMIDEG, AIN, Aj Tierra – Xbenil San Pedro, Aldea Chirrequim, Aldea
        Cocop, Aldeas Infantiles SOS, ANH Chisec de Alta Verapaz, APCU,
        Articulación de Mujeres, Articulación Nacional, Asamblea Nacional de las
        Abuelas Comadronas del Movimiento Nim Alaxik, Asocación MIRIAM, Asíes,
        Asociación Camilo Pacheco, Asociación Pro-Municipio Zona Reyna,
        Asociación Abogados Mayas, Asociación Achi, Asociación Ajkemab Rech K
        aslemal, Asociación de Comunidades Campesinas para el Desarrollo
        Integral del Municipio de La Libertad (ACCODIL), Asociación Centro de
        Análisis Forense y Ciencias Aplicadas (CAFCA), Asociación Awil Ricd,
        Asociación Ch’orti Nuevo Día, Asociación Cristiana de Guatemala,
        Asociación de Abogados Mayas, Asociación de Estudios de Investigación y
        Estudios Sociales (ASIES), Asociación de Generadores con Energía
        Renovable (AGER), Asociación Kumol, Asociación de Lambda, Asociación
        de Migrantes Desaparecidos, Asociación de Servicios Comunitarios de
        Salud (ASECSA), Asociación Familiares de Detenidos-Desaparecidos de
        Guatemala (FAMDEGUA), Asociación de Familias de Migrantes
        Desaparecidos, Asociación Fomento, Asociación Gente Positiva, Asociación
        Guatemalteca de Hipertensión Pulmonar, Asociación Guatemalteca de
        Pacientes con Enfermedades Autoinmunes Reumáticas (ARTRILUP),
        Asociación Iseri Ibagari, Asociación Ixmukane, Asociación K´amalb´e ,
        Asociación Kumool lsnJncoTzal Quiché, Asociación La Alianza, Asociación
        MOLOJ, Asociación Mujeres Transformando el Mundo, Asociación Nuevo
        Día, Asociación Organización de Ayuda Solidaria contra la injusticia Social
        (OASIS), Asociación para el Desarrollo Integral de las Víctimas de la


Organization of American States | OAS


                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1193 of 1770

                                                                 Chapter 1: Introduction | 21



     Violencia en las Verapaces, Maya Achí (ADIVIMA), Asociación Héroes de
     Esperanza, Asociación Pop No'j, Asociación Pro-Municipios, Asociación
     PROCRECE, Asociación SOMOS, Asociación Vidas Paralelas, Asolación de
     Fomento para el Desarrollo Integral, Asociación Voces por la Justicia,
     ASOCDENEB, Azoder Cobán, Bancada Convergencia, Bufete de Derechos
     Humanos, Bufete jurídico de Derechos Humanos (BDH), Cahibón, Caschibal
     Instancia, Campaña Guatemala Sin Hambre, Camma Addarti, Campaña
     Libertad, Campaña Guatemala Sin Nombre, Carcha Aldexalital, Carchá AV,
     Cardina Chiseo SANK, Casa de la Cultura 4 de Noviembre, Casa del Migrante
     Ala, Catholic Relief Services, CCC Nuevo Día, CECOMS, CEIFA, Central
     General de Trabajadores de Guatemala (CGTG), CCP Arusa, Centro de
     Acción Legal, Ambiental y Social de Guatemala (CALAS), Centro de Análisis
     Forense y Ciencias Aplicadas (CAFCA), Centro de Capacitación Misional de
     Guatemala (MTC), Centro de Estudios de Guatemala (CEG), Centro
     Internacional para Investigaciones en Derechos Humanos (CIIDH), Centro
     para la Acción de la Responsabilidad Social en Guatemala (CENTRARSE),
     Centro para la Acción Legal en Derechos Humanos (CALDH), Centro para la
     Defensa de la Constitución, Centro por la Justicia y el Derecho Internacional
     (CEJIL), Chamil Chamelco Codevi, Chamelco A.V. SANK, CHILDFUND,
     Childfund Guatemala, Cheachamil, Chicoyguito CPT, Çhisee A.V., Chiquixhi
     Corchá, Chiol Saq.Be Cahbón, CHILDHOPE, Children’s Fund, Chool
     SabeChikajbom, CICIDE, Cladem Enlace Guatemala, Cocahich, CODEMI,
     Colectivo 8 Tijax, CONSEDONC, Colectivo Artesana, Colectivo
     Independiente LGTBI, Colectivo Madreselva, Colectivo Vida Independiente,
     Colectivo de Educación, Colectivo Vida Independiente, Comisión de
     Verificación de Violaciones a Derechos Humanos de Laguna del Tigre y
     Sierra de Lacandón, Comisión de Derechos Humanos en Guatemala,
     Comisión Interamericana de los Derechos Humanos (CILDH), Comisión
     Nacional contra el Maltrato Infantil (CONACMI), Comisión por la Defensa de
     la Vida y la Naturaleza, Comité de Campesinos del Altiplano (CCDA), Comité
     de Familias Desaparecidas, Comité Coordinador de Asociaciones Agrícolas,
     Comerciales, Industriales y Financieras (CACIF), Comité de Desarrollo
     Campesino (CODECA), Comité de Familias Independientes DS, Comité de
     Migrantes Desaparecidos, Comité de Unidad Campesina (CUC), Comité Pro
     ciegos y sordos, Comunidad Chabán, Comunidad Cristiana Guerreros de
     Dios (CCGD), Comunidad de Población en Resistencia (CPR), Comunidad
     Indígena de Comunidades, Comunidad Judía Lev Tahor, Comunidades de
     Laguna del Tigre y Sierra de Lacandón, Comunidad Indígena la Campana,
     Comunidades Afectadas por TRECSA, Comunidades Petén, CONACMI,
     Concejo Mam, Confederación de Unidad Sindical de Guatemala (CUSG),
     Consejo del Pueblo Maya (CPO), Consejo Maya Achi, Consejo Nacional de
     Comadronas Mum Alaxik, Convergencia Nacional Maya Waqib' Kej,
     Convergencia por los Derechos Humanos, Cooperación Indígena para el
     Desarrollo Integral (COINDI), Coordinadora de Víctimas (CODEVI),


                                           Inter-American Commission on Human Rights | IACHR


                                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1194 of 1770

22 | Situation of Human Righsts in Guatemala



        Coordinación de Acompañamiento Internacional en Guatemala
        (ACOGUATE), Coordinadora Central Campesina Chortí Nuevo Día,
        Coordinadora de Cooperativas y ONGs (CONGCOOP), Coordinadora
        Institucional de Promoción por los Derechos de la Niñez (CIPRODENI),
        Corporación Energía y Renovación, Delegación de Comunidades de Petén,
        CRS, Derechos Humanos El Rosario, DSU JUL, D.Disi, Educación para Todos
        (EPT), EDUCO Verde & Azul, El Prado Ixcan, El Recuerdo Ixcan, El Refugio
        de la Niñez, El Rosario Corcha, Equipo de Estudios Comunitarios y Acción
        Psicosocial (ECAP), ECAP Chimaltenango, ECAP Alta Verapaz, Coyombalam,
        Estor, Estrella Polar, Familia Nos Duelen 56, Famia Q’eqchí, Familiares de
        Detenidos Desaparecidos de Guatemala (FAMDEGUA), Fe y Alegría,
        Federación Guatemalteca de Escuelas Radiofónicas, Foro Nacional de la
        Mujer, Freedom Guatemala, Fundación de Antropología Forense de
        Guatemala (FAFG), Fundación Esperanza y Prosperidad (FUNDAESPRO),
        Fundación Guatemalteca para Niños con Sordoceguera Alex (FUNDAL),
        Fundación Guillermo Tonello, Fundación Justicia y Género, Fundación
        Marista, Fundación Myrna Mack, Fundación para el Desarrollo y
        Fortalecimiento de las organizaciones de base (FUNDEBASE), Fundación
        para la Justicia y el Estado Democrático de Derecho (FJEDD), Fundación
        Sobrevivientes, Fundación Tierra Madre, FUNDESA, Gente Positiva, Gremial
        de Transporte Extraurbano de Pasajeros (GRETEXPA), GRETEXPA, Grupo
        de Apoyo Mutuo (GAM), Grupo Guatemalteco de Mujeres (GGM), Grupo
        Interdisciplinario por los Derechos Sexuales y Reproductivos, Grupo
        Multidisciplinario para la Defensa de los Derechos Sexuales y Reformativos
        en Guatemala, Human Rights Defenders Project, Human Rights For
        Everyone, Humanistas Guatemala, Iglesia Luterana en Guatemala (ILGUA),
        Iglesia luterana Ilubua, Ixmukané, IIHAA/USAC, ILUGUA, Impunity Watch,
        Ingenieros Ixcan, Instancia Cobán, Instituto Centroamericano de Estudios
        Fiscales (ICEFI), Instituto de Colaboración y Educación Familiar (ICEF),
        INCIDEJOVEN, Instituto de Estudios Comparados en Ciencias Penales de
        Guatemala (ICCPG), Instancia Mujeres, Instituto de Investigaciones, Escuela
        de Historia USAC, Instituto de Protección Social, Instituto de Investigación y
        Proyección Social sobre Dinámicas Globales y Territoriales de la
        Universidad Rafael Landívar (IDGT - URL), Internews-Consultora,
        Ixmukare, Ixtzunun, JOC, Jóvenes contra la Violencia, Jóvenes por
        Guatemala, Asociación La Alianza (ALA), Jotaj, Las Minas, Ixcan, Comisión
        Internacional de Apostolado en Educación Jesuita, Comisión de
        Investigación, Fundación Guatemalteca para Niños con Sordoceguera Alex
        (FUNDAL), La Masa, La Niñez es Primero, Lambda, Ladvidud, Lotración El
        Poso, Ixcan, Mama Maquín Entre Ríos Petén, Mesa Nacional para las
        Migraciones en Guatemala MENAMIG, Mercedes I, Mercy Corps, Mesa de
        Transformación, Misioneros Scalabrinianos, Misioneros de San Carlos,
        Scalabrinianos, Monte Olivo CUC, Movimiento de Mujeres Indígenas
        Tzununija, Movimiento Nacional Comadronas Nim Alaxik, Movimiento


Organization of American States | OAS


                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1195 of 1770

                                                               Chapter 1: Introduction | 23



     Nacional de Tejedoras, Movimiento Nacional de Víctimas, Muqb’ilha,
     MUNDIBAT, Municipalidades Indígena de Palín, MTC, Municipalidad de
     Sololá, Mujawil Qij, Mujeres de Afedes, Mujeres de Ate Oles, Mujeres
     Transformando el Mundo, Na’Ch’ooch, Nuevo Horizonte, Nuevo Paraíso
     Ixcan, Observatorio de Salud Sexual y Reproductiva (OSAR), Ocho Tajix,
     Oficina de Derechos Humanos del Arzobispado de Guatemala (ODHAG),
     ODAN, Organismo NALEB, Organizaciones Coban, Organización Líder y
     Pionera para las Mujeres Trans en Guatemala (OTRANS), Organización
     Maya Qeqchi, Organización Mujeres, Organización Negra Guatemalteca
     (ONEGUA), Organización para el Desarrollo Integral Sostenible para
     Oriente y Guatemala (ODISOG), Pan American Development Foundation
     (PADF), Parlamento Xinka, Pastoral de la Tierra, Dieciséis de San Marcos,
     Pastoral de Movilidad Humana de la Conferencia Episcopal de Guatemala
     (PMH-CEG), Para Todas y Todos de Guatemala, Pastoral de la Sierra San
     Marcos, Paz Joven Guatemala, Paz Para el Mundo, Peace Brigades
     International (PBI), Plan International Guatemala, PAMI, Planned
     Parenthood Global (PP Global), Plataforma contra la Impunidad,
     Plataforma de Organizaciones para Personas con Discapacidad, Plataforma
     Internacional contra la Impunidad, Pieza Clave, Pop Noj, Prensa
     Comunitaria, Programa de Atención, MENACI, Movilización e Incidencia por
     la Niñez y la Adolescencia (PAMI), Programa de Protección y Seguridad
     Infantil y Juvenil, Programa de Refugiados para Niños Menores
     Centroamericanos (CAM), Promoción y Desarrollos Hídricos (PDH),
     Proyecto Justicia, Equidad y Género, (USAID), Parulha CUC, Pastoral
     Ixalogica, Radio Xomilbe, Red de No Violencia contra Mujer, Región 18
     Chircan, Renace, Radio Comunitaria Siwan Tinamit, Radio Única, Radio
     Snuq' Jolom Konob', Radios Comunitarias, Raxil Chinam San Pedro, Red
     Afroamericana XXI, Red de información Humanitaria para América Latina
     (TROCAIRE), Red de la No Violencia contra las Mujeres (REDNOVI), Red de
     Mujeres Afrodescendientes, Red de Organización de Víctimas Nacionales,
     Red Legal de Derechos Humanos, Red Nacional de la Diversidad sexual en
     Guatemala (REDNADS), Red Nacional de Víctimas, Red Niña Niño, Red No
     Violencia, REDVADS, Save the Children, San Cristobal, San Francisco Las
     Mercedes Ancestrales, Sank, Sindicatos Globales, Seguridad en Democracia
     en Guatemala (SEDEM), Seacte Coban, Sechaj A.V, Sechaj A.V SANK, Sechaj,
     Raxizilio Sank, Secretaria Cocode Aldea Rosario Ochimp, Setux Setzac,
     Sejax, Delegación Guatemala (ICM), Sobrevivencia Cultural, TRACAIRE,
     Tres Ríos, Ixcan, Tz’ununijal, UBAQ Garífuna, Tz’ununija´, UAUX BE, UCP
     Santa Cruz, UVOC, UDEFEGUA, Unidad de capacitación (UNICAP), Unión
     Sindical de Trabajadores de Guatemala (UNSITRAGUA), Universidad Rafael
     Landívar (URL), Vida Independiente, Vidas Paralelas Quetzaltenago, Waqib’
     Kij, World Vision Guatemala, World Vision International, Xalub’e Sepop,
     Xbenil Salrouneuto Werig, Yalicoq Chisec, Yuwa Chiodeh, ZAPP.



                                         Inter-American Commission on Human Rights | IACHR


                                                                    '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1196 of 1770

24 | Situation of Human Righsts in Guatemala



29.     The Commission also had meetings with the following international
        agencies: the representative of the Office of the United Nations High
        Commissioner for Human Rights (OHCHR) in Guatemala, Liliana Valiña, and
        OHCHR staff; and Iván Velásquez Gómez, a member of the International
        Commission against Impunity in Guatemala (CICIG). It also held meetings
        with the Coordinator of the International Organization for Migration (IOM)
        in Guatemala, José Diego Cárdenas, and IOM personnel; representatives of
        the United Nations Population Fund (UNFPA); the Deputy Representative
        of UNICEF in Guatemala, Mariko Kagoshima, and UNICEF personnel; and
        UNHCR representatives.

30.     In preparing this report, the IACHR systematized and analyzed information
        that it has received on the situation of human rights in Guatemala in recent
        years. The IACHR relied on information received before, during, and after
        the on-site visit, from investigations conducted sua sponte, from input
        produced by the various mechanisms through which the IACHR has
        followed the situation in the country, such as public hearings, thematic
        visits, requests for information under Article 41 of the American
        Convention on Human Rights, precautionary measures, journalists' reports,
        and decisions and recommendations of specialized international agencies,
        among other sources.

31.     On November 22, 2017, the IACHR submitted a copy of the preliminary
        draft of this report to the State according to its Rules of Procedure, and
        requested that it provide any comments. On December 22, 2017, the IACHR
        received the State’s comments, which were incorporated, as deemed
        pertinent, into the final version approved by the Commission on December
        31, 2017. 3 In its comments to the draft of this report, the State of
        Guatemala indicated that it provided observations “regarding the complete
        and very professional” draft report submitted by the IACHR. 4

32.     The Commission is grateful to President Jimmy Morales and his
        government for the invitation to conduct this visit. The Commission also
        appreciates all the logistical support and assistance provided for the visit to
        be carried out in a satisfactory manner, especially by the Presidential
        Coordinating Commission for Executive Policy on Human Rights
        (COPREDEH). The Commission values the information provided by State
        authorities and their openness to engage in constructive dialogue with the
        IACHR. The Commission appreciates the efforts made by victims of human
        rights violations and their families and by groups, civil society

3
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
4
       Ibid.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1197 of 1770

                                                                                    Chapter 1: Introduction | 25



      organizations, and indigenous authorities to meet with the delegation and
      present their testimony, complaints, and communications.


A.    The Legacy of the Armed Conflict

33.   The IACHR has monitored the human rights situation in Guatemala with
      particularly close attention since its inception, especially in response to the
      gross human rights violations perpetrated during the internal armed
      conflict that went on from 1960 to 1996. The conflict was notable for the
      systematic execution of people, massacres, forced disappearances, rapes,
      and scorched-earth operations designed to at least partially eliminate the
      Maya people. During the armed conflict, women suffered violence in a
      differentiated way, as rape was a widespread, massive, and systematic
      practice used by agents of the State as part of the counter-insurgency
      policy. According to the report of the Commission for Historical
      Clarification (CEH), Guatemala: Memory of Silence, multiple coinciding
      factors caused the internal armed conflict in Guatemala, 5 including
      structural impunity, the closing of political spaces, racism, the increasingly
      exclusionary and anti-democratic nature of institutions, as well as a
      reluctance to promote substantive reforms that could have reduced
      structural conflicts. 6

34.   The CEH concluded in its report that throughout Guatemala's history, but
      particularly during the armed conflict “the violence was fundamentally
      directed by the State against the excluded, the poor and above all, the
      Mayan people, as well as against those who fought for justice and greater
      social equality.” 7 The commission, for its part, has stated on several
      occasions that the dramatic exclusion and discrimination to which
      indigenous peoples, who account for more than half the population of
      Guatemala, were subjected became evident during the armed conflict,
      when 83% of the victims were Mayans, and against whom acts of genocide
      were performed. In its comments to the draft of this report, the State of
      Guatemala indicated that “it did not seek the elimination of the Mayan
      People” and that “both groups that fought in the internal war were
      indigenous” 8.


5
      CEH, Memory of Silence, Volume I (in Spanish only), Causas y orígenes del enfrentamiento armado interno, p.
      80
6
      Id., Volume V, Conclusions and Recommendations, p. 24.
7
      CEH, Guatemala, Memory of Silence, Conclusions and of recommendations.
8
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1198 of 1770

26 | Situation of Human Righsts in Guatemala



35.     With the signing of the Accord for a Firm and Lasting Peace in December
        1996, 9 the government of then-president Álvaro Arzú and Guatemala
        National Revolutionary Unity (URNG) brought an end to 36 years of civil
        war. The Peace Accords were an opportunity for profound change in
        Guatemala. The succeeding administrations since the end of the armed
        conflict have made efforts to implement the accords. However, more than
        20 years since signing of the Peace Accords the commitments adopted by
        the State in the areas of reparation, truth, justice, and non-repetition have
        not been fully met. 10

36.     The information the IACHR received consistently during the visit indicates
        that more than 20 years after the Peace Accords were signed some of the
        fundamental reasons behind the internal armed conflict persist: an
        economy that is still based on the concentration of economic power in the
        hands of a few, and a weak State structure with few resources due to low
        tax collection and high levels of corruption. Guatemala still has structural
        problems such as racial discrimination, social inequality, deep poverty,
        exclusion, and lack of access to justice, which constitute obstacles to the full
        respect of human rights. The Commission has also repeatedly received
        information regarding the persistence of parallel power structures that
        hinder the fight against impunity and corruption and stand in the way of
        strengthening the rule of law.


B.      Poverty, Inequality, and Exclusion 11

37.     Guatemala is a country in Central America with an area of 108,809 km² and
        a population of around 16 million, 12 most of whom live in rural areas. 13
        According to data from the most recent census, taken in 2002, 40% of the
        population identifies as indigenous; other sources say that 60% of the


9
        The Accord for a Firm and Lasting Peace was signed and entered into force on December 29, 1996.
10
        Information presented by the following civil society organizations with the request for a thematic hearing on
        “Reparation in Guatemala,” October 10, 2016: Coordinadora de Víctimas de Alta Verapaz (CODEVI),
        Coordinadora de Víctimas de El Petén (COVIP), Asociación Campesina para el Desarrollo Nebajense
        (ASOCDENEB), Comunidades de Población en Resistencia (CPR-Sierra), Comunidades de Víctimas de Cotzal El
        Quiché, Centro de Análisis Forense y Ciencias Aplicadas (CAFCA).
11
        In its comments to the draft of this report, the State of Guatemala stated: “we respect what [the
        Commission] has observed, but we suggest noting the change that is being generated for the benefit of the
        population.” Communication from the State of Guatemala, “Submission of the State of Guatemala to
        Include in the Draft Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
12
        According to the census, in 2002 Guatemala’s population numbered 15,073,375, 48.8% of whom were male
        and 51.2% female. INE, Caracterización Estadística de la República de Guatemala.
13
        51.0% of the population resided in rural areas. INE, Caracterización Estadística de la República de
        Guatemala.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1199 of 1770

                                                                                    Chapter 1: Introduction | 27



      population falls under to that category. 14 It is a multiethnic, pluricultural,
      multilingual society in which indigenous Mayan, Xinka and Garífuna
      peoples and Ladinos coexist. 15 Guatemala's cultural diversity is evinced by
      the 25 different languages spoken in the country: Spanish and 24
      indigenous languages.

38.   Its history has been scarred by colonialism, wars, subjugation, serfdom, and
      military dictatorships.16 Poverty, racism, exclusion, violence, and impunity
      continue to feature large in the social and economic situation in Guatemala.
      This situation occurs in a framework of weak state apparatus with few
      resources as a result of a meager tax take, persistnet corruption, and high
      levels of violence. The Guatemalan state's low tax revenues hamper its
      ability to provide basic public services and ensure policies to guarantee the
      rights of the neediest sectors.17 According to the Economic Commission for
      Latin America and the Caribbean (ECLAC), Guatemala’s tax revenue,
      measured as a percentage of GDP, was the region’s lowest from 1990 to
      2013, managing only 13 percent compared to the regional average of 23
      percent. 18 In 2016, the executive branch exempted delinquent taxpayers
      from paying more than 10 million quetzales (approximately US$1 .3
      million) in fines and interests, a decision decried by a number of sectors of
      the population. 19

39.   In the context of the Sustainable Development Goals, Guatemala remains
      one of the most unequal countries in the world in terms of health,
      education, and income distribution, which has the effect of reducing its
      human development index by 30 percent, according to the United Nations
      Development Programme. 20 Based on the National Living Standards Survey

14
      OHCHR, Central America, Diagnóstico sobre la Situación de los Derechos Humanos de los Pueblos Indígenas
      de América Central, 2011, Vol. I, p. 190.
15
      The mestizo or mixed-race hispanicized community that only speaks Spanish (Central America). Dictionary of
      the Spanish Royal Academy.The Maya group comprises 22 distinct sociolinguistic communities. Ministry of
      Education of Guatemala, Un país con Diversidad Étnica, Cultural y Lingüística
16
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 30.
17
      According to the Organisation for Economic Cooperation and Development, except for Venezuela,
      Guatemala was the country with the lowest average taxpayer from 1990 to 2010. OECD, Revenue Statistics
      in Latin America, 1990-2010. Available online: http://www.keepeek.com/oecd/media/taxation/revenue-
      statistics-in-latin-america-2012_9789264183889-en-fr#.WgZO5sanGUk.
18
      ECLAC, Fiscal Panorama of Latin America and the Caribbean 2015: Policy space and dilemmas, March 2015
      Se encuentra en: http://caribbean.cepal.org/content/fiscal-panorama-latin-america-and-caribbean-2015-
      policy-space-and-dilemmas
19
      See newspaper article in La Prensa, SAT llegó al a meta de recaudación influida por las intervenciones,
      January 17, 2017. Available online: http://www.prensalibre.com/economia/economia/sat-llego-a-la-meta-
      de-cobranza-fiscal.
20
      United Nations Development Programme in Guatemala, Guatemala en breve, 2017. Available online:
      http://www.gt.undp.org/content/guatemala/es/home/countryinfo/.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1200 of 1770

28 | Situation of Human Righsts in Guatemala



        published in 2015 (the most recent version), 59.3 percent of Guatemalans
        live in poverty, 21 23.4 percent of them in extreme poverty. 22 The national
        poverty rate grew 8 percentage points between 2006 and 2014, 23 in spite
        of GDP growth of 3.1 percent in 2016. 24

40.     Nearly 4 out of 5 indigenous people live in poverty. 25 Extreme poverty is
        three times higher in the indigenous population than in the nonindigenous
        population. 26 Alta Verapaz and Sololá are the departments with the highest
        poverty rates—above 80 percent— followed by Totonicapán with 77.5
        percent. The population in all three is mostly indigenous. 27 Poverty in rural
        areas is almost double that (1.8 times higher) of urban zones. 28 In light of
        these rates of poverty and extreme poverty, particularly in the indigenous
        population, the Commission has expressed concern at the State’s failure to
        allocate sufficient resources to address this issue among indigenous
        children. 29

41.     In this context, the situation of chronic malnutrition in children is alarming.
        Guatemala has become the country worst affected by chronic malnutrition
        in Latin America;30 indeed, its situation in that regard is among the worst
        globally. 31 The food and nutrition insecurity situation reaches critical levels
        in rural areas, mainly affecting children under 5 years old, the school

21
        In other words, they make less than 10,218 quetzales per year, aproximadamente US$1,400 at 2017 prices.
        Poverty is "a human condition characterized by the continuous or chronic deprivation of resources, capacity,
        options, security and the power necessary to enjoy an adequate standard of living and other civil, cultural,
        political and social rights.” Extreme poverty is "a combination of scarcity of resources, lack of human
        development and social exclusion," where a prolonged lack of basic security affects several aspects of
        people’s lives simultaneously, severely compromising their chances of exercising or regaining their rights in
        the foreseeable future. United Nations, Guiding Principles on Extreme Poverty and Human Rights , Special
        Rapporteur on extreme poverty and human rights, Magdalena Sepúlveda. Adopted by the Human Rights
        Council on September 27, 2012, par 2.
22
        National Living Standards Survey (ENCOVI) 2014, National Statistics Institute. Available online:
        https://www.ine.gob.gt/sistema/uploads/2015/12/11/vjNVdb4IZswOj0ZtuivPIcaAXet8LZqZ.pdf.
23
        Ibid.
24
        United Nations Development Programme in Guatemala, Guatemala en breve, 2017. Available online:
        http://www.gt.undp.org/content/guatemala/es/home/countryinfo/. According to World Bank data,
        Guatemala's GDP grew 3.1 percent in 2016.
25
        National Living Standards Survey (ENCOVI) 2014, National Statistics Institute.
26
        Id., pp. 49-58. Information from the organizations Campaña Guatemala Sin Hambre and IAN International
        (International Secretariat), August 25, 2017. In the IACHR archive.
27
        National Living Standards Survey (ENCOVI) 2014, National Statistics Institute.
28
        Ibid.
29
        IACHR, Annual Report 2016, Chapter V. Available online: www.oas.org/en/iachr/docs/annual/2016/TOC.asp.
30
        In its Human Development Report 2014, the UNDP ranks Guatemala 125th on the human development
        index. UNDP, IHuman Development Report 2014, Sustaining Human Progress: Reducing Vulnerabilities and
        Building Resilience, p. 175.
31
        FANTA, The Cost of Essential Nutrition Interventions to Reduce Chronic Malnutrition in Guatemala, Executive
        Summary, 2015. Available online: http://www.fantaproject.org/sites/default/files/resources/Guatemala-
        Nutrition-Costing-Exec-Summ-Dec2015.pdf



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1201 of 1770

                                                                                        Chapter 1: Introduction | 29



     population, and pregnant and nursing women, and worsens to an alarming
     degree in the indigenous population. 32 In context of high poverty and
     extreme poverty, 48 percent—that is, practically half—of Guatemalan
     children are chronically malnourished. 33 The highest rates of chronic
     malnutrition and food insecurity occur in rural areas, where the population
     is predominantly indigenous. 34 According to Information Provided by the
     United Nations Children's Fund (UNICEF), in Guatemala chronic
     malnutrition affects eight of every ten indigenous children (80%); it causes
     lower school retention rates, lower productivity, a propensity to contract
     diseases, and even a loss of I.Q., with irreversible effects throughout life. 35
     The mortality rate from malnutrition is 9.1% nationwide and has trended
     downward (by 20.7%) since 2005. 36 The areas with the highest levels of
     chronic malnutrition and food insecurity are the Departments of Alta
     Verapaz and Baja Verapaz, as well as the municipalities in the Chortí area of
     the Department of Chiquimula, all of them with predominantly indigenous
     populations. 37 Given such challenges, the IACHR encourages the State of
     Guatemala’s efforts to implement food distribution programs, particularly
     through the creation of the Presidential Commission to Reduce Chronic
     Malnutrition 38. In its comments to the draft of this report, the State
     highlighted that as part of the Program for Food Assistance, between 2012
     and June 2017 618,117 food rations were delivered in areas affected by
     natural disasters. 39



32
     Secretariat for Food and Nutrition Security, Strategic Plan for Food and Nutrition Security, p. 1. The
     Secretariat for Food and Nutrition Security reported a drop in levels of chronic and acute malnutrition in
     children under five years old between 1995 and 2015.
33
     United Nations Development Programme in Guatemala, Guatemala en breve, 2017. Available online:
     http://www.gt.undp.org/content/guatemala/es/home/countryinfo/.
34
     This occurs in the Departments of the Altiplano Nor-occidental, Alta Verapaz, and Baja Verapaz, and the
     municipalities in Chortí area of Chiquimula Department. Secretariat for Food and Nutrition Security.Strategic
     Plan for Food and Nutrition Security, p. 4.
35
     Office of the Human Rights Ombudsman, IX Informe del Procurador de los Derechos Humanos al Consejo
     Nacional de Seguridad Alimentaria y Nutricional. Análisis del Derecho a la Alimentación en el Marco de la Ley
     del SINASAN, October 2016. UNICEF-Guatemala.Panorama.
36
     National Living Standards Survey (ENCOVI) 2014, National Statistics Institute.
37
     Ibid.
38
     In its comments to the draft of this report, the State also referenced the Family Agriculture Program for the
     Strengthening of the Rural Economy, within the Ministry of Agriculture, Cattle Raising and Food. It indicated
     that this Program constitutes the primary objective of the Agricultural Policy for 2016-2020, con contribute
     to the reduction in chronic malnutrition in children under two years of age. It also inciated that since 2016, it
     is strengthening the National Program for Feeding in Schools, which guarantees the rights to food and
     nutrition of students through food that is healthy, varied, safe and with cultural pertinence. Communication
     from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft Report on the
     Human Rights Situtation in Guatemala,” December 22, 2017.
39
     Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
     Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1202 of 1770

30 | Situation of Human Righsts in Guatemala



42.     In 2017, these levels of malnutrition caused the death of at least one girl
        beneficiary of court-ordered protection. 40 The Commission learned of the
        death from malnutrition of Mabelita Lucila Interiano Amador, an eight-
        year-old girl, on August 14, 2017, 10 days after its concluded the on-site
        visit. 41 In April and May 2013, the Judge of the Children's and Juvenile
        Offenders' Court of the Department of Zacapa ordered the Guatemalan
        State to protect the lives of three girls and two boys, 42 including Mabelita,
        who were suffering from chronic and acute malnutrition, as well as their
        immediate families. The Constitutional Court confirmed the judgments in
        2017. 43 The judge found that there had been violations of her rights to life,
        health, education, food, and housing, recognized in Article 104 of the Child
        and Adolescent Comprehensive Protection Law. In his judgment, the judge
        ordered the Human Rights Ombudsman (PDH) to assist in the coordination
        of interinstitutional efforts in that regard. 44 The information received
        indicates that Mabelita weighed just 27 kilograms when she died. The
        Commission considers that, bearing in mind that Mabelita had been the
        beneficiary of a protection order since 2013, her death could have been
        avoided. The IACHR strongly urges the State to adopt immediate and
        effective concrete policies and mechanisms to safeguard the wellbeing of
        the other four children beneficiaries of the 2013 decisions, as well as to
        prevent the death from malnutrition of any more children in Guatemala.

43.     As regards the right to education, according to the UNDP, the average
        length of schooling in the country is just 6.4 years, and a mere 4.8 years for
        indigenous children. 45 Indigenous girls attend school for only three years

40
        According to the Secretariat for Food and Nutrition Security, 111 children died of malnutrition in the country
        in 2016. Newspaper article in La Prensa, Niños desnutridos suman un millón, December 3, 2016. Available
        online: http://www.prensalibre.com/guatemala/comunitario/nios-desnutridos-suman-un-millon.
41
        Information from the organizations Campaña Guatemala Sin Hambre and IAN International (International
        Secretariat), August 25, 2017. In the IACHR archive. See also newspaper article in Prensa Libre, Fallece
        Mabelita Interiano, niña que tenia medidas de protección, August 14, 2017. Available online:
        http://www.prensalibre.com/guatemala/comunitario/fallece-mavelita-interiano-nia-que-tenia-medidas-de-
        proteccion.
42
        Judgment No. 19003-2011-00641 Of. 1ª, Children's and Juvenile Offenders' Court of the Department of
        Zacapa in favor of the child Leonel Amador Garcia; Judgment No. 19003-2011-00637 Of. 1ª, Children's and
        Juvenile Offenders' Court of the Department of Zacapa in favor of the child Mayra Amador Raymundo;
        Judgment No. 19003-2011-00638 Of. 1ª, Children's and Juvenile Offenders' Court of the Department of
        Zacapa in favor of the children Dina Marilú and Mabelita Lucila Interiano Amador; Judgment No. 19003-
        2011-00639 Of. 1ª, Children's and Juvenile Offenders' Court of the Department of Zacapa in favor of the child
        Brayan René Espino Ramírez.
43
        Judicial File No.19003-2011-0064l-Of. 1ª. Children's and Juvenile Offenders' Court of the Department of
        Zacapa, May 31, 2013. Confirmation of the Judgment by the Constitutional Court, Case File 4474-2014.
44
        Information from the organizations Campaña Guatemala Sin Hambre and FIAN International (International
        Secretariat), August 25, 2017. In the IACHR archive.
45
        Child Fund, Annual Report 2016. Available online: http://childfundannualguatemala.org/. United Nations
        Development Programme in Guatemala (UNDP) (2016), Más allá del conflicto, luchas por el bienestar.
        National Human Development Report 2015/2016, p. 81.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1203 of 1770

                                                                                     Chapter 1: Introduction | 31



      on average. 46 More than 1.8 million children and adolescents aged 10 to 19
      are not in school. 47 According to available information, in 2015, 50 percent
      of boys and girls in Guatemala did not attend preprimary school; 48 in 2017,
      roughly 400,000 primary school-age boys and girls are not in the education
      system. Furthermore, more than 678,000 secondary school-age
      adolescents do not have access to secondary education. 49 According to the
      most recent data from Guatemala's National Statistics Institute, 20.8
      percent of Guatemalans over the age of 14 years old are illiterate, while in
      the indigenous population illiteracy in that age group is 32.8 percent. 50
      According to the UNDP, recent years have seen some progress in education,
      although Guatemala still faces crucial challenges. Among the advances
      there have been progressive increases in primary education enrollment;
      almost complete gender parity in education and an increase in youth
      literacy (from 76% to 91.9% between 1994 and 2011). 51 In its comments
      to the draft of this report, the State indicated that the National Committee
      of Literacy reported, as part of the process of achieving literacy in all
      persons over 15 years of age, a 4.31% decrease in the illiteracy rate
      between 2012 (16.62%) and 2016 (12.31%). 52

44.   As regards land ownership, according to the Office of the United Nations
      High Commissioner for Human Rights (OHCHR), there are at present more
      than 1,440 disputes over land concerning overlaps, boundaries,
      regularizations, and land occupations, among other issues. Forcible
      evictions in this context continue to be a cause for concern. Farming
      accounts for 13.6 percent of GDP and 26.4 percent of total exports.
      According to the OHCHR and information received during the visit, a
      number of complaints have been made about the adverse impact of single-
      crop operations that continue to expand throughout the country. Such

46
      UNICEF-Guatemala, Desnutrición.
47
      Information provided by the State of Guatemala at the 154th regular session of the IACHR.
48
      Human Rights Office of the Archdiocese of Guatemala (ODHAG), Informe sobre los derechos de la niñez y
      adolescencia en Guatemala, 2016.                Child Fund, Annual Report 2016. Available online:
      http://childfundannualguatemala.org/.
49
      Report on the overall situation of children, adolescents, and young people in Guatemala, in the framework of
      the on-site visit of the Inter-American Commission on Human Rights to Guatemala from July 31 to August 4,
      2017, prepared by the national and international organizations El Refugio de la Niñez, Coordinadora
      Institucional de Promoción por los Derechos de la Niñez, CIPRODENI, Red Niña Niño, Asociación Civil Paz
      Joven Guatemala, World Vision, Save the Children, and Plan International Guatemala. In the IACHR archive.
50
      National Living Standards Survey (ENCOVI) 2014, National Statistics Institute. Available online:
      https://www.ine.gob.gt/sistema/uploads/2015/12/11/vjNVdb4IZswOj0ZtuivPIcaAXet8LZqZ.pdf. Report on
      the overall situation of children, adolescents, and young people in Guatemala, in the framework of the on-
      site visit of the Inter-American Commission on Human Rights to Guatemala from July 31 to August 4, 2017,
      prepared by national and international organizations. In the IACHR archive.
51
      UNDP-Guatemala, The Millennium Development Goals.
52
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1204 of 1770

32 | Situation of Human Righsts in Guatemala



        complaints concern, inter alia, alleged irregular land purchases, the impact
        of fumigation on crops in neighboring properties, and diversion of rivers. 53

45.     On the question of the right to water, according to information received,
        around three million Guatemalans lack access to safe drinking water, while
        some six million are without access to improved sanitation services. 54
        According to the PDH, 20 percent of the country does not have access to
        improved water sources, and there is a gap of 24.7 percent between urban
        and rural areas. 55 Of people living in extreme poverty, 40 percent lack
        access to improved water sources. 56 Guatemala is the only country in
        Central America without a water law. 57 Information received also indicates
        that rural areas have serious problems of access to safe drinking water
        because of droughts, rivers being diverted, and water grabs by businesses,
        not to mention pollution and land grabs by corporations and
        megaprojects. 58 According to UNICEF, the global economic situation and
        the effects of climate change, especially droughts, disproportionately
        impact the economies and, in particular, the subsistence of indigenous
        families and of the poorest, with children the worst affected. 59

46.     With respect to the right to housing, civil society organizations say that
        50% of the Guatemalan population lacks decent, adequate, and healthy
        housing. 60 In that regard, the State reported that it replaced the National
        Housing Fund of Guatemala (Fondo Nacional de la Vivienda de
        GuatemalaȆ  Ȍ  ȋFondo Nacional
        para la ViviendaȆ  Ȍǡ       ʹͲͳ͵Ǥ   
        chief reforms has been the rise in the direct subsidy received by beneficiary
        families, from 15,000 quetzales (about US$1,900) to 35,000 quetzales
        (about US$4,600). The State added that since its establishment FOPAVI has

53
        OHCHR, Meeting with civil society organizations in Alta Verapaz.
54
        National Living Standards Survey (ENCOVI) 2014, National Statistics Institute. Available online:
        https://www.ine.gob.gt/sistema/uploads/2015/12/11/vjNVdb4IZswOj0ZtuivPIcaAXet8LZqZ.pdf.
55
        Human Rights Ombudsman, press release, Día Mundial del Agua, March 22, 2017. Available online:
        https://www.pdh.org.gt/biblioteca/sala-de-prensa/category/16-comunicados.html?start=60.
56
        Human Rights Ombudsman, press release, Día Mundial del Agua, March 22, 2017.
57
        The PDH, for its parts, considers it "urgent to enact a law that prioritizes water for personal and domestic
        use, food production, and disease prevention, and that it should also recognize the principles of equality,
        equity, inclusion, access to information, social participation, accountability, and justice, as well as ensuring
        sustainability.” Human Rights Ombudsman, press release, Día Mundial del Agua, March 22, 2017. See also,
        UNDP Guatemala, Acceso al agua, indispensable para el bienestar, March 22, 2017. Available online:
        http://www.gt.undp.org/content/guatemala/es/home/ourperspective/ourperspectivearticles/2017/03/22/a
        cceso-al-agua-indispensable-para-el-bienestar.html.
58
        Information received from civil society organizations, August 2017. In the IACHR archive.
59
        IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
        43/15, December 30, 2015, para. 33.
60
        Informe Alternativo al III Informe Periódico del Estado de Guatemala sobre la Aplicación del Pidesc, March
        21, 2014, p. 75-76.



Organization of American States | OAS


                                                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1205 of 1770

                                                                                      Chapter 1: Introduction | 33



      provided assistance to more than 26,000 families living in poverty or
      extreme poverty. 61

47.   Regarding the right to work, according to information provided to the
      IACHR, difficulties persist with respect to access to jobs, with a result that
      informal employment is widespread, especially in the farming sector.
      Almost 70 percent of the labor force is informally employed, according to
      information from the Ministry of Labor. 62 According to the National
      Statistics Institute, in rural areas, 85 percent of the labor force is informally
      employed. 63 The Ministry reported that the informal employment rate fell
      by two percentage points between 2016 and 2017, from 69.8 percent to
      67.8 percent, and that unemployment came down by 0.7 percent, thanks to
      labor fairs and employment kiosks held in the first half 2017. 64

48.   As regards child labor, Guatemala has the highest child labor rate in the
      region. According to official data in the country, there are 850,000 children
      engaged in productive activities, 43 percent of whom are not in school. 65
      The 2016 National Employment and Income Survey carried out by the
      National Statistics Institute indicates that 6.3 percent of all children aged 7
      to 14 years old perform some kind of economic activity. 66

49.   As regards the right to health, there is no universal health coverage system
      that provides access without discrimination to quality care services. The
      Commission received troubling information about the situation of people
      with HIV in Guatemala, who have to contend with constant supply
      shortages of antiretroviral drugs, failure to hire personnel at
      comprehensive care units, 67 and difficulties obtaining quality generic
      medicine. 68 In its comments to the draft of this report, the State indicated
      that in 2016 it established the Inclusive Health Model, which institutes

61
      Report of the State of Guatemala regarding the “Draft General Report on Human Rights in Guatemala and
      the communication of August 14, 2015 of the IACHR,” October 6, 2015.
62
      Ministry of Labor, Ferias del trabajo reducen tasa de desempleo e informalidad en Guatemala, April 2017.
      Available online: http://www.mintrabajo.gob.gt/index.php/nota-principal/6085-ferias-del-trabajo-reducen-
      tasa-de-desempleo-e-informalidad-en-guatemala.html. See also newspaper article in La Prensa, Empleo
      informal sube a 69.9 por ciento en 2016, November 15, 2016. Available online:
      http://www.prensalibre.com/guatemala/politica/empleo-informal-sube-a-699-en-el-2016.
63
      Newspaper article in La Prensa, Empleo informal sube a 69.9 por ciento en 2016, November 15, 2016.
64
      Ministry of Labor, Ferias del trabajo reducen tasa de desempleo e informalidad en Guatemala, April 2017.
65
      The organization Programa Educativo del Niño, Niña y Adolescente Trabajador (PENNAT) puts the number of
      children and adolescents in productive activities at 1 million and warns of underreporting in this area.
66
      By sectors, most child workers are employed in farming (58.8 percent), followed by commerce, hospitality
      and catering (24 percent), and manufacturing (9.3 percent). El País, La pobreza arrebata la niñez a un millón
      de menores trabajadores en Guatemala, June 19, 2017.
67
      The HIV Law (Decree 27-2000) requires the Ministry of Public Health and Social Assistance to provide health
      care services to people living with HIV/AIDS.
68
      Information received from civil society organizations during the on-site visit from July 31 to August 4, 2017.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                            '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1206 of 1770

34 | Situation of Human Righsts in Guatemala



        general guidelines for the geographic distribution in the territory, the
        organizational network, and development of healthcare services and
        strengthening of human resources. The State similarly pointed out that
        after the crisis in the availability of medication in national hospitals, by
        December 2016 it was able to incrase the availability of medication and
        surgical equipment to above 80% in 25 hospitals, 70% in 15 hospitals, and
        between 50% and 60% in 4 hospitals. 69

50.     It is in this context of persistent poverty, inequality and exclusion, chronic
        malnutrition in children, and low levels of education, against a backdrop of
        insufficient government revenue to meet the most pressing needs of the
        population through policies and programs, that the Inter-American
        Commission analyzes the situation of human rights in Guatemala in this
        report.




69
        Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
        Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



Organization of American States | OAS


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1207 of 1770




                        CHAPTER 2
   ADMINISTRATION OF JUSTICE




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1208 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1209 of 1770

                                                                             Chapter 2: Administration of Justice | 37




ADMINISTRATION OF JUSTICE

51.   Administration of justice is one of the main challenges facing the
      Guatemalan State, given its crosscutting effect on the enjoyment of all other
      human rights that the State is called on to protect. An efficient and effective
      justice administration is also critical for combating impunity.

52.   Through its various mechanisms, the Commission has received extensive
      information about the challenges that Guatemala faces in the area of
      administration of justice. They range from reparations to victims of the
      internal armed conflict and their next of kin to the fight against corruption
      and impunity in the present, as well as the high levels of violence that afflict
      the country. The Commission has also received information about efforts
      made to ensure full access to justice and has heard from the State about
      significant strides in that regard and about challenges that persist. This
      chapter provides a summary of those challenges and that progress as well
      as outlining the differentiated effect of lack of access to justice on different
      sectors of the population that require attention.


A.    Access to justice and impunity

53.   Access to justice has long been a priority issue for the IACHR. The IACHR
      has seen the problems associated with impunity arising from the State's
      inability to provide an adequate and efficient justice administration system
      or independent and impartial justice 70. According to the latest available
      information, the impunity rate for the crime of homicide in recent years has
      hovered between 99.1 percent and 98.4 percent 71.

54.   In that regard, most of the incidents that occurred during the armed
      conflict (1960 to 1996) have gone unpunished. The Commission noted in

70
      IACHR, 2016 Annual Report, Chapter V, Follow-up of the Recommendations Issued by the IACHR in Its
      Country or Thematic Reports, Follow-Up on the Recommendations Formulated by the IACHR in Report on
      the Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion.
71
      Id., para. 96. CICIG defines impunity as the failure to report, investigation, arrest, try, find positive solutions
      for the victims and/or convict those responsible for crimes classified as such in Guatemalan law and focuses
      its report on the subject of judgments of conviction. CICIG, Press release 091, Sistema de Medición de
      Impunidad en Guatemala [System to Measure Impunity in Guatemala], November 27, 2015.



                                                               Inter-American Commission on Human Rights | IACHR


                                                                                                '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1210 of 1770

38 | Situation of Human Righsts in Guatemala



        its 2015 country report that the failure of justice to effectively respond to
        crimes perpetrated in Guatemala both in the past and the present tend to
        establish a situation of structural impunity. 72 According to the latest
        information from the Public Prosecution Service (Ministerio Público), as of
        April 2017 there was a government backlog (mora fiscal) in around
        617,640 criminal cases.73

55.     Indeed, impunity is one of the crosscutting problems affecting
        administration of justice and an obstacle for strengthening the rule of law
        in several States in the region, including Guatemala. 74 On many occasions,
        both the Inter-American Commission and Court have urged the State of
        Guatemala to adopt measures to remove the barriers that have created a
        situation of impunity. 75

56.     In that regard, the Commission notes that in recent years the Guatemalan
        State has made progress in combating impunity, thanks to the efforts of the
        International Commission against Impunity in Guatemala (CICIG), 76 which,
72
        IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
        43/15, December 30, 2015, para. 392.
73
        Public Prosecution Service, Memoria de Labores 2016-2017 [Report on Activities 2016-2017], p. 43. Available
        online: https://www.mp.gob.gt/noticias/memoria-administracion-mayo-2016-2017/. According to the Public
        Prosecution Service the government backlog was reduced by 52 percent from 2014 to 2017. According to the
        same report, "government backlog is institutionally defined as the delay completing investigations and/or
        criminal prosecutions that should have been carried out in a specific case, within a reasonable time, which
        starts to be counted from the date on which the suspect is apprehended.” Ibid.
74
        IACHR, Second Report on the Situation of Human Rights in Peru (2000), Chapter II. See also IACHR, Third
        Report on the Situation of Human Rights in Paraguay, OEA/Ser./L/VII.110. Doc. 52, March 9, 2001, Chapter
        III.
75
        I/A Court H.R., Case of Human Rights Defender et al. v. Guatemala, Preliminary Objections, Merits,
        Reparations and Costs, Judgment of August 28, 2014, Series C No. 283; Case of Veliz Franco et al. v.
        Guatemala, Preliminary Objections, Merits, Reparations and Costs, Judgment of May 19, 2014, Series C No.
        277; Case of García and family members v. Guatemala, Merits, Reparations and Costs, Judgment of
        November 29, 2012, Series C No. 258; Case of Gudiel Álvarez et al. ("Diario Militar") v. Guatemala, Merits,
        Reparations and Costs, Judgment of November 20, 2012, Series C No. 253; Case of the Río Negro Massacres
        v. Guatemala, Preliminary Objection, Merits, Reparations and Costs, Judgment of September 4, 2012, Series
        C No. 250; Case of Chitay Nech et al. v. Guatemala, Preliminary Objections, Merits, Reparations and Costs,
        Judgment of May 25, 2010, Series C No. 212; Case of the “Las Dos Erres” Massacre v. Guatemala, Preliminary
        Objection, Merits, Reparations and Costs, Judgment of November 24, 2009. Series C No. 211.
76
        CICIG is an independent international organ that was set up in 2006 under an agreement between the
        United Nations and the Government of Guatemala to combat the impunity generated by illegal security
        groups and clandestine security organizations in the country that seriously undermine human rights. CICIG’s
        mandate comprises a number of key objectives set down in its establishing agreement: determine the
        existence of illegal security groups and clandestine security organizations, their structure and possible
        relation to State entities or agents and other sectors that threaten civil and political rights in Guatemala;
        collaborate with the State in the dismantling of illegal security groups and clandestine security organizations
        and promote the investigation, criminal prosecution and punishment of those crimes committed by their
        members; recommend to the State the adoption of public policies for eradicating clandestine security
        organizations and illegal security groups and preventing their reemergence, including the legal and
        institutional reforms necessary to achieve this goal. Agreement between the United Nations and the State of
        Guatemala on the Establishment of an International Commission against Impunity in Guatemala (CICIG),
        December 12, 2006. The term of the CICIG has been extended until September 4, 2019.


Organization of American States | OAS


                                                                                                 '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1211 of 1770

                                                                            Chapter 2: Administration of Justice | 39



      together with the Public Prosecution Service, has played a key role in the
      fight against corruption and impunity in the country. The contribution of
      CICIG has been significant, both in terms of its investigative work and its
      support in the areas of training and promotion of legal reforms aimed at
      making the justice system more effective. Notable investigations and
      proceedings that can be cited as examples include the La Línea and State
      Co-option cases, as well as the case of the Mazatenango journalists Danilo
      López and Federico Salazar. 77 La Línea, one of the cases with the most far-
      reaching repercussions in the history of CICIG, involved a customs fraud
      and bribery network that operated at the very highest levels of the State
      and resulted in the resignation of the then-president, Otto Pérez Molina,
      and his vice president, Roxana Baldetti, both of whom are currently under
      criminal prosecution. 78

57.   The cooperation between CICIG and the Public Prosecution Service has
      allowed the identification of justice operators suspected of belonging to
      corruption networks and organizations that generate impunity;
      identification and prosecution of members of criminal organizations
      responsible for the widespread murder of individuals who undermined or
      obstructed their criminal interests; dismantling to a large extent of criminal
      organizations that from within the State, such as the prison system and the
      police, engage in criminal conduct and terrorize defenseless populations, as
      well as helping to consolidate intricate networks of corruption in the
      State. 79

58.   This progress in fight against corruption and impunity has come amid
      reports of pressure, even at the very highest levels of the State, against the
      head of CICIG, Iván Velásquez, and the Attorney General, Thelma Aldana. In
      that regard, both the IACHR and the Office of the High Commissioner for
      Human Rights have expressed their support for the work of CICIG and the



77
      A criminal organization was identified that was planning murders and other attacks against journalists in the
      Department of Mazatenango. In 2016, in a bid to identify the masterminds behind that criminal organization,
      the case was transferred to the Office of the Special Prosecutor against Impunity, which, together with
      CICIG, is continuing the investigation.
78
      Ninth Report of Activities of the International Commission against Impunity in Guatemala (CICIG), p. 13.
      Available                               online                          (in                            Spanish):
      http://www.cicig.org/uploads/img/2016/others/COM_087_20161124_INFORME_ANUAL_2016.pdf. Other
      high-profile cases instigated by CICIG include that of Judge Martha Sierra/Bufete de la Impunidad,
      concerning a bribery network linked to the investigation in the La Línea case; Judge Erick Santiago de León,
      relating to a bribery scheme involving the judge; a passport counterfeiters network; corruption in the prison
      system; fraud in the National Civil Police; Deputy Muadi, involving the granting of phantom jobs in the
      legislature; cases involving illicit acts against the mayors of the municipalities of La Antigua, Chinautla; as
      well as a series of investigations and preliminary proceedings involving illicit election campaign funding. Ibid.
79
      Id., pp. 10-21.



                                                              Inter-American Commission on Human Rights | IACHR


                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1212 of 1770

40 | Situation of Human Righsts in Guatemala



        Public Prosecution Service. 80 The Commission considers that, as has
        already been stated, the independence of an agency like CICIG should be
        insulated from undue interference in order to preserve the democratic rule
        of law in Guatemala. 81

59.     The IACHR notes that following the visit, a number of events caused
        institutional instability in the country. On August 27, 2017, the President of
        the Republic, Jimmy Morales, declared Ivan Velasquez, the head of CICIG,
        persona non grata and ordered his immediate expulsion from the
        country. 82 The announcement came days after CICIG revealed a case of
        alleged corruption and suspected electoral finance irregularities that
        involved senior government officials, including the president.83

60.     The Secretary-General of the United Nations issued a statement expressing
        shock at the decision of the president to expel Commissioner Velasquez
        from the country. 84 On August 29, 2017, the Constitutional Court of
        Guatemala granted the application for permanent relief (amparo definitivo)
        filed by the Human Rights Ombudsman on the half of Commissioner Iván
        Velásquez, nullifying the president's decision.85 Days later, the Supreme
        Court of Justice of Guatemala admitted a request to begin impeachment
        proceedings against the President of the Republic. On September 11, 2017,
        the Congress of the Republic voted against stripping the President of his
        immunity, thus forestalling the possibility of investigating the corruption
        allegations made by CICIG. On September 21, the Congress re-examined the
        question of the impeachment of President Morales, and again voted not to
        lift his immunity. 86



80
        Statement by the spokesperson for the UN High Commissioner for Human Rights, Liz Throsell, “Support for
        CICIG and the Office of the Attorney General,” August 25, 2070 25 de agosto de 2017.
81
        IACHR, Resolution 1/17, Human Rights and the Fight against Impunity and Corruption, September 12, 2017.
        IACHR, Resolution 1/17, Human Rights and the Fight against Impunity and Corruption, September 12, 2017.
82
        IACHR, Resolution 1/17, Human Rights and the Fight against Impunity and Corruption, September 12, 2017.
83
        Ibid. In a separate video published later on August 27, 2017, the president said that "no domestic tribunal
        has the constitutional authority to interfere in the decisions of the president.” The video was published on
        the     Guatemalan      Government's      official   YouTube       page    and     can    be    viewed    at
        https://www.youtube.com/watch?v=RQwJro8iZw0&feature=youtu.be.
84
        United Nations, Statement attributable to the Spokesman for the Secretary-General on Guatemala, August
        27, 2017. Available online: https://www.un.org/sg/en/content/sg/statement/2017-08-27/statement-
        attributable-spokesman-secretary-general-guatemala-scroll.       On August 28, 2017, the International
        Commission of Jurists issued a press release in support of Commissioner Velasquez in which it said, among
        other things, that "President Morales decided to declare Commissioner Velasquez persona non grata to
        obstruct justice and create more impunity ...”
85
        Constitutional Court, Case 4182-2017, August 29, 2017.
86
        Newspaper article in Prensa Libre, El Congreso vuelve a proteger a Jimmy Morales, September 21, 2017.
        Available online: http://www.prensalibre.com/guatemala/politica/congreso-protege-por-segunda-vez-la-
        inmunidad-de-jimmy-morales.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1213 of 1770

                                                                           Chapter 2: Administration of Justice | 41



61.   During this period of institutional and political instability the president
      dismissed the minister of foreign affairs. In addition, the ministers of the
      interior, health, public finance, and labor and social security, 87 as well as
      several vice ministers and the Chair of the Presidential Commission for
      Human Rights (COPREDEH) resigned. 88 According to widely available
      information, the president refused to accept the resignations of the
      ministers of the interior, public finance, and labor and social security. 89 As
      for the citizenry, there were mass public protests demonstrations against
      corruption and impunity, including a national strike on September 20,
      2017.

62.   On August 29, the Commission decided to request the Guatemalan State to
      adopt precautionary measures on behalf of Judge Gloria Patricia Porras
      Escobar and her immediate family as it considered that she was in a
      situation of risk because of her work as a justice on the Constitutional
      Court in Guatemala. 90 Internally, a number of organizations presented
      motions for impeachment against the president for official disobedience,
      while another organization presented a motion for impeachment against
      the justices that granted the application for amparo (constitutional relief)
      in favor of Commissioner Velasquez.91

63.   This serious situation prompted the IACHR to adopt a resolution on human
      rights and the fight against impunity and corruption in which it stated that
      “[i]mpunity fosters and perpetuates acts of corruption. Therefore, the
      establishment of effective mechanisms to eradicate corruption is an urgent
      obligation in order to achieve effective access to an independent and
      impartial justice and to guarantee human rights.” It also noted that “the
      consequences of corruption ... [affect] not only both the legitimacy of the
      governors and the rights of the persons governed, but also profoundly

87
      In a joint press release, the ministers of labor and social security, the interior, and public finance said that
      their departure was due to the fact that the "opportunities for implementing [their] work programs have
      closed rapidly” as a result of the political crisis in the country. Newspaper article in Prensa Libre, Renuncian
      ministros Francisco Rivas, Julio Héctor Estrada y Leticia Teleguario, September 19, 2017. Available online:
      http://www.prensalibre.com/guatemala/politica/renuncian-ministros-de-finanzas-gobernacion-y-de-trabajo.
      The joint press release is available at https://twitter.com/julioHestrada/status/910293086781231105.
88
      The minister of health resigned on August 27, 2017. The chair of COPREDEH quit on August 28. The ministers
      of the interior, public finance, and labor and social security stood down on September 19, 2017.
89
      Prensa Libre, Jimmy Morales no acepta la renuncia de ministros de Gobernación, Trabajo y Finanzas, October
      9, 2017.
90
      IACHR, PM 431/17, Gloria Patricia Porras Escobar and Family, Guatemala, August 29, 2017. Available online
      (in Spanish): http://www.oas.org/es/cidh/decisiones/pdf/2017/34-17MC431-17-GU.pdf. See also para. 71,
      infra.
91
      On August 29, 2017, Fundación Myrna Mack filed a motion for impeachment against President Jimmy
      Morales for the crime of disobedience. That same day, Fundación contra el Terrorismo filed a motion for
      impeachment against three justices of the Constitutional Court who voted in favor of the amparo application
      for Velásquez.



                                                              Inter-American Commission on Human Rights | IACHR


                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1214 of 1770

42 | Situation of Human Righsts in Guatemala



        [affect] the national treasury, which is insufficient to meet the needs of
        citizens with regard to food, health, work, education, a dignified life, and
        justice.” It also said that “corruption, impunity, organized crime,
        intolerance, political violence, and social exclusion of various sectors,
        present a serious danger of regression in the effectiveness of the rule of law
        and restrict the full enjoyment of the human rights that the American
        Convention recognizes for everyone. The consequences are particularly
        grave for the persons, groups and collectives historically excluded, in
        particular those who live in [poverty and] extreme poverty in the
        country.” 92

64.     In its resolution, the IACHR reaffirmed the importance of the fight against
        corruption to combat impunity through a strengthened, independent and
        impartial judiciary; it also reaffirmed the fundamental importance of the
        full exercise of the rights to freedom of expression and access to public
        information, as well as the rights to association and peaceful assembly, for
        the investigation and denunciation of corruption. The IACHR called on the
        independent branches of government to act to guarantee the rule of law
        and urged the State of Guatemala to take the measures necessary to ensure
        compliance with the decision of the Constitutional Court and, consequently,
        to enable CICIG’s head Commissioner, Iván Velásquez, to continue to
        perform his work with the requisite guarantees. 93

65.     As of the date of adoption of this report, new developments continued to
        emerge in Guatemala that call into doubt the fight against impunity and
        corruption that the State of Guatemala reaffirmed to the IACHR during the
        on-site visit. For example, on September 13, 2017, the Congress of
        Guatemala passed a series of reforms lessening the penalties for the crime
        of illicit finance, with the result that only the comptroller general of the
        party, not its general secretary, would be accountable, and allowing prison
        sentences of up to 10 years to be commuted.94 The president was also said
        to have received a "bonus" of 50,000 quetzales per month from the Army
        (approximately US$6,800), which he claimed to have returned on
        September 14, 2017. 95 On September 14, the day after the Congress passed
        the reforms, the Constitutional court unanimously granted an application


92
        IACHR, Resolution 1/17, Human Rights and the Fight against Impunity and Corruption, September 12, 2017.
93
        Ibid.
94
        See newspaper article in Prensa Libre, Otras reformas buscan debilitar MP y justicia, September 14, 2017.
        Available online: http://www.prensalibre.com/guatemala/justicia/otras-reformas-buscan-debilitar-al-mp-y-
        justicia.
95
        Press report, Guatevisión, Jimmy Morales “devolvió” los Q450 mil que le dio Ejército, September 14, 2017.
        Available online: http://www.guatevision.com/2017/09/14/jimmy-morales-devolvio-los-q450-mil-que-le-
        dio-el-ejercito/.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1215 of 1770

                                                                        Chapter 2: Administration of Justice | 43



      for provisional constitutional relief to prevent them coming into force. 96
      Once again, Guatemalans took to the streets to demonstrate against the
      reforms and express their support for the fight against corruption and
      impunity. 97

66.   In this context, the Public Prosecution Service and CICIG filed an
      application for the impeachment of Álvaro Arzú Irigoyen, Mayor of
      Guatemala City and former president of the Republic for alleged
      embezzlement and illicit electoral financing. As of the date of adoption of
      this report, that proceeding was at the initial stage and the investigation
      was continuing. Days after these events, the Government revoked the visa
      of Iván Velásquez, supposedly because the application had not been
      submitted by the appropriate person, as on previous occasions. On its
      social media accounts, the IACHR said that "the revocation of Iván
      Velásquez’s visa is unwarranted and goes against Guatemala's
      commitments to international human rights bodies.” For his part, the
      United Nations spokesman said that they hoped that the Government
      would renew the visa because the Secretary-General considered the work
      of CICIG to be "extremely important." 98 According to CICIG, a new visa
      renewal application has been presented to the Guatemalan immigration
      authorities.

67.   On October 27, 2017, the Commission requested the State of Guatemala to
      adopt precautionary measures in favor of August Jordán Rodas Andrade,
      Human Rights Ombudsman, and his immediate family. The request alleged,
      among other things, that Mr. Rodas Andrade has worked alongside and has
      initiated legal actions in high-impact cases related to the fight against
      corrumption and has been subjected to threates and harassment aimed at
      limiting his work, and has been made aware that some individuals are
      planning actions against him and his family 99. The Commission requested
      the State of Guatemala to adopt the necessary measures to protect the life
      and personal integrity of Mr. Rodas Andrade and his immediate family, and
      to ensure thate he can carry out his work as Human Rights Ombudsman of
      Guatemala without being subjected to acts of intimidation, threats, and
      harassment.


96
      Newspaper article in El Nuevo Herald, Guatemala, Corte detiene reforma que favorece a políticos, September
      14, 2017. Available online: http://www.elnuevoherald.com/noticias/mundo/article173297241.html.
97
      Newspaper article in Prensa Libre, La otra perspectiva cívica del Paro Nacional que quizá no vio, September
      20, 2017. Available online: http://www.prensalibre.com/guatemala/politica/paro-nacional-el-color-de-la-
      manifestacion-del-20-de-septiembre.
98
      Guatevisión, Video: ONU responde por visa revocada de Iván Velásquez, October 12, 2017.
99
      IACHR, IACHR Grants Precautionary Measure for Human Rights Ombudsman of Guatemala, November 3,
      2017.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1216 of 1770

44 | Situation of Human Righsts in Guatemala



68.     In light of the recent events in Guatemala, the IACHR recalls first, that the
        fight against corruption and impunity, at all levels of government, is a
        fundamental component of that obligation, since preventing them is
        essential for proper administration of justice. 100 Moreover, “[e]ssential
        elements of representative democracy include, inter alia, respect for
        human rights and [...] access to and the exercise of power in accordance
        with the rule of law [...] and [t]ransparency in government activities,
        probity, responsible public administration on the part of governments,
        respect for social rights, and freedom of expression and of the press are
        essential components of the exercise of democracy.” 101 Accordingly, the
        IACHR calls on the state of Guatemala to respect the independence of the
        different branches of government, including the judiciary, in order to
        encourage the fight against impunity and corruption at all levels of
        government and ensure the democratic rule of law.

69.     The IACHR recalls that, in accordance with inter-American standards, in the
        region's democracies, including Guatemala’s, there are systems of checks
        and balances in place by which the judiciary may consider the compatibility
        with the Constitution and international conventions of decisions or policies
        adopted by other branches of government. 102 Moreover, Guatemala ratified
        the International Covenant on Civil and Political Rights in 1992 103 and to
        the Optional Protocol thereto in 2000, 104 both of which instruments
        enshrine this international obligation for the State.

70.     In its comments to the draft of this report, the State indicated that the
        Public Prosecutor’s Unit Against Corruption includes 10 prosecutors’
        offices. In the first semester of 2017, this Unit filed more than 35
        investigations before the Courts of Justice, which has resulted in important
        results in the fight against corruption. According to the State, the total
        number of judicial sanctions imposed between 2012 and 2017 is 247
        (without specifying the crimes for which they were imposed).105



100
       IACHR, Report on Citizen Security and Human Rights, OEA/Ser.L/V/II. Doc. Doc. 57, December 31, 2009, para.
       167.
101
       Inter-American Democratic Charter, Articles 3 and 4.
102
       I/A Court H.R., Case of Gudiel Álvarez et al. ("Diario Militar") v. Guatemala, Merits, Reparations and Costs,
       Judgment of November 20, 2012, para. 330.
103
       Status of signatures, ratifications, and accessions to the International Covenant on Civil and Political Rights:
       https://treaties.un.org/Pages/ViewDetails.aspx?src=TREATY&mtdsg_no=IV-4&chapter=4&clang=_en.
104
       Status of signatures, ratifications, and accessions to the Optional Protocol to the International Covenant on
       Civil and Political Rights: https://treaties.un.org/Pages/ViewDetails.aspx?src=TREATY&mtdsg_no=IV-
       5&chapter=4&clang=_en.
105
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



Organization of American States | OAS


                                                                                                 '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1217 of 1770

                                                                         Chapter 2: Administration of Justice | 45



71.   The IACHR reiterates its recognition of the measures and efforts taken by
      the CICIG and the Public Prosecutor’s Office to combat corruption and
      impunity in the last three years, a process in which civil society and
      international cooperation have played a fundamental role. 106 In particular,
      the IACHR recognizes the crucial role of CICIG in the fight against
      corruption in Guatemala through the disbanding of criminal networks and
      organized crime structures together with the Public Prosecutor's Office, as
      well as the support it provides in the form of training and supporting legal
      reforms to improve the efficiency of the justice system, in keeping with its
      mandate. Over the years, the investigations it has conducted revealed the
      alleged involvement of officials from all three branches of government and
      of other actors in the country in illicit acts of corruption, some of which are
      now the subject of criminal processes. 107

72.   In light of the results achieved, the IACHR welcomes the increase in budget
      to the Public Prosecution Service of which it was informed during the on-
      site visit and it encourages the State to provide similar support to other key
      institutions in the justice system, such as the National Institute of Forensic
      Sciences (INACF), whose work is essential in criminal proceedings. The
      Commission also recognizes the work done by the Presidential Commission
      on Human Rights (COPREDEH) to protect and promote human rights and
      hopes that that work will continue under the new leadership. 108 The IACHR
      urges the State to ensure that these institutions are able to carry out their
      work without interference, to continue to adopt measures to enable the
      Public Prosecution Service to continue coordinating actions and
      collaborating with the CICIG under the leadership of Ivan Velasquez, and
      that it allocate the necessary resources to that end.

73.   Regarding the cases relating to the internal armed conflict, the State
      informed the Commission that, according to the Judicial Center for
      Information, Development and Statistics, eight judgments were issued that
      covered 17 identified victims.109 During its on-site visit, the IACHR noted
      some recent progress in cases connected with gross violations that

106
      The IACHR expressed that recognition in its country report, its follow-up on its recommendations, as well as
      its preliminary observations at the conclusion of the on-site visit. Press Release 114/17, IACHR Wraps up On-
      Site Visit to Guatemala, August 4, 2017.
107
      IACHR, Resolution 1/17, Human Rights and the Fight against Impunity and Corruption, September 12, 2017.
108
      The Commission learned that the former chair of COPREDEH, Víctor Hugo Godoy, resigned the position on
      August 28, 2017, amid the institutional crisis in the country. On September 22, 2017, Jorge Luis Borrayo
      became the new COPREDEH chair. COPREDEH, Asume nuevo presidente de Comisión Presidencial de
      Derechos Humanos en Guatemala, September 22, 2017. Available online: http://copredeh.gob.gt/4879-2/.
109
      Information provided by the State, Note Ref. P-952-2017/VHG/LWC/nj, July 10, 2017, p. 4. Those judgments
      were issued in the following cases: Dos Erres (201 victims), Plan de Sánchez (256 victims), Pedro Arredondo
      (1 victim), Student Edgar Leonel Paredes (3 victims), Efraín Ríos Montt, Student Fernando García (1 victim),
      Embassy of Spain (41 victims), and Sepur Zarco (14 victims identificadas).



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1218 of 1770

46 | Situation of Human Righsts in Guatemala



        occurred during the internal armed conflict, including those of Molina
        Theissen 110 and the Regional Training Command for Peacekeeping
        Operations (CREOMPAZ), 111 where “Military Zone 21” operated during the
        time of the internal armed conflict, among others. The IACHR visited the
        CREOMPAZ facilities as well as the site where the Forensic Anthropology
        Foundation of Guatemala (FAFG) has exhumed at least 558 skeletons,
        making it the largest mass grave discovered to date in Latin America. In
        spite of the progress made in a number of cases, it pales in comparison
        with the number of violations perpetrated during the conflict and the State
        of Guatemala’s obligations regarding the rights to truth, justice, and
        reparation for the victims, as is described later in this report.

74.     During its visit, the IACHR verified the existence of multiple persiting
        factors that contribute to impunity. For example, the Commission was
        informed about the abusive use of writs of amparo as a strategy to delay a
        number of criminal proceedings; amnesty requests; and the use of statutes
        of limitation as blocking tactics to protect the accused. The IACHR recalls
        that the State has an obligation to ensure that its apparatus provides
        prompt and effective justice to victims of human rights violations, carries
        out impartial investigations without delay, and punishes those found
        responsible. 112Accordingly, the State should examine the factors that
        hinder access to prompt and effective justice and adopt appropriate
        corrective measures.

75.     The fight against impunity and corruption has permeated institutions in
        Guatemala since the era of the internal armed conflict. The Commission
        urges the State of Guatemala to make a political commitment to the fight
        against impunity and corruption by dismantling the parallel organizations
        and powers that persist in the country in order to achieve full observance
        of human rights in Guatemala. To that end, the State should allow the
        CICIG's head Commissioner, Iván Velasquez, to continue to work jointly
        with the Public Prosecution Service without interference and with the
        appropriate resources and the requisite guarantees.


110
       IACHR, Presse Release 001, IACHR Welcomes Arrest of Individuals Accused of Forced Disappearance and
       Crimes      against      Humanity     in    Guatemala,     January    13,    2015.     Available     online:
       http://www.oas.org/en/iachr/media_center/PReleases/2016/001.asp.
111
       International Justice Monitor, CREOMPAZ Hearings Conclude; Tribunal to Determine if Case Goes to trial,
       June 7, 2016. Available online: https://www.ijmonitor.org/2016/06/creompaz-hearings-conclude-tribunal-
       to-determine-if-case-goes-to-trial/; NISGUA, CREOMPAZ: Eleven retired military officers indicted on charges
       of crimes against humanity, January 19, 2016. Available online: http://nisgua.org/creompaz-eleven-retired-
       military-officers-indicted-on-charges-of-crimes-against-humanity/.
112
       IACHR, Situation of Human Rights in Mexico, OEA/Ser.L/V/II. Doc. 44/15, December 31, 2015, para. 184; I/A
       Court H.R., González et al case (“Cotton Field”) v. Mexico, Preliminary Objection, Merits, Reparations and
       Costs, Judgment of November 16, 2009, Series C No. 205, para. 283.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1219 of 1770

                                                                      Chapter 2: Administration of Justice | 47



B.    The requirements of independence and impartiality:
      The Public Prosecution Service and judicial reforms

76.   The independence and impartiality of justice operators—prosecutors and
      judges—is a key element for combating impunity, as it allows them
      effectively to punish wrongdoers and, at the same time, ensure a fair trial
      for anyone subject to the State's exercise of its punitive power. 113 In that
      regard, the IACHR has been closely following selection processes for justice
      operators in Guatemala. 114

77.   In its report Guarantees for the Independence of Justice Operators, the
      IACHR noted that in order to guarantee that independence and impartiality
      it is necessary to ensure an adequate and transparent process of election
      and appointment. The circumstances of their appointment should enable
      them to perform their work independently and impartially in the cases
      they adjudicate, bring, or defend, as well as establishing disciplinary
      procedures that offer the appropriate guarantees. 115

78.   En Guatemala, nominating commissions are at the heart of the selection
      process for justice operators and other state officials.116 The purpose of
      nominating commissions is to propose and submit lists of persons to be
      chosen and appointed by the President of the Republic or the Congress to
      occupy high-level State positions. 117 According to the Nominating
      Commission Law, the positions for which the Congress of the Republic or
      the President choose from a list of candidates proposed by a Nominations
      Committee include the justices of the Supreme Court of Justice, the Courts
      of Appeal, the Comptroller General, the Attorney General of the Republic




113
      IACHR, Guarantees for the Independence of Justice Operators: Towards Strengthening Access to Justice and
      the Rule of Law in the Americas, OEA/Ser.L/V/II. Doc. 44, adopted on December 5, 2013.
114
      IACHR, press release 41/14, IACHR Urges Guatemala to Ensure Transparency and Meet Minimum Standards
      in the Appointment of Justice Operators. Washington, D.C., April 21, 2014. Press release 108/14, IACHR
      Reiterates its Concern about the Processes to Select and Appoint Judges to Guatemala’s Appeals Court and
      Supreme Court. Washington, D.C., September 27, 2014.
115
      IACHR, Guarantees for the Independence of Justice Operators: Towards Strengthening Access to Justice and
      the Rule of Law in the Americas, OEA/Ser.L/V/II. Doc. 44, adopted on December 5, 2013, para. 34.
116
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 372. IACHR, Hearing on the "Situation of Judicial Independence in
      Guatemala”, 153rd regular session; IACHR, Hearing on the "Process for Appointing Justice Operators in
      Guatemala, 150th regular session. IACHR, 164th regular session.
117
      The Nominations Committees are governed by the Political Constitution of the Republic of Guatemala and
      the Nominating Commissions Law (Legislative Decree No. 19-2009). IACHR, Situation of Human Rights in
      Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015, para. 372.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1220 of 1770

48 | Situation of Human Righsts in Guatemala



        and Head of the Public Prosecution Service; and the Human Rights
        Ombudsman. 118

79.     According to the Nominating Commissions Law, commissions are required
        to abide by the principles of transparency, professional excellence,
        objectivity, and disclosure. 119 The composition of commissions varies
        depending on the position in question. For example, the nominating
        commission lists of candidates for positions on the Supreme Court of
        Justice comprises 11 deans from the country's law schools, 11
        representatives of the College of Lawyers and Notaries, 11 representatives
        of the appellate courts, and one representative of university rectors. The
        Commission presents a list of candidates from which the Congress of the
        Republic picks the justice. 120

80.     The IACHR considers that, on paper, the selection process for justice
        operators seems good, pluralistic, and objective. However, for several years
        the IACHR has received information—enlarged during its visit—that
        suggests that the process has been abused and flawed in practice, mainly
        through political influence peddling over the composition of nominating
        commissions, as well as insufficient scrutiny of members' qualifications. 121
        For example, the Commission received information suggesting that in the
        selection process potential candidates often require the tacit approval of
        certain high-ranking public officials and other actors that wield de facto
        power in the country. In what would be one of the most dramatic examples
        of the current system's flaws, the IACHR was informed of the creation of
        law schools without students for the sole purpose of placing an additional
        dean on the nominating commission. 122 The reiterated questions rasied are
        a reflection of the shortcomings in selection and appointment processes,
        which should respect and safeguard the principles of independence and
        autonomy of judges. 123


118
       Legislative Decree No. 19-2009, Nominating Commissions Law, Art. 1. Nominating commissions also put
       forward lists of candidates for the appointment of members of the Supreme Electoral Tribunal, the Director
       of the Public Criminal Defender Institute, the Superintendent of Tax Administration, the Superintendent of
       Banks, and others.
119
       Id., Art. 2.
120
       Ibid.
121
       IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society and other
       organizations.
122
       Id.
123
       The IACHR first expressed concern about the selection and appointment procedures for judges and other
       justice operators in Guatemala early in 2014. The IACHR underscored that the goal of any process to select
       and appoint justice operators must be to select candidates based on personal merit and professional
       qualifications, as well as on the particular and specific nature of the functions that they would perform.
       IACHR, Press release 41/14, IACHR Urges Guatemala to Ensure Transparency and Meet Minimum Standards
       in the Appointment of Justice Operators. Washington, D.C., April 21, 2014. To that end, it is essential to put


Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1221 of 1770

                                                                        Chapter 2: Administration of Justice | 49



81.   That is particularly important in light of information that in recent years six
      judges, including two Supreme Court (CSJ) justices have been convicted or
      prosecuted for such offenses as money laundering, illicit enrichment,
      acceptance of bribes, and breach of public duties. 124

82.   On March 7, 2016, the IACHR called on states in the region to strengthen
      judicial independence in their respective countries through appointment
      procedures that are in line with international standards. The IACHR
      pointed to risks in selection processes in several countries, including
      Guatemala, that could affect the independence of those selected. Such risks
      include: direct appointments by the executive branch, without the
      participation of another public body or without receiving observations
      from civil society actors or other interested parties with respect to the
      candidacies; a failure by the agencies responsible for designating judges to
      publish vacancy announcements and procedures; and lack of public access
      to information about the candidates so as to enable the effective
      participation of society, in compliance with the principle of civil society
      participation. 125

83.   Also in March 2016, the United Nations Special Rapporteur on the
      independence of judges and lawyers, Monica Pinto, warned that the
      selection process for the five members of the Constitutional Court and their
      alternates for the 2016-2021 term in Guatemala might not meet
      fundamental principles of transparency and objectivity. The Special
      Rapporteur rated as positive certain advances made in some stages of the
      selection process for justices of the Constitutional court. However, she
      expressed grave concern about the risk of politicization and undue
      interference that threaten them, especially as regards the process for the
      appointment of the justice and alternate that corresponds to the President
      of the Republic, given that no information had been shared about the
      selection procedures or the criteria used either before or during the
      process. 126



      in place objective predetermined criteria for assessing and grading candidates in order to minimize
      discretionary decisions on the part of individuals or bodies involved in the selection process. The State
      should also introduce safeguards to prevent selection processes being conducted on the basis of private or
      partisan interests that could erode the independence of the judiciary. IACHR, Guarantees for the
      Independence of Justice Operators: Towards Strengthening Access to Justice and the Rule of Law in the
      Americas, OEA/Ser.L/V/II. Doc. 44, adopted on December 5, 2013.
124
      Fundación Myrna Mack, Convergencia por los Derechos Humanos. Alternative Report for the Third Cycle of
      the Universal Periodic Review, March 29, 2017.
125
      IACHR, Press Release No. 030/16, IACHR Calls on States in the Region to Strengthen Judicial Independence,
      March 7, 2016.
126
      United Nations High Commissioner for Human Rights, Guatemala: “Me preocupa el proceso de elección de
      magistrados”, advierte experta de la ONU, March 14, 2016.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1222 of 1770

50 | Situation of Human Righsts in Guatemala



84.     The IACHR will continue to monitor coming selection and appointment
        processes closely, in particular looking at whether candidates satisfy the
        merits of suitability, capacity, and honesty established in Article 113 of the
        Constitution of Guatemala, 127 as well as international standards in this
        regard.

85.     In this context, the Commission has also monitored the constitutional
        reform process in the area of justice, particularly laws that propose
        amendments to the Nominating Commissions Law, the Judicial Career Law,
        and the Organic Law of the Public Prosecution Service, among others.
        Broadly speaking the justice reforms are designed to separate the
        administrative and adjudicatory functions of the Supreme Court of Justice,
        recognize the indigenous jurisdiction, and reform selection processes for
        civil servants and justice operators. Among other aspects, the reforms aim
        to establish an objective points system for aspirants; adopt a score voting
        system in which each applicant grades candidates; set deadlines and
        establish rules on such things as technical assessment and interviews of
        candidates; incorporate mechanisms for assessing aspirants; correct a legal
        loophole with respect to the election procedure for members of the judicial
        career council who are not from the judiciary; and shield the disciplinary
        evaluation and punishment process from undue political influence. 128

86.     The Commission was told that the reform process aimed at strengthening
        governance and administrative management in the judiciary was set in
        motion with the participation of broad sectors of Guatemalan society, the
        Public Prosecution Service, the Human Rights Ombudsman, civil society
        organizations, and international agencies specializing in such matters. In
        addition, a technical secretariat of experts was set up with the participation
        of the Office of the United Nations Resident Coordinator in Guatemala,
        OHCHR, and CICIG in the dialogue, results systematization, and content
        proposal stages. 129 Information received indicates that the President
        initially supported the reform. 130 However, the reform process that got
        underway in 2015 has stalled in the Congress and, according to


127
       Political Constitution of the Republic of Guatemala, Art. 113 (Right to Apply for Public Employment or Office.
       Guatemalans have the right to apply for public employment or office and, in being so granted, to have only
       their capacity, suitability, and honesty taken into account.).
128
       IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society and other
       organizations.
129
       Ninth Report of Activities of the International Commission against Impunity in Guatemala (CICIG), p. 29.
       Available                             online                            (in                         Spanish):
       http://www.cicig.org/uploads/img/2016/others/COM_087_20161124_INFORME_ANUAL_2016.pdf.
130
       Judicial Branch, Presentan propuesta de reforma constitucional en materia de justicia, October 6, 2016.
       Available online (in Spanish): http://www.oj.gob.gt/index.php/publicaciones-oj/419-presentan-propuesta-
       de-reforma-constitucional-en-materia-de-justicia.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1223 of 1770

                                                                        Chapter 2: Administration of Justice | 51



      Guatemalan civil society organizations, there is a lack of political will to
      move it forward. 131

87.   The IACHR considers that this reform process presents an important
      opportunity for strengthening the independence of justice operators in
      Guatemala. The proposed reforms are especially important for ensuring
      noninterference in selection processes for justice operators who are critical
      for ensuring the continuity of efforts to combat corruption and impunity in
      the country, such as the Attorney General, the Comptroller General, and the
      members of the Supreme Court and Constitutional Court, who will be
      chosen in the first half of 2018. 132

88.   The IACHR urges the State of Guatemala to push through the constitutional
      reform in the area of justice and enact it as soon as possible, while seeing to
      it that international standards in that regard are met. The Commission
      believes that the proposal to create a body in which the adjudicatory and
      administration functions of the Supreme Court of Justice are separate and
      which is independent from other branches of government could effectively
      better safeguard the independence of judges from pressures aimed at
      influencing or controlling their decisions. It also considers it important that
      the amendment of the Judicial Career Law be approved soon in order to
      completely and effectively integrate the operations of the Judicial Career
      Council. As to appointment and selection processes, as well as performance
      evaluation, the State should ensure that selection is based on merit and
      professional capacity and that the principle of non-discrimination and
      equal access to opportunities is observed.

89.   The Commission notes that in response to public demands to fight
      corruption and enhance judicial independence, the Congress adopted a
      number of amendments to laws, including the Organic Law of the Public
      Prosecution Service and the Judicial Career Law. According to the human
      rights ombudsman, one of the most important advances of the new
      provisions is the incorporation of guiding principles and the creation of the
      Judicial Career Council, whose functions will include convocation,
      appointment, performance evaluation, and the disciplinary regime for
      justices of the peace and lower court judges; the appointment of
      disciplinary boards and of the Director of the School of Legal Studies;
      approval of the policies and programs of the School of Legal Studies; and
      notification of the Congress of the expiration of the constitutional term of


131
      IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society and other
      organizations.
132
      The terms of office of the Attorney General and Head of the Public Prosecution Service and the Comptroller
      General end in 2018.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1224 of 1770

52 | Situation of Human Righsts in Guatemala



        office of members of the Supreme Court and the Court of Appeals. 133 On
        June 29, 2016, the Public Prosecution Service, CICIG, and the Office of the
        High Commissioner for Human Rights welcomed the adoption by the
        Congress of Decree No. 32-2016 (Judicial Career Law), saying that it would
        help to strengthen and ensure judicial independence and impartiality
        consistent with international human rights standards. The Law is designed
        to ensure that the procedures for selection, promotion, transfer, and
        performance evaluation of judges is done based on objective and
        transparent criteria, merit and expertise, as well as establishing guarantees
        for due process in disciplinary proceedings. 134

90.     CICIG and the office of the High Commissioner for Human Rights also
        welcomed the reform of the Organic Law of the Public Prosecution Service,
        saying that it would help strengthen the institutional framework of the
        Public Prosecution Service so that it could carry out its work independently
        and effectively, as the fight against impunity requires. 135

91.     The importance of and need for these justice reforms is clear from the
        serious situation of risk that several justice operators face in Guatemala,
        which includes pressures, in particular on judges, from the highest levels of
        the State. (See section on the situation of human rights defenders and
        justice operators.)

92.     Another factor that weakens the independence of justice operators is their
        reduced budgets and poor working conditions. While the both the Public
        Criminal Defender Institute (IDPP) and the Attorney General of Guatemala
        recently reported a modest increase in their budgets, they also warned of
        their reduced ability to cover the country and their limited capacity to
        respond effectively to the large number of cases assigned to them.136 In this
        regard, the Attorney General reported, for example, that her office only has
        a presence in 10 percent of the country, while the Public Defender Institute
        said that it has only about 300 lawyers to carry out its work nationwide. As


133
       Human Rights Ombudsman of Guatemala, Informe Anual Circunstanciado 2016, p. 37.
134
       United Nations, Public Prosecution Service of Guatemala, MP, CICIG Y OACNUDH saludan aprobación de
       nueva ley de carrera judicial, June 29, 2016.
135
       The Office of the High Commissioner also welcomed the introduction in the Congress of Guatemala of the
       bill for the constitutional reform of the justice system. Office of the United Nations High Commissioner for
       Human Rights, Statement of the Spokesperson for the UN High Commissioner for Human Rights,
       Constitutional reform bill in Guatemala and threats to the Attorney General, October 7, 2016. The reform
       would be in line with what the High Commissioner has recommended to the State of Guatemala in different
       annual reports, since it would strengthen the institution and its investigations by developing a professional
       career system based on the principles of suitability, objectivity, transparency, and nondiscrimination, and by
       establishing objective criteria for the removal of the Attorney General, among other aspects. United Nations,
       CICIG Y OACNUDH saludan aprobación de reforma a ley orgánica del MP, February 23, 2016.
136
       Meetings with the Public Criminal Defendant Institute during the on-site visit, July 31 to August 4, 2017.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1225 of 1770

                                                                      Chapter 2: Administration of Justice | 53



      regards the IDPP, the Commission was informed that it has 15 indigenous
      attorneys who cover 11 Mayan, Xinca and Garífuna languages. 137

93.   In light of the situation, the IACHR reiterates that the State has an
      obligation to implement an efficient, impartial system for the
      administration of justice that functions with the appropriate swiftness to
      ensure full access to justice for everyone in Guatemala. 138


C.    Access to Justice for Different Groups

94.   During its visit, the IACHR noted that access to justice in Guatemala is
      differentiated. Historically sidelined sectors of the population face specific
      obstacles that hinder their effective access to justice. In the following
      section the Commission describes the main obstacles it has identified that
      prevent a number of groups from obtaining effective access to justice.


      1.      Women

95.   With respect to access to justice for women, the Commission recognizes the
      efforts made to develop laws and institutions to provide protection and
      justice for women in general, and for indigenous women in particular, in
      terms of specialized justice. 139 The country has a number of laws, including
      the Law to Prevent, Punish and Eradicate Intrafamily Violence (1996), 140 the
      Law against Femicide and Other Forms of Violence against Women
      (2008),141 the Law against Sexual Violence, Exploitation, and Trafficking in
      Persons (2009), 142 and the Law on Immediate Search for Missing Women
      (2016). 143 Guatemala has also developed state institutions for
      advancement and protection of women’s rights, including the General
137
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 409.
138
      See, for example, I/A Court H.R., Case of Molina Theissen v. Guatemala, Supervision of compliance with
      judgment. Order of the Inter-American Court of Human Rights, November 16, 2009. I/A Court H.R., Case of
      Bámaca Velásquez v. Guatemala, Supervision of compliance with judgment. Order of the Inter-American
      Court of Human Rights, November 27, 2009.
139
      UN Women, Estudio de Caso de Guatemala: Avances y Retos de la Justicia Especializada, 2015.
140
      Congress of the Republic of Guatemala, Decree 97/1996: Law to Prevent, Punish and Eradicate Intrafamily
      Violence, 1996.
141
      Congress of the Republic of Guatemala, Decree 22/2008, Law against Femicide and Other Forms of Violence
      against Women, 2008.
142
      Congress of the Republic of Guatemala, Decree 9/20009, Law against Sexual Violence, Exploitation, and
      Trafficking in Persons, 2009.
143
      Congress of the Republic of Guatemala, Decree 9/2016, Law on the Immediate Search for Missing Women,
      2016.



                                                         Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1226 of 1770

54 | Situation of Human Righsts in Guatemala



        Secretariat for Women (SEPREM), the National Coordinator for the
        Prevention of Intrafamilial Violence (CONAPREVI), and the Office of the
        Ombudsperson for Indigenous Women (DEMI). The creation of
        mechanisms such as the Prosecutor’s Office for Women, the 24-hour
        Criminal Court of First Instance for Crimes of Femicide, or the
        Comprehensive Model to Address Violence against Women are also steps in
        the right direction in the specialization of the justice system and the
        prosecution of acts of violence against women.

96.     However, during its on-site visit the Commission was briefed about the
        shortage of resources and staff at most of these institutions, which weakens
        their capacity to act effectively. A case in point is the Office of the
        Ombudsperson for Indigenous Women (DEMI), which has the highly
        challenging mandate of covering all the country's different geolinguistic
        areas. 144 To carry out its mandate properly, the institution considers that it
        needs an annual budget of 43 million quetzales, whereas at present it is
        allocated only 16 million quetzales per year. 145 In its comments to the draf
        of this report, the State informed that DEMI’s budget for 2017 was 19
        million quetzals, and that this year it opened two additional regional
        offices, bringing the total number of offices in the country to 14. 146
        Geolinguistic coverage is of the utmost importance for ensuring access to
        justice for indigenous women since, as the Commission has stated, although
        translation at hearings is guaranteed, there is a constant shortage of
        personnel who speak local languages fluently, as well as a lack of
        interpreters and translators for other procedures. This situation creates a
        mismatch between the alleged facts and the way in which the complaint is
        registered. 147

97.     DEMI was created in the wake of the peace accords with the aim of
        advancing indigenous women's human rights. It represented an innovative

144
       Between 2013 and 2017, the Office of the Ombudsperson for Indigenous Women has handled around
       58,000 cases nationwide. However, at present the institution’s only extends to 13 of the country's regions (in
       addition to its headquarters in Guatemala City) and it apparently does not have the resources to encompass
       every linguistic community in the country owing to budgetary constraints. For example, there are nine
       linguistic communities in Huehuetenango but only the Mam community is covered. By the same token, in
       Alta Verapaz, where there are high rates of violence, malnutrition, and poverty specifically affecting
       indigenous women, it only covers the Q’chi area and lacks the capacity to attend to the P’plchi area.
       Information received during the on-site visit of the IACHR from July 31 to August 4, 2017, at a meeting with
       institutions on indigenous women's rights held on August 3, 2017.
145
       Communication from the Guatemalan State, Comments of the State of Guatemala on the Preliminary
       Observations of the IACHR on its on-site visit, August 29, 2017.
146
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
147
       Movimiento de Mujeres Indígenas, Situación y Condición de las Mujeres y niñas indígenas en el acceso a la
       justicia en Guatemala. Information received during the on-site visit of the IACHR from July 31 to August 4,
       2017.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1227 of 1770

                                                                         Chapter 2: Administration of Justice | 55



      effort on the part of the Guatemalan State to provide comprehensive and
      specialized assistance to indigenous women who were victims of violence.
      However, the Commission has expressed concern at reverses in its
      institutional independence, given the change in the mechanism for
      appointing the Ombudsperson by Executive Decree 38-2013. 148 The
      information received suggests that this mechanism has suppressed the role
      of the Coordinating Board and the Advisory Council of proposing a shortlist
      of three candidates to the President of the Republic. 149 During its on-site
      visit, the Commission was informed that this situation has not been
      rectified, undermining the right of women to have a say in the choice of the
      Ombudsperson for Indigenous Women. 150 The Commission reminds the
      State of the importance of ensuring full participation for indigenous women
      in the process of selecting the head of DEMI. In its comments to the draft of
      this report, the State indicated that DEMI carried out 706 training modules
      related to womens’ rights, in which it trained 52,372 people, including
      indigenous women and public servants and employees. 151 In addition,
      between 2012 and 2016 it provided assistance in a total of 1,937 cases
      related to violence against indigenous women, out of which 760 included
      legal representation in different types of violence-related cases. It also
      indicated that it provided social assistance in 308 cases and psychological
      services in 869 cases.152

98.   During its on-site visit, the Commission received consistent information
      about the obstacles that women—particularly indigenous women—face in
      obtaining effective access to justice, in spite of the institutional mechanisms
      developed in the country. For instance, on its visit to women in indigenous

148
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, 2015, para. 99.
149
      Executive Decree 442-2007 granted DEMI an independent structure, including a coordination board in
      charge of choosing the Ombudsperson for Indigenous Women. For that purpose, there was a mechanism by
      which all indigenous women's organizations at the local and national level were publicly invited to propose
      to the President of the Republic three suitable candidates whom they considered appropriate in keeping
      with their worldview, principles, and values. The process afforded broad participation to indigenous women.
      However, the mechanism was modified by Executive Decree 38-2013, which eliminated the Coordination
      Board's function of selecting a shortlist of three candidates for the position of Ombudsperson for Indigenous
      Women, leaving the decision entirely up to the President of the Republic. Majawil Q’Ij Nuevo Amanecer,
      “Violación al Derecho a la participación de las mujeres indígenas en la dirección de asuntos públicos por
      medio de representantes libremente elegidos y de tener acceso en condiciones de igualdad a las funciones
      públicas del Estado de Guatemala”. Information received during the on-site visit of the IACHR from July 31 to
      August 4, 2017.
150
      Majawil Q’Ij Nuevo Amanecer, “Violación al Derecho a la participación de las mujeres indígenas en la
      dirección de asuntos públicos por medio de representantes libremente elegidos y de tener acceso en
      condiciones de igualdad a las funciones públicas del Estado de Guatemala”. Information received during the
      on-site visit of the IACHR from July 31 to August 4, 2017.
151
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
152
      Ibid.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1228 of 1770

56 | Situation of Human Righsts in Guatemala



        communities in Alta Verapaz the Commission was informed of acts of
        discrimination, lack of adequate assistance, and lack of coordination on the
        part of local authorities. 153 According to the information received, there is a
        practice of exclusion and centralization of justice services in the country
        that makes it difficult to lodge complaints, file lawsuits, and institute other
        judicial procedures. Indigenous women's human rights organizations told
        the Commission that there were not enough judicial offices in the country
        and that, because they were centrally situated at municipal and
        departmental seats, access to them was restricted by the large distances
        they had to travel which, in turn, made the process more costly for
        victim. 154

99.     By the same token, systems of investigation and assistance reportedly do
        not take indigenous women's specific needs and traditions into
        consideration. Protection shelters, for example, lack the conditions to
        enable women and girls to wear traditional dress or to perform traditional
        community tasks, such as planting and fabric weaving. 155 In response to the
        situation, the Commission underscores the importance of having in place
        special assistance protocols tailored to the needs of indigenous girls and
        women that take their cultural background and traditions into account.

100. The Commission was informed about the difficulties that Guatemalan
     women continue to encounter in accessing decision-making and
     representative positions in the country. 156 The information received
     indicates that there is a persistent absence of indigenous women in the
     majority of decision-making bodies. Indigenous organizations said that the
     prevalence of certain racist and male chauvinist stereotypes that reduce
     indigenous women's roles to domestic and rural settings hinders their
     participation and representation in policy and decision-making forums. In
     that regard, the Commission recalls that under the Inter-American
     Convention on the Prevention, Punishment, and Eradication of Violence
     against Women (Convention of Belém do Pará), the State has an obligation
     to ensure for women the right to have equal access to public service and to
     take part in the conduct of public affairs, including decision-making. In its
     comments to the draft of this report, the State informed that the Supreme
     Electoral Tribunal is currently devising a second group of reforms fo the
153
       Information received during the on-site visit of the IACHR from July 31 to August 4, 2017, at a meeting with
       women from indigenous communities in Alta Verapaz during the visit to Cobán on August 1, 2017.
154
       Situation of Q’eqchí’, Poqomchí and Achí women in the north of the country. Information received during
       the on-site visit of the IACHR from July 31 to August 4, 2017.
155
       Movimiento de Mujeres Indígenas, Situación y Condición de las Mujeres y niñas indígenas en el acceso a la
       justicia en Guatemala. Information received during the on-site visit of the IACHR from July 31 to August 4,
       2017.
156
       Information received during the on-site visit of the IACHR from July 31 to August 4, 2017, at a meeting with
       institutions on indigenous women's rights held on August 3, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1229 of 1770

                                                                      Chapter 2: Administration of Justice | 57



      Law of Elections and Political Parties, which will include gender parity and
      the alternation of indigenous peoples in the nominations to elected
      positions. 157 The State also indicated that out of the 158 representatives
      currently in Congress for the 2016-2020 legislative period, 25 are women,
      i.e., approximately 16%. 158

101. The IACHR also learned about the obstacles and difficulties indigenous
     women face in relation to the lack of judicial protection of their collective
     intellectual property in the law courts. Their traditional clothing and
     designs are a fundamental part of the identity and culture of indigenous
     peoples and communities. According to information provided to the
     Commission,159 in recent years indigenous communities have seen their
     ancestral creations appropriated by persons alien to their communities
     without respect for their authorship, meaning, and traditions, or
     contributing to the development of the communities that create them.
     Computerized designs inspired by ancestral creations, reproduction of
     traditional garb, and industrialization of Mayan fabrics could be infringing
     their copyright and associated rights enshrined in the laws governing
     industrial property in Guatemala. According to information furnished to
     the Commission, women's communities that took their cases to court
     encountered large numbers of obstacles preventing their complaints from
     being given meaningful consideration without discrimination. 160

102. The IACHR has also received copious information on the effect of the
     femicide phenomenon on women and Guatemalan society, which is
     examined in the section of this report that deals with citizen security.
     Following the adoption of the Law against Femicide and Other Forms of
     Violence against Women in 2008, violence against women became the
     crime most reported to the Public Prosecution Service. The situation has
     overwhelmed the courts' capacity to settle complaints because there are
     still too few prosecution units to deal with the volume of cases. The
     Commission recognizes the efforts of the State to develop specific bodies,
     such as the Prosecutor’s Office for Women (established in 2011) or the
     First Criminal Court of First Instance for Crimes of Femicide and Other
     Forms of Violence against Women and Sexual Violence, Exploitation, and
     Trafficking in Persons, which was created in 2012 and operates around-


157
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
158   Ibid.
159
      Asociación Femenina para el Desarrollo de Santiago Sacatepéquez (AFEDE), “Violación a los Derechos
      Culturales de Mujeres Indígenas y Violación al Principio e Igualdad y No Discriminación”. Information
      received during the on-site visit of the IACHR from July 31 to August 4, 2017.
160
      Information received during the on-site visit of the IACHR from July 31 to August 4, 2017.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1230 of 1770

58 | Situation of Human Righsts in Guatemala



        the-clock. 161 The Office of the Special Prosecutor for Femicide, 162 which has
        analysis, litigation, and evidence gathering units opened at the end of 2016.
        In spite of the efforts of the State in this regard, the number of convictions
        and acquittals in femicide cases are minimal relative to the number of
        complaints, and while the total number of judgments increased by 253
        percent from 2012 to 2013, that rise still only accounts for judgments in 3
        percent of complaints. 163 These figures reflect a high level of impunity in
        these cases. The Commission calls on the State to continue its efforts and to
        follow up on the implementation of the Law against Femicide, as well as
        establishing specialized courts and tribunals all over the country and
        ensuring the necessary budget appropriations to enable them to function.


        2.      Indigenous Peoples

103. The Commission has repeatedly said that indigenous peoples in Guatemala
     face the highest levels of social exclusion. 164 Their exclusion is visible in a
     variety of spheres, including access to justice. During the on-site visit, the
     Commission received information regarding the lack of access to justice for
     indigenous peoples in Guatemala and the persistence of linguistic,
     geographic, and cultural barriers in obtaining such access. For example, the
     IACHR was informed that some authorities make indigenous persons wait
     longer than non-indigenous persons. One indigenous person who met with
     the commission said: “When a Ladino person arrives and we were here
     before, they make us wait.” In Alta Verapaz, a woman explained to the
     IACHR that “they have translators in the Public Prosecutor’s Office, but they
     don’t know Q’eqchi and they do not translate everything we say.” 165 The
     IACHR has been reporting on the general situation of indigenous peoples in
     Guatemala since the 1990s. The fact that some of these barriers have not
     been overcome in over three decades reflects a structural failing, since
     those obstacles persist in spite of reiterated observations and
     recommendations. Information presented to the the United Nations Special
     Rapporteur on the rights of indigenous peoples indicate that only around


161
       USAID, Guatemala’s 24-Hour Courts: Changing the Way Women Access Justice, 2012.
162
       Ministry of the Interior, Inauguran Fiscalía de delitos contra el Femicidio, November 23, 2016.
163
       Impunity Watch, ¿Dónde está la justicia? El continuum de la violencia contra las mujeres, 2015.
164
       IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
       43/15, December 30, 2015, para. 70. Fifth Report on the Situation of Human Rights in Guatemala (2001),
       Chapter XI. The Rights of Indigenous Peoples, Introduction, para. 4; and Justice and Social Inclusion: The
       Challenges of Democracy in Guatemala (2003), Chapter IV. The Situation of the Indigenous Peoples, A.
       Introduction, para. 210.
165
       IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society organizations in Alta
       Verapaz.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1231 of 1770

                                                                      Chapter 2: Administration of Justice | 59



      10 percent of indigenous people have adequate and effective access to
      justice.

104. The IACHR received information from the State about training provided to
     officials in the judiciary and Public Prosecution Service on discrimination,
     the use of cultural and language experts, and the work of the Indigenous
     Peoples Unit of the Supreme Court of Justice to compile good practices in
     relation to discrimination-related judgments. In its observations to the
     draft of this report, the State further informed the Commission that the
     Public Defenders’ Institute has provided representation in 6,602 cases in
     an indigenous language, as well as 547 cases “with cultural pertinence”,
     regarding indigenous peoples.166 The Commission values the efforts of the
     State in that regard and considers that they should continue in order to
     achieve their goal of eradicating discrimination.

105. The IACHR also learned that in the process of constitutional reform of
     justice, recognition of the indigenous jurisdiction prompted controversy
     and opposition from certain sectors of the population. 167 In response to
     that situation, the Commission heard that indigenous organizations and
     leaders adopted the position that if the issue of recognition of indigenous
     jurisdiction was preventing the constitutional reform from going through,
     indigenous organizations would withdraw that recognition from
     consideration in order to allow the Congress to pass the rest of the
     constitutional amendments. 168 This resulted in the continued exclusion of
     indigenous peoples in that regard, which affects their full access to justice
     in the country. In this regard, the IACHR reiterates that the rule of law in
     Guatemala can only be consolidated when these historically excluded
     sectors are granted an equal say in society and in decision-making,
     something that has yet to be accomplished. 169

106. In relation to prior consultation as part of the issue of access to justice, the
     IACHR learned of the judgment handed down by the Constitutional Court in
     May 2017 ordering the Ministry of Energy and Mines (MEM) to conduct
     consultations with indigenous communities affected by two hydroelectric
     companies operating on the River Cahabón, in Alta Verapaz, in accordance


166
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017, p. 27.
167
      IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society and other
      organizations.
168
      Ibid.
169
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 104. IACHR, Justice and Social Inclusion: The Challenges of Democracy in
      Guatemala (2003), Chapter IV, pars. 234 and 434.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1232 of 1770

60 | Situation of Human Righsts in Guatemala



        with International Labour Organization (ILO) Convention No. 169. 170
        However, the Court allowed the companies to continue operating for the
        space of one year while the consultations are carried out and ordered the
        Congress to adopt legislation on issue of prior consultation.171 In that
        connection, the IACHR recalls that, under inter-American standards on
        such matters, "the obligation to consult is the responsibility of the State;
        therefore the planning and executing of the consultation process is not an
        obligation that can be avoided by delegating it to a private company or to
        third parties, much less delegating it to the very company that is interested
        in exploiting the resources in the territory of the community that must be
        consulted.” 172 Furthermore, as the Inter-American Court has stated, “the
        requirement of prior consultation means that this must take place before
        taking the measure or implementing the project that may affect the
        communities….” 173

107. In the course of its visit, the Commission was informed about the recent
     adoption of the "Operating Guidelines on Consultation of Indigenous
     Peoples.” 174 The adoption of the guidelines was a controversial issue, since
     a number of indigenous organizations and elders opposed it, owing to the
     fact that, according to them, the guidelines echo certain precepts of ILO
     Convention No. 169 but not inter-American standards on the right of
     indigenous peoples to prior consultation. 175 A number of indigenous
     organizations and leaders told the Commission that the authorities that
     drafted the operating guidelines did not meet with other sectors of society
     and indigenous peoples in a bid to reach agreements or consensus; that
     those indigenous leaders did not endorse the regulation; that the
     operational guidelines on consultations prepared by the Ministry of Labor

170
       Constitutional Court, Joined cases 90-2017, 91-2017, and 92-2017, Case of Oxec and Oxec II, May 26, 2017.
       In reference to Convention 169 on Indigenous and Tribal Peoples in Independent Countries, which
       Guatemala ratified in 1996.
171
       Id.
172
       I/A Court H.R., Case of the Kichwa Indigenous People of Sarayaku v. Ecuador, Merits and reparations,
       Judgment of June 27, 2012, Series C No. 245, para. 187. See also United Nations, Report of the Special
       Rapporteur on the situation of the human rights and fundamental freedoms of indigenous peoples, James
       Anaya, A/HRC/12/34, July 15, 2009, paras. 53 to 55.
173
       I/A Court H.R., Case of the Kichwa Indigenous People of Sarayaku v. Ecuador, Merits and reparations,
       Judgment of June 27, 2012, Series C No. 245, para. 181 (emphasis added).
174
       IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society and other
       organizations. Meeting with the Minister of Labor and Social Security, Aura Leticia Teleguario, and the
       Permanent Representative of Guatemala to the OAS, Ambassador Gabriel Aguilera, Washington, D.C., August
       11, 2017.
175
       IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with indigenous organizations and
       elders. See also, government of the Republic of Guatemala, Guía Operativa para la implementación de la
       consulta a pueblos indígenas [Operating Guidelines on Consultation of Indigenous Peoples], pp. 3-7, which
       mentions ILO Conv will ention No. 169, rulings of the Constitutional Court, and the International Convention
       on the Elimination of all Forms of Racial Discrimination; however, it does not mention the binding decisions
       of the Inter-American Court of Human Rights as the "constitutional framework of rights, or as standards.”



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1233 of 1770

                                                                        Chapter 2: Administration of Justice | 61



      was "an imposition," since when ministry representatives visited some
      departments to consult on the guidelines, the guidelines were rejected,
      while some communities were not consulted. 176

108. In that regard, the Commission highlights, that the State's obligation of free
     and informed prior consultation of indigenous and tribal peoples also
     relates to the adoption of legislative measures. 177 The Inter-American Court
     has stated: “In the case of consultation prior to the adoption of a legislative
     measure, the indigenous peoples must be consulted in advance during all
     stages of the process of producing the legislation, and these consultations
     must not be restricted to proposals.” 178 By the same token, the IACHR
     considers that identifying the measure that is to be the subject of
     consultation is fundamental in the process of consultation and consent.
     Thus it should be endowed with the greatest possible guarantees, reducing
     discretion in the decision and applying, in non-restrictive terms, the
     concept of impairment or negative impact. This is regardless of the type of
     megaproject, extraction project, investment project or any other that
     affects ancestral peoples. 179

109. During its visit, the Commission met with indigenous authorities of
     different peoples and regions of the country. 180 Some authorities said they
     consider prior consultation to be a strictly indigenous institution and,
     therefore, the indigenous peoples themselves should decide how to carry
     them out. They noted that some State authorities conceive of the prior
     consultation as a process to prevent or resolve social conflicts, and not as a
     true process to secure the consent of the consulted peoples and
     communities. 181 Also, they asserted that several different indigenous
     peoples of Guatemala have their own institutions, processes, mechanisms
     and timing in each individual group and community; and that a properly
     conducted process of prior consultation should take into account these
     characteristics and particularities.

176
      Meeting with indigenous organizations and elders. Information submitted to the IACHR by several
      indigenous organizations on August 4, 2017.
177
      I/A Court H.R., Case of the Kichwa Indigenous People of Sarayaku v. Ecuador, Merits and Reparations,
      Judgment of June 27, 2012, Series C No. 245, para. 181.
178
      Ibid.
179
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 495.
180
      In Guatemala City, the IACHR met with indigenous authorities. In Alta Verapaz, the Commission met with
      indigenous women’s organizations and with community-level indigenous peoples’ rights defense
      organizations. In San Marcos, the Commission met with indigenous peoples’ rights defenders.
181
      IA Court of HR, Case of the Saramaka People v. Suriname. Preliminary Objections, Merits, Reparations and
      Costs. Judgment of November 28, 2007. Series C No. 172, para. 133 to 137. IA Court of HR, Case of the
      Saramaka People v. Suriname. Interpretation of Judgment of Preliminary Objections, Merits, Reparations and
      Costs. Judgment of August 12, 2008, Series C No. 185, para. 17.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1234 of 1770

62 | Situation of Human Righsts in Guatemala



110. On this topic, the Commission recalls that both the United Nations
     Declaration on the Rights of Indigenous Peoples and the Inter-American
     legal precedent conceive of the right to prior, free and informed
     consultation as a process emanating from the right to self-determination. 182
     Therefore, implementation of the right to prior consultation must, above
     all, respect that right and make sure that it does not become a mere
     procedural formality that does not take into account the particular
     characteristics of the indigenous people or community involved. The Inter-
     American Court has repeatedly held that the right to consultation includes,
     as a fundamental element, the right of indigenous peoples to be consulted
     about, and to participate in, development of the process of consultation to
     which they are entitled. 183 The IACHR also recalls that prior consultation is
     not a tool to mitigate social conflict, but rather a procedure to provide for
     the right of self-determination, in relation to activities that are carried out
     on their ancestral lands and territories, or that have an impact on the
     natural resources that are found there.

111. In its observations to the draft of this report, the State of Guatemala noted
     that aftering unable to reach consensus on and approve an instrument to
     regulate consultation with indigenous peoples accoridngo the ILO
     Convention 169, in 2016 a specialized team was formed to collect
     necessary input from indigenous peoples to develop basic standards to
     carry out consultations. 184 By December 2016, six different linguistic

182
       IACHR, Indigenous peoples in voluntary isolation and initial contact in the Americas: recommendations for
       full respect for their human rights. OEA/Ser.L/V/II, Doc. 47/13, December 30, 2013, para. 21-22. The
       Commission previously wrote: “the right to self-determination is directly and profoundly related to the rights
       [of indigenous peoples] to their lands, territories and natural resources.” Ibid. para. 22. IACHR, Indigenous
       and Tribal Peoples’ Rights over their Ancestral Lands and Natural Resources. Norms and Jurisprudence of
       the Inter-American Human Rights System. OEA/Ser.L/V/II, December 30, 2009, para. 165. United Nations
       Declaration on the Rights of Indigenous Peoples, 61/295. A/61/L.67 and Add.1, September 13, 2007, Art. 3,
       “Indigenous peoples have to the right to self-determination. By virtue of that right they freely determine
       their political status and freely pursue their economic, social and cultural development.” Also see IACHR,
       Pleadings before the Inter-American Court of Human Rights in the case of Yakye Axa v. Paraguay. Cited in: IA
       Court of HR, Case of the Yakye Axa Indigenous Community v. Paraguay. Judgment of June 17, 2005. Series C
       No. 125, para. 157(c). IA Court of HR, Case of the Xákmok Kásek Indigenous Community v. Paraguay. Merits,
       Reparations and Costs. Judgment of August 24, 2010, Series C No. 214, pars. 171-182. In the case of the
       Kichwa Indigenous People of Sarayaku v. Ecuador, the Inter-American Court wrote that “the right to cultural
       identity is a fundamental right – and one of collective nature – of the indigenous communities, which should
       be respected in a multicultural pluralistic and democratic society.“ IA Court of HR. Case of the Kichwa
       Indigenous People of Sarayaku v. Ecuador. Merits and reparations. Judgment of June 27, 2012. Series C No.
       245, para. 217.
183
       IA Court of HR. Case of the Kichwa Indigenous People of Sarayaku v. Ecuador. Merits and Reparations.
       Judgment of June 27, 2012. Series C No. 245, para. 181. IA Court of HR, Case of the Saramaka People v.
       Suriname. Preliminary Objections, Merits, Reparations and Costs. Judgment of November 28, 2007. Series C
       No. 172, pars. 133 to 137. IA Court of HR, Case of the Saramaka People v. Suriname. Interpretation of
       Judgment of Preliminary Objections, Merits, Reparations and Costs. Judgment of August 12, 2008, Series C
       No. 185, para. 17.
184
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017, p. 28.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1235 of 1770

                                                                        Chapter 2: Administration of Justice | 63



      communities had participated with this team, according to the State.
      Additionally, the State informed that the Ministry of Energy and Mines
      entered into an institutional agreement with the Executive Branch’s
      Planning and Programming Secretariat (SEGEPLAN) to strengthen
      territorial management and provide prior and timely information in the
      territories where energy and mining projects exist. 185

112. In summary, the IACHR stresses that it is the obligation of the State of
     Guatemala to adhere to the standards of the Inter-American Commission
     and the Court in the area of justice for indigenous peoples in general, and
     prior consultation in particular. Participation of indigenous peoples and
     communities in the processes, in accordance with their practices, customs
     and methods of participation, is fundamental in order to ensure that they
     achieve full access to justice in Guatemala. In a country where more than
     half of the population identifies itself as indigenous, compliance with said
     standards must be a priority.


      3.      Children and Adolescents

113. Regarding access to justice for children and adolescents, the Commission
     received information that this group is facing the challenges of a justice
     system with limitations of a structural nature, in addition to barriers
     associated with their condition. According to the information received
     during the visit, rates of impunity for cases of physical and sexual violence
     and exploitation of children and adolescents surpasses 95%.186 Based on
     public information, in the first half of 2016 there were 76 deaths of
     children and adolescents per month reported in the country.187

114. In order to address this situation and provide adequate assistance to this
     group, as of 2016, the State has been setting up Prosecutorial Branch
     Offices at hospitals to assist victims of sexual violence, mistreatment and
     crimes against the personal integrity of children and adolescents. 188 This
     measure could be instrumental in confronting impunity for crimes against
     children and in contributing to reduce the incidence thereof. Likewise, the
     Office of the Counsel General of the Nation (PGN) is mandated by law to
     play a fundamental role in the defense and protection of children and
185
      Ibid.
186
      IACHR, on-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society organizations and
      international agencies.
187
      See, e.g., http://www.albedrio.org/htm/otrosdocs/comunicados/GAM-SituacionViolenciaNinezAdolescencia
      2016.pdf.
188
      Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, pg. 11. IACHR, on-site
      visit to Guatemala, July 31 to August 4, 2017, meetings with civil society and other organizations.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1236 of 1770

64 | Situation of Human Righsts in Guatemala



        adolescents, whose rights have been violated, a task that, based on the
        information received, it has a difficult time fulfilling because of inadequate
        resources and coverage.

115. The State reported to the IACHR that a Public Comprehensive Protection
     Policy and National Action Plan for Children and Adolescents in Guatemala
     has been pushed forward by the Secretariat of Social Welfare of the Office
     of the President of the Republic and the Social Movement for the Rights of
     Children and Youth, which was established in 2004.189 Despite said policy,
     institutional weakness in the areas of the State in charge of specialized
     justice for children is an impediment to the investigation and prosecution
     and, in cases that go to trial, to reaching a conviction for crimes committed
     against children and adolescents, as reflected in the rates of impunity.190
     During its visit, the IACHR repeatedly heard that institutional weakness is
     also linked to the policy in force taking a protection-based approach as
     opposed to being a national public policy providing for full implementation
     of the rights of children and adolescents.

116. In the framework of specialized justice for children and adolescents, we
     note the creation of the Sectional Office of the Prosecutor for crimes against
     children and adolescents in an attempt to strengthen the specialized
     approach for the protection of this group.191 Previously, the Office of the
     Prosecutor for Crimes against Women handled these cases. This new office
     must implement a model of comprehensive assistance, which must include
     services such as medical and psychological care and social work assistance.
     In this regard, civil society organizations specialized in the subject matter
     expressed their concern to the Commission over the lack of adequate
     resources for this Prosecutor’s Office to function effectively.192 The IACHR
     deems it necessary for these institutions to have sufficient resources to be
     able to fulfill their mandate and improve the specialized system of justice
     for children.

117. Additionally, the State noted that the Judiciary created the Trial Court for
     Children and Adolescents of the Metropolitan Area, which is tasked with

189
       The State noted that this policy “unifies the priorities and approaches of the State in order to realize the
       rights of children and adolescents, promote greater coordination, organization, coherence and
       comprehensiveness in the actions undertaken by government institutions, non-governmental organizations
       and international cooperation, in order to promote in the context of execution and monitoring of the Public
       Policy and Plan of Action—at the national and municipal level—sustainability of actions to fulfill the human
       rights of children and adolescents.” Information provided by the State. Ref. P-859-2017/VHGM/LWC/nj, June
       16, 2017, pg. 11, and Annex 5.
190
       IACHR, Violence, Children and Organized Crime, OEA/Ser.L/V/II. Doc. 40/15, November 11, 2015, para. 398.
191
       IACHR, on-site visit to Guatemala, July 31 to August 4, 2017, meetings with civil society organizations and
       international agencies.
192
       Id.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1237 of 1770

                                                                           Chapter 2: Administration of Justice | 65



      assisting the children and adolescents in the cases it hears, in which
      children and adolescents are being prosecuted.193 In the framework of
      specialized justice for children, in October 2016, the Oversight Court for
      Execution of Measures for Adolescents in Conflict with the Criminal Law of
      Guatemala City issued a ruling ordering several actions relating to the
      conditions of detention at four facilities for the deprivation of children and
      adolescents: Centro Juvenil de Privación de Libertad para Mujeres
      (CEJUPLIM-Gorriones), Centro Juvenil de Detención Provisional (CEJUDEP-
      Gaviotas), Centro Juvenil de Detención Provisional para Varones (CEJUDEP-
      Anexo), and Centro Juvenil de Privación de Libertad para Varones
      (CEJUPLIV-Etapa II). These actions fall under the purview of the Secretariat
      of Social Welfare, the Ministry of Education, the Secretariat for the
      Administration of Forfeited Assets, and the National Institute of Forensic
      Sciences. This ruling was upheld under an order of the Court of Appeals for
      Children and Adolescents.194

118. On June 12, 2017, the IACHR asked the State to adopt precautionary
     measures on behalf of children and adolescents, who are housed at these
     four detention facilities, MC 161-17.195 The Commission requested the
     Guatemalan State to adopt the necessary measures to protect the lives and
     personal integrity of the adolescents of the four facilities, to take the
     necessary actions to improve their conditions of detention in keeping with
     international standards; to strengthen security at the four detention
     facilities; to adopt the necessary measures to have emergency plans in
     place to respond to potential risk factors identified in the ruling, should
     they materialize; to agree on the measures to be adopted with the
     beneficiaries and their representatives; and to report on the steps taken to
     investigate the alleged incidents and avoid the repetition thereof.196 The
     visits made to the children’s and adolescents’ detention facilities are
     explained in greater detail below.

119. During its visit, the IACHR learned of significant concrete steps forward as
     a result of said ruling, particularly the demolition of the “dungeon”
     [calabozo] dormitories at the facility known as “Etapa II” [‘Stage II’], as well
     as the installation of toilets in the adolescents’ dormitories at the
     “Gorriones” facility, visited by the Commission.197 In contrast, the IACHR
193
      Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, pg. 11.
194
      Information received from the Oversight Court for Execution of Measures for Adolescents in Conflict with
      Criminal Law, August 2, 2017 (in the IACHR archive).
195
      IACHR, MC 161-17, Centros Juveniles de Privación de Libertad, Guatemala, [‘Juvenile Deprivation of Liberty
      Facilities, Guatemala’], June 12, 2017.
196
      Id. The Resolution identified the following risk factors: deficient infrastructure, overcrowding and inadequate
      security measures.
197
      Information received from the Oversight Court for Execution of Measures for Adolescents in Conflict with
      Criminal Law, August 2, 2017 (in the IACHR archive).


                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1238 of 1770

66 | Situation of Human Righsts in Guatemala



        also learned about obstacles and delays in compliance with other items
        ordered in the ruling of the Oversight Court for Execution of Measures for
        Adolescents in Conflict with the Criminal Law, for which the partial
        justification was given that the team at the Secretariat of Social Welfare had
        recently been installed in their positions.198 The Commission notes that
        on August 9, 2017, the Secretary of Social Welfare was dismissed after only
        five months in office. In this sense, the IACHR expresses its concern that
        this recent turnover in the leadership and team might lead to additional
        delay in compliance with all the measures ordered by the Court back in
        October 2016.

120. As is mentioned hereunder, many of the problems standing in the way of
     children and adolescents in Guatemala from having full access to justice,
     stem from the lack of a national public policy ensuring full implementation
     of the rights of this group, as well as inadequate coordination between the
     institutions of the State in charge of this area. The 2004 Public
     Comprehensive Protection Policy and National Plan of Action for Children
     and Adolescents, which is based on a protection-focused approach rather
     than on full implementation of rights, has proven inadequate and
     ineffective. The Commission encourages the State to adopt and implement
     a national public policy for full implementation of the rights of children and
     adolescents as soon as possible.


        4.      Lesbian, Gay, Bisexual, Trans and Intersex Persons (LGBTI)

121. LGBTI persons face major roadblocks to gain access to justice. The IACHR
     received information indicating that obstacles persist in Guatemala in
     terms of respect for and guarantee of due process rights in cases linked to
     acts of discrimination and violence based on the sexual orientation or
     gender identity of the victims.199 In fact, according to the information
     provided, 85% of LGBTI victims of violence and discrimination filed a
     report for the assaults, and only 26% received a response from the
     authorities. 200 Likewise, the Office of the United Nations High

198
       This turnover on the team of the Secretariat stemmed from the dismissal and subsequent indictment of the
       former heads, after a fire broke out at the residential care facility the Hogar Virgen de la Asunción on March
       8, 2017, in which 41 little girls and adolescents burned to death. See Section VII.B, infra.
199
       Redlactrans, Violaciones a los Derechos Humanos de Mujeres Trans en Costa Rica, El Salvador, Guatemala,
       Honduras y Panamá, [‘Violations of the Human Rights of Trans Women in Costa Rica, El Salvador, Guatemala,
       Honduras and Panama’], January 2016, para. 141, p. 37; Human Rights Committee, Final observations of the
       Human Rights Committee: Guatemala, CCPR/C/GTM/CO/3, April 19, 2012, para. 11.
200
       Redlactrans, Violaciones a los Derechos Humanos de Mujeres Trans en Costa Rica, El Salvador, Guatemala,
       Honduras y Panamá, [‘Violations of the Human Rights of Trans Women in Costa Rica, El Salvador, Guatemala,
       Honduras and Panama’], January 2016, para. 141, p. 37.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1239 of 1770

                                                                         Chapter 2: Administration of Justice | 67



      Commissioner expressed his concern over the “persistent discrimination
      and violence against persons based on their sexual orientation and gender
      identity” in Guatemala. 201 In its comments to the draft of this report, the
      State of Guatemala noted that the Public Prosecutors’ System for
      Information and Investigation Control (SICOMP) registered a total of 11
      reports between 2011 and 2015, without specifying the crimes involved,
      and of those 4 were dismissed. Similarly, it indicated that between 2016
      and 2017 the system registered 355 reports—again, without specifying the
      crimes—46 of which were dismissed or rejected. It also stated that the
      Human Rights Ombudsman has a Diversity Unit. 202

122. The State also informed that in November 2016, the Ministry of Public
     Health and Social Welfare launched an “Integral and Differentiated
     Healthcare Strategy for Trans Persons in Guatemala 2016-2030.” It also
     pointed out that COPREDEH currently has a final draft of the Public Policy
     on this subject, and that in November 2017 a team of experts was
     established to follow-up on LGBTI matters, which is comprised of
     government institutions and civil society organizations.203

123. The Commission received worrisome information from civil society about
     introduction of legislative bill in the Congress of the Republic, Law No.
     5272, the content of which is about the “protection of life and family.” 204
     This bill, if approved, would prohibit teaching about gender and sexual
     diversity in schools; would reaffirm the institution of marriage as the
     exclusive right of persons of opposite sexes; and would do away with the
     criminal offense of discrimination, when it is directed at LGBTI persons. 205
     On this issue, it came to the attention of the IACHR that evangelical
     movements were the main supporters of said legislative bill.206



201
      United Nations Human Rights Council, Informe anual del Alto Comisionado de las Naciones Unidas para los
      Derechos Humanos sobre las actividades de su oficina en Guatemala A/HRC/34/4/Add.1, [‘Annual Report of
      the United Nations High Commissioner for Human Rights on the activities of his Office in Guatemala’],
      January 11, 2017, para. 61, p. 18.
202
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
203
      Ibid.
204
      Congress of the Republic of Guatemala, Iniciativa que dispone aprobar Ley para la Protección de la Vida y la
      Familia, [‘Legislative bill to approve the Law for the Protection of Life and Family’], July 24, 2017.
205
      Otrans Reinas de la Noche, Pronunciamiento público, [‘Public Statement’], April 28, 2017. Also see: Coalición
      de Organizaciones LGBTTTI de Incidencia en las Américas, Red Latinoamericana y del Caribe de personas
      trans (Redlactrans), Convención Interamericana de Derechos Sexuales y Derechos Reproductivos. [‘Coalition
      of LGBTTTI Advocacy Organizations of the Americas, Latin American and Caribbean Network of Trans Persons
      (Redlactrans), Inter-American Convention on Sexual and Reproductive Rights’].
206
      Congress of the Republic of Guatemala, Diputados reciben proyecto de ley de coordinadora evangélica
      nacional, [‘Deputies receive legislative bill from the national evangelical coordinator’], February 17, 2017.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1240 of 1770

68 | Situation of Human Righsts in Guatemala



124. In view of these proposals, the Commission recalls that both the IACHR and
     the Inter-American Court have established that in accordance with Article 2
     of the American Convention, the right to equal protection under the law
     and the principle of non-discrimination, mean that States are obligated to:
     (i) refrain from introducing into legal frameworks regulations that are
     discriminatory or that have discriminatory effects on certain groups of the
     population; (ii) eliminate discriminatory regulations; (iii) combat
     discriminatory practices; and (iv) establish norms and adopt the necessary
     measures to recognize and guarantee effective equality of all people under
     the law. 207 The IACHR calls upon the State of Guatemala to comply with
     these principles in considering the legislative proposals under review.


        5.      People of African Descent

125. As for people of African descent, the Commission recognizes the efforts of
     the State in conducting activities in the context of the International Decade
     for People of African Descent. However, despite the State’s commitment to
     promote international and policy instruments in support of the rights of
     Afro-Guatemalans, challenges persist, particularly with regard to
     information collection and structural racism.

126. While the Commission recognizes the adoption of an ethnic approach to the
     2017 national census, civil society organizations reported to the IACHR
     that the census scheduled to be carried out in 2017 takes into account the
     categories “Maya” and “Garifuna,” but does not have a category
     encompassing Afro-Guatemalans that do not identify themselves as one of
     these two categories. Consequently, other Afro-Guatemalan groups, such as
     criollos or “Afro-Mestizos” would remain outside of the classification
     system. 208

127. Based on information available to the Commission, the lack of visibility of
     Afro-Guatemalans, as a result of the scarce or non-existent information
     gathered by the State on persons self-identifying as such,209 has led to Afro-
     Guatemalan people who are not Garifuna, not gaining full access to social
     programs and benefits targeted expressly to minority groups. 210 Civil

207
    IACHR, Violencia contra Personas Lesbianas, Gay, Bisexuales, Trans e Intersex en América, [‘Violence against
        Lesbian, Gay, Bisexual, Trans and Intersex Persons in the Americas’], OEA/Ser.L/V/II. Rev.2.Doc. 36, approved
        on November 12, 2015, para. 423. IACHR, The Situation of People of African Descent in the Americas, 2011,
        para. 194.
208
    IACHR, on-site visit, July 31 to August 4, 2017. Meetings with civil society organizations.
209
    FADEP, Familia Desarrollo Población. Guatemala: INE anuncia censo de población para el 2017, [‘Guatemala: INE
        Announces 2017 population census’], June 7, 2017.
210
    IACHR, on-site visit, July 31 to August 4, 2017. Meetings with civil society organizations.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1241 of 1770

                                                                         Chapter 2: Administration of Justice | 69



      society organizations that were present at the meetings with the IACHR in
      the context of the on-site visit, stated that Afro-Guatemalan persons, who
      are not Garifunas, have not had access to special policies related to
      education. In this regard, the Commission reiterates the recommendation
      of the UN CERD that a lack of complete, reliable and up-to-date statistical
      data on the demographic make-up of the country poses an obstacle to the
      development of inclusive public policies on topics of gender and racial
      discrimination, as well as a differentiated focus of the population in a
      particular situation of vulnerability. 211

128. Lastly, the Commission underscores that the social and economic
     determinism, which shapes the racial profile of certain groups, reflects the
     persisting wide gap in the enjoyment of economic, social and cultural rights
     between Afro-Guatemalans in particular and other population groups. 212
     This shows that the degree of structural and institutional discrimination
     creates de facto barriers for people of African descent to fully enjoy and
     exercise their human rights.


D.    Transitional justice and reparations to victims of the
      internal armed conflict

129. The lack of access to justice in Guatemala is closely linked to the lack of
     reparation for human rights violations committed during the internal
     armed conflict. The Commission has previously noted the importance for
     Guatemala to deal with that historic debt to the victims of said violations
     and their next of kin, as enshrined in the Peace Accords. 213

130. During the on-site visit, the Commission took note of recent progress it
     observed in cases linked to gross violations dating back to the internal
     armed conflict, such as the cases of CREOMPAZ, Molina Theissen, and Sepur
     Zarco, 214 among other ones. During the visit to the facilities of the Regional
211
      CERD. Final observations on the 13th and 14th periodic reports of Guatemala. CERD/C/GTM/CO/14-15, June
      12, 2015, p. 2.
212
      Declaration of the First Congress of Afro-Guatemalan Women, July 22, 2017.
213
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 422.
214
      UN WOMEN, Resolución histórica en Guatemala, una victoria contra la violencia sexual en los conflictos
      armados, [‘Historic resolution in Guatemala, a victory against sexual violence in armed conflicts’], March 3,
      2016. It can be viewed at http://www.unwomen.org/es/news/stories/2016/3/guatemala-victory-against-
      sexual-violence-in-armed-conflict; UNDP, Mujeres Maya Q’eqchí de Sepur Zarco marcan hito histórico contra
      la esclavitud sexual como acto de guerra, [‘Q’eqchí Mayan Women from Sepur Zarco set historical milestone
      against     sexual    slavery    as    act   of   war’],           2016.     It    can   be     viewed     at
      http://www.gt.undp.org/content/guatemala/es/home/ourwork/crisispreventionandrecovery/successstories
      / Sepur_Zarco.html



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1242 of 1770

70 | Situation of Human Righsts in Guatemala



        Training Command for United Nations Peacekeeping Operations
        (CREOMPAZ), the IACHR was apprised that as of the present date, eight
        detained former military members were tried for acts committed from
        1981 to 1984 at the former military base in the city of Coban, where bone
        remains have been located, from which 128 persons, who were victims of
        forced disappearance, have been successfully identified. 215
        Notwithstanding this progress, some organizations raised the alert that
        there have been no forward steps in 2017, and that some alleged victims—
        and therefore, violations—have been excluded from the process of
        instituting trial proceedings.

131. As for the case of the boy Marco Antonio Molina Theissen, allegedly
     disappeared by members of the Guatemalan Army in 1981, 216 the IACHR
     was informed that at a hearing held on July 25, 2017, Judge Víctor Hugo
     Herrera Ríos, of High Risk Case Court C, admitted evidence introduced by
     both parties, including testimony of witnesses, official documents and
     experts’ reports, as well as the 2004 judgment of the Inter-American Court
     of Human Rights in the case of Molina Theissen v. Guatemala. 217 Following
     this hearing, the judge decided to certify the case to the oral trial stage, the
     starting date of which was left to the chief judge of High Risk Case Court
     C. 218

132. Much to its satisfaction, the Commission acknoledges the ruling of the
     Chamber of Appeals for High Risk cases upholding the landmark judgment
     of the Sepur Zarco case, relating to domestic and sexual violence committed
     by members of the armed services against Maya q’eqchi’ women as an
     instrument of war and repression during the internal armed conflict. 219 In


215
       International Justice Monitor, CREOMPAZ Hearings Conclude; Tribunal to Determine if Case Goes to trial,
       June 7, 2016. It can be viewed at https://www.ijmonitor.org/2016/06/creompaz-hearings-conclude-tribunal-
       to-determine-if-case-goes-to-trial/; NISGUA, CREOMPAZ: Eleven retired military officers indicted on charges
       of crimes against humanity, January 19, 2016. It can be viewed at http://nisgua.org/creompaz-eleven-
       retired-military-officers-indicted-on-charges-of-crimes-against-humanity/.
216
       IACHR, Press Release 001, CIDH saluda detención de imputados por delitos de desaparición forzada y lesa
       humanidad en Guatemala [‘IACHR Welcomes Arrest of Individuals Accused of Forced Disappearance and
       Crimes against Humanity in Guatemala’], January 13, 2016. It can be viewed at:
       http://www.oas.org/es/cidh/prensa/comunicados/2016/001.asp.
217
       IA Court of HR, Case of Molina Theissen v. Guatemala, Merits, Judgment of May 4, 2004. Series C No. 106.
218
       Centro de Medios Independientes, El Caso Molina Theissen está listo para ir a juicio [‘Case of Molina
       Theissen is ready to go to trial’], August 6, 2017. It can be viewed at: https://cmiguate.org/el-caso-molina-
       theissen-esta-listo-para-ir-a-juicio/. International Justice Monitor, Judge Sends Five High-Ranking Military
       Officers to Trial in Molina Theissen Case, March 6, 2017. It can be found at:
       https://www.ijmonitor.org/2017/03/judge-sends-five-high-ranking-military-officers-to-trial-in-molina-
       theissen-case/.
219
       Office of the Public Prosecutor, “Caso Sepur Zarco: sala de apelaciones confirma sentencia condenatoria
       obtenida por la Fiscalía de Derechos Humanos” [‘Case of Sepur Zarco: appeals chamber upholds conviction
       obtained by the Prosecutor for Human Rights’], July 19, 2017. It can be viewed at:


Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1243 of 1770

                                                                         Chapter 2: Administration of Justice | 71



      1982, after the disappearance and destruction of homes and crops in the
      communities of the Valley of Polochic, a military outpost was installed in
      Sepur Zarco under the same name. As it appears in the case proceedings
      file, for at least six months, girls and women of the area were subjected to
      sexual violence and to sexual and domestic slavery.

133. As a result of these crimes and a landmark conviction, on February 26,
     2016, High Risk Case Court A convicted Coronel Steelmer Francisco Reyes
     Girón and former military commissioner Heriberto Valdéz Asij for crimes
     against the duties of humanity, sexual violence, humiliating and degrading
     treatment against the women, murder and forced disappearance and
     sentenced them to a prison term of 120 and 240 years respectively. 220 The
     Commission recognizes that the judgment of the Sepur Zarco case is
     emblematic because it was a final conviction under a charge of a criminal
     offense against the duties of humanity for sexual violence, and the first time
     in Guatemala that sexual slavery has been established as a war crime, and
     that the magnitude of use and control over the bodies of women during the
     conflict has been recognized. The IACHR calls on the State of Guatemala to
     take the necessary measures to enforce the judgment, especially as to
     implementation of the measures of reparation aimed at the dignifying and
     transforming the lives of the women victims.221

134. The IACHR recognizes the efforts of the prosecutors and judges and other
     justice operators in achieving progress in this and other cases related to
     the internal armed conflict. Despite the positive side to this, most of the
     gross human rights violations committed during the internal armed conflict
     remain in impunity, and operators of justice who hear these matters are
     the targets of ongoing threats, intimidation and even criminal complaints
     brought against them. 222 The IACHR stresses that the State has the
     obligation to ensure conditions of independence and security so that justice
     operators are able to fulfill their duties in the struggle against impunity
     with respect to the human rights violations committed during the internal

      https://www.mp.gob.gt/noticias/2017/07/19/caso-sepur-zarco-sala-de-apelaciones-confirma-sentencia-
      condenatoria-obtenida-por-la-fiscalia-de-derechos-humanos/.
220
      UNAMG, Sepur Zarco, el camino de las mujeres hacia la justicia, [‘Sepur Zarco, the women’s path to justice’],
      2016.
221
      Mujeres Transformando el Mundo, Estudio de la Sentencia del Caso Sepur Zarco, [‘Study of the Judgment of
      the Sepur Zarco case’] July 2017. Document submitted during the on-site visit of the IACHR, from July 31 to
      August 4, 2017, at a meeting with women from the indigenous communities of Alta Verapaz, visit to Cobán
      conducted on August 1, 2017.
222
      Human Rights Ombudsman of Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status
      Report’], January 31, 2017, p.72; CEJIL, “Observaciones al Informe sobre la situación de derechos humanos
      en Guatemala” [‘Observations to the Report on the Situation of Human Rights in Guatemala’], October 14,
      2016; IACHR, Annual Report 2016, Capítulo V: Seguimiento de recomendaciones formuladas por la CIDH en
      sus informes de país o temáticos, [‘Chapter V: Follow-up of recommendations made by the IACHR in its
      country or thematic reports’] para. 121.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1244 of 1770

72 | Situation of Human Righsts in Guatemala



        armed conflict. Civil society organizations also reported on increased
        assaults and harassment against human rights defenders who follow these
        cases. 223 Furthermore, the IACHR received information about the risk that
        some of the cases currently under investigation will not be brought to trial,
        because of the recurring procedural stalling tactics mentioned earlier in the
        previous section of the instant report.224

135. The Commission has also been closely monitoring the genocide case
     against José Mauricio Rodríguez Sánchez, the former chief of military
     intelligence and Efraín Ríos Montt, former head of State. In 2015, a civilian
     court found Mr. Ríos Montt incompetent to stand trial, and by decision of
     the Constitutional Court, the case was sent back to the early stages. 225
     Additionally, it was reported to the IACHR that in May 2017, a complaint
     was brought for malfeasance in office against three justices of the
     Constitutional Court for unlawfully reinstating the case. The IACHR notes
     with concern the lack of progress in the Ixil genocide case, as well as in the
     case of the massacre of Las Dos Erres. The IACHR reminds the State of
     Guatemala of its obligation to investigate promptly, impartially and
     effectively all serious human rights violations committed in the past. It is
     the responsibility of the State to adopt the respective administrative or
     criminal measures in response to actions or omissions of State officials,
     who may contribute to the denial of justice and to impunity and hamper
     proceedings aimed at identifying and punishing those responsible.

136. Furthermore, as for matters involving members of the armed forces,
     information was received from civil society organizations about difficulties
     in gaining access to information in the possession of the Ministry of
     Defense. The Commission received information as well regarding the
     failure of the Police to effectively execute the arrest warrants ordered by
     judges for several years, which subjects the victims to a situation of
     permanent vulnerability fearing they will be the targets of further attacks

223
       By way of example, civil society organizations made reference to the arrest in January 2016 of 18 former
       members of the military forces, who in 1978 and 1989 were allegedly involved in committing gross human
       rights violations, including forced disappearances, extrajudicial executions, torture, violence and sexual
       violence. The persons standing accused include Edgar Ovalle, retired coronel and deputy until May 2017, and
       one of the founders of the political party in power FCN-Nación. Ovalle is currently a fugitive from justice and
       Interpol issued a Red Alert for his arrest, charged with forced disappearance and crimes against humanity
       relating to the bone remains discovered at CREOMPAZ. Interpol, Red Alert for Edgar Justino Ovalle
       Maldonado, June 18, 2017. It can be viewed at: https://www.interpol.int/es/notice/search/wanted/2017-
       16771.
224
       See, by way of example, CEJIL, “Observaciones al Informe sobre la situación de derechos humanos en
       Guatemala” [‘Observations to the Report on the Situation of Human Rights in Guatemala’], October 14,
       2016, p. 7.
225
       El Diario, “Ríos Montt declarado incapaz para afrontar un juicio por genocidio en Guatemala” [‘Rios Montt
       found incompetent to stand trial for genocide in Guatemala’], November 16, 2016. It can be found at:
       http://www.eldiario.es/politica/Rios-Montt-declarado-genocidio-Guatemala_0_580943079.html.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1245 of 1770

                                                                           Chapter 2: Administration of Justice | 73



      by the perpetrators. Since 2009, the IACHR documented around 30 arrest
      warrants against persons charged with committing serious crimes during
      the internal armed conflict, none of which have been executed. The IACHR
      was informed that in one particular case, a defendant who received a
      monthly pension from the State, could not be successfully located to
      execute an arrest warrant against him. 226 In 2017, the Commission again
      received information that arrest warrants had still not been executed for
      the following individuals: Luis Enrique Mendoza García, charged in a case
      of genocide; 8 former commanders and intelligence officers of military
      zone 21; and 8 persons charged in the case of the massacre of Las Dos
      Erres, with arrest warrants issued back in 2000. 227

137. During the on-site visit, the IACHR conducted an in-person visit to the
     facilities of the Archives of the National Civilian Police. The IACHR
     recognizes how important the Archives is for the reactivation and
     elucidation of some of the criminal cases for gross human rights violations
     connected to the internal armed conflict and that this repository of records
     greatly aids in the recovery of the historical memory. According to
     information it received, the Archive is solely dependent on international
     cooperation. The IACHR urges the State to allocate resources to the Archive
     and support this measure for memory, truth and justice.

      National Reparation Program

138. Regarding reparations for violations committed during the internal armed
     conflict, the IACHR was apprised once again about meager and delayed
     compliance with limited coverage by the Guatemalan State. The IACHR has
     held several public hearings on the National Reparation Program (PNR),
     created in 2003. 228 As the State acknowledged in the past before the IACHR,
     the total budget allocation of the PNR as set forth in the agreement creating
     it, emanating from the Peace Accords, has never actually been fulfilled.
     According to the information received, civil society organizations find that
     the PNR continues to be culturally inadequate and does not pay enough
     attention to the special situation of indigenous women, children and

226
      IACHR, CIDH concluye visita de trabajo a Guatemala, 12 de junio de 2009. [‘IACHR concludes working visit to
      Guatemala, June 12, 2009’].
227
      Bufete Jurídico de Derechos Humanos, CALDH, Grupo de Apoyo Mutuo GAM, and FAMDEGUA, Report on the
      Situation of Memory, Truth and Justice, July 2017. In the archives of the Commission.
228
      IACHR, 159th Session, Public Hearing “Right to full reparation for victims of the armed conflict in Guatemala,”
      Panamá, December 6, 2016. IACHR, 156th Session, Public Hearing, “Human rights and transitional justice in
      Guatemala,” October 22, 2015. IACHR, 153rd Session, Public Hearing “Access to justice and legacy of the
      internal armed conflict in Guatemala,” October 28, 2014. IACHR, 150th Session, Public Hearing “National
      Reparation Program in Guatemala,” March 25, 2014. IACHR, 144th Session, Public Hearing, “Situation of
      women victims of human rights violations during the internal armed conflict in Guatemala,” March 27, 2012.
      IACHR, 138th Session, Public Hearing “Public policy on reparations in Guatemala,” March 19, 2010.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1246 of 1770

74 | Situation of Human Righsts in Guatemala



        adolescents. Consequently, this places the burden of trying to secure
        adequate reparation on the organizations supporting the victims. 229
        Moreover, frequent staff turnover hampers continuity and delays cases. It
        was also reported to the IACHR that the victims continue to endeavor to
        push forward legislative bill 3551, drafted in 2006, which would give
        solidity and legal certainty to the PNR, but it has not been approved. 230

139. The most recent figures provided by the State indicate that as of 2015,
     there were 75,674 victims registered in the PNR, of which 38,263 have
     been economically compensated and around 20,000, compensated in
     material reparation projects, such as housing. 231 The State acknowledged
     that reparation of the victims of the conflict is a pending matter in
     Guatemala and noted that in addition to the measures that it has begun to
     adopt in order to revive the Reparations Program in Guatemala, it shares
     the concern of the victims over prompt approval of draft Law 3551 and
     over the National Victims Register.232 In view of this situation, the budget
     cuts for the PNR in 2016 is of particular concern, as this effectively reduced
     the capacity for reparation measure execution. According to information
     the Commission received from civil society, citing as its source the
     narrative section of the PNR management report, as of the month of June
     2017, in the first quarter of 2017, zero money was executed for direct
     reparation to the victims; and as of June 30, 2017, the reparations delivered
     totaled 740,000 quetzals in financial reparation (38 cases covered); and
     868,000 quetzals in material restitution for the construction of 14
     houses. 233 The IACHR urges the State to endow the PNR with sufficient
     resources to be able, for the first time since it was created, to have the
     budget allocation established in the accord creating it and, thus, provide
     the victims and their family members with the services for which the
     Register was created. In its comments to the draft of this report, the State
     indicated that in order to fully comply with the terms of the Peace Accords,
     it established the Political Agenda for Peace 2017-2026, which identifies
     institutional commitments. It also indicated that since 2017, the

229
       CEJIL, “Observaciones al Informe sobre la situación de derechos humanos en Guatemala” [‘Observations to
       the Report on the Situation of Human Rights in Guatemala’], October 14, 2016.
230
       IACHR, Public Hearing “Right to full reparation for victims of the armed conflict in Guatemala,” Panama,
       December 6, 2016; information submitted by civil society organizations to request a thematic hearing on
       “Reparation in Guatemala,” October 10, 2016.
231
       Republic of Guatemala, Report of the State of Guatemala on draft Chapter V on follow-up to the
       recommendations of the IV Country Report of the IACHR: Diversity, Inequality and Exclusion (2015). Nota P-
       943a-2016/VHGM/MJOS/HM/af-wr, received on October 10, 2016, pg. 81. Information provided by the
       State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, Annex 21.
232
       IACHR, Public Hearing “Right to full reparation for the victims of the armed conflict in Guatemala,” Panama,
       December 6, 2016.
233
       Status report on the situation of the Public Reparations Policy in Guatemala, submitted by 22 communities
       of Nebaj and Cotzal, Quiché, July 31, 2017. In the archives of the IACHR.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1247 of 1770

                                                                          Chapter 2: Administration of Justice | 75



      Commission on Sacred Sites has been incorporated into the Secretariat of
      Peace, in order to comply with the commitments related to the identity and
      rights of indigenous peoples. 234 The State also pointd out that the budged
      approved for CODISRA went from 5,985,751 quetzales in 2012 to
      10,500,000 quetzales in 2017. Also, the State refered that this budget was
      approved as part of the Stategic Institutional Plan of 2017-2021. The
      objective of this Plan is to articulate public policies and national legislation
      in order to consolidate and strengthen the institutional development aimed
      at effectively complying with said policies.235

140. As for the particular challenges faced by indigenous women, 236 even though
     Guatemalan courts have acknowledged that during said conflict, rape was a
     widespread, massive and systematic practice carried out by agents of the
     State as part of a counterinsurgent policy, the PNR lacks of a specific policy
     in place to provide adequate reparation to these victims.237 In fact, the
     information available indicates that despite the breadth of rape cases, the
     PNR has no specific policy in place to meet the demands and specific
     petitions for the cases endured by the women during the internal armed
     conflict. 238 During the visit, the Commission received reports pertaining to
     the absence of clear procedures and requirements for women victims to
     have access to reparation. Moreover, the burden of proof rests on the
     victims, who encounter serious difficulties to document and prove their
     cases. Consequently, many of them remain outside the reparation
     mechanisms. 239 Additionally, several organizations reported to the
     Commission that, in response to women’s demand for reparation in cases
     of rape, the PNR has stop taking cases because of the lack of budget.

234
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
235
      Ibid.
236
      National Widows Coordinator of Guatemala (CONAVIGUA), Asociación Campesina de Desarrollo Nebajense
      (ASOCDENEB), Coordinadora de Víctimas de Alta Verapaz (CODEVI), Centro de Análisis Forense de Ciencias
      Aplicadas (CAFCA), Thematic hearing “Situation of women victims of human rights violations during the
      internal armed conflict in Guatemala,” held during the 144th Session of the iACHR in Washington D.C., on
      March 27, 2012. CEJIL, Observations to the Report on the Situation of Human Rights in Guatemala, October
      14, 2016.
237
      Rape was used as an instrument of war and as a tool to generate terror and subdue the population. CICIG,
      Tribunal de Conciencia contra la Violencia Sexual hacia las Mujeres, [‘Court of Conscience against sexual
      violence toward women’], Press release, March 5, 2010. The Commission for Historical Clarification (CEH)
      determined that sexual violence against women was a prevalent practice during the three decades of
      conflict and cautioned that sexual violence statistics have been underestimated: of the 42,275 human rights
      violations reported, only 2.38% are for sexual violence. Of the 1,465 cases reported, the CEH was only able to
      document 285 cases. UN WOMEN, Guatemala Country Background, 2017.
238
      Network of Social and Victims’ Organizations, Informe Auditoría social a la política de reparación del Estado
      de Guatemala, [‘Social audit report on the reparation policy of the State of Guatemala’], January 2015, p. 35.
239
      Information received during the IACHR’s on-site visit, from July 31 to August 4, 2017. Information provided
      by the organization Estrella Polar of Guatemala at the public meeting held on July 31, 2017 in Guatemala
      City.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                            '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1248 of 1770

76 | Situation of Human Righsts in Guatemala



        Countless testimonies of victims taken during the Commission’s visit attest
        to the importance of taking into consideration the differential impact of the
        armed conflict on women, of including specific measures to consider
        displaced women, widowed women and orphans, and of establishing clear
        mechanisms to do justice and provide reparation in cases of rape.240

141. The State provided information on the PNR’s 2015 Annual Report
     (Memoria de Labores), which describes five central components of
     reparation: (1) dignifying victims through actions of support for
     exhumations and measures of truth and memory; (2) cultural reparation;
     (3) psychosocial reparation and rehabilitation; and (4) material restitution
     of homes, lands, legal certainty of land in productive investment; and (5)
     economic reparation.241 Additionally, the State acknowledged that one of
     the major challenges facing the PNR is “to complete the work teams at all
     regional offices with capable and suitable staff, especially in sensitive areas,
     such as, legal advisors, psychologists, community outreach intermediaries
     and technical production advisors.” 242 The information received also
     indicates that some of the PNR Regional Offices were closed in 2016 and
     stopped assisting victims. 243

142. Lastly, during its visit, the Commission gathered testimony on the many
     difficulties faced by the victims of the armed conflict to conduct an effective
     search for the disappeared. The IACHR recalls that since 2007, civil society
     has been pushing in the Congress of the Republic for approval of Law 35-90
     to create the National Commission to Search for Victims of Forced
     Disappearance and other Forms of Disappearance, to endeavor to locate
     the whereabouts of more than 45,000 victims of forced disappearance and
     other forms of disappearance during the internal armed conflict. 244 The bill
     continues to languish ten years later. On this score, the State has the
     obligation to conduct serious, impartial, prompt and effective
     investigations of cases of alleged disappearances. 245 The Commission
     cautions the Guatemalan State about the need and urgency to conduct
     serious investigations and proceed to the search for disappeared persons



240
       Id.
241
       Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, Annex 21, pp. 9-16.
242
       Id., Annex 21, p. 24.
243
       Status report on the situation of the Public Reparations Policy in Guatemala, submitted by 22 communities
       of Nebaj and Cotzal, Quiché, July 31, 2017. In archive of the IACHR.
244
       IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
       43/15, December 30, 2015, para. 127.
245
       I/A Court of HR, Case of Bámaca Velásquez v. Guatemala. Judgment of November 25, 2000, Merits. Series C
       No. 70, para. 212. IA Court of HR, Case of Bámaca Velásquez v. Guatemala. Resolution of January 27, 2009,
       pars. 28-30.



Organization of American States | OAS


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1249 of 1770

                                                                            Chapter 2: Administration of Justice | 77



           as a priority, in keeping with Inter-American standards on the subject
           matter.

143. The IACHR has issued reiterated appeals to the Guatemalan State to make
     the PNR fully operational, endowing it with sufficient material and human
     resources to fulfill its mandate. In this occasion, the Commission expresses
     its concern over the failure to respond to these appeals. 246 The Commission
     will continue to monitor implementation of the PNR in every way and
     every form of reparation. The IACHR urges the State to meet its obligations
     in accordance with both the Peace Accords and domestic and international
     law, as well as to launch the National Commission to Search for
     Disappeared Persons.




246
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc. 43/15,
          December 30, 2015, paras. 445-451.



                                                               Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1250 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1251 of 1770




                        CHAPTER 3
  SITUATION OF HUMAN RIGHTS
     DEFENDERS AND JUSTICE
          OPERATORS




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1252 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1253 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 81




SITUATION OF HUMAN RIGHTS DEFENDERS AND
JUSTICE OPERATORS


A.    Human Rights Defenders

144. The situation of human rights defenders in Guatemala has been a source of
     constant concern to the IACHR because of the acts of violence and attacks
     to which they are constantly exposed, which range from murders, to
     repeated threats, harassment, criminalization and bullying. In its 2015
     Country Report, the IACHR voiced this concern, in particular, with respect
     to persons who defend the rights of indigenous peoples, to land ownership
     and a healthy environment, the rights of victims of the internal armed
     conflict and of workers. The IACHR also underscored the excessive and
     unjustified use of criminal law against human rights defenders, on allegedly
     unfounded charges, arbitrary arrests and the protracted use of pre-trial
     detention, in particular, with respect to indigenous leaders and authorities.
     Another important cause for concern in the country is the stigmatization
     and slander of human rights defenders, which undermines their reputation
     in society and takes legitimacy away from the social struggle.

145. During its on-site visit, the Commission ascertained the situation described
     above. Attacks and murders have been on the rise in the country since
     2016. The Unit for the Protection of Human Rights Defenders in Guatemala
     (UDEFEGUA) reported from January to June 2017 a total of 236 attacks on
     human rights defenders, which include processes of criminalization, acts of
     slander and defamation of character, arbitrary detention and filing of
     complaints with the courts. This figure is 89.73% of all attacks reported
     over all of 2016, which totaled 253. 247

146. In the first half of 2017 alone, UDEFEGUA reported that the number of
     assaults on persons who defend human rights linked to the defense of the
     environment, nature, natural resources and water, rose to 72, as compared


247
      UDEFEGUA, Informe sobre Situación de Defensoras y Defensores de Derechos Humanos en Guatemala. Un
      Reflejo del Deterioro de los Derechos Humanos en el País. Enero a Junio de 2017, [‘Report on the Situation of
      Human Rights Defenders in Guatemala. A Reflection on the Deterioration of Human Rights in the Country
      January to June 2017’], August 2017, p. 6.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1254 of 1770

82 | Situation of Human Righsts in Guatemala



        to the total of 37 assaults targeting this group in all of 2016. 248 On June 30,
        2017, a group of United Nations Rapporteurs, in conjunction with the
        IACHR, condemned the attacks and murders of environmental rights
        defenders in Guatemala and announced that they are the most at-risk
        defenders in the world, because of their efforts to defend territory and the
        environment from large scale projects, which threaten their right to a
        healthy environment. 249

147. The Department of Guatemala posts the highest number of acts of violence
     in general, with 111 attacks reported from January to June 2017.
     Elsewhere, in the western high plains region (Altiplano Occidental), a total
     of 48 attacks on human rights defenders were reported. Likewise, in the
     northeast region (encompassing Alta and Baja Verapaz, Petén, Chiquimula,
     Jutiapa, Jalapa, Santa Rosa, Izabal, El Progreso and Zacapa), 74 attacks were
     reported. Within this region, Alta and Baja Verapaz, Izabal and Chiquimula
     would be the Departments with the highest levels of worsening violence
     against human rights defenders, particularly in terms of criminalization of
     human rights defense and murders. 250

148. The IACHR received troubling reports about the northern extractive region,
     which encompasses the Departments of Alta Verapaz and Petén, the region
     with the heaviest concentration of extractive industry and projects, which
     include monoculture and bio-fuels, mining, a privatized model of protected
     areas, large scale hydroelectric dams, construction and extension of the
     Franja Transversal Norte highway, among other ones. Civil society
     organizations argued that these extractive industries and projects have
     entailed environmental destruction, unlawful dispossession of common
     property and of land owned by campesinos, communities and families.
     There are around 30 hydroelectric projects underway in the region, which
     have not fulfilled the requirement of a prior, free and informed
     consultation with the communities, according to the information received
     by the Commission.251



248
       Id., p. 8.
249
       IACHR, Press Release No. 088/17, Expertos condenan ataques y asesinatos de defensoras y defensores del
       medioambiente en Guatemala, [‘Experts condemn attacks and murders of defenders of the environment in
       Guatemala’], June 30, 2017.
250
       UDEFEGUA, Informe sobre Situación de Defensoras y Defensores de Derechos Humanos en Guatemala. Un
       Reflejo del Deterioro de los Derechos Humanos en el País. Enero a Junio de 2017, [‘Report on the Situation of
       Human Rights Defenders in Guatemala. A Reflection on the Deterioration of Human Rights in the Country
       January to June 2017’], August 2017, pp. 9-10.
251
       Meeting with criminalized defenders in the Municipality of San Pablo, San Marcos, in the context of the on-
       site visit, in the City of Guatemala, on August 1, 2017; Civil Society, Situation of Human Rights in the
       Northern Region of Guatemala, August 1, 2017, p. 1.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1255 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 83



149. On another note, according to the PDH, from 2016 to 2017, it continued to
     witness the discourse and action of smearing and discrediting the work of
     defenders, as well as some justice operators, especially district attorneys,
     improperly using criminal law to persecute and take human rights
     defenders into custody.252 The IACHR notes with concern that the State has
     still not established a Public Policy for the Protection of Human Rights
     Defenders, in compliance with the judgment of the Inter-American Court of
     Human Rights in the case of Human Rights Defender et al v. Guatemala
     directing it to do so, as is explained hereunder. 253

150. Greater detail is provided below of the types of acts of aggression faced by
     human rights defenders in Guatemala.


      1.      Intimidation, Threats, Attacks and Murders

151. The IACHR is alarmed at the rise in murders of human rights defenders.
     According to information reported by UDEFEGUA, in 2016, a total of 14
     murders were committed (4 women and 10 men), which represents an
     increase over the 12 murders recorded in 2015 and 7 in 2014. 254 For the

252
      Human Rights Ombudsman, Contribution of the Human Rights Ombudsman Third Cycle for Guatemala
      Universal Periodic Review, March 2017, p. 3.
253
      Ibid., pg. 3. See IA Court of HR. Caso Defensor de Derechos Humanos y otros Vs. Guatemala. Excepciones
      Preliminares, Fondo, Reparaciones y Costas. [‘Case of Human Rights Defender et al v. Guatemala. Preliminary
      Objections, Merits, Reparations and Costs’], Judgment of August 28, 2014. Series C No. 283.
254
      By way of example, on December 2, 2016, the IACHR condemned the murder of human rights defender
      Evelyn Zulma, trans leader and activist of the organization OTRANS Reinas de la Noche, who was the
      beneficiary of precautionary measures granted by the IACHR on February 3, 2006. According to reports, the
      body was found with all her teeth knocked out and her hair pulled out. The National Forensic Science
      Institute of Guatemala (INACIF) reported to the family that Evelyn Zulma Alegría Robles’s throat was cut and
      based on the toxicological tests, she presented residue of high toxicity that were consistent with the
      administration of poison. IACHR, Press Release No. 181/16, CIDH repudia asesinato de defensora de
      derechos humanos de personas trans en Guatemala, [‘IACHR repudiates murder of trans rights defender in
      Guatemala’], December 2, 2016; UDEFEGUA, Informe sobre situación de Defensoras y Defensores de
      Derechos Humanos, [‘Report on the situation of human rights defenders’], January 2017, pg. 9. Separately,
      the OUNHCHR condemned several cases of murder of human rights defenders perpetrated in 2016, citing
      that in the past two years, murders of human rights defenders have been on the rise. For example, on March
      18, 2016, it condemned the murder of human rights defender Walter Manfredo Méndez, President of
      Cooperativa La Lucha del municipio Las Cruces, Petén, and member of Frente Petenero contra las Represas.
      United Nations, UNESCO and the OUNHCHR condemn murders of journalist and human rights defender,
      March 18, 2016. The High Commissioner also spoke out about the case of Daniel Choc, murdered in June
      2016 in the context of the San Juan Tres Rios of Alta Verapaz indigenous community’s land claim, supported
      by the organization Comité de Campesinos del Altiplano (CCDA). United Nations, Informe del Alto
      Comisionado de las Naciones Unidas para los Derechos Humanos sobre las actividades de su Oficina en
      Guatemala 2016, [‘Report of the United Nations High Commissioner for Human Rights on the activities of his
      Office in Guatemala 2016’], A/HRC/34/3/Add.1, January 11, 2017, para. 36. Likewise, it condemned the
      murder on June 19 of Brenda Marleni Estrada Tambito, legal counsel of the Unión Sindical de Trabajadores
      de Guatemala (UNSITRAGUA HISTÓRICA), who was dedicated to the strengthening of the exercise of the
      right to collective bargaining and to worker organization. United Nations High Commissioner for Human


                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1256 of 1770

84 | Situation of Human Righsts in Guatemala



        first half of 2017 alone, UDEFEFUA reported 7 murders of human rights
        defenders, the same figure for all of 2014. 255

152. Additionally, intimidation and threats continue to make up a significant
     number of the acts of aggression against human rights defenders. In 2016,
     UDEFEGUA verified a total of 54 incidents of intimidation stemming from
     human rights defense, and when added to the 48 incidents of threats
     (written, in-person, over the phone) they would account for 38.73%256 of
     the total acts of aggression. In the first half of 2017, the organization
     recorded 51 incidents of defamation of character, 39 threats and 27 acts of
     intimidation. 257 By way of example, the IACHR received information that
     from July 1 to July 2, 2017, defender Rafael Maldonado received death
     threats over the social networks. These incidents were reported to the
     Crimes against Human Rights Activists Unit of the Office of the Human
     Rights Violation Prosecutor’s Office (FIDH) of the Public Prosecutor’s
     Office. 258 The IACHR expects said unit to take the necessary measures with
     regard to these threats on the life of Mr. Maldonado and on the exercise of
     human rights defense.

153. In addition to the smear and stigmatization campaigns that are explained in
     detail in the next paragraphs, the PDH has noted that another form of
     recurring intimidation is to take photographs and videos of persons and/or

       Rights, OACNUDH rechaza recientes asesinatos de defensoras y defensores de derechos humanos,
       [‘OUNHCHR rejects recent murders of human rights defenders’], June 21, 2016.
255
       On June 5, 2017, in the context of World Environment Day, the IACHR noted its concern over the murder of
       Sebastián Alonso Juan, defender of indigenous rights and of native territory of Yulchen, on January 17, 2017,
       while he was taking part in a protest rally against a hydroelectric dam project in Ixquisis, in the Department
       of Huehuetenango. IACHR, Press Release No. 072/17, CIDH urge a proteger a defensoras y defensores de la
       tierra y el medio ambiente, [‘IACHR Issues Call for OAS States to Protect Defenders of the Land and
       Environment’], June 5, 2017. During the on-site visit to the hamlet of Ixquisis, the IACHR met with the family
       members of Sebastián Alonso Juan, who claimed that after being shot, workers of the hydroelectric project
       proceeded to beat him on one side of his face and neck when he was in the throes of death. Civil society
       organizations further contended that because of the blockade that workers and persons attached to the
       hydroelectric company PDHSA were maintaining in the major points of access to the village of Ixquisis, it
       took several hours to transfer Mr. Alonso Juan to provide him with medical assistance when he was
       wounded, and given the seriousness of his injuries, he passed away before he could be treated.
255
       During the meeting with the family members, they reported to the IACHR delegation that persons connected
       to the hydroelectric company disturbed the resting place where the remains of Sebastián Alonso Juan were
       buried and that the case was reported to the Unit for Crimes Committed against Activists of the Office of the
       Prosecutor for Human Rights and registered under Case File No. MP 001-2017-5897. Meeting with
       community leaders in Ixquisis, Department of Huehuetenango, in the context of the on-site visit, on August
       2, 2017; UDEFEGUA, Informe sobre situación de Defensoras y Defensores de Derechos Humanos, [‘Report on
       the situation of human rights defenders’], January 2017, p. 6.
256
       UDEFEGUA, Informe sobre situación de Defensoras y Defensores de Derechos Humanos, [‘Report on the
       situation of human rights defenders’], January 2017, p. 8.
257
       Id., p. 7, table 3.
258
       FIDH, Guatemala: Campaña de estigmatización, difamación y amenazas de muerte contra personal de
       CALAS, [‘Guatemala: Campaign of stigmatization, slander and death threats against CALAS staff’], July 7,
       2017.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1257 of 1770

                                      Chapter 3: Situation of Human Rights Defenders and Justice Operators | 85



      defenders without their consent. The defenders have reported that in many
      instances, the persons doing the photographing or taking the videos are
      linked to the extractive companies or are retired members of the military
      forces. 259


      2.      Stigmatization and Smear Campaigns

154. The IACHR noticed the constant use of the social networks and other
     information media to disseminate stigmatizing and delegitimizing
     messages against defenders. For example, civil society organizations
     asserted that human rights defenders are branded as “professional
     troublemakers,” “outlaws,” “professional thugs,” “failed fratricidal riffraff,”
     “former terrorist organization left-wing NGOs” or claims are made that
     “human rights defense has become the exclusive business in this Central
     American country of the former guerrilla member/terrorists.” 260 According
     to the organizations, this is pervasive language aimed at stigmatizing
     community leaders and human rights defenders. 261

155. The IACHR was also apprised of racist content, especially targeting
     representatives and leadership of indigenous communities and peoples, as
     well as homophobic content targeting organizations and individuals who
     defend the rights of sexual diversity, and sexist content targeting women
     human rights defenders.262 According to the PDH, this takes place when
     there is opposition to diversion of rivers, pollution or reports of a lack of
     water, failures in electric service or complaints are filed for lack of access to
     public information. 263 The OUNHCHR has also voiced its concern over
     messages via social media resorting to aggressive and violent language,
     which could even be construed as incitement to hatred. It noted that some
     of these messages pose threats to the lives and safety of human rights
     defenders, and even columnists. 264



259
      Human Rights Ombudsman of Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status
      Report’], p. 198.
260
      Amnesty International, Defendemos la tierra con nuestra sangre: personas defensoras de la tierra, el
      territorio y el medio ambiente en Honduras y Guatemala, [‘Let us defend the land with our blood: defenders
      of land, territory and the environment in Honduras and Guatemala’], September 2016, p. 45.
261
      Ibid.
262
      IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
      from the IACHR’s on-site visit to Guatemala’], August 4, 2017.
263
      Human Rights Ombudsman of Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status
      Report’], p. 197.
264
      United Nations High Commissioner for Human Rights, OACNUDH rechaza mensajes que incitan a la violencia,
      [‘OUNHCHR rejects messages that incite violence’], July 1, 2016.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1258 of 1770

86 | Situation of Human Righsts in Guatemala



156. Likewise, civil society organizations reported to the IACHR that over the
     past years, hate speech has been escalating, citing organizations such as
     Movimiento Reconciliación y Justicia, Libertad para los Veteranos de
     Guerra, o la Fundación contra el Terrorismo, which tend to denigrate
     individuals and organizations that seek justice for the victims. As a result of
     the intense campaign of stigmatization and criminalization unleashed in
     the different communications media and social networks, human rights
     defense organizations have filed several complaints with the PDH. 265

157. By way of example, in the investigations into the CREOMPAZ military base,
     which gave rise to several arrests of members of the military for crimes of
     forced disappearance and crimes against humanity, the IACHR learned that
     in the context of the hearings conducted from January to June, 2016,
     complainants, prosecutors, expert witnesses and victims’ organizations
     linked to the cases were the targets of threats, intimidation and
     surveillance. The organizations contended that since January 2017, hate
     speech has been spewed through postings on the web pages of the
     Fundación contra el Terrorismo and of Familiares y Amigos de Militares e
     hijas de Militares, with photographs of human rights defenders intended to
     denigrate the individuals and organizations supporting the quest for justice
     for the victims. 266 According to available information, these acts arose
     mainly in relation to the cases connected to CREOMPAZ, though not
     exclusively.

158. According to information received by the IACHR, on July 5, 2017, a protest
     rally took place in the central park of San Rafael Las Flores, in the
     Department of Santa Rosa, with the alleged participation of suppliers and
     workers of the San Rafael – El Escobal mining company, where they
     displayed stigmatizing messages against the organization Center for
     Environmental and Social Legal Action of Guatemala, known as CALAS for
     its Spanish language acronym (Centro de Acción Legal Ambiental y Social
     de Guatemala), accusing the organization of “creating conflict” and of
     “destroying development.” In that context, the demonstrators were
     carrying banners with a photo of Yuri Melini Salguero, the Director of
     CALAS, during a recent working trip to Brussels, Belgium, organized by the
     World Organisation against Torture (OMCT). At the demonstrations, he
     was accused of traveling at the expense of the conflict. According to civil

265
       Most the complaints filed are related to print and digital postings disseminated by the Fundación contra el
       Terrorismo and its president, where charges are leveled against several human rights defenders as financiers
       of terrorism groups and fosterers of social conflict in the country, among other allegedly criminal or unlawful
       conduct. Information received in the context of the visit; UDEFEGUA, Report on transitional justice and
       human rights defenders, July 31, 2017, p. 2.
266
       Information received in the context of the visit; Civil society, Situation of human rights in the northern region
       of Guatemala, August 1, 2017, p. 17.



Organization of American States | OAS


                                                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1259 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 87



      society organizations, the smear and stigmatization campaign against
      CALAS reached a fever pitch and seemed to be even further escalating as a
      result of the decision of the Supreme Court of Justice of Guatemala, on July
      6, 2017, to order the temporary suspension of the license for exploration
      and exploitation of the San Rafael mining projects. This decision settled a
      petition for constitutional relief via amparo filed by CALAS in May 2017
      against the Ministry of Energy and Mines (MEM), on the grounds that the
      Xinca indigenous peoples, who inhabit the municipalities affected by the
      project, were not consulted, as required under ILO Convention 169 and
      Inter-American legal precedent, and that the MEM discriminated against
      them in repeatedly denying their existence in the area where the mining
      project operates. 267

159. Stigmatization and smear campaigns are nothing new to Guatemala. The
     Commission has been consistently monitoring this phenomenon in the
     country. In 2013, the PDH issued a resolution to bring charges against the
     president of the Fundación contra el Terrorismo [Foundation against
     Terrorism] for content the organization disseminated in several materials
     attacking the dignity of human rights defenders. 268 In this regard, the PDH
     concluded that that campaign was a coordinated strategy to spread a
     discourse of hatred, intended to degrade, intimidate, promote prejudice or
     incite violence against individuals on the basis of sex, age group, ethnic
     group, nationality, religion, sexual orientation, gender identity, opinion and
     political and ideological position, socioeconomic status, occupation,
     appearance or image. 269

160. Furthermore, the IACHR notes with concern complaints regarding the
     involvement of private companies in processes and campaigns to
     stigmatize and delegitimize human rights defenders. On this score, civil

267
      FIDH, Guatemala: Campaña de estigmatización, difamación y amenazas de muerte contra personal de
      CALAS, [‘Guatemala: Campaign of stigmatization, smearing and death threats against CALAS staff’], July 7,
      2017.
268
      In particular, they were denigrated with several epithets that “denote disrespect and contempt, delegitimize
      the work of human rights defense, equating it to illegal, unlawful and harmful actions that the respondent
      calls “terrorism,” and because its content urges and invokes hatred and intolerance, as opposed to a culture
      of respect for liberties and fundamental rights in order to achieve peace.” Human Rights Ombudsman of
      Guatemala, Resolución REF. EXP. ORD. GUA. 8184-2012/DCP Acumulados: REF. EXP. ORD. GUA. 8926-2012/A
      REF. EXP. ORD. GUA. 2061-2013/DCP REF. EXP. ORD. GUA. 2433-2013/DCP REF. EXP. ORD. GUA. 3554-
      2013/DCP REF. EXP. ORD. GUA. 3632-2013/DCP, Resolution, December 27, 2013, p. 8 et seq.
269
      The PDH recommended to the Ministry of the Interior to promote a mass outreach campaign on the
      importance of the work of human rights defenders, legislation protecting said work and the international
      obligations that the State of Guatemala is required to fulfill with respect to defenders. This resolution was
      finalized on January 19, 2016 after several appeals filed against it were denied. Human Rights Ombudsman
      of Guatemala, Resolución REF. EXP. ORD. GUA. 8184-2012/DCP Acumulados: REF. EXP. ORD. GUA. 8926-
      2012/A REF. EXP. ORD. GUA. 2061-2013/DCP REF. EXP. ORD. GUA. 2433-2013/DCP REF. EXP. ORD. GUA.
      3554-2013/DCP REF. EXP. ORD. GUA. 3632-2013/DCP, December 27, 2013, pgs. 8 et seq. Prensa Libre, CC
      rechaza amparo de Méndez Ruiz contra la PDH, January 27, 2016.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1260 of 1770

88 | Situation of Human Righsts in Guatemala



        society organizations claimed that some companies use corporate
        communications media and social networks to publicize the image of
        defenders with messages that discredit their leadership, smear them and
        injure their dignity. According to the organizations, the most frequently
        used names are “guerrilla,” “terrorist,” “hoodlum,” “criminal,” “swindler,”
        among other ones. 270

161. The IACHR notes that stigmatization and delegitimation have a differential
     impact on women human rights defenders, because of traditional gender
     relationships, which quite often intersect with the racial discrimination to
     which defenders of indigenous or African descent are subjected. Smears or
     defamation of character against women defenders has a differential status,
     because a significant number of these incidents hurt and undermine their
     gender condition. 271 In addition to the discrimination to which they are
     subjected because of their traditional role and gender stereotype
     conceptions that have been attributed to them, their situation is further
     compounded by performing a job, which entails great risk by virtue of the
     specific causes they advocate. The IACHR has received many petitions on
     violence affecting women in communities marked by an historical
     patriarchal conception, where they are subjected to degrading social
     stereotypes of their sexual life or they would be accused of undermining
     moral values or social institutions such as the family. 272

162. By way of example, based on testimony reflected in the Amnesty
     International report We are Defending the Land with Our Blood: Defenders
     of the Land, Territory and Environment in Honduras and Guatemala,
     defender Lolita Chávez, member of the Kiché Peoples’ Council (CPK) and
     beneficiary of precautionary measures granted by the IACHR, 273 contended
     that she was called “conflictive” and “troublemaker,” names with roots in
     discriminatory views of women and indigenous people as being incapable
     of leading and who, instead of exercising their rights, act impulsively. 274
     The case of the La Puya Peaceful Resistance, one of the most respected
270
       IACHR, Metting in Santa Eulialia with civil society orgnizations; Situation of Human Rights in the Northern
       Region of Guatemala, August 1, 2017, pg. 3. Amnesty International, Defendemos la tierra con nuestra
       sangre: personas defensoras de la tierra, el territorio y el medio ambiente en Honduras y Guatemala, [‘Let us
       defend the land with our blood: defenders of land, territory and the environment in Honduras and
       Guatemala’], September 2016, pp. 48-49.
271
       UDEFEGUA, Informe sobre situación de Defensoras y Defensores de Derechos Humanos, [‘Report on the
       situation of human rights defenders’], January 2017, p. 18.
272
       IACHR, Segundo Informe sobre la Situación de las Defensoras y Defensores de Derechos Humanos en las
       Américas,[‘Second Report on the Situation of Human Rights Defenders in the Americas’], OEA/Ser.L/V/II.
       Doc. 66 December 31, 2011, para. 283.
273
       IACHR, Medida Cautelar 231-05, [‘Precautionary Measure 231-05’], November 7, 2005.
274
       Amnesty International, Defendemos la tierra con nuestra sangre: personas defensoras de la tierra, el
       territorio y el medio ambiente en Honduras y Guatemala, [‘We Are Defending the Land with our Blood:
       Defenders of the Land, Territory and Environment in Honduras and Guatemala’], September 2016, p. 47.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1261 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 89



      leaders was stigmatized though rumors that she had received money from
      a mining company. This first drove her into isolation within the movement
      and then to make the decision to quit. Even though she left the movement,
      she continued to be the target of attacks against her and threats against her
      minor children, still referencing her role as a defender. In early 2016, the
      defender received death threats against her and her children when the case
      filed by the community was being heard in the High Courts of Guatemala,
      challenging the mining license for lack of prior consultation with the
      community. The defender was compelled to implement emergency
      protection strategies for her children as well as for her own safety. As a
      woman defender, she argued that her situation is doubly difficult and that
      “because of the threats, my husband just left and that was it, but I am not
      going to leave my children.” 275

163. The IACHR has learned of the use of this slanderous language by justice
     operators themselves. By way of example, in an interrogation conducted by
     an assistant prosecutor of the administrative crimes section, in the context
     of case proceeding MP001-2015-59084, the executive director of the
     Forensic Anthropology Foundation of Guatemala appeared to provide
     testimony about the proceedings brought against former President José
     Efraín Ríos Montt and José Mauricio Rodríguez. During his testimony, the
     director of said foundation was asked about the expert analysis conducted
     and whether he held any resentment, hatred or contempt toward the
     military profession and whether “you or your father have belonged to any
     terrorist, guerrilla group, rebel armed forces, revolutionary organization or
     left wing political party.” 276

164. The IACHR finds that stigmatizing statements against defenders can
     eventually undermine the right to personal integrity, the right to honor and
     dignity and the principle of the presumption of innocence. In this regard,
     the Commission has held that when authorities give statements or issue
     communiqués publically berating a defender for acts that have not been
     proven in a court of law, it is an assault on his or her dignity and honor,
     inasmuch as his or her work is delegitimized in the eyes of society, thereby
     affecting his or her human rights defense endeavors. Moreover, the
     Commission has noted that the repetition of stigmatizing statements can
     contribute to stoking a climate of hostility and intolerance by different
     segments of the population, possibly leading to adverse effects on the lives
     and personal integrity of the defender, by making him or her more
     vulnerable, because public officials or certain segments of society could

275
      Id., p. 48.
276
      Ministry of Public Prosecution, Office of the Prosecutor for Administrative Crimes, (AUX) Auxiliaries, (AGS)
      Agency Five, (UL) Litigation Unit, Testimony MP001-2015-59084.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1262 of 1770

90 | Situation of Human Righsts in Guatemala



        construe such statements as instructions, instigation, authorization or
        support, for the commission of acts against the defender’s life, personal
        security, or violations of other rights. 277

165. The IACHR finds that the State must provide defenders with an adequate
     remedy when they are the targets of stigmatizing statements that could
     affect their reputation, jeopardize their personal integrity, or give rise to or
     facilitate their criminalization.


        3.      Criminalization

166. During its country visit, the Commission noted that human rights defenders
     are constantly at risk of retaliation for their work and face obstacles to
     doing their work, through the use of the criminal justice system against
     them. Information received by the IACHR points to improper use of
     criminal charges such as incitement to commit a crime or abduction or
     kidnapping, filing of judicial proceedings and protracted alternative
     measures to incarceration, groundless arrest warrants, arbitrary arrests
     and pretrial detention for the purpose of criminalizing their activities as
     human rights defenders. Civil society organizations also reported to the
     IACHR about the misuse of the criminal justice system in Guatemala by
     instituting criminal proceedings without any grounds as a way of
     intimidating and wearing down human rights defenders.

167. In fact, during its visit to Cobán in the Department of Alta Verapaz and to
     Ixquisis and Santa Eulalia in the Department of Huehuetenango, the IACHR
     noted with great concern that as a result of the situation of serious conflict
     stemming from different hydroelectric projects, defenders are subjected to
     protracted criminal proceedings, custody without bail, arbitrary detention
     and arrest warrants. 278 The Commission ascertained that leaders who
     defend indigenous peoples’ rights, territory and the environment are
     especially at risk of criminalization.

168. At the public hearing “Denunciation of criminalization of human rights
     defenders who oppose hydroelectric projects in Guatemala,” the
     participating organizations claimed, in addition to violent evictions,
     attacks, threats and constant harassment by the security agents of the
     hydroelectric companies, that there is a patterns of criminalization within
277
       IACHR, Criminalización de la labor de las defensoras y los defensores de derechos humanos, [‘Criminalization
       of the work of human rights defenders’], OEA/Ser.L/V/II, Doc. 49/15, December 31, 2015, paras. 84-85.
278
       IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations to
       the IACHR’s on-site visit to Guatemala’], August 4, 2017. Meeting with the organizations in Coban, Alta
       Verapaz, August 1, 2017, and meeting with organizations in Huehuetenango, August 2, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1263 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 91



      the Guatemalan court system and malicious litigation by agents of the office
      of the public prosecutor and attorneys of transnational corporations.

169. Criminalization, as was mentioned above, is the most recurrent form of
     aggression against human rights defenders in Guatemala. According to the
     information cited, in the first half of 2017 alone, the total figure for 2016
     has been surpassed, with a total of 106 cases reported. During this period,
     we can cite the arrests of the Guitz Pop brothers and Abelino Chub Caal,
     who has remained in prison since February 3, 2017, to stand as examples
     of the abuse of criminal law against human rights defenders. 279

170. In particular, the IACHR received a constant flow of information about
     inappropriate use of arrest or custody warrants, which remain in force and
     pending execution for several years and are reactivated at strategic times
     of mobilization and social protest. 280 This is frequently used against
     communities that occupy lands targeted for the development of
     megaprojects and exploitation of natural resources. In the northern region
     alone, 500 custody warrants were in force and have not been executed. 281
     During its visit to Ixquisis and Santa Eulalia, Department of
     Huehuetenango, the IACHR witnessed this situation with great concern. 282
     Likewise, the Commission was apprised that 204 custody orders have been
     issued against indigenous and community leaders of the Campesino
     Committee of the Altiplano in retaliation for the defense of the rights of
     their communities.

171. During the on-site visit, the Commission received information about
     defenders living in constant fear as a consequence of criminal proceedings
     brought against them without any grounds. Particularly alarming is the
     information received by the Commission that most of the intimidation and
     threats are linked to economic groups with interests contrary to the causes


279
      UDEFEGUA, Informe sobre Situación de Defensoras y Defensores de Derechos Humanos en Guatemala. Un
      Reflejo del Deterioro de los Derechos Humanos en el País. Enero a Junio de 2017, [‘Report on the Situation of
      Human Rights Defenders in Guatemala. A Reflection on the Deterioration of Human Rights in the Country.
      January to June 2017’], August 2017, p. 7.
280
      IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
      from the IACHR’s on-site visit to Guatemala’], August 4, 2017; Meeting with community leaders in Ixquisis,
      Department of Huehuetenango, in the context of the on-site visit, August 2, 2017.
281
      Meeting with criminalized defenders in the Municipality of San Pablo, San Marcos, in the context of the on-
      site visit, Guatemala City, August 1, 2017; Civil Society, Situation of Human Rights in the Northern Region of
      Guatemala, August 1, 2017, pg. 2.
282
      This custody orders are reportedly in force for several members of the communities without any basis or
      sufficient justification, without the affected individual even being properly informed of the crimes for which
      he or she is charged and without regard to what allegedly criminal acts he or she commited. Meeting with
      community leaders in Ixquisis, Department of Huehuetenango, in the context of the on-site visit, August 2,
      2017.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                            '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1264 of 1770

92 | Situation of Human Righsts in Guatemala



        they defend, or to structures linked to the security forces that operated
        during the armed conflict. 283

172. Defenders describe that having a custody order in force against them is the
     equivalent to “psychological incarceration.” In many instances, these
     warrants remain in force for months and even for years while they do not
     know whether or not said order will be executed or whether or not they
     will continue in force. Attorneys consulted by the organizations claim that
     in Guatemala it is common to be unable to gain access to information to
     know how many custody orders have been issued for a defender and,
     therefore, be able to fully exercise the right of defense. The issuing of many
     custody orders for several members of the same movement, also has a
     deterrent effect on the right of association, inasmuch as it prevents other
     persons from joining or continuing to engage in pro-human rights activities
     for fear of being arrested. The IACHR has previously warned that when
     arrest warrants are used in this way, it creates a deterrent effect on the
     activity of defense of human rights defenders because the defenders could
     stop performing their activities for fear of exposure to arrests. 284
     Additionally, this practice tends to weaken and dismantle movements as
     they lose members, either because of their arrest, or because they must
     focus on their own defense, with resources which otherwise would have
     been used for the promotion of human rights. 285

173. During the meeting with defenders of the environment and territory in
     Santa Eulalia on August 2, 2017, a delegation of the IACHR received
     information about criminalized defenders for whom custody orders were
     issued for the commission of the crimes of attacks, coercion, threats,
     incitement to commit a crime, obstruction of criminal proceedings,
     abduction or kidnapping, and have been in force since April 3, 2015. The
     defenders claimed that they are being criminalized because they are
     leaders within their communities and were not even present at the scene of
     the crimes for which the company workers accused them. On this issue,
     they testified to the IACHR that criminalization against women “is not the
     same as the criminalization experienced by men, because we have to




283
       IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
       from the IACHR’s on-site visit to Guatemala’], August 4, 2017.
284
       IACHR, Informe sobre Criminalización de Defensoras y Defensores de Derechos Humanos, [‘Report on
       Criminalization of Human Rights Defenders’], OEA/Ser.L/V/II. Doc. 49/15, December 31, 2015, para. 185.
285
       Amnesty International, Defendemos la tierra con nuestra sangre: personas defensoras de la tierra, el
       territorio y el medio ambiente en Honduras y Guatemala, [‘We Are Defending the Land with our Blood:
       Defenders of the Land, Territory and Environment in Honduras and Guatemala’], September 2016, p. 56.



Organization of American States | OAS


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1265 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 93



      concern ourselves as well with our children, with housework and the
      company’s intimidation affects our way of life.” 286

174. Furthermore, civil society organizations argued that the mere fact of
     belonging to a social movement or a human rights organization that works
     in favor of rights related to land or the right to territory or a healthy
     environment has been taken as an indicator of criminal liability. Far from
     proving any liability of the defenders for the acts, the authorities assume
     that being a member of a group or participation in a demonstration
     automatically makes defenders responsible for the acts for which they are
     accused. 287 In addition to the fact that most conflicts over land are settled
     in criminal proceedings under charges of usurpation and aggravated
     usurpation, the civil society organizations claimed that the conflicts
     associated with indigenous territories and peasant’s lands in Guatemala
     are also tied to corruption in land registration and structures engaged in
     the unlawful dispossession of lands. 288

175. The Commission also received information about the use of unjustified
     criminal charges for offenses such as “kidnapping” or “unlawful
     association,” which do not allow for alternative measures to pretrial
     detention. Additionally, the Commission received information about
     several cases of criminal complaints that have been dismissed for lack of
     merits or acquittals, after holding the defenders in custody for long periods
     of time based on these bogus charges. 289 By way of example, the IACHR
     received information about the criminal proceedings against seven
     indigenous authorities and community leaders of the Department of
     Huehuetenango, who unjustifiably remained in pretrial detention for 14
     months charged with kidnapping, before the Guatemalan justice system
     acquitted five of them. 290 According to the annual report of the OUNHCHR,
     the defendants had remained in pre-trial detention for more than one year
     after many delays in their criminal proceedings, which were characterized
     by irregularities. After finding that there was not sufficient evidence, the
     judgment of acquittal noted that the criminal proceedings had been used to



286
      Meeting with criminalized human rights defenders in Santa Eulalia in the context of the on-site visit, August
      2, 2017.
287
      Amnesty International, Defendemos la tierra con nuestra sangre: personas defensoras de la tierra, el
      territorio y el medio ambiente en Honduras y Guatemala, [‘We Are Defending the Land with our Blood:
      Defenders of the Land, Territory and Environment in Honduras and Guatemala’], September 2016, p. 53.
288
      Id., p. 21.
289
      Lawyers without Borders, Study on the situation of gender-based violence in Guatemala and of women’s
      access to justice, p.51.
290
      Bufete Jurídico de Derechos Humanos and CALDH, Report on Criminalization of Social Demands, to the Inter-
      American Commission on Human Rights in Guatemala, July 2017. In the archives of the Commission.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1266 of 1770

94 | Situation of Human Righsts in Guatemala



        “criminalize the actions carried out by the ancestral authorities […] to
        defend their rights.” 291

176. During its country visit, the IACHR held a meeting with human rights
     defenders of the municipalities of San Pablo and Malacatán, both located in
     the Department of San Marcos, where it received reports on the
     criminalization of at least 14 human rights defenders who are opposed to a
     hydroelectric project, standing accused of the crimes of abduction,
     kidnapping and unlawful association, singling out the ancestral and
     community authorities for allegedly forming an organized crime
     structure. 292

177. During the visit, the IACHR received information on the criminalization of a
     human rights defender and community leader from San Pablo, Fausto
     Sánchez Roblero. On December 10, 2014, the defender was arrested along
     with another three opponents to a hydroelectric project, which was
     reportedly built in an area without having conducted a prior, free and
     informed consultation with the communities, and stood charged with the
     crimes of kidnapping and unlawful association. 293 According to publically
     available information, on August 19, 2016, the trial court judges acquitted
     Mr. Sánchez for lack of evidence and contradictions in the testimony of the
     witnesses and, accordingly, ordered the release of the defender. However,
     the association Liga Pro Patria, which had been a private complainant in
     the proceedings, appealed the judgment of acquittal before the Chamber of
     Appeals for Criminal and Civil Matters. On February 9, 2017, the acquittal
     of the defender was upheld on the grounds that the decision was
     incoherent and, therefore, the judgment of acquittal issued by the trial
     court was upheld and the court was instructed to issue the respective
     release order. Defender Fausto Sánchez Roblero was deprived of liberty for
     approximately 2 years and 3 months prior to being acquitted of all charges.
     When he was released, the defender claimed that his case was about
     political persecution because he was against the building of a hydroelectric
     project. 294 Civil society organizations have contended that the case of
     human rights defender Fausto Sánchez stands as an example of the



291
       United Nations, Informe del Alto Comisionado de las Naciones Unidas para los Derechos Humanos sobre las
       actividades de su Oficina en Guatemala 2016, [‘Report of the United Nations High Commission for Human
       Rights on the activities of his Office in Guatemala 2016’], A/HRC/34/3/Add.1, January 11, 2017, paras. 41-42.
292
       Meeting with criminalized human rights defenders in the Municipality of San Pablo, San Marcos, in the
       context of the on-site visit, in Guatemala City, August 1, 2017.
293
       Id.
294
       Meeting with criminalized human rights defenders in the Municipality of San Pablo, San Marcos, in the
       context of the on-site visit, in Guatemala City, August 1, 2017; Prensa Libre, Líder comunitario queda en
       libertad, [‘Community Leader released’], March 15, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1267 of 1770

                                        Chapter 3: Situation of Human Rights Defenders and Justice Operators | 95



      criminalization of community leaders who oppose the exploitation of
      natural resources.295

178. In light of the situation of human rights defenders described in this section,
     the Commission recalls that under Inter-American legal precedent, when
     an arrest order is issued, it must provide a basis and reasons in order to
     avoid arbitrary detentions and ensure the right to a defense of the
     individual. 296 Additionally, the arresting agent must inform the person in
     simple language, free of technical legal terms, about the acts and the
     particular legal basis for the arrest. 297 The Commission recalls, as well, that
     every State of the region has the obligation to not use arrest warrants as a
     mechanism of punishment or retaliation against anyone, including in
     particular human rights defenders.

179. In response, the State noted, among other things, that the on-site visit has
     been a starting point to achieve consensus, engage in talks and negotiations
     and to take the communities into account. It indicated that the
     recommendations issued by the IACHR after the on-site visit were received
     by COPREDEH and by the Office of the Foreign Ministry of Guatemala and
     are being considered for this sustainable dialogue with the communities
     and the companies. The Guatemalan State placed itself at their disposal for
     this permanent, sustainable dialogue and to carry out this type of
     negotiation. Lastly, it contended that it strictly enforces the law and the
     Convention in the sphere of investigation, which is the purview of the
     Office of the Public Prosecutor. It claimed that of the total number of
     complaints filed with the Unit for crimes against activists of the Office of
     the Prosecutor for Human Rights, a small percentage of the those filed by




295
      Prensa Libre, Líder comunitario queda en libertad, [‘Community Leader released’], March 15, 2017.
296
      IA Court of HR, Caso Defensor de Derechos Humanos y otros Vs. Guatemala. [‘Case of Human Rights
      Defender et al v. Guatemala’]. Preliminary objections, Merits, Reparations and Costs. Judgment of August 28,
      2014. Series C No. 283, para. 263, which established that the State must implement, within a reasonable
      time, a public policy for the protection of human rights defenders, taking into account, at least the following
      requirements: a) the participation of human rights defenders, civil society organizations and experts in the
      formulation of standards for the regulation of a program for the protection of the group in question; b) the
      protection program should adopt a comprehensive and inter-institutional approach to this problem, based
      on the risk posed by each situation and adopt immediate measures to address complaints by defenders; c)
      the creation of a risk analysis model to adequately determine the risk and the protection needs of each
      defender or group; d) the creation of an information management system on the status of the prevention
      and protection of human rights defenders; e) the design of protection plans in response to specific risks
      faced by each defender and to the nature of his/her work; f) the promotion of a culture of legitimization and
      protection of the work of human rights defenders, and g) the provision of sufficient human and financial
      resources to respond to the real needs for protection of human rights defenders.
297
      Ibid.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1268 of 1770

96 | Situation of Human Righsts in Guatemala



        human rights defenders stem from acts of aggression by extractive
        companies. 298

180. The Commission reiterates, as emphasized in its Report on Criminalization
     of Human Rights Defenders, that no defender may be subjected to a
     criminal proceeding indefinitely, inasmuch as such a situation would
     infringe on the guarantee of a reasonable time period. This guarantee, in
     addition to being a basic element for the right to a fair trial in accordance
     with the rules of due process, is particularly instrumental in preventing
     unwarranted criminal proceedings from hampering the work of human
     rights defenders.299 Accordingly, States should take all necessary measures
     to prevent State investigations from leading to unjust or unfounded trial
     proceedings against people who legitimately demand respect for and
     protection of human rights. 300

       a)      Measures Adopted by the State: Protection Mechanism

181. The State of Guatemala does not have in place, as of the date of approval of
     this report, a Public Policy for the Protection of Human Rights Defenders.
     Consequently, the State must coordinate different government agencies,
     whose obligation it is to grant protection to human rights defenders, with
     the participation of different civil society organizations and experts. 301
     According to the information the IACHR received, despite the regulatory
     framework established to create the agencies in charge of human rights
     defender protection, no systematic or coordinated approach from these
     authorities is currently in place to address violence against these
     defenders.302

182. The IACHR notes that the State does have a process in place for the intake,
     analysis and granting of protection measures for human rights defenders
     within the National Civilian Police (PNC) through the Division of Protection
     of Individuals and Security of the Office of the Assistant Director General
     for Operations. According to the information provided by the State of
     Guatemala, through this Division, the PNC provides personalized or
298
       IACHR. 164th Session. Hearing Denunciation of attacks on human rights defenders by extractive companies in
       Guatemala.          September        7,         2017.         Available       for       viewing        at:
       https://www.youtube.com/watch?v=yuVmLG9gkmE&t=5s
299
       CIDH, Informe sobre Criminalización de Defensoras y Defensores de Derechos Humanos, [‘Report on
       Criminalization of Human Rights Defenders’], OEA/Ser.L/V/II. Doc. 49/15, December 31, 2015, para. 181.
300
       Id., para. 182.
301
       Human Rights Ombudsman of Guatemala, Contribution of the Human Rights Ombudsman Third Cycle for
       Guatemala Universal Periodic Review, March 2017, p. 3.
302
       Amnesty International, América: situación de los mecanismos de protección para los defensores y
       defensoras de los derechos humanos, [‘Americas: State Protection Mechanisms for Human Rights
       Defenders’], May 17, 2017, p. 5.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1269 of 1770

                                      Chapter 3: Situation of Human Rights Defenders and Justice Operators | 97



      perimeter security to human rights defenders, whose risk has been
      ascertained through specific assessment to determine the security
      contingent required by the situation. Based on this information, beginning
      in 2016 at the Ministry of the Interior, the Protocol for the Implementation
      of Immediate and Preventive Security Measures has been in force to
      provide such measures for union workers, union leaders, officials,
      members, persons related to the defense of labor rights, as well as the
      physical spaces where they carry out their activities. Additionally, in its
      report to the IACHR, the State noted that in order to uphold the PNC’s
      commitment to the protection of human rights defenders, representatives
      of the institution have been appointed to formulate a Public Policy for the
      Protection for Human Rights Defenders.303

183. Notwithstanding, according to the claims of civil society organizations and
     the OUNHCHR, the Division for the Protection of Individuals and Security of
     the PNC is still not adequately documenting or monitoring the cases to
     assess ongoing risks and determine the effectiveness of the security
     measures. Additionally, the risk assessment processes do not always
     adequately take into account the culture and gender of the human rights
     defenders, or the social and general political context in which they perform
     their work.

184. As to protection measures, civil society organizations expressed concern
     about the risk assessments of human rights defenders conducted by the
     Division for Individual Protection and Security of the PNC. This unit
     reportedly lacks a manual or unified criteria to aid in establishing what
     requirements need to be met in order to provide perimeter or personalized
     security. They also claimed that this division does not provide a copy of the
     risk assessment report to defenders, who thus remain in the dark about the
     reasoning behind the proposed security arrangement or any changes to it
     or decision to remove it altogether. In order to obtain this information, they
     must physically go to the Public Information Unit of the Ministry of the
     Interior. Based on the risk assessment reports that these organizations
     were able to obtain, they express concern about weak analytical content
     and very little fact-based grounds for conclusions as well as the failure to
     take into account the context in which the defenders do their work. 304

185. During its on-site visit, the IACHR held a meeting with the authorities of the
     Unit for Analysis of Patterns of Attacks on Human Rights Defenders of the

303
      Government of the Republic of Guatemala, Ministry of the Interior, General Directorate of the National
      Civilian Police, Official Letter No. 1251-2017 Ref. DG/NARR/Juárez, Reg 4842, August 21, 2017, p. 8.
304
      Fundación Myrna Mack, Convergencia para Derechos Humanos, Alternative Report for the Third Cycle of the
      Universal Periodic Review, Situation of Human Rights Defenders, Justice, Security and Combating Impunity in
      Guatemala, March 29, 2017, pars. 7-9.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1270 of 1770

98 | Situation of Human Righsts in Guatemala



        Ministry of the Interior. At this meeting, the Commission was briefed about
        the mandate of said Unit, which entails analyzing, in context, patterns of
        attacks on human rights defenders, using a pre-established method,
        approved by the members of the Unit.305 According to the authority of the
        Ministry of the Interior representing the Unit, no pattern of attacks on
        human rights defenders has been verified. 306

186. In contrast, civil society organizations have contended that the Unit for the
     Analysis of Attacks on Human Rights Defenders in Guatemala has not been
     very effective and reiterated that the Unit has not taken adequate steps to
     protect defenders from the improper use of the justice system through
     unfounded criminal investigations that are used by the State itself,
     particularly against those who work to defend land, territory and the
     environment. 307. In fact, the organizations representing civil society in this
     framework became so unhappy with the way the Unit functions and its
     ineffectiveness that it decided to withdraw from it. In 2016, several years
     later, the civil society organizations resumed participation at the Unit for
     the Analysis of Attacks on Human Rights Defenders in Guatemala, because
     they felt that the new authorities in charge of this body would be more
     willing to change their approach to the protection of defenders. 308

187. Furthermore, the OUNHCHR voiced its concern that the Ministerial
     Decision issuing the mandate of the Unit has not been renewed since it
     lapsed in January 2017. 309 This concern was also echoed by civil society
     organizations, which noted in addition that the Unit for Analysis does not
     have its own financial resources or staff, but must use whatever financial


305
       The ‘unit’ (Intancia) is a body made up of a representative of the Ministry of the Interior, who is the
       coordinator, one representative of the General Directorate of Civilian Intelligence (DIGICI), one
       representative of the Human Rights Unit of the Division of Criminal Investigation (DINC) of the National
       Civilian Police, one representative of the Public Prosecutor’s Office, specifically from the Office of the
       Prosecutor for Human Rights Section, two representatives of national human rights organizations, and one
       representative of international human rights organizations.
306
       Meeting with authorities of the Unit for the Analysis of Patterns of Attacks on Human Rights Defenders of
       the Ministry of the Interior in the context of the IACHR’s country visit, August 3, 2017.
307
       Amnesty International, América: situación de los mecanismos de protección para los defensores y
       defensoras de los derechos humanos, [‘Americas: State Protection Mechanisms for Human Rights
       Defenders’], May 17, 2017, p. 5.
308
       Amnesty International, América: situación de los mecanismos de protección para los defensores y
       defensoras de los derechos humanos, [‘Americas: State Protection Mechanisms for Human Rights
       Defenders’], May 17, 2017, pg. 5; United Nations, Informe del Alto Comisionado de las Naciones Unidas para
       los Derechos Humanos sobre las actividades de su Oficina en Guatemala 2016, [United Nations High
       Commissioner for Human Rights on the activities of its Office in Guatemala 2016’], A/HRC/34/3/Add.1,
       January 11, 2017, paras. 38-39.
309
       United Nations, Informe del Alto Comisionado de las Naciones Unidas para los Derechos Humanos sobre las
       actividades de su Oficina en Guatemala 2016, [United Nations High Commissioner for Human Rights on the
       activities of its Office in Guatemala 2016’], A/HRC/34/3/Add.1, January 11, 2017, paras. 37-38.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1271 of 1770

                                       Chapter 3: Situation of Human Rights Defenders and Justice Operators | 99



      and human resources that are contributed by the public institutions
      making it up. 310

188. The Commission notes that even though the State has taken some
     initiatives, such as creating the Unit for Analysis of Attacks on Defenders
     and the Unit for Crimes against Human Rights Activists, these entities have
     not been properly strengthened or endowed with sufficient resources. The
     Unit for Analysis continues to operate on an unsure legal footing and the
     Unit for Crimes against Activists does not have the capacity to get to the
     bottom of crimes and effectively punish those responsible. The Commission
     further ascertained that the State still does not have adequate regulations
     and practices in place to ensure that defenders are not the targets of
     unwarranted criminal proceedings. The IACHR recalls the obligation of the
     State to investigate and punish violations of the rights of defenders in order
     to combat existing impunity and prevent the repetition thereof. 311

189. The IACHR notes the importance of creating a program or public policy for
     the comprehensive protection of human rights defenders, in keeping with
     the provisions of the judgment of the Inter-American Court in the case of
     Human Rights Defender et al v. Guatemala. 312 This concern has also been
     echoed by the European Parliament, which in a resolution expressed worry
     that the ongoing acts of violence and lack of security may have a negative
     effect on the full and free exercise of the activities of human rights
     defenders. Additionally, it recalled the need to develop a public policy for
     the protection of human rights defenders through a process of broad
     participation addressing the structural causes for the increased
     vulnerability of human rights defenders and asking the business
     community to support these efforts. 313

190. The Commission notes that in September 2016, COPREDEH began to
     develop a public policy on human rights defenders, which will be the
     subject to public consultation with civil society. If it is actually carried out,
     it would represent a step toward implementation of the judgment in the

310
      Fundación Myrna Mack, Convergencia para Derechos Humanos, Alternative Report for the Third Cycle of the
      Universal Periodic Review, Situation of Human Rights Defenders, Justice, Security and Combating Impunity in
      Guatemala, March 29, 2017, para. 5.
311
      CIDH, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations to
      the IACHR’s on-site visit to Guatemala’] August 4, 2017.
312
      IA Court of HR, Caso Defensor de Derechos Humanos y otros Vs. Guatemala. [‘Case of Human Rights
      Defender et al v. Guatemala’]. Preliminary objections, Merits, Reparations and Costs. Judgment of August 28,
      2014. Series C No. 283, para. 263.
313
      European Parliament, Resolución del Parlamento Europeo, de 16 de febrero de 2017, sobre Guatemala, en
      particular la situación de los defensores de los derechos humanos (2017/2565(RSP)), P8_TA(2017)0045,
      [‘Resolution of the European Parliament, February 16, 2017, regarding Guatemala, in particular the situation
      of human rights defenders’], February 16, 2017, para. M.(2) and (4).



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1272 of 1770

100 | Situation of Human Righsts in Guatemala



        case of Human Rights Defender et al v. Guatemala. The IACHR also learned
        that the Public Prosecutor’s Office is developing an internal policy for the
        investigation of crimes against human rights defenders, which could help
        to ensure that these cases are examined with a differential approach. 314

191. The Commission recognizes the efforts of the State to institute in early
     2018 a process to create the “Public Policy for the Protection of Human
     Rights Defenders,” which has been supported by different State agencies
     and civil society organizations. As directed by the Inter-American Court of
     Human Rights, this policy must include implementation of a program of
     comprehensive protection for human rights defenders providing for special
     measures of adequate and effective protection, which are suitable to
     address the particular situation of risk faced by the individual and capable
     of producing the results for which they have been conceived.315 This
     program should incorporate a model of analysis to be able to assess risk
     and the protection needs of each individual defender or group of defenders,
     including a gender perspective or a perspective of groups in situations of
     special vulnerability. Additionally, the State should make sure that
     authorities or third parties do not manipulate the punitive power of the
     State and its bodies of justice in order to harass human rights defenders
     and justice operators.316

192. The IACHR welcomes that the Office of the Attorney General is setting into
     motion the process of drafting a General Instruction manual to guide
     prosecutors in the investigation of attacks on defenders. The initiative,
     pushed forward by civil society groups, is currently under discussion. The
     adoption of this General Instruction could be a significant step toward
     addressing impunity in cases of attacks on human rights defenders.
     Additionally, according to civil society organizations, the Office of the
     Attorney General is reportedly working on draft guidelines to prevent
     criminalization and ensure that the criminal justice system is not used to
     attack or harass defenders. Adoption of these guidelines could represent a
     significant improvement in addressing the improper use of the justice

314
       United Nations, Informe del Alto Comisionado de las Naciones Unidas para los Derechos Humanos sobre las
       actividades de su Oficina en Guatemala 2016, [‘Report of the United Nations High Commissioner for Human
       Rights regarding the activities of his Office in Guatemala 2016’], A/HRC/34/3/Add.1, January 11, 2017, paras.
       38-39.
315
       IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
       from the IACHR’s on-site visit to Guatemala’], August 4, 2017. Also see IA Court of HR, Caso Defensor de
       Derechos Humanos y otros Vs. Guatemala. [‘Case of Human Rights Defender et al v. Guatemala’]. Preliminary
       objections, Merits, Reparations and Costs. Judgment of August 28, 2014. Series C No. 283, para. 263.
316
       IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
       from the IACHR’s on-site visit to Guatemala’], August 4, 2017. Also see IA Court of HR, Caso Defensor de
       Derechos Humanos y otros Vs. Guatemala. [‘Case of Human Rights Defender et al v. Guatemala’]. Preliminary
       Objections, Merits, Reparations and Costs. Judgment of August 28, 2014. Series C No. 283, para. 263.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1273 of 1770

                                    Chapter 3: Situation of Human Rights Defenders and Justice Operators | 101



      system against them. In both instances, it is crucial for the authorities in
      charge of enforcing the General Instruction and the guidelines to be
      adequately trained to implement them effectively. 317

193. Civil society organizations have expressed, nonetheless, their concern over
     the fact that as of the present date, the proposed General Instruction has
     still not been delivered to the Attorney General of the Ministry of Public
     Prosecution, whose job it is to approve and promote the implementation
     thereof nationwide. In the absence of this instruction manual, the capacity
     to conduct immediate, independent and systematic investigations of
     violations committed against human rights defenders is curtailed. 318

194. The IACHR recalls that States should undertake, as a matter of public
     policy, the struggle against impunity for violations of the rights of human
     rights defenders, exhaustive and independent investigations into the
     attacks on this group, and punish their perpetrators, as a fundamental
     means of preventing such attacks from recurring. 319 The IACHR has urged
     States to set up specialized units within the police force and public
     prosecutor’s office, armed with the necessary resources and training and
     protocols to enable them to act in coordination and with due diligence
     when investigating attacks on human rights defenders, while establishing
     hypothesis about the crimes and guidelines to steer the investigation,
     taking into account the interests that may have been harmed in retaliation
     for the activities conducted by the aggrieved human rights defender. 320


B.    Justice Operators

195. The Commission has repeatedly made the point that judges are the lead
     actors in ensuring judicial protection of human rights in a democratic State
     and the due process that must be observed when the State is able to impose
     a punishment. In a democratic system, judges act as a check on the acts of
     other branches of government and public servants in general to make sure
     their acts are consistent with conventions, the constitution and laws.

317
      Amnesty International, América: situación de los mecanismos de protección para los defensores y
      defensoras de los derechos humanos, [‘Americas: State Protection Mechanisms for Human Rights
      Defenders’], May 17, 2017, p. 6.
318
      Fundación Myrna Mack, Convergencia para los Derechos Humanos, Alternative Report for the Third Cycle of
      the Universal Periodic Review, Situation of Human Rights Defenders, Justice, Security and Combating
      Impunity in Guatemala, March 29, 2017, para. 6.
319
      IACHR, Segundo informe sobre la situación de las defensoras y los defensores de derechos humanos en las
      Américas, [‘Second Report on the Situation of Human Rights Defenders in the Americas’], OEA/Ser.L/V/II.
      Doc. 66, December 31, 2011, para. 231.
320
      Id., para. 541(22).



                                                         Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1274 of 1770

102 | Situation of Human Righsts in Guatemala



        Judges also administer justice in disputes between private parties where a
        person’s rights might be at stake. For their part, prosecutors are essential
        to eliminating impunity in cases of human rights violations and providing
        an effective recourse to persons whose rights have been violated as a result
        of crimes committed against them. Additionally, public defenders play a
        critical role in ensuring that the State complies with its obligation to
        guarantee due process to any persons affected by the State’s exercise of its
        punitive authority. 321


       1.      Acts Limiting or Hampering Performance of their Work

196. At a meeting with operators of justice in the context of the country visit, the
     IACHR received information about the situation of accusations, defamation
     of character and attacks against judges and magistrates. At said meeting,
     the justice operators claimed they were targets of smear campaigns
     branding them as “communists,” “lefties” or “guerrillas.” They claimed they
     are the target of harassment through groundless motions to strip them of
     their immunity to stand regular trial (prejuicios), as well as of attacks and
     threats. Accordingly, they raised the need for retaliation to halt, as well as
     for improvement of administrative management procedures to ensure
     protection for justice operators, inasmuch as said attacks and threats are
     not addressed from a perspective that takes into account the pattern and
     nature thereof, but instead are treated as common crimes. They also
     emphasized the need to strengthen the agency protecting judges and
     magistrates and to conduct a thorough review or vetting process of the
     personnel assigned to the personal security system and produce action
     protocols for rapid-response protection of judges who come under
     threat. 322

197. Following its country visit in 2017, the International Commission of Jurists
     (ICJ) concluded that if high level officials who have sufficient protection are
     vulnerable to attacks and intimidation, then the situation is truly
     worrisome for justice operators who work on behalf of the affected
     communities in departments or municipalities removed from Guatemala
     City, where they are much more vulnerable to attacks. Recently, the judicial
     officer presiding over the Justice of the Peace Court for Civil and Criminal
     Matters in San Cristóbal Department of Alta Verapaz and an assistant

321
       IACHR, , Garantías para la independencia de las y los operadores de justicia : Hacia el fortalecimiento del
       acceso a la justicia y el estado de derecho en las Américas, [‘Guarantees for the Independence of Justice
       Operators: Toward strengthening access to justice and the rule of law in the Americas’], OEA/Ser.L/V/II. Doc.
       44 December 5, 2013, paras. 16-18.
322
       Meeting with justice operators in the context of the country visit, August 2, 2017, Guatemala City.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1275 of 1770

                                     Chapter 3: Situation of Human Rights Defenders and Justice Operators | 103



      prosecutor of the Public Prosecutor’s Office were each attacked separately.
      Additionally, according to public information from the College of Attorneys,
      the President of the Bar Association of Jutiapa endured an armed assault
      and an attorney of the Department of Peten, and Saul Paaú Maaz was the
      target of threats, possibly linked to defense on behalf of communities
      affected by pollution of the La Pasion River. In this last case, Judge Karla
      Hernández was also reportedly threatened. 323

198. Furthermore, following its country visit, the ICJ noted that the case
     assignment system is very fragile and can be readily manipulated so that
     cases are assigned to a particular judge, who could act without
     independence or impartiality and foster through his or her rulings the
     impunity sought by the respective attorneys. By way of example, according
     to information that was provided to the ICJ, most of the cases that are
     brought by the Fundación contra el Terrorismo are assigned to Judge of the
     Seventh Criminal Court Adrián Rodríguez. In particular, the case
     assignment system of the high-risk courts has led to High Risk Tribunal A
     receiving few or no cases. This is at odds with the notion of crating a High
     Risk Tribunal D. In its observations, the ICJ regretted that this practice is
     going on, as it can be construed as a mechanism to undermine the two
     women and one male judges sitting on said Tribunal. 324

199. The attempts to make progress in combatting impunity and corruption by
     justice operators, described in the chapter on access to justice325 have
     brought in their wake attacks and threats against them. At meetings with
     both judges and prosecuting and defense attorneys, the Commission
     received reports of harassment, assaults and threats as instruments of
     control and intimidation in the performance of their duties, especially from
     those who are involved in high impact cases of corruption, serious human
     rights violations or case in which significant economic interests are at
     stake.

200. Over the past years, the Commission has requested the Guatemalan State to
     adopt precautionary measures on behalf of Attorney General Thelma
     Aldana (MC 351-16); 326 magistrates Claudia Escobar (MC 433-14); Patricia

323
      International Commission of Jurists (ICJ), Pronunciamiento de la Comisión Internacional de Juristas en
      ocasión de finalizar su visita a Guatemala, [‘Statement of the International Commission of Jurists on the
      occasion of concluding its visit to Guatemala’] February 24, 2017, p. 5.
324
      International Commission of Jurists (ICJ), Pronunciamiento de la Comisión Internacional de Juristas en
      ocasión de finalizar su visita a Guatemala, [‘Statement of the International Commission of Jurists on the
      occasion of concluding its visit to Guatemala’] February 24, 2017, p. 6.
325
      See Section III.B, on Requirements for independence and impartiality: Public Prosecutor’s Office and reforms
      to the Judiciary.
326
      IACHR, MC 497/16, Thelma Esperanza Aldana Hernández y familia, respecto de Guatemala, [‘Thelma
      Esperanza Aldana Hernandez and family, with respect to Guatemala’], July 22, 2016.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1276 of 1770

104 | Situation of Human Righsts in Guatemala



        Isabel Bustamante García, Pablo Xitumul de Paz, and Yassmín Barrios
        Aguilar (MC 125-13); 327 as well as judge Miguel Ángel Gálvez (MC 351-
        16); 328 and magistrate Gloria Patricia Porras Escobar (MC 431-17). 329
        Following the visit, requests for precautionary measures were also
        received on behalf of members of the Office of the Human Rights
        Ombudsman, who completed their term in August 2017. The IACHR has
        followed up on these requests through the process of evaluation of
        Precautionary Measures, in accordance with its own Rules of Procedure,
        and urges the State to comply with all of the recommendations set forth
        within that framework. 330

201. As was referenced above, on August 29, 2017, the IACHR requested the
     State of Guatemala to adopt the necessary measures to preserve the life
     and personal integrity of Magistrate Gloria Patricia Porras Escobar and
     next-of-kin, inasmuch as it finds that she faces a situation of risk stemming
     from her work as a Justice of the Constitutional Court in Guatemala. 331 The
     IACHR requested the State to adopt the necessary measures to ensure that
     Magistrate Porras Escobar is able to perform her duties as a justice of the
     Constitutional without being the target of acts of intimidation, threats and
     harassment; agree on the measures to be adopted together with the
     beneficiaries and their representatives; and report on the steps taken to
     investigate the alleged incidents that gave rise to the adoption of said
     precautionary measure and thus prevent them from happening again. 332

202. The Commission also learned of hard-hitting stigmatization campaigns in
     the media and on social networks branding justice operators as “guerrilla
     members” or “detractors of development,” together with other strategies of
     intimidation, including repeatedly subjecting operators to groundless
     disciplinary and/or criminal proceedings and threats through written
     messages and telephone calls. 333 During the hearing on “Denunciations of

327
       IACHR, MC 125/13, Iris Yassmín Barrios Aguilar y otros, respecto de Guatemala, [Iris Yassmin Barrios Aguilar
       et al, with respect to Guatemala’], June 28, 2013.
328
       IACHR, MC 351/16 and 366/16, Miguel Ángel Gálvez y familia, respecto de Guatemala, [‘Miguel Angel Galvez
       and family, with respect to Guatemala’], August 21, 2016.
329
       IACHR, Resolution 34/17, Precautionary Measure No. 431-17, Gloria Patricia Porras Escobar y familia
       respecto de Guatemala, [‘Gloria Patricia Porras Escobar and family with respect to Guatemala’], August 29,
       2017.
330
       Rules of Procedure of the Inter-American Commission on Human Rights, Article 25.
331
       The request alleged that several hearings were held on the removal of immunity to stand trial against Justice
       Porras based on the performance of her duties, as well as that she had been the target of intimidation and
       harassment and surveillance on her and her husband. IACHR, MC 431/17, Gloria Patricia Porras Escobar and
       family, with respect to Guatemala, August 29, 2017. Resolution 34/17 it can be viewed at:
       http://www.oas.org/es/cidh/decisiones/pdf/2017/34-17MC431-17-GU.pdf
332
       IACHR, MC 431/17, Gloria Patricia Porras Escobar and family, with respect to Guatemala, August 29, 2017.
333
       IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala [‘Preliminary observations
       from the IACHR’s on-site visit to Guatemala’], August 4, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1277 of 1770

                                    Chapter 3: Situation of Human Rights Defenders and Justice Operators | 105



      threats to judicial independence in Guatemala,” held on September 7, 2017,
      during the 164th Special Session in Mexico City, Mexico, the IACHR heard
      directly from operator of justice Carmen Leonor Maldonado Cambra about
      an attempt on her life on February 9, 2017, where she was seriously
      wounded by gun shots. 334 According to the account of prosecutor
      Maldonado Cambra, the PDH had requested perimeter security on her
      behalf, but the National Civilian Police failed to provide it. The prosecutor
      decried that “power groups” with interests opposing human rights
      protection were behind the attempt. 335

203. According to information received by the IACHR in early 2017, during the
     criminal proceedings against her son and other defendants, former
     magistrate Blanca Stalling attempted to wield her influence over one of the
     judges of the sentencing court that was presiding over the case, Judge
     Carlos Ruano, member of the Guatemalan Association of Judges for
     Integrity (AGJI). Said judge reported the act to the Office of the Special
     Prosecutor against Impunity of the Attorney General’s Office (FECI), the
     CICIG and the media, which prompted a hearing to remove her immunity
     before the commission of inquiry of the Congress of the Republic. Because
     of the imminent risk to the life of judge Ruano, in January 2017, he was
     compelled to leave the country temporarily. However, in its investigation,
     the Inquiry Commission itself requested information from the General
     Directorate of Migration about Judge Ruano, whereby the location where
     he was living as a security measure was made public, placing him at even
     greater risk, according to the organizations.336

204. The Inter-American Court of Human Rights has held in its legal precedents
     that States must ensure that judicial officers, prosecutors, investigators and
     other justice officials have an adequate security and protection system that
     takes into account the circumstances of the cases under their jurisdiction
     and their places of work so that they may perform their duties with due
     diligence.337 The IACHR reiterates that it is the duty of the State of
     Guatemala to protect its justice operators from attacks, acts of intimidation,
     threats and harassment, and to investigate those who violate their rights
     and effectively punish them. If States fail to guarantee the safety of their
     justice operators from every type of external and internal pressure,
     including reprisals directly aimed at attacking their person and family, the

334
      IACHR, 164th Special Session, Denuncias sobre amenazas a la independencia judicial en Guatemala,
      [‘Denunciations of threats to judicial independence in Guatemala’], September 7, 2017, Mexico City.
335
      Id.
336
      Impunity Watch, Report on threats and retaliation against tenured judges and magistrates of Guatemala,
      July 2017, p. 4.
337
      IA Court of HR. Caso de la Masacre de la Rochela Vs. Colombia. [‘Case of the Massacre of La Rochela v.
      Colombia’]. Merits, Reparations and Costs. Judgment of May 11, 2007. Series C No. 163, para. 297.



                                                         Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1278 of 1770

106 | Situation of Human Righsts in Guatemala



        exercise of judicial function may be gravely affected, access to justice
        impeded, and the rule of law weakened. 338

205. In 2011, the Guatemalan State established the Unit for Crimes against
     Justice Operators within the Office of the Prosecutor for Human Rights
     under the Public Prosecutor’s Office. The IACHR received information
     indicating that this unit is underfunded and thus is unable to fulfill its
     mandate, and the staff is not properly trained. 339 Information was also
     received that justice operators have been subjected to pressure and
     attempts at improper interference in cases. In view of the context of
     pressure and intimidation to which justice operators are subjected in
     Guatemala, as reflected in the number of precautionary measures
     requested on their behalf, the Commission urges the State to strengthen the
     work of said Unit and recognize the importance of its functions to
     guarantee the right of access to justice as well as to due process of law.

206. The Commission finds that to strengthen the institutional independence of
     the judicial branch and of the prosecution service and public defender
     service, they must be statutorily provided with stable and sufficient
     resources to enable them to perform their functions of protecting and
     ensuring the right of access to justice. Moreover, their budgets must be
     periodically reviewed with a view toward progressive increase. There must
     be a procedure in place to enable the entity concerned to participate in any
     change or modification of its budget and it must have assurances that it can
     execute and manage its own budget or that such authority will be vested in
     the respective organ of government. 340




338
       IACHR, Garantías para la independencia de las y los operadores de justicia. Hacia el fortalecimiento del
       acceso a la justicia y el estado de derecho en las Américas, [‘Guarantees for the Independence of Justice
       Operators: Toward strengthening access to justice and the rule of law in the Americas’], OEA/Ser.L/V/II. Doc.
       44 December 5, 2013, para. 147.
339
       IACHR, Justicia e inclusión social: Los desafíos de la democracia en Guatemala, [‘Justice and Social Inclusion:
       The Challenges of Democracy in Guatemala’], OEA/Ser.L/V/II.118. Doc. 5 rev. 1, December 29, 2003, Chapt.
       III, para. 201.
340
       IACHR, Garantías para la independencia de las y los operadores de justicia. Hacia el fortalecimiento del
       acceso a la justicia y el estado de derecho en las Américas, [‘Guarantees for the Independence of Justice
       Operators: Toward strengthening sccess to justice and the rule of law in the Americas’], OEA/Ser.L/V/II. Doc.
       44 December 5, 2013, para. 55.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1279 of 1770




                        CHAPTER 4
     INTERNALLY DISPLACED
  PERSONS, MIGRANTS, ASYLUM-
    SEEKERS, REFUGEES, AND
       VICTIMS OF HUMAN
   TRAFFICKING IN GUATEMALA




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1280 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1281 of 1770

                         Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,    | 109
                                                        and Victims of human Trafficking in Guatemala




INTERNALLY DISPLACED PERSONS, MIGRANTS,
ASYLUM-SEEKERS, REFUGEES, AND VICTIMS OF
HUMAN TRAFFICKING IN GUATEMALA

207. Guatemala is a country of origin, transit, destination and return of
     migrants. The prevailing trend in the country is migration to other
     countries. 341 Throughout the visit, the IACHR received extensive
     information about how a variety of factors have compelled tens of
     thousands of people over the past years to flee their homes both internally
     within Guatemala, and to other countries of the region, contributing in this
     way to the crisis of displaced persons and refugees from the countries of
     the Northern Triangle of Central America.

208. As was noted earlier in the report, the common thread running through the
     different forms of violence and displacement in Guatemala for decades has
     been concentrated ownership and use of land and natural resources by a
     limited segment of society. This has gone hand and hand with different
     forms of discrimination and racism, the main victims of which have been
     members of indigenous peoples, peasants farmers (campesinos),
     communities, persons in situation of poverty and other populations in
     situations of vulnerability. Regarding this issue, the Commission notes that
     the Agreement on the Identity and Rights of Indigenous Peoples and the
     Agreement on Socioeconomic Aspects of the Agrarian Situation gave rise to
     the Law of Registration of Cadastral Information, Article 91 of which sets
     forth the obligation of the Supreme Court of Justice to create Agrarian
     Tribunals and for a draft law to be introduced within the shortest length of
     time possible, regulating the substance and procedure for the application
     thereof and for which the appropriate budget would be allocated. 342
     Notwithstanding, the IACHR was apprised of the lack of political will to
     comply with these commitments and, on the contrary, the Coordinating
     Committee of Agricultural, Commercial, Industrial and Financial
     Associations (CACIF) brought a suit challenging the constitutionality of this
     article. Consequently, the Supreme Court of Justice ordered the temporary

341
      IOM, Perfil Migratorio de Guatemala 2012, [Migration Profile for Guatemala 2012, Spanish only], p. 22.
342
      Ley del Registro de Información Catastral, [‘Law of Registration of Cadastral Information’] Decree Number
      41-2005, Article 91.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1282 of 1770

110 | Situation of Human Righsts in Guatemala



        stay of the effect of the law, but left in force the obligation of the agrarian
        tribunals and the budget allocation to them. 343


A.     Internal Displacement

209. In the context of the visit, the IACHR received ample information about the
     different forms of forced internal displacement in Guatemala. According to
     estimates of the Internal Displacement Monitoring Centre (IDMC), as of
     2016, there were 257,000 internally displaced persons.344 Based on the
     information received, there are multiple causes for the phenomenon of
     internal displacement in Guatemala. The main factors leading to forced
     displacement in the country include extortion and threats, the presence of
     organized crime and drug trafficking activity, expansion of megaprojects
     and large scale business activities (such as monoculture of sugarcane and
     oil palm, extensive cattle ranching and expansion of grazing pastures,
     logging of fine wood, metal and non-metal mining, hydroelectric plants,
     archeological extraction, tourism), extreme poverty, social exclusion,
     different forms of violence such as intrafamily and gender violence, 345 as
     well as factors linked to climate change and natural disasters. 346 According
     to a diagnostic analysis on internal displacement written by Rafael
     Landívar University in 2016, this issue has been fueled by structural
     violence and the failure to fully implement the Peace Accords; the
     promotion of neoliberal policies; and the fragility of the State, which is
     under the influence of a military, political and economic elite, some of
     which is linked to illicit activities. 347

210. During the visit, the IACHR received information about cases of
     displacement stemming from the acts of illegal actors, such as maras and
     gangs, criminal organizations and criminals acting on their own. 348
     According to a study conducted by the Universidad Rafael Landívar,
     displaced persons fleeing these groups live mostly in the periphery of the
     metropolitan area of the capital city and move to nearby areas, which are

343
       Constitutional Court, Expediente 2265-2006, [‘Case File 2265-2006], September 4, 2006.
344
       Internal Displacement Monitoring Centre, Global Report on Internal Displacement, 2017, p.114.
345
       UNHCR International Centre for the Rights of Migrants, Diagnóstico “Desplazamiento Forzado y Necesidades
       de Protección, generados por nuevas formas de Violencia y Criminalidad en Centroamérica” [Study ‘Forced
       Displacement and Protection Needs produced by new forms of Violence and Criminality in Central America’]
       May 2012, p. 11.
346
       Instituto de Investigación y Proyección sobre Dinámicas Globales y Territoriales de la Universidad Rafael
       Landívar, Documento síntesis del Diagnóstico de desplazamiento interno en Guatemala (2010-2016)
       [‘Summary of Study on Internal Displacement in Guatemala 2010-2016’], (awaiting publication), p. 1.
347
       Ibid.
348
       Ibid.



Organization of American States | OAS


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1283 of 1770

                         Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,    | 111
                                                        and Victims of human Trafficking in Guatemala



      slightly less dangerous. Those displaced by violence lack any mechanism of
      protection or security for their own and their family’s safety and live in
      constant fear and mistrust of authorities. In many instances, these people
      would rather not file complaints or reports with authorities and this
      situation leads to impunity. 349 Children and adolescents are at a higher risk
      of being victims of internal displacement, as well as of human trafficking
      for sexual or labor purposes or to be recruited by gangs and criminal
      organizations. The Commission also received information about cases of
      displacement caused by gender violence, as well as cases of displacement
      of the LGBTI population as a consequence of prevailing homophobic and
      lesbophobic attitudes. 350

211. By way of example, the delegation heard testimony from a displaced
     person who stated: “I left my community because I was extorted. I do not
     know perhaps some of my siblings went to the United States. I think that
     that is why they started to threaten my family for money. I had to leave my
     community and I have not been able to return and so unfortunately it is
     very sad to be far away from the family while being in our own country.” 351

212. Another type of displacement is linked to the expansion of business
     activities, such as the cultivation of oil palm trees, sugarcane and the
     expansion of cattle grazing pastures, which has reduced food crop-growing
     areas. As a result, many families and communities, mostly indigenous ones,
     have been displaced, and damage is also done to nature in the process. 352
     This situation places these displaced persons at risk of malnutrition and
     disease. 353 Additionally, companies often resort to violence, material and
     physical harm in order to force the sale of plots of land. Similarly, mining
     companies and hydroelectric dam projects claim to carry out development
     projects, but this does not translate into formal jobs nor do they protect
     natural resources. These projects have divided communities and caused
     internal forced displacement in different parts of Guatemala, mostly in
     rural areas. 354

213. The last form of displacement observed by the Commission in the State of
     Guatemala is natural disaster-caused, such as heavy storms or hurricanes,

349
      Ibid.
350
      Id., p. 2.
351
      Testimony of displaced person to IACHR Rapporteur on the Rights of Migrants, August 1, 2017.
352
      Instituto de Investigación y Proyección sobre Dinámicas Globales y Territoriales de la Universidad Rafael
      Landívar, Documento síntesis del Diagnóstico de desplazamiento interno en Guatemala (2010-2016)
      [‘Summary of Study on Internal Displacement in Guatemala 2010-2016’] (awaiting publication), p. 3.
353
      Ibid.
354
      Ibid.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1284 of 1770

112 | Situation of Human Righsts in Guatemala



        volcanic eruptions and earthquakes. This situation has been further
        exacerbated by climate change, as well as by deforestation, lack of control
        over real estate development and home building companies, a housing
        shortage and few prevention measures. Based on IDMC figures, in 2016
        approximately 1,700 displacement events took place as a result of natural
        disasters.355 The people most affected in these displacements are those
        living in a situation of poverty and in marginalized areas. According to a
        study of the Universidad de Landívar, persons affected by this type of
        displacement only receive emergency assistance, even though they lose
        their property and endure emotional damages, are left homeless in
        precarious conditions and without any psychological support. 356

214. It can be surmised from the information in this section that the many forms
     of violence have forced a high number of Guatemalans to move to other
     parts of Guatemalan territory. The Commission notes that, as of the present
     date, the State has not produced any study or statistics regarding the
     profile and scope of internal displacement in Guatemala. Currently, most
     available statistics on this issue come mainly from qualitative and partial or
     indirect information produced by academic and research institutions and
     civil society organizations. Consequently, the IACHR urges the Guatemalan
     State to recognize the issue, perform a diagnostic assessment on it and
     collect data on the different types of internal displacement, as well as to
     develop and implement public policies aimed at preventing and dealing
     with the problem, including legislation based on the Guiding Principles on
     Internal Displacement, which must ensure the participation of displaced
     persons, the Office of the Human Rights Ombudsman and civil society
     organizations. The Commission also calls on the State to appoint a lead
     institution to address this issue and implement the public policy that is
     developed on this subject matter, providing adequate budget resources for
     the effective implementation thereof.


B.     Forced Evictions

215. On its visit, the IACHR received a plethora of information on forced
     evictions and the risk faced by a high number of peasant farmer and
     indigenous communities of being evicted by the Guatemalan State as a
     result of the execution of court orders. 357 According to the information
355
       Internal Displacement Monitoring Centre, Global Report on Internal Displacement 2017, p. 114.
356
       Instituto de Investigación y Proyección sobre Dinámicas Globales y Territoriales de la Universidad Rafael
       Landívar, Documento síntesis del Diagnóstico de desplazamiento interno en Guatemala (2010-2016)
       [‘Summary of Study on Internal Displacement in Guatemala 2010-2016’] (awaiting publishing), p. 3.
357
       See: International Commission of Jurists, Acceso a la Justicia: El Caso de las Comunidades de los municipios
       de San Andrés y La Libertad, departamento del Petén Guatemala, [‘Access to Justice: The Case of the


Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1285 of 1770

                          Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,          | 113
                                                         and Victims of human Trafficking in Guatemala



      collected during the visit, the vested interests of private corporations or
      companies are often behind the execution of the eviction orders and
      involve a variety of investment projects in monoculture farming, mining,
      hydroelectric dams, petroleum or tourism, inter alia. Over the past years,
      we have observed how legal and illegal interests have forced the
      population to move or resist and defend their territory. During the visit, the
      Commission learned that in the Department of El Petén alone at least 125
      motions for eviction have been filed, in addition to evictions of the
      communities of Centro Uno, Nueva Esperanza and Laguna Larga. The
      IACHR notes that the evictions affect persons living in situations of greatest
      vulnerability and further compound inequality, social conflicts, segregation
      and the creation of ghettos. 358 Forced evictions are often linked to a lack of
      legal certainty about their land, which constitutes an essential ingredient of
      the right to adequate housing. 359

216. The IACHR received information about 37 multicultural communities,
     which have been in existence for 20 to 40 years and inhabit the “Laguna del
     Tigre National Park” and “La Sierra Lacandón National Park,” both of which
     are part of the Maya Biosphere Reserve, a protected area of the
     Department of El Petén, consisting of several parks or natural reserves and
     holding the status of protected areas as of the time of entry into force of
     Decree 4-89, the Law of Projected Areas. Additionally, in 1990 the State
     approved the Law, which declared the Maya Biosphere Reserve as a
     Protected Area, and in 2004, Decree No. 16-2004 on the Emergency Law
     for the Defense, Restoration and Conservation of the Laguna del Tigre
     National Park.

217. The individuals and communities inhabiting the Department of Petén
     arrived there at different points in time for different reasons. Based on the
     information received during the visit, groups of people and communities
     began to arrive in and created the Department of Petén, as a result of
     resettlements promoted by the Guatemalan State around the 1980s. Other
     people live in the Department on their original territory because they
     belong to the Q’eqchí community; while others were displaced during the
     internal armed conflict and returned to their areas of origin with the
     signing of the Agreement on a Firm and Lasting Peace; and other people



      Communities of the Municipalities of San Andrés and La Libertad, Department of Petén Guatemala’],
      November 15, 2012, p. 7.
358
      Report of the Special Rapporteur on adequate housing, as component of the right to an adequate standard
      of living, Principios Básicos y Directrices sobre los Desalojos y el Desplazamiento generados por el Desarrollo,
      [‘Basic Principles and Guidelines for Development-Based Evictions and Displacement’], para. 8.
359
      Id., para. 5



                                                              Inter-American Commission on Human Rights | IACHR


                                                                                              '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1286 of 1770

114 | Situation of Human Righsts in Guatemala



        arrived in the Department after the State declared it a protected area. 360
        One factor common to many of these people and communities is the lack of
        legal certainty regarding their land, even though they may be living in
        Petén for decades and 20 years have elapsed since the signing of the Peace
        Accords.361 Once the area was declared a natural protected area, many of
        these persons were regarded as “trespassers.” 362 Notwithstanding, in cases
        such as the community of Laguna Larga, the State took several steps, which
        entailed recognition of the existence of that community through a 2006
        endorsement enabling the community to receive elementary school
        teachers from the Ministry of Education and another endorsement enabling
        it to appoint an assistant mayor recognized by the Municipality of San
        Andrés. The IACHR was apprised of the processes of eviction, which were
        sealed and stemmed from 12 year old court cases, and were reportedly
        reopened in a short period of time as a result of alleged pressure from
        economic interests.

218. In this context, the IACHR received information about a systematic and
     standing practice of Guatemalan authorities to bring community leaders
     before the Guatemalan justice system for allegedly committing the crime of
     “usurpation” or “aggravated usurpation” of protected areas, as well as
     “terrorism,” “illegal assembly or demonstrations,” as was noted in the
     section on the situation of human rights defenders.363 On this note, the
     IACHR was provided information about the arrest of Don Jovel Tobar, a
     human rights defender from the community of La Mestiza, at the hands of
     members of the National Civilian Police, on March 28, 2017, for the alleged
     crime of usurpation of a protected area. According to reports from the
     members of his community and human rights defenders to the IACHR, the
     arrest of Mr. Tobar took place in response to his work as a representative
     of his community and, therefore, the criminal proceedings instituted
     against him allegedly amounts to a form of criminalization of social protest
     and of his human rights defense. 364 The IACHR learned that Mr. Jovel Tobar

360
       International Commission of Jurists, Pronunciamiento de la Comisión Internacional de Justicia (CIJ) en ocasión
       de finaliza la Misión de Alto Nivel al Departamento de Petén Guatemala, [‘Statement of the International
       Commission of Justice on the occasion of finalizing the High Level Mission to the Department of Peten,
       Guatemala’], August 9, 2012, p. 2.
361
       International Commission of Jurists, Acceso a la Justicia: El Caso de las Comunidades de los municipios de San
       Andrés y La Libertad, departamento del Petén Guatemala, [‘Access to Justice: the Case of the Communities
       of the Municipalities of San Andres and La Libertad, Department of Peten Guatemala’], November 15, 2012,
       p. 4.
362
       International Commission of Jurists, Pronunciamiento de la Comisión Internacional de Justicia (CIJ) en ocasión
       de finaliza la Misión de Alto Nivel al Departamento de Petén Guatemala, [‘Statement of the International
       Commission of Justice on the occasion of finalizing the High Level Mission to the Department of Peten,
       Guatemala’], August 9, 2012, p. 2.
363
       Id., p. 2.
364
       International Commission of Jurists, La Comisión Internacional de Juristas hondamente preocupada por la
       detención arbitraria del defensor de derechos humanos Jovel Tobar en Guatemala, [‘The International


Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1287 of 1770

                          Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,        | 115
                                                         and Victims of human Trafficking in Guatemala



      was released from detention after the Commission’s press release was
      issued reporting on the granting of precautionary measure 412-17 to the
      Community of Petén.

219. Likewise, it has also come to the attention of the IACHR that the
     Guatemalan State has charged communities inhabiting protected areas of
     being “drug trafficking collaborators.” This situation is of special concern to
     the IACHR because generalizations of this kind were also used during the
     time of the internal armed conflict, when claims were made that all peasant
     farmers (campesinos) and indigenous people were guerrilla members or
     collaborated with the guerrilla forces, in an effort to stigmatize and
     criminalize these population groups.365

220. The IACHR learned of a pattern of human rights violations in the execution
     of evictions, including the violation of the right to consultation and the
     failure to provide advance notice, which is usually carried out in summary
     fashion and with violence by members of the National Civilian Police, the
     Army and the National Council of Protected Areas (CONAP), and involve
     burning and destruction of homes, food, animals, without any arrangement
     for return or relocation or any real chance for due process or access to
     justice. In light of this situation, 37 communities of Petén took actions
     aimed at engaging the State in direct talks through the Alternative Proposal
     for the Comprehensive and Sustainable Development of the Communities
     Affected by the Declaration of the Protected Areas of Laguna del Tigre and
     Sierra Lacandon. 366 Despite appearing open to dialogue at first, Guatemalan
     authorities closed the door on this possibility in 2017. On June 2, 2017,
     nearly 700 members of the community of San Andrés in Laguna Larga,
     Municipality of La Libertad in Petén, Guatemala, were forcibly displaced
     from their lands. The community decided to flee from location of their
     homes, yard animals and staple crops before the Guatemalan authorities
     executed the eviction order.

221. The eviction order operation was executed by 1500 members of the
     National Police, 300 members of the Army and officials of CONAP and the
     PDH. The IACHR delegation witnessed the presence in the area of heavily
     armed members of the Army and CONAP officials. The IACHR also

      Commission of Jurists deeply concerned over the arbitrary detention of human rights defender Jovel Tobar in
      Guatemala’], July 18, 2017.
365
      International Commission of Jurists, Acceso a la Justicia: El Caso de las Comunidades de los municipios de San
      Andrés y La Libertad, departamento del Petén Guatemala, [‘Access to Justice: The Case of the Communities
      of the Municipalities of San Andrés and La Libertad, Department of Peten Guatemala’], November 15, 2012,
      p. 18.
366
      Report: 37 Communities of Laguna del Tigre and Sierra de Lacandón National Park of Peten Guatemala,
      2017, para. 3



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                            '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1288 of 1770

116 | Situation of Human Righsts in Guatemala



        confirmed that most of the houses had been destroyed or burned and that
        only the school, the church and a few houses remained intact. The
        community school was occupied by the military men who were guarding
        the area and one of the walls was marked as “Kaibil Battalion Military
        Outpost Laguna Larga.” One house that was not destroyed was being used
        by CONAP officials. Crops were still seen around the houses, as well as
        backyard animals wandering freely between the houses and the ruins that
        remained of the community.

222. The affected individuals were displaced to the vicinity of ejido El
     Desengaño in the Municipality of Candelaria, State of Campeche, Mexico,
     which was also visited by the Commission on August 1, 2017. The IACHR
     delegation was received by a group of nearly 450 people, made up of
     slightly more than 100 children, 100 women, 200 men and 50 older adults.
     In the interviews, the community members identified themselves as a
     campesina community of indigenous extract. They reported that they had
     not been notified formally of the eviction, no reasonable alternatives to the
     eviction had been provided to them, no measures had been taken to
     minimize the adverse effects thereof and they were not allowed to take
     inventory of their properties either. 367

223. They claimed that there were never notified that a public hearing or
     consultation was held in the context of the proceedings leading to the
     eviction order. They also reported that they had been negotiating for
     several years with different state offices to find a way to avoid the eviction.
     They contended as well that there were economic interests, such as
     Guatecarbon company, which was interested in cap and trade carbon
     emission credits. Many of the people interviewed stated that as a
     consequence of displacement, they had to incur expenses, which in many
     instances were as high as 1,000 quetzals. Regarding the stretch of border,
     they reported that they had no chance for any future economically
     sustainable livelihood there because they had no place to grow crops. They
     reported that the Presidential Commission for Dialogue of Guatemala had
     mentioned a possibility of alternative resettlement, but they believed it was
     not certain and they feared that the measure would take a long time and
     that the land to which they were resettled was not suitable for farming. The
     delegation took the testimony of a women originally from Laguna Larga,
     Petén, who testified as follows:

                 “We are persons who have been living for 17 years in Laguna
                 Larga and we are going through such a difficult time. What we
367
       IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
       from the in situ visit of the IACHR to Guatemala’], August 4, 2017; IACHR, Precautionary measure No. 412-17,
       Settlers evicted and displaced from the Community of Laguna Larga, Guatemala, September 8, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1289 of 1770

                          Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,      | 117
                                                         and Victims of human Trafficking in Guatemala



               are going through is very difficult. We have been abandoned
               now for almost two months in this place by our government
               and economic resources is the most impossible thing for us
               [to get] in order to continue to raise our children because this
               eviction was illegal, we believe it is because we were not
               called, we were not summoned to a meeting prior to the
               eviction (…). It is a blow, they hit us from behind and they
               knocked us down. (…) We ask to return to our place [of
               residence], this location is not suitable to be with our children,
               we are lacking everything, we are lacking economic resources,
               we are lacking everything we need to raise our children.” 368

224. The Commission was able to ascertain the inhuman and degrading
     conditions in which the community was living with the lack of potable
     water, electricity, and basic sanitation services. Families were living in
     shacks (champas) with straw roofs and tents, fully exposed to the climate,
     animals and the elements. According to members of the community, most
     of the humanitarian assistance they have received has been provided by
     the Mexican State, as well as by Mexican civil society and organizations
     such as UNICEF and the Mexican Red Cross. The attending doctor at the
     medical center, which was set up for the community, reported to the
     Commission that the situation of the community is quite critical and that
     different illnesses are starting to appear. In particular, the doctor treating
     the community stressed that there was a considerable number of children
     with varying degrees of malnutrition and that 9 of them were suffering
     from severe cases.369

225. The doctor also reported that there were 14 pregnant women, including 7
     to 8 cases of highly risky pregnancy. The main diseases that are faced by
     the community pertain to skin, respiratory and diarrhea problems and one
     very serious case of a 2-year-old girl with a facial staphylococcus infection.
     Many of these diseases were the consequences of having to live exposed to
     the elements, in unsanitary conditions, without access to potable water,
     practices of poor hygiene, encountering difficulties to gain access to clean
     water and the use of communal latrines. With respect to older adults, the
     doctor reported that three patients have been diagnosed with enlarged
     prostate, which requires medical treatment. Because resources are scarce
     and the location is so inaccessible, priority has had to be given to those

368
      Testimony of a lady belonging to Laguna Larga, Petén to the IACHR Rapporteur on the Rights of Migrants,
      August 1, 2017.
369
      IACHR, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
      from the in situ visit of the IACHR to Guatemala’], August 4, 2017; IACHR, Precautionary measure No. 412-17,
      Settlers evicted and displaced from the Community of Laguna Larga, Guatemala, September 8, 2017.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1290 of 1770

118 | Situation of Human Righsts in Guatemala



        people who most need treatment and care. Community members reported
        that the closest points of medical and health services were the Health
        Center of El Desengaño and Candelaria Hospital in Mexico. They also stated
        that they do not have sufficient clothing and that women do not have
        supplies for their hygiene. They claimed that the food assistance was
        inadequate, and that it consisted of rations per family of mostly rice and
        corn. 370

226. The IACHR confirmed that the community’s main source of water was a
     lake that was located at the end of the camp of tents and shacks, but that
     the water it held was cloudy and polluted and, therefore, the community
     needed to dig a water well on the Guatemalan side of the border area.
     Because it is difficult and expensive to obtain clean water, the community
     members must go to the lake to wash their clothes and dishes. In the
     interviews, community members reported that the closest location to get
     potable water was the ejido El Desengaño in Mexico, which could be around
     10 kilometers away and would take them nearly one hour to get there by
     motorcycle. Many of these people stated that they used the nearby lake as
     well to bathe. 371

227. Community members reported being threatened and intimidated by
     members of the Army who were guarding the former community and have
     not allowed them to pick up the belongings they left behind or their crops,
     which are starting to spoil. The community members asked the
     Commission to intercede on their behalf before the Guatemalan State in
     order to allow them to return to the community where they had been living
     since the early 2000s and filed a request for a precautionary measure. 372

228. In response, the IACHR granted precautionary measure 412-17, on the
     grounds that the persons evicted and displaced from Laguna Larga
     community are in a situation of gravity and urgency, because their rights to
     life and personal integrity are at risk of irreparable harm. 373 Based on the
     information provided by the petitioner, as well as on its own observations
     during the country visit, the IACHR asked the Guatemalan State to: 374 a)
     Adopt the necessary measures to protect the right to life and personal
     integrity of the beneficiaries, through measures aimed at improving, among

370
       CIDH, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala, [‘Preliminary observations
       from the in situ visit of the IACHR to Guatemala’], August 4, 2017; IACHR, Precautionary measure No. 412-17,
       Settlers evicted and displaced from the Community of Laguna Larga, Guatemala, September 8, 2017.
371
       IACHR, Precautionary Measure No. 412-17, Settlers evicted and displaced from the Laguna Larga
       Community, Guatemala, September 8, 2017.
372
       Id.
373
       Id.
374
       Id.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1291 of 1770

                    Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,   | 119
                                                   and Victims of human Trafficking in Guatemala



      other aspects, sanitary and health conditions, especially of children, women
      and older adults. In particular, through measures to ensure, among other
      aspects: i. Access to adequate food in terms of nutrition and culturally
      appropriateness, as well as potable water for the displaced population, in
      keeping with a standard regarded as acceptable by international
      organizations such as the World Health Organization (WHO). Especially,
      adopt immediate measures to protect the lives and integrity of children
      suffering from malnutrition, and with the aim of preventing future cases; ii.
      Shelter in adequate conditions of habitability and sanitation as well as
      clothing that provides protection from heat, rain, wind and other threats to
      health, as well as conditions of safety; iii. Safe access to the area where they
      previously lived in order to collect the property, possessions and crops
      required for subsistence of the population; iv. Continuation of education
      and assistance services and basic care for children; v. Adequate medical
      treatment for pathologies, ailments and diseases of the beneficiary
      population in keeping with applicable international standards, including
      specialized medical treatment for those who are afflicted with chronic
      illness, as well as specialized women’s health care, maternal health care, as
      well as for children and older adults in affordable and accessible
      conditions; b) Adopt the necessary measures to protect the right to life and
      personal integrity of the displaced population from potential acts of
      violence by third parties or agents of the State. At the same time, ensure
      protection of household items, property and crops left behind when
      members of the community were displaced; c) Adopt the measures
      necessary to continue in the appropriate dialogue and consultation with
      the evicted persons, in order to reach a lasting solution for the situation of
      the evicted and displaced persons; d) Arrange for the measures to be
      adopted together with the beneficiaries and their representatives; and e)
      Report on the steps taken in order to investigate the events that gave rise
      to the adoption of the instant precautionary measure and thus prevent
      them from happening again. 375

229. The Guatemalan State reported to the IACHR on the actions that it is
     implementing in order to comply with the precautionary measure. These
     actions include authorization from Chamber B of the Multi-Judge Trial
     Court for Criminal Matters, Drug Activity and Crimes against the
     Environment of San Benito, department of Petén so that, in coordination
     with the other pertinent authorities, COPREDEH take the necessary steps
     to gather the harvest of the community as soon as possible; the decision to
     carry out a process of profiling families in order to be able to provide the
     necessary care, including the urgency of a temporary shelter; delivery of

375
      Id.



                                                     Inter-American Commission on Human Rights | IACHR


                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1292 of 1770

120 | Situation of Human Righsts in Guatemala



        food assistance for two months; setting up a medical care day and the
        delivery of 234 mosquito nets to 91 families in order to prevent insect-born
        diseases such as malaria; proposing to the community to grant them title to
        land located in the Municipality of Morales, department of Izabal,
        consisting of six caballerías (669 acres) of land with fertile soil and each
        family can be provided three manzanas of land for farming (3 hectares). 376

230. Subsequently to the granting of the precautionary measure to the
     community of Laguna Larga, the IACHR received information on evictions
     of Maya Q´eqchí communities, which had been demanding legal recognition
     of their lands for several years. 377 In this regard, on October 30, 2017
     approximately 80 families, made up of 429 individuals, including women,
     men, children belonging to the Chaab´ilch´o´ch of the municipality of
     Livingston, 378 department of Izabal, were evicted, and had previously been
     subjected to force displacement during the internal conflict. 379 The eviction
     was carried out by 1,141 members of the National Civilian Police. 380
     Separately, on November 1, 2017, the community of La Cumbre Sacuxha,
     Tactic, department of Alta Vera Paz, which was made up of approximately
     25 families 381 (120 persons), including 60 children, 6 infant children and
     15 older adults, were evicted. The eviction was conducted with the
     participation of 182 National Civilian Police agents. 382 In the context of
     these events, an arrest warrant was reportedly issued for 6 individuals for
     the crime of aggravated usurpation. Lastly, on November 3, 15 families of




376
       COPREDEH, Report of the State of Guatemala to the Illustrious Inter-American Commission on Human Rights.
       Precautionary Measures 412-17 benefiting Settlers evicted and displaced from the Community of Laguna
       Larga, Peten, Guatemala, October 18, 2017.
377
       Open letter to the International Commission against Impunity in Guatemala (CICIG) and the Intern-American
       Commission on Human Rights (IACHR) in response to the humanitarian crisis and forced displacements
       caused by the Guatemalan State and Government in Chaab´ilch´o´ch, Livingston, Izabal; La Cumbre Sacuxha,
       Tactic, Alta Verapaz and Chaqchila Trece Aguas Community, Senahu, Alta Verapaz, Guatemala, November 6,
       2017.
378
       Report requested by Chamber of Deputies member Locadio Juracan Salome of Bancada Convergencia,
       Memorandum October 31, 2017, COPREDEH, Izabal.
379
       Open letter to the International Commission against Impunity in Guatemala (CICIG) and the Intern-American
       Commission on Human Rights (IACHR) in response to the humanitarian crisis and forced displacements
       caused by the Guatemalan State and Government in Chaab´ilch´o´ch, Livingston, Izabal; La Cumbre Sacuxha,
       Tactic, Alta Verapaz and Chaqchila Trece Aguas Community, Senahu, Alta Verapaz, Guatemala, November 6,
       2017.
380
       Report requested by Chamber of Deputies member Locadio Juracan Salome of Bancada Convergencia,
       Memorandum October 31, 2017, COPREDEH, Izabal.
381
       Report requested by Chamber of Deputies member Locadio Juracan Salome of Bancada Convergencia,
       Memorandum November 7, 2017, COPREDEH, Case of Finca Trece Aguas, Senahú, Alta Verapaz.
382
       Id.



Organization of American States | OAS


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1293 of 1770

                          Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,       | 121
                                                         and Victims of human Trafficking in Guatemala



      the Community of Chaqchila Trece Aguas, Senahu, Department of Alta
      Verapaz were evicted by 217 National Civilian Police agents. 383

231. Based on available information, the IACHR notes with extreme concern that
     the evictions were carried out without conducting any prior consultation
     with the communities, with very little time in advance to remove their
     belongings, and using a disproportionate number of police agents to act by
     use of intimidation, humiliation, threats and aggression, particularly
     against some women. 384 Additionally, in the view of the Commission, it is of
     deep concern that houses were burn down by non State actors, though in
     the presence of the authorities, with them doing anything about it; as well
     as the lack of alternatives for relocation or lasting solutions for the
     displaced communities. 385 It is also worrying that during and after the
     eviction, the communities have not received support from the authorities,
     but have had to resort to neighbors or members of neighboring
     communities, specifically the Cotoxhá community in Finca Manzanitas,
     where there is dire need for food, healthcare, access to water and medical
     services, especially for children under 13 years of age and infant babies,
     who mostly present health and diarrhea problems. 386

232. The IACHR notices that the practice of forced evictions has been
     implemented by the Guatemalan State over the past years and has been
     causing internal displacement. In accordance with human rights norms and
     standards, the IACHR deems it pertinent to explicitly note that evictions
     must only be carried out under strict observance of international human
     rights norms and standards and the principles of exceptionality, legality,
     proportionality and suitability, with the legitimate aim of promoting social
     wellbeing and ensuring solutions for the evicted population, which may
     involve restitution and return, resettlement to different land of better or
     equal quality and rehabilitation or fair compensation. 387 Likewise, should it
383
      Report requested by Chamber of Deputies member Locadio Juracan Salome of Bancada Convergencia,
      Memorandum November 7, 2017, COPREDEH, Aldea la Cumbre Chamche.
384
      Open letter to the International Commission against Impunity in Guatemala (CICIG) and the Intern-American
      Commission on Human Rights (IACHR) in response to the humanitarian crisis and forced displacements
      caused by the Guatemalan State and Government in Chaab´ilch´o´ch, Livingston, Izabal; La Cumbre Sacuxha,
      Tactic, Alta Verapaz and Chaqchila Trece Aguas Community, Senahu, Alta Verapaz, Guatemala, November 6,
      2017.
385
      Id.
386
      In this regard, see, Open letter to the International Commission against Impunity in Guatemala (CICIG) and
      the Intern-American Commission on Human Rights (IACHR) in response to the humanitarian crisis and forced
      displacements caused by the Guatemalan State and Government in Chaab´ilch´o´ch, Livingston, Izabal; La
      Cumbre Sacuxha, Tactic, Alta Verapaz and Chaqchila Trece Aguas Community, Senahu, Alta Verapaz,
      Guatemala, November 6, 2017.
387
      See: United Nations, Principios Básicos y Directrices sobre los Desalojos y el Desplazamiento generado por el
      Desarrollo, Anexo I del Informe del Relator Especial sobre una vivienda adecuada, como parte del derecho a
      un nivel de vida adecuado. [‘Basic Principles and Guidelines for Development-Based Evictions and


                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1294 of 1770

122 | Situation of Human Righsts in Guatemala



        be necessary to conduct an eviction, States must protect the dignity, lives
        and security of the evicted persons, ensuring at a minimum access to
        adequate food in terms of nutrition and culture, potable water and
        sanitation, lodging in adequately inhabitable conditions, as well as clothing
        that provides protection from inclement weather and other threats to
        health, access to medical services, means of subsistence, education and
        access to justice, as well as ensure access to humanitarian aid and
        independent monitoring. Additionally, safe access to commonly owned
        resources upon which they depended previously must be ensured, which
        includes the ability to collect their property, household items, crops and
        harvests. 388


C.     International Migration: Migrants, Asylum-Seekers and
       Refugees

233. The Commission notes that according to the information it received,
     internal displacement tends to be the previous stage to international
     migration. It is estimated that one out of every ten Guatemalans live
     outside their country and that the majority of the people who migrate
     (97.4%), do so to the United States of America. 389 The trip is often made by
     paying around $5,000 USD to coyotes and generally covers three attempts.
     In many instances, people opt to go into debt and ask for loans to make the
     journey. 390 Very often, the migrants become the victims of different
     humans rights violations over the course of their trip, including
     kidnapping, sexual violence, extortions, robbery, disappearances and
     human trafficking.

234. The IACHR observes that the number of individuals that have felt
     compelled to leave Guatemala and seek asylum in neighboring countries as
     a consequence of different forms of violence, has grown dramatically over
     the past years. Based on the figures of the United Nations High
     Commissioner for Refugees (UNHCR), from 2010 to 2016, asylum requests




       Displacement, Annex I of the Report of the Special Rapporteur on adequate housing, as a component of the
       right to an adequate standard of living’] A/HRC/4/18, y Principios Rectores de los Desplazamientos Internos,
       [‘Guiding Principles on Internal Displacement’] E/CN.4/1998/53/Add.2.
388
       Ibid.
389
       Bornschein, Dirk, Antecedentes: el caso de las migraciones en Guatemala, causas y cifras, [‘Background: the
       case of migration in Guatemala, causes and figures’], March 24, 2017.
390
       Ibid.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1295 of 1770

                         Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,   | 123
                                                        and Victims of human Trafficking in Guatemala



      rose by 4,427.62% (See Graph 1). 391 For the same period, the number of
      persons who were recognized as refugees increase by 121.06%. 392




                                                           1.
         Source: United Nations High Commissioner for Human Rights (UNHCR)
                          Reports Global Trends 2012 – 2016

235. In transit through Guatemala, migrants are victims of many abuses, such as
     extortion, robbery and even disappearances, inasmuch as the Guatemalan
     State has seriously failed in its response to ensure these people and their
     family members access to justice and searches for missing and unidentified
     migrants. According to information provided by civil society organizations,
     migrants claim that it is harder to cross Central American borders and
     heavy emphasis on security serves to weaken the use of Regional
     Agreement on Procedure CA-4 for the Extension of the Single Central
     American Visa (CA-4). 393

236. In this regard, the delegation heard the testimony of a family member of
     one of the 72 persons massacred in Tamaulipas, Mexico, who claimed that:
     “We want to know what happened, we need for the Guatemalan
     government to ensure our rights as victims. As next of kin, we suffer many
     consequences and we need for the government to address our complaints,
     to not act deaf and turn a blind eye.” “It is still frequent for authorities to
     refuse to take our complaints about disappearances occurring outside of

391
      UNHCR, Global Trends (2012, 2013, 2014, 2015, 2016 and 2017).
392
      Ibid.
393
      Information provided by Scalabrini International Migration Network (SIMN) Missionaries of Saint Charles
      Scalabrinians.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1296 of 1770

124 | Situation of Human Righsts in Guatemala



        Guatemalan territory, while the Mexican authorities do not facilitate the
        right to justice either because many times they refuse to bring a complaint
        and only make a simple record of appearance of the families. 394”

237. Even though there have been policies aimed at providing access to
     transnational justice such as the Mexican Mechanism for Foreign Support
     for Search and Investigation, the IACHR deems it necessary for the State of
     Guatemala to accept joint responsibility so that this mechanism can
     adequately function. For this purpose, authorities must become involved in
     the coordination and collaboration with the Mechanism and make
     adequate, trained and permanent translators, interpreters and staffing
     available to advise the families and enable them to file and follow up on
     reports. Additionally, direct lines of communication with authorities of
     other countries must be ensured and plans for the protection of victims,
     complainants and witnesses must be drawn up. 395

238. In this regard, the IACHR highlights the progress achieved with the entry
     into force of the new Migration Code, to which approximately 70
     organizations and institutions from all spheres contributed. 396 The Code
     established the creation of the Guatemalan Migration Institute as an
     autonomous authority, which has incorporated a procedure for the care
     and assistance of the families of persons reported as disappeared as a
     result of migration, and includes the obligation to establish a search
     procedure, facilitation of conveyances, repatriation of bodies, prohibition of
     cremation and the facilitation of search mechanisms between States of
     transit, destination and origin of migrants, as well as special provisions for
     the search of unaccompanied migrant children and adolescents reported as
     disappeared or missing. 397

239. Additionally, the Migration Code sets forth some important developments,
     such as recognition of the right to migrate, 398 the right to request
     recognition of refugee status 399 and the concept of diplomatic asylum. 400
     The Code allows for the entry of foreigners for humanitarian reasons,

394
       Testimony provided to the Rapporteur on the Rights of Migrants on his visit to Guatemala, July 31, 2017.
395
       Foundation for Justice and Democratic Rule of Law and Community Studies and Psychosocial Action Team,
       Report addressed to the IACHR on the occasion of its country visit to Guatemala of July 31 to August 4, 2017,
       Disappeared migrants, a Guatemalan reality: Search, identification and access to justice for their families, p.
       9.
396
       Human Rights Ombudsman, Independent Report of the Human Rights Ombudsman of Guatemala to the
       Committee on the Protection of the Rights of All Migrant Workers and Members of their Families, p. 11.
397
       Code of Migration, Chapter V: Procedure for assistance to the families of the persons reported as
       disappeared as a consequence of migration.
398
       Code of Migration, Article 1.
399
       Id., Article 43.
400
       Id., Article 44.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1297 of 1770

                         Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,   | 125
                                                        and Victims of human Trafficking in Guatemala



      including persons affected by natural disasters, medical emergencies,
      armed conflicts, cooperation with other States for medical purposes, aid
      and relief and for the repatriation of the remains of family members, who
      die in Guatemala. 401

240. With respect to the right to not be returned (non-refoulement), 402 the Code
     only defines as the prohibition of returning a person who has been denied
     status of refugee or asylum, when there is a compelling reason to believe
     that his her life, physical integrity and liberty will be jeopardized, ensuring
     that the Office of the UNHCR has been apprised of the person’s situation.
     This arrangement is of concern to the IACHR because it does not provide
     for the right of non-refoulement over the course of the entire proceeding
     for recognition of refugee status, nor for the prohibition of refusal of entry
     at the border, or for indirect return to home country (indirect non-
     refoulement). Additionally, Article 50 of the Code establishes the obligation
     to pay administrative costs incurred for persons who do not carry
     identification and travel documents or who have not fulfilled the
     administrative requirements for entry, in addition to providing that “they
     will returned to their country of provenance.” The IACHR reminds the
     Guatemalan State that the obligation of non-refoulement is a peremptory
     norm of general international law, which means that no person may be
     expelled or returned to another country, whether or it is of origin, when his
     or her right to life or personal liberty is at risk of being violated for reasons
     of race, religion, nationality, membership in a particular social group or of
     political opinion. Likewise, returning a refugee because of entry into
     Guatemalan territory without identification documents or for not fulfilling
     administrative entry requirements would be a clear infringement of Article
     22.8 of the American Convention on Human Rights on non-refoulement.

241. The IACHR regards the enactment of the Migration Code in Guatemala, on
     May 8, 2017, as a first step to address migration from a human rights
     perspective. The State also informed, in its comments to the draft of this
     report, that between January and Decembe 2017 it housed 2,648 people in
     the Shelter of the General Directorate of Migration in Guatemala City. In
     addition, in December 2017 the State renewed 26 permits to remain in the
     country for appilcants under the Refugee Statute. 403 In this regard, the
     IACHR urges the Guatemalan State to overhaul the way in which the right
     of non-refoulement in Article 50 is established, in order to bring it in line
     with international and Inter-American human rights norms and standards.

401
      Id., Article 68.
402
      Id., Article 46.
403
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1298 of 1770

126 | Situation of Human Righsts in Guatemala



        It is also essential to regulate the Migration Code and other statutes
        regarding persons in the context of human mobility, under the framework
        of a participatory process with civil society organizations and other
        relevant actors. Lastly, the IACHR urges the Guatemalan State to address
        and prevent the causes giving rise to forced migration of Guatemalans to
        other countries.


D.      Returned or Deported Migrants

242. The Inter-American Commission notes that Guatemala is also a important
     country for forced return of migrants, especially since the crack down in
     migration policies of Mexico and United States over the past years. The
     number of persons detained and deported by Mexican authorities has
     grown exponentially, especially after the Southern Border Plan came into
     effect in 2014. According to official statistics from Mexico’s National
     Migration Institute (INM), fro 2014 to 2015 detentions of Guatemalans
     increased by 75.22%, while deportations grew by 92.95% (See Graph 2).404
     The IACHR finds that this situation raises significant challenges with regard
     to the reintegration of these people into society and the effective
     enjoyment of their rights in Guatemala. Even though the Guatemalan State
     has begun to adopt some measures to receive and reintegrate deported or
     returned persons, such as the recent opening of a lounge in the
     international airport of Guatemala City for migrant children, 405 and
     incorporating into the Migration Code the ability to request shelter and
     temporary care to stay overnight for 48 hours, 406 these efforts are still
     inadequate to address the current situation what’s more the sharp increase
     in deportations and impacts this type of measures can have in the long
     term within Guatemalan society.

243. In its comments to the draft of this report, the State submitted statistics of
     Guatemalan individuals deported from Mexico by land as of October 23,
     2017. These figures show 25,167 people have been so deported, of whom
     15,659 are adult males, 428 adult females, 215 accompanied boys, 175
     accompanied girls, 156 unaccompanied boys, and 39 unaccompanied girls.
     The total figures reported reflect a derease compared to previous years,
     where the number of people deported reached 45,459 in 2016 and 61,635

404
       National Migration Institute, Boletines Estadísticos – Extranjeros presentados y devueltos, [‘Statistics Bulletin
       – Foreigners presented and returned’], 2012 – 2016.
405
       Expansion, Guatemala opens a lounge in its airport to receive migrant children, May 31, 2017. Available at:
       http://expansion.mx/mundo/2017/05/31/guatemala-abre-sale-en-su-aeropuerto-para-recibir-a-ninos-
       inmigrantes
406
       Code of Migration, Article 16.



Organization of American States | OAS


                                                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1299 of 1770

                         Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,   | 127
                                                        and Victims of human Trafficking in Guatemala



      in 2015, as of October 31 of each year. Regarding Guatemalan people
      deported from the United States of America by air, figures for 2017 (as of
      October 4) show 22,477 people, compared to 28,464 in 2016 and 26,097 in
      2015, as of October 31 of each year. 407



                          Guatemalan persons detained
                           and deported from Mexico
                                  2012 - 2017
                  100,000

                    50,000

                           0
                                 2012     2013      2014     2015      2016 2017*


       Source: Secretariat of the Interior, National Migration Institute 2010 -2017
                           * Statistics available until July 2017

244. The IACHR urges the State of Guatemala to continue to implement
     measures aimed at taking in and reintegrating returnees, especially to
     protect persons who first fled a situation of violence and run the risk of
     being persecuted or revictimized.


E.    Human Trafficking

245. Guatemala is also a country of origin, transit and destination of male and
     female adult and child and adolescent victims of trafficking for sexual or
     labor purposes. 408 Indigenous persons and children and adolescents tend
     to be the main victims of these crimes; children are usually exploited to beg
     on the streets and as roving vendors; moreover, criminal organizations
     tend to sexually exploit little girls and force young men in urban areas to
     sell or transport drugs or commit extortion.409 According to the United
     Nations Office on Drugs and Crime (UNODC), crossborder trafficking in
     persons originating in Central America and the Caribbean accounts for
407
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
408
      Guatemala, Report of the State on Trafficking in Persons, 2016, 2017, p. 66.
409
      Office to Monitor and Combat Trafficking in Persons, US Department of State, 2016 Trafficking in Persons
      Report, Guatemala, 2016. Available at: https://www.state.gov/j/tip/rls/tiprpt/countries/2016/258775.htm



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1300 of 1770

128 | Situation of Human Righsts in Guatemala



        12% of the all human trafficking victims detected in North America,
        especially Mexico and the United States. 410

246. In this regard, the Commission notes that through the Inter-Institutional
     Commission against Trafficking in persons, the Guatemalan State
     implemented training of 246 public officials in the first quarter of 2017. 411
     In its comments to the draft of this report, the State indicated that the
     Secretariat against Sexual Violence, Exploitation and Human Trafficking
     (SVET) has trained 146,221 people on the prevention of crimes related to
     sexual violence, exploitation, human trafficking and LGBTI persons. 412
     Additionally, 147 victims of human trafficking have been assisted, 113 of
     which are children and 13, adult males and females, while 138 of the
     victims were women or girls and 9 were boys and men. 413 Most of the
     victims were Guatemalan nationals, while there were 3 Hondurans, 3
     Mexicans, 3 Salvadorans and 1 Venezuelan national. 414



                          Identified victims of human
                            trafficking in Guatemala
                         according to type of trafficking
                 100
                          87
                   50
                               27 21 3          3   2   2    1    1         Víctimas
                    0                                                       identificadas




               Source: Report of the Guatemalan State on Trafficking in Persons,
                                       2016 and 2017.

247. In its comments to the draft of this report, the State stated that SVET has
     served 415 children and adolescents in its specialized termporary shelters.
     Additionally, in October 2015 the Public Prosecutor’s Office approved the
     “Protocol regarding Assistance to Victims of Human Trafficking,” the

410
       UNODC, Global Report on Trafficking in Persons 2016, p. 93.
411
       Guatemala, Report of the State on Trafficking in Persons 2016, 2017, p. 66.
412
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
413
       Guatemala, Report of the State on Trafficking in Persons 2016, 2017, pp. 70, 71.
414
       Id., p. 69.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1301 of 1770

                         Chapter 4: Internally Displaced Persons, Migrants, Asylum-Seekers, Refugees,   | 129
                                                        and Victims of human Trafficking in Guatemala



      “General Instruction regulating the Mechanisms of Serving, Coordinating
      and Intervention by the Public Prosecutor related to the Assistance to
      Victims and Strategic Criminal Prosecution of Human Trafficking Crimes.”
      Also, the System for the Protection of Children and the Unit Against Child
      Pornography were created in May 2016, as pat of the Prosecutor’s Office
      United on Human Trafficking. 415 As for the prosecution and punishment of
      the crime of trafficking in persons, the Guatemalan State received 168
      complaints for the period of January to June 2017, obtaining over the same
      period 21 judgments, 17 of which were convictions and 4, acquittals. 416
      Figures provided by the State in its comments to the draft of this report
      reflect that between 2012 and June 2017, there were a total of 1,771
      reports, which included 3,338 people affected and resulted in a total of 82
      convictions. 417 In this regard, the IACHR urges the Guatemalan State to
      continue its efforts to prevent and address the crime of human trafficking,
      especially, prosecuting the crime and providing assistance and care and full
      reparation to the victims thereof.

248. The facts described in the instant chapter suggest that the situation of
     internal displacement, forced evictions, migration and return has grown
     worse over the past years in Guatemala, while the State has not taken
     adequate measures to properly address it over the migration continuum,
     either within the country or on route to other countries. Both internal and
     external displacement in Guatemala are caused by, inter alia, poverty,
     inequality, violence, forced evictions, domestic violence, megaprojects and
     natural disasters, which lead to Guatemalans having to leave their homes
     and places of origin as a mechanism of survival and protection. Thus, it is
     essential for the approach to human mobility in the State of Guatemala to
     include addressing the root causes of the internal and external
     displacement, recognizing internal forced displacement in order to
     properly deal and eradicate it, addressing the return of displaced persons
     in order to ensure their protection and reintegration, as well as ensure
     human rights, including access to justice, the right to asylum and non-
     refoulement, for migrants on Guatemalan soil.




415
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
416
      Guatemala, Report of the State on Trafficking in Persons 2016, 2017, pp. 74 and 75.
417
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1302 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1303 of 1770




                        CHAPTER 5
     SITUATION OF FREEDOM OF
           EXPRESSION




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1304 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1305 of 1770

                                                            Chapter 5: Situation of Freedom of Expression| 133




SITUATION OF FREEDOM OF EXPRESSION


A.    Situation of journalists and attacks to freedom of
      expression

249. During the on-site visit conducted in 2017, the IACHR verified significant
     levels of violence against journalists in Guatemala, characterized by
     murders, threats, and speech that aims to stigmatize media outlets and
     journalists engaged in the fight against corruption and the abuse of power.
     According to reports, journalists and media workers are “highly
     vulnerable” to violence in the practice of their profession, especially in
     areas outside the nation’s capital. These journalists, in addition to
     confronting the scourge of drug trafficking and organized crime, are also
     subject to attacks from some public servants allegedly linked to corrupt
     acts. 418 According to the information received, Quetzaltenango is one of the
     areas where the greatest number of attacks on journalists has been
     reported in recent years. 419

250. Article 35 of the 1985 Constitution of the Republic of Guatemala, amended
     in 1993, establishes that “The expression of thought through any means of
     dissemination, without censorship or prior permission, is free [...].”
     Notwithstanding this broad constitutional protection of the right to
     freedom of expression, the Commission has “constantly received
     information to the effect that the full exercise of that right has been
     obstructed by acts of intimidation against independent media and
     journalists.” 420 Additionally, in recent years the IACHR has noted “with
     particular concern the attacks against [journalists] covering investigations
     into public administration, acts of corruption, and human rights.” 421 During
     its on-site visit, the Commission verified that, in addition to attacks and
     stigmatization, there are persistent structural problems in Guatemala that

418
      Prensa Libre. February 8, 2017. PDH pide protección a periodistas; República. February 6, 2017. PDH pide
      implementar programa de protección a periodistas.
419
      Centro de Reportes Informativos sobre Guatemala (Cerigua). Estado de la Situación de la Libertad de
      Expresión en Guatemala – Primer Trimestre 2017. May 2, 2017
420
      IACHR. Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion. OEA/Ser.L/V/II. Doc.
      43/15. December 31, 2015. Para. 281.
421
      Ibid.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1306 of 1770

134 | Situation of Human Righsts in Guatemala



        prevent citizens from receiving information from a variety of sources, such
        as the high degree of concentration in the ownership and control of both
        free-to-air and subscription-based radio and television channels. There are
        also serious obstacles that keep the community media outlets of indigenous
        peoples from accessing the radio spectrum and the public resources
        needed to achieve sustainability.

251. The IACHR notes in particular the announcement made by President Jimmy
     Morales during the on-site visit, regarding the imminent approval of a
     Program for the Protection of Journalists and Media Workers, on which he
     is reportedly working in consultation with journalists’ organizations.
     Nevertheless, the IACHR also notes with concern that there has been no
     tangible progress since that time toward the establishment of that
     program.

252. The IACHR and its Office of the Special Rapporteur for Freedom of
     Expression would like to underscore that journalism in Guatemala is
     currently playing a fundamental role in denouncing abuses of power and
     following up on investigations into cases of corruption. The IACHR
     observed that journalists and media workers continue to be, throughout
     Guatemala, the main source of information and debate concerning the
     serious human rights problems, institutional crisis, and corruption
     affecting the country. Nevertheless, a smear campaign against journalists
     and news media was evident on social media in 2017. According to Human
     Rights Ombudsman [Procurador de los Derechos Humanos] (PDH) Augusto
     Jordán Rodas Andrade, there is “an intent to disparage journalists in these
     times of so much uncertainty in Guatemala, which may jeopardize [its]
     fragile democracy.” 422

253. Principle 9 of the Declaration of Principles on Freedom of Expression of the
     IACHR establishes that: “The murder, kidnapping, intimidation of and/or
     threats to social communicators, as well as the material destruction of
     communications media violate the fundamental rights of individuals and
     strongly restrict freedom of expression. It is the duty of the state to prevent
     and investigate such occurrences, to punish their perpetrators and to
     ensure that victims receive due compensation.”

254. Based on the Inter-American case law and doctrine, the IACHR and its
     Office of the Special Rapporteur remind the Guatemalan State, in relation to
     violence and attacks on journalists and media outlets, of the importance of
     meeting the three positive obligations that emanate from the rights to life,
422
       Prensa Libre. September 2, 2017. PDH abre expediente para investigar campaña de desprestigio contra la
       prensa independiente; Procurador de los Derechos Humanos (PDH). September 4, 2017. PDH abre
       expediente por campaña para desacreditar a periodistas y medios de información.



Organization of American States | OAS


                                                                                         '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1307 of 1770

                                                              Chapter 5: Situation of Freedom of Expression| 135



      humane treatment, and freedom of expression, to wit: the obligation to
      prevent, the obligation to protect, and the obligation to criminally
      investigate, prosecute, and punish the perpetrators of these crimes.
      Violence against journalists must be combated through a comprehensive
      policy of prevention, protection, and the pursuit of justice. These
      obligations are mutually complementary in order for free, democratic, and
      robust speech to exist without restrictions. 423


      1.      Murders of Journalists and Reporters, and Impunity for
              these Crimes

255. In 2016, and thus far in 2017, the Office of the Special Rapporteur for
     Freedom of Expression received information about the murder of 10
     journalists in Guatemala. Eight journalists were reported to have been
     murdered in 2016; nevertheless, it has not been determined whether their
     murders were connected to the exercise of the right to freedom of
     expression. 424 According to the information available, the authorities
     opened investigations in those cases, but no answers have yet been
     provided with respect to the logical line of investigation into whether these
     crimes were connected to the work the victims were performing as
     journalists and media workers. 425 The Office of the Special Rapporteur has
     received information about two other cases in 2017, which it is monitoring
     in order to establish whether they are related to the victims’ journalistic
     work. 426 In its comments to the draft of this report, the State indicated that
     between 2012 and June 2017, the Public Prosecutor’s Office received 372
     reports related to threates, violent attacks and murders of journalists,
     which lead to 17 judicial sentences: two acuittals and six convictions for




423
      IACHR. Annual Report 2013. Annual Report of the Office of the Special Rapporteur for Freedom of
      Expression. Chapter III (Violence Against Journalists and Media Workers: Inter-American Standards and
      National Practices on Prevention, Protection and Prosecution of Perpetrators). OEA/Ser.L/V/II.149. Doc. 50.
      December 31, 2013, para. 31.
424
      IACHR. Anual Report 2016. Annual Report of the Office of the Special Rapporteur for Freedom of Expression.
      Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II. Doc. 22/17,
      March 15, 2017, paras. 641-644.
425
      Idem, para. 645.
426
      Inter American Press Association (IAPA). January 25, 2017. La SIP condena asesinato de periodista en
      Guatemala; Prensa Libre. February 2, 2017. Unesco pide esclarecer asesinato de periodista en Zacapa; La
      Opción de Chihuahua. February 7, 2017. Asesinan en Guatemala a comunicadora Vilma Gabriela Barrios;
      Centro de Reportes Informativos sobre Guatemala (Cerigua). February 6, 2017. Joven locutora asesinada en
      Quetzaltenango; Centro de Reportes Informativos sobre Guatemala (Cerigua). July 8, 2017. CERIGUA
      condena el vil asesinato de comunicador en Petén; elPeriódico. July 12, 2017. Otro comunicador asesinado.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1308 of 1770

136 | Situation of Human Righsts in Guatemala



        crimes against life, as well as one acquittal and eight convictions for other
        crimes. 427

256. Journalist Manuel Salvador Villagrán, who worked with different local
     media outlets in the municipality of San Jorge, Department of Zacapa, was
     murdered on January 19, 2017. He was also reportedly the head of the
     Department of Public Relations of the Municipality of San Jorge. Sources
     revealed that the journalist was shot several times while riding his
     motorcycle. 428 According to publicly available information, significant
     progress has been made in the investigation of this crime. 429

257. Also, on July 8, 2017, journalist and presenter Johnny Javier Guardado’s
     body was found in the municipality of El Chal, Department of Petén.
     According to the information available, he had been stabbed. 430

258. Additionally, according to the information gathered by the Office of the
     Special Rapporteur and received during the on-site visit, Guatemala
     continues to have high levels of impunity for crimes involving the murder
     of journalists. Given the slow pace of the investigations, in most cases the
     authorities reportedly have not been able to determine whether these
     crimes are related to the journalistic work of the victims. 431 According to
     Guatemalan freedom of expression organizations, that situation gives rise
     to self-censorship among journalists who do not know why they might be
     attacked. 432

259. Despite this situation, the IACHR acknowledges the progress of the
     investigation into the murder of two journalists which shook the country in
     2015. In January 2017, the International Commission against Impunity in
     Guatemala [Comisión Internacional contra la Impunidad en Guatemala]
     (CICIG) and the Public Ministry (MP) filed a request for a preliminary
     impeachment hearing against Representative Julio Antonio Juárez Ramírez
     for the March 10, 2015 death of journalists Danilo Efraín Zapón López and
     Federico Benjamín Salazar Gerónimo in Mazatenango, Suchitepéquez.

427
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
428
       Periodistas en Español. January 20, 2017. Periodistas asesinados en Guatemala: Manuel Salvador Villagrán;
       Radio ONU. February 3, 2017. Condena por el asesinato del periodista Manuel Salvador Villagrán en
       Guatemala; Notas Periodísticas. January 24, 2017. Cámara Guatemalteca de Periodismo pide al MP pronta
       investigación de asesinato.
429
       CNN en Español. May 4, 2017. Once periodistas fueron asesinados en quince meses en Guatemala.
430
       Centro de Reportes Informativos sobre Guatemala (Cerigua). July 8, 2017. CERIGUA condena el vil asesinato
       de comunicador en Petén; elPeriódico. July 12, 2017. Otro comunicador asesinado.
431
       Committee to Protect Journalists (CPJ). December 19, 2016. Searching for answers in murder cases amid
       violence and corruption in Guatemala.
432
       Ibid.



Organization of American States | OAS


                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1309 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 137



      Ramírez is alleged to have been the mastermind of the murders, and
      reportedly viewed Zapón López as “a threat to the consolidation of his
      candidacy as district representative and a challenge to his power in the
      area.” In January 2017, two individuals were reportedly arrested for their
      participation in the journalists’ deaths. 433 Another four individuals were
      reportedly apprehended at an initial phase. 434 In February, the Guatemalan
      Supreme Court (CSJ) heard the request for a preliminary impeachment
      hearing against Representative Juárez Ramírez. 435 In November, the
      Investigative Judge [Jueza Pesquisidora]appointed by the Supreme Court of
      Justice [Corte Suprema de Justicia] (CJS) in the case against Representative
      Juárez Ramírez, would have recommended to the plenary of judges of the
      CSJ to withdraw the immunity of the parliamentarian to be investigated for
      the murder of the journalists. 436

260. In June 2017, it was learned that through its Office of the Special
     Prosecutor against Impunity [Fiscalía Especial contra la Impunidad], the
     Public Ministry was able to get High-Risk Court “B” [Juzgado de Mayor
     Riesgo “B”] to admit 81 items of evidence against the alleged murderers of
     Danilo López and Federico Salazar. It was also determined that the trial will
     be held in High-Risk Court “A” [Tribunal “A” de Mayor Riesgo]. 437

261. Additionally, during the first half of 2017, through the actions of the Public
     Ministry’s Unit for Crimes against Journalists [Unidad de Delitos contra
     Periodistas], two individuals were convicted of crimes committed against
     journalists during 2016. On May 30, Byron Eduardo Felipe Morales was
     sentenced to 40 years for the June 2016 murder of journalist Víctor Hugo
     Valdez Cardona. Similarly, on June 2, Rolando Antonio Jiménez Cruz was
     sentenced to 23 years for the September 4, 2016 death of journalist Felipe
     David Munguía Jiménez. The investigation is reportedly ongoing in an effort

433
      International Commission against Impunity in Guatemala (CICIG). January 26, 2017. Antejuicio contra
      diputado y capturas en caso asesinato de periodistas; Prensa Libre. January 26, 2017. Diputado Julio Juárez
      habría ordenado el asesinato de periodista Danilo López; Ministerio Público (MP). February 1, 2017.
      Sindicados en crimen de Periodistas son ligados a proceso penal.
434
      Ministerio Público (MP). February 1, 2017. Sindicados en crimen de Periodistas son ligados a proceso penal;
      International Commission against Impunity in Guatemala (CICIG). January 26, 2017. Antejuicio contra
      diputado y capturas en caso asesinato de periodistas.
435
      Prensa Libre. February 9, 2017. Empieza antejuicio contra diputado Julio Juárez Ramírez; Guatevisión.
      February 8, 2017. CSJ da trámite a antejuicio contra diputado de FCN Julio Juárez.
436
      Centro de Reportes Informativos sobre Guatemala (Cerigua). November 6, 2017. Jueza Pesquisidora
      recomienda retirar inmunidad a diputado Juárez por asesinato de periodista; CRN Noticias. November 7,
      2017. Juez recomienda retirar inmunidad al diputado Julio Juárez por asesinato de periodistas; elPeriódico.
      November 6, 2017. Recomiendan retirar inmunidad a diputado señalado por muerte de dos periodistas;
      Soy502. No date. Recomiendan quitar inmunidad a diputado de FCN implicado en asesinato; Guatevisión.
      November 6, 2017. Diputado de FCN contra las cuerdas: Recomiendan retirar inmunidad a Julio Juárez.
437
      Ministerio Público (MP). June 15, 2017. Un total de 81 medios de prueba serán utilizados en juicio contra
      implicados en muerte de periodistas.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1310 of 1770

138 | Situation of Human Righsts in Guatemala



        to establish the identity of the masterminds of the crime against
        Jiménez. 438

262. The IACHR received information about the May 2017 inauguration of a
     Prosecution Unit for Crimes against Journalists [Unidad de Delitos contra
     Periodistas del Ministerio Público] in Quetzaltenango. According to reports,
     the Prosecutor’s Office in Quetzaltenango is composed of one prosecutor,
     three assistant prosecutors, one prosecution officer, and an administrative
     assistant. 439 This agency has territorial jurisdiction over the departments
     of Suchitepéquez, Retalhuleu, San Marcos, Huehuetenango, Totonicapán,
     Sololá, and Quetzaltenango. 440 In addition, according to information
     provided by the State, a division of the Unit for Crimes against Journalists
     that operates in Guatemala City was established in 2017, which includes:
     an agency that handles common crimes, made up of one prosecutor, 5
     assistant prosecutors, and one prosecution officer; and another agency that
     investigates crimes against the person committed against journalists,
     comprised by one prosecutor, 4 assistant prosecutors, and one prosecution
     officer. A driver has also reportedly been assigned to provide assistance in
     investigative proceedings. 441 This staffing increase represents a
     strengthening of the Unit’s human resources, which in 2015 had only five
     prosecutors to handle over 100 cases. 442 The State additionally reports
     that a general instruction from the Attorney General and Head of the Public
     Ministry that contains general guidelines for investigating cases in which
     the victims are human rights defenders (including journalists) is currently
     at the approval stage. 443


438
       Ministerio Público (MP). May 30, 2017. Un hombre fue condenado a 40 años de prisión por muerte de
       periodista; Centro de Reportes Informativos sobre Guatemala (Cerigua). May 30, 2017. Asesino de periodista
       condenado a 40 años de prisión inconmutables; Centro de Reportes Informativos sobre Guatemala (Cerigua).
       June 2, 2017. MP logra nueva condena por crimen contra periodista; Ministerio Público (MP). June 2, 2017.
       Un hombre fue condenado a 23 años de prisión por muerte de periodista; El Nacional. June 2, 2017.
       Guatemala: asesino de periodista recibe 23 años de cárcel; Clases de Periodismo. June 3, 2017. Guatemala:
       asesino de periodista recibe 23 años de cárcel.
439
       El Periódico. May 9, 2017. Inauguran fiscalías en Quetzaltenango; Centro de Reportes Informativos sobre
       Guatemala (Cerigua). May 9, 2017. Thelma Aldana inauguró Agencia Fiscal de Delitos contra Periodistas en
       Quetzaltenango.
440
       República de Guatemala. Communication from the State of Guatemala regarding the request for information
       from the Office of the Special Rapporteur for Freedom of Expression of the IACHR. Ref. P-1021-
       2017/VHG/LWC/nj. July 24, 2017. Available at: Archive of the Office of the Special Rapporteur for Freedom
       of Expression.
441
       Ibid.
442
       IACHR. Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion. OEA/Ser.L/V/II. Doc.
       43/15. December 31, 2015, para. 295.
443
       República de Guatemala. Communication from the State of Guatemala regarding the request for information
       from the Office of the Special Rapporteur for Freedom of Expression of the IACHR. Ref. P-1021-
       2017/VHG/LWC/nj. July 24, 2017. Available at: Archive of the Office of the Special Rapporteur for Freedom
       of Expression.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1311 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 139



263. The IACHR notes in particular the efforts made by the Public Ministry to
     address the obligation to pursue full justice for murdered journalists,
     bearing in mind the specificities of these types of investigations. However,
     it also takes note of the delay in prosecuting the masterminds in some of
     these cases, due to the lack of coordination among the different state
     agencies with jurisdiction over the matter.

264. The IACHR has reiterated that the murder of journalists constitutes the
     most extreme form of censorship and States have a positive obligation to
     identify and punish the perpetrators of these crimes. For the Inter-
     American Commission, it is essential that the Guatemalan State investigate
     in a complete, effective, and impartial manner the murders of journalists
     and clarify their motives and judicially determine the relationship they may
     have with journalism and freedom of expression. The authorities should
     not rule out the exercise of journalism as a motive for murder and/or
     aggression before the investigation is completed. The omission of logical
     lines of investigation or the lack of diligence in collecting evidence in this
     regard can have serious repercussions on the development of the processes
     in stages of prosecution or trial. 444 Not having exhausted completely the
     logical lines of investigation affects, above all, that the intellectual authors
     cannot be identified. 445

265. As established by the Special Rapporteur of the United Nations (UN) for the
     Protection and Promotion of the Right to Freedom of Opinion and
     Expression and the Office of the Special Rapporteur for Freedom of
     Expression of the Inter-American Commission on Human Rights of the
     Organization of the American States (OAS), the State “has the duty to
     ensure that journalists and media workers reporting on public
     demonstrations are not arrested, threatened, assaulted, or limited in any
     manner in their rights as a result of the practicing their profession. Their
     work material and tools must not be destroyed or confiscated by the
     authorities.” Moreover, “the authorities must not stigmatize or stereotype
     demonstrators and their demands. They must refrain from making
     generalizations based on isolated events or the conduct of particular
     groups.” 446



444
      IACHR. Office of the Special Rapporteur for Freedom of Expression. Special Study on the Status of
      Investigations into the Murders of Journalists during the 1995-2005 Period for Reasons that may be Related
      to their Work in Journalism. OEA/Ser.L/V/II.131. Doc. 35, March 8, 2008, para. 116.
445
      Idem, Para. 125-126; IACHR. Office of the Special Rapporteur for Freedom of Expression. Impunity, self-
      censorship and armed internal conflict : an analysis of the state of freedom of expression in Colombia.
      OEA/Ser.L/V/II Doc.51. August 31, 2005. paras. 65-66.
446
      United Nations (UN) Special Rapporteur on the Protection and Promotion of the Right to Freedom of Opinion
      and Expression and Special Rapporteur for Freedom of Expression of the OAS Inter-American Commission on


                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1312 of 1770

140 | Situation of Human Righsts in Guatemala



        2.      Threats, Arrests, Harassment, and Attacks on Journalists
                and Media Outlets

266. In its report entitled Situation of Human Rights in Guatemala: Diversity,
     Inequality, and Exclusion, the IACHR observed that, given their difficult
     working conditions, some journalists are said to have opted for self-
     censorship to protect themselves from attacks and threats. Between
     January and August of 2015, the Office of the Prosecutor for Crimes against
     Journalists [Fiscalía de Delitos contra Periodistas] received 81 complaints—
     a figure that surpassed the numbers recorded in each of the three previous
     years. 447

267. More recently, during the on-site visit, journalists and organizations that
     defend freedom of expression reported to the IACHR a spike in threats and
     stigmatization on social media, assaults by law enforcement officers, and a
     climate of sharp social and political polarization that also permeates the
     practice of journalism, especially opinion journalism. According to press
     organizations, local politicians, members of the National Police, and
     organized crime are sources of intimidation in areas of the country outside
     the capital. Under the difficult working conditions, some journalists have
     reportedly continued to engage in self-censorship to protect themselves
     from attacks and threats. In 2017, between January and August, the Office
     of the Prosecutor for Crimes against Journalists reportedly received 53
     complaints, 24 of which alleged threats.448 Additionally, 170 complaints are
     reportedly at the initial criminal investigation phase in the common crimes
     unit, including the Department of Quetzaltenango, and 24 complaints are
     pending in the unit for crimes against the person. Some of the most notable
     cases of 2017 are detailed below. 449

268. On March 1, photojournalist Alex Cruz and driver Ernesto Hidalgo, of the
     newspaper elPeriódico, were reportedly intercepted by two unknown men




       Human Rights. September 13, 2013. Joint declaration on violence against journalists and media workers in
       the context of protests.
447
       IACHR. Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion. OEA/Ser.L/V/II. Doc.
       43/15. December 31, 2015, para. 289.
448
       Information received during the on-site visit to Guatemala between July 30 and August 4, 2017. Data from
       the Unidad Fiscal de Delitos contra Periodistas. Available at: Archive of the Office of the Special Rapporteur
       for Freedom of Expression.
449
       República de Guatemala. Communication from the State of Guatemala regarding the request for information
       from the Office of the Special Rapporteur for Freedom of Expression of the IACHR. Ref. P-1021-
       2017/VHG/LWC/nj. July 24, 2017. Available at: Archive of the Office of the Special Rapporteur for Freedom
       of Expression.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1313 of 1770

                                                              Chapter 5: Situation of Freedom of Expression| 141



      who threatened them with firearms and confiscated their cell phones and
      photography equipment. 450

269. In June, it was learned that journalist Marielos Monzón, a columnist for
     Prensa Libre, filed a complaint with the Public Ministry’s Prosecution Unit
     for Crimes against Journalists alleging that she had been subject to threats
     and intimidation. According to the information available, a list had
     reportedly been distributed in recent weeks to members of organized
     crime blaming her and other journalists for being responsible for the legal
     proceedings brought against individuals involved in drug trafficking
     crimes. This was reportedly not the first time the journalist had been
     accused of criminal activity—in 2011 she and 50 other individuals were
     accused of participating in various crimes during the internal armed
     conflict, although in fact she was just a child at the time. That complaint
     was dismissed by the Prosecutor’s Office. 451

270. The same month, it was reported that Edgar Rubio Castañeda, an Infantry
     Colonel in the Guatemalan Army, had been interrogated by military
     authorities because of his book Desde el cuartel, otra visión de Guatemala
     [“From the Barracks: Another View of Guatemala”]. A Military Honor Board
     [Junta de Honor Militar], which was reportedly established specifically to
     question him about the publication of the aforementioned book, reportedly
     demanded that Rubio Castañeda present defense evidence. Additionally,
     the Board reportedly accused him of insubordination to the Army and of
     failing to conform to the institution, both of which are punishable under the
     Military Code. 452

271. In July, Centro Pen [PEN Center] Guatemala condemned the assaults
     committed against various reporters from Prensa Libre in the capital and
     Quetzaltenango, and from Nuestro Diario. According to the organization,
     reporters Rigoberto Escobar, Carlos Paredes, Edwin Pitán, Carlos Ventura,
     and Byron Bravo were assaulted by members of the security details of
     politicians and private electric power generation companies in outlying

450
      Inter American Press Association (IAPA). Guatemala. March 27, 2017; elPeriódico. April 2, 2017. La prensa de
      Guatemala recurre al silencio por miedo a políticos y criminales; Cámara Guatemalteca de Periodismo. March
      1, 2017. Asaltan a fotoperiodista de Diario ElPeriódico.
451
      Cimacnoticias. June 28, 2017. Guatemala: amenazas contra periodista Marielos Monzón; Inter American
      Press Association (IAPA). July 6, 2017. Guatemala: Denuncian amenaza e intimidación contra periodista;
      Centro de Reportes Informativos sobre Guatemala (Cerigua). July 4, 2017. Centro PEN Guatemala se
      solidariza con Marielos Monzón; Centro Pen Guatemala. Press release, June 28, 2017. Available at:
      http://centropenguatemala.blogspot.com/; Guatevisión. June 26, 2017. Lista en poder de narcos señala a
      una periodista.
452
      La Hora. May 23, 2017. Junta de Honor cita a coronel por publicación del libro “Desde el cuartel”; Prensa
      Comunitaria. May 31, 2017. Ministro de la Defensa y Jefe del Estado Mayor podrían enfrentar denuncias
      formales por violar la Constitución; elPeriódico. May 25, 2017. Ejército exige a coronel que pruebe que la
      institución armada violó derechos humanos.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1314 of 1770

142 | Situation of Human Righsts in Guatemala



        areas of the country. 453 Similarly, on September 7, Rony Rolando Castillo,
        the Nuestro Diario correspondent for central-north Santa Rosa, was
        reportedly assaulted and had his photography equipment stolen by a group
        of tuk-tuk drivers while photographing a demonstration outside the
        Cuilapa National Hospital in Santa Rosa. 454

272. As previously indicated, the sharp social and political polarization
     permeating the practice of journalism in Guatemala, threats, harassment,
     and the stigmatization of journalists, media workers and media outlets,
     among other things, were also reported. Some of the most notable cases
     from 2017 are detailed below.

273. On February 28, during a press conference, President Jimmy Morales
     reportedly blamed the media for spreading rumors of a coup d'état in
     Guatemala. 455 According to reports, the president himself was the one who
     raised the issue on February 16, when he alleged that he had heard “well-
     founded rumors” of a possible coup in Guatemala. 456

274. According to the information available, on August 28, Guatevisión
     denounced the publication of a fake Facebook page, which acused the
     media outlet of being a “traitor to the nation,” allegedly manipulating
     information, and placing the country in foreign hands. According to reports,
     that message was apparently replicated by accounts with few posts in their
     history, with few contacts, or contacts that were hidden or created within
     the past two or three years—which in turn attacked the channel on its own
     Facebook page, as well as in the comment sections of articles that had been
     shared. These events reportedly occurred in reaction to the channel’s
     uninterrupted coverage the previous day of President Jimmy Morales’s
     decision to declare Iván Velázquez persona non grata. 457

275. Following the smear campaign that had been waged on social media
     against journalists and the news media, the Office of the Human Rights
     Ombudsman [Procuraduría de Derechos Humanos] (PDH) opened a file on
     September 2, as Ombudsman Augusto Jordán Rodas Andrade had indicated

453
       Pen International. July 28, 2017. PEN Guatemala denuncia las recientes agresiones en contra periodistas.
454
       Centro de Reportes Informativos sobre Guatemala (Cerigua). September 8, 2017. Santa Rosa: Periodista fue
       agredido por “tuctuqueros”; Pen International. September 13, 2017. Pen Guatemala denounces attack
       against journalist.
455
       Prensa Libre. March 1, 2017. Jimmy Morales se contradice; Guatevisión. March 1, 2017. [VÍDEO] Jimmy
       revela más detalles de supuesto golpe de Estado; Inter American Press Association (IAPA). Guatemala. March
       27, 2017.
456
       HispanTV. February 17, 2017. Presidente guatemalteco advierte de un golpe de Estado en el país; República.
       February 16, 2017. Jimmy Morales: “hay rumores de golpe de estado”.
457
       Prensa Libre. August 29, 2017. Guatevisión denuncia bloqueo y campaña en su contra por recientes
       coberturas; Aquitodito. August 30, 2017. Denuncian ataque e insultos contra Guatevisión.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1315 of 1770

                                                           Chapter 5: Situation of Freedom of Expression| 143



      that, “there is an intent to disparage journalists in these times of so much
      uncertainty in Guatemala, which may jeopardize our fragile democracy.” 458

276. On August 29, various media outlets complained of the restrictions placed
     on their coverage of the Regional Intelligence Conference in which
     President Jimmy Morales took part. According to the information available,
     a group of journalists was reportedly assaulted by members of the
     Secretariat of Administrative and Security Affairs [Secretaría de Asuntos
     Administrativos y de Seguridad] (SAAS). At the same event, SAAS staff
     reportedly tried to grab a camera that the reporters were using to film the
     incident. The President reportedly left without making any statements to
     the press.459

277. All types of threats, attacks, or harassment directed against journalists,
     media personnel, or media outlets themselves must be investigated by the
     justice system and the authorities should not proceed to discard the
     practice of journalism as the motive for criminal acts before an
     investigation is over. States have an obligation to take effective steps to
     prevent attacks against journalists and others exercising their right to
     freedom of expression and to combat impunity, specifically by vehemently
     condemning such attacks when they occur, through prompt and effective
     investigation, in order to duly punish perpetrators and make reparation to
     victims, as appropriate. States also have an obligation to provide protection
     to journalists and others exercising their right to freedom of expression,
     who run a grave risk of being attacked. 460

278. Likewise, principle 9 of the Declaration of Principles on Freedom of
     Expression provides that "[t]he murder, kidnapping, intimidation of and/or
     threats to social communicators, as well as the material destruction of
     communications media violate the fundamental rights of individuals and
     strongly restrict freedom of expression. It is the duty of the state to prevent
     and investigate such occurrences, to punish their perpetrators and to
     ensure that victims receive due compensation.”


458
      Prensa Libre. September 2, 2017. PDH abre expediente para investigar campaña de desprestigio contra la
      prensa independiente; Procurador de los Derechos Humanos (PDH). September 4, 2017. PDH abre
      expediente por campaña para desacreditar a periodistas y medios de información.
459
      Publinews. August 29, 2017. Se registra altercado entre periodistas y SAAS en actividad donde participó
      Jimmy Morales; Cámara Guatemalteca de Periodismo. August 29, 2017. Periodistas denuncian agresiones de
      miembros de la SAAS.
460
      The United Nations (UN) Special Rapporteur on Freedom of Opinion and Expression, the Organization for
      Security and Co-operation in Europe (OSCE) Representative on Freedom of the Media, the Organization of
      American States (OAS) Special Rapporteur on Freedom of Expression and the African Commission on Human
      and Peoples’ Rights (ACHPR) Special Rapporteur on Freedom of Expression and Access to Information. May
      4, 2015. Joint declaration on freedom of expression and responses to conflict situations.



                                                         Inter-American Commission on Human Rights | IACHR


                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1316 of 1770

144 | Situation of Human Righsts in Guatemala



        3.      Censorship

279. During 2017, the IACHR and the Office of the Special Rapporteur for
     Freedom of Expression also received information about alleged cases of
     censorship in Guatemala. In February, a group of journalists working for
     the newspaper Contrapoder complained that an article about Iván
     Velásquez, head of the International Commission against Impunity in
     Guatemala (CICIG), was censored. The article, entitled “Emboscada contra
     Iván Velásquez” [“Ambush of Iván Velásquez”] was supposedly withdrawn
     moments before the magazine went to press. 461 According to the
     information available, the reason given by the vice president of the
     publishing group for its withdrawal was a lack of “journalistic rigor.” 462

280. According to reports, Guatevisión’s signal was reportedly blocked in several
     departments of the country between 10:00 a.m. and 5:00 p.m., and 6:00
     p.m. and 9:00 p.m. on August 27, while it was airing uninterrupted
     coverage of President Jimmy Morales’s decision to declare Iván Velázquez,
     head of the International Commission against Corruption in Guatemala
     (CICIG), persona non grata. The blocking of Guatevisión’s signal, which was
     allegedly done by cable companies tied to certain political groups, and had
     occurred during the broadcast of “news that affected [certain] interests. It
     happened to us in Petén, Retalhuleu, Quetzaltenango, and Sololá.” 463

281. Article 13.2 of the American Convention explicitly states that the exercise
     of freedom of expression cannot be subject to prior censorship.
     Additionally, Principle 5 of the Declaration of Principles on Freedom of
     Expression establishes that, “Prior censorship, direct or indirect
     interference in or pressure exerted upon any expression, opinion or
     information transmitted through any means of oral, written, artistic, visual
     or electronic communication must be prohibited by law. Restrictions to the
     free circulation of ideas and opinions, as well as the arbitrary imposition of


461
       Centro de Reportes Informativos sobre Guatemala (Cerigua). Estado de la Situación de la Libertad de
       Expresión en Guatemala – Primer Trimestre 2017. May 2, 2017; Iniciativa Mesoamericana de Mujeres
       Defensoras de Derechos Humanos. March 3, 2017. #AlertaDefensoras GUATEMALA / Censuran artículo sobre
       la campaña de desprestigio que enfrenta el CICIG; Pedrovisión Noticias. March 4, 2017. LA NOTA CHAPINA:
       La historia de la nota censurada sobre Iván Velásquez en “Contrapoder.
462
       Centro de Reportes Informativos sobre Guatemala (Cerigua). Estado de la Situación de la Libertad de
       Expresión en Guatemala – Primer Trimestre 2017. May 2, 2017; Iniciativa Mesoamericana de Mujeres
       Defensoras de Derechos Humanos. March 3, 2017. #AlertaDefensoras GUATEMALA / Censuran artículo sobre
       la campaña de desprestigio que enfrenta el CICIG; Pedrovisión Noticias. March 4, 2017. LA NOTA CHAPINA:
       La historia de la nota censurada sobre Iván Velásquez en “Contrapoder.
463
       Prensa Libre. August 29, 2017. Guatevisión denuncia bloqueo y campaña en su contra por recientes
       coberturas; Centro de Reportes Informativos sobre Guatemala (Cerigua). August 31, 2017. APG denuncia que
       Guatevisión ha sido objeto de censura.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1317 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 145



      information and the imposition of obstacles to the free flow of information
      violate the right to freedom of expression.”


      4.      Program for the Protection of Journalists and Media
              Workers

282. In October 2012, during the Universal Periodic Review (UPR), Guatemala
     agreed to create a Program for the Protection of Journalists. That
     commitment was reiterated on November 28, 2013 by then-President of
     Guatemala, Otto Pérez Molina. 464 Nevertheless—nearly five years later—
     the implementation of such a program continues to be under discussion,
     despite the repeated recommendations of the IACHR, its Office of the
     Special Rapporteur, UNESCO, and OHCHR to move forward with its
     creation. In 2014, a High-Level Committee and a Technical Committee were
     established, consisting of the Presidential Commission coordinating the
     Executive's Policy on Human Rights [Comisión Presidencial Coordinadora de
     la Política del Ejecutivo en Materia de Derechos Humanos] (COPREDEH), the
     Ministry of the Interior [Ministerio de Gobernación], the Public Ministry,
     and the Social Communication Secretariat of the Presidency [Secretaría de
     Comunicación Social de la Presidencia de la República] (SCSPR). Their
     objective was to design and implement a program for the protection of
     journalists. 465

283. The following year, the government made progress on the design of the
     mechanism, in consultation with civil society and human rights
     organizations. Together, the High-Level Committee and the Technical
     Committee worked to design and implement the protection mechanism for
     journalists. This work was also supported by UNESCO and the Office of the
     High Commissioner for Human Rights (OHCHR). An initial document
     entitled “Preliminary Proposal - Program for the Protection of Journalists”
     was drafted, and the institutions that should make up the Program, their
     powers with respect to protection, and the mechanisms for coordination
     were identified. In this context, after being debated by journalists and
     defenders of the right to freedom of expression, a set of observations,
     recommendations, and comments was submitted to the Technical

464
      The commitment was co-signed by the Vice President, the Minister of the Interior, the Chairman of the
      Comisión Presidencial Coordinadora de la Política del Ejecutivo en materia de Derechos Humanos
      (COPREDEH), with representatives of the Human Rights Ombudsman Institution, the Office of the Attorney
      General; and as witnesses of honor, the Resident Coordinator of the United Nations and the Representative
      of the United Nations Educational, Scientific and Cultural Organization – UNESCO.
465
      IACHR. Annual Report 2014. Annual Report of the Office of the Special Rapporteur for Freedom of Expression
      Chapter II: Evaluation of the State of Freedom of Expression in the Hemisphere. OEA/Ser.L/V/II Doc. 13.
      March 9, 2015, paras. 557-560.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1318 of 1770

146 | Situation of Human Righsts in Guatemala



        Committee, which were considered by the latter and focused on the
        conceptual design of the System to Protect the Practice of Journalism
        [Sistema de Protección al Ejercicio Periodístico] (SPEP). 466 Nevertheless,
        various journalists’ associations claimed that they had little to no
        participation in preparing the proposal. Finally, in 2016, after the new
        government came to power, President Jimmy Morales’s administration
        decided to suspend the process and begin a new process for establishing
        the mechanism. 467

284. More recently, on different occasions in 2017, then-Human Rights
     Ombudsman Jorge de León Duque urged the government to implement the
     Program for the Protection of Journalists without delay. On February 7, the
     then-Human Rights Ombudsman expressed his concern over the
     vulnerable situation of the country’s journalists, especially those who carry
     out their activities in areas outside Guatemala City, and urged the
     government to implement the program soon. 468De León Duque reiterated
     that need on May 3, in a statement released for World Press Freedom
     Day. 469

285. In February, the Press Alliance [Alianza de Entidades de Prensa] reportedly
     denounced the Guatemalan State for failing to keep its promise to adopt a
     Program for the Protection of Journalists. In the joint statement signed by
     the Association of Journalists of Guatemala (APG), the Guatemalan
     Chamber of Journalism [Cámara Guatemalteca de Periodismo] (CGP), the
     Guatemalan Chamber of Professional Broadcast Announcers [Cámara de
     Locutores Profesionales de Guatemala] (CLPG), and Guatemalan Sports
     Reporters [Cronistas Deportivos Guatemaltecos] (CDG), the Alliance
     condemned the Guatemalan government’s apparent lack of will to fulfill its
     promises with respect to the Program. 470 On June 1, after Representative
     Sandra Morán announced her willingness to work on a legislative bill for

466
       Idem, paras. 683-694.
467
       IACHR. Anual Report 2016. Annual Report of the Office of the Special Rapporteur for Freedom of Expression.
       Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II. Doc. 22/17
       March 15, 2017, para. 657.
468
       Centro de Reportes Informativos sobre Guatemala (Cerigua). February 7, 2017. PDH insta al gobierno a la
       pronta implementación del Programa de Protección a Periodistas; Prensa Libre. February 8, 2017. PDH pide
       protección a periodistas; La Conexiónusa.com/EFE. February 7, 2017. Ombudsman pide a Guatemala
       implementar un plan de protección para periodistas.
469
       Centro de Reportes Informativos sobre Guatemala (Cerigua). May 3, 2017. PDH reitera necesidad de
       establecer Programa de Protección a Periodistas; Procurador de los Derechos Humanos. May 3, 2017.
       Comunicado PDH – Día Mundial de la Libertad de Prensa. Available at: http://pdh.org.gt/biblioteca/sala-de-
       prensa/category/16-comunicados.html?start=10
470
       Centro de Reportes Informativos sobre Guatemala (Cerigua). February 24, 2017. Alianza de Entidades de
       Prensa denuncia al Estado por incumplimiento de promesas; El Clarín. February 24, 2017. Alianza de
       Entidades de Prensa de Guatemala en comunicado conjunto denuncia incumplimiento del gobierno; Inter
       American Press Association (IAPA). Guatemala. March 27, 2017.



Organization of American States | OAS


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1319 of 1770

                                                                Chapter 5: Situation of Freedom of Expression| 147



      the protection of journalists, the Press Alliance reportedly dismissed the
      intent of some congressional representatives who support such a law,
      alleging that they did not enjoy public confidence and credibility, and that
      the intent of the initiative was not just to protect journalists but also to
      create opportunities and processes for regulation that would include a
      general media law. 471

286. On May 2, Guatemalan Vice President Jafeth Cabrera and his
     communications team met with the Press Alliance to address the
     establishment of the Program for the Protection of Journalists, which
     reportedly has made no progress since July 2016. Jafeth Cabrera was said
     to have offered to look into the reasons for the alleged delay, and indicated
     that if the President would delegate the proposal to him, he would make
     the effort to move it forward. 472

287. On this point, the IACHR took note of President Jimmy Morales’s
     announcement during the on-site visit to the effect that the government
     was working on a Program for the Protection of Journalists and Media
     Workers in consultation with journalists’ organizations, and that he would
     approve it as soon as possible.

288. During the on-site visit, the IACHR again heard complaints from various
     civil society organizations, including Cerigua and other collectives of the
     Press Alliance, 473 regarding the government’s lack of political will to move
     forward with the creation, funding, and implementation of a protection
     mechanism, despite the long-standing assurances offered by the Executive
     Branch. The IACHR also received a letter signed by a number of active
     journalists demanding a public and participatory consultation in the
     process for the creation of the protection mechanism. 474


471
      Notas Periodísticas. June 2, 2017. Alianza de Entidades de Prensa refuta fingido proyecto de Ley a favor del
      gremio; elPeriódico. June 2, 2017. Entidades de Prensa rechazan propuesta de diputada; Centro de Reportes
      Informativos sobre Guatemala (Cerigua). June 1, 2017. Entidades de Prensa se oponen a intención de
      diputados de crear espacios de protección a periodistas.
472
      Centro de Reportes Informativos sobre Guatemala (Cerigua). May 2, 2017. Vicepresidente escucha propuesta
      de Programa de Protección a Periodistas.
473
      Asociación de Periodistas de Guatemala (APG), Cámara Guatemalteca de Periodismo (CGP), Centro de
      Reportes Informáticos de Guatemala (Cerigua), Cámara de Locutores Profesionales de Guatemala, Cronistas
      Deportivos Guatemaltecos, Asociación de Periodistas Marquenses, Asociación de Prensa de Huehuetenango,
      Asociación de Periodistas Comunitarios de Verapaz (APCV). Asociación de Periodistas y Comunicadores
      Sociales de Alta Verapaz (APC-AV), Asociación de Periodistas de Jutiapa (APJ), Red de Comunicadores
      Sociales de Chiquimula (RCS), Asociación de Comunicadores de Santa Rosa, Asociación de Prensa Jalapaneca
      (Aprej), Asociación de Comunicadores “Omar Aguirre” Huehuetenango, Asociación de Periodistas y
      Comunicadores Sociales de Sololá, Asociación de Prensa Quetzalteca (APQ).
474
      Communication delivered to the Special Rapporteur for Freedom of Expression, Edison Lanza, by a group of
      journalists during the on-site visit to Guatemala. Available at: Archive of the Office of the Special Rapporteur
      for Freedom of Expression.



                                                              Inter-American Commission on Human Rights | IACHR


                                                                                              '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1320 of 1770

148 | Situation of Human Righsts in Guatemala



289. The IACHR observes, according to information provided by the State, that
     the Ministry of the Interior, through the National Civil Police and its
     Personal Protection and Security Division [División de Protección a
     Personas y Seguridad], is responsible for providing security to human rights
     defenders, journalists, trade unionists, and others pursuant to Government
     Order 97-2009, which has been in force since April 3, 2009. According to
     the Guatemalan State, supplemental protection measures are provided
     through personal security, permanent security posts, and perimeter
     security. Additionally, the Presidential Commission coordinating the
     Executive's Policy on Human Rights [Comisión Presidencial Coordinadora de
     la Política del Ejecutivo en Materia de Derechos Humanos] (COPREDEH)
     published the “Protocol for the Protection of Journalists” [Protocolo para
     Protección a Periodistas], detailing a number of situations and rules that
     provide individuals who practice journalism with an overview of situations
     of risk. It also published the “Protection Manual for Journalists and Media
     Workers” [Manual de protección para periodistas y comunicadores],
     addressing national and international laws, permissible restrictions, and
     other material. 475

290. More recently, the Guatemalan news agency Centro de Reportes
     Informativos sobre Guatemala [Center for News Reports on Guatemala]
     (Cerigua), launched a campaign in Geneva with members of the diplomatic
     missions of different States in order to express their concern over the lack
     of progress on the establishment of the Program for the Protection of
     Journalists. The organization underscored that advances were made in the
     protection of the press, such as the establishment of the Body for the
     Analysis of Attacks on Human Rights Defenders [Instancia de Análisis de
     Ataques contra Defensores de Derechos Humanos], an entity coordinated by
     the Ministry of the Interior whose participants include the Public Ministry
     (MP), the Presidential Commission coordinating the Executive's Policy on
     Human Rights (COPREDEH), and the Office of the High Commissioner for
     Human Rights (OHCHR), as well as a variety of social actors, including the
     organization itself. Nevertheless, Cerigua indicated that the Ministry of the
     Interior had refused to approve the order that would enable the entity to
     continue operating. It further alleged that an advisor had needlessly
     blocked the approval of the government order to proceed with the creation




475
       República de Guatemala. Brief from the State of Guatemala regarding the request for information prior to
       the on-site visit of the IACHR. Comisión Presidencial Coordinadora de la Política del Ejecutivo en materia de
       Derechos Humanos (COPREDEH). Ref. P-859-2017/VHGM/LWC/nj. June 16, 2017. Available at: Archive of the
       Office of the Special Rapporteur for Freedom of Expression.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1321 of 1770

                                                            Chapter 5: Situation of Freedom of Expression| 149



      of the Program for the Protection of Journalists, despite the existence of an
      order from the Office of the President. 476

291. In its comments to the draft of this report, the State of Guatemala stated
     that in November 2016 the President pushed for the creation of a
     Governmental Agreement that would create the Program for the Protection
     of Journalists and Social Communicators. According to the State, this
     program:

               “[W]ill be implemented in the office of Human Rights of the
               Minister of the Interior, who will define the legal procedures
               of the program, will establish its process within its
               jurisdiction, and will encompass any harm to the physical or
               psychological integrity, threat, harassment or intimidation
               against journalists and social communicators due to their
               profession. The Ministry of the Interior will issue the
               regulations for the specific activities of the program and will
               provide the necessary resources for its functioning. Currently,
               the Governmental Agreement that creates the program for the
               protection of journalists has been submitted to the
               consideration of various unionized sectors and journalists’
               organizations.” 477

292. Based on the foregoing, the IACHR and its Office of the Special Rapporteur
     for Freedom of Expression remind the Guatemalan State some of the
     guidelines it has developed, and that should be taken into account in the
     design and operation of protection programs for journalists, among them:
     i) political commitment from the State, that must include an adequate legal
     framework, sufficient human resources, trained and prepared, capable of
     establishing trust with the persons who seek protection; with
     corresponding resources with a view to covering the costs of the personnel
     who work in the program and the specific expenses related to the
     protective measures provided; adopt rules clearly spelling out the
     authorities and responsibilities of the officials who will play a role in either
     implementing or monitoring the protection measures; ii) that it include the
     adequate identification of potential beneficiaries and an adequate
     recognition of the grounds on which a potential beneficiary can seek
     protection; iii) a proper risk assessment, considering the gender
     perspective, that enables the State to determine the best way to fulfill its
     obligation to protect, taking into account contextual and specific

476
      Centro de Reportes Informativos sobre Guatemala (Cerigua). September 22, 2017. Ileana Alamilla hace lobby
      en Ginebra por el Programa de Protección a Periodistas.
477
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                        '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1322 of 1770

150 | Situation of Human Righsts in Guatemala



        circumstances and providing for the active participation of the beneficiary;
        iv) the provision of suitable and effective protection measures that are
        tailored to both protect beneficiaries’ life and integrity corresponding to
        journalists’ needs and allow them to continue their professional activities;
        v) clear criteria and procedures for monitoring the effectiveness of the
        selected measures, and if the measures of protection are ineffective they
        will have to be adjusted to comport with the situation that the beneficiary
        is experiencing; vi) assess the risk in order to decide whether the measures
        of protection should be lifted with the beneficiaries’ participation in order
        to get their view on the question of whether the measures should be lifted;
        and vii) material protective measures shall be linked to exhaustive and
        independent investigations by the pertinent authorities to prevent and
        reduce the sources of the risk. 478


B.      Situation of broadcasting

       1.         Community Broadcasting

293. During its on-site visit, the Inter-American Commission verified the lack of
     progress with regard to the obligation that the State assumed on multiple
     occasions to legally recognize the community broadcasting sector and
     effectively allocate permission for this sector to use frequencies. It
     additionally verified that, although Guatemala has no regulatory
     framework of policies for the incorporation of indigenous peoples into the
     broadcasting sector, it continued to persecute so-called “illegal” radio
     stations, which in some cases provide a service to the communities. While
     in some cases this persecution has been aimed at unauthorized commercial
     radio stations, in others it has also included the small radio stations of
     indigenous communities that broadcast in spite of the obstacles to
     accessing frequencies.

294. In February 2016, the IACHR and its Office of the Special Rapporteur
     learned that the Guatemalan Congress was in the third phase of studying
     draft law 4087, the “Community Media Act” [“Ley de Medios de
     Comunicación Comunitaria”]. The bill, backed by civil society and the
     country’s indigenous peoples, sought to guarantee “access to media for

478
       IACHR. Annual Report 2013. Annual Report of the Office of the Special Rapporteur for Freedom of
       Expression. Chapter III (Violence Against Journalists and Media Workers: Inter-American Standards and
       National Practices on Prevention, Protection and Prosecution of Perpetrators). December 31, 2013, paras.
       81-84; IACHR. Second Report on the Situation of Human Rights Defenders in the Americas. December 31,
       2011, paras. 487-531.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1323 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 151



      indigenous communities and socially excluded minority sectors,”
      promoting international standards. At the time, the Office of the Special
      Rapporteur stated that the legislative debate on the bill represented an
      extraordinary opportunity for the State to effectively comply with its
      international obligations in this area. 479 Nevertheless, the bill was defeated
      in an expedited procedure by the majority of a congressional Technical
      Committee, on the grounds that it lacked technical support and was an
      “untimely” and “unconstitutional” initiative.

295. More recently, during the on-site visit, the IACHR received with concern
     information about the application by analogy of the criminal offense of
     “frequency theft” [“hurto de fluidos”] and “theft” to community radio
     stations in order to bring criminal charges against them. The Guatemalan
     Association of Mayan Lawyers and Notaries reported that 46 community
     journalists have been convicted of this offense at this point. 480 In addition,
     César Gómez, a representative of the Community Radio Movement,
     reported that the State continues to harass these media outlets, and that at
     least 12 of them have been shut down in the past two years. He also
     reportedly stated that the Office of the Prosecutor for Crimes against
     Journalists and Trade Unionists stopped going after the community
     broadcasters once the situation was denounced before the IACHR;
     however, since then, the Office of the Prosecutor for Environmental Crimes
     [Fiscalía de Delitos contra el Ambiente] has reportedly been responsible for
     harassing these radios, despite the fact that the matter is not within its
     purview. Gómez further denounced that criminal proceedings were
     brought against community broadcasters without the administrative
     proceedings before the Superintendency of Telecommunications (SIT) first
     being exhausted, as required under the General Telecommunications Act
     [Ley General de Telecomunicaciones]. 481

296. According to the information available, various operations were carried out
     in the first half of the year to dismantle alleged “pirate radio stations”—the
     term used to refer to broadcasters that are not authorized to operate by the
     Superintendency         of    Telecommunications       [Superintendencia    de
     Telecomunicaciones] (SIT). According to information provided by the State,
     “Requests have been filed with the competent courts of Guatemala to

479
      IACHR. Anual Report 2016. Annual Report of the Office of the Special Rapporteur for Freedom of Expression.
      Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II. Doc. 22/17
      March 15, 2017, para. 673.
480
      Communication by the Asociación de Abogados y Notarios Mayas de Guatemala. August 4, 2016 [sic].
      Available at: Archive of the Office of the Special Rapporteur for Freedom of Expression.
481
      Centro de Reportes Informativos sobre Guatemala (Cerigua). July 5, 2017. Las radios comunitarias en
      Guatemala, además de no ser reconocidas sufren persecución y criminalización; Federación Guatemalteca de
      Escuelas Radiofónicas. July 11, 2017. Sigue criminalización de la radio comunitaria.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1324 of 1770

152 | Situation of Human Righsts in Guatemala



        conduct 165 evidentiary searches and inspections of premises where
        investigations have yielded evidence of the unlawful use of radio
        frequencies. […] The seizure of the broadcasting equipment used as an
        instrument of the crime being prosecuted has also been requested.” The
        State additionally indicated that, “Sixty-five convictions have been handed
        down to date, ordering the seizure of the broadcasting devices used in
        those unlawful activities.” 482 Some of the most notable cases from 2017 are
        detailed below.

297. According to the information available, on February 15, authorities raided
     the radio station La Jocosa 104.7 FM, 483 and on February 22, in the
     municipality of Palencia, Guatemala, raids were carried out against 87.9
     FM, Promesa Stereo, Señal de Salvación 484 and radio 104.7 MHz, resulting in
     the arrest of Eduardo Ortega Santos, who was subsequently charged with
     the offense of “theft.” 485 Similarly, on March 8, in the municipality of Táctic,
     Department of Alta Verapaz, raids were conducted against stations using
     the frequencies 104.7 and 92.7, respectively.486 The following day, a search
     was conducted at a property located in the municipality of Santa Lucía
     Cotzumalguapa associated with the frequency 95.9 FM. 487 Subsequently, on
     March 15, the Public Ministry (MP) announced the seizure of equipment
     used on three “illegal frequencies”: radio station Adoración Estéreo in the
     municipality of Táctic, which operated on frequency 95.5 FM; radio station
     Éxitos in the municipality of Chamelco, which operated on frequency 104.3
     FM, where Franklin Caz Caal was reportedly arrested and charged with
     “theft”; and finally, radio station La Voz de Pocola 105.5 FM, in the
     municipality of Pocola de Carchá. 488 On June 15, two raids were reportedly
     carried out in the municipalities of Patzicia and Patzún, Department of
     Chimaltenango, in connection with frequencies 91.9 and 107.9. José




482
       República de Guatemala. Communication from the State of Guatemala regarding the request for information
       from the Office of the Special Rapporteur for Freedom of Expression of the IACHR. Ref. P-1021-
       2017/VHG/LWC/nj. July 24, 2017. Available at: Archive of the Office of the Special Rapporteur for Freedom
       of Expression.
483
       Ministerio de Gobernación de Guatemala. February 15, 2017. Localizan radio pirata en allanamiento.
484
       Ministerio de Gobernación de Guatemala. February 22, 2017. Otra radio pirata desarticulada.
485
       Ministerio Público (MP). March 9, 2017. Agencia que investiga delitos relacionados a frecuencias ilegales
       coordinó diligencia en Escuintla.
486
       Ministerio Público (MP). March 8, 2017. MP coordina allanamientos por utilización de frecuencias ilegales en
       Alta Verapaz.
487
       Ministerio Público (MP). March 9, 2017. Agencia que investiga delitos relacionados a frecuencias ilegales
       coordinó diligencia en Escuintla.
488
       CRN Noticias. March 15, 2017. MP logra el cierre de tres radios que operaban de manera ilegal en Alta
       Verapaz; Ministerio Público (MP). March 16, 2017. Agencia de Delitos Cometidos por el Uso Ilegal de
       Frecuencia Radioeléctricas coordina allanamientos en Alta Verapaz.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1325 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 153



      Lorenzo Choc Pérez was reportedly arrested and charged with theft in one
      of those raids. 489

298. On July 25, in the municipality of San Miguel Chicaj, Department of Baja
     Verapaz, staff from the Metropolitan District Prosecutor’s Office and
     National Civil Police (PNC) officers carried out a raid on a radio station that
     was using frequency 107.5, which is reportedly assigned to Radio TGW,
     owned by the Guatemalan State. The operation reportedly resulted in the
     seizure of the equipment used to conduct the radio activity. 490
     Additionally, on August 31, in the municipality of Fray Bartolomé de las
     Casas, Department of Alta Verapaz, the Agency for Crimes Committed
     through the Unlawful Use of Radio Frequencies [Agencia de Delitos
     Cometidos por el Uso Ilegal de Frecuencia Radioeléctricas] reportedly seized
     the equipment used by frequency 92.5, including an amplifier, a CPU, an
     exciter, and various consoles. In the same incident, National Civil Police
     (PNC) officers reportedly arrested Santos Yaxcat Yat on suspicion of
     theft. 491

299. In spite of the situation described above, the IACHR took note of the fact
     that the community radio station Snuq’ Jolom Konob’ in Santa Eulalia—
     which it visited—reopened on December 2, 2016. 492 Previously, the Office
     of the Special Rapporteur had noted the harassment of the station, which
     was shut down by local authorities on January 20, 2015. There was an
     attempt to reopen it on March 19, 2016, but the attempt was blocked by the
     mayor and marred by violent incidents. 493 The IACHR takes particular note
     of the decision of the local authorities of Santa Eulalia in favor of the
     resumption of activities by Snuq’ Jolom Konob’, and of its journalists and
     media workers for their efforts to ensure that the population of Santa
     Eulalia has the means to access the right to freely seek, receive, and
     disseminate information and opinions.




489
      Ministerio Público (MP). June 15, 2017. Agencia que investiga delitos relacionados a frecuencias ilegales
      coordina diligencia en Chimaltenango.
490
      ChapinTV.com. July 25, 2017. Realizan allanamiento en Baja Verapaz por radio pirata; Ministerio Público
      (MP). July 26, 2017. Baja Verapaz: Ministerio Público coordina allanamiento y secuestro de equipo en radio
      ilegal.
491
      Ministerio Público (MP). September 1, 2017. MP incauta equipo utilizado en frecuencia ilegal en Alta
      Verapaz.
492
      Km 169 Prensa Comunitaria. November 30, 2016. Después De Más De Un Año Censurada Por Fin La Radio
      Comunitaria Snuq´ Jolom Konob´Logra Reabrirse; Radio Comunitaria Snuq’ Jolom Konob’/Facebook.
      December 2, 2016. Celebración Reapertura de la comunitaria de Santa Eulalia.
493
      IACHR. Annual Report 2015. Annual Report of the Office of the Special Rapporteur for Freedom of Expression
      Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere) OEA/Ser.L/V/II. Doc. 48/15.
      December 31, 2015. Para. 716



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1326 of 1770

154 | Situation of Human Righsts in Guatemala



300. Since 2000, the IACHR and its Office of the Special Rapporteur for Freedom
     of Expression have issued recommendations to the State of Guatemala in
     two aspects, namely: the need for a fairer and more inclusive legal
     framework for broadcasting and the decriminalization of broadcasting
     without a license. 494 The use of criminal law to punish violations to the
     broadcasting regime can be problematic in the light of the American
     Convention on Human Rights, and the establishment of criminal penalties
     for commercial or community broadcasting, which they may face due to the
     absence or misuse of the license, could constitute a disproportionate
     reaction. 495Also, Article 13.2 of the American Convention on Human Rights
     holds that the exercise of the right to freedom of thought and expression
     “[s]hall not be subject to prior censorship but shall be subject to
     subsequent imposition of liability, which shall be expressly established by
     law to the extent necessary to ensure: a. respect for the rights or
     reputations of others; or b. the protection of national security, public order,

494
       IACHR. Office of the Special Rapporteur for Freedom of Expression. April 18, 2000. Press Release 24/00.
       Preliminary evaluation of freedom of expression in Guatemala; IACHR. Annual Report 2001. Annual Report
       of the Office of the Special Rapporteur for Freedom of Expression Chapter II (Evaluation of the State of
       Freedom of Expression in the Hemisphere). OEA/Ser./L/V/II.114. Doc. 5 rev. April 16, 2002, paras. 114-117;
       IACHR. Annual Report 2002. Annual Report of the Office of the Special Rapporteur for Freedom of Expression
       Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II.117. Doc. 1
       rev. 1. March 7, 2003, para 139 – 141; IACHR. March 29, 2003. Press release of the Inter-American
       Commission on Human Rights 08-03; IACHR. Justice and Social Inclusion: The Challenges of Democracy in
       Guatemala. Chapter VII (The Situation of Freedom of Expression). OEA/Ser.L/V/II.118. Doc. 5 rev. 1.
       December 29, 2003, paras. 412 – 414; IACHR. Annual Report 2005. Annual Report of the Office of the Special
       Rapporteur for Freedom of Expression. Chapter II (Evaluation of the State of Freedom of Expression in the
       Hemisphere). OEA/Ser.L/V/II.124. Doc. 7. February 27, 2006, para. 91; IACHR. Annual Report 2007. Annual
       Report of the Office of the Special Rapporteur for Freedom of Expression. Chapter II (Evaluation of the State
       of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II.131 Doc. 34 rev. 1. March 8, 2008, para. 152;
       IACHR. Annual Report 2008. Annual Report of the Office of the Special Rapporteur for Freedom of
       Expression. Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere).
       OEA/Ser.L/V/II.134 Doc. 5 rev. 1. February 25, 2009, paras. 133 - 134; IACHR. Annual Report 2009. Annual
       Report of the Office of the Special Rapporteur for Freedom of Expression. Chapter II (Evaluation of the State
       of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II. Doc. 51. December 30, 2009, paras. 237 - 238;
       IACHR. Annual Report 2010. Annual Report of the Office of the Special Rapporteur for Freedom of
       Expression. Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II.
       Doc. 5. March 7, 2011, paras. 281 – 285; IACHR. Annual Report 2011. Annual Report of the Office of the
       Special Rapporteur for Freedom of Expression. Chapter II (Evaluation of the State of Freedom of Expression
       in the Hemisphere). OEA/Ser.L/V/II. Doc. 69. December 30, 2011, paras. 281 – 283; IACHR. Annual Report
       2012. Annual Report of the Office of the Special Rapporteur for Freedom of Expression Chapter II
       (Evaluation of the State of Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II.147. Doc. 1. March 5,
       2013. paras. 275 – 281; IACHR. Annual Report 2013. Annual Report of the Office of the Special Rapporteur
       for Freedom of Expression. Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere).
       OEA/Ser.L/V/II.149. Doc. 50. December 31, 2013, para. 483; IACHR. Annual Report 2014. Annual Report of
       the Office of the Special Rapporteur for Freedom of Expression. Chapter II (Evaluation of the State of
       Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II. Doc. 13. March 9, 2015, para. 577.
495
       IACHR. Annual Report 2013. Annual Report of the Office of the Special Rapporteur for Freedom of
       Expression. Chapter II (Evaluation of the State of Freedom of Expression in the Hemisphere)..
       OEA/Ser.L/V/II.149. Doc. 50. December 31, 2013, para. 129; IACHR. Annual Report 2011. Annual Report of
       the Office of the Special Rapporteur for Freedom of Expression. Chapter II (Evaluation of the State of
       Freedom of Expression in the Hemisphere). OEA/Ser.L/V/II. Doc. 69. December 30, 2011, para. 467.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1327 of 1770

                                                           Chapter 5: Situation of Freedom of Expression| 155



      or public health or morals.” Additionally, the Inter-American case law has
      emphasized that the States have the obligation to "adopt affirmative
      measures (legislative, administrative, or of any other nature), under
      conditions of equality and non-discrimination, to reverse or change
      existing discriminatory situations that may compromise certain groups’
      effective enjoyment and exercise of the right to freedom of expression.” 496


      2.     Improper concentration of media ownership

301. During its on-site visit to Guatemala, the IACHR confirmed that the State
     has made no progress with respect to the excessive degree of concentration
     in the ownership and control of audiovisual media, especially free-to-air
     television. In December 2012, Decree 34-2012 entered into force,
     amending the General Telecommunications Act to extend by 20 years the
     titles to the usufructuary rights to the radio spectrum. 497 One of the main
     beneficiaries of the reform was Mexican businessman Ángel González, who
     holds rights to the frequencies and is the owner of four private VHF
     channels that broadcast in Guatemala. In addition, according to the report
     on Campaign Finance in Guatemala published by the International
     Commission against Impunity in Guatemala (CICIG) in July 2015, “There is
     probably no other case in the world where a single individual owns the
     four existing private VHF channels. But this has been possible in
     Guatemala, and Mr. Ángel González has no VH[F] competition.” 498
     According to various actors from both civil society and the State, the
     businessman is responsible for promoting an agenda tied to sectors that
     oppose institutional anti-corruption reforms and the investigation and
     punishment of serious human rights violations.

302. According to the State, as far as the market and ownership in the country’s
     communications sector are concerned, the Superintendency of
     Telecommunications [Superintendencia de Telecomunicaciones] (SIT) does
     not apply a specific allocation process to audiovisual media outlets, “the
     most usual process being the one established in Article 61 of the General
     Telecommunications Act, which provides for a public competition, under
     equal conditions, for all who wish to acquire [frequencies] in accordance
     with the law.” It stated with respect to the announcement of public
     competitions and/or processes for the allocation of frequencies to the
496
      IACHR. Annual Report 2009. Annual Report of the Office of the Special Rapporteur for Freedom of
      Expression. Chapter VI (Freedom of Expression and Broadcasting). OEA/Ser.L/V/II. Doc. 51. December 30,
      2009, para. 11.
497
      Congreso de la República de Guatemala. Decreto 34-2012. November 20, 2012.
498
      International Commission against Impunity in Guatemala (CICIG). Financiamiento de la política en
      Guatemala. July 16, 2015.



                                                         Inter-American Commission on Human Rights | IACHR


                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1328 of 1770

156 | Situation of Human Righsts in Guatemala



        community sector, “We must clarify that there are no community radio
        stations, and thus prevent any discretionary power with respect to the
        matter; all that exists is what is established in Article 61 of the General
        Telecommunications Act, which provides for a public competition, without
        limitation on the participation of any person or entity.” 499 Even though the
        law prescribes public competitions for the adjudication of titles to the
        usufructuary rights to frequencies, competition by auction would do little
        to encourage the plurality and diversity of voices in Guatemala. That
        method is provided in Article 62 of the General Telecommunications Act,
        which establishes that “the Superintendency will determine the manner in
        which the public auction will be conducted. All offers must be submitted as
        a sealed bid, including a performance bond equivalent to the sum offered
        or any other form of guarantee that the Superintendency determines.” 500
        As the IACHR has stated, “auctions based solely on economic criteria or that
        grant concessions without equal opportunity to all sectors are not
        compatible with democracy and with the right to freedom of expression
        and information guaranteed in the American Convention on Human Rights
        and the Declaration of Principles on Freedom of Expression.” 501

303. Additionally, during the on-site visit, the IACHR was informed that the
     Government had begun a process for the implementation of free-to-air
     digital terrestrial television, reportedly involving important regulatory
     decisions. The State reported that the discussion of a Draft Government
     Order on the Implementation of Digital Television was currently underway,
     and was under analysis at the Ministry of Communications, Infrastructure,
     and Housing [Ministerio de Comunicaciones, Infraestructura y Vivienda]. It
     emphasized that the Superintendency of Telecommunications
     [Superintendencia de Telecomunicaciones] of Guatemala (SIT) was
     attempting to “create major opportunities for the application of
     Information and Communications Technology (ICT) and multimedia
     services, with the transition from analog to digital television broadcasting.
     It is also working to ensure that the digital dividend (freed-up spectrum)




499
       República de Guatemala. Superintendencia de Telecomunicaciones de Guatemala (SIT). OFI-SIT-DSI-1010-
       2017. August 17, 2017. Available at: Archive of the Office of the Special Rapporteur for Freedom of
       Expression.
500
       Congreso de la República de Guatemala. Ley General de Telecomunicaciones. Decree No. 94-96 reformed
       according to decree number 115-97 of the Congress of the Republic. Article 62. November 14, 1996.
501
       IACHR. Annual Report 2009. Annual Report of the Office of the Special Rapporteur for Freedom of
       Expression. Chapter VI (Freedom of Expression and Broadcasting) OEA/Ser.L/V/II. Doc. 51. December 30,
       2009. para. 65.



Organization of American States | OAS


                                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1329 of 1770

                                                            Chapter 5: Situation of Freedom of Expression| 157



      will allow for the                introduction         of    mobile      wireless       broadband
      communications.” 502

304. In view of the above, the IACHR expresses its concern over the absence of a
     plan for organizing the spectrum and the allocation of frequencies to allow
     for the entrance of new operators. Guatemala should not pass up this
     historic opportunity to democratize its media system and promote greater
     media pluralism and diversity, bearing in mind the existence of a group
     that dominates television in the country—a group that, according to the
     recent criminal investigation conducted by CICIG and the MP, allegedly
     used its dominant position to illegally finance the campaign of former
     President Pérez Molina, having privileged access to funds earmarked for
     government advertising and influencing the State’s decisions on
     broadcasting.

305. As indicated on previous occasions, the IACHR recalls that the
     concentration of the media in a few hands has a negative impact on
     democracy and freedom of expression, as expressly stated in principle 12
     of the Declaration of Principles on Freedom of Expression of the IACHR
     “[m]onopolies or oligopolies in the ownership and control of the
     communication media must be subject to anti-trust laws, as they conspire
     against democracy by limiting the plurality and diversity which ensure the
     full exercise of people’s right to information.” Since its first statement on
     the issue, the Inter-American Court has ruled that the existence of any
     monopoly on the ownership or administration of the media, whatever the
     form it intends to adopt, is prohibited, and acknowledged that States must
     actively intervene to avoid concentration of ownership in the media
     sector.503

306. In this regard, the IACHR had indicated that, “If the media is controlled by a
     reduced number of individuals, or by only one individual, this situation
     would create a society in which a reduced number of individuals, or just
     one, would exert control over the information and, directly or indirectly, on
     the opinion received by the rest of the people. This lack of plurality in
     sources of information is a serious obstacle for the functioning of
     democracy. Democracy requires the confrontation of ideas, debate and
     discussion. When this debate does not exist, or is weakened by the lack of
502
      República de Guatemala. Superintendencia de Telecomunicaciones de Guatemala (SIT). OFI-SIT-DSI-1010-
      2017. August 17, 2017. Available at: Archive of the Office of the Special Rapporteur for Freedom of
      Expression.
503
      I/A Court H. R. Compulsory Membership in an Association Prescribed by Law for the Practice of Journalism
      (Arts. 13 and 29, American Convention On Human Rights). Advisory Opinion OC-5/85 of November 13, 1985.
      Serie A No. 5. Para. 33-34; IACHR. Annual Report 2009. Annual Report of the Office of the Special
      Rapporteur for Freedom of Expression. Chapter VI (Freedom of Expression and Broadcasting).
      OEA/Ser.L/V/II. Doc. 51. December 30, 2009, para. 117.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1330 of 1770

158 | Situation of Human Righsts in Guatemala



        sources of information, the main pillar for the functioning of democracy is
        harmed.” 504

307. The Office of the Special Rapporteur has also said that the States should
     take measures to ensure that all groups in society have access to
     opportunities to make their voices heard, both within their communities
     and in wider social debates, including through measures to promote media
     diversity, public service broadcasting and community media. The
     promotion of media and digital literacy and citizen journalism, including
     the capacity to make effective use of online communication tools, are also
     important. 505

308. The future regulation on digital television “should aim to ensure that the
     new digital dividend makes optimal use of the spectrum to ensure the
     greatest plurality and diversity possible” 506 and become an opportunity to
     limit and reduce, or at least not increase, the undue concentration of
     existing media in the analogue environment by people, companies, or
     linked economic groups, either through ownership or control of the
     operation and programming of new television services.


        3.      Government Advertising

309. The investigation conducted by Guatemala’s Public Ministry and the
     International Commission against Impunity in Guatemala (CICIG), called
     “Co-optation of the State,” revealed a corruption scheme set up to finance
     the election campaign of Partido Patriota that carried its leader Otto Pérez
     Molina to the Presidency and Roxana Baldetti to the Vice Presidency. The
     unlawful activities to obtain funds for Partido Patriota were reportedly
     conducted between 2008 and 2011, and remained in place during the
     party’s administration (2012-2015). In a press release, the CICIG detailed
     that the “unlawful election campaign financing” was obtained through a
     network of corporations controlled by Baldetti that had no real business
     activity, since they were “instruments to channel the money secretly
     handed over by the representatives” of Radiotelevisión Guatemala S.A.
504
       IACHR. Justice and Social Inclusion: The Challenges of Democracy in Guatemala. Chapter VII (The Situation of
       Freedom of Expression), para. 419.
505
       The United Nations (UN) Special Rapporteur on Freedom of Opinion and Expression, the Organization for
       Security and Co-operation in Europe (OSCE) Representative on Freedom of the Media, the Organization of
       American States (OAS) Special Rapporteur on Freedom of Expression and the African Commission on Human
       and Peoples’ Rights (ACHPR) Special Rapporteur on Freedom of Expression and Access to Information. May
       4, 2015. Joint declaration on freedom of expression and responses to conflict situations.
506
       IACHR. Annual Report 2009. Annual Report of the Office of the Special Rapporteur for Freedom of
       Expression. Chapter VI (Freedom of Expression and Broadcasting). OEA/Ser.L/V/II. Doc. 51. December 30,
       2009, para. 80.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1331 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 159



      (Canal 3) and Televisiete S.A. (Canal 7), owned by Mexican businessman
      Ángel González. 507

310. González’s two companies, according to the documents seized during the
     investigation, contributed a total of 17,679,200 quetzales (approximately
     US$ 2,300,000 million) to Partido Patriota between 2008 and 2011. The
     CICIG concluded that, “this money was not reported to the Supreme
     Electoral Tribunal” as campaign contributions, and “was used to purchase
     the latest-model vehicles.” The aforementioned television companies
     reportedly benefitted from million-dollar contracts for government
     advertising, beginning when Pérez Molina and Baldetti came to power. The
     investigation revealed that the value of the contracts entered into between
     2012 and 2015 was in excess of 200,000,000 quetzales (approximately US$
     26,000,000 million), which means that the two companies received 69 per
     cent of all government television advertising purchased during that
     period. 508 González’s wife, Alba Elvira Lorenzana, is the subject of an
     international arrest warrant for her alleged involvement in the unlawful
     financing of Partido Patriota in exchange for the million-dollar contracts for
     state advertising. 509 Former President Pérez Molina and former Vice
     President Baldetti resigned in 2015 amid various accusations of corruption,
     and both are being held in pretrial detention awaiting trial.

311. In connection with this group, in March 2017, the head of the Office of the
     Solicitor General [Procuraduría General de la Nación] (PGN), Anabella
     Morfín, filed a criminal complaint with the Public Ministry (MP) against the
     Superintendency of Telecommunications of Guatemala (SIT) for its alleged
     failure to turn over documents concerning the titles to the usufructuary
507
      International Commission against Impunity in Guatemala (CICIG). June 2, 2016. Comunicado de prensa 047.
      Caso Cooptación del Estado de Guatemala; elPeriódico. July 25, 2016. Angel González: el encantador de
      presidente está molesto; Observacom. July 28, 2016. “El Fantasma” González rodeado por la Justicia: pedido
      de captura internacional para su esposa por caso “Cooptación del Estado” en Guatemala; Proceso. June 6,
      2016. Magnate mexicano de medios es vinculado con red de corrupción en Guatemala; Observacom. June 14,
      2016. Ángel González recibió US$ 27 millones de publicidad oficial tras financiar ilícitamente campaña
      presidencial de Otto Pérez Molina en Guatemala.
508
      International Commission against Impunity in Guatemala (CICIG). June 2, 2016. Comunicado de prensa 047.
      Caso Cooptación del Estado de Guatemala; elPeriódico. July 25, 2016. Angel González: el encantador de
      presidente está molesto; Observacom. July 28, 2016. “El Fantasma” González rodeado por la Justicia: pedido
      de captura internacional para su esposa por caso “Cooptación del Estado” en Guatemala; Proceso. June 6,
      2016. Magnate mexicano de medios es vinculado con red de corrupción en Guatemala; Observacom. June 14,
      2016. Ángel González recibió US$ 27 millones de publicidad oficial tras financiar ilícitamente campaña
      presidencial de Otto Pérez Molina en Guatemala.
509
      International Commission against Impunity in Guatemala (CICIG). June 2, 2016. Comunicado de prensa 047.
      Caso Cooptación del Estado de Guatemala; Prensa Libre. June 2, 2016. Esposa de magnate de la TV y
      banqueros, con orden de captura; Observacom. July 28, 2016. “El Fantasma” González rodeado por la
      Justicia: pedido de captura internacional para su esposa por caso “Cooptación del Estado” en Guatemala;
      Diario Extra. June 4, 2016. Orden de captura por Interpol a esposa de dueño de Repretel; Estrategia y
      Negocios. September 8, 2016. Guatemala: Interpol emite alerta roja contra la esposa del magnate televisivo
      Ángel González; Prensa Libre. September 9, 2016. Interpol publica orden de captura de Alba Lorenzana.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1332 of 1770

160 | Situation of Human Righsts in Guatemala



        rights to television frequencies granted to the company Albavisión, owned
        by Mexican businessman Ángel González, requested of the SIT in 2016. The
        complaint was reportedly filed together with a report on the 85
        frequencies said to be held by Ángel González’s channels. According to the
        information available, the Solicitor General has indicated on a number of
        occasions that she was not given the complete documentation on those
        titles to usufructuary rights for purposes of verifying whether they were
        granted lawfully or unlawfully. For its part, the SIT reportedly replied that
        it had turned over all of the documents on record in the
        Telecommunications archives. 510

312. In May, the Guatemalan Prosecutor’s Office filed an indictment in the “Co-
     optation of the State” case, naming 46 individual defendants, including
     former President Pérez Molina. 511 The same month, based on testimony
     offered by Salvador González Álvarez, it was learned that, during the period
     she served as Vice President (2012-2015), Roxana Baldetti allegedly
     controlled 70 per cent of the Corporación de Noticias media group, which
     owned the newspapers Siglo21 and Al Día, and used it to present
     information favorable to her and to the Government. 512

313. During the on-site visit, the Communications Secretariat of the Presidency
     [Secretaría de Comunicación de la Presidencia] reported that it had ended
     the practice of using government advertising to reward media outlets for
     favorable coverage and punish critical media.

314. The Office of the Special Rapporteur recalls that Article 13.3 of the
     American Convention establishes that “[t]the right of expression may not
     be restricted by indirect methods or means, such as the abuse of
     government or private controls over newsprint, radio broadcasting
     frequencies, or equipment used in the dissemination of information, or by
     any other means tending to impede the communication and circulation of
     ideas and opinions.” In this sense, also the Declaration of Principles on
     Freedom of Expression of the Inter-American Commission on Human
     Rights, in principle 13 indicates that “the exercise of power and the use of
     public funds by the State, the granting of customs duty privileges, the

510
       elPeriódico. February 8, 2017. Denunciarán a la SIT por falta de información sobre usufructos; La Hora.
       March 30, 2017. PGN denunció a la SIT por contratos de la TV abierta; elPeriódico. March 30, 2017. PGN
       denuncia en MP a Superintendencia de Telecomunicaciones por negarle información de usufructos para TV
       abierta; Guatevisión. March 30, 2017. PGN denuncia a la SIT por proteger a monopolio de la TV.
511
       Agencia EFE. March 7, 2017. La Fiscalía de Guatemala presenta una acusación por el caso "Cooptación del
       Estado"; Prensa Libre. March 7, 2017. Tres acusados en caso Cooptación piden juicio abreviado;
       Fundamedios. March 6, 2017. Así consiguió el Fantasma González contratos con el Estado en Guatemala.
512
       Centro de Investigación de Crimen Organizado. June 5, 2017. Exvicepresidenta de Guatemala controlaba e
       influenciaba los medios de comunicación: Testigo; Prensa Libre. June 1, 2017. Fortuna de Roxana Baldetti
       surge de ocho empresas.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1333 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 161



      arbitrary and discriminatory placement of official advertising and
      government loans; the concession of radio and television broadcast
      frequencies, among others, with the intent to put pressure on and punish
      or reward and provide privileges to social communicators and
      communications media because of the opinions they express threaten
      freedom of expression, and must be explicitly prohibited by law.”


C.    Excesive Use of Force at Social Protests

315. According to the information gathered by the Office of the Special
     Rapporteur and received during the on-site visit, the interests and
     presence of corporations on traditional indigenous lands and territories
     has led to serious tensions and disputes in different regions of Guatemala,
     giving rise to social protest and—on occasion—triggering episodes of
     violence. There have been protests in some communities in view of the
     implementation of extractive projects, which have reportedly been
     repressed by the National Civil Police (PCN) and the army, as well as by
     private security personnel.

316. In its visits to the cities of Ixquisis and Santa Eulalia, the IACHR received
     with concern information about the situation of violence and
     criminalization to which human rights defenders are reportedly exposed.
     Reports included allegations of the excessive use of force during social
     protests against hydroelectric projects in the region. In Ixquisis, in
     particular, the IACHR heard the testimony of relatives of Sebastián Alonso
     Juán, who was shot to death on January 17 during a peaceful protest
     outside the company Proyectos de Desarrollo Hídrico S.A., in San Mateo
     Ixtatán. According to the information available, citizens from different
     communities of the Chuj and Q’anjob’al peoples were protesting against a
     hydroelectric project in Ixquisis, when armed individuals reportedly fired
     shots at them. 513

317. At the March 20 hearing it held on the criminalization of rights defenders
     who are opposed to hydroelectric projects in Guatemala, the Commission

513
      Resumen Latino Americano. No date. Guatemala: Un campesino asesinado por policías y paramilitares en
      una manifestación contra Hidroeléctrica; Consejo de Pueblos Wuxhtaj. January 18, 2017. Asesinan a
      Sebastien Alonso, líder opositor al proyecto hidroeléctrico Pojom 1; Prensa Comunitaria. January 17, 2017.
      Disparos Contra Manifestantes En Yichkisis En San Mateo Ixtatán; European Parliament. February 16, 2017.
      Human rights: Nicaragua, executions in Kuwait and Bahrain, and Guatemala; International Federation for
      Human Rights (FIDH). February 7, 2017. Guatemala: Asesinato de Sebastián Alonzo Juan y actos de
      intimidación y amenazas de muerte contra una caravana que buscaba verificar los hechos; IACHR. February
      7, 2017. Press Release 011/017 IACHR Condemns Murders of Human Rights Defenders in the Region; IACHR.
      June 5, 2017. Press Release 072/17. IACHR issues call for OAS States to Protect Defenders of the Land and
      Environment.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1334 of 1770

162 | Situation of Human Righsts in Guatemala



        received information about violent evictions of the communities that
        opposed the operation of corporations in their territories, as well as
        attacks, threats, and constant harassment, particularly against female
        rights defenders. They alleged patterns of criminalization in the
        Guatemalan system through the statutory creation of criminal offenses to
        be used against them, as well as through malicious prosecution by
        prosecutors from the Public Ministry and lawyers from the transnational
        corporations. They condemned, among other things, the beforementioned
        murder of rights defender Sebastián Alonso Juán. At that same hearing, the
        Guatemalan State explained that it was seeking to gradually replace its
        current energy sources with renewable energy like hydroelectric power. It
        also stated that it was developing a National Plan on Business and Human
        Rights, which will include the monitoring and oversight of business
        activities, the protection of human rights, and measures of reparation. 514

318. At the September 7, 2017 hearing about reports of attacks on human rights
     defenders by extractive corporations in Guatemala, the Commission
     received information about an alleged State policy of persecuting
     individuals who defend the environment, natural resources, water, and
     land and territory in general. The requesting organizations stated, among
     other things, that this was an “unwritten” policy, implemented through
     defamation cases, stigmatization, and criminalization, carried out
     principally by the National Civil Police (PCN), and by the Public Ministry in
     some cases. They also reported attacks by extractive industries against
     them and against communities. For its part, the State indicated, among
     other things, that the on-site visit was the starting point for reaching
     consensuses, dialogues, negotiations, and taking account of the
     communities. It indicated that the recommendations made by the IACHR
     after the on-site visit had been received by COPREDEH and the Guatemalan
     Foreign Ministry, and that they are being considered for this sustainable
     dialogue with the communities and the corporations. The Guatemalan State
     expressed its willingness to engage in ongoing, sustainable dialogue, and to
     conduct these types of negotiations. Finally, it stated that it strives to
     ensure strict compliance with the law, and the application of
     “conventionality control” with respect to the investigation that is
     incumbent upon the Public Ministry. It asserted that a very low percentage
     of the complaints lodged with the Human Rights Prosecutor’s Unit for
     Crimes against Activists [Unidad de delitos contra activistas de la Fiscalía de




514
       IACHR. March 22, 2017. Press Release 035A/17 Report on the 161st Session of the IACHR; IACHR. 161st
       Period of Sessions, Public Hearing - Criminalization of human rights defenders who oppose hydroelectric
       projects in Guatemala. March 20, 2017. Available at: https://www.youtube.com/watch?v=3TW9U6qI-fA



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1335 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 163



      Derechos Humanos] by human rights defenders stem from attacks by the
      extractive corporations. 515

319. According to publicly available information, on May 27, members of the
     Artisanal Fishermen's Guild [Gremial de Pescadores Artesanales] (GPA) of El
     Estor, Department of Izabal, reportedly blocked the route to Panzós, Alta
     Verapaz, in response to the authorities’ refusal to establish a dialogue
     roundtable to address the alleged pollution of the El Estor Lake by the
     Compañía Guatemalteca de Niquel [Guatemalan Nickel Company] (GNC). In
     order to clear the way, National Civil Police (PNC) anti-riot forces
     reportedly fired ammunition, rubber bullets, and tear gas canisters at the
     demonstrators. Carlos Maaz Coc, a member of the Maya-Q’eqchi indigenous
     community, reportedly died in the incident after being shot, and at least
     four police officers were wounded. 516 The same day, the Ministry of the
     Interior reported the death of one individual, although that statement was
     subsequently denied. 517

320. On June 22, a group of residents of the municipality of Casillas, Department
     of Santa Rosa, reportedly blocked traffic heading toward the San Rafael Las
     Flores Mine. This was done to protest the mining company, which they held
     responsible for a number of tremors in the area that had caused cracks to
     form in residents’ houses. According to the information available, riot
     control officers from the National Civil Police (PNC) arrived on the scene
     and launched tear gas to break up the protest. Eleven people were
     reportedly injured, including a four-month-old baby and a two-year-old
     who were sickened by a tear gas canister that was thrown at their house.
     Four individuals who allegedly used rocks to assault members of the PNC
     were also arrested. 518

321. On July 21, a group of residents protested by obstructing the highway
     leading to the municipality of Casillas, Department of Santa Rosa,
     reportedly blocking the passage of vehicles headed toward the El Escobal
     Mine in San Rafael Las Flores, which was guarded by the National Civil
     Police (PNC). According to the information available, the mine was not
     authorized to operate in light of a judgment by the Guatemalan Supreme

515
      IACHR. 164 Period of Sessions. Public Hearing - Reports of attacks on human rights defenders by extractive
      companies          in       Guatemala.         September          7,       2017.       Available       at:
      https://www.youtube.com/watch?v=yuVmLG9gkmE&t=5s.
516
      Km 169 Prensa comunitaria. May 30, 2017. El Estor: Pueblo Q’eqchi Enterró A Pescador Carlos Maaz,
      Asesinato Negado Por El Gobierno; Front Line Defenders. May 31, 2017. Carlos Maaz Coc Killed While
      Participating in Peaceful Demonstration.
517
      Ministerio de la Gobernación. May 27, 2017. Urgente: Cuatro PNC heridos en bloqueo en El Estor Izabal;
      Ministerio de la Gobernación. May 28, 2017. PNC y autoridades se reúnen en Izabal.
518
      Prensa Libre. June 22, 2017. Disturbios en Casillas dejan 11 intoxicados y cuatro capturados; Info
      impacto/You tube. June 22, 2017. Manifestantes agreden a la policía en Casillas.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1336 of 1770

164 | Situation of Human Righsts in Guatemala



        Court [Corte Suprema de Justicia] (CSJ) admitting a petition for a
        constitutional remedy [amparo] filed by the Center for Environmental,
        Social and Legal Action [Centro de Acción Legal Ambiental y Social] (Calas)
        and suspending the mine’s license for extraction. 519 PNC Officers
        reportedly fired tear gas canisters to break up the protest, and at least four
        people were sickened as a result. 520

322. On August 24, the Guatemalan Education Workers Union [Sindicato de
     Trabajadores y Trabajadoras por la Educación] (STEG) held a number of
     protests around the country to demand better working conditions and
     salary increases. In the town of Atescatempa, Department of Jutiapa, at
     least two teachers were reportedly arrested. 521 The same day, in Ciudad
     Pedro de Alvarado, Department of Jutiapa, four other teachers were
     reportedly arrested for blocking the highway. Likewise, in Puerto Quetzal,
     Department of Escuintla, seven teachers were said to have been
     apprehended by the PNC while taking part in the demonstrations, although
     they were released after speaking with the authorities. According to the
     information available, la PNC used tear gas to disperse the crowd and no
     injuries were reported. 522

323. Guatemala also saw numerous social protests and demonstrations this year
     stemming from the country’s political turmoil. This resulted, among other
     things, in President Jimmy Morales decision to declare Iván Velásquez,
     head of the International Commission against Impunity in Guatemala
     (CICIG) persona non grata, after he and the Office of the Attorney General
     accused President Morales of irregularities during the campaign that
     carried him to power in 2016. In view of this situation, on September 12
     the IACHR issued a resolution on human rights, impunity, and corruption in
     Guatemala, urging the State to “fulfill [its] obligation to protect human
     rights defenders, whistleblowers, journalists, and media outlets, which face
     particular risk when they investigate and disseminate information on
     corruption,” among other things. 523



519
       Prensa Libre. July 5, 2017. CSJ suspende licencias de operación de minera San Rafael; elPeriódico. July 6,
       2017. CSJ suspende licencias de explotación minera a empresa Minera San Rafael S.A..
520
       Prensa Libre. July 21, 2017. Enfrentamiento entre pobladores y PNC deja varios intoxicados; Publinews. July
       21, 2017. Varias personas intoxicadas por gas lacrimógeno durante disturbios en Santa Rosa.
521
       Prensa Libre. August 24, 2017. Disturbios, maestros detenidos y policías heridos en jornada de protestas; El
       Orbe. August 27, 2017. Caos en la Frontera Por Bloqueos y Protestas de Maestros en Guatemala.
522
       Prensa Libre. August 24, 2017. Disturbios, maestros detenidos y policías heridos en jornada de protestas;
       Guatevisión. August 24, 2017. Capturan a maestros por bloquear carreteras.
523
       IACHR. September 12, 2017. Press Release 140/17. IACHR Publishes Resolution on Human Rights and the
       Fight Against Impunity and Corruption; IACHR. Resolution 1/17 Human Rights and the Fight against Impunity
       and Corruption. September 12, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1337 of 1770

                                                            Chapter 5: Situation of Freedom of Expression| 165



324. On September 14, a group of individuals demonstrated in the Plaza de la
     Constitución in Guatemala City, across from the Congress of the Republic, to
     reject the amendments made to the Criminal Code by decrees 14-2017 and
     15-2017 which, upon entering into force, would benefit politicians
     investigated for electoral crimes. They also demanded the resignation of
     the 107 members of congress who had voted for the amendments. There
     was a certain degree of tension between the demonstrators and the
     Military Police (PM) and officers from the Secretariat of Administrative and
     Security Affairs of the Presidency (SAAS) guarding the Plaza de la
     Constitución. 524 Consequently, President Jimmy Morales issued a statement
     rejecting “all acts and displays of violence,” and indicated that he had
     instructed the country’s security authorities to investigate who had been
     responsible for those acts. 525

325. The following day, the protests outside the Legislative Palace continued,
     while members of the House of Representatives held an extraordinary
     session to review the amendments to the Criminal Code. The session
     resulted in the shelving of both decrees. The Military Police (PM)
     reportedly dispersed the protest with pepper spray. 526 One representative
     from the FCN-Nación party reportedly called the demonstrators
     “terrorists.” 527 A video also shows that when the representatives exited a
     bus at the Legislative Palace, some of them hurled insults and made vulgar
     gestures at the demonstrators. 528

326. On September 16, referring to the previous day’s events, Human Rights
     Ombudsman Jordán Rodas allegedly stated that among the demonstrators
     it was known that there were infiltrators, not part of the social movement,
     who intended to leave a negative impression of the civic action. According




524
      Prensa Libre. September 14, 2017. Ciudadanos protestan en la Plaza de la Constitución contra Morales y
      diputados; 20 minutos. September 14, 2017. Por protestas contra presidente, Guatemala suspende desfile
      patrio.
525
      AGN. September 14, 2107. Presidente Morales condena actos de violencia y atropello a celebración a la
      patria; Guatevisión. September 14, 2017. #URGENTE Jimmy Morales arremete contra manifestantes.
526
      Guatevisión. September 16, 2017. Festejos de independencia fueron marcados por manifestaciones
      anticorrupción; Prensa Libre. September 16, 2017. CC ordena garantizar los derechos de los manifestantes.
527
      Prensa Libre. September 16, 2017. El diputado Estuardo Galdámez calificó de terroristas a manifestantes;
      Elsalvador.com. September 16, 2017. Diputados guatemaltecos quedan encerrados siete horas en el
      Congreso.
528
      Noticiero Guatevisión/You tube. September 16, 2017. “Diputados dentro de buses insultan a los
      guatemaltecos con señas soeces”; Guatevisión. September 16, 2017. VIDEO: Diputados dentro de buses
      insultan a los guatemaltecos con señas soeces.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                        '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1338 of 1770

166 | Situation of Human Righsts in Guatemala



        to him, among people trying to destabilize the demonstrations there were
        security staff of some congressmen.529

327. The same day, the Constitutional Court [Corte de Constitucionalidad](CC)
     admitted two petitions for constitutional remedies [amparos] filed by the
     Office of the Human Rights Ombudsman [Procuraduría de los Derechos
     Humanos] (PDH). In its decision, the CC held that the authorities “must
     allow the exercise of the rights to free movement, free expression of
     thought, assembly, and protest,” and that the President must adhere to the
     decision, instructing the Ministry of the Interior and the National Civil
     Police (PNC) to comply with the decision and allow demonstrators to
     exercise their rights peacefully. 530 The same day, the Guatemalan
     government released a statement on Twitter indicating that it would
     comply with the decision. 531

328. On September 24, at a public meeting attended by ranchers and
     agribusiness leaders, as well as President Jimmy Morales, the governor of
     the Department of Izabal reportedly stated in reference to the social
     protests that had taken place in the past month, that “We are not going to
     allow small minority groups that have no representation to demand [the
     President’s] resignation,” later adding that, “out of respect and loyalty to
     the Guatemalan people, we have to say no to those people that were
     demonstrating—they are not a big deal.” Finally, he stated that “For five or
     ten thousand people to gather in the square, those people have [been paid],
     and that is why they can’t claim to be speaking on behalf of honest and
     hardworking Guatemalans.” 532

329. The IACHR has reiterated that social protest is a fundamental tool for
     defending human rights and it is essential for expressing social and
     political criticism on the activities of the authorities. The Commission has
     stated that “in principle, criminalization per se of demonstrations in public
     thoroughfares is inadmissible when they are carried out in exercise of the
     rights to freedom of expression and to freedom of assembly” 533 and that

529
         Prensa Libre. September 16, 2017. Jordán Rodas dice que la PNC hizo uso excesivo de la fuerza contra
         manifestantes; Soy 502. September 16, 2017. Guardias armados de algunos diputados estaban infiltrados
         en protestas.
530
         Agencia EFE. September 16, 2017. Constitucional ordena respetar los derechos de los manifestantes en
         Guatemala. Prensa Libre. September 16, 2017. CC ordena garantizar los derechos de los manifestantes.
531
         “El presidente @jimmymoralesgt en atención a la resolución emitida hoy por la honorable Corte de
         Constitucionalidad (CC)”. Official Twitter account of the Government of Guatemala @GuatemalaGob.
         September 16, 2017.
532
    Gobierno de Guatemala. September 24, 2017. Presidente Jimmy Morales se reúne con representantes del sector
         ganadero del país; Prensa Libre TV/ You tube. September 24, 2017. Duras críticas contra protestas
         ciudadanas en apoyo a Jimmy Morales | Prensa Libre.
533
    IACHR. Report on Citizen Security and Human Rights. OEA/Ser.L/V/II.Doc. 57. December 31, 2009, para. 197.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1339 of 1770

                                                              Chapter 5: Situation of Freedom of Expression| 167



        “the exercise of the right of assembly through social protest must not be
        subject to authorization on the part of the authorities or to excessive
        requirements that make such protests difficult to carry out.” 534

330. Also, the Joint Declaration on violence against journalists and media
     workers in the context of protests, adopted in 2013, establishes that the
     rights of assembly and freedom of expression “are fundamental, and
     guaranteeing them is a vital condition to the existence and proper
     functioning of a democratic society. A State may impose reasonable
     limitations on demonstrations for purposes of ensuring that they are
     conducted peacefully, or to disperse those that turn violent, provided that
     such limits are governed by the principles of legality, necessity, and
     proportionality. In addition, the breaking-up of a demonstration must be
     warranted by the duty to protect individuals, and authorities must use the
     measures that are safest and least harmful to the demonstrators. The use of
     force at public demonstrations must be an exception, used under strictly
     necessary circumstances consistent with internationally recognized
     principles.” 535 Finally, the Inter-American Commission has found that any
     kind of arbitrary or abusive interference that affects the privacy of human
     rights defenders and their organizations is prohibited by the American
     Declaration and Convention. 536

331. With respect to the use of force in contexts of social protest, the IACHR
     presented standards on the subject in its 2015 report on the Use of
     Force. 537 The IACHR indicated that “the imperative social interest of the
     right to participate in public demonstrations means that there is a general
     presumption in favor of its exercise.” The IACHR affirmed that “the
     presumption in favor of the exercise of social protest implies that the States
     must act on the basis of the legality of the protests or public
     demonstrations and on the assumption that they do not constitute a threat
     to public order, even in the cases that are made without prior notice.”
     Police action should have as its main objective the facilitation and not
     containment or confrontation with the demonstrators. Hence, police
     operations organized in the context of protests should be guided, as a
     general rule, to guarantee the exercise of this right and the protection of

534
    IACHR. Second Report on the Situation of Human Rights Defenders in the Americas. OEA/Ser.L/V/II. Doc. 66.
         December 31, 2011, para. 139.
535
    United Nations (UN) Special Rapporteur on the Protection and Promotion of the Right to Freedom of Opinion and
         Expression and Special Rapporteur for Freedom of Expression of the OAS Inter-American Commission on
         Human Rights. September 13, 2013. Joint declaration on violence against journalists and media workers in
         the context of protests.
536
    IACHR. Second Report on the Situation of Human Rights Defenders in the Americas. OEA/Ser.L/V/II. Doc. 66.
         December 31, 2011, para. 58.
537
   IACHR. Annual Report 2015. Annual Report of the Office of the Special Rapporteur for Freedom of Expression.
         Chapter IV. (The Use of Force).



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1340 of 1770

168 | Situation of Human Righsts in Guatemala



        protesters and third parties present. In this sense, the Commission has
        considered that the mere deconcentration of a demonstration does not
        constitute, in itself, a legitimate end that justifies the use of force by the
        security forces. “When a demonstration or protest leads to situations of
        violence, it must be understood that the State was not able to guarantee the
        exercise of this right.”


D.      Access to Public Information

332. The right to access to public information in Guatemala is provided in the
     Constitution of Guatemala, as well as in the ordinary law, through the
     Access to Public Information Act [Ley de Acceso a la Información Pública]
     (LAIP), Decree 57-2008, passed in 2008 by the Congress of the Republic,
     which further designates the Human Rights Ombudsman (PDH) as its
     regulating entity. 538

333. According to the PDH, progress was made in the implementation of the
     Access to Information Act in 2016, “to the extent that the number of Access
     to Information Units, Electronic Portals, Reports of Entities Subject to the
     Law, and public requests have all risen.” Nevertheless, he indicated that
     certain challenges remain in view of the low levels of compliance,
     especially in areas outside the capital, in the municipal governments and
     development councils. At the central level, noncompliance is said to be
     notable among trusts, non-governmental entities that handle funds, and
     entities in the sports sector. He further asserted that there are structural
     challenges such as “the politicization, corruption, and social inequality of
     the country, which has hindered the exercise of the right in outlying areas,
     specifically in municipalities where citizens have considerable interest in
     how resources are managed, but procedures at times are not carried out
     correctly due to unfamiliarity with the law”, affirmed the Human Rights
     Ombudsman 539

334. According to the information available, between 2012 and 2016 the PDH
     documented an exponential increase in the number of requests for access
     to public information submitted to the mechanisms established by the
     LAIP. This is reflected in the 21,944 requests received in 2012, compared to
     63,830 in 2016. Nevertheless, in this context, the PDH identified two

538
       Procurador de los Derechos Humanos (PDH). Informe Anual de la situación del derecho a la información
       pública 2016. No date. Available at: http://www.pdh.org.gt/biblioteca/category/90-informes-anuales.html
539
       Procuraduría de Derechos Humanos (PDH). Informe Implementación Ley de Acceso a la Información Pública.
       Conclusiones del Informe Anual 2016. No date. Available at: Archive of the Office of the Special Rapporteur
       for Freedom of Expression.



Organization of American States | OAS


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1341 of 1770

                                                             Chapter 5: Situation of Freedom of Expression| 169



      related challenges: first, to compare figures on the gender of the persons
      requesting information, and second, to promote the use of the legally
      created mechanisms throughout the country to prevent the geographic
      concentration of requests in the Department of Guatemala. 540 In July 2017,
      the Public Ministry (MP) and the PDH reportedly signed an inter-
      institutional cooperation agreement. Its objective is to strengthen the LAIP
      through the creation of one agency under the responsibility of the MP that
      will hear and decide complaints alleging noncompliance with the law, and
      another that will provide guidance to complainants in those proceedings,
      under the direction of the PDH. 541 The new Human Rights Ombudsman,
      Jordán Rodas Andrade, reportedly confirmed that the agreement remains
      in effect. 542

335. Principle 4 of the Declaration of Principles on Freedom of Expression states
     that “[a]ccess to information held by the state is a fundamental right of
     every individual. States have the obligation to guarantee the full exercise of
     this right. This principle allows only exceptional limitations that must be
     previously established by law in case of a real and imminent danger that
     threatens national security in democratic societies.” Considering the
     principle of maximum disclosure, the law must guarantee the effective and
     broadest possible access to public information, and any exceptions must
     not become the general rule in practice. Also, the exceptions regime should
     be interpreted restrictively and all doubts should be resolved in favor of
     transparency and access.




540
      Procurador de los Derechos Humanos (PDH). Informe Anual de la situación del derecho a la información
      pública 2016. No date. Available at: http://www.pdh.org.gt/biblioteca/category/90-informes-anuales.html.
      Regarding gender, between 2014 and 2016, 39% of requests were made by women while 61% were made by
      men. In terms of geographical concentration, 85% of the requests made between 2016 and January 31, 2017
      came from the department of Guatemala. On this matter, the PDH included among its challenges the need
      to empower the population of the rest of the country in order for them to know and demand their right to
      access public information. This is precisely because the PDH identified that in 2016, apart from the
      department of Guatemala, no other department reached 2% of requests for public information. In 2016, 45%
      of obligated individuals had not made any request.
541
      elPeriódico. July 21, 2017. PDH y MP fortalecerán Ley de Acceso a la Información; Emisoras Unidas. No date.
      MP y PDH ratifican cooperación en el cumplimiento a la Ley de Acceso a la Información; Ministerio Público
      (MP). July 20, 2017. MP y PDH firman Convenio de Cooperación Interinstitucional para fortalecimiento de la
      Ley de Acceso a la Información Pública.
542
      Ministerio Público (MP). August 21, 2017. Fiscal General recibe visita del Procurador de los Derechos
      Humanos; elPeriódico. August 21, 2017. Presidente Morales y fiscal Aldana, los primeros contactados por el
      nuevo procurador Jordan Rodas Andrade. In this regard, the Human Rights Ombudsman (Procurador de los
      Derechos Humanos) stated that the agreement should continue "because with more transparency in
      compliance with the Law of Access to Public Information, logically we are going to decrease corruption that
      is a scourge that hurts our society”.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1342 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1343 of 1770




                        CHAPTER 6
               CITIZEN SECURITY




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1344 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1345 of 1770

                                                                              Chapter 6: Citizen Security| 173




CITIZEN SECURITY


A.    General Situation of Violence: Types, Areas of Highest
      Concentration, Actors Involved

336. The concept of citizen security is a situation in which persons are able to
     live free of the threats caused by violence and crime, and the State has the
     necessary means to guarantee and protect the human rights directly
     threatened by violence and crime. 543 In Guatemala, the high rates of
     violence and insecurity pose an obstacle to the full enjoyment of human
     rights.

337. In the context of its monitoring duties, the Commission has been closely
     tracking levels of insecurity and violence in Guatemala. Even though there
     has been a slight decrease in the past ten years, the general homicide rate
     in the country continues to be one of the highest in Latin American and the
     Caribbean, one of the world’s most violent regions. 544 Most crimes are
     attributed to the gangs (maras), the drug trafficking cartels and organized
     crime, which pose one of the most important security problems in the
     country, as is described in this section of the report.


      1.        Homicides and other violent deaths

338. As part of the drafting process of the instant report, the IACHR asked the
     State to provide official statistics on homicides occurring in Guatemala in
     2016 and 2017, in order to set up a baseline for analysis of the situation of
     violence in the country. The State provided statistical data from the
     National Civilian Police (PNC), the Office of the Public Prosecutor, and the
     National Institute of Forensic Sciences of Guatemala (INACIF), and figures
     from each entity were not entirely consistent with each other. The figures
     of the PNC show that in 2016 there were 4,520 homicides in the country,
     258 fewer than in 2015. Based on these figures, the homicide rate dropped
     from 29.5 to 27.3 for every 100,000 inhabitants. It must be noted that the

543
      IACHR, Informe sobre seguridad ciudadana y derechos humanos (2009), [Report on Citizen Security and
      Human Rights (2009)’], OEA/Ser.L/V/II. Doc. 57, December 31, 2009, para. 221.
544
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 117.




                                                                                      '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1346 of 1770

174 | Situation of Human Righsts in Guatemala



        World Health Organization considers a rate above 100 homicides per
        100,000 inhabitants to be an outbreak of violence. For 2017, the State
        reported that from January to May there were 1,498 homicides, as
        compared to 1,584 for the same period in 2016.545 For its part, INACIF
        statistics reveal that in the first quarter of 2017, 2,641 autopsies for violent
        deaths were performed, averaging 4.1% less than for the same period in
        2016. 546 Despite these figures continuing to be high and worrying—even
        reaching levels of an epidemic—the IACHR is pleased about the general
        downward trend in the indicators. At the same time, it notices with concern
        that in Guatemala City and other urban centers, homicides and violent
        deaths have risen in 2017. 547

339. As for the figures provided by the State, the IACHR notes that the PNC, the
     Office of the Public Prosecutor (MP), and the INACIF record homicides,
     “violent deaths,” and “deaths from causes associated with criminal acts”
     based on apparently different criteria, thus making it difficult to compare
     available statistics. The PNC statistics refer to “homicides,” but do not
     specify what definition is used. The MP’s figures of “violent deaths” include
     any ones that take place in the context of the following criminal offense:
     homicide, murder, femicide, extrajudicial execution, parricide, aggravated
     homicide, homicide in tumultuous feud, homicide committed in a state of
     violent emotion. 548 The INACIF, however, counts as deaths from “causes
     associated with criminal acts” those that are caused by firearm projectile
     wound, wounds caused by blade weapons, asphyxia by suspension,
     asphyxia by strangulation, asphyxia by suffocation, asphyxia from
     submersion, asphyxia by abdominal thoracic compression, corporal
     resection (decapitation and/or dismemberment). 549 The varying criteria
     lead to apparently disparate homicide figures.

340. By way of example, the figures of the Office of the Public Prosecutor (MP)
     post 4,831 “violent deaths” in 2016, 550 while INACIF registered 5.459
     autopsies performed in deaths from “causes associated with criminal acts”
     in the same period. 551 Likewise, the PNC recorded 1.498 homicides from
     January 1 to May 4, 2017, while the MP reflected 1,053 homicides in the

545
       Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, pg. 23, Annex 14.
546
       Ministry of the Interior, “Bajan homicidios en primer semestre de 2017” [‘Homicides are down in the first
       half of 2017’], August 2, 2017. Can be viewed at: http://mingob.gob.gt/bajan-homicidios-en-primer-
       semestre-de-2017/. According to the INACIF itself, in the first half of 2016, 2,754 autopsies for violent deaths
       were recorded.
547
       Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, pg. 23, Annexes 14, 15.
548
       Id., Annex 13.
549
       Id., Annex 15(a) and 15(b).
550
       Id., Annex 13.
551
       Id., Annex 15(a) and 15(b).



Organization of American States | OAS


                                                                                                 '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1347 of 1770

                                                                             Chapter 6: Citizen Security| 175



      same period of time. 552 For its part, INACIF posted 1,726 autopsies
      performed in deaths associated with criminal acts from January to the last
      day of April, 2017 (in addition to the 41 little girls at the Hogar Virgen de la
      Asunción on March 8 553), while the Public Prosecutor recorded 1,382
      violent deaths in the same period. 554 Based on the figures provided, it is not
      clear to the IACHR why the Public Prosecutor’s Office would only record
      1,382 “violent deaths” in this period when INACIF performed 1,726
      autopsies in deaths associated with criminal acts (a discrepancy of 344
      over a period of 4 months). Similarly, it is not clear how to account for the
      fact that in 2016, the MP has posted 4,831 violent deaths, while during that
      year INACIF performed 5,459 autopsies in deaths associated with alleged
      criminal acts (a discrepancy of 628 over one period of a year). 555

341. In response to the inconsistency in figures on homicides and violent deaths
     in Guatemala, the State explained that the PNC “collects information on
     deaths that take place in a context of a victim-criminal relationship, deaths
     from other causes are reflected in other statistics, and although the latter
     deaths may be violent deaths, they cannot be included in the homicide
     figure. By that account, the INACIF records statistics on the number of
     autopsies performed and the Public Prosecutor’s Office includes in its
     statistics the overall count of different deaths.” 556 Based on this
     explanation, the IACHR clarifies that the figures of the INACIF described in
     the previous paragraph account for autopsies performed in deaths from
     “causes associated with criminal acts,” as opposed to autopsies performed
     in deaths from “causes associated with traffic accidents, common diseases
     and complications from them, intoxication and causes under review,”
     which the INACIF breaks down in its statistics. 557 The lack of clarity and
     certainty in the statistics of the State’s own institutions makes it difficult to
     analyze the phenomenon of violence and insecurity in the country.

342. The State reported that the Ministry of the Interior has set up an Inter-
     Institutional Technical Group, made up of the Office of the Public
     Prosecutor, INACIF, PNC and other institutions that manage statistical
     information in the security and justice system. “The objective is to
     standardize the indicators of violence in the country in order to create a
     single statistic” in the country. 558 The IACHR hopes that with the creation of
552
      Id., Annexes 13 and 14.
553
      Id., Annex 15(a) and 15(b). Information also available on the INACIF website,                       at:
      http://www.inacif.gob.gt/index.php?option=com_content&view=article&id=96&Itemid=2.
554
      Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, Annex 13.
555
      Id.,     Annex       13      and       15(a).     INACIF    figures     can       be     found      at:
      http://www.inacif.gob.gt/docs/estadisticas/anual/AnualM2016.pdf.
556
      Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, August 29, 2017, Annex 14, p. 3.
557
      INACIF                website                 can              be               found               at:
      http://www.inacif.gob.gt/index.php?option=com_content&view=article&id=96&Itemid=2.
558
      Information provided by the State, Ref. P-859-2017/VHGM/LWC/nj, August 29, 2017, Annex 14, p. 3.




                                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1348 of 1770

176 | Situation of Human Righsts in Guatemala



        this group, standardized figures are generated regarding violent deaths and
        other crimes in the country to facilitate time-bound, region-based and
        disaggregated analysis of crime trends in Guatemala.

343. Approximately 80% of violent deaths in Guatemala are perpetrated with
     firearms and this figure has also decreased slightly. According to available
     data, 1,941 deaths by firearm were counted in the first half of 2017, which
     amounts to a 3% decrease as compared to the first half of 2016, when
     2,000 deaths by firearms were recorded. 559 In earlier reports, the IACHR
     has attributed the high number of deaths by firearms to the loose control
     over firearm possession and carry, the lack of a policy to reduce the
     number of firearms and a national disarmament plan, and effective
     implementation thereof.


        2.      Other Types of Violence and Insecurity

344. In addition to homicides, other types of violence, crime and insecurity have
     a bearing on the enjoyment of human rights in Guatemala. The IACHR has
     closely monitored the way private security forces function, a particularly
     critical issue in the area of security in the country. 560 On September 20,
     2016, the General Directorate of Private Security Services (DIGESSP)
     approved Resolution No. 370-2016 on misapplication of the Law
     Regulating Private Security Services (Decree Number 52-2010), which
     grants operating licenses to provide private security services through
     private security agents, such as private escorts. 561 According to the General
     Directorate of Private Security Services, there are 181 private security
     firms currently in compliance or in the process of bringing themselves into
     compliance with the Law Regulating Private Security Services. 562
     Nonetheless, 37% of the firms continue to be out of compliance with the
     law. During its country visit, the IACHR received information suggesting
     that, despite some measures adopted by the DIGESSP, challenges to State
     control over private security companies persist, in particular with regard
     to gun control, illegal arms trafficking and control over working conditions


559
       Ministry of the Interior, “Bajan homicidios en primer semestre de 2017” [‘Homicides are down in the first
       half of 2017’], August 2, 2017. Ibid.
560
       IACHR, CIDH publica informe sobre la situación de derechos humanos en Guatemala, [‘IACHR publishes
       report on the situation of human rights in Guatemala’], OEA/Ser.L/V/II. December 31, 2015, para. 136.
561
       Portal of the General Directorate of Private Security Services (DIGESSP). Resolución para escoltas privados,
       [‘Resolution on private escorts’], September 21, 2016.
562
       According to the Dirección General de Servicios de Seguridad Privada, [‘General Directorate of Private
       Security Services’], as of January 5, 2017 there are 119 licensed companies, 49 companies licensed under
       ministerial [prosecutor’s office] authorization and 13 companies under government authorization.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1349 of 1770

                                                                                Chapter 6: Citizen Security| 177



      of private security agents. 563 The case of activist and human rights
      defender Patricia Samayoa, who was allegedly killed by a private security
      guard, for example, was brought to the attention of the Commission. 564

345. In Guatemala, it has been common for “states of emergency (exception)” to
     be declared in response to public demonstrations, which for most part are
     organized by indigenous peoples and communities in defense of their
     territories and in opposition to projects carried out there. 565 In May 2017,
     the Legislative Branch of government upheld the declaration of a state of
     siege for the municipalities of Ixchiguán and Tajamulco, in the Department
     of San Marcos, under decree issued by the Executive Branch. Based on
     widely known public information, there has been a boundary dispute
     between these municipalities for more than 80 years, which escalated this
     year into armed confrontations. According to press accounts, the reported
     presence of organized crime in the area has compounded the situation. The
     IACHR learned that the Office of the Human Rights Ombudsman has been
     monitoring the process.

346. Additionally, lynching is another phenomenon fueling citizen insecurity in
     Guatemala, which has been closely watched by the IACHR for several years.
     Lynching is an act of crowd violence against one or more persons in order
     to dispense justice for themselves, regardless of whether or not the victim
     or victims die as a result. This social phenomenon has the particularity that
     the perpetrators are not habitual criminals nor do they act individually, but
     instead are ordinary citizens who join crowds of people and even entire
     communities to participate in lynching. 566 The victims are usually
     suspected of committing a crime. The victims are usually men, and are
     frequently tortured and beaten, mutilated, stoned to death or burned
     alive. 567

347. According to information provided by the PDH in 2017, the number of
     lynching in the past years has held relatively steady, ranging from around
     30 deaths per year and one hundred injured, although a 2013 witnessed a
     sharp rise in deaths from this cause, with 53 lynchings reported in that
     year alone (that works out to an average of more than one person lynched
     per week). 568 The IACHR has noted above that lynching not only constitute

563
      IACHR, Country visit to Guatemala, July 31 to August 4, 2017, meetings with civil society organizations,
      international agencies and others.
564
      International Peace Brigades, Monthly Guatemala Information Packet, No. 164, May 2017, p. 2.
565
      IACHR, CIDH publica informe sobre la situación de derechos humanos en Guatemala, [‘IACHR publishes
      report on the situation of human rights in Guatemala’], OEA/Ser.L/V/II, December 31, 2015, para. 160.
566
      IACHR, Report on the Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion,
      OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015, para. 132.
567
      Id., para. 132-133.
568
      Information provided by the Office of the Human Rights Ombudsman in the context of the country visit, July
      31 to August 4, 2017.




                                                                                         '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1350 of 1770

178 | Situation of Human Righsts in Guatemala



        a serious crime against the victim of the lynching, but are often also the
        cause and effect of impunity, because they are closely tied to a lack of
        public confidence in the State justice system, both in its duty to prevent
        crime and its duty to investigate, prosecute and punish those responsible
        for crimes. 569 Lynching is also emblematic of social conflict in some regions
        of the country, particularly regions with a heavy indigenous population
        where extraction projects are carried out on ancestral lands and territories.
        Some specialists also link the persistence of the phenomenon of lynching in
        Guatemala to the legacy of the internal armed conflict experienced by
        broad swaths of the population during that period, particularly in rural,
        mostly indigenous areas. 570

348. The IACHR regrets that tangible progress has not been made to mitigate
     this issue, even though an appeal was issued by it to do so in its 2016
     report. 571 The Commission reiterates its appeal and reminds the State that
     it is its duty to prevent crime and resolve conflicts or disputes, which
     trigger violence. 572 Additionally, the State has the obligation to conduct an
     investigation from a culturally appropriate perspective, prosecute and,
     when applicable, punish those responsible for criminal acts and, thereby,
     address the phenomenon of lynching with a comprehensive approach and
     from a multicultural and prevention perspective. 573


        3.      State’s Response

349. In response, the State reported to the IACHR on important initiatives in the
     area of citizen security. The State’s concrete proposals to prevent crime
     include: (i) implementing the 2014-2034 National Violence and Crime
     Prevention, Citizen Security and Peaceful Coexistence Policy; (ii)
     developing early warning and monitoring mechanisms for social conflict;
     (iii) amending laws, regulations and rules in order to strengthen public
     ethics and judicial independence; (iv) establishing comprehensive and

569
       IACHR, Report on the Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion,
       OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015, para. 134.
570
       Report of the Human Rights Ombudsman, PDH, on lynchings, 2017, citing United Nations Special Rapporteur
       on Extrajudicial Executions and the United Nations Mission in Guatemala, MINUGUA. In the archive of the
       Commission.
571
       IACHR, Report on the Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion,
       OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015, paras. 132-135.
572
       Id., para. 135.
573
       As it noted in its report, in order to achieve it, “there must be a rapprochement between the State and the
       communities, and the Government must have a prevention policy, and the political will to enforce it. There
       must also be collaboration with municipal authorities, traditional indigenous authorities, and the Human
       Rights Ombudsman’s Office.” IACHR, Report on the Situation of Human Rights in Guatemala: Diversity,
       Inequality and Exclusion, OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015, para. 135.



Organization of American States | OAS


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1351 of 1770

                                                                                 Chapter 6: Citizen Security| 179



      coordinated mechanisms for victim assistance, paying special attention to
      victims belonging to particularly vulnerable groups; (v) conducting public
      information campaigns to promote a culture of peaceful social interaction
      and reducing sexism, racism and discrimination; (vi) promoting a culture of
      reporting acts of corruption; and (vii) designing urgent assistance
      mechanisms to prevent lynching. 574 The State also noted that it has 58
      public policies in force, 10 of which include among their objectives violence
      and insecurity prevention and reduction. 575

350. The Commission also received information on the creation, in October
     2016, of a Prosecutor’s Office Specialized in Children and Adolescents
     under the Office of the Public Prosecutor. 576 Implementation of said
     Prosecutor’s Office took place in four stages, according to available
     information, it was first launched in Guatemala City and the metropolitan
     area, and was expanded to include the municipalities of Mixco, Villa Nueva,
     Quetzaltenango, Escuintla and Alta Verapaz.

351. As for measures to ensure that the PNC is in charge of internal security
     (domestic law enforcement), and has the capacity to do so in compliance
     with human rights, the State reported on some measures it adopted to
     strengthen the Police. These measures include increased budget for the
     PNC, adoption of the 2014-2034 National Violence and Crime Prevention,
     Citizen Security and Peaceful Coexistence Policy, as well as the National
     Action Plan cited above. 577 The State also reported that as of 2012, the PNC
     has taken steps to put the necessary human and material resources in place
     for it to operate properly, such as: prioritizing expenditures, streamlining
     resources; closing the gap between the allocated and executed budget;
     efforts to increase budget allocation; arrange for financial assistance for
     projects aimed at helping the PNC properly function with international

574
      Information provided by the State, Note P-943a-2016/VHGM/MJOS/HM/af-wr, received on October 10,
      2016, p. 18.
575
      These policies include the 2008-2023 National Policy for the Promotion and Comprehensive Development of
      Women (Government Decision 302-2009), the Public Policy for Peaceful Coexistence and the Elimination of
      Racism and Racial Discrimination (Government Decision 143-2014), the Public Policy against Trafficking in
      Persons and Comprehensive Victim Protection la Política (Government Decision 306-2014), the Public Policy
      for the Comprehensive Protection of Children and Adolescents (Government Decision 281-2014), the 2012-
      2017 National Youth Policy (Government Decision 173-2012), the National Policy against Addictions and
      Illicit Drug Trafficking, the National Defense Policy, the National Security Policy and the National Prison
      Reform Policy. Republic of Guatemala, Report of the State of Guatemala in response to draft Chapter V on
      follow up to the recommendations of the IACHR IV Country Report: Diversity, Inequality and Exclusion
      (2015). Nota P-943a-2016/VHGM/MJOS/HM/af-wr, received on October 10, 2016, pg. 19. Republic of
      Guatemala, Report of the State of Guatemala in response to draft Chapter V on follow up to the
      recommendations of the IV IACHR Country Report: Diversity, Inequality and Exclusion (2015). Nota P-943a-
      2016/VHGM/MJOS/HM/af-wr, received on October 10, 2016, p. 18.
576
      See press article, Prensa Libre, Guatemala abre una fiscalía dedicada a menores [‘Guatemala opens a
      prosecutor’s         office     devoted       to       juveniles’,    October        26,     2016,       at:
      http://www.prensalibre.com/guatemala/justicia/guatemala-abre-una-fiscalia-dedicada-a-menores.
577
      Government Decision No. 281-2014 of August 20, 2014.




                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1352 of 1770

180 | Situation of Human Righsts in Guatemala



        cooperation agencies; among other steps. The State reported as well on the
        appointment of an Office of the Inspector General, as the body in charge of
        internal oversight of the PNC. Its powers include prevention, investigation
        and sanction actions. 578

352. As was reported in the 2016 IACHR Report, one of the Guatemalan State’s
     responses to violence and insecurity has been the participation of the
     armed forces in internal security tasks. In said report, the IACHR
     underscored the importance for the armed forces to be removed from
     internal security duties, because the Army and the police are substantively
     different institutions insofar as the purposes for which they were created
     and their training and preparation are concerned. Additionally, each entity
     is legally empowered to fulfill two entirely different duties under their
     respective jurisdictions. 579 The permanent presence of the Army in citizen
     security issues, besides, could be inconsistent with the Peace Accords,
     inasmuch as the accords set forth that citizen security is the sole province
     of the civilian police forces. 580 Subsequent to publication of the 2016
     report, the State reported that in order to consolidate the Central American
     Democratic Security Model, it is currently executing the Plan to Strengthen
     the National Civilian Police and gradually remove the Guatemalan Army
     from Citizen Security tasks.581 The IACHR welcomes this information.

353. The State proposed the withdrawal of the armed forces from internal
     security tasks in three phases. The first phase is redistribution and entails
     redirecting manpower to new priority locations as of January 1, 2017. This
     phase provides for the reassignment and relocation of the Army in thirty
     high violence high priority municipalities.582 The second phase, reduction,
     currently underway as of the date of approval of this report, involves
     quantitative reduction of Army assets by 50% starting April1, 2017. Lastly,
     the third phase establishes the total withdrawal of Army assets from citizen
     security activities beginning on January 1, 2018, “leaving it open to the
     possibility of requesting support when necessary, pursuant to established
     protocols.” 583 The State explained that it would continue to provide



578
       Information provided by the State, Nota Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017.
579
       IACHR, Report on the Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion,
       OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015, para. 153, 174, para. 178.
580
       Id., para. 153. Submission of the PDH to the IACHR report on the Situation of Human Rights in Guatemala,
       September 2015.
581
       Information provided by the State, Ref. P-1261-2017/WHGM/LWC/nj, August 29, 2017, Annex 14, p. 7.
582
       Ibid. Communication of the State of Guatemala, Comments of the State of Guatemala on the “Draft: Chapter
       V Follow Up to Recommendations made by the IACHR in the Report on the Situation of Human Rights in
       Guatemala: Diversity, Inequality and Exclusion,” January 23, 2017.
583
       Information provided by the State, Ref. P-1261-2017/WHGM/LWC/nj, August 29, 2017, Annex 14, p. 7.



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1353 of 1770

                                                                                   Chapter 6: Citizen Security| 181



      security outside prison facilities and along the borders of the country. 584
      The IACHR welcomes and encourages the efforts made and the
      commitments undertaken by the State in this regard, and it will closely
      monitor the process of withdrawal of the armed forces from these internal
      security tasks until it is completed, as scheduled for 2018.

354. In the same vein, the State has also noted that it is strengthening the PNC in
     order to meet international standards and turn it into a highly
     professionalized police force, of a multicultural, multiethnic and
     multilingual nature, which is in tune with the country’s true make-up,
     through the consequent vetting process with a view toward completely
     dispense with the presence of the armed forces in citizen security tasks. 585
     The State reiterated that for the past 5 years, the Ministry of the Interior
     has been growing the ranks of the National Civilian Police force, and it
     expects the number to surpass 37,000 police members in 2017. 586

355. The IACHR welcomes the efforts made by the State in the area of citizen
     security, in particular, in dismantling criminal gangs. In May 2016, the
     Office of the Public Prosecutor and the National Civilian Police conducted a
     landmark operation against organized crime, which led to the
     apprehension of 72 alleged members of a ring of extortionists operating in
     the urban and extra urban transportation sectors, as well as to the seizure
     of scores of weapons, drugs and cash. 587 It was the largest operation ever
     reported by the MP and the PNC as of that time. 588 In similar operations
     against organized crime, authorities reported arresting more than 50
     alleged criminals. 589 Likewise, in September 2017, the MP and the PNC
     reported another “mega operation” of enforcement against gangs and


584
      Information provided by the State, Ref. P-1261-2017/WHGM/LWC/nj, August 29, 2017, Annex 14, p. 7;
      Communication of the State of Guatemala, Comments of the State of Guatemala on the “Draft: Chapter V
      Follow Up to Recommendations made by the IACHR in the Report on the Situation of Human Rights in
      Guatemala: Diversity, Inequality and Exclusion,” January 23, 2017.
585
      Republic of Guatemala, Report of the State of Guatemala on draft Chapter V regarding follow-up to the
      recommendations of the 4th Country Report of the IACHR: Diversity, Inequality and Exclusion (2015). Nota P-
      943a-2016/VHGM/MJOS/HM/af-wr, received on October 10, 2016, p. 52.
586
      Communication of the State of Guatemala, Comments of the State of Guatemala on the “Draft: Chapter V
      Follow Up to Recommendations made by the IACHR in the Report on the Situation of Human Rights in
      Guatemala: Diversity, Inequality and Exclusion,” January 23, 2017.
587
      Press article, Siglo 21, Histórico operativo en contra de extorsionistas [‘Historic operation against
      extortionists’], May 3, 2016. It can be found at: http://s21.gt/2016/05/03/historico-operativo-en-contra-
      extorsionistas/. Also see Ministry of the Interior, Presuntos extorsionistas de la clica Solo para locos de la
      mara 18 capturados [‘Alleged extortionists of the Solo para locos clique of mara 18 captured’], April 26,
      2017. It can be viewed at: http://mingob.gob.gt/presuntos-extorsionistas-de-la-clica-solo-para-locos-de-la-
      mara-18-capturados/.
588
      Press article, Siglo 21, Histórico operativo en contra de extorsionistas [‘Historic operation against
      extortionists’], May 3, 2016. It can be found at: http://s21.gt/2016/05/03/historico-operativo-en-contra-
      extorsionistas/.
589
      Id.




                                                                                            '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1354 of 1770

182 | Situation of Human Righsts in Guatemala



        criminal groups in the business of extortion.590 Mounted with officers of the
        abovementioned institutions, in addition to the Ministry of the Interior, the
        Judiciary and the Public Criminal Defense Institute, the operation netted
        114 arrests of individuals charged in a case of the alleged crimes of murder,
        extortion, extortive obstruction of traffic and illicit association. 591

356. Because of the high levels of violence Guatemala is experiencing, the
     Commission calls on the State to step up the efforts it announced, and to
     allocate sufficient resources to prevent, investigate and punish the acts of
     violence, in particular when the targets are specific segments of the
     population who are affected by violence in a differential manner, as is
     explained hereunder.


B.      Effects on Particular Groups and Effectiveness of State
        Policies

       1.          Women

357. The IACHR has repeatedly voiced its concern over the prevalence of
     violence against women in Guatemala and the general context of impunity
     for it. 592 During its visit, the Commission received reports about a
     disconnect between the efforts of the State institutions to protect women
     and the increase in violence against women in the country. As was noted by
     the Office of the UNHCHR, despite a slight decrease in the total number of
     violent deaths over the past two years, Guatemala continues to face serious
     problems of violence and organized crime, especially in the departments of
     Guatemala, Escuintla and Izabal, which have a differential effect on
     women. 593 In 2016, 4,327 cases of the crimes of femicide and other forms
     of violence against women were brought before the courts (an increase of
     38% over 2015) and the courts specialized in crimes of femicide and other

590
        Press article, PubliNews, Más de 100 capturados en megaoperativo contra extorsiones [‘More than 100
        arrested     in   megaoperation     against     extortionists’],   September      11,    2017.    View     at:
        https://www.publinews.gt/gt/noticias/2017/09/11/megaoperativo-pnc-las-extorsiones-realizan-357-
        allanamientos.html.
591
       Ibid.     Also       see,    Office       of      Public      Prosecutor,     September         11,      2017,
        https://twitter.com/MPguatemala/status/907254387692765184. Ministry of the Interior, September 11,
        2017, https://twitter.com/mingobguate/status/907227046044200960.
592
        IACHR, Situación de los derechos humanos en Guatemala: Diversidad, desigualdad y exclusión, [Situation of
        human rights in Guatemala: Diversity, Inequality and Exclusion’], OEA/Ser.L/V/II.Doc. 43/15, 2015, para. 238.
593
        Information received during IACHR country visit, from July 31 to August 4, 2017. Information submitted by
        the Office of the United Nations High Commissioner for Human Rights (UNHCHR) in Guatemala during the
        meeting held on July 29, 2017 in Guatemala City.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1355 of 1770

                                                                                 Chapter 6: Citizen Security| 183



      forms of violence against women issued 1,908 judgments in 2016, which
      represents a 29% increase over 2015. 594

358. In its comment to the draft of this report, the State indicated that currently
     it has 35 Gender Units in the Executive Branch, and 340 Municipal
     Directorates for Women, in addition to the 60 municipal policies of security
     with equity that have been signed. Similarly, the Department of Protection
     of Womens’ Rights within the Attorney General’s Office receives and
     processes reports of intra-family violence since 2015. Regarding the
     Centers of Integral Support for Women Survivors of Violence (CAIMUS), the
     State informed that in October 2016 a formal meeting took place between
     the Ministry of the Interior, the Ministry of Public Finance and members of
     Congress, for the purpose of including a specific appropriation in the
     annual national budget to ensure the functioning of these centers, which
     the State considers would be beneficial for the Commission to visit at some
     point. 595

359. The UN WOMEN country study asserts that impunity, stereotypes,
     discrimination, the prevalence of a machista culture and acceptance of
     violence lead to particular brutality against women in Guatemala. 596
     According to the autopsies performed by the INACIF, from January to June
     2016, 374 autopsies for violent deaths of women were counted, while in
     the same period of 2017, 431 have been conducted. 597 These figures
     confirm the rising trend of violent deaths of women, despite the decrease in
     violent deaths of men in the same period. Additionally, the Commission has
     obtained information about the prevalence of acts of asphyxiation and
     dismemberment, including decapitations, thus exhibiting particular
     viciousness against women’s bodies. 598

360. According to information obtained by the Commission, violence against
     women is the most reported crime in the country,599 especially sexual
     violence, for which the troubling statistics are flat. Based on the data of the
     Secretariat against Sexual Violence, Exploitation and Trafficking in Persons
     (SVET), in 2015, the Office of the Public Prosecutor registered 7,845
594
      United Nations, Report of the United Nations High Commissioner for Human Rights on the activities of its
      Guatemala Office 2016, A/HRC/34/3/Add.1, 2017. In response to the Draft Report on the Situation of Human
      Rights in Guatemala, 2017.
595
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
596
      UN Women, Guatemala Country Background, 2017.
597
      INACIF, Datos Consolidados Anuales y Mensuales – ‘Consolidated Annual and Monthly Data, viewed on
      August 4, 2017.
598
      Human Rights Ombudsman, Submission of the Human Rights Ombudsman, Third Cycle of Universal Periodic
      Review Guatemala, March 2017.
599
      Guatemalan Women’s Group (GGM), No Violence against Women Network (REDNOVI, Women’s right to a
      violence free life in Guatemala as follow up to the hearing held at the 157th Regular Session of the IACHR,
      July 31, 2017. Information received during the IACHR country visit, from July 31 to August 4, 2017




                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1356 of 1770

184 | Situation of Human Righsts in Guatemala



        complaints for crimes of sexual violence, while in 2016 7,949 complaints
        were recorded. For this past year, less than 1% of the cases have been
        disposed of with judgment. 600 According to information provided by the
        Human Rights Ombudsman, from 2008 to 2016, 90% of the victims of
        sexual violence were women, especially young girls, adolescents and young
        women. 601 In its comments to the draft of this report, the State indicated
        that figures of the Public Prosecutor’s Office registered, beteen 2012 and
        June 2017, 71,504 women who were victims of sexual violence. In that
        same period, the State indicated that it conducted 263 trainings on issues
        related to violence against women, benefiting 4,532 peopl (2,589 women
        and 1,942 men). 602 The Commission reiterates its concern over the
        prevalence of sexual violence against women and calls on the State to step
        up its efforts to prevent, investigate and punish cases of sexual violence.

361. The Commission learned of the draft bill of law 5178, 603 introduced in the
     Congress of the Republic in 2016 in order to approve the Law of the
     National Registry of Sexual Offenders and the Genetic Database. The bill
     seeks to enhance the efficiency of security and justice agencies in
     identifying victimizers of these types of crimes, and effectively enforce the
     law. In its comments to the draft of this report, the State highlighted that
     this Law was approved on November 29, 2017, which the IACHR
     salutes. 604

362. The Commission has asserted that the end to the armed conflict has not
     meant the end to violence, especially for women, who do not realize their
     right to lead a violence-free life. 605 The Commission has been noticing a
     scenario of violence in Guatemala, where most crime is attributed to
     violence perpetrated by criminal organizations, such as drug trafficking
     cartels and gangs or maras. In this context, women face a heightened
     situation of risk: the maras tend to be criminal structures dominated by

600
       Secretariat against Sexual Violence, Exploitation and Trafficking in Persons (SVET), Datos estadísticos
       [statistical data]– viewed on August 4, 2017.
601
       Human Rights Ombudsman, Annual Status Report, 2016. State’s Response, comments on the Draft Report on
       the Situation of Human Rights in Guatemala, 2017. Human Rights Ombudsman, Statistics on sexual crimes
       from 2012 to 2017, May 2017. Information received during IACHR country visit, from July 31 to August 4,
       2017.
602
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
603
       Congress of the Republic, Iniciativa Que Dispone Aprobar Ley Del Registro Nacional De Agresores Sexuales Y
       Banco De Datos Genético, [‘Legislative bill to approve the National Registry of Sexual Offenders and Genetic
       Database’] Iniciativa 5178-23, 2016.
604
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
605
       IACHR, Situación de los derechos humanos en Guatemala: Diversidad, desigualdad y exclusión, [‘Situation of
       Human Rights in Guatemala: Diversity, Inequality and Exclusion’], OEA/Ser. L/V/II.Doc. 43/15, 2015, para.
       114 and following.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1357 of 1770

                                                                                 Chapter 6: Citizen Security| 185



      males with a machista hierarchy, who engage in practices of extreme
      violence. It is difficult for women to rise above men to hold high positions
      in the hierarchy and, true to the stereotype, many women (mothers, sisters,
      female partners) are regarded as “property” of men and their gang. 606
      Overpowering and harassing women is part of the control and
      confrontation strategy among gangs, which leaves women particularly
      vulnerable to acts of extortion, threats, sexual violence, torture and
      murder. 607

363. In response to the Preliminary Observations of the IACHR, following its
     country visit, 608 the State reported to the Commission that in examining
     PNC-created registries of this crime phenomenon, an increase was noticed
     in the number of women victimizers (arrested or jailed) for different
     criminal acts, which could suggest that violence against women mostly
     stems from their involvement in criminal organizations. 609 In light of this
     situation, the Commission takes note of the intent of the State to promote
     and further actions to protect women in order to prevent them from being
     forced to join criminal groups or joining out of the sense of being the
     possession of the groups, and to adopt policies to prevent violence against
     women in general, regardless of who the perpetrators are.


      2.      Children and Adolescents

364. The insecurity and violence currently dogging Guatemala, which is
     associated with the actions of organized crime and is aggravated by high
     levels of corruption and impunity, has negative repercussions on child
     protection. In addition to the alarming homicide numbers among children
     and adolescents, the IACHR has received information about the levels of
     crime affecting this population group and the link of this phenomenon to
     the situation of poverty, marginalization and lack of access to education in
     which many Guatemalan, particularly indigenous, children and adolescents
     are living.
606
      YAGENOVA, SIMONA V, La violencia contra las mujeres como problema de seguridad ciudadana y las
      políticas de seguridad. El caso de Guatemala, El Salvador, Honduras y Nicaragua, [‘Violence against women
      as a citizen security problem and security policies. The case of Guatemala, El Salvador, Honduras and
      Nicaragua’], European Union, Diakonia, FLACSO, 2013.
607
      YAGENOVA, SIMONA V, La violencia contra las mujeres como problema de seguridad ciudadana y las
      políticas de seguridad. El caso de Guatemala, El Salvador, Honduras y Nicaragua, [‘Violence against women
      as a citizen security problem and security policies. The case of Guatemala, El Salvador, Honduras and
      Nicaragua’], European Union, Diakonia, FLACSO, 2013.
608
      IACHR, Press Release No. 114A/17, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala,
      [‘Preliminary Observations to the IACHR’s On-Site Visit to Guatemala’], August 4, 2017.
609
      Institutional Statement of the National Civilian Police of Guatemala to the IACHR, Official Letter No. 1251-
      2017, Ref. DG/NARR/Juárez, Reg. 4842, August 21, 2017. Communication of the State of Guatemala,
      Observations of the State of Guatemala to the IACHR’s preliminary observations regarding its On-site Visit,
      August 29, 2017.




                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1358 of 1770

186 | Situation of Human Righsts in Guatemala



365. Homicides are the main cause of death among adolescents and young
     people from 15 to 24 years of age in Guatemala, for whom the homicide
     rate surpassed 55 for every 100,000 inhabitants in 2015 (the most recent
     year for which figures are available for this age group). 610 This has meant
     that much of the progress achieved in the area of survival during early
     childhood through public child protection policies falls by the wayside
     during adolescence. 611 Available information to the IACHR suggests that
     most homicides can be attributed to activities of the maras.

366. Accordingly, the Commission notes that maras not only pose the most
     important security, but also human rights problem. The IACHR has noted
     that marginalization, social exclusion, poor quality education, violence in
     the home and poverty have led to the emergence and the expansion of
     criminal groups; children and adolescents join these groups because of a
     lack of education or job opportunities, or else in search of a feeling of
     belonging, recognition or protection. Additionally, many children and
     teenagers are recruited under deceit, pressure, threats, extortion and
     violence perpetrated by the maras themselves. 612 Even though there have
     been some isolated programs and initiatives to deal with this issue,
     available information shows that the lack of a comprehensive national
     public policy renders these programs ineffective, or they are discarded
     shortly after they get off the ground.

367. The weaknesses cited earlier in information gathering and statistical data
     collection on violence and homicides in Guatemala also applies to the type
     of violence endured by children and adolescents. These weaknesses make
     it difficult to accurately identify victims and categorize homicides, in turn,
     making it hard to create effective public policies to address these issues. 613

368. Contrary to the trend in homicides and violent deaths, sexual crimes have
     been on the rise over the past eight years, according to medical
     examinations conducted by INACIF. Based on the figures of the Office of the
     Public Prosecutor, in 2015, there were 15,401 sexual offenses reported and
610
       IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, CIDH,
       OEA/Ser.L/V/II.Doc. 43/15, December 30, 2015.
611
       UNICEF, Hidden in Plain Sight: A statistical analysis of violence against children, 2014, pg. 38 and 40, para.59.
612
       IACHR, Violencia, niñez y crimen organizado, [‘Violence, Children and Organized Crime’], OEA/Ser.L/V/II. Doc.
       40/15, November 11, 2015, para. 154 to 179.
613
       By way of example, the Office of the Public Prosecutor reported that in 2013, 451 violent deaths of children
       took place, but in 60% of the cases, no information was recorded about the hypothesis of the crime or any
       other information that would aid in defining the victims’ profile. No information was recorded either to
       make it possible to characterize the circumstances related to their deaths and thus help to design more
       effective public prevention and response policies and tailor them to protection needs, in addition to help to
       detect potential patterns of discrimination against particular social groups. Response to the questionnaire
       submitted by the State in preparation for the report Violencia, niñez y crimen organizado, [Children and
       Organized Crime], p. 6.



Organization of American States | OAS


                                                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1359 of 1770

                                                                                  Chapter 6: Citizen Security| 187



      from January to October 2016 there were already 12,115 cases 614 Among
      the cases reported during the first third of 2017, 37.8% was sexual assault,
      amounting to 990 rapes, against adolescents from 13 to 17 years of age;
      followed by 7 to 12 year old little boys and girls, with a total of 409
      cases. 615 There were also 230 cases of sexual violence reported against
      children from 0 to 6 years of age, 169 of which documented that little girls
      as the victims. 616 Additionally, it was report that in 2016, 8% of the victims
      of sexual violence were from 0 to 6 years of age, 15% from 7 to 12 years of
      age, 36% from 13 to 17 years old, and 13% from 18 to 29 years of age. 617
      These figures are for reported cases only and it is also estimated that there
      is a significant underreporting of cases, as victims often fail to report
      abuse. 618

369. On another note, from January 1 to May 31, 2017, the Office of the Public
     Prosecutor reported receiving 2,637 complaints for sexual violence against
     children and adolescents: 1,733 for rape, 661 for sexual assault, 193 for
     aggravated rape, 26 for sexual assault with special aggravating
     circumstances, and 24 for rape with special aggravating circumstances. 619
     According to the INACIF, around 85% of the forensic examinations
     performed for reasons of sexual assault are present in cases where the
     alleged perpetrator is a family member or a person close to the family. 620
     The Commission notes that there is also a discrepancy under this category
     between the figures of the Office of the Public Prosecutor and the INACIF.

370. In its comments to the draft of this report, the State informed that in 2016
     an agreement was entered into by the Ministry of Public Health and Social
     Welfare, the Public Prosecutors’ Office, and the Secretariat against Sexual
     Violence, Exploitation and Human Trafficking (SVET) for the support in the
     provision of medication necessary in the assistance to victims of sexual
     violence. Between 2014 and 2017, SVET reported having provided medical
     assistance, psychological and social assistance, recreation, education or



614
      Human Rights Ombudsman of Guatemala, Annual Status Report 2016, p. 33.
615
      Id. Prensa Libre, Guatemala registra hasta 22 violaciones sexuales al día, [‘Guatemala reports up to 22 rapes
      per day’], June 30, 2017.
616
      Human Rights Ombudsman of Guatemala, Annual Status Report 2016.
617
      Prensa Libre, Guatemala registra hasta 22 violaciones sexuales al día, [‘Guatemala reports up to 22 rapes per
      day’], June 30, 2017.
618
      Human Rights Ombudsman of Guatemala, Annual Status Report 2016. Additionally, the departments where
      the most victims were reported were: Guatemala (32%), Alta Verapaz, Escuintla and Quiché (5% each);
      Huehuetenango, Quetzaltenango, Petén and Suchitepéquez (4% each); Chimaltenango and San Marcos (3%
      each).
619
      Report on the general situation of children and adolescents in Guatemala, in the context of the country visit
      of the Inter-American Commission on Human Rights to Guatemala from July 31 to August 4, 2017, National
      and international organizations. In the IACHR archives.
620
      Ibid.




                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1360 of 1770

188 | Situation of Human Righsts in Guatemala



        legal assistance to a total of 852 victims of sexual violence or sexual
        trafficking. 621

371. As for child and teenage pregnancy, the Observatory on Sexual and
     Reproductive Health reported 18,279 pregnancies of girls aged 10 to 19
     years old from January 1 to March 31, 2017. 622 The available information
     to the IACHR indicates that girls and adolescents are twice as likely to die
     during pregnancy or while giving birth, and the babies born to an
     adolescent mother have a higher likelihood of dying in the first month of
     their lives as compared to babies born to adult mothers. 623 On August 17,
     2017, the Congress of the Republic approved Decree 13-2017, amending
     the Civil Code to eliminate the exceptions allowing marriage of persons
     below 18 years of age, partly in response to the high rates of teenage
     pregnancy. 624 The Commission voices its concern over the high number of
     child and teenage pregnancies in Guatemala and, in addition to the
     amendment to the law urges the State to implement public policies on
     education and comprehensive care for children and adolescents, including
     age group appropriate sexual and reproductive education.

372. The Commission has also received reports to the effect that as part of the
     citizen security strategy, in Guatemala, armed members of the military at
     times teach classes in schools, including family planning. 625 This is
     reportedly a strategy used by the State to build ties of trust between the
     armed forces of the State and children and adolescents. During its visit to
     the department of Petén, the IACHR saw firsthand how members of the
     Army had occupied a school in the community of Laguna Larga, which they
     were apparently using to sleep overnight. 626 On this score, the State noted
     that “it is not the duty of the Guatemalan Army to occupy communities or
     schools.” 627


621
       Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
       Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
622
       Ibid.
623
       Ibid.
624
       Press article, Prensa Libre, Congreso prohíbe matrimonio de menores de edad sin excepciones [‘Congress
       prohibits marriage of minors without exception’], August 17, 2017. Can be viewed at:
       http://www.prensalibre.com/guatemala/politica/congreso-prohibe-matrimonio-entre-menores-de-edad-sin-
       excepciones.
625
       Informe del Alto Comisionado de las Naciones Unidas para los Derechos Humanos sobre las actividades de
       sus Oficina en Guatemala 2014, [‘Report of the United Nations High Commissioner for Human Rights on the
       activities of his Office in Guatemala 2014’], para. 41.
626
       IACHR, Press Release 114A/17 - Observaciones Preliminares de la Visita in Loco de la CIDH a Guatemala
       [‘Preliminary Observations to the IACHR’s On-Site Visit to Guatemala’], August 4, 2017.
627
       Communication of the Guatemalan State, Observations of the State of Guatemala to the Preliminary
       Observations of the IACHR regarding its On-Site visit, Annex 10, Communiqué of the Ministry of National
       Defense, August 29, 2017



Organization of American States | OAS


                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1361 of 1770

                                                                                    Chapter 6: Citizen Security| 189



373. The IACHR has expressed that the trust of the civilian population in the
     Armed Forces must be build through other means and mechanisms,
     without infringing the right to education. The teaching of academic subject
     matter by personnel of the armed forces of the State is not consistent with
     the duty of the State to provide a quality education through specialized
     professionals in the education of children and adolescents. 628


      3.      Indigenous Peoples

374. As for the situation of violence and citizen security in Guatemala and how it
     particularly affects indigenous peoples, the IACHR has been repeatedly
     contended that attacks in Guatemala are often targeted at traditional
     authorities, indigenous leaders, particularly those that are against projects
     on their ancestral lands and territories.629 Over the past years, the IACHR
     has been receiving reports of increased violence, intimidation, murders,
     crackdowns on peaceful demonstrations, as well as criminal prosecution
     against indigenous leaders and authorities for their opposition to
     development and investment projects.

375. The reports stresses that indigenous communities opposing megaprojects
     on their territories have confronted, among other aspects to: property
     destruction, robbery and theft and the burning of homes and crops;
     blocked roads or destroyed bridges; verbal threats and threats with blade
     weapons and firearms; gun shots in the air or on communities; complaints
     with local courts to obtain warrants for their arrest; direct physical assaults
     on communities, including on children; smear and stigmatization
     campaigns in the news media; and processes of criminalization of
     defenders of the human rights of indigenous peoples, among other
     things. 630

376. The violence faced by indigenous communities and peoples is also often
     linked to the agrarian conflict persisting in many areas of the country. The
     IACHR learned of the situation of the communities of Nueva Seamay and
     Nueva Sebax, in Senahú, Alta Verapaz. According to the information it
     received, the members of the communities of the Verapaz Union of Peasant
     Organizations (OVOC) have been the targets of assaults, death threats, and
     have even been attacked with firearms, with community member Dominga

628
      IACHR, Violencia, niñez y crimen organizado [‘Violence, Children and Organized Crime’], OEA/Ser.L/V/II. Doc.
      40/15, November 11, 2015, para. 533.
629
      IACHR, 2016 Annual Report, Capítulo V: Seguimiento de recomendaciones formuladas por la CIDH en sus
      informes de país o temáticos [‘Chapter V: Follow-Up of Recommendations Issued by the IACHR in its Country
      or Thematic Reports’] para. 121.
630
      Information received from civil society organizations and indigenous authorities during the country visit, July
      31 to August 4, 2017.




                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1362 of 1770

190 | Situation of Human Righsts in Guatemala



        Caal Col sustaining a bullet wound. 631 Their houses and farm plantings have
        reportedly been destroyed, and as of the present date those responsible for
        the destruction or the attack on Mrs. Caal Col have not be apprehended,
        based on available information. These attacks and violence have come
        about despite the Secretariat of Agrarian Affairs (SAA) having set up a
        discussion forum, where the Ministry of the Interior, the municipal
        governments, the Land Fund (FONTIERRAS), the National Land Registry
        (National Cadastre), human rights organizations and the affected
        communities all have a seat as well. This forum, however, has not been
        effective at preventing these attacks, evictions and conflicts. 632

377. The violence faced by indigenous peoples is closely connected to the
     situation of discrimination and exclusion they experience. This exclusion
     can be seen in spheres such as land ownership, access to basic services,
     working conditions, access to the formal economy, participation in
     decision-making and in the institutions of the State, representation in the
     media and public debate, and the lack of access to justice. 633 Despite
     specific provisions of the 1996 Peace Accords on the elimination of
     discrimination against indigenous peoples, more than 20 years after the
     signing, the IACHR continues to receive reports of the need for full
     compliance with the commitments, especially the Agreement on Identity
     and the Rights of Indigenous Peoples. Despite claims to the contrary, the
     Commission notes that, according to the Secretariat of Peace (SEPAZ), both
     that Agreement as well as the Agreement on Socio-economic Aspects and the
     Agrarian Situation are ones that present the “highest number of
     commitments pending compliance, which affects the socio-economic and
     culture issues of the country.” 634

378. The IACHR also received reports of threats, harassment, intimidation and
     attempted cooptation against the members of the Central Campesina
     Ch’orti’ Nuevo Día union, who are opposed to the operation of a
     hydroelectric company and an antimony mine in the municipality of Olopa,
     in the Department of Chiquimula. 635 Reports were also received about
     assaults with machetes and threats against the lives of indigenous
     members of the Matasano community, as well as conflicts in the community


631
       International Peace Brigades, Monthly Information Packet of Guatemala, No. 164, May 2017, p. 3.
632
       International Peace Brigades, Monthly Information Packet of Guatemala, No. 164, May 2017, p. 3.
633
       IACHR, Justice and Social Inclusion: Challenges of Democracy in Guatemala (2003). General Conclusions,
       para. 434; and UNHCHR. Report on the activities of his office in Guatemala. January 30, 2012.
       A/HRC/19/21/Add.1.
634
       SEPAZ, Memoria de labores de 2012. Guatemala, 2012, pg. 9. Also see SEPAZ, Memoria de labores de 2016.
       Guatemala, 2016.
635
       International Peace Brigades, Monthly Information Packet of Guatemala, No. 164, May 2017, p. 4.



Organization of American States | OAS


                                                                                         '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1363 of 1770

                                                                               Chapter 6: Citizen Security| 191



      of El Rodeo, also stemming from the presence of companies in the area and
      community opposition to it.

379. The IACHR notes that the common thread to the violence and insecurity
     afflicting the indigenous peoples and communities in rural areas of
     Guatemala is the presence of actors foreign to these communities, and the
     lack of a process of consultation in keeping with Inter-American standards.
     The IACHR stresses again the process of prior consultation must not be
     thought of merely as a tool to mitigate social conflict. Notwithstanding,
     when it is properly conducted, it can have a collateral effect of lessening
     such conflicts. 636


      4.      LGBTI Persons

380. During its visit, the IACHR received information indicating that violence
     against LGBTI persons is a structural issue, as illustrated by persistent
     forms of discrimination and prejudice. In this regard, the Commission has
     become aware of the high incidence of violence against trans women, and
     of the high risk faced by human rights defenders of LGBTI rights.
     Additionally, the IACHR has received information regarding human rights
     matters linked to the right to health of trans persons, which warrant being
     addressed by the State, such as lack of medicine in hospitals for the
     treatment of HIV for who require it, and the absence of a public health care
     policy from a gender perspective.

381. On this topic, civil society has reported to the Commission that 85% of
     trans women, who are victims of violence and discrimination, are below 35
     years of age, with 33% of the total number of victims from 18 to 24 years of
     age. 637 Additionally, based on accounts received by the Commission, trans
     women sex workers have been murdered by individuals, who use their
     services or at the hands of gangs and criminal groups. 638

382. On related note, the IACHR has received worrying reports that indicate that
     defenders of the rights of LGBTI persons are subject to violence, threats
     and harassment because of the work they do. 639 In this sense, the offices of

636
      See Section III.C, para. 109, supra.
637
      Redlactrans, Violaciones a los Derechos Humanos de Mujeres Trans en Costa Rica, El Salvador, Guatemala,
      Honduras y Panamá [‘Violations of the Human Rights of Trans Women in Costa Rica, El Salvador, Guatemala,
      Honduras and Panama’], January 2016, para. 121, p. 33.
638
      Redlactrans, Violaciones a los Derechos Humanos de Mujeres Trans en Costa Rica, El Salvador, Guatemala,
      Honduras y Panamá [‘Violations of the Human Rights of Trans Women in Costa Rica, El Salvador, Guatemala,
      Honduras and Panama’], January 2016, pars. 132-134, p. 36
639
      Redlactrans, Violaciones a los Derechos Humanos de Mujeres Trans en Costa Rica, El Salvador, Guatemala,
      Honduras y Panamá [‘Violations of the Human Rights of Trans Women in Costa Rica, El Salvador, Guatemala,
      Honduras and Panama’], January 2016, para. 139, p. 38.




                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1364 of 1770

192 | Situation of Human Righsts in Guatemala



        certain organizations have allegedly been attacked by unknown
        individuals.640 On this score, the Commission cites the murder of the trans
        leader and activist Evelyn Zulm, who was a beneficiary of precautionary
        measures requested by the IACHR, 641 in November 2016. In this same
        period, the IACHR received reports of three other murders of trans women
        in Guatemala, which were characterized by alarming degrees of cruelty; 642
        a view shared by the Human Rights Ombudsman of Guatemala and the
        Office of the United Nations High Commissioner for Human Rights. The
        two entities have voiced their concern over the evident “troubling trend of
        attacks on trans women.” 643

383. The Commission also learned about the serious situation that trans women
     confront in their access to health services because of the lack of HIV
     medications for hospitals in the public health network. 644 According to the
     information it received, this situation reportedly came about because of
     new directives from the Ministry of Health for the procurement of these
     drugs, which do not take into consideration the need to provide HIV
     treatment on a continual basis. 645 The IACHR was apprised as well during
     its on-site visit by civil society organizations on August 1, 2017 that the
     Ministry of Health was only purchasing medications once inventories are
     completely exhausted. This situation reportedly causes breaks in treatment
     for persons with HIV, particularly affecting trans women, who make up
     nearly 22% of the HIV positive population of the country. 646 Additionally
     with regard to the situation of trans persons, the IACHR heard accounts
     that in Guatemala there is no specific prison policy for the deprivation of
     liberty of trans persons.

384. Notwithstanding, the Commission recognizes the forward steps cited by
     the Office of the Human Rights Ombudsman of Guatemala, in his “2016
     Annual Status Report” which, following the recommendations of the IACHR,
     conducted training sessions of National Civilian Police agents who “take

640
       Redlactrans, Violaciones a los Derechos Humanos de Mujeres Trans en Costa Rica, El Salvador, Guatemala,
       Honduras y Panamá [‘Violations of the Human Rights of Trans Women in Costa Rica, El Salvador, Guatemala,
       Honduras and Panama’], January 2016, para. 141, p. 38.
641
       IACHR, MC 3-06 - Kevin Josué Alegría Robles y miembros de OASIS, Guatemala, February 3, 2006.
642
       IACHR, Comunicado de Prensa 181/2016, CIDH repudia asesinato de defensora de derechos humanos de
       personas trans en Guatemala, [Press Release 181/2016, IACHR repudiates murder of defender of trans rights
       in Guatemala’], December 2, 2016.
643
       PDH and OUNHCHR Preocupan graves hechos de violencia contra mujeres trans, [‘Concern over serious acts
       of violence against trans women’], December 8, 2016.
644
       El Periódico, Complicadas normas administrativas afectan a pacientes con VIH/sida [‘Complicated
       administrative rules affect HIV/AIDS patients’], November 7, 2017.
645
       El Periódico, Más de 16 mil pacientes en riesgo por falta de medicamentos [‘More than 16 thousand patients
       at risk because of lack of medications’], November 7, 2017.
646
       UNAIDS, Guatemala, in 2016.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1365 of 1770

                                                                       Chapter 6: Citizen Security| 193



      complaints in order to shed light on and document the violence suffered by
      LGBTI persons.” 647 The Office of the Ombudsman wrote that as a result of
      the oversight of the Office of Victim Care (OAV) of the National Civilian
      Police, it could be confirmed: “there are several deficiencies in recording
      violence suffered by LGBTI persons.” 648 The Office of the Ombudsman
      noted in his report that a field was added for the identification of the
      complainant persons, “in addition to the name of the personal
      identification document (DPI), for the gender identification” 649 and that
      “the OAV agents must respect self-identification” 650 of the person bringing
      the complaint. Additionally, the Office of the Ombudsman reported to the
      IACHR that the Offices of Permanent Care of the Office of the Public
      Prosecutor and of Victim Care of the Office of the Ombudsman, carried out
      a supervisory check in order to make sure “to include the LGBTI field in
      complaint intake, so that violence against this population group is made
      visible.” 651

385. The IACHR expresses its concern over the situation of violence and
     discrimination endured by LGBTI persons in Guatemala, as well as the lack
     of specific public policies to fully ensure the rights of these people.
     Nonetheless, the Commission does take note of the efforts of the bodies of
     justice in advancing the rights of LGBTI persons. The IACHR takes this
     opportunity to recall that the State of Guatemala is obligated to act with
     due diligence to prevent, investigate, punish and provide reparation for all
     types of violence committed against LGBTI persons. The Commission,
     accordingly, recommends the State of Guatemala to adopt the legislative
     and policy measures necessary to prevent violence, discrimination and
     prejudice against persons based on sexual orientation, identity and diverse
     gender expression, or whose bodies deviate from the male and female
     standard.


C.    Death Penalty

386. During its country visit, the IACHR noticed that a public debate was taking
     place about the high levels of insecurity in the country, particularly as a
     consequence of activities of the so-called maras or gangs. The debate has
     included, among other aspects, calls to resume application of the death


647
      Human Rights Ombudsman of Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status
      Report’], January 31, 2017, p. 62.
648
      Ibid.
649
      Ibid.
650
      Ibid.
651
      Ibid.




                                                                               '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1366 of 1770

194 | Situation of Human Righsts in Guatemala



        penalty for crimes committed by members of the maras. 652 In light of the
        situation, the IACHR underscores the importance for the State of Guatemala
        to consider adopting as soon as possible Legislative Bill 5100 to abolish the
        death penalty, which is pending in Congress.

387. Guatemala is one of the few countries of the hemisphere where the death
     penalty is still provided for within the domestic legal framework. 653 The
     Guatemalan State ratified in 1978 the American Convention on Human
     Rights, Article 4 of which enshrines the right to life and Article 2 of which
     enshrines the obligation to adopt provisions of domestic law to give effect
     to that right. Guatemala has still not ratified the Protocol to the American
     Convention on Human Rights to Abolish the Death Penalty.

388. Capital punishment is provided for in the Guatemalan Criminal Code, the
     Law against Narcoactivity (Decree 48-92), and in Decree 100-96 that
     establishes the procedure for execution of the death penalty. The death
     penalty is in force in the country for the crimes of parricide, extrajudicial
     execution, abduction or kidnapping, forced disappearance, killing the
     President or Vice President. No legal mechanism is in place to regulate
     pardons. Article 18 of the Political Constitution of the Republic of
     Guatemala lists the instances in which said punishment may not be
     imposed, and also provides that the “Congress of the Republic may abolish
     the death penalty.” 654 That is to say, in order to abolish the death penalty
     from the Guatemalan legal system, a simple amendment to the law is
     sufficient without the need for a constitutional amendment.

389. The Commission was informed of the legislative bill No. 5100, Law
     Abolishing the Death Penalty, which is currently pending in Congress. It
     also received information about the promotion of initiatives aimed
     resuming implementation of the death penalty, in particular, in response to
     the high levels of insecurity afflicting the country. 655




652
       IACHR, On-Site Visit to Guatemala, July 31 to August 4, 2017, meetings with civil society organizations and
       others.
653
       In addition to Guatemala, the death penalty is still in force in Antigua and Barbuda, Bahamas, Barbados,
       Belize, Cuba, Dominica, United States, Granada, Guyana, Jamaica, Saint Kits and Neves, Santa Lucia, Saint
       Vicent and the Grenadines, and Trinidad and Tobago.
654
       The instances in which the death penalty may not be imposed are: “a. On the grounds of presumptions; b.
       On women; c. On persons older than 60 years of age; d. On convicts of political crimes and common crimes
       connected to political crimes; and e. On convicts whose extradition has been granted under that status.”
655
       See, for example, Press article, “Guatemala analiza volver a aplicar la pena de muerte para combatir a las
       maras” [‘Guatemala examines bringing back application of the death penalty to combat maras’], August 26,
       2017. Can be viewed at: https://actualidad.rt.com/actualidad/248128-guatemala-analiza-volver-aplicar-
       pena-muerte.



Organization of American States | OAS


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1367 of 1770

                                                                              Chapter 6: Citizen Security| 195



390. During its on-site visit, State officials reiterated to the Commission that the
     death penalty has not been applied in the country since 2000, and that
     there are no inmates on “death row,” meaning sentenced to the death
     penalty and awaiting execution. 656 The IACHR welcomed this information,
     and noted that since the repeal of Decree 159, a void has opened up in the
     Guatemalan legal system on the subject of the death penalty, inasmuch as
     there is no State entity with the legal authority to hear and rule on pardons,
     petitions for clemency and commutation of sentences. In practice, this has
     functioned as a de facto moratorium. In February 2016, the Court of
     Constitutionality found the application of the death penalty for the crime of
     murder to be unconstitutional as established in Article 132 of the
     Guatemalan Criminal Code. The ruling did away with the element of
     dangerousness as grounds for a death sentence.

391. The Commission views as positive that for 17 years the death penalty has
     not been imposed by judicial authorities and that for more than a decade
     commutation of death penalty sentence has been ordered for persons
     previously sentenced. In response to recent calls to resume the application
     of the death penalty, the IACHR recalls that even though it is not used in
     practice, as long as the domestic law provides for its use, potential
     implementation of the death penalty lies dormant. As the Inter-American
     Court has held, even when the accused has not been executed, “the mere
     existence of [a rule that provides for the death penalty] is, per se, a
     violation” of the provision of the Convention to adopt laws in the domestic
     legal system to give effect to the right to life. 657. In May 2016, in relation to
     compliance with judgment in the case of Raxcacó v. Guatemala, the Inter-
     American Court oversaw potential amendment to Article 132 of the
     Criminal Code on the crime of murder and the ability to impose the death
     penalty on the grounds of “dangerousness of the agent,” as well as
     amendment to Article 201 of the Criminal Code which sets forth the
     elements and punishment of the crime of abduction or kidnapping, in such
     a way that different definitions and punishments are set forth for different
     forms of that criminal offense, and during the implementation of these
     amendments, to not apply the death penalty for that crime. 658 The
     Commission takes note and views positively that as a consequence of
     actions of both the Executive Branch and of the Judicial Branch, in keeping
     with the judgments of the Inter-American Court, more than 17 years have
     elapsed without the death penalty being imposed or executed in
     Guatemala. The Commission finds that, in practice, the State of Guatemala
     has taken steps forward toward abolishing the death penalty, which is


656
      IACHR, On-site visit to Guatemala, July 31 to August 4, 2017, meetings with State officials.
657
      IA Court of HR, Case of Raxcacó Reyes v. Guatemala, Judgment of September 15, 2005. Merits, Reparations
      and Costs. Series C, No. 133, para. 88.
658
      IA Court of HR, 2016 Annual Report of the Inter-American Court of Human Rights, pg. 83.




                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1368 of 1770

196 | Situation of Human Righsts in Guatemala



        consistent with the spirit of the American Convention on the subject
        matter.

392. Additionally, the IACHR acknowledges the ruling of the Constitutionality
     Court of October 24, 2017, declaring unconstitutional the application of the
     death penalty to the crimes of parricide, extrajudicial execution, abduction
     or kidnapping, forced disappearance, and killing the president or vice
     president. 659 The grounds for the Court’s decision included the
     inconsistency between the application of the death penalty and
     international human rights treaties ratified by the Guatemalan State. In this
     regard, the Commission notes that while Article 18 of Guatemala’s
     Constitution still provides for the death penalty, it may no longer be
     imposed in the country in light of Article 4.2 of the American Convention. 660
     The IACHR welcomes this advancement toward abolition of the death
     penalty. 661

393. Based on the foregoing, and taking into account the practice of almost two
     decades, and the findings of the IACHR in its Report “The Death Penalty in
     the Inter-American Human Rights System: From Restrictions to Abolition”
     with regard to the obligation of OAS member States to gradually eliminate
     the death penalty, the Commission recommends the State of Guatemala to
     adopt the necessary measures so that domestic law is brought into line
     with said practice and thus continue to move toward abolition of the death
     penalty. The IACHR reiterates the need to move forward in amending laws
     in the countries of the region, which still allow the death penalty, in order
     to totally abolish it from their legal systems or, otherwise, impose a
     moratorium on imposing it. In this vein, the Commission calls Guatemala to
     ratify the Protocol to the American Convention on Human Rights to Abolish
     the Death Penalty. 662




659
       Case file 5986-2016, which found unconstitutional paragraphs of Articles 131, 132 Bis, 201, 201 Ter and 383
       of the Criminal Code and of the Law against Narcoactivity. Press article, Agencia EFE, La Corte de
       Constitucionalidad de Guatemala anula la pena de muerte de cinco delitos [‘Guatemala’s Court of
       Constitutionality nullifies death penalty for five criminal offenses’], October 27, 2017. Can be viewed at:
       https://www.efe.com/efe/america/sociedad/la-corte-de-constitucionalidad-guatemala-anula-pena-muerte-
       cinco-delitos/20000013-3420629.
660
       American Convention on Human Rights, Article 4.2: “2. In countries that have not abolished the death
       penalty, it may be imposed only for the most serious crimes and pursuant to a final judgment rendered by a
       competent court and in accordance with a law establishing such punishment, enacted prior to the
       commission of the crime. The application of such punishment shall not be extended to crimes to which it
       does not presently apply.”
661
       After the issuance of this ruling, the death penalty still exists in the Military Code (Decree 2014).
662
       Press Release 27/15, La CIDH celebra la aplicación de la pena de muerte en Suriname, [‘IACHR Welcomes
       Abolition of the Death Penalty in Surinam’], March 12, 2015.



Organization of American States | OAS


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1369 of 1770




                        CHAPTER 7
 SITUATION OF PERSONS UNDER
       STATE CUSTODY




                                    Inter-American Commission on Human Rights | IACHR


                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1370 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1371 of 1770

                                                          Chapter 7: Situation of Persons under State Custody| 199




SITUATION OF PERSONS UNDER STATE CUSTODY


A.    Persons Deprived of Liberty

394. With regard to the situation of persons deprived of liberty in Guatemala,
     the Inter-American Commission notes that the Guatemalan prison system
     is characterized for the most part by overcrowding (22,464 persons held in
     facilities with a maximum capacity of 6,320), excessive use of pre-trial
     detention (50% of the total of the prison population), and a slow justice
     system. It is also characterized by deplorable conditions of detention, high
     levels of violence, a lack of effective social reintegration programs,
     corruption, authorities’ failure to effectively control the inside of prison
     facilities.

395. According to official figures, as of May 2017, a total of 22,464 persons were
     being held in detention at 21 prison/detention facilities currently in
     operation in the country. 663 Additionally, approximately 1,600 persons are
     regularly held in custody at police stations. 664 In particular, the IACHR
     learned that the total number of women deprived of liberty is 2,248, the
     equivalent of 10% of the total prison population. 665 This figure is of
     particular concern to the Commission, considering that the percentage of
     incarcerated women more than doubles the average of women deprived of
     liberty in the region. 666




663
      In particular, Guatemala has 22 prison facilities, but currently only 21 are in operation, because the Centro
      Penal del Progreso, Guastatoya, is not holding any people deprived of liberty. PDH-Guatemala. Information
      submitted to the IACHR on July 27, 2017, in the context of the on-site visit.
664
      PDH, Guatemala, Information provided to the IACHR on July 25, 2017.
665
      PDH-Guatemala. Information provided to the IACHR on July 25, 2017, in the context of country visit.
666
      The specific percentage is 4.95%. This statistic is based on the latest available figures from the States of the
      Americas –which encompass from 2012 to 2017– except for Cuba, which does not have the respective
      statistics. Institute for Criminal Policy Research and Birkbeck University, World Prison Brief data. IACHR,
      Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [‘Report on
      Measures Aimed at Reducing the Use of Pre-trial Detention in the Americas’], OEA/Ser.L/V/II.163. Doc. 105,
      July 3, 2017, para. 200.



                                                              Inter-American Commission on Human Rights | IACHR


                                                                                              '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1372 of 1770

200 | Situation of Human Righsts in Guatemala



       1.         Overcrowding and excessive use of pre-trial detention

       b)         General considerations

396. High rates of overcrowding pose one of the main concerns in connection
     with the prison system in Guatemala. 667 Available information shows that
     from 2010 to the present, the prison population in the country has nearly
     doubled. 668 In this regard, in order to address the situation of
     overcrowding, the IACHR notes that the Guatemalan State has made several
     efforts to reduce the number of persons deprived of liberty. These efforts
     include measures aimed at reducing pretrial detention in cases that
     warrant doing so, such as the use of alternative measures to incarceration,
     and the creation of the Democratic Crime Policy (Política Criminal
     Democrática) of the State of Guatemala by the Office of the Public
     Prosecutor (Ministerio Público or MP for its Spanish initials), 669 an
     initiative to use pretrial detention in keeping with its exceptional nature,
     and only in cases where risk of flight or potential hampering of the
     investigation is “provable.” The State has also established programs such as
     the ‘progressive regime’ (gradual easing of confinement) and sentence
     reduction, which seek to facilitate social reintegration and enable persons
     deprived of liberty—through work, education and good conduct—to be
     conditionally released or to benefit from early release prior to completing
     their prison sentence. 670 In its comments to the draft of this report, the

667
       On this score, the OUNHCHR has spoken out about the “urgent need” to address structural problems of the
       Prison System, such as “chronic overcrowding.” Annual Report of the OUNHCHR on the activities of its office
       in Guatemala, A/HRC/34/3/Add.1, January 11, 2017, para. 31.
668
       In particular, in 2010, it was reported that 10,512 persons were deprived of liberty. PDH-Guatemala,
       Contribuciones del Procurador de los Derechos Humanos para la adopción, en el 54° período de sesiones del
       Comité contra la Tortura, de la lista de cuestiones previas a la presentación del séptimo informe periódico
       por parte del Estado de Guatemala, [‘Contributions of the Human Rights Ombudsman for approval, at the
       54th session of the Committee against Torture, of the list of questions prior to the submission of the 7th
       periodic report by the State of Guatemala’], February 5, 2015, para. 91. Also see, IACHR, Situación de
       derechos humanos en Guatemala, [‘Situation of Human Rights in Guatemala’], OEA/Ser.L/V/II, Doc. 43/15,
       December 31, 2015, para. 354.
       It must also be noted that the rate of deprivation of liberty per 100,000 inhabitants has notably increased
       year after year. For example, while in 2010 this rate was 84 persons deprived of liberty, in 2016, the rated
       increased to 127. PDH, Guatemala, Informe Anual Circunstanciado 2016, [‘Annual Status Report’], p. 176.
669
       This initiative, completed in 2016, designed in the context of the Democratic Crime Policy of Guatemala,
       involved the efforts of the three branches of government, and adopts “a comprehensive strategy to deal
       with violence and crime, through 4 strategic action prongs, which are: prevention, investigation, punishment
       and reintegration.” State of Guatemala, Submission of the State of Guatemala in response to request for
       information prior to the on-site visit of the IACHR, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, pars. 87-
       89, 92,93, and 95-97.
670
       The progressive regime consists of several activities aimed at the social readaptation of convicted persons
       and is divided into four phases. The last phase is conditional release. For further information on how it
       works, see Ley del Régimen Penitenciario, [‘Law of Prison Regime’], Decree No. 33-2006, Guatemala, in force
       as of September 2012, Articles 56 to 69.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1373 of 1770

                                                           Chapter 7: Situation of Persons under State Custody| 201



        State informed that it is currently working on the regulations to implement
        this Law. 671 Notwithstanding, the information provided indicates that the
        aforementioned measures have not been effective, and that the occupancy
        rate of prison facilities is at more than three times their maximum capacity.

397. In view of the fact that overcrowding constitutes per se a violation of
     personal integrity, and that this situation seriously undermines the
     enjoyment of human rights by persons deprived of liberty, 672 the IACHR
     urges the State to adopt measures aimed at a more rational use of
     incarceration, such as the use of pretrial detention in keeping with
     standards on the subject matter; and the promotion, regulation and use of
     alternatives measures to the deprivation of liberty. The Guatemalan State
     must also take steps to efficiently implement existing initiatives which
     provide for the use of conditional release, which in addition to reduce the
     prison population, helps support persons deprived of liberty to become
     reintegrated into society. In particular, in order for programs such as
     sentence redemption and progressive release regime to efficiently work,
     the State must, among other things: a) implement comprehensive measures
     to prevent bureaucratization of processes and help to speed up and
     providing certainty to the processing of the progressive release regime and
     of motions for redemption of sentence; b) implement an automatized and
     unified system of registry and assessment of cases under these regimes, or
     cases that could be eligible for these benefits; c) ensure continuity of these
     programs, regardless of turnover of prison or government officials, and d)
     ensure that persons deprived of liberty have the legal assistance they
     require to gain access to the programs.

398. As for the situation of pretrial detention, which poses one of the most
     serious problems faced by persons deprived of liberty in Guatemala, the
     IACHR notes that as of May 2017, 50.07% of the total prison population—
     that is, a total of 11,210 individuals—were being held in pretrial
     detention. 673 The fact that 50% of said population is under this regime

Redemption of the sentence is a measure based on “education and useful and/or productive work,” which allows for
      redeeming punishments of deprivation of liberty. For further information on how it works, see Ley del
      Régimen Penitenciario, [‘Law of Prison Regime’], Decree No. 33-2006, Guatemala, in force as of September
      2012, 70 to 74.
671
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
672
      On this subject, the IACHR has held that overcrowding increases levels of violence between inmates;
      hampers access to basic services; contributes to the spread of diseases; creates deplorable conditions of
      sanitation and hygiene; in and of itself poses a risk factor for an emergency situation; restricts inmates
      access to productive activities and fosters corruption. IACHR, Informe sobre el uso de la prisión preventiva en
      las Américas, [Report on the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II., Doc. 46/13,
      December 30, 2013, para. 288.
673
      Of the total number of persons in pretrial detention, 10,038 are males and 1,210, mujeres. PDH-Guatemala.
      Information submitted to the IACHR on July 27, 2017, in the context of the on-site visit. The PDH and the


                                                              Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1374 of 1770

202 | Situation of Human Righsts in Guatemala



        clearly shows that it is not being used in keeping with the requirement for
        it to be exceptional in nature, and that it disproportionately affects persons
        who cannot afford to pay the monetary punishment of a fine. Excessive use
        of this measure is one of the most obvious signs of the failure of the justice
        administration system, and represents an unacceptable situation in a
        democratic society, which respects the right of every person to the
        presumption of innocence. 674 Accordingly, the Commission calls on the
        State to adopt the judicial, legislative, administrative and other types of
        measures required to correct the excessive use of pretrial detention,
        ensuring that this measure is of an exceptional nature and hews to the
        principles of legality, presumption of innocence, necessity and
        proportionality, 675 and making sure that the regulation thereof does not
        run counter to efforts to combat impunity in Guatemala.

       c)         Major challenges to reducing pretrial detention

399. The IACHR had access to information suggesting that the major challenges
     faced by the Guatemalan State to reduce excessive use of pretrial detention,
     and consequently, high levels of prison overcrowding, include the
     following: a) crime policies proposing higher incarceration rates as a
     solution to citizen security; b) pressure from the media and public opinion
     to address citizen insecurity through deprivation of liberty; c) use of the
     mechanism of disciplinary control as a measure of pressure or punishment
     against judicial authorities who decide to use alternative measures to
     incarceration; d) inadequate public defense; e) lack of registries to monitor
     the length of judicial proceedings, and f) high incidence of hearing
     postponement.

400. Firstly, crime policies proposing higher rates of incarceration as a solution
     to citizen insecurity translate into legislation that seeks to: a) favor the use
     of pretrial detention; b) limit the ability to use alternative measures to

       OUNHCHR-Guatemala further report that the use of pretrial detention significantly varies from one
       department to another, with highest rates recorded in 2016: Santa Rosa (33%); Guatemala (37%); Jalapa
       (40%); Zacapa (42%), and Retalhuleu (50%). Said regime was used less frequently in these departments: San
       Marcos (9%), Alta Verapaz (15%) y Sololá (15%). OUNHCHR and PDH, “The use of pretrial detention in
       Guatemala: a human rights problem,” 2016, para. 18.
674
       IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
       Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
       July 3, 2017, pars. 2 and 20, and Informe sobre el Uso de la Prisión Preventiva en las Américas, [Report on the
       Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II., Doc. 46/13, 30 December 30, 2013, para. 317.
675
       IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
       Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
       July 3, 2017, para. 231. Recommendation A “General Measures Related to State Policy.” For more
       information on specific measures to reduce the use of pretrial detention, see IACHR, Guía práctica para
       reducir la prisión preventiva, [‘Practical Guide to Reducing Pretrial Detention’], OEA/Ser.L/V/II.163 Doc. 107,
       July 2017.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1375 of 1770

                                                          Chapter 7: Situation of Persons under State Custody| 203



      deprivation of liberty, and c) impose more requirements for release. 676 In
      this regard, amended Article 264 of the Code of Criminal Procedure makes
      it mandatory to impose pretrial detention with no ability to use alternative
      measures for certain crimes; 677 in addition to allowing for repeat offense as
      a criterion per se to automatically impose this regime. 678 In another statute,
      the Law against Femicide and other Forms of Violence against Women
      prohibits the use of alternatives to pretrial detention for any charge of
      femicide;679 and the Law to Strengthen Criminal Prosecution, in addition to
      making pretrial detention automatic for certain crimes, prohibits the use of
      any prison benefits such as alternative measures for these same crimes. 680

401. The IACHR notes that these legal provisions establish grounds for
     admissibility of pretrial detention that differ from the traditional or
     precautionary grounds and reflect a punitive or a perpetrator-focused
     approach to criminal law. In this regard, the IACHR reiterates that pretrial
     detention should be justified in each specific case and that legislation that
     provides for the use of non-custodial measures based on the type of
     offense, stands at odds with the governing principles of the use of pretrial
     detention. 681 Based on the foregoing, in no circumstance may the law
     provide that any type of offense is excluded from the regime established for
     ending pretrial detention, or provide for certain types of offense to receive
     a different treatment from others in relation to being free during the trial,
     without any basis in objective and legitimate criteria, other than meeting
     standards such as “social alarm,” “social repercussion,” “dangerousness." 682

676
      PDH, Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status Report’] p. 44. Also see, Annual
      Report of the OUNHCHR on the activities of its office in Guatemala, A/HRC/34/3/Add.1, January 11, 2017,
      para. 31.
677
      In particular, Article 264 of the Code of Criminal Procedure establishes that no alternative measure [to
      incarceration] shall be granted for the following crimes: “homicide with malice of forethought, murder,
      parricide, aggravated rape, rape resulting in death, statutory rape [rape of a minor under 12 years of age],
      abduction or kidnapping in all of its forms, sabotage, aggravated robbery, possession or carrying of a firearm.
      Code of Criminal Procedure, Decreto No. 6-2013 por el que se reforma el artículo 264, [‘Decree No. 6-2013
      amending Article 264’], Guatemala, in force as of September 13, 2013, Article 264.
678
      Code of Criminal Procedure, Decreto No. 6-2014 por el que se reforma el artículo 264, [‘Decree No. 6-2013
      amending Article 264’], Guatemala, in force as of September 13, 2013, Article 264.
679
      Ley contra el Feminicidio y otras Formas de Violencia contra la Mujer, [‘Law against Femicide and other
      Forms of Violence against Women’], Decree No. 22-2008, Guatemala, in force as of April 2008, Article 6.
680
      In particular, the Law to Strengthen Criminal Prosecution (Ley de Fortalecimiento de la Persecución Penal)
      (which amends the Law against Organized Crime) establishes that the “conditional suspension of criminal
      prosecution” shall not be granted for the crimes set forth in Article 25 of this last law, consisting of crimes
      against life; abduction and kidnapping; torture; serious or very serious specific bodily harm; crimes of rape
      and sexual abuse. Ley de Fortalecimiento de la Persecución Penal, [‘Law to Strengthen Criminal
      Prosecution’], Decree No. 17-2009, Guatemala, in force as of May 2009, Article 3.
681
      IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
      Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
      July 3, 2017, paras. 86 and 90.
682
      Id., para. 231. Recommendation B “Eradicating Pretrial Detention as Anticipated Punishment.”



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1376 of 1770

204 | Situation of Human Righsts in Guatemala



        On this issue, the IACHR determined in its recent jurisprudence that when a
        legal provision is in force allowing as sole grounds for pretrial detention
        preclusion from release during the case proceedings—and it is not
        determined based on an assessment of the evidence of risk of flight or
        hampering the case— the differential treatment leading to restriction of
        personal liberty is arbitrary and, therefore, a violation of the principle of
        equality and non-discrimination and of the right to personal liberty. 683

402. Additionally, the IACHR views with concern that Guatemala has a ‘tough-
     on-crime’ or ‘iron fist’ crime policy in place when it comes to drugs, 684 in
     categorizing as “serious offenses’ (felonies) all conduct relating to the use
     of drugs, which triggers automatic imposition of pretrial detention, and
     precludes defendants from benefitting from alternatives to
     incarceration. 685 On this score, the Commission notes that the Law against
     Narcoactivity, in regarding as “serious” all offenses related to drugs, makes
     pretrial detention mandatory for the crimes of “drug trafficking” or only
     “possession for use.” 686 By drawing no distinction between the treatments
     of crimes linked to drugs, Guatemalan law ignores the principles upon
     which the use pretrial detention is based, especially, the principle of
     proportionality. 687 Accordingly, and taking into account the incompatibility
     of this legislation with international standards, the IACHR welcomes the

683
       IACHR, Report No. 53/16, Case 12.056. Merits. Gabriel Oscar Jenkins. Argentina. December 6, 2016, paras.
       147-149.
684
       IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
       Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
       July 3, 2017, para. 85.
685
       For a more detailed analysis about this type of policies region wide, see: IACHR, Informe sobre medidas
       dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on Measures Aimed at Reducing
       the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105, July 3, 2017, pars. 85 y 90. Also
       see: WOLA, IDPC, Dejusticia, CIM and OAS, Mujeres, políticas de drogas, Una guía para la reforma de
       políticas en América Latina, [‘Women, Drug Policies and Incarceration: A Guide to Policy Reform in Latin
       America’] 2016, pgs. 20 and 22; IACHR, Audiencia pública “Medidas para reducir la prisión preventiva en
       América” [‘Public Hearing “Measures to reduce pretrial detention in the Americas’], 157th regular session,
       April 5, 2016; Giacomello, Corina, Documento Informativo “Propuestas de alternativas a la persecución
       penal y al encarcelamiento por delitos de drogas en América Latina”, [‘Informational document: Proposals
       for alternatives to criminal prosecution and incarceration for drug crimes in Latin America’], International
       Drug Policy Consortium June 2014. Also see Consorcio Internacional sobre Políticas de Drogas, Las Cortes de
       Drogas. Los alcances y retos de una alternativa a la prisión preventiva”, [‘Drug Courts. Suggestions and
       Challenges of alternatives to pretrial detention’], May 2012, pg. 2. For example, in the area of legislation, the
       National Code of Criminal Procedures of Mexico allows for the automatic use of pretrial detention for the
       crimes against health listed under Articles 194 and 195 of the Federal Criminal Code [section titled] ‘About
       the production, possession, trafficking, proselytism and other acts in the area of drugs. Código Nacional de
       Procedimientos Penales, [‘National Code of Criminal Procedures’], Mexico, published on March 5, 2014, in
       force as of June 18, 2016, Article 167.
686
       Ley contra la Narcoactividad, [‘Law against Narcoactivity’], Guatemala, in effect as of October 1992, Article
       61.
687
       IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
       Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
       July 3, 2017, para. 90.



Organization of American States | OAS


                                                                                                  '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1377 of 1770

                                                        Chapter 7: Situation of Persons under State Custody| 205



      recent commitment made by the State with respect to the adoption of
      international criteria providing for “alternative measures to incarceration
      such as a strategy that allows for addressing the issue of drugs.” 688

403. As for the lack of independence of justice operators, described in Chapter
     IV, Section B, this situation continues to be one of the major challenges to
     the use of alternatives to deprivation of liberty and, consequently, to a
     reduction in the incidence of prison overcrowding. This is because State
     policies, which propose more incarceration as a solution to the problems of
     citizen insecurity, often go hand in hand with a sharp media and political
     institutional message backed by public opinion, and even by the
     institutions of justice themselves. In this regard, the OUNHCHR and the
     PDH have noted that judicial officials receive very little encouragement or
     support from the institutions of justice to grant alternative measures, and
     that these decisions are more likely to be overturned than decisions
     imposing a custodial measure. 689 Furthermore, the National Mechanism
     Office for the Prevention of Torture reported to the IACHR that the major
     challenge for the use of non-custodial measures is precisely that, the fear of
     their decisions being attacked in this way, by both civil society and the
     media, as well as by the Supreme Court of Justice itself. 690 In response to
     this situation, the IACHR recommends the State to adopt the legislative,
     administrative and institutional measures necessary to ensure the highest
     degree possible of independence, autonomy and impartiality of judicial
     authorities, so that they are able to perform their duties free of any type of
     interference. 691

404. With respect to public defense in Guatemala, inadequate services continue
     to be one of the major causes of protracted pretrial detention. In particular,
     poor performance of public defenders is mostly rooted in the scant amount
     of resources allocated to pay them to fulfill their mandate and to remedy
     the problem of understaffing and cope with the heavy workload, which
     consequently befalls them. This keeps them from being able to effectively
     focus and properly follow up on the cases they take. 692 Regarding this
688
      State of Guatemala, Submission on preliminary observations to the on-site visit of the IACHR, Ref. P-1261-
      2017/VHGM/LWC/nj, August 29, 2017. Annex 3, Response of the Commission to Addiction and Illicit Drug
      Trafficking, August 17, 2017.
689
      OUNHCHR and PDH, “Use of pretrial detention in Guatemala: A human rights problem,’ 2016, para. 19.
690
      National Mechanism Office of Prevention of Torture, Guatemala. Response to the consultation questionnaire
      for the Report on Measures aimed at Reducing the Use of Pretrial Detention in the Americas, submitted to
      the IACHR on May 16, 2016.
691
      IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
      Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
      July 3, 2017, para. 231 Recommendation D “Independence of Judicial Officers.”
692
      In this regard, IACHR, Audiencia pública “Medidas para reducir la prisión preventiva en América” [‘Public
      Hearing “Measure to reduce pretrial detention in the Americas’], 157th regular session, April 5, 2016.
      Information provided by the Institute of Comparative Studies in Penal Sciences of Guatemala (ICCPG). Also


                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1378 of 1770

206 | Situation of Human Righsts in Guatemala



        institution, the IACHR recalls the recent legal precedents of the Inter-
        American Court to the effect that “the provision of free and public legal
        assistance helps […] to adequately make up for the procedural inequality in
        which persons who face the punitive power of the State find themselves in,
        as well as the situation of vulnerability of persons deprived of liberty.” 693
        Therefore, the Commission calls on the State of Guatemala to strengthen its
        public defender system, paying priority attention to the coverage and the
        quality of the service in order to provide from the time of apprehension by
        the police, a service aimed at timely and effective protection of the
        fundamental rights of the person charged with the crime. 694

405. On another note, the lack of an automated and unified registration/record-
     keeping system of cases of persons deprived of liberty makes it virtually
     impossible to know when the deadline for holding someone in pretrial
     detention has lapsed leading to detainees awaiting judgment remaining in
     jail for inordinate lengths of time.695 In view of the foregoing, the State
     should implement a judicial and prison information management system at
     every detention facility in the country, in order to provide updated
     information and easy access to case information and the legal status of
     persons deprived of liberty in the country. These information management
     systems should make it possible to process information in an organized
     and efficient way at every prison facility, and make all information
     available in centralized information management systems, to which prison
     administration officials can resort in order to obtain up-to-date data and
     reliable statistics. 696


       see: OUNHCHR and PDH, “La aplicación de la prisión preventiva en Guatemala: un problema de derechos
       humanos” [‘The use of pretrial prevention in Guatemala: a human rights problem’], 2016, para. 67, and PDH,
       Guatemala, Informe Anual Circunstanciado 2016 [‘2016 Annual Status Report’] pgs. 45 and 179, and Informe
       Anual Circunstanciado, Situación de los Derechos Humanos y Memoria de Labores 2015 [‘2015 Annual Status
       Report, Situation of Human Rights and Record of Activities’], September 10, 2016, pg. 205.
693
       IA Court of HR. Case of Ruano Torres et al v. El Salvador. Merits, Reparations and Costs. Judgment of October
       5, 2015. Series C No. 303, para. 156.
694
       IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
       Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
       July 3, 2017, para. 231 Recommendation C “Public Defense.” IACHR, Informe sobre el Uso de la Prisión
       Preventiva en las Américas [‘Report on the use of pretrial detention in the Americas’], OEA/Ser.L/V/II., Doc.
       46/13, December 30, 2013, para. 326. Recommendation E “Legal Defense.” About most detailed standards in
       the area of public defense, see IA Court of HR. Case of Ruano Torres et al v. El Salvador. Merits, Reparations
       and Costs. Judgment of October 5, 2015. Series C No. 303.
695
       PDH, Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status Report’] pgs. 45 and 176, and
       Informe Anual Circunstanciado, Situación de los Derechos Humanos y Memoria de Labores 2015, [‘2015
       Annual Status Report, Situation of Human Rights and Record of Activities’], September 10, 2016, pg. 205.
       With respect to the situation of pretrial detention, see OUNHCHR and PDH, [‘The use of pretrial prevention
       in Guatemala: a human rights problem’], 2016, para. 66.
696
       In this regard, IACHR, Informe sobre los derechos humanos de las personas privadas de libertad en las
       Américas [‘Report on the human rights of persons deprived of liberty in the Americas’], OEA/Ser.L/V/II. Doc.
       64, December 31, 2011, para. 158.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1379 of 1770

                                                             Chapter 7: Situation of Persons under State Custody| 207



406. Another cause of the extended length of pretrial detention is the high
     number of hearings that are suspended, as a consequence of a variety of
     factors such as parties’ failure to appear; lack of means of transportation,
     not enough gasoline, insufficient prison guards and failures in the
     coordination between institutions in planning for hearings. This issue is
     one of the main complaints made to the Commission through numerous
     testimonies of persons deprived of liberty and from information provided
     by civil society. The OUNHCHR and the PDH have also spoken out about
     this situation. 697 On this score, the State of Guatemala reported that in
     order to streamline case proceedings and avoid hearing postponement, in
     2017 the Judiciary entered into two interinstitutional cooperation
     agreements to implement the criminal matter notification system. One of
     the agreements is with the Office of the Public Prosecutor and the other one
     is with the Criminal Public Defense Institute. 698 For its part, the IACHR
     believes that one of the most effective measures that the State can adopt in
     order to overcome the difficulties that arise in transferring defendants to
     court hearings is to implement so-called “in-prison hearings,” which are
     held on the prison premises and with the judicial officers going to the
     premises and conducting the particular proceeding. 699 In addition to
     making sure a higher number of cases are heard this way, by holding this
     type of hearing justice operators are also brought into direct contact with
     the actual prison conditions. This could help to make the judiciary more
     sensitive to how important it is to use alternative measures to the
     deprivation of liberty, particularly, to deal with the high incidence of
     overcrowding plaguing Guatemala’s prisons. 700

        d)          Alternative measures to pretrial detention

407. Alternative measures are regulated under Article 264 of the Code of
     Criminal Procedure. This Code establishes that as long as the risk of flight
     or of obstruction of the proceeding to “ascertain the truth” can be
     reasonably avoided, the judicial authority may choose to any of the

697
         In this regard, OUNHCHR and PDH, [‘The use of pretrial prevention in Guatemala: a human rights problem’],
         2016, para. 39.
698
    State of Guatemala, Submission on preliminary observations to the on-site visit of the IACHR, Ref. P-1261-
         2017/VHGM/LWC/nj, August 29, 2017. Annex 13, Response of the Judiciary, August 18, 2017.
699
    For more information on implementation of hearings in jail facilities, see IACHR, Informe sobre medidas dirigidas a
         reducir el uso de la prisión preventiva en las Américas [Report on Measures Aimed at Reducing the Use of
         Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105, July 3, 2017, para. 231 Recommendation I
         “Measures Related to Speedy Process and Correcting the Procedural Delay”, section 4. Also see: IACHR, Guía
         práctica para reducir la prisión preventiva, [‘Practical guide to reduce pretrial detention’], OEA/Ser.L/V/II.163
         Doc. 107, pp. 36 and 36.
700
         IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
         Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
         July 3, 2017, para. 175.



                                                                 Inter-American Commission on Human Rights | IACHR


                                                                                                 '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1380 of 1770

208 | Situation of Human Righsts in Guatemala



        following measures: a) bail bond; b) house arrest; c) ban from departing a
        particular territory, or from going to certain gatherings or locations; d)
        placement in the custody or under the surveillance of a particular person
        or institution; e) periodic appearance before a court or designated
        authority, and f) prohibition of contact with certain individuals. 701

408. The IACHR notes that over the past years, the Guatemalan State has made
     several efforts mainly to apply two types of alternative measures:
     electronic monitoring devices; and restorative justice programs in criminal
     matters, focused on treatment of persons who commit minor drug-related
     offenses. As for electronic monitoring, the Law of Implementation of
     Control by Telematics (Telecommunications and Informatics) in Criminal
     Proceedings, in force as of December 2016, regulates the use of “telcom and
     computer (telematics) control over criminal cases […] under the modality
     of permanent location of persons, through the use of electronic bracelets,
     anklets, armbands or of any electronic device with a global positioning
     system (GPS).” 702 In response to the enactment of this law, and in order to
     develop the implementation of said devices, the Supreme Court of Justice
     issued Resolution 14-2017. 703

409. The IACHR was informed that the use of electronic monitoring devices
     poses serious challenges to persons who cannot afford to pay for them. In
     this regard, the Law of Implementation of Electronic Control establishes
     that the cost of the respective devices must be defrayed by the beneficiaries
     themselves, except at the discretion of the competent judge, after a socio-
     economic study has been conducted. 704 On this score, the PDH has said
     that said provision amounts to a “limitation to persons deprived of liberty
     who, eligible for a non-custodial measure […] are unable to secure it
     because they are unable to cover its cost.” 705 In light of the foregoing, the
     IACHR recalls the obligation of States to take the necessary measures to
     make sure that the use of electronic monitoring devices conforms to the
     criteria of material equality, and does not pose a discriminatory measure to



701
       Código Procesal Penal, [Code of Criminal Procedure], Decree No. 51-92, Guatemala, in force as of December
       1993, Article 264.
702
       Ley de Implementación del Control Telemático en el Proceso Penal (Decreto 49-2016) [‘Law of
       Implementation of Telecommunication and Information Technology in Criminal Proceedings’], Guatemala, in
       force as of December 22, 2016, Article 7
703
       State of Guatemala, Submission on preliminary observations to the on-site visit of the IACHR, Ref. P-1261-
       2017/VHGM/LWC/nj, August 29, 2017. Annex 13, Response of the Judiciary, August 18, 2017.
704
       Ley de Implementación del Control Telemático en el Proceso Penal (Decreto 49-2016), [‘Law of
       Implementation of Telecommunication and Information Technology in Criminal Proceedings’], Guatemala, in
       force as of December 22, 2016, Article 7.
705
       PDH, Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status Report’], p. 179.



Organization of American States | OAS


                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1381 of 1770

                                                          Chapter 7: Situation of Persons under State Custody| 209



      the detriment of persons unable to afford said amounts of money. 706
      Therefore, in the event the potential beneficiary’s inability to afford the
      payment, another non-custodial measure must be used, or not charge for
      the use of the electronic device. 707

410. In respect to programs of restorative justice in criminal matters, the
     Regulation for the Control of Sentences issued within the Probationary
     Regime of Conditional Suspension of Sentence –approved by the Supreme
     Court of Justice in 2013 708– provides for the ability of the defendant and the
     persons affected by the illicit conduct to participate in dispute resolution,
     through non-punitive measures which serve to redress the damage and
     mainstream the defendant back into society. 709

411. In the context of these cases, heavy drug users who commit crimes related
     to drug use cam be placed in treatment programs and, in such cases, the
     judicial authority has the power to remand the person to institutions, such
     as: a) specialized rehab facilities for addiction treatment; b) specialized
     institutions in psychological and psychiatric programs; c) job training
     providing institutions; and d) academic institutions.710 On this score, the
     State reported that judicial officers of the Narcoactivity Courts have opted
     to remand persons who “are facing criminal proceedings for minor drug-
     related offenses” to the Treatment Center of the Executive Secretariat of
     the Commission against Addictions and Illicit Drug Trafficking (SECCATID),
     so that users can receive medical treatment and rehabilitation, and avoid
     being incarcerated. 711

412. In light of the main concerns voiced by the IACHR in the Report on Measures
     Aimed at Reducing the Use of Pretrial Detention in the Americas with respect
     to drug treatment programs operating under judicial supervision in the
     region, the IACHR urges the Guatemalan State to take the necessary

706
      IACHR, Informe sobre el uso de la prisión preventiva en las Américas, [‘Report on the use of pretrial detention
      in the Americas’], para. 326. Recommendation B “Use of precautionary measures other than pretrial
      detention.”
707
      IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
      Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
      July 3, 2017, para. 134.
708
      Regulation for the Control of Impositions and Instructions Issued within the Probationary Regime of
      Conditional Suspension of Criminal Prosecution, approved under Resolution 4-2013 of the Supreme Court of
      Justice of Guatemala, published on August 6, 2013.
709
      Id., Article 4, section d).
710
      Id., Article 12; IACHR, Hearing “Measures to reduce pretrial detention in the Americas,” 157th regular
      session, April 5, 2016. Information provided by the IECCPG (Institute for Comparative Studies in Penal
      Sciences of Guatemala).
711
      State of Guatemala, Submission on preliminary observations to the on-site visit of the IACHR, Ref. P-1261-
      2017/VHGM/LWC/nj, August 29, 2017. Annex 3, Response of the Commission on Addiction and Illicit Drug
      Trafficking. August 17, 2017.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1382 of 1770

210 | Situation of Human Righsts in Guatemala



        measures to ensure implementation of a drug policy that pursues a public
        health rather than an enforcement and criminalizing approach. 712 In this
        regard, as to the treatment of persons who have committed a minor crime
        as a consequence of drug use—as has been explained, are sent to the
        Treatment Center of SECCATID—the Guatemalan State should take the
        necessary measures to make sure that the persons, who will be placed in
        these programs are dependent or heavy drug users. In this instance, the
        State must promote other alternatives to the deprivation of liberty, such as
        outpatient type treatment in order to avoid institutionalizing them and to
        be able to address this issue with a health and human rights approach. 713


        2.      Conditions of Detention

413. The Commission is particularly concerned about the deplorable conditions
     of detention observed at Guatemalan prisons, which pose a risk to the lives
     and integrity of the persons deprived of liberty. These conditions of
     detention are characterized by alarming levels of overcrowding; deficient
     infrastructure; failure to segregate inmates awaiting judgment and those
     serving sentences; lack of hygiene, and of toilets and designated locations
     to spend the night; and deficient medical care. Furthermore, throughout
     prison facilities, there is a prevalence of inadequate food service, both in
     terms of quantity and nutritional value, a lack of social reintegration
     programs and of a differential approach to treatment for persons belonging
     to groups in special at-risk situations.

414. Firstly, the IACHR witnessed for itself with great concern the high degree of
     overcrowding at all detention facilities it visited, including three mini
     jailhouses or carceletas — commonly known as the ‘chicken coups’ or
     gallineros”— of the tower of the Courts of the judiciary (Torre de
     Tribunales del Organismo Judicial). The prison Unit Granja Penal de Pavón,
     built for a maximum capacity of 960 persons, houses triple that population
     (3,363 people). Moreover, the women’s facility Centro de Orientación
     Femenina and the Santa Teresa prison hold prison populations five times
     larger than their maximum housing capacity: the Centro de Orientación
     Femenina, with a capacity of 125 women, houses 700; and Santa Teresa
     jailhouse, with a maximum capacity of 250, has a population of 1,257
     women. 714 In its comments to the draft of this report, the State notified that
712
       IACHR, Informe sobre medidas dirigidas a reducir el uso de la prisión preventiva en las Américas, [Report on
       Measures Aimed at Reducing the Use of Pretrial Detention in the Americas], OEA/Ser.L/V/II.163. Doc. 105,
       July 3, 2017, pars. 148 to 151.
713
       Id., para. 153.
714
       The data relating to where said facilities are currently housed was obtained during the IACHR’s visit to the
       institution in the context of the country visit, August 1 and 2, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1383 of 1770

                                                      Chapter 7: Situation of Persons under State Custody| 211



      it is currently developing a list of people deprived of liberty to determine
      who may be eligible for a reduction of the sanction. 715

415. Likewise, the IACHR expresses its concern over the deficient medical care
     characterizing prison facilities in Guatemala. This deficiency is evident in
     the lack of medical staff, medicine and equipment, the difficult access to
     general hospitals, and the lack of a comprehensive health program. 716 In
     particular, at the prison facilities it visited, the IACHR observed an almost
     total lack of medical staff for the prison population. For example, the prison
     Unit Granja Pavón, Santa Teresa jail and the women’s prison Centro de
     Orientación Femenino only have one doctor on the premises from Monday
     to Friday, treating a total population at these facilities of approximately
     5,320 people. For its part, the OHUNHCHR has noted with concern that
     there are only 8 doctors to treat the entire prison population of the
     country. 717 Furthermore, in many instances, the health facilities on the
     premises are not used for providing health care, but rather are used to
     house prisoners because of the high degree of overcrowding. 718

416. In this same vein, the IACHR notes that the extreme overcrowding, the lack
     of hygiene and adequate ventilation pose a serious threat to the health of
     the inmates, because of increased risk of the spread of infectious disease
     caused by such conditions. This situation was observed by the IACHR
     particularly at the mini-jails of the Towers of the Courts, which were also
     extremely dirty, full of garbage, with a foul odor pervading the facilities and
     detainees in direct contact with the deplorable latrines. The detainees also
     ate their food in these same spaces and could remain there several days
     awaiting transfer to the respective prison facilities they were assigned to.
     In its comments to the draft of this report, the State indicated that
     regarding infrastructure, acess to healthcare and hygene, it is working on
     building two new units, with resources from the General Directorate of the
     Penitentiary System and with assistance from the Program to Support
     Security and Justice in Guatemala. 719

417. The use of solitary confinement witnessed by the Commission at the three
     prison facilities it visited runs counter to international standards, inasmuch

715
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
716
      For more information about medical care at prison facilities, see PDH, Guatemala, Informe Anual
      Circunstanciado 2016, [‘2016 Annual Status Report], p. 210.
717
      Annual Report of the OUNHCHR on the activities of its office in Guatemala, A/HRC/34/3/Add.1, January 11,
      2017, para. 31.
718
      PDH, Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status Report], p. 210.
719
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017.



                                                          Inter-American Commission on Human Rights | IACHR


                                                                                       '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1384 of 1770

212 | Situation of Human Righsts in Guatemala



        as this should only be used as a “security measure” to protect the integrity
        of detainees or as punishment for misconduct. The IACHR documented the
        situation of 45 individuals who were being held in 8 solitary confinement
        cells; 28 of them were men, and 17 were women. In general, the group and
        individual cells are characterized by extremely cramped space, unhygienic
        conditions, no natural light and very little artificial light, inadequate
        ventilation, and high temperatures. Persons held in solitary confinement
        had the right to one hour of exposure to the sun per week—and, in the best
        of circumstances, per day—and they were not permitted visits or any
        contact with family members.

418. The protracted length of time that these exceptional regimes last is
     alarmingly worrisome to the IACHR. Further fueling this concern is the fact
     that 31 of the 45 persons in solitary confinement, who were interviewed,
     claimed they have been held under this regime for more than one year. The
     IACHR saw solitary confinement cells on its visit and notes the deplorable
     conditions of one particular cell dubbed “Reflexión” [‘Reflection’] at the
     women’s prison Centro de Orientación Femenino. In said space, measuring
     a mere 1 meter by 2 meters, 5 women are housed, who in addition to the
     violations characterizing this type of regime, have no access to sunshine
     and are forced to sleep in a seated position. Two of these women have
     reportedly been held in these conditions for more than one year.
     Considering the frequency and extended periods of time for which this type
     of regime is used, the IACHR recalls that indefinite, unnecessary or
     prolonged application of the regime of solitary confinement constitutes
     torture or cruel, inhuman or degrading treatment. 720 Consequently, the
     IACHR urges the State to use the regime of solitary confinement as an
     exception, for as short a time as possible, and only as a last resort. 721
     Additionally, it reiterates that solitary confinement orders should be



720
       IACHR, Principios y Buenas Prácticas sobre la Protección de las Personas Privadas de Libertad en las
       Américas [Principles and Best Practices on the Protection of Persons Deprived of Liberty in the Americas’],
       OEA/Ser/L/V/II.131, Document approved by the Commission at its 131st Regular Session held from March 3
       to 14, 2008, Principle XXII.3; and United Nations, Reglas Mínimas de las Naciones Unidas para el Tratamiento
       de los Reclusos (Reglas Nelson Mandela), [‘United Nations Standard Minimum Rules for the Treatment of
       Prisoners (Nelson Mandela Rules)’], A/RES/70/175, Resolution approved by the General Assembly,
       December 17, 2015, Rule 43.
721
       IACHR, Informe sobre los derechos humanos de las personas privadas de libertad en las Américas, [‘Report
       on the human rights of persons deprived of liberty in the Americas’], December 31, 2011, para. 411; IACHR,
       Principios y Buenas Prácticas sobre la Protección de las Personas Privadas de Libertad en las Américas,
       [Principles and Best Practices on the Protection of Persons Deprived of Liberty in the Americas’],
       OEA/Ser/L/V/II.131, Document approved by the Commission at its 131st Regular Session held from March 3
       to 14, 2008, Principle XXII.3; and United Nations, Reglas Mínimas de las Naciones Unidas para el Tratamiento
       de los Reclusos (Reglas Nelson Mandela), [‘United Nations Standard Minimum Rules for the Treatment of
       Prisoners (Nelson Mandela Rules)’], A/RES/70/175, Resolution approved by the General Assembly,
       December 17, 2015, Rule 45.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1385 of 1770

                                                        Chapter 7: Situation of Persons under State Custody| 213



      authorized by a competent authority 722 and subjected to independent
      review. 723


      3.      Acts of Violence Occurring at Prison Facilities

419. Over the past years, the IACHR has received information on the persistent
     high incidence of violence at prison facilities stemming from conflicts
     between rival groups of inmates and from a lack of effective control by
     authorities over what goes on inside these incarceration facilities. In
     particular, the IACHR notes that since 2015, there has been a notable
     increase in deaths from violent causes at prison facilities. On this score, the
     General Directorate of the Penitentiary System reports that in 2015 and
     2016, respectively, the number of violent deaths totaled 59 724 and 57; 725
     while during the period of 2010 to 2014, a total of 23 violent deaths were
     reported.

420. The IACHR expressed its concern over the acts of violence, which occurred
     on July 18, 2016, at the Pavón Prison Farm, which is located 17 kilometers
     outside of Guatemala City. In this regard, it noted that a riot broke out, as a
     consequence of a confrontation between rival groups, leaving 14
     individuals dead and 10 people injured. 726 The IACHR has also spoken out
     about the acts of violence which took place from late 2015 to early 2016 at
     the Canada Prison Unit and Puerto Barrios prison, located in the province
     of Escuintla and in the Department of Izabal, respectively, where a total of
     24 people lost their lives. 727


722
      IACHR, Principios y Buenas Prácticas sobre la Protección de las Personas Privadas de Libertad en las
      Américas, [Principles and Best Practices on the Protection of Persons Deprived of Liberty in the Americas’],
      OEA/Ser/L/V/II.131, Document approved by the Commission at its 131st Regular Session held from March 3
      to 14, 2008, Principle XXII.3.
723
      United Nations, Reglas Mínimas de las Naciones Unidas para el Tratamiento de los Reclusos (Reglas Nelson
      Mandela), [‘United Nations Standard Minimum Rules for the Treatment of Prisoners (Nelson Mandela
      Rules)’], A/RES/70/175, Resolution approved by the General Assembly, December 17, 2015, Rule 45.
724
      DGSP-113907-2016 REF/JURÍDICO/VCM/oa-cp/D.HUMANOS. Guatemala, November 24, 2016. Cited in PDH,
      Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status Report’], p. 182.
725
      This number is for data from January to November 2016. PDH, Guatemala, Informe Anual Circunstanciado
      2016, [‘2016 Annual Status Report’], p. 182.
726
      Among those who lost their lives in the incidents was Byron Lima, serving prison time for the murder of
      Bishop Juan Gerardi in 1998, and Johanna Birriel, a 24-year-old Argentine woman, who was visiting the
      prison facility. IACHR, Press Release 109/16-“CIDH condena violencia en cárcel de Guatemala”. [‘IACHR
      condemns violence in Guatemalan prison’], Washington DC, August 3, 2016.
727
      IACHR, Press Release 1/16 - CIDH lamenta violencia en cárcel de Guatemala. [‘IACHR regrets violence in
      Guatemalan Prison’], Washington, D.C., January 19, 2016, and IACHR, Press Release 144/15 - CIDH expresa
      preocupación por muertes violentas en cárcel de Guatemala [‘IACHR expresses concern regarding violent
      deaths in Guatemalan Prison’], Washington DC, December 7, 2015. Additionally, the IACHR spoke out in its
      2016 Annual Report about the Granja Penal Canadá prison riot. IACHR, Situación de derechos humanos en


                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1386 of 1770

214 | Situation of Human Righsts in Guatemala



421. In this context, the Commission has voiced condemnation of this type of
     incident, and has urged the Guatemalan State to investigate and get to
     bottom of the circumstances in which it took place and, when possible,
     identify and punish those responsible.728 The IACHR has also called on the
     State to take concrete measures, such as disarming inmates and gaining
     effective control inside prisons to prevent the entry of firearms and other
     illegal items; improve security inside prisons; and prevent the operation of
     criminal organizations that have a presence inside jails. 729


        4.      Depravation of Liberty at Police Stations and on Military
                Bases

422. The use of police stations as permanent detention facilities and of military
     bases to house persons deprived of liberty indefinitely constitutes a special
     situation of concern to the IACHR. As to the National Civilian Police, it was
     brought to the attention of the Commission that police stations are used as
     permanent detention centers because of the current lack of space at prison
     facilities and the respective abuse of pretrial detention prevailing
     throughout the State. The PDH has been warning about this situation since
     2014, and has recommended the prison system to implement the necessary
     measures to undertake the “protection of persons deprived of liberty at
     said stations.” 730 In this regard, the IACHR reiterates that police stations
     facilities are not originally designed for the purpose of lodging persons
     deprived of liberty indefinitely, nor do they fulfill requirements for the long
     term housing of such persons.731

423. With respect to the use of military bases, the “use of a space on the facilities
     of a military base or military unit” was first authorized under Ministry of
     the Interior Decision No. 126-2010, on June 18, 2010, “in order to transfer
     for their confinement those persons deprived of liberty whose lives or
     safety, for reasons of a situation of vulnerability and security, may be at
     risk.” Under subsequent decisions of the Ministry of Interior, the following

       Guatemala [‘Situation of Human Rights in Guatemala’], OEA/Ser.L/V/II, Doc. 43/15, December 31, 2015,
       para. 363.
728
       IACHR, Situación de derechos humanos en Guatemala, [‘Situation of Human Rights in Guatemala’],
       OEA/Ser.L/V/II, Doc. 43/15, December 31, 2015, para. 362. Also see: IACHR, Press Release 106/16 - “CIDH
       condena violencia en cárcel de Guatemala”, [‘IACHR Condemns Violence in Guatemalan Prison’]August 3,
       2016.
729
       IACHR, Press Release 106/16 - “CIDH condena violencia en cárcel de Guatemala” [‘IACHR Condemns Violence
       in Guatemalan Prison’], August 3, 2016.
730
       PDH, Guatemala, Informe Anual Circunstanciado 2016, [‘2016 Annual Status Report’] p. 53.
731
       IACHR, Press Release 151/16 - Relatoría sobre los Derechos de Personas Privadas de Libertad realiza visita a
       Argentina. [‘Rapporteurship on the Rights of Persons Deprived of Liberty Visits Argentina’], Washington, D.C.,
       October 19, 2016.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1387 of 1770

                                                           Chapter 7: Situation of Persons under State Custody| 215



      military premises have been used to house civilians deprived of their
      liberty: a) military headquarters “Matamoros,” under Ministry Decision No.
      129-2010, of June 24, 2010; b) space for women at the military
      headquarters “Matamoros”, under Ministry Decision No. 484-2015, of
      August 24, 2015; c) expansion of the military headquarters “Matamoros” to
      32 persons, under Ministerial Decision No. 263-2016, of June 13, 2016, and
      d) expansion of First Infantry Brigade Headquarters “Mariscal Zavala,” to
      135 persons in pre-trial detention, under Decision No. 557-2015,
      November 12, 2015.732

424. Regarding this situation, the CICIG has warned about the risks of operating
     jails on military bases, and has called on the State to close down these
     spaces. 733 On another front, the PDH has noted that detention at military
     facilities is worrisome, because “detainees should be located at detention
     facilities of a civilian nature;” an aspect that also runs counter to the
     provisions of the Guatemalan Constitution, which establishes that prison
     sentences must be served at “locations intended for such a purpose,” which
     are characterized by being “of a civilian nature and with specialized
     personnel.” 734 Moreover, the IACHR finds that prison administration should
     not be in the hands of the army or any other military institutions, except
     when they are under the control of civilian authority. Civilian public
     officials are suitable to perform duties of direct custody with respect to
     persons deprived of liberty, as well as to meet psychological, educational,
     labor and social reintegration needs.” 735



732
      Previously, this military facility’s maximum housing capacity was 16 persons.
733
      Press article, Prensa Libre, “CICIG advierte sobre riesgo al funcionar cárceles en las instalaciones militares”,
      [‘International Commission against Impunity in Guatemala warns about the risk of operating jails at military
      facilities’], July 21, 2017.
734
      Constitución Política de la República de Guatemala, [‘Political Constitution of the Republic of Guatemala’],
      amended under Legislative Decision No. 18-93, November 17, 1993, article 19 b).
735
      In this same vein, the European Prison Rules provide that prisons shall be under the responsibility of public
      authorities and will be segregated from military, police or judicial services; they also stipulate that one of the
      objectives of the duties of prison personnel is to facilitate the social reintegration of the persons deprived of
      liberty. Committee of Ministers of Europe, Recomendación Rec(2006)2 a los Estados miembros sobre las
      Reglas Penitenciarias Europeas, [‘Recommendation Rec(2006)2 to the member State on the European Prison
      Rules’], adopted by the Committee of Ministers on January 11, 2006, Rules 71 and 72.3. Furthermore,
      according to the OUNHCHR, the administration of the prison system must be in “civilian hands” and not be
      part of the military structure. OUNHCHR, "Los Derechos Humanos y las Prisiones: Manual de capacitación en
      derechos humanos para funcionarios de prisiones", [‘Human Rights and Prisons: Training manual on human
      rights for prison officials’], Professional training series Nº 11, New York and Geneva, 2004, p. 230.
      The Principles and Best Practices on the Protection of Persons Deprived of Liberty in the Americas establish
      that prison officials must be civilians, and ensure that the employees making up the staff are preferably
      civilians. IACHR, Principios y Buenas Prácticas sobre la Protección de las Personas Privadas de Libertad en las
      Américas, [‘Principles and Best Practices on the Protection of Persons Deprived of Liberty in the Americas’],
      approved by the IACHR under Resolution 1/08 at its 131st regular session, held from March 3 to 14, 2008,
      Principle XX “Personnel of places of deprivation of liberty.”



                                                               Inter-American Commission on Human Rights | IACHR


                                                                                               '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1388 of 1770

216 | Situation of Human Righsts in Guatemala



        5.      Imposition of Fines for Money Laundering Convictions

425. Article 4 of the Law against the Laundering of Money and other Assets
     provides that the commission of the crime of laundering money or any
     other asset will be punished with an uncommutable prison term of 6 to 20
     years, “plus a fine equal to the amount of the assets, instruments or
     proceeds of the subject crime.” 736 Additionally, the Guatemalan Criminal
     Code provides that anyone who cannot afford to pay the fines imposed on
     them must pay off their fine by serving a sentence of deprivation of liberty
     equal to one day in prison for every 5 to 100 quetzals of fine. 737 During its
     country visit, the IACHR received repeated testimony from persons
     deprived of liberty, as well as information from prison authorities,
     indicating that hundreds of persons, who have served their prison sentence
     for the commission of this crime, are held in Guatemalan jails because they
     do not have the economic resources to pay the fines that were imposed on
     them.

426. On this score, the IACHR was informed that the above-cited provision of
     law leads to low income persons sentenced to deprivation of liberty
     remaining in jail for life, or spending periods of time there that surpass
     three or even four times the length of time to which they had been
     sentenced to serve for their conviction. 738 In response to this situation, in
     January 2017, the Public Criminal Defense Institute brought an
     unconstitutionality action before the Court of Constitutionality against
     Article 4 of the Law against Money Laundering. This action is based on the
     argument that the provision of the law in question provides for a double
     prison sentence for the same crime, because if a person is unable to pay the
     fine, he would continue to be deprived of liberty. 739 This line of argument
     has been supported by the PDH in his legal opinion of September 6,
     2016. 740 The Commission will follow up on the outcome of this challenge to
     the constitutionality of the provision of the law.

427. The IACHR notes that pursuant to the legal precedents of the Inter-
     American Court, the prohibition against torture and other cruel, inhuman

736
       Ley contra el Lavado de Dinero y Otros Activos, [‘Law against Money and other Asset Laundering’], Decree
       No. 67-2001, Guatemala, in force as of December 17, 2001, Article 4.
737
       Criminal Code, Decreto No. 17-73, [‘Decree No. 17-73’], Guatemala, in force as of September 15, 1973,
       Article 55.
738
       PDH, Information provided to the IACHR at the meeting of August 2, 2017.
739
       First Deputy Minister of the Interior, Information provided to the IACHR at the meeting of August 2, 2017;
       Letter of a person deprived of liberty, Pretrial Detention Center for Men of Zone 18, submitted through the
       National Mechanism Office on Prevention of Torture to the IACHR, July 28, 2017. Letter from persons
       deprived of liberty, Fraijanes, submitted through their legal representative to the IACHR, August 2, 2017.
740
       PDH, Legal Opinion, September 6, 2016. Information submitted to the IACHR on September 22, 2017.



Organization of American States | OAS


                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1389 of 1770

                                                          Chapter 7: Situation of Persons under State Custody| 217



      and degrading punishments or treatment, 741 also entails the requirement of
      proportionality in “state punishments for the perpetration of offenses.” 742
      In not providing for other means to address the monetary obligation, the
      Law against Money Laundering and the Criminal Code, in conjunction,
      allow for a person convicted of money laundering to be deprived of his
      liberty indefinitely because he cannot afford to pay the fines based on the
      value of the assets, instruments or proceeds of the crime. Moreover, the
      miniscule amount of money subtracted from the debt of the fine in
      exchange for each day served in prison (ranging from .70¢ to $14 USD/day)
      further keeps persons deprived of liberty from successfully paying off their
      debt. The absence of explicit regulations of the time periods in these
      circumstances and the unpredictability render the deprivation of liberty
      arbitrary and amount to life imprisonment. Furthermore, said practice
      constitutes deprivation of liberty for debts, which is prohibited under
      Article 7.7 of the American Convention.

428. Additionally, the IACHR notes that this legal provision is glaringly
     discriminatory because it has a differential effect on persons living in
     poverty or who do not have the economic wherewithal to pay the fine
     imposed. In view of the foregoing, the IACHR calls on the State to amend
     the Guatemalan law so that it can meet the following requirements: a) that
     the punishment for money laundering does not amount to de facto
     imposition of a double punishment of deprivation of liberty, even possibly
     leading to life imprisonment, and b) that it not continue to perpetuate the
     deprivation of liberty based on the mere material impediment that the
     persons have to address the fine imposed.


B.    Adolescent Care and Detention Facilities

429. Guatemala is an eminently young country. It has a population of more than
     16 million inhabitants, around one half or 8,169,715 of which are children
     and adolescents from 0 to 19 years of age.743 According to the National
     Adoption Council, it is estimated that more than 5,000 children are
     currently institutionalized in the country for different reasons ranging from
     abandonment, abuse (physical, sexual or other types), poverty, pregnancy,
     a disability, addiction, conflict or contact with criminal law, inter alia. 744
741
      IA Court of HR. Case of Mendoza et al v. Argentina. Preliminary Objections, Merits and Reparations.
      Judgment of May 14, 2013 Series C No. 260, para. 174.
742
      Ibid.
743
      National Institute of Statistics, INE. Rough figures for 2015, the most recent year for which these figures are
      available.
744
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, para. 271. Also see press article, La hora, 4.215 niños están institucionalizados,


                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1390 of 1770

218 | Situation of Human Righsts in Guatemala



        According to available statistics, almost 40 children, on average, are
        orphaned in Guatemala each day. 745 In this context, this section of the
        instant report examines the situation of children under the custody of the
        State at shelters, orphanages and other residential care or detention
        facilities.

430. The State of Guatemala does not have a National System for the Full
     Implementation of the Rights of Children and Adolescents (NSFIRCA),
     because the Comprehensive Child and Adolescent Protection Law (PINA
     Law, from the Spanish acronym) currently in force does not clearly
     establish any comprehensive protection system with a high-level
     interinstitutional coordinating body. Such a system for full implementation
     requires that comprehensive protection policies defining a set of actions be
     prescribed by the National Children’s and Adolescents’ Commission and the
     Municipal Children’s and Adolescents’ Commissions for children and
     adolescents to be able to ensure the full enjoyment of their rights and
     freedoms. In an attempt to create a National System for the Full
     Implementation of the Rights of Children and Adolescents, the National
     Children’s and Adolescents’ Commission was created to be the lead
     children’s policy-making body. In practice, this National Commission fulfills
     its duty only to a limited extent, inasmuch as instead of coordinating a
     comprehensive public policy between the institutions involved, it only
     focuses on selected programs.

431. In the absence of such a system, the Secretariat of Social Welfare (SBS) has
     taken on the role of the lead, as well as the implementing, agency for
     services at residential institutions and facilities housing adolescents in
     conflict or contact with the criminal justice system. Consequently, a public
     assistance-focused approach based on a paradigm of an irregular or
     aberrant situation is used, as opposed to an approach of full protection and
     implementation of rights. The Commission received information indicating
     that coordination between the SBS (which is directly under the Office of the
     President), the Ministry of Social Development, and other relevant
     government agencies involved in the full implementation of rights and
     protection of children is wholly inadequate. 746 The Ministry of Social
     Development is the lead agency for social services and national policy for
     the support of the most vulnerable segments of society and families living

       ¿quién vela por su bienestar? [‘4,215 children are institutionalized, who watches over their wellbeing?’],
       November 23, 2016. It can be found at: http://lahora.gt/4-mil-215-ninos-ninas-estan-institucionalizados-
       quien-vela-bienestar/.
745
       IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
       43/15, December 30, 2015, para. 271. UNODC, Homicide Statistics, 2013.
746
       Information received during the country visit at meetings with civil society organizations specialized in the
       rights of children and adolescents, July 31 to August 4, 2017.



Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1391 of 1770

                                                         Chapter 7: Situation of Persons under State Custody| 219



      in a situation of poverty. However, these policies are not always
      coordinated with child protection and rights implementation policies,
      precisely because of the absence of an effective National System for the Full
      Implementation of Rights of Children and Adolescents.

432. The information received shows that the lack of a comprehensive national
     policy for the full implementation of the rights of the child has given rise to
     a high rate of institutionalization of children and adolescents living in a
     situation of vulnerability, because no comprehensive family protection and
     rights violation prevention policies are in place. 747 In Guatemala, children
     and adolescents living in conditions of vulnerability—whether it is because
     of poverty, teen pregnancy, being victims of physical or sexual violence,
     disability, addictions or due to other causes—are generally placed in
     residential care institutions, usually large facilities, which have the capacity
     to house hundreds of boys and girls and operate under a closed-door
     regime with security mechanisms and details similar to those of prison
     facilities. This is inconsistent with international and Inter-American
     human rights standards on the best interests of the child.748

433. The information received by the IACHR on this score indicates that the
     model of large residential institutions is a structural problem in Guatemala.
     The Commission has written that “the objective of special measures of
     protection cannot be other than the protection of the child and the
     preservation and restoration of his/her rights,” and that
     institutionalization and other protection measures “cannot be considered
     in their design or implementation, as a sanction on the parents in the
     exercise of their parental responsibilities; nor can they be considered as a
     corrective measure for those children who are deemed to have behavioral
     difficulties, or are labeled “rebels” or considered to have behavioral or
     social adaptation problems.” 749 Therefore, the IACHR, the United Nations
     Committee on the Rights of the Child, UNICEF and the Office of the Human
     Rights Ombudsman of Guatemala have repeatedly requested the State to do
     away with this model of institutionalization, which stands in violation of
     the Convention on the Rights of the Child and international protection and
     alternative care standards. 750 In August 2016, the UN Committee on the
     Rights of Persons with Disabilities asked Guatemala to abolish “all
     placements at institutions for all children of all ages, with or without

747
      Meeting with national and international children’s rights protection organizations, August 2, 2017.
748
      IACHR, the Right of Boys and Girls to a Family. Alternative care. Ending Institutionalization in the Americas,
      OEA/Ser.L/V/II. Doc. 54/13, October 17, 2013.
749
      IACHR, the Right of Boys and Girls to a Family. Alternative care. Ending Institutionalization in the Americas,
      OEA/Ser.L/V/II. Doc. 54/13, October 17, 2013. para. 215.
750
      IACHR, Situation of Human Rights in Guatemala: Diversity, Inequality and Exclusion, OEA/Ser.L/V/II.Doc.
      43/15, December 30, 2015, paras. 271-275.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                            '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1392 of 1770

220 | Situation of Human Righsts in Guatemala



        disability,” because of the abuses that are committed in them. The
        Committee recommended the State to support the families and services
        adapted for these children and adolescents in the community sphere and
        linked to social, medical and other types of services as appropriate. 751 The
        Commission agrees with and endorses said request.

434. The environment described above raises a variety of concerns because of
     the precarious conditions at this type of facility, in terms of sanitation,
     hygiene, security and overcrowding. These conditions are incompatible
     with the objective of child protection and care because at such facilities
     children and adolescents are isolated from society and because it deprives
     them of their right to live with their families and in their communities. 752
     Available information shows that the number of care providers or other
     staff at these mega-institutions is often inadequate to cope with the high
     number of children and adolescents housed in them, or they lack qualified
     and trained staff to provide the support and assistance required by the
     children. In these settings, it is also commonplace to find that boys, girls
     and adolescents of differing profiles are not grouped together based on
     their ages and protection needs, thus fostering situations of abuse and
     violence. 753 Also, the IACHR received information about gross human
     rights violations of children in some facilities, such as: charges against
     facility staff or other inmates perpetrating physical, psychological and
     sexual violence, and of negligent treatment, deficient food service, lack of
     access to age-appropriate education and medical services, and baseless
     restrictions on contact with family members. 754 These conditions are
     typical of the problems found at the institutions where many children in
     Guatemala live and, therefore, the IACHR calls on the State again to take
     measures aimed at putting an end to the institutionalization of children and
     adolescents in the country.

435. Furthermore, the State has not instituted comprehensive and effective
     socio-educational and rehabilitation programs for adolescents in conflict
     and contact with the criminal justice system. In Guatemala, there are
     around 1,087 adolescents deprived of liberty, based on SBS statistics.755

751
       Also see, United Nations Committee on the Rights of Persons with Disabilities, General Comment #5, August
       27, 2017, para. 37. It can be viewed at: http://www.ohchr.org/EN/HRBodies/Pages/GC.aspx.
752
       See, for example, IACHR, Right of Boys and Girls to a Family. Alternative Care. Ending Institutionalization in
       the Americas. OEA/Ser.L/V/II., Doc. 54/ October 13, 2013, para. 32. IA Court of HR, Juridical Condition and
       Human Rights of the Child. Advisory Opinion OC-17/02, Series A No. 17, August 28, 2002.
753
       IACHR, Information received during country visit, July 31 to August 4, 2017. Meetings with inmates and
       prison facility staff.
754
       Id.
755
       The SBS’s figure is from 2016. Press story, El 73 por ciento d elos jóvenes privadoes de libertad proviene del
       área metropolitan [‘73% of young people deprived of liberty come from the metropolitan area’], August 18,
       2016. It can be viewed at: http://lahora.gt/73-ciento-los-jovenes-privados-libertad-provienen-del-area-


Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1393 of 1770

                                                          Chapter 7: Situation of Persons under State Custody| 221



      Facilities where adolescents are deprived of liberty operate under
      extremely precarious conditions of confinement, in terms of overcrowding,
      unhealthiness, insecurity and violence. This exposes the adolescents to
      further abuses and violations of their rights and does not help to prevent
      recidivism, further exacerbating the problem instead of providing
      opportunities for social integration. On June 12, 2017, as was mentioned
      earlier, the IACHR granted Precautionary Measure 161-17 (Resolution
      17/2017) on “Juvenile Deprivation of Liberty Facilities with respect to
      Guatemala.” 756

436. The Office of the Human Rights Ombudsman, who filed the request for PM
     161-17, alleged a situation of risk to life and personal integrity of the
     adolescents deprived of liberty at four facilities as a consequence of several
     risk factors affecting them disproportionately. These sources of risk include
     precarious sanitation and infrastructure, and negligent health care. Also,
     high levels of violence are present, internal riots, abusive treatment and
     attacks on the facilities by individuals from outside the premises, and the
     fact that pregnant adolescents and adolescent mothers with their babies
     are housed at these facilities. 757

437. The acts of violence, riots and fires are periodic and endemic to how the
     system operates. During the country visit, the IACHR visited the two
     facilities Centro “Gaviotas” and Centro “Gorriones,” where it was able to
     examine the conditions of imprisonment and ascertain for itself some of its
     concerns. Of particular concern to the IACHR was that at these facilities
     young people are held in the same spaces as people of other age groups,
     and consequently, there are currently 13 year-old boys held in the same
     spaces as 26 year-old men. 758

438. The Commission also visited the juvenile women’s facility called the Centro
     Juvenil de Privación de Libertad para Mujeres (CEJUPLIM) "Gorriones,"
     where girls, female adolescents and women in conflict and contact with the
     criminal justice system ranging from 13 to 22 years of age were being held,

      metropolitana/. Also see, IACHR, Violencia, niñez y crimen organizado, [‘Violence, Children and Organized
      Crime’], para. 440. State of Guatemala’s response to the IACHR questionnaire.
756
      These facilities are: (i) Centro Juvenil de Privación de Libertad para Varones II San José Pinula (CEJUPLIV II–
      “ETAPA II”); (ii) Centro Juvenil de Privación Provisional para Varones (CEJUDEP-“Gaviotas”); (iii) Centro
      Juvenil de Privación de Libertad para Varones Anexo II (CEJUPLIV–“Anexo”); and (iv) Centro Juvenil de
      Privación de Libertad para Mujeres (CEJUPLIM-“Gorriones”).
757
      IACHR, PM No. 161-17 (Resolution n° 17/2017), “Centros Juveniles de Privación de Libertad respecto de
      Guatemala” [‘Juvenile deprivation of liberty facilities with respect to Guatemala’], June 12, 2017. Also see,
      InsightCrime, Miembros barrio 18 son arrestados tras varios ataques a la policía de Guatemala, [‘Members of
      barrio 18 arrested after several attacks on Guatemalan police.’], March 22, 2017.
758
      The facility houses young men that have reached adult age, because there are no “intermediate” facilities in
      Guatemala, adolescents convicted as juveniles serve their sentence at the same facility, even after reaching
      adult age.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1394 of 1770

222 | Situation of Human Righsts in Guatemala



        some pregnant and some with children. The Commission takes note of the
        efforts mentioned by the management of the facility to improve conditions
        of confinement. However, during the visit to the facility, the Commission
        ascertained several different problems relating to the human rights of the
        imprisoned girls and adolescents. 759

439. As for conditions of incarceration, the Commission noticed the absence of
     windows in the dormitories, the lack of ventilation in the common spaces,
     as well as some structures on the verge of collapse. The inadequate and
     precarious infrastructure has negative repercussions on the physical and
     mental health of the girls and adolescents, even placing their physical
     integrity at risk. The Commission also witnessed the widespread lack of
     hygiene such as plumbing problems in pipes, heavy humidity in the
     dormitories and inadequate washing and drying of clothing, which can
     have negative consequences on the physical health of the female inmates.
     Additionally, the Commission viewed with concern the presence of several
     men working at the female detention facility, including the Director’s
     security guard, inasmuch as this is a setting where, only the presence of
     women is allowed. In general, the Commission noted that the infrastructure
     of the facility is more typical of a penitentiary than a juvenile detention
     facility. 760

440. With regard to the situation of women and adolescents with children who
     were pregnant or had children, the Commission visited the section that is
     designated for this population and noted the health status of the female
     inmates and their children. The testimonies received indicate the absence
     of proper food service, vitamin supplements and the lack of specialized
     medical care for the pregnant women, as well as the limited access to
     potable water. 761

441. The IACHR also heard adolescent girls provide accounts of enduring
     mistreatment, as well as cruel, inhuman and degrading treatment, which
     could constitute torture. Several adolescents reported to the Commission
     the practice of humiliating shouting and insults, as well as the use of
     dousing their bodies and face with gas, having sustained beatings and have
     been forced to do squats (known as “sapitos” or “rollitos”) as a form of
     punishment. Likewise, information was received about abusive and
     disproportionate searches of female inmates, who are forced to strip off
     their clothing several times a day, and of their family members.762 The

759
       Information received during the IACHR’s on-site visit, from July 31 to August 4, 2017.
760
       Id.
761
       Id.
762
       Id.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1395 of 1770

                                                        Chapter 7: Situation of Persons under State Custody| 223



      Commission reminds the State of the importance to ensure that persons,
      who met with the IACHR and provided information, including the little girls
      and female adolescent inmates and persons who work at the facility, are
      not subjected to retaliation by agents of the State.

442. The situation of the juvenile prison facilities are also adversely affected by
     the absence of a System for the Full Implementation of Rights of children
     and adolescents in Guatemala, as mentioned earlier in this report. At the
     time of approval of the instant report, the Commission had not received
     any information to indicate that there was a comprehensive child
     protection vision, strategies to promote respect of all rights of every child
     and adolescent, or effective coordination of policies, programs and services,
     and sufficient resources for them to function properly.

      The tragedy of the “Hogar Virgen de la Asunción”

443. The facility formerly known as “Hogar Seguro Virgen de la Asunción” was a
     state-run residential facility for children and adolescent victims of violence,
     abandonment and child abuse located in San José Pinula, Department of
     Guatemala. In operation since 2010, the facility had a maximum capacity of
     500 children and adolescents, but complaints had been filed for surpassing
     its capacity and overcrowding since it first opened.

444. To provide an idea of these complaints, according to the Human Rights
     Ombudsman’s Office, since 2012, it received 37 reports of different types of
     violations of the right to personal integrity of children at that institution;
     and from May to October 2016, 43 adolescents ran away from the Hogar
     Virgen de la Asunción. On November 16, 2016, the media reported that 18
     of the adolescents were located, while the whereabouts of the rest were
     still unknown. Additionally, on repeated occasions (2012, 2013 and 2014),
     the Office of the Human Rights Ombudsman issued recommendations to
     reduce the rate of overcrowding and ensure the personal integrity of the
     children at the care facility; though based on available information, the
     respective authority did not properly implement the recommendations. 763




763
      With regard to the 55 girls who allegedly disappeared in September, October and November 2016 from
      facilities where they were living under State custody, the PDH has brought criminal complaints with the
      Office of the Public Prosecutor to investigate whether the disappearances may be related to human
      trafficking. The Secretariat of Social Welfare is coordinating a technical committee to address this issue.
      Informe anual del Alto Comisionado de las Naciones Unidas para los Derechos Humanos sobre las
      actividades de su oficina en Guatemala, [‘Annual report of the United Nations High Commissioner for Human
      Rights on the activities of its office in Guatemala’], January 11, 2017, A/HRC/34/3/Add.1, para. 52.



                                                           Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1396 of 1770

224 | Situation of Human Righsts in Guatemala



445. On March 8, 2017, there were 600 children and adolescents housed at the
     Hogar Virgen de la Asunción. 764 The information available indicates that, as
     a disciplinary measure, 55 girls were locked into a classroom smaller than
     44 square meters. That night a fire broke out in the classroom where the
     girls were locked in, burning and suffocating 41 girls and adolescents to
     death, and leaving another 15 girls hospitalized because of burns and other
     injuries they sustained as a result of the fire. 765 According to the
     information received, police officials and security guards of the facility had
     the key to open the door where the girls were locked in, but it took nearly
     nine minutes before they opened it. 766

446. The Office of the Public Prosecutor opened a criminal investigation into the
     incidents against the public officials. 767 Available information shows that
     Secretary of Social Welfare Carlos Antonio Rodas Mejía, Assistant Secretary
     of Social Welfare and Child Care Anahí Keller Zabala, and the Director of the
     Hogar Seguro, Santos Torres Ramírez, were initially arrested. They were
     formally charged and proceedings were instituted for the crime of
     involuntary homicide (for the death of 41 girls), negligent bodily harm (to
     the detriment of the girls and adolescents who were seriously injured),
     abuse of authority, breach of duties and mistreatment of minors. 768
     Subsequently, arrests were carried out on the Ombudsman for Children
     and Adolescents of the Office of the Council General of the Nation (PGN),
     Harold Flores; the head of the Office of the Defender of Children and
     Adolescents of the PDH, Gloria Castro; the Assistant Police Chief of the
     National Civilian Police (PNC), Luis Pérez Borja; the Assistant Inspector of
     the PNC, Eva Marina Marroquín, and the Chief of Special Protection against
     mistreatment in all of its forms of the Hogar Virgen de la Asunción, Brenda
     Chaman. Some civil society organizations voiced their disagreement with

764
       According to information from the Office of the Counsel General of the Nation (Procuraduría General de la
       Nación), the five major causes for the institutionalization of these 600 children and adolescents was: violated
       right, 104 children and adolescents institutionalized (17.3%); abandonment, 101 (16.8%); mistreatment, 82
       (13,7%); neglect, 59 (9.8%); and rebelliousness, 41 (6.8%). Some of the children confined there have been
       institutionalized simply because they have no family to belong to.
765
       The information indicates that 55 girls were originally locked in, and one more went in later after she fell
       from the roof once the crisis broke out, and was put into the classroom, for a total of 56 girls.
766
       Statement given by Prosecutor Edwin Marroquín at indictment hearing, on April 7, 2017. Press conference of
       the Office of the Public Prosecutor, June 12, 2017.
767
       IACHR, see press releases, CIDH otorga medidas cautelares a Guatemala y lamenta muertes por incendio en
       el Hogar Seguro Virgen de la Asunción, [‘IACHR Issues Precautionary Measures to Guatemala and Laments
       Deaths in Fire at Children’s Residential Institution’], March 13, 2017 and Relatoría sobre los Derechos de la
       Niñez realiza visita a Guatemala, [‘Rapporteur on the Rights of the Child Conducts Visit to Guatemala’], April
       13, 2017.
768
       Ministry of the Public Prosecutor, Caso Hogar Seguro: MP solicita enviar a juicio a exfuncionarios por cinco
       delitos [‘Case of Hogar Seguro: Prosecutor’s Office request bringing former public officials to trial for five
       crimes’], August 11, 2017. It can be viewed at: https://www.mp.gob.gt/noticias/2017/08/11/caso-hogar-
       seguro-mp-solicita-enviar-a-juicio-a-exfuncionarios-por-cinco-delitos/.



Organization of American States | OAS


                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1397 of 1770

                                                        Chapter 7: Situation of Persons under State Custody| 225



      the fact that the defendants were charged with minor crimes, that intent
      was not included in the counts of the indictment, and that the case would
      not be approached from a human rights perspective in order to be able to
      charge the defendants with serious crimes, if applicable, such as torture. 769
      The IACHR reiterates the importance that the investigation is carried out
      with due diligence and that the criminal offenses charged are
      commensurate with the seriousness of the crimes.770

447. During the visit, the IACHR met with the representatives of some of the
     surviving girls, their families and the families of the girls who lost their
     lives in the fire. Some of the girls are being represented by different
     organizations in the country, and others, who do not have families to
     reunite with, are being represented by the Office of the Counsel General of
     the Nation (PGN), in keeping with its duty to represent minors who lack
     representation, pursuant to the Civil Code of Guatemala and Article 108 of
     the Law of Comprehensive Protection of Children and Adolescents (PINA
     Law). 771 Notwithstanding, the PGN is also tasked with the duty of
     representing and defending the interests of the State of Guatemala in every
     suit to which it is a party, in accordance with Article 252 of the Political
     Constitution of the Republic of Guatemala. Because the PGN is representing
     the girls who survived the fire in the case, wherein officials of the Executive
     branch, among others, are being prosecuted, such as the Assistant
     Inspector of the PNC and the former Secretary of Social Welfare, the
     representation of the girls by the PGN would amount to a conflict of
     interest. In view of this situation, the IACHR urges the Guatemalan State to
     take measures to resolve or avoid said conflict of interest and the effects
     thereof, and to especially take into consideration the best interests of the
     girls involved in the proceedings.

448. The IACHR also learned of the motion for recusal filed by the Office of the
     Public Prosecutor and other civil complainants against Judge Carlos Guerra
     Jordán, chief judge of the Fourth Trial Court for Criminal Matters and
     presiding judge in the case, casting doubt on his ability to be impartial
     because he had allegedly issued an opinion on the case proceedings and the
     investigation, as well as citing other grounds. On August 25, 2017, Judge
     Guerra Jordán decided to recuse himself from the case because his ability




769
      Information received during the on-site country visit, July 31 to August 4, 2017.
770
      IACHR, Press Release No. 114A/17, Observaciones Preliminares de la Visita in loco de la CIDH a Guatemala,
      [Preliminary Observations to the IACHR’s On-Site Visit to Guatemala], August 4, 2017.
771
      Information provided by the Office of the Counsel General of the Nation in the context of the on-site visit,
      August 2, 2017. In the IACHR archives.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1398 of 1770

226 | Situation of Human Righsts in Guatemala



        to be impartial was called into question. 772 All case proceedings were
        suspended until the Court of Appeals appointed a new judge to preside
        over the case. As of the date of approval of this report, the proceedings
        have not resumed. The IACHR stresses the importance for the State to fulfill
        its obligation to provide swift and effective justice, without delay for the
        victims and to be attentive to the resumption of the case with the alacrity
        that the seriousness of the case warrants, respecting at all times the right of
        due process of the accused, in keeping with the American Convention and
        Inter-American standards on the subject matter. 773

449. The Commission was also informed that after the fire, 244 girls and
     adolescents were reintegrated with their core families; 272 were
     transferred to public or private residential care facilities; 5 were
     repatriated to Honduras or El Salvador; 10 left the system, apparently,
     because they had reached adult age; and as of May 31, 2017, 24 had not
     been located and alerts were issued for them under the “Alba-Keneth”
     system, 774 and two remained hospitalized in the United States. 775 The
     Commission understands that the situation of these children and
     adolescents has been in constant flux, because some of them have been
     moved from one facility to another; the whereabouts of some are unknown,
     one remains hospitalized for a disability. Some organizations also reported
     to the IACHR about the institutionalization of children with disabilities,
     who were previously housed in the residential care facility of the Hogar
     Virgen de la Asunción and at other public and private residential care
     facilities of different capacities, but all of which still follow the model of

772
       Press story, La hora, Juez se excusa de seguir conociendo el Caso Hogar Seguro [‘Judge recuses himself from
       continuing to preside over the Hogar Seguro Case’], August 25, 2017. It can be viewed at:
       http://lahora.gt/juez-se-excusa-seguir-conociendo-caso-hogar-seguro/.
773
       American Convention on Human Rights, Pact of San Jose, Article 8. The Inter-American Court has written
       that three points must be taken into account in determining a reasonable time within which a trial must be
       conducted: (i) the complexity of the matter; (ii) the judicial activity of the interested party; and (iii) the
       behavior of the judicial authorities. IA Court of HR, Case of Genie Lacayo v. Nicaragua, Merits, Reparations
       and Costs, Series C, No. 30. Judgment of January 29, 1997.
774
       “The Alba-Keneth Alert System involves a series of coordinated actions between public institutions to help
       expedite and locate and protect children or adolescents, who have been taken or have gone missing and to
       assist in the recovery and provide shelter for them.” Article 4, “Alba Keneth Alert System Law, Decree No.
       28-2010, September 8, 2010. The Alba Keneth alert system is a rapid response system to disappearances or
       kidnappings of children. It was created after the disappearance of 8-year-old Alba Michelle España Días and
       of 4-year-old Keneth Alexis López Agustín, who were kidnapped and the search for them did not get under
       way immediately because of the lack of an adequate procedure. The system is designed to coordinate
       immediate actions by the National Civilian Police, the Office of the Public Prosecutor, the General
       Directorate of Migration, the Secetariat of Social Communication of the Office of the President, the
       Secretariat against Sexual Violence, Exploitation and Trafficking in Persons, the Ministry of Foreign Relations,
       and the Office of the General Counsel of the Nation (PGN); from 2012 to August 2017, the Operations Unit of
       the PGN has issued around 30,867 Alba-Keneth alerts, of which 23,521 were taken down because the child
       was successfully located, which works out to a 75% location rate.
775
       Information provided by the Office of the Counsel General of the Nation in the context of the on-site visit,
       August 2, 2017. In the IACHR archives.



Organization of American States | OAS


                                                                                                 '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1399 of 1770

                                                        Chapter 7: Situation of Persons under State Custody| 227



      institutionalization characterizing child and adolescent residential care
      facilities in Guatemala. 776 According to the PGN, its family reunification
      team has been closely following up on family reunification carried out
      through administrative proceedings and through hearings, with respect to
      41% of the children and adolescents of the Hogar Virgen de la Asunción. 777
      As for the children who were transferred to public residential care and
      private facilities, the PGN reported that it is working with said institutions
      to begin the process of family reintegration, and that the process will begin
      with the facilities that are not registered with National Adoption Council. 778
      In its comments to the draft of this report, the State detailed the activities
      of support by State entities related to this incident, in coordination with the
      Ministry of Social Welfare (SBS). In particular, the State informed that the
      Ministry of the Environment and Natural Resources provided training to
      adolescents who are in SBS homes, through a certification on
      environmental studies with an emphasis on climate change and ecological
      guardians; the Ministry of the Interior provided subsidies so that families
      who apply for the Program for Substitute or Temporary Families within the
      SBS may obtain the required background checks at no cost to them; the
      State is coordinating the training of personnel from the SBS and the
      National Council of Adoptions regarding legislation on protection for
      children with disabilities; and it is considering the creation of a registry of
      children and adolescents with thin protection system. 779

450. The Commission reiterates its call for the Guatemalan State to prioritize
     reunification with family, in accordance with Inter-American and
     international standards on the rights of children and adolescents to live in a
     family and community setting, including the American Convention on
     Human Rights and the Convention on the Rights of the Child 780 and the
     Convention on the Rights of Persons with Disabilities. 781

451. A common denominator that the IACHR has noticed is the failure of the
     institutions of the State to follow up and to provide comprehensive support
     to the families of the victims, in terms of psychological support, counseling,
     and care to those afflicted by post traumatic stress disorder and/or
     physical ailments. The Commission finds that this is mostly due to
     Guatemala’s weak institutional framework with regard to the care of

776
      Information provided by Disability Rights International, October 8, 2017. In the IACHR archives.
777
      Information provided by the Office of the Counsel General of the Nation in the context of the on-site visit,
      August 2, 2017. In the IACHR archives.
778
      Id.
779
      Communication from the State of Guatemala, “Submission of the State of Guatemala to Include in the Draft
      Report on the Human Rights Situtation in Guatemala,” December 22, 2017, p. 33.
780
      Guatemala acceded to the Convention on the Rights of the Child on June 6, 1990.
781
      Guatemala acceded to the Convention on the Rights of Persons with Disabilities on April 7, 2009.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1400 of 1770

228 | Situation of Human Righsts in Guatemala



        children, inasmuch as State agencies do not have to capacity to ensure the
        full enjoyment of the human rights of children and adolescents, and that in
        this crisis, its lack of capacity has gotten worse. In the wake of the tragedy
        of Hogar Virgen de la Asunción, the institutional framework, which was
        already weak and uncoordinated, has shined a light on a veritable crisis
        and incapacity of the State to respond to the magnitude of the problems
        that the Guatemalan State is facing when it comes to ensuring the rights of
        children and adolescents.

452. The IACHR notes that one aspect that has hampered interinstitutional
     coordination with respect to the crisis of the Hogar Virgen de la Asunción,
     and protection of children in Guatemala in general, has been the constant
     turnover in the leadership at the relevant agencies. During the on-site visit,
     the IACHR met with then head of the Secretariat of Social Welfare Cándida
     Rabanales, who at the time mentioned her short tenure thus far in the
     position as one of the reasons why coordination between institutions had
     taken more time than anticipated. The organizations making up the child
     protection “cluster”—both state entities and civil society organizations—
     echoed this situation. 782 As such, the IACHR regrets that frequent turnover
     continues in directorships of these agencies, which stands in the way of
     them achieving the stability they need. The Commission learned of the
     recent appointment of Ana Patricia Contreras Mejía as Secretary of the SBS,
     on September 4, 2017, and calls on the State to pursue stability in the key
     institutions for the care of children, especially at a time of crisis, such as the
     one the country is going through.

453. As a result of the incidents of March 8, the draft legislation to create the
     National System for the Full Implementation of the Rights of Children and
     Adolescents was pushed forward more expeditiously and is before
     Congress at this time, but as of the date of approval of this report, it has not
     been enacted. Through the Commission’s precautionary measures system,
     on March 12, 2017, the IACHR granted Precautionary Measure 985-16
     seeking to protect the lives and integrity of the children and adolescents
     previously housed at the Hogar Virgen de la Asunción. 783 In this regard, the

782
       Information received during the on-site visit, July 31 to August 4, 2017.
783
       On March 30 and 31, along with members of the IACHR Secretariat, and the participation of a MESECVI
       expert, the Rapporteur on the Rights of the Child conducted a visit to Guatemala to follow-up on compliance
       with the Precautionary Measure. In Precautionary Measure No. 958/16, [Medida Cautelar No. 958/16],
       granted on March 12, 2017, the State of Guatemala was asked to take the necessary measures to protect
       the lives and safety of the children and adolescents, who are housed at the “Hogar Seguro Virgen de
       Asunción,” including those who were seriously burned or otherwise affected physically or psychologically as
       a result of the fire; to ensure that the conditions in which the children and adolescents are living at the
       facility are brought into line with applicable international standards, while the State undertakes effective
       measures to promote reintegration with their family members, when possible and with the necessary family
       support; it should also identify alternatives for their care that serve to better protect them; prohibit any
       more children and adolescents from entering the “Hogar Seguro Virgen de la Asunción;” come to a


Organization of American States | OAS


                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1401 of 1770

                                                         Chapter 7: Situation of Persons under State Custody| 229



      IACHR reiterates its concern over the information it received regarding the
      lack of support and assistance to the families of the victims and survivors of
      the fire, as well as the search for the children and adolescents, who after
      being under the custody of the State, have still not been located. The State
      must take immediate steps to find the whereabouts of those children and
      adolescents and provide said services to the families.

454. In the Recommendations section, the IACHR makes concrete
     recommendations to the State of Guatemala with regard to child and
     adolescent detention facilities in general, as well as on follow-up to the case
     of the Hogar Virgen de la Asunción in particular. The Commission will
     closely monitor compliance with these recommendations by the State.


C.    Persons with Disabilities at mental Health Institutions

      1.         General considerations

455. In August 2017, in the context of its on-site visit, the Commission visited
     the Federico Mora Hospital. On this score, the Commission reiterates that
     the prevailing situation at this hospital “reflects the lack of protection of
     persons with disabilities in Guatemala.” 784

456. The Federico Mora Hospital is the only long-termin public institution in
     Guatemala providing psychiatric care to the country’s entire population of
     more than 15 million inhabitants, who are spread out among 22 different
     departments. 785 As of August 2017, the patient population at said
     institution was 334. The Federico Mora hospital offers acute and chronic
     treatment, in addition to functioning as a psychiatric hospital, it also
     operates as a detention facility for so-called “forensic patients,” who are
     persons in pretrial detention or are serving sentences and, are ordered by
     the court to be admitted because they are deemed to have some mental
     illness. 786 Persons who are sent to the hospital as “protection measures”

      consensus about the measures to be taken in conjunction with the beneficiaries and the requesting party;
      and report on the actions taken in order to investigate the alleged incidents that gave rise to the instant
      precautionary measure and thus avoid the repetition thereof.
784
      IACHR, Situación de derechos humanos en Guatemala, [‘Situation of Human Rights in Guatemala’],
      OEA/Ser.L/V/II, Doc. 43/15, December 31, 2015, para. 350.
785
      National Statistics Institute, Características de la Población y de los Locales de Habitación Censados, 2002,
      pgs. 12 and 13.
786
      According to request for precautionary measure MC 370-12, the three main categories of inpatients under
      security measures in terms of their mental health status, institutionalized at the Federico Mora Hospital are
      the following: (1) inpatients who were already convicted as criminally liable, and were transferred to the
      hospital to treat a mental illness; (2) persons who are being evaluated to determine whether or not they


                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1402 of 1770

230 | Situation of Human Righsts in Guatemala



        imposed by the judicial authority, who are in situations such as living on
        the streets, are also considered “forensic patients.”787 These patients are
        currently guarded by penitentiary agents. Because of the different type in
        the hospital population, it is particularly complex to provide medical
        treatment and care to the patients. 788


        2.      Conditions of Detention

457. Through a request for precautionary measures, filed in October 2012, the
     IACHR learned of several different violations, which jeopardize the lives
     and safety of the patients at Federico Mora Hospital. 789 One of the major
     allegations was that the regular hospital patients and those charged with
     criminal offenses shared the same space and, consequently, the former
     would endure abuse from the criminally charged patients and their
     guards. 790 For its part, the IACHR notes that at least 10 years prior to the
     filing of the request for precautionary measures, the PDH had already
     expressed its concern over the serious conditions prevailing at the
     aforementioned institution. 791 In light of this situation, on November 20,
     2012, the IACHR granted precautionary measure MC-370-12 on behalf of
     334 patients of the Federico Mora Hospital and asked the State of



       have a mental illness or are competent to stand trial; and (3) persons with mental disability, who have
       committed a crime and have already been declared incompetent to stand trial.” DRI and ODHAG, Solicitud
       de medidas cautelares a favor de las 334 personas con discapacidad mental internadas en el Hospital
       Federico Mora, [‘Request for precautionary measures for 334 persons with mental disability confined at the
       Federico Mora Hospital’], October 2012, p.2.
787
       Authorities of the Federico Mora Hospital. Information provided to the IACHR during the visit to the
       institution on August 2, 2017.
788
       In its comments to the draft of this report, the State informed that the National Council for Attention to
       Persons with Disabilities has urged the creation of municipal offices for people with disabilities in 10
       municipalities and 21 Department Commissions for People with Disabilities, in compliance with the National
       Policy on Disability. Communication from the State of Guatemala, “Submission of the State of Guatemala to
       Include in the Draft Report on the Human Rights Situtation in Guatemala,” December 22, 2017.
789
       In this regard, the IACHR was informed that patients faced the following violations: a) threats, harassment
       and acts of violence perpetrated by medical and guard staff, as well as by patients themselves; b) inhuman
       and degrading conditions; c) negligent medical care, which even led to the loss of life from diseases that are
       preventable and readily treated, such as pneumonia and diarrhea; d) use of protracted solitary confinement,
       and e) physical and sexual abuses, mainly of women and girls.
790
       IACHR, Precautionary Measures, MC 370/12, Asunto de los 334 Pacientes del Hospital Federico Mora
       respecto a Guatemala, [‘MC 370/12, Matter of 334 Patients of the Federico Mora Hospital with respect to
       Guatemala’], November 2012.
791
       In this regard, see PDH, Guatemala, Recommendation EIO-GUA-106-2002/DR, “Diligencias Practicadas e
       Informes Recibidos” [‘Investigative steps taken and reports received’], May 13, 2002; PDH, Office of the
       Human Rights Ombudsman of Persons with Disabilities, Report on the Monitoring of the National Mental
       Health Hospital, Guatemala, 2007, p. 5, and PDH, Recommendation REF.EXP.ORD.GUA “Resultados de la
       Investigación” [‘Results of the investigation’], 2595–2009/DE, January 27, 2012.



Organization of American States | OAS


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1403 of 1770

                                                          Chapter 7: Situation of Persons under State Custody| 231



      Guatemala to adopt several measures to ensure the lives and personal
      integrity of the patients at the aforementioned hospital. 792

458. The granting of this measure and subsequent public awareness about the
     situation in which these patients were living led to different international
     and national agencies expressing their own concern over the “alarming
     conditions” prevailing at the Institution. Thus, the UN Committee on the
     Rights of Persons with Disabilities (CRPD Committee), the OUNHCHR and
     the Committee against Torture (CAT), have all called upon the State of
     Guatemala to take the necessary measures to ensure and speed up the pace
     of implementation of the aforementioned precautionary measure. 793 This
     case has also attracted the attention of the national and international press
     and was heavily covered in 2014 by the BBC, which deemed the institution
     the “most dangerous hospital in the world.” 794

459. Five years after precautionary measure MC-370-12 was granted, the main
     changes noted by the Commission on its visit to the institution are: an
     improvement in infrastructure conditions as compared to the conditions
     reported at the time the precautionary measures were granted; and
     separation of hospital patients from those charged with criminal offenses.
     As to this last issue, the State has reported to the IACHR that said
     separation had made it possible to do without the presence of so many
     agents of the National Civilian Police—previously 140 agents— 795 and that



792
      In particular, the ICDH requested Guatemala to take the following actions: a) provide adequate medical
      treatment to the patients, based on the particular pathologies of each individual; b) ensure segregation of
      children from adults, taking special measures in keeping with the principle of the best interests of the child;
      c) segregate patients in pretrial detention and serving sentence, who are under judicial order of deprivation
      of liberty, from the rest of the hospital patients, and that the custody of the latter group be provided by
      unarmed hospital staff; d) restrict the use of solitary confinement to the situations and under the conditions
      established in international standards on persons with mental disability, and e) adopt immediate measures
      of prevention so that all patients, particularly women and children, are not the targets of acts of physical,
      psychological and sexual violence by other patients, security agents or hospital employees. Additionally, the
      IACHR requested that agreement be reached with the beneficiaries and their representatives on the
      measures to be adopted, IACHR Precautionary Measures MC 370/12, Asunto de los 334 Pacientes del
      Hospital Federico Mora respecto a Guatemala,[‘MC 370/12, Matter of the 334 Patients of the Federico Mora
      Hospital with respect to Guatemala’], November 2012.
793
      UN Committee on the Rights of Persons with Disabilities, Final observations on the initial report of
      Guatemala, CRPD/C/GTM/CO/1, September 30, 2016, para. 44; OUNHCHR -Guatemala, Press release,
      OACNUDH llama a garantizar los derechos humanos de pacientes del Hospital Federico Mora, [‘OUNHCHR
      calls for ensuring the human rights of patients of the Federico Mora Hospital’], December 7, 2014;
      Committee against Torture (CAT), Observaciones Finales sobre los Informes Periódicos Quinto y Sexto de
      Guatemala, [‘Final observations on the Fifth and Sixth periodical reports of Guatemala’], CAT/C/GTM/CO/5-
      6, June 24, 2013, para. 21.
794
      BBC, “Inside the 'world's most dangerous' hospital”, December 4, 2014.
795
      State of Guatemala, Written submission of the State of Guatemala regarding the request for information
      prior to the on-site visit of the IACHR, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, para. 102.



                                                             Inter-American Commission on Human Rights | IACHR


                                                                                             '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1404 of 1770

232 | Situation of Human Righsts in Guatemala



        currently there are only 15 prison guards on-site. 796 Also, because the
        prison guards can only be posted in ward 4—the only location where
        criminally charged patients would be held—the State claimed that
        separation of the different categories of patients had also led to a
        “considerable” decrease in state agents abusing patients.

460. The IACHR notes that over the past years, there has been a notable increase
     in the budget allocated to the Federico Mora Hospital. In this vein, the State
     of Guatemala has reported that said budget has increased to 54 million
     quetzals (the equivalent of more than USD $7 million). 797 On this score, the
     IACHR has information reflecting that this increase has mainly been used
     for infrastructure changes in the hospital and has not been invested in
     creating community services to facilitate persons with mental disabilities
     to return to the community.

461. On another note, the requesting parties of precautionary measure MC 370-
     12 contend that despite the amount of resources invested, because the
     patients at Federico Mora are still facing similar rights violations to those
     reported in 2012,798 their lives and integrity continue to be at risk. On this
     score, the IACHR notes the concern expressed by the CRPD Committee in
     its recent assessment of the Guatemalan State, in considering that the
     measures adopted by the State to ensure the rights of the patients,
     including the separation of patients under medical orders or those charged
     with criminal offenses, “have not been sufficient to protect the persons
     with disabilities.” 799

462. In particular, information has been made available to the IACHR indicating
     that the conditions of the hospital continue to be unsanitary and unhealthy,
     thus fostering infectious diseases and posing an immediate threat to the
     health and lives of the patients. With respect to the use of solitary
     confinement, the petitioners note that just as has been documented since
     2012, the solitary confinement rooms continue to be used on a regular
     basis as punishment, when patients are aggressive, or when they are newly
     admitted and are in a “state of shock or resist their hospitalization.” 800 In
     contrast, the State argues that the use of solitary confinement has been
796
       Authorities of the Federico Mora Hospital. Information provided to the IACHR, during the visit to the
       institution on August 2, 2017.
797
       State of Guatemala, Written submission of the State of Guatemala regarding the request for information
       prior to the on-site visit of the IACHR, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, para. 100.
798
       Information provided in the context of the precautionary measure, submitted to the IACHR by the
       petitioners, on May 5, 2017.
799
       UN Committee on the Rights of Persons with Disabilities, Final observations to the initial report of
       Guatemala, CRPD/C/GTM/CO/1, September 30, 2016, para. 43.
800
       Information provided in the context of the precautionary measure, submitted to the IACHR by the
       petitioners, on May 5, 2017.



Organization of American States | OAS


                                                                                         '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1405 of 1770

                                                         Chapter 7: Situation of Persons under State Custody| 233



      reduced, and that it is only used on an exceptional basis, under doctor’s
      order and based on the respective protocol. 801

463. Additionally, with regard to the alleged abuses committed against the
     patients, the petitioners claim that patients continue to be subjected to
     torture and mistreatment. In particular, they contend that violence and
     abuse are used by medical staff as a “tool of control,” and it has an
     aggravated effect on overmedicated patients, who are unable to protect
     themselves. 802 Moreover, 5 years after the aforementioned precautionary
     measure was granted, and despite the different abuses committed against
     the patients, which were brought to the attention of the Commission, the
     State has only reported about the drafting of internal rules for the
     application of administrative and economic punishments to staff that
     departs from the care protocols. 803 Furthermore, the IACHR has been
     informed that criminal charges were brought on September 22, 2016,
     against a male nurse who physically assaulted a patient. On this score, the
     IACHR notes that of the 12 cases of mistreatment of patients by hospital
     staff reported by the State in early 2017, which include physical abuse and
     negligent medical care, criminal proceedings were instituted in only one of
     them. The remaining cases were “brought to the attention of the
     disciplinary control agencies,” and in one of them, a doctor who did not
     properly follow up on the traumatism stemming from the fall of a patient,
     was relieved of his duty. 804

464. Inasmuch as States play the role of guarantor of persons under their
     custody805 and that persons with disabilities at psychiatric institutions are
     in a special at-risk situation of being subjected to torture and
     mistreatment, 806 it is the special duty of the Guatemalan State to investigate
     ex officio, and when appropriate, punish those responsible for any violation
     of the personal integrity of any institutionalized persons. 807 Moreover,
     under the assumption of the existence of an intrinsic imbalance of power
801
      Information provided in the context of the precautionary measure, submitted to the IACHR by the State of
      Guatemala, on February 27, 2017.
802
      Information provided in the context of the precautionary measure, submitted to the IACHR by the
      petitioners, on May 5, 2017.
803
      State of Guatemala, Written submission of the State of Guatemala regarding the request for information
      prior to the IACHR’s on-site visit, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, para. 98.
804
      Information provided in the context of the precautionary measure, submitted to the IACHR by the State of
      Guatemala, on February 27, 2017.
805
      IACHR, Informe sobre los derechos humanos de las personas privadas de libertad en las Américas, [‘Report
      on the Human Rights of Persons Deprived of Liberty in the Americas], December 31, 2011, para. 328.
806
      IA Court of HR, Case of Ximenes Lopes against Brazil. Merits, Reparations and Costs. Judgment of July 4,
      2006. Series C No. 149, para. 106.
807
      In this regard, see Informe del Relator Especial sobre la tortura y otros tratos o penas crueles, inhumanos o
      degradantes, [‘Report of the Special Rapporteur on Torture and other Cruel, Inhuman or Degrading
      Treatment or Punishment Juan E. Méndez, A/HRC/22/53, February 1, 2016. para. 85 c).



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                           '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1406 of 1770

234 | Situation of Human Righsts in Guatemala



        between these persons and the respective hospital authorities, the State is
        required to oversee and make sure that persons with disabilities at mental
        health facilities receive “a worthy, human and professional treatment,” and
        they be protected against exploitation and abuse. 808 In particular, reflecting
        the promptings of the CRPD Committee in September 2016, the IACHR
        reiterates the obligation of the State of Guatemala to establish an
        independent mechanism to oversee the confinement of patients at Federico
        Mora in order to prevent and protect against acts of torture and
        mistreatment. 809


        3.      Indefinite Institutionalization because of a Lack of
                Community Services

465. The right of persons with disabilities to independent living and to be
     included in the community, according to the CRPD Committee, means on
     the one hand that said persons are provided all the necessary means
     enabling them to exercise choice and control over their lives and make all
     decision concerning their lives. 810 On the other hand, this right is related to
     full and effective participation and inclusion of persons with disabilities in
     society, through the development of inclusive environments. 811 In and of
     itself, the protection of this right means that the lives of persons with
     disabilities take place outside residential institutions of all kinds. It is not
     “just” about living in a particular building or setting, it is, first and foremost,
     about losing personal choice and autonomy as a result of the imposition of
     certain life and living arrangements. 812 When there is a lack of alternatives
     in the community, institutions segregate persons with disabilities from the
     community, because this becomes the only option for them to be able to
     receive the care and services they need. In this regard, the CRPD
     Committee has established that involuntary institutionalization on the
     basis of impairment, is often caused or increased by a lack of disability-
     specific support services, and leads to arbitrary deprivation of liberty. 813

808
       IA Court of HR, Case of Ximenes Lopes v. Brazil. Merits, Reparations and Costs. Judgment of July 4, 2006.
       Series C No. 149, para. 107.
809
       UN Committee on the Rights of Persons with Disabilities, Final observations on the initial report of
       Guatemala, CRPD/C/GTM/CO/1, September 30, 2016, para. 43. In this regard, in its 2016 Annual Report, the
       PDH reiterated the concerns noted by the aforementioned Committee. PDH, Guatemala, Informe Anual
       Circunstanciado 2016, p. 251. [‘Annual Status Report]
810
       UN Committee on the Rights of Persons with Disabilities, General comment on article 19: Living
       independently and being included in the community, CRPD/C/18/1, August 29, 2017, para. 16 a).
811
       Id., para. 16 b) and 19.
812
       Id., para. 16 c).
813
       Id., para. 83; and Guidelines on article 14 of the Convention on the Rights of Persons with Disabilities: The
       right to liberty and security of persons with disabilities, adopted at the 4th Session, September 2015, para. 8.



Organization of American States | OAS


                                                                                                 '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1407 of 1770

                                                        Chapter 7: Situation of Persons under State Custody| 235



      Based on the foregoing, the IACHR finds that a lack of support and
      community services for persons with disabilities and their families creates
      incentive to institutionalize these persons and, consequently, violates their
      right to live in the community.

466. With respect to the establishment of community services, even though the
     State reports on implementation of a pilot project to establish a “halfway
     house” model, 814 it also recognizes patients are subjected to prolongued
     institutionalization because of an absence of support in the community. 815
     Separately, the IACHR was advised by the Ministry of Public Health and
     Social Assistance that as of early 2017, it has been implementing an
     inclusive model of health care, from a human rights and social integration
     perspective, 816 which is based on the decentralization of medical treatment
     through health care promotion, at the primary care level. 817 In this context,
     said Ministry reported to the Commission about the revision of the
     protocols to allow and ensure that the patients of Federico Mora Hospital
     have contact with their family members and with the community, and
     about holding health care days for patients focused on eye care, dental care
     and nutrition. 818.

467. The IACHR welcomes actions aimed at improving the living conditions of
     the patients of the Federico Mora Hospital; however, it does not find that
     these conditions are adequate to protect their lives and integrity. In
     particular, the IACHR regrets that the measures adopted have not been
     focused on the creation of community-based services and that despite the
     notable increased hospital budget, these resources have not been used to
     create alternatives in the community. In this regard, the Commission notes
     the words of the CRPD Committee that investment of resources in
     institutions, instead of in developing possibilities for persons with
     disabilities to live independently in the community, leads to abandonment,
     dependence on family, institutionalization, isolation and segregation. 819


814
      State of Guatemala, Written submission of the State of Guatemala regarding the request for information
      prior to the IACHR’s on-site visit, Ref. P-859-2017/VHGM/LWC/nj, June 16, 2017, para. 103.
815
      Information provided in the context of the precautionary measure, submitted to the IACHR by the State of
      Guatemala, on February 27, 2017.
816
      State of Guatemala, Submission regarding the preliminary observations to the IACHR’s on-site visit, Ref. P-
      1261-2017/VHGM/LWC/nj, August 29, 2017. Annex 5, Response of the Ministry of Public Health and Social
      Assistance, “Comments regarding the observations on the visit to the Federico Mora National Mental Health
      Hospital,” August 18, 2017.
817
      Ministry of Public Health and Social Assistance. Information provided to the IACHR on August 2, 2017, at the
      meeting with health officials and during the visit to the institution.
818
      Id.
819
      UN Committee on the Rights of Persons with Disabilities, General comment on article 19: Living
      independently and being included in the community, CRPD/C/18/1, August 29, 2017, para. 1.



                                                            Inter-American Commission on Human Rights | IACHR


                                                                                          '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1408 of 1770

236 | Situation of Human Righsts in Guatemala



468. In light of the foregoing, the main concern of the IACHR with respect to the
     situation of the patients of Federico Mora Hospital is the lack of
     community-based care programs to ensure living in the community. In this
     regard, as noted by the CRPD Committee, the lack of services designed to
     meet the needs of the patients of this institution in the community leads to
     their indefinite segregation. 820 This situation is particularly worrisome
     considering that most of them continue living at the institution because no
     support is available to them in the community. On this score, the IACHR
     notes that according to the evaluation conducted in 2013 by independent
     psychiatric and medical staff of the hospital itself, approximately 75% of
     the patients (without including those in conflict with the law), did not need
     to remain at the institutions “for psychiatric reasons,” and could “easily”
     become integrated into the community, if there were outpatient services
     available to them. 821

469. Because of the lack of community-based options for the patients of the
     Federico Mora Hospital to receive the necessary services and treatment
     outside the institution, the IACHR recommends that the State guarantee
     community living for these persons, by creating and establishing
     community-based services. For this purpose, the Commission urges the
     State to adopt, among other ones, the following measures: a) expeditiously
     define a strategy for the de-institutionalization of persons with disabilities,
     with a timeline, sufficient resources and specific evaluation measures; 822 b)
     ensure the participation of persons with disabilities, directly and through
     the organizations representing them, in the design and implementation of
     said strategy, 823 and c) allocate sufficient resources for the development of
     support services. 824 In this regard, in accordance with the CRPD Committee,
     the Commission stresses that community-based support must be designed
     to help persons with disabilities to be included in the community and to
     avoid their isolation and segregation. 825



820
       UN Committee on the Rights of Persons with Disabilities, Final observations on the initial report of
       Guatemala, CRPD/C/GTM/CO/1, September 30, 2016, para. 54.
821
       DRI, “Disability Rights International continues to pressure Guatemalan government to end human rights
       abuses at notorious psychiatric facility”, March 15, 2013.
822
       UN Committee on the Rights of Persons with Disabilities, Final observations on the initial report of
       Guatemala, CRPD/C/GTM/CO/1, September 30, 2016, para. 54. General comment on article 19: Living
       independently and being included in the community, CRPD/C/18/1, August 29, 2017, para. 98 g).
823
       UN Committee on the Rights of Persons with Disabilities, General comment on article 19: Living
       independently and being included in the community, CRPD/C/18/1, August 29, 2017, para. 98 i).
824
       UN Committee on the Rights of Persons with Disabilities, Final observations on the initial report of
       Guatemala, CRPD/C/GTM/CO/1, September 30, 2016, para. 54.
825
       UN Committee on the Rights of Persons with Disabilities, General comment on article 19: Living
       independently and being included in the community, CRPD/C/18/1, August 29, 2017, para. 30.



Organization of American States | OAS


                                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1409 of 1770

                                                           Chapter 7: Situation of Persons under State Custody| 237



470. Lastly, as for the patients in conflict with the law, who as of August 2, 2017
     numbered 46 individuals, the IACHR was informed that 90% of them
     should not even remain at the institution and, therefore, they too are
     subjected to arbitrary deprivation of liberty. 826 According to the psychiatric
     staff in charge of the treatment of this population of patients, this situation
     stems from the lack of review of judicial decisions to institutionalize, even
     though very often the medical expert opinions recommend outpatient
     treatment. 827 The State has also reported to the Commission that an
     “Interinstitutional Agreement” was signed for the Public Criminal Defense
     Institute to be able to request the release of a significant number of
     patients. 828 Furthermore, the IACHR learned of a State initiative to create a
     justice center with an expanded purview within the hospital itself, in order
     to review on an ongoing basis the security measures imposed on the
     patients in conflict with the law. 829




826
      Ministry of Public Health and Social Assistance. Information provided to the IACHR on August 2, 2017, at the
      meeting with health officials and during the visit to the institution. Additionally, this information was
      conveyed to the IACHR by the psychiatric staff itself in charge of treating the patients in conflict with the law,
      during its visit to the institution on August 2, 2017.
827
      Psychiatric staff of the Federico Mora Hospital. Information provided to the IACHR during its visit to the
      institution on August 2, 2017.
828
      IACHR, Situación de derechos humanos en Guatemala, [Situation of Human Rights in Guatemala],
      OEA/Ser.L/V/II, Doc. 43/15, December 31, 2015, para. 353. Information provided in the context of the
      precautionary measures and in the Observations of the State of Guatemala on the “Draft General Report on
      the Situation of Human Rights in Guatemala and on the IACHR’s communication of August 14, 2015,”
      October 6, 2015.
829
      COPREDEH. Information provided to the IACHR, during its visit to the institution on August 2, 2017.



                                                               Inter-American Commission on Human Rights | IACHR


                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1410 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1411 of 1770




                        CHAPTER 8
             CONCLUSIONS AND
            RECOMMENDATIONS




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1412 of 1770




                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1413 of 1770

                                              Chapter 8: Conclusions and Recommendations| 241




CONCLUSIONS AND RECOMMENDATIONS

471. The human rights situation described in this report is rooted in the causes
     of the armed conflict, which persist to the present day. This causes include
     economic and social inequality, high levels of corruption, and a weak State
     response, partly as a consequence of the scarce tax revenue raised by the
     State to meet the most pressing needs through policies and programs.
     There continues to be structural problems, such as racial discrimination,
     social inequality, a widespread situation of poverty and exclusion, impunity
     and lack of access to justice, which stand as roadblocks to full respect for
     human rights in Guatemala. The IACHR has consistently received
     information about persisting parallel structures of power that hamper
     efforts to combat impunity, corruption and strengthen the rule of law.

472. In this context, as immediate measures, it is essential for the State to
     redouble its commitment to continue with efforts undertaken to combat
     impunity, violence, intolerance and corruption, through prevention and
     pro-human rights policies and programs, as well as a strengthened,
     independent and impartial justice system. For this purpose, it is the
     obligation of the State to ensure the conditions for the CICIG and the Office
     of the Public Prosecutor to be able to efficiently perform their jobs, as well
     as approve a reform to the Constitution in the field of justice in keeping
     with the highest human rights standards.

473. Additionally, the State must make further efforts to adopt laws, policies and
     programs to close the persistent inequality and exclusion gap, so that all
     persons, in particular, those historically excluded, are able to exercise their
     human rights. It includes ensuring sufficient budget to fund the areas of
     greatest concern described in the instant report.

474. The Commission expresses its will and willingness to contribute and
     collaborate with the State of Guatemala in the implementation of a human
     rights agenda aimed at ensuring and protecting the rights of its inhabitants.
     In this context, the IACHR makes the following recommendations to the
     State of Guatemala:




                                             Inter-American Commission on Human Rights | IACHR


                                                                        '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1414 of 1770

242 | Situation of Human Righsts in Guatemala



A.     General Recommendations

        1.      Create, together with the IACHR, a Follow-Up Mechanism to the
                Recommendations of the instant report.

        2.      Make sure that the CICIG, under the direction of its Commissioner,
                Iván Velásquez, is able to fulfill its mandate with the proper
                protections, without harassment, threats or undue interference, in
                accordance with the Agreement creating it.

        3.      Endow COPREDEH and the Office of the Human Rights Ombudsman
                with sufficient human and budgetary resources to be able to fully
                comply with its mandate.

        4.      Ratify the Inter-American Convention against All Forms of
                Discrimination and Intolerance, the Inter-American Convention
                against Racism, Racial Discrimination and Related Forms of
                Intolerance, the Inter-American Convention on Protecting the Rights
                of Older Persons and the Additional Protocol to the American
                Convention on Human Rights to Abolish the Death Penalty.

        5.      Continue with efforts to eradicate extreme poverty and hunger,
                especially, to adopt emergency measures to eliminate the serious
                issue of child malnutrition, such as programs and policies to prevent
                maternal and infant mortality in the country.

        6.      Adopt emergency measures to ensure the economic, social, cultural
                and environmental rights of the population, in particular, the persons
                living in a situation of major exclusion described in the instant report.


B.      Recommendations regarding administration of justice

        7.      Approve constitutional reform on justice as soon as possible while
                ensuring compliance with international standards on the subject
                matter, in order to strengthen the judicial career. For this purpose, it
                must be ensured that the processes of selection and appointment of
                the operators of justice are carried out in keeping with Inter-
                American standards, under merit and professional qualification-
                based criteria, free of any improper political interference.

        8.      Examine the factors limiting expeditious and effective access to
                justice and take corrective measures. For example, ensure that the


Organization of American States | OAS


                                                                         '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1415 of 1770

                                            Chapter 8: Conclusions and Recommendations| 243



           amparo appeal mechanism and the application thereof in Guatemala
           meet Inter-American standards on the subject.


C.   Recommendations regarding Transitional Justice and
     Reparation to Victims of the Internal Armed Conflict

     9.    Approve Law 35-90 to create the National Commission to Search for
           Victims of Forced Disappearance and to push forward the search for
           missing persons in accordance with international standards on the
           subject matter.

     10.   Approve Law 3551 to provide solidity and certainty to the National
           Reparations Program (PNR).

     11.   Reinforce actions to combat impunity for human rights violations
           committed during the internal armed conflict, through prompt,
           thorough and impartial investigations, punish the perpetrators and
           masterminds and provide reparation to the victims.

     12.   Earmark sufficient resources to the Archive of the National Civilian
           Police.


D.   Recommendations regarding the Situation of Citizen
     Security

     13.   Draft and implement public prevention policies, based on the root
           causes of violence and the high crime rates, in order to continue to
           bring these rates down substantially, and to ensure that Guatemalans
           live in a country free of violence.

     14.   Continue with efforts to strengthen the PNC and withdraw the armed
           forces from duties of citizen security.

     15.   Ensure the regulation and effective oversight of private security firms
           and their agents, registration and punishment of those who do not
           comply with requirements; as well as carry out strict gun control.

     16.   Adopt specific measures to address the issue of lynching in the
           country.




                                           Inter-American Commission on Human Rights | IACHR


                                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1416 of 1770

244 | Situation of Human Righsts in Guatemala



E.      Recommendations regarding Specific Segments of the
        Population

       Women

        17.     Take decisive action to ensure for all women victims of violence and
                discrimination access to justice at all stages (complaint, investigation
                and trial proceedings) through accessible information in terms of
                language and culture, staff training, specialized legal assistance and
                through outreach services for victim assistance.

        18.     Promote political participation of women and, in particular,
                indigenous and Afrodescendant women, in decision-making positions
                through the design and implementation of affirmative action
                measures.

        19.     Include sexual crimes in all reparation and justice policies for victims
                of the armed conflict, especially with regard to implementation of the
                National Reparation Plan, and to take the necessary measures for the
                PNR to seriously address without discrimination complaints of sexual
                violence. These measures must include clarification of the criteria to
                gain access to justice and to the mechanisms of reparation, as well as
                the design of reparation measures that meet the specific needs of the
                women.

       Children and Adolescents

        20.     With respect to the high rate of child institutionalization, implement
                measures to do away with institutionalization and review legislation,
                policies and practices to bring them into line with international
                standards, particularly, reinforcing social policies of support to
                families in order to help them to provide adequate care for their
                children, as well as social policies aimed at ensuring rights, such as
                health, education and nutrition, and taking into account the best
                interests of the child.

        21.     Clearly regulate measures involving the removal of a child from his or
                her family for reasons of protection, on an exceptional basis and for
                the shortest length of time possible, and making it applicable only in
                limited circumstances provided for by the law, and stipulating that
                the decision must be subject to periodical review, in keeping with
                international standards.



Organization of American States | OAS


                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1417 of 1770

                                             Chapter 8: Conclusions and Recommendations| 245



     22.   Adopt public policies and legislative measures to implement a true
           model of full implementation of all rights of all children and
           adolescents, which creates an adequate institutional framework to
           ensure their rights, with special emphasis on services for children at
           the local level, endowing the framework with sufficient human,
           material and economic resources.

     23.   Put an end to the model of residential institutions for children and
           adolescents, inasmuch as it runs counter to international standards.

     Indigenous Peoples

     24.   Prior to granting concessions, licenses or permits for the exploration
           or exploitation of natural resources that affect the ancestral lands or
           territories of indigenous peoples and communities, carry out a prior,
           free and informed consultation, with a view to obtain consent, in
           keeping with Inter-American standards on the subject, and taking
           into account the characteristics, practices and customs of the
           indigenous peoples and communities involved.

     25.   With respect to concessions previously granted or in the process of
           implementation, establish a mechanism to be able to assess the need
           for a change in the terms thereof in order to preserve the physical
           and cultural survival of indigenous communities and peoples. Adopt
           the necessary measures to ensure that indigenous peoples and
           communities, who have suffered the effects of projects about which
           they had not been consulted, are able to gain access to mechanisms
           that enable them to mitigate the effects and receive adequate
           reparation, that is culturally appropriate.

     26.   Adopt immediate measures to protect collective intellectual property
           of indigenous women with regard to apparel and designs that
           represent their traditional identity.

     Persons Deprived of Liberty

     27.   Implement in practice a model of juvenile justice that regards
           deprivation of liberty as a measure of last resort and for the shortest
           length of time possible, and with a rehabilitative instead of a punitive
           approach.

     28.   Adopt judicial, legislative, administrative and other types of measures
           required to correct the excessive use of pre-trial detention, ensuring
           that this measure is used as an exception and is bound by the


                                            Inter-American Commission on Human Rights | IACHR


                                                                       '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1418 of 1770

246 | Situation of Human Righsts in Guatemala



                principles of legality, presumption of innocence, need and
                proportionality. In particular, the State must promote, regulate and
                apply alternative measures to pre-trial detention. Accordingly, it
                must repeal any legal provisions ordering compulsory use of pre-trial
                detention for the particular type of offense, and not establish further
                restrictions on procedural mechanisms and opportunities for release.

        29.     Strengthen public criminal defense systems, attaching priority to
                coverage and quality of service in order to provide, from the time of
                arrest, a service aimed at timely and effective protection of
                fundamental rights.

        30.     Implement judicial and prison information management systems at
                all detention facilities of the country, in order to provide up-to-date
                data and ready access on cases and the custody status of persons
                deprived of liberty in the country, and correct the lack of an
                automatized and unified system of registry of the proceedings of
                persons deprived of liberty.

        31.     Implement on-premise hearings at prison facilities in the presence of
                the judicial authorities in order to conduct particular proceedings to
                deal with the high rates of suspended court hearings and overcome
                difficulties in transferring persons inmates to courthouses.

        32.     Take the necessary steps to ensure that persons deprived of liberty
                are transferred to detention facilities meeting the minimum
                conditions compatible with the rights of persons deprived of liberty.
                This is inasmuch as police stations used as permanent detention
                facilities and military bases do not meet the minimum requirements
                for the detention to be compatible with international standards on
                the subject matter.

        33.     Change Guatemalan law against money laundering and the Criminal
                Code to meet the following requirements: a) that the punishment for
                money laundering does not amount to de facto imposition of a double
                sentence of deprivation of liberty, and b) that the law not continue to
                perpetuate the deprivation of liberty based on the mere material
                impediment that the persons have to cover the cost of the fine
                imposed.

       Persons with Disabilities

        34.     Investigate ex officio and, when appropriate, punish those
                responsible for any violation of the personal integrity of persons with


Organization of American States | OAS


                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1419 of 1770

                                             Chapter 8: Conclusions and Recommendations| 247



           disabilities at psychiatric institutions. Establish an independent
           mechanism to oversee the institutionalization of patients at the
           Federico Mora Hospital in order to protect against acts of torture or
           mistreatment.

     35.   In light of the lack of community-based options for patients of the
           Federico Mora Hospital to receive the necessary services and
           treatment outside the institution, the IACH recommends the State to
           ensure the community life of these persons, by creating and
           establishing community-based services. For this purpose, the
           Commission urges the State to adopt, among other ones, the
           following measures: a) expeditiously define a strategy for the de-
           institutionalization of persons with disabilities, with a timeline,
           sufficient resources and specific evaluation measures; b) ensure the
           participation of persons with disabilities, directly and through the
           organizations representing them, in the design and implementation
           of said strategy, and c) allocate sufficient resources for the
           development of support services.

     Human rights Defenders

     36.   Approve and implement on an emergency basis a public protection
           policy for human rights defenders. This policy should include
           implementation of a comprehensive protection program, and
           incorporate a model of risk assessment to make it possible to
           determine the particular protection needs of each defender, using, for
           example, from a perspective of gender or of groups in an especially
           vulnerable situation.

     37.   Hold public hearings or interviews where citizens, civil society
           organizations and other interested parties are able to learn the
           selection criteria of operators of justice, as well as challenge
           candidates and express their concerns or their support, in order to
           strengthen the independence of the operators of justice holding the
           high-level positions in the judiciary, the office of the prosecutor and
           the public defender’s office.

     38.   Adopt measures to ensure that operators of justice carry out their
           duties impartially and independently, respecting the principle of
           separation of powers and free of all threat or pressure. For this
           purpose, the State must strengthen the work of the Crimes against
           Operators of Justice Unit by recognizing the importance of its
           function in protecting the right of access to justice, as well as to due
           process.


                                            Inter-American Commission on Human Rights | IACHR


                                                                       '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1420 of 1770

248 | Situation of Human Righsts in Guatemala



        39.     Ensure that the authorities or third parties do not manipulate the
                punitive power of the State and its organs of justice in order to harass
                human rights defenders and operators of justice.               Likewise,
                authorities should refrain from making statements or assertions that
                stigmatize or discredit human rights defenders, journalists, ancestral
                authorities or leaders, who suggest that the authorities are acting
                improperly or illegally, when they are simply doing their job as
                human rights defenders. In this regard, the Commission calls on the
                State to advance in the drafting of guidelines against criminalization
                by the Office of the Attorney General.

        40.     Ensure that human rights defenders are not subjected to criminal
                proceedings for unnecessarily summary and protracted periods of
                time. Additionally, the State of Guatemala should cease using arrest
                warrants as mechanisms of punishment or retaliation against human
                rights defenders.

        41.     Take measures to prevent the use of criminal charges against human
                rights defenders aimed at keeping them from doing their job.
                Operators of justice must consider, in response to the charges,
                whether or not the accused was acting in the capacity of a human
                rights defender, as well as the context of the facts, and in this way be
                able to identify whether the charges were used as a means of
                hampering their work as defenders. Likewise, the authorities in
                charge of the investigation of the crimes must make sure to gather
                the necessary evidence to determine whether there was unlawful
                conduct before they proceed to issue precautionary measures or
                formally open a case against the defenders.

        42.     Establish specialized police and prosecutorial units with the
                necessary resources, training and specific investigation protocols in
                order to act in a coordinated fashion and respond with due diligence
                to the investigation of attacks on human rights defenders,
                establishing a hypothesis of the crimes and guidelines for the
                investigation thereof, taking into account vested interested that may
                have led to retaliation for the activities of the defender attacked. In
                this regard, the IACHR urges the State of Guatemala to adopt with
                urgency the General Instructions within the Office of the Public
                Prosecutor to guide prosecuting attorneys when investigating attacks
                on defenders.




Organization of American States | OAS


                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1421 of 1770

                                            Chapter 8: Conclusions and Recommendations| 249



     Internally Displaced persons, Migrants, Asylum Seekers,
     Refugees, and Victims of Trafficking in Persons

     43.   Adopt measures to prevent the causes of the forced migration of
           persons, as well as adopt measures of protection, humanitarian
           assistance and lasting solutions for internally displaced persons and
           ensure the right of migrants and persons with the need for
           international protection to leave the territory.

     44.   Adopt specific legislation at the federal and state level to address
           internal displacement in keeping with the Guiding Principles on
           Internal Displacement.

     45.   Amend Article 50 of the Code of Migration in keeping with human
           rights norms and standards in order to ensure that persons requiring
           international protection are never returned to a country where their
           life, safety and liberty are in jeopardy.

     46.   Regulate the Code of Migration and other norms relating to persons
           in the context of human mobility in keeping with the norms and
           standards of the Inter-American human rights system, in the
           framework of a participatory process with civil society organizations
           and other relevant stakeholders.

     47.   Ensure access to justice for migrants and their families, as well as
           implement measures to search for and identify missing migrants.

     48.   Implement effective measures to ensure the effective enjoyment of
           the human rights and reintegration of deported and returning
           persons.

     49.   Ensure that expansionist business and development activities are
           carried out in keeping with international human rights standards,
           analyzing legal aspects, potential social conflicts, environmental and
           social impacts, the right to consultation, the conduct of authorities
           and corruption, as well as their repercussions in the short and long
           term. The Guatemalan State must exercise adequate oversight of
           business activities in order to comply with its international
           obligations.

     50.   Ensure that evictions are conducted only in observance with human
           rights norms and standards and with the principles of exceptionality,
           legality, proportionality and suitability, in order to promote social
           wellbeing and by ensuring solutions for the evicted population, such


                                           Inter-American Commission on Human Rights | IACHR


                                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1422 of 1770

250 | Situation of Human Righsts in Guatemala



                as restitution and return, resettlement and rehabilitation or fair
                compensation.

        51.     Pursuant to the Peace Accords, promote the creation of an agrarian
                and environmental jurisdiction within the judicial apparatus through
                enactment by the Congress of the Republic of the respective law.

        52.     Adopt measures to ensure the protection of the dignity, life and
                security of the evicted persons, by ensuring at a minimum access to
                food, potable water and sanitation, lodging, clothing, access to
                medical services, means of subsistence and access to justice, as well
                as ensure access to humanitarian assistance and independent
                monitoring.

       Afrodescendants


        53.     Create institutions to formulate and develop policies for persons of
                African descent through a national action plan.

       LGBTI Persons

        54.     Adopt the necessary measures to discourage intolerance and abolish
                any type of law that discriminates against persons based on their
                sexual orientation, gender identity or expression.

        55.     Act with due diligence to prevent, investigate, punish and provide
                reparation for any type of violence committed against LGBTI persons.

        56.     Adopt the necessary legislative measures and policies to prevent
                violence, discrimination and prejudice against persons because of
                their sexual orientation, diverse gender identity and expressions or
                whose bodies depart from male and female standards.

       Freedom of Expression

        57.     Acknowledge, from the highest levels of government, the legitimacy
                and value of the work of journalists, and condemn attacks committed
                in retaliation for the exercise of freedom of expression.

        58.     Investigate crimes committed against journalists completely,
                effectively, and impartially. Additionally, in cases involving the
                murder of journalists, establish the motive and judicially determine
                any possible connection to journalistic activity and freedom of


Organization of American States | OAS


                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1423 of 1770

                                            Chapter 8: Conclusions and Recommendations| 251



           expression. The authorities should not rule out the practice of
           journalism as a motive for the attack and/or assault before the
           investigation is completed.

     59.   With respect to the program for the protection of journalists and
           media workers—the creation of which was announced by the
           President of the Republic during the visit—ensure that its content is
           consistent with the international parameters, in broad and effective
           consultation with civil society organizations, journalists, and media
           workers.

     60.   Take measures to guarantee the exercise of freedom of expression,
           plurality, and diversity in the digital transition process. Among other
           things, bring the license access, renewal, and revocation processes
           into line with the inter-American standards.

     61.   Promote a pluralistic approach to information and multiple points of
           view by fostering the full enjoyment of freedom of thought and
           expression, access to the media, and diversity in media ownership
           and sources of information through, among other things, transparent
           licensing systems, and, as appropriate, effective regulations that
           prevent the improper concentration of media ownership.

     62.   Adopt the legislative measures and public policies to recognize and
           ensure community media outlets’ access to radio and television
           frequencies and licenses; in the meantime, abstain from criminally
           prosecuting community radio stations.

     63.   Enact special, clear, and precise laws to regulate advertising at each
           level of government. Such provisions should clearly define
           government advertising and establish appropriate penalties for their
           violation. The Office of the Special Rapporteur reiterates that
           government advertising should never be allocated by the States to
           reward or punish media outlets for their editorial and news content.

     64.   Ensure that its administrative laws and practices are compatible with
           the prohibition against the participation of the armed forces in public
           safety operations, in particular, the control of violence at social
           protests. Limit budget allocations to matters concerning national
           defense.




                                           Inter-American Commission on Human Rights | IACHR


                                                                      '+6))
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1424 of 1770



                                                                                                           )$&76+((7




Guatemala
$SULO

102,340                                       644                                       110,600
5HIXJHHVDQGDV\OXPVHHNHUVIURP              5HIXJHHV DQG DV\OXPVHHNHUV LQ        3HRSOH RQ WKH PRYH ZLWK SRVVLEOH
*XDWHPDOD ZRUOGZLGHSURMHFWHGE\             *XDWHPDOD E\ HQG 48% DUH       SURWHFWLRQQHHGV WUDQVLWHG WKURXJK
HQG 1322% KLJKHU WKDQ E\            IURP (O 6DOYDGRU 31% IURP           *XDWHPDOD GXULQJ  7KH
HQG                                     1LFDUDJXD DQG 11% IURP                1DWLRQDO 6DIH 6SDFHV 1HWZRUN
                                               +RQGXUDV                                DVVLVWHG41,000 RIWKHPLQ

    FUNDING (AS OF 30 APRIL 2019)

    860
                                                                  
    UHTXHVWHGIRUWKH1&$VLWXDWLRQ
                                                                   Context
                                               )XQGHG              Ŷ 6LQFH81+&5KDVEHHQVXSSRUWLQJDQGDVVLVWLQJWKH
                                                                   *XDWHPDODQJRYHUQPHQWLQHQVXULQJWKDWSHUVRQVLQQHHGRI
                                                3.2 M                 LQWHUQDWLRQDOSURWHFWLRQKDYHDFFHVVWRDV\OXPSURFHGXUHV,Q
                                                                      DILHOGRIILFHLQ3HWpQ )23(7 ZDVRSHQHGWRHQKDQFH
                                                                      81+&5¶V SURWHFWLRQ UHDFK 6LQFH $SULO  D VHPL
                                                                      SHUPDQHQWSUHVHQFHKDVEHHQHVWDEOLVKHGLQ(VTXLSXODV
                                                                   Ŷ 81+&5KDVVLJQLILFDQWO\VFDOHGXSLWVRSHUDWLRQDOFDSDFLW\LQ
                                                                      *XDWHPDOD WR HQVXUH SURWHFWLRQ DQG VROXWLRQV UHVSRQVH IRU
                                                                      WKH 1RUWK RI &HQWUDO $PHULFD 1&$  VLWXDWLRQ LQ FORVH
                                                                      FROODERUDWLRQZLWKWKHQDWLRQDOSURWHFWLRQQHWZRUN
                                                                   Ŷ 7KH YDVW PDMRULW\   RI UHIXJHHV DQG DV\OXPVHHNHUV
                               8QIXQGHG                               UHDFKLQJ*XDWHPDODDUHIURP&HQWUDO$PHULFD (O6DOYDGRU
                                                                   +RQGXUDVDQG1LFDUDJXD 
                                43.8 M



UNHCR PRESENCE
Staff:
121DWLRQDO6WDII
9,QWHUQDWLRQDO6WDII

Offices:
1 1DWLRQDO 2IILFH ORFDWHG LQ
*XDWHPDOD&LW\
1)LHOG2IILFHLQ3HWpQ
13UHVHQFHLQ(VTXLSXODV







                                      


 ZZZXQKFURUJ                                                                                                 '+6))
                                                                                                                                  
  
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1425 of 1770

                                                                                            )$&76+((7!Guatemala0D\
                                                                                                                               

:RUNLQJZLWK3DUWQHUV
Ŷ *XDWHPDODLVDFRXQWU\RIRULJLQWUDQVLWUHWXUQDQGDV\OXPIRUUHIXJHHVDQGPLJUDQWV*LYHQWKHPXOWLFDXVDOLW\RIGLVSODFHPHQW
   LQWKH1&$DQGWKHLQFUHDVLQJQXPEHURISHUVRQVWUDQVLWLQJWKURXJK*XDWHPDODWRVHHNSURWHFWLRQHQVXULQJDVDIHDQGGLJQLILHG
   WUDQVLWLVDNH\SULRULW\IRUWKHRSHUDWLRQ
Ŷ 81+&5ZRUNVZLWKSDUWQHUVIURPFLYLOVRFLHW\DQGIDLWKEDVHGRUJDQL]DWLRQVZKLFKLQFOXGHVSHFLDOL]HG1*2VLQFKLOGSURWHFWLRQ
   VH[XDODQGJHQGHUEDVHYLROHQFHKXPDQULJKWVGHIHQGHUVDQG/HVELDQ*D\%LVH[XDO7UDQVJHQGHU,QWHUVH[ /*%7, SRSXODWLRQ
   6HYHQSDUWQHUVFRPSULVH*XDWHPDOD¶V1DWLRQDO6DIH6SDFHVQHWZRUN 166 ZKLFKRSHUDWHVWKURXJKVKHOWHUV LQFOXGLQJRQH
   H[FOXVLYHO\IRUXQDFFRPSDQLHGPLQRUV DQGSURWHFWLRQDQGLQIRUPDWLRQSRLQWVVWUDWHJLFDOO\SODFHGDORQJWKHPLJUDWLRQURXWHV
   WRSURYLGHLQIRUPDWLRQRQDV\OXPDQGKXPDQLWDULDQDVVLVWDQFH,Q81+&5VWDUWHGZRUNLQJZLWK7LHUUD1XHYD1*2LQWKH
   GHSDUWPHQWRI+XHKXHWHQDQJRDQG4XHW]DOWHQDQJRWRVWUHQJWKHQSURWHFWLRQDQGDVVLVWDQFHUHVSRQVHLQ*XDWHPDOD
Ŷ 8QGHUWKH8QLWHG1DWLRQV&RXQWU\7HDP81+&5LVSDUWRIWZRLQWHUDJHQF\JURXSVWKH816SHFLDOL]HG*URXSRQ0LJUDWLRQDQG
   WKH3URWHFWLRQ&OXVWHU7KH6SHFLDOL]HG*URXSRQ0LJUDWLRQFRRUGLQDWHVVWUDWHJLHVRQKXPDQLWDULDQDVVLVWDQFHWRSHUVRQVLQWUDQVLW
   DV\OXPVHHNHUVUHIXJHHVDQGUHWXUQHHVDQGOHJDOIUDPHZRUNRQWKHLPSOHPHQWDWLRQRIWKHQHZ0LJUDWLRQ&RGH7KH3URWHFWLRQ
   &OXVWHULVOHGE\81+&5DQGFRRUGLQDWHVDVVLVWDQFHWRSHUVRQVDIIHFWHGE\WKH³9ROFDQRRI)LUH´HUXSWLRQLQDVZHOODV
   WKRVHWUDQVLWLQJWKURXJK*XDWHPDODDVSDUWRIWKHODUJHPL[HGPRYHPHQWVRISHUVRQVNQRZQDV³&DUDYDQV´


0DLQ$FWLYLWLHV
Ŷ *XDWHPDODDVDPHPEHURIWKH&RPSUHKHQVLYH5HJLRQDO3URWHFWLRQDQG6ROXWLRQV)UDPHZRUN 0,536 LVLPSOHPHQWLQJLWVZRUN
    SODQIRUZKLFKLQFOXGHVWKUHHPDLQDUHDV L UHFHSWLRQDQGDGPLVVLRQ LL LPPHGLDWHDQGSHUVLVWHQWQHHGVDQG LLL 
    HQKDQFHRSSRUWXQLWLHVIRUGXUDEOHVROXWLRQV
Ŷ ,Q0DUFK81+&5*XDWHPDODFRQGXFWHG3DUWLFLSDWRU\$VVHVVPHQWV 3$ ZLWKUHIXJHHVDQGDV\OXPVHHNHUVLQ*XDWHPDOD
    &LW\WKH'HSDUWPHQWRI3HWpQDQGZLWKKRVWFRPPXQLWLHVLQ3HWpQ7KLVZDVWKHILUVW3$FRQGXFWHGLQ*XDWHPDODVLQFH
    DQGWKHILUVWRQHHYHUFRQGXFWHGZLWKKRVWFRPPXQLWLHV
Ŷ 81+&5 )LHOG 2IILFH 3HWpQ LQ FROODERUDWLRQ ZLWK SDUWQHUV SURYLGHG KXPDQLWDULDQ DVVLVWDQFH DQG SURWHFWLRQ VHUYLFHV WR
   DSSUR[LPDWHO\SHUVRQVLQFOXGLQJUHIXJHHVDQGPLJUDQWVWUDQVLWLQJLQ3HWpQDQG,]DEDOGHSDUWPHQWVDVSDUWRIWKHPL[HG
   SRSXODWLRQIORZV6DIHVSDFHVFDSDFLW\DQGILHOGSUHVHQFHDWNH\HQWU\DQGWUDQVLWKXEVZHUHUHLQIRUFHGWKURXJKPRELOHWHDPVDQG
   VWUHQJWKHQLQJRIWKHFRRUGLQDWLRQZLWKORFDOLQVWLWXWLRQV
Ŷ 7RVXSSRUWDQGVWUHQJWKHQWKHDV\OXPV\VWHPLQ*XDWHPDOD81+&5SURYLGHGWKH*XDWHPDODQ0LJUDWLRQ,QVWLWXWHZLWKDGDWD
   EDVHWRUHJLVWHUDV\OXPVHHNHUVDQGUHIXJHHV7KLVIXUWKHUFRQWULEXWHVWRHQKDQFHWKHFROOHFWLRQDQGDQDO\VLVRIGDWDZKLFKLVQRZ
   IRUWKHILUVWWLPHGLJLWDOL]HG
Ŷ 7RRIIHUDSURWHFWLRQDOWHUQDWLYHVWRWKHWUDGLWLRQDOIDVWWUDFNUHWXUQRIXQDFFRPSDQLHGFKLOGUHQ81+&5DQGSDUWQHU5HIXJLRGHOD
   1LxH] 5G1 DJUHHGZLWKWKH$WWRUQH\¶V*HQHUDO2IILFH 3*1 WKDWXQDFFRPSDQLHGFKLOGUHQLQQHHGRILQWHUQDWLRQDOSURWHFWLRQZLOO
   EHVKHOWHUHGE\5G1IRUXSWRILYHGD\VWRDOORZ3*1WRFRQGXFWD%HVW,QWHUHVW'HWHUPLQDWLRQ3URFHGXUHDQGGHWHUPLQHZKHWKHU
   WKHFKLOGVKRXOGVHHNDV\OXPEHUHXQLILHGZLWKDIDPLO\PHPEHULQDWKLUGFRXQWU\RUEHYROXQWDULO\UHSDWULDWHG
Ŷ &RPPXQLW\EDVHGSURWHFWLRQLQ,]DEDODQG3HWpQZDVERRVWHGZLWKLPSOHPHQWDWLRQRITXLFNLPSDFWSURMHFWV 4,3V HPSRZHULQJ
   FRPPXQLWLHV WR EHWWHUSURWHFWDQG DVVLVW UHIXJHHV DQG PLJUDQWVLQ WUDQVLW DQGSURYLGHEHQHILWWR WKH KRVWV 81+&5¶VVXSSRUW
   SURYLGHGFRQVLVWHQWO\ZLWKWKH0,536DQGLQFRRUGLQDWLRQZLWK6WDWHLQVWLWXWLRQVHQKDQFHGZLWKLQIUDVWUXFWXUDOUHKDELOLWDWLRQWKUHH
   KHDOWKIDFLOLWLHVDQGWKHVHUYLFHVWKH\RIIHUWZRVDIHVKHOWHUVUHVSHFWLYHO\IRU6*%9VXUYLYRUVDQGXQDFFRPSDQLHGDQGVHSDUDWHG
   FKLOGUHQDPLJUDWLRQERUGHUSRVWDVZHOODVFRQVWUXFWHGDSUHSULPDU\VFKRROLQDERUGHUDUHDDQGSURYLGHGVXVWDLQDEOHVROXWLRQV
   IRUDFFHVVWRVDIHZDWHUIRUPRUHWKDQUHIXJHHVPLJUDQWVDQGKRVWFRPPXQLWLHV
Ŷ 'XULQJODUJHPL[HGPRYHPHQWVRISHUVRQV81&+5OHGWKHKXPDQLWDULDQUHVSRQVHZLWKLQWKH3URWHFWLRQ&OXVWHU%HWZHHQ2FWREHU
   DQG$SULOWKH3URWHFWLRQ&OXVWHUDVVLVWHGPRUHWKDQSHUVRQVFURVVLQJ*XDWHPDODZLWKPDWHULDODVVLVWDQFH
   LQIRUPDWLRQRQDV\OXPSURFHGXUHVDQGDFFHVVWRVHUYLFHV
Ŷ $VSDUWRIWKH3URWHFWLRQ7UDQVLW$JUHHPHQWSURJUDPPHIURP-DQXDU\WR$SULO81+&5*XDWHPDODUHIHUUHGFDVHV
    LQGLYLGXDOVDWKHLJKWHQHGULVNWRWKH5HJLRQDO2IILFHLQ3DQDPD 523$1 'XULQJWKDWWLPHIUDPHDIWHUFOHDUDQFHE\523$1
    37$FDVHLQGLYLGXDOVZHUHVXEPLWWHGIRUUHVHWWOHPHQWWRWKH8QLWHG6WDWHV$GGLWLRQDOO\FDVHVLQGLYLGXDOVZHUHVXEPLWWHG
    IRUUHVHWWOHPHQWWR$XVWUDOLD,QWKLVVDPHSHULRGFDVHVLQGLYLGXDOVZHUHUHVHWWOHG
Ŷ :LWKUHJDUGVWRGXUDEOHVROXWLRQV81+&5GHYHORSHGDVWUDWHJ\WRJHQHUDWHHPSDWK\IURPWKHSULYDWHVHFWRUDQG SURPRWHWKH
   UHFRJQLWLRQ RI WKH GRFXPHQWDWLRQ LVVXHG WR UHIXJHHV LQ RUGHU WR IDFLOLWDWH ORFDO LQWHJUDWLRQ E\ LPSURYLQJ WKHLU DFFHVV WR MRE
   RSSRUWXQLWLHV,QDGGLWLRQDORFDOLQWHJUDWLRQSURJUDPZDVGHYHORSHGE\81+&5LQ3HWpQZLWKJRYHUQPHQWLQVWLWXWLRQVWRIDFLOLWDWH
   HGXFDWLRQDODQGMRERSSRUWXQLWLHVLQWKHORFDOWRXULVPLQGXVWU\







 ZZZXQKFURUJ                                                                                                            '+6))
                                                                                                                                              
  
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1426 of 1770

                                                                                  )$&76+((7!Guatemala0D\
                                                                                                                     

    Donors
    ,Q81+&5RSHUDWLRQVLQ&HQWUDO$PHULFDUHFHLYHGHDUPDUNHGIXQGLQJIURPWKH8QLWHG6WDWHVRI$PHULFD&DQDGDWKH
    (XURSHDQ8QLRQ6SDLQWKH813HDFHEXLOGLQJ)XQGDQGYDULRXVSULYDWHGRQRUV

    In 2019, UNHCR received unearmarked funding from:
    Sweden PLOOLRQ | Norway PLOOLRQ | Netherlands PLOOLRQ | United Kingdom PLOOLRQ| Germany PLOOLRQ
    | Private donors Spain PLOOLRQ | Denmark PLOOLRQ | Switzerland PLOOLRQ | Private donors Republic of Korea
    PLOOLRQ


    For more information:
    5HEHFD&HQDOPRU5RMDV+HDGRI1DWLRQDO2IILFH81+&5*XDWHPDODFHQDOPRU#XQKFURUJ7HO3DEOR
    9LOODJUiQ3XEOLF,QIRUPDWLRQ$VVLVWDQWYLOODJUD#XQKFURUJ7HO
    
    )RUPRUHLQIRUPDWLRQYLVLW*OREDO&55)3RUWDO








 ZZZXQKFURUJ                                                                                              '+6))
                                                                                                                                
  
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1427 of 1770




                                                
            6XEPLVVLRQE\WKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV
                                              
      )RUWKH2IILFHRIWKH+LJK&RPPLVVLRQHUIRU+XPDQ5LJKWV¶&RPSLODWLRQ5HSRUW
                                              
                      8QLYHUVDO3HULRGLF5HYLHZ 3rd Cycle, 28th Session

                                            *8$7(0$/$

, %$&.*5281',1)250$7,21

*XDWHPDOD DFFHGHG WR WKH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV DQG LWV 
3URWRFRO LQ  KHUHLQDIWHU MRLQWO\ UHIHUUHG WR DV WKH  &RQYHQWLRQ  *XDWHPDOD DOVR
DFFHGHG WR WKH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 6WDWHOHVV 3HUVRQV WKH 
&RQYHQWLRQ LQDQGWRWKH&RQYHQWLRQRQWKH5HGXFWLRQRI6WDWHOHVVQHVV WKH
&RQYHQWLRQ LQ

*XDWHPDODLVDVLJQDWRU\RIWKH6DQ-RVH$FWLRQ6WDWHPHQWLQZKLFKLWSOHGJHGWRSURYLGH
DVVLVWDQFHWRGHSRUWHHVSHUVRQVLQWUDQVLWDQGLQQHHGRILQWHUQDWLRQDOSURWHFWLRQSDUWLFXODUO\
XQDFFRPSDQLHGFKLOGUHQ,WVFRPPLWPHQWVDOVREXLOGRQWKH%UD]LO'HFODUDWLRQDQG3ODQRI
$FWLRQ %'3$ ZKLFKZDVVLJQHGLQIRUWKHRFFDVLRQRIWKHWKDQQLYHUVDU\RIWKH
&DUWDJHQD'HFODUDWLRQRQ5HIXJHHV WKH&DUWDJHQD'HFODUDWLRQ 

*XDWHPDOD HQDFWHG UHJXODWLRQV RQ DV\OXP SURFHGXUHV LQ  DQG JDYH WKH 1DWLRQDO
&RPPLVVLRQRQ5HIXJHHV &21$5( WKHDXWKRULW\WRGHFLGHRQDV\OXPFODLPV,QDGGLWLRQ
*XDWHPDOD DSSOLHV WKH EURDGHU UHIXJHH GHILQLWLRQ LQ DFFRUGDQFH ZLWK WKH &DUWDJHQD
'HFODUDWLRQ ,Q 2FWREHU  *XDWHPDOD HQDFWHG D QHZ 0LJUDWLRQ &RGH ZKLFK DIWHU
SURPXOJDWLRQEXWEHIRUHWDNLQJOHJDOHIIHFWKDGLWVHQIRUFHPHQWVXVSHQGHGE\WKH6XSUHPH
&RXUW :KLOH D GHILQLWLYH GHFLVLRQ RQ LWV LPSOHPHQWDWLRQ LV QRW \HW DYDLODEOH *XDWHPDOD LV
FXUUHQWO\UHYLHZLQJDQGSUHSDULQJQHZDV\OXPUHJXODWLRQVLQDFFRUGDQFHZLWKWKHSURYLVLRQV
RIWKHQHZ0LJUDWLRQ&RGHDSURFHVVLQZKLFK81+&5LVDFWLYHO\LQYROYHG,QVSLWHRIKDYLQJ
DFFHGHG WR WKH 6WDWHOHVVQHVV &RQYHQWLRQV *XDWHPDOD LV \HW WR HQDFW LWV QDWLRQDO OHJDO
IUDPHZRUNWRDOORZIRUWKHSURWHFWLRQRIVWDWHOHVVSHUVRQVDQGWRSUHYHQWFDVHVRIVWDWHOHVVQHVV
DPRQJVWLWVSRSXODWLRQ

*XDWHPDODLVDFRXQWU\RIRULJLQWUDQVLWDQGUHWXUQRIDV\OXPVHHNHUVYLFWLPVRIWUDIILFNLQJ
DQG PLJUDQWV 0H[LFDQ DXWKRULWLHV HVWLPDWHG WKDW LQ  VRPH  SHUVRQV HQWHUHG


   81 +LJK &RPPLVVLRQHU IRU 5HIXJHHV 81+&5 6DQ -RVH $FWLRQ 6WDWHPHQW  -XO\ DYDLODEOH DW
KWWSZZZUHIZRUOGRUJGRFLGDDKWPO>DFFHVVHFG)HEUXDU\@

  %UD]LO'HFODUDWLRQDQG3ODQRI$FWLRQ$&RPPRQ5RDGPDSWR6WUHQJWKHQ3URWHFWLRQDQG3URPRWH6XVWDLQDEOH
6ROXWLRQVIRU5HIXJHHV'LVSODFHGDQG6WDWHOHVV3HUVRQVLQ/DWLQ$PHULFDDQGWKH&DULEEHDQZLWKLQD)UDPHZRUN
RI&RRSHUDWLRQDQG6ROLGDULW\'HFHPEHUDYDLODEOHDWKWWSZZZUHIZRUOGRUJGRFLGEKWPO

  *XDWHPDOD$FXHUGR*XEHUQDWLYR1RGH5HJODPHQWRSDUDODSURWHFFLyQ\GHWHUPLQDFLyQGHO
HVWDWXWRGHUHIXJLDGRHQHOWHUULWRULRGHO(VWDGRGH*XDWHPDOD6HSWHPEHUDYDLODEOHDW
KWWSZZZUHIZRUOGRUJGRFLGGEHKWPO>DFFHVVHG-DQXDU\@*XDWHPDOD'HFUHWR1RGH
/H\GH0LJUDFLyQ>*XDWHPDOD@1RYHPEHUDYDLODEOHDW
KWWSZZZUHIZRUOGRUJGRFLGGEHHKWPO>DFFHVVHG-DQXDU\@

                                                                                                             

                                                                                                '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1428 of 1770



0H[LFR DIWHU FURVVLQJ WKH ERUGHUV IURP *XDWHPDOD ,Q D FRPSOH[ HQYLURQPHQW LQ ZKLFK
GLVSODFHPHQWWDNHVPXOWLSOHIRUPV 81+&5ZRUNV SULPDULO\ ZLWK WKH IROORZLQJSRSXODWLRQ
JURXSV UHIXJHHV DQG DV\OXPVHHNHUV SHUVRQV LQ WUDQVLW ZLWK LQWHUQDWLRQDO SURWHFWLRQ QHHGV
DQGUHWXUQHHVDQGGHSRUWHHVZKRDUHXQDEOHWRUHWXUQWRWKHLUFRPPXQLWLHVRIRULJLQGXHWR
SHUVHFXWLRQDQGYLROHQFH

$FFRUGLQJWRLQIRUPDWLRQDYDLODEOHWR81+&5*XDWHPDODKRVWVDUHIXJHHSRSXODWLRQRI
SHUVRQVRIGLIIHUHQWQDWLRQDOLWLHVZLWKWKHPDMRULW\EHLQJIURP(O6DOYDGRU1LFDUDJXDDQG
+RQGXUDV,Q*XDWHPDODUHJLVWHUHGDV\OXPFODLPVDQGDVRI2FWREHUDWRWDORI
DV\OXPFODLPVKDGEHHQUHJLVWHUHG±ZKLFKUHSUHVHQWVDSHUFHQWLQFUHDVHLQFRPSDULVRQ
ZLWK WKH VDPH SHULRG LQ WKH SUHYLRXV \HDU :KLOH QXPEHUV RI DV\OXP FODLPV LQ *XDWHPDOD
UHPDLQORZFLYLOVRFLHW\RUJDQL]DWLRQVFRQWLQXHWREHDSSURDFKHGE\SHUVRQVVHHNLQJDGYLFH
RQKRZWRVHHNDV\OXPLQ0H[LFRDQGLQWKH8QLWHG6WDWHVRI$PHULFDGXHWRIHDURISHUVHFXWLRQ
LQWKHLUFRXQWULHVRIRULJLQ

,QWKHUHKDVEHHQDSHUFHQWLQFUHDVHLQWKHQXPEHURIDV\OXPDSSOLFDWLRQVVXEPLWWHG
E\*XDWHPDODQVLQ1RUWKDQG&HQWUDO$PHULFDQFRXQWULHVLQFRPSDULVRQWRWKHVDPHSHULRGLQ
1RQHWKHOHVV*XDWHPDODQQDWLRQDOVFRQWLQXHWREHUHWXUQHGIURP0H[LFRDQGWKH8QLWHG
6WDWHVRI$PHULFD,QDORQH*XDWHPDODQVZHUHUHWXUQHGIURPWKH8QLWHG6WDWHV
RI$PHULFDDQG0p[LFRDPRQJZKRPSHUFHQWZHUHFKLOGUHQDQGDGROHVFHQWV ,Q
DSSUR[LPDWHO\*XDWHPDODQVZHUHGHSRUWHGIURP1RUWK$PHULFDQFRXQWULHV RIZKLFK
SHUFHQWDUHIHPDOHDQGSHUFHQWDUHFKLOGUHQ :KLOHWKHUHLVQRRIILFLDOGDWDDYDLODEOH
RQLQWHUQDOGLVSODFHPHQWLQWKHFRXQWU\DVWXG\RQWKHH[WHQWRIWKHSKHQRPHQRQLQ*XDWHPDOD
ZDVFRPPLVVLRQHGE\81+&5WRWKH8QLYHUVLW\5DIDHO/DQGLYDUDQGLVH[SHFWHGWRVKHGOLJKW
RQWKHSKHQRPHQRQLQ*XDWHPDODDVZHOODVWRVHUYHDVDJXLGHWR81+&5VSURJUDPPLQJRI
SURWHFWLRQLQWHUYHQWLRQV

,, $&+,(9(0(176$1'326,7,9('(9(/230(176
    
3RVLWLYHGHYHORSPHQWVOLQNHGWRQGF\FOH835UHFRPPHQGDWLRQV

/LQNHG WR QG F\FOH 835 UHFRPPHQGDWLRQ QR  ³(QKDQFH WKH SURPRWLRQ DQG
SURWHFWLRQ RI ZRPHQ¶V ULJKWV LQFOXGLQJ DGGUHVVLQJ YLROHQFH DJDLQVW ZRPHQ DQG IHPLFLGH
  7ULQLGDGDQG7REDJR ´

,Q*XDWHPDODWRRNWZRPDMRUVWHSVLQWHUPVRIDGGUHVVLQJYLROHQFHDJDLQVWZRPHQ,Q
)HEUXDU\DKLVWRULFDO WULDO FDVH6HSXU=DUFR  FRQYLFWHGPHPEHUV RIWKHPLOLWDU\ IRU
FULPHVRIVH[XDOYLROHQFHDQGIRUXVLQJUDSHDVDZHDSRQRIZDUDJDLQVWLQGLJHQRXVZRPHQ
GXULQJWKH*XDWHPDODQFLYLOZDU0RUHUHFHQWO\LQ1RYHPEHUWKH3XEOLF3URVHFXWRUV
2IILFHHVWDEOLVKHGDQHZGHSDUWPHQWVSHFLDOL]HGLQIHPLFLGHWRFRQWLQXHWKHLQYHVWLJDWLRQVDQG
SURVHFXWLRQRIFDVHV


  $OOUHFRPPHQGDWLRQVPDGHWR*XDWHPDODGXULQJLWVQGF\FOH835FDQEHIRXQGLQ³5HSRUWRIWKH:RUNLQJ
*URXS RQ WKH 8QLYHUVDO 3HULRGLF 5HYLHZ RI *XDWHPDOD´  'HFHPEHU   $+5& DYDLODEOH DW
KWWSRKFKURUJ(1+5%RGLHV8353DJHV*76HVVLRQDVS[>DFFHVVHG)HEUXDU\@

  2+&+5*XDWHPDOD*XDWHPDOD81H[SHUWVZHOFRPHMXGJPHQWRIWZRIRUPHUPLOLWDU\RIILFLDOVIRUFULPHV
DJDLQVWKXPDQLW\0DUFKDYDLODEOHDW
KWWSZZZRKFKURUJ(11HZV(YHQWV3DJHV'LVSOD\1HZVDVS["1HZV,'  /DQJ,' (81:RPHQ
*XDWHPDOD/DQGPDUNUXOLQJLQ*XDWHPDODDYLFWRU\DJDLQVWVH[XDOYLROHQFHLQDUPHGFRQIOLFW0DUFK
DYDLODEOHDWKWWSZZZXQZRPHQRUJHQQHZVVWRULHVJXDWHPDODYLFWRU\DJDLQVWVH[XDOYLROHQFHLQ
DUPHGFRQIOLFWVWKDVKRW4(.TPGSXI>DFFHVVHG)HEUXDU\@

                                                                                                            

                                                                                               '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1429 of 1770



,,,    .(<3527(&7,21,668(6&+$//(1*(6$1'5(&200(1'$7,216

&KDOOHQJHVOLQNHGWRRXWVWDQGLQJQGF\FOH835UHFRPPHQGDWLRQV

,VVXH3URWHFWLRQPHFKDQLVPVIRUZRPHQDQGFKLOGUHQYLFWLPVRIYLROHQFH

/LQNHGWRQGF\FOH835UHFRPPHQGDWLRQVQR³,PSOHPHQWSROLFLHVDQGSURJUDPPHV
SUHYHQWLQJYLROHQFHDJDLQVWZRPHQDQGFKLOGUHQ 6ZLW]HUODQG ´QR³'HYRWHDGHTXDWH
UHVRXUFHVLQSDUWLFXODUILQDQFLDOUHVRXUFHVDQGSHUVRQQHOWRFRPEDWLQJIHPLFLGHDQGDOOIRUPV
RIYLROHQFHDJDLQVWZRPHQ &]HFK5HSXEOLF ´DQGQR³(QKDQFHWKHSURPRWLRQDQG
SURWHFWLRQ RI ZRPHQ¶V ULJKWV LQFOXGLQJ DGGUHVVLQJ YLROHQFH DJDLQVW ZRPHQ DQG IHPLFLGH
  7ULQLGDGDQG7REDJR ´

$ VXUJLQJ WLGH RI YLROHQFH VZHHSLQJ DFURVV (O 6DOYDGRU *XDWHPDOD DQG +RQGXUDV ± WKH
1RUWKHQ7ULDQJOHRI&HQWUDO $PHULFD 17&$  ±KDV IRUFHG WKRXVDQGV RI ZRPHQPHQDQG
FKLOGUHQWROHDYHWKHLUKRPHVHYHU\PRQWK:LWKOLPLWHGSURWHFWLRQDWKRPHZRPHQIOHHWR
SURWHFWWKHPVHOYHVDQGWKHLUFKLOGUHQIURPPXUGHUH[WRUWLRQDQGUDSH

5HVHDUFKFRQGXFWHGE\81+&5IRXQGWKDWZRPHQIURPWKH17&$IDFHDVWDUWOLQJGHJUHHRI
YLROHQFHWKDWKDVDGHYDVWDWLQJLPSDFWRQWKHLUGDLO\OLYHV6L[W\IRXUSHUFHQWRIWKHZRPHQ
LQWHUYLHZHGGHVFULEHGEHLQJWKHWDUJHWVRIGLUHFWWKUHDWVDQGDWWDFNVE\PHPEHUVRIFULPLQDO
DUPHGJURXSVDVDWOHDVWRQHRIWKHSULPDU\UHDVRQVIRUWKHLUIOLJKW)RUPDQ\RIWKHZRPHQ
LQWHUYLHZHG IRU WKLV UHVHDUFK WKH LQFUHDVLQJ YLROHQFH IURP FULPLQDO DUPHG JURXSV RFFXUUHG
DORQJVLGHUHSHDWHGSK\VLFDODQGVH[XDOYLROHQFHDWKRPH:RPHQGHVFULEHGOLIHWKUHDWHQLQJ
DQG GHJUDGLQJ IRUPV RI GRPHVWLF YLROHQFH LQFOXGLQJ UHSHDWHG UDSHV VH[XDO DVVDXOWV DQG
YLROHQW SK\VLFDO DEXVH ,QVRPHLQVWDQFHVWKHKDUPEHFDPHVRLQWROHUDEOHWKDWWKH\ KDGQR
FKRLFH EXW WR IOHH ZLWK D SRWHQWLDO RU DFWXDO QHHG IRU LQWHUQDWLRQDO SURWHFWLRQ /LNHZLVH
DGGLWLRQDOUHVHDUFKFRQGXFWHGE\81+&5ZLWKFKLOGUHQIURP17&$FRXQWULHVDQG0H[LFR
IRXQGWKDWDWOHDVWSHUFHQWRIWKHFKLOGUHQLQWHUYLHZHGZHUHIRUFLEO\GLVSODFHGEHFDXVHWKH\
VXIIHUHGRUIDFHGKDUPVWKDWLQGLFDWHGDSRWHQWLDORUDFWXDOQHHGIRULQWHUQDWLRQDOSURWHFWLRQ
7ZRRYHUDUFKLQJSDWWHUQVRIKDUPUHODWHGWRSRWHQWLDOLQWHUQDWLRQDOSURWHFWLRQQHHGVHPHUJHG
YLROHQFHE\RUJDQL]HGDUPHGFULPLQDODFWRUVDQGYLROHQFHLQWKHKRPH

$VQRWHGDERYH*XDWHPDODQQDWLRQDOVFRQWLQXHWREHUHWXUQHGIURP0H[LFRDQGWKH8QLWHG
6WDWHVRI$PHULFD'HSRUWDWLRQVIURP0H[LFRWR*XDWHPDODLQFUHDVHGSHUFHQWEHWZHHQ
DQG0DQ\ZRPHQDQGFKLOGUHQDUHUHWXUQHGWRWKHLUFRPPXQLWLHVRIRULJLQZKHUH
WKHFDXVHVWKDWLQLWLDOO\IRUFHGVRPHRIWKHPWROHDYHDUHVWLOOSUHVHQWPDLQO\GXHWRWKHDEVHQFH
RIDSSURSULDWHUHFHSWLRQFRQGLWLRQVDQGVFUHHQLQJSURFHGXUHVLQWKHVHFRXQWULHV

)LQDOO\WKHDEVHQFHRIPHFKDQLVPVWRUHJLVWHUVXUYLYRUVRIYLROHQFHDQGGLVSODFHGSHUVRQVLQ
*XDWHPDODFRXSOHGZLWKOLPLWHGDOWHUQDWLYHVWRILQGSURWHFWLRQDQGUHORFDWLRQLQRWKHUDUHDVRI
WKHFRXQWU\OHDYH VXUYLYRUVRIYLROHQFHSHUSHWUDWHGE\RUJDQL]HG FULPLQDO JURXSVZLWK IHZ
RSWLRQVEXWWRVHHNLQWHUQDWLRQDOSURWHFWLRQHOVHZKHUH



  81+&5:RPHQRQWKH5XQ)LUVWKDQG$FFRXQWVRI5HIXJHHV)OHHLQJ(O6DOYDGRU*XDWHPDOD+RQGXUDVDQG
0H[LFR  2FWREHU DYDLODEOH DW KWWSZZZUHIZRUOGRUJGRFLGHDKWPO >DFFHVVHG  )HEUXDU\
@

  81+&5&KLOGUHQRQWKH5XQ8QDFFRPSDQLHG&KLOGUHQ/HDYLQJ&HQWUDO$PHULFDDQG0H[LFRDQGWKHQHHG
IRU ,QWHUQDWLRQDO 3URWHFWLRQ  0DUFK DYDLODEOH DW KWWSZZZUHIZRUOGRUJGRFLGFKWPO
>DFFHVVHG)HEUXDU\@

                                                                                                               

                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1430 of 1770



5HFRPPHQGDWLRQV
81+&5UHFRPPHQGVWKDWWKH*RYHUQPHQWRI*XDWHPDOD
    D (QVXUHWKDWGLVSODFHGZRPHQIDPLOLHVDQGFKLOGUHQVXUYLYRUVRIYLROHQFHKDYHDFFHVV
         WRSURWHFWLRQPHFKDQLVPVZLWKLQ*XDWHPDODDQGDUHDEOHWRDFFHVVDGHTXDWHOHJDODQG
         SV\FKRVRFLDOFRXQVHOOLQJDVZHOODVMXVWLFH
    E (QVXUHWKDWZRPHQFKLOGUHQDQGIDPLOLHVGHSRUWHGIURP0H[LFRDQGWKH8QLWHG6WDWHV
         RI$PHULFDDUHSURYLGHGVDIHW\XSRQDUULYDOVFUHHQHGIRUDQ\LQWHUQDWLRQDOSURWHFWLRQ
         QHHGVDQGWKDWWKHEHVW LQWHUHVWVRIWKHFKLOG SULQFLSOH LV DFHQWUDO FRPSRQHQW RIDOO
         UHVSRQVHVDQG
    F ,PSURYH UHFHSWLRQ IDFLOLWLHV IRU ERWK GHSRUWHHV DQG DV\OXPVHHNHUV DQG HQKDQFH
         DXWKRULWLHV¶FDSDFLW\WKURXJKLQFUHDVHGVWDIIWUDLQLQJDQGDSSURSLDWHLQIUDVWUXFWXUHWR
         HQVXUH WKH V\VWHPDWLF LGHQWLILFDWLRQ RI DQG WR SURYLGH SURWHFWLRQ DQG DVVLVWDQFH IRU
         FKLOGUHQLQQHHGRILQWHUQDWLRQDOSURWHFWLRQ

$GGLWLRQDOSURWHFWLRQFKDOOHQJHV

,VVXH3URWHFWLRQRISHUVRQVLQQHHGRILQWHUQDWLRQDOSURWHFWLRQ

7KHLQFUHDVLQJOHYHOVRIYLROHQFHLQFRXQWULHVRIWKH17&$KDVXQIROGHGLQWRDKXPDQLWDULDQ
FULVLVLQWKHUHJLRQLQUHFHQW\HDUV0L[HGPLJUDWLRQIORZVRIPLJUDQWVUHIXJHHVDQGYLFWLPVRI
WUDIILFNLQJ LQFOXGLQJ ODUJH QXPEHUV RI XQDFFRPSDQLHG FKLOGUHQ  WUDYHOOLQJ VRXWKERXQG RU
QRUWKERXQGLQFOXGLQJWRZDUGV0H[LFRDQGWKH8QLWHG6WDWHVRI$PHULFDLQVHDUFKRISURWHFWLRQ
DQGEHWWHUOLIHRSSRUWXQLWLHVVKHGOLJKWRQFRQFHUQLQJSURWHFWLRQJDSV\HWWREHDGGUHVVHGE\
*XDWHPDOD

'HVSLWHVHUYLQJDVWKHPDLQWUDQVLWURXWHIRUWKRXVDQGVRISHUVRQVIOHHLQJSHUVHFXWLRQLQ17&$
FRXQWULHV DORQJ ZLWK RWKHU SRSXODWLRQV ZLWK VSHFLILF QHHGV *XDWHPDOD LV LQDGHTXDWHO\
HTXLSSHGWRHQVXUHDVDIHDQGGLJQLILHGWUDQVLWDORQJLWVWHUULWRU\3HUVRQVLQWUDQVLWUHSRUWEHLQJ
YLFWLPV RI VXFFHVVLYH IRUPV RI H[WRUWLRQ DQG YLROHQFH LQFOXGLQJ VH[XDO DQG JHQGHUEDVHG
YLROHQFH 6*%9 DWWKHKDQGVRIGLIIHUHQWDFWRUVLQFOXGLQJJRYHUQPHQWDXWKRULWLHVWUDIILFNHUV
DQG VPXJJOHUV 7KH DOOHJHG FULPHV DUH RIWHQ FRPPLWWHG DORQJ URXWHV ZKHUH *XDWHPDODQ
VHFXULW\IRUFHVDQGPLOLWDU\KDYHHVWDEOLVKHGDVWURQJSUHVHQFHDQGFULPLQDOQHWZRUNDQGGUXJ
FDUWHOVDUHNQRZQWRRSHUDWHLQSDUDOOHO$XWKRULWLHVODFNDGHTXDWHNQRZOHGJHRQWKHULJKWWR
VHHNDV\OXPDQGWKHJRYHUQPHQWDXWKRULWLHVPDQGDWHGWRSURWHFWYLFWLPVDQGWRSURYLGHIROORZ
XSRQWKHLQYHVWLJDWLRQDQGSURVHFXWLRQRIVXFKFULPHVDJDLQVWSHUVRQVLQWUDQVLW VXFKDVWKH
2PEXGVPDQ2IILFHWKH*HQHUDO$WWRUQH\¶V2IILFHDQGWKH3XEOLF3URVHFXWRU¶V2IILFH GRQRW
KDYHVXIILFLHQWUHVRXUFHVWRLQWHUYHQHDQGUHVSRQG

7KHUH DUH QR QDWLRQDO UHFHSWLRQ PHFKDQLVPV RU WUDQVLW FHQWUHV IRU SHUVRQV LQ QHHG RI
LQWHUQDWLRQDOSURWHFWLRQDQGDOOKXPDQLWDULDQDVVLVWDQFHDQGLQIRUPDWLRQRQDV\OXPSURFHGXUHV
DUHEHLQJSURYLGHGE\FLYLOVRFLHW\RUJDQL]DWLRQV±ZKRVHUHVRXUFHVDUHDOUHDG\RYHUVWUHWFKHG
GXHWRLQFUHDVLQJQXPEHUVRISHUVRQVIOHHLQJDQGWUDQVLWLQJWKURXJK*XDWHPDOD7KHODFNRID
JRYHUQPHQWDODQGPXOWLVHFWRUDODSSURDFKWRWKHQHHGVRIPLJUDQWVDQGUHIXJHHVFRXSOHGZLWK
WKHODFNVSHFLDOL]HGXQLWVZLWKLQNH\OLQHPLQLVWULHVDQGDXWKRULWLHVDOVRKLQGHUV*XDWHPDODV
UHVSRQVHWRWKHSURWHFWLRQFKDOOHQJHVDQGKXPDQLWDULDQQHHGVRIWKRVHJURXSV

$VQRWHGLQWKHEDFNJURXQGDQHZ0LJUDWLRQ&RGHKDVEHHQDSSURYHGE\WKH&RQJUHVVDQG
SURPXOJDWHGE\WKH3UHVLGHQWEXWLPSOHPHQWDWLRQLVRQKROGSHQGLQJDMXGLFLDOFRQVWLWXWLRQDO
DFWLRQILOHGDWWKH6XSUHPH&RXUWLQ'HFHPEHU$VRI0DUFKWKH6XSUHPH&RXUW


                                                                                                        

                                                                                           '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1431 of 1770



KDG QRW \HW LVVXHG LWV ILQDO GHFLVLRQ DQG WKH HQIRUFHPHQW RI WKH 0LJUDWLRQ &RGH UHPDLQHG
VXVSHQGHG

'HVSLWHWKHSHQGLQJGHFLVLRQVWKH0LJUDWLRQ&RGHFUHDWHGDQHZ0LJUDWLRQ$XWKRULW\FKDLUHG
E\WKH9LFH3UHVLGHQWDQGFRPSULVHGRIUHSUHVHQWDWLYHVIURPWKHIROORZLQJ0LQLVWULHV,QWHULRU
)RUHLJQ $IIDLUV /DERU 6RFLDO 'HYHORSPHQW DV ZHOO DV WKH 'LUHFWRU RI WKH QHZ 0LJUDWRU\
,QVWLWXWHDQGWKH([HFXWLYH'LUHFWRURIWKH1DWLRQDO0LJUDWLRQ&RXQFLO

,QDGGLWLRQDVWKHQHZ0LJUDWLRQ&RGHUHYRNHVWKHH[LVWLQJDV\OXPOHJLVODWLRQLIDQHZOHJDO
IUDPHZRUNLVQRWLPPHGLDWHO\HQDFWHGDQGDSSURYHGWKLVZLOOOHDYHFOHDUJDSVLQUHODWLRQWR
SURYLVLRQVRQULJKWVGXWLHVDQGLGHQWLW\DQGWUDYHOGRFXPHQWVRIDV\OXPVHHNHUVDQGUHIXJHHV
DVZHOOSURYLVLRQVUHJDUGLQJUHIXJHHVWDWXVGHWHUPLQDWLRQ 56' SURFHGXUHV7KHVHJDSVDUH
H[SHFWHGWREHILOOHGE\VXEVLGLDU\UHJXODWLRQVLPSOHPHQWLQJWKH0LJUDWLRQ&RGH'HOD\VLQ
SURPXOJDWLQJWKHVHUHJXODWLRQVFRXOGPHDQWKDWDOODV\OXPFODLPVILOHGDIWHUWKHQHZ0LJUDWLRQ
&RGHFRPHVLQWRIRUFHZRXOGQRWEHSURFHVVHGIRUODFNRIDYDOLGDV\OXPPHFKDQLVP,QWKLV
UHJDUGSULRULW\VKRXOGEHJLYHQWRWKHH[SHGLWHGDSSURYDORIQHZUHJXODWLRQVLQDFFRUGDQFH
ZLWKWKH0LJUDWLRQ&RGHDVZHOODVDWUDQVLWLRQDOSODQZLWKUHJDUGWRWKHVWUXFWXUHUHVRXUFHV
DQGKDQGRYHURIDFWLYLWLHVWRWKHQHZDXWKRULW\

5HFRPPHQGDWLRQV
81+&5UHFRPPHQGVWKDWWKH*RYHUQPHQWRI*XDWHPDOD
    D (QDFWZLWKRXWGHOD\UHJXODWLRQVWRLPSOHPHQWWKHQHZ0LJUDWLRQ&RGHZKLFKLQOLQH
        ZLWK LQWHUQDWLRQDO DQG UHJLRQDO LQVWUXPHQWV HQVXUH FRQWLQXRXV DFFHVV WR 56'
        SURFHGXUHV
    E (QVXUHWKDW56'SURFHGXUHVIRUSHUVRQVZKRPD\EHLQQHHGRILQWHUQDWLRQDOSURWHFWLRQ
        DUHIDLUDQG HIILFLHQWLQFOXGLQJE\HVWDEOLVKLQJ SURWHFWLRQVHQVLWLYHPHFKDQLVPVDQG
        HQVXULQJ DGHTXDWH WUDLQLQJ RI WKH UHVSHFWLYH RIILFLDOV SDUWLFXODUO\ FRQFHUQLQJ
        DFFRPSDQLHGDQGXQDFFRPSDQLHGFKLOGUHQ
    F 6WUHQJWKHQWKH0LJUDWLRQ$XWKRULW\¶VFDSDFLW\E\DOORFDWLQJDSSURSULDWHILQDQFLDODQG
        WHFKQLFDO UHVRXUFHV IRU WKH LPSOHPHQWDWLRQ RI D QDWLRQDO SROLF\ RQ WKH SURWHFWLRQ RI
        UHIXJHHVDV\OXPVHHNHUVDQGGHSRUWHHVLQQHHGRILQWHUQDWLRQDOSURWHFWLRQ
    G $OORFDWH DGHTXDWH UHVRXUFHV WR VWUHQJWKHQ WKH 2PEXGVPDQ¶V  2IILFH DQG WKH 3XEOLF
        3URVHFXWRU¶V2IILFHVRWKDWWKHVHLQVWLWXWLRQVDUHDEOHWRSURPRWHHIIHFWLYHUHVSRQVHV
        FRQGXFW LQYHVWLJDWLRQV DQG SURVHFXWH SHUSHWUDWRUV RI YLROHQFH DQG H[WRUWLRQ DJDLQVW
        SHUVRQVLQWUDQVLWDQG
    H &RQVLGHUHVWDEOLVKLQJVSHFLDOL]HGXQLWVZLWKLQWKH3XEOLF3URVHFXWRU¶V2IILFH*HQHUDO
        $WWRUQH\¶V 2IILFH DQG NH\ OLQH PLQLVWULHV IRFXVHG RQ WKH SURWHFWLRQ RI UHIXJHHV
        DV\OXPVHHNHUVDQGSHUVRQVLQWUDQVLWLQ*XDWHPDOD


+XPDQ5LJKWV/LDLVRQ8QLW
'LYLVLRQRI,QWHUQDWLRQDO3URWHFWLRQ
81+&5
0DUFK




                                                                                                      

                                                                                          '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1432 of 1770



                                                    $11(;
                                            
    ([FHUSWVRIUHOHYDQW5HFRPPHQGDWLRQVIURPWKHQGF\FOH8QLYHUVDO3HULRGLF5HYLHZ
     &RQFOXGLQJ2EVHUYDWLRQVIURP817UHDW\%RGLHVDQG5HFRPPHQGDWLRQVRI6SHFLDO
                               3URFHGXUHVPDQGDWHKROGHUV
                                            
                                               *8$7(0$/$

:H ZRXOG OLNH WR EULQJ \RXU DWWHQWLRQ WR WKH IROORZLQJ H[FHUSWV IURP WKH QG F\FOH 835
UHFRPPHQGDWLRQV DQG 81 7UHDW\ 0RQLWRULQJ %RGLHV¶ &RQFOXGLQJ 2EVHUYDWLRQV UHODWLQJ WR
LVVXHVRILQWHUHVWDQGSHUVRQVRIFRQFHUQWR81+&5ZLWKUHJDUGVWR*XDWHPDOD

    ,      8QLYHUVDO3HULRGLF5HYLHZ 6HFRQG&\FOH± 
            
5HFRPPHQGDWLRQ                                                               5HFRPPHQGLQJ    3RVLWLRQ
                                                                               6WDWHV

'LVFULPLQDWLRQDJDLQVWPLQRULWLHV

$GRSWDODZVSHFLILFDOO\FODVVLI\LQJWKHYDULRXVPDQLIHVWDWLRQVRI %DQJODGHVK           6XSSRUWHG
UDFLDOGLVFULPLQDWLRQDVSXQLVKDEOHDFWV
9LROHQFHDJDLQVWZRPHQDQGZRPHQ¶VULJKWV

 ,PSOHPHQW SROLFLHV DQG SURJUDPPHV SUHYHQWLQJ YLROHQFH 6ZLW]HUODQG                6XSSRUWHG
DJDLQVWZRPHQDQGFKLOGUHQ
'HYRWHDGHTXDWH UHVRXUFHVLQSDUWLFXODUILQDQFLDO UHVRXUFHVDQG &]HFK5HSXEOLF      6XSSRUWHG
SHUVRQQHO WR FRPEDWLQJ IHPLFLGH DQG DOO IRUPV RI YLROHQFH DJDLQVW
ZRPHQ
 &RQVLGHU DOORFDWLQJ VXIILFLHQW ILQDQFLDO UHVRXUFHV WR HIIHFWLYHO\ +RQGXUDV      6XSSRUWHG
LPSOHPHQW WKH /DZ DJDLQVW )HPLFLGH LQ DFFRUGDQFH ZLWK
UHFRPPHQGDWLRQVRI&('$:
 (QKDQFH WKH SURPRWLRQ DQG SURWHFWLRQ RI ZRPHQ¶V ULJKWV 7ULQLGDGDQG           6XSSRUWHG
LQFOXGLQJDGGUHVVLQJYLROHQFHDJDLQVWZRPHQDQGIHPLFLGH              7REDJR

 &RQWLQXH WR VWUHQJWKHQ LWV HIIRUWV WR SUHYHQW VH[XDO DQG JHQGHU 6ZHGHQ       6XSSRUWHG
EDVHG YLROHQFH E\ HQVXULQJ WKH SURYLVLRQ RI ILQDQFLDO UHVRXUFHV IRU WKH
IXOOLPSOHPHQWDWLRQRIWKHOHJDOIUDPHZRUNLQFOXGLQJPDQGDWRU\WUDLQLQJ
ZLWKDJHQGHUSHUVSHFWLYHRIDOOOHJDODQGODZHQIRUFHPHQWRIILFLDOVDQG
KHDOWKVHUYLFHSHUVRQQHOLQRUGHUWRHQVXUHWKDWWKH\DUHDEOHWRUHVSRQG
HIIHFWLYHO\WRDOOIRUPVRIYLROHQFHDJDLQVWZRPHQ
&LYLODQGSROLWLFDOULJKWV

$GRSWIXUWKHUPHDVXUHVWRHQVXUHWKDWDQ\DFWRIWKUHDWRUUHSULVDO &]HFK5HSXEOLF     6XSSRUWHG
DJDLQVWKXPDQULJKWVGHIHQGHUVLVHIIHFWLYHO\LQYHVWLJDWHGSURVHFXWHGDQG
SXQLVKHG



  $OOUHFRPPHQGDWLRQVPDGHWR*XDWHPDODGXULQJLWVQGF\FOH835FDQEHIRXQG LQ³5HSRUWRIWKH:RUNLQJ
*URXS RQ WKH 8QLYHUVDO 3HULRGLF 5HYLHZ RI *XDWHPDOD´  'HFHPEHU   $+5& DYDLODEOH DW
KWWSRKFKURUJ(1+5%RGLHV8353DJHV*76HVVLRQDVS[

  *XDWHPDOD¶VYLHZVDQGUHSOLHVFDQEHIRXQGLQ$GGHQGXP -DQXDU\ $+5&$GGDYDLODEOHDW
KWWSRKFKURUJ(1+5%RGLHV8353DJHV*76HVVLRQDVS[


                                                                                                             

                                                                                               '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1433 of 1770



 ,PSOHPHQWHIIHFWLYHSURWHFWLYHPHDVXUHVDVZHOODVLPPHGLDWH 6ZLW]HUODQG    1RWHG
LQGHSHQGHQWDQGV\VWHPDWLFLQYHVWLJDWLRQVRIDEXVHVSHUSHWUDWHG DJDLQVW
KXPDQULJKWVGHIHQGHUV

7UDIILFNLQJLQ3HUVRQV

&RQWLQXHLQFUHDVLQJHIIRUWVFRXQWHULQJWKHWUDIILFNLQJRISHUVRQV %HODUXV      6XSSRUWHG
LQFOXGLQJLVVXLQJDQLQYLWDWLRQWRWKH6SHFLDO5DSSRUWHXURQWUDIILFNLQJLQ
SHUVRQVLQSDUWLFXODUZRPHQDQGFKLOGUHQ
7DNHDGGLWLRQDOPHDVXUHVWRHOLPLQDWHFULPLQDOQHWZRUNVLQYROYHG %HODUXV       6XSSRUWHG
LQWKHVDOHRIFKLOGUHQLQFOXGLQJIRUWKHSXUSRVHVRILOOHJDODGRSWLRQ


     ,,    7UHDW\%RGLHV

&RPPLWWHHRQWKH5LJKWVRI3HUVRQVZLWK'LVDELOLWLHV

&RQFOXGLQJ2EVHUYDWLRQV $XJXVW &53'&*70&2

(O&RPLWpWRPDQRWDFRQSUHRFXSDFLyQTXHODVSHUVRQDVFRQGLVFDSDFLGDGHVSHFLDOPHQWH
ORV QLxRV \ QLxDV ODV PXMHUHV \ SXHEORV LQGtJHQDV HVWpQ VRPHWLGRV D JUDYHV IRUPDV GH
GLVFULPLQDFLyQ $VLPLVPR DO &RPLWp OH SUHRFXSD OD IDOWD GH LPSOHPHQWDFLyQ HIHFWLYD GH OD
3ROtWLFD 1DFLRQDO GH 'LVFDSDFLGDG SRU WRGRV RV ORV PLQLVWHULRV PLQLVWHULRV H LQVWLWXFLRQHV
S~EOLFDV FRQFHUQLGRV $GHPiV OH SUHRFXSD OD IDOWD GH FRQVXOWD FRQ ODV RUJDQL]DFLRQHV
UHSUHVHQWDWLYDVGHODVSHUVRQDVFRQGLVFDSDFLGDGSDUDDVHJXUDUODDVLJQDFLyQGHORVUHFXUVRV
QHFHVDULRV DVt FRPR OD LQWURGXFFLyQ GH XQD DJHQGD GH DSOLFDFLyQ \ GH PHFDQLVPRV GH
VHJXLPLHQWR\HYDOXDFLyQ

(O &RPLWpUHFRPLHQGDTXHHO(VWDGRSDUWHDVHJXUHOD LPSOHPHQWDFLyQHIHFWLYDSRU
WRGRV ORV PLQLVWHULRV H LQVWLWXFLRQHV S~EOLFDV FRQFHUQLGRV GH VX 3ROtWLFD 1DFLRQDO GH
'LVFDSDFLGDG DVLJQDQGR ORV UHFXUVRV QHFHVDULRV XQD DJHQGD GH DSOLFDFLyQ \ XQ
PHFDQLVPR GH VHJXLPLHQWR HQ FRQVXOWD FRQ ODV RUJDQL]DFLRQHV UHSUHVHQWDWLYDV GH ODV
SHUVRQDVFRQGLVFDSDFLGDG(O&RPLWpUHFRPLHQGDWDPELpQTXHHO(VWDGR3DUWHLQFRUSRUH
OD GLVFDSDFLGDG WUDQVYHUVDOPHQWH \ DVLJQH ORV UHFXUVRV QHFHVDULRV DO 3ODQ 1DFLRQDO GH
'HVDUUROOR 31' .DW~Q 1XHVWUD *XDWHPDOD  DVHJXUDQGR OD SDUWLFLSDFLyQ GH ODV
SHUVRQDVFRQGLVFDSDFLGDGHQORV&RQVHMRVGH'HVDUUROOR8UEDQR\5XUDOHQFDUJDGRVGH
VXVHJXLPLHQWR$VLPLVPRHO&RPLWpUHFRPLHQGDTXHVHHODERUHXQD 3ROtWLFD1DFLRQDO
VREUH OD (OLPLQDFLyQ GH WRGDV ODV )RUPDV GH 'LVFULPLQDFLyQ FRQWUD ODV 3HUVRQDV FRQ
'LVFDSDFLGDGHQFRQIRUPLGDGFRQOD&RQYHQFLyQ

,JXDOGDG\QRGLVFULPLQDFLyQ DUW 
$O&RPLWpOHSUHRFXSDTXHODVSHUVRQDVFRQGLVFDSDFLGDGHVSHFLDOPHQWHFRQGLVFDSDFLGDG
LQWHOHFWXDO \ SVLFRVRFLDO QLxRV \ QLxDV PXMHUHV \ SXHEORV LQGtJHQDV VH YHDQ VRPHWLGDV
VLVWHPiWLFDPHQWH D P~OWLSOHV IRUPDV GH GLVFULPLQDFLyQ \ TXH VXV GHUHFKRV KXPDQRV HVWpQ
OLPLWDGRVRUHVWULQJLGRVSRUODOH\7DPELpQOHSUHRFXSDTXHODOHJLVODFLyQGHO(VWDGR3DUWHQR
UHFRQR]FDODGLVFULPLQDFLyQ P~OWLSOHHLQWHUVHFFLRQDO \ODGHQHJDFLyQ GH DMXVWHVUD]RQDEOHV
FRPRIRUPDVDJUDYDGDVGHGLVFULPLQDFLyQKDFLDODVSHUVRQDVFRQGLVFDSDFLGDG

(O&RPLWpUHFRPLHQGDDO(VWDGR3DUWHDTXHUHYLVHWRGDVXOHJLVODFLyQ\SROtWLFDVHQ
PDWHULDGHLJXDOGDG\QRGLVFULPLQDFLyQFRQHOILQGHDVHJXUDUHOSOHQRHMHUFLFLRGHWRGRV
ORVGHUHFKRVKXPDQRVGHODVSHUVRQDVFRQGLVFDSDFLGDGHQLJXDOGDGGHFRQGLFLRQHVFRQ
                                                                                                     

                                                                                       '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1434 of 1770



ODVGHPiV\DTXHUHFRQR]FDHQODPLVPDODGLVFULPLQDFLyQP~OWLSOHHLQWHUVHFFLRQDO\OD
GHQHJDFLyQ GH DMXVWHV UD]RQDEOHV FRPR IRUPDV DJUDYDGDV GH GLVFULPLQDFLyQ KDFLD ODV
SHUVRQDVFRQGLVFDSDFLGDG

 (O &RPLWp VH HQFXHQWUD SUHRFXSDGR SRU HO UHGXFLGR Q~PHUR GH TXHMDV GH UHJLVWURV \
SURQXQFLDPLHQWRVVREUHFDVRVGHGLVFULPLQDFLyQSRUPRWLYRVGHGLVFDSDFLGDGDVtFRPRSRUOD
DXVHQFLDGHGLIXVLyQGHORVUHFXUVRVOHJDOHVGLVSRQLEOHVSDUDODOXFKDFRQWUDODGLVFULPLQDFLyQ
HQWUHODVSHUVRQDVFRQGLVFDSDFLGDG

(O&RPLWpUHFRPLHQGDDO(VWDGRSDUWHDVLJQDUUHFXUVRVDOD3URFXUDGXUtDGH'HUHFKRV
+XPDQRVSDUDDVHJXUDUHOUHJLVWUR\SURQXQFLDPLHQWRGHORVFDVRVGHGLVFULPLQDFLyQGH
ODVSHUVRQDVFRQGLVFDSDFLGDGDVtFRPRSDUDGLIXQGLUDPSOLDPHQWH\GHIRUPDDFFHVLEOH
HQWUHWRGDVODVSHUVRQDVFRQGLVFDSDFLGDGORVUHFXUVRVOHJDOHVGLVSRQLEOHVSDUDODOXFKD
FRQWUDODGLVFULPLQDFLyQHVSHFLDOPHQWHHQLQVWLWXFLRQHVGRQGHVHDWLHQGHQDSHUVRQDVFRQ
GLVFDSDFLGDGHQ]RQDVUXUDOHV\HQFRPXQLGDGHVUHPRWDV(O&RPLWpWDPELpQDOLHQWDDO
(VWDGRSDUWHDUHDOL]DUFDPSDxDVFRQWUDODGLVFULPLQDFLyQGHSHUVRQDVFRQGLVFDSDFLGDG
GLULJLGDV D OD SURIHVLyQ OHJDO LQFOX\HQGR ORV IXQFLRQDULRV GHO SRGHU MXGLFLDO \ ORV
DERJDGRV3RU~OWLPRHO&RPLWpUHFRPLHQGDTXHHO(VWDGR3DUWHVHJXtHSRUHODUWtFXOR
GH OD &RQYHQFLyQ DO LPSOHPHQWDU ODV PHWDV  \  GH ORV 2EMHWLYRV GH 'HVDUUROOR
6RVWHQLEOH

6LWXDFLRQHVGHULHVJR\HPHUJHQFLDVKXPDQLWDULDV DUW 
 $O &RPLWp OH SUHRFXSD TXH ORV SODQHV GH DFFLyQ \ OD 3ROtWLFD 1DFLRQDO YLQFXODGRV D OD
SUHSDUDFLyQ \ UHVSXHVWD GHO (VWDGR 3DUWH DQWH VLWXDFLRQHV GH HPHUJHQFLD KXPDQLWDULD \
GHVDVWUHV QDWXUDOHV QR FRQWHPSOH OD DWHQFLyQ D ODV QHFHVLGDGHV GH ODV SHUVRQDV FRQ
GLVFDSDFLGDG

(O&RPLWpUHFRPLHQGDDO(VWDGR3DUWHTXHORVSODQHVGHDFFLyQ\OD3ROtWLFD1DFLRQDO
YLQFXODGRV D OD SUHSDUDFLyQ \ UHVSXHVWD GHO SDtV DQWH VLWXDFLRQHV GH HPHUJHQFLD
KXPDQLWDULD\GHVDVWUHVQDWXUDOHVVHDQLQFOXVLYRV\DFFHVLEOHVSDUDWRGDVODVSHUVRQDVFRQ
GLVFDSDFLGDG SUHVWDQGR HVSHFLDO DWHQFLyQ D ODV TXH YLYHQ HQ ]RQDV UXUDOHV \ UHPRWDV
7DPELpQ UHFRPLHQGD LQFRUSRUDU OD GLVFDSDFLGDG HQ VXV SROtWLFDV \ SURJUDPDV VREUH
FDPELR FOLPiWLFR WRPDQGR HQ FXHQWD ORV UHVXOWDGRV GHO UHODWLYRV D SHUVRQDV FRQ
GLVFDSDFLGDGHOGRFXPHQWRILQDOGHODFXPEUHVREUHFDPELRFOLPiWLFR\ODFDUWDVREUHOD
LQFOXVLyQGHODVSHUVRQDVFRQGLVFDSDFLGDGHQODDFFLyQKXPDQLWDULD
3URWHFFLyQFRQWUDODWRUWXUD\RWURVWUDWRVRSHQDVFUXHOHVLQKXPDQRVRGHJUDGDQWHV DUW
 

(O&RPLWpH[SUHVDVXSUHRFXSDFLyQSRUTXHODVDFFLRQHVTXHVHHVWiQOOHYDQGRDFDERSRU
HO (VWDGR 3DUWH SDUD LPSOHPHQWDU ODV 2EVHUYDFLRQHV ILQDOHV GHO &RPLWp FRQWUD OD 7RUWXUD
  &$7&*70&2   HQ UHODFLyQ D ORV KRVSLWDOHV SVLTXLiWULFRV LQVWLWXFLRQHV GH
LQWHUQDPLHQWR GH SHUVRQDV FRQ GLVFDSDFLGDG \ FHQWURV SHQLWHQFLDULRV SDUD HYLWDU HO
LQWHUQDPLHQWRGHSHUVRQDVFRQGHQDGDVSRUGHOLWRV\SHUVRQDVFRQGLVFDSDFLGDGHQHO(VWDGR
3DUWH\ODDSOLFDFLyQGHODVPHGLGDVFDXWHODUHVTXHOD&RPLVLyQ,QWHUDPHULFDQDGH'HUHFKRV
+XPDQRV GHWHUPLQy FRQ UHVSHFWR DO +RVSLWDO 1DFLRQDO GH 6DOXG 0HQWDO )HGHULFR 0RUD HQ
UHODFLyQDODVSHUVRQDVFRQGLVFDSDFLGDGQRKD\DQVLGRVXILFLHQWHVSDUDSURWHJHUDODVSHUVRQDV
FRQGLVFDSDFLGDGQLHVWpQHQFRQVRQDQFLDFRQOD&RQYHQFLyQ

(O&RPLWpUHFRPLHQGDDO(VWDGR3DUWHDLPSOHPHQWDUGHELGDPHQWHODV2EVHUYDFLRQHV
ILQDOHVGHO&RPLWpFRQWUDOD7RUWXUD &$7&*70&2 \ODDSOLFDFLyQGHODV

                                                                                                       

                                                                                          '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1435 of 1770



PHGLGDV FDXWHODUHV TXH OD &RPLVLyQ ,QWHUDPHULFDQD GH 'HUHFKRV +XPDQRV GHWHUPLQy
FRQUHVSHFWRDO+RVSLWDO1DFLRQDOGH6DOXG0HQWDO)HGHULFR0RUDHQFRQIRUPLGDGFRQ
ORV SULQFLSLRV \ PDQGDWRV GH OD &RQYHQFLyQ \ ODV SUHVHQWHV 2EVHUYDFLRQHV )LQDOHV
$GHPiVOHUHFRPLHQGDHOHVWDEOHFLPLHQWRGHXQPHFDQLVPRLQGHSHQGLHQWHTXHVXSHUYLVH
ORVFHQWURVGHLQWHUQDPLHQWRGHSHUVRQDVFRQGLVFDSDFLGDGLQFOXLGRVORVFHQWURVGRQGHVH
HQFXHQWUDQ QLxRV \ QLxDV FRQ GLVFDSDFLGDG D ILQ GH RIUHFHU SUHYHQFLyQ \ SURWHFFLyQ
FRQWUD DFWRV TXH SXHGDQ FRQVLGHUDUVH FRPR WRUWXUD \ RWURV WUDWRV \ SHQDV FUXHOHV
LQKXPDQRVRGHJUDGDQWHV

3URWHFFLyQFRQWUDODH[SORWDFLyQODYLROHQFLD\HODEXVR DUW 
(O&RPLWpH[SUHVDVXSURIXQGDSUHRFXSDFLyQSRUTXHPXFKDVSHUVRQDVFRQGLVFDSDFLGDG
HVSHFLDOPHQWHPXMHUHVQLxRV\QLxDVVRQIUHFXHQWHPHQWHYtFWLPDVGHH[SORWDFLyQYLROHQFLD
\DEXVR\TXHQRH[LVWDQPHGLGDVSDUDVXSURWHFFLyQUHFXSHUDFLyQ\UHSDUDFLyQGHGDxRV/H
SUHRFXSD WDPELpQ TXH ORV FDVRV GH H[SORWDFLyQ YLROHQFLD \ DEXVR FRPHWLGRV FRQWUD HVWDV
SHUVRQDV HVSHFLDOPHQWH HQ HO VHQR GH OD IDPLOLD R HQ LQVWLWXFLRQHV QR VH LQYHVWLJXHQ
GHELGDPHQWH\TXHHQFRQVHFXHQFLDORVDXWRUHVGHWDOHVKHFKRVSHUPDQH]FDQHQODLPSXQLGDG

(O&RPLWpUHFRPLHQGDDO(VWDGRSDUWHDUHGREODUHVIXHU]RV\DGRSWDUXQPDUFRGH
GHELGDGLOLJHQFLDDVtFRPRWRGDVODVPHGLGDVQHFHVDULDVHQVXOHJLVODFLyQ\HQVXVSROtWLFDV
SDUD SUHYHQLU \ SURWHJHU D WRGDV ODV SHUVRQDV FRQ GLVFDSDFLGDG GH OD H[SORWDFLyQ OD
YLROHQFLD\HODEXVRDVtFRPRSDUDDVHJXUDUODGHELGDUHFXSHUDFLyQGHODVYtFWLPDVHQ
HQWRUQRVDGHFXDGRVSDUDHOODV$VLPLVPRUHFRPLHQGDHOVXPLQLVWURLQFOXVLYR\DFFHVLEOH
GHDSR\RDODVYtFWLPDVDVtFRPRODSXHVWDHQPDUFKDGHXQPHFDQLVPRGHGHQXQFLDV\
TXHMDV\ODIRUPDFLyQGHODSROLFtDHOSRGHUMXGLFLDO\ORVSURIHVLRQDOHVVRFLDOHV\GHVDOXG
$GHPiV HO &RPLWp OH LQVWD D LQYHVWLJDU GHELGDPHQWH WRGRV ORV FDVRV GH H[SORWDFLyQ
YLROHQFLD \ DEXVR FRPHWLGRV FRQWUD SHUVRQDV FRQ GLVFDSDFLGDG IXQGDPHQWDOPHQWH
FRQWUDPXMHUHVQLxRV\QLxDVDILQGHJDUDQWL]DUTXHVHDQGHWHFWDGRVLQYHVWLJDGRV\HQ
VXFDVRMX]JDGRV3RU~OWLPRHO&RPLWpVROLFLWDDO(VWDGRSDUWHODUHFRSLODFLyQSHULyGLFD
GH GDWRV \ HVWDGtVWLFDV VREUH OD VLWXDFLyQ GH ODV SHUVRQDV FRQ GLVFDSDFLGDG DQWH OD
YLROHQFLDODH[SORWDFLyQ\HODEXVRLQFOX\HQGRLQIRUPDFLyQVREUHODWUDWDHOLQFHVWR\HO
IHPLFLGLR

$O&RPLWpOHSUHRFXSDODDXVHQFLDGHSURWRFRORVSDUDOOHYDUUHJLVWURFRQWURO\VXSHUYLVLyQ
GH ODV FRQGLFLRQHV HQ TXH RSHUDQ RUIDQDWRV KRVSLWDOHV SULVLRQHV DVLORV R FXDOTXLHU FHQWUR
S~EOLFRRSULYDGRGRQGHYLYDQSHUVRQDVFRQGLVFDSDFLGDG

(O&RPLWpUHFRPLHQGDDO(VWDGR3DUWHDHVWDEOHFHUHOPHFDQLVPRLQGHSHQGLHQWHGH
VHJXLPLHQWR GH DFXHUGR FRQ HO DUWtFXOR  SiUUDIR  GH OD &RQYHQFLyQ TXH UHJLVWUH
FRQWUROH\VXSHUYLVHODVFRQGLFLRQHVHQTXHRSHUDQLQVWLWXFLRQHVGRQGHYLYDQSHUVRQDVFRQ
GLVFDSDFLGDG

3URWHFFLyQGHODLQWHJULGDGSHUVRQDO DUW 
 3UHRFXSD DO &RPLWp TXH ODV SHUVRQDV FRQ GLVFDSDFLGDG HVSHFLDOPHQWH PXMHUHV \ QLxDV
YtFWLPDVGHDEXVRVVH[XDOHVLQFDSDFLWDGDVOHJDOPHQWH\RLQVWLWXFLRQDOL]DGDVVRQREMHWRGH
HVWHULOL]DFLRQHVIRU]DGDVDERUWRVFRHUFLWLYRV\RWUDVIRUPDVGHWUDWDPLHQWRVDQWLFRQFHSWLYRVQR
FRQVHQWLGRV

(O &RPLWpUHFRPLHQGDTXHHO (VWDGRSDUWHDGRSWHWRGDV ODV PHGLGDV SRVLEOHVSDUD
DVHJXUDU OD DEROLFLyQ GH WRGDV ODV SUiFWLFDV GH HVWHULOL]DFLRQHV IRU]DGDV \ DERUWRV
FRHUFLWLYRV GH PXMHUHV \ QLxDV FRQ GLVFDSDFLGDG DVt FRPR D TXH VH JDUDQWLFH HO

                                                                                                      

                                                                                          '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1436 of 1770



FRQVHQWLPLHQWROLEUHHLQIRUPDGRGHWRGDVODVSHUVRQDVFRQGLVFDSDFLGDGSDUDFXDOTXLHU
LQWHUYHQFLyQRWUDWDPLHQWRPpGLFR

/LEHUWDGGHGHVSOD]DPLHQWR\QDFLRQDOLGDG DUW 
 (O &RPLWp REVHUYD TXH ODV PHGLGDV TXH KD DGRSWDGR HO (VWDGR SDUWH SDUD SURPRYHU OD
LQVFULSFLyQGHQLxDV\QLxRVHQHO5HJLVWUR&LYLOD~QQRDOFDQ]DQODXQLYHUVDOLGDGGHQLxDV\
QLxRVFRQGLVFDSDFLGDG\TXHPXFKRVGHHOORVQRWLHQHQQRPEUH

(O&RPLWpLQVWDDO(VWDGRSDUWHDDVHJXUDUODXQLYHUVDOLGDGGHOUHJLVWURGHQDFLPLHQWR
LQPHGLDWRGHWRGRVORVQLxRV\QLxDVFRQGLVFDSDFLGDG\ODSURYLVLyQGHXQGRFXPHQWRGH
LGHQWLGDGDVtFRPRDTXHDVHJXUHTXHHO5(1$3UHJLVWUHDWRGRVORVQLxRV\QLxDVFRQ
GLVFDSDFLGDGGHELGDPHQWH

'HUHFKRDYLYLUGHIRUPDLQGHSHQGLHQWH\DVHULQFOXLGRHQODFRPXQLGDG DUW 
(O&RPLWpPXHVWUDVXSUHRFXSDFLyQSRUHODOWRQ~PHURGHQLxRV\DGXOWRVFRQGLVFDSDFLGDG
GHWHQLGRV HQ LQVWLWXFLRQHV  (O FRPLWp HVWi SDUWLFXODUPHQWH SUHRFXSDGR SRU HO FDVR GH ODV
SHUVRQDV GHWHQLGDV HQ HO +RVSLWDO 1DFLRQDO GH 6DOXG 0HQWDO )HGHULFR 0RUD TXLHQHV VH
HQFXHQWUDQVHJUHJDGRVGHPDQHUDLQGHILQLGD$GHPiVH[SUHVDWDPELpQVXSUHRFXSDFLyQHQ
UHODFLyQFRQXQJUDQQ~PHURGHQLxRV\QLxDVTXHKR\VHHQFXHQWUDQGHWHQLGRVHQLQVWLWXFLRQHV
PXFKRVGHORVFXDOHVWLHQHQXQDGLVFDSDFLGDG$VLPLVPRHO&RPLWpQRWDFRQSUHRFXSDFLyQOD
IDOWDGHVHUYLFLRVGLVHxDGRVSDUDVDWLVIDFHUVXVQHFHVLGDGHVHQODVFRPXQLGDGHVORFDOHVDILQGH
TXH ODV SHUVRQDV FRQ GLVFDSDFLGDG SXHGDQ YLYLU GH  IRUPD LQGHSHQGLHQWH $GHPiV DO
&RPLWpOHSUHRFXSDODIDOWDGHDSR\RDODVIDPLOLDVGHORVQLxRV\QLxDVFRQGLVFDSDFLGDG
SDUDDVHJXUDUTXHSXHGDQSHUPDQHFHUHQHOHQWRUQRIDPLOLDU

(O&RPLWpUHFRPLHQGDDO(VWDGR3DUWHD
         D 'HILQLUXUJHQWHPHQWHXQDHVWUDWHJLDGHGHVLQVWLWXFLRQDOL]DFLyQSDUDSHUVRQDV
FRQGLVFDSDFLGDGFRQSOD]RVUHFXUVRVVXILFLHQWHV\PHGLGDVGHHYDOXDFLyQHVSHFtILFDV
         E $VLJQDUUHFXUVRVVXILFLHQWHVSDUDHOGHVDUUROORGHVHUYLFLRVGHDSR\RLQFOX\HQGR
ODDVLVWHQFLDSHUVRQDOHQODVFRPXQLGDGHVORFDOHVTXHSHUPLWDQDWRGDVODVSHUVRQDVFRQ
GLVFDSDFLGDG LQGHSHQGLHQWHPHQWH GH VX GLVFDSDFLGDG HO JpQHUR R OD HGDG HOHJLU
OLEUHPHQWHFRQTXLpQGyQGH\HQTXpPRGDOLGDGGHFRQYLYHQFLDYLYLUiQ
         F  3URSRUFLRQDU DSR\R D ODV IDPLOLDV GH QLxRV \ QLxDV FRQ GLVFDSDFLGDG SDUD
LPSHGLUODGHVLQWHJUDFLyQGHODIDPLOLD\VXFRORFDFLyQHQLQVWLWXFLRQHV
         G  $EROLU OD FRORFDFLyQ GH QLxRV \ QLxDV GH WRGDV ODV HGDGHVEDMR HO FXLGDGRGH
LQVWLWXFLRQHV


&RPPLWWHHRQWKH(FRQRPLF6RFLDODQG&XOWXUDO5LJKWV

&RQFOXGLQJ2EVHUYDWLRQV )HEUXDU\ &(5'&'=$&2

1RGLVFULPLQDFLyQ
(O&RPLWpWRPDQRWDGHODFUHDFLyQGHOD'HIHQVRUtDGHOD'LYHUVLGDG6H[XDOVLQHPEDUJR
ODPHQWDTXHSHUVLVWDGLVFULPLQDFLyQFRQWUDSHUVRQDVSRUPRWLYRVGHRULHQWDFLyQVH[XDOHQHO
HPSOHRODYLYLHQGD\HODFFHVRDODHGXFDFLyQ\ODDWHQFLyQGHODVDOXG DUW 

(O &RPLWp UHFRPLHQGD DO (VWDGR SDUWH TXH DGRSWH PHGLGDV HQ SDUWLFXODU GH
VHQVLELOL]DFLyQSDUDJDUDQWL]DUTXHOHVELDQDVJDLVELVH[XDOHV\WUDQVH[XDOHV /*%7 QR
VHDQGLVFULPLQDGRVSRUVXRULHQWDFLyQVH[XDO\VXLGHQWLGDGGHJpQHUR

                                                                                                   

                                                                                        '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1437 of 1770




9LROHQFLDEDVDGDHQJpQHUR
 (O &RPLWp WRPD QRWD GH OD FUHDFLyQ GH ORV MX]JDGRV \ WULEXQDOHV HVSHFLDOL]DGRV GH
IHPLQLFLGLR \ RWUDV IRUPDV GH YLROHQFLD FRQWUD OD PXMHU VLQ HPEDUJR ODPHQWD TXH WRGDYtD
SHUVLVWHHOFOLPDGHLPSXQLGDG\HOWHPRUGHODVYtFWLPDVHQGHQXQFLDUFDVRVGHYLROHQFLDFRQWUD
ODPXMHU(O&RPLWpUHLWHUDVXSUHRFXSDFLyQSRUORVDOWRVtQGLFHVGHYLROHQFLDFRQWUDODPXMHU
HQSDUWLFXODUODYLROHQFLDGRPpVWLFD (&$GGSiUU  DUWV\ 

(O &RPLWp UHFRPLHQGD DO (VWDGR SDUWH TXH VLJD VHQVLELOL]DQGR D OD SREODFLyQ VREUH HO
FDUiFWHUSHQDOGHODYLROHQFLDGRPpVWLFD\TXHKDJDFRPSDUHFHUDORVUHVSRQVDEOHVDQWH
ODMXVWLFLD7DPELpQUHFRPLHQGDDO(VWDGRSDUWHTXHUHIXHUFH\DPSOtHORVSURJUDPDVGH
DVHVRUDPLHQWRMXUtGLFRDVLJQDQGRORVUHFXUVRVQHFHVDULRVDORVMX]JDGRV\WULEXQDOHVGH
IHPLQLFLGLR\RWUDVIRUPDVGHYLROHQFLDFRQWUDODPXMHU


&RPPLWWHHDJDLQVW7RUWXUH

&RQFOXGLQJ2EVHUYDWLRQV -XQH &$7&*70&2

$VSHFWRVSRVLWLYRV
 (O &RPLWp FHOHEUD ODV GLVSRVLFLRQHV DGRSWDGDV SRU HO (VWDGR SDUWH SDUD PRGLILFDU VX
OHJLVODFLyQHQDVSHFWRVTXHJXDUGDQUHODFLyQFRQOD&RQYHQFLyQHQSDUWLFXODUODVVLJXLHQWHV
     H     /DDGRSFLyQGHOD/H\FRQWUDOD9LROHQFLD6H[XDO([SORWDFLyQ\7UDWDGH3HUVRQDV
             'HFUHWR/HJLVODWLYR1
     
,QYHVWLJDFLyQGHORVDFWRVGHWRUWXUD\RWUDVJUDYHVYLRODFLRQHVDORVGHUHFKRVKXPDQRV
FRPHWLGDVGXUDQWHHOFRQIOLFWRDUPDGRLQWHUQR
 (O &RPLWp WRPD QRWD FRQ LQWHUpV GH OD LQIRUPDFLyQ SURSRUFLRQDGD SRU HO (VWDGR SDUWH
DFHUFDGHODVLQYHVWLJDFLRQHV\FRQGHQDVHQUHODFLyQFRQDOJXQDVGHODVFDXVDVUHODWLYDVDODV
JUDYHVYLRODFLRQHVDORVGHUHFKRVKXPDQRVFRPHWLGDVGXUDQWHHOFRQIOLFWRDUPDGRLQWHUQR6LQ
HPEDUJR FRQWLQ~D SURIXQGDPHQWH SUHRFXSDGR SRU OD LPSXQLGDG TXH H[LVWH UHVSHFWR GH OD
PD\RUtD GH ODV YLRODFLRQHV D ORV GHUHFKRV KXPDQRV SHUSHWUDGDV GXUDQWH HVWH SHUtRGR TXH
LQFOX\HQ VHJ~Q ODV FRQFOXVLRQHV GH OD &RPLVLyQ GH (VFODUHFLPLHQWR +LVWyULFR &(+  
PDVDFUHV\XQVDOGRGHPiVGHSHUVRQDVPXHUWDVRGHVDSDUHFLGDV(O&RPLWpGHVWDFD
TXH VHJ~Q OD &(+ PiV GHO  GH ODV YLRODFLRQHV GH ORV GHUHFKRV KXPDQRV \ KHFKRV GH
YLROHQFLD FRPHWLGRV GXUDQWH HVWH SHUtRGR VHUtDQ DWULEXLEOHV DO (VWDGR \ TXH PiV GHO 
KDEUtDQ VLGR FRPHWLGRV FRQWUD OD SREODFLyQ LQGtJHQD (O &RPLWp HQIDWL]D TXH OD LPSXQLGDG
H[LVWHQWHYLRODHOGHUHFKRLQWHUQDFLRQDOGHORVGHUHFKRVKXPDQRVORV$FXHUGRVGH3D] \OD
QRUPDWLYDLQWHUQDYLJHQWH(QSDUWLFXODUHO&RPLWpGHVWDFDODFRQGHQDGHOH[-HIHGH(VWDGR
(IUDtQ5tRV0RQWWSRUJHQRFLGLR\FUtPHQHVGHOHVDKXPDQLGDGHOGHPD\RGHSHUR
QR SXHGH GHMDU GH QRWDU TXH HO  GH PD\R GH  OD PLVPD IXH DQXODGD SRU OD &RUWH
&RQVWLWXFLRQDOVHJ~QVHVHxDODSRUUD]RQHVSURFHVDOHV$VLPLVPRDO&RPLWpOHSUHRFXSDTXH
GXUDQWHHOWUDQVFXUVRGHGLFKRSURFHVRKXERGHFODUDFLRQHVLQFOXVRGHDXWRULGDGHVGHDOWRQLYHO
GHO3RGHU(MHFXWLYRPDQLIHVWDQGRTXHHQ*XDWHPDODQRKXERJHQRFLGLRODVTXHSRGUtDQWHQHU
FRPRHIHFWRLQIOXLUHQODVGHWHUPLQDFLRQHVGHO2UJDQLVPR-XGLFLDO(O&RPLWpHVWiSUHRFXSDGR
WDPELpQ SRU OD LQIRUPDFLyQ TXH GD FXHQWD GH TXH HO (MpUFLWR GH *XDWHPDOD QR FRRSHUD
SOHQDPHQWHFRQODVLQYHVWLJDFLRQHV$GHPiVLQTXLHWDQDO&RPLWpORVLQIRUPHVVREUHDWDTXHV
\DPHQD]DVFRQWUDODVSHUVRQDVTXHSDUWLFLSDQHQSURFHGLPLHQWRVSHQDOHVLQFOXLGRVDTXHOORV
UHODWLYRVDODVLQYHVWLJDFLRQHVGHYLRODFLRQHVDORVGHUHFKRVKXPDQRV DUWV\ 


                                                                                                   

                                                                                        '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1438 of 1770



(O&RPLWpUHLWHUDVXDQWHULRUUHFRPHQGDFLyQ SiUU VHJ~QODFXDOHO(VWDGRSDUWHGHEH
DSOLFDU SOHQDPHQWH OD /H\ GH 5HFRQFLOLDFLyQ 1DFLRQDO TXH LQWHU DOLD GHQLHJD
H[SOtFLWDPHQWHODDPQLVWtDDORVDXWRUHVGHORVGHOLWRVGHJHQRFLGLRWRUWXUD\GHVDSDULFLyQ
IRU]DGD DVt FRPR GH DTXHOORV GHOLWRV TXH VHDQ LPSUHVFULSWLEOHV R TXH QR DGPLWDQ OD
H[WLQFLyQ GH OD UHVSRQVDELOLGDG SHQDO GH FRQIRUPLGDG FRQ HO GHUHFKR LQWHUQR R ORV
WUDWDGRV LQWHUQDFLRQDOHV UDWLILFDGRV SRU *XDWHPDOD $VLPLVPR HO &RPLWp UHFRPLHQGD
TXHHO(VWDGRSDUWH
      D       5HGREOH VXV HVIXHU]RV FRQ PLUDV D DVHJXUDU TXH VH LQYHVWLJXHQ ODV JUDYHV
              YLRODFLRQHV D ORV GHUHFKRV KXPDQRV FRPHWLGDV GXUDQWH HO FRQIOLFWR DUPDGR
              LQWHUQR HQ SDUWLFXODU ODV PDVDFUHV \ ORV DFWRV GH WRUWXUD \ GHVDSDULFLyQ
              IRU]DGD DVtFRPR SDUD OOHYDU DQWH OD MXVWLFLD D ORV DXWRUHV GH HVRV DFWRV
              LQFOX\HQGRODFDGHQDGHPDQGR
      E     $VHJXUHTXHODVSHUVRQDVDFXVDGDVGHWRUWXUDXRWURVDFWRVHTXLYDOHQWHVQRVH
              EHQHILFLHQGHXQSOD]RGHSUHVFULSFLyQ
      F     *DUDQWLFHTXHWRGRVORVyUJDQRVLQYROXFUDGRVHQODVLQYHVWLJDFLRQHVFXHQWHQ
              FRQORVUHFXUVRVKXPDQRVWpFQLFRV\ILQDQFLHURVQHFHVDULRVSDUDOOHYDUDFDER
              VXVIXQFLRQHVGHXQDPDQHUDHILFD]
      G     $VHJXUH TXH WRGRV ORV DFWRUHV S~EOLFRV FRODERUHQ SOHQDPHQWH \ GH PDQHUD
              H[SHGLWDFRQODVLQYHVWLJDFLRQHV
      H     (YLWHTXHDJHQWHVHVWDWDOHVUHDOLFHQDFWRVRGHFODUDFLRQHVS~EOLFDVTXHSXHGDQ
              WHQHUHOHIHFWRGHLQIOXLUQHJDWLYDPHQWHVREUHODLQGHSHQGHQFLDGHO2UJDQLVPR
              -XGLFLDO\
      I     *DUDQWLFHODVHJXULGDGGHODVYtFWLPDVWHVWLJRV\GHWRGDVDTXHOODVSHUVRQDV
              TXH SDUWLFLSHQ HQ SURFHGLPLHQWRV SHQDOHV \ HQ HVH VHQWLGR OR LQVWD D TXH
              SURSRUFLRQH D ORV yUJDQRV HQFDUJDGRV GH EULQGDU SURWHFFLyQ ORV UHFXUVRV
              KXPDQRV\ILQDQFLHURVQHFHVDULRVSDUDJDUDQWL]DUVXIXQFLRQDPLHQWRHILFD]

3ULQFLSDOHVPRWLYRVGHSUHRFXSDFLyQ\UHFRPHQGDFLRQHV

'HILQLFLyQ\GHOLWRGHWRUWXUD
(O&RPLWpQRWDFRQSUHRFXSDFLyQTXHODWLSLILFDFLyQGHOGHOLWRGHWRUWXUDTXHILJXUDHQHO
&yGLJR3HQDOGHO(VWDGRSDUWHDXQQRKDVLGRDMXVWDGDDODVGLVSRVLFLRQHVGHOD&RQYHQFLyQD
SHVDUGHODVDQWHULRUHVUHFRPHQGDFLRQHVGHO&RPLWp\ODUHVROXFLyQGHGHMXOLRGH
GHOD&RUWHGH&RQVWLWXFLRQDOLGDG$OUHVSHFWRWRPDQRWDGHODLQWHQFLyQGHO(VWDGRSDUWH
GHDGHFXDUVXOHJLVODFLyQWDOFRPRORDILUPDUDODGHOHJDFLyQGXUDQWHHOGLiORJRFRQHO&RPLWp
  DUWV\ 

(O&RPLWpUHLWHUDVXDQWHULRUUHFRPHQGDFLyQ &$7&*70&2SiUU HLQVWDDO
(VWDGR SDUWH D HQPHQGDU FRQ FDUiFWHU SULRULWDULR ODV GLVSRVLFLRQHV SHUWLQHQWHV GHO
&yGLJR3HQDOHQSDUWLFXODUORVDUWtFXORVbis\FRQPLUDVDWLSLILFDUSHQDOPHQWH
ODWRUWXUDVHJ~QVHGHILQHHQHODUWtFXORGHOD&RQYHQFLyQ\FRQVLGHUDUODGHOLWRSXQLEOH
GH FRQIRUPLGDG FRQ HO DUWtFXOR  SiUUDIR GH OD &RQYHQFLyQ (O &RPLWp UHFRPLHQGD
DGHPiVTXHHO(VWDGRSDUWHJDUDQWLFHTXHORVDFWRVGHWRUWXUDQRTXHGHQVXMHWRVDQLQJ~Q
UpJLPHQGHSUHVFULSFLyQ

'HVDSDULFLRQHVIRU]DGDVFRPHWLGDVGXUDQWHHOFRQIOLFWRDUPDGRLQWHUQR
(O&RPLWpQRWDFRQSUHRFXSDFLyQTXHQRREVWDQWHORVDxRVWUDQVFXUULGRVGHVGHHOILQDOGHO
FRQIOLFWRDUPDGRLQWHUQRHOGHVWLQR\SDUDGHURGHPiVGHSHUVRQDVTXHKDEUtDQVLGR
YtFWLPDVGHGHVDSDULFLyQIRU]DGDGXUDQWHHVHSHUtRGRFRQWLQ~DQGHVFRQRFLGRV\DOUHVSHFWR
ODPHQWDTXHWRGDYtDQRVHKD\DHVWDEOHFLGRXQDFRPLVLyQLQGHSHQGLHQWHSDUDORFDOL]DUDHVDV

                                                                                                  

                                                                                       '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1439 of 1770



SHUVRQDV(O&RPLWpWRPDQRWDGHODLQIRUPDFLyQEULQGDGDSRUODGHOHJDFLyQDFHUFDGHTXHODV
LQLFLDWLYDV TXH HQ HVD GLUHFFLyQ VH KDQ SUHVHQWDGR HQ HO &RQJUHVR QR WLHQHQ SRVLELOLGDG GH
DGRSWDUVH\TXHVHHVWiQHJRFLDQGRXQQXHYRWH[WR DUWV\ 

(O&RPLWpUHFRPLHQGDTXHHO(VWDGRSDUWHHVWDEOH]FDXQDFRPLVLyQLQGHSHQGLHQWHSDUD
ODE~VTXHGDGHODVSHUVRQDVYtFWLPDVGHGHVDSDULFLyQIRU]DGDGXUDQWHHOFRQIOLFWRDUPDGR
LQWHUQR TXH VH DMXVWH D ORV HVWiQGDUHV LQWHUQDFLRQDOHV GH GHUHFKRV KXPDQRV \ SRVHD
IDFXOWDGHV\UHFXUVRVVXILFLHQWHVSDUDOOHYDUDGHODQWHVXVIXQFLRQHVGHPDQHUDHIHFWLYD
$VLPLVPROHUHFRPLHQGDTXHFUHHXQUHJLVWURQDFLRQDOGHSHUVRQDVGHVDSDUHFLGDVSDUD
IDFLOLWDUGLFKDE~VTXHGD\TXHYHOHSRUTXHWRGDVODVSHUVRQDVLQYROXFUDGDVHQHOSURFHVR
UHFLEDQDSR\RDGHFXDGR
9LROHQFLDFRQWUDODPXMHU

0LHQWUDVYDORUDODVPHGLGDVOHJLVODWLYDV\GHRWUDtQGROHDGRSWDGDVSRUHO(VWDGRSDUWHSDUD
SUHYHQLU \ VDQFLRQDU OD YLROHQFLD FRQWUD OD PXMHU HQ SDUWLFXODU OD WLSLILFDFLyQ GHO GHOLWR GH
IHPLFLGLRHO&RPLWpQRWDFRQKRQGDSUHRFXSDFLyQTXHDSHVDUGHVXDQWHULRUUHFRPHQGDFLyQ
  SiUU   ORV QLYHOHV GH YLROHQFLD FRQWUD OD PXMHU LQFOXLGRV DVHVLQDWRV FRQWLQ~DQ VLHQGR
HOHYDGRV (Q HVH VHQWLGR HO &RPLWp REVHUYD FRQ SURIXQGD LQTXLHWXG TXH VHJ~Q HO ,QVWLWXWR
1DFLRQDOGH&LHQFLDV)RUHQVHVVHKDEUtDQUHJLVWUDGRPXHUWHVYLROHQWDVGHPXMHUHVHQ
\HQWUHHQHUR\PDU]RGH$VLPLVPR\VLELHQUHFRQRFHORVDYDQFHVHQPDWHULDGH
LQYHVWLJDFLyQ\SHUVHFXFLyQSHQDOHO&RPLWpWDPELpQQRWDFRQSUHRFXSDFLyQHOHVFDVRQ~PHUR
GHFRQGHQDVVREUHGHOLWRVUHODWLYRVDYLROHQFLDFRQWUDODVPXMHUHV DUWV\ 

(O&RPLWpLQVWDDO(VWDGRSDUWHD
    D         5HGREODU VXV HVIXHU]RV SDUD SUHYHQLU \ FRPEDWLU OD YLROHQFLD FRQWUD ODV
                PXMHUHVLQFOXLGRVORVDVHVLQDWRVSRUPRWLYRVGHJpQHURJDUDQWL]DUODSOHQD\
                HIHFWLYD DSOLFDFLyQ GH OD OHJLVODFLyQ YLJHQWH HQ OD PDWHULD \ DVHJXUDU OD
                FRRUGLQDFLyQ HIHFWLYD HQWUH ODV GLVWLQWDV HQWLGDGHV TXH WLHQHQ XQ URO HQ HO
                DERUGDMHGHODYLROHQFLDFRQWUDODVPXMHUHV
    E         9HODUSRUTXHWRGRVORVDFWRVGHYLROHQFLDFRQWUDODVPXMHUHVVHDQLQYHVWLJDGRV
                VLQ GHPRUD GH PDQHUD HILFD] H LPSDUFLDO \ SRUTXH ORV DXWRUHV VHDQ
                HQMXLFLDGRV\VDQFLRQDGRVGHFRQIRUPLGDGFRQODJUDYHGDGGHVXVDFWRV
    F         *DUDQWL]DUTXHODVYtFWLPDVREWHQJDQXQDUHSDUDFLyQDGHFXDGDTXHLQFOX\D
                VHUYLFLRVGHUHKDELOLWDFLyQItVLFD\SVLFROyJLFD\WHQJDQDFFHVRDDOEHUJXHVTXH
                ODVDFRMDQ\EULQGHQDSR\RTXHHVWpQGLVSRQLEOHVHQWRGDVODVUHJLRQHVGHOSDtV
                \
    G         5HDOL]DUDPSOLDVFDPSDxDVGHVHQVLELOL]DFLyQGLULJLGDVDOS~EOLFRHQJHQHUDO
                \H[WHQGHU\UHIRU]DUORVSURJUDPDVGHIRUPDFLyQ\FDSDFLWDFLyQH[LVWHQWHVGH
                PRGR GH JDUDQWL]DU TXH WRGRV ORV DJHQWHV GH ODV IXHU]DV GHO RUGHQ MXHFHV
                DERJDGRV \ WUDEDMDGRUHV VRFLDOHV \ GH OD VDOXG HVWpQ SUHSDUDGRV SDUD
                UHVSRQGHUGHPDQHUDHILFD]DWRGRVORVFDVRVGHYLROHQFLDFRQWUDODVPXMHUHV

'HIHQVRUHVGHORVGHUHFKRVKXPDQRV
 (O &RPLWp FRQWLQ~D SUHRFXSDGR SRUTXH D SHVDU GH ODV UHFRPHQGDFLRQHV GH QXPHURVRV
PHFDQLVPRVGHVXSHUYLVLyQGHGHUHFKRVKXPDQRVHOQ~PHURGHDPHQD]DV\DWDTXHVLQFOXLGRV
DVHVLQDWRVFRQWUDGHIHQVRUHVGHGHUHFKRVKXPDQRVHQSDUWLFXODUORVGHIHQVRUHVGHORVGHUHFKRV
GHORVSXHEORVLQGtJHQDV\DTXHOORVTXHWUDEDMDQFRQFXHVWLRQHVUHODWLYDVDOGHUHFKRDODWLHUUD
ORVGHUHFKRVODERUDOHV\HOPHGLRDPELHQWHVLJXHVLHQGRPX\HOHYDGR$OUHVSHFWRHO&RPLWp
QRWDFRQSUHRFXSDFLyQODLQIRUPDFLyQTXHGDFXHQWDGHTXHHQWUHHQHUR\RFWXEUHGHVH
KDEUtDQUHJLVWUDGRDVHVLQDWRVGHGHIHQVRUHVGHGHUHFKRVKXPDQRV/HSUHRFXSDQDGHPiVORV

                                                                                                         

                                                                                             '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1440 of 1770



LQIRUPHV VREUH HO OLPLWDGR Q~PHUR GH FRQGHQDV UHODWLYDV D FUtPHQHV FRPHWLGRV FRQWUD
GHIHQVRUHV GH GHUHFKRV KXPDQRV $VLPLVPR HO &RPLWp QRWD FRQ SUHRFXSDFLyQ ODV
LQIRUPDFLRQHVTXHGDQFXHQWDGHODVFDPSDxDVGHGHVDFUHGLWDFLyQGHVXVDFWLYLGDGHVLQFOXVR
DWUDYpVGHORVPHGLRVGHFRPXQLFDFLyQ\GHOXVRGHOVLVWHPDSHQDOSDUDSHUVHJXLUOHV DUWV
\ 

(O &RPLWp H[KRUWD DO (VWDGR SDUWH D UHFRQRFHU S~EOLFDPHQWH HO SDSHO HVHQFLDO TXH
GHVHPSHxDQ ORV GHIHQVRUHV GH GHUHFKRV KXPDQRV D\XGiQGROR D FXPSOLU FRQ VXV
REOLJDFLRQHV GLPDQDQWHV GH OD &RQYHQFLyQ D DGRSWDU ODV PHGLGDV QHFHVDULDV SDUD
IDFLOLWDUVXWUDEDMR\UHFRUGDQGRVXDQWHULRUUHFRPHQGDFLyQ SiUU ORLQVWDD
     D     5HGREODU VXV HVIXHU]RV SDUD JDUDQWL]DU OD HILFD] SURWHFFLyQ VHJXULGDG H
             LQWHJULGDGItVLFDGHORVGHIHQVRUHVGHGHUHFKRVKXPDQRVIUHQWHDODVDPHQD]DV
             \ORVDWDTXHVDORVTXHSRGUtDQH[SRQHUOHVVXVDFWLYLGDGHV
     E     $VHJXUDUODLQYHVWLJDFLyQSURQWDH[KDXVWLYD\HILFD]GHWRGDVODVDPHQD]DV\
             DWDTXHV FRPHWLGRV FRQWUD GHIHQVRUHV GH GHUHFKRV KXPDQRV \ TXH ORV
             UHVSRQVDEOHV VHDQ HQMXLFLDGRV \ FDVWLJDGRV FRQ VDQFLRQHV DFRUGHV FRQ OD
             JUDYHGDGGHVXVDFWRV\
     F     *DUDQWL]DU OD SHUPDQHQFLD GH OD ,QVWDQFLD GH $QiOLVLV GH $WDTXHV FRQWUD
             'HIHQVRUHVGH'HUHFKRV+XPDQRV

6HJXULGDGLQWHULRU
(O&RPLWpQRWDFRQSUHRFXSDFLyQTXHQRREVWDQWHVXVUHFRPHQGDFLRQHVDQWHULRUHV\ORV
HVIXHU]RVUHDOL]DGRVSRUHO(VWDGRSDUWHSDUDUHIRU]DUODOD3ROLFtD1DFLRQDO&LYLO 31& D~Q
QRFXHQWDFRQUHFXUVRVVXILFLHQWHVSDUDFXPSOLUFRQVXVIXQFLRQHVGHPDQHUDHILFD]3UHRFXSD
WDPELpQDO&RPLWpODLQIRUPDFLyQTXHGDFXHQWDGHTXHODSUHVHQFLDGHO(MpUFLWRHQWDUHDVGH
VHJXULGDG FLXGDGDQD VH KD LQFUHPHQWDGR TXH KD VLGR XWLOL]DGR LQFOXVR HQ UHODFLyQ FRQ
FRQIOLFWRVVRFLDOHVUHODFLRQDGRVLQWHUDOLDFRQUHFODPRVGHFRPXQLGDGHVLQGtJHQDV\TXHHQ
DOJXQRVFDVRVVXLQWHUYHQFLyQKDFXOPLQDGRFRQSHUVRQDVSULYDGDVGHVXYLGDRFRQKHULGDV
(QHVHVHQWLGRHO&RPLWpGHSORUDORVDFRQWHFLPLHQWRVTXHWXYLHURQOXJDUHQRFWXEUHGH
HQ7RWRQLFDSiQHQORVTXHPLHPEURVGHO(MpUFLWRGLVSDUDURQFRQWUDXQJUXSRGHPDQLIHVWDQWHV
LQGtJHQDVTXHKDEtDQFRUWDGRXQDFDUUHWHUDPDWDQGRDVHLVGHHOORVHKLULHQGRDPiVGH\
HVSHUD TXH VH DYDQFH HQ HO HVFODUHFLPLHQWR \ HQMXLFLDPLHQWR GH ORV UHVSRQVDEOHV GH HVWRV
KHFKRV (O &RPLWp WRPD QRWD GH OD DILUPDFLyQ GH OD GHOHJDFLyQ GH TXH OD FRRSHUDFLyQ GHO
(MpUFLWRFRQOD31&FRQWLQXDUiHQWDQWRQRVHORJUHDOFDQ]DUHOQ~PHURGHHIHFWLYRVTXHpVWD
UHTXLHUH $VLPLVPR HO &RPLWp HVWi SUHRFXSDGR SRU HO FUHFLHQWH Q~PHUR GH DJHQWHV GH
VHJXULGDGSULYDGDTXHVXSHUDUtDDOGHOD31& DUW 

(O&RPLWp
     D     5HLWHUDQGR VX DQWHULRU UHFRPHQGDFLyQ SiUU   LQVWD DO (VWDGR SDUWH D
             UHGREODU VXV HVIXHU]RV FRQ PLUDV D UHIRU]DU OD 31& D OD PD\RU EUHYHGDG
             SRVLEOH HQ SDUWLFXODU GRWiQGROD GH UHFXUVRV KXPDQRV \ ILQDQFLHURV
             DGHFXDGRV FRQ PLUDV D DVHJXUDU HO SURQWR WpUPLQR GH OD LQWHUYHQFLyQ GHO
             (MpUFLWRHQDFWLYLGDGHVUHODFLRQDGDVFRQODVHJXULGDGS~EOLFD\DJDUDQWL]DU
             TXHQRVXEVLVWDQGLVSRVLFLRQHVOHJDOHVTXHDXWRULFHQDO(MpUFLWRDLQWHUYHQLUHQ
             DFWLYLGDGHV QHWDPHQWH SROLFLDOHV \ GH SUHYHQFLyQ GH OD FULPLQDOLGDG FRP~Q
             TXHFRUUHVSRQGHQ~QLFDPHQWHDOD31&
     E     5HFRPLHQGDTXHHO(VWDGRSDUWHDVHJXUHTXHWRGDVODVHPSUHVDVGHVHJXULGDG
             SULYDGD FXPSODQ FRQ HO UHJLVWUR REOLJDWRULR HVWDEOHFLGR SRU OD OHJLVODFLyQ
             YLJHQWH \ TXH VXV DFWLYLGDGHV HVWpQ VXMHWDV D XQD DGHFXDGD VXSHUYLVLyQ \
             UHQGLFLyQGHFXHQWDV\

                                                                                                   

                                                                                        '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1441 of 1770



      F    ([KRUWD DO (VWDGR SDUWH D JDUDQWL]DU TXH HQ FDVR GH TXH ORV VHUYLGRUHV
             S~EOLFRV R ORV PLHPEURV GH ODV HPSUHVDV SULYDGDV GH VHJXULGDG FRPHWDQ
             DEXVRVRYLRODFLRQHVDORVGHUHFKRVKXPDQRVORVPLVPRVVHDQLQYHVWLJDGRVGH
             XQD PDQHUD SURQWD LQGHSHQGLHQWH \ HILFD] ORV DXWRUHV HQMXLFLDGRV \
             VDQFLRQDGRVFRQSHQDVTXHVHDMXVWHQDODJUDYHGDGGHVXVDFWRV\ODVYtFWLPDV
             UHFLEDQ XQD UHSDUDFLyQ DGHFXDGD TXH LQFOX\D ORV PHGLRV SDUD VX
             UHKDELOLWDFLyQItVLFD\SVLFROyJLFD

&RQGLFLRQHVGHGHWHQFLyQ
$O&RPLWpOHSUHRFXSDQORVLQIRUPHVVREUHODVPDODVFRQGLFLRQHVH[LVWHQWHVHQORVFHQWURV
GHSULYDFLyQGHODOLEHUWDGLQFOXLGRVORVFHQWURVSDUDPXMHUHV \HQSDUWLFXODUODVHOHYDGDV
WDVDVGHKDFLQDPLHQWRTXHVXSHUDUtDQHO$VLPLVPROHSUHRFXSDODVLQIRUPDFLRQHVTXH
GHVFULEHQVLWXDFLRQHVGHYLROHQFLDHQWUHUHFOXVRV\TXHGDQFXHQWDGHTXHJUXSRVRUJDQL]DGRV
GHUHFOXVRVWHQGUtDQHOFRQWUROGHQXPHURVRVFHQWURVGHSULYDFLyQGHODOLEHUWDG\TXHDFWXDQGR
FRQ DTXLHVFHQFLD GH ODV DXWRULGDGHV REOLJDUtDQ D RWURV UHFOXVRV D UHDOL]DU SDJRV SDUD QR
KDFHUOHVGDxRROLEHUDUORVGHWDUHDVSUiFWLFDFRQRFLGDFRPR³WDODFKD´DJUHGLHQGRDTXLHQHV
QRSXHGHQUHDOL]DUGLFKRVSDJRV\HQDOJXQRVFDVRVSURYRFiQGROHVODPXHUWH$OUHVSHFWRHO
&RPLWpREVHUYDFRQSUHRFXSDFLyQORVIDOOHFLPLHQWRVGHORV6UHV9tFWRU5RMDV\(IUDtQ3pUH]
HQGHELGRDODVJROSL]DVTXHVXIULHURQSRUQRSRGHUSDJDUOD³WDODFKD´(O&RPLWpWRPD
QRWDGHODLQIRUPDFLyQEULQGDGDSRUODGHOHJDFLyQVHJ~QODFXDOVHHVWiQDGRSWDQGRPHGLGDV
FRQPLUDVDPHMRUDUODVFRQGLFLRQHVGHGHWHQFLyQ\HQFRQWUDUXQDVROXFLyQLQWHJUDODOSUREOHPD
GHOKDFLQDPLHQWR DUWV\ 

(O&RPLWpLQVWDDO(VWDGRSDUWHDTXHDFHOHUH\SURIXQGLFHVXVHVIXHU]RVSDUDUHGXFLUHO
KDFLQDPLHQWR HQ SDUWLFXODU PHGLDQWH OD DSOLFDFLyQ GH GLVSRVLFLRQHV VXVWLWXWLYDV GH OD
SULYDFLyQ GH OLEHUWDG HQ FRQVRQDQFLD FRQ ODV 5HJODV GH 7RNLR (O &RPLWp UHFRPLHQGD
DGHPiVTXHDVHJXUHTXHODVFRQGLFLRQHVHQORVFHQWURVSHQLWHQFLDULRVVHDQFRPSDWLEOHV
FRQODV5HJODVPtQLPDVSDUDHOWUDWDPLHQWRGHORVUHFOXVRV 5HV& ;;,9 GHGH
MXOLRGH\ /;,, GHGHPD\RGHDSUREDGDVSRUHO&RQVHMR(FRQyPLFR
\6RFLDO(&262& \ODV5HJODVGHODV1DFLRQHV8QLGDVSDUDHOWUDWDPLHQWRGHODVUHFOXVDV
\PHGLGDVQRSULYDWLYDVGHOLEHUWDGSDUDODVPXMHUHVGHOLQFXHQWHV 5HJODVGH%DQJNRN
5HVGHGHGLFLHPEUHGHDSUREDGDSRUOD$VDPEOHD*HQHUDO $VLPLVPR
HO&RPLWpUHFRPLHQGDTXHHO(VWDGRSDUWHDVHJXUHVXDXWRULGDG\UHVSRQVDELOLGDGSRUHO
WUDWR KXPDQR GH ODV SHUVRQDV LQJUHVDGDV HQ ORV FHQWURV GH SULYDFLyQ GH OD OLEHUWDG H
LQWHQVLILTXHVXVHVIXHU]RVFRQPLUDVDHUUDGLFDUODSUiFWLFDGHOFRQWUROGHHVRVFHQWURVSRU
SDUWHGHJUXSRVRUJDQL]DGRVGHUHFOXVRVDVHJXUHTXHVHLQYHVWLJXHQGHIRUPDH[KDXVWLYD
HLPSDUFLDOWRGRVORVFDVRVGHYLROHQFLDFRPHWLGRVHQWDOHVFHQWURVLQFOXLGRVWRUWXUDV\
PDORVWUDWRV\TXHORVDXWRUHVVHDQHQMXLFLDGRV\HQFDVRGHVHUGHFODUDGRVFXOSDEOHV
VDQFLRQDGRVGHFRQIRUPLGDGFRQODJUDYHGDGGHVXVDFWRV\YHOHSRUTXHODVSHUVRQDV
SULYDGDVGHOLEHUWDGWHQJDQDFFHVRDXQPHFDQLVPRGHGHQXQFLDLQGHSHQGLHQWH

&RPXQLGDGGHOHVELDQDVKRPRVH[XDOHVELVH[XDOHV\WUDQVH[XDOHV
(O&RPLWpPLHQWUDVWRPDQRWDGHODDILUPDFLyQGHODGHOHJDFLyQGHO(VWDGRSDUWHGHTXHVH
KD FRPHQ]DGR D DERUGDU HO WHPD REVHUYD FRQ LQTXLHWXG ORV LQIRUPHV VREUH DFWRV GH
GLVFULPLQDFLyQFRQWUDSHUVRQDVOHVELDQDVKRPRVH[XDOHVELVH[XDOHV\WUDQVH[XDOHV DUWV
\ 

(O&RPLWpUHFRPLHQGDTXHHO(VWDGRSDUWHDGRSWHPHGLGDVHIHFWLYDVSDUDSURWHJHUDODV
SHUVRQDV OHVELDQDV KRPRVH[XDOHV ELVH[XDOHV \ WUDQVH[XDOHV FRQWUD ORV DFWRV GH
GLVFULPLQDFLyQ\DJUHVLRQHVGHTXHSRGUtDQVHUREMHWR\YHODUSRUTXHWRGRVORVFDVRVGH

                                                                                                   

                                                                                        '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1442 of 1770



YLROHQFLD VHDQ VLQ GHPRUD \ GH PDQHUD HIHFWLYD H LPSDUFLDO REMHWR GH LQYHVWLJDFLyQ
HQMXLFLDPLHQWR\VDQFLRQHV\SRUTXHODVYtFWLPDVREWHQJDQXQDUHSDUDFLyQDGHFXDGD(O
&RPLWp UHPLWH DO (VWDGR SDUWH DO DSDUWDGR 9 VREUH SURWHFFLyQ GH ODV SHUVRQDV \ ORV
JUXSRV TXH UHVXOWDQ YXOQHUDEOHV D FDXVD GH OD GLVFULPLQDFLyQ R OD PDUJLQDFLyQ GH VX
2EVHUYDFLyQ*HQHUDO1  UHODWLYDDODDSOLFDFLyQGHODUWtFXORGHOD&RQYHQFLyQ


+XPDQ5LJKWV&RPPLWWHH

&RQFOXGLQJ2EVHUYDWLRQV $SULO &&35&*70&2

&3ULQFLSDOVXEMHFWVRIFRQFHUQDQGUHFRPPHQGDWLRQV

7KH&RPPLWWHHLVFRQFHUQHGDWWKHFRQWLQXLQJGHIDFWRH[FOXVLRQRILQGLJHQRXVDQG$IUR
GHVFHQGHQW ZRUNHUV LQ DOO DUHDV LQFOXGLQJ ODQG RZQHUVKLS DFFHVV WR EDVLF VHUYLFHV ODERXU
FRQGLWLRQVDFFHVVWRWKHIRUPDOHFRQRP\DQGMXVWLFHSDUWLFLSDWLRQLQGHFLVLRQPDNLQJIRUXPV
DQG6WDWHLQVWLWXWLRQVDQGUHSUHVHQWDWLRQLQWKHPHGLDDQGLQWKHSXEOLFGHEDWH7KH&RPPLWWHH
UHJUHWV WKH ODFN RI DSSURSULDWH FULPLQDOL]DWLRQ RI DFWV RI GLVFULPLQDWLRQ DQG [HQRSKRELD
VXIIHUHG E\ LQGLJHQRXV DQG $IURGHVFHQGHQW SHUVRQV DV D UHVXOW RI ZKLFK WKH FULPH RI
GLVFULPLQDWLRQDSSOLHVRQO\WRDFWVWKDWLPSHGHRUKLQGHUWKHH[HUFLVHRIDOHJDOO\FRQVWLWXWHG
ULJKW DUWVDQG 

7KH6WDWHSDUW\VKRXOGFRQWLQXHLWVHIIRUWVWRHUDGLFDWHVWHUHRW\SHVDQGGLVFULPLQDWLRQ
DJDLQVW LQGLJHQRXV DQG $IURGHVFHQGHQW SHUVRQV E\ LQWHU DOLD FDUU\LQJ RXW PRUH
HGXFDWLRQ FDPSDLJQV WR SURPRWH WROHUDQFH DQG UHVSHFW IRU GLYHUVLW\ 7KH 6WDWH SDUW\
VKRXOG DGRSW PHDVXUHV WR SURPRWH HTXDO RSSRUWXQLW\ DQG DFFHVV WR VHUYLFHV WKURXJK
DSSURSULDWHHIIRUWVWRUHVROYHH[LVWLQJLQHTXDOLWLHV/DVWO\WKH6WDWHSDUW\VKRXOGDPHQG
DUWLFOH  ELV RI WKH &ULPLQDO &RGH WR HQVXUH WKH LQYHVWLJDWLRQ RI DFWV RI UDFLDO
GLVFULPLQDWLRQ WKH SURVHFXWLRQ DQG SXQLVKPHQW RI WKH SHUSHWUDWRUV DQG DGHTXDWH
FRPSHQVDWLRQIRUWKHYLFWLPVVRWKDWLWLVQRWQHFHVVDU\WRHVWDEOLVKWKDWWKRVHDFWVLPSHGH
RUKLQGHUWKHH[HUFLVHRIRQHRUPRUHULJKWVLQRUGHUWRFRQVWLWXWHDQRIIHQFH

7KH&RPPLWWHHLVFRQFHUQHGDWWKHGLVFULPLQDWLRQDQGYLROHQFHVXIIHUHGE\OHVELDQJD\
ELVH[XDOWUDQVJHQGHUDQGLQWHUVH[SHUVRQVDQGUHMHFWVDOOYLRODWLRQVRIWKHLUKXPDQULJKWVRQ
WKHEDVLVRIWKHLUVH[XDORULHQWDWLRQRUJHQGHULGHQWLW\ DUWVDQG 
7KH6WDWHSDUW\VKRXOGVWDWHFOHDUO\DQGRIILFLDOO\WKDWLWGRHVQRWWROHUDWHDQ\IRUPRI
VRFLDOVWLJPDWL]DWLRQRIKRPRVH[XDOLW\ELVH[XDOLW\RUWUDQVH[XDOLW\RUKDUDVVPHQWRIRU
GLVFULPLQDWLRQRUYLROHQFHDJDLQVWSHUVRQVEHFDXVHRIWKHLUVH[XDORULHQWDWLRQRUJHQGHU
LGHQWLW\7KH6WDWHSDUW\VKRXOGHQVXUHWKHLQYHVWLJDWLRQSURVHFXWLRQDQGSXQLVKPHQWRI
DQ\ DFW RI GLVFULPLQDWLRQ RU YLROHQFH PRWLYDWHG E\ WKH YLFWLP¶V VH[XDO RULHQWDWLRQ RU
JHQGHULGHQWLW\

7KH&RPPLWWHHLVFRQFHUQHGDWWKHLQFUHDVHLQOHYHOVRIYLROHQFHLQWKH6WDWHSDUW\PDLQO\
DVDUHVXOWRIGUXJWUDIILFNLQJWKHSUROLIHUDWLRQRIILUHDUPVDQGJURZLQJVRFLDOLQHTXDOLW\7KH
&RPPLWWHHUHJUHWVWKHLQFUHDVHLQUHSUHVVLYHPHDVXUHVZKLFKOHDGVWRIXUWKHUVWLJPDWL]DWLRQ
DQGOLPLWDWLRQRIWKHH[HUFLVHRIFLYLOULJKWV,QWKDWFRQQHFWLRQWKH&RPPLWWHHLVFRQFHUQHGDW
WKHIUHTXHQF\ZLWKZKLFKWKH6WDWHSDUW\KDVGHFODUHGVWDWHVRIHPHUJHQF\XQGHUWKH3XEOLF
2UGHU$FWZKHQWKH\VKRXOGEHFRQVLGHUHGDVDQH[FHSWLRQDOPHDVXUH DUWVDQG 



                                                                                                    

                                                                                         '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1443 of 1770



7KH 6WDWH SDUW\ VKRXOG DGRSW D FRPSUHKHQVLYH VWUDWHJ\ WKDW LQFOXGHV WKH SUHYHQWLRQ
FRQWURODQGDSSURSULDWHSXQLVKPHQWRIYLROHQFHHQVXULQJWKHIXOOH[HUFLVHRIWKHULJKWV
RIDOOSHUVRQVDVHVWDEOLVKHGLQWKH&RYHQDQW)URPWKDWVWDQGSRLQWWKH6WDWHSDUW\VKRXOG
SURPRWH SUHYHQWLYH PHDVXUHV IRFXVLQJ LWV VHFXULW\ SROLFLHV RQ WKH SHUVSHFWLYH RI WKH
KXPDQULJKWVRIWKHYLFWLPVDQGWKHYLFWLPL]HUVLQYROYHGLQFULPLQDODFWV,WVKRXOGDOVR
DPHQGWKH3XEOLF2UGHU$FWVRDVWRVWULFWO\OLPLWWKHXVHRIVWDWHVRIHPHUJHQF\
HQVXUHV\VWHPDWLFFRPSOLDQFHZLWKDOOWKHFRQGLWLRQVVHWRXWLQDUWLFOHRIWKH&RYHQDQW
DQGJLYHSULRULW\WRDFWLRQVWKDWKDYHDJUHDWHULPSDFWRQSUHYHQWLQJYLROHQFH

7KH&RPPLWWHHZHOFRPHVWKH6WDWHSDUW\¶VHIIRUWVWRLQFUHDVHDZDUHQHVVRIDFWVRIVH[XDO
DQGJHQGHUEDVHGYLROHQFHLQSDUWLFXODUIHPLFLGHGRPHVWLFYLROHQFHDQGWUDIILFNLQJLQSHUVRQV
DQGWRSUHYHQWDQGSXQLVKWKHP+RZHYHUWKH&RPPLWWHHLVFRQFHUQHGDWWKHSHUVLVWHQFHRI
YHU\KLJKOHYHOVRIYLROHQFHDJDLQVWZRPHQ7KH&RPPLWWHHLVDOVRFRQFHUQHGDWWKHIUHTXHQW
LQDGHTXDF\RIWKHLQYHVWLJDWLRQPHFKDQLVPVXVHGE\ODZHQIRUFHPHQWRIILFLDOVDQGIRUHQVLF
GRFWRUV DQG WKH VPDOO QXPEHU RI WUHDWPHQW FHQWUHV ZKLFK DUH WKH RQO\ VXSSRUW DYDLODEOH WR
ZRPHQVXUYLYRUVRIYLROHQFH DUWVDQG 

7KH6WDWHSDUW\VKRXOGFRQWLQXHLWVHIIRUWVWRSUHYHQWVH[XDODQGJHQGHUEDVHGYLROHQFH
DQG WR HQFRXUDJH WKH YLFWLPV WR UHSRUW VXFK DFWV 7KH 6WDWH SDUW\ VKRXOG HQVXUH WKH
LQFOXVLRQRIWKHLVVXHRISURWHFWLRQRIZRPHQDJDLQVWYLROHQFHLQVFKRROFXUULFXOD,WVKRXOG
DOVRVWUHQJWKHQDQGLQVWLWXWLRQDOL]HDWUDLQLQJFRXUVHZLWKDJHQGHUSHUVSHFWLYHZKLFK
VKRXOG EH PDQGDWRU\ IRU DOO OHJDO DQG ODZ HQIRUFHPHQW RIILFLDOV DQG KHDOWK VHUYLFH
SHUVRQQHO LQ RUGHU WR HQVXUH WKDW WKH\ DUH DEOH WR UHVSRQG HIIHFWLYHO\ WR DOO IRUPV RI
YLROHQFHDJDLQVWZRPHQ6SHFLILFDWWHQWLRQVKRXOGEHJLYHQWRWKHFROOHFWLRQRIIRUHQVLF
HYLGHQFH WUHDWPHQW RI YLFWLPV FRRUGLQDWLRQ EHWZHHQ WKH DXWKRULWLHV UHVSRQVLEOH IRU
LQYHVWLJDWLRQ SXQLVKPHQW DQG YLFWLP SURWHFWLRQ ,Q DGGLWLRQ WKH 6WDWH SDUW\ VKRXOG
HQVXUHWKDWDOOYLFWLPVRIVH[XDORUJHQGHUEDVHGYLROHQFHKDYHDFFHVVWRWUHDWPHQWFHQWUHV
RUVKHOWHUV

7KH&RPPLWWHHLVFRQFHUQHGWKDWGHVSLWHWKH\HDUVWKDWKDYHSDVVHGVLQFHWKHHQGRIWKH
DUPHGFRQIOLFWWKRXVDQGVRIIDPLOLHVRIGLVDSSHDUHGSHUVRQVVWLOOGRQRWNQRZWKHZKHUHDERXWV
RIWKHLUORYHGRQHV7KH&RPPLWWHHUHJUHWVWKDWQRQDWLRQDOFRPPLVVLRQRILQTXLU\KDV\HWEHHQ
HVWDEOLVKHGDVVHWRXWLQGUDIWDFW1RDQGWKDWWKHUHLVQRVLQJOHFHQWUDOL]HGUHJLVWU\RI
GLVDSSHDUHG SHUVRQV +RZHYHU WKH &RPPLWWHH WDNHV QRWH RI WKH 6WDWH SDUW\¶V FRPPLWPHQW
GXULQJ WKH SXEOLF PHHWLQJ RQ FRQVLGHUDWLRQ RI WKH UHSRUW WR LQFOXGH WKH DGRSWLRQ RI WKH
DIRUHPHQWLRQHG$FWLQWKHOHJLVODWLYHDJHQGDRI&RQJUHVV DUWVDQG 

,QRUGHUWRSURPRWHDQGIDFLOLWDWHWKHPHFKDQLVPVIRUMXVWLFHWUXWKDQGUHSDUDWLRQIRU
YLFWLPVRIIRUFHGGLVDSSHDUDQFHVFRPPLWWHGGXULQJWKHDUPHGFRQIOLFWWKH6WDWHSDUW\
VKRXOG DGRSW GUDIW DFW 1R  RQ WKH HVWDEOLVKPHQW RI D QDWLRQDO FRPPLVVLRQ WR
LQYHVWLJDWHWKHZKHUHDERXWVRIGLVDSSHDUHGSHUVRQVSURYLGHLWZLWKWKHQHFHVVDU\KXPDQ
DQGPDWHULDOUHVRXUFHVDQGHVWDEOLVKDVLQJOHFHQWUDOL]HGUHJLVWU\RIGLVDSSHDUHGSHUVRQV

7KH&RPPLWWHHUHLWHUDWHVLWVFRQFHUQDWWKHIDFWWKDWWKH6WDWHSDUW\KDVQRW\HWEURXJKWWKH
GHILQLWLRQRIWKHFULPHRIWRUWXUHLQWKH&ULPLQDO&RGHLQWROLQHZLWKLQWHUQDWLRQDOVWDQGDUGV
7KH&RPPLWWHHLVDOVRFRQFHUQHGWKDWWKHSROLFHDQGWKHMXGLFLDU\GRQRWKDYHUHOLDEOHUHFRUGV
RIFDVHVRIWRUWXUH DUW 
7KH6WDWHSDUW\VKRXOGUHYLHZLWVOHJLVODWLRQLQSDUWLFXODUDUWLFOHVELVDQGRIWKH
&ULPLQDO&RGHLQRUGHUWRGHILQHWKHFULPHRIWRUWXUHLQDFFRUGDQFHZLWKLQWHUQDWLRQDO
VWDQGDUGV7KH6WDWHSDUW\VKRXOGHQVXUHWKDWDQ\DOOHJHGDFWRIWRUWXUHRUDQ\LQVWDQFH

                                                                                                     

                                                                                          '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1444 of 1770



RIFUXHOLQKXPDQRUGHJUDGLQJWUHDWPHQWLVGXO\UHFRUGHGSURVHFXWHGDQGSXQLVKHGLQ
DPDQQHUSURSRUWLRQDWHWRLWVVHYHULW\


    ,,, 6SHFLDO3URFHGXUHV
            
5HSRUW RI WKH 6SHFLDO 5DSSRUWHXU RQ WKH VDOH RI FKLOGUHQ FKLOG SURVWLWXWLRQ DQG FKLOG
SRUQRJUDSK\

0LVVLRQWR*XDWHPDOD -DQXDU\ $+5&$GG

:LWKUHJDUGWRWKHOHJDOIUDPHZRUNWKH6SHFLDO5DSSRUWHXUUHFRPPHQGVWKDWWKH
*RYHUQPHQWVKRXOGFRQWLQXHLWVUHYLVLRQWRSURKLELWSUHYHQWDQGUHVSRQGWRDOOIRUPVRI
VDOHDQGVH[XDOH[SORLWDWLRQRIFKLOGUHQDQGHQVXUHHIIHFWLYHLPSOHPHQWDWLRQWKURXJK
     >«@
      D      +DUPRQL]DWLRQRIQDWLRQDOOHJDO FLYLODQGSHQDO DQGUHJXODWRU\IUDPHZRUNV
             LQFOXGLQJ RQ WKH PLQLPXP DJH RI PDUULDJH ZLWK UDWLILHG LQWHUQDWLRQDO
             LQVWUXPHQWVDFFRPSDQLHGE\ELQGLQJPHFKDQLVPV
     >«@
      H  ,QFUHDVHG DZDUHQHVVUDLVLQJ DQG DGHTXDWH WUDLQLQJ RI MXGJHV SURVHFXWRUV
             ODZ\HUV SROLFH RIILFHUV WHDFKHUV VRFLDO ZRUNHUV DQG PHGLFDO DQG RWKHU
             SURIHVVLRQDOVFLYLOVRFLHW\RUJDQL]DWLRQVIDPLOLHVFRPPXQLWLHVDQGFKLOGUHQ
             WKHPVHOYHVUHJDUGLQJWKHULJKWVQHHGVDQGEHVWLQWHUHVWVRIWKHFKLOG

 :LWK UHJDUG WR WKH LQVWLWXWLRQDO IUDPHZRUN WKH *RYHUQPHQW VKRXOG FRQGXFW D
PDSSLQJRIDOOLQVWLWXWLRQVSURJUDPPHVDQGDFWRUVLQYROYHGLQFKLOGSURWHFWLRQZLWKD
YLHZWR
      D  ,GHQWLI\LQJ L  EHVW SUDFWLFHV DQG FDSLWDOL]LQJ RQ WKHP LL  RYHUODSV DQG
             JHDULQJWKHPWRZDUGVFRPSOHPHQWDU\LQWHUDFWLRQVDQG LLL LQHIILFLHQFLHVDQG
             JDSVLQRUGHUWRRYHUFRPHWKHP
      E  5HGHILQLQJFOHDUUROHVDQGUHVSRQVLELOLWLHVRIFRQFHUQHGDFWRUVDVFKLOGUHQ¶V
             ULJKWVGXW\EHDUHUVEDVHGRQ L SHUVRQQHOFRPSHWHQFLHVDQGEDFNJURXQGV
              LL FOHDUWHUPVRIUHIHUHQFHVDQG LLL PHFKDQLVPVRIDFFRXQWDELOLW\E\DUHD
             RILQWHUYHQWLRQ
      F  $VVHVVLQJ DQG ZKHQ DSSOLFDEOH UHGHILQLQJ WKH FDSDFLW\ RI NH\ IRUPDO DQG
             LQIRUPDOVWUXFWXUHVWRGHYHORSDGPLQLVWHUHIIHFWLYHO\PRQLWRUDQGLPSOHPHQW
             WKHLUFKLOGSURWHFWLRQUHVSRQVLELOLWLHVLQFRRUGLQDWLRQ
      G  (VWDEOLVKLQJHIIHFWLYHLQWHUVHFWRULDOFRRUGLQDWLRQPHFKDQLVPVDWFHQWUDODQG
             ORFDOOHYHOV





                                                                                                

                                                                                     '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1445 of 1770
                             Federal Register / Vol. 84, No. 224 / Wednesday, November 20, 2019 / Notices                                                 64095

     meeting, contact Mr. Wayne Lundy at                     DEPARTMENT OF HOMELAND                                SUMMARY:   The Department of Homeland
     (202) 372–1379 or by email at                           SECURITY                                              Security is publishing the Agreement
     Wayne.M.Lundy@uscg.mil as soon as                                                                             between the Government of the United
     possible.                                               Agreement Between the Government                      States of America and the Government
                                                             of the United States of America and the               of the Republic of Guatemala on
       Dated: November 14, 2019.
                                                             Government of the Republic of                         Cooperation Regarding the Examination
     J.G. Lantz,                                                                                                   of Protection Claims.
                                                             Guatemala on Cooperation Regarding
     Director of Commercial Regulations and                  the Examination of Protection Claims                    The text of the Agreement is set out
     Standards, U.S. Coast Guard.                                                                                  below.
     [FR Doc. 2019–25144 Filed 11–19–19; 8:45 am]            AGENCY:  Office of Strategy, Policy, and              Valerie Boyd,
     BILLING CODE P                                          Plans, Department of Homeland
                                                                                                                   Assistant Secretary for International Affairs,
                                                             Security.                                             Office of Strategy, Policy, and Plans, U.S.
                                                             ACTION:   Notice of agreement.                        Department of Homeland Security.
                                                                                                                   BILLING CODE 9110–9M–P




                                                                                                                                                                    EN20NO19.000</GPH>




VerDate Sep<11>2014   17:21 Nov 19, 2019   Jkt 250001   PO 00000   Frm 00058   Fmt 4703   Sfmt 4725   E:\FR\FM\20NON1.SGM   20NON1
                                                                                                                                            '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1446 of 1770
     64096                   Federal Register / Vol. 84, No. 224 / Wednesday, November 20, 2019 / Notices




                                                                                                                                                 EN20NO19.001</GPH>




VerDate Sep<11>2014   17:21 Nov 19, 2019   Jkt 250001   PO 00000   Frm 00059   Fmt 4703   Sfmt 4725   E:\FR\FM\20NON1.SGM   20NON1
                                                                                                                                     '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1447 of 1770
                             Federal Register / Vol. 84, No. 224 / Wednesday, November 20, 2019 / Notices                                    64097




                                                                                                                                                     EN20NO19.002</GPH>




VerDate Sep<11>2014   17:21 Nov 19, 2019   Jkt 250001   PO 00000   Frm 00060   Fmt 4703   Sfmt 4725   E:\FR\FM\20NON1.SGM   20NON1
                                                                                                                                     '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1448 of 1770
     64098                   Federal Register / Vol. 84, No. 224 / Wednesday, November 20, 2019 / Notices




                                                                                                                                                 EN20NO19.003</GPH>




VerDate Sep<11>2014   17:21 Nov 19, 2019   Jkt 250001   PO 00000   Frm 00061   Fmt 4703   Sfmt 4725   E:\FR\FM\20NON1.SGM   20NON1
                                                                                                                                     '+6))
                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1449 of 1770
                              Federal Register / Vol. 84, No. 224 / Wednesday, November 20, 2019 / Notices                                           64099




     [FR Doc. 2019–25288 Filed 11–18–19; 4:15 pm]            comment on applications to conduct                      Obtaining Documents: The
     BILLING CODE 9110–9M–C                                  certain activities with foreign species               applications, application supporting
                                                             that are listed as endangered under the               materials, and any comments and other
                                                             Endangered Species Act (ESA). With                    materials that we receive will be
     DEPARTMENT OF THE INTERIOR                              some exceptions, the ESA prohibits                    available for public inspection at http://
                                                             activities with listed species unless                 www.regulations.gov in Docket No.
     Fish and Wildlife Service                               Federal authorization is issued that                  FWS–HQ–IA–2019–0102.
     [Docket No. FWS–HQ–IA–2019–0102;                        allows such activities. The ESA also                    Submitting Comments: When
     FXIA16710900000–201–FF09A30000]                         requires that we invite public comment                submitting comments, please specify the
                                                             before issuing permits for any activity               name of the applicant and the permit
     Foreign Endangered Species; Wild                        otherwise prohibited by the ESA with                  number at the beginning of your
     Bird Conservation Act; Receipt of                       respect to any endangered species. We                 comment. You may submit comments
     Permit Applications                                     also invite comment on an application                 by one of the following methods:
     AGENCY:   Fish and Wildlife Service,                    for approval to conduct certain activities              v Internet: http://
     Interior.                                               with a foreign bird species covered                   www.regulations.gov. Search for and
                                                             under the Wild Bird Conservation Act.                 submit comments on Docket No. FWS–
     ACTION: Notice of receipt of permit
                                                                                                                   HQ–IA–2019–0102.
     applications; request for comments.                          We must receive comments by
                                                             DATES:
                                                                                                                     v U.S. mail or hand-delivery: Public
                                                             December 20, 2019.
     SUMMARY:  We, the U.S. Fish and                                                                               Comments Processing, Attn: Docket No.
                                                                                                                                                                EN20NO19.004</GPH>




     Wildlife Service, invite the public to                  ADDRESSES:                                            FWS–HQ–IA–2019–0102; U.S. Fish and


VerDate Sep<11>2014   17:21 Nov 19, 2019   Jkt 250001   PO 00000   Frm 00062   Fmt 4703   Sfmt 4703   E:\FR\FM\20NON1.SGM   20NON1
                                                                                                                                      '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1450 of 1770
                                                                           
     

                                                                 
     
     
     
     
                                                                
              $GYLVRU\2SLQLRQRQWKH([WUDWHUULWRULDO$SSOLFDWLRQRI
         Non-Refoulement2EOLJDWLRQVXQGHUWKH&RQYHQWLRQUHODWLQJWR
                   WKH6WDWXVRI5HIXJHHVDQGLWV3URWRFRO 
     
     
     ,QWURGXFWLRQ
              
           ,Q WKLV DGYLVRU\ RSLQLRQ WKH 2IILFH RI WKH 8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU
     IRU5HIXJHHV ³81+&5´ DGGUHVVHVWKHTXHVWLRQRIWKHH[WUDWHUULWRULDODSSOLFDWLRQRIWKH
     SULQFLSOH RI QRQUHIRXOHPHQW XQGHU WKH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI
     5HIXJHHV  DQGLWV3URWRFRO 
              
           3DUW,RIWKHRSLQLRQSURYLGHVDQRYHUYLHZRI6WDWHV¶QRQUHIRXOHPHQWREOLJDWLRQV
     ZLWKUHJDUGWRUHIXJHHVDQGDV\OXPVHHNHUVXQGHULQWHUQDWLRQDOUHIXJHHDQGKXPDQULJKWV
     ODZ 3DUW ,, IRFXVHV PRUH VSHFLILFDOO\ RQ WKH H[WUDWHUULWRULDO DSSOLFDWLRQ RI WKHVH
     REOLJDWLRQVDQGVHWVRXW81+&5¶VSRVLWLRQZLWKUHJDUGWRWKHWHUULWRULDOVFRSHRI6WDWHV¶
     QRQUHIRXOHPHQWREOLJDWLRQVXQGHUWKH&RQYHQWLRQDQGLWV3URWRFRO
     
           81+&5 KDV EHHQ FKDUJHG E\ WKH 8QLWHG 1DWLRQV *HQHUDO $VVHPEO\ ZLWK WKH
     UHVSRQVLELOLW\RISURYLGLQJLQWHUQDWLRQDOSURWHFWLRQWRUHIXJHHVDQGRWKHUSHUVRQVZLWKLQ
     LWVPDQGDWHDQGRIVHHNLQJSHUPDQHQWVROXWLRQVWRWKHSUREOHPRIUHIXJHHVE\DVVLVWLQJ
     JRYHUQPHQWV DQG SULYDWH RUJDQL]DWLRQV  $V VHW IRUWK LQ LWV 6WDWXWH 81+&5 IXOILOV LWV
     LQWHUQDWLRQDO SURWHFWLRQ PDQGDWH E\ LQWHU DOLD ³>S@URPRWLQJ WKH FRQFOXVLRQ DQG
     UDWLILFDWLRQRILQWHUQDWLRQDOFRQYHQWLRQVIRUWKHSURWHFWLRQRIUHIXJHHVVXSHUYLVLQJWKHLU
     DSSOLFDWLRQDQGSURSRVLQJDPHQGPHQWVWKHUHWR´ 81+&5¶VVXSHUYLVRU\UHVSRQVLELOLW\
     XQGHULWV6WDWXWHLVPLUURUHGLQ$UWLFOHRIWKH&RQYHQWLRQDQG$UWLFOH,,RIWKH
     3URWRFRO
     
           7KHYLHZVRI81+&5DUHLQIRUPHGE\RYHU\HDUVRIH[SHULHQFHVXSHUYLVLQJ
     LQWHUQDWLRQDOUHIXJHHLQVWUXPHQWV81+&5LVUHSUHVHQWHGLQFRXQWULHV,WSURYLGHV
     JXLGDQFH LQ FRQQHFWLRQ ZLWK WKH HVWDEOLVKPHQW DQG LPSOHPHQWDWLRQ RI QDWLRQDO
     SURFHGXUHV IRU UHIXJHH VWDWXV GHWHUPLQDWLRQV DQG DOVR FRQGXFWV VXFK GHWHUPLQDWLRQV
     XQGHU LWV RZQ PDQGDWH 81+&5¶V LQWHUSUHWDWLRQ RI WKH SURYLVLRQV RI WKH 
     
         7KLV 2SLQLRQ ZDV SUHSDUHG LQ UHVSRQVH WR D UHTXHVW IRU 81+&5¶V SRVLWLRQ RQ WKH H[WUDWHUULWRULDO
           DSSOLFDWLRQ RI WKH QRQUHIRXOHPHQW REOLJDWLRQV XQGHU WKH  &RQYHQWLRQ 5HODWLQJ WR WKH 6WDWXV RI
           5HIXJHHVDQGLWV3URWRFRO7KH2IILFH¶VYLHZVDVVHWRXWLQWKH$GYLVRU\2SLQLRQDUHRIIHUHGLQ
           DEURDG SHUVSHFWLYH JLYHQ WKH UHOHYDQFH RI WKH OHJDO TXHVWLRQV LQYROYHG WR D YDULHW\ RI VLWXDWLRQV
           RXWVLGHD6WDWH¶VQDWLRQDOWHUULWRU\
     
        7KH&RQYHQWLRQUHODWLQJWRWKH6WDWXVRI5HIXJHHV8176HQWHUHGLQWRIRUFH$SULO
           >KHUHLQDIWHU³&RQYHQWLRQ´@
     
        7KH3URWRFROUHODWLQJWRWKH6WDWXVRI5HIXJHHV8176HQWHUHGLQWRIRUFH2FWREHU
           >KHUHLQDIWHU³3URWRFRO´@
     
        6HH6WDWXWHRIWKH2IILFHRIWKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV*$5HV 9 
           $QQH[81'RF$SDUD  
     
        ,GSDUD D 



                                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1451 of 1770
 


 &RQYHQWLRQ DQG  3URWRFRO LV FRQVLGHUHG DQ DXWKRULWDWLYH YLHZ ZKLFK VKRXOG EH
 WDNHQLQWRDFFRXQWZKHQGHFLGLQJRQTXHVWLRQVRIUHIXJHHODZ
 
 
            ,NON-REFOULEMENT2%/,*$7,21681'(5,17(51$7,21$//$:
 
 $     7KH3ULQFLSOHRINon-Refoulement8QGHU,QWHUQDWLRQDO5HIXJHH/DZ
 
      Non-Refoulement2EOLJDWLRQV8QGHU,QWHUQDWLRQDO5HIXJHH7UHDWLHV
 
   L    7KH&RQYHQWLRQ5HODWLQJWRWKH6WDWXVRI5HIXJHHVDQGLWV3URWRFRO
 
      7KH SULQFLSOH RI QRQUHIRXOHPHQW FRQVWLWXWHV WKH FRUQHUVWRQH RI LQWHUQDWLRQDO
 UHIXJHH SURWHFWLRQ ,W LV HQVKULQHG LQ $UWLFOH  RI WKH  &RQYHQWLRQ ZKLFK LV DOVR
 ELQGLQJ RQ 6WDWHV 3DUW\ WR WKH  3URWRFRO   $UWLFOH    RI WKH  &RQYHQWLRQ
 SURYLGHV
           
           ³1R&RQWUDFWLQJ6WDWHVKDOOH[SHORUUHWXUQ ³UHIRXOHU´ DUHIXJHHLQDQ\PDQQHU
           ZKDWVRHYHU WR WKH IURQWLHUV RI WHUULWRULHV ZKHUH KLV >RU KHU@ OLIH RU IUHHGRP
           ZRXOG EH WKUHDWHQHG RQ DFFRXQW RI KLV >RU KHU@ UDFH UHOLJLRQ QDWLRQDOLW\
           PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSRUSROLWLFDORSLQLRQ´
 
        7KHSURWHFWLRQDJDLQVWUHIRXOHPHQWXQGHU$UWLFOH  DSSOLHVWRDQ\SHUVRQZKR
 LV D UHIXJHH XQGHU WKH WHUPV RI WKH  &RQYHQWLRQ WKDW LV DQ\RQH ZKR PHHWV WKH
 UHTXLUHPHQWV RI WKH UHIXJHH GHILQLWLRQ FRQWDLQHG LQ $UWLFOH $   RI WKH 
 &RQYHQWLRQ WKH³LQFOXVLRQ´FULWHULD  DQGGRHVQRWFRPHZLWKLQWKHVFRSHRIRQHRILWV
 H[FOXVLRQSURYLVLRQV  *LYHQWKDWDSHUVRQLVDUHIXJHHZLWKLQWKHPHDQLQJRIWKH
 &RQYHQWLRQDVVRRQDVKHRUVKHIXOILOOVWKHFULWHULDFRQWDLQHGLQWKHUHIXJHHGHILQLWLRQ
 UHIXJHHVWDWXVGHWHUPLQDWLRQLVGHFODUDWRU\LQQDWXUHDSHUVRQGRHVQRWEHFRPHDUHIXJHH
 EHFDXVHRIUHFRJQLWLRQEXWLVUHFRJQL]HGEHFDXVHKHRUVKHLVDUHIXJHH  ,WIROORZVWKDW
 WKH SULQFLSOH RI QRQUHIRXOHPHQW DSSOLHV QRW RQO\ WR UHFRJQL]HG UHIXJHHV EXW DOVR WR
 
 
    $UWLFOH ,   RI WKH  3URWRFRO SURYLGHV WKDW WKH 6WDWHV 3DUW\ WR WKH 3URWRFRO XQGHUWDNH WR DSSO\
       $UWLFOHV±RIWKH&RQYHQWLRQ
 
    8QGHU WKLV SURYLVLRQ ZKLFK LV DOVR LQFRUSRUDWHG LQWR $UWLFOH  RI WKH  3URWRFRO WKH WHUP
       ³UHIXJHH´ VKDOO DSSO\ WR DQ\ SHUVRQ ZKR ³RZLQJ WR D ZHOOIRXQGHG IHDU RI EHLQJ SHUVHFXWHG IRU
       UHDVRQVRIUDFHUHOLJLRQQDWLRQDOLW\PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSRUSROLWLFDORSLQLRQLV
       RXWVLGHWKHFRXQWU\RIKLV>RUKHU@QDWLRQDOLW\DQGLVXQDEOHRURZLQJWRVXFKIHDUXQZLOOLQJWRDYDLO
       KLP>RUKHU@VHOIRIWKHSURWHFWLRQRIWKDWFRXQWU\RUZKRQRWKDYLQJDQDWLRQDOLW\DQGEHLQJRXWVLGH
       WKHFRXQWU\RIKLV>RUKHU@KDELWXDOUHVLGHQFHLVXQDEOHRURZLQJWRVXFKIHDUXQZLOOLQJWRUHWXUQWR
       LW´
 
    ([FOXVLRQIURPLQWHUQDWLRQDOUHIXJHHSURWHFWLRQPHDQVGHQLDORIUHIXJHHVWDWXVWRSHUVRQVZKRFRPH
       ZLWKLQ WKH VFRSH RI $UWLFOH $   RI WKH  &RQYHQWLRQ EXW ZKR DUH QRW HOLJLEOH IRU SURWHFWLRQ
       XQGHUWKH&RQYHQWLRQEHFDXVH
         WKH\ DUH UHFHLYLQJ SURWHFWLRQ RU DVVLVWDQFH IURP D 81 DJHQF\ RWKHU WKDQ 81+&5 ILUVW
               SDUDJUDSKRI$UWLFOH'RIWKH&RQYHQWLRQ RUEHFDXVH
         WKH\ DUH QRW LQ QHHG RI LQWHUQDWLRQDO SURWHFWLRQ EHFDXVH WKH\ KDYH EHHQ UHFRJQL]HG E\ WKH
               DXWKRULWLHV RI DQRWKHU FRXQWU\ LQ ZKLFK WKH\ KDYH WDNHQ UHVLGHQFH DV KDYLQJ WKH ULJKWV DQG
               REOLJDWLRQVDWWDFKHGWRWKHSRVVHVVLRQRILWVQDWLRQDOLW\ $UWLFOH(RIWKH&RQYHQWLRQ RU
               EHFDXVH
         WKH\ DUH GHHPHG XQGHVHUYLQJ RI LQWHUQDWLRQDO SURWHFWLRQ RQ WKH JURXQGV WKDW WKHUH DUH VHULRXV
               UHDVRQVIRUFRQVLGHULQJWKDWWKH\KDYHFRPPLWWHGFHUWDLQVHULRXVFULPHVRUKHLQRXVDFWV $UWLFOH
               )RIWKH&RQYHQWLRQ 
 
    6HH81+&5+DQGERRNRQ3URFHGXUHVDQG&ULWHULDIRU'HWHUPLQLQJ5HIXJHH6WDWXV5HHGLWHG
       *HQHYDSDUD



                                                                                                               
                                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1452 of 1770
 


 WKRVHZKRKDYHQRWKDGWKHLUVWDWXVIRUPDOO\GHFODUHG 7KHSULQFLSOHRIQRQUHIRXOHPHQW
 LVRISDUWLFXODUUHOHYDQFHWRDV\OXPVHHNHUV$VVXFKSHUVRQVPD\EHUHIXJHHVLWLVDQ
 HVWDEOLVKHG SULQFLSOH RI LQWHUQDWLRQDO UHIXJHH ODZ WKDW WKH\ VKRXOG QRW EH UHWXUQHG RU
 H[SHOOHGSHQGLQJDILQDOGHWHUPLQDWLRQRIWKHLUVWDWXV
 
        7KH SURKLELWLRQ RI UHIRXOHPHQW WR D GDQJHU RI SHUVHFXWLRQ XQGHU LQWHUQDWLRQDO
 UHIXJHH ODZ LV DSSOLFDEOH WR DQ\ IRUP RI IRUFLEOH UHPRYDO LQFOXGLQJ GHSRUWDWLRQ
 H[SXOVLRQH[WUDGLWLRQLQIRUPDOWUDQVIHURU³UHQGLWLRQV´DQGQRQDGPLVVLRQDWWKHERUGHU
 LQWKHFLUFXPVWDQFHVGHVFULEHGEHORZ7KLVLVHYLGHQWIURPWKHZRUGLQJRI$UWLFOH  
 RI WKH  &RQYHQWLRQ ZKLFK UHIHUV WR H[SXOVLRQ RU UHWXUQ UHIRXOHPHQW  ³LQ DQ\
 PDQQHUZKDWVRHYHU´  ,WDSSOLHVQRWRQO\LQUHVSHFWRIUHWXUQWRWKHFRXQWU\RIRULJLQRU
 LQWKHFDVHRIDVWDWHOHVVSHUVRQWKHFRXQWU\RIIRUPHUKDELWXDOUHVLGHQFHEXWDOVRWRDQ\
 RWKHUSODFHZKHUHDSHUVRQKDVUHDVRQWRIHDUWKUHDWVWRKLVRUKHUOLIHRUIUHHGRPUHODWHG
 WRRQHRUPRUHRIWKHJURXQGVVHWRXWLQWKH&RQYHQWLRQRUIURPZKHUHKHRUVKH
 ULVNVEHLQJVHQWWRVXFKDULVN 
         
        7KH SULQFLSOH RI QRQUHIRXOHPHQW DV SURYLGHG IRU LQ $UWLFOH    RI WKH 
 &RQYHQWLRQ GRHV QRW DV VXFK HQWDLO D ULJKW RI WKH LQGLYLGXDO WR EH JUDQWHG DV\OXP LQ
 DSDUWLFXODU6WDWH ,WGRHVPHDQKRZHYHUWKDWZKHUH6WDWHVDUHQRWSUHSDUHGWRJUDQW
 DV\OXPWRSHUVRQVZKRDUHVHHNLQJLQWHUQDWLRQDOSURWHFWLRQRQWKHLUWHUULWRU\WKH\PXVW
 DGRSW D FRXUVH WKDW GRHV QRW UHVXOW LQ WKHLU UHPRYDO GLUHFWO\ RU LQGLUHFWO\ WR D SODFH
 ZKHUH WKHLU OLYHV RU IUHHGRP ZRXOG EH LQ GDQJHU RQ DFFRXQW RI WKHLU UDFH UHOLJLRQ
 QDWLRQDOLW\PHPEHUVKLSRIDSDUWLFXODUVRFLDOJURXSRUSROLWLFDORSLQLRQ  $VDJHQHUDO
 UXOHLQRUGHUWRJLYHHIIHFWWRWKHLUREOLJDWLRQVXQGHUWKH&RQYHQWLRQDQGRU
 3URWRFRO 6WDWHV ZLOO EH UHTXLUHG WR JUDQW LQGLYLGXDOV VHHNLQJ LQWHUQDWLRQDO SURWHFWLRQ
 DFFHVVWRWKHWHUULWRU\DQGWRIDLUDQGHIILFLHQWDV\OXPSURFHGXUHV 
 
 
    7KLVKDVEHHQUHDIILUPHGE\WKH([HFXWLYH&RPPLWWHHRI81+&5IRUH[DPSOHLQLWV&RQFOXVLRQ1R
        ;;9,,,  ³1RQUHIRXOHPHQW´   SDUD F  UHDIILUPLQJ ³WKH IXQGDPHQWDO LPSRUWDQFH RI WKH
       SULQFLSOHRIQRQUHIRXOHPHQW«RISHUVRQVZKRPD\EHVXEMHFWHGWRSHUVHFXWLRQLIUHWXUQHGWRWKHLU
       FRXQWU\ RI RULJLQ LUUHVSHFWLYH RI ZKHWKHU RU QRW WKH\ KDYH EHHQ IRUPDOO\ UHFRJQL]HG DV UHIXJHHV´ 
       7KH81+&5([HFXWLYH&RPPLWWHHLVDQLQWHUJRYHUQPHQWDOJURXSFXUUHQWO\FRQVLVWLQJRI0HPEHU
       6WDWHVRIWKH8QLWHG1DWLRQV LQFOXGLQJWKH8QLWHG6WDWHV DQGWKH+RO\6HHWKDWDGYLVHVWKH81+&5
       LQ WKH H[HUFLVH RI LWV SURWHFWLRQ PDQGDWH :KLOH LWV &RQFOXVLRQV DUH QRW IRUPDOO\ ELQGLQJ RQ 6WDWHV
       WKH\DUHUHOHYDQWWRWKHLQWHUSUHWDWLRQDQGDSSOLFDWLRQRIWKHLQWHUQDWLRQDOUHIXJHHSURWHFWLRQUHJLPH
       &RQFOXVLRQV RI WKH ([HFXWLYH &RPPLWWHH FRQVWLWXWH H[SUHVVLRQV RI RSLQLRQ ZKLFK DUH EURDGO\
       UHSUHVHQWDWLYH RI WKH YLHZV RI WKH LQWHUQDWLRQDO FRPPXQLW\ 7KH VSHFLDOL]HG NQRZOHGJH RI WKH
       &RPPLWWHH DQG WKH IDFW WKDWLWV FRQFOXVLRQV DUHUHDFKHG E\ FRQVHQVXV DGGV IXUWKHUZHLJKW81+&5
       ([HFXWLYH             &RPPLWWHH                &RQFOXVLRQV DUH DYDLODEOH DW      KWWSZZZXQKFURUJFJL
       ELQWH[LVYW[GRFOLVW"SDJH H[FRP LG EEFG ODVWYLVLWHGRQ2FWREHU 
 
     7KHPHDQLQJRIWKHWHUPV³H[SHORUUHWXUQ ³UHIRXOHU´ ´LQ$UWLFOH  LVDOVRGLVFXVVHGLQIUDDW3DUW
       ,,$
 
     6HH81+&51RWHRQ1RQ5HIRXOHPHQW (&6&3 SDUD6HHDOVR3:HLV 7KH5HIXJHH
       &RQYHQWLRQ  7KH 7UDYDX[ 3UpSDUDWRLUHV $QDO\VHG ZLWK D &RPPHQWDU\ E\ 'U 3DXO :HLV
       &DPEULGJH8QLYHUVLW\3UHVV&DPEULGJH  DWS
 
     6HH3:HLVVXSUDIRRWQRWHDWS
 
     7KLV FRXOG LQFOXGH IRU H[DPSOH UHPRYDO WR D VDIH WKLUG FRXQWU\ RU VRPH RWKHU VROXWLRQ VXFK DV
       WHPSRUDU\ SURWHFWLRQ RU UHIXJH XQGHU FHUWDLQ FLUFXPVWDQFHV 6HH ( /DXWHUSDFKW DQG ' %HWKOHKHP
       ³7KH VFRSH DQG FRQWHQW RI WKH SULQFLSOH RIQRQUHIRXOHPHQW 2SLQLRQ´ LQ ( )HOOHU 9 7UN DQG )
       1LFKROVRQ HGV  5HIXJHH 3URWHFWLRQ LQ ,QWHUQDWLRQDO /DZ 81+&5¶V *OREDO &RQVXOWDWLRQV RQ
       ,QWHUQDWLRQDO3URWHFWLRQ&DPEULGJH8QLYHUVLW\3UHVV&DPEULGJH  SDUD
 
     7KH  &RQYHQWLRQ DQG WKH  3URWRFRO GHILQH WKRVH WR ZKRP LQWHUQDWLRQDO SURWHFWLRQ LV WR EH
       FRQIHUUHG DQG HVWDEOLVK NH\ SULQFLSOHV VXFK DV QRQSHQDOLVDWLRQ RI HQWU\ $UWLFOH   DQG QRQ
       UHIRXOHPHQW $UWLFOH   +RZHYHU WKH\ GR QRW VHW RXW SURFHGXUHV IRU WKH GHWHUPLQDWLRQ RI UHIXJHH
       VWDWXVDVVXFK<HWLWLVJHQHUDOO\UHFRJQLVHGWKDWIDLUDQGHIILFLHQWSURFHGXUHVDUHDQHVVHQWLDOHOHPHQW



                                                                                                                 
                                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1453 of 1770
 


         
        7KH QRQUHIRXOHPHQW REOLJDWLRQ XQGHU $UWLFOH  RI WKH  &RQYHQWLRQ LV
 ELQGLQJRQDOORUJDQVRID6WDWHSDUW\WRWKH&RQYHQWLRQDQGRUWKH3URWRFRO  
 DVZHOODVDQ\RWKHUSHUVRQRUHQWLW\DFWLQJRQLWVEHKDOI  $VGLVFXVVHGLQPRUHGHWDLOLQ
 3DUW ,, EHORZ WKH REOLJDWLRQ XQGHU $UWLFOH    RI WKH  &RQYHQWLRQ QRW WR VHQG
 DUHIXJHHRUDV\OXPVHHNHUWRDFRXQWU\ZKHUHKHRUVKHPD\EHDWULVNRISHUVHFXWLRQLV
 QRWVXEMHFWWRWHUULWRULDOUHVWULFWLRQVLWDSSOLHVZKHUHYHUWKH6WDWHLQTXHVWLRQH[HUFLVHV
 MXULVGLFWLRQ
 
  ([FHSWLRQV WR WKH SULQFLSOH RI QRQUHIRXOHPHQW XQGHU WKH  &RQYHQWLRQ DUH
 SHUPLWWHG RQO\ LQ WKH FLUFXPVWDQFHV H[SUHVVO\ SURYLGHG IRU LQ $UWLFOH    ZKLFK
 VWLSXODWHVWKDW
 
               ³7KH EHQHILW RI >$UWLFOH   @ PD\ QRW KRZHYHU EH FODLPHG E\ D UHIXJHH
               ZKRPWKHUHDUHUHDVRQDEOHJURXQGVIRUUHJDUGLQJDVDGDQJHUWRWKHVHFXULW\RI
               WKH FRXQWU\ LQ ZKLFK KH >RU VKH@ LV RU ZKR KDYLQJ EHHQ FRQYLFWHG E\ D ILQDO
               MXGJHPHQW RI D SDUWLFXODUO\ VHULRXV FULPH FRQVWLWXWHV D GDQJHU WR WKH
               FRPPXQLW\RIWKDWFRXQWU\´
 
 7KHDSSOLFDWLRQRIWKLVSURYLVLRQUHTXLUHVDQLQGLYLGXDOL]HGGHWHUPLQDWLRQE\WKHFRXQWU\
 LQZKLFKWKHUHIXJHHLVWKDWKHRUVKHFRPHVZLWKLQRQHRIWKHWZRFDWHJRULHVSURYLGHG
 IRUXQGHU$UWLFOH  RIWKH&RQYHQWLRQ
 
  7KH SURYLVLRQV RI $UWLFOH    RI WKH  &RQYHQWLRQ GR QRW DIIHFW WKH KRVW
 6WDWH¶VQRQUHIRXOHPHQWREOLJDWLRQVXQGHULQWHUQDWLRQDOKXPDQULJKWVODZZKLFKSHUPLW
 QR H[FHSWLRQV 7KXV WKH KRVW 6WDWH ZRXOG EH EDUUHG IURP UHPRYLQJ D UHIXJHH LI WKLV

 
       LQ WKH IXOO DQG LQFOXVLYH DSSOLFDWLRQ RI WKH  &RQYHQWLRQ RXWVLGH WKH FRQWH[W RI PDVV LQIOX[
       VLWXDWLRQV6HH81+&5$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP3URFHGXUHV (&*&
       0D\  SDUDV ± 6HH DOVR ([HFXWLYH &RPPLWWHH &RQFOXVLRQ 1R  ;/9,,,  ³*HQHUDO´
          SDUD K  &RQFOXVLRQ 1R  ;/9,,,  ³6DIHJXDUGLQJ $V\OXP´   SDUD G LLL 
       &RQFOXVLRQ 1R  ;/,;  ³,QWHUQDWLRQDO 3URWHFWLRQ´   SDUD T  &RQFOXVLRQ 1R  /9 
       ³*HQHUDO&RQFOXVLRQRQ,QWHUQDWLRQDO3URWHFWLRQ´  SDUD O 
 
     6HHVXSUDIRRWQRWH
 
     8QGHUDSSOLFDEOHUXOHVRILQWHUQDWLRQDOODZWKLVDSSOLHVWRWKHDFWVRURPLVVLRQVRIDOORUJDQVVXE
       GLYLVLRQVDQGSHUVRQVH[HUFLVLQJJRYHUQPHQWDODXWKRULW\LQOHJLVODWLYHMXGLFLDORUH[HFXWLYHIXQFWLRQV
       DQGDFWLQJLQWKDWFDSDFLW\LQWKHSDUWLFXODULQVWDQFHDVZHOODVWRWKHFRQGXFWRIRUJDQVSODFHGDWWKH
       GLVSRVDO RI D 6WDWH E\ DQRWKHU 6WDWH HYHQ LI WKH\ H[FHHG WKHLU DXWKRULW\ RU FRQWUDYHQH LQVWUXFWLRQV
       3XUVXDQWWR$UWLFOHV±RIWKH$UWLFOHVRI6WDWH5HVSRQVLELOLW\WKHFRQGXFWRIDSHUVRQRUJURXSRI
       SHUVRQVVKDOOEHFRQVLGHUHGDQDFWRID6WDWHXQGHULQWHUQDWLRQDOODZLIWKHSHUVRQRUJURXSRISHUVRQV
       LVLQIDFWDFWLQJRQWKHLQVWUXFWLRQVRIRUXQGHUWKHGLUHFWLRQRUFRQWURORIWKDW6WDWHLQFDUU\LQJRXWWKH
       FRQGXFW $UWLFOHV RQ 6WDWH 5HVSRQVLELOLW\ $UWLFOHV ±  7KH $UWLFOHV RI 6WDWH 5HVSRQVLELOLW\ ZHUH
       DGRSWHG E\ WKH ,QWHUQDWLRQDO /DZ &RPPLVVLRQ ZLWKRXW D YRWH DQG ZLWK FRQVHQVXV RQ YLUWXDOO\ DOO
       SRLQWV7KH$UWLFOHVDQGWKHLUFRPPHQWDULHVZHUHVXEVHTXHQWO\UHIHUUHGWRWKH*HQHUDO$VVHPEO\ZLWK
       WKHUHFRPPHQGDWLRQWKDWWKH*HQHUDO$VVHPEO\LQLWLDOO\WDNHQRWHRIDQGDQQH[WKHWH[WRIWKHDUWLFOHV
       LQDUHVROXWLRQUHVHUYLQJWRDODWHUVHVVLRQWKHTXHVWLRQZKHWKHUWKHDUWLFOHVVKRXOGEHHPERGLHGLQD
       FRQYHQWLRQRQ6WDWHUHVSRQVLELOLW\6HH-&UDZIRUG7KH,QWHUQDWLRQDO/DZ&RPPLVVLRQ¶V$UWLFOHVRQ
       6WDWH 5HVSRQVLELOLW\ ,QWURGXFWLRQ 7H[W DQG &RPPHQWDU\ &DPEULGJH 8QLYHUVLW\ 3UHVV 8. 
       7KH *HQHUDO $VVHPEO\ DQQH[HG WKH $UWLFOHV RQ 6WDWH 5HVSRQVLELOLW\ WR LWV UHVROXWLRQ  RI 
       'HFHPEHURQ5HVSRQVLELOLW\RI6WDWHVIRU,QWHUQDWLRQDOO\:URQJIXO$FWV
 
     )RUDGHWDLOHGGLVFXVVLRQRIWKHFULWHULDZKLFKPXVWEHPHWIRU$UWLFOH  RIWKH&RQYHQWLRQWR
       DSSO\VHH(/DXWHUSDFKWDQG'%HWKOHKHPVXSUDIRRWQRWHSDUDV±2QWKH³GDQJHUWRWKH
       VHFXULW\´H[FHSWLRQVHHDOVR³)DFWXPRIWKH,QWHUYHQRU81+&56XUHVKYWKH0LQLVWHURI&LWL]HQVKLS
       DQG,PPLJUDWLRQWKH$WWRUQH\*HQHUDORI&DQDGD6&&1R´ KHUHLQDIWHU³81+&56XUHVK
       )DFWXP´ LQ,QWHUQDWLRQDO-RXUQDORI5HIXJHH/DZ  



                                                                                                                                                           
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1454 of 1770
 


 ZRXOG UHVXOW LQ H[SRVLQJ KLP RU KHU IRU H[DPSOH WR D VXEVWDQWLDO ULVN RI WRUWXUH  
 6LPLODUFRQVLGHUDWLRQVDSSO\ZLWKUHJDUGWRWKHSURKLELWLRQRIUHIRXOHPHQWWRRWKHUIRUPV
 RILUUHSDUDEOHKDUP 
 
      :LWKLQ WKH IUDPHZRUN RI WKH  &RQYHQWLRQ 3URWRFRO WKH SULQFLSOH RI
 QRQUHIRXOHPHQW FRQVWLWXWHV DQ HVVHQWLDO DQG QRQGHURJDEOH FRPSRQHQW RI LQWHUQDWLRQDO
 UHIXJHH SURWHFWLRQ 7KH FHQWUDO LPSRUWDQFH RI WKH REOLJDWLRQ QRW WR UHWXUQ D UHIXJHH WR
 DULVN RI SHUVHFXWLRQ LV UHIOHFWHG LQ $UWLFOH    RI WKH  &RQYHQWLRQ DQG $UWLFOH
 9,,  RIWKH3URWRFROZKLFKOLVW$UWLFOHDVRQHRIWKHSURYLVLRQVRIWKH
 &RQYHQWLRQWRZKLFKQRUHVHUYDWLRQVDUHSHUPLWWHG7KHIXQGDPHQWDODQGQRQGHURJDEOH
 FKDUDFWHURIWKHSULQFLSOHRIQRQUHIRXOHPHQWKDVDOVREHHQUHDIILUPHGE\WKH([HFXWLYH
 &RPPLWWHH RI 81+&5 LQ QXPHURXV &RQFOXVLRQV VLQFH    6LPLODUO\ WKH *HQHUDO
 $VVHPEO\ KDV FDOOHG XSRQ 6WDWHV ³WR UHVSHFW WKH IXQGDPHQWDO SULQFLSOH RI QRQ
 UHIRXOHPHQWZKLFKLVQRWVXEMHFWWRGHURJDWLRQ´ 
 
   LL    2WKHU,QWHUQDWLRQDO,QVWUXPHQWV
 
      6WDWHV¶ QRQUHIRXOHPHQW REOLJDWLRQV ZLWK UHVSHFW WR UHIXJHHV DUH DOVR IRXQG LQ
 UHJLRQDO WUHDWLHV QRWDEO\ WKH  2$8 &RQYHQWLRQ *RYHUQLQJ 6SHFLILF $VSHFWV RI
 5HIXJHH3UREOHPVLQ$IULFD  DQGWKH$PHULFDQ&RQYHQWLRQRQ+XPDQ5LJKWV  
 
 
     6HH 81+&5 6XUHVK )DFWXP VXSUD IRRWQRWH  SDUDV ± ( /DXWHUSDFKW DQG ' %HWKOHKHP
       VXSUDIRRWQRWHSDUD LL DQG
 
     6HHWKHGLVFXVVLRQRIQRQUHIRXOHPHQWREOLJDWLRQVXQGHULQWHUQDWLRQDOKXPDQULJKWVODZLQIUDDW3DUW
       ,%
 
     6HH IRU H[DPSOH ([HFXWLYH &RPPLWWHH &RQFOXVLRQ 1R  ;;9,,,  VXSUD IRRWQRWH  SDUD F 
        UHDIILUPLQJ ³WKH IXQGDPHQWDO KXPDQLWDULDQ SULQFLSOH RI QRQUHIRXOHPHQW KDV IRXQG H[SUHVVLRQ LQ
       YDULRXVLQWHUQDWLRQDOLQVWUXPHQWVDGRSWHGDWWKHXQLYHUVDODQGUHJLRQDOOHYHOVDQGLVJHQHUDOO\DFFHSWHG
       E\6WDWHV´ &RQFOXVLRQ1R ;;;, ³3UREOHPVRIH[WUDGLWLRQDIIHFWLQJUHIXJHHV´  DWSDUD
        E  UHDIILUPLQJ ³WKH IXQGDPHQWDO FKDUDFWHU RI WKH JHQHUDOO\ UHFRJQL]HG SULQFLSOH RI QRQ
       UHIRXOHPHQW´  &RQFOXVLRQ 1R  ;;;,,,  ³*HQHUDO´   SDUD E  UHDIILUPLQJ ³WKH
       LPSRUWDQFH RI WKH EDVLF SULQFLSOHV RI LQWHUQDWLRQDO SURWHFWLRQ DQG LQ SDUWLFXODU WKH SULQFLSOH RI QRQ
       UHIRXOHPHQW ZKLFK ZDV SURJUHVVLYHO\ DFTXLULQJ WKH FKDUDFWHU RI D SHUHPSWRU\ UXOH RI LQWHUQDWLRQDO
       ODZ´ &RQFOXVLRQ1R ;/,, ³*HQHUDO´  SDUD F  HPSKDVL]LQJ³WKHSULPDU\LPSRUWDQFH
       RI QRQUHIRXOHPHQW DQG DV\OXP DV FDUGLQDO SULQFLSOHV RI UHIXJHH SURWHFWLRQ«´  &RQFOXVLRQ 1R 
        ;/,,,  ³*HQHUDO´   SDUD I  UHDIILUPLQJ ³WKH SULPDU\ LPSRUWDQFH RI WKH SULQFLSOHV RI QRQ
       UHIRXOHPHQWDQGDV\OXPDVEDVLFWRUHIXJHHSURWHFWLRQ 1R ;/9,,, ³*HQHUDO´  SDUD M 
        UHDIILUPLQJ ³WKH IXQGDPHQWDO LPSRUWDQFH RI WKH SULQFLSOH RI QRQUHIRXOHPHQW  1R  ;/9,,, 
       VXSUD IRRWQRWH  SDUD L  UHFRJQL]LQJ ³WKH IXQGDPHQWDO LPSRUWDQFH RI WKH SULQFLSOH RI QRQ
       UHIRXOHPHQW´  1R  /9,  ³3URYLVLRQ RI ,QWHUQDWLRQDO 3URWHFWLRQ ,QFOXGLQJ 7KURXJK
       &RPSOHPHQWDU\)RUPVRI3URWHFWLRQ´  DW P  FDOOLQJXSRQ6WDWHV³WRUHVSHFWWKHIXQGDPHQWDO
       SULQFLSOHRIQRQUHIRXOHPHQW´ 
 
     6HH IRU H[DPSOH $5(6  )HEUXDU\  SDUD  $5(6  'HFHPEHU  DW
       SUHDPEXODUSDUD
 
     2$8&RQYHQWLRQ*RYHUQLQJ6SHFLILF$VSHFWVRI5HIXJHH3UREOHPVLQ$IULFD8176
       HQWHUHGLQWRIRUFH-XQH>KHUHLQDIWHU³2$8&RQYHQWLRQ´@$UWLFOH,,  UHDGV³1R
       SHUVRQVKDOOEHVXEMHFWHGE\D0HPEHU6WDWHWR PHDVXUHVVXFKDVUHMHFWLRQDWWKHIURQWLHUUHWXUQRU
       H[SXOVLRQ ZKLFK ZRXOG FRPSHO KLP WR UHWXUQ WR RU UHPDLQ LQ D WHUULWRU\ ZKHUH KLV OLIH SK\VLFDO
       LQWHJULW\RUOLEHUW\ZRXOGEHWKUHDWHQHGIRUWKHUHDVRQVVHWRXWLQ$UWLFOH,SDUDVDQG>FRQFHUQLQJ
       SHUVHFXWLRQ IRU UHDVRQV RI UDFH UHOLJLRQ QDWLRQDOLW\ PHPEHUVKLS RI D SDUWLFXODU VRFLDO JURXS RU
       SROLWLFDORSLQLRQRUZKRLVFRPSHOOHGWROHDYHKLVFRXQWU\RIRULJLQRUSODFHRIKDELWXDOUHVLGHQFHLQ
       RUGHU WR VHHN UHIXJH IURP H[WHUQDO DJJUHVVLRQ RFFXSDWLRQ IRUHLJQ GRPLQDWLRQ RU HYHQWV VHULRXVO\
       GLVWXUELQJSXEOLFRUGHU@´
 
      $PHULFDQ &RQYHQWLRQ RQ +XPDQ 5LJKWV ³3DFW RI 6DQ -RVp &RVWD 5LFD´  8176 
       HQWHUHGLQWRIRUFH-XO\>KHUHLQDIWHU³$&+5´@$UWLFOH  UHDGV³,QQRFDVHPD\DQDOLHQ
       EHGHSRUWHGRUUHWXUQHGWRDFRXQWU\UHJDUGOHVVRIZKHWKHURUQRWLWLVKLVFRXQWU\RIRULJLQLILQWKDW



                                                                                                                 
                                                                                                            '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1455 of 1770
 


 1RQUHIRXOHPHQWSURYLVLRQVPRGHOOHGRQ$UWLFOH  RIWKH&RQYHQWLRQKDYHDOVR
 EHHQ LQFRUSRUDWHG LQWR H[WUDGLWLRQ WUHDWLHV  DV ZHOO DV D QXPEHU RI DQWLWHUURULVP
 FRQYHQWLRQVERWKDWWKHXQLYHUVDODQGUHJLRQDOOHYHO 0RUHRYHUWKHSULQFLSOHRIQRQ
 UHIRXOHPHQWKDVEHHQUHDIILUPHGLQWKH&DUWDJHQD'HFODUDWLRQRQ5HIXJHHV  DQG
 RWKHULPSRUWDQWQRQELQGLQJLQWHUQDWLRQDOWH[WVLQFOXGLQJLQSDUWLFXODUWKH'HFODUDWLRQ
 RQ 7HUULWRULDO $V\OXP DGRSWHG E\ WKH 8QLWHG 1DWLRQV *HQHUDO $VVHPEO\ RQ
 'HFHPEHU 
 




 
       FRXQWU\ KLV ULJKW WR OLIH RU SHUVRQDO IUHHGRP LV LQ GDQJHU RI EHLQJ YLRODWHG EHFDXVH RI KLV UDFH
       QDWLRQDOLW\UHOLJLRQVRFLDOVWDWXVRUSROLWLFDORSLQLRQV´
 
     ,QWKHFRQWH[WRIH[WUDGLWLRQWKHVHSURYLVLRQVDUHXVXDOO\UHIHUUHGWRDV³GLVFULPLQDWLRQFODXVHV´6HH
       IRU H[DPSOH $UWLFOH    RI WKH(XURSHDQ &RQYHQWLRQRQ ([WUDGLWLRQ (76  8176
        HQWHUHG LQWR IRUFH  $SULO  ³>([WUDGLWLRQ VKDOO QRW EH JUDQWHG@ LI WKH UHTXHVWHG 3DUW\ KDV
       VXEVWDQWLDO JURXQGV IRU EHOLHYLQJ WKDW D UHTXHVW IRU H[WUDGLWLRQ IRU DQ RUGLQDU\ FULPLQDO RIIHQFH KDV
       EHHQ PDGH IRU WKH SXUSRVH RI SURVHFXWLQJ RU SXQLVKLQJ D SHUVRQ RQ DFFRXQW RI KLV UDFH UHOLJLRQ
       QDWLRQDOLW\ RU SROLWLFDO RSLQLRQ RU WKDW WKDW SHUVRQ¶V SRVLWLRQ PD\ EH SUHMXGLFHG IRU DQ\ RI WKHVH
       UHDVRQV´ $UWLFOH  RIWKH,QWHU$PHULFDQ&RQYHQWLRQRQ([WUDGLWLRQ,/0  
       HQWHUHGLQWRIRUFH0DUFK ³([WUDGLWLRQVKDOOQRWEHJUDQWHG«ZKHQIURPWKHFLUFXPVWDQFHV
       RIWKHFDVHLWFDQEHLQIHUUHGWKDWSHUVHFXWLRQIRUUHDVRQVRIUDFHUHOLJLRQRUQDWLRQDOLW\LVLQYROYHGRU
       WKDWWKHSRVLWLRQRIWKHSHUVRQVRXJKWPD\EHSUHMXGLFHGIRUDQ\RIWKHVHUHDVRQV´ 
 
     6HHIRUH[DPSOH$UWLFOH  RIWKH,QWHUQDWLRQDO&RQYHQWLRQDJDLQVWWKH7DNLQJRI+RVWDJHV
        8176  HQWHUHG LQWR IRUFH  -XQH  ³$ UHTXHVW IRU WKH H[WUDGLWLRQ RI DQ DOOHJHG
       RIIHQGHUSXUVXDQWWRWKLV&RQYHQWLRQVKDOOQRWEHJUDQWHGLIWKHUHTXHVWHG6WDWH3DUW\KDVVXEVWDQWLDO
       JURXQGVIRUEHOLHYLQJ D WKDWWKHUHTXHVWIRUH[WUDGLWLRQIRUDQRIIHQFHVHWIRUWKLQDUWLFOHKDVEHHQ
       PDGHIRUWKHSXUSRVHRISURVHFXWLQJRUSXQLVKLQJDSHUVRQRQDFFRXQWRIKLVUDFHUHOLJLRQQDWLRQDOLW\
       HWKQLFRULJLQRUSROLWLFDORSLQLRQRU E WKDWWKHSHUVRQ¶VSRVLWLRQPD\EHSUHMXGLFHG L IRUDQ\RIWKH
       UHDVRQV PHQWLRQHG LQ VXESDUD D  RI WKLV SDUD «´  6HH DOVR $UWLFOH  RI WKH  ,QWHUQDWLRQDO
       &RQYHQWLRQIRUWKH6XSSUHVVLRQRI7HUURULVW%RPELQJV,/0   HQWHUHGLQWRIRUFH
       0D\ ³1RWKLQJLQWKLV&RQYHQWLRQVKDOOEHLQWHUSUHWHGDVLPSRVLQJDQREOLJDWLRQWRH[WUDGLWHRU
       WRDIIRUGPXWXDOOHJDODVVLVWDQFHLIWKHUHTXHVWHG6WDWH3DUW\KDVVXEVWDQWLDOJURXQGVIRUEHOLHYLQJWKDW
       WKHUHTXHVWIRUH[WUDGLWLRQIRURIIHQFHVVHWIRUWKLQDUWLFOHRUIRUPXWXDOOHJDODVVLVWDQFHZLWKUHVSHFW
       WRVXFKRIIHQFHVKDVEHHQPDGHIRUWKHSXUSRVHRISURVHFXWLQJRUSXQLVKLQJDSHUVRQRQDFFRXQWRI
       WKDWSHUVRQ¶VUDFHUHOLJLRQQDWLRQDOLW\HWKQLFRULJLQRUSROLWLFDORSLQLRQRUWKDWFRPSOLDQFHZLWKWKH
       UHTXHVW ZRXOG FDXVH SUHMXGLFH WR WKDW SHUVRQ¶V SRVLWLRQ IRU DQ\ RI WKHVH UHDVRQV´  DQG WKH DOPRVW
       LGHQWLFDO SURYLVLRQV LQ $UWLFOH  RI WKH  ,QWHUQDWLRQDO &RQYHQWLRQ IRU WKH 6XSSUHVVLRQ RI WKH
       )LQDQFLQJRI7HUURULVP,/0  HQWHUHGLQWRIRUFH$SULO$UWLFOHRIWKH
       (XURSHDQ &RQYHQWLRQ RQ WKH 6XSSUHVVLRQ RI 7HUURULVP (76   8176  HQWHUHG LQWR
       IRUFH$XJXVW$UWLFOHRIWKH,QWHU$PHULFDQ&RQYHQWLRQDJDLQVW7HUURULVP,/0
         HQWHUHGLQWRIRUFH2FWREHU
 
     &DUWDJHQD 'HFODUDWLRQ RQ 5HIXJHHV  1RYHPEHU  $QQXDO 5HSRUW RI WKH ,QWHU$PHULFDQ
       &RPPLVVLRQ RQ +XPDQ 5LJKWV 2$6 'RF 2($6HU/9,,GRF UHY  DW   
       >KHUHLQDIWHU³&DUWDJHQD'HFODUDWLRQ´@7KH&RQFOXVLRQVHWRXWLQVHFWLRQ,,,  UHDGV³7RUHLWHUDWHWKH
       LPSRUWDQFHDQGPHDQLQJRIWKHSULQFLSOHRIQRQUHIRXOHPHQW LQFOXGLQJWKHSURKLELWLRQRIUHMHFWLRQDW
       WKHIURQWLHU DVDFRUQHUVWRQHRIWKHLQWHUQDWLRQDOSURWHFWLRQRIUHIXJHHV«´:KLOHQRWOHJDOO\ELQGLQJ
       WKHSURYLVLRQVRIWKH&DUWDJHQD'HFODUDWLRQKDYHEHHQLQFRUSRUDWHGLQWRWKHOHJLVODWLRQRIQXPHURXV
       6WDWHVLQ/DWLQ$PHULFD
 
     $5(6 ;;,,  'HFHPEHU DW $UWLFOH   ³1R SHUVRQ UHIHUUHG WR LQ $UWLFOH SDUD
       VKDOOEHVXEMHFWHGWRPHDVXUHVVXFKDVUHMHFWLRQDWWKHIURQWLHURULIKHKDVDOUHDG\HQWHUHGWKHWHUULWRU\
       LQZKLFKKHVHHNVDV\OXPH[SXOVLRQRUFRPSXOVRU\UHWXUQWRDQ\6WDWHZKHUHKHPD\EHVXEMHFWHGWR
       SHUVHFXWLRQ´ 6HHDOVR5HVROXWLRQ  RQ$V\OXPWR3HUVRQVLQ'DQJHURI3HUVHFXWLRQDGRSWHG
       E\WKH&RPPLWWHHRI0LQLVWHUVRIWKH&RXQFLORI(XURSHRQ-XQHSDUD UHFRPPHQGLQJWKDW
       *RYHUQPHQWV VKRXOG ³«HQVXUH >«@ WKDW QR RQH VKDOO EH VXEMHFWHG WR UHIXVDO RI DGPLVVLRQ DW WKH
       IURQWLHUUHMHFWLRQH[SXOVLRQRUDQ\RWKHUPHDVXUHZKLFKZRXOGKDYHWKHUHVXOWRIFRPSHOOLQJKLPWR
       UHWXUQWRRUUHPDLQLQDWHUULWRU\ZKHUHKHZRXOGEHLQGDQJHURISHUVHFXWLRQ´ 



                                                                                                                                                           
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1456 of 1770
 


         Non-RefoulementRI5HIXJHHV8QGHU&XVWRPDU\,QWHUQDWLRQDO/DZ
 
        $UWLFOH   E  RI WKH 6WDWXWH RI WKH ,QWHUQDWLRQDO &RXUW RI -XVWLFH OLVWV
 ³LQWHUQDWLRQDOFXVWRPDVHYLGHQFHRIDJHQHUDOSUDFWLFHDFFHSWHGDVODZ´DVRQHRIWKH
 VRXUFHVRIODZZKLFKLWDSSOLHVZKHQGHFLGLQJGLVSXWHVLQDFFRUGDQFHZLWKLQWHUQDWLRQDO
 ODZ   )RU D UXOH WR EHFRPH SDUW RI FXVWRPDU\ LQWHUQDWLRQDO ODZ WZR HOHPHQWV DUH
 UHTXLUHG FRQVLVWHQW 6WDWH SUDFWLFH DQG RSLQLR MXULV WKDW LV WKH XQGHUVWDQGLQJ KHOG E\
 6WDWHVWKDWWKHSUDFWLFHDWLVVXHLVREOLJDWRU\GXHWRWKHH[LVWHQFHRIDUXOHUHTXLULQJLW
          
        81+&5 LV RI WKH YLHZ WKDW WKH SURKLELWLRQ RI UHIRXOHPHQW RI UHIXJHHV DV
 HQVKULQHGLQ$UWLFOHRIWKH&RQYHQWLRQDQGFRPSOHPHQWHGE\QRQUHIRXOHPHQW
 REOLJDWLRQVXQGHULQWHUQDWLRQDOKXPDQULJKWVODZVDWLVILHVWKHVHFULWHULDDQGFRQVWLWXWHV
 D UXOH RI FXVWRPDU\ LQWHUQDWLRQDO ODZ   $V VXFK LW LV ELQGLQJ RQ DOO 6WDWHV LQFOXGLQJ
 WKRVH ZKLFK KDYH QRW \HW EHFRPH SDUW\ WR WKH  &RQYHQWLRQ DQGRU LWV 
 3URWRFRO  ,QWKLVUHJDUG81+&5QRWHVLQWHUDOLDWKHSUDFWLFHRIQRQVLJQDWRU\6WDWHV
 KRVWLQJ ODUJH QXPEHUV RI UHIXJHHV RIWHQ LQ PDVV LQIOX[ VLWXDWLRQV   0RUHRYHU
 H[HUFLVLQJ LWV VXSHUYLVRU\ IXQFWLRQ  81+&5 KDV FORVHO\ IROORZHG WKH SUDFWLFH RI
 *RYHUQPHQWVLQUHODWLRQWRWKHDSSOLFDWLRQRIWKHSULQFLSOHRIQRQUHIRXOHPHQWERWKE\
 6WDWHV3DUW\WRWKH&RQYHQWLRQDQGRU3URWRFRODQGE\6WDWHVZKLFKKDYHQRW
 DGKHUHG WR HLWKHU LQVWUXPHQW ,Q 81+&5¶V H[SHULHQFH 6WDWHV KDYH RYHUZKHOPLQJO\
 LQGLFDWHGWKDWWKH\DFFHSWWKHSULQFLSOHRIQRQUHIRXOHPHQWDVELQGLQJDVGHPRQVWUDWHG
 LQWHU DOLD LQ QXPHURXV LQVWDQFHV ZKHUH 6WDWHV KDYH UHVSRQGHG WR 81+&5¶V
 UHSUHVHQWDWLRQVE\SURYLGLQJH[SODQDWLRQVRUMXVWLILFDWLRQVRIFDVHVRIDFWXDORULQWHQGHG
 UHIRXOHPHQWWKXVLPSOLFLWO\FRQILUPLQJWKHLUDFFHSWDQFHRIWKHSULQFLSOH
 
 
     $UWLFOH  RIWKH6WDWXWHRIWKH,QWHUQDWLRQDO&RXUWRI-XVWLFH6WDW  
 
     6HH,QWHUQDWLRQDO&RXUWRI-XVWLFH1RUWK6HD&RQWLQHQWDO6KHOI-XGJPHQW,&-5HSRUWVSDJH
       SDUD6HHDOVR,QWHUQDWLRQDO&RXUWRI-XVWLFH0LOLWDU\DQG3DUDPLOLWDU\$FWLYLWLHVLQDQGDJDLQVW
       1LFDUDJXD 1LFDUDJXDY8QLWHG6WDWHVRI$PHULFD -XULVGLFWLRQDQG$GPLVVLELOLW\,&-5HSRUWV
       SDJHSDUD
 
     6HH 81+&5 7KH 3ULQFLSOH RI 1RQ5HIRXOHPHQW DV D 1RUP RI &XVWRPDU\ ,QWHUQDWLRQDO /DZ
       5HVSRQVH WR WKH 4XHVWLRQV SRVHG WR 81+&5 E\ WKH )HGHUDO &RQVWLWXWLRQDO &RXUW RI WKH )HGHUDO
       5HSXEOLF RI *HUPDQ\ LQ FDVHV  %Y5   %Y5   %Y5  DYDLODEOH DW
       KWWSZZZXQKFURUJKRPH56'/(*$/EGEKWPO ODVW DFFHVVHG RQ  2FWREHU  
       81+&51RWHRQWKH3ULQFLSOHRI1RQ5HIRXOHPHQW (86HPLQDURQWKH,PSOHPHQWDWLRQRIWKH
       (8 5HVROXWLRQ RQ 0LQLPXP *XDUDQWHHV IRU $V\OXP 3URFHGXUHV   1RYHPEHU  DYDLODEOH DW
       KWWSZZZXQKFURUJKRPH56'/(*$/FGKWPO ODVW DFFHVVHG RQ  2FWREHU   6HH
       DOVR 1HZ =HDODQG &RXUW RI $SSHDO =DRXL Y $WWRUQH\ *HQHUDO  6HSWHPEHU  1R   >@
       1=/5  SDUD  ³7KH SURKLELWLRQ RQ UHIRXOHPHQW FRQWDLQHG LQ DUW  RI WKH 5HIXJHH
       &RQYHQWLRQ LV JHQHUDOO\ WKRXJKW WR EH SDUW RI FXVWRPDU\ LQWHUQDWLRQDO ODZ WKH XQZULWWHQ  UXOHV RI
       LQWHUQDWLRQDOODZELQGLQJRQDOO6WDWHVZKLFKDULVHZKHQ6WDWHVIROORZFHUWDLQSUDFWLFHVJHQHUDOO\DQG
       FRQVLVWHQWO\RXWRIDVHQVHRIOHJDOREOLJDWLRQ´ DQGSDUD ³7KH5HIXJHH&RQYHQWLRQLVGHVLJQHG
       WRSURWHFWUHIXJHHVIURPSHUVHFXWLRQDQGWKHQRQUHIRXOHPHQWREOLJDWLRQLVFHQWUDOWRWKLVIXQFWLRQ,WLV
       QRQGHURJDEOHLQWHUPVRIDUWDQGDVGLVFXVVHGDERYHDWSDUD>@KDVEHFRPHSDUWRIFXVWRPDU\
       LQWHUQDWLRQDOODZ´ 6HHDOVR(/DXWHUSDFKWDQG'%HWKOHKHPVXSUDIRRWQRWHSDUDV±*
       *RRGZLQ*LOO7KH5HIXJHHLQ,QWHUQDWLRQDO/DZQGHGLWLRQ2[IRUG8QLYHUVLW\3UHVV  DWSS
       ±
 
     7KHSURKLELWLRQRIUHIRXOHPHQWRIUHIXJHHVXQGHUFXVWRPDU\LQWHUQDWLRQDOODZDOVRDSSOLHVZLWKUHJDUG
       WRQRQ(XURSHDQUHIXJHHVLQ6WDWHVZKLFKDUHSDUW\WRWKH&RQYHQWLRQEXWZKLFKPDLQWDLQWKH
       JHRJUDSKLFDOOLPLWDWLRQSURYLGHGIRU$UWLFOH%  RIWKH&RQYHQWLRQ
 
     7KLVLVWKHFDVHIRUH[DPSOHLQ%DQJODGHVK,QGLD3DNLVWDQDQG7KDLODQG
 
     8QGHU3DUDJUDSKRIWKH6WDWXWHRI81+&5$UWLFOHRIWKH&RQYHQWLRQDQG$UWLFOH,,RIWKH
       3URWRFRO VHHDOVRVXSUDIRRWQRWH 
 
     $VQRWHGE\WKH,QWHUQDWLRQDO&RXUWRI-XVWLFHLQ0LOLWDU\DQG3DUDPLOLWDU\$FWLYLWLHVLQDQGDJDLQVW
       1LFDUDJXD 1LFDUDJXDY86 0HULWV,&-5HSRUWVSDJHSDUD³>L@QRUGHUWRGHGXFH
       WKH H[LVWHQFH RI FXVWRPDU\ UXOHV WKH &RXUW GHHPV LW VXIILFLHQW WKDW WKH FRQGXFW RI 6WDWHV VKRXOG LQ



                                                                                                                   
                                                                                                              '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1457 of 1770
 


     ,QD'HFODUDWLRQZKLFKZDVDGRSWHGDWWKH0LQLVWHULDO0HHWLQJRI6WDWHV3DUWLHV
 RI ± 'HFHPEHU  DQG VXEVHTXHQWO\ HQGRUVHG E\ WKH *HQHUDO $VVHPEO\ WKH
 6WDWHV SDUW\ WR WKH  &RQYHQWLRQ DQGRU  3URWRFRO DFNQRZOHGJHG ³«WKH
 FRQWLQXLQJUHOHYDQFHDQGUHVLOLHQFHRIWKLVLQWHUQDWLRQDOUHJLPHRIULJKWVDQGSULQFLSOHV
 LQFOXGLQJDWLWVFRUHWKHSULQFLSOHRIQRQUHIRXOHPHQWZKRVHDSSOLFDELOLW\LVHPEHGGHG
 LQFXVWRPDU\LQWHUQDWLRQDOODZ´  $WWKHUHJLRQDOOHYHOWKHFXVWRPDU\LQWHUQDWLRQDOODZ
 FKDUDFWHURIWKHSULQFLSOHRIQRQUHIRXOHPHQWKDVDOVREHHQUHDIILUPHGLQD'HFODUDWLRQ
 DGRSWHGE\/DWLQ$PHULFDQ6WDWHVSDUWLFLSDWLQJDWDJDWKHULQJWRFHOHEUDWHWKHWZHQWLHWK
 DQQLYHUVDU\RIWKH&DUWDJHQD'HFODUDWLRQ 
 
 %     Non-Refoulement2EOLJDWLRQV8QGHU,QWHUQDWLRQDO+XPDQ5LJKWV/DZ
 
      ,QWHUQDWLRQDO+XPDQ5LJKWV7UHDWLHV
 
     1RQUHIRXOHPHQW REOLJDWLRQV FRPSOHPHQWLQJ WKH REOLJDWLRQV XQGHU WKH 
 &RQYHQWLRQZKLFKSUHFHGHGWKHPDMRUKXPDQULJKWVWUHDWLHVKDYHDOVREHHQHVWDEOLVKHG
 XQGHULQWHUQDWLRQDOKXPDQULJKWVODZ0RUHVSHFLILFDOO\6WDWHVDUHERXQGQRWWRWUDQVIHU
 DQ\LQGLYLGXDOWRDQRWKHUFRXQWU\LIWKLVZRXOGUHVXOWLQH[SRVLQJKLPRUKHUWRVHULRXV



 
       JHQHUDOEHFRQVLVWHQWZKLFKVXFKUXOHVDQGWKDWLQVWDQFHVRI6WDWHFRQGXFWLQFRQVLVWHQWZLWKDJLYHQ
       UXOHVKRXOGJHQHUDOO\KDYHEHHQWUHDWHGDVEUHDFKHVRIWKDWUXOHQRWDVLQGLFDWLRQVRIWKHUHFRJQLWLRQRI
       DQHZUXOH,ID6WDWHDFWVLQDZD\SULPDIDFLHLQFRPSDWLEOHZLWKDUHFRJQL]HGUXOHEXWGHIHQGVLWV
       FRQGXFWE\DSSHDOLQJWRH[FHSWLRQVRUMXVWLILFDWLRQVFRQWDLQHGZLWKLQWKHUXOHLWVHOIWKHQZKHWKHURU
       QRWWKH6WDWH¶VFRQGXFWLVLQIDFWMXVWLILDEOHRQWKDWEDVLVWKHVLJQLILFDQFHRIWKDWDWWLWXGHLVWRFRQILUP
       UDWKHUWKDQWRZHDNHQWKHUXOH´
 
     'HFODUDWLRQ RI 6WDWHV 3DUWLHV WR WKH  &RQYHQWLRQ DQGRU LWV  3URWRFRO DGRSWHG DW WKH
       0LQLVWHULDO 0HHWLQJ RI 6WDWHV 3DUWLHV RI ± 'HFHPEHU  +&50063  -DQXDU\
        DYDLODEOH DW KWWSZZZXQKFURUJKRPH56'/(*$/GISGI ODVW DFFHVVHG RQ 
       2FWREHU DWSUHDPEXODUSDUD(DUOLHUWKH([HFXWLYH&RPPLWWHHRI81+&5REVHUYHGWKDW³WKH
       SULQFLSOH RI QRQUHIRXOHPHQW « ZDV SURJUHVVLYHO\ DFTXLULQJ WKH FKDUDFWHU RI D SHUHPSWRU\ UXOH RI
       LQWHUQDWLRQDOODZ´6HH([HFXWLYH&RPPLWWHH&RQFOXVLRQ1R ;;;,,, VXSUDIRRWQRWHSDUD
        E 3XUVXDQWWR$UWLFOHRIWKH9LHQQD&RQYHQWLRQRQWKH/DZRI7UHDWLHV8176
       HQWHUHG LQWR IRUFH  -DQXDU\  >KHUHLQDIWHU ³ 9LHQQD &RQYHQWLRQ´@ SHUHPSWRU\ QRUPV RI
       JHQHUDO LQWHUQDWLRQDO ODZ RU MXV FRJHQV DUH QRUPV DFFHSWHG DQG UHFRJQL]HG E\ WKH LQWHUQDWLRQDO
       FRPPXQLW\RI6WDWHVDVDZKROHDVQRUPVIURPZKLFKQRGHURJDWLRQLVSHUPLWWHGDQGZKLFKFDQEH
       PRGLILHGRQO\E\DVXEVHTXHQWQRUPRIJHQHUDOLQWHUQDWLRQDOODZKDYLQJWKHVDPHFKDUDFWHU$UWLFOH
       RI WKH  9LHQQD &RQYHQWLRQ SURYLGHV WKDW SHUHPSWRU\ QRUPV RI LQWHUQDWLRQDO ODZ SUHYDLO RYHU
       WUHDW\SURYLVLRQV
 
     0H[LFR'HFODUDWLRQDQG3ODQRI$FWLRQWR6WUHQJWKHQWKH,QWHUQDWLRQDO3URWHFWLRQRI5HIXJHHVLQ/DWLQ
       $PHULFD RI  1RYHPEHU  DYDLODEOH DW KWWSZZZXQKFURUJKRPH56'/(*$/
       EISGIODVWDFFHVVHGRQ2FWREHU DWSUHOLPLQDU\SDUD ³5HFRJQL]LQJWKHMXVFRJHQV
       QDWXUH RI WKH SULQFLSOH RI QRQUHIRXOHPHQW LQFOXGLQJ QRQUHMHFWLRQ DW WKH ERUGHU WKH FRUQHUVWRQH RI
       LQWHUQDWLRQDO UHIXJHH ODZ ZKLFK LV FRQWDLQHG LQ WKH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI
       5HIXJHHVDQGLWV3URWRFRORIDQGDOVRVHWRXWLQ$UWLFOH  RIWKH$PHULFDQ&RQYHQWLRQRQ
       +XPDQ 5LJKWV DQG $UWLFOH  RI WKH  &RQYHQWLRQ DJDLQVW 7RUWXUH DQG RWKHU &UXHO ,QKXPDQ RU
       'HJUDGLQJ7UHDWPHQWRU3XQLVKPHQW«´ 6HHDOVR6HFWLRQ,,,  RIWKH&DUWDJHQD'HFODUDWLRQ
       RQ 5HIXJHHV VXSUD IRRWQRWH  ³«>7KH@ SULQFLSOH >RI QRQUHIRXOHPHQW@ LV LPSHUDWLYH LQ UHJDUG WR
       UHIXJHHVDQGLQWKHSUHVHQWVWDWHRILQWHUQDWLRQDOODZVKRXOGEHDFNQRZOHGJHGDQGREVHUYHGDVDUXOH
       RIMXVFRJHQV´ 




                                                                                                                                                           
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1458 of 1770
 


 KXPDQULJKWVYLRODWLRQVQRWDEO\DUELWUDU\GHSULYDWLRQRIOLIH  RUWRUWXUHRURWKHUFUXHO
 LQKXPDQRUGHJUDGLQJWUHDWPHQWRUSXQLVKPHQW 
         
       $Q H[SOLFLW QRQUHIRXOHPHQW SURYLVLRQ LV FRQWDLQHG LQ $UWLFOH  RI WKH 
 &RQYHQWLRQ $JDLQVW 7RUWXUH DQG 2WKHU &UXHO ,QKXPDQ RU 'HJUDGLQJ 7UHDWPHQW RU
 3XQLVKPHQW   ZKLFK SURKLELWV WKH UHPRYDO RI D SHUVRQ WR DFRXQWU\ ZKHUH WKHUH DUH
 VXEVWDQWLDOJURXQGVIRUEHOLHYLQJWKDWKHRUVKHZRXOGEHLQGDQJHURIEHLQJVXEMHFWHGWR
 WRUWXUH
 
       2EOLJDWLRQV XQGHU WKH  &RYHQDQW RQ &LYLO DQG 3ROLWLFDO 5LJKWV   DV
 LQWHUSUHWHG E\ WKH +XPDQ 5LJKWV &RPPLWWHH DOVR HQFRPSDVV WKH REOLJDWLRQ QRW WR
 H[WUDGLWH GHSRUW H[SHO RU RWKHUZLVH UHPRYH D SHUVRQ IURP WKHLU WHUULWRU\ ZKHUH WKHUH
 DUHVXEVWDQWLDOJURXQGVIRUEHOLHYLQJWKDWWKHUHLVDUHDOULVNRILUUHSDUDEOHKDUPVXFKDV
 WKDWFRQWHPSODWHGE\$UWLFOHV>ULJKWWROLIH@DQG>ULJKWWREHIUHHIURPWRUWXUHRURWKHU
 FUXHO LQKXPDQ RU GHJUDGLQJ WUHDWPHQW RU SXQLVKPHQW@ RI WKH &RYHQDQW HLWKHU LQ WKH
 FRXQWU\WRZKLFKUHPRYDOLVWREHHIIHFWHGRULQDQ\FRXQWU\WRZKLFKWKHSHUVRQPD\
 VXEVHTXHQWO\ EH UHPRYHG   7KH SURKLELWLRQ RI UHIRXOHPHQW WR D ULVN RI VHULRXV KXPDQ
 ULJKWV YLRODWLRQV SDUWLFXODUO\ WRUWXUH DQG RWKHU IRUPV RI LOOWUHDWPHQW LV DOVR ILUPO\
 HVWDEOLVKHGXQGHUUHJLRQDOKXPDQULJKWVWUHDWLHV
 
 
     7KHULJKWWROLIHLVJXDUDQWHHGXQGHU$UWLFOHRIWKH,&&35DQGIRUH[DPSOH$UWLFOHRIWKH
       (XURSHDQ&RQYHQWLRQIRUWKH3URWHFWLRQRI+XPDQ5LJKWVDQG)XQGDPHQWDO)UHHGRPV(76
       8176HQWHUHGLQWRIRUFH6HSWHPEHU>KHUHLQDIWHU³(&+5´@$UWLFOH$&+5$UWLFOH
       RI WKH $IULFDQ %DQMXO  &KDUWHU RQ +XPDQ DQG 3HRSOH¶V 5LJKWV  ,/0    HQWHUHG LQWR
       IRUFH2FWREHU>KHUHLQDIWHU³%DQMXO&KDUWHU´@
 
     7KHULJKWWREHIUHHIURPWRUWXUHLVJXDUDQWHHGXQGHU$UWLFOHRIWKH&RQYHQWLRQ$JDLQVW7RUWXUH
       DQG 2WKHU &UXHO ,QKXPDQ RU 'HJUDGLQJ 7UHDWPHQW RU 3XQLVKPHQW DQG $UWLFOH  RI WKH  ,QWHU
       $PHULFDQ &RQYHQWLRQ WR 3UHYHQW DQG 3XQLVK 7RUWXUH  ,/0    HQWHUHG LQWR IRUFH 
       )HEUXDU\  $UWLFOH  RI WKH &RQYHQWLRQ $JDLQVW 7RUWXUH SURKLELWV RWKHU FUXHO LQKXPDQ RU
       GHJUDGLQJ WUHDWPHQW RU SXQLVKPHQW $ SURKLELWLRQ RI WRUWXUH DQG RWKHU FUXHO LQKXPDQ RU GHJUDGLQJ
       WUHDWPHQWRUSXQLVKPHQWLVJXDUDQWHHGXQGHU$UWLFOHRIWKH,&&35DQGSURYLVLRQVLQUHJLRQDOKXPDQ
       ULJKWVWUHDWLHVVXFKDVIRUH[DPSOH$UWLFOHRIWKH(&+5$UWLFOH  RIWKH$&+5RU$UWLFOHRI
       WKH%DQMXO&KDUWHU
 
     7KH  8QLWHG 1DWLRQV &RQYHQWLRQ $JDLQVW 7RUWXUH DQG 2WKHU &UXHO ,QKXPDQ RU 'HJUDGLQJ
       7UHDWPHQW RU 3XQLVKPHQW  8176  HQWHUHG LQWR IRUFH  -XQH  >KHUHLQDIWHU
       ³&RQYHQWLRQ$JDLQVW7RUWXUH´@
 
      ,QWHUQDWLRQDO &RYHQDQW RQ &LYLO DQG 3ROLWLFDO 5LJKWV  8176  HQWHUHG LQWR IRUFH 
       0DUFK>KHUHLQDIWHU³,&&35´@
 
     :LWK UHJDUG WR WKH VFRSH RI WKH REOLJDWLRQV XQGHU $UWLFOH  RI WKH ,&&35 VHH +XPDQ 5LJKWV
       &RPPLWWHHLQLWV*HQHUDO&RPPHQW1R$UWLFOH 3URKLELWLRQRIWRUWXUHRURWKHUFUXHOLQKXPDQ
       RU GHJUDGLQJ WUHDWPHQW RU SXQLVKPHQW   0DUFK  81 'RF +5, *(15HY SDUD 
        ³6WDWHVSDUWLHVPXVWQRWH[SRVHLQGLYLGXDOVWRWKHGDQJHURIWRUWXUHRUFUXHOLQKXPDQRUGHJUDGLQJ
       WUHDWPHQW RU SXQLVKPHQW XSRQ UHWXUQ WR DQRWKHU FRXQWU\ E\ ZD\ RI WKHLU H[WUDGLWLRQ H[SXOVLRQ RU
       UHIRXOHPHQW´ DQG*HQHUDO&RPPHQW1RRQWKH1DWXUHRIWKH*HQHUDO/HJDO2EOLJDWLRQRQ6WDWHV
       3DUWLHVWRWKH&RYHQDQW81'RF&&35&5HY$GG0D\SDUD6LPLODUO\LQ
       LWV *HQHUDO &RPPHQW 1R    RQ WKH 7UHDWPHQW RI XQDFFRPSDQLHG DQG VHSDUDWHG FKLOGUHQ
       RXWVLGHWKHLUFRXQWU\RIRULJLQ81'RF&5&*&6HSWHPEHUWKH&RPPLWWHHRQWKH
       5LJKWVRIWKH&KLOGVWDWHGWKDW6WDWHVSDUW\WRWKH&RQYHQWLRQRQWKH5LJKWVRIWKH&KLOG³>«@VKDOOQRW
       UHWXUQDFKLOGWRDFRXQWU\ZKHUHWKHUHDUHVXEVWDQWLDOJURXQGVIRUEHOLHYLQJWKDWWKHUHLVDUHDOULVNRI
       LUUHSDUDEOHKDUPWRWKHFKLOGVXFKDVEXWE\QRPHDQVOLPLWHGWRWKRVHFRQWHPSODWHGXQGHUDUWLFOHV
       >ULJKWWROLIH@DQG>ULJKWWREHIUHHIURPWRUWXUHRURWKHUFUXHOLQKXPDQRUGHJUDGLQJWUHDWPHQWRU
       SXQLVKPHQWDQGULJKWQRWWREHDUELWUDULO\GHSULYHGRIOLEHUW\@RIWKH&RQYHQWLRQ´ SDUD 
 
     6HHIRUH[DPSOHWKHMXULVSUXGHQFHRIWKH(XURSHDQ&RXUWRI+XPDQ5LJKWVZKLFKKDVKHOGWKDWQRQ
       UHIRXOHPHQWLVDQLQKHUHQWREOLJDWLRQXQGHU$UWLFOHRIWKH(&+5LQFDVHVZKHUHWKHUHLVDUHDOULVNRI
       H[SRVXUH WR WRUWXUH LQKXPDQ RU GHJUDGLQJ WUHDWPHQW RU SXQLVKPHQW LQFOXGLQJ LQ SDUWLFXODU WKH
       &RXUW¶V GHFLVLRQV LQ 6RHULQJ Y 8QLWHG .LQJGRP $SSOLFDWLRQ 1R   -XO\  DQG
       VXEVHTXHQW FDVHV LQFOXGLQJ &UX] 9DUDV Y 6ZHGHQ $SSOLFDWLRQ 1R   0DUFK 



                                                                                                             
                                                                                                        '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1459 of 1770
 


  7KHSURKLELWLRQRIUHIRXOHPHQWWRDFRXQWU\ZKHUHWKHSHUVRQFRQFHUQHGZRXOG
 IDFHDUHDOULVNRILUUHSDUDEOHKDUPVXFKDVYLRODWLRQVRIWKHULJKWWROLIHRUWKHULJKWWREH
 IUHHIURPWRUWXUHRUFUXHOLQKXPDQRUGHJUDGLQJWUHDWPHQWRUSXQLVKPHQWH[WHQGVWRDOO
 SHUVRQV ZKR PD\ EH ZLWKLQ D 6WDWH¶V WHUULWRU\ RU VXEMHFW WR LWV MXULVGLFWLRQ LQFOXGLQJ
 DV\OXPVHHNHUVDQGUHIXJHHV  DQGDSSOLHVZLWKUHJDUGWRWKHFRXQWU\WRZKLFKUHPRYDO
 LV WR EH HIIHFWHG RU DQ\ RWKHU FRXQWU\ WR ZKLFK WKH SHUVRQ PD\ VXEVHTXHQWO\ EH
 UHPRYHG   ,W LV QRQGHURJDEOH DQG DSSOLHV LQ DOO FLUFXPVWDQFHV  LQFOXGLQJ LQ WKH
 FRQWH[WRIPHDVXUHVWRFRPEDWWHUURULVP  DQGGXULQJWLPHVRIDUPHGFRQIOLFW
 
       9LOYDUDMDK HW DO Y 8QLWHG .LQJGRP $SSOLFDWLRQ 1R  HW DO  2FWREHU  &KDKDO Y
       8QLWHG.LQJGRP$SSOLFDWLRQ1R1RYHPEHU$KPHGY$XVWULD$SSOLFDWLRQ1R
         'HFHPEHU  7, Y 8QLWHG .LQJGRP $SSOLFDWLRQ 1R  $GPLVVLELOLW\  
       0DUFK,QWKH$PHULFDVVHHIRUH[DPSOH$UWLFOH  RIWKH$&+5 ³,QQRFDVHPD\DQ
       DOLHQEHGHSRUWHGRUUHWXUQHGWRDFRXQWU\UHJDUGOHVVRIZKHWKHURUQRWLWLVKLVFRXQWU\RIRULJLQLILQ
       WKDWFRXQWU\KLVULJKWWROLIHRUSHUVRQDOIUHHGRPLV LQGDQJHURIEHLQJYLRODWHGEHFDXVHRIKLVUDFH
       QDWLRQDOLW\UHOLJLRQVRFLDOVWDWXVRUSROLWLFDORSLQLRQV´ RU$UWLFOH  RIWKH,QWHU$PHULFDQ
       &RQYHQWLRQ WR 3UHYHQW DQG 3XQLVK 7RUWXUH ³([WUDGLWLRQ VKDOO QRW EH JUDQWHG QRU VKDOO WKH SHUVRQ
       VRXJKWEHUHWXUQHGZKHQWKHUHDUHJURXQGVWREHOLHYHWKDWKLVOLIHLVLQGDQJHUWKDWKHZLOOEHVXEMHFWHG
       WR WRUWXUH RU WR FUXHO LQKXPDQ RU GHJUDGLQJ WUHDWPHQW RU WKDW KH ZLOO EH WULHG E\ VSHFLDO RU DG KRF
       FRXUWVLQWKHUHTXHVWLQJ6WDWH´ 
 
     )RU 6WDWHV 3DUW\ WR WKH ,&&35 WKLV KDV EHHQ PDGH H[SOLFLW E\ WKH +XPDQ 5LJKWV &RPPLWWHH LQ LWV
       *HQHUDO&RPPHQW1RVXSUDIRRWQRWHSDUD ³«>7@KHHQMR\PHQWRI&RYHQDQWULJKWVLVQRW
       OLPLWHG WR FLWL]HQV RI 6WDWHV 3DUWLHV EXW PXVW DOVR EH DYDLODEOH WR DOO LQGLYLGXDOV UHJDUGOHVV RI
       QDWLRQDOLW\RUVWDWHOHVVQHVVVXFKDVDV\OXPVHHNHUVUHIXJHHVPLJUDQWZRUNHUVDQGRWKHUSHUVRQVZKR
       PD\ ILQG WKHPVHOYHV LQ WKH WHUULWRU\ RU VXEMHFW WR WKH MXULVGLFWLRQ RI WKH 6WDWH 3DUW\ «´  6HH DOVR
       LQIUDDW3DUW,,%
 
     6HH+XPDQ5LJKWV&RPPLWWHH*HQHUDO&RPPHQW1RVXSUDIRRWQRWHSDUD6HHDOVRVXSUD
       IRRWQRWH
 
     6HH IRU H[DPSOH +XPDQ 5LJKWV &RPPLWWHH *HQHUDO &RPPHQW 1R  RQ 6WDWHV RI (PHUJHQF\
        $UWLFOH   81 'RF &&35&5HY$GG  $XJXVW  SDUD  +XPDQ 5LJKWV
       &RPPLWWHH &RQFOXGLQJ 2EVHUYDWLRQV&RPPHQWV RQ &DQDGD 81 'RF &&35&&$1&2 
       $SULO  SDUD  &RPPLWWHH $JDLQVW 7RUWXUH *RUNL (UQHVWR 7DSLD 3DH] Y 6ZHGHQ 81 'RF
       &$7&'$SULOSDUD7KHDEVROXWHQDWXUHRIWKHSURKLELWLRQRIUHIRXOHPHQW
       WRDULVNRIWRUWXUHDQGRWKHUIRUPVRILOOWUHDWPHQWXQGHU$UWLFOHRIWKH(&+5KDVEHHQDIILUPHGE\
       WKH(XURSHDQ&RXUWRI+XPDQ5LJKWVIRUH[DPSOHLQ&KDKDOY8QLWHG.LQJGRPVXSUDIRRWQRWH
 
     6HHIRUH[DPSOH&RPPLWWHH$JDLQVW7RUWXUH$JL]DY6ZHGHQ81'RF&$7&'
       0D\  +XPDQ 5LJKWV &RPPLWWHH $O]HU\ Y 6ZHGHQ 81 'RF &&35&' 
       1RYHPEHU  ,QWHU$PHULFDQ &RPPLVVLRQ RQ +XPDQ 5LJKWV 5HSRUW RQ WKH 6LWXDWLRQ RI +XPDQ
       5LJKWV RI $V\OXP6HHNHUV ZLWKLQ WKH &DQDGLDQ 5HIXJHH 'HWHUPLQDWLRQ 6\VWHP  )HEUXDU\ 
       SDUD  6HH DOVR 8QLWHG 1DWLRQV &RPPLVVLRQ RQ +XPDQ 5LJKWV 5HVROXWLRQ  RI  $SULO
       RQ 3URWHFWLRQRI KXPDQ ULJKWV DQGIXQGDPHQWDO IUHHGRPV ZKLOH FRXQWHULQJ WHUURULVP 6HFXULW\
       &RXQFLOUHVROXWLRQV  RI-DQXDU\  RI0DUFK  RI
        6HSWHPEHU  WKH 'HFODUDWLRQ RQ 0HDVXUHV WR (OLPLQDWH ,QWHUQDWLRQDO 7HUURULVP DQQH[ WR
       *HQHUDO $VVHPEO\ UHVROXWLRQ  RI  'HFHPEHU   WKH 'HFODUDWLRQ WR 6XSSOHPHQW WKH 
       'HFODUDWLRQRQ0HDVXUHVWR(OLPLQDWH,QWHUQDWLRQDO7HUURULVP DQQH[WR*HQHUDO$VVHPEO\UHVROXWLRQ
       RI'HFHPEHU WKH:RUOG6XPPLW2XWFRPH *HQHUDO$VVHPEO\UHVROXWLRQ
       RI  6HSWHPEHU   DQG WKH 3ODQ RI $FWLRQ DQQH[HG WR WKH 8QLWHG 1DWLRQV *OREDO &RXQWHU
       7HUURULVP6WUDWHJ\DGRSWHGE\WKH*HQHUDO$VVHPEO\RQ6HSWHPEHU $5(6 
 
     ,QWHUQDWLRQDOKXPDQULJKWVODZGRHVQRWFHDVHWRDSSO\LQFDVHRIDUPHGFRQIOLFWH[FHSWZKHUHD6WDWH
       KDV GHURJDWHG IURP LWV REOLJDWLRQV LQ DFFRUGDQFH ZLWK WKH UHOHYDQW SURYLVLRQV RI WKH DSSOLFDEOH
       LQWHUQDWLRQDOKXPDQULJKWVWUHDW\ IRUH[DPSOH$UWLFOH,&&35 ,QGHWHUPLQLQJZKDWFRQVWLWXWHVD
       YLRODWLRQRIKXPDQULJKWVUHJDUGPXVWEHKDGWRLQWHUQDWLRQDOKXPDQLWDULDQODZZKLFKRSHUDWHVDVOH[
       VSHFLDOLV WR LQWHUQDWLRQDO KXPDQ ULJKWV LQ ODZ GXULQJ D WLPH RI DUPHG FRQIOLFW 7KLV KDV EHHQ
       FRQILUPHGLQWHUDOLDE\WKH,QWHUQDWLRQDO&RXUWRI-XVWLFHLQLWV$GYLVRU\2SLQLRQRQWKH/HJDOLW\RI
       WKH 7KUHDW RU 8VH RI 1XFOHDU :HDSRQV  -XO\  SDUD  DQG WKH MXGJHPHQW RI  'HFHPEHU
       LQ&DVHFRQFHUQLQJ$UPHG$FWLYLWLHVRQWKH7HUULWRU\RIWKH&RQJR 'HPRFUDWLF5HSXEOLFRIWKH
       &RQJR Y 8JDQGD  SDUDV ± 6HH DOVR IRU H[DPSOH &RQFOXGLQJ 2EVHUYDWLRQV RI WKH +XPDQ
       5LJKWV &RPPLWWHH 8QLWHG 6WDWHV RI $PHULFD 81 'RF &&35&86$&25HY  'HFHPEHU
       SDUD+XPDQ5LJKWV&RPPLWWHH*HQHUDO&RPPHQW1RVXSUDIRRWQRWHSDUDVHH



                                                                                                                                                          
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1460 of 1770
 


            +XPDQ 5LJKWV%DVHG Non-Refoulement 2EOLJDWLRQV 8QGHU &XVWRPDU\
               ,QWHUQDWLRQDO/DZ
 
  7KHSURKLELWLRQRIWRUWXUHLVDOVRSDUWRIFXVWRPDU\LQWHUQDWLRQDOODZZKLFKKDV
 DWWDLQHGWKHUDQNRIDSHUHPSWRU\QRUPRILQWHUQDWLRQDOODZRUMXVFRJHQV  ,WLQFOXGHV
 DV D IXQGDPHQWDO DQG LQKHUHQW FRPSRQHQW WKH SURKLELWLRQ RI UHIRXOHPHQW WR D ULVN RI
 WRUWXUHDQGWKXVLPSRVHVDQDEVROXWHEDQRQDQ\IRUPRIIRUFLEOHUHWXUQWRDGDQJHURI
 WRUWXUHZKLFKLVELQGLQJRQDOO6WDWHVLQFOXGLQJWKRVHZKLFKKDYHQRWEHFRPHSDUW\WR
 WKH UHOHYDQW LQVWUXPHQWV 7KH SURKLELWLRQ RI DUELWUDU\ GHSULYDWLRQ RI OLIH ZKLFK DOVR
 LQFOXGHVDQLQKHUHQWREOLJDWLRQQRWWRVHQGDQ\SHUVRQWRDFRXQWU\ZKHUHWKHUHLVDUHDO
 ULVN WKDW KH RU VKH PD\ EH H[SRVHG WR VXFK WUHDWPHQW DOVR IRUPV SDUW RI FXVWRPDU\
 LQWHUQDWLRQDO ODZ   7KH SURKLELWLRQ RI UHIRXOHPHQW WR D ULVN RI FUXHO LQKXPDQ RU
 GHJUDGLQJWUHDWPHQWRUSXQLVKPHQWDVFRGLILHGLQXQLYHUVDODVZHOODVUHJLRQDOKXPDQ
 ULJKWVWUHDWLHVLVLQWKHSURFHVVRIEHFRPLQJFXVWRPDU\LQWHUQDWLRQDOODZDWWKHYHU\OHDVW
 DWUHJLRQDOOHYHO 
 
      8QGHUWKHDERYHPHQWLRQHGREOLJDWLRQV6WDWHVKDYHDGXW\WRHVWDEOLVKSULRUWR
 LPSOHPHQWLQJ DQ\ UHPRYDO PHDVXUH WKDW WKH SHUVRQ ZKRP LW LQWHQGV WR UHPRYH IURP
 WKHLUWHUULWRU\RUMXULVGLFWLRQZRXOGQRWEHH[SRVHGWRDGDQJHURIVHULRXVKXPDQULJKWV
 YLRODWLRQV VXFK DV WKRVH PHQWLRQHG DERYH ,I VXFK D ULVN H[LVWV WKH 6WDWH LV SUHFOXGHG
 IURPIRUFLEO\UHPRYLQJWKHLQGLYLGXDOFRQFHUQHG
 
 
   ,,(;75$7(55,725,$/$33/,&$%,/,7<2)7+(35,1&,3/(2)NON-REFOULEMENT
                 81'(57+(&219(17,21$1'25,7635272&2/
 
      7KH 6HFWLRQV RI WKLV $GYLVRU\ 2SLQLRQ ZKLFK IROORZ H[DPLQH WKH WHUULWRULDO
 VFRSHRI$UWLFOH  RIWKH&RQYHQWLRQLQOLJKWRIWKHFULWHULDSURYLGHGIRUXQGHU
 LQWHUQDWLRQDOODZIRUWKHLQWHUSUHWDWLRQRIWUHDWLHV,QDFFRUGDQFHZLWKWKHUHOHYDQWUXOHV
 
       DOVR &RQFOXVLRQV DQG UHFRPPHQGDWLRQV RI WKH &RPPLWWHH DJDLQVW 7RUWXUH FRQFHUQLQJ WKH VHFRQG
       UHSRUWRIWKH8QLWHG6WDWHVRI$PHULFD81'RF&$7&86$&2-XO\SDUD
 
     6HHIRUH[DPSOH+XPDQ5LJKWV&RPPLWWHH*HQHUDO&RPPHQW1R$UWLFOH'HURJDWLRQVGXULQJ
       D 6WDWH RI (PHUJHQF\, 81 'RF &&35&5HY$GG  $XJXVW  SDUD  ³7KH
       SURFODPDWLRQ RI FHUWDLQ SURYLVLRQVRI WKH &RYHQDQW DV EHLQJRID QRQGHURJDEOH QDWXUH LQ DUWLFOH 
       SDUD  LV WR EH VHHQ SDUWO\ DV UHFRJQLWLRQ RI WKH SHUHPSWRU\ QDWXUH RI VRPH IXQGDPHQWDO ULJKWV
       HQVXUHG LQ WUHDW\ IRUP LQ WKH &RYHQDQW HJ DUWLFOHV DQG   ³  VHH DOVR WKH GHFLVLRQV RI WKH
       ,QWHUQDWLRQDO&ULPLQDO7ULEXQDOIRUWKHIRUPHU<XJRVODYLD ,&7< LQ3URVHFXWRUY'HODOLFDQG2WKHUV
       7ULDO &KDPEHU -XGJHPHQW RI 1RYHPEHU  SDUD 3URVHFXWRU Y )XUXQG]LMD 7ULDO
       &KDPEHU-XGJHPHQWRI'HFHPEHUSDUDV±3URVHFXWRUY.XQDUDFDQG2WKHUV7ULDO
       &KDPEHU-XGJHPHQWRI)HEUXDU\SDUD6HHDOVRWKHMXGJHPHQWRIWKH+RXVHRI/RUGVLQ
       3LQRFKHW 8JDUWH UH >@  $OO (5  SDUDV ± 6HH DOVR IRU H[DPSOH )LODUWLJD Y 3HQD
       ,UDOD)G G&LU 
 
     6HH+XPDQ5LJKWV&RPPLWWHH*HQHUDO&RPPHQW1R,VVXHVUHODWLQJWRUHVHUYDWLRQVPDGHXSRQ
       UDWLILFDWLRQ RU DFFHVVLRQ WR WKH &RYHQDQW RU WKH 2SWLRQDO 3URWRFROV WKHUHWR RU LQ UHODWLRQ WR
       GHFODUDWLRQV XQGHU $UWLFOH  RI WKH &RYHQDQW 81 'RF &&35&5HY$GG  1RYHPEHU
        SDUD  ³« >3@URYLVLRQV LQ WKH &RYHQDQW WKDW UHSUHVHQW FXVWRPDU\ LQWHUQDWLRQDO ODZ DQG
       DIRUWLRULZKHQWKH\KDYHWKHFKDUDFWHURISHUHPSWRU\QRUPV PD\QRWEHWKHVXEMHFWRIUHVHUYDWLRQV
       $FFRUGLQJO\ D 6WDWH PD\ QRW UHVHUYH WKH ULJKW WR HQJDJH LQ « WRUWXUH WR VXEMHFW SHUVRQV WR FUXHO
       LQKXPDQRUGHJUDGLQJWUHDWPHQWRUSXQLVKPHQWWRDUELWUDULO\GHSULYHSHUVRQVRIWKHLUOLYHV«´ 
 
     6HHIRUH[DPSOHWKHMXULVSUXGHQFHRIWKH(XURSHDQ&RXUWRI+XPDQ5LJKWVUHIHUUHGWRVXSUDIRRWQRWH
        VHH DOVR $UWLFOH    RI WKH (XURSHDQ &KDUWHU RI )XQGDPHQWDO 5LJKWV >@ 2- & DQG
       SUHDPEXODU SDUD  RI WKH &RXQFLO )UDPHZRUN 'HFLVLRQ RI  -XQH  RQ WKH (XURSHDQ DUUHVW
       ZDUUDQWDQGWKHVXUUHQGHUSURFHGXUHVEHWZHHQ0HPEHU6WDWHV-+$DGRSWHGE\WKH&RXQFLO
       RIWKH(XURSHDQ8QLRQ



                                                                                                                                                          
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1461 of 1770
 


 DV VWDWHG LQ WKH  9LHQQD &RQYHQWLRQ RQ WKH /DZ RI 7UHDWLHV  WKH PHDQLQJ RI D
 SURYLVLRQ LQ DQ LQWHUQDWLRQDO WUHDW\ PXVW EH HVWDEOLVKHG E\ H[DPLQLQJ WKH RUGLQDU\
 PHDQLQJRIWKHWHUPVHPSOR\HGLQOLJKWRIWKHLUFRQWH[WDQGWKHREMHFWDQGSXUSRVHRI
 WKHWUHDW\  6XEVHTXHQWSUDFWLFHRI6WDWHVLQDSSO\LQJWKHWUHDW\DVZHOODVUHOHYDQWUXOHV
 RILQWHUQDWLRQDOODZPXVWDOVREHWDNHQLQWRFRQVLGHUDWLRQLQLQWHUSUHWLQJDWUHDW\ 
 
       )RUWKHUHDVRQVVHWRXWEHORZ81+&5LVRIWKHYLHZWKDWWKHSXUSRVHLQWHQWDQG
 PHDQLQJ RI $UWLFOH    RI WKH  &RQYHQWLRQ DUH XQDPELJXRXV DQG HVWDEOLVK DQ
 REOLJDWLRQQRWWRUHWXUQDUHIXJHHRUDV\OXPVHHNHUWRDFRXQWU\ZKHUHKHRUVKHZRXOG
 EH ULVN RI SHUVHFXWLRQ RU RWKHU VHULRXV KDUP ZKLFK DSSOLHV ZKHUHYHU D 6WDWH H[HUFLVHV
 MXULVGLFWLRQ LQFOXGLQJ DW WKH IURQWLHU RQ WKH KLJK VHDV RU RQ WKH WHUULWRU\ RI DQRWKHU
 6WDWH 
 
 $       6FRSH Ratione Loci RI $UWLFOH    RI WKH  &RQYHQWLRQ 2UGLQDU\
           0HDQLQJ&RQWH[W2EMHFWDQG3XUSRVHRIWKH&RQYHQWLRQ
 
       $V QRWHG DERYH WKH IRFXV RI WKH SUHVHQW LQTXLU\ LV WKH WHUULWRULDO VFRSH RI WKH
 QRQUHIRXOHPHQWSURYLVLRQXQGHU$UWLFOH  RIWKH&RQYHQWLRQ,QNHHSLQJZLWK
 WKH SULPDU\ UXOH RI WUHDW\ LQWHUSUHWDWLRQ VWDWHG LQ $UWLFOH    RI WKH  9LHQQD
 &RQYHQWLRQ LW LV QHFHVVDU\ ILUVW WR H[DPLQH WKH RUGLQDU\ PHDQLQJ RI WKH WHUPV RI
 $UWLFOH    RI WKH  &RQYHQWLRQ WDNLQJ LQWR DFFRXQW WKHLU FRQWH[W DV ZHOO DV WKH
 REMHFWDQGSXUSRVHRIWKHWUHDW\RIZKLFKLWIRUPVSDUW
 
       7KH REOLJDWLRQ VHW RXW LQ $UWLFOH    RI WKH  &RQYHQWLRQ LV VXEMHFW WR
 DJHRJUDSKLFUHVWULFWLRQRQO\ZLWKUHJDUGWRWKHFRXQWU\ZKHUHDUHIXJHHPD\QRWEHVHQW
 WR QRW WKH SODFH ZKHUH KH RU VKH LV VHQW IURP 7KH H[WUDWHUULWRULDO DSSOLFDELOLW\ RI WKH
 QRQUHIRXOHPHQW REOLJDWLRQ XQGHU $UWLFOH    LV FOHDU IURP WKH WH[W RI WKH SURYLVLRQ
 LWVHOI ZKLFK VWDWHV D VLPSOH SURKLELWLRQ ³1R &RQWUDFWLQJ 6WDWH VKDOO H[SHO RU UHWXUQ
   ³UHIRXOHU´ DUHIXJHHLQDQ\PDQQHUZKDWVRHYHUWRWKHIURQWLHUVRIWHUULWRULHVZKHUHKLV
 >RUKHU@OLIHRUIUHHGRPZRXOGEHWKUHDWHQHG«´
 


 
 
     6XSUD IRRWQRWH  >KHUHLQDIWHU ³ 9LHQQD &RQYHQWLRQ´@ 7KH  9LHQQD &RQYHQWLRQ LV
       JHQHUDOO\UHJDUGHGDVH[SUHVVLQJUXOHVZKLFKFRQVWLWXWHFXVWRPDU\LQWHUQDWLRQDOODZ
 
     $UWLFOH  RIWKH9LHQQD&RQYHQWLRQSURYLGHV³$WUHDW\VKDOOEHLQWHUSUHWHGLQJRRGIDLWKLQ
       DFFRUGDQFHZLWKWKHRUGLQDU\PHDQLQJWREHJLYHQWRWKHWHUPVRIWKHWUHDW\LQWKHLUFRQWH[WDQGLQWKH
       OLJKWRILWVREMHFWDQGSXUSRVH´
 
     $UWLFOH  RIWKH9LHQQD&RQYHQWLRQSURYLGHVWKDWLQLQWHUSUHWLQJDWUHDW\³«WKHUHVKDOOEH
       WDNHQLQWRDFFRXQWWRJHWKHUZLWKWKHFRQWH[W« E DQ\VXEVHTXHQWSUDFWLFHLQWKHDSSOLFDWLRQRIWKH
       WUHDW\ZKLFKHVWDEOLVKHVWKHDJUHHPHQWRIWKHSDUWLHVUHJDUGLQJLWVLQWHUSUHWDWLRQ F DQ\UHOHYDQWUXOHV
       RILQWHUQDWLRQDOODZDSSOLFDEOHLQWKHUHODWLRQVEHWZHHQSDUWLHV´
 
     ,QDGHFLVLRQZKLFKDGGUHVVHGWKHDSSOLFDELOLW\LQWHUDOLDRI$UWLFOH  RIWKH&RQYHQWLRQWR
       WKH UHWXUQ WR +DLWL RI SHUVRQV LQWHUFHSWHG RQ WKH KLJK VHDV E\ 86 FRDVW JXDUG YHVVHOV WKH 8QLWHG
       6WDWHV 6XSUHPH &RXUW GHWHUPLQHG WKDW $UWLFOH    RI WKH  &RQYHQWLRQ LV DSSOLFDEOH RQO\ WR
       SHUVRQV ZLWKLQ WKH WHUULWRU\ RI WKH 8QLWHG 6WDWHV 6DOH $FWLQJ &RPPLVVLRQHU ,PPLJUDWLRQ DQG
       1DWXUDOL]DWLRQ 6HUYLFH HW DO 3HWLWLRQHUV Y +DLWLDQ &HQWHUV &RXQFLO ,QF HW DO  86 
          )RU WKH UHDVRQV VHW RXW LQ WKLV DGYLVRU\ RSLQLRQ 81+&5 LV RI WKH YLHZ WKDW WKH PDMRULW\
       RSLQLRQRIWKH6XSUHPH&RXUWLQ6DOHGRHVQRWDFFXUDWHO\UHIOHFWWKHVFRSHRI$UWLFOH  RIWKH
       &RQYHQWLRQ 6HH DOVR ,QWHU$PHULFDQ &RPPLVVLRQ RQ +XPDQ 5LJKWV LQ 7KH +DLWLDQ &HQWUH IRU
       +XPDQ5LJKWVHWDOY8QLWHG6WDWHVVXSUDIRRWQRWHSDUD ³«7KH&RPPLVVLRQVKDUHVWKH
       YLHZDGYDQFHGE\WKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHVLQLWV$PLFXV&XULDHEULHILQ
       LWVDUJXPHQWEHIRUHWKH6XSUHPH&RXUWWKDW$UWLFOHKDGQRJHRJUDSKLFDOOLPLWDWLRQV´ 



                                                                                                                 
                                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1462 of 1770
 


      7KHRUGLQDU\PHDQLQJRI³UHWXUQ´LQFOXGHV³WRVHQGEDFN´RU³WREULQJVHQGRU
 SXWEDFNWRDIRUPHURUSURSHUSODFH´  7KH(QJOLVKWUDQVODWLRQVRI³UHIRXOHU´³LQFOXGH
 ZRUGVOLNHµUHSXOVH¶µUHSHO¶µGULYHEDFN¶´ ,WLVGLIILFXOWWRFRQFHLYHWKDWWKHVHZRUGV
 DUHOLPLWHGWRUHIXJHHVZKRKDYHDOUHDG\HQWHUHGWKHWHUULWRU\RID&RQWUDFWLQJ6WDWH7KH
 RUGLQDU\PHDQLQJRIWKHWHUPV³UHWXUQ´DQG³UHIRXOHU´GRHVQRWVXSSRUWDQLQWHUSUHWDWLRQ
 ZKLFKZRXOGUHVWULFWLWVVFRSHWRFRQGXFWZLWKLQWKHWHUULWRU\RIWKH6WDWHFRQFHUQHGQRU
 LV WKHUH DQ\ LQGLFDWLRQ WKDW WKHVH WHUPV ZHUH XQGHUVWRRG E\ WKH GUDIWHUV RI WKH 
 &RQYHQWLRQWREHOLPLWHGLQWKLVZD\
 
      $FRQWH[WXDODQDO\VLVRI$UWLFOHRIWKH&RQYHQWLRQIXUWKHUVXSSRUWVWKH
 YLHZWKDWWKHVFRSHUDWLRQHORFLRIWKHQRQUHIRXOHPHQWSURYLVLRQLQ$UWLFOH  LVQRW
 OLPLWHGWRD6WDWH¶VWHUULWRU\7KHYLHZKDVEHHQDGYDQFHGWKDW$UWLFOH  RIWKH
 &RQYHQWLRQ ZKLFK SHUPLWV H[FHSWLRQV WR WKH SULQFLSOH RI QRQUHIRXOHPHQW RQO\ ZLWK
 UHJDUG WR D UHIXJHH ZKR FRQVWLWXWHV D GDQJHU WR WKH VHFXULW\ RU WKH FRPPXQLW\ RI WKH
 FRXQWU\LQZKLFKKHLVLPSOLHVWKDWWKHVFRSHRI$UWLFOH  LVDOVROLPLWHGWRSHUVRQV
 ZLWKLQ WKH WHUULWRU\ RI WKH KRVW FRXQWU\   +RZHYHU LQ 81+&5¶V RSLQLRQ WKLV YLHZ LV
 FRQWUDGLFWHGE\WKHFOHDUZRUGLQJRI$UWLFOH  DQG  UHVSHFWLYHO\ZKLFKDGGUHVV
 GLIIHUHQW FRQFHUQV   DV ZHOO DV WKH IDFW WKDW WKH WHUULWRULDO VFRSH RI D QXPEHU RI RWKHU
 SURYLVLRQV RI WKH  &RQYHQWLRQ LV PDGH H[SOLFLW   7KXV ZKHUH WKH GUDIWHUV RI WKH
 &RQYHQWLRQLQWHQGHGDSDUWLFXODUFODXVHRIWKH&RQYHQWLRQWRDSSO\RQO\WR

 
 
     6HH 0HUULDP:HEVWHU 2QOLQH 'LFWLRQDU\ WK HGLWLRQ DYDLODEOH DW KWWSZZZPZFRPFJL
       ELQGLFWLRQDU\"ERRN 'LFWLRQDU\ YD UHWXUQ ODVWDFFHVVHGRQ2FWREHU 
 
     7KLVZDVDOVRQRWHGE\WKHPDMRULW\RIWKH8QLWHG6WDWHV6XSUHPH&RXUWLQ6DOHVXSUDIRRWQRWH DW
        ZKLFKKRZHYHUZHQWRQWRVWDWHWKDW³µUHWXUQ¶PHDQVDGHIHQVLYHDFWRIUHVLVWDQFHRUH[FOXVLRQ
       DWDERUGHUUDWKHUWKDQDQDFWRIWUDQVSRUWLQJVRPHRQHWRDSDUWLFXODUGHVWLQDWLRQ´ DW DQGWKDW³«
       EHFDXVHWKHWH[WRI$UWLFOHFDQQRWUHDVRQDEO\EHUHDGWRVD\DQ\WKLQJDWDOODERXWDQDWLRQ¶VDFWLRQV
       WRZDUG DOLHQV RXWVLGH LWV RZQ WHUULWRU\ LW GRHV QRW SURKLELW VXFK DFWLRQV´ DW   $V QRWHG E\
       %ODFNPXQ - LQ KLV GLVVHQWLQJ RSLQLRQ LQ 6DOH VXSUD IRRWQRWH  ³>W@KH PDMRULW\¶V SX]]OLQJ
       SURJUHVVLRQ µUHIRXOHU¶PHDQVUHSHORUGULYHEDFNWKHUHIRUHµUHWXUQ¶PHDQVRQO\H[FOXGHDWDERUGHU
       WKHUHIRUHWKHWUHDW\GRHVQRWDSSO\ KDUGO\MXVWLILHVDGHSDUWXUHIURPWKHSDWKRIRUGLQDU\PHDQLQJ7KH
       WH[WRI$UWLFOH  LVFOHDUDQGZKHWKHUWKHRSHUDWLYHWHUPLVµUHWXUQ¶RUµUHIRXOHU¶LWSURKLELWVWKH
       *RYHUQPHQW¶VDFWLRQV´ DW± 
 
     ,QVXSSRUWRILWVILQGLQJWKDW$UWLFOH  GRHVQRWDSSO\RXWVLGHD6WDWH¶VWHUULWRU\WKHPDMRULW\RIWKH
       8QLWHG6WDWHV6XSUHPH&RXUWLQ6DOHVXSUDIRRWQRWHUHOLHGRQVWDWHPHQWVE\DQXPEHURIGHOHJDWHV
       LQYROYHG LQ WKH GUDIWLQJ RI WKH  &RQYHQWLRQ +RZHYHU WKHVH VWDWHPHQWV ZHUH H[SUHVVLRQV RI
       FRQFHUQ UHODWHG WR D SRVVLEOH REOLJDWLRQ WR JUDQW DV\OXP WR ODUJH QXPEHUV RI DUULYDOV LQ PDVV LQIOX[
       VLWXDWLRQV,Q81+&5¶VYLHZWKHVHSRUWLRQVRIWKHQHJRWLDWLQJKLVWRU\GRQRWZDUUDQWWKHFRQFOXVLRQ
       WKDW WKH GUDIWHUV RI WKH  &RQYHQWLRQ UHDFKHG FRQVHQVXV DERXW DQ LPSOLFLW UHVWULFWLRQ RI WKH
       WHUULWRULDO VFRSH RI WKH SULQFLSOH RI QRQUHIRXOHPHQW DV SURYLGHG IRU LQ $UWLFOH    6HH DOVR
       81+&5 7KH 3ULQFLSOH RI 1RQ5HIRXOHPHQW DV D 1RUP RI &XVWRPDU\ ,QWHUQDWLRQDO /DZ VXSUD
       IRRWQRWH
 
     6HH6DOHVXSUDIRRWQRWHDW±
 
     6HH DOVR WKH GLVVHQWLQJ RSLQLRQ RI %ODFNPXQ - LQ 6DOH VXSUD IRRWQRWH  DW  ³)DU IURP
       FRQVWLWXWLQJµDQDEVXUGDQRPDO\>«@WKHIDFWWKDWDVWDWHLVSHUPLWWHGWRµH[SHORUUHWXUQ¶DVPDOOFODVV
       RI UHIXJHHV IRXQG ZLWKLQ LWV WHUULWRU\ EXW PD\ QRW VHL]H DQG UHWXUQ UHIXJHHV ZKR UHPDLQ RXWVLGH LWV
       IURQWLHUVH[SUHVVHVSUHFLVHO\WKHREMHFWLYHVDQGFRQFHUQVRIWKH&RQYHQWLRQ1RQUHWXUQLVWKHUXOHWKH
       VROHH[FHSWLRQ QHLWKHUDSSOLFDEOHQRULQYRNHGKHUH LVWKDWDQDWLRQHQGDQJHUHGE\DUHIXJHH¶VYHU\
       SUHVHQFH PD\ µH[SHO RU UHWXUQ¶ KLP WR DQ XQVDIH FRXQWU\ LI LW FKRRVHV 7KH WDXWRORJLFDO REVHUYDWLRQ
       WKDW RQO\ D UHIXJHH DOUHDG\ LQ D FRXQWU\ FDQ SRVH D GDQJHU WR WKH FRXQWU\ µLQ ZKLFK KH LV¶ SURYHV
       QRWKLQJ´ 
 
     )RU H[DPSOH $UWLFOHV   DQG  UHTXLUH VLPSOH SUHVHQFH RI D UHIXJHH LQ WKH KRVW FRXQWU\ ZKLOH
       $UWLFOHVDQGUHTXLUHWKDWKHRUVKHEH³ODZIXOO\RQWKHWHUULWRU\´RID&RQWUDFWLQJ6WDWHDQG
       $UWLFOHV  DQGDSSO\WRUHIXJHHVZKRDUH³ODZIXOO\VWD\LQJ´LQWKHFRXQWU\RI
       UHIXJH



                                                                                                                 
                                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1463 of 1770
 


 WKRVHZLWKLQWKHWHUULWRU\RID6WDWH3DUW\WKH\FKRVHODQJXDJHZKLFKOHDYHVQRGRXEWDV
 WRWKHLULQWHQWLRQ
 
      )XUWKHUPRUHDQ\LQWHUSUHWDWLRQZKLFKFRQVWUXHVWKHVFRSHRI$UWLFOH  RIWKH
  &RQYHQWLRQ DV QRW H[WHQGLQJ WR PHDVXUHV ZKHUHE\ D 6WDWH DFWLQJ RXWVLGH LWV
 WHUULWRU\ UHWXUQV RU RWKHUZLVH WUDQVIHUV UHIXJHHV WR D FRXQWU\ ZKHUH WKH\ DUH DW ULVN RI
 SHUVHFXWLRQ ZRXOG EH IXQGDPHQWDOO\ LQFRQVLVWHQW ZLWK WKH KXPDQLWDULDQ REMHFW DQG
 SXUSRVH RI WKH  &RQYHQWLRQ DQG LWV  3URWRFRO ,Q WKLV FRQWH[W LW LV ZRUWK
 UHFDOOLQJWKHILUVWWZRSDUDJUDSKVRIWKH3UHDPEOHWRWKH&RQYHQWLRQZKLFKUHDG
 
 ³&RQVLGHULQJ WKDW WKH &KDUWHU RI WKH 8QLWHG 1DWLRQV DQG WKH 8QLYHUVDO 'HFODUDWLRQ RI +XPDQ
 5LJKWV DSSURYHG RQ  'HFHPEHU  E\ WKH *HQHUDO $VVHPEO\ KDYH DIILUPHG WKH SULQFLSOH
 WKDWKXPDQEHLQJVVKDOOHQMR\IXQGDPHQWDOULJKWVDQGIUHHGRPVZLWKRXWGLVFULPLQDWLRQ
 
 &RQVLGHULQJWKDWWKH8QLWHG1DWLRQVKDVRQYDULRXVRFFDVLRQVPDQLIHVWHGLWVSURIRXQGFRQFHUQ
 IRU UHIXJHHV DQG HQGHDYRXUHG WR DVVXUH UHIXJHHV WKH ZLGHVW SRVVLEOH H[HUFLVH RI WKHVH
 IXQGDPHQWDOULJKWVDQGIUHHGRPV´
          
  $FRPSUHKHQVLYHUHYLHZRIWKHWUDYDX[SUpSDUDWRLUHV  FRQILUPVWKHRYHUULGLQJ
 KXPDQLWDULDQ REMHFW DQG SXUSRVH RI WKH &RQYHQWLRQ DQG SURYLGHV VLJQLILFDQW HYLGHQFH
 WKDWWKHQRQUHIRXOHPHQWSURYLVLRQLQ$UWLFOH  ZDVLQWHQGHGWRSURKLELWDQ\DFWVRU
 RPLVVLRQV E\ D &RQWUDFWLQJ 6WDWH ZKLFK KDYH WKH HIIHFW RI UHWXUQLQJ D UHIXJHH WR
 WHUULWRULHVZKHUHKHRUVKHLVOLNHO\WRIDFHSHUVHFXWLRQRUGDQJHUWROLIHRUIUHHGRP)RU
 H[DPSOH ZKHQ WKH  &RQYHQWLRQ ZDV LQ WKH FRXUVH RI SUHSDUDWLRQ WKH 6HFUHWDU\
 *HQHUDO VWDWHG LQ D 0HPRUDQGXP GDWHG  -DQXDU\  WR WKH$G +RF &RPPLWWHH RQ
 6WDWHOHVVQHVV DQG 5HODWHG 3UREOHPV WKDW ³WXUQLQJ D UHIXJHH EDFN WR WKH IURQWLHU RI WKH
 FRXQWU\ZKHUHKLVOLIHRUOLEHUW\LVWKUHDWHQHG«ZRXOGEHWDQWDPRXQWWRGHOLYHULQJKLP
 LQWR WKH KDQGV RI KLV SHUVHFXWRUV´   'XULQJ WKH GLVFXVVLRQV RI WKH &RPPLWWHH WKH
 UHSUHVHQWDWLYHRIWKH8QLWHG6WDWHVYLJRURXVO\DUJXHGWKDW
           
           ³>Z@KHWKHU LW ZDV D TXHVWLRQ RI FORVLQJ WKH IURQWLHU WR D UHIXJHH ZKR DVNHG
           DGPLWWDQFH RU RI WXUQLQJ KLP EDFN DIWHU KH KDG FURVVHG WKH IURQWLHU RU HYHQ
           H[SHOOLQJ KLP DIWHU KH KDG EHHQ DGPLWWHG WR UHVLGHQFH LQ WKH WHUULWRU\ WKH
           SUREOHPZDVPRUHRUOHVVWKHVDPH:KDWHYHUWKHFDVHPLJKWEHZKHWKHURUQRW

 
 
     2QH RI WKH IXQGDPHQWDO ULJKWV HQVKULQHG LQ WKH 8QLYHUVDO 'HFODUDWLRQ RI +XPDQ 5LJKWV *HQHUDO
       $VVHPEO\UHVROXWLRQ$ ,,, 81'RF$DW  LVWKHULJKWRIHYHU\RQH³WRVHHNDQG
       HQMR\LQRWKHUFRXQWULHVDV\OXPIURPSHUVHFXWLRQ´XQGHU$UWLFOH
 
     3XUVXDQWWR$UWLFOHRIWKH9LHQQD&RQYHQWLRQVXSUDIRRWQRWH UHFRXUVHWRWKHSUHSDUDWRU\
       ZRUN RI WKH WUHDW\ LV D VXSSOHPHQWDU\ PHDQV RI WUHDW\ LQWHUSUHWDWLRQ LV SHUPLWWHG RQO\ ZKHUH WKH
       PHDQLQJ RI WKH WUHDW\ ODQJXDJH LV DPELJXRXV RU REVFXUH RU ZKHUH LQWHUSUHWDWLRQ SXUVXDQW WR WKH
       JHQHUDOUXOHVVHWRXWLQ$UWLFOHRIWKH9LHQQD&RQYHQWLRQOHDGVWRDUHVXOWZKLFKLVPDQLIHVWO\
       DEVXUGRUXQUHDVRQDEOH,WLVDZHOOHVWDEOLVKHGSULQFLSOHWKDWZKHQWKHPHDQLQJRIWKHWUHDW\LVFOHDU
       IURP LWV WH[W ZKHQ YLHZHG LQ OLJKW RI LWV FRQWH[W REMHFW DQG SXUSRVH VXSSOHPHQWDU\ VRXUFHV DUH
       XQQHFHVVDU\ DQG LQDSSOLFDEOH DQG UHFRXUVH WR VXFK VRXUFHV LV GLVFRXUDJHG 6HH IRU H[DPSOH
       ,QWHUQDWLRQDO &RXUW RI -XVWLFH ,QWHUSUHWDWLRQ RI WKH 7UHDW\ RI /DXVDQQH 3&,- 6HU % 1R 
         DW7KH/RWXV&DVH3&,-6HU$1R  DW$GPLVVLRQWRWKH8QLWHG1DWLRQV
       &DVH,&-5HSRUWV7KXVZKLOH81+&5LVRIWKHYLHZWKDWUHFRXUVHWRWKHGUDIWLQJKLVWRU\RI
       $UWLFOH    RI WKH  &RQYHQWLRQ LV QRW QHFHVVDU\ JLYHQ WKH XQDPELJXRXV ZRUGLQJ RI WKLV
       SURYLVLRQWKHWUDYDX[SUpSDUDWRLUHVDUHQHYHUWKHOHVVRILQWHUHVWLQFODULI\LQJWKHEDFNJURXQGFRQWHQW
       DQGVFRSHRI$UWLFOH  
 
     $G+RF&RPPLWWHHRQ6WDWHOHVVQHVVDQG5HODWHG3UREOHPV6WDWXVRI5HIXJHHVDQG6WDWHOHVV3HUVRQV±
       0HPRUDQGXPE\WKH6HFUHWDU\*HQHUDO81'RFXPHQW($&-DQXDU\&RPPHQWVRQ
       $UWLFOHRIWKHSUHOLPLQDU\GUDIWSDUD



                                                                                                             
                                                                                                         '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1464 of 1770
 


           WKHUHIXJHHZDVLQDUHJXODUSRVLWLRQKHPXVWQRWEHWXUQHGEDFNWRDFRXQWU\
           ZKHUHKLVOLIHRUIUHHGRPFRXOGEHWKUHDWHQHG´ 
          
      7KH VDPH UHSUHVHQWDWLYH RI WKH 8QLWHG 6WDWHV SURSRVHG WKDW WKH ZRUGV
 ³XQGHUWDNHVQRWWRH[SHORUUHWXUQ UHIRXOHU ´VKRXOGUHSODFHWKHZRUGV³QRWWXUQEDFN´
 LQRUGHUWRVHWWOHDQ\GRXEWVWKDWQRQUHIRXOHPHQWDSSOLHGWRUHIXJHHVZKHWKHURUQRWWKH\
 KDG EHHQ UHJXODUO\ DGPLWWHG WR UHVLGHQFH  DQ DPHQGPHQW WKDW XOWLPDWHO\ IRUPHG WKH
 EDVLVIRUWKH³H[SHORUUHWXUQ´ILQDOZRUGLQJRI$UWLFOHRIWKH&RQYHQWLRQ,WLV
 DOVRZRUWKQRWLQJWKDWDWRQHSRLQWWKH&KDLUPDQRIWKH$G+RF&RPPLWWHHVXVSHQGHG
 WKHGLVFXVVLRQREVHUYLQJWKDWLWKDGLQGLFDWHGDJUHHPHQWRQWKHSULQFLSOHWKDWUHIXJHHV
 IOHHLQJ IURP SHUVHFXWLRQ RQ DFFRXQW RI WKHLU UDFH UHOLJLRQ QDWLRQDOLW\ RU SROLWLFDO
 RSLQLRQVKRXOGQRWEHSXVKHGEDFNLQWRWKHDUPVRIWKHLUSHUVHFXWRUV 
 
 %      ([WUDWHUULWRULDO $SSOLFDELOLW\ RI $UWLFOH    RI WKH  &RQYHQWLRQ
          6XEVHTXHQW6WDWH3UDFWLFHDQG5HOHYDQW5XOHVRI,QWHUQDWLRQDO/DZ
 
  /LPLWLQJWKHWHUULWRULDOVFRSHRI$UWLFOH  RIWKH&RQYHQWLRQWRFRQGXFW
 RI D 6WDWH ZLWKLQ LWV QDWLRQDO WHUULWRU\ ZRXOG DOVR EH DW YDULDQFH ZLWK VXEVHTXHQW 6WDWH
 SUDFWLFHDQGUHOHYDQWUXOHVRILQWHUQDWLRQDOODZDSSOLFDEOHEHWZHHQWKH6WDWHVSDUW\WRWKH
 WUHDW\ LQ TXHVWLRQ ,Q DFFRUGDQFH ZLWK $UWLFOH    RI WKH  9LHQQD &RQYHQWLRQ  
 WKHVH HOHPHQWV DOVR QHHG WR EH WDNHQ LQWR DFFRXQW LQ LQWHUSUHWLQJ D SURYLVLRQ RI DQ
 LQWHUQDWLRQDOWUHDW\
 
  6XEVHTXHQW 6WDWH SUDFWLFH LV H[SUHVVHG LQWHU DOLD WKURXJK QXPHURXV ([HFXWLYH
 &RPPLWWHH &RQFOXVLRQV ZKLFK DWWHVW WR WKH RYHUULGLQJ LPSRUWDQFH RI WKH SULQFLSOH RI
 QRQUHIRXOHPHQW LUUHVSHFWLYH RI ZKHWKHU WKH UHIXJHH LV LQ WKH QDWLRQDO WHUULWRU\ RI WKH
 6WDWHFRQFHUQHG  6XEVHTXHQW6WDWHSUDFWLFHZKLFKLVUHOHYDQWWRWKHLQWHUSUHWDWLRQRIWKH
 QRQUHIRXOHPHQW REOLJDWLRQ XQGHU WKH  &RQYHQWLRQ DQG  3URWRFRO LV DOVR
 HYLGHQFHGE\RWKHULQWHUQDWLRQDOUHIXJHHDQGKXPDQULJKWVLQVWUXPHQWVGUDZQXSVLQFH
  QRQH RI ZKLFK SODFHV WHUULWRULDO UHVWULFWLRQV RQ 6WDWHV¶ QRQUHIRXOHPHQW
 REOLJDWLRQV 
 
 
     6WDWHPHQWRI0U+HQNLQRIWKH8QLWHG6WDWHV81'RF($&65)HESDUDV±
 
     81'RF($&65SDUD
 
     6WDWHPHQWRIWKH&KDLUPDQ0U&KDQFHRI&DQDGD81'RF($&65)HEUXDU\DW
       SDJH7KH&KDLUPDQWKHQLQYLWHGWKHUHSUHVHQWDWLYHVRI%HOJLXPDQGWKH8QLWHG6WDWHVWRFRQIHUZLWK
       KLPWRDWWHPSWWKHSUHSDUDWLRQRIDVXLWDEOHGUDIWIRUODWHUFRQVLGHUDWLRQ
 
     6XSUDIRRWQRWH
 
     6HH IRU H[DPSOH ([HFXWLYH &RPPLWWHH &RQFOXVLRQ 1R  ;;9,,,  VXSUD IRRWQRWH  DW SDUD F 
        UHDIILUPLQJ ³WKH IXQGDPHQWDO LPSRUWDQFH RI WKH REVHUYDQFH RI WKH SULQFLSOH RI QRQUHIRXOHPHQW ±
       ERWK DW WKH ERUGHU DQG ZLWKLQ WKH WHUULWRU\ RI D 6WDWH «´  &RQFOXVLRQ 1R  ;;;  ³5HIXJHHV
       ZLWKRXW DQ $V\OXP &RXQWU\´   SDUDV E  DQG F  VWDWLQJ WKDW ³>D@FWLRQ ZKHUHE\ D UHIXJHH LV
       REOLJHG WRUHWXUQRU LV VHQW WR D FRXQWU\ ZKHUHKHKDV UHDVRQ WRIHDU SHUVHFXWLRQ FRQVWLWXWHV DJUDYH
       YLRODWLRQRIWKHSULQFLSOHRIQRQUHIRXOHPHQW´DQGQRWLQJWKDW³>L@WLVWKHKXPDQLWDULDQREOLJDWLRQRIDOO
       FRDVWDO6WDWHVWRDOORZYHVVHOVLQGLVWUHVVWRVHHNKDYHQLQWKHLUZDWHUVDQGWRJUDQWDV\OXPRUDWOHDVW
       WHPSRUDU\ UHIXJH WR SHUVRQV RQ ERDUG ZLVKLQJ WR VHHN DV\OXP´  &RQFOXVLRQ 1R  ;;;,, 
       ³3URWHFWLRQRI$V\OXP6HHNHUVLQ6LWXDWLRQVRI/DUJH6FDOH,QIOX[´  DW,,$ ³,QDOOFDVHVWKH
       IXQGDPHQWDO SULQFLSOH RI QRQUHIRXOHPHQW ± LQFOXGLQJ QRQUHMHFWLRQ DW WKH IURQWLHU ± PXVW EH
       VFUXSXORXVO\REVHUYHG´ &RQFOXVLRQ1R ;;;,; ³6WRZDZD\$V\OXP6HHNHUV´  SDUD  
        SURYLGLQJ LQWHU DOLD WKDW ³>O@LNH RWKHU DV\OXP VHHNHUV VWRZDZD\ DV\OXPVHHNHUV PXVW EH SURWHFWHG
       DJDLQVWIRUFLEOHUHWXUQWRWKHLUFRXQWU\RIRULJLQ´ 
 
     7KHVHLQFOXGHLQSDUWLFXODUWKH2$8&RQYHQWLRQ VXSUDIRRWQRWH WKH$&+5 VXSUD
       IRRWQRWH DQGWKH&RQYHQWLRQ$JDLQVW7RUWXUH VXSUDIRRWQRWH 6HHDOVRWKHH[SUHVVLRQVRIWKH
       SULQFLSOH RI QRQUHIRXOHPHQW LQ QRQELQGLQJ WH[WV VXFK DV IRU H[DPSOH WKH  &DUWDJHQD



                                                                                                              
                                                                                                          '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1465 of 1770
 


  ,Q NHHSLQJ ZLWK WKH DERYHPHQWLRQHG UXOHV RI WUHDW\ LQWHUSUHWDWLRQ LW LV DOVR
 QHFHVVDU\ WR KDYH UHJDUG WR GHYHORSPHQWV LQ UHODWHG DUHDV RI LQWHUQDWLRQDO ODZ ZKHQ
 LQWHUSUHWLQJWKHWHUULWRULDO VFRSH RI $UWLFOH    RI WKH  &RQYHQWLRQ ,QWHUQDWLRQDO
 UHIXJHH ODZ DQG LQWHUQDWLRQDO KXPDQ ULJKWV ODZ DUH FRPSOHPHQWDU\ DQG PXWXDOO\
 UHLQIRUFLQJ OHJDO UHJLPHV   ,W IROORZV WKDW $UWLFOH    ZKLFK HPERGLHV WKH
 KXPDQLWDULDQ HVVHQFH RI WKH  &RQYHQWLRQ DQG VDIHJXDUGV IXQGDPHQWDO ULJKWV RI
 UHIXJHHV PXVW EH LQWHUSUHWHG LQ D PDQQHU ZKLFK LV FRQVLVWHQW ZLWK GHYHORSPHQWV LQ
 LQWHUQDWLRQDO KXPDQ ULJKWV ODZ $Q DQDO\VLV RI WKH VFRSH UDWLRQH ORFL RI 6WDWHV¶ QRQ
 UHIRXOHPHQWREOLJDWLRQVXQGHULQWHUQDWLRQDOKXPDQULJKWVODZLVSDUWLFXODUO\SHUWLQHQWWR
 WKHTXHVWLRQRIWKHH[WUDWHUULWRULDODSSOLFDELOLW\RIWKHSURKLELWLRQRQUHWXUQLQJDUHIXJHH
 WRDGDQJHURISHUVHFXWLRQXQGHULQWHUQDWLRQDOUHIXJHHLQVWUXPHQWV
 
      $VGLVFXVVHGLQPRUHGHWDLOEHORZ6WDWHVDUHERXQGE\WKHLUREOLJDWLRQVQRWWR
 UHWXUQDQ\SHUVRQRYHUZKRPWKH\H[HUFLVHMXULVGLFWLRQWRDULVNRILUUHSDUDEOHKDUP,Q
 GHWHUPLQLQJ ZKHWKHU D 6WDWH¶V KXPDQ ULJKWV REOLJDWLRQV ZLWK UHVSHFW WR D SDUWLFXODU
 SHUVRQ DUH HQJDJHG WKH GHFLVLYH FULWHULRQ LV QRW ZKHWKHU WKDW SHUVRQ LV RQ WKH 6WDWH¶V
 QDWLRQDOWHUULWRU\RUZLWKLQDWHUULWRU\ZKLFKLVGHMXUHXQGHUWKHVRYHUHLJQFRQWURORIWKH
 6WDWHEXWUDWKHUZKHWKHURUQRWKHRUVKHLVVXEMHFWWRWKDW6WDWH¶VHIIHFWLYHDXWKRULW\DQG
 FRQWURO
 
      ,Q LWV *HQHUDO &RPPHQW 1R  RQ WKH 1DWXUH RI WKH *HQHUDO/HJDO 2EOLJDWLRQ
 ,PSRVHGRQ6WDWHV3DUWLHVWRWKH>,&&35@WKH+XPDQ5LJKWV&RPPLWWHHKDVVWDWHGWKDW
 ³6WDWHV DUH UHTXLUHG E\ $UWLFOH    >RI WKH ,&&35@ WR UHVSHFW DQG WR HQVXUH WKH
 &RYHQDQW ULJKWV WR DOO SHUVRQV ZKR PD\ EH ZLWKLQ WKHLU WHUULWRU\ DQG WR DOO SHUVRQV
 VXEMHFW WR WKHLU MXULVGLFWLRQ 7KLV PHDQV WKDW D 6WDWH SDUW\ PXVW UHVSHFW DQG HQVXUH WKH
 ULJKWVODLGGRZQLQWKH&RYHQDQWWRDQ\RQHZLWKLQWKHSRZHURUHIIHFWLYHFRQWURORIWKDW
 6WDWH 3DUW\ HYHQ LI QRW VLWXDWHG ZLWKLQ WKH WHUULWRU\ RI WKH 6WDWH 3DUW\´   7KH *HQHUDO
 &RPPHQW UHDIILUPV FRQVLVWHQW MXULVSUXGHQFH RI WKH +XPDQ 5LJKWV &RPPLWWHH WR WKH
 HIIHFW WKDW 6WDWHV FDQ ³EH KHOG DFFRXQWDEOH IRU YLRODWLRQV RI ULJKWV XQGHU WKH ,&&35
 ZKLFKLWVDJHQWVFRPPLWRQWKHWHUULWRU\RIDQRWKHU6WDWHZKHWKHUZLWKWKHDFTXLHVFHQFH
 RI WKH *RYHUQPHQW RI WKDW 6WDWH RU LQ RSSRVLWLRQ WR LW´   DQG WKDW LQ FHUWDLQ
 
       'HFODUDWLRQ VXSUDIRRWQRWH WKH'HFODUDWLRQRI7HUULWRULDO$V\OXPDGRSWHGE\WKH*HQHUDO
       $VVHPEO\ VXSUDIRRWQRWH DQG5HVROXWLRQ  RIWKH&RPPLWWHHRI0LQLVWHUVRIWKH&RXQFLO
       RI(XURSH VXSUDIRRWQRWH 
 
     7KH FRPSOHPHQWDULW\ EHWZHHQ QRQUHIRXOHPHQW REOLJDWLRQV XQGHU LQWHUQDWLRQDO UHIXJHH DQG KXPDQ
       ULJKWV ODZ KDV EHHQ KLJKOLJKWHG IRU H[DPSOH LQ WKH 0H[LFR 'HFODUDWLRQ DQG 3ODQ RI $FWLRQ WR
       6WUHQJWKHQWKH,QWHUQDWLRQDO3URWHFWLRQRI5HIXJHHVLQ/DWLQ$PHULFDRI1RYHPEHU DYDLODEOH
       DWKWWSZZZXQKFURUJKRPH56'/(*$/EISGIODVWDFFHVVHGRQ2FWREHU 7KLV
       'HFODUDWLRQ ZDV DGRSWHG E\ /DWLQ $PHULFDQ 6WDWHV SDUWLFLSDWLQJ DW D JDWKHULQJ WR FHOHEUDWH WKH
       WZHQWLHWKDQQLYHUVDU\RIWKH&DUWDJHQD'HFODUDWLRQ6HHDOVR([HFXWLYH&RPPLWWHH&RQFOXVLRQ
       1R ;/9,, VXSUDIRRWQRWH1R ;/9,, ³*HQHUDO´  &RQFOXVLRQ1R ;/9,,, 
       ³6DIHJXDUGLQJ$V\OXP´  ZKLFKVSHFLILFDOO\UHIHUWRWKHSURKLELWLRQRIUHWXUQWRWRUWXUHDVVHW
       IRUWK LQ WKH &RQYHQWLRQ $JDLQVW 7RUWXUH DQG ([HFXWLYH &RPPLWWHH &RQFOXVLRQ 1R  /,9 
       ³*HQHUDO&RQFOXVLRQRQ,QWHUQDWLRQDO3URWHFWLRQ´  SDUD O  QRWLQJWKH³FRPSOHPHQWDU\QDWXUH
       RILQWHUQDWLRQDOUHIXJHHDQGKXPDQULJKWVODZDVZHOODVWKHSRVVLEOHUROHRIWKH8QLWHG1DWLRQVKXPDQ
       ULJKWVPHFKDQLVPVLQWKLVDUHD«´ 
 
     *HQHUDO&RPPHQW1RVXSUDIRRWQRWHSDUD
 
     6HH WKH GHFLVLRQV RI WKH +XPDQ 5LJKWV &RPPLWWHH LQ /RSH] %XUJRV Y 8UXJXD\ 81 'RF
       &&35&'-XO\SDUDDQG&HOLEHUWLGH&DVDULHJRY8UXJXD\81'RF
       &&35&'-XO\SDUD,QERWKGHFLVLRQVWKH+XPDQ5LJKWV&RPPLWWHHKDV
       DOVR KHOG WKDW ³LW ZRXOG EH XQFRQVFLRQDEOH WR VR LQWHUSUHW WKH UHVSRQVLELOLW\ XQGHU DUWLFOH  RI WKH
       &RYHQDQWDVWRSHUPLWD6WDWHSDUW\WRSHUSHWUDWHYLRODWLRQVRIWKH&RYHQDQWRQWKHWHUULWRU\RIDQRWKHU
       6WDWH ZKLFK YLRODWLRQV LW FRXOG QRW SHUSHWUDWH RQ LWV RZQ WHUULWRU\´ 6HH DOVR WKH GHFLVLRQ RI WKH



                                                                                                                                                          
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1466 of 1770
 


 FLUFXPVWDQFHV ³SHUVRQV PD\ IDOO XQGHU WKH VXEMHFWPDWWHU RI D 6WDWH 3DUW\ >WR WKH
 ,&&35@HYHQZKHQRXWVLGHWKDW6WDWH¶VWHUULWRU\´ 
 
      7KH,QWHUQDWLRQDO&RXUWRI-XVWLFHKDVFRQILUPHGWKDWWKH,&&35LVDSSOLFDEOHLQ
 UHVSHFW RI DFWV GRQH E\ D 6WDWH LQ WKH H[HUFLVH RI LWV MXULVGLFWLRQ RXWVLGH LWV RZQ
 WHUULWRU\   7KH &RXUW REVHUYHG WKDW ³ZKLOH WKH MXULVGLFWLRQ RI 6WDWHV LV SULPDULO\
 WHUULWRULDOLWPD\VRPHWLPHVEHH[HUFLVHGRXWVLGHWKHQDWLRQDOWHUULWRU\&RQVLGHULQJWKH
 REMHFWDQGSXUSRVHRIWKH,QWHUQDWLRQDO&RYHQDQWRQ&LYLODQG3ROLWLFDO5LJKWVLWZRXOG
 VHHPQDWXUDOWKDWHYHQZKHQVXFKLVWKHFDVH6WDWHVSDUWLHVWRWKH&RYHQDQWVKRXOGEH
 ERXQGWRFRPSO\ZLWKLWVSURYLVLRQV´ 
 
      6LPLODUO\WKH&RPPLWWHHDJDLQVW7RUWXUHKDVDIILUPHGWKDWWKHQRQUHIRXOHPHQW
 REOLJDWLRQ FRQWDLQHG LQ $UWLFOH  RI WKH &RQYHQWLRQ $JDLQVW 7RUWXUH DSSOLHV LQ DQ\
 WHUULWRU\ XQGHU D 6WDWH SDUW\¶V MXULVGLFWLRQ   :LWK UHJDUG WR WKRVH SURYLVLRQV RI WKH
 &RQYHQWLRQ$JDLQVW7RUWXUHZKLFK³DUHH[SUHVVHGDVDSSOLFDEOHWRµWHUULWRU\XQGHU>WKH
 6WDWH SDUW\¶V@ MXULVGLFWLRQ¶´ WKH &RPPLWWHH $JDLQVW 7RUWXUH UHLWHUDWHG ³LWV SUHYLRXVO\
 H[SUHVVHG YLHZ WKDW WKLV LQFOXGHV DOO DUHDV XQGHU WKH GH IDFWR HIIHFWLYH FRQWURO RI WKH
 6WDWH SDUW\ E\ ZKLFKHYHU PLOLWDU\ RU FLYLO DXWKRULWLHV VXFK FRQWURO LV H[HUFLVHG´ DQG
 PDGHLWFOHDUWKDWWKHVHSURYLVLRQV³DSSO\WRDQGDUHIXOO\HQMR\HGE\DOOSHUVRQVXQGHU
 WKH HIIHFWLYH FRQWURO RI LWV DXWKRULWLHV RI ZKLFKHYHU W\SH ZKHUHYHU ORFDWHG LQ WKH
 ZRUOG´ 
 
      7KH H[WUDWHUULWRULDO DSSOLFDELOLW\ RI KXPDQ ULJKWV WUHDWLHV LV DOVR ILUPO\
 HVWDEOLVKHGDWWKHUHJLRQDOOHYHO7KH(XURSHDQ&RXUWRI+XPDQ5LJKWVKDVH[DPLQHGWKH
 FRQFHSWRI³MXULVGLFWLRQ´LQDQXPEHURIGHFLVLRQVDQGFRQVLVWHQWO\KHOGWKDWWKHGHFLVLYH
 FULWHULRQ LV QRW ZKHWKHU D SHUVRQ LV ZLWKLQ WKH WHUULWRU\ RI WKH 6WDWH FRQFHUQHG EXW
 ZKHWKHURUQRWLQUHVSHFWRIWKHFRQGXFWDOOHJHGKHRUVKHLVXQGHUWKHHIIHFWLYHFRQWURO
 
       +XPDQ 5LJKWV &RPPLWWHH LQ 3HUHLUD 0RQWHUR Y 8UXJXD\ 81 'RF &&35&' 
       0DUFKSDUD
 
     6HH IRU H[DPSOH &RQFOXGLQJ 2EVHUYDWLRQV RI WKH +XPDQ 5LJKWV &RPPLWWHH 8QLWHG 6WDWHV RI
       $PHULFD 81 'RF &&35&$GG  2FWREHU  SDUD  ,Q  WKH +XPDQ 5LJKWV
       &RPPLWWHHDOVRUHDIILUPHGWKHDSSOLFDELOLW\RIWKHSURYLVLRQVRIWKH,&&35ZLWKUHIHUHQFHWRFRQGXFW
       RI WKH 8QLWHG 6WDWHV DW *XDQWiQDPR %D\ 6HH &RQFOXGLQJ 2EVHUYDWLRQV RI WKH +XPDQ 5LJKWV
       &RPPLWWHH8QLWHG6WDWHVRI$PHULFDVXSUDIRRWQRWHSDUD6HHDOVR&RQFOXGLQJ2EVHUYDWLRQV
       RIWKH+XPDQ5LJKWV&RPPLWWHH,VUDHO81'RF&&35&$GG$XJXVWSDUDDQG
       81'RF&&35&2,65$XJXVWSDUD
 
     6HH WKH $GYLVRU\ 2SLQLRQ RI WKH ,QWHUQDWLRQDO &RXUW RI -XVWLFH LQ /HJDO &RQVHTXHQFHV RI WKH
       &RQVWUXFWLRQRID:DOOLQWKH2FFXSLHG3DOHVWLQLDQ7HUULWRU\  ,&-*HQ/LVW1R-XO\
        SDUD  6HH DOVR WKH UHFHQW MXGJHPHQW RI WKH ,QWHUQDWLRQDO &RXUW RI -XVWLFH LQ &DVH
       &RQFHUQLQJ$UPHG$FWLYLWLHVRQWKH7HUULWRU\RIWKH&RQJR '5&Y8JDQGD   ,&-*HQ/LVW
       1R'HFHPEHUSDUD
 
     /HJDO &RQVHTXHQFHV RI WKH &RQVWUXFWLRQ RI D :DOO LQ WKH 2FFXSLHG 3DOHVWLQLDQ 7HUULWRU\ VXSUD
       IRRWQRWHSDUD
 
     6HHIRUH[DPSOH&RPPLWWHH$JDLQVW7RUWXUH&RQFOXVLRQVDQGUHFRPPHQGDWLRQVRIWKH&RPPLWWHH
       DJDLQVW 7RUWXUH FRQFHUQLQJ WKH VHFRQG UHSRUW RI WKH 8QLWHG 6WDWHV RI $PHULFD VXSUD IRRWQRWH 
       +DYLQJ UHTXHVWHG WKH 6WDWH 3DUW\¶V YLHZV RQ WKH H[WUDWHUULWRULDO DSSOLFDELOLW\ RI $UWLFOH  RI WKH
       &RQYHQWLRQDJDLQVW7RUWXUHLQWKHFRQWH[WRI*XDQWiQDPR%D\WKH&RPPLWWHHH[SUHVVHGLWVFRQFHUQ
        ³«WKDW WKH 6WDWH SDUW\ FRQVLGHUV WKDW WKH QRQUHIRXOHPHQW REOLJDWLRQ XQGHU DUWLFOH  RI WKH
       &RQYHQWLRQGRHVQRWH[WHQGWRDSHUVRQGHWDLQHGRXWVLGHLWVWHUULWRU\«7KH6WDWHSDUW\VKRXOGDSSO\
       WKH QRQUHIRXOHPHQW JXDUDQWHH WR DOO GHWDLQHHV LQ LWV FXVWRG\ « LQ RUGHU WR FRPSO\ ZLWK LWV
       REOLJDWLRQVXQGHUDUWLFOHRIWKH&RQYHQWLRQ«´  SDUD 
 
     ,GSDUD7KLVDSSOLHVLQWHUDOLDWR$UWLFOHRIWKH&RQYHQWLRQ$JDLQVW7RUWXUHZKLFKSURKLELWV
       DFWV RI FUXHO LQKXPDQ RU GHJUDGLQJ WUHDWPHQW RU SXQLVKPHQW ZKLFK GR QRW DPRXQW WR WRUWXUH DV
       GHILQHGLQ$UWLFOHRIWKH&RQYHQWLRQ



                                                                                                                                                          
                                                                                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1467 of 1770
 


 RIRULVDIIHFWHGE\WKRVHDFWLQJRQEHKDOIRIWKH6WDWHLQTXHVWLRQ7KXVLQDGHFLVLRQLQ
 ZKLFK LW H[DPLQHG WKH FLUFXPVWDQFHV LQ ZKLFK WKH REOLJDWLRQV XQGHU WKH (XURSHDQ
 &RQYHQWLRQ DSSO\ H[WUDWHUULWRULDOO\ WKH (XURSHDQ &RXUW RI +XPDQ 5LJKWV KHOG WKDW
 ZKLOH³IURPWKHVWDQGSRLQWRISXEOLFLQWHUQDWLRQDOODZWKHMXULVGLFWLRQDOFRPSHWHQFHRI
 DVWDWHLVSULPDULO\WHUULWRULDO´  LWPD\H[WHQGH[WUDWHUULWRULDOO\LID6WDWH³WKURXJKWKH
 HIIHFWLYHFRQWURORIWKHUHOHYDQWWHUULWRU\DQGLWVLQKDELWDQWVDEURDGDVDFRQVHTXHQFHRI
 PLOLWDU\RFFXSDWLRQRUWKURXJKWKHFRQVHQWLQYLWDWLRQRUDFTXLHVFHQFHRIWKHJRYHUQPHQW
 RIWKDWWHUULWRU\H[HUFLVHVDOORUVRPHRIWKHSXEOLFSRZHUVQRUPDOO\WREHH[HUFLVHGE\
 WKDW JRYHUQPHQW´   $ VLWXDWLRQ LQ ZKLFK D SHUVRQ LV EURXJKW XQGHU WKH ³HIIHFWLYH
 FRQWURO´ RI WKH DXWKRULWLHV RI D 6WDWH LI WKH\ DUH H[HUFLVLQJ WKHLU DXWKRULW\ RXWVLGH WKH
 6WDWH¶V WHUULWRU\ PD\ DOVR JLYH ULVH WR WKH H[WUDWHUULWRULDO DSSOLFDWLRQ RI &RQYHQWLRQ
 REOLJDWLRQV 
          
      $OVR UHOHYDQW LQ WKH SUHVHQW FRQWH[W LV WKH MXGJHPHQW RI WKH (XURSHDQ &RXUW RI
 +XPDQ5LJKWVLQ,VVDDQG2UVY7XUNH\ZKLFKFRQILUPHGWKDW
           
           ³D 6WDWH PD\ DOVR EH KHOG DFFRXQWDEOH IRU YLRODWLRQV RI WKH &RQYHQWLRQ ULJKWV
           DQGIUHHGRPVRISHUVRQVZKRDUHLQWKHWHUULWRU\RIDQRWKHU6WDWHEXWZKRDUH
           IRXQG WR EH XQGHU WKH IRUPHU 6WDWH¶V DXWKRULW\ DQG FRQWURO WKURXJK LWV DJHQWV
           RSHUDWLQJ ± ZKHWKHU ODZIXOO\ RU XQODZIXOO\ ± LQ WKH ODWWHU 6WDWH >«@
           $FFRXQWDELOLW\ LQ VXFK VLWXDWLRQV VWHPV IURP WKH IDFW WKDW $UWLFOH  RI WKH
           &RQYHQWLRQ FDQQRW EH LQWHUSUHWHG VR DV WR DOORZ D 6WDWH SDUW\ WR SHUSHWUDWH
           YLRODWLRQVRIWKH&RQYHQWLRQRQWKHWHUULWRU\RIDQRWKHU6WDWHZKLFKLWFRXOGQRW
           SHUSHWUDWHRQLWVRZQWHUULWRU\>«@´
           
       7KH,QWHU$PHULFDQ&RPPLVVLRQRQ+XPDQ5LJKWVKHOGLQLWVGHFLVLRQLQ&RDUG
 HW DO Y WKH 8QLWHG 6WDWHV WKDW ³ZKLOH WKH H[WUDWHUULWRULDO DSSOLFDWLRQ RI WKH $PHULFDQ
 'HFODUDWLRQKDVQRWEHHQSODFHGDWLVVXHE\WKHSDUWLHVWKH&RPPLVVLRQILQGVLWSHUWLQHQW
 WRQRWHWKDWXQGHUFHUWDLQFLUFXPVWDQFHVWKHH[HUFLVHRILWVMXULVGLFWLRQRYHUDFWVZLWKDQ
 H[WUDWHUULWRULDOORFXVZLOOQRWRQO\EHFRQVLVWHQWZLWKEXWUHTXLUHGE\WKHQRUPVZKLFK
 SHUWDLQ´ 
           

 
 
     %DQNRYLFHWDOY%HOJLXPDQGRWKHUFRQWUDFWLQJ6WDWHV $GPLVVLELOLW\ $SSOLFDWLRQ1R
       'HFHPEHUSDUD
 
     ,G SDUD  6HH DOVR /RL]LGRX Y 7XUNH\ 3UHOLPLQDU\ 2EMHFWLRQV  $SSOLFDWLRQ 1R 
       -XGJHPHQWRI)HEUXDU\6HULHV$1RSDUD ³,QWKLVUHVSHFWWKH&RXUWUHFDOOVWKDW
       DOWKRXJK $UWLFOH  DUW   VHWV OLPLWV RQ WKH UHDFK RI WKH &RQYHQWLRQ WKH FRQFHSW RI µMXULVGLFWLRQ¶
       XQGHUWKLVSURYLVLRQLVQRWUHVWULFWHGWRWKHQDWLRQDOWHUULWRU\RIWKH+LJK&RQWUDFWLQJ3DUWLHV>«@>W@KH
       UHVSRQVLELOLW\ RI &RQWUDFWLQJ 3DUWLHV FDQ EH LQYROYHG EHFDXVH RI DFWV RI WKHLU DXWKRULWLHV ZKHWKHU
       SHUIRUPHGZLWKLQRURXWVLGHQDWLRQDOERXQGDULHVZKLFKSURGXFHHIIHFWVRXWVLGHWKHLURZQWHUULWRU\´ 
 
     gFDODQY7XUNH\ 3UHOLPLQDU\2EMHFWLRQV $SSOLFDWLRQ1R-XGJHPHQWRI0DUFK
       SDUD WKHIRUPHU3..OHDGHUKDGEHHQDUUHVWHGE\.HQ\DQDXWKRULWLHVDQGKDQGHGRYHUWR7XUNLVK
       RIILFLDOV RSHUDWLQJ LQ .HQ\D  6HH DOVR ,ODVFX DQG 2WKHUV Y 5XVVLD DQG 0ROGRYD $SSOLFDWLRQ 1R
       -XGJHPHQWRI-XO\SDUDV ILQGLQJWKDWWKHFRPSODLQDQWVFDPHZLWKLQWKH
       ³MXULVGLFWLRQ´RIWKH5XVVLDQ)HGHUDWLRQDQGWKDWWKHUHVSRQVLELOLW\RIWKH5XVVLDQ)HGHUDWLRQIRUDFWV
       ZKLFKRFFXUUHGRQWKHWHUULWRU\RI0ROGRYDZDVHQJDJHGE\WKHFRQGXFWRILWVRZQVROGLHUVWKHUHDV
       ZHOO DV WKDW RI WKH 7UDQVGQLHVWUDQ DXWKRULWLHV RQ WKH EDVLV RI WKH VXSSRUW SURYLGHG E\ 5XVVLD WR WKH
       ODWWHU  RQ WKH EDVLV RI WKH DFWLRQV RI LWV RZQ VROGLHUV DV ZHOO DV WKHLU VXSSRUW WR WKH 7UDQVGQLHVWUDQ
       DXWKRULWLHV 
 
     ,VVD DQG 2UV Y 7XUNH\ $SSOLFDWLRQ 1R  -XGJHPHQW RI  1RYHPEHU  SDUD  ZLWK
       UHIHUHQFHV LQWHU DOLD WR GHFLVLRQV RI WKH +XPDQ 5LJKWV &RPPLWWHH DQG WKH ,QWHU$PHULFDQ
       &RPPLVVLRQRI+XPDQ5LJKWV
 
     &RDUGHWDOYWKH8QLWHG6WDWHV&DVH1R5HSRUW1R6HSWHPEHUSDUD



                                                                                                                    
                                                                                                                '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1468 of 1770
 


  ,Q 81+&5¶V YLHZ WKH UHDVRQLQJ DGRSWHG E\ FRXUWV DQG KXPDQ ULJKWV WUHDW\
 ERGLHV LQ WKHLU DXWKRULWDWLYH LQWHUSUHWDWLRQ RI WKH UHOHYDQW KXPDQ ULJKWV SURYLVLRQV LV
 UHOHYDQWDOVRWRWKHSURKLELWLRQRIUHIRXOHPHQWXQGHULQWHUQDWLRQDOUHIXJHHODZJLYHQWKH
 VLPLODUQDWXUHRIWKHREOLJDWLRQVDQGWKHREMHFWDQGSXUSRVHRIWKHWUHDWLHVZKLFKIRUP
 WKHLUOHJDOEDVLV 
          
      7KXV DQ LQWHUSUHWDWLRQ ZKLFK ZRXOG UHVWULFW WKH VFRSH RI DSSOLFDWLRQ RI $UWLFOH
   RIWKH&RQYHQWLRQWRFRQGXFWZLWKLQWKHWHUULWRU\RID6WDWHSDUW\WRWKH
 &RQYHQWLRQ DQGRU LWV  3URWRFRO ZRXOG QRW RQO\ EH FRQWUDU\ WR WKH WHUPV RI WKH
 SURYLVLRQ DV ZHOO DV WKH REMHFW DQG SXUSRVH RI WKH WUHDW\ XQGHU LQWHUSUHWDWLRQ EXW LW
 ZRXOG DOVR EH LQFRQVLVWHQW ZLWK UHOHYDQW UXOHV RI LQWHUQDWLRQDO KXPDQ ULJKWV ODZ ,W LV
 81+&5¶VSRVLWLRQWKHUHIRUHWKDWD6WDWHLVERXQGE\LWVREOLJDWLRQXQGHU$UWLFOH  
 RI WKH  &RQYHQWLRQ QRW WR UHWXUQ UHIXJHHV WR D ULVN RI SHUVHFXWLRQ ZKHUHYHU LW
 H[HUFLVHVHIIHFWLYHMXULVGLFWLRQ$VZLWKQRQUHIRXOHPHQWREOLJDWLRQVXQGHULQWHUQDWLRQDO
 KXPDQULJKWVODZWKHGHFLVLYHFULWHULRQLVQRWZKHWKHUVXFK SHUVRQVDUHRQWKH6WDWH¶V
 WHUULWRU\EXWUDWKHUZKHWKHUWKH\FRPHZLWKLQWKHHIIHFWLYHFRQWURODQGDXWKRULW\RIWKDW
 6WDWH
 
 
                                                                                 81+&5*HQHYD
                                                                                  -DQXDU\
 




 
 
     $VQRWHGE\WKH,QWHUQDWLRQDO/DZ&RPPLVVLRQLQLWV5HSRUWRIWKHILIW\HLJKWKVHVVLRQ 0D\-XQH
       DQG  -XO\ $XJXVW   81 'RF $ DW SS ± ³$UWLFOH   F  >RI WKH 
       9LHQQD &RQYHQWLRQ VXSUD IRRWQRWH @ DOVR UHTXLUHV WKH LQWHUSUHWHU WR FRQVLGHU RWKHU WUHDW\EDVHG
       UXOHVVRDVWRDUULYHDWDFRQVLVWHQWPHDQLQJ6XFKRWKHUUXOHVDUHRISDUWLFXODUUHOHYDQFHZKHUHSDUWLHV
       WRWKHWUHDW\XQGHULQWHUSUHWDWLRQDUHDOVRSDUWLHVWRWKHRWKHUWUHDW\ZKHUHWKHWUHDW\UXOHKDVSDVVHG
       LQWR RU H[SUHVVHV FXVWRPDU\ LQWHUQDWLRQDO ODZ RU ZKHUH WKH\ SURYLGH HYLGHQFH RI WKH FRPPRQ
       XQGHUVWDQGLQJRIWKHSDUWLHVDVWRWKHREMHFWDQGSXUSRVHRIWKHWUHDW\XQGHULQWHUSUHWDWLRQRUDVWRWKH
       PHDQLQJRIDSDUWLFXODUWHUP´



                                                                                                           
                                                                                                       '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1469 of 1770




UNHCR Note on the Principle of Non-Refoulement
Publisher UN High Commissioner for Refugees (UNHCR)
Publication
            November 1997
Date
            UN High Commissioner for Refugees (UNHCR), UNHCR Note on the Principle of
Cite as     Non-Refoulement, November 1997, available at:
            https://www.refworld.org/docid/438c6d972.html [accessed 5 February 2020]
            Prepared for the EU Seminar on the Implementation of the 1995 EU Resolution on
Comments Minimum Guarantees for Asylum Procedures, which took place in Luxembourg on 4
            and 5 November 1997.

A. Introduction

The principle of non-refoulement is the cornerstone of asylum and of international refugee law.
Following from the right to seek and to enjoy in other countries asylum from persecution, as set forth
in Article 14 of the Universal Declaration of Human Rights, this principle reflects the commitment of
the international community to ensure to all persons the enjoyment of human rights, including the
rights to life, to freedom from torture or cruel, inhuman or degrading treatment or punishment, and to
liberty and security of person. These and other rights are threatened when a refugee is returned to
persecution or danger.

One may ask how a discussion of the principle of non-refoulement relates to the topic of this seminar,
namely the implementation of the 1995 EU Resolution on Minimum Guarantees for Asylum
Procedures. In fact, the observance of the principle of non-refoulement is intrinsically linked to the
determination of refugee status.

Procedures or arrangements for identifying refugees should provide a guarantee
against refoulement, by ensuring that persons who are entitled to protection do in fact receive it. Such
procedures or arrangements are particularly important when a country receives both asylum-seekers
and migratory movements. In UNHCR's view, respect for the principle of non-refoulement can
therefore be most effectively ensured if claims to refugee status and asylum are determined
substantively and expeditiously.

A closer examination of the text of the Resolution on Minimum Guarantees reveals several references
to the principle of non-refoulement, reaffirming its importance, notably concerning fair and effective
asylum procedures:

      Paragraph 1: "In particular, the procedures will comply fully with Article 1 of the 1951
      Convention concerning the definition of a refugee, Article 33 relating to the principle of
      'non-refoulement' and Article 35 concerning cooperation with the Office of the United
      Nations High Commissioner for Refugees, including the facilitation of its duty of
      supervising the application of the Convention."


                                                                                         '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1470 of 1770


      Paragraph 2: "In order to ensure effectively the principle of 'non-refoulement', no
      expulsion measure will be carried out as long as no decision has been taken on the
      asylum application."

These broad commitments are, in UNHCR's view, not necessarily reflected in the substance of the
Resolution. For example, paragraph 24 allows Member States to adopt special procedures for asylum
applications at the border in order to determine, prior to access to the asylum procedure, whether the
application is manifestly unfounded. No expulsion may be carried out in this period. In the case where
an asylum application is manifestly unfounded, the asylum applicant may be refused entry. An appeal
will not have a suspensive effect and the authorities may deport an asylum seeker.

The possibility for an asylum applicant to lodge an appeal with suspensive effect or its equivalent
before a removal decision is implemented is an important principle that should guide all asylum
procedures, especially summary procedures. This would minimise the risk of erroneous decisions,
and, therefore, that of non-refoulement, without necessarily having an adverse effect on the length of
accelerated procedures.

It should also be noted that the earlier Resolutions of 1992 on Manifestly Unfounded Applications for
Asylum and on Host Third Countries are closely linked with the Resolution on Minimum Guarantees,
since they elaborate in greater detail on concepts referred to in the Resolution on Minimum
Guarantees. UNHCR has also raised various concerns in relation to both these Resolutions.

As for the Resolution on Manifestly Unfounded Applications, UNHCR's concerns relate to cases
which, according to this resolution, are to be considered as manifestly unfounded, but which cannot
appropriately be dealt with in accelerated procedures because of their inherently complex nature. This
applies in particular when the possibility of an internal flight alternative is to be established, or when
one of the exclusion clauses of the 1951 Convention (e.g. that relating to the commission of a
common crime) is invoked by a Member State. Cases raising such issues can never, in our view, be
regarded as manifestly unfounded.

Also, the Member States may, according to this resolution, consider asylum applications under
accelerated procedures in case of deliberate deception or abuse of the asylum procedure. It is
UNHCR's view, in line with Executive Committee Conclusion No. 58, that asylum applicants should
cooperage with the authorities and not provide them with misleading information. Automatic recourse
to accelerated procedures in all cases of this kind could lead to inequitable results and may, therefore,
not be the most appropriate arrangement. The mere fact of having made false statements to the
authorities does not in itself necessarily impair an asylum application and make it manifestly
unfounded.

As can be seen, a combination of these standards of, on the one hand, the denial of suspensive effect
in the appeal procedure, and on the other a widening of what constitutes a manifestly unfounded
application increases the risk of genuine claims being rejected, and of applicants being deported
before errors have been rectified, eventually resulting in refoulement.

With regard to the Resolution on Host Third Countries UNHCR attaches great importance to a proper
assessment of the situation in the country concerned before an asylum applicant is sent there, which is
appropriately reflected in this resolution. UNHCR strongly recommends that the agreement of the
host third country be obtained before an asylum applicant is sent to that country in order to avoid the
risk of so-called orbit cases and refoulement.



                                                                                          '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1471 of 1770


In brief, the above sets out why and to what extent the two subjects are closely inter-related.
Ultimately, the basis of UNHCR's concerns are related to the danger of refoulement.

B. Legal basis of non-refoulement

Non-refoulement has been defined in a number of international refugee instruments, both at the
universal and regional levels.

At the universal level the most important provision in this respect is Article 33 (1) of the 1951
Convention relating to the Status of Refugees, which states that:

      "No Contracting State shall expel or return ('refouler') a refugee in any manner
      whatsoever to the frontiers of territories where his life or freedom would be threatened on
      account of his race, religion, nationality, membership of a particular social group or
      political opinion."

This provision constitutes one of the basic Articles of the 1951 Convention, to which no reservations
are permitted. It is also an obligation under the 1967 Protocol by virtue of Article I (1) of that
instrument. Unlike some provisions of the Convention, its application is not dependent on the lawful
residence of a refugee in the territory of a Contracting State. As to the words "where his life or
freedom would be threatened", it appears from the travaux préparatoires that they were not intended
to lay down a stricter criterion than the words "well-founded fear of persecution" figuring in the
definition of the term "refugee" in Article 1 A (2). The different wording was introduced for another
reason, namely to make it clear that the principle of non-refoulement applies not only in respect of the
country of origin but to any country where a person has reason to fear persecution.

Also at the universal level, mention should be made of Article 3 (1) of the UN Declaration on
Territorial Asylum unanimously adopted by the General Assembly in 1967 [res. 2312 (XXII)].

      "No person referred to in Article 1, paragraph 1, shall be subjected to measures such as
      rejection at the frontier or, if he has already entered the territory in which he seeks
      asylum, expulsion or compulsory return to any State where he may be subjected to
      persecution."

At the regional level the OAU Convention Governing the Specific Aspects of Refugee Problems in
Africa of 1969 gives expression in binding form to a number of important principles relating to
asylum, including the principle of non-refoulement. According to Article II (3):

      "No person shall be subjected by a Member State to measures such as rejection at the
      frontier, return or expulsion, which would compel him to return to or remain in a territory
      where his life, physical integrity or liberty would be threatened for the reasons set out in
      Article I, paragraphs 1 and 2."

Again, Article 22 (8) of the American Human Rights Convention adopted in November 1969 provides
that:

      "In no case may an alien be deported or returned to a country, regardless of whether or
      not it is his country of origin, if in that country his right to life or personal freedom is in
      danger of being violated because of his race, nationality, religion, social status or political
      opinions."


                                                                                           '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1472 of 1770


In the Resolution on Asylum to Persons in Danger of Persecution, adopted by the Committee of
Ministers of the Council of Europe on 29 June 1967, it is recommended that member governments
should be guided by the following principles:

      "1. They should act in a particularly liberal and humanitarian spirit in relation to persons
      who seek asylum on their territory.

      2. They should, in the same spirit, ensure that no one shall be subjected to refusal of
      admission at the frontier, rejection, expulsion or any other measure which would have the
      result of compelling him to return to, or remain in, a territory where he would be in
      danger of persecution for reasons of race, religion, nationality, membership of a
      particular social group or political opinion."

Finally, Article III (3) of the Principles concerning the Treatment of Refugees adopted by the Asian-
African Legal Consultative Committee at its Eighth Session in Bangkok in 1966, states that:

      "No one seeking asylum in accordance with these Principles should, except for overriding
      reasons of national security or safeguarding the populations, be subjected to measures
      such as rejection at the frontier, return or expulsion which would result in compelling him
      to return to or remain in a territory if there is a well-founded fear of persecution
      endangering his life, physical integrity or liberty in that territory."

In addition to statements in the above international instruments, the principle of non-refoulement has
also found expression in the constitutions and/or ordinary legislation of a number of States.

Because of its wide acceptance, it is UNHCR's considered view, supported by jurisprudence and the
work of jurists, that the principle of non-refoulement has become a norm of customary international
law.[1] This view is based on a consistent State practice combined with a recognition on the part of
States that the principle has a normative character. As outlined above, the principle has been
incorporated in international treaties adopted at the universal and regional levels to which a large
number of States have now become parties. Moreover, the principle has also been systematically
reaffirmed in Conclusions of the Executive Committee and in resolutions adopted by the General
Assembly, thus demonstrating international consensus in this respect and providing important
guidelines for the interpretation of the aforementioned provisions.[2]

International human rights law provides additional forms of protection in this area. Article 3 of the
1984 UN Convention against Torture stipulates that no State Party shall expel, return ("refouler") or
extradite a person to another State where there are substantial grounds for believing that he or she
would be in danger of being subjected to torture.[3] Similarly, Art. 7 of the International Covenant on
Civil and Political Rights has been interpreted as prohibiting the return of persons to places where
torture or persecution is feared.[4] In the regional context, Article 3 of the European Convention for
the Protection of Human Rights and Fundamental Freedoms has been interpreted by the European
Court of Human Rights as implicitly prohibiting the return of anyone to a place where they would
face a "real and substantiated" risk of ill-treatment in breach of the prohibition of torture or inhuman
or degrading treatment or punishment.[5] While Art. 33 (2) of the 1951 Convention foresees
exceptions to the principle of non-refoulement, international human rights law and most regional
refugee instruments set forth an absolute prohibition, without exceptions of any sort.




                                                                                          '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1473 of 1770


C. Beneficiaries

In the case of persons who have been formally recognised as refugees under the 1951 Convention
and/or the 1967 Protocol, the observance of the principle of non-refoulement should not normally give
rise to any difficulty.

In this connection, particular regard should be had to the fact that a determination of refugee status is
only of a declaratory nature. The absence of formal recognition as a refugee does not preclude that the
person concerned possesses refugee status and is therefore protected by the principle of non-
refoulement.

In fact, respect for the principle of non-refoulement requires that asylum applicants be protected
against return to a place where their life or freedom might be threatened until it has been reliably
ascertained that such threats would not exist and that, therefore, they are not refugees. Every refugee
is, initially, also an asylum applicant; therefore, to protect refugees, asylum applicants must be treated
on the assumption that they may be refugees until their status has been determined. Without such a
rule, the principle of non-refoulement would not provide effective protection for refugees, because
applicants might be rejected at the frontier or otherwise returned to persecution on the grounds that
their claim had not been established. That the principle of non-refoulement applies to refugees,
irrespective of whether they have been formally recognised as such - that is, even before a decision
can be made on an application for refugee status - has been specifically acknowledged by the UNHCR
Executive Committee in its Conclusion No. 6 on Non-Refoulement. And indeed, where a special
procedure for the determination of refugee status under the 1951 Convention and the 1967 Protocol
exists, the applicant is almost invariably protected against refoulement pending a determination of his
or her refugee status.

There are, however, a number of situations in which the observance of the principle of non-
refoulement is called for, but where its application may give rise to difficulties. Thus the person
concerned may find himself in a State which is not a party to the 1951 Convention or the 1967
Protocol, or which, although a party to these instruments, has not established a formal procedure for
determining refugee status. The authorities of the country of asylum may have allowed the refugee to
reside there with a normal residence permit or may simply have tolerated his or her presence and not
have found it necessary formally to document his or her recognition as a refugee. In other cases, the
person concerned may have omitted to make a formal request to be considered a refugee.

In situations of this kind it is essential that the principle of non-refoulement be scrupulously observed
even though the person concerned has not - or has not yet - been formally documented as a refugee.
Again, this flows from the fact that, first, the recognition of a person as a refugee, whether under
UNHCR's mandate or under the 1951 Convention or the 1967 Protocol, is declaratory in nature, and,
second, that the principle of non-refoulement is a norm of customary international law.

The need to provide international protection to persons fleeing armed conflict and civil strife, whether
or not they come within the terms of the 1951 Convention definition, is generally accepted in practice
by States as a humanitarian responsibility. The protection accorded in these countries to persons who
are not deemed to be refugees under the 1951 Convention is normally granted as a humanitarian act,
or as a duty under national law (including constitutional provisions). It should also be noted that many
of these countries are parties to international instruments that could be invoked in certain
circumstances against the return of some non-Convention refugees to a place where their lives,
freedom or other fundamental rights would be in jeopardy, notably the 1984 Convention against
Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment or the European Human

                                                                                          '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1474 of 1770


Rights Convention. Although these instruments may not provide protection against refoulementas
broad as that provided in Africa by the OAU Refugee Convention, they give rise to international
obligations towards some persons in need of international protection who would not come within the
terms of the 1951 Convention.

This issue is also related to mass influxes and the concept of temporary protection. The concept of
temporary protection has been defined as a means, in situations of large-scale influx and in view of
the impracticality of conducting individual refugee status determination procedures, for providing
protection to groups or categories of persons who are in need of international protection. It is
primarily conceived as an emergency protection measure of short duration in response to large-scale
influxes, guaranteeing admission to safety, protection from non-refoulement [6] and respect for an
appropriate standard of treatment. While the practice of granting temporary refuge, or asylum, on a
temporary basis to refugees has often been employed in situations of large-scale influx in various
regions, UNHCR first formally recommended the granting of temporary protection to persons fleeing
the conflict and human rights abuses in the former Yugoslavia.

The applicability of the non-refoulement principle to beneficiaries of temporary protection is
explained by the fact that, among its beneficiaries, there are refugees in the sense of the 1951
Convention and also because they are asylum-seekers who have not had their claims determined. The
EU proposal concerning temporary protection, submitted by the Commission, expressly recognises
this linkage with the non-refoulement principle in its preamble.

In Latin America, the scope of the Cartagena Declaration closely resembles the OAU Refugee
Convention, also with respect to the non-refoulement principle. This Declaration was adopted by a
group of experts and representatives from Governments at a Colloquium held in Cartagena,
Colombia, in November 1984. Building on the precedent provided by the OAU Convention and on
the work of the Inter-American Commission on Human Rights, the Declaration recommends the use
in the region of a "definition or concept of refugee ... which, in addition to containing the elements of
the 1951 Convention and the 1967 Protocol, includes among refugees persons who have fled their
country because their lives, safety or freedom have been threatened by generalised violence, foreign
aggression, internal conflicts, massive violation of human rights or other circumstances which have
seriously disturbed public order." Although the Declaration itself is not a binding legal instrument, it
has repeatedly been endorsed by the Organisation of American States (OAS). The Cartagena
Declaration has widely been accepted as the refugee protection basis in Latin America and has been
incorporated into the national legislation of several Latin American States.

D. Measures of refoulement

Measures of refoulement are various and include expulsion/deportation orders against refugees, return
of refugees to countries of origin or unsafe third countries, electrified fences to prevent entry, non-
admission of stowaway asylum-seekers and push-offs of boat arrivals or interdictions on the high
seas.

Whenever refugees - or asylum-seekers who may be refugees - are subjected, either directly or
indirectly, to such measures of return, be it in the form of rejection, expulsion or otherwise, to
territories where their life or freedom are threatened, the principle of non-refoulement has been
violated.

Furthermore, having regard to the nature and purpose of the principle, it also applies to extradition.
Indeed, the protection of a refugee cannot be regarded as complete unless he or she is also protected

                                                                                          '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1475 of 1770


against extradition to a country where he or she has reason to fear persecution. Insofar as their actual
wording is concerned, statements of the principle of non-refoulement figuring in various international
instruments are wide enough to cover extradition. This applies in particular as regards the wording of
Article 33 (1) of the 1951 Convention. Most extradition conventions also foresee a safeguard against
extradition to countries of persecution.[7]

E. Territorial application

Since the purpose of the principle of non-refoulement is to ensure that refugees are protected against
forcible return to situations of danger it applies both within a State's territory and to rejection at its
borders. It also applies outside the territory of States. In essence, it is applicable wherever States act.

It has been argued that the principle of non-refoulement is not binding on a State outside its own
national territory, so that a Government may return refugees directly to persecution provided they
have not yet reached or crossed its borders. This claim is clearly inconsistent with the purpose, and is
contrary to the spirit, of the 1951 Convention and its 1967 Protocol, as well as of international refugee
law generally. No such territorial limitation applies, for instance, to UNHCR's mandate to provide
international protection to refugees. In fact, UNHCR's position on interdiction-at-sea is that this is
inconsistent with the international refugee protection regime, especially since, among those leaving,
there may be people who have concerns about their physical security and safety. There must be a
possibility for these people to reach safety and have their protection needs assessed and met.
Interdiction and compulsory return preclude this.

F. Exceptions to the principle of non-refoulement

While the principle of non-refoulement is basic, it is recognised that there may be certain legitimate
exceptions to the principle.

Article 33 (2) of the 1951 Convention provides that the benefit of the non-refoulement principle may
not be claimed by a refugee 'whom there are reasonable grounds for regarding as a danger to the
security of the country ... or who, having been convicted by a final judgement of a particularly serious
crime, constitutes a danger to the community of that country'. This means in essence that refugees can
exceptionally be returned on two grounds: (i) in case of threat to the national security of the host
country; and (ii) in case their proven criminal nature and record constitute a danger to the community.
The various elements of these extreme and exceptional circumstances need, however, to be
interpreted.

With regard to the 'national security' exception (that is, having reasonable grounds for regarding the
person as a danger to the security of the country), while the evaluation of the danger remains within
the province of the national authorities, the term clearly implies a threat of a different kind than a
threat to 'public order' or even to 'the community'. In 1977, the European Court of Justice ruled that
there must be a genuine and sufficiently serious threat to the requirements of public policy affecting
one of the fundamental interests of society (Reg. vs. Bouchereau, 2CMLR 800). It follows from state
practice and the Convention travaux preparations that criminal offences without any specific national
security implications are not to be deemed threats to national security, and that national security
exceptions to non-refoulement are not appropriate in local or isolated threats to law and order.

With regard to the interpretation of the 'particularly serious crime'-exception, two basic elements must
be kept in mind. First, as Article 33 (2) is an exception to a principle, it is to be interpreted and


                                                                                            '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1476 of 1770


implemented in a restrictive manner, as confirmed by Executive Committee Conclusion No. 7.
Second, given the seriousness of an expulsion for the refugee, such a decision should involve a careful
examination of the question of proportionality between the danger to the security of the community or
the gravity of the crime, and the persecution feared. The application of this exception must be the
ultima ratio (the last recourse) to deal with a case reasonably.

For Article 33 (2) to apply, therefore, it is generally agreed that the crime itself must be of a very
grave nature. UNHCR has recommended that such measures should only be considered when one or
several convictions are symptomatic of the basically criminal, incorrigible nature of the person and
where other measures, such as detention, assigned residence or resettlement in another country are not
practical to prevent him or her from endangering the community. Read in conjunction with Articles
31 and 32 of the 1951 Convention, a State should allow a refugee a reasonable period of time and all
necessary facilities to obtain admission into another country, and initiate refoulement only when all
efforts to obtain admission into another country have failed.

In conclusion, in view of the serious consequences to a refugee of being returned to a country where
he or she is in danger of persecution, the exception provided for in Article 33 (2) should be applied
with the greatest caution. It is necessary to take fully into account all the circumstances of the case
and, where the refugee has been convicted of a serious criminal offence, any mitigating factors and
the possibilities of rehabilitation and reintegration within society.

It should also be noted that such exceptions based on factors relating to the person concerned do not
figure in other instruments, neither in the international refugee instruments nor in international human
rights law. The 1969 OAU Convention, for example, does not provide for expulsion or refoulement of
refugees under any circumstances. Instead, it calls on Member States to appeal to other Member
States should they find difficulty in continuing to grant asylum.

G. Non-refoulement and the safe third country concept

The following paragraphs set out some basic considerations in view of the importance of the safe third
country concept in the context of the discussion of minimum guarantees for asylum procedures in
relation to the principle of non-refoulement.

One of the problems that may arise in applying the safe third country concept to asylum-seekers is the
difficulty of determining whether another country in which an asylum-seeker can reasonably be
expected to request asylum, will, in fact, accept responsibility for examining his or her request and, if
appropriate, granting asylum. UNHCR is aware of a number of instances where asylum-seekers have
been refused admission and returned to a country through which they had passed, only to be
summarily sent onwards from there, without an examination of their claim, either to their country of
origin or to another, clearly unsafe country. Where asylum-seekers are returned to third countries, this
needs to be implemented with due regard to the principle of non-refoulement. Without the prior
consent and the co-operation of the country to which an asylum-seeker is returned, there is a grave
risk that an asylum-seeker's claim may not receive a fair hearing there and that a refugee may be sent
on, directly or indirectly, to persecution, in violation of the principle of non-refoulement and of
Article 33 of the 1951 Convention.

In UNHCR's view, the proper application of the safe third country concept requires identifying a
country that will actually accept responsibility for examining the asylum request and hence ensure
that refugees and asylum-seekers receive 'somewhere' the protection they require.


                                                                                         '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1477 of 1770


If asylum-seekers are to be returned to a country where effective protection is conditional upon the
determination of the asylum claim, then assured access to a refugee status determination procedure
that is consistent with the 1951 Convention and 1967 Protocol is a prerequisite for such return. It is
accordingly necessary to establish both that access to the refugee status determination procedure will
be granted and that the procedure includes the necessary safeguards to ensure compliance with Article
33 of the 1951 Convention, including safeguards to ensure respect for the principle of non-
refoulement in case the asylum-seeker is sent to yet another country on the grounds that protection
and asylum could be obtained there.

H. Conclusion

The most essential component of refugee status and of asylum is protection against return to a country
where a person has reason to fear persecution and danger. This protection has found expression in the
principle of non-refoulement.

As States, particularly in the industrialised world, intensify and co-ordinate their efforts to curb
irregular immigration, there is concern that the legal and administrative measures adopted, including
measures to expedite asylum procedures and to shift the responsibility for considering asylum
requests to other countries, may have the unintended result of placing refugees in situations that could
ultimately lead to refoulement to their country of origin or other territories where their life or freedom
would be threatened.

When it comes to the establishment and implementation of national procedures for the determination
of refugee status, measures are therefore required to ensure that respect for the principle of non-
refoulement remains the guiding principle and ultimate objective of any refugee protection regime.

Office of the United Nations High Commissioner for Refugees

November 1997




[1] UNHCR and its Executive Committee have even argued that the principle of non-refoulement is
progressively acquiring the character of ius cogens; see Executive Committee Conclusion No. 25
para. (b); UN docs. A/AC.96/694 para 21.; A/AC.96/660 para. 17; A/AC.96/643 para. 15;
A/AC.96/609/Rev.1 para. 5.

[2] See in particular Executive Committee Conclusion No. 6 on Non-Refoulement.

3] See for instance Communications No. 41/1996 (vs.Sweden) and No. 21/1995 (vs. Switzerland).

4] For more details see M. Nowak, UN Covenant on Civil and Political Rights: CCPR Commentary
(1993), Article 7 para. 21.

5] The European Human Rights Convention does not foresee a right of entry or asylum. The
interpretation of Article 3 can, however, be seen as a limit to the power of States to expel aliens. For
further information see UNHCR, 'The European Convention on Human Rights and the Protection of
Refugees, Asylum-Seekers and Displaced Persons', European Series 2 (1996), No. 3. As regards



                                                                                          '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1478 of 1770


recent jurisprudence, see Ahmed vs. Austria Judgement 71/1995/577/663 of 17 December 1996
and Chahal vs. the United Kingdom Judgement 70/1995/576/662 of 15 November 1996.

[6] See also Executive Committee Conclusion No. 22 para. II A 2: "In all cases the fundamental
principle of non-refoulement - including non-rejection at the frontier - must be scrupulously
observed."

[7] See for instance Article 5 of the European Convention on the Suppression of Terrorism.


  Search Refworld

  by keyword Enter a word or phrase
  and / or country All countries                                    
   Clear   Search

Advanced Search | Search Tips

Topics

    • Non-refoulement
    • Refoulement




                                                                                     '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1479 of 1770




  Legal Considerations regarding access to protection and a connection
  between the refugee and the third country in the context of return or transfer to
  safe third countries
  
  Introduction
       7KLVSDSHUDLPVWRVXPPDULVH81+&5¶VSRVLWLRQUHIOHFWLQJLQWHUQDWLRQDOODZ
  DQG SUDFWLFH RQ DFFHVV WR SURWHFWLRQ DQG ULJKWV LQ WKH FRQWH[W RI WUDQVIHU WR µILUVW
  FRXQWULHVRIDV\OXP¶DQGµVDIHWKLUGFRXQWULHV¶,WH[DPLQHVLQSDUWLFXODUWKHUHOHYDQFH
  RIDFRQQHFWLRQEHWZHHQWKHUHIXJHHDQGWKHWKLUGFRXQWU\LQWKHDSSOLFDWLRQRIVXFK
  FRQFHSWVDQGWKHLVVXHRIDFFHVVWRDQGOHYHORISURWHFWLRQWKDWQHHGVWREHJXDUDQWHHG
  E\WKHWKLUGFRXQWU\7KHHYROXWLRQRI81+&5¶VSRVLWLRQDQGWKHGRFXPHQWVLQZKLFKLW
  KDVEHHQH[SUHVVHGDUHVHWRXWLQWKHUHIHUHQFHV
  
       ,Q OLQH ZLWK JHQHUDO VWDWH SUDFWLFH DQG LQWHUQDWLRQDO ODZ HQVXULQJ UHIXJHH
  SURWHFWLRQDQGDFFHVVWRKXPDQULJKWVIRULQGLYLGXDOUHIXJHHVLVWKHUHVSRQVLELOLW\RI
  WKHVWDWHZKHUHWKHUHIXJHHVDUHRUZKLFKRWKHUZLVHKDVMXULVGLFWLRQRYHUWKHP7KLV
  UHIOHFWVWKHSULPDU\UHVSRQVLELOLW\IRUSURWHFWLRQRIWKHVWDWHLQZKLFKDSHUVRQDUULYHV
  DQG VHHNV LQWHUQDWLRQDO SURWHFWLRQ $W WKH VDPH WLPH UHIXJHHV GR QRW KDYH DQ
  XQIHWWHUHGULJKWWRFKRRVHWKHLUµDV\OXPFRXQWU\¶7KHLULQWHQWLRQVKRZHYHURXJKWWR
  EHWDNHQLQWRDFFRXQW 5HIXJHHVPD\EHUHWXUQHGRUWUDQVIHUUHGWRDVWDWHZKHUHWKH\
  KDGIRXQGFRXOGKDYHIRXQGRUSXUVXDQWWRDIRUPDODJUHHPHQWFDQILQGLQWHUQDWLRQDO
  SURWHFWLRQ 7KH  &RQYHQWLRQ UHODWLQJ WR WKH 6WDWXV RI 5HIXJHHV DQG LWV 
  3URWRFROGRQRWSURKLELWVXFKUHWXUQRUWUDQVIHU$FFRUGLQJWRUHOHYDQWFRQFOXVLRQVRI
  81+&5¶V ([HFXWLYH &RPPLWWHH ZKHUH UHIXJHHV DQG DV\OXPVHHNHUV PRYH LQ DQ
  LUUHJXODUPDQQHUIURPDFRXQWU\ZKHUHWKH\KDYHDOUHDG\IRXQGSURWHFWLRQWKH\PD\
  EH UHWXUQHG WR WKDW FRXQWU\  )XUWKHUPRUH DFFRUGLQJ WR UHOHYDQW FRQFOXVLRQV RI
  81+&5¶V ([HFXWLYH &RPPLWWHH ZKHUH LW DSSHDUV WKDW D SHUVRQ EHIRUH UHTXHVWLQJ
  DV\OXP DOUHDG\ KDV D FRQQHFWLRQ RU FORVH OLQNV ZLWK DQRWKHU VWDWH VKH PD\ LI LW
  DSSHDUVIDLUDQGUHDVRQDEOHEHFDOOHGXSRQILUVWWRUHTXHVWDV\OXPIURPWKDWVWDWH
  
  General considerations on applying the first country of asylum and safe third
  country concepts
      7KH µILUVW FRXQWU\ RI DV\OXP¶ FRQFHSW LV JHQHUDOO\ DSSOLHG LQ FDVHV ZKHUH D
  SHUVRQKDVDOUHDG\LQDSUHYLRXVVWDWHIRXQGLQWHUQDWLRQDOSURWHFWLRQWKDWFRQWLQXHV
  WREHDFFHVVLEOHDQGHIIHFWLYHIRUWKHLQGLYLGXDOFRQFHUQHG$SSOLFDWLRQRIWKHFRQFHSW
  UHTXLUHVDQLQGLYLGXDODVVHVVPHQWRIZKHWKHUWKHUHIXJHHZLOOEHUHDGPLWWHGWRWKHµILUVW
  FRXQWU\RIDV\OXP¶JUDQWHGODZIXOVWD\WKHUHDQGEHDFFRUGHGVWDQGDUGVRIWUHDWPHQW
  FRPPHQVXUDWH ZLWK WKH  &RQYHQWLRQ DQG LWV  3URWRFRO DQG LQWHUQDWLRQDO
  KXPDQULJKWVVWDQGDUGVLQFOXGLQJ±EXWQRWOLPLWHGWR±SURWHFWLRQIURPUHIRXOHPHQW

  
   81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
   L  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO 81+&5 6XPPDU\ &RQFOXVLRQV RQ WKH &RQFHSW RI (IIHFWLYH
  3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW5RXQGWDEOH
  'HFHPEHU )HEUXDU\SDUDKWWSZZZUHIZRUOGRUJGRFLGIHHKWPO
  
   ,ELG(;&20&RQFOXVLRQ1R ;;; SDUD K  LLL 
  
   (;&20&RQFOXVLRQ1R ;/ SDUD I 
  
   (;&20&RQFOXVLRQ1R ;;; SDUD K  LY 
  
   µ/DZIXOVWD\¶PHDQVDSHUPLWWHGUHJXODUL]HGVWD\RIVRPHGXUDWLRQLQWHJUDOWRWKHUHIXJHHV¶HQMR\PHQWRIULJKWVDQG
  QHFHVVDU\LIDVWDWHLVWRLPSOHPHQWLWVREOLJDWLRQVXQGHUWKH&RQYHQWLRQVHH 81+&5/DZIXOO\6WD\LQJ$
  1RWHRQ,QWHUSUHWDWLRQ0D\SDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGDGKWPO
  
   (;&20&RQFOXVLRQ1R ;/ SDUD I DQG(;&20&RQFOXVLRQ1R ;/,; SDUD DD 81+&5
  6XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHV
  DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD 
  KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN
  $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\ (&*&SDUDV  DQG 
  KWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&581+&53ROLF\RQ5HIXJHH3URWHFWLRQDQG6ROXWLRQVLQ8UEDQ



                                                                                                                      
                                                                                                           '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1480 of 1770



  
        7KH µVDIH WKLUG FRXQWU\ FRQFHSW¶ KDV EHHQ DSSOLHG LQ FDVHV ZKHUH D SHUVRQ
  FRXOGKDYHRUFDQILQGSURWHFWLRQLQDWKLUGVWDWHHLWKHULQUHODWLRQWRDVSHFLILFLQGLYLGXDO
  FDVH RU SXUVXDQW WR D IRUPDO EL RU PXOWLODWHUDO DJUHHPHQW EHWZHHQ VWDWHV RQ WKH
  WUDQVIHU RI DV\OXPVHHNHUV 3ULRU WR WUDQVIHU LW LV LPSRUWDQW NHHSLQJ ZLWK UHOHYDQW
  LQWHUQDWLRQDOODZVWDQGDUGVLQGLYLGXDOO\WRDVVHVVZKHWKHUWKHWKLUGVWDWHZLOO
       x UH DGPLWWKHSHUVRQ
       x JUDQWWKHSHUVRQDFFHVVWRDIDLUDQGHIILFLHQWSURFHGXUHIRUGHWHUPLQDWLRQRI
            UHIXJHHVWDWXVDQGRWKHULQWHUQDWLRQDOSURWHFWLRQQHHGV
       x SHUPLWWKHSHUVRQWRUHPDLQZKLOHDGHWHUPLQDWLRQLVPDGHDQG
       x DFFRUG WKH SHUVRQ VWDQGDUGV RI WUHDWPHQW FRPPHQVXUDWH ZLWK WKH 
            &RQYHQWLRQ DQG LQWHUQDWLRQDO KXPDQ ULJKWV VWDQGDUGV LQFOXGLQJ ± EXW QRW
            OLPLWHGWR±SURWHFWLRQIURPUHIRXOHPHQW
       x :KHUHVKHRUKHLVGHWHUPLQHGWREHDUHIXJHHVKHVKRXOGEHUHFRJQL]HGDV
            VXFKDQGEHJUDQWHGODZIXOVWD\
  
        ,QVRPHFLUFXPVWDQFHVWUDQVIHUVRUUHORFDWLRQRIUHIXJHHVRUDV\OXPVHHNHUV
  XQGHUDELODWHUDORUPXOWLODWHUDODUUDQJHPHQWKDVEHHQFDUULHGRXWLQWKHDEVHQFHRIDQ
  LQGLYLGXDODVVHVVPHQW7KLVZRXOGUHTXLUHERWKWKHH[LVWHQFHDQGDYDLODELOLW\RIFHUWDLQ
  REMHFWLYHVWDQGDUGVRISURWHFWLRQLQWKHWKLUGVWDWHDVZHOODVILUPXQGHUWDNLQJVE\WKDW
  FRXQWU\WKDWWKRVHUHWXUQHGZLOOKDYHDFFHVVWRSURWHFWLRQDVVLVWDQFHDQGVROXWLRQVLQ
  OLQH ZLWK WKH JXDUDQWHHV VHW RXW DERYH LQ SDUDJUDSK  3UHWUDQVIHU LQGLYLGXDO
  DVVHVVPHQWV KRZHYHU DUH QRQHWKHOHVV QHFHVVDU\ IRU YXOQHUDEOH JURXSV LQFOXGLQJ
  XQDFFRPSDQLHGDQGVHSDUDWHGFKLOGUHQZLWKWKHEHVWLQWHUHVWVRIWKHFKLOGEHLQJJLYHQ
  SULPDU\FRQVLGHUDWLRQ

  Connection with the third country
        $FFRUGLQJWRUHOHYDQWFRQFOXVLRQVRI81+&5¶V([HFXWLYH&RPPLWWHHUHJDUG
  VKRXOGEHKDGWRWKHFRQFHSWWKDWDV\OXPVKRXOGQRWEHUHIXVHGVROHO\RQWKHJURXQG
  WKDWLWFRXOGEHVRXJKWIURPDQRWKHUVWDWH:KHUHKRZHYHULWDSSHDUVWKDWDSHUVRQ
  EHIRUHUHTXHVWLQJDV\OXPDOUHDG\KDVDFRQQHFWLRQRUFORVHOLQNVZLWKDQRWKHUVWDWH
  VKHPD\LILWDSSHDUVIDLUDQGUHDVRQDEOHEHFDOOHGXSRQILUVWWRUHTXHVWDV\OXPIURP


  $UHDV6HSWHPEHUSDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGDEHIKWPO81+&5*XLGDQFH1RWH
  RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL 
  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO 81+&5&RQVLGHUDWLRQV RQ WKH 6DIH 7KLUG &RXQWU\ &RQFHSW -XO\
  KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO
  
   81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
  
   (;&20&RQFOXVLRQ1R ;/,; SDUD DD 81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH
  3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW5RXQGWDEOH
   'HFHPEHU   )HEUXDU\ SDUD  KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO 81+&5 *OREDO
  &RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP3URFHGXUHV 
  0D\(&*&SDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&581+&53ROLF\RQ
  5HIXJHH 3URWHFWLRQ DQG 6ROXWLRQV LQ 8UEDQ $UHDV 6HSWHPEHU  SDUDV  DQG
  KWWSZZZUHIZRUOGRUJGRFLGDEHIKWPO 81+&5*XLGDQFH 1RWH RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU
  DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
  81+&5&RQVLGHUDWLRQV           RQ      WKH     6DIH       7KLUG     &RXQWU\    &RQFHSW     -XO\       
  KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO
  
   81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI
  5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD 
  KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO81+&581+&53ROLF\RQ5HIXJHH3URWHFWLRQDQG6ROXWLRQVLQ8UEDQ
  $UHDV 6HSWHPEHU  SDUD KWWSZZZUHIZRUOGRUJGRFLGDEHIKWPO 81+&5*XLGDQFH 1RWH RQ
  ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL 
  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
  
    6HHHJ$UWLFOHRIWKH&RQYHQWLRQRQWKH5LJKWVRIWKH&KLOG 6HSWHPEHU 817681+&581+&5
  *XLGHOLQHVRQ'HWHUPLQLQJWKH%HVW,QWHUHVWVRIWKH&KLOG0D\KWWSZZZUHIZRUOGRUJGRFLGFKWPO
  DQG81&RPPLWWHHRQWKH5LJKWVRIWKH&KLOG &5& *HQHUDOFRPPHQW1R  7UHDWPHQWRI8QDFFRPSDQLHG
  DQG      6HSDUDWHG         &KLOGUHQ     2XWVLGH      WKHLU     &RXQWU\     RI    2ULJLQ          6HSWHPEHU
  &5&*&KWWSZZZUHIZRUOGRUJGRFLGGGEKWPO



                                                                                                                        
                                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1481 of 1770



  WKDW VWDWH5HTXLULQJ D FRQQHFWLRQ EHWZHHQ WKH UHIXJHH RU DV\OXPVHHNHU DQG WKH
  WKLUGVWDWHLVQRWPDQGDWRU\XQGHULQWHUQDWLRQDOODZ7KHSHUVRQPD\ZHOOEHUHWXUQHG
  WRDFRXQWU\WKURXJKZKLFKVKHPD\KDYHSDVVHGHQURXWHRUWKHSHUVRQPD\EH
  WUDQVIHUUHGWRDFRXQWU\WRZKLFKVKHKDVQHYHUEHHQEXWWKDWKDVDJUHHGE\ZD\RI
  D IRUPDO DUUDQJHPHQW WR EH UHVSRQVLEOH  ,Q IROORZ XS WR UHOHYDQW FRQFOXVLRQV RI
  81+&5¶V([HFXWLYH&RPPLWWHH81+&5WKRXJKKDVFRQVLVWHQWO\EHHQDGYRFDWLQJIRU
  DPHDQLQJIXOOLQNRUFRQQHFWLRQWRH[LVWWKDWZRXOGPDNHLWUHDVRQDEOHDQGVXVWDLQDEOH
  IRUDSHUVRQWRVHHNDV\OXPLQDQRWKHUVWDWH7DNLQJLQWRDFFRXQWWKHGXUDWLRQDQG
  QDWXUHRIDQ\VRMRXUQDQGFRQQHFWLRQVEDVHGRQIDPLO\RURWKHUFORVHWLHVLQFUHDVHV
  WKHYLDELOLW\RIWKHUHWXUQRUWUDQVIHUIURPWKHYLHZSRLQWRIERWKWKHLQGLYLGXDODQGWKH
  VWDWH$VVXFKLWUHGXFHVWKHULVNRILUUHJXODURQZDUGPRYHPHQWSUHYHQWVWKHFUHDWLRQ
  RI µRUELW¶ VLWXDWLRQV  DQG DGYDQFHV LQWHUQDWLRQDO FRRSHUDWLRQ DQG UHVSRQVLELOLW\
  VKDULQJ ,Q WKLV FRQWH[W WUDQVIHUV WR WKLUG FRXQWULHV VKRXOG EH DLPHG DW HQKDQFLQJ
  EXUGHQDQGUHVSRQVLELOLW\VKDULQJDQGLQWHUQDWLRQDOUHJLRQDOFRRSHUDWLRQDQGQRWEH
  EXUGHQVKLIWLQJ7UDQVIHUVWRWKLUGFRXQWULHVQHHGWRFRQWULEXWHWRWKHHQKDQFHPHQWRI
  WKH RYHUDOO SURWHFWLRQ VSDFH LQ WKH WUDQVIHUULQJ VWDWH WKH UHFHLYLQJ VWDWH DQGRU WKH
  UHJLRQDVDZKROH
  
  Access to and level of protection in the third country
       $V D SUHFRQGLWLRQ WR UHWXUQ RU WUDQVIHU RI DQ DV\OXPVHHNHU RU UHIXJHH WR
  DQRWKHU FRXQWU\ LW LV FUXFLDO WR HVWDEOLVK WKDW VKH KDV DFFHVV LQ WKDW FRXQWU\ WR
  VWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH&RQYHQWLRQLWV3URWRFRODQG
  LQWHUQDWLRQDO KXPDQ ULJKWV VWDQGDUGV  :KLOH SURWHFWLRQ IURP UHIRXOHPHQW LV DW WKH
  FHQWUHRIUHIXJHHSURWHFWLRQSULQFLSOHVWKHVWDQGDUGVRIWUHDWPHQWWRZKLFKUHIXJHHV
  DQGDV\OXPVHHNHUVKDYHDULJKWXQGHUWKH&RQYHQWLRQLWV3URWRFRODQG
  LQWHUQDWLRQDOKXPDQULJKWVODZJREH\RQGSURWHFWLRQIURPUHIRXOHPHQW

  
    (;&20&RQFOXVLRQ1R ;;; SDUD K  LY 
  
    81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP
  3URFHGXUHV 0D\(&*&SDUDVDQGKWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO
  
    81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
  
         81+&5       &RQVLGHUDWLRQV        RQ      WKH  6DIH     7KLUG     &RXQWU\      &RQFHSW       -XO\    
  KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN
  $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\ (&*&SDUD  ILQDO VHQWHQFH 
  KWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQ
  LQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHVDQG$V\OXP6HHNHUV /LVERQ([SHUW5RXQGWDEOH'HFHPEHU
   )HEUXDU\SDUDKWWSZZZUHIZRUOGRUJGRFLGIHHKWPO
  
    81+&5KDVLGHQWLILHGVXFKWLHVDVLQFOXGLQJIDPLO\UHODWLRQVSUHYLRXVO\DFTXLUHGULJKWVLQWKHVWDWHVXFKDVSUHYLRXV
  UHVLGHQFHRUORQJWHUPYLVLWVDQGOLQJXLVWLFFXOWXUDORURWKHUVLPLODUWLHV6HHIRUH[DPSOH81+&5&RQVLGHUDWLRQVRQ
  WKH 6DIH 7KLUG &RXQWU\ &RQFHSW -XO\  KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO 81+&5 ,PSURYLQJ
  $V\OXP3URFHGXUHV&RPSDUDWLYH$QDO\VLVDQG5HFRPPHQGDWLRQVIRU/DZDQG3UDFWLFH'HWDLOHG5HVHDUFKRQ.H\
  $V\OXP3URFHGXUHV'LUHFWLYH3URYLVLRQV0DUFKSKWWSZZZUHIZRUOGRUJGRFLGFHGKWPO
  
    (;&20&RQFOXVLRQ1R ;/,9 SDUD N 
  
    81+&5*XLGDQFH1RWHRQELODWHUDODQGRUPXOWLODWHUDOWUDQVIHUDUUDQJHPHQWVRIDV\OXPVHHNHUV0D\SDUD
   LY KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
  
    (;&20&RQFOXVLRQ1R / SDUD O $FFRUGLQJWRZKLFKDV\OXPVHHNHUVDQGUHIXJHHVPXVWEHWUHDWPHQW
  LQDFFRUGDQFHZLWKWKHKLJKHVWSRVVLEOHVWDQGDUGVRISURWHFWLRQ
  
    (;&20&RQFOXVLRQ1R ;/,; SDUD DD VWUHVVLQJWKDWDV\OXPVHHNHUVZKRDUHUHWXUQHGWRDWKLUGFRXQWU\
  ZLOOEHWUHDWHGLQDFFRUGDQFHZLWKDFFHSWHGLQWHUQDWLRQDOVWDQGDUGVZLOOEHSURWHFWHGIURPUHIRXOHPHQWDQGZLOOEHDEOH
  WRVHHNDQGHQMR\DV\OXP81*HQHUDO$VVHPEO\1RWHRQ,QWHUQDWLRQDO3URWHFWLRQ-XO\$$&SDUD
   KWWSZZZUHIZRUOGRUJGRFLGDHGEKWPO FRQVLGHULQJ WKDW QR DV\OXPVHHNHU VKRXOG EH UHWXUQHG WR D WKLUG
  FRXQWU\IRUGHWHUPLQDWLRQRIWKHFODLPZLWKRXWVXIILFLHQWJXDUDQWHHVLQHDFKLQGLYLGXDOFDVHWKDWWKHSHUVRQZLOOEH
  UHDGPLWWHGWRWKDWFRXQWU\ZLOOHQMR\WKHUHHIIHFWLYHSURWHFWLRQDJDLQVWUHIRXOHPHQWZLOOKDYHWKHSRVVLELOLW\WRVHHNDQG
  HQMR\DV\OXPDQGZLOOEHWUHDWHGLQDFFRUGDQFHZLWKDFFHSWHGLQWHUQDWLRQDOVWDQGDUGV81+&5*OREDO&RQVXOWDWLRQV
  RQ ,QWHUQDWLRQDO 3URWHFWLRQ7KLUG 7UDFN $V\OXP 3URFHVVHV )DLU DQG (IILFLHQW $V\OXP 3URFHGXUHV   0D\
  (&*&SDUD  KWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO LQGLFDWLQJ WKDW VHFXULQJ ³HIIHFWLYH
  SURWHFWLRQ´UHTXLUHVWKHIXOODQGGXUDEOHHQMR\PHQWRIULJKWV81+LJK&RPPLVVLRQHUIRU5HIXJHHV 81+&5 *XLGDQFH
  1RWH RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  YL 
  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO81+&57KH&RQFHSWRIµ3URWHFWLRQ(OVHZKHUH¶,-5/  S
  LQZKLFK81+&5µZHOFRPHVWKHIDFWWKDWWKHGHILQLWLRQRIµVDIH¶QRZLQFOXGHVQRWRQO\SURWHFWLRQIURPUHIRXOHPHQW
  EXW DOVR WKH DEVHQFH RI µRWKHU YLRODWLRQV RI IXQGDPHQWDO KXPDQ ULJKWV¶ LQ UHVSRQVH WR D 1RWH VXEPLWWHG E\ WKH
  JRYHUQPHQWRIWKH8QLWHG.LQJGRPWRWKH,QWHU*RYHUQPHQWDO&RQVXOWDWLRQVRQµ6HQGLQJ$V\OXP6HHNHUVWR6DIH7KLUG
  &RXQWULHV¶



                                                                                                                                
                                                                                                                    '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1482 of 1770



  
           5HIXJHHVZKRKDYHEHHQVRUHFRJQL]HGDQGIRXQGSURWHFWLRQLQDWKLUGVWDWH
  QHHG WR KDYH WKH RSSRUWXQLW\ WR UHDYDLO WKHPVHOYHV RI WKH SURWHFWLRQ SUHYLRXVO\
  DIIRUGHGWRWKHPDVUHIXJHHV8SRQUHWXUQWKH\QHHGWREHJUDQWHGODZIXOVWD\LQWKH
  FRXQWU\DQGDVVXFKEHHQWLWOHGWRWKHFRUUHVSRQGLQJULJKWVRIWKH&RQYHQWLRQ
  LH DOO ULJKWV DSSOLFDEOHWR UHIXJHHVJHQHUDOO\ LQFOXGLQJ SURWHFWLRQIURP UHIRXOHPHQW
  DQGDFFHVVWRWKHOHJDOULJKWWRSXUVXHJDLQIXOHPSOR\PHQWLQDFFRUGDQFHZLWK$UWLFOHV
  DQGRIWKH&RQYHQWLRQLQRUGHUWRHQDEOHWKHSURJUHVVLYHDFKLHYHPHQW
  RIVHOIUHOLDQFH
  
           :KHQ LW KDV QRW \HW EHHQ GHWHUPLQHG E\ WKH WKLUG VWDWH ZKHWKHU WKH SHUVRQ
  VHHNLQJSURWHFWLRQLVDUHIXJHHRURWKHUZLVHLQQHHGRILQWHUQDWLRQDOSURWHFWLRQXSRQ
  UHWXUQRUWUDQVIHUWRWKHWKLUGFRXQWU\WKHSHUVRQQHHGVWREHJUDQWHGDFFHVVWRDIDLU
  DQGHIILFLHQWDV\OXPSURFHGXUHDQGEHDXWKRUL]HGWRUHPDLQLQWKHFRXQWU\XQWLODQG
  XQOHVV D ILQDO QHJDWLYH GHWHUPLQDWLRQ RI WKH DV\OXPVHHNHU¶V FODLP WR UHIXJHH
  SURWHFWLRQ LV UHQGHUHG 'XULQJ WKLV WLPH WKH DV\OXPVHHNHU LV ODZIXOO\ LQ WKH VWDWH
  3URWHFWLYH REOLJDWLRQV XQGHU WKH  &RQYHQWLRQ DSSOLFDEOH WR UHIXJHHV JHQHUDOO\
  LQFOXGLQJ SURWHFWLRQ IURP UHIRXOHPHQW WR UHIXJHHV SUHVHQW LQ WKH WHUULWRU\ DQG WR
  UHIXJHHVµODZIXOO\LQ¶DUHUHOHYDQW7KLVLQFOXGHVWKHUHTXLUHPHQWIRUWKHWKLUGVWDWHWR
  SURYLGH DV\OXPVHHNHUV DFFHVV WR PHDQV RI VXEVLVWHQFH VXIILFLHQW WR PDLQWDLQ DQ
  DGHTXDWH VWDQGDUG RI OLYLQJ  DQG WR XQGHUWDNH VWHSV WR HQDEOH WKH SURJUHVVLYH
  DFKLHYHPHQW RI VHOIUHOLDQFH$V VXFK DOWKRXJK WKH HQMR\PHQW RI WKH ULJKW WR VHOI
  HPSOR\PHQW XQGHU $UWLFOH  RI WKH  &RQYHQWLRQ PD\ EH GHOD\HG IRU D OLPLWHG
  SHULRGRIWLPHLWFDQQRWEHGHQLHGRYHUWKHORQJWHUPEHFDXVHRIJRYHUQPHQWGHOD\V
  LQWKHDV\OXPSURFHGXUHV2QFHLWLVGHWHUPLQHGWKHSHUVRQLVDUHIXJHHVKHVKRXOG
  EH JUDQWHG ODZIXO VWD\ DQG KDYH DFFHVV WR WKH FRUUHVSRQGLQJ ULJKWV RI WKH 
  &RQYHQWLRQDVPHQWLRQHGDERYHLQSDUDJUDSK
  
          :KHWKHUVWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH&RQYHQWLRQLWV
   3URWRFRO DQG LQWHUQDWLRQDO KXPDQ ULJKWV VWDQGDUGV DUH DYDLODEOH FDQQRW EH
  DQVZHUHGZLWKRXWORRNLQJDWWKHVWDWH¶VLQWHUQDWLRQDOOHJDOREOLJDWLRQVLWVGRPHVWLFODZV
  DQGWKHDFWXDOSUDFWLFHRILPSOHPHQWDWLRQ7RHQVXUHDFFHVVWRSURWHFWLRQLVHIIHFWLYH
  DQGHQGXULQJEHLQJDVWDWHSDUW\WRWKH&RQYHQWLRQDQGRULWV3URWRFRODQG
  EDVLFKXPDQULJKWVLQVWUXPHQWVZLWKRXWDQ\OLPLWDWLRQVLVDFULWLFDOLQGLFDWRU$FFHVV

  
    81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI
  5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD  J 
  KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO
  
     81+&5 *XLGHOLQHV RQ WKH $SSOLFDEOH &ULWHULD DQG 6WDQGDUGV UHODWLQJ WR WKH 'HWHQWLRQ RI $V\OXP6HHNHUV DQG
  $OWHUQDWLYHV WR 'HWHQWLRQ SDUD  KWWSZZZUHIZRUOGRUJGRFLGEKWPO 81+&5 /DZIXOO\
  6WD\LQJ$1RWHRQ,QWHUSUHWDWLRQ0D\KWWSZZZUHIZRUOGRUJGRFLGDGKWPO
  
    $UWLFOH,QWHUQDWLRQDO&RYHQDQWRQ(FRQRPLF6RFLDODQG&XOWXUDO5LJKWV
  
     81+&5 ,PSURYLQJ $V\OXP 3URFHGXUHV &RPSDUDWLYH $QDO\VLV DQG 5HFRPPHQGDWLRQV IRU /DZ DQG 3UDFWLFH 
  'HWDLOHG 5HVHDUFK RQ .H\ $V\OXP 3URFHGXUHV 'LUHFWLYH 3URYLVLRQV 0DUFK S 
  KWWSZZZUHIZRUOGRUJGRFLGFHGKWPO
  
     81+&5 ([SHUWRSLQLRQRI81+&5RQLVVXHVRIWKHULJKWWRZRUNIRUUHIXJHHVDQGDV\OXPVHHNHUVLQWKHFDVHRI
  >6RXWK$IULFDQ6RPDOL$VVRFLDWLRQYV/LPSRSR'HSDUWPHQWRI(FRQRPLF'HYHORSPHQW(QYLURQPHQWDQG7RXULVP@LQ
  WKH 1RUWK *DXWHQJ +LJK &RXUW 3UHWRULD 6RXWK $IULFD  0DUFK +&556$$'0
  KWWSZZZUHIZRUOGRUJGRFLGGKWPO
  
    81+&5*OREDO&RQVXOWDWLRQVRQ,QWHUQDWLRQDO3URWHFWLRQ7KLUG7UDFN$V\OXP3URFHVVHV )DLUDQG(IILFLHQW$V\OXP
  3URFHGXUHV 0D\(&*&SDUDKWWSZZZUHIZRUOGRUJGRFLGEIIFDKWPO81+&5,PSURYLQJ
  $V\OXP3URFHGXUHV&RPSDUDWLYH$QDO\VLVDQG5HFRPPHQGDWLRQVIRU/DZDQG3UDFWLFH'HWDLOHG5HVHDUFKRQ.H\
  $V\OXP3URFHGXUHV'LUHFWLYH3URYLVLRQV0DUFKSKWWSZZZUHIZRUOGRUJGRFLGFHGKWPO81+&5
  6XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI5HIXJHHV
  DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\ SDUD  H 
  KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO 81+&5*XLGDQFH 1RWH RQ ELODWHUDO DQGRU PXOWLODWHUDO WUDQVIHU
  DUUDQJHPHQWV RI DV\OXPVHHNHUV 0D\ SDUD  LLL  DQG  YLLL  KWWSZZZUHIZRUOGRUJGRFLGDIKWPO
  81+&5&RQVLGHUDWLRQV           RQ     WKH       6DIH      7KLUG      &RXQWU\        &RQFHSW        -XO\   
  KWWSZZZUHIZRUOGRUJGRFLGDHEKWPO
  
    81+&56XPPDU\&RQFOXVLRQVRQWKH&RQFHSWRI(IIHFWLYH3URWHFWLRQLQWKH&RQWH[WRI6HFRQGDU\0RYHPHQWVRI
  5HIXJHHV DQG $V\OXP6HHNHUV /LVERQ ([SHUW 5RXQGWDEOH  'HFHPEHU   )HEUXDU\  SDUD
   H KWWSZZZUHIZRUOGRUJGRFLGIHHKWPO,WVKRXOGEHQRWHGWKDWWKHFRQFOXVLRQFRQVLGHUVDFFHVVLRQWRDQG



                                                                                                                            
                                                                                                                 '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1483 of 1770



  WRKXPDQULJKWVVWDQGDUGVDQGVWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH
  &RQYHQWLRQ DQG LWV  3URWRFRO PD\ RQO\ EH HIIHFWLYHO\ DQG GXUDEO\ JXDUDQWHHG
  ZKHQWKHVWDWHLVREOLJHGWRSURYLGHVXFKDFFHVVXQGHULQWHUQDWLRQDOWUHDW\ODZKDV
  DGRSWHGQDWLRQDOODZVWRLPSOHPHQWWKHUHOHYDQWWUHDWLHVDQGFDQUHO\RQDFWXDOSUDFWLFH
  LQGLFDWLQJFRQVLVWHQWFRPSOLDQFHE\WKHVWDWHZLWKLWVLQWHUQDWLRQDOOHJDOREOLJDWLRQV

                                                                                                                    UNHCR
                                                                                                                  April 2018




  FRPSOLDQFH ZLWK WKH  &RQYHQWLRQ DQGRU LWV  3URWRFRO WR EH HVVHQWLDO XQOHVV WKH GHVWLQDWLRQ FRXQWU\ FDQ
  GHPRQVWUDWHLWKDVGHYHORSHGDSUDFWLFHDNLQWRWKH&RQYHQWLRQDQGRULWV3URWRFRO



                                                                                                                                
                                                                                                                     '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1484 of 1770

L 180/60               EN                             Official Journal of the European Union                                   29.6.2013



                                                               DIRECTIVES

                      DIRECTIVE 2013/32/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL
                                                                 of 26 June 2013
                      on common procedures for granting and withdrawing international protection (recast)


THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE                              (3)    The European Council, at its special meeting in Tampere
EUROPEAN UNION,                                                                    on 15 and 16 October 1999, agreed to work towards
                                                                                   establishing a Common European Asylum System, based
                                                                                   on the full and inclusive application of the Geneva
                                                                                   Convention Relating to the Status of Refugees of
Having regard to the Treaty on the Functioning of the European                     28 July 1951, as amended by the New York Protocol
Union, and in particular Article 78(2)(d) thereof,                                 of 31 January 1967 (‘the Geneva Convention’), thus
                                                                                   affirming the principle of non-refoulement and ensuring
                                                                                   that nobody is sent back to persecution.

Having regard to the proposal from the European Commission,

                                                                            (4)    The Tampere Conclusions provide that a Common
                                                                                   European Asylum System should include, in the short
Having regard to the opinion of the European Economic and                          term, common standards for fair and efficient asylum
Social Committee (1),                                                              procedures in the Member States and, in the longer
                                                                                   term, Union rules leading to a common asylum
                                                                                   procedure in the Union.
After consulting the Committee of the Regions,

                                                                            (5)    The first phase of a Common European Asylum System
Acting in accordance with the ordinary legislative procedure        (2),           was achieved through the adoption of relevant legal
                                                                                   instruments provided for in the Treaties, including
                                                                                   Directive 2005/85/EC, which was a first measure on
                                                                                   asylum procedures.
Whereas:


                                                                            (6)    The European Council, at its meeting of 4 November
(1)    A number of substantive changes are to be made to                           2004, adopted The Hague Programme, which set the
       Council Directive 2005/85/EC of 1 December 2005 on                          objectives to be implemented in the area of freedom,
       minimum standards on procedures for granting and                            security and justice in the period 2005-10. In this
       withdrawing refugee status (3). In the interest of clarity,                 respect, The Hague Programme invited the European
       that Directive should be recast.                                            Commission to conclude the evaluation of the first-
                                                                                   phase legal instruments and to submit the second-phase
                                                                                   instruments and measures to the European Parliament
                                                                                   and to the Council. In accordance with The Hague
(2)    A common policy on asylum, including a Common                               Programme, the objective to be pursued for the
       European Asylum System, is a constituent part of the                        creation of the Common European Asylum System is
       European Union’s objective of establishing progressively                    the establishment of a common asylum procedure and
       an area of freedom, security and justice open to those                      a uniform status valid throughout the Union.
       who, forced by circumstances, legitimately seek
       protection in the Union. Such a policy should be
       governed by the principle of solidarity and fair sharing
       of responsibility, including its financial implications,             (7)    In the European Pact on Immigration and Asylum,
       between the Member States.                                                  adopted on 16 October 2008, the European Council
                                                                                   noted that considerable disparities remained between
(1) OJ C 24, 28.1.2012, p. 79.                                                     one Member State and another concerning the grant of
(2) Position of the European Parliament of 6 April 2011 (OJ C 296 E,               protection and called for new initiatives, including a
    2.10.2012, p. 184) and position of the Council at first reading of
    6 June 2013 (not yet published in the Official Journal). Position of
                                                                                   proposal for establishing a single asylum procedure
    the European Parliament of 10 June 2013 (not yet published in the              comprising common guarantees, to complete the estabä
    Official Journal).                                                             lishment of a Common European Asylum System,
(3) OJ L 326, 13.12.2005, p. 13.                                                   provided for in The Hague Programme.


                                                                                                                 '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1485 of 1770

29.6.2013             EN                         Official Journal of the European Union                                         L 180/61


(8)    The European Council, at its meeting of 10-11 December                 differences in legal frameworks, and to create equivalent
       2009, adopted the Stockholm Programme which                            conditions for the application of Directive 2011/95/EU
       reiterated the commitment to the objective of estabä                   in Member States.
       lishing by 2012 a common area of protection and soliä
       darity based on a common asylum procedure and a
       uniform status for those granted international protection
       based on high protection standards and fair and effective       (14)   Member States should have the power to introduce or
       procedures. The Stockholm Programme affirmed that                      maintain more favourable provisions for third-country
       people in need of international protection must be                     nationals or stateless persons who ask for international
       ensured access to legally safe and efficient asylum                    protection from a Member State, where such a request is
       procedures. In accordance with the Stockholm                           understood to be on the grounds that the person
       Programme, individuals should be offered the same                      concerned is in need of international protection within
       level of treatment as regards procedural arrangements                  the meaning of Directive 2011/95/EU.
       and status determination, regardless of the Member
       State in which their application for international
       protection is lodged. The objective is that similar cases       (15)   With respect to the treatment of persons falling within
       should be treated alike and result in the same outcome.                the scope of this Directive, Member States are bound by
                                                                              obligations under instruments of international law to
                                                                              which they are party.
(9)    The resources of the European Refugee Fund and of the
       European Asylum Support Office (EASO) should be
       mobilised to provide adequate support to Member                 (16)   It is essential that decisions on all applications for interä
       States’ efforts in implementing the standards set in the               national protection be taken on the basis of the facts
       second phase of the Common European Asylum System,                     and, in the first instance, by authorities whose
       in particular to those Member States which are faced                   personnel has the appropriate knowledge or has
       with specific and disproportionate pressures on their                  received the necessary training in the field of interä
       asylum systems, due in particular to their geographical                national protection.
       or demographic situation.


                                                                       (17)   In order to ensure that applications for international
(10)   When implementing this Directive, Member States should                 protection are examined and decisions thereon are
       take into account relevant guidelines developed by EASO.               taken objectively and impartially, it is necessary that
                                                                              professionals acting in the framework of the procedures
                                                                              provided for in this Directive perform their activities with
                                                                              due respect for the applicable deontological principles.
(11)   In order to ensure a comprehensive and efficient
       assessment of the international protection needs of
       applicants within the meaning of Directive 2011/95/EU
       of the European Parliament and of the Council of                (18)   It is in the interests of both Member States and
       13 December 2011 on standards for the qualification                    applicants for international protection that a decision is
       of third-country nationals or stateless persons as beneä               made as soon as possible on applications for interä
       ficiaries of international protection, for a uniform status            national protection, without prejudice to an adequate
       for refugees or for persons eligible for subsidiary                    and complete examination being carried out.
       protection, and for the content of the protection
       granted (1), the Union framework on procedures for
       granting and withdrawing international protection               (19)   In order to shorten the overall duration of the procedure
       should be based on the concept of a single procedure.                  in certain cases, Member States should have the flexiä
                                                                              bility, in accordance with their national needs, to
                                                                              prioritise the examination of any application by
                                                                              examining it before other, previously made applications,
(12)   The main objective of this Directive is to further develop             without derogating from normally applicable procedural
       the standards for procedures in Member States for                      time limits, principles and guarantees.
       granting and withdrawing international protection with
       a view to establishing a common asylum procedure in
       the Union.
                                                                       (20)   In well-defined circumstances where an application is
                                                                              likely to be unfounded or where there are serious
                                                                              national security or public order concerns, Member
(13)   The approximation of rules on the procedures for                       States should be able to accelerate the examination
       granting and withdrawing international protection                      procedure, in particular by introducing shorter, but
       should help to limit the secondary movements of                        reasonable, time limits for certain procedural steps,
       applicants for international protection between Member                 without prejudice to an adequate and complete examä
       States, where such movements would be caused by                        ination being carried out and to the applicant’s effective
                                                                              access to basic principles and guarantees provided for in
(1) OJ L 337, 20.12.2011, p. 9.                                               this Directive.


                                                                                                                 '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1486 of 1770

L 180/62             EN                          Official Journal of the European Union                                      29.6.2013


(21)   As long as an applicant can show good cause, the lack of               or other counsellor; the right to be informed of his or
       documents on entry or the use of forged documents                      her legal position at decisive moments in the course of
       should not per se entail an automatic recourse to                      the procedure, in a language which he or she understands
       border or accelerated procedures.                                      or is reasonably supposed to understand; and, in the case
                                                                              of a negative decision, the right to an effective remedy
                                                                              before a court or a tribunal.

(22)   It is also in the interests of both Member States and
       applicants to ensure a correct recognition of international
       protection needs already at first instance. To that end,
                                                                       (26)   With a view to ensuring effective access to the examä
       applicants should be provided at first instance, free of
                                                                              ination procedure, officials who first come into contact
       charge, with legal and procedural information, taking
                                                                              with persons seeking international protection, in
       into account their particular circumstances. The
                                                                              particular officials carrying out the surveillance of land
       provision of such information should, inter alia, enable
                                                                              or maritime borders or conducting border checks, should
       the applicants to better understand the procedure, thus
                                                                              receive relevant information and necessary training on
       helping them to comply with the relevant obligations. It
                                                                              how to recognise and deal with applications for interä
       would be disproportionate to require Member States to
                                                                              national protection, inter alia, taking due account of
       provide such information only through the services of
                                                                              relevant guidelines developed by EASO. They should be
       qualified lawyers. Member States should therefore have
                                                                              able to provide third-country nationals or stateless
       the possibility to use the most appropriate means to
                                                                              persons who are present in the territory, including at
       provide such information, such as through non-governä
                                                                              the border, in the territorial waters or in the transit
       mental organisations or professionals from government
                                                                              zones of the Member States, and who make an appliä
       authorities or specialised services of the State.
                                                                              cation for international protection, with relevant
                                                                              information as to where and how applications for interä
                                                                              national protection may be lodged. Where those persons
                                                                              are present in the territorial waters of a Member State,
(23)   In appeals procedures, subject to certain conditions,                  they should be disembarked on land and have their
       applicants should be granted free legal assistance and                 applications examined in accordance with this Directive.
       representation provided by persons competent to
       provide them under national law. Furthermore, at all
       stages of the procedure, applicants should have the
       right to consult, at their own cost, legal advisers or
       counsellors admitted or permitted as such under                 (27)   Given that third-country nationals and stateless persons
       national law.                                                          who have expressed their wish to apply for international
                                                                              protection are applicants for international protection,
                                                                              they should comply with the obligations, and benefit
                                                                              from the rights, under this Directive and Directive
                                                                              2013/33/EU of the European Parliament and of the
(24)   The notion of public order may, inter alia, cover a                    Council of 26 June 2013 laying down standards for
       conviction for having committed a serious crime.                       the reception of applicants for international protecä
                                                                              tion (1). To that end, Member States should register the
                                                                              fact that those persons are applicants for international
                                                                              protection as soon as possible.
(25)   In the interests of a correct recognition of those persons
       in need of protection as refugees within the meaning of
       Article 1 of the Geneva Convention or as persons eligible
       for subsidiary protection, every applicant should have an
       effective access to procedures, the opportunity to              (28)   In order to facilitate access to the examination procedure
       cooperate and properly communicate with the                            at border crossing points and in detention facilities,
       competent authorities so as to present the relevant                    information should be made available on the possibility
       facts of his or her case and sufficient procedural guarä               to apply for international protection. Basic communiä
       antees to pursue his or her case throughout all stages of              cation necessary to enable the competent authorities to
       the procedure. Moreover, the procedure in which an                     understand if persons declare their wish to apply for
       application for international protection is examined                   international protection should be ensured through interä
       should normally provide an applicant at least with: the                pretation arrangements.
       right to stay pending a decision by the determining authä
       ority; access to the services of an interpreter for
       submitting his or her case if interviewed by the authä
       orities; the opportunity to communicate with a represenä
       tative of the United Nations High Commissioner for              (29)   Certain applicants may be in need of special procedural
       Refugees (UNHCR) and with organisations providing                      guarantees due, inter alia, to their age, gender, sexual
       advice or counselling to applicants for international                  orientation, gender identity, disability, serious illness,
       protection; the right to appropriate notification of a                 mental disorders or as a consequence of torture, rape or
       decision and of the reasons for that decision in fact
       and in law; the opportunity to consult a legal adviser          (1) See page 96 of this Official Journal.


                                                                                                                   '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1487 of 1770

29.6.2013            EN                          Official Journal of the European Union                                      L 180/63


       other serious forms of psychological, physical or sexual        (34)   Procedures for examining international protection needs
       violence. Member States should endeavour to identify                   should be such as to enable the competent authorities to
       applicants in need of special procedural guarantees                    conduct a rigorous examination of applications for interä
       before a first instance decision is taken. Those applicants            national protection.
       should be provided with adequate support, including
       sufficient time, in order to create the conditions
       necessary for their effective access to procedures and
       for presenting the elements needed to substantiate their        (35)   When, in the framework of an application being
       application for international protection.                              processed, the applicant is searched, that search should
                                                                              be carried by a person of the same sex. This should be
                                                                              without prejudice to a search carried out, for security
                                                                              reasons, on the basis of national law.

(30)   Where adequate support cannot be provided to an
       applicant in need of special procedural guarantees in
       the framework of accelerated or border procedures,              (36)   Where an applicant makes a subsequent application
       such an applicant should be exempted from those                        without presenting new evidence or arguments, it
       procedures. The need for special procedural guarantees                 would be disproportionate to oblige Member States to
       of a nature that could prevent the application of accelä               carry out a new full examination procedure. In those
       erated or border procedures should also mean that the                  cases, Member States should be able to dismiss an appliä
       applicant is provided with additional guarantees in cases              cation as inadmissible in accordance with the res judicata
       where his or her appeal does not have automatic                        principle.
       suspensive effect, with a view to making the remedy
       effective in his or her particular circumstances.

                                                                       (37)   With respect to the involvement of the personnel of an
                                                                              authority other than the determining authority in
                                                                              conducting timely interviews on the substance of an
                                                                              application, the notion of ‘timely’ should be assessed
(31)   National measures dealing with identification and docuä
                                                                              against the time limits provided for in Article 31.
       mentation of symptoms and signs of torture or other
       serious acts of physical or psychological violence,
       including acts of sexual violence, in procedures covered
       by this Directive may, inter alia, be based on the Manual
       on Effective Investigation and Documentation of Torture         (38)   Many applications for international protection are made
       and Other Cruel, Inhuman or Degrading Treatment or                     at the border or in a transit zone of a Member State prior
       Punishment (Istanbul Protocol).                                        to a decision on the entry of the applicant. Member
                                                                              States should be able to provide for admissibility
                                                                              and/or substantive examination procedures which
                                                                              would make it possible for such applications to be
                                                                              decided upon at those locations in well-defined circumä
                                                                              stances.
(32)   With a view to ensuring substantive equality between
       female and male applicants, examination procedures
       should be gender-sensitive. In particular, personal
       interviews should be organised in a way which makes             (39)   In determining whether a situation of uncertainty prevails
       it possible for both female and male applicants to speak               in the country of origin of an applicant, Member States
       about their past experiences in cases involving gender-                should ensure that they obtain precise and up-to-date
       based persecution. The complexity of gender-related                    information from relevant sources such as EASO,
       claims should be properly taken into account in                        UNHCR, the Council of Europe and other relevant interä
       procedures based on the concept of safe third country,                 national organisations. Member States should ensure that
       the concept of safe country of origin or the notion of                 any postponement of conclusion of the procedure fully
       subsequent applications.                                               complies with their obligations under Directive
                                                                              2011/95/EU and Article 41 of the Charter, without
                                                                              prejudice to the efficiency and fairness of the procedures
                                                                              under this Directive.

(33)   The best interests of the child should be a primary
       consideration of Member States when applying this
       Directive, in accordance with the Charter of Fundamental        (40)   A key consideration for the well-foundedness of an appliä
       Rights of the European Union (the Charter) and the 1989                cation for international protection is the safety of the
       United Nations Convention on the Rights of the Child. In               applicant in his or her country of origin. Where a
       assessing the best interest of the child, Member States                third country can be regarded as a safe country of
       should in particular take due account of the minor’s                   origin, Member States should be able to designate it as
       well-being and social development, including his or her                safe and presume its safety for a particular applicant,
       background.                                                            unless he or she presents counter-indications.


                                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1488 of 1770

L 180/64             EN                           Official Journal of the European Union                                      29.6.2013


(41)   Given the level of harmonisation achieved on the qualifiä        (46)   Where Member States apply safe country concepts on a
       cation of third-country nationals and stateless persons as              case-by-case basis or designate countries as safe by
       beneficiaries of international protection, common criteria              adopting lists to that effect, they should take into
       should be established for designating third countries as                account, inter alia, the guidelines and operating
       safe countries of origin.                                               manuals and the information on countries of origin
                                                                               and activities, including EASO Country of Origin
                                                                               Information report methodology, referred to in Reguä
                                                                               lation (EU) No 439/2010 of the European Parliament
                                                                               and of the Council of 19 May 2010 establishing a
(42)   The designation of a third country as a safe country of                 European Asylum Support Office (1), as well as relevant
       origin for the purposes of this Directive cannot establish              UNHCR guidelines.
       an absolute guarantee of safety for nationals of that
       country. By its very nature, the assessment underlying
       the designation can only take into account the general
       civil, legal and political circumstances in that country and
       whether actors of persecution, torture or inhuman or             (47)   In order to facilitate the regular exchange of information
       degrading treatment or punishment are subject to                        about the national application of the concepts of safe
       sanction in practice when found liable in that country.                 country of origin, safe third country and European safe
       For this reason, it is important that, where an applicant               third country as well as a regular review by the
       shows that there are valid reasons to consider the                      Commission of the use of those concepts by Member
       country not to be safe in his or her particular circumä                 States, and to prepare for a potential further harmonä
       stances, the designation of the country as safe can no                  isation in the future, Member States should notify or
       longer be considered relevant for him or her.                           periodically inform the Commission about the third
                                                                               countries to which the concepts are applied. The
                                                                               Commission should regularly inform the European
                                                                               Parliament on the result of its reviews.

(43)   Member States should examine all applications on the
       substance, i.e. assess whether the applicant in question
       qualifies for international protection in accordance with
       Directive 2011/95/EU, except where this Directive                (48)   In order to ensure the correct application of the safe
       provides otherwise, in particular where it can reasonably               country concepts based on up-to-date information,
       be assumed that another country would do the examä                      Member States should conduct regular reviews of the
       ination or provide sufficient protection. In particular,                situation in those countries based on a range of
       Member States should not be obliged to assess the                       sources of information, including in particular
       substance of an application for international protection                information from other Member States, EASO, UNHCR,
       where a first country of asylum has granted the applicant               the Council of Europe and other relevant international
       refugee status or otherwise sufficient protection and the               organisations. When Member States become aware of a
       applicant will be readmitted to that country.                           significant change in the human rights situation in a
                                                                               country designated by them as safe, they should ensure
                                                                               that a review of that situation is conducted as soon as
                                                                               possible and, where necessary, review the designation of
                                                                               that country as safe.
(44)   Member States should not be obliged to assess the
       substance of an application for international protection
       where the applicant, due to a sufficient connection to a
       third country as defined by national law, can reasonably
       be expected to seek protection in that third country, and        (49)   With respect to the withdrawal of refugee or subsidiary
       there are grounds for considering that the applicant will               protection status, Member States should ensure that
       be admitted or readmitted to that country. Member                       persons benefiting from international protection are
       States should only proceed on that basis where that                     duly informed of a possible reconsideration of their
       particular applicant would be safe in the third country                 status and have the opportunity to submit their point
       concerned. In order to avoid secondary movements of                     of view before the authorities can take a reasoned
       applicants, common principles should be established for                 decision to withdraw their status.
       the consideration or designation by Member States of
       third countries as safe.


                                                                        (50)   It reflects a basic principle of Union law that the
                                                                               decisions taken on an application for international
(45)   Furthermore, with respect to certain European third                     protection, the decisions concerning a refusal to reopen
       countries, which observe particularly high human rights                 the examination of an application after its discontinuä
       and refugee protection standards, Member States should                  ation, and the decisions on the withdrawal of refugee
       be allowed to not carry out, or not to carry out full                   or subsidiary protection status are subject to an
       examination of, applications for international protection               effective remedy before a court or tribunal.
       regarding applicants who enter their territory from such
       European third countries.                                        (1) OJ L 132, 29.5.2010, p. 11.


                                                                                                               '+6))
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1489 of 1770

29.6.2013              EN                        Official Journal of the European Union                                       L 180/65


(51)   In accordance with Article 72 of the Treaty on the Funcä               Kingdom and Ireland in respect of the Area of
       tioning of the European Union (TFEU), this Directive                   Freedom, Security and Justice, annexed to the TEU and
       does not affect the exercise of the responsibilities                   the TFEU, and without prejudice to Article 4 of that
       incumbent upon Member States with regard to the mainä                  Protocol, the United Kingdom and Ireland are not
       tenance of law and order and the safeguarding of internal              taking part in the adoption of this Directive and are
       security.                                                              not bound by it or subject to its application.


(52)   Directive 95/46/EC of the European Parliament and of
       the Council of 24 October 1995 on the protection of             (59)   In accordance with Articles 1 and 2 of Protocol No 22
       individuals with regard to the processing of personal data             on the position of Denmark, annexed to the TEU and to
       and on the free movement of such data (1) governs the                  the TFEU, Denmark is not taking part in the adoption of
       processing of personal data carried out in the Member                  this Directive and is not bound by it or subject to its
       States pursuant to this Directive.                                     application.


(53)   This Directive does not deal with procedures between            (60)   This Directive respects the fundamental rights and
       Member States governed by Regulation (EU) No                           observes the principles recognised by the Charter. In
       604/2013 of the European Parliament and of the                         particular, this Directive seeks to ensure full respect for
       Council of 26 June 2013 establishing the criteria and                  human dignity and to promote the application of Articles
       mechanisms for determining the Member State                            1, 4, 18, 19, 21, 23, 24, and 47 of the Charter and has
       responsible for examining an application for international             to be implemented accordingly.
       protection lodged in one of the Member States by a
       third-country national or a stateless person (2).

                                                                       (61)   The obligation to transpose this Directive into national
(54)   This Directive should apply to applicants to whom Reguä                law should be confined to those provisions which
       lation (EU) No 604/2013 applies, in addition and                       represent a substantive change as compared with
       without prejudice to the provisions of that Regulation.                Directive 2005/85/EC. The obligation to transpose the
                                                                              provisions which are unchanged arises under that
                                                                              Directive.
(55)   The implementation of this Directive should be evaluated
       at regular intervals.
                                                                       (62)   This Directive should be without prejudice to the
                                                                              obligations of the Member States relating to the time
(56)   Since the objective of this Directive, namely to establish
                                                                              limit for transposition into national law of Directive
       common procedures for granting and withdrawing interä
                                                                              2005/85/EC set out in Annex II, Part B,
       national protection, cannot be sufficiently achieved by
       the Member States and can therefore, by reason of the
       scale and effects of this Directive, be better achieved at
       Union level, the Union may adopt measures, in                   HAVE ADOPTED THIS DIRECTIVE:
       accordance with the principle of subsidiarity as set out
       in Article 5 of the Treaty on European Union (TEU). In
       accordance with the principle of proportionality, as set
       out in that Article, this Directive does not go beyond                                     CHAPTER I
       what is necessary in order to achieve that objective.
                                                                                           GENERAL PROVISIONS

                                                                                                   Article 1
(57)   In accordance with the Joint Political Declaration of
       Member States and the Commission on explanatory                                             Purpose
       documents of 28 September 2011 (3), Member States               The purpose of this Directive is to establish common
       have undertaken to accompany, in justified cases, the           procedures for granting and withdrawing international
       notification of their transposition measures with one or        protection pursuant to Directive 2011/95/EU.
       more documents explaining the relationship between the
       components of a directive and the corresponding parts of
       national transposition instruments. With regard to this
       Directive, the legislator considers the transmission of                                     Article 2
       such documents to be justified.
                                                                                                 Definitions
                                                                       For the purposes of this Directive:
(58)   In accordance with Articles 1, 2 and Article 4a(1) of
       Protocol No 21 on the position of the United

(1) OJ L 281, 23.11.1995, p. 31.                                       (a) ‘Geneva Convention’ means the Convention of 28 July
(2) See page 31 of this Official Journal.                                  1951 Relating to the Status of Refugees, as amended by
(3) OJ C 369, 17.12.2011, p. 14.                                           the New York Protocol of 31 January 1967;


                                                                                                                '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1490 of 1770

L 180/66              EN                           Official Journal of the European Union                                        29.6.2013


(b) ‘application for international protection’ or ‘application’          (m) ‘unaccompanied minor’ means an unaccompanied minor as
    means a request made by a third- country national or a                   defined in Article 2(l) of Directive 2011/95/EU;
    stateless person for protection from a Member State, who
    can be understood to seek refugee status or subsidiary
    protection status, and who does not explicitly request
    another kind of protection outside the scope of Directive
    2011/95/EU, that can be applied for separately;                      (n) ‘representative’ means a person or an organisation
                                                                             appointed by the competent bodies in order to assist and
                                                                             represent an unaccompanied minor in procedures provided
                                                                             for in this Directive with a view to ensuring the best
(c) ‘applicant’ means a third-country national or stateless                  interests of the child and exercising legal capacity for the
    person who has made an application for international                     minor where necessary. Where an organisation is appointed
    protection in respect of which a final decision has not                  as a representative, it shall designate a person responsible
    yet been taken;                                                          for carrying out the duties of representative in respect of
                                                                             the unaccompanied minor, in accordance with this
                                                                             Directive;
(d) ‘applicant in need of special procedural guarantees’ means
    an applicant whose ability to benefit from the rights and
    comply with the obligations provided for in this Directive
    is limited due to individual circumstances;                          (o) ‘withdrawal of international protection’ means the decision
                                                                             by a competent authority to revoke, end or refuse to renew
                                                                             the refugee or subsidiary protection status of a person in
(e) ‘final decision’ means a decision on whether the third-                  accordance with Directive 2011/95/EU;
    country national or stateless person be granted refugee or
    subsidiary protection status by virtue of Directive
    2011/95/EU and which is no longer subject to a remedy
    within the framework of Chapter V of this Directive, irreä
                                                                         (p) ‘remain in the Member State’ means to remain in the
    spective of whether such remedy has the effect of allowing
                                                                             territory, including at the border or in transit zones, of
    applicants to remain in the Member States concerned
                                                                             the Member State in which the application for international
    pending its outcome;
                                                                             protection has been made or is being examined;


(f)   ‘determining authority’ means any quasi-judicial or adminisä
      trative body in a Member State responsible for examining
      applications for international protection competent to take        (q) ‘subsequent application’ means a further application for
      decisions at first instance in such cases;                             international protection made after a final decision has
                                                                             been taken on a previous application, including cases
                                                                             where the applicant has explicitly withdrawn his or her
                                                                             application and cases where the determining authority
(g) ‘refugee’ means a third-country national or a stateless                  has rejected an application following its implicit withdrawal
    person who fulfils the requirements of Article 2(d) of                   in accordance with Article 28(1).
    Directive 2011/95/EU;


(h) ‘person eligible for subsidiary protection’ means a third-                                        Article 3
    country national or a stateless person who fulfils the
    requirements of Article 2(f) of Directive 2011/95/EU;                                              Scope
                                                                         1.    This Directive shall apply to all applications for interä
                                                                         national protection made in the territory, including at the
(i)   ‘international protection’ means refugee status and                border, in the territorial waters or in the transit zones of the
      subsidiary protection status as defined in points (j) and (k);     Member States, and to the withdrawal of international
                                                                         protection.

(j)   ‘refugee status’ means the recognition by a Member State of
      a third-country national or a stateless person as a refugee;
                                                                         2.     This Directive shall not apply to requests for diplomatic or
                                                                         territorial asylum submitted to representations of Member
(k) ‘subsidiary protection status’ means the recognition by a            States.
    Member State of a third-country national or a stateless
    person as a person eligible for subsidiary protection;

                                                                         3.   Member States may decide to apply this Directive in
(l)   ‘minor’ means a third-country national or a stateless person       procedures for deciding on applications for any kind of
      below the age of 18 years;                                         protection falling outside of the scope of Directive 2011/95/EU.


                                                                                                                  '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1491 of 1770

29.6.2013            EN                           Official Journal of the European Union                                       L 180/67


                             Article 4                                                             CHAPTER II

                    Responsible authorities                                         BASIC PRINCIPLES AND GUARANTEES

1.    Member States shall designate for all procedures a deterä                                     Article 6
mining authority which will be responsible for an appropriate
examination of applications in accordance with this Directive.                             Access to the procedure
Member States shall ensure that such authority is provided with         1.    When a person makes an application for international
appropriate means, including sufficient competent personnel, to         protection to an authority competent under national law for
carry out its tasks in accordance with this Directive.                  registering such applications, the registration shall take place
                                                                        no later than three working days after the application is made.

2.    Member States may provide that an authority other than
that referred to in paragraph 1 shall be responsible for the            If the application for international protection is made to other
purposes of:                                                            authorities which are likely to receive such applications, but not
                                                                        competent for the registration under national law, Member
                                                                        States shall ensure that the registration shall take place no
                                                                        later than six working days after the application is made.
(a) processing cases pursuant to Regulation (EU) No 604/2013;
    and

                                                                        Member States shall ensure that those other authorities which
                                                                        are likely to receive applications for international protection
(b) granting or refusing permission to enter in the framework           such as the police, border guards, immigration authorities and
    of the procedure provided for in Article 43, subject to the         personnel of detention facilities have the relevant information
    conditions as set out therein and on the basis of the               and that their personnel receive the necessary level of training
    reasoned opinion of the determining authority.                      which is appropriate to their tasks and responsibilities and
                                                                        instructions to inform applicants as to where and how appliä
                                                                        cations for international protection may be lodged.
3.    Member States shall ensure that the personnel of the
determining authority referred to in paragraph 1 are properly
trained. To that end, Member States shall provide for relevant          2.    Member States shall ensure that a person who has made
training which shall include the elements listed in Article 6(4)(a)     an application for international protection has an effective
to (e) of Regulation (EU) No 439/2010. Member States shall              opportunity to lodge it as soon as possible. Where the
also take into account the relevant training established and            applicant does not lodge his or her application, Member
developed by the European Asylum Support Office (EASO).                 States may apply Article 28 accordingly.
Persons interviewing applicants pursuant to this Directive shall
also have acquired general knowledge of problems which could
adversely affect the applicants’ ability to be interviewed, such as
indications that the applicant may have been tortured in the            3.    Without prejudice to paragraph 2, Member States may
past.                                                                   require that applications for international protection be lodged
                                                                        in person and/or at a designated place.

4.    Where an authority is designated in accordance with
paragraph 2, Member States shall ensure that the personnel of           4.     Notwithstanding paragraph 3, an application for interä
that authority have the appropriate knowledge or receive the            national protection shall be deemed to have been lodged once
necessary training to fulfil their obligations when implementing        a form submitted by the applicant or, where provided for in
this Directive.                                                         national law, an official report, has reached the competent authä
                                                                        orities of the Member State concerned.

5.    Applications for international protection made in a
Member State to the authorities of another Member State                 5.     Where simultaneous applications for international
carrying out border or immigration controls there shall be              protection by a large number of third-country nationals or
dealt with by the Member State in whose territory the appliä            stateless persons make it very difficult in practice to respect
cation is made.                                                         the time limit laid down in paragraph 1, Member States may
                                                                        provide for that time limit to be extended to 10 working days.


                             Article 5
                                                                                                    Article 7
                 More favourable provisions
                                                                          Applications made on behalf of dependants or minors
Member States may introduce or retain more favourable
standards on procedures for granting and withdrawing interä             1.   Member States shall ensure that each adult with legal
national protection, insofar as those standards are compatible          capacity has the right to make an application for international
with this Directive.                                                    protection on his or her own behalf.


                                                                                                                 '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1492 of 1770

L 180/68             EN                           Official Journal of the European Union                                        29.6.2013


2.    Member States may provide that an application may be                                           Article 8
made by an applicant on behalf of his or her dependants. In
such cases, Member States shall ensure that dependent adults            Information and counselling in detention facilities and at
consent to the lodging of the application on their behalf, failing                      border crossing points
which they shall have an opportunity to make an application on          1.     Where there are indications that third-country nationals or
their own behalf.                                                       stateless persons held in detention facilities or present at border
                                                                        crossing points, including transit zones, at external borders, may
                                                                        wish to make an application for international protection,
                                                                        Member States shall provide them with information on the
Consent shall be requested at the time the application is lodged        possibility to do so. In those detention facilities and crossing
or, at the latest, when the personal interview with the                 points, Member States shall make arrangements for interpreä
dependent adult is conducted. Before consent is requested,              tation to the extent necessary to facilitate access to the
each dependent adult shall be informed in private of the                asylum procedure.
relevant procedural consequences of the lodging of the appliä
cation on his or her behalf and of his or her right to make a
separate application for international protection.

                                                                        2.     Member States shall ensure that organisations and persons
                                                                        providing advice and counselling to applicants have effective
3.    Member States shall ensure that a minor has the right to          access to applicants present at border crossing points,
make an application for international protection either on his or       including transit zones, at external borders. Member States
her own behalf, if he or she has the legal capacity to act in           may provide for rules covering the presence of such organiä
procedures according to the law of the Member State                     sations and persons in those crossing points and in particular
concerned, or through his or her parents or other adult                 that access is subject to an agreement with the competent authä
family members, or an adult responsible for him or her,                 orities of the Member States. Limits on such access may be
whether by law or by the practice of the Member State                   imposed only where, by virtue of national law, they are objecä
concerned, or through a representative.                                 tively necessary for the security, public order or administrative
                                                                        management of the crossing points concerned, provided that
                                                                        access is not thereby severely restricted or rendered impossible.


4.    Member States shall ensure that the appropriate bodies
referred to in Article 10 of Directive 2008/115/EC of the
European Parliament and of the Council of 16 December                                                Article 9
2008 on common standards and procedures in Member
States for returning illegally staying third-country nationals ( 1)     Right to remain in the Member State pending the
have the right to lodge an application for international                           examination of the application
protection on behalf of an unaccompanied minor if, on the
                                                                        1.    Applicants shall be allowed to remain in the Member
basis of an individual assessment of his or her personal situä
                                                                        State, for the sole purpose of the procedure, until the deterä
ation, those bodies are of the opinion that the minor may have
                                                                        mining authority has made a decision in accordance with the
protection needs pursuant to Directive 2011/95/EU.
                                                                        procedures at first instance set out in Chapter III. That right to
                                                                        remain shall not constitute an entitlement to a residence permit.


5.   Member States may determine in national legislation:

                                                                        2.    Member States may make an exception only where a
                                                                        person makes a subsequent application referred to in Article 41
(a) the cases in which a minor can make an application on his           or where they will surrender or extradite, as appropriate, a
    or her own behalf;                                                  person either to another Member State pursuant to obligations
                                                                        in accordance with a European arrest warrant (2) or otherwise,
                                                                        or to a third country or to international criminal courts or
                                                                        tribunals.
(b) the cases in which the application of an unaccompanied
    minor has to be lodged by a representative as provided
    for in Article 25(1)(a);
                                                                        3.    A Member State may extradite an applicant to a third
                                                                        country pursuant to paragraph 2 only where the competent
                                                                        authorities are satisfied that an extradition decision will not
(c) the cases in which the lodging of an application for interä         result in direct or indirect refoulement in violation of the interä
    national protection is deemed to constitute also the lodging        national and Union obligations of that Member State.
    of an application for international protection for any
    unmarried minor.
                                                                        (2) Council Framework Decision 2002/584/JHA of 13 June 2002 on
                                                                            the European arrest warrant and the surrender procedures between
(1) OJ L 348, 24.12.2008, p. 98.                                            Member States (OJ L 190, 18.7.2002, p. 1).


                                                                                                                 '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1493 of 1770

29.6.2013            EN                          Official Journal of the European Union                                        L 180/69


                           Article 10                                  2.    Member States shall also ensure that, where an application
                                                                       is rejected with regard to refugee status and/or subsidiary
    Requirements for the examination of applications                   protection status, the reasons in fact and in law are stated in
1.    Member States shall ensure that applications for interä          the decision and information on how to challenge a negative
national protection are neither rejected nor excluded from             decision is given in writing.
examination on the sole ground that they have not been
made as soon as possible.
                                                                       Member States need not provide information on how to
                                                                       challenge a negative decision in writing in conjunction with a
2.    When examining applications for international protection,        decision where the applicant has been provided with such
the determining authority shall first determine whether the            information at an earlier stage either in writing or by electronic
applicants qualify as refugees and, if not, determine whether          means accessible to the applicant.
the applicants are eligible for subsidiary protection.

                                                                       3.    For the purposes of Article 7(2), and whenever the appliä
3.   Member States shall ensure that decisions by the deterä           cation is based on the same grounds, Member States may take a
mining authority on applications for international protection          single decision, covering all dependants, unless to do so would
are taken after an appropriate examination. To that end,               lead to the disclosure of particular circumstances of an applicant
Member States shall ensure that:                                       which could jeopardise his or her interests, in particular in cases
                                                                       involving gender, sexual orientation, gender identity and/or age-
                                                                       based persecution. In such cases, a separate decision shall be
                                                                       issued to the person concerned.
(a) applications are examined and decisions are taken individä
    ually, objectively and impartially;

                                                                                                   Article 12
(b) precise and up-to-date information is obtained from various                           Guarantees for applicants
    sources, such as EASO and UNHCR and relevant interä
    national human rights organisations, as to the general             1.    With respect to the procedures provided for in Chapter III,
    situation prevailing in the countries of origin of applicants      Member States shall ensure that all applicants enjoy the
    and, where necessary, in countries through which they have         following guarantees:
    transited, and that such information is made available to the
    personnel responsible for examining applications and taking
    decisions;                                                         (a) they shall be informed in a language which they understand
                                                                           or are reasonably supposed to understand of the procedure
                                                                           to be followed and of their rights and obligations during the
(c) the personnel examining applications and taking decisions              procedure and the possible consequences of not complying
    know the relevant standards applicable in the field of                 with their obligations and not cooperating with the authä
    asylum and refugee law;                                                orities. They shall be informed of the time-frame, the means
                                                                           at their disposal for fulfilling the obligation to submit the
                                                                           elements as referred to in Article 4 of Directive
                                                                           2011/95/EU, as well as of the consequences of an explicit
(d) the personnel examining applications and taking decisions
                                                                           or implicit withdrawal of the application. That information
    have the possibility to seek advice, whenever necessary,
                                                                           shall be given in time to enable them to exercise the rights
    from experts on particular issues, such as medical,
                                                                           guaranteed in this Directive and to comply with the
    cultural, religious, child-related or gender issues.
                                                                           obligations described in Article 13;


4.   The authorities referred to in Chapter V shall, through the
determining authority or the applicant or otherwise, have access       (b) they shall receive the services of an interpreter for
to the general information referred to in paragraph 3(b),                  submitting their case to the competent authorities
necessary for the fulfilment of their task.                                whenever necessary. Member States shall consider it
                                                                           necessary to provide those services at least when the
                                                                           applicant is to be interviewed as referred to in Articles 14
                                                                           to 17 and 34 and appropriate communication cannot be
5.    Member States shall provide for rules concerning the                 ensured without such services. In that case and in other
translation of documents relevant for the examination of appliä            cases where the competent authorities call upon the
cations.                                                                   applicant, those services shall be paid for out of public
                                                                           funds;

                           Article 11
Requirements for a decision by the determining authority               (c) they shall not be denied the opportunity to communicate
                                                                           with UNHCR or with any other organisation providing legal
1.    Member States shall ensure that decisions on applications            advice or other counselling to applicants in accordance with
for international protection are given in writing.                         the law of the Member State concerned;


                                                                                                                 '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1494 of 1770

L 180/70             EN                          Official Journal of the European Union                                        29.6.2013


(d) they and, if applicable, their legal advisers or other counä       (d) the competent authorities may search the applicant and the
    sellors in accordance with Article 23(1), shall have access to         items which he or she is carrying. Without prejudice to any
    the information referred to in Article 10(3)(b) and to the             search carried out for security reasons, a search of the
    information provided by the experts referred to in                     applicant’s person under this Directive shall be carried out
    Article 10(3)(d), where the determining authority has                  by a person of the same sex with full respect for the prinä
    taken that information into consideration for the purpose              ciples of human dignity and of physical and psychological
    of taking a decision on their application;                             integrity;



(e) they shall be given notice in reasonable time of the decision      (e) the competent authorities may take a photograph of the
    by the determining authority on their application. If a legal          applicant; and
    adviser or other counsellor is legally representing the
    applicant, Member States may choose to give notice of
    the decision to him or her instead of to the applicant;
                                                                       (f) the competent authorities may record the applicant’s oral
                                                                           statements, provided he or she has previously been
                                                                           informed thereof.
(f) they shall be informed of the result of the decision by the
    determining authority in a language that they understand or
    are reasonably supposed to understand when they are not
    assisted or represented by a legal adviser or other counä                                      Article 14
    sellor. The information provided shall include information
    on how to challenge a negative decision in accordance with                               Personal interview
    the provisions of Article 11(2).
                                                                       1.    Before a decision is taken by the determining authority,
                                                                       the applicant shall be given the opportunity of a personal
                                                                       interview on his or her application for international protection
2.   With respect to the procedures provided for in Chapter V,         with a person competent under national law to conduct such an
Member States shall ensure that all applicants enjoy guarantees        interview. Personal interviews on the substance of the appliä
equivalent to the ones referred to in paragraph 1(b) to (e).           cation for international protection shall be conducted by the
                                                                       personnel of the determining authority. This subparagraph
                                                                       shall be without prejudice to Article 42(2)(b).
                            Article 13
                Obligations of the applicants
                                                                       Where simultaneous applications for international protection by
1.    Member States shall impose upon applicants the                   a large number of third-country nationals or stateless persons
obligation to cooperate with the competent authorities with a          make it impossible in practice for the determining authority to
view to establishing their identity and other elements referred to     conduct timely interviews on the substance of each application,
in Article 4(2) of Directive 2011/95/EU. Member States may             Member States may provide that the personnel of another
impose upon applicants other obligations to cooperate with the         authority be temporarily involved in conducting such interä
competent authorities insofar as such obligations are necessary        views. In such cases, the personnel of that other authority
for the processing of the application.                                 shall receive in advance the relevant training which shall
                                                                       include the elements listed in Article 6(4)(a) to (e) of Regulation
                                                                       (EU) No 439/2010. Persons conducting personal interviews of
                                                                       applicants pursuant to this Directive shall also have acquired
2.   In particular, Member States may provide that:                    general knowledge of problems which could adversely affect
                                                                       an applicant’s ability to be interviewed, such as indications
                                                                       that the applicant may have been tortured in the past.
(a) applicants are required to report to the competent authä
    orities or to appear before them in person, either without
    delay or at a specified time;
                                                                       Where a person has lodged an application for international
                                                                       protection on behalf of his or her dependants, each
                                                                       dependent adult shall be given the opportunity of a personal
(b) applicants have to hand over documents in their possession         interview.
    relevant to the examination of the application, such as their
    passports;
                                                                       Member States may determine in national legislation the cases
                                                                       in which a minor shall be given the opportunity of a personal
(c) applicants are required to inform the competent authorities        interview.
    of their current place of residence or address and of any
    changes thereof as soon as possible. Member States may
    provide that the applicant shall have to accept any
    communication at the most recent place of residence or             2.  The personal interview on the substance of the application
    address which he or she indicated accordingly;                     may be omitted where:


                                                                                                                '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1495 of 1770

29.6.2013            EN                          Official Journal of the European Union                                       L 180/71


(a) the determining authority is able to take a positive decision      (b) wherever possible, provide for the interview with the
    with regard to refugee status on the basis of evidence                 applicant to be conducted by a person of the same sex if
    available; or                                                          the applicant so requests, unless the determining authority
                                                                           has reason to believe that such a request is based on
                                                                           grounds which are not related to difficulties on the part
                                                                           of the applicant to present the grounds of his or her appliä
(b) the determining authority is of the opinion that the                   cation in a comprehensive manner;
    applicant is unfit or unable to be interviewed owing to
    enduring circumstances beyond his or her control. When
    in doubt, the determining authority shall consult a medical
    professional to establish whether the condition that makes         (c) select an interpreter who is able to ensure appropriate
    the applicant unfit or unable to be interviewed is of a                communication between the applicant and the person
    temporary or enduring nature.                                          who conducts the interview. The communication shall
                                                                           take place in the language preferred by the applicant
                                                                           unless there is another language which he or she underä
                                                                           stands and in which he or she is able to communicate
Where a personal interview is not conducted pursuant to point              clearly. Wherever possible, Member States shall provide an
(b) or, where applicable, with the dependant, reasonable efforts           interpreter of the same sex if the applicant so requests,
shall be made to allow the applicant or the dependant to submit            unless the determining authority has reasons to believe
further information.                                                       that such a request is based on grounds which are not
                                                                           related to difficulties on the part of the applicant to
                                                                           present the grounds of his or her application in a compreä
                                                                           hensive manner;
3.    The absence of a personal interview in accordance with
this Article shall not prevent the determining authority from
taking a decision on an application for international protection.
                                                                       (d) ensure that the person who conducts the interview on the
                                                                           substance of an application for international protection does
                                                                           not wear a military or law enforcement uniform;
4.    The absence of a personal interview pursuant to paragraph
2(b) shall not adversely affect the decision of the determining
authority.
                                                                       (e) ensure that interviews with minors are conducted in a child-
                                                                           appropriate manner.

5.    Irrespective of Article 28(1), Member States, when
deciding on an application for international protection, may           4.   Member States may provide for rules concerning the
take into account the fact that the applicant failed to appear         presence of third parties at a personal interview.
for the personal interview, unless he or she had good reasons
for the failure to appear.
                                                                                                   Article 16

                           Article 15                                                Content of a personal interview

            Requirements for a personal interview                      When conducting a personal interview on the substance of an
                                                                       application for international protection, the determining
1.   A personal interview shall normally take place without the        authority shall ensure that the applicant is given an adequate
presence of family members unless the determining authority            opportunity to present elements needed to substantiate the
considers it necessary for an appropriate examination to have          application in accordance with Article 4 of Directive
other family members present.                                          2011/95/EU as completely as possible. This shall include the
                                                                       opportunity to give an explanation regarding elements which
                                                                       may be missing and/or any inconsistencies or contradictions in
                                                                       the applicant’s statements.
2.   A personal interview shall take place under conditions
which ensure appropriate confidentiality.
                                                                                                   Article 17

3.    Member States shall take appropriate steps to ensure that               Report and recording of personal interviews
personal interviews are conducted under conditions which allow         1.    Member States shall ensure that either a thorough and
applicants to present the grounds for their applications in a          factual report containing all substantive elements or a transcript
comprehensive manner. To that end, Member States shall:                is made of every personal interview.


(a) ensure that the person who conducts the interview is               2.    Member States may provide for audio or audiovisual
    competent to take account of the personal and general              recording of the personal interview. Where such a recording
    circumstances surrounding the application, including the           is made, Member States shall ensure that the recording or a
    applicant’s cultural origin, gender, sexual orientation,           transcript thereof is available in connection with the applicant’s
    gender identity or vulnerability;                                  file.


                                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1496 of 1770

L 180/72             EN                          Official Journal of the European Union                                       29.6.2013


3.     Member States shall ensure that the applicant has the                                       Article 18
opportunity to make comments and/or provide clarification
orally and/or in writing with regard to any mistranslations or                              Medical examination
misconceptions appearing in the report or in the transcript, at        1.    Where the determining authority deems it relevant for the
the end of the personal interview or within a specified time           assessment of an application for international protection in
limit before the determining authority takes a decision. To            accordance with Article 4 of Directive 2011/95/EU, Member
that end, Member States shall ensure that the applicant is             States shall, subject to the applicant’s consent, arrange for a
fully informed of the content of the report or of the substantive      medical examination of the applicant concerning signs that
elements of the transcript, with the assistance of an interpreter      might indicate past persecution or serious harm. Alternatively,
if necessary. Member States shall then request the applicant to        Member States may provide that the applicant arranges for such
confirm that the content of the report or the transcript correctly     a medical examination.
reflects the interview.



                                                                       The medical examinations referred to in the first subparagraph
When the personal interview is recorded in accordance with             shall be carried out by qualified medical professionals and the
paragraph 2 and the recording is admissible as evidence in             result thereof shall be submitted to the determining authority as
the appeals procedures referred to in Chapter V, Member                soon as possible. Member States may designate the medical
States need not request the applicant to confirm that the              professionals who may carry out such medical examinations.
content of the report or the transcript correctly reflects the         An applicant’s refusal to undergo such a medical examination
interview. Without prejudice to Article 16, where Member               shall not prevent the determining authority from taking a
States provide for both a transcript and a recording of the            decision on the application for international protection.
personal interview, Member States need not allow the
applicant to make comments on and/or provide clarification
of the transcript.
                                                                       Medical examinations carried out in accordance with this
                                                                       paragraph shall be paid for out of public funds.

4.    Where an applicant refuses to confirm that the content of
the report or the transcript correctly reflects the personal
interview, the reasons for his or her refusal shall be entered         2.    When no medical examination is carried out in
in the applicant’s file.                                               accordance with paragraph 1, Member States shall inform
                                                                       applicants that they may, on their own initiative and at their
                                                                       own cost, arrange for a medical examination concerning signs
                                                                       that might indicate past persecution or serious harm.

Such refusal shall not prevent the determining authority from
taking a decision on the application.
                                                                       3.   The results of the medical examinations referred to in
                                                                       paragraphs 1 and 2 shall be assessed by the determining
                                                                       authority along with the other elements of the application.
5.    Applicants and their legal advisers or other counsellors, as
defined in Article 23, shall have access to the report or the
transcript and, where applicable, the recording, before the deterä
mining authority takes a decision.                                                                 Article 19
                                                                       Provision of legal and procedural information free of
                                                                                 charge in procedures at first instance
                                                                       1.    In the procedures at first instance provided for in Chapter
Where Member States provide for both a transcript and a                III, Member States shall ensure that, on request, applicants are
recording of the personal interview, Member States need not            provided with legal and procedural information free of charge,
provide access to the recording in the procedures at first             including, at least, information on the procedure in the light of
instance referred to in Chapter III. In such cases, they shall         the applicant’s particular circumstances. In the event of a
nevertheless provide access to the recording in the appeals            negative decision on an application at first instance, Member
procedures referred to in Chapter V.                                   States shall also, on request, provide applicants with
                                                                       information — in addition to that given in accordance with
                                                                       Article 11(2) and Article 12(1)(f) — in order to clarify the
                                                                       reasons for such decision and explain how it can be challenged.
Without prejudice to paragraph 3 of this Article, where the
application is examined in accordance with Article 31(8),
Member States may provide that access to the report or the
transcript, and where applicable, the recording, is granted at the     2.   The provision of legal and procedural information free of
same time as the decision is made.                                     charge shall be subject to the conditions laid down in Article 21.


                                                                                                                '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1497 of 1770

29.6.2013            EN                          Official Journal of the European Union                                        L 180/73


                            Article 20                                 (b) only through the services provided by legal advisers or other
                                                                           counsellors specifically designated by national law to assist
Free legal assistance and representation in appeals                        and represent applicants.
                      procedures
1.    Member States shall ensure that free legal assistance and
representation is granted on request in the appeals procedures
provided for in Chapter V. It shall include, at least, the prepä       Member States may provide that the free legal assistance and
aration of the required procedural documents and participation         representation referred to in Article 20 is granted only for
in the hearing before a court or tribunal of first instance on         appeals procedures in accordance with Chapter V before a
behalf of the applicant.                                               court or tribunal of first instance and not for any further
                                                                       appeals or reviews provided for under national law, including
                                                                       rehearings or reviews of appeals.
2.   Member States may also provide free legal assistance
and/or representation in the procedures at first instance
provided for in Chapter III. In such cases, Article 19 shall not       Member States may also provide that the free legal assistance
apply.                                                                 and representation referred to in Article 20 is not granted to
                                                                       applicants who are no longer present on their territory in appliä
                                                                       cation of Article 41(2)(c).
3.    Member States may provide that free legal assistance and
representation not be granted where the applicant’s appeal is
considered by a court or tribunal or other competent authority
to have no tangible prospect of success.                               3.    Member States may lay down rules concerning the
                                                                       modalities for filing and processing requests for legal and
                                                                       procedural information free of charge under Article 19 and
                                                                       for free legal assistance and representation under Article 20.
Where a decision not to grant free legal assistance and repreä
sentation pursuant to this paragraph is taken by an authority
which is not a court or tribunal, Member States shall ensure
that the applicant has the right to an effective remedy before a       4.    Member States may also:
court or tribunal against that decision.


In the application of this paragraph, Member States shall ensure       (a) impose monetary and/or time limits on the provision of
that legal assistance and representation is not arbitrarily                legal and procedural information free of charge referred to
restricted and that the applicant’s effective access to justice is         in Article 19 and on the provision of free legal assistance
not hindered.                                                              and representation referred to in Article 20, provided that
                                                                           such limits do not arbitrarily restrict access to the provision
                                                                           of legal and procedural information and legal assistance and
4.   Free legal assistance and representation shall be subject to          representation;
the conditions laid down in Article 21.

                                                                       (b) provide that, as regards fees and other costs, the treatment
                            Article 21                                     of applicants shall not be more favourable than the
                                                                           treatment generally accorded to their nationals in matters
Conditions for the provision of legal and procedural
                                                                           pertaining to legal assistance.
information free of charge and free legal assistance and
                     representation
1.   Member States may provide that the legal and procedural
information free of charge referred to in Article 19 is provided       5.    Member States may demand to be reimbursed wholly or
by non-governmental organisations, or by professionals from            partially for any costs granted if and when the applicant’s
government authorities or from specialised services of the State.      financial situation has improved considerably or if the
                                                                       decision to grant such costs was taken on the basis of false
                                                                       information supplied by the applicant.
The free legal assistance and representation referred to in
Article 20 shall be provided by such persons as admitted or
permitted under national law.                                                                      Article 22
                                                                       Right to legal assistance and representation at all stages of
2.    Member States may provide that legal and procedural                                      the procedure
information free of charge referred to in Article 19 and free          1.    Applicants shall be given the opportunity to consult, at
legal assistance and representation referred to in Article 20 are      their own cost, in an effective manner a legal adviser or other
granted:                                                               counsellor, admitted or permitted as such under national law,
                                                                       on matters relating to their applications for international
                                                                       protection, at all stages of the procedure, including following
(a) only to those who lack sufficient resources; and/or                a negative decision.


                                                                                                                 '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1498 of 1770

L 180/74             EN                          Official Journal of the European Union                                       29.6.2013


2.    Member States may allow non-governmental organisations           4.    Without prejudice to this Article or to Article 25(1)(b),
to provide legal assistance and/or representation to applicants in     Member States may provide rules covering the presence of legal
the procedures provided for in Chapter III and Chapter V in            advisers or other counsellors at all interviews in the procedure.
accordance with national law.


                                                                       Member States may require the presence of the applicant at the
                            Article 23                                 personal interview, even if he or she is represented under the
                                                                       terms of national law by a legal adviser or counsellor, and may
        Scope of legal assistance and representation                   require the applicant to respond in person to the questions
1.    Member States shall ensure that a legal adviser or other         asked.
counsellor admitted or permitted as such under national law,
who assists or represents an applicant under the terms of
national law, shall enjoy access to the information in the appliä
cant’s file upon the basis of which a decision is or will be made.     Without prejudice to Article 25(1)(b), the absence of a legal
                                                                       adviser or other counsellor shall not prevent the competent
                                                                       authority from conducting a personal interview with the
                                                                       applicant.
Member States may make an exception where disclosure of
information or sources would jeopardise national security, the
security of the organisations or person(s) providing the
information or the security of the person(s) to whom the                                           Article 24
information relates or where the investigative interests relating
                                                                           Applicants in need of special procedural guarantees
to the examination of applications for international protection
by the competent authorities of the Member States or the interä        1.   Member States shall assess within a reasonable period of
national relations of the Member States would be compromised.          time after an application for international protection is made
In such cases, Member States shall:                                    whether the applicant is an applicant in need of special
                                                                       procedural guarantees.


(a) make access to such information or sources available to the
    authorities referred to in Chapter V; and                          2.    The assessment referred to in paragraph 1 may be inteä
                                                                       grated into existing national procedures and/or into the
                                                                       assessment referred to in Article 22 of Directive 2013/33/EU
                                                                       and need not take the form of an administrative procedure.
(b) establish in national law procedures guaranteeing that the
    applicant’s rights of defence are respected.

                                                                       3.    Member States shall ensure that where applicants have
                                                                       been identified as applicants in need of special procedural guarä
In respect of point (b), Member States may, in particular, grant       antees, they are provided with adequate support in order to
access to such information or sources to a legal adviser or other      allow them to benefit from the rights and comply with the
counsellor who has undergone a security check, insofar as the          obligations of this Directive throughout the duration of the
information is relevant for examining the application or for           asylum procedure.
taking a decision to withdraw international protection.


                                                                       Where such adequate support cannot be provided within the
2.    Member States shall ensure that the legal adviser or other       framework of the procedures referred to in Article 31(8) and
counsellor who assists or represents an applicant has access to        Article 43, in particular where Member States consider that the
closed areas, such as detention facilities and transit zones, for      applicant is in need of special procedural guarantees as a result
the purpose of consulting that applicant, in accordance with           of torture, rape or other serious forms of psychological, physical
Article 10(4) and Article 18(2)(b) and (c) of Directive                or sexual violence, Member States shall not apply, or shall cease
2013/33/EU.                                                            to apply, Article 31(8) and Article 43. Where Member States
                                                                       apply Article 46(6) to applicants to whom Article 31(8) and
                                                                       Article 43 cannot be applied pursuant to this subparagraph,
                                                                       Member States shall provide at least the guarantees provided
3.   Member States shall allow an applicant to bring to the            for in Article 46(7).
personal interview a legal adviser or other counsellor admitted
or permitted as such under national law.

                                                                       4.    Member States shall ensure that the need for special
                                                                       procedural guarantees is also addressed, in accordance with
Member States may stipulate that the legal adviser or other            this Directive, where such a need becomes apparent at a later
counsellor may only intervene at the end of the personal               stage of the procedure, without necessarily restarting the
interview.                                                             procedure.


                                                                                                                '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1499 of 1770

29.6.2013            EN                          Official Journal of the European Union                                        L 180/75


                            Article 25                                 as referred to in Article 19 also in the procedures for the withä
                                                                       drawal of international protection provided for in Chapter IV.
            Guarantees for unaccompanied minors
1.    With respect to all procedures provided for in this
Directive and without prejudice to the provisions of Articles          5.    Member States may use medical examinations to
14 to 17, Member States shall:                                         determine the age of unaccompanied minors within the
                                                                       framework of the examination of an application for interä
                                                                       national protection where, following general statements or
                                                                       other relevant indications, Member States have doubts
(a) take measures as soon as possible to ensure that a repreä          concerning the applicant’s age. If, thereafter, Member States
    sentative represents and assists the unaccompanied minor to        are still in doubt concerning the applicant’s age, they shall
    enable him or her to benefit from the rights and comply            assume that the applicant is a minor.
    with the obligations provided for in this Directive. The
    unaccompanied minor shall be informed immediately of
    the appointment of a representative. The representative            Any medical examination shall be performed with full respect
    shall perform his or her duties in accordance with the             for the individual’s dignity, shall be the least invasive examä
    principle of the best interests of the child and shall have        ination and shall be carried out by qualified medical profesä
    the necessary expertise to that end. The person acting as          sionals allowing, to the extent possible, for a reliable result.
    representative shall be changed only when necessary.
    Organisations or individuals whose interests conflict or
    could potentially conflict with those of the unaccompanied         Where medical examinations are used, Member States shall
    minor shall not be eligible to become representatives. The         ensure that:
    representative may also be the representative referred to in
    Directive 2013/33/EU;
                                                                       (a) unaccompanied minors are informed prior to the examä
                                                                           ination of their application for international protection,
                                                                           and in a language that they understand or are reasonably
(b) ensure that the representative is given the opportunity to             supposed to understand, of the possibility that their age
    inform the unaccompanied minor about the meaning and                   may be determined by medical examination. This shall
    possible consequences of the personal interview and, where             include information on the method of examination and
    appropriate, how to prepare himself or herself for the                 the possible consequences of the result of the medical examä
    personal interview. Member States shall ensure that a repreä           ination for the examination of the application for interä
    sentative and/or a legal adviser or other counsellor admitted          national protection, as well as the consequences of refusal
    or permitted as such under national law are present at that            on the part of the unaccompanied minor to undergo the
    interview and have an opportunity to ask questions or make             medical examination;
    comments, within the framework set by the person who
    conducts the interview.
                                                                       (b) unaccompanied minors and/or their representatives consent
                                                                           to a medical examination being carried out to determine the
Member States may require the presence of the unaccompanied                age of the minors concerned; and
minor at the personal interview, even if the representative is
present.
                                                                       (c) the decision to reject an application for international
                                                                           protection by an unaccompanied minor who refused to
                                                                           undergo a medical examination shall not be based solely
2.    Member States may refrain from appointing a represenä                on that refusal.
tative where the unaccompanied minor will in all likelihood
reach the age of 18 before a decision at first instance is taken.
                                                                       The fact that an unaccompanied minor has refused to undergo a
                                                                       medical examination shall not prevent the determining
3.   Member States shall ensure that:                                  authority from taking a decision on the application for interä
                                                                       national protection.

(a) if an unaccompanied minor has a personal interview on his          6.    The best interests of the child shall be a primary
    or her application for international protection as referred to     consideration for Member States when implementing this
    in Articles 14 to 17 and 34, that interview is conducted by        Directive.
    a person who has the necessary knowledge of the special
    needs of minors;
                                                                       Where Member States, in the course of the asylum procedure,
                                                                       identify a person as an unaccompanied minor, they may:
(b) an official with the necessary knowledge of the special needs
    of minors prepares the decision by the determining
                                                                       (a) apply or continue to apply Article 31(8) only if:
    authority on the application of an unaccompanied minor.

                                                                            (i) the applicant comes from a country which satisfies the
4.   Unaccompanied minors and their representatives shall be                    criteria to be considered a safe country of origin within
provided, free of charge, with legal and procedural information                 the meaning of this Directive; or


                                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1500 of 1770

L 180/76             EN                          Official Journal of the European Union                                       29.6.2013


    (ii) the applicant has introduced a subsequent application         Without prejudice to Article 41, in applying Article 46(6) to
         for international protection that is not inadmissible in      unaccompanied minors, Member States shall provide at least the
         accordance with Article 40(5); or                             guarantees provided for in Article 46(7) in all cases.


   (iii) the applicant may for serious reasons be considered a
                                                                                                   Article 26
         danger to the national security or public order of the
         Member State, or the applicant has been forcibly                                         Detention
         expelled for serious reasons of public security or
         public order under national law;                              1.    Member States shall not hold a person in detention for
                                                                       the sole reason that he or she is an applicant. The grounds for
                                                                       and conditions of detention and the guarantees available to
(b) apply or continue to apply Article 43, in accordance with          detained applicants shall be in accordance with Directive
    Articles 8 to 11 of Directive 2013/33/EU, only if:                 2013/33/EU.


     (i) the applicant comes from a country which satisfies the        2.    Where an applicant is held in detention, Member States
         criteria to be considered a safe country of origin within     shall ensure that there is a possibility of speedy judicial review
         the meaning of this Directive; or                             in accordance with Directive 2013/33/EU.


    (ii) the applicant has introduced a subsequent application;
         or                                                                                        Article 27
                                                                        Procedure in the event of withdrawal of the application
   (iii) the applicant may for serious reasons be considered a         1.    Insofar as Member States provide for the possibility of
         danger to the national security or public order of the        explicit withdrawal of the application under national law,
         Member State, or the applicant has been forcibly              when an applicant explicitly withdraws his or her application
         expelled for serious reasons of public security or            for international protection, Member States shall ensure that the
         public order under national law; or                           determining authority takes a decision either to discontinue the
                                                                       examination or to reject the application.

   (iv) there are reasonable grounds to consider that a country
        which is not a Member State is a safe third country for        2.    Member States may also decide that the determining
        the applicant, pursuant to Article 38; or                      authority may decide to discontinue the examination without
                                                                       taking a decision. In that case, Member States shall ensure that
                                                                       the determining authority enters a notice in the applicant’s file.
    (v) the applicant has misled the authorities by presenting
        false documents; or

                                                                                                   Article 28
   (vi) in bad faith, the applicant has destroyed or disposed of       Procedure in the event of implicit withdrawal or
        an identity or travel document that would have helped                     abandonment of the application
        establish his or her identity or nationality.
                                                                       1.    When there is reasonable cause to consider that an
                                                                       applicant has implicitly withdrawn or abandoned his or her
   Member States may apply points (v) and (vi) only in indiä           application, Member States shall ensure that the determining
   vidual cases where there are serious grounds for considering        authority takes a decision either to discontinue the examination
   that the applicant is attempting to conceal relevant elements       or, provided that the determining authority considers the appliä
   which would likely lead to a negative decision and provided         cation to be unfounded on the basis of an adequate examä
   that the applicant has been given full opportunity, taking          ination of its substance in line with Article 4 of Directive
   into account the special procedural needs of unaccompanied          2011/95/EU, to reject the application.
   minors, to show good cause for the actions referred to in
   points (v) and (vi), including by consulting with his or her
   representative;
                                                                       Member States may assume that the applicant has implicitly
                                                                       withdrawn or abandoned his or her application for international
                                                                       protection in particular when it is ascertained that:
(c) consider the application to be inadmissible in accordance
    with Article 33(2)(c) if a country which is not a Member
    State is considered as a safe third country for the applicant
    pursuant to Article 38, provided that to do so is in the           (a) he or she has failed to respond to requests to provide
    minor’s best interests;                                                information essential to his or her application in terms of
                                                                           Article 4 of Directive 2011/95/EU or has not appeared for a
                                                                           personal interview as provided for in Articles 14 to 17 of
(d) apply the procedure referred to in Article 20(3) where the             this Directive, unless the applicant demonstrates within a
    minor’s representative has legal qualifications in accordance          reasonable time that his or her failure was due to circumä
    with national law.                                                     stances beyond his or her control;


                                                                                                                '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1501 of 1770

29.6.2013            EN                           Official Journal of the European Union                                      L 180/77


(b) he or she has absconded or left without authorisation the                                      Article 30
    place where he or she lived or was held, without contacting
    the competent authority within a reasonable time, or he or                 Collection of information on individual cases
    she has not within a reasonable time complied with                  For the purposes of examining individual cases, Member States
    reporting duties or other obligations to communicate,               shall not:
    unless the applicant demonstrates that this was due to
    circumstances beyond his or her control.

                                                                        (a) disclose information regarding individual applications for
For the purposes of implementing these provisions, Member                   international protection, or the fact that an application
States may lay down time limits or guidelines.                              has been made, to the alleged actor(s) of persecution or
                                                                            serious harm;

2.    Member States shall ensure that an applicant who reports
again to the competent authority after a decision to discontinue
as referred to in paragraph 1 of this Article is taken, is entitled     (b) obtain any information from the alleged actor(s) of perseä
to request that his or her case be reopened or to make a new                cution or serious harm in a manner that would result in
application which shall not be subject to the procedure referred            such actor(s) being directly informed of the fact that an
to in Articles 40 and 41.                                                   application has been made by the applicant in question,
                                                                            and would jeopardise the physical integrity of the
                                                                            applicant or his or her dependants, or the liberty and
Member States may provide for a time limit of at least nine                 security of his or her family members still living in the
months after which the applicant’s case can no longer be                    country of origin.
reopened or the new application may be treated as a subsequent
application and subject to the procedure referred to in Articles
40 and 41. Member States may provide that the applicant’s case
may be reopened only once.                                                                        CHAPTER III

                                                                                      PROCEDURES AT FIRST INSTANCE

Member States shall ensure that such a person is not removed                                       SECTION I
contrary to the principle of non-refoulement.
                                                                                                   Article 31
                                                                                           Examination procedure
Member States may allow the determining authority to resume
the examination at the stage where it was discontinued.                 1.    Member States shall process applications for international
                                                                        protection in an examination procedure in accordance with the
                                                                        basic principles and guarantees of Chapter II.
3.  This Article shall be without prejudice to Regulation (EU)
No 604/2013.
                                                                        2.   Member States shall ensure that the examination
                            Article 29                                  procedure is concluded as soon as possible, without prejudice
                                                                        to an adequate and complete examination.
                     The role of UNHCR
1.   Member States shall allow UNHCR:
                                                                        3.   Member States shall ensure that the examination
                                                                        procedure is concluded within six months of the lodging of
(a) to have access to applicants, including those in detention, at
                                                                        the application.
    the border and in the transit zones;


(b) to have access to information on individual applications for        Where an application is subject to the procedure laid down in
    international protection, on the course of the procedure and        Regulation (EU) No 604/2013, the time limit of six months
    on the decisions taken, provided that the applicant agrees          shall start to run from the moment the Member State
    thereto;                                                            responsible for its examination is determined in accordance
                                                                        with that Regulation, the applicant is on the territory of that
                                                                        Member State and has been taken in charge by the competent
(c) to present its views, in the exercise of its supervisory
                                                                        authority.
    responsibilities under Article 35 of the Geneva Convention,
    to any competent authorities regarding individual appliä
    cations for international protection at any stage of the
    procedure.                                                          Member States may extend the time limit of six months set out
                                                                        in this paragraph for a period not exceeding a further nine
                                                                        months, where:
2.    Paragraph 1 shall also apply to an organisation which is
working in the territory of the Member State concerned on
behalf of UNHCR pursuant to an agreement with that
Member State.                                                           (a) complex issues of fact and/or law are involved;


                                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1502 of 1770

L 180/78             EN                           Official Journal of the European Union                                        29.6.2013


(b) a large number of third-country nationals or stateless                  special procedural guarantees, in particular unaccompanied
    persons simultaneously apply for international protection,              minors.
    making it very difficult in practice to conclude the
    procedure within the six-month time limit;

                                                                        8.    Member States may provide that an examination
(c) where the delay can clearly be attributed to the failure of the     procedure in accordance with the basic principles and guarä
    applicant to comply with his or her obligations under               antees of Chapter II be accelerated and/or conducted at the
    Article 13.                                                         border or in transit zones in accordance with Article 43 if:


By way of exception, Member States may, in duly justified
circumstances, exceed the time limits laid down in this                 (a) the applicant, in submitting his or her application and presä
paragraph by a maximum of three months where necessary in                   enting the facts, has only raised issues that are not relevant
order to ensure an adequate and complete examination of the                 to the examination of whether he or she qualifies as a
application for international protection.                                   beneficiary of international protection by virtue of
                                                                            Directive 2011/95/EU; or

4.    Without prejudice to Articles 13 and 18 of Directive
2011/95/EU, Member States may postpone concluding the
examination procedure where the determining authority                   (b) the applicant is from a safe country of origin within the
cannot reasonably be expected to decide within the time-                    meaning of this Directive; or
limits laid down in paragraph 3 due to an uncertain situation
in the country of origin which is expected to be temporary. In
such a case, Member States shall:
                                                                        (c) the applicant has misled the authorities by presenting false
                                                                            information or documents or by withholding relevant
(a) conduct reviews of the situation in that country of origin at           information or documents with respect to his or her
    least every six months;                                                 identity and/or nationality that could have had a negative
                                                                            impact on the decision; or

(b) inform the applicants concerned within a reasonable time of
    the reasons for the postponement;
                                                                        (d) it is likely that, in bad faith, the applicant has destroyed or
                                                                            disposed of an identity or travel document that would have
                                                                            helped establish his or her identity or nationality; or
(c) inform the Commission within a reasonable time of the
    postponement of procedures for that country of origin.

                                                                        (e) the applicant has made clearly inconsistent and contraä
5.    In any event, Member States shall conclude the examä                  dictory, clearly false or obviously improbable represenä
ination procedure within a maximum time limit of 21                         tations which contradict sufficiently verified country-of-
months from the lodging of the application.                                 origin information, thus making his or her claim clearly
                                                                            unconvincing in relation to whether he or she qualifies as
                                                                            a beneficiary of international protection by virtue of
6.   Member States shall ensure that, where a decision cannot               Directive 2011/95/EU; or
be taken within six months, the applicant concerned shall:


(a) be informed of the delay; and                                       (f) the applicant has introduced a subsequent application for
                                                                            international protection that is not inadmissible in
                                                                            accordance with Article 40(5); or
(b) receive, upon his or her request, information on the reasons
    for the delay and the time-frame within which the decision
    on his or her application is to be expected.
                                                                        (g) the applicant is making an application merely in order to
                                                                            delay or frustrate the enforcement of an earlier or imminent
7.    Member States may prioritise an examination of an appliä              decision which would result in his or her removal; or
cation for international protection in accordance with the basic
principles and guarantees of Chapter II in particular:

                                                                        (h) the applicant entered the territory of the Member State
(a) where the application is likely to be well-founded;                     unlawfully or prolonged his or her stay unlawfully and,
                                                                            without good reason, has either not presented himself or
                                                                            herself to the authorities or not made an application for
(b) where the applicant is vulnerable, within the meaning of                international protection as soon as possible, given the
    Article 22 of Directive 2013/33/EU, or is in need of                    circumstances of his or her entry; or


                                                                                                                '+6))
           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1503 of 1770

29.6.2013              EN                        Official Journal of the European Union                                      L 180/79


(i) the applicant refuses to comply with an obligation to have         (a) another Member State has granted international protection;
    his or her fingerprints taken in accordance with Regulation
    (EU) No 603/2013 of the European Parliament and of the
    Council of 26 June 2013 on the establishment of Eurodac
    for the comparison of fingerprints for the effective appliä        (b) a country which is not a Member State is considered as a
    cation of Regulation (EU) No 604/2013 establishing the                 first country of asylum for the applicant, pursuant to
    criteria and mechanisms for determining the Member                     Article 35;
    State responsible for examining an application for interä
    national protection lodged in one of the Member States
    by a third-country national or a stateless person and on           (c) a country which is not a Member State is considered as a
    requests for the comparison with Eurodac data by                       safe third country for the applicant, pursuant to Article 38;
    Member States’ law enforcement authorities and Europol
    for law enforcement purposes (1); or

                                                                       (d) the application is a subsequent application, where no new
(j) the applicant may, for serious reasons, be considered a                elements or findings relating to the examination of whether
    danger to the national security or public order of the                 the applicant qualifies as a beneficiary of international
    Member State, or the applicant has been forcibly expelled              protection by virtue of Directive 2011/95/EU have arisen
    for serious reasons of public security or public order under           or have been presented by the applicant; or
    national law.

                                                                       (e) a dependant of the applicant lodges an application, after he
9.   Member States shall lay down time limits for the adoption             or she has in accordance with Article 7(2) consented to
of a decision in the procedure at first instance pursuant to               have his or her case be part of an application lodged on
paragraph 8. Those time limits shall be reasonable.                        his or her behalf, and there are no facts relating to the
                                                                           dependant’s situation which justify a separate application.

Without prejudice to paragraphs 3 to 5, Member States may
exceed those time limits where necessary in order to ensure an
adequate and complete examination of the application for interä                                   Article 34
national protection.
                                                                                Special rules on an admissibility interview
                                                                       1.    Member States shall allow applicants to present their
                               Article 32                              views with regard to the application of the grounds referred
                                                                       to in Article 33 in their particular circumstances before the
                      Unfounded applications                           determining authority decides on the admissibility of an appliä
1.    Without prejudice to Article 27, Member States may only          cation for international protection. To that end, Member States
consider an application to be unfounded if the determining             shall conduct a personal interview on the admissibility of the
authority has established that the applicant does not qualify          application. Member States may make an exception only in
for international protection pursuant to Directive 2011/95/EU.         accordance with Article 42 in the case of a subsequent appliä
                                                                       cation.

2.     In cases of unfounded applications in which any of the
circumstances listed in Article 31(8) apply, Member States may         This paragraph shall be without prejudice to Article 4(2)(a) of
also consider an application to be manifestly unfounded, where         this Directive and to Article 5 of Regulation (EU) No 604/2013.
it is defined as such in the national legislation.


                               SECTION II                              2.     Member States may provide that the personnel of authä
                                                                       orities other than the determining authority conduct the
                               Article 33                              personal interview on the admissibility of the application for
                                                                       international protection. In such cases, Member States shall
                     Inadmissible applications
                                                                       ensure that such personnel receive in advance the necessary
1.    In addition to cases in which an application is not              basic training, in particular with respect to international
examined in accordance with Regulation (EU) No 604/2013,               human rights law, the Union asylum acquis and interview techä
Member States are not required to examine whether the                  niques.
applicant qualifies for international protection in accordance
with Directive 2011/95/EU where an application is considered
inadmissible pursuant to this Article.
                                                                                                 SECTION III

                                                                                                  Article 35
2.    Member States may consider an application for interä
national protection as inadmissible only if:                                     The concept of first country of asylum
                                                                       A country can be considered to be a first country of asylum for
(1) See page 1 of this Official Journal.                               a particular applicant if:


                                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1504 of 1770

L 180/80            EN                          Official Journal of the European Union                                       29.6.2013


(a) he or she has been recognised in that country as a refugee        4.   Member States shall notify to the Commission the
    and he or she can still avail himself/herself of that             countries that are designated as safe countries of origin in
    protection; or                                                    accordance with this Article.


(b) he or she otherwise enjoys sufficient protection in that                                      Article 38
    country, including benefiting from the principle of non-
    refoulement,                                                                   The concept of safe third country
                                                                      1.    Member States may apply the safe third country concept
provided that he or she will be readmitted to that country.           only where the competent authorities are satisfied that a person
                                                                      seeking international protection will be treated in accordance
                                                                      with the following principles in the third country concerned:
In applying the concept of first country of asylum to the
particular circumstances of an applicant, Member States may
take into account Article 38(1). The applicant shall be               (a) life and liberty are not threatened on account of race,
allowed to challenge the application of the first country of              religion, nationality, membership of a particular social
asylum concept to his or her particular circumstances.                    group or political opinion;


                           Article 36                                 (b) there is no risk of serious harm as defined in Directive
           The concept of safe country of origin                          2011/95/EU;

1.    A third country designated as a safe country of origin in
accordance with this Directive may, after an individual examä         (c) the principle of non-refoulement in accordance with the
ination of the application, be considered as a safe country of            Geneva Convention is respected;
origin for a particular applicant only if:

                                                                      (d) the prohibition of removal, in violation of the right to
(a) he or she has the nationality of that country; or
                                                                          freedom from torture and cruel, inhuman or degrading
                                                                          treatment as laid down in international law, is respected;
(b) he or she is a stateless person and was formerly habitually           and
    resident in that country,

                                                                      (e) the possibility exists to request refugee status and, if found
and he or she has not submitted any serious grounds for                   to be a refugee, to receive protection in accordance with the
considering the country not to be a safe country of origin in             Geneva Convention.
his or her particular circumstances and in terms of his or her
qualification as a beneficiary of international protection in
accordance with Directive 2011/95/EU.                                 2.    The application of the safe third country concept shall be
                                                                      subject to rules laid down in national law, including:
2.    Member States shall lay down in national legislation
further rules and modalities for the application of the safe          (a) rules requiring a connection between the applicant and the
country of origin concept.                                                third country concerned on the basis of which it would be
                                                                          reasonable for that person to go to that country;
                           Article 37
National designation of third countries as safe countries of          (b) rules on the methodology by which the competent authä
                           origin                                         orities satisfy themselves that the safe third country concept
                                                                          may be applied to a particular country or to a particular
1.    Member States may retain or introduce legislation that
                                                                          applicant. Such methodology shall include case-by-case
allows, in accordance with Annex I, for the national designation
                                                                          consideration of the safety of the country for a particular
of safe countries of origin for the purposes of examining appliä
                                                                          applicant and/or national designation of countries
cations for international protection.
                                                                          considered to be generally safe;

2.   Member States shall regularly review the situation in third
countries designated as safe countries of origin in accordance        (c) rules in accordance with international law, allowing an indiä
with this Article.                                                        vidual examination of whether the third country concerned
                                                                          is safe for a particular applicant which, as a minimum, shall
                                                                          permit the applicant to challenge the application of the safe
3.    The assessment of whether a country is a safe country of            third country concept on the grounds that the third country
origin in accordance with this Article shall be based on a range          is not safe in his or her particular circumstances. The
of sources of information, including in particular information            applicant shall also be allowed to challenge the existence
from other Member States, EASO, UNHCR, the Council of                     of a connection between him or her and the third country
Europe and other relevant international organisations.                    in accordance with point (a).


                                                                                                               '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1505 of 1770

29.6.2013             EN                           Official Journal of the European Union                                       L 180/81


3.    When implementing a decision solely based on this                  (b) provide him or her with a document informing the authä
Article, Member States shall:                                                orities of the third country, in the language of that country,
                                                                             that the application has not been examined in substance.
(a) inform the applicant accordingly; and

(b) provide him or her with a document informing the authä               6.    Where the safe third country does not readmit the
    orities of the third country, in the language of that country,       applicant, Member States shall ensure that access to a
    that the application has not been examined in substance.             procedure is given in accordance with the basic principles and
                                                                         guarantees described in Chapter II.
4.    Where the third country does not permit the applicant to
enter its territory, Member States shall ensure that access to a
procedure is given in accordance with the basic principles and
                                                                         7.    Member States shall inform the Commission periodically
guarantees described in Chapter II.
                                                                         of the countries to which this concept is applied in accordance
                                                                         with this Article.
5.    Member States shall inform the Commission periodically
of the countries to which this concept is applied in accordance
with the provisions of this Article.
                                                                                                    SECTION IV
                            Article 39                                                               Article 40
        The concept of European safe third country                                           Subsequent application
1.     Member States may provide that no, or no full, examä              1.    Where a person who has applied for international
ination of the application for international protection and of           protection in a Member State makes further representations or
the safety of the applicant in his or her particular circumstances       a subsequent application in the same Member State, that
as described in Chapter II shall take place in cases where a             Member State shall examine these further representations or
competent authority has established, on the basis of the facts,          the elements of the subsequent application in the framework
that the applicant is seeking to enter or has entered illegally into     of the examination of the previous application or in the
its territory from a safe third country according to paragraph 2.        framework of the examination of the decision under review
                                                                         or appeal, insofar as the competent authorities can take into
2.   A third country can only be considered as a safe third              account and consider all the elements underlying the further
country for the purposes of paragraph 1 where:                           representations or subsequent application within this
                                                                         framework.

(a) it has ratified and observes the provisions of the Geneva
    Convention without any geographical limitations;
                                                                         2.    For the purpose of taking a decision on the admissibility
(b) it has in place an asylum procedure prescribed by law; and           of an application for international protection pursuant to
                                                                         Article 33(2)(d), a subsequent application for international
                                                                         protection shall be subject first to a preliminary examination
(c) it has ratified the European Convention for the Protection of        as to whether new elements or findings have arisen or have
    Human Rights and Fundamental Freedoms and observes its               been presented by the applicant which relate to the examination
    provisions, including the standards relating to effective            of whether the applicant qualifies as a beneficiary of interä
    remedies.                                                            national protection by virtue of Directive 2011/95/EU.

3.    The applicant shall be allowed to challenge the application
of the concept of European safe third country on the grounds
that the third country concerned is not safe in his or her               3.    If the preliminary examination referred to in paragraph 2
particular circumstances.                                                concludes that new elements or findings have arisen or been
                                                                         presented by the applicant which significantly add to the likeä
                                                                         lihood of the applicant qualifying as a beneficiary of interä
4.     The Member States concerned shall lay down in national            national protection by virtue of Directive 2011/95/EU, the
law the modalities for implementing the provisions of                    application shall be further examined in conformity with
paragraph 1 and the consequences of decisions pursuant to                Chapter II. Member States may also provide for other reasons
those provisions in accordance with the principle of non-                for a subsequent application to be further examined.
refoulement, including providing for exceptions from the appliä
cation of this Article for humanitarian or political reasons or for
reasons of public international law.
                                                                         4.     Member States may provide that the application will only
5.    When implementing a decision solely based on this                  be further examined if the applicant concerned was, through no
Article, the Member States concerned shall:                              fault of his or her own, incapable of asserting the situations set
                                                                         forth in paragraphs 2 and 3 of this Article in the previous
                                                                         procedure, in particular by exercising his or her right to an
(a) inform the applicant accordingly; and                                effective remedy pursuant to Article 46.


                                                                                                                  '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1506 of 1770

L 180/82             EN                          Official Journal of the European Union                                     29.6.2013


5.   When a subsequent application is not further examined             (a) derogate from the time limits normally applicable in accelä
pursuant to this Article, it shall be considered inadmissible, in          erated procedures, in accordance with national law, when
accordance with Article 33(2)(d).                                          the examination procedure is accelerated in accordance with
                                                                           Article 31(8)(g);

6.    The procedure referred to in this Article may also be
applicable in the case of:                                             (b) derogate from the time limits normally applicable to
                                                                           admissibility procedures provided for in Articles 33 and
                                                                           34, in accordance with national law; and/or
(a) a dependant who lodges an application after he or she has,
    in accordance with Article 7(2), consented to have his or
    her case be part of an application lodged on his or her
    behalf; and/or                                                     (c) derogate from Article 46(8).



(b) an unmarried minor who lodges an application after an                                         Article 42
    application has been lodged on his or her behalf pursuant
    to Article 7(5)(c).                                                                       Procedural rules
                                                                       1.    Member States shall ensure that applicants whose appliä
                                                                       cation is subject to a preliminary examination pursuant to
In those cases, the preliminary examination referred to in             Article 40 enjoy the guarantees provided for in Article 12(1).
paragraph 2 will consist of examining whether there are facts
relating to the dependant’s or the unmarried minor’s situation
which justify a separate application.
                                                                       2.    Member States may lay down in national law rules on the
                                                                       preliminary examination pursuant to Article 40. Those rules
                                                                       may, inter alia:
7.    Where a person with regard to whom a transfer decision
has to be enforced pursuant to Regulation (EU) No 604/2013
makes further representations or a subsequent application in the
transferring Member State, those representations or subsequent         (a) oblige the applicant concerned to indicate facts and
applications shall be examined by the responsible Member State,            substantiate evidence which justify a new procedure;
as defined in that Regulation, in accordance with this Directive.

                                                                       (b) permit the preliminary examination to be conducted on the
                            Article 41                                     sole basis of written submissions without a personal
                                                                           interview, with the exception of the cases referred to in
Exceptions from the right to remain in case of subsequent
                                                                           Article 40(6).
                       applications
1.   Member States may make an exception from the right to
remain in the territory where a person:
                                                                       Those rules shall not render impossible the access of applicants
                                                                       to a new procedure or result in the effective annulment or
                                                                       severe curtailment of such access.
(a) has lodged a first subsequent application, which is not
    further examined pursuant to Article 40(5), merely in
    order to delay or frustrate the enforcement of a decision
    which would result in his or her imminent removal from             3.   Member States shall ensure that the applicant is informed
    that Member State; or                                              in an appropriate manner of the outcome of the preliminary
                                                                       examination and, if the application is not to be further
                                                                       examined, of the reasons why and the possibilities for seeking
(b) makes another subsequent application in the same Member            an appeal or review of the decision.
    State, following a final decision considering a first
    subsequent    application     inadmissible    pursuant    to
    Article 40(5) or after a final decision to reject that appliä                                SECTION V
    cation as unfounded.
                                                                                                  Article 43
                                                                                            Border procedures
Member States may make such an exception only where the
determining authority considers that a return decision will not        1.    Member States may provide for procedures, in accordance
lead to direct or indirect refoulement in violation of that Member     with the basic principles and guarantees of Chapter II, in order
State’s international and Union obligations.                           to decide at the border or transit zones of the Member State on:


2.    In cases referred to in paragraph 1, Member States may           (a) the admissibility of an application, pursuant to Article 33,
also:                                                                      made at such locations; and/or


                                                                                                               '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1507 of 1770

29.6.2013            EN                          Official Journal of the European Union                                       L 180/83


(b) the substance of an application in a procedure pursuant to             appropriate, from EASO and UNHCR, as to the general
    Article 31(8).                                                         situation prevailing in the countries of origin of the
                                                                           persons concerned; and

2.    Member States shall ensure that a decision in the
framework of the procedures provided for in paragraph 1 is             (b) where information on an individual case is collected for the
taken within a reasonable time. When a decision has not been               purposes of reconsidering international protection, it is not
taken within four weeks, the applicant shall be granted entry to           obtained from the actor(s) of persecution or serious harm in
the territory of the Member State in order for his or her appliä           a manner that would result in such actor(s) being directly
cation to be processed in accordance with the other provisions             informed of the fact that the person concerned is a beneä
of this Directive.                                                         ficiary of international protection whose status is under
                                                                           reconsideration, or jeopardise the physical integrity of the
                                                                           person or his or her dependants, or the liberty and security
3.    In the event of arrivals involving a large number of third-          of his or her family members still living in the country of
country nationals or stateless persons lodging applications for            origin.
international protection at the border or in a transit zone,
which makes it impossible in practice to apply there the
provisions of paragraph 1, those procedures may also be                3.    Member States shall ensure that the decision of the
applied where and for as long as these third-country nationals         competent authority to withdraw international protection is
or stateless persons are accommodated normally at locations in         given in writing. The reasons in fact and in law shall be
proximity to the border or transit zone.                               stated in the decision and information on how to challenge
                                                                       the decision shall be given in writing.

                          CHAPTER IV

PROCEDURES FOR THE WITHDRAWAL OF INTERNATIONAL                         4.    Once the competent authority has taken the decision to
                  PROTECTION                                           withdraw international protection, Article 20, Article 22,
                                                                       Article 23(1) and Article 29 are equally applicable.
                           Article 44
            Withdrawal of international protection
                                                                       5.     By way of derogation from paragraphs 1 to 4 of this
Member States shall ensure that an examination to withdraw             Article, Member States may decide that international protection
international protection from a particular person may                  shall lapse by law where the beneficiary of international
commence when new elements or findings arise indicating                protection has unequivocally renounced his or her recognition
that there are reasons to reconsider the validity of his or her        as such. A Member State may also provide that international
international protection.                                              protection shall lapse by law where the beneficiary of interä
                                                                       national protection has become a national of that Member
                                                                       State.
                           Article 45
                       Procedural rules
                                                                                                 CHAPTER V
1.   Member States shall ensure that, where the competent
authority is considering withdrawing international protection                              APPEALS PROCEDURES
from a third-country national or stateless person in accordance                                   Article 46
with Article 14 or 19 of Directive 2011/95/EU, the person
concerned enjoys the following guarantees:                                           The right to an effective remedy
                                                                       1.    Member States shall ensure that applicants have the right
                                                                       to an effective remedy before a court or tribunal, against the
(a) to be informed in writing that the competent authority is          following:
    reconsidering his or her qualification as a beneficiary of
    international protection and the reasons for such a reconä
    sideration; and
                                                                       (a) a decision taken on their application for international
                                                                           protection, including a decision:
(b) to be given the opportunity to submit, in a personal
    interview in accordance with Article 12(1)(b) and Articles
    14 to 17 or in a written statement, reasons as to why his or            (i) considering an application to be unfounded in relation
    her international protection should not be withdrawn.                       to refugee status and/or subsidiary protection status;


2.   In addition, Member States shall ensure that within the               (ii) considering an application to be inadmissible pursuant
framework of the procedure set out in paragraph 1:                              to Article 33(2);


(a) the competent authority is able to obtain precise and up-to-           (iii) taken at the border or in the transit zones of a Member
    date information from various sources, such as, where                        State as described in Article 43(1);


                                                                                                                '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1508 of 1770

L 180/84             EN                          Official Journal of the European Union                                        29.6.2013


     (iv) not to conduct an examination pursuant to Article 39;        (b) considering an application to be inadmissible pursuant to
                                                                           Article 33(2)(a), (b) or (d);

(b) a refusal to reopen the examination of an application after
    its discontinuation pursuant to Articles 27 and 28;                (c) rejecting the reopening of the applicant’s case after it has
                                                                           been discontinued according to Article 28; or

(c) a decision to withdraw international protection pursuant to
    Article 45.                                                        (d) not to examine or not to examine fully the application
                                                                           pursuant to Article 39,

2.    Member States shall ensure that persons recognised by the
determining authority as eligible for subsidiary protection have       a court or tribunal shall have the power to rule whether or not
the right to an effective remedy pursuant to paragraph 1 against       the applicant may remain on the territory of the Member State,
a decision considering an application unfounded in relation to         either upon the applicant’s request or acting ex officio, if such a
refugee status.                                                        decision results in ending the applicant’s right to remain in the
                                                                       Member State and where in such cases the right to remain in
                                                                       the Member State pending the outcome of the remedy is not
                                                                       provided for in national law.
Without prejudice to paragraph 1(c), where the subsidiary
protection status granted by a Member State offers the same
rights and benefits as those offered by the refugee status under
Union and national law, that Member State may consider an              7.    Paragraph 6 shall only apply to procedures referred to in
appeal against a decision considering an application unfounded         Article 43 provided that:
in relation to refugee status inadmissible on the grounds of
insufficient interest on the part of the applicant in maintaining
the proceedings.                                                       (a) the applicant has the necessary interpretation, legal
                                                                           assistance and at least one week to prepare the request
                                                                           and submit to the court or tribunal the arguments in
3.    In order to comply with paragraph 1, Member States shall             favour of granting him or her the right to remain on the
ensure that an effective remedy provides for a full and ex nunc            territory pending the outcome of the remedy; and
examination of both facts and points of law, including, where
applicable, an examination of the international protection needs
pursuant to Directive 2011/95/EU, at least in appeals                  (b) in the framework of the examination of the request referred
procedures before a court or tribunal of first instance.                   to in paragraph 6, the court or tribunal examines the
                                                                           negative decision of the determining authority in terms of
                                                                           fact and law.
4.     Member States shall provide for reasonable time limits and
other necessary rules for the applicant to exercise his or her
right to an effective remedy pursuant to paragraph 1. The time         If the conditions referred to in points (a) and (b) are not met,
limits shall not render such exercise impossible or excessively        paragraph 5 shall apply.
difficult.

                                                                       8.     Member States shall allow the applicant to remain in the
Member States may also provide for an ex officio review of             territory pending the outcome of the procedure to rule whether
decisions taken pursuant to Article 43.                                or not the applicant may remain on the territory, laid down in
                                                                       paragraphs 6 and 7.

5.    Without prejudice to paragraph 6, Member States shall
allow applicants to remain in the territory until the time limit       9.    Paragraphs 5, 6 and 7 shall be without prejudice to
within which to exercise their right to an effective remedy has        Article 26 of Regulation (EU) No 604/2013.
expired and, when such a right has been exercised within the
time limit, pending the outcome of the remedy.
                                                                       10.    Member States may lay down time limits for the court or
                                                                       tribunal pursuant to paragraph 1 to examine the decision of the
6.    In the case of a decision:                                       determining authority.


(a) considering an application to be manifestly unfounded in           11.    Member States may also lay down in national legislation
    accordance with Article 32(2) or unfounded after examä             the conditions under which it can be assumed that an applicant
    ination in accordance with Article 31(8), except for cases         has implicitly withdrawn or abandoned his or her remedy
    where these decisions are based on the circumstances               pursuant to paragraph 1, together with the rules on the
    referred to in Article 31(8)(h);                                   procedure to be followed.


                                                                                                               '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1509 of 1770

29.6.2013            EN                           Official Journal of the European Union                                        L 180/85


                           CHAPTER VI                                   1 to 30, Article 31(1), (2) and (6) to (9), Articles 32 to 46,
                                                                        Articles 49 and 50 and Annex I by 20 July 2015 at the latest.
              GENERAL AND FINAL PROVISIONS
                                                                        They shall forthwith communicate the text of those measures to
                            Article 47                                  the Commission.

               Challenge by public authorities
This Directive does not affect the possibility for public authä         2.    Member States shall bring into force the laws, regulations
orities of challenging the administrative and/or judicial decisions     and administrative provisions necessary to comply with
as provided for in national legislation.                                Article 31(3), (4) and (5) by 20 July 2018. They shall
                                                                        forthwith communicate the text of those measures to the
                                                                        Commission.
                            Article 48
                          Confidentiality
                                                                        3.    When Member States adopt the provisions referred to in
Member States shall ensure that authorities implementing this           paragraphs 1 and 2, they shall contain a reference to this
Directive are bound by the confidentiality principle as defined in      Directive or be accompanied by such a reference on the
national law, in relation to any information they obtain in the         occasion of their official publication. They shall also include a
course of their work.                                                   statement that references in existing laws, regulations and
                                                                        administrative provisions to the directive repealed by this
                                                                        Directive shall be construed as references to this Directive.
                            Article 49
                                                                        Member States shall determine how such reference is to be
                           Cooperation                                  made and how that statement is to be formulated.
Member States shall each appoint a national contact point and
communicate its address to the Commission. The Commission
shall communicate that information to the other Member States.          4.    Member States shall communicate to the Commission the
                                                                        text of the main provisions of national law which they adopt in
                                                                        the field covered by this Directive.
Member States shall, in liaison with the Commission, take all
appropriate measures to establish direct cooperation and an
exchange of information between the competent authorities.                                          Article 52
                                                                                            Transitional provisions
When resorting to the measures referred to in Article 6(5), the
second subparagraph of Article 14(1) and Article 31(3)(b),              Member States shall apply the laws, regulations and adminisä
Member States shall inform the Commission as soon as the                trative provisions referred to in Article 51(1) to applications for
reasons for applying those exceptional measures have ceased             international protection lodged and to procedures for the withä
to exist and at least on an annual basis. That information              drawal of international protection started after 20 July 2015 or
shall, where possible, include data on the percentage of the            an earlier date. Applications lodged before 20 July 2015 and
applications for which derogations were applied to the total            procedures for the withdrawal of refugee status started before
number of applications processed during that period.                    that date shall be governed by the laws, regulations and
                                                                        administrative provisions adopted pursuant to Directive
                                                                        2005/85/EC.
                            Article 50
                             Report
                                                                        Member States shall apply the laws, regulations and adminisä
No later than 20 July 2017, the Commission shall report to the          trative provisions referred to in Article 51(2) to applications for
European Parliament and the Council on the application of this          international protection lodged after 20 July 2018 or an earlier
Directive in the Member States and shall propose any                    date. Applications lodged before that date shall be governed by
amendments that are necessary. Member States shall send to              the laws, regulations and administrative provisions in
the Commission all the information that is appropriate for              accordance with Directive 2005/85/EC.
drawing up its report. After presenting the report, the
Commission shall report to the European Parliament and the
Council on the application of this Directive in the Member                                          Article 53
States at least every five years.
                                                                                                     Repeal

As part of the first report, the Commission shall also report, in       Directive 2005/85/EC is repealed for the Member States bound
particular, on the application of Article 17 and the various tools      by this Directive with effect from 21 July 2015, without
used in relation to the reporting of the personal interview.            prejudice to the obligations of the Member States relating to
                                                                        the time limit for transposition into national law of the
                                                                        Directive set out in Annex II, Part B.
                            Article 51
                          Transposition
                                                                        References to the repealed Directive shall be construed as
1.   Member States shall bring into force the laws, regulations         references to this Directive and shall be read in accordance
and administrative provisions necessary to comply with Articles         with the correlation table in Annex III.


                                                                                                                  '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1510 of 1770

L 180/86          EN                          Official Journal of the European Union                                      29.6.2013


                                                            Article 54
                                               Entry into force and application
           This Directive shall enter into force on the twentieth day following that of its publication in the Official
           Journal of the European Union.

           Articles 47 and 48 shall apply from 21 July 2015.

                                                            Article 55
                                                           Addressees
           This Directive is addressed to the Member States in accordance with the Treaties.




           Done at Brussels, 26 June 2013.



                        For the European Parliament                                    For the Council
                                The President                                           The President
                                M. SCHULZ                                               A. SHATTER




                                                                                                           '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1511 of 1770

29.6.2013           EN                             Official Journal of the European Union                                                L 180/87


                                                                    ANNEX I


                                Designation of safe countries of origin for the purposes of Article 37(1)

            A country is considered as a safe country of origin where, on the basis of the legal situation, the application of the law
            within a democratic system and the general political circumstances, it can be shown that there is generally and
            consistently no persecution as defined in Article 9 of Directive 2011/95/EU, no torture or inhuman or degrading
            treatment or punishment and no threat by reason of indiscriminate violence in situations of international or internal
            armed conflict.
            In making this assessment, account shall be taken, inter alia, of the extent to which protection is provided against
            persecution or mistreatment by:
            (a) the relevant laws and regulations of the country and the manner in which they are applied;
            (b) observance of the rights and freedoms laid down in the European Convention for the Protection of Human Rights
                and Fundamental Freedoms and/or the International Covenant for Civil and Political Rights and/or the United Nations
                Convention against Torture, in particular the rights from which derogation cannot be made under Article 15(2) of the
                said European Convention;
            (c) respect for the non-refoulement principle in accordance with the Geneva Convention;
            (d) provision for a system of effective remedies against violations of those rights and freedoms.




                                                                                                                          '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1512 of 1770

L 180/88          EN                              Official Journal of the European Union                                        29.6.2013


                                                                  ANNEX II


                                                                   PART A

                                                            Repealed Directive

                                                          (referred to in Article 53)


           Council Directive 2005/85/EC                                 (OJ L 326, 13.12.2005, p. 13).



                                                                   PART B

                                               Time limit for transposition into national law

                                                          (referred to in Article 51)

                                   Directive                                            Time limits for transposition

           2005/85/EC                                                   First deadline: 1 December 2007
                                                                        Second deadline: 1 December 2008




                                                                                                                        '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1513 of 1770

29.6.2013            EN                                 Official Journal of the European Union                             L 180/89


                                                                      ANNEX III


                                                                  Correlation Table

                                     Directive 2005/85/EC                                          This Directive

            Article 1                                                       Article 1

            Article 2(a) to (c)                                             Article 2(a) to (c)

            —                                                               Article 2(d)

            Article 2(d) to (f)                                             Article 2(e) to (g)

            —                                                               Article 2(h) and (i)

            Article 2(g)                                                    Article 2(j)

            —                                                               Article 2(k) and (l)

            Article 2(h) to (k)                                             Article 2(m) to (p)

            —                                                               Article 2(q)

            Article 3(1) and (2)                                            Article 3(1) and (2)

            Article 3(3)                                                    —

            Article 3(4)                                                    Article 3(3)

            Article 4(1), first subparagraph                                Article 4(1), first subparagraph

            Article 4(1), second subparagraph                               —

            Article 4(2)(a)                                                 Article 4(2)(a)

            Article 4(2)(b) to (d)                                          —

            Article 4(2)(e)                                                 Article 4(2)(b)

            Article 4(2)(f)                                                 —

            —                                                               Article 4(3)

            Article 4(3)                                                    Article 4(4)

            —                                                               Article 4(5)

            Article 5                                                       Article 5

            Article 6(1)                                                    Article 6(1)

            —                                                               Article 6(2) to (4)

            Article 6(2) and (3)                                            Article 7(1) and (2)

            —                                                               Article 7(3)

            —                                                               Article 7(4)

            Article 6(4)                                                    Article 7(5)

            Article 6(5)                                                    —

            —                                                               Article 8

            Article 7(1) and (2)                                            Article 9(1) and (2)



                                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1514 of 1770

L 180/90           EN                                  Official Journal of the European Union                                     29.6.2013


                                    Directive 2005/85/EC                                              This Directive

           —                                                               Article 9(3)

           Article 8(1)                                                    Article 10(1)

           —                                                               Article 10(2)

           Article 8(2)(a) to (c)                                          Article 10(3)(a) to (c)

           —                                                               Article 10(3)(d)

           Article 8(3) and (4)                                            Article 10(4) and (5)

           Article 9(1)                                                    Article 11(1)

           Article 9(2), first subparagraph                                Article 11(2), first subparagraph

           Article 9(2), second subparagraph                               —

           Article 9(2), third subparagraph                                Article 11(2), second subparagraph

           Article 9(3)                                                    Article 11(3)

           Article 10(1)(a) to (c)                                         Article 12(1)(a) to (c)

           —                                                               Article 12(1)(d)

           Article 10(1)(d) and (e)                                        Article 12(1)(e) and (f)

           Article 10(2)                                                   Article 12(2)

           Article 11                                                      Article 13

           Article 12(1), first subparagraph                               Article 14(1), first subparagraph

           Article 12(2), second subparagraph                              —

           —                                                               Article 14(1), second and third subparagraph

           Article 12(2), third subparagraph                               Article 14(1), fourth subparagraph

           Article 12(2)(a)                                                Article 14(2)(a)

           Article 12(2)(b)                                                —

           Article 12(2)(c)                                                —

           Article 12(3), first subparagraph                               Article 14(2)(b)

           Article 12(3), second subparagraph                              Article 14(2), second subparagraph

           Article 12(4) to (6)                                            Article 14(3) to (5)

           Article 13(1) and (2)                                           Article 15(1) and (2)

           Article 13(3)(a)                                                Article 15(3)(a)

           —                                                               Article 15(3)(b)

           Article 13(3)(b)                                                Article 15(3)(c)

           —                                                               Article 15(3)(d)

           —                                                               Article 15(3)(e)

           Article 13(4)                                                   Article 15(4)



                                                                                                                          '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1515 of 1770

29.6.2013           EN                                Official Journal of the European Union                                       L 180/91


                                   Directive 2005/85/EC                                          This Directive

            Article 13(5)                                                 —

            —                                                             Article 16

            Article 14                                                    —

            —                                                             Article 17

            —                                                             Article 18

            —                                                             Article 19

            Article 15(1)                                                 Article 22(1)

            Article 15(2)                                                 Article 20(1)

            —                                                             Article 20(2) to (4)

            —                                                             Article 21(1)

            Article 15(3)(a)                                              —

            Article 15(3)(b) and (c)                                      Article 21(2)(a) and (b)

            Article 15(3)(d)                                              —

            Article 15(3), second subparagraph                            —

            Article 15(4) to (6)                                          Article 21(3) to (5)

            —                                                             Article 22(2)

            Article 16(1), first subparagraph                             Article 23(1), first subparagraph

            Article 16(1), second subparagraph, first sentence            Article 23(1), second subparagraph, introductory words

            —                                                             Article 23(1)(a)

            Article 16(1), second subparagraph, second sentence           Article 23(1)(b)

            Article 16(2), first sentence                                 Article 23(2)

            Article 16(2), second sentence                                —

            —                                                             Article 23(3)

            Article 16(3)                                                 Article 23(4), first subparagraph

            Article 16(4), first subparagraph                             —

            Article 16(4), second and third subparagraphs                 Article 23(4), second and third subparagraphs

            —                                                             Article 24

            Article 17(1)                                                 Article 25(1)

            Article 17(2)(a)                                              Article 25(2)

            Article 17(2)(b) and (c)                                      —

            Article 17(3)                                                 —

            Article 17(4)                                                 Article 25(3)

            —                                                             Article 25(4)

            Article 17(5)                                                 Article 25(5)



                                                                                                                          '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1516 of 1770

L 180/92            EN                               Official Journal of the European Union                               29.6.2013


                                  Directive 2005/85/EC                                           This Directive

           —                                                             Article 25(6)

           Article 17(6)                                                 Article 25(7)

           Article 18                                                    Article 26

           Article 19                                                    Article 27

           Article 20(1) and (2)                                         Article 28(1) and (2)

           —                                                             Article 28(3)

           Article 21                                                    Article 29

           Article 22                                                    Article 30

           Article 23(1)                                                 Article 31(1)

           Article 23(2), first subparagraph                             Article 31(2)

           —                                                             Article 31(3)

           —                                                             Article 31(4) and (5)

           Article 23(2), second subparagraph                            Article 31(6)

           Article 23(3)                                                 —

           —                                                             Article 31(7)

           Article 23(4)(a)                                              Article 31(8)(a)

           Article 23(4)(b)                                              —

           Article 23(4)(c)(i)                                           Article 31(8)(b)

           Article 23(4)(c)(ii)                                          —

           Article 23(4)(d)                                              Article 31(8)(c)

           Article 23(4)(e)                                              —

           Article 23(4)(f)                                              Article 31(8)(d)

           Article 23(4)(g)                                              Article 31(8)(e)

           —                                                             Article 31(8)(f)

           Article 23(4)(h) and (i)                                      —

           Article 23(4)(j)                                              Article 31(8)(g)

           —                                                             Article 31(8)(h) and (i)

           Article 23(4)(k) and (l)                                      —

           Article 23(4)(m)                                              Article 31(8)(j)

           Article 23(4)(n) and (o)                                      —

           —                                                             Article 31(9)

           Article 24                                                    —

           Article 25                                                    Article 33

           Article 25(1)                                                 Article 33(1)



                                                                                                                  '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1517 of 1770

29.6.2013           EN                                Official Journal of the European Union                                L 180/93


                                   Directive 2005/85/EC                                             This Directive

            Article 25(2)(a) to (c)                                       Article 33(2)(a) to (c)

            Article 25(2)(d) and (e)                                      —

            Article 25(2)(f) and (g)                                      Article 33(2)(d) and (e)

            —                                                             Article 34

            Article 26                                                    Article 35

            Article 27(1)(a)                                              Article 38(1)(a)

            —                                                             Article 38(1)(b)

            Article 27(1)(b) to (d)                                       Article 38(1)(c) to (e)

            Article 27(2) to (5)                                          Article 38(2) to (5)

            Article 28                                                    Article 32

            Article 29                                                    —

            Article 30(1)                                                 Article 37(1)

            Article 30(2) to (4)                                          —

            —                                                             Article 37(2)

            Article 30(5) and (6)                                         Article 37(3) and (4)

            Article 31(1)                                                 Article 36(1)

            Article 31(2)                                                 —

            Article 31(3)                                                 Article 36(2)

            Article 32(1)                                                 Article 40(1)

            Article 32(2)                                                 —

            Article 32(3)                                                 Article 40(2)

            Article 32(4)                                                 Article 40(3), first sentence

            Article 32(5)                                                 Article 40(3), second sentence

            Article 32(6)                                                 Article 40(4)

            —                                                             Article 40(5)

            Article 32(7), first subparagraph                             Article 40(6)(a)

            —                                                             Article 40(6)(b)

            Article 32(7), second subparagraph                            Article 40(6), second subparagraph

            —                                                             Article 40(7)

            —                                                             Article 41

            Article 33                                                    —

            Article 34(1) and (2)(a)                                      Article 42(1) and (2)(a)

            Article 34(2)(b)                                              —

            Article 34(2)(c)                                              Article 42(2)(b)



                                                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1518 of 1770

L 180/94            EN                                Official Journal of the European Union                                  29.6.2013


                                   Directive 2005/85/EC                                             This Directive

           Article 34(3)(a)                                               Article 42(3)

           Article 34(3)(b)                                               —

           Article 35(1)                                                  Article 43(1)(a)

           —                                                              Article 43(1)(b)

           Article 35(2) and (3)(a) to (f)                                —

           Article 35(4)                                                  Article 43(2)

           Article 35(5)                                                  Article 43(3)

           Article 36(1) to (2)(c)                                        Article 39(1) to (2)(c)

           Article 36(2)(d)                                               —

           Article 36(3)                                                  —

           —                                                              Article 39(3)

           Article 36(4) to (6)                                           Article 39(4) to (6)

           —                                                              Article 39(7)

           Article 36(7)                                                  —

           Article 37                                                     Article 44

           Article 38                                                     Article 45

           —                                                              Article 46(1)(a)(i)

           Article 39(1)(a)(i) and (ii)                                   Article 46(1)(a)(ii) and (iii)

           Article 39(1)(a)(iii)                                          —

           Article 39(1)(b)                                               Article 46(1)(b)

           Article 39(1)(c) and (d)                                       —

           Article 39(1)(e)                                               Article 46(1)(c)

           —                                                              Article 46(2) and (3)

           Article 39(2)                                                  Article 46(4), first subparagraph

           —                                                              Article 46(4), second and third subparagraphs

           Article 39(3)                                                  —

           —                                                              Article 46(5) to (9)

           Article 39(4)                                                  Article 46(10)

           Article 39(5)                                                  —

           Article 39(6)                                                  Article 41(11)

           Article 40                                                     Article 47

           Article 41                                                     Article 48

           —                                                              Article 49

           Article 42                                                     Article 50



                                                                                                                      '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1519 of 1770

29.6.2013             EN                           Official Journal of the European Union                              L 180/95


                                Directive 2005/85/EC                                           This Directive

            Article 43, first subparagraph                             Article 51(1)

            —                                                          Article 51(2)

            Article 43, second and third subparagraphs                 Article 51(3) and (4)

            Article 44                                                 Article 52, first subparagraph

            —                                                          Article 52, second subparagraph

            —                                                          Article 53

            Article 45                                                 Article 54

            Article 46                                                 Article 55

            Annex I                                                    —

            Annex II                                                   Annex I

            Annex III                                                  —

            —                                                          Annex II

            —                                                          Annex III




                                                                                                                '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1520 of 1770




                                    Lisbon Expert Roundtable
                                    9 and 10 December 2002

                  organised by the United Nations High Commissioner for Refugees
                                  and the Migration Policy Institute
                     hosted by the Luso-American Foundation for Development

  Summary Conclusions on the Concept of “Effective Protection” in the Context of Secondary
                       Movements of Refugees and Asylum-Seekers


1. The December 2002 Lisbon expert roundtable reviewed the concept of “effective protection”
in the context of secondary movements of asylum-seekers and refugees. The question of what
constitutes effective protection in a third country usually arises in the implementation of what is
commonly referred to as the concept of first country of asylum, ”safety elsewhere” or the “safe”
third country concept. The discussion was based on a background paper by Prof. Dr Stephen
Legomsky, Washington University in St. Louis, United States, entitled “Returning Asylum-
Seekers to Third Countries: The Requirements of Effective Protection”. Participants included 30
experts from 18 countries, drawn from governments, NGOs, academia, the judiciary and the
legal profession.

2. The roundtable is in direct follow-up of the “Agenda for Protection” (A/AC.96/965/Add.1 of
26 June 2002), which defines as one of its six goals “protecting refugees within broader
migration movements”. One of the activities foreseen to work towards this goal is: “Bearing in
mind ExCom Conclusion No. 58 (XL) of 1989 on the Problem of Refugees and Asylum-Seekers
Who Move in an Irregular Manner from a Country in which They had already Found Protection,
UNHCR, in co-operation with relevant partners, to analyse the reasons for such movements, and
propose strategies to address them in specific situations, predicated on a more precisely
articulated understanding of what constitutes effective protection in countries of first asylum,
and taking into account international solidarity and burden-sharing.”

3. The objective of this roundtable was to identify the principles, grounded in law, around which
policy parameters could be built to address issues concerning the secondary movement of
asylum-seekers and refugees and which would have a practical value for decision- and policy-
makers. The principles should be practical and holistic, that is, they should take account of
physical, material and legal safety considerations.

4. The following Summary Conclusions do not represent the individual views of each participant
or necessarily of UNHCR, but reflect broadly the understandings emerging from the discussion.

Overall context

5. The rationale behind examining “effective protection” in the context of the return of asylum-
seekers and refugees to third countries is fourfold:
    x      to enhance international co-operation to share the burdens and responsibilities of
            admitting and hosting refugees;
    x      to strengthen protection capacities in host countries;
    x      to foster international solidarity and support for generating solutions;
    x      to address issues related to “irregular movement”, including people smuggling,
            people trafficking, multiple applications and “orbit” cases.




                                                                                             
                                                                                     '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1521 of 1770



6. The causes of secondary movements are manifold and include lack of durable solutions;
limited capacity to host refugees and provide effective protection for protracted periods of time;
as well as lack of access to legal migration opportunities. It was recommended that such causes
required further careful study in relation to specific situations to provide a clearer understanding
on which to build comprehensive strategies to reduce such movements.

7. Return to a third country of asylum is only one element in an interrelated comprehensive
framework, aimed at reducing (the need for) secondary movement. Other elements of such an
integrated framework were identified as including: addressing root causes of forced
displacement; strengthening protection capacities in host countries; enabling access to durable
solutions, including local integration and enhanced resettlement; concluding responsibility-
sharing agreements; opening up more channels for regular entry in the context of resettlement,
labour migration and, importantly, family reunification; as well as criminal law enforcement
measures.

8. Operationalising international solidarity and international co-operation to share the burdens
and responsibilities of hosting refugees is crucial to effecting the return of asylum-seekers and
refugees to third countries under certain circumstances. Hosting large numbers of refugees is a
major contribution by developing countries, which should be properly recognised when
considering the removal of persons who could have sought protection there.

Framework considerations

9. While the 1951 Convention relating to the Status of Refugees and its 1967 Protocol
constitute the core framework, other sources of rights and obligations in international law may
be relevant for informing the appreciation of whether or not it is permissible to return an asylum-
seeker or refugee to a third country. It is important not to exclude any source of law (treaty
obligations, customary international obligations, interpretative guidance such as Executive
Committee Conclusions) and to appreciate the specific circumstances of a case. An assessment
of effective protection requires an individualised case-by-case examination.

10. From the point of view of identifying the elements of effective protection in the context of
return to third countries, the distinction between the so-called “safe” third country and the
country of first asylum concepts is not relevant.1 The distinction is, however, relevant when it
comes to an appreciation of the links between an asylum-seeker or refugee and the destination
country, in which the person is now applying for asylum, or the third country, as well as for
procedural issues in destination countries. In addition, readmission obligations are clearer in
respect of countries that have already provided effective protection to an individual.

11. There is no obligation under international law for a person to seek international protection at
the first effective opportunity. On the other hand, asylum-seekers and refugees do not have an
unfettered right to choose the country that will determine their asylum claim in substance and
provide asylum. Their intentions, however, ought to be taken into account.2

12. States could craft bi- or multilateral arrangements, consistent with international refugee and
human rights law standards, according to which asylum-seekers would be encouraged and
enabled to seek international protection at the first available opportunity. This could be done by
agreeing to mechanisms and criteria to allocate responsibilities for the determination of asylum
applications and the provision of effective protection. Such arrangements should take account of
meaningful links, such as family connections and other close ties, between an asylum-seeker and
a particular country. They should also include procedural safeguards, including for example, a
notification to the receiving country that an asylum application has not been examined on its

1
  See, UNHCR, “Asylum Processes (Fair and Efficient Asylum Procedures)”, EC/GC/01/12, 31 May 2001,
paragraphs 10–18.
2
  Executive Committee Conclusion No. 15 (XXX) 1979, Refugees without an Asylum Country, paragraph
(h) (iii).


                                                                                              
                                                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1522 of 1770



merits. The effectiveness of such arrangements needs careful assessment and regular review
both in terms of their operational efficiency and their resource implications.

13. Besides considerations of burden-sharing with countries hosting large numbers of refugees,
several participants questioned the appropriateness, from a protection perspective, of returns
outside the context of countries with equivalent asylum systems. In this regard, the wide
disparity and poor levels of protection in many countries were noted.

14. Family and other links between a person seeking asylum and the destination country or the
third State are important and should be given weight. The protection of the family as the natural
and fundamental group unit of society is a widely recognised principle of human rights.

Critical factors for the appreciation of “effective protection” in the context of return to third
States

15. The following elements, while not exhaustive, are critical factors for the appreciation of
“effective protection” in the context of return to third countries:

a) The person has no well-founded fear of persecution in the third State on any of the 1951
    Convention grounds.

b) There will be respect for fundamental human rights in the third State in accordance with
    applicable international standards, including but not limited to the following:

        i there is no real risk that the person would be subjected to torture or to cruel,
           inhuman or degrading treatment or punishment in the third State;

        i there is no real risk to the life of the person in the third State;

        i there is no real risk that the person would be deprived of his or her liberty in the third
           State without due process.

c) There is no real risk that the person would be sent by the third State to another State in
    which he or she would not receive effective protection or would be at risk of being sent from
    there on to any other State where such protection would not be available.

d) While respecting data protection principles during the notification process, the third State
    has explicitly agreed to readmit the person as an asylum-seeker or, as the case may be, a
    refugee.

e) While accession to international refugee instruments and basic human rights instruments is a
    critical indicator, the actual practice of States and their compliance with these instruments is
    key to the assessment of the effectiveness of protection. Where the return of an asylum-
    seeker to a third State is involved, accession to and compliance with the 1951 Convention
    and/or 1967 Protocol are essential, unless the destination country can demonstrate that the
    third State has developed a practice akin to the 1951 Convention and/or its 1967 Protocol.

f)   The third State grants the person access to fair and efficient procedures for the
     determination of refugee status, which includes – as the basis of recognition of refugee
     status – grounds that would be recognised in the destination country. In cases, however,
     where the third State provides prima facie recognition of refugee status, the examination
     must establish that the person can avail him- or herself of such recognition and the ensuing
     protection.

g) The person has access to means of subsistence sufficient to maintain an adequate standard
    of living. Following recognition as a refugee, steps are undertaken by the third State to



                                                                                               
                                                                                       '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1523 of 1770



   enable the progressive achievement of self-reliance, pending the realisation of durable
   solutions.

h) The third State takes account of any special vulnerabilities of the person concerned and
    maintains the privacy interests of the person and his or her family.

i) If the person is recognised as a refugee, effective protection will remain available until a
    durable solution can be found.


Department of International Protection
Office of the United Nations High Commissioner for Refugees (UNHCR)
February 2003




                                                                                          
                                                                                  '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1524 of 1770







                          81+&56WDWHPHQWRQVDIHFRXQWU\FRQFHSWVDQG
                    WKHULJKWWRDQHIIHFWLYHUHPHG\LQDGPLVVLELOLW\SURFHGXUHV
                                                     
    ,VVXHGLQWKHFRQWH[WRIWKHSUHOLPLQDU\UXOLQJUHIHUHQFHWRWKH&RXUWRI-XVWLFHRIWKH(XURSHDQ
              8QLRQLQWKHFDVHRI/+Y%HYiQGRUOiVLpV0HQHNOWJ\L+LYDWDO & 

        ,QWURGXFWLRQ
          
        2Q6HSWHPEHUWKH)ĘYiURVL.|]LJD]JDWiVLpV0XQNDJ\L%tUyViJ $GPLQLVWUDWLYH
DQG/DERXU&RXUWRI%XGDSHVW UHIHUUHGWZRTXHVWLRQVWRWKH&RXUWRI-XVWLFHRIWKH(XURSHDQ
8QLRQ WKHµ&RXUW¶ FRQFHUQLQJWKHLQWHUSUHWDWLRQRI$UWLFOH µ,QDGPLVVLEOHDSSOLFDWLRQV¶ RI
WKHUHFDVW$V\OXP3URFHGXUHV'LUHFWLYH µ$3'¶ DVZHOODV$UWLFOH µ5LJKWWRDQHIIHFWLYH
UHPHG\DQGWRDIDLUWULDO¶  RIWKH&KDUWHURI)XQGDPHQWDO5LJKWVRIWKH(XURSHDQ8QLRQ µWKH
&KDUWHU¶ DQG$UWLFOH µ([DPLQDWLRQSURFHGXUH¶ $3'DOVRLQOLJKWRI$UWLFOHVDQG 5LJKW
WRDIDLUWULDODQGWRDQHIIHFWLYHUHPHG\UHVSHFWLYHO\ RIWKH(XURSHDQ&RQYHQWLRQRQ+XPDQ
5LJKWV µ(&+5¶ 

        7KHUHIHUULQJFRXUW¶VUHTXHVWIRFXVHVILUVWRQWKHOHJDOLW\XQGHU(8ODZRIDQHZSURYLVLRQ
LQ+XQJDULDQODZSURYLGLQJIRUWKHLQDGPLVVLELOLW\RIDSSOLFDWLRQVIRULQWHUQDWLRQDOSURWHFWLRQRQ
D VDIH WKLUG FRXQWU\ JURXQG DQG VHFRQG ZKHWKHU +XQJDU\¶V V\VWHP RI MXGLFLDO UHYLHZ ZKLFK
LPSRVHVDPDQGDWRU\WLPHOLQHRIHLJKWGD\VIRUUHYLHZRIVXFKLQDGPLVVLELOLW\GHFLVLRQVLVLQ
OLQHZLWKWKHULJKWWRDQHIIHFWLYHUHPHG\XQGHU(8ODZ

        81+&5¶VLQWHUHVWDQGH[SHUWLVHLQWKHPDWWHU

        81+&5KDVEHHQHQWUXVWHGE\WKH8QLWHG1DWLRQV*HQHUDO$VVHPEO\ZLWKWKHPDQGDWHWR
SURYLGHLQWHUQDWLRQDOSURWHFWLRQWRUHIXJHHVDQGWRJHWKHUZLWKJRYHUQPHQWVWRVHHNVROXWLRQVIRU
WKHP 81+&5 IXOILOV LWV PDQGDWH LQWHU DOLD E\ VXSHUYLVLQJ WKH DSSOLFDWLRQ RI LQWHUQDWLRQDO
FRQYHQWLRQVIRUWKHSURWHFWLRQRIUHIXJHHV6WDWHSDUWLHVWRWKH&RQYHQWLRQUHODWLQJWRWKH
6WDWXVRI5HIXJHHVDQGLWV3URWRFRO WRJHWKHUµ&RQYHQWLRQ¶ LQFOXGLQJDOO(80HPEHU
6WDWHVDUHREOLJHGWRFRRSHUDWHZLWK81+&5LQWKHH[HUFLVHRILWVPDQGDWHDQGWRIDFLOLWDWHLWV
VXSHUYLVRU\UROH
          
        81+&5¶VVXSHUYLVRU\UHVSRQVLELOLW\LVDOVRSURYLGHGIRUXQGHU(8ODZERWKLQSULPDU\
ODZDQGVHFRQGDU\OHJLVODWLRQ$UWLFOH  RIWKH 7UHDW\ RQWKH )XQFWLRQLQJRIWKH (XURSHDQ
8QLRQ µ7)(8¶ VWLSXODWHVWKDWDFRPPRQSROLF\RQDV\OXPVXEVLGLDU\SURWHFWLRQDQGWHPSRUDU\

)RUWKHTXHVWLRQVUHIHUUHGVHH   KWWSVELWO\PJ)\];
 (XURSHDQ8QLRQ&RXQFLORIWKH(XURSHDQ8QLRQ'LUHFWLYH(8RIWKH(XURSHDQ3DUOLDPHQWDQGRIWKH&RXQFLORI

-XQHRQFRPPRQSURFHGXUHVIRUJUDQWLQJDQGZLWKGUDZLQJLQWHUQDWLRQDOSURWHFWLRQ UHFDVW -XQH2-/
(8KWWSVZZZUHIZRUOGRUJGRFLGGEKWPO
(XURSHDQ8QLRQ&KDUWHURI)XQGDPHQWDO5LJKWVRIWKH(XURSHDQ8QLRQ'HFHPEHU2IILFLDO-RXUQDORIWKH(XURSHDQ

&RPPXQLWLHV'HFHPEHU & KWWSVELWO\0J);/
 &RXQFLO RI (XURSH(XURSHDQ &RQYHQWLRQ IRU WKH 3URWHFWLRQ RI +XPDQ 5LJKWV DQG )XQGDPHQWDO )UHHGRPV DV DPHQGHG E\

3URWRFROV1RVDQG1RYHPEHU(76KWWSVZZZUHIZRUOGRUJGRFLGDHEEKWPO
81*$6WDWXWHRIWKH2IILFHRIWKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV'HFHPEHU$5(6 9 SDUD

 µ81+&56WDWXWH¶ KWWSZZZXQKFURUJUHIZRUOGGRFLGDHEKWPO

  81+&56WDWXWHQRWHDERYHSDUD D 
$UWLFOHRIWKH&RQYHQWLRQUHODWLQJWRWKH6WDWXVRI5HIXJHHV µ&RQYHQWLRQ¶ DQG$UWLFOH,,RIWKH3URWRFRO

5HODWLQJWRWKH6WDWXVRI5HIXJHHV µ3URWRFRO¶ KWWSVZZZXQKFURUJHFGISGI


                                                                                                                                 
                                                                                                                '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1525 of 1770



SURWHFWLRQ³PXVWEHLQ DFFRUGDQFHZLWKWKH>@&RQYHQWLRQ´DQG$UWLFOHRIWKH&KDUWHU
VWDWHVWKDW³WKHULJKWWRDV\OXPVKDOOEHJXDUDQWHHGZLWKGXHUHVSHFWIRUWKHUXOHVRIWKH>@
&RQYHQWLRQ´7KHUHFDVW4XDOLILFDWLRQ'LUHFWLYH µ4'¶ VWDWHVWKDWFRQVXOWDWLRQVZLWK81+&5
³PD\SURYLGHYDOXDEOHJXLGDQFHIRU0HPEHU6WDWHVZKHQGHWHUPLQLQJUHIXJHHVWDWXV´)LQDOO\
WKH$3'VSHFLILFDOO\UHIHUVWR81+&5¶VVXSHUYLVRU\UHVSRQVLELOLW\DQGREOLJHV0HPEHU6WDWHVWR
DOORZ81+&5WRSUHVHQWLWVYLHZVUHJDUGLQJLQGLYLGXDODV\OXPDSSOLFDWLRQV³DWDQ\VWDJHRIWKH
SURFHGXUH´
         
       (8 ODZ DV ZHOO DV FDVHODZ RI WKH &RXUW FRQILUPV WKDW WKH  &RQYHQWLRQ LV WKH
FRUQHUVWRQHRIWKHLQWHUQDWLRQDOOHJDOUHJLPHIRUWKHSURWHFWLRQRIUHIXJHHVDQGWKDWWKH(8DV\OXP
V\VWHPPXVWEHEDVHGRQWKHIXOODQGLQFOXVLYHDSSOLFDWLRQRIWKLVFRQYHQWLRQ(8OHJLVODWLRQ
DQG WKH &RXUW KDYH DFFRUGLQJO\ FRQVLGHUHG WKDW ³GRFXPHQWV IURP WKH 8QLWHG 1DWLRQV +LJK
&RPPLVVLRQHUIRU5HIXJHHV 81+&5 DUHSDUWLFXODUO\UHOHYDQWLQWKHOLJKWRIWKHUROHFRQIHUUHG
RQWKH81+&5E\WKH*HQHYD&RQYHQWLRQ´
         
       $JDLQVWWKLVEDFNJURXQGWKHSUHVHQWVWDWHPHQWZLOOILUVWSRVLWWKDWOHJLVODWLRQWKDWIRUHVHHV
DPDQGDWRU\UHMHFWLRQRIFODLPVEDVHGRQVDIHWKLUGFRXQWU\FRQFHSWVZLWKRXWDSSO\LQJWKH$3'¶V
VWULFWVDIHJXDUGVLVXQODZIXOXQGHULQWHUQDWLRQDODQG(8ODZDQGVHFRQGWKDWDPDQGDWRU\MXGLFLDO
UHYLHZWLPHOLQHRIHLJKWGD\VZKLFKGRHVQRWLQSUDFWLFHJXDUDQWHHDFRXUWRUWULEXQDO¶VIXOODQG
FRPSOHWHIRUZDUGORRNLQJH[DPLQDWLRQRIWKHIDFWVDQGSRLQWVRIODZLVLQFRQVLVWHQWZLWKWKHULJKW
WRDQHIIHFWLYHUHPHG\XQGHULQWHUQDWLRQDODQG(8ODZ
         
       81+&5¶VREVHUYDWLRQVRQ+XQJDULDQSUDFWLFH
         
Admissibility procedures based on the recently introduced inadmissibility ground

       $FFRUGLQJWRDQHZLQDGPLVVLELOLW\JURXQGLQ+XQJDULDQOHJLVODWLRQDQDSSOLFDWLRQVKDOO
EHFRQVLGHUHGLQDGPLVVLEOHLIDQDSSOLFDQWKDVDUULYHGWKURXJKDWKLUGFRXQWU\ZKHUHVKHLVµQRW
H[SRVHG WR SHUVHFXWLRQ¶ RU D ULVN RI VHULRXV KDUP ILUVW OLPE  RU LI µVXIILFLHQW SURWHFWLRQ¶ LV
DYDLODEOHLQWKLVFRXQWU\ VHFRQGOLPE 

       7KH +XQJDULDQ SURYLVLRQ FRPELQHV HOHPHQWV RI WKH WZR (8 ODZ FRQFHSWV RI VDIH WKLUG
FRXQWU\ 67& DQGILUVWFRXQWU\RIDV\OXP )&$ +RZHYHULWLVPLVVLQJHVVHQWLDOHOHPHQWV


(XURSHDQ8QLRQ&RQVROLGDWHGYHUVLRQRIWKH7UHDW\RQWKH)XQFWLRQLQJRIWKH(XURSHDQ8QLRQ'HFHPEHU&

KWWSVZZZUHIZRUOGRUJGRFLGEDHKWPO
 5HFLWDO  (XURSHDQ 8QLRQ &RXQFLO RI WKH (XURSHDQ 8QLRQ'LUHFWLYH (8 RI WKH (XURSHDQ 3DUOLDPHQW DQG RI WKH

&RXQFLORI'HFHPEHURQVWDQGDUGVIRUWKHTXDOLILFDWLRQRIWKLUGFRXQWU\QDWLRQDOVRUVWDWHOHVVSHUVRQVDVEHQHILFLDULHV
RILQWHUQDWLRQDOSURWHFWLRQIRUDXQLIRUPVWDWXVIRUUHIXJHHVRUIRUSHUVRQVHOLJLEOHIRUVXEVLGLDU\SURWHFWLRQDQGIRUWKHFRQWHQW
RI WKH SURWHFWLRQ JUDQWHG UHFDVW   'HFHPEHU 2- /   (8
KWWSVZZZUHIZRUOGRUJGRFLGIGIKWPO
$UWLFOH$3'
5HFLWDOVDQG4'DVZHOODV5HFLWDO$3')RU&-(8FDVHVVHH$ORDQG2VVR>*&@-RLQHG&DVHV&ဩ

DQG &ဩ  0DUFK  SDUD  KWWSVELWO\N+6O/E UHVWDWHG LQ %LODOL &  0D\  SDUD 
KWWSVELWO\P0GY<6HHDOVR0DQG;;>*&@-RLQHG&DVHV&&DQG&0D\SDUDV
KWWSVELWO\O6\KSV DQG $KPHG & 6HSWHPEHU  SDUD  KWWSVELWO\NG\P0 :KHUH QRW RWKHUZLVH
LQGLFDWHGFDVHODZUHIHUHQFHVUHIHUWRMXGJPHQWVRIWKH&-(8
%LODOLVHHQRWHDERYHSDUDUHVWDWLQJ+DODI&0D\SDUDKWWSVELWO\PI5SK]6HHDOVR5HFLWDO

4'
6HFWLRQ  I RI$FW/;;;RIRQ$V\OXP µ+XQJDULDQ$V\OXP$FW¶ UHDGVDVIROORZV³$QDSSOLFDWLRQVKDOOEHFRQVLGHUHG

LQDGPLVVLEOHLIWKHDSSOLFDQWDUULYHGWKURXJKDFRXQWU\ZKHUHKHVKHLVQRWH[SRVHGWRSHUVHFXWLRQDVSURYLGHGIRULQ6XEVHFWLRQ
  RI6HFWLRQRUWRVHULRXVKDUPXQGHU6XEVHFWLRQ  RI6HFWLRQRULQWKHFRXQWU\WKURXJKZKLFKWKHDSSOLFDQWDUULYHGWR
+XQJDU\DVXIILFLHQWOHYHORISURWHFWLRQLVDYDLODEOH´
$UWLFOH$3'HOHPHQWVRIZKLFKDUHUHIOHFWHGLQWKHVHFRQGOLPERIWKH+XQJDULDQSURYLVLRQ
$UWLFOH$3'HOHPHQWVRIZKLFKDUHUHIOHFWHGLQWKHVHFRQGOLPERIWKH+XQJDULDQSURYLVLRQ




                                                                                                                                     
                                                                                                                   '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1526 of 1770



RIERWKFRQFHSWV:KHQFRPSDULQJWKHWH[WRI$UWLFOH$3' 67&FRQFHSW ZLWKWKH+XQJDULDQ
SURYLVLRQWKHODWWHUGRHVQRWSURYLGHIRUWKHIROORZLQJUHTXLUHPHQWV
     D DSUHWUDQVIHUDVVHVVPHQWRIWKHHIIHFWLYHQHVVRISURWHFWLRQ $UWLFOH  $3' 
     E DFRQQHFWLRQWRWKHWKLUGFRXQWU\ $UWLFOH  D $3' 
     F UXOHV RQ WKH PHWKRGRORJ\ E\ ZKLFK D FDVHE\FDVH FRQVLGHUDWLRQ PXVW EH FDUULHG RXW
          $UWLFOH  E $3' DQG
     G JUDQWLQJ DFFHVV WR WKH SURFHGXUH ZKHUH WKH WKLUG FRXQWU\ GRHV QRW DGPLW WKH DSSOLFDQW
          $UWLFOH  $3' 
        
      6LPLODUO\ZKHQFRPSDULQJWKHWH[WRI$UWLFOH$3' )&$FRQFHSW ZLWKWKH+XQJDULDQ
SURYLVLRQWKHODWWHUGRHVQRWSURYLGHIRUWKHIROORZLQJUHTXLUHPHQWV
     D WKH DSSOLFDQW PXVW KDYH EHHQ UHFRJQLVHG DV D UHIXJHH RU RWKHUZLVH HQMR\ VXIILFLHQW
        SURWHFWLRQLQWKLVWKLUGFRXQWU\ $UWLFOHILUVWSDUDJUDSK D DQG E $3' 
     E WKH DSSOLFDQW PXVW EH UHDGPLWWHG WR WKH WKLUG FRXQWU\ RU HOVH +XQJDU\ PXVW DVVHVV WKH
        FODLPLQPHULWV $UWLFOHILUVWSDUDJUDSKODVWVHQWHQFH 

     ,QSDUWLFXODUVLQFHWKH+XQJDULDQSURYLVLRQ¶VWZROLPEVZKLFKGRQRWIXOO\WUDQVSRVHWKH
$3' DUH SKUDVHG DV DOWHUQDWLYHV HLWKHU   QR SHUVHFXWLRQ RU VHULRXV KDUP RU   µVXIILFLHQW¶
SURWHFWLRQ D SUHWUDQVIHU DVVHVVPHQW RI WKH OHYHO RI SURWHFWLRQ DYDLODEOH LQ WKH WKLUG FRXQWU\
EHFRPHVRSWLRQDOXQGHUWKHILUVWOLPE5DWKHUWKDQDVLPSOHVWDWHPHQWWKDWWKHUHLVQRSHUVHFXWLRQ
RUVHULRXVKDUPZKDWLVUHTXLUHGDVDSUHFRQGLWLRQWRUHWXUQRUWUDQVIHULVDWKRURXJKDVVHVVPHQW
ZKLFK HQVXUHV WKDW WKH LQGLYLGXDO KDV DFFHVV LQ WKDW FRXQWU\ WR VWDQGDUGV RI WUHDWPHQW
FRPPHQVXUDWHZLWKWKH&RQYHQWLRQDQGLQWHUQDWLRQDOKXPDQULJKWVVWDQGDUGVLQFOXGLQJEXW
QRWOLPLWHGWRSURWHFWLRQIURPUHIRXOHPHQW VHHDOVREHORZSDUD 

     7KH +XQJDULDQ ,PPLJUDWLRQ DQG $V\OXP 2IILFH µ,$2¶  KDV DSSOLHG WKH QHZ
LQDGPLVVLELOLW\JURXQGVLQFHPLG$XJXVWDQGKDVVRIDUGHFODUHGWKHYDVWPDMRULW\RIQHZ
DV\OXPDSSOLFDWLRQVLQWKHWUDQVLW]RQHVLQDGPLVVLEOH$VDUHVXOWDOPRVWQRDSSOLFDQWKDVKDG
DFFHVVWRDQLQPHULWDVVHVVPHQWDQGFRQVHTXHQWO\WRLQWHUQDWLRQDOSURWHFWLRQ81+&5IXUWKHU
QRWHVWKDWWKHLQIRUPDWLRQLQFOXGHGLQWKHGHFLVLRQRQWKLUGFRXQWULHVLVQRWDVVHVVHGLQOLJKWRIWKH
LQGLYLGXDOFLUFXPVWDQFHVRIWKHDSSOLFDQWEXWUHODWHGWRWKHVDIHW\RIWKHFRXQWU\LQJHQHUDO

     6LQFHWKHQHZLQDGPLVVLELOLW\JURXQGFDPHLQWRHIIHFWWKH,$2KDVDSSOLHGLWSULPDULO\
DJDLQVW 6HUELD 81+&5 KDV REVHUYHG WKDW WKHUH LV QR UHIHUHQFH LQ WKH GHFLVLRQV WR WKH OHJDO
REOLJDWLRQ XQGHU WKH $V\OXP $FW UHTXLULQJ WKH ,$2 WR VDWLVI\ LWVHOI WKDW 6HUELD ZLOO DFWXDOO\
UHDGPLW WKH LQGLYLGXDO FRQFHUQHG 6LQFH  6HSWHPEHU  6HUELD KDV QRW UHDGPLWWHG WKLUG
FRXQWU\QDWLRQDOVXQGHUWKHUHDGPLVVLRQDJUHHPHQWZLWK+XQJDU\H[FHSW WKRVHZKRKROGYDOLG
WUDYHOLGHQWLW\ GRFXPHQWV RU DUH H[HPSWHG IURP 6HUELDQ YLVD UHTXLUHPHQWV 7KH ,$2 KDV
QRQHWKHOHVVRUGHUHGWKHH[SXOVLRQRIDSSOLFDQWVWR6HUELDLQDGGLWLRQWRLPSRVLQJRQH\HDUHQWU\
EDQVDQGWKHSODFHPHQWRI6FKHQJHQ,QIRUPDWLRQ6\VWHPDOHUWV


)RUWKHZRUGLQJRIWKHSURYLVLRQVHHDERYHQRWH
,Q6HSWHPEHUWKH*RYHUQPHQWRI+XQJDU\H[SHGLWHGOHJLVODWLRQWKURXJK3DUOLDPHQWDQGDPHQGHGWKH$FWRQWKH6WDWH

%RUGHUWRSHUPLWWKHHVWDEOLVKPHQWRIµWUDQVLW]RQHV¶DWDQ\RI+XQJDU\¶VODQGERUGHUVWKDWFRQVWLWXWHDQH[WHUQDO6FKHQJHQERUGHU
 ZKLFK LQFOXGHV WKRVH ZLWK 6HUELD  7KH OHJLVODWLRQ SURYLGHV WKHVH WUDQVLW ]RQHV ³VKDOO IXQFWLRQ WR WHPSRUDULO\ DFFRPPRGDWH
LQGLYLGXDOVVHHNLQJUHIXJHHVWDWXVRUVXEVLGLDU\SURWHFWLRQ«>DQG@WRFRQGXFWDV\OXPDQGLPPLJUDWLRQSURFHGXUHV>«@´2Q
6HSWHPEHUWZRWUDQVLW]RQHVRQ+XQJDU\¶VERUGHUZLWK6HUELDEHFDPHRSHUDWLRQDORQHDW5|V]NHWKHRWKHUDW7RPSD6HH
81+&5 +XQJDU\ DV D FRXQWU\ RI DV\OXP 2EVHUYDWLRQV RQ UHVWULFWLYH OHJDO PHDVXUHV DQG VXEVHTXHQW SUDFWLFH LPSOHPHQWHG
EHWZHHQ -XO\  DQG 0DUFK  µ81+&5 +XQJDU\ DV D FRXQWU\ RI DV\OXP¶  0D\ 
KWWSVZZZUHIZRUOGRUJGRFLGGKWPO
6LQFH-XO\81+&5REVHUYHGWKDWVHYHUDOQHZFDVHVKDYHXQGHUJRQHDILUVWLQVWDQFHDVVHVVPHQWRQWKHPHULWV

   7KH+XQJDULDQ$V\OXP$FWIRUHVHHVWKLVREOLJDWLRQZLWKUHJDUGWRWKHVDIHFRXQWU\RIRULJLQDQGVDIHWKLUGFRXQWU\SURYLVLRQV
EXWRPLWVWKLVREOLJDWLRQIURPWKHQHZO\LQWURGXFHGLQDGPLVVLELOLW\SURYLVLRQ
81+&5+XQJDU\DVDFRXQWU\RIDV\OXPSDUD




                                                                                                                                        
                                                                                                                      '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1527 of 1770




      )ROORZLQJ WKH IRUPDO UHIXVDO E\ WKH 6HUELDQ DXWKRULWLHV WR UHDGPLW DSSOLFDQWV ZKRVH
DSSOLFDWLRQKDVEHHQGHFODUHGLQDGPLVVLEOHE\+XQJDU\81+&5KDVUHFHQWO\REVHUYHGWKDWWKH
,$2VXEVHTXHQWO\DPHQGVWKHH[SXOVLRQRUGHUE\FKDQJLQJWKHGHVWLQDWLRQFRXQWU\IURP6HUELD
WRWKHDSSOLFDQWV¶FRXQWU\RIRULJLQ&RQVHTXHQWO\PDQ\VXFKDSSOLFDQWVQRZIDFHDVXEVWDQWLDO
ULVNRIHLWKHUEHLQJUHWXUQHGWRWKHLUFRXQWU\RIRULJLQRUFRHUFHG WRUHHQWHU6HUELDLUUHJXODUO\
ZLWKRXW DFFHVV WR D IDLU DQG HIILFLHQW DV\OXP SURFHGXUH (YHQ WKRXJK D QRQUHIRXOHPHQW
DVVHVVPHQWLVLQFOXGHGLQUHODWLRQWRWKHFRXQWU\RIRULJLQRIWKHDSSOLFDQWLQWKH,$2GHFLVLRQV
81+&5 KDV REVHUYHG WKDW WKH DQDO\VLV LV OLPLWHG WR WKH JHQHUDO VLWXDWLRQ RI UHMHFWHG DV\OXP
VHHNHUVZKRUHWXUQWRWKHFRXQWULHVRIRULJLQUDWKHUWKDQDVVHVVLQJWKHFRQFUHWHLQGLYLGXDOULVNWR
WKHLQGLYLGXDODSSOLFDQWDVUHTXLUHGE\LQWHUQDWLRQDODQG(XURSHDQVWDQGDUGVDVZHOODV+XQJDULDQ
ODZ
         
Judicial review of inadmissibility decisions

      8QGHU +XQJDULDQ ODZ FRXUWV DUH ERXQG WR UHYLHZ LQDGPLVVLELOLW\ GHFLVLRQV ZLWKLQ D
PDQGDWRU\QRQH[WHQGDEOHHLJKWGD\WLPHOLPLW7KHMXGLFLDOGHFLVLRQDVVHVVLQJWKHILUVWLQVWDQFH
GHFLVLRQFDQQRWEHIXUWKHUDSSHDOHG

      7KHPDMRULW\RILQDGPLVVLELOLW\GHFLVLRQVLQ+XQJDU\EDVHGRQWKHQHZJURXQGDUHEHLQJ
DSSHDOHG$Q DSSHDO DJDLQVWWKH GHFLVLRQGRHVQRW KDYHDXWRPDWLFVXVSHQVLYHHIIHFW :KLOHDQ
DSSOLFDQWPD\UHTXHVWWKHVXVSHQVLRQRIWKHHQIRUFHPHQWRIWKHLQDGPLVVLELOLW\GHFLVLRQSHQGLQJ
WKH DSSHDO 81+&5 KDV REVHUYHG WKDW WKH ,$2 GRHV QRW LQIRUP DSSOLFDQWV RI WKLV SRVVLELOLW\
)XUWKHUPRUHWKHMXGJPHQWVRIWKHDGPLQLVWUDWLYHFRXUWVUHYLHZLQJWKHLQDGPLVVLELOLW\GHFLVLRQV
VKRZWKDWWKHLQDGPLVVLELOLW\JURXQGLVQRWFRQVLVWHQWO\LQWHUSUHWHG:KLOHPDQ\MXGJHVHTXDWH
WKHJURXQGZLWKWKHµILUVWFRXQWU\RIDV\OXP¶FRQFHSWXQGHU$UWLFOHILUVWSDUDJUDSK E $3'
RWKHUMXGJHVLQWHUSUHWLWDVWKHµVDIHWKLUGFRXQWU\¶FRQFHSWXQGHU$UWLFOH$3',QDQ\FDVHWKH
PDMRULW\RIMXGJHVFRQVLGHUWKHLQGLYLGXDODVVHVVPHQWRIZKHWKHUWKHDSSOLFDQWZLOOEHUHDGPLWWHG
E\WKHWKLUGFRXQWU\DVDFRPSXOVRU\HOHPHQWRIERWKFRQFHSWVDQGKDYHLQVWUXFWHGWKH,$2WR
FRQWDFWWKH6HUELDQDXWKRULWLHVLQRUGHUWRJDWKHULQIRUPDWLRQDQGVWDWHPHQWVWRVXEVWDQWLDWHWKH
DFWXDO UHDGPLVVLRQ RI WKH LQGLYLGXDO FRQFHUQHG )XUWKHUPRUH RWKHU MXGJHV KDYH IRXQG WKDW LI
6HUELDGRHVQRWUHDGPLWWKHDSSOLFDQWWKHQWKH,$2KDVWRFRQGXFWDIXOOLQPHULWDVVHVVPHQWRI
WKHDV\OXPFODLP

      $FFRUGLQJWR6HFWLRQ.  RIWKH+XQJDULDQ$V\OXP$FWGXULQJDµFULVLVFDXVHGE\
PDVVLPPLJUDWLRQ¶WKHFRXUWVKDOOFRQGXFWSHUVRQDOLQWHUYLHZVLQWKHWUDQVLW]RQHRUWKURXJKD
WHOHFRPPXQLFDWLRQVQHWZRUN+RZHYHU81+&5KDVREVHUYHGWKDWDGPLQLVWUDWLYHFRXUWVGRQRW
KROG D KHDULQJ ZLWK WKH SDUWLFLSDWLRQ RI WKH DSSOLFDQW GXULQJ WKH UHYLHZ RI WKH LQDGPLVVLELOLW\
GHFLVLRQ
         
       81+&5¶VSRVLWLRQRQDGPLVVLELOLW\SURFHGXUHVEDVHGRQVDIHWKLUGFRXQWU\FRQFHSWV




 6HH 81+&5¶V SUHVV VWDWHPHQW +XQJDU\¶V FRHUFHG UHPRYDO RI $IJKDQ IDPLOLHV GHHSO\ VKRFNLQJ  0D\ 

KWWSVZZZXQKFURUJQHZVSUHVVFGDKXQJDU\VFRHUFHGUHPRYDODIJKDQIDPLOLHVGHHSO\VKRFNLQJKWPO
7KH*RYHUQPHQWILUVWGHFODUHGDFULVLVVLWXDWLRQFDXVHGE\PDVVLPPLJUDWLRQLQ6HSWHPEHUDQGKDVFRQWLQXDOO\H[WHQGHG

LWVLQFHWKHQ,WLVFXUUHQWO\HIIHFWLYHXQWLO0DUFK6HH*RYHUQPHQW'HFUHH1R ,; DYDLODEOHLQ+XQJDULDQ
DWKWWSVELWO\N+=,=
6HFWLRQ.  RIWKH+XQJDULDQ$V\OXP$FWVWDWHVWKDW³WKHFRXUWVHL]HGVKDOOFRQGXFWSHUVRQDOLQWHUYLHZVLQWKHWUDQVLW]RQH

3HUVRQDOLQWHUYLHZVPD\EHFRQGXFWHGWKURXJKWHOHFRPPXQLFDWLRQVQHWZRUNDVZHOOLIWKHMXGJHFRQGXFWVWKHSHUVRQDOLQWHUYLHZ
IURPWKHFRXUWRUIURPDQ\RWKHUSODFHRXWVLGHWKHWUDQVLW]RQH,QWKDWFDVHGLUHFWFRQQHFWLRQVKDOOEHHQVXUHGE\DGHYLFHWKDWLV
FDSDEOHRIVLPXOWDQHRXVYLGHRDQGDXGLRFRPPXQLFDWLRQLQUHDOWLPH´


                                                                                                                                   
                                                                                                                 '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1528 of 1770



      $VDSUHFRQGLWLRQWRUHWXUQRUWUDQVIHURIDQDV\OXPVHHNHURUUHIXJHHWRDQRWKHUFRXQWU\
LWLVFUXFLDOWRHVWDEOLVKWKDWVKHZLOOEH UH DGPLWWHGDQGKDVDFFHVVLQWKDWFRXQWU\WRVWDQGDUGV
RIWUHDWPHQWFRPPHQVXUDWHZLWKWKH&RQYHQWLRQDQGLQWHUQDWLRQDOKXPDQULJKWVVWDQGDUGV
LQFOXGLQJ EXW QRW OLPLWHG WR SURWHFWLRQ IURP UHIRXOHPHQW 7KLV LV UHIOHFWHG LQ ERWK (8 DQG
(&+5ODZ

      7RHQVXUHWKDWDFFHVVWRSURWHFWLRQLVHIIHFWLYHDQGHQGXULQJEHLQJDVWDWHSDUW\WRWKH
&RQYHQWLRQDQGEDVLFKXPDQULJKWVLQVWUXPHQWVZLWKRXWDQ\OLPLWDWLRQVLVDFULWLFDOLQGLFDWRU
:KHWKHUVWDQGDUGVRIWUHDWPHQWFRPPHQVXUDWHZLWKWKH&RQYHQWLRQDQGLQWHUQDWLRQDOKXPDQ
ULJKWVVWDQGDUGVDUHDYDLODEOHFDQQRWEHDQVZHUHGZLWKRXWORRNLQJDWWKHVWDWH¶VLQWHUQDWLRQDOOHJDO
REOLJDWLRQVLWVGRPHVWLFODZVDQGWKHDFWXDOSUDFWLFHRILPSOHPHQWDWLRQ$FFHVVWRSURWHFWLRQ
PD\RQO\EHHIIHFWLYHO\DQGGXUDEO\JXDUDQWHHGZKHQWKHVWDWHLVREOLJHGWRSURYLGHVXFKDFFHVV
XQGHULQWHUQDWLRQDOWUHDW\ODZKDVDGRSWHGQDWLRQDOODZVWRLPSOHPHQWWKHUHOHYDQWWUHDWLHVDQG
FDQUHO\RQDFWXDOSUDFWLFHLQGLFDWLQJFRQVLVWHQWFRPSOLDQFHE\WKHVWDWHZLWKLWVLQWHUQDWLRQDOOHJDO
REOLJDWLRQV
         
      ,Q DFFRUGDQFHZLWK WKH $3'0HPEHU6WDWHVPD\ DSSO\WKHVDIHWKLUGFRXQWU\ FRQFHSW
RQO\ ZKHUHLWLV VDWLVILHGWKDWWKHDSSOLFDQW ZLOOEHWUHDWHGLQ DFFRUGDQFH ZLWKFOHDUSUHVFULEHG
SULQFLSOHV,Q81+&5¶VYLHZIROORZLQJWKHDERYHFRQVLGHUDWLRQVLQWKHDVVHVVPHQWRIZKHWKHU
DQDSSOLFDQWHQMR\VSURWHFWLRQWKDWLVHIIHFWLYHDQGHQGXULQJLWLVDOVRFULWLFDOWKDWWKHDSSOLFDQWKDV
DFFHVVWRPHDQVRIVXEVLVWHQFHVXIILFLHQWWRPDLQWDLQDQDGHTXDWHVWDQGDUGRIOLYLQJWKDWVWHSVDUH
XQGHUWDNHQE\WKHWKLUGVWDWHWRHQDEOHWKHSURJUHVVLYHDFKLHYHPHQWRIVHOIUHOLDQFHSHQGLQJWKH
UHDOL]DWLRQRIDGXUDEOHVROXWLRQDQGWKDWWKHWKLUGVWDWHWDNHVDFFRXQWRIDQ\VSHFLDOYXOQHUDELOLWLHV
RIWKHDSSOLFDQWDQGPDLQWDLQVWKHSULYDF\LQWHUHVWVRIWKHSHUVRQDQGKLVKHUIDPLO\

      $VUHJDUGVWKHH[LVWHQFHRIDFRQQHFWLRQEHWZHHQWKHDSSOLFDQWDQGWKHVDIHWKLUGFRXQWU\
81+&5KDVFRQVLVWHQWO\EHHQDGYRFDWLQJIRUDPHDQLQJIXOOLQNRUFRQQHFWLRQWRH[LVWWKDWZRXOG
PDNHLWUHDVRQDEOHDQGVXVWDLQDEOHIRUDSHUVRQWRVHHNDV\OXPLQDQRWKHUVWDWHJLYHQWKDWWDNLQJ
LQWRDFFRXQWWKHGXUDWLRQDQGQDWXUHRIDQ\VRMRXUQDQGFRQQHFWLRQVEDVHGRQIDPLO\RURWKHUFORVH
WLHVLQFUHDVHVWKHYLDELOLW\RIWKHUHWXUQRUWUDQVIHUIURPWKHYLHZSRLQWRIERWKWKHLQGLYLGXDODQG


81+&5/HJDOFRQVLGHUDWLRQVUHJDUGLQJDFFHVVWRSURWHFWLRQDQGDFRQQHFWLRQEHWZHHQWKHUHIXJHHDQGWKHWKLUGFRXQWU\LQ

WKH FRQWH[W RI UHWXUQ RU WUDQVIHU WR VDIH WKLUG FRXQWULHV /HJDO &RQVLGHUDWLRQV 5HJDUGLQJ $FFHVV¶  $SULO  SDUD
KWWSVZZZUHIZRUOGRUJGRFLGDFEDGKWPO$OVRVHH5HFLWDO4'5HFLWDO$3'DQG0DQG;;SDUDUHIHUULQJWRWKH
³IXOODQGLQFOXVLYHDSSOLFDWLRQRIWKH*HQHYD&RQYHQWLRQ´
$UWLFOH  $3'UHTXLUHVWKDW0HPEHU6WDWHVDSSO\WKH67&FRQFHSWRQO\ZKHUHWKHFRPSHWHQWDXWKRULWLHV³DUHVDWLVILHG´WKDW

WKH DSSOLFDQW ZRXOG LI UHFRJQLVHG ³UHFHLYH SURWHFWLRQ LQ DFFRUGDQFH ZLWK WKH *HQHYD &RQYHQWLRQ´ DPRQJ RWKHU FULWHULD
5HJDUGLQJWKH)&$FRQFHSWDQHVVHQWLDOUHTXLUHPHQWLVWKDWWKHWKLUGVWDWHKDVDOUHDG\JUDQWHGµVXIILFLHQWSURWHFWLRQ¶7KH&-(8
IXUWKHUFODULILHGWKHWKUHHUHTXLUHPHQWVIRUDSSO\LQJWKH$3'¶V)&$FRQFHSWD UHDGPLVVLRQWRWKHWKLUGFRXQWU\E HIIHFWLYHQHVV
RISURWHFWLRQLQWKHWKLUGFRXQWU\DQGF FHUWDLQW\WKDWWKHDSSOLFDQWZLOOEHDEOHWRVWD\LQWKHWKLUGFRXQWU\XQGHUGLJQLILHGOLYLQJ
FRQGLWLRQVIRUDVORQJDVQHFHVVDU\6HH$OKHWR>*&@&-XO\SDUDKWWSVELWO\PH%1X+
   (&W+5 )* Y 6ZHGHQ >*&@ $SSOLFDWLRQ QR   0DUFK  SDUD 
KWWSVZZZUHIZRUOGRUJSGILGIGDSGI7KHIDFWWKDWDSDUWLFXODUFRXQWU\LVLQFOXGHGRQDOLVWRIVDIHFRXQWULHVGRHVQRW
GLVSHQVHD&RQWUDFWLQJ6WDWHIURPHVWDEOLVKLQJWKDWWKHSHUVRQFRQFHUQHGZLOOQRWEHDWULVNRILOOWUHDWPHQWXSRQUHWXUQ(&W+5
066 Y %HOJLXP DQG *UHHFH >*&@ $SSOLFDWLRQ QR   -DQXDU\  SDUD  
KWWSVZZZUHIZRUOGRUJFDVHV(&+5GEFIKWPO (&W+5 7DUDNKHO Y 6ZLW]HUODQG >*&@ $SSOLFDWLRQ QR  
1RYHPEHUSDUDVKWWSVZZZUHIZRUOGRUJFDVHV(&+5DEIGKWPO
 7KH (&W+5 VWDWHG WKDW ³WKH H[LVWHQFH RI GRPHVWLF ODZV DQG DFFHVVLRQ WR LQWHUQDWLRQDO WUHDWLHV JXDUDQWHHLQJ UHVSHFW IRU

IXQGDPHQWDOULJKWVLQSULQFLSOHDUHQRWLQWKHPVHOYHVVXIILFLHQWWRHQVXUHDGHTXDWHSURWHFWLRQDJDLQVWWKHULVNRILOOWUHDWPHQW « ´
(&W+5 6DDGL Y 7KH 8QLWHG .LQJGRP >*&@ $SSOLFDWLRQ QR   -DQXDU\  SDUD 
KWWSVZZZUHIZRUOGRUJSGILGDSGI
81+&5/HJDO&RQVLGHUDWLRQV5HJDUGLQJ$FFHVVSDUD81+&5&RPPHQWVRQWKH(XURSHDQ&RPPLVVLRQ V3URSRVDOIRU

DQ      $V\OXP       3URFHGXUHV        5HJXODWLRQ       $SULO      µ81+&5         $35       &RPPHQWV¶          S     
KWWSVZZZUHIZRUOGRUJGRFLGFEDKWPO

   $3'$UWLFOH  
81+&5$35&RPPHQWVS
81+&5/HJDO&RQVLGHUDWLRQV5HJDUGLQJ$FFHVVSDUD




                                                                                                                                        
                                                                                                                      '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1529 of 1770



WKH VWDWH $V VXFK LW UHGXFHV WKH ULVN RI LUUHJXODU RQZDUG PRYHPHQW SUHYHQWV WKH FUHDWLRQ RI
µRUELW¶VLWXDWLRQVDQGDGYDQFHVLQWHUQDWLRQDOFRRSHUDWLRQDQGUHVSRQVLELOLW\VKDULQJ
         
      ,QLWVUHFHQWREVHUYDWLRQVRQWKH+XQJDULDQOHJLVODWLYHDPHQGPHQWVWKDWIRUPWKHVXEMHFW
RIWKLVFDVH81+&5KDVIXUWKHUUHFDOOHGWKDWXQGHU(8ODZ$UWLFOH  D $3'VSHFLILFDOO\
UHTXLUHVWKDWWKHDSSOLFDWLRQRIWKHVDIHWKLUGFRXQWU\FRQFHSWVKDOOEHVXEMHFWWRUXOHVODLGGRZQ
LQQDWLRQDOODZLQFOXGLQJUXOHVUHTXLULQJDFRQQHFWLRQEHWZHHQWKHDSSOLFDQWDQGWKHWKLUGFRXQWU\
FRQFHUQHGRQWKHEDVLVRIZKLFKLWZRXOGEHUHDVRQDEOHIRUWKDWSHUVRQWRJRWRWKDWFRXQWU\
)XUWKHULQ81+&5¶VYLHZVXFKDFRQQHFWLRQVKRXOGEHPHDQLQJIXODQGVKRXOGWKHUHIRUHQRWEH
EDVHGRQWKHPHUHWUDQVLWRIWKHDSSOLFDQWWKURXJKDSDUWLFXODUFRXQWU\,WVKRXOGEHQRWHGWKDW
WUDQVIHUVWRWKLUGFRXQWULHVVKRXOGEHDLPHGDWHQKDQFLQJEXUGHQDQGUHVSRQVLELOLW\VKDULQJDQG
LQWHUQDWLRQDOUHJLRQDOFRRSHUDWLRQDQGQRWIRUWKHSXUSRVHRIEXUGHQVKLIWLQJ7UDQVIHUVWRWKLUG
FRXQWULHVQHHGWRFRQWULEXWHWRWKHHQKDQFHPHQWRIWKHRYHUDOOSURWHFWLRQVSDFHLQWKHWUDQVIHUULQJ
VWDWHWKHUHFHLYLQJVWDWHDQGRUWKHUHJLRQDVDZKROH

      $VUHJDUGVSURFHGXUDOVDIHJXDUGV81+&5QRWHVWKDWWKHFXUUHQWSUDFWLFHRIWKH+XQJDULDQ
JRYHUQPHQW LV DW YDULDQFHZLWK WKHWHUPV RI WKH $3' ZKLFKSURYLGHV WKHIROORZLQJVWDQGDUGV
ZKHQFRQVLGHULQJDQDSSOLFDWLRQRQWKHEDVLVRIVDIHWKLUGFRXQWU\FRQFHSWV
      D $QLQGLYLGXDOLVHGDVVHVVPHQWSULRUWRWUDQVIHURIZKHWKHUWKHWKLUGVWDWHZLOO
            L UH DGPLWWKHSHUVRQ
           LL JUDQWWKHSHUVRQDFFHVVWRDIDLUDQGHIILFLHQWDV\OXPSURFHGXUH
         LLL SHUPLWWKHSHUVRQWRUHPDLQZKLOHDGHWHUPLQDWLRQLVPDGH
         LY DFFRUGWKHSHUVRQHIIHFWLYHSURWHFWLRQ VHHFULWHULDDERYH DQG
           Y JUDQWODZIXOVWD\ZKHUHWKHSHUVRQLVGHWHUPLQHGWREHDUHIXJHH
      E $SHUVRQDOLQWHUYLHZLQFOXGLQJWKHULJKWWRLQWHUSUHWDWLRQRQDGPLVVLELOLW\LQDFFRUGDQFH
         ZLWK$UWLFOH  $3'WRDOORZWKHDSSOLFDQWWRSUHVHQWKLVRUKHUYLHZVRQWKHH[LVWHQFH
         RIDFRQQHFWLRQEHWZHHQKLPRUKHUDQGWKHWKLUGFRXQWU\DQGRQWKHµVDIHW\¶RIWKHWKLUG
         FRXQWU\ LQ KLV RU KHU SDUWLFXODU FLUFXPVWDQFHV ,Q RWKHU ZRUGV SURYLGLQJ DQ HIIHFWLYH
         RSSRUWXQLW\WRUHEXWWKHSUHVXPSWLRQRIVDIHW\LQWKHWKLUGFRXQWU\
      F 7KHULJKWWRUHFHLYHGHFLVLRQVWKDWDUHSURSHUO\UHDVRQHGZULWWHQDQGLQDODQJXDJHWKDW
         WKHDSSOLFDQWXQGHUVWDQGVLQSDUWLFXODUWKHULJKWWREHLQIRUPHGRIWKHGHFLVLRQWRDSSO\
         WKHVDIHFRXQWU\FRQFHSWDQGSURYLGHKLPRUKHUZLWKDGRFXPHQWLQIRUPLQJWKHDXWKRULWLHV
         RIWKHWKLUGFRXQWU\LQWKHODQJXDJHRIWKDWFRXQWU\WKDWWKHDV\OXPDSSOLFDWLRQKDVQRW
         EHHQH[DPLQHGLQVXEVWDQFH $UWLFOH  $3' 
      G 7KH RSSRUWXQLW\ WR FRQVXOW LQ DQ HIIHFWLYH PDQQHU D OHJDO DGYLVHU RU RWKHU FRXQVHOORU
           $UWLFOH    $3'  $GYLVHUVFRXQVHOORUV PXVW KDYH DFFHVV WR WKH DSSOLFDQW IRU WKH
         SXUSRVHRIFRQVXOWDWLRQLQFOXGLQJLQFORVHGDUHDVVXFKDVGHWHQWLRQIDFLOLWLHV $UWLFOH  
         $3'  2Q DSSHDO WKH VWDWH PXVW HQVXUH IUHH OHJDO DVVLVWDQFH DQG UHSUHVHQWDWLRQ RQ WKH
         UHTXHVWRIWKHDSSOLFDQW $UWLFOH  $3' 
      H 7KH ULJKW WR DQ HIIHFWLYH UHPHG\ EHIRUH D FRXUW RU WULEXQDO DJDLQVW WKH LQDGPLVVLELOLW\
         GHFLVLRQSXUVXDQWWR$UWLFOH  D LL $3'ZLWKDXWRPDWLFVXVSHQVLYHHIIHFW $UWLFOH
           $3' 


81+&52EVHUYDWLRQVRQWKH/HJLVODWLYH$PHQGPHQWV$GRSWHGLQ+XQJDU\LQ-XQH -XO\ µ81+&52EVHUYDWLRQVRQ

+XQJDU\¶ 1RYHPEHUSDUDKWWSVZZZUHIZRUOGRUJGRFLGFEGDKWPO
81+&5/HJDOFRQVLGHUDWLRQVUHJDUGLQJDFFHVV81+&5$35&RPPHQWVS
81+&5/HJDO&RQVLGHUDWLRQV5HJDUGLQJ$FFHVVSDUD
81+&5/HJDOFRQVLGHUDWLRQVUHJDUGLQJDFFHVVSDUD81+&52EVHUYDWLRQVRQ+XQJDU\SDUD
81+&581+&5'LVFXVVLRQ3DSHU)DLUDQG)DVW$FFHOHUDWHGDQG6LPSOLILHG3URFHGXUHVLQWKH(XURSHDQ8QLRQ µ81+&5

)DLUDQG)DVW¶ -XO\SKWWSVZZZUHIZRUOGRUJGRFLGEHHIKWPO

   7KLVRSSRUWXQLW\VKRXOGEHSURYLGHGDWDOOVWDJHVRIWKHSURFHGXUHLQFOXGLQJDWILUVWLQVWDQFH $UWLFOH  $3' RULQERUGHU
SURFHGXUHV VHH$UWLFOH  $3' ZKHQGHFLGLQJRQWKHDGPLVVLELOLW\RIDQDSSOLFDWLRQIRULQWHUQDWLRQDOSURWHFWLRQ
81+&52EVHUYDWLRQVRQ+XQJDU\VHHQRWHDERYHSDUDDQGUHIHUHQFHVFLWHG




                                                                                                                                  
                                                                                                                '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1530 of 1770



      81+&5¶VSRVLWLRQRQMXGLFLDOWLPHVOLQHVDQGWKHULJKWWRDQHIIHFWLYHUHPHG\

     81+&5FRQVLGHUVWKDWZKLOHHIILFLHQWSURFHGXUHVDUHNH\WLPHOLQHVPD\QRWEHWRRVKRUW
WRWKHH[WHQWWKDWWKH\XQGHUPLQHWKHIDLUQHVVDQGTXDOLW\RIWKHSURFHGXUH:KLOHLWLVLQWKH
LQWHUHVWRIDOOSDUWLHVWKDWTXDOLW\GHFLVLRQVDUHWDNHQDVVRRQDVSRVVLEOHVSHHGVKRXOGQRWEHD
JRDOLQLWVHOIDQGDQ\WLPHOLPLWPXVWEHDSSOLHGZLWKRXWSUHMXGLFHWRDQDGHTXDWHDQGFRPSOHWH
H[DPLQDWLRQ 6WDWHV PXVW JXDUG DJDLQVW UHGXFLQJ RU XQGHUPLQLQJ SURFHGXUDO VDIHJXDUGV IRU
DSSOLFDQWVRUWKHLUDELOLW\WREHQHILWIURPWKRVHVDIHJXDUGVLQSUDFWLFHDQGPDLQWDLQ VXIILFLHQW
IOH[LELOLW\LQWLPHIUDPHVVKRXOGFRPSOLFDWHGLVVXHVDULVH

     ([FHVVLYHO\VKRUWWLPHIUDPHVIRUWKHH[DPLQDWLRQRIWKHFODLPSHUGHILQLWLRUHVXOWLQD
PRUHFXUVRU\UHYLHZRIWKHUHOHYDQWIDFWVWKHUHE\SRWHQWLDOO\XQGHUPLQLQJWKHTXDOLW\DQGVFRSH
RIWKHUHYLHZ:LWKUHVSHFWWRDIRXUGD\WLPHIUDPHIRUWKHH[DPLQDWLRQRIDQDV\OXPFODLPE\
WKH)UHQFKDGPLQLVWUDWLYHDXWKRULW\81+&5FRQVLGHUHGWKDWWKLVWLPHOLPLWGLGQRWJXDUDQWHHD
ULJRURXVDQGFRPSOHWHH[DPLQDWLRQRISURWHFWLRQQHHGV7KHVDPHFRQFHUQWKDWVXFKDVKRUWWLPH
IUDPHGRHVQRWQHFHVVDULO\HQVXUHWKHUHTXLUHGDVVHVVPHQWDULVHVDWWKHMXGLFLDOUHYLHZVWDJHLQ
SDUWLFXODULIWKHILUVWLQVWDQFHDXWKRULW\GRHVQRWFRQGXFWDQDGHTXDWHH[DPLQDWLRQRQLWVSDUW,Q
81+&5¶VYLHZVKRUWWLPHOLQHV³ZLOORQO\ZRUN>«@LIDSSURSULDWHPRGDOLWLHVDUHLQSODFHDQG
DGHTXDWHUHVRXUFHVDOORFDWHGIRUFDVHSURFHVVLQJ´

     :KHUH QDWLRQDO ODZ IRUHVHHV WLPH OLPLWV IRU WKH MXGLFLDU\ WKHVH WLPH OLPLWV QHHG WR EH
VXIILFLHQWWRDOORZWKHFRXUWWRH[DPLQHDOOLQGLYLGXDOFLUFXPVWDQFHVRIWKHSDUWLFXODUFDVHDQGWR
REWDLQDQGUHYLHZDOOUHOHYDQWHYLGHQFH:KHUHWKLVLVQRWSRVVLEOHZLWKLQWKHVHWWLPHOLPLWV
WKH\ QHHG WR EH H[WHQGDEOH WR HQVXUH WKH HIIHFWLYHQHVV RI WKH UHPHG\ $V LV WKH FDVH ZLWK
LQVXIILFLHQW WLPH OLPLWV WR ORGJH DQ DSSOLFDWLRQ 81+&5 LV FRQFHUQHG WKDW XQGXO\ VKRUW DQG
LQIOH[LEOH WLPH OLQHV PLJKW DIIHFW WKH IDLUQHVV RI WKH SURFHGXUH DV JXDUDQWHHG XQGHU (8 DQG
(&+5ODZDQGUHVXOWLQLQFRPSOHWHRUKDVWLO\UHDVRQHGGHFLVLRQVZKLFKUXQWKHULVNRIEHLQJ
LQFRUUHFWDQGPD\OHDGWRLQVWDQFHVRIUHIRXOHPHQW

     $V WKH UHIHUULQJ FRXUW QRWHV LQ LWV UHIHUHQFH DQ HLJKWGD\ WLPHOLPLW WR DGMXGLFDWH DQ
LQDGPLVVLELOLW\DSSHDOLVLQ+XQJDULDQSUDFWLFHLQVXIILFLHQWWRJXDUDQWHHWKHDSSOLFDQW¶VULJKWWR

([FHVVLYHO\VKRUWWLPHOLQHVPD\DIIHFWWKHHIIHFWLYHQHVVRIIRUH[DPSOHWKHULJKWRILQIRUPDWLRQ $UWLFOH  D $3' WKH

ULJKWWRDSHUVRQDOLQWHUYLHZ $UWLFOH$3' RUWKHULJKWWROHJDODVVLVWDQFHDQGUHSUHVHQWDWLRQ $UWLFOHV$3' :KHQ
LQVXIILFLHQWWLPHLVJUDQWHGGXULQJWKHSURFHGXUHWRH[HUFLVHWKHVHULJKWVRUWREHQHILWIURPWKHPWKHLUHIIHFWLYHQHVVLVXQGHUPLQHG
RUQHJDWHG81+&5SXEOLFVWDWHPHQWLQUHODWLRQWR%UDKLP6DPED'LRXIY0LQLVWUHGX7UDYDLOGHO (PSORLHWGHO ,PPLJUDWLRQ
SHQGLQJ EHIRUH WKH &RXUW RI -XVWLFH RI WKH (XURSHDQ 8QLRQ µ81+&5 6WDWHPHQW LQ 'LRXI¶   0D\  SDUD 
KWWSVZZZUHIZRUOGRUJGRFLGEIIDKWPO
6HH5HFLWDOVDQGDVZHOODV$UWLFOHV    ODVWSDUDJUDSK  ODVWSDUDJUDSK$3'
81+&5$35&RPPHQWVS

   81+&56WDWHPHQWLQ'LRXIQRWHDERYHSDUD
81+&52EVHUYDWLRQVDFWXDOLVpHVGX+&5GHYDQWOD&RXUHXURSpHQQHGHVGURLWVGHO KRPPHGDQVO DIIDLUH,0F)UDQFH

5HTXrWHQR0DUFKSDUDKWWSVZZZUHIZRUOGRUJGRFLGGGKWPO
81+&5)DLUDQG)DVWQRWHDERYHS
&-(8$OKHWRSDUDV
81+&5$35&RPPHQWVSS
81+&5$35&RPPHQWVS
6HH$UWLFOH  RIWKH&KDUWHU&-(8$OKHWRSDUD;&DQG2WKHUV>*&@&2FWREHUSDUD

KWWSVELWO\PG;LODVZHOODV.%&1RYHPEHUSDUDDQGWKHFDVHODZFLWHGKWWSVELWO\N+<6:G
(&W+5,0F)UDQFHSDUD
6HHDOVRWKHFDVHODZRQWKLVSRLQWHJWKH&-(8¶VMXGJPHQWLQ$EGXOODUHTXLULQJWKDWWKHULVNDVVHVVPHQW³PXVWLQDOOFDVHV

EHFDUULHGRXWZLWKYLJLODQFHDQGFDUH´$EGXOOD>*&@-RLQHG&DVHV&&&DQG&0DUFK
SDUDKWWSVELWO\O3066+6HHDOVR<=>*&@-RLQHG&DVHV&DQG&6HSWHPEHUSDUD µYLJLODQFH
DQGFDUH>«@EDVHGVROHO\RQDVSHFLILFHYDOXDWLRQRIWKHIDFWVDQGFLUFXPVWDQFHV¶ ;<=-RLQHG&DVHV&WR&
1RYHPEHUSDUD µYLJLODQFHDQGFDUH>«@EDVHGVROHO\RQDVSHFLILFHYDOXDWLRQRIWKHIDFWVDQGFLUFXPVWDQFHV¶ %DQG
'>*&@-RLQHG&DVHV&DQG&SDUD µIXOOLQYHVWLJDWLRQLQWRDOOWKHFLUFXPVWDQFHVRIHDFKLQGLYLGXDOFDVH¶ 
/RXQDQL>*&@&DVH&-DQXDU\SDUDV


                                                                                                                                   
                                                                                                                 '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1531 of 1770



EHKHDUG81+&5LVRIWKHRSLQLRQWKDWDSHUVRQDOLQWHUYLHZLVFULWLFDOWRJXDUDQWHHWKHIDLUQHVV
RI SURFHGXUHV DQG WR HQVXUH WKDW GHFLVLRQV DUH EDVHG RQ FRPSOHWH LQIRUPDWLRQ ,Q OLQH ZLWK
(;&20&RQFOXVLRQV81+&5VWURQJO\UHFRPPHQGVWKDWDOODSSOLFDQWVVKRXOGLQSULQFLSOHEH
JUDQWHGWKHRSSRUWXQLW\IRUDSHUVRQDOLQWHUYLHZERWKDWWKHDGPLVVLELOLW\DQGVXEVWDQWLYHVWDJH
7KLVLVDOVRUHTXLUHGIRUDSSHDOVZKHUHWKHFRXUWH[DPLQHVQHZIDFWVRUHYLGHQFHWRJXDUDQWHHWKH
DSSOLFDQW¶VULJKWWREHKHDUG
        
      &RQFOXVLRQ

     )RUDOORIWKHDERYHUHDVRQV81+&5FRQVLGHUVWKDWERWKLQODZDQGLQSUDFWLFH+XQJDU\¶V
DSSOLFDWLRQRIWKHQHZLQDGPLVVLELOLW\JURXQGSURYLGHGIRULQ6HFWLRQ  I DQGWKHMXGLFLDO
UHYLHZSURYLVLRQLQ6HFWLRQ  RIWKH+XQJDULDQ$V\OXP$FWDUHDWYDULDQFHZLWKLQWHUQDWLRQDO
DQG(8ODZVWDQGDUGVUHJDUGLQJWKHDGRSWLRQRIGHFLVLRQVEDVHGRQVDIHFRXQWU\FRQFHSWVDQGWKH
MXGLFLDOUHYLHZRIVXFKGHFLVLRQV


                                                                             81+&56HSWHPEHU





81+&5$35&RPPHQWVS
81+&5([&RP&RQFOXVLRQ1R      ;;9,,, RIDQG ;;;,9 RI
7KHRQO\WZRQDUURZH[FHSWLRQVDUHIRUHVHHQLQ$UWLFOH $3' FHUWDLQSRVLWLYHGHFLVLRQVRUZKHUHWKHDSSOLFDQWLVXQILWRU
XQDEOHWRDWWHQGWKHLQWHUYLHZ 81+&5$35&RPPHQWVS
6HH&-(8$OKHWRQRWHDERYHSDUD6HHDOVR00&1RYHPEHUSDUDKWWSVELWO\PD0,
81+&52EVHUYDWLRQVRQ+XQJDU\SDUD6HHDOVR81+&5+XQJDU\DVDFRXQWU\RIDV\OXP




                                                                                                                                
                                                                                                               '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1532 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1533 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1534 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1535 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1536 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1537 of 1770




                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1538 of 1770

                           35,9,/(*('
                     $77251(<:25.352'8&7
            '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

                                      )ROORZ8S4XHVWLRQV

,QWHUQDWLRQDO2EOLJDWLRQVDQG6WDQGDUGV

x +RZGRHV*XDWHPDODLPSOHPHQWLWVQRQUHIRXOHPHQWREOLJDWLRQVXQGHUWKH&RQYHQWLRQ
   $JDLQVW7RUWXUHDQGWKH5HIXJHH&RQYHQWLRQDQG3URWRFROLQ*XDWHPDODQODZ"
   
   x 7KDQN\RXYHU\PXFKIRUSURYLGLQJDUHVSRQVHEXWWKHUHDUHVRPHSRLQWVWKDWUHPDLQ
       XQFOHDUWRXV,Q\RXUUHVSRQVH\RXZURWH³,QDFFRUGDQFHZLWKZKDWLVHVWDEOLVKHGLQ
       $UWLFOHRI'HFUHHRIWKH0LJUDWLRQ&RGHRIWKH5HSXEOLFRI*XDWHPDOD
       &RQJUHVVDVORQJDVWKHUHKDVEHHQQRDEDQGRQPHQWRUFHVVDWLRQUHJXODWHGLQ$UWLFOHV
       DQGRIWKH6WDWXVRI5HIXJHHV5HJXODWLRQVDQG>$UWLFOH@RIWKH0LJUDWLRQ
       &RGH´+RZHYHUQHLWKHU$UWLFOHQRU$UWLFOHQRUWKHJRYHUQLQJUHJXODWLRQVDW
       RUGLUHFWO\PHQWLRQSURKLELWLQJWRUWXUHRUKRZ*XDWHPDODXSKROGVLWVREOLJDWLRQV
       XQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHWKH3URWRFRODQGWKH5HIXJHH&RQYHQWLRQ&DQ
       *XDWHPDODSOHDVHH[SODLQIXUWKHUKRZLWLPSOHPHQWVLWVQRQUHIRXOPHQWREOLJDWLRQV"
   x &DQWKH*RYHUQPHQWRI*XDWHPDODSURYLGHXVDEHWWHUXQGHUVWDQGLQJRIZKDWUROHLIDQ\
       LV81+&5¶VUROHLQSUHYHQWLQJQRQUHIRXOHPHQWXQGHU$UWLFOH"
   x ,VLWDFFXUDWHWRVWDWHDV\OXPVHHNHUVZKRHQWHU*XDWHPDODLOOHJDOO\ZLOOQRWIDFHFULPLQDO
       SHQDOWLHVEXWWKH\ZLOOKDYHWRSD\ILQHVDQGPD\DOVREHUHPRYHGUHJDUGOHVVRIWKH
       PHULWRIWKHLUFODLP"
   x ,Q\RXUDQVZHUWRWKLVTXHVWLRQ\RXUHIHUHQFH'HFUHH0D\ZHREWDLQDFRS\"
   x ,QUHVSRQGLQJWRWKLVTXHVWLRQ\RXPHQWLRQWKDWQRVDQFWLRQVDUHWDNHQDJDLQVWDFFXVHUV
       ZKRDOOHJHWRUWXUH$UHZHULJKWLQLQWHUSUHWLQJ\RXUUHVSRQVHKHUHDVPHDQLQJWKDWQR
       OLDEOHDFWLRQVHLWKHUFLYLORUFULPLQDOZLOOEHWDNHQDJDLQVWWKRVHZKRDFFXVHDQ\SHUVRQ
       JRYHUQPHQWRIILFHRURUJDQL]DWLRQRYHUDFFXVDWLRQVRIWRUWXUH"
   x ,Q\RXUUHVSRQVH\RXZULWHWKHIROORZLQJLVWKHSURWHFWLRQPHFKDQLVPDJDLQVWWRUWXUH
       ³&RQILGHQWLDOLW\RIWKHLGHQWLW\RILQGLYLGXDOVGHSULYHGRIWKHLUOLEHUW\DQGRISDUWLFXODU
       LQGLYLGXDOVZKRSURYLGHLQIRUPDWLRQWRWKH2IILFH´&DQ\RXSOHDVHH[SODLQZKDW\RX
       PHDQE\WKLV"7KLVDQVZHUVHHPVWRGLVFXVVRQO\SURWHFWLQJWKHLGHQWLW\RIWKRVHZKRDUH
       ³GHSULYHGRIOLEHUW\´RUWRSURYLGHWKH2IILFHIRU3UHYHQWLRQRI7RUWXUHLQIRUPDWLRQ,WLV
       QRWFOHDUWRXVKRZWKLVPHFKDQLVPLQYROYHV*XDWHPDOD¶VQRQUHIRXOPHQWREOLJDWLRQV
   x ,Q\RXUUHVSRQVH\RXPHQWLRQWKDWWKH1DWLRQDO2IILFHRI3UHYHQWLRQRI7RUWXUHLV
       LQGHSHQGWO\UXQ&DQ\RXH[SODLQKRZWKLVUHODWHVWR*XDWHPDOD¶VQRQUHIRXOHPHQW
       REOLJDWLRQV"
   x $VSDUWRI\RXUUHVSRQVH\RXPHQWLRQWKHH[LVWHQFHRIWKH1DWLRQDO2IILFHRI7RUWXUH
       3UHYHQWLRQDVEHLQJWKHRSHUDWLYHERG\UHVSRQVLEOHIRU*XDWHPDODPHHWLQJLWVQRQ
       UHIRXOPHQWREOLJDWLRQV,VWKDWFRUUHFW",VWKH1DWLRQDO2IILFHRI7RUWXUH3UHYHQWLRQLQ
       FKDUJHRIUHYLHZLQJ*XDWHPDODQGRPHVWLFVWDQGDUGVIRUWKHWUHDWPHQWDQGFRQGLWLRQVIRU
       SXEOLFDQGSULYDWHGHWHQWLRQFRQILQHPHQWFHQWHUVLQVLGH*XDWHPDOD",QRWKHUZRUGVGRHV
       WKH2IILFHDQDO\]HZKHWKHUDQDSSOLFDQWLVOLNHO\WREHVXEMHFWHGWRWRUWXUHLQWKHLUKRPH
       FRXQWU\"2ULVWKH2IILFHDQLQWHUQDO*XDWHPDODQRYHUVLJKWERG\"
               

                                                 

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1539 of 1770

                            35,9,/(*('
                      $77251(<:25.352'8&7
             '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

x 'RHV*XDWHPDODDSSO\DQ\PDQGDWRU\EDUVWRVXFKFODLPVLIWKHDSSOLFDQWLVVHHNLQJ
  SURWHFWLRQIURPWRUWXUH"

  x :H DUH VWLOO XQFOHDU DERXW ZKDW LI DQ\ PDQGDWRU\ EDUV H[LVW LI DQ DSSOLFDQW LV VHHNLQJ
      SURWHFWLRQIURPWRUWXUH)RUH[DPSOHLIDQDSSOLFDQWKDVFRPPLWWHGFHUWDLQFULPHVFRXOG
      WKHDSSOLFDQWEHSURKLELWHGIURPVHHNLQJSURWHFWLRQDJDLQVWWRUWXUH"
  x <RXU UHVSRQVH LV WKDW ³*XDWHPDOD RQO\ DSSOLHV UHVWULFWLRQV WKDW DUH >LQFOXGHG@ LQ WKH
      DJUHHPHQW´:KDWDJUHHPHQWLV*XDWHPDODUHIHUULQJWRKHUH"
  x &DQ*XDWHPDODJLYHDFRQFUHWHOLVWRIWKHVHUHVWULFWLRQVDVQRWHGLQ\RXUDQVZHU
  x 7RSXWWKHTXHVWLRQDGLIIHUHQWZD\DUHWKHUHDQ\JURXQGVWRGHQ\DV\OXPRUUHIXJHH
      VWDWXVEDVHGRQOHJDORUSROLF\UHDVRQVHYHQLIWKHDSSOLFDQWRWKHUZLVHTXDOLILHVIRU
      DV\OXP"
  x ,IDQDSSOLFDQWIRUDGPLVVLRQWR*XDWHPDODLVRWKHUZLVHEDUUHGIURPDGPLVVLRQWR
      *XDWHPDOD LHZRXOGEHGHQLHGHQWU\RQFULPLQDOJURXQGV ZRXOGWKDWDSSOLFDQWEH
      DOORZHGWRVHHNVRPHIRUPRIKXPDQLWDULDQSURWHFWLRQDQ\ZD\V"
              
x 'RHV*XDWHPDODDSSO\DQ\PDQGDWRU\EDUVWRVXFKFODLPVLIWKHDSSOLFDQWLVVHHNLQJ
  SURWHFWLRQIURPSHUVHFXWLRQEH\RQGWKRVHLGHQWLILHGLQWKH5HIXJHH&RQYHQWLRQDQG
  3URWRFRO"
  
  x 7DNHQDOOWRJHWKHULVLWIDLUWRUHDG*XDWHPDOD¶VUHVSRQVHKHUHWRPHDQ*XDWHPDODFDQ
      GHQ\UHIXJHHVWDWXVRQWKHJURXQGVRIPDQGDWRU\EDUVRQWKUHHJURXQGV WKRVHZKR
      FRPPLWWHGFHUWDLQVHULRXVFULPHVXQGHULQWHUQDWLRQDOODZ ZDUFULPHVFULPHVDJDLQVW
      KXPDQLW\HWF«  LIUHIXJHHVWDWXVKDVEHHQSUHYLRXVO\WHUPLQDWHG DQGLIWKH
      DSSOLFDQWLVFXUUHQWO\EHLQJFULPLQDOO\SURVHFXWHGDEURDGIRUDOPRVWDQ\W\SHRIFULPHRU
      LVXQGHUDQLQWHUQDWLRQDODUUHVWZDUUDQW$OVRGRDQ\RIWKHVHPDQGDWRU\EDUVDSSO\WR
      WKRVHVHHNLQJSURWHFWLRQIURPWRUWXUH"
  x &DQ*XDWHPDODGHILQHZKDWDFWVLWFRQVLGHUVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRI
      WKH8QLWHG1DWLRQVVXFKWKDWLWLVDEDUWRUHIXJHHVWDWXVLQ\RXUFRXQWU\XQGHU$UWLFOH
      RIWKH0LJUDWLRQ&RGH"
  x ,Q\RXUUHVSRQVH\RXUHIHUWR$UWLFOHRIWKH0LJUDWLRQ&RGH±WKHVHFWLRQFDOOHG
      ³+LQGHUDQFHVWR(QWU\´'RHV$UWLFOHUHTXLUH*XDWHPDODQRIILFLDOVWRGHQ\DGPLVVLRQ
      WRDQ\DSSOLFDQWZKRLVEHLQJFXUUHQWO\SURVHFXWHGZLWKRXWQHFHVVDULO\DFRQYLFWLRQIRU
      DQ\FULPH"'RHVWKLVPHDQDSSOLFDQWVIRUDGPLVVLRQZKRVHHNDV\OXPRUUHIXJHHVWDWXV
      ZKRDUHEHLQJFULPLQDOO\SURVHFXWHGDEURDGPD\EHGHQLHGHQWU\WR*XDWHPDODHYHQLI
      WKH\PD\IDFHWRUWXUHLQWKHLUKRPHFRXQWU\"0RUHRYHUFDQ*XDWHPDODSOHDVHFRQILUP
      WKDWQRUPDOFULPHVVXFKDVWKRVHDJDLQVWOLIHOLEHUW\RUSURSHUW\ZRXOGHQWDLODOPRVWDQ\
      FULPHXQGHUWKHODZ"
  x ,Q\RXUUHVSRQVH*XDWHPDODUHIHUVWRWKH³FRPSHWHQWDXWKRULW\´:KDWDXWKRULW\PLJKW
      WKDWEH"
      
x ,V*XDWHPDODDSDUW\WRRWKHUELODWHUDORUPXOWLODWHUDODJUHHPHQWVWKDWUHTXLUHSURWHFWLRQV
  IURPSHUVHFXWLRQ"$UHWKHVHREOLJDWLRQVLQFRUSRUDWHGLQWR*XDWHPDODQODZ"


                                                     

                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1540 of 1770

                           35,9,/(*('
                     $77251(<:25.352'8&7
            '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

   x 'RHV*XDWHPDOD¶VUHVSRQVHPHDQWKDWDQ\WUHDW\RUFRQYHQWLRQUDWLILHGLVVHOIH[HFXWLQJ
     DQGWKHUHIRUHDXWRPDWLFDOO\EHFRPHVSDUWRIWKHVWDWH¶VGRPHVWLFODZ"&DQ*XDWHPDOD
     JLYHWKHVSHFLILFQDPHVRIWKHVHELODWHUDODQGPXOWLODWHUDODJUHHPHQWVWKDWUHTXLUH
     SURWHFWLRQVIURPSHUVHFXWLRQDQGSRLQWWRZKHUHWKH\RUWKHLUQRUPVDUHIRXQGLQWKH
     0LJUDWLRQ&RGHDQGRUUHJXODWLRQV"

x :KDW*XDWHPDODQODZVSURWHFWLQGLYLGXDOVIURPSHUVHFXWLRQRUWRUWXUHIURPHLWKHUVWDWHRU
   QRQVWDWHDFWRUV"

   x :HDUHXQFOHDUDVWRKRZ\RXUUHVSRQVH³$JUHHPHQWVRQFHUDWLILHGEHFRPHDSDUWRIWKH
       LQWHUQDOOHJDOV\VWHPDQGDUHRIPDQGDWRU\FRPSOLDQFH´UHODWHWRWKHVSHFLILFODZVH[LVWLQJ
       LQ*XDWHPDODWKDWSURWHFWLQGLYLGXDOVIURPKDUPE\HLWKHUVWDWHRUQRQVWDWHDFWRUV&DQ
       *XDWHPDODSOHDVHQDPHWKHLUH[DFWGRPHVWLFODZV±RUDWUHDW\RUVRPHRWKHULQWHUQDWLRQDO
       DJUHHPHQW WKDW KDV HQWHUHG LQWR IRUFH GRPHVWLFDOO\ ± WKDW SURWHFW LQGLYLGXDOV IURP
       SHUVHFXWLRQRUWRUWXUHFDUULHGRXWE\HLWKHUDVWDWHRUQRQVWDWHDFWRU

&XUUHQW&DSDFLW\

x :KDWLVWKHQXPEHURIFODLPVDEDQGRQHGLQWKHODVW\HDU"'R\RXUHFRUGDQ\UHDVRQJLYHQ
   IRUDEDQGRQPHQWRIFODLPV"
   
   x 7KDQN\RXIRUUHVSRQGLQJEXWZHQHHGIXUWKHUFODULW\RQWKHUHVSRQVH³7KHUHLVDUHFRUG
       RIDSSOLFDWLRQVWKDWZHUHDEDQGRQHGLQWKHODVW\HDULQGLYLGXDOVZKRDSSHDUHGWRFDUU\
       RXWWKHDSSOLFDWLRQWKH\ZHQWWKURXJKWKHSHUVRQDOLQWHUYLHZSURFHVVKRZHYHUWKH\GLG
       QRWUHDSSHDUIRUWKHUHQHZDORIWKHLUSHUPDQHQWVWDWXV´2XURULJLQDOTXHVWLRQUHIHUUHGWR
       KRZPDQ\DSSOLFDQWVDEDQGRQHGWKHLUUHIXJHHVWDWXVUHTXHVWVEXWWKHDQVZHUDSSHDUVWR
       GLVFXVVKRZPDQ\DOLHQVDEDQGRQHGWKHLUSHUPDQHQWUHVLGHQF\VWDWXV&DQ*XDWHPDOD
       SOHDVHFODULI\"

$YDLODEOH3URWHFWLRQVXQGHU*XDWHPDODQ/DZ

x :KDWLVWKHGLIIHUHQFHEHWZHHQ³DV\OXP´³UHIXJHHVWDWXV´³FLWL]HQVKLSIRU&$QDWLRQDOV´
   DQG³WHPSRUDU\UHVLGHQFHIRU&$QDWLRQDOV´LQFOXGLQJZLWKUHVSHFWWRWKHULJKWVEHQHILWV
   WKH\SURYLGHDQGWKHFLUFXPVWDQFHVXQGHUZKLFKWKH\FDQEHWHUPLQDWHG"
   
   x 7KDQN\RXIRU\RXUUHVSRQVHEXWFDQ*XDWHPDODSOHDVHSURYLGHPRUHGHWDLO)RU
       H[DPSOHFDQ*XDWHPDODH[SODLQZKDWSURFHVVRUVWHSVQHHGWRKDSSHQZKHQWKHVHWKUHH
       SURWHFWHGVWDWXVHVDUHUHVFLQGHG%DVHGRQWKHJLYHQUHVSRQVHLWLVQRWFOHDUWRXVZKDW
       WKHGLIIHUHQFHLVEHWZHHQDV\OXPDQGUHIXJHHVWDWXV&DQ*XDWHPDODIXUWKHUH[SODLQ"

x $UHFRPSOHPHQWDU\DQGWHPSRUDU\IRUPVRISURWHFWLRQSURYLGHGIRULQODZDQGDSSOLHGLQ
   SUDFWLFH"



                                                 

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1541 of 1770

                           35,9,/(*('
                     $77251(<:25.352'8&7
            '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

  x $JDLQWKDQN\RXIRU\RXUUHVSRQVHEXWZHKDYHVRPHDGGLWLRQDOTXHVWLRQV'RHV
    *XDWHPDODLQSUDFWLFHKDYHFRPSOHPHQWDU\DQGWHPSRUDU\IRUPVRIKXPDQLWDULDQ
    SURWHFWLRQLUUHVSHFWLYHRIWKHIDFWWKDWWKHODZVH[LVWLQWKH0LJUDWLRQ&RGHDQG
    FRUUHVSRQGLQJUHJXODWLRQV,QRWKHUZRUGVDUHWKHVHSURWHFWLRQODZVHQIRUFHGLQ
    *XDWHPDOD"
  x :KDWLVWKHUHIHUHQFHG³FRPSHWHQWERG\´KHUHLQHVWDEOLVKLQJPLJUDWLRQSROLFLHV"
    
x :KDWLVWKHSURFHVVIRUVHHNLQJ*XDWHPDODQSHUPDQHQWUHVLGHQFH"
         o :KDWDUHWKHUHTXLUHPHQWVIRUSHUPDQHQWUHVLGHQWVWDWXV"

  x :HKDYHUHDG$UWLFOHRIWKH0LJUDWLRQ&RGHEXWZHDUHQRWVXUHZHXQGHUVWDQG\RXU
      DQVZHURUKRZREWDLQLQJSHUPDQHQWUHVLGHQF\DSSOLHVLQSUDFWLFH&DQ\RXSOHDVH
      H[SODLQKRZVRPHRQHREWDLQVSHUPDQHQWUHVLGHQF\LQ*XDWHPDODWKHVWHSVWKH\QHHGWR
      WDNHWRREWDLQSHUPDQHQWUHVLGHQF\DQGDQ\UHDVRQRUUHDVRQVZK\VRPHRQHZRXOGQRW
      EHHOLJLEOHIRUSHUPDQHQWUHVLGHQF\"
      
x :KDWLVWKHSURFHVVIRUVHHNLQJ*XDWHPDODQFLWL]HQVKLS"
          o :KDWDUHWKHUHTXLUHPHQWVIRUFLWL]HQVKLS"
              
  x :HDUHHDJHUO\ZDLWLQJIRUDUHVSRQVHWRWKLVTXHVWLRQ$OVRZKDWLVWKH³FRPSHWHQW
      HQWLW\´QHHGHGWRDQVZHUWKLVTXHVWLRQ"
      
x :RXOG\RXSURYLGHXVZLWKDZULWWHQVXPPDU\H[SODLQLQJERWK\RXUFXUUHQWV\VWHPIRU
  JUDQWLQJSURWHFWLRQDQGWKHSURFHGXUHVWKDW\RXXVHWRUHDFKGHWHUPLQDWLRQVRQDQ
  DSSOLFDQW¶VFODLPV")URPWKHWLPHDSRWHQWLDODSSOLFDQWILUVWDUULYHVLQ*XDWHPDODZKDWDUH
  WKHSURFHGXUDOSURWHFWLRQVDYDLODEOHWRWKHDSSOLFDQW"

   x :KLOHZHDSSUHFLDWHWKHGLUHFWODQJXDJHIURPWKH0LJUDWLRQ&RGHFDQZHSOHDVHREWDLQD
     ZULWWHQVXPPDU\H[SODLQLQJ\RXUFXUUHQWV\VWHPIRUJUDQWLQJSURWHFWLRQ

x :KDWLVWKHLQWDNHSURFHVVIRULQGLYLGXDOVVHHNLQJSURWHFWLRQ":KRZLOOGLUHFWWKHLQWDNH
   SURFHVV"+RZGRHVDQDSSOLFDQWUHSRUWWR>WKHFRUUHVSRQGLQJDXWKRULW\@WRSUHVHQWDFODLP"

   x &DQ*XDWHPDODFRQILUPWKDWSDUWRIWKHUHVSRQVHWRWKLVTXHVWLRQLVIDLUO\UHDGWRPHDQLW
      *XDWHPDODGRHVQRWFXUUHQWO\KDYHDQLQWDNHSURFHVVVHWXSIRUDQDOLHQVXEMHFWWRD
      &RRSHUDWLYH$JUHHPHQW"
   x &DQ*XDWHPDODJLYHDPRUHVSHFLILFDQVZHUWRWKHTXHVWLRQRIZKDWWKHJHQHUDOLQWDNH
      SURFHVVLVOLNHZLWKWKHXQGHUVWDQGLQJWKDWWKHUHLVQRWRQHFXUUHQWO\LQSODFHVSHFLILFDOO\
      WRKDQGOHDOLHQVVXEMHFWWRWKH&RRSHUDWLYH$JUHHPHQW"

5HFHSWLRQ3URFHVV

x +RZDUHLQGLYLGXDOVVHHNLQJSURWHFWLRQLQIRUPHGDERXWWKHSURFHVV"
   

                                                 

                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1542 of 1770

                             35,9,/(*('
                       $77251(<:25.352'8&7
              '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

    x &DQWKH*RYHUQPHQWRI*XDWHPDODJLYHDGHHSHUH[SODQDWLRQDVWRWKHJXLGDQFHJLYHQWR
      DSSOLFDQWVE\&21$5(XQGHU$UWLFOHUHJDUGLQJWKHSURWHFWLRQDSSOLFDWLRQSURFHVV"
    x $UHJXLGDQFHGRFXPHQWVJLYHQRXWWRHYHU\UHIXJHHVWDWXVDSSOLFDQW",IQRWZKLFK
      DSSOLFDQWVDUHJLYHQJXLGDQFHGRFXPHQWVDQGZKLFKDSSOLFDQWVDUHQRW"
    x :KDWLQIRUPDWLRQLVSURYLGHGLQWKHVHJXLGDQFHGRFXPHQWV"
    x ,QZKDWODQJXDJHDUHWKHVHJXLGDQFHGRFXPHQWVSURYLGHG"
    x :KDWW\SHRIDSSOLFDWLRQLVEHLQJVXEPLWWHGXQGHU$UWLFOH"
    x $QG'RHV*XDWHPDODPHDQWKDWWKHVHLQWDNHSURFHGXUHVDUHQRZEHLQJHVWDEOLVKHG
      SXUVXDQWWRWKH&RRSHUDWLYH$JUHHPHQW",IVRSOHDVHGHVFULEHZKDWWKDWLQWDNHSURFHGXUH
      ZRXOGEHKRZLWZRXOGEHHVWDEOLVKHG HJE\QHZUHJXODWLRQV DQGWKHWLPHIUDPHIRU
      HVWDEOLVKPHQW

x ,Q\RXUFXUUHQWV\VWHPDUHWKHUHDQ\VSHFLDOSURFHGXUHVDYDLODEOHWRLQWHUYLHZPHPEHUVRI
  YXOQHUDEOHSRSXODWLRQV HJIDPLO\XQLWVFKLOGUHQGLVDEOHGHOGHUO\WUDXPDYLFWLPV WR
  HQVXUHFRQILGHQWLDOLW\"
  
  x 7KDQN\RXIRU\RXUUHVSRQVHDQGZHKDYHVRPHIXUWKHUIROORZXSTXHVWLRQV'RHV
      *XDWHPDODKDYHVSHFLDORUGLIIHUHQWSURFHHGLQJVDQGRULQWHUYLHZVIRUUHIXJHHVWDWXV
      DSSOLFDQWVDQGLQWHUYLHZVIRUFKLOGUHQRURWKHUYXOQHUDEOHJURXSV"
  x ,Q\RXUUHVSRQVHWKH*RYHUQPHQWRI*XDWHPDODUHIHUVWRDPDQXDODQGJXLGHOLQHVDV
      FRQWDLQLQJQRUPVJXDUDQWHHGLQ$UWLFOH0D\ZHREWDLQDFRS\RIWKLVPDQXDODQG
      DQ\FRUUHVSRQGLQJJXLGHOLQHV"
  x 'RHVWKHPDQXDODQGJXLGHOLQHVLQGLFDWHDQ\VSHFLDOSURFHGXUHV"2UVKRXOGZHLQWHUSUHW
      \RXUDQVZHUKHUHDVWRPHDQ*XDWHPDODLVFXUUHQWO\GHYHORSLQJSURFHGXUHVWRSURWHFW
      YXOQHUDEOHJURXSV",IVRSOHDVHGHVFULEHZKDWWKDWSURFHGXUHZRXOGEHKRZLWZRXOGEH
      HVWDEOLVKHG HJE\QHZUHJXODWLRQV DQGWKHWLPHIUDPHIRUHVWDEOLVKPHQW

x 'RHV*XDWHPDODSURYLGHIRULQWHUSUHWHUVHUYLFHVIRUUHIXJHHVWDWXVDSSOLFDQWV"

  x 'RHV*XDWHPDODKDYHLQWHUSUHWLYHVHUYLFHVEH\RQGWKH6SDQLVKDQG(QJOLVKODQJXDJHV"
      ,IVRZKLFKRQHV"
  x $OVRZKDWDUHWKH³LQVWLWXWLRQDOUHVRXUFHV´UHIHUUHGWRLQWKHUHVSRQVH"
  x $VIRUWKHLQWHUYLHZDUHDSSOLFDQWVDSSUDLVHGRIWKHULJKWWRFRQWDFWD81+&5
      UHSUHVHQWDWLYHGXULQJWKHDV\OXPSURFHVV"
      
:KDW KDSSHQV LI WKH LQGLYLGXDOV DSSO\LQJ IRU DV\OXP DUH QRW DYDLODEOH RU FDQQRW REWDLQ LGHQWLILFDWLRQ
GRFXPHQWVDWWKHLUUHVSHFWLYHHPEDVVLHV"

    x ,IQHZSURFHGXUHVQHHGWREHHVWDEOLVKHGSOHDVHGHVFULEHZKDWWKDWSURFHGXUHZRXOGEHKRZ
      LWZRXOGEHHVWDEOLVKHG HJE\QHZUHJXODWLRQV DQGWKHWLPHIUDPHIRUHVWDEOLVKPHQW
      




                                                        

                                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1543 of 1770

                           35,9,/(*('
                     $77251(<:25.352'8&7
            '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
'HWHUPLQDWLRQ3URFHVV

x $UHWKHUHZULWWHQ623VWKDWUHJXODWHWKHSURFHVVLQJRIFODLPVIRUSURWHFWLRQ"

   x :HDUHQRWVXUHZHXQGHUVWDQG\RXUDQVZHUKHUH&DQ*XDWHPDODSOHDVHH[SODLQZKDW
     SURFHGXUHVDUHLQSODFHWRGD\IRUUHIXJHHVWDWXVDSSOLFDWLRQSURFHVVLQJQRWZKDWDQHZRU
     GLIIHUHQWSURFHVVPD\ORRNOLNHXQGHUWKH&RRSHUDWLYH$JUHHPHQW3OHDVHDOVRFRQILUP
     ZKHWKHUDQHZSURFHGXUHZLOOQHHGWREHHVWDEOLVKHGDQGGHVFULEHZKDWWKDWSURFHGXUH
     ZRXOGEHKRZLWZRXOGEHHVWDEOLVKHG HJE\QHZUHJXODWLRQV DQGWKHWLPHIUDPHIRU
     HVWDEOLVKPHQW

x 'RHV*XDWHPDODSURYLGHDQ\DVVLVWDQFHWRDSSOLFDQWVLQXQGHUVWDQGLQJWKHSURFHGXUHVIRU
  DSSO\LQJIRUSURWHFWLRQ"

   x :KDWULJKWVDUHH[SODLQHGWRDSSOLFDQWVGXULQJWKLVRULHQWDWLRQVHVVLRQDVUHIHUHQFHGLQ
     \RXUDQVZHU",VLWSURYLGHGLQDZULWWHQIRUPDWYHUEDOIRUPDWRUERWK",ILWLVZULWWHQ
     IRUPDWZKDWODQJXDJHVDUHXVHG"

x :KDWLVWKHFXUUHQWLQWHUYLHZLQJSURFHVVIRUWKRVHVHHNLQJSURWHFWLRQLQ*XDWHPDOD"

  x ,Q\RXUDQVZHU\RXZURWH³,QFRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEH
      HVWDEOLVKHGEHLQJWKDWWKLVQRWDFDVHIRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV´'RHVWKLV
      PHDQWKDWWKH*RYHUQPHQWRI*XDWHPDODLQWHQGVWRVHWXSDGLIIHUHQWLQWHUYLHZSURFHGXUH
      IRUWKRVHSURFHVVHGXQGHUWKH&RRSHUDWLYH$JUHHPHQWDVFRPSDUHGWRRWKHUUHIXJHHVWDWXV
      DSSOLFDQWV",IVRSOHDVHGHVFULEHZKDWWKDWSURFHGXUHZRXOGEHKRZLWZRXOGEH
      HVWDEOLVKHG HJE\QHZUHJXODWLRQV DQGWKHWLPHIUDPHIRUHVWDEOLVKPHQW
      
  x %H\RQGZKDWLVUHIHUUHGWRLQ$UWLFOHZKDWGRHVWKHLQWHUYLHZSURFHVVHQWDLO"
  
x 'RHVHDFKDSSOLFDQWHQMR\LGHQWLFDOSURFHGXUDOSURWHFWLRQV"

  x &DQWKH*RYHUQPHQWRI*XDWHPDODPRUHIXOO\H[SODLQZKDWGLIIHUHQWSURWHFWLRQVDQG
      SURFHGXUHVDUHJUDQWHGWRGLIIHUHQWDSSOLFDQWVIRUGLIIHUHQWKXPDQLWDULDQSURWHFWLRQ
      SURJUDPVRUVWDWXV"
  x ,Q\RXUUHVSRQVH\RXPHQWLRQ$UWLFOHRIWKH0LJUDWLRQ&RGH$UWLFOHRIWKH
      0LJUDWLRQ&RGHJXDUDQWHHVVRPHVRFLDOVHUYLFHVIRUKXPDQLWDULDQSURWHFWLRQDSSOLFDQWVLW
      GRHVQRWDSSHDUWRGLVFXVVWKHGLIIHUHQWULJKWVSURWHFWLRQVDQGSURFHGXUHVLQSODFHIRU
      WKHVHGLIIHUHQWFDWHJRULHVRIDSSOLFDQWV&DQ*XDWHPDODKHOSXVXQGHUVWDQGKRZ$UWLFOH
      UHODWHVWRSURFHGXUDOSURWHFWLRQV"
      
x 'RDSSOLFDQWVKDYHDFFHVVWROHJDOFRXQVHORU1*2UHSUHVHQWDWLYHVGXULQJWKHVWDWXV
  GHWHUPLQDWLRQSURFHGXUH"
           o $UHDSSOLFDQWVUHIHUUHGWRRUJDQL]DWLRQVSURYLGLQJOHJDODLGVHUYLFHV"


                                                 

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1544 of 1770

                           35,9,/(*('
                     $77251(<:25.352'8&7
            '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
            o 'RDWWRUQH\VRU1*2UHSUHVHQWDWLYHVKDYHDFFHVVWRWKHLUFOLHQWV¶ILOHVDQGRWKHU
                 GRFXPHQWDWLRQUHOHYDQWWRWKHVWDWXVGHWHUPLQDWLRQSURFHGXUH"
            o &DQDWWRUQH\VRU1*2UHSUHVHQWDWLYHVDWWHQGVWDWXVGHWHUPLQDWLRQLQWHUYLHZVDQG
                 PDNHVXEPLVVLRQV"
                 
   x ,VWKH*RYHUQPHQWRI*XDWHPDODVD\LQJLQLWVUHVSRQVHWKDWWKDWDFFHVVWROHJDOFRXQVHORU
        DQ1*2UHSUHVHQWDWLYHLVQRWDULJKWJXDUDQWHHGWRUHIXJHHVWDWXVDSSOLFDQWVGXULQJWKHLU
        LQWHUYLHZVEXWVXFKDUHTXHVWPD\EHWDNHQRQDFDVHE\FDVHEDVLV"
        
x +RZWLPHO\DUHWKHGHFLVLRQVWRHLWKHUJUDQWRUUHIXVHVXFKDFODLPIRUSURWHFWLRQ"

   x :HDUHQRWVXUHZHXQGHUVWDQGWKLVUHVSRQVHWRWKLVTXHVWLRQ&DQWKH*RYHUQPHQWRI
        *XDWHPDODSOHDVHH[SODLQKRZWLPHO\GHFLVLRQVDUHPDGHWRJUDQWRUGHQ\DSURWHFWLRQ
        FODLP",QRWKHUZRUGVRQDYHUDJHKRZORQJGRHVLWWDNHWRUHQGHUDGHFLVLRQ"

x ,VWKHUHDQDSSHDORIGHQLDORISURWHFWLRQFODLPV",IWKHUHLVDQDSSHDOSURFHVVGRHVWKLV
   VWRSDQ\UHPRYDOSHQGLQJWKHDSSHDO"

   x &DQWKH*RYHUQPHQWRI*XDWHPDODSOHDVHDQVZHUWKHVHFRQGKDOIRIWKLVTXHVWLRQGXULQJ
        DSHQGLQJDSSHDOZLOOWKHDOLHQEHUHPRYHGRUEHDOORZHGWRUHPDLQLQ*XDWHPDODGXULQJ
        WKHSHQGHQF\RIWKHDSSHDO"

x 'RHV*XDWHPDODQODZDOORZJUDQWDV\OXPUHIXJHHVWDWXVWRDQDSSOLFDQW¶VFORVHUHODWLYHV
     IRUH[DPSOHDVSRXVHRUFKLOGUHQ "

   x $VDIROORZXSTXHVWLRQFDQ*XDWHPDODJLYHDOLVWRIWKHUHODWLYHVWKDWEHFRPHRUPD\
        EHFRPHGHULYDWLYHVRIWKHSULQFLSDODSSOLFDQW¶VDSSOLFDWLRQ"%\RXUXQGHUVWDQGLQJ
        $UWLFOHRIWKHUHJXODWRU\FRGHGRHVQRWUHODWHWRZKDWUHODWLYHVFDQEHEHQHILFLDULHVRU
        GHSHQGHQWVLWGLVFXVVHVWKHSURFHGXUHWRH[WHQGDUHIXJHHVWDWXVUHFRJQLWLRQLQ
        *XDWHPDOD
        

6FRSHRI3URWHFWLRQV

x $UHLQGLYLGXDOVVHHNLQJSURWHFWLRQRUZKRKDYHEHHQJUDQWHGSURWHFWLRQSURYLGHGZLWK
   LGHQWLW\GRFXPHQWV"
   
   x $VDIROORZXSTXHVWLRQDUHWKHVHGRFXPHQWVUHFRJQL]HGQDWLRQZLGHDQGUHFRJQL]HGE\
        WKHSXEOLFVHFWRUDQGSULYDWHLQGXVWU\DOLNH")RUH[DPSOHGREDQNVRURWKHUILQDQFLDO
        LQVWLWXWLRQVUHFRJQL]HWKHVHLGHQWLW\GRFXPHQWV"

x 'RHV*XDWHPDODQODZSURYLGHIRUDSDWKWRSHUPDQHQWUHVLGHQFHRUFLWL]HQVKLSIRU
   LQGLYLGXDOVJUDQWHGUHIXJHHVWDWXV"


                                                 

                                                                                      '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1545 of 1770

                       35,9,/(*('
                 $77251(<:25.352'8&7
        '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

x 7KDQN\RXIRU\RXUUHVSRQVHDQGUHIHUHQFHWR$UWLFOH$VDIROORZXSTXHVWLRQZKDW
  DUHWKHVHPLJUDWRU\SROLFLHVDQGPD\ZKDWREWDLQDFRS\RIWKHP"
x :KRRUZKDWLVWKH³FRPSHWHQWDXWKRULW\´UHIHUHQFHGLQ\RXUUHVSRQVH"




                                           

                                                                              '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1546 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


                 6HSWHPEHU)XOODQG)DLU4 $5HDG2XW6XPPDU\


4XHVWLRQV5HJDUGLQJ1RQ5HIRXOHPHQW
   x    *XDWHPDODLVDVLJQDWRU\WRWKH&$71RWZLWKVWDQGLQJWKLVWKHLU0LJUDWLRQ&RGHGRHV
        QRWUHIHUWRDQ\SURKLELWLRQRQUHWXUQLQJUHPRYLQJRUGHSRUWLQJLQGLYLGXDOVZKHUHWKHUH
        LVDVXEVWDQWLDOJURXQGIRUEHOLHYLQJWKHLQGLYLGXDOZRXOGEHLQGDQJHURIEHLQJVXEMHFWHG
        WRWRUWXUH+RZHYHUWKH&$7QRQUHIRXOHPHQWREOLJDWLRQVDUHUHDGLQWRWKHLUODZV
        VSHFLILFDOO\DW$UWLFOH:HIXUWKHUUHFHLYHGDVVXUDQFHVWKDWQRRQHZLWKDYLDEOHFODLP
        RISURWHFWLRQDJDLQVWWRUWXUHZRXOGEHUHWXUQHGWRWKHLUKRPHFRXQWU\HYHQLIWKH\KDGDQ
        H[WUHPHO\VHULRXVFULPLQDOFRQYLFWLRQVXFKDVPXUGHU
   x    *XDWHPDODKDVQHYHUKDGDFODLPDQWPDNHDWRUWXUHFODLPVSHFLILFDOO\VRIDUWKH\KDYH
        RQO\KHDUGFODLPVIRUDV\OXPDQGUHIXJHHVWDWXVSURWHFWLRQ7KH\KDYHQRWRUWXUHFODLP
        623%HFDXVHWKH\KDYHQHYHUKDGWKLVW\SHRISURWHFWLRQFODLPPDGHLQWKHLUFRXQWU\
        SURWHFWLRQVVSHFLILFDOO\IRUWRUWXUHDUHQRWLQWKHLUUHJXODWLRQVRULQWKHLUFRGH+RZHYHU
        LIWKH\ZHUHWRUHFHLYHVXFKDQDSSOLFDWLRQWKHDSSOLFDWLRQZRXOGEHSURFHVVHGLQWKH
        VDPHPDQQHUDVDUHIXJHHVWDWXVDSSOLFDQWDQGJLYHQWKHVDPHSURFHGXUDOSURWHFWLRQV
   x    *XDWHPDODDVVXUHGXVWKDWIRUDWRUWXUHSURWHFWLRQFODLPWKHUHZRXOGEHQRDSSOLHG
        FULPLQDOEDUVXQGHU$UWLFOH FULPLQDOEDUVWRUHIXJHHVWDWXVDSSOLFDQWV QRUDQ\
        FULPLQDOEDUVGHQ\LQJDGPLVVLRQXQGHU$UWLFOH FULPLQDOJURXQGVRILQDGPLVVLEOHLQWR
        *XDWHPDOD ,QRWKHUZRUGVQRFULPLQDOEDUVZRXOGEHDSSOLHGWRWRUWXUHSURWHFWLRQ
        DSSOLFDWLRQV
   x    7KHUHDUHQRSROLFLHVFXUUHQWO\LQSODFHWKDWZRXOGEHJURXQGVWRGHQ\DQDSSOLFDQW
        DV\OXPUHIXJHHVWDWXVRUWRUWXUHSURWHFWLRQEH\RQGWKRVHDOUHDG\LQWKHLUODZV
   x    7DNHQWRJHWKHU*XDWHPDODPD\GHQ\UHIXJHHVWDWXVRQWKUHHJURXQGV WKRVHZKR
        FRPPLWWHGFHUWDLQVHULRXVFULPHVXQGHULQWHUQDWLRQDOODZ ZDUFULPHVHWF«  WKRVH
        ZKRKDGWKHLUUHIXJHHVWDWXVSUHYLRXVO\WHUPLQDWHG LIWKHDSSOLFDQWLVEHLQJFULPLQDOO\
        SURVHFXWHGDEURDGIRUYLUWXDOO\DQ\NLQGRIFULPH
   x    7KH³DFWVDQGSXUSRVHV´*XDWHPDODFRQVLGHUVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRI
        WKH8QLWHG1DWLRQVVXFKWKDWLWLVDEDUWRUHIXJHHVWDWXVXQGHU$UWLFOHRIWKHLUFRGH
        DUHWKLQJVIRXQGVLQ³WKH+XPDQ5LJKWV/HWWHU´7KLQJVOLNHFRPPLWWLQJSHUVHFXWLRQRQ
        DFFRXQWRIUDFLDOGLVFULPLQDWLRQRUWRUWXUH7KH\FRXOGQRWUHPHPEHUZKDWH[DFW³+XPDQ
        5LJKWV/HWWHU´WKLVZDVEXWUHPHPEHUHGLWZDVZULWWHQE\WKH8QLWHG1DWLRQV
   x    %H\RQGWKH&$7WKH&RQYHQWLRQDQGWKH3URWRFROWKH\FRXOGQRWUHPHPEHULI
        *XDWHPDODZDVDVLJQDWRU\WRDQ\RWKHUFRQYHQWLRQVWRXFKLQJUHIXJHHSURWHFWLRQVEXW

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)

                                                                                         '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1547 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


        WKH\FRQILUPHGWKDWWKHVHWUHDWLHVDUHVHOIH[HFXWLQJDQGGRQRWQHHGGRPHVWLF
        LPSOHPHQWDWLRQWREHFRPHSDUWRIWKHLUODZZKLFKKHOSVH[SODLQZK\WKHLU0LJUDWLRQ
        &RGHDQGLPSOHPHQWLQJUHJXODWLRQVDUHVLOHQWUH&$7SURWHFWLRQVQRQUHIRXOHPHQW
   x    81+&5¶VUROHUHJDUGLQJQRQUHIRXOPHQWLVDGYLVRU\RQO\
   x    3URWHFWLRQDSSOLFDQWVZKRLOOHJDOO\HQWHU*XDWHPDODZLOOIDFHDGPLQLVWUDWLYHILQHVDQGDUH
        VXEMHFWWRUHPRYDOEXWZLOOQRWIDFHFULPLQDOSHQDOWLHV
   x    7KRVHZKRDFFXVHDQ\SHUVRQJRYHUQPHQWRIILFHRUJRYHUQPHQWRUJDQL]DWLRQRIWRUWXUH
        ZLOOQRWIDFHFULPLQDORUFLYLOOLDEOHDFWLRQVRUSHQDOWLHV 7KHFRQILGHQWLDOLW\RIDQ\
        DFFXVHULVDOVRSURWHFWHGE\ODZ
   x    *XDWHPDODFRQILUPHGWKH2IILFHRI3UHYHQWLRQRI7RUWXUHLVDQLQWHUQDOGRPHVWLF
        *XDWHPDODQRYHUVLJKWERG\FKDUJHGZLWKDQDO\]LQJZKHWKHUVRPHRQHLVOLNHO\WREHRU
        KDVEHHQVXEMHFWHGWRWRUWXUHLQSODFHVOLNHSULVRQVFRQILQHPHQWFHQWHUVHWFLQ
        *XDWHPDOD7KH2IILFHRI3UHYHQWLRQRI7RUWXUHLVQRWLQYROYHGZLWKQRQUHIRXOHPHQW
        REOLJDWLRQVRULQYHVWLJDWLRQVUHJDUGLQJWRUWXUHDOOHJDWLRQVRYHULQFLGHQWVRFFXUULQJ
        RXWVLGHRI*XDWHPDOD
&DSDFLW\
   x    7KH\FODULILHGWKDWUHIXJHHVWDWXVDSSOLFDWLRQVZHUHDEDQGRQHGODVW\HDUQRW
        SHUPDQHQWUHVLGHQF\VWDWXVDSSOLFDWLRQV
   x    $FDVHIURPWKHWLPHDQDSSOLFDQWPDNHVDSURWHFWLRQUHTXHVWWRLWVILQDOUHVROXWLRQ
        WDNHVDQDYHUDJHRI\HDUV
$YDLODEOH3URWHFWLRQV8QGHU*XDWHPDOD/DZ
   x    7KHEDVLFGLIIHUHQFHEHWZHHQDQDV\OXPDQGUHIXJHHVWDWXVDSSOLFDWLRQLVDV\OXP
        SURWHFWLRQRQO\LQYROYHVSHUVHFXWLRQRQDFFRXQWRISROLWLFDORSLQLRQ5HIXJHHVWDWXV
        SURWHFWLRQLQYROYHVWKHIRXURWKHUSURWHFWHGJURXQGV±UDFLDOGLVFULPLQDWLRQUHOLJLRXV
        SHUVHFXWLRQHWF«
   x    *XDWHPDODDOVRFRQILUPHGWKDWWKHLUSURWHFWLRQODZVGRQRWMXVWDSSHDU³RQWKHERRNV´
        WKH\DFWLYHO\JUDQWSURWHFWLRQDQGKDYHDSURFHVVLQSODFHWRGRVR
   x    6RPHRQHPD\EHGHQLHGSHUPDQHQWUHVLGHQF\LIWKHUHDUHGRXEWVDERXWWKDWLQGLYLGXDO¶V
        LGHQWLILFDWLRQGRFXPHQWV¶OHJLWLPDF\WKHVXEPLVVLRQRIGRFXPHQWVRUWKHUHTXHVWZDVQRW
        WLPHO\PDGHWKHGRFXPHQWVVXEPLWWHGE\WKHDSSOLFDQWDUHIXOORIHUURUVRU
        LQFRQVLVWHQFLHVRULIWKHDSSOLFDQWKDVDFULPLQDOUHFRUG7KLVFULPLQDOUHFRUGPD\RQO\
        LQYROYHDQRXWVWDQGLQJDUUHVWZDUUDQWRUDQ\NLQGRIFULPLQDOFRQYLFWLRQ,QJHQHUDODQG

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)

                                                                                       '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1548 of 1770

                                  Privileged Material
                Attorney-Client Communication / Attorney Work Product
                              Deliberative & Predecisional
                             For Official Use Only (FOUO)


     EDVHGRQWKHUHVSRQVHV,UHFHLYHGWKHGHFLVLRQZKHWKHUWRJUDQWRUGHQ\SHUPDQHQW
     UHVLGHQF\DSSHDUVGLVFUHWLRQDU\DQGLVPDGHRQDFDVHE\FDVHEDVLV
5HFHSWLRQ'HWHUPLQDWLRQ3URFHVV
x    2UDOQRWZULWWHQJXLGDQFHLVJLYHQWRHYHU\SURWHFWLRQDSSOLFDWLRQ DV\OXPDQGUHIXJHH
     VWDWXVDSSOLFDQWV RQFHWKH\PDNHDFODLP7KHLURUDOJXLGDQFHFRYHUVWKHSURFHGXUHVWKH
     DSSOLFDQWPXVWIROORZVWHSVWRWDNHSURWHFWLRQVDYDLODEOHLQIRUPDWLRQWKDWWKHDSSOLFDQW
     JHWVDSHUPLWIRUGD\VDQGZKDWQRWWRGRZKLOHLQ*XDWHPDOD7KH\DUHDOVRJLYHQDQ
     RYHUYLHZRIWKHDSSHOODWHSURFHVVDWWKLVLQLWLDOVWDJH7KLVJXLGDQFHLVJLYHQWR
     HYHU\RQH
x    :ULWWHQJXLGDQFHLVIRUWKFRPLQJEHLQJGHYHORSHG
x    7KHULJKWWRFRQWDFWD81+&5UHSUHVHQWDWLYHLVJLYHQRUDOO\DWWKHILUVWVWDJHLQWKH
     SURFHHGLQJV
x    7KHJXLGDQFHLVSURYLGHGLQDODQJXDJHWKHDSSOLFDQWXQGHUVWDQGVIRUQRZLWKDVEHHQ
     DOPRVWHQWLUHO\6SDQLVKEXWWKH\KDYHLQWHUSUHWHUVDYDLODEOHIRURWKHUODQJXDJHVWKH\FDQ
     FDOORQLIQHHGHGDOWKRXJKLWPD\WDNHH[WUDWLPHWRJHWRQHHVSHFLDOO\IRU³$IULFDQ
     ODQJXDJHV´
x    *XDWHPDODVHHPLQJO\FRQWUDGLFWHGWKHPVHOYHVDVWRZKHWKHU$10LVEHFRPLQJD
     ³GHFHQWUDOL]HGHQWLW\´EXWDVVXUHGXVWKDWLWZRXOGQRWLPSDFWDV\OXPSURFHVVLQJLQDQ\
     ZD\QRPDWWHUKRZ$10LVRUJDQL]HG
x    7KHSURWHFWLRQDSSOLFDWLRQLQWHUYLHZVDUHQRUPDOO\LQ6SDQLVKEXWWKH\ZLOOSURYLGH
     WUDQVODWRUVRULQWHUSUHWHUVIRUDQ\ODQJXDJHUHTXLUHG$IWHUVXEVWDQWLDOTXHVWLRQLQJRQ
     WKLVWKH\UHFDOOHGWKHGLIILFXOW\WKH\KDGLQJHWWLQJ$UDELFLQWHUSUHWHUVEXWWKH\ZHUH
     HYHQWXDOO\DEOHWRZRUNLWRXWDQGREWDLQRQH6RIDUWKH\FODLPWRKDYHEHHQVXFFHVVIXO
     LQJHWWLQJDQLQWHUSUHWHUIRUDQ\RQHZKRQHHGVRQHLQDQ\ODQJXDJHQHHGHG7KH\KDYH
     DOVRH[SDQGHGWKHLUEXGJHWIRUWKLVVRWKH\ZRQ¶WKDYHWKHUHVRXUFHOLPLWDWLRQVWKH\RQFH
     KDG
x    &KLOGUHQDUHLQWHUYLHZHGVHSDUDWHO\DQGDSDUWIURPWKHLUIDPLO\XQLW LIWKH\DUHSDUWRID
     ODUJHUIDPLO\XQLW DQGDUHDOVRLQWHUYLHZHGVHSDUDWHO\LIWKH\DUHXQDFFRPSDQLHG7KH\
     KDYHD81+&5IXQGHGVSHFLDO³FKLOGIULHQGO\´LQWHUYLHZDUHDWKDWLVFXUUHQWO\EHLQJ
     EXLOWZKLFKWKH\KRSHWREHGRQHDWWKHEHJLQQLQJRIWKHQH[WILVFDO\HDU
x    ,QDGGLWLRQWRFKLOGUHQWKH\DOVRLQWHUYLHZ/*%74,FODLPVVHSDUDWHO\IURPWKHPDLQ
     LQWHUYLHZDUHDGXHWRWKHLU³VSHFLDOQDWXUHDQGYXOQHUDELOLW\´



                                  Privileged Material
                Attorney-Client Communication / Attorney Work Product
                              Deliberative & Predecisional
                             For Official Use Only (FOUO)

                                                                                    '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1549 of 1770

                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)


x    $ULJKWWRFRXQVHOLVJXDUDQWHHGLQ$UWLFOHRIWKHLUFRQVWLWXWLRQDQGWKLVULJKWLV
     DSSOLHGWRLQWHUYLHZVRQSURWHFWLRQFODLPV,QSUDFWLFHDOPRVWDOO1*2UHSUHVHQWDWLYHVLQ
     *XDWHPDODDUHDOVRODZ\HUVEXWWKLVULJKWWRFRXQVHORQO\DSSOLHVWRDFWXDOFRXQVHOQRW
     DQ1*2UHSZKRLVQRWDOVRDQDWWRUQH\
x    ,IQRLGHQWLILFDWLRQGRFXPHQWLVSURYLGHGE\WKHDSSOLFDQWRUFDQQRWEHREWDLQHGE\
     ZRUNLQJZLWKWKHLUHPEDVV\*XDWHPDODQRIILFLDOVZLOOLQWHUYLHZWKHDSSOLFDQWWR
     DVFHUWDLQWKHLULGHQWLW\XQWLOWKH\DUHVDWLVILHGZLWKWKHDLPRIGHWHFWLQJDQGSUHYHQWLQJ
     IUDXG
x    7KHUHDUHQRZULWWHQ623VIRUSURFHVVLQJSURWHFWLRQFODLPV
x    7KHLQWHUYLHZSURFHGXUHIRUWKRVHVXEMHFWWRWKH$&$ZLOOEHWKHVDPHDVIRUDQ\RWKHU
     SURWHFWLRQDSSOLFDQWZLWKWKHH[FHSWLRQWKDWWKRVHSURFHVVHGXQGHUWKH$&$PD\EH
     TXLFNHUWRUHGXFHSRVVLEOHIUDXG
x    $QDSSOLFDQWZLOOQRWEHUHTXLUHGWROHDYH*XDWHPDODGXULQJWKHSHQGHQF\RIDQ\DSSHDO
     RQWKHLUSURWHFWLRQFODLP V 
x    'HULYDWLYHEHQHILFLDULHVIRUVXFFHVVIXOSURWHFWLRQDSSOLFDQWVDUH³EORRGUHODWLYHV´ZKLFK
     *XDWHPDODGHILQHVDVSDUHQWVVLEOLQJVVSRXVHVFKLOGUHQ
6FRSHRI3URWHFWLRQV
x    *XDWHPDODFRQILUPHGWKDWSURWHFWLRQDSSOLFDQWVDUHJLYHQLGHQWLILFDWLRQGRFXPHQWVWKHVH
     GRFXPHQWVDUHUHFRJQL]HGQDWLRQZLGHDQGDUHUHFRJQL]HGE\SXEOLFDQGSULYDWH
     LQVWLWXWLRQVDOLNHLQFOXGLQJEDQNV
x    7KHQHZ0LJUDWLRQ$XWKRULW\$JUHHPHQWFDPHLQWRHIIHFWLQ$XJXVWEXWLWGLG
     QRWKLQJWRFKDQJHLGHQWLILFDWLRQGRFXPHQWLVVXLQJ7KH0LQLVWU\RI)RUHLJQ$IIDLUVLV
     VWLOOLVVXLQJGRFXPHQWV
x    $OWKRXJKDQDQVZHUUHIHUUHGWR³PLJUDWRU\SROLFLHV´RI*XDWHPDODLQJUDQWLQJSHUPDQHQW
     UHVLGHQF\RUFLWL]HQVKLS*XDWHPDODFRQILUPHGWKLVZDVDPLVWDNHDQGWKHUHDUHQRVXFK
     SROLFLHVLQSODFH7KHDSSOLFDWLRQVJRWKURXJKWKH86&,6HTXLYDOHQWLQ*XDWHPDOD




                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)

                                                                                      '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1550 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1551 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1552 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1553 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1554 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1555 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1556 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1557 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1558 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1559 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1560 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1561 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1562 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1563 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1564 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1565 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1566 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1567 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1568 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1569 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1570 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1571 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1572 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1573 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1574 of 1770




                                                             '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1575 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


7KH8QLWHG6WDWHVDQG*XDWHPDODXQGHUWKHDXVSLFHVRIWKH86*XDWHPDOD$JUHHPHQWIRU
&RRSHUDWLRQLQWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV ³$JUHHPHQW´ DLPWRRIIHUUHIXJHH
SURWHFWLRQV\VWHPVFRQVLVWHQWZLWKRXUREOLJDWLRQVXQGHUWKH&RQYHQWLRQ5HODWLQJWRWKH
6WDWXVRI5HIXJHHVDQGWKH3URWRFRO5HODWLQJWRWKH6WDWXVRI5HIXJHHV%HFDXVHRIWKLV
WKH8QLWHG6WDWHVPDLQWDLQVWKDWDQ\DOLHQVXEMHFWWRWKH$JUHHPHQWZRXOGKDYHDFFHVVWRDIXOO
DQGIDLUSURFHGXUHIRUGHWHUPLQLQJDFODLPWRDV\OXPRUHTXLYDOHQWWHPSRUDU\SURWHFWLRQDVLV
UHTXLUHGXQGHU86GRPHVWLFODZ

7DNLQJLQWRDFFRXQWWKHDERYHWKH8QLWHG6WDWHVJRYHUQPHQWKDVHQJDJHGWKH*RYHUQPHQWRI
*XDWHPDODLQDQRQJRLQJGLDORJXHUHJDUGLQJ\RXUSURWHFWLRQV\VWHP%DVHGRQWKHRUDODQG
ZULWWHQGLVFXVVLRQVEHWZHHQRXUWZR6WDWHVZHKDYHFRPHWRWKHIROORZLQJXQGHUVWDQGLQJVDERXW
WKH*RYHUQPHQWRI*XDWHPDOD¶VSURWHFWLRQV\VWHP

                                     8QGHUVWDQGLQJRI)DFWV


1RQ5HIRXOHPHQW
   x *XDWHPDOD LV D VLJQDWRU\ WR WKH 8QLWHG 1DWLRQV &RQYHQWLRQ $JDLQVW 7RUWXUH
      &$7 1RWZLWKVWDQGLQJWKLVWKH*XDWHPDODQ0LJUDWLRQ&RGHGRHVQRWGLUHFWO\UHIHUWR
     DQ\ SURKLELWLRQ RQ UHWXUQLQJ UHPRYLQJ RU GHSRUWLQJ LQGLYLGXDOV ZKHUH WKHUH LV D
     VXEVWDQWLDOJURXQGIRUEHOLHYLQJWKHLQGLYLGXDOZRXOGEHLQGDQJHURIEHLQJVXEMHFWHGWR
     WRUWXUH +RZHYHU *XDWHPDOD LQWHUSUHWV WKHLU GRPHVWLF OHJDO DXWKRULW\ QRW WR UHWXUQ
     LQGLYLGXDOV SRVVLEO\ VXEMHFW WR WRUWXUH LQ WKHLU KRPH FRXQWU\ &$7 QRQUHIRXOHPHQW
     REOLJDWLRQV  DV GHULYLQJ IURP 0LJUDWLRQ &RGH $UWLFOH   0RUHRYHU $UWLFOH  RI WKH
     5HJXODWLRQ RI 3URFHGXUH IRU 3URWHFWLRQ 'HWHUPLQDWLRQ DQG 5HFRJQLWLRQ RI WKH 5HIXJHH
     6WDWXVLQWKH6WDWHRI*XDWHPDODDOVRUHIHUVWRQRQUHIRXOHPHQWIRUERWKWKRVHHOLJLEOHIRU
     UHIXJHHVWDWXVDQGIRUWKRVHZLWKWRUWXUHFODLPVE\WKHODQJXDJH
             
             7KHLQWHUSUHWDWLRQDQGDSSOLFDWLRQRIGLVSRVLWLRQVHVWDEOLVKHGLQWKH
             SUHVHQW 5HJXODWLRQ ZLOO EH FRQGXFWHG LQ DFFRUGDQFH ZLWK WKH
             SULQFLSOHV RI 1R 'LVFULPLQDWLRQ &RQILGHQWLDOLW\ )DPLO\
             5HXQLILFDWLRQRI+XPDQLWDULDQDQG$SROLWLFDOLQFRPSOLDQFHZLWK
             WKHULJKWVDQGREOLJDWLRQVHVWDEOLVKHGLQWKH3ROLWLFDO&RQVWLWXWLRQRI
             WKH5HSXEOLFRI*XDWHPDODDSSOLFDEOHWRUHIXJHHVDQGLQWHUQDWLRQDO
             DUUDQJHPHQWVZKLFKWKH6WDWHRI*XDWHPDODLVSDUWRI

   x    *XDWHPDODKDVDOVRDVVXUHGWKH86JRYHUQPHQWWKDWQRRQHZLWKDYLDEOHFODLPRI
        SURWHFWLRQDJDLQVWWRUWXUHZRXOGEHUHWXUQHGWRWKHLUKRPHFRXQWU\HYHQLIWKH\KDGDQ
        H[WUHPHO\VHULRXVFULPLQDOFRQYLFWLRQVXFKDVPXUGHU
   x    *XDWHPDODKDVQHYHUKDGDFODLPDQWPDNHDWRUWXUHFODLPVSHFLILFDOO\VRIDUWKH\KDYH
        RQO\KHDUGFODLPVIRUDV\OXPDQGUHIXJHHVWDWXVSURWHFWLRQ7KH\KDYHQRWRUWXUHFODLP

                                                  1

                                                                                        '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1576 of 1770

                                  Privileged Material
                Attorney-Client Communication / Attorney Work Product
                              Deliberative & Predecisional
                             For Official Use Only (FOUO)


     VWDQGDUGRSHUDWLQJSURFHGXUHV 623 DWWKHSUHVHQWWLPH%HFDXVHWKHJRYHUQPHQWRI
     *XDWHPDODKDVQHYHUKDGWKLVW\SHRISURWHFWLRQFODLPPDGHEHIRUHSURWHFWLRQV
     VSHFLILFDOO\IRUWRUWXUHDUHQRWLQWKHLUUHJXODWLRQVRULQWKHLUFRGH+RZHYHULI
     *XDWHPDODZHUHWRUHFHLYHVXFKDQDSSOLFDWLRQWKHDSSOLFDWLRQZRXOGEHSURFHVVHGLQWKH
     VDPHPDQQHUDVDUHIXJHHVWDWXVDSSOLFDQWDQGJLYHQWKHVDPHSURFHGXUDOSURWHFWLRQV
x    )RUDWRUWXUHSURWHFWLRQFODLPWKHUHZRXOGEHQRDSSOLHGFULPLQDOEDUVXQGHU$UWLFOH
      FULPLQDOEDUVWRUHIXJHHVWDWXVDSSOLFDQWV QRUDQ\FULPLQDOEDUVGHQ\LQJDGPLVVLRQ
     XQGHU$UWLFOH FULPLQDOJURXQGVRILQDGPLVVLEOHLQWR*XDWHPDOD )RUUHIXJHHVWDWXV
     RUDV\OXPDSSOLFDWLRQVWKHUHDUHDOVRQRRXWULJKWEDUVH[FHSWWKRVHJURXQGVODLGRXWLQ
     $UWLFOHZKLFKLISUHVHQWZLOOEHFRQVLGHUHGRQDFDVHE\FDVHEDVLVEHIRUHJUDQWLQJ
     WKHDSSOLFDWLRQ$UWLFOHZLOOQRWEHDSSOLHGWRDQ\NLQGRISURWHFWLRQFODLPLQ
     *XDWHPDODDQGQRFULPLQDOEDUVZRXOGEHDSSOLHGWRWRUWXUHSURWHFWLRQDSSOLFDWLRQV
x    7KHUHDUHQRSROLFLHVFXUUHQWO\LQSODFHWKDWZRXOGEHJURXQGVWRGHQ\DQDSSOLFDQW
     DV\OXPUHIXJHHVWDWXVRUWRUWXUHSURWHFWLRQEH\RQGWKRVHDOUHDG\LQ*XDWHPDODQODZ
x    7DNHQWRJHWKHU*XDWHPDODPD\GHQ\UHIXJHHVWDWXVRQWKUHHJURXQGV WKRVHZKR
     FRPPLWWHGFHUWDLQVHULRXVFULPHVXQGHULQWHUQDWLRQDOODZ ZDUFULPHVHWF«  WKRVH
     ZKRKDGWKHLUUHIXJHHVWDWXVSUHYLRXVO\WHUPLQDWHG LIWKHDSSOLFDQWLVEHLQJFULPLQDOO\
     SURVHFXWHGDEURDGIRUDOPRVWDQ\W\SHRIFULPH
x    7KH³DFWVDQGSXUSRVHV´*XDWHPDODFRQVLGHUVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRI
     WKH8QLWHG1DWLRQVVXFKWKDWWKH\PD\ZDUUDQWDGHQLDORIUHIXJHHVWDWXVXQGHU$UWLFOH
     RIWKHLUFRGHDUHDOOWKRVHDFWVRIUDFLDOGLVFULPLQDWLRQWRUWXUHIRUFHGGLVDSSHDUDQFHV
     SHRSOHZLWKGLVDELOLWLHVDQGWKHULJKWVRIZRPHQFKLOGUHQPLJUDQWVPLQRULWLHVDQG
     LQGLJHQRXVSHRSOHFRQWDLQHGLQWKH,QWHUQDWLRQDO&KDUWHURI+XPDQ5LJKWV
x    %H\RQGWKH&$7WKH&RQYHQWLRQDQGWKH3URWRFRO*XDWHPDODLVQRWDVLJQDWRU\WRDQ\
     RWKHUFRQYHQWLRQVWRXFKLQJUHIXJHHSURWHFWLRQVEXW*XDWHPDODFRQILUPHGWKDWWKHVH
     WUHDWLHVDUHVHOIH[HFXWLQJDQGGRQRWQHHGGRPHVWLFLPSOHPHQWDWLRQWREHFRPHSDUWRI
     WKHLUODZ
x    81+&5¶VUROHUHJDUGLQJQRQUHIRXOPHQWLVDGYLVRU\RQO\
x    3URWHFWLRQDSSOLFDQWVZKRLOOHJDOO\HQWHU*XDWHPDODZLOOIDFHDGPLQLVWUDWLYHILQHVDQGDUH
     VXEMHFWWRUHPRYDOEXWWKH\ZLOOQRWIDFHFULPLQDOSHQDOWLHV
x    7KRVHZKRDFFXVHDQ\SHUVRQJRYHUQPHQWRIILFHRUJRYHUQPHQWRUJDQL]DWLRQRIWRUWXUH
     ZLOOQRWIDFHFULPLQDORUFLYLOOLDEOHDFWLRQVRUSHQDOWLHV7KHFRQILGHQWLDOLW\RIDQ\
     DFFXVHULVDOVRSURWHFWHGE\ODZ
x    *XDWHPDODFRQILUPHGWKH2IILFHRI3UHYHQWLRQRI7RUWXUHLVDQLQWHUQDOGRPHVWLF
     *XDWHPDODQRYHUVLJKWERG\FKDUJHGZLWKDQDO\]LQJZKHWKHUVRPHRQHLVOLNHO\WREHRU
     KDVEHHQVXEMHFWHGWRWRUWXUHLQSODFHVOLNHSULVRQVFRQILQHPHQWFHQWHUVHWFLQ

                                              2

                                                                                    '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1577 of 1770

                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)


          *XDWHPDOD7KH2IILFHRI3UHYHQWLRQRI7RUWXUHLVQRWLQYROYHGZLWKQRQUHIRXOHPHQW
          REOLJDWLRQVRULQYHVWLJDWLRQVUHJDUGLQJWRUWXUHDOOHJDWLRQVRYHULQFLGHQWVRFFXUULQJ
          RXWVLGHRI*XDWHPDOD
&DSDFLW\
     x    UHIXJHHVWDWXVDSSOLFDWLRQVZHUHDEDQGRQHGODVW\HDU
     x    $FDVHIURPWKHWLPHDQDSSOLFDQWPDNHVDSURWHFWLRQUHTXHVWWRLWVILQDOUHVROXWLRQ
          WDNHVDQDYHUDJHRI\HDUV
     x    $VRI$SULOWKHUHZHUHSURWHFWLRQDSSOLFDWLRQVILOHGLQDQGSURWHFWLRQ
          DSSOLFDWLRQVILOHGLQWKXVIDU
$YDLODEOH3URWHFWLRQV8QGHU*XDWHPDOD/DZ
     x    *XDWHPDODUHFRJQL]HVSHUVHFXWLRQE\ERWKVWDWHDQGQRQVWDWHDFWRUV
     x    7KHEDVLFGLIIHUHQFHEHWZHHQDQDV\OXPDQGUHIXJHHVWDWXVDSSOLFDWLRQLVDV\OXP
          SURWHFWLRQRQO\LQYROYHVSHUVHFXWLRQRQDFFRXQWRISROLWLFDORSLQLRQ5HIXJHHVWDWXV
          SURWHFWLRQLQYROYHVWKHRWKHUSURWHFWHGJURXQGVVXFKDVUDFLDOGLVFULPLQDWLRQ0RUH
          GHWDLOHGLQIRUPDWLRQLVSURYLGHGEHORZ


                         :+2                    '(6&5,37,21                       /$:7+$7
                          '(7(50,1(6                                                5(*8/$7(6
 5()8*(                 1DWLRQDO                        7KH UHTXHVW IRU      0LJUDWLRQ&RGH
                                                  5HIXJHH 6WDWXV FDQ EH
                          ,PPLJUDWLRQ
                                                  FRQGXFWHG SHUVRQDOO\ LQ
                          $XWKRULW\             ZULWLQJ RU YHUEDOO\ DW WKH
                                                  5HFHSWLRQ&HQWHU
                                                              
                                                           6XFKUHTXHVWZLOO
                                                   EHWUDQVIHUUHGLPPHGLDWHO\
                                                   LQ ZULWLQJ WR WKH VXSSRUW
                                                   VWDIIRI&21$5(
                                                   
                                                           7KH LQGLYLGXDO
                                                   VKDOO DSSHDU DW WKH RIILFHV
                                                   RFFXSLHGE\WKH2IILFHIRU
                                                   ,QWHUQDWLRQDO 0LJUDWRU\
                                                   5HODWLRQV 250, E\ LWV
                                                   QDPHLQ6SDQLVK LQZKLFK
                                                   KHRUVKHZLOOUDWLI\KLVRU
                                                   KHU LQLWLDO UHTXHVW ZKLFK
                                                   ZLOO EH FRQVWLWXWHG DV
                                                   IRUPDO UHTXHVW DQG KH RU
                                                   VKH ZLOO UHFHLYH WKURXJK
                                                   &21$5( D SHUPLW IRU


                                                    3

                                                                                                   '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1578 of 1770

                            Privileged Material
          Attorney-Client Communication / Attorney Work Product
                        Deliberative & Predecisional
                       For Official Use Only (FOUO)


                                  SHUPDQHQFH RI  GD\V
                                  HVWDEOLVKHGLQWKH5XOHVRI
                                  3URFHGXUH IRU 3URWHFWLRQ
                                  'HWHUPLQDWLRQ RI 5HIXJHH
                                  6WDWXV
                                  
                                          $ GD\ DQG WLPH
                                  DUH VHW IRU WKH SHUVRQDO
                                  LQWHUYLHZ LI WKH DSSOLFDQW
                                  GRHVQRWDSSHDUWKHUHTXHVW
                                  FDQ       EH        GHFODUHG
                                  DEDQGRQHG
                                  
                                          ,I KH RU VKH
                                  VKRZVXSIRUWKHLQWHUYLHZ
                                  WKHDSSOLFDQWZLOODWWDFKWR
                                  WKHUHTXHVWGRFXPHQWVWKDW
                                  VXEVWDQWLDWH WKH ZHOO
                                  IRXQGHG IHDU RU DQ\ RWKHU
                                  VLWXDWLRQ ZKLFK GHVHUYHV
                                  WKH DZDUGLQJ RI UHIXJHH
                                  VWDWXV
                                  
                                          2QFH           WKH
                                  LQYHVWLJDWLRQ SURFHVV RI
                                  &21$5(VXSSRUWVWDIIKDV
                                  FRQFOXGHG WKH UHVXOWV DUH
                                  VHQW     WR     WKH    VDLG
                                  &RPPLVVLRQ VR WKDW WKH\
                                  LVVXH WKH FRUUHVSRQGLQJ
                                  7HFKQLFDO2SLQLRQ
                                  
                                          :LWK           WKH
                                  7HFKQLFDO 2SLQLRQ LVVXHG
                                  E\ &21$5( WKH UHIXJHH
                                  VWDWXV DSSOLFDQW V ILOH LV
                                  HOHYDWHG WR WKH 1DWLRQDO
                                  ,PPLJUDWLRQ$XWKRULW\
                                  
                                           7KH       1DWLRQDO
                                  ,PPLJUDWLRQ        $XWKRULW\
                                  LVVXHV 5HVROXWLRQ ZKHWKHU
                                  JUDQWLQJ RU GHQ\LQJ WKH
                                  5HIXJHH 6WDWXV LQ WKH
                                  WHUULWRU\RI*XDWHPDOD
                                  
                                          1RWLI\LQJ      WKH
                                  DSSOLFDQW RI WKH LVVXHG
                                  UHVROXWLRQ        E\     WKH
                                  FRPSHWHQW           DXWKRULW\


                                   4

                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1579 of 1770

                              Privileged Material
            Attorney-Client Communication / Attorney Work Product
                          Deliberative & Predecisional
                         For Official Use Only (FOUO)


                                        JUDQWLQJ RU GHQ\LQJ WKH
                                        UHTXHVW
                                        
                                               ,QFDVHRIUHIXVDO
                                        RI 6WDWXWH WKH LQWHUHVWHG
                                        SDUW\PD\ILOHDQDSSHDOIRU
                                        UHFRQVLGHUDWLRQ           LQ
                                        DFFRUGDQFH              ZLWK
                                        UHJXODWLRQVLQWKHODZ
                                        
                                               7KH DSSHDO VKDOO
                                        EH NQRZQ E\ WKH 1DWLRQDO
                                        ,PPLJUDWLRQ       $XWKRULW\
                                        ZKRUXOHVRQWKHDSSHDO
$6</80        0LQLVWU\RI)RUHLJQ   7KH'LUHFWRUDWHRI%LODWHUDO     *RYHUQPHQWDO
                                       5HODWLRQV LV WKH RQH LQ
                $IIDLUV                                                $JUHHPHQW
                                       FKDUJHRISURYLGLQJIROORZ
                                       XS WR WKH $V\OXP UHTXHVW
                                                                         
                                       DQGWKH0LQLVWHURI)RUHLJQ
                                       $IIDLUV LV WKH RIILFHU LQ
                                       FKDUJH RI UHVROYLQJ VDLG
                                       VLWXDWLRQ
1$7,21$/,7<   0LQLVWU\RI)RUHLJQ             7KHDSSOLFDQW        *RYHUQPHQWDO
                                       VKDOOEHUHJLVWHUHGDVDOLHQ
                $IIDLUV                                                 $JUHHPHQW
                                       GRPLFLOHG7KLVTXDOLW\
                                       SUHVXSSRVHVWKDWWKH
                                                                         
                                       DSSOLFDQWPXVWEHWKH
                                       KROGHURIDSHUPDQHQW
                                       UHVLGHQWYLVDLVVXHGE\WKH
                                       *HQHUDO'LUHFWRUDWHRI
                                       0LJUDWLRQ
                                                 7KHDSSOLFDQW
                                       PXVWKDYHWKHTXDOLW\RI
                                       $OLHQ'RPLFLOHGIRUDW
                                       OHDVWILYH\HDUVSULRUWRWKH
                                       VXEPLVVLRQRIWKH
                                       DSSOLFDWLRQDQGQRWKDYH
                                       EHHQDEVHQWRIWKHQDWLRQDO
                                       WHUULWRU\ZLWKLQWKDWWLPH
                                       IUDPHIRUPRUHWKDQVL[
                                       FRQVHFXWLYHPRQWKVRU
                                       SHULRGVWKDWDGGHGWRJHWKHU
                                       UHVXOWLQRQH\HDURUPRUH
                                                7KHLQWHUHVWHG
                                       SDUW\PXVWEHRIOHJDODJH
                                       DQGWKHSURFHHGLQJLV
                                       SHUVRQDO7KHSHWLWLRQHU
                                       PD\QRWEHUHSUHVHQWHGE\
                                       DWKLUGSDUW\DQGRQO\
                                       SHUVRQVRIVRXQGPLQGDQG
                                       ERG\PD\PDNHDUHTXHVW

                                         5

                                                                                      '+6))
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1580 of 1770

                                         Privileged Material
                       Attorney-Client Communication / Attorney Work Product
                                     Deliberative & Predecisional
                                    For Official Use Only (FOUO)


    5(6,'(1&()25 6XEGLUHFWRUDWHRI             3HUPDQHQWUHVLGHQFHIRU           $UWLFOH  DQG 
                                                   SHRSOHRIWKH&$LWWDNHV
    &$          ,PPLJUDWLRQ                   OHVVWLPHWRDFTXLUHD            RI WKH 0LJUDWLRQ
    1$7,21$/6     *XDWHPDODQ                     SHUPDQHQWUHVLGHQFHWKDQ          &RGH
                   0LJUDWLRQ,QVWLWXWH            WHPSRUDU\UHVLGHQFH
                                                   
                                                   $UW DH RI0&
                                                   $UWRQZDUGVRIWKH
                                                   5HVLGHQFH5HJXODWLRQV
                                                   
                                                   'RZQORDGIRUP
                                                   DFFRUGLQJWR35PRGDOLW\
                                                   WREHUHTXHVWHG
                                                   )LOOWKHIRUPDQGDWWDFK
                                                   UHTXLUHPHQWVLQ
                                                   DFFRUGDQFHZLWK5HVLGHQFH
                                                   5HJXODWLRQV
                                                   $SSHDUEHIRUHWKH6,WR
                                                   GHOLYHUWKHILOHSHUVRQDOO\
                                                   7KHILOHLVDQDO\]HGE\D
                                                   SURFHVVDQDO\VWZKR
                                                   GHWHUPLQHVLIWKH
                                                   UHTXLUHPHQWVDUHPHW
                                                     LVVXHVUHVROXWLRQWKDW
                                                   DSSURYHV RUQRW SULRU VR
                                                   WKDWLWLVUHFWLILHGXQOHVVLV
                                                   XQUHFWLILDEOHDQGWKHQ
                                                   ZKDWFRUUHVSRQGVLVWR
                                                   GHQ\LW
                                                   $SSURYHGWKHILOHWKH
                                                   LQGLYLGXDOSHUVRQDOO\
                                                   DSSHDUVWREHQRWLILHGDQG
                                                   WRFRQGXFWWKHUHJLVWUDWLRQ
                                                   LQWHUYLHZ7KHIHHPXVWEH
                                                   SDLGDFFRUGLQJWRWKHWDULII
                                                   7KHQRWLILHGUHVROXWLRQ
                                                   DQGUHVLGHQFHVKHHWDUH
                                                   GHOLYHUHG
                                                   JRWR5(1$3DQG
                                                   UHJLVWHUDVDOLHQGRPLFLOHG
                                                   


      x    *XDWHPDODDOVRFRQILUPHGWKDWWKHLUSURWHFWLRQODZVH[LVWQRWMXVWRQSDSHUEXWWKH\
           DFWLYHO\JUDQWSURWHFWLRQDQGKDYHDSURFHVVLQSODFHWRGRVR
      x    7KHSURFHVVLQSODFHWRREWDLQUHIXJHHVWDWXVLV
            7KHUHTXHVWIRU5HIXJHH6WDWXVFDQEHFRQGXFWHGSHUVRQDOO\LQZULWLQJRUYHUEDOO\DW
              WKH5HFHSWLRQ&HQWHU

            6XFKUHTXHVWZLOOEHWUDQVIHUUHGLPPHGLDWHO\LQZULWLQJWRWKHVXSSRUWVWDIIRI
              &21$5(


                                                     6

                                                                                                      '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1581 of 1770

                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)


            7KHLQGLYLGXDOVKDOODSSHDUDWWKHRIILFHVRFFXSLHGE\WKH2IILFHIRU,QWHUQDWLRQDO
              0LJUDWRU\5HODWLRQV 250,E\LWVQDPHLQ6SDQLVK LQZKLFKKHRUVKHZLOOUDWLI\KLV
              RUKHULQLWLDOUHTXHVWZKLFKZLOOEHFRQVWLWXWHGDVIRUPDOUHTXHVWDQGKHRUVKHZLOO
              UHFHLYHWKURXJK&21$5(DSHUPLWIRUSHUPDQHQFHRIGD\VHVWDEOLVKHGLQWKH
              5XOHVRI3URFHGXUHIRU3URWHFWLRQ'HWHUPLQDWLRQRI5HIXJHH6WDWXV

            $GD\DQGWLPHDUHVHWIRUWKHSHUVRQDOLQWHUYLHZ,IWKHDSSOLFDQWGRHVQRWDSSHDU
              WKHUHTXHVWFDQEHGHFODUHGDEDQGRQHG

            ,IWKHDSSOLFDQWDSSHDUVDWWKHLQWHUYLHZWKHDSSOLFDQWZLOODWWDFKWRWKHUHTXHVW
              GRFXPHQWVWKDWVXEVWDQWLDWHWKHZHOOIRXQGHGIHDURUDQ\RWKHUVLWXDWLRQZKLFK
              GHVHUYHVWKHDZDUGLQJRIUHIXJHHVWDWXV

            2QFHWKHLQYHVWLJDWLRQSURFHVVRI&21$5(VXSSRUWVWDIIKDVFRQFOXGHGWKHUHVXOWV
              DUHVHQWWRWKHVDLG&RPPLVVLRQVRWKDWWKH\LVVXHWKHFRUUHVSRQGLQJ7HFKQLFDO
              2SLQLRQ

            :LWKWKH7HFKQLFDO2SLQLRQLVVXHGE\&21$5(WKHUHIXJHHVWDWXVDSSOLFDQW VILOHLV
              HOHYDWHGWRWKH1DWLRQDO,PPLJUDWLRQ$XWKRULW\

            7KH1DWLRQDO,PPLJUDWLRQ$XWKRULW\LVVXHVDUHVROXWLRQRQZKHWKHUWRJUDQWRUGHQ\
              5HIXJHH6WDWXVLQWKHWHUULWRU\RI*XDWHPDOD

            7KHDSSOLFDQWLVQRWLILHGRIWKHGHFLVLRQUHDFKHGLQWKHFDVH

           ,QFDVHRIDGHQLDOWKHSDUW\PD\ILOHDQDSSHDOIRUUHFRQVLGHUDWLRQLQDFFRUGDQFH
              ZLWKUHJXODWLRQVLQWKHODZ

           7KHDSSHDOVKDOOEHNQRZQE\WKH1DWLRQDO,PPLJUDWLRQ$XWKRULW\ZKRUXOHVRQWKH
              DSSHDO
          
    x     8QGHU$UWLFOHRIWKH0LJUDWLRQ&RGHWRREWDLQSHUPDQHQWUHVLGHQF\LQ*XDWHPDODDQ
          DSSOLFDQWPXVWVKRZRQHRIWKHIROORZLQJ

          D +DVEHHQWHPSRUDU\UHVLGHQWVIRUDSHULRGHTXDOWRILYHRUPRUH\HDUV
          E  +DV EHHQ PDUULHG IRU PRUH WKDQ RQH \HDU RU GHFODUHG D GRPHVWLF SDUWQHUVKLS ZLWK D
          *XDWHPDODQFLWL]HQ
          F  ,V D IDPLO\ PHPEHU ZLWKLQ D FHUWDLQ OHJDO GHJUHH RI D *XDWHPDODQ FLWL]HQ ZKR KDV
          DQRWKHUQDWLRQDOLW\
          G  7KRVH ERUQ LQ RWKHU &HQWUDO $PHULFDQ FRXQWULHV ZKHUH WKH\ KDYH EHHQ WHPSRUDU\
          UHVLGHQWVIRUDSHULRGRIRQH\HDU
          H 3HUVRQVZLWKSULYDWHLQFRPHRUUHWLUHHVZKRKDYHEHHQDXWKRUL]HGWRUHVLGHLQWKHFRXQWU\
          DQGZKRKDYHOHJDOSHUPDQHQWLQFRPHVRULJLQDWLQJIURPDEURDG

                                                       7

                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1582 of 1770

                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)



    x    $QDSSOLFDQWLQ*XDWHPDODPD\EHGHQLHGSHUPDQHQWUHVLGHQF\LIWKHUHDUHGRXEWVDERXW
         WKDWLQGLYLGXDO¶VLGHQWLILFDWLRQGRFXPHQWV¶OHJLWLPDF\WKHXQWLPHO\VXEPLVVLRQRI
         GRFXPHQWVRULIWKHUHTXHVWZDVQRWWLPHO\PDGHLIWKHGRFXPHQWVVXEPLWWHGE\WKH
         DSSOLFDQWDUHIXOORIHUURUVRULQFRQVLVWHQFLHVRULIWKHDSSOLFDQWKDVDFULPLQDO
         UHFRUG7KLVFULPLQDOUHFRUGPD\LQYROYHDQRXWVWDQGLQJDUUHVWZDUUDQWRUDQ\NLQGRI
         FULPLQDOFRQYLFWLRQ7KHGHFLVLRQZKHWKHUWRJUDQWRUGHQ\SHUPDQHQWUHVLGHQF\LV
         GLVFUHWLRQDU\DQGLVPDGHRQDFDVHE\FDVHEDVLV
    x    7RREWDLQFLWL]HQVKLSLQ*XDWHPDODDQDSSOLFDQWPXVW
          7KHDSSOLFDQWVKDOOEHUHJLVWHUHGDVDOLHQGRPLFLOHG7KLVSUHVXSSRVHVWKDWWKH
            DSSOLFDQWPXVWEHWKHKROGHURIDSHUPDQHQWUHVLGHQWYLVDLVVXHGE\WKH*HQHUDO
            'LUHFWRUDWHRI0LJUDWLRQ
            
          7KHDSSOLFDQWPXVWKDYHEHHQDQDOLHQGRPLFLOHGIRUDWOHDVWILYH\HDUVSULRUWRWKH
            VXEPLVVLRQRIWKHDSSOLFDWLRQDQGQRWKDYHEHHQDEVHQWRIWKHQDWLRQDOWHUULWRU\
            ZLWKLQWKDWWLPHIUDPHIRUPRUHWKDQVL[FRQVHFXWLYHPRQWKVRUSHULRGVWKDWDGGHG
            WRJHWKHUUHVXOWLQRQH\HDURUPRUH

          7KHDSSOLFDQWPXVWEHRIOHJDODJH7KHSHWLWLRQHUPD\QRWEHUHSUHVHQWHGE\DWKLUG
            SDUW\DQGRQO\SHUVRQVRIVRXQGPLQGDQGERG\PD\PDNHDUHTXHVW

    5HFHSWLRQ'HWHUPLQDWLRQ3URFHVV
    x    $ UHIXJHH VWDWXV DSSOLFDWLRQ PXVW EH ILOHG LQ SHUVRQ LQ ZULWLQJ RU YHUEDOO\ EHIRUH D
         0LJUDWLRQ&KHFNSRLQWRUEHIRUHWKH6XEGLUHFWRUDWHRI&DUHDQG3URWHFWLRQRI0LJUDQW¶V
         )XQGDPHQWDO 5LJKWV LQ WKH ,QVWLWXWH  7KH SURFHVV VKDOO EH FDUULHG RXW LQ WKH IROORZLQJ
         PDQQHU

         $ %HIRUHWKH6XEGLUHFWRUDWHRI0LJUDWLRQ&RQWURODWWKH&KHFNSRLQWVRIWKH,QVWLWXWHWKH
             GHOHJDWH ZLOO UHFHLYH WKH LQLWLDO DSSOLFDWLRQ LQ D YHUEDO RU ZULWWHQ PDQQHU DQG WKH
             RIILFLDO ZLOO LPPHGLDWHO\ WUDQVIHU WKH DSSOLFDWLRQ LQ D ZULWWHQ PDQQHU WR WKH VXSSRUW
             SHUVRQQHOIURP&21$5(RU
         % %HIRUH WKH 6XEGLUHFWRUDWH RI &DUH DQG 3URWHFWLRQ RI 0LJUDQW¶V %DVLF 5LJKWV LQ WKH
             ,QVWLWXWHWKHLQLWLDODSSOLFDWLRQZLOOEHUHFHLYHGLQDYHUEDORUZULWWHQPDQQHUDQGZLOO
             EHWUDQVIHUUHGLQWKHZULWWHQIRUPWR&21$5(¶VVXSSRUWSHUVRQQHO
             
    x    $IWHUWKHSURWHFWLRQDSSOLFDWLRQKDVEHHQUHFHLYHGWKHVXSSRUWSHUVRQQHOLQ&21$5(VKDOO
         FDUU\RXWWKHIROORZLQJ

          *XLGH WKH UHIXJHH VWDWXV DSSOLFDQW VR WKDW KHVKH FDQ REWDLQ LQIRUPDWLRQ DERXW WKH
            SURFHGXUHV

                                                      8

                                                                                               '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1583 of 1770

                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)


      5HFHLYHWKHIRUPDODSSOLFDWLRQ7KHDSSOLFDQWVKDOOFRPSOHWHWKHIRUPWKDW&21$5(
        SURYLGHVZKLFKVKRXOGKDYHVHTXHQWLDOQXPEHULQJLQZKLFKWKHDSSOLFDQWVKDOOH[SODLQ
        WKHUHDVRQVIRUWKHDSSOLFDWLRQDQGWKHGHSDUWXUHRIWKHFRXQWU\RIRULJLQ7KHDSSOLFDQW
        FDQDGGSHUVRQDOLGHQWLILFDWLRQGRFXPHQWVWKDWKHVKHKDVWRWKHDSSOLFDWLRQDQGDQ\
        RWKHUHYLGHQFHWKDWKHVKHPLJKWFRQVLGHUSHUWLQHQWWRVXSSRUWWKHDSSOLFDWLRQ
      1RWLI\ WKH 6XEGLUHFWRUDWH RI &DUH DQG 3URWHFWLRQ RI 0LJUDQW¶V %DVLF 5LJKWV RI WKH
        DSSOFLDQW¶V7HPSRUDU\5HVLGHQF\6WDWXV
      1RWLI\ WKH 0LJUDWLRQ 6XEGLUHFWRUDWH ZKHWKHU WKH DSSOLFDQW KDV FKLOGUHQ RU
        DGROHVFHQWVIRUWKHSXUSRVHJUDQWLQJRIWHPSRUDU\UHVLGHQF\
      6HWXSWKHGD\DQGWKHWLPHIRUWKHLQWHUYLHZZKLFKVKDOOQRWH[FHHGGD\VFRXQWHG
        IURPWKHGDWHRQZKLFKWKHIRUPDODSSOLFDWLRQZDVILOHG
x    ,Q*XDWHPDODRUDOJXLGDQFHLVJLYHQWRHYHU\SURWHFWLRQDSSOLFDQWRQFHWKH\PDNHD
     FODLP7KHRUDOJXLGDQFHFRYHUVWKHSURFHGXUHVWKHDSSOLFDQWPXVWIROORZZKDWVWHSVWR
     WDNHWKHSURWHFWLRQVDYDLODEOHLQIRUPDWLRQWKDWWKHDSSOLFDQWREWDLQVDSHUPLWIRUGD\V
     DQGZKDWDQDSSOLFDQWPD\QRWWRGRZKLOHLQ*XDWHPDOD7KHDSSOLFDQWLVDOVRJLYHQDQ
     RYHUYLHZRIWKHDSSHOODWHSURFHVVDWWKLVLQLWLDOVWDJH7KLVJXLGDQFHLVJLYHQWR
     HYHU\RQH
x    :ULWWHQJXLGDQFHWKDWZLOOEHJLYHQWRDSSOLFDQWVLVIRUWKFRPLQJEHLQJGHYHORSHGLQ
     *XDWHPDOD
x    7KHULJKWWRFRQWDFWD81+&5UHSUHVHQWDWLYHLVJLYHQRUDOO\DWWKHILUVWVWDJHLQWKH
     SURFHHGLQJV
x    7KHJXLGDQFHLVSURYLGHGLQDODQJXDJHWKHDSSOLFDQWXQGHUVWDQGVIRUQRZWKHJXLGDQFH
     KDVEHHQDOPRVWHQWLUHO\6SDQLVKEXW*XDWHPDODFDQDQGKDVREWDLQHGLQWHUSUHWHUV
     DYDLODEOHIRURWKHUODQJXDJHVLIQHHGHGDOWKRXJKLWPD\WDNHH[WUDWLPHWRJHWRQH
     HVSHFLDOO\IRUODQJXDJHVOLNH$UDELF3UHVHQWO\LQWHUSUHWHUVLQ*HUPDQ(QJOLVK)UHQFK
     ,WDOLDQ5XVVLDQ&KLQHVH0DQGDULQDUHUHDGLO\DYDLODEOHDORQJZLWKRWKHULQGLJHQRXV
     ODQJXDJHVFRPPRQWKURXJKRXW&HQWUDO$PHULFD

x    2QWKHGD\DQGDWWKHWLPHVFKHGXOHGIRUWKHLQWHUYLHZDVSHFLILFDUHDZLOOEHDYDLODEOHWR
     FRQGXFWWKHLQWHUYLHZZLWKWKHDSSOLFDQWVWRGHWHUPLQHZKHWKHUWKHDSSOLFDQWTXDOLILHVIRU
     UHIXJHHVWDWXV7KLVDUHDZLOOEHGXO\HTXLSSHGZLWKYLGHRDQGDXGLRUHFRUGLQJGHYLFHVWR
     GRFXPHQWWKHSURFHHGLQJVFRQGXFWHG)XUWKHUPRUHDSV\FKRORJLVWPXVWEHSUHVHQWDW
     HDFKLQWHUYLHZLQRUGHUWRSUHSDUHDSV\FKRORJLFDOUHSRUWDVDUHVXOWRIWKHLQWHUYLHZ
     WDNHQ,IQHFHVVDU\WKHUHZLOOEHDWUDQVODWRURULQWHUSUHWHUZKRZLOOVLJQWKHGRFXPHQW
     UHVXOWLQJIURPWKHLQWHUYLHZFRQGXFWHG

x    :KLOHFRQGXFWLQJWKHLQWHUYLHZWKHLQWHUYLHZHUPXVWFRPSO\ZLWKWKHIROORZLQJ
     UHJXODWRU\FRQGLWLRQV
     

                                                9

                                                                                      '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1584 of 1770

                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)


      7KHDSSOLFDQWVPXVWEHVHHQLQGLYLGXDOO\E\WKH&21$5(VXSSRUWSHUVRQQHOZKR
        ZLOOXVHDVSHFLDOL]HGFRPSUHKHQVLYHDQGLQGLYLGXDOL]HGDSSURDFK
      &KLOGUHQDQGDGROHVFHQWVZKRDUHXQDFFRPSDQLHGRUVHSDUDWHGIURPWKHLUIDPLOLHV
        ZLOOEHDWWHQGHGWRLQVSHFLDOL]HGDUHDVE\TXDOLILHGSHUVRQQHOZKRZLOOVHHWRWKHLU
        VSHFLILFQHHGVIRUSURWHFWLRQLQDFFRUGDQFHZLWKWKHFXUUHQWQDWLRQDOOHJLVODWLRQDQG
        WKHLQWHUYLHZHUZLOOZRUNZLWKWKH$WWRUQH\*HQHUDO¶VRIILFHWRHQVXUHVSHFLDOL]HG
        DWWHQWLRQ
      7KHLQWHUYLHZPXVWEHFRQGXFWHGLQWKH6SDQLVKODQJXDJH,IWKHDSSOLFDQWRUUHIXJHH
        GRHVQRWVSHDN6SDQLVKKHRUVKHZLOOEHDVVLVWHGE\DWUDQVODWRURULQWHUSUHWHU
      :LWKUHJDUGWRIDPLO\JURXSVHDFKIDPLO\PHPEHULVLQWHUYLHZHGLQGLYLGXDOO\ZLWKLQ
        DWLPHSHULRGQRWWRH[FHHGWKLUW\GD\V

x    $VPHQWLRQHGDERYHWKHSURWHFWLRQDSSOLFDWLRQLQWHUYLHZVDUHQRUPDOO\LQ6SDQLVKEXW
     *XDWHPDODZLOOSURYLGHWUDQVODWRUVRULQWHUSUHWHUVIRUDQ\ODQJXDJHUHTXLUHGDOWKRXJK
     REWDLQLQJVRPHWUDQVODWRUVLQODQJXDJHVOLNH$UDELFPD\WDNHH[WUDWLPH7KXVIDU
     *XDWHPDODKDVEHHQVXFFHVVIXOLQJHWWLQJDQLQWHUSUHWHUIRUDQ\RQHZKRQHHGVRQHLQDQ\
     ODQJXDJHQHHGHG,QWHUSUHWHUDQGWUDQVODWLRQVHUYLFHVKDVDOVREHHQJLYHQDQH[SDQGHG
     EXGJHW
x    $VPHQWLRQHGDERYHFKLOGUHQDUHLQWHUYLHZHGVHSDUDWHO\DQGDSDUWIURPWKHLUIDPLO\XQLW
      LIWKH\DUHSDUWRIDODUJHUIDPLO\XQLW DQGFKLOGUHQDUHDOVRLQWHUYLHZHGVHSDUDWHO\LI
     WKH\DUHXQDFFRPSDQLHG*XDWHPDODKDVD81+&5IXQGHGVSHFLDO³FKLOGIULHQGO\´
     LQWHUYLHZDUHDWKDWLVFXUUHQWO\EHLQJEXLOWZKLFKWKH\KRSHWREHGRQHDWWKHEHJLQQLQJ
     RIWKHQH[WILVFDO\HDU
x    ,QDGGLWLRQWRFKLOGUHQ*XDWHPDODDOVRLQWHUYLHZV/*%74FODLPVVHSDUDWHO\IURPWKH
     PDLQLQWHUYLHZDUHDGXHWRWKHLUVSHFLDOQDWXUHDQGSDUWLFXODUYXOQHUDELOLW\
x    8SRQUHFHLYLQJWKHIRUPDODSSOLFDWLRQIRUUHIXJHHVWDWXVWKH&21$5(VXSSRUWSHUVRQQHO
     ZLOOLQLWLDWHWKHLQYHVWLJDWLRQRIWKHFDVHXVLQJDSSURSULDWHPHWKRGVWREULQJWKHFDVHILOH
     WRFRPSOHWLRQ

x    $ULJKWWRFRXQVHOLVJXDUDQWHHGLQ$UWLFOHRIWKH*XDWHPDODQFRQVWLWXWLRQDQGWKLV
     ULJKWLVDSSOLHGWRLQWHUYLHZVRQSURWHFWLRQFODLPV,QSUDFWLFHDOPRVWDOO1*2
     UHSUHVHQWDWLYHVLQ*XDWHPDODDUHDOVRODZ\HUVEXWWKLVULJKWWRFRXQVHORQO\DSSOLHVWR
     DFWXDOOHJDOFRXQVHO
x    ,IQRLGHQWLILFDWLRQGRFXPHQWLVSURYLGHGE\WKHDSSOLFDQWRUFDQQRWEHREWDLQHGE\
     ZRUNLQJZLWKWKHLUHPEDVV\*XDWHPDODQRIILFLDOVZLOOLQWHUYLHZWKHDSSOLFDQWWR
     DVFHUWDLQWKHLULGHQWLW\XQWLOWKH\DUHVDWLVILHGZLWKWKHDLPRIGHWHFWLQJDQGSUHYHQWLQJ
     IUDXG




                                               10

                                                                                      '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1585 of 1770

                                  Privileged Material
                Attorney-Client Communication / Attorney Work Product
                              Deliberative & Predecisional
                             For Official Use Only (FOUO)


x    7KHLQWHUYLHZSURFHGXUHIRUWKRVHVXEMHFWWRWKH$&$ZLOOEHWKHVDPHDVIRUDQ\RWKHU
     SURWHFWLRQDSSOLFDQWZLWKWKHH[FHSWLRQWKDWWKRVHSURFHVVHGXQGHUWKH$&$PD\EH
     TXLFNHUWRUHGXFHSRVVLEOHIUDXG
x    $QDSSOLFDQWZLOOQRWEHUHTXLUHGWROHDYH*XDWHPDODGXULQJWKHSHQGHQF\RIDQ\DSSHDO
     RQWKHLUSURWHFWLRQFODLP V 
x    'HULYDWLYHEHQHILFLDULHVIRUVXFFHVVIXOSURWHFWLRQDSSOLFDQWVDUH³EORRGUHODWLYHV´ZKLFK
     *XDWHPDODGHILQHVDVSDUHQWVVLEOLQJVVSRXVHVDQGFKLOGUHQ
6FRSHRI3URWHFWLRQV
x    *XDWHPDODFRQILUPHGWKDWSURWHFWLRQDSSOLFDQWVDUHJLYHQLGHQWLILFDWLRQGRFXPHQWVWKHVH
     GRFXPHQWVDUHUHFRJQL]HGQDWLRQZLGHDQGWKHVHGRFXPHQWVDUHUHFRJQL]HGE\SXEOLFDQG
     SULYDWHLQVWLWXWLRQVDOLNHLQFOXGLQJEDQNV
x    8QGHU$UWLFOHRIWKH0LJUDWLRQ&RGHSURWHFWLRQDSSOLFDQWVDUHDOORZHGWR  ZRUN
       PRYHDURXQGIUHHO\ZLWKLQ*XDWHPDODDQG  REWDLQWUDYHODXWKRUL]DWLRQ IRUH[DPSOH
     DUHIXJHHWUDYHOGRFXPHQW WROHDYHDQGUHWXUQ7KHVHDXWKRUL]DWLRQGRFXPHQWVDUHYDOLG
     XQWLODGHILQLWLYHGHFLVLRQLVPDGH

x    7KHQHZ0LJUDWLRQ$XWKRULW\$JUHHPHQWFDPHLQWRHIIHFWLQ$XJXVWEXWLWGLG
     QRWKLQJWRFKDQJHLGHQWLILFDWLRQGRFXPHQWLVVXLQJ7KH0LQLVWU\RI)RUHLJQ$IIDLUVLV
     VWLOOLVVXLQJLGHQWLILFDWLRQGRFXPHQWV

$77$&+0(17

3(50$1(17 5(6,'(1&( $6 $ 3(5621 :,7+ 35,9$7( ,1&20( 25
5(7,5((
  $UWLFOHV  RI 'HFUHH 1R  LVVXHG E\ WKH &RQJUHVV RI WKH 5HSXEOLF RI *XDWHPDOD
>UHJDUGLQJWKH@0LJUDWLRQ&RGH 
  $UWLFOHV  DQG  RI 0LJUDWRU\ $XWKRULW\ $JUHHPHQW >1R@  ³5HJXODWLRQV
UHJDUGLQJ5HVLGHQF\LQ*XDWHPDOD´ 

5(48,5(0(176

3UHVHQW \RXU ILOH LQ D *5((1 IROGHU ,19(67256 3853/( >IROGHU@ 5(7,5((6 
GXO\SDJLQDWHGZLWKQRGHOHWLRQVRUDOWHUDWLRQV

     2ULJLQDOFXUUHQWSDVVSRUWZLWKDFRPSOHWHQRWDUL]HGFRS\
     &HUWLILFDWLRQ RI SDVVSRUW YDOLGLW\DQGFXUUHQF\LVVXHGE\ \RXU FRXQWU\¶V (PEDVV\RU
        &RQVXODWH DFFUHGLWHG LQ *XDWHPDOD ,I \RXU FRXQWU\ GRHV QRW KDYH DQ (PEDVV\ RU
        &RQVXODWH \RXPXVWSUHVHQWDFHUWLILFDWLRQRIELUWKZLWKDQDSRVWLOOHSXUVXDQWWRWKH
        /DZRIWKH-XGLFLDO%UDQFKDVDSSOLFDEOH

                                               11

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1586 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


       9DOLGXSWRGDWHSURRIRIFOHDQFULPLQDODQGSROLFHUHFRUGVLVVXHGE\WKHDSSURSULDWH
         DXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOH
         UHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\
         VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
       &HUWLILFDWLRQRIPLJUDWRU\PRYHPHQW
       &RS\RIDUHVROXWLRQDFFUHGLWLQJ\RXUVWDWXVDVDWHPSRUDU\UHVLGHQWZKHQDSSOLFDEOH
       3URRIRILQFRPH
           D 3HUVRQZLWKSULYDWHLQFRPH0LQLPXPLQGLYLGXDOPRQWKO\LQFRPHRIRQHWKRXVDQG
               WZRKXQGUHGILIW\8QLWHG6WDWHVGROODUVDQGIRUHDFKGHSHQGHQWDQDGGLWLRQDOVXP
               RIWKUHHKXQGUHG8QLWHG6WDWHVGROODUV
           E 5HWLUHH0LQLPXPLQGLYLGXDOPRQWKO\LQFRPHRIRQHWKRXVDQGWZRKXQGUHGILIW\
               8QLWHG6WDWHVGROODUVDQGIRUHDFKGHSHQGHQWDQDGGLWLRQDOVXPRIWKUHHKXQGUHG
               8QLWHG6WDWHVGROODUV
       3URRIRISD\PHQW

 ,IWKHDSSOLFDQWIRUSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGOHJDOO\LQFRPSHWHQW
 ERWKSDUHQWVDVVXPLQJWKH\KDYHFXVWRG\RIWKHPLQRURUZKRHYHULVDXWKRUL]HGWRH[HUFLVHWKH
 VDPHPXVWDWWDFKWKHIROORZLQJGRFXPHQWV
 
       D 9DOLGDQGFXUUHQWFHUWLILFDWLRQRIWKHPLQRU¶VELUWK,QWKHFDVHRILQGLYLGXDOVGHFODUHG
           OHJDOO\ LQFRPSHWHQW WKH GRFXPHQWV DFFUHGLWLQJ VDLG FRQGLWLRQ DV ZHOO DV WKH
           FRUUHVSRQGLQJJXDUGLDQVKLSPXVWEHDWWDFKHG
       E 5HFRUG RI DSSOLFDWLRQ WR FODLP WKH PLQRU RU OHJDOO\ LQFDSDFLWDWHG LQGLYLGXDO DV D
           GHSHQGHQW ZLWK OHJDOL]HG VLJQDWXUHV RI ERWK SDUHQWV RU H[SUHVV OHJDO DXWKRUL]DWLRQ
           :KHQWKHPLQRURULQFDSDFLWDWHGLQGLYLGXDOLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRU
           DQRWKHUSHUVRQWKLVSHUVRQPXVWDFFUHGLWKLVRUKHUJXDUGLDQVKLS
       F &RPSOHWHDQGOHJDOL]HGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVWKHFDVHPD\
           EHRIWKHJXDUGLDQRUWKHLQGLYLGXDOODZIXOO\JUDQWHGSRZHURIDWWRUQH\

127(6

 7KHGRFXPHQWOHJDOL]DWLRQFHUWLILFDWHVPXVWFRPSO\ZLWKWKHSURYLVLRQVRI$UWVHFWLRQE 
   RIWKH1RWDU\&RGH
     
 ,IWKHUHDUHGRFXPHQWVLQZKLFKWKHIRUHLJQHULVNQRZQE\PXOWLSOHQDPHV\RXPXVWDWWDFKDQ
   2IILFLDO 5HFRUGRIWKH3XEOLF ,QVWUXPHQW>FHUWLI\LQJ@DQ ,QGLYLGXDO¶V ,GHQWLW\ $UW RIWKH
   &LYLO&RGH 
        
 '2&80(176 25,*,1$7,1* $%52$'  'RFXPHQWV RULJLQDWLQJ DEURDG VKRXOG EH
   DSRVWLOOHGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFK
   GRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQD
   GLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW


                                                   12

                                                                                            '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1587 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)


    5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWH
     IRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWH
     UHJXODU VWDWXV ZDV LVVXHG VR WKDW LQIRUPDWLRQ PD\ EH HQWHUHG LQ WKH UHJLVWHU RI UHVLGHQWV
     RWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXV
     DQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHU
     VWDQGDUGWKDWUHJXODWHVLW

 ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67  7KH *XDWHPDODQ ,PPLJUDWLRQ
   ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWKV
   DOZD\V DQG ZKHQHYHU WKH 6XEGLUHFWRUDWH RI $OLHQ $IIDLUV KDV SHUIRUPHG WKH DSSURSULDWH
   LQWHUQDODGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJ
   WKHILOHWKHDOLHQZLOOLQFXUDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRZKDWLV
   HVWDEOLVKHGLQWKH,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVW
   FRPSO\ZLWKWKHSURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJ
   SDLGWKHFRUUHVSRQGLQJILQH

 ,QWKHHYHQWWKDWWKHDPRXQWUHFHLYHGLVLQFXUUHQF\RWKHUWKDQWKH86GROODUDGRFXPHQWPXVW
     EHDWWDFKHGWKDWHVWDEOLVKHVWKHFRQYHUVLRQWRWKLVFXUUHQF\
         
     
      7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH ,PPLJUDWLRQ6WDWXV
     UHTXHVWHG


3(50$1(175(6,'(1&()257+26(:+2:(5(%251,127+(5&(175$/
$0(5,&$1 &28175,(6 :+(1 7+(< +$9( %((1 7(0325$5< 5(6,'(176
)25$21(<($53(5,2'
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176

3UHVHQWWKHILOHLQD/,*+7%/8(IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJV
RUDOWHUDWLRQV

              2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
              &HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHG
                LQ*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVW
                SUHVHQWDELUWKFHUWLILFDWH ZLWK DSRVWLOOH RU LQ DFFRUGDQFH ZLWK-XGLFLDU\ /DZ DV
                DSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH
                DSSURSULDWHDXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDO

                                                     13

                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1588 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)


                 YHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHV
                 QRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXH
                 VDLGGRFXPHQWV
               &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
               $OLHQ¶VYDOLGXSWRGDWHELUWKFHUWLILFDWHZKLFKHVWDEOLVKHVWKDWKHRUVKHZDVERUQ
                 LQD&HQWUDO$PHULFDQFRXQWU\
               1RWDUL]HG VZRUQ VWDWHPHQW UHJDUGLQJ WKH DFWLYLW\ KH RU VKH ZLOO SXUVXH LQ WKH
                 FRXQWU\
               &HUWLILFDWLRQRIWKHUHVROXWLRQIRUWHPSRUDU\UHVLGHQFHIRUDPLQLPXPSHULRGRIRQH
                 \HDU
               3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWK
SDUHQWVLQH[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKH
IROORZLQJGRFXPHQWV

        D 9DOLG XS WR GDWH ELUWK FHUWLILFDWH IRU WKH PLQRU  ,Q WKH FDVH RI WKRVH ZKR DUH
             LQFDSDFLWDWHG GRFXPHQWV HVWDEOLVKLQJ VDLG FRQGLWLRQ DQG WKH FRUUHVSRQGLQJ
             UHSUHVHQWDWLRQPXVWEHDWWDFKHG
        E (QWU\UHTXHVWEULHIIRUPLQRUVRULQFDSDFLWDWHGSHUVRQZLWKDXWKHQWLFDWHGVLJQDWXUHVE\
             ERWKSDUHQWVRUH[SUHVVSHUPLVVLRQLQDFFRUGDQFHZLWKWKHODZ:KHQWKHPLQRURU
             LQFDSDFLWDWHGSHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRUE\DQRWKHUSHUVRQKHRU
             VKHPXVWHVWDEOLVKWKHUHSUHVHQWDWLRQWKDWKHRUVKHH[HUFLVHV
        F )XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRIWKH
             SHUVRQZKRH[HUFLVHVSDUHQWDODXWKRULW\RUGXO\HVWDEOLVKHGOHJDOUHSUHVHQWDWLRQ


127(6

      &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHSURYLVLRQVLQ$UW
        VHFWLRQE RIWKH1RWDU\&RGH
      ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVW
        DWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
      '2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
        QRWDUL]HG RU DXWKHQWLFDWHG LQ DFFRUGDQFH ZLWKWKH-XGLFLDU\ /DZ DFFRUGLQJWRWKH FDVH
        6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSW
        ZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
      5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
        6XEGLUHFWRUDWHIRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQ
        RI WKH DSSURSULDWH UHJXODU VWDWXV ZDV LVVXHG VR WKDW LQIRUPDWLRQ PD\ EH HQWHUHG LQ WKH
        UHJLVWHURIUHVLGHQWVRWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRI
        UHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUW
        RILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHVLW

                                                    14

                                                                                             '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1589 of 1770

                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)


 2%/,*$7,217235(6(17:25.3(50,7(YHU\DOLHQZKRLQWHQGVWRSHUIRUP
   UHPXQHUDWLYHDFWLYLW\IRUDQRUJDQL]DWLRQZLWKLQ*XDWHPDODQWHUULWRU\PXVWSUHVHQWDZRUN
   SHUPLWLVVXHGE\WKH0LQLVWU\RI/DERUDQG6RFLDO6HFXULW\DWWKH*XDWHPDODQ,PPLJUDWLRQ
   ,QVWLWXWLRQ ZLWKLQ QR PRUH WKDQ WKUHH PRQWKV RQFH KH RU VKH KDV EHHQ QRWLILHG RI WKH
   GHFLVLRQ UHJDUGLQJ KLV RU KHU UHVSHFWLYH UHVLGHQFH VWDWXV 1RQFRPSOLDQFH ZLWK WKLV
   UHTXLUHPHQWZLOOFRQVWLWXWHJURXQGVIRUUHYRNLQJWKHUHVLGHQFHJUDQWHG
 ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67  7KH *XDWHPDODQ ,PPLJUDWLRQ
   ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWK
   DOZD\VDQGZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDVSHUIRUPHGWKHDSSURSULDWH
   LQWHUQDO DGPLQLVWUDWLYH SURFHHGLQJV DQG QRWLILFDWLRQ KDV EHHQ PDGH WKHUHRI  8SRQ
   DUFKLYLQJ WKH ILOH WKH DOLHQ ZLOO LQFXU LQ D ILQH IRU UHPDLQLQJ ORQJHU WKDQ DXWKRUL]HG
   DFFRUGLQJWRWKHSURYLVLRQVLQWKH,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODU
   VWDWXVKHRUVKHPXVWFRPSO\ZLWKWKHUXOLQJVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQW
   UHJXODWLRQDIWHUKDYLQJSDLGIRUWKHILQH
 7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
   UHTXHVWHG




                                                15

                                                                                          '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1590 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)



3(50$1(17 5(6,'(1&( )25 $/,(16 :+2 +$9( %((1 7(0325$5<
5(6,'(176)25$3(5,2'(48$/25*5($7(572),9(<($56
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHV  RI WKH ³*XDWHPDODQ 5HVLGHQF\ 5HJXODWLRQ´  1DWLRQDO ,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176

3UHVHQWWKHILOHLQDQ25$1*(IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRU
DOWHUDWLRQV

              2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
              &HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHG
                 LQ*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVW
                 SUHVHQW D ELUWK FHUWLILFDWHZLWKDSRVWLOOHRU LQDFFRUGDQFHZLWK-XGLFLDU\ /DZDV
                 DSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH
                 DSSURSULDWHDXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDO
                 YHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRW
                 LVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLG
                 GRFXPHQWV
              &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
              $OLHQ¶VYDOLGXSWRGDWHELUWKFHUWLILFDWHZKLFKHVWDEOLVKHVWKDWKHRUVKHZDVERUQ
                 LQD&HQWUDO$PHULFDQFRXQWU\
              1RWDUL]HG VZRUQ VWDWHPHQW UHJDUGLQJ WKH DFWLYLW\ KH RU VKH ZLOO SXUVXH LQ WKH
                 FRXQWU\
              &HUWLILFDWLRQRIWKHUHVROXWLRQIRUWHPSRUDU\UHVLGHQFHIRUDPLQLPXPSHULRGRIRQH
                 \HDU
              3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWK
SDUHQWVLQH[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKH
IROORZLQJGRFXPHQWV

                     D 9DOLGXSWRGDWHELUWKFHUWLILFDWHIRUWKHPLQRU,QWKHFDVHRIWKRVHZKRDUH
                         LQFDSDFLWDWHGGRFXPHQWVHVWDEOLVKLQJVDLGFRQGLWLRQDQGWKHFRUUHVSRQGLQJ
                         UHSUHVHQWDWLRQPXVWEHDWWDFKHG
                     E (QWU\UHTXHVWEULHIIRUPLQRUVRULQFDSDFLWDWHGSHUVRQZLWKDXWKHQWLFDWHG
                         VLJQDWXUHVE\ERWKSDUHQWVRUH[SUHVVSHUPLVVLRQLQDFFRUGDQFHZLWKWKHODZ
                         :KHQ WKH PLQRU RU LQFDSDFLWDWHG SHUVRQ LV DFFRPSDQLHG E\ RQH RI WKH
                         SDUHQWVRUE\DQRWKHUSHUVRQKHRUVKHPXVWHVWDEOLVKWKHUHSUHVHQWDWLRQWKDW
                         KHRUVKHH[HUFLVHV

                                                   16

                                                                                          '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1591 of 1770

                                    Privileged Material
                  Attorney-Client Communication / Attorney Work Product
                                Deliberative & Predecisional
                               For Official Use Only (FOUO)


                  F )XOO DXWKHQWLFDWHG FRS\ RI LGHQWLILFDWLRQ GRFXPHQW RU SDVVSRUW DV
                     DSSURSULDWH RI WKH SHUVRQ ZKR H[HUFLVHV SDUHQWDO DXWKRULW\ RU GXO\
                     HVWDEOLVKHGOHJDOUHSUHVHQWDWLRQ

127(6

           &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UW
             OHWWHUE RIWKH1RWDU\&RGH
           ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKH
             PXVWDWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
           '2&80(176 25,*,1$7,1* $%52$'  'RFXPHQWV RULJLQDWLQJ DEURDG
             VKRXOG EH QRWDUL]HG RU DXWKHQWLFDWHG LQ DFFRUGDQFH ZLWK WKH -XGLFLDU\ /DZ
             DFFRUGLQJWRWKHFDVH6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRW
             H[FHHGLQJVL[PRQWKVH[FHSWZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKH
             VDPHGRFXPHQW
           5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
             6XEGLUHFWRUDWH IRU $OLHQ $IIDLUV ZLWKLQ WKLUW\ GD\V VWDUWLQJ IURP WKH GD\ DIWHU
             QRWLILFDWLRQRIWKHDSSURSULDWHUHJXODUVWDWXVZDVLVVXHGVRWKDWWKHLQIRUPDWLRQPD\
             EH HQWHUHG LQ WKH UHJLVWHU RI UHVLGHQWV RWKHUZLVH KH RU VKH ZLOO LQFXU LQ DQ
             H[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWK
             WKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUG
             WKDWUHJXODWHVLW
           2%/,*$7,217235(6(17:25.3(50,7(YHU\DOLHQZKRLQWHQGVWR
             SHUIRUPUHPXQHUDWLYHDFWLYLW\IRUDQRUJDQL]DWLRQZLWKLQ*XDWHPDODQWHUULWRU\PXVW
             SUHVHQWDZRUNSHUPLWLVVXHGE\WKH0LQLVWU\RI/DERUDQG6RFLDO6HFXULW\DWWKH
             *XDWHPDODQ,PPLJUDWLRQ,QVWLWXWLRQZLWKLQQRPRUHWKDQWKUHHPRQWKVRQFHKHRU
             VKHKDVEHHQQRWLILHGRIWKHGHFLVLRQUHJDUGLQJKLVRUKHUUHVSHFWLYHUHVLGHQFHVWDWXV
             1RQFRPSOLDQFH ZLWK WKLV UHTXLUHPHQW ZLOO FRQVWLWXWH JURXQGV IRU UHYRNLQJ WKH
             UHVLGHQFHJUDQWHG
           ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67 7KH *XDWHPDODQ
             ,PPLJUDWLRQ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRU
             PRUHWKDQVL[PRQWKVDOZD\VDQGZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDV
             SHUIRUPHGWKHDSSURSULDWHLQWHUQDODGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDV
             EHHQ PDGH WKHUHRI 8SRQ DUFKLYLQJ WKH ILOH WKH DOLHQ ZLOO LQFXU LQ D ILQH IRU
             UHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHSURYLVLRQVLQWKH,PPLJUDWLRQ
             &RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKH
             SURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLG
             WKHILQH
           7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ
             6WDWXVUHTXHVWHG

3(50$1(175(6,'(1&(%$6(' 21 )$0,/<5(/$7,216+,3:,7+,1/(*$/
7(506:,7+$*8$7(0$/$1

                                                  17

                                                                                           '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1592 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


 $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
 $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176
3UHVHQWWKHILOHLQD<(//2:IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRU
DOWHUDWLRQV

             2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
             &HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHG
                LQ*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVW
                SUHVHQWDELUWKFHUWLILFDWH ZLWK DSRVWLOOH RU LQ DFFRUGDQFH ZLWK-XGLFLDU\ /DZ DV
                DSSURSULDWH
             9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH
                DSSURSULDWHDXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDO
                YHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHV
                QRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXH
                VDLGGRFXPHQWV
             &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
             &RS\RIUHVROXWLRQHVWDEOLVKLQJKLPRUKHUDVDWHPSRUDU\UHVLGHQWDVDSSURSULDWH
             %LUWKFHUWLILFDWH V IRUIDPLO\PHPEHUVRISHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFH
                WKDWSURYHVKLVRUKHUWLHVZLWKWKH*XDWHPDODQSHUVRQ
             $OLHQ¶VELUWKFHUWLILFDWH
             3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWK
SDUHQWVLQH[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKH
IROORZLQJGRFXPHQWV

                    D 9DOLGXSWRGDWHELUWKFHUWLILFDWHIRUWKHPLQRU,QWKHFDVHRIWKRVHZKRDUH
                        LQFDSDFLWDWHGGRFXPHQWVHVWDEOLVKLQJVDLGFRQGLWLRQDQGWKHFRUUHVSRQGLQJ
                        UHSUHVHQWDWLRQPXVWEHDWWDFKHG
                    E (QWU\UHTXHVWEULHIIRUPLQRUVRULQFDSDFLWDWHGSHUVRQZLWKDXWKHQWLFDWHG
                        VLJQDWXUHVE\ERWKSDUHQWVRUH[SUHVVSHUPLVVLRQLQDFFRUGDQFHZLWKWKHODZ
                        :KHQ WKH PLQRU RU LQFDSDFLWDWHG SHUVRQ LV DFFRPSDQLHG E\ RQH RI WKH
                        SDUHQWVRUE\DQRWKHUSHUVRQKHRUVKHPXVWHVWDEOLVKWKHUHSUHVHQWDWLRQWKDW
                        KHRUVKHH[HUFLVHV
                    F )XOO DXWKHQWLFDWHG FRS\ RI LGHQWLILFDWLRQ GRFXPHQW RU SDVVSRUW DV
                        DSSURSULDWH RI WKH SHUVRQ ZKR H[HUFLVHV SDUHQWDO DXWKRULW\ RU GXO\
                        HVWDEOLVKHGOHJDOUHSUHVHQWDWLRQ

127(6


                                                   18

                                                                                           '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1593 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


            &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UW
              OHWWHUE RIWKH1RWDU\&RGH
            ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKH
              PXVWDWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
            '2&80(176 25,*,1$7,1* $%52$' 'RFXPHQWV RULJLQDWLQJ DEURDG
              VKRXOG EH QRWDUL]HG RU DXWKHQWLFDWHG LQ DFFRUGDQFH ZLWK WKH -XGLFLDU\ /DZ
              DFFRUGLQJWRWKHFDVH6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRW
              H[FHHGLQJVL[PRQWKVH[FHSWZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKH
              VDPHGRFXPHQW
            5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
              6XEGLUHFWRUDWH IRU $OLHQ $IIDLUV ZLWKLQ WKLUW\ GD\V VWDUWLQJ IURP WKH GD\ DIWHU
              QRWLILFDWLRQRIWKHDSSURSULDWHUHJXODUVWDWXVZDVLVVXHGVRWKDWLQIRUPDWLRQPD\EH
              HQWHUHG LQ WKH UHJLVWHU RI UHVLGHQWV RWKHUZLVH KH RU VKH ZLOO LQFXU LQ DQ
              H[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWK
              WKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUG
              WKDWUHJXODWHVLW
            ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67 7KH *XDWHPDODQ
              ,PPLJUDWLRQ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRU
              PRUHWKDQVL[PRQWKVDOZD\VDQGZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDV
              SHUIRUPHGWKHDSSURSULDWHLQWHUQDODGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDV
              EHHQ PDGH WKHUHRI 8SRQ DUFKLYLQJ WKH ILOH WKH DOLHQ ZLOO LQFXU LQ D ILQH IRU
              UHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHSURYLVLRQVLQWKH,PPLJUDWLRQ
              &RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKH
              SURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLG
              WKHILQH
            7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ
              6WDWXVUHTXHVWHG

3(50$1(175(6,'(1&()25$/,(16:+2+$9(%((10$55,(')25$<($5
25 025( 25 $5( ,1 $ '20(67,& 3$571(56+,3 :,7+ $ *8$7(0$/$1
3(5621
 $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
 $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176

3UHVHQW WKH ILOH LQ D %/8( IROGHU GXO\ SDJLQDWHG IRU HQWU\ ZLWKRXW VWUD\ PDUNLQJV RU
DOWHUDWLRQV

            2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
            &HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHG
              LQ*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVW

                                                   19

                                                                                            '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1594 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


               SUHVHQWDELUWKFHUWLILFDWH ZLWK DSRVWLOOH RU LQ DFFRUGDQFH ZLWK-XGLFLDU\ /DZ DV
               DSSURSULDWH
             9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH
               DSSURSULDWHDXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDO
               YHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRW
               LVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLG
               GRFXPHQWV
             &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
             &RS\RIUHVROXWLRQHVWDEOLVKLQJKLPRUKHUDVDWHPSRUDU\UHVLGHQWDVDSSURSULDWH
             0DUULDJHFHUWLILFDWHRUFHUWLILFDWHRIGRPHVWLFSDUWQHUVKLSLVVXHGE\WKH1DWLRQDO
               5HJLVWHURI3HUVRQV
             %LUWKFHUWLILFDWHIRU*XDWHPDODQVSRXVHLVVXHGE\WKH1DWLRQDO5HJLVWHURI3HUVRQV
               ZLWKDQQRWDWLRQRIWKHFRUUHVSRQGLQJPDUULDJHRUGRPHVWLFSDUWQHUVKLS
             3URRIRISD\PHQW


127(6

           &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UW
             VHFWLRQE RIWKH1RWDU\&RGH
           ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKH
             PXVWDWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
           '2&80(176 25,*,1$7,1* $%52$'  'RFXPHQWV RULJLQDWLQJ DEURDG
             VKRXOG EH QRWDUL]HG RU DXWKHQWLFDWHG LQ DFFRUGDQFH ZLWK WKH -XGLFLDU\ /DZ
             DFFRUGLQJWRWKHFDVH6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRW
             H[FHHGLQJVL[PRQWKVH[FHSWZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKH
             VDPHGRFXPHQW
           5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
             6XEGLUHFWRUDWH IRU $OLHQ $IIDLUV ZLWKLQ WKLUW\ GD\V VWDUWLQJ IURP WKH GD\ DIWHU
             QRWLILFDWLRQRIWKHDSSURSULDWHUHJXODUVWDWXVZDVLVVXHGVRWKDWWKHLQIRUPDWLRQPD\
             EH HQWHUHG LQ WKH UHJLVWHU RI UHVLGHQWV RWKHUZLVH KH RU VKH ZLOO LQFXU LQ DQ
             H[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWK
             WKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUW RILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUG
             WKDWUHJXODWHVLW
           ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67 7KH *XDWHPDODQ
             ,PPLJUDWLRQ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRU
             PRUHWKDQVL[PRQWKVDOZD\VDQGZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDV
             SHUIRUPHGWKHDSSURSULDWHLQWHUQDODGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDV
             EHHQ PDGH WKHUHRI 8SRQ DUFKLYLQJ WKH ILOH WKH DOLHQ ZLOO LQFXU LQ D ILQH IRU
             UHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHUXOLQJLQWKH,PPLJUDWLRQ&RGH
             ,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKHSURYLVLRQV
             RIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGWKHILQH


                                                  20

                                                                                           '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1595 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


              7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ
                6WDWXVUHTXHVWHG




3OHDVHFRQILUPE\VLJQDWXUHEHORZWKDWRXUXQGHUVWDQGLQJVIDLUO\UHIOHFW\RXUSURWHFWLRQV\VWHP




Title:

For the Government of Guatemala




                                                21

                                                                                      '+6))
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1596 of 1770



  
                         
>*29(510(172)7+(5(38%/,&2)
   
*8$7(0$/$
0,1,675<2))25(,*1$))$,56@
                                                                                                    '(9,0,1

  

                                                      0(025$1'80
  72              $0%$66$'250$18(/(63,1$
                   (0%$66<2)*8$7(0$/$,17+(81,7('67$7(62)$0(5,&$
  
  &&              9,9,$1$$5(1$6
                   $'9,6,1*0,1,67(52)7+(*8$7(0$/$1(0%$66<,17+(81,7('67$7(62)$0(5,&$
  
  )520            $0%$66$'253$%/2*$5&Ë$6$(1=
                     '(387<0,1,67(52))25(,*1$))$,56>6LJQDWXUH@
                                                                         >5RXQGVWDPSUHDGLQJ
                                                                         0LQLVWU\RI)RUHLJQ5HODWLRQV&$@
  68%-(&7          75$16)(52)48(67,2165(*$5',1*$&&(6672-867$1'&203/(7(352&(66(6,1
                     68332572)7+(&223(5$7,21$*5((0(17&21&(51,1*7+(5(9,(:2)3527(&7,21
                     5(48(676%(7:((17+(*29(510(172)*8$7(0$/$$1'7+(                            
                          *29(510(172)7+(81,7('67$7(62)$0(5,&$
  
  '$7(            -8/<
  
  

          ,DPZULWLQJWR\RXUHJDUGLQJ0HPRUDQGXP1R1ZKHUHE\D'LSORPDWLF1RWHIURPWKH6WDWH
  'HSDUWPHQWZDVVHQWWRWKH0LQLVWHURI)RUHLJQ$IIDLUVRIWKH5HSXEOLFRI*XDWHPDODUHJDUGLQJTXHVWLRQVDERXWDFFHVV
  WRMXVWDQGFRPSOHWHSURFHVVHVLQVXSSRUWRIWKHFRRSHUDWLRQDJUHHPHQWFRQFHUQLQJWKHUHYLHZRISURWHFWLRQUHTXHVWV
  EHWZHHQWKHJRYHUQPHQWRI*XDWHPDODDQGWKHJRYHUQPHQWRIWKH8QLWHG6WDWHVRI$PHULFD

           7RWKDWHIIHFW,DPDWWDFKLQJDFRS\RIRIILFLDOQRWLFHZLWKUHIHUHQFH,*0&(0&MVLVVXHGE\
  0U &DUORV (PLOLR 0RUDOHV &DQFLQR *HQHUDO 'LUHFWRU RI WKH *XDWHPDODQ 0LJUDWLRQ ,QVWLWXWH LQ UHVSRQVH WR \RXU
  TXHVWLRQV3OHDVHUHIHUWKLVRIILFLDOQRWLFHWRWKH6WDWH'HSDUWPHQW

  

           6LQFHUHO\

  

  

  

               DY]RQDFLXGDGGH*XDWHPDOD&yGLJR3RVWDO7HOHSKRQH  

                                                      ZZZPLQH[JREJW



                                                                                                                               



                                                                                                              '+6))
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1597 of 1770



    
    
                                                                 
     
>*29(510(172)7+(5(38%/,&2)
*8$7(0$/$
0,1,675<2)7+(,17(5,25
     
*(1(5$/',5(&725$7(2)0,*5$7,21@


    
                                                                                                  *XDWHPDOD-XO\
                                                                                   2)),&,$/127,&(,*0&(0&MV
    
    
    

    0U'HSXW\0LQLVWHU
           , DP KHUHE\ ZULWLQJ WR \RX LQ UHJDUGV WR PHPRUDQGXP 5()(5(1&( '(9,0,1 
    ZKHUHE\ZKLFK\RXLQIRUPWKHXQGHUVLJQHGWKDWWKH6WDWH'HSDUWPHQWRIWKH8QLWHG6WDWHVRI$PHULFDVHQW
    DVHULHVRITXHVWLRQVUHODWHGWRDFFHVVWRMXVWDQGFRPSOHWHSURFHVVHVLQVXSSRUWRIWKHFRRSHUDWLRQDJUHHPHQW
    FRQFHUQLQJWKHUHYLHZRISURWHFWLRQUHTXHVWVEHWZHHQWKHJRYHUQPHQWRI*XDWHPDODDQGWKHJRYHUQPHQWRI
    WKH 8QLWHG 6WDWHV RI $PHULFD UHDVRQ IRU ZKLFK ZH KDYH DWWDFKHG WKH FRPSHWHQF\ TXHVWLRQV RI WKLV
    LQVWLWXWLRQVRWKDWWKH\FDQEHDQVZHUHGDQGVXEVHTXHQWO\WUDQVIHUUHGWRWKH0LQLVWU\RI)RUHLJQ$IIDLUVWR
    EHVHQWYLDGLSORPDWLFPHDQVWRWKHDERYHPHQWLRQHG6WDWH'HSDUWPHQW

          3XUVXDQWWRWKHIRUHJRLQJ,DPVHQGLQJWKHUHVSRQVHVWRWKHDERYHPHQWLRQHGTXHVWLRQVIRUWKHXVHV
    DQGSXUSRVHVWKHUHLQFRQWDLQHG

             6LQFHUHO\

                              >6LJQDWXUH@                                     
                              >6WDPS&DUORV(PLOLR0RUDOHV&DQFLQR
                              *HQHUDO'LUHFWRU
                              *XDWHPDODQ0LJUDWLRQ,QVWLWXWH                                                 
                                                                                                     >*8$7(0$/$10,*5$7,21,167,787(
                                                                                                      *8$7(0$/$&$@
    

    &RQVLVWVRI  SDJHVLQFOXVLYH

    $PEDVVDGRU
    3$%/2*$5&,$6$(1=
    'HSXW\0LQLVWHURI)RUHLJQ$IIDLUV
    0LQLVWU\RI)RUHLJQ$IIDLUV
    +DQG'HOLYHUHG
                                                                              
             WD$YHQLGD]RQD&LXGDGGH*XDWHPDOD7HOHSKRQHZZZPLJUDFLyQJREJW




                                                                                                                             




                                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1598 of 1770




                                    35,9,/(*('
                              $77251(<:25.352'8&7
                     '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7


2EOLJDWLRQVDQGLQWHUQDWLRQDOUHJXODWLRQV
+RZGRHV*XDWHPDODLPSOHPHQWLWVQRQUHIRXOHPHQWREOLJDWLRQVE\YLUWXHRIWKH³&RQYHQWLRQ
DJDLQVW7RUWXUHDQG2WKHU&UXHO,QKXPDQRU'HJUDGLQJ7UHDWPHQWRU3XQLVKPHQW´DQGWKH
³&RQYHQWLRQ5HODWLQJWRWKH6WDWXVRI5HIXJHHV´ZLWKLQLWVOHJLVODWLYHIUDPHZRUN"
,Q DFFRUGDQFH ZLWK ZKDW LV HVWDEOLVKHG LQ $UWLFOH  RI 'HFUHH  RI WKH 0LJUDWLRQ &RGH RI WKH
5HSXEOLF RI *XDWHPDOD &RQJUHVV DV ORQJ DV WKHUH KDV EHHQ QR DEDQGRQPHQW RU FHVVDWLRQ UHJXODWHG LQ
$UWLFOHVDQGRIWKH6WDWXVRI5HIXJHHV5HJXODWLRQVDQG>$UWLFOH@RIWKH0LJUDWLRQ&RGH
,QUHJDUGVWRWRUWXUHLWVKRXOGEHWDNHQLQWRDFFRXQWWKDWWKHPHFKDQLVLPVDQGDJUHHPHQWVUHODWHGWRWKH
SUHYHQWLRQRIWKHVDPHDUHFDUULHGRXWYLDWKH1DWLRQDO2IILFHRI7RUWXUH3UHYHQWLRQLQDFFRUGDQFHZLWK
'HFUHHRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVVLQUHVSHFWWRWKHW\SHRISURWHFWLRQWKDWWKH6WDWH
JUDQWVWKURXJKWKHDIRUHPHQWLRQHGRIILFHWKHPHFKDQLVPVRISURWHFWLRQDJDLQVWWRUWXUHDUHWKHIROORZLQJ
        &RQILGHQWLDOLW\ RI WKH LGHQWLW\ RI LQGLYLGXDOV GHSULYHG RI  WKHLU OLEHUW\ DQG RI SDUWLFXODU
LQGLYLGXDOVZKRSURYLGHLQIRUPDWLRQWRWKH2IILFH
        7KDWVDQFWLRQVRUPHDVXUHVVKDOOQRWEHHQIRUFHGDJDLQVWLQGLYLGXDOVZKRDUHSDUWRIWKH2IILFH
LQ FRPSOLDQFH RI WKHLU GXWLHV RU DJDLQVW DQ\ RUJDQL]DWLRQ RU LQGLYLGXDO ZKR SURYLGHV DQ\ W\SH RI
LQIRUPDWLRQWRWKH2IILFHHYHQLIWKHLQIRUPDWLRQLVWUXHRUIDOVHQRQHRIWKHVHRUJDQL]DWLRQVRULQGLYLGXDOV
VKDOOVXIIHUGDPDJHVRIDQ\NLQGIRUWKLVUHDVRQ
       7KHDXWRQRP\RIWKH2IILFHLQWKHIXOILOOPHQWRILWVSODQVDQGHFRQRPLFILQDQFLDOSROLFLHV,Q
DGGLWLRQWKHSUHVHQWDWLRQRILWVEXGJHWSODQLQDFFRUGDQFHZLWKWKHLQWHUQDOSURFHGXUHVRIWKH&RQJUHVVRI
WKH5HSXEOLFDQGG 7KDWWKH2IILFHFDQLQGHSHQGHQWO\VHOHFWLWVRZQSHUVRQQHOEDVHGRQWKHSURFHGXUHV
UHTXLUHPHQWVDQGFULWHULDGHYHORSHGLQLWVUXOHVRISURFHGXUH
'RHV*XDWHPDODDSSO\PDQGDWRU\UHVWULFWLRQVWRVXFKSHWLWLRQVLIWKHDSSOLFDQWLVVHHNLQJSURWHFWLRQ
DJDLQVWWRUWXUH"
*XDWHPDODRQO\DSSOLHVUHVWULFWLRQVWKDWDUH>LQFOXGHG@LQWKHDJUHHPHQW
'RHV*XDWHPDODDSSO\PDQGDWRU\UHVWULFWLRQVWRVXFKSHWLWLRQVLIWKHDSSOLFDQWLVVHHNLQJSURWHFWLRQ
DJDLQVWSHUVHFXWLRQEH\RQGWKHFRQGLWLRQVZKLFKDUHLGHQWLILHGLQWKH&RQYHQWLRQ5HODWLQJWRWKH
6WDWXVRI5HIXJHHV!!"









                                                          

                                                          




                                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1599 of 1770



                                       35,9,/(*('
                                 $77251(<:25.352'8&7
                        '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7


,WLVGHWHUPLQHGLQDFFRUGDQFHZLWKWKHSURYLVLRQVLQ$UWLFOHDQGRIWKH0LJUDWLRQ&RGH,Q
DGGLWLRQWKHSURYLVLRQVLQ$UWLFOHDQGVKDOOEHDQDO\]HGLIGHHPHGDSSOLFDEOH
/LNHZLVHWKHSURYLVLRQVLQPLJUDWLRQSROLFLHVLVVXHGE\WKHFRPSHWHQWDXWKRULW\VKDOOEHDQDO\]HGLQ
DFFRUGDQFHZLWK$UWLFOHRIWKH0LJUDWLRQ&RGH
,V*XDWHPDODSDUWRIWKHDQ\RWKHUELODWHUDORUPXOWLODWHUDODJUHHPHQWVZKLFKUHTXLUHWKHSURWHFWLRQ
RI SHUVRQV DJDLQVW SHUVHFXWLRQ" +DYH WKHVH REOLJDWLRQV EHHQ LQFRUSRUDWHG LQWR *XDWHPDODQ
OHJLVODWLRQ"
$VSDUWRIDQDJUHHPHQWWKHREOLJDWLRQVRIWKHVDPHEHFRPHSDUWRIWKHOHJDOV\VWHP
:KLFK*XDWHPDODQODZVSURWHFWSHUVRQVIURPSHUVHFXWLRQRUWRUWXUHFDUULHGRXWE\VWDWHDQGQRQ
VWDWHDFWRUV"
$JUHHPHQWVRQFHUDWLILHGEHFRPHDSDUWRIWKHLQWHUQDOOHJDOV\VWHPDQGDUHRIPDQGDWRU\FRPSOLDQFH
'RHV*XDWHPDODUHFRJQL]HD\VOXPSHWLWLRQVEDVHGRQWKHSHUVHFXWLRQRIDQRQVWDWHDFWRU"
<HV HTXDOLW\ LV REVHUYHG DQG DSSOLHG IRU UHDVRQV RI UDFH UHOLJLRQ QDWLRQDOLW\ FRXQWU\¶V VLWXDWLRQ RU
PHPEHUVKLSLQDSDUWLFXODUJURXSRUSROLWLFDOSHUVHFXWLRQV

&XUUHQW&DSDFLW\
:KDWLVWKHQXPEHURIDV\OXPUHIXJHHFDVHVILOHGLQWKHODVW\HDU"+RZPDQ\FDVHVZHUHFRPSOHWHG"
+RZPDQ\FDVHVZHUHJUDQWHG"+RZPDQ\FDVHVZHUHGHQLHG"
7KHUHDUHDSSOLFDWLRQVIURPDQGDSSOLFDWLRQVIRUWKLV\HDURIWKXVIDUDVDUHVXOWRIWKH
HIHFWLYH GDWHRIWKH 1DWLRQDO  0LJUDWLRQ $XWKRULW\ $JUHHPHQW  HIIHFWLYH RQ $SULO RI  YLD
ZKLFK &21$5( ZDV FRQVWLWXWHG RQ 0D\   ZKLFK LV D FRPSHWHQW HQWLW\ WKDW ZLOO LGHQWLI\ DQG
UHFRPPHQG>PDWWHUV@IRUWKH1DWLRQDO0LJUDWLRQ$XWKRULW\WRGHFLGHRQ

:KDWLVWKHQXPEHURISHWLWLRQVWKDWZHUHDEDQGRQHGLQWKHODVW\HDU"&DQ\RXLGHQWLI\DQ\
UHDVRQVJLYHQIRUWKHDEDQGRQPHQWRIVDLGSHWLWLRQV"
7KHUHLVDUHFRUGRIDSSOLFDWLRQVWKDWZHUHDEDQGRQHGLQWKHODVW\HDULQGLYLGXDOVZKRDSSHDUHGWR
FDUU\RXWWKHDSSOLFDWLRQWKH\ZHQWWKURXJKWKHSHUVRQDOLQWHUYLHZSURFHVVKRZHYHUWKH\GLGQRWUH
DSSHDUIRUWKHUHQHZDORIWKHLUSHUPDQHQWVWDWXV




                                                          




                                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1600 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7


+RZGR\RXSODQWRDGGUHVVDQ\FXUUHQWGHOD\RISHWLWLRQV"+RZPXFKWLPHGR\RXHVWLPDWHZLOO
EHUHTXLUHGWRFRQIURQWDQ\FXUUHQWGHOD\"
&21$5(LVUHVSRQVLEOHRIDOOHYLDWLQJDQ\GHOD\VUHODWHGWRILOHGDSSOLFDWLRQV>&21$5(@KDVPHWRQ
VHYHUDOVHVVLRQVLQRUGHUWRGHOLYHUWKHFDVHVWRWKH1DWLRQDO0LJUDWLRQ$XWKRULW\

$YDLODEOHSURWHFWLRQVXQGHU*XDWHPDODQODZ

:KDWLVWKHGLIIHUHQFHEHWZHHQ³DV\OXP´³UHIXJHHVWDWXV´³FLWL]HQVKLSIRU&$LQGLYLGXDOV´DQG
³WHPSRUDU\UHVLGHQFHIRU&$LQGLYLGXDOV´LQFOXGLQJWKHULJKWVEHQHILWVWKDWDUHJUDQWHGDQGWKH
FLUFXPVWDQFHVXQGHUZKLFKWKH\FRXOGEHUHVFLQGHG"

$V\OXPLQ*XDWHPDODLVDILJXUHRISROLWLFDOQDWXUHLWVHIIHFWVDUHUHJXODWHGE\WKH0LQLVWU\RI)RUHLJQ
$IIDLUVWKHUHLVQRNQRZOHGJHRIFRQFUHWHFDVHVRIVDLGDSSOLFDWLRQVWRWKLVGDWH
7KHHIIHFWVRIWKHUHIXJHHVWDWXVDUHWKRVHRIREWDLQLQJDWHPSRUDU\RUSHUPDQHQWUHVLGHQFH>ZKLFK@JUDQWV
DFFHVVWRVWDWHDJHQFLHV7KHEHQHILWVIRUUHIXJHHVDUHWKRVHRIQRQSD\PHQWRIWD[HVDQGDFFHVVWRVWDWH
DJHQFLHV
&LWL]HQVKLSLVDUHFRJQLWLRQE\WKH0LQLVWU\RI)RUHLJQ$IIDLUVZKLFKJUDQWVDIRUHLJQHUWKHVDPHEHQHILWV
WKDWD*XDWHPDODQFLWL]HQ>KDV@LQFOXGLQJDSHUVRQDOLGHQWLILFDWLRQGRFXPHQWLQWKHVDPHFRORURIWKRVHRI
*XDWHPDODQFLWL]HQV
7HPSRUDU\RUSHUPDQHQWUHVLGHQF\LVDUHJXODUPLJUDWRU\VWDWXVZKLFKLVJUDQWHGWRDQLQGLYLGXDOZKR
KDVFRPSOLHGZLWKDOORIWKHUHTXLUHPHQWVRIWKHUHVSHFWLYHUHJXODWLRQVLQRUGHUWRREWDLQWKHUHVLGHQF\
GHSHQGLQJ RQ KLVKHU FDWHJRU\ 7KH EHQHILWV DUH WKH LGHQWLILFDWLRQ WKURXJK WKH 1DWLRQDO 'HPRJUDSKLF
5HJLVWU\EHQHILWVYDU\LQUHODWLRQWRDUHVLGHQF\RIOHJDOQDWXUHIRUWKHSHULRGDXWKRUL]HGE\LWVFDWHJRU\LQ
DFFRUGDQFHZLWKWKH0LJUDWLRQ&RGH
+RZGRHVWKH*XDWHPDODQODZHVWDEOLVKFRQILGHQWLDOLW\LQWKHSURFHVVRIUHIXJHHVWDWXV 56' "
$JXDUDQWHHWKDWWKH6WDWHKDVWRFRPSO\ZLWKWKHSURYLVLRQVRI$UWLFOHLVHVWDEOLVKHG&RQILGHQWLDOLW\
&RQILGHQWLDOLW\ RI WKH DSSOLFDWLRQ SDSHUZRUN DQG SHUVRQDO LQIRUPDWLRQ RI WKH LQGLYLGXDO UHTXHVWLQJ WKH
UHFRJQLWLRQRIUHIXJHHVWDWXVLVJXDUDQWHHGLQRUGHUWRDYRLGDQ\ULVNVDJDLQVWOLIHLQWHJULW\OLEHUW\RUDQ\
RWKHUULJKWVRIWKHDSSOLFDQW






                                                        




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1601 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7


$UHWKHFRPSOHPHQWDU\DQGWHPSRUDU\IRUPVRISURWHFWLRQIRUHVHHQLQWKHOHJLVODWLRQ
LPSOHPHQWHGLQWRSUDFWLFH"
7KH6WDWHUHFRJQL]HVLPPLJUDWLRQODZDVDZKROHWKDWLVWKHHQWU\UHVLGHQF\WUDQVLWDQGGHSDUWXUH
WHPSRUDU\VKHOWHUDQGSURWHFWLRQDVZHOODVWKHJUDQWLQJRIWKHEHQHILWVRIWKHFRQYHQWLRQRILQ
DFFRUGDQFHZLWKWKHPLJUDWLRQSROLFLHVHVWDEOLVKHGE\WKHFRPSHWHQWHQWLW\
:KDWLVWKHSURFHVV>IROORZHG@WRREWDLQSHUPDQHQWUHVLGHQF\LQ*XDWHPDOD"
&RQIRUP LQ DFFRUGDQFH ZLWK WKH UHJXODWLRQV RI WKH 0LJUDWLRQ &RGH LQ UHVSHFW WR $UWLFOH  UHJDUGLQJ
SHUPDQHQW UHVLGHQWV 3HUPDQHQW UHVLGHQWV DUH WKH LQGLYLGXDOV ZKR QRW RQO\ FRPSO\ ZLWK RWKHU OHJDO
UHTXLUHPHQWV EXW ZKR ZDQW WR EH GRPLFLOHG LQ WKH FRXQWU\ ZKR DUH HVWDEOLVKHG LQ WKH FRUUHVSRQGLQJ
UHJXODWLRQDQGWKDWIDOOZLWKLQWKHIROORZLQJFULWHULRQ
        D +DYHEHHQWHPSRUDU\UHVLGHQWVIRUDSHULRGHTXDOWRILYHRUPRUH\HDUV
        E +DYHEHHQPDUULHGIRUPRUHWKDQRQH\HDURUGHFODUHGDGRPHVWLFSDUWQHUVKLSZLWKD*XDWHPDODQ
        FLWL]HQ
        F )DPLO\PHPEHUVZLWKLQOHJDOGHJUHHVRID*XDWHPDODQFLWL]HQZKRKDVDQRWKHUQDWLRQDOLW\
        G 7KRVHERUQLQRWKHU&HQWUDO$PHULFDQFRXQWULHVZKHQWKH\KDYHEHHQWHPSRUDU\UHVLGHQWVIRUD
        SHULRGRIRQH\HDU
        H 3HUVRQVZLWKSULYDWHLQFRPHRUUHWLUHHVZKRKDYHEHHQDXWKRUL]HGWRUHVLGHLQWKHFRXQWU\DQG
        ZKRKDYHOHJDOSHUPDQHQWLQFRPHVRULJLQDWLQJIURPDEURDG
,WLVXQGHUVWRRGWKDWDVDVSHFLDOUHJXODWLRQIRUSHUPDQHQWUHVLGHQWVWDWXVIRUSHUVRQVZLWKSULYDWHLQFRPH
RUUHWLUHHVDOORIWKHEHQHILWVDQGH[HPSWLRQVWKDWDUHUHJXODWHGLQWKHVSHFLILFUHJXODWLRQVIRUWKHVHFDVHV
ZLOO EH DSSOLFDEOH WR *XDWHPDODQ FLWL]HQV ZKR KDYH EHHQ QDWXUDOL]HG LQ RWKHU FRXQWULHV DQG ZKR KDYH
UHWXUQHGKDYLQJUHWLUHGIURPWKHJRYHUQPHQWRUSULYDWHHQWLWLHV
:KDWDUHWKHUHTXLUHPHQWVIRUSHUPDQHQWUHVLGHQFHVWDWXV"
6HHWKHGRFXPHQWDQQH[HGWRWKLVTXHVWLRQQDLUH
:KDWLVWKHSURFHVVWRREWDLQ*XDWHPDODQFLWL]HQVKLSRUZKDWDUHWKHUHTXLUHPHQWVIRUFLWL]HQVKLS"
7KLVDQVZHUZLOOEHVHQWWRWKHFRPSHWHQWHQWLW\
&DQ\RXSURYLGHDZULWWHQVXPPDU\WKDWH[SODLQV\RXUFXUUHQWV\VWHPRIJUDQWLQJSURWHFWLRQDQG
WKH SURFHGXUHV XVHG WR UHDFK D GHWHUPLQDWLRQ RQ DQ LQGLYLGXDO¶V FDVH" )URP WKH PRPHQW DQ
LQGLYLGXDO


                                                        




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1602 of 1770



                                              35,9,/(*('
                                        $77251(<:25.352'8&7
                               '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7


DUULYHV LQ *XDWHPDOD IRU WKH ILUVW WLPH ZKDW DUH WKH SURFHGXUDO VDIHJXDUGV DYDLODEOH WR WKLV
LQGLYLGXDO"
$ 725785( ,QUHJDUGVWRWRUWXUHLWVKRXOGEHWDNHQLQWRDFFRXQWWKDWWKHPHFKDQLVLPVDQGDJUHHPHQWV
UHODWHGWRWKHSUHYHQWLRQRIWKHVDPHDUHFDUULHGRXWYLDWKH1DWLRQDO2IILFHRI7RUWXUH3UHYHQWLRQ7KH
1DWLRQDO2IILFHRI7RUWXUH3UHYHQWLRQKDVWKHIROORZLQJGXWLHVLWVKDOOKDYHWKHPDQGDWHWR
D 3HULRGLFDOO\UHYLHZWKHWUHDWPHQWDQGFRQGLWLRQVWKDWWKHLQGLYLGXDOVGHSULYHGRIOLEHUW\UHFHLYHLQDOORI
WKH SULYDWH RU SXEOLF GHWHQWLRQ FHQWHUV RU DUHDV RI FRQILQHPHQW ZLWK WKH SXUSRVH RI UHLQIRUFLQJ WKHLU
SURWHFWLRQ DJDLQVW WRUWXUH DQG RWKHU FUXHO LQKXPDQ RU GHJUDGLQJ WUHDWHPHQW RU SXQLVKPHQW LI GHHPHG
QHFFHVDU\
E  6HQG UHFRPPHQGDWLRQV DQGRU UHTXHVWV WR FRPSHWHQW DXWKRUWLHV ZLWK WKH SXUSRVH RI LPSURYLQJ WKH
WUHDWPHQWDQGFRQGLWLRQVRILQGLYLGXDOVGHSULYHGRIOLEHUW\DQGSUHYHQWWKHWRUWXUHDQGRWKHUFUXHOLQKXPDQ
RUGHJUDGLQJWUHDWPHQWRUSXQLVKPHQWWDNLQJLQWRFRQVLGHUDWLRQWKHSHUWLQHQWUHJXODWLRQVRI,QWHUQDWLRQDO
/DZRI+XPDQ5LJKWV
F 6HQGUHFRPPHQGDWLRQVDQGRUUHTXHVWVWRWKHFRPSHWHQWDXWKRULWLHVZLWKWKHSXUSRVHRIDVVXULQJWKH
LQWHJULW\GLJQLW\DQGHIIHFWLYHFDUHDQGUHKDELOLWDWLRQRIYLFWLPVRIWRUWXUHDQGRWKHUFUXHOLQKXPDQRU
GHJUDGLQJWUHDWPHQWRUSXQLVKPHQWWDNLQJLQWRFRQVLGHUDWLRQWKHSHUWLQHQWUHJXODWLRQVRI,QWHUQDWLRQDO/DZ
RI+XPDQ5LJKWV
H 5HSRUWDQGRUGHQRXQFHWRFRPSHWHQWDJHQFLHVDQGDXWKRULWLHVWKHSUREDEOHH[LVWHQFHRIFULPHVDQGRWKHU
VLWXDWLRQVWKDWUHTXLUHDQLQYHVWLJDWLRQ
I  5HSRUW WR FRPSHWHQW DXWKRULWLHV DQ\ NQRZOHGJH WKDW WKH\ KDYH RQ ZHDNQHVVHV LQ WKH VHFXULW\ DQG
LQIUDVWUXFWXUH V\VWHP RI  GHWHQWLRQ FHQWHUV LQ RUGHU WR JXDUDQWHH WKH OLIHDQG LQWHJULW\ RI WKH GHWDLQHHV
ZRUNHUVDQGYLVLWRUVDVZHOODVWKHSXUSRVHRIVDIHJXDUGLQJVRFLHW\LQJHQHUDODQGDYRLGWKHFRPPLVVLRQ
RIFULPHVLQWKRVHFHQWHUV
,Q UHJDUGV WR WKH SURWHFWLRQ WKDW WKH 6WDWH SURYLGHV WKURXJK WKH DERYHPHQWLRQHG RIILFH LQ SUHYHQWLRQ
PHFKDQLVPVDJDLQVWWRUWXUHZHFDQILQG
          &RQILGHQWLDOLW\ RI WKH LGHQWLW\ RI LQGLYLGXDOV GHSULYHG RI  WKHLU OLEHUW\ DQG RI SDUWLFXODU
         LQGLYLGXDOVZKRSURYLGHLQIRUPDWLRQWRWKH2IILFH
         7KHQRQHQIRUFHPHQWRIVDQFWLRQVRUPHDVXUHVDJDLQVWLQGLYLGXDOVZKRDUHSDUWRIWKH2IILFHLQ
         FRPSOLDQFHRIWKHLUGXWLHVRUDJDLQVWDQ\RUJDQL]DWLRQRULQGLYLGXDOZKRSURYLGHVLQIRUPDWLRQWR
         WKH2IILFHHYHQLIWKHLQIRUPDWLRQLVWUXHRUIDOVHQRQHRIWKHVHRUJDQL]DWLRQVRULQGLYLGXDOVVKDOO
         VXIIHUGDPDJHVRIDQ\NLQGIRUWKLVUHDVRQ
         7KHDXWRQRP\RIWKH2IILFHLQWKHIXOOILOOPHQWRILWVSODQVDQGHFRQRPLFILQDQFLDOSROLFLHV,Q
         DGGLWLRQWKHSUHVHQWDWLRQRILWVEXGJHW
                                                             

                                                             

                                                            



                                                                                                          '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1603 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

        SODQLQDFFRUGDQFHZLWKWKHLQWHUQDOSURFHGXUHVRIWKH&RQJUHVVRIWKH5HSXEOLFDQGG 7KDWWKH
        2IILFHLQGHSHQGHQWO\VHOHFWVLWVRZQSHUVRQQHOEDVHGRQWKHSURFHGXUHVUHTXLUHPHQWVDQGFULWHULD
        ZKLFKDUHGHYHORSHGLQLWVUXOHVRISURFHGXUH

,1 5(*$5'6 72 $6</80 ,1 $&&25'$1&( :,7+ $57,&/(  2) 7+( 1$7,21$/
0,*5$7,21 $87+25,7< $*5((0(17  7+( 352&(66 ,6 $6 )2//2:6 7KH
DSSOLFDWLRQ IRU 5HIXJHH 6WDWXV FDQ EH ILOHG SHUVRQDOO\ LQ ZULWLQJ RU YHUEDOO\ EHIRUH D 0LJUDWLRQ
&KHFNSRLQWRUEHIRUHWKH6XEGLUHFWRUDWHRI&DUHDQG3URWHFWLRQRI0LJUDQW¶V)XQGDPHQWDO5LJKWVLQWKH
,QVWLWXWHWKHSURFHVVVKDOOEHFDUULHGRXWLQWKHIROORZLQJPDQQHU

    5HJDUGLQJWKHDSSOLFDWLRQ7KHUHTXHVWVKDOOEHFDUULHGRXW

        x    %HIRUHWKH6XEGLUHFWRUDWHRI0LJUDWLRQ&RQWURODWWKH&KHFNSRLQWVRIWKH,QVWLWXWHWKHGHOHJDWH
             ZLOOUHFHLYHWKHLQLWLDODSSOLFDWLRQLQDYHUEDORUZULWWHQPDQQHU>DQG@KHVKHZLOOLPPHGLDWHO\
             WUDQVIHUWKHDSSOLFDWLRQLQDZULWWHQPDQQHUWRWKHVXSSRUWSHUVRQQHOIURP&21$5(RU
        x    EHIRUHWKH6XEGLUHFWRUDWHRI&DUHDQG3URWHFWLRQRI0LJUDQW¶V%DVLF5LJKWVLQWKH,QVWLWXWHWKH
             LQLWLDODSSOLFDWLRQZLOOEHUHFHLYHGLQDYHUEDORUZULWWHQPDQQHUDQGZLOOEHWUDQVIHUUHGLQWKH
             ZULWWHQIRUPWR&21$5(¶VVXSSRUWSHUVRQQHO
$IWHUWKHDSSOLFDWLRQKDVEHHQUHFHLYHGWKHVXSSRUWSHUVRQQHOLQ&21$5(VKDOOFDUU\RXWWKHIROORZLQJ
         D    *XLGHWKH5HIXJHH6WDWXVDSSOLFDQWVRWKDWKHVKHFDQREWDLQLQIRUPDWLRQDERXWWKHUHJXODWRU\
              SURFHGXUHLQRUGHUWRREWDLQWKHDERYHPHQWLRQHGVWDWXV
              
         E    3URFHHGWRUHFHLYHWKHIRUPDODSSOLFDWLRQ>WKHDSSOLFDQW@VKDOOFRPSOHWHWKHIRUPWKDW
              &21$5(SURYLGHVZKLFKVKRXOGKDYHVHTXHQWLDOQXPEHULQJLQZKLFKWKHDSSOLFDQWVKDOO
              H[SODLQ WKH UHDVRQV IRU WKH DSSOLFDWLRQ DQG WKH GHSDUWXUH RI WKH FRXQWU\ RI RULJLQ 7KH
              DSSOLFDQWFDQDGGSHUVRQDOLGHQWLILFDWLRQGRFXPHQWVWKDWKHVKHKDVWRWKHDSSOLFDWLRQDQGDQ\
              RWKHUHYLGHQFHWKDWKHVKHPLJKWFRQVLGHUSHUWLQHQWWRVXSSRUWWKHDSSOLFDWLRQ
              
         F    1RWLI\WKH6XEGLUHFWRUDWHRI&DUHDQG3URWHFWLRQRI0LJUDQW¶V%DVLF5LJKWVRIWKH
              7HPSRUDU\5HVLGHQF\6WDWXV










                                                        




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1604 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

G 1RWLI\WKH0LJUDWLRQ6XEGLUHFWRUDWHRIWKH5HIXJHH6WDWXVDSSOLFDWLRQVRIFKLOGUHQDQGDGROHVFHQWV
IRUWKHJUDQWLQJRIWHPSRUDU\UHVLGHQF\
H 6HWXSWKHGD\DQGWKHWLPHIRUWKHLQWHUYLHZZKLFKVKDOOQRWH[FHHGGD\VFRXQWHGIURPWKHGDWHRQ
ZKLFKWKHIRUPDODSSOLFDWLRQZDVILOHG
,IWKHDSSOLFDQWGRHVQRWDSSHDUDWWKHLQWHUYLHZLQSHUVRQDWWKHVFKHGXOHGGDWHDQGKDYLQJHODSVHGWKH
WKLUW\GD\VRIWHPSRUDU\UHVLGHQFHVWDWXVWKHFRPSHWHQWVXEGLUHFWRUDWHVZLOOEHQRWLILHGIRUDOOOHJDODQG
SHUWLQHQWSXUSRVHV
        3HUVRQDOLQWHUYLHZ
2QWKHGD\DQGDWWKHWLPHVFKHGXOHGIRUWKHLQWHUYLHZDVSHFLILFDUHDZLOOEHDYDLODEOHWRFRQGXFWWKH
LQWHUYLHZZLWKWKHDSSOLFDQWVWRGHWHUPLQH>ZKHWKHURUQRWWKH\DUHHOLJLEOHIRU@5HIXJHH6WDWXV7KLVDUHD
ZLOOEHGXO\HTXLSSHGZLWKYLGHRDQGDXGLR>UHFRUGLQJGHYLFHV@WRGRFXPHQWWKHSURFHHGLQJVFRQGXFWHG
)XUWKHUPRUHDSV\FKRORJLVWPXVWEHSUHVHQWDWHDFKLQWHUYLHZLQRUGHUWRSUHSDUHDSV\FKRORJLFDOUHSRUW
DVDUHVXOWRIWKHLQWHUYLHZWDNHQDQGLIQHFHVVDU\WKHUHZLOOEHDWUDQVODWRURULQWHUSUHWHUZKRZLOOVLJQ
WKHGRFXPHQWUHVXOWLQJIURPWKHLQWHUYLHZFRQGXFWHG:KLOHFRQGXFWLQJWKHLQWHUYLHZ>WKHLQWHUYLHZHU@
PXVWFRPSO\ZLWKWKHIROORZLQJ>UHJXODWRU\@FRPSRQHQWV
        7KHDSSOLFDQWVPXVWEHVHHQLQGLYLGXDOO\E\WKH&21$5(VXSSRUWSHUVRQQHOZKRZLOO
        >RSHUDWHE\XVLQJ@DVSHFLDOL]HGFRPSUHKHQVLYHDQGLQGLYLGXDOL]HGDSSURDFK
        &KLOGUHQDQGDGROHVFHQWVZKRDUHXQDFFRPSDQLHGRUVHSDUDWHGIURPWKHLUIDPLOLHVZLOOEH
        DWWHQGHGWRLQVSHFLDOL]HGDUHDVE\TXDOLILHGSHUVRQQHOZKRZLOOVHHWRWKHLUVSHFLILFQHHGVIRU
        SURWHFWLRQLQDFFRUGDQFHZLWKWKHFXUUHQWQDWLRQDOOHJLVODWLRQ>ZRUNLQJ@ZLWKWKH$WWRUQH\
        *HQHUDO¶VRIILFHWRHQVXUHVSHFLDOL]HGDWWHQWLRQ
        7KHLQWHUYLHZPXVWEHFRQGXFWHGLQWKH6SDQLVKODQJXDJH,IWKHDSSOLFDQWRUUHIXJHHGRHVQRW
        VSHDNLWKHRUVKHZLOOEHDVVLVWHGE\DWUDQVODWRURULQWHUSUHWHU
:LWKUHJDUGWRIDPLO\JURXSVWKHLQWHUYLHZVPXVWEHFRQGXFWHGLQGLYLGXDOO\ZLWKLQDWLPHSHULRGQRWWR
H[FHHGWKLUW\GD\V
,QYHVWLJDWLRQRIWKHFDVHDQGWKHLVVXDQFHRIDUHFRPPHQGDWLRQRSLQLRQRUVXJJHVWLRQ
8SRQUHFHLYLQJWKHIRUPDODSSOLFDWLRQIRU5HIXJHH6WDWXVWKH&21$5(VXSSRUWSHUVRQQHOZLOOLQLWLDWH
WKHLQYHVWLJDWLRQRIWKHFDVHXVLQJWKHDSSURSULDWHPHWKRGVWREULQJWKHFDVHILOHWRFRPSOHWLRQ
2QFHWKHLQYHVWLJDWLRQRIWKHFDVHKDVFRQFOXGHG&21$5(ZLOOIDPLOLDUL]HLWVHOIZLWKWKHFDVHILOHDQG
DQDO\]HLWDVTXLFNO\DVSRVVLEOHVRWKDWVXEVHTXHQWO\ZLWKLQDSHULRGQRWWR



                                                      



                                                                                                '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1605 of 1770



                                        35,9,/(*('
                                  $77251(<:25.352'8&7
                         '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

H[FHHGGD\V&21$5(FDQLVVXHDUHFRPPHQGDWLRQRSLQLRQRUVXJJHVWLRQWRWKH$01LQRUGHUWR
FRQVLGHUJUDQWLQJRUGHQ\LQJ5HIXJHH6WDWXV
         5HVROXWLRQLVVXHGE\WKH1DWLRQDO0LJUDWLRQ$XWKRULW\DQGQRWLILFDWLRQUHJDUGLQJWKH
         VDPH

+DYLQJUHFHLYHGWKHFDVHILOHZLWKWKHUHFRPPHQGDWLRQVRSLQLRQVDQGVXJJHVWLRQVLVVXHGE\&21$5(LQ
DFFRUGDQFHZLWK$UWLFOHRIWKH0LJUDWLRQ&RGHWKH$01ZLOOSURFHHGWRLVVXHDUHVROXWLRQUHJDUGLQJ
>WKHDSSOLFDWLRQIRU@5HIXJHH6WDWXVJUDQWLQJRUGHQ\LQJWKHVDPH
,Q WKH FDVH RI D IDYRUDEOH UHVROXWLRQ WKH DSSOLFDQW PXVW EH QRWLILHG E\ &21$5( 7KH 5HIXJHH PXVW
FRQWLQXHZLWKWKHFRUUHVSRQGLQJOHJDOSURFHGXUHZLWKWKH,QVWLWXWH
55HJDUGLQJWKH>FDWHJRULHVRI@SURWHFWLRQWKDWWKH*XDWHPDODQ*RYHUQPHQWFDQSURYLGHWKHVHLQFOXGH
QRQUHIRXOHPHQWDVZHOODV>WKRVHEDVHGRQ@WKHSULQFLSOHVHQFRPSDVVHGE\WKHFRQYHQWLRQVXFKDV
WKHFRQILGHQWLDOLW\RIDOOSURFHGXUHV
,QWDNHSURFHVV

x   :KDWLVWKHLQWDNHSURFHVVIRULQGLYLGXDOVVHHNLQJSURWHFWLRQ":KRZLOOGLUHFWWKHLQWDNHSURFHVV"+RZ
    GRHVDQDSSOLFDQWUHSRUWWR>WKHFRUUHVSRQGLQJDXWKRULW\@WRSUHVHQWDFODLP"
    
,QDFFRUGDQFHZLWKWKH0LJUDWLRQ&RGHDQG5HIXJHH6WDWXV5HJXODWLRQVDVZHOODVLQDFFRUGDQFHZLWKWKH
PLJUDWRU\ SROLFLHV HVWDEOLVKHG E\ D FRPSHWHQW DXWKRULW\ ,Q FRQQHFWLRQ ZLWK WKLV DJUHHPHQW WKHVH
SURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWDFDVHIRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV
$FWLRQV WDNHQ LQUHJDUGVWR UHIXJHHV PXVW EHLQ DFFRUGDQFH ZLWKWKH FRQYHQWLRQ DQGWKH FRUUHVSRQGLQJ
UHJXODWLRQLQWKHIROORZLQJPDQQHU
    
7KH*HQHUDO'LUHFWRUDWHRI0LJUDWLRQZLOOGLUHFWWKHLQWDNHSURFHVV
7KHDSSOLFDWLRQFDQEHVXEPLWWHG

x 7RWKH,QVWLWXWH¶V6XEGLUHFWRUDWHRI0LJUDWRU\&RQWURODWWKH,QVWLWXWH¶V0LJUDWRU\&RQWURO&KHFNSRLQWV
  DQGWRWKH,QVWLWXWH¶V6XEGLUHFWRUDWHRI$VVLVWDQFHDQG3URWHFWLRQRI)XQGDPHQWDO0LJUDQW5LJKWV
    2QFH WKH DSSOLFDWLRQ LV VXEPLWWHG GHSHQGLQJ RQ WKH VLWXDWLRQ LW PD\ EH LQLWLDO RU IRUPDO DQG WKH
    SURFHGXUHFDQFRQWLQXHLQDFFRUGDQFHZLWKWKHFRUUHVSRQGLQJUHJXODWLRQV
    
    $Q LQGLYLGXDO FDQ DSSHDU DW DQ\ ERUGHU SDWURO FKHFNSRLQW DQG PXVW WKHQ IRUPDOO\ UHSRUW WR WKLV
    FRPSHWHQWHQWLW\
                                                            
                                                            
                                                            
                                                            
                                                           
                                                         
                                                         



                                                                                                       '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1606 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
    
    
    ,QFRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWDFDVHIRUHVHHQ
    LQDQ\H[LVWLQJSURFHGXUHV
    
    x    +RZDUHWKHLQGLYLGXDOVVHHNLQJSURWHFWLRQZLWKLQWKHSURFHVVLQIRUPHG"

    3XUVXDQWWRWKHSURYLVLRQVRIDUWLFOHRIWKHUHIXJHHVWDWXVUHJXODWLRQV
    
    ,QFRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWD
    FDVHIRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV

    x    $UH WKHUH VSHFLILF SURFHHGLQJV LQ WKH FXUUHQW V\VWHP IRU LQWHUYLHZLQJ PHPEHUV RI YXOQHUDEOH
         SRSXODWLRQV IRUH[DPSOHIDPLO\XQLWVFKLOGUHQGLVDEOHGLQGLYLGXDOVHOGHUO\LQGLYLGXDOVWUDXPD
         YLFWLPV WKDWZRXOGJXDUDQWHHFRQILGHQWLDOLW\"
         
         <HVFRQILGHQWLDOLW\LVJXDUDQWHHGSXUVXDQWWRDUWLFOHDVZHOODVWKHQRUPVFRQWDLQHGLQWKH
         PDQXDODQGJXLGHOLQHVUHJDUGLQJSURFHHGLQJVDQGFULWHULDIRUJXDUDQWHHLQJUHIXJHHVWDWXV
    ,QFRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWD
    FDVHIRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV

    x    'RHV*XDWHPDODSURYLGHLQWHUSUHWDWLRQVHUYLFHVIRULQGLYLGXDOVVHHNLQJUHIXJHHVWDWXV"
    3XUVXDQWWRWKHUHJXODWLRQVRIDUWLFOHVHFWLRQRIWKHUHIXJHHVWDWXVUHJXODWLRQVXEVHFWLRQDQG
    LQVWLWXWLRQDOUHVRXUFHV

    x    :KDW KDSSHQV LI WKH LQGLYLGXDOV DSSO\LQJ IRU DV\OXP DUH QRW DYDLODEOH RU FDQQRW REWDLQ
         LGHQWLILFDWLRQGRFXPHQWVDWWKHLUUHVSHFWLYHHPEDVVLHV"
    3URFHGXUHVDUHFRQGXFWHGSXUVXDQWWRDUWLFOHRIWKH0LJUDWLRQ&RGH+RZHYHULQFRQQHFWLRQZLWK
    WKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWDFDVHIRUHVHHQLQDQ\
    H[LVWLQJSURFHGXUHV
   
'HWHUPLQDWLRQSURFHVV

    x    $UHWKHUHZULWWHQ623V>6WDQGDUG2SHUDWLQJ3URFHGXUHV@WKDWUHJXODWHWKHSURFHVVLQJRISHWLWLRQV
         IRUSURWHFWLRQ"
,QFRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWDFDVH
IRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV
                                                 
                                                        
                                                       
                                                        




                                                                                                 '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1607 of 1770



                                       35,9,/(*('
                                 $77251(<:25.352'8&7
                        '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
                                             

    x    'RHV *XDWHPDOD KDYH DQ\ GRFXPHQWDWLRQ WKDW H[SODLQV LWV SURFHGXUHV IRU WKH SURFHVVLQJ RI
         SURWHFWLRQFDVHV"
    
    $QVZHU 7KH 0LJUDWLRQ &RGH GHFUHH  DV ZHOO DV $JUHHPHQW  HVWDEOLVKHG E\ WKH
    1DWLRQDO 0LJUDWLRQ $XWKRULW\ 5HIXJHH >VWDWXV@  5HJDUGLQJ WKH SUHYHQWLRQ RI WRUWXUH WKHUH LV
    DJUHHPHQWRIWKH&RQJUHVVRIWKH5HSXEOLFRI*XDWHPDOD
    
    x 'RHV*XDWHPDODKHOSSHRSOHXQGHUVWDQGWKHSURFHHGLQJVIRUUHTXHVWLQJSURWHFWLRQ"
    
    $QVZHU3XUVXDQWWR$UWLFOHRIWKHDJUHHPHQWHVWDEOLVKHGE\WKHQDWLRQDOPLJUDWLRQDXWKRULW\
    WKHDSSOLFDQWV>FDQDWWHQG@DQRULHQWDWLRQVHVVLRQWR>KHOSWKHP@XQGHUVWDQGWKHLUULJKWV
    
    x 'RHV*XDWHPDODKDYHDGHDGOLQHIRUVXEPLWWLQJDSSOLFDWLRQVIRUSURWHFWLRQ",IVRZKDWDUHWKHUXOHV
        DQGH[FHSWLRQV"
    
    7KH WLPH SHULRG IRU VXEPLWWLQJ >DSSOLFDWLRQ@ RQO\ >EHJLQV@ DIWHU WKH IRUPDO DSSOLFDWLRQ LV ILOHG ,Q
    FRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRWDFDVH
    IRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV
    
    x :KDWLVWKHFXUUHQWLQWHUYLHZSURFHVVIRULQGLYLGXDOVVHHNLQJSURWHFWLRQLQ*XDWHPDOD"
    
    >7KLV@LVFRQGXFWHGSXUVXDQWWRWKHUHJXODWLRQVLQDUWLFOHRIWKHFRUUHVSRQGLQJUHJXODWLRQLQVHFWLRQ
    ,QFRQQHFWLRQZLWKWKLVDJUHHPHQWWKHVHSURFHGXUHVPXVWEHHVWDEOLVKHGEHLQJWKDWWKLVLVQRW
    DFDVHIRUHVHHQLQDQ\H[LVWLQJSURFHGXUHV

    x    :KRWDNHVRQWKHUROHRIPDNLQJWKHGHFLVLRQVDWWKHLQLWLDOVWDJHLQFDVHV>LQYROYLQJUHTXHVWVIRU@
         SURWHFWLRQ"
    
    $QVZHU 3XUVXDQW WR DUWLFOH  RI WKH &RGH RI 0LJUDWLRQ WKH 1DWLRQDO &RPPLVVLRQ IRU 5HIXJHHV
      &21$5( LVWKHHQWLW\WKDWPXVWLVVXHWKHUHFRPPHQGDWLRQVVXJJHVWLRQVDQGRSLQLRQVWR>DVVLVW@WKH
    1$7,21$/ 0,*5$7,21 $87+257< >ZLWK@ PDNLQJ WKH ILQDO GHFLVLRQ WR JUDQW UHIXJHH VWDWXV
      UHIXJHH 
    
    $QVZHU5HJDUGLQJWKHSUHYHQWLRQRIWRUWXUHWKH1DWLRQDO2IILFHIRUWKH3UHYHQWLRQRI7RUWXUHDQG
    RWKHU &UXHO ,QKXPDQH RU 'HJUDGLQJ 7UHDWPHQW RU 3HQDOWLHV KHUHLQDIWHU UHIHUUHG WR DV WKH 1DWLRQDO
    2IILFHRI3UHYHQWLRQZKLFKLQFOXGHVDFRQVXOWDWLRQGHSDUWPHQW
    
    x 'RHVHDFKDSSOLFDQWKDYHWKHULJKWWRLGHQWLFDOSURWHFWLRQVDQGSURFHGXUHV"
         
                                                            
                                                            
                                                            
                                                            
                                                            
                                                           




                                                                                                      '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1608 of 1770



                                     35,9,/(*('
                               $77251(<:25.352'8&7
                      '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
                                           

    $QVZHU1RGLIIHUHQW>FDWHJRULHVRI@SURWHFWLRQFDQEHJUDQWHGDQGSURFHGXUHVFDQEHFRQGXFWHGRQHD
    FDVHE\FDVHEDVLVSXUVXDQWWRDUWLFOHRIWKH&RGHRI0LJUDWLRQ

    x    'RWKHDSSOLFDQWVKDYHDFFHVVWRDWWRUQH\VOHJDOFRXQVHORUUHSUHVHQWDWLYHVIURP1*2VGXULQJWKH
         SURFHHGLQJVLQYROYLQJWKHGHWHUPLQDWLRQRI>WKHVWDWXV@RIWKHLUDSSOLFDWLRQV"
    
    7KHDSSOLFDWLRQVDUHYHU\SHUVRQDODQG>DQVZHULQJWKLVTXHVWLRQ@ZRXOGYLRODWHWKHSULQFLSOH
    RIFRQILGHQWLDOLW\+RZHYHULIWKH\UHTXHVW>WKHDERYHWKLVUHTXHVW@FDQEHHYDOXDWHG
    
    x $UHWKHDSSOLFDQWVSURYLGHGZLWKDOLVWRIRUJDQL]DWLRQVWKDWSURYLGHOHJDOVHUYLFHV"
    
    1R
    
    x 'R DWWRUQH\V RU 1*2 UHSUHVHQWDWLYH KDYHDFFHVV WR WKHLU FOLHQWV¶ILOHV DQG RWKHU GRFXPHQWDWLRQ
        UHOHYDQWWRGHWHUPLQLQJ>WKHVWDWXV@RIWKHDSSOLFDWLRQ"
    
    1RGXHWRWKHFRQILGHQWLDOLW\SULQFLSOH
    
    x 'RHV*XDWHPDODSRVLWLYHO\DVVHVVDSSOLFDWLRQVIRUSURWHFWLRQDIILUPDWLRQVUHJDUGLQJIHDURI
        UHWXUQLQJ>WRRQH¶VFRXQWU\@RUGRHVWKHLQGLYLGXDOKDYHWRH[SUHVVDIHDUEHIRUHFHUWDLQPHDVXUHV
        DUHWDNHQ"
        
    >7KHLQGLYLGXDO@PXVWH[SUHVVLW>WREHJLQZLWK@DQGVXEPLWWRWKHFRUUHVSRQGLQJHYDOXDWLRQ
    
    x +RZWLPHO\DUHWKHGHFLVLRQVWRJUDQWRUGHQ\WKHDIRUHPHQWLRQHGDSSOLFDWLRQVIRUSURWHFWLRQ"
    
    %HLQJWKDW&21$5(VWDUWHG>KDQGOLQJ@FDVHVLQWKHPRQWKRI0D\RIWKH\DUHFXUUHQWO\EHLQJ
    HYDOXDWHG
    
    x +RZDUHDSSOLFDQWVQRWLILHGRIWKHGHFLVLRQUHJDUGLQJWKHLUDSSOLFDWLRQ"
    
    ,QZULWLQJDQGLQSHUVRQ
    
    x ,VWKHUHDQDSSHDOSURFHVVIRUDSSOLFDWLRQVIRUSURWHFWLRQWKDWDUHGHQLHG",IWKHUHLVDQ
        
                                                           
                                                           
                                                           
                                                           
                                                           
                                                           
                                                          
                                                           
                                                           
                                                       




                                                                                                '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1609 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

DSSHDO SURFHVV GRHVWKLV SDXVH DQ\ UHPRYDOGHSRUWDWLRQ SURFHHGLQJVWKDW PD\ EH LQ SURJUHVV ZKLOHWKH
DSSHDOSURFHVVLVFRQGXFWHG"

<HVWKHUHLVDQRSWLRQWRDSSHDOSXUVXDQWWRDUWLFOHRIWKH&RGHRI0LJUDWLRQ

x $UHDOOWKHDSSOLFDWLRQVIRUSURWHFWLRQWUHDWHGHTXDOO\LQGHSHQGHQWO\RIZKHUHWKHLQGLYLGXDOVFDPH
     IURPEHIRUHHQWHULQJ*XDWHPDODRUZKRVXEPLWWHGWKHDSSOLFDWLRQIRUSURWHFWLRQ"
     
     <HVGXHWRWKHSULQFLSOHRIHTXDOLW\
     
x :KDW LV WKH ORFDWLRQ RI WKH DXWKRULWLHV UHVSRQVLEOH IRU UHFHLYLQJ DQG HYDOXDWLQJ DSSOLFDWLRQV IRU
     SURWHFWLRQ"
     
>7KH\FDQEHORFDWHG@DWDQ\ERUGHUSDWUROFKHFNSRLQW>XVHG@IRULQWDNH,QWKHFDSLWDO>WKH\DUHORFDWHG@DW
WKHRIILFHVRI&21$5(DQGWKH1DWLRQDO0LJUDWLRQ$XWKRULW\

x 'RHV *XDWHPDODQ ODZ JUDQW DV\OXPUHIXJHH VWDWXV WR DQ DSSOLFDQW¶V FORVH UHODWLYHV IRU H[DPSOH D
     VSRXVHRUFKLOGUHQ "
     
<HVSHQGLQJHYDOXDWLRQE\DFRPSHWHQWDXWKRULW\SXUVXDQWWRDUWLFOHRIWKHFRUUHVSRQGLQJUHJXODWLRQ

x ,VWKHUHDQLQWDNHSURFHVVIRUDEDQGRQHGDSSOLFDWLRQV"

<HVSXUVXDQWWRDUWLFOHVDQGRIWKHFRUUHVSRQGLQJUHJXODWLRQ
     
$FFHVVWRSURWHFWLRQ
     
x $UHSHRSOHZKRDUHVHHNLQJSURWHFWLRQIURP>KDYLQJWRUHWXUQWRWKHLUKRPHFRXQWU\@SHUPLWWHGWR  
     ZRUN   PRYH DURXQGIUHHO\ ZLWKLQ *XDWHPDOD DQG   REWDLQ WUDYHODXWKRUL]DWLRQ IRUH[DPSOH D
     UHIXJHHWUDYHOGRFXPHQW WROHDYHDQGUHWXUQ"$UHWKHVHDXWKRUL]DWLRQGRFXPHQWVYDOLGXQWLODGHILQLWLYH
     GHFLVLRQLVPDGH"
     
<HVSXUVXDQWWRDUWLFOHRIWKH0LJUDWLRQ&RGH
     
x $UHSHRSOHVHHNLQJSURWHFWLRQRUWKRVHZKRKDYHEHHQJUDQWHGSURWHFWLRQSURYLGHGZLWKLGHQWLILFDWLRQ
     GRFXPHQWV"
     
,QWKHFDVHRI>WKHFDWHJRU\RI@SURWHFWLRQEHLQJUHIXJHH>VWDWXV@±\HVSXUVXDQWWRDUWLFOHVDQGRI
WKH0LJUDWLRQ&RGH
                                                           
                                                           
                                                           
                                                           
                                                           
                                                          
                                                        




                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1610 of 1770



                                 35,9,/(*('
                           $77251(<:25.352'8&7
                  '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

x    'RHV*XDWHPDODQODZHVWDEOLVKDSDWKWRSHUPDQHQWUHVLGHQFHRUFLWL]HQVKLSIRUSHRSOHZLWKUHIXJHH
     VWDWXV"

<HVSXUVXDQWWRDUWLFOHRIWKH&RGHRI0LJUDWLRQ

,Q DGGLWLRQ WR WKH DIRUHPHQWLRQHG RQH VKRXOG DOVR FRQVLGHU WKH GLVSRVLWLRQV RI WKH PLJUDWRU\
SROLFLHVLVVXHGE\WKHFRPSHWHQW$XWKRULW\IRU*XDWHPDOD


     
     
     
     
     
$77$&+0(17

3(50$1(175(6,'(1&($6$3(5621:,7+35,9$7(,1&20(255(7,5((
  $UWLFOHVRI'HFUHH1RLVVXHGE\WKH&RQJUHVVRIWKH5HSXEOLFRI*XDWHPDOD>UHJDUGLQJ
WKH@0LJUDWLRQ&RGH 
  $UWLFOHVDQGRI0LJUDWRU\$XWKRULW\$JUHHPHQW>1R@³5HJXODWLRQVUHJDUGLQJ
5HVLGHQF\LQ*XDWHPDOD´ 

5(48,5(0(176


3UHVHQW \RXU ILOH LQ D *5((1 IROGHU ,19(67256 3853/( >IROGHU@ 5(7,5((6  GXO\
SDJLQDWHGZLWKQRGHOHWLRQVRUDOWHUDWLRQV

     2ULJLQDOFXUUHQWSDVVSRUWZLWKDFRPSOHWHQRWDUL]HGFRS\
     &HUWLILFDWLRQRISDVVSRUWYDOLGLW\DQGFXUUHQF\LVVXHGE\\RXUFRXQWU\¶V(PEDVV\RU&RQVXODWH
         DFFUHGLWHGLQ*XDWHPDOD,I>\RXUFRXQWU\GRHVQRWKDYH@DQ(PEDVV\RU&RQVXODWH\RXPXVW
         SUHVHQWDFHUWLILFDWLRQRIELUWKZLWKDQDSRVWLOOHSXUVXDQWWRWKH/DZRIWKH-XGLFLDO%UDQFKDV
         DSSOLFDEOH
     9DOLGXSWRGDWHSURRIRIFOHDQFULPLQDODQGSROLFHUHFRUGVLVVXHGE\WKHDSSURSULDWHDXWKRULW\
         LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFHGXULQJWKHODVW
         ILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVW
         SUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
     &HUWLILFDWLRQRIPLJUDWRU\PRYHPHQW

                                                            
                                                            
                                                            
                                                            
                                                            
                                                            
                                                            
                                                          



                                                                                            '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1611 of 1770



                                        35,9,/(*('
                                  $77251(<:25.352'8&7
                         '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

           &RS\RIDUHVROXWLRQDFFUHGLWLQJ>\RXUVWDWXV@DVDWHPSRUDU\UHVLGHQWZKHQDSSOLFDEOH
           3URRIRILQFRPH
                 D 3HUVRQZLWKSULYDWHLQFRPH0LQLPXPLQGLYLGXDOPRQWKO\LQFRPHRIRQHWKRXVDQGWZR
                     KXQGUHGILIW\8QLWHG6WDWHVGROODUVDQGIRUHDFKGHSHQGHQWDQDGGLWLRQDOVXPRIWKUHH
                     KXQGUHG8QLWHG6WDWHVGROODUV
                 E 5HWLUHH0LQLPXPLQGLYLGXDOPRQWKO\LQFRPHRIRQHWKRXVDQGWZRKXQGUHGILIW\8QLWHG
                     6WDWHVGROODUVDQGIRUHDFKGHSHQGHQWDQDGGLWLRQDOVXPRIWKUHHKXQGUHG8QLWHG6WDWHV
                     GROODUV
                 
           3URRIRISD\PHQW
            
    ,I WKH DSSOLFDQW IRU SHUPDQHQW UHVLGHQFH LV D PLQRU RU KDV EHHQ GHFODUHG OHJDOO\ LQFRPSHWHQW ERWK
    SDUHQWV>DVVXPLQJ@WKH\KDYHFXVWRG\>RIWKHPLQRU@RUZKRHYHULVDXWKRUL]HGWRH[HUFLVHWKHVDPHPXVW
    DWWDFKWKHIROORZLQJGRFXPHQWV
    
            D 9DOLGDQGFXUUHQWFHUWLILFDWLRQRIWKHPLQRU¶VELUWK,QWKHFDVHRILQGLYLGXDOVGHFODUHGOHJDOO\
                LQFRPSHWHQW WKH GRFXPHQWV DFFUHGLWLQJ VDLG FRQGLWLRQ DV ZHOO DV WKH FRUUHVSRQGLQJ
                JXDUGLDQVKLSPXVWEHDWWDFKHG
            E 5HFRUGRI>DSSOLFDWLRQWRFODLP@WKHPLQRURUOHJDOO\LQFDSDFLWDWHGLQGLYLGXDO>DVDGHSHQGHQW@
                ZLWKOHJDOL]HGVLJQDWXUHVRIERWKSDUHQWVRUH[SUHVVOHJDODXWKRUL]DWLRQ:KHQWKHPLQRURU
                LQFDSDFLWDWHGLQGLYLGXDOLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRUDQRWKHUSHUVRQWKLV>SHUVRQ@
                PXVWDFFUHGLWKLVRUKHUJXDUGLDQVKLS
            F &RPSOHWHDQGOHJDOL]HGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVWKHFDVHPD\EHRIWKH
                JXDUGLDQRUWKHLQGLYLGXDOODZIXOO\JUDQWHGSRZHURIDWWRUQH\

127(6

 7KHGRFXPHQWOHJDOL]DWLRQFHUWLILFDWHVPXVWFRPSO\ZLWKWKHSURYLVLRQVRI$UWVHFWLRQE RIWKH
   1RWDU\&RGH
      
 ,IWKHUHDUHGRFXPHQWVLQZKLFKWKHIRUHLJQHULVNQRZQE\PXOWLSOHQDPHV\RXPXVWDWWDFKDQ2IILFLDO
   5HFRUGRIWKH3XEOLF,QVWUXPHQW>FHUWLI\LQJ@DQ,QGLYLGXDO¶V,GHQWLW\ $UWRIWKH&LYLO&RGH 
        
 '2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEHDSRVWLOOHGRU
   DXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFKGRFXPHQWVZKHQ
        
   
   
   
   
   
   
   
                                                      
                                                       
                                                       
                                                       



                                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1612 of 1770



                                               35,9,/(*('
                                      $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
                                                        
    VXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQDGLIIHUHQWYDOLGLW\GDWHLV
    HVWDEOLVKHGLQWKHVDPHGRFXPHQW
    
    
                                                        
    5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWHIRU$OLHQ
    $IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWHUHJXODUVWDWXVZDV
    LVVXHGVRWKDWLQIRUPDWLRQPD\EHHQWHUHGLQWKHUHJLVWHURIUHVLGHQWVRWKHUZLVHKHRUVKHZLOOLQFXULQ
    DQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWKWKHREOLJDWLRQV
    LPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHVLW
     ),/($5&+,9(''8(72/$&.2),17(5(677KH*XDWHPDODQ,PPLJUDWLRQ,QVWLWXWH
    VKDOO DUFKLYH ILOHV LQ ZKLFK WKH DOLHQ FHDVHG WR WDNH DFWLRQ IRU PRUH WKDQ VL[ PRQWKV DOZD\V DQG
    ZKHQHYHU WKH 6XEGLUHFWRUDWH RI $OLHQ $IIDLUV KDV SHUIRUPHG WKH DSSURSULDWH LQWHUQDO DGPLQLVWUDWLYH
    SURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJWKHILOHWKHDOLHQZLOOLQFXUDILQH
    IRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRZKDWLVHVWDEOLVKHGLQWKH,PPLJUDWLRQ&RGH,IWKH
    DOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKHSURYLVLRQVRIWKH,PPLJUDWLRQ&RGH
    DQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGWKHFRUUHVSRQGLQJILQH
     ,QWKHHYHQWWKDWWKHDPRXQWUHFHLYHGLVLQFXUUHQF\RWKHUWKDQWKH86GROODUDGRFXPHQWPXVWEH
    DWWDFKHGWKDWHVWDEOLVKHVWKHFRQYHUVLRQWRWKLVFXUUHQF\
     7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXVUHTXHVWHG



3(50$1(17 5(6,'(1&( )25 7+26( :+2 :(5( %251 ,1 27+(5 &(175$/
$0(5,&$1&28175,(6:+(17+(<+$9(%((17(0325$5<5(6,'(176)25$21(
<($53(5,2'
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ$XWKRULW\
$JUHHPHQW 

5(48,5(0(176
                                                      
                                                      
                                                      
                                                    






                                                                                                      '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1613 of 1770





                                        35,9,/(*('
                                  $77251(<:25.352'8&7
                         '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

3UHVHQW WKH ILOH LQ D /,*+7 %/8( IROGHU GXO\ SDJLQDWHG IRU HQWU\ ZLWKRXW VWUD\ PDUNLQJV RU
DOWHUDWLRQV

              2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
               &HUWLILFDWLRQ RI YDOLGLW\ IRU SDVVSRUW LVVXHG E\ DQ (PEDVV\ RU &RQVXODWH HVWDEOLVKHG LQ
                  *XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWD
                  ELUWKFHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH DSSURSULDWH
                  DXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFH
                  GXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQW
                  KHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
              &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
              $OLHQ¶VYDOLGXSWRGDWHELUWKFHUWLILFDWHZKLFKHVWDEOLVKHVWKDWKHRUVKHZDVERUQLQD
                  &HQWUDO$PHULFDQFRXQWU\
              1RWDUL]HGVZRUQVWDWHPHQWUHJDUGLQJWKHDFWLYLW\KHRUVKHZLOOSXUVXHLQWKHFRXQWU\
              &HUWLILFDWLRQRIWKHUHVROXWLRQIRUWHPSRUDU\UHVLGHQFHIRUDPLQLPXPSHULRGRIRQH\HDU
              3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWKSDUHQWVLQ
H[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKHIROORZLQJGRFXPHQWV

                  G       9DOLG XS WR GDWH ELUWK FHUWLILFDWH IRU WKH PLQRU  ,Q WKH FDVH RI WKRVH ZKR DUH
                            LQFDSDFLWDWHGGRFXPHQWVHVWDEOLVKLQJVDLGFRQGLWLRQ
                            DQGWKHFRUUHVSRQGLQJUHSUHVHQWDWLRQPXVWEHDWWDFKHG
                  H       (QWU\ UHTXHVW EULHI IRU PLQRUV RU LQFDSDFLWDWHG SHUVRQ ZLWK DXWKHQWLFDWHG
                            VLJQDWXUHV E\ ERWK SDUHQWV RU H[SUHVV SHUPLVVLRQ LQ DFFRUGDQFH ZLWK WKH ODZ
                            :KHQWKHPLQRURULQFDSDFLWDWHGSHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRU
                            E\ DQRWKHU SHUVRQ KH RU VKH PXVW HVWDEOLVK WKH UHSUHVHQWDWLRQ WKDW KH RU VKH
                            H[HUFLVHV
                  I       )XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRI
                            WKH SHUVRQ ZKR H[HUFLVHV SDUHQWDO DXWKRULW\ RU GXO\ HVWDEOLVKHG OHJDO
                            UHSUHVHQWDWLRQ




127(6
                                                            
                                                              
                                                              



                                                                                                           '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1614 of 1770



                                      35,9,/(*('
                                $77251(<:25.352'8&7
                       '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

     &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHSURYLVLRQVLQ$UWVHFWLRQ
        E RIWKH1RWDU\&RGH

     ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVWDWWDFKD
        &HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 

    '2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEHQRWDUL]HG
        RUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFKGRFXPHQWV
        ZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQDGLIIHUHQWYDOLGLW\
        GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
    5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWHIRU
        $OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWHUHJXODU
        VWDWXVZDVLVVXHGVRWKDWLQIRUPDWLRQPD\EHHQWHUHGLQWKHUHJLVWHURIUHVLGHQWVRWKHUZLVHKHRU
        VKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\
        ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHV
        LW
    2%/,*$7,21 72 35(6(17 :25. 3(50,7  (YHU\ DOLHQ ZKR LQWHQGV WR SHUIRUP
        UHPXQHUDWLYHDFWLYLW\IRUDQRUJDQL]DWLRQZLWKLQ*XDWHPDODQWHUULWRU\PXVWSUHVHQWDZRUNSHUPLW
        LVVXHG E\ WKH 0LQLVWU\ RI /DERU DQG 6RFLDO 6HFXULW\ DW WKH *XDWHPDODQ ,PPLJUDWLRQ ,QVWLWXWLRQ
        ZLWKLQQRPRUHWKDQWKUHHPRQWKVRQFHKHRUVKHKDVEHHQQRWLILHGRIWKHGHFLVLRQUHJDUGLQJKLVRU
        KHUUHVSHFWLYHUHVLGHQFHVWDWXV1RQFRPSOLDQFHZLWKWKLVUHTXLUHPHQWZLOOFRQVWLWXWHJURXQGVIRU
        UHYRNLQJWKHUHVLGHQFHJUDQWHG
    ),/($5&+,9(''8(72/$&.2),17(5(677KH*XDWHPDODQ,PPLJUDWLRQ,QVWLWXWH
        VKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWKDOZD\VDQG
        ZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDVSHUIRUPHGWKHDSSURSULDWHLQWHUQDODGPLQLVWUDWLYH
        SURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJWKHILOHWKHDOLHQZLOOLQFXU
        LQDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHSURYLVLRQVLQWKH,PPLJUDWLRQ&RGH
        ,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKHUXOLQJVRIWKH,PPLJUDWLRQ
        &RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGIRUWKHILQH
    7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXVUHTXHVWHG
                                                        
                                                        
                                                        
                                                        
                                                        
                                                       
                                 



                                                                                                   '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1615 of 1770



                                        35,9,/(*('
                                  $77251(<:25.352'8&7
                         '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

3(50$1(175(6,'(1&()25$/,(16:+2+$9(%((17(0325$5<5(6,'(176)25
$3(5,2'(48$/25*5($7(572),9(<($56
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHV  RI WKH ³*XDWHPDODQ 5HVLGHQF\ 5HJXODWLRQ´  1DWLRQDO ,PPLJUDWLRQ $XWKRULW\
$JUHHPHQW 

5(48,5(0(176

3UHVHQW WKH ILOH LQ DQ 25$1*( IROGHU GXO\ SDJLQDWHG IRU HQWU\ ZLWKRXW VWUD\ PDUNLQJV RU
DOWHUDWLRQV

             2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
              &HUWLILFDWLRQ RI YDOLGLW\ IRU SDVVSRUW LVVXHG E\ DQ (PEDVV\ RU &RQVXODWH HVWDEOLVKHG LQ
                  *XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWD
                  ELUWKFHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH DSSURSULDWH
                  DXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFH
                  GXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQW
                  KHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
              &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
              $OLHQ¶VYDOLGXSWRGDWHELUWKFHUWLILFDWHZKLFKHVWDEOLVKHVWKDWKHRUVKHZDVERUQLQD
                  &HQWUDO$PHULFDQFRXQWU\
              1RWDUL]HGVZRUQVWDWHPHQWUHJDUGLQJWKHDFWLYLW\KHRUVKHZLOOSXUVXHLQWKHFRXQWU\
              &HUWLILFDWLRQRIWKHUHVROXWLRQIRUWHPSRUDU\UHVLGHQFHIRUDPLQLPXPSHULRGRIRQH\HDU
              3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWKSDUHQWVLQ
H[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKHIROORZLQJGRFXPHQWV

                  J       9DOLG XS WR GDWH ELUWK FHUWLILFDWH IRU WKH PLQRU ,Q WKH FDVH RI WKRVH ZKR DUH
                            LQFDSDFLWDWHG GRFXPHQWV HVWDEOLVKLQJ VDLG FRQGLWLRQ DQG WKH FRUUHVSRQGLQJ
                            UHSUHVHQWDWLRQPXVWEHDWWDFKHG
                  K       (QWU\ UHTXHVW EULHI IRU PLQRUV RU LQFDSDFLWDWHG SHUVRQ ZLWK DXWKHQWLFDWHG
                            VLJQDWXUHV E\ ERWK SDUHQWV RU H[SUHVV SHUPLVVLRQ LQ DFFRUGDQFH ZLWK WKH ODZ
                            :KHQWKHPLQRURULQFDSDFLWDWHGSHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRU
                            E\ DQRWKHU SHUVRQ KH RU VKH PXVW HVWDEOLVK WKH UHSUHVHQWDWLRQ WKDW KH RU VKH
                            H[HUFLVHV
                                                                       
                                                                       
                                                                       
                                                                       
                                                                       
                                                                      




                                                                                                         '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1616 of 1770



                                  35,9,/(*('
                            $77251(<:25.352'8&7
                   '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
             
             L      )XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRI
                      WKH SHUVRQ ZKR H[HUFLVHV SDUHQWDO DXWKRULW\ RU GXO\ HVWDEOLVKHG OHJDO
                      UHSUHVHQWDWLRQ
             
127(6

         &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UWOHWWHU
             E RIWKH1RWDU\&RGH

         ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVW
             DWWDFKD&HUWLILHG&RS\RI,GQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 

         '2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
             QRWDUL]HGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH
             6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSW
             ZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
         5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
             6XEGLUHFWRUDWHIRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQ
             RIWKHDSSURSULDWHUHJXODUVWDWXVZDVLVVXHGVRWKDWWKHLQIRUPDWLRQPD\EHHQWHUHGLQWKH
             UHJLVWHURIUHVLGHQWVRWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRI
             UHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUW
             RILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHVLW
         2%/,*$7,217235(6(17:25.3(50,7(YHU\DOLHQZKRLQWHQGVWRSHUIRUP
             UHPXQHUDWLYHDFWLYLW\IRUDQRUJDQL]DWLRQZLWKLQ*XDWHPDODQWHUULWRU\PXVWSUHVHQWDZRUN
             SHUPLWLVVXHGE\WKH0LQLVWU\RI/DERUDQG6RFLDO6HFXULW\DWWKH*XDWHPDODQ,PPLJUDWLRQ
             ,QVWLWXWLRQ ZLWKLQ QR PRUH WKDQ WKUHH PRQWKV RQFH KH RU VKH KDV EHHQ QRWLILHG RI WKH
             GHFLVLRQ UHJDUGLQJ KLV RU KHU UHVSHFWLYH UHVLGHQFH VWDWXV 1RQFRPSOLDQFH ZLWK WKLV
             UHTXLUHPHQWZLOOFRQVWLWXWHJURXQGVIRUUHYRNLQJWKHUHVLGHQFHJUDQWHG
         ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67 7KH *XDWHPDODQ ,PPLJUDWLRQ
             ,QVWLWXWH VKDOO DUFKLYH ILOHV LQ ZKLFK WKH DOLHQ FHDVHG WR WDNH DFWLRQ IRU PRUH WKDQ VL[
             PRQWKV DOZD\V DQG ZKHQHYHU WKH 6XEGLUHFWRUDWH RI $OLHQ $IIDLUV KDV SHUIRUPHG WKH
             DSSURSULDWHLQWHUQDODGPLQLVWUDWLYH
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                      




                                                                                                    '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1617 of 1770



                                                   35,9,/(*('
                                           $77251(<:25.352'8&7
                         '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
                                                           
                  SURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJWKHILOHWKHDOLHQZLOO
                  LQFXU LQ D ILQH IRU UHPDLQLQJ ORQJHU WKDQ DXWKRUL]HG DFFRUGLQJ WR WKH SURYLVLRQV LQ WKH
                  ,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWK
                  WKHSURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGWKH
                  ILQH
              7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
                  UHTXHVWHG

3(50$1(175(6,'(1&(%$6('21)$0,/<5(/$7,216+,3:,7+,1/(*$/7(506
:,7+$*8$7(0$/$1
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ$XWKRULW\
$JUHHPHQW 

5(48,5(0(176
3UHVHQWWKHILOHLQD<(//2:IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRUDOWHUDWLRQV

             2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
              &HUWLILFDWLRQ RI YDOLGLW\ IRU SDVVSRUW LVVXHG E\ DQ (PEDVV\ RU &RQVXODWH HVWDEOLVKHG LQ
                  *XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWD
                  ELUWKFHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH DSSURSULDWH
                  DXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFH
                  GXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQW
                  KHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
              &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
              &RS\RIUHVROXWLRQHVWDEOLVKLQJKLPRUKHUDVDWHPSRUDU\UHVLGHQWDVDSSURSULDWH
              %LUWK FHUWLILFDWH V  IRU IDPLO\ PHPEHUV RI SHUVRQ UHTXHVWLQJ SHUPDQHQW UHVLGHQFH WKDW
                  SURYHVKLVRUKHUWLHVZLWKWKH*XDWHPDODQSHUVRQ
              $OLHQ¶VELUWKFHUWLILFDWH
             3URRIRISD\PHQW
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                 
                                                                




                                                                                                       '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1618 of 1770



                                        35,9,/(*('
                                  $77251(<:25.352'8&7
                         '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWKSDUHQWVLQ
H[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKHIROORZLQJGRFXPHQWV

                 M      9DOLG XS WR GDWH ELUWK FHUWLILFDWH IRU WKH PLQRU  ,Q WKH FDVH RI WKRVH ZKR DUH
                          LQFDSDFLWDWHG GRFXPHQWV HVWDEOLVKLQJ VDLG FRQGLWLRQ DQG WKH FRUUHVSRQGLQJ
                          UHSUHVHQWDWLRQPXVWEHDWWDFKHG
                 N      (QWU\ UHTXHVW EULHI IRU PLQRUV RU LQFDSDFLWDWHG SHUVRQ ZLWK DXWKHQWLFDWHG
                          VLJQDWXUHV E\ ERWK SDUHQWV RU H[SUHVV SHUPLVVLRQ LQ DFFRUGDQFH ZLWK WKH ODZ
                          :KHQWKHPLQRURULQFDSDFLWDWHGSHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRU
                          E\ DQRWKHU SHUVRQ KH RU VKH PXVW HVWDEOLVK WKH UHSUHVHQWDWLRQ WKDW KH RU VKH
                          H[HUFLVHV
                 O      )XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRI
                          WKH SHUVRQ ZKR H[HUFLVHV SDUHQWDO DXWKRULW\ RU GXO\ HVWDEOLVKHG OHJDO
                          UHSUHVHQWDWLRQ

127(6

             &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UWOHWWHU
                 E RIWKH1RWDU\&RGH

             ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVW
                 DWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 

             '2&80(176 25,*,1$7,1* $%52$' 'RFXPHQWV RULJLQDWLQJ DEURDG VKRXOG EH
                 QRWDUL]HGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH
                 6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSW
                 ZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
              5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
                  6XEGLUHFWRUDWHIRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQ
                  RI WKH DSSURSULDWH UHJXODU VWDWXV ZDV LVVXHG VR WKDW LQIRUPDWLRQ PD\ EH HQWHUHG LQ WKH
                  UHJLVWHURIUHVLGHQWVRWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRI
                  UHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUW
                  RILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHVLW
         
         
                                                                 
                                                                 
                                                                 
                                                                



                                                                                                         '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1619 of 1770



                                       35,9,/(*('
                                 $77251(<:25.352'8&7
                        '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7
                                             
                                             

              ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67 7KH *XDWHPDODQ ,PPLJUDWLRQ
                  ,QVWLWXWH VKDOO DUFKLYH ILOHV LQ ZKLFK WKH DOLHQ FHDVHG WR WDNH DFWLRQ IRU PRUH WKDQ VL[
                  PRQWKV DOZD\V DQG ZKHQHYHU WKH 6XEGLUHFWRUDWH RI $OLHQ $IIDLUV KDV SHUIRUPHG WKH
                  DSSURSULDWH LQWHUQDO DGPLQLVWUDWLYH SURFHHGLQJV DQG QRWLILFDWLRQ KDV EHHQ PDGH WKHUHRI
                  8SRQDUFKLYLQJWKHILOHWKHDOLHQZLOOLQFXULQDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HG
                  DFFRUGLQJWRWKHSURYLVLRQVLQWKH,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODU
                  VWDWXVKHRUVKHPXVWFRPSO\ZLWKWKHSURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQW
                  UHJXODWLRQDIWHUKDYLQJSDLGWKHILQH
         
              7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
                  UHTXHVWHG

3(50$1(17 5(6,'(1&( )25 $/,(16 :+2 +$9( %((1 0$55,(' )25 $ <($5 25
025(25$5(,1$'20(67,&3$571(56+,3:,7+$*8$7(0$/$13(5621
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ$XWKRULW\
$JUHHPHQW 

5(48,5(0(176

3UHVHQWWKHILOHLQD%/8(IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRUDOWHUDWLRQV

             2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
              &HUWLILFDWLRQ RI YDOLGLW\ IRU SDVVSRUW LVVXHG E\ DQ (PEDVV\ RU &RQVXODWH HVWDEOLVKHG LQ
                  *XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWD
                  ELUWKFHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH DSSURSULDWH
                  DXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFH
                  GXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQW
                  KHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
              &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
              &RS\RIUHVROXWLRQHVWDEOLVKLQJKLPRUKHUDVDWHPSRUDU\UHVLGHQWDVDSSURSULDWH
              0DUULDJHFHUWLILFDWHRUFHUWLILFDWHRIGRPHVWLFSDUWQHUVKLSLVVXHGE\WKH1DWLRQDO5HJLVWHU
                  RI3HUVRQV
                                                                 
                                                                 
                                                                 
                                                                 
                                                                
                                                             




                                                                                                         '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1620 of 1770



                                   35,9,/(*('
                             $77251(<:25.352'8&7
                    '(/,%(5$7,9(352&(6635('(&,6,21$/'5$)7

         %LUWKFHUWLILFDWHIRU*XDWHPDODQVSRXVHLVVXHGE\WKH1DWLRQDO5HJLVWHURI3HUVRQVZLWK
              DQQRWDWLRQRIWKHFRUUHVSRQGLQJPDUULDJHRUGRPHVWLFSDUWQHUVKLS
          3URRIRISD\PHQW


127(6


          &HUWLILFDWHV RI $XWKHQWLFDWLRQ IRU GRFXPHQWV PXVW FRPSO\ ZLWK WKH UXOLQJ LQ $UW 
              VHFWLRQE RIWKH1RWDU\&RGH

          ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVW
              DWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 

          '2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
              QRWDUL]HGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH
              6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSW
              ZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
          5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
              6XEGLUHFWRUDWHIRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQ
              RIWKHDSSURSULDWHUHJXODUVWDWXVZDVLVVXHGVRWKDWWKHLQIRUPDWLRQPD\EHHQWHUHGLQWKH
              UHJLVWHURIUHVLGHQWVRWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRI
              UHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUW
              RILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHVLW
          ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67 7KH *XDWHPDODQ ,PPLJUDWLRQ
              ,QVWLWXWH VKDOO DUFKLYH ILOHV LQ ZKLFK WKH DOLHQ FHDVHG WR WDNH DFWLRQ IRU PRUH WKDQ VL[
              PRQWKV DOZD\V DQG ZKHQHYHU WKH 6XEGLUHFWRUDWH RI $OLHQ $IIDLUV KDV SHUIRUPHG WKH
              DSSURSULDWH LQWHUQDO DGPLQLVWUDWLYH SURFHHGLQJV DQG QRWLILFDWLRQ KDV EHHQ PDGH WKHUHRI
              8SRQDUFKLYLQJWKHILOHWKHDOLHQZLOOLQFXULQDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HG
              DFFRUGLQJWRWKHUXOLQJLQWKH,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXV
              KH RU VKH PXVW FRPSO\ ZLWK WKH SURYLVLRQV RI WKH ,PPLJUDWLRQ &RGH DQG WKH SUHVHQW
              UHJXODWLRQDIWHUKDYLQJSDLGWKHILQH
      
          7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
              UHTXHVWHG
                                                            
                                                            
                                                            
                                                            




                                                                                                     '+6))
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1621 of 1770
6(16,7,9(%8781&/$66,),('
35,9,/(*(' &21),'(17,$/
                    4XHVWLRQVIRU3RVWDERXW*XDWHPDOD¶V$V\OXP6\VWHP

(OLJLELOLW\WR$SSO\IRU$V\OXP
    x :KHUHFDQDV\OXPVHHNHUVDSSO\IRUUHOLHI HJSRUWVRIHQWU\ "
    x ,VWKHUHDGHDGOLQHRUIHHWRDSSO\"
    x $UHDV\OXPVHHNHUVSURWHFWHGIURPUHWXUQZKLOHWKHLUDSSOLFDWLRQLVSHQGLQJ"
        
$FFHVVWR,QIRUPDWLRQ$VVLVWDQFH
    x :KDWNLQGRILQIRUPDWLRQGRHV*XDWHPDODSURYLGHWRDV\OXPVHHNHUVUHJDUGLQJWKHSURFHVV
        WRDSSO\IRUDV\OXPRUHTXLYDOHQWSURWHFWLRQ"
    x $UHDV\OXPVHHNHUVSHUPLWWHGDFFHVVWRDQLQWHUSUHWHU LIQHFHVVDU\ RWKHUH[SODQDWRU\
        DVVLVWDQFHDQGRUFRXQVHOGXULQJWKHDSSOLFDWLRQSURFHVV"
    x 3OHDVHGHVFULEHDQ\DFFRPPRGDWLRQVSURYLGHGIRUXQDFFRPSDQLHGFKLOGUHQRUSHUVRQVZLWK
        GLVDELOLWLHV
        
5HIXJHH6WDWXV'HWHUPLQDWLRQ3URFHGXUHV
    x :KREHDUVWKHEXUGHQRISURRIDQGZKDWLVWKHUHOHYDQWHYLGHQWLDU\VWDQGDUG"
    x $UHWKHUHDQ\OLPLWDWLRQVRQWKHW\SHVRIHYLGHQFHWKDWWKHDV\OXPVHHNHUFDQLQWURGXFH"
    x 'RHV*XDWHPDODQODZLQFRUSRUDWHWKHGHILQLWLRQRI³UHIXJHH´IURP$UWLFOHRIWKH5HIXJHH
        &RQYHQWLRQ"
    x 'RHV*XDWHPDODH[FOXGHDV\OXPVHHNHUVIURPSURWHFWLRQRQDQ\EDVLVRWKHUWKDQWKRVH
        SURYLGHGIRULQ$UWLFOHVDQG  RIWKH5HIXJHH&RQYHQWLRQ"
    x 'RHV*XDWHPDODQODZSURWHFWLQGLYLGXDOVIURPUHWXUQWRWRUWXUH",IVRGRHV*XDWHPDODODZ
        LQFRUSRUDWHWKHVWDQGDUGIURP$UWLFOHRIWKH&RQYHQWLRQ$JDLQVW7RUWXUH"
    x :KRLVUHVSRQVLEOHIRUPDNLQJWKHILQDOGHWHUPLQDWLRQDERXWDV\OXP"
        
$SSHDO5LJKWV
    x ,IDFODLPLVGHQLHGLVWKHDSSOLFDQWLQIRUPHGRIWKHJURXQGVRIWKHGHFLVLRQLQZULWLQJ"
    x ,VWKHUHDPHFKDQLVPWRDSSHDODV\OXPGHWHUPLQDWLRQV"
        
1DWXUHRI3URWHFWLRQ*UDQWHG
    x :KDWULJKWVEHQHILWVDUHSURYLGHGWRIRUHLJQQDWLRQDOVZKRDUHJUDQWHGDV\OXPRUHTXLYDOHQW
        SURWHFWLRQXQGHU*XDWHPDODQODZ"

&DSDFLW\RI$1(DQG&21$5(
    x +RZPDQ\DV\OXPFODLPVGRHV*XDWHPDODFXUUHQWO\DGMXGLFDWHSHU\HDU"
    x :LWKDSSURSULDWHDVVLVWDQFHKRZPDQ\DV\OXPFODLPVFRXOG*XDWHPDODUHDVRQDEO\EH
        H[SHFWHGWRDGMXGLFDWHSHU\HDU"
    x 'RDV\OXPGHFLVLRQPDNHUVUHFHLYHWUDLQLQJLQFOXGLQJDERXWQRQUHIRXOHPHQWREOLJDWLRQV
        DQGDUHWKHUHVDIHJXDUGVDJDLQVWFRUUXSWLRQ"

81+&5¶V9LHZV
    x :K\KDV81+&5DVVHVVHGWKDW*XDWHPDOD¶V0LJUDWLRQ&RGHGRHVQRWSURYLGHVXIILFLHQW
        VDIHJXDUGVDJDLQVWUHIRXOHPHQW"




                                                                                   '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1622 of 1770


From:             Sinclair-Smith, Suzanne
To:               Teichman, Sabrina
Cc:               Boyd, Valerie; McCament, James; Wright, Charles E; Plumer, Morgan; Salcedo, Viviana; Cloe, David; Mizelle,
                  Chad; Kelliher, Brian; Mazzochi, Sarah; Baroukh, Nader
Subject:          RE: Question: Guatemala Asylum
Date:             Thursday, July 25, 2019 11:49:12 AM


Hi Sabrina,

I just spoke with Rebeca Cenalmor-Rejas, head of the Guatemala office of UNHCR. She said the
majority of the denial recommendations were due to CONARE’s finding that applicants had other
legal options to remain in Guatemala, namely, the could avail themselves of lawful presence because
they are from CA-4 countries. However, she pointed out that the process is very costly, and persons
lawfully present in Guatemala solely due to their CA-4 nationality are not protected against
refoulement. Rebeca mentioned that one-year temporary residence permits cost $200, five-year
permits cost $500, and permanent residence permits cost $1000. These administrative fees do not
include the cost to applicants to obtain documents and legal assistance. These costs make such CA-
4-based residence beyond the means of most protection applicants.

Rebeca said that two or three cases were recommended for denial due to lack of credibility, but she
questions the basis for this. She noted that in some cases, the Oficina de Relaciones Migratorias
Internacionales (ORMI), which handles asylum adjudications, recommended approving cases, while
CONARE subsequently recommended denying those cases based on lack of credibility. Also, despite
CONARE’s recent recommendations on asylum cases, the Autoridad Migratoria Nacional (AMN) has
not issued final decisions.

I hope this information is useful to you,

Suzanne

Suzanne Sinclair-Smith
USCIS Field Office Director, Guatemala and Belize
Tel:

Central Time Zone




From: Teichman, Sabrina
Sent: Thursday, July 25, 2019 8:12 AM
To: Sinclair-Smith, Suzanne
Cc: Boyd, Valerie                             ; McCament, James                                 ;
Wright, Charles E                                   ; Plumer, Morgan
                               ; Salcedo, Viviana                             ; Cloe, David
                            ; Mizelle, Chad                          ; Kelliher, Brian
                               ; Mazzochi, Sarah                               ; Baroukh, Nader



                                                                                                                 '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1623 of 1770


Subject: RE: Question: Guatemala Asylum

Hi Suzanne – Would be helpful if we could get an update this morning on the cases denied –
specifically why they were denied (or rejected according to UNHCR). Thank you!

6DEULQD+7HLFKPDQ
2IILFH
0RELOH

From: Sinclair-Smith, Suzanne
Sent: Tuesday, July 16, 2019 3:26 PM
To: Teichman, Sabrina
Cc: Boyd, Valerie                             ; McCament, James                                 ;
Wright, Charles E                                   ; Plumer, Morgan
                               ; Salcedo, Viviana                             ; Cloe, David
                            ; Mizelle, Chad                          ; Kelliher, Brian
                               ; Mazzochi, Sarah                               ; Baroukh, Nader

Subject: RE: Question: Guatemala Asylum

Sabrina,

Here’s a correction to the information UNHCR provided this morning:

On 6/26/19, CONARE recommended approving five cases, denying two, and leaving two pending for
the following meeting. At the meeting on 7/11/19, CONARE recommended denying five, approving
one, and leaving one pending for additional information. When the UNHCR wrote “reject” a case,
they meant “deny” it.

Regards,
Suzanne


From: Sinclair-Smith, Suzanne
Sent: Tuesday, July 16, 2019 8:55 AM
To: Teichman, Sabrina
Cc: Boyd, Valerie                             ; McCament, James                                 ;
Wright, Charles E                                   ; Plumer, Morgan
                               ; Salcedo, Viviana                             ; Cloe, David
                            ; Mizelle, Chad                          ; Kelliher, Brian
                               ; Mazzochi, Sarah                              ; 'Baroukh, Nader'

Subject: RE: Question: Guatemala Asylum

Sabrina,




                                                                                       '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1624 of 1770


Here’s the update from UNHCR regarding the asylum backlog in Guatemala:

CONARE met on June 26th and July 11th.

    -On June 26th: 9 cases were analyzed, out of which CONARE recommended four for approval,
              one to be rejected, and one was left pending for the next meeting. (I’m checking with
              UNHCR to confirm that the remaining three were recommended for denial.)
    -On July 11th: 7 cases were analyzed, out of which CONARE 5 were recommended rejecting
              five, approving one, and leaving one pending to obtain additional information.
The denials were recommended for different reasons, including lack of credibility, failure to meet
the 1951 Refugee Criteria or because they were not considered strong enough and the applicants
had other means of obtaining immigration status in Guatemala.

Please feel free to contact me if you have additional questions.

Suzanne

Suzanne Sinclair-Smith
USCIS Field Office Director, Guatemala and Belize
Tel:

Central Time Zone




From: Baroukh, Nader
Sent: Friday, July 12, 2019 1:41 PM
To: Teichman, Sabrina                                   ; Sinclair-Smith, Suzanne

Cc: Boyd, Valerie                             ; McCament, James                                    ;
Wright, Charles E                                   ; Plumer, Morgan
                               ; Salcedo, Viviana                             ; Cloe, David
                            ; Mizelle, Chad                          ; Kelliher, Brian
                               ; Mazzochi, Sarah
Subject: RE: Question: Guatemala Asylum

Adding Brian and Sarah on my team.

1DGHU%DURXNK
$VVRFLDWH*HQHUDO&RXQVHO,PPLJUDWLRQ
'HSDUWPHQWRI+RPHODQG6HFXULW\2IILFHRIWKH*HQHUDO&RXQVHO
2IILFH
&HOO
HPDLO
7KLVFRPPXQLFDWLRQDORQJZLWKDQ\DWWDFKPHQWVLVFRYHUHGE\IHGHUDODQGVWDWHODZJRYHUQLQJ

                                                                                         '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1625 of 1770


HOHFWURQLFFRPPXQLFDWLRQVDQGPD\FRQWDLQOHJDOO\SULYLOHJHGLQIRUPDWLRQ,IWKHUHDGHURIWKLV
PHVVDJHLVQRWWKHLQWHQGHGUHFLSLHQW\RXDUHKHUHE\QRWLILHGWKDWDQ\GLVVHPLQDWLRQGLVWULEXWLRQ
XVHRUFRS\LQJRIWKLVPHVVDJHLVVWULFWO\SURKLELWHG,I\RXKDYHUHFHLYHGWKLVLQHUURUSOHDVHUHSO\
LPPHGLDWHO\WRWKHVHQGHU

From: Teichman, Sabrina
Sent: Friday, July 12, 2019 2:54 PM
To: Sinclair-Smith, Suzanne
Cc: Boyd, Valerie                               ; McCament, James                                     ;
Wright, Charles E                                     ; Plumer, Morgan
                                 ; Salcedo, Viviana                            ; Cloe, David
                              ; Mizelle, Chad                          ; Baroukh, Nader

Subject: RE: Question: Guatemala Asylum

Excellent, thank you Suzanne. Appreciate any update you can provide today.

6DEULQD+7HLFKPDQ
2IILFH
0RELOH

From: Sinclair-Smith, Suzanne
Sent: Friday, July 12, 2019 12:33 PM
To: Teichman, Sabrina
Cc: Boyd, Valerie                              ; McCament, James                                      ;
Wright, Charles E                                    ; Plumer, Morgan
                                ; Salcedo, Viviana                            ; Cloe, David
                             ; Mizelle, Chad                          ; Baroukh, Nader

Subject: RE: Question: Guatemala Asylum

Hi Sabrina,

I’ll check that and will get back to you ASAP.

Cheers,
Suzanne



Suzanne Sinclair-Smith
USCIS Field Office Director, Guatemala and Belize
Tel:

Central Time Zone




                                                                                            '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1626 of 1770


From: Teichman, Sabrina
Sent: Friday, July 12, 2019 10:31 AM
To: Sinclair-Smith, Suzanne
Cc: Boyd, Valerie                              ; McCament, James                               ;
Wright, Charles E                                    ; Plumer, Morgan
                                ; Salcedo, Viviana                            ; Cloe, David
                             ; Mizelle, Chad                          ; Baroukh, Nader

Subject: RE: Question: Guatemala Asylum

Hi Suzanne - Is there an update you can share on CONARE’s June 26th meeting (how many cases did
they review?) or any subsequent meetings in July or the group of any additional pending cases they
have adjudicated to get through the backlog?

Thank you!
Sabrina

6DEULQD+7HLFKPDQ
2IILFH
0RELOH

From: Sinclair-Smith, Suzanne
Sent: Tuesday, June 25, 2019 1:10 PM
To: Teichman, Sabrina
Cc: Boyd, Valerie                            ; McCament, James                                 ;
Wright, Charles E                                  ; Plumer, Morgan
                              ; Salcedo, Viviana                              ; Cloe, David

Subject: RE: Question: Guatemala Asylum

Sabrina,

Giovanni said CONARE recommended rejecting the case due to Salvadoran/Canadian dual
nationality. Also, I’m confirming that CONARE’s next meeting is tomorrow, June 26.

Suzanne

From: Teichman, Sabrina
Sent: Tuesday, June 25, 2019 9:31 AM
To: Sinclair-Smith, Suzanne
Cc: Boyd, Valerie                            ; McCament, James                                 ;
Wright, Charles E                                  ; Plumer, Morgan
                              ; Salcedo, Viviana                              ; Cloe, David

Subject: Re: Question: Guatemala Asylum


                                                                                       '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1627 of 1770



7KDQNV6X]DQQHYHU\KHOSIXO&DQ\RXDOVRILQGRXWIURP*LRYDQQLZK\WKHFDVHRI 
SHUVRQV ZDVUHMHFWHG"

6DEULQD+7HLFKPDQ
2IILFH
0RELOH

From: Sinclair-Smith, Suzanne
Sent: Tuesday, June 25, 2019 11:22:54 AM
To: Teichman, Sabrina
Cc: Boyd, Valerie; McCament, James; Wright, Charles E; Plumer, Morgan; Salcedo, Viviana; Cloe,
David
Subject: RE: Question: Guatemala Asylum

Good morning Sabrina,

I’m very happy to report that CONARE recently reconvened to make recommendations on several
asylum cases, per Giovanni Bassu (contrary to what the Dep. Dir. of the IGM told me). Giovanni said
the Vice President intends to get through the pending cases by the end of the year. Giovanni
provided the following information this morning:

        On June 9, the newly formed CONARE (National Commission for Refugees) held its first
        meeting, during which it analyzed six asylum applications. CONARE recommended rejecting
        one case (4 persons) and approving four cases (13 persons). CONARE left one case (3
        persons) pending to be analysed in the next meeting. These recommendations will now be
        sent to the National Migratory Authority (NMA), who under the Migration Code, has the
        responsibility for final approval. It is expected that the NMA will conduct this determination
        in the coming weeks.

        The CONARE will hold its second meeting on June 16 (I think Giovanni meant June 26),
        during which they expect to analyse 9 asylum applications. The CONARE is expected to hold
        a total of three more meetings by the end of July 2019, and to analyze an average number of
        8-9 cases per meeting.

        Giovanni noted that the Vice President told UNHCR in a meeting that the current
        administration is committed to clear the backlog of pending asylum-cases by the end of this
        year.

Giovanni mentioned that he’ll be arriving in Guatemala this afternoon for another meeting, and he
would be happy to meet with the Acting Secretary to explain the above points and other aspects of
the asylum system further.

It’s heartening to see some progress on this.

Suzanne


                                                                                          '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1628 of 1770



Suzanne Sinclair-Smith
USCIS Field Office Director, Guatemala and Belize
Tel:

Central Time Zone




                                                                 '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1629 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


7KH8QLWHG6WDWHVDQG*XDWHPDODXQGHUWKHDXVSLFHVRIWKH86*XDWHPDOD$JUHHPHQWIRU
&RRSHUDWLRQLQWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV ³$JUHHPHQW´ DLPWRRIIHUDSSOLFDQWVWR
UHIXJHHSURWHFWLRQV\VWHPVFRQVLVWHQWZLWKRXUREOLJDWLRQVXQGHUWKH&RQYHQWLRQ5HODWLQJ
WRWKH6WDWXVRI5HIXJHHVDQGWKH3URWRFRO5HODWLQJWRWKH6WDWXVRI5HIXJHHV%HFDXVHRI
WKLVWKH8QLWHG6WDWHVPDLQWDLQVERWKFRXQWULHVPDLQWDLQWKDWDQ\DOLHQVXEMHFWWRWKH$JUHHPHQW
ZRXOGKDYHDFFHVVWRDIXOODQGIDLUSURFHGXUHIRUGHWHUPLQLQJDFODLPWRDV\OXPRUHTXLYDOHQW
WHPSRUDU\SURWHFWLRQDVLVUHTXLUHGXQGHU86GRPHVWLFODZDSSOLFDEOHOHJLVODWLRQ

7DNLQJLQWRDFFRXQWWKHDERYHWKH8QLWHG6WDWHVJRYHUQPHQWKDVHQJDJHGWKH*RYHUQPHQWRI
*XDWHPDODLQDQRQJRLQJGLDORJXHUHJDUGLQJ\RXUSURWHFWLRQV\VWHP%DVHGRQWKHRUDODQG
ZULWWHQGLVFXVVLRQVEHWZHHQRXUWZR6WDWHVZHKDYHFRPHWRWKHIROORZLQJXQGHUVWDQGLQJVDERXW
WKH*RYHUQPHQWRI*XDWHPDOD¶VSURWHFWLRQV\VWHP

                                     8QGHUVWDQGLQJRI)DFWV


1RQ5HIRXOHPHQW
   x *XDWHPDOD LV D VLJQDWRU\ WR WKH 8QLWHG 1DWLRQV &RQYHQWLRQ $JDLQVW 7RUWXUH
      &$7 1RWZLWKVWDQGLQJWKLVWKH*XDWHPDODQ0LJUDWLRQ&RGHGRHVQRWGLUHFWO\UHIHUWR
     DQ\ SURKLELWLRQ RQ UHWXUQLQJ UHPRYLQJ RU GHSRUWLQJ LQGLYLGXDOV ZKHUH WKHUH LV D
     VXEVWDQWLDOJURXQGIRUEHOLHYLQJWKHLQGLYLGXDOZRXOGEHLQGDQJHURIEHLQJVXEMHFWHGWR
     WRUWXUH +RZHYHU *XDWHPDOD LQWHUSUHWV WKHLU GRPHVWLF OHJDO DXWKRULW\ QRW WR UHWXUQ
     LQGLYLGXDOV SRVVLEO\ VXEMHFW WR WRUWXUH LQ WKHLU KRPH FRXQWU\ &$7 QRQUHIRXOHPHQW
     REOLJDWLRQV  DV GHULYLQJ IURP 0LJUDWLRQ &RGH $UWLFOH   0RUHRYHU $UWLFOH  RI WKH
     5HJXODWLRQ RI 3URFHGXUH IRU 3URWHFWLRQ 'HWHUPLQDWLRQ DQG 5HFRJQLWLRQ RI WKH 5HIXJHH
     6WDWXVLQWKH6WDWHRI*XDWHPDODDOVRUHIHUVWRQRQUHIRXOHPHQWIRUERWKWKRVHHOLJLEOHIRU
     UHIXJHHVWDWXVDQGIRUWKRVHZLWKWRUWXUHFODLPVE\WKHODQJXDJH
             
             7KHLQWHUSUHWDWLRQDQGDSSOLFDWLRQRIGLVSRVLWLRQVHVWDEOLVKHGLQWKH
             SUHVHQW 5HJXODWLRQ ZLOO EH FRQGXFWHG LQ DFFRUGDQFH ZLWK WKH
             SULQFLSOHV RI 1R 'LVFULPLQDWLRQ &RQILGHQWLDOLW\ )DPLO\
             5HXQLILFDWLRQRI+XPDQLWDULDQDQG$SROLWLFDOLQFRPSOLDQFHZLWK
             WKHULJKWVDQGREOLJDWLRQVHVWDEOLVKHGLQWKH3ROLWLFDO&RQVWLWXWLRQRI
             WKH5HSXEOLFRI*XDWHPDODDSSOLFDEOHWRUHIXJHHVDQGLQWHUQDWLRQDO
             DUUDQJHPHQWVZKLFKWKH6WDWHRI*XDWHPDODLVSDUWRI

   x    *XDWHPDODKDVDOVRDVVXUHGWKH86JRYHUQPHQWWKDWQRRQHZLWKDYLDEOHFODLPRI
        SURWHFWLRQDJDLQVWWRUWXUHZRXOGEHUHWXUQHGWRWKHLUKRPHFRXQWU\HYHQLIWKH\KDGDQ
        H[WUHPHO\VHULRXVFULPLQDOFRQYLFWLRQVXFKDVPXUGHU
                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)

                                                                                        '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1630 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


   x    *XDWHPDODKDVQHYHUKDGDFODLPDQWPDNHDWRUWXUHFODLPVSHFLILFDOO\VRIDUWKH\KDYH
        RQO\KHDUGFODLPVIRUDV\OXPDQGUHIXJHHVWDWXVSURWHFWLRQ7KH\KDYHQRWRUWXUHFODLP
        VWDQGDUGRSHUDWLQJSURFHGXUHV 623 DWWKHSUHVHQWWLPH%HFDXVHWKHJRYHUQPHQWRI
        *XDWHPDODKDVQHYHUKDGWKLVW\SHRISURWHFWLRQFODLPPDGHEHIRUHSURWHFWLRQV
        VSHFLILFDOO\IRUWRUWXUHDUHQRWLQWKHLUUHJXODWLRQVRULQWKHLUFRGH+RZHYHULI
        *XDWHPDODZHUHWRUHFHLYHVXFKDQDSSOLFDWLRQWKHDSSOLFDWLRQZRXOGEHSURFHVVHGLQWKH
        VDPHPDQQHUDVDUHIXJHHVWDWXVDSSOLFDQWDQGJLYHQWKHVDPHSURFHGXUDOSURWHFWLRQV
   x    )RUDWRUWXUHSURWHFWLRQFODLPWKHUHZRXOGEHQRDSSOLHGFULPLQDOEDUVXQGHU$UWLFOH
         FULPLQDOEDUVWRUHIXJHHVWDWXVDSSOLFDQWV QRUDQ\FULPLQDOEDUVGHQ\LQJDGPLVVLRQ
        XQGHU$UWLFOH FULPLQDOJURXQGVRILQDGPLVVLEOHLQWR*XDWHPDOD )RUUHIXJHHVWDWXV
        RUDV\OXPDSSOLFDWLRQVWKHUHDUHDOVRQRRXWULJKWEDUVH[FHSWWKRVHJURXQGVODLGRXWLQ
        $UWLFOHZKLFKLISUHVHQWZLOOEHFRQVLGHUHGRQDFDVHE\FDVHEDVLVEHIRUHJUDQWLQJ
        WKHDSSOLFDWLRQ$UWLFOHZLOOQRWEHDSSOLHGWRDQ\NLQGRISURWHFWLRQFODLPLQ
        *XDWHPDODDQGQRFULPLQDOEDUVZRXOGEHDSSOLHGWRWRUWXUHSURWHFWLRQDSSOLFDWLRQV
   x    7KHUHDUHQRSROLFLHVFXUUHQWO\LQSODFHWKDWZRXOGEHJURXQGVWRGHQ\DQDSSOLFDQW
        DV\OXPUHIXJHHVWDWXVRUWRUWXUHSURWHFWLRQEH\RQGWKRVHDOUHDG\LQ*XDWHPDODQODZ
   x    7DNHQWRJHWKHU*XDWHPDODPD\GHQ\UHIXJHHVWDWXVRQWKUHHJURXQGV WKRVHZKR
        FRPPLWWHGFHUWDLQVHULRXVFULPHVXQGHULQWHUQDWLRQDOODZ ZDUFULPHVHWF«  WKRVH
        ZKRKDGWKHLUUHIXJHHVWDWXVSUHYLRXVO\WHUPLQDWHG LIWKHDSSOLFDQWLVEHLQJFULPLQDOO\
        SURVHFXWHGDEURDGIRUDOPRVWDQ\W\SHRIFULPH
   x    7KH³DFWVDQGSXUSRVHV´*XDWHPDODFRQVLGHUVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRI
        WKH8QLWHG1DWLRQVVXFKWKDWWKH\PD\ZDUUDQWDGHQLDORIUHIXJHHVWDWXVXQGHU$UWLFOH
        RIWKHLUFRGHDUHDOOWKRVHDFWVRIUDFLDOGLVFULPLQDWLRQWRUWXUHIRUFHGGLVDSSHDUDQFHV
        SHRSOHZLWKGLVDELOLWLHVDQGWKHULJKWVRIZRPHQFKLOGUHQPLJUDQWVPLQRULWLHVDQG
        LQGLJHQRXVSHRSOHFRQWDLQHGLQWKH,QWHUQDWLRQDO&KDUWHURI+XPDQ5LJKWV
   x    %H\RQGWKH&$7WKH&RQYHQWLRQDQGWKH3URWRFRO*XDWHPDODLVQRWDVLJQDWRU\WRDQ\
        RWKHUFRQYHQWLRQVWRXFKLQJUHIXJHHSURWHFWLRQVEXW*XDWHPDODFRQILUPHGWKDWWKHVH
        WUHDWLHVDUHVHOIH[HFXWLQJDQGGRQRWQHHGGRPHVWLFLPSOHPHQWDWLRQWREHFRPHSDUWRI
        WKHLUODZ

'XHWRWKHDEVHQFHRIVSHFLILFFDVHVRIUHTXHVWVIRUSURWHFWLRQDJDLQVWWRUWXUHDQGWKHLUODFNRI
UHJXODWLRQLQWKH0LJUDWLRQ&RGHUHIXJHHVWDWXVZLOODSSO\

*XDWHPDODZLOORQO\DSSO\WKHUHVWULFWLRQVFRQWDLQHGLQWKHFRQYHQWLRQVDQGLQWHUQDOODZVWR
UHTXHVWVIRUSURWHFWLRQ

                                        Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                 For Official Use Only (FOUO)

                                                                                        '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1631 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


7KHUHDUHFXUUHQWO\QRPLJUDWLRQSROLFLHVWKDWVHUYHDVDEDVLVIRUGHQ\LQJDQDSSOLFDQWD
UHTXHVWIRUSURWHFWLRQ $V\OXP5HIXJHH6WDWXVRU3URWHFWLRQ$JDLQVW7RUWXUH EH\RQGWKRVH
DOUHDG\HVWDEOLVKHGLQ*XDWHPDODQODZ

*XDWHPDODGRHVQRWJUDQWSURWHFWLRQPHDVXUHVWRDSSOLFDQWVIRUUHIXJHHVWDWXVZKHQDQ\RIWKH
IROORZLQJDVVXPSWLRQVRFFXUD 7KDWWKH\KDYHFRPPLWWHGDFULPHDJDLQVWSHDFHDZDUFULPHRU
DFULPHDJDLQVWKXPDQLW\DVGHILQHGLQWKHLQWHUQDWLRQDOLQVWUXPHQWVGHYHORSHGWRDGGUHVVDQG
SUHYHQWVXFKFULPHVE 7KDWWKH\KDYHFRPPLWWHGDSDUWLFXODUO\VHULRXVFULPHRXWVLGHWKH
FRXQWU\RIUHIXJHEHIRUHEHLQJDGPLWWHGWRLWDVDUHIXJHHRUZKHQWKHDSSOLFDWLRQKDVEHHQ
VXEPLWWHGWRHVFDSHWKHMXVWLFHRIDQRWKHUFRXQWU\F 7KDWKHKDVEHHQJXLOW\RIDFWVFRQWUDU\WR
WKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQVHPERGLHGLQLQWHUQDWLRQDOWUHDWLHVDQG
FRQYHQWLRQV

$FWVRIUDFLDOGLVFULPLQDWLRQWRUWXUHHQIRUFHGGLVDSSHDUDQFHVDFWVDJDLQVWSHUVRQVZLWK
GLVDELOLWLHVDQGDFWVFRQWUDU\WRWKHULJKWVRIZRPHQFKLOGUHQPLJUDQWVPLQRULWLHVDQG
LQGLJHQRXVSHRSOHFRQWDLQHGLQWKH8QLYHUVDO'HFODUDWLRQRI+XPDQ5LJKWVDUHWKRVH³DFWVDQG
SXUSRVHV´WKDWDUHFRQVLGHUHGXQGHUWKH&RQYHQWLRQDQG$UWLFOHRIWKH0LJUDWLRQ&RGH
DV³FRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQVLQVXFKDZD\DVWRMXVWLI\WKH
UHIXVDORIUHIXJHHVWDWXV´

*XDWHPDODLVFXUUHQWO\DVLJQDWRU\WRWKH&RQYHQWLRQ$JDLQVW7RUWXUHWKH&RQYHQWLRQRQ
WKH6WDWXVRI5HIXJHHVDQGWKH3URWRFROUHJDUGLQJWKH6WDWXVRI5HIXJHHV

    x 81+&5¶VUROHWRWKH6WDWHRI*XDWHPDODUHJDUGLQJQRQUHIRXOPHQWLVDGYLVRU\RQO\

   x    3URWHFWLRQDSSOLFDQWVZKRLOOHJDOO\HQWHU*XDWHPDODZLOOIDFHDGPLQLVWUDWLYHILQHVDQGDUH
        VXEMHFWWRUHPRYDOEXWWKH\ZLOOQRWIDFHFULPLQDOSHQDOWLHV
   x    7KRVHZKRDFFXVHDQ\SHUVRQJRYHUQPHQWRIILFHRUJRYHUQPHQWRUJDQL]DWLRQRIWRUWXUH
        ZLOOQRWIDFHFULPLQDORUFLYLOOLDEOHDFWLRQVRUSHQDOWLHV7KHFRQILGHQWLDOLW\RIDQ\
        DFFXVHULVDOVRSURWHFWHGE\ODZ
   x    *XDWHPDODFRQILUPHGWKH2IILFHRI3UHYHQWLRQRI7RUWXUHLVDQLQWHUQDOGRPHVWLF
        *XDWHPDODQRYHUVLJKWERG\FKDUJHGZLWKPDNLQJUHFRPPHQGDWLRQVWRVWDWHHQWLWLHVZKHQ
        DSHUVRQKDVEHHQVXEMHFWWRFUXHOLQKXPDQHRUGHJUDGLQJWUHDWPHQWDQDO\]LQJZKHWKHU
        VRPHRQHLVOLNHO\WREHRUKDVEHHQVXEMHFWHGWRWRUWXUHLQSODFHVOLNHSULVRQV
        FRQILQHPHQWFHQWHUVHWFLQ*XDWHPDOD7KH2IILFHRI3UHYHQWLRQRI7RUWXUHLVQRW
        LQYROYHGZLWKQRQUHIRXOHPHQWREOLJDWLRQVRULQYHVWLJDWLRQVUHJDUGLQJWRUWXUHDOOHJDWLRQV
        RYHULQFLGHQWVRFFXUULQJRXWVLGHRI*XDWHPDOD
&DSDFLW\

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)

                                                                                     '+6))
            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1632 of 1770

                                           Privileged Material
                         Attorney-Client Communication / Attorney Work Product
                                       Deliberative & Predecisional
                                      For Official Use Only (FOUO)



        x    7KH*XDWHPDODQ,QVWLWXWHRI0LJUDWLRQILOHGSURWHFWLRQDSSOLFDWLRQVLQDQG
             LQWRGDWH
             
             7KHLQIRUPDWLRQRQWKHFDSDFLW\IRUSURWHFWLRQUHTXHVWVIURP*XDWHPDODZDVLPSURYHG
             DIWHUWKHHQWU\LQWRIRUFHRIWKHUHJXODWLRQIRUWKHGHWHUPLQDWLRQDQGJUDQWLQJRIUHIXJHH
             VWDWXVWKDWZDVDSSURYHGLQ0DUFKRIWKLV\HDU
             
             $FDVHIURPWKHWLPHDQDSSOLFDQWPDNHVDSURWHFWLRQUHTXHVWWRLWVILQDOUHVROXWLRQ
             WDNHVDQDYHUDJHRI\HDUV7RGD\WKLVSURFHVVLVIDVWHUWKDQNVWRWKHHQWU\LQWRIRUFH
             RIWKHUHVSHFWLYHUHJXODWLRQ


        x    UHIXJHHVWDWXVDSSOLFDWLRQVZHUHDEDQGRQHGODVW\HDU
        x    $FDVHIURPWKHWLPHDQDSSOLFDQWPDNHVDSURWHFWLRQUHTXHVWWRLWVILQDOUHVROXWLRQ
             WDNHVDQDYHUDJHRI\HDUV
        x    $VRI$SULOWKHUHZHUHSURWHFWLRQDSSOLFDWLRQVILOHGLQDQGSURWHFWLRQ
             DSSOLFDWLRQVILOHGLQWKXVIDU
$YDLODEOH3URWHFWLRQV8QGHU*XDWHPDOD/DZ
        x    *XDWHPDODUHFRJQL]HVUHTXHVWVIRUSURWHFWLRQWKDWFLWHWRUWXUHDQGRUSHUVHFXWLRQ
             SHUSHWUDWHGE\ERWKVWDWHDQGQRQVWDWHDFWRUV
        x    7KHEDVLFGLIIHUHQFHEHWZHHQDQDV\OXPDQGUHIXJHHVWDWXVDSSOLFDWLRQLVDV\OXP
             SURWHFWLRQRQO\LQYROYHVSHUVHFXWLRQRQDFFRXQWRISROLWLFDORSLQLRQDQGLVPDGHDWD
             *XDWHPDODQHPEDVV\RUFRQVXODWHRYHUVHDV&ODLPVIRU5UHIXJHHVWDWXVSURWHFWLRQ
             LQYROYHVWKHRWKHUUHDVRQVDQGPXVWEHILOHGLQ*XDWHPDOD
        x    SURWHFWHGJURXQGVVXFKDVUDFLDOGLVFULPLQDWLRQ0RUHGHWDLOHGLQIRUPDWLRQRQWKH
             DGPLQLVWUDWLYHSURFHGXUHVLQWKHDSSOLFDEOHUHTXHVWVIRUUHIXJHLVSURYLGHGEHORZ

                             :+2                    '(6&5,37,21                    /$:7+$7
                              '(7(50,1(6                                             5(*8/$7(6
    5()8*(                  1DWLRQDO                     7KH UHTXHVW IRU      0LJUDWLRQ&RGH
                                                     5HIXJHH 6WDWXV FDQ EH
                              ,PPLJUDWLRQ
                                                     FRQGXFWHG SHUVRQDOO\ LQ
                              $XWKRULW\            ZULWLQJ RU YHUEDOO\ DW WKH
                                                     5HFHSWLRQ&HQWHU
                                                               

                                           Privileged Material
                         Attorney-Client Communication / Attorney Work Product
                                       Deliberative & Predecisional
                                      For Official Use Only (FOUO)

                                                                                                    '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1633 of 1770

                            Privileged Material
          Attorney-Client Communication / Attorney Work Product
                        Deliberative & Predecisional
                       For Official Use Only (FOUO)


                                          6XFKUHTXHVWZLOO
                                  EHWUDQVIHUUHGLPPHGLDWHO\
                                  LQ ZULWLQJ WR WKH VXSSRUW
                                  VWDIIRI&21$5(
                                  
                                          7KH LQGLYLGXDO
                                  VKDOO DSSHDU DW WKH RIILFHV
                                  RFFXSLHGE\WKH2IILFHIRU
                                  ,QWHUQDWLRQDO 0LJUDWRU\
                                  5HODWLRQV 250, E\ LWV
                                  QDPHLQ6SDQLVK LQZKLFK
                                  KHRUVKHZLOOUDWLI\KLVRU
                                  KHU LQLWLDO UHTXHVW ZKLFK
                                  ZLOO EH FRQVWLWXWHG DV
                                  IRUPDO UHTXHVW DQG KH RU
                                  VKH ZLOO UHFHLYH WKURXJK
                                  &21$5( D SHUPLW IRU
                                  SHUPDQHQFH RI  GD\V
                                  HVWDEOLVKHGLQWKH5XOHVRI
                                  3URFHGXUH IRU 3URWHFWLRQ
                                  'HWHUPLQDWLRQ RI 5HIXJHH
                                  6WDWXV
                                  
                                          $ GD\ DQG WLPH
                                  DUH VHW IRU WKH SHUVRQDO
                                  LQWHUYLHZ LI WKH DSSOLFDQW
                                  GRHVQRWDSSHDUWKHUHTXHVW
                                  FDQ       EH        GHFODUHG
                                  DEDQGRQHG
                                  
                                          ,I KH RU VKH
                                  VKRZVXSIRUWKHLQWHUYLHZ
                                  WKHDSSOLFDQWZLOODWWDFKWR
                                  WKHUHTXHVWGRFXPHQWVWKDW
                                  VXEVWDQWLDWH WKH ZHOO
                                  IRXQGHG IHDU RU DQ\ RWKHU
                                  VLWXDWLRQ ZKLFK GHVHUYHV
                                  WKH DZDUGLQJ RI UHIXJHH
                                  VWDWXV
                                  
                                          2QFH            WKH
                                  LQYHVWLJDWLRQ SURFHVV RI
                                  &21$5(VXSSRUWVWDIIKDV
                                  FRQFOXGHG WKH UHVXOWV DUH
                                  VHQW     WR     WKH     VDLG
                                  &RPPLVVLRQ VR WKDW WKH\



                            Privileged Material
          Attorney-Client Communication / Attorney Work Product
                        Deliberative & Predecisional
                       For Official Use Only (FOUO)

                                                                     '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1634 of 1770

                              Privileged Material
            Attorney-Client Communication / Attorney Work Product
                          Deliberative & Predecisional
                         For Official Use Only (FOUO)


                                        LVVXH WKH FRUUHVSRQGLQJ
                                        7HFKQLFDO2SLQLRQ
                                        
                                                :LWK          WKH
                                        7HFKQLFDO 2SLQLRQ LVVXHG
                                        E\ &21$5( WKH UHIXJHH
                                        VWDWXV DSSOLFDQW V ILOH LV
                                        HOHYDWHG WR WKH 1DWLRQDO
                                        ,PPLJUDWLRQ$XWKRULW\
                                        
                                                7KH     1DWLRQDO
                                        ,PPLJUDWLRQ       $XWKRULW\
                                        LVVXHV 5HVROXWLRQ ZKHWKHU
                                        JUDQWLQJ RU GHQ\LQJ WKH
                                        5HIXJHH 6WDWXV LQ WKH
                                        WHUULWRU\RI*XDWHPDOD
                                        
                                                7KH    DSSOLFDQW
                                        ZLOO EH Q1RWLILHG\LQJ WKH
                                        DSSOLFDQW RI WKH LVVXHG
                                        UHVROXWLRQ      E\      WKH
                                        FRPSHWHQWDXWKRULW\HLWKHU
                                        JUDQWLQJ RU GHQ\LQJ WKH
                                        UHTXHVW
                                        
                                               ,QFDVHRIUHIXVDO
                                        RI 6WDWXWH WKH LQWHUHVWHG
                                        SDUW\PD\ILOHDQDSSHDOIRU
                                        UHFRQVLGHUDWLRQ           LQ
                                        DFFRUGDQFH              ZLWK
                                        UHJXODWLRQVLQWKHODZ
                                        
                                               7KH DSSHDO VKDOO
                                        EH NQRZQ E\ WKH 1DWLRQDO
                                        ,PPLJUDWLRQ       $XWKRULW\
                                        ZKRUXOHVRQWKHDSSHDO
$6</80        0LQLVWU\RI)RUHLJQ   7KH'LUHFWRUDWHRI%LODWHUDO     *RYHUQPHQWDO
                                       5HODWLRQV LV WKH RQH LQ
                $IIDLUV                                                $JUHHPHQW
                                       FKDUJHRISURYLGLQJIROORZ
                                       XS WR WKH $V\OXP UHTXHVW
                                                                         
                                       DQGWKH0LQLVWHURI)RUHLJQ
                                       $IIDLUV LV WKH RIILFHU LQ
                                       FKDUJH RI UHVROYLQJ VDLG
                                       VLWXDWLRQ
                                       
                                       3ROLWLFDO DV\OXP FDQ EH
                                       UHTXHVWHG RXWVLGH RI

                              Privileged Material
            Attorney-Client Communication / Attorney Work Product
                          Deliberative & Predecisional
                         For Official Use Only (FOUO)

                                                                                     '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1635 of 1770

                                 Privileged Material
               Attorney-Client Communication / Attorney Work Product
                             Deliberative & Predecisional
                            For Official Use Only (FOUO)


                                          *XDWHPDOD ZKLOH UHIXJH
                                          FDQ EH UHTXHVWHG LQVLGH
                                          *XDWHPDOD
1$7,21$/,7<      0LQLVWU\RI)RUHLJQ            7KHDSSOLFDQW        *RYHUQPHQWDO
                                          VKDOOEHUHJLVWHUHGDVDOLHQ
                   $IIDLUV                                                $JUHHPHQW
                                          GRPLFLOHG7KLVTXDOLW\
                                          SUHVXSSRVHVWKDWWKH
                                                                           
                                          DSSOLFDQWPXVWEHWKH
                                          KROGHURIDSHUPDQHQW
                                          UHVLGHQWYLVDLVVXHGE\WKH
                                          *HQHUDO'LUHFWRUDWHRI
                                          0LJUDWLRQ
                                                   7KHDSSOLFDQW
                                          PXVWKDYHWKHTXDOLW\RI
                                          $OLHQ'RPLFLOHGIRUDW
                                          OHDVWILYH\HDUVSULRUWRWKH
                                          VXEPLVVLRQRIWKH
                                          DSSOLFDWLRQDQGQRWKDYH
                                          EHHQDEVHQWRIWKHQDWLRQDO
                                          WHUULWRU\ZLWKLQWKDWWLPH
                                          IUDPHIRUPRUHWKDQVL[
                                          FRQVHFXWLYHPRQWKVRU
                                          SHULRGVWKDWDGGHGWRJHWKHU
                                          UHVXOWLQRQH\HDURUPRUH
                                                    7KHLQWHUHVWHG
                                          SDUW\PXVWEHRIOHJDODJH
                                          DQGWKHSURFHHGLQJLV
                                          SHUVRQDO7KHSHWLWLRQHU
                                          PD\QRWEHUHSUHVHQWHGE\
                                          DWKLUGSDUW\DQGRQO\
                                          SHUVRQVRIVRXQGPLQGDQG
                                          ERG\PD\PDNHDUHTXHVW
5(6,'(1&()25 6XEGLUHFWRUDWHRI        3HUPDQHQWUHVLGHQFHIRU         $UWLFOH  DQG 
                                          SHRSOHRIWKH&$LWWDNHV
&$          ,PPLJUDWLRQ              OHVVWLPHWRDFTXLUHD          RI WKH 0LJUDWLRQ
1$7,21$/6     *XDWHPDODQ                SHUPDQHQWUHVLGHQFHWKDQ        &RGH
               0LJUDWLRQ,QVWLWXWH      WHPSRUDU\UHVLGHQFH
                                          
                                          $UW DH RI0&
                                          $UWRQZDUGVRIWKH
                                          5HVLGHQFH5HJXODWLRQV
                                          
                                          'RZQORDGIRUP
                                          DFFRUGLQJWR35PRGDOLW\
                                          WREHUHTXHVWHG
                                          )LOOWKHIRUPDQGDWWDFK
                                          UHTXLUHPHQWVLQ
                                          DFFRUGDQFHZLWK5HVLGHQFH
                                          5HJXODWLRQV
                                          $SSHDUEHIRUHWKH6,WR
                                          GHOLYHUWKHILOHSHUVRQDOO\
                                 Privileged Material
               Attorney-Client Communication / Attorney Work Product
                             Deliberative & Predecisional
                            For Official Use Only (FOUO)

                                                                                           '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1636 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)


                                                 7KHILOHLVDQDO\]HGE\D
                                                 SURFHVVDQDO\VWZKR
                                                 GHWHUPLQHVLIWKH
                                                 UHTXLUHPHQWVDUHPHW
                                                   LVVXHVUHVROXWLRQWKDW
                                                 DSSURYHV RUQRW SULRU VR
                                                 WKDWLWLVUHFWLILHGXQOHVVLV
                                                 XQUHFWLILDEOHDQGWKHQ
                                                 ZKDWFRUUHVSRQGVLVWR
                                                 GHQ\LW
                                                 $SSURYHGWKHILOHWKH
                                                 LQGLYLGXDOSHUVRQDOO\
                                                 DSSHDUVWREHQRWLILHGDQG
                                                 WRFRQGXFWWKHUHJLVWUDWLRQ
                                                 LQWHUYLHZ7KHIHHPXVWEH
                                                 SDLGDFFRUGLQJWRWKHWDULII
                                                 7KHQRWLILHGUHVROXWLRQ
                                                 DQGUHVLGHQFHVKHHWDUH
                                                 GHOLYHUHG
                                                 JRWR5(1$3DQG
                                                 UHJLVWHUDVDOLHQGRPLFLOHG
                                                 

*XDWHPDODUHFHLYHVUHTXHVWVIRUSURWHFWLRQYHUEDOO\DQGLQZULWLQJLQDFFRUGDQFHZLWKWKH
SURYLVLRQVRIDUWLFOHRIWKH5XOHVRI3URFHGXUHIRUWKH3URWHFWLRQ'HWHUPLQDWLRQDQG
5HFRJQLWLRQRIWKH5HIXJHH6WDWXWHLQWKH6WDWHRI*XDWHPDOD
    x *XDWHPDODDOVRFRQILUPHGWKDWWKHLUSURWHFWLRQODZVH[LVWQRWMXVWRQSDSHUEXWWKH\
       DFWLYHO\JUDQWSURWHFWLRQDQGKDYHDSURFHVVLQSODFHWRGRVR
    x    7KHSURFHVVLQSODFHWRREWDLQUHIXJHHVWDWXVLV
          7KHUHTXHVWIRU5HIXJHH6WDWXVFDQEHFRQGXFWHGSHUVRQDOO\LQZULWLQJRUYHUEDOO\DW
            WKH5HFHSWLRQ&HQWHU

          6XFKUHTXHVWZLOOEHWUDQVIHUUHGLPPHGLDWHO\LQZULWLQJWRWKHVXSSRUWVWDIIRI
            &21$5(
          
          7KHLQGLYLGXDOVKDOODSSHDUDWWKHRIILFHVRFFXSLHGE\WKH2IILFHIRU,QWHUQDWLRQDO
            0LJUDWRU\5HODWLRQV 250,E\LWVQDPHLQ6SDQLVK LQZKLFKKHRUVKHZLOOUDWLI\KLV
            RUKHULQLWLDOUHTXHVWZKLFKZLOOEHFRQVWLWXWHGDVIRUPDOUHTXHVWDQGKHRUVKHZLOO
            UHFHLYHWKURXJK&21$5(DSHUPLWIRUSHUPDQHQFHRIGD\VHVWDEOLVKHGLQWKH
            5XOHVRI3URFHGXUHIRU3URWHFWLRQ'HWHUPLQDWLRQRI5HIXJHH6WDWXV
          
          $GD\DQGWLPHDUHVHWIRUWKHSHUVRQDOLQWHUYLHZ,IWKHDSSOLFDQWGRHVQRWDSSHDU
            WKHUHTXHVWFDQEHGHFODUHGDEDQGRQHG


                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)

                                                                                       '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1637 of 1770

                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)


            ,IWKHDSSOLFDQWDSSHDUVDWWKHLQWHUYLHZWKHDSSOLFDQWZLOODWWDFKWRWKHUHTXHVW
              GRFXPHQWVWKDWVXEVWDQWLDWHWKHZHOOIRXQGHGIHDURUDQ\RWKHUVLWXDWLRQZKLFK
              GHVHUYHVWKHDZDUGLQJRIUHIXJHHVWDWXV

            2QFHWKHLQYHVWLJDWLRQSURFHVVRI&21$5(VXSSRUWVWDIIKDVFRQFOXGHGWKHUHVXOWV
              DUHVHQWWRWKHVDLG&RPPLVVLRQVRWKDWWKH\LVVXHWKHFRUUHVSRQGLQJ7HFKQLFDO
              2SLQLRQ

            :LWKWKH7HFKQLFDO2SLQLRQLVVXHGE\&21$5(WKHUHIXJHHVWDWXVDSSOLFDQW VILOHLV
              HOHYDWHGWRWKH1DWLRQDO,PPLJUDWLRQ$XWKRULW\

           7KH1DWLRQDO,PPLJUDWLRQ$XWKRULW\LVVXHVDUHVROXWLRQRQZKHWKHUWRJUDQWRUGHQ\
              5HIXJHH6WDWXVLQWKHWHUULWRU\RI*XDWHPDOD

           7KHDSSOLFDQWLVQRWLILHGRIWKHGHFLVLRQUHDFKHGLQWKHFDVH

           ,QFDVHRIDGHQLDOWKHSDUW\PD\ILOHDQDSSHDOIRUUHFRQVLGHUDWLRQLQDFFRUGDQFH
              ZLWKUHJXODWLRQVLQWKHODZ

           7KHDSSHDOVKDOOEHNQRZQE\WKH1DWLRQDO,PPLJUDWLRQ$XWKRULW\ZKRUXOHVRQWKH
              DSSHDO
          
    x     8QGHU$UWLFOHRIWKH0LJUDWLRQ&RGHWRREWDLQSHUPDQHQWUHVLGHQF\LQ*XDWHPDODDQ
          DSSOLFDQWPXVWVKRZRQHRIWKHIROORZLQJ
          
          D +DVEHHQWHPSRUDU\UHVLGHQWVIRUDSHULRGHTXDOWRILYHRUPRUH\HDUV
          E  +DV EHHQ PDUULHG IRU PRUH WKDQ RQH \HDU RU GHFODUHG D GRPHVWLF SDUWQHUVKLS ZLWK D
          *XDWHPDODQFLWL]HQ
          F  ,V D IDPLO\ PHPEHU ZLWKLQ D FHUWDLQ OHJDO GHJUHH RI D *XDWHPDODQ FLWL]HQ ZKR KDV
          DQRWKHUQDWLRQDOLW\
          G  7KRVH ERUQ LQ RWKHU &HQWUDO $PHULFDQ FRXQWULHV ZKHUH WKH\ KDYH EHHQ WHPSRUDU\
          UHVLGHQWVIRUDSHULRGRIRQH\HDU
          H 3HUVRQVZLWKSULYDWHLQFRPHRUUHWLUHHVZKRKDYHEHHQDXWKRUL]HGWRUHVLGHLQWKHFRXQWU\
          DQGZKRKDYHOHJDOSHUPDQHQWLQFRPHVRULJLQDWLQJIURPDEURDG
               
    x     $QDSSOLFDQWLQ*XDWHPDODPD\EHGHQLHGSHUPDQHQWUHVLGHQF\LIWKHUHDUHGRXEWVDERXW
          WKDWLQGLYLGXDO¶VLGHQWLILFDWLRQGRFXPHQWV¶OHJLWLPDF\WKHXQWLPHO\VXEPLVVLRQRI
          GRFXPHQWVRULIWKHUHTXHVWZDVQRWWLPHO\PDGHLIWKHGRFXPHQWVVXEPLWWHGE\WKH
          DSSOLFDQWDUHIXOORIHUURUVRULQFRQVLVWHQFLHVRULIWKHDSSOLFDQWKDVDFULPLQDO
          UHFRUG7KLVFULPLQDOUHFRUGPD\LQYROYHDQRXWVWDQGLQJDUUHVWZDUUDQWRUDQ\NLQGRI

                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)

                                                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1638 of 1770

                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)


         FULPLQDOFRQYLFWLRQ7KHGHFLVLRQZKHWKHUWRJUDQWRUGHQ\SHUPDQHQWUHVLGHQF\LV
         GLVFUHWLRQDU\DQGLVPDGHRQDFDVHE\FDVHEDVLV
    x    7RREWDLQFLWL]HQVKLSLQ*XDWHPDODDQDSSOLFDQWPXVW
          7KHDSSOLFDQWVKDOOEHUHJLVWHUHGDVDOLHQGRPLFLOHG7KLVSUHVXSSRVHVWKDWWKH
            DSSOLFDQWPXVWEHWKHKROGHURIDSHUPDQHQWUHVLGHQWYLVDLVVXHGE\WKH*HQHUDO
            'LUHFWRUDWHRI0LJUDWLRQ
            
          7KHDSSOLFDQWPXVWKDYHEHHQDQDOLHQGRPLFLOHGIRUDWOHDVWILYH\HDUVSULRUWRWKH
            VXEPLVVLRQRIWKHDSSOLFDWLRQDQGQRWKDYHEHHQDEVHQWRIWKHQDWLRQDOWHUULWRU\
            ZLWKLQWKDWWLPHIUDPHIRUPRUHWKDQVL[FRQVHFXWLYHPRQWKVRUSHULRGVWKDWDGGHG
            WRJHWKHUUHVXOWLQRQH\HDURUPRUH

          7KHDSSOLFDQWPXVWEHRIOHJDODJH7KHSHWLWLRQHUPD\QRWEHUHSUHVHQWHGE\DWKLUG
            SDUW\DQGRQO\SHUVRQVRIVRXQGPLQGDQGERG\PD\PDNHDUHTXHVW

    5HFHSWLRQ'HWHUPLQDWLRQ3URFHVV
7KLVVHFWLRQH[SDQGVRQWKHUHFHSWLRQSURFHGXUHVLQWKHSURFHGXUHIRUWKHJUDQWLQJRIUHIXJHDV
SUHYLRXVO\GHVFULEHGLQSDUDJUDSK&QXPHUDORIWKLVGRFXPHQWEHLQJWKHIROORZLQJ
   
    x    $ UHIXJHH VWDWXV DSSOLFDWLRQ PXVW EH ILOHG LQ SHUVRQ LQ ZULWLQJ RU YHUEDOO\ EHIRUH D
         0LJUDWLRQ&KHFNSRLQWRUEHIRUHWKH6XEGLUHFWRUDWHRI&DUHDQG3URWHFWLRQRI0LJUDQW¶V
         )XQGDPHQWDO5LJKWVRUDWWKHUHFHSWLRQFHQWHULQWKH,QVWLWXWH7KHSURFHVVVKDOOEHFDUULHG
         RXWLQWKHIROORZLQJPDQQHU

         $ %HIRUHWKH6XEGLUHFWRUDWHRI0LJUDWLRQ&RQWURODWWKH&KHFNSRLQWVRIWKH,QVWLWXWHWKH
             GHOHJDWH ZLOO UHFHLYH WKH LQLWLDO DSSOLFDWLRQ LQ D YHUEDO RU ZULWWHQ PDQQHU DQG WKH
             RIILFLDO ZLOO LPPHGLDWHO\ WUDQVIHU WKH DSSOLFDWLRQ LQ D ZULWWHQ PDQQHU WR WKH VXSSRUW
             SHUVRQQHOIURP&21$5(RU
         % %HIRUH WKH 6XEGLUHFWRUDWH RI &DUH DQG 3URWHFWLRQ RI 0LJUDQW¶V %DVLF 5LJKWV LQ WKH
             ,QVWLWXWH7WKHLQLWLDODSSOLFDWLRQZLOOEHUHFHLYHGLQDYHUEDORUZULWWHQPDQQHUDQG
             ZLOOEHWUDQVIHUUHGLQWKHZULWWHQIRUPWR&21$5(¶VVXSSRUWSHUVRQQHO
         %&                                      $WWKH5HFHSWLRQ&HQWHUXSRQHQWHULQJWKHFRXQWU\
             
    x    $IWHUWKHSURWHFWLRQDSSOLFDWLRQKDVEHHQUHFHLYHGWKHVXSSRUWSHUVRQQHOLQ&21$5(VKDOO
         FDUU\RXWWKHIROORZLQJ


                                        Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)

                                                                                               '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1639 of 1770

                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)


      *XLGH WKH UHIXJHH VWDWXV DSSOLFDQW VR WKDW KHVKH FDQ REWDLQ LQIRUPDWLRQ DERXW WKH
        SURFHGXUHV
      5HFHLYHWKHIRUPDODSSOLFDWLRQ7KHDSSOLFDQWVKDOOFRPSOHWHWKHIRUPWKDW&21$5(
        SURYLGHVZKLFKVKRXOGKDYHVHTXHQWLDOQXPEHULQJLQZKLFKWKHDSSOLFDQWVKDOOH[SODLQ
        WKHUHDVRQVIRUWKHDSSOLFDWLRQDQGWKHGHSDUWXUHRIWKHFRXQWU\RIRULJLQ7KHDSSOLFDQW
        FDQDGGSHUVRQDOLGHQWLILFDWLRQGRFXPHQWVWKDWKHVKHKDVWRWKHDSSOLFDWLRQDQGDQ\
        RWKHUHYLGHQFHWKDWKHVKHPLJKWFRQVLGHUSHUWLQHQWWRVXSSRUWWKHDSSOLFDWLRQ
      1RWLI\ WKH 6XEGLUHFWRUDWH RI &DUH DQG 3URWHFWLRQ RI 0LJUDQW¶V %DVLF 5LJKWV RI WKH
        DSSOFLDQW¶V7HPSRUDU\5HVLGHQF\6WDWXV
      1RWLI\ WKH 0LJUDWLRQ 6XEGLUHFWRUDWH ZKHWKHU WKH DSSOLFDQW KDV FKLOGUHQ RU
        DGROHVFHQWVIRUWKHSXUSRVHRIJUDQWLQJRIWHPSRUDU\UHVLGHQF\
      6HWXSWKHGD\DQGWKHWLPHIRUWKHLQWHUYLHZZKLFKVKDOOQRWH[FHHGGD\VFRXQWHG
        IURPWKHGDWHRQZKLFKWKHIRUPDODSSOLFDWLRQZDVILOHG
x    ,Q*XDWHPDODRUDOJXLGDQFHLVJLYHQWRHYHU\SURWHFWLRQDSSOLFDQWRQFHWKH\PDNHD
     FODLP7KHRUDOJXLGDQFHFRYHUVWKHSURFHGXUHVWKHDSSOLFDQWPXVWIROORZZKDWVWHSVWR
     WDNHWKHSURWHFWLRQVDYDLODEOHLQIRUPDWLRQWKDWWKHDSSOLFDQWREWDLQVDSHUPLWIRUGD\V
     DQGZKDWDQDSSOLFDQWPD\QRWWRGRZKLOHLQ*XDWHPDOD7KHDSSOLFDQWLVDOVRJLYHQDQ
     RYHUYLHZRIWKHDSSHOODWHSURFHVVDWWKLVLQLWLDOVWDJH7KLVJXLGDQFHLVJLYHQWR
     HYHU\RQH
x    :ULWWHQJXLGDQFHWKDWZLOOEHJLYHQWRDSSOLFDQWVLVIRUWKFRPLQJEHLQJGHYHORSHGLQ
     *XDWHPDOD
x    7KHULJKWWRFRQWDFWD81+&5UHSUHVHQWDWLYHLVJLYHQRUDOO\DWWKHILUVWVWDJHLQWKH
     SURFHHGLQJV
x    7KHJXLGDQFHLVSURYLGHGLQDODQJXDJHWKHDSSOLFDQWXQGHUVWDQGVIRUQRZWKHJXLGDQFH
     KDVEHHQDOPRVWHQWLUHO\6SDQLVKEXW*XDWHPDODFDQDQGKDVREWDLQHGLQWHUSUHWHUV
     DYDLODEOHIRURWKHUODQJXDJHVLIQHHGHGDOWKRXJKLWPD\WDNHH[WUDWLPHWRJHWRQH
     HVSHFLDOO\IRUODQJXDJHVOLNH$UDELF3UHVHQWO\LQWHUSUHWHUVLQ*HUPDQ(QJOLVK)UHQFK
     ,WDOLDQ5XVVLDQ&KLQHVH0DQGDULQDUHUHDGLO\DYDLODEOHDORQJZLWKRWKHULQGLJHQRXV
     ODQJXDJHVFRPPRQWKURXJKRXW&HQWUDO$PHULFDDQGDVRXWOLQHGLQWKHPLJUDWLRQSROLFLHV
     
x    $SSOLFDQWVZLOOEHYHUEDOO\QRWLILHGLQWKHLQLWLDOVWDJHVRISURFHHGLQJVRIWKHLUULJKWWR
     FRQWDFWD81+&5UHSUHVHQWDWLYH
     
x    2QWKHGD\DQGDWWKHWLPHVFKHGXOHGIRUWKHLQWHUYLHZDVSHFLILFDUHDZLOOEHDYDLODEOHWR
     FRQGXFWWKHLQWHUYLHZZLWKWKHDSSOLFDQWVWRGHWHUPLQHZKHWKHUWKHDSSOLFDQWTXDOLILHVIRU
     UHIXJHHVWDWXV7KLVDUHDZLOOEHGXO\HTXLSSHGZLWKYLGHRDQGDXGLRUHFRUGLQJGHYLFHVWR
     GRFXPHQWWKHSURFHHGLQJVFRQGXFWHG)XUWKHUPRUHDSV\FKRORJLVWPXVWEHSUHVHQWDW
                                   Privileged Material
                 Attorney-Client Communication / Attorney Work Product
                               Deliberative & Predecisional
                              For Official Use Only (FOUO)

                                                                                        '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1640 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)


         HDFKLQWHUYLHZLQRUGHUWRSUHSDUHDSV\FKRORJLFDOUHSRUWDVDUHVXOWRIWKHLQWHUYLHZ
         WDNHQ,IQHFHVVDU\WKHUHZLOOEHDWUDQVODWRURULQWHUSUHWHUZKRZLOOVLJQWKHGRFXPHQW
         UHVXOWLQJIURPWKHLQWHUYLHZFRQGXFWHG
         
    x    :KLOHFRQGXFWLQJWKHLQWHUYLHZWKHLQWHUYLHZHUPXVWFRPSO\ZLWKWKHIROORZLQJ
         UHJXODWRU\FRQGLWLRQV
         
          7KHDSSOLFDQWVPXVWEHVHHQLQGLYLGXDOO\E\WKH&21$5(VXSSRUWSHUVRQQHOZKR
             ZLOOXVHDVSHFLDOL]HGFRPSUHKHQVLYHDQGLQGLYLGXDOL]HGDSSURDFK
          &KLOGUHQDQGDGROHVFHQWVZKRDUHXQDFFRPSDQLHGRUVHSDUDWHGIURPWKHLUIDPLOLHV
             ZLOOEHDWWHQGHGWRLQVSHFLDOL]HGDUHDVE\TXDOLILHGSHUVRQQHOZKRZLOOVHHWRWKHLU
             VSHFLILFQHHGVIRUSURWHFWLRQLQDFFRUGDQFHZLWKWKHFXUUHQWQDWLRQDOOHJLVODWLRQDQG
             WKHLQWHUYLHZHUZLOOZRUNZLWKWKH$WWRUQH\*HQHUDO¶VRIILFHWRHQVXUHVSHFLDOL]HG
             DWWHQWLRQ
          7KHLQWHUYLHZPXVWEHFRQGXFWHGLQWKH6SDQLVKODQJXDJH,IWKHDSSOLFDQWRUUHIXJHH
             GRHVQRWVSHDN6SDQLVKKHRUVKHZLOOEHDVVLVWHGE\DWUDQVODWRURULQWHUSUHWHU
          :LWKUHJDUGWRIDPLO\JURXSVHDFKIDPLO\PHPEHULVLQWHUYLHZHGLQGLYLGXDOO\ZLWKLQ
             DWLPHSHULRGQRWWRH[FHHGWKLUW\GD\V

    x    $VPHQWLRQHGDERYHWKHSURWHFWLRQDSSOLFDWLRQLQWHUYLHZVDUHQRUPDOO\LQ6SDQLVKEXW
         *XDWHPDODZLOOSURYLGHWUDQVODWRUVRULQWHUSUHWHUVIRUDQ\ODQJXDJHUHTXLUHGDOWKRXJKLW
         PXVWEHLQDFFRUGDQFHZLWKWKH³$JUHHPHQW´DQGPLJUDWRU\SROLFLHV$WWKHSUHVHQW
         PRPHQWLWLVQRWQHFHVVDU\REWDLQLQJVRPHWUDQVODWRUVLQODQJXDJHVOLNH$UDELFPD\WDNH
         H[WUDWLPH7KXVIDU*XDWHPDODKDVEHHQVXFFHVVIXOLQJHWWLQJDQLQWHUSUHWHUIRUDQ\RQH
         ZKRQHHGVRQHLQDQ\ODQJXDJHQHHGHG,QWHUSUHWHUDQGWUDQVODWLRQVHUYLFHVKDVDOVR
         EHHQJLYHQDQH[SDQGHGEXGJHW
    x    $VPHQWLRQHGDERYHFKLOGUHQDUHLQWHUYLHZHGVHSDUDWHO\DQGDSDUWIURPWKHLUIDPLO\XQLW
          LIWKH\DUHSDUWRIDODUJHUIDPLO\XQLW DQGFKLOGUHQDUHDOVRLQWHUYLHZHGVHSDUDWHO\LI
         WKH\DUHXQDFFRPSDQLHG*XDWHPDODKDVD81+&5IXQGHGVSHFLDO³FKLOGIULHQGO\´
         LQWHUYLHZDUHD IRUXQDFFRPSDQLHGFKLOGUHQWKLVFXUUHQWO\GRHVQRWDSSO\DVVWDWHGLQWKH
         ³$JUHHPHQW WKDWLVFXUUHQWO\EHLQJEXLOWZKLFKWKH\KRSHWREHGRQHDWWKHEHJLQQLQJ
         RIWKHQH[WILVFDO\HDU
    x    ,QDGGLWLRQWRFKLOGUHQ*XDWHPDODDOVRLQWHUYLHZV/*%74FODLPVVHSDUDWHO\IURPWKH
         PDLQLQWHUYLHZDUHDGXHWRWKHLUVSHFLDOQDWXUHDQGSDUWLFXODUYXOQHUDELOLW\
    x    8SRQUHFHLYLQJWKHIRUPDODSSOLFDWLRQIRUUHIXJHHVWDWXVWKH&21$5(VXSSRUWSHUVRQQHO
         ZLOOLQLWLDWHWKHLQYHVWLJDWLRQRIWKHFDVHXVLQJDSSURSULDWHPHWKRGVWREULQJWKHFDVHILOH
         WRFRPSOHWLRQ


                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)

                                                                                         '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1641 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


   x    $ULJKWWRFRXQVHOLVJXDUDQWHHGLQ$UWLFOHRIWKH*XDWHPDODQFRQVWLWXWLRQDQGWKLV
        ULJKWLVDSSOLHGWRLQWHUYLHZVRQSURWHFWLRQFODLPV,QSUDFWLFHDOPRVWDOO1*2
        UHSUHVHQWDWLYHVLQ*XDWHPDODDUHDOVRODZ\HUVEXWWKLVULJKWWRFRXQVHORQO\DSSOLHVWR
        DFWXDOOHJDOFRXQVHO
   x    ,IQRLGHQWLILFDWLRQGRFXPHQWLVSURYLGHGE\WKHDSSOLFDQWRUFDQQRWEHREWDLQHGE\
        ZRUNLQJZLWKWKHLUHPEDVV\*XDWHPDODQRIILFLDOVZLOOLQWHUYLHZWKHDSSOLFDQWWR
        DVFHUWDLQWKHLULGHQWLW\XQWLOWKH\DUHVDWLVILHGZLWKWKHDLPRIGHWHFWLQJDQGSUHYHQWLQJ
        IUDXG
   x    7KHLQWHUYLHZSURFHGXUHIRUWKRVHVXEMHFWWRWKH$&$ZLOOEHWKHVDPHDVIRUDQ\RWKHU
        SURWHFWLRQDSSOLFDQWZLWKWKHH[FHSWLRQWKDWWKRVHSURFHVVHGXQGHUWKH$&$PD\EH
        TXLFNHUWRUHGXFHSRVVLEOHIUDXG
   x    $QDSSOLFDQWZLOOQRWEHUHTXLUHGWROHDYH*XDWHPDODGXULQJWKHSHQGHQF\RIDQ\DSSHDO
        RQWKHLUSURWHFWLRQFODLP V 
   x    'HULYDWLYHEHQHILFLDULHVIRUVXFFHVVIXOSURWHFWLRQDSSOLFDQWVDUH³EORRGUHODWLYHV´ZKLFK
        *XDWHPDODGHILQHVDVSDUHQWVVLEOLQJVVSRXVHVDQGFKLOGUHQ
   6FRSHRI3URWHFWLRQV
$WWKHEHJLQQLQJRIWKHLUSURFHVVDSSOLFDQWVIRUSURWHFWLRQLQ*XDWHPDODDUHJUDQWHGDVSHFLDO
LGHQWLILFDWLRQGRFXPHQWZKLFKWKH\FDQXVHWRLGHQWLI\WKHPVHOYHVEHIRUHWKHDXWKRULWLHVDQGWKDW
UHFRJQL]HVWKHLUVWD\LQ*XDWHPDODDVEHLQJOHJDO7KHQZKHQ5HIXJHH6WDWXWHLVJUDQWHGDQ
LGHQWLILFDWLRQGRFXPHQWZLOOEHLVVXHGWRWKHPZKLFKWKH\FDQXVHWRFDUU\RXWDFWLYLWLHVRILQ
WKHLUGDLO\OLIHVXFKDVHGXFDWLRQRUZRUN

,QDFFRUGDQFHZLWK$UWLFOHVXEVHFWLRQE RIWKH0LJUDWLRQ&RGHSURWHFWLRQDSSOLFDQWVDUH
DOORZHGWR ZRUN PRYHIUHHO\ZLWKLQ*XDWHPDODDQG REWDLQWUDYHOSHUPLWV IRUH[DPSOH
DGRFXPHQWIRUUHIXJHHWUDYHO WROHDYHDQGUHWXUQ7KHVHDXWKRUL]DWLRQGRFXPHQWVDUHYDOLGXQWLO
DILQDOGHFLVLRQLVPDGH7KHULJKWVGHVFULEHGDERYHFDQEHPDGHLQHIIHFWDWWKHWLPHWKH
LGHQWLILFDWLRQGRFXPHQWLVJUDQWHGDIWHUWKHVHFRQGLQWHUYLHZ
    x *XDWHPDODFRQILUPHGWKDWSURWHFWLRQDSSOLFDQWVDUHJLYHQLGHQWLILFDWLRQGRFXPHQWVWKHVH
        GRFXPHQWVDUHUHFRJQL]HGQDWLRQZLGHDQGWKHVHGRFXPHQWVDUHUHFRJQL]HGE\SXEOLFDQG
        SULYDWHLQVWLWXWLRQVDOLNHLQFOXGLQJEDQNV
   x    8QGHU$UWLFOHRIWKH0LJUDWLRQ&RGHSURWHFWLRQDSSOLFDQWVDUHDOORZHGWR  ZRUN
          PRYHDURXQGIUHHO\ZLWKLQ*XDWHPDODDQG  REWDLQWUDYHODXWKRUL]DWLRQ IRUH[DPSOH
        DUHIXJHHWUDYHOGRFXPHQW WROHDYHDQGUHWXUQ7KHVHDXWKRUL]DWLRQGRFXPHQWVDUHYDOLG
        XQWLODGHILQLWLYHGHFLVLRQLVPDGH


                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)

                                                                                         '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1642 of 1770

                                  Privileged Material
                Attorney-Client Communication / Attorney Work Product
                              Deliberative & Predecisional
                             For Official Use Only (FOUO)


x    7KHQHZ0LJUDWLRQ$XWKRULW\$JUHHPHQWFDPHLQWRHIIHFWLQ$XJXVWEXWLWGLG
     QRWKLQJWRFKDQJHLGHQWLILFDWLRQGRFXPHQWLVVXLQJ7KH0LQLVWU\RI)RUHLJQ$IIDLUVLV
     VWLOOLVVXLQJLGHQWLILFDWLRQGRFXPHQWV


$77$&+0(17

3(50$1(17 5(6,'(1&( $6 $ 3(5621 :,7+ 35,9$7( ,1&20( 25
5(7,5((
  $UWLFOHV  RI 'HFUHH 1R  LVVXHG E\ WKH &RQJUHVV RI WKH 5HSXEOLF RI *XDWHPDOD
>UHJDUGLQJWKH@0LJUDWLRQ&RGH 
  $UWLFOHV  DQG  RI 0LJUDWRU\ $XWKRULW\ $JUHHPHQW >1R@  ³5HJXODWLRQV
UHJDUGLQJ5HVLGHQF\LQ*XDWHPDOD´ 

5(48,5(0(176

3UHVHQW \RXU ILOH LQ D *5((1 IROGHU ,19(67256 3853/( >IROGHU@ 5(7,5((6 
GXO\SDJLQDWHGZLWKQRGHOHWLRQVRUDOWHUDWLRQV

     2ULJLQDOFXUUHQWSDVVSRUWZLWKDFRPSOHWHQRWDUL]HGFRS\
     &HUWLILFDWLRQRISDVVSRUWYDOLGLW\DQGFXUUHQF\ LVVXHGE\ \RXUFRXQWU\¶V (PEDVV\RU
        &RQVXODWH DFFUHGLWHG LQ *XDWHPDOD ,I \RXU FRXQWU\ GRHV QRW KDYH DQ (PEDVV\ RU
        &RQVXODWH \RXPXVWSUHVHQW DFHUWLILFDWLRQRIELUWKZLWK DQDSRVWLOOHSXUVXDQW WR WKH
        /DZRIWKH-XGLFLDO%UDQFKDVDSSOLFDEOH
     9DOLGXSWRGDWHSURRIRIFOHDQFULPLQDODQGSROLFHUHFRUGVLVVXHGE\WKHDSSURSULDWH
        DXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOH
        UHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\
        VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
     &HUWLILFDWLRQRIPLJUDWRU\PRYHPHQW
     &RS\RIDUHVROXWLRQDFFUHGLWLQJ\RXUVWDWXVDVDWHPSRUDU\UHVLGHQWZKHQDSSOLFDEOH
     3URRIRILQFRPH
          D 3HUVRQZLWKSULYDWHLQFRPH0LQLPXPLQGLYLGXDOPRQWKO\LQFRPHRIRQHWKRXVDQG
              WZRKXQGUHGILIW\8QLWHG6WDWHVGROODUVDQGIRUHDFKGHSHQGHQWDQDGGLWLRQDOVXP
              RIWKUHHKXQGUHG8QLWHG6WDWHVGROODUV
          E 5HWLUHH0LQLPXPLQGLYLGXDOPRQWKO\LQFRPHRIRQHWKRXVDQGWZRKXQGUHGILIW\
              8QLWHG6WDWHVGROODUVDQGIRUHDFKGHSHQGHQWDQDGGLWLRQDOVXPRIWKUHHKXQGUHG
              8QLWHG6WDWHVGROODUV
     3URRIRISD\PHQW
     



                                  Privileged Material
                Attorney-Client Communication / Attorney Work Product
                              Deliberative & Predecisional
                             For Official Use Only (FOUO)

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1643 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)


  ,IWKHDSSOLFDQWIRUSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGOHJDOO\LQFRPSHWHQW
  ERWKSDUHQWVDVVXPLQJWKH\KDYHFXVWRG\RIWKHPLQRURUZKRHYHULVDXWKRUL]HGWRH[HUFLVHWKH
  VDPHPXVWDWWDFKWKHIROORZLQJGRFXPHQWV
  
        D 9DOLGDQGFXUUHQWFHUWLILFDWLRQRIWKHPLQRU¶VELUWK,QWKHFDVHRILQGLYLGXDOVGHFODUHG
            OHJDOO\ LQFRPSHWHQW WKH GRFXPHQWV DFFUHGLWLQJ VDLG FRQGLWLRQ DV ZHOO DV WKH
            FRUUHVSRQGLQJJXDUGLDQVKLSPXVWEHDWWDFKHG
        E 5HFRUG RI DSSOLFDWLRQ WR FODLP WKH PLQRU RU OHJDOO\ LQFDSDFLWDWHG LQGLYLGXDO DV D
            GHSHQGHQW ZLWK OHJDOL]HG VLJQDWXUHV RI ERWK SDUHQWV RU H[SUHVV OHJDO DXWKRUL]DWLRQ
            :KHQWKHPLQRURULQFDSDFLWDWHGLQGLYLGXDOLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRU
            DQRWKHUSHUVRQWKLVSHUVRQPXVWDFFUHGLWKLVRUKHUJXDUGLDQVKLS
        F &RPSOHWHDQGOHJDOL]HGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVWKHFDVHPD\
            EHRIWKHJXDUGLDQRUWKHLQGLYLGXDOODZIXOO\JUDQWHGSRZHURIDWWRUQH\

127(6

 7KHGRFXPHQWOHJDOL]DWLRQFHUWLILFDWHVPXVWFRPSO\ZLWKWKHSURYLVLRQVRI$UWVHFWLRQE 
   RIWKH1RWDU\&RGH
     
 ,IWKHUHDUHGRFXPHQWVLQZKLFKWKHIRUHLJQHULVNQRZQE\PXOWLSOHQDPHV\RXPXVWDWWDFKDQ
   2IILFLDO5HFRUGRIWKH3XEOLF ,QVWUXPHQW>FHUWLI\LQJ@DQ ,QGLYLGXDO¶V ,GHQWLW\ $UW RI WKH
   &LYLO&RGH 
        
 '2&80(176 25,*,1$7,1* $%52$'  'RFXPHQWV RULJLQDWLQJ DEURDG VKRXOG EH
   DSRVWLOOHGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFK
   GRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQD
   GLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
        
 5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWH
   IRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWH
   UHJXODU VWDWXV ZDV LVVXHG VR WKDW LQIRUPDWLRQ PD\ EH HQWHUHG LQ WKH UHJLVWHU RI UHVLGHQWV
   RWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXV
   DQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHU
   VWDQGDUGWKDWUHJXODWHVLW
   
 ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67  7KH *XDWHPDODQ ,PPLJUDWLRQ
   ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWKV
   DOZD\V DQG ZKHQHYHU WKH 6XEGLUHFWRUDWH RI $OLHQ $IIDLUV KDV SHUIRUPHG WKH DSSURSULDWH
   LQWHUQDODGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJ
   WKHILOHWKHDOLHQZLOOLQFXUDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRZKDWLV
   HVWDEOLVKHGLQWKH,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVW
                                          Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                    Deliberative & Predecisional
                                   For Official Use Only (FOUO)

                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1644 of 1770

                                      Privileged Material
                    Attorney-Client Communication / Attorney Work Product
                                  Deliberative & Predecisional
                                 For Official Use Only (FOUO)


     FRPSO\ZLWKWKHSURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJ
     SDLGWKHFRUUHVSRQGLQJILQH
     
 ,QWKHHYHQWWKDWWKHDPRXQWUHFHLYHGLVLQFXUUHQF\RWKHUWKDQWKH86GROODUDGRFXPHQWPXVW
     EHDWWDFKHGWKDWHVWDEOLVKHVWKHFRQYHUVLRQWRWKLVFXUUHQF\
         
     
      7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
     UHTXHVWHG


3(50$1(175(6,'(1&()257+26(:+2:(5(%251,127+(5&(175$/
$0(5,&$1 &28175,(6 :+(1 7+(< +$9( %((1 7(0325$5< 5(6,'(176
)25$21(<($53(5,2'
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176

3UHVHQWWKHILOHLQD/,*+7%/8(IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJV
RUDOWHUDWLRQV

              2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
              &HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHG
                 LQ*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVW
                 SUHVHQW DELUWKFHUWLILFDWHZLWK DSRVWLOOHRULQ DFFRUGDQFHZLWK -XGLFLDU\ /DZDV
                 DSSURSULDWH
              9DOLG XS WR GDWH SURRI RI FOHDQ FULPLQDO DQG SROLFH UHFRUGV LVVXHG E\ WKH
                 DSSURSULDWHDXWKRULW\LQWKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDO
                 YHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHV
                 QRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQWWKHOHWWHURIUHIXVDOWRLVVXH
                 VDLGGRFXPHQWV
              &HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
              $OLHQ¶VYDOLGXSWRGDWHELUWKFHUWLILFDWHZKLFKHVWDEOLVKHVWKDWKHRUVKHZDVERUQ
                 LQD&HQWUDO$PHULFDQFRXQWU\
              1RWDUL]HG VZRUQ VWDWHPHQW UHJDUGLQJ WKH DFWLYLW\ KH RU VKH ZLOO SXUVXH LQ WKH
                 FRXQWU\
              &HUWLILFDWLRQRIWKHUHVROXWLRQIRUWHPSRUDU\UHVLGHQFHIRUDPLQLPXPSHULRGRIRQH
                 \HDU
              3URRIRISD\PHQW
                                           Privileged Material
                      Attorney-Client Communication / Attorney Work Product
                                     Deliberative & Predecisional
                                    For Official Use Only (FOUO)

                                                                                           '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1645 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)



,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWK
SDUHQWVLQH[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKH
IROORZLQJGRFXPHQWV

        D 9DOLG XS WR GDWH ELUWK FHUWLILFDWH IRU WKH PLQRU  ,Q WKH FDVH RI WKRVH ZKR DUH
             LQFDSDFLWDWHG GRFXPHQWV HVWDEOLVKLQJ VDLG FRQGLWLRQ DQG WKH FRUUHVSRQGLQJ
             UHSUHVHQWDWLRQPXVWEHDWWDFKHG
        E (QWU\UHTXHVWEULHIIRUPLQRUVRULQFDSDFLWDWHGSHUVRQZLWKDXWKHQWLFDWHGVLJQDWXUHVE\
             ERWKSDUHQWVRUH[SUHVV SHUPLVVLRQLQDFFRUGDQFHZLWKWKHODZ:KHQWKHPLQRURU
             LQFDSDFLWDWHGSHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRUE\DQRWKHUSHUVRQKHRU
             VKHPXVWHVWDEOLVKWKHUHSUHVHQWDWLRQWKDWKHRUVKHH[HUFLVHV
        F )XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRIWKH
             SHUVRQZKRH[HUFLVHVSDUHQWDODXWKRULW\RUGXO\HVWDEOLVKHGOHJDOUHSUHVHQWDWLRQ


127(6

      &HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHSURYLVLRQVLQ$UW
        VHFWLRQE RIWKH1RWDU\&RGH
      ,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVW
        DWWDFKD&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
      '2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
        QRWDUL]HGRUDXWKHQWLFDWHGLQ DFFRUGDQFH ZLWK WKH-XGLFLDU\ /DZ DFFRUGLQJWR WKHFDVH
        6XFKGRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSW
        ZKHQDGLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
      5(*,675$7,21 2) 5(6,'(176  7KH DOLHQ UHVLGHQW PXVW DSSHDU DW WKH
        6XEGLUHFWRUDWHIRU$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQ
        RI WKH DSSURSULDWH UHJXODU VWDWXV ZDV LVVXHG VR WKDW LQIRUPDWLRQ PD\ EH HQWHUHG LQ WKH
        UHJLVWHURIUHVLGHQWVRWKHUZLVHKHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRI
        UHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUW
        RILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDWUHJXODWHVLW
      2%/,*$7,217235(6(17:25.3(50,7(YHU\DOLHQZKRLQWHQGVWRSHUIRUP
        UHPXQHUDWLYHDFWLYLW\IRUDQRUJDQL]DWLRQZLWKLQ*XDWHPDODQWHUULWRU\PXVWSUHVHQWDZRUN
        SHUPLWLVVXHGE\WKH0LQLVWU\RI/DERUDQG6RFLDO6HFXULW\DWWKH*XDWHPDODQ,PPLJUDWLRQ
        ,QVWLWXWLRQ ZLWKLQ QR PRUH WKDQ WKUHH PRQWKV RQFH KH RU VKH KDV EHHQ QRWLILHG RI WKH
        GHFLVLRQ UHJDUGLQJ KLV RU KHU UHVSHFWLYH UHVLGHQFH VWDWXV 1RQFRPSOLDQFH ZLWK WKLV
        UHTXLUHPHQWZLOOFRQVWLWXWHJURXQGVIRUUHYRNLQJWKHUHVLGHQFHJUDQWHG
      ),/( $5&+,9(' '8( 72 /$&. 2) ,17(5(67  7KH *XDWHPDODQ ,PPLJUDWLRQ
        ,QVWLWXWHVKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWK
        DOZD\VDQGZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDVSHUIRUPHGWKHDSSURSULDWH
                                           Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                      Deliberative & Predecisional
                                    For Official Use Only (FOUO)

                                                                                             '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1646 of 1770

                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)


       LQWHUQDO DGPLQLVWUDWLYH SURFHHGLQJV DQG QRWLILFDWLRQ KDV EHHQ PDGH WKHUHRI  8SRQ
       DUFKLYLQJ WKH ILOH WKH DOLHQ ZLOO LQFXU LQ D ILQH IRU UHPDLQLQJ ORQJHU WKDQ DXWKRUL]HG
       DFFRUGLQJWRWKHSURYLVLRQVLQWKH,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODU
       VWDWXVKHRUVKHPXVWFRPSO\ZLWKWKHUXOLQJVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQW
       UHJXODWLRQDIWHUKDYLQJSDLGIRUWKHILQH
     7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
       UHTXHVWHG
                                                       
                                                       
                                                       
                                                       
                                                       
                                




                                       Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                   Deliberative & Predecisional
                                  For Official Use Only (FOUO)

                                                                                              '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1647 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)



3(50$1(175(6,'(1&()25$/,(16:+2+$9(%((17(0325$5<
5(6,'(176)25$3(5,2'(48$/25*5($7(572),9(<($56
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176

3UHVHQWWKHILOHLQDQ25$1*(IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRU
DOWHUDWLRQV

2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
&HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHGLQ
*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWDELUWK
FHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
9DOLGXSWRGDWHSURRIRIFOHDQFULPLQDODQGSROLFHUHFRUGVLVVXHGE\WKHDSSURSULDWHDXWKRULW\LQ
WKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH
\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQW
WKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
&HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
$OLHQ¶VYDOLGXSWRGDWHELUWKFHUWLILFDWHZKLFKHVWDEOLVKHVWKDWKHRUVKHZDVERUQLQD&HQWUDO
$PHULFDQFRXQWU\
1RWDUL]HGVZRUQVWDWHPHQWUHJDUGLQJWKHDFWLYLW\KHRUVKHZLOOSXUVXHLQWKHFRXQWU\
&HUWLILFDWLRQRIWKHUHVROXWLRQIRUWHPSRUDU\UHVLGHQFHIRUDPLQLPXPSHULRGRIRQH\HDU
3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWK
SDUHQWVLQH[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKH
IROORZLQJGRFXPHQWV

9DOLGXSWRGDWHELUWKFHUWLILFDWHIRUWKHPLQRU,QWKHFDVHRIWKRVHZKRDUHLQFDSDFLWDWHG
GRFXPHQWVHVWDEOLVKLQJVDLGFRQGLWLRQDQGWKHFRUUHVSRQGLQJUHSUHVHQWDWLRQPXVWEHDWWDFKHG
(QWU\UHTXHVWEULHIIRUPLQRUVRULQFDSDFLWDWHGSHUVRQZLWKDXWKHQWLFDWHGVLJQDWXUHVE\ERWK
SDUHQWVRUH[SUHVVSHUPLVVLRQLQDFFRUGDQFHZLWKWKHODZ:KHQWKHPLQRURULQFDSDFLWDWHG
SHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRUE\DQRWKHUSHUVRQKHRUVKHPXVWHVWDEOLVKWKH
UHSUHVHQWDWLRQWKDWKHRUVKHH[HUFLVHV
)XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRIWKHSHUVRQZKR
H[HUFLVHVSDUHQWDODXWKRULW\RUGXO\HVWDEOLVKHGOHJDOUHSUHVHQWDWLRQ

127(6
                                          Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                     Deliberative & Predecisional
                                    For Official Use Only (FOUO)

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1648 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)



&HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UWOHWWHUE RI
WKH1RWDU\&RGH
,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVWDWWDFKD
&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
'2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
QRWDUL]HGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFK
GRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQD
GLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWHIRU
$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWHUHJXODU
VWDWXVZDVLVVXHGVRWKDWWKHLQIRUPDWLRQPD\EHHQWHUHGLQWKHUHJLVWHURIUHVLGHQWVRWKHUZLVH
KHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVW
FRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUG
WKDWUHJXODWHVLW
2%/,*$7,217235(6(17:25.3(50,7(YHU\DOLHQZKRLQWHQGVWRSHUIRUP
UHPXQHUDWLYHDFWLYLW\IRUDQRUJDQL]DWLRQZLWKLQ*XDWHPDODQWHUULWRU\PXVWSUHVHQWDZRUNSHUPLW
LVVXHGE\WKH0LQLVWU\RI/DERUDQG6RFLDO6HFXULW\DWWKH*XDWHPDODQ,PPLJUDWLRQ,QVWLWXWLRQ
ZLWKLQQRPRUHWKDQWKUHHPRQWKVRQFHKHRUVKHKDVEHHQQRWLILHGRIWKHGHFLVLRQUHJDUGLQJKLV
RUKHUUHVSHFWLYHUHVLGHQFHVWDWXV1RQFRPSOLDQFHZLWKWKLVUHTXLUHPHQWZLOOFRQVWLWXWHJURXQGV
IRUUHYRNLQJWKHUHVLGHQFHJUDQWHG
),/($5&+,9(''8(72/$&.2),17(5(677KH*XDWHPDODQ,PPLJUDWLRQ,QVWLWXWH
VKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWKVDOZD\VDQG
ZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDVSHUIRUPHGWKHDSSURSULDWHLQWHUQDO
DGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJWKHILOHWKH
DOLHQZLOOLQFXULQDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHSURYLVLRQVLQWKH
,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKH
SURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGWKHILQH
7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
UHTXHVWHG

3(50$1(175(6,'(1&(%$6('21)$0,/<5(/$7,216+,3:,7+,1/(*$/
7(506:,7+$*8$7(0$/$1
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176
3UHVHQWWKHILOHLQD<(//2:IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRU
DOWHUDWLRQV

                                          Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                     Deliberative & Predecisional
                                    For Official Use Only (FOUO)

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1649 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
&HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHGLQ
*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWDELUWK
FHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
9DOLGXSWRGDWHSURRIRIFOHDQFULPLQDODQGSROLFHUHFRUGVLVVXHGE\WKHDSSURSULDWHDXWKRULW\LQ
WKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH
\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQW
WKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
&HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
&RS\RIUHVROXWLRQHVWDEOLVKLQJKLPRUKHUDVDWHPSRUDU\UHVLGHQWDVDSSURSULDWH
%LUWKFHUWLILFDWH V IRUIDPLO\PHPEHUVRISHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHWKDWSURYHVKLV
RUKHUWLHVZLWKWKH*XDWHPDODQSHUVRQ
$OLHQ¶VELUWKFHUWLILFDWH
3URRIRISD\PHQW

,IWKHSHUVRQUHTXHVWLQJSHUPDQHQWUHVLGHQFHLVDPLQRURUKDVEHHQGHFODUHGLQFDSDFLWDWHGERWK
SDUHQWVLQH[HUFLVHRIWKHLUSDUHQWDODXWKRULW\RUWKHSHUVRQZKRH[HUFLVHVVDPHPXVWDWWDFKWKH
IROORZLQJGRFXPHQWV

9DOLGXSWRGDWHELUWKFHUWLILFDWHIRUWKHPLQRU,QWKHFDVHRIWKRVHZKRDUHLQFDSDFLWDWHG
GRFXPHQWVHVWDEOLVKLQJVDLGFRQGLWLRQDQGWKHFRUUHVSRQGLQJUHSUHVHQWDWLRQPXVWEHDWWDFKHG
(QWU\UHTXHVWEULHIIRUPLQRUVRULQFDSDFLWDWHGSHUVRQZLWKDXWKHQWLFDWHGVLJQDWXUHVE\ERWK
SDUHQWVRUH[SUHVVSHUPLVVLRQLQDFFRUGDQFHZLWKWKHODZ:KHQWKHPLQRURULQFDSDFLWDWHG
SHUVRQLVDFFRPSDQLHGE\RQHRIWKHSDUHQWVRUE\DQRWKHUSHUVRQKHRUVKHPXVWHVWDEOLVKWKH
UHSUHVHQWDWLRQWKDWKHRUVKHH[HUFLVHV
)XOODXWKHQWLFDWHGFRS\RILGHQWLILFDWLRQGRFXPHQWRUSDVVSRUWDVDSSURSULDWHRIWKHSHUVRQZKR
H[HUFLVHVSDUHQWDODXWKRULW\RUGXO\HVWDEOLVKHGOHJDOUHSUHVHQWDWLRQ

127(6

&HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UWOHWWHUE RI
WKH1RWDU\&RGH
,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVWDWWDFKD
&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
'2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
QRWDUL]HGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFK
GRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQD
GLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWHIRU
$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWHUHJXODU
VWDWXVZDVLVVXHGVRWKDWLQIRUPDWLRQPD\EHHQWHUHGLQWKHUHJLVWHURIUHVLGHQWVRWKHUZLVHKHRU
                                          Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                     Deliberative & Predecisional
                                    For Official Use Only (FOUO)

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1650 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)


VKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVWFRPSO\
ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUGWKDW
UHJXODWHVLW
),/($5&+,9(''8(72/$&.2),17(5(677KH*XDWHPDODQ,PPLJUDWLRQ,QVWLWXWH
VKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWKVDOZD\VDQG
ZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDVSHUIRUPHGWKHDSSURSULDWHLQWHUQDO
DGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJWKHILOHWKH
DOLHQZLOOLQFXULQDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHSURYLVLRQVLQWKH
,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKH
SURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGWKHILQH
7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
UHTXHVWHG

3(50$1(175(6,'(1&()25$/,(16:+2+$9(%((10$55,(')25$
<($525025(25$5(,1$'20(67,&3$571(56+,3:,7+$
*8$7(0$/$13(5621
  $UWLFOHRI'HFUHH1RRIWKH5HSXEOLFRI*XDWHPDOD&RQJUHVV,PPLJUDWLRQ&RGH 
  $UWLFOHVDQGRIWKH³*XDWHPDODQ5HVLGHQF\5HJXODWLRQ´1DWLRQDO,PPLJUDWLRQ
$XWKRULW\$JUHHPHQW 

5(48,5(0(176

3UHVHQWWKHILOHLQD%/8(IROGHUGXO\SDJLQDWHGIRUHQWU\ZLWKRXWVWUD\PDUNLQJVRU
DOWHUDWLRQV

2ULJLQDOYDOLGSDVVSRUWDQGIXOODXWKHQWLFDWHGFRS\
&HUWLILFDWLRQRIYDOLGLW\IRUSDVVSRUWLVVXHGE\DQ(PEDVV\RU&RQVXODWHHVWDEOLVKHGLQ
*XDWHPDOD,IWKHUHLVQR(PEDVV\RU&RQVXODWHLQ*XDWHPDODKHRUVKHPXVWSUHVHQWDELUWK
FHUWLILFDWHZLWKDSRVWLOOHRULQDFFRUGDQFHZLWK-XGLFLDU\/DZDVDSSURSULDWH
9DOLGXSWRGDWHSURRIRIFOHDQFULPLQDODQGSROLFHUHFRUGVLVVXHGE\WKHDSSURSULDWHDXWKRULW\LQ
WKHFRXQWU\RUFRXQWULHVLQZKLFKKHRUVKHKDVKDGOHJDOYHULILDEOHUHVLGHQFHGXULQJWKHODVWILYH
\HDUV,QWKHHYHQWWKDWWKHFRXQWU\GRHVQRWLVVXHDQ\VLPLODUGRFXPHQWKHRUVKHPXVWSUHVHQW
WKHOHWWHURIUHIXVDOWRLVVXHVDLGGRFXPHQWV
&HUWLILFDWHRILPPLJUDWLRQDFWLYLW\
&RS\RIUHVROXWLRQHVWDEOLVKLQJKLPRUKHUDVDWHPSRUDU\UHVLGHQWDVDSSURSULDWH
0DUULDJHFHUWLILFDWHRUFHUWLILFDWHRIGRPHVWLFSDUWQHUVKLSLVVXHGE\WKH1DWLRQDO5HJLVWHURI
3HUVRQV
%LUWKFHUWLILFDWHIRU*XDWHPDODQVSRXVHLVVXHGE\WKH1DWLRQDO5HJLVWHURI3HUVRQVZLWK
DQQRWDWLRQRIWKHFRUUHVSRQGLQJPDUULDJHRUGRPHVWLFSDUWQHUVKLS
3URRIRISD\PHQW

                                         Privileged Material
                     Attorney-Client Communication / Attorney Work Product
                                     Deliberative & Predecisional
                                    For Official Use Only (FOUO)

                                                                                       '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1651 of 1770

                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)



127(6

&HUWLILFDWHVRI$XWKHQWLFDWLRQIRUGRFXPHQWVPXVWFRPSO\ZLWKWKHUXOLQJLQ$UWVHFWLRQE 
RIWKH1RWDU\&RGH
,IGRFXPHQWVDUHVXEPLWWHGLQZKLFKWKHDOLHQLVNQRZQE\VHYHUDOQDPHVKHRUVKHPXVWDWWDFKD
&HUWLILHG&RS\RI,GHQWLILFDWLRQRI3HUVRQ $UW&LYLO&RGH 
'2&80(17625,*,1$7,1*$%52$''RFXPHQWVRULJLQDWLQJDEURDGVKRXOGEH
QRWDUL]HGRUDXWKHQWLFDWHGLQDFFRUGDQFHZLWKWKH-XGLFLDU\/DZDFFRUGLQJWRWKHFDVH6XFK
GRFXPHQWVZKHQVXEPLWWHGPXVWKDYHDQLVVXHGDWHQRWH[FHHGLQJVL[PRQWKVH[FHSWZKHQD
GLIIHUHQWYDOLGLW\GDWHLVHVWDEOLVKHGLQWKHVDPHGRFXPHQW
5(*,675$7,212)5(6,'(1767KHDOLHQUHVLGHQWPXVWDSSHDUDWWKH6XEGLUHFWRUDWHIRU
$OLHQ$IIDLUVZLWKLQWKLUW\GD\VVWDUWLQJIURPWKHGD\DIWHUQRWLILFDWLRQRIWKHDSSURSULDWHUHJXODU
VWDWXVZDVLVVXHGVRWKDWWKHLQIRUPDWLRQPD\EHHQWHUHGLQWKHUHJLVWHURIUHVLGHQWVRWKHUZLVH
KHRUVKHZLOOLQFXULQDQH[WHPSRUDQHRXVUHJLVWUDWLRQRIUHVLGHQFHDQGLOOHJDOVWDWXVDQGPXVW
FRPSO\ZLWKWKHREOLJDWLRQVLPSRVHGLQWKHIHHFKDUWRILPPLJUDWLRQVHUYLFHVRURWKHUVWDQGDUG
WKDWUHJXODWHVLW
),/($5&+,9(''8(72/$&.2),17(5(677KH*XDWHPDODQ,PPLJUDWLRQ,QVWLWXWH
VKDOODUFKLYHILOHVLQZKLFKWKHDOLHQFHDVHGWRWDNHDFWLRQIRUPRUHWKDQVL[PRQWKVDOZD\VDQG
ZKHQHYHUWKH6XEGLUHFWRUDWHRI$OLHQ$IIDLUVKDVSHUIRUPHGWKHDSSURSULDWHLQWHUQDO
DGPLQLVWUDWLYHSURFHHGLQJVDQGQRWLILFDWLRQKDVEHHQPDGHWKHUHRI8SRQDUFKLYLQJWKHILOHWKH
DOLHQZLOOLQFXULQDILQHIRUUHPDLQLQJORQJHUWKDQDXWKRUL]HGDFFRUGLQJWRWKHUXOLQJLQWKH
,PPLJUDWLRQ&RGH,IWKHDOLHQZLVKHVWRVHOHFWUHJXODUVWDWXVKHRUVKHPXVWFRPSO\ZLWKWKH
SURYLVLRQVRIWKH,PPLJUDWLRQ&RGHDQGWKHSUHVHQWUHJXODWLRQDIWHUKDYLQJSDLGWKHILQH
7KHIHHLVFDQFHOHGXSRQQRWLILFDWLRQRIWKH5HVROXWLRQJUDQWLQJWKH,PPLJUDWLRQ6WDWXV
UHTXHVWHG




3OHDVHFRQILUPDW\RXUHDUOLHVWFRQYHQLHQFHWKDWRXUXQGHUVWDQGLQJVIDLUO\UHIOHFW\RXUSURWHFWLRQ
V\VWHP
                                     Privileged Material
                   Attorney-Client Communication / Attorney Work Product
                                 Deliberative & Predecisional
                                For Official Use Only (FOUO)

                                                                                       '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1652 of 1770

                            Privileged Material
          Attorney-Client Communication / Attorney Work Product
                        Deliberative & Predecisional
                       For Official Use Only (FOUO)




                            Privileged Material
          Attorney-Client Communication / Attorney Work Product
                        Deliberative & Predecisional
                       For Official Use Only (FOUO)

                                                                  '+6))
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1653 of 1770




                                                    UNCLASSIFIED
                                                        6%8




          MRN:                            *8$7(0$/$
          Date/DTG:                       -XQ=-81
          From:                           $0(0%$66<*8$7(0$/$
          Action:                         :$6+'&6(&67$7(ROUTINE
          E.O.:                           
          TAGS:                           35(/35()3+8060,*.&20*7
          Captions:                       6(16,7,9(
          Reference:                      67$7(
          Subject:                        $VVHVVPHQWRIWKH*XDWHPDODQ$V\OXP6\VWHP
          
           8 3RVWSURYLGHVWKHIROORZLQJUHVSRQVHVWRWKHUHTXHVWLQ5HI$IRULQIRUPDWLRQRQWKH
          *XDWHPDODQ$V\OXP6\VWHP7KH'LUHFWRUIRUWKH*XDWHPDODQ,QVWLWXWHIRU0LJUDWLRQWKH
          8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV 81+&5 5HJLRQDO5HSUHVHQWDWLYHDQGORFDO
          81+&53URWHFWLRQ2IILFHUSURYLGHGLQIRUPDWLRQIRUWKHUHVSRQVHV
          
            6%8 (OLJLELOLW\WR$SSO\IRU$V\OXPLQ*XDWHPDOD
          
               x:KHUHFDQDV\OXPVHHNHUVDSSO\IRUUHOLHILQ*XDWHPDOD"
               
                       $V\OXPVHHNHUVFDQDSSO\DWWKH*XDWHPDODQ,QVWLWXWHIRU0LJUDWLRQ ,*0 RIILFHLQ
                       *XDWHPDOD&LW\DQGDWDQ\ODQGVHDRUDLUSRUWRIHQWU\

                x,VWKHUHDGHDGOLQHRUIHHWRDSSO\"
                
                1RWKHUHLVQRGHDGOLQHRUIHH7KRXJKLWLVQRWFRGLILHG,*0WROG3RVWWKDWWKH
                        1DWLRQDO3ROLFH 31& DUHWUDLQHGWREULQJDQ\RQHWKDWZDQWVWRFODLPDV\OXPWRWKH
                        ,*0RIILFHV
                
                x$UHDV\OXPVHHNHUVSURWHFWHGIURPUHWXUQZKLOHWKHLUDSSOLFDWLRQLVSHQGLQJ"
                
                <HVZKLOHDV\OXPVHHNHUVZDLWIRUDGMXGLFDWLRQWKH\UHFHLYHWHPSRUDU\SHUPDQHQW
                        UHVLGHQF\ $UWLFOHVXESDUDJUDSK F RIWKH5XOHVRI3URFHGXUHIRU5HIXJHH6WDWXV 
          
              6%8 $FFHVVWR,QIRUPDWLRQDQG$VVLVWDQFH
          
                x:KDWNLQGRILQIRUPDWLRQGRHVWKH*XDWHPDODQJRYHUQPHQWSURYLGHWRDV\OXPVHHNHUV
                        UHJDUGLQJWKHSURFHVVWRDSSO\IRUDV\OXPRUHTXLYDOHQWSURWHFWLRQ"
                




                                                                                                      '+6))
81&/$66,),('                                                                                                    3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1654 of 1770




                   ,*0VDLGDSSOLFDQWVUHFHLYHLQIRUPDWLRQDERXWOHJDOVWDWXVDQGKRZDQGZKHQWRDSSHDU
                   IRUDQLQWHUYLHZDW,*0³$IWHUWKHERUGHUDJHQWRU,*0RIILFLDODFFHSWVDYHUEDORURUDO
                   UHTXHVWIRUDV\OXPWKH\LPPHGLDWHO\WUDQVPLWLWLQZULWLQJWR&21$5(¶V,*0VXSSRUW
                   VWDII$IWHU,*0VXSSRUWVWDIIUHFHLYHWKHZULWWHQUHTXHVWWKH\SURYLGHJXLGDQFHWRWKH
                   DV\OXPDSSOLFDQWRQWKHDSSOLFDWLRQSURFHGXUHV&21$5(¶V,*0VXSSRUWVWDIIJLYHWKH
                   DSSOLFDQWWKHDSSOLFDWLRQIRUPDQGVFKHGXOHVDQDSSRLQWPHQWIRUDSHUVRQDOLQWHUYLHZ
                   UHJDUGLQJWKHLUFODLP´ 0LJUDWLRQ$XWKRULW\$JUHHPHQW7LWOH,,&KDSWHU,,$UWLFOH
                    
                   
                   $FFRUGLQJWR,*0DWSRUWVRIHQWU\WKHERUGHUDJHQWSURYLGHVEDVLFLQIRUPDWLRQ
                   UHJDUGLQJWKHDV\OXPSURFHVVWRWKHDV\OXPVHHNHU3RVWFDQQRWFRQILUPWKHFRQVLVWHQF\
                   RUTXDOLW\RIWKHLQIRUPDWLRQRIILFLDOVSURYLGH,IWKHDSSOLFDQWDSSOLHVDW,*0LQ
                   *XDWHPDOD&LW\FDVHRIILFHUVZKRIRFXVVSHFLILFDOO\RQDV\OXPFDVHVKDQGOHWKHFDVH
               
               x$UHDV\OXPVHHNHUVSHUPLWWHGDFFHVVWRDQLQWHUSUHWHU LIQHFHVVDU\ RWKHUH[SODQDWRU\
                       DVVLVWDQFHDQGRUFRXQVHOGXULQJWKHDSSOLFDWLRQSURFHVV"
               
                       <HVEXW,*0VDLGLWFXUUHQWO\KDVRQO\(QJOLVKODQJXDJHLQWHUSUHWDWLRQVHUYLFHV
                       DYDLODEOH0RVWDSSOLFDQWVDUHIURP6SDQLVKVSHDNLQJFRXQWULHV+RZHYHU,*0DOVR
                       UHFHLYHVDQXPEHURIDSSOLFDWLRQVIURPWKH0LGGOH(DVW,WZRXOGOLNHWRH[SDQGLWV
                       LQWHUSUHWDWLRQVHUYLFHVWRLQFOXGH$UDELF
               
               x:KDWNLQGRIDFFRPPRGDWLRQVDUHSURYLGHGWRXQDFFRPSDQLHGFKLOGUHQRUSHUVRQVZLWK
                       GLVDELOLWLHV"
                       7KH6HFUHWDULDWIRU6RFLDO:HOIDUHSURYLGHVVKHOWHUIRUXQDFFRPSDQLHGFKLOGUHQZKLOH
                       ,*0ZRUNVZLWKWKH6ROLFLWRU*HQHUDO¶V2IILFHWRPDNHDGHWHUPLQDWLRQRQWKHFKLOGUHQ¶V
                       DV\OXPDSSOLFDWLRQVXVXDOO\GHQ\LQJDV\OXPDQGUHWXUQLQJFKLOGUHQWRWKHLUKRPH
                       FRXQWULHV7KHUHDUHQRVSHFLDOSURWHFWLRQVIRUSHUVRQVZLWKGLVDELOLW\XQGHUWKHODZ
                       ,*0WROG3RVWLWSULRULWL]HVFDVHVIRUWKHHOGHUO\DQGRWKHUVZLWKVSHFLDOFRQVLGHUDWLRQV
                       
               x'RDV\OXPVHHNHUVLQ*XDWHPDODKDYHDFFHVVWRVRFLDOVHUYLFHVRUWKHULJKWWR
                       ZRUNZKLOHWKH\ZDLWIRUDV\OXPFODLPVWREHDGMXGLFDWHG"
          
                   $V\OXPVHHNHUVDUHJUDQWHGZRUNSHUPLWVDFFRUGLQJWR$UWLFOHRIWKH5XOHVRI
                   3URFHGXUHIRU5HIXJHH6WDWXVDQG$UWLFOHVDQGRIWKH0LJUDWLRQ&RGH
                   $V\OXPVHHNHUVUHFHLYHDSURYLVLRQDOSHUPLWWKDWJLYHVWKHPDFFHVVWRKHDOWKVHUYLFHV
                   DQGSULPDU\DQGVHFRQGDU\HGXFDWLRQ+RZHYHUHPSOR\PHQWLQWKHIRUPDOVHFWRULQ
                   *XDWHPDODFDQEHKDUGWRILQGDVLVWKHFDVHIRUWKHJHQHUDO*XDWHPDODQSRSXODWLRQ
                   &ODLPDQWVUHFHLYHPHGLFDOLQVXUDQFHWKURXJKWKHLUHPSOR\HUDQGZLWKRXWLQVXUDQFH
                   PHGLFDODWWHQWLRQLVOLPLWHGWRHPHUJHQFLHVRQO\
          
                   $FFRUGLQJWR81+&5GHVSLWHOHJDOHQWLWOHPHQWGRFXPHQWDWLRQLVVXHGWRUHIXJHHVODFNV
                   UHFRJQLWLRQE\PDQ\SXEOLFDQGSULYDWHLQVWLWXWLRQVLQFOXGLQJEDQNV7KHQHZ
                   0LJUDWLRQ$XWKRULW\$JUHHPHQWZKLFKFRPHVLQWRHIIHFWLQ$XJXVWUHFRJQL]HVWKHUROH
                   RIWKH*XDWHPDODQ1DWLRQDO5HJLVWU\RI3HUVRQV 5(1$3 LQLVVXLQJGRFXPHQWVWR




                                                                                                       '+6))
81&/$66,),('                                                                                                          3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1655 of 1770




                   DV\OXPVHHNHUV+DYLQJLGHQWLILFDWLRQGRFXPHQWVLVVXHGE\5(1$3VKRXOGLPSURYH
                   WKHLUUHFRJQLWLRQ
                   
              6%8 5HIXJHH6WDWXV'HWHUPLQDWLRQ3URFHGXUHV
          
                x:KREHDUVWKHEXUGHQRISURRI":KDWLVWKHUHOHYDQWHYLGHQWLDU\VWDQGDUG"
                
                        7KH5XOHVRI3URFHGXUHIRU5HIXJHH6WDWXVGRQRWVSHFLILFDOO\DGGUHVVZKREHDUV
                        UHVSRQVLELOLW\IRUEXUGHQRISURRI&21$5(FRQVLVWVRIZRUNLQJOHYHOWHFKQLFDO
                        UHSUHVHQWDWLYHVIURPWKH0LQLVWULHVRI*RYHUQPHQW/DERUDQG6RFLDO'HYHORSPHQW
                        )RUHLJQ$IIDLUVDQGDUHSUHVHQWDWLYHRIWKH,*0GLUHFWRU&21$5(¶VSULPDU\IXQFWLRQ
                        LVWRPDNHDWHFKQLFDOUHFRPPHQGDWLRQWRWKH1DWLRQDO0LJUDWLRQ$XWKRULW\ $01 WR
                        DSSURYHRUGHQ\DFDVHEDVHGRQLWVDVVHVVPHQWRIZKHWKHUWKHFDVHPHHWVEXUGHQRI
                        SURRI
                        
                        7KHUHSUHVHQWDWLYHVLQ&21$5(UHPDLQRQWKHSD\UROOVRIWKHLUUHVSHFWLYHPLQLVWULHV
                        $FFRUGLQJWR81+&5&21$5(KDVDSULQFLSDOSDUWLFLSDQWDQGVWDQGLQIURPHDFK
                        LQVWLWXWLRQ&XUUHQWO\QRQHRIWKHVHSHRSOHLVGHGLFDWHGWRWKHFRXQFLOIXOOWLPHDQG
                        DV\OXPLVRQO\RQHRIWKHLUPDQ\SRUWIROLRV
                        
                        &21$5(KDVPHWWKUHHWRIRXUWLPHVWRGUDIWUHFRPPHQGDWLRQVRQDV\OXPFDVHVVLQFH
                        0DUFKZKHQWKH5XOHVRI3URFHGXUHIRU5HIXJHH6WDWXVFDPHLQWRHIIHFW,WKDV
                        PDGHDERXWGHWHUPLQDWLRQVUHFRPPHQGLQJDV\OXPDQGILYHWRWHQUHFRPPHQGLQJ
                        UHIXVDO81+&5WROG3RVWKLVWRULFDOO\*XDWHPDODDSSURYHVRIDV\OXPFODLPV
                        $OWKRXJKFRXQFLOPHPEHUVKDYH81+&5WUDLQLQJRQOHJLWLPDF\JXLGHOLQHV81+&5
                        VDLGWKHFRXQFLOSUREDEO\PDGHGHWHUPLQDWLRQVRQWKHILUVWFDVHVEDVHGRQ³JXW
                        GHFLVLRQ´DQGZRXOGQHHGPRUHWUDLQLQJLQHYLGHQWLDU\VWDQGDUGV&21$5(KDVLQYLWHG
                        81+&5WRDWWHQGPHHWLQJVWKLVPRQWKWRREVHUYHLWVSURFHVV
                        
                        %HIRUH&21$5(PDNHVUHFRPPHQGDWLRQVLQYHVWLJDWRUVRQ,*0¶VSD\UROODQG
                        VHFRQGHGWR&21$5(FROOHFWLQIRUPDWLRQWRYHULI\WKHYHUDFLW\RIWKHFODLP
                        ,QYHVWLJDWRUVZLOODVNWKHDSSOLFDQWWRREWDLQSURRIRIFLWL]HQVKLSIURPKLVRUKHU
                        UHVSHFWLYHFRQVXODWHLQ*XDWHPDODLIWKHFODLPDQWKDVQRYDOLG,',QYHVWLJDWRUVZLOO
                        WKHQYHULI\WKHUHVLGHQFHRIWKHFODLPDQWZLWKFRXQWU\RIILFLDOVDQGWKHOHYHORIWKUHDWLQ
                        WKDWDUHD,QYHVWLJDWRUVUXQDQ,17(532/EDFNJURXQGFKHFNRQWKHFODLPDQWDQGVHHN
                        WRREWDLQSROLFHUHFRUGVIURPWKHFRXQWU\RIRULJLQLIDYDLODEOH7KHLQYHVWLJDWRUV
                        SURYLGHLQIRUPDWLRQWR&21$5(WRKHOSFRUURERUDWHRUGLVSURYHWKHDSSOLFDQW¶VFODLP
                        DVZHOODVKLJKOLJKWFDVHVRIEODWDQWFULPLQDOLW\RUWHUURULVP&21$5(FDQDVN
                        LQYHVWLJDWRUVWRJDWKHUPRUHLQIRUPDWLRQEHIRUHPDNLQJDUHFRPPHQGDWLRQIRUDSSURYDO
                        RUGHQLDORIWKHFDVH
                        
                x$UHWKHUHDQ\OLPLWDWLRQVRQWKHW\SHVRIHYLGHQFHWKDWWKHDV\OXPVHHNHUFDQLQWURGXFH"
                
                1R

                x'RHV*XDWHPDODQODZLQFRUSRUDWHWKHGHILQLWLRQRI³UHIXJHH´IURP$UWLFOHRIWKH




                                                                                                         '+6))
81&/$66,),('                                                                                                           3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1656 of 1770




                      5HIXJHH&RQYHQWLRQ"
                
                7KH0LJUDWLRQ$XWKRULW\$JUHHPHQW7LWOH,$UWLFOHOD\VRXWWKUHHGLIIHUHQWSURILOHVIRU
                      ZKRPD\UHTXHVWDV\OXPLQ*XDWHPDOD7KHILUVWGHILQLWLRQPLUURUVWKHFRQYHQWLRQ
                      GHILQLWLRQRIDQDV\OHH

                x'RHVWKH*RYHUQPHQWRI*XDWHPDODH[FOXGHDV\OXPVHHNHUVIURPSURWHFWLRQRQDQ\
                        EDVLVRWKHUWKDQWKRVHSURYLGHGIRULQ$UWLFOHVDQG  RIWKH5HIXJHH&RQYHQWLRQ"
                
                1R

                x'RHV*XDWHPDODQODZSURWHFWLQGLYLGXDOVIURPUHWXUQWRWRUWXUH",IVRGRHV*XDWHPDODQ
                        ODZLQFRUSRUDWHWKHVWDQGDUGIURP$UWLFOHRIWKH&RQYHQWLRQ$JDLQVW7RUWXUH"
                
                        7KH0LJUDWLRQ&RGHGRHVQRWFOHDUO\VWDWHDSURKLELWLRQDJDLQVWUHWXUQLQJLQGLYLGXDOV
                        ZKRPD\IDFHWRUWXUH+RZHYHU,*0VDLG*XDWHPDODFRQVLGHUVWKH&RQYHQWLRQ$JDLQVW
                        7RUWXUHDQGDOORWKHUFRQYHQWLRQVLQLWVDV\OXPSURFHVVLQJ81+&5FRQILUPHGWKDW
                        *XDWHPDODIROORZVDOOFRQYHQWLRQVLQSUDFWLFH$FFRUGLQJWR,*0*XDWHPDODQODZ
                        FDQQRWUXQDJDLQVWWKHVHFRQYHQWLRQVZLWKRXWIXOOGHFODUDWLRQRILQWHQWWRDEDQGRQWKH
                        FRQYHQWLRQDQGVXEVHTXHQWFRQJUHVVLRQDODSSURYDO
          
                x:KRLVUHVSRQVLEOHIRUPDNLQJWKHILQDOGHWHUPLQDWLRQDERXWDV\OXP"

                   7KH1DWLRQDO0LJUDWLRQ$XWKRULW\ $01 PDNHVWKHILQDOGHFLVLRQRQDV\OXPFDVHVDQG
                   XOWLPDWHO\JUDQWVDV\OXP&21$5(DVDWHFKQLFDOERG\DVVHVVHVWKHHYLGHQFHDQG
                   PDNHVDUHFRPPHQGDWLRQWR$01DVWKHSROLWLFDOERG\WRDSSURYHRUGHQ\DQDV\OXP
                   FODLP$01LVFRPSRVHGRIVHYHQJRYHUQPHQWDOLQVWLWXWLRQVIRXUPLQLVWULHVWKH
                   *XDWHPDODQ,QVWLWXWHIRU0LJUDWLRQ ,*0 WKH&RXQFLOIRU*XDWHPDODQ0LJUDQWVDQG
                   WKH2IILFHRIWKH9LFH3UHVLGHQWDVWKHKHDG/LNH&21$5($01KDVDSULQFLSDO
                   SDUWLFLSDQWDQGVWDQGLQIURPHDFKLQVWLWXWLRQQRQHRIZKRPLVIXOOWLPHGHGLFDWHGWR
                   DV\OXPGHWHUPLQDWLRQV
                   
                   $01KDVQRWPHWVLQFHWKH0DUFK5XOHVRI3URFHGXUHIRU5HIXJHH6WDWXVFDPH
                   LQWRHIIHFWDQGWKHUHIRUHKDVQRWUHYLHZHG&21$5(¶VUHFRPPHQGDWLRQVRQDV\OXP
                   FDVHV8QWLO$01UHYLHZV&21$5(¶VUHFRPPHQGDWLRQVDQGPDNHVDGHFLVLRQWR
                   DSSURYHRUGHQ\WKHVHFDVHVWKH\UHPDLQSHQGLQJ,WLVXQFOHDUZKHWKHU&21$5(ZLOO
                   SUHVHQWDVLQJOHUHFRPPHQGDWLRQIRUHDFKFDVHRUHDFKERDUGPHPEHUZLOOVXEPLW
                   LQGLYLGXDOUHFRPPHQGDWLRQVWRKLVRUKHUDJHQF\FRXQWHUSDUWRQWKH$0181+&5LV
                   HQFRXUDJLQJWKH*XDWHPDODQJRYHUQPHQWWRVWUHDPOLQHWKLVSURFHVVDVPXFKDV
                   SRVVLEOH
                   
              6%8 $SSHDO5LJKWV
          
                x,IDFODLPLVGHQLHGLVWKHDSSOLFDQWLQIRUPHGRIWKHJURXQGVRIWKHGHFLVLRQLQZULWLQJ"
                
                <HV&21$5(LVUHVSRQVLEOHIRUQRWLI\LQJWKHDSSOLFDQWRIWKHILQDOGHFLVLRQWRDSSURYH




                                                                                                       '+6))
81&/$66,),('                                                                                                         3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1657 of 1770




                    RUGHQ\DFODLPDIWHU$01PDNHVLWVILQDOGHWHUPLQDWLRQ7KHUHLVQRUHTXLUHPHQWLQWKH
                    ODZWKDW&21$5(SURYLGHDMXVWLILFDWLRQIRUDGHQLDO
                
                x,VWKHUHDPHFKDQLVPWRDSSHDODV\OXPGHWHUPLQDWLRQV"

                <HV$V\OXPVHHNHUVKDYHWHQGD\VWRDSSHDOWKHGHQLDOWRWKH$01WKURXJKDOHJDO
                      DFWLRQFDOOHGUHFXUVRGHUHSRVLFLRQ7KH$01PXVWXSKROGRYHUWXUQRUPRGLI\WKH
                      GHFLVLRQZLWKLQILYHGD\V$OWKRXJKWKH0LJUDWLRQ&RGHGRHVQRWFOHDUO\VHWRXWWKH
                      RSWLRQDV\OXPVHHNHUVFRXOGDOVRILOHDSHWLWLRQIRUDPSDURDOHJDOUHPHG\WKDW
                      FKDOOHQJHVWKHFRQVWLWXWLRQDOLW\RIWKHGHQLDODQGDFWVDVDVWD\
                      
              6%8 1DWXUHRI3URWHFWLRQ*UDQWHG
          
                x:KDWULJKWVRUEHQHILWVDUHSURYLGHGWRIRUHLJQQDWLRQDOVZKRDUHJUDQWHGDV\OXPRU
                        HTXLYDOHQWSURWHFWLRQXQGHU*XDWHPDODQODZ"

                $V\OHHVKDYHWKHULJKWWRDQDWLRQDOLGHQWLILFDWLRQFDUGLQRUGHUWRDFFHVVHGXFDWLRQ
                      KHDOWKVHUYLFHVDQGZRUNSHUPLWV7KH\UHFHLYHDVHSDUDWHOHJDOVWDWXVDVDQDV\OHHDIWHU
                      ZKLFKWKH\FDQDSSO\IRUSHUPDQHQWUHVLGHQF\XQGHUFHUWDLQFLUFXPVWDQFHV
          
            6%8 &DSDFLW\RIWKH1DWLRQDO0LJUDWLRQ$XWKRULW\ $01 DQGWKH1DWLRQDO5HIXJHH
          &RPPLVVLRQ &21$5( 
          
              x+RZPDQ\DV\OXPFODLPVGRHVWKH*RYHUQPHQWRI*XDWHPDODDGMXGLFDWHSHU\HDU"
              
              ,*0KDQGOHVDSSUR[LPDWHO\DV\OXPFDVHVSHU\HDUWKDWSURFHHGSDVWWKHLQLWLDO
                      LQWHUYLHZ,*0FXUUHQWO\KDVRYHUSHQGLQJDV\OXPFDVHV,*0DQG&21$5(ZHUH
                      XQDEOHWRZRUNRQFDVHVIRURYHUD\HDUZKLOHWKH5XOHVRI3URFHGXUHIRU5HIXJHH6WDWXV
                      ZHUHEHLQJGUDIWHG$VRI0DUFKWKHUHZDVDEDFNORJRIFDVHV7KRXJK
                      &21$5(KDVEHHQDEOHWRPDNHDERXWUHFRPPHQGDWLRQVVLQFH0DUFKWKH$01KDV
                      QRWUHDFKHGDGHFLVLRQRQWKHVHFDVHV,*0DQG&21$5(KDYHFUHDWHGDSODQWRZRUN
                      WKURXJKWKHEDFNORJE\WKHHQGRIWKHFDOHQGDU\HDU&21$5(ZLOOPHHWELZHHNO\
                      LQVWHDGRIPRQWKO\RYHUWKHQH[WIHZPRQWKVWRPDNHUHFRPPHQGDWLRQVRQWKH
                      EDFNORJJHGFDVHV+LVWRULFDOO\*XDWHPDODKDVKDGFDSDFLW\WRSURFHVVDERXW
                      FDVHVSHU\HDU

                x:LWKLQFUHDVHGDVVLVWDQFHKRZPDQ\DV\OXPFODLPVFRXOG*XDWHPDODUHDVRQDEO\EH
                        H[SHFWHGWRDGMXGLFDWHSHU\HDU"
                
                        7KH2IILFHRI,QWHUQDWLRQDO0LJUDWLRQ5HODWLRQV 250, DVSHFLDOL]HGXQLWZLWKLQWKH
                        ,*0KDQGOHVDV\OXPFODLPV250,KDVWKUHHFDVHZRUNHUVWKUHHLQYHVWLJDWRUV
                        VHFRQGHGWR&21$5(DQGRQHVXSHUYLVRUWRFRPSOHWHDV\OXPFDVHZRUN,*0VDLG
                        250,VWDIILQJZDVVXIILFLHQWWRFRPSOHWHWKHFXUUHQWDYHUDJHRIFDVHV\HDUO\
                        DIWHUFRPSOHWLQJWKHFDVHVLQEDFNORJ,*0VDLGLWFRXOGFRPSOHWHLQYHVWLJDWLRQV
                        ZLWKLQGD\VDQGVHQGFDVHVWR&21$5(ZLWKLQPRQWKVZLWKRXWDEDFNORJ
                        




                                                                                                       '+6))
81&/$66,),('                                                                                                          3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1658 of 1770




                  8QGHUWKHQHZ0LJUDWLRQ$XWKRULW\$JUHHPHQWWKHHQWLUH1DWLRQDO0LJUDWLRQ$XWKRULW\
                   $01 LQFOXGLQJ,*0LVPRYLQJRXWRIWKH0LQLVWU\RI*RYHUQPHQWLQ$XJXVWWR
                  EHFRPHD³GHFHQWUDOL]HGHQWLW\´81+&5H[SODLQHGWKDW250,ZRXOGGLVDSSHDUDQG
                  UHVSRQVLELOLW\IRUDV\OXPSURFHVVLQJZRXOGIDOOXQGHUDQHZ6XE'HSDUWPHQWIRU
                  ,QWHUQDWLRQDO0LJUDWLRQ5HODWLRQV$FFRUGLQJWR,*0DQG81+&5WKHQHZEXGJHWLV
                  VWLOOLQQHJRWLDWLRQEXW,*0EHOLHYHVIXQGLQJDQGUHVRXUFHVZRXOGLQFUHDVHIRUDV\OXP
                  SURFHVVLQJXQGHUWKLVQHZHQWLW\,*0FRQWLQXHVWRDVNIRUWHFKQLFDODVVLVWDQFHWRKLUH
                  SV\FKRORJLVWVDQGLQWHUSUHWHUVDQGXSGDWHGDWDEDVHV
               
               x'RDV\OXPGHFLVLRQPDNHUVUHFHLYHWUDLQLQJLQFOXGLQJDERXWQRQUHIRXOHPHQW
                       REOLJDWLRQVDQGDUHWKHUHVDIHJXDUGVDJDLQVWFRUUXSWLRQ"
               
               $FFRUGLQJWR81+&5QRFDVHVRIUHIRXOHPHQWKDYHEHHQUHSRUWHGLQ*XDWHPDOD
                       $FFRUGLQJWR,*0DOOERUGHURIILFHUVUHFHLYHWUDLQLQJRQLQLWLDOSURFHVVLQJRIDV\OXP
                       FODLPVLQFOXGLQJQRQUHIRXOHPHQWREOLJDWLRQV,*0WROG3RVWWKDWERUGHURIILFHUVPXVW
                       VXEPLWDOOFODLPVWR,*0EXWDOVRVDLGERUGHURIILFHUVZHUHWUDLQHGWRGHFLGHLIWKH
                       FODLPDQW¶VLQLWLDOUHDVRQIRUDV\OXPZDVYDOLGWREHJLQDFDVH,*0ZDVXQDEOHWRFODULI\
                       WKHOHYHORIRYHUVLJKWRYHUWKHRIILFHU¶VLQLWLDOGHFLVLRQDWSRUWVRIHQWU\
          
              6%8 81+&5

               x:K\KDV81+&5DVVHVVHGWKDW*XDWHPDOD¶V0LJUDWLRQ&RGHGRHVQRWSURYLGHVXIILFLHQW
                       VDIHJXDUGVDJDLQVWUHIRXOHPHQW"
               
                       81&+5VDLGWKDWZKLOHRQWKHZKROHWKH0LJUDWLRQ&RGHLVDSRVLWLYHVWHSVRPH
                       SURYLVLRQVPD\QRWEHIXOO\FRPSDWLEOHZLWKWKHSULQFLSOHVRIQRQUHIRXOHPHQWDQGQRQ
                       SHQDOL]DWLRQIRULUUHJXODUHQWU\6SHFLILFDOO\$UWLFOHOHDYHVVRPHDPELJXLW\ZLWK
                       UHVSHFWWR81+&5¶VUROHLQSUHYHQWLQJUHIRXOHPHQW$UWLFOHVWDWHVWKDWDV\OXP
                       VHHNHUVZLOOQRWIDFHFULPLQDOFKDUJHVGXHWRLUUHJXODUHQWU\KRZHYHUWKH\ZLOOKDYHWR
                       SD\DGPLQLVWUDWLYHILQHVDQGPD\DOVREHGHSRUWHGIURP*XDWHPDOD

               x'RHVWKH*RYHUQPHQWRI*XDWHPDODKDYHD0HPRUDQGXPRI8QGHUVWDQGLQJZLWK
                       81+&5WKDWRXWOLQHVWKHJRYHUQPHQW¶VFRRSHUDWLRQZLWK81+&5RQLVVXHVLQFOXGLQJ
                       WHFKQLFDODVVLVWDQFHRQDQGPRQLWRULQJRIUHIXJHHSURWHFWLRQDFFHVVWRUHIXJHHVDQG
                       DV\OXPVHHNHUVLQGHWHQWLRQDQGSURYLVLRQRIEDVLFVHUYLFHVDQGDVVLVWDQFHWRUHIXJHHV
                       DQGDV\OXPVHHNHUV",IVRSOHDVHVKDUHDFRS\
               
                       &XUUHQWO\81+&5RSHUDWHVLQ*XDWHPDODXQGHUWKHJHQHUDO81'3IUDPHZRUNDQGGRHV
                       QRWKDYHDKHDGTXDUWHUVDJUHHPHQWZLWKWKH*RYHUQPHQWRI*XDWHPDOD,Q'HFHPEHU
                       81+&5DQGWKH0LQLVWU\RI)RUHLJQ$IIDLUVVLJQHGD0R8WKDWLQFOXGHVYDULRXV
                       FRPPLWPHQWVWRVWUHQJWKHQWKHDV\OXPV\VWHPLQ*XDWHPDOD+RZHYHULWH[SLUHGLQ
                       'HFHPEHU81+&5KDVSURSRVHGDQH[WHQVLRQRIWKDW0R8RUDIRUPDO
                       HQJDJHPHQWZLWKWKH*RYHUQPHQWZKLFKKDVQRWPDWHULDOL]HGWKXVIDU)ROORZLQJD
                       PHHWLQJEHWZHHQWKH81+&55HJLRQDO5HSUHVHQWDWLYHDQGWKH9LFH3UHVLGHQWODVW
                       PRQWK81&+5KDVIRUPDOO\RIIHUHGWRVLJQD0R8ZLWKWKH$01WRVWUHQJWKHQWKHLU
                       DV\OXPFDSDFLW\WRZKLFKLWKDVQRW\HWUHFHLYHGDUHSO\




                                                                                                      '+6))
81&/$66,),('                                                                                                         3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1659 of 1770




          
              6%8 2WKHU)DFWRUVIRU&RQVLGHUDWLRQ
          
                x5DWLILFDWLRQRI6DIH7KLUG&RXQWU\$JUHHPHQWLQ*XDWHPDOD

                3RVWUHDFKHGRXWWRDIRUPHU6ROLFLWRU*HQHUDODQGDIRUPHU)RUHLJQ0LQLVWHUWRGHWHUPLQHLI
                WKH*XDWHPDODQFRQJUHVVZRXOGQHHGWRUDWLI\D6DIH7KLUG&RXQWU\$JUHHPHQW%RWKVWDWHG
                WKDWWKH\EHOLHYHFRQJUHVVLRQDOUDWLILFDWLRQLVQHFHVVDU\VLQFHWKH*XDWHPDODQVWDWHZRXOG
                DVVXPHUHVSRQVLELOLW\IRULQGLYLGXDOVUHTXHVWLQJDV\OXPDVZHOODVWKHIDFWWKDWLWZRXOGEH
                DVVXPLQJDVHULHVRIUHVSRQVLELOLWLHVWRWKHLUFRXQWULHVRIRULJLQ,QDGGLWLRQDUWLFOHRI
                WKH*XDWHPDODQFRQVWLWXWLRQUHTXLUHVFRQJUHVVLRQDOUDWLILFDWLRQRILQWHUQDWLRQDODJUHHPHQWV
                WKDW³DIIHFWWKHH[LVWLQJODZVZKHUHWKLV&RQVWLWXWLRQPD\UHTXLUHWKHVDPHPDMRULW\RI
                YRWHV´WKDWFUHDWHDILQDQFLDOREOLJDWLRQIRUWKHVWDWHWKDWLVHLWKHUHTXDOWRRQHSHUFHQWRI
                WKHEXGJHWRUDQLQGHWHUPLQDWHDPRXQWRUWKDWUHVXOWLQWKHVWDWHVXEPLWWLQJLWVHOIWR
                LQWHUQDWLRQDOMXULVGLFWLRQRUDQLQWHUQDWLRQDOMXGLFLDOGHFLVLRQ
          
                x&ULPH6WDWLVWLFVDQG6HFXULW\

                *XDWHPDOD¶V KRPLFLGH UDWH LQ  ZDV DERXW  SHU  LQKDELWDQWV ,Q  WKH
                SROLFH UHSRUWHG DSSUR[LPDWHO\  KRPLFLGHV  DJJUDYDWHG DVVDXOWV DQG RYHU 
                PLVVLQJ SHUVRQV 'HVSLWH WKH VOLJKW GRZQZDUG WUHQG *XDWHPDOD UHPDLQV DPRQJ WKH PRVW
                GDQJHURXVFRXQWULHVLQWKHZRUOGDFFRUGLQJWRVHYHUDOVHFXULW\SURYLGHUV(QGHPLFSRYHUW\
                DQ DEXQGDQFH RI ZHDSRQV D OHJDF\ RI VRFLHWDO YLROHQFH DQG WKH SUHVHQFH RI RUJDQL]HG
                FULPLQDO JDQJV %DUULR  WK 6WUHHW  DQG 0DUD 6DOYDWUXFKD 06  DOO FRQWULEXWH WR WKH
                YLROHQW FULPH *XDWHPDOD¶V KLJK PXUGHU UDWH DSSHDUV GULYHQ E\ QDUFRWUDIILFNLQJ DFWLYLW\
                JDQJUHODWHGYLROHQFHDKHDYLO\DUPHGSRSXODWLRQDQGSROLFHMXGLFLDOV\VWHPXQDEOHWRKROG
                PDQ\FULPLQDOVDFFRXQWDEOH
                ([WRUWLRQ LV H[WUHPHO\ FRPPRQ DQG HIIHFWV DOO VHFWRUV RI VRFLHW\ ZLWK SXEOLF EXV DQG WD[L
                GULYHUV EHLQJ WKH HDVLHVW DQG PRVW FRPPRQ YLFWLPV+RZHYHU VPDOO EXVLQHVVHV WKH 86
                SULYDWH VHFWRU DV ZHOO DV ORFDO QDWLRQDO HPSOR\HHV RI WKH 86 (PEDVV\ ZHUH DOO IUHTXHQW
                WDUJHWV LQ  7KH JDQJV DOVR WDUJHW VFKRROFKLOGUHQ VWUHHW YHQGRUV DQG SULYDWH FLWL]HQV
                $OWKRXJKLQUHFHQW\HDUVWKHQXPEHURIUHSRUWHGH[WRUWLRQVLQFUHDVHGPRVWLQFLGHQWVDUHVWLOO
                XQUHSRUWHG *DQJ PHPEHUV XVXDOO\ SXQLVK QRQFRPSOLDQW YLFWLPV ZLWK YLROHQW DVVDXOW RU
                PXUGHUDQGWKHLUIDPLO\PHPEHUVDUHDOVRYLFWLPL]HGDVSXQLVKPHQW
                $FFRUGLQJWRRIILFLDOJRYHUQPHQWFULPHVWDWLVWLFVVH[XDODVVDXOWQXPEHUVVOLJKWO\GHFUHDVHG
                IURPLQWRLQ7KH(PEDVV\EHOLHYHVKRZHYHUWKDWWKHDFWXDOQXPEHUV
                RIVH[XDODVVDXOWVDUHIDUJUHDWHUFXOWXUDOVWLJPDVDQGVSRUDGLFSROLFHSUHVHQFHLQUXUDODUHDV
                FDXVH VLJQLILFDQW XQGHUUHSRUWLQJ *XDWHPDOD  &ULPH DQG 6DIHW\ 5HSRUW 26$&
                KWWSVZZZRVDFJRY&RQWHQW5HSRUWIHEEIFIDHDDE

          6LJQDWXUH                         $UUHDJD

          Drafted By:                        *8$7(0$/$1DPHWK0DU\( *XDWHPDOD
          Cleared By:                        :+$-RUGDQ-%ULFH *XDWHPDOD
                                             32/(&21)ODWW6KDZQ( *XDWHPDOD
                                             6LQFODLU6PLWK6X]DQQH
                                             '+6,&(*RQ]DOH]-HVVLH' *XDWHPDOD




                                                                                                             '+6))
81&/$66,),('                                                                                                                3DJHRI
81&/$66,),(' Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1660 of 1770




                                ,1/*XHYDUD+XJR$ *XDWHPDOD
                                86$,'5DMDUDPDQ$QXSDPD6 *XDWHPDOD
          Approved By:          (;(&+RGJH'DYLG *XDWHPDOD
          Released By:          *8$7(0$/$1DPHWK0DU\( *XDWHPDOD

          Dissemination Rule:   $UFKLYH&RS\


          
                                         UNCLASSIFIED
                                             6%8




                                                                          '+6))
81&/$66,),('                                                                       3DJHRI
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1661 of 1770

>7\SHKHUH@



                                                                                 LS No. 2020-0109472
    U.S. Department of State
                                                                                      Spanish/English
    Office of Language Services
                                                                                            ALK/GPG
    Translating Division

                                                              
                                             7UDQVODWLRQ

0LQLVWU\RI)RUHLJQ5HODWLRQV
5HSXEOLFRI*XDWHPDOD&HQWUDO$PHULFD

                                                                                        '(9,0,1

          

          7KH0LQLVWU\RI)RUHLJQ5HODWLRQVRIWKH5HSXEOLFRI*XDWHPDODSUHVHQWVLWVFRPSOLPHQWVWRWKH

(PEDVV\RIWKH8QLWHG6WDWHVRI$PHULFDDQGWUDQVPLWVKHUHZLWKDSUHVHQWDWLRQWRSURYLGHDQ

XQGHUVWDQGLQJRIKRZWKHUHIXJHHV\VWHPZRUNVLQ*XDWHPDOD

          7KHDWWDFKHGSUHVHQWDWLRQSURYLGHVLQIRUPDWLRQZKLFKZDVDSSURYHGDQGIRUZDUGHGE\WKH

0LQLVWU\RI*RYHUQPHQWRQWKHFRUUHFWRSHUDWLRQRIWKHUHIXJHHV\VWHPLQ*XDWHPDOD$WWKHVDPHWLPH

WKLV0LQLVWU\ZRXOGOLNHWRWDNHWKLVRSSRUWXQLW\WRUHLWHUDWHWKHIDFWWKDWLQ*XDWHPDODUHIXJHHVWDWXVDQG

DV\OXPDUHWZRGLIIHUHQWIRUPVRISURWHFWLRQ

         >&RPSOLPHQWDU\FORVH@

                                     *XDWHPDOD2FWREHU

                                     >6LJQDWXUH@

                                     >0LQLVWU\VWDPS@













(PEDVV\RIWKH8QLWHG6WDWHVRI$PHULFD
*XDWHPDOD&LW\



                                                                                               '+6))
                                      6%8'(/,%(5$7,9(352&(66
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1662 of 1770

                                [Not a USG classification:] Confidential
                        Attorney-Client Communication /Attorney Work Product
                                     Deliberative and Predecisional
                                         For Official Use Only




7KH8QLWHG6WDWHVDQG*XDWHPDODSXUVXDQWWRWKH$*5((0(17%(7:((17+(*29(510(17
2)7+(81,7('67$7(62)$0(5,&$$1'7+(*29(510(172)7+(5(38%/,&2)
*8$7(0$/$ 5(*$5',1* 7+( (;$0,1$7,21 2) 3527(&7,21 $33/,&$7,216 ³WKH
$JUHHPHQW´  LQWHQG WR RIIHU DSSOLFDQWV IRU SURWHFWLRQ V\VWHPV RI SURWHFWLRQ FRQVLVWHQW ZLWK WKH
REOLJDWLRQVSURYLGHGIRUXQGHUUHVSHFWLYHO\WKH&RQYHQWLRQDQGWKH3URWRFRO5HODWLQJWR
WKH6WDWXVRI5HIXJHHV$VDUHVXOWWKHWZRFRXQWULHVPDLQWDLQWKDWDQ\IRUHLJQQDWLRQDOZKRLVVXEMHFW
WRWKH$JUHHPHQWZRXOGKDYHDFFHVVWRDIXOODQGIDLUSURFHGXUHLQWKHLQYHVWLJDWLRQRIDSURWHFWLRQ
DSSOLFDWLRQXQGHUDSSOLFDEOHOHJLVODWLRQ

,QYLHZRIWKHIRUHJRLQJWKH*RYHUQPHQWRIWKH8QLWHG6WDWHVRI$PHULFDKDVLQLWLDWHGDGLDORJXHZLWK
WKH *RYHUQPHQW RI *XDWHPDOD ZKLFK LV FXUUHQWO\ LQ SURJUHVV UHJDUGLQJ WKH ODWWHU¶V V\VWHP RI
SURWHFWLRQ7KLVGLDORJXHKDVUHVXOWHGLQHVWDEOLVKPHQWRIWKHIROORZLQJLQIRUPDWLRQ

    $ 1RQ5HIRXOHPHQW
     *XDWHPDODLVDVLJQDWRU\WRWKH8QLWHG1DWLRQV&RQYHQWLRQ$JDLQVW7RUWXUH &$7 KRZHYHU
       WKH*XDWHPDODQ0LJUDWLRQ&RGHFRQWDLQVQRGLUHFWUHIHUHQFHWRDQ\SURKLELWLRQRQWKHUHWXUQ
       H[SXOVLRQRUGHSRUWDWLRQRILQGLYLGXDOVZKHQWKHUHDUHVXEVWDQWLDOJURXQGVWREHOLHYHWKDWD
       JLYHQLQGLYLGXDOZRXOGEHDWULVNRIEHLQJWRUWXUHG7KLVVLWXDWLRQLVFRYHUHGXQGHU$UWLFOH
       RIWKH&RGH$UWLFOHRIWKH5XOHVRI3URFHGXUHIRU3URWHFWLRQ'HWHUPLQDWLRQDQG5HFRJQLWLRQ
       RI 5HIXJHH 6WDWXV LQ *XDWHPDOD >5HJODPHQWR GHO SURFHGLPLHQWR SDUD OD SURWHFFLyQ
       GHWHUPLQDFLyQ\UHFRQRFLPLHQWRGHOHVWDWXWRGHUHIXJLDGRHQHO(VWDGRGH*XDWHPDOD@DOVRPDNHV
       UHIHUHQFHWRQRQUHIRXOHPHQWIRUWKRVHLQGLYLGXDOVHOLJLEOHIRUUHIXJHHVWDWXV,WSURYLGHVWKDW
       
                ³7KHSURYLVLRQVVHWIRUWKLQWKHVH5XOHVVKDOOEHLQWHUSUHWHGDQG
                DSSOLHGLQDFFRUGDQFHZLWKWKHSULQFLSOHVRIQRQGLVFULPLQDWLRQ
                FRQILGHQWLDOLW\DQGIDPLO\UHXQLILFDWLRQDQGRQDKXPDQLWDULDQDQG
                DSROLWLFDOEDVLVFRQVLVWHQWZLWKWKHULJKWVDQGREOLJDWLRQVDSSOLFDEOH
                WRUHIXJHHVXQGHUWKH&RQVWLWXWLRQRIWKH5HSXEOLFRI*XDWHPDODDQG
                LQWHUQDWLRQDODJUHHPHQWVWRZKLFK*XDWHPDODLVSDUW\´
                
     %HFDXVHWKHUHDUHFXUUHQWO\QRVSHFLILFFDVHVLQZKLFKSURWHFWLRQLVEHLQJVRXJKWRQWKHJURXQGV
       RIWRUWXUHDQGEHFDXVHQRSURYLVLRQLVPDGHLQWKLVUHJDUGLQWKH0LJUDWLRQ&RGHUHIXJHHVWDWXV
       VKDOODSSO\WRWRUWXUHFDVHV

     *XDWHPDOD VKDOO DSSO\ RQO\ WKRVH SURWHFWLRQ DSSOLFDWLRQ UHVWULFWLRQV WKDW DUH FRQWDLQHG LQ
       FRQYHQWLRQVDQGGRPHVWLFODZV
       
     $WSUHVHQWQRPLJUDWLRQSROLFLHVEH\RQGWKRVHDOUHDG\HVWDEOLVKHGXQGHU*XDWHPDODQODZDUH
       XVHGDVJURXQGVWRGHQ\DQDSSOLFDQW¶VSURWHFWLRQ DV\OXPUHIXJHHVWDWXVRUSURWHFWLRQIURP
       WRUWXUH DSSOLFDWLRQ
       
     *XDWHPDOD GRHV QRW JUDQW SURWHFWLRQ PHDVXUHV WR UHIXJHH VWDWXV DSSOLFDQWV LQ DQ\ RI WKH
       IROORZLQJFLUFXPVWDQFHV D 7KHLQGLYLGXDOKDVFRPPLWWHGDFULPHDJDLQVWSHDFHDZDUFULPH




                                                                                              '+6))
                                     6%8'(/,%(5$7,9(352&(66
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1663 of 1770

                             [Not a USG classification:] Confidential
                     Attorney-Client Communication /Attorney Work Product
                                  Deliberative and Predecisional
                                      For Official Use Only


    RUDFULPHDJDLQVWKXPDQLW\DVGHILQHGLQWKHLQWHUQDWLRQDOLQVWUXPHQWVGUDIWHGIRUWKHDGRSWLRQ
    RISURYLVLRQVRQVXFKFULPHV E 7KHLQGLYLGXDOFRPPLWWHGDSDUWLFXODUO\VHULRXVFULPHLQD
    SODFHRWKHUWKDQWKHFRXQWU\RIUHIXJHEHIRUHEHLQJDGPLWWHGWRWKDWFRXQWU\DVDUHIXJHHRU
    EHIRUH WKH WLPH WKDW KLVKHU DSSOLFDWLRQ ZDV VXEPLWWHG IRU WKHSXUSRVH RI HYDGLQJ MXVWLFH LQ
    DQRWKHUFRXQWU\ F 7KHLQGLYLGXDOLVJXLOW\RIDFWVFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRI
    WKH8QLWHG1DWLRQVDVHPERGLHGLQWUHDWLHVDQGLQWHUQDWLRQDODJUHHPHQWV

 $FWVRIUDFLDOGLVFULPLQDWLRQWRUWXUHIRUFHGGLVDSSHDUDQFHDFWVDJDLQVWSHUVRQVZLWK
   GLVDELOLWLHVDQGDFWVFRQWUDU\WRWKHULJKWVRIZRPHQFKLOGUHQPLJUDQWVPLQRULWLHVDQG
   LQGLJHQRXVSHRSOHDVFRQWDLQHGLQWKH8QLYHUVDO'HFODUDWLRQRI+XPDQ5LJKWVDUHWKRVH
   ³DFWVDQGSXUSRVHV´WKDWDUHFRQVLGHUHGXQGHUWKH&RQYHQWLRQDQG$UWLFOHRIWKH
   0LJUDWLRQ&RGHWREHVRFRQWUDU\WRWKHSXUSRVHVDQGSULQFLSOHVRIWKH8QLWHG1DWLRQVWKDW
   WKH\ZDUUDQWGHQLDORIUHIXJHHVWDWXV

 *XDWHPDOD LV FXUUHQWO\ D VLJQDWRU\ WR WKH &RQYHQWLRQ $JDLQVW 7RUWXUH DQG WR WKH 
    &RQYHQWLRQUHODWLQJWR5HIXJHH6WDWXVDQGLWV3URWRFRO
    
 81+&5LQYROYHPHQWZLWKUHVSHFWWRQRQUHIRXOHPHQWLVRIDQDGYLVRU\QDWXUHZLWKUHJDUGWR
    WKH*XDWHPDODQ6WDWH
                                                                                                             
 7KRVHSURWHFWLRQDSSOLFDQWVZKRHQWHU*XDWHPDODDVLUUHJXODUHQWUDQWVVKDOOIDFHDGPLQLVWUDWLYH
    ILQHVDQGEHVXEMHFWWRH[SXOVLRQRUGHSRUWDWLRQEXWVKDOOQRWIDFHFULPLQDOSHQDOWLHV
    
 *XDWHPDODKDVD1DWLRQDO2IILFHIRUWKH3UHYHQWLRQRI7RUWXUHWKHIXQFWLRQRIZKLFKLVWRPDNH
    UHFRPPHQGDWLRQV DV DSSOLFDEOH WR 6WDWH HQWLWLHV ZKHQ D SHUVRQ LV WKH REMHFW RI FUXHO DQG
    LQKXPDQRUGHJUDGLQJWUHDWPHQW
    
% 3URWHFWLRQ$SSOLFDWLRQ3URFHVVLQJ&DSDFLW\
    
 7ZRKXQGUHGVL[W\WZRSURWHFWLRQDSSOLFDWLRQVZHUHVXEPLWWHGWRWKH*XDWHPDODQ0LJUDWLRQ
    ,QVWLWXWHLQDQGWZRKXQGUHGHLJKW\IRXUKDYHEHHQVXEPLWWHGVRIDULQ
    
 *XDWHPDOD¶V SURWHFWLRQ DSSOLFDWLRQ FDSDFLW\ LQIRUPDWLRQ >VLF²LQFOXVLRQ RI WKH ZRUG
    ³LQIRUPDFLyQ´ KHUH PD\ EH D W\SRJUDSKLFDO HUURU@ LPSURYHG DIWHU WKH UXOHV IRU WKH
    GHWHUPLQDWLRQDQGJUDQWLQJRIUHIXJHHVWDWXV>UHJODPHQWRSDUDODGHWHUPLQDFLyQRWRUJDPLHQWR
    GHOHVWDWXWRGHUHIXJLDGR@DGRSWHGLQ0DUFKWRRNHIIHFW
    
 7KHSURFHVVLQJRISURWHFWLRQDSSOLFDWLRQVKDVEHHQWDNLQJDQDYHUDJHRIRQHWRWZR\HDUVIURP
    WKH WLPH WKH DSSOLFDQW VXEPLWV KLVKHU SURWHFWLRQ DSSOLFDWLRQ WR WKH WLPH D GHFLVLRQ RQ WKH
    DSSOLFDWLRQLVPDGHEXWVLQFHWKHDERYHPHQWLRQHGUXOHVWRRNHIIHFWWKLVSURFHVVKDVEHFRPH
    IDVWHU
    
 7KLUW\WZRUHIXJHHVWDWXVDSSOLFDWLRQVZHUHDEDQGRQHGLQ
    
    



                                                                                              '+6))
                                  6%8'(/,%(5$7,9(352&(66
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1664 of 1770

                           [Not a USG classification:] Confidential
                   Attorney-Client Communication /Attorney Work Product
                                Deliberative and Predecisional
                                    For Official Use Only


& 3URWHFWLRQDYDLODEOHXQGHU*XDWHPDODQODZ

 ,QDSSOLFDWLRQVDOOHJLQJWRUWXUH*XDWHPDODUHFRJQL]HVSHUVHFXWLRQSHUSHWUDWHGDEURDGE\ERWK
    6WDWHDQGQRQ6WDWHDFWRUV
    
 7KHGLIIHUHQFHEHWZHHQDV\OXPDSSOLFDWLRQVDQGUHIXJHHVWDWXVDSSOLFDWLRQVLVEDVLFDOO\WKDW
    DV\OXPSURWHFWLRQUHTXLUHVSROLWLFDOSHUVHFXWLRQDQGLVSURFHVVHGLQD*XDWHPDODQFRQVXODWHRU
    HPEDVV\ DEURDG ZKHUHDV UHIXJHH VWDWXV SURWHFWLRQ UHTXLUHV RWKHU JURXQGV DQG LV SURFHVVHG
    LQVLGH*XDWHPDOD
    
 $GGLWLRQDO LQIRUPDWLRQ RQ WKH DGPLQLVWUDWLYH SURFHGXUHV UHJDUGLQJ SURWHFWLRQ PHDVXUHV LV
    JLYHQEHORZ

                          :+20$.(6                '(6&5,37,21             /$:*29(51,1*
                        '(7(50,1$7,21                                                7+,6

 5()8*((               1DWLRQDO0LJUDWLRQ        $QDSSOLFDWLRQIRU            0LJUDWLRQ&RGH
                                                   UHIXJHHVWDWXVPD\EHPDGH
                        $XWKRULW\
                                                   LQSHUVRQHLWKHURUDOO\RULQ
                                                   ZULWLQJDWWKH5HFHSWLRQ
                                                   &HQWHU

                                                   


                                                   7KHDSSOLFDWLRQVKDOOEH
                                                   LPPHGLDWHO\IRUZDUGHGLQ
                                                   ZULWLQJWRWKHVXSSRUW
                                                   SHUVRQQHORIWKH1DWLRQDO
                                                   &RPPLVVLRQIRU5HIXJHHV
                                                    &21$5( >&RPLVLyQ
                                                   1DFLRQDOSDUD5HIXJLDGRV@
                                                   

                                                   7KHLQGLYLGXDOVKDOO
                                                   DSSHDUDWWKH2IILFHRI
                                                   ,QWHUQDWLRQDO0LJUDWLRQ
                                                   $IIDLUV 250, ZKHUH
                                                   KHVKHVKDOOFRQILUPKLVKHU
                                                   LQLWLDODSSOLFDWLRQ7KLV
                                                   VKDOOWKHQFRQVWLWXWHDQ
                                                   RIILFLDODSSOLFDWLRQDQG
                                                   KHVKHZLOOUHFHLYHWKURXJK
                                                   &21$5(DGD\
                                                   UHVLGHQFHSHUPLWDV
                                                   HVWDEOLVKHGLQWKHUXOHVIRU
                                                   SURWHFWLRQDQG
                                                   GHWHUPLQDWLRQRIUHIXJHH
                                                   VWDWXV>5HJODPHQWRSDUDOD




                                                                                              '+6))
                                6%8'(/,%(5$7,9(352&(66
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1665 of 1770

                    [Not a USG classification:] Confidential
            Attorney-Client Communication /Attorney Work Product
                         Deliberative and Predecisional
                             For Official Use Only


                                       3URWHFFLyQ\
                                       'HWHUPLQDFLyQGHO(VWDWXWR
                                       GH5HIXJLDGR@

                                       

                                       $GDWHDQGWLPHIRUD
                                       SHUVRQDOLQWHUYLHZLV
                                       HVWDEOLVKHG,IWKHDSSOLFDQW
                                       IDLOVWRDSSHDUWKH
                                       DSSOLFDWLRQPD\EHGHFODUHG
                                       DEDQGRQHG

                                       

                                       ,IWKHDSSOLFDQWDSSHDUV
                                       IRUWKHLQWHUYLHZKHRUVKH
                                       VKDOODSSHQGGRFXPHQWV
                                       FRUURERUDWLQJWKHZHOO
                                       IRXQGHGIHDURUSURYLQJ
                                       DQ\RWKHUVLWXDWLRQWKDW
                                       ZDUUDQWVWKHJUDQWRI
                                       UHIXJHHVWDWXVWRWKH
                                       DSSOLFDWLRQ

                                       

                                       2QFHWKHLQYHVWLJDWLRQ
                                       SURFHVVFRQGXFWHGE\
                                       &21$5(VXSSRUW
                                       SHUVRQQHOLVFRPSOHWHGWKH
                                       UHVXOWVDUHVHQWWRWKH
                                       &21$5(H[SHUW
                                       FRPPLWWHHVRWKDWLWFDQ
                                       LVVXHWKHDSSURSULDWH([SHUW
                                       2SLQLRQ

                                       

                                       2QFHWKH&21$5(
                                       H[SHUWFRPPLWWHHLVVXHVLWV
                                       ([SHUW2SLQLRQWKH
                                       DSSOLFDQW¶VUHIXJHHVWDWXV
                                       ILOHLVVHQWWRWKH1DWLRQDO
                                       0LJUDWLRQ$XWKRULW\




                                                                        '+6))
                       6%8'(/,%(5$7,9(352&(66
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1666 of 1770

                    [Not a USG classification:] Confidential
            Attorney-Client Communication /Attorney Work Product
                         Deliberative and Predecisional
                             For Official Use Only


                                        

                                        7KH1DWLRQDO0LJUDWLRQ
                                        $XWKRULW\LVVXHVDGHFLVLRQ
                                        RQWKHJUDQWRUGHQLDORI
                                        UHIXJHHVWDWXVLQ
                                        *XDWHPDODQWHUULWRU\

                                        

                                        7KHDSSOLFDQWLVQRWLILHG
                                        RIWKHGHFLVLRQLVVXHGE\
                                        WKHFRPSHWHQWDXWKRULW\
                                        JUDQWLQJRUGHQ\LQJWKH
                                        DSSOLFDWLRQ

                                        

                                        ,QWKHHYHQWRIGHQLDORI
                                        VWDWXVWKHSDUW\FRQFHUQHG
                                        PD\ILOHDSHWLWLRQIRU
                                        UHFRQVLGHUDWLRQLQ
                                        DFFRUGDQFHZLWKODZ

                                        

                                        1RWLFHRIWKHSHWLWLRQ
                                        IRUUHFRQVLGHUDWLRQVKDOOEH
                                        VHUYHGRQWKH1DWLRQDO
                                        0LJUDWLRQ$XWKRULW\ZKLFK
                                        UXOHVRQVXFKSHWLWLRQV

$6</80          0LQLVWU\RI)RUHLJQ   7KH%LODWHUDO5HODWLRQV          *RYHUQPHQW2UGHU
                                        'LUHFWRUDWHLVUHVSRQVLEOH
                5HODWLRQV                                                1R
                                        IRUSURFHVVLQJDV\OXP
                                        DSSOLFDWLRQVDQGWKH
                                                                          
                                        0LQLVWHURI)RUHLJQ
                                        5HODWLRQVLVWKHRIILFLDO
                                        UHVSRQVLEOHIRULVVXLQJD
                                        GHFLVLRQRQVXFK
                                        DSSOLFDWLRQV

                                        3ROLWLFDODV\OXPLV
                                        UHTXHVWHGRXWVLGH
                                        *XDWHPDODQWHUULWRU\DQG
                                        UHIXJHHVWDWXVLVUHTXHVWHG
                                        LQVLGH*XDWHPDODQWHUULWRU\




                                                                                   '+6))
                       6%8'(/,%(5$7,9(352&(66
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1667 of 1770

                                 [Not a USG classification:] Confidential
                         Attorney-Client Communication /Attorney Work Product
                                      Deliberative and Predecisional
                                          For Official Use Only


         *XDWHPDOD UHFHLYHV SURWHFWLRQ DSSOLFDWLRQV ERWK RUDOO\ DQG LQ ZULWLQJ DV HVWDEOLVKHG LQ
           $UWLFOHRIWKH5XOHVRI3URFHGXUHIRU3URWHFWLRQ'HWHUPLQDWLRQDQG5HFRJQLWLRQRI
           5HIXJHH 6WDWXV LQ *XDWHPDOD >5HJODPHQWR GHO 3URFHGLPLHQWR SDUD OD 3URWHFFLyQ
           'HWHUPLQDFLyQ\5HFRQRFLPLHQWRGHO(VWDWXWRGH5HIXJLDGRHQHO(VWDGRGH*XDWHPDOD@
           
        
        
     ' 5HFHSWLRQ'HWHUPLQDWLRQ3URFHVV

     7KLV VHFWLRQ GHYHORSV DQG H[SDQGV RQ WKH UHFHSWLRQ SURFHGXUH ZKLFK LV D FRPSRQHQW RI WKH
     SURFHGXUHIRUWKHJUDQWRIUHIXJHHVWDWXVGHVFULEHGDERYHLQ&  RIWKLVGRFXPHQW

         $OODSSOLFDWLRQVIRUUHIXJHHVWDWXVVKDOOEHGHOLYHUHGLQSHUVRQHLWKHURUDOO\RULQZULWLQJWR
            DPLJUDWLRQFKHFNSRLQWWRWKH8QLWIRUWKH3URWHFWLRQRIWKH)XQGDPHQWDO5LJKWVDQG&DUH
            RI 0LJUDQWV >6XEGLUHFFLyQ GH $WHQFLyQ \ 3URWHFFLyQ GH 'HUHFKRV@ RU WR WKH ,QVWLWXWH¶V
            5HFHSWLRQ&HQWHU7KLVSURFHVVVKDOOEHFDUULHGRXWDVIROORZV
         
         $ $WWKH0LJUDWLRQ&RQWURO8QLW>6XEGLUHFFLyQGH&RQWURO0LJUDWRULR@ORFDWHGDWRQHRIWKH
            ,QVWLWXWH¶V FKHFNSRLQWV WKH DJHQW VKDOO WDNH UHFHLSW RI WKH VSRNHQ RU ZULWWHQ LQLWLDO
            DSSOLFDWLRQDQGVKDOOLPPHGLDWHO\IRUZDUGWKDWDSSOLFDWLRQLQZULWLQJWR&21$5(VXSSRUW
            SHUVRQQHORU
         % $WWKH,QVWLWXWH¶V8QLWIRUWKH3URWHFWLRQRIWKH)XQGDPHQWDO5LJKWVDQG&DUHRI0LJUDQWV
            UHFHLSWRIWKHLQLWLDODSSOLFDWLRQVKDOOEHWDNHQRUDOO\RULQZULWLQJDQGVKDOOEHIRUZDUGHGLQ
            ZULWLQJWR&21$5(VXSSRUWSHUVRQQHO
         &  >5HFHLSW RI WKH DSSOLFDWLRQ VKDOO EH WDNHQ@ DW WKH 5HFHSWLRQ &HQWHU XSRQ HQWU\ LQWR
            *XDWHPDOD

         $IWHU UHFHLYLQJ WKH SURWHFWLRQ DSSOLFDWLRQ &21$5( VXSSRUW SHUVRQQHO VKDOO WDNH WKH
           IROORZLQJDFWLRQV
     
     D 3URYLGHJXLGDQFHWRWKHUHIXJHHVWDWXVDSSOLFDQWVRWKDWKHVKHFDQREWDLQLQIRUPDWLRQDERXW
        SURFHGXUHV
     E 7DNH UHFHLSW RI WKH RIILFLDO DSSOLFDWLRQ 7KH DSSOLFDQW VKDOO ILOO RXW WKH IRUP SURYLGHG E\
        &21$5(ZKLFKPXVWEHVHTXHQWLDOO\QXPEHUHG2QWKDWIRUPWKHDSSOLFDQWVKDOOH[SODLQWKH
        JURXQGVIRUWKHDSSOLFDWLRQDQGZK\KHVKHOHIWKLVKHUFRXQWU\RIRULJLQ7KHDSSOLFDQWPD\
        DSSHQGWRWKHDSSOLFDWLRQDQ\SHUVRQDOLGHQWLILFDWLRQGRFXPHQWVWKDWKHVKHKDVEURXJKWZLWK
        KLPKHUDVZHOODVDQ\RWKHUSURRIKHVKHGHHPVSHUWLQHQWDVJURXQGVIRUKLVKHUDSSOLFDWLRQ
     F 1RWLI\WKH8QLWIRUWKH3URWHFWLRQRIWKH)XQGDPHQWDO5LJKWVDQG&DUHRI0LJUDQWV
        >6XEGLUHFFLyQGH$WHQFLyQ\3URWHFFLyQGH'HUHFKRV@DERXWWKHDSSOLFDQW¶VWHPSRUDU\
        UHVLGHQFHVWDWXV




                                                                                                  '+6))
                                       6%8'(/,%(5$7,9(352&(66
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1668 of 1770

                                  [Not a USG classification:] Confidential
                          Attorney-Client Communication /Attorney Work Product
                                       Deliberative and Predecisional
                                           For Official Use Only


    G 1RWLI\ WKH 0LJUDWLRQ 8QLW >6XEGLUHFFLyQ GH 0LJUDFLyQ@ LI WKH DSSOLFDQW KDV FKLOGUHQ RU
       DGROHVFHQWVIRUSXUSRVHVRISURYLGLQJWHPSRUDU\UHVLGHQFH
    H (VWDEOLVKDGDWHDQGWLPHIRUWKHLQWHUYLHZZKLFKPXVWWDNHSODFHZLWKLQDSHULRGQRWWRH[FHHG
       GD\VIURPWKHGDWHRIWKHUHFHLSWRIWKHRIILFLDODSSOLFDWLRQ

         ,Q*XDWHPDODHDFKSURWHFWLRQDSSOLFDQWUHFHLYHVVSRNHQJXLGDQFHRQFHKHRUVKHVXEPLWV
           DQDSSOLFDWLRQ6SRNHQJXLGDQFHFRYHUVWKHSURFHGXUHVWREHIROORZHGE\WKHDSSOLFDQW
           ZKDWVWHSVWRWDNHDYDLODEOHSURWHFWLRQVLQIRUPDWLRQUHODWLQJWRWKHIDFWWKDWWKHDSSOLFDQW
           LVEHLQJJLYHQDGD\SHUPLWDQGZKDWKHVKHPD\QRWGRZKLOHLQ*XDWHPDOD7KH
           DSSOLFDQWDOVRUHFHLYHVDVXPPDU\RIWKHDSSHDOV SHWLWLRQIRUUHFRQVLGHUDWLRQ SURFHVV
           GXULQJWKLVLQLWLDOVWDJH7KLVJXLGDQFHLVJLYHQWRDOOSURWHFWLRQDSSOLFDQWV

         7KH JXLGDQFH LV RIIHUHG LQ 6SDQLVK RU LQ D ODQJXDJH WKH DSSOLFDQW XQGHUVWDQGV DQG LQ
           DFFRUGDQFHZLWKPLJUDWLRQSROLF\
    
         ,QWKHLQLWLDOVWDJHRIWKHSURFHHGLQJVWKHDSSOLFDQWLVDGYLVHGRUDOO\RIKLVKHUULJKWWR
           FRQWDFWD81+&5UHSUHVHQWDWLYH

         2Q WKH GDWH DQG DW WKH WLPH HVWDEOLVKHG IRU WKH LQWHUYLHZ D VSHFLILF DUHD VKDOO EH PDGH
           DYDLODEOHIRULQWHUYLHZLQJDSSOLFDQWVLQRUGHUWRGHWHUPLQHZKHWKHUHDFKDSSOLFDQWPHHWVWKH
           UHTXLUHPHQWVIRUREWDLQLQJUHIXJHHVWDWXV7KLVDUHDVKDOOEHSURSHUO\HTXLSSHGZLWKDXGLR
           DQGYLGHRUHFRUGHUVWRGRFXPHQWWKHLQWHUYLHZ,QDGGLWLRQDSV\FKRORJLVWVKDOOEHSUHVHQW
           DW HDFK LQWHUYLHZ WR GUDIW D SV\FKRORJLFDO UHSRUW EDVHG RQ WKH LQWHUYLHZ ,I QHFHVVDU\ D
           WUDQVODWRURULQWHUSUHWHUVKDOOEHSUHVHQWDQGVKDOOVLJQWKHGRFXPHQWLVVXHGDVDUHVXOWRIWKH
           LQWHUYLHZ

         :KLOHFRQGXFWLQJWKHLQWHUYLHZWKHLQWHUYLHZHUVKDOOFRPSO\ZLWKWKHIROORZLQJUHJXODWRU\
           UHTXLUHPHQWV

    D $SSOLFDQWVVKDOOEHLQWHUYLHZHGRQHE\RQHE\&21$5(VXSSRUWSHUVRQQHOZKRVKDOOXVHD
       VSHFLDOL]HGFRPSUHKHQVLYHDQGLQGLYLGXDOL]HGDSSURDFK
    E 8QDFFRPSDQLHGFKLOGUHQDQGDGROHVFHQWVRUFKLOGUHQDQGDGROHVFHQWVZKRKDYHEHHQVHSDUDWHG
       IURPWKHLUIDPLOLHVVKDOOEHVHUYHGLQVSHFLDOL]HGDUHDVE\TXDOLILHGSHUVRQQHOZKRVKDOODWWHQG
       WR WKHLU VSHFLILF SURWHFWLRQ QHHGV LQ DFFRUGDQFH ZLWK FXUUHQW *XDWHPDODQ ODZ DQG WKH
       LQWHUYLHZHUVKDOOZRUNZLWKWKH2IILFHRIWKH$WWRUQH\*HQHUDORI*XDWHPDOD>RILFLQDGHOD
       3URFXUDGXUtD *HQHUDO GH OD 1DFLyQ@ WR HQVXUH VSHFLDOL]HG DWWHQWLRQ WR WKLV FDWHJRU\ RI
       PLJUDQWV 7KLV SURYLVLRQ GRHV QRW DSSO\ WR SHUVRQV SURFHVVHG XQGHU WKH WHUPV RI WKH
       $JUHHPHQW 
    F 7KHLQWHUYLHZVKDOOEHFRQGXFWHGLQ6SDQLVK,IWKHDSSOLFDQWRUUHIXJHHGRHVQRWVSHDN6SDQLVK
       KHVKHVKDOOEHDVVLVWHGE\DWUDQVODWRURULQWHUSUHWHU




                                                                                                    '+6))
                                       6%8'(/,%(5$7,9(352&(66
      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1669 of 1770

                                 [Not a USG classification:] Confidential
                         Attorney-Client Communication /Attorney Work Product
                                      Deliberative and Predecisional
                                          For Official Use Only


   G :LWKUHVSHFWWRIDPLO\JURXSVHDFKIDPLO\PHPEHUVKDOOEHLQWHUYLHZHGLQGLYLGXDOO\ZLWKLQD
       SHULRGQRWWRH[FHHGGD\V
       
 $V LQGLFDWHG HDUOLHU SURWHFWLRQ DSSOLFDWLRQ LQWHUYLHZV DUH JHQHUDOO\ FRQGXFWHG LQ 6SDQLVK EXW
   *XDWHPDOD VKDOO SURYLGH WUDQVODWRUV RU LQWHUSUHWHUV IRU DQ\ ODQJXDJH XQGHU WKH $JUHHPHQW DQG
   PLJUDWLRQSROLFLHVKRZHYHUWKLVLVQRWQHFHVVDU\
   
 $VLQGLFDWHGHDUOLHUFKLOGUHQDUHLQWHUYLHZHGVHSDUDWHO\DQGDSDUWIURPWKHLUIDPLO\XQLW LIWKH\
   DUH SDUW RI D PRUH H[WHQGHG IDPLO\ XQLW  ,I D FKLOG LV XQDFFRPSDQLHG KHVKH VKDOO DOVR EH
   LQWHUYLHZHG VHSDUDWHO\ *XDWHPDOD KDV D VSHFLDO ³FKLOGIULHQGO\´ LQWHUYLHZ DUHD 8QGHU WKH
   $JUHHPHQWWKLVSURYLVLRQGRHVQRWDSSO\WRXQDFFRPSDQLHGFKLOGUHQ 

 2QFHDQRIILFLDOUHIXJHHVWDWXVDSSOLFDWLRQLVUHFHLYHG&21$5(VXSSRUWSHUVRQQHOVKDOORSHQDQ
    LQYHVWLJDWLRQLQWRWKHFDVHXVLQJDSSURSULDWHPHWKRGVWREULQJWKDWLQYHVWLJDWLRQWRFRPSOHWLRQ

 7KHULJKWWRDGHIHQVHLVJXDUDQWHHGXQGHU$UWLFOHRIWKH*XDWHPDODQ&RQVWLWXWLRQDQGWKLVULJKW
    DSSOLHVWRSURWHFWLRQDSSOLFDWLRQLQWHUYLHZV

 ,IWKHDSSOLFDQWIDLOVWRSUHVHQWDQLGHQWLILFDWLRQGRFXPHQWRULIVXFKDGRFXPHQWFDQQRWEHREWDLQHG
    WKURXJKWKHVHUYLFHVRIWKHHPEDVV\RIWKHDSSOLFDQW¶VFRXQWU\*XDWHPDODQDJHQWVVKDOOLQWHUYLHZ
    WKH DSSOLFDQW WR YHULI\ KLVKHU LGHQWLW\ WR WKHLU VDWLVIDFWLRQ IRU WKH SXUSRVH RI GHWHFWLQJ DQG
    SUHYHQWLQJIUDXG

 7KHLQWHUYLHZSURFHVVIRUWKRVHSHUVRQVVXEMHFWWRWKH$JUHHPHQWVKDOOEHWKHVDPHDVWKHSURFHVV
    IRURWKHUSURWHFWLRQDSSOLFDQWVH[FHSWWKDWSRWHQWLDOIUDXGFDQEHPRUHHIILFLHQWO\PLQLPL]HGIRU
    WKRVHLQGLYLGXDOVSURFHVVHGXQGHUWKH$JUHHPHQW

 $SSOLFDQWVVKDOOQRWEHUHTXLUHGWROHDYH*XDWHPDODZKLOHDQ\DSSHDOUHODWLQJWRWKHLUSURWHFWLRQ
    DSSOLFDWLRQ V LVSHQGLQJ

 7KHGHULYDWLYHEHQHILFLDULHVRIDSSURYHGSURWHFWLRQDSSOLFDWLRQVDUHSDUHQWVVLEOLQJVVSRXVHVDQG
    VRQVDQGGDXJKWHUV
    

    ( 6FRSHRI3URWHFWLRQ

 :KHQSURWHFWLRQDSSOLFDQWVLQ*XDWHPDODVWDUWWKHLUSDSHUZRUNWKH\DUHSURYLGHGZLWKDVSHFLDO
   LGHQWLILFDWLRQGRFXPHQWWRXVHIRULGHQWLI\LQJWKHPVHOYHVWRWKHDXWKRULWLHV7KLVGRFXPHQWDOVR
   LGHQWLILHVWKHPDVSHUVRQVHQWLWOHGWRUHPDLQOHJDOO\LQ*XDWHPDODQWHUULWRU\/DWHUZKHQUHIXJHH
   VWDWXVLVJUDQWHGWKH\DUHSURYLGHGZLWKDQLGHQWLILFDWLRQGRFXPHQWWRXVHIRUDFWLYLWLHVRIGDLO\
   OLIHVXFKDVHGXFDWLRQRUZRUNDFWLYLWLHV
   
 ,QDFFRUGDQFHZLWK$UWLFOH E RIWKH0LJUDWLRQ&RGHSURWHFWLRQDSSOLFDQWVDUHSHUPLWWHGWR
      ZRUN  PRYHIUHHO\ZLWKLQ*XDWHPDODDQG  REWDLQWUDYHODXWKRUL]DWLRQV IRUH[DPSOHD




                                                                                                  '+6))
                                      6%8'(/,%(5$7,9(352&(66
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1670 of 1770

                                [Not a USG classification:] Confidential
                        Attorney-Client Communication /Attorney Work Product
                                     Deliberative and Predecisional
                                         For Official Use Only


    UHIXJHHWUDYHOGRFXPHQW WROHDYHDQGUHWXUQWRWKHFRXQWU\7KHVHDXWKRUL]LQJGRFXPHQWVDUHYDOLG
    XQWLO D ILQDO GHFLVLRQ LV PDGH 7KH ULJKWV GHVFULEHG DERYH FDQ WDNH HIIHFW DV VRRQ DV WKH
    LGHQWLILFDWLRQGRFXPHQWLVLVVXHGDIWHUWKHVHFRQGLQWHUYLHZ





                                                                                              '+6))
                                     6%8'(/,%(5$7,9(352&(66
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1671 of 1770


From:              Kosinski, Doc
To:                  A- ATAM-C
Cc:                Car enter, Dylan
Subject:           Assessment o the Guatemalan Asylum System
Date:              Wednesday, June 12, 2019 4: 4:11 PM




                                              UNCLASSIFIED
                                                  6%8




MRN:                               19 GUATE ALA
Date/DTG:                           un 12 2019 / 121741            UN 19
From:                              A E      ASS GUATE ALA
Action:                                AS D     SE STATE ROUTINE
E.O.:                              1    2
TAGS:                              P EL P E        P U         S   G K O   GT
Captions:                          SENS T E
Reference:                         19 STATE 1        0
Subject:                           Assessment of the Guatemalan As lum S stem


 8 3RVW SURYLGHV WKH IROORZLQJ UHVSRQVHV WR WKH UHTXHVW LQ 5HI $ IRU LQIRUPDWLRQ RQ WKH
*XDWHPDODQ $V\OXP 6\VWHP 7KH 'LUHFWRU IRU WKH *XDWHPDODQ ,QVWLWXWH IRU 0LJUDWLRQ WKH
8QLWHG 1DWLRQV +LJK &RPPLVVLRQHU IRU 5HIXJHHV 81+&5 5HJLRQDO 5HSUHVHQWDWLYH DQG
ORFDO 81+&5 3URWHFWLRQ 2IILFHU SURYLGHG LQIRUPDWLRQ IRU WKH UHVSRQVHV

 6%8 (OLJLELOLW\ WR $SSO\ IRU $V\OXP LQ *XDWHPDOD

    v :KHUH FDQ DV\OXP VHHNHUV DSSO\ IRU UHOLHI LQ *XDWHPDOD"

           $V\OXP VHHNHUV FDQ DSSO\ DW WKH *XDWHPDODQ ,QVWLWXWH IRU 0LJUDWLRQ ,*0 RIILFH LQ
           *XDWHPDOD &LW\ DQG DW DQ\ ODQG VHD RU DLU SRUW RI HQWU\

    v ,V WKHUH D GHDGOLQH RU IHH WR DSSO\"

           1R WKHUH LV QR GHDGOLQH RU IHH 7KRXJK LW LV QRW FRGLILHG ,*0 WROG 3RVW WKDW WKH
           1DWLRQDO 3ROLFH 31& DUH WUDLQHG WR EULQJ DQ\RQH WKDW ZDQWV WR FODLP DV\OXP WR WKH
           ,*0 RIILFHV

    v $UH DV\OXP VHHNHUV SURWHFWHG IURP UHWXUQ ZKLOH WKHLU DSSOLFDWLRQ LV SHQGLQJ"

           <HV ZKLOH DV\OXP VHHNHUV ZDLW IRU DGMXGLFDWLRQ WKH\ UHFHLYH WHPSRUDU\ SHUPDQHQW
           UHVLGHQF\ $UWLFOH  VXESDUDJUDSK F RI WKH 5XOHV RI 3URFHGXUH IRU 5HIXJHH 6WDWXV 


                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1672 of 1770



6%8 $FFHVV WR ,QIRUPDWLRQ DQG $VVLVWDQFH

  v :KDW NLQG RI LQIRUPDWLRQ GRHV WKH *XDWHPDODQ JRYHUQPHQW SURYLGH WR DV\OXP VHHNHUV
    UHJDUGLQJ WKH SURFHVV WR DSSO\ IRU DV\OXP RU HTXLYDOHQW SURWHFWLRQ"

      ,*0 VDLG DSSOLFDQWV UHFHLYH LQIRUPDWLRQ DERXW OHJDO VWDWXV DQG KRZ DQG ZKHQ WR
      DSSHDU IRU DQ LQWHUYLHZ DW ,*0 ³$IWHU WKH ERUGHU DJHQW RU ,*0 RIILFLDO DFFHSWV D
      YHUEDO RU RUDO UHTXHVW IRU DV\OXP WKH\ LPPHGLDWHO\ WUDQVPLW LW LQ ZULWLQJ WR
      &21$5(¶V ,*0 VXSSRUW VWDII $IWHU ,*0 VXSSRUW VWDII UHFHLYH WKH ZULWWHQ UHTXHVW
      WKH\ SURYLGH JXLGDQFH WR WKH DV\OXP DSSOLFDQW RQ WKH DSSOLFDWLRQ SURFHGXUHV
      &21$5(¶V ,*0 VXSSRUW VWDII JLYH WKH DSSOLFDQW WKH DSSOLFDWLRQ IRUP DQG VFKHGXOHV
      DQ DSSRLQWPHQW IRU D SHUVRQDO LQWHUYLHZ UHJDUGLQJ WKHLU FODLP´ 0LJUDWLRQ $XWKRULW\
      $JUHHPHQW 7LWOH ,, &KDSWHU ,, $UWLFOH  

      $FFRUGLQJ WR ,*0 DW SRUWV RI HQWU\ WKH ERUGHU DJHQW SURYLGHV EDVLF LQIRUPDWLRQ
      UHJDUGLQJ WKH DV\OXP SURFHVV WR WKH DV\OXP VHHNHU 3RVW FDQQRW FRQILUP WKH
      FRQVLVWHQF\ RU TXDOLW\ RI WKH LQIRUPDWLRQ RIILFLDOV SURYLGH ,I WKH DSSOLFDQW DSSOLHV DW
      ,*0 LQ *XDWHPDOD &LW\ FDVH RIILFHUV ZKR IRFXV VSHFLILFDOO\ RQ DV\OXP FDVHV KDQGOH
      WKH FDVH

  v    $UH DV\OXP VHHNHUV SHUPLWWHG DFFHVV WR DQ LQWHUSUHWHU LI QHFHVVDU\  RWKHU
      H[SODQDWRU\ DVVLVWDQFH DQGRU FRXQVHO GXULQJ WKH DSSOLFDWLRQ SURFHVV"

      <HV EXW ,*0 VDLG LW FXUUHQWO\ KDV RQO\ (QJOLVKODQJXDJH LQWHUSUHWDWLRQ VHUYLFHV
      DYDLODEOH 0RVW DSSOLFDQWV DUH IURP 6SDQLVKVSHDNLQJ FRXQWULHV +RZHYHU ,*0 DOVR
      UHFHLYHV D QXPEHU RI DSSOLFDWLRQV IURP WKH 0LGGOH (DVW ,W ZRXOG OLNH WR H[SDQG LWV
      LQWHUSUHWDWLRQ VHUYLFHV WR LQFOXGH $UDELF

  v   :KDW NLQG RI DFFRPPRGDWLRQV DUH SURYLGHG WR XQDFFRPSDQLHG FKLOGUHQ RU SHUVRQV
      ZLWK GLVDELOLWLHV"
      7KH 6HFUHWDULDW IRU 6RFLDO :HOIDUH SURYLGHV VKHOWHU IRU XQDFFRPSDQLHG FKLOGUHQ ZKLOH
      ,*0 ZRUNV ZLWK WKH 6ROLFLWRU *HQHUDO¶V 2IILFH WR PDNH D GHWHUPLQDWLRQ RQ WKH
      FKLOGUHQ¶V DV\OXP DSSOLFDWLRQV XVXDOO\ GHQ\LQJ DV\OXP DQG UHWXUQLQJ FKLOGUHQ WR WKHLU
      KRPH FRXQWULHV 7KHUH DUH QR VSHFLDO SURWHFWLRQV IRU SHUVRQV ZLWK GLVDELOLW\ XQGHU WKH
      ODZ ,*0 WROG 3RVW LW SULRULWL]HV FDVHV IRU WKH HOGHUO\ DQG RWKHUV ZLWK VSHFLDO
      FRQVLGHUDWLRQV

  v   'R DV\OXP VHHNHUV LQ *XDWHPDOD KDYH DFFHVV WR VRFLDO VHUYLFHV RU WKH ULJKW WR
      ZRUNZKLOH WKH\ ZDLW IRU DV\OXP FODLPV WR EH DGMXGLFDWHG"

      $V\OXP VHHNHUV DUH JUDQWHG ZRUN SHUPLWV DFFRUGLQJ WR $UWLFOH  RI WKH 5XOHV RI
      3URFHGXUH IRU 5HIXJHH 6WDWXV DQG $UWLFOHV     DQG  RI WKH 0LJUDWLRQ
      &RGH $V\OXP VHHNHUV UHFHLYH D SURYLVLRQDO SHUPLW WKDW JLYHV WKHP DFFHVV WR KHDOWK
      VHUYLFHV DQG SULPDU\ DQG VHFRQGDU\ HGXFDWLRQ +RZHYHU HPSOR\PHQW LQ WKH IRUPDO
      VHFWRU LQ *XDWHPDOD FDQ EH KDUG WR ILQG DV LV WKH FDVH IRU WKH JHQHUDO *XDWHPDODQ
      SRSXODWLRQ &ODLPDQWV UHFHLYH PHGLFDO LQVXUDQFH WKURXJK WKHLU HPSOR\HU DQG ZLWKRXW
      LQVXUDQFH PHGLFDO DWWHQWLRQ LV OLPLWHG WR HPHUJHQFLHV RQO\

      $FFRUGLQJ WR 81+&5 GHVSLWH OHJDO HQWLWOHPHQW GRFXPHQWDWLRQ LVVXHG WR UHIXJHHV
      ODFNV UHFRJQLWLRQ E\ PDQ\ SXEOLF DQG SULYDWH LQVWLWXWLRQV LQFOXGLQJ EDQNV 7KH QHZ


                                                                                    '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1673 of 1770


     0LJUDWLRQ $XWKRULW\ $JUHHPHQW ZKLFK FRPHV LQWR HIIHFW LQ $XJXVW UHFRJQL]HV WKH
     UROH RI WKH *XDWHPDODQ 1DWLRQDO 5HJLVWU\ RI 3HUVRQV 5(1$3 LQ LVVXLQJ GRFXPHQWV
     WR DV\OXP VHHNHUV +DYLQJ LGHQWLILFDWLRQ GRFXPHQWV LVVXHG E\ 5(1$3 VKRXOG
     LPSURYH WKHLU UHFRJQLWLRQ

6%8 5HIXJHH 6WDWXV 'HWHUPLQDWLRQ 3URFHGXUHV

  v :KR EHDUV WKH EXUGHQ RI SURRI" :KDW LV WKH UHOHYDQW HYLGHQWLDU\ VWDQGDUG"

     7KH 5XOHV RI 3URFHGXUH IRU 5HIXJHH 6WDWXV GR QRW VSHFLILFDOO\ DGGUHVV ZKR EHDUV
     UHVSRQVLELOLW\ IRU EXUGHQ RI SURRI &21$5( FRQVLVWV RI ZRUNLQJOHYHO WHFKQLFDO
     UHSUHVHQWDWLYHV IURP WKH 0LQLVWULHV RI *RYHUQPHQW /DERU DQG 6RFLDO 'HYHORSPHQW
     )RUHLJQ $IIDLUV DQG D UHSUHVHQWDWLYH RI WKH ,*0 GLUHFWRU &21$5(¶V SULPDU\
     IXQFWLRQ LV WR PDNH D WHFKQLFDO UHFRPPHQGDWLRQ WR WKH 1DWLRQDO 0LJUDWLRQ $XWKRULW\
      $01 WR DSSURYH RU GHQ\ D FDVH EDVHG RQ LWV DVVHVVPHQW RI ZKHWKHU WKH FDVH PHHWV
     EXUGHQ RI SURRI

     7KH UHSUHVHQWDWLYHV LQ &21$5( UHPDLQ RQ WKH SD\UROOV RI WKHLU UHVSHFWLYH PLQLVWULHV
     $FFRUGLQJ WR 81+&5 &21$5( KDV D SULQFLSDO SDUWLFLSDQW DQG VWDQGLQ IURP HDFK
     LQVWLWXWLRQ &XUUHQWO\ QRQH RI WKHVH SHRSOH LV GHGLFDWHG WR WKH FRXQFLO IXOOWLPH DQG
     DV\OXP LV RQO\ RQH RI WKHLU PDQ\ SRUWIROLRV

     &21$5( KDV PHW WKUHH WR IRXU WLPHV WR GUDIW UHFRPPHQGDWLRQV RQ DV\OXP FDVHV
     VLQFH 0DUFK  ZKHQ WKH 5XOHV RI 3URFHGXUH IRU 5HIXJHH 6WDWXV FDPH LQWR HIIHFW
     ,W KDV PDGH DERXW  GHWHUPLQDWLRQV  UHFRPPHQGLQJ DV\OXP DQG ILYH WR WHQ
     UHFRPPHQGLQJ UHIXVDO 81+&5 WROG 3RVW KLVWRULFDOO\ *XDWHPDOD DSSURYHV 
     RI DV\OXP FODLPV $OWKRXJK FRXQFLO PHPEHUV KDYH 81+&5 WUDLQLQJ RQ OHJLWLPDF\
     JXLGHOLQHV 81+&5 VDLG WKH FRXQFLO SUREDEO\ PDGH GHWHUPLQDWLRQV RQ WKH ILUVW 
     FDVHV EDVHG RQ ³JXW GHFLVLRQ´ DQG ZRXOG QHHG PRUH WUDLQLQJ LQ HYLGHQWLDU\ VWDQGDUGV
     &21$5( KDV LQYLWHG 81+&5 WR DWWHQG PHHWLQJV WKLV PRQWK WR REVHUYH LWV SURFHVV

     %HIRUH &21$5( PDNHV UHFRPPHQGDWLRQV LQYHVWLJDWRUV RQ ,*0¶V SD\UROO DQG
     VHFRQGHG WR &21$5( FROOHFW LQIRUPDWLRQ WR YHULI\ WKH YHUDFLW\ RI WKH FODLP
     ,QYHVWLJDWRUV ZLOO DVN WKH DSSOLFDQW WR REWDLQ SURRI RI FLWL]HQVKLS IURP KLV RU KHU
     UHVSHFWLYH FRQVXODWH LQ *XDWHPDOD LI WKH FODLPDQW KDV QR YDOLG ,' ,QYHVWLJDWRUV ZLOO
     WKHQ YHULI\ WKH UHVLGHQFH RI WKH FODLPDQW ZLWK FRXQWU\ RIILFLDOV DQG WKH OHYHO RI WKUHDW
     LQ WKDW DUHD ,QYHVWLJDWRUV UXQ DQ ,17(532/ EDFNJURXQG FKHFN RQ WKH FODLPDQW DQG
     VHHN WR REWDLQ SROLFH UHFRUGV IURP WKH FRXQWU\ RI RULJLQ LI DYDLODEOH 7KH
     LQYHVWLJDWRUV SURYLGH LQIRUPDWLRQ WR &21$5( WR KHOS FRUURERUDWH RU GLVSURYH WKH
     DSSOLFDQW¶V FODLP DV ZHOO DV KLJKOLJKW FDVHV RI EODWDQW FULPLQDOLW\ RU WHUURULVP
     &21$5( FDQ DVN LQYHVWLJDWRUV WR JDWKHU PRUH LQIRUPDWLRQ EHIRUH PDNLQJ D
     UHFRPPHQGDWLRQ IRU DSSURYDO RU GHQLDO RI WKH FDVH

  v $UH WKHUH DQ\ OLPLWDWLRQV RQ WKH W\SHV RI HYLGHQFH WKDW WKH DV\OXP VHHNHU FDQ
    LQWURGXFH"

     1R

  v 'RHV *XDWHPDODQ ODZ LQFRUSRUDWH WKH GHILQLWLRQ RI ³UHIXJHH´ IURP $UWLFOH  RI WKH
    5HIXJHH &RQYHQWLRQ"


                                                                                   '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1674 of 1770



     7KH 0LJUDWLRQ $XWKRULW\ $JUHHPHQW 7LWOH , $UWLFOH  OD\V RXW WKUHH GLIIHUHQW SURILOHV
     IRU ZKR PD\ UHTXHVW DV\OXP LQ *XDWHPDOD 7KH ILUVW GHILQLWLRQ PLUURUV WKH
     FRQYHQWLRQ GHILQLWLRQ RI DQ DV\OHH

  v 'RHV WKH *RYHUQPHQW RI *XDWHPDOD H[FOXGH DV\OXP VHHNHUV IURP SURWHFWLRQ RQ DQ\
    EDVLV RWKHU WKDQ WKRVH SURYLGHG IRU LQ $UWLFOHV  DQG   RI WKH 5HIXJHH
    &RQYHQWLRQ"

     1R

  v 'RHV *XDWHPDODQ ODZ SURWHFW LQGLYLGXDOV IURP UHWXUQ WR WRUWXUH" ,I VR GRHV
    *XDWHPDODQ ODZ LQFRUSRUDWH WKH VWDQGDUG IURP $UWLFOH  RI WKH &RQYHQWLRQ $JDLQVW
    7RUWXUH"

     7KH 0LJUDWLRQ &RGH GRHV QRW FOHDUO\ VWDWH D SURKLELWLRQ DJDLQVW UHWXUQLQJ LQGLYLGXDOV
     ZKR PD\ IDFH WRUWXUH +RZHYHU ,*0 VDLG *XDWHPDOD FRQVLGHUV WKH &RQYHQWLRQ
     $JDLQVW 7RUWXUH DQG DOO RWKHU FRQYHQWLRQV LQ LWV DV\OXP SURFHVVLQJ 81+&5
     FRQILUPHG WKDW *XDWHPDOD IROORZV DOO FRQYHQWLRQV LQ SUDFWLFH $FFRUGLQJ WR ,*0
     *XDWHPDODQ ODZ FDQQRW UXQ DJDLQVW WKHVH FRQYHQWLRQV ZLWKRXW IXOO GHFODUDWLRQ RI
     LQWHQW WR DEDQGRQ WKH FRQYHQWLRQ DQG VXEVHTXHQW FRQJUHVVLRQDO DSSURYDO

  v :KR LV UHVSRQVLEOH IRU PDNLQJ WKH ILQDO GHWHUPLQDWLRQ DERXW DV\OXP"

     7KH 1DWLRQDO 0LJUDWLRQ $XWKRULW\ $01 PDNHV WKH ILQDO GHFLVLRQ RQ DV\OXP FDVHV
     DQG XOWLPDWHO\ JUDQWV DV\OXP &21$5( DV D WHFKQLFDO ERG\ DVVHVVHV WKH HYLGHQFH
     DQG PDNHV D UHFRPPHQGDWLRQ WR $01 DV WKH SROLWLFDO ERG\ WR DSSURYH RU GHQ\ DQ
     DV\OXP FODLP $01 LV FRPSRVHG RI VHYHQ JRYHUQPHQWDO LQVWLWXWLRQV IRXU PLQLVWULHV
     WKH *XDWHPDODQ ,QVWLWXWH IRU 0LJUDWLRQ ,*0  WKH &RXQFLO
     IRU*XDWHPDODQ0LJUDQWVDQG WKH 2IILFH RI WKH 9LFH3UHVLGHQW DV WKH KHDG /LNH
     &21$5( $01 KDV D SULQFLSDO SDUWLFLSDQW DQG VWDQGLQ IURP HDFK LQVWLWXWLRQ QRQH
     RI ZKRP LV IXOOWLPH GHGLFDWHG WR DV\OXP GHWHUPLQDWLRQV

     $01 KDV QRW PHW VLQFH WKH 0DUFK  5XOHV RI 3URFHGXUH IRU 5HIXJHH 6WDWXV FDPH
     LQWR HIIHFW DQG WKHUHIRUH KDV QRW UHYLHZHG &21$5(¶V UHFRPPHQGDWLRQV RQ 
     DV\OXP FDVHV 8QWLO $01 UHYLHZV &21$5(¶V UHFRPPHQGDWLRQV DQG PDNHV D
     GHFLVLRQ WR DSSURYH RU GHQ\ WKHVH FDVHV WKH\ UHPDLQ SHQGLQJ ,W LV XQFOHDU ZKHWKHU
     &21$5( ZLOO SUHVHQW D VLQJOH UHFRPPHQGDWLRQ IRU HDFK FDVH RU HDFK ERDUG PHPEHU
     ZLOO VXEPLW LQGLYLGXDO UHFRPPHQGDWLRQV WR KLV RU KHU DJHQF\ FRXQWHUSDUW RQ WKH
     $01 81+&5 LV HQFRXUDJLQJ WKH *XDWHPDODQ JRYHUQPHQW WR VWUHDPOLQH WKLV
     SURFHVV DV PXFK DV SRVVLEOH

6%8 $SSHDO 5LJKWV

  v ,I D FODLP LV GHQLHG LV WKH DSSOLFDQW LQIRUPHG RI WKH JURXQGV RI WKH GHFLVLRQ LQ
    ZULWLQJ"

     <HV &21$5( LV UHVSRQVLEOH IRU QRWLI\LQJ WKH DSSOLFDQW RI WKH ILQDO GHFLVLRQ WR
     DSSURYH RU GHQ\ D FODLP DIWHU $01 PDNHV LWV ILQDO GHWHUPLQDWLRQ 7KHUH LV QR


                                                                                  '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1675 of 1770


      UHTXLUHPHQW LQ WKH ODZ WKDW &21$5( SURYLGH D MXVWLILFDWLRQ IRU D GHQLDO

   v ,V WKHUH D PHFKDQLVP WR DSSHDO DV\OXP GHWHUPLQDWLRQV"

      <HV $V\OXP VHHNHUV KDYH WHQ GD\V WR DSSHDO WKH GHQLDO WR WKH $01 WKURXJK D OHJDO
      DFWLRQ FDOOHG UHFXUVR GH UHSRVLFLRQ 7KH $01 PXVW XSKROG RYHUWXUQ RU PRGLI\ WKH
      GHFLVLRQ ZLWKLQ ILYH GD\V $OWKRXJK WKH 0LJUDWLRQ &RGH GRHV QRW FOHDUO\ VHW RXW WKH
      RSWLRQ DV\OXP VHHNHUV FRXOG DOVR ILOH D SHWLWLRQ IRU DPSDUR D OHJDO UHPHG\ WKDW
      FKDOOHQJHV WKH FRQVWLWXWLRQDOLW\ RI WKH GHQLDO DQG DFWV DV D VWD\

6%8 1DWXUH RI 3URWHFWLRQ *UDQWHG

   v :KDW ULJKWV RU EHQHILWV DUH SURYLGHG WR IRUHLJQ QDWLRQDOV ZKR DUH JUDQWHG DV\OXP RU
     HTXLYDOHQW SURWHFWLRQ XQGHU *XDWHPDODQ ODZ"

      $V\OHHV KDYH WKH ULJKW WR D QDWLRQDO LGHQWLILFDWLRQ FDUG LQ RUGHU WR DFFHVV HGXFDWLRQ
      KHDOWK VHUYLFHV DQG ZRUN SHUPLWV 7KH\ UHFHLYH D VHSDUDWH OHJDO VWDWXV DV DQ DV\OHH
      DIWHU ZKLFK WKH\ FDQ DSSO\ IRU SHUPDQHQW UHVLGHQF\ XQGHU FHUWDLQ FLUFXPVWDQFHV

6%8 &DSDFLW\ RI WKH 1DWLRQDO 0LJUDWLRQ $XWKRULW\ $01 DQG WKH 1DWLRQDO 5HIXJHH
&RPPLVVLRQ &21$5( 

   v +RZ PDQ\ DV\OXP FODLPV GRHV WKH *RYHUQPHQW RI *XDWHPDOD DGMXGLFDWH SHU \HDU"

      ,*0 KDQGOHV DSSUR[LPDWHO\  DV\OXP FDVHV SHU \HDU WKDW SURFHHG SDVW WKH
      LQLWLDO LQWHUYLHZ ,*0 FXUUHQWO\ KDV RYHU  SHQGLQJ DV\OXP FDVHV ,*0 DQG
      &21$5( ZHUH XQDEOH WR ZRUN RQ FDVHV IRU RYHU D \HDU ZKLOH WKH 5XOHV RI 3URFHGXUH
      IRU 5HIXJHH 6WDWXV ZHUH EHLQJ GUDIWHG $V RI 0DUFK  WKHUH ZDV D EDFNORJ RI 
      FDVHV 7KRXJK &21$5( KDV EHHQ DEOH WR PDNH DERXW  UHFRPPHQGDWLRQV VLQFH
      0DUFK WKH $01 KDV QRW UHDFKHG D GHFLVLRQ RQ WKHVH FDVHV ,*0 DQG &21$5( KDYH
      FUHDWHG D SODQ WR ZRUN WKURXJK WKH EDFNORJ E\ WKH HQG RI WKH FDOHQGDU \HDU &21$5(
      ZLOO PHHW ELZHHNO\ LQVWHDG RI PRQWKO\ RYHU WKH QH[W IHZ PRQWKV WR PDNH
      UHFRPPHQGDWLRQV RQ WKH EDFNORJJHG FDVHV +LVWRULFDOO\ *XDWHPDOD KDV KDG FDSDFLW\
      WR SURFHVV DERXW  FDVHV SHU \HDU

   v :LWK LQFUHDVHG DVVLVWDQFH KRZ PDQ\ DV\OXP FODLPV FRXOG *XDWHPDOD UHDVRQDEO\ EH
     H[SHFWHG WR DGMXGLFDWH SHU \HDU"

      7KH 2IILFH RI ,QWHUQDWLRQDO 0LJUDWLRQ 5HODWLRQV 250,  D VSHFLDOL]HG XQLW ZLWKLQ WKH
      ,*0 KDQGOHV DV\OXP FODLPV 250, KDV WKUHH FDVHZRUNHUV WKUHH LQYHVWLJDWRUV
      VHFRQGHG WR &21$5( DQG RQH VXSHUYLVRU WR FRPSOHWH DV\OXP FDVHZRUN ,*0 VDLG
      250, VWDIILQJ ZDV VXIILFLHQW WR FRPSOHWH WKH FXUUHQW DYHUDJH RI  FDVHV
      \HDUO\ DIWHU FRPSOHWLQJ WKH  FDVHV LQ EDFNORJ ,*0 VDLG LW FRXOG FRPSOHWH
      LQYHVWLJDWLRQV ZLWKLQ  GD\V DQG VHQG FDVHV WR &21$5( ZLWKLQ  PRQWKV ZLWKRXW
      D EDFNORJ

      8QGHU WKH QHZ 0LJUDWLRQ $XWKRULW\ $JUHHPHQW WKH HQWLUH 1DWLRQDO 0LJUDWLRQ
      $XWKRULW\ $01  LQFOXGLQJ ,*0 LV PRYLQJ RXW RI WKH 0LQLVWU\ RI *RYHUQPHQW LQ
      $XJXVW WR EHFRPH D ³GHFHQWUDOL]HG HQWLW\´ 81+&5 H[SODLQHG WKDW 250, ZRXOG


                                                                                   '+6))
  Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1676 of 1770


      GLVDSSHDU DQG UHVSRQVLELOLW\ IRU DV\OXP SURFHVVLQJ ZRXOG IDOO XQGHU D QHZ 6XE
      'HSDUWPHQW IRU ,QWHUQDWLRQDO 0LJUDWLRQ 5HODWLRQV $FFRUGLQJ WR ,*0 DQG 81+&5
      WKH QHZ EXGJHW LV VWLOO LQ QHJRWLDWLRQ EXW ,*0 EHOLHYHV IXQGLQJ DQG UHVRXUFHV ZRXOG
      LQFUHDVH IRU DV\OXP SURFHVVLQJ XQGHU WKLV QHZ HQWLW\ ,*0 FRQWLQXHV WR DVN IRU
      WHFKQLFDO DVVLVWDQFH WR KLUH SV\FKRORJLVWV DQG LQWHUSUHWHUV DQG XSGDWH GDWDEDVHV

  v 'R DV\OXP GHFLVLRQPDNHUV UHFHLYH WUDLQLQJ LQFOXGLQJ DERXW QRQUHIRXOHPHQW
    REOLJDWLRQV DQG DUH WKHUH VDIHJXDUGV DJDLQVW FRUUXSWLRQ"

      $FFRUGLQJ WR 81+&5 QR FDVHV RI UHIRXOHPHQW KDYH EHHQ UHSRUWHG LQ *XDWHPDOD
      $FFRUGLQJ WR ,*0 DOO ERUGHU RIILFHUV UHFHLYH WUDLQLQJ RQ LQLWLDO SURFHVVLQJ RI
      DV\OXP FODLPV LQFOXGLQJ QRQUHIRXOHPHQW REOLJDWLRQV ,*0 WROG 3RVW WKDW ERUGHU
      RIILFHUV PXVW VXEPLW DOO FODLPV WR ,*0 EXW DOVR VDLG ERUGHU RIILFHUV ZHUH WUDLQHG WR
      GHFLGH LI WKH FODLPDQW¶V LQLWLDO UHDVRQ IRU DV\OXP ZDV YDOLG WR EHJLQ D FDVH ,*0 ZDV
      XQDEOH WR FODULI\ WKH OHYHO RI RYHUVLJKW RYHU WKH RIILFHU¶V LQLWLDO GHFLVLRQ DW SRUWV RI
      HQWU\

6%8 81+&5

  v :K\ KDV 81+&5 DVVHVVHG WKDW *XDWHPDOD¶V 0LJUDWLRQ &RGH GRHV QRW SURYLGH
    VXIILFLHQW VDIHJXDUGV DJDLQVW UHIRXOHPHQW"

      81&+5 VDLG WKDW ZKLOH RQ WKH ZKROH WKH 0LJUDWLRQ &RGH LV D SRVLWLYH VWHS VRPH
      SURYLVLRQV PD\ QRW EH IXOO\ FRPSDWLEOH ZLWK WKH SULQFLSOHV RI QRQUHIRXOHPHQW DQG
      QRQSHQDOL]DWLRQ IRU LUUHJXODU HQWU\ 6SHFLILFDOO\ $UWLFOH  OHDYHV VRPH DPELJXLW\
      ZLWK UHVSHFW WR 81+&5¶V UROH LQ SUHYHQWLQJ UHIRXOHPHQW $UWLFOH  VWDWHV WKDW
      DV\OXP VHHNHUV ZLOO QRW IDFH FULPLQDO FKDUJHV GXH WR LUUHJXODU HQWU\ KRZHYHU WKH\
      ZLOO KDYH WR SD\ DGPLQLVWUDWLYH ILQHV DQG PD\ DOVR EH GHSRUWHG IURP *XDWHPDOD

  v 'RHV WKH *RYHUQPHQW RI *XDWHPDOD KDYH D 0HPRUDQGXP RI 8QGHUVWDQGLQJ ZLWK
    81+&5 WKDW RXWOLQHV WKH JRYHUQPHQW¶V FRRSHUDWLRQ ZLWK 81+&5 RQ LVVXHV LQFOXGLQJ
    WHFKQLFDO DVVLVWDQFH RQ DQG PRQLWRULQJ RI UHIXJHH SURWHFWLRQ DFFHVV WR UHIXJHHV DQG
    DV\OXP VHHNHUV LQ GHWHQWLRQ DQG SURYLVLRQ RI EDVLF VHUYLFHV DQG DVVLVWDQFH WR UHIXJHHV
    DQG DV\OXP VHHNHUV" ,I VR SOHDVH VKDUH D FRS\

      &XUUHQWO\ 81+&5 RSHUDWHV LQ *XDWHPDOD XQGHU WKH JHQHUDO 81'3 IUDPHZRUN DQG
      GRHV QRW KDYH D KHDGTXDUWHUV DJUHHPHQW ZLWK WKH *RYHUQPHQW RI *XDWHPDOD ,Q
      'HFHPEHU  81+&5 DQG WKH 0LQLVWU\ RI )RUHLJQ $IIDLUV VLJQHG D 0R8 WKDW
      LQFOXGHV YDULRXV FRPPLWPHQWV WR VWUHQJWKHQ WKH DV\OXP V\VWHP LQ *XDWHPDOD
      +RZHYHU LW H[SLUHG LQ 'HFHPEHU  81+&5 KDV SURSRVHG DQ H[WHQVLRQ RI WKDW
      0R8 RU D IRUPDO HQJDJHPHQW ZLWK WKH *RYHUQPHQW ZKLFK KDV QRW PDWHULDOL]HG WKXV
      IDU )ROORZLQJ D PHHWLQJ EHWZHHQ WKH 81+&5 5HJLRQDO 5HSUHVHQWDWLYH DQG WKH 9LFH
      3UHVLGHQW ODVW PRQWK 81&+5 KDV IRUPDOO\ RIIHUHG WR VLJQ D 0R8 ZLWK WKH $01 WR
      VWUHQJWKHQ WKHLU DV\OXP FDSDFLW\ WR ZKLFK LW KDV QRW \HW UHFHLYHG D UHSO\

6%8 2WKHU )DFWRUV IRU &RQVLGHUDWLRQ

  v   5DWLILFDWLRQ RI 6DIH 7KLUG &RXQWU\ $JUHHPHQW LQ *XDWHPDOD
  3RVW UHDFKHG RXW WR D IRUPHU 6ROLFLWRU *HQHUDO DQG D IRUPHU )RUHLJQ 0LQLVWHU WR GHWHUPLQH


                                                                                   '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1677 of 1770


   LI WKH *XDWHPDODQ FRQJUHVV ZRXOG QHHG WR UDWLI\ D 6DIH 7KLUG &RXQWU\ $JUHHPHQW %RWK
   VWDWHG WKDW WKH\ EHOLHYH FRQJUHVVLRQDO UDWLILFDWLRQ LV QHFHVVDU\ VLQFH WKH *XDWHPDODQ VWDWH
   ZRXOG DVVXPH UHVSRQVLELOLW\ IRU LQGLYLGXDOV UHTXHVWLQJ DV\OXP DV ZHOO DV WKH IDFW WKDW LW
   ZRXOG EH DVVXPLQJ D VHULHV RI UHVSRQVLELOLWLHV WR WKHLU FRXQWULHV RI RULJLQ ,Q DGGLWLRQ
   DUWLFOH  RI WKH *XDWHPDODQ FRQVWLWXWLRQ UHTXLUHV FRQJUHVVLRQDO UDWLILFDWLRQ RI
   LQWHUQDWLRQDO DJUHHPHQWV WKDW ³DIIHFW WKH H[LVWLQJ ODZV ZKHUH WKLV &RQVWLWXWLRQ PD\
   UHTXLUH WKH VDPH PDMRULW\ RI YRWHV´ WKDW FUHDWH D ILQDQFLDO REOLJDWLRQ IRU WKH VWDWH WKDW LV
   HLWKHU HTXDO WR RQH SHUFHQW RI WKH EXGJHW RU DQ LQGHWHUPLQDWH DPRXQW RU WKDW UHVXOW LQ WKH
   VWDWH VXEPLWWLQJ LWVHOI WR LQWHUQDWLRQDO MXULVGLFWLRQ RU DQ LQWHUQDWLRQDO MXGLFLDO GHFLVLRQ

   v   &ULPH 6WDWLVWLFV DQG 6HFXULW\
   *XDWHPDOD¶V KRPLFLGH UDWH LQ  ZDV DERXW  SHU  LQKDELWDQWV ,Q  WKH
   SROLFH UHSRUWHG DSSUR[LPDWHO\  KRPLFLGHV  DJJUDYDWHG DVVDXOWV DQG RYHU
    PLVVLQJ SHUVRQV 'HVSLWH WKH VOLJKW GRZQZDUG WUHQG *XDWHPDOD UHPDLQV DPRQJ WKH
   PRVW GDQJHURXV FRXQWULHV LQ WKH ZRUOG DFFRUGLQJ WR VHYHUDO VHFXULW\ SURYLGHUV (QGHPLF
   SRYHUW\ DQ DEXQGDQFH RI ZHDSRQV D OHJDF\ RI VRFLHWDO YLROHQFH DQG WKH SUHVHQFH RI
   RUJDQL]HG FULPLQDO JDQJV %DUULR  WK 6WUHHW DQG 0DUD 6DOYDWUXFKD 06 DOO
   FRQWULEXWH WR WKH YLROHQW FULPH *XDWHPDOD¶V KLJK PXUGHU UDWH DSSHDUV GULYHQ E\ QDUFR
   WUDIILFNLQJ DFWLYLW\ JDQJUHODWHG YLROHQFH D KHDYLO\ DUPHG SRSXODWLRQ DQG SROLFHMXGLFLDO
   V\VWHP XQDEOH WR KROG PDQ\ FULPLQDOV DFFRXQWDEOH
   ([WRUWLRQ LV H[WUHPHO\ FRPPRQ DQG HIIHFWV DOO VHFWRUV RI VRFLHW\ ZLWK SXEOLF EXV DQG WD[L
   GULYHUV EHLQJ WKH HDVLHVW DQG PRVW FRPPRQ YLFWLPV+RZHYHU VPDOO EXVLQHVVHV WKH 86
   SULYDWH VHFWRU DV ZHOO DV ORFDO QDWLRQDO HPSOR\HHV RI WKH 86 (PEDVV\ ZHUH DOO IUHTXHQW
   WDUJHWV LQ  7KH JDQJV DOVR WDUJHW VFKRROFKLOGUHQ VWUHHW YHQGRUV DQG SULYDWH FLWL]HQV
   $OWKRXJK LQ UHFHQW \HDUV WKH QXPEHU RI UHSRUWHG H[WRUWLRQV LQFUHDVHG PRVW LQFLGHQWV DUH
   VWLOO XQUHSRUWHG *DQJ PHPEHUV XVXDOO\ SXQLVK QRQFRPSOLDQW YLFWLPV ZLWK YLROHQW DVVDXOW
   RU PXUGHU DQG WKHLU IDPLO\ PHPEHUV DUH DOVR YLFWLPL]HG DV SXQLVKPHQW
   $FFRUGLQJ WR RIILFLDO JRYHUQPHQW FULPH VWDWLVWLFV VH[XDO DVVDXOW QXPEHUV VOLJKWO\
   GHFUHDVHG IURP  LQ  WR  LQ  7KH (PEDVV\ EHOLHYHV KRZHYHU WKDW WKH
   DFWXDO QXPEHUV RI VH[XDO DVVDXOWV DUH IDU JUHDWHU FXOWXUDO VWLJPDV DQG VSRUDGLF SROLFH
   SUHVHQFH LQ UXUDO DUHDV FDXVH VLJQLILFDQW XQGHUUHSRUWLQJ *XDWHPDOD  &ULPH DQG
   6DIHW\ 5HSRUW 26$& KWWSVZZZRVDFJRY&RQWHQW5HSRUWIHEEIF
   IDHDDE

6LJQDWXUH                   Arreaga


Drafted By:                  GUATE ALA Nameth          ar E Guatemala
Cleared By:                     A or an     . rice Guatemala
                             POL-E ON latt Sha n E Guatemala
                             Sinclair-Smith Su anne
                             D S/    E Gon ale     essie D Guatemala
                             NL Guevara        ugo A Guatemala
                             USA D     a araman Anupama S Guatemala
Approved By:                 E E       o ge Davi    Guatemala
Released By:                 GUATE ALA Nameth          ar E Guatemala


Dissemination Rule:           or ar e     op




                                                                                     '+6))
   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1678 of 1770




                             UNCLASSIFIED
                                 6%8


2IILFLDO  6%8
81&/$66,),('




                                                                '+6))
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1679 of 1770


From:              Salcedo, Viviana
To:                Mazzochi, Sarah
Subject:              d: Asylum sta ing in NCA countries
Date:               riday, ctober 4, 2019 2:21:11 PM



+HUH\RXJR


*HW2XWORRNIRUL26

From: Katie Tobin
Sent: Tuesday, October 1, 2019 11:01 AM
To: Salcedo, Viviana
Subject: Asylum staffing in NCA countries


Hi Viviana,

I thought this info may be of interest to you too, especially with your meeting with USCIS today…

Cheers,
Katie

From: Giovanni Bassu
Sent: Monday, September 30, 2019 3:38 PM
To: Coine, Glenn
Cc: Samuelson, Andrea L                                    ; Chiara Cardoletti-Carroll                   ;
Katie Tobin
Subject: RE: URGENT PRM request for information

Dear Glenn


This is what we know, although the question of budget is not easy for us to check.

              Guatemala:
                      Currently, the Office of International Migration Relations has a team of 7 full-time
                      employees. Before the month of February there were only 4, the 3 additional
                      people have been integrated in the last few months. The CONARE has 4 officials
                      (one of them from the National Migration Institute (IGM)). The Migration Authority
                      is composed of 9 institutions in total, 4 of which are attending the CONARE
                      meetings .



                                                                                              '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1680 of 1770


                  We do not have information on the National Migration Authority or the National
                  Refugee Commission annual budgets

            El Salvador:
                  CODER does not have its own budget, nor does it have staff dedicated exclusively to
                  tasks of the organization. They are employees of the Ministry of Foreign Affairs
                  whose duties include those related to the CODER

            Honduras:
                  The National Migration Institute, Human Rights Management has a team of 12
                  employees (amongst which 3 people are eligibility officers, and 1 staff is dedicated
                  to collecting COI).
                  The Commission for the Analysis, Revision, and Dictum on the Status of Refugees is
                  composed of 3 members of the Ministry of Justice, Governance and
                  Decentralization and 3 members of the INM. Additionally, 2 eligibility officers assist
                  the human rights manager in the presentation of cases during the commission.
                  We do not have information on their annual budgets

Best
Giovani






                                                                                           '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1681 of 1770




               *XDWHPDODQ,PPLJUDWLRQ/DZDQG&XUUHQW&DSDFLW\
*XDWHPDODQ/HJDO$XWKRULWLHVRQ,PPLJUDWLRQ
    7KH0LJUDWLRQ&RGH'HFUHH
    $UWLFOHVRI'HFUHHRIWKH&RQJUHVVRIWKH5HSXEOLF/DZRI0LJUDWLRQ
    1DWLRQDOLPPLJUDWLRQDXWKRULW\DJUHHPHQW1R
    1DWLRQDOLPPLJUDWLRQDXWKRULW\DJUHHPHQW1R
    1DWLRQDOLPPLJUDWLRQDXWKRULW\DJUHHPHQW1R
    *RYHUQPHQWDJUHHPHQW1R
    &RQYHQWLRQRQWKH&UHDWLRQRID6LQJOH&HQWUDO$PHULFDQ9LVDIRUWKH)UHH0RYHPHQWRI
       )RUHLJQHUV &$JUHHPHQW 
    5HJLRQDO0DQXDORQ0LJUDWLRQ3UDFWLFHVRIWKH6LQJOH&HQWUDO$PHULFDQ&$9LVDDQG
       LWV$QQH[HV
    $JUHHPHQWRQ5HJLRQDO3UDFWLFHVIRU&$DQGIRUWKH([WHQVLRQRIWKH6LQJOH&HQWUDO
       $PHULFDQ&$9LVD-XO\
    %RUGHU$JUHHPHQW*8$+21

*XDWHPDODQ2SHUDWLRQDO$XWKRULWLHV
   x *XDWHPDOD,QVWLWXWHRI0LJUDWLRQ7KH*XDWHPDOD,QVWLWXWHRI0LJUDWLRQLVWDVNHGZLWK
       DGMXGLFDWLQJDOOLPPLJUDWLRQEHQHILWVDQGHQWU\H[LW7KHGHSDUWPHQWVVHFWLRQVDUHWKH
       IROORZLQJ
           o 0LJUDWLRQ&RQWURO'HSDUWPHQWFRQWUROVDOOUHTXLUHPHQWVDQGGRFXPHQWDWLRQWR
              HQWHUOHDYH*XDWHPDODLQFOXGLQJFROOHFWLQJIHHV
           o 3DVVSRUWV
           o &RQVXODU$IIDLUV
           o 3HUPDQHQW6WDWXV1DWXUDOL]DWLRQ
           o $V\OXP
   x 'LYLVLyQGH3XHUWRV$HURSXHUWRV\3XHVWRV)URQWHUL]RV ',3$)5217 %RUGHU
       HQIRUFHPHQW
   x 3ROLFLD1DFLRQDO&LYLO 31& ,PPLJUDWLRQHQIRUFHPHQWLQODQG
           o 3OHDVHQRWH*XDWHPDODKDVQRLPPLJUDWLRQHQIRUFHPHQWERG\LQVLGHWKHFRXQWU\
              )XUWKHUPRUHWKH31&LVQRWZHOOYHUVHGRQ*XDWHPDODLPPLJUDWLRQODZV
              
&$$JUHHPHQW7KH&$DJUHHPHQWFDWHJRUL]HVIRUHLJQQDWLRQDOVLQWKUHHFDWHJRULHV
7KHVHWKUHHFDWHJRULHVVHWWKHUHTXLUHPHQWWRHQWHU*XDWHPDOD
   x &DWHJRU\$
           o 1RYLVDUHTXLUHG
           o 0XVWKDYHSDVVSRUWRUSURSHU,' QRWDELUWKFHUWLILFDWH 
           o &KLOGUHQQHHGSDVVSRUW
           o 0XVWHQWHUWKURXJKSRUWRIHQWU\
           o $SSOLHVWRDOO&$FRXQWULHVFRXQWULHV,QWHUQDWLRQDO2UJDQL]DWLRQV&DW
              %GLSORPDWSDVVSRUWV
   x &DWHJRU\%
           o 1HHG*XDWHPDODYLVD
           o &DWHJRU\%YLVDFDQEHREWDLQHGIURPD&FRQVXODWH
           o $SSOLHVWRFRXQWULHV




                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1682 of 1770




   x &DWHJRU\&
         o 1HHG*XDWHPDODYLVD
         o &DWHJRU\&YLVDDOVRQHHGVDSSURYDOIURP,QVWLWXWHRI0LJUDWLRQLQ*8$
         o $SSOLHVWRFRXQWULHVHQWLWLHV
     
*URXQGVWR'HQ\$GPLVVLRQ $UWLFOH 
   x 7KUHDWWR3XEOLF2UGHUDQG6HFXULW\
   x ,QWHUQDWLRQDO&ULPLQDO&RXUWLQGLFWPHQWRUFRQYLFWLRQ
   x 2QJRLQJFULPLQDOSURVHFXWLRQIRULQIOLFWLQJGHDWKLQMXU\RUSURSHUW\GDPDJH
   x :DQWVRUZDUUDQWV
     
,PPLJUDWLRQ(QIRUFHPHQW
   x ,QODQG
         o 'XHWRDODFNRILQODQGLPPLJUDWLRQHQIRUFHPHQWERG\*,0UHOLHVKHDYLO\RQ
             31&DQGWKHDUP\ZKRDUHDEOHWRRSHUDWHLQVLGH*XDWHPDOD31&DQGWKHDUP\
             GRQRWHQIRUFHLPPLJUDWLRQODZVLQVWHDGWKH\UHIHULQGLYLGXDOVWR*,0
         o )RU&DWHJRU\$ PRVWO\&HQWUDO$PHULFDQ PLJUDQWVZKRYLRODWHLPPLJUDWLRQ
             ODZVE\HQWHULQJ*XDWHPDODLUUHJXODUO\WKHJRYHUQPHQWRI*XDWHPDODDOORZVWKH
             RSSRUWXQLW\WRUHPHG\WKHLU³XQODZIXO´VWDWXVE\³UHJXODUL]LQJ´WKHLUVWDWXV7KH
             PLJUDQWVDUHJLYHQGD\VWRUHJLVWHUDQGJDLQDVWDWXVLQ*XDWHPDOD$FFRUGLQJ
             WRWKHLPPLJUDWLRQFRGHWKHSHQDOWLHVDUHWKHIROORZLQJIHHVRI4XHW]DOHVIRU
             QRLQWHUQDWLRQDOWUDYHOGRFXPHQW4XHW]DOHVSHUGD\IRURYHUVWD\VDQG
             4XHW]DOHVIRUHQJDJLQJLQDFWLYLWLHVRXWVLGHRIWKHLUDSSURYHGVWDWXV
                  3OHDVHQRWHZHKDYHQRWFRQILUPHGWRZKDWGHJUHHWKHSHQDOWLHVDUH
                     HQIRUFHG
         o ,QDGGLWLRQWRWKHDERYHIHHVWKH*,0FDQDOVRUHTXHVWYROXQWDU\GHSDUWXUH
         o &DWHJRU\%DQG&0LJUDQWVQHHGD*XDWHPDODYLVDWKHUHIRUHWKH\GRQRWKDYH
             WKHDELOLW\WR³UHPHG\´WKHLUVWDWXVDQGFDQEHH[SHOOHG
                  3OHDVHQRWHDIHZFKDOOHQJHVWRH[SXOVLRQDUHFRXQWU\RIODVWSUHVHQFH
                     UHIXVHVWRDGPLWWKHPLJUDQWVPLJUDQWKDVQRIXQGVWRSD\IRUUHWXUQ
                     WUDYHODSSHDOSURFHVVDQGDQ\FKLOGUHQDUHQRWH[SHOOHGEXWVHQWWRVRFLDO
                     VHUYLFHV
                  3OHDVHQRWHWKH0LJUDWLRQ&RGHGRHVQRWDSSO\WRFKLOGUHQ
   x %RUGHUVHFXULW\
         o %RUGHU(QIRUFHPHQWLVSULPDULO\IRFXVHGRQGUXJWUDIILFNLQJKXPDQWUDIILFNLQJ
             DQGVPXJJOLQJWKHUHIRUH',3$)5217LVQRWZHOOYHUVHGLQLPPLJUDWLRQODZV
         o ',3$)5217PRVWO\FDUULHVRXWFXVWRPDQGFULPLQDOHQIRUFHPHQWDWWKHERUGHU
             EXWQRWLPPLJUDWLRQFRQWURO
   x :KHQPLJUDQWVDUHDSSUHKHQGHGRUFODLPIHDUDWWKHERUGHUDQGQHHGWREHWUDQVSRUWHGWR
     *XDWHPDOD&LW\31&WUDQVSRUWVWKHPWRWRZQE\WXUQLQJWKHPRYHUWRWKHQH[WRIILFLDO
   x 7KHUHDUHQRGHWHQWLRQFHQWHUVRUPLJUDWLRQVWDWLRQVDWWKHERUGHUVZLWKWKHFDSDFLW\WR
     WHPSRUDULO\KROGPLJUDQWVQRULVWKHUHDQ\IRRGSURYLGHGLQWKHVHORFDWLRQV
   x 7KHUHLVQR*,0SUHVHQFHRQWKHERUGHU
             





                                                                                    '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1683 of 1770




6KHOWHUV
   x 7KHUHLVRQO\RQHRSHUDWLRQDOVKHOWHULQ*XDWHPDODWKDWKDVEHGVEXWWKHFDSDFLW\WR
       KRXVHPLJUDQWVXVLQJPDWWUHVVHV
   x 2QHIORRULVDIHPDOHGRUPDQGWKHRWKHUDPDOHGRUP
   x 1R8$&VDUHDOORZHGDWWKHVKHOWHUDQGWKHUHLVRQO\RQHURRPIRU)$08V7KHUHLVQR
       6SHFLDO+RXVLQJ8QLWRUVSHFLILHGDUHDIRU/*%7PLJUDQWV
   x 0HGLFDODQGSV\FKRORJLFDOHYDOXDWLRQVDUHFRQGXFWHGRQVLWH

%LRPHWULFV
   x $OOILQJHUSULQWVDUHFXUUHQWO\FDSWXUHGPDQXDOO\ZKLFKSUHYHQWV*,0RUDQ\RWKHU
       DXWKRULW\IURPWUDFNLQJUHFLGLYLVWV
   x *,0EHOLHYHVDELRPHWULFVV\VWHPFRXOGEHGHSOR\HGZLWKLQPRQWKVRQFHLWLVIXQGHG
       ,GHDOO\WKHUHZRXOGEHFRQWUROSRLQWVDQGPRELOHWHDPV
   x 3ULRULW\FKHFNSRLQWVLQFOXGH$JXD&DOLHQWHDQG(O&RULQWRZLWK+RQGXUDV6DQ&ULVWREDO
       ZLWK(O6DOYDGRUDQG1DUDQMR%HWKHODQG7HFXQ8PDQZLWK0H[LFR
   x $JXD&DOLHQWHFRXOGVHUYHDVDSURFHVVLQJKXE*,0LVVHDUFKLQJIRUDIDFLOLW\WKDWFRXOG
       VHUYHVDVDQRSHQGRRUUHFHSWLRQFHQWHUVKHOWHUZKHUHPLJUDQWVDUHRQO\KHOGIRUXSWR
       KRXUV$WOHDVWVWDIIPHPEHUVZRXOGEHQHHGHGWRUXQWKLVIDFLOLW\
   x *,0ZRXOGOLNHWRVHWXSDQDOHUWV\VWHPZLWK+RQGXUDVDQG(O6DOYDGRUDJHQFLHVWR
       VKDUHLQIRUPDWLRQRQDOOPLJUDQWVZKRDUHGHSRUWHGRUGHQLHGLPPLJUDWLRQEHQHILWV
   x *,0ZDVILQJHUSULQWLQJFDUDYDQPHPEHUVZLWKPRELOHGHYLFHVEXWFRXOGQRWNHHSWUDFN
       RIZKRKDGDOUHDG\EHHQILQJHUSULQWHG
       
$V\OXP3URFHVVLQJ FDOOHG5HIXJHH6WDWXVLQ*XDWHPDOD 
   x *,0FODLPHGWKDWDOO*,031&',3$)5217HWFRSHUDWRUVXQGHUVWDQGWKHSURFHGXUHV
     IRUZKHQDPLJUDQWFODLPVIHDU
   x :KHQDPLJUDQWFODLPVIHDUWKHRSHUDWRUVNQRZWKDWDQ\RWKHUSURFHVVLQJWKH\DUH
     FRPSOHWLQJPXVWVWRSDQGWKHPLJUDQWPXVWEHWUDQVSRUWHGWR*XDWHPDOD&LW\WRILOHDQ
     DV\OXPFODLP
   x $V\OXPDSSOLFDWLRQVDUHJHQHUDOO\SURFHVVHGLQGD\V+RZHYHUWKHUHLVDFDVH
     EDFNORJEHFDXVHWKHUHZDVDQPRQWKSHULRGZKHUHQRFDVHVZHUHDGMXGLFDWHGZKLOHWKH
     DJHQF\FKDQJHGRYHU
   x 7KHFRPLVLyQWpFQLFDLVPDGHXSRIIRXUSURWHFWLRQRIILFHUVZKRLQWHUYLHZFDVHVLQ
     *XDWHPDOD&LW\7KHQHDFKFDVHPXVWEHUHYLHZHGDQGXQDQLPRXVO\FRQFXUUHGXSRQE\
     DPHPEHUDXWRULGDGPLJUDWRULDQDFLRQDOFDOOHG&21$5(WKDWLQFOXGHVWKH0LQLVWHUV
      RUWKHLU9LFH0LQLVWHUGHVLJQHHV RI*RYHUQPHQW/DERU6RFLDO'HYHORSPHQWDQGWKH
     9LFH3UHVLGHQWDPRQJRWKHUV7KH'LUHFWRURI0LJUDWLRQLVDPHPEHURIWKHSDQHOEXW
     GRHVQRWKDYHDYRWH&21$5(PHHWVWZLFHDPRQWK
   x 'XULQJWKHDGMXGLFDWLRQVSHULRGWKHDV\OXPDSSOLFDQWVPXVWFKHFNLQZLWK*,0HYHU\
     GD\V,IWKH\PLVVDFKHFNLQWKH\DUHFRQVLGHUHGWRKDYHDEDQGRQHGWKHLUFODLPV
   x 0LJUDQWVJUDQWHGDV\OXPDUHDXWRPDWLFDOO\JLYHQSHUPDQHQWUHVLGHQF\DQGWKHQFDQ
     DSSO\IRUFLWL]HQVKLSDIWHUPDLQWDLQLQJSHUPDQHQWUHVLGHQF\IRUILYH\HDUV
   x $VSHUPDQHQWUHVLGHQWVDV\OHHVKDYHDFFHVVWRVHUYLFHVDQGHPSOR\PHQWEXWLWLVQRW
     DIILUPDWLYHO\SURYLGHGWRWKHP
   x $V\OXPVHHNHUVFXUUHQWO\GRQRWVWD\LQWKH*,0VKHOWHU



                                                                                   '+6))
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1684 of 1770




    x *,0LVRQO\UHVSRQVLEOHIRUWUDQVSRUWDWLRQUHODWHGWRGHSRUWDWLRQ+RZHYHULWKDVDQ
      DJUHHPHQWZLWK,20WRWUDQVSRUWDV\OXPVHHNHUVIURPWKHERUGHU





                                                                                    '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1685 of 1770



                           Meeting with Guatemala Instituto de Migracion
                                             May 30, 2019
                       All cites refer to Codigo de Migracion Decree 44-2016

x    Met with Director Carlos Emilio Morales and Deputy Director Ruben Desiderio Aguilar.
x    GIM is its own agency as of this year. GIM broke away from MOG and no longer depends on the
     central government. They are currently in a transition phase therefore some of their functions
     are still under MOG. The Director explained he is eager to make the complete transition.
x    It is important to note that Guatemalan laws and their leadership stressed that their laws do not
     restrict migration but that they see migration as a right. However, they want assistance in
     enforcing their laws and being able to control the migrant flows especially of people who are
     criminals or engaging in human trafficking.
x    GIM functions are the following:
           o Control Migratorio (controls all requirements and documentation to enter/leave
               Guatemala including collecting fees)—led by GIM
           o Passports—led by GIM
           o Consular Affairs—led by GIM
           o Permanent Status/Naturalization—led by GIM
           o Asylum—led by GIM
           o Customs—led by SAT
           o Border security—led by DIPAFRONT (División de Puertos, Aeropuertos y Puestos
               Fronterizos)
           o Immigration enforcement inland—led by PNC and Army. Guatemala has no immigration
               enforcement body inside the country.
x    Along with their immigration code, Guatemala also has bilateral agreements on immigration
     with Honduras and El Salvador. Honduras is Acuerdeos Puesto Fronterizo Integrado and
     Protocolo Habilitente and with El Salvador Paso Agil.
x    Immigration Enforcement-Inland
           o Due to no inland immigration enforcement body, GIM relies heavily on PNC and the
               army who are able to operate inside Guatemala. PNC and the army do not enforce
               immigration laws instead they refer individuals to GIM. GIM only has one location to
               “register” migrants which is in Guatemala City. Migrants are told to register but no
               action is physically taken by PNC or the army to ensure migrants “register.”
               Furthermore, any immigration violation usually is enforced if a crime is committed first
               since unlawful status only requires a “registration” to regularize their status. If migrant
               found to have entered unlawfully they are given 10 days to register and gain a status in
               Guatemala. There are penalties.
           o GIM requested assistance in creating more locations where migrants could “register.”
               They don’t have any locations besides Guatemala City.
           o Sanctions are available as an enforcement tool: fees of 200 Quetzales for no
               international travel document, 15 Quetzales per day for overstays, engaging in activities
               outside of approved status—500 Quetzales. In addition to the above fees the GIM can
               also request voluntary departure.
x    Border security—border


                                                  1

                                                                                            '+6))
       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1686 of 1770



            o   DIPAFRONT—an arm of the PNC heads border security.
                       Note: DIPAFRONT AND PNC are not well versed in immigration law under the
                         GIM. DIPAFRONT mostly carries out custom and criminal enforcement at the
                         border but not immigration control. They are currently under the MOG. It is
                         important to note that although GIM oversees immigration control they do not
                         have an enforcement arm under them instead it is under MOG. Detention is
                         authorized to be carried out by PNC. See Articulo 168: Detencion pg. 53.
            o GIM does not have any operational manuals.
            o No detention capabilities—have a shelter that holds 200 migrants.
                       Note: They have a 48-hour hold time afterwards the migrants must be released.
                         The 48 hold time is for administrative time for GIM.
                         Law is clear that unaccompanied children should be held in different facilities as
                         well as traveling families must be kept together. Unaccompanied children
                         cannot be refused entry to the country and deportation is limited to exceptional
                         cases. –See Capitulo II “Derechos y Condiciones Especiales” pg. 4
            o Requirements for Guatemalans to leave Guatemala are listed in Capitulo II
                “Obligaciones y Prohibicones de las Personas Migrantes.”
            o Guatemala refers to deportation as “Expulsion.” Due to limited detention capabilities,
                their expulsion numbers are low and in practice only happens if a migrant is already
                serving time for a crime.
            o Inadmissibility: public order and security, crimes under the International Criminal Court,
                crimes against life, liberty and property, and international arrest warrant. See Capitulo
                III Ingreso de Personas Extranjereas a Guatemala Articulo 66.
            o Leaving Guatemala via air, sea or land without passengers going through immigration
                control is a fine of 10,000 USD for the driver.
            o Central Americans can enter as tourists up to 90 days.
                       Note: Central Americans must still meet the tourist requirements.
   x    Refugee/Asylum
            o Clarification in term. Refugee means all protected grounds (not political). Asylum is only
                political asylum.
            o Requires UNHCR communication/awareness. See Capitulo V “Derechos al
                Reconocimiento del Estatuto de Refugiado, Asilo Politico y la Asistencia Humanitaria”
                PG. 13.
   x    Travel documents: at this time they do not have a process to request travel documents.
   x    CA-4: Director said that the CA-4 between the four countries is in their constitution. That it was
        never ratified but that it has been incorporated in the additional manuals afterwards.
            o Note: I asked him to please send me all documents related to the CA-4.

Director said that the following would assist them:
     Removal process with a 5 and 10 year bar.
     Assistance in creating regulations.
     Transportation for deportation since commercial flights are too expensive
     Immigration databases
     GIM offices closer to the borders.


                                                    2

                                                                                             '+6))
    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1687 of 1770


From:           Arreaga, uis E Guatemala
To:             McCament, James; Koontz, Bryan K; Quam, illary C; odge, David Guatemala ; Rodriguez, ugo ; Sigmon,
                Eric B; ooke, Kathleen ; San ord, Christina; Connell, Carol; Jackson, Nancy ; Wol , Chad; Gountanis, John;
                Bro n, Katherine; Boyd, Valerie; Teichman, Sabrina; Cloe, David; Salcedo, Viviana; rzecho ski, Je rey; o ez,
                Allison; Dolan, Ed ard; Maher, Jose h; ishman, George; Baroukh, Nader; Kelliher, Brian; Mazzochi, Sarah;
                Tomney, Christo her; Barker, Tony; e is, liver M; outh, Marta C; ersten, Thomas E; Kambo , eera K;
                Guatemala Desk; Mattler, Michael J; ohara d; String, Marik A; Mizelle, Chad; Philli s, Sha n; Gene amilton;
                Mayers, Dyani CTR
Subject:        Re: M A Res onse to ACA nderstanding o acts
Date:            riday, ctober 11, 2019 : : PM
 ttac me t :    image00      g


-DPHV,MXVWUHFHLYHGDWH[WIURP0LQLVWHU'HJHQKDUWZKLFKKHVDLGZDVDIROORZXSRID
FRQYHUVDWLRQKHKDVEHHQKDYLQJZLWK'+6UHODWHGWRWKHXQGHUVWDQGLQJRIIDFWV,DVVXPH\RX
NQRZZKDWKHLVWDONLQJDERXWDQGZKHUHLWILWVLQWKHGRFXPHQW+HUHLVWKHWH[W

³$Q\IRUHLJQLQGLYLGXDOLQVLGH*XDWHPDODQWHUULWRU\ZKRFODLPVSHUVHFXWLRQRQDFFRXQWRI
SROLWLFDORSLQLRQLVHQWLWOHGWRDSSO\IRUUHIXJHHVWDWXV´

*HW2XWORRNIRUL26




                                                                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1688 of 1770




                                                             '+6))
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1689 of 1770




                                                             '+6))
 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1690 of 1770




                  3RVVLEOH5HPRYDOWR*XDWHPDODLQ$FFRUGDQFHZLWKWKH
                      86*XDWHPDOD$V\OXP&RRSHUDWLRQ$JUHHPHQW
                                ,QLWLDO3URFHVVLQJ,QIRUPDWLRQ
                                                  
x   <RXKDYHEHHQLQVSHFWHGDQGGHWHUPLQHGQRWWREHDGPLVVLEOHWRWKH8QLWHG6WDWHV<RX
     DUHVXEMHFWWRUHPRYDOSURFHHGLQJVDVGHVFULEHGLQWKHGRFXPHQWVSURYLGHGWR\RXIRUWKH
     UHPRYDOSURFHVV1RWKLQJLQWKLVWHDUVKHHWFKDQJHVWKDWUHPRYDOSURFHVV
x   <RXKDYHEHHQLGHQWLILHGDVDQDOLHQZKRLVSRWHQWLDOO\DPHQDEOHWRUHPRYDOWR
     *XDWHPDODIRUFRQVLGHUDWLRQRI\RXUDV\OXPRURWKHUSURWHFWLRQFODLP V LQDFFRUGDQFH
     ZLWKWKH$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG6WDWHVDQGWKH*RYHUQPHQW
     RI*XDWHPDODRQ&RRSHUDWLRQ5HJDUGLQJWKH([DPLQDWLRQRI3URWHFWLRQ&ODLPV ³$V\OXP
     &RRSHUDWLRQ$JUHHPHQW´ DQGVHFWLRQ D  $ RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\
     $FW 86& D  $ 
x   <RXZLOOEHUHIHUUHGIRUDQLQWHUYLHZZLWKD86DV\OXPRIILFHUVRDGHWHUPLQDWLRQFDQ
     EHPDGHZKHWKHU\RXPHHWDQ\H[FHSWLRQVWRWKH$V\OXP&RRSHUDWLRQ$JUHHPHQWRU
     VHFWLRQ D  $ RIWKH$FW
         o 2YHUWKHQH[WGD\\RXPD\FRQVXOWZLWKDSHUVRQRUSHUVRQVRI\RXUFKRRVLQJ
             SULRUWRWKHLQWHUYLHZE\WHOHSKRQH
         o 7KLVLQWHUYLHZZLOOWDNHSODFHRYHUWKHSKRQHRUPD\EHLQSHUVRQDWWKLVORFDWLRQ
         o <RXPD\TXDOLI\IRUDQH[FHSWLRQWRWKH$V\OXP&RRSHUDWLRQ$JUHHPHQWRU
             VHFWLRQ D  $ LI  \RXDUHDQXQDFFRPSDQLHGPLQRU  \RXKDYH
             DUULYHGZLWKDYDOLGO\LVVXHGYLVDRURWKHUYDOLGDGPLVVLRQGRFXPHQWRWKHUWKDQD
             WUDQVLWYLVDLVVXHGE\WKH8QLWHG6WDWHVRU\RXDUHQRWUHTXLUHGWRREWDLQDYLVDWR
             WKH8QLWHG6WDWHVRU  LWLVGHWHUPLQHGLQWKHDJHQF\¶VGLVFUHWLRQWKDWLWLVLQWKH
             SXEOLFLQWHUHVWIRUWKH8QLWHG6WDWHVWRDOORZ\RXWRVHHNDV\OXPLQWKH8QLWHG
             6WDWHV
x   1R(VWDEOLVKHG([FHSWLRQVWRWKH$V\OXP&RRSHUDWLRQ$JUHHPHQWRU6HFWLRQ
      D  $ ,I\RXDUH127GHWHUPLQHGWRPHHWDQH[FHSWLRQWRWKH$V\OXP
     &RRSHUDWLRQ$JUHHPHQWRUVHFWLRQ D  $ \RXPD\EHUHPRYHGWR*XDWHPDOD
     SXUVXDQWWRWKH$JUHHPHQW,I\RXDUHGHWHUPLQHGWRQRWPHHWDQH[FHSWLRQWRWKH
     $JUHHPHQWRUVHFWLRQ D  $ \RXPD\QRWDSSO\IRUDV\OXPRURWKHUSURWHFWLRQLQ
     WKH8QLWHG6WDWHVEXW\RXZLOOKDYHDFFHVVWRDIXOODQGIDLUSURFHGXUHIRUSXUVXLQJ
     DV\OXPRUHTXLYDOHQWWHPSRUDU\SURWHFWLRQLQ*XDWHPDOD
x   (VWDEOLVKHGDQ([FHSWLRQWRWKH$V\OXP&RRSHUDWLRQ$JUHHPHQWRU6HFWLRQ D  $ 
     ,I\RXDUHGHWHUPLQHGWRPHHWDQH[FHSWLRQWRWKH$V\OXP&RRSHUDWLRQ$JUHHPHQWRU
     6HFWLRQ D  $ \RXZLOOEHSHUPLWWHGWRVHHNSURWHFWLRQ LQFOXGLQJLIDSSOLFDEOH
     DV\OXP LQWKH8QLWHG6WDWHVFRQVLVWHQWZLWKWKHVWDQGDUGSURFHVV<RXZLOOUHFHLYHPRUH
     LQIRUPDWLRQDIWHU\RXULQWHUYLHZ
x   <RXPD\H[SUHVVDIHDURIEHLQJUHPRYHGWR*XDWHPDODRUDIHDURISHUVHFXWLRQRUWRUWXUH
     LQ*XDWHPDOD,I\RXH[SUHVVDIHDURIUHPRYDOWR*XDWHPDOD\RXZLOOEHDIIRUGHGWKH
     DSSURSULDWHSURFHVV
x   ,I\RXKDYHVXFKDIHDUSOHDVHLQIRUPWKHLPPLJUDWLRQRIILFHUZKRSURYLGHG\RXWKLV
     IRUPRUDQ\RWKHULPPLJUDWLRQRIILFHURUSOHDVHDVNWRVSHDNWRDVXSHUYLVRU




                                                                                          86&,6
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1691 of 1770
                                                                                                 


                                /HVVRQ3ODQ2YHUYLHZ

&RXUVH                     5HIXJHH$V\OXPDQG,QWHUQDWLRQDO2SHUDWLRQV'LUHFWRUDWH2IILFHU7UDLQLQJ
                            $V\OXP'LYLVLRQ2IILFHU7UDLQLQJ&RXUVH
                            
/HVVRQ                     Safe Third Country Threshold Screening
                            
5HY'DWH                  0D\
                           
/HVVRQ'HVFULSWLRQ         7KHSXUSRVHRIWKLVOHVVRQLVWRH[SODLQKRZWRGHWHUPLQHZKHWKHUDQ
                            DOLHQVHHNLQJHQWU\LQWRWKH86IURP&DQDGDDWDODQGERUGHULVHOLJLEOH
                            IRUDQH[FHSWLRQWRWKH6DIH7KLUG&RXQWU\$JUHHPHQWEHWZHHQWKH86
                            DQG&DQDGDZKLFKZRXOGDOORZKLPKHUWRVHHNDV\OXPLQWKH8QLWHG
                            6WDWHV
                            
7HUPLQDO3HUIRUPDQFH       7KH$V\OXP2IILFHUZLOOEHDEOHWRFRUUHFWO\GHWHUPLQHZKHWKHUWKH
2EMHFWLYH                  DSSOLFDQWLQD³WKUHVKROGVFUHHQLQJ´KDVHVWDEOLVKHGHOLJLELOLW\IRUDQ
                            H[FHSWLRQWRWKH6DIH7KLUG&RXQWU\$JUHHPHQW
                           

(QDEOLQJ3HUIRUPDQFH        ,GHQWLI\ZKRLVVXEMHFWWRWKH6DIH7KLUG&RXQWU\$JUHHPHQW
2EMHFWLYHV                       2. $,/ $&55 
                             ,GHQWLI\WKHH[FHSWLRQVWRWKH6DIH7KLUG&RXQWU\$JUHHPHQW $,/ 
                             ,GHQWLI\WKHIXQFWLRQRIWKHWKUHVKROGVFUHHQLQJ $,/ 
                             ,GHQWLI\WKHVWDQGDUGRISURRIUHTXLUHGWRHVWDEOLVKHOLJLELOLW\IRUDQ
                                 H[FHSWLRQWRWKH6DIH7KLUG&RXQWU\$JUHHPHQW $,/ 
                             'LVWLQJXLVKEHWZHHQWKHSURFHVVHVIRU/DQG%RUGHU3RUWRI(QWU\
                                 FDVHVYHUVXV5HPRYDOVIURP&DQDGD,Q7UDQVLWWKURXJKWKH
                                 86 2. 2. 
                             ,GHQWLI\IDPLO\UHODWLRQVKLSVWKDWPD\SURPSWHOLJLELOLW\IRUDQ
                                 H[FHSWLRQ
                             ,GHQWLI\WKHW\SHVRIODZIXOLPPLJUDWLRQVWDWXVDTXDOLI\LQJIDPLO\
                                 PHPEHUPXVWKDYHWRSURPSWHOLJLELOLW\IRUDQH[FHSWLRQ $,/ 
                             ,GHQWLI\ZKHQDQDV\OXPFODLPLVSHQGLQJDQGZKHWKHULWPD\SURYLGH
                                 DEDVLVIRUDQH[FHSWLRQ $,/ 2. 
                             ,GHQWLI\H[FHSWLRQVEDVHGRQFLWL]HQVKLSRUVWDWHOHVVQHVVZLWKODVW
                                 KDELWXDOUHVLGHQFHLQ&DQDGD $,/ 2. 
                             ,GHQWLI\SURFHVVDQGSRWHQWLDOEDVHVIRUDSXEOLFLQWHUHVW
                                 H[FHSWLRQ $,/ 
                            
,QVWUXFWLRQDO0HWKRGV      /HFWXUHSUDFWLFDOH[HUFLVHV

6WXGHQW0DWHULDOV         ,1$6HFWLRQ D  $  E  %  ) &)5
5HIHUHQFHV                 $JUHHPHQWIRUWKH&RRSHUDWLRQLQWKH([DPLQDWLRQRI5HIXJHH6WDWXV
                            &ODLPVIURP1DWLRQDOVRI7KLUG&RXQWULHV3URFHGXUDO,VVXHV$VVRFLDWHG


86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2               $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                   6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                          86&,6
                                                                                                     
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1692 of 1770
                                                                                                 

                             ZLWK,PSOHPHQWLQJWKH$JUHHPHQWIRUWKH&RRSHUDWLRQLQWKH
                             ([DPLQDWLRQRI5HIXJHH6WDWXV&ODLPVIURP1DWLRQDOVRI7KLUG
                             &RXQWULHV6WDWHPHQWRI3ULQFLSOHV
                             
                             )RUPV)RUP,1RWLFHDQG2UGHURI([SHGLWHG5HPRYDO)RUP,
                             $ %5HFRUGRI6ZRUQ6WDWHPHQWLQ3URFHHGLQJVXQGHU6HFWLRQ
                              E  RIWKH$FW6DIH7KLUG&RXQWU\$JUHHPHQW7KUHVKROG
                             6FUHHQLQJ$GMXGLFDWLRQ:RUNVKHHW)RUP0&,QIRUPDWLRQDERXW
                             7KUHVKROG6FUHHQLQJ,QWHUYLHZ
                             
0HWKRGRI(YDOXDWLRQ        :ULWWHQWHVW

%DFNJURXQG5HDGLQJ          -RVHSK(/DQJORLV'LUHFWRU$V\OXP'LYLVLRQ86&LWL]HQVKLSDQG
                             ,PPLJUDWLRQ6HUYLFH$3666$)(6FUHHQ*XLGDQFH0HPRUDQGXPWR
                             $OO$V\OXP2IILFHU3HUVRQQHO :DVKLQJWRQ'&-XQH SS
                             
                            

                                          &5,7,&$/7$6.6




.QRZOHGJHRI86FDVHODZWKDWLPSDFWV5$,2  
.QRZOHGJHRIWKH$V\OXP'LYLVLRQPLVVLRQYDOXHVDQGJRDOV  
.QRZOHGJHRIKRZWKH$V\OXP'LYLVLRQFRQWULEXWHVWRWKHPLVVLRQDQGJRDOVRI5$,286&,6DQG
'+6  
6NLOOLQLGHQWLI\LQJLQIRUPDWLRQUHTXLUHGWRHVWDEOLVKHOLJLELOLW\  
.QRZOHGJHRIWKH$V\OXP'LYLVLRQMXULVGLFWLRQDODXWKRULW\  
.QRZOHGJHRIIRUPVUHTXLUHGIRUH[FOXVLRQUHPRYDO  
.QRZOHGJHRI6DIH7KLUG&RXQWU\$JUHHPHQW¶VLPSDFWRQDV\OXP  
6NLOOLQRUJDQL]LQJFDVHDQGUHVHDUFKPDWHULDOV  
6NLOOLQDQDO\]LQJFRPSOH[LVVXHVWRLGHQWLI\DSSURSULDWHUHVSRQVHVRUGHFLVLRQV  
6NLOOLQDSSO\LQJOHJDOSROLF\DQGSURFHGXUDOJXLGDQFH HJVWDWXWHVSUHFHGHQWGHFLVLRQVFDVHODZ WR
LQIRUPDWLRQDQGHYLGHQFH  
.QRZOHGJHRI&XVWRPDQG%RUGHU3URWHFWLRQ &%3 IXQFWLRQVDQGUHVSRQVLELOLWLHVDVWKH\UHODWHWR
5$,2  





86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                    6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                           86&,6
                                                                                                      
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1693 of 1770
                                                                                                                                                                         


                                                                 7$%/(2)&217(176
                                                                                                                                                 
,     ,1752'8&7,21
,,    %$&.*5281'
,,, )81&7,212)7+5(6+2/'6&5((1,1*
,9 67$1'$5'2)3522),17+5(6+2/'6&5((1,1*
9     (;&(37,216$33/,&$%/($786&$1$'$/$1'%25'(5325762)(175<
        $ &,7,=(125+$%,78$/5(6,'(172)&$1$'$
        % )$0,/<0(0%(5,1/$:)8/67$786
        & )$0,/<0(0%(5<($562)$*(2529(5:+2+$6$3(1',1*$6</80$33/,&$7,21
        ' 81$&&203$1,('0,1256
        ( ,1',9,'8$/6:,7+$9$/,'/<,668('869,6$259,6$:$,9(51$7,21$/65(48,5('72+$9($9,6$,1
            &$1$'$
        ) 86&,6',5(&72525'(6,*1(('(7(50,1(6,7,6,17+(38%/,&,17(5(6772$//2:7+(,1',9,'8$/726((.
            $6</80,17+(86

9, (;&(37,216$33/,&$%/(72,1',9,'8$/6%(,1*5(029('%<7+(*29(510(172)
&$1$'$,175$16,77+528*+7+(81,7('67$7(6
9,, 6800$5<
      $ )81&7,212)7+(7+5(6+2/'6&5((1,1*
      % 67$1'$5'2)3522),17+5(6+2/'6&5((1,1*
      & (;&(37,216$33/,&$%/($786&$1$'$/$1'%25'(5325762)(175<
      ' (;&(37,216$33/,&$%/(72,1',9,'8$/6%(,1*5(029('%<7+(*29(510(172)&$1$'$,175$16,7
          7+528*+7+(81,7('67$7(6
      




                                                                                                                                 
























86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                                                           $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                                                               6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                                                                      86&,6
                                                                                                                                                 
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1694 of 1770
                                                                                                    


3UHVHQWDWLRQ                                                              5HIHUHQFHV

, ,1752'8&7,21                                                           

     7KHSXUSRVHRIWKLVOHVVRQLVWRH[SODLQKRZWRGHWHUPLQHZKHWKHUDQ
     DOLHQLVHOLJLEOHIRUDQH[FHSWLRQWRWKHEDURQDSSO\LQJIRUDV\OXP
     ZKHQWKHDOLHQZRXOGEHVXEMHFWWRUHPRYDOWR&DQDGDE\RSHUDWLRQRI
     WKH$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG6WDWHVDQGWKH
     *RYHUQPHQWRI&DQDGD)RU&RRSHUDWLRQLQWKH([DPLQDWLRQRI
     5HIXJHH6WDWXV&ODLPVIURP1DWLRQDOVRI7KLUG&RXQWULHV ³6DIH
     7KLUG&RXQWU\$JUHHPHQW´RU³$JUHHPHQW´ 
        
,, %$&.*5281'                                                            

     6HFWLRQ D  RIWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FW ³$FW´             $PRUHGHWDLOHGGLVFXVVLRQRI
     SHUPLWVDQ\DOLHQZKRLVSK\VLFDOO\SUHVHQWLQRUZKRDUULYHVDWWKH       WKHEDFNJURXQGXQGHUO\LQJ
                                                                                 WKH$JUHHPHQWPD\EHIRXQG
     8QLWHG6WDWHVWRDSSO\IRUDV\OXPKRZHYHUVHFWLRQ D  $ RI          LQWKH6XSSOHPHQWDU\
     WKH$FWVSHFLILFDOO\VWDWHVWKDWSDUDJUDSK  VKDOOQRWDSSO\ZKHUH      ,QIRUPDWLRQGLVFXVVLRQWKDW
     ³SXUVXDQWWRDELODWHUDORUPXOWLODWHUDODJUHHPHQWWKHDOLHQPD\EH       DFFRPSDQLHGSXEOLFDWLRQRI
     UHPRYHGWRDFRXQWU\ZKHUHWKHDOLHQ¶VOLIHRUIUHHGRPZRXOGQRWEH        WKH3URSRVHG5XOHWR
     WKUHDWHQHGRQDFFRXQWRIUDFHUHOLJLRQQDWLRQDOLW\PHPEHUVKLSLQD      LPSOHPHQWWKH$JUHHPHQW
                                                                                 SXEOLVKHGRQ0DUFK
     SDUWLFXODUVRFLDOJURXSRUSROLWLFDORSLQLRQDQGZKHUHWKHDOLHQ         )HG5HJ
     ZRXOGKDYHDFFHVVWRDIXOODQGIDLUSURFHGXUHIRUGHWHUPLQLQJDFODLP
     WRDV\OXPRUHTXLYDOHQWWHPSRUDU\SURWHFWLRQXQOHVVWKH$WWRUQH\
     *HQHUDO>QRZGHHPHGWREHWKH6HFUHWDU\RI+RPHODQG6HFXULW\
     XQGHUWKH+RPHODQG6HFXULW\$FW@ILQGVWKDWLWLVLQWKHSXEOLFLQWHUHVW
     IRUWKHDOLHQWRUHFHLYHDV\OXPLQWKH8QLWHG6WDWHV´
     
     2Q'HFHPEHUWKWKHJRYHUQPHQWVRIWKH8QLWHG6WDWHVDQG            
     &DQDGDVLJQHGWKH$JUHHPHQW%HWZHHQWKH*RYHUQPHQWRIWKH8QLWHG
     6WDWHVDQGWKH*RYHUQPHQWRI&DQDGD)RU&RRSHUDWLRQLQWKH
     ([DPLQDWLRQRI5HIXJHH6WDWXV&ODLPVIURP1DWLRQDOVRI7KLUG
     &RXQWULHV7KH$JUHHPHQWDOORFDWHVUHVSRQVLELOLW\EHWZHHQWKH
     8QLWHG6WDWHVDQG&DQDGDZKHUHE\RQHFRXQWU\RUWKHRWKHU EXWQRW
     ERWK ZLOODVVXPHUHVSRQVLELOLW\IRUSURFHVVLQJWKHFODLPVRIFHUWDLQ
     DV\OXPVHHNHUVZKRDUHWUDYHOLQJIURP&DQDGDLQWRWKH8QLWHG6WDWHV
     RUIURPWKH8QLWHG6WDWHVLQWR&DQDGD

     8QGHUWKH$JUHHPHQW86DQG&DQDGDKDYHDJUHHGWKDWWKH³FRXQWU\         
     RIODVWSUHVHQFH´LVREOLJDWHGWRDFFHSWWKHUHWXUQRIDQDV\OXPVHHNHU    
                                                                                 
     IURPWKH³UHFHLYLQJFRXQWU\´XQGHUFHUWDLQFLUFXPVWDQFHV                  
     6SHFLILFDOO\DOLHQVZKRUHTXHVWSURWHFWLRQIURPWKH³UHFHLYLQJ            
     FRXQWU\´HLWKHUDWD86&DQDGDODQGERUGHUSRUWRIHQWU\RUZKLOH       
     EHLQJGHSRUWHGWKURXJKWKH³UHFHLYLQJFRXQWU\´E\WKHJRYHUQPHQWRI        
     WKH³FRXQWU\RIODVWSUHVHQFH´PD\JHQHUDOO\EHUHWXUQHGWRWKH           
                                                                                 
     ³FRXQWU\RIODVWSUHVHQFH´7KH³FRXQWU\RIODVWSUHVHQFH´ZLOOWKHQ       

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                    6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                           86&,6
                                                                                                      
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1695 of 1770
                                                                                                       

     FRQVLGHUWKHDOLHQ¶VSURWHFWLRQUHTXHVWXQGHULWVOHJDOV\VWHP           
                                                                               
                                                                                
     7KHJHQHUDOREOLJDWLRQRIWKH³FRXQWU\RIODVWSUHVHQFH´WRDFFHSWWKH    
     UHWXUQRIDV\OXPVHHNHUVPDNLQJSURWHFWLRQFODLPVZDVODUJHO\             
     WHPSHUHGE\SULQFLSOHVXQGHUO\LQJWKH86SRVLWLRQZKLOHQHJRWLDWLQJ     
     WKH$JUHHPHQW  WRWKHH[WHQWSUDFWLFDEOHWKH$JUHHPHQWVKRXOG        
     QRWDFWWRVHSDUDWHIDPLOLHV  WKH$JUHHPHQWPXVWJXDUDQWHHWKDW       
                                                                                
     SHUVRQVVXEMHFWWRLWZRXOGKDYHWKHLUSURWHFWLRQFODLPVDGMXGLFDWHGLQ   
     RQHRIWKHWZRFRXQWULHVDQG  LWZRXOGEHDSSOLHGRQO\LQ             
     FLUFXPVWDQFHVZKHUHLWLVLQGLVSXWDEOHWKDWWKHDOLHQDUULYHGGLUHFWO\    
     IURPWKHRWKHUFRXQWU\5HIOHFWLQJWKHVHSULQFLSOHVWKH$JUHHPHQW       
     DOORZVDV\OXPVHHNHUVWRMRLQFHUWDLQUHODWLYHVDOUHDG\LQWKH            
                                                                                
     ³UHFHLYLQJFRXQWU\´,WDOVRFOHDUO\VWLSXODWHVWKDWDQDV\OXPVHHNHU     
     VXEMHFWWRLWVWHUPVPXVWKDYHKLVRUKHUSURWHFWLRQFODLPDGMXGLFDWHG    
     LQHLWKHU&DQDGDRUWKH8QLWHG6WDWHV$QGWKH$JUHHPHQWOLPLWVLWV      
     DSSOLFDWLRQWRWZRVLWXDWLRQVZKHUHDOLHQVKDYHFRPHGLUHFWO\IURP        
                                                                                
     WKHRWKHUFRXQWU\WKRVHDUULYLQJDWODQGERUGHUSRUWVRIHQWU\DQG
                                                                                
     WKRVHWUDQVLWLQJIURPWKH³FRXQWU\RIODVWSUHVHQFH´WKURXJKWKH          
     ³UHFHLYLQJFRXQWU\´GXULQJWKHFRXUVHRIGHSRUWDWLRQ                    
                                                                               
     ,QDGGLWLRQWRWKHVHOLPLWVRQWKH$JUHHPHQW¶VDSSOLFDELOLW\WKH         
                                                                                
     $JUHHPHQWDOVRFRQWDLQVVHYHUDOH[FHSWLRQVDOORZLQJDV\OXPVHHNHUV
                                                                                
     WRSXUVXHWKHLUSURWHFWLRQFODLPVLQWKH³UHFHLYLQJFRXQWU\´7KHVH       
     H[FHSWLRQVDUHGLVFXVVHGLQGHWDLOEHORZ                                 
                                                                               
     )LQDOO\LWLVLPSRUWDQWWRQRWHWKDWEHFDXVHWKH$JUHHPHQWLV           
                                                                                
     DSSOLFDEOHRQO\WRDOLHQVZKRPD\EHWUHDWHGDV³DSSOLFDQWVIRU
                                                                                 ,PPLJUDWLRQMXGJHVZLOO
     DGPLVVLRQ´XQGHU,1$ D WKHH[SHGLWHGUHPRYDOSURFHVVRI          FRQGXFWDVLPLODUDQDO\VLVLQ
      E KDVEHHQVHOHFWHGDVWKHSULQFLSDOLPSOHPHQWDWLRQYHKLFOHIRU       WKRVHFDVHVZKHUH'+6GRHV
     WKH$JUHHPHQW7KH'+6UHJXODWLRQVLPSOHPHQWLQJWKH$JUHHPHQW              QRWDSSO\WKHH[SHGLWHG
     FUHDWHZLWKLQWKHH[SHGLWHGUHPRYDOSURFHVVDQHZPHFKDQLVPIRU            UHPRYDOSURFHVVWRDQDOLHQ
                                                                                 VXEMHFWWRWKH$JUHHPHQWDQG
     PDNLQJGHWHUPLQDWLRQVDERXWKRZWKH$JUHHPHQWDSSOLHVWRDV\OXP
                                                                                 LQVWHDGSODFHVWKHDOLHQLQ
     VHHNHUV7KLVQHZPHFKDQLVPLVFDOOHGWKH³WKUHVKROGVFUHHQLQJ             UHPRYDOSURFHHGLQJVXQGHU
     LQWHUYLHZ´)RUFDVHVZKHUHWKH$JUHHPHQWDSSOLHVWKH³WKUHVKROG         ,1$&)5
     VFUHHQLQJLQWHUYLHZ´ZLOOSUHFHGH DQGLQVRPHFDVHVSUHHPSW WKH         J 
     ,1$ E  % FUHGLEOHIHDULQWHUYLHZSURFHVVZLWKZKLFK               
     DV\OXPRIILFHUVDUHIDPLOLDU

,,, )81&7,212)7+5(6+2/'6&5((1,1*
     
     7KHIXQFWLRQRIWKHWKUHVKROGVFUHHQLQJSURFHVVLVWRGHWHUPLQH
     ZKHWKHUDQDOLHQLVVXEMHFWWRWKH$JUHHPHQWDQGLIVRZKHWKHUWKH
     DOLHQZLOOEHSHUPLWWHGWRUHPDLQLQWKH86WRSXUVXHKLVRUKHU
     SURWHFWLRQFODLPVEDVHGRQWKHDOLHQ¶VTXDOLILFDWLRQIRURQHRIWKH
     $JUHHPHQW¶VH[FHSWLRQV



86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2               $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                   6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                          86&,6
                                                                                                     
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1696 of 1770
                                                                                                     

     
      ,WLVLPSRUWDQWWRNHHSLQPLQGWKDWZKLOHERWKWKH86DQG&DQDGD
      ERDVWJHQHURXVDQGHIIHFWLYHSURWHFWLRQUHJLPHVLQVRPHLQGLYLGXDO
      FDVHVDQDSSOLFDQWPD\KDYHFRPSHOOLQJUHDVRQVIRUQRWVHHNLQJ
      SURWHFWLRQLQRQHQDWLRQLQIDYRURIWKHRWKHU$V\OXPRIILFHUVDUH
      WUDLQHGWRPDNHIDFWXDODQGOHJDOGHWHUPLQDWLRQVLQWKHFRQWH[WRI
      SURWHFWLRQFODLPVVRWKH\DUHZHOOVXLWHGWRWKHWDVNRIWKHWKUHVKROG
      VFUHHQLQJ

                                                                                
,9 67$1'$5'2)3522),17+5(6+2/'6&5((1,1*                                    

     7KHWKUHVKROGVFUHHQLQJLVDIDFWEDVHGGHWHUPLQDWLRQDQGLVVXEMHFW      &)5 H  LL 
     WRDSUHSRQGHUDQFHRIWKHHYLGHQFHVWDQGDUGRISURRI7KUHVKROG           
                                                                                 
     VFUHHQLQJLQWHUYLHZVDUHFRQGXFWHGLQ4 $IRUPDWWRFUHDWHDVZRUQ         
     VWDWHPHQWWKDWLVUHDGEDFNWRWKHDV\OXPVHHNHUWRHQVXUHDFRPSOHWH      
     DQGDFFXUDWHUHFRUGIRUVXSHUYLVRU\DQG+HDGTXDUWHUV$V\OXP                
       +4$60 UHYLHZ7KHUHLVQRRWKHUUHYLHZRIWKHWKUHVKROG                
     VFUHHQLQJGHWHUPLQDWLRQ                                                   
                                                                                 
                                                                                
     $V\OXPRIILFHUVZLOOXVHDOODYDLODEOHHYLGHQFHLQFOXGLQJWKH             
     LQGLYLGXDO VWHVWLPRQ\DIILGDYLWVDQGRWKHUGRFXPHQWDWLRQDVZHOO        
     DVDYDLODEOHUHFRUGVDQGGDWDEDVHVWRGHWHUPLQHZKHWKHUDQ                ([FHUSWIURP6XSSOHPHQWDU\
     H[FHSWLRQWRWKH$JUHHPHQWDSSOLHVLQHDFKDOLHQ VFDVH&UHGLEOH          ,QIRUPDWLRQWRWKH3URSRVHG
                                                                                 5XOH³:KDW7\SHRI
     WHVWLPRQ\DORQHPD\EHVXIILFLHQWWRHVWDEOLVKWKDWDQH[FHSWLRQ           (YLGHQFH:LOO6DWLVI\86&,6
     DSSOLHVLIWKHUHLVDVDWLVIDFWRU\H[SODQDWLRQRIZK\FRUURERUDWLYH       :KHQ'HWHUPLQLQJ:KHWKHU
     GRFXPHQWDWLRQLVQRWUHDVRQDEO\DYDLODEOH,QDVVHVVLQJZKHWKHU            DQ,QGLYLGXDO0HHWV2QHRI
     HYLGHQFHLVUHDVRQDEO\DYDLODEOHDV\OXPRIILFHUVVKRXOGEHVHQVLWLYH      WKH([FHSWLRQVLQWKH
                                                                                 $JUHHPHQW"´)5
     WRWKHIDFWWKDWDV\OXPVHHNHUVIOHHLQJSHUVHFXWLRQPD\RIWHQQRW
     KDYHGRFXPHQWVHVWDEOLVKLQJHOLJLELOLW\IRURQHRIWKH$JUHHPHQW¶V
     H[FHSWLRQVDWWKHWLPHWKH\VHHNWRHQWHUWKH8QLWHG6WDWHVIURP
     &DQDGDKRZHYHUWKH\VKRXOGDOVRFRQVLGHUWKHOHQJWKRIWLPHWKH
     DV\OXPVHHNHUVSHQWLQ&DQDGDDQGZKHWKHURQHFRXOGUHDVRQDEO\
     EHH[SHFWHGWRKDYHREWDLQHGGRFXPHQWDWLRQZKLOHLQ&DQDGD$OVR
     FRPSXWHUV\VWHPVDQGJRYHUQPHQWGDWDEDVHUHFRUGVWKRXJKKHOSIXO
     LQYHULI\LQJFHUWDLQIDPLO\UHODWLRQVKLSVDQGTXHVWLRQVFRQFHUQLQJ
     LPPLJUDWLRQVWDWXVPD\QRWEHFRQFOXVLYH$V\OXPRIILFHUV
     FRQGXFWLQJWKUHVKROGVFUHHQLQJLQWHUYLHZVVKRXOGUHO\XSRQWKHLU
     WUDLQLQJDQGH[SHULHQFHLQHYDOXDWLQJFUHGLELOLW\RIWHVWLPRQ\ZKHQ
     WKHUHLVOLWWOHRUQRGRFXPHQWDWLRQLQVXSSRUWRIWKDWWHVWLPRQ\
     
     
9   (;&(37,216$33/,&$%/($786&$1$'$/$1'                                  
     %25'(5325762)(175<                                                      
                                                                                
                                                                                 
     $OLHQVZKRUHTXHVWDV\OXPZLWKKROGLQJRIUHPRYDORUSURWHFWLRQ           &)5 H  LLL 
     XQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHDWD86SRUWRIHQWU\ORFDWHG       

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                 $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                     6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                            86&,6
                                                                                                       
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1697 of 1770
                                                                                             

     RQWKHVKDUHG86&DQDGDODQGERUGHUZLOOEHLQHOLJLEOHWRSXUVXH
     WKHLUFODLPVLQWKH86XQOHVVWKH\TXDOLI\IRURQHRIWKH
     $JUHHPHQW¶VH[FHSWLRQV$QDOLHQTXDOLILHVIRUDQH[FHSWLRQWRWKH
     $JUHHPHQWXQGHUWKHVHFLUFXPVWDQFHVLIKHRUVKH
     
       D  ,VDFLWL]HQRI&DQDGDRUQRWKDYLQJDFRXQWU\RIQDWLRQDOLW\LV
            DKDELWXDOUHVLGHQWRI&DQDGD

       E  +DVLQWKH8QLWHG6WDWHVDVSRXVHVRQGDXJKWHUSDUHQWOHJDO
            JXDUGLDQVLEOLQJJUDQGSDUHQWJUDQGFKLOGDXQWXQFOHQLHFH
            RUQHSKHZZKRKDVEHHQJUDQWHGDV\OXPUHIXJHHRURWKHU
            ODZIXOVWDWXVLQWKH8QLWHG6WDWHVSURYLGHGKRZHYHUWKDWWKLV
            H[FHSWLRQVKDOOQRWDSSO\WRDQDOLHQZKRVHUHODWLYHPDLQWDLQV
            RQO\QRQLPPLJUDQWYLVLWRUVWDWXVDVGHILQHGLQVHFWLRQ
             D  % RIWKH$FWRUZKRVHUHODWLYHPDLQWDLQVRQO\
            YLVLWRUVWDWXVEDVHGRQDGPLVVLRQWRWKH8QLWHG6WDWHVSXUVXDQW
            WRWKH9LVD:DLYHU3URJUDP

       F  +DVLQWKH8QLWHG6WDWHVDVSRXVHVRQGDXJKWHUSDUHQWOHJDO
            JXDUGLDQVLEOLQJJUDQGSDUHQWJUDQGFKLOGDXQWXQFOHQLHFH
            RUQHSKHZZKRLVDWOHDVW\HDUVRIDJHDQGKDVDQDV\OXP
            DSSOLFDWLRQSHQGLQJEHIRUH86&LWL]HQVKLSDQG,PPLJUDWLRQ
            6HUYLFHVWKH([HFXWLYH2IILFHIRU,PPLJUDWLRQ5HYLHZRURQ
            DSSHDOLQIHGHUDOFRXUWLQWKH8QLWHG6WDWHV

       G  ,VXQPDUULHGXQGHU\HDUVRIDJHDQGGRHVQRWKDYHDSDUHQW
            RUOHJDOJXDUGLDQLQHLWKHU&DQDGDRUWKH8QLWHG6WDWHV

       H  $UULYHGLQWKH8QLWHG6WDWHVZLWKDYDOLGO\LVVXHGYLVDRURWKHU
            YDOLGDGPLVVLRQGRFXPHQWRWKHUWKDQIRUWUDQVLWLVVXHGE\WKH
            8QLWHG6WDWHVWRWKHDOLHQRUEHLQJUHTXLUHGWRKROGDYLVDWR
            HQWHU&DQDGDZDVQRWUHTXLUHGWRREWDLQDYLVDWRHQWHUWKH
            8QLWHG6WDWHVRU

       I  7KH'LUHFWRURI86&,6RUWKH'LUHFWRU VGHVLJQHHGHWHUPLQHV
            LQWKHH[HUFLVHRIXQUHYLHZDEOHGLVFUHWLRQWKDWLWLVLQWKH
            SXEOLFLQWHUHVWWRDOORZWKHDOLHQWRSXUVXHDFODLPIRUDV\OXP
            ZLWKKROGLQJRIUHPRYDORUSURWHFWLRQXQGHUWKH&RQYHQWLRQ
            $JDLQVW7RUWXUHLQWKH8QLWHG6WDWHV





86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                 $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                     6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                            86&,6
                                                                                                       
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1698 of 1770
                                                                                                         

     $ &LWL]HQRUKDELWXDOUHVLGHQWRI&DQDGD                                   $JUHHPHQWDUW
                                                                                 
                                                                                  &)5 H  LLL $ 
         $SSOLFDWLRQVPDGHE\LQGLYLGXDOVFODLPLQJWREHFLWL]HQVRI             
         &DQDGDPXVWEHUHIHUUHGWR+4$60SULRUWRDGHWHUPLQDWLRQ             
         $SDVVSRUWPD\JHQHUDOO\EHFRQVLGHUHGSUHVXPSWLYHSURRIRI             
         FLWL]HQVKLS                                                          

                                                                                  
           $OLHQVFODLPLQJFLWL]HQVKLSLQPXOWLSOHFRXQWULHVPD\EH
                                                                                  
           DGPLWWHGXQGHUWKLVH[FHSWLRQLIWKH\HVWDEOLVK&DQDGLDQ              
           FLWL]HQVKLSE\DSUHSRQGHUDQFHRIWKHHYLGHQFH                       

                                                                                  
           6WDWHOHVVLQGLYLGXDOVZKRODVWUHVLGHGLQ&DQDGDPXVWHVWDEOLVK
                                                                                  
           ERWKVWDWHOHVVQHVVDQGKDELWXDOUHVLGHQFHLQ&DQDGD

                                                                                  
           7KH81KDVGHILQHG³VWDWHOHVVSHUVRQ´DV³DSHUVRQZKRLVQRW         
           FRQVLGHUHGDVDQDWLRQDOE\DQ\6WDWHXQGHUWKHRSHUDWLRQRILWV      
           ODZ´7KH,1$GHILQHV³QDWLRQDO´DVDSHUVRQRZLQJSHUPDQHQW          
           DOOHJLDQFHWRD6WDWH%RWKGHILQLWLRQVVKRXOGEHFRQVLGHUHG          
                                                                                  
           ZKHQGHWHUPLQLQJZKHWKHUDQLQGLYLGXDOLVVWDWHOHVV(YHQLIWKH      &RQYHQWLRQ5HODWLQJWRWKH
           DSSOLFDQWEHOLHYHVKHRUVKHRZHVDOOHJLDQFHWRD6WDWHLIWKH       6WDWXVRI6WDWHOHVV3HUVRQV
           6WDWHGRHVQRWFRQVLGHUWKHDSSOLFDQWWREHDQDWLRQDORIWKDW        RSHQHGIRUVLJQDWXUH6HSW
           6WDWHWKHDSSOLFDQWVKRXOGEHFRQVLGHUHGVWDWHOHVV$V\OXP           DUW  8176
           2IILFHUVPD\ZLVKWRUHVHDUFK6WDWHQDWLRQDOLW\ODZVWRKHOS           HQWHUHGLQWRIRUFH-XQH
                                                                                   
           LGHQWLI\VWDWHOHVVQHVV                                               
                                                                                 
           :KHWKHUWKHDSSOLFDQWPDLQWDLQHGDKDELWXDOUHVLGHQFHLQ              
           &DQDGDLVDTXHVWLRQRIIDFWWKDWVKRXOGEHDVVHVVHGEDVHGRQ         
           WKHDSSOLFDQW¶VWHVWLPRQ\DQGDQ\GRFXPHQWDWLRQWKDW                  
                                                                                  
           HVWDEOLVKHVWKDWWKHDSSOLFDQWLQIDFWUHVLGHGLQ&DQDGD
                                                                                  
           $V\OXP3UH6FUHHQLQJ2IILFHUV $362V VKRXOGHOLFLWVSHFLILF          
           LQIRUPDWLRQHVWDEOLVKLQJSODFHRIUHVLGHQFHDQGGXUDWLRQWR           ,1$ D  
           GHWHUPLQHZKHWKHUWKHDSSOLFDQWKDELWXDOO\UHVLGHGLQ&DQDGD         
                                                                                  
                                                                                 
     %    )DPLO\PHPEHULQODZIXOVWDWXV                                        $JUHHPHQWDUW D 
                                                                                 
            4XDOLI\LQJIDPLO\PHPEHUVZLWKODZIXOLPPLJUDWLRQVWDWXV          &)5 H  LLL % 
                                                                                  
               LQWKH8QLWHG6WDWHVRWKHUWKDQYLVLWRU %%RUYLVD       
               ZDLYHUSURJUDP PD\VHUYHDVDQFKRUUHODWLYHVXSRQZKRP          
               WKHDSSOLFDQWPD\EDVHKLVKHUUHTXHVWIRUH[FHSWLRQWR           
               UHWXUQXQGHUWKH6DIH7KLUG$JUHHPHQW                          
                                                                                 
                                                                                  
                3URRIRIUHODWLRQVKLSPD\EHEDVHGRQVSHFLILF                   
                GRFXPHQWDU\HYLGHQFH VXFKDVDELUWKFHUWLILFDWH                
                HVWDEOLVKLQJDSDUHQWFKLOGUHODWLRQVKLS RURQWKHFUHGLEOH   
                WHVWLPRQ\RIWKHDSSOLFDQWDORQH                                
                                                                                 
                                                                                  
                $GGLWLRQDOVXSSRUWLQJHYLGHQFHFRXOGLQFOXGHDVZRUQ

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                 $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                     6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                            86&,6
                                                                                                       
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1699 of 1770
                                                                                                       

              VWDWHPHQWH[HFXWHGE\WKHDQFKRUUHODWLYHRUE\WKHDQFKRU       
              UHODWLYH¶VUHSUHVHQWDWLYH QRWQHFHVVDULO\DOHJDO                
                                                                                 
              UHSUHVHQWDWLYH LIWKHDQFKRUUHODWLYHLVLQFDSDEOHRI            
              H[HFXWLQJDVZRUQVWDWHPHQW6ZRUQVWDWHPHQWVE\DQFKRU          
              UHODWLYHVVKRXOGLGHQWLI\WKHDQFKRUE\IXOOQDPHGDWHRI        
              ELUWKDQGDOLHQUHJLVWUDWLRQQXPEHU LIWKHDQFKRULVQRWD      
              86FLWL]HQ $362VPD\ZLVKWRFRQWDFWDQFKRUUHODWLYHV          
                                                                                 
              E\WHOHSKRQHWRFRQILUPRUVXSSOHPHQWLQIRUPDWLRQ                 
              SURYLGHGLQWKHVWDWHPHQW                                        
                                                                                
              7RIDFLOLWDWHVXEPLVVLRQRIGRFXPHQWVE\WKHDQFKRU               
              UHODWLYHWKHDSSOLFDQWVKRXOGEHDIIRUGHGDFFHVVWR              
                                                                                 
              WHOHFRPPXQLFDWLRQVHTXLSPHQWWRFRQWDFWWKHDQFKRUDQG           
              WRUHFHLYHFRPPXQLFDWLRQIURPWKHDQFKRU                       
                                                                                
              7KHDSSOLFDQW¶VFUHGLEOHWHVWLPRQ\DORQHPD\DOVREH              
              VXIILFLHQWWRHVWDEOLVKDTXDOLI\LQJUHODWLRQVKLSLIREWDLQLQJ   0DWWHURI'DVV, 1'HF
                                                                                  %,$ 0DWWHURI6
              GRFXPHQWDU\HYLGHQFHLVXQUHDVRQDEOH7KHWHVWLPRQ\
                                                                                 0-, 1'HF %,$
              PXVWHVWDEOLVKWKDWLWLVPRUHOLNHO\WKDQQRWWKDWWKH            0DWWHURI<%
              UHODWLRQVKLSH[LVWV7RHVWDEOLVKDUHODWLRQVKLSWKURXJK         , 1'HF %,$ 
              FUHGLEOHWHVWLPRQ\DORQHWKH$362VKRXOGHOLFLW                  0DWWHURI%%,QW'HF
              LQIRUPDWLRQUHODWLQJWRWKHDQFKRUUHODWLYH¶VEDVLF                %,$ 
                                                                                 
              ELRJUDSKLFLQIRUPDWLRQVXFKDVELUWKGDWHDJHSODFHRI
                                                                                 
              UHVLGHQFHOHQJWKRIWLPHLQWKH86RURWKHULQIRUPDWLRQ       
              WKDWFRQILUPVIDPLOLDULW\ZLWKWKHUHODWLYH
          
              7KHIROORZLQJIDPLO\PHPEHUVPD\VHUYHDVDQFKRU
              UHODWLYHV

               D   7KHDSSOLFDQW¶VVSRXVHDVGHILQHGLQ,1$                )HG5HJ
                      D  7KHUHODWLRQVKLSPXVWEHEDVHGRQD            
                                                                                 0DWWHURI+, 1'HF
                     QRQSRO\JDPRXVPDUULDJHYDOLGXQGHUWKHODZVRIWKH         %,$ 
                     SODFHZKHUHWKHPDUULDJHZDVSHUIRUPHGDQGGRHV           
                     QRWLQFOXGHXQLRQVSUHFOXGHGE\86ODZRU                'HIHQVHRI0DUULDJH$FW
                     UHJXODWLRQV3URRIRIDVSRXVDOUHODWLRQVKLSFRXOG        3XEOLF/DZVHFWLRQ
                     LQFOXGHDPDUULDJHFHUWLILFDWHRUDVZRUQVWDWHPHQW        6WDW  
                     IURPWKHVSRXVH

               E   6RQPHDQLQJWKHPDOHRIIVSULQJRIWKHDSSOLFDQW          7KHWHUPV³VRQ´DQG
                     LQFOXGLQJWKRVHERUQHLWKHULQRURXWRIZHGORFN          ³GDXJKWHU´DVWKH\DUHXVHG
                                                                                 LQWKH$JUHHPHQWDUH
                     VWHSVRQVDQGWKRVHDGRSWHGSULRUWRWKHDJHRI      HTXLYDOHQWWRWKH³FKLOG´
                     3URRIRIDSDUHQWVRQUHODWLRQVKLSFRXOGLQFOXGHD         GHILQLWLRQRI,1$ E 
                     ELUWKFHUWLILFDWHRUDGRSWLRQGHFUHHVKRZLQJWKH           ZLWKWKHH[FHSWLRQWKDW
                     DSSOLFDQW¶VQDPHDVRQHRIWKHVRQ¶VSDUHQWVRUD          E  ¶VUHTXLUHPHQWWKDW
                     VZRUQVWDWHPHQWE\WKHVRQ LIKHLVRURYHU RUE\     WKH³VRQ´RU³GDXJKWHU´EH
                                                                                 ³DQXQPDUULHGSHUVRQXQGHU
                     WKHVRQ¶VUHSUHVHQWDWLYH LIWKHVRQLVXQGHU          WZHQW\RQH\HDUVRIDJH´GRHV
                                                                                QRWDSSO\WRDQDO\VLVXQGHU

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                    6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                           86&,6
                                                                                                      
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1700 of 1770
                                                                                                     

                                                                                WKH$JUHHPHQW¶VH[FHSWLRQV

               F   'DXJKWHUPHDQLQJWKHIHPDOHRIIVSULQJRIWKH          ,G
                     DSSOLFDQWLQFOXGLQJWKRVHERUQHLWKHULQRURXWRI
                     ZHGORFNVWHSGDXJKWHUVDQGWKRVHDGRSWHGSULRUWR
                     WKHDJHRI3URRIRIDSDUHQWGDXJKWHU
                     UHODWLRQVKLSFRXOGLQFOXGHDELUWKFHUWLILFDWHRU
                     DGRSWLRQGHFUHHVKRZLQJWKHDSSOLFDQW¶VQDPHDVRQH
                     RIWKHGDXJKWHU¶VSDUHQWVRUDVZRUQVWDWHPHQWE\WKH
                     GDXJKWHU LIVKHLVRURYHU RUE\WKHGDXJKWHU¶V
                     UHSUHVHQWDWLYH LIVKHLVXQGHU 
               
               G   3DUHQWPHDQLQJWKHIDWKHURUPRWKHURIWKH               ,1$6HFWLRQ E  
                     DSSOLFDQWHLWKHUWKURXJKELUWKRUDGRSWLRQSULRUWR
                     WKHDJHRIRUDVWHSIDWKHURUVWHSPRWKHU
                     PHDQLQJDSHUVRQPDUULHGWRWKHIDWKHURUPRWKHURI
                     WKHDSSOLFDQWSULRUWRWKHDSSOLFDQW¶VHLJKWHHQWK
                     ELUWKGD\3URRIRISDUHQWDOUHODWLRQVKLSFRXOG
                     LQFOXGHDELUWKFHUWLILFDWHRUDGRSWLRQGHFUHHVKRZLQJ
                     WKHDSSOLFDQWDVWKHFKLOGRIWKHQDPHGSDUHQWRUD
                     VZRUQVWDWHPHQWE\WKHSDUHQW
               
               H   /HJDOJXDUGLDQPHDQLQJDSHUVRQFXUUHQWO\YHVWHG         &)5 H  LY 
                     ZLWKOHJDOFXVWRG\RIWKHDSSOLFDQWRUYHVWHGZLWK
                     OHJDODXWKRULW\WRDFWRQEHKDOIRIWKHDSSOLFDQW
                     SURYLGHGWKDWWKHDSSOLFDQWLVXQPDUULHGDQGXQGHU
                     DJH3URRIRIJXDUGLDQVKLSFRXOGLQFOXGHDFRXUW
                     LVVXHGJXDUGLDQVKLSRUGHURUVZRUQVWDWHPHQWE\WKH
                     JXDUGLDQ
               
               I   6LEOLQJPHDQLQJWKHEURWKHURUVLVWHURIWKH             
                     DSSOLFDQWDVDUHVXOWRIKDYLQJWKHVDPHPRWKHURU
                     IDWKHUWKURXJKELUWKRUDGRSWLRQSULRUWRWKHDJHRI
                     7KLVWHUPDOVRLQFOXGHVDVWHSVLEOLQJPHDQLQJD
                     SHUVRQZLWKDSDUHQWPDUULHGWRDSDUHQWRIWKH
                     DSSOLFDQW3URRIRIVLEOLQJUHODWLRQVKLSFRXOGLQFOXGH
                     ELUWKFHUWLILFDWHVRUDGRSWLRQGHFUHHVIRUERWKWKH
                     VLEOLQJDQGWKHDSSOLFDQWVKRZLQJVKDUHGSDUHQWDJH
                     RUDVZRUQVWDWHPHQWE\WKHVLEOLQJ LIRURYHU 
                     SDUHQWRUUHSUHVHQWDWLYHRUDQ\FRPELQDWLRQRIWKH
                     DERYH
               
               J   *UDQGSDUHQWPHDQLQJWKHSDUHQWRIWKHDSSOLFDQW¶V        
                     SDUHQWDVWKHWHUP³SDUHQW´LVGHILQHGDERYH3URRI
                     RIJUDQGSDUHQWUHODWLRQVKLSWRWKHDSSOLFDQWFRXOG
                     LQFOXGHELUWKFHUWLILFDWHVRUDGRSWLRQGHFUHHVRIWKH
                     DSSOLFDQW¶VSDUHQWDQGWKHDSSOLFDQWRUE\VZRUQ

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2               $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                   6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                          86&,6
                                                                                                     
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1701 of 1770
                                                                                              

                     VWDWHPHQWIURPWKHJUDQGSDUHQWRUWKHDSSOLFDQW¶V
                     SDUHQWRUWKHLUUHSUHVHQWDWLYHRUDQ\FRPELQDWLRQRI
                     WKHDERYH
               
               K   *UDQGFKLOGPHDQLQJWKHVRQRUGDXJKWHURIWKH             
                     DSSOLFDQW¶VVRQRUGDXJKWHUDVWKHWHUPV³VRQ´DQG
                     ³GDXJKWHU´DUHGHILQHGDERYH3URRIRIJUDQGFKLOG
                     UHODWLRQVKLSFRXOGLQFOXGHELUWKFHUWLILFDWHVRU
                     DGRSWLRQGHFUHHVIRUWKHJUDQGFKLOGDQGWKH
                     JUDQGFKLOG¶VSDUHQW DSSOLFDQW¶VVRQRUGDXJKWHU 
                     VZRUQVWDWHPHQWVIURPWKHJUDQGFKLOG LIRURYHU 
                     RUKLVKHUSDUHQWVRUUHSUHVHQWDWLYHRUDQ\
                     FRPELQDWLRQRIWKHDERYH
               
               L   $XQWRUXQFOHPHDQLQJWKHVLEOLQJRIWKHDSSOLFDQW¶V      
                     SDUHQWRUWKHVSRXVHRIDQDSSOLFDQW¶VSDUHQW¶V
                     VLEOLQJDVWKHWHUPV³VLEOLQJ´³SDUHQW´DQG
                     ³VSRXVH´DUHGHILQHGDERYH3URRIRIUHODWLRQVKLSWR
                     DQDXQWRUXQFOHFRXOGLQFOXGHELUWKFHUWLILFDWHVRU
                     DGRSWLRQGHFUHHVVKRZLQJFRPPRQSDUHQWDJHRIWKH
                     DXQWDQGWKHDSSOLFDQW¶VSDUHQWRUPDUULDJH
                     FHUWLILFDWHVKRZLQJXQLRQZLWKWKHDSSOLFDQW¶V
                     SDUHQW¶VVLEOLQJRUVZRUQWHVWLPRQ\IURPWKHDXQWRU
                     XQFOH LIRURYHU RUKLVRUKHUVLEOLQJSDUHQWRU
                     UHSUHVHQWDWLYHRUDQ\FRPELQDWLRQRIWKHDERYH

               M   1LHFHPHDQLQJWKHGDXJKWHURIWKHDSSOLFDQW¶V             
                     VLEOLQJDVWKHWHUPV³GDXJKWHU´DQG³VLEOLQJ´DUH
                     GHILQHGDERYH3URRIRIDXQWXQFOHUHODWLRQVKLSWRD
                     QLHFHFRXOGLQFOXGHELUWKFHUWLILFDWHVRUDGRSWLRQ
                     GHFUHHVRIWKHDSSOLFDQWWKHQLHFH¶VSDUHQW
                      DSSOLFDQW¶VVLEOLQJ DQGWKHQLHFHVZRUQVWDWHPHQWV
                     IURPWKHQLHFH LIRURYHU KHUSDUHQWVRUKHU
                     UHSUHVHQWDWLYHRUDQ\FRPELQDWLRQRIWKHDERYH



               N   1HSKHZPHDQLQJWKHVRQRIWKHDSSOLFDQW¶VVLEOLQJ        
                     DVWKHWHUPV³VRQ´DQG³VLEOLQJ´DUHGHILQHGDERYH
                     3URRIRIDXQWXQFOHUHODWLRQVKLSWRDQHSKHZFRXOG
                     LQFOXGHELUWKFHUWLILFDWHVRUDGRSWLRQGHFUHHVRIWKH
                     DSSOLFDQWWKHQHSKHZ¶VSDUHQW DSSOLFDQW¶VVLEOLQJ 
                     DQGWKHQHSKHZVZRUQVWDWHPHQWVIURPWKHQHSKHZ
                      LIRURYHU KLVSDUHQWVRUKLVUHSUHVHQWDWLYHRU
                     DQ\FRPELQDWLRQRIWKHDERYH
               



86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                 $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                     6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                            86&,6
                                                                                                       
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1702 of 1770
                                                                                                          

              ,QODZUHODWLRQVKLSVDUHQRWFRQVLGHUHGTXDOLI\LQJIDPLO\         
                 PHPEHUV

              )RUSXUSRVHVRIWKLVH[FHSWLRQWKHUHLVQRDJHUHVWULFWLRQ       
                 RQWKHDQFKRUIDPLO\PHPEHULQODZIXOLPPLJUDWLRQ
                 VWDWXV

              /DZIXOLPPLJUDWLRQVWDWXVIRUWKHSXUSRVHRIH[FHSWLRQWR         
                 WKH6DIH7KLUG$JUHHPHQWGRHVQRWLQFOXGHIDPLO\                  
                 PHPEHUVLQQRQLPPLJUDQWVWDWXVXQGHU,1$                         
                  D  % RUSXUVXDQWWRWKH9LVD:DLYHU3URJUDP              
                 3URRIRIODZIXOLPPLJUDQWVWDWXVFRXOGLQFOXGH                    7KH9:3LVRXWOLQHGLQ,1$
                 YHULILFDWLRQWKURXJK'+6RU(2,5GDWDEDVHVFRSLHVRI             DQGLPSOHPHQWHGDW
                                                                                    &)5SDUW
                 GRFXPHQWVWKDWIRUPWKHEDVLVIRUVXFKVWDWXV HJD86
                 ELUWKFHUWLILFDWHIRUFLWL]HQVKLSEDVHGRQELUWKLQWKH86
                 &RXUW2UGHUJUDQWLQJZLWKKROGLQJRIUHPRYDOHWF 
                 ([DPSOHVRIHOLJLEOHDQFKRUVWDWXVZRXOGLQFOXGHWKH
                 IROORZLQJ

                 D   86&LWL]HQV
                 E   86/DZIXO3HUPDQHQW5HVLGHQWV /35V LQFOXGLQJ
                       FRQGLWLRQDO/35V
                 F   $V\OHHV
                 G   5HIXJHHV
                 H   $OLHQVJUDQWHG7HPSRUDU\3URWHFWHG6WDWXV
                 I   $OLHQVJUDQWHGZLWKKROGLQJRIUHPRYDO
                 J   $OLHQVZLWKYDOLGVWXGHQWDQGHPSOR\PHQWUHODWHG
                       QRQLPPLJUDQWYLVDV

     &    )DPLO\0HPEHU\HDUVRIDJHRURYHUZKRKDVDSHQGLQJ                 $JUHHPHQWDUW E 
           DV\OXPDSSOLFDWLRQ                                                      
                                                                                   &)5 H  LLL &       
              7KLVH[FHSWLRQLQFOXGHVTXDOLI\LQJIDPLO\PHPEHUVDV
                 GHILQHGLQ%DODERYH

              8QOLNHWKHSUHYLRXVFDWHJRU\WKLVH[FHSWLRQSODFHVDQDJH
                 UHVWULFWLRQRQWKHDQFKRUIDPLO\PHPEHU

                 7KHDQFKRUIDPLO\PHPEHUPXVWEHRURYHUDFFRUGLQJ
                 WRLQIRUPDWLRQFRQWDLQHGLQWKHDV\OXPDSSOLFDWLRQRQWKH
                 GDWHRIWKHWKUHVKROGVFUHHQLQJGHWHUPLQDWLRQ7KLVDJH
                 UHVWULFWLRQDSSOLHVWRDOOIDPLO\PHPEHUVLQWKLVFDWHJRU\
                 LQFOXGLQJVSRXVHV
           





86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                  $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                      6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                             86&,6
                                                                                                        
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1703 of 1770
                                                                                                      

             $³IDPLO\PHPEHU´VKRXOGEHUHJDUGHGDVKDYLQJDQ                
                DV\OXPDSSOLFDWLRQSHQGLQJZKHUHKHRUVKHLVDSULQFLSDO        
                                                                                  
                DSSOLFDQWRULVLQFOXGHGDVDGHULYDWLYHEHQHILFLDU\RQDQ,     
                ILOHGE\DQRWKHUDOLHQRULVLQWKH86DQGLVWKH         
                EHQHILFLDU\RIDSHQGLQJ5HIXJHH$V\OHH5HODWLYH3HWLWLRQ        
                 )RUP,                                                     
                                                                                 
                                                                                  
                D   3HQGLQJDSSOLFDWLRQVLQFOXGHWKHIROORZLQJ
                                                                                  

                                                                                  
                          L   $SSOLFDWLRQVDZDLWLQJLQWHUYLHZ                   
                          LL  $SSOLFDWLRQVWKDWKDYHEHHQLQWHUYLHZHGEXW      
                              DUHDZDLWLQJGHFLVLRQ                             
                          LLL $SSOLFDWLRQVLQZKLFKD1RWLFHRI,QWHQWWR        
                                                                                  
                              'HQ\KDVEHHQLVVXHGEXWZKLFKKDYHQRWEHHQ      
                              GHQLHG                                            
                          LY $SSOLFDWLRQVWKDWKDYHEHHQUHIHUUHGWRDQ,-       
                              DQGDUHSHQGLQJEHIRUH(2,5                       
                          Y $SSOLFDWLRQVWKDWKDYHEHHQGHQLHGEXWKDYHDQ      
                                                                                  
                              DSSHDOSHQGLQJZLWKWKH%,$                       
                          YL $SSOLFDWLRQVWKDWKDYHEHHQGHQLHGEXWKDYHD       +4$60FDQEHFRQWDFWHGWR
                              3HWLWLRQIRU5HYLHZSHQGLQJZLWKD86&RXUW      KHOSGHWHUPLQHLIDIDPLO\
                              RI$SSHDOV                                        PHPEHU¶VDV\OXPDSSOLFDWLRQ
                                                                                 LVSHQGLQJUHYLHZE\D86
                                                                                  &RXUWRI$SSHDOV
                E   7KHIROORZLQJDSSOLFDWLRQZLOOQRWEHFRQVLGHUHG
                                                                                  
                      ³SHQGLQJ´                                                 
                                                                                 
                          L   $SSOLFDWLRQVWKDWKDYHEHHQDGPLQLVWUDWLYHO\       
                              FORVHG                                            
                          LL $SSOLFDWLRQVWKDWKDYHEHHQGLVPLVVHG              
                                                                                  
                          LLL $SSOLFDWLRQVWKDWKDYHEHHQWHUPLQDWHG            
                          LY $SSOLFDWLRQVWKDWKDYHEHHQZLWKGUDZQ              
                                                                                 
                F   7KHDSSOLFDWLRQPXVWEHSHQGLQJRQWKHGDWHRI             
                      WKUHVKROGVFUHHQLQJGHWHUPLQDWLRQ                         
                                                                                 
                G   3URRIRIILOLQJRI,PXVWEHFRQILUPHGE\5$36         
                                                                                  
                      DQGRU(2,5GDWDEDVHVRUE\SURRIRIUHFHLSW HLWKHU      
                      WKURXJKFRPPXQLFDWLRQUHFHLYHGIURP'+6RU'2-            
                      RUSURRIRIGRFNHWLQJEHIRUHDIHGHUDOFRXUW 

                H   1RDVVHVVPHQWRIWKHTXDOLW\RIWKHSHQGLQJDV\OXP
                      DSSOLFDWLRQLVUHTXLUHG
                       L   1HLWKHUWKHDV\OXPILOLQJEDUVRI,1$
                            D  RUWKHHOLJLELOLW\EDUVRI
                            E  $ DUHUHOHYDQWWRWKHWKUHVKROG
                           VFUHHQLQJGHWHUPLQDWLRQ
                       LL /LNHOLKRRGRIDSSURYDOLVQRWUHOHYDQWWRWKH
                           WKUHVKROGVFUHHQLQJGHWHUPLQDWLRQ

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                  $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                      6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                             86&,6
                                                                                                        
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1704 of 1770
                                                                                                         

     '    8QDFFRPSDQLHG0LQRUV                                                 $JUHHPHQWDUW F 
                                                                                
           )RUSXUSRVHVRIWKH$JUHHPHQW³XQDFFRPSDQLHGPLQRUV´DUH           &)5 H  LLL ' 
                                                                                 
                                                                                
            8QPDUULHGDQGXQGHUDJH DJHPD\EHHVWDEOLVKHG               &)5 D  
                WKURXJKYDOLGLGHQWLW\GRFXPHQWVGHQWDODQGRUZULVWERQH       J  
                H[DPLQDWLRQZKLFKLVDSURFHVVXVXDOO\FRRUGLQDWHGE\          
                                                                                 )HG5HJ
                WKH3XEOLF+HDOWK6HUYLFHRURWKHUHYLGHQFHWKDW
                                                                                 
                HVWDEOLVKHGWKDWLWLVPRUHOLNHWKDQQRWWKDWWKHDOLHQLV     
                XQGHUDJH DQG

              +DYHQRSDUHQWRUOHJDOJXDUGLDQLQHLWKHUWKH8QLWHG
                 6WDWHVRU&DQDGD
           
           8QGHU&%3SUDFWLFHVXQDFFRPSDQLHGMXYHQLOHDOLHQVDUH
           JHQHUDOO\QRWVXEMHFWWR([SHGLWHG5HPRYDO$VVXFKPRVW
           DOLHQVZKRPLJKWTXDOLI\IRUWKHDJUHHPHQW¶V³XQDFFRPSDQLHG
           PLQRU´H[FHSWLRQZLOOQRWXQGHUJRWKUHVKROGVFUHHQLQJ
           LQWHUYLHZVE\DV\OXPRIILFHUV,PPLJUDWLRQMXGJHVLQUHPRYDO
           SURFHHGLQJVXQGHU,1$ZLOOGHWHUPLQHZKHWKHU
           XQDFFRPSDQLHGPLQRUVDUHH[FHSWHGIURPWKH$JUHHPHQWE\
           DSSO\LQJWKH$JUHHPHQW¶VGHILQLWLRQRI³XQDFFRPSDQLHG
           PLQRU´ZKLFKGLIIHUVIURPWKDWFXVWRPDULO\XVHGE\&%3
           RIILFHUV

     (    ,QGLYLGXDOVZLWKDYDOLGO\LVVXHG86YLVDRU9LVD:DLYHU          $JUHHPHQWDUW G DUW
           QDWLRQDOVUHTXLUHGWRKDYHDYLVDLQ&DQDGD                          
                                                                                
                                                                                 &)5 H  LLL ( 
           $QDSSOLFDQWIRUDGPLVVLRQDWD86&DQDGDODQGERUGHUSRUW         
           RIHQWU\PD\EHGHQLHGDGPLVVLRQE\&%3DQGUHIHUUHGWRDQ           
           DV\OXPRIILFHUIRUDWKUHVKROGVFUHHQLQJLQWHUYLHZHYHQWKRXJK      
           KHRUVKHKDVDSDVVSRUWWKDWFRQWDLQVD86LVVXHGYLVD$OLHQV   
                                                                                 
           UHIHUUHGLQWKLVIDVKLRQPD\LQFOXGHWKRVHSUHVHQWLQJFXUUHQWO\
                                                                                 
           JHQXLQH QRWFRXQWHUIHLW QRQLPPLJUDQW86YLVDLQGLFDWLQJDQ      
           LQWHQWLRQWRDSSO\IRUDV\OXPDQGGHWHUPLQHGE\&%3WREHDQ        
           LQWHQGLQJLPPLJUDQWGXULQJWKHLQVSHFWLRQSURFHVV$OLHQV           
           IRXQGWRSRVVHVVJHQXLQHYLVDVZLOOPHHWDQH[FHSWLRQWRWKH         
                                                                                 
           $JUHHPHQWHYHQLIWKH\DUHDQLQWHQGLQJLPPLJUDQWDQGWKH          
           RIILFHUZLOOFRQWLQXHZLWKFRQVLGHUDWLRQRIWKHFUHGLEOHIHDU        
           FODLP                                                             
                                                                                
           $QH[DPSOHRIYDOLGO\LVVXHGJHQXLQHYLVDVIRUSXUSRVHVRI         
           WKLVH[FHSWLRQLVDQRQLPPLJUDQWYLVDWKDWZDVSURSHUO\LVVXHG      
                                                                                 
           E\DGHVLJQDWHG6WDWH'HSDUWPHQWRIILFLDOWRDQLQGLYLGXDOXVLQJ     
           DSURSHUO\LVVXHGSDVVSRUWEXWWKHLQGLYLGXDOZDVIRXQG             
           LQHOLJLEOHIRUDGPLVVLRQLQWRWKH86EHFDXVH&%3GHWHUPLQHG        
           WKHDOLHQWREHDQLQWHQGLQJLPPLJUDQW                            
                                                                                 

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                    6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                           86&,6
                                                                                                      
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1705 of 1770
                                                                                                      

                                                                              
           ([DPSOHVRIYLVDVWKDWZLOOQRWEHFRQVLGHUHGYDOLGO\LVVXHGIRU   
                                                                               
           SXUSRVHVRIWKLVH[FHSWLRQWRWKH$JUHHPHQWDUHREYLRXVO\        
           FRXQWHUIHLWYLVDVQRWLVVXHGE\WKH86*RYHUQPHQW               
           $GGLWLRQDOO\YLVDVLQSDVVSRUWVWKDWZHUHREWDLQHGWKURXJK        
           LGHQWLW\IUDXGDQGYLVDVLQSKRWRVXEEHGSDVVSRUWVZLOOQRWEH     
                                                                               
           FRQVLGHUHGYDOLGO\LVVXHG+RZHYHUZKHUHDQDOLHQKDVPDGHD
                                                                               
           PDWHULDOPLVUHSUHVHQWDWLRQWRDFRQVXODURIILFHUIRUSXUSRVHVRI   
           FRQFHDOLQJKLVRUKHULQWHQWLQRUGHUWRDSSO\IRUDV\OXPLQWKH   
           86DYLVDLVVXHGE\WKH6WDWH'HSDUWPHQWLQUHOLDQFHRQVXFK    
           DPLVUHSUHVHQWDWLRQPD\VWLOOEHUHJDUGHGDVYDOLGO\LVVXHG       
                                                                              
                                                                               $OLVWRI869:3
           $OLHQVIURPFRXQWULHVSDUWLFLSDWLQJLQWKH869LVD:DLYHU        SDUWLFLSDWLQJFRXQWULHVDQG
           3URJUDPZKRDUHQRWH[HPSWIURP&DQDGLDQYLVDUHTXLUHPHQWV         YLVDH[HPSW&DQDGLDQ
           DOVRTXDOLI\IRUDQH[FHSWLRQWRWKH$JUHHPHQW+RZHYHUDW        QDWLRQDOLWLHVPD\EHIRXQG
           WKLVWLPHDOOQDWLRQDOVRIHDFK869:3SDUWLFLSDWLQJFRXQWU\    UHVSHFWLYHO\DW
           DUHDOVRYLVDH[HPSWIRU&DQDGLDQSXUSRVHV7KXVWKLV             KWWSZZZFLFJFFDHQJOLVK
                                                                               YLVLWYLVDVDVS VFUROOGRZQ
           H[FHSWLRQZLOOQRWSUHVHQWO\DSSO\WRDQ\DV\OXPVHHNHUV9:3     WR³9LVLWRU9LVD
           DSSOLFDQWVZKRLQGLFDWHDQLQWHQWLRQWRDSSO\IRUDV\OXPZLOOEH   ([HPSWLRQV´ 
           UHIHUUHGWRDQDV\OXPRIILFHUZKRZLOOFRQGXFWDWKUHVKROG
           VFUHHQLQJLQWHUYLHZWRGHWHUPLQHWKHDSSOLFDELOLW\RIRWKHU
           $JUHHPHQWH[FHSWLRQV
     
     )    86&,6'LUHFWRURUGHVLJQHHGHWHUPLQHVLWLVLQWKH3XEOLF          $JUHHPHQWDUW
           ,QWHUHVWWRDOORZWKHLQGLYLGXDOWRVHHNDV\OXPLQWKH86        
                                                                              &)5 H  LLL ) 
                                                                               
           )RUSXUSRVHVRIWKHSXEOLFLQWHUHVWH[FHSWLRQWRWKH$JUHHPHQW    
           DQ$362ZLOOFRQGXFWWKHWKUHVKROGVFUHHQLQJLQWHUYLHZDQG         
           PD\UHFRPPHQGVXFKDGHWHUPLQDWLRQEXWWKHILQDOGHFLVLRQRQ      
           DIILUPDWLYHSXEOLFLQWHUHVWILQGLQJVLVPDGHE\WKH86&,6          
                                                                               
           GLUHFWRURUKLVKHUGHVLJQHH
                                                                               
                                                                              
           (DFKSXEOLFLQWHUHVWH[FHSWLRQVKRXOGEHHYDOXDWHGRQDQ           
           LQGLYLGXDOL]HGFDVHE\FDVHEDVLVDSSO\LQJD³WRWDOLW\RIWKH    )5
           FLUFXPVWDQFHV´DQDO\VLV

9, (;&(37,216$33/,&$%/(72,1',9,'8$/6%(,1*
    5(029('%<7+(*29(510(172)&$1$'$,1
    75$16,77+528*+7+(81,7('67$7(6

     3DUROHVWDWXVJUDQWHGWRDQDOLHQIRUWKHSXUSRVHRIDOORZLQJKLPRU
     KHUWRWUDQVLWWKURXJKWKH86GXULQJWKHFRXUVHRIUHPRYDOE\WKH
     &DQDGLDQJRYHUQPHQWZLOOEHUHYRNHGXSRQWKHDOLHQ¶VLQGLFDWLRQRI
     LQWHQWLRQWRVHHNDV\OXP7KHDSSOLFDQWZLOOWKHQEHLPPHGLDWHO\
     UHIHUUHGIRUDWKUHVKROGVFUHHQLQJLQWHUYLHZ)RUWKUHVKROGVFUHHQLQJ
     RILQWUDQVLWUHIHUUDOVWKHRQO\H[FHSWLRQVWRWKH$JUHHPHQWDUHWKH
     IROORZLQJ

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2               $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                   6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                          86&,6
                                                                                                     
          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1706 of 1770
                                                                                                          

                                                                                  
          ,VDFLWL]HQRI&DQDGDRUQRWKDYLQJDFRXQWU\RIQDWLRQDOLW\LV    'HVFULEHGLQJUHDWHUGHWDLODW
            DKDELWXDOUHVLGHQWRI&DQDGDRU                                    6HFWLRQ9 $ DERYH
                                                                                   
                                                                                  
          7KH'LUHFWRURI86&,6RUWKH'LUHFWRU VGHVLJQHHGHWHUPLQHV        'HVFULEHGLQJUHDWHUGHWDLODW
            LQWKHH[HUFLVHRIXQUHYLHZDEOHGLVFUHWLRQWKDWLWLVLQWKH         6HFWLRQ9 ) DERYH
            SXEOLFLQWHUHVWWRDOORZWKHDOLHQWRSXUVXHDFODLPIRUDV\OXP      
            ZLWKKROGLQJRIUHPRYDORUSURWHFWLRQXQGHUWKH&RQYHQWLRQ
            $JDLQVW7RUWXUHLQWKH8QLWHG6WDWHV

9,, 6800$5<                                                                      

     $     )XQFWLRQRIWKHWKUHVKROGVFUHHQLQJ

       7KHIXQFWLRQRIWKHWKUHVKROGVFUHHQLQJSURFHVVLVWRGHWHUPLQH
       ZKHWKHUDQDOLHQLVVXEMHFWWRWKH$JUHHPHQWDQGLIVRZKHWKHU
       VKHZLOOEHSHUPLWWHGWRUHPDLQLQWKH86WRSXUVXHKLVRUKHU
       SURWHFWLRQFODLPVEDVHGRQWKHDOLHQ¶VTXDOLILFDWLRQIRURQHRIWKH
       $JUHHPHQW¶VH[FHSWLRQV
       
     % 6WDQGDUGRISURRILQWKUHVKROGVFUHHQLQJ

       7KHWKUHVKROGVFUHHQLQJLVDIDFWEDVHGGHWHUPLQDWLRQDQGLV
       VXEMHFWWRDSUHSRQGHUDQFHRIWKHHYLGHQFHVWDQGDUGRISURRI
       
     & ([FHSWLRQVDSSOLFDEOHDW86&DQDGDODQGERUGHUSRUWVRI
         HQWU\

          $OLHQVZKRUHTXHVWDV\OXPZLWKKROGLQJRIUHPRYDORU
          SURWHFWLRQXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHDWD86SRUW
          RIHQWU\ORFDWHGRQWKHVKDUHG86&DQDGDODQGERUGHUZLOOEH
          LQHOLJLEOHWRSXUVXHWKHLUFODLPVLQWKH86XQOHVVWKH\TXDOLI\
          IRURQHRIWKH$JUHHPHQW¶VH[FHSWLRQV
     
          $QDOLHQTXDOLILHVIRUDQH[FHSWLRQWRWKH$JUHHPHQWXQGHUWKHVH
          FLUFXPVWDQFHVLIKHRUVKH
     
                D ,VDFLWL]HQRI&DQDGDRUQRWKDYLQJDFRXQWU\RI
                    QDWLRQDOLW\LVDKDELWXDOUHVLGHQWRI&DQDGD

                E +DVLQWKH8QLWHG6WDWHVDVSRXVHVRQGDXJKWHU
                    SDUHQWOHJDOJXDUGLDQVLEOLQJJUDQGSDUHQWJUDQGFKLOG
                    DXQWXQFOHQLHFHRUQHSKHZZKRKDVEHHQJUDQWHG
                    DV\OXPUHIXJHHRURWKHUODZIXOVWDWXVLQWKH8QLWHG
                    6WDWHVSURYLGHGKRZHYHUWKDWWKLVH[FHSWLRQVKDOOQRW
                    DSSO\WRDQDOLHQZKRVHUHODWLYHPDLQWDLQVRQO\

86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                  $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                      6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                             86&,6
                                                                                                        
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1707 of 1770
                                                                                                    

                        QRQLPPLJUDQWYLVLWRUVWDWXVDVGHILQHGLQVHFWLRQ
                         D  % RIWKH$FWRUZKRVHUHODWLYHPDLQWDLQV
                        RQO\YLVLWRUVWDWXVEDVHGRQDGPLVVLRQWRWKH8QLWHG
                        6WDWHVSXUVXDQWWRWKH9LVD:DLYHU3URJUDP

                     F +DVLQWKH8QLWHG6WDWHVDVSRXVHVRQGDXJKWHU
                         SDUHQWOHJDOJXDUGLDQVLEOLQJJUDQGSDUHQWJUDQGFKLOG
                         DXQWXQFOHQLHFHRUQHSKHZZKRLVDWOHDVW\HDUVRI
                         DJHDQGKDVDQDV\OXPDSSOLFDWLRQSHQGLQJEHIRUH86
                         &LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHVWKH([HFXWLYH
                         2IILFHIRU,PPLJUDWLRQ5HYLHZRURQDSSHDOLQIHGHUDO
                         FRXUWLQWKH8QLWHG6WDWHV

                     G ,VXQPDUULHGXQGHU\HDUVRIDJHDQGGRHVQRWKDYH
                         DSDUHQWRUOHJDOJXDUGLDQLQHLWKHU&DQDGDRUWKH
                         8QLWHG6WDWHV

                     H $UULYHGLQWKH8QLWHG6WDWHVZLWKDYDOLGO\LVVXHGYLVD
                         RURWKHUYDOLGDGPLVVLRQGRFXPHQWRWKHUWKDQIRU
                         WUDQVLWLVVXHGE\WKH8QLWHG6WDWHVWRWKHDOLHQRU
                         EHLQJUHTXLUHGWRKROGDYLVDWRHQWHU&DQDGDZDVQRW
                         UHTXLUHGWRREWDLQDYLVDWRHQWHUWKH8QLWHG6WDWHVRU

                     I 7KH'LUHFWRURI86&,6RUWKH'LUHFWRU VGHVLJQHH
                         GHWHUPLQHVLQWKHH[HUFLVHRIXQUHYLHZDEOHGLVFUHWLRQ
                         WKDWLWLVLQWKHSXEOLFLQWHUHVWWRDOORZWKHDOLHQWR
                         SXUVXHDFODLPIRUDV\OXPZLWKKROGLQJRIUHPRYDORU
                         SURWHFWLRQXQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHLQ
                         WKH8QLWHG6WDWHV

     '          ([FHSWLRQVDSSOLFDEOHWRLQGLYLGXDOVEHLQJUHPRYHGE\WKH
                 *RYHUQPHQWRI&DQDGDLQWUDQVLWWKURXJKWKH8QLWHG6WDWHV
         
                 )RUWKUHVKROGVFUHHQLQJRILQWUDQVLWUHIHUUDOVWKHRQO\
                 H[FHSWLRQVWRWKH$JUHHPHQWDUHWKHIROORZLQJ
     
                 D  ,VDFLWL]HQRI&DQDGDRUQRWKDYLQJDFRXQWU\RI
                      QDWLRQDOLW\LVDKDELWXDOUHVLGHQWRI&DQDGDRU
                 
                 E  7KH'LUHFWRURI86&,6RUWKH'LUHFWRU VGHVLJQHH
                      GHWHUPLQHVLQWKHH[HUFLVHRIXQUHYLHZDEOHGLVFUHWLRQWKDW
                      LWLVLQWKHSXEOLFLQWHUHVWWRDOORZWKHDOLHQWRSXUVXHD
                      FODLPIRUDV\OXPZLWKKROGLQJRIUHPRYDORUSURWHFWLRQ
                      XQGHUWKH&RQYHQWLRQ$JDLQVW7RUWXUHLQWKH8QLWHG
                      6WDWHV
             


86&,7,=(16+,3$1',00,*5$7,216(59,&(65$,2                       $6</80',9,6,212)),&(575$,1,1*&2856(
0$<                                                           6$)(7+,5'&28175<7+5(6+2/'6&5((1,1*
                                                                                                  86&,6
                                                                                                             
             US – Guatemala Asylum
             Cooperation Agreement
             (ACA) Threshold Screening
             Guidance for Asylum Officers and
             Asylum Office Staff
             11/19/2019




86&,6
                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1708 of 1770
         Roadmap
         ɵ Background/Legal Framework
         ɵ Overview of the Agreement
         ɵ Threshold Screening Process
         ɵ Exceptions to the Agreement
         ɵ Eliciting Evidence to Support Exception
         ɵ Review Process
         ɵ Post-Decision and Service




86&,6
                                                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1709 of 1770




         FOUO                                        2
         Background/Legal Framework
            ACA – On July 26, 2019, the U.S. and Guatemala entered into an agreement, the Asylum
             Cooperation Agreement (ACA), “Agreement between the Government of the United States
             of America and the Government of the Republic of Guatemala on Cooperation Regarding
             the Examination of Protection Claims.”
            Under 208(a)(2)(A) of the INA, an alien who may be removed, pursuant to a bilateral or
             multilateral agreement, to a country where the alien’s life or freedom would not be
             threated and which has a full and fair process for determining a claim to asylum or
             equivalent protection is not eligible to apply for asylum in the U.S.
            Language added at 8 CFR § 208.30(e)(7)




86&,6
                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1710 of 1770




         FOUO                                                                                         3
         Overview of the ACA
         ɵ      Prohibits certain asylum seekers from pursuing a request for protection in the U.S. and
                allows the U.S. to remove them to Guatemala to seek protection.
         ɵ      Applies to individuals who are subject to expedited removal, regardless of whether the
                individual arrives at a POE, and who express a fear of persecution or torture, a fear of return,
                or an intention to apply for asylum.
         ɵ      Certain populations are exempt from the Agreement.
         ɵ      Individuals who establish during an interview with an AO that they are more likely than not
                to be persecuted or tortured in Guatemala are exempt from the Agreement.
         ɵ      Implementing regulations apply only prospectively to aliens who enter or arrive in the
                United States on or after Tuesday, November 19.




86&,6
         ɵ      Exceptions may apply
         ɵ      Affirmative asylum cases are NOT subject to the Agreement.
                                                                                                                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1711 of 1770




         FOUO                                                                                                      4
         Interview Procedures
          Most relevant CF interview procedures in 208.30(d) apply:
                 Officer may reschedule if the individual is unable to participate
                  effectively in the interview due to illness, fatigue, or other impediments
                 Individual is not entitled to a consultant
                 Asylum Division will provide interpreter as needed
                 AO must create a summary of material facts as stated by the individual
                  and at the end of the interview the AO must review the summary with




86&,6
                  the alien and give him or her an opportunity to correct errors
                                                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1712 of 1770




         FOUO                                                                              5
         Threshold Screening Process
               CBP processes individual for ER and generates I-213, I-860, I-867 Parts A&B.
               CBP makes an initial determination whether the individual is amenable to ACA
               CBP provides Tear Sheet with information about the threshold screening (similar to M-621)
               CBP refers the case to Asylum. Asylum receives I-213, I-860, I-867 Parts A&B, and Tear Sheet




86&,6
                                                                                                                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1713 of 1770




         FOUO                                                                                                  6
         Tear Sheet
               Explains:
                   The individual is potentially amenable to removal to Guatemala under section 208(a)(2) pursuant
                    to the “Agreement between the Government of the United States and the Government of the
                    Republic of Guatemala on Cooperation in the Examination of Protection Claims.” They will be
                    referred to an asylum officer for an assessment on whether they meet an exception to the US –
                    Guatemala ACA.
                   Interview will take place over the phone or in person.
                   If the aliens do not meet an exception to the ACA they may not apply for asylum or other protection
                    in the U.S. and will be removed to Guatemala where they may apply for asylum or protection.
                   Aliens may express a fear of removal to Guatemala or a fear of persecution or torture in




86&,6
                    Guatemala. If they express a fear of removal to Guatemala they will be afforded the appropriate
                    process.
                                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1714 of 1770




         FOUO                                                                                                         7
         Threshold Screening Process Cont.
               Asylum office receives I-860, I-867 A&B, I-213, and copy of Tear Sheet
               Case entry into Global
               The individual’s accompanying spouse and qualifying children (immediately family members) are
                processed together
               AO interviews to: 1) verify Asylum Division-relevant aspects of CBP amenable population
                determination, 2) validate CBP’s determination of exceptions, 3) determine if public interest
                exception applies
               If individual affirmatively expresses a fear of removal to Guatemala, the AO will screen him or her
                to determine if the individual is more likely than not to be persecuted or tortured in Guatemala




86&,6
               AO must create a summary of material facts as stated by the individual, review the summary with
                the individual, and provide him or her with an opportunity to correct any errors
                                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1715 of 1770




         FOUO                                                                                                         8
         Standard of Proof

              The individual must show by preponderance of the evidence that he or
               she qualifies for an exception under the terms of the Agreement.
              If the individual affirmatively expresses a fear of removal to Guatemala,
               he or she must show it is more likely than not that he or she will be
               persecuted on account of a protected ground or tortured in Guatemala.




86&,6
                                                                                           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1716 of 1770
         ACA Amenable Population and Exceptions
         ɵ      AOs conduct a threshold screening to determine amenable population, meaning the
                individual:
                1) Is not a Citizen or national of Guatemala
                2) Is a national of Honduras or El Salvador
                3) Claims a fear of return to their home country
                4) Arrived or entered the U.S. on or after the effective date of the ACA IFR
                5) Has not been admitted to the U.S.
                6) Has not been returned to the U.S. from Canada under the STCA
                7) Not stateless and habitually residing in Guatemala
                8) Has not been convicted of a felony in the U.S. or any crime in Guatemala.
         ɵ      AOs determine if the alien meets a public interest/discretionary exception
         ɵ      Other exceptions or limits on amenability could be applicable based on agreement with
                Guatemala




86&,6
                                                                                                             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1717 of 1770




         FOUO                                                                                           10
         Exception 1: Unaccompanied Alien Child
         ɵ UACs are not subject to INA § 208(a)(2)(A) and should not be referred to
           USCIS for ACA Threshold Screening
         ɵ UACs are unmarried, under 18 years of age, and do not have a parent or
           legal guardian in the United States (as defined in 8 CFR 208.30(6)(iii)(D))




86&,6
                                                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1718 of 1770




         FOUO                                                                            11
         Exception 2: Validly issued
         visa or no visa required
         ɵ The individual demonstrates:
                1.   He or she arrived in the U.S. with a validly issued visa or other valid admission
                     document, other than for transit.
                            Validly issued = genuine and issued by the U.S. government.
                             Individual’s admission to using false identity may affect
                             determination of “genuineness.” A finding of immigrant intent does
                             not mean the visa was not validly issued.
                2.   He or she was not required to obtain a travel document – citizens or nationals
                     of Visa Waiver Program (VWP) countries




86&,6
                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1719 of 1770




         FOUO                                                                                        12
         Exception 3: Public Interest
         ɵ The Director of USCIS or his or her designee determines, in the exercise of
           unreviewable discretion, that it is in the public interest to allow the
           individual to pursue a claim for asylum, withholding of removal, or
           protection under the Convention Against Torture, in the U.S.
         ɵ Public interest is undefined in U.S. regulations and agreement
         ɵ AO must elicit relevant testimony and evidence
         ɵ Complete “Decision Memorandum: Review of Public Interest Exception
           Determination”




86&,6
         ɵ HQASM concurrence required
                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1720 of 1770




         FOUO                                                                        13
         Post Interview Processing
          Document interview and exceptions in Global
          Complete Worksheet and Notice if no fear of Guatemala
           affirmatively claimed
          Supervisor must review determination




86&,6
                                                                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1721 of 1770




         FOUO                                                      14
         Fear of Removal to Guatemala
               If individual affirmatively expresses a fear of removal to Guatemala, AOs assess
                fear of removal to Guatemala
               Burden is on individual to establish credibility and meet standard of proof
               More likely than not standard – standard is higher than well-founded fear but
                lower than “beyond a reasonable doubt”
               More likely than not standard also used in MPP assessments
               [This standard provides for protection] “only if the alien’s life or freedom ‘would’
                be threatened in the country to which he would be deported; it does not require




86&,6
                withholding if the alien ‘might’ or ‘could’ be subject to persecution.” INS v. Stevic,
                467 U.S. 407, 422 (1984)
                                                                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1722 of 1770




         FOUO                                                                                            15
         Relevant Case Law - Nexus
         We primarily see cases in the 5th and 9th Circuits – QA Case Law ECN
              9th circuit: “a reason”
                1. Barajas-Romero, 846 F.3d 351 (9th Cir. 2017)
                2. Parussimova v. Mukasey, 555 F.3d 734 (9th Cir. 2009) (compares “one central
                   reason” to “at least in part,” which is similar to “a reason”)
              All other circuits: “one central reason”




86&,6
                                                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1723 of 1770




         FOUO                                                                                    16
         Credibility
          In conducting the interview, the asylum officer should take into account the
           credibility of the statements made by the alien in support of the alien’s claim and
           such other facts as are known to the officer.




86&,6
                                                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1724 of 1770




         FOUO                                                                                    17
         Persecution Claims
            Alien’s testimony, if credible, may be sufficient for the individual to meet his or her burden of
             proof
            Nexus to one of the five grounds is required
            Government Actor OR Government Unable/Unwilling to Control Private Actor
            If past persecution established, presumption would not apply, but past persecution would be
             considered strong evidence of likelihood of future persecution
            Internal Relocation – if individual has not established past, burden is on individual to
             establish unless persecutor is government or government-sponsored
            May not make a positive assessment solely on past persecution or other serious harm




86&,6
                                                                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1725 of 1770




         FOUO                                                                                                    18
         Convention Against Torture (CAT)
            Assessment that there is no basis for statutory withholding does not necessarily mean the individual is
             ineligible for CAT protection
            AO must make separate CAT assessment if withholding of removal based on persecution is not established
            Evidence to Consider
                1. Past Torture
                2. Internal Relocation
                3. Gross, Flagrant, Mass Human Rights Violations
                4. Other Relevant Information

            Standard is more likely than not
            No presumption of future torture if past torture established




86&,6
            No nexus to a protected ground required
                                                                                                                            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1726 of 1770




         FOUO                                                                                                          19
         Country Conditions Resources
         See the RAIO Research Unit’s Guatemala Resource Guide at
         https://ecn.uscis.dhs.gov/team/raio/Research/RU_Resources
         /SitePages/Resources%20-%20Guatemala.aspx.




86&,6
                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1727 of 1770




         FOUO                                                    20
         Post-Interview and Service
               Document Guatemala fear interview in Global
               AO prepares Worksheet and Assessment Notice
               SAO reviews Worksheet and Assessment Notice
               HQ reviews public interest exception cases
               CBP receives:
                   Guatemala ACA Threshold Screening Worksheet
                   Guatemala ACA Threshold Screening Assessment Notice




86&,6
               CBP will serve the Guatemala ACA Assessment Notice to the individual
               No IJ review of Threshold Screening, including fear of removal to Guatemala
                                                                                                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1728 of 1770




         FOUO                                                                                 21
         Next Steps
               Individual receives Threshold Screening Assessment Notice indicating:
                1.       Individual is not subject to removal to Guatemala and will be screened for credible fear.
                2.       Individual is subject to removal to Guatemala under the U.S. – Guatemala Asylum
                         Cooperation Agreement for consideration of his or her asylum or other protection
                         claim(s).
                     ¾      Individual may withdraw or dissolve his or her request for asylum or protection from
                            return to his or her country and be removed to his or her country under an ER order.




86&,6
                                                                                                                     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1729 of 1770




         FOUO                                                                                                   22
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1730 of 1770




                                                                  23
     Questions?




                                                                 FOUO




                                                86&,6
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1731 of 1770


Whitney, Ronald W

From:                              Caudill-Mirillo, Ashley B <Ashley.Caudill-Mirillo@uscis.dhs.gov>
Sent:                              Thursday, November 21, 2019 4:18 PM
To:                                RAIO - Asylum Field Office Staff; RAIO - Asylum Field Office Managers; RAIO - Asylum
                                   HQ; RefugeeAffairsTDY
Cc:                                RAIO - Asylum HQ Leadership; RAIO - Executive Leadership
Subject:                           RE: FOR INTERNAL USE ONLY--Implementation of the Guatemala ACA UPDATED
Attachments:                       Guatemala ACA Threshold Assessment Worksheet 2019-11-21.docx; Guatemala ACA
                                   Fear Assessment Worksheet 2019-11-21.docx; ACA Flowchart 11.21.19.pdf



FORINTERNALUSEONLY

DearColleagues,

Iamsendingthismessageasafollowuptotheguidanceweprovidedpreviously.Weareupdatingour
guidanceandthethreedocumentsattachedasfollows:

      1. Thelanguagebelowprovidesmoredetailedguidanceontheprocessingofrequestsfor
          Dissolution/Withdrawal;
      2. TheACAThresholdWorksheethasbeeneditedtoremovelanguageintheparagraphtheofficerreads
          totheindividualthatismoreproperlyincludedinthefearintheACAThresholdAddendumWorksheet
          (FearWorksheet);
      3. Theformattingofthedissolutionsectionwaschangedonbothworksheets;and
      4. Theflowchartwasamendedtoreflectthescenariowhenanindividualassertsnofearclaimandthe
          dissolutionboxwasupdatedtobeconsistentwiththeguidanceasdescribedbelow

Allotherguidanceandformsremainunchangedandareineffect.Pleasecontinuetoraiseanyquestions
throughyourchainofcommand.

Best,
Ashley

ͲͲͲͲ

TheUnitedStatesandGuatemalaenteredintoanAsylumCooperativeAgreement(ACA),formally“Agreement
betweentheGovernmentoftheUnitedStatesandtheGovernmentoftheRepublicofGuatemalaonCooperationinthe
ExaminationofProtectionClaims”onJuly26,2019.TheGuatemalaACAaffectsanasylumseeker’sabilitytorequest
asylumintheUnitedStates.Regulatorylanguagewasaddedat8CFR§208.30(e)(7),whichtookeffectonNovember19,
2019andappliestoalienswhoarriveinorentertheUnitedStatesonorafterthatdate.Thisregulatorylanguagecanbe
foundontheFederalRegisterhere:https://www.federalregister.gov/documents/2019/11/19/2019Ͳ
25137/implementingͲbilateralͲandͲmultilateralͲasylumͲcooperativeͲagreementsͲunderͲtheͲimmigrationͲand.

Background

Section208(a)(2)(A)oftheImmigrationandNationalityAct(INA)prohibitscertainaliensfromapplyingforasyluminthe
U.S.,ifthealienmayberemoved,pursuanttoabilateralormultilateralagreement,toacountrywherethealien’slifeor
freedomwouldnotbethreatenedonaccountofaprotectedgroundandwherethealienwouldhaveaccesstoafull
                                                             1
                                                                                                         86&,6
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1732 of 1770

andfairprocedurefordeterminingaclaimtoasylumorsimilarprotection.TheGuatemalaACAissuchanagreement,as
itallowstheU.S.toremovecertainalienstoGuatemalatoseekprotectionthere.TheActingSecretaryofHomeland
SecurityandtheAttorneyGeneralhavedeterminedthataliensreturnedpursuanttotheGuatemalaACAwouldhave
accesstoafullandfairprocedurefordeterminingtheirclaimsforprotection.TheAgreementappliestonationalsof
HondurasandElSalvadorwhoaresubjecttoexpeditedremovalandwhoexpressafearofpersecutionortorture,afear
ofreturn,oranintentiontoapplyforasylumintheUnitedStates.Certainpopulations,includingGuatemalannationals,
unaccompaniedalienchildren,andindividualswhoestablishduringaninterviewwithanasylumofficer(AO)thatthey
aremorelikelythannottobepersecutedortorturedinGuatemala,areexemptfromreturnundertheAgreement.The
implementingregulationsapplyprospectivelytoalienswhoenterorarriveintheUnitedStatesonorafterNovember
19,2019.

USCISwillconductathresholdscreeningto:
      1) VerifycertainaspectsofCBP’samenablepopulationdetermination;
      2) ValidateCBP’sdeterminationofexceptions;
      3) Determineifapublicinterestexceptionapplies;and
      4) IfanindividualaffirmativelyexpressesafearofremovaltoGuatemala,theAOwillscreentheindividualto
          determineiftheindividualismorelikelythannottobepersecutedonaccountofaprotectedgroundor
          torturedinGuatemala.

OverviewofProcess

IntakeandInterviewPreparation:

AsylumseekersamenabletotheagreementwillbereferredtoanAOforathresholdscreeningdetermination.To
initiatethisreferral,aCBPofficerwillprepareandtransmitthefollowingdocumentstoUSCIS:

      Ͳ FormIͲ213
      Ͳ FormIͲ860
      Ͳ FormIͲ867PartsA&B
      Ͳ TearSheetwithinformationabouttheACAthresholdscreeninginterview.

InterviewandAdjudication:

ACAscreeninginterviewsmustbeconductedseparateandapartfromthegeneralpublic.Thepurposeoftheinterview
istoverifycertainaspectsofCBP’samenabilitydetermination,validateCBP’sdeterminationofexceptions,and
determineifapublicinterestexceptionapplies.Additionally,iftheindividualaffirmativelyexpressesafearofremovalto
Guatemala,screenhimorhertodetermineifitismorelikelythannotthattheindividualwillbepersecutedonaccount
ofaprotectedgroundortorturedinGuatemala.

HerearesomeimportantthingstorememberabouttheGuatemalaACAscreeninginterview:

      Ͳ TheAOmustconfirmthattheindividualreceivedtheTearSheetandunderstooditscontents.
      Ͳ Theindividualisnotentitledtoaconsultationperiodbeforethescreeninginterview,andisnotentitledtoa
          consultant.
      Ͳ IftheAOdeterminestheindividualisunabletoparticipateeffectivelyintheinterviewbecauseofillness,fatigue,
          orotherimpedimentstheofficemayrescheduletheinterview.
      Ͳ TheAsylumDivisionwillprovideaninterpreterasneeded.
      Ͳ TheAOmustcreateasummaryofthematerialfactsasstatedbytheindividual.Attheendoftheinterview,the
          AOmustreviewthesummarywiththeindividualandgivehimorheranopportunitytocorrecterrors.
          
InPhaseIofimplementationoftheAgreement,familyunitswithchildrenunder18willnotbesubjecttothe
Agreement.However,iffamilyunitswithchildrenunder18becomesubjecttosubsequentphasesofimplementation,

                                                               2
                                                                                                           86&,6
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1733 of 1770

theindividual’saccompanyingspouseandqualifyingchildren(immediatefamilymembers)shouldbeprocessed
togetherwiththealien.Noseparateworksheetisrequired.

Aftercompletingtheinterviewandanalyzingthefacts,AOsshouldcompletetheGuatemalaACAThresholdScreening
Worksheet,theGuatemalaACAThresholdScreeningWorksheetAddendum/FearAssessment(ifapplicable),and
GuatemalaACAThresholdAssessmentNotice.ThesedocumentsshouldbesavedasPDFs,electronicallysigned,andeͲ
mailedtoasupervisoryasylumofficerforreview.Supervisoryreviewisrequiredinallcases.Whenthesupervisor
concursinthedecision,heorsheshouldalsosignthedocumentelectronically.GuidanceonelectronicallysigningPDFs
isavailablehere:https://helpx.adobe.com/acrobat/11/using/signingͲpdfs.html.

Ifitappearsthattheindividualmaybeeligibleforapublicinterestexception,theSAOmustsendtheworksheetto
HQASMforreviewandconcurrence.

RecordingtheCaseandDecisionintheGlobalCaseManagementSystem:

AsylumOfficestaffmustcreateacaserecordintheGlobalsystem,aswellastakeappropriatestepstorecordeachcase
outcome.StaffmustfollowtheattachedGlobalInstructionsGuidanceforallGuatemalaACAcases.

Dissolution/Withdrawal:

Anindividualmaywithdrawordissolvehisorherrequestforasylumorprotectionfromreturntohisorhercountryand
beremovedtohisorhercountryunderanERorder.AsylumofficersshouldcompletetheACAThresholdScreeningand
ACAFearworksheets(ifapplicable)andaddresswithdrawalonlyafterthealienhasbeendeterminedtobeamenableto
theACA(includingnotestablishinganyexceptions)and,iftheapplicantaffirmativelyraisesafearofremovalto
Guatemala,isfoundnottohaveafearofremovaltoGuatemala.Soevenifthealienraisestheissueofwithdrawal
beforetheofficerhascompletedthethresholdscreening,theofficershouldcompletethethethresholdscreening(and
ifapplicable,thefearscreening)andaddressthewithdrawalattheend.

IftheindividualdoesnotaffirmativelyexpressafearofGuatemalabutwishestowithdrawtherequestforprotection,
theofficerneedonlycompletetheACAThresholdScreeningWorksheet.

TheNoticeshouldbecompletedinbothsituations.Also,updateGlobal,asappropriate.

Service:

AsylumOfficestaffwillprovidetheACAThresholdScreeningWorksheetandAssessmentNoticetoCBPand/orICEto
includeintheAͲfile.DHSstaffwillprovideacopyoftheACAThresholdScreeningAssessmentNoticetothealien.

CBPand/orICEwilltaketheappropriatenextstepsdependingontheoutcomeofthethresholdscreening.Intheevent
thatanindividualestablishesanexceptionand/orestablishesalikelihoodofpersecutionortortureinGuatemala,USCIS
mustarrangefortheMͲ444tobeprovidedandorientationtooccurbyUSCIS,CBPorICEdependingonlocalpolicy,prior
tothesubsequentcrediblefearinterview.Theindividualmustbeprovidedtheopportunitytoconsultwithapersonof
theirchoosingfollowingorientationandallexistingcrediblefearguidancemustbefollowed.

HQNotification:

AllACAworksheetsmustbesubmittedtoHQASMforawareness.Additionally,whenitappearsthattheindividualmay
beeligibleforapublicinterestexception,theSAOmustsendtheworksheettoHQASMforreviewandconcurrence.

FORINTERALUSEONLY



                                                            3
                                                                                                      86&,6
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1734 of 1770

Thanks,
Ashley

AshleyCaudillͲMirillo
DeputyChief
AsylumDivision
Refugee,Asylum,andInternationalOperations
U.S.CitizenshipandImmigrationServices

From:CaudillͲMirillo,AshleyB<Ashley.CaudillͲMirillo@uscis.dhs.gov>
Sent:Tuesday,November19,20197:58PM
To:RAIOͲAsylumFieldOfficeStaff<RAIOͲTest@uscis.dhs.gov>;RAIOͲAsylumFieldOfficeManagers<RAIOͲ
AsylumFieldOfficeManagers@uscis.dhs.gov>;RAIOͲAsylumHQ<RAIOͲAsylum@uscis.dhs.gov>;RefugeeAffairsTDY
<refugeeaffairstdy@uscis.dhs.gov>
Cc:RAIOͲAsylumHQLeadership<RAIOͲAsylumHQLeadership@uscis.dhs.gov>;RAIOͲExecutiveLeadership<RAIOͲ
ExecutiveLeadership@uscis.dhs.gov>
Subject:RE:FORINTERNALUSEONLYͲͲImplementationoftheGuatemalaACA

FORINTERNALUSEONLY

DearAsylumStaff,

AsnotedinthemessagefromAssociateDirectorHiggins,theUnitedStatesandGuatemalaenteredintoan
AsylumCooperativeAgreement(ACA),formally“AgreementbetweentheGovernmentoftheUnitedStatesandthe
GovernmentoftheRepublicofGuatemalaonCooperationintheExaminationofProtectionClaims”onJuly26,
2019.TheGuatemalaACAaffectsanasylumseeker’sabilitytorequestasylumintheUnitedStates.Regulatory
languagewasaddedat8CFR§208.30(e)(7),whichtookeffectonNovember19,2019andappliestoalienswhoarrivein
orentertheUnitedStatesonorafterthatdate.ThisregulatorylanguagecanbefoundontheFederalRegisterhere:
https://www.federalregister.gov/documents/2019/11/19/2019Ͳ25137/implementingͲbilateralͲandͲmultilateralͲasylumͲ
cooperativeͲagreementsͲunderͲtheͲimmigrationͲand.

Background

Section208(a)(2)(A)oftheImmigrationandNationalityAct(INA)prohibitscertainaliensfromapplyingforasyluminthe
U.S.,ifthealienmayberemoved,pursuanttoabilateralormultilateralagreement,toacountrywherethealien’slifeor
freedomwouldnotbethreatenedonaccountofaprotectedgroundandwherethealienwouldhaveaccesstoafull
andfairprocedurefordeterminingaclaimtoasylumorsimilarprotection.TheGuatemalaACAissuchanagreement,as
itallowstheU.S.toremovecertainalienstoGuatemalatoseekprotectionthere.TheActingSecretaryofHomeland
SecurityandtheAttorneyGeneralhavedeterminedthataliensreturnedpursuanttotheGuatemalaACAwouldhave
accesstoafullandfairprocedurefordeterminingtheirclaimsforprotection.TheAgreementappliestonationalsof
HondurasandElSalvadorwhoaresubjecttoexpeditedremovalandwhoexpressafearofpersecutionortorture,afear
ofreturn,oranintentiontoapplyforasylumintheUnitedStates.Certainpopulations,includingGuatemalannationals,
unaccompaniedalienchildren,andindividualswhoestablishduringaninterviewwithanasylumofficer(AO)thatthey
aremorelikelythannottobepersecutedortorturedinGuatemala,areexemptfromreturnundertheAgreement.The
implementingregulationsapplyprospectivelytoalienswhoenterorarriveintheUnitedStatesonorafterNovember
19,2019.

USCISwillconductathresholdscreeningto:
      1) VerifycertainaspectsofCBP’samenablepopulationdetermination;
      2) ValidateCBP’sdeterminationofexceptions;
      3) Determineifapublicinterestexceptionapplies;and

                                                             4
                                                                                                         86&,6
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1735 of 1770

    4) IfanindividualaffirmativelyexpressesafearofremovaltoGuatemala,theAOwillscreentheindividualto
        determineiftheindividualismorelikelythannottobepersecutedonaccountofaprotectedgroundor
        torturedinGuatemala.

OverviewofProcess

IntakeandInterviewPreparation:

AsylumseekersamenabletotheagreementwillbereferredtoanAOforathresholdscreeningdetermination.To
initiatethisreferral,aCBPofficerwillprepareandtransmitthefollowingdocumentstoUSCIS:

      Ͳ FormIͲ213
      Ͳ FormIͲ860
      Ͳ FormIͲ867PartsA&B
      Ͳ TearSheetwithinformationabouttheACAthresholdscreeninginterview.

InterviewandAdjudication:

ACAscreeninginterviewsmustbeconductedseparateandapartfromthegeneralpublic.Thepurposeoftheinterview
istoverifycertainaspectsofCBP’samenabilitydetermination,validateCBP’sdeterminationofexceptions,and
determineifapublicinterestexceptionapplies.Additionally,iftheindividualaffirmativelyexpressesafearofremovalto
Guatemala,screenhimorhertodetermineifitismorelikelythannotthattheindividualwillbepersecutedonaccount
ofaprotectedgroundortorturedinGuatemala.

HerearesomeimportantthingstorememberabouttheGuatemalaACAscreeninginterview:

      Ͳ TheAOmustconfirmthattheindividualreceivedtheTearSheetandunderstooditscontents.
      Ͳ Theindividualisnotentitledtoaconsultationperiodbeforethescreeninginterview,andisnotentitledtoa
          consultant.
      Ͳ IftheAOdeterminestheindividualisunabletoparticipateeffectivelyintheinterviewbecauseofillness,fatigue,
          orotherimpedimentstheofficemayrescheduletheinterview.
      Ͳ TheAsylumDivisionwillprovideaninterpreterasneeded.
      Ͳ TheAOmustcreateasummaryofthematerialfactsasstatedbytheindividual.Attheendoftheinterview,the
          AOmustreviewthesummarywiththeindividualandgivehimorheranopportunitytocorrecterrors.
          
InPhaseIofimplementationoftheAgreement,familyunitswithchildrenunder18willnotbesubjecttothe
Agreement.However,iffamilyunitswithchildrenunder18becomesubjecttosubsequentphasesofimplementation,
theindividual’saccompanyingspouseandqualifyingchildren(immediatefamilymembers)shouldbeprocessed
togetherwiththealien.Noseparateworksheetisrequired.

Aftercompletingtheinterviewandanalyzingthefacts,AOsshouldcompletetheGuatemalaACAThresholdScreening
Worksheet,theGuatemalaACAThresholdScreeningWorksheetAddendum/FearAssessment(asappropriate),and
GuatemalaACAThresholdAssessmentNotice.ThesedocumentsshouldbesavedasPDFs,electronicallysigned,andeͲ
mailedtoasupervisoryasylumofficerforreview.Supervisoryreviewisrequiredinallcases.Whenthesupervisor
concursinthedecision,heorsheshouldalsosignthedocumentelectronically.GuidanceonelectronicallysigningPDFs
isavailablehere:https://helpx.adobe.com/acrobat/11/using/signingͲpdfs.html.

Ifitappearsthattheindividualmaybeeligibleforapublicinterestexception,theSAOmustsendtheworksheetto
HQASMforreviewandconcurrence.

RecordingtheCaseandDecisionintheGlobalCaseManagementSystem:


                                                               5
                                                                                                           86&,6
             Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1736 of 1770

AsylumOfficestaffmustcreateacaserecordintheGlobalsystem,aswellastakeappropriatestepstorecordeachcase
outcome.StaffmustfollowtheattachedGlobalInstructionsGuidanceforallGuatemalaACAcases.

Service:

AsylumOfficestaffwillprovidetheACAThresholdScreeningWorksheetandAssessmentNoticetoCBPand/orICEto
includeintheAͲfile.DHSstaffwillprovideacopyoftheACAThresholdScreeningAssessmentNoticetothealien.

CBPand/orICEwilltaketheappropriatenextstepsdependingontheoutcomeofthethresholdscreening.Intheevent
thatanindividualestablishesanexceptionand/orestablishesalikelihoodofpersecutionortortureinGuatemala,USCIS
mustarrangefortheMͲ444tobeprovidedandorientationtooccurbyUSCIS,CBPorICEdependingonlocalpolicy,prior
tothesubsequentcrediblefearinterview.Theindividualmustbeprovidedtheopportunitytoconsultwithapersonof
theirchoosingfollowingorientationandallexistingcrediblefearguidancemustbefollowed.

HQNotification:

AllACAworksheetsmustbesubmittedtoHQASMforawareness.Additionally,whenitappearsthattheindividualmay
beeligibleforapublicinterestexception,theSAOmustsendtheworksheettoHQASMforreviewandconcurrence.

NextSteps

TheAsylumDivisionmusttakeimmediatestepstotrainallstaffontheGuatemalaACAwithinoneweekofthe
Agreement’seffectivedate.Noofficersorsupervisorscanbeassignedtothiscaseloaduntiltheyhavereceivedthis
training.

EmployeesshoulddirectanyquestionspertainingtotheGuatemalaACAthroughtheirchainofcommand.

Asalways,weareincrediblyproudofourworkforceandremaininspiredbyyourdedicationandhardwork.

Sincerely,
Ashley

AshleyCaudillͲMirillo
DeputyChief
AsylumDivision
Refugee,Asylum,andInternationalOperations
U.S.CitizenshipandImmigrationServices

FORINTERNALUSEONLY

From:Kim,TedH<Ted.H.Kim@uscis.dhs.gov>
Sent:Tuesday,November19,20196:19PM
To:RAIOͲALL1<RAIOͲALL@uscis.dhs.gov>
Subject:FORINTERNALUSEONLYͲͲImplementationoftheGuatemalaACA

FORINTERNALUSEONLY

DearColleagues,

OnJuly26,2019,theU.S.andGuatemalaenteredintoanagreement,theAsylumCooperativeAgreement(Guatemala
ACA),formally“AgreementbetweentheGovernmentoftheUnitedStatesandtheGovernmentoftheRepublicof
GuatemalaonCooperationintheExaminationofProtectionClaims.”TheGuatemalaACAaffectsanasylumseeker’s

                                                            6
                                                                                                      86&,6
              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1737 of 1770

abilitytorequestasylumintheUnitedStates.Regulatorylanguagewasaddedat8CFR§208.30(e)(7),whichtookeffect
onNovember19,2019andappliestoalienswhoarriveinorentertheUnitedStatesonorafterthatdate.The
regulationcanbefoundhere:https://www.federalregister.gov/documents/2019/11/19/2019Ͳ25137/implementingͲ
bilateralͲandͲmultilateralͲasylumͲcooperativeͲagreementsͲunderͲtheͲimmigrationͲand.

Section208(a)(2)(A)oftheImmigrationandNationalityAct(INA)prohibitscertainaliensfromapplyingforasyluminthe
U.S.iftheymayberemovedtoathirdcountrypursuanttoanagreementsuchastheGuatemalaACA.TheAgreement
appliestonationalsofHondurasandElSalvadorwhoaresubjecttoexpeditedremovalandwhoexpressafearof
persecutionortorture,afearofreturn,oranintentiontoapplyforasylumintheUnitedStates.Certainpopulations,
includingGuatemalannationals,unaccompaniedalienchildren,andindividualswhoestablishduringaninterviewwith
anasylumofficer(AO)thattheyaremorelikelythannottobepersecutedortorturedinGuatemala,areexemptfrom
theAgreement.TheAgreementappliesprospectivelytoalienswhoenterorarriveintheUnitedStatesonorafter
November19,2019.

Inthisprocess,asylumseekersamenabletotheagreementwillbereferredtoanasylumofficerforathreshold
screeningdetermination.USCISwillthenconductathresholdscreeningto:
     1) VerifycertainaspectsofCBP’samenablepopulationdetermination;
     2) ValidateCBP’sdeterminationofexceptions;
     3) Determineifapublicinterestexceptionapplies;and
     4) IfanindividualaffirmativelyexpressesafearofremovaltoGuatemala,theAOwillscreentheindividualto
          determineiftheindividualismorelikelythannottobepersecutedonaccountofaprotectedgroundor
          torturedinGuatemala.

TheAsylumDivisionhasalreadyprovidedtrainingandguidancetoagroupofofficerstosupporttoday’s
implementation.Additionalguidance,forms,andtrainingmaterialswillbeprovidedbytheAsylumDivision.Allofficers
willreceivetrainingontheGuatemalaACApriortobeingassignedthiscaseload.Anyquestionsorconcernsshouldbe
directedtoyourchainofcommand.ThankyoutoourasylumcolleaguesandtothewholeRAIOworkforceforyour
continuedhardworkanddedicationtothemission.

Sincerely,
TedKim
DeputyAssociateDirector
Refugee,AsylumandInternationalOperations
USCIS,DHS





                                                             7
                                                                                                        86&,6
             US – Guatemala Asylum
             Cooperation Agreement
             (ACA) Threshold Screening
             Guidance for Asylum Officers and
             Asylum Office Staff
             01/04/2020




86&,6
                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1738 of 1770
         Roadmap
         ɵ Background/Legal Framework
         ɵ Overview of the Agreement
         ɵ Threshold Screening Process
         ɵ Exceptions to the Agreement
         ɵ Eliciting Evidence to Support Exception
         ɵ Review Process
         ɵ Post-Decision and Service




86&,6
                                                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1739 of 1770




         FOUO                                        2
         Background/Legal Framework
            ACA – On July 26, 2019, the U.S. and Guatemala entered into an agreement, the Asylum
             Cooperation Agreement (ACA), “Agreement between the Government of the United States
             of America and the Government of the Republic of Guatemala on Cooperation Regarding
             the Examination of Protection Claims.”
            Under 208(a)(2)(A) of the INA, an alien who may be removed, pursuant to a bilateral or
             multilateral agreement, to a country where the alien’s life or freedom would not be
             threated and which has a full and fair process for determining a claim to asylum or
             equivalent protection is not eligible to apply for asylum in the U.S.
            Language added at 8 CFR § 208.30(e)(7)




86&,6
                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1740 of 1770




         FOUO                                                                                         3
         Overview of the ACA
         ɵ      Prohibits certain asylum seekers from pursuing a request for protection in the U.S. and
                allows the U.S. to remove them to Guatemala to seek protection.
         ɵ      Applies to individuals who are subject to expedited removal, regardless of whether the
                individual arrives at a POE, and who express a fear of persecution or torture, a fear of return,
                or an intention to apply for asylum.
         ɵ      Certain populations are exempt from the Agreement.
         ɵ      Individuals who establish during an interview with an AO that they are more likely than not
                to be persecuted or tortured in Guatemala are exempt from the Agreement.
         ɵ      Applies only prospectively to aliens who enter or arrive in the United States on or after
                November 19, 2019.




86&,6
         ɵ      Exceptions may apply.
         ɵ      Affirmative asylum cases are NOT subject to the Agreement.
                                                                                                                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1741 of 1770




         FOUO                                                                                                      4
         Interview Procedures
   Most relevant CF interview procedures in 208.30(d) apply:
              Officer may reschedule if the individual is unable to participate
               effectively in the interview due to illness, fatigue, or other impediments
              Individual is not entitled to a consultant
              Asylum Division will provide interpreter as needed
              AO must create a summary of material facts as stated by the individual
               and at the end of the interview the AO must review the summary with




86&,6
               the alien and give him or her an opportunity to correct errors
                                                                                                Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1742 of 1770




         FOUO                                                                               5
         Threshold Screening Process
               CBP processes individual for ER and generates I-213, I-860, I-867 Parts A&B
               CBP makes an initial determination whether the individual is amenable to ACA
               CBP provides Tear Sheet with information about the threshold screening (similar
                to M-621)
               CBP refers the case to Asylum. Asylum receives I-213, I-860, I-867 Parts A&B, and
                Tear Sheet




86&,6
                                                                                                        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1743 of 1770




         FOUO                                                                                       6
         Tear Sheet
               Explains:
                   The individual is potentially amenable to removal to Guatemala under section 208(a)(2) pursuant
                    to the “Agreement between the Government of the United States and the Government of the
                    Republic of Guatemala on Cooperation in the Examination of Protection Claims.” They will be
                    referred to an asylum officer for an assessment on whether they meet an exception to the US –
                    Guatemala ACA.
                   Interview will take place over the phone or in person.
                   If the aliens do not meet an exception to the ACA they may not apply for asylum or other protection
                    in the U.S. and will be removed to Guatemala where they may apply for refugee status or other
                    form of protection.




86&,6
                   Aliens may express a fear of removal to Guatemala or a fear of persecution or torture in
                    Guatemala. If they express a fear of removal to Guatemala they will be afforded the appropriate
                    process.
                                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1744 of 1770




         FOUO                                                                                                         7
         Threshold Screening Process Cont.
               Asylum office receives I-860, I-867 A&B, I-213, and copy of Tear Sheet
               Case entry into Global
               The individual’s accompanying spouse and qualifying children (immediately family members) are
                processed together
               Asylum Officer role: 1) review CBP documentation to verify CBP’s amenable population; 2) review
                CBP documentation to validate CBP’s determination of exceptions, 3) interviews to determine if
                public interest exception applies
               If individual affirmatively expresses a fear of removal to Guatemala, the AO will interview him or
                her to determine if the individual is more likely than not to be persecuted or tortured in
                Guatemala




86&,6
               AO must create a summary of material facts as stated by the individual, review the summary with
                the individual, and provide him or her with an opportunity to correct any errors
                                                                                                                         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1745 of 1770




         FOUO                                                                                                        8
         Standard of Proof

              The individual must show by preponderance of the evidence that he or
               she qualifies for an exception under the terms of the Agreement.
              If the individual affirmatively expresses a fear of removal to Guatemala,
               he or she must show it is more likely than not that he or she will be
               persecuted on account of a protected ground or tortured in Guatemala.




86&,6
                                                                                           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1746 of 1770
         ACA Amenable Population
         ɵ AOs review CBP documentation to verify that alien is part of the
           amenable population, meaning the individual:
           1) Is a citizen or national of an amenable country;
           2) Is not a citizen or national of Guatemala;
           3) Claims a fear of return to their home country;
           4) Arrived or entered the U.S. on or after November 19, 2019;
           5) Has not been admitted to the U.S.;
           6) Has not been returned to the U.S. from Canada under the STCA;
           7) Not stateless and habitually residing in Guatemala;




86&,6
           8) Has not been convicted of a felony in the U.S. or any crime in
              Guatemala.
                                                                                    Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1747 of 1770




         FOUO                                                                  10
         ACA Exceptions
         ɵ AOs review CBP documentation to see if any exception to the
           ACA is noted or warranted. These exceptions are:
                1.   UAC;
                2.   Alien arrived with a validly issued visa;
                3.   Alien was not required to obtain a visa.
         ɵ AOs determine if the alien meets a public interest /
           discretionary exception.
         ɵ Other exceptions or limits on amenability could be applicable
           based on agreement with Guatemala.




86&,6
         ɵ Note that we are not screening for ABC class members and/or
           NACARA eligibility.
                                                                            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1748 of 1770




         FOUO                                                          11
         Exception 1: Unaccompanied Alien Child
         ɵ UACs are not subject to INA § 208(a)(2)(A) and should not be referred to
           USCIS for ACA Threshold Screening
         ɵ UACs are unmarried, under 18 years of age, and do not have a parent or
           legal guardian in the United States (as defined in 6 U.S.C. § 279(g)(2))




86&,6
                                                                                           Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1749 of 1770




         FOUO                                                                         12
         Exception 2: Validly issued
         visa or no visa required
         ɵ The individual demonstrates:
                1.   He or she arrived in the U.S. with a validly issued visa or other valid admission
                     document, other than for transit.
                            Validly issued = genuine and issued by the U.S. government.
                             Individual’s admission to using false identity may affect
                             determination of “genuineness.” A finding of immigrant intent does
                             not mean the visa was not validly issued.
                2.   He or she was not required to obtain a travel document – citizens or nationals
                     of Visa Waiver Program (VWP) countries




86&,6
                                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1750 of 1770




         FOUO                                                                                        13
         Exception 3: Public Interest
         ɵ The Director of USCIS or his or her designee determines, in the exercise of
           unreviewable discretion, that it is in the public interest to allow the
           individual to pursue a claim for asylum, withholding of removal, or
           protection under the Convention Against Torture, in the U.S.
         ɵ Public interest is undefined in U.S. regulations and agreement
         ɵ AO must elicit relevant testimony and evidence
         ɵ Complete “Decision Memorandum: Review of Public Interest Exception
           Determination”




86&,6
         ɵ HQASM concurrence required
                                                                                          Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1751 of 1770




         FOUO                                                                        14
         Fear of Removal to Guatemala
               If individual affirmatively expresses a fear of removal to Guatemala, AOs assess
                fear of removal to Guatemala
               Burden is on individual to establish credibility and meet standard of proof
               More likely than not standard – standard is higher than “well-founded fear” but
                lower than “beyond a reasonable doubt”
               More likely than not standard also used in MPP assessments
               [This standard provides for protection] “only if the alien’s life or freedom ‘would’
                be threatened in the country to which he would be deported; it does not require




86&,6
                withholding if the alien ‘might’ or ‘could’ be subject to persecution.” INS v. Stevic,
                467 U.S. 407, 422 (1984)
                                                                                                              Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1752 of 1770




         FOUO                                                                                            15
             Affirmative Expression of Fear
               If the alien affirmatively states a fear of removal to Guatemala, the AO will determine
                whether the alien has demonstrated that it is more likely than not that he or she would be
                persecuted on account of a protected ground or tortured in Guatemala.
                 By definition, the affirmative expression of fear by the alien should be
                  unprompted. Therefore, the AO should not actively probe or question whether the
                  alien has a fear of removal to Guatemala.
                 If, however, the alien without prompting affirmatively expresses a fear of removal to
                  Guatemala, the AO must elicit additional testimony to make a fear determination.




86&,6
                                                                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1753 of 1770




         FOUO                                                                                             16
         Relevant Case Law - Nexus
         We primarily see cases in the 5th and 9th Circuits – QA Case Law ECN
              Apply circuit court law based on location where alien is detained
              9th circuit: “a reason”
                1. Barajas-Romero, 846 F.3d 351 (9th Cir. 2017)
                2. Parussimova v. Mukasey, 555 F.3d 734 (9th Cir. 2009) (compares “one central
                   reason” to “at least in part,” which is similar to “a reason”)
              All other circuits: “one central reason”




86&,6
                                                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1754 of 1770




         FOUO                                                                                    17
         Credibility
          In conducting the interview, the asylum officer should take into account the
           credibility of the statements made by the alien in support of the alien’s claim and
           such other facts as are known to the officer.
          If testimony is elicited from the alien regarding the location where he or she will
           reside, then the AO also needs to explore internal relocation.




86&,6
                                                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1755 of 1770




         FOUO                                                                                    18
         Persecution Claims
            Alien’s testimony, if credible, may be sufficient for the individual to meet his or her burden of
             proof
            Nexus to one of the five grounds is required
            Government Actor OR Government Unable/Unwilling to Control Private Actor
            If past persecution established, presumption would not apply, but past persecution would be
             considered strong evidence of likelihood of future persecution on the basis of the same claim
            Internal Relocation – if individual has not established past, burden is on individual to
             establish unless persecutor is government or government-sponsored
            May not make a positive assessment solely on past persecution or other serious harm




86&,6
            A positive assessment means the alien can establish it is more likely than not that they will
             face persecution on account of a protected ground
                                                                                                                      Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1756 of 1770




         FOUO                                                                                                    19
         Convention Against Torture (CAT)
            Assessment that there is no basis for statutory withholding does not necessarily mean the individual is
             ineligible for CAT protection
            AO must make separate CAT assessment if withholding of removal based on persecution is not established
            Evidence to Consider
                1. Past Torture
                2. Internal Relocation
                3. Gross, Flagrant, Mass Human Rights Violations
                4. Other Relevant Information

            Standard is more likely than not
            No presumption of future torture if past torture established




86&,6
            No nexus to a protected ground required
                                                                                                                            Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1757 of 1770




         FOUO                                                                                                          20
         Country Conditions Resources
         See the RAIO Research Unit’s Guatemala Resource Guide at:
         https:/ecn.uscis.dhs.gov/team/raio/Research/RU_Resources/SitePages/Resources%20-
         %20Guatemala.aspx




86&,6
                                                                                                 Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1758 of 1770




         FOUO                                                                               21
         Post-Interview and Service
               Document Guatemala fear interview in Global
               AO prepares Worksheet and Assessment Notice
               SAO reviews Worksheet and Assessment Notice
               HQ reviews public interest exception cases
               CBP receives:
                   Guatemala ACA Threshold Screening Worksheet
                   Guatemala ACA Threshold Screening Assessment Notice




86&,6
               CBP will serve the Guatemala ACA Assessment Notice to the individual
               No IJ review of Threshold Screening, including fear of removal to Guatemala
                                                                                                   Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1759 of 1770




         FOUO                                                                                 22
         Withdrawal/Dissolution
            An individual may affirmatively withdraw or dissolve the request for asylum or protection from return to
             his or her country and be removed to his or her country under an ER order.
            AOs should complete the ACA Threshold Screening and ACA Fear worksheets (if applicable) and address
             withdrawal only after determining the individual is amenable to the ACA (including not establishing any
             exceptions) and, if he or she affirmatively raises a fear of removal to Guatemala, is found not to have a fear
             of removal to Guatemala.
            Even if the individual raises withdrawal before the AO has completed the threshold screening, the AO
             should complete the threshold screening (and if applicable, the fear interview) and address withdrawal at
             the end.
            If the individual does not affirmatively express a fear of Guatemala but wishes to withdraw the request for
             protection, the AO need only complete the ACA Threshold Screening Worksheet.




86&,6
            The Notice should be completed in both situations. Also, update Global, as appropriate.
                                                                                                                               Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1760 of 1770




         FOUO                                                                                                             23
         Next Steps
               Individual receives Threshold Screening Assessment Notice indicating:
                1.       Individual is not subject to removal to Guatemala and will be screened for credible fear.
                2.       Individual is subject to removal to Guatemala under the U.S. – Guatemala Asylum
                         Cooperation Agreement for consideration of his or her asylum or other protection
                         claim(s).
                     ¾      Individual may affirmatively request to withdraw or dissolve his or her request for
                            asylum or protection from return to his or her country and be removed to his or her
                            country under an ER order.




86&,6
                                                                                                                       Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1761 of 1770




         FOUO                                                                                                     24
Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1762 of 1770




                                                                  25
     Questions?




                                                                 FOUO




                                                86&,6
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1763 of 1770
                                       ACA – Guatemala
                                    Guidance and Procedures
                                        January 4, 2020
                                             FOUO

The United States and Guatemala entered into an Asylum Cooperative Agreement (ACA),
formally “Agreement between the Government of the United States and the Government of
the Republic of Guatemala on Cooperation in the Examination of Protection Claims” on July 26,
2019. The Guatemala ACA affects an asylum seeker’s ability to request asylum in the United
States. Regulatory language was added at 8 CFR § 208.30(e)(7), which took effect on November
19, 2019 and applies to aliens who arrive in or enter the United States on or after that
date. This regulatory language can be found on the Federal Register here:
https://www.federalregister.gov/documents/2019/11/19/2019-25137/implementing-bilateral-
and-multilateral-asylum-cooperative-agreements-under-the-immigration-and.

Background

Section 208(a)(2)(A) of the Immigration and Nationality Act (INA) prohibits certain aliens from
applying for asylum in the U.S., if the alien may be removed, pursuant to a bilateral or
multilateral agreement, to a country where the alien’s life or freedom would not be threatened
on account of a protected ground and where the alien would have access to a full and fair
procedure for determining a claim to asylum or similar protection. The U.S.-Guatemala ACA is
such an agreement, as it allows the U.S. to remove certain aliens to Guatemala to seek
protection there. The Acting Secretary of Homeland Security and the Attorney General have
determined that aliens returned pursuant to the U.S.-Guatemala ACA would have access to a
full and fair procedure for determining their claims for protection. The Agreement applies to
nationals of amenable countries who are subject to expedited removal and who express a fear
of persecution or torture, a fear of return, or an intention to apply for asylum in the United
States. Certain populations, including Guatemalan nationals, unaccompanied alien children, and
individuals who establish during an interview with an asylum officer (AO) that they are more
likely than not to be persecuted or tortured in Guatemala, are exempt from return under the
Agreement. The implementing regulations apply prospectively to aliens who enter or arrive in
the United States on or after November 19, 2019.

USCIS will conduct a threshold screening to:
   1) Verify certain aspects of CBP’s amenable population determination;
   2) Validate CBP’s determination of exceptions;
   3) Determine if a public interest exception applies; and
   4) If an individual affirmatively expresses a fear of removal to Guatemala, the AO will
       screen the individual to determine if the individual is more likely than not to be
       persecuted on account of a protected ground or tortured in Guatemala.

Overview of Process

Intake and Interview Preparation:

                                               1
                                        Rev. 01/04/2020
                                             FOUO

                                                                                       86&,6
        Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1764 of 1770
                                       ACA – Guatemala
                                    Guidance and Procedures
                                        January 4, 2020
                                             FOUO


Asylum seekers amenable to the agreement will be referred to an AO for a threshold screening
determination. To initiate this referral, a CBP officer will prepare and transmit the following
documents to USCIS:

   -    Form I-213
   -    Form I-860
   -    Form I-867 Parts A&B
   -    Tear Sheet with information about the ACA threshold screening interview.

Interview and Adjudication:

ACA screening interviews must be conducted separate and apart from the general public. The
purpose of the interview is to verify certain aspects of CBP’s amenability determination,
validate CBP’s determination of exceptions, and determine if a public interest exception
applies. Additionally, if the individual affirmatively expresses a fear of removal to Guatemala,
interview him or her to determine if it is more likely than not that the individual will be
persecuted on account of a protected ground or tortured in Guatemala.

Here are some important things to remember about the Guatemala ACA screening interview:

   - The AO must confirm that the individual received the Tear Sheet and understood its
      contents.
   - The individual is not entitled to a consultation period before the screening interview,
      and is not entitled to a consultant.
   - If the AO determines the individual is unable to participate effectively in the interview
      because of illness, fatigue, or other impediments the office may reschedule the
      interview.
   - The Asylum Division will provide an interpreter as needed.
   - If the individual affirmatively states a fear of removal to Guatemala, the AO will
      determine whether the individual has demonstrated that it is more likely than not that
      he or she would be persecuted on account of a protected ground or tortured in
      Guatemala.
           o By definition, the affirmative expression of fear by the individual should be
               unprompted. Therefore, the AO should not actively probe or question whether
               the individual has a fear of removal to Guatemala.
           o If, however, the individual without prompting affirmatively expresses a fear of
               removal to Guatemala, the AO must elicit additional testimony to make a fear
               determination.


                                                2
                                         Rev. 01/04/2020
                                              FOUO

                                                                                        86&,6
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1765 of 1770
                                       ACA – Guatemala
                                    Guidance and Procedures
                                        January 4, 2020
                                             FOUO

                  For example, if the individual says he or she “cannot” “will not” or “does
                     not want to” go to Guatemala, the AO must explore why.
   - The AO must create a summary of the material facts as stated by the individual. At the
      end of the interview, the AO must review the summary with the individual and give him
      or her an opportunity to correct errors.

As of December 10, 2019, family units with children under 18 may be subject to the Agreement.
The individual’s accompanying spouse and qualifying children (immediate family members)
should be processed together. No separate worksheet is required.

For all family members, USCIS must verify certain aspects of CBP’s amenable population
determination and validate CBP’s determination of exceptions. USCIS must also determine if a
public interest exception applies. Then, if an officer determines any immediate family member
qualifies for an exception under the terms of the Agreement, that family member becomes the
main applicant on the Threshold Assessment Worksheet and the Assessment Notice. The
accompanying immediate family members should be included in the family section. The
assessment and analysis should be for the family member who qualifies for an exception. If the
analysis is the same for other immediate family members, officers should note that in the
additional information section.

Similarly, if applicable, if an officer determines an immediate family member is more likely than
not to face persecution on account of a protected ground or tortured in Guatemala, that family
member becomes the main applicant on the Guatemala ACA Threshold Screening Worksheet
Addendum/Fear Assessment and the Assessment Notice. The accompanying immediate family
members should be included in the family section. The assessment and analysis should be for
the family member who establishes a fear of removal to Guatemala. If the analysis is the same
for other immediate family members, officers should note that in the additional information
section.

When an officer determines no family member qualifies for an exception, and, if applicable, no
family member is more likely than not to face persecution on a protected ground or torture, the
officer must fully develop the record for all family members. A parent is the main applicant on
the Threshold Assessment Worksheet, the Guatemala ACA Threshold Screening Worksheet
Addendum/Fear Assessment (as appropriate), and Assessment Notice. If any accompanying
family member’s analysis is different from that of the parent, the officer copies, pastes, and
completes the analysis section for that accompanying family member.

After completing the interview and analyzing the facts, AOs should complete the Guatemala
ACA Threshold Screening Worksheet, the Guatemala ACA Threshold Screening Worksheet
Addendum/Fear Assessment (as appropriate), and Guatemala ACA Threshold Assessment

                                               3
                                        Rev. 01/04/2020
                                             FOUO

                                                                                       86&,6
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1766 of 1770
                                        ACA – Guatemala
                                     Guidance and Procedures
                                         January 4, 2020
                                              FOUO

Notice. These documents should be saved as PDFs, electronically signed, and e-mailed to a
supervisory asylum officer for review. Supervisory review is required in all cases. When the
supervisor concurs in the decision, he or she should also sign the document electronically.
Guidance on electronically signing PDFs is available here:
https://helpx.adobe.com/acrobat/11/using/signing-pdfs.html.

If it appears that the individual may be eligible for a public interest exception, the SAO must
send the worksheet to HQASM for review and concurrence.

Recording the Case and Decision in the Global Case Management System:

Asylum Office staff must create a case record in the Global system, as well as take appropriate
steps to record each case outcome. Staff must follow the attached Global Instructions
Guidance for all Guatemala ACA cases.

Dissolution/Withdrawal:

An individual may affirmatively request to withdraw or dissolve the request for asylum or
protection from return to his or her country and be removed to his or her country under an ER
order.

   - AOs should complete the ACA Threshold Screening and ACA Fear worksheets (if
      applicable) and address withdrawal only after determining the individual is amenable to
      the ACA (including not establishing any exceptions) and, if he or she affirmatively raises
      a fear of removal to Guatemala, is found not to have a fear of removal to Guatemala.
   - Even if the individual raises withdrawal before the AO has completed the threshold
      screening, the AO should complete the threshold screening (and if applicable, the fear
      screening) and address withdrawal at the end.
   - If the individual does not affirmatively express a fear of Guatemala but wishes to
      withdraw the request for protection, the AO need only complete the ACA Threshold
      Screening Worksheet.
   - The Notice should be completed in both situations. Also, update Global, as appropriate.

Service:

Asylum Office staff will provide the ACA Threshold Screening Worksheet and Assessment Notice
to CBP and/or ICE to include in the A-file. DHS staff will provide a copy of the ACA Threshold
Screening Assessment Notice to the alien.



                                                4
                                         Rev. 01/04/2020
                                              FOUO

                                                                                         86&,6
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1767 of 1770
                                        ACA – Guatemala
                                     Guidance and Procedures
                                         January 4, 2020
                                              FOUO

CBP and/or ICE will take the appropriate next steps depending on the outcome of the threshold
screening. In the event that an individual establishes an exception and/or establishes a
likelihood of persecution or torture in Guatemala, USCIS must arrange for the M-444 to be
provided and orientation to occur by USCIS, CBP or ICE depending on local policy, prior to the
subsequent credible fear interview. The individual must be provided the opportunity to consult
with a person of their choosing following orientation and all existing credible fear guidance
must be followed.

HQ Notification:

All ACA worksheets must be submitted to HQASM for awareness at asylum-aca@uscis.dhs.gov.
Additionally, when it appears that the individual may be eligible for a public interest exception,
the SAO must send the worksheet to HQASM for review and concurrence.




                                                5
                                         Rev. 01/04/2020
                                              FOUO

                                                                                         86&,6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1768 of 1770



   Global Case Management System
   At intake, Asylum Office staff must create a case record in the Global system. Please follow the Global
   guidance in the following tables and paragraphs. Each individual in a family unit must have a threshold
   screening record in Global and a fear assessment (if appropriate).

   Threshold Screenings – ACA (Guatemala):

Entry Tab Data Fields:
Case Type                         APSO CF
Fear Type                         ACA 3rd Country – Expedited Removal
3rd – Screening Interview Date    Date of Threshold Screening Interview
3rd – Decision Date               Date of Threshold Decision
3rd – Outcome                     Choices: No Exception; No Exception – Dissolved; Exception – Public Interest;
                                  Exception – Validly Issued Visa; Exception – No Visa Required
3rd – Service Date                Date when the case is provided to CBP and/or ICE after supervisory review
Case Control Office               Office with jurisdiction over the individual’s location
Clock-in Date                     Date that the case was referred to the Asylum Office regardless of time
Detention Facility Code           Location of individual at the time of the interview
(indicates when USCIS
encountered the individual)
Date of Entry                     Latest arrival or entry date to the US
Port of Entry                     Enter the corresponding Port of Entry or “UNK – Unknown” when
                                  apprehended between official Ports of Entry
Date of Apprehension              Initial apprehension date when the individual was encountered by CBP
Special Group                     Guatemala

   NOTE: Follow all other instructions for entering case data on the Entry Tab of Global.

   Not Part of Amenable Population: If it is determined that the individual is not part of the amenable
   population, do not enter data into the following fields: 3rd – Screening Interview Date, 3rd – Decision
   Date, 3rd – Outcome, or 3rd – Service Date. On the Adjudication tab, close the case using the reason
   “Other” and make a note.

   Dissolutions: If an individual affirmatively wishes to dissolve his or her request for protection in the
   United States during or at the conclusion of the Threshold Screening interview, users should select “No
   Exception – Dissolved” as the 3rd – Outcome on the Entry tab. Users must also close the case as
   dissolved. Asylum officers should not conduct or document an ACA Fear interview.

   Adjudication Tab Data Fields:
   Users should “Case Close” the case. This will complete the case.

Case Close Data Fields:
Close Date                        Date when the case is provided to CBP and/or ICE after supervisory review
Close Reason                      Other
Notes                             If applicable, indicate whether the individual will receive a Credible Fear
                                  determination or an analysis of Fear of Removal to Guatemala.

   FOR INTERNAL USE ONLY – Rev. 1.4.2020


                                                                                                    86&,6
         Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1769 of 1770



   Exception Established: If an exception is established, users should create a new entry in Global using the
   Fear Type of Expedited Removal and follow the instructions for capturing a Credible Fear determination.
   Under the Decision Details card for the Credible Fear determination, users should indicate in the
   Decision Notes section that a prior ACA Guatemala exception was found. This will indicate from where
   this credible fear referral initiated.


   ACA Fear Assessment (Fear of Removal to Guatemala):

Entry Tab Data Fields:
Case Type                         APSO RF
Fear Type                         Asylum Cooperative Agreement
Case Control Office               Office with jurisdiction over the individual’s location
Clock-in Date                     Date that the case was referred to the Asylum Office regardless of time
Detention Facility Code           Location of individual at the time of the interview
(indicates when USCIS
encountered the individual)
Date of Entry                     Latest arrival or entry date to the US
Port of Entry                     Enter the corresponding Port of Entry or “UNK – Unknown” when
                                  apprehended between official Ports of Entry
Date of Apprehension              Initial apprehension date when the individual was encountered by CBP
Special Group                     Guatemala

   Enter the service date when the case is returned to CBP and/or ICE after supervisory review.

   Follow all other instructions for entering case data and actions in Global.

   Fear Established: If fear is established, users should create a new entry in Global using the Fear Type of
   Expedited Removal and follow the instructions for capturing a Credible Fear determination. Under the
   Decision Details card for the Credible Fear determination, users should indicate in the Decision Notes
   section that a prior ACA Fear Assessment (Fear of Removal to Guatemala) was made. This will indicate
   from where this credible fear referral initiated.

   Dissolutions: If an individual affirmatively wishes to dissolve his or her request for protection in the
   United States during or at the conclusion of the ACA Fear interview, users should close the fear case as
   dissolved. Users should not update the threshold case.




   FOR INTERNAL USE ONLY – Rev. 1.4.2020


                                                                                                    86&,6
     Case 1:20-cv-00116-EGS Document 85 Filed 03/27/20 Page 1770 of 1770




                                CERTIFICATE OF SERVICE
                                                 
      ,KHUHE\FHUWLI\WKDWRQ0DUFK,HOHFWURQLFDOO\ILOHGWKHIRUHJRLQJDSSHQGL[ZLWK

WKH&OHUNRIWKH&RXUWIRUWKH8QLWHG6WDWHV&RXUWRIIRUWKH'LVWULFWRI&ROXPELDE\XVLQJWKH

&0(&) V\VWHP &RXQVHO LQ WKH FDVH DUH UHJLVWHUHG &0(&) XVHUV DQG VHUYLFH ZLOO EH

DFFRPSOLVKHGE\WKH&0(&)V\VWHP


                                      %\ /s/ Brian C. Ward
                                               %5,$1&:$5'                     
                                               6HQLRU/LWLJDWLRQ&RXQVHO
                                               8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH
                                





                                                

